

Title 25
USCTitle
25
Online@117-49
no
OLRC
2021-04-29T11:24:47
USCConverter 1.7.2

Title 25—INDIANS
Current through 117-49



Chap.

Sec.

1.Bureau of Indian Affairs1

2.Officers of Indian Affairs21

2A.Indian Claims Commission [Omitted or Repealed]70

3.Agreements With Indians71

4.Performance by United States of Obligations to Indians91

5.Protection of Indians171

6.Government of Indian Country and Reservations211

7.Education of Indians271

7A.Promotion of Social and Economic Welfare305

8.Rights-of-way Through Indian Lands311

9.Allotment of Indian Lands331

10.Descent and Distribution; Heirs of Allottee371

11.Irrigation of Allotted Lands381

12.Lease, Sale, or Surrender of Allotted or Unallotted Lands391

13.Ceded Indian Lands421

14.Miscellaneous [Repealed, Omitted, or Transferred]441

15.Constitutional Rights of Indians1301

16.Distribution of Judgment Funds1401

17.Financing Economic Development of Indians and Indian Organizations1451

18.Indian Health Care1601

19.Indian Land Claims Settlements [Omitted]1701

20.Tribally Controlled Colleges and Universities Assistance1801

21.Indian Child Welfare1901

22.Bureau of Indian Affairs Programs2000

23.Development of Tribal Mineral Resources2101

24.Indian Land Consolidation2201

25.Old Age Assistance Claims Settlement2301

26.Indian Alcohol and Substance Abuse Prevention and Treatment2401

27.Tribally Controlled School Grants2501

28.Indian Education Program [Repealed]2601

29.Indian Gaming Regulation2701

30.Indian Law Enforcement Reform2801

31.Native American Languages2901

32.Native American Graves Protection and Repatriation3001

32A.Cultural and Heritage Cooperation Authority3051

33.National Indian Forest Resources Management3101

34.Indian Child Protection and Family Violence Prevention3201

35.Indian Higher Education Programs3301

36.Indian Employment, Training and Related Services3401

37.Indian Energy3501

38.Indian Tribal Justice Support3601

38A.Indian Tribal Justice Technical and Legal Assistance3651

39.American Indian Agricultural Resource Management3701

40.Indian Dams Safety3801

41.Indian Lands Open Dump Cleanup3901

42.American Indian Trust Fund Management Reform4001

43.Native American Housing Assistance and Self-Determination4101

44.Native American Business Development, Trade Promotion, and Tourism4301

44A.Native American Tourism and Improving Visitor Experience4351

45.Protection of Indians and Conservation of Resources5101

45A.Oklahoma Indian Welfare5201

46.Indian Self-Determination and Education Assistance5301

47.Conveyance of Submarginal Land5501

48.Indian Trust Asset Reform5601

49.Savanna’s Act5701

50.Native American Business Incubators Program5801






Editorial Notes













Disposition Table



(Showing disposition of former sections of Title 25)


Former ClassificationNew Classification or Disposition


25:44225:1545
25:44325:1546
25:443a43:1457 note
25:443b43:1457 note
25:443c25:1684
25:443d25:1685
25:45025:5301
25:450 note (Pub. L. 93–638, § 1, Jan. 4, 1975, 88 Stat. 2203)25:5301 note
25:450 note (Pub. L. 93–638, title I, § 101, Jan. 4, 1975, 88 Stat. 2206)25:5301 note
25:450 note (Pub. L. 93–638, title II, § 201, Jan. 4, 1975, 88 Stat. 2213)25:5301 note
25:450 note (Pub. L. 100–472, title I, § 101, Oct. 5, 1988, 102 Stat. 2285)25:5301 note
25:450 note (Pub. L. 100–472, title II, § 210, Oct. 5, 1988, 102 Stat. 2298)25:5301 note
25:450 note (Pub. L. 100–472, title II, § 211, Oct. 5, 1988, 102 Stat. 2298)25:5301 note
25:450 note (Pub. L. 101–644, title II, § 201, Nov. 29, 1990, 104 Stat. 4665)25:5301 note
25:450 note (Pub. L. 103–413, § 1, Oct. 25, 1994, 108 Stat. 4250)25:5301 note
25:450 note (Pub. L. 103–413, title I, § 101, Oct. 25, 1994, 108 Stat. 4250)25:5301 note
25:450 note (Pub. L. 103–413, title II, § 201, Oct. 25, 1994, 108 Stat. 4270)25:5301 note
25:450 note (Pub. L. 106–260, § 1, Aug. 18, 2000, 114 Stat. 711)25:5301 note
25:450 note (Pub. L. 106–568, title VIII, § 801, Dec. 27, 2000, 114 Stat. 2916)25:5301 note
25:450 note (Pub. L. 106–568, title XIII, § 1301, Dec. 27, 2000, 114 Stat. 2936)25:5301 note
25:450 note (Pub. L. 108–199, div. H, § 161, Jan. 23, 2004, 118 Stat. 452)25:5301 note
25:450 note (Ex. Ord. No. 13175, Nov. 6, 2000, 65 F.R. 67249)25:5301 note
25:450 note (Ex. Ord. No. 13647, June 26, 2013, 78 F.R. 39539)25:5301 note
25:450 note (Memorandum of President of the United States, Apr. 29, 1994, 59 F.R. 22951)25:5301 note
25:450 note (Memorandum of President of the United States, Nov. 5, 2009, 74 F.R. 57881)25:5301 note
25:450a25:5302
25:450a–125:5303
25:450b25:5304
25:450c25:5305
25:450d25:5306
25:450e25:5307
25:450e–125:5308
25:450e–225:5309
25:450e–2 note (Pub. L. 104–134, title I, § 101(c) [title III, § 310], Apr. 26, 1996, 110 Stat. 1321–156, 1321–197)25:5309 note
25:450e–2 note (Pub. L. 104–208, div. A, title I, § 101(d) [title III, § 310], Sept. 30, 1996, 110 Stat. 3009–181, 3009–221)25:5309 note
25:450e–325:5310
25:450e–3 note (Pub. L. 105–83, title I, § 112, Nov. 14, 1997, 111 Stat. 1562)25:5310 note
25:450e–3 note (Pub. L. 105–277, div. A, § 101(e), [title I, § 111], Oct. 21, 1998, 112 Stat. 2681–231, 2681–254)25:5310 note
25:450e–3 note (Pub. L. 106–113, div. B, § 1000(a)(3), [title I, § 111], Nov. 29, 1999, 113 Stat. 1535, 1501A–156)25:5310 note
25:450e–3 note (Pub. L. 106–291, title I, § 111, Oct. 11, 2000, 114 Stat. 942)25:5310 note
25:450e–3 note (Pub. L. 107–63, title I, § 111, Nov. 5, 2001, 115 Stat. 438)25:5310 note
25:450e–3 note (Pub. L. 108–7, div. F, title I, § 111, Feb. 20, 2003, 117 Stat. 239)25:5310 note
25:450e–3 note (Pub. L. 108–108, title I, § 111, Nov. 10, 2003, 117 Stat. 1266)25:5310 note
25:450f25:5321
25:450f note (Pub. L. 102–184, § 1, Dec. 4, 1991, 105 Stat. 1278)omitted
25:450f note (Pub. L. 100–472, title II, § 201(b)(2), Oct. 5, 1988, 102 Stat. 2289)25:5321 note
25:450f note (Pub. L. 101–512, title III, § 314, Nov. 5, 1990, 104 Stat. 1959)25:5321 note
25:450f note (Pub. L. 105–277, div. A, § 101(e) [title VII], Oct. 21, 1998, 112 Stat. 2681–231, 2681–335)25:5321 note
25:450f note (Pub. L. 106–260, § 11, Aug. 18, 2000, 114 Stat. 734)25:5321 note
25:450f note (Pub. L. 93–638, title VI, as added by Pub. L. 106–260, § 5, Aug. 18, 2000, 114 Stat. 731)omitted
25:450h25:5323
25:450h note (Pub. L. 101–644, title II, § 203(g)(2), Nov. 29, 1990, 104 Stat. 4666)25:5323 note
25:450i25:5324
25:450i note (Pub. L. 89–702, title II, § 210(b), as added by Pub. L. 98–129, § 2, Oct. 14, 1983, 97 Stat. 844)25:5324 note
25:450i note (Pub. L. 110–81, title I, § 105(d), Sept. 14, 2007, 121 Stat. 741)25:5324 note
25:450i note (Ex. Ord. No. 11899, Jan. 26, 1976, 41 F.R. 3459)25:5324 note
25:450j25:5325
25:450j note (Pub. L. 105–277, div. A, § 101(e) [title I], Oct. 21, 1998, 112 Stat. 2681–231, 2681–246)25:5325 note
25:450j–125:5326
25:450j–225:5327
25:450j–325:5328
25:450j–3 note (Pub. L. 105–277, div. A, § 101(e) [title I, § 114], Oct. 21, 1998, 112 Stat. 2681–231, 2681–255)25:5328 note
25:450k25:5329
25:450k note (Pub. L. 104–287, § 6(e), Oct. 11, 1996, 110 Stat. 3399)25:5329 note
25:450l25:5330
25:450l note (Pub. L. 104–134, title I, § 101(c) [title III, § 311], Apr. 26, 1996, 110 Stat. 1321–156, 1321–197)25:5330 note
25:450l note (Pub. L. 104–208, div. A, title I, § 101(d) [title III, § 311], Sept. 30, 1996, 110 Stat. 3009–181, 3009–221)25:5330 note
25:450l note (Pub. L. 105–83, title III, § 311, Nov. 14, 1997, 111 Stat. 1590)25:5330 note
25:450m25:5331
25:450m–125:5332
25:450n25:5333
25:45125:5341
25:45225:5342
25:452 note (Pub. L. 99–190, § 101(d) [title I], Dec. 19, 1985, 99 Stat. 1224, 1235)25:5342 note
25:452 note (Pub. L. 100–202, § 101(g) [title I], Dec. 22, 1987, 101 Stat. 1329–213, 1329–228)25:5342 note
25:452 note (Pub. L. 100–446, title I, Sept. 27, 1988, 102 Stat. 1795)25:5342 note
25:45325:5343
25:45425:5344
25:45525:5345
25:45625:5346
25:45725:5347
25:457 note (Pub. L. 93–638, title II, § 203, Jan. 4, 1975, 88 Stat. 2214)omitted
25:45825:5351
25:458a25:5352
25:458b25:5353
25:458c25:5354
25:458d25:5355
25:458e25:5356
25:458aa25:5361
25:458aa note (Pub. L. 103–413, title II, § 202, Oct. 25, 1994, 108 Stat. 4270)25:5361 note
25:458aa note (Pub. L. 103–413, title II, § 203, Oct. 25, 1994, 108 Stat. 4271)25:5361 note
25:458bb25:5362
25:458cc25:5363
25:458dd25:5364
25:458ee25:5365
25:458ff25:5366
25:458gg25:5367
25:458hh25:5368
25:458aaa25:5381
25:450aaa note (Pub. L. 106–260, § 2, Aug. 18, 2000, 114 Stat. 711)25:5381 note
25:450aaa note (Pub. L. 106–260, § 3, Aug. 18, 2000, 114 Stat. 712)25:5381 note
25:450aaa note (Pub. L. 106–260, § 13, Aug. 18, 2000, 114 Stat. 734)25:5381 note
25:458aaa–125:5382
25:458aaa–225:5383
25:458aaa–325:5384
25:458aaa–425:5385
25:458aaa–525:5386
25:458aaa–625:5387
25:458aaa–725:5388
25:458aaa–825:5389
25:458aaa–925:5390
25:458aaa–1025:5391
25:458aaa–1125:5392
25:458aaa–1225:5393
25:458aaa–1325:5394
25:458aaa–1425:5395
25:458aaa–1525:5396
25:458aaa–1625:5397
25:458aaa–1725:5398
25:458aaa–1825:5399
25:458ccc25:5411
25:458ccc–125:5412
25:458ccc–225:5413
25:458ddd25:5421
25:458ddd–125:5422
25:458ddd–225:5423
25:45925:5501
25:459 note (Pub. L. 97–434, § 1(c), Jan. 8, 1983, 96 Stat. 2280)25:5501 note
25:459a25:5502
25:459b25:5503
25:459c25:5504
25:459d25:5505
25:459e25:5506
25:46125:5101
25:461 note (Pub. L. 108–204, § 1(a), Mar. 2, 2004, 118 Stat. 542)25:5101 note
25:46225:5102
25:46325:5103
25:463 note (May 27, 1955, ch. 106, § 1, 69 Stat. 67)25:5103 note
25:463 note (Pub. L. 85–420, May 19, 1958, 72 Stat. 121)omitted
25:463aomitted
25:463bomitted
25:463comitted
25:463domitted
25:463d note (Pub. L. 85–186, Aug. 28, 1957, 71 Stat. 468)omitted
25:463d note (Pub. L. 95–264, Apr. 18, 1978, 92 Stat. 202)omitted
25:463e25:5104
25:463f25:5105
25:463g25:5106
25:46425:5107
25:464 note (Pub. L. 109–157, § 9, Dec. 30, 2005, 119 Stat. 2953)25:5107 note
25:46525:5108
25:465 note (July 20, 1956, ch. 645, 70 Stat. 581)omitted
25:465 note (Pub. L. 85–773, Aug. 27, 1958, 72 Stat. 931)omitted
25:465 note (Pub. L. 92–470, Oct. 6, 1972, 86 Stat. 783)omitted
25:465aomitted
25:465bomitted
25:46625:5109
25:46725:5110
25:46825:5111
25:46925:5112
25:47025:5113
25:470a25:5114
25:47125:5115
25:47225:5116
25:472a25:5117
25:47325:5118
25:473a25:5119
25:47425:5120
25:47525:5120
25:475a25:5121
25:47625:5122
25:476 note (Pub. L. 100–581, title I, § 102, Nov. 1, 1988, 102 Stat. 2939)25:5122 note
25:476 note (Pub. L. 100–581, title I, § 103, Nov. 1, 1988, 102 Stat. 2939)25:5122 note
25:47725:5123
25:47825:5124
25:478 note (June 15, 1935, ch. 260, § 2, 49 Stat. 378)25:5124 note
25:478 note (June 15, 1935, ch. 260, § 3, 49 Stat. 378)25:5124 note
25:478–125:5125
25:478a25:5126
25:478b25:5127
25:47925:5128
25:479a25:5129
25:479a note (Pub. L. 103–454, title I, § 101, Nov. 2, 1994, 108 Stat. 4791)25:5101 note
25:479a note (Pub. L. 103–454, title I, § 103, Nov. 2, 1994, 108 Stat. 4791)25:5129 note
25:479a–125:5130
25:48025:5131
25:48225:5132
25:48325:5133
25:483a25:5134
25:484omitted
25:485omitted
25:486omitted
25:487omitted
25:48825:5135
25:488a25:5136
25:48925:5137
25:49025:5138
25:49125:5139
25:49225:5140
25:49325:5141
25:49425:5142
25:494a25:5143
25:495omitted
25:500omitted
25:500 note (Sept. 1, 1937, ch. 897, § 16, 50 Stat. 902)omitted
25:500 note (Sept. 1, 1937, ch. 897, § 17, 50 Stat. 902)omitted
25:500aomitted
25:500bomitted
25:500comitted
25:500domitted
25:500eomitted
25:500fomitted
25:500gomitted
25:500g note (Pub. L. 99–514, title XVII, § 1709(b), Oct. 22, 1986, 100 Stat. 2783)omitted
25:500homitted
25:500iomitted
25:500jomitted
25:500komitted
25:500lomitted
25:500momitted
25:500nomitted
25:50125:5201
25:50225:5202
25:50325:5203
25:50425:5204
25:50525:5205
25:50625:5206
25:50725:5207
25:50825:5208
25:50925:5209
25:51025:5210
25:530omitted
25:541omitted
25:542omitted
25:542 note (Aug. 13, 1954, ch. 732, § 12, 68 Stat. 721)omitted
25:543omitted
25:544omitted
25:544 note (Mar. 29, 1948, ch. 160, § 1, 62 Stat. 92)omitted
25:545omitted
25:551omitted
25:552omitted
25:553omitted
25:554omitted
25:556omitted
25:563omitted
25:564omitted
25:564 note (Aug. 13, 1954, ch. 732, § 24, 68 Stat. 723)omitted
25:564 note (Aug. 13, 1954, ch. 732, § 25, 68 Stat. 723)omitted
25:564 note (Pub. L. 86–40, June 11, 1959, 73 Stat. 70)omitted
25:564aomitted
25:564bomitted
25:564comitted
25:564domitted
25:564d note (Pub. L. 85–731, § 3, Aug. 23, 1958, 72 Stat. 818)omitted
25:564d note (Pub. L. 85–731, § 4, Aug. 23, 1958, 72 Stat. 819)omitted
25:564d note (Pub. L. 85–731, § 5, Aug. 23, 1958, 72 Stat. 819)omitted
25:564d note (Pub. L. 85–731, § 9, Aug. 23, 1958, 72 Stat. 819)omitted
25:564eomitted
25:564e note (Aug. 13, 1954, ch. 732, § 27, as added by Pub. L. 85–132, § 1(a), Aug. 14, 1957, 71 Stat. 347)omitted
25:564fomitted
25:564gomitted
25:564homitted
25:564iomitted
25:564jomitted
25:564j note (Pub. L. 94–81, § 1, Aug. 9, 1975, 89 Stat. 417)omitted
25:564j note (Pub. L. 96–596, § 5(b), Dec. 24, 1980, 94 Stat. 3476)omitted
25:564komitted
25:564lomitted
25:564momitted
25:564nomitted
25:564oomitted
25:564pomitted
25:564qomitted
25:564romitted
25:564somitted
25:564tomitted
25:564uomitted
25:564vomitted
25:564womitted
25:564w–1omitted
25:564w–2omitted
25:564xomitted
25:565omitted
25:565aomitted
25:565bomitted
25:565comitted
25:565domitted
25:565eomitted
25:565fomitted
25:565gomitted
25:566omitted
25:566 note (Pub. L. 99–398, § 1, Aug. 27, 1986, 100 Stat. 849)omitted
25:566aomitted
25:566bomitted
25:566comitted
25:566domitted
25:566eomitted
25:566fomitted
25:566gomitted
25:566homitted
25:571omitted
25:572omitted
25:573omitted
25:574omitted
25:574aomitted
25:575omitted
25:576omitted
25:577omitted
25:581omitted
25:582omitted
25:583omitted
25:584omitted
25:585omitted
25:586omitted
25:587omitted
25:588omitted
25:589omitted
25:590omitted
25:590aomitted
25:590bomitted
25:590comitted
25:591omitted
25:592omitted
25:593omitted
25:594omitted
25:594aomitted
25:601omitted
25:601 note (Pub. L. 103–435, § 17, Nov. 2, 1994, 108 Stat. 4573)omitted
25:602omitted
25:603omitted
25:604omitted
25:605omitted
25:606omitted
25:607omitted
25:607 note (Pub. L. 91–627, § 2, Dec. 31, 1970, 84 Stat. 1874)omitted
25:608omitted
25:608aomitted
25:608bomitted
25:608comitted
25:609omitted
25:609aomitted
25:609bomitted
25:609b–1omitted
25:609comitted
25:609c–1omitted
25:610omitted
25:610aomitted
25:610bomitted
25:610comitted
25:610domitted
25:610eomitted
25:611omitted
25:611 note (Aug. 15, 1953, ch. 509, §§ 1, 3–7, 67 Stat. 592, 613)omitted
25:611 note (Aug. 15, 1953, ch. 509, § 2, 67 Stat. 592)43:597 note
25:611 note (Pub. L. 85–780, Aug. 27, 1958, 72 Stat. 935)omitted
25:612omitted
25:613omitted
25:613 note (July 25, 1956, ch. 723, § 2, 70 Stat. 643)omitted
25:621omitted
25:622omitted
25:623omitted
25:624omitted
25:631omitted
25:631 note (Pub. L. 85–740, Aug. 23, 1958, 72 Stat. 834)omitted
25:632omitted
25:633omitted
25:634omitted
25:635omitted
25:636omitted
25:637omitted
25:638omitted
25:640aomitted
25:640a note (Pub. L. 92–189, § 1, Dec. 15, 1971, 85 Stat. 646)omitted
25:640a note (Pub. L. 95–471, title II, § 201, Oct. 17, 1978, 92 Stat. 1329)omitted
25:640a note (Pub. L. 95–471, title II, § 202, Oct. 17, 1978, 92 Stat. 1329)omitted
25:640a note (Pub. L. 110–315, title IX, § 945, Aug. 14, 2008, 122 Stat. 3468)omitted
25:640bomitted
25:640comitted
25:640c–1omitted
25:640c–2omitted
25:640c–3omitted
25:640domitted
25:640d note (Pub. L. 102–180, § 1, Dec. 2, 1991, 105 Stat. 1230)5:5315 note
25:640d note (Pub. L. 96–305, § 1, July 8, 1980, 94 Stat. 929)omitted
25:640d note (Pub. L. 100–666, § 1, Nov. 16, 1988, 102 Stat. 3929)omitted
25:640d note (Pub. L. 104–301, Oct. 11, 1996, 110 Stat. 3649)omitted
25:640d–1omitted
25:640d–2omitted
25:640d–3omitted
25:640d–4omitted
25:640d–5omitted
25:640d–6omitted
25:640d–7omitted
25:640d–8omitted
25:640d–9omitted
25:640d–10omitted
25:640d–11omitted
25:640d–11 note (Pub. L. 100–666, § 4(c), Nov. 16, 1988, 102 Stat. 3930)omitted
25:640d–11 note (Pub. L. 102–180, § 3(d), Dec. 2, 1991, 105 Stat. 1230)omitted
25:640d–11 note (Pub. L. 102–180, § 3(e), Dec. 2, 1991, 105 Stat. 1230)omitted
25:640d–11 note (Pub. L. 102–180, § 3(f), Dec. 2, 1991, 105 Stat. 1230)omitted
25:640d–12omitted
25:640d–13omitted
25:640d–14omitted
25:640d–15omitted
25:640d–16omitted
25:640d–17omitted
25:640d–18omitted
25:640d–19omitted
25:640d–20omitted
25:640d–21omitted
25:640d–22omitted
25:640d–23omitted
25:640d–24omitted
25:640d–25omitted
25:640d–26omitted
25:640d–27omitted
25:640d–28omitted
25:640d–29omitted
25:640d–30omitted
25:640d–31omitted
25:641omitted
25:642omitted
25:643omitted
25:644omitted
25:645omitted
25:646omitted
25:647omitted
25:648omitted
25:649omitted
25:651omitted
25:651 note (June 8, 1954, ch. 271, § 2, 68 Stat. 240)omitted
25:651 note (Pub. L. 102–416, Oct. 14, 1992, 106 Stat. 2131)omitted
25:651 note (Pub. L. 105–294, § 1, Oct. 27, 1998, 112 Stat. 2818)omitted
25:652omitted
25:653omitted
25:654omitted
25:655omitted
25:656omitted
25:657omitted
25:658omitted
25:659omitted
25:660omitted
25:661omitted
25:662omitted
25:663omitted
25:668omitted
25:668 note (Pub. L. 98–290, May 21, 1984, 98 Stat. 201)omitted
25:669omitted
25:670omitted
25:671omitted
25:672omitted
25:674omitted
25:675omitted
25:676omitted
25:676aomitted
25:676bomitted
25:676b–1omitted
25:677omitted
25:677 note (Aug. 27, 1954, ch. 1009, § 29, 68 Stat. 878)omitted
25:677 note (Aug. 27, 1954, ch. 1009, § 30, 68 Stat. 878)omitted
25:677aomitted
25:677bomitted
25:677comitted
25:677domitted
25:677eomitted
25:677fomitted
25:677gomitted
25:677homitted
25:677iomitted
25:677jomitted
25:677komitted
25:677lomitted
25:677momitted
25:677nomitted
25:677oomitted
25:677pomitted
25:677qomitted
25:677romitted
25:677somitted
25:677tomitted
25:677uomitted
25:677vomitted
25:677womitted
25:677xomitted
25:677yomitted
25:677zomitted
25:677aaomitted
25:681omitted
25:682omitted
25:683omitted
25:684omitted
25:685omitted
25:686omitted
25:687omitted
25:687 note (May 18, 1916, ch. 125, § 9(17), 39 Stat. 137)omitted
25:687 note (May 18, 1916, ch. 125, § 9(19), 39 Stat. 138)omitted
25:688omitted
25:689omitted
25:690omitted
25:691omitted
25:691 note (Aug. 13, 1954, ch. 733, § 19, 68 Stat. 728)omitted
25:691 note (Aug. 13, 1954, ch. 733, § 20, 68 Stat. 728)omitted
25:692omitted
25:693omitted
25:694omitted
25:695omitted
25:696omitted
25:697omitted
25:698omitted
25:699omitted
25:700omitted
25:701omitted
25:702omitted
25:703omitted
25:705omitted
25:706omitted
25:707omitted
25:708omitted
25:711omitted
25:711 note (Pub. L. 95–195, § 1, Nov. 18, 1977, 91 Stat. 1415)omitted
25:711aomitted
25:711bomitted
25:711comitted
25:711domitted
25:711eomitted
25:711e note (Pub. L. 96–340, Sept. 4, 1980, 94 Stat. 1072)omitted
25:711e note (Pub. L. 97–38, Aug. 14, 1981, 95 Stat. 938)omitted
25:711fomitted
25:712omitted
25:712 note (Pub. L. 97–391, § 1, Dec. 29, 1982, 96 Stat. 1960)omitted
25:712 note (Pub. L. 100–139, § 1, Oct. 26, 1987, 101 Stat. 822)omitted
25:712aomitted
25:712bomitted
25:712comitted
25:712domitted
25:712eomitted
25:713omitted
25:713 note (Pub. L. 98–165, § 1, Nov. 22, 1983, 97 Stat. 1064)omitted
25:713aomitted
25:713bomitted
25:713comitted
25:713domitted
25:713eomitted
25:713fomitted
25:713f note (Pub. L. 100–425, Sept. 9, 1988, 102 Stat. 1594)omitted
25:713gomitted
25:714omitted
25:714 note (Pub. L. 98–481, § 1, Oct. 17, 1984, 98 Stat. 2250)omitted
25:714aomitted
25:714bomitted
25:714comitted
25:714domitted
25:714eomitted
25:714fomitted
25:715omitted
25:715 note (Pub. L. 101–42, § 1, June 28, 1989, 103 Stat. 91)omitted
25:715aomitted
25:715bomitted
25:715comitted
25:715domitted
25:715eomitted
25:715fomitted
25:715gomitted
25:715homitted
25:721omitted
25:722omitted
25:723omitted
25:724omitted
25:725omitted
25:726omitted
25:727omitted
25:728omitted
25:731omitted
25:731 note (Pub. L. 100–89, § 1, Aug. 18, 1987, 101 Stat. 666)omitted
25:731 note (Pub. L. 100–89, § 2, Aug. 18, 1987, 101 Stat. 666)omitted
25:732omitted
25:733omitted
25:734omitted
25:735omitted
25:736omitted
25:737omitted
25:741omitted
25:741 note (Sept. 1, 1954, ch. 1207, § 20, 68 Stat. 1104)omitted
25:741 note (Sept. 1, 1954, ch. 1207, § 21, 68 Stat. 1104)omitted
25:742omitted
25:743omitted
25:744omitted
25:745omitted
25:745 note (Sept. 1, 1954, ch. 1207, § 22, 68 Stat. 1104)omitted
25:746omitted
25:747omitted
25:748omitted
25:748 note (July 11, 1956, ch. 569, 70 Stat. 528)omitted
25:749omitted
25:750omitted
25:751omitted
25:752omitted
25:753omitted
25:754omitted
25:755omitted
25:756omitted
25:757omitted
25:758omitted
25:759omitted
25:760omitted
25:761omitted
25:761 note (Pub. L. 96–227, § 1, Apr. 3, 1980, 94 Stat. 317)omitted
25:762omitted
25:763omitted
25:764omitted
25:765omitted
25:766omitted
25:766 note (Pub. L. 98–219, Feb. 17, 1984, 98 Stat. 11)omitted
25:766 note (Pub. L. 109–126, Dec. 7, 2005, 119 Stat. 2546)omitted
25:766 note (Pub. L. 111–11, title I, § 1982, Mar. 30, 2009, 123 Stat. 1093)omitted
25:767omitted
25:768omitted
25:771omitted
25:772omitted
25:773omitted
25:774omitted
25:775omitted
25:781omitted
25:782omitted
25:783omitted
25:784omitted
25:785omitted
25:786omitted
25:787omitted
25:788omitted
25:788aomitted
25:788bomitted
25:788b note (Pub. L. 98–390, Aug. 21, 1984, 98 Stat. 1356)omitted
25:788comitted
25:788domitted
25:788eomitted
25:788fomitted
25:788gomitted
25:788homitted
25:861omitted
25:861aomitted
25:861bomitted
25:861comitted
25:871omitted
25:872omitted
25:873omitted
25:874omitted
25:875omitted
25:876omitted
25:881omitted
25:881aomitted
25:882omitted
25:882aomitted
25:883omitted
25:883aomitted
25:883bomitted
25:883comitted
25:883domitted
25:903omitted
25:903 note (Pub. L. 93–197, § 1, Dec. 22, 1973, 87 Stat. 770)omitted
25:903aomitted
25:903bomitted
25:903comitted
25:903domitted
25:903eomitted
25:903fomitted
25:903gomitted
25:911omitted
25:912omitted
25:913omitted
25:914omitted
25:941omitted
25:941 note (Pub. L. 103–116, § 1, Oct. 27, 1993, 107 Stat. 1118)omitted
25:941 note (Pub. L. 103–116, § 17, Oct. 27, 1993, 107 Stat. 1138)25:931 note
25:941aomitted
25:941bomitted
25:941comitted
25:941domitted
25:941eomitted
25:941fomitted
25:941gomitted
25:941homitted
25:941iomitted
25:941jomitted
25:941komitted
25:941lomitted
25:941momitted
25:941nomitted
25:951omitted
25:951 note (Pub. L. 105–308, Oct. 30, 1998, 112 Stat. 2932)omitted
25:952omitted
25:953omitted
25:954omitted
25:955omitted
25:956omitted
25:957omitted
25:958omitted
25:961omitted
25:962omitted
25:963omitted
25:964omitted
25:965omitted
25:966omitted
25:967omitted
25:967aomitted
25:967bomitted
25:967comitted
25:967domitted
25:971omitted
25:972omitted
25:973omitted
25:974omitted
25:975omitted
25:976omitted
25:977omitted
25:978omitted
25:979omitted
25:980omitted
25:983omitted
25:983 note (Pub. L. 101–484, § 1, Oct. 31, 1990, 104 Stat. 1167)omitted
25:983aomitted
25:983bomitted
25:983comitted
25:983domitted
25:983eomitted
25:983fomitted
25:983gomitted
25:983homitted
25:991omitted
25:992omitted
25:993omitted
25:994omitted
25:995omitted
25:996omitted
25:997omitted
25:998omitted
25:1011omitted
25:1012omitted
25:1013omitted
25:1014omitted
25:1015omitted
25:1031omitted
25:1032omitted
25:1033omitted
25:1034omitted
25:1035omitted
25:1036omitted
25:1037omitted
25:1038omitted
25:1041omitted
25:1041 note (Pub. L. 106–568, title VII, § 701, Dec. 27, 2000, 114 Stat. 2913)omitted
25:1041aomitted
25:1041bomitted
25:1041comitted
25:1041domitted
25:1041eomitted
25:1041fomitted
25:1041gomitted
25:1041homitted
25:1051omitted
25:1052omitted
25:1053omitted
25:1054omitted
25:1055omitted
25:1071omitted
25:1072omitted
25:1073omitted
25:1081omitted
25:1082omitted
25:1083omitted
25:1084omitted
25:1085omitted
25:1086omitted
25:1087omitted
25:1088omitted
25:1101omitted
25:1102omitted
25:1103omitted
25:1104omitted
25:1105omitted
25:1111omitted
25:1112omitted
25:1113omitted
25:1114omitted
25:1115omitted
25:1116omitted
25:1117omitted
25:1118omitted
25:1119omitted
25:1120omitted
25:1121omitted
25:1122omitted
25:1123omitted
25:1124omitted
25:1125omitted
25:1126omitted
25:1127omitted
25:1128omitted
25:1129omitted
25:1130omitted
25:1131omitted
25:1132omitted
25:1133omitted
25:1134omitted
25:1135omitted
25:1141omitted
25:1142omitted
25:1143omitted
25:1144omitted
25:1145omitted
25:1146omitted
25:1147omitted
25:1151omitted
25:1152omitted
25:1153omitted
25:1154omitted
25:1155omitted
25:1161omitted
25:1162omitted
25:1163omitted
25:1164omitted
25:1165omitted
25:1166omitted
25:1167omitted
25:1171omitted
25:1181omitted
25:1182omitted
25:1183omitted
25:1184omitted
25:1185omitted
25:1186omitted
25:1191omitted
25:1192omitted
25:1193omitted
25:1194omitted
25:1195omitted
25:1201omitted
25:1202omitted
25:1203omitted
25:1204omitted
25:1205omitted
25:1211omitted
25:1212omitted
25:1212 note (Pub. L. 103–454, title II, § 201, Nov. 2, 1994, 108 Stat. 4792)omitted
25:1213omitted
25:1214omitted
25:1215omitted
25:1221omitted
25:1222omitted
25:1223omitted
25:1224omitted
25:1225omitted
25:1226omitted
25:1227omitted
25:1231omitted
25:1232omitted
25:1233omitted
25:1234omitted
25:1235omitted
25:1236omitted
25:1241omitted
25:1242omitted
25:1243omitted
25:1244omitted
25:1245omitted
25:1246omitted
25:1247omitted
25:1248omitted
25:1251omitted
25:1252omitted
25:1253omitted
25:1261omitted
25:1262omitted
25:1263omitted
25:1264omitted
25:1265omitted
25:1271omitted
25:1272omitted
25:1273omitted
25:1274omitted
25:1281omitted
25:1282omitted
25:1283omitted
25:1284omitted
25:1291omitted
25:1292omitted
25:1293omitted
25:1294omitted
25:1295omitted
25:1296omitted
25:1297omitted
25:1300omitted
25:1300aomitted
25:1300a–1omitted
25:1300a–2omitted
25:1300a–3omitted
25:1300a–4omitted
25:1300bomitted
25:1300b–1omitted
25:1300b–2omitted
25:1300b–3omitted
25:1300b–4omitted
25:1300b–5omitted
25:1300b–11omitted
25:1300b–11 note (Pub. L. 97–429, § 1, Jan. 8, 1983, 96 Stat. 2269)omitted
25:1300b–12omitted
25:1300b–13omitted
25:1300b–14omitted
25:1300b–15omitted
25:1300b–16omitted
25:1300comitted
25:1300c–1omitted
25:1300c–2omitted
25:1300c–3omitted
25:1300c–4omitted
25:1300c–5omitted
25:1300domitted
25:1300d note (Pub. L. 105–387, § 1, Nov. 13, 1998, 112 Stat. 3471)omitted
25:1300d–1omitted
25:1300d–2omitted
25:1300d–3omitted
25:1300d–4omitted
25:1300d–5omitted
25:1300d–6omitted
25:1300d–7omitted
25:1300d–8omitted
25:1300d–9omitted
25:1300d–10omitted
25:1300d–21omitted
25:1300d–22omitted
25:1300d–23omitted
25:1300d–24omitted
25:1300d–25omitted
25:1300d–26omitted
25:1300d–27omitted
25:1300eomitted
25:1300e–1omitted
25:1300e–2omitted
25:1300e–3omitted
25:1300e–4omitted
25:1300e–5omitted
25:1300e–6omitted
25:1300e–7omitted
25:1300fomitted
25:1300f–1omitted
25:1300f–2omitted
25:1300f–3omitted
25:1300gomitted
25:1300g–1omitted
25:1300g–2omitted
25:1300g–3omitted
25:1300g–4omitted
25:1300g–5omitted
25:1300g–6omitted
25:1300g–7omitted
25:1300homitted
25:1300h note (Pub. L. 100–420, § 1, Sept. 8, 1988, 102 Stat. 1577)omitted
25:1300h–1omitted
25:1300h–2omitted
25:1300h–3omitted
25:1300h–4omitted
25:1300h–5omitted
25:1300h–6omitted
25:1300h–7omitted
25:1300h–8omitted
25:1300iomitted
25:1300i–1omitted
25:1300i–1 note (Pub. L. 105–79, Nov. 13, 1997, 111 Stat. 1527)omitted
25:1300i–2omitted
25:1300i–3omitted
25:1300i–4omitted
25:1300i–5omitted
25:1300i–6omitted
25:1300i–7omitted
25:1300i–8omitted
25:1300i–9omitted
25:1300i–10omitted
25:1300i–11omitted
25:1300jomitted
25:1300j–1omitted
25:1300j–2omitted
25:1300j–3omitted
25:1300j–4omitted
25:1300j–5omitted
25:1300j–6omitted
25:1300j–7omitted
25:1300j–7aomitted
25:1300j–8omitted
25:1300komitted
25:1300k note (Pub. L. 103–324, § 1, Sept. 21, 1994, 108 Stat. 2156)omitted
25:1300k–1omitted
25:1300k–2omitted
25:1300k–3omitted
25:1300k–4omitted
25:1300k–5omitted
25:1300k–6omitted
25:1300k–7omitted
25:1300lomitted
25:1300l note (Pub. L. 103–434, title II, § 201, Oct. 31, 1994, 108 Stat. 4533)omitted
25:1300l–1omitted
25:1300l–2omitted
25:1300l–3omitted
25:1300l–4omitted
25:1300l–5omitted
25:1300l–6omitted
25:1300l–7omitted
25:1300momitted
25:1300m note (Pub. L. 103–454, title III, § 301, Nov. 2, 1994, 108 Stat. 4793)omitted
25:1300m–1omitted
25:1300m–2omitted
25:1300m–3omitted
25:1300m–4omitted
25:1300m–5omitted
25:1300m–6omitted
25:1300m–7omitted
25:1300nomitted
25:1300n note (Pub. L. 106–568, title XIV, § 1401, Dec. 27, 2000, 114 Stat. 2939)omitted
25:1300n–1omitted
25:1300n–2omitted
25:1300n–3omitted
25:1300n–4omitted
25:1300n–5omitted
25:1300n–6omitted
25:1701omitted
25:1701 note (Pub. L. 95–395, § 1, Sept. 30, 1978, 92 Stat. 813)omitted
25:1702omitted
25:1703omitted
25:1704omitted
25:1705omitted
25:1706omitted
25:1707omitted
25:1708omitted
25:1709omitted
25:1710omitted
25:1711omitted
25:1712omitted
25:1715omitted
25:1715 note (Pub. L. 96–601, § 5(b), Dec. 24, 1980, 94 Stat. 3499)omitted
25:1716omitted
25:1721omitted
25:1721 note (Pub. L. 96–420, § 1, Oct. 10, 1980, 94 Stat. 1785)omitted
25:1721 note (Pub. L. 102–171, Nov. 26, 1991, 105 Stat. 1143)omitted
25:1722omitted
25:1723omitted
25:1724omitted
25:1724 note (Pub. L. 99–566, Oct. 27, 1986, 100 Stat. 3184)omitted
25:1725omitted
25:1726omitted
25:1727omitted
25:1728omitted
25:1729omitted
25:1730omitted
25:1731omitted
25:1732omitted
25:1733omitted
25:1734omitted
25:1735omitted
25:1741omitted
25:1741 note (Pub. L. 97–399, § 1, Dec. 31, 1982, 96 Stat. 2012)omitted
25:1742omitted
25:1743omitted
25:1744omitted
25:1745omitted
25:1746omitted
25:1747omitted
25:1748omitted
25:1749omitted
25:1750omitted
25:1750 note (Pub. L. 105–83, title VII, § 701, Nov. 14, 1997, 111 Stat. 1624)omitted
25:1750aomitted
25:1750bomitted
25:1750comitted
25:1750domitted
25:1750eomitted
25:1751omitted
25:1751 note (Pub. L. 98–134, § 1, Oct. 18, 1983, 97 Stat. 851)omitted
25:1752omitted
25:1753omitted
25:1754omitted
25:1755omitted
25:1756omitted
25:1757omitted
25:1757aomitted
25:1758omitted
25:1759omitted
25:1760omitted
25:1771omitted
25:1771 note (Pub. L. 100–95, § 1, Aug. 18, 1987, 101 Stat. 704)omitted
25:1771 note (Pub. L. 100–95, § 11, Aug. 18, 1987, 101 Stat. 710)omitted
25:1771aomitted
25:1771bomitted
25:1771comitted
25:1771domitted
25:1771eomitted
25:1771fomitted
25:1771gomitted
25:1771homitted
25:1771iomitted
25:1772omitted
25:1772 note (Pub. L. 100–228, § 1, Dec. 31, 1987, 101 Stat. 1556)omitted
25:1772 note (Pub. L. 100–228, § 10, Dec. 31, 1987, 101 Stat. 1561)omitted
25:1772aomitted
25:1772bomitted
25:1772comitted
25:1772domitted
25:1772eomitted
25:1772fomitted
25:1772gomitted
25:1773omitted
25:1773 note (Pub. L. 101–41, § 1, June 21, 1989, 103 Stat. 83)omitted
25:1773aomitted
25:1773a note (Pub. L. 101–41, § 13, June 21, 1989, 103 Stat. 90)omitted
25:1773bomitted
25:1773comitted
25:1773domitted
25:1773d note (Pub. L. 101–512, title I, Nov. 5, 1990, 104 Stat. 1931)omitted
25:1773d note (Pub. L. 102–154, title I, Nov. 13, 1991, 105 Stat. 1005)omitted
25:1773eomitted
25:1773fomitted
25:1773gomitted
25:1773homitted
25:1773iomitted
25:1773jomitted
25:1774omitted
25:1774 note (Pub. L. 101–503, § 1, Nov. 3, 1990, 104 Stat. 1292)omitted
25:1774aomitted
25:1774bomitted
25:1774comitted
25:1774domitted
25:1774eomitted
25:1774fomitted
25:1774gomitted
25:1774homitted
25:1775omitted
25:1775 note (Pub. L. 103–377, § 1, Oct. 19, 1994, 108 Stat. 3501)omitted
25:1775aomitted
25:1775bomitted
25:1775comitted
25:1775domitted
25:1775eomitted
25:1775fomitted
25:1775gomitted
25:1775homitted
25:1776omitted
25:1776 note (Pub. L. 103–444, § 1, Nov. 2, 1994, 108 Stat. 4632)omitted
25:1776aomitted
25:1776bomitted
25:1776comitted
25:1776domitted
25:1776eomitted
25:1776fomitted
25:1776gomitted
25:1776homitted
25:1776iomitted
25:1776jomitted
25:1776komitted
25:1777omitted
25:1777 note (Pub. L. 106–425, § 1, Nov. 1, 2000, 114 Stat. 1890)omitted
25:1777aomitted
25:1777bomitted
25:1777comitted
25:1777domitted
25:1777eomitted
25:1778omitted
25:1778 note (Pub. L. 106–568, title VI, § 601, Dec. 27, 2000, 114 Stat. 2906)omitted
25:1778 note (Pub. L. 106–568, title VI, § 611, Dec. 27, 2000, 114 Stat. 2912)omitted
25:1778aomitted
25:1778bomitted
25:1778comitted
25:1778domitted
25:1778eomitted
25:1778fomitted
25:1778gomitted
25:1778homitted
25:1779omitted
25:1779 note (Pub. L. 107–331, title VI, § 601, Dec. 13, 2002, 116 Stat. 2845)omitted
25:1779aomitted
25:1779bomitted
25:1779comitted
25:1779domitted
25:1779eomitted
25:1779fomitted
25:1779gomitted
25:1780omitted
25:1780 note (Pub. L. 109–286, § 1, Sept. 27, 2006, 120 Stat. 1218)omitted
25:1780aomitted
25:1780bomitted
25:1780comitted
25:1780domitted
25:1780eomitted
25:1780fomitted
25:1780gomitted
25:1780homitted
25:1780iomitted
25:1780jomitted
25:1780komitted
25:1780lomitted
25:1780momitted
25:1780nomitted
25:1780oomitted
25:1780pomitted




CHAPTER 1—BUREAU OF INDIAN AFFAIRS



Sec.


1.Commissioner of Indian Affairs.


1a.Delegation of powers and duties by Secretary of the Interior and Commissioner of Indian Affairs.


2.Duties of Commissioner.


2a.Assistant or deputy commissioners; appointment; powers and duties.


3.Compilation of statutes regulating duties of Indian agents and inspectors.


4.Defective record of deeds and papers legalized.


5.Record of deeds by Indians requiring approval.


6.Seal; authenticated and certified documents; evidence.


7.Fees for furnishing certified copies of records.


8.Accounts for claims and disbursements.


9.Regulations by President.


10.Employee to sign letters.


11.Employee or employees to sign approval of tribal deeds.


12.Agent to negotiate commutation of annuities.


13.Expenditure of appropriations by Bureau.


13–1.Authorization of appropriations for funds for basic educational support through parent committees.


13a.Carryover funding.


13b.Payment of care, tuition, assistance, and other expenses of Indians in boarding homes, institutions, and schools; payment of rewards.


13c.Source of funds to pay cost of lunches for nonboarding public school students.


13d.Limits on use of appropriated funds by Bureau for general or other welfare assistance.


13d–1.Standards of need as basis for general assistance payments by Bureau of Indian Affairs; ratable reductions.


13d–2.Enrollment and general assistance payments.


13d–3.Tribal authority to change eligibility for, or amount of, general assistance payments.


13e.Expenses of exhibits; advance payments for services; termination of Federal supervision; treaty expenses.


13f.Tribal priority allocations in Alaska.


14.Money accruing to Indians from Department of Veterans Affairs or other governmental agencies.


14a.Deposit of grant funds received by Bureau from other Federal agencies.


14b.Disposition of funds received from public for goods and services provided by Bureau of Indian Affairs.


15.Utility facilities used in administration of Bureau; contracts for sale, operation, maintenance, repair or relocation of facilities; terms and conditions; exception; Congressional approval.


16.Transportation of Indians in Bureau vehicles.


17.Use of Bureau facilities.




Statutory Notes and Related Subsidiaries
National Council on Indian Opportunity; Appropriations Authorization; Termination DatePub. L. 91–125, Nov. 26, 1969, 83 Stat. 220, provided for annual appropriations of $300,000 and a termination date of Nov. 26, 1974 for the National Council on Indian Opportunity which was established by Ex. Ord. 11399.

Executive Documents

Executive Order No. 11399
Ex. Ord. No. 11399, Mar. 6, 1968, 33 F.R. 4245, as amended by Ex. Ord. 11551, Aug. 11, 1970, 35 F.R. 12885; Ex. Ord. No. 11688, Dec. 1, 1972, 37 F.R. 25815, established the National Council on Indian Opportunity and provided for the functions, compensation, assistance, and meetings with respect to the Council.


§ 1. Commissioner of Indian Affairs
There shall be in the Department of the Interior a Commissioner of Indian Affairs, who shall be appointed by the President, by and with the advice and consent of the Senate.
(R.S. § 462.)

Editorial Notes
Codification
R.S. § 462 derived from act July 9, 1832, ch. 174, § 1, 4 Stat. 564.
Provisions of this section relating to compensation of the Commissioner were omitted as obsolete. The position is in level V of the Executive Schedule under section 5316 of Title 5, Government Organization and Employees.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 1a. Delegation of powers and duties by Secretary of the Interior and Commissioner of Indian Affairs
For the purpose of facilitating and simplifying the administration of the laws governing Indian affairs, the Secretary of the Interior is authorized to delegate, from time to time, and to the extent and under such regulations as he deems proper, his powers and duties under said laws to the Commissioner of Indian Affairs, insofar as such powers and duties relate to action in individual cases arising under general regulations promulgated by the Secretary of the Interior pursuant to law. Subject to the supervision and direction of the Secretary, the Commissioner is authorized to delegate, in like manner, any powers and duties so delegated to him by the Secretary, or vested in him by law, to the assistant commissioners, or the officer in charge of any branch, division, office, or agency of the Bureau of Indian Affairs, insofar as such powers and duties relate to action in individual cases arising under general regulations promulgated by the Secretary of the Interior or the Commissioner of Indian Affairs pursuant to law. Such delegated powers shall be exercised subject to appeal to the Secretary, under regulations to be prescribed by him, or, as from time to time determined by him, to the Deputy Secretary or to an Assistant Secretary of the Department of the Interior, or to the Commissioner of Indian Affairs. The Secretary or the Commissioner, as the case may be, may at any time revoke the whole or any part of a delegation made pursuant to this section, but no such revocation shall be given retroactive effect. Nothing in this section shall be deemed to abrogate or curtail any authority to make delegations conferred by any other provision of law, nor shall anything in this section be deemed to convey authority to delegate any power to issue regulations.
(Aug. 8, 1946, ch. 907, 60 Stat. 939; Pub. L. 101–509, title V, § 529 [title I, § 112(c)], Nov. 5, 1990, 104 Stat. 1427, 1454.)

Editorial Notes
Amendments1990—Pub. L. 101–509 substituted “Deputy Secretary” for “Under Secretary” before “or to an Assistant Secretary”.

Statutory Notes and Related Subsidiaries
Effective Date of 1990 AmendmentAmendment by Pub. L. 101–509 effective on first day of first pay period beginning on or after Nov. 5, 1990, with continued service by incumbent Under Secretary of the Interior, see section 529 [title I, § 112(e)(1), (2)(B)] of Pub. L. 101–509, set out as a note under section 3404 of Title 20, Education.

Assistant CommissionersAn assistant commissioner was authorized by a provision of act July 16, 1914, ch. 141, § 1, 38 Stat. 490.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 2. Duties of Commissioner
The Commissioner of Indian Affairs shall, under the direction of the Secretary of the Interior, and agreeably to such regulations as the President may prescribe, have the management of all Indian affairs and of all matters arising out of Indian relations.
(R.S. § 463.)

Editorial Notes
Codification
R.S. § 463 derived from acts July 9, 1832, ch. 174, § 1, 4 Stat. 564; July 27, 1868, ch. 259, § 1, 15 Stat. 228.

Statutory Notes and Related Subsidiaries

Transfer of Functions
All supervisory and appellate powers and duties in regard to Indian affairs theretofore vested in Secretary of the Treasury were thereafter to be exercised and performed by Secretary of the Interior under provisions of section 1 of act July 27, 1868, ch. 259, 15 Stat. 228.
Appointment by President of a Commissioner of Indian Affairs to act under direction of Secretary of War was provided for by section 1 of act July 9, 1832, ch. 174, 4 Stat. 564.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 2a. Assistant or deputy commissioners; appointment; powers and duties
Assistant or deputy commissioners of the Bureau of Indian Affairs, in the Department of the Interior, shall be appointed by the Secretary of the Interior, subject to the civil-service laws and chapter 51 and subchapter III of chapter 53 of title 5. Appointments to these positions shall be considered as made under the authority of section 3101 of title 5. Assistant and deputy commissioners so appointed shall be authorized to sign such letters, papers, and documents and to perform such other duties as may be directed by the commissioner of the Bureau of Indian Affairs. The Secretary may designate for the Bureau of Indian Affairs an assistant or deputy commissioner, who shall be authorized to perform the duties of the commissioner in case of the death, resignation, absence, or sickness of the commissioner.
(June 5, 1942, ch. 336, § 1, 56 Stat. 312; 1946 Reorg. Plan No. 3, § 403(d), eff. July 16, 1946, 11 F.R. 7876, 60 Stat. 1100; Oct. 28, 1949, ch. 782, title XI, § 1106(a), 63 Stat. 972.)

Editorial Notes
Codification
“Chapter 51 and subchapter III of chapter 53 of title 5” and “section 3101 of title 5” substituted in text for “the Classification Act of 1949, as amended” and “section 169 of the Revised Statutes, as amended (5 U.S.C., sec. 43)”, respectively, on authority of Pub. L. 89–554, § 7(b), Sept. 6, 1966, 80 Stat. 631, the first section of which enacted Title 5, Government Organization and Employees.
Section embodies only those provisions of section 1 of act June 5, 1942, which relate to the Bureau of Indian Affairs. Provisions of section 1 of such act relating to the General Land Office were classified to section 3a of Title 43, Public Lands, and were omitted from the Code pursuant to Reorg. Plan No. 3 of 1946.

Amendments1949—Act Oct. 28, 1949, substituted “Classification Act of 1949” for “Classification Act of 1923”.

Statutory Notes and Related Subsidiaries
RepealsAct Oct. 28, 1949, ch. 782, cited as a credit to this section, was repealed (subject to a savings clause) by Pub. L. 89–554, Sept. 6, 1966, § 8, 80 Stat. 632, 655.

Repeal of Inconsistent LawsAct June 5, 1942, ch. 336, § 2, 56 Stat. 312, provided that: “All provisions of law inconsistent with this Act [this section] are hereby repealed to the extent of such inconsistency.”


Assistant CommissionersAn assistant commissioner was authorized by a provision of act July 16, 1914, ch. 141, § 1, 38 Stat. 490.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 3. Compilation of statutes regulating duties of Indian agents and inspectors
It shall be the duty of the Commissioner of Indian Affairs to cause to be compiled and printed for the use of Indian agents and inspectors the provisions of the statutes regulating the performance of their respective duties, and also to furnish said officers from time to time information of new enactments upon the same subject.
(May 17, 1882, ch. 163, § 7, 22 Stat. 88.)

Editorial Notes
Codification
Section is from the Indian Appropriation Act, 1883.

Statutory Notes and Related Subsidiaries
Indian AgentsThere have been no Indian agents since 1908. See note under section 64 of this title.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 4. Defective record of deeds and papers legalized
The recording of all deeds and papers prior to July 26, 1892, in the office of the Commissioner of Indian Affairs is confirmed, approved, and legalized; and said record theretofore made shall be deemed, taken, and held to be good and valid and shall have all the force and effect and be entitled to the same credit as if it had been made in pursuance of and in conformity to law. But shall have no effect whatever upon the validity or invalidity of the deed or paper so recorded, and shall be no evidence of constructive notice to any persons not actually knowing the contents.
(July 26, 1892, ch. 256, § 1, 27 Stat. 272.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 5. Record of deeds by Indians requiring approval
The Commissioner of Indian Affairs is hereby empowered and directed to continue to make and keep a record of every deed executed by any Indian, his heirs, representatives, or assigns, which may require the approval of the President of the United States or of the Secretary of the Interior, whenever such approval shall have been given, and the deed so approved returned to said office.
(July 26, 1892, ch. 256, § 2, 27 Stat. 273.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 6. Seal; authenticated and certified documents; evidence
The Commissioner of Indian Affairs shall cause a seal to be made and provided for the said office, with such device as the President of the United States shall approve, and copies of any public documents, records, books, maps, or papers belonging to or on the files of said office, authenticated by the seal and certified by the Commissioner thereof, or by such officer as may, for the time being, be acting as or for such Commissioner, shall be evidence equally with the originals thereof.
(July 26, 1892, ch. 256, § 3, 27 Stat. 273.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 7. Fees for furnishing certified copies of records
The Commissioner of Indian Affairs shall have the custody of said seal, and shall furnish certified copies of any such records, books, maps, or papers belonging to or on the files of said office, to any person applying therefor who shall comply with the requirements of said office, upon the payment by such parties at the rate of 10 cents per hundred words, and $1 for copies of maps or plats, and the additional sum of 25 cents for the Commissioner’s certificate of verification, with the seal of said office; and one of the employees of said office shall be designated by the Commissioner as the receiving clerk, and the amounts so received shall, under the direction of the Commissioner, be paid into the Treasury of the United States; but fees shall not be demanded for such authenticated copies as may be required by the officers of any branch of the Government or by any Indian who shall satisfy the Commissioner by satisfactory legal evidence that he or she is not able, by reason of poverty, to pay such fees, nor for such unverified copies as the Commissioner in his discretion may deem proper to furnish.
(July 26, 1892, ch. 256, § 4, 27 Stat. 273; Pub. L. 92–310, title II, § 229(b), June 6, 1972, 86 Stat. 208.)

Editorial Notes
Amendments1972—Pub. L. 92–310 struck out provisions which required the receiving clerk to give a bond in the sum of $1,000.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 8. Accounts for claims and disbursements
All accounts and vouchers for claims and disbursements connected with Indian affairs shall be transmitted to the Commissioner for administrative examination, and by him passed to the Government Accountability Office for settlement.
(R.S. § 464; June 10, 1921, ch. 18, title III, § 304, 42 Stat. 24; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Editorial Notes
Codification
R.S. § 464 derived from act July 9, 1832, ch. 174, § 3, 4 Stat. 564.

Statutory Notes and Related Subsidiaries

Transfer of Functions
“Government Accountability Office” substituted in text for “General Accounting Office” pursuant to section 8(b) of Pub. L. 108–271, set out as a note under section 702 of Title 31, Money and Finance, which redesignated the General Accounting Office and any references thereto as the Government Accountability Office. Previously, “General Accounting Office” substituted in text for “proper accounting officer of the Department of the Treasury” pursuant to act June 10, 1921, which transferred all powers and duties of the Comptroller, six auditors, and certain other employees of the Treasury to the General Accounting Office. See section 701 et seq. of Title 31.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 9. Regulations by President
The President may prescribe such regulations as he may think fit for carrying into effect the various provisions of any act relating to Indian affairs, and for the settlement of the accounts of Indian affairs.
(R.S. § 465.)

Editorial Notes
Codification
R.S. § 465 derived from act June 30, 1834, ch. 162, § 17, 4 Stat. 738.



§ 10. Employee to sign letters
The Commissioner of Indian Affairs, with the approval of the Secretary of the Interior, may designate an employee of the Indian Office to sign letters of that office requiring the signature of the commissioner or assistant commissioner, and all signatures of such employee while acting under such designation shall have the same force and effect as if made by said commissioner or assistant commissioner.
(Mar. 3, 1909, ch. 263, 35 Stat. 783.)

Editorial Notes
Codification
Section is from the Indian Department Appropriation Act, 1910.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 11. Employee or employees to sign approval of tribal deeds
The Secretary of the Interior is authorized to designate an employee or employees of the Department of the Interior to sign, under the direction of the Secretary, in his name and for him, his approval of tribal deeds to allottees, to purchasers of town lots, to purchasers of unallotted lands, to persons, corporations, or organizations for lands reserved to them under the law for their use and benefit, and to any tribal deeds made and executed according to law for any of the Five Civilized Tribes of Indians in Oklahoma.
(Mar. 3, 1911, ch. 210, § 17, 36 Stat. 1069.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 12. Agent to negotiate commutation of annuities
The Commissioner of Indian Affairs is authorized to send a special Indian Agent, or other representative of his office, to visit any Indian tribe for the purpose of negotiating and entering into a written agreement with such tribe for the commutation of the perpetual annuities due under treaty stipulations, to be subject to the approval of Congress; and the Commissioner of Indian Affairs shall transmit to Congress said agreements with such recommendations as he may deem proper.
(Apr. 30, 1908, ch. 153, 35 Stat. 73.)

Statutory Notes and Related Subsidiaries
Indian AgentsThe services of Indian agents have been dispensed with. See note set out under section 64 of this title.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 13. Expenditure of appropriations by Bureau
The Bureau of Indian Affairs, under the supervision of the Secretary of the Interior, shall direct, supervise, and expend such moneys as Congress may from time to time appropriate, for the benefit, care, and assistance of the Indians throughout the United States for the following purposes:
General support and civilization, including education.
For relief of distress and conservation of health.
For industrial assistance and advancement and general administration of Indian property.
For extension, improvement, operation, and maintenance of existing Indian irrigation systems and for development of water supplies.
For the enlargement, extension, improvement, and repair of the buildings and grounds of existing plants and projects.
For the employment of inspectors, supervisors, superintendents, clerks, field matrons, farmers, physicians, Indian police, Indian judges, and other employees.
For the suppression of traffic in intoxicating liquor and deleterious drugs.
For the purchase of horse-drawn and motor-propelled passenger-carrying vehicles for official use.
And for general and incidental expenses in connection with the administration of Indian affairs.
Notwithstanding any other provision of this section or any other law, postsecondary schools administered by the Secretary of the Interior for Indians, and which meet the definition of an “institution of higher education” under section 101 of the Higher Education Act of 1965 [20 U.S.C. 1001], shall be eligible to participate in and receive appropriated funds under any program authorized by the Higher Education Act of 1965 [20 U.S.C. 1001 et seq.] or any other applicable program for the benefit of institutions of higher education, community colleges, or postsecondary educational institutions.
(Nov. 2, 1921, ch. 115, 42 Stat. 208; Pub. L. 94–482, title IV, § 410, Oct. 12, 1976, 90 Stat. 2233; Pub. L. 105–244, title I, § 102(a)(8)(A), Oct. 7, 1998, 112 Stat. 1619.)

Editorial Notes

References in TextThe Higher Education Act of 1965, referred to in text, is Pub. L. 89–329, Nov. 8, 1965, 79 Stat. 1219, which is classified generally to chapter 28 (§ 1001 et seq.) of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 1001 of Title 20 and Tables.

Amendments1998—Pub. L. 105–244, which directed substitution of “101” for “1201” in the last paragraph of “section 410 of the Act entitled ‘An Act authorizing appropriations and expenditures for the administration of Indian Affairs, and for other purposes’, approved November 2, 1921 (25 U.S.C. 13) (commonly known as the Snyder Act)”, was executed to last paragraph of this section, which is the act of Nov. 2, 1921, ch. 115, commonly known as the Snyder Act, to reflect the probable intent of Congress. This section was amended by section 410 of Pub. L. 94–482 to add the last paragraph.
1976—Pub. L. 94–482 inserted provisions relating to postsecondary schools administered by the Secretary of the Interior for Indians.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.

Effective Date of 1976 AmendmentAmendment by Pub. L. 94–482 effective 30 days after Oct. 12, 1976, except either as specifically otherwise provided or, if not so specifically otherwise provided, effective July 1, 1976, for those amendments providing for authorization of appropriations, see section 532 of Pub. L. 94–482, set out as a note under section 1001 of Title 20, Education.

Short TitleAct Nov. 2, 1921, which enacted this section, is popularly known as the “Snyder Act”.

Availability of Housing Improvement Program Grant Repayments for Program ObligationsPub. L. 101–121, title I, Oct. 23, 1989, 103 Stat. 714, provided: “That hereafter, notwithstanding any other provision of law, amounts collected from grantees by the Secretary as grant repayments required under the Secretary’s regulations for the Housing Improvement Program shall be credited in the year collected and shall be available for obligation under the terms and conditions applicable to the Program under that year’s appropriation”.


Alternative Methods for Equitable Distribution of Supplemental Program Funds; Development, Publication, etc., of FormulaPub. L. 95–561, title XI, § 1102, Nov. 1, 1978, 92 Stat. 2316, provided that:
“(a) The Secretary of the Interior shall develop alternative methods for the equitable distribution of any supplement program funds provided, pursuant to an appropriation under the Act of November 2, 1921, commonly referred to as the Snyder Act [25 U.S.C. 13], for contracting under the Act of April 16, 1934, commonly referred to as the Johnson-O’Malley Act [25 U.S.C. 5342 et seq.], and shall publish in the Federal Register by March 1, 1979, such alternatives for the purpose of allowing eligible tribes to comment by May 1, 1979. At that time, the Secretary shall conduct a field survey listing all alternative formula.

“(b) By July 1, 1979, the Secretary shall establish and publish the formula in the Federal Register which the majority of such tribes determine, but vote certified to the Secretary, to be most equitable and shall use such formula for purposes of distribution of the funds appropriated pursuant to such Act beginning on or after October 1, 1979. The Secretary shall, in accordance with procedures consistent with that prescribed herein, revise such formula periodically as necessary”.




Payments for Basic Educational Support Grants or Contracts; Authorization; TimePub. L. 95–561, title XI, § 1103(a), Nov. 1, 1978, 92 Stat. 2316, as amended by Pub. L. 96–46, § 2(b)(1), Aug. 6, 1979, 93 Stat. 341, provided that payments for basic educational support grants or contracts for fiscal year 1978, including any fiscal year 1978 funds subsequently obligated in fiscal year 1979, were to be made under the authority of act Apr. 16, 1934, and set forth conditions, time, etc., for payments.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 13–1. Authorization of appropriations for funds for basic educational support through parent committees
Such sums as are needed under section 13 of this title are authorized to be appropriated to provide funds for basic educational support through parent committees under the Act of April 16, 1934 [25 U.S.C. 5342 et seq.], to those public schools educating Indian students and whose total sum of Federal, State, and local funds is insufficient to bring the education of the enrolled Indian students to a level equal to the level of education provided non-Indian students in the public schools in which they are enrolled where the absence of such support would result in the closing of schools or the reduction in quality of the education program afforded Indian students attending public schools.
(Pub. L. 95–561, title XI, § 1103(b), Nov. 1, 1978, 92 Stat. 2316.)

Editorial Notes

References in TextAct of April 16, 1934, referred to in text, is act Apr. 16, 1934, ch. 147, 48 Stat. 596, popularly known as the Johnson-O’Malley Act, which is classified generally to section 5342 et seq. of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1978, see section 1530(a) of Pub. L. 95–561, set out as an Effective Date of 1978 Amendment note under section 1221e–3 of Title 20, Education.



§ 13a. Carryover funding
Notwithstanding any other provision of law, any funds appropriated pursuant to section 13 of this title, for any fiscal year which are not obligated or expended prior to the beginning of the fiscal year succeeding the fiscal year for which such funds were appropriated shall remain available for obligation or expenditures during such succeeding fiscal year. In the case of amounts made available to a tribal organization under a self-determination contract, if the funds are to be expended in the succeeding fiscal year for the purpose for which they were originally appropriated, contracted or granted, or for which they are authorized to be used pursuant to the provisions of section 5325(a)(3) 11 See References in Text note below. of this title, no additional justification or documentation of such purposes need be provided by the tribal organization to the Secretary as a condition of receiving or expending such funds.
(Pub. L. 93–638, § 8, Jan. 4, 1975, 88 Stat. 2206; Pub. L. 100–472, title I, § 105, Oct. 5, 1988, 102 Stat. 2287.)

Editorial Notes

References in TextSection 5325(a)(3) of this title, referred to in text, was repealed and a new subsec. (a)(3) of section 5325 was added by Pub. L. 103–413, title I, § 102(14)(C), Oct. 25, 1994, 108 Stat. 4257. See section 5325(a)(4) of this title.

Amendments1988—Pub. L. 100–472 amended section generally. Prior to amendment, section read as follows: “The provisions of any other laws to the contrary notwithstanding, any funds appropriated pursuant to section 13 of this title, for any fiscal year which are not obligated and expended prior to the beginning of the fiscal year succeeding the fiscal year for which such funds were appropriated shall remain available for obligation and expenditure during such succeeding fiscal year.”



§ 13b. Payment of care, tuition, assistance, and other expenses of Indians in boarding homes, institutions, and schools; payment of rewards
On and after October 12, 1984, funds appropriated under this or any other Act for the Bureau of Indian Affairs may be used for the payment in advance or from date or admission of care, tuition, assistance, and other expenses of Indians in boarding homes, institutions, or schools; and the payment of rewards for information or evidence concerning violations of law on Indian reservation lands or treaty fishing rights use areas.
(Pub. L. 98–473, title I, § 101(c) [title I, § 100], Oct. 12, 1984, 98 Stat. 1837, 1848.)

§ 13c. Source of funds to pay cost of lunches for nonboarding public school students
On and after October 12, 1984, any cost of providing lunches to nonboarding students in public schools from funds appropriated under this or any other Act for the Bureau of Indian Affairs shall be paid from the amount of such funds otherwise allocated for the schools involved without regard to the cost of providing lunches for such students.
(Pub. L. 98–473, title I, § 101(c) [title I, § 100], Oct. 12, 1984, 98 Stat. 1837, 1848.)

§ 13d. Limits on use of appropriated funds by Bureau for general or other welfare assistance
After September 30, 1985, no part of any appropriation (except trust funds) to the Bureau of Indian Affairs may be used directly or by contract for general or other welfare assistance (except child welfare assistance) payments (1) for other than essential needs (specifically identified in regulations of the Secretary or in regulations of the State public welfare agency pursuant to the Social Security Act [42 U.S.C. 301 et seq.] adopted by reference in the Secretary’s regulations) which could not be reasonably expected to be met from financial resources or income (including funds held in trust) available to the recipient individual which are not exempted under law from consideration in determining eligibility for or the amount of Federal financial assistance or (2) for individuals who are eligible for general public welfare assistance available from a State except to the extent the Secretary of the Interior determines that such payments are required under sections 6(b)(2), 6(i), and 9(b) of the Maine Indian Claims Settlement Act of 1980 (94 Stat. 1793, 1794, 1796; 25 U.S.C. 1725(b)(2), 1725(i), 1728(b)).11 See References in Text note below.
(Pub. L. 98–473, title I, § 101(c) [title I, § 100], Oct. 12, 1984, 98 Stat. 1837, 1848.)

Editorial Notes

References in TextThe Social Security Act, referred to in text, is act Aug. 14, 1935, ch. 531, 49 Stat. 620, as amended, which is classified generally to chapter 7 (§ 301 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.
Sections 6(b)(2), 6(i), and 9(b) of the Maine Indian Claims Settlement Act of 1980, referred to in text, are sections 6(b)(2), (i) and 9(b) of Pub. L. 96–420, which were classified to sections 1725(b)(2), (i) and 1728(b) of this title prior to omission from the Code as being of special and not general application.



§ 13d–1. Standards of need as basis for general assistance payments by Bureau of Indian Affairs; ratable reductions
General assistance payments made by the Bureau of Indian Affairs shall be made—(1) after April 29, 1985, and before October 1, 1995, on the basis of Aid to Families with Dependent Children (AFDC) standards of need; and

(2) on and after October 1, 1995, on the basis of standards of need established under the State program funded under part A of title IV of the Social Security Act [42 U.S.C. 601 et seq.],

except that where a State ratably reduces its AFDC or State program payments, the Bureau shall reduce general assistance payments in such State by the same percentage as the State has reduced the AFDC or State program payment.
(Pub. L. 99–88, title I, § 100, Aug. 15, 1985, 99 Stat. 338; Pub. L. 104–193, title I, § 110(k), Aug. 22, 1996, 110 Stat. 2172.)

Editorial Notes

References in TextThe Social Security Act, referred to in par. (2), is act Aug. 14, 1935, ch. 531, 49 Stat. 620, as amended. Part A of title IV of the Act is classified generally to part A (§ 601 et seq.) of subchapter IV of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.

Amendments1996—Pub. L. 104–193, § 110(k), which directed the general amendment of the “4th proviso of chapter VII of title I of Public Law 99–88 (25 U.S.C. 13d–1)”, was executed by amending this section, which is the 4th proviso under heading “Bureau of Indian Affairs” of chapter VII of title I of Pub. L. 99–88, to reflect the probable intent of Congress. Prior to amendment, this section read as follows: “General assistance payments made by the Bureau of Indian Affairs after April 29, 1985, shall be made on the basis of Aid to Families with Dependent Children (AFDC) standards of need except where a State ratably reduces AFDC payments in which event the Bureau shall reduce general assistance payments in such State by the same percentage as the State has reduced the AFDC payment.”

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentAmendment by Pub. L. 104–193 effective July 1, 1997, with transition rules relating to State options to accelerate such date, rules relating to claims, actions, and proceedings commenced before such date, rules relating to closing out of accounts for terminated or substantially modified programs and continuance in office of Assistant Secretary for Family Support, and provisions relating to termination of entitlement under AFDC program, see section 116 of Pub. L. 104–193, as amended, set out as an Effective Date note under section 601 of Title 42, The Public Health and Welfare.

Maximum Allowable PaymentsPub. L. 99–349, title I, July 2, 1986, 100 Stat. 732, provided in part: “That the levels established for general assistance by Public Law 99–88 (99 Stat. 388) [probably means Pub. L. 99–88, 99 Stat. 338, which enacted this section], are the maximum allowable payments.”




§ 13d–2. Enrollment and general assistance payments(a) In generalThe Secretary of the Interior shall not disqualify from continued receipt of general assistance payments from the Bureau of Indian Affairs an otherwise eligible Indian for whom the Bureau is making or may make general assistance payments (or exclude such an individual from continued consideration in determining the amount of general assistance payments for a household) because the individual is enrolled (and is making satisfactory progress toward completion of a program or training that can reasonably be expected to lead to gainful employment) for at least half-time study or training in—(1) a college assisted by the Bureau under the Tribally Controlled Colleges and Universities Assistance Act of 1978 (92 Stat. 1325; 25 U.S.C. 1801) or the Navajo Community College Act (85 Stat. 645; 25 U.S.C. 640a); 11 See References in Text note below.

(2) an institution of higher education or a vocational school (as defined for purposes of any program of assistance to students under the Higher Education Act of 1965 [20 U.S.C. 1001 et seq.]);

(3) a course the Secretary determines will lead to a high school diploma or an equivalent certificate; or

(4) other programs or training approved by the Secretary or by tribal education, employment or training programs.


(b) Factors not to be consideredIn determining the amount of general assistance provided by the Bureau of Indian Affairs, the Secretary of the Interior shall not include consideration of—(1) additional expenses in connection with the study or training described in subsection (a), and

(2) the amount of any financial assistance received by the individual as a student or trainee.


(c) No effect on other eligibility requirementsThis section does not alter any eligibility requirement for general assistance from the Bureau of Indian Affairs other than the requirement to be available for employment and to seek employment.


(Pub. L. 100–297, title V, § 5404, Apr. 28, 1988, 102 Stat. 416; Pub. L. 105–244, title IX, § 901(d), Oct. 7, 1998, 112 Stat. 1828; Pub. L. 107–110, title X, § 1045, Jan. 8, 2002, 115 Stat. 2080; Pub. L. 110–315, title IX, § 941(k)(2)(G), Aug. 14, 2008, 122 Stat. 3466.)

Editorial Notes

References in TextThe Tribally Controlled Colleges and Universities Assistance Act of 1978, referred to in subsec. (a)(1), is Pub. L. 95–471, Oct. 17, 1978, 92 Stat. 1325, which is classified principally to chapter 20 (§ 1801 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1801 of this title and Tables.
The Navajo Community College Act, referred to in subsec. (a)(1), is Pub. L. 92–189, Dec. 15, 1971, 85 Stat. 646, which was classified to section 640a et seq. of this title, and was omitted from the Code as being of special and not general application.
The Higher Education Act of 1965, referred to in subsec. (a)(2), is Pub. L. 89–329, Nov. 8, 1965, 79 Stat. 1219, which is classified generally to chapter 28 (§ 1001 et seq.) of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 1001 of Title 20 and Tables.

Amendments2008—Subsec. (a)(1). Pub. L. 110–315 substituted “the Tribally Controlled Colleges and Universities Assistance Act of 1978” for “the Tribally Controlled College or University Assistance Act of 1978”.
2002—Subsec. (a). Pub. L. 107–110, § 1045(1), added subsec. heading and introductory provisions and struck out former subsec. heading and introductory provisions. Former introductory provisions read as follows: “The Secretary of the Interior shall not disqualify from continued receipt of general assistance payments from the Bureau of Indian Affairs an otherwise eligible Indian for whom the Bureau has been making general assistance payments for at least 3 months (or exclude such an individual from continued consideration in determining the amount of general assistance payments for a household) because the individual is enrolled (and is making satisfactory progress toward completion of a program or training that can reasonably be expected to lead to gainful employment) for at least half-time study or training in—”.
Subsec. (a)(4). Pub. L. 107–110, § 1045(2), added par. (4) and struck out former par. (4) which read as follows: “other programs or training approved by the Secretary.”
1998—Subsec. (a)(1). Pub. L. 105–244 substituted “Tribally Controlled College or University Assistance Act of 1978” for “Tribally Controlled Community College Assistance Act of 1978”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–110 effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as an Effective Date note under section 6301 of Title 20, Education.

Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.

Effective DateFor effective date and applicability of section, see section 6303 of Pub. L. 100–297, set out as an Effective Date of 1988 Amendment note under section 1071 of Title 20, Education.



§ 13d–3. Tribal authority to change eligibility for, or amount of, general assistance payments
On and after October 21, 1998, notwithstanding any other provision of law, Indian tribal governments may, by appropriate changes in eligibility criteria or by other means, change eligibility for general assistance or change the amount of general assistance payments for individuals within the service area of such tribe who are otherwise deemed eligible for general assistance payments so long as such changes are applied in a consistent manner to individuals similarly situated and, that any savings realized by such changes shall be available for use in meeting other priorities of the tribes and, that any net increase in costs to the Federal Government which result solely from tribally increased payment levels for general assistance shall be met exclusively from funds available to the tribe from within its tribal priority allocation.
(Pub. L. 105–277, div. A, § 101(e) [title I], Oct. 21, 1998, 112 Stat. 2681–231, 2681–246.)

Statutory Notes and Related Subsidiaries
Similar ProvisionsSimilar provisions were contained in the following prior appropriations acts:
Pub. L. 105–83, title I, Nov. 14, 1997, 111 Stat. 1555.
Pub. L. 104–208, div. A, title I, § 101(d) [title I], Sept. 30, 1996, 110 Stat. 3009–181, 3009–193.
Pub. L. 104–134, title I, § 101(c) [title I], Apr. 26, 1996, 110 Stat. 1321–156, 1321–170; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.
Pub. L. 103–332, title I, Sept. 30, 1994, 108 Stat. 2512.
Pub. L. 103–138, title I, Nov. 11, 1993, 107 Stat. 1392.
Pub. L. 102–381, title I, Oct. 5, 1992, 106 Stat. 1389.



§ 13e. Expenses of exhibits; advance payments for services; termination of Federal supervision; treaty expenses
On and after October 12, 1984, such appropriations [appropriations for the Bureau of Indian Affairs (except the revolving fund for loans and the Indian loan guarantee and insurance fund)] under this or any other act shall be available for: the expenses of exhibits; advance payments for services (including services which may extend beyond the current fiscal year) under contracts executed pursuant to the Act of June 4, 1936 (48 Stat. 596), as amended (25 U.S.C. 452 et seq.),11 See References in Text note below. the Act of August 3, 1956 (70 Stat. 896), as amended (25 U.S.C. 309 et seq.), and legislation terminating Federal supervision over certain tribes; and expenses required by continuing or permanent treaty provision.
(Pub. L. 98–473, title I, § 101(c) [title I, § 100], Oct. 12, 1984, 98 Stat. 1837, 1850.)

Editorial Notes

References in TextAct of June 4, 1936, referred to in text, probably means act Apr. 16, 1934, ch. 147, 48 Stat. 596, as amended generally by act June 4, 1936, ch. 490, 49 Stat. 1458, known as the Johnson-O’Malley Act, which was classified generally to section 452 et seq. of this title prior to editorial reclassification as section 5342 et seq. of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
Act of August 3, 1956, referred to in text, probably means act Aug. 3, 1956, ch. 930, 70 Stat. 986, which is classified generally to section 309 et seq. of this title. For complete classification of this Act to the Code, see Tables.



§ 13f. Tribal priority allocations in Alaska(a) Notwithstanding any other provision of law, with respect to amounts made available for tribal priority allocations in Alaska, such amounts on and after October 11, 2000, shall only be provided to tribes the membership of which on June 1 of the preceding fiscal year is composed of at least 25 individuals who are Natives (as such term is defined in section 1602(b) of title 43) who reside in the area generally known as the village for such tribe.

(b) Amounts that would have been made available for tribal priority allocations in Alaska but for the limitation contained in subsection (a) shall be provided to the respective Alaska Native regional nonprofit corporation (as listed in section 103(a)(2) of Public Law 104–193,11 See References in Text note below. 110 Stat. 2159) for the respective region in which a tribe subject to subsection (a) is located, notwithstanding any resolution authorized under federal 22 So in original. Probably should be capitalized. law to the contrary.

(Pub. L. 106–291, title I, § 122, Oct. 11, 2000, 114 Stat. 944; Pub. L. 107–20, title II, § 2608, July 24, 2001, 115 Stat. 178.)

Editorial Notes

References in TextSection 103(a)(2) of Public Law 104–193, 110 Stat. 2159, referred to in subsec. (b), enacted section 419 of act Aug. 14, 1935, ch. 531, which is classified to section 619 of Title 42, The Public Health and Welfare, and contains a listing of Alaska Native regional nonprofit corporations.

Amendments2001—Subsec. (a). Pub. L. 107–20 inserted “on and after October 11, 2000,” after “such amounts” and substituted “June 1 of the preceding fiscal year” for “June 1, 2000”.



§ 14. Money accruing to Indians from Department of Veterans Affairs or other governmental agencies
Any money accruing from the Department of Veterans Affairs or other governmental agency to incompetent adult Indians, or minor Indians, who are recognized wards of the Federal Government, for whom no legal guardians or other fiduciaries have been appointed may be paid, in the discretion of the Secretary of Veterans Affairs, or other head of a governmental bureau or agency, having such funds for payment, to such superintendent or other bonded officer of the Indian Service as the Secretary of the Interior shall designate, for the use of such beneficiaries, or to be paid to or used for, the heirs of such deceased beneficiaries, to be handled and accounted for by him with other moneys under his control, in accordance with existing law and the regulations of the Department of the Interior.
(Feb. 25, 1933, ch. 124, 47 Stat. 907; Pub. L. 102–54, § 13(j)(1), June 13, 1991, 105 Stat. 276.)

Editorial Notes
Amendments1991—Pub. L. 102–54 substituted “Department of Veterans Affairs” for “Veterans’ Administration” and “Secretary of Veterans Affairs” for “Administrator of Veterans’ Affairs”.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 14a. Deposit of grant funds received by Bureau from other Federal agencies
On and after October 12, 1984, moneys received by grant to the Bureau of Indian Affairs from other Federal agencies to carry out various programs for elementary and secondary education, handicapped programs, bilingual education, and other specific programs shall be deposited into the appropriation account available for the operation of Bureau schools during the period covered by the grant and shall remain available as otherwise provided by law.
(Pub. L. 98–473, title I, § 101(c) [title I, § 100], Oct. 12, 1984, 98 Stat. 1837, 1848.)

§ 14b. Disposition of funds received from public for goods and services provided by Bureau of Indian Affairs
The Secretary of the Interior is authorized to retain collections from the public in payment for goods and services provided by the Bureau of Indian Affairs. Such collections shall be credited to the appropriation account against which obligations were incurred in providing such goods and services.
(Pub. L. 101–301, § 10, May 24, 1990, 104 Stat. 211.)

§ 15. Utility facilities used in administration of Bureau; contracts for sale, operation, maintenance, repair or relocation of facilities; terms and conditions; exception; Congressional approval
Except for electric utility systems constructed and operated as a part of an irrigation system, the Secretary of the Interior is authorized to contract under such terms and conditions as he considers to be in the best interest of the Federal Government for the sale, operation, maintenance, repairs, or relocation of Government-owned utilities and utility systems and appurtenances used in the administration of the Bureau of Indian Affairs. The Secretary shall not execute a contract pursuant to this section until he has submitted to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a copy of the contract and a statement of his reasons for proposing the contract, and until such materials have lain before the Committees for sixty days (excluding the time during which either House is in recess for more than three days) unless prior thereto the Secretary is notified that neither committee has any objection to the proposed contract.
(Pub. L. 87–279, Sept. 22, 1961, 75 Stat. 577; Pub. L. 103–437, § 10(a), Nov. 2, 1994, 108 Stat. 4588.)

Editorial Notes
Amendments1994—Pub. L. 103–437 substituted “Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives” for “Committees on Interior and Insular Affairs of the Senate and the House of Representatives”.



§ 16. Transportation of Indians in Bureau vehicles
On and after October 12, 1984, passenger carrying motor vehicles of the Bureau of Indian Affairs may be used for the transportation of Indians.
(Pub. L. 98–473, title I, § 101(c) [title I, § 100], Oct. 12, 1984, 98 Stat. 1837, 1850.)

§ 17. Use of Bureau facilities(a) In generalThe Secretary of the Interior may permit tribal governments and organizations and student organizations to use Bureau of Indian Affairs equipment, land, buildings, and other structures if such use does not interfere with the purpose for which they are administered by the Bureau and when such use benefits Indians or Federal or federally funded programs. The Secretary may charge the user for the cost of the utilities and other expenses incurred for the use. The amounts collected shall be credited to the appropriation or fund from which the expenses are paid and shall be available until the end of the fiscal year following the fiscal year in which collected. The Secretary’s decision to not permit a use under this section is final and shall not be subject to judicial review.


(b) Scope of authorityThe authority provided by this section is in addition to, and not in derogation of, any other authority available to the Secretary of the Interior.


(c) Limitation of liabilityThe payment of any fee, or agreement to pay costs, to the Secretary shall not in any way or to any extent limit the right of the United States to rely upon sovereign immunity or any State or Federal statute limiting liability or damages from injuries sustained in connection with use under this section.


(Pub. L. 100–297, title V, § 5405, Apr. 28, 1988, 102 Stat. 417; Pub. L. 100–427, § 25, Sept. 9, 1988, 102 Stat. 1613.)

Editorial Notes
Amendments1988—Subsec. (a). Pub. L. 100–427, § 25(a), amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “The Secretary of the Interior may permit tribal, student, and other non-Federal organizations to use facilities, lands, and equipment administered by the Bureau of Indian Affairs if such use does not interfere with the purpose for which the facilities, land, and equipment are administered by the Bureau. The Secretary of the Interior may charge the user for the actual or estimated additional cost of utilities or other expenses incurred because of the use and the amounts collected shall be credited to the appropriation or fund from which the expenses are paid.”
Subsec. (c). Pub. L. 100–427, § 25(b), added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective DateFor effective date and applicability of section, see section 6303 of Pub. L. 100–297, set out as an Effective Date of 1988 Amendment note under section 1071 of Title 20, Education.




CHAPTER 2—OFFICERS OF INDIAN AFFAIRS



Sec.


21 to 24.Repealed or Omitted.


25.Superintendent for Five Civilized Tribes.


25a.Application of civil service laws.


26 to 32.Repealed or Omitted.


33.Superintendents in charge of reservations; administration of oath of office.


34, 35.Repealed.


36.Special agents and other officers to administer oaths.


37 to 39.Repealed.


40.Limits of superintendencies, agencies, and subagencies.


41.Special agents and commissioners.


41a.Indian inspectors.


42.Repealed.


43.Persons paid for other services not paid for interpreting.


44.Employment of Indians.


45.Preference to Indians qualified for duties.


46.Preference to Indians in employment of clerical, mechanical, and other help.


47.Employment of Indian labor and purchase of products of Indian industry; participation in Mentor-Protege Program.


47a.Security required by Secretary; contracts with Indian-owned economic enterprise; public work.


48.Right of tribes to direct employment of persons engaged for them.


49 to 52a.Repealed.


53.Disbursing officers; acting clerks.


54, 55.Repealed.


56.Quarters, fuel, and light for employees.


57.Omitted.


58.Limitation on number and kind of employment.


59.Transfer of funds for payment of employees; details for other service.


60.Compensation prescribed to be in full.


61.Estimates for personal services in Indian Office.


62.Discontinuance and transfer of agencies.


63.Consolidation of agencies.


64.Services of agents dispensed with.


65.Discontinuance of agents, subagents, and interpreters.


66.Duties of agency devolved on superintendent of Indian school.


67 to 68a.Repealed.



§§ 21, 22. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632, 642

Section 21, R.S. § 2039, related to the Board of Indian Commissioners.


Section 22, act Aug. 24, 1912, ch. 388, § 1, 37 Stat. 521, authorized the Board of Indian Commissioners to employ and pay a secretary.



§§ 23, 24. Omitted
Editorial Notes
Codification
Section 23, act May 17, 1882, ch. 163, § 1, 22 Stat. 70, related to the powers and duties of the Board of Indian Commissioners, and was omitted as superseded by Ex. Ord. No. 6145 of May 25, 1933, which abolished the Board and transferred its records, property, and personnel to the supervision of the Secretary of the Interior.
Section 24, R.S. § 2042, related to the investigations by a member of the Board of Indian Commissioners, and was omitted as superseded by Ex. Ord. No. 6145 of May 25, 1933.



§ 25. Superintendent for Five Civilized Tribes
The offices of the Commissioner of the Five Civilized Tribes and superintendent of Union Agency, in Oklahoma, are abolished as of September 1, 1914, and in lieu thereof there shall be appointed by the President, by and with the advice and consent of the Senate, a Superintendent for the Five Civilized Tribes, with his office located in the State of Oklahoma, at a salary of $5,000 per annum, and said superintendent shall exercise the authority and perform the duties exercised prior to September 1, 1914, by the Commissioner to the Five Civilized Tribes and the superintendent of the Union Agency, with authority to reorganize the department and to eliminate all unnecessary clerks, subject to the approval of the Secretary of the Interior.
(Aug. 1, 1914, ch. 222, § 17, 38 Stat. 598.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 25a. Application of civil service laws
The position of Superintendent of the Five Civilized Tribes is included within the competitive classified civil service and shall be subject to civil service laws and rules.
(Mar. 4, 1929, ch. 705, 45 Stat. 1583.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 26. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632

Section, R.S. § 2052, provided for appointment of Indian Agents by the President.



§ 27. Omitted
Editorial Notes
Codification
Section, R.S. 2062; acts July 13, 1892, ch. 164, § 1, 27 Stat. 120; July 1, 1898, ch. 545, § 1, 30 Stat. 573, authorized the President to require that military officers perform the duties of Indian agents. The services of Indian agents have been dispensed with since 1908. See section 64 of this title and notes thereunder.



§§ 28 to 31. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632, 634

Section 28, R.S. § 2056; act May 17, 1882, ch. 163, § 1, 22 Stat. 87, fixed term of office for Indian Agents.


Section 29, R.S. § 2057, provided for a bond by Indian Agents.


Section 30, R.S. § 2060, prescribed limits of residence of Indian Agents.


Section 31, R.S. § 2058, related to duties of Indian Agents.



§ 32. Omitted
Editorial Notes
Codification
Section, act July 1, 1898, ch. 545, § 1, 30 Stat. 595, required Indian agents to account for funds received and to be responsible for such funds under their official bonds. The services of Indian agents have been dispensed with since 1908. See section 64 of this title and note set out thereunder.



§ 33. Superintendents in charge of reservations; administration of oath of office
Superintendents and acting superintendents in charge of Indian reservations, schools, irrigation and allotment projects are authorized and empowered to administer the oath of office required of employees placed under their jurisdiction.
(June 30, 1913, ch. 4, § 1, 38 Stat. 80.)

Editorial Notes
Codification
Section is from the Indian Appropriation Act, 1914.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§§ 34, 35. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632, 642, 650

Section 34, acts Aug. 24, 1912, ch. 355, § 8, 37 Stat. 487; June 6, 1939, ch. 185, 53 Stat. 810, authorized the superintendent, acting superintendent, and principal clerks of the different Indian superintendencies or Indian agencies to administer oaths to expense accounts.


Section 35, R.S. § 2064, authorized Indian Agents to take acknowledgements of deeds and to administer oaths.



§ 36. Special agents and other officers to administer oaths
Each special agent, supervisor of schools, or other official charged with the investigation of Indian agencies and schools, in the pursuit of his official duties shall have power to administer oaths and to examine on oath all officers and persons employed in the Indian Service, and all such other persons as may be deemed necessary and proper.
(Mar. 1, 1899, ch. 324, § 1, 30 Stat. 927.)

Statutory Notes and Related Subsidiaries
Indian AgentsThe services of Indian agents have been dispensed with. See note set out under section 64 of this title.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 37. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 633, 641

Section, acts Mar. 3, 1875, ch. 132, § 10, 18 Stat. 450; Mar. 3, 1909, ch. 263, 35 Stat. 784, related to keeping of books by Indian agents and penalties for the falsification thereof.



§ 38. Repealed. Dec. 16, 1930, ch. 14, § 1, 46 Stat. 1028

Section, R.S. § 2061, related to visits to Washington, D.C., by agents in California.



§ 39. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632

Section, R.S. § 2063, related to compensation for extra services rendered by Indian Agents.



§ 40. Limits of superintendencies, agencies, and sub­agencies
The limits of each superintendency, agency, and subagency shall be established by the Secretary of the Interior, either by tribes or geographical boundaries.
(R.S. § 2066.)

Editorial Notes
Codification
R.S. § 2066 derived from acts June 30, 1834, ch. 162, § 7, 4 Stat. 736; Mar. 3, 1847, ch. 66, § 1, 9 Stat. 203.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 41. Special agents and commissioners
All special agents and commissioners not appointed by the President shall be appointed by the Secretary of the Interior.
(R.S. § 2067.)

Editorial Notes
Codification
R.S. § 2067 derived from act Mar. 3, 1863, ch. 99, § 1, 12 Stat. 792.

Statutory Notes and Related Subsidiaries
Indian AgentsThe services of Indian agents have been dispensed with. See note set out under section 64 of this title.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 41a. Indian inspectors
Indian inspectors shall on and after March 4, 1909 be termed inspectors, and shall be included in the classified service.
(Mar. 4, 1909, ch. 297, § 1, 35 Stat. 888.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 42. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632

Section, R.S. § 2068, provided for interpreters for Indian agencies under Department of the Interior.



§ 43. Persons paid for other services not paid for interpreting
No person employed by the United States and paid for any other service shall be paid for interpreting.
(Apr. 4, 1910, ch. 140, § 2, 36 Stat. 272.)

§ 44. Employment of Indians
In the Indian Service Indians shall be employed as herders, teamsters, and laborers, and where practicable in all other employments in connection with the agencies and the Indian Service. And it shall be the duty of the Secretary of the Interior and the Commissioner of Indian Affairs to enforce this provision.
(Aug. 15, 1894, ch. 290, § 10, 28 Stat. 313.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 45. Preference to Indians qualified for duties
In all cases of the appointments of interpreters or other persons employed for the benefit of the Indians, a preference shall be given to persons of Indian descent, if such can be found, who are properly qualified for the execution of the duties.
(R.S. § 2069.)

Editorial Notes
Codification
R.S. § 2069 derived from act June 30, 1834, ch. 162, § 9, 4 Stat. 737.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 46. Preference to Indians in employment of clerical, mechanical, and other help
Preference shall at all times, as far as practicable, be given to Indians in the employment of clerical, mechanical, and other help on reservations and about agencies.
(May 17, 1882, ch. 163, § 6, 22 Stat. 88; July 4, 1884, ch. 180, § 6, 23 Stat. 97.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 47. Employment of Indian labor and purchase of products of Indian industry; participation in Mentor-Protege Program(a) DefinitionsIn this section:(1) Indian economic enterpriseThe term “Indian economic enterprise” has the meaning given the term in section 1480.201 of title 48, Code of Federal Regulations (or successor regulations).


(2) Mentor firm; protege firmThe terms “mentor firm” and “protege firm” have the meanings given those terms in section 831(c) of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 2302 note; Public Law 101–510).


(3) SecretariesThe term “Secretaries” means—(A) the Secretary of the Interior; and

(B) the Secretary of Health and Human Services.



(b) Enterprise Development(1) In generalUnless determined by one of the Secretaries to be impracticable and unreasonable—(A) Indian labor shall be employed; and

(B) purchases of Indian industry products (including printing and facilities construction, notwithstanding any other provision of law) may be made in open market by the Secretaries.


(2) Mentor-protege program(A) In generalParticipation in the Mentor-Protege Program established under section 831(a) of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 2302 note; Public Law 101–510) or receipt of assistance under a developmental assistance agreement under that program shall not render any individual or entity involved in the provision of Indian labor or an Indian industry product ineligible to receive assistance under this section.


(B) TreatmentFor purposes of this section, no determination of affiliation or control (whether direct or indirect) may be found between a protege firm and a mentor firm on the basis that the mentor firm has provided, or agreed to provide, to the protege firm, pursuant to a mentor-protege agreement, any form of developmental assistance described in section 831(f) of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 2302 note; Public Law 101–510).




(c) ImplementationIn carrying out this section, the Secretaries shall—(1) conduct outreach to Indian industrial entities;

(2) provide training;

(3) promulgate regulations in accordance with this section and with the regulations under part 1480 of title 48, Code of Federal Regulations (or successor regulations), to harmonize the procurement procedures of the Department of the Interior and the Department of Health and Human Services, to the maximum extent practicable;

(4) require regional offices of the Bureau of Indian Affairs and the Indian Health Service to aggregate data regarding compliance with this section;

(5) require procurement management reviews by their respective Departments to include a review of the implementation of this section; and

(6) consult with Indian Tribes, Indian industrial entities, and other stakeholders regarding methods to facilitate compliance with—(A) this section; and

(B) other small business or procurement goals.



(d) Report(1) In generalNot later than 1 year after December 30, 2020, and not less frequently than once every 2 years thereafter, each of the Secretaries shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report describing, during the period covered by the report, the implementation of this section by each of the respective Secretaries.


(2) ContentsEach report under this subsection shall include, for each fiscal year during the period covered by the report—(A) the names of each agency under the respective jurisdiction of each of the Secretaries to which this section has been applied, and efforts made by additional agencies within the Secretaries’ respective Departments to use the procurement procedures under this Act;

(B) a summary of the types of purchases made from, and contracts (including any relevant modifications, extensions, or renewals) awarded to, Indian economic enterprises, expressed by agency region;

(C) a description of the percentage increase or decrease in total dollar value and number of purchases and awards made within each agency region, as compared to the totals of the region for the preceding fiscal year;

(D) a description of the methods used by applicable contracting officers and employees to conduct market searches to identify qualified Indian economic enterprises;

(E) a summary of all deviations granted under section 1480.403 of title 48, Code of Federal Regulations (or successor regulations), including a description of—(i) the types of alternative procurement methods used, including any Indian owned businesses reported under other procurement goals; and

(ii) the dollar value of any awards made pursuant to those deviations;


(F) a summary of all determinations made to provide awards to Indian economic enterprises, including a description of the dollar value of the awards;

(G) a description or summary of the total number and value of all purchases of, and contracts awarded for, supplies, services, and construction (including the percentage increase or decrease, as compared to the preceding fiscal year) from—(i) Indian economic enterprises; and

(ii) non-Indian economic enterprises;


(H) any administrative, procedural, legal, or other barriers to achieving the purposes of this section, together with recommendations for legislative or administrative actions to address those barriers; and

(I) for each agency region—(i) the total amount spent on purchases made from, and contracts awarded to, Indian economic enterprises; and

(ii) a comparison of the amount described in clause (i) to the total amount that the agency region would likely have spent on the same purchases made from a non-Indian economic enterprise or contracts awarded to a non-Indian economic enterprise.




(e) GoalsEach agency shall establish an annual minimum percentage goal for procurement in compliance with this section.


(June 25, 1910, ch. 431, § 23, 36 Stat. 861; Pub. L. 100–581, title II, § 206, Nov. 1, 1988, 102 Stat. 2940; Pub. L. 103–435, § 14, Nov. 2, 1994, 108 Stat. 4572; Pub. L. 116–261, § 4, Dec. 30, 2020, 134 Stat. 3311.)

Editorial Notes

References in TextThis Act, referred to in subsec. (d)(2)(A), is act June 25, 1910, ch. 431, § 23, 36 Stat. 861, known as the Buy Indian Act, which is classified to this section.

Codification
Section is based on proviso of first sentence of section 23 of act of June 25, 1910. Remainder of first sentence of section 23 was classified to section 93 of this title prior to repeal by act Oct. 10, 1940, ch. 851, § 4, 54 Stat. 1112.

Prior ProvisionsProvisions similar to those in this section were contained in act Apr. 30, 1908, ch. 153, 35 Stat. 71, making appropriations for the Indian Department.

Amendments2020—Pub. L. 116–261, § 4, amended section generally. Prior to amendment, section related to employment of Indian labor and purchase of products of Indian industry and participation in Mentor-Protege Program.
1994—Pub. L. 103–435 inserted at end “Participation in the Mentor-Protege Program established under section 831 of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 2301 note) or receipt of assistance pursuant to any developmental assistance agreement authorized under such program shall not render Indian labor or Indian industry ineligible to receive any assistance authorized under this section. For the purposes of this section—
“(1) no determination of affiliation or control (either direct or indirect) may be found between a protege firm and its mentor firm on the basis that the mentor firm has agreed to furnish (or has furnished) to its protege firm pursuant to a mentor-protege agreement any form of developmental assistance described in subsection (f) of section 831 of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 2301 note); and
“(2) the terms ‘protege firm’ and ‘mentor firm’ have the meaning given such terms in subsection (c) of such section 831.”
1988—Pub. L. 100–581 inserted “(including, but not limited to printing, notwithstanding any other law)” after “products”.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 47a. Security required by Secretary; contracts with Indian-owned economic enterprise; public work
The Secretary, in his discretion, may require security other than bonds required by sections 3131 and 3133 of title 40 when entering into a contract with an Indian-owned economic enterprise pursuant to the provisions of the Act of June 25, 1910 (25 U.S.C. 47), for the construction, alteration, or repair of any public work of the United States: Provided, That, the alternative form of security provides the United States with adequate security for performance and payment.
(Pub. L. 98–449, § 11, Oct. 4, 1984, 98 Stat. 1726.)

Editorial Notes
Codification
“Sections 3131 and 3133 of title 40” substituted in text for “the Miller Act (40 U.S.C. 270a)” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, the first section of which enacted Title 40, Public Buildings, Property, and Works.



§ 48. Right of tribes to direct employment of persons engaged for them
Where any of the tribes are, in the opinion of the Secretary of the Interior, competent to direct the employment of their blacksmiths, mechanics, teachers, farmers, or other persons engaged for them, the direction of such persons may be given to the proper authority of the tribe.
(R.S. § 2072.)

Editorial Notes
Codification
R.S. § 2072 derived from act June 30, 1834, ch. 162, § 9, 4 Stat. 737.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 49. Repealed. June 30, 1932, ch. 317, 47 Stat. 421

Section, act May 25, 1918, ch. 86, § 1, 40 Stat. 565, related to qualifications of farmers.



§ 50. Repealed. Pub. L. 88–448, title IV, § 402(a)(2), Aug. 19, 1964, 78 Stat. 492

Section, R.S. § 2074, related to holding of two offices. See section 5533 of Title 5, Government Organization and Employees.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective on first day of first month which begins later than the 90th day following Aug. 19, 1964, see Pub. L. 88–448, title IV, § 403, Aug. 19, 1964, 78 Stat. 496.



§§ 51 to 52a. Repealed. Pub. L. 92–310, title II, § 229(a), (c)(2), (e), June 6, 1972, 86 Stat. 208

Section 51, R.S. § 2075, empowered President to require additional security from persons charged with disbursement of money or goods.


Section 52, act Apr. 30, 1908, ch. 153, 35 Stat. 71, empowered Secretary of the Interior to require new bonds from disbursing officers.


Section 52a, act Apr. 21, 1904, ch. 1402, 33 Stat. 191, related to special bonds for large per capita payments.



§ 53. Disbursing officers; acting clerks
Any disbursing agent of the Indian Service, with the approval of the Commissioner of Indian Affairs, may authorize a clerk employed in his office to act in his place and discharge all the duties devolved upon him by law or regulations during such time as he may be unable to perform the duties of his position because of absence, physical disability, or other disqualifying circumstances: Provided, That such clerk, while acting for his principal, shall be subject to all the liabilities and penalties prescribed by law for official misconduct of disbursing agents.
(Feb. 14, 1920, ch. 75, § 1, 41 Stat. 414; Pub. L. 92–310, title II, § 229(f), June 6, 1972, 86 Stat. 209.)

Editorial Notes
Amendments1972—Pub. L. 92–310 struck out provisions which related to official bond of disbursing agent.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.
Disbursement functions of all Government agencies, except Departments of the Army, Navy, and Air Force and the Panama Canal, transferred to Division of Disbursements, Department of the Treasury, by Ex. Ord. No. 6166, § 4, June 10, 1933, and Ex. Ord. No. 6728, May 29, 1934. Division subsequently consolidated with other agencies into Fiscal Service in Department of the Treasury by Reorg. Plan No. III of 1940, § 1(a)(1), eff. June 30, 1940, 5 F.R. 2107, 54 Stat. 1231. See section 306 of Title 31, Money and Finance.



§§ 54, 55. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632, 634

Section 54, R.S. § 2077, related to traveling expenses.


Section 55, act May 17, 1882, ch. 163, § 1, 22 Stat. 86, related to expenses of clerks detailed on special duty.



§ 56. Quarters, fuel, and light for employees
The Secretary of the Interior, in his discretion, may allow quarters, fuel, and light to employees of the Indian Service whose compensation is not prescribed by law, the salaries of such employees to be fixed on this basis and the cost of providing quarters, fuel, and light to be paid from any funds which are applicable and available therefor: Provided, That this authorization shall be retroactive to the extent of approving any expenditures for such purposes authorized by the Secretary of the Interior prior to June 7, 1924.
(June 7, 1924, ch. 328, 43 Stat. 634.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 57. Omitted
Editorial Notes
Codification
Section, act Mar. 3, 1925, ch. 462, 43 Stat. 1147, which authorized the Secretary of the Interior to allow employees in the Indian Service heat and light for quarters without charge, was not repeated in subsequent appropriation acts.



§ 58. Limitation on number and kind of employment
The number and kind of employees at each agency shall be prescribed by the Secretary of the Interior and none other shall be employed.
(June 7, 1897, ch. 3, 30 Stat. 90.)

Statutory Notes and Related Subsidiaries
Salary RestrictionsAct Apr. 18, 1912, ch. 83, § 10, 37 Stat. 88, as amended by act May 25, 1918, ch. 86, § 17, 40 Stat. 578, excluded the Osage Agency from the provisions of act June 7, 1897, limiting the amount of money to be expended for salaries of regular employees at any one agency.
Act Feb. 26, 1929, ch. 323, 45 Stat. 1307, which repealed a provision of act Aug. 24, 1912, ch. 388, § 1, 37 Stat. 521, imposing a salary limitation of $15,000 at any one agency and $20,000 at a consolidated agency, was itself repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 647.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 59. Transfer of funds for payment of employees; details for other service
When not required for the purpose for which appropriated, the funds provided for the pay of specified employees at any Indian agency may be used by the Secretary of the Interior for the pay of other employees at such agency, but no deficiency shall be thereby created; and, when necessary, specified employees may be detailed for other service when not required for the duty for which they were engaged.
(Mar. 1, 1907, ch. 2285, 34 Stat. 1016.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 60. Compensation prescribed to be in full
The several compensations prescribed by title 28 of the Revised Statutes shall be in full of all emoluments or allowances whatsoever. But where necessary, a reasonable allowance or provision may be made for offices and office contingencies.
(R.S. § 2076.)

Editorial Notes

References in TextTitle 28 of the Revised Statutes, referred to in text, was in the original “this title”, meaning title 28 of the Revised Statutes, consisting of R.S. §§ 2039 to 2157. For complete classification of R.S. §§ 2039 to 2157 to the Code, see Tables.

Codification
R.S. § 2076 derived from act June 30, 1834, ch. 162, § 10, 4 Stat. 737.



§ 61. Estimates for personal services in Indian Office
Annual estimates in detail shall be submitted for all personal services required in the Indian Office, and it shall not be lawful to employ in said office any personal services other than those specifically appropriated for in the legislative, executive, and judicial appropriation Acts, except temporary details of field employees for service connected solely with their respective employments.
(Aug. 23, 1912, ch. 350, § 1, 37 Stat. 396.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 62. Discontinuance and transfer of agencies
The President shall, whenever he may judge it expedient, discontinue any Indian agency, or transfer the same, from the place or tribe designated by law, to such other place or tribe as the public service may require.
(R.S. § 2059.)

Editorial Notes
Codification
R.S. § 2059 derived from act June 30, 1834, ch. 162, § 4, 4 Stat. 735.

Executive Documents

Delegation of Functions
For delegation to Secretary of the Interior of authority vested in President by this section, see Ex. Ord. No. 10250, June 5, 1951, 16 F.R. 5385, set out as a note under section 301 of Title 3, The President.



§ 63. Consolidation of agencies
The President may, in his discretion, consolidate two or more agencies into one, and where Indians are located on reservations created by Executive order he may, with the consent of the tribes to be affected thereby, expressed in the usual manner, consolidate one or more tribes, and abolish such agencies as are thereby rendered unnecessary.
(May 17, 1882, ch. 163, § 6, 22 Stat. 88; July 4, 1884, ch. 180, § 6, 23 Stat. 97.)

Executive Documents

Delegation of Functions
For delegation to Secretary of the Interior of authority vested in President by this section, see Ex. Ord. No. 10250, June 5, 1951, 16 F.R. 5385, set out as a note under section 301 of Title 3, The President.



§ 64. Services of agents dispensed with
It shall be the duty of the President to dispense with the services of such Indian agents and superintendents as may be practicable; and where it is practicable he shall require the same person to perform the duties of two agencies or superintendencies for one salary.
(R.S. § 2053; June 22, 1874, ch. 389, § 1, 18 Stat. 147; Mar. 3, 1875, ch. 132, § 1, 18 Stat. 421.)

Editorial Notes
Codification
R.S. § 2053 derived from act Feb. 14, 1873, ch. 138, § 1, 17 Stat. 437.

Indian AgentsIn a communication, dated November 29, 1940, from the Office of Indian Affairs of the Department of the Interior, it was stated that there have been no Indian agents since 1908, all of the agencies and schools having been placed under the supervision of superintendents.



§ 65. Discontinuance of agents, subagents, and interpreters
The Secretary of the Interior shall, under the direction of the President, cause to be discontinued the services of such agents, subagents, interpreters, and mechanics as may from time to time become unnecessary, in consequence of the emigration of the Indians, or other causes.
(R.S. § 2073; Feb. 27, 1877, ch. 69, § 1, 19 Stat. 244.)

Editorial Notes
Codification
R.S. § 2073 derived from act July 9, 1832, ch. 174, § 5, 4 Stat. 564.

Statutory Notes and Related Subsidiaries
Indian AgentsThe services of Indian agents have been dispensed with. See note set out under section 64 of this title.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 66. Duties of agency devolved on superintendent of Indian school
The Commissioner of Indian Affairs, with the approval of the Secretary of the Interior, may devolve the duties of Indian agency or part thereof upon the superintendent of the Indian school located at such agency or part thereof whenever in his judgment such superintendent can properly perform the duties of such agency.
The pay of any superintendent who performs agency duties in addition to those of his superintendency may be increased by the Commissioner of Indian Affairs, in his discretion, to an extent not exceeding $300 per annum.
(Mar. 1, 1907, ch. 2285, 34 Stat. 1020; Pub. L. 92–310, title II, § 229(d), June 6, 1972, 86 Stat. 208.)

Editorial Notes
Amendments1972—Pub. L. 92–310 struck out provisions which required the superintendent of the Indian school to give a bond as other Indian agents.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 67. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 636

Section, act Mar. 3, 1893, ch. 209, § 1, 27 Stat. 614, provided that the superintendent of the training school at Cherokee Agency was to act as an agent.



§§ 68, 68a. Repealed. Pub. L. 96–277, § 2, June 17, 1980, 94 Stat. 545

Section 68, R.S. § 2078, prohibited employees in Indian affairs from trading with Indians and made offenders liable to a penalty of $5,000 and removal from office.


Section 68a, act June 19, 1939, ch. 210, 53 Stat. 840, authorized Federal employees, including Indian Service employees, under rules and regulations of Secretary of the Interior to purchase from Indians and Indian organizations arts and crafts, or other products, services, or commodities, produced, rendered, owned, controlled, or furnished by Indians or Indian organizations, but prohibited employee purchases for purpose of engaging directly or indirectly in commercial selling, reselling, trading, or bartering of such purchases.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 96–277, § 4, June 17, 1980, 94 Stat. 546, provided that: “The provisions of this Act [amending former section 437 of Title 18, Crimes and Criminal Procedure, repealing sections 68, 68a, 87a, and 441 of this title, and enacting provisions formerly set out as a note under section 437 of Title 18] shall take effect sixty days after the date of enactment of this Act [June 17, 1980].”





CHAPTER 2A—INDIAN CLAIMS COMMISSION

Statutory Notes and Related Subsidiaries
Claims Accruing After August 13, 1946This chapter related only to claims accruing before Aug. 13, 1946. For jurisdiction of Indian claims against the United States accruing after that date, see section 1505 of Title 28, Judiciary and Judicial Procedure.


§§ 70 to 70n–2. Omitted
Editorial Notes
Codification
The Indian Claims Commission terminated on Sept. 30, 1978, pursuant to section 70v of this title.
Section 70, act Aug. 13, 1946, ch. 959, § 1, 60 Stat. 1049, established Indian Claims Commission.
Section 70a, acts Aug. 13, 1946, ch. 959, § 2, 60 Stat. 1050; Oct. 27, 1974, Pub. L. 93–494, § 2, 88 Stat. 1499, related to jurisdiction of claims considered by Commission.
Section 70b, acts Aug. 13, 1946, ch. 959, § 3, 60 Stat. 1050; Apr. 10, 1967, Pub. L. 90–9, §§ 2, 3, 81 Stat. 11; Oct. 12, 1978, Pub. L. 95–453, 92 Stat. 1110, related to members of Commission.
Section 70c, act Aug. 13, 1946, ch. 959, § 4, 60 Stat. 1051, related to staff and oath of Commission.
Section 70d, act Aug. 13, 1946, ch. 959, § 5, 60 Stat. 1051, related to principal office of Commission.
Section 70e, acts Aug. 13, 1946, ch. 959, § 6, 60 Stat. 1051; Apr. 10, 1967, Pub. L. 90–9, § 4, 81 Stat. 11; Mar. 30, 1972, Pub. L. 92–265, § 5, 86 Stat. 115, related to itemized vouchers and authorized appropriations for Commission.
Section 70f, act Aug. 13, 1946, ch. 959, § 7, 60 Stat. 1051, related to time of meetings of Commission.
Section 70g, act Aug. 13, 1946, ch. 959, § 8, 60 Stat. 1051, related to record of proceedings and public inspection of records of Commission.
Section 70h, act Aug. 13, 1946, ch. 959, § 9, 60 Stat. 1051, related to control of procedure of Commission.
Section 70i, act Aug. 13, 1946, ch. 959, § 10, 60 Stat. 1052, related to presentation of claims before Commission.
Section 70j, act Aug. 13, 1946, ch. 959, § 11, 60 Stat. 1052, related to forbidden transfer of suits in Court of Claims under prior Acts and offsets and counterclaims before Commission.
Section 70k, act Aug. 13, 1946, ch. 959, § 12, 60 Stat. 1052, related to limitation of time for presenting claims before Commission.
Section 70l, act Aug. 13, 1946, ch. 959, § 13, 60 Stat. 1052, related to notice to tribes, investigation of claims, and availability of data by Commission.
Section 70m, act Aug. 13, 1946, ch. 959, § 14, 60 Stat. 1052, related to information from governmental departments and official records as evidence before Commission.
Section 70n, act Aug. 13, 1946, ch. 959, § 15, 60 Stat. 1053, related to attorneys of claimants and representation of United States by Attorney General before Commission.
Section 70n–1, Pub. L. 88–168, § 1, Nov. 4, 1963, 77 Stat. 301; Pub. L. 89–592, Sept. 19, 1966, 80 Stat. 814; Pub. L. 93–37, § 2, May 24, 1973, 87 Stat. 73, related to revolving fund for expert assistance for preparation and trial of claims before Commission.
Section 70n–2, Pub. L. 88–168, § 2, Nov. 4, 1963, 77 Stat. 301, related to inability of applicants to pay for assistance required and denial of loans in cases of unreasonable fees.

Statutory Notes and Related Subsidiaries
Indian Self-Determination Conflict of Interest Requirement Inapplicable to Commissioner Not in OfficePub. L. 95–453, Oct. 12, 1978, 92 Stat. 1110, provided in part that section 105(j) of the Indian Self-Determination Act (section 5323(f) of this title) was not to apply to members of the Indian Claims Commission affected by Pub. L. 95–453 (which amended subsec. (c) of section 70b of this title).



§ 70n–3. Repealed. Pub. L. 93–608, § 1(16), Jan. 2, 1975, 88 Stat. 1970

Section, Pub. L. 88–168, § 3, Nov. 4, 1963, 77 Stat. 301, required a report to Committees on Interior and Insular Affairs of Senate and House of Representatives on every loan made under sections 70n–1 to 70n–7 of this title.



§§ 70n–4 to 70v–3. Omitted
Editorial Notes
Codification
The Indian Claims Commission terminated on Sept. 30, 1978, pursuant to section 70v of this title.
Section 70n–4, Pub. L. 88–168, § 4, Nov. 4, 1963, 77 Stat. 301, related to payment of interest and repayment from judgments.
Section 70n–5, Pub. L. 88–168, § 5, Nov. 4, 1963, 77 Stat. 301, related to crediting to revolving fund of repayments and interest.
Section 70n–6, Pub. L. 88–168, § 6, Nov. 4, 1963, 77 Stat. 301, related to liability of the United States.
Section 70n–7, Pub. L. 88–168, § 7, Nov. 4, 1963, 77 Stat. 301, prohibited approval of contingent fee contracts for witness before Commission.
Section 70o, act Aug. 13, 1946, ch. 959, § 16, 60 Stat. 1053, forbade a member of Congress from practicing before Commission.
Section 70p, act Aug. 13, 1946, ch. 959, § 17, 60 Stat. 1053, related to hearings by Commission.
Section 70q, acts Aug. 13, 1946, ch. 959, § 18, 60 Stat. 1054; Apr. 10, 1967, Pub. L. 90–9, § 4, 81 Stat. 11, related to testimony of witnesses before Commission.
Section 70r, act Aug. 13, 1946, ch. 959, § 19, 60 Stat. 1054, related to final determinations of Commission.
Section 70s, acts Aug. 13, 1946, ch. 959, § 20, 60 Stat. 1054; Sept. 8, 1960, Pub. L. 86–722, 74 Stat. 829; Mar. 13, 1978, Pub. L. 95–243, 92 Stat. 153, related to judicial review of questions or determinations of Commission.
Section 70t, act Aug. 13, 1946, ch. 959, § 21, 60 Stat. 1055, related to a report of determination of claim to Congress by Commission.
Section 70u, act Aug. 13, 1946, ch. 959, § 22, 60 Stat. 1055, related to payment of claim after final determination and an adverse determination as a bar to further claims against United States.
Section 70v, acts Aug. 13, 1946, ch. 959, § 23, 60 Stat. 1055; July 24, 1956, ch. 679, 70 Stat. 624; June 16, 1961, Pub. L. 87–48, 75 Stat. 92; Apr. 10, 1967, Pub. L. 90–9, § 1, 81 Stat. 11; Mar. 30, 1972, Pub. L. 92–265, § 1, 86 Stat. 114; Oct. 8, 1976, Pub. L. 94–465, § 2, 90 Stat. 1990, provided for dissolution of Commission.
Section 70v–1, act Aug. 13, 1946, ch. 959, § 27, as added Apr. 10, 1967, Pub. L. 90–9, § 5, 81 Stat. 11; amended Mar. 30, 1972, Pub. L. 92–265, §§ 2, 3, 86 Stat. 115, related to trial calendar of Commission.
Section 70v–2, act Aug. 13, 1946, ch. 959, § 28, as added Mar. 30, 1972, Pub. L. 92–265, § 4, 86 Stat. 115; amended Oct. 8, 1976, Pub. L. 94–465, § 3, 90 Stat. 1990, related to status reports to Congress by Commission.
Section 70v–3, act Aug. 13, 1946, ch. 959, § 29, as added July 20, 1977, Pub. L. 95–69, § 2, 91 Stat. 273; amended Apr. 2, 1982, Pub. L. 97–164, title I, § 149, 96 Stat. 46, related to cases transferred to United States Claims Court from Commission.



§ 70w. Repealed. May 24, 1949, ch. 139, § 142, 63 Stat. 110

Section, act Aug. 13, 1946, ch. 959, § 24, 60 Stat. 1055, related to Indian claims accruing after Aug. 13, 1946. See section 1505 of Title 28, Judiciary and Judicial Procedure.




CHAPTER 3—AGREEMENTS WITH INDIANS




SUBCHAPTER I—TREATIES


Sec.


71.Future treaties with Indian tribes.


72.Abrogation of treaties.



SUBCHAPTER II—CONTRACTS WITH INDIANS


81.Contracts and agreements with Indian tribes.


81a.Counsel for prosecution of claims against the United States; cancellation; revival.


81b.Continuation of contracts with attorneys containing limitation of time where suits have been filed.


82.Payments under contracts; aiding in making prohibited contracts.


82a.Contracts for payment of money permitted certain tribes; payment for legal services.


83, 84.Repealed.


85.Contracts relating to tribal funds or property.


86.Encumbrances on lands allotted to applicants for enrollment in Five Civilized Tribes; use of interest on tribal funds.


87, 87a.Repealed.


88.False vouchers, accounts, or claims.



SUBCHAPTER I—TREATIES
§ 71. Future treaties with Indian tribes
No Indian nation or tribe within the territory of the United States shall be acknowledged or recognized as an independent nation, tribe, or power with whom the United States may contract by treaty; but no obligation of any treaty lawfully made and ratified with any such Indian nation or tribe prior to March 3, 1871, shall be hereby invalidated or impaired. Such treaties, and any Executive orders and Acts of Congress under which the rights of any Indian tribe to fish are secured, shall be construed to prohibit (in addition to any other prohibition) the imposition under any law of a State or political subdivision thereof of any tax on any income derived from the exercise of rights to fish secured by such treaty, Executive order, or Act of Congress if section 7873 of title 26 does not permit a like Federal tax to be imposed on such income.
(R.S. § 2079; Pub. L. 100–647, title III, § 3042, Nov. 10, 1988, 102 Stat. 3641.)

Editorial Notes
Codification
R.S. § 2079 derived from act Mar. 3, 1871, ch. 120, § 1, 16 Stat. 566.

Amendments1988—Pub. L. 100–647 inserted sentence at end relating to State tax treatment of income derived by Indians from exercise of fishing rights secured by treaties, Executive orders, or Acts of Congress.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentAmendment by Pub. L. 100–647 applicable to all periods beginning before, on, or after Nov. 10, 1988, with no inference created as to existence or nonexistence or scope of any income tax exemption derived from fishing rights secured as of Mar. 17, 1988, by any treaty, law, or Executive order, see section 3044 of Pub. L. 100–647, set out as an Effective Date note under section 7873 of Title 26, Internal Revenue Code.

Short Title of 2000 AmendmentPub. L. 106–179, § 1, Mar. 14, 2000, 114 Stat. 46, provided that: “This Act [amending sections 81 and 476 of this title] may be cited as the ‘Indian Tribal Economic Development and Contract Encouragement Act of 2000’.”




§ 72. Abrogation of treaties
Whenever the tribal organization of any Indian tribe is in actual hostility to the United States, the President is authorized, by proclamation, to declare all treaties with such tribe abrogated by such tribe if in his opinion the same can be done consistently with good faith and legal and national obligations.
(R.S. § 2080.)

Editorial Notes
Codification
R.S. § 2080 derived from act July 5, 1862, ch. 135, § 1, 12 Stat. 528.




SUBCHAPTER II—CONTRACTS WITH INDIANS
§ 81. Contracts and agreements with Indian tribes(a) DefinitionsIn this section:(1) The term “Indian lands” means lands the title to which is held by the United States in trust for an Indian tribe or lands the title to which is held by an Indian tribe subject to a restriction by the United States against alienation.

(2) The term “Indian tribe” has the meaning given that term in section 5304(e) of this title.

(3) The term “Secretary” means the Secretary of the Interior.


(b) ApprovalNo agreement or contract with an Indian tribe that encumbers Indian lands for a period of 7 or more years shall be valid unless that agreement or contract bears the approval of the Secretary of the Interior or a designee of the Secretary.


(c) ExceptionSubsection (b) shall not apply to any agreement or contract that the Secretary (or a designee of the Secretary) determines is not covered under that subsection.


(d) Unapproved agreementsThe Secretary (or a designee of the Secretary) shall refuse to approve an agreement or contract that is covered under subsection (b) if the Secretary (or a designee of the Secretary) determines that the agreement or contract—(1) violates Federal law; or

(2) does not include a provision that—(A) provides for remedies in the case of a breach of the agreement or contract;

(B) references a tribal code, ordinance, or ruling of a court of competent jurisdiction that discloses the right of the Indian tribe to assert sovereign immunity as a defense in an action brought against the Indian tribe; or

(C) includes an express waiver of the right of the Indian tribe to assert sovereign immunity as a defense in an action brought against the Indian tribe (including a waiver that limits the nature of relief that may be provided or the jurisdiction of a court with respect to such an action).



(e) RegulationsNot later than 180 days after March 14, 2000, the Secretary shall issue regulations for identifying types of agreements or contracts that are not covered under subsection (b).


(f) ConstructionNothing in this section shall be construed to—(1) require the Secretary to approve a contract for legal services by an attorney;

(2) amend or repeal the authority of the National Indian Gaming Commission under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.); or

(3) alter or amend any ordinance, resolution, or charter of an Indian tribe that requires approval by the Secretary of any action by that Indian tribe.


(R.S. § 2103; Pub. L. 85–770, Aug. 27, 1958, 72 Stat. 927; Pub. L. 106–179, § 2, Mar. 14, 2000, 114 Stat. 46.)

Editorial Notes

References in TextThe Indian Gaming Regulatory Act, referred to in subsec. (f)(2), is Pub. L. 100–497, Oct. 17, 1988, 102 Stat. 2467, as amended, which is classified principally to chapter 29 (§ 2701 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 2701 of this title and Tables.

Codification
R.S. § 2103 derived from acts Mar. 3, 1871, ch. 120, § 3, 16 Stat. 570; May 21, 1872, ch. 177, §§ 1, 2, 17 Stat. 136.

Amendments2000—Pub. L. 106–179 amended section generally, substituting present provisions for provisions which required agreements with Indian tribes or Indians to be in writing, to bear the approval of the Secretary, to contain the names of all parties in interest, to state the time and place of making, purpose, and contingencies, and to have a fixed time limit to run, and provisions which declared agreements made in violation of this section to be null and void and which authorized recovery of amounts in excess of approved amounts, with one half of recovered amounts to be paid into the Treasury.
1958—Par. Second. Pub. L. 85–770 struck out requirement that contracts with Indian tribes be executed before a judge of a court of record.
Par. Sixth. Pub. L. 85–770 struck out par. Sixth enumerating contractual elements to be certified to by the judge.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 81a. Counsel for prosecution of claims against the United States; cancellation; revival
Any contracts or agreements approved prior to June 26, 1936, by the Secretary of the Interior between the authorities of any tribe, band, or group of Indians and their attorneys for the prosecution of claims against the United States, which provide that such contracts or agreements shall run for a period of years therein specified, and as long thereafter as may be required to complete the business therein provided for, or words of like import, or which provide that compensation for services rendered shall be on a quantum-meruit basis not to exceed a specified percentage, shall be deemed a sufficient compliance with section 81 of this title: Provided, however, That nothing herein contained shall limit the power of the Secretary of the Interior, after due notice and hearing and for proper cause shown, to cancel any such contract or agreement: Provided further, That the provisions of this section and section 81b of this title shall not be construed to revive any contract which has been terminated by lapse of time, operation of law, or by acts of the parties thereto.
(June 26, 1936, ch. 851, § 1, 49 Stat. 1984.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 81b. Continuation of contracts with attorneys containing limitation of time where suits have been filed
Any existing valid contract made and approved prior to June 26, 1936, pursuant to any Act of Congress by any tribe, band, or group of Indians with an attorney or attorneys for the rendition of services in the prosecution of claims against the United States under authority of which suit or suits have been filed, and which contains a limitation of time for the completion of the services to be performed may be continued in full force unless a subsequent contract dealing with the same subject matter has been made and approved.
(June 26, 1936, ch. 851, § 2, 49 Stat. 1984.)

§ 82. Payments under contracts; aiding in making prohibited contracts
No money shall be paid to any agent or attorney by an officer of the United States under any such contract or agreement, other than the fees due him for services rendered thereunder; but the moneys due the tribe, Indian, or Indians, as the case may be, shall be paid by the United States, through its own officers or agents, to the party or parties entitled thereto; and no money or thing shall be paid to any person for services under such contract or agreement, until such person shall have first filed with the Commissioner of Indian Affairs a sworn statement, showing each particular act of service under the contract, giving date and fact in detail, and the Secretary of the Interior and Commissioner of Indian Affairs shall determine therefrom whether, in their judgment, such contract or agreement has been complied with or fulfilled; if so, the same may be paid, and, if not, it shall be paid in proportion to the services rendered under the contract.
(R.S. § 2104.)

Editorial Notes
Codification
R.S. § 2104 derived from act May 21, 1872, ch. 177, § 3, 17 Stat. 137.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 82a. Contracts for payment of money permitted certain tribes; payment for legal services
Contracts involving the payment or expenditure of any money or affecting any property belonging to the Choctaw, Chickasaw, Cherokee, Creek, or Seminole Tribes of Indians, including contracts for professional legal services, may be made by said tribes, with the approval of the Secretary of the Interior, or his authorized representative, under such rules and regulations as the Secretary of the Interior may prescribe: Provided, That the provisions of this section shall not apply to contracts for professional legal services involving the prosecution of claims against the United States.
(July 3, 1952, ch. 549, § 1, 66 Stat. 323.)

Statutory Notes and Related Subsidiaries
Contracts Involving Choctaw and Chickasaw TribesAct July 3, 1952, ch. 549, § 2, 66 Stat. 323, provided: “That the second proviso in section 28 of the Act of April 26, 1906, ch. 1876 (34 Stat. 148) [not classified to the Code], and the provisions contained in the fifth paragraph of section 17 of the Act of March 3, 1911, ch. 210 (36 Stat. 1070) [not classified to the Code], dealing with contracts made by the Choctaw and Chickasaw Tribes of Indians for professional legal services of attorneys, are hereby repealed.”




§ 83. Repealed. June 25, 1948, ch. 645, § 21, 62 Stat. 862

Section, R.S. § 2105, related to payments under prohibited contracts.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal by act June 25, 1948 effective Sept. 1, 1948.



§ 84. Repealed. Pub. L. 106–568, title VIII, § 812(c)(1), Dec. 27, 2000, 114 Stat. 2917

Section, R.S. § 2106, related to restrictions on assignments of contracts.



§ 85. Contracts relating to tribal funds or property
No contract made with any Indian, where such contract relates to the tribal funds or property in the hands of the United States, shall be valid, nor shall any payment for services rendered in relation thereto be made unless the consent of the United States has previously been given.
(June 30, 1913, ch. 4, § 18, 38 Stat. 97.)

§ 86. Encumbrances on lands allotted to applicants for enrollment in Five Civilized Tribes; use of interest on tribal funds
Land allotted to any applicant for enrollment as a citizen in the Five Civilized Tribes whether an Indian or freedman, shall not be affected or encumbered by any deed, debt, or obligation of any character contracted prior to the time at which said land may be alienated under the laws of the United States: Provided further, That the interest accruing from tribal funds and deposited in banks in the State of Oklahoma may be used as authorized by the Act of March third, nineteen hundred and eleven, under the direction of the Secretary of the Interior, to defray the expense of per capita payments authorized by Congress.
(Aug. 1, 1914, ch. 222, § 17, 38 Stat. 601; June 25, 1948, ch. 645, § 3, 62 Stat. 859.)

Editorial Notes

References in TextAct of March third, nineteen hundred and eleven, referred to in text, is act Mar. 3, 1911, ch. 210, 36 Stat. 1060, as amended, which, insofar as classified to the Code, enacted sections 11, 118, 143, 156, 300, and 301 of this title. For classification of this Act to the Code, see Tables.

Amendments1948—Act June 25, 1948, struck out provisions relating to prohibiting contracts for compensation for services in relation to enrollment in the Five Civilized Tribes.

Statutory Notes and Related Subsidiaries
Effective Date of 1948 AmendmentAmendment by act June 25, 1948 effective Sept. 1, 1948.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 87. Repealed. June 25, 1948, ch. 645, § 21, 62 Stat. 862

Section, act June 22, 1874, ch. 389, § 10, 18 Stat. 177, related to interest of agents and employees in Indian contracts. See section 437 of Title 18, Crimes and Criminal Procedure.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Sept. 1, 1948, see act June 25, 1948, ch. 645, § 20, 62 Stat. 862.



§ 87a. Repealed. Pub. L. 96–277, § 2, June 17, 1980, 94 Stat. 545

Section, act June 19, 1939, ch. 210, 53 Stat. 840, authorized Federal employees, including Indian Service employees, under rules and regulations of Secretary of the Interior to purchase from Indians and Indian organizations arts and crafts, or other products, services, or commodities, produced, rendered, owned, controlled, or furnished by Indians or Indian organizations, but prohibited employee purchases for purpose of engaging directly or indirectly in commercial selling, reselling, trading, or bartering of such purchases.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective sixty days after June 17, 1980, see section 4 of Pub. L. 96–277, set out as a note under section 68 of this title.



§ 88. False vouchers, accounts, or claims
Any disbursing or other officer of the United States, or other person, who shall knowingly present, or cause to be presented, any voucher, account, or claim to any officer of the United States, for approval or payment, or for the purpose of securing a credit in any account with the United States, relating to any matter pertaining to the Indian Service, which shall contain any material misrepresentation of fact in regard to the amount due or paid, the name or character of the article furnished or received; or of the service rendered, or to the date of purchase, delivery, or performance of service, or in any other particular, shall not be entitled to payment or credit for any part of said voucher, account, or claim; and if any such credit shall be given or received, or payment made, the United States may recharge the same to the officer or person receiving the credit or payment, and recover the amount from either or from both, in the same manner as other debts due the United States are collected: Provided, That where an account contains more than one voucher the foregoing shall apply only to such vouchers as contain the misrepresentation: And provided further, That the officers and persons by and between whom the business is transacted shall, in all civil actions in settlement of accounts, be presumed to know the facts in relation to the matter set forth in the voucher, account, or claim: And provided further, That the foregoing shall be in addition to the penalties prescribed by law, and in no way affect proceedings under existing law for like offenses. Where practicable this section shall be printed on the blank forms of vouchers provided for general use.
(July 4, 1884, ch. 180, § 8, 23 Stat. 97.)

Executive Documents

Transfer of Functions
Transfer of disbursement functions of all Government agencies with certain exceptions to Fiscal Service, Department of the Treasury, see note set out under section 53 of this title.





CHAPTER 4—PERFORMANCE BY UNITED STATES OF OBLIGATIONS TO INDIANS




SUBCHAPTER I—PURCHASE OF SUPPLIES


Sec.


91 to 96.Omitted or Repealed.


97.Proposals or bids for contracts to be preserved.


98.Purchase of supplies without authority.


99.Contracts for supplies in advance of appropriations.


100.Repealed.


101.Payment for wagon transportation.


102.Payment of costs for furnishing coal for Indian Service.


103.Repealed.


104.Purchase of articles manufactured at schools.



SUBCHAPTER II—DISBURSEMENT OF MONEYS AND SUPPLIES


111.Payment of moneys and distribution of goods.


112.Persons present at delivery of goods and money.


113.Mode of disbursements.


114.Payment of annuities in coin.


115.Payment of annuities in goods.


116.Indians 18 years of age to have right to receipt for annuity.


117.Repealed.


117a.Per capita distribution of funds to tribe members.


117b.Distribution of funds.


117c.Standards for approval of tribal payments; United States not liable for distribution of funds; continuing responsibility under other provisions.


118.Payments in satisfaction of judgments.


119.Allotment of tribal funds to individual Indians.


120.Per capita payments to enrolled members of Choctaw and Chickasaw Tribes.


121.Payment of share of tribal funds to helpless Indians.


122.Limitation on application of tribal funds.


123.Expenditure from tribal funds without specific appropriations.


123a.Tribal funds; use to purchase insurance for protection of tribal property.


123b.Tribal funds for traveling and other expenses.


123c.Advancement of tribal funds to Indian tribes; miscellaneous authorized purposes.


123d.Additional appropriations from tribal funds.


124.Expenditures from tribal funds of Five Civilized Tribes without specific appropriations.


125.Expenditure of moneys of tribes of Quapaw Agency.


126.Omitted.


127.Moneys or annuities of hostile Indians.


128.Appropriations not paid to Indians at war with United States.


129.Moneys due Indians holding captives other than Indians withheld.


130.Withholding of moneys or goods on account of intoxicating liquors.


131.Advances to disbursing officers.


132.Mode of distribution of goods.


133.Rolls of Indians entitled to supplies.


134.Appropriations for supplies available immediately; time for distribution.


135.Supplies distributed so as to prevent deficiencies.


136.Commutation of rations and other supplies; payment per capita.


137.Supplies distributed to able-bodied males on condition.


138.Goods withheld from chiefs violating treaty stipulations.


139.Appropriations for subsistence.


140.Diversion of appropriations for employees and supplies.


141 to 144.Omitted or Repealed.


145.Accounts between United States and tribes under reimbursable appropriations.


146.Report of Indians present and receiving food.


147.Appropriations for specified buildings; use for transportation of materials.


148.Appropriations for supplies; transfer to Indian Service supply fund; expenditure.



SUBCHAPTER III—DEPOSIT, CARE, AND INVESTMENT OF INDIAN MONEYS


151.Deposits in bank by disbursing agents.


152.Proceeds of sales of Indian lands.


153.Appropriation to carry out treaties.


154.Proceeds of sales of lands not subject to certain deductions.


155.Disposal of miscellaneous revenues from Indian reservations, etc.


155a.Transferred.


155b.Proceeds of labor accounts; deposits limited to funds held in trust for Indian tribes or individuals.


156.Deposit of funds from sales of lands and property of Five Civilized Tribes.


157.Investments of stock required by treaties.


158.Investment of proceeds of lands.


159.Moneys due incompetents or orphans.


160.Custody of stocks or bonds held in trust for tribes.


161.Deposit in Treasury of trust funds.


161a.Tribal funds in trust in Treasury Department; investment by Secretary of the Treasury; maturities; interest; funds held in trust for individual Indians.


161b.“Indian Money, Proceeds of Labor” fund; separate accounts for respective tribes; rate of interest.


161c.Surplus above requirements of fund; transfer to surplus fund of Treasury; retransfer.


161d.Disposition of accrued interest.


162.Repealed.


162a.Deposit of tribal funds in banks; bond or collateral security; investments; collections from irrigation projects; affirmative action required.


163.Roll of membership of Indian tribes.


164.Restoration to tribal ownership of unclaimed per capita and other individual payments of tribal trust funds; deposit in general fund of the Treasury.


165.Notice to Congressional committees.


166.Applicability of Federal Advisory Committee Act.


167.Trust status of lease payments.



SUBCHAPTER I—PURCHASE OF SUPPLIES
§§ 91, 92. Omitted
Editorial Notes
Codification
Section 91, R.S. § 2083, related to purchase of goods pursuant to any Indian treaty.
Section 92, R.S. § 2084, related to purchase of goods by Office of Indian Affairs.

Statutory Notes and Executive Documents
Procurement FunctionsEffective Jan. 1, 1947, Procurement Division of Department of the Treasury changed to Bureau of Federal Supply by regulation issued by Secretary of the Treasury under authority of section 301 of Title 5, Government Organization and Employees. Functions of Bureau of Federal Supply transferred to Administrator of General Services by section 102 of act June 30, 1949, ch. 288, title I, 63 Stat. 380, which was repealed and reenacted as section 303(a) of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304. Section 303(a) of Title 40 was amended generally by Pub. L. 109–313, § 2(a)(1), Oct. 6, 2006, 120 Stat. 1734, and, as so amended, no longer relates to the Bureau of Federal Supply. See Historical and Revision Notes and 2006 Amendment note under section 303 of Title 40.

Executive Documents

Transfer of Functions
Function of determination of policies and methods of procurement, warehousing, and distribution of property, facilities, structures, improvements, machinery, equipment, stores, and supplies exercised by any agency transferred to a Procurement Division in Department of the Treasury by Ex. Ord. No. 6166, June 10, 1933, set out as a note under section 901 of Title 5.



§ 93. Repealed. Oct. 10, 1940, ch. 851, § 4, 54 Stat. 1112

Section, acts June 25, 1910, ch. 431, § 23, 36 Stat. 861; May 18, 1916, ch. 125, § 1, 39 Stat. 126; Jan. 12, 1927, ch. 27, 44 Stat. 936, related to purchase of Indian supplies and services.



§ 94. Repealed. Dec. 16, 1930, ch. 14, § 1, 46 Stat. 1028

Section, act Apr. 30, 1908, ch. 153, 35 Stat. 71, related to purchase of supplies, advertisement therefor, and supplies for irrigation works.



§ 95. Repealed. Mar. 27, 1939, ch. 18, 53 Stat. 551

Section, acts June 22, 1874, ch. 389, § 6, 18 Stat. 176; Mar. 3, 1875, ch. 132, § 9, 18 Stat. 450; May 18, 1916, ch. 125, § 1, 39 Stat. 129, referred to bids under advertisements for goods or supplies.



§ 96. Repealed. Pub. L. 104–316, title I, § 112(a), Oct. 19, 1996, 110 Stat. 3833

Section, acts Mar. 3, 1875, ch. 132, § 7, 18 Stat. 450; July 31, 1894, ch. 174, §§ 3, 7, 28 Stat. 205, 206; June 10, 1921, ch. 18, title III, § 304, 42 Stat. 24, directed that copies of contracts made by Commissioner of Indian Affairs, or any other officer of Government for the Indian Service, be furnished to General Accounting Office prior to payment.



§ 97. Proposals or bids for contracts to be preserved
In all lettings of contracts in connection with the Indian Service, the proposals or bids received shall be filed and preserved..11 So in original.
(Aug. 15, 1876, ch. 289, § 3, 19 Stat. 199; June 21, 1906, ch. 3504, 34 Stat. 328; Pub. L. 104–316, title I, § 112(b), Oct. 19, 1996, 110 Stat. 3833.)

Editorial Notes
Amendments1996—Pub. L. 104–316 substituted a period for “; and an abstract of all bids or proposals received for the supplies or services embraced in any contract shall be attached to, and filed with, the said contract when the same is filed in the office of the Second Comptroller of the Treasury”.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Effective Jan. 1, 1947, Procurement Division of Department of the Treasury changed to Bureau of Federal Supply by regulation issued by Secretary of the Treasury under authority of section 301 of Title 5. Functions of Bureau of Federal Supply transferred to Administrator of General Services by section 102 of act June 30, 1949, ch. 288, title I, 63 Stat. 380, which was repealed and reenacted as section 303(a) of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304. Section 303(a) of Title 40 was amended generally by Pub. L. 109–313, § 2(a)(1), Oct. 6, 2006, 120 Stat. 1734, and, as so amended, no longer relates to the Bureau of Federal Supply. See Historical and Revision Notes and 2006 Amendment note under section 303 of Title 40.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.
Function of determination of policies and methods of procurement, warehousing, and distribution of property, facilities, structures, improvements, machinery, equipment, stores, and supplies exercised by any agency transferred to a Procurement Division in Department of the Treasury by Ex. Ord. No. 6166, June 10, 1933, set out as a note under section 901 of Title 5, Government Organization and Employees.



§ 98. Purchase of supplies without authority
No claims for supplies for Indians, purchased without authority of law, shall be paid out of any appropriation for expenses of the Office of Indian Affairs, or for Indians.
(R.S. § 2085.)

Editorial Notes
Codification
R.S. § 2085 derived from act July 15, 1870, ch. 296, § 2, 16 Stat. 360.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 99. Contracts for supplies in advance of appropriations
The Commissioner of Indian Affairs is authorized to advertise in the spring of each year for bids, and enter into contracts, subject to the approval of the Secretary of the Interior, for goods and supplies for the Indian Service required for the ensuing fiscal year, notwithstanding the fact that the appropriations for such fiscal year have not been made, and the contracts so made shall be on the basis of the appropriations for the preceding fiscal year, and shall contain a clause that no deliveries shall be made under the same and no liability attach to the United States in consequence of such execution if Congress fails to make an appropriation for such contract for the fiscal year for which those supplies are required.
(Aug. 15, 1894, ch. 290, § 4, 28 Stat. 312.)

Statutory Notes and Related Subsidiaries

Transfer of Functions
Effective Jan. 1, 1947, Procurement Division of Department of the Treasury changed to Bureau of Federal Supply by regulation issued by Secretary of the Treasury under authority of section 301 of Title 5. Functions of Bureau of Federal Supply transferred to Administrator of General Services by section 102 of act June 30, 1949, ch. 288, title I, 63 Stat. 380, which was repealed and reenacted as section 303(a) of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304. Section 303(a) of Title 40 was amended generally by Pub. L. 109–313, § 2(a)(1), Oct. 6, 2006, 120 Stat. 1734, and, as so amended, no longer relates to the Bureau of Federal Supply. See Historical and Revision Notes and 2006 Amendment note under section 303 of Title 40.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.
Function of determination of policies and methods of procurement, warehousing, and distribution of property, facilities, structures, improvements, machinery, equipment, stores, and supplies exercised by any agency transferred to a Procurement Division in Department of the Treasury by Ex. Ord. No. 6166, June 10, 1933, set out as a note under section 901 of Title 5, Government Organization and Employees.



§ 100. Repealed. Oct. 31, 1951, ch. 654, § 1(48), 65 Stat. 703

Section, acts Mar. 3, 1877, ch. 101, § 1, 19 Stat. 291; July 7, 1898, ch. 571, § 1, 30 Stat. 676, related to transportation of Indian goods and supplies under contract or in open market.



§ 101. Payment for wagon transportation
All wagon transportation from the point where delivery is made by the last common carrier to the agency, school, or elsewhere, and between points on the reservation or elsewhere, shall be paid from the funds appropriated or otherwise available for the support of the school, agency, or other project for which the supplies to be transported are purchased.
(June 30, 1913, ch. 4, § 1, 38 Stat. 79.)

Statutory Notes and Related Subsidiaries

Transfer of Functions
Effective Jan. 1, 1947, Procurement Division of Department of the Treasury changed to Bureau of Federal Supply by regulation issued by Secretary of the Treasury under authority of section 301 of Title 5, Government Organization and Employees. Functions of Bureau of Federal Supply transferred to Administrator of General Services by section 102 of act June 30, 1949, ch. 288, title I, 63 Stat. 380, which was repealed and reenacted as section 303(a) of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304. Section 303(a) of Title 40 was amended generally by Pub. L. 109–313, § 2(a)(1), Oct. 6, 2006, 120 Stat. 1734, and, as so amended, no longer relates to the Bureau of Federal Supply. See Historical and Revision Notes and 2006 Amendment note under section 303 of Title 40.

Executive Documents

Transfer of Functions
Function of determination of policies and methods of procurement, warehousing, and distribution of property, facilities, structures, improvements, machinery, equipment, stores, and supplies exercised by any agency transferred to a Procurement Division in Department of the Treasury by Ex. Ord. No. 6166, June 10, 1933, set out as a note under section 901 of Title 5, Government Organization and Employees.



§ 102. Payment of costs for furnishing coal for Indian Service
The cost of inspection, storage, transportation, and so forth, of coal for the Indian Service shall be paid from the support fund of the school or agency for which the coal is purchased.
(Feb. 14, 1920, ch. 75, § 1, 41 Stat. 412.)

Statutory Notes and Related Subsidiaries

Transfer of Functions
Functions of Archivist transferred to Administrator of General Services by section 104(a) of act June 30, 1949, ch. 288, title I, 63 Stat. 381. See text of, and Historical and Revision Notes under, section 2102 of Title 44, Public Printing and Documents. Transfer of functions effective July 1, 1949, see section 605, formerly § 505, of act June 30, 1949, ch. 288, 63 Stat. 403; renumbered Sept. 5, 1950, ch. 849, § 6(a), (b), 64 Stat. 583.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 103. Repealed. Dec. 16, 1930, ch. 14, § 1, 46 Stat. 1028

Section, act Apr. 30, 1908, ch. 153, 35 Stat. 73, related to maintenance of warehouses for goods of the Indian Service.



§ 104. Purchase of articles manufactured at schools
The Secretary of the Interior is authorized, whenever it can be done advantageously, to purchase for use in the Indian Service, from Indian manual and training schools, in the manner customary among individuals such articles as may be manufactured at such schools, and which are used in the Indian Service. Accounts of such transactions shall be kept in the Indian Bureau and in the training schools, and reports thereof made from time to time.
(May 11, 1880, ch. 85, § 1, 21 Stat. 131.)

Statutory Notes and Related Subsidiaries

Transfer of Functions
Effective Jan. 1, 1947, Procurement Division of Department of the Treasury changed to Bureau of Federal Supply by regulation issued by Secretary of the Treasury under authority of section 301 of Title 5, Government Organization and Employees. Functions of Bureau of Federal Supply transferred to Administrator of General Services by section 102 of act June 30, 1949, ch. 288, title I, 63 Stat. 380, which was repealed and reenacted as section 303(a) of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304. Section 303(a) of Title 40 was amended generally by Pub. L. 109–313, § 2(a)(1), Oct. 6, 2006, 120 Stat. 1734, and, as so amended, no longer relates to the Bureau of Federal Supply. See Historical and Revision Notes and 2006 Amendment note under section 303 of Title 40.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.
Function of determination of policies and methods of procurement, warehousing, and distribution of property, facilities, structures, improvements, machinery, equipment, stores, and supplies exercised by any agency transferred to a Procurement Division in Department of the Treasury by Ex. Ord. No. 6166, June 10, 1933, set out as a note under section 901 of Title 5, Government Organization and Employees.




SUBCHAPTER II—DISBURSEMENT OF MONEYS AND SUPPLIES
§ 111. Payment of moneys and distribution of goods
The payment of all moneys and the distribution of all goods stipulated to be furnished to any Indians, or tribe of Indians, shall be made in one of the following ways, as the President or the Secretary of the Interior may direct:
First. To the chiefs of a tribe, for the tribe.
Second. In cases where the imperious interest of the tribe or the individuals intended to be benefited, or any treaty stipulation, requires the intervention of an agency, then to such person as the tribe shall appoint to receive such moneys or goods; or if several persons be appointed, then upon the joint order or receipt of such persons.
Third. To the heads of the families and to the individuals entitled to participate in the moneys or goods.
Fourth. By consent of the tribe, such moneys or goods may be applied directly, under such regulations, not inconsistent with treaty stipulations, as may be prescribed by the Secretary of the Interior, to such purposes as will best promote the happiness and prosperity of the members of the tribe, and will encourage able-bodied Indians in the habits of industry and peace.
(R.S. § 2086.)

Editorial Notes
Codification
R.S. § 2086 derived from acts June 30, 1834, ch. 162, § 11, 4 Stat. 737; Mar. 3, 1847, ch. 66, § 3, 9 Stat. 203; Aug. 30, 1852, ch. 103, § 3, 10 Stat. 56; July 15, 1870, ch. 296, §§ 2, 3, 16 Stat. 360.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 112. Persons present at delivery of goods and money
The superintendent, agent, or subagent, together with such military officer as the President may direct, shall be present, and certify to the delivery of all goods and money required to be paid or delivered to the Indians.
(R.S. § 2088.)

Editorial Notes
Codification
R.S. § 2088 derived from act June 30, 1834, ch. 162, § 13, 4 Stat. 737.

Statutory Notes and Related Subsidiaries
Indian AgentsThe services of Indian agents have been dispensed with. See note set out under section 64 of this title.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 113. Mode of disbursements
At the discretion of the President all disbursements of moneys, whether for annuities or otherwise, to fulfill treaty stipulations with individual Indians or Indian tribes, shall be made in person by the superintendents of Indian affairs, where superintendencies exist, to all Indians or tribes within the limits of their respective superintendencies, in the presence of the local agents and interpreters, who shall witness the same, under such regulations as the Secretary of the Interior may direct.
(R.S. § 2089.)

Editorial Notes
Codification
R.S. § 2089 derived from act Mar. 3, 1857, ch. 90, § 1, 11 Stat. 169.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.
Transfer of disbursement functions of all Government agencies with certain exceptions to the Fiscal Service, Department of the Treasury, see note set out under section 53 of this title.



§ 114. Payment of annuities in coin
The Secretary of the Treasury is authorized to pay in coin such of the annuities as by the terms of any treaty of the United States with any Indian tribe are required to be paid in coin.
(R.S. § 2081.)

Editorial Notes
Codification
R.S. § 2081 derived from act Mar. 3, 1865, ch. 127, § 3, 13 Stat. 561.



§ 115. Payment of annuities in goods
The President may, at the request of any Indian tribe, to which an annuity is payable in money, cause the same to be paid in goods, purchased as provided in section 91 of this title.
(R.S. § 2082.)

Editorial Notes

References in TextSection 91 of this title, referred to in text, was omitted from the Code.

Codification
R.S. § 2082 derived from act June 30, 1834, ch. 162, § 12, 4 Stat. 737.



§ 116. Indians 18 years of age to have right to receipt for annuity
All Indians, when they shall arrive at the age of eighteen years, shall have the right to receive and receipt for all annuity money that may be due or become due to them, if not otherwise incapacitated under the regulations of the Indian Office.
(Mar. 1, 1899, ch. 324, § 8, 30 Stat. 947.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 117. Repealed. Pub. L. 98–64, § 4(a), Aug. 2, 1983, 97 Stat. 366

Section, act June 10, 1896, ch. 398, § 1, 29 Stat. 336, directed that any sums of money to be paid per capita to individual Indians be paid to said Indians by an officer of the Government designated by the Secretary of the Interior. See section 117a et seq. of this title.



§ 117a. Per capita distribution of funds to tribe members
Funds which are held in trust by the Secretary of the Interior (hereinafter referred to as the “Secretary”) for an Indian tribe and which are to be distributed per capita to members of that tribe may be so distributed by either the Secretary or, at the request of the governing body of the tribe and subject to the approval of the Secretary, the tribe. Any funds so distributed shall be paid by the Secretary or the tribe directly to the members involved or, if such members are minors or have been legally determined not competent to handle their own affairs, to a parent or guardian of such members or to a trust fund for such minors or legal incompetents as determined by the governing body of the tribe.
(Pub. L. 98–64, § 1, Aug. 2, 1983, 97 Stat. 365.)

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 98–64, Aug. 2, 1983, 97 Stat. 365, which enacted sections 117a to 117c and repealed section 117 of this title and repealed section 19 (per capita payments provisions) of act June 28, 1898, ch. 517, 30 Stat. 502, is popularly known as the “Per Capita Act”.



§ 117b. Distribution of funds(a) Previous contractual obligations; tax exemptionFunds distributed under sections 117a to 117c of this title shall not be liable for the payment of previously contracted obligations except as may be provided by the governing body of the tribe and distributions of such funds shall be subject to the provisions of section 7 of the Act of October 19, 1973 (87 Stat. 466), as amended [25 U.S.C. 1407].


(b) Funds appropriated in satisfaction of judgmentsNothing in sections 117a to 117c of this title shall affect the requirements of the Act of October 19, 1973 (87 Stat. 466), as amended [25 U.S.C. 1401 et seq.], or of any plan approved thereunder, with respect to the use or distribution of funds subject to that Act: Provided, That per capita payments made pursuant to a plan approved under that Act may be made by an Indian tribe as provided in section 117a of this title if all other provisions of the 1973 Act are met, including but not limited to, the protection of the interests of minors and incompetents in such funds.


(c) Shoshone Tribe and Arapaho Tribe of the Wind River Reservation, WyomingNothing in sections 117a to 117c of this title, except the provisions of subsection (a) of this section, shall apply to the Shoshone Tribe and the Arapahoe 11 So in original. Probably should be “Arapaho”. Tribe of the Wind River Reservation, Wyoming.


(Pub. L. 98–64, § 2, Aug. 2, 1983, 97 Stat. 365.)

Editorial Notes

References in TextAct of October 19, 1973, referred to in subsec. (b), is Pub. L. 93–134, Oct. 19, 1973, 87 Stat. 466, as amended, known as the Indian Tribal Judgment Funds Use or Distribution Act, which is classified generally to chapter 16 (§ 1401 et seq.) of this title. For complete classification of this Act to the Code, see section 1401(c) of this title and Tables.



§ 117c. Standards for approval of tribal payments; United States not liable for distribution of funds; continuing responsibility under other provisions(a) The Secretary shall, by regulation, establish reasonable standards for the approval of tribal payments pursuant to section 117a of this title and, where approval is given under such regulations, the United States shall not be liable with respect to any distribution of funds by a tribe under sections 117a to 117c of this title.

(b) Nothing in sections 117a to 117c of this title shall otherwise absolve the United States from any other responsibility to the Indians, including those which derive from the trust relationship and from any treaties, Executive orders, or agreements between the United States and any Indian tribe.

(Pub. L. 98–64, § 3, Aug. 2, 1983, 97 Stat. 365.)

§ 118. Payments in satisfaction of judgments
Payments to Indians made from moneys appropriated by Congress in satisfaction of the judgment of any court shall be made under the direction of the officers of the Interior Department charged by law with the supervision of Indian affairs, and all such payments shall be accounted for to the Treasury in conformity with law.
(Mar. 3, 1911, ch. 210, § 28, 36 Stat. 1077.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.
Transfer of disbursement functions of all Government agencies with certain exceptions to the Fiscal Service, Department of the Treasury, see note set out under section 53 of this title.



§ 119. Allotment of tribal funds to individual Indians
The Secretary of the Interior is authorized, in his discretion, from time to time, to designate any individual Indian belonging to any tribe or tribes whom he may deem to be capable of managing his or her affairs, and he may cause to be apportioned and allotted to any such Indian his or her pro rata share of any tribal or trust funds on deposit in the Treasury of the United States to the credit of the tribe or tribes of which said Indian is a member, and the amount so apportioned and allotted shall be placed to the credit of such Indian upon the books of the Treasury, and the same shall thereupon be subject to the order of such Indian: Provided, That no apportionment or allotment shall be made to any Indian until such Indian has first made an application therefor: Provided further, That the Secretaries of the Interior and of the Treasury are directed to withhold from such apportionment and allotment a sufficient sum of the said Indian funds as may be necessary or required to pay any existing claims against said Indians that may be pending for settlement by judicial determination in the United States Court of Federal Claims or in the Executive Departments of the Government, at time of such apportionment and allotment.
(Mar. 2, 1907, ch. 2523, § 1, 34 Stat. 1221; Pub. L. 97–164, title I, § 160(a)(7), Apr. 2, 1982, 96 Stat. 48; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516.)

Editorial Notes
Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1982—Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of Title 28, Judiciary and Judicial Procedure.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of Title 28, Judiciary and Judicial Procedure.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 120. Per capita payments to enrolled members of Choctaw and Chickasaw Tribes
The Secretary of the Interior, under rules and regulations to be prescribed by him, is authorized to make per capita payments of not to exceed $200 annually to the enrolled members of the Choctaw and Chickasaw Tribes of Indians of Oklahoma, entitled under existing law to share in the funds of said tribes, or to their lawful heirs, of all the available money held by the Government of the United States for the benefit of said tribes in excess of that required for expenditures authorized by annual appropriations made therefrom or by existing law.
(Feb. 14, 1920, ch. 75, § 18, 41 Stat. 427.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 121. Payment of share of tribal funds to helpless Indians
The pro rata share of any Indian who is mentally or physically incapable of managing his or her own affairs may be withdrawn from the Treasury in the discretion of the Secretary of the Interior and expended for the benefit of such Indian under such rules, regulations, and conditions as the said Secretary may prescribe: Provided, That said funds of any Indian shall not be withdrawn from the Treasury until needed by the Indian and upon his application and when approved by the Secretary of the Interior.
(Mar. 2, 1907, ch. 2523, § 2, 34 Stat. 1221; May 18, 1916, ch. 125, § 1, 39 Stat. 128.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 122. Limitation on application of tribal funds
No funds belonging to any Indian tribe with which treaty relations exist shall be applied in any manner not authorized by such treaty, or by express provisions of law; nor shall money appropriated to execute a treaty be transferred or applied to any other purpose, unless expressly authorized by law.
(R.S. § 2097.)

Editorial Notes
Codification
R.S. § 2097 derived from act July 26, 1866, ch. 266, § 2, 14 Stat. 280.



§ 123. Expenditure from tribal funds without specific appropriations
No money shall be expended from Indian tribal funds without specific appropriation by Congress except as follows: Equalization of allotments, education of Indian children in accordance with existing law, per capita and other payments, all of which are hereby continued in full force and effect: Provided, That this shall not change existing law with reference to the Five Civilized Tribes.
(May 18, 1916, ch. 125, § 27, 39 Stat. 158.)

§ 123a. Tribal funds; use to purchase insurance for protection of tribal property
On and after April 13, 1926, the funds of any tribe of Indians under the control of the United States may be used for payments of insurance premiums for protection of the property of the tribe against fire, theft, tornado, hail, earthquake, or other elements and forces of nature, and for protection against liability on account of injuries or damages to persons or property and other like claims.
(Apr. 13, 1926, ch. 118, 44 Stat. 242; Aug. 2, 1946, ch. 754, 60 Stat. 852.)

Editorial Notes
Amendments1946—Act Aug. 2, 1946, provided for use of funds to pay premiums on personal and property damage insurance.



§ 123b. Tribal funds for traveling and other expenses
On and after May 9, 1938, tribal funds shall be available for appropriation by Congress for traveling and other expenses, including supplies and equipment, of members of tribal councils, business committees, or other tribal organizations, when engaged on business of the tribes.
(May 9, 1938, ch. 187, § 1, 52 Stat. 315.)

§ 123c. Advancement of tribal funds to Indian tribes; miscellaneous authorized purposes
On and after October 12, 1984, tribal funds may be advanced to Indian tribes during each fiscal year for such purposes as may be designated by the governing body of the particular tribe involved and approved by the Secretary including: expenditures for the benefit of Indians and Indian tribes; care, tuition, and other assistance to Indian children attending public and private schools (which may be paid in advance or from date of admission); purchase of land and improvements on land, title to which shall be taken in the name of the United States in trust for the tribe for which purchased; lease of lands and water rights; compensation and expenses of attorneys and other persons employed by Indian tribes under approved contracts; pay, travel, and other expenses of tribal officers, councils, committees, and employees thereof, or other tribal organizations, including mileage for use of privately owned automobiles and per diem in lieu of subsistence at rates established administratively but not to exceed those applicable to civilian employees of the Government; and relief of Indians, including cash grants.
(Pub. L. 98–473, title I, § 101(c) [title I, § 100], Oct. 12, 1984, 98 Stat. 1837, 1849.)

§ 123d. Additional appropriations from tribal funds
In addition to the tribal funds authorized to be expended by existing law, there is appropriated in fiscal year 1988 and thereafter to the Secretary of the Interior for the benefit of the tribes on whose behalf such funds were collected, not to exceed $1,000,000 in each fiscal year from tribal funds not otherwise available for expenditure.
(Pub. L. 100–202, § 101(g) [title I, § 100], Dec. 22, 1987, 101 Stat. 1329–213, 1329–230.)

§ 124. Expenditures from tribal funds of Five Civilized Tribes without specific appropriations
No money shall be expended from tribal funds belonging to the Five Civilized Tribes without specific appropriation by Congress.
(May 24, 1922, ch. 199, 42 Stat. 575.)

§ 125. Expenditure of moneys of tribes of Quapaw Agency
No moneys shall be expended from tribal or individual funds belonging to the Quapaw or other tribes of Indians of the Quapaw Agency in the State of Oklahoma without specific authority of law.
(June 30, 1919, ch. 4, § 17, 41 Stat. 20.)

§ 126. Omitted
Editorial Notes
Codification
Section, R.S. § 2098, relating to payment of claims for Indian depredations, was omitted upon recommendation by Secretary of the Interior that this section be repealed as present day conditions make it unnecessary.



§ 127. Moneys or annuities of hostile Indians
No moneys or annuities stipulated by any treaty with an Indian tribe for which appropriations are made shall be expended for, or paid, or delivered to any tribe which, since the next preceding payment under such treaty, has engaged in hostilities against the United States, or against its citizens peacefully or lawfully sojourning or traveling within its jurisdiction at the time of such hostilities; nor in such case shall such stipulated payments or deliveries be resumed until new appropriations shall have been made therefor by Congress.
(R.S. § 2100; May 29, 1928, ch. 901, § 1(81), 45 Stat. 992.)

Editorial Notes
Codification
R.S. § 2100 derived from act Mar. 2, 1867, ch. 173, § 2, 14 Stat. 515.

Amendments1928—Act May 29, 1928, struck out provision requiring the Commissioner of Indian Affairs to make periodic reports to Congress concerning hostilities with any tribes with which the United States has treaty stipulations.



§ 128. Appropriations not paid to Indians at war with United States
None of the appropriations made for the Indian Service shall be paid to any band of Indians or any portion of any band while at war with the United States or with the white citizens of any of the States or Territories.
(Mar. 3, 1875, ch. 132, § 2, 18 Stat. 449.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 129. Moneys due Indians holding captives other than Indians withheld
The Secretary of the Interior is authorized to withhold, from any tribe of Indians who may hold any captives other than Indians, any moneys due them from the United States until said captives shall be surrendered to the lawful authorities of the United States.
(Mar. 3, 1875, ch. 132, § 1, 18 Stat. 424.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 130. Withholding of moneys or goods on account of intoxicating liquors
No annuities, or moneys, or goods, shall be paid or distributed to Indians while they are under the influence of any description of intoxicating liquor, nor while there are good and sufficient reasons leading the officers or agents, whose duty it may be to make such payments or distribution, to believe that there is any species of intoxicating liquor within convenient reach of the Indians, nor until the chiefs and headmen of the tribe shall have pledged themselves to use all their influence and to make all proper exertions to prevent the introduction and sale of such liquor in their country.
(R.S. § 2087.)

Editorial Notes
Codification
R.S. § 2087 derived from act Mar. 3, 1847, ch. 66, § 3, 9 Stat. 203.



§ 131. Advances to disbursing officers
No superintendent of Indian affairs, or Indian agent, or other disbursing officer in such service, shall have advanced to him, on Indian or public account, any money to be disbursed in future, until such superintendent, agent, or officer in such service has settled his accounts of the preceding year, and has satisfactorily shown that all balances in favor of the Government, which may appear to be in his hands, are ready to be paid over on the order of the Secretary of the Interior.
(R.S. § 2092.)

Editorial Notes
Codification
R.S. § 2092 derived from act June 27, 1846, ch. 34, § 1, 9 Stat. 20.

Statutory Notes and Related Subsidiaries
Indian AgentsThe services of Indian agents have been dispensed with. See note set out under section 64 of this title.

Superintendent of Indian AffairsNo appropriation for any superintendent of Indian affairs has been made since act Mar. 3, 1877, ch. 101, § 1, 19 Stat. 271.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.
Transfer of disbursement functions of all Government agencies with certain exceptions to the Fiscal Service, Treasury Department, see note set out under section 53 of this title.



§ 132. Mode of distribution of goods
Whenever goods and merchandise are delivered to the chiefs of a tribe, for the tribe, such goods and merchandise shall be turned over by the agent or superintendent of such tribe to the chiefs in bulk, and in the original package, as nearly as practicable, and in the presence of the headmen of the tribe, if practicable, to be distributed to the tribe by the chiefs in such manner as the chiefs may deem best, in the presence of the agent or superintendent.
(R.S. § 2090.)

Editorial Notes
Codification
R.S. § 2090 derived from act Apr. 10, 1869, ch. 16, § 2, 16 Stat. 39.

Statutory Notes and Related Subsidiaries
Indian AgentsThe services of Indian agents have been dispensed with. See note set out under section 64 of this title.



§ 133. Rolls of Indians entitled to supplies
For the purpose of properly distributing the supplies appropriated for the Indian Service, it is made the duty of each agent in charge of Indians and having supplies to distribute, to make out, at the commencement of each fiscal year, rolls of the Indians entitled to supplies at the agency, with the names of the Indians and of the heads of families or lodges, with the number in each family or lodge, and to give out supplies to the heads of families, and not to the heads of tribes or bands, and not to give out supplies for a greater length of time than one week in advance.
(Mar. 3, 1875, ch. 132, § 4, 18 Stat. 449.)

Statutory Notes and Related Subsidiaries
Indian AgentsThe services of Indian agents have been dispensed with. See note set out under section 64 of this title.



§ 134. Appropriations for supplies available immediately; time for distribution
So much of the appropriations of any annual Indian Appropriation Act as may be required to pay for goods and supplies, for expenses incident to their purchase, and for transportation of the same, for the fiscal year for which such appropriations are made, shall be immediately available, upon the approval of such Act, but no such goods or supplies shall be distributed or delivered to any of said Indians prior to the beginning of such fiscal year.
(Mar. 1, 1907, ch. 2285, 34 Stat. 1016.)

§ 135. Supplies distributed so as to prevent deficiencies
It shall be the duty of the Secretary of the Interior, and the officers charged by law with the distribution of supplies to the Indians, under appropriations made by law, to distribute them and pay them out to the Indians entitled to them, in such proper proportions as that the amount of appropriation made for the current year shall not be expended before the end of such current year, so as to prevent deficiencies; and no expenditure shall be made or liability incurred on the part of the Government on account of the Indian Service for any fiscal year (unless in compliance with existing law) beyond the amount of money previously appropriated for said service during such year.
(Mar. 3, 1875, ch. 132, § 6, 18 Stat. 450.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 136. Commutation of rations and other supplies; payment per capita
When, in the judgment of the Secretary of the Interior, any Indian tribe, or part thereof, who are receiving rations and clothing and other supplies under the Act of July 1, 1898, chapter 545, are sufficiently advanced in civilization to purchase such rations and clothing and other supplies judiciously, they may commute the same and pay the value thereof in money per capita to such tribe or part thereof, the manner of such payment to be prescribed by the Secretary of the Interior.
(July 1, 1898, ch. 545, § 7, 30 Stat. 596.)

Editorial Notes

References in TextAct of July 1, 1898, referred to in text, is act July 1, 1898, ch. 545, 30 Stat. 573, as amended, which enacted sections 32, 136, and 191 of this title and amended section 27 of this title. For complete classification of this Act to the Code, see Tables.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 137. Supplies distributed to able-bodied males on condition
For the purpose of inducing Indians to labor and become self-supporting, it is provided that, in distributing the supplies and annuities to the Indians for whom the same are appropriated, the agent distributing the same shall require all able-bodied male Indians between the ages of eighteen and forty-five to perform service upon the reservation, for the benefit of themselves or of the tribe, at a reasonable rate, to be fixed by the agent in charge, and to an amount equal in value to the supplies to be delivered; and the allowances provided for such Indians shall be distributed to them only upon condition of the performance of such labor, under such rules and regulations as the agent may prescribe: Provided, That the Secretary of the Interior may, by written order, except any particular tribe, or portion of tribe, from the operation of this provision where he deems it proper and expedient.
(Mar. 3, 1875, ch. 132, § 3, 18 Stat. 449.)

Statutory Notes and Related Subsidiaries
Indian AgentsThe services of Indian agents have been dispensed with. See note set out under section 64 of this title.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 138. Goods withheld from chiefs violating treaty stipulations
No delivery of goods or merchandise shall be made to the chiefs of any tribe, by authority of any treaty, if such chiefs have violated the stipulations contained in such treaty upon their part.
(R.S. § 2101.)

Editorial Notes
Codification
R.S. § 2101 derived from act Apr. 10, 1869, ch. 16, § 2, 16 Stat. 39.



§ 139. Appropriations for subsistence
The Secretary of the Interior, under the direction of the President, may use any surplus that may remain in any of the appropriations for the purchase of subsistence for the several Indian tribes, to an amount not exceeding $25,000 in the aggregate, to supply any subsistence deficiency that may occur: Provided, That any diversions which shall be made under authority of this section shall be reported in detail, and the reason therefor, to Congress, at the session of Congress next succeeding such diversion.
(Mar. 1, 1907, ch. 2285, 34 Stat. 1016.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 140. Diversion of appropriations for employees and supplies
The several appropriations made for millers, blacksmiths, engineers, carpenters, physicians, and other persons, and for various articles provided for by treaty stipulation for the several Indian tribes, may be diverted to other uses for the benefit of said tribes, respectively, within the discretion of the President, and with the consent of said tribes, expressed in the usual manner; and he shall cause report to be made to Congress, at its next session thereafter, of his action under this provision.
(Mar. 1, 1907, ch. 2285, 34 Stat. 1016.)

Executive Documents

Delegation of Functions
For delegation to Secretary of the Interior of authority vested in President by this section, see Ex. Ord. No. 10250, June 5, 1951, 16 F.R. 5385, set out as a note under section 301 of Title 3, The President.



§ 141. Omitted
Editorial Notes
Codification
Section, R.S. § 2110, which related to issuance of army rations to Indians, was omitted on recommendation of Secretary of the Interior that this section be repealed because the practice of issuing army rations to Indians is no longer in use.



§ 142. Repealed. May 29, 1928, ch. 901, § 1(87), 45 Stat. 992

Section, act May 18, 1916, ch. 125, § 27, 39 Stat. 158, related to annual reports to Congress of tribal financial matters.



§ 143. Repealed. Aug. 30, 1954, ch. 1076, § 1(24), 68 Stat. 968

Section, act Mar. 3, 1911, ch. 210, § 27, 36 Stat. 1077, required Secretary of the Interior to submit an annual report to Speaker of House of Representatives of fiscal affairs of all Indian tribes for whose benefit expenditures from either public or tribal funds were made by any officer, clerk, or employee in Department of the Interior.



§ 144. Repealed. May 29, 1928, ch. 901, § 1(66), 45 Stat. 991

Section, act Aug. 1, 1914, ch. 222, § 1, 38 Stat. 587, related to an annual report of moneys appropriated for encouragement of industry.



§ 145. Accounts between United States and tribes under reimbursable appropriations
The Secretary of the Interior shall cause to be stated annual accounts between the United States and each tribe of Indians arising under appropriations made, which by law are required to be reimbursed to the United States, crediting in said accounts the sums so reimbursed, if any; and the Secretary of the Interior shall pay, out of any fund or funds belonging to such tribe or tribes of Indians applicable thereto and held by the United States in trust or otherwise, all balances of accounts due to the United States and not already reimbursed to the Treasury, and deposit such sums in the Treasury as miscellaneous receipts; and such accounts shall be received and examined by the Government Accountability Office and the balances arising thereon certified to the Secretary of the Treasury.
(Apr. 4, 1910, ch. 140, § 1, 36 Stat. 270; June 10, 1921, ch. 18, title III, § 304, 42 Stat. 24; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Statutory Notes and Related Subsidiaries

Transfer of Functions
“Government Accountability Office” substituted in text for “General Accounting Office” pursuant to section 8(b) of Pub. L. 108–271, set out as a note under section 702 of Title 31, Money and Finance, which redesignated the General Accounting Office and any references thereto as the Government Accountability Office. Previously, “General Accounting Office” substituted in text for “proper auditor of the Treasury Department” pursuant to act June 10, 1921, which transferred all powers and duties of the Comptroller, six auditors, and certain other employees of the Treasury to the General Accounting Office. See section 701 et seq. of Title 31.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 146. Report of Indians present and receiving food
Whenever the issue of food, clothing, or supplies of any kind to Indians is provided for, it shall be the duty of the agent or commissioner issuing the same, at such issue thereof, whether it be both of food and clothing, or either of them, or of any kind of supplies, to report to the Commissioner of Indian Affairs the number of Indians present and actually receiving the same.
(R.S. § 2109.)

Editorial Notes
Codification
R.S. § 2109 derived from act Feb. 14, 1873, ch. 138, § 7, 17 Stat. 463, 464.

Statutory Notes and Related Subsidiaries
Indian AgentsThe services of Indian agents have been dispensed with. See note set out under section 64 of this title.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 147. Appropriations for specified buildings; use for transportation of materials
Appropriations for specified buildings in the Indian Service shall be used for the transportation of materials purchased therefrom.
(Jan. 12, 1927, ch. 27, § 1, 44 Stat. 939.)

§ 148. Appropriations for supplies; transfer to Indian Service supply fund; expenditure
From time to time there is authorized to be transferred from each or any appropriation or fund available for the purchase of supplies for the Indian Service, to a fund to be set up and carried on the books of the Treasury as an Indian Service supply fund, such amounts as the Secretary of the Interior may estimate to be required to pay for supplies purchased through Indian warehouses for the Indian field service; and the expenditure of the said Indian Service supply fund for the purpose stated is hereby authorized, necessary adjustments to be made thereafter to the end that each appropriation and fund ultimately will be charged only with the cost of the supplies legally chargeable thereto.
(Jan. 12, 1927, ch. 27, § 1, 44 Stat. 939.)


SUBCHAPTER III—DEPOSIT, CARE, AND INVESTMENT OF INDIAN MONEYS
§ 151. Deposits in bank by disbursing agents
Any United States Indian agent, superintendent, or other disbursing agent of the Indian Service may deposit Indian moneys, individual or tribal, coming into his hands as custodian, in such national bank or banks as he may select: Provided, That the bank or banks so selected by him shall first execute to said disbursing agent a bond, with approved surety, in such an amount as will properly safeguard the funds to be deposited. Such bond shall be subject to the approval of the Secretary of the Interior.
(Apr. 30, 1908, ch. 153, 35 Stat. 73; June 25, 1910, ch. 431, § 1, 36 Stat. 855; Mar. 3, 1928, ch. 122, 45 Stat. 161; Apr. 30, 1934, ch. 169, 48 Stat. 648.)

Editorial Notes
Codification
This section is also set out in the last two provisos of section 372 of this title.

Statutory Notes and Related Subsidiaries
Indian AgentsThe services of Indian agents have been dispensed with. See note set out under section 64 of this title.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.
Transfer of disbursement functions of all Government agencies with certain exceptions to the Fiscal Service, Treasury Department, see note set out under section 53 of this title.



§ 152. Proceeds of sales of Indian lands
All moneys received from the sales of lands that have been, or may be, ceded to the United States by Indian tribes, by treaties providing for the investment or payment to the Indians, parties thereto, of the proceeds of the lands ceded by them, respectively, after deducting the expenses of survey and sale, any sums stipulated to be advanced, and the expenses of fulfilling any engagements contained therein, shall be paid into the Treasury in the same manner that moneys received from the sales of public lands are paid into the Treasury.
(R.S. § 2093.)

Editorial Notes
Codification
R.S. § 2093 derived from act Jan. 9, 1837, ch. 1, § 1, 5 Stat. 135.



§ 153. Appropriation to carry out treaties
All sums that are or may be required to be paid, and all moneys that are or may be required to be invested by the treaties mentioned in section 152 of this title are appropriated in conformity to them, and shall be drawn from the Treasury as other public moneys are drawn therefrom, under such instructions as may from time to time be given by the President.
(R.S. § 2094.)

Editorial Notes
Codification
R.S. § 2094 derived from act Jan. 9, 1837, ch. 1, § 2, 5 Stat. 135.



§ 154. Proceeds of sales of lands not subject to certain deductions
No part of the expenses of the public lands service shall be deducted from the proceeds of Indian lands sold through the Bureau of Land Management, except as authorized by the treaty or agreement providing for the disposition of the lands.
(July 4, 1884, ch. 180, § 10, 23 Stat. 98; 1946 Reorg. Plan No. 3, § 403, eff. July 16, 1946, 11 F.R. 7876, 60 Stat. 1100.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.
“Bureau of Land Management” substituted in text for “General Land Office” pursuant to section 403 of Reorg. Plan No. 3 of 1946, set out in the Appendix to Title 5, which established the Bureau and transferred thereto the functions of the General Land Office.



§ 155. Disposal of miscellaneous revenues from Indian reservations, etc.
All miscellaneous revenues derived from Indian reservations, agencies, and schools, except those of the Five Civilized Tribes and not the result of the labor of any member of such tribe, which are not required by existing law to be otherwise disposed of, shall be covered into the Treasury of the United States under the caption “Indian moneys, proceeds of labor”, and are made available for expenditure, in the discretion of the Secretary of the Interior, for the benefit of the Indian tribes, agencies, and schools on whose behalf they are collected, subject, however, to the limitations as to tribal funds, imposed by sections 123 and 142 11 See References in Text note below. of this title.
(Mar. 3, 1883, ch. 141, § 2, 22 Stat. 590; Mar. 2, 1887, ch. 320, 24 Stat. 463; May 17, 1926, ch. 309, § 1, 44 Stat. 560; May 29, 1928, ch. 901, § 1(68), 45 Stat. 991.)

Editorial Notes

References in TextSection 142 of this title, referred to in text, was repealed by act May 29, 1928, ch. 901, § 1(87), 45 Stat. 992.

Statutory Notes and Related Subsidiaries
RepealsAct May 29, 1928, repealed the provisions of acts Mar. 3, 1883 and Mar. 2, 1887, which related to Indian moneys, proceeds of labor.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 155a. Transferred
Editorial Notes
Codification
Section, act May 17, 1926, ch. 309, § 1, 44 Stat. 560, which related to disposal of miscellaneous revenues from Indian reservations, was merged into section 155 of this title.



§ 155b. Proceeds of labor accounts; deposits limited to funds held in trust for Indian tribes or individuals
Except in the case of funds held in trust for Indian tribes or individuals, the funds available for expenditure under the “Indian moneys, proceeds of labor” accounts authorized by section 155 of this title may be expended until September 30, 1982 for any purpose for which funds are appropriated under the subheading “Operation of Indian Programs”.
No funds shall be deposited in such “Indian money, proceeds of labor” (IMPL) accounts after September 30, 1982. The unobligated balance in IMPL accounts as of the close of business on September 30, 1982, including the income resulting from the investment of funds from such accounts prior to such date, shall be transferred to and held in escrow accounts at the locations of the IMPL accounts from which they are transferred. Funds in such escrow accounts may be invested as provided in section 162a of this title and the investment income added to such accounts. The Secretary shall determine no later than September 30, 1985 (after consultation with appropriate tribes and individual Indians) the extent to which the funds held in such escrow accounts represent income from the investment of special deposits relating to specific tribes or individual Indians. Upon such a determination by the Secretary and express acceptance of the determination by the beneficiary, the Secretary shall transfer such funds to trust accounts for such tribes or individual Indians. Not more than ten percent of the funds transferred to trust accounts for any tribe or individual Indian under this provision may be utilized to pay for legal or other representation relating to claims for such funds. Not to exceed two percent of the funds transferred from the IMPL accounts shall be available to reimburse the Bureau of Indian Affairs for administrative expenses incurred in determining ownership of the funds. Acceptance of a determination by the Secretary and the transfer of funds under this provision shall constitute a complete release and waiver of any and all claims by the beneficiary against the United States relating to the unobligated balance of IMPL accounts as of the close of business on September 30, 1982. During the period of October 1, 1985 through September 30, 1987, or earlier if a Secretarial determination on ownership and appropriate fund transfers has been completed, the funds remaining in such escrow accounts because they have not been transferred to trust accounts, may be expended subject to the approval of the Secretary for any purpose authorized under section 13 of this title and requested by the respective governing bodies of the tribes at the locations where such accounts are maintained. The unobligated balances of such escrow accounts as of the close of business on September 30, 1987, shall be deposited into miscellaneous receipts of the Treasury.
(Pub. L. 97–100, title I, § 100, Dec. 23, 1981, 95 Stat. 1400; Pub. L. 97–257, title I, § 100, Sept. 10, 1982, 96 Stat. 839.)

Editorial Notes

References in TextThe purposes for which funds are appropriated under the subheading “Operation of Indian Programs”, referred to in text, are the purposes enumerated in the Department of the Interior and Related Agencies Appropriation Act, 1982, Pub. L. 97–100, title I, § 100, Dec. 23, 1981, 95 Stat. 1399.

Amendments1982—Pub. L. 97–257 substituted “No funds shall be deposited in such ‘Indian money, proceeds of labor’ (IMPL) accounts after September 30, 1982” for “On September 30, 1982, the balance of such accounts (except for the funds held in trust for Indian tribes or individuals, and not to exceed $10,000,000 which shall be available until expended by eligible tribes for purposes approved by the Bureau of Indian Affairs) shall be deposited into miscellaneous receipts of the Treasury to offset outlays of the Bureau of Indian Affairs and thereafter no funds shall be deposited in such accounts other than funds held in trust for Indian tribes or individuals” and inserted provisions that the unobligated balance in IMPL accounts as of the close of business on September 30, 1982, including the income resulting from the investment of funds from such accounts prior to such date, be transferred to and held in escrow accounts at the locations of the IMPL accounts from which they are transferred, that Funds in such escrow accounts may be invested as provided in section 162a of this title and the investment income added to such accounts, that the Secretary determine no later than September 30, 1985 (after consultation with appropriate tribes and individual Indians) the extent to which the funds held in such escrow accounts represent income from the investment of special deposits relating to specific tribes or individual Indians, that upon such a determination by the Secretary and express acceptance of the determination by the beneficiary, the Secretary transfer such funds to trust accounts for such tribes or individual Indians, that not more than ten percent of the funds transferred to trust accounts for any tribe or individual Indian under this provision be utilized to pay for legal or other representation relating to claims for such funds, that not to exceed two percent of the funds transferred from the IMPL accounts be available to reimburse the Bureau of Indian Affairs for administrative expenses incurred in determining ownership of the funds, that acceptance of a determination by the Secretary and the transfer of funds under this provision constitute a complete release and waiver of any and all claims by the beneficiary against the United States relating to the unobligated balance of IMPL accounts as of the close of business on September 30, 1982, that during the period of October 1, 1985 through September 30, 1987, or earlier if determination on ownership and appropriate fund transfers has been completed, the funds remaining in such escrow accounts may be expended subject to the approval of the Secretary under section 13 of this title and requested by the respective governing bodies of the tribes, and that the unobligated balances of escrow accounts as of the close of business on September 30, 1987, be deposited into miscellaneous receipts of the Treasury.



§ 156. Deposit of funds from sales of lands and property of Five Civilized Tribes
The net receipts from the sales of surplus and unallotted lands and other tribal property belonging to any of the Five Civilized Tribes, after deducting the necessary expense of advertising and sale, may be deposited in national or State banks in the State of Oklahoma in the discretion of the Secretary of the Interior, such depositories to be designated by him under such rules and regulations governing the rate of interest thereon, the time of deposit and withdrawal thereof, and the security therefor, as he may prescribe. The interest accruing on such funds may be used to defray the expense of the per capita payments of such funds.
(Mar. 3, 1911, ch. 210, § 17, 36 Stat. 1070.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 157. Investments of stock required by treaties
All investments of stock, that are or may be required by treaties with the Indians, shall be made under the direction of the President; and special accounts of the funds under such treaties shall be kept at the Treasury, and statements thereof be annually laid before Congress.
(R.S. § 2095.)

Editorial Notes
Codification
R.S. § 2095 derived from act Jan. 9, 1837, ch. 1, § 3, 5 Stat. 135.



§ 158. Investment of proceeds of lands
The Secretary of the Interior shall invest in a manner which shall be in his judgment most safe and beneficial for the fund, all moneys that may be received under treaties containing stipulations for the payment to the Indians, annually, of interest upon the proceeds of the lands ceded by them; and he shall make no investment of such moneys, or of any portion, at a lower rate of interest than 5 per centum per annum.
(R.S. § 2096.)

Editorial Notes
Codification
R.S. § 2096 derived from act Jan. 9, 1837, ch. 1, § 4, 5 Stat. 135.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 159. Moneys due incompetents or orphans
The Secretary of the Interior is directed to cause settlements to be made with all persons appointed by the Indian councils to receive moneys due to incompetent or orphan Indians, and to require all moneys found to be due to such incompetent or orphan Indians to be returned to the Treasury; and all moneys so returned shall bear interest at the rate of 6 per centum per annum, until paid by order of the Secretary of the Interior to those entitled to the same. No money shall be paid to any person appointed by any Indian council to receive moneys due to incompetent or orphan Indians, but the same shall remain in the Treasury of the United States until ordered to be paid by the Secretary to those entitled to receive the same, and shall bear 6 per centum interest until so paid.
(R.S. § 2108.)

Editorial Notes
Codification
R.S. § 2108 derived from act July 5, 1862, ch. 135, § 6, 12 Stat. 529.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 160. Custody of stocks or bonds held in trust for tribes
All stocks, bonds, or other securities or evidences of indebtedness held by the Secretary of the Interior on June 10, 1876, in trust for the benefit of certain Indian tribes shall, within thirty days from that date, be transferred to the Treasurer of the United States, who shall become the custodian thereof; and it shall be the duty of said Treasurer to collect all interest falling due on said bonds, stocks, and so forth, and deposit the same in the Treasury of the United States, and to issue certificates of deposit therefor, in favor of the Secretary of the Interior, as trustee for various Indian tribes. And the Treasurer of the United States shall also become the custodian of all bonds and stocks which may be purchased for the benefit of any Indian tribe or tribes after the transfer of funds herein authorized, and shall make all purchases and sales of bonds and stocks authorized by treaty stipulations or by acts of Congress when requested so to do by the Secretary of the Interior: Provided, That nothing in this section shall in any manner impair or affect the supervisory and appellate powers and duties in regard to Indian affairs which may be vested in the Secretary of the Interior as trustee for various Indian tribes, except as to the custody of said bonds and the collection of interest thereon as hereinbefore mentioned.
(June 10, 1876, ch. 122, 19 Stat. 58.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Treasury, with certain exceptions, to Secretary of the Treasury, with power to delegate, see Reorg. Plan No. 26 of 1950, §§ 1, 2, eff. July 31, 1950, 15 F.R. 4935, 64 Stat. 1280, set out in the Appendix to Title 5, Government Organization and Employees.



§ 161. Deposit in Treasury of trust funds
The Secretary of the Interior is authorized to deposit, in the Treasury of the United States, any and all sums held by him on April 1, 1880, or which may be received by him, as Secretary of the Interior and trustee of various Indian tribes, on account of the redemption of United States bonds, or other stocks and securities belonging to the Indian trust fund, and all sums received on account of sales of Indian trust lands, and the sales of stocks lately purchased for temporary investment, whenever he is of the opinion that the best interests of the Indians will be promoted by such deposits, in lieu of investments; and the United States shall pay interest semiannually, from the date of deposit of any and all such sums in the United States Treasury, at the rate per annum stipulated by treaties or prescribed by law, and such payments shall be made in the usual manner, as each may become due, without further appropriation by Congress.
(Apr. 1, 1880, ch. 41, 21 Stat. 70.)

Statutory Notes and Related Subsidiaries
AppropriationsSection 2 of act June 26, 1934, ch. 756, 48 Stat. 1225, which was classified to section 725a of former Title 31, Money and Finance, repealed the permanent appropriation provided for in the last clause of this section under the title “Interest on Indian trust funds” effective July 1, 1935, and provided that such portions of any Acts as make permanent appropriations to be expended under such account are amended so as to authorize, in lieu thereof, annual appropriations from the general fund of the Treasury in identical terms and in such amounts as now provided by the laws providing such permanent appropriations.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 161a. Tribal funds in trust in Treasury Department; investment by Secretary of the Treasury; maturities; interest; funds held in trust for individual Indians(a) All funds held in trust by the United States and carried in principal accounts on the books of the United States Treasury to the credit of Indian tribes shall be invested by the Secretary of the Treasury, at the request of the Secretary of the Interior, in public debt securities with maturities suitable to the needs of the fund involved, as determined by the Secretary of the Interior, and bearing interest at rates determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketable obligations of the United States of comparable maturities.

(b) All funds held in trust by the United States and carried in principal accounts on the books of the United States Treasury to the credit of individual Indians shall be invested by the Secretary of the Treasury, at the request of the Secretary of the Interior, in public debt securities with maturities suitable to the needs of the fund involved, as determined by the Secretary of the Interior, and bearing interest at rates determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketable obligations of the United States of comparable securities.

(Feb. 12, 1929, ch. 178, § 1, 45 Stat. 1164; June 13, 1930, ch. 483, 46 Stat. 584; Pub. L. 98–451, Oct. 4, 1984, 98 Stat. 1729; Pub. L. 103–412, title I, § 103(a), Oct. 25, 1994, 108 Stat. 4241.)

Editorial Notes
Amendments1994—Pub. L. 103–412 designated existing provisions as subsec. (a) and added subsec. (b).
1984—Pub. L. 98–451 amended section generally, substituting provisions directing that all funds held in trust by the United States and carried in principal accounts on the books of the United States Treasury to the credit of Indian tribes be invested by the Secretary of the Treasury, at the request of the Secretary of the Interior, in public debt securities with maturities suitable to the needs of the fund involved, as determined by the Secretary of the Interior, and bearing interest at rates determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketable obligations of the United States of comparable maturities for provisions which required that all funds with account balances exceeding $500 held in trust by the United States and carried in principal accounts on the books of the Treasury Department to the credit of Indian tribes, upon which interest was not otherwise authorized by law, bear simple interest at the rate of 4 per centum per annum.
1930—Act June 13, 1930, amended section generally.

Statutory Notes and Related Subsidiaries
Effective Date of 1994 AmendmentPub. L. 103–412, title I, § 103(d), Oct. 25, 1994, 108 Stat. 4241, provided that: “The amendment made by subsection (a) [amending this section] shall apply to interest earned on amounts deposited or invested on or after the date of the enactment of this Act [Oct. 25, 1994].”


Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Treasury, with certain exceptions, to Secretary of the Treasury, with power to delegate, see Reorg. Plan No. 26 of 1950, §§ 1, 2, eff. July 31, 1950, 15 F.R. 4935, 64 Stat. 1280, set out in the Appendix to Title 5, Government Organization and Employees.



§ 161b. “Indian Money, Proceeds of Labor” fund; separate accounts for respective tribes; rate of interest
All tribal funds arising under section 155 of this title on June 13, 1930, included in the fund “Indian Money, Proceeds of Labor”, shall, on and after July 1, 1930, be carried on the books of the Treasury Department in separate accounts for the respective tribes, and all such funds with account balances exceeding $500 shall bear simple interest at the rate of 4 per centum per annum from July 1, 1930.
(Feb. 12, 1929, ch. 178, § 2, as added June 13, 1930, ch. 483, 46 Stat. 584.)

§ 161c. Surplus above requirements of fund; transfer to surplus fund of Treasury; retransfer
The amount held in any tribal fund account which, in the judgment of the Secretary of the Interior, is not required for the purpose for which the fund was created, shall be covered into the surplus fund of the Treasury; and so much thereof as is found to be necessary for such purpose may at any time thereafter be restored to the account on books of the Treasury without appropriation by Congress.
(Feb. 12, 1929, ch. 178, § 3, as added June 13, 1930, ch. 483, 46 Stat. 584.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 161d. Disposition of accrued interest
The interest accruing on Indian tribal funds under sections 161a to 161c of this title shall be subject to the same disposition as prescribed by existing law for the respective principal funds.
(Feb. 12, 1929, ch. 178, § 4, as added June 13, 1930, ch. 483, 46 Stat. 584.)

§ 162. Repealed. June 24, 1938, ch. 648, § 2, 52 Stat. 1037

Section, act May 25, 1918, ch. 86, § 28, 40 Stat. 591, related to segregation, deposit, and investment of tribal funds. See section 162a of this title.



§ 162a. Deposit of tribal funds in banks; bond or collateral security; investments; collections from irrigation projects; affirmative action required(a) Deposit of tribal trust funds in banksThe Secretary of the Interior is hereby authorized in his discretion, and under such rules and regulations as he may prescribe, to withdraw from the United States Treasury and to deposit in banks to be selected by him the common or community funds of any Indian tribe which are, or may hereafter be, held in trust by the United States and on which the United States is not obligated by law to pay interest at higher rates than can be procured from the banks. The said Secretary is also authorized, under such rules and regulations as he may prescribe, to withdraw from the United States Treasury and to deposit in banks to be selected by him the funds held in trust by the United States for the benefit of individual Indians: Provided, That no individual Indian money shall be deposited in any bank until the bank shall have agreed to pay interest thereon at a reasonable rate, subject, however, to the regulations of the Board of Governors of the Federal Reserve System in the case of member banks, and of the Board of Directors of the Federal Deposit Insurance Corporation in the case of insured nonmember banks, except that the payment of interest may be waived in the discretion of the Secretary of the Interior on any deposit which is payable on demand: Provided further, That no tribal or individual Indian money shall be deposited in any bank until the bank shall have furnished an acceptable bond or pledged collateral security therefor in the form of any public-debt obligations of the United States and any bonds, notes, or other obligations which are unconditionally guaranteed as to both interest and principal by the United States, except that no such bond or collateral shall be required to be furnished by any such bank which is entitled to the benefits of section 12B of the Federal Reserve Act, with respect to any deposits of such tribal or individual funds to the extent that such deposits are insured under such section: Provided, however, That nothing contained in this section, or in section 12B of the Federal Reserve Act, shall operate to deprive any Indian having unre­stricted funds on deposit in any such bank of the full protection afforded by section 12B of the Federal Reserve Act, irrespective of any interest such Indian may have in any restricted Indian funds on deposit in the same bank to the credit of a disbursing agent of the United States. For the purpose of this section and said Act, said unrestricted funds shall constitute a separate and distinct basis for an insurance claim: Provided further, That the Secretary of the Interior, if he deems it advisable and for the best interest of the Indians, may invest the trust funds of any tribe or individual Indian in any public-debt obligations of the United States and in any bonds, notes, or other obligations which are unconditionally guaranteed as to both interest and principal by the United States: And provided further, That the foregoing shall apply to the funds of the Osage Tribe of Indians, and the individual members thereof, only with respect to the deposit of such funds in banks.


(b) Investment of collections from irrigation projects and power operations on irrigation projectsThe Secretary of the Interior is authorized to invest any operation and maintenance collections from Indian irrigation projects and revenue collections from power operations on Indian irrigation projects in—(1) any public-debt obligations of the United States;

(2) any bonds, notes, or other obligations which are unconditionally guaranteed as to both principal and interest by the United States; or

(3) any obligations which are lawful investments for trust funds under the authority or control of the United States.

The Secretary of the Interior is authorized to use earning 11 So in original. Probably should be “earnings”. from investments under this subsection to pay operation and maintenance expenses of the project involved.

(c) Investment of tribal trust funds in public debt obligations(1) Notwithstanding subsection (a), the Secretary of the Interior, at the request of any Indian tribe, in the case of trust funds of such tribe, or any individual Indian, in the case of trust funds of such individual, is authorized to invest such funds, or any part thereof, in guaranteed or public debt obligations of the United States or in a mutual fund, otherwise known as an open-ended diversified investment management company if—(A) the portfolio of such mutual fund consists entirely of public-debt obligations of the United States, or bonds, notes, or other obligations which are unconditionally guaranteed as to both interest and principal by the United States, or a combination thereof;

(B) the trust funds to be invested exceed $50,000;

(C) the mutual fund is registered by the Securities and Exchange Commission; and

(D) the Secretary is satisfied with respect to the security and protection provided by the mutual fund against loss of the principal of such trust funds.


(2) The Secretary, as a condition to complying with a request pursuant to paragraph (1) of this subsection, is authorized to require such tribe or individual Indian, as the case may be, to enter into an agreement with the Secretary for the purpose of relieving the United States of any liability in connection with the interest, or amount thereof, payable in connection with such trust funds so invested during the period of that investment.

(3) Investments pursuant to paragraph (1) of this subsection shall be deemed to be the same as cash or a bank deposit for purposes of section 955 of this title.22 See References in Text note below.


(d) Trust responsibilities of Secretary of the InteriorThe Secretary’s proper discharge of the trust responsibilities of the United States shall include (but are not limited to) the following:(1) Providing adequate systems for accounting for and reporting trust fund balances.

(2) Providing adequate controls over receipts and disbursements.

(3) Providing periodic, timely reconciliations to assure the accuracy of accounts.

(4) Determining accurate cash balances.

(5) Preparing and supplying account holders with periodic statements of their account performance and with balances of their account which shall be available on a daily basis.

(6) Establishing consistent, written policies and procedures for trust fund management and accounting.

(7) Providing adequate staffing, supervision, and training for trust fund management and accounting.

(8) Appropriately managing the natural resources located within the boundaries of Indian reservations and trust lands.


(June 24, 1938, ch. 648, § 1, 52 Stat. 1037; Pub. L. 98–146, title I, Nov. 4, 1983, 97 Stat. 929; Pub. L. 101–644, title III, § 302, Nov. 29, 1990, 104 Stat. 4667; Pub. L. 103–412, title I, §§ 101, 103(b), (c), Oct. 25, 1994, 108 Stat. 4240, 4241.)

Editorial Notes

References in TextSection 12B of the Federal Reserve Act, referred to in subsec. (a), formerly classified to section 264 of Title 12, Banks and Banking, has been withdrawn from the Federal Reserve Act and incorporated in the Federal Deposit Insurance Act which is classified to chapter 16 (§ 1811 et seq.) of Title 12.
Section 955 of this title, referred to in subsec. (c)(3), which related to tax exemptions for equalization allotments and cash payments received in lieu thereof by members of the Agua Caliente Band, was omitted from the Code as being of special and not general application.

Amendments1994—Subsec. (a). Pub. L. 103–412, § 103(b), inserted “to withdraw from the United States Treasury and” after “prescribe,” in second sentence.
Subsecs. (b), (c). Pub. L. 103–412, § 103(c), redesignated subsec. (b), relating to investment of trust funds, as (c).
Subsec. (d). Pub. L. 103–412, § 101, added subsec. (d).
1990—Subsec. (a). Pub. L. 101–644, which directed the designation of existing provisions as subsec. (a) and the addition of subsec. (b), was executed by adding subsec. (b) relating to investment of trust funds. See 1983 Amendment note below.
1983—Pub. L. 98–146 designated existing provisions as subsec. (a) and added subsec. (b).

Statutory Notes and Related Subsidiaries
Repeal of Inconsistent Provisions and Construction With Other LawsAct June 24, 1938, ch. 648, § 2, 52 Stat. 1037, repealed act May 25, 1918, ch. 86, § 28, 40 Stat. 591, which was contained in former section 162 of this title, and all other inconsistent acts.
Act June 24, 1938, ch. 648, § 3, 52 Stat. 1038, provided: “Nothing contained in this act shall be construed as affecting the provisions of the Federal Reserve Act or regulations issued thereunder relating to the payment of interest on deposits.”


Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 163. Roll of membership of Indian tribes
The Secretary of the Interior is authorized, wherever in his discretion such action would be for the best interest of the Indians, to cause a final roll to be made of the membership of any Indian tribe; such rolls shall contain the ages and quantum of Indian blood, and when approved by the said Secretary are declared to constitute the legal membership of the respective tribes for the purpose of segregating the tribal funds as provided in section 162 11 See References in Text note below. of this title, and shall be conclusive both as to ages and quantum of Indian blood: Provided, That the foregoing shall not apply to the Five Civilized Tribes or to the Osage Tribe of Indians, or to the Chippewa Indians of Minnesota, or the Menominee Indians of Wisconsin.
(June 30, 1919, ch. 4, § 1, 41 Stat. 9.)

Editorial Notes

References in TextSection 162 of this title, referred to in text, was repealed by act June 24, 1938, ch. 648, § 2, 52 Stat. 1037. See section 162a of this title.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 164. Restoration to tribal ownership of unclaimed per capita and other individual payments of tribal trust funds; deposit in general fund of the Treasury
Unless otherwise specifically provided by law, the share of an individual member of an Indian tribe or group in a per capita or other distribution, individualization, segregation, or proration of Indian tribal or group funds held in trust by the United States, or in an annuity payment under a treaty, heretofore or hereafter authorized by law, and any interest earned on such share that is properly creditable to the individual shall be restored to tribal ownership if for any reason such share cannot be paid to the individual entitled thereto and remains unclaimed for a period of six years from the date of the administrative directive to make the payment, or one year from September 22, 1961, whichever occurs later: Provided, That if such individual is a member of an Indian tribe or group that has no governing body recognized by the Secretary of the Interior as authorized to act on behalf of the tribe or group, such unpaid share and interest shall be regarded as not capable of restoration to a tribal or group entity and shall be deposited in the general fund of the Treasury of the United States.
(Pub. L. 87–283, § 1, Sept. 22, 1961, 75 Stat. 584.)

§ 165. Notice to Congressional committees
The Secretary shall not restore to tribal ownership or deposit in the general fund of the Treasury any funds pursuant to section 164 of this title and this section until sixty calendar days (exclusive of days on which either the Senate or the House of Representatives is not in session because of an adjournment of more than three days to a day certain) after he has submitted notice of his proposed action to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives unless each of said committees has theretofore notified him that it has no objection to the proposed action.
(Pub. L. 87–283, § 2, Sept. 22, 1961, 75 Stat. 584; Pub. L. 103–437, § 10(b), Nov. 2, 1994, 108 Stat. 4589.)

Editorial Notes
Amendments1994—Pub. L. 103–437 substituted “Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives” for “Committees on Interior and Insular Affairs of the Senate and the House of Representatives”.



§ 166. Applicability of Federal Advisory Committee Act
The activities of the Department of the Interior associated with the Department’s consultation with Indian tribes and organizations related to the management of funds held in trust by the United States for Indian tribes shall be exempt from the Federal Advisory Committee Act (5 U.S.C. App.).
(Pub. L. 103–435, § 19, Nov. 2, 1994, 108 Stat. 4574.)

Editorial Notes

References in TextThe Federal Advisory Committee Act, referred to in text, is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, as amended, which is set out in the Appendix to Title 5, Government Organization and Employees.



§ 167. Trust status of lease payments(a) Definition of SecretaryIn this section, the term “Secretary” means the Secretary of the Interior.


(b) Treatment of lease payments(1) In generalExcept as provided in paragraph (2) and at the request of the Indian tribe or individual Indian, any advance payments, bid deposits, or other earnest money received by the Secretary in connection with the review and Secretarial approval under any other Federal law (including regulations) of a sale, lease, permit, or any other conveyance of any interest in any trust or restricted land of any Indian tribe or individual Indian shall, upon receipt and prior to Secretarial approval of the contract or conveyance instrument, be held in the trust fund system for the benefit of the Indian tribe and individual Indian from whose land the funds were generated.


(2) RestrictionIf the advance payment, bid deposit, or other earnest money received by the Secretary results from competitive bidding, upon selection of the successful bidder, only the funds paid by the successful bidder shall be held in the trust fund system.



(c) Use of funds(1) In generalOn the approval of the Secretary of a contract or other instrument for a sale, lease, permit, or any other conveyance described in subsection (b)(1), the funds held in the trust fund system and described in subsection (b), along with all income generated from the investment of those funds, shall be disbursed to the Indian tribe or individual Indian landowners.


(2) AdministrationIf a contract or other instrument for a sale, lease, permit, or any other conveyance described in subsection (b)(1) is not approved by the Secretary, the funds held in the trust fund system and described in subsection (b), along with all income generated from the investment of those funds, shall be paid to the party identified in, and in such amount and on such terms as set out in, the applicable regulations, advertisement, or other notice governing the proposed conveyance of the interest in the land at issue.



(d) ApplicabilityThis section shall apply to any advance payment, bid deposit, or other earnest money received by the Secretary in connection with the review and Secretarial approval under any other Federal law (including regulations) of a sale, lease, permit, or any other conveyance of any interest in any trust or restricted land of any Indian tribe or individual Indian on or after December 18, 2018.


(Pub. L. 115–325, title II, § 207, Dec. 18, 2018, 132 Stat. 4464.)



CHAPTER 5—PROTECTION OF INDIANS



Sec.


171 to 173.Repealed.


174.Superintendence by President over tribes west of Mississippi.


175.United States attorneys to represent Indians.


176.Survey of reservations.


177.Purchases or grants of lands from Indians.


178.Fees on behalf of Indian parties in contests under public land laws.


179.Driving stock to feed on lands.


180.Settling on or surveying lands belonging to Indians by treaty.


181.Rights of white men marrying Indian women; tribal property.


182.Rights of Indian women marrying white men; tribal property.


183.Marriage of white men to Indian women; evidence.


184.Rights of children born of marriages between white men and Indian women.


185.Protection of Indians desiring civilized life.


186 to 189.Repealed or Omitted.


190.Sale of plants or tracts not needed for administrative or allotment purposes.


191.Repealed.


192.Sale by agents of cattle or horses not required.


193.Proceedings against goods seized for certain violations.


194.Trial of right of property; burden of proof.


195.Repealed.


196.Sale or other disposition of dead timber.


197.Disposition of dead timber on reservations in Minnesota.


198.Contagious and infectious diseases; quarantine.


199.Access to records of Five Civilized Tribes.


199a.Custody of records; Oklahoma Historical Society.


200.Report of offense or case of Indian incarcerated in agency jail.


201.Penalties; how recovered.


202.Inducing conveyances by Indians of trust interests in lands.



§§ 171 to 173. Repealed. May 21, 1934, ch. 321, 48 Stat. 787

Section 171, R.S. § 2111, related to imposition of a penalty for sending seditious messages intending to contravene a United States treaty or law.


Section 172, R.S. § 2112, related to imposition of a penalty for carrying seditious messages intending to contravene a United States treaty or law.


Section 173, R.S. § 2113, related to imposition of a penalty for corresponding with foreign nations intending to incite Indians to war.



§ 174. Superintendence by President over tribes west of Mississippi
The President is authorized to exercise general superintendence and care over any tribe or nation which was removed upon an exchange of territory under authority of the act of May 28, 1830, “to provide for an exchange of lands with the Indians residing in any of the States or Territories, and for their removal west of the Mississippi;” and to cause such tribe or nation to be protected, at their new residence, against all interruption or disturbance from any other tribe or nation of Indians, or from any other person or persons whatever.
(R.S. § 2114.)

Editorial Notes
Codification
R.S. § 2114 derived from act May 28, 1830, ch. 148, §§ 7, 8, 4 Stat. 412.

Statutory Notes and Related Subsidiaries
American Indian Policy Review CommissionPub. L. 93–580, Jan. 2, 1975, 88 Stat. 1910, as amended by Pub. L. 94–80, §§ 1–4, Aug. 9, 1975, 89 Stat. 415, 416; Pub. L. 95–5, Feb. 17, 1977, 91 Stat. 13, provided for the establishment, membership, etc., of the American Indian Policy Review Commission, and for investigations, studies, and a final report respecting Indian tribal government affairs, with the Commission to cease to exist three months after submission of the final report but not later than June 30, 1977, and Congressional committee reports to Congress within two years after referral to committee of the final report by the President of the Senate and Speaker of the House.



§ 175. United States attorneys to represent Indians
In all States and Territories where there are reservations or allotted Indians the United States attorney shall represent them in all suits at law and in equity.
(Mar. 3, 1893, ch. 209, § 1, 27 Stat. 631; June 25, 1948, ch. 646, § 1, 62 Stat. 909.)

Statutory Notes and Related Subsidiaries

Change of Name
“United States attorney” substituted in text for “United States district attorney” on authority of act June 25, 1948. See section 541 of Title 28, Judiciary and Judicial Procedure.



§ 176. Survey of reservations
Whenever it becomes necessary to survey any Indian or other reservations, or any lands, the same shall be surveyed under the direction and control of the Bureau of Land Management, and as nearly as may be in conformity to the rules and regulations under which other public lands are surveyed.
(R.S. § 2115; 1946 Reorg. Plan No. 3, § 403, eff. July 16, 1946, 11 F.R. 7876, 60 Stat. 1100.)

Editorial Notes
Codification
R.S. § 2115 derived from act Apr. 8, 1864, ch. 48, § 6, 13 Stat. 41.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.
“Bureau of Land Management” substituted in text for “General Land Office” pursuant to section 403 of Reorg. Plan No. 3 of 1946, set out in the Appendix to Title 5, which established the Bureau and transferred thereto the powers and duties of the General Land Office.



§ 177. Purchases or grants of lands from Indians
No purchase, grant, lease, or other conveyance of lands, or of any title or claim thereto, from any Indian nation or tribe of Indians, shall be of any validity in law or equity, unless the same be made by treaty or convention entered into pursuant to the Constitution. Every person who, not being employed under the authority of the United States, attempts to negotiate such treaty or convention, directly or indirectly, or to treat with any such nation or tribe of Indians for the title or purchase of any lands by them held or claimed, is liable to a penalty of $1,000. The agent of any State who may be present at any treaty held with Indians under the authority of the United States, in the presence and with the approbation of the commissioner of the United States appointed to hold the same, may, however, propose to, and adjust with, the Indians the compensation to be made for their claim to lands within such State, which shall be extinguished by treaty.
(R.S. § 2116.)

Editorial Notes
Codification
R.S. § 2116 derived from act June 30, 1834, ch. 161, § 12, 4 Stat. 730.



§ 178. Fees on behalf of Indian parties in contests under public land laws
In contests initiated by or against Indians, to an entry, filing or other claims, under the laws of Congress relating to public lands for any sufficient cause affecting the legality or validity of the entry, filing or claim, the fees to be paid by and on behalf of the Indian party in any case shall be one-half of the fees provided by law in such cases, and said fees shall be paid by the Commissioner of Indian Affairs, with the approval of the Secretary of the Interior, on an account stated by the proper land officers through the Secretary of the Interior or such officer as he may designate.
(Mar. 3, 1893, ch. 209, § 1, 27 Stat. 631; 1946 Reorg. Plan No. 3, § 403, eff. July 16, 1946, 11 F.R. 7876, 60 Stat. 1100.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.
“Secretary of the Interior or such officer as he may designate” substituted in text for “Commissioner of the General Land Office” on authority of section 403(d) and (e) of Reorg. Plan No. 3 of 1946, set out in the Appendix to Title 5, which abolished office of Commissioner of General Land Office and transferred functions of General Land Office to Secretary of the Interior or such officers and agencies of Department of the Interior as he may designate.



§ 179. Driving stock to feed on lands
Every person who drives or otherwise conveys any stock of horses, mules, or cattle, to range and feed on any land belonging to any Indian or Indian tribe, without the consent of such tribe, is liable to a penalty of $1 for each animal of such stock. This section shall not apply to Creek lands.
(R.S. § 2117; Mar. 1, 1901, ch. 676, § 37, 31 Stat. 871; June 30, 1902, ch. 1323, § 17, 32 Stat. 504.)

Editorial Notes
Codification
R.S. § 2117 derived from act June 30, 1834, ch. 161, § 9, 4 Stat. 730.



§ 180. Settling on or surveying lands belonging to Indians by treaty
Every person who makes a settlement on any lands belonging, secured, or granted by treaty with the United States to any Indian tribe, or surveys or attempts to survey such lands, or to designate any of the boundaries by marking trees, or otherwise, is liable to a penalty of $1,000. The President may, moreover, take such measures and employ such military force as he may judge necessary to remove any such person from the lands.
(R.S. § 2118.)

Editorial Notes
Codification
R.S. § 2118 derived from act June 30, 1834, ch. 161, § 11, 4 Stat. 730.



§ 181. Rights of white men marrying Indian women; tribal property
No white man, not otherwise a member of any tribe of Indians, who may after August 9, 1888, marry an Indian woman, member of any Indian tribe in the United States, or any of its Territories except the Five Civilized Tribes in the Indian Territory, shall by such marriage after August 9, 1888, acquire any right to any tribal property, privilege, or interest whatever to which any member of such tribe is entitled.
(Aug. 9, 1888, ch. 818, § 1, 25 Stat. 392.)

§ 182. Rights of Indian women marrying white men; tribal property
Every Indian woman, member of any such tribe of Indians, who may be married after August 9, 1888, to any citizen of the United States, is hereby declared to become by such marriage a citizen of the United States, with all the rights, privileges, and immunities of any such citizen, being a married woman: Provided, That nothing in sections 181 to 183 of this title contained shall impair or in any way affect the right or title of such married woman to any tribal property or any interest therein.
(Aug. 9, 1888, ch. 818, § 2, 25 Stat. 392.)

§ 183. Marriage of white men to Indian women; evidence
Whenever the marriage of any white man with any Indian woman, a member of any such tribe of Indians, is required or offered to be proved in any judicial proceeding, evidence of the admission of such fact by the party against whom the proceeding is had, or evidence of general repute, or of cohabitation as married persons, or any other circumstantial or presumptive evidence from which the fact may be inferred, shall be competent.
(Aug. 9, 1888, ch. 818, § 3, 25 Stat. 392.)

§ 184. Rights of children born of marriages between white men and Indian women
All children born of a marriage solemnized prior to June 7, 1897, between a white man and an Indian woman by blood and not by adoption, where said Indian woman was on that date, or was at the time of her death, recognized by the tribe, shall have the same rights and privileges to the property of the tribe to which the mother belongs, or belonged at the time of her death, by blood, as any other member of the tribe, and no prior Act of Congress shall be construed as to debar such child of such right.
(June 7, 1897, ch. 3, 30 Stat. 90.)

§ 185. Protection of Indians desiring civilized life
Whenever any Indian, being a member of any band or tribe with whom the Government has or shall have entered into treaty stipulations, being desirous to adopt the habits of civilized life, has had a portion of the lands belonging to his tribe allotted to him in severalty, in pursuance of such treaty stipulations, the agent and superintendent of such tribe shall take such measures, not inconsistent with law, as may be necessary to protect such Indian in the quiet enjoyment of the lands so allotted to him.
(R.S. § 2119.)

Editorial Notes
Codification
R.S. § 2119 derived from act June 14, 1862, ch. 101, § 1, 12 Stat. 427.

Statutory Notes and Related Subsidiaries
Indian AgentsThe services of Indian agents have been dispensed with. See note set out under section 64 of this title.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 186. Repealed. May 21, 1934, ch. 321, 48 Stat. 787

Section, R.S. § 2120, related to trespassing on lands of civilized Indians.



§ 187. Omitted
Editorial Notes
Codification
Section, R.S. § 2121, which directed the Superintendent of Indian Affairs to suspend a trespasser (as described in section 186 of this title) who is the chief or headman of a band or tribe from his office for 3 months and to deprive him of all benefits and emoluments of such office during that time but allowed the Superintendent to restore him to his office sooner if the Superintendent should so decide, was omitted in view of the repeal of section 186 of this title.



§§ 188, 189. Repealed. Oct. 31, 1951, ch. 654, § 1(49), (50), 65 Stat. 703

Section 188, R.S. § 2122, related to sale of buildings belonging to United States.


Section 189, R.S. § 2123, related to sale of lands with buildings.



§ 190. Sale of plants or tracts not needed for administrative or allotment purposes
Subject to applicable regulations under chapters 1 to 11 of title 40 and division C (except sections 3302, 3306(f), 3307(e), 3501(b), 3509, 3906, 4104, 4710, and 4711) of subtitle I of title 41, the Secretary of the Interior is authorized in his discretion to sell and convey by deed or patent, under such terms and conditions as he may prescribe, at not less than their appraised value, nonreservation Government tracts or plants or tribal administrative plants or reserves, or parts thereof, not exceeding forty acres in area and not exceeding $2,000 in value, not longer needed for Indian administrative or allotment purposes, and small unallotted tracts not exceeding forty acres, where a sale will serve the tribal interests. All sales made under this section shall be at public auction, to the highest and best bidder.
And the Secretary of the Interior is further authorized, where a tract to be disposed of under this section or any other Act authorizing the disposition of tribal lands requires survey as basis for a deed or patent, to accept from the grantee, in addition to the purchase price, an amount sufficient to cover the survey costs.
The net proceeds of sale of any tribal site, plant, or tract shall be deposited in the Treasury of the United States to the credit of the Indians owning the same, to be disposed of for their benefit in accordance with existing law.
(Apr. 12, 1924, ch. 93, 43 Stat. 93; Oct. 31, 1951, ch. 654, § 2(16), 65 Stat. 707.)

Editorial Notes
Codification
In text, “chapters 1 to 11 of title 40 and division C (except sections 3302, 3306(f), 3307(e), 3501(b), 3509, 3906, 4104, 4710, and 4711) of subtitle I of title 41” substituted for “the Federal Property and Administrative Services Act of 1949, as amended” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, which Act enacted Title 40, Public Buildings, Property, and Works, and Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.

Amendments1951—Act Oct. 31, 1951, inserted reference to applicable regulations of Federal Property and Administrative Services Act of 1949, as amended, at beginning of first par., and, in third par., struck out requirement that net proceeds of sales of Government-owned nontribal plants or lands be deposited in Treasury of United States.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 191. Repealed. Oct. 31, 1951, ch. 654, § 1(51), 65 Stat. 703

Section, acts July 1, 1898, ch. 545, § 6, 30 Stat. 596; June 25, 1910, ch. 431, § 22, 36 Stat. 861, related to transfer or sale of Government property at reservations.



§ 192. Sale by agents of cattle or horses not required
The agent of each tribe of Indians, lawfully residing in the Indian country, is authorized to sell for the benefit of such Indians any cattle, horses, or other livestock belonging to the Indians, and not required for their use and subsistence, under such regulations as shall be established by the Secretary of the Interior. But no such sale shall be made so as to interfere with the execution of any order lawfully issued by the Secretary of the Army, connected with the movement or subsistence of troops.
(R.S. § 2127; July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501.)

Editorial Notes
Codification
R.S. § 2127 derived from act Mar. 3, 1865, ch. 127, § 9, 13 Stat. 563.

Statutory Notes and Related Subsidiaries

Change of Name
Department of War designated Department of the Army and title of Secretary of War changed to Secretary of the Army by section 205(a) of act July 26, 1947, ch. 343, title II, 61 Stat. 501. Section 205(a) of act July 26, 1947, was repealed by section 53 of act Aug. 10, 1956, ch. 1041, 70A Stat. 641. Section 1 of act Aug. 10, 1956, enacted “Title 10, Armed Forces” which in sections 3010 to 3013 continued Department of the Army under administrative supervision of Secretary of the Army.

Indian AgentsThe services of Indian agents have been dispensed with. See note set out under section 64 of this title.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 193. Proceedings against goods seized for certain violations
When goods or other property shall be seized for any violation of title 28 of the Revised Statutes it shall be lawful for the person prosecuting on behalf of the United States to proceed against such goods, or other property, in the manner directed to be observed in the case of goods, wares, or merchandise brought into the United States in violation of the revenue laws.
(R.S. § 2125.)

Editorial Notes

References in TextTitle 28 of the Revised Statutes, referred to in text, was in the original “this Title”, meaning title 28 of the Revised Statutes, consisting of R.S. §§ 2039 to 2157. For complete classification of R.S. §§ 2039 to 2157 to the Code, see Tables.

Codification
R.S. § 2125 derived from act June 30, 1834, ch. 161, § 28, 4 Stat. 734.



§ 194. Trial of right of property; burden of proof
In all trials about the right of property in which an Indian may be a party on one side, and a white person on the other, the burden of proof shall rest upon the white person, whenever the Indian shall make out a presumption of title in himself from the fact of previous possession or ownership.
(R.S. § 2126.)

Editorial Notes
Codification
R.S. § 2126 derived from act June 30, 1834, ch. 161, § 22, 4 Stat. 733.



§ 195. Repealed. Aug. 15, 1953, ch. 506, § 2(b), 67 Stat. 590

Section, act July 4, 1884, ch. 180, § 1, 23 Stat. 94, related to sale of cattle purchased by Government to nontribal members.



§ 196. Sale or other disposition of dead timber
The President of the United States may from year to year in his discretion under such regulations as he may prescribe authorize the Indians residing on reservations or allotments, the fee to which remains in the United States, to fell, cut, remove, sell or otherwise dispose of the dead timber standing, or fallen, on such reservation or allotment for the sole benefit of such Indian or Indians. But whenever there is reasonable cause to believe that such timber has been killed, burned, girdled, or otherwise injured for the purpose of securing its sale under this section then in that case such authority shall not be granted.
(Feb. 16, 1889, ch. 172, 25 Stat. 673.)

§ 197. Disposition of dead timber on reservations in Minnesota
The Secretary of the Interior may in his discretion, from year to year, under such regulations as he may prescribe, authorize the Indians residing on any Indian reservation in the State of Minnesota, whether the same has been allotted in severalty or is still unallotted, to fell, cut, remove, sell, or otherwise dispose of the dead timber, standing or fallen on such reservation or any part thereof, for the sole benefit of such Indians; and he may also in like manner authorize the Chippewa Indians of Minnesota who have any interest or right in the proceeds derived from the sales of ceded Indian lands or the timber growing thereon, whereof the fee is still in the United States, to fell, cut, remove, or dispose of the dead timber, otherwise than by sale, standing or fallen, on such ceded land. But whenever there is reason to believe that such dead timber in either case has been killed, burned, girdled, or otherwise injured for the purpose of securing its sale under this section, then in that case authority shall not be granted.
(June 7, 1897, ch. 3, 30 Stat. 90.)

Statutory Notes and Related Subsidiaries
Chippewa Reservation and Ceded Lands in MinnesotaAct June 27, 1902, ch. 1157, § 4, 32 Stat. 404, provided: “That so much of the Act of June seventh, eighteen hundred and ninety-seven, entitled ‘An Act making appropriations for the current and contingent expenses of the Indian Department and fulfilling treaty stipulations with various Indian tribes for the fiscal year ending June thirtieth, eighteen hundred and ninety-eight, and for other purposes,’ as authorizes the sale of dead timber, standing or fallen, under regulations prescribed by the Secretary of the Interior, on the Chippewa reservations and ceded lands in the State of Minnesota, is hereby repealed: Provided, That nothing herein contained shall be held in any way to affect contracts already entered into and now in force for the sale and cutting of dead timber, standing or fallen, on said reservations and ceded lands.”




§ 198. Contagious and infectious diseases; quarantine
Whenever the Secretary of the Interior shall find any Indian afflicted with tuberculosis, trachoma, or other contagious or infectious diseases, he may, if in his judgment the health of the afflicted Indian or that of other persons require it, isolate or quarantine such afflicted Indian in a hospital or other place for treatment. The Secretary of the Interior may employ such means as may be necessary in the isolation, or quarantine, of such Indian, and it shall be the duty of such Indian so afflicted to obey any order or regulation made by the Secretary of the Interior in carrying out this provision.
(Aug. 1, 1914, ch. 222, § 1, 38 Stat. 584.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 199. Access to records of Five Civilized Tribes
The Secretary of the Interior, or his accredited representative, shall at all times have access to any books and records of the Choctaw, Chickasaw, Cherokee, Creek, and Seminole Tribes, whether in possession of any of the officers of either of said tribes or any officer or custodian thereof, of the State of Oklahoma.
(Mar. 1, 1907, ch. 2285, 34 Stat. 1027.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 199a. Custody of records; Oklahoma Historical Society
Title to records of Indian tribes heretofore placed with the Oklahoma Historical Society of the State of Oklahoma by the Secretary of the Interior shall remain vested in the United States and such records shall be held by the said society under rules and regulations prescribed by the Archivist of the United States: Provided, That copies of any such rec­ords, documents, books, or papers held by the said society when certified by the secretary or chief clerk thereof under its seal, or by the officer or person acting as secretary or chief clerk, shall be evidence equally with the original, and in making such certified copies the said secretary or acting secretary and the said chief clerk or acting chief clerk shall be acting as a Federal agent, and such certified copies shall have the same force and effect as if made by the Archivist of the United States as provided in section 2116(b) of title 44: Provided further, That whenever such certified copies are desired for official use by the Federal Government they shall be furnished without cost: Provided further, That any such records held by the said society shall be promptly returned to the Government official designated by the Archivist of the United States upon his request therefor.
(Mar. 27, 1934, ch. 93, 48 Stat. 501; Oct. 25, 1951, ch. 562, § 4(5), 65 Stat. 640; Pub. L. 98–497, title I, § 107(i), Oct. 19, 1984, 98 Stat. 2292.)

Editorial Notes
Codification
“Section 2116(b) of title 44” substituted in text for “section 509(b) of the Federal Records Act of 1950 (64 Stat. 583)” on authority of section 2(b) of Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1305, the first section of which enacted Title 44, Public Printing and Documents, and restated such section 509(b) as section 2112(b) of Title 44, and Pub. L. 98–497, title I, § 102(a)(1), Oct. 19, 1984, 98 Stat. 2280, which renumbered section 2112(b) as 2116(b).

Amendments1984—Pub. L. 98–497 substituted “Archivist of the United States” for “Administrator of General Services” in three places.
1951—Act Oct. 25, 1951, transferred control of Indian tribal records, heretofore placed hereunder with Oklahoma Historical Society, from Secretary of the Interior to Administrator of General Services.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of Title 44, Public Printing and Documents.



§ 200. Report of offense or case of Indian incarcerated in agency jail
Whenever an Indian shall be incarcerated in an agency jail, or any other place of confinement, on an Indian reservation or at an Indian school, a report or record of the offense or case shall be immediately submitted to the superintendent of the reservation or such official or officials as he may designate, and such report shall be made a part of the records of the agency office.
(Aug. 1, 1914, ch. 222, § 1, 38 Stat. 586.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 201. Penalties; how recovered
All penalties which shall accrue under title 28 of the Revised Statutes shall be sued for and recovered in an action in the nature of an action of debt, in the name of the United States, before any court having jurisdiction of the same, in any State or Territory in which the defendant shall be arrested or found, the one half to the use of the informer and the other half to the use of the United States, except when the prosecution shall be first instituted on behalf of the United States, in which case the whole shall be to their use.
(R.S. § 2124.)

Editorial Notes

References in TextTitle 28 of the Revised Statutes, referred to in text, was in the original “this Title”, meaning title 28 of the Revised Statutes, consisting of R.S. §§ 2039 to 2157. For complete classification of R.S. §§ 2039 to 2157 to the Code, see Tables.

Codification
R.S. § 2124 derived from act June 30, 1834, ch. 161, § 27, 4 Stat. 733.



§ 202. Inducing conveyances by Indians of trust interests in lands
It shall be unlawful for any person to induce any Indian to execute any contract, deed, mortgage, or other instrument purporting to convey any land or any interest therein held by the United States in trust for such Indian, or to offer any such contract, deed, mortgage, or other instrument for record in the office of any recorder of deeds. Any person violating this provision shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by a fine not exceeding $500 for the first offense, and if convicted for a second offense may be punished by a fine not exceeding $500 or imprisonment not exceeding one year, or by both such fine and imprisonment, in the discretion of the court. This section shall not apply to any lease or other contract authorized by law to be made.
(June 25, 1910, ch. 431, § 5, 36 Stat. 857.)

Editorial Notes
Codification
Section was formerly classified to section 115 of Title 18, Criminal Code and Criminal Procedure, prior to the general revision and enactment of Title 18, Crimes and Criminal Procedure, by act June 25, 1948, ch. 645, § 1, 62 Stat. 683.




CHAPTER 6—GOVERNMENT OF INDIAN COUNTRY AND RESERVATIONS




SUBCHAPTER I—GENERALLY


Sec.


211.Creation of Indian reservations.


212 to 228.Repealed.


229.Injuries to property by Indians.


230.Depositions by agents touching depredations.


231.Enforcement of State laws affecting health and education; entry of State employees on Indian lands.


232.Jurisdiction of New York State over offenses committed on reservations within State.


233.Jurisdiction of New York State courts in civil actions.



SUBCHAPTER II—TRAFFIC IN INTOXICATING LIQUORS


241 to 252.Repealed.


253.Wines for sacramental purposes.


254.Repealed.



SUBCHAPTER III—TRADERS WITH INDIANS


261.Power to appoint traders with Indians.


262.Persons permitted to trade with Indians.


263.Prohibition of trade by President.


264.Trading without license; white persons as clerks.


265, 266.Repealed.



SUBCHAPTER I—GENERALLY
§ 211. Creation of Indian reservations
No Indian reservation shall be created, nor shall any additions be made to one heretofore created, within the limits of the States of New Mexico and Arizona, except by Act of Congress.
(May 25, 1918, ch. 86, § 2, 40 Stat. 570.)

§§ 212 to 215. Repealed. June 25, 1948, ch. 645, § 21, 62 Stat. 862

Section 212, R.S. § 2143, related to arson. See section 1153 of Title 18, Crimes and Criminal Procedure.


Section 213, R.S. § 2142, related to assault. See section 1153 of Title 18.


Section 214, R.S. § 2138; act June 30, 1919, ch. 4, § 1, 41 Stat. 9, related to removing cattle from Indian country.


Section 215, R.S. § 2144, related to forgery and depredations on the mails. See sections 1151 and 1152 of Title 18.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Sept. 1, 1948, see act June 25, 1948, ch. 645, § 20, 62 Stat. 862.



§ 216. Repealed. Pub. L. 86–634, § 4, July 12, 1960, 74 Stat. 469

Section, R.S. § 2137, prohibited hunting by non-Indians on Indian lands except for subsistence. See section 1165 of Title 18, Crimes and Criminal Procedure.



§§ 217 to 218. Repealed. June 25, 1948, ch. 645, § 21, 62 Stat. 862

Section 217, R.S. § 2145, related to general laws as to punishment extended to Indian country. See sections 1151 and 1152 of Title 18, Crimes and Criminal Procedure.


Section 217a, act June 8, 1940, ch. 276, 54 Stat. 249, related to jurisdiction of Kansas over offenses committed by or against Indians or reservations. See section 3243 of Title 18.


Section 218, R.S. § 2146; act Feb. 18, 1875, ch. 80, § 1, 18 Stat. 318, related to exceptions as to extension of general laws. See sections 1151 and 1152 of Title 18.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Sept. 1, 1948, see act June 25, 1948, ch. 645, § 20, 62 Stat. 862.



§§ 219 to 226. Repealed. May 21, 1934, ch. 321, 48 Stat. 787

Section 219, R.S. § 2134, related to foreigners entering Indian country without passports, penalty for such entry and contents of passports.


Section 220, R.S. § 2147, related to authority to remove person from Indian country and to use of military force.


Section 221, R.S. § 2148, related to person returning after removal from Indian country.


Section 222, R.S. § 2149, related to authority to remove person from Indian reservation and use of necessary force.


Section 223, R.S. § 2150, related to employment of military.


Section 224, R.S. § 2151, related to detention and treatment of persons apprehended by military.


Section 225, R.S. § 2152, related to arrest of absconding Indians, use of military force to apprehend such Indians and to prevent tribal hostilities.


Section 226, R.S. § 2153, related to posse comitatus in executing process.



§§ 227, 228. Repealed. June 25, 1948, ch. 645, § 21, 62 Stat. 862

Section 227, R.S. § 2154, related to reparation for injuries to Indian property. See section 1160 of Title 18, Crimes and Criminal Procedure.


Section 228, R.S. § 2155, related to payment of reparation where offender is unable to. See section 1160 of Title 18.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Sept. 1, 1948, see act June 25, 1948, ch. 645, § 20, 62 Stat. 862.



§ 229. Injuries to property by Indians
If any Indian, belonging to any tribe in amity with the United States, shall, within the Indian country, take or destroy the property of any person lawfully within such country, or shall pass from Indian country into any State or Territory inhabited by citizens of the United States, and there take, steal, or destroy, any horse, or other property belonging to any citizen or inhabitant of the United States, such citizen or inhabitant, his representative, attorney, or agent, may make application to the proper superintendent, agent, or subagent, who, upon being furnished with the necessary documents and proofs, shall, under the direction of the President, make application to the nation or tribe to which such Indian shall belong, for satisfaction; and if such nation or tribe shall neglect or refuse to make satisfaction, in a reasonable time not exceeding twelve months, such superintendent, agent, or subagent shall make return of his doings to the Commissioner of Indian Affairs, that such further steps may be taken as shall be proper, in the opinion of the President, to obtain satisfaction for the injury.
(R.S. § 2156.)

Editorial Notes
Codification
R.S. § 2156 derived from acts June 30, 1834, ch. 161, § 17, 4 Stat. 731; Feb. 28, 1859, ch. 66, § 8, 11 Stat. 401.

Statutory Notes and Related Subsidiaries
Indian AgentsThe services of Indian agents have been dispensed with. See note set out under section 64 of this title.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 230. Depositions by agents touching depredations
The superintendents, agents, and subagents within their respective districts are authorized and empowered to take depositions of witnesses touching any depredations, within the purview of sections 227, 228 11 See References in Text note below. and 229 of this title, and to administer oaths to the deponents.
(R.S. § 2157.)

Editorial Notes

References in TextSections 227 and 228 of this title, referred to in text, were repealed by act June 25, 1948, ch. 645, § 21, 62 Stat. 862, and are covered by section 1160 of Title 18, Crimes and Criminal Procedure.

Codification
R.S. § 2157 derived from act June 30, 1834, ch. 161, § 18, 4 Stat. 732.

Statutory Notes and Related Subsidiaries
Indian AgentsThe services of Indian agents have been dispensed with. See note set out under section 64 of this title.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 231. Enforcement of State laws affecting health and education; entry of State employees on Indian lands
The Secretary of the Interior, under such rules and regulations as he may prescribe, shall permit the agents and employees of any State to enter upon Indian tribal lands, reservations, or allotments therein (1) for the purpose of making inspection of health and educational conditions and enforcing sanitation and quarantine regulations or (2) to enforce the penalties of State compulsory school attendance laws against Indian children, and parents, or other persons in loco parentis except that this subparagraph (2) shall not apply to Indians of any tribe in which a duly constituted governing body exists until such body has adopted a resolution consenting to such application.
(Feb. 15, 1929, ch. 216, 45 Stat. 1185; Aug. 9, 1946, ch. 930, 60 Stat. 962.)

Editorial Notes
Amendments1946—Act Aug. 9, 1946, permitted proper State officers to invoke penalties of State compulsory school attendance against Indian children, their parents, or other persons in loco parentis.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 232. Jurisdiction of New York State over offenses committed on reservations within State
The State of New York shall have jurisdiction over offenses committed by or against Indians on Indian reservations within the State of New York to the same extent as the courts of the State have jurisdiction over offenses committed elsewhere within the State as defined by the laws of the State: Provided, That nothing contained in this section shall be construed to deprive any Indian tribe, band, or community, or members thereof,11 So in original. Probably should be followed by “of”. hunting and fishing rights as guaranteed them by agreement, treaty, or custom, nor require them to obtain State fish and game licenses for the exercise of such rights.
(July 2, 1948, ch. 809, 62 Stat. 1224.)

§ 233. Jurisdiction of New York State courts in civil actions
The courts of the State of New York under the laws of such State shall have jurisdiction in civil actions and proceedings between Indians or between one or more Indians and any other person or persons to the same extent as the courts of the State shall have jurisdiction in other civil actions and proceedings, as now or hereafter defined by the laws of such State: Provided, That the governing body of any recognized tribe of Indians in the State of New York shall have the right to declare, by appropriate enactment prior to September 13, 1952, those tribal laws and customs which they desire to preserve, which, on certification to the Secretary of the Interior by the governing body of such tribe shall be published in the Federal Register and thereafter shall govern in all civil cases involving reservation Indians when the subject matter of such tribal laws and customs is involved or at issue, but nothing herein contained shall be construed to prevent such courts from recognizing and giving effect to any tribal law or custom which may be proven to the satisfaction of such courts: Provided further, That nothing in this section shall be construed to require any such tribe or the members thereof to obtain fish and game licenses from the State of New York for the exercise of any hunting and fishing rights provided for such Indians under any agreement, treaty, or custom: Provided further, That nothing herein contained shall be construed as subjecting the lands within any Indian reservation in the State of New York to taxation for State or local purposes, nor as subjecting any such lands, or any Federal or State annuity in favor of Indians or Indian tribes, to execution on any judgment rendered in the State courts, except in the enforcement of a judgment in a suit by one tribal member against another in the matter of the use or possession of land: And provided further, That nothing herein contained shall be construed as authorizing the alienation from any Indian nation, tribe, or band of Indians of any lands within any Indian reservation in the State of New York: Provided further, That nothing herein contained shall be construed as conferring jurisdiction on the courts of the State of New York or making applicable the laws of the State of New York in civil actions involving Indian lands or claims with respect thereto which relate to transactions or events transpiring prior to September 13, 1952.
(Sept. 13, 1950, ch. 947, § 1, 64 Stat. 845.)

Statutory Notes and Related Subsidiaries
Effective DateAct Sept. 13, 1950, ch. 947, § 2, 64 Stat. 846, provided: “This Act [this section] shall take effect two years after the date of its passage [Sept. 13, 1950].”





SUBCHAPTER II—TRAFFIC IN INTOXICATING LIQUORS
§§ 241 to 250. Repealed. June 25, 1948, ch. 645, § 21, 62 Stat. 862

Section 241, R.S. § 2139; acts Feb. 27, 1877, ch. 69, § 1, 19 Stat. 244; July 23, 1892, ch. 234, 27 Stat. 260; June 15, 1938, ch. 435, § 1, 52 Stat. 696, related to sale of intoxicating liquor. See sections 1154 and 1156 of Title 18, Crimes and Criminal Procedure.


Section 241a, act Mar. 1, 1895, ch. 145, § 8, 28 Stat. 697, related to punishment for sale of intoxicating liquors. See section 1155 of Title 18.


Section 242, acts Mar. 2, 1917, ch. 146, § 17, 39 Stat. 983; June 13, 1932, ch. 245, 47 Stat. 302, related to manufacture and sale of alcohol in Osage County, Oklahoma. See section 1154 of Title 18.


Section 243, R.S. § 2139, act July 23, 1892, ch. 234, 27 Stat. 261, related to complaints, arrests, and convictions. See section 3041 of Title 18, and rule 5 of Title 18, Appendix.


Section 244, acts May 25, 1918, ch. 86, § 1, 40 Stat. 563; June 30, 1919, ch. 4, § 1, 41 Stat. 4, related to possession of intoxicating liquor in Indian country. See section 1156 of Title 18.


Section 244a, act Mar. 5, 1934, ch. 43, 48 Stat. 396, related to repeal of certain liquor laws affecting former Indian Territory now a part of Oklahoma. See sections 1154 to 1156 of Title 18.


Section 245, act May 18, 1916, ch. 125, § 1, 39 Stat. 124, related to possession of intoxicating liquor as prima facie evidence of unlawful production. See sections 3113 and 3488 of Title 18.


Section 246, R.S. § 2140, related to searches and seizures. See section 3113 of Title 18.


Section 247, act Mar. 2, 1917, ch. 146, § 1, 39 Stat. 970, related to seizure of vehicles. See section 3618 of Title 18.


Section 248, act Mar. 1, 1907, ch. 2285, 34 Stat. 1017, related to powers of special agents and deputies to suppress liquor traffic. See section 3113 of Title 18.


Section 249, act July 4, 1884, ch. 180, § 1, 23 Stat. 94, related to officers and soldiers of Army furnishing liquor to Indians. See section 1154 of Title 18.


Section 250, act Aug. 24, 1912, ch. 388, § 1, 37 Stat. 519, related to powers of chief special officer and deputies to suppress liquor traffic. See section 3055 of Title 18.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Sept. 1, 1948, see act June 25, 1948, ch. 645, § 20, 62 Stat. 862.



§ 251. Repealed. Pub. L. 115–304, § 1, Dec. 11, 2018, 132 Stat. 4401

Section, R.S. § 2141, established a penalty of $1,000 for setting up or continuing a distillery for manufacturing ardent spirits and mandated the destruction of the distillery.

Statutory Notes and Related Subsidiaries
No Effect on Taxation or State Authority To Regulate Alcohol Within State BordersPub. L. 115–304, § 2, Dec. 11, 2018, 132 Stat. 4401, provided that:
“(a) No Effect on Taxation.—Nothing in section 1 [repealing this section] or the repeal made by section 1 shall affect State or Federal taxation.

“(b) State Authority Unaffected.—Nothing in section 1 or the repeal made by section 1 shall diminish, enlarge, or otherwise affect a State’s authority to regulate the importation and sale of alcoholic beverages within its own borders, including State authority over the manufacture, distribution, transportation, or sale of intoxicating liquors.”






§ 252. Repealed. June 25, 1948, ch. 645, § 21, 62 Stat. 862

Section, act May 18, 1916, ch. 125, § 1, 39 Stat. 124, related to application of former sections 246 and 251 of this title to search and seizure and setting up a distillery. See section 3113 of Title 18, Crimes and Criminal Procedure.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Sept. 1, 1948, see act June 25, 1948, ch. 645, § 20, 62 Stat. 862.



§ 253. Wines for sacramental purposes
It shall not be unlawful to introduce and use wines solely for sacramental purposes, under church authority, at any place within the Indian country or any Indian reservation, including the Pueblo Reservations in New Mexico.
(Aug. 24, 1912, ch. 388, § 1, 37 Stat. 519.)

§ 254. Repealed. June 25, 1948, ch. 645, § 21, 62 Stat. 862

Section, act June 27, 1934, ch. 846, 48 Stat. 1245, related to inapplicability of liquor laws to lands outside reservations free from restrictions against alienation. See sections 1154 and 1156 of Title 18, Crimes and Criminal Procedure.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Sept. 1, 1948, see act June 25, 1948, ch. 645, § 20, 62 Stat. 862.




SUBCHAPTER III—TRADERS WITH INDIANS
§ 261. Power to appoint traders with Indians
The Commissioner of Indian Affairs shall have the sole power and authority to appoint traders to the Indian tribes and to make such rules and regulations as he may deem just and proper specifying the kind and quantity of goods and the prices at which such goods shall be sold to the Indians.
(Aug. 15, 1876, ch. 289, § 5, 19 Stat. 200.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 262. Persons permitted to trade with Indians
Any person desiring to trade with the Indians on any Indian reservation shall, upon establishing the fact, to the satisfaction of the Commissioner of Indian Affairs, that he is a proper person to engage in such trade, be permitted to do so under such rules and regulations as the Commissioner of Indian Affairs may prescribe for the protection of said Indians.
(Mar. 3, 1901, ch. 832, § 1, 31 Stat. 1066; Mar. 3, 1903, ch. 994, § 10, 32 Stat. 1009.)

Editorial Notes
Codification
Act Mar. 3, 1901, restricted provisions to the Osages and the Osage Indian Reservation. Act Mar. 3, 1903, extended the provisions to all Indian reservations.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 263. Prohibition of trade by President
The President is authorized, whenever in his opinion the public interest may require the same, to prohibit the introduction of goods, or of any particular article, into the country belonging to any Indian tribe, and to direct all licenses to trade with such tribe to be revoked, and all applications therefor to be rejected. No trader to any other tribe shall, so long as such prohibition may continue, trade with any Indians of or for the tribe against which such prohibition is issued.
(R.S. § 2132.)

Editorial Notes
Codification
R.S. § 2132 derived from act June 30, 1834, ch. 161, § 3, 4 Stat. 729.



§ 264. Trading without license; white persons as clerks
Any person other than an Indian of the full blood who shall attempt to reside in the Indian country, or on any Indian reservation, as a trader, or to introduce goods, or to trade therein, without such license, shall forfeit all merchandise offered for sale to the Indians or found in his possession, and shall moreover be liable to a penalty of $500: Provided, That this section shall not apply to any person residing among or trading with the Choctaws, Cherokees, Chickasaws, Creeks, or Seminoles, commonly called the Five Civilized Tribes, residing in said Indian country, and belonging to the Union Agency therein: And provided further, That no white person shall be employed as a clerk by any Indian trader, except such as trade with said Five Civilized Tribes, unless first licensed so to do by the Commissioner of Indian Affairs, under and in conformity to regulations to be established by the Secretary of the Interior.
(R.S. § 2133; July 31, 1882, ch. 360, 22 Stat. 179.)

Editorial Notes
Codification
R.S. § 2133 derived from act June 30, 1834, ch. 161, § 4, 4 Stat. 729.
Act July 31, 1882, inserted “of the full blood” and “or on any Indian reservation” and added the two provisos.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§§ 265, 266. Repealed. Aug. 15, 1953, ch. 506, § 1, 67 Stat. 590

Section 265, R.S. § 2135, prohibited certain purchases and sales within Indian country by persons other than Indians.


Section 266, R.S. §§ 467, 2136, prohibited sale of arms in district occupied by uncivilized or hostile Indians.





CHAPTER 7—EDUCATION OF INDIANS



Sec.


271.Employment of instructors for Indians.


272.Superintendent of Indian schools.


272a.Other duties.


273.Detail of Army officer.


274.Employment of Indian girls and boys as assistants.


275.Leaves of absence to employees.


276.Vacant military posts or barracks for schools; detail of Army officers.


277.Former Apache military post established as Theodore Roosevelt Indian School.


278.Repealed.


278a.Use of appropriated funds for education in sectarian schools prohibited; exceptions.


279.Rations to mission schools.


280.Patents of lands to missionary boards of religious organizations.


280a.Land in Alaska for schools or missions; general land laws.


281.Children taking lands in severalty not excluded.


282.Regulations by Secretary of the Interior to secure attendance at school.


283.Regulations for withholding rations for nonattendance at schools.


284.Omitted.


285.Withholding annuities from Osage Indians for nonattendance at schools.


286.Sending child to school out of State without consent.


287.Taking child to school in another State without written consent.


288, 289.Repealed.


290.Transportation of pupils under 14 at Government expense.


290a.Bureau appropriations as not limiting transportation of school children.


291.Removal of Government property at schools.


292.Suspension or discontinuance of schools.


292a.Discontinuance of boarding and day schools having small attendance.


292b.Establishment of single system of education in Alaska; transfer of Indian schools to State of Alaska.


292c.Unavailability of appropriated funds for boarding schools.


293.Sale of lands purchased for day school or other Indian administrative uses.


293a.Conveyance of school properties to local school districts or public agencies.


293b.Conveyance of abandoned school properties in Alaska to local town or city officials or school authorities; reservation of rights and claims by United States and use conditions; violations and forfeiture of grant; determinations; reversion to United States.


294.Sale of certain abandoned buildings on lands belonging to Indian tribes.


295.Supervision of expenditure of appropriations for school purposes.


296 to 301.Repealed or Omitted.


302.Indian Reform School; rules and regulations; consent of parents to placing youth in reform school.


303.Omitted.


304.South Dakota Indians; State course of study.


304a.Study and investigation of Indian education in United States and Alaska; contracts; report to Congress; appropriations.


304b.Deposits of funds of students and student activity associations in Indian schools.



§ 271. Employment of instructors for Indians
The President may, in every case where he shall judge improvement in the habits and condition of such Indians practicable, and that the means of instruction can be introduced with their own consent, employ capable persons of good moral character to instruct them in the mode of agriculture suited to their situation; and for teaching their children in reading, writing, and arithmetic, and performing such other duties as may be enjoined according to such instructions and rules as the President may give and prescribe for the regulation of their conduct, in the discharge of their duties. A report of the proceedings adopted in the execution of this provision shall be annually laid before Congress.
(R.S. § 2071.)

Editorial Notes
Codification
R.S. § 2071 derived from act Mar. 3, 1819, ch. 85, 3 Stat. 516.



§ 272. Superintendent of Indian schools
There shall be appointed by the President, by and with the advice and consent of the Senate, a person of knowledge and experience in the management, training, and practical education of children, to be Superintendent of Indian Schools, whose duty it shall be to visit and inspect the schools in which Indians are taught in whole or in part from appropriations from the United States Treasury, and report to the Commissioner of Indian Affairs, what, in his judgment, are the defects, if any, in any of them, in system, in administration, or in means for the most effective advancement of the pupils therein toward civilization and self-support, and what changes are needed to remedy such defects as may exist, and to perform such other duties in connection with Indian schools as may be prescribed by the Secretary of the Interior.
(Mar. 2, 1889, ch. 412, § 10, 25 Stat. 1003.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 272a. Other duties
The Superintendent of Indian schools shall perform such other duties as may be imposed upon him by the Commissioner of Indian Affairs, subject to the approval of the Secretary of the Interior.
(Mar. 3, 1905, ch. 1479, § 1, 33 Stat. 1049.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 273. Detail of Army officer
The Secretary of the Army shall be authorized to detail an officer of the Army, not above the rank of captain, for special duty with reference to Indian education.
(June 23, 1879, ch. 35, § 7, 21 Stat. 35; July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501.)

Statutory Notes and Related Subsidiaries

Change of Name
Department of War designated Department of the Army and title of Secretary of War changed to Secretary of the Army by section 205(a) of act July 26, 1947, ch. 343, title II, 61 Stat. 501. Section 205(a) of act July 26, 1947, was repealed by section 53 of act Aug. 10, 1956, ch. 1041, 70A Stat. 641. Section 1 of act Aug. 10, 1956, enacted “Title 10, Armed Forces” which in sections 3010 to 3013 continued Department of the Army under administrative supervision of Secretary of the Army.



§ 274. Employment of Indian girls and boys as assist­ants
The Commissioner of Indian Affairs shall employ Indian girls as assistant matrons and Indian boys as farmers and industrial teachers in all Indian schools when it is practicable to do so.
(June 7, 1897, ch. 3, § 1, 30 Stat. 83.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 275. Leaves of absence to employees
On and after August 24, 1912 teachers in schools operated by the Bureau of Indian Affairs may be allowed, in addition to annual leave, educational leave not to exceed thirty workdays per calendar year, or sixty workdays in every alternate year, for attendance at educational gatherings, conventions, institutions, or training schools, if the interest of the Government requires, under such regulations as the Secretary of the Interior may prescribe; and no additional salary or expense on account of such leave of absence shall be incurred.
(Aug. 24, 1912, ch. 388, § 1, 37 Stat. 519; Aug. 24, 1922, ch. 286, 42 Stat. 829; May 8, 1928, ch. 510, 45 Stat. 493; Pub. L. 85–89, July 10, 1957, 71 Stat. 282.)

Editorial Notes
Amendments1957—Pub. L. 85–89 substituted “Teachers in schools operated by the Bureau of Indian Affairs” for “Teachers of the Indian schools and physicians of the Indian Service”.
1928—Act May 8, 1928, made section applicable to physicians of the Indian Service.
1922—Act Aug. 24, 1922, increased educational leave allowance from 15 to 30 days.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 276. Vacant military posts or barracks for schools; detail of Army officers
The Secretary of the Army is authorized to set aside, for use in the establishment of normal and industrial training schools for Indian youth from the nomadic tribes having educational treaty claims upon the United States, any vacant posts or barracks, so long as they may not be required for military occupation, and to detail one or more officers of the Army for duty in connection with Indian education, under the direction of the Secretary of the Interior, at each such school so established: Provided, That moneys appropriated or to be appropriated for general purposes of education among the Indians may be expended, under the direction of the Secretary of the Interior, for the education of Indian youth at such posts, institutions, and schools as he may consider advantageous, or as Congress from time to time may authorize and provide.
(July 31, 1882, ch. 363, 22 Stat. 181; July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501.)

Statutory Notes and Related Subsidiaries

Change of Name
Department of War designated Department of the Army and title of Secretary of War changed to Secretary of the Army by section 205(a) of act July 26, 1947, ch. 343, title II, 61 Stat. 501. Section 205(a) of act July 26, 1947, was repealed by section 53 of act Aug. 10, 1956, ch. 1041, 70A Stat. 641. Section 1 of act Aug. 10, 1956, enacted “Title 10, Armed Forces” which in sections 3010 to 3013 continued Department of the Army under administrative supervision of Secretary of the Army.


Transfer of Functions
For transfer of certain functions relating to real property under jurisdiction of Department of the Air Force from Secretary of the Army to Secretary of the Air Force, see Secretary of Defense Transfer Order Nos. 14 [§ 2(29)], eff. July 1, 1948, and 40 [App. A(53)], July 22, 1949.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 277. Former Apache military post established as Theodore Roosevelt Indian School
The Secretary of the Interior is authorized to establish and maintain the former Fort Apache military post as an Indian boarding school for the purpose of carrying out treaty obligations, to be known as the Theodore Roosevelt Indian School: Provided, That the Fort Apache military post, and land appurtenant thereto, shall remain in the possession and custody of the Secretary of the Interior so long as they shall be required for Indian school purposes.
(Jan. 24, 1923, ch. 42, 42 Stat. 1187.)

Statutory Notes and Related Subsidiaries
Lands Held in Trust for White Mountain Apache TribePub. L. 86–392, Mar. 18, 1960, 74 Stat. 8, provided: “That all right, title, and interest of the United States in and to the lands, together with the improvements thereon, included in the former Fort Apache Military Reservation, created by Executive order of February 1, 1877, and subsequently set aside by the Act of January 24, 1923 (42 Stat. 1187) [this section], as a site for the Theodore Roosevelt School, located within the boundaries of the Fort Apache Indian Reservation, Arizona, are hereby declared to be held by the United States in trust for the White Mountain Apache Tribe, subject to the right of the Secretary of the Interior to use any part of the land and improvements for administrative or school purposes for as long as they are needed for that purpose.”


Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 278. Repealed. Pub. L. 90–280, § 1, Mar. 30, 1968, 82 Stat. 71

Section, acts June 7, 1897, ch. 3, § 1, 30 Stat. 79; Mar. 2, 1917, ch. 146, § 21, 39 Stat. 988, declared the settled policy of the Government to be opposed to the making of any appropriations whatever out of the Treasury of the United States for the education of Indian children in any sectarian school. See section 278a of this title.



§ 278a. Use of appropriated funds for education in sectarian schools prohibited; exceptions
Funds appropriated on and after March 30, 1968, to the Secretary of the Interior for the education of Indian children shall not be used for the education of such children in elementary and secondary education programs in sectarian schools. This prohibition shall not apply to the education of Indians in accredited institutions of higher education and in other accredited schools offering vocational and technical training, but no scholarship aid provided for an Indian student shall require him to attend an institution or school that is not of his own free choice, and such aid shall be, to the extent consistent with sound administration, extended to the student individually rather than to the institution or school.
(Pub. L. 90–280, § 2, Mar. 30, 1968, 82 Stat. 71.)

§ 279. Rations to mission schools
Mission schools on an Indian reservation may, under rules and regulations prescribed by the Commissioner of Indian Affairs, receive for such Indian children duly enrolled therein, the rations of food and clothing to which said children would be entitled under treaty stipulations if such children were living with their parents.
(June 21, 1906, ch. 3504, 34 Stat. 326.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 280. Patents of lands to missionary boards of religious organizations
The Secretary of the Interior is authorized and directed to issue a patent to the duly authorized missionary board, or other proper authority, of any religious organization engaged in mission or school work on any Indian reservation for such lands thereon as were prior to September 21, 1922, set apart to and were on that date being actually and beneficially used and occupied by such organization solely for mission or school purposes, the area so patented to not exceed one hundred and sixty acres to any one organization at any station: Provided, That such patent shall provide that when no longer used for mission or school purposes said lands shall revert to the Indian owners.
(Sept. 21, 1922, ch. 367, § 3, 42 Stat. 995.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 280a. Land in Alaska for schools or missions; general land laws
The Indians or persons conducting schools or missions in the Territory of Alaska shall not be disturbed in the possession of any lands actually in their use or occupation on June 6, 1900, and the land, at any station not exceeding six hundred and forty acres, occupied on said date as missionary stations among the Indian tribes in the section, with the improvements thereon erected by or for such societies, shall be continued in the occupancy of the several religious societies to which the missionary stations respectively belong, and the Secretary of the Interior is directed to have such lands surveyed in compact form as nearly as practicable and patents issued for the same to the several societies to which they belong; but nothing contained in this Act shall be construed to put in force in the Territory the general land laws of the United States.
(June 6, 1900, ch. 786, § 27, 31 Stat. 330.)

Editorial Notes

References in TextThis Act, referred to in text, means act June 6, 1900, ch. 786, 31 Stat. 321, as amended. For complete classification of Title I of this act to the Code, see Tables. Title III of this act provided for the Alaska Civil Code.

Codification
Section was formerly classified to section 356 of Title 48, Territories and Insular Possessions.

Prior ProvisionsSimilar provisions were contained in act May 17, 1884, ch. 53, § 8, 23 Stat. 26, which provided in part that the Indians or other persons in the district should not be disturbed in the possession of any lands actually in their use or occupation or claimed by them, but reserved for future legislation the terms under which such persons might acquire title. That section contained a further provision, similar to the provision contained in this section, continuing lands occupied as missionary stations in the occupancy of the several religious societies.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.

Admission of Alaska as StateAdmission of Alaska into the Union was accomplished Jan. 3, 1959, on issuance of Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73, Stat. c16, as required by sections 1 and 8(c) of Pub. L. 85–508, July 7, 1958, 72 Stat. 339, set out as notes preceding section 21 of Title 48, Territories and Insular Possessions.



§ 281. Children taking lands in severalty not excluded
In the expenditure of money appropriated for any of the purposes of education of Indian children, those children of Indians who have taken or may take lands in severalty under any existing law shall not, by reason thereof, be excluded from the benefits of such appropriation.
(Aug. 15, 1894, ch. 290, § 1, 28 Stat. 311.)

§ 282. Regulations by Secretary of the Interior to secure attendance at school
The Secretary of the Interior is authorized to make and enforce such rules and regulations as may be necessary to secure the enrollment and regular attendance of eligible Indian children who are wards of the Government in schools maintained for their benefit by the United States or in public schools.
(Feb. 14, 1920, ch. 75, § 1, 41 Stat. 410.)

§ 283. Regulations for withholding rations for non­attendance at schools
The Secretary of the Interior may in his discretion, establish such regulations as will prevent the issuing of rations or the furnishing of subsistence either in money or in kind to the head of any Indian family for or on account of any Indian child or children between the ages of eight and twenty-one years who shall not have attended school during the preceding year in accordance with such regulations. This provision shall not apply to reservations or part of reservations where sufficient school facilities have not been furnished nor until full notice of such regulations shall have been given to the Indians to be affected thereby.
The amount and value of subsistence so withheld shall be credited to the tribe or tribes from whom the same is withheld, to be issued and paid when in the judgment of the Secretary of the Interior they shall have fully complied with such regulations. The Secretary of the Interior may in his discretion withhold rations, clothing and other annuities from Indian parents or guardians who refuse or neglect to send and keep their children of proper school age in some school a reasonable portion of the year.
(Mar. 3, 1893, ch. 209, § 1, 27 Stat. 628, 635.)

§ 284. Omitted
Editorial Notes
Codification
Section, act July 13, 1892, ch. 164, § 1, 27 Stat. 143, which related to issuance and enforcement of regulations by the Commissioner of Indian Affairs to secure attendance of Indian children at school, was omitted as obsolete in view of the enactment of section 282 of this title, which provides that the Secretary of the Interior now issue and enforce such regulations. See section 282 of this title.



§ 285. Withholding annuities from Osage Indians for nonattendance at schools
The Commissioner of Indian Affairs is authorized in his discretion to withhold any annuities or other payments due to Osage Indian minors, above six years of age, whose parents fail, neglect, or refuse to place such minors in some established school for a reasonable portion of each year and to keep such children in regular attendance thereof. The Commissioner of Indian Affairs is authorized to make such rules and regulations as may be necessary to put this provision into force and effect.
(June 30, 1913, ch. 4, § 18, 38 Stat. 96.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 286. Sending child to school out of State without consent
No Indian child shall be sent from any Indian reservation to a school beyond the State or Territory in which said reservation is situated without the voluntary consent of the father or mother of such child if either of them is living, and if neither of them is living without the voluntary consent of the next of kin of such child. Such consent shall be made before the agent of the reservation, and he shall send to the Commissioner of Indian Affairs his certificate that such consent has been voluntarily given before such child shall be removed from such reservation. And it shall be unlawful for any Indian agent or other employee of the Government to induce, or seek to induce, by withholding rations or by other improper means, the parents or next of kin of any Indian to consent to the removal of any Indian child beyond the limits of any reservation.
(Aug. 15, 1894, ch. 290, § 11, 28 Stat. 313; Mar. 2, 1895, ch. 188, § 1, 28 Stat. 906.)

Statutory Notes and Related Subsidiaries
Indian AgentsThe services of Indian agents have been dispensed with. See note set out under section 64 of this title.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 287. Taking child to school in another State without written consent
No Indian child shall be taken from any school in any State or Territory to a school in any other State against its will or without the written consent of its parents.
(June 10, 1896, ch. 398, § 1, 29 Stat. 348.)

§§ 288, 289. Repealed. Pub. L. 99–228, § 3(1), (2), Dec. 28, 1985, 99 Stat. 1748

Section 288, act Mar. 1, 1907, ch. 2285, 34 Stat. 1018, provided for admission of white children to Indian day schools.


Section 289, act Mar. 3, 1909, ch. 263, 35 Stat. 783, provided for admission of white children to Indian boarding schools. See section 2007 of this title.



§ 290. Transportation of pupils under 14 at Government expense
No Indian pupil under the age of fourteen years shall be transported at Government expense to any Indian school beyond the limits of the State or Territory in which the parents of such child reside or of the adjoining State or Territory.
(Mar. 3, 1909, ch. 263, 35 Stat. 783.)

§ 290a. Bureau appropriations as not limiting transportation of school children
On and after October 12, 1984, no part of any appropriation to the Bureau of Indian Affairs under this or any other act shall be used to subject the transportation of school children to any limitation on travel or transportation expenditures for Federal employees.
(Pub. L. 98–473, title I, § 101(c) [title I, § 100], Oct. 12, 1984, 98 Stat. 1837, 1850.)

§ 291. Removal of Government property at schools
Where there is Government property on hand at any of the Indian reservations or schools not required for the use or benefit of the Indians of reservations or said schools, the Secretary of the Interior is authorized to move such property to other Indian reservations or schools where it may be required.
(Mar. 1, 1907, ch. 2285, 34 Stat. 1016.)

§ 292. Suspension or discontinuance of schools
The Commissioner of Indian Affairs may, when in his judgment the good of the service will be promoted thereby, suspend or discontinue any reservation Indian school, and, with the approval of the Secretary of the Interior, may sell any reservation school building or plant that is no longer desirable as an Indian school upon any reservation and invest the proceeds in other school buildings and plants, as the needs of the service may demand, under such rules and regulations as he may, with the approval of the Secretary of the Interior, prescribe.
(Apr. 21, 1904, ch. 1402, § 1, 33 Stat. 211.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 292a. Discontinuance of boarding and day schools having small attendance
All reservation and nonreservation boarding schools with an average attendance in any year of less than forty-five and eighty pupils, respectively, shall be discontinued on or before the beginning of the ensuing fiscal year. The pupils in schools so discontinued shall be transferred first, if possible, to Indian day schools or State public schools; second, to adjacent reservation or nonreservation boarding schools, to the limit of the capacity of said schools: Provided, That all day schools with an average attendance in any year of less than eight shall be discontinued on or before the beginning of the ensuing fiscal year: Provided further, That all moneys appropriated for any school discontinued pursuant to this section or for other cause shall be returned immediately to the Treasury of the United States.
(Mar. 4, 1929, ch. 705, 45 Stat. 1576.)

Editorial Notes
Codification
Section is from the Interior Department Appropriation Act, 1930. Similar provisions were contained in the following prior appropriation acts:
Mar. 7, 1928, ch. 137, 45 Stat. 215.
Jan. 12, 1927, ch. 27, 44 Stat. 947.
May 10, 1926, ch. 277, 44 Stat. 468.
Mar. 3, 1925, ch. 462, 43 Stat. 1155.
June 5, 1924, ch. 264, 43 Stat. 404.
Jan. 24, 1923, ch. 42, 42 Stat. 1182.
May 24, 1922, ch. 199, 42 Stat. 562.
Mar. 3, 1921, ch. 119, 41 Stat. 1227.
Feb. 14, 1920, ch. 75, 41 Stat. 410.



§ 292b. Establishment of single system of education in Alaska; transfer of Indian schools to State of Alaska
The Bureau of Indian Affairs shall not expend any other funds for the operation of any secondary education program or facility in the State of Alaska after June 30, 1983: Provided, That while consultation concerning day school transfers to the State of Alaska will continue with affected villages, local concurrence is not required in this continuing effort to establish a single system of education envisioned by the State’s constitution: Provided further, That after June 30, 1984, the Bureau of Indian Affairs shall fund no more than ten day schools in Alaska: Provided further, That the Bureau of Indian Affairs shall not fund any schools in Alaska after June 30, 1985: Provided further, That $9,350,000 of such amount shall be available until expended for transfer to the State of Alaska to assist in the rehabilitation or reconstruction of Bureau-owned schools which are transferred to the State: Provided further, That the $9,350,000 appropriated in Public Law 97–394 available to the State of Alaska to assist in the rehabilitation of Bureau-owned schools which are transferred to the State may also be used for reconstruction: Provided further, That when any Alaska day school operated by contract is transferred, the State shall assume any existing contract pertaining to the operation or maintenance of such school for a minimum of two years or until the expiration of the negotiated contract, whichever comes first: Provided further, That nothing in the foregoing shall preclude assistance otherwise available under the Act of April 16, 1934 (48 Stat. 596) as amended (25 U.S.C. 452 et seq.),11 See References in Text note below. or any other Act to such schools on the same basis as other public schools.
(Pub. L. 98–63, title I, July 30, 1983, 97 Stat. 326.)

Editorial Notes

References in TextOther funds, referred to in text, means funds other than the appropriation of $22,000,000 made available to the Bureau of Indian Affairs for transfer to the State of Alaska for the benefit of Alaska Native secondary students under the headings “Bureau of Indian Affairs” and “Operation of Indian Programs” in chapter VII of Pub. L. 98–63, title I, July 30, 1983, 97 Stat. 326.
$9,350,000 of such amount, referred to in text, means $9,350,000 of the $53,150,000 appropriated as an additional amount for the operation of Indian programs by the Bureau of Indian Affairs under the headings “Bureau of Indian Affairs” and “Operation of Indian Programs” in chapter VII of Pub. L. 98–63, title I, July 30, 1983, 97 Stat. 326.
Public Law 97–394, referred to in text, is Pub. L. 97–394, Dec. 30, 1982, 96 Stat. 1966. Provisions of that act relating to an appropriation of $9,350,000 available to the State of Alaska (96 Stat. 1974) are not classified to the Code.
Act of April 16, 1934, referred to in text, is act Apr. 16, 1934, ch. 147, 48 Stat. 596, popularly known as the Johnson-O’Malley Act, which was classified generally to section 452 et seq. of this title prior to editorial reclassification as sections 5342 et seq. of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.



§ 292c. Unavailability of appropriated funds for boarding schools
On and after October 12, 1984, no part of any appropriations to the Bureau of Indian Affairs under this or any other Act shall be available to continue academic and residential programs of the Chilocco, Seneca, Concho, and Fort Sill boarding schools, Oklahoma; Mount Edgecumbe boarding school, Alaska; Intermountain boarding school, Utah; and Stewart boarding school, Nevada.
(Pub. L. 98–473, title I, § 101(c) [title I], Oct. 12, 1984, 98 Stat. 1837, 1850.)

§ 293. Sale of lands purchased for day school or other Indian administrative uses
Subject to applicable regulations under chapters 1 to 11 of title 40 and division C (except sections 3302, 3306(f), 3307(e), 3501(b), 3509, 3906, 4104, 4710, and 4711) of subtitle I of title 41 the Secretary of the Interior is authorized to cause to be sold, to the highest bidder, under such rules and regulations as he may prescribe any tract or part of a tract of land purchased by the United States for day school or other Indian administrative uses, not exceeding one hundred and sixty acres in any one tract, when said land or a part thereof is no longer needed for the original purpose; the proceeds therefrom in all cases to be paid into the Treasury of the United States; title to be evidenced by a patent in fee simple for such lands as can be described in terms of the legal survey, or by deed duly executed by the Secretary of the Interior containing such metes-and-bounds description as will identify the land so conveyed as the land which had been purchased: Provided, That where the purchase price was paid from tribal funds, the net proceeds shall be placed in the Treasury of the United States to the credit of the respective tribes of Indians.
(Mar. 2, 1917, ch. 146, § 1, 39 Stat. 973; Oct. 31, 1951, ch. 654, § 2(17), 65 Stat. 707.)

Editorial Notes
Codification
In text, “chapters 1 to 11 of title 40 and division C (except sections 3302, 3306(f), 3307(e), 3501(b), 3509, 3906, 4104, 4710, and 4711) of subtitle I of title 41” substituted for “the Federal Property and Administrative Services Act of 1949, as amended” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, which Act enacted Title 40, Public Buildings, Property, and Works, and Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.

Amendments1951—Act Oct. 31, 1951, inserted reference to applicable regulations of the Federal Property and Administrative Services Act of 1949, as amended, at beginning of section; struck out “net” before “proceeds” in clause immediately following first semicolon; and, in proviso, substituted “the net proceeds” for “such proceeds”.



§ 293a. Conveyance of school properties to local school districts or public agencies
The Secretary of the Interior, or his authorized representative, is authorized to convey to State or local governmental agencies or to local school authorities all the right, title, and interest of the United States in any land and improvements thereon and personal property used in connection therewith heretofore or hereafter used for Federal Indian school purposes and no longer needed for such purposes: Provided, That the consent of the beneficial owner shall be obtained before the conveyance of title to land held by the United States in trust for an individual Indian or Indian tribe: Provided further, That no more than fifty acres of land shall be transferred under the terms of this section in connection with any single school property conveyed to State or local governmental agencies or to local school authorities. Any conveyance under this section shall reserve all mineral deposits in the land and the right to prospect for and remove such deposits under rules and regulations prescribed by the Secretary of the Interior, shall require the property to be used for school or other public purposes, and shall require the property to be available to Indians and non-Indians on the same terms unless otherwise approved by the Secretary of the Interior. If at any time the Secretary of the Interior determines that the grantee of any such lands, improvements, and personal property has failed to observe the provisions of the transfer agreement and that the failure has continued for at least one year, he may declare a forfeiture of the conveyance and the title conveyed shall thereupon revert to the United States. Such determination by the Secretary of the Interior shall be final. If the grantee of such land fails for a period of one year to observe the provisions of the transfer agreement and the Secretary of the Interior fails to declare a forfeiture of the conveyance, the former beneficial owner, if an individual Indian or an Indian tribe, may petition the United States District Court for the district where the land is located to declare a forfeiture of the conveyance and to vest the title in the United States, in the same trust status as previously existed.
(June 4, 1953, ch. 98, 67 Stat. 41; Pub. L. 85–31, May 16, 1957, 71 Stat. 29; Pub. L. 87–417, Mar. 16, 1962, 76 Stat. 33.)

Editorial Notes
Amendments1962—Pub. L. 87–417 increased land conveyance limitation from twenty to fifty acres.
1957—Pub. L. 85–31 inserted last sentence allowing the former beneficial owner, if an Indian or Indian tribe, to petition for declaration of forfeiture of conveyance where grantee has failed for period of one year to observe provisions of transfer agreement and Secretary has not declared forfeiture.



§ 293b. Conveyance of abandoned school properties in Alaska to local town or city officials or school authorities; reservation of rights and claims by United States and use conditions; violations and forfeiture of grant; determinations; reversion to United States
The Secretary of the Interior be, and he is hereby, directed to convey to local town or city officials or to school authorities in the Territory of Alaska, all the right, title, and interest of the United States in and to any parcel or tract of land and the improvements thereon for school or other public purposes whenever he shall determine that such land and improvements are no longer required by the Alaska Native Service for school purposes: Provided, That any conveyance made pursuant to this section shall be subject to all valid existing rights and claims, shall reserve to the United States all mineral deposits in the lands and the right to prospect for and remove the deposits under such rules and regulations as the Secretary of the Interior may prescribe, and shall provide that the lands and improvements conveyed shall be used for school or other public purposes only and that the school facilities maintained thereon or therein shall be available to all of the native children of the town, city, or other school district concerned on the same terms as to other children of such town, city, or district. The Secretary of the Interior, if at any time he determines that the grantee of any such lands and improvements has violated or failed to observe the foregoing provisions and that such violation or failure has continued for a period of at least one year, may declare a forfeiture of the grant. Such determination by the Secretary shall be final, and thereupon the lands and improvements covered thereby shall revert to the United States and become a part of the public domain subject to administration and disposal under the public land laws.
(Aug. 23, 1950, ch. 778, 64 Stat. 470.)

Executive Documents
Admission of Alaska as StateAdmission of Alaska into the Union was accomplished Jan. 3, 1959, on issuance of Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73 Stat. c16, as required by sections 1 and 8(c) of Pub. L. 85–508, July 7, 1958, 72 Stat. 339, set out as notes preceding section 21 of Title 48, Territories and Insular Possessions.



§ 294. Sale of certain abandoned buildings on lands belonging to Indian tribes
The Secretary of the Interior is authorized to sell and convey at public sale, to the highest bidder, under such regulations and under such terms and conditions as he may prescribe, at not less than the appraised value thereof, any abandoned day or boarding school plant, or any abandoned agency buildings, situated on lands belonging to any Indian tribe and not longer needed for Indian or administrative purposes, and to sell therewith not to exceed one hundred and sixty acres of land on which such plant or buildings may stand. Title to all lands disposed of under the provisions of this section shall pass to the purchaser by deed or by patent in fee, with such reservations or conditions as the said Secretary may deem just and proper, no purchaser to acquire more than one hundred and sixty acres in any one tract: Provided, That the proceeds of all such sales shall be deposited in the Treasury of the United States to the credit of the Indians to whom said lands belong, to be disposed of in accordance with existing law.
(Feb. 14, 1920, ch. 75, § 1, 41 Stat. 415.)

§ 295. Supervision of expenditure of appropriations for school purposes
All expenditure of money herein or after April 30, 1908, appropriated for school purposes among the Indians, shall be at all times under the supervision and direction of the Commissioner of Indian Affairs, and in all respects in conformity with such conditions, rules, and regulations as to the conduct and methods of instruction and expenditure of money as may be from time to time prescribed by him, subject to the supervision of the Secretary of the Interior.
(Apr. 30, 1908, ch. 153, 35 Stat. 72.)

Editorial Notes
Codification
Act Apr. 30, 1908, embodied restrictions as to the amount which might be expended for the annual support and education of any one pupil and specified the method for determining the number of pupils in any school entitled to the per capita allowance provided for by the act.

Statutory Notes and Related Subsidiaries
School and Employment TransportationSeparate appropriations for collection and transportation of pupils to and from Indian schools, etc., with a proviso that a specified part of the amount so appropriated may be used in placing Indian youths in employment in industrial pursuits were made by the following appropriation acts:
Mar. 3, 1925, ch. 462, 43 Stat. 1155.
May 24, 1922, ch. 199, 42 Stat. 562.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 296. Repealed. Mar. 2, 1929, ch. 576, 45 Stat. 1534

Section, acts Apr. 30, 1908, ch. 153, 35 Stat. 72; June 30, 1919, ch. 4, § 1, 41 Stat. 6; Feb. 21, 1925, ch. 280, 43 Stat. 958, placed a limitation on per capita expenditure for school purposes.



§ 297. Repealed. Pub. L. 99–228, § 3(3), Dec. 28, 1985, 99 Stat. 1748

Section, act May 25, 1918, ch. 86, § 1, 40 Stat. 564, provided for expenditures for education of children with less than one-fourth Indian blood. See section 2007 of this title.



§ 298. Omitted
Editorial Notes
Codification
Section, act July 4, 1884, ch. 180, § 9, 23 Stat. 98, which required Indian agents to submit a census of the Indians at the agency in their annual report, was omitted as obsolete since there have been no Indian agents since 1908. See note set out under section 64 of this title.



§§ 299 to 301. Repealed. May 29, 1928, ch. 901, § 1, 45 Stat. 990, 991

Section 299, act Mar. 2, 1887, ch. 320, § 1, 24 Stat. 465, related to report of expenditures of Indian education fund.


Section 300, act Mar. 3, 1911, ch. 210, § 1, 36 Stat. 1060, related to report of expenditures of Indian school and agency.


Section 301, act Mar. 3, 1911, ch. 210, § 1, 36 Stat. 1061, related to appropriations for experiments on Indian schools or agency farms.



§ 302. Indian Reform School; rules and regulations; consent of parents to placing youth in reform school
The Commissioner of Indian Affairs, under the direction of the Secretary of the Interior, is authorized and directed to select and designate some one of the schools or other institution herein specifically provided for as an “Indian Reform School”, and to make all needful rules and regulations for its conduct, and the placing of Indian youth therein: Provided, That the appropriation for collection and transportation, and so forth, of pupils, and the specific appropriation for such school so selected shall be available for its support and maintenance: Provided further, That the consent of parents, guardians, or next of kin shall not be required to place Indian youth in said school.
(June 21, 1906, ch. 3504, 34 Stat. 328.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 303. Omitted
Editorial Notes
Codification
Section, act Oct. 12, 1949, ch. 680, title I, 63 Stat. 776, which related to education loans to worthy youths, was from Department of the Interior Appropriation Act, 1950, and was not repeated in Department of the Interior Appropriation Act, 1951, act Sept. 6, 1950, ch. 896, ch. VII, title I, 64 Stat. 679.



§ 304. South Dakota Indians; State course of study
On and after July 1, 1950, the course of study taught in any school operated and maintained by the Bureau of Indian Affairs on any Indian reservation in the State of South Dakota shall, upon a majority decision of the parents of children enrolled therein voting at a meeting called for that purpose by the superintendent of the reservation, meet the minimum education requirements prescribed by the department of public instruction for the public schools of that State.
(Sept. 7, 1949, ch. 566, 63 Stat. 694.)

§ 304a. Study and investigation of Indian education in United States and Alaska; contracts; report to Congress; appropriations
The Secretary of the Interior (hereinafter referred to as the “Secretary”), acting through the Bureau of Indian Affairs, is authorized and directed to conduct a study and investigation of Indian education in the continental United States and Alaska, including a study and investigation of (1) the education problems of Indian children from non-English speaking homes, and (2) the possibility of establishing a more orderly, equitable, and acceptable program for transferring Indian children to public schools.
The Secretary, in carrying out the provisions of this section, is authorized to enter into contracts in accordance with the provisions of the Johnson-O’Malley Act of June 4, 1936 (49 Stat. 1458; 25 U.S.C. 452).11 See References in Text note below.
Not later than two years after funds are made available to carry out the purposes of this section, the Secretary shall submit to the Congress a complete report of the results of such study and investigation, together with such recommendations as he deems desirable.
There are authorized to be appropriated such sums as may be necessary for carrying out the purposes of this section.
(July 14, 1956, ch. 588, 70 Stat. 531.)

Editorial Notes

References in TextThe Johnson-O’Malley Act of June 4, 1936, referred to in text, probably means act Apr. 16, 1934, ch. 147, 48 Stat. 596, as amended generally by act June 4, 1936, ch. 490, 49 Stat. 1458, which was classified to section 452 et seq. of this title prior to editorial reclassification as section 5342 et seq. of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section is composed of sections 1 to 4 of joint resolution July 14, 1956.

Executive Documents
Admission of Alaska as StateAdmission of Alaska into the Union was accomplished Jan. 3, 1959, on issuance of Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73 Stat. c16, as required by sections 1 and 8(c) of Pub. L. 85–508, July 7, 1958, 72 Stat. 339, set out as notes preceding section 21 of Title 48, Territories and Insular Possessions.



§ 304b. Deposits of funds of students and student activity associations in Indian schools
The Secretary of the Interior may authorize officials or employees of the Bureau of Indian Affairs to accept and to disburse deposits of funds of students and student activity associations in schools operated by the Bureau of Indian Affairs in accordance with the purposes of such deposits. Such deposits and disbursements shall be accounted for under rules and regulations prescribed by the Secretary of the Interior.
(Pub. L. 86–16, Apr. 27, 1959, 73 Stat. 20.)


CHAPTER 7A—PROMOTION OF SOCIAL AND ECONOMIC WELFARE



Sec.


305.Indian Arts and Crafts Board; creation and composition; per diem payments.


305a.Promotion of economic welfare through development of arts and crafts; powers of Board.


305a–1.Additional powers of Board; admission fees, rent, franchise fees and other fundraising activities; volunteers; transfer of revenues into special fund.


305b.Rules and regulations; submission to Secretary of the Interior.


305c.Appropriation.


305c–1.Repealed.


305d.Criminal proceedings; civil actions.


305e.Cause of action for misrepresentation of Indian produced goods.


305f.Indian Arts and Crafts Board art collection.


306.Expenditures for encouragement of industry and self-support; repayment.


306a.Advances for support of old, disabled, or indigent allottees; lien against land.


307, 308.Omitted.


309.Vocational training program; eligibility; contracts or agreements.


309a.Authorization of appropriations.


309b.Vocational education funds.


310.Institute of American Indian and Alaska Native Culture and Arts Development.



§ 305. Indian Arts and Crafts Board; creation and composition; per diem payments
A board is created in the Department of the Interior to be known as “Indian Arts and Crafts Board”, and hereinafter referred to as the Board. The Board shall be composed of five commissioners, who shall be appointed by the Secretary of the Interior as soon as possible after August 27, 1935 and shall continue in office, two for a term of two years, one for a term of three years, and two for a term of four years from the date of their appointment, the term of each to be designated by the Secretary of the Interior, but their successors shall be appointed for a term of four years except that any person chosen to fill a vacancy shall be appointed for the unexpired term of the commissioner whom he succeeds. Both public officers and private citizens shall be eligible for membership on the Board. The Board shall elect one of the commissioners as chairman. One or two vacancies on the Board shall not impair the right of the remaining commissioners to exercise all the powers of the Board.
The commissioner shall serve without compensation: Provided, That each Commissioner shall be paid per diem in lieu of subsistence and other expenses at a rate that does not exceed the rate authorized by section 5703 of title 5 to be paid to persons serving without compensation.
(Aug. 27, 1935, ch. 748, § 1, 49 Stat. 891; Pub. L. 87–23, § 1, Apr. 24, 1961, 75 Stat. 45.)

Editorial Notes
Codification
“Section 5703 of title 5” substituted in text for “the Act of August 2, 1946 (60 Stat. 808) as heretofore or hereafter amended (5 U.S.C. 73b–2)” on authority of Pub. L. 89–554, § 7(b), Sept. 6, 1966, 80 Stat. 631, the first section of which enacted Title 5, Government Organization and Employees.

Amendments1961—Pub. L. 87–23 substituted authorization for payment of per diem to Board members at the rate authorized for other persons serving without compensation for former provision reimbursing actual expenses, including travel expenses, subsistence and office overhead, incurred incidental to performance of duties.

Statutory Notes and Related Subsidiaries
Short Title of 2010 AmendmentPub. L. 111–211, title I, § 101(a), July 29, 2010, 124 Stat. 2258, provided that: “This title [amending sections 305d and 305e of this title and section 1159 of Title 18, Crimes and Criminal Procedure] may be cited as the ‘Indian Arts and Crafts Amendments Act of 2010’.”


Short Title of 2000 AmendmentPub. L. 106–497, § 1, Nov. 9, 2000, 114 Stat. 2219, provided that: “This Act [amending section 305e of this title] may be cited as the ‘Indian Arts and Crafts Enforcement Act of 2000’.”


Short Title of 1990 AmendmentPub. L. 101–644, title I, § 101, Nov. 29, 1990, 104 Stat. 4662, provided that: “This title [enacting sections 305d and 305e of this title, amending section 305a of this title and sections 1158 and 1159 of Title 18, Crimes and Criminal Procedure, and enacting provisions set out as a note under section 305e of this title] may be cited as the ‘Indian Arts and Crafts Act of 1990’.”


Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 305a. Promotion of economic welfare through development of arts and crafts; powers of Board
It shall be the function and the duty of the Secretary of the Interior through the Board to promote the economic welfare of the Indian tribes and Indian individuals through the development of Indian arts and crafts and the expansion of the market for the products of Indian art and craftsmanship. In the execution of this function the Board shall have the following powers: (a) To undertake market research to determine the best opportunity for the sale of various products; (b) to engage in technical research and give technical advice and assistance; (c) to engage in experimentation directly or through selected agencies; (d) to correlate and encourage the activities of the various governmental and private agencies in the field; (e) to offer assistance in the management of operating groups for the furtherance of specific projects; (f) to make recommendations to appropriate agencies for loans in furtherance of the production and sale of Indian products; (g)(1) to create for the Board, or for an individual Indian or Indian tribe or Indian arts and crafts organization, trademarks of genuineness and quality for Indian products and the products of an individual Indian or particular Indian tribe or Indian arts and crafts organization; (2) to establish standards and regulations for the use of Government-owned trademarks by corporations, associations, or individuals, and to charge for such use under such licenses; (3) to register any such trademark owned by the Government in the United States Patent and Trademark Office without charge and assign it and the goodwill associated with it to an individual Indian or Indian tribe without charge; and (4) to pursue or defend in the courts any appeal or proceeding with respect to any final determination of that office; (h) to employ executive officers, including a general manager, and such other permanent and temporary personnel as may be found necessary, and prescribe the authorities, duties, responsibilities, and tenure and fix the compensation of such officers and other employees: Provided, That chapter 51 and subchapter III of chapter 53 of title 5 shall be applicable to all permanent employees and that all employees shall be appointed in accordance with the civil-service laws from lists of eligibles to be supplied by the Director of the Office of Personnel Management; (i) as a Government agency to negotiate and execute in its own name contracts with operating groups to supply management, personnel, and supervision at cost, and to negotiate and execute in its own name such other contracts and to carry on such other business as may be necessary for the accomplishment of the duties and purposes of the Board: Provided, That nothing in the foregoing enumeration of powers shall be construed to authorize the Board to borrow or lend money or to deal in Indian goods. For the purposes of this section, the term “Indian arts and crafts organization” means any legally established arts and crafts marketing organization composed of members of Indian tribes.
(Aug. 27, 1935, ch. 748, § 2, 49 Stat. 891; Oct. 28, 1949, ch. 782, title XI, § 1106(a), 63 Stat. 972; 1978 Reorg. Plan No. 2, § 102, eff. Jan. 1, 1979, 43 F.R. 36037, 92 Stat. 3784; Pub. L. 101–644, title I, § 102, Nov. 29, 1990, 104 Stat. 4662.)

Editorial Notes
Codification
The proviso in clause (h) originally provided that the Classification Act of 1923, as amended, shall be applicable to all permanent employees except executive officers, and that all employees other than executive officers shall be appointed in accordance with the civil-service laws from lists of eligibles to be supplied by the Civil Service Commission. The exception of “executive officers” has been omitted as obsolete and superseded.
Sections 1202 and 1204 of the Classification Act of 1949, 63 Stat. 972, 973, repealed the 1923 Act and all laws or parts of laws inconsistent with the 1949 Act. While section 1106(a) of the 1949 Act provided that references in other laws to the 1923 Act should be held and considered to mean the 1949 Act, it did not have the effect of continuing the exception in clause (h) because of section 1106(b) which provided that the application of the 1949 Act to any position, officers, or employee shall not be affected by section 1106(a). The Classification Act of 1949 was repealed by Pub. L. 89–554, Sept. 6, 1966, § 8(a), 80 Stat. 632 (of which section 1 revised and enacted Title 5, Government Organization and Employees, into law). Section 5102 of Title 5 contains the applicability provisions of the 1949 Act, and section 5103 of Title 5 authorizes the Office of Personnel Management to determine the applicability to specific positions and employees.
Such appointments are subject to the civil service laws unless specifically excepted by such laws or by laws enacted subsequent to Executive Order 8743, Apr. 23, 1941, issued by the President pursuant to the Act of Nov. 26, 1940, ch. 919, title I, § 1, 54 Stat. 1211, which covered most excepted positions into the classified (competitive) civil service. The Order is set out as a note under section 3301 of Title 5.
“Chapter 51 and subchapter III of chapter 53 of title 5” substituted in text for “the Classification Act of 1949, as amended” on authority of Pub. L. 89–554, § 7(b), Sept. 6, 1966, 80 Stat. 631, the first section of which enacted Title 5.

Amendments1990—Pub. L. 101–644, § 102(1), in first sentence, substituted “the Secretary of the Interior through the Board” for “the Board” and “Indian individuals” for “the Indian wards of the Government”.
Pub. L. 101–644, § 102(2), in second sentence, amended cl. (g) generally. Prior to amendment, cl. (g) read as follows: “to create Government trade marks of genuineness and quality for Indian products and the products of particular Indian tribes or groups; to establish standards and regulations for the use of such trade marks; to license corporations, associations, or individuals to use them; and to charge a fee for their use; to register them in the United States Patent Office without charge;”.
Pub. L. 101–644, § 102(3), inserted sentence at end defining “Indian arts and crafts organization”.
1949—Act Oct. 28, 1949, substituted “Classification Act of 1949” for “Classification Act of 1923”.

Statutory Notes and Related Subsidiaries
RepealsAct Oct. 28, 1949, ch. 782, cited as a credit to this section, was repealed (subject to a savings clause) by Pub. L. 89–554, Sept. 6, 1966, § 8, 80 Stat. 632, 655.

Executive Documents

Transfer of Functions
“Director of the Office of Personnel Management” substituted for “Civil Service Commission” in cl. (h), pursuant to Reorg. Plan No. 2 of 1978, § 102, 43 F.R. 36037, 92 Stat. 3783, set out under section 1101 of Title 5, Government Organization and Employees, which transferred functions vested by statute in Civil Service Commission to Director of Office of Personnel Management (except as otherwise specified), effective Jan. 1, 1979, as provided by section 1–102 of Ex. Ord. No. 12107, Dec. 28, 1978, 44 F.R. 1055, set out under section 1101 of Title 5.
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5.



§ 305a–1. Additional powers of Board; admission fees, rent, franchise fees and other fund­raising activities; volunteers; transfer of revenues into special fund
In fiscal year 1997 and thereafter, the Indian Arts and Crafts Board may charge admission fees at its museums; charge rent and/or franchise fees for shops located in its museums; publish and sell publications; sell or rent or license use of photographs or other images in hard copy or other forms; license the use of designs, in whole or in part, by others; charge for consulting services provided to others; and may accept the services of volunteers to carry out its mission: Provided, That all revenue derived from such activities is covered into the special fund established by section 305c of this title.
(Pub. L. 104–208, div. A, title I, § 101(d) [title I, § 118], Sept. 30, 1996, 110 Stat. 3009–181, 3009–202.)

§ 305b. Rules and regulations; submission to Secretary of the Interior
The Board shall prescribe from time to time rules and regulations governing the conduct of its business and containing such provisions as it may deem appropriate for the effective execution and administration of the powers conferred upon it by this Act: Provided, That before prescribing any procedure for the disbursement of money the Board shall advise and consult with the Government Accountability Office: Provided further, That all rules and regulations proposed by the Board shall be submitted to the Secretary of the Interior and shall become effective upon his approval.
(Aug. 27, 1935, ch. 748, § 3, 49 Stat. 892; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Editorial Notes

References in TextThis Act, referred to in text, is act Aug. 27, 1935, ch. 748, 49 Stat. 891, as amended, which is classified generally to section 305 et seq. of this title. For complete classification of this Act to the Code, see Tables.

Amendments2004—Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.
Disbursement functions of all Government agencies, except Departments of the Army, Navy, and Air Force and Panama Canal, transferred to Division of Disbursements, Department of the Treasury, by Ex. Ord. No. 6166, § 4, June 10, 1933, and Ex. Ord. No. 6728, May 29, 1934. Division subsequently consolidated with other agencies into the Fiscal Service in Department of the Treasury by Reorg. Plan No. III of 1940, § 1(a)(1), eff. June 30, 1940, 5 F.R. 2107, 54 Stat. 1231. See section 306 of Title 31, Money and Finance.



§ 305c. Appropriation
There is authorized to be appropriated out of any sums in the Treasury not otherwise appropriated such sums as may be necessary to defray the expenses of the Board and carry out the purposes and provisions of this Act. All income derived by the Board from any source shall be covered into the Treasury of the United States and shall constitute a special fund which is appropriated and made available until expended for carrying out the purposes and provisions of this Act. Out of the funds available to it at any time the Board may authorize such expenditures, consistent with the provisions of this Act, as it may determine to be necessary for the accomplishment of the purposes and objectives of this Act.
(Aug. 27, 1935, ch. 748, § 4, 49 Stat. 892.)

Editorial Notes

References in TextThis Act, referred to in text, is act Aug. 27, 1935, ch. 748, 49 Stat. 891, which is classified generally to section 305 et seq. of this title. For complete classification of this Act to the Code, see Tables.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 305c–1. Repealed. Pub. L. 87–23, § 2, Apr. 24, 1961, 75 Stat. 45

Section, act May 10, 1939, ch. 119, § 1, 53 Stat. 699, provided for a limitation of $10 per diem in lieu of subsistence on amount that may be paid to members of the Indian Arts and Crafts Board. See section 305 of this title.



§ 305d. Criminal proceedings; civil actions(a) Definition of Federal law enforcement officerIn this section, the term “Federal law enforcement officer” includes a Federal law enforcement officer (as defined in section 115(c) of title 18).


(b) Authority to conduct investigationsAny Federal law enforcement officer shall have the authority to conduct an investigation relating to an alleged violation of this Act occurring within the jurisdiction of the United States.


(c) Criminal proceedings(1) Investigation(A) In generalThe Board may refer an alleged violation of section 1159 of title 18 to any Federal law enforcement officer for appropriate investigation.


(B) Referral not requiredA Federal law enforcement officer may investigate an alleged violation of section 1159 of that title regardless of whether the Federal law enforcement officer receives a referral under subparagraph (A).



(2) FindingsThe findings of an investigation of an alleged violation of section 1159 of title 18 by any Federal department or agency under paragraph (1)(A) shall be submitted, as appropriate, to—(A) a Federal or State prosecuting authority; or

(B) the Board.


(3) RecommendationsOn receiving the findings of an investigation under paragraph (2), the Board may—(A) recommend to the Attorney General that criminal proceedings be initiated under section 1159 of title 18; and

(B) provide such support to the Attorney General relating to the criminal proceedings as the Attorney General determines to be appropriate.



(d) Civil actionsIn lieu of, or in addition to, any criminal proceeding under subsection (c), the Board may recommend that the Attorney General initiate a civil action under section 305e of this title.


(Aug. 27, 1935, ch. 748, § 5, as added Pub. L. 101–644, title I, § 103, Nov. 29, 1990, 104 Stat. 4662; amended Pub. L. 111–211, title I, § 102(a), July 29, 2010, 124 Stat. 2258.)

Editorial Notes

References in TextThis Act, referred to in subsec. (b), is act Aug. 27, 1935, ch. 748, 49 Stat. 891, which is classified generally to section 305 et seq. of this title. For complete classification of this Act to the Code, see Tables.

Prior ProvisionsA prior section, act Aug. 27, 1935, ch. 748, § 5, 49 Stat. 892, related to counterfeiting of a trade mark and penalty, prior to repeal by act June 25, 1948, ch. 645, § 21, 62 Stat. 862, effective Sept. 1, 1948. See section 1158 of Title 18, Crimes and Criminal Procedure.

Amendments2010—Pub. L. 111–211 amended section generally. Prior to amendment, text read as follows:
“(a) The Board may receive complaints of violations of section 1159 of title 18 and refer complaints of such violations to the Federal Bureau of Investigation for appropriate investigation. After reviewing the investigation report, the Board may recommend to the Attorney General of the United States that criminal proceedings be instituted under that section.
“(b) The Board may recommend that the Secretary of the Interior refer the matter to the Attorney General for civil action under section 305e of this title.”



§ 305e. Cause of action for misrepresentation of Indian produced goods(a) DefinitionsIn this section:(1) IndianThe term “Indian” means an individual that—(A) is a member of an Indian tribe; or

(B) is certified as an Indian artisan by an Indian tribe.


(2) Indian productThe term “Indian product” has the meaning given the term in any regulation promulgated by the Secretary.


(3) Indian tribe(A) In generalThe term “Indian tribe” has the meaning given the term in section 5304 of this title.


(B) InclusionThe term “Indian tribe” includes, for purposes of this section only, an Indian group that has been formally recognized as an Indian tribe by—(i) a State legislature;

(ii) a State commission; or

(iii) another similar organization vested with State legislative tribal recognition authority.



(4) SecretaryThe term “Secretary” means the Secretary of the Interior.



(b) Injunctive or equitable relief; damagesA person specified in subsection (d) may, in a civil action in a court of competent jurisdiction, bring an action against a person who, directly or indirectly, offers or displays for sale or sells a good, with or without a Government trademark, in a manner that falsely suggests it is Indian produced, an Indian product, or the product of a particular Indian or Indian tribe or Indian arts and crafts organization, resident within the United States, to—(1) obtain injunctive or other equitable relief; and

(2) recover the greater of—(A) treble damages; or

(B) in the case of each aggrieved individual Indian, Indian tribe, or Indian arts and crafts organization, not less than $1,000 for each day on which the offer or display for sale or sale continues.


For purposes of paragraph (2)(A), damages shall include any and all gross profits accrued by the defendant as a result of the activities found to violate this subsection.

(c) Punitive damages; attorney’s feeIn addition to the relief specified in subsection (b), the court may award punitive damages and the costs of the civil action and a reasonable attorney’s fee.


(d) Persons that may initiate civil actions(1) In generalA civil action under subsection (b) may be initiated by—(A) the Attorney General, at the request of the Secretary acting on behalf of—(i) an Indian tribe;

(ii) an Indian; or

(iii) an Indian arts and crafts organization;


(B) an Indian tribe, acting on behalf of—(i) the Indian tribe;

(ii) a member of that Indian tribe; or

(iii) an Indian arts and crafts organization;


(C) an Indian; or

(D) an Indian arts and crafts organization.


(2) Disposition of amounts recovered(A) In generalExcept as provided in subparagraph (B), an amount recovered in a civil action under this section shall be paid to the Indian tribe, the Indian, or the Indian arts and crafts organization on the behalf of which the civil action was initiated.


(B) Exceptions(i) Attorney GeneralIn the case of a civil action initiated under paragraph (1)(A), the Attorney General may deduct from the amount—(I) the amount of the cost of the civil action and reasonable attorney’s fees awarded under subsection (c), to be deposited in the Treasury and credited to appropriations available to the Attorney General on the date on which the amount is recovered; and

(II) the amount of the costs of investigation awarded under subsection (c), to reimburse the Board for the activities of the Board relating to the civil action.


(ii) Indian tribeIn the case of a civil action initiated under paragraph (1)(B), the Indian tribe may deduct from the amount—(I) the amount of the cost of the civil action; and

(II) reasonable attorney’s fees.





(e) Savings provisionIf any provision of this section is held invalid, it is the intent of Congress that the remaining provisions of this section shall continue in full force and effect.


(f) RegulationsNot later than 180 days after November 9, 2000, the Board shall promulgate regulations to include in the definition of the term “Indian product” specific examples of such product to provide guidance to Indian artisans as well as to purveyors and consumers of Indian arts and crafts, as defined under this Act.


(Aug. 27, 1935, ch. 748, § 6, as added Pub. L. 101–644, title I, § 105, Nov. 29, 1990, 104 Stat. 4664; amended Pub. L. 106–497, § 2, Nov. 9, 2000, 114 Stat. 2219; Pub. L. 111–211, title I, § 102(b), July 29, 2010, 124 Stat. 2259.)

Editorial Notes

References in TextThis Act, referred to in subsec. (f), is act Aug. 27, 1935, ch. 748, 49 Stat. 891, as amended, which is classified generally to section 305 et seq. of this title. For complete classification of this Act to the Code, see Tables.

Prior ProvisionsA prior section, act Aug. 27, 1935, ch. 748, § 6, 49 Stat. 893, related to offering for sale without trade mark goods as Indian goods, prior to repeal by acts June 25, 1948, ch. 645, § 21, 62 Stat. 862; June 25, 1948, ch. 646, § 39, 62 Stat. 992, effective Sept. 1, 1948. See section 1159 of Title 18, Crimes and Criminal Procedure.

Amendments2010—Subsec. (a). Pub. L. 111–211, § 102(b)(3), added subsec. (a). Former subsec. (a) redesignated (b).
Subsec. (b). Pub. L. 111–211, § 102(b)(2), (4), redesignated subsec. (a) as (b) and substituted “subsection (d)” for “subsection (c)” in introductory provisions. Former subsec. (b) redesignated (c).
Subsec. (c). Pub. L. 111–211, § 102(b)(2), (5), redesignated subsec. (b) as (c) and substituted “subsection (b)” for “subsection (a)” and “the civil action” for “suit”. Former subsec. (c) redesignated (d).
Subsec. (d). Pub. L. 111–211, § 102(b)(6), added subsec. (d) and struck out former subsec. (d) relating to persons who may initiate civil actions.
Pub. L. 111–211, § 102(b)(1), (2), redesignated subsec. (c) as (d) and struck out former subsec. (d) relating to definitions.
Subsec. (e). Pub. L. 111–211, § 102(b)(7), inserted heading and substituted “If” for “In the event that”.
2000—Subsec. (a). Pub. L. 106–497, § 2(1), inserted “, directly or indirectly,” after “against a person who” in introductory provisions and inserted at end “For purposes of paragraph (2)(A), damages shall include any and all gross profits accrued by the defendant as a result of the activities found to violate this subsection.”
Subsec. (c)(1)(C). Pub. L. 106–497, § 2(2)(A), added subpar. (C).
Subsec. (c)(2)(A). Pub. L. 106–497, § 2(2)(B), designated existing text as cl. (i) and added cl. (ii).
Subsec. (d)(2). Pub. L. 106–497, § 2(3), inserted “subject to subsection (f) of this section,” before “the terms”.
Subsec. (f). Pub. L. 106–497, § 2(4), added subsec. (f).

Statutory Notes and Related Subsidiaries
Certification of Indian ArtisansPub. L. 101–644, title I, § 107, Nov. 29, 1990, 104 Stat. 4665, provided that: “For the purposes of section 1159 of title 18, United States Code, and section 6 of the Act entitled ‘An Act to promote the development of Indian arts and crafts and to create a board to assist therein, and for other purposes’ (25 U.S.C. 305 et seq.) [25 U.S.C. 305e] an Indian tribe may not impose a fee in certifying an individual as an Indian artisan. For the purposes of this section, the term ‘Indian tribe’ has the same meaning given such term in section 1159(c)(3) of title 18, United States Code.”




§ 305f. Indian Arts and Crafts Board art collection(a) Transfer of art collection and costsNotwithstanding any other provision of law, the Secretary of the Interior is directed to transfer all right, title and interest in that portion of the Indian Arts and Crafts Board art collection maintained permanently by the Indian Arts and Crafts Board in Washington, District of Columbia, to the Secretary of the Smithsonian Institution to be a part of the collection of the National Museum of the American Indian, subject to subsection (b). Transfer of the collection and costs thereof shall be carried out in accordance with terms, conditions, and standards mutually agreed upon by the Secretary of the Interior and the Secretary of the Smithsonian Institution.


(b) Retention of permanent license to use of imagesThe Indian Arts and Crafts Board shall retain a permanent license to the use of images of the collection for promotional, economic development, educational and related nonprofit purposes. The Indian Arts and Crafts Board shall not be required to pay any royalty or fee for such license.


(Aug. 27, 1935, ch. 748, § 7, as added Pub. L. 105–277, div. A, § 101(e) [title III, § 356(a)], Oct. 21, 1998, 112 Stat. 2681–231, 2681–304.)

§ 306. Expenditures for encouragement of industry and self-support; repayment
On and after May 9, 1938, the expenditures for the purpose of encouraging industry and self-support among the Indians and to aid them in the culture of fruits, grains, and other crops shall be under conditions to be prescribed by the Secretary of the Interior for repayment to the United States on or before the expiration of five years, except in the case of loans on irrigable lands for permanent improvement of said lands, in which the period for repayment may run for not exceeding twenty years, in the discretion of the Secretary of the Interior.
(May 9, 1938, ch. 187, § 1, 52 Stat. 302.)

§ 306a. Advances for support of old, disabled, or indigent allottees; lien against land
On and after May 9, 1938, the Secretary of the Interior is authorized, in his discretion and under such rules and regulations as he may prescribe, to make advances to old, disabled, or indigent Indian allottees, for their support, to remain a charge and lien against their land until paid; such advances for the fiscal year 1939 to be made from the appropriations in this paragraph and those for fiscal years thereafter to be made from appropriations specifically available for such purposes.
(May 9, 1938, ch. 187, § 1, 52 Stat. 302.)

Editorial Notes

References in TextThis paragraph, referred to in text, means the first undesignated paragraph contained at 52 Stat. 302, and the appropriations for advances for the fiscal year 1939, referred to in text, were contained in such part of the undesignated paragraph which was not classified to the Code.



§§ 307, 308. Omitted
Editorial Notes
Codification
Section 307, acts Mar. 17, 1949, ch. 22, § 1, 63 Stat. 14; June 30, 1949, ch. 288, title I, § 105, 63 Stat. 381, directed Administrator of General Services to transfer to Secretary of the Interior property known as Bushnell General Hospital, Brigham City, Utah, for use of Bureau of Indian Affairs as a vocational school for children and housing and training center for adults. Pub. L. 98–401, Aug. 27, 1984, 98 Stat. 1477, provided that when the Secretary ceases to use the property for school purposes, he shall publish the legal description of the property in the Federal Register and convey the property without consideration to Brigham City, Utah. The property was conveyed and notice was published in 50 F.R. 1636, Jan. 11, 1985.
Section 308, act Mar. 17, 1949, ch. 22, § 2, 63 Stat. 14, directed Secretary of the Interior to take over the property as soon as Congress appropriated funds for alterations, maintenance, and operation.



§ 309. Vocational training program; eligibility; contracts or agreements
In order to help adult Indians who reside on or near Indian reservations to obtain reasonable and satisfactory employment, the Secretary of the Interior is authorized to undertake a program of vocational training that provides for vocational counseling or guidance, institutional training in any recognized vocation or trade, apprenticeship, and on the job training, for periods that do not exceed twenty-four months, and, for nurses’ training, for periods that do not exceed thirty-six months, transportation to the place of training, and subsistence during the course of training. The program shall be available primarily to Indians who are not less than eighteen and not more than thirty-five years of age and who reside on or near an Indian reservation, and the program shall be conducted under such rules and regulations as the Secretary may prescribe. For the purposes of this program the Secretary is authorized to enter into contracts or agreements with any Federal, State, or local governmental agency, or with any private school which has a recognized reputation in the field of vocational education and has successfully obtained employment for its graduates in their respective fields of training, or with any corporation or association which has an existing apprenticeship or on-the-job training program which is recognized by industry and labor as leading to skilled employment, or with any school of nursing offering a three-year course of study leading to a diploma in nursing which is accredited by a recognized body or bodies approved for such purpose by the Secretary.
(Aug. 3, 1956, ch. 930, § 1, 70 Stat. 986; Pub. L. 88–230, § 1(a), Dec. 23, 1963, 77 Stat. 471.)

Editorial Notes
Amendments1963—Pub. L. 88–230 authorized Secretary of the Interior to undertake a program for nurses’ training for periods not exceeding 36 months and to enter into contracts with accredited schools of nursing offering a 3-year course of study leading to a diploma in nursing.



§ 309a. Authorization of appropriations
There is authorized to be appropriated for the purposes of sections 309 and 309a of this title the sum of $25,000,000 for each fiscal year, and not to exceed $1,500,000 of such sum shall be available for administrative purposes.
(Aug. 3, 1956, ch. 930, § 2, 70 Stat. 986; Pub. L. 87–273, Sept. 22, 1961, 75 Stat. 571; Pub. L. 88–230, § 1(b), Dec. 23, 1963, 77 Stat. 471; Pub. L. 89–14, Apr. 22, 1965, 79 Stat. 74; Pub. L. 90–252, Feb. 3, 1968, 82 Stat. 4.)

Editorial Notes
Amendments1968—Pub. L. 90–252 increased appropriation from $15,000,000 to $25,000,000.
1965—Pub. L. 89–14 increased appropriation from $12,000,000 to $15,000,000.
1963—Pub. L. 88–230 increased appropriation from $7,500,000 to $12,000,000 and amount available for administrative purposes from $1,000,000 to $1,500,000.
1961—Pub. L. 87–273 increased appropriation to $7,500,000 and amount available for administrative purposes to $1,000,000.



§ 309b. Vocational education funds
Notwithstanding any other provision of law, funds provided by the Bureau for adult vocational education to any vocational school (as defined for purposes of any program of assistance to students under the Higher Education Act of 1965 [20 U.S.C. 1001 et seq.]) may be treated as non-Federal, private funds of such school for purposes of any provision of Federal law which requires that non-Federal or private funds of such school be used in a project or for a specific purpose.
(Pub. L. 100–297, title V, § 5403(c), Apr. 28, 1988, 102 Stat. 416.)

Editorial Notes

References in TextThe Higher Education Act of 1965, referred to in text, is Pub. L. 89–329, Nov. 8, 1965, 79 Stat. 1219, which is classified generally to chapter 28 (§ 1001 et seq.) of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 1001 of Title 20 and Tables.

Statutory Notes and Related Subsidiaries
Effective DateFor effective date and applicability of section, see section 6303 of Pub. L. 100–297, set out as an Effective Date of 1988 Amendment note under section 1071 of Title 20, Education.



§ 310. Institute of American Indian and Alaska Native Culture and Arts Development(a)(1) To the extent of the availability of funds for such purpose, the Secretary of the Interior shall:(A) enter into a thirty-year agreement with the College of Santa Fe, Santa Fe, New Mexico, to provide educational facilities for the use of, and to develop cooperative educational/arts programs to be carried out with the postsecondary fine arts and museum services programs of, the Institute of American Indian and Alaska Native Culture and Arts Development administered by the Bureau of Indian Affairs; and

(B) conduct such activities as are necessary to improve the facilities used by the Institute of American Indian and Alaska Native Culture and Arts Development at the College of Santa Fe.


(2) The provisions of this subsection shall take effect on October 1, 1984.


(b)(1) The Secretary of the Interior, acting through the Bureau of Indian Affairs, is directed to conduct a study for the purpose of determining the need, if any, for a museum facility to be established for the benefit of the Institute of American Indian and Alaska Native Culture and Arts Development, the feasibility of establishing such museum, and the need or desirability, if any, to establish any such museum in close proximity to the facilities currently being used by such Institute at the College of Santa Fe.

(2) On or before February 1, 1985, the Secretary of the Interior shall report the results of such study, together with his recommendations, to the Congress.

(3) Should the study recommend establishment of a museum, and should the College of Santa Fe be selected as the best site, any agreement entered into by the Secretary of the Interior for construction of such museum shall contain assurances, satisfactory to the Secretary, that appropriate lands at the College of Santa Fe will be available at no cost to the Federal Government for the establishment of a museum facility.


(Pub. L. 98–306, § 14, May 31, 1984, 98 Stat. 226; Pub. L. 99–498, title XV, § 1514(c), Oct. 17, 1986, 100 Stat. 1608.)

Editorial Notes
Amendments1986—Subsecs. (a)(1), (b)(1). Pub. L. 99–498 substituted “Institute of American Indian and Alaska Native Culture and Arts Development” for “Institute of American Indian Arts” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 1986 AmendmentPub. L. 99–498, title XV, § 1514(f), Oct. 17, 1986, 100 Stat. 1608, provided that amendment made by Pub. L. 99–498 is effective Oct. 1, 1986.




CHAPTER 8—RIGHTS-OF-WAY THROUGH INDIAN LANDS



Sec.


311.Opening highways.


312.Rights-of-way for railway, telegraph, and telephone lines; town-site stations.


313.Width of rights-of-way.


314.Survey; maps; compensation.


315.Time for completion of road; forfeiture.


316.Rights of several roads through canyons.


317.Regulations.


318.Amendment or repeal of sections.


318a.Roads on Indian reservations; appropriation.


318b.Repealed.


319.Rights-of-way for telephone and telegraph lines.


320.Acquisition of lands for reservoirs or materials.


321.Rights-of-way for pipe lines.


322.Applicability of certain provisions to Pueblo Indians.


322a.Renewal of rights-of-way without consent of Pueblo Tribes; authority of Secretary; compensation, etc.


323.Rights-of-way for all purposes across any Indian lands.


324.Consent of certain tribes; consent of individual Indians.


325.Payment and disposition of compensation.


326.Laws unaffected.


327.Application for grant by department or agency.


328.Rules and regulations.



§ 311. Opening highways
The Secretary of the Interior is authorized to grant permission, upon compliance with such requirements as he may deem necessary, to the proper State or local authorities for the opening and establishment of public highways, in accordance with the laws of the State or Territory in which the lands are situated, through any Indian reservation or through any lands which have been allotted in severalty to any individual Indian under any laws or treaties but which have not been conveyed to the allottee with full power of alienation.
(Mar. 3, 1901, ch. 832, § 4, 31 Stat. 1084.)

§ 312. Rights-of-way for railway, telegraph, and telephone lines; town-site stations
A right of way for a railway, telegraph, and telephone line through any Indian reservation in any State or Territory, except Oklahoma, or through any lands reserved for an Indian agency or for other purposes in connection with the Indian service, or through any lands which have been allotted in severalty to any individual Indian under any law or treaty, but which have not been conveyed to the allottee with full power of alienation, is granted to any railroad company organized under the laws of the United States, or of any State or Territory, which shall comply with the provisions of sections 312 to 318 of this title and such rules and regulations as may be prescribed thereunder: Provided, That no right of way shall be granted under said sections until the Secretary of the Interior is satisfied that the company applying has made said application in good faith and with intent and ability to construct said road, and in case objection to the granting of such right of way shall be made, said Secretary shall afford the parties so objecting a full opportunity to be heard: Provided further, That where a railroad has heretofore been constructed, or is in actual course of construction, no parallel right of way within ten miles on either side shall be granted by the Secretary of the Interior unless, in his opinion, public interest will be promoted thereby: Provided, also, That as a condition precedent to each and every grant of a right of way under authority of said sections, each and every railway company applying for such grant shall stipulate that it will construct and permanently maintain suitable passenger and freight stations for the convenience of each and every town site established by the Government along said right of way.
(Mar. 2, 1899, ch. 374, § 1, 30 Stat. 990; Feb. 28, 1902, ch. 134, § 23, 32 Stat. 50; June 25, 1910, ch. 431, § 16, 36 Stat. 859.)

§ 313. Width of rights-of-way
Such right of way shall not exceed fifty feet in width on each side of the center line of the road, except where there are heavy cuts and fills, when it shall not exceed one hundred feet in width on each side of the road, and may include grounds adjacent thereto for station buildings, depots, machine shops, sidetracks, turn-outs, and water stations, not to exceed two hundred feet in width by a length of three thousand feet, and not more than one station to be located within any one continuous length of ten miles of road.
(Mar. 2, 1899, ch. 374, § 2, 30 Stat. 990; June 21, 1906, ch. 3504, 34 Stat. 330.)

§ 314. Survey; maps; compensation
The line of route of said road may be surveyed and located through and across any of said lands at any time, upon permission therefor being obtained from the Secretary of the Interior; but before the grant of such right of way shall become effective a map of the survey of the line or route of said road must be filed with and approved by the Secretary of the Interior, and the company must make payment to the Secretary of the Interior for the benefit of the tribe or nation, of full compensation for such right of way, including all damage to improvements and adjacent lands, which compensation shall be determined and paid under the direction of the Secretary of the Interior, in such manner as he may prescribe. Before any such railroad shall be constructed through any land, claim, or improvement, held by individual occupants or allottees in pursuance of any treaties or laws of the United States, compensation shall be made to such occupant or allottee for all property to be taken, or damage done, by reason of the construction of such railroad. In case of failure to make amicable settlement with any such occupant or allottee, such compensation shall be determined by the appraisement of three disinterested referees, to be appointed by the Secretary of the Interior, who, before entering upon the duties of their appointment, shall take and subscribe before competent authority an oath that they will faithfully and impartially discharge the duties of their appointment, which oath, duly certified, shall be returned with their award to the Secretary of the Interior. If the referees cannot agree, then any two of them are authorized to make the award. Either party being dissatisfied with the finding of the referees shall have the right within sixty days after the making of the award and notice of the same, to appeal, if said land is situated in any State or Territory other than Oklahoma, to the United States district court for such State or Territory, where the case shall be tried de novo and the judgment for damages rendered by the court shall be final and conclusive.
When proceedings are commenced in court as aforesaid, the railroad company shall deposit the amount of the award made by the referees with the court to abide the judgment thereof, and then have the right to enter upon the property sought to be condemned and proceed with the construction of the railway. Each of the referees shall receive for his compensation the sum of $4 per day while engaged in the hearing of any case submitted to them under sections 312 to 318 of this title. Witnesses shall receive the fees usually allowed by courts within the district where such land is located. Costs, including compensation of the referees, shall be made part of the award or judgment, and be paid by such railroad company.
(Mar. 2, 1899, ch. 374, § 3, 30 Stat. 991; Feb. 28, 1902, ch. 134, § 23, 32 Stat. 50.)

§ 315. Time for completion of road; forfeiture
If any such company shall fail to construct and put in operation one-tenth of its entire line in one year, or to complete its road within three years after the approval of its map of location by the Secretary of the Interior, the right of way granted shall be deemed forfeited and abandoned ipso facto as to that portion of the road not then constructed and in operation: Provided, That the Secretary may, when he deems proper, extend, for a period not exceeding two years, the time for the completion of any road for which right of way has been granted and a part of which shall have been built.
(Mar. 2, 1899, ch. 374, § 4, 30 Stat. 991.)

§ 316. Rights of several roads through canyons
The provisions of section 935 11 See References in Text note below. of title 43 relating to the rights of several railroads through any canyon, pass, or defile are extended and made applicable to rights of way granted under sections 312 to 318 of this title and to railroad companies obtaining such rights of way.
(Mar. 2, 1899, ch. 374, § 6, 30 Stat. 992.)

Editorial Notes

References in TextSection 935 of title 43, referred to in text, was repealed by Pub. L. 94–579, title VII, § 706(a), Oct. 21, 1976, 90 Stat. 2793, effective on and after Oct. 21, 1976, insofar as applicable to the issuance of rights-of-way over, under, and through the public lands and lands in the National Forest System.



§ 317. Regulations
The Secretary of the Interior shall make all needful rules and regulations, not inconsistent with sections 312 to 318 of this title, for the proper execution and carrying into effect of all the provisions of said sections.
(Mar. 2, 1899, ch. 374, § 7, 30 Stat. 992.)

§ 318. Amendment or repeal of sections
Congress reserves the right at any time to alter, amend, or repeal sections 312 to 318 of this title or any portion thereof.
(Mar. 2, 1899, ch. 374, § 8, 30 Stat. 992.)

§ 318a. Roads on Indian reservations; appropriation
Appropriations are hereby authorized out of any money in the Treasury not otherwise appropriated for material, equipment, supervision and engineering, and the employment of Indian labor in the survey, improvement, construction, and maintenance of Indian reservation roads not eligible to Government aid under the Federal Highway Act and for which no other appropriation is available, under such rules and regulations as may be prescribed by the Secertary 11 So in original. Probably should be “Secretary”. of the Interior.
(May 26, 1928, ch. 756, 45 Stat. 750.)

Editorial Notes

References in TextThe Federal Highway Act, referred to in text, is act Nov. 9, 1921, ch. 119, 42 Stat. 212, which enacted sections 1, 2, 3, 3a, 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15 to 20, 21, 22, 23, 24, and 25 of former Title 23, Highways, and amended sections 5 and 12a of former Title 23 and section 3 of Title 50, War and National Defense. Pub. L. 85–767, Aug. 27, 1958, 72 Stat. 919, repealed the Federal Highway Act, with the exception of the amendment to section 3 of Title 50, as part of the general revision and reenactment of Title 23, Highways.

Statutory Notes and Related Subsidiaries
Appropriations for Fiscal Years 1950 and 1951Act June 29, 1948, ch. 732, § 4(c), 62 Stat. 1105, authorized the appropriation of $6,000,000 for fiscal years 1950 and 1951, respectively, for the carrying out of the provisions of this section.



§ 318b. Repealed. Pub. L. 85–767, § 2[19], [23], Aug. 27, 1958, 72 Stat. 919

Section, acts June 16, 1936, ch. 582, § 6, 49 Stat. 1521; Sept. 5, 1940, ch. 715, § 10, 54 Stat. 870; June 30, 1949, ch. 288, title I, § 103(a), 63 Stat. 380; 1949 Reorg. Plan No. 7, § 1, eff. Aug. 19, 1949, 14 F.R. 5228, 63 Stat. 1070, related to location and design of roads by the Bureau of Public Roads.



§ 319. Rights-of-way for telephone and telegraph lines
The Secretary of the Interior is authorized and empowered to grant a right of way, in the nature of an easement, for the construction, operation, and maintenance of telephone and telegraph lines and offices for general telephone and telegraph business through any Indian reservation, through any lands held by an Indian tribe or nation in the former Indian Territory, through any lands reserved for an Indian agency or Indian school, or for other purpose in connection with the Indian service, or through any lands which have been allotted in severalty to any individual Indian under any law or treaty, but which have not been conveyed to the allottee with full power of alienation, upon the terms and conditions herein expressed. No such lines shall be constructed across Indian lands, as above mentioned, until authority therefor has first been obtained from the Secretary of the Interior, and the maps of definite location of the lines shall be subject to his approval. The compensation to be paid the tribes in their tribal capacity and the individual allottees for such right of way through their lands shall be determined in such manner as the Secretary of the Interior may direct, and shall be subject to his final approval; and where such lines are not subject to State or Territorial taxation the company or owner of the line shall pay to the Secretary of the Interior, for the use and benefit of the Indians, such annual tax as he may designate, not exceeding $5 for each ten miles of line so constructed and maintained; and all such lines shall be constructed and maintained under such rules and regulations as said Secretary may prescribe. But nothing herein contained shall be so construed as to exempt the owners of such lines from the payment of any tax that may be lawfully assessed against them by either State, Territorial, or municipal authority; and Congress hereby expressly reserves the right to regulate the tolls or charges for the transmission of messages over any lines constructed under the provisions of this section: Provided, That incorporated cities and towns into or through which such telephone or telegraphic lines may be constructed shall have the power to regulate the manner of construction therein, and nothing herein contained shall be so construed as to deny the right of municipal taxation in such towns and cities.
(Mar. 3, 1901, ch. 832, § 3, 31 Stat. 1083.)

Editorial Notes
Codification
The “former Indian Territory”, referred to in text, was in the original “Indian Territory”, and has been designated as former Indian Territory by virtue of the admission of such former Territory and the Territory of Oklahoma to the Union as the State of Oklahoma, pursuant to act June 16, 1906, ch. 3335, 34 Stat. 267.
Section is comprised of the first par. of section 3 of act Mar. 3, 1901. The second par. of such section 3 is classified to section 357 of this title.



§ 320. Acquisition of lands for reservoirs or materials
When, in the judgment of the Secretary of the Interior, it is necessary for any railway company owning or operating a line of railway in any Indian reservation to acquire lands in such Indian reservation for reservoirs, material, or ballast pits for the construction, repair, and maintenance of its railway, or for the purpose of planting and growing thereon trees to protect its line of railway, the said Secretary is authorized to grant such lands to any such railway company under such terms and conditions and such rules and regulations as may be prescribed by the said Secretary.
When any railway company desiring to secure the benefits of this provision shall file with the Secretary of the Interior an application describing the lands which it desires to purchase, upon the payment of the price agreed upon the said Secretary shall cause such lands to be conveyed to the railway company applying therefor upon such terms and conditions as he may deem proper: Provided, That no lands shall be acquired under the terms of this provision in greater quantities than forty acres for any one reservoir, and one hundred and sixty acres for any material or ballast pit, to the extent of not more than one reservoir and one material or gravel pit in any one section of ten miles of any such railway in any Indian reservation: And provided further, That the lands acquired for tree planting shall be taken only at such places along the line of the railway company applying therefor as in the judgment of the said Secretary may be necessary, and shall be taken in strips adjoining and parallel with the right of way of the railway company taking the same, and shall not exceed one hundred and fifty feet in width.
All moneys paid for such lands shall be deposited in the Treasury of the United States to the credit of the tribe or tribes, and the moneys received by said Secretary as damages sustained by individual members of the Indian tribe, which damages shall be ascertained by the Secretary of the Interior and paid by the railway company taking such lands, shall be paid by said Secretary to the Indian or Indians sustaining such damages. The provisions of this section are extended and made applicable to any lands which have been allotted in severalty to any individual Indian under any law or treaty, but which have not been conveyed to the allottee with full power of alienation; the damages and compensation to be paid to any Indian allottee shall be ascertained and fixed in such manner as the Secretary of the Interior may direct and shall be paid by the railway company to said Secretary; the damages and compensation paid to the Secretary of the Interior by the railway company taking any such land shall be paid by said Secretary to the allottee sustaining such damages.
(Mar. 3, 1909, ch. 263, 35 Stat. 781, 782; May 6, 1910, ch. 204, 36 Stat. 349.)

§ 321. Rights-of-way for pipe lines
The Secretary of the Interior is authorized and empowered to grant a right-of-way in the nature of an easement for the construction, operation, and maintenance of pipe lines for the conveyance of oil and gas through any Indian reservation, through any lands held by an Indian tribe or nation in the former Indian Territory, through any lands reserved for an Indian agency or Indian school, or for other purpose in connection with the Indian Service, or through any lands which have been allotted in severalty to any individual Indian under any law or treaty, but which have not been conveyed to the allottee with full power of alienation upon the terms and conditions herein expressed. Before title to rights of way applied for hereunder shall vest, maps of definite location shall be filed with and approved by the Secretary of the Interior: Provided, That before such approval the Secretary of the Interior may, under such rules and regulations as he may prescribe, grant temporary permits revocable in his discretion for the construction of such lines: Provided, That the construction of lateral lines from the main pipe line establishing connection with oil and gas wells on the individual allotments of citizens may be constructed without securing authority from the Secretary of the Interior and without filing maps of definite location, when the consent of the allottee upon whose lands oil or gas wells may be located and of all other allottees through whose lands said lateral pipe lines may pass has been obtained by the pipe-line company: Provided further, That in case it is desired to run a pipe line under the line of any railroad, and satisfactory arrangements cannot be made with the railroad company, then the question shall be referred to the Secretary of the Interior, who shall prescribe the terms and conditions under which the pipe-line company shall be permitted to lay its lines under said railroad. The compensation to be paid the tribes in their tribal capacity and the individual allottees for such right of way through their lands shall be determined in such manner as the Secretary of the Interior may direct, and shall be subject to his final approval. And where such lines are not subject to State or Territorial taxation the company or owner of the line shall pay to the Secretary of the Interior, for the use and benefit of the Indians, such annual tax as he may designate, not exceeding $5 for each ten miles of line so constructed and maintained under such rules and regulations as said Secretary may prescribe. But nothing herein contained shall be so construed as to exempt the owners of such lines from the payment of any tax that may be lawfully assessed against them by either State, Territorial, or municipal authority. And incorporated cities and towns into and through which such pipe lines may be constructed shall have the power to regulate the manner of construction therein, and nothing herein contained shall be so construed as to deny the right of municipal taxation in such towns and cities, and nothing herein shall authorize the use of such right of way except for pipe line, and then only so far as may be necessary for its construction, maintenance, and care: Provided, That the rights herein granted shall not extend beyond a period of twenty years: Provided further, That the Secretary of the Interior, at the expiration of said twenty years, may extend the right to maintain any pipe line constructed under this section for another period not to exceed twenty years from the expiration of the first right, upon such terms and conditions as he may deem proper. The right to alter, amend, or repeal this section is expressly reserved.
(Mar. 11, 1904, ch. 505, §§ 1, 2, 33 Stat. 65; Mar. 2, 1917, ch. 146, § 1, 39 Stat. 973.)

Editorial Notes
Codification
The “former Indian Territory”, referred to in text, was in the original “Indian Territory”, and has been designated as former Indian Territory by virtue of the admission of such former Territory and the Territory of Oklahoma to the Union as the State of Oklahoma, pursuant to act June 16, 1906, ch. 3335, 34 Stat. 267.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Office of Federal Inspector for the Alaska Natural Gas Transportation System abolished and functions and authority vested in Inspector transferred to Secretary of Energy by section 3012(b) of Pub. L. 102–486, set out as an Abolition of Office of Federal Inspector note under section 719e of Title 15. Functions and authority vested in Secretary of Energy subsequently transferred to Federal Coordinator for Alaska Natural Gas Transportation Projects by section 720d(f) of Title 15.

Executive Documents

Transfer of Functions
Enforcement functions of Secretary or other official in Department of the Interior relating to compliance with rights-of-way across Indian lands, issued under section 321 et seq. of this title with respect to pre-construction, construction, and initial operation of transportation system for Canadian and Alaskan natural gas transferred to Federal Inspector, Office of Federal Inspector for Alaska Natural Gas Transportation System, until first anniversary of date of initial operation of Alaska Natural Gas Transportation System, see Reorg. Plan No. 1 of 1979, §§ 102(e), 203(a), 44 F.R. 33663, 33666, 93 Stat. 1373, 1376, set out in the Appendix to Title 5, Government Organization and Employees, effective July 1, 1979, pursuant to Ex. Ord. No. 12142, § 1–101, June 21, 1979, 44 F.R. 36927, set out as a note under section 719e of Title 15, Commerce and Trade.



§ 322. Applicability of certain provisions to Pueblo Indians
The provisions of the following statutes:
Sections 311, 319, and 357 of this title;
Sections 312 to 318 of this title;
Section 321 of this title; and
Sections 323 to 328 of this title,
are extended over and made applicable to the Pueblo Indians of New Mexico and their lands, whether owned by the Pueblo Indians or held in trust or set aside for their use and occupancy by Executive order or otherwise, under such rules, regulations, and conditions as the Secretary of the Interior may prescribe.
(Apr. 21, 1928, ch. 400, § 1, 45 Stat. 442; Pub. L. 94–416, § 3, Sept. 17, 1976, 90 Stat. 1275.)

Editorial Notes
Amendments1976—Pub. L. 94–416 inserted reference to sections 323 to 328 and 357 of this title with respect to the enumeration of statutes, struck out reference to section 935 of title 43 with respect to the enumeration of statutes, and inserted “whether owned by the Pueblo Indians or held in trust or set aside for their use and occupancy by Executive order or otherwise,” after “New Mexico and their lands”.

Statutory Notes and Related Subsidiaries

Transfer of Functions
 Office of Federal Inspector for the Alaska Natural Gas Transportation System abolished and functions and authority vested in Inspector transferred to Secretary of Energy by section 3012(b) of Pub. L. 102–486, set out as an Abolition of Office of Federal Inspector note under section 719e of Title 15. Functions and authority vested in Secretary of Energy subsequently transferred to Federal Coordinator for Alaska Natural Gas Transportation Projects by section 720d(f) of Title 15.

Executive Documents

Transfer of Functions
Enforcement functions of Secretary or other official in Department of the Interior relating to compliance with rights-of-way across Indian lands, issued under section 321 et seq. of this title with respect to pre-construction, construction, and initial operation of transportation system for Canadian and Alaskan natural gas transferred to Federal Inspector, Office of Federal Inspector for Alaska Natural Gas Transportation System, until first anniversary of date of initial operation of Alaska Natural Gas Transportation System, see Reorg. Plan No. 1 of 1979, §§ 102(e), 203(a), 44 F.R. 33663, 33666, 93 Stat. 1373, 1376, set out in the Appendix to Title 5, Government Organization and Employees, effective July 1, 1979, pursuant to Ex. Ord. No. 12142, § 1–101, June 21, 1979, 44 F.R. 36927, set out as a note under section 719e of Title 15, Commerce and Trade.



§ 322a. Renewal of rights-of-way without consent of Pueblo Tribes; authority of Secretary; compensation, etc.
Notwithstanding such provisions, the Secretary of the Interior may, without the consent of the affected Pueblo Tribes, grant one renewal for a period not to exceed ten years of any right-of-way acquired through litigation initiated under the Act of May 10, 1926 (44 Stat. 498), or by compromise and settlement in such litigation, prior to January 1, 1975. The Secretary shall require, as compensation for the Pueblo involved, the fair market value, as determined by the Secretary, of the grant of such renewal. The Secretary may grant such right-of-way renewal under this section only in the event the owner of such existing right-of-way and the Pueblo Tribe involved cannot reach agreement on renewal within ninety days after such renewal is requested. Nothing in this section shall be deemed to validate or authorize the renewal of a right-of-way which is otherwise invalid by reason of the invalidity of the Act of May 10, 1926, on the date said right-of-way was originally obtained.
(Apr. 21, 1928, ch. 400, § 2, as added Pub. L. 94–416, § 3, Sept. 17, 1976, 90 Stat. 1275.)

Editorial Notes

References in TextNotwithstanding such provisions, referred to in text, means the provisions referred to in section 322 of this title.
Act of May 10, 1926, referred to in text, is act May 10, 1926, ch. 282, 44 Stat. 498, which was not classified to the Code.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Office of Federal Inspector for the Alaska Natural Gas Transportation System abolished and functions and authority vested in Inspector transferred to Secretary of Energy by section 3012(b) of Pub. L. 102–486, set out as an Abolition of Office of Federal Inspector note under section 719e of Title 15. Functions and authority vested in Secretary of Energy subsequently transferred to Federal Coordinator for Alaska Natural Gas Transportation Projects by section 720d(f) of Title 15.

Executive Documents

Transfer of Functions
Enforcement functions of Secretary or other official in Department of the Interior relating to compliance with rights-of-way across Indian lands, issued under section 321 et seq. of this title with respect to pre-construction, construction, and initial operation of transportation system for Canadian and Alaskan natural gas transferred to Federal Inspector, Office of Federal Inspector for Alaska Natural Gas Transportation System, until first anniversary of date of initial operation of Alaska Natural Gas Transportation System, see Reorg. Plan No. 1 of 1979, §§ 102(e), 203(a), 44 F.R. 33663, 33666, 93 Stat. 1373, 1376, set out in the Appendix to Title 5, Government Organization and Employees, effective July 1, 1979, pursuant to Ex. Ord. No. 12142, § 1–101, June 21, 1979, 44 F.R. 36927, set out as a note under section 719e of Title 15, Commerce and Trade.



§ 323. Rights-of-way for all purposes across any Indian lands
The Secretary of the Interior be, and he is empowered to grant rights-of-way for all purposes, subject to such conditions as he may prescribe, over and across any lands now or hereafter held in trust by the United States for individual Indians or Indian tribes, communities, bands, or nations, or any lands now or hereafter owned, subject to restrictions against alienation, by individual Indians or Indian tribes, communities, bands, or nations, including the lands belonging to the Pueblo Indians in New Mexico, and any other lands heretofore or hereafter acquired or set aside for the use and benefit of the Indians.
(Feb. 5, 1948, ch. 45, § 1, 62 Stat. 17.)

Statutory Notes and Related Subsidiaries
Effective DateAct Feb. 5, 1948, ch. 45, § 7, 62 Stat. 18, provided that sections 323 to 328 should not become operative until 30 days after Feb. 5, 1948.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Office of Federal Inspector for the Alaska Natural Gas Transportation System abolished and functions and authority vested in Inspector transferred to Secretary of Energy by section 3012(b) of Pub. L. 102–486, set out as an Abolition of Office of Federal Inspector note under section 719e of Title 15. Functions and authority vested in Secretary of Energy subsequently transferred to Federal Coordinator for Alaska Natural Gas Transportation Projects by section 720d(f) of Title 15.

Executive Documents

Transfer of Functions
Enforcement functions of Secretary or other official in Department of the Interior relating to compliance with rights-of-way across Indian lands, issued under section 321 et seq. of this title with respect to pre-construction, construction, and initial operation of transportation system for Canadian and Alaskan natural gas transferred to Federal Inspector, Office of Federal Inspector for Alaska Natural Gas Transportation System, until first anniversary of date of initial operation of Alaska Natural Gas Transportation System, see Reorg. Plan No. 1 of 1979, §§ 102(e), 203(a), 44 F.R. 33663, 33666, 93 Stat. 1373, 1376, set out in the Appendix to Title 5, Government Organization and Employees, effective July 1, 1979, pursuant to Ex. Ord. No. 12142, § 1–101, June 21, 1979, 44 F.R. 36927, set out as a note under section 719e of Title 15, Commerce and Trade.



§ 324. Consent of certain tribes; consent of individual Indians
No grant of a right-of-way over and across any lands belonging to a tribe organized under the Act of June 18, 1934 (48 Stat. 984), as amended [25 U.S.C. 5101 et seq.]; the Act of May 1, 1936 (49 Stat. 1250); or the Act of June 26, 1936 (49 Stat. 1967), shall be made without the consent of the proper tribal officials. Rights-of-way over and across lands of individual Indians may be granted without the consent of the individual Indian owners if (1) the land is owned by more than one person, and the owners or owner of a majority of the interests therein consent to the grant; (2) the whereabouts of the owner of the land or an interest therein are unknown, and the owners or owner of any interests therein whose whereabouts are known, or a majority thereof, consent to the grant; (3) the heirs or devisees of a deceased owner of the land or an interest therein have not been determined, and the Secretary of the Interior finds that the grant will cause no substantial injury to the land or any owner thereof; or (4) the owners of interests in the land are so numerous that the Secretary finds it would be impracticable to obtain their consent, and also finds that the grant will cause no substantial injury to the land or any owner thereof.
(Feb. 5, 1948, ch. 45, § 2, 62 Stat. 18.)

Editorial Notes

References in TextAct of June 18, 1934, referred to in text, is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which is classified generally to chapter 45 (§ 5101 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.
Act of May 1, 1936, referred to in text, is act May 1, 1936, ch. 254, 49 Stat. 1250, which was classified to sections 473a and 496 of this title, prior to repeal of section 496 by Pub. L. 94–579, title VII, § 704(a), Oct. 21, 1976, 90 Stat. 2792, and editorial reclassification of section 473a as section 5119 of this title. For complete classification of this Act to the Code, see Tables.
Act of June 26, 1936, referred to in text, is act June 26, 1936, ch. 831, 49 Stat. 1967, popularly known as the Oklahoma Welfare Act, which was classified generally to subchapter VIII (§ 501 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 45A (§ 5201 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5201 of this title and Tables. Provisions of the Act relating to the revolving fund appear in section 5206 of this title.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Office of Federal Inspector for the Alaska Natural Gas Transportation System abolished and functions and authority vested in Inspector transferred to Secretary of Energy by section 3012(b) of Pub. L. 102–486, set out as an Abolition of Office of Federal Inspector note under section 719e of Title 15. Functions and authority vested in Secretary of Energy subsequently transferred to Federal Coordinator for Alaska Natural Gas Transportation Projects by section 720d(f) of Title 15.

Executive Documents

Transfer of Functions
Enforcement functions of Secretary or other official in Department of the Interior relating to compliance with rights-of-way across Indian lands, issued under section 321 et seq. of this title with respect to pre-construction, construction, and initial operation of transportation system for Canadian and Alaskan natural gas transferred to Federal Inspector, Office of Federal Inspector for Alaska Natural Gas Transportation System, until first anniversary of date of initial operation of Alaska Natural Gas Transportation System, see Reorg. Plan No. 1 of 1979, §§ 102(e), 203(a), 44 F.R. 33663, 33666, 93 Stat. 1373, 1376, set out in the Appendix to Title 5, Government Organization and Employees, effective July 1, 1979, pursuant to Ex. Ord. No. 12142, § 1–101, June 21, 1979, 44 F.R. 36927, set out as a note under section 719e of Title 15, Commerce and Trade.



§ 325. Payment and disposition of compensation
No grant of a right-of-way shall be made without the payment of such compensation as the Secretary of the Interior shall determine to be just. The compensation received on behalf of the Indian owners shall be disposed of under rules and regulations to be prescribed by the Secretary of the Interior.
(Feb. 5, 1948, ch. 45, § 3, 62 Stat. 18.)

Statutory Notes and Related Subsidiaries

Transfer of Functions
Office of Federal Inspector for the Alaska Natural Gas Transportation System abolished and functions and authority vested in Inspector transferred to Secretary of Energy by section 3012(b) of Pub. L. 102–486, set out as an Abolition of Office of Federal Inspector note under section 719e of Title 15. Functions and authority vested in Secretary of Energy subsequently transferred to Federal Coordinator for Alaska Natural Gas Transportation Projects by section 720d(f) of Title 15.

Executive Documents

Transfer of Functions
Enforcement functions of Secretary or other official in Department of the Interior relating to compliance with rights-of-way across Indian lands, issued under section 321 et seq. of this title with respect to pre-construction, construction, and initial operation of transportation system for Canadian and Alaskan natural gas transferred to Federal Inspector, Office of Federal Inspector for Alaska Natural Gas Transportation System, until first anniversary of date of initial operation of Alaska Natural Gas Transportation System, see Reorg. Plan No. 1 of 1979, §§ 102(e), 203(a), 44 F.R. 33663, 33666, 93 Stat. 1373, 1376, set out in the Appendix to Title 5, Government Organization and Employees, effective July 1, 1979, pursuant to Ex. Ord. No. 12142, § 1–101, June 21, 1979, 44 F.R. 36927, set out as a note under section 719e of Title 15, Commerce and Trade.



§ 326. Laws unaffected
Sections 323 to 328 of this title shall not in any manner amend or repeal the provisions of the Federal Water Power Act of June 10, 1920 (41 Stat. 1063), as amended by the Act of August 26, 1935 (49 Stat. 838) [16 U.S.C. 791a et seq.], nor shall any existing statutory authority empowering the Secretary of the Interior to grant rights-of-way over Indian lands be repealed.
(Feb. 5, 1948, ch. 45, § 4, 62 Stat. 18.)

Editorial Notes

References in TextThe Federal Water Power Act, referred to in text, is act June 10, 1920, ch. 285, 41 Stat. 1063, as amended, now known as the Federal Power Act, which is classified generally to chapter 12 (§ 791a et seq.) of Title 16, Conservation. For complete classification of this Act to the Code, see Tables.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Office of Federal Inspector for the Alaska Natural Gas Transportation System abolished and functions and authority vested in Inspector transferred to Secretary of Energy by section 3012(b) of Pub. L. 102–486, set out as an Abolition of Office of Federal Inspector note under section 719e of Title 15. Functions and authority vested in Secretary of Energy subsequently transferred to Federal Coordinator for Alaska Natural Gas Transportation Projects by section 720d(f) of Title 15.

Executive Documents

Transfer of Functions
Enforcement functions of Secretary or other official in Department of the Interior relating to compliance with rights-of-way across Indian lands, issued under section 321 et seq. of this title with respect to pre-construction, construction, and initial operation of transportation system for Canadian and Alaskan natural gas transferred to Federal Inspector, Office of Federal Inspector for Alaska Natural Gas Transportation System, until first anniversary of date of initial operation of Alaska Natural Gas Transportation System, see Reorg. Plan No. 1 of 1979, §§ 102(e), 203(a), 44 F.R. 33663, 33666, 93 Stat. 1373, 1376, set out in the Appendix to Title 5, Government Organization and Employees, effective July 1, 1979, pursuant to Ex. Ord. No. 12142, § 1–101, June 21, 1979, 44 F.R. 36927, set out as a note under section 719e of Title 15, Commerce and Trade.



§ 327. Application for grant by department or agency
Rights-of-way for the use of the United States may be granted under sections 323 to 328 of this title upon application by the department or agency having jurisdiction over the activity for which the right-of-way is to be used.
(Feb. 5, 1948, ch. 45, § 5, 62 Stat. 18.)

Statutory Notes and Related Subsidiaries

Transfer of Functions
Office of Federal Inspector for the Alaska Natural Gas Transportation System abolished and functions and authority vested in Inspector transferred to Secretary of Energy by section 3012(b) of Pub. L. 102–486, set out as an Abolition of Office of Federal Inspector note under section 719e of Title 15. Functions and authority vested in Secretary of Energy subsequently transferred to Federal Coordinator for Alaska Natural Gas Transportation Projects by section 720d(f) of Title 15.

Executive Documents

Transfer of Functions
Enforcement functions of Secretary or other official in Department of the Interior relating to compliance with rights-of-way across Indian lands, issued under section 321 et seq. of this title with respect to pre-construction, construction, and initial operation of transportation system for Canadian and Alaskan natural gas transferred to Federal Inspector, Office of Federal Inspector for Alaska Natural Gas Transportation System, until first anniversary of date of initial operation of Alaska Natural Gas Transportation System, see Reorg. Plan No. 1 of 1979, §§ 102(e), 203(a), 44 F.R. 33663, 33666, 93 Stat. 1373, 1376, set out in the Appendix to Title 5, Government Organization and Employees, effective July 1, 1979, pursuant to Ex. Ord. No. 12142, § 1–101, June 21, 1979, 44 F.R. 36927, set out as a note under section 719e of Title 15, Commerce and Trade.



§ 328. Rules and regulations
The Secretary of the Interior is authorized to prescribe any necessary regulations for the purpose of administering the provisions of sections 323 to 328 of this title.
(Feb. 5, 1948, ch. 45, § 6, 62 Stat. 18.)

Statutory Notes and Related Subsidiaries

Transfer of Functions
Office of Federal Inspector for the Alaska Natural Gas Transportation System abolished and functions and authority vested in Inspector transferred to Secretary of Energy by section 3012(b) of Pub. L. 102–486, set out as an Abolition of Office of Federal Inspector note under section 719e of Title 15. Functions and authority vested in Secretary of Energy subsequently transferred to Federal Coordinator for Alaska Natural Gas Transportation Projects by section 720d(f) of Title 15.

Executive Documents

Transfer of Functions
Enforcement functions of Secretary or other official in Department of the Interior relating to compliance with rights-of-way across Indian lands, issued under section 321 et seq. of this title with respect to pre-construction, construction, and initial operation of transportation system for Canadian and Alaskan natural gas transferred to Federal Inspector, Office of Federal Inspector for Alaska Natural Gas Transportation System, until first anniversary of date of initial operation of Alaska Natural Gas Transportation System, see Reorg. Plan No. 1 of 1979, §§ 102(e), 203(a), 44 F.R. 33663, 33666, 93 Stat. 1373, 1376, set out in the Appendix to Title 5, Government Organization and Employees, effective July 1, 1979, pursuant to Ex. Ord. No. 12142, § 1–101, June 21, 1979, 44 F.R. 36927, set out as a note under section 719e of Title 15, Commerce and Trade.




CHAPTER 9—ALLOTMENT OF INDIAN LANDS



Sec.


331 to 333.Repealed.


334.Allotments to Indians not residing on reservations.


335.Extension of provisions as to allotments.


336.Allotments to Indians making settlement.


337.Allotments in national forests.


337a, 338.Repealed.


339.Tribes excepted from certain provisions.


340.Extension of certain provisions.


341.Power to grant rights-of-way not affected.


342.Removal of Southern Utes to new reservation.


343.Correction of errors in allotments and patents.


344.Cancellation of allotment of unsuitable land.


344a.Repealed.


345.Actions for allotments.


346.Proceedings in actions for allotments.


347.Limitations of actions for lands patented in severalty under treaties.


348.Patents to be held in trust; descent and partition.


348a.Extension of trust period for Indians of Klamath River Reservation.


349.Patents in fee to allottees.


350.Surrender of patent, and selection of other land.


351.Patents with restrictions for lots in villages in Washington.


352.Cancellation of trust patents within power or reservoir sites.


352a.Cancellation of patents in fee simple for allotments held in trust.


352b.Partial cancellation; issuance of new trust patents.


352c.Reimbursement of allottees or heirs for taxes paid on lands patented in fee before end of trust.


353.Sections inapplicable to certain tribes.


354.Lands not liable for debts prior to final patent.


355.Laws applicable to lands of full-blooded members of Five Civilized Tribes.


356.Allowance of undisputed claims of restricted allottees of Five Civilized Tribes.


357.Condemnation of lands under laws of States.


358.Repeal of statutory provisions relating to survey, classification, and allotments which provide for repayment out of Indian moneys.



§ 331. Repealed. Pub. L. 106–462, title I, § 106(a)(1), Nov. 7, 2000, 114 Stat. 2007

Section, acts Feb. 8, 1887, ch. 119, § 1, 24 Stat. 388; Feb. 28, 1891, ch. 383, § 1, 26 Stat. 794; June 25, 1910, ch. 431, § 17, 36 Stat. 859, related to allotments of irrigable and nonirrigable land on reservations.

Editorial Notes
Codification
Section was based on section 1 of act Feb. 8, 1887, as amended generally by section 1 of act Feb. 28, 1891, which was amended generally, by act June 25, 1910. The amendment by act June 25, 1910, to section 1 of act Feb. 28, 1891, was treated as an amendment to section 1 of act Feb. 8, 1887, to reflect the probable intent of Congress, and this section was based on the text of section 1 of act Feb. 28, 1891, as so amended. The repeal by Pub. L. 106–462 of section 1 of act Feb. 8, 1887, was executed by repealing this section, to reflect the probable intent of Congress.

Statutory Notes and Related Subsidiaries
Short Title of 2018 AmendmentPub. L. 115–399, § 1, Dec. 31, 2018, 132 Stat. 5331, provided that: “This Act [enacting and amending provisions set out as notes under section 355 of this title] may be cited as the ‘Stigler Act Amendments of 2018’.”


Short Title of 1987 AmendmentPub. L. 100–153, § 1, Nov. 5, 1987, 101 Stat. 886, provided that: “This Act [amending sections 373, 1401, and 2301 of this title and section 4421 of Title 20, Education, and amending provisions set out as a note under this section] may be cited as the ‘Indian Law Technical Amendments of 1987’.”


Short TitleAct Feb. 8, 1887, ch. 119, 24 Stat. 388, as amended, enacting this section and sections 332 to 334, 339, 341, 342, 348, 349, 354, and 381 of this title, is popularly known as the “Indian General Allotment Act”.

Blackfeet Reservation, MontanaAct June 30, 1919, ch. 4, § 10, 41 Stat. 16, which provided for the allotment of lands within the Blackfeet Indian Reservation in Montana, was amended by act June 4, 1953, ch. 99, § 1, 67 Stat. 42, in order to remove the restrictions on alienation of the homestead allotments by making 80 acres of each allotment subject to sale, partition, issuance of patent in fee, or other disposition in accordance with the laws relating to the other allotments on the Reservation.
Act June 30, 1919, had provided that the 80-acre homestead allotment should remain inalienable. This restriction was removed on the alienation of homestead allotments after the death of the original allottee by act June 2, 1924, ch. 231, 43 Stat. 252, formerly set out as a note under this section. The restriction was completely removed by section 1 of act June 4, 1953, ch. 99, 67 Stat. 42. Section 2 of act June 4, 1953, ch. 99, 67 Stat. 42, repealed act June 2, 1924.

Creek NationAct Mar. 2, 1917, ch. 146, § 18, 39 Stat. 986, provided in part as follows: “Hereafter no allotments of land shall be made to members of the Creek Nation”.


Crow Indian ReservationAct June 4, 1920, ch. 224, § 6, 41 Stat. 753, as amended by acts May 25, 1926, ch. 403, 44 Stat. 658; Sept. 16, 1959, Pub. L. 96–283, 73 Stat. 565; May 17, 1968, Pub. L. 90–308, 82 Stat. 123, provided for a reservation in perpetuity, for the benefit of the Crow Indian Tribe, of the minerals on or underlying the allotted lands on the Crow Indian Reservation.
Act Aug. 15, 1953, ch. 502, § 4, 67 Stat. 587, repealed act June 4, 1920, ch. 224, § 9, 41 Stat. 754, formerly set out as a note under this section. The act June 4, 1920, provided for allotment of lands of the Crow Tribe and section 9 of the act had provided that lands of the Crow Reservation should “be subject to all laws of the United States prohibiting the introduction of intoxicating liquors into the Indian country until otherwise provided by Congress”.
Act June 4, 1953, ch. 100, 67 Stat. 42, permitted the Indian owners of homestead, irrigable, or agricultural land on the Crow Indian Reservation in Montana to sell such land, upon application in writing and subject to the approval of the Secretary of the Interior or his authorized representative. Restrictions against such sales were contained in act June 4, 1920, ch. 224, 41 Stat. 751. The act of June 4, 1920, set out as a note below, provided for the allotment of lands on the Crow Reservation.
Provisions for the allotment of lands of the Crow Tribe of Indians within the Crow Indian Reservation in Montana, and for the distribution of tribal funds, were made by act June 4, 1920, ch. 224, 41 Stat. 751. The time for making allotments on the Crow Reservation, Montana, as provided by this act was extended for a period of two years from Dec. 4, 1921, by act Sept. 21, 1922, ch. 367, 42 Stat. 994.

Eastern Band of Cherokee Indians of North CarolinaAct June 4, 1924, ch. 253, 43 Stat. 376, provided: 
“That the Eastern Band of Cherokee Indians of North Carolina is hereby authorized, pursuant to the resolution of its council adopted the 6th day of November 1919, to convey to the United States of America, in trust, all land, money, and other property of said band for final disposition thereof as hereinafter provided; and the United States will accept such conveyance when approved by the Secretary of the Interior.
“Sec. 2. That upon approval of such conveyance the Secretary of the Interior shall cause to be prepared a roll of the members of said band, to contain the names of all living on the date of this Act, and no person born after that date shall be entitled to enrollment.“The roll shall show the name, age, sex, and degree of Cherokee Indian blood, and separately of that derived from any other Indian ancestor, of each member. The day of the month indicating the birthday of each member shall also be shown upon said roll: Provided, That if such date is unknown and cannot be ascertained, the date of the entry of the name on the schedule shall be taken for the purposes of this Act to be the birth date of the member to whom the entry applies.
“Said roll when approved by the Secretary of the Interior shall be final and conclusive as to the membership of said band, and as to the ages and degree of Indian blood of the members, but clerical changes relating to the names of such members or to sex designations may be made at any time thereafter.


“Sec. 3. That in the preparation of said roll due consideration shall be given to all rolls and lists heretofore made of the membership of said band, together with any evidence elicited in the course of any investigations, and to all documents and records on file in the Interior Department or any of its bureaus or offices.“The fact that the name of any person appears on any such roll or list shall not be accepted to establish, conclusively, his right or that of his descendants to enrollment. Nor shall the absence of his name from such former rolls conclusively bar any person or his descendants from enrollment.
“That in the preparation of said roll the act of the State of North Carolina of March 8, 1895, chapter 166, entitled ‘An Act to amend chapter 211, laws of 1889, relating to the charter of the Eastern Band of Cherokee Indians’ shall be disregarded.
“Applications for enrollment may be presented in such manner and within such time as may be prescribed by regulations made by the Secretary of the Interior, but lack of application shall not prevent consideration of the right to enrollment of any person whose name appears on any former roll and his descendants or of any name brought in any manner to the attention of those in charge of the enrollment work, including the names of those persons of Cherokee Indian blood living July 27, 1868, in any of the counties of North Carolina, in which the common lands of said band are located, or in any of the contiguous counties of that State or of the States of Georgia and Tennessee, and of their descendants.


“Sec. 4. That the lands so conveyed shall be surveyed, where found necessary, and divided into appropriate tracts or parcels and appraised at their true value as of the date of such appraisement, without consideration being given to the location thereof or to any mineral deposits therein or to improvements thereon, but such appraisement shall include all merchantable timber on all allottable lands.

“Sec. 5. That reservations from allotment may be made, in the discretion of the Secretary of the Interior, of lands for cemeteries, schools, water-power sites, rights of way, and for other public purposes, with proper safeguards, however, for compensation to individuals who may suffer losses by reason of such reservations.“There may also be reserved any tract chiefly valuable because of the timber or of stone, marble, or other quarries thereon, or which by reason of location or topographical features may be unsuitable for allotment purposes.
“Any land or other property reserved from allotment as above provided and lands not needed for allotments may be sold at such time, in such manner, and upon such terms as the Secretary may direct, and the proceeds of such sale shall be added to the funds of the band: Provided, That in the sale of timberlands the timber and the land may be sold separately.
“Conveyances under such sales shall be made as provided in the case of conveyances to allottees.


“Sec. 6. That all oil, gas, coal, and other mineral deposits on said lands are hereby reserved to said band for a period of twenty-five years from the date of this Act, and during such period said deposits may be leased for prospecting and mining purposes by the Secretary of the Interior, for such periods (not exceeding the period for which such minerals are reserved) and upon such terms and conditions as he may prescribe: Provided, That at the end of such twenty-five year period all such deposits shall become the property of the individual owner of the surface of such land, unless Congress shall otherwise provide.

“Sec. 7. That all improvements on the lands of said band of a permanent and substantial character shall be appraised separately from the lands upon which the same may be, and shall be listed in the names of the members of the band prima facie entitled thereto, but the designation of ownership shall be tentative only until the true ownership thereof is ascertained and declared, after due notice and hearing. The right to have such improvements appraised, and to make disposition thereof, shall extend to all members, except tenants, owning such improvements at the date of this Act [June 4, 1924].“Any person held to be the owner of improvements may remove the same, where found to be practicable, within ninety days from the date they are declared to belong to him, or may, within that period, dispose of the same at not more than the appraised value to any member of the band entitled to receive an allotment, under regulations to be prescribed: Provided, That the vendor shall have a lien upon the rents and profits accruing from the tract on which such improvements may be located until the purchase price thereof is fully paid.


“Sec. 8. That the lands and money of said band shall be allotted and divided among the members thereof so as to give each an equal share of the whole in value, as nearly as may be, and to accomplish that the value of the standard allotment share shall be determined by dividing the total appraised value of all allotted and allottable lands by the total number of enrolled members.“If any member shall fail to receive his full share of the tribal lands, he shall be entitled to the payment of money so as to adjust the difference as nearly as possible. If any member shall receive an allotment exceeding in value his full share of the tribal lands, the difference shall be adjusted by deduction from his distributive share of the tribal funds.


“Sec. 9. That when the tracts available for allotments are ascertained, each member of the said band may apply for a tract or tracts of land to the extent of thirty acres, as nearly as practicable, to include his home and improvements, if he so desires, and the selection so made shall be final as to the right to occupy and use the land so applied for as against all other members if no contest is filed against such selection within ninety days from and after formal application is made therefor: Provided, That any person claiming the right to select any given tract of land by reason of the purchase of improvements thereon shall have ninety days to make application therefor from and after the date of approval of any sale conveying to him said improvements, and such application shall become final as in other cases, subject to the right of any other member to contest such selection, ninety days from and after the same is duly made. All contests shall be instituted and heard pursuant to the rules and regulations of the Interior Department applicable thereto. Any allotment selection may be modified or limited, in the discretion of those in charge of the work, so as to give the selector of adjacent or contiguous lands access to firewood and drinking water.

“Sec. 10. That adults may select their own allotments, where mentally capable of so doing, but allotments for minors may be selected by their father or mother, in the order named, or by the officers in charge of the allotment work. The said officers may also select allotments for prisoners, convicts, aged, infirm, and insane or otherwise mentally incompetent members and for the estates of deceased members and, if necessary to complete any allotments or to bring the allotment work to a close, may make arbitrary selections for and on behalf of any member of said band.

“Sec. 11. That allotments may be selected for the members of any family, wherever practicable, from contiguous lands or other lands held by the head of the family, including both adult and minor children and such other relatives as are members of the household: Provided, That if any adult child shall claim the benefit of this section, he shall not be entitled as a matter of right to have his selection made from the lands desired by his father or mother or from lands needed by any minor member of the family for allotment purposes, but this shall not prevent selection of lands outside the family holdings if desired.

“Sec. 12. That where annuity or other payments to individuals have heretofore been suspended because their enrollment status has been questioned, the amounts involved in such suspended payments shall be paid to individuals found entitled to enrollment or to their heirs, and all funds of said band, after making such payments and after payments needed for equalizing allotments as hereinbefore provided and all other payments herein directed to be made, shall be distributed per capita among the enrolled members of said band and the heirs of those who shall die before distribution is completed, and shall be paid to the distributees or conserved and used for their benefit, according to whether they belong to the restricted or unrestricted class, at such time and in such manner as shall be deemed advisable.

“Sec. 13. That any member of said band whose degree of Indian blood is less than one-sixteenth may, in the discretion of the Secretary of the Interior, be paid a cash equivalent in lieu of an allotment of land. Any person desiring to avail himself of this provision may make application to the officers in charge of the allotment work at any time within ninety days after the date of the approval of the final roll, and preference shall be given in the order of application. The said officers shall have the power to add to the register of such names the names of any other members of the same class, including minors for whom no application is made for such time as may be allowed for the purpose by the regulations. Applications should be made in person by adults and for minors by their fathers or mothers, in the order named.

“Sec. 14. That if any member shall claim that he is the owner of a so-called private land claim, for the reason that money was advanced by him or his ancestor to pay in whole or in part for any land the title to which is now in the band, such claim may be submitted to and equitably adjusted by the Secretary of the Interior, whose decision thereon shall be final and not subject to review by the courts. In such adjustment due consideration shall be given to matters presented by the band in the way of offsets or counterclaims.

“Sec. 15. That a certificate of allotment shall be issued to each allottee upon the expiration of the contest period, if no contest is then pending, or, if a contest is then pending, upon final disposition thereof, but shall be dated as of the date of selection. Each certificate shall contain the name and roll number of the allottee, and the legal effect thereof shall be to give the allottee the right to occupy and use the surface of the land described therein, as against each and every other member of the band, but not as against the band itself, or against the United States: Provided, That the Secretary of the Interior may cancel any certificate of allotment at any time before title to the land described therein is conveyed to the allottee, if in his judgment said land should be reserved for allotment for any purpose herein authorized or for any other good and sufficient reason, but before such action is taken the allottee shall have due notice and opportunity to be heard. If any such certificate shall be revoked, the allottee may select other lands as if no certificate had been issued to him.

“Sec. 16. That as soon as practicable after a certificate of allotment is issued there shall be issued to the allottee a deed conveying all right, title, and interest of the United States, as trustee, and of the band, and of every other member thereof, in and to the land described in said certificate. Each deed shall recite the roll number and degree of Indian blood of the grantee and shall be executed by or in the name of the Secretary of the Interior, who is hereby authorized to designate any clerk or employee of the department to sign his name for him to all such deeds.“Each deed, when so issued, shall be recorded in the office of the recorder of deeds for the county in which the land conveyed thereby is located. When so recorded title to the land shall vest in the allottee subject to the conditions, limitations, and restrictions herein imposed. Upon the recording of any deed it shall be the duty of the officers representing the Government of the United States to deliver it to the allottee named therein.


“Sec. 17. That if any member enrolled as provided in this Act shall die before receiving his distributive share of the band or tribal property, the land and moneys to which he would be entitled, if living, shall descend to his heirs according to the laws of the State of North Carolina and be distributed to them accordingly, but in all such cases the allotment and deed therefor shall be made in the name of the deceased ancestor and shall be given the same force and effect as if made during his lifetime: Provided, That the provisions of the Act of Congress approved June 25, 1910 (Thirty-sixth Statutes, page 855), as amended by the Act of Congress of February 14, 1913 (Thirty-seventh Statutes, page 678), relating to the determination of heirs and approval of wills by the Secretary of the Interior, and to other matters, are hereby made applicable to the persons and estates of the members of the said band, and in the construction of said Acts no distinction shall be made between restricted lands and moneys and those conveyed or held in trust.

“Sec. 18. That leases of lands allotted under this Act may be made during the restricted period for any purpose and for any term of years, under rules and regulations to be prescribed by the Secretary of the Interior: Provided, That such leases shall be executed on behalf of minors and other incompetents, including any Indian deemed to be incapable, mentally or physically, of managing his business affairs properly and with benefit to himself and in their names, by a duly authorized representative of the Indian Service designated by said Secretary for the purpose: Provided further, That all leases of unpartioned estates shall be so made and approved unless all of the Indian heirs or owners are of the unrestricted class, and shall be subject to supervision during the restricted period the same as leases made on other restricted lands, but all rents and royalties accruing therefrom to unrestricted owners shall be paid, by the proper officers of the Indian Service, to such owners at the earliest date practicable after the collection thereof.“Parents may use the lands allotted to their children and receive the rents and profits arising herefrom during the minority of such children: Provided, That this privilege may be revoked by the Commissioner of Indian Affairs at any time while said lands are restricted for such cause as may by him be deemed good and sufficient.


“Sec. 19. That lands allotted under this Act shall not be alienable, either by voluntary or enforced sale by the allottee or his heirs or otherwise, for a period of twenty-five years from and after the date when the deed conveying such land to the allottee is recorded as directed herein: Provided, That upon the completion of the allotments and the recording of the deeds as herein directed each allottee shall become a citizen of the United States and a citizen of the particular State wherein he (or she) may reside, with all the rights, privileges, and immunities of such citizens: Provided further, That the Secretary of the Interior may, in his discretion, at any time after a deed is recorded remove the restrictions on the lands described therein, either with or without application by the owner or owners, under such rules and regulations or special orders governing the terms of sale and the disposition of the proceeds as he shall prescribe.

“Sec. 20. That lands allotted under this Act shall not be subjected or held liable to any form of personal claim, or demand, against the allottee, arising or existing prior to the removal of restrictions; and any attempted alienation or incumbrance of restricted land by deed, mortgage, contract to sell, power of attorney, or other method of incumbering real estate, except leases specifically authorized by law, made before or after the approval of this Act and prior to removal of restrictions therefrom, shall be absolutely null and void.

“Sec. 21. That all lands, and other property, of the band, or the members thereof, except funds held in trust by the United States, may be taxed by the State of North Carolina, to and including the tax year following the date of this Act. Such taxes shall be paid from the common funds of said band for such period, except upon such tracts as shall have been lawfully sold prior to the date when tax assessments can be made thereon under the State law. All tax assessments made pursuant to this Act on restricted allotments or undivided tribal property held in trust by the United States shall be subject to revision by the Commissioner of Indian Affairs for a period of one year following the date when such assessments are spread on the local tax rolls, but if he shall take no action thereon during said year, such assessments shall be final, but this shall not be construed to deprive any allottee of any remedy to which he would be entitled under the State law: Provided, That such restricted and undivided property shall be exempt from sale for unpaid taxes for two years from the date when such taxes become due and payable, and no penalty for delinquency in the payment of such taxes shall be charged or collected for or during said period, so that Congress may have an opportunity to make provision for the payment of such taxes if the band, or tribal, funds are found insufficient for the purpose.“After the expiration of the tax year following that in which this Act is approved all lands allotted to members of said band, from which restrictions shall have been removed, shall be subject to taxation the same as other lands. But from and after the expiration of said tax year all restricted allotments and undivided property shall be exempt from taxation until the restrictions on the alienation of such allotments are removed or the title of the band to such undivided property is extinguished.


“Sec. 22. That the removal of restrictions upon allotted lands shall not deprive the United States of the duty or authority to institute and prosecute such action in its own name, in the courts of the United States, as may be necessary to protect the rights of the allottees, or of their heirs, until the said band shall be dissolved by congressional action, unless the order removing such restrictions is based upon an express finding that the Indian to whom it relates if fully competent and capable of managing his own affairs.

“Sec. 23. That the authority of the Eastern Band of Cherokee Indians of North Carolina to execute conveyances of lands owned by said band, or any interest therein, is recognized, and any such conveyance heretofore made, whether to the United States or to others, shall not be questioned in any case where the title conveyed or the instrument of conveyance has been or shall be accepted or approved by the Secretary of the Interior.

“Sec. 24. That the reinvestment of the proceeds arising from the sale of surplus and unallotted lands of said band in other lands in the vicinity of the Indian school at Cherokee, North Carolina, is hereby authorized, in the discretion of the Secretary of the Interior, and lands so purchased may be allotted as provided for herein respecting the allotment of lands now owned by said band.

“Sec. 25. That all things provided for herein shall be done under the direction of the Secretary of the Interior, who is authorized to prescribe needed rules and regulations.“All questions as to enrollment and as to all other matters involving the disposition of the lands or moneys of said band, or of the members thereof, shall be decided by the Secretary of the Interior, and such decision as to any matter of fact or law shall be final.


“Sec. 26. That in addition to any sum or sums heretofore or hereafter regularly appropriated for salaries and expenses, there is hereby authorized to be appropriated, from the funds of the United States in the Treasury not otherwise appropriated, the sum of $10,000, or so much thereof as may be necessary, for the payment of such expenses as shall be necessarily incurred, including the salaries of additional employees in the administration of this Act.”




Flathead Reservation, MontanaAct Feb. 25, 1920, ch. 87, 41 Stat. 452, provided for allotments on the Flathead Reservation, Montana, to all unallotted, living children, enrolled with the tribe, enrolled or entitled to enrollment.

Fort Belknap Reservation, MontanaAct Mar. 3, 1921, ch. 135, 41 Stat. 1355, provided for the enrollment of the Indians of the Gros Ventre and Assiniboine Tribes in the Fort Belknap Reservation, Montana, and for the allotment among such enrolled Indians of the unreserved and undisposed of lands on the reservation; declared the Indians to whom trust patents for such allotted lands shall be issued to be citizens of the United States; provided for reservation from allotment of lands chiefly valuable for the development of water power, and for Indian agency, school, religious, cemetery and administrative purposes; provided for the reservation of certain of the lands for park purposes and for a site for a sanatorium for the benefit of the Indians; provided for the issue of patents for a certain limited number of acres of the lands to missionary, religious and educational purposes; provided for the examination of the lands, prior to their allotment, to determine the mineral character thereof; provided for the reservation of coal on the lands for certain purposes; provided that the timber lands shall remain tribal property and for the use of the timber thereon by the Indians; provided for the reservation and disposition of town-sites on the lands; provided for the construction of irrigation projects on the lands; provided for the grant of certain of the lands to the State of Montana for school lands and made an appropriation to carry out the purposes of the act.

Kansas or Kaw Tribe of OklahomaAct Mar. 4, 1923, ch. 297, 42 Stat. 1561, extended period of restriction against alienation of lands allotted to minor members of Kansas or Kaw Tribe of Oklahoma for a period of twenty-five years from Mar. 4, 1923.

Lac du Flambeau Band of WisconsinAct May 19, 1924, ch. 158, 43 Stat. 132, as amended by Pub. L. 87–25, Apr. 24, 1961, 75 Stat. 46, provided for enrollment and allotment of members of Lac du Flambeau Band of Lake Superior Chippewas in Wisconsin.

Osage Indian Tribe of OklahomaPub. L. 98–576, Oct. 30, 1984, 98 Stat. 3065, provided: 
“That (a) any Osage headright or restricted real estate or funds which is part of the estate of a deceased Osage Indian with respect to whom—“(1) a certificate of competency had never been issued before the time of death, or

“(2) a certificate of competency had been revoked by the Secretary of the Interior before the death of such Osage Indian,

shall be exempt from any estate or inheritance tax imposed by the State of Oklahoma.

“(b) Subsection (a) shall apply to the estate of any Osage Indian who dies on or after the date of the enactment of this Act [Oct. 30, 1984].

“Sec. 2. For purposes of this Act—“(1) the term ‘headright’ means any right of any person to share in any royalties, rents, sales, or bonuses arising from the Osage mineral estate;

“(2) the term ‘Osage mineral estate’ means any right, title, or interest in any oil, gas, coal, or other mineral held by the United States in trust for the benefit of the Osage Tribe of Indians under section 3 of the Osage Tribe Allotment Act;

“(3) the term ‘restricted real estate or funds’ means any real estate or fund held by an Osage Indian or by the Secretary of the Interior in trust for the benefit of such Indian which is subject to any restriction against alienation, or transfer by any other means, under any Act of Congress applicable to the Osage Tribe of Indians or applicable generally to Indians or any bands, tribes, or nations of Indians; and

“(4) the term ‘Osage Tribe Allotment Act’ means the Act approved June 28, 1906, and entitled ‘An Act for the division of the lands and funds of the Osage Indians in Oklahoma Territory, and for other purposes’ (34 Stat. 539).”




Pub. L. 95–496, §§ 3–11, Oct. 21, 1978, 92 Stat. 1660–1664, as amended by Pub. L. 98–605, § 2, Oct. 30, 1984, 98 Stat. 3163, provided that:
“Sec. 3. (a) [Repealed act Feb. 5, 1948, ch. 46, 62 Stat. 18, formerly set out below.]

“(b) Any Osage Indian having received a certificate of competency under paragraph 7 of section 2 of the Act of June 28, 1906 (34 Stat. 539, 542); section 3 of the Act of March 2, 1929 (45 Stat. 1478, 1480) [amending act Feb. 27, 1925, ch. 359, 43 Stat. 1008, which is set out below]; or the Act of February 5, 1948 (62 Stat. 18) [Act Feb. 5, 1948, ch. 46, 62 Stat. 18], may make application to the Secretary of the Interior to revoke such certificate and the Secretary shall revoke such certificate: Provided, That revocation of any certificate shall not affect the legality of any transactions heretofore made by reason of the issuance of any such certificate. Restrictions against alienation of lands heretofore removed are not reimposed.

“(c) [Amended act Feb. 27, 1925, set out below, act Mar. 2, 1929, ch. 493, § 4, 45 Stat. 1480, and June 24, 1938, ch. 645, §§ 1, 3, 52 Stat. 1034, 1035.


“Sec. 4. In order to conserve natural resources and provide for the greatest ultimate recovery of oil and gas underlying the Osage mineral estate, the Secretary of the Interior is authorized to establish rules and regulations under which oil and gas leases producing from a common source of supply may be unitized.

“Sec. 5. (a) [Amended act Apr. 18, 1912, ch. 83, § 8, 37 Stat. 88.]

“(b) [Amended act Apr. 18, 1912, ch. 83, § 3, 37 Stat. 86.]

“(c) [Amended act Feb. 27, 1925, set out below.]

“(d)(1) Notwithstanding any provision of—“(A) section 3 or 8 of the Osage Indians Act of 1912 (as amended by subsections (b) and (a), respectively) [not classified to the Code], or

“(B) section 7 of the Osage Indians Act of 1925 (as amended by subsection (c)) [act Feb. 27, 1925, set out below],

any sale or transfer or any disposition by any other means of any headright shall be subject to section 7 of this Act [set out below].

“(2) Notwithstanding section 6(a) of this Act [set out below] or section 8 of the Osage Indians Act of 1912, no Osage Indian may—“(A) provide for the transfer of any interest of such person in any headright—“(i) by will to any person which is not an individual, or

“(ii) by the establishment of an inter vivos trust for the benefit of any person which is not an individual; or


“(B) provide, whether by the terms of a will, the terms of a testamentary trust established by a will, or by the terms of an instrument establishing an inter vivos trust, that any interest in any headright—“(i) which such Osage Indian had (at the time of death of such person or at the time any such inter vivos trust was established), and

“(ii) in which any individual was granted a life estate by such Osage Indian,

may be transferred to or held for the benefit of any individual who is not an Osage Indian upon the death of the individual who held such life estate.




“Sec. 6. (a) With the approval of the Secretary of the Interior, any person of Osage Indian blood, eighteen years of age or older, may establish an inter vivos trust covering his headright or mineral interest except as provided in section 8 hereof; surplus funds; invested surplus funds; segregated trust funds; and allotted or inherited land, naming the Secretary of the Interior as trustee. An Osage Indian having a certificate of competency may designate a banking or trust institution as trustee. Said trust shall be revocable and shall make provision for the payment of funeral expenses, expenses of last illness, debts, and an allowance to members of the family dependent on the settlor.

“(b) Property placed in trust as provided by this section shall be subject to the same restrictions against alienation that presently apply to lands and property of Osage Indians, and the execution of such instrument shall not in any way affect the tax-exempt status of said property.


“rules governing devolution of interests in osage headrights“Sec. 7. (a) General Rule.—No person who is not an Osage Indian may, on or after October 21, 1978, receive any interest in any headright, other than a life estate in accordance with subsection (b), whether such interest would be received by such person (but for this subsection) under a will, a testamentary or inter vivos trust, or the Oklahoma laws of intestate succession.

“(b) Exception for Life Estates.—Notwithstanding subsection (a) and subject to section 5(d)(2) [set out above], an individual who is not an Osage Indian may receive a life estate in any headright held by a testator, settlor, or decedent who is or was an Osage Indian under a will, or under a testamentary trust established by a will, of such testator, an inter vivos trust established by such settlor, or the Oklahoma laws of intestate succession relating to the administration of the estate of such decedent.

“(c) Special Rules Governing Interests in Osage Headright Upon Death of Individual Who Held Life Estate in Such Headright.—“(1) Designated osage remaindermen.—Upon the death of any individual who is not an Osage Indian and who held a life estate in any headright of a testator or settlor described in subsection (b), all remaining interests in such headright shall vest in any remaindermen who—“(A) are designated in the will of the testator or the instrument establishing the trust of the settlor to receive such remainder interest, and

“(B) are Osage Indians.


“(2) No designated osage remaindermen.—Upon the death of any individual who is not an Osage Indian and who held a life estate in any headright of a testator, settlor, or decedent described in subsection (b) who—“(A) did not designate any remainderman who is an Osage Indian to receive any remaining interest in such headright in the will of such testator or instrument of such settlor, or

“(B) died intestate,

all remaining interests in such headright shall vest in any heirs, as determined under the Oklahoma laws of intestate succession, of such testator, settlor, or decedent who are Osage Indians.

“(3) No heir who is an osage indian.—Upon the death of any individual who is not an Osage Indian and who held a life estate in any headright of an Osage testator, settlor, or decedent described in subsection (b) who—“(A) designated no remainderman who is an Osage Indian for any remaining interest in such headright, and

“(B) had no heir under the Oklahoma laws of intestate succession who is an Osage Indian and is living at the time of death of the individual who held such life estate,

all remaining interests in such headright shall vest in the Osage Tribe of Indians.


“(d) Liability of Tribe in Case of Remainderman or Heir Who is Not an Osage Indian.—In any case in which—“(1) any remainder interest of a testator, settlor, or decedent described in subsection (b) vests in the Osage Tribe of Indians under subsection (c)(3), and

“(2) an individual who is not an Osage Indian and who, but for this section, would have received any portion of such remaining interest in the headright by virtue of—“(A) having been designated under the will of such testator, or the instrument of such settlor which established any such trust, to receive such remainder interest, or

“(B) being the heir of such decedent under the Oklahoma laws of intestate succession,


the tribe shall pay any such individual the fair market value of the portion of the interest in such headright such individual would have received but for this section.


“Sec. 8. (a)(1) No headright owned by any person who is not of Indian blood may be sold, assigned, or transferred without the approval of the Secretary. Any sale of any interest in such headright (and any other transfer which divests such person of any right, title, or interest in such headright) shall be subject to the following rights of purchase:

“(1) First right of purchase by the heirs in the first degree of the first Osage Indian to have acquired such headright under an allotment who are living and are Osage Indians, or, if they all be deceased, all heirs in the second through the fourth degree of such first Osage Indian who are living and are Osage Indians.

“(2) Second right of purchase by any other Osage Indian for the benefit of any Osage Indian in his or her individual capacity.

“(3) Third right of purchase by the Osage Tribal Council on behalf of the Osage Tribe of Indians.

No owner of any headright shall be required, by reason of this subsection, to sell such headright for less than its fair market value or to delay any such sale more than 90 days from the date by which notice of intention to sell (or otherwise transfer) such headright has been received by each person with respect to whom a right of purchase has been established under this subsection.

“(b) Notwithstanding the paragraph designated ‘First’ of section 4 of the Osage Tribe Allotment Act or any other provision of law, any income from the Osage mineral estate may be used for the purchase of any headright offered for sale to the Osage Tribal Council pursuant to subsection (a) or vested in the Osage Tribe pursuant to section 7 if, prior to the time that any income from the Osage mineral estate is segregated for distribution to holders of headrights, the Osage Tribal Council requests the Secretary to authorize such use of such funds and the Secretary approves such request.


“Sec. 9. Under such regulations as the Secretary of the Interior may prescribe, the heirs and legatees of any deceased owner of an Osage headright or mineral interest, real estate on which restrictions against alienation have not been removed, and funds on deposit at the Osage Agency may be determined by the Secretary if such aggregate interests do not exceed $10,000: Provided, That no court of competent jurisdiction has undertaken the probate of the deceased’s estate and a request for such administrative determination has been made to the Secretary by one or more of the heirs or legatees.”




“Sec. 10. Except where any provision of this Act explicitly provides otherwise, wherever the term ‘Osage Indian’ is used in this Act, such term shall be construed so as to include any child who has been adopted by an Osage Indian (pursuant to the decision of any court of competent jurisdiction) and any lineal descendant of such child.
“Sec. 11. For purposes of this Act—
“(1) the term ‘Osage mineral estate’ means any right, title, or interest in any oil, gas, coal, or other mineral held by the United States in trust for the benefit of the Osage Indian Tribe under section 3 of the Osage Tribe Allotment Act;
“(2) the term ‘headright’ means any right of any person to share in any royalties, rents, sales, or bonuses arising from the Osage mineral estate;
“(3) the term ‘Secretary’ means the Secretary of the Interior;
“(4) the term ‘person’ has the meaning given to such term in section 1 of title 1, United States Code;
“(5) the term ‘Osage Tribe Allotment Act’ means the Act approved June 28, 1906, and entitled ‘An Act For the division of the lands and funds of the Osage Indians in Oklahoma Territory, and for other purposes.’ (34 Stat. 539);
“(6) the term ‘Osage Indians Act of 1912’ means the Act approved April 18, 1912, and entitled ‘An Act Supplementary to and amendatory of the Act entitled “An Act for the division of the lands and funds of the Osage Nation of Indians in Oklahoma,” approved June twenty-eighth, nineteen hundred and six, and for other purposes.’ (37 Stat. 86); and
“(7) the term ‘Osage Indians Act of 1925’ means the Act approved February 27, 1925, and entitled ‘An Act To amend the Act of Congress of March 3, 1921, entitled “An Act to amend section 3 of the Act of Congress of June 28, 1906, entitled ‘An Act of Congress for the division of the lands and funds of the Osage Indians in Oklahoma, and for other purposes.’ ” ’ (43 Stat. 1008) [set out below].”
Pub. L. 95–496, § 3(a), Oct. 21, 1978, 92 Stat. 1660, repealed act Feb. 5, 1948, ch. 46, 62 Stat. 18, which related to issuance of certificates of competency to members of the Osage Tribe of less than one-half Indian blood upon attaining age twenty-one.
Act Aug. 4, 1947, ch. 474, § 1, 61 Stat. 747, as amended by Pub. L. 85–857, § 13(n), Sept. 2, 1958, 72 Stat. 1266, provided: “That the provisions of section 6 of the Act approved February 27, 1925 (43 Stat. 1008) [set out in note below], as amended by section 5 of the Act approved March 2, 1929, (45 Stat. 1478) [set out in note below], which make invalid contracts of debt entered into by certain members of the Osage Tribe of Indians, shall not apply to any debt contracted pursuant to title III of the Servicemen’s Readjustment Act of 1944 or chapter 37 of title 38, United States Code, by any member of such tribe who, by reason of his service in the armed forces of the United States during World War II, is eligible for the benefits of such title III or chapter 37; and any other member of the Osage Tribe upon attaining the age of twenty-one years may contract a valid debt without approval of the Secretary of the Interior: Provided, That the Osage lands and funds and any other property which has heretofore or which may hereafter be held in trust or under supervision of the United States for such Osage Indians not having a certificate of competency shall not be subject to lien, levy, attachment, or forced sale to satisfy any debt or obligation contracted or incurred prior to the issuance of a certificate of competency.”

Act Feb. 27, 1925, ch. 359, 43 Stat. 1008, as amended by acts Mar. 2, 1929, ch. 493, §§ 3, 4, 45 Stat. 1480; Sept. 1, 1950, ch. 832, 64 Stat. 572; Oct. 21, 1978, Pub. L. 95–496, §§ 3(c), 5(c), formerly 5(7), 92 Stat. 1661, 1662; Oct. 30, 1984, Pub. L. 98–605, §§ 2(b), 4, 98 Stat. 3163, 3167, provided that:
“The Secretary of the Interior shall cause to be paid at the end of each fiscal quarter to each adult member of the Osage Tribe of Indians in Oklahoma having a certificate of competency, his or her pro rata share, either as a member of the tribe or heir or devisee of a deceased member, of the interest on trust funds, the bonus received from the sale of oil or gas leases, the royalties therefrom and any other moneys due such Indian received during each fiscal quarter, including all moneys received prior to the passage of this Act and remaining unpaid; and so long as the accumulated income is sufficient the Secretary of the Interior shall cause to be paid to the adult members of said tribe not having a certificate of competency $1,000 quarterly, except where such adult members have legal guardians, in which case the amounts provided for herein may be paid to the legal guardian or direct to such Indian in the discretion of the Secretary of the Interior, the total amounts of such payments, however, shall not exceed $1,000 quarterly except as hereinafter provided; and shall cause to be paid for the maintenance and education, to either one of the parents or legal guardians actually having personally in charge, enrolled or unenrolled, minor member under twenty-one years of age, and above eighteen years of age, $1,000 quarterly out of the income of each of said minors, and out of the income of minors under eighteen years of age, $500 quarterly, and so long as the accumulated income of the parent or parents of a minor who has no income or whose income is less than $500 per quarter is sufficient, shall cause to be paid to either of said parents having the care and custody of such minor $500 quarterly, or such proportion thereof as the income of such minor may be less than $500, in addition to the allowances above provided for such parents. Rentals due such adult members from their lands and their minor children’s lands and all income from such adults’ investments shall be paid to them in addition to the allowance above provided. All payments to legal guardians of Osage Indians shall be expended subject to the joint approval in writing of the court and the superintendent of the Osage Agency. All payments to adults not having certificates of competency, including amounts paid for each minor, shall, in case the Secretary of the Interior finds that such adults are wasting or squandering said income, be subject to the supervision of the superintendent of the Osage Agency: Provided, That if an adult member, not having a certificate of competency, so desires, his entire income accumulating in the future from the sources herein specified may be paid to him without supervision, unless the Secretary of the Interior shall find, after notice and hearing, that such member is wasting or squandering his income, in which event the Secretary of the Interior shall pay to such member only the amounts hereinbefore specified to be paid to adult members not having certificates of competency. The Secretary of the Interior shall invest the remainder, after paying the taxes of such members, in United States bonds, Oklahoma State bonds, real estate, first mortgage real estate loans not to exceed 50 per centum of the appraised value of such real estate, and where the member is a resident of Oklahoma such investment shall be in loans on Oklahoma real estate, stock in Oklahoma building and loan associations, livestock, or deposit the same in banks in Oklahoma, or expend the same for the benefit of such member, such expenditures, investments, and deposits to be made under such restrictions, rules, and regulations as he may prescribe: Provided, That the Secretary of the Interior shall not make any investment for an adult member without first securing the approval of such member of such investment: Provided further, That at the beginning of each fiscal year there shall first be reserved and set aside, out of Osage tribal funds available for that purpose, a sufficient amount of money for the expenditures authorized by Congress out of Osage funds for that fiscal year. No guardian shall be appointed except on the written application or approval of the Secretary of the Interior for the estate of a member of the Osage Tribe of Indians who does not have a certificate of competency or who is of one-half or more Indian blood. All moneys now in the possession or control of legal guardians heretofore paid to them in excess of $4,000 per annum each for adults and $2,000 each for minors under the Act of Congress of March 3, 1921, relating to the Osage Tribe of Indians, shall be returned by such guardians to the Secretary of the Interior, and all property, bonds, securities, and stock purchased, or investments made by such guardians out of said moneys paid them shall be delivered to the Secretary of the Interior by them, to be held by him or disposed of by him as he shall deem to be for the best interest of the members to whom the same belongs. All bonds, securities, stocks, and property purchased and other investments made by legal guardians shall not be subject to alienation, sale, disposal, or assignment without the approval of the Secretary of the Interior. Any indebtedness heretofore lawfully incurred by guardians shall be paid out of the funds of the members for whom such indebtedness was incurred by the Secretary of the Interior. All funds other than as above mentioned, and other property heretofore or hereafter received by a guardian of a member of the Osage Tribe of Indians, which was theretofore under the supervision and control of the Secretary of the Interior or the title to which was held in trust for such Indian by the United States, shall not thereby become divested of the supervision and control of the Secretary of the Interior or the United States be relieved of its trust; and such guardian shall not sell, dispose of or otherwise encumber such fund or property without the approval of the Secretary of the Interior, and in accordance with orders of the county court of Osage County, Oklahoma. In case of the death, resignation, or removal from office of such a guardian, the funds and property in his possession subject to supervision and control of the Secretary of the Interior or to which the United States held the title in trust shall be immediately delivered to the superintendent of the Osage Agency, to be held by him and supervised or invested as hereinbefore provided. Within thirty days after the passage of this Act, such guardian shall render and file with the Secretary of the Interior or the superintendent of the Osage Agency a complete accounting, fully itemized, under oath, for the funds so paid to him and pay to the said Secretary or superintendent any and all moneys in his hands at the time of the passage of this Act, which have been paid him in excess of $4,000 per annum each for adults and $2,000 each for minors. The said guardian shall at the same time tender to said Secretary or superintendent all property or whatsoever kind in his possession at the time of the passage of this Act, representing the investment by him of said funds. The Secretary or superintendent is hereby authorized to accept such property or any part thereof at the price paid therefore by said guardian for the benefit of the ward of such guardian, if in his judgment he deems it advisable, and to make such settlement with such guardian as he deems best for such ward. Failing to make satisfactory settlement with said guardian as to said investments or any part thereof, the Secretary is authorized to bring such suit or suits against said guardian, his bond, and other parties in interest as he may deem necessary for the protection of the interests of the ward and may bring such action in any State court of competent jurisdiction or in the United States district court for the district in which said guardian resides.
“The Secretary of the Interior be, and is hereby, authorized, in his discretion, under such rules and regulations as he may prescribe, upon application of any member of the Osage Tribe of Indians not having a certificate of competency, to pay all or any part of the funds held in trust for such Indian: Provided, That the Secretary of the Interior shall, within one year after this Act is approved, pay to each enrolled Indian of less than half Osage blood, one-fifth part of his or her proportionate share of accumulated funds. And such Secretary shall on or before the expiration of ten years from the date of the approval of this Act, advance and pay over to such Osage Indians of less than one-half Osage Indian blood, all of the balance appearing to his credit of accumulated funds, and shall issue to such Indian a certificate of competency: And provided further, That nothing herein contained shall be construed to interfere in any way with the removal by the Secretary of the Interior of restrictions from and against any Osage Indian at any time.
“Sec. 2. Upon the death of an Osage Indian who does not have a certificate of competency, his or her moneys and funds and other property accrued and accruing to his or her credit and which have heretofore been subject to supervision as provided by law may be paid to the administrator or executor of the estate of such deceased Indian or direct to his heirs or devisees, or may be retained by the Secretary of the Interior in the discretion of the Secretary of the Interior, under regulations to be promulgated by him: Provided, That the Secretary of the Interior shall pay to administrators and executors of the estates of such deceased Osage Indians a sufficient amount of money out of such estates to pay all lawful indebtedness and costs and expenses of administration when approved by him; and, out of the shares belonging to heirs or devisees, above referred to, he shall pay the costs and expenses of such heirs or devisees, including attorney fees, when approved by him, in the determination of heirs or contest of wills. Upon the death of any Osage Indian of less than one-half of Osage Indian blood or upon the death of an Osage Indian who has a certificate of competency, his moneys and funds and other property accrued and accruing to his credit shall be paid and delivered to the administrator or executor of his estate to be administered upon according to the laws of the State of Oklahoma: Provided, That upon the settlement of such estate any funds or property subject to the control or supervision of the Secretary of the Interior on the date of the approval of this Act, which have been inherited by or devised to any adult or minor heir or devisee who does not have a certificate of competency, and which have been paid or delivered by the Secretary of the Interior to the administrator or executor shall be paid or delivered by such administrator or executor to the Secretary of the Interior for the benefit of such Indian and shall be subject to the supervision of the Secretary as provided by law.
“Sec. 3. Lands devised to members of the Osage Tribe who do not have certificates of competency, under wills approved by the Secretary of the Interior, and lands inherited by such Indians, shall be inalienable unless such lands be conveyed with the approval of the Secretary of the Interior. Property of Osage Indians not having certificates of competency purchased as hereinbefore set forth shall not be subject to the lien of any debt, claim, or judgment except taxes, or be subject to alienation, without the approval of the Secretary of the Interior.
“Sec. 4. Whenever the Secretary of the Interior shall find that any member of the Osage Tribe, to whom has been granted a certificate of competency, is squandering or misusing his or her funds, he may revoke such certificate of competency after notice and hearing in accordance with such rules and regulations as he may prescribe, and thereafter the income of such member shall be subject to supervision and investment as herein provided for members not having certificates of competency to the same extent as if a certificate of competency had never been granted: Provided, That all just indebtedness of such member existing at the time his certificate of competency is revoked shall be paid by the Secretary of the Interior, or his authorized representative, out of the income of such member, in addition the quarterly income hereinbefore provided for: And provided further, That such revocation or cancellation of any certificate of competency shall not affect the legality of any transactions theretofore made by reason of the issuance of any certificate of competency.
“Sec. 5. No person convicted of having taken, or convicted of causing or procuring another to take, the life of an Osage Indian shall inherit from or receive any interest in the estate of the decedent, regardless of where the crime was committed and the conviction obtained.
“Sec. 6. No contract for debt hereafter made with a member of the Osage Tribe of Indians not having a certificate of competency, shall have any validity, unless approved by the Secretary of the Interior. In addition to the payment of funds heretofore authorized, the Secretary of the Interior is hereby authorized in his discretion to pay, out of the funds of a member of the Osage Tribe not having a certificate of competency, any indebtedness heretofore or hereafter incurred by such member by reason of his unlawful acts of carelessness or negligence.
“Sec. 7. Except as provided in sections 5(d) and 7 of the Act approved October 21, 1978, and entitled ‘An Act to amend certain laws relating to the Osage Tribe of Oklahoma, and for other purposes.’, on or after October 21, 1978 [Pub. L. 95–496, set out above], none but heirs of Indian blood and children legally adopted by a court of competent jurisdiction and parents, Indian or non-Indian, shall inherit, in accordance with the laws of the State of Oklahoma relating to intestate succession from Osage Indians any right, title, or interest to any restricted land, moneys, or Osage headright or mineral interest. No adopted child of any Osage Indian who is not an Osage Indian shall be eligible to inherit, as the collateral heir (within the meaning of the laws of the State of Oklahoma relating to intestate succession) of any Osage Indian decedent, any property or interest in property held in trust by the Secretary of the Interior for the benefit of such decedent.”


Act Mar. 2, 1929, ch. 493, § 5, 45 Stat. 1481, provided that: “The restrictions concerning lands and funds of allotted Osage Indians, as provided in this Act and all prior Acts now in force, shall apply to unallotted Osage Indians born since July 1, 1907, or after the passage of this Act, and to their heirs of Osage Indian blood, except that the provisions of section 6 of the Act of Congress approved February 27, 1925 [set out below], with reference to the validity of contracts for debt, shall not apply to any allotted or unallotted Osage Indian of less than one-half degree Indian blood: Provided, That the Osage lands and funds and any other property which has heretofore or which may hereafter be held in trust or under supervision of the United States for such Osage Indians of less than one-half degree Indian blood not having a certificate of competency shall not be subject to forced sale to satisfy any debt or obligation contracted or incurred prior to the issuance of a certificate of competency: Provided further, That the Secretary of the Interior is hereby authorized in his discretion to grant a certificate of competency to any unallotted Osage Indian when in the judgment of the said Secretary such member is fully competent and capable of transacting his or her own affair.”

Act Apr. 12, 1924, ch. 95, 43 Stat. 94, provided that any right to an interest in lands, money, or mineral interests, as provided in act June 28, 1906, ch. 3572, 34 Stat. 539 (Osage Indians), and in the amendatory and supplemental acts, vested in, determined, or adjudged to be the right or property of any person not an Indian by blood, may, with the approval of the Secretary of the Interior, and not otherwise, be sold, assigned, and transferred under such rules and regulations as the Secretary of the Interior may prescribe.

Pueblo Indians of New MexicoAct May 31, 1933, ch. 45, §§ 4, 5, 6, 8, 9, 48 Stat. 109, 110, 111, as amended by Pub. L. 91–550, Dec. 15, 1970, 84 Stat. 1437, in addition to authorizing appropriations to pay in part the liability of the United States to the Indian pueblos, provided:
“Sec. 4. (a) That, for the purpose of safeguarding the interests and welfare of the tribe of Indians known as the Pueblo de Taos of New Mexico, the following described lands and improvements thereon, upon which said Indians depend and have depended since time immemorial for water supply, forage for their domestic livestock, wood and timber for their personal use, and as the scene of certain religious ceremonials, are hereby declared to be held by the United States in trust for the Pueblo de Taos:“Beginning at the southeast corner of the Tenorio tract on the north boundary of the Taos Pueblo grant in section 22, township 26 north, range 13 east;
“thence northwesterly and northeasterly along the east boundary of the Tenorio tract to the point where it intersects the boundary of the Lucero de Godoi or Antonio Martinez Grant;
“thence following the boundary of the Lucero de Godoi Grant northeasterly, southeasterly and northerly to station 76 on the east boundary of the survey of the Lucero de Godoi Grant according to the March 1894 survey by United States Deputy Surveyor John H. Walker as approved by the United States Surveyor’s Office, Santa Fe, New Mexico, on November 23, 1894;
“thence east 0.85 mile along the south boundary of the Wheeler Peak Wilderness, according to the description dated July 1, 1965, and reported to Congress pursuant to section 3(a)(1) of the Wilderness Act (Public Law 88–577) [16 U.S.C. 1132(a)(1)];
“thence northeast approximately 0.25 mile to the top of an unnamed peak (which is approximately 0.38 mile southeasterly from Lew Wallace Peak);
“thence northwesterly 1.63 miles along the ridgetop through Lew Wallace Peak to Old Mike Peak;
“thence easterly and northeasterly along the ridgetop of the divide between the Red River and the Rio Pueblo de Taos to station numbered 109 of said 1894 survey, at the juncture of the divide with the west boundary of the Beaubien and Miranda Grant, New Mexico (commonly known as the Maxwell Grant), according to the official resurvey of said grant executed during July and August 1923 by United States Surveyor Glen Haste and approved by the General Land Office, Washington, District of Columbia, on April 28, 1926;
“thence southeasterly, southwesterly, and southerly along the west boundary of the Maxwell grant to the north line of unsurveyed section 33, township 26 north, range 15 east;
“thence southerly to the north boundary of fractional township 25 north, range 15 east;
“thence southerly and southwesterly through sections 4, 9, 8, and 7, township 25 north, range 15 east to the southwest corner of said section 7;
“thence westerly along the divide between the Rio Pueblo de Taos and Rio Fernando de Taos to the east boundary of the Taos Pueblo grant;
“thence north to the northeast corner of the Taos Pueblo grant;
“thence west to the point of beginning; containing approximately 48,000 acres, more or less.


“(b) The lands held in trust pursuant to this section shall be a part of the Pueblo de Taos Reservation, and shall be administered under the laws and regulations applicable to other trust Indian lands: Provided, That the Pueblo de Taos Indians shall use the lands for traditional purposes only, such as religious ceremonials, hunting and fishing, a source of water, forage for their domestic livestock, and wood, timber, and other natural resources for their personal use, all subject to such regulations for conservation purposes as the Secretary of the Interior may prescribe. Except for such uses, the lands shall remain forever wild and shall be maintained as a wilderness as defined in section 2(c) of the Act of September 3, 1964 (78 Stat. 890) [16 U.S.C. 1131(c)]. With the consent of the tribe, but not otherwise, nonmembers of the tribe may be permitted to enter the lands for purposes compatible with their preservation as a wilderness. The Secretary of the Interior shall be responsible for the establishment and maintenance of conservation measures for these lands, including, without limitation, protection of forests from fire, disease, insects or trespass; prevention or elimination of erosion, damaging land use, or stream pollution; and maintenance of streamflow and sanitary conditions; and the Secretary is authorized to contract with the Secretary of Agriculture for any services or materials deemed necessary to institute or carry out any of such measures.

“(c) Lessees or permittees of lands described in subsection (a) which are not included in the lands described in the Act of May 31, 1933 [this Act], shall be given the opportunity to renew their leases or permits under rules and regulations of the Secretary of the Interior to the same extent and in the same manner that such leases or permits could have been renewed if this Act had not been enacted; but the Pueblo de Taos may obtain the relinquishment of any or all of such leases or permits from the lessees or permittees under such terms and conditions as may be mutually agreeable. The Secretary of the Interior is authorized to disburse, from the tribal funds in the Treasury of the United States to the credit of said tribe, so much thereof as may be necessary to pay for such relinquishments and for the purchase of any rights or improvements on said lands owned by non-Indians. The authority to pay for the relinquishment of a permit pursuant to this subsection shall not be regarded as a recognition of any property right of the permittee in the land or its resources.

“(d) The Indian Claims Commission is directed to determine in accordance with the provisions of section 2 of the Act of August 13, 1946 (60 Stat. 1049, 1050) [former 25 U.S.C. 70a], the extent to which the value of the interest in land conveyed by this Act should be credited to the United States or should be set off against any claim of the Taos Indians against the United States.

“(e) Nothing in this section shall impair any vested water right.


“Sec. 5. Except as otherwise provided herein the Secretary of the Interior shall disburse and expend the amounts of money herein authorized to be appropriated, in accordance with and under the terms and conditions of the Act approved June 7, 1924: Provided, however, That the Secretary be authorized to cause necessary surveys and investigations to be made promptly to ascertain the lands and water rights that can be purchased out of the foregoing appropriations and earlier appropriations made for the same purpose, with full authority to disburse said funds in the purchase of said lands and water rights without being limited to the appraised values thereof as fixed by the appraisers appointed by the Pueblo Lands Board appointed under said Act of June 7, 1924 [set out below] and all prior Acts limiting the Secretary of the Interior in the disbursement of said funds to the appraised value of said lands as fixed by said appraisers of said Pueblo Lands Board be, and the same are, expressly repealed: Provided further, That the Secretary of the Interior be, and he is hereby, authorized to disburse a portion of said funds for the purpose of securing options upon said lands and water rights and necessary abstracts of title thereof for the necessary period required to investigate titles and which may be required before disbursement can be authorized: Provided further, That the Secretary of the Interior be, and he is hereby, authorized, out of the appropriations of the foregoing amounts and out of the funds heretofore appropriated for the same purpose, to purchase any available lands within the several pueblos which in his discretion it is desirable to purchase, without waiting for the issuance of final patents directed to be issued under the provisions of the Act of June 7, 1924, where the right of said pueblos to bring independent suits, under the provisions of the Act of June 7, 1924, has expired; Provided further, That the Secretary of the Interior shall not make any expenditures out of the pueblo funds resulting from the appropriations set forth herein, or prior appropriations for the same purpose, without first obtaining the approval of the governing authorities of the pueblo affected: And provided further, That the governing authorities of any pueblo may initiate matters pertaining to the purchase of lands in behalf of their respective pueblos, which matters, or contracts relative thereto, will not be binding or concluded until approved by the Secretary of the Interior.

“Sec. 6. Nothing in this Act shall be construed to prevent any pueblo from prosecuting independent suits as authorized under section 4 of the Act of June 7, 1924. The Secretary of the Interior is authorized to enter into contract with the several Pueblo Indian tribes, affected by the terms of this Act, in consideration of the authorization of appropriations contained in section 2 hereof, providing for the dismissal of pending and the abandonment of contemplated original proceedings, in law or equity, by, or in behalf of said Pueblo Indian tribes, under the provisions of section 4 of the Act of June 7, 1924, (43 Stat. L. 636), and the pueblo concerned may elect to accept the appropriations herein authorized, in the sums herein set forth, in full discharge of all claims to compensation under the terms of said Act, notifying the Secretary of the Interior in writing of its election so to do: Provided, That if said election by said pueblo be not made, said pueblo shall have one year from the date of this approval of the Act within which to file any independent suit authorized under section 4 of the Act of June 7, 1924, at the expiration of which period the right to file such suit shall expire by limitation: And provided further, That no ejectment suits shall be filed against non-Indians entitled to compensation under this Act, in less than six months after the sums herein authorized are appropriated.

“Sec. 8. The attorney or attorneys for such Indian tribe or tribes shall be paid such fee as may be agreed upon by such attorney or attorneys and such Indian tribe or tribes, but in no case shall the fee be more than 10 per centum of the sum herein authorized to be appropriated for the benefit of such tribe or tribes, and such attorney’s fees shall be disbursed by the Secretary of the Interior in accordance herewith out of any funds appropriated for said Indian tribe or tribes under the provisions of the Act of June 7, 1924 (43 Stat. L. 636), or this Act: Provided however, That 25 per centum of the amount agreed upon as attorneys’ fees shall be retained by the Secretary of the Interior to be disbursed by him under the terms of the contract, subject to approval of the Secretary of the Interior, between said attorneys and said Indian tribes, providing for further services and expenses of said attorneys in furtherance of the objects set forth in section 19 of the Act of June 7, 1924.

“Sec. 9. Nothing herein contained shall in any manner be construed to deprive any of the Pueblo Indians of a prior right to the use of water from streams running through or bordering on their respective pueblos for domestic, stock-water, and irrigation purposes for the lands remaining in Indian ownership, and such water rights shall not be subject to loss by nonuse or abandonment thereof as long as title to said lands shall remain in the Indians.”



Act June 7, 1924, ch. 331, 43 Stat. 636, as amended by act May 31, 1933, ch. 45, § 7, 48 Stat. 111; Pub. L. 109–133, § 1, Dec. 20, 2005, 119 Stat. 2573, provided:
“That in order to quiet title to various lots, parcels, and tracts of land in the State of New Mexico for which claim shall be made by or on behalf of the Pueblo Indians of said State as hereinafter provided, the United States of America, in its sovereign capacity as guardian of said Pueblo Indians shall, by its Attorney General, file in the District Court of the United States for the District of New Mexico, its bill or bills of complaint with a prayer for discovery of the nature of any claim or claims of any kind whatsoever adverse to the claim of said Pueblo Indians, as hereinafter determined.
“Sec. 2. That there shall be, and hereby is, established a board to be known as ‘Pueblo Lands Board’ to consist of the Secretary of the Interior, the Attorney General, each of whom may act through an assistant in all hearings, investigations, and deliberations in New Mexico, and a third member to be appointed by the President of the United States. The board shall be provided with suitable quarters in the city of Santa Fé, New Mexico, and shall have power to require the presence of witnesses and the production of documents by subpoena, to employ a clerk who shall be empowered to administer oaths and take acknowledgments, shall employ such clerical assistance, interpreters, and stenographers with such compensation as the Attorney General shall deem adequate, and it shall be provided with such necessary supplies and equipment as it may require on requisitions to the Department of Justice. The compensation and allowance for travel and expenses of the member appointed by the President shall be fixed by the Attorney General.“It shall be the duty of said board to investigate, determine, and report and set forth by metes and bounds, illustrated where necessary by field notes and plats, the lands within the exterior boundaries of any land granted or confirmed to the Pueblo Indians of New Mexico by any authority of the United States of America, or any prior sovereignty, or acquired by said Indians as a community by purchase or otherwise, title to which the said board shall find not to have been extinguished in accordance with the provisions of this Act, and the board shall not include in their report any claims of non-Indian claimants who, in the opinion of said board after investigation, hold and occupy such claims of which they have had adverse possession, in accordance with the provisions of section 4 of this Act: Provided, however, That the board shall be unanimous in all decisions whereby it shall be determined that the Indian title has been extinguished.
“The board shall report upon each pueblo as a separate unit and upon the completion of each report one copy shall be filed with the United States District Court for the District of New Mexico, one with the Attorney General of the United States, one with the Secretary of the Interior, and one with the Board of Indian Commissioners.


“Sec. 3. That upon the filing of each report by the said board, the Attorney General shall forthwith cause to be filed in the United States District Court for the District of New Mexico, as provided in section 1 of this Act, a suit to quiet title to the lands described in said report as Indian lands the Indian title to which is determined by said report not to have been extinguished.

“Sec. 4. That all persons claiming title to, or ownership of, any lands involved in any such suit, or suits, may in addition to any other legal or equitable defenses which they may have or have had under the laws of the Territory and State of New Mexico, plead limitation of action, as follows, to wit:“(a) That in themselves, their ancestors, grantors, privies, or predecessors in interest or claim of interest, they have had open, notorious, actual, exclusive, continuous, adverse possession of the premises claimed, under color of title from the 6th day of January, 1902, to the date of the passage of this Act, and have paid the taxes lawfully assessed and levied thereon to the extent required by the statutes of limitation, or adverse possession of the Territory or of the State of New Mexico, since the 6th day of January, 1902, to the date of the passage of this Act, except where the claimant was exempted or entitled to be exempted from such tax payment.

“(b) That in themselves, their ancestors, grantors, privies, or predecessors in interest or claim of interest, they have had open, notorious, actual, exclusive, continuous, adverse possession of the premises claimed with claim of ownership, but without color of title from the 16th day of March, 1889, to the date of the passage of this Act, and have paid the taxes lawfully assessed and levied thereon to the extent required by the statutes of limitation or adverse possession of the Territory or of the State of New Mexico, from the 16th day of March, 1899, to the date of the passage of this Act, except where the claimant was exempted or entitled to be exempted from such tax payment.“Nothing in this Act contained shall be construed to impair or destroy any existing right of the Pueblo Indians of New Mexico to assert and maintain unaffected by the provisions of this Act their title and right to any land by original proceedings, either in law or equity, in any court of competent jurisdiction and any such right may be asserted at any time prior to the filing of the field notes and plats as provided in section 13 hereof, and jurisdiction with respect to any such original proceedings is hereby conferred upon the United States District Court for the District of New Mexico with right of review as in other cases: Provided, however, That any contract entered into with any attorney or attorneys by the Pueblo Indians of New Mexico, to carry on such litigation shall be subject to and in accordance with existing laws of the United States.



“Sec. 5. The plea of such limitations, successfully maintained, shall entitle the claimants so pleading to a decree in favor of them, their heirs, executors, successors, and assigns for the premises so claimed by them, respectively, or so much thereof as may be established, which shall have the effect of a deed of quitclaim as against the United States and said Indians, and a decree in favor of claimants upon any other ground shall have a like effect.“The United States may plead in favor of the pueblo, or any individual Indian thereof, as the case might be, the said limitations hereinbefore defined.


“Sec. 6. It shall be the further duty of the board to separately report in respect of each such pueblo—“(a) The area and character of any tract or tracts of land within the exterior boundaries of any land granted or confirmed to the Pueblo Indians of New Mexico and the extent, source, and character of any water right appurtenant thereto in possession of non-Indian claimants at the time of filing such report, which are not claimed for said Indians by any report of the board.

“(b) Whether or not such tract or tracts of land or such water rights could be or could have been at any time recovered for said Indians by the United States by seasonable prosecution of any right of the United States or of said Indians. Seasonable prosecution is defined to mean prosecution by the United States within the same period of time as that within which suits to recover real property could have been brought under the limitation statutes of the Territory and State of New Mexico.

“(c) The fair market value of said water rights and of said tract or tracts of land (exclusive of any improvements made therein or placed thereon by non-Indian claimants) whenever the board shall determine that such tract or tracts of land or such water rights could be or could have been at any time recovered for said Indians by the United States by seasonable prosecution of any right of the United States or of said Indians, and the amount of loss, if any, suffered by said Indians through failure of the United States seasonably to prosecute any such right.“The United States shall be liable, and the board shall award compensation, to the pueblo within the exterior boundaries of whose lands such tract or tracts of land shall be situated or to which such water rights shall have been appurtenant to the extent of any loss suffered by said Indians through failure of the United States seasonably to prosecute any right of the United States or of said Indians, subject to review as herein provided. Such report and award shall have the force and effect of a judicial finding and final judgment upon the question and amount of compensation due to the Pueblo Indians from the United States for such losses. Such report shall be filed simultaneously with and in like manner as the reports hereinbefore provided to be made and filed in section 2 of this Act.
“At any time within sixty days after the filing of said report with the United States District Court for the District of New Mexico as herein provided the United States or any pueblo or Indians concerned therein or affected thereby may, in respect of any report upon liability or of any finding of amount or award of compensation set forth in such report, petition said court for judicial review of said report, specifying the portions thereof in which review is desired. Said court shall thereupon have jurisdiction to review, and shall review, such report, finding, or award in like manner as in the case of proceedings in equity. In any such proceeding the report of the board shall be prima facie evidence of the facts, the values, and the liability therein set forth, subject, however, to be rebutted by competent evidence. Any party in interest may offer evidence in support or in opposition to the findings in said report in any respect. Said court shall after hearing render its decision so soon as practicable, confirming, modifying, or rejecting said report or any part thereof. At any time within thirty days after such decision is rendered said court shall, upon petition of any party aggrieved, certify the portions of such report, review of which has been sought, together with the record in connection therewith, to the United States Circuit Court of Appeals for the Eighth Circuit, which shall have jurisdiction to consider, review, and decide all questions arising upon such report and record in like manner as in the case of appeals in equity, and its decision thereon shall be final.
“Petition for review of any specific finding or award of compensation in any report shall not affect the finality of any findings nor delay the payment of any award set forth in such report, review of which shall not have been so sought, nor in any proceeding for review in any court under the provisions of this section shall costs be awarded against any party.



“Sec. 7. It shall be the further duty of the board to investigate, ascertain, and report to the Secretary of the Interior who shall report to the Congress of the United States, together with his recommendation, the fair market value of lands, improvements appurtenant thereto, and water rights of non-Indian claimants who, in person or through their predecessors in title prior to January 6, 1912, in good faith and for a valuable consideration purchased and entered upon Indian lands under a claim of right based upon a deed or document purporting to convey title to the land claimed or upon a grant, or license from the governing body of a pueblo to said land, but fail to sustain such claim under the provisions of this Act, together with a statement of the loss in money value thereby suffered by such non-Indian claimants. Any lands lying within the exterior boundaries of the pueblo of Nambe land grant, which were conveyed to any holder or occupant thereof or his predecessor or predecessors in interest by the governing authorities of said pueblo, in writing, prior to January 6, 1912, shall unless found by said board to have been obtained through fraud or deception, be recognized as constituting valid claims by said board and by said courts, and disposed of in such manner as lands the Indian title to which has been determined to have been extinguished pursuant to the provisions of this Act: Provided, That nothing in this section contained with reference to the said Nambe Pueblo Indians shall be construed as depriving the said Indians of the right to impeach any such deed or conveyance for fraud or to have mistakes therein corrected through a suit in behalf of said pueblo or of an individual Indian under the provisions of this Act.

“Sec. 8. It shall be the further duty of the board to investigate, ascertain, and report to the Secretary of the Interior the area and the value of the lands and improvements appurtenant thereto of non-Indian claimants within or adjacent to Pueblo Indian settlements or towns in New Mexico, title to which in such non-Indian claimants is valid and indefeasible, said report to include a finding as to the benefit to the Indians in anywise of the removal of such non-Indian claimants by purchase of their lands and improvements and the transfer of the same to the Indians, and the Secretary of the Interior shall report to Congress the facts with his recommendations in the premises.

“Sec. 9. That all lands, the title to which is determined in said suit or suits, shall, where necessary, be surveyed and mapped under the direction of the Secretary of the Interior, at the expense of the United States, but such survey shall be subject to the approval of the judge of the United States District Court for the District of New Mexico, and if approved by said judge shall be filed in said court and become a part of the decree or decrees entered in said district court.

“Sec. 10. That necessary costs in all original proceedings under this Act, to be determined by the court, shall be taxed against the United States and any party aggrieved by any final judgment or decree shall have the right to a review thereof by appeal or writ of error or other process, as in other cases, but upon such appeal being taken each party shall pay his own costs.

“Sec. 11. That in the sense in which used in this Act the word ‘purchase’ shall be taken to mean the acquisition of community lands by the Indians other than by grant or donation from a sovereign.

“Sec. 12. That any person claiming any interest in the premises involved but not impleaded in any such action may be made a party defendant thereto or may intervene in such action, setting up his claim in usual form.

“Sec. 13. That as to all lands within the exterior boundaries of any lands granted or confirmed to the Pueblo Indians of New Mexico, by any authority of the United States of America or any prior sovereignty, or acquired by said Indians as a community by purchase or otherwise and which have not been claimed for said Indians by court proceedings then pending or the findings and report of the board as herein provided, the Secretary of the Interior at any time after two years after the filing of said reports of the board shall file field notes and plat for each pueblo in the office of the surveyor general of New Mexico at Santa Fé, New Mexico, showing the lands to which the Indian title has been extinguished as in said report set out, but excluding therefrom lands claimed by or for the Indians in court proceedings then pending, and copies of said plat and field notes certified by the surveyor general of New Mexico as true and correct copies shall be accepted in any court as competent and conclusive evidence of the extinguishment of all the right, title, and interest of the Indians in and to the lands so described in said plat and field notes and of any claim of the United States in or to the same. And the Secretary of the Interior within thirty days after the Indians’ right to bring independent suits under this Act shall have expired, shall cause notice to be published in some newspaper or newspapers of general circulation issued, if any there be, in the county wherein lie such lands claimed by non-Indian claimants, respectively, or wherein some part of such lands are situated, otherwise in some newspaper or newspapers of general circulation published nearest to such lands, once a week for five consecutive weeks, setting forth as nearly as may be the names of such non-Indian claimants of land holdings not claimed by or for the Indians as herein provided, with a description of such several holdings, as shown by a survey of Pueblo Indian lands heretofore made under the direction of the Secretary of the Interior and commonly known as the ‘Joy Survey,’ or as may be otherwise shown or defined by authority of the Secretary of the Interior, and requiring that any person or persons claiming such described parcel or parcels of land or any part thereof, adversely to the apparent claimant or claimants so named as aforesaid, or their heirs of assigns, shall, on or before the thirtieth day after the last publication of such notice, file his or their adverse claim in the United States Land Office in the land district wherein such parcel or parcels of land are situate, in the nature of a contest, stating the character and basis of such adverse claim, and notice of such contest shall be served upon the claimant or claimants named in the said notice, in the same manner as in cases of contest of homestead entries. If no such contest is instituted as aforesaid, the Secretary of the Interior shall issue to the claimant or claimants, or their heirs or assigns, a patent or other certificate of title for the parcel or parcels of land so described in said notice; but if a contest be filed it shall proceed and be heard and decided as contests of homestead entries are heard and decided under the rules and regulations of the General Land Office pertinent thereto. Upon such contest either party may claim the benefit of the provisions of section 4 of this Act to the same extent as if he were a party to a suit to quiet title brought under the provisions of this Act, and the successful party shall receive a patent or certificate of title for the land as to which he is successful in such proceeding. Any patent or certificate of title issued under the provisions of this Act shall have the effect only of a relinquishment by the United States of America and the said Indians.“If after such notice more than one person or group of persons united in interest makes claim in such land office adverse to the claimant or claimants named in the said notice, or to any other person or group of persons who may have filed such contest, each contestant shall be required to set forth the basis and nature of his respective claim, and thereupon the said claims shall be heard and decided as upon an original contest or intervention.
“And in all cases any person or persons whose right to a given parcel or parcels of land has become fixed either by the action of the said board or the said court or in such contest may apply to the Commissioner of the General Land Office for a patent or certificate of title and receive the same without cost or charge.


“Sec. 14. That if any non-Indian party to any such suit shall assert against the Indian title a claim based upon a Spanish or Mexican grant, and if the court should finally find that such claim by the non-Indian is superior to that of the Indian claim, no final decree or judgment of ouster of the said Indians shall be entered or writ of possession or assistance shall be allowed against said Indians, or any of them, or against the United States of America acting in their behalf. In such case the court shall ascertain the area and value of the land thus held by any non-Indian claimant under such superior title, excluding therefrom the area and value of lots or parcels of land the title to which has been found to be in other persons under the provisions of this Act: Provided, however, That any findings by the court under the provisions of this section may be reviewed on appeal or writ of error at the instance of any party aggrieved thereby, in the same manner, to the same extent, and with like effect as if such findings were a final judgment or decree. When such finding adverse to the Indian claim has become final, the Secretary of the Interior shall report to Congress the facts, including the area and value of the land so adjudged against the Indian claim, with his recommendations in the premises.

“Sec. 15. That when any claimant, other than the United States for said Indians not covered by the report provided for in section 7 of this Act, fails to sustain his claim to any parcel of land within any Pueblo Indian grant, purchase, or donation under provisions of this Act, but has held and occupied any such parcel in good faith, claiming the same as his own, and the same has been improved, the value of the improvements upon the said parcel of land shall be found by the court and reported by the Secretary of the Interior to Congress, with his recommendations in the premises.

“Sec. 16. That if the Secretary of the Interior deems it to be for the best interest of the Indians that any land adjudged by the court or said Lands Board against any claimant be sold, he may, with the consent of the governing authorities of the pueblo, order the sale thereof, under such regulations as he may make, to the highest bidder for cash; and if the buyer thereof be other than the losing claimant, the purchase price shall be used in paying to such losing claimant the adjudicated value of the improvements aforesaid, if found under the provisions of section 15 hereof, and the balance thereof, if any, shall be paid over to the proper officer, or officers, of the Indian community, but if the buyer be the losing claimant, and the value of his improvements has been adjudicated as aforesaid, such buyer shall be entitled to have credit upon his bid for the value of such improvements so adjudicated.

“Sec. 17. No right, title, or interest in or to the lands of the Pueblo Indians of New Mexico to which their title has not been extinguished as hereinbefore determined shall hereafter be acquired or initiated by virtue of the laws of the State of New Mexico, or in any other manner except as may hereafter be provided by Congress, and no sale, grant, lease of any character, or other conveyance of lands, or any title or claim thereto, made by any pueblo as a community, or any Pueblo Indian living in a community of Pueblo Indians, in the State of New Mexico, shall be of any validity in law or in equity unless the same be first approved by the Secretary of the Interior.

“Sec. 18. That the pleading, practice, procedure, and rules of evidence shall be the same in all causes arising under this Act as in other civil causes in the Federal courts, except as otherwise herein provided.

“Sec. 19. That all sums of money which may hereafter be appropriated by the Congress of the United States for the purpose of paying in whole or in part any liability found or decreed under this Act from the United States to any pueblo or to any of the Indians of any pueblo, shall be paid over to the Bureau of Indian Affairs, which Bureau, under the direction of the Secretary of the Interior, shall use such moneys at such times and in such amounts as may seem wise and proper for the purpose of the purchase of lands and water rights to replace those which have been lost to said pueblo or to said Indians, or for purchase or construction of reservoirs, irrigation works, or the making of other permanent improvements upon, or for the benefit of lands held by said pueblo or said Indians.

“SEC. 20. CRIMINAL JURISDICTION.“(a) In General.—Except as otherwise provided by Congress, jurisdiction over offenses committed anywhere within the exterior boundaries of any grant from a prior sovereign, as confirmed by Congress or the Court of Private Land Claims to a Pueblo Indian tribe of New Mexico, shall be as provided in this section.

“(b) Jurisdiction of the Pueblo.—The Pueblo has jurisdiction, as an act of the Pueblos’ inherent power as an Indian tribe, over any offense committed by a member of the Pueblo or an Indian as defined in title 25 [United States Code], sections 1301(2) and 1301(4), or by any other Indian-owned entity.

“(c) Jurisdiction of the United States.—The United States has jurisdiction over any offense described in chapter 53 of title 18, United States Code, committed by or against an Indian as defined in title 25 [United States Code], sections 1301(2) and 1301(4) or any Indian-owned entity, or that involves any Indian property or interest.

“(d) Jurisdiction of the State of New Mexico.—The State of New Mexico shall have jurisdiction over any offense committed by a person who is not a member of a Pueblo or an Indian as defined in title 25 [United States Code], sections 1301(2) and 1301(4), which offense is not subject to the jurisdiction of the United States.”





White Earth Reservation Land SettlementPub. L. 99–264, Mar. 24, 1986, 100 Stat. 61, as amended by Pub. L. 100–153, § 6(a), (b), Nov. 5, 1987, 101 Stat. 887; Pub. L. 100–212, § 4, Dec. 24, 1987, 101 Stat. 1443; Pub. L. 101–301, § 8, May 24, 1990, 104 Stat. 210; Pub. L. 102–572, title IX, § 902(b)(2), Oct. 29, 1992, 106 Stat. 4516; Pub. L. 103–263, § 4, May 31, 1994, 108 Stat. 708, provided: 
“That this Act may be cited as the ‘White Earth Reservation Land Settlement Act of 1985’.
“Sec. 2. The Congress finds that—“(1) claims on behalf of Indian allottees or heirs and the White Earth Band involving substantial amounts of land within the White Earth Indian Reservation in Minnesota are the subject of existing and potential lawsuits involving many and diverse interests in Minnesota, and are creating great hardship and uncertainty for government, Indian communities, and non-Indian communities;

“(2) the lawsuits and uncertainty will result in great expense and expenditure of time, and could have a profound negative impact on the social and well-being of everyone on the reservation;

“(3) the White Earth Band of Chippewa Indians, State of Minnesota, along with its political subdivisions, and other interested parties have made diligent efforts to fashion a settlement to these claims, and the Federal Government, by providing the assistance specified in this Act, will make possible the implementation of a permanent settlement with regard to these claims;

“(4) past United States laws and policies have contributed to the uncertainty surrounding the claims;

“(5) it is in the long-term interest of the United States, State of Minnesota, White Earth Band, Indians, and non-Indians for the United States to assist in the implementation of a fair and equitable settlement of these claims; and

“(6) this Act will settle unresolved legal uncertainties relating to these claims.


“Sec. 3. For purposes of this Act:“(a) ‘Allotment’ shall mean an allocation of land on the White Earth Reservation, Minnesota, granted, pursuant to the Act of January 14, 1889 (25 Stat. 642), and the Act of February 8, 1887 (24 Stat. 388) [see Short Title note above], to a Chippewa Indian.

“(b) ‘Allottee’ shall mean the recipient of an allotment.

“(c) ‘Full blood’ shall mean a Chippewa Indian of the White Earth Reservation, Minnesota, who was designated as a full blood Indian on the roll approved by the United States District Court for the District of Minnesota on October 1, 1920, or who was so designated by a decree of a Federal court of competent jurisdiction; it shall also refer to an individual who is not designated on said roll but who is the biological child of two full blood parents so designated on the roll or of one full blood parent so designated on the roll and one parent who was an Indian enrolled in any other federally recognized Indian tribe, band, or community.

“(d) ‘Inherited’ shall mean received as a result of testate or intestate succession or any combination of testate or intestate succession, which succession shall be determined by the Secretary of the Interior or his authorized representative.

“(e) ‘Mixed blood’ shall mean a Chippewa Indian of the White Earth Reservation, Minnesota, who was designated as a mixed blood Indian on the roll approved by the United States District Court of Minnesota on October 1, 1920, unless designated a full blood by decree of a Federal court of competent jurisdiction; it shall also refer to any descendants of an individual who was listed on said roll providing the descendant was not a full blood under the definition in subsection (c) of this section. The term ‘mixed blood’ shall not include an Indian enrolled in any federally recognized Indian tribe, band, or community other than the White Earth Band.

“(f) ‘Tax forfeited’ shall mean an allotment which, pursuant to State law, was declared forfeited for nonpayment of real property taxes and purportedly transferred directly to the State of Minnesota or to private parties or governmental entities.

“(g) ‘Majority’ shall mean the age of twenty-one years or older.

“(h) ‘Secretary’ shall mean the Secretary of the Interior or his/or her authorized representative.

“(i) ‘Trust period’ shall mean the period during which the United States held an allotment in trust for the allottee or the allottee’s heirs. For the purpose of this Act, the Executive Order Numbered 4642 of May 5, 1927, Executive Order Numbered 5768 of December 10, 1931, and Executive Order Numbered 5953 of November 23, 1932, shall be deemed to have extended trust periods on all allotments or interests therein the trust periods for which would otherwise have expired in 1927, 1932, or 1933, notwithstanding the issuance of any fee patents for which there were no applications, and if such allotments were not specifically exempted from the Executive orders; and the Indian Reorganization Act of June 18, 1934 [see Short Title note set out under section 5101 of this title], shall be deemed to have extended indefinitely trust periods on all allotments or interests therein the trust periods for which would otherwise have expired on June 18, 1934, or at any time thereafter. Said Executive orders and Act shall be deemed not to have extended the trust period for allotments or interests which were sold or mortgaged by adult mixed bloods, by non-Indians, or with the approval of the Secretary, or for allotments or interests which were sold or mortgaged by anyone where such sale or mortgage was the subject of litigation in Federal court which proceeded to a judgment on the merits and where the outcome of such litigation did not vacate or void said sale or mortgage.

“(j) ‘Interest’, except where such item is used in conjunction with ‘compound’, shall mean a fractional holding, less than the whole, held in an allotment.

“(k) ‘Adult’ shall mean having attained the age of majority.

“(l) ‘Heir’ means a person who received or was entitled to receive an allotment or interest as a result of testate or intestate succession under applicable Federal or Minnesota law, or one who is determined under section 9, by the application of the inheritance laws of Minnesota in effect on March 26, 1986 (not including laws relating to spousal allowance and maintenance payments), to be entitled to receive compensation payable under section 8.

“(m) ‘Transfer’ includes but is not limited to any voluntary or involuntary sale, mortgage, tax forfeiture or conveyance pursuant to State law; any transaction the purpose of which was to effect a sale, mortgage, tax forfeiture or conveyance pursuant to State law; any Act, event, or circumstance that resulted in a change of title to, possession of, dominion over, or control of an allotment or interest therein.


“Sec. 4. (a) The provisions of this Act shall apply to the following allotments:“(1) allotments which were never sold or mortgaged by the allottees or by their heirs and which were tax forfeited during the trust period;

“(2) allotments which were sold or mortgaged during the trust period, without the approval of the Secretary, by the allottees prior to having attained majority, and were never again sold or mortgaged either by the allottees upon their having attained majority or by heirs of the allottees;

“(3) allotments which were sold or mortgaged during the trust period by full blood allottees without the approval of the Secretary, and were never again the subject of a sale or mortgage by heirs of the allottees; and

“(4) allotments which were never sold or mortgaged by the allottees, but which subsequent to the deaths of the allottees, purportedly were sold or mortgaged, during the trust period, by administrators, executors, or representatives, operating under authority from State courts, and were never again the subject of a sale or mortgage by heirs of the allottees.


“(b) The provisions of this Act shall also apply to the following allotments or interests in allotments:“(1) allotments or interests which were inherited by full or mixed bloods who never sold or mortgaged their allotments or interests or by Indians enrolled in other federally recognized Indian tribes, bands, or communities who never sold or mortgaged their allotments or interests, where the allotments or interests were tax forfeited during the trust period;

“(2) allotments or interests which were inherited by mixed bloods under the age of majority and which were sold or mortgaged during the trust period without the approval of the Secretary prior to such mixed bloods having attained majority, but which were never again sold or mortgaged by them upon having attained majority or by their heirs;

“(3) allotments or interests which were inherited by full bloods or by Indians enrolled in other federally recognized Indian tribes, bands, or communities, who sold or mortgaged such allotments or interests during the trust period without the approval of the Secretary;

“(4) allotments or interests which were inherited by full or mixed bloods who never sold or mortgaged their allotments or interests, but which, subsequent to the deaths of such heirs, were sold or mortgaged during the trust period by administrators, operating under authority from State courts;

“(5) allotments or interests which were owned by allottees or which were inherited by full or mixed bloods for whom guardians were appointed by State courts, which guardians sold or mortgaged the allotments or interests during the trust period without the approval of the Secretary;

“(6) interests which were inherited by full or mixed bloods who never sold or mortgaged their interests during the trust period, even though other interests in the same allotment were sold by other heirs where the land comprising the allotment has been claimed in full by other parties adversely to the full or mixed bloods who never sold or mortgaged their interests; and

“(7) allotments or interests which were inherited by full or mixed bloods or by Indians enrolled in other federally recognized Indian tribes, bands, or communities which were never sold or mortgaged during the trust period but which were purportedly distributed by State court probate proceedings to other individuals.


“(c) This Act shall not apply to—“(1) any allotment or interest the sale or mortgage of which was the subject of litigation which proceeded to a judgment on the merits in Federal courts and where the outcome of such litigation was other than vacating and voiding such sale or mortgage;

“(2) any allotment or interest which was tax forfeited subsequent to the date on which the tax exemption was declared by a Federal court to have expired;

“(3) any allotment or interest which was sold, mortgaged, or tax forfeited after the expiration of the trust period; or

“(4) any allotment or interest which was sold or mortgaged at any time by an adult mixed blood Indian.

Nothing in this Act is intended to question the validity of the transactions relating to allotments or interests as described in section 4(c), and such allotments and interests are declared to be outside the scope of this Act.


“Sec. 5. (a) Any determination of the heirs of any person holding an allotment or interest, made by the courts of the State of Minnesota, which is filed with the proper county recording officer prior to May 9, 1979, shall be deemed to have effectively transferred the title of the decedent in the allotment or interest to the heirs so determined unless a separate determination of heirs has been made by the Secretary before the effective date of this Act [Mar. 24, 1986] and such determination has been filed with the proper county recording officer within six months after the effective date of this Act. Nothing in this subsection shall be construed to remove any allotment described in section 4 from the compensation provided for in the Act.

“(b) The ‘proper county recording officer’, as that term is used in subsection (a) of this section, shall be a county recorder, registrar of titles, or probate court in Becker, Clearwater, or Mahnomen Counties, Minne­sota.

“(c) As to any allotment which was granted to an allottee who had died prior to the selection date of the allotment, the granting of such allotment is hereby ratified and confirmed, and shall be of the same effect as if the allotment had been selected by the allottee before the allottee’s death: Provided, That the White Earth Band of Chippewa Indians shall be compensated for such allotments in the manner provided in sections 6, 7, and 8.

“(d) As to any allotment that was made under the provisions of the Treaty of March 19, 1867 (16 Stat. 719), and which was reallotted under the provisions of the Act of January 14, 1889 (25 Stat. 642), such reallotment is hereby ratified and confirmed.


“Sec. 6. (a) As soon as the conditions set forth in section 10 of this Act have been met, the Secretary shall publish a certification in the Federal Register that such conditions have been met. After such publication, any allotment or interest which the Secretary, in accordance with this Act, determines falls within the provisions of section 4(a), 4(b), or 5(c), the tax forfeiture, sale, mortgage, or other transfer, as described therein, shall be deemed to have been made in accordance with the Constitution and all laws of the United States specifically applicable to transfers of allotments or interests held by the United States in trust for Indians, and Congress hereby does approve and ratify any such transfer effective as of the date of said transfer, subject to the provisions of section 6(c). Compensation for loss of allotments or interests resulting from this approval and ratification shall be determined and processed according to the provisions of section 8.

“(b) By virtue of the approval and ratification of transfers of allotments or interests therein effected by this section, all claims against the United States, the State of Minnesota or any subdivisions thereof, or any other person or entity, by the White Earth Band, its members, or by any other Indian tribe or Indian, or any successors in interest thereof, arising out of, and at the time of or subsequent to, the transfers described in section 4(a), 4(b), or 5(c) and based on any interest in or nontreaty rights involving such allotments or interests therein, shall be deemed never to have existed as of the date of the transfer, subject to the provisions of this Act.

“(c) Notwithstanding any provision of law other than the provisions of this section, any action in any court to recover title or damages relating to transactions described in section 4(a), 4(b), 5(a) or 5(c), shall be forever barred unless the complaint is filed not later than one hundred and eighty days following enactment of this Act [Mar. 24, 1986], or prior to the publication required by section 6(a) whichever occurs later in time: Provided, That immediately upon the date of enactment of this Act any such action on behalf of the White Earth Band of Chippewa Indians shall be forever barred, unless the publication required by section 6(a) does not take place within two years of the date of enactment of this Act in which case the bar of any such action on behalf of the White Earth Band of Chippewa Indians shall be deemed lifted and nullified: Provided further, That the Secretary shall not issue to the White Earth Band any report rejecting litigation nor submit to Congress any legislation report pursuant to section 2415 of title 28, United States Code, relating to transactions described in section 4(a), 4(b), 5(a) or 5(c) of this Act, until and unless the bar against actions on behalf of the White Earth Band is lifted and nullified. Any such action filed within the time period allowed by this subsection shall not be barred; however, the filing of any such action by an allottee, heir, or others entitled to compensation under this Act shall bar such allottee, heir, or others from receiving compensation pursuant to the provisions of section 8. The United States District Court for the District of Minnesota shall have exclusive jurisdiction over any such action otherwise properly filed within the time allowed by this subsection.

“(d) This section shall not bar an heir, allottee, or any other person entitled to compensation under this Act from maintaining an action, based on the transactions described in section 4(a), 4(b), 5(a), or 5(c), against the United States in the Court of Federal Claims pursuant to the Tucker Act, section 1491 of title 28, United States Code, challenging the constitutional adequacy of the compensation provisions of section 8(a) as they apply to a particular allotment or interest: Provided, That such action shall be filed with the Court of Federal Claims not later than one hundred and eighty days after the issuance of the notice of the Secretary’s compensation determination as provided in section 8(c). If such an action is not filed within the one-hundred-and-eighty-day period, it shall be forever barred. The United States hereby waives any sovereign immunity defense it may have to such an action but does not waive any other defenses it may have to such action. The filing of an action by any heir, allottee, or any other person under the provisions of this section shall bar such person forever from receiving compensation pursuant to the provisions of section 8.


“Sec. 7. (a) The Secretary is hereby authorized to and shall diligently investigate to the maximum extent practicable all White Earth allotments and shall determine which allotments or interest fall within any of the provisions of section 4(a), 4(b), or 5(c). As to all such allotments or interests determined to be within the provisions of section 4(a), 4(b), or 5(c), the Secretary shall prepare lists of such allotments or interests, which shall include allotment number, land description, and allottee’s name, in English and Ojibway where available. A first list shall be published within one hundred and eighty days after the date of enactment of this Act [Mar. 24, 1986] in the Federal Register; in a newspaper of general circulation in Mahnomen County, Minnesota; in a newspaper of general circulation in Becker County, Minnesota; in a newspaper of general circulation in Clearwater County, Minnesota; in one newspaper of general circulation in metropolitan Minneapolis-Saint Paul; and, in the Secretary’s discretion, in any appropriate band or tribal newspaper. Publication in the required newspapers shall take place no later than thirty days after publication in the Federal Register.

“(b) Any tribe, band, or group of Indians, or any individual shall have one year after the date of publication in the Federal Register to submit to the Secretary any additional allotments or interests which the tribe, band, group, or individual believes should fall within any of the provisions of section 4(a), 4(b), or 5(c). The Secretary, without such submissions, may also independently determine that additional allotments or interests fall within such provisions. Any additional allotments or interests submitted to the Secretary shall be accompanied by a statement identifying the allotment or interest and its land description and summarizing the reasons why it should be added to the list required by this section.

“(c) The Secretary shall determine which additional allotments or interests fall within the provisions of section 4(a), 4(b), or 5(c), and not later than March 12, 1989, the Secretary shall publish a second list in the Federal Register and previously required newspapers of the allotments or interests the Secretary has determined should be corrected or added to the first published list.

“(d) Any determination made by the Secretary under this section to include an allotment or interest on the first list required by the section to be published in the Federal Register may be judicially reviewed pursuant to the Administrative Procedure Act [5 U.S.C. 701 et seq.] not later than ninety days of the publication date of the first list of the Federal Register. Any such action not filed within such ninety-day period shall be forever barred. Any determination made by the Secretary to include an allotment or interest on the second list required by this section to be published in the Federal Register, or any determination made by the Secretary not to include an allotment or interest on such list, may be judicially reviewed pursuant to the Administrative Procedure Act within ninety days of the publication date of the second list in the Federal Register. Any such action not filed within such ninety-day period shall be forever barred. Exclusive jurisdiction over actions under this subdivision is hereby vested in the United States District Court for the District of Minnesota.

“(e)(1) After publication of the second list under subsection (c), the Secretary may, at any time, add allotments or interests to that second list if the Secretary determines that the additional allotment or interest falls within the provisions of section 5(c) or subsection (a) or (b) of section 4.

“(2) The Secretary shall publish in the Federal Register notice of any additions made under paragraph (1) to the second list published under subsection (c).

“(3) Any determination made by the Secretary to add an allotment or interest under paragraph (1) to the second list published under subsection (c) may be judicially reviewed in accordance with chapter 7 of title 5, United States Code, within 90 days after the date on which notice of such determination is published in the Federal Register under paragraph (2). Any legal action challenging such a determination that is not filed within such 90-day period shall be forever barred. Exclusive jurisdiction over any legal action challenging such a determination is vested in the United States District Court for the District of Minnesota.


“(f)(1) The Secretary is authorized to make a one-time deletion from the second list published under subsection (c) or any subsequent list published under subsection (e) of any allotments or interests which the Secretary has determined do not fall within the provisions of subsection (a) or (b) of section 4, or subsection (c) of section 5, or which the Secretary has determined were erroneously included in such list by reason of misdescription or typographical error.

“(2) The Secretary shall publish in the Federal Register notice of deletions made from the second list published under subsection (c) or any subsequent list published under subsection (e).

“(3) The determination made by the Secretary to delete an allotment or interest under paragraph (1) may be judicially reviewed in accordance with chapter 7 of title 5, United States Code, within 90 days after the date on which notice of such determination is published in the Federal Register under paragraph (2). Any legal action challenging such a determination that is not filed within such 90-day period shall be forever barred. Exclusive jurisdiction over any legal action challenging such a determination is vested in the United States District Court for the District of Minnesota.



“Sec. 8. (a) Compensation for a loss of an allotment or interest shall be the fair market value of the land interest therein as of the date of tax forfeiture, sale, allotment, mortgage, or other transfer described in section 4(a), 4(b), or 5(c), less any compensation actually received, plus interest compounded annually at 5 per centum from the date of said loss of an allotment or interest until the date of enactment of this Act [Mar. 24, 1986], and at the general rate of interest earned by United States Department of the Interior funds thereafter. A determination of compensation actually received shall be supported by Federal, State, or local public documents filed contemporaneously with the transaction or by clear and convincing evidence. Compensation actually received shall not be subtracted from the fair market value in any instance where an allotment or interest was sold or mortgaged by a full or mixed blood, under the age of eighteen years, or in any instance where there is prima facie evidence that fraud occurred in a sale or mortgage. No compensation for loss of an allotment or interest relating to transfers described in section 4(b) shall be granted to any person or the heirs of such person where such allotment or interest was received pursuant to State court probate proceedings and where also it has been or is determined by the Secretary that such person or heirs were not entitled to inherit the allotment or interest.

“(b) For the purpose of this section, the date of transfer applicable to interests described in section 4(b)(6) shall be the last date on which any interest in the subject allotment was transferred by document of record by any other heir of the allottee; and the date of transfer applicable to allotments described in section 5(c) shall be the selection date. For purposes of this section, the Secretary shall establish the fair market value of various types of land for various years, which shall govern the compensation payable under this section unless a claimant demonstrates that a particular allotment or interest had a value materially different from the value established by the Secretary.

“(c) The Secretary shall provide written notice of the Secretary’s compensation determination to the allottees or heirs entitled thereto. Such notice shall describe the basis for the Secretary’s determination, the applicable time limits for judicial review of the determination, and the process whereby such compensation will be distributed. The Secretary shall proceed to make such heirship determinations as may be necessary to provide the notice required by this section: Provided, That the Secretary shall accept as conclusive evidence of heirship any determination of the courts of the State of Minnesota as provided in section 5(a) of this Act: Provided further, That the Secretary shall give written notice only to those allottees or heirs whose addresses can be ascertained by reasonable and diligent efforts; otherwise such notice shall be given by publication in the Federal Register.

“(d) The Secretary’s administrative determination of the appropriate amount of compensation computed pursuant to the provisions of this Act may be judicially reviewed pursuant to the Administrative Procedure Act [5 U.S.C. 701 et seq.] not later than one hundred and eighty days after the issuance of notice as aforesaid; after such time the Secretary’s determination shall be conclusive and all judicial review shall be barred. Exclusive jurisdiction over any such action is hereby vested in the United States District Court for the District of Minnesota.

“(e) Once a compensation determination has become conclusive according to the provisions of subsection (d), the Secretary shall certify such determination to the Secretary of the Treasury and such conclusive determination shall be treated as a final judgment, award or, compromise settlement under the provisions of title 31, United States Code, section 1304. The Secretary of the Treasury is authorized and directed to pay out of the funds in the Treasury into a separate interest bearing White Earth Settlement Fund account the amount certified by the Secretary of the Interior in each case. The Secretary of the Interior shall then make a diligent effort to locate each allottee or heir; however, if, after two years from the date on which a determination becomes conclusive an allottee or heir cannot be located, the Secretary of the Interior shall declare the amount owing to such allottee or heir forfeited.

“(f) Any and all amounts forfeited pursuant to subsection (e) together with the interest accumulated thereon, pursuant to section 8 shall be transferred annually to the fund established under section 12 for the White Earth Band.


“Sec. 9. The Secretary shall determine the heirs, if heretofore undetermined, or modify the inventory of an existing heirship determination of any full or mixed blood or Indian enrolled in any other federally recognized Indian tribe, band, or community, where appropriate for the purposes of this Act: Provided, That the Secretary shall accept any determination of heirship by the courts of the State of Minnesota as provided in section 5(a) of this Act.

“Sec. 10. (a) The provisions of section 6 of this Act shall take effect upon the publication in the Federal Register by the Secretary of certification that the following conditions have been satisfied:“(1) The State of Minnesota, in accordance with Laws of Minnesota 1984, chapter 539, has entered into an agreement with the Secretary providing for the transfer of ten thousand acres of land within the exterior boundaries of the White Earth Reservation to the United States to hold in trust for the White Earth Band of Chippewa Indians as the State’s contribution to the settlement provided for by this Act. The Secretary shall not enter into such an agreement until the Secretary determines, or the authorized governing body of the band certifies to the Secretary in writing, that the agreement will result in the transfer of ten thousand acres which possess reasonable value for the White Earth Band, including but not limited to value for agricultural, recreational, forestry, commercial, residential, industrial, or general land consolidation purposes. The land transferred pursuant to this subsection shall be accepted by the United States subject to all existing accesses, roads, easements, rights of way, or similar uses unless the Governor and Attorney General of the State of Minnesota certify in writing to the Secretary the State’s intent to abandon such uses on a particular parcel.

“(2) The State, in accordance with the Laws of Minnesota 1984, chapter 539, has appropriated $500,000 for the purpose of providing the United States with technical and computer assistance for implementing the settlement provided for in this Act.

“(3) The United States has appropriated $6,600,000 for economic development for the benefit of the White Earth Band of Chippewa Indians.


“(b) Upon final acceptance by the Secretary, the land referred to in subsection (a)(1) shall be deemed to have been reserved as of the date of the establishment of the White Earth Reservation and to be part of the trust land of the White Earth Reservation for all purposes.


“Sec. 11. Nothing in this Act is intended to alter the jurisdiction currently possessed by the White Earth Band of Chippewa Indians, the State of Minnesota, or the United States over Indians or non-Indians within the exterior boundaries of the White Earth Reservation.

“Sec. 12. (a) There is established in the Treasury of the United States a fund to be known as the White Earth Economic Development and Tribal Government Fund. Money in this Fund shall be held in trust by the United States for the White Earth Band of Chippewa Indians, and shall be invested and managed by the Secretary in the same manner as tribal trust funds pursuant to the Act of June 24, 1938 (25 U.S.C. 162a).

“(b) The White Earth Economic Development and Tribal Government Fund shall consist of—“(1) money received by the White Earth Band as compensation pursuant to section 8; and

“(2) money received by the White Earth Band as a result of amounts forfeited pursuant to section 8(f); and

“(3) money received as an appropriation pursuant to section 15; and

“(4) income accruing on such sums.

Income accruing to the White Earth Economic Development and Tribal Government Fund shall, without further appropriation, be available for expenditure as provided in subsection (c).

“(c) Income from the fund may be used by the authorized governing body of the band for band administration. Principal and income may be used by the authorized governing body of the band for economic development, land acquisition, and investments: Provided, however, That under no circumstances shall any portion of the moneys described in subsection (b) be used for per capita payments to any members of the band: Provided further, That none of the funds described in subsection (b) shall be expended by the governing body of the band until—“(1) such body has adopted a band financial ordinance and investment plan for the use of such funds; and

“(2) such body has submitted to the Secretary a waiver of liability on the part of the United States for any loss resulting from the use of such funds; and

“(3) the Secretary has approved the band financial ordinance and investment plan. The Secretary shall approve or reject in writing such ordinance and plan within sixty days of the date it is mailed or otherwise submitted to him: Provided, That such ordinance and plan shall be deemed approved if, sixty days after submission, the Secretary has not so approved or rejected it. The Secretary shall approve the ordinance and plan if it adequately contains the element specified in this subsection.



“Sec. 13. Notwithstanding any other law to the contrary, the United States grants its permission to the State of Minnesota to transfer land to the White Earth Band as described in section 10(a)(1) which prior to the date of enactment of this Act [Mar. 24, 1986] may have been obtained by the State pursuant to other Federal law or with Federal assistance. Any restrictions or conditions imposed by any other Federal law or regulation on the transfer of such land are hereby waived and removed.

“Sec. 14. Not later than five years, or as soon as possible, after the date of enactment of this Act [Mar. 24, 1986], the Secretary shall make all determinations, provide all notices, and complete the administrative work necessary to accomplish the objectives of this Act. The Secretary shall give priority in making compensation determinations and payments under this Act to original allottees and elderly heirs. The Secretary shall submit a report by January 1 of each year to the chairman of the House of Representatives Committee on Interior and Insular Affairs [now Committee on Natural Resources] and the chairman of the Senate Committee on Indian Affairs, which report shall summarize the administrative progress to date and shall estimate the amount and nature of work left to be done.

“Sec. 15. There are hereby authorized to be appropriated to the White Earth Band $6,600,000 as a grant to be expended as provided in section 12.

“Sec. 16. None of the moneys which are distributed under this Act shall be subject to Federal or State income taxes or be considered as income or resources in determining eligibility for or the amount of assistance under the Social Security Act [42 U.S.C. 301 et seq.] or any other federally assisted program.

“Sec. 17. The Secretary is authorized, if so requested by the authorized governing body of the White Earth Band, to exchange any of the land which is transferred to the United States as described in section 10(a)(1) for any other land within the exterior boundaries of the White Earth Reservation which is owned by the United States, the State of Minnesota, or any of the State’s political subdivisions. Nothing in this section shall be deemed to require an exchange not agreed to by all parties to the exchange.

“Sec. 18. Any lands acquired by the White Earth Band within the exterior boundaries of the White Earth Reservation with funds referred to in section 12, or by the Secretary pursuant to section 17, shall be held in trust by the United States. Such lands shall be deemed to have been reserved from the date of the establishment of said reservation and to be part of the trust land of the White Earth Band for all purposes.”




Winnebago Reservation, NebraskaAct Mar. 3, 1925, ch. 431, 43 Stat. 1114, provided: “That the Secretary of the Interior be, and he is hereby, authorized in his discretion, to cancel any restricted fee patents that have been issued to Indians of the Winnebago Reservation in Nebraska, under the provisions of the Act of Congress of February 21, 1863 (Twelfth Statutes at Large, page 658), and to issue in lieu thereof, to the original allottees, or heirs, trust patents of the form and subject to all the provisions set out in the general allotment act of February 8, 1887 (Twenty-fourth Statutes at Large, page 388), as amended: Provided, That the trust period shall be ten years from the date of issuance of the lieu trust patents.”




§§ 332, 333. Repealed. Pub. L. 106–462, title I, § 106(a)(1), Nov. 7, 2000, 114 Stat. 2007

Section 332, act Feb. 8, 1887, ch. 119, § 2, 24 Stat. 388, related to selection of allotments.


Section 333, acts Feb. 8, 1887, ch. 119, § 3, 24 Stat. 389; June 25, 1910, ch. 431, § 9, 36 Stat. 858; 1946 Reorg. Plan No. 3, § 403, eff. July 16, 1946, 11 F.R. 7876, 60 Stat. 1100, related to making of allotments by agents.



§ 334. Allotments to Indians not residing on reservations
Where any Indian not residing upon a reservation, or for whose tribe no reservation has been provided by treaty, act of Congress, or executive order, shall make settlement upon any surveyed or unsurveyed lands of the United States not otherwise appropriated, he or she shall be entitled, upon application to the local land office for the district in which the lands are located, to have the same allotted to him or her, and to his or her children, in quantities and manner as provided in this act for Indians residing upon reservations; and when such settlement is made upon unsurveyed lands the grant to such Indians shall be adjusted upon the survey of the lands so as to conform thereto; and patents shall be issued to them for such lands in the manner and with the restrictions as provided in sections 348 and 349 of this title. And the fees to which the officers of such local land office would have been entitled had such lands been entered under the general laws for the disposition of the public lands shall be paid to them, from any moneys in the Treasury of the United States not otherwise appropriated, upon a statement of an account in their behalf for such fees by the Secretary of the Interior or such officer as he may designate, and a certification of such account to the Secretary of the Treasury by the Secretary of the Interior.
(Feb. 8, 1887, ch. 119, § 4, 24 Stat. 389; 1946 Reorg. Plan No. 3, § 403, eff. July 16, 1946, 11 F.R. 7876, 60 Stat. 1100.)

Editorial Notes

References in TextThis act, referred to in text, is act Feb. 8, 1887, ch. 119, 24 Stat. 388, as amended, and is popularly known as the Indian General Allotment Act. For classification of this act to the Code, see Short Title note set out under section 331 of this title and Tables.
The words “provided in sections 348 and 349 of this title”, referred to in text, were in the original “as herein provided”.

Statutory Notes and Related Subsidiaries
Permanent Appropriation; RepealsEffective July 1, 1935, the permanent appropriation provided for in the last sentence of this section was repealed by act June 26, 1934, ch. 756, § 1, 48 Stat. 1225.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.
“Secretary of the Interior or such officer as he may designate” substituted in text for “Commissioner of the General Land Office” on authority of Reorg. Plan No. 3 of 1946, set out in the Appendix to Title 5.



§ 335. Extension of provisions as to allotments
Unless otherwise specifically provided, the provisions of the Act of February 8, 1887 (Twenty-fourth Statutes at Large, page 388), as amended, are extended to all lands heretofore purchased or which may be purchased by authority of Congress for the use or benefit of any individual Indian or band or tribe of Indians.
(Feb. 14, 1923, ch. 76, 42 Stat. 1246.)

Editorial Notes

References in TextAct of February 8, 1887, referred to in text, is popularly known as the Indian General Allotment Act. For classification of this Act to the Code, see Short Title note set out under section 331 of this title and Tables.



§ 336. Allotments to Indians making settlement
Where any Indian entitled to allotment under existing laws shall make settlement upon any surveyed or unsurveyed lands of the United States not otherwise appropriated, he or she shall be entitled, upon application to the local land office for the district in which the lands are located, to have the same allotted to him or her and to his or her children in manner as provided by law for allotments to Indians residing upon reservations, and such allotments to Indians on the public domain as herein provided shall be made in such areas as the President may deem proper, not to exceed, however, forty acres of irrigable land or eighty acres of nonirrigable agricultural land or one hundred sixty acres of nonirrigable grazing land to any one Indian; and when such settlement is made upon unsurveyed lands the grant to such Indians shall be adjusted upon the survey of the lands so as to conform thereto, and patent shall be issued to them for such lands in the manner and with the restrictions provided in sections 348 and 349 of this title. And the fees to which the officers of such local land office would have been entitled had such lands been entered under the general laws for the disposition of the public lands shall be paid to them from any moneys in the Treasury of the United States not otherwise appropriated, upon a statement of an account in their behalf for such fees by the Secretary of the Interior or such officer as he may designate, and a certification of such account to the Secretary of the Treasury by the Secretary of the Interior.
(Feb. 28, 1891, ch. 383, § 4, 26 Stat. 795; June 25, 1910, ch. 431, § 17, 36 Stat. 860; 1946 Reorg. Plan No. 3, § 403, eff. July 16, 1946, 11 F.R. 7876, 60 Stat. 1100.)

Editorial Notes

References in TextWords “restrictions provided in sections 348 and 349 of this title”, referred to in text, were in the original “restrictions provided in the Act of which this is amendatory”. That Act is act Feb. 8, 1887 (24 Stat. 388), popularly known as the Indian General Allotment Act. For classification of that Act to the Code, see Short Title note set out under section 331 of this title and Tables.

Statutory Notes and Related Subsidiaries
Permanent Appropriation; RepealsEffective July 1, 1935, the permanent appropriation provided for in the last sentence of this section was repealed by act June 26, 1934, ch. 756, § 1, 48 Stat. 1225.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.
“Secretary of the Interior or such officer as he may designate” substituted in text for “Commissioner of the General Land Office” on authority of Reorg. Plan No. 3 of 1946, set out in the Appendix to Title 5.



§ 337. Allotments in national forests
The Secretary of the Interior is authorized, in his discretion, to make allotments within the national forests in conformity with the general allotment laws, to any Indian occupying, living on, or having improvements on land included within any such national forest who is not entitled to an allotment on any existing Indian reservation, or for whose tribe no reservation has been provided, or whose reservation was not sufficient to afford an allotment to each member thereof. All applications for allotments under the provisions of this section shall be submitted to the Secretary of Agriculture who shall determine whether the lands applied for are more valuable for agricultural or grazing purposes than for the timber found thereon; and if it be found that the lands applied for are more valuable for agricultural or grazing purposes, then the Secretary of the Interior shall cause allotment to be made as herein provided.
(June 25, 1910, ch. 431, § 31, 36 Stat. 863.)

§ 337a. Repealed. Pub. L. 94–579, title VII, § 702, Oct. 21, 1976, 90 Stat. 2787

Section, act Mar. 1, 1933, ch. 160, § 1, 47 Stat. 1418, related to Indian allotments in San Juan County, Utah.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 94–579, title VII, § 702, Oct. 21, 1976, 90 Stat. 2787, provided that this section is repealed effective on and after Oct. 21, 1976, except such effective date to be on and after the tenth anniversary of the date of approval of this Act, Oct. 21, 1976, insofar as the homestead laws apply to public lands in Alaska.

Savings ProvisionRepeal by Pub. L. 94–579 not to be construed as terminating any valid lease, permit, patent, etc., existing on Oct. 21, 1976, see section 701 of Pub. L. 94–579, title VII, Oct. 21, 1976, 90 Stat. 2786, set out as a note under section 1701 of Title 43, Public Lands.



§ 338. Repealed. May 29, 1928, ch. 901, § 1(64), 45 Stat. 991

Section, act Apr. 4, 1910, ch. 140, § 1, 36 Stat. 270, required Secretary of the Interior to submit to Congress a cost account of survey and allotment work.



§ 339. Tribes excepted from certain provisions
The provisions of this act shall not extend to the territory occupied by the Cherokees, Creeks, Choctaws, Chickasaws, Seminoles, and Osage, Miamies and Peorias, and Sacs and Foxes, in Oklahoma, nor to any of the reservations of the Seneca Nation of New York Indians in the State of New York, nor to that strip of territory in the State of Nebraska adjoining the Sioux Nation on the south added by Executive order.
(Feb. 8, 1887, ch. 119, § 8, 24 Stat. 391.)

Editorial Notes

References in TextThis act, referred to in text, is act Feb. 8, 1887, ch. 119, 24 Stat. 388, as amended, and is popularly known as the Indian General Allotment Act. For classification of this act to the Code, see Short Title note set out under section 331 of this title and Tables.

Statutory Notes and Related Subsidiaries
Sacs and Foxes; Missouri IndiansNo allotment of lands was to be made or annuities of money to be paid to any of the Sacs and Foxes of the Missouri Indians who were not enrolled as members of the tribe on Jan. 1, 1890, by a proviso annexed to act Feb. 28, 1891, ch. 383, § 5, 26 Stat. 796.



§ 340. Extension of certain provisions
The provisions of the Act of February 8, 1887, are declared to extend to and are made applicable to the Confederated Wea, Peoria, Kaskaskia, and Piankeshaw tribes of Indians, and the Western Miami tribe of Indians, located in the northeastern part of the former Indian Territory and to their reservation, in the same manner and to the same extent as if said tribes had not been excepted from the provisions of said act, except as to section 349 of this title, and as otherwise hereinafter provided.
(Mar. 2, 1889, ch. 422, § 1, 25 Stat. 1013.)

Editorial Notes

References in TextAct of February 8, 1887, referred to in text, was in the original “chapter One hundred and Nineteen of the acts of eighteen hundred and eighty seven, entitled ‘An act to provide for the allotment of lands in severalty to Indians on the various reservations, and to extend the protection of the laws of the United States and the Territories over the Indians, and for other purposes,’ ”. The Act appears in 24 Stat. 388, and is popularly known as the Indian General Allotment Act. For classification of this Act to the Code, see Short Title note set out under section 331 of this title and Tables.



§ 341. Power to grant rights-of-way not affected
Nothing in this act shall be so construed as to affect the right and power of Congress to grant the right of way through any lands granted to an Indian, or a tribe of Indians, for railroads or other highways, or telegraph lines, for the public use, or to condemn such lands to public uses, upon making just compensation.
(Feb. 8, 1887, ch. 119, § 10, 24 Stat. 391.)

Editorial Notes

References in TextThis act, referred to in text, is act Feb. 8, 1887, ch. 119, 24 Stat. 388, as amended, and is popularly known as the Indian General Allotment Act. For classification of this act to the Code, see Short Title note set out under section 331 of this title and Tables.



§ 342. Removal of Southern Utes to new reservation
Nothing in this act shall be so construed as to prevent the removal of the Southern Ute Indians from their present reservation in southwestern Colorado to a new reservation by and with the consent of a majority of the adult male members of said tribe.
(Feb. 8, 1887, ch. 119, § 11, 24 Stat. 391.)

Editorial Notes

References in TextThis act, referred to in text, is act Feb. 8, 1887, ch. 119, 24 Stat. 388, as amended, and is popularly known as the Indian General Allotment Act. For classification of this act to the Code, see Short Title note set out under section 331 of this title and Tables.



§ 343. Correction of errors in allotments and patents
In all cases where it shall appear that a double allotment of land has been wrongfully or erroneously made by the Secretary of the Interior to any Indian by an assumed name or otherwise, or where a mistake has been made in the description of the land inserted in any patent, said Secretary is authorized and directed, during the time that the United States may hold the title to the land in trust for any such Indian, and for which a conditional patent may have been issued, to rectify and correct such mistakes and cancel any patent which may have been thus erroneously and wrongfully issued whenever in his opinion the same ought to be canceled for error in the issue thereof, and if possession of the original patent cannot be obtained, such cancellation shall be effective if made upon the records of the Bureau of Land Management; and no proclamation shall be necessary to open to settlement the lands to which such an erroneous allotment patent has been canceled, provided such lands would otherwise be subject to entry: And provided, That such lands shall not be open to settlement for sixty days after such cancellation: And further provided, That no conditional patent that has been or that may be executed in favor of any Indian allottee, excepting in cases hereinbefore authorized, and excepting in cases where the conditional patent is relinquished by the patentee or his heirs to take another allotment, shall be subject to cancellation without authority of Congress.
(Jan. 26, 1895, ch. 50, 28 Stat. 641; Apr. 23, 1904, ch. 1489, 33 Stat. 297; 1946 Reorg. Plan No. 3, § 403, eff. July 16, 1946, 11 F.R. 7876, 60 Stat. 1100.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.
“Bureau of Land Management” substituted in text for “General Land Office” on authority of Reorg. Plan No. 3 of 1946, set out in the Appendix to Title 5.



§ 344. Cancellation of allotment of unsuitable land
If any Indian of a tribe whose surplus lands have been ceded or opened to disposal has received an allotment embracing lands unsuitable for allotment purposes, such allotment may be canceled and other unappropriated, unoccupied, and unreserved land of equal area, within the ceded portions of the reservation upon which such Indian belongs, allotted to him upon the same terms and with the same restrictions as the original allotment, and lands described in any such canceled allotment shall be disposed of as other ceded lands of such reservation. This provision shall not apply to the lands formerly comprising Indian Territory. The Secretary of the Interior is authorized to prescribe rules and regulations to carry this law into effect.
(Mar. 3, 1909, ch. 263, 35 Stat. 784.)

§ 344a. Repealed. Act Nov. 24, 1942, ch. 640, § 4, 56 Stat. 1022

Section, act June 25, 1910, ch. 431, § 12, 36 Stat. 858, authorized Secretary of the Interior to investigate the allotment in the name of a deceased Indian and to recommend to Congress the cancellation of such Indian’s patent if he died without heirs.



§ 345. Actions for allotments
All persons who are in whole or in part of Indian blood or descent who are entitled to an allotment of land under any law of Congress, or who claim to be so entitled to land under any allotment Act or under any grant made by Congress, or who claim to have been unlawfully denied or excluded from any allotment or any parcel of land to which they claim to be lawfully entitled by virtue of any Act of Congress, may commence and prosecute or defend any action, suit, or proceeding in relation to their right thereto in the proper district court of the United States; and said district courts are given jurisdiction to try and determine any action, suit, or proceeding arising within their respective jurisdictions involving the right of any person, in whole or in part of Indian blood or descent, to any allotment of land under any law or treaty (and in said suit the parties thereto shall be the claimant as plaintiff and the United States as party defendant); and the judgment or decree of any such court in favor of any claimant to an allotment of land shall have the same effect, when properly certified to the Secretary of the Interior, as if such allotment had been allowed and approved by him, but this provision shall not apply to any lands now held by either of the Five Civilized Tribes, nor to any of the lands within the Quapaw Indian Agency: Provided, That the right of appeal shall be allowed to either party as in other cases.
(Aug. 15, 1894, ch. 290, § 1, 28 Stat. 305; Feb. 6, 1901, ch. 217, § 1, 31 Stat. 760; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167.)

Editorial Notes
Codification
Act Mar. 3, 1911, conferred the powers and duties of the former circuit courts upon the district courts.

Statutory Notes and Related Subsidiaries
Repeal of Section as to Osage IndiansAct June 28, 1906, ch. 3572, § 1, 34 Stat. 540, provided in part that: “the provisions of the Act of Congress of August fifteenth, eighteen hundred and ninety-four, Twenty-eighth Statutes at Large, page three hundred and five [this section], granting persons of Indian blood who have been denied allotments the right to appeal to the courts, are hereby repealed as far as the same relate to the Osage Indians; and the tribal lands and tribal funds of said tribe shall be equally divided among the members of said tribe as hereinafter provided.”




§ 346. Proceedings in actions for allotments
The plaintiff shall cause a copy of his petition filed under section 345 of this title, to be served upon the United States attorney in the district wherein suit is brought, and shall mail a copy of same, by registered letter, to the Attorney General of the United States, and shall thereupon cause to be filed with the clerk of the court wherein suit is instituted an affidavit of such service and the mailing of such letter. It shall be the duty of the United States attorney upon whom service of petition is made as aforesaid to appear and defend the interests of the Government in the suit, and within sixty days after the service of petition upon him, unless the time should be extended by order of the court made in the case to file a plea, answer, or demurrer on the part of the Government, and to file a notice of any counterclaim, set-off, claim for damages, or other demand or defense whatsoever of the Government in the premises: Provided, That should the United States attorney neglect or refuse to file the plea, answer, demurrer, or defense, as required, the plaintiff may proceed with the case under such rules as the court may adopt in the premises; but the plaintiff shall not have judgment or decree for his claim, or any part thereof, unless he shall establish the same by proof satisfactory to the court.
(Feb. 6, 1901, ch. 217, § 2, 31 Stat. 760; June 25, 1948, ch. 646, § 1, 62 Stat. 909.)

Statutory Notes and Related Subsidiaries

Change of Name
“United States attorney” substituted in text for “district attorney of the United States” on authority of act June 25, 1948. See section 541 of Title 28, Judiciary and Judicial Procedure.



§ 347. Limitations of actions for lands patented in severalty under treaties
In all actions brought in any State court or United States court by any patentee, his heirs, grantees, or any person claiming under such patentee, for the possession or rents or profits of lands patented in severalty to the members of any tribe of Indians under any treaty between it and the United States of America, where a deed has been approved by the Secretary of the Interior to the land sought to be recovered, the statutes of limitations of the States in which said land is situate shall be held to apply, and it shall be a complete defense to such action that the same has not been brought within the time prescribed by the statutes of said State the same as if such action had been brought for the recovery of land patented to others than members of any tribe of Indians.
(May 31, 1902, ch. 946, § 1, 32 Stat. 284.)

§ 348. Patents to be held in trust; descent and partition
Upon the approval of the allotments provided for in this act by the Secretary of the Interior, he shall cause patents to issue therefor in the name of the allottees, which patents shall be of the legal effect, and declare that the United States does and will hold the land thus allotted, for the period of twenty-five years, in trust for the sole use and benefit of the Indian to whom such allotment shall have been made, or, in case of his decease, of his heirs according to the laws of the State or Territory where such land is located, and that at the expiration of said period the United States will convey the same by patent to said Indian, or his heirs as aforesaid, in fee, discharged of said trust and free of all charge or incumbrance whatsoever: Provided, That the President of the United States may in any case in his discretion extend the period. And if any conveyance shall be made of the lands set apart and allotted as herein provided, or any contract made touching the same, before the expiration of the time above mentioned, such conveyance or contract shall be absolutely null and void: Provided, That, subject to section 8(b) of the American Indian Probate Reform Act of 2004 (Public Law 108–374; 118 Stat. 1810), the rules of intestate succession under the Indian Land Consolidation Act (25 U.S.C. 2201 et seq.) (including a tribal probate code approved under that Act or regulations promulgated under that Act) shall apply to that land for which patents have been executed and delivered: And provided further, That at any time after lands have been allotted to all the Indians of any tribe as herein provided, or sooner if in the opinion of the President it shall be for the best interests of said tribe, it shall be lawful for the Secretary of the Interior to negotiate with such Indian tribe for the purchase and release by said tribe, in conformity with the treaty or statute under which such reservation is held, of such portions of its reservation not allotted as such tribe shall, from time to time, consent to sell, on such terms and conditions as shall be considered just and equitable between the United States and said tribe of Indians, which purchase shall not be complete until ratified by Congress, and the form and manner of executing such release shall also be prescribed by Congress: Provided, however, That all lands adapted to agriculture, with or without irrigation so sold or released to the United States by any Indian tribe shall be held by the United States for the sole purpose of securing homes to actual settlers and shall be disposed of by the United States to actual and bona fide settlers only in tracts not exceeding one hundred and sixty acres to any one person, on such terms as Congress shall prescribe, subject to grants which Congress may make in aid of education: And provided further, That no patents shall issue therefor except to the person so taking the same as and for a homestead, or his heirs, and after the expiration of five years’ occupancy thereof as such homestead; and any conveyance of said lands so taken as a homestead, or any contract touching the same, or lien thereon, created prior to the date of such patent, shall be null and void. And the sums agreed to be paid by the United States as purchase money for any portion of any such reservation shall be held in the Treasury of the United States for the sole use of the tribe or tribes of Indians; to whom such reservations belonged; and the same, with interest thereon at 3 per centum per annum, shall be at all times subject to appropriation by Congress for the education and civilization of such tribe or tribes of Indians or the members thereof. The patents aforesaid shall be recorded in the Bureau of Land Management, and afterwards delivered, free of charge, to the allottee entitled thereto. And if any religious society or other organization was occupying on February 8, 1887, any of the public lands to which this act is applicable, for religious or educational work among the Indians, the Secretary of the Interior is authorized to confirm such occupation to such society or organization, in quantity not exceeding one hundred and sixty acres in any one tract, so long as the same shall be so occupied, on such terms as he shall deem just; but nothing herein contained shall change or alter any claim of such society for religious or educational purposes heretofore granted by law. And in the employment of Indian police, or any other employees in the public service among any of the Indian tribes or bands affected by this act, and where Indians can perform the duties required, those Indians who have availed themselves of the provisions of this act and become citizens of the United States shall be preferred.
Provided further, That whenever the Secretary of the Interior shall be satisfied that any of the Indians of the Siletz Indian Reservation, in the State of Oregon, fully capable of managing their own business affairs, and being of the age of twenty-one years or upward, shall, through inheritance or otherwise, become the owner of more than eighty acres of land upon said reservation, he shall cause patents to be issued to such Indian or Indians for all of such lands over and above the eighty acres thereof. Said patent or patents shall be issued for the least valuable portions of said lands, and the same shall be discharged of any trust and free of all charge, incumbrance, or restriction whatsoever; and the Secretary of the Interior is authorized and directed to ascertain, as soon as shall be practicable, whether any of said Indians of the Siletz Reservation should receive patents conveying in fee lands to them under the provisions of this Act.
(Feb. 8, 1887, ch. 119, § 5, 24 Stat. 389; Mar. 3, 1901, ch. 832, § 9, 31 Stat. 1085; 1946 Reorg. Plan No. 3, § 403, eff. July 16, 1946, 11 F.R. 7876, 60 Stat. 1100; Pub. L. 106–462, title I, § 106(a)(2), Nov. 7, 2000, 114 Stat. 2007; Pub. L. 108–374, § 6(c), Oct. 27, 2004, 118 Stat. 1805; Pub. L. 109–221, title V, § 501(b)(2), May 12, 2006, 120 Stat. 344.)

Editorial Notes

References in TextThis act, referred to in text, is act Feb. 8, 1887, ch. 119, 24 Stat. 388, and is popularly known as the Indian General Allotment Act. For classification of this act to the Code, see Short Title note set out under section 331 of this title and Tables.
Section 8(b) of the American Indian Probate Reform Act of 2004, referred to in text, is section 8(b) of Pub. L. 108–374, which is set out as a note under section 2201 of this title.
The Indian Land Consolidation Act, referred to in text, is title II of Pub. L. 97–459, Jan. 12, 1983, 96 Stat. 2517, which is classified generally to chapter 24 (§ 2201 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 2201 of this title and Tables.

Amendments2006—Pub. L. 109–221 inserted in second proviso of first par. “, subject to section 8(b) of the American Indian Probate Reform Act of 2004 (Public Law 108–374; 118 Stat. 1810),” after “That”.
2004—Pub. L. 108–374 inserted second proviso of first par. and struck out former second proviso which read as follows: “Provided, That the law of descent in force in the State or Territory where such lands are situate shall apply thereto after patents therefor have been executed and delivered, except as provided by the Indian Land Consolidation Act or a tribal probate code approved under such Act and except as herein otherwise provided:”.
2000—Pub. L. 106–462, in second proviso of first par., struck out “and partition” after “law of descent” and substituted “except as provided by the Indian Land Consolidation Act or a tribal probate code approved under such Act and except as herein otherwise provided:” for “except as herein otherwise provided:”.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentPub. L. 109–221, title V, § 501(c), May 12, 2006, 120 Stat. 344, provided that: “The amendments made by subsection (b) [amending this section, section 464 of this title, and provisions set out as a note under section 2201 of this title] shall take effect as if included in the enactment of the American Indian Probate Reform Act of 2004 (Public Law 108–374; 118 Stat. 1773).”


Effective Date of 2004 AmendmentAmendment by Pub. L. 108–374 applicable on and after the date that is 1 year after June 20, 2005, see section 8(b) of Pub. L. 108–374, set out as a Notice; Effective Date of 2004 Amendment note under section 2201 of this title.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.
“Bureau of Land Management” substituted in text for “General Land Office” on authority of Reorg. Plan No. 3 of 1946, set out in the Appendix to Title 5.


Delegation of Functions
For delegation to Secretary of the Interior of authority vested in President by this section, see Ex. Ord. No. 10250, June 5, 1951, 16 F.R. 5385, set out as a note under section 301 of Title 3, The President.

Extension of Trust PeriodsThe periods of trust applying to Indian lands, whether of a tribal or individual status, which would expire during the years 1943 to 1950, were extended for a further period of twenty-five years, respectively, by Ex. Ord. No. 9272, Nov. 17, 1942, 7 F.R. 9475; Ex. Ord. No. 9398, Nov. 25, 1943, 8 F.R. 16269; Ex. Ord. No. 9500, Nov. 14, 1944, 9 F.R. 13699; Ex. Ord. No. 9659, Nov. 21, 1945, 10 F.R. 14353; Ex. Ord. No. 9811, Dec. 17, 1946, 11 F.R. 14483; Ex. Ord. No. 9920, Jan. 8, 1948, 13 F.R. 143; Ex. Ord. No. 10027, Jan. 7, 1949, 14 F.R. 107; Ex. Ord. No 10091, Dec. 11, 1949, 14 F.R. 7513.


Ex. Ord. No. 10191. Extension of Trust Periods on Indian Lands Expiring During 1951
Ex. Ord. No. 10191, Dec. 13, 1950, 15 F.R. 8889, provided:
By virtue of and pursuant to the authority vested in me by section 5 of the act of February 8, 1887, 24 Stat. 388, 389 [this section], by the act of June 21, 1906, 34 Stat. 325, 326, and by the act of March 2, 1917, 39 Stat. 969, 976, and other applicable provisions of law, it is hereby ordered that the periods of trust or other restrictions against alienation contained in any patent applying to Indian lands, whether of a tribal or individual status, which, unless extended, will expire during the calendar year 1951, be, and they are hereby, extended for a further period of twenty-five years from the date on which any such trust would otherwise expire.
This order is not intended to apply to any case in which the Congress has specifically reserved to itself authority to extend the period of trust on tribal or individual Indian lands.

Harry S. Truman.




§ 348a. Extension of trust period for Indians of Klamath River Reservation
The period of trust on lands allotted to Indians of the Klamath River Reservation, California, which expired July 31, 1919, and the legal title to which is still in the United States, is reimposed and extended for a period of twenty-five years from July 31, 1919: Provided, That further extension of the period of trust may be made by the President, in his discretion, as provided by section 348 and section 391 of this title.
(Dec. 24, 1942, ch. 814, 56 Stat. 1081.)

§ 349. Patents in fee to allottees
At the expiration of the trust period and when the lands have been conveyed to the Indians by patent in fee, as provided in section 348 of this title, then each and every allottee shall have the benefit of and be subject to the laws, both civil and criminal, of the State or Territory in which they may reside; and no Territory shall pass or enforce any law denying any such Indian within its jurisdiction the equal protection of the law: Provided, That the Secretary of the Interior may, in his discretion, and he is authorized, whenever he shall be satisfied that any Indian allottee is competent and capable of managing his or her affairs at any time to cause to be issued to such allottee a patent in fee simple, and thereafter all restrictions as to sale, incumbrance, or taxation of said land shall be removed and said land shall not be liable to the satisfaction of any debt contracted prior to the issuing of such patent: Provided further, That until the issuance of fee-simple patents all allottees to whom trust patents shall be issued shall be subject to the exclusive jurisdiction of the United States: And provided further, That the provisions of this Act shall not extend to any Indians in the former Indian Territory.
(Feb. 8, 1887, ch. 119, § 6, 24 Stat. 390; May 8, 1906, ch. 2348, 34 Stat. 182.)

Editorial Notes

References in TextThis Act, referred to in text, is act Feb. 8, 1887, ch. 119, 24 Stat. 388, as amended, and is popularly known as the Indian General Allotment Act. For classification of this Act to the Code, see Short Title note set out under section 331 of this title and Tables.

Codification
Provisions relating to the grant of citizenship to certain Indians born within the territorial limits of the United States were omitted in view of act June 2, 1924, ch. 233, 43 Stat. 253, which granted citizenship to all non-citizen Indians born within the territorial limits of the United States. See section 1401 of Title 8, Aliens and Nationality.



§ 350. Surrender of patent, and selection of other land
The Secretary of the Interior is authorized, in his discretion, and whenever for good and sufficient reason he shall consider it to be for the best interest of the Indians, in making allotments under the act of February 8, 1887, to permit any Indian to whom a patent has been issued for land on the reservation to which such Indian belongs, under treaty or existing law, to surrender such patent with formal relinquishment by such Indian to the United States of all his or her right, title, and interest in the land conveyed thereby, properly indorsed thereon, and to cancel such surrendered patent: Provided, That the Indian so surrendering the same shall make a selection, in lieu thereof, of other land and receive patent therefor, under the provisions of the act of February 8, 1887.
(Oct. 19, 1888, ch. 1214, § 2, 25 Stat. 612.)

Editorial Notes

References in TextAct of February 8, 1887, referred to in text, was in the original “the statute aforesaid” and “the act of February eighth, eighteen hundred and eighty-seven”, respectively. The act appears in 24 Stat. 388, and is popularly known as the Indian General Allotment Act. For classification of this act to the Code, see Short Title note set out under section 331 of this title and Tables.



§ 351. Patents with restrictions for lots in villages in Washington
The Secretary of the Interior is authorized, whenever in his opinion it shall be conducive to the best welfare and interest of the Indians living within any Indian village on any of the Indian reservations in the State of Washington to issue a patent to each of said Indians for the village or town lot occupied by him, which patent shall contain restrictions against the alienation of the lot described therein to persons other than members of the tribe, except on approval of the Secretary of the Interior; and if any such Indian shall die subsequent to June 25, 1910, and before receiving patent to the lot occupied by him, the lot to which such Indian would have been entitled if living shall be patented in his name and shall be disposed of as provided for in section 372 of this title.
(June 25, 1910, ch. 431, § 10, 36 Stat. 858.)

§ 352. Cancellation of trust patents within power or reservoir sites
The Secretary of the Interior, after notice and hearing, is authorized to cancel trust patents issued to Indian allottees for allotments within any power or reservoir site and for allotments or such portions of allotments as are located upon or include lands set aside, reserved, or required within any Indian reservation for irrigation purposes under authority of Congress: Provided, That any Indian allottee whose allotment shall be so canceled shall be reimbursed for all improvements on his canceled allotment, out of any moneys available for the construction of the irrigation project for which the said power or reservoir site may be set aside: Provided further, That any Indian allottee whose allotment, or part thereof, is so canceled shall be allotted land of equal value within the area subject to irrigation by any such project.
(June 25, 1910, ch. 431, § 14, 36 Stat. 859.)

§ 352a. Cancellation of patents in fee simple for allotments held in trust
The Secretary of the Interior is authorized, in his discretion, to cancel any patent in fee simple issued to an Indian allottee or to his heirs before the end of the period of trust described in the original or trust patent issued to such allottee, or before the expiration of any extension of such period of trust by the President, where such patent in fee simple was issued without the consent or an application therefor by the allottee or by his heirs: Provided, That the patentee has not mortgaged or sold any part of the land described in such patent: Provided also, That upon cancellation of such patent in fee simple the land shall have the same status as though such fee patent had never been issued.
(Feb. 26, 1927, ch. 215, § 1, 44 Stat. 1247.)

§ 352b. Partial cancellation; issuance of new trust patents
Where patents in fee have been issued for Indian allotments, during the trust period, without application by or consent of the patentees, and such patentees or Indian heirs have sold a part of the land included in the patents, or have mortgaged the lands or any part thereof and such mortgages have been satisfied, such lands remaining undisposed of and without incumbrance by the patentees, or Indian heirs, may be given a trust patent status and the Secretary of the Interior is, on application of the allottee or his or her Indian heirs, hereby authorized, in his discretion, to cancel patents in fee so far as they cover such unsold lands not encumbered by mortgage, and to cause new trust patents to be issued therefor, to the allottees or their Indian heirs, of the form and legal effect as provided by the Act of February 8, 1887 (24 Stat. 388), such patents to be effective from the date of the original trust patents, and the land shall be subject to any extensions of the trust made by Executive order on other allotments of members of the same tribe, and such lands shall have the same status as though such fee patents had never been issued: Provided, That this section and section 352a of this title shall not apply where any such lands have been sold for unpaid taxes assessed after the date of a mortgage or deed executed by the patentee or his heirs, or sold in execution of a judgment for debt incurred after date of such mortgage or deed, and the period of redemption has expired.
(Feb. 26, 1927, ch. 215, § 2, as added Feb. 21, 1931, ch. 271, 46 Stat. 1205.)

Editorial Notes

References in TextAct of February 8, 1887, referred to in text, is popularly known as the Indian General Allotment Act. For classification of this Act to the Code, see Short Title note set out under section 331 of this title and Tables.



§ 352c. Reimbursement of allottees or heirs for taxes paid on lands patented in fee before end of trust
The Secretary of the Interior is hereby authorized, under such rules and regulations as he may prescribe, to reimburse Indian allottees, or Indian heirs or Indian devisees of allottees, for all taxes paid, including penalties and interest, on so much of their allotted lands as have been patented in fee prior to the expiration of the period of trust without application by or consent of the patentee: Provided, That if the Indian allottee, or his or her Indian heirs or Indian devisees, have by their own act accepted such patent, no reimbursement shall be made for taxes paid, including penalties and interest, subsequent to acceptance of the patent: Provided further, That the fact of such acceptance shall be determined by the Secretary of the Interior.
In any case in which a claim against a State, county, or political subdivision thereof, for taxes collected upon such lands during the trust period has been reduced to judgment and such judgment remains unsatisfied in whole or in part, the Secretary of the Interior is authorized, upon reimbursement by him to the Indian of the amount of taxes including penalties and interest paid thereon, and upon payment by the judgment debtor of the costs of the suit, to cause such judgment to be released: Provided further, That in any case, upon submission of adequate proof, the claims for taxes paid by or on behalf of the patentee or his Indian heirs or Indian devisees have been satisfied, in whole or in part, by the State, county, or political subdivision thereof, the Secretary of the Interior is authorized to reimburse the State, county, or political subdivision for such amounts as may have been paid by them.
(June 11, 1940, ch. 315, § 1, 54 Stat. 298; Feb. 10, 1942, ch. 56, § 1, 56 Stat. 87.)

Editorial Notes
Amendments1942—Act Feb. 10, 1942, inserted two provisos to first par., substituted in first par. “Indian allottees, or Indian heirs or Indian devisees of allottees” and “have been patented” for “Indian allottees and Indian heirs of allottees” and “having been patented”, struck out from first par. “, has been or may be restored to trust status through cancellation of the fee patent by the Secretary of the Interior” after “consent of the patentee”, designated as second par, the two provisos of original par., inserted in second par. “in whole or in part” after “remains unsatisfied” and substituted in second par. “during the trust period” and “by the judgment debtor” for “while the patent in fee was outstanding” and “by the State, county, or political subdivision thereof” and in proviso “, upon submission of adequate proof, the claims for taxes paid by or on behalf of the patentee or his Indian heirs or Indian devisees have been satisfied, in whole or in part, by the State, county, or political subdivision thereof, the Secretary of the Interior is authorized to reimburse the State, county, or political subdivision for such amounts as may have been paid by them” for “in which a claim has been reduced to judgment and such judgment has been satisfied, the Secretary of the Interior is authorized, upon proof of satisfaction thereof, to reimburse the State, county, or political subdivision thereof, for the actual amount of the judgment, exclusive of the costs of litigation”.

Statutory Notes and Related Subsidiaries
AppropriationsAct Feb. 10, 1942, ch. 56, § 2, 56 Stat. 88, authorized appropriations to remain available until expended.



§ 353. Sections inapplicable to certain tribes
The provisions of this Act shall not apply to the Osage Indians, nor to the Five Civilized Tribes, in Oklahoma. Where deeds to tribal lands in the Five Civilized Tribes have been or may be issued, in pursuance of any tribal agreement or Act of Congress, to a person who had died, or who dies before the approval of such deed, the title to the land designated therein shall inure to and become vested in the heirs, devisees, or assigns of such deceased grantee as if the deed had issued to the deceased grantee during life.
(June 25, 1910, ch. 431, §§ 32, 33, 36 Stat. 863.)

Editorial Notes

References in TextThis Act, referred to in text, is act June 25, 1910, ch. 431, 36 Stat. 855, which enacted sections 47, 93, 151, 202, 337, 344a, 351, 352, 353, 372, 403, 406, 407, and 408 of this title, section 6a–1 of former Title 41, Public Contracts, and section 148 of Title 43, Public Lands, and amended sections 191, 312, 331, 333, and 336 of this title and sections 104 and 107 of former Title 18, Criminal Code and Criminal Procedure. Sections 104 and 107 of former Title 18 were repealed and restated as sections 1853 and 1856 of Title 18, Crimes and Criminal Procedure, by act June 25, 1948, ch. 645, 62 Stat. 683. Section 6a–1 of former Title 41 was repealed and restated as section 6102(e) of Title 41, Public Contracts, by Pub. L. 111–350, §§ 3, 7(b), Jan. 4, 2011, 124 Stat. 3677, 3855. For complete classification of this Act to the Code, see Tables.

Codification
The first and second sentences are from sections 33 and 32, respectively of act June 25, 1910.



§ 354. Lands not liable for debts prior to final patent
No lands acquired under the provisions of this Act shall, in any event, become liable to the satisfaction of any debt contracted prior to the issuing of the final patent in fee therefor.
(Feb. 8, 1887, ch. 119, as added June 21, 1906, ch. 3504, 34 Stat. 327.)

Editorial Notes

References in TextThis Act, referred to in text, is act Feb. 8, 1887, ch. 119, 24 Stat. 388, as amended, and is popularly known as the Indian General Allotment Act. For classification of this Act to the Code, see Short Title note set out under section 331 of this title and Tables.



§ 355. Laws applicable to lands of full-blooded members of Five Civilized Tribes
The lands of full-blooded members of any of the Five Civilized Tribes are made subject to the laws of the State of Oklahoma, providing for the partition of real estate. Any land allotted in such proceedings to a full-blood Indian, or conveyed to him upon his election to take the same at the appraisement, shall remain subject to all restrictions upon alienation and taxation obtaining prior to such partition. In case of a sale under any decree, or partition, the conveyance thereunder shall operate to relieve the land described of all restrictions of every character.
(June 14, 1918, ch. 101, § 2, 40 Stat. 606.)

Statutory Notes and Related Subsidiaries
Choctaw Tribe; Sale of Lands and Interests Therein; Transfer to Tribal Corporation or Foundation; Per Capita DistributionPub. L. 91–386, § 1, Aug. 24, 1970, 84 Stat. 828, repealed Pub. L. 86–192, §§ 1–12, Aug. 25, 1959, 73 Stat. 420, as amended by Pub. L. 87–609, §§ 1, 2, Aug. 24, 1962, 76 Stat. 405; Pub. L. 89–107, Aug. 4, 1965, 79 Stat. 432; Pub. L. 90–476, Aug. 11, 1968, 82 Stat. 703, which provided for termination of Federal supervision over affairs of the Choctaw Tribe, including termination of eligibility of individual Choctaw members for certain Federal services and benefits provided Indians because of their status as Indians; authority to establish a trustee, corporation, or other legal entity under State law as a successor in interest to the tribal entity; and authority for Secretary of the Interior to sell land and interest in land owned by the Choctaw Tribe for benefit of the tribe, to convey to the successor entity certain lands and mineral interests of the Choctaw Tribe, and to distribute per capita funds held by the United States for benefit of the Choctaw Tribe.
Pub. L. 91–386, § 2, Aug. 20, 1970, 84 Stat. 828, provided that: “Repeal of the Act of August 25, 1959 [see note above] shall not be construed to abrogate, impair, annul, or otherwise affect any right or interest which may have vested under the provisions of said Act nor shall repeal affect any legal action pending on the date of enactment of this Act [Aug. 24, 1970].”


Extension of Period of Restrictions on LandsAct Aug. 11, 1955, ch. 786, 69 Stat. 666, as amended by Pub. L. 115–399, § 4(1), Dec. 31, 2018, 132 Stat. 5333, provided for application to Secretary of the Interior for removal of restrictions against alienation, lease, mortgage, or other encumbrance of land; authorized the Secretary, without application, to remove restrictions on lands of Indians who are able to manage their own affairs; permitted proceeding in county court where Secretary disapproved or failed to either approve or disapprove the application for removal; granted right of appeal; required Secretary to turn over full ownership and control of any money and property held in trust when an order removing restrictions becomes effective; and, continued existing exemptions from taxation that constitute a vested property right.
[Pub. L. 115–399, § 4(1), which amended act Aug. 11, 1955, ch. “768”, by repealing the first section, was executed to act Aug. 11, 1955, ch. 786, see above, to reflect the probable intent of Congress.]

Restriction on Alienation of Certain Lands; Approval of Conveyance; Jurisdiction of Oklahoma State Courts; Tax ExemptionPub. L. 115–399, § 5, Dec. 31, 2018, 132 Stat. 5333, provided that: “Nothing in this Act [see Short Title of 2018 Amendment note set out under section 331 of this title], or the amendments made by this Act, shall be construed to revise or extend the restricted status of any lands under the Act of August 4, 1947 (61 Stat. 731, chapter 458) [see below] that lost restricted status under such Act before the date of enactment of this Act [Dec. 31, 2018].”

Act Aug. 4, 1947, ch. 458, 61 Stat. 731, as amended by act Aug. 12, 1953, ch. 409, § 2, 67 Stat. 558; Pub. L. 115–399, §§ 2, 3, 4(2), Dec. 31, 2018, 132 Stat. 5331–5333, provided that certain restrictions on alienation of land were extended until an Act of Congress determined otherwise, including interests in estates of decedent Indians who died before Dec. 31, 2018; clarified the laws relating to the approval of conveyances of restricted lands; defined the jurisdiction of Oklahoma State courts over certain classes of Indian litigation; set out the procedure governing the removal of cases to the Federal courts and authorized appeals from orders of remand; preserved the right to seek removal of restrictions; preserved land transactions entered into before Dec. 31, 2018; and limited the tax-exempt acreage of restricted Indian lands.

Validation of Land Titles and Court JudgmentsAct July 2, 1945, ch. 223, 59 Stat. 313, validated titles to certain lands conveyed by the Indians of the Five Civilized Tribes on and after April 26, 1931, and prior to July 2, 1945; amended act Jan. 27, 1933, ch. 23, 47 Stat. 777, by limiting restrictions on the alienation of lands or interests in lands acquired by inheritance, devise, or in any other manner where such lands or interests were not restricted against alienation at the time of acquisition, and all conveyances executed after Jan. 27, 1937, and prior to July 2, 1945; and validated State court judgments in Oklahoma and judgments of the United States District Courts of the State of Oklahoma.

Creation of TrustsAct Jan. 27, 1933, ch. 23, 47 Stat. 777, as amended by act Aug. 4, 1947, ch. 458, § 12, 61 Stat. 734, provided for the creation of trusts by Indians; authorized transfers to trustees; denied release of trust agreement restrictions and alienation of corpus and income; made approved contracts irrevocable; provided remedy for illegally procured trusts by cancellation proceedings; and delegated administration of act to Secretary of the Interior.

Removal of Restrictions From Part of Allotted Lands; Leases; Taxation; Appointment of Local AgentsAct May 27, 1908, ch. 199, 35 Stat. 312, as amended by act Apr. 12, 1926, ch. 115, § 1, 44 Stat. 239, provided in part for the removal of restrictions from part of the lands of allottees; authorized leases of allotted lands; made unrestricted lands subject to taxation; voided alienation or incumbrance of restricted lands; and authorized appointment of local agents to investigate estates of minors and to advise and represent allottees. [For information regarding constitutionality of certain provisions of act May 27, 1908, formerly set out above, see Congressional Research Service, The Constitution of the United States of America: Analysis and Interpretation, Appendix 1, Acts of Congress Held Unconstitutional in Whole or in Part by the Supreme Court of the United States.]

Final Disposition of Affairs of the Five Civilized TribesAct Apr. 26, 1906, ch. 1876, 34 Stat. 137, provided in part for membership and enrollment rules; required patents to issue in name of allottee and to be recorded; transferred records of land offices to the clerk of the United States district court; transferred control of tribal schools to Secretary of the Interior; abolished tribal taxes; extended restrictions on alienation of allotted lands; authorized conveyances of inherited lands; authorized disposal of property by will; provided that lands upon dissolution of the tribes be held in trust by the United States; and continued tribal governments.



§ 356. Allowance of undisputed claims of restricted allottees of Five Civilized Tribes
No undisputed claims to be paid from individual moneys of restricted allottees, or their heirs, or uncontested agricultural and mineral leases (excluding oil and gas leases) made by individual restricted Indian allottees, or their heirs, shall be forwarded to the Secretary of the Interior for approval, but all such undisputed claims or uncontested leases (except oil and gas leases) shall be paid, approved, rejected, or disapproved by the Superintendent for the Five Civilized Tribes of Oklahoma: Provided, however, That any party aggrieved by any decision or order of the Superintendent for the Five Civilized Tribes of Oklahoma may appeal from the same to the Secretary of the Interior within thirty days from the date of said decision or order.
(Feb. 14, 1920, ch. 75, § 18, 41 Stat. 426.)

Editorial Notes
Codification
The clause “heretofore required to be approved under existing law by the Secretary of the Interior” after the words “but all such undisputed claims or uncontested leases (except oil and gas leases)” omitted from text as superfluous.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 357. Condemnation of lands under laws of States
Lands allotted in severalty to Indians may be condemned for any public purpose under the laws of the State or Territory where located in the same manner as land owned in fee may be condemned, and the money awarded as damages shall be paid to the allottee.
(Mar. 3, 1901, ch. 832, § 3, 31 Stat. 1084.)

Editorial Notes
Codification
Section is comprised of the second paragraph of section 3 of act Mar. 3, 1901. The first paragraph of such section 3 is classified to section 319 of this title.



§ 358. Repeal of statutory provisions relating to survey, classification, and allotments which provide for repayment out of Indian moneys
Any and all provisions contained in any Act passed prior to March 7, 1928, for the survey, resurvey, classification, and allotment of lands in severalty under the provisions of the Act of February 8, 1887 (24 Stat. 388), which provide for the repayment of funds appropriated proportionately out of any Indian moneys held in trust or otherwise by the United States and available by law for such reimbursable purposes, are repealed: Provided further, That the repeal shall not affect any funds authorized to be reimbursed by any special Act of Congress wherein a particular or special fund is mentioned from which reimbursement shall be made.
(Mar. 7, 1928, ch. 137, § 1, 45 Stat. 206.)

Editorial Notes

References in TextAct of February 7, 1887, referred to in text, is popularly known as the Indian General Allotment Act. For classification of this Act to the Code, see Short Title note set out under section 331 of this title and Tables.




CHAPTER 10—DESCENT AND DISTRIBUTION; HEIRS OF ALLOTTEE



Sec.


371.Descent of land.


372.Ascertainment of heirs of deceased allottees; settlement of estates; sale of lands; deposit of Indian moneys.


372–1.Repealed.


372–2.Indian probate judges.


372a.Heirs by adoption.


373.Disposal by will of allotments held under trust.


373a.Disposition of trust or restricted estate of intestate without heirs; successor tribe; sale of land.


373b.Restricted estate or homestead on the public domain.


373c.Sections 373a and 373b as inapplicable to certain Indians.


374.Attendance of witnesses.


375.Determination of heirship of deceased members of Five Civilized Tribes.


375a.Jurisdiction of Secretary of the Interior over probate and distribution of estates not exceeding $2,500.


375b.Repealed.


375c.Disbursement of sums not exceeding $500 to heirs or legatees.


375d.Disposition of estates of intestate members of Cherokee, Chickasaw, Choctaw, and Seminole Nations of Oklahoma dying without heirs.


376.Oaths in investigations.


377.Repealed.


378.Partition of allotment among heirs; patents.


379.Sale of allotted lands by heirs.


380.Lease of inherited allotments by superintendent.



§ 371. Descent of land
For the purpose of determining the descent of land to the heirs of any deceased Indian under the provisions of section 348 of this title, whenever any male and female Indian shall have cohabited together as husband and wife according to the custom and manner of Indian life the issue of such cohabitation shall be, for the purpose aforesaid, taken and deemed to be the legitimate issue of the Indians so living together, and every Indian child, otherwise illegitimate, shall for such purpose be taken and deemed to be the legitimate issue of the father of such child: Provided, That the provisions of this Act shall not be held or construed as to apply to the lands commonly called and known as the “Cherokee Outlet.”
(Feb. 28, 1891, ch. 383, § 5, 26 Stat. 795.)

Editorial Notes

References in TextThis Act, referred to in text, is act Feb. 28, 1891, ch. 383, 26 Stat. 794, as amended, which enacted sections 336, 371, and 397 of this title and amended section 331 of this title. For complete classification of this Act to the Code, see Tables.

Codification
A further provision of section 5 of act Feb. 28, 1891, “that no allotment of lands shall be made or annuities of money paid to any of the Sac and Fox of the Missouri Indians who were not enrolled as members of said tribe on January first, eighteen hundred and ninety; but this shall not be held to impair or otherwise affect the rights or equities of any person whose claim to membership in said tribe is now pending and being investigated,” was repealed by a provision of the Indian Appropriation Act of Mar. 2, 1895, ch. 188, § 1, 28 Stat. 902.



§ 372. Ascertainment of heirs of deceased allottees; settlement of estates; sale of lands; deposit of Indian moneys
When any Indian to whom an allotment of land has been made, or may hereafter be made, dies before the expiration of the trust period and before the issuance of a fee simple patent, without having made a will disposing of said allotment as hereinafter provided, the Secretary of the Interior, upon notice and hearing, under the Indian Land Consolidation Act [25 U.S.C. 2201 et seq.] or a tribal probate code approved under such Act and pursuant to such rules as he may prescribe, shall ascertain the legal heirs of such decedent, and his decisions shall be subject to judicial review to the same extent as determinations rendered under section 373 of this title. If the Secretary of the Interior decides the heir or heirs of such decedent competent to manage their own affairs, he shall issue to such heir or heirs a patent in fee for the allotment of such decedent; if he shall decide one or more of the heirs to be incompetent, he may, in his discretion, cause such lands to be sold: Provided, That if the Secretary of the Interior shall find that the lands of the decedent are capable of partition to the advantage of the heirs, he may cause the shares of such as are competent, upon their petition, to be set aside and patents in fee to be issued to them therefor. All sales of lands allotted to Indians authorized by this or any other Act shall be made under such rules and regulations and upon such terms as the Secretary of the Interior may prescribe, and he shall require a deposit of 10 per centum of the purchase price at the time of the sale. Should the purchaser fail to comply with the terms of sale prescribed by the Secretary of the Interior, the amount so paid shall be forfeited; in case the balance of the purchase price is to be paid on such deferred payments, all payments made, together with all interest paid on such deferred installments, shall be so forfeited for failure to comply with the terms of the sale. All forfeitures shall inure to the benefit of the allottee or his heirs. Upon payment of the purchase price in full, the Secretary of the Interior shall cause to be issued to the purchaser patent in fee for such land: Provided, That the proceeds of the sale of inherited lands shall be paid to such heir or heirs as may be competent and held in trust subject to use and expenditure during the trust period for such heir or heirs as may be incompetent as their respective interests shall appear: Provided further, That the Secretary of the Interior is authorized, in his discretion, to issue a certificate of competency, upon application therefor, to any Indian, or in case of his death to his heirs, to whom a patent in fee containing restrictions on alienation has been or may hereafter be issued, and such certificate shall have the effect of removing the restrictions on alienation contained in such patent: Provided further, That any United States Indian agent, superintendent, or other disbursing agent of the Indian Service may deposit Indian moneys, individual or tribal, coming into his hands as custodian, in such bank or banks as he may select: Provided, That the bank or banks so selected by him shall first execute to the said disbursing agent a bond, with approved surety, in such amount as will properly safeguard the funds to be deposited. Such bonds shall be subject to the approval of the Secretary of the Interior.
(June 25, 1910, ch. 431, § 1, 36 Stat. 855; Mar. 3, 1928, ch. 122, 45 Stat. 161; Apr. 30, 1934, ch. 169, 48 Stat. 647; Pub. L. 101–301, § 12(c), May 24, 1990, 104 Stat. 211; Pub. L. 106–462, title I, § 106(b)(1), Nov. 7, 2000, 114 Stat. 2007.)

Editorial Notes

References in TextThe Indian Land Consolidation Act, referred to in text, is title II of Pub. L. 97–459, Jan. 12, 1983, 96 Stat. 2517, which is classified generally to chapter 24 (§ 2201 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 2201 of this title and Tables.
This Act, referred to in text, is act June 25, 1910, ch. 431, 36 Stat. 855, which enacted sections 47, 93, 151, 202, 337, 344a, 351, 352, 353, 372, 403, 406, 407, and 408 of this title, section 6a–1 of former Title 41, Public Contracts, and section 148 of Title 43, Public Lands, and amended sections 191, 312, 331, 333, and 336 of this title and sections 104 and 107 of former Title 18, Criminal Code and Criminal Procedure. Sections 104 and 107 of former Title 18 were repealed and restated as sections 1853 and 1856 of Title 18, Crimes and Criminal Procedure, by act June 25, 1948, ch. 645, 62 Stat. 683. Section 6a–1 of former Title 41 was repealed and restated as section 6102(e) of Title 41, Public Contracts, by Pub. L. 111–350, §§ 3, 7(b), Jan. 4, 2011, 124 Stat. 3677, 3855. For complete classification of this Act to the Code, see Tables.

Amendments2000—Pub. L. 106–462 substituted “under the Indian Land Consolidation Act or a tribal probate code approved under such Act and pursuant to such rules” for “under such rules” in first sentence.
1990—Pub. L. 101–301 substituted “his decisions shall be subject to judicial review to the same extent as determinations rendered under section 373 of this title” for “his decision thereon shall be final and conclusive”.
1934—Act Apr. 30, 1934, substituted “, all payments made, together with all interest paid on such deferred installments, shall be so forfeited” for “a further amount, not exceeding 15 per centum of the purchase price together with all interest paid on such deferred installments may be so forfeited”, inserted “allottee or his” in sentence beginning “All forfeitures shall inure” and struck out “hereafter” from last proviso.
1928—Act Mar. 3, 1928, inserted in introductory text “or may hereafter be made,” after “has been made,”, “together with all interest paid on such deferred installments” after “purchase price”, “or may hereafter be” after “restrictions on alienation has been”, and “hereafter” in last proviso, and substituted “by this or any other Act” for “by any Act”.



§ 372–1. Repealed. Pub. L. 101–301, § 12(a), May 24, 1990, 104 Stat. 211

Section, Pub. L. 90–28, title I, June 24, 1967, 81 Stat. 69, provided that, on and after June 24, 1967, hearing officers appointed for Indian probate work did not have to be appointed pursuant to the Administrative Procedure Act, as amended. Similar provisions were contained in the following prior appropriation acts:


May 31, 1966, Pub. L. 89–435, title I, 80 Stat. 181.


June 28, 1965, Pub. L. 89–52, title I, 79 Stat. 185.


July 7, 1964, Pub. L. 88–356, title I, 78 Stat. 284.


July 26, 1963, Pub. L. 88–79, title I, 77 Stat. 107.


Aug. 9, 1962, Pub. L. 87–578, title I, 76 Stat. 345.


Aug. 3, 1961, Pub. L. 87–122, title I, 75 Stat. 256.


May 13, 1960, Pub. L. 86–455, title I, 74 Stat. 104.


June 23, 1959, Pub. L. 86–60, title I, 73 Stat. 92.


June 4, 1958, Pub. L. 85–439, title I, 72 Stat. 155.


July 1, 1957, Pub. L. 85–77, title I, 71 Stat. 257.


June 13, 1956, ch. 380, title I, 70 Stat. 257.


June 16, 1955, ch. 147, title I, 69 Stat. 141.


Aug. 26, 1954, ch. 935, Ch. VII, 68 Stat. 813.

Statutory Notes and Related Subsidiaries
Savings ProvisionPub. L. 101–301, § 12(b), May 24, 1990, 104 Stat. 211, provided that: “Hearing officers heretofore appointed to preside over Indian probate proceedings pursuant to the proviso repealed by subsection (a) [25 U.S.C. 372–1], having met the qualifications required for appointment pursuant to section 3105 of title 5, United States Code, shall be deemed to have been appointed pursuant to that section.”




§ 372–2. Indian probate judges
Notwithstanding any other provision of law, for fiscal year 2006 and each fiscal year thereafter, for the purpose of adjudicating Indian probate cases in the Department of the Interior, the hearing requirements of chapter 10 of this title are deemed satisfied by a proceeding conducted by an Indian probate judge, appointed by the Secretary without regard to the provisions of title 5 governing the appointments in the competitive service, for such period of time as the Secretary determines necessary: Provided, That the basic pay of an Indian probate judge so appointed may be fixed by the Secretary without regard to the provisions of chapter 51, and subchapter III of chapter 53 of title 5, governing the classification and pay of General Schedule employees, except that no such Indian probate judge may be paid at a level which exceeds the maximum rate payable for the highest grade of the General Schedule, including locality pay.
(Pub. L. 109–54, title I, § 108, Aug. 2, 2005, 119 Stat. 522; Pub. L. 112–74, div. E, title I, § 111, Dec. 23, 2011, 125 Stat. 1009.)

Editorial Notes
Amendments2011—Pub. L. 112–74 substituted “for fiscal year 2006 and each fiscal year thereafter, for the purpose of adjudicating” for “in fiscal years 2006 through 2010, for the purpose of reducing the backlog of”.



§ 372a. Heirs by adoption
In probate matters under the exclusive jurisdiction of the Secretary of the Interior, no person shall be recognized as an heir of a deceased Indian by virtue of an adoption—(1) Unless such adoption shall have been—(a) by a judgment or decree of a State court;

(b) by a judgment or decree of an Indian court;

(c) by a written adoption approved by the superintendent of the agency having jurisdiction over the tribe of which either the adopted child or the adoptive parent is a member, and duly recorded in a book kept by the superintendent for that purpose; or

(d) by an adoption in accordance with a procedure established by the tribal authority, recognized by the Department of the Interior, of the tribe either of the adopted child or the adoptive parent, and duly recorded in a book kept by the tribe for that purpose; or


(2) Unless such adoption shall have been recognized by the Department of the Interior prior to the effective date of this section or in the distribution of the estate of an Indian who has died prior to that date: Provided, That an adoption by Indian custom made prior to the effective date of this section may be made valid by recordation with the superintendent if both the adopted child and the adoptive parent are still living, if the adoptive parent requests that the adoption be recorded, and if the adopted child is an adult and makes such a request or the superintendent on behalf of a minor child approves of the recordation.

This section shall not apply with respect to the distribution of the estates of Indians of the Five Civilized Tribes or the Osage Tribe in the State of Oklahoma, or with respect to the distribution of estates of Indians who have died prior to the effective date of this section.
(July 8, 1940, ch. 555, §§ 1, 2, 54 Stat. 746.)

Editorial Notes

References in TextFor effective date of this section, referred to in text, see Effective Date note set out below.

Codification
First and second paragraphs of this section are from sections 1 and 2, respectively, of act July 8, 1940.

Statutory Notes and Related Subsidiaries
Effective DateAct July 8, 1940, ch. 555, § 3, 54 Stat. 746, provided that: “This Act shall become effective six months after the date of its approval [July 8, 1940].”


Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 373. Disposal by will of allotments held under trust
Any persons of the age of eighteen years or older having any right, title, or interest in any allotment held under trust or other patent containing restrictions on alienation or individual Indian moneys or other property held in trust by the United States shall have the right prior to the expiration of the trust or restrictive period, and before the issuance of a fee simple patent or the removal of restrictions, to dispose of such property by will, in accordance with the Indian Land Consolidation Act [25 U.S.C. 2201 et seq.] or a tribal probate code approved under such Act and regulations to be prescribed by the Secretary of the Interior: Provided, however, That no will so executed shall be valid or have any force or effect unless and until it shall have been approved by the Secretary of the Interior: Provided further, That the Secretary of the Interior may approve or disapprove the will either before or after the death of the testator, and in case where a will has been approved and it is subsequently discovered that there has been fraud in connection with the execution or procurement of the will the Secretary of the Interior is authorized within one year after the death of the testator to cancel the approval of the will, and the property of the testator shall thereupon descend or be distributed in accordance with the laws of the State wherein the property is located: Provided further, That the approval of the will and the death of the testator shall not operate to terminate the trust or restrictive period, but the Secretary of the Interior may, in his discretion, cause the lands to be sold and the money derived therefrom, or so much thereof as may be necessary, used for the benefit of the heir or heirs entitled thereto, remove the restrictions, or cause patent in fee to be issued to the devisee or devisees, and pay the moneys to the legatee or legatees either in whole or in part from time to time as he may deem advisable, or use it for their benefit: Provided also, That this section and section 372 of this title shall not apply to the Five Civilized Tribes or the Osage Indians.
(June 25, 1910, ch. 431, § 2, 36 Stat. 856; Feb. 14, 1913, ch. 55, 37 Stat. 678; Pub. L. 100–153, § 2, Nov. 5, 1987, 101 Stat. 886; Pub. L. 106–462, title I, § 106(b)(2), Nov. 7, 2000, 114 Stat. 2007.)

Editorial Notes

References in TextThe Indian Land Consolidation Act, referred to in text, is title II of Pub. L. 97–459, Jan. 12, 1983, 96 Stat. 2517, as amended, which is classified generally to chapter 24 (§ 2201 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 2201 of this title and Tables.

Amendments2000—Pub. L. 106–462 substituted “with the Indian Land Consolidation Act or a tribal probate code approved under such Act and regulations to be prescribed by the Secretary of the Interior:” for “with regulations to be prescribed by the Secretary of the Interior:”.
1987—Pub. L. 100–153 which directed amendment of this section by substituting “the age of eighteen years or older” for “the age of twenty-one years, or over” was executed by substituting the new language for “the age of twenty-one years” as the probable intent of Congress because the words “, or over” did not appear.
1913—Act Feb. 14, 1913, amended section generally.



§ 373a. Disposition of trust or restricted estate of intestate without heirs; successor tribe; sale of land
Upon final determination by the Secretary of the Interior that the Indian holder of a trust or restricted allotment of lands or an interest therein has died intestate without heirs, the lands or interest so owned, together with all accumulated rents, issues, and profits therefrom held in trust for the decedent, shall escheat to the tribe owning the land at the time of allotment subject to the payment of such creditors’ claims as the Secretary of the Interior may find proper to be paid from the cash on hand or income accruing to said estate and subject to all valid existing agricultural, surface, and mineral leases and the rights of any person thereunder.
If the tribe which owned the land at the time of allotment has been reorganized or reconstituted by reason of amalgamation with another tribe or group of Indians or of subdivision within the tribe or otherwise, the land shall escheat to the tribe or group which has succeeded to the jurisdiction of the original tribe over the area in question. If neither the tribe which owned the land at the time of allotment nor a successor tribe or group exists, the land or interest therein shall be held in trust for such Indians as the Secretary may designate within the State or States wherein the land is situated or, if the Secretary determines that the land cannot appropriately be used by or for such Indians, it shall be sold, subject to all valid existing agricultural, surface, and mineral leases and the rights of any person thereunder, and the proceeds of such sale shall be held in trust for such Indians as the Secretary may designate, within the State or States wherein the land is situated.
(Nov. 24, 1942, ch. 640, § 1, 56 Stat. 1021.)

§ 373b. Restricted estate or homestead on the public domain
If an Indian found to have died intestate without heirs was the holder of a restricted allotment or homestead or interest therein on the public domain, the land or interest therein and all accumulated rents, issues, and profits therefrom shall escheat to the United States, subject to all valid existing agricultural, surface, and mineral leases and the rights of any person thereunder, and the land shall become part of the public domain subject to the payment of such creditors’ claims as the Secretary of the Interior may find proper to be paid from the cash on hand or income accruing to said estate: Provided, That if the Secretary determines that the land involved lies within or adjacent to an Indian community and may be advantageously used for Indian purposes, the land or interest therein shall escheat to the United States to be held in trust for such needy Indians as the Secretary of the Interior may designate, where the value of the estate does not exceed $50,000, and in case of estates exceeding said sum, such estates shall be held in trust by the United States for such Indians as the Congress may on and after November 24, 1942 designate, subject to all valid existing agricultural, surface, and mineral leases and the rights of any person thereunder 11 So in original. Probably should be followed by a colon. Provided further, That interests in all Burns public domain allotments located in Harney County, Oregon, belonging to Indians who die intestate without heirs shall be held in trust by the United States for the Burns Paiute Indian Colony of Oregon and shall be part of the Burns Paiute Indian Reservation.
(Nov. 24, 1942, ch. 640, § 2, 56 Stat. 1022; Pub. L. 98–25, §§ 2, 3, May 2, 1983, 97 Stat. 185.)

Editorial Notes
Amendments1983—Pub. L. 98–25, § 2, inserted proviso that interests in all Burns public domain allotments located in Harney County, Oregon, belonging to Indians who die intestate without heirs shall be held in trust by the United States for the Burns Paiute Indian Colony of Oregon and shall be part of the Burns Paiute Indian Reservation.
Pub. L. 98–25, § 3, substituted “$50,000” for “$2,000”.

Statutory Notes and Related Subsidiaries
Non-Indian Lands in Harney County, OregonPub. L. 98–25, § 2, May 2, 1983, 97 Stat. 185, provided in part that no non-Indian lands in Harney County, Oregon, shall be considered Indian country as defined in section 1151 of Title 18, Crimes and Criminal Procedure.



§ 373c. Sections 373a and 373b as inapplicable to certain Indians
The provisions of sections 373a and 373b of this title shall not apply to the Indians of the Five Civilized Tribes or the Osage Reservation, in Oklahoma.
(Nov. 24, 1942, ch. 640, § 3, 56 Stat. 1022.)

§ 374. Attendance of witnesses
The authority delegated to judges of the United States courts by section 24 of title 35 is conferred upon the Secretary of the Interior to require the attendance of witnesses at hearings, upon proper showing by any of the parties to determine the heirs of decedents, held in accordance with sections 372 and 373 of this title, under such rules and regulations as he may prescribe.
(Aug. 1, 1914, ch. 222, § 1, 38 Stat. 586.)

Editorial Notes
Codification
“Section 24 of title 35” substituted in text for “section 56 of title 35” on authority of act July 19, 1952, ch. 950, 66 Stat. 792, section 1 of which enacted Title 35, Patents.



§ 375. Determination of heirship of deceased members of Five Civilized Tribes
A determination of the question of fact as to who are the heirs of any deceased citizen allottee of the Five Civilized Tribes of Indians who may die or may have heretofore died, leaving restricted heirs, by the probate court of the State of Oklahoma having jurisdiction to settle the estate of said deceased, conducted in the manner provided by the laws of said State for the determination of heirship in closing up the estates of deceased persons, shall be conclusive of said question: Provided, That an appeal may be taken in the manner and to the court provided by law, in cases of appeal in probate matters generally: Provided further, That where the time limited by the laws of said State for the institution of administration proceedings has elapsed without their institution, as well as in cases where there exists no lawful ground for the institution of administration proceedings in said courts, a petition may be filed therein having for its object a determination of such heirship and the case shall proceed in all respects as if administration proceedings upon other proper grounds had been regularly begun, but this proviso shall not be construed to reopen the question of the determination of an heirship already ascertained by competent legal authority under existing laws: Provided further, That said petition shall be verified, and in all cases arising hereunder service by publication may be had on all unknown heirs, the service to be in accordance with the method of serving nonresident defendants in civil suits in the district courts of said State; and if any person so served by publication does not appear and move to be heard within six months from the date of the final order, he shall be concluded equally with parties personally served or voluntarily appearing.
(June 14, 1918, ch. 101, § 1, 40 Stat. 606.)

Statutory Notes and Related Subsidiaries
Administration Expenses; Compensation; Restriction on Use of Funds; AppealAct June 30, 1919, ch. 4, § 18, 41 Stat. 21, appropriated $205,000 for expenses of administration of the affairs of the Five Civilized Tribes, Oklahoma, and the compensation of employees, prohibited any part of the appropriation from being used in forwarding the undisputed claims to be paid from individual moneys of restricted allottees, or their heirs, or in forwarding uncontested agricultural and mineral leases (excluding oil and gas leases) made by individual restricted Indian allottees, or their heirs, to the Secretary of the Interior for approval, provided that all such undisputed claims or uncontested leases (except oil and gas leases) required to be approved under existing law by the Secretary of the Interior shall be paid, approved, rejected or disapproved by the Superintendent for the Five Civilized Tribes of Oklahoma and authorized an appeal within thirty days by party aggrieved by any decision or order of the Superintendent for the Five Civilized Tribes of Oklahoma to the Secretary of the Interior.



§ 375a. Jurisdiction of Secretary of the Interior over probate and distribution of estates not exceeding $2,500
Exclusive jurisdiction is hereby conferred on the Secretary of the Interior to determine the heirs after notice and hearing under such rules and regulations as he may prescribe, and to probate the estate of any deceased restricted Indian, enrolled or unenrolled, of the Five Civilized Tribes of Oklahoma, whenever the restricted estate consists only of funds or securities under the control of the Department of the Interior of an aggregate value not exceeding $2,500: Provided, That where such decedent died prior to December 24, 1942, the distribution of such funds and securities, including the decedent’s share of any tribal funds, shall be made in accordance with the statute of descent and distribution applicable at the date of death: And provided further, That where the decedent dies subsequently to December 24, 1942 distribution of all such funds and securities, including tribal funds aforesaid, shall be effected in accordance with the statute of descent and distribution of the State of Oklahoma.
(Dec. 24, 1942, ch. 813, § 1, 56 Stat. 1080.)

§ 375b. Repealed. Pub. L. 96–363, § 2(a), Sept. 26, 1980, 94 Stat. 1207

Section, act Dec. 24, 1942, ch. 813, § 2, 56 Stat. 1081, set forth schedule of fees collectible by Secretary prior to distribution of estate to individuals entitled under provisions of section 375a of this title.

Statutory Notes and Related Subsidiaries
Cancellation of Assessed Unpaid FeesAuthority of Secretary of the Interior to cancel unpaid fees assessed under this section prior to the repeal, see section 2(b) of Pub. L. 96–363, set out as a note under section 377 of this title.



§ 375c. Disbursement of sums not exceeding $500 to heirs or legatees
The Secretary of the Interior is granted authority to disburse to the heirs or legatees of deceased members of the Five Civilized Tribes any sum of money on deposit to the credit of such deceased Indian or Indians, not exceeding $500, where said decedent died seized of no lands or the lands have since been lawfully alienated. Said funds shall be disbursed on proof of death and heirship or bequest satisfactory to the Secretary of the Interior and his finding thereon shall be final and conclusive: Provided, That such transfer of funds so disbursed shall not be taxable.
(Aug. 12, 1953, ch. 409, § 1, 67 Stat. 558.)

§ 375d. Disposition of estates of intestate members of Cherokee, Chickasaw, Choctaw, and Seminole Nations of Oklahoma dying without heirs
Upon the final determination of a court having jurisdiction or by decision of the Secretary of the Interior after a period of five years from the death of the decedent, it is determined that a member of the Cherokee, Chickasaw, Choctaw, or Seminole Nations or Tribes of Oklahoma or a person of the blood of said tribes has died intestate without heirs, owning trust or restricted Indian lands in Oklahoma or an interest therein or rents or profits therefrom, such lands, interests, or profits shall escheat to the Nation or tribe from which title to the trust or restricted Indian lands or interest therein was derived and shall be held thereafter in trust by the United States for said nation or tribe.
(Pub. L. 91–240, May 7, 1970, 84 Stat. 203.)

§ 376. Oaths in investigations
After August 1, 1914, any officer or employee appointed or designated by the Secretary of the Interior or the Commissioner of Indian Affairs as special examiner in heirship cases shall be authorized to administer oaths in investigations committed to him: Provided further, That the provisions of this paragraph shall not apply to the Osage Indians nor to the Five Civilized Tribes of Indians in Oklahoma.
(Aug. 1, 1914, ch. 222, § 1, 38 Stat. 586.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 377. Repealed. Pub. L. 96–363, § 2(a), Sept. 26, 1980, 94 Stat. 1207

Section, acts Jan. 24, 1923, ch. 42, 42 Stat. 1185; May 29, 1928, ch. 901, § 1(84), 45 Stat. 992, related to payment or deduction from trust funds, etc., of cost of determining heirs, and set forth a schedule of fees.

Statutory Notes and Related Subsidiaries
Cancellation of Assessed Unpaid FeesPub. L. 96–363, § 2(b), Sept. 26, 1980, 94 Stat. 1207, provided that: “The Secretary of the Interior may cancel any unpaid fees assessed under the provisions repealed by this section [sections 375b and 377 of this title].”




§ 378. Partition of allotment among heirs; patents
If the Secretary of the Interior shall find that any inherited trust allotment or allotments are capable of partition to the advantage of the heirs, he may cause such lands to be partitioned among them, regardless of their competency, patents in fee to be issued to the competent heirs for their shares and trust patents to be issued to the incompetent heirs for the lands respectively or jointly set apart to them, the trust period to terminate in accordance with the terms of the original patent or order of extension of the trust period set out in said patent.
(May 18, 1916, ch. 125, § 1, 39 Stat. 127.)

§ 379. Sale of allotted lands by heirs
The adult heirs of any deceased Indian to whom a trust or other patent containing restrictions upon alienation has been or shall be issued for lands allotted to him may sell and convey the lands inherited from such decedent, but in case of minor heirs their interests shall be sold only by a guardian duly appointed by the proper court upon the order of such court, made upon petition filed by the guardian, but all such conveyances shall be subject to the approval of the Secretary of the Interior, and when so approved shall convey a full title to the purchaser, the same as if a final patent without restriction upon the alienation had been issued to the allottee. All allotted land so alienated by the heirs of an Indian allottee and all land so patented to a white allottee shall thereupon be subject to taxation under the laws of the State or Territory where the same is situate: Provided, That the sale herein provided for shall not apply to the homestead during the life of the father, mother or the minority of any child or children.
(May 27, 1902, ch. 888, § 7, 32 Stat. 275.)

§ 380. Lease of inherited allotments by superintendent
Restricted allotments of deceased Indians may be leased, except for oil and gas mining purposes, by the superintendents of the reservation within which the lands are located (1) when the heirs or devisees of such decedents have not been determined and (2) when the heirs or devisees of the decedents have been determined, and such lands are not in use by any of the heirs and the heirs have not been able during a three-months’ period to agree upon a lease by reason of the number of the heirs, their absence from the reservation, or for other cause, under such rules and regulations as the Secretary of the Interior may prescribe. The proceeds derived from such leases shall be credited to the estates or other accounts of the individuals entitled thereto in accordance with their respective interests.
(July 8, 1940, ch. 554, 54 Stat. 745.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.




CHAPTER 11—IRRIGATION OF ALLOTTED LANDS



Sec.


381.Irrigation lands; regulation of use of water.


382.Irrigation projects under Reclamation Act.


383.Repealed.


384.Employment of superintendents of irrigation.


385.Maintenance charges; reimbursement of construction costs; apportionment of cost.


385a.Irrigation projects; deposit of assessments as trust fund; disposition of fund.


385b.Amounts creditable to fund.


385c.Appropriation and disposition of power revenues.


386.Reimbursement of construction charges.


386a.Adjustment of reimbursable debts; construction charges.


387.Omitted.


388.Claims for damages; settlement by agreement.


389.Investigation and adjustment of irrigation charges on lands within projects on Indian reservations.


389a.Declaring lands to be temporarily nonirrigable.


389b.Elimination to permanently nonirrigable lands.


389c.Cancellation of charges in absence of lien or contract for payment.


389d.Rules and regulations.


389e.Actions taken to be included in report to Congress.


390.Concessions on reservoir sites and other lands in Indian irrigation projects; leases for agricultural, grazing, and other purposes.



§ 381. Irrigation lands; regulation of use of water
In cases where the use of water for irrigation is necessary to render the lands within any Indian reservation available for agricultural purposes, the Secretary of the Interior is authorized to prescribe such rules and regulations as he may deem necessary to secure a just and equal distribution thereof among the Indians residing upon any such reservations; and no other appropriation or grant of water by any riparian proprietor shall be authorized or permitted to the damage of any other riparian proprietor.
(Feb. 8, 1887, ch. 119, § 7, 24 Stat. 390.)

§ 382. Irrigation projects under Reclamation Act
In carrying out any irrigation project which may be undertaken under the provisions of the Act of June seventeenth, nineteen hundred and two (Thirty-second Statutes, page three hundred and eighty-eight), known as “The Reclamation Act,” and which may make possible, and provide for in connection with the reclamation of other lands, the irrigation of all or any part of the irrigable lands heretofore included in allotments made to Indians under section 334 of this title, the Secretary of the Interior is authorized to make such arrangement and agreement in reference thereto as said Secretary deems for the best interest of the Indians: Provided, That no lien or charge for construction, operation, or maintenance shall thereby be created against any such lands.
(Mar. 3, 1909, ch. 263, 35 Stat. 798.)

Editorial Notes

References in TextAct of June seventeenth, nineteen hundred and two, referred to in text, is act June 17, 1902, ch. 1093, 32 Stat. 388, popularly known as the Reclamation Act, which is classified generally to chapter 12 (§ 371 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 371 of Title 43 and Tables.

Codification
A further proviso authorized the expenditure of a limited amount from the appropriation in the act for irrigation, to meet the cost of carrying out this section, and was omitted as temporary.

Statutory Notes and Related Subsidiaries
Similar ProvisionsSimilar provisions were contained in act Apr. 30, 1908, ch. 153, 35 Stat. 85.



§ 383. Repealed. Pub. L. 97–293, title II, § 224(f), Oct. 12, 1982, 96 Stat. 1273

Section, act Aug. 4, 1910, ch. 140, § 1, 36 Stat. 270, provided that no new irrigation project on any Indian reservation, allotments, or lands, could be undertaken until it had been estimated for and a maximum limit of cost ascertained from surveys, plans, and reports submitted by chief irrigation engineer in Indian Service and approved by Commissioner of Indian Affairs and Secretary of the Interior, that such limit of cost could in no case be exceeded without express authorization of Congress, and that no project to cost in the aggregate to exceed $35,000 could be undertaken on any Indian reservation or allotment, without specific authority of Congress.



§ 384. Employment of superintendents of irrigation
The Commissioner of Indian Affairs, under the direction of the Secretary of the Interior, may employ superintendents of irrigation who shall be skilled irrigation engineers, not to exceed seven in number.
(Apr. 4, 1910, ch. 140, § 1, 36 Stat. 271.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 385. Maintenance charges; reimbursement of construction costs; apportionment of cost
For lands irrigable under any irrigation system or reclamation project the Secretary of the Interior may fix maintenance charges which shall be paid as he may direct, such payments to be available for use in maintaining the project or system for which collected: Provided further, That all moneys expended under this provision shall be reimbursable where the Indians have adequate funds to repay the Government, such reimbursements to be made under such rules and regulations as the Secretary of the Interior may prescribe: Provided further, That the Secretary of the Interior is authorized and directed to apportion the cost of any irrigation project constructed for Indians and made reimbursable out of tribal funds of said Indians in accordance with the benefits received by each individual Indian so far as practicable from said irrigation project, said cost to be apportioned against such individual Indian under such rules, regulations, and conditions as the Secretary of the Interior may prescribe.
(Apr. 4, 1910, ch. 140, §§ 1, 3, 36 Stat. 270, 272; Aug. 1, 1914, ch. 222, § 1, 38 Stat. 583; Aug. 7, 1946, ch. 770, § 1(8), 60 Stat. 867; Pub. L. 97–293, title II, § 224(f), Oct. 12, 1982, 96 Stat. 1273.)

Editorial Notes
Codification
Section is based on sections 1 and 3 of act Apr. 4, 1910, and section 1 of act Aug. 1, 1914.
A provision in act Aug. 1, 1914, appropriated a specific sum for the construction, repair, etc., of ditches, reservoirs, etc., and for the pay of designated officials and employees.

Amendments1982—Pub. L. 97–293 struck out provisions requiring Secretary of the Interior to transmit annual cost accounts to Congress of all moneys expended on each irrigation project.
1946—Act Aug. 7, 1946, discontinued provisions requiring Secretary of the Interior to transmit annual cost accounts to Congress of all moneys expended on each irrigation project.



§ 385a. Irrigation projects; deposit of assessments as trust fund; disposition of fund
Effective August 7, 1946, collections made from water users on each Indian irrigation project on account of assessments levied to meet the cost of operating and maintaining such project shall be deposited into the Treasury for credit to a trust-fund account pursuant to section 1321 of title 31, and shall be available for expenditure in carrying out the purposes for which collected.
(Aug. 7, 1946, ch. 802, § 1, 60 Stat. 895.)

Editorial Notes
Codification
“Section 1321 of title 31” substituted in text for “section 20 of the Permanent Appropriation Repeal Act, 1934 (48 Stat. 1227) [31 U.S.C. 725s]” on authority of Pub. L. 97–258, § 4(b), Sept. 13, 1982, 96 Stat. 1067, the first section of which enacted Title 31, Money and Finance.
Section was formerly classified to section 725s–1 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.



§ 385b. Amounts creditable to fund
There shall be credited to each trust-fund account established under section 385a of this title the excess, if any, of (1) the unexpended balance of any repealed special fund appropriation to which operation and maintenance collections were credited prior to July 1, 1935, and (2) the amount of receipts covered into the Treasury pursuant to section 4 of the Permanent Appropriation Repeal Act, 1934 (48 Stat. 1227), over expenditures from appropriations provided for the operation and maintenance of the irrigation project from which such unexpended balance or receipts were derived, and the amount so credited shall be subject to expenditure as prescribed in section 385a of this title.
(Aug. 7, 1946, ch. 802, § 2, 60 Stat. 895.)

Editorial Notes

References in TextSection 4 of the Permanent Appropriation Repeal Act, 1934, referred to in text, is section 4 of act June 26, 1934, ch. 756, 48 Stat. 1227, which was classified to section 725c of former Title 31, and was omitted from the Code in the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, Sept. 13, 1982, 96 Stat. 877.

Codification
Section was formerly classified to section 725s–2 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.



§ 385c. Appropriation and disposition of power revenues
Revenues collected after August 7, 1946, from power operations on each Indian irrigation project and deposited into the Treasury for credit to miscellaneous receipts pursuant to section 4 of the Permanent Appropriation Repeal Act, 1934 (48 Stat. 1227), or pursuant to other provisions of law, are authorized to be appropriated annually, in specific or in indefinite amounts, equal to the collections so credited, for the following purposes in connection with the respective projects from which such revenues are derived: (1) Payment of the expenses of operating and maintaining the power system; (2) creation and maintenance of reserve funds to be available for making repairs and replacements to, defraying emergency expenses for, and insuring continuous operation of the power system, the fund for each project to be maintained at such level, within limits set by the Director of the Office of Management and Budget, as may from time to time be prescribed by the Secretary of the Interior; (3) amortization, in accordance with the repayment provisions of the applicable statutes or contracts, of construction costs allocated to be returned from power revenues; and (4) payment of other expenses and obligations chargeable to power revenues to the extent required or permitted by law.
(Aug. 7, 1946, ch. 802, § 3, 60 Stat. 895; 1970 Reorg. Plan No. 2, § 102, eff. July 1, 1970, 35 F.R. 7959, 84 Stat. 2085.)

Editorial Notes

References in TextSection 4 of the Permanent Appropriation Repeal Act, 1934, referred to in text, is section 4 of act June 26, 1934, ch. 756, 48 Stat. 1227, which was classified to section 725c of former Title 31, and was omitted from the Code in the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, Sept. 13, 1982, 96 Stat. 877.

Codification
Section was formerly classified to section 725s–3 of Title 31 prior to the general revision and enactment of Title 31, Money and Finance, by Pub. L. 97–258, § 1, Sept. 13, 1982, 96 Stat. 877.

Executive Documents

Transfer of Functions
All functions vested by law (including reorganization plan) in Bureau of the Budget or Director of Bureau of the Budget transferred to President by section 101 of Reorg. Plan No. 2 of 1970, eff. July 1, 1970, 35 F.R. 7959, 84 Stat. 2085. Section 102 of Reorg. Plan No. 2 of 1970, redesignated Bureau of the Budget as Office of Management and Budget.



§ 386. Reimbursement of construction charges
The Secretary of the Interior is authorized and directed to require the owners of irrigable land under any irrigation system constructed for the benefit of Indians and to which water for irrigation purposes can be delivered to begin partial reimbursement of the construction charges, where reimbursement is required by law, at such times and in such amounts as he may deem best; all payments hereunder to be credited on a per acre basis in favor of the land in behalf of which such payments shall have been made and to be deducted from the total per acre charge assessable against said land.
(Feb. 14, 1920, ch. 75, § 1, 41 Stat. 409.)

§ 386a. Adjustment of reimbursable debts; construction charges
The Secretary of the Interior is hereby authorized and directed to adjust or eliminate reimbursable charges of the Government of the United States existing as debts against individual Indians or tribes of Indians in such a way as shall be equitable and just in consideration of all the circumstances under which such charges were made: Provided, That the collection of all construction costs against any Indian-owned lands within any Government irrigation project is hereby deferred, and no assessments shall be made on behalf of such charges against such lands until the Indian title thereto shall have been extinguished, and any construction assessments heretofore levied against such lands in accordance with the provisions of section 386 of this title, and uncollected, are hereby canceled: Provided further, That the Secretary shall report such adjustments and eliminations to the Congress not later than sixty calendar days following the end of the fiscal year in which they are made: Provided further, That any proceedings hereunder shall not be effective until approved by Congress unless Congress shall have failed to act favorably or unfavorably thereon by concurrent resolution within ninety calendar days after the filing of said report, in which case they shall become effective at the termination of the said ninety calendar days: Provided further, That the Secretary shall adjust or eliminate charges, defer collection of construction costs, and make no assessment on behalf of such charges for beneficiaries that hold leases on Hawaiian home lands, to the same extent as is permitted for individual Indians or tribes of Indians under this section.
(July 1, 1932, ch. 369, 47 Stat. 564; Pub. L. 97–375, title II, § 208(a), Dec. 21, 1982, 96 Stat. 1824; Pub. L. 104–42, title II, § 207, Nov. 2, 1995, 109 Stat. 364.)

Editorial Notes
Amendments1995—Pub. L. 104–42 inserted before period at end “: Provided further, That the Secretary shall adjust or eliminate charges, defer collection of construction costs, and make no assessment on behalf of such charges for beneficiaries that hold leases on Hawaiian home lands, to the same extent as is permitted for individual Indians or tribes of Indians under this section”.
1982—Pub. L. 97–375, § 208(a)(1), substituted “That the Secretary shall report such adjustments and eliminations to the Congress not later than sixty calendar days following the end of the fiscal year in which they are made” for “That a report shall be made to Congress annually, on the first Monday in December, showing adjustments so made during the preceding fiscal year” in second proviso.
Pub. L. 97–375, § 208(a)(2), substituted “ninety calendar days” for “sixty legislative days” wherever appearing.



§ 387. Omitted
Editorial Notes
Codification
Section, which related to basis of apportionment of costs of irrigation projects was from the Interior Department Appropriation Act, 1946, July 3, 1945, ch. 262, 59 Stat. 328, and was not repeated in the Interior Department Appropriation Act of 1947, act July 1, 1946, ch. 529, 60 Stat. 348. Similar provisions were contained in the following prior appropriation acts:
June 28, 1944, ch. 298, 58 Stat. 474.
July 12, 1943, ch. 219, 57 Stat. 461.
July 2, 1942, ch. 473, 56 Stat. 518.
June 28, 1941, ch. 259, 55 Stat. 317.
June 18, 1940, ch. 395, 54 Stat. 419.
May 10, 1939, ch. 119, 53 Stat. 700.
May 9, 1938, ch. 187, 52 Stat. 304.
Aug. 9, 1937, ch. 570, 50 Stat. 577.
June 22, 1936, ch. 691, 49 Stat. 1769.
May 9, 1935, ch. 101, 49 Stat. 186.
Mar. 2, 1934, ch. 38, 48 Stat. 370.
Feb. 17, 1933, ch. 98, 47 Stat. 829.
Apr. 22, 1932, ch. 125, 47 Stat. 100.
Feb. 14, 1931, ch. 187, 46 Stat. 1126.
May 14, 1930, ch. 273, 46 Stat. 290.
Mar. 4, 1929, ch. 705, 45 Stat. 1573.
Mar. 7, 1928, ch. 137, 45 Stat. 210.



§ 388. Claims for damages; settlement by agreement
The Secretary of the Interior is authorized to pay out of funds available for the Indian irrigation projects for damages caused to owners of lands or other private property of any kind by reason of the operations of the United States, its officers or employees, in the survey, construction, operation, or maintenance of irrigation works of such projects and which may be compromised by agreement between the claimant and the Secretary of the Interior or such officers as he may designate: Provided, That the total of any such claims authorized to be settled as herein contemplated shall not exceed 5 per centum of the funds available for the project under which such claims arise during any one fiscal year.
(Feb. 20, 1929, ch. 279, 45 Stat. 1252.)

§ 389. Investigation and adjustment of irrigation charges on lands within projects on Indian reservations
The Secretary of the Interior is authorized and directed to cause an investigation to be made to determine whether the owners of non-Indian lands under Indian irrigation projects and under projects where the United States has purchased water rights for Indians are unable to pay irrigation charges, including construction, maintenance, and operating charges, because of inability to operate such lands profitably by reason of lack of fertility of the soil, inadequacy of water supply, defects of irrigation works, or for any other causes. Where the Secretary finds that said landowners are unable to make payment due to the existence of such causes, he may adjust, defer, or cancel such charges, in whole or in part, as the facts and conditions warrant. In adjusting or deferring any such charges the Secretary may enter into contracts with said land owners for the payment of past due charges, but such contracts shall not extend the payment of such charges over a period in excess of ten years.
(June 22, 1936, ch. 692, § 1, 49 Stat. 1803.)

Statutory Notes and Related Subsidiaries
Flathead Indian Irrigation ProjectAct July 26, 1947, ch. 340, 61 Stat. 494, provided that notwithstanding any provisions of sections 389 to 389e of this title, the Secretary of the Interior could defer the collection of irrigation construction charges on the Flathead Indian Irrigation Project until January 1, 1949.

Fort Peck Indian Irrigation ProjectIn accordance with sections 389 to 389e of this title, the order of the Secretary of the Interior canceling delinquent irrigation operation and maintenance charges of $461.40 and accrued interest thereon for certain lands adjacent to but outside the Fort Peck Indian irrigation project, $206,902.21 against lands within the Fort Peck project, and $118,266.64 of unassessed construction costs allocable against both Indian and non-Indian owned lands in the Fraiser-Wolf Point unit of the Fort Peck project, was approved by Pub. L. 90–143, Nov. 16, 1967, 81 Stat. 465.

Klamath Indian Irrigation ProjectIn accordance with sections 389 to 389e of this title, the order of the Secretary of the Interior canceling $401,440.55 of reimbursable irrigation costs and any accrued interest thereon chargeable to lands in the Klamath Indian irrigation project, was approved by Pub. L. 88–456, Aug. 20, 1964, 78 Stat. 554.

Oroville-Tonasket Irrigation DistrictAction of the Secretary of the Interior taken on May 19, 1942, pursuant to authority contained in sections 389 to 389e of this title with respect to lands within the Oroville-Tonasket Irrigation District was confirmed by Congress in act Dec. 24, 1942, ch. 816, 56 Stat. 1082.

Uintah Indian Irrigation ProjectPub. L. 91–403, §§ 1–5, Sept. 18, 1970, 84 Stat. 843, 844, authorized the Secretary of the Interior to reimburse the Ute Tribe of the Uintah and Ouray Reservation for tribal funds that were used to construct, operate, and maintain the Uintah Indian irrigation project, Utah.
Action of Secretary of the Interior taken pursuant to authority contained in sections 389 to 389e of this title with respect to lands within the Uintah Indian Irrigation Project was confirmed by Congress in act May 28, 1941, ch. 142, 55 Stat. 209.

Wapato Indian Irrigation ProjectIn accordance with sections 389 to 389e of this title, order of Secretary of the Interior dated Sept. 12, 1962, canceling $4,494.58 of delinquent irrigation charges, providing for the deferred payment of $10,356.03, and providing for the removal of 78.12 acres of assessable land from the Wapato Indian irrigation project, was approved by Pub. L. 88–159, Oct. 28, 1963, 77 Stat. 278.
In accordance with sections 389 to 389e of this title, order of Secretary of the Interior canceling $35,700.72 of delinquent irrigation charges, providing for the deferred payment of $13,851.98, and providing for the removal of two hundred thirty-two and fifty-six one hundredths acres of assessable land from the Wapato Indian irrigation project, was approved by Pub. L. 86–281, Sept. 16, 1959, 73 Stat. 564.
Action by the Secretary of the Interior taken Sept. 9, 1942, pursuant to authority contained in sections 389 to 389e of this title with respect to lands within the Wapato Indian irrigation project was confirmed in act Dec. 24, 1942, ch. 815, 56 Stat. 1081.

Wind River Indian Irrigation ProjectIn accordance with sections 389 to 389e of this title, the order of the Secretary of the Interior, canceling delinquent operation and maintenance irrigation charges of $1,134.99 and accrued interest thereon, against lands on the Wind River Indian irrigation project, and a contract for the deferred payment of delinquent charges in the amount of $2,331.59, was approved by Pub. L. 88–116, Sept. 6, 1963, 77 Stat. 151.
In accordance with sections 389 to 389e of this title, the order of the Secretary of the Interior, canceling delinquent irrigation charges of $36,439.70 and accrued interest therein, and providing for a deferred payment of $8,706.27, as shown in schedules A, B, and C of such order, was approved by Pub. L. 87–516, July 2, 1962, 76 Stat. 128, provided that the cancellation under schedule B not become effective until the landowners agree to pay the balance of such delinquent charges amounting to $1,556.40.



§ 389a. Declaring lands to be temporarily nonirrigable
Where the Secretary finds that any such lands cannot be cultivated profitably due to a present lack of water supply, proper drainage facilities, or need of additional construction work, he shall declare such lands temporarily nonirrigable for periods not to exceed five years and no charges shall be assessed against such lands during such periods.
(June 22, 1936, ch. 692, § 2, 49 Stat. 1804.)

§ 389b. Elimination to permanently nonirrigable lands
Where the Secretary finds that any such lands are permanently nonirrigable he may, with the consent of the landowner, eliminate such lands from the project.
(June 22, 1936, ch. 692, § 3, 49 Stat. 1804.)

§ 389c. Cancellation of charges in absence of lien or contract for payment
Where irrigation assessments against any such lands remained unpaid at the time the Indian title to such lands became extinguished and no lien existed and attached to such lands for the payment of charges so assessed and no contract for the payment of such charges was entered into, the Secretary shall cancel all such charges.
(June 22, 1936, ch. 692, § 4, 49 Stat. 1804.)

§ 389d. Rules and regulations
The Secretary shall have power to make such rules and regulations as may be necessary to carry out the provisions of sections 389 to 389e of this title.
(June 22, 1936, ch. 692, § 5, 49 Stat. 1804.)

§ 389e. Actions taken to be included in report to Congress
The Secretary shall include in the report to Congress required pursuant to section 389a 11 So in original. Probably should refer to section 386a. of this title, a description of actions taken under the provisions of sections 389 to 389e of this title during the preceding fiscal year. No proceedings under such sections shall become effective until approved by the Congress.
(June 22, 1936, ch. 692, § 6, 49 Stat. 1804; Pub. L. 96–470, title II, § 206(b), Oct. 19, 1980, 94 Stat. 2244.)

Editorial Notes
Amendments1980—Pub. L. 96–470 substituted provision requiring the Secretary to include in the report to Congress required pursuant to section 389a of this title a description of the actions taken under sections 389 to 389e of this title during the preceding fiscal year for provision requiring the Secretary to make reports to Congress on the first Monday of each regular session, and from time to time thereafter, showing actions taken under sections 389 to 389e of this title during the preceding fiscal year.

Statutory Notes and Related Subsidiaries
Approval of Secretary’s ActionThe action of the Secretary of the Interior in deferring the collection of certain irrigation charges against lands under the Blackfeet Indian irrigation project in Montana was approved by Joint Res. Apr. 11, 1940, ch. 78, 54 Stat. 105.



§ 390. Concessions on reservoir sites and other lands in Indian irrigation projects; leases for agricultural, grazing, and other purposes
The Secretary of the Interior be, and he is hereby, authorized, in his discretion, to grant concessions on reservoir sites, reserves for canals or flowage areas, and other lands under his jurisdiction which have been withdrawn or otherwise acquired in connection with the San Carlos, Fort Hall, Flathead, and Duck Valley or Western Shoshone irrigation projects for the benefit in whole or in part of Indians, and to lease such lands for agricultural, grazing, or other purposes: Provided, That no lands so leased shall be eligible for benefit payments under the crop control program, or the soil conservation act: Provided further, That such concessions may be granted or lands leased by the Secretary of the Interior under such rules, regulations, and laws as govern his administration of the public domain as far as applicable, for such considerations, monetary or otherwise, and for such periods of time as he may deem proper, the term of no concession to exceed a period of ten years: Provided further, That the funds derived from such concessions or leases, except funds so derived from Indian tribal property withdrawn for irrigation purposes and for which the tribe has not been compensated, shall be available for expenditure in accordance with the existing laws in the operation and maintenance of the irrigation projects with which they are connected. Any funds derived from reserves for which the tribe has not been compensated shall be deposited to the credit of the proper tribe: Provided further, That where tribal lands of any Indian tribe organized under section 5123 of this title, have been withdrawn or reserved for the purposes hereinbefore mentioned, such lands may be leased or concessions may be granted thereon only by the proper tribal authorities, upon such conditions and subject to such limitations as may be set forth in the constitution and bylaws or charter of the respective tribes: Provided further, That concessions for recreation and fish and wildlife purposes on San Carlos Lake may be granted only by the governing body of the San Carlos Apache Tribe upon such conditions and subject to such limitations as may be set forth in the constitution and bylaws of such Tribe.
(Apr. 4, 1938, ch. 63, 52 Stat. 193; Pub. L. 102–575, title XXXVII, § 3710(e), Oct. 30, 1992, 106 Stat. 4750.)

Editorial Notes
Amendments1992—Pub. L. 102–575 inserted before period at end “: Provided further, That concessions for recreation and fish and wildlife purposes on San Carlos Lake may be granted only by the governing body of the San Carlos Apache Tribe upon such conditions and subject to such limitations as may be set forth in the constitution and bylaws of such Tribe”.

Statutory Notes and Related Subsidiaries
Effective and Termination Dates of 1992 AmendmentPub. L. 102–575, title XXXVII, § 3711, Oct. 30, 1992, 106 Stat. 4751, as amended by Pub. L. 103–435, § 13, Nov. 2, 1994, 108 Stat. 4572; Pub. L. 104–91, title II, § 202(a), Jan. 6, 1996, 110 Stat. 14; Pub. L. 104–261, § 3, Oct. 9, 1996, 110 Stat. 3176; Pub. L. 105–18, title II, § 5003(a), (b), June 12, 1997, 111 Stat. 181, provided that:
“(a) Effective Date of Authorization.—The authorization contained in section 3708(b) of this title [106 Stat. 4748] shall become effective as of the date the Secretary causes to be published in the Federal Register a statement of findings [The statement was published in the Federal Register on Dec. 28, 1999, 64 F.R. 72674.] that—“(1) the Secretary has fulfilled the requirements of sections 3704 and 3706 [106 Stat. 4742, 4745];

“(2) the Roosevelt Water Conservation District subcontract for agricultural water service from CAP has been revised and executed as provided in section 3705(b) [106 Stat. 4744];

“(3) the funds authorized by section 3707(c) [106 Stat. 4748] have been appropriated and deposited into the Fund;

“(4) the contract referred to in section 3707(a)(2) [106 Stat. 4747] has been amended;

“(5) the State of Arizona has appropriated and deposited into the Fund $3,000,000 as required by the Agreement;

“(6) the stipulations attached to the Agreement as Exhibits ‘D’ and ‘E’ have been approved; and

“(7) the Agreement has been modified, to the extent it is in conflict with this title [amending this section and section 1524 of Title 43, Public Lands, and enacting provisions set out as a note under section 1524 of Title 43], and has been executed by the Secretary.


“(b) Conditions.—(1) If the actions described in paragraphs (1), (2), (3), (4), (5), (6), and (7) of subsection (a) of this section have not occurred by March 31, 1999, subsections (c) and (d) of section 3704 [106 Stat. 4743], subsections (a) and (b) of section 3705 [106 Stat. 4744], section 3706 [106 Stat. 4745], subsections (a)(2), (c), (d), and (f) of section 3707 [106 Stat. 4747], subsections (b) and (c) of section 3708 [106 Stat. 4748], and subsections (a), (b), (c), (d), (e), (g), (h), (j), and (l) of section 3710 of this title [106 Stat. 4750, subsec. (e) amends this section], together with any contracts entered into pursuant to any such section or subsection, shall not be effective on and after the date of enactment of this title [Oct. 30, 1992], and any funds appropriated pursuant to section 3707(c) [106 Stat. 4748], and remaining unobligated and unexpended on the date of the enactment of this title, shall immediately revert to the Treasury, as general revenues, and any funds appropriated by the State of Arizona pursuant to the Agreement, and remaining unobligated and unexpended on the date of the enactment of this title, shall immediately revert to the State of Arizona.

“(2) Notwithstanding the provisions of paragraph (1) of this subsection, if the provisions of subsections (a) and (b) of section 3705 of this title have been otherwise accomplished pursuant to provisions of the Act of October 20, 1988 [Pub. L. 100–512, 102 Stat. 2549], the provisions of paragraph (1) of this subsection shall not be construed as affecting such subsections.


“(c) Extension for River System General Adjudication.—If, at any time prior to March 31, 1999, the Secretary notifies the Committee on Indian Affairs of the United States Senate or the Committee on Resources in the United States House of Representatives that the Settlement Agreement, as executed by the Secretary, has been submitted to the Superior Court of the State of Arizona in and for Maricopa County for consideration and approval as part of the General Adjudication of the Gila River System and Source, the [sic] March 31, 1999, referred to in subsection (b)(1) shall be deemed to be changed to December 31, 1999. [The Secretary notified the Committees on Mar. 30, 1999.]”



[For definitions of terms used in section 3711 of Pub. L. 102–575, set out above, see section 3703 of Pub. L. 102–575, title XXXVII, Oct. 30, 1992, 106 Stat. 4741, as amended.]
[Pub. L. 104–91, title II, § 202(b), Jan. 6, 1996, 110 Stat. 14, provided that:
[“(1) In general.—The amendment made by subsection (a) [amending section 3711 of Pub. L. 102–575, set out above] shall take effect as of December 31, 1995.
[“(2) Lapsed provisions of law and contracts.—The provisions of subsections (c) and (d) of section 3704 [106 Stat. 4743], subsections (a) and (b) of section 3705 [106 Stat. 4744], section 3706 [106 Stat. 4745], subsections (a)(2), (c), (d), and (f) of section 3707 [106 Stat. 4747], subsections (b) and (c) of section 3708 [106 Stat. 4748], and subsections (a), (b), (c), (d), (e), (g), (h), (j), and (l) of section 3710 of such Act [106 Stat. 4750, subsec. (e) amends this section], together with each contract entered into pursuant to any such section or subsection (with the consent of the non-Federal parties thereto), shall be effective on and after the date of enactment of this Act [Jan. 6, 1996], subject to the December 31, 1996, deadline specified in such section 3711(b)(1), as amended by subsection (a) of this section [section 3711(b)(1) of Pub. L. 102–575, set out above].”]




CHAPTER 12—LEASE, SALE, OR SURRENDER OF ALLOTTED OR UNALLOTTED LANDS



Sec.


391.Continuance of restrictions on alienation in patent.


391a.Sale for town site; removal of restriction.


392.Consent to or approval of alienation of allotments by Secretary of the Interior.


393.Leases of restricted allotments.


393a.Lands of Five Civilized Tribes.


394.Leases of arid allotted lands.


395.Leases of allotted lands where allottee is incapacitated.


396.Leases of allotted lands for mining purposes.


396a.Leases of unallotted lands for mining purposes; duration of leases.


396b.Public auction of oil and gas leases; requirements.


396c.Lessees of restricted lands to furnish bonds for performance.


396d.Rules and regulations governing operations; limitations on oil or gas leases.


396e.Officials authorized to approve leases.


396f.Lands excepted from leasing provisions.


396g.Subsurface storage of oil or gas.


397.Leases of lands for grazing or mining.


398.Leases of unallotted lands for oil and gas mining purposes.


398a.Leases of unallotted lands for oil and gas mining purposes within Executive order Indian reservations.


398b.Proceeds from rentals, royalties, and bonuses; disposition.


398c.Taxes.


398d.Changes in boundaries of Executive order reservations.


398e.Applications for permits to prospect for oil and gas filed under other statutes; disposition.


399.Leases of unallotted mineral lands withdrawn from entry under mining laws.


400.Leases for mining purposes of reserved and unallotted lands in Fort Peck and Blackfeet Indian Reservations.


400a.Lease for mining purposes of land reserved for agency or school; disposition of proceeds; royalty.


401.Leases for mining purposes of unallotted lands in Kaw Reservation.


402.Leases of surplus lands.


402a.Lease of unallotted irrigable lands for farming purposes.


403.Leases of lands held in trust.


403a.Lease of lands on Port Madison and Snohomish or Tulalip Indian Reservations in Washington.


403a–1.Sale or partition by owners of interests in allotted lands in the Tulalip Reservation; termination of Federal title, trust, and restrictions.


403a–2.Acquisition, management, and disposal of lands by Tulalip Tribe.


403b.Lease of restricted lands in State of Washington.


403c.Identity of lessor; period of lease.


404.Sale on petition of allottee or heirs.


405.Sale of allotment of noncompetent Indian.


406.Sale of timber on lands held under trust.


407.Sale of timber on unallotted lands.


407a to 407c.Omitted.


407d.Charges for special services to purchasers of timber.


408.Surrender of allotments by relinquishment for benefit of children.


409.Sale of lands within reclamation projects.


409a.Sale of restricted lands; reinvestment in other restricted lands.


410.Moneys from lease or sale of trust lands not liable for certain debts.


411.Interest on moneys from proceeds of sale.


412.Payment of taxes from share of allottee in tribal funds.


412a.Exemption from taxation of lands subject to restrictions against alienation; determination of homestead.


413.Fees to cover cost of work performed for Indians.


414.Reservation of minerals in sale of Choctaw-Chickasaw lands.


415.Leases of restricted lands.


415a.Lease of lands of deceased Indians for benefit of heirs or devisees.


415b.Advance payment of rent or other consideration.


415c.Approval of leases.


415d.Lease of restricted lands under other laws unaffected.


416.Leases of trust or restricted lands on San Xavier and Salt River Pima-Maricopa Indian Reservations for public, religious, educational, recreational, residential, business, farming or grazing purposes.


416a.Lease provisions.


416b.Development pursuant to lease.


416c.Lease of lands of deceased Indians for benefit of heirs or devisees.


416d.Advance payment of rent or other consideration.


416e.Approval of leases.


416f.Dedication of land for public purposes.


416g.Contract for water, sewerage, law enforcement, or other public services.


416h.Zoning, building, and sanitary regulations.


416i.Restrictions.


416j.Mission San Xavier del Bac.



§ 391. Continuance of restrictions on alienation in patent
Prior to the expiration of the trust period of any Indian allottee to whom a trust or other patent containing restrictions upon alienation has been or shall be issued under any law or treaty the President may, in his discretion, continue such restrictions on alienation for such period as he may deem best: Provided, however, That this shall not apply to lands in the former Indian Territory.
(June 21, 1906, ch. 3504, 34 Stat. 326.)

§ 391a. Sale for town site; removal of restriction
For the purpose of allowing any Indian allottee to sell for townsite purposes any portion of the lands allotted to him, the Secretary of the Interior may, by order, remove restrictions upon the alienation of such lands and issue fee-simple patents therefor under such rules and regulations as he may prescribe.
(June 21, 1906, ch. 3504, 34 Stat. 373.)

§ 392. Consent to or approval of alienation of allotments by Secretary of the Interior
Whenever, in any law or treaty or in any patent issued to Indian allottees for lands in severalty pursuant to such law or treaty, there appears a provision to the effect that the lands so allotted cannot be alienated without the consent of the President of the United States, the Secretary of the Interior shall have full power and authority to consent to or approve of the alienation of such allotments, in whole or in part, in his discretion, by deed, will, lease, or any other form of conveyance, and such consent or approval by the Secretary of the Interior on and after September 21, 1922, had in all such cases shall have the same force and legal effect as though the consent or approval of the President had previously been obtained: Provided, however, That the approval by the Secretary of the Interior of wills by Indian allottees or their heirs involving lands held under such patents shall not operate to remove the restrictions against alienation unless such order of approval by said Secretary shall specifically so direct.
(Sept. 21, 1922, ch. 367, § 6, 42 Stat. 995.)

§ 393. Leases of restricted allotments
The restricted allotment of any Indian may be leased for farming and grazing purposes by the allottee or his heirs, subject only to the approval of the superintendent or other officer in charge of the reservation where the land is located, under such rules and regulations as the Secretary of the Interior may prescribe: Provided, That this provision shall not apply to the Five Civilized Tribes.
(Mar. 3, 1921, ch. 119, 41 Stat. 1232.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 393a. Lands of Five Civilized Tribes
From and after thirty days from February 11, 1936 the restricted lands belonging to Indians of the Five Civilized Tribes in Oklahoma of one-half or more Indian blood, enrolled or unenrolled, may be leased for periods of not to exceed five years for farming and grazing purposes, under such rules and regulations as the Secretary of the Interior may prescribe and not otherwise. Such leases shall be made by the owner or owners of such lands, if adults, subject to approval by the superintendent or other official in charge of the Five Civilized Tribes Agency, and by such superintendent or other official in charge of said agency in cases of minors and of Indians who are non compos mentis.
(Feb. 11, 1936, ch. 50, 49 Stat. 1135.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 394. Leases of arid allotted lands
Whenever it shall appear to the satisfaction of the Secretary of the Interior that the allotted lands of any Indian are arid but susceptible of irrigation and that the allottee, by reason of old age or other disability, cannot personally occupy or improve his allotment or any portion thereof, such lands, or such portion thereof, may be leased for a period not exceeding ten years, under such terms, rules, and regulations as may be prescribed by the Secretary of the Interior.
(May 18, 1916, ch. 125, § 1, 39 Stat. 128.)

§ 395. Leases of allotted lands where allottee is in­capacitated
Whenever it shall be made to appear to the Secretary of the Interior that, by reason of age, disability, or inability, any allottee of Indian lands cannot personally, and with benefit to himself, occupy or improve his allotment or any part thereof, the same may be leased upon such terms, regulations, and conditions as shall be prescribed by the Secretary for a term not exceeding five years, for farming purposes only.
(May 31, 1900, ch. 598, 31 Stat. 229.)

Editorial Notes
Codification
Act May 31, 1900, is applicable to “any allottee of Indian lands” and authorizes leases “for a term not exceeding five years, for farming purposes only” and supersedes the following prior provisions:
Act June 7, 1897, ch. 3, 30 Stat. 85.
Act June 10, 1896, ch. 398, 29 Stat. 340.
Act Mar. 2, 1895, ch. 188, 28 Stat. 900.
Act Aug. 15, 1894, ch. 290, 28 Stat. 305.

Statutory Notes and Related Subsidiaries
Other Leasing ProvisionsSpecial provisions for leasing allotted lands on certain reservations named in Utah and in Wyoming, for cultivation under irrigation, were made by act Apr. 30, 1908, ch. 153, 35 Stat. 95, 97.
Special provisions permitting Indians to whom lands have been allotted on the Yakima Indian reservation in the State of Washington, to lease such lands for agricultural purposes for a term not exceeding 5 years, or unimproved lands for a term not exceeding 10 years were made by acts May 31, 1900, ch. 598, 31 Stat. 246; Mar. 1, 1899, ch. 324, 30 Stat. 941.



§ 396. Leases of allotted lands for mining purposes
All lands allotted to Indians in severalty, except allotments made to members of the Five Civilized Tribes and Osage Indians in Oklahoma, may by said allottee be leased for mining purposes for any term of years as may be deemed advisable by the Secretary of the Interior; and the Secretary of the Interior is authorized to perform any and all acts and make such rules and regulations as may be necessary for the purpose of carrying the provisions of this section into full force and effect: Provided, That if the said allottee is deceased and the heirs to or devisees of any interest in the allotment have not been determined, or, if determined, some or all of them cannot be located, the Secretary of the Interior may offer for sale leases for mining purposes to the highest responsible qualified bidder, at public auction, or on sealed bids, after notice and advertisement, upon such terms and conditions as the Secretary of the Interior may prescribe. The Secretary of the Interior shall have the right to reject all bids whenever in his judgment the interests of the Indians will be served by so doing, and to readvertise such lease for sale.
(Mar. 3, 1909, ch. 263, 35 Stat. 783; Aug. 9, 1955, ch. 615, § 3, 69 Stat. 540.)

Editorial Notes
Amendments1955—Act Aug. 9, 1955, authorized Secretary of the Interior to lease allotted lands for mining purposes where the allottee is deceased and the heirs to or devisees of any interest in the allotment either have not been determined or cannot be located.

Statutory Notes and Related Subsidiaries
Leases of Certain Allotted LandsPub. L. 106–462, title II, § 201, Nov. 7, 2000, 114 Stat. 2007, authorized the Secretary of the Interior to approve oil or gas leases affecting individually owned Navajo Indian allotted lands in certain circumstances and defined pertinent terms with respect to such leases.
Pub. L. 105–188, § 1, July 7, 1998, 112 Stat. 620, as amended by Pub. L. 106–67, § 1(2), Oct. 6, 1999, 113 Stat. 979, authorized Secretary of the Interior to approve any mineral lease or agreement that affects individually owned land located within Fort Berthold Indian Reservation in North Dakota or certain former Indian reservations located in Oklahoma upon consent of majority interest and best interest determination.



§ 396a. Leases of unallotted lands for mining purposes; duration of leases
On and after May 11, 1938, unallotted lands within any Indian reservation or lands owned by any tribe, group, or band of Indians under Federal jurisdiction, except those specifically excepted from the provisions of sections 396a to 396g of this title, may, with the approval of the Secretary of the Interior, be leased for mining purposes, by authority of the tribal council or other authorized spokesmen for such Indians, for terms not to exceed ten years and as long thereafter as minerals are produced in paying quantities.
(May 11, 1938, ch. 198, § 1, 52 Stat. 347.)

Statutory Notes and Related Subsidiaries
Repeal of Inconsistent ActsAct May 11, 1938, ch. 198, § 7, 52 Stat. 348, provided that: “All Act [Acts] or parts of Acts inconsistent herewith are hereby repealed.”




§ 396b. Public auction of oil and gas leases; requirements
Leases for oil- and/or gas-mining purposes covering such unallotted lands shall be offered for sale to the highest responsible qualified bidder, at public auction or on sealed bids, after notice and advertisement, upon such terms and subject to such conditions as the Secretary of the Interior may prescribe. Such advertisement shall reserve to the Secretary of the Interior the right to reject all bids whenever in his judgment the interest of the Indians will be served by so doing, and if no satisfactory bid is received, or the accepted bidder fails to complete the lease, or the Secretary of the Interior shall determine that it is unwise in the interest of the Indians to accept the highest bid, said Secretary may readvertise such lease for sale, or with the consent of the tribal council or other governing tribal authorities, a lease may be made by private negotiations: Provided, That the foregoing provisions shall in no manner restrict the right of tribes organized and incorporated under sections 16 and 17 of the Act of June 18, 1934 (48 Stat. 984) [25 U.S.C. 5123, 5124], to lease lands for mining purposes as therein provided and in accordance with the provisions of any constitution and charter adopted by any Indian tribe pursuant to the Act of June 18, 1934 [25 U.S.C. 5101 et seq.].
(May 11, 1938, ch. 198, § 2, 52 Stat. 347.)

Editorial Notes

References in TextAct of June 18, 1934, referred to in text, is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which is classified generally to chapter 45 (§ 5101 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.

Statutory Notes and Related Subsidiaries
Repeal of Inconsistent ActsFor repeal of inconsistent acts, see section 7 of act May 11, 1938, set out as a note under section 396a of this title.



§ 396c. Lessees of restricted lands to furnish bonds for performance
On and after May 11, 1938, lessees of restricted Indian lands, tribal or allotted, for mining purposes, including oil and gas, shall furnish corporate surety bonds, in amounts satisfactory to the Secretary of the Interior, guaranteeing compliance with the terms of their leases: Provided, That personal surety bonds may be accepted where the sureties deposit as collateral with the said Secretary of the Interior any public-debt obligations of the United States guaranteed as to principal and interest by the United States equal to the full amount of such bonds, or other collateral satisfactory to the Secretary of the Interior, or show ownership to unencumbered real estate of a value equal to twice the amount of the bonds.
(May 11, 1938, ch. 198, § 3, 52 Stat. 348.)

Statutory Notes and Related Subsidiaries
Repeal of Inconsistent ActsFor repeal of inconsistent acts, see section 7 of act May 11, 1938, set out as a note under section 396a of this title.



§ 396d. Rules and regulations governing operations; limitations on oil or gas leases
All operations under any oil, gas, or other mineral lease issued pursuant to the terms of sections 396a to 396g of this title or any other Act affecting restricted Indian lands shall be subject to the rules and regulations promulgated by the Secretary of the Interior. In the discretion of the said Secretary, any lease for oil or gas issued under the provisions of sections 396a to 396g of this title shall be made subject to the terms of any reasonable cooperative unit or other plan approved or prescribed by said Secretary prior or subsequent to the issuance of any such lease which involves the development or production of oil or gas from land covered by such lease.
(May 11, 1938, ch. 198, § 4, 52 Stat. 348.)

Statutory Notes and Related Subsidiaries
Repeal of Inconsistent ActsFor repeal of inconsistent acts, see section 7 of act May 11, 1938, set out as a note under section 396a of this title.



§ 396e. Officials authorized to approve leases
The Secretary of the Interior may, in his discretion, authorize superintendents or other officials in the Indian Service to approve leases for oil, gas, or other mining purposes covering any restricted Indian lands, tribal or allotted.
(May 11, 1938, ch. 198, § 5, 52 Stat. 348.)

Statutory Notes and Related Subsidiaries
Repeal of Inconsistent ActsFor repeal of inconsistent acts, see section 7 of act May 11, 1938, set out as a note under section 396a of this title.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 396f. Lands excepted from leasing provisions
Sections 396a, 396b, 396c, and 396d of this title shall not apply to the Crow Reservation in Montana, the ceded lands of the Shoshone Reservation in Wyoming, the Osage Reservation in Oklahoma, nor to the coal and asphalt lands of the Choctaw and Chickasaw Tribes in Oklahoma.
(May 11, 1938, ch. 198, § 6, 52 Stat. 348; May 27, 1955, ch. 106, § 2, 69 Stat. 68.)

Editorial Notes
Amendments1955—Act May 27, 1955, struck out “the Papago Indian Reservation in Arizona,” after “shall not apply to”.

Statutory Notes and Related Subsidiaries
Repeal of Inconsistent ActsFor repeal of inconsistent acts, see section 7 of act May 11, 1938, set out as a note under section 396a of this title.

Papago Indian ReservationSection 1 of act May 27, 1955, authorized the leasing of minerals for mining purposes. See note under section 5103 of this title.



§ 396g. Subsurface storage of oil or gas
The Secretary of the Interior, to avoid waste or to promote the conservation of natural resources or the welfare of the Indians, is authorized in his discretion to approve leases of lands that are subject to lease under section 396 or 396a of this title, for the subsurface storage of oil and gas, irrespective of the lands from which initially produced, and the Secretary is authorized, in order to provide for the subsurface storage of oil or gas, to approve modifications, amendments, or extensions of the oil and gas or other mining lease(s), if any, in effect as to restricted Indian lands, tribal or allotted, and may promulgate rules and regulations consistent with such leases, modifications, amendments, and extensions, relating to the storage of oil or gas thereunder. Any such leases may provide for the payment of a storage fee or rental on such stored oil or gas or, in lieu of such fee or rental, for a royalty other than that prescribed in the lease when such stored oil or gas is produced in conjunction with oil or gas not previously produced. It may be provided that any oil and gas lease under which storage of oil or gas is so authorized shall be continued in effect at least for the period of such storage use and so long thereafter as oil or gas not previously produced is produced in paying quantities.
(May 11, 1938, ch. 198, § 8, as added Aug. 1, 1956, ch. 808, 70 Stat. 774.)

Statutory Notes and Related Subsidiaries
Repeal of Inconsistent ActsFor repeal of inconsistent acts, see section 7 of act May 11, 1938, set out as a note under section 396a of this title.



§ 397. Leases of lands for grazing or mining
Where lands are occupied by Indians who have bought and paid for the same, and which lands are not needed for farming or agricultural purposes, and are not desired for individual allotments, the same may be leased by authority of the council speaking for such Indians, for a period not to exceed five years for grazing, or ten years for mining purposes in such quantities and upon such terms and conditions as the agent in charge of such reservation may recommend, subject to the approval of the Secretary of the Interior.
(Feb. 28, 1891, ch. 383, § 3, 26 Stat. 795.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 398. Leases of unallotted lands for oil and gas mining purposes
Unallotted land on Indian reservations other than lands of the Five Civilized Tribes and the Osage Reservation subject to lease for mining purposes for a period of ten years under section 397 of this title may be leased at public auction by the Secretary of the Interior, with the consent of the council speaking for such Indians, for oil and gas mining purposes for a period of not to exceed ten years, and as much longer as oil or gas shall be found in paying quantities, and the terms of any existing oil and gas mining lease may in like manner be amended by extending the term thereof for as long as oil or gas shall be found in paying quantities: Provided, That the production of oil and gas and other minerals on such lands may be taxed by the State in which said lands are located in all respects the same as production on unrestricted lands, and the Secretary of the Interior is authorized and directed to cause to be paid the tax so assessed against the royalty interests on said lands: Provided, however, That such tax shall not become a lien or charge of any kind or character against the land or the property of the Indian owner.
(May 29, 1924, ch. 210, 43 Stat. 244.)

§ 398a. Leases of unallotted lands for oil and gas mining purposes within Executive order Indian reservations
Unallotted lands within the limits of any reservation or withdrawal created by Executive order for Indian purposes or for the use or occupancy of any Indians or tribe may be leased for oil and gas mining purposes in accordance with the provisions contained in section 398 of this title.
(Mar. 3, 1927, ch. 299, § 1, 44 Stat. 1347.)

§ 398b. Proceeds from rentals, royalties, and bonuses; disposition
The proceeds from rentals, royalties, or bonuses of oil and gas leases upon lands within Executive order Indian reservations or withdrawals shall be deposited in the Treasury of the United States to the credit of the tribe of Indians for whose benefit the reservation or withdrawal was created or who are using and occupying the land, and shall draw interest at the rate of 4 per centum per annum and be available for appropriation by Congress for expenses in connection with the supervision of the development and operation of the oil and gas industry and for the use and benefit of such Indians: Provided, That said Indians, or their tribal council, shall be consulted in regard to the expenditure of such money, but no per capita payment shall be made except by Act of Congress.
(Mar. 3, 1927, ch. 299, § 2, 44 Stat. 1347.)

§ 398c. Taxes
Taxes may be levied and collected by the State or local authority upon improvements, output of mines or oil and gas wells, or other rights, property, or assets of any lessee upon lands within Executive order Indian reservations in the same manner as such taxes are otherwise levied and collected, and such taxes may be levied against the share obtained for the Indians as bonuses, rentals, and royalties, and the Secretary of the Interior is hereby authorized and directed to cause such taxes to be paid out of the tribal funds in the Treasury: Provided, That such taxes shall not become a lien or charge of any kind against the land or other property of such Indians.
(Mar. 3, 1927, ch. 299, § 3, 44 Stat. 1347.)

§ 398d. Changes in boundaries of Executive order reservations
Changes in the boundaries of reservations created by Executive order, proclamation, or otherwise for the use and occupation of Indians shall not be made except by Act of Congress.
(Mar. 3, 1927, ch. 299, § 4, 44 Stat. 1347; Pub. L. 94–579, title VII, § 704(a), Oct. 21, 1976, 90 Stat. 2792.)

Editorial Notes
Amendments1976—Pub. L. 94–579 struck out proviso relating to nonapplicability of provisions to temporary withdrawals by Secretary of the Interior.

Statutory Notes and Related Subsidiaries
Effective Date of 1976 AmendmentPub. L. 94–579, title VII, § 704(a), Oct. 21, 1976, 90 Stat. 2792, provided that the amendment made by that section is effective on and after Oct. 21, 1976.

Savings ProvisionAmendment by Pub. L. 94–579 not to be construed as terminating any valid lease, permit, patent, etc., existing on Oct. 21, 1976, see Savings Provision note set out under section 1701 of Title 43, Public Lands.



§ 398e. Applications for permits to prospect for oil and gas filed under other statutes; disposition
The Secretary of the Interior is hereby authorized, under such rules and regulations as he may prescribe, to allow any person who prior to May 27, 1924, filed an application for a permit in accordance with the provisions of the Act of February 25, 1920, to prospect for oil and gas upon lands within an Indian reservation or withdrawal created by Executive order who shall show to the satisfaction of the Secretary of the Interior that he, or the party with whom he has contracted, has done prior to January 1, 1926, any or all of the following things, to wit, expended money or labor in geologically surveying the lands covered by such application, has built a road for the benefit of such lands, or has drilled or contributed toward the drilling of the geologic structure upon which such lands are located, or who in good faith has either filed a motion for reinstatement or rehearing; or performed any other act which in the judgment of the Secretary of the Interior entitles him to equitable relief, to prospect for a period of two years from March 3, 1927, or for such further time as the Secretary of the Interior may deem reasonable or necessary for the full exploration of the land described in his application under the terms and conditions therein set out, and a substantial contribution toward the drilling of the geologic structure thereon by such applicant for a permit thereon may be considered as prospecting under the provisions hereof; and upon establishing to the satisfaction of the Secretary of the Interior that valuable deposits of oil and gas have been discovered within the limits of the land embraced in any such application, he shall be entitled to a lease for one-fourth of the land embraced in the application: Provided, That the applicant shall be granted a lease for as much as one hundred and sixty acres of said lands if there be that number of acres within the application. The area to be selected by the applicant shall be in compact form and, if surveyed, to be described by the legal subdivisions of the public land surveyed; if unsurveyed, to be surveyed by the Government at the expense of the applicant for lease in accordance with rules and regulations to be prescribed by the Secretary of the Interior, and the lands leased shall be conformed to and taken in accordance with the legal subdivisions of such surveys; deposit made to cover expense of surveys shall be deemed appropriated for that purpose, and any excess deposits may be repaid to the person or persons making such deposit or their legal representatives. Such leases shall be for a term of twenty years upon a royalty of 5 per centum in amount or value of the production and the annual payment in advance of a rental of $1 per acre, the rental paid for any one year to be credited against the royalties as they may accrue for that year, with the preferential right in the lessee to renew the same for successive periods of ten years upon such reasonable terms and conditions as may be prescribed by the Secretary of the Interior. The applicant shall also be entitled to a preference right to a lease for the remainder of the land in his application at a royalty of not less than 12½ per centum in amount or value of the production, the royalty to be determined by competitive bidding or fixed by such other methods as the Secretary of the Interior may by regulations prescribe: Provided further, That the Secretary of the Interior shall have the right to reject any or all bids.
(Mar. 3, 1927, ch. 299, § 5, 44 Stat. 1347.)

Editorial Notes

References in TextAct of February 25, 1920, referred to in text, probably means act Feb. 25, 1920, ch. 85, 41 Stat. 437, as amended, known as the Mineral Leasing Act, which is classified generally to chapter 3A (§ 181 et seq.) of Title 30, Mineral Lands and Mining. For complete classification of this Act to the Code, see Short Title note set out under section 181 of Title 30 and Tables.



§ 399. Leases of unallotted mineral lands withdrawn from entry under mining laws
[Authority of Secretary of the Interior to lease.] The Secretary of the Interior is authorized and empowered, under general regulations to be fixed by him and under such terms and conditions as he may prescribe, not inconsistent with the terms of this section, to lease to citizens of the United States, or to any association of such persons, or to any corporation organized under the laws of the United States or of any State or Territory thereof, any part of the unallotted lands within any Indian reservation within the States of Arizona, California, Idaho, Montana, Nevada, New Mexico, Oregon, Washington, or Wyoming withdrawn prior to June 30, 1919, from entry under the mining laws for the purpose of mining for deposits of gold, silver, copper, and other valuable metalliferous minerals, and nonmetalliferous minerals, not including oil and gas, which leases shall be irrevocable, except as herein provided, but which may be declared null and void upon breach of any of their terms.
[Location of mining claims.] Unallotted lands, or such portion thereof as the Secretary of the Interior shall determine, within Indian reservations withheld prior to June 30, 1919, from disposition under the mining laws may be declared by the Secretary of the Interior to be subject to exploration for the discovery of deposits of gold, silver, copper, and other valuable metalliferous minerals and nonmetalliferous minerals, not including oil and gas, by citizens of the United States, and after such declaration mining claims may be located by such citizens in the same manner as mining claims are located under the mining laws of the United States.
[Preference right of locators of claims to lease of lands.] The locators of all such mining claims, or their heirs, successors, or assigns, shall have a preference right to apply to the Secretary of the Interior for a lease, under the terms and conditions of this section, within one year after the date of the location of any mining claim, and any such locator who shall fail to apply for a lease within one year from the date of location shall forfeit all rights to such mining claim.
[Filing copies of location notices.] Duplicate copies of the location notice shall be filed within sixty days with the superintendent in charge of the reservation on which the mining claim is located, and application for a lease under this section may be filed with such superintendent for transmission, through official channels, to the Secretary of the Interior.
[Lands excepted from entry as mining claims.] Lands containing springs, water holes, or other bodies of water needed or used by the Indians for watering livestock, irrigation, or water-power purposes shall not be designated by the Secretary of the Interior as subject to entry under this section.
[Term of lease; renewal.] Leases under this section shall be for a period of twenty years, with the preferential right in the lessee to renew the same for successive periods of ten years, upon such reasonable terms and conditions as may be prescribed by the Secretary of the Interior, unless otherwise provided by law at the time of the expiration of such periods.
[Relinquishment of rights by lessee.] The lessee may, in the discretion of the Secretary of the Interior, be permitted at any time to make written relinquishment of all rights under such a lease and upon acceptance thereof be thereby relieved of all future obligations under said lease.
[Lease of additional land for camp sites and other purposes.] In addition to areas of mineral land to be included in leases under this section the Secretary of the Interior, in his discretion, may grant to the lessee the right to use, during the life of the lease, subject to the payment of an annual rental of not less than $1 per acre, a tract of unoccupied land, not exceeding forty acres in area, for camp sites, milling, smelting, and refining works, and for other purposes connected with and necessary to the proper development and use of the deposits covered by the lease.
[Reservation of surface of leased land to United States; easements.] The Secretary of the Interior, in his discretion, in making any lease under this section, may reserve to the United States the right to lease for a term not exceeding that of the mineral lease, the surface of the lands embraced within such lease under existing law or laws hereafter enacted, insofar as said surface is not necessary for use of the lessee in extracting and removing the deposits therein: Provided, That the said Secretary, during the life of the lease, is hereby authorized to issue such permits for easements herein provided to be reserved.
[Rights and duties of successors to lessees.] Any successor in interest or assignee of any lease granted under this section, whether by voluntary transfer, judicial sale, foreclosure sale, or otherwise, shall be subject to all the conditions of the lease under which such rights are held and also subject to all the provisions and conditions of this section to the same extent as though such successor or assign were the original lessee hereunder.
[Forfeiture of leases; notice.] Any lease granted under this section may be forfeited and canceled by appropriate proceedings in the United States district court for the district in which said property or some part thereof is situated whenever the lessee, after reasonable notice in writing, as prescribed in the lease, shall fail to comply with the terms of this section or with such conditions not inconsistent herewith as may be specifically recited in the lease.
[Royalties payable by lessees.] For the privilege of mining or extracting the mineral deposits in the ground covered by the lease the lessee shall pay to the United States, for the benefit of the Indians, a royalty which shall not be less than 5 per centum of the net value of the output of the minerals at the mine, due and payable at the end of each month succeeding that of the extraction of the minerals from the mine, and an annual rental, payable at the date of such lease and annually thereafter on the area covered by such lease, at the rate of not less than 25 cents per acre for the first calendar year thereafter; not less than 50 cents per acre for the second, third, fourth, and fifth years, respectively; and not less than $1 per acre for each and every year thereafter during the continuance of the lease, except that such rental for any year shall be credited against the royalties as they accrue for that year.
[Development work by locators or lessees; damage to land.] In addition to the payment of the royalties and rentals as herein provided the lessee shall expend annually not less than $100 in development work for each mining claim located or leased in the same manner as an annual expenditure for labor or improvements is required to be made under the mining laws of the United States: Provided, That the lessee shall also agree to pay all damages occasioned by reason of his mining operations to the land or allotment of any Indian or to the crops or improvements thereon.
[Cutting timber by lessees.] No timber shall be cut upon the reservation by the lessee except for mining purposes and then only after first obtaining a permit from the superintendent of the reservation and upon payment of the fair value thereof.
[Examination of books and accounts of lessees.] The Secretary of the Interior is authorized to examine the books and accounts of lessees, and to require them to submit statements, representations, or reports, including information as to cost of mining, all of which statements, representations, or reports so required shall be upon oath, unless otherwise specified, and in such form and upon such blanks as the Secretary of the Interior may require; and any person making any false statement, representation, or report under oath or in any declaration, certificate, verification, or statement under penalty of perjury as permitted under section 1746 of title 28 shall be subject to punishment as for perjury.
[Disposition of rentals and royalties.] All moneys received from royalties and rentals under the provisions of this section shall be deposited in the Treasury of the United States to the credit of the Indians belonging and having tribal rights on the reservation where the leased land is located, which moneys shall be at all times subject to appropriation by Congress for their benefit, unless otherwise provided by treaty or agreement ratified by Congress: Provided, That such moneys shall be subject to the laws authorizing the pro rata distribution of Indian tribal funds.
[Protection of interests of Indians.] The Secretary of the Interior is authorized to perform any and all acts and to make such rules and regulations not inconsistent with this section as may be necessary and proper for the protection of the interests of the Indians and for the purpose of carrying the provisions of this section into full force and effect: Provided, That nothing in this section shall be construed or held to affect the right of the States or other local authority to exercise any rights which they may have to levy and collect taxes upon improvements, output of mines, or other rights, property, or assets of any lessee.
[Mining locations by and leases to Indians declared competent.] Mining locations, under the terms of this section, may be made on unallotted lands within Indian reservations by Indians who have heretofore or may hereafter be declared by the Secretary of the Interior to be competent to manage their own affairs; and the said Secretary is authorized and empowered to lease such lands to such Indians in accordance with the provisions of this section.
[Mining locations by and leases to other Indians.] The Secretary of the Interior is authorized to permit other Indians to make locations and obtain leases under the provisions of this section, under such rules and regulations as he may prescribe in regard to the working, developing, disposition, and selling of the products, and the disposition of the proceeds thereof of any such mine by such Indians.
[“Metalliferous” defined.] Wherever the term “metalliferous” is used in this section it shall be defined and construed by the Secretary of the Interior to include magnesite, gypsum, limestone, and asbestos.
(June 30, 1919, ch. 4, § 26, 41 Stat. 31; Mar. 3, 1921, ch. 119, 41 Stat. 1231; Dec. 16, 1926, ch. 12, 44 Stat. 922; Pub. L. 94–550, § 10, Oct. 18, 1976, 90 Stat. 2536.)

Editorial Notes

References in TextThe mining laws of the United States, referred to in text, are classified generally to Title 30, Mineral Lands and Mining.

Amendments1976—Pub. L. 94–550 inserted “or in any declaration, certificate, verification, or statement under penalty of perjury as permitted under section 1746 of title 28” after “under oath” in paragraph authorizing Secretary of the Interior to examine books and accounts of lessees.
1926—Act Dec. 16, 1926, inserted “and nonmetalliferous minerals, not including oil and gas” after “metalliferous minerals” in first and second paragraphs and reenacted third, fourth, and fifth paragraphs without change.
1921—Act Mar. 3, 1921, which directed amendment of this section followed by a paragraph defining the term “metalliferous”, was executed by adding such paragaph at the end of this section.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1,2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 400. Leases for mining purposes of reserved and unallotted lands in Fort Peck and Blackfeet Indian Reservations
Lands reserved for school and agency purposes and all other unallotted lands on the Fort Peck and Blackfeet Indian Reservations, in the State of Montana, reserved from allotment or other disposition, may be leased for mining purposes under regulations prescribed by the Secretary of the Interior.
(Sept. 20, 1922, ch. 347, 42 Stat. 857.)

§ 400a. Lease for mining purposes of land reserved for agency or school; disposition of proceeds; royalty
The Secretary of the Interior is authorized under such rules and regulations as he may prescribe, to lease at public auction upon not less than thirty days’ public notice for mining purposes land on any Indian reservation reserved for Indian agency or school purposes, in accordance with existing law applicable to other lands in such reservation, and the proceeds arising therefrom shall be deposited in the Treasury of the United States to the credit of the Indians for whose benefit the lands are reserved subject to appropriation by Congress for educational work among the Indians or in paying expenses of administration of agencies: Provided, That a royalty of at least one-eighth shall be reserved in all leases.
(Apr. 17, 1926, ch. 156, 44 Stat. 300.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1,2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 401. Leases for mining purposes of unallotted lands in Kaw Reservation
The Secretary of the Interior is authorized to lease for mining purposes lands reserved from allotment to be used as a cemetery and not needed for that purpose, and lands reserved for school and agency purposes in the Kaw Reservation in the State of Oklahoma, and for the use and benefit of the members of the Kansas or Kaw Tribe of Indians, at public auction, upon such terms and conditions and under such rules and regulations as he may prescribe: Provided, That the production of oil and gas and other minerals on such lands may be taxed by the State in which said lands are located in all respects the same as production on unrestricted lands, and the Secretary of the Interior is hereby authorized and directed to cause to be paid the tax so assessed against the royalty interests on said lands: Provided, however, That such tax shall not become a lien or charge of any kind or character against the land or the property of the Indian owner.
(Apr. 28, 1924, ch. 135, 43 Stat. 111.)

§ 402. Leases of surplus lands
The surplus lands of any tribe may be leased for farming purposes by the council of such tribe under the same rules and regulations and for the same term of years as was on August 15, 1894, allowed in the case of leases for grazing purposes.
(Aug. 15, 1894, ch. 290, § 1, 28 Stat. 305.)

§ 402a. Lease of unallotted irrigable lands for farming purposes
The unallotted irrigable lands on any Indian reservation may be leased for farming purposes for not to exceed ten years with the consent of the tribal council, business committee, or other authorized body representative of the Indians, under such rules and regulations as the Secretary of the Interior may prescribe.
(July 3, 1926, ch. 787, 44 Stat. 894.)

§ 403. Leases of lands held in trust
Any Indian allotment held under a trust patent may be leased by the allottee for a period not to exceed five years, subject to and in conformity with such rules and regulations as the Secretary of the Interior may prescribe, and the proceeds of any such lease shall be paid to the allottee or his heirs, or expended for his or their benefit, in the discretion of the Secretary of the Interior.
(June 25, 1910, ch. 431, § 4, 36 Stat. 856.)

§ 403a. Lease of lands on Port Madison and Snohomish or Tulalip Indian Reservations in Washington
Notwithstanding any other provision of law, any Indian lands on the Port Madison and Snohomish or Tulalip Indian Reservations in the State of Washington, may be leased by the Indians with the approval of the Secretary of the Interior, and upon such terms and conditions as he may prescribe, for a term not exceeding twenty-five years: Provided, however, That such leases may provide for renewal for an additional term not exceeding twenty-five years, and the Secretary of the Interior is hereby authorized to prescribe such rules and regulations as may be necessary to carry out the provisions of this section.
(Oct. 9, 1940, ch. 781, 54 Stat. 1057.)

§ 403a–1. Sale or partition by owners of interests in allotted lands in the Tulalip Reservation; termination of Federal title, trust, and restrictions
Any owner of an interest in any tract of land in the Tulalip Reservation, Washington, in which any undivided interest is now or hereafter held in trust by the United States for an Indian, or is now or hereafter owned by an Indian subject to restrictions against alienation or taxation imposed by the United States, may commence in a State court of competent jurisdiction an action for the partition in kind or for the sale of such land in accordance with the laws of the State. For the purpose of any such action the Indian owners shall be regarded as vested with an unrestricted fee simple title to the land, the United States shall not be a necessary party to the proceeding, and any partition or conveyance of the land pursuant to the proceedings shall divest the United States of title to the land, terminate the Federal trust, and terminate all restrictions against alienation or taxation of the land imposed by the United States.
(June 18, 1956, ch. 400, § 1, 70 Stat. 290.)

§ 403a–2. Acquisition, management, and disposal of lands by Tulalip Tribe(a) Termination of Federal trust and restrictions on alienationNotwithstanding the provisions of the constitution and charter of the Tulalip Tribes of the Tulalip Reservation, any lands that are held by the United States in trust for the Tulalip Tribes, or that are subject to a restriction against alienation or taxation imposed by the United States, or that are on and after June 18, 1956, acquired by the Tulalip Tribes, may be sold by the Tulalip Tribes, with the consent of the Secretary of the Interior, on such terms and conditions as the Tulalip board of directors may prescribe, and such sale shall terminate the Federal trust or restrictions against alienation or taxation of the land; except that the trust or restricted status of said lands may be retained, upon approval of the Secretary of the Interior, in any sale thereof to any member of the Tulalip Tribes.


(b) Lands in trustThe Secretary of the Interior may accept any transfer of title from the Tulalip Tribes for any land or fractional interest in land within the boundaries of the Tulalip Reservation, and take title to such land in the name of the United States in trust for the Tulalip Tribes, and such lands shall not be subject to taxation.


(c) MortgagesThe Tulalip Tribes may, with the approval of the Secretary of the Interior, execute mortgages or deeds of trust to land, the title to which is held by the Tulalip Tribes or by the United States in trust for the Tulalip Tribes. Such land shall be subject to foreclosure and sale pursuant to the terms of such mortgage or deed of trust in accordance with the laws of the State of Washington. For the purpose of any foreclosure or sale proceeding, the Tulalip Tribes shall be regarded as vested with an unrestricted fee simple title to the land, the United States shall not be a necessary party to the foreclosure or sale proceeding, and any conveyance of the land pursuant to the foreclosure or sale proceeding shall divest the United States of title to the land. Title to any land redeemed or acquired by the Tulalip Tribes at such foreclosure or sale proceeding shall be taken in the name of the United States in trust for the tribes. Title to any land purchased by an individual Indian member of the Tulalip Tribes at such foreclosure sale or proceeding may, with the consent of the Secretary of the Interior, be taken in the name of the United States in trust for the individual Indian purchaser.


(d) Moneys or creditsAny moneys or credits received or credited to the Tulalip Tribes from the sale, exchange, mortgage, or granting of any security interest in any tribal land may be used for any tribal purpose.


(June 18, 1956, ch. 400, § 2, 70 Stat. 290; Pub. L. 91–274, § 1, June 2, 1970, 84 Stat. 301.)

Editorial Notes
Amendments1970—Pub. L. 91–274 designated existing provisions as subsec. (a), substituted the Tulalip Tribes for the Tulalip Board of Directors as the agency authorized to sell tribal lands, provided for the continuance of the trust or restricted status of such lands where the purchaser thereof is any member of the Tulalip Tribes, and struck out proviso that the proceeds from the sale of tribal lands acquired otherwise than by purchase be deposited in the U.S. Treasury to the credit of the Tulalip Tribes, and added subsecs. (b) to (d).



§ 403b. Lease of restricted lands in State of Washington
Notwithstanding any other provisions of law, with the consent in writing of the individual Indian, association of Indians, or Indian tribe concerned, any restricted Indian lands situated within the State of Washington may be leased for religious, educational, recreational, business, or public purposes, including, but not limited to, airports, experimental station, stockyards, warehouses, and grain elevators, for periods not to exceed twenty-five years under such rules and regulations as the Secretary of the Interior may prescribe: Provided, That nothing in this section or section 403c of this title shall be deemed to authorize such leases for the exploitation of any natural resources.
(Aug. 9, 1946, ch. 929, § 1, 60 Stat. 962.)

§ 403c. Identity of lessor; period of lease
Such leases may be made only by the individual Indian owner of the land or by the authorized representatives of the tribe or group of Indians to whom the land belongs, subject to the approval of the Secretary of the Interior or his authorized representative. Restricted allotments of deceased Indians, when the heirs or devisees cannot agree on a lease, may be leased for them in the manner prescribed by section 380 of this title. No lease shall be made by or on behalf of any tribe for a longer period than is or may be authorized by the tribal constitution, charter, or ordinances. Nothing contained in this section or section 403b of this title shall be construed to repeal any authority to lease restricted lands which any Indian, Indian tribe, or official of the Department of the Interior would have in the absence of such sections.
(Aug. 9, 1946, ch. 929, § 2, 60 Stat. 962.)

§ 404. Sale on petition of allottee or heirs
The lands, or any part thereof, allotted to any Indian, or any inherited interest therein, which can be sold under existing law by authority of the Secretary of the Interior, except the lands in Oklahoma and the States of Minnesota and South Dakota, may be sold on the petition of the allottee, or his heirs, on such terms and conditions and under such regulations as the Secretary of the Interior may prescribe; and the lands of a minor, or of a person deemed incompetent by the Secretary of the Interior to petition for himself, may be sold in the same manner, on the petition of the natural guardian in the case of infants, and in the case of Indians deemed incompetent as aforesaid, and of orphans without a natural guardian, on petition of a person designated for the purpose by the Secretary of the Interior. When any Indian who has received an allotment of land dies before the expiration of the trust period, the Secretary of the Interior shall ascertain the legal heirs of such Indian, and if satisfied of their ability to manage their own affairs shall cause to be issued in their names a patent in fee simple for said lands; but if he finds them incapable of managing their own affairs, the land may be sold as hereinbefore provided: Provided, That the proceeds derived from all sales hereunder shall be used, during the trust period, for the benefit of the allottee, or heir, so disposing of his interest, under the supervision of the Commissioner of Indian Affairs: And provided further, That upon the approval of any sale hereunder by the Secretary of the Interior, he shall cause a patent in fee to issue in the name of the purchaser for the lands so sold: And provided further, That nothing in this section shall apply to the States of Minnesota and South Dakota.
(May 29, 1908, ch. 216, § 1, 35 Stat. 444.)

Statutory Notes and Related Subsidiaries
Yakima Indian Reservation, WashingtonSpecial provisions for sale of interests of Indian minors in lands of the Yakima Indian reservation, in the State of Washington, whether by direct allotment or by inheritance, were made by act Mar. 27, 1908, ch. 107, 35 Stat. 49.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 405. Sale of allotment of noncompetent Indian
Any noncompetent Indian to whom a patent containing restrictions against alienation has been issued for an allotment of land in severalty, under any law or treaty, or who may have an interest in any allotment by inheritance, may sell or convey all or any part of such allotment or such inherited interest on such terms and conditions and under such rules and regulations as the Secretary of the Interior may prescribe, and the proceeds derived therefrom shall be used for the benefit of the allottee or heir so disposing of his land or interest, under the supervision of the Commissioner of Indian Affairs; and any conveyance made hereunder and approved by the Secretary of the Interior shall convey full title to the land or interest so sold, the same as if fee-simple patent had been issued to the allottee.
(Mar. 1, 1907, ch. 2285, 34 Stat. 1018.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 406. Sale of timber on lands held under trust(a) Deductions for administrative expenses; standards guiding salesThe timber on any Indian land held under a trust or other patent containing restrictions on alienations may be sold by the owner or owners with the consent of the Secretary of the Interior, and the proceeds from such sales, after deductions for administrative expenses to the extent permissible under section 413 of this title, shall be paid to the owner or owners or disposed of for their benefit under regulations to be prescribed by the Secretary of the Interior. It is the intention of Congress that a deduction for administrative expenses may be made in any case unless the deduction would violate a treaty obligation or amount to a taking of private property for public use without just compensation in violation of the fifth amendment to the Constitution. Sales of timber under this subsection shall be based upon a consideration of the needs and best interests of the Indian owner and his heirs. The Secretary shall take into consideration, among other things, (1) the state of growth of the timber and the need for maintaining the productive capacity of the land for the benefit of the owner and his heirs, (2) the highest and best use of the land, including the advisability and practicality of devoting it to other uses for the benefit of the owner and his heirs, and (3) the present and future financial needs of the owner and his heirs.


(b) Undivided interestsUpon the request of the owners of a majority Indian interest in land in which any undivided interest is held under a trust or other patent containing restrictions on alienations, the Secretary of the Interior is authorized to sell all undivided Indian trust or restricted interests in any part of the timber on such land.


(c) Unrestricted interestsUpon the request of the owner of an undivided but unrestricted interest in land in which there are trust or restricted Indian interests, the Secretary of the Interior is authorized to include such unrestricted interest in a sale of the trust or restricted Indian interests in timber sold pursuant to this section, and to perform any functions required of him by the contract of sale for both the restricted and the unrestricted interests, including the collection and disbursement of payments for timber and the deduction from such payments of sums in lieu of administrative expenses.


(d) Representation of minors and othersFor the purposes of this Act, the Secretary of the Interior is authorized to represent any Indian owner (1) who is a minor, (2) who has been adjudicated non compos mentis, (3) whose ownership interest in a decedent’s estate has not been determined, or (4) who cannot be located by the Secretary after a reasonable and diligent search and the giving of notice by publication.


(e) Emergency salesThe timber on any Indian land held under a trust or other patent containing restrictions on alienations may be sold by the Secretary of the Interior without the consent of the owners when in his judgment such action is necessary to prevent loss of values resulting from fire, insects, disease, windthrow, or other natural catastrophes.


(f) Change in status without affecting contractual obligationsA change from a trust or restricted status to an unrestricted status of any interest in timber that has been sold pursuant to this section shall not affect the obligations of the Secretary of the Interior under any contract of sale that is in effect at the time such change in status occurs.


(June 25, 1910, ch. 431, § 8, 36 Stat. 857; Pub. L. 88–301, Apr. 30, 1964, 78 Stat. 187.)

Editorial Notes

References in TextThis Act, referred to in subsec. (d), is act June 25, 1910, ch. 431, 36 Stat. 855, which enacted sections 47, 93, 151, 202, 337, 344a, 351, 352, 353, 372, 403, 406, 407, and 408 of this title, section 6a–1 of former Title 41, Public Contracts, and section 148 of Title 43, Public Lands, and amended sections 191, 312, 331, 333, and 336 of this title and sections 104 and 107 of former Title 18, Criminal Code and Criminal Procedure. Sections 104 and 107 of former Title 18 were repealed and restated as sections 1853 and 1856 of Title 18, Crimes and Criminal Procedure, by act June 25, 1948, ch. 645, 62 Stat. 683. Section 6a–1 of former Title 41 was repealed and restated as section 6102(e) of Title 41, Public Contracts, by Pub. L. 111–350, §§ 3, 7(b), Jan. 4, 2011, 124 Stat. 3677, 3855. For complete classification of this Act to the Code, see Tables.

Amendments1964—Pub. L. 88–301 designated existing provisions as subsec. (a), substituted “land” for “allotment”, “owner or owners” for “allottee” in two places, and “their benefit” for “his benefit”, and provided for deductions for administrative expenses from proceeds of sales without violation of treaty obligations or Constitutional compensation provision, for consideration of needs and best interests of owners and heirs, and for standards guiding sales, and added subsecs. (b) to (f).



§ 407. Sale of timber on unallotted lands
Under regulations prescribed by the Secretary of the Interior, the timber on unallotted trust land in Indian reservations or on other land held in trust for tribes may be sold in accordance with the principles of sustained-yield management or to convert the land to a more desirable use. After deduction, if any, for administrative expenses under section 413 of this title, the proceeds of the sale shall be used—(1) as determined by the governing bodies of the tribes concerned and approved by the Secretary, or

(2) in the absence of such a governing body, as determined by the Secretary for the tribe concerned.

(June 25, 1910, ch. 431, § 7, 36 Stat. 857; Pub. L. 88–301, Apr. 30, 1964, 78 Stat. 186; Pub. L. 100–580, § 13, Oct. 31, 1988, 102 Stat. 2936.)

Editorial Notes
Amendments1988—Pub. L. 100–580 amended section generally. Prior to amendment, section read as follows: “The timber on unallotted lands of any Indian reservation may be sold in accordance with the principles of sustained yield, or in order to convert the land to a more desirable use, under regulations to be prescribed by the Secretary of the Interior, and the proceeds from such sales, after deductions for administrative expenses pursuant to section 413 of this title, shall be used for the benefit of the Indians who are members of the tribe or tribes concerned in such manner as he may direct.”
1964—Pub. L. 88–301 substituted “timber” for “mature living and dead and down timber”, provided for sale of timber in accordance with principles of sustained yield or in order to convert the land to a more desirable use, provided for deductions for administrative expenses from proceeds of sales, made the Indians who were tribal members the beneficiaries instead of the Indians of the reservation, and struck out proviso which made section inapplicable to Minnesota and Wisconsin.



§§ 407a to 407c. Omitted
Editorial Notes
Codification
Section 407a, acts Mar. 4, 1933, ch. 275, § 1, 47 Stat. 1568; June 16, 1933, ch. 104, 48 Stat. 311; Mar. 5, 1934, ch. 46, 48 Stat. 397; May 6, 1936, ch. 340, 49 Stat. 1266, which related to modification of existing contracts for sale of tribal timber, was omitted on authority of act May 6, 1936, which provided that authority to modify existing contracts for sale of tribal timber expire on Sept. 4, 1936.
Section 407b, act Mar. 4, 1933, ch. 275, § 2, 47 Stat. 1569, which related to modification of contracts for sale of timber to individual allottee, was omitted in view of the expiration of section 407a of this title.
Section 407c, act Mar. 4, 1933, ch. 275, § 3, 47 Stat. 1569, which related to preference to indian labor in modified contracts, was omitted in view of the expiration of section 407a of this title.



§ 407d. Charges for special services to purchasers of timber
The Secretary of the Interior is authorized to charge purchasers of timber on Indian lands that are held by the United States in trust, or that are subject to restrictions against alienation or encumbrance imposed by the United States, for special services requested by the purchasers in connection with scaling, timber marking, or other activities under the contract of purchase that are in addition to the services otherwise provided by the Secretary, and the proceeds derived therefrom shall be deposited to the credit of the appropriation from which the special services were or will be provided.
(July 30, 1956, ch. 781, 70 Stat. 721.)

§ 408. Surrender of allotments by relinquishment for benefit of children
In any case where an Indian has an allotment of land, or any right, title, or interest in such an allotment, the Secretary of the Interior, in his discretion, may permit such Indian to surrender such allotment, or any right, title, or interest therein, by such formal relinquishment as may be prescribed by the Secretary of the Interior, for the benefit of any of his or her children to whom no allotment of land shall have been made; and thereupon the Secretary of the Interior shall cause the estate so relinquished to be allotted to such child or children subject to all conditions which attached to it before such relinquishment.
(June 25, 1910, ch. 431, § 3, 36 Stat. 856.)

§ 409. Sale of lands within reclamation projects
Any Indian allotted lands under any law or treaty without the power of alienation, and within a reclamation project approved by the Secretary of the Interior, may sell and convey any part thereof, under rules and regulations prescribed by the Secretary of the Interior, but such conveyance shall be subject to his approval, and when so approved shall convey full title to the purchaser the same as if final patent without restrictions had been issued to the allottee: Provided, That the consideration shall be placed in the Treasury of the United States, and used by the Commissioner of Indian Affairs to pay the construction charges that may be assessed against the unsold part of the allotment, and to pay the maintenance charges thereon during the trust period, and any surplus shall be a benefit running with the water right to be paid to the holder thereof.
(June 21, 1906, ch. 3504, 34 Stat. 327.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 409a. Sale of restricted lands; reinvestment in other restricted lands
Whenever any nontaxable land of a restricted Indian of the Five Civilized Tribes or of any other Indian tribe is sold to any State, county, or municipality for public-improvement purposes, or is acquired, under existing law, by any State, county, or municipality by condemnation or other proceedings for such public purposes, or is sold under existing law to any other person or corporation for other purposes, the money received for said land may, in the discretion and with the approval of the Secretary of the Interior, be reinvested in other lands selected by said Indian, and such land so selected and purchased shall be restricted as to alienation, lease, or incumbrance, and nontaxable in the same quantity and upon the same terms and conditions as the nontaxable lands from which the reinvested funds were derived, and such restrictions shall appear in the conveyance.
(Mar. 2, 1931, ch. 374, 46 Stat. 1471; June 30, 1932, ch. 333, 47 Stat. 474.)

Editorial Notes
Amendments1932—Act June 30, 1932, made section applicable to lands of any restricted Indian of any other Indian tribe, and provided for sale of lands to any State and acquisition by any State instead of only to and by the State of Oklahoma.



§ 410. Moneys from lease or sale of trust lands not liable for certain debts
No money accruing from any lease or sale of lands held in trust by the United States for any Indian shall become liable for the payment of any debt of, or claim against, such Indian contracted or arising during such trust period, or, in case of a minor, during his minority, except with the approval and consent of the Secretary of the Interior.
(June 21, 1906, ch. 3504, 34 Stat. 327.)

§ 411. Interest on moneys from proceeds of sale
The shares of money due minor Indians as their proportion of the proceeds from the sale of ceded or tribal Indian lands, whenever such shares have been withheld from their parents, legal guardians, or others, and retained in the United States Treasury by direction of the Secretary of the Interior, shall draw interest at the rate of 3 per centum per annum, unless otherwise provided for, from the period when such proceeds have been or shall be distributed per capita among the members of the tribe of which such minor is a member; and the Secretary of the Treasury is authorized and directed to allow interest on such unpaid amounts belonging to said minors as shall be certified by the Secretary of the Interior as entitled to draw interest under this section.
(June 21, 1906, ch. 3504, 34 Stat. 327.)

§ 412. Payment of taxes from share of allottee in tribal funds
In any case where the restrictions as to alienation have been removed with respect to any Indian allottee, or as to any portion of the lands of any Indian allottee, and such allottee as an individual, or as a member of any tribe, has an interest in any fund held by the United States beyond the amount by law chargeable to such Indian or tribe on account of advances, the Commissioner of Indian Affairs is authorized, prior to the date at which any penalties for the nonpayment of taxes would accrue under the laws of the State or Territory in which such land is situated, to pay such taxes and charge the amount thereof to such allottee, to be deducted from the share of such allottee in the final distribution or payment to him from such fund: Provided, That no such payment shall be made by said Commissioner where it is in excess of the amount which will ultimately be due said allottee.
(Mar. 1, 1907, ch. 2285, 34 Stat. 1016.)

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 412a. Exemption from taxation of lands subject to restrictions against alienation; determination of homestead
All homesteads, heretofore purchased out of the trust or restricted funds of individual Indians, are hereby declared to be instrumentalities of the Federal Government and shall be nontaxable until otherwise directed by Congress: Provided, That the title to such homesteads shall be held subject to restrictions against alienation or encumbrance except with the approval of the Secretary of the Interior: And provided further, That the Indian owner or owners shall select, with the approval of the Secretary of the Interior, either the agricultural and grazing lands, not exceeding a total of one hundred and sixty acres, or the village, town, or city property, not exceeding in cost $5,000, to be designated as a homestead.
(June 20, 1936, ch. 622, § 2, 49 Stat. 1542; May 19, 1937, ch. 227, 50 Stat. 188.)

Editorial Notes
Amendments1937—Act May 19, 1937, substituted “All homesteads” and “individual Indians” for “All lands the title to which is now held by an Indian subject to restrictions against alienation or encumbrance except with the consent or approval of the Secretary of the Interior” and “said Indian”, respectively, and inserted two provisos.



§ 413. Fees to cover cost of work performed for Indians
The Secretary of the Interior is hereby authorized, in his discretion, and under such rules and regulations as he may prescribe, to collect reasonable fees to cover the cost of any and all work performed for Indian tribes or for individual Indians, to be paid by vendees, lessees, or assignees, or deducted from the proceeds of sale, leases, or other sources of revenue: Provided, That the amounts so collected shall be covered into the Treasury as miscellaneous receipts, except when the expenses of the work are paid from Indian tribal funds, in which event they shall be credited to such funds.
(Feb. 14, 1920, ch. 75, § 1, 41 Stat. 415; Mar. 1, 1933, ch. 158, 47 Stat. 1417.)

Editorial Notes
Amendments1933—Act Mar. 1, 1933, substituted “to collect reasonable fees to cover the cost of any and all work performed for Indian tribes or individual Indians” for “to charge a reasonable fee for the work incident to the sale, leasing, or assigning of such lands, or in the sale of the timber, or in the administration of Indian forests” and “deducted from the proceeds of sale, leases, or other sources of revenue” for “from the proceeds of sales”, struck out introductory text “In the sale of all Indian allotments, or in leases, or assignment of leases covering, tribal or allotted lands for mineral, farming, grazing, business or other purposes, or in the sale of timber thereon” and provided for the use of discretion and the crediting of Indian tribal funds.



§ 414. Reservation of minerals in sale of Choctaw-Chickasaw lands
On and after August 25, 1937, in all sales of tribal lands of the Choctaw and Chickasaw Indians in Oklahoma provided for by existing law, the Secretary of the Interior is hereby authorized to offer such lands for sale subject to a reservation of the mineral rights therein, including oil and gas, for the benefit of said Indians, whenever in his judgment the interests of the Indians will best be served thereby.
(Aug. 25, 1937, ch. 778, 50 Stat. 810.)

§ 415. Leases of restricted lands(a) Authorized purposes; term; approval by SecretaryAny restricted Indian lands, whether tribally, or individually owned, may be leased by the Indian owners, with the approval of the Secretary of the Interior, for public, religious, educational, recreational, residential, or business purposes, including the development or utilization of natural resources in connection with operations under such leases, for grazing purposes, and for those farming purposes which require the making of a substantial investment in the improvement of the land for the production of specialized crops as determined by said Secretary. All leases so granted shall be for a term of not to exceed twenty-five years, except leases of land located outside the boundaries of Indian reservations in the State of New Mexico, leases of land on the Agua Caliente (Palm Springs) Reservation, the Dania Reservation, the Pueblo of Santa Ana (with the exception of the lands known as the “Santa Ana Pueblo Spanish Grant”), the reservation of the Confederated Tribes of the Warm Springs Reservation of Oregon, the Moapa Indian Reservation, the Swinomish Indian Reservation, the Southern Ute Reservation, the Fort Mojave Reservation, the Confederated Tribes of the Umatilla Indian Reservation, the Burns Paiute Reservation, the Coeur d’Alene Indian Reservation, the Kalispel Indian Reservation and land held in trust for the Kalispel Tribe of Indians, the Puyallup Tribe of Indians, the pueblo of Cochiti, Ohkay Owingeh pueblo, the pueblo of Pojoaque, the pueblo of Santa Clara, the pueblo of Tesuque, the pueblo of Zuni, the Hualapai Reservation, the Spokane Reservation, the San Carlos Apache Reservation, the Yavapai-Prescott Community Reservation, the Pyramid Lake Reservation, the Gila River Reservation, the Soboba Indian Reservation, the Viejas Indian Reservation, the Tulalip Indian Reservation, the Navajo Reservation, the Cabazon Indian Reservation, the Muckleshoot Indian Reservation and land held in trust for the Muckleshoot Indian Tribe, the Mille Lacs Indian Reservation with respect to a lease between an entity established by the Mille Lacs Band of Chippewa Indians and the Minnesota Historical Society, leases of the land comprising the Moses Allotment Numbered 8 and the Moses Allotment Numbered 10, Chelan County, Washington, and lands held in trust for the Las Vegas Paiute Tribe of Indians, and lands held in trust for the Twenty-nine Palms Band of Luiseno Mission Indians, and lands held in trust for the Reno Sparks Indian Colony, lands held in trust for the Torres Martinez Desert Cahuilla Indians, lands held in trust for the Guidiville Band of Pomo Indians of the Guidiville Indian Rancheria, lands held in trust for the Confederated Tribes of the Umatilla Indian Reservation, lands held in trust for the Confederated Tribes of the Warm Springs Reservation of Oregon, land held in trust for the Coquille Indian Tribe, land held in trust for the Confederated Tribes of Siletz Indians, land held in trust for the Confederated Tribes of the Coos, Lower Umpqua, and Siuslaw Indians, land held in trust for the Klamath Tribes, and land held in trust for the Burns Paiute Tribe, and lands held in trust for the Cow Creek Band of Umpqua Tribe of Indians, land held in trust for the Prairie Band Potawatomi Nation, lands held in trust for the Cherokee Nation of Oklahoma, land held in trust for the Fallon Paiute Shoshone Tribes, land held in trust for the Yurok Tribe, land held in trust for the Hopland Band of Pomo Indians of the Hopland Rancheria, lands held in trust for the Yurok Tribe, lands held in trust for the Hopland Band of Pomo Indians of the Hopland Rancheria, lands held in trust for the Confederated Tribes of the Colville Reservation, lands held in trust for the Cahuilla Band of Indians of California, lands held in trust for the Confederated Tribes of the Grand Ronde Community of Oregon, and the lands held in trust for the Confederated Salish and Kootenai Tribes of the Flathead Reservation, Montana, and leases to the Devils Lake Sioux Tribe, or any organization of such tribe, of land on the Devils Lake Sioux Reservation, land held in trust for the Crow Tribe of Montana, and which may be for a term of not to exceed ninety-nine years, and except leases of land held in trust for the Morongo Band of Mission Indians which may be for a term of not to exceed 50 years, and except leases of land for grazing purposes which may be for a term of not to exceed ten years. Leases for public, religious, educational, recreational, residential, or business purposes (except leases the initial term of which extends for more than seventy-four years) with the consent of both parties may include provisions authorizing their renewal for one additional term of not to exceed twenty-five years, and all leases and renewals shall be made under such terms and regulations as may be prescribed by the Secretary of the Interior. Prior to approval of any lease or extension of an existing lease pursuant to this section, the Secretary of the Interior shall first satisfy himself that adequate consideration has been given to the relationship between the use of the leased lands and the use of neighboring lands; the height, quality, and safety of any structures or other facilities to be constructed on such lands; the availability of police and fire protection and other services; the availability of judicial forums for all criminal and civil causes arising on the leased lands; and the effect on the environment of the uses to which the leased lands will be subject.


(b) Leases involving Tulalip TribesAny lease by the Tulalip Tribes, the Puyallup Tribe of Indians, the Swinomish Indian Tribal Community, or the Kalispel Tribe of Indians under subsection (a) of this section, except a lease for the exploitation of any natural resource, shall not require the approval of the Secretary of the Interior (1) if the term of the lease does not exceed fifteen years, with no option to renew, (2) if the term of the lease does not exceed thirty years, with no option to renew, and the lease is executed pursuant to tribal regulations previously approved by the Secretary of the Interior, or (3) if the term does not exceed seventy-five years (including options to renew), and the lease is executed under tribal regulations approved by the Secretary under this clause (3).


(c) Leases involving Hopi Tribe and Hopi Partitioned Lands Accommodation AgreementNotwithstanding subsection (a), a lease of land by the Hopi Tribe to Navajo Indians on the Hopi Partitioned Lands may be for a term of 75 years, and may be extended at the conclusion of the term of the lease.


(d) DefinitionsFor purposes of this section—(1) the term “Hopi Partitioned Lands” means lands located in the Hopi Partitioned Area, as defined in section 168.1(g) of title 25, Code of Federal Regulations (as in effect on October 11, 1996);

(2) the term “Navajo Indians” means members of the Navajo Tribe;

(3) the term “individually owned Navajo Indian allotted land” means a single parcel of land that—(A) is located within the jurisdiction of the Navajo Nation;

(B) is held in trust or restricted status by the United States for the benefit of Navajo Indians or members of another Indian tribe; and

(C) was—(i) allotted to a Navajo Indian; or

(ii) taken into trust or restricted status by the United States for an individual Indian;



(4) the term “interested party” means an Indian or non-Indian individual or corporation, or tribal or non-tribal government whose interests could be adversely affected by a tribal trust land leasing decision made by an applicable Indian tribe;

(5) the term “Navajo Nation” means the Navajo Nation government that is in existence on August 9, 1955, or its successor;

(6) the term “petition” means a written request submitted to the Secretary for the review of an action (or inaction) of an Indian tribe that is claimed to be in violation of the approved tribal leasing regulations;

(7) the term “Secretary” means the Secretary of the Interior;

(8) the term “tribal regulations” means regulations enacted in accordance with applicable tribal law and approved by the Secretary;

(9) the term “Indian tribe” has the meaning given such term in section 5130 of this title; and

(10) the term “individually owned allotted land” means a parcel of land that—(A)(i) is located within the jurisdiction of an Indian tribe; or

(ii) is held in trust or restricted status by the United States for the benefit of an Indian tribe or a member of an Indian tribe; and


(B) is allotted to a member of an Indian tribe.



(e) Leases of restricted lands for the Navajo Nation(1) Any leases by the Navajo Nation for purposes authorized under subsection (a), and any amendments thereto, including a lease for the exploration, development, or extraction of any mineral resources, shall not require the approval of the Secretary if the lease is executed under the tribal regulations approved by the Secretary under this subsection and the term of the lease does not exceed—(A) in the case of a business or agricultural lease, 99 years;

(B) in the case of a lease for public, religious, educational, recreational, or residential purposes, 75 years if such a term is provided for by the Navajo Nation through the promulgation of regulations; and

(C) in the case of a lease for the exploration, development, or extraction of any mineral resource (including geothermal resources), 25 years, except that—(i) any such lease may include an option to renew for 1 additional term of not to exceed 25 years; and

(ii) any such lease for the exploration, development, or extraction of an oil or gas resource shall be for a term of not to exceed 10 years, plus such additional period as the Navajo Nation determines to be appropriate in any case in which an oil or gas resource is produced in a paying quantity.



(2) Paragraph (1) shall not apply to individually owned Navajo Indian allotted land.

(3) The Secretary shall have the authority to approve or disapprove tribal regulations referred to under paragraph (1). The Secretary shall approve such tribal regulations if such regulations are consistent with the regulations of the Secretary under subsection (a), and any amendments thereto, and provide for an environmental review process. The Secretary shall review and approve or disapprove the regulations of the Navajo Nation within 120 days of the submission of such regulations to the Secretary. Any disapproval of such regulations by the Secretary shall be accompanied by written documentation that sets forth the basis for the disapproval. Such 120-day period may be extended by the Secretary after consultation with the Navajo Nation.

(4) If the Navajo Nation has executed a lease pursuant to tribal regulations under paragraph (1), the Navajo Nation shall provide the Secretary with—(A) a copy of the lease and all amendments and renewals thereto; and

(B) in the case of regulations or a lease that permits payment to be made directly to the Navajo Nation, documentation of the lease payments sufficient to enable the Secretary to discharge the trust responsibility of the United States under paragraph (5).


(5) The United States shall not be liable for losses sustained by any party to a lease executed pursuant to tribal regulations under paragraph (1), including the Navajo Nation. Nothing in this paragraph shall be construed to diminish the authority of the Secretary to take appropriate actions, including the cancellation of a lease, in furtherance of the trust obligation of the United States to the Navajo Nation.

(6)(A) An interested party may, after exhaustion of tribal remedies, submit, in a timely manner, a petition to the Secretary to review the compliance of the Navajo Nation with any regulations approved under this subsection. If upon such review the Secretary determines that the regulations were violated, the Secretary may take such action as may be necessary to remedy the violation, including rescinding the approval of the tribal regulations and reassuming responsibility for the approval of leases for Navajo Nation tribal trust lands.

(B) If the Secretary seeks to remedy a violation described in subparagraph (A), the Secretary shall—(i) make a written determination with respect to the regulations that have been violated;

(ii) provide the Navajo Nation with a written notice of the alleged violation together with such written determination; and

(iii) prior to the exercise of any remedy or the rescission of the approval of the regulation involved and the reassumption of the lease approval responsibility, provide the Navajo Nation with a hearing on the record and a reasonable opportunity to cure the alleged violation.




(f) Leases involving Gila River Indian Community Reservation; arbitration of disputesAny contract, including a lease or construction contract, affecting land within the Gila River Indian Community Reservation may contain a provision for the binding arbitration of disputes arising out of such contract. Such contracts shall be considered within the meaning of “commerce” as defined and subject to the provisions of section 1 of title 9. Any refusal to submit to arbitration pursuant to a binding agreement for arbitration or the exercise of any right conferred by title 9 to abide by the outcome of arbitration pursuant to the provisions of chapter 1 of title 9, sections 1 through 14, shall be deemed to be a civil action arising under the Constitution, laws or treaties of the United States within the meaning of section 1331 of title 28.


(g) Lease of tribally-owned land by Assiniboine and Sioux Tribes of the Fort Peck Reservation(1) In generalNotwithstanding subsection (a) and any regulations under part 162 of title 25, Code of Federal Regulations (or any successor regulation), subject to paragraph (2), the Assiniboine and Sioux Tribes of the Fort Peck Reservation may lease to the Northern Border Pipeline Company tribally-owned land on the Fort Peck Indian Reservation for 1 or more interstate gas pipelines.


(2) ConditionsA lease entered into under paragraph (1)—(A) shall commence during fiscal year 2011 for an initial term of 25 years;

(B) may be renewed for an additional term of 25 years; and

(C) shall specify in the terms of the lease an annual rental rate—(i) which rate shall be increased by 3 percent per year on a cumulative basis for each 5-year period; and

(ii) the adjustment of which in accordance with clause (i) shall be considered to satisfy any review requirement under part 162 of title 25, Code of Federal Regulations (or any successor regulation).




(h) Tribal approval of leases(1) In generalAt the discretion of any Indian tribe, any lease by the Indian tribe for the purposes authorized under subsection (a) (including any amendments to subsection (a)), except a lease for the exploration, development, or extraction of any mineral resources, shall not require the approval of the Secretary, if the lease is executed under the tribal regulations approved by the Secretary under this subsection and the term of the lease does not exceed—(A) in the case of a business or agricultural lease, 25 years, except that any such lease may include an option to renew for up to 2 additional terms, each of which may not exceed 25 years; and

(B) in the case of a lease for public, religious, educational, recreational, or residential purposes, 75 years, if such a term is provided for by the regulations issued by the Indian tribe.


(2) Allotted landParagraph (1) shall not apply to any lease of individually owned Indian allotted land.


(3) Authority of Secretary over tribal regulations(A) In generalThe Secretary shall have the authority to approve or disapprove any tribal regulations issued in accordance with paragraph (1).


(B) Considerations for approvalThe Secretary shall approve any tribal regulation issued in accordance with paragraph (1), if the tribal regulations—(i) are consistent with any regulations issued by the Secretary under subsection (a) (including any amendments to the subsection or regulations); and

(ii) provide for an environmental review process that includes—(I) the identification and evaluation of any significant effects of the proposed action on the environment; and

(II) a process for ensuring that—(aa) the public is informed of, and has a reasonable opportunity to comment on, any significant environmental impacts of the proposed action identified by the Indian tribe; and

(bb) the Indian tribe provides responses to relevant and substantive public comments on any such impacts before the Indian tribe approves the lease.




(C) Technical assistanceThe Secretary may provide technical assistance, upon request of the Indian tribe, for development of a regulatory environmental review process under subparagraph (B)(ii).


(D) Indian Self-Determination ActThe technical assistance to be provided by the Secretary pursuant to subparagraph (C) may be made available through contracts, grants, or agreements entered into in accordance with, and made available to entities eligible for, such contracts, grants, or agreements under the Indian Self-Determination Act (25 U.S.C. 450 et seq.).33 See References in Text note below.



(4) Review process(A) In generalNot later than 120 days after the date on which the tribal regulations described in paragraph (1) are submitted to the Secretary, the Secretary shall review and approve or disapprove the regulations.


(B) Written documentationIf the Secretary disapproves the tribal regulations described in paragraph (1), the Secretary shall include written documentation with the disapproval notification that describes the basis for the disapproval.


(C) ExtensionThe deadline described in subparagraph (A) may be extended by the Secretary, after consultation with the Indian tribe.



(5) Federal environmental reviewNotwithstanding paragraphs (3) and (4), if an Indian tribe carries out a project or activity funded by a Federal agency, the Indian tribe shall have the authority to rely on the environmental review process of the applicable Federal agency rather than any tribal environmental review process under this subsection.


(6) DocumentationIf an Indian tribe executes a lease pursuant to tribal regulations under paragraph (1), the Indian tribe shall provide the Secretary with—(A) a copy of the lease, including any amendments or renewals to the lease; and

(B) in the case of tribal regulations or a lease that allows for lease payments to be made directly to the Indian tribe, documentation of the lease payments that are sufficient to enable the Secretary to discharge the trust responsibility of the United States under paragraph (7).


(7) Trust responsibility(A) In generalThe United States shall not be liable for losses sustained by any party to a lease executed pursuant to tribal regulations under paragraph (1).


(B) Authority of SecretaryPursuant to the authority of the Secretary to fulfill the trust obligation of the United States to the applicable Indian tribe under Federal law (including regulations), the Secretary may, upon reasonable notice from the applicable Indian tribe and at the discretion of the Secretary, enforce the provisions of, or cancel, any lease executed by the Indian tribe under paragraph (1).



(8) Compliance(A) In generalAn interested party, after exhausting of any applicable tribal remedies, may submit a petition to the Secretary, at such time and in such form as the Secretary determines to be appropriate, to review the compliance of the applicable Indian tribe with any tribal regulations approved by the Secretary under this subsection.


(B) ViolationsIf, after carrying out a review under subparagraph (A), the Secretary determines that the tribal regulations were violated, the Secretary may take any action the Secretary determines to be necessary to remedy the violation, including rescinding the approval of the tribal regulations and reassuming responsibility for the approval of leases of tribal trust lands.


(C) DocumentationIf the Secretary determines that a violation of the tribal regulations has occurred and a remedy is necessary, the Secretary shall—(i) make a written determination with respect to the regulations that have been violated;

(ii) provide the applicable Indian tribe with a written notice of the alleged violation together with such written determination; and

(iii) prior to the exercise of any remedy, the rescission of the approval of the regulation involved, or the reassumption of lease approval responsibilities, provide the applicable Indian tribe with—(I) a hearing that is on the record; and

(II) a reasonable opportunity to cure the alleged violation.




(9) Savings clauseNothing in this subsection shall affect subsection (e) or any tribal regulations issued under that subsection.



(Aug. 9, 1955, ch. 615, § 1, 69 Stat. 539; Pub. L. 86–326, Sept. 21, 1959, 73 Stat. 597; Pub. L. 86–505, § 2, June 11, 1960, 74 Stat. 199; Pub. L. 87–375, Oct. 4, 1961, 75 Stat. 804; Pub. L. 87–785, Oct. 10, 1962, 76 Stat. 805; Pub. L. 88–167, Nov. 4, 1963, 77 Stat. 301; Pub. L. 89–408, Apr. 27, 1966, 80 Stat. 132; Pub. L. 90–182, Dec. 8, 1967, 81 Stat. 559; Pub. L. 90–184, Dec. 10, 1967, 81 Stat. 560; Pub. L. 90–335, § 1(f), June 10, 1968, 82 Stat. 175; Pub. L. 90–355, June 20, 1968, 82 Stat. 242; Pub. L. 90–534, § 6, Sept. 28, 1968, 82 Stat. 884; Pub. L. 90–570, Oct. 12, 1968, 82 Stat. 1003; Pub. L. 91–274, §§ 2, 3, June 2, 1970, 84 Stat. 302; Pub. L. 91–275, §§ 1, 2, June 2, 1970, 84 Stat. 303; Pub. L. 91–557, § 8, Dec. 17, 1970, 84 Stat. 1468; Pub. L. 92–182, § 6, Dec. 15, 1971, 85 Stat. 626; Pub. L. 92–431, Sept. 26, 1972, 86 Stat. 723; Pub. L. 92–472, § 7, Oct. 9, 1972, 86 Stat. 788; Pub. L. 92–488, § 4, Oct. 13, 1972, 86 Stat. 806; Pub. L. 96–216, Mar. 27, 1980, 94 Stat. 125; Pub. L. 96–491, § 3, Dec. 2, 1980, 94 Stat. 2564; Pub. L. 97–459, title I, § 107, Jan. 12, 1983, 96 Stat. 2516; Pub. L. 98–70, Aug. 8, 1983, 97 Stat. 401; Pub. L. 98–203, § 1(c), Dec. 2, 1983, 97 Stat. 1384; Pub. L. 99–221, § 2, Dec. 26, 1985, 99 Stat. 1735; Pub. L. 99–389, § 3(a), Aug. 23, 1986, 100 Stat. 829; Pub. L. 99–500, § 101(h) [title I, § 122], Oct. 18, 1986, 100 Stat. 1783–242, 1783–267, and Pub. L. 99–591, § 101(h) [title I, § 122], Oct. 30, 1986, 100 Stat. 3341–242, 3341–267; Pub. L. 99–575, § 5, Oct. 28, 1986, 100 Stat. 3246; Pub. L. 101–630, title II, § 201, Nov. 28, 1990, 104 Stat. 4532; Pub. L. 102–497, § 5, Oct. 24, 1992, 106 Stat. 3255; Pub. L. 103–435, § 5, Nov. 2, 1994, 108 Stat. 4569; Pub. L. 104–301, § 9, Oct. 11, 1996, 110 Stat. 3652; Pub. L. 105–256, § 1, Oct. 14, 1998, 112 Stat. 1896; Pub. L. 106–216, § 1(a), June 20, 2000, 114 Stat. 343; Pub. L. 106–568, title XII, § 1203, Dec. 27, 2000, 114 Stat. 2934; Pub. L. 107–102, § 1, Dec. 27, 2001, 115 Stat. 974; Pub. L. 107–159, Apr. 4, 2002, 116 Stat. 122; Pub. L. 107–331, title X, § 1002(a), Dec. 13, 2002, 116 Stat. 2869; Pub. L. 108–199, div. H, § 149, Jan. 23, 2004, 118 Stat. 446; Pub. L. 109–147, § 1(a), Dec. 22, 2005, 119 Stat. 2679; Pub. L. 109–221, title II, § 202(a), May 12, 2006, 120 Stat. 340; Pub. L. 110–453, title II, §§ 202, 204, 205(a), Dec. 2, 2008, 122 Stat. 5029; Pub. L. 111–334, § 1, Dec. 22, 2010, 124 Stat. 3582; Pub. L. 111–336, § 1, Dec. 22, 2010, 124 Stat. 3587; Pub. L. 111–381, § 1, Jan. 4, 2011, 124 Stat. 4133; Pub. L. 112–151, § 2, July 30, 2012, 126 Stat. 1150; Pub. L. 115–227, § 2, Aug. 1, 2018, 132 Stat. 1626; Pub. L. 115–325, title II, §§ 205(a), 206, Dec. 18, 2018, 132 Stat. 4464.)

Editorial Notes

References in TextThe Indian Self-Determination Act (25 U.S.C. 450 et seq.), referred to in subsec. (h)(3)(D), probably means title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which was classified principally to part A (§ 450f et seq.) of subchapter II of chapter 14 of this title prior to editorial reclassification as subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Pub. L. 99–591 is a corrected version of Pub. L. 99–500.

Amendments2018—Subsec. (a). Pub. L. 115–325, § 206, inserted “, land held in trust for the Crow Tribe of Montana” after “Devils Lake Sioux Reservation”.
Pub. L. 115–227 substituted “Puyallup Tribe of Indians,” for “Puyallup Tribe of Indians,,” and “the land comprising the Moses Allotment Numbered 8” for “the the lands comprising the Moses Allotment Numbered 8”, inserted “Ohkay Owingeh pueblo,” after “Cochiti,” and “the pueblo of Santa Clara,” after “Pojoaque,”, and struck out “lands held in trust for the Pueblo of Santa Clara,” after “Fallon Paiute Shoshone Tribes,” and “lands held in trust for Ohkay Owingeh Pueblo” after “Devils Lake Sioux Reservation, and”.
Subsec. (e)(1). Pub. L. 115–325, § 205(a)(1), substituted “including a lease for” for “except a lease for” in introductory provisions.
Subsec. (e)(1)(A). Pub. L. 115–325, § 205(a)(2), added subpar. (A) and struck out former subpar. (A) which read as follows: “in the case of a business or agricultural lease, 25 years, except that any such lease may include an option to renew for up to two additional terms, each of which may not exceed 25 years; and”.
Subsec. (e)(1)(C). Pub. L. 115–325, § 205(a)(3), (4), added subpar. (C).
2012—Subsec. (d)(4). Pub. L. 112–151, § 2(1)(A), substituted “an applicable Indian tribe” for “the Navajo Nation”.
Subsec. (d)(6). Pub. L. 112–151, § 2(1)(B), substituted “an Indian tribe” for “the Navajo Nation”.
Subsec. (d)(8). Pub. L. 112–151, § 2(1)(D)(i), (ii), struck out “the Navajo Nation” before “regulations” and substituted “with applicable tribal law” for “with Navajo Nation law”.
Subsec. (d)(9), (10). Pub. L. 112–151, § 2(1)(C), (D)(iii), (E), added pars. (9) and (10).
Subsec. (h). Pub. L. 112–151, § 2(2), added subsec. (h).
2011—Subsec. (a). Pub. L. 111–381 inserted “and lands held in trust for Ohkay Owingeh Pueblo” after “of land on the Devils Lake Sioux Reservation,”.
2010—Subsec. (a). Pub. L. 111–336, § 1(1), inserted “and land held in trust for the Kalispel Tribe of Indians, the Puyallup Tribe of Indians,” after “the Kalispel Indian Reservation”.
Pub. L. 111–334 inserted “land held in trust for the Coquille Indian Tribe, land held in trust for the Confederated Tribes of Siletz Indians, land held in trust for the Confederated Tribes of the Coos, Lower Umpqua, and Siuslaw Indians, land held in trust for the Klamath Tribes, and land held in trust for the Burns Paiute Tribe,” after “lands held in trust for the Confederated Tribes of the Warm Springs Reservation of Oregon,”.
Subsec. (b). Pub. L. 111–336, § 1(2), inserted “, the Puyallup Tribe of Indians, the Swinomish Indian Tribal Community, or the Kalispel Tribe of Indians” after “Tulalip Tribes”.
2008—Subsec. (a). Pub. L. 110–453, § 205(a), inserted “and lands held in trust for the Cow Creek Band of Umpqua Tribe of Indians,” after “lands held in trust for the Confederated Tribes of the Warm Springs Reservation of Oregon,”.
Pub. L. 110–453, § 204, inserted “and except leases of land held in trust for the Morongo Band of Mission Indians which may be for a term of not to exceed 50 years,” after “which may be for a term of not to exceed ninety-nine years,”.
Subsec. (f). Pub. L. 110–453, § 202, substituted “lease or construction contract, affecting” for “lease, affecting”.
2006—Subsec. (a). Pub. L. 109–221, in second sentence, substituted “Moapa Indian Reservation” for “Moapa Indian reservation” and “the lands comprising the Moses Allotment Numbered 8 and the Moses Allotment Numbered 10, Chelan County, Washington,” for “lands comprising the Moses Allotment Numbered 10, Chelan County, Washington,,” and inserted “the Confederated Tribes of the Umatilla Indian Reservation,” before “the Burns Paiute Reservation”, “the” before “Yavapai-Prescott”, “the Muckleshoot Indian Reservation and land held in trust for the Muckleshoot Indian Tribe,” after “the Cabazon Indian Reservation,”, “land held in trust for the Prairie Band Potawatomi Nation,” before “lands held in trust for the Cherokee Nation of Oklahoma”, “land held in trust for the Fallon Paiute Shoshone Tribes,” before “lands held in trust for the Pueblo of Santa Clara”, and “land held in trust for the Yurok Tribe, land held in trust for the Hopland Band of Pomo Indians of the Hopland Rancheria,” after “Pueblo of Santa Clara,”.
2005—Subsec. (f). Pub. L. 109–147 substituted “Any contract, including a lease, affecting land” for “Any lease entered into under sections 415 to 415d of this title, or any contract entered into under section 81 of this title, affecting land”, “such contract” for “such lease or contract”, and “Such contracts” for “Such leases or contracts entered into pursuant to such Acts”.
2004—Subsec. (g). Pub. L. 108–199 added subsec. (g).
2002—Subsec. (a). Pub. L. 107–331 inserted “lands held in trust for the Yurok Tribe, lands held in trust for the Hopland Band of Pomo Indians of the Hopland Rancheria,” after “Pueblo of Santa Clara,”.
Subsec. (f). Pub. L. 107–159 added subsec. (f).
2001—Subsec. (a). Pub. L. 107–102 inserted “, the reservation of the Confederated Tribes of the Warm Springs Reservation of Oregon,” after “Spanish Grant’)” and “lands held in trust for the Confederated Tribes of the Warm Springs Reservation of Oregon” before “, lands held in trust for the Cherokee Nation of Oklahoma”.
2000—Subsec. (a). Pub. L. 106–216 inserted “lands held in trust for the Torres Martinez Desert Cahuilla Indians, lands held in trust for the Guidiville Band of Pomo Indians of the Guidiville Indian Rancheria, lands held in trust for the Confederated Tribes of the Umatilla Indian Reservation” after “Sparks Indian Colony,”.
Subsec. (d)(3) to (8). Pub. L. 106–568, § 1203(1), added pars. (3) to (8).
Subsec. (e). Pub. L. 106–568, § 1203(2), added subsec. (e).
1998—Subsec. (a). Pub. L. 105–256, in second sentence, inserted “the Cabazon Indian Reservation,” after “the Navajo Reservation,” and “lands held in trust for the Confederated Tribes of the Grand Ronde Community of Oregon,” after “lands held in trust for the Cahuilla Band of Indians of California,”.
1996—Subsecs. (c), (d). Pub. L. 104–301 added subsecs. (c) and (d).
1994—Subsec. (a). Pub. L. 103–435 inserted “the Viejas Indian Reservation,” after “Soboba Indian Reservation,” in second sentence.
1992—Subsec. (a). Pub. L. 102–497, in second sentence, inserted “lands held in trust for the Pueblo of Santa Clara, lands held in trust for the Confederated Tribes of the Colville Reservation, lands held in trust for the Cahuilla Band of Indians of California,” after “Oklahoma,”.
1990—Subsec. (a). Pub. L. 101–630 inserted “the Mille Lacs Indian Reservation with respect to a lease between an entity established by the Mille Lacs Band of Chippewa Indians and the Minnesota Historical Society,” after “the Navajo Reservation,”.
1986—Subsec. (a). Pub. L. 99–575 inserted “the Pueblo of Santa Ana (with the exception of the lands known as the ‘Santa Ana Pueblo Spanish Grant’)” after “the Dania Reservation,”.
Pub. L. 99–389 inserted “, and lands held in trust for the Reno Sparks Indian Colony,”.
Subsec. (b). Pub. L. 99–500 and Pub. L. 99–591 added cl. (3).
1985—Pub. L. 99–221 inserted “, lands held in trust for the Cherokee Nation of Oklahoma,”.
1983—Subsec. (a). Pub. L. 98–203 inserted “, and lands held in trust for the Las Vegas Paiute Tribe of Indians,”.
Pub. L. 98–70 inserted “, and lands held in trust for the Twenty-nine Palms Band of Luiseno Mission Indians, and the lands held in trust for the Confederated Salish and Kootenai Tribes of the Flathead Reservation, Montana”.
Pub. L. 97–459 struck out “and” before “leases of land on the Agua Caliente” and authorized ninety-nine year leases of land on the Devils Lake Sioux Reservation to the Devils Lake Sioux Tribe or any organization of such tribe.
1980—Subsec. (a). Pub. L. 96–491 inserted “the Moapa Indian reservation”.
Pub. L. 96–216 inserted provisions relating to lands comprising the Moses Allotment Numbered 10, Chelan County, Washington.
1972—Subsec. (a). Pub. L. 92–488 inserted “the Burns Paiute Reservation,” after “the Fort Mojave Reservation,”.
Pub. L. 92–472 inserted “the Coeur d’Alene Indian Reservation,” after “the Fort Mojave Reservation,”.
Pub. L. 92–431 inserted provision excepting leases of land located outside the boundaries of Indian reservations in State of New Mexico from the twenty-five year time limit.
1971—Subsec. (a). Pub. L. 92–182 inserted “the Kalispel Indian Reservation” after “the Fort Mojave Reservation”.
1970—Subsec. (a). Pub. L. 91–557 inserted “the Soboba Indian Reservation,” after “Gila River Reservation,”.
Pub. L. 91–275 inserted “Yavapai-Prescott Community Reservation,” after “San Carlos Apache Reservation,” and inserted list of factors that the Secretary must consider before approving a lease or an extension of an existing lease.
Pub. L. 91–274, §§ 2, 3, designated existing provisions as subsec. (a) and inserted “the Tulalip Indian Reservation,” after “the Gila River Reservation,”.
Subsec. (b). Pub. L. 91–274, § 3, added subsec. (b).
1968—Pub. L. 90–570 inserted “the pueblo of Cochiti, the pueblo of Pojoaque, the pueblo of Tesuque, the pueblo of Zuni,” after “Fort Mojava Reservation,”.
Pub. L. 90–534 inserted “the Swinomish Indian Reservation,” after “Dania Reservation,”.
Pub. L. 90–355 inserted “the Hualapai Reservation,” after “Fort Mojave Reservation,”.
Pub. L. 90–335 inserted “the Spokane Reservation,” after “the Fort Mojave Reservation”.
1967—Pub. L. 90–184 inserted “the San Carlos Apache Reservation” after “Fort Mojave Reservation”.
Pub. L. 90–182 inserted “the Gila Reservation,” after “Pyramid Lake Reservation”.
1966—Pub. L. 89–408 inserted “the Pyramid Lake Reservation” after “Fort Mojave Reservation,”.
1963—Pub. L. 88–167 inserted “the Fort Mojave Reservation,” after “Southern Ute Reservation”.
1962—Pub. L. 87–785 authorized leases for not more than 99 years of lands on Southern Ute Reservation.
1961—Pub. L. 87–375 authorized longer term leases of Indian lands on Dania Reservation and excepted from renewal leases the initial term of which extends for more than 74 years.
1960—Pub. L. 86–505 authorized leases for not more than 99 years of lands on Navajo Reservation.
1959—Pub. L. 86–326 substituted “except leases of land on the Agua Caliente (Palm Springs) Reservation which may be for a term of not to exceed ninety-nine years, and except leases of land for grazing purposes which may” for “excepting leases for grazing purposes, which shall”, in second sentence.

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentPub. L. 110–453, title II, § 205(b), Dec. 2, 2008, 122 Stat. 5030, provided that: “The amendment made by subsection (a) [amending this section] shall apply to any lease entered into or renewed after the date of the enactment of this Act [Dec. 2, 2008].”


Effective Date of 2006 AmendmentPub. L. 109–221, title II, § 202(b), May 12, 2006, 120 Stat. 341, provided that: “The amendments made by subsection (a) [amending this section] shall apply to any lease entered into or renewed after the date of enactment of this Act [May 12, 2006].”


Effective Date of 2005 AmendmentPub. L. 109–147, § 1(b), Dec. 22, 2005, 119 Stat. 2679, provided that: “The amendments made by subsection (a) [amending this section] shall take effect as if included in Public Law 107–159 (116 Stat. 122).”


Effective Date of 2002 AmendmentPub. L. 107–331, title X, § 1002(b), Dec. 13, 2002, 116 Stat. 2870, provided that: “The amendment made by subsection (a) [amending this section] shall apply to any lease entered into or renewed after the date of the enactment of this title [Dec. 13, 2002].”


Effective Date of 2001 AmendmentPub. L. 107–102, § 3, Dec. 27, 2001, 115 Stat. 975, provided that: “This Act [amending this section] shall take effect as of April 12, 2000.”


Effective Date of 2000 AmendmentPub. L. 106–216, § 1(b), June 20, 2000, 114 Stat. 343, provided that: “The amendment made by subsection (a) [amending this section] shall apply to any lease entered into or renewed after the date of the enactment of this Act [June 20, 2000].”


Effective Date of 1986 AmendmentPub. L. 99–575, § 6(a), Oct. 28, 1986, 100 Stat. 3246, provided in part that the amendment made by Pub. L. 99–575 is effective Oct. 28, 1986.

Short Title of 2012 AmendmentPub. L. 112–151, § 1, July 30, 2012, 126 Stat. 1150, provided that: “This Act [amending this section] may be cited as the ‘Helping Expedite and Advance Responsible Tribal Home Ownership Act of 2012’ or the ‘HEARTH Act of 2012’.”


Short Title of 2000 AmendmentPub. L. 106–568, title XII, § 1201, Dec. 27, 2000, 114 Stat. 2933, provided that: “This title [amending this section and enacting provisions set out as a note under this section] may be cited as the ‘Navajo Nation Trust Land Leasing Act of 2000’.”


Short Title of 1985 AmendmentPub. L. 99–221, § 1, Dec. 26, 1985, 99 Stat. 1735, provided that: “This Act [amending this section, section 450i of this title, section 3121 of Title 26, Internal Revenue Code, and section 410 of Title 42, The Public Health and Welfare, and enacting a provision set out as a note under section 410 of Title 42] may be cited as the ‘Cherokee Leasing Act’.”


Congressional Findings and Declaration of PurposesPub. L. 106–568, title XII, § 1202, Dec. 27, 2000, 114 Stat. 2933, provided that:
“(a) Findings.—Recognizing the special relationship between the United States and the Navajo Nation and its members, and the Federal responsibility to the Navajo people, Congress finds that—“(1) the third clause of section 8, Article I of the United States Constitution provides that ‘The Congress shall have Power * * * to regulate Commerce * * * with Indian tribes’, and, through this and other constitutional authority, Congress has plenary power over Indian affairs;

“(2) Congress, through statutes, treaties, and the general course of dealing with Indian tribes, has assumed the responsibility for the protection and preservation of Indian tribes and their resources;

“(3) the United States has a trust obligation to guard and preserve the sovereignty of Indian tribes in order to foster strong tribal governments, Indian self-determination, and economic self-sufficiency;

“(4) pursuant to the first section of the Act of August 9, 1955 (25 U.S.C. 415), Congress conferred upon the Secretary of the Interior the power to promulgate regulations governing tribal leases and to approve tribal leases for tribes according to regulations promulgated by the Secretary;

“(5) the Secretary of the Interior has promulgated the regulations described in paragraph (4) at part 162 of title 25, Code of Federal Regulations;

“(6) the requirement that the Secretary approve leases for the development of Navajo trust lands has added a level of review and regulation that does not apply to the development of non-Indian land; and

“(7) in the global economy of the 21st Century, it is crucial that individual leases of Navajo trust lands not be subject to Secretarial approval and that the Navajo Nation be able to make immediate decisions over the use of Navajo trust lands.


“(b) Purposes.—The purposes of this title [see Short Title of 2000 Amendment note above] are as follows:“(1) To establish a streamlined process for the Navajo Nation to lease trust lands without having to obtain the approval of the Secretary of the Interior for individual leases, except leases for exploration, development, or extraction of any mineral resources.

“(2) To authorize the Navajo Nation, pursuant to tribal regulations, which must be approved by the Secretary, to lease Navajo trust lands without the approval of the Secretary of the Interior for the individual leases, except leases for exploration, development, or extraction of any mineral resources.

“(3) To revitalize the distressed Navajo Reservation by promoting political self-determination, and encouraging economic self-sufficiency, including economic development that increases productivity and the standard of living for members of the Navajo Nation.

“(4) To maintain, strengthen, and protect the Navajo Nation’s leasing power over Navajo trust lands.

“(5) To ensure that the United States is faithfully executing its trust obligation to the Navajo Nation by maintaining Federal supervision through oversight of and record keeping related to leases of Navajo Nation tribal trust lands.”







§ 415a. Lease of lands of deceased Indians for benefit of heirs or devisees
Restricted lands of deceased Indians may be leased under sections 415 to 415d of this title, for the benefit of their heirs or devisees, in the circumstances and by the persons prescribed in section 380 of this title: Provided, That if the authority of the Secretary under this section is delegated to any subordinate official, then any heir or devisee shall have the right to appeal the action of any such official to the Secretary under such rules and regulations as he may prescribe.
(Aug. 9, 1955, ch. 615, § 2, 69 Stat. 539.)

§ 415b. Advance payment of rent or other consideration
No rent or other consideration for the use of land leased under sections 415 to 415d of this title shall be paid or collected more than one year in advance, unless so provided in the lease.
(Aug. 9, 1955, ch. 615, § 4, 69 Stat. 540.)

§ 415c. Approval of leases
The Secretary of the Interior shall approve no lease pursuant to sections 415 to 415d of this title that contains any provision that will prevent or delay a termination of Federal trust responsibilities with respect to the land during the term of the lease.
(Aug. 9, 1955, ch. 615, § 5, 69 Stat. 540.)

§ 415d. Lease of restricted lands under other laws unaffected
Nothing contained in sections 415 to 415d of this title shall be construed to repeal any authority to lease restricted Indian lands conferred by or pursuant to any other provision of law.
(Aug. 9, 1955, ch. 615, § 6, 69 Stat. 540.)

§ 416. Leases of trust or restricted lands on San Xavier and Salt River Pima-Maricopa Indian Reservations for public, religious, educational, recreational, residential, business, farming or grazing purposes
Any trust or restricted Indian lands, whether tribally or individually owned, located on the San Xavier Indian Reservation and the Salt River Pima-Maricopa Indian Reservation, in the State of Arizona, may be leased by the Indian owners, with the approval of the Secretary of the Interior, for public, religious, educational, recreational, residential, business, farming or grazing purposes, including the development or utilization of natural resources in connection with operations under such leases, but no lease shall be executed under sections 416 to 416j of this title for purposes that are subject to the laws governing mining leases on Indian lands. The term of a grazing lease shall not exceed ten years, the term of a farming lease that does not require the making of a substantial investment in the improvement of the land shall not exceed ten years, and the term of a farming lease that requires the making of a substantial investment in the improvement of the land shall not exceed forty years. The term of any other lease shall not exceed ninety-nine years. No lease shall contain an option to renew which, if exercised, will extend the total term beyond the maximum term permitted by sections 416 to 416j of this title. The Secretary of the Interior shall not approve any lease with a term that is longer than is necessary in his judgment to obtain maximum economic benefits for the Indian owners.
(Pub. L. 89–715, § 1, Nov. 2, 1966, 80 Stat. 1112.)

§ 416a. Lease provisions(a) Covenant not to cause waste, etc.Every lease entered into under section 416 of this title shall contain a covenant on the part of the lessee that he will not commit or permit on the leased land any act which causes waste or a nuisance or which creates a hazard to health of persons or to property, wherever such persons or property may be.


(b) Judicial enforcementThe State of Arizona, or any political subdivision thereof contiguous with the San Xavier or Salt River Pima-Maricopa Indian Reservation, may bring suit, without regard to the amount in controversy, in the United States District Court for the District of Arizona to abate or enjoin any violation of the covenant required under subsection (a): Provided, That if, by reason of the citizenship of the parties and the law applicable to the cause of action, the District Court finds it lacks jurisdiction to hear and determine such suit, it may be brought in any court of competent jurisdiction of the State of Arizona.


(c) Binding arbitration of disputesAny contract, including a lease, affecting land within the Salt River Pima-Maricopa Indian Reservation may contain a provision for the binding arbitration of disputes arising out of such contract. Such contracts shall be considered within the meaning of “commerce” as defined and subject to the provisions of section 1 of title 9. Any refusal to submit to arbitration pursuant to a binding agreement for arbitration or the exercise of any right conferred by title 9 to abide by the outcome of arbitration pursuant to the provisions of chapter 1 of title 9, sections 1 through 14, shall be deemed to be a civil action arising under the Constitution, laws or treaties of the United States within the meaning of section 1331 of title 28.


(Pub. L. 89–715, § 2, Nov. 2, 1966, 80 Stat. 1112; Pub. L. 98–163, Nov. 22, 1983, 97 Stat. 1016; Pub. L. 108–329, § 1(a), Oct. 16, 2004, 118 Stat. 1274.)

Editorial Notes
Amendments2004—Subsec. (c). Pub. L. 108–329, in first sentence, substituted “Any contract, including a lease, affecting land” for “Any lease entered into under sections 416 to 416j or 415 to 415d of this title or any contract entered into under section 81 of this title, affecting land” and “such contract” for “such lease or contract” and, in second sentence, substituted “Such contracts” for “Such leases or contracts entered into pursuant to such sections”.
1983—Subsec. (c). Pub. L. 98–163 added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentPub. L. 108–329, § 1(b), Oct. 16, 2004, 118 Stat. 1274, provided that: “The amendments made by this section [amending this section] shall take effect as if included in the Indian Tribal Economic Development and Contract Encouragement Act of 2000 (Public Law 106–179).”




§ 416b. Development pursuant to lease(a) Notice requirements prior to approval of leaseThe Secretary of the Interior shall, before he approves any lease under sections 416 to 416j of this title for public, religious, educational, recreational, business, or residential purposes and if he determines that such lease will substantially affect the governmental interests of a municipality described hereunder, notify the appropriate authorities of any municipality contiguous to the San Xavier or Salt River Pima-Maricopa Reservation, as the case may be, of the pendency of the proposed lease and, in his discretion, furnish them with an outline of the major provisions of the lease which affect such governmental interests and shall consider any comments on the terms of the lease affecting the municipality, or on the absence of such terms from the lease, that such authorities may offer within such reasonable period, but not more than thirty days, as the Secretary may prescribe in his notice to them.


(b) Development by non-Indian lesseesIt is the intent of the Congress that the terms under which lands located on the San Xavier and Salt River Pima-Maricopa Reservations are developed by non-Indian lessees shall, to the extent reasonably possible, be similar to those applicable under State or local law to the development of non-Indian lands in the municipalities contiguous thereto.


(Pub. L. 89–715, § 3, Nov. 2, 1966, 80 Stat. 1112.)

§ 416c. Lease of lands of deceased Indians for benefit of heirs or devisees
Trust or restricted lands of deceased Indians located on the San Xavier and Salt River Pima-Maricopa Reservations may be leased under sections 416 to 416j of this title, for the benefit of their heirs or devisees, in the circumstances and by the persons prescribed in section 380 of this title: Provided, That if the authority of the Secretary under this section is delegated to a subordinate official, then any heir or devisee shall have the right to appeal the action of any such official to the Secretary under such rules and regulations as he may prescribe.
(Pub. L. 89–715, § 4, Nov. 2, 1966, 80 Stat. 1113.)

§ 416d. Advance payment of rent or other consideration
No rent or other consideration for the use of land leased under sections 416 to 416j of this title shall be paid or collected more than one year in advance, unless so provided in the lease.
(Pub. L. 89–715, § 5, Nov. 2, 1966, 80 Stat. 1113.)

§ 416e. Approval of leases
The Secretary of the Interior shall approve no lease pursuant to sections 416 to 416j of this title that contains any provision that will prevent or delay a termination of Federal trust responsibilities with respect to the land during the term of the lease.
(Pub. L. 89–715, § 6, Nov. 2, 1966, 80 Stat. 1113.)

§ 416f. Dedication of land for public purposes
Individual or tribal owners of trust or restricted Indian land on the San Xavier and Salt River Pima-Maricopa Reservations may, with the approval of the Secretary, dedicate land to the public for streets, alleys, or other public purposes under those laws of the State of Arizona that are applicable to the dedication of land for public purposes.
(Pub. L. 89–715, § 7, Nov. 2, 1966, 80 Stat. 1113.)

§ 416g. Contract for water, sewerage, law enforcement, or other public services
The Papago Council and the Salt River Pima-Maricopa Community Council, with the approval of the Secretary of the Interior, may contract with the State of Arizona or its political subdivisions for the furnishing of water, sewerage, law enforcement, or other public services on terms and conditions deemed advantageous to the tribe and individual Indian landowners.
(Pub. L. 89–715, § 8, Nov. 2, 1966, 80 Stat. 1113.)

§ 416h. Zoning, building, and sanitary regulations
The Papago Council and the Salt River Pima-Maricopa Community Council, with the consent of the Secretary of the Interior, are hereby authorized, for their respective reservations, to enact zoning, building, and sanitary regulations covering the lands on their reservations for which leasing authority is granted by sections 416 to 416j of this title in the absence of State civil and criminal jurisdiction over such particular lands, and said councils may contract with local municipalities for assistance in preparing such regulations.
(Pub. L. 89–715, § 9, Nov. 2, 1966, 80 Stat. 1113.)

§ 416i. Restrictions
Nothing contained in sections 416 to 416j of this title shall—(a) authorize the alienation, encumbrance, or taxation of any interest in real or personal property, including water rights, held in trust by the United States or held by an individual Indian, the Papago Tribe or the Salt River Pima-Maricopa Community subject to a restriction against alienation imposed by the United States, or any income therefrom: Provided, That the foregoing shall not affect the power to lease as provided in section 416 of this title or the power to dedicate as provided in section 416f of this title and shall not affect or abridge any right of the State of Arizona or its political subdivisions to tax non-Indian leasehold and possessory interests, buildings, improvements and personal property located on the San Xavier and Salt River Pima-Maricopa Reservations and not owned by Papago or Pima-Maricopa Indians residing thereon;

(b) confer jurisdiction on the State of Arizona to adjudicate in probate proceedings or otherwise the ownership or right to possession of trust or restricted property or any interests therein;

(c) alter or abridge in any way the authority of public school districts to include areas within the San Xavier and Salt River Pima-Maricopa Reservation;

(d) be construed to repeal any authority to lease or mortgage trust or restricted Indian lands conferred by or pursuant to any other provision of law.

(Pub. L. 89–715, § 10, Nov. 2, 1966, 80 Stat. 1113.)

§ 416j. Mission San Xavier del Bac
Nothing in sections 416 to 416j of this title shall authorize the Secretary to approve any development which would detract from the scenic, historic, and religious values of the Mission San Xavier del Bac owned by the Franciscan Order of Friars Minor and located on the San Xavier Reservation.
(Pub. L. 89–715, § 11, Nov. 2, 1966, 80 Stat. 1114.)


CHAPTER 13—CEDED INDIAN LANDS



Sec.


421 to 423.Transferred.


424.Negotiations for cession of lands.


425.Classification and appraisement of unallotted and unreserved lands.


426.Agreements with Indians not affected.


427.Transferred.



§ 421. Transferred
Editorial Notes
Codification
Section 421, act May 17, 1900, ch. 479, § 1, 31 Stat. 179, which provided for free homesteads to settlers, commutation rights, and payments to Indians, was transferred to section 179 of Title 43, Public Lands.



§ 422. Transferred
Editorial Notes
Codification
Section 422, act Jan. 26, 1901, ch. 180, 31 Stat. 740, which related to right of settlers to commute entry, was transferred to section 180 of Title 43, Public Lands.



§ 423. Transferred
Editorial Notes
Codification
Section 423, act May 22, 1902, ch. 821, § 2, 32 Stat. 203, which related to second homestead entry by certain settlers, was transferred to section 187b of Title 43, Public Lands.



§ 424. Negotiations for cession of lands
The Secretary of the Interior is authorized, in his discretion, to negotiate, through any United States Indian inspector, agreements with any Indians for the cession to the United States of portions of their respective reservations or surplus unallotted lands, any agreements thus negotiated to be subject to subsequent ratification by Congress.
(Mar. 3, 1901, ch. 832, § 1, 31 Stat. 1077.)

Editorial Notes
Codification
Section was formerly classified to section 1195 of Title 43, Public Lands, prior to editorial reclassification and renumbering as this section, where it had originally appeared prior to transfer to Title 43.



§ 425. Classification and appraisement of unallotted and unreserved lands
The Secretary of the Interior is authorized to cause to be classified or reclassified and appraised or reappraised, in such manner as he may deem advisable, the unallotted or otherwise unreserved lands within any Indian reservation opened to settlement and entry but not classified and appraised in the manner provided for in the Act or Acts opening such reservations to settlement and entry, or where the existing classification or appraisement is, in the opinion of the Secretary of the Interior, erroneous.
(June 6, 1912, ch. 155, 37 Stat. 125.)

Editorial Notes
Codification
Section was formerly classified to section 1196 of Title 43, Public Lands, prior to editorial reclassification and renumbering as this section, where it had originally appeared prior to transfer to Title 43.



§ 426. Agreements with Indians not affected
Nothing in this act shall change, repeal, or modify any agreements or treaties made with any Indian tribes for the disposal of their lands, or of land ceded to the United States to be disposed of for the benefit of such tribes, and the proceeds thereof to be placed in the Treasury of the United States; and the disposition of such lands shall continue in accordance with the provisions of such treaties or agreements; except as provided in sections 161 and 162 11 See References in Text note below. of title 43.
(Mar. 3, 1891, ch. 561, § 10, 26 Stat. 1099.)

Editorial Notes

References in TextThis act, referred to in text, means act Mar. 3, 1891, ch. 561, 26 Stat. 1095, which enacted this section and former section 495 of this title, sections 471, 607, 611, 611a, and 613 of Title 16, Conservation, sections 30, 36, 44, 45, 48, and 52 of Title 30, Mineral Lands and Mining, sections 161, 162, 173, 174, 185, 202, 212, 321, 323, 325, 327 to 329, 663, 671, 687a–6, 718, 728, 732, 893, 946 to 949, 989, 2505, and 2506 of Title 43, Public Lands, and former section 1181 of Title 43. For complete classification of this Act to the Code, see Tables.
Sections 161 and 162 of title 43, referred to in text, were repealed by Pub. L. 94–579, title VII, § 702, Oct. 21, 1976, 90 Stat. 2787.

Codification
Section was formerly classified to section 1197 of Title 43, Public Lands, prior to editorial reclassification and renumbering as this section, where it had originally appeared prior to transfer to Title 43.



§ 427. Transferred
Editorial Notes
Codification
Section, act Feb. 9, 1903, ch. 531, 32 Stat. 820, which extended town-site laws to ceded lands in Minnesota, was transferred to section 731 of Title 43, Public Lands.




CHAPTER 14—MISCELLANEOUS




SUBCHAPTER I—GENERAL PROVISIONS


Sec.


441 to 449.Repealed or Transferred.



SUBCHAPTER II—INDIAN SELF-DETERMINATION AND EDUCATION ASSISTANCE


450 to 458ddd–2.Repealed or Transferred.



[SUBCHAPTER III—RESERVED]



SUBCHAPTER IV—CONVEYANCE OF SUBMARGINAL LAND


459 to 459e.Transferred.


SUBCHAPTER V—PROTECTION OF INDIANS AND CONSERVATION OF RESOURCES


461 to 494a.Transferred or Omitted.


SUBCHAPTER VI—INDIANS OF ALASKA


495 to 497.Repealed or Omitted.


SUBCHAPTER VII—REINDEER INDUSTRY


500 to 500n.Omitted.


SUBCHAPTER VIII—INDIANS IN OKLAHOMA: PROMOTION OF WELFARE


501 to 510.Transferred.


SUBCHAPTER IX—KLAMATH TRIBE: CAPITAL RESERVE FUND


530 to 535.Repealed or Omitted.


SUBCHAPTER X—KLAMATH TRIBE: DISPOSITION OF CERTAIN TRIBAL FUNDS


541 to 545.Omitted.


SUBCHAPTER XI—KLAMATH TRIBE: PAYMENTS IN LIEU OF ALLOTMENTS; INHERITANCE OF RESTRICTED PROPERTY


551 to 556.Repealed or Omitted.


SUBCHAPTER XII—KLAMATH TRIBE: FEES AND CHARGES


561 to 563.Omitted.


SUBCHAPTER XIII—KLAMATH TRIBE: TERMINATION OF FEDERAL SUPERVISION


564 to 564x.Omitted.


SUBCHAPTER XIV—KLAMATH TRIBE: DISTRIBUTION OF JUDGMENT FUND


565 to 565g.Omitted.


SUBCHAPTER XIV–A—KLAMATH TRIBE: RESTORATION OF FEDERAL SUPERVISION


566 to 566h.Omitted.


SUBCHAPTER XV—SHOSHONE TRIBE: DISTRIBUTION OF JUDGMENT FUND


571 to 590c.Omitted.


SUBCHAPTER XVI—CHIPPEWA TRIBE OF MINNESOTA


591 to 594a.Omitted.


SUBCHAPTER XVII—YAKIMA TRIBES


601 to 609c–1.Omitted.


SUBCHAPTER XVIII—SWINOMISH TRIBE


610 to 610e.Omitted.


SUBCHAPTER XIX—SHOSHONE AND ARAPAHO TRIBES OF WYOMING


611 to 613.Omitted.


SUBCHAPTER XX—PUEBLO AND CANONCITO NAVAJO INDIANS


621 to 624.Omitted.


SUBCHAPTER XXI—NAVAJO AND HOPI TRIBES: REHABILITATION


631 to 640c–3.Repealed or Omitted.


SUBCHAPTER XXII—NAVAJO AND HOPI TRIBES: SETTLEMENT OF RIGHTS AND INTERESTS


640d to 640d–31.Omitted.



SUBCHAPTER XXIII—HOPI TRIBE: INDUSTRIAL PARK


641 to 646.Omitted.


SUBCHAPTER XXIV—HUALAPAI TRIBE


647 to 649.Omitted.


SUBCHAPTER XXV—INDIANS OF CALIFORNIA


651 to 663.Omitted.


SUBCHAPTER XXVI—SOUTHERN UTE INDIAN TRIBE OF COLORADO


668 to 670.Omitted.


SUBCHAPTER XXVII—UTE INDIANS OF UTAH


671 to 676b–1.Repealed or Omitted.


SUBCHAPTER XXVIII—UTE INDIANS OF UTAH: DISTRIBUTION OF ASSETS BETWEEN MIXED-BLOOD AND FULL-BLOOD MEMBERS; TERMINATION OF FEDERAL SUPERVISION OVER PROPERTY OF MIXED-BLOOD MEMBERS


677 to 677aa.Omitted.


SUBCHAPTER XXIX—RED LAKE BAND OF CHIPPEWA INDIANS OF MINNESOTA


681 to 690.Omitted.


SUBCHAPTER XXX—WESTERN OREGON INDIANS: TERMINATION OF FEDERAL SUPERVISION


691 to 708.Omitted.


SUBCHAPTER XXX–A—SILETZ INDIAN TRIBE: RESTORATION OF FEDERAL SUPERVISION


711 to 711f.Omitted.


SUBCHAPTER XXX–B—COW CREEK BAND OF UMPQUA TRIBE OF OREGON


712 to 712e.Omitted.


SUBCHAPTER XXX–C—CONFEDERATED TRIBES OF THE GRAND RONDE COMMUNITY OF OREGON


713 to 713g.Omitted.


SUBCHAPTER XXX–D—CONFEDERATED TRIBES OF COOS, LOWER UMPQUA, AND SIUSLAW INDIANS: RESTORATION OF FEDERAL SUPERVISION


714 to 714f.Omitted.


SUBCHAPTER XXX–E—COQUILLE INDIAN TRIBE OF OREGON: RESTORATION OF FEDERAL SUPERVISION


715 to 715h.Omitted.


SUBCHAPTER XXXI—ALABAMA AND COUSHATTA INDIANS OF TEXAS: TERMINATION OF FEDERAL SUPERVISION


721 to 728.Omitted.


SUBCHAPTER XXXI–A—ALABAMA AND COUSHATTA INDIAN TRIBES OF TEXAS: RESTORATION OF FEDERAL SUPERVISION


731 to 737.Omitted.


SUBCHAPTER XXXII—PAIUTE INDIANS OF UTAH: TERMINATION OF FEDERAL SUPERVISION


741 to 760.Omitted.


SUBCHAPTER XXXII–A—PAIUTE INDIANS OF UTAH: RESTORATION OF FEDERAL SUPERVISION


761 to 768.Omitted.


SUBCHAPTER XXXIII—INDIAN TRIBES OF OREGON


771 to 775.Omitted.


SUBCHAPTER XXXIV—CREEK NATION OF INDIANS


781 to 788h.Omitted.


SUBCHAPTER XXXV—WYANDOTTE TRIBE OF OKLAHOMA: TERMINATION OF FEDERAL SUPERVISION


791 to 807.Repealed.


SUBCHAPTER XXXVI—PEORIA TRIBE OF OKLAHOMA: TERMINATION OF FEDERAL SUPERVISION


821 to 826.Repealed.


SUBCHAPTER XXXVII—OTTAWA TRIBE OF OKLAHOMA: TERMINATION OF FEDERAL SUPERVISION


841 to 853.Repealed.


SUBCHAPTER XXXVII–A—WYANDOTTE, PEORIA, OTTAWA, AND MODOC TRIBES OF OKLAHOMA: RESTORATION OF FEDERAL SUPERVISION


861 to 861c.Omitted.


SUBCHAPTER XXXVIII—OTOE AND MISSOURIA INDIANS


871 to 876.Omitted.


SUBCHAPTER XXXIX—INDIANS OF OKLAHOMA


881 to 883d.Omitted.


SUBCHAPTER XL—MENOMINEE TRIBE OF WISCONSIN: TERMINATION OF FEDERAL SUPERVISION


891 to 902.Repealed.


SUBCHAPTER XLI—MENOMINEE TRIBE OF WISCONSIN: RESTORATION OF FEDERAL SUPERVISION


903 to 903g.Omitted.


SUBCHAPTER XLII—QUAPAW TRIBE: DISTRIBUTION OF JUDGMENT FUND


911 to 914.Omitted.


SUBCHAPTER XLIII—CATAWBA TRIBE OF SOUTH CAROLINA: DIVISION OF ASSETS


931 to 938.Repealed.


SUBCHAPTER XLIII–A—CATAWBA INDIAN TRIBE OF SOUTH CAROLINA; RESTORATION OF FEDERAL TRUST RELATIONSHIP


941 to 941n.Omitted.


SUBCHAPTER XLIV—AGUA CALIENTE (PALM SPRINGS) RESERVATION OF CALIFORNIA: EQUALIZATION OF ALLOTMENTS


951 to 958.Omitted.


SUBCHAPTER XLV—OMAHA TRIBE: DISTRIBUTION OF JUDGMENT FUND


961 to 967d.Omitted.


SUBCHAPTER XLVI—PONCA TRIBE OF NEBRASKA: TERMINATION OF FEDERAL SUPERVISION


971 to 980.Omitted.


SUBCHAPTER XLVI–A—PONCA TRIBE OF NEBRASKA: RESTORATION OF RIGHTS AND PRIVILEGES


983 to 983h.Omitted.


SUBCHAPTER XLVII—CHEROKEE NATION: DISTRIBUTION OF JUDGMENT FUND


991 to 998.Omitted.


SUBCHAPTER XLVIII—SNAKE OR PAIUTE INDIANS OF OREGON: DISTRIBUTION OF JUDGMENT FUND


1011 to 1015.Omitted.


SUBCHAPTER XLIX—SHAWNEE TRIBE OR NATION: DISTRIBUTION OF JUDGMENT FUND


1031 to 1038.Omitted.


SUBCHAPTER XLIX–A—SHAWNEE TRIBE STATUS


1041 to 1041h.Omitted.


SUBCHAPTER L—TILLAMOOK AND NEHALEM BANDS OF THE TILLAMOOK INDIANS: DISTRIBUTION OF JUDGMENT FUND


1051 to 1055.Omitted.


SUBCHAPTER LI—CONFEDERATED TRIBES OF THE COLVILLE RESERVATION: DISTRIBUTION OF JUDGMENT FUND


1071 to 1073.Omitted.


SUBCHAPTER LII—QUILEUTE AND HOH TRIBES OF WASHINGTON: DISTRIBUTION OF JUDGMENT FUND


1081 to 1088.Omitted.


SUBCHAPTER LIII—NOOKSACK TRIBE OF WASHINGTON: DISTRIBUTION OF JUDGMENT FUND


1101 to 1105.Omitted.


SUBCHAPTER LIV—MIAMI INDIANS OF INDIANA AND OKLAHOMA: DISTRIBUTION OF JUDGMENT FUND


1111 to 1130.Omitted.


SUBCHAPTER  LV—DUWAMISH  TRIBE  OF  WASHINGTON:  DISTRIBUTION  OF  JUDGMENT  FUND


1131 to 1135.Omitted.


SUBCHAPTER LVI—EMIGRANT NEW YORK INDIANS: DISTRIBUTION OF JUDGMENT FUND


1141 to 1147.Omitted.


SUBCHAPTER LVII—UPPER AND LOWER CHEHALIS TRIBES: DISTRIBUTION OF JUDGMENT FUND


1151 to 1155.Omitted.


SUBCHAPTER LVIII—CHEYENNE-ARAPAHO INDIANS OF OKLAHOMA: DISTRIBUTION OF JUDGMENT FUND


1161 to 1167.Omitted.


SUBCHAPTER LIX—IOWA TRIBES OF KANSAS AND NEBRASKA AND OF OKLAHOMA: DISTRIBUTION OF JUDGMENT FUND


1171.Omitted.


SUBCHAPTER LX—DELAWARE NATION OF INDIANS


1181 to 1186.Omitted.


SUBCHAPTER LXI—CONFEDERATED TRIBES OF UMATILLA RESERVATION: DISTRIBUTION OF JUDGMENT FUND


1191 to 1195.Omitted.


SUBCHAPTER LXII—SIOUX TRIBE OF MONTANA: DISTRIBUTION OF JUDGMENT FUND


1201 to 1205.Omitted.


SUBCHAPTER LXIII—TLINGIT AND HAIDA INDIANS OF ALASKA


1211 to 1215.Omitted.


SUBCHAPTER LXIV—CONFEDERATED TRIBES OF WEAS, PIANKASHAWS, PEORIAS, AND KASKASKIAS: DISTRIBUTION OF JUDGMENT FUND


1221 to 1227.Omitted.


SUBCHAPTER LXV—CHEMEHUEVI TRIBE: DISTRIBUTION OF JUDGMENT FUND


1231 to 1236.Omitted.


SUBCHAPTER LXVI—PEMBINA BAND OF CHIPPEWA INDIANS: DISTRIBUTION OF JUDGMENT FUND


1241 to 1248.Omitted.


SUBCHAPTER LXVII—CONFEDERATED SALISH AND KOOTENAI TRIBES OF THE FLATHEAD RESERVATION, MONTANA: DISTRIBUTION OF JUDGMENT FUND


1251 to 1253.Omitted.


SUBCHAPTER LXVIII—BLACKFEET AND GROS VENTRE TRIBES: DISTRIBUTION OF JUDGMENT FUND


1261 to 1265.Omitted.


SUBCHAPTER LXIX—JICARILLA APACHE TRIBE: DISTRIBUTION OF JUDGMENT FUND


1271 to 1274.Omitted.


SUBCHAPTER LXX—HAVASUPAI TRIBE OF ARIZONA: DISTRIBUTION OF JUDGMENT FUND


1281 to 1284.Omitted.


SUBCHAPTER LXXI—DELAWARE TRIBE AND ABSENTEE DELAWARE TRIBE OF WESTERN OKLAHOMA: DISTRIBUTION OF JUDGMENT FUND


1291 to 1297.Omitted.


SUBCHAPTER LXXII—YAVAPAI APACHE TRIBE OF ARIZONA: DISTRIBUTION OF JUDGMENT FUND


1300 to 1300a–4.Omitted.



SUBCHAPTER LXXIII—KICKAPOO INDIANS OF KANSAS AND OKLAHOMA: DISTRIBUTION OF JUDGMENT FUND


1300b to 1300b–5.Omitted.



SUBCHAPTER LXXIII–A—TEXAS BAND OF KICKAPOO INDIANS


1300b–11 to 1300b–16.Omitted.



SUBCHAPTER LXXIV—YANKTON SIOUX TRIBE: DISTRIBUTION OF JUDGMENT FUND


1300c to 1300c–5.Omitted.



SUBCHAPTER LXXV—MISSISSIPPI SIOUX TRIBES: DISTRIBUTION OF JUDGMENT FUND


1300d to 1300d–27.Omitted.



SUBCHAPTER LXXVI—ASSINIBOINE TRIBES OF MONTANA: DISTRIBUTION OF JUDGMENT FUND


1300e to 1300e–7.Omitted.



SUBCHAPTER LXXVII—PASCUA YAQUI TRIBE


1300f to 1300f–3.Omitted.



SUBCHAPTER LXXVIII—YSLETA DEL SUR PUEBLO: RESTORATION OF FEDERAL SUPERVISION


1300g to 1300g–7.Omitted.



SUBCHAPTER LXXIX—LAC VIEUX DESERT BAND OF LAKE SUPERIOR CHIPPEWA INDIANS


1300h to 1300h–8.Omitted.



SUBCHAPTER LXXX—HOOPA-YUROK SETTLEMENT


1300i to 1300i–11.Omitted.



SUBCHAPTER LXXXI—POKAGON BAND OF POTAWATOMI INDIANS


1300j to 1300j–8.Omitted.



SUBCHAPTER LXXXII—LITTLE TRAVERSE BAY BANDS OF ODAWA INDIANS; LITTLE RIVER BAND OF OTTAWA INDIANS


1300k to 1300k–7.Omitted.



SUBCHAPTER LXXXIII—AUBURN INDIAN RESTORATION


1300l to 1300l–7.Omitted.



SUBCHAPTER LXXXIV—PASKENTA BAND OF NOMLAKI INDIANS OF CALIFORNIA


1300m to 1300m–7.Omitted.



SUBCHAPTER LXXXV—GRATON RANCHERIA RESTORATION


1300n to 1300n–6.Omitted.



Editorial Notes




Codification
This chapter has been editorially reorganized. Pursuant to this reorganization, subchapters II, IV, V, and VIII of this chapter have been reclassified and transferred to appear as chapters 46 (§ 5301 et seq.), 47 (§ 5501 et seq.), 45 (§ 5101 et seq.), and 45A (§ 5201 et seq.), respectively, of this title. Other provisions of this chapter which have not been previously repealed, transferred, or omitted from the Code have been either reclassified and transferred or omitted from the Code as being of special and not general application. For complete disposition of provisions pursuant to this reorganization, see table set out preceding section 1 of this title.


SUBCHAPTER I—GENERAL PROVISIONS
§ 441. Repealed. Pub. L. 96–277, § 2, June 17, 1980, 94 Stat. 545

Section, act June 19, 1939, ch. 210, 53 Stat. 840, recognized right of Indian employees of the Federal Government to Indian benefits available under Acts of Congress, and under regulations of the Secretary of the Interior, to be members of Indian tribes, corporations, or cooperative associations organized by Indians and recipients of benefits by reason of membership.

Statutory Notes and Related Subsidiaries
Effective Date of RepealSection repealed sixty days after June 17, 1980, see section 4 of Pub. L. 96–277, set out as a note under section 68 of this title.



§ 442. Transferred
Editorial Notes
Codification
Section 442 was editorially reclassified as section 1545 of this title.



§ 443. Transferred
Editorial Notes
Codification
Section 443 was editorially reclassified as section 1546 of this title.



§ 443a. Transferred
Editorial Notes
Codification
Section 443a was editorially reclassified as a note under section 1457 of Title 43, Public Lands.



§ 443b. Transferred
Editorial Notes
Codification
Section 443b was editorially reclassified as a note under section 1457 of Title 43, Public Lands.
Section was formerly classified to section 93 of Title 45, Railroads.



§ 443c. Transferred
Editorial Notes
Codification
Section 443c was editorially reclassified as section 1684 of this title.



§ 443d. Transferred
Editorial Notes
Codification
Section 443d was editorially reclassified as section 1685 of this title.



§§ 444 to 449. Repealed. Aug. 5, 1954, ch. 658, § 5, 68 Stat. 675

Sections, act Apr. 3, 1952, ch. 129, §§ 1–6, 66 Stat. 35, related to Indian hospital services and facilities. See section 2001 et seq. of Title 42, The Public Health and Welfare.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective July 1, 1959, see section 6 of act Aug. 5, 1954, set out as an Effective Date note under section 2001 of Title 42, The Public Health and Welfare.




SUBCHAPTER II—INDIAN SELF-DETERMINATION AND EDUCATION ASSISTANCE
§ 450. Transferred
Editorial Notes
Codification
Section 450 was editorially reclassified as section 5301 of this title.



§ 450a. Transferred
Editorial Notes
Codification
Section 450a was editorially reclassified as section 5302 of this title.



§ 450a–1. Transferred
Editorial Notes
Codification
Section 450a–1 was editorially reclassified as section 5303 of this title.



§ 450b. Transferred
Editorial Notes
Codification
Section 450b was editorially reclassified as section 5304 of this title.



§ 450c. Transferred
Editorial Notes
Codification
Section 450c was editorially reclassified as section 5305 of this title.



§ 450d. Transferred
Editorial Notes
Codification
Section 450d was editorially reclassified as section 5306 of this title.



§ 450e. Transferred
Editorial Notes
Codification
Section 450e was editorially reclassified as section 5307 of this title.



§ 450e–1. Transferred
Editorial Notes
Codification
Section 450e–1 was editorially reclassified as section 5308 of this title.



§ 450e–2. Transferred
Editorial Notes
Codification
Section 450e–2 was editorially reclassified as section 5309 of this title.



§ 450e–3. Transferred
Editorial Notes
Codification
Section 450e–3 was editorially reclassified as section 5310 of this title.



Part A—Indian Self-Determination
§ 450f. Transferred
Editorial Notes
Codification
Section 450f was editorially reclassified as section 5321 of this title.

Statutory Notes and Related Subsidiaries
Tribal Self-Governance Demonstration ProjectPub. L. 93–638, title III, as added by Pub. L. 100–472, title II, § 209, Oct. 5, 1988, 102 Stat. 2296; amended by Pub. L. 102–184, §§ 2–6, Dec. 4, 1991, 105 Stat. 1278; Pub. L. 102–573, title VIII, § 814, Oct. 29, 1992, 106 Stat. 4590; Pub. L. 103–435, § 22(a)(2), (3), Nov. 2, 1994, 108 Stat. 4575; Pub. L. 103–437, § 10(c)(1), Nov. 2, 1994, 108 Stat. 4589; Pub. L. 105–244, title IX, § 901(d), Oct. 7, 1998, 112 Stat. 1828, related to tribal self-governance research and demonstration project conducted by Secretary of the Interior and Secretary of Health and Human Services, prior to repeal by Pub. L. 106–260, § 10, Aug. 18, 2000, 114 Stat. 734.

Study and Report on Tribal Self-GovernancePub. L. 93–638, title VI, as added by Pub. L. 106–260, § 5, Aug. 18, 2000, 114 Stat. 731, authorized the Secretary of Health and Human Services to conduct a study to determine the feasibility of a tribal self-governance demonstration project for appropriate programs, services, functions, and activities of agencies and other organizational units of the Department of Health and Human Services, other than the Indian Health Service, and to submit a report to Congressional Committees not later than 18 months after Aug. 18, 2000.



§ 450g. Repealed or Transferred. Pub. L. 100–472, title II, § 201(b)(1), Oct. 5, 1988, 102 Stat. 2289

Section, Pub. L. 93–638, title I, § 103, Jan. 4, 1975, 88 Stat. 2206; Pub. L. 96–88, title V, § 509(b), Oct. 17, 1979, 93 Stat. 695; Pub. L. 100–202, § 101(g) [title II], Dec. 22, 1987, 101 Stat. 1329–213, 1329–246; Pub. L. 100–446, title II, Sept. 27, 1988, 102 Stat. 1817, which related to contracts by Secretary of Health and Human Services with tribal organizations, was repealed except for the last sentence of subsec. (c), providing that tribal organizations and Indian contractors be deemed part of Public Health Service, which was redesignated subsec. (d) of former section 450f of this title.



§ 450h. Transferred
Editorial Notes
Codification
Section 450h was editorially reclassified as section 5322 of this title.



§ 450i. Transferred
Editorial Notes
Codification
Section 450i was editorially reclassified as section 5323 of this title.



§ 450j. Transferred
Editorial Notes
Codification
Section 450j was editorially reclassified as section 5324 of this title.



§ 450j–1. Transferred
Editorial Notes
Codification
Section 450j–1 was editorially reclassified as section 5325 of this title.



§ 450j–2. Transferred
Editorial Notes
Codification
Section 450j–2 was editorially reclassified as section 5326 of this title.



§ 450j–3. Transferred
Editorial Notes
Codification
Section 450j–3 was editorially reclassified as section 5327 of this title.



§ 450k. Transferred
Editorial Notes
Codification
Section 450k was editorially reclassified as section 5328 of this title.



§ 450l. Transferred
Editorial Notes
Codification
Section 450l was editorially reclassified as section 5329 of this title.



§ 450m. Transferred
Editorial Notes
Codification
Section 450m was editorially reclassified as section 5330 of this title.



§ 450m–1. Transferred
Editorial Notes
Codification
Section 450m–1 was editorially reclassified as section 5331 of this title.



§ 450n. Transferred
Editorial Notes
Codification
Section 450n was editorially reclassified as section 5332 of this title.




Part B—Contracts With States
§ 451. Transferred
Editorial Notes
Codification
Section 451 was editorially reclassified as section 5341 of this title.



§ 452. Transferred
Editorial Notes
Codification
Section 452 was editorially reclassified as section 5342 of this title.



§ 453. Transferred
Editorial Notes
Codification
Section 453 was editorially reclassified as section 5343 of this title.



§ 454. Transferred
Editorial Notes
Codification
Section 454 was editorially reclassified as section 5344 of this title.



§ 455. Transferred
Editorial Notes
Codification
Section 455 was editorially reclassified as section 5345 of this title.



§ 456. Transferred
Editorial Notes
Codification
Section 456 was editorially reclassified as section 5346 of this title.



§ 457. Transferred
Editorial Notes
Codification
Section 457 was editorially reclassified as section 5347 of this title.




Part C—Indian Education Assistance
§ 458. Transferred
Editorial Notes
Codification
Section 458 was editorially reclassified as section 5351 of this title.



§ 458a. Transferred
Editorial Notes
Codification
Section 458a was editorially reclassified as section 5352 of this title.



§ 458b. Transferred
Editorial Notes
Codification
Section 458b was editorially reclassified as section 5353 of this title.



§ 458c. Transferred
Editorial Notes
Codification
Section 458c was editorially reclassified as section 5354 of this title.



§ 458d. Transferred
Editorial Notes
Codification
Section 458d was editorially reclassified as section 5355 of this title.



§ 458e. Transferred
Editorial Notes
Codification
Section 458e was editorially reclassified as section 5356 of this title.




Part D—Tribal Self-Governance—Department of the Interior
§ 458aa. Transferred
Editorial Notes
Codification
Section 458aa was editorially reclassified as section 5361 of this title.



§ 458bb. Transferred
Editorial Notes
Codification
Section 458bb was editorially reclassified as section 5362 of this title.



§ 458cc. Transferred
Editorial Notes
Codification
Section 458cc was editorially reclassified as section 5363 of this title.



§ 458dd. Transferred
Editorial Notes
Codification
Section 458dd was editorially reclassified as section 5364 of this title.



§ 458ee. Transferred
Editorial Notes
Codification
Section 458ee was editorially reclassified as section 5365 of this title.



§ 458ff. Transferred
Editorial Notes
Codification
Section 458ff was editorially reclassified as section 5366 of this title.



§ 458gg. Transferred
Editorial Notes
Codification
Section 458gg was editorially reclassified as section 5367 of this title.



§ 458hh. Transferred
Editorial Notes
Codification
Section 458hh was editorially reclassified as section 5368 of this title.




Part E—Tribal Self-Governance—Indian Health Service

Editorial Notes
Codification
This part was comprised of title V of Pub. L. 93–638, as added by Pub. L. 106–260, § 4, Aug. 18, 2000, 114 Stat. 712. A former title V of Pub. L. 93–638 was added by Pub. L. 106–568, title XIII, § 1302, Dec. 27, 2000, 114 Stat. 2936, was redesignated title VIII, and is classified to subchapter VII (§ 5421 et seq.) of chapter 46 of this title.


§ 458aaa. Transferred
Editorial Notes
Codification
Section 458aaa was editorially reclassified as section 5381 of this title.



§ 458aaa–1. Transferred
Editorial Notes
Codification
Section 458aaa–1 was editorially reclassified as section 5382 of this title.



§ 458aaa–2. Transferred
Editorial Notes
Codification
Section 458aaa–2 was editorially reclassified as section 5383 of this title.



§ 458aaa–3. Transferred
Editorial Notes
Codification
Section 458aaa–3 was editorially reclassified as section 5384 of this title.



§ 458aaa–4. Transferred
Editorial Notes
Codification
Section 458aaa–4 was editorially reclassified as section 5385 of this title.



§ 458aaa–5. Transferred
Editorial Notes
Codification
Section 458aaa–5 was editorially reclassified as section 5386 of this title.



§ 458aaa–6. Transferred
Editorial Notes
Codification
Section 458aaa–6 was editorially reclassified as section 5387 of this title.



§ 458aaa–7. Transferred
Editorial Notes
Codification
Section 458aaa–7 was editorially reclassified as section 5388 of this title.



§ 458aaa–8. Transferred
Editorial Notes
Codification
Section 458aaa–8 was editorially reclassified as section 5389 of this title.



§ 458aaa–9. Transferred
Editorial Notes
Codification
Section 458aaa–9 was editorially reclassified as section 5390 of this title.



§ 458aaa–10. Transferred
Editorial Notes
Codification
Section 458aaa–10 was editorially reclassified as section 5391 of this title.



§ 458aaa–11. Transferred
Editorial Notes
Codification
Section 458aaa–11 was editorially reclassified as section 5392 of this title.



§ 458aaa–12. Transferred
Editorial Notes
Codification
Section 458aaa–12 was editorially reclassified as section 5393 of this title.



§ 458aaa–13. Transferred
Editorial Notes
Codification
Section 458aaa–13 was editorially reclassified as section 5394 of this title.



§ 458aaa–14. Transferred
Editorial Notes
Codification
Section 458aaa–14 was editorially reclassified as section 5395 of this title.



§ 458aaa–15. Transferred
Editorial Notes
Codification
Section 458aaa–15 was editorially reclassified as section 5396 of this title.



§ 458aaa–16. Transferred
Editorial Notes
Codification
Section 458aaa–16 was editorially reclassified as section 5397 of this title.



§ 458aaa–17. Transferred
Editorial Notes
Codification
Section 458aaa–17 was editorially reclassified as section 5398 of this title.



§ 458aaa–18. Transferred
Editorial Notes
Codification
Section 458aaa–18 was editorially reclassified as section 5399 of this title.




Part F—Transferred

Editorial Notes
Codification
This part was formerly comprised of title V of Pub. L. 93–638, as added by Pub. L. 106–568, title XIII, § 1302, Dec. 27, 2000, 114 Stat. 2936, which was redesignated title VIII by Pub. L. 111–211, title II, § 231(d)(1), July 29, 2010, 124 Stat. 2278, and transferred to part H (§ 458ddd et seq.) of this subchapter prior to editorial redesignation of part H of this subchapter as subchapter VII (§ 5421 et seq.) of chapter 46 this title.


§ 458bbb. Transferred
Editorial Notes
Codification
Section 458bbb, Pub. L. 93–638, title V, § 501, as added Pub. L. 106–568, title XIII, § 1302, Dec. 27, 2000, 114 Stat. 2936; amended Pub. L. 108–267, § 1(a),(b)(2), July 2, 2004, 118 Stat. 797, was renumbered section 801 of Pub. L. 93–638 and transferred to section 458ddd of this title prior to editorial reclassification as section 5421 of this title.



§ 458bbb–1. Transferred
Editorial Notes
Codification
Section 458bbb–1, Pub. L. 93–638, title V, § 502, as added Pub. L. 106–568, title XIII, § 1302, Dec. 27, 2000, 114 Stat. 2938, was renumbered section 802 of Pub. L. 93–638 and transferred to section 458ddd–1 of this title prior to editorial reclassification as section 5422 of this title.



§ 458bbb–2. Transferred
Editorial Notes
Codification
Section 458bbb–2, Pub. L. 93–638, title V, § 503, as added Pub. L. 106–568, title XIII, § 1302, Dec. 27, 2000, 114 Stat. 2938, was renumbered section 803 of Pub. L. 93–638 and transferred to section 458ddd–2 of this title prior to editorial reclassification as section 5423 of this title.




Part G—Indian Law Enforcement Foundation
§ 458ccc. Transferred
Editorial Notes
Codification
Section 458ccc was editorially reclassified as section 5411 of this title.



§ 458ccc–1. Transferred
Editorial Notes
Codification
Section 458ccc–1 was editorially reclassified as section 5412 of this title.



§ 458ccc–2. Transferred
Editorial Notes
Codification
Section 458ccc–2 was editorially reclassified as section 5413 of this title.




Part H—National Fund for Excellence in American Indian Education

Editorial Notes
Codification
This part was comprised of title VIII, formerly title V, of Pub. L. 93–638, which was formerly classified to part F (§ 458bbb et seq.) of this subchapter prior to redesignation by Pub. L. 111–211, title II, § 231(d)(1), July 29, 2010, 124 Stat. 2278, transfer to this part, and editorial redesignation of this part as subchapter VII (§ 5421 et seq.) of chapter 46 of this title.


§ 458ddd. Transferred
Editorial Notes
Codification
Section 458ddd was editorially reclassified as section 5421 of this title.



§ 458ddd–1. Transferred
Editorial Notes
Codification
Section 458ddd–1 was editorially reclassified as section 5422 of this title.



§ 458ddd–2. Transferred
Editorial Notes
Codification
Section 458ddd–2 was editorially reclassified as section 5423 of this title.





[SUBCHAPTER III—RESERVED]

SUBCHAPTER IV—CONVEYANCE OF SUBMARGINAL LAND
§ 459. Transferred
Editorial Notes
Codification
Section 459 was editorially reclassified as section 5501 of this title.



§ 459a. Transferred
Editorial Notes
Codification
Section 459a was editorially reclassified as section 5502 of this title.



§ 459b. Transferred
Editorial Notes
Codification
Section 459b was editorially reclassified as section 5503 of this title.



§ 459c. Transferred
Editorial Notes
Codification
Section 459c was editorially reclassified as section 5504 of this title.



§ 459d. Transferred
Editorial Notes
Codification
Section 459d was editorially reclassified as section 5505 of this title.



§ 459e. Transferred
Editorial Notes
Codification
Section 459e was editorially reclassified as section 5506 of this title.




SUBCHAPTER V—PROTECTION OF INDIANS AND CONSERVATION OF RESOURCES
§ 461. Transferred
Editorial Notes
Codification
Section 461 was editorially reclassified as section 5101 of this title.



§ 462. Transferred
Editorial Notes
Codification
Section 462 was editorially reclassified as section 5102 of this title.



§ 462a. Omitted
Editorial Notes
Codification
Section, act Apr. 11, 1940, ch. 80, 54 Stat. 106, related to reimposition and extension of trust period on lands of Crow Reservation.



§ 463. Transferred
Editorial Notes
Codification
Section 463 was editorially reclassified as section 5103 of this title.

Statutory Notes and Related Subsidiaries
Restoration of Vacant and Undisposed-of Ceded Lands in Certain Indian ReservationsPub. L. 85–420, May 19, 1958, 72 Stat. 121, which provided that lands classified as vacant and undisposed-of ceded lands (including townsite lots) on the Indian reservations at Klamath River, California, Coeur d’Alene, Idaho, Crow, Montana, Fort Peck, Montana, and Spokane, Washington, would be restored to tribal ownership, subject to valid existing rights, was omitted from the Code as being of special and not general application.



§ 463a. Omitted
Editorial Notes
Codification
Section, act July 28, 1937, ch. 527, § 1, 50 Stat. 536, which related to extension of boundaries of Papago Indian Reservation, was omitted from the Code as being of special and not general application.



§ 463b. Omitted
Editorial Notes
Codification
Section, act July 28, 1937, ch. 527, § 2, 50 Stat. 536, which related to purchase of private lands for the use and benefit of the Papago Indians, was omitted from the Code as being of special and not general application.



§ 463c. Omitted
Editorial Notes
Codification
Section, act July 28, 1937, ch. 527, § 3, 50 Stat. 536, which related to gift of lands by the State of Arizona to the Papago Indians, was omitted from the Code as being of special and not general application.



§ 463d. Omitted
Editorial Notes
Codification
Section, act Aug. 10, 1939, ch. 662, § 1, 53 Stat. 1351, which related to restoration of lands in Umatilla Indian Reservation to tribal ownership, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Inheritance of Trust or Restricted LandsPub. L. 95–264, Apr. 18, 1978, 92 Stat. 202, which established rules related to the inheritance of trust or restricted land on the Umatilla Indian Reservation, was omitted from the Code as being of special and not general application.

Conveyance of Lands To Stimulate Industrial DevelopmentPub. L. 85–186, Aug. 28, 1957, 71 Stat. 468, which authorized the transfer of surplus lands at the McNary Dam townsite, Umatilla, Oregon, and at Pickstown, South Dakota, to Indian tribes, groups, or corporate entities to stimulate industrial development, was omitted from the Code as being of special and not general application.



§ 463e. Transferred
Editorial Notes
Codification
Section 463e was editorially reclassified as section 5104 of this title.



§ 463f. Transferred
Editorial Notes
Codification
Section 463f was editorially reclassified as section 5105 of this title.



§ 463g. Transferred
Editorial Notes
Codification
Section 463g was editorially reclassified as section 5106 of this title.



§ 464. Transferred
Editorial Notes
Codification
Section 464 was editorially reclassified as section 5107 of this title.



§ 465. Transferred
Editorial Notes
Codification
Section 465 was editorially reclassified as section 5108 of this title.

Statutory Notes and Related Subsidiaries
Payson Band, Yavapai-Apache Indian ReservationPub. L. 92–470, Oct. 6, 1972, 86 Stat. 783, which recognized the Payson Community of Yavapai-Apache Indians as a tribe and provided for the establishment of a reservation for the use and benefit of the tribe, was omitted from the Code as being of special and not general application.

Rocky Boy’s Indian ReservationPub. L. 85–773, Aug. 27, 1958, 72 Stat. 931, which designated certain lands for the exclusive use of the members of the Chippewa Cree Tribe of the Rocky Boy’s Reservation, Montana, was omitted from the Code as being of special and not general application.

Seminole Indian ReservationAct July 20, 1956, ch. 645, 70 Stat. 581, which transferred to the Seminole Tribe equitable title to certain lands and provided for such lands to be held by the United States in trust for the tribe, was omitted from the Code as being of special and not general application.



§ 465a. Omitted
Editorial Notes
Codification
Section, act Feb. 24, 1942, ch. 113, § 1, 56 Stat. 121, which authorized the purchase in trust of Klamath Tribe lands by the United States to be held for the benefit of the tribe and its members, was omitted from the Code as being of special and not general application.



§ 465b. Omitted
Editorial Notes
Codification
Section, act Feb. 24, 1942, ch. 113, § 2, 56 Stat. 121, which defined “Klamath Tribe of Indians”, was omitted from the Code as being of special and not general application.



§ 466. Transferred
Editorial Notes
Codification
Section 466 was editorially reclassified as section 5109 of this title.



§ 467. Transferred
Editorial Notes
Codification
Section 467 was editorially reclassified as section 5110 of this title.



§ 468. Transferred
Editorial Notes
Codification
Section 468 was editorially reclassified as section 5111 of this title.



§ 469. Transferred
Editorial Notes
Codification
Section 469 was editorially reclassified as section 5112 of this title.



§ 470. Transferred
Editorial Notes
Codification
Section 470 was editorially reclassified as section 5113 of this title.



§ 470a. Transferred
Editorial Notes
Codification
Section 470a was editorially reclassified as section 5114 of this title.



§ 471. Transferred
Editorial Notes
Codification
Section 471 was editorially reclassified as section 5115 of this title.



§ 472. Transferred
Editorial Notes
Codification
Section 472 was editorially reclassified as section 5116 of this title.



§ 472a. Transferred
Editorial Notes
Codification
Section 472a was editorially reclassified as section 5117 of this title.



§ 473. Transferred
Editorial Notes
Codification
Section 473 was editorially reclassified as section 5118 of this title.



§ 473a. Transferred
Editorial Notes
Codification
Section 473a was editorially reclassified as section 5119 of this title.



§ 474. Transferred
Editorial Notes
Codification
Section 474 was editorially reclassified as section 5120 of this title.



§ 475. Transferred
Editorial Notes
Codification
Section 475 was editorially reclassified as section 5121 of this title.



§ 475a. Transferred
Editorial Notes
Codification
Section 475a was editorially reclassified as section 5122 of this title.



§ 476. Transferred
Editorial Notes
Codification
Section 476 was editorially reclassified as section 5123 of this title.



§ 477. Transferred
Editorial Notes
Codification
Section 477 was editorially reclassified as section 5124 of this title.



§ 478. Transferred
Editorial Notes
Codification
Section 478 was editorially reclassified as section 5125 of this title.



§ 478–1. Transferred
Editorial Notes
Codification
Section 478–1 was editorially reclassified as section 5126 of this title.



§ 478a. Transferred
Editorial Notes
Codification
Section 478a was editorially reclassified as section 5127 of this title.



§ 478b. Transferred
Editorial Notes
Codification
Section 478b was editorially reclassified as section 5128 of this title.



§ 479. Transferred
Editorial Notes
Codification
Section 479 was editorially reclassified as section 5129 of this title.



§ 479a. Transferred
Editorial Notes
Codification
Section 479a was editorially reclassified as section 5130 of this title.



§ 479a–1. Transferred
Editorial Notes
Codification
Section 479a–1 was editorially reclassified as section 5131 of this title.



§ 480. Transferred
Editorial Notes
Codification
Section 480 was editorially reclassified as section 5132 of this title.



§ 481. Omitted
Editorial Notes
Codification
Section, act July 2, 1942, ch. 473, § 1, 56 Stat. 513, which related to an allowance to Indians traveling away from home involved in tribal organization work, was from the Interior Department Appropriation Act, 1943, and was not repeated in subsequent appropriations acts.



§ 482. Transferred
Editorial Notes
Codification
Section 482 was editorially reclassified as section 5133 of this title.



§ 483. Transferred
Editorial Notes
Codification
Section 483 was editorially reclassified as section 5134 of this title.



§ 483a. Transferred
Editorial Notes
Codification
Section 483a was editorially reclassified as section 5135 of this title.



§ 484. Omitted
Editorial Notes
Codification
Section, act July 14, 1954, ch. 472, § 1, 68 Stat. 467, which related to conversion of exchange assignments of tribal lands on certain Sioux reservations into trust titles and continued trust and tax exemption thereon, was omitted from the Code as being of special and not general application.



§ 485. Omitted
Editorial Notes
Codification
Section, act July 14, 1954, ch. 472, § 2, 68 Stat. 468, which authorized Cheyenne River Sioux Tribe and Standing Rock Sioux Tribe to pay assignment holders moneys collected for use of subsurface rights, was omitted from the Code as being of special and not general application.



§ 486. Omitted
Editorial Notes
Codification
Section, act July 14, 1954, ch. 472, § 3, 68 Stat. 468, which authorized prescription of regulations to carry out sections 484 to 486 of this title, was omitted from the Code as being of special and not general application.



§ 487. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–335, § 1(a)–(e), June 10, 1968, 82 Stat. 174; Pub. L. 93–286, May 21, 1974, 88 Stat. 142, which related to the Spokane Indian Reservation and consolidations of land, was omitted from the Code as being of special and not general application.



§ 488. Transferred
Editorial Notes
Codification
Section 488 was editorially reclassified as section 5136 of this title.



§ 488a. Transferred
Editorial Notes
Codification
Section 488a was editorially reclassified as section 5137 of this title.



§ 489. Transferred
Editorial Notes
Codification
Section 489 was editorially reclassified as section 5138 of this title.



§ 490. Transferred
Editorial Notes
Codification
Section 490 was editorially reclassified as section 5139 of this title.



§ 491. Transferred
Editorial Notes
Codification
Section 491 was editorially reclassified as section 5140 of this title.



§ 492. Transferred
Editorial Notes
Codification
Section 492 was editorially reclassified as section 5141 of this title.



§ 493. Transferred
Editorial Notes
Codification
Section 493 was editorially reclassified as section 5142 of this title.



§ 494. Transferred
Editorial Notes
Codification
Section 494 was editorially reclassified as section 5143 of this title.



§ 494a. Transferred
Editorial Notes
Codification
Section 494a was editorially reclassified as section 5144 of this title.




SUBCHAPTER VI—INDIANS OF ALASKA
§ 495. Omitted
Editorial Notes
Codification
Section, act Mar. 3, 1891, ch. 561, § 15, 26 Stat. 1101, which reserved the Annette Islands for the use of the Metlakahtla Indians, was omitted from the Code as being of special and not general application.



§§ 496, 497. Repealed. Pub. L. 94–579, title VII, § 704(a), Oct. 21, 1976, 90 Stat. 2792

Section 496, act May 1, 1936, ch. 254, § 2, 49 Stat. 1250, authorized Secretary of the Interior to designate as an Indian reservation any area of land which has been reserved for use and occupancy of Indians or Eskimos under section 280a or former section 495 of this title, executive order, etc. Section was formerly classified to section 358a of Title 48, Territories and Insular Possessions.


Section 497, act May 31, 1938, ch. 304, 52 Stat. 593, authorized Secretary of the Interior to reserve tracts for schools, hospitals, etc., in Alaska for Indians, Eskimos, and Aleuts. Section was formerly classified to section 353a of Title 48.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 94–579, title VII, § 704(a), Oct. 21, 1976, 90 Stat. 2792, provided that the repeal is effective on and after Oct. 21, 1976.

Savings ProvisionRepeal by Pub. L. 94–579 not to be construed as terminating any valid lease, permit, patent, etc., existing on Oct. 21, 1976, see section 701 of Pub. L. 94–579, set out as a note under section 1701 of Title 43, Public Lands.




SUBCHAPTER VII—REINDEER INDUSTRY
§ 500. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1937, ch. 897, § 1, 50 Stat. 900, which declared purpose of this subchapter for establishment of a reindeer industry, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitleAct Sept. 1, 1937, ch. 897, 50 Stat. 900, which enacted this subchapter, was popularly known as the “Reindeer Industry Act of 1937”.

RepealsAct Sept. 1, 1937, ch. 897, § 17, 50 Stat. 902, which repealed provisions inconsistent with this subchapter, was omitted from the Code as being of special and not general application.

Authorization of AppropriationsAct Sept. 1, 1937, ch. 897, § 16, 50 Stat. 902, which authorized the appropriation of $2,000,000 to carry out this subchapter, was omitted from the Code as being of special and not general application.



§ 500a. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1937, ch. 897, § 2, 50 Stat. 900, which authorized Secretary of the Interior to acquire reindeer and other property, was omitted from the Code as being of special and not general application.



§ 500b. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1937, ch. 897, § 3, 50 Stat. 900, which required filing of claims to title to reindeer by nonnatives, was omitted from the Code as being of special and not general application.



§ 500c. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1937, ch. 897, § 4, 50 Stat. 900, which authorized Secretary to accept gifts for purposes of this subchapter, was omitted from the Code as being of special and not general application.



§ 500d. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1937, ch. 897, § 5, 50 Stat. 900, which empowered Secretary to receive and expand loans, grants, or allocations for purposes of this subchapter, was omitted from the Code as being of special and not general application.



§ 500e. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1937, ch. 897, § 6, 50 Stat. 900, which established a revolving fund for purposes of this subchapter, was omitted from the Code as being of special and not general application.



§ 500f. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1937, ch. 897, § 7, 50 Stat. 900, which related to management of reindeer industry, was omitted from the Code as being of special and not general application.



§ 500g. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1937, ch. 897, § 8, 50 Stat. 901; Pub. L. 99–514, title XVII, § 1709(a), Oct. 22, 1986, 100 Stat. 2783, which empowered Secretary to distribute reindeer, property, and profits to natives, was omitted from the Code as being of special and not general application.



§ 500h. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1937, ch. 897, § 9, 50 Stat. 901, which authorized Secretary to grant administrative powers to organizations of natives, was omitted from the Code as being of special and not general application.



§ 500i. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1937, ch. 897, § 10, 50 Stat. 901, which provided for alienation of reindeer or interests, was omitted from the Code as being of special and not general application.



§ 500j. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1937, ch. 897, § 11, 50 Stat. 902, which defined “reindeer” as used in this subchapter, was omitted from the Code as being of special and not general application.



§ 500k. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1937, ch. 897, § 12, 50 Stat. 902, which authorized Secretary to promulgate rules and regulations, was omitted from the Code as being of special and not general application.



§ 500l. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1937, ch. 897, § 13, 50 Stat. 902, which directed Secretary, whenever practicable, to appoint natives to administer the industry, was omitted from the Code as being of special and not general application.



§ 500m. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1937, ch. 897, § 14, 50 Stat. 902, which related to use of public lands, was omitted from the Code as being of special and not general application.



§ 500n. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1937, ch. 897, § 15, 50 Stat. 902, which defined “natives of Alaska” for purposes of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER VIII—INDIANS IN OKLAHOMA: PROMOTION OF WELFARE
§ 501. Transferred
Editorial Notes
Codification
Section 501 was editorially reclassified as section 5201 of this title.



§ 502. Transferred
Editorial Notes
Codification
Section 502 was editorially reclassified as section 5202 of this title.



§ 503. Transferred
Editorial Notes
Codification
Section 503 was editorially reclassified as section 5203 of this title.



§ 504. Transferred
Editorial Notes
Codification
Section 504 was editorially reclassified as section 5204 of this title.



§ 505. Transferred
Editorial Notes
Codification
Section 505 was editorially reclassified as section 5205 of this title.



§ 506. Transferred
Editorial Notes
Codification
Section 506 was editorially reclassified as section 5206 of this title.



§ 507. Transferred
Editorial Notes
Codification
Section 507 was editorially reclassified as section 5207 of this title.



§ 508. Transferred
Editorial Notes
Codification
Section 508 was editorially reclassified as section 5208 of this title.



§ 509. Transferred
Editorial Notes
Codification
Section 509 was editorially reclassified as section 5209 of this title.



§ 510. Transferred
Editorial Notes
Codification
Section 510 was editorially reclassified as section 5210 of this title.




SUBCHAPTER IX—KLAMATH TRIBE: CAPITAL RESERVE FUND
§ 530. Omitted
Editorial Notes
Codification
Section, act Aug. 28, 1937, ch. 874, § 1, 50 Stat. 872, which established a capital reserve fund, the interest upon which to be used for administrative expenses of the Klamath Indian Reservation, was omitted from the Code as being of special and not general application.



§§ 531 to 535. Repealed. Aug. 13, 1954, ch. 732, § 12, 68 Stat. 721

Sections 531 to 535, act Aug. 28, 1937, ch. 874, §§ 2–6, 50 Stat. 872, 873, related to revolving loan fund.

Statutory Notes and Related Subsidiaries
Effective Date of RepealAct Aug. 13, 1954, ch. 732, § 12, 68 Stat. 721, provided that the repeal is effective on the date of the transfer of title to tribal property to a trustee, corporation, or other legal entity pursuant to former section 564e of this title.




SUBCHAPTER X—KLAMATH TRIBE: DISPOSITION OF CERTAIN TRIBAL FUNDS
§ 541. Omitted
Editorial Notes
Codification
Section, act Aug. 7, 1939, ch. 552, § 1, 53 Stat. 1252, which assigned individual monetary credits from the judgment fund to members of the Klamath Tribes to be used for certain purposes, was omitted from the Code as being of special and not general application.



§ 542. Omitted
Editorial Notes
Codification
Section, act Aug. 7, 1939, ch. 552, § 2, 53 Stat. 1253; Aug. 13, 1954, ch. 732, § 12, 68 Stat. 721, which related to limitations on expenditure of remainder of fund, was omitted from the Code as being of special and not general application.



§ 543. Omitted
Editorial Notes
Codification
Section, act Aug. 7, 1939, ch. 552, § 3, 53 Stat. 1253, which related to liability of judgment funds for debts, was omitted from the Code as being of special and not general application.



§ 544. Omitted
Editorial Notes
Codification
Section, act Mar. 29, 1948, ch. 160, § 2, 62 Stat. 92, which assigned individual monetary credits from the capital reserve fund to members of the Klamath Tribes to be used for certain purposes, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitleAct Mar. 29, 1948, ch. 160, § 1, 62 Stat. 92, provided that act Mar. 29, 1948, ch. 160, enacting sections 544 and 545 of this title, could be known as the Klamath Welfare Act.



§ 545. Omitted
Editorial Notes
Codification
Section, act Mar. 29, 1948, ch. 160, § 3, 62 Stat. 93, which related to liability of judgment funds for debts contracted prior to the passage of this section and former section 544 of this title, was omitted from the Code as being of special and not general application.




SUBCHAPTER XI—KLAMATH TRIBE: PAYMENTS IN LIEU OF ALLOTMENTS; INHERITANCE OF RESTRICTED PROPERTY
§ 551. Omitted
Editorial Notes
Codification
Section, act June 1, 1938, ch. 310, § 1, 52 Stat. 605, which defined “Klamath Tribe” as used in this subchapter, was omitted from the Code as being of special and not general application.



§ 552. Omitted
Editorial Notes
Codification
Section, act June 1, 1938, ch. 310, § 2, 52 Stat. 605, which provided for monetary payments to members of the Klamath Tribe who had not received an allotment of land, was omitted from the Code as being of special and not general application.



§ 553. Omitted
Editorial Notes
Codification
Section, act June 1, 1938, ch. 310, § 3, 52 Stat. 605, which related to deposit and expenditure of payments, was omitted from the Code as being of special and not general application.



§ 554. Omitted
Editorial Notes
Codification
Section, act June 1, 1938, ch. 310, § 4, 52 Stat. 606, which related to disposition of payment upon the death of an Indian, was omitted from the Code as being of special and not general application.



§ 555. Repealed. Aug. 13, 1954, ch. 732, § 9(c), 68 Stat. 721

Section, act June 1, 1938, ch. 310, § 5, 52 Stat. 606, related to devise of restricted or trust property.



§ 556. Omitted
Editorial Notes
Codification
Section, act June 1, 1938, ch. 310, § 6, 52 Stat. 606, which provided for reversion of interest in property upon the death of an enrolled member without heirs or devisees, was omitted from the Code as being of special and not general application.




SUBCHAPTER XII—KLAMATH TRIBE: FEES AND CHARGES
§§ 561, 562. Omitted
Editorial Notes
Codification
Sections, which related to fees for general services and medical services, were from the Interior Department Appropriation Act, 1946, July 3, 1945, ch. 262, § 1, 59 Stat. 334, and were not repeated in the Interior Department Appropriation Act of 1947, July 1, 1946, ch. 529, 60 Stat. 348.



§ 563. Omitted
Editorial Notes
Codification
Section, act May 29, 1953, ch. 86, § 1, 67 Stat. 40, which provided for payment of salaries and expenses for Klamath Tribe Officials out of tribal funds, was omitted from the Code as being of special and not general application.

Prior ProvisionsA prior section 563, acts June 25, 1938, ch. 710, 52 Stat. 1207; Aug. 7, 1939, ch. 519, 53 Stat. 1244; May 15, 1945, ch. 123, 59 Stat. 167, provided for payment of salaries and expenses of Klamath Tribe officials out of tribal funds but limited the amount of such expenditures to $15,000 per annum, prior to repeal by act May 29, 1953, ch. 86, § 2, 67 Stat. 40.




SUBCHAPTER XIII—KLAMATH TRIBE: TERMINATION OF FEDERAL SUPERVISION
§ 564. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 1, 68 Stat. 718, which set out the purpose of this subchapter, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Repeals; Recoupment of Funds Expended for Klamath County School BoardAct Aug. 13, 1954, ch. 732, § 24, 68 Stat. 723, as amended by Pub. L. 85–72, June 29, 1957, 71 Stat. 243, which repealed all acts or parts thereof inconsistent with this subchapter insofar as they affect the tribe or its members and provided that, effective on July 1, 1957, section 2 of the Act of August 19, 1949, was inapplicable to the unrecouped balance of funds expended in cooperation with the school board of Klamath County, was omitted from the Code as being of special and not general application.

SeparabilityAct Aug. 13, 1954, ch. 732, § 25, 68 Stat. 723, which provided that all provisions of this subchapter be separable, was omitted from the Code as being of special and not general application.



§ 564a. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 2, 68 Stat. 718; Pub. L. 85–132, § 1(f), Aug. 14, 1957, 71 Stat. 348, which set out definitions, was omitted from the Code as being of special and not general application.



§ 564b. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 3, 68 Stat. 718, which related to membership in tribe, was omitted from the Code as being of special and not general application.



§ 564c. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 4, 68 Stat. 718; Pub. L. 85–731, § 2, Aug. 23, 1958, 72 Stat. 818, which related to personal property rights, was omitted from the Code as being of special and not general application.



§ 564d. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 5, 68 Stat. 718; Pub. L. 85–132, § 1(b), (d), (e), (g), Aug. 14, 1957, 71 Stat. 347, 348; Pub. L. 85–731, §§ 6–8, Aug. 23, 1958, 72 Stat. 819, which related to employment of management specialists for tribal property, was omitted from the Code as being of special and not general application.



§ 564e. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 6, 68 Stat. 719; Pub. L. 85–132, § 1(c), Aug. 14, 1957, 71 Stat. 347; Pub. L. 85–731, § 10, Aug. 23, 1958, 72 Stat. 819, which related to sale of tribal property, was omitted from the Code as being of special and not general application.



§ 564f. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 7, 68 Stat. 720, which provided for per capita payments to tribe members, was omitted from the Code as being of special and not general application.



§ 564g. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 8, 68 Stat. 720; Pub. L. 85–132, § 1(h), (i), Aug. 14, 1957, 71 Stat. 348; Pub. L. 85–731, § 11, Aug. 23, 1958, 72 Stat. 819, which directed the transfer of individual property of tribe members held in trust by the United States to such tribe members, was omitted from the Code as being of special and not general application.



§ 564h. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 9(a), (b), 68 Stat. 720, 721, which related to applicability of Federal and State laws to probate of property of deceased members, was omitted from the Code as being of special and not general application.



§ 564i. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 10, 68 Stat. 721, which authorized the Secretary of the Interior to transfer to the tribe or to a public or nonprofit body any federally owned property deemed necessary for Indian use, was omitted from the Code as being of special and not general application.



§ 564j. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 11, 68 Stat. 721, which related to taxation of property distributed under this subchapter, was omitted from the Code as being of special and not general application.



§ 564k. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 12, 68 Stat. 721, which transferred to the tribe for collection all loans made from the reimbursable loan fund established by former section 531 of this title, was omitted from the Code as being of special and not general application.



§ 564l. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 13, 68 Stat. 721, which related to Klamath irrigation works, was omitted from the Code as being of special and not general application.



§ 564m. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 14, 68 Stat. 722, which related to water and fishing rights, was omitted from the Code as being of special and not general application.



§ 564n. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 15, 68 Stat. 722; Pub. L. 85–132, § 1(j), Aug. 14, 1957, 71 Stat. 348, which related to protection of property rights of minors, persons non compos mentis, and other members needing assistance, was omitted from the Code as being of special and not general application.



§ 564o. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 16, 68 Stat. 722, which related to advances or expenditures from tribal funds, was omitted from the Code as being of special and not general application.



§ 564p. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 17, 68 Stat. 722, which related to execution of patents, deeds, and other instruments by the Secretary of the Interior, was omitted from the Code as being of special and not general application.



§ 564q. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 18, 68 Stat. 722, which related to termination of Federal trust relationship to the affairs of the tribe and its members, was omitted from the Code as being of special and not general application.



§ 564r. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 19, 68 Stat. 722, which related to termination of Federal powers over tribe, was omitted from the Code as being of special and not general application.



§ 564s. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 20, 68 Stat. 723, which related to set-off of indebtedness payable to the tribe or to the United States, was omitted from the Code as being of special and not general application.



§ 564t. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 21, 68 Stat. 723, which provided that nothing contained in this subchapter would affect the rights of the tribe under the act of August 13, 1946 (60 Stat. 1049), was omitted from the Code as being of special and not general application.



§ 564u. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 22, 68 Stat. 723, which provided that nothing in this subchapter would abrogate any valid lease, permit, license, right-of-way, lien, or other contract approved before Aug. 13, 1954, was omitted from the Code as being of special and not general application.



§ 564v. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 23, 68 Stat. 723, which authorized the Secretary of the Interior to issue rules and regulations and to provide for tribal referenda on certain matters, was omitted from the Code as being of special and not general application.



§ 564w. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 26, 68 Stat. 723, which authorized the Secretary of the Interior to implement education and training programs for tribe members, was omitted from the Code as being of special and not general application.



§ 564w–1. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 28, as added Pub. L. 85–731, § 1, Aug. 23, 1958, 72 Stat. 816; amended Pub. L. 86–247, Sept. 9, 1959, 73 Stat. 477; Pub. L. 105–312, title II, § 205, Oct. 30, 1998, 112 Stat. 2957; Pub. L. 105–321, § 4(e), Oct. 30, 1998, 112 Stat. 3025, which related to Klamath Indian Forest and Klamath Marsh, was omitted from the Code as being of special and not general application.



§ 564w–2. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 732, § 29, as added Pub. L. 93–102, Aug. 16, 1973, 87 Stat. 349, which related to Federal acquisition of tribal land, was omitted from the Code as being of special and not general application.



§ 564x. Omitted
Editorial Notes
Codification
Section, Pub. L. 85–132, § 2, Aug. 14, 1957, 71 Stat. 348, which related to timber sales, was omitted from the Code as being of special and not general application.




SUBCHAPTER XIV—KLAMATH TRIBE: DISTRIBUTION OF JUDGMENT FUND
§ 565. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–224, § 1, Oct. 1, 1965, 79 Stat. 897, which authorized the Secretary of the Interior to distribute to the Klamath Tribe funds obtained from the Indian Claims Commission from the tribe’s judgment against the United States, was omitted from the Code as being of special and not general application.



§ 565a. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–224, § 2, Oct. 1, 1965, 79 Stat. 897, which related to distribution of judgment funds to tribe members, was omitted from the Code as being of special and not general application.



§ 565b. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–224, § 3, Oct. 1, 1965, 79 Stat. 897, which related to timing of payments and claims for shares of deceased enrollees, was omitted from the Code as being of special and not general application.



§ 565c. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–224, § 4, Oct. 1, 1965, 79 Stat. 897, which related to disposition of funds remaining after distribution, was omitted from the Code as being of special and not general application.



§ 565d. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–224, § 5, Oct. 1, 1965, 79 Stat. 898, which directed that remaining funds be deposited in the Treasury of the United States if insufficient to justify a further distribution, was omitted from the Code as being of special and not general application.



§ 565e. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–224, § 6, Oct. 1, 1965, 79 Stat. 898, which related to payment of costs of distribution, was omitted from the Code as being of special and not general application.



§ 565f. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–224, § 7, Oct 1, 1965, 79 Stat. 898, which exempted funds distributed pursuant to this subchapter from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 565g. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–224, § 8, Oct. 1, 1965, 79 Stat. 898, which authorized the Secretary of the Interior to prescribe rules and regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER XIV–A—KLAMATH TRIBE: RESTORATION OF FEDERAL SUPERVISION
§ 566. Omitted
Editorial Notes
Codification
Section, Pub. L. 99–398, § 2, Aug. 27, 1986, 100 Stat. 849; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095, which related to restoration of Federal recognition, rights, and privileges to the tribe and tribe members, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 99–398, § 1, Aug. 27, 1986, 100 Stat. 849, provided that Pub. L. 99–398, enacting this subchapter, could be cited as the “Klamath Indian Tribe Restoration Act”.



§ 566a. Omitted
Editorial Notes
Codification
Section, Pub. L. 99–398, § 3, Aug. 27, 1986, 100 Stat. 850, which related to tribe constitution and bylaws, was omitted from the Code as being of special and not general application.



§ 566b. Omitted
Editorial Notes
Codification
Section, Pub. L. 99–398, § 4, Aug. 27, 1986, 100 Stat. 850, which related to conservation and development of lands, was omitted from the Code as being of special and not general application.



§ 566c. Omitted
Editorial Notes
Codification
Section, Pub. L. 99–398, § 5, Aug. 27, 1986, 100 Stat. 850, which related to hunting, fishing, trapping, and water rights, was omitted from the Code as being of special and not general application.



§ 566d. Omitted
Editorial Notes
Codification
Section, Pub. L. 99–398, § 6, Aug. 27, 1986, 100 Stat. 850, which related to transfer of land to the Secretary of the Interior to be held in trust for the tribe, was omitted from the Code as being of special and not general application.



§ 566e. Omitted
Editorial Notes
Codification
Section, Pub. L. 99–398, § 7, Aug. 27, 1986, 100 Stat. 850, which related to criminal and civil jurisdiction within the reservation, was omitted from the Code as being of special and not general application.



§ 566f. Omitted
Editorial Notes
Codification
Section, Pub. L. 99–398, § 8, Aug. 27, 1986, 100 Stat. 850, which related to economic development, was omitted from the Code as being of special and not general application.



§ 566g. Omitted
Editorial Notes
Codification
Section, Pub. L. 99–398, § 9, Aug. 27, 1986, 100 Stat. 851, which set out definitions, was omitted from the Code as being of special and not general application.



§ 566h. Omitted
Editorial Notes
Codification
Section, Pub. L. 99–398, § 10, Aug. 27, 1986, 100 Stat. 852, which authorized the Secretary of the Interior to make rules and regulations necessary to carry out the purposes of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER XV—SHOSHONE TRIBE: DISTRIBUTION OF JUDGMENT FUND
§ 571. Omitted
Editorial Notes
Codification
Section, act July 27, 1939, ch. 387, § 1, 53 Stat. 1128, which directed the Secretary of the Interior to prepare a membership roll of the Shoshone Tribe, was omitted from the Code as being of special and not general application.



§ 572. Omitted
Editorial Notes
Codification
Section, act July 27, 1939, ch. 387, § 2, 53 Stat. 1128, which authorized payments to individual tribe members, was omitted from the Code as being of special and not general application.



§ 573. Omitted
Editorial Notes
Codification
Section, act July 27, 1939, ch. 387, § 3, 53 Stat. 1129, which appropriated from the judgment fund sums for the purchase of lands, the establishment of a loan fund, and the establishment and administration of productive enterprises, was omitted from the Code as being of special and not general application.



§ 574. Omitted
Editorial Notes
Codification
Section, act July 27, 1939, ch. 387, § 4, 53 Stat. 1129, which related to consolidation of lands within the Wind River Indian Reservation, was omitted from the Code as being of special and not general application.



§ 574a. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–435, § 15, Nov. 2, 1994, 108 Stat. 4573, which related to acquisition of lands for the benefit of individual tribes on the Wind River Reservation, was omitted from the Code as being of special and not general application.



§ 575. Omitted
Editorial Notes
Codification
Section, act July 27, 1939, ch. 387, § 5, 53 Stat. 1129, which related to restoration of lands to tribal ownership, was omitted from the Code as being of special and not general application.



§ 576. Omitted
Editorial Notes
Codification
Section, act July 27, 1939, ch. 387, § 6, 53 Stat. 1130, which related to purchase of lands and reimbursement of expenditures, was omitted from the Code as being of special and not general application.



§ 577. Omitted
Editorial Notes
Codification
Section, act July 27, 1939, ch. 387, § 7, 53 Stat. 1130, which related to liability of judgment funds for debts, was omitted from the Code as being of special and not general application.



§ 581. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–206, § 1, Dec. 18, 1971, 85 Stat. 737, which related to disposition of judgment funds, was omitted from the Code as being of special and not general application.



§ 582. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–206, § 2, Dec. 18, 1971, 85 Stat. 737, which credited funds to the Shoshone-Bannock Tribes of the Fort Hall Reservation for certain claims, was omitted from the Code as being of special and not general application.



§ 583. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–206, § 3, Dec. 18, 1971, 85 Stat. 737, which credited funds to the Northwestern Bands of Shoshone Indians for certain claims, was omitted from the Code as being of special and not general application.



§ 584. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–206, § 4, Dec. 18, 1971, 85 Stat. 737, which related to apportionment of remaining funds between the Shoshone-Bannock Tribes of the Fort Hall Reservation and the Shoshone Tribe of the Wind River Reservation, was omitted from the Code as being of special and not general application.



§ 585. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–206, § 5, Dec. 18, 1971, 85 Stat. 737, which related to tribe membership rolls, was omitted from the Code as being of special and not general application.



§ 586. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–206, § 6, Dec. 18, 1971, 85 Stat. 738, which related to distribution of funds to members of the Northwestern Band of Shoshone Indians, was omitted from the Code as being of special and not general application.



§ 587. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–206, § 7, Dec. 18, 1971, 85 Stat. 738, which related to distribution of funds to members of the Shoshone-Bannock Tribes of the Fort Hall Reservation, was omitted from the Code as being of special and not general application.



§ 588. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–206, § 8, Dec. 18, 1971, 85 Stat. 739, which related to distribution of funds to members of the Shoshone Tribe of the Wind River Reservation, was omitted from the Code as being of special and not general application.



§ 589. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–206, § 9, Dec. 18, 1971, 85 Stat. 739, which exempted distributed funds from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 590. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–206, § 10, Dec. 18, 1971, 85 Stat. 739, which authorized the Secretary of the Interior to prescribe rules and regulations, was omitted from the Code as being of special and not general application.



§ 590a. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–442, § 1, Sept. 29, 1972, 86 Stat. 743, which credited funds to the Shoshone-Bannock Tribes of the Fort Hall Reservation for certain claims, was omitted from the Code as being of special and not general application.



§ 590b. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–442, § 2, Sept. 29, 1972, 86 Stat. 744, which related to disposition of funds credited to the Shoshone-Bannock Tribes of the Fort Hall Reservation, was omitted from the Code as being of special and not general application.



§ 590c. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–442, § 3, Sept. 29, 1972, 86 Stat. 744, which exempted distributed funds from Federal and State income taxes and provided for payment of shares for minors and persons under legal disability, was omitted from the Code as being of special and not general application.




SUBCHAPTER XVI—CHIPPEWA TRIBE OF MINNESOTA
§ 591. Omitted
Editorial Notes
Codification
Section, act June 8, 1940, ch. 285, § 1, 54 Stat. 254, which related to reservation of Chippewa National Forest lands for the Minnesota Chippewa Tribe, was omitted from the Code as being of special and not general application.



§ 592. Omitted
Editorial Notes
Codification
Section, act June 8, 1940, ch. 285, § 2, 54 Stat. 254, which related to withdrawal of Minnesota Chippewa tribal funds to reimburse the United States for land and timber, was omitted from the Code as being of special and not general application.



§ 593. Omitted
Editorial Notes
Codification
Section, act June 8, 1940, ch. 285, § 3, 54 Stat. 255, which authorized exchanges of allotted, restricted, and tribal lands for Chippewa National Forest lands, was omitted from the Code as being of special and not general application.



§ 594. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–94, § 1, Sept. 27, 1967, 81 Stat. 230, which provided for the distribution of funds to the Mississippi Bands and the Pillager and Lake Winnibigoshish Bands of Chippewa Indians for certain claims and exempted such distributions from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 594a. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–94, § 2, Sept. 27, 1967, 81 Stat. 230, which authorized the Secretary of the Interior to prescribe rules and regulations to carry out the provisions of former sections 594 and 594a of this title, was omitted from the Code as being of special and not general application.




SUBCHAPTER XVII—YAKIMA TRIBES
§ 601. Omitted
Editorial Notes
Codification
Section, act Aug. 9, 1946, ch. 933, § 1, 60 Stat. 968, which related to preparation of a tribal membership roll, was omitted from the Code as being of special and not general application.



§ 602. Omitted
Editorial Notes
Codification
Section, act Aug. 9, 1946, ch. 933, § 2, 60 Stat. 969, which related to applications for tribal membership by persons excluded from enrollment, was omitted from the Code as being of special and not general application.



§ 603. Omitted
Editorial Notes
Codification
Section, act Aug. 9, 1946, ch. 933, § 3, 60 Stat. 969, which related to correction of tribal membership roll, was omitted from the Code as being of special and not general application.



§ 604. Omitted
Editorial Notes
Codification
Section, act Aug. 9, 1946, ch. 933, § 4, 60 Stat. 969, which related to loss of membership and removal from roll, was omitted from the Code as being of special and not general application.



§ 605. Omitted
Editorial Notes
Codification
Section, act Aug. 9, 1946, ch. 933, § 5, 60 Stat. 969, which related to expulsion of members, was omitted from the Code as being of special and not general application.



§ 606. Omitted
Editorial Notes
Codification
Section, act Aug. 9, 1946, ch. 933, § 6, 60 Stat. 969, which provided that new members enrolled after Aug. 9, 1946, be ineligible for back pay and annuities out of tribal funds, was omitted from the Code as being of special and not general application.



§ 607. Omitted
Editorial Notes
Codification
Section, act Aug. 9, 1946, ch. 933, § 7, 60 Stat. 969; Pub. L. 91–627, § 1, Dec. 31, 1970, 84 Stat. 1874, which related to divestment of inheritance of non-members, was omitted from the Code as being of special and not general application.



§ 608. Omitted
Editorial Notes
Codification
Section, act July 28, 1955, ch. 423, § 1, 69 Stat. 392; Pub. L. 88–540, § 1, Aug. 31, 1964, 78 Stat. 747; Pub. L. 100–581, title II, § 213, Nov. 1, 1988, 102 Stat. 2941; Pub. L. 101–301, § 1(a)(3), (b), May 24, 1990, 104 Stat. 206, which related to the purchase, sale, and exchange of land, was omitted from the Code as being of special and not general application.



§ 608a. Omitted
Editorial Notes
Codification
Section, act July 28, 1955, ch. 423, § 2, 69 Stat. 393; Pub. L. 88–540, § 2, Aug. 31, 1964, 78 Stat. 748, which related to sale of tribal trust lands, was omitted from the Code as being of special and not general application.



§ 608b. Omitted
Editorial Notes
Codification
Section, act July 28, 1955, ch. 423, § 3, 69 Stat. 393; Pub. L. 88–540, § 3, Aug. 31, 1964, 78 Stat. 748, which related to rights of lessees, was omitted from the Code as being of special and not general application.



§ 608c. Omitted
Editorial Notes
Codification
Section, act July 28, 1955, ch. 423, § 4, 69 Stat. 393, which authorized the Secretary of the Interior to prescribe regulations necessary to carry out the purposes of former sections 608 to 608c of this title, was omitted from the Code as being of special and not general application.



§ 609. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–278, § 1, Mar. 30, 1968, 82 Stat. 69, which related to actions by the Confederated Tribes of the Colville Reservation and the Yakima Tribes of Indians of the Yakima Reservation to determine title to judgment fund, was omitted from the Code as being of special and not general application.



§ 609a. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–278, § 2, Mar. 30, 1968, 82 Stat. 69, which exempted funds distributed to tribe members from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 609b. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–413, § 1, Sept. 25, 1970, 84 Stat. 865, which related to authorized uses of funds appropriated to pay certain judgments to the Yakima Tribes of the Yakima Reservation, was omitted from the Code as being of special and not general application.



§ 609b–1. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–413, § 2, Sept. 25, 1970, 84 Stat. 865, which exempted funds distributed under former sections 609b and 609b–1 of this title from Federal and State income taxes and set forth provisions relating to payment of shares to minors and persons under legal disability, was omitted from the Code as being of special and not general application.



§ 609c. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–433, § 1, Oct. 10, 1978, 92 Stat. 1047; Pub. L. 103–435, § 17(b), Nov. 2, 1994, 108 Stat. 4573, which related to disbursement of minors’ shares of judgment funds, was omitted from the Code as being of special and not general application.



§ 609c–1. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–433, § 2, Oct. 10, 1978, 92 Stat. 1047, which exempted funds distributed under former section 609c of this title from Federal and State income taxes and set forth provisions relating to eligibility for Federal assistance without regard to payments, was omitted from the Code as being of special and not general application.




SUBCHAPTER XVIII—SWINOMISH TRIBE
§ 610. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–534, § 1, Sept. 28, 1968, 82 Stat. 884, which authorized the Secretary of the Interior to purchase lands within, adjacent to, or in close proximity to the boundaries of the Swinomish Indian Reservation, was omitted from the Code as being of special and not general application.



§ 610a. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–534, § 2, Sept. 28, 1968, 82 Stat. 884, which authorized the sale or exchange of lands owned by or in trust for the Swinomish Indian Tribal Community and required that the land values involved in an exchange be equal or be equalized by the payment of money, was omitted from the Code as being of special and not general application.



§ 610b. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–534, § 3, Sept. 28, 1968, 82 Stat. 884, which related to title to lands acquired pursuant to this subchapter, tax exemptions for lands within the boundaries of the Swinomish Indian Reservation, and prohibition of restrictions on lands outside such boundaries, was omitted from the Code as being of special and not general application.



§ 610c. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–534, § 4, Sept. 28, 1968, 82 Stat. 884, which related to mortgages and deeds of trust, was omitted from the Code as being of special and not general application.



§ 610d. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–534, § 5, Sept. 28, 1968, 82 Stat. 884, which provided that any moneys received by the Swinomish Indian Tribal Community from the sale, exchange, mortgage, or granting of a security interest in tribal land could be used for tribal purposes, was omitted from the Code as being of special and not general application.



§ 610e. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–534, § 7, Sept. 28, 1968, 82 Stat. 884, which authorized the assignment of income by the Swinomish Indian Tribal Community, was omitted from the Code as being of special and not general application.




SUBCHAPTER XIX—SHOSHONE AND ARAPAHO TRIBES OF WYOMING
§ 611. Omitted
Editorial Notes
Codification
Section, act May 19, 1947, ch. 80, § 1, 61 Stat. 102, which directed the Secretary of the Interior to divide the trust funds on deposit in the Treasury of the United States to the joint credit of the Shoshone and Arapaho Tribes of the Wind River Reservation, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Wind River Indian Reservation; Compensation for Lands of the Riverton Reclamation ProjectAct Aug. 15, 1953, ch. 509, § 2, 67 Stat. 612, which provided that, subject only to the existing rights and interests which were not extinguished and terminated by act Aug. 15, 1953, ch. 509, 67 Stat. 592, all unentered and vacant lands of the Riverton reclamation project within the ceded portion of the Wind River Indian Reservation were restored to the public domain for administration, use, occupancy, and disposal under the reclamation and public land laws of the United States, was editorially reclassified and is set out as a note under section 597 of Title 43, Public Lands.



§ 612. Omitted
Editorial Notes
Codification
Section, acts May 19, 1947, ch. 80, § 2, 61 Stat. 102; Aug. 30, 1951, ch. 367, § 1, 65 Stat. 208; Pub. L. 85–610, § 1, Aug. 8, 1958, 72 Stat. 541, which related to the establishment of a trust fund for each tribe into which the Secretary of the Treasury was directed to transfer funds as necessary to effect the purpose of former section 611 of this title, was omitted from the Code as being of special and not general application.



§ 613. Omitted
Editorial Notes
Codification
Section, acts May 19, 1947, ch. 80, § 3, 61 Stat. 102; Aug. 30, 1951, ch. 367, § 2, 65 Stat. 209; July 17, 1953, ch. 223, 67 Stat. 179; Aug. 9, 1955, ch. 638, 69 Stat. 557; July 25, 1956, ch. 723, § 1, 70 Stat. 642; Pub. L. 85–610, § 2, Aug. 8, 1958, 72 Stat. 541, which related to uses of trust funds and amount of per capita payments, was omitted from the Code as being of special and not general application.




SUBCHAPTER XX—PUEBLO AND CANONCITO NAVAJO INDIANS
§ 621. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1949, ch. 425, § 1, 63 Stat. 604, which provided for portions of tribal lands to be held in trust by the United States and for the remainder to become part of the public domain, was omitted from the Code as being of special and not general application.



§ 622. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1949, ch. 425, § 2, 63 Stat. 605, which related to exchange of Pueblo and Navajo tribal lands, was omitted from the Code as being of special and not general application.



§ 623. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1949, ch. 425, § 3, 63 Stat. 605, which related to disbursement of deposits in the United Pueblos Agency, was omitted from the Code as being of special and not general application.



§ 624. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–231, § 10, Sept. 14, 1961, 75 Stat. 505, which related to exchange of Pueblo lands, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXI—NAVAJO AND HOPI TRIBES: REHABILITATION
§ 631. Omitted
Editorial Notes
Codification
Section, act Apr. 19, 1950, ch. 92, § 1, 64 Stat. 44; Pub. L. 85–740, Aug. 23, 1958, 72 Stat. 834, which directed the Secretary of the Interior to undertake a program of basic improvements for the conservation and development of the resources of the Navajo and Hopi Indians, set out specific projects to be included in the program, and appropriated funds for such projects, was omitted from the Code as being of special and not general application.



§ 632. Omitted
Editorial Notes
Codification
Section, act Apr. 19, 1950, ch. 92, § 2, 64 Stat. 45, which established guidelines for administration of program, was omitted from the Code as being of special and not general application.



§ 633. Omitted
Editorial Notes
Codification
Section, act Apr. 19, 1950, ch. 92, § 3, 64 Stat. 45, which provided that Navajo and Hopi Indians be given preference in employment and on-the-job training for projects undertaken pursuant to this subchapter, was omitted from the Code as being of special and not general application.



§ 634. Omitted
Editorial Notes
Codification
Section, act Apr. 19, 1950, ch. 92, § 4, 64 Stat. 45, which related to loans to Tribes or individual members, was omitted from the Code as being of special and not general application.



§ 635. Omitted
Editorial Notes
Codification
Section, act Apr. 19, 1950, ch. 92, § 5, 64 Stat. 46; Pub. L. 86–505, § 1, June 11, 1960, 74 Stat. 199, which related to disposition of lands owned by the Navajo and Hopi Tribes, was omitted from the Code as being of special and not general application.



§ 636. Omitted
Editorial Notes
Codification
Section, act Apr. 19, 1950, ch. 92, § 6, 64 Stat. 46, which related to the adoption of a constitution by the Navajo Tribe, was omitted from the Code as being of special and not general application.



§ 637. Omitted
Editorial Notes
Codification
Section, act Apr. 19, 1950, ch. 92, § 7, 64 Stat. 46, which related to use of Navajo tribal funds, was omitted from the Code as being of special and not general application.



§ 638. Omitted
Editorial Notes
Codification
Section, act Apr. 19, 1950, ch. 92, § 8, 64 Stat. 46, which related to participation by Tribal Councils in the administration of the program authorized by this subchapter, was omitted from the Code as being of special and not general application.



§ 639. Repealed. Pub. L. 104–193, title I, § 110(u), Aug. 22, 1996, 110 Stat. 2175

Section, acts Apr. 19, 1950, ch. 92, § 9, 64 Stat. 47; Oct. 30, 1972, Pub. L. 92–603, title III, § 303(c), 86 Stat. 1484; Dec. 31, 1973, Pub. L. 93–233, § 19(a), 87 Stat. 974, related to additional Social Security contributions to States for State expenditures for aid to dependent children to Navajo and Hopi Indians.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective July 1, 1997, with transition rules relating to State options to accelerate such date, rules relating to claims, actions, and proceedings commenced before such date, rules relating to closing out of accounts for terminated or substantially modified programs and continuance in office of Assistant Secretary for Family Support, and provisions relating to termination of entitlement under AFDC program, see section 116 of Pub. L. 104–193, as amended, set out as an Effective Date note under section 601 of Title 42, The Public Health and Welfare.



§ 640. Repealed. Pub. L. 93–531, § 26, Dec. 22, 1974, 88 Stat. 1723

Section, act Apr. 19, 1950, ch. 92, § 10, 64 Stat. 47, established Joint Committee on Navajo-Hopi Indian Administration, with function of making a continuous study of programs for administration and rehabilitation of Navajo and Hopi Indians.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 93–531, § 26, Dec. 22, 1974, 88 Stat. 1723, provided that the repeal is effective as of the close of business December 31, 1974.



§ 640a. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–189, § 2, Dec. 15, 1971, 85 Stat. 646; Pub. L. 110–315, title IX, § 946(a), Aug. 14, 2008, 122 Stat. 3468, which related to purpose of former sections 640a to 640c–3 of this title, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short Title of 2008 AmendmentPub. L. 110–315, title IX, § 945, Aug. 14, 2008, 122 Stat. 3468, provided that subpart 2 (§§ 945, 946) of part E of title IX of Pub. L. 110–315 [see Tables for classification] could be cited as the “Navajo Nation Higher Education Act of 2008”.

Short Title of 1978 AmendmentPub. L. 95–471, title II, § 201, Oct. 17, 1978, 92 Stat. 1329, provided that title II of Pub. L. 95–471 [see Tables for classification] could be cited as the “Navajo Community College Assistance Act of 1978”.

Short TitlePub. L. 92–189, § 1, Dec. 15, 1971, 85 Stat. 646, provided that Pub. L. 92–189, enacting sections 640a to 640c–3 of this title, could be cited as the “Navajo Community College Act”.



§ 640b. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–189, § 3, Dec. 15, 1971, 85 Stat. 646; Pub. L. 110–315, title IX, § 946(b), Aug. 14, 2008, 122 Stat. 3468, which authorized the Secretary of the Interior to make grants to the Navajo Nation to assist the tribe in the construction, maintenance, and operation of Diné College, was omitted from the Code as being of special and not general application.



§ 640c. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–189, § 4, Dec. 15, 1971, 85 Stat. 646; Pub. L. 95–471, title II, § 203(a), Oct. 17, 1978, 92 Stat. 1330; Pub. L. 101–477, § 2(b), Oct. 30, 1990, 104 Stat. 1153; Pub. L. 110–315, title IX, § 946(c), Aug. 14, 2008, 122 Stat. 3468, which directed the Secretary of the Interior to conduct a detailed survey and study of the academic facilities needs of Diné College and to report to Congress the results of such survey and study, was omitted from the Code as being of special and not general application.



§ 640c–1. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–189, § 5, as added Pub. L. 95–471, title II, § 203(a), Oct. 17, 1978, 92 Stat. 1330; amended Pub. L. 96–374, title XIII, § 1351(a), (b), Oct. 3, 1980, 94 Stat. 1501; Pub. L. 98–192, § 14, Dec. 1, 1983, 97 Stat. 1343; Pub. L. 99–428, § 7, Sept. 30, 1986, 100 Stat. 983; Pub. L. 100–297, title V, § 5401, Apr. 28, 1988, 102 Stat. 414; Pub. L. 101–477, § 2(a), Oct. 30, 1990, 104 Stat. 1153; Pub. L. 102–325, title XIII, § 1301(d), July 23, 1992, 106 Stat. 797; Pub. L. 105–244, title IX, § 902, Oct. 7, 1998, 112 Stat. 1829; Pub. L. 110–315, title IX, § 946(d), Aug. 14, 2008, 122 Stat. 3468, which authorized appropriations for construction grants under former sections 640a to 640c–3 of this title and grants for maintenance and operation of Diné College, was omitted from the Code as being of special and not general application.



§ 640c–2. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–189, § 6, as added Pub. L. 96–374, title XIII, § 1351(c), Oct. 3, 1980, 94 Stat. 1501; amended Pub. L. 100–297, title V, § 5403(b), Apr. 28, 1988, 102 Stat. 416; Pub. L. 110–315, title IX, § 946(e), Aug. 14, 2008, 122 Stat. 3469, which related to effect of subchapter on other laws, was omitted from the Code as being of special and not general application.



§ 640c–3. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–189, § 7, as added Pub. L. 100–297, title V, § 5402(b), Apr. 28, 1988, 102 Stat. 415; amended Pub. L. 110–315, title IX, § 946(f), Aug. 14, 2008, 122 Stat. 3469, which related to method of payment for funds disbursed under former sections 640a to 640c–3 of this title and treatment of interest accrued on such funds, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXII—NAVAJO AND HOPI TRIBES: SETTLEMENT OF RIGHTS AND INTERESTS
§ 640d. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 1, Dec. 22, 1974, 88 Stat. 1712, which related to appointment of a mediator to assist in the negotiations for the settlement and partition of interests of the Hopi and Navajo Tribes in certain lands and duties of mediator, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short Title of 1988 AmendmentPub. L. 100–666, § 1, Nov. 16, 1988, 102 Stat. 3929, provided that Pub. L. 100–666 [see Tables for classification] could be cited as the “Navajo and Hopi Indian Relocation Amendments of 1988”.

Short Title of 1980 AmendmentPub. L. 96–305, § 1, July 8, 1980, 94 Stat. 929, provided that Pub. L. 96–305 [see Tables for classification] could be cited as the “Navajo and Hopi Indian Relocation Amendments Act of 1980”.



§ 640d–1. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 2, Dec. 22, 1974, 88 Stat. 1712, which related to negotiating teams for the Navajo and Hopi Tribes and negotations between the tribes, was omitted from the Code as being of special and not general application.



§ 640d–2. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 3, Dec. 22, 1974, 88 Stat. 1713, which related to implementation of agreements, was omitted from the Code as being of special and not general application.



§ 640d–3. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 4, Dec. 22, 1974, 88 Stat. 1713; Pub. L. 98–620, title IV, § 402(27), Nov. 8, 1984, 98 Stat. 3359, which related to preparation of a report by the mediator containing his recommendations for the settlement in the event of failure of the negotiating teams to reach agreement, was omitted from the Code as being of special and not general application.



§ 640d–4. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 5, Dec. 22, 1974, 88 Stat. 1714; Pub. L. 93–531, § 30(a), as added Pub. L. 96–305, § 11, July 8, 1980, 94 Stat. 934, which authorized certain recommendations and provided that they be construed as discretionary, was omitted from the Code as being of special and not general application.



§ 640d–5. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 6, Dec. 22, 1974, 88 Stat. 1714, which set out considerations and guidelines for preparation of report by mediator and final adjudication by District Court, was omitted from the Code as being of special and not general application.



§ 640d–6. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 7, Dec. 22, 1974, 88 Stat. 1715, which provided for joint ownership and management of coal, oil, gas and other minerals within or underlying partitioned lands and division between the tribes of proceeds therefrom, was omitted from the Code as being of special and not general application.



§ 640d–7. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 8, Dec. 22, 1974, 88 Stat. 1715; Pub. L. 96–305, § 2, July 8, 1980, 94 Stat. 929; Pub. L. 100–666, § 9, Nov. 16, 1988, 102 Stat. 3933, which related to determination of tribal rights and interests in land, was omitted from the Code as being of special and not general application.



§ 640d–8. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 9, Dec. 22, 1974, 88 Stat. 1716, which related to allotments of land to Paiute Indians, was omitted from the Code as being of special and not general application.



§ 640d–9. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 10, Dec. 22, 1974, 88 Stat. 1716; Pub. L. 96–305, § 3, July 8, 1980, 94 Stat. 929; Pub. L. 100–666, § 6, Nov. 16, 1988, 102 Stat. 3932; Pub. L. 111–18, § 1, May 8, 2009, 123 Stat. 1611, which related to treatment of lands partitioned to the Navajo Tribe or to the Hopi Tribe and protection of rights and property of individuals, was omitted from the Code as being of special and not general application.



§ 640d–10. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 11, Dec. 22, 1974, 88 Stat. 1716; Pub. L. 96–305, § 4, July 8, 1980, 94 Stat. 930; Pub. L. 98–603, title I, § 106, Oct. 30, 1984, 98 Stat. 3157; Pub. L. 100–666, §§ 4(b), 8, Nov. 16, 1988, 102 Stat. 3930, 3933, which related to transfer of resettlement lands to and for the benefit of the Navajo Tribe, was omitted from the Code as being of special and not general application.



§ 640d–11. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 12, Dec. 22, 1974, 88 Stat. 1716; Pub. L. 96–305, § 5, July 8, 1980, 94 Stat. 932; Pub. L. 100–666, § 4(a), Nov. 16, 1988, 102 Stat. 3929; Pub. L. 100–696, title IV, § 406, Nov. 18, 1988, 102 Stat. 4592; Pub. L. 102–180, § 3(a)–(c), Dec. 2, 1991, 105 Stat. 1230; Pub. L. 112–166, § 2(u), Aug. 10, 2012, 126 Stat. 1288, which related to the Office of Navajo and Hopi Indian Relocation, was omitted from the Code as being of special and not general application.



§ 640d–12. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 13, Dec. 22, 1974, 88 Stat. 1717; Pub. L. 96–305, § 6, July 8, 1980, 94 Stat. 932; Pub. L. 100–666, § 4(d), Nov. 16, 1988, 102 Stat. 3931; Pub. L. 101–121, title I, § 120, Oct. 23, 1989, 103 Stat. 722, which directed the Commissioner of the Office of Navajo and Hopi Indian Relocation to prepare a report for Congress concerning relocation of households and members of each tribe, was omitted from the Code as being of special and not general application.



§ 640d–13. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 14, Dec. 22, 1974, 88 Stat. 1718; Pub. L. 100–666, § 4(b), Nov. 16, 1988, 102 Stat. 3930, which related to relocation of households and members, was omitted from the Code as being of special and not general application.



§ 640d–14. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 15, Dec. 22, 1974, 88 Stat. 1719; Pub. L. 96–305, § 7, July 8, 1980, 94 Stat. 932; Pub. L. 100–666, §§ 4(b), 10, Nov. 16, 1988, 102 Stat. 3930, 3934, which related to relocation housing, was omitted from the Code as being of special and not general application.



§ 640d–15. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 16, Dec. 22, 1974, 88 Stat. 1720, which provided for payment of fair rental value for use of lands subsequent to date of partition, was omitted from the Code as being of special and not general application.



§ 640d–16. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 17, Dec. 22, 1974, 88 Stat. 1720, which related to title, possession, and enjoyment of lands, was omitted from the Code as being of special and not general application.



§ 640d–17. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 18, Dec. 22, 1974, 88 Stat. 1721, which related to actions for accounting, fair value of grazing, and claims for damages to land, was omitted from the Code as being of special and not general application.



§ 640d–18. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 19, Dec. 22, 1974, 88 Stat. 1721; Pub. L. 96–305, § 8, July 8, 1980, 94 Stat. 932, which provided for a reduction of livestock within the joint use area, was omitted from the Code as being of special and not general application.



§ 640d–19. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 20, Dec. 22, 1974, 88 Stat. 1722, which provided for perpetual use of Cliff Spring by the Hopi Tribe as a shrine for religious ceremonial purposes, was omitted from the Code as being of special and not general application.



§ 640d–20. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 21, Dec. 22, 1974, 88 Stat. 1722, which related to the use and right of access to religious shrines on the reservation of the other tribe, was omitted from the Code as being of special and not general application.



§ 640d–21. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 22, Dec. 22, 1974, 88 Stat. 1722, which provided that the availability of financial assistance or funds paid pursuant to this subchapter would not be considered as income for eligibility under any other Federal or federally assisted program or for assistance under Social Security Act or for revenue purposes, was omitted from the Code as being of special and not general application.



§ 640d–22. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 23, Dec. 22, 1974, 88 Stat. 1722; Pub. L. 96–305, § 9, July 8, 1980, 94 Stat. 933; Pub. L. 100–666, § 4(b), Nov. 16, 1988, 102 Stat. 3930, which authorized the Navajo and Hopi Tribes to exchange lands which are part of their respective reservations and provided for additional relocation benefits in the event of such an exchange, was omitted from the Code as being of special and not general application.



§ 640d–23. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 24, Dec. 22, 1974, 88 Stat. 1722, which related to separability of provisions, was omitted from the Code as being of special and not general application.



§ 640d–24. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 25, Dec. 22, 1974, 88 Stat. 1722; Pub. L. 96–40, July 30, 1979, 93 Stat. 318; Pub. L. 96–305, § 10, July 8, 1980, 94 Stat. 933; Pub. L. 98–48, July 13, 1983, 97 Stat. 244; Pub. L. 100–666, §§ 2, 4(b), Nov. 16, 1988, 102 Stat. 3929, 3930; Pub. L. 102–180, § 2, Dec. 2, 1991, 105 Stat. 1230; Pub. L. 104–15, § 1, June 21, 1995, 109 Stat. 189; Pub. L. 104–301, § 10, Oct. 11, 1996, 110 Stat. 3652; Pub. L. 108–204, title I, § 102, Mar. 2, 2004, 118 Stat. 543, which authorized appropriations for certain purposes, was omitted from the Code as being of special and not general application.



§ 640d–25. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 27, as added Pub. L. 96–305, § 11, July 8, 1980, 94 Stat. 933; amended Pub. L. 100–666, §§ 3, 4(b), Nov. 16, 1988, 102 Stat. 3929, 3930, which related to discretionary fund to expedite relocation efforts, was omitted from the Code as being of special and not general application.



§ 640d–26. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 28, as added Pub. L. 96–305, § 11, July 8, 1980, 94 Stat. 933, which related to applicability of environmental impact provisions and sections 1782 and 1752(g) of Title 43, Public Lands, was omitted from the Code as being of special and not general application.



§ 640d–27. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 29, as added Pub. L. 96–305, § 11, July 8, 1980, 94 Stat. 934, which related to attorney fees, costs and expenses for litigation or court action, was omitted from the Code as being of special and not general application.



§ 640d–28. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 30, as added Pub. L. 96–305, § 11, July 8, 1980, 94 Stat. 934; amended Pub. L. 100–666, § 4(b), Nov. 16, 1988, 102 Stat. 3930, which related to life estates for Navajo heads of household, was omitted from the Code as being of special and not general application.



§ 640d–29. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 31, as added Pub. L. 100–666, § 5, Nov. 16, 1988, 102 Stat. 3931, which related to restrictions on lobbying, was omitted from the Code as being of special and not general application.



§ 640d–30. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 32, as added Pub. L. 100–666, § 7, Nov. 16, 1988, 102 Stat. 3932; amended Pub. L. 101–121, title I, § 120, Oct. 23, 1989, 103 Stat. 722, which related to the Navajo Rehabilitation Trust Fund, was omitted from the Code as being of special and not general application.
Another section 32 of Pub. L. 93–531 was enacted by Pub. L. 100–696, title IV, § 407, Nov. 18, 1988, 102 Stat. 4593, and was classified to section 640d–31 of this title prior to omission from the Code.



§ 640d–31. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–531, § 32, as added Pub. L. 100–696, title IV, § 407, Nov. 18, 1988, 102 Stat. 4593, which prohibited consideration of a family’s current place of residence in determining eligibility for relocation assistance, was omitted from the Code as being of special and not general application.
Another section 32 of Pub. L. 93–531 was enacted by Pub. L. 100–666, § 7, Nov. 16, 1988, 102 Stat. 3932, and was classified to section 640d–30 of this title prior to omission from the Code.




SUBCHAPTER XXIII—HOPI TRIBE: INDUSTRIAL PARK
§ 641. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–264, § 1, May 22, 1970, 84 Stat. 260, which set out Congressional findings and declaration of purpose, was omitted from the Code as being of special and not general application.



§ 642. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–264, § 2, May 22, 1970, 84 Stat. 260, which related to powers of the Hopi Tribal Council, was omitted from the Code as being of special and not general application.



§ 643. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–264, § 3, May 22, 1970, 84 Stat. 261, which provided that the exercise of all powers granted the Hopi Tribal Council by this subchapter be subject to the approval of the Secretary of the Interior, was omitted from the Code as being of special and not general application.



§ 644. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–264, § 4, May 22, 1970, 84 Stat. 261, which affirmed bonds issued pursuant to this subchapter as valid and binding obligations, was omitted from the Code as being of special and not general application.



§ 645. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–264, § 5, May 22, 1970, 84 Stat. 261, which provided for bonds issued by the Hopi Tribal Council to be exempt from taxation to the same extent they would have been exempt if the bonds had been issued by the State of Arizona or a political subdivision thereof, was omitted from the Code as being of special and not general application.



§ 646. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–264, § 6, May 22, 1970, 84 Stat. 261, which deemed securities issued by the Council to be exempted securities and provided that they would be exempt from registration requirements, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXIV—HUALAPAI TRIBE
§ 647. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–400, § 1, Sept. 16, 1970, 84 Stat. 838, which related to disposition of judgment fund, was omitted from the Code as being of special and not general application.



§ 648. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–400, § 2, Sept. 16, 1970, 84 Stat. 838, which exempted funds distributed to members of the tribe from Federal and State income tax, was omitted from the Code as being of special and not general application.



§ 649. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–400, § 3, Sept. 16, 1970, 84 Stat. 838, which authorized the Secretary of the Interior to prescribe rules and regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXV—INDIANS OF CALIFORNIA
§ 651. Omitted
Editorial Notes
Codification
Section, act May 18, 1928, ch. 624, § 1, 45 Stat. 602, which defined “Indians of California”, was omitted from the Code as being of special and not general application.



§ 652. Omitted
Editorial Notes
Codification
Section, act May 18, 1928, ch. 624, § 2, 45 Stat. 602; Pub. L. 97–164, title I, § 150, Apr. 2, 1982, 96 Stat. 46; Pub. L. 100–352, § 6(b), June 27, 1988, 102 Stat. 663; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516, which related to claims against the United States for appropriated lands, was omitted from the Code as being of special and not general application.



§ 653. Omitted
Editorial Notes
Codification
Section, act May 18, 1928, ch. 624, § 3, 45 Stat. 602, which related to settlement of claims notwithstanding statutes of limitation, amount of decree, and set-off of payments, was omitted from the Code as being of special and not general application.



§ 654. Omitted
Editorial Notes
Codification
Section, act May 18, 1928, ch. 624, § 4, 45 Stat. 602, which related to the filing and verification of claims, was omitted from the Code as being of special and not general application.



§ 655. Omitted
Editorial Notes
Codification
Section, act May 18, 1928, ch. 624, § 5, 45 Stat. 602, which provided for reimbursement of the State of California for necessary costs and expenses in the event that the court rendered judgment against the United States under the provisions of this subchapter, was omitted from the Code as being of special and not general application.



§ 656. Omitted
Editorial Notes
Codification
Section, act May 18, 1928, ch. 624, § 6, 45 Stat. 603, which provided for judgments to be placed in the Treasury of the United States to the credit of the Indians of California and to accrue interest at the rate of 4 per centum per annum, and which set out authorized uses for the fund, was omitted from the Code as being of special and not general application.



§ 657. Omitted
Editorial Notes
Codification
Section, act May 18, 1928, ch. 624, § 7, 45 Stat. 603; Apr. 29, 1930, ch. 222, 46 Stat. 259; June 30, 1948, ch. 765, § 1, 62 Stat. 1166; May 24, 1950, ch. 196, § 1, 64 Stat. 189; June 8, 1954, ch. 271, § 1, 68 Stat. 240, which related to revision of the roll of the Indians of California, was omitted from the Code as being of special and not general application.



§ 658. Omitted
Editorial Notes
Codification
Section, act May 24, 1950, ch. 196, § 2, 64 Stat. 190, which provided for a distribution of $150 from the judgment fund to each enrolled Indian, was omitted from the Code as being of special and not general application.



§ 659. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–507, § 1, Sept. 21, 1968, 82 Stat. 860, which related to roll of persons of Indian blood who were born on or before and were living on Sept. 21, 1968, was omitted from the Code as being of special and not general application.



§ 660. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–507, § 2, Sept. 21, 1968, 82 Stat. 860, which provided for the 1964 appropriation for certain judgments to be distributed to tribe members in equal shares, was omitted from the Code as being of special and not general application.



§ 661. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–507, § 3, Sept. 21, 1968, 82 Stat. 860; Pub. L. 91–64, Aug. 25, 1969, 83 Stat. 105, which provided for the undistributed balance of the 1945 appropriation for certain judgments to be distributed in equal shares to tribe members, was omitted from the Code as being of special and not general application.



§ 662. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–507, § 4, Sept. 21, 1968, 82 Stat. 861, which related to payment of shares to heirs of deceased enrollees and persons under twenty-one years of age or otherwise under legal disability and provided that funds distributed under former sections 659 to 663 of this title would not be subject to Federal or State income taxes, was omitted from the Code as being of special and not general application.



§ 663. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–507, § 5, Sept. 21, 1968, 82 Stat. 861, which authorized Secretary of the Interior to prescribe rules and regulations to carry out the provisions of former sections 659 to 663 of this title, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXVI—SOUTHERN UTE INDIAN TRIBE OF COLORADO
§ 668. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–312, § 1, June 14, 1972, 86 Stat. 216, which related to the sale of lands held by the United States, was omitted from the Code as being of special and not general application.



§ 669. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–312, § 2, June 14, 1972, 86 Stat. 216, which required that all funds derived from the sale of lands pursuant to this subchapter be used for the purchase of real property within the boundaries of the Southern Ute Indian Reservation, was omitted from the Code as being of special and not general application.



§ 670. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–312, § 3, June 14, 1972, 86 Stat. 216, which authorized encumbrance by mortgage or deed of trust of lands sold pursuant to section 668 of this title and directed that the United States be a party to any foreclosure or sale proceedings, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXVII—UTE INDIANS OF UTAH
§ 671. Omitted
Editorial Notes
Codification
Section, acts Aug. 21, 1951, ch. 338, § 1, 65 Stat. 193; June 29, 1954, ch. 412, 68 Stat. 321, which related to use of funds of the Ute Indian Tribe of the Uintah and Ouray Reservation for expenditure and per capita payments, regulations applicable to loans, and restrictions on attorney fees, was omitted from the Code as being of special and not general application.



§ 672. Omitted
Editorial Notes
Codification
Section, act Aug. 21, 1951, ch. 338, § 2, 65 Stat. 194, which related to division of trust funds, was omitted from the Code as being of special and not general application.



§ 673. Repealed. Pub. L. 97–375, title I, § 108(b), Dec. 21, 1982, 96 Stat. 1820

Section, act Aug. 21, 1951, ch. 338, § 3, 65 Stat. 194, directed Secretary of the Interior to make a full and complete progress report to Congress of his activities and of expenditures authorized under former section 671 of this title.



§ 674. Omitted
Editorial Notes
Codification
Section, act Aug. 12, 1953, ch. 406, § 1, 67 Stat. 540, which related to use of funds of the Ute Mountain Tribe of the Ute Mountain Reservation for expenditure and per capita payments, taxation of lands and funds, and regulations applicable to loans, was omitted from the Code as being of special and not general application.



§ 675. Omitted
Editorial Notes
Codification
Section, act Aug. 12, 1953, ch. 406, § 2, 67 Stat. 540, which prohibited use of funds authorized to be expended or advanced pursuant to former section 674 of this title for the payment of agents’ or attorneys’ fees, was omitted from the Code as being of special and not general application.



§ 676. Omitted
Editorial Notes
Codification
Section, act June 28, 1954, ch. 405, 68 Stat. 300, which related to use of funds of the Southern Ute Tribe of Southern Ute Reservation for expenditure and per capita payments and regulations applicable to loans, was omitted from the Code as being of special and not general application.



§ 676a. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–60, Aug. 1, 1967, 81 Stat. 164; Pub. L. 90–332, June 7, 1968, 82 Stat. 171, which related to distribution of judgment fund, was omitted from the Code as being of special and not general application.



§ 676b. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–420, § 1, Sept. 25, 1970, 84 Stat. 871, which related to uses of unexpended balance of fund, was omitted from the Code as being of special and not general application.



§ 676b–1. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–420, § 2, Sept. 25, 1970, 84 Stat. 871, which exempted distributed funds from Federal and State income taxes, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXVIII—UTE INDIANS OF UTAH: DISTRIBUTION OF ASSETS BETWEEN MIXED-BLOOD AND FULL-BLOOD MEMBERS; TERMINATION OF FEDERAL SUPERVISION OVER PROPERTY OF MIXED-BLOOD MEMBERS
§ 677. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 1, 68 Stat. 868, which set out the purpose of this subchapter, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Repeal of Inconsistent LawsAct Aug. 27, 1954, ch. 1009, § 29, 68 Stat. 878, which provided for repeal of inconsistent laws, was omitted from the Code as being of special and not general application.

SeparabilityAct Aug. 27, 1954, ch. 1009, § 30, 68 Stat. 878, which set forth separability provision, was omitted from the Code as being of special and not general application.



§ 677a. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 2, 68 Stat. 868, which set out definitions, was omitted from the Code as being of special and not general application.



§ 677b. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 3, 68 Stat. 868, which related to method of determining Ute Indian blood, was omitted from the Code as being of special and not general application.



§ 677c. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 4, 68 Stat. 868, which related to transfer of members from full-blood roll to mixed-blood group, was omitted from the Code as being of special and not general application.



§ 677d. Omitted
Editorial Notes
Codification
Section, acts Aug. 27, 1954, ch. 1009, § 5, 68 Stat. 868; Aug. 2, 1956, ch. 880, § 1, 70 Stat. 936, which provided that, effective on the date of publication of the final rolls, the tribe was to consist exclusively of full-blood members, and which provided for new membership to be thereafter determined by the constitution and bylaws of the tribe and ordinances enacted thereunder, was omitted from the Code as being of special and not general application.



§ 677e. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 6, 68 Stat. 868, which granted to mixed-blood members of the tribe the right to organize for their common welfare, adopt a constitution and bylaws, and select representatives, was omitted from the Code as being of special and not general application.



§ 677f. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 7, 68 Stat. 869, which related to the employment of legal counsel for mixed-blood members, was omitted from the Code as being of special and not general application.



§ 677g. Omitted
Editorial Notes
Codification
Section, acts Aug. 27, 1954, ch. 1009, § 8, 68 Stat. 869; Aug. 2, 1956, ch. 880, § 2, 70 Stat. 936, which related to membership rolls of full-blood and mixed-blood members, was omitted from the Code as being of special and not general application.



§ 677h. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 9, 68 Stat. 869, which related to the sale or other disposition of certain described lands, was omitted from the Code as being of special and not general application.



§ 677i. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 10, 68 Stat. 873; Pub. L. 87–698, Sept. 25, 1962, 76 Stat. 597, which related to division of assets between full and mixed-blood groups, was omitted from the Code as being of special and not general application.



§ 677j. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 11, 68 Stat. 873, which set out permitted uses of tribal funds and imposed restrictions on the use of tribal funds by the mixed-blood group until its adoption of a plan for termination of Federal supervision of the group, was omitted from the Code as being of special and not general application.



§ 677k. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 12, 68 Stat. 874, which related to adjustment of debts in making per capita payments to mixed-blood members and execution of mortgages on property, was omitted from the Code as being of special and not general application.



§ 677l. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 13, 68 Stat. 874, which related to distribution of assets to individual members of the mixed-blood group, was omitted from the Code as being of special and not general application.



§ 677m. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 14, 68 Stat. 875, which related to procedure by Secretary of the Interior if distribution to individual mixed-blood members was not completed within seven years from Aug. 27, 1954, was omitted from the Code as being of special and not general application.



§ 677n. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 15, 68 Stat. 876, which related to disposal by mixed-blood members of their individual interests in tribal assets, was omitted from the Code as being of special and not general application.



§ 677o. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 16, 68 Stat. 876, which related to termination of restrictions on individually owned property of the mixed-blood group, was omitted from the Code as being of special and not general application.



§ 677p. Omitted
Editorial Notes
Codification
Section, acts Aug. 27, 1954, ch. 1009, § 17, 68 Stat. 876; Aug. 2, 1956, ch. 880, § 3, 70 Stat. 936, which related to tax exemptions for assets distributed pursuant to this subchapter and valuation of such assets for the purpose of determining income taxes on gains or losses thereon, was omitted from the Code as being of special and not general application.



§ 677q. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 18, 68 Stat. 877, which related to applicability of decedents’ estates laws to individual trust property of mixed-blood members, was omitted from the Code as being of special and not general application.



§ 677r. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 19, 68 Stat. 877, which provided that nothing in this subchapter would affect any claim filed against the United States by the tribe before Aug. 27, 1954, was omitted from the Code as being of special and not general application.



§ 677s. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 20, 68 Stat. 877, which provided that nothing in this subchapter would abrogate any valid lease, permit, license, right-of-way, lien, or other contract approved before Aug. 27, 1954, was omitted from the Code as being of special and not general application.



§ 677t. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 21, 68 Stat. 877, which provided that nothing in this subchapter would abrogate any water rights of the tribe or its members, was omitted from the Code as being of special and not general application.



§ 677u. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 22, 68 Stat. 877, which related to protection of minors, persons non compos mentis, and other members needing assistance, was omitted from the Code as being of special and not general application.



§ 677v. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 23, 68 Stat. 877, which related to termination of Federal trust relationship to mixed-blood member of the tribe, was omitted from the Code as being of special and not general application.



§ 677w. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 24, 68 Stat. 877; Pub. L. 93–608, § 1(15), Jan. 2, 1975, 88 Stat. 1969, which related to presentation of a development program for the full-blood group to eventually terminate Federal supervision, was omitted from the Code as being of special and not general application.



§ 677x. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 25, 68 Stat. 877, which provided that nothing in this subchapter would affect the status of the members of the tribe as citizens of the United States, was omitted from the Code as being of special and not general application.



§ 677y. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 26, 68 Stat. 877, which related to execution by the Secretary of the Interior of patents, deeds, and other instruments, was omitted from the Code as being of special and not general application.



§ 677z. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 27, 68 Stat. 878, which authorized the Secretary of the Interior to issue rules and regulations necessary to effectuate the purposes of this subchapter and allowed the Secretary to provide for tribal or group referenda on matters pertaining to management or disposition of tribal or group assets, was omitted from the Code as being of special and not general application.



§ 677aa. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1009, § 28, 68 Stat. 878, which authorized the Secretary of the Interior to proceed in any manner in any action upon non-agreement between mixed-blood and full-blood groups, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXIX—RED LAKE BAND OF CHIPPEWA INDIANS OF MINNESOTA
§ 681. Omitted
Editorial Notes
Codification
Section, act June 19, 1952, ch. 445, § 1, 66 Stat. 139, which authorized a $100 payment to each member of the Red Lake Band of Chippewa Indians of Minnesota alive on June 19, 1952, from proceeds of the sale of timber and lumber within the Red Lake Reservation, was omitted from the Code as being of special and not general application.



§ 682. Omitted
Editorial Notes
Codification
Section, act June 19, 1952, ch. 445, § 2, 66 Stat. 139, which provided that moneys paid under former sections 681 to 683 of this title would not be subject to liens or claims, was omitted from the Code as being of special and not general application.



§ 683. Omitted
Editorial Notes
Codification
Section, act June 19, 1952, ch. 445, § 3, 66 Stat. 140, which provided that payments made under former sections 681 to 683 of this title would not be held to be “other income and resources”, was omitted from the Code as being of special and not general application.



§ 684. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1011, § 1, 68 Stat. 878, which authorized a $50 payment to each member of the Red Lake Band of Chippewa Indians of Minnesota alive on Aug. 27, 1954, from proceeds of the sale of timber and lumber within the Red Lake Reservation, was omitted from the Code as being of special and not general application.



§ 685. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1011, § 2, 68 Stat. 879, which provided that moneys paid under former sections 684 to 686 of this title would not be subject to liens or claims, was omitted from the Code as being of special and not general application.



§ 686. Omitted
Editorial Notes
Codification
Section, act Aug. 27, 1954, ch. 1011, § 3, 68 Stat. 879, which provided that payments made under former sections 684 to 686 of this title would not be considered “other income and resources”, was omitted from the Code as being of special and not general application.



§ 687. Omitted
Editorial Notes
Codification
Section, Pub. L. 85–794, § 1, Aug. 28, 1958, 72 Stat. 958, which authorized a $100 payment to each member of the Red Lake Band of Chippewa Indians of Minnesota alive on Aug. 28, 1958, from proceeds of the sale of timber and lumber within the Red Lake Reservation, was omitted from the Code as being of special and not general application.



§ 688. Omitted
Editorial Notes
Codification
Section, Pub. L. 85–794, § 2, Aug. 28, 1958, 72 Stat. 958, which provided that moneys paid under former sections 687 to 689 of this title would not be subject to liens or claims, was omitted from the Code as being of special and not general application.



§ 689. Omitted
Editorial Notes
Codification
Section, Pub. L. 85–794, § 3, Aug. 28, 1958, 72 Stat. 958, which provided that payments made under former sections 687 to 689 of this title would not be considered “other income and resources”, was omitted from the Code as being of special and not general application.



§ 690. Omitted
Editorial Notes
Codification
Section, Pub. L. 88–663, Oct. 13, 1964, 78 Stat. 1093, which related to distribution of judgment fund and tax exemption of per capita payments, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXX—WESTERN OREGON INDIANS: TERMINATION OF FEDERAL SUPERVISION
§ 691. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 733, § 1, 68 Stat. 724, which set out the purpose of this subchapter, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Repeal of Inconsistent LawsAct Aug. 13, 1954, ch. 733, § 19, 68 Stat. 728, which provided for repeal of inconsistent laws, was omitted from the Code as being of special and not general application.

SeparabilityAct Aug. 13, 1954, ch. 733, § 20, 68 Stat. 728, which set forth separability provision, was omitted from the Code as being of special and not general application.



§ 692. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 733, § 2, 68 Stat. 724, which set out definitions, was omitted from the Code as being of special and not general application.



§ 693. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 733, § 3, 68 Stat. 724, which related to preparation and publication of membership roll, was omitted from the Code as being of special and not general application.



§ 694. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 733, § 4, 68 Stat. 725, which related to personal property rights of each member upon publication of roll, was omitted from the Code as being of special and not general application.



§ 695. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 733, § 5, 68 Stat. 725, which related to transfer of tribal property by the Secretary of the Interior to a corporation or other legal entity organized by the tribe, was omitted from the Code as being of special and not general application.



§ 696. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 733, § 6, 68 Stat. 725, which related to transfer of individual property by the Secretary of the Interior to members of each tribe, was omitted from the Code as being of special and not general application.



§ 697. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 733, § 7, 68 Stat. 726, which related to treatment of property of deceased members, was omitted from the Code as being of special and not general application.



§ 698. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 733, § 8, 68 Stat. 726, which authorized the Secretary of the Interior to transfer to any tribe or to a public or nonprofit body any federally owned property deemed necessary for public use and from which members of the tribes would derive benefits, was omitted from the Code as being of special and not general application.



§ 699. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 733, § 9, 68 Stat. 726, which related to taxation of property distributed under this subchapter, was omitted from the Code as being of special and not general application.



§ 700. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 733, § 10, 68 Stat. 726, which related to transfer of property to minors, persons non compos mentis, and other members needing assistance, was omitted from the Code as being of special and not general application.



§ 701. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 733, § 11, 68 Stat. 726, which related to advances and expenditures from tribal funds, was omitted from the Code as being of special and not general application.



§ 702. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 733, § 12, 68 Stat. 727, which related to execution of patents, deeds, and other instruments by the Secretary of the Interior, was omitted from the Code as being of special and not general application.



§ 703. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 733, § 13, 68 Stat. 727, which related to termination of Federal trust, was omitted from the Code as being of special and not general application.



§ 704. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 733, § 14, 68 Stat. 727, which revoked corporate charter of Confederated Tribes of Grand Ronde Community of Oregon and provided for termination of Federal power with regard to tribe, was omitted in view of Federal recognition and restoration of corporate charter of Confederated Tribes of Grand Ronde Community of Oregon by former section 713b of this title.



§ 705. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 733, § 15, 68 Stat. 727, which related to offset of funds payable under this subchapter against indebtedness payable to the tribe or to the United States, was omitted from the Code as being of special and not general application.



§ 706. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 733, § 16, 68 Stat. 727, which provided that nothing in this subchapter would affect any claim filed against the United States by any tribe before Aug. 13, 1954, was omitted from the Code as being of special and not general application.



§ 707. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 733, § 17, 68 Stat. 728, which provided that nothing in this subchapter would abrogate any valid lease, permit, license, right-of-way, lien, or other contract approved before Aug. 13, 1954, was omitted from the Code as being of special and not general application.



§ 708. Omitted
Editorial Notes
Codification
Section, act Aug. 13, 1954, ch. 733, § 18, 68 Stat. 728, which authorized the Secretary of the Interior to issue rules and regulations necessary to effectuate the purposes of this subchapter and allowed the Secretary to provide for tribal referenda on matters pertaining to management or disposition of tribal assets, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXX–A—SILETZ INDIAN TRIBE: RESTORATION OF FEDERAL SUPERVISION
§ 711. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–195, § 2, Nov. 18, 1977, 91 Stat. 1415, which set out definitions, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 95–195, § 1, Nov. 18, 1977, 91 Stat. 1415, provided that Pub. L. 95–195, enacting this subchapter, could be cited as the “Siletz Indian Tribe Restoration Act”.



§ 711a. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–195, § 3, Nov. 18, 1977, 91 Stat. 1415, which related to Federal recognition of the Siletz Tribe, was omitted from the Code as being of special and not general application.



§ 711b. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–195, § 4, Nov. 18, 1977, 91 Stat. 1416, which related to membership roll, was omitted from the Code as being of special and not general application.



§ 711c. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–195, § 5, Nov. 18, 1977, 91 Stat. 1416; Pub. L. 96–88, title V, § 509(b), Oct. 17, 1979, 93 Stat. 695, which related to Interim Council to be the acting tribal governing body until tribal officials would be elected, was omitted from the Code as being of special and not general application.



§ 711d. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–195, § 6, Nov. 18, 1977, 91 Stat. 1417, which related to tribal constitution and bylaws, was omitted from the Code as being of special and not general application.



§ 711e. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–195, § 7, Nov. 18, 1977, 91 Stat. 1418; Pub. L. 114–262, § 2, Dec. 14, 2016, 130 Stat. 1364, which related to establishment of a reservation for the tribe, was omitted from the Code as being of special and not general application.



§ 711f. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–195, § 8, Nov. 18, 1977, 91 Stat. 1419, which authorized the Secretary of the Interior to make rules and regulations necessary to carry out the purposes of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXX–B—COW CREEK BAND OF UMPQUA TRIBE OF OREGON
§ 712. Omitted
Editorial Notes
Codification
Section, Pub. L. 97–391, § 2, Dec. 29, 1982, 96 Stat. 1960; Pub. L. 100–139, § 5(b), Oct. 26, 1987, 101 Stat. 827, which set out definitions, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short Title of 1987 AmendmentPub. L. 100–139, § 1, Oct. 26, 1987, 101 Stat. 822, provided that Pub. L. 100–139 [see Tables for classification] could be cited as the “Cow Creek Band of Umpqua Tribe of Indians Distribution of Judgment Funds Act of 1987”.

Short TitlePub. L. 97–391, § 1, Dec. 29, 1982, 96 Stat. 1960, provided that Pub. L. 97–391, enacting this subchapter, could be cited as the “Cow Creek Band of Umpqua Tribe of Indians Recognition Act”.



§ 712a. Omitted
Editorial Notes
Codification
Section, Pub. L. 97–391, § 3, Dec. 29, 1982, 96 Stat. 1960; Pub. L. 100–139, § 5(b), Oct. 26, 1987, 101 Stat. 827, which related to extension of Federal recognition, rights, and privileges to the Cow Creek Band of the Umpqua Tribe, was omitted from the Code as being of special and not general application.



§ 712b. Omitted
Editorial Notes
Codification
Section, Pub. L. 97–391, § 4, Dec. 29, 1982, 96 Stat. 1961; Pub. L. 100–139, § 7(a), Oct. 26, 1987, 101 Stat. 828, which related to organization of tribe, was omitted from the Code as being of special and not general application.



§ 712c. Omitted
Editorial Notes
Codification
Section, Pub. L. 97–391, § 5, Dec. 29, 1982, 96 Stat. 1961; Pub. L. 100–139, § 5(a), Oct. 26, 1987, 101 Stat. 826; Pub. L. 100–446, title I, Sept. 27, 1988, 102 Stat. 1794, which related to tribal membership rolls, was omitted from the Code as being of special and not general application.



§ 712d. Omitted
Editorial Notes
Codification
Section, Pub. L. 97–391, § 6, Dec. 29, 1982, 96 Stat. 1961, which authorized the Secretary of the Interior to make rules necessary to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.



§ 712e. Omitted
Editorial Notes
Codification
Section, Pub. L. 97–391, § 7, as added Pub. L. 105–256, § 9, Oct. 14, 1998, 112 Stat. 1898; amended Pub. L. 108–204, title I, § 104, Mar. 2, 2004, 118 Stat. 543, which directed the Secretary of the Interior to accept title to certain lands if such lands were conveyed or otherwise transferred to the United States by or on behalf of the Tribe and provided that such lands would become part of the Tribe’s reservation, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXX–C—CONFEDERATED TRIBES OF THE GRAND RONDE COMMUNITY OF OREGON
§ 713. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–165, § 2, Nov. 22, 1983, 97 Stat. 1064, which set out definitions, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 98–165, § 1, Nov. 22, 1983, 97 Stat. 1064, provided that Pub. L. 98–165, enacting this subchapter, could be cited as the “Grand Ronde Restoration Act”.



§ 713a. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–165, § 3, Nov. 22, 1983, 97 Stat. 1064, which related to consideration of Confederated Tribes of Grand Ronde Community as one tribe, was omitted from the Code as being of special and not general application.



§ 713b. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–165, § 4, Nov. 22, 1983, 97 Stat. 1064, which provided for restoration of Federal recognition, rights, and privileges to the Confederated Tribes of the Grand Ronde Community of Oregon, was omitted from the Code as being of special and not general application.



§ 713c. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–165, § 5, Nov. 22, 1983, 97 Stat. 1065, which related to Interim Council to be the governing body of the tribe until the tribal governing body established in accordance with section 713d of this title would first convene, was omitted from the Code as being of special and not general application.



§ 713d. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–165, § 6, Nov. 22, 1983, 97 Stat. 1066, which related to the tribal constitution and bylaws and election of the tribal governing body, was omitted from the Code as being of special and not general application.



§ 713e. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–165, § 7, Nov. 22, 1983, 97 Stat. 1067, which related to membership rolls and voting rights of members, was omitted from the Code as being of special and not general application.



§ 713f. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–165, § 8, Nov. 22, 1983, 97 Stat. 1068, which related to the establishment of a tribal reservation, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Confederated Tribes of the Grand Ronde Community of Oregon ReservationPub. L. 100–425, Sept. 9, 1988, 102 Stat. 1594, as amended by Pub. L. 100–581, title II, § 202, Nov. 1, 1988, 102 Stat. 2939; Pub. L. 101–301, § 4, May 24, 1990, 104 Stat. 207; Pub. L. 102–497, § 1, Oct. 24, 1992, 106 Stat. 3255; Pub. L. 103–263, § 5(a), May 31, 1994, 108 Stat. 708; Pub. L. 103–435, § 2, Nov. 2, 1994, 108 Stat. 4566; Pub. L. 105–256, § 2, Oct. 14, 1998, 112 Stat. 1896; Pub. L. 114–263, § 1, Dec. 14, 2016, 130 Stat. 1366, established a reservation for Confederated Tribes of the Grand Ronde Community of Oregon, specifying hunting, fishing, and trapping rights and vesting civil and criminal jurisdiction in State of Oregon, directed treatment of certain lands as revested Oregon and California railroad grant lands, and provided economic development for the Tribes.



§ 713g. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–165, § 9, Nov. 22, 1983, 97 Stat. 1070, which authorized the Secretary of the Interior to promulgate regulations necessary to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXX–D—CONFEDERATED TRIBES OF COOS, LOWER UMPQUA, AND SIUSLAW INDIANS: RESTORATION OF FEDERAL SUPERVISION
§ 714. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–481, § 2, Oct. 17, 1984, 98 Stat. 2250, which set out definitions, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 98–481, § 1, Oct. 17, 1984, 98 Stat. 2250, provided that Pub. L. 98–481, enacting this subchapter, could be cited as the “Coos, Lower Umpqua, and Siuslaw Restoration Act”.



§ 714a. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–481, § 3, Oct. 17, 1984, 98 Stat. 2250, which related to extension of Federal recognition, rights, and privileges to the Confederated Tribes of Coos, Lower Umpqua, and Siuslaw Indians, was omitted from the Code as being of special and not general application.



§ 714b. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–481, § 4, Oct. 17, 1984, 98 Stat. 2251, which related to membership rolls, was omitted from the Code as being of special and not general application.



§ 714c. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–481, § 5, Oct. 17, 1984, 98 Stat. 2252, which related to governance of tribe by an Interim Council, was omitted from the Code as being of special and not general application.



§ 714d. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–481, § 6, Oct. 17, 1984, 98 Stat. 2252, which related to tribal constitution and bylaws, was omitted from the Code as being of special and not general application.



§ 714e. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–481, § 7, Oct. 17, 1984, 98 Stat. 2253; Pub. L. 105–256, § 5, Oct. 14, 1998, 112 Stat. 1897, which related to establishment of a reservation for the tribe, was omitted from the Code as being of special and not general application.



§ 714f. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–481, § 8, Oct. 17, 1984, 98 Stat. 2254, which authorized the Secretary of the Interior to promulgate regulations necessary to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXX–E—COQUILLE INDIAN TRIBE OF OREGON: RESTORATION OF FEDERAL SUPERVISION
§ 715. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–42, § 2, June 28, 1989, 103 Stat. 91, which set out definitions, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 101–42, § 1, June 28, 1989, 103 Stat. 91, provided that Pub. L. 101–42, enacting this subchapter, could be cited as the “Coquille Restoration Act”.



§ 715a. Omitted
Editorial Notes
Codification
Section, act Pub. L. 101–42, § 3, June 28, 1989, 103 Stat. 91, which related to restoration of Federal recognition, rights, and privileges to the Coquille Tribe, was omitted from the Code as being of special and not general application.



§ 715b. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–42, § 4, June 28, 1989, 103 Stat. 92, which related to plan for economic development for the Tribe, was omitted from the Code as being of special and not general application.



§ 715c. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–42, § 5, June 28, 1989, 103 Stat. 92; Pub. L. 104–208, div. B, title V, § 501, Sept. 30, 1996, 110 Stat. 3009–537; Pub. L. 115–103, title III, § 301, Jan. 8, 2018, 131 Stat. 2258, which related to transfer to the Secretary of the Interior of land to be held in trust for the Tribe, was omitted from the Code as being of special and not general application.



§ 715d. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–42, § 6, June 28, 1989, 103 Stat. 92, which related to criminal and civil jurisdiction within the reservation, was omitted from the Code as being of special and not general application.



§ 715e. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–42, § 7, June 28, 1989, 103 Stat. 93, which related to membership rolls, was omitted from the Code as being of special and not general application.



§ 715f. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–42, § 8, June 28, 1989, 103 Stat. 93, which provided for governance of the Tribe by an Interim Council until the adoption of a new tribal constitution and bylaws, was omitted from the Code as being of special and not general application.



§ 715g. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–42, § 9, June 28, 1989, 103 Stat. 93, which related to adoption of a tribal constitution and election of tribal officials, was omitted from the Code as being of special and not general application.



§ 715h. Omitted
Editorial Notes
Codification
Section, Pub. L. 110–75, § 1, Aug. 13, 2007, 121 Stat. 724, which related to conveyances of land and interests after Jan. 1, 2007, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXXI—ALABAMA AND COUSHATTA INDIANS OF TEXAS: TERMINATION OF FEDERAL SUPERVISION
§ 721. Omitted
Editorial Notes
Codification
Section, act Aug. 23, 1954, ch. 831, § 1, 68 Stat. 768, which authorized the Secretary of the Interior to transfer lands held in trust by the United States for the Alabama and Coushatta Tribes to the State of Texas to be held by the State in trust for the benefit of tribes, was omitted from the Code as being of special and not general application.



§ 722. Omitted
Editorial Notes
Codification
Section, act Aug. 23, 1954, ch. 831, § 2, 68 Stat. 769, which related to proclamation declaring termination of Federal trust upon conveyance of lands to the State of Texas, was omitted from the Code as being of special and not general application.



§ 723. Omitted
Editorial Notes
Codification
Section, act Aug. 23, 1954, ch. 831, § 3, 68 Stat. 769, which provided for termination of Federal powers over tribe effective on the date of the proclamation, was omitted from the Code as being of special and not general application.



§ 724. Omitted
Editorial Notes
Codification
Section, act Aug. 23, 1954, ch. 831, § 4, 68 Stat. 769, which provided for cancellation of certain indebtedness effective on the date of the proclamation, was omitted from the Code as being of special and not general application.



§ 725. Omitted
Editorial Notes
Codification
Section, act Aug. 23, 1954, ch. 831, § 5, 68 Stat. 769, which provided for the revocation, effective on the date of the proclamation, of the corporate charter that was ratified on Oct. 17, 1939, was omitted from the Code as being of special and not general application.



§ 726. Omitted
Editorial Notes
Codification
Section, act Aug. 23, 1954, ch. 831, § 6, 68 Stat. 769, which related to applicability of Federal and State laws on and after the date of the proclamation, was omitted from the Code as being of special and not general application.



§ 727. Omitted
Editorial Notes
Codification
Section, act Aug. 23, 1954, ch. 831, § 7, 68 Stat. 769, which provided that nothing in this subchapter would affect the status of the members of the tribes as citizens of the United States, was omitted from the Code as being of special and not general application.



§ 728. Omitted
Editorial Notes
Codification
Section, act Aug. 23, 1954, ch. 831, § 8, 68 Stat. 769, which related to protection of Alabama and Coushatta Indians and conservation of resources after the date of the proclamation, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXXI–A—ALABAMA AND COUSHATTA INDIAN TRIBES OF TEXAS: RESTORATION OF FEDERAL SUPERVISION
§ 731. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–89, title II, § 201, Aug. 18, 1987, 101 Stat. 669, which set out definitions, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 100–89, § 1, Aug. 18, 1987, 101 Stat. 666, provided that Pub. L. 100–89, enacting this subchapter and subchapter LXXVIII (§ 1300g et seq.) of this chapter and provisions set out below, could be cited as the “Ysleta del Sur Pueblo and Alabama and Coushatta Indian Tribes of Texas Restoration Act”.

RegulationsPub. L. 100–89, § 2, Aug. 18, 1987, 101 Stat. 666, which authorized promulgation of regulations necessary to carry out the provisions of this subchapter and subchapter LXXVIII (§ 1300g et seq.) of this chapter, was omitted from the Code as being of special and not general application.



§ 732. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–89, title II, § 202, Aug. 18, 1987, 101 Stat. 670, which provided that the Alabama and Coushatta Tribes be considered as one tribal unit for purposes of this subchapter and any other law or rule of law of the United States, was omitted from the Code as being of special and not general application.



§ 733. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–89, title II, § 203, Aug. 18, 1987, 101 Stat. 670, which related to restoration of Federal trust relationship between the United States and the tribe, restoration of rights and privileges of the tribe and its members, and eligibility of the tribe and its members for Federal benefits and services, was omitted from the Code as being of special and not general application.



§ 734. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–89, title II, § 204, Aug. 18, 1987, 101 Stat. 670; Pub. L. 103–437, § 10(d), Nov. 2, 1994, 108 Stat. 4589, which related to continuing authority of the State of Texas and Tribal Council and effectiveness of current constitution and bylaws, was omitted from the Code as being of special and not general application.



§ 735. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–89, title II, § 205, Aug. 18, 1987, 101 Stat. 671, which related to adoption of a new constitution and bylaws, was omitted from the Code as being of special and not general application.



§ 736. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–89, title II, § 206, Aug. 18, 1987, 101 Stat. 671, which established a Federal reservation and set out provisions relating to conveyances of title, was omitted from the Code as being of special and not general application.



§ 737. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–89, title II, § 207, Aug. 18, 1987, 101 Stat. 672, which related to gaming activities on the reservation and on lands of the tribe, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXXII—PAIUTE INDIANS OF UTAH: TERMINATION OF FEDERAL SUPERVISION
§ 741. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1954, ch. 1207, § 1, 68 Stat. 1099, which set out the purpose of this subchapter, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Repeal of Inconsistent LawsAct Sept. 1, 1954, ch. 1207, § 20, 68 Stat. 1104, which provided for repeal of Acts or parts of Acts inconsistent with this subchapter, insofar as they affected the tribe or its members, was omitted from the Code as being of special and not general application.

SeparabilityAct Sept. 1, 1954, ch. 1207, § 21, 68 Stat. 1104, which set forth separability provision, was omitted from the Code as being of special and not general application.



§ 742. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1954, ch. 1207, § 2, 68 Stat. 1100, which set out definitions, was omitted from the Code as being of special and not general application.



§ 743. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1954, ch. 1207, § 3, 68 Stat. 1100, which related to membership roll, was omitted from the Code as being of special and not general application.



§ 744. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1954, ch. 1207, § 4, 68 Stat. 1100, which related to personal property rights upon publication of roll, was omitted from the Code as being of special and not general application.



§ 745. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1954, ch. 1207, § 5, 68 Stat. 1100, which related to transfer of tribal real property that is under supervision of the United States, was omitted from the Code as being of special and not general application.



§ 746. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1954, ch. 1207, § 6, 68 Stat. 1101, which related to transfer of funds or other personal property held in trust by the United States, was omitted from the Code as being of special and not general application.



§ 747. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1954, ch. 1207, § 7, 68 Stat. 1102, which related to property of deceased members, was omitted from the Code as being of special and not general application.



§ 748. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1954, ch. 1207, § 8, 68 Stat. 1102, which authorized the Secretary of the Interior to transfer to a tribe or to a public or nonprofit body any federally owned property deemed necessary for public use and from which members of the tribes would derive benefit, was omitted from the Code as being of special and not general application.



§ 749. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1954, ch. 1207, § 9, 68 Stat. 1102, which related to taxation of property distributed under this subchapter, was omitted from the Code as being of special and not general application.



§ 750. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1954, ch. 1207, § 10, 68 Stat. 1103, which provided that nothing in this subchapter would affect the right to pursue claims against the United States before the former Indian Claims Commission, was omitted from the Code as being of special and not general application.



§ 751. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1954, ch. 1207, § 11, 68 Stat. 1103, which provided that nothing in this subchapter would abrogate any valid lease, permit, license, right-of-way, lien, or other contract approved before Sept. 1, 1954, was omitted from the Code as being of special and not general application.



§ 752. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1954, ch. 1207, § 12, 68 Stat. 1103, which provided that nothing in this subchapter would abrogate any water rights of a tribe or its members, was omitted from the Code as being of special and not general application.



§ 753. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1954, ch. 1207, § 13, 68 Stat. 1103, which related to protection of property rights of minors, persons non compos mentis and other members needing assistance, was omitted from the Code as being of special and not general application.



§ 754. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1954, ch. 1207, § 14, 68 Stat. 1103, which related to advances or expenditures from tribal funds pending completion of property dispositions, was omitted from the Code as being of special and not general application.



§ 755. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1954, ch. 1207, § 15, 68 Stat. 1103, which related to execution of patents, deeds, and other instruments by the Secretary of the Interior, was omitted from the Code as being of special and not general application.



§ 756. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1954, ch. 1207, § 16, 68 Stat. 1103, which related to cancellation of debts of the tribe to the United States, was omitted from the Code as being of special and not general application.



§ 757. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1954, ch. 1207, § 17, 68 Stat. 1103, which related to proclamation declaring termination of Federal trust upon removal of Federal restrictions on the property of each tribe and its individual members, was omitted from the Code as being of special and not general application.



§ 758. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1954, ch. 1207, § 18, 68 Stat. 1104, which provided for revocation of corporate charter and termination of Federal power effective on the date of the proclamation, was omitted from the Code as being of special and not general application.



§ 759. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1954, ch. 1207, § 19, 68 Stat. 1104, which authorized the Secretary of the Interior to issue rules and regulations necessary to effectuate the purposes of this subchapter and to provide for tribal referenda on matters pertaining to management or disposition of tribal assets, was omitted from the Code as being of special and not general application.



§ 760. Omitted
Editorial Notes
Codification
Section, act Sept. 1, 1954, ch. 1207, § 23, 68 Stat. 1104, which related to education and training program prior to the issuance of the proclamation, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXXII–A—PAIUTE INDIANS OF UTAH: RESTORATION OF FEDERAL SUPERVISION
§ 761. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–227, § 2, Apr. 3, 1980, 94 Stat. 317; Pub. L. 109–126, § 4, Dec. 7, 2005, 119 Stat. 2547, which set out definitions, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 96–227, § 1, Apr. 3, 1980, 94 Stat. 317, provided that Pub. L. 96–227, enacting this subchapter, could be cited as the “Paiute Indian Tribe of Utah Restoration Act”.



§ 762. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–227, § 3, Apr. 3, 1980, 94 Stat. 317; Pub. L. 109–126, § 4, Dec. 7, 2005, 119 Stat. 2547, which provided for restoration of Federal trust relationship, was omitted from the Code as being of special and not general application.



§ 763. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–227, § 4, Apr. 3, 1980, 94 Stat. 318; Pub. L. 109–126, § 4, Dec. 7, 2005, 119 Stat. 2547, which related to membership roll, was omitted from the Code as being of special and not general application.



§ 764. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–227, § 5, Apr. 3, 1980, 94 Stat. 319; Pub. L. 96–88, title V, § 509(b), Oct. 17, 1979, 93 Stat. 695, which related to governance of tribe by an Interim Council, was omitted from the Code as being of special and not general application.



§ 765. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–227, § 6, Apr. 3, 1980, 94 Stat. 319, which related to tribal constitution and bylaws, was omitted from the Code as being of special and not general application.



§ 766. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–227, § 7, Apr. 3, 1980, 94 Stat. 320; Pub. L. 109–126, § 4, Dec. 7, 2005, 119 Stat. 2547, which related to transfer of real property for reservation and plan for enlargement, was omitted from the Code as being of special and not general application.



§ 767. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–227, § 8, Apr. 3, 1980, 94 Stat. 322, which barred legal claims for lands lost through tax or other sales since Sept. 1, 1954, was omitted from the Code as being of special and not general application.



§ 768. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–227, § 9, Apr. 3, 1980, 94 Stat. 322, which authorized the Secretary of the Interior to make rules and regulations necessary to carry out the purposes of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXXIII—INDIAN TRIBES OF OREGON
§ 771. Omitted
Editorial Notes
Codification
Section, act Aug. 30, 1954, ch. 1085, § 1, 68 Stat. 979, which related to enrollment of descendants and determination of eligibility, was omitted from the Code as being of special and not general application.



§ 772. Omitted
Editorial Notes
Codification
Section, act Aug. 30, 1954, ch. 1085, § 2, 68 Stat. 979, which authorized per capita payments to tribal members for certain judgments against the United States and exempted such payments from Federal tax, was omitted from the Code as being of special and not general application.



§ 773. Omitted
Editorial Notes
Codification
Section, act Aug. 30, 1954, ch. 1085, § 3, 68 Stat. 979, which related to payments on behalf of deceased enrollees, minors, and persons under legal disability, was omitted from the Code as being of special and not general application.



§ 774. Omitted
Editorial Notes
Codification
Section, act Aug. 30, 1954, ch. 1085, § 4, 68 Stat. 980, which provided for costs incurred in the preparation of tribal rolls and the payment of per capita shares to be paid out of judgment funds, was omitted from the Code as being of special and not general application.



§ 775. Omitted
Editorial Notes
Codification
Section, act Aug. 30, 1954, ch. 1085, § 5, 68 Stat. 980, which authorized the Secretary of the Interior to prescribe rules and regulations necessary to carry out the purposes of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXXIV—CREEK NATION OF INDIANS
§ 781. Omitted
Editorial Notes
Codification
Section, act Aug. 1, 1955, ch. 444, § 2, 69 Stat. 431, which authorized the Secretary of the Interior to complete allotment equalization payments and to distribute certain judgment funds, was omitted from the Code as being of special and not general application.



§ 782. Omitted
Editorial Notes
Codification
Section, act Aug. 1, 1955, ch. 444, § 3, 69 Stat. 432, which related to payments to heirs or legatees, was omitted from the Code as being of special and not general application.



§ 783. Omitted
Editorial Notes
Codification
Section, act Aug. 1, 1955, ch. 444, § 4, 69 Stat. 432, which related to payments to minors or persons under legal disability, was omitted from the Code as being of special and not general application.



§ 784. Omitted
Editorial Notes
Codification
Section, act Aug. 1, 1955, ch. 444, § 5, 69 Stat. 432; Pub. L. 86–229, Sept. 8, 1959, 73 Stat. 456, which authorized appropriations for expenses incident to the distribution of funds authorized by former sections 781 to 785 of this title, was omitted from the Code as being of special and not general application.



§ 785. Omitted
Editorial Notes
Codification
Section, act Aug. 1, 1955, ch. 444, § 6, 69 Stat. 432, which authorized issuance of rules and regulations necessary for the purposes of former sections 781 to 785 of this title, was omitted from the Code as being of special and not general application.



§ 786. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–76, § 1, Aug. 29, 1967, 81 Stat. 177, which provided for the unclaimed and unpaid share of certain judgment funds to be deposited in the Treasury of the United States to the credit of the tribe, was omitted from the Code as being of special and not general application.



§ 787. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–76, § 2, Aug. 29, 1967, 81 Stat. 177, which related to advances and expenditures from funds deposited pursuant to former sections 786 to 788 of this title, was omitted from the Code as being of special and not general application.



§ 788. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–76, § 3, Aug. 29, 1967, 81 Stat. 177, which provided for estates of members dying intestate without heirs to escheat to the tribe and be held thereafter in trust for the tribe by the United States, was omitted from the Code as being of special and not general application.



§ 788a. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–504, § 1, Sept. 21, 1968, 82 Stat. 855, which related to preparation of roll of persons living on Sept. 21, 1968, whose names or ancestors’ names appear on records admissible as evidence as identifying them as Creek Indians, was omitted from the Code as being of special and not general application.



§ 788b. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–504, § 2, Sept. 21, 1968, 82 Stat. 855, which related to distribution of certain judgment funds to persons whose names appear on the roll, was omitted from the Code as being of special and not general application.



§ 788c. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–504, § 3, Sept. 21, 1968, 82 Stat. 855, which related to distribution of judgment funds to heirs of deceased enrollees, was omitted from the Code as being of special and not general application.



§ 788d. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–504, § 4, Sept. 21, 1968, 82 Stat. 855, which authorized the prescription of rules and regulations to carry out the provisions of former sections 788a to 788d of this title, was omitted from the Code as being of special and not general application.



§ 788e. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–506, § 1, Sept. 21, 1968, 82 Stat. 85, which related to preparation of roll of Creek Indians who were living on Sept. 21, 1968, and whose names or ancestors’ names appear on certain previously prepared rolls, was omitted from the Code as being of special and not general application.



§ 788f. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–506, § 2, Sept. 21, 1968, 82 Stat. 859, which related to distribution of certain judgment funds to persons whose names appear on the roll, was omitted from the Code as being of special and not general application.



§ 788g. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–506, § 3, Sept. 21, 1968, 82 Stat. 859, which related to distribution of judgment funds to heirs of deceased enrollees, was omitted from the Code as being of special and not general application.



§ 788h. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–506, § 4, Sept. 21, 1968, 82 Stat. 859, which authorized the prescription of rules and regulations to carry out the provisions of former sections 788e to 788h of this title, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXXV—WYANDOTTE TRIBE OF OKLAHOMA: TERMINATION OF FEDERAL SUPERVISION
§ 791. Repealed. Pub. L. 95–281, § 1(b)(1), May 15, 1978, 92 Stat. 246

Section, act Aug. 1, 1956, ch. 843, § 1, 70 Stat. 893, set out purpose of former sections 791 to 807 of this title as termination of Federal supervision and services for tribe.

Statutory Notes and Related Subsidiaries
Repeal of Inconsistent LawsAct Aug. 1, 1956, ch. 843, § 18, 70 Stat. 896, which related to repeal of inconsistent Acts, etc., was repealed by Pub. L. 95–281, § 1(b)(1), May 15, 1978, 92 Stat. 246.

SeparabilityAct Aug. 1, 1956, ch. 843, § 19, 70 Stat. 897, which provided for validity of remainder of act of Aug. 1, 1956, in event of determination of invalidity of any part of such act, was repealed by Pub. L. 95–281, § 1(b)(1), May 15, 1978, 92 Stat. 246.



§ 792. Repealed. Pub. L. 95–281, § 1(b)(1), May 15, 1978, 92 Stat. 246

Section, act Aug. 1, 1956, ch. 843, § 2, 70 Stat. 893, defined “tribe”, “Secretary”, “lands”, and “tribal property”.



§ 793. Repealed. Pub. L. 95–281, § 1(b)(1), May 15, 1978, 92 Stat. 246

Section, act Aug. 1, 1956, ch. 843, § 3, 70 Stat. 893, related to preparation and publication of membership roll.



§ 794. Repealed. Pub. L. 95–281, § 1(b)(1), May 15, 1978, 92 Stat. 246

Section, act Aug. 1, 1956, ch. 843, § 4, 70 Stat. 893, restricted personal property rights upon publication of final membership roll.



§ 795. Repealed. Pub. L. 95–281, § 1(b)(1), May 15, 1978, 92 Stat. 246

Section, act Aug. 1, 1956, ch. 843, § 5, 70 Stat. 893, related to procedures for transfer of tribal property.



§ 796. Repealed. Pub. L. 95–281, § 1(b)(1), May 15, 1978, 92 Stat. 246

Section, act Aug. 1, 1956, ch. 843, § 6, 70 Stat. 894, related to transfers of individual property to members of tribe.



§ 797. Repealed. Pub. L. 95–281, § 1(b)(1), May 15, 1978, 92 Stat. 246

Section, act Aug. 1, 1956, ch. 843, § 7, 70 Stat. 894, provided for applicability of probate laws to property of deceased members.



§ 798. Repealed. Pub. L. 95–281, § 1(b)(1), May 15, 1978, 92 Stat. 246

Section, act Aug. 1, 1956, ch. 843, § 8, 70 Stat. 895, related to applicability of Federal or State tax laws to property distributions.



§ 799. Repealed. Pub. L. 95–281, § 1(b)(1), May 15, 1978, 92 Stat. 246

Section, act Aug. 1, 1956, ch. 843, § 9, 70 Stat. 895, provided for protection by Secretary of minors, etc., prior to transfers or removal of restrictions on property.



§ 800. Repealed. Pub. L. 95–281, § 1(b)(1), May 15, 1978, 92 Stat. 246

Section, act Aug. 1, 1956, ch. 843, § 10, 70 Stat. 895, provided for availability of tribal funds for advances or expenditures.



§ 801. Repealed. Pub. L. 95–281, § 1(b)(1), May 15, 1978, 92 Stat. 246

Section, act Aug. 1, 1956, ch. 843, § 11, 70 Stat. 895, authorized Secretary to execute patents, deeds, etc., as necessary for implementation of provisions for termination of supervision.



§ 802. Repealed. Pub. L. 95–281, § 1(b)(1), May 15, 1978, 92 Stat. 246

Section, act Aug. 1, 1956, ch. 843, § 12, 70 Stat. 895, provided for nonabrogation by termination of supervision of any valid lease, permit, license. etc.



§ 803. Repealed. Pub. L. 95–281, § 1(b)(1), May 15, 1978, 92 Stat. 246

Section, act Aug. 1, 1956, ch. 843, § 13, 70 Stat. 896, related to procedures for termination of Federal trust over tribal and individual property.



§ 804. Repealed. Pub. L. 95–281, § 1(b)(1), May 15, 1978, 92 Stat. 246

Section, act Aug. 1, 1956, ch. 843, § 14, 70 Stat. 896, provided for revocation of tribal corporate charter and termination of Federal powers over tribe.



§ 805. Repealed. Pub. L. 95–281, § 1(b)(1), May 15, 1978, 92 Stat. 246

Section, act Aug. 1, 1956, ch. 843, § 15, 70 Stat. 896, provided for termination of supervision as not affecting prior claims filed by tribe against United States.



§ 806. Repealed. Pub. L. 95–281, § 1(b)(1), May 15, 1978, 92 Stat. 246

Section, act Aug. 1, 1956, ch. 843, § 16, 70 Stat. 896, provided for nonabrogation by termination of supervision of tribal or individual water rights.



§ 807. Repealed. Pub. L. 95–281, § 1(b)(1), May 15, 1978, 92 Stat. 246

Section, act Aug. 1, 1956, ch. 843, § 17, 70 Stat. 896, authorized Secretary to issue rules and regulations and hold referendums for implementation of provisions relating to termination of supervision.




SUBCHAPTER XXXVI—PEORIA TRIBE OF OKLAHOMA: TERMINATION OF FEDERAL SUPERVISION
§ 821. Repealed. Pub. L. 95–281, § 1(b)(2), May 15, 1978, 92 Stat. 246

Section, act Aug. 2, 1956, ch. 881, § 1, 70 Stat. 937, set out purpose of former sections 821 to 826 of this title as termination of Federal supervision and services for tribe.



§ 822. Repealed. Pub. L. 95–281, § 1(b)(2), May 15, 1978, 92 Stat. 246

Section, act Aug. 2, 1956, ch. 881, § 2, 70 Stat. 937, related to removal of restrictions on sales or encumbrances and nature of title passed.



§ 823. Repealed. Pub. L. 95–281, § 1(b)(2), May 15, 1978, 92 Stat. 246

Section, act Aug. 2, 1956, ch. 881, § 3, 70 Stat. 937, related to termination of Federal trust and services.



§ 824. Repealed. Pub. L. 95–281, § 1(b)(2), May 15, 1978, 92 Stat. 246

Section, act Aug. 2, 1956, ch. 881, § 4, 70 Stat. 937, provided for revocation of tribal corporate charter and termination of Federal powers over tribe.



§ 825. Repealed. Pub. L. 95–281, § 1(b)(2), May 15, 1978, 92 Stat. 246

Section, act Aug. 2, 1956, ch. 881, § 5, 70 Stat. 938, provided for termination of supervision as not affecting prior claims filed by tribe against United States.



§ 826. Repealed. Pub. L. 95–281, § 1(b)(2), May 15, 1978, 92 Stat. 246

Section, act Aug. 2, 1956, ch. 881, § 6, 70 Stat. 938, related to preparation and publication of membership roll.




SUBCHAPTER XXXVII—OTTAWA TRIBE OF OKLAHOMA: TERMINATION OF FEDERAL SUPERVISION
§ 841. Repealed. Pub. L. 95–281, § 1(b)(3), May 15, 1978, 92 Stat. 246

Section, act Aug. 3, 1956, ch. 909, § 1, 70 Stat. 963, set out purpose of former sections 841 to 853 of this title as termination of Federal supervision and services for tribe.

Statutory Notes and Related Subsidiaries
Repeal of Inconsistent LawsAct Aug. 3, 1956, ch. 909, § 13, 70 Stat. 965, which related to repeal of inconsistent Acts, etc., was repealed by Pub. L. 95–281, § 1(b)(3), May 15, 1978, 92 Stat. 246.

SeparabilityAct Aug. 3, 1956, ch. 909, § 14, 70 Stat. 965, which provided for validity of remainder of act of Aug. 3, 1956, in event of determination of invalidity of any part of such act, was repealed by Pub. L. 95–281, § 1(b)(3), May 15, 1978, 92 Stat. 246.



§ 842. Repealed. Pub. L. 95–281, § 1(b)(3), May 15, 1978, 92 Stat. 246

Section, act Aug. 3, 1956, ch. 909, § 2, 70 Stat. 963, related to transfers of individual property to members of tribe.



§ 843. Repealed. Pub. L. 95–281, § 1(b)(3), May 15, 1978, 92 Stat. 246

Section, act Aug. 3, 1956, ch. 909, § 3, 70 Stat. 963, provided for applicability of probate laws to property of deceased members.



§ 844. Repealed. Pub. L. 95–281, § 1(b)(3), May 15, 1978, 92 Stat. 246

Section, act Aug. 3, 1956, ch. 909, § 4, 70 Stat. 964, provided for protection by Secretary of minors, etc., prior to transfers or removal of restrictions on property.



§ 845. Repealed. Pub. L. 95–281, § 1(b)(3), May 15, 1978, 92 Stat. 246

Section, act Aug. 3, 1956, ch. 909, § 5, 70 Stat. 964, provided for availability of tribal funds for advances or expenditures.



§ 846. Repealed. Pub. L. 95–281, § 1(b)(3), May 15, 1978, 92 Stat. 246

Section, act Aug. 3, 1956, ch. 909, § 6, 70 Stat. 964, authorized Secretary to execute patents, deeds, etc., as necessary for implementation of provisions for termination of supervision.



§ 847. Repealed. Pub. L. 95–281, § 1(b)(3), May 15, 1978, 92 Stat. 246

Section, act Aug. 3, 1956, ch. 909, § 7, 70 Stat. 964, provided for nonabrogation by termination of supervision of any valid lease, permit, license, etc.



§ 848. Repealed. Pub. L. 95–281, § 1(b)(3), May 15, 1978, 92 Stat. 246

Section, act Aug. 3, 1956, ch. 909, § 8, 70 Stat. 964, related to procedures for termination of Federal trust and services for tribe and individual members.



§ 849. Repealed. Pub. L. 95–281, § 1(b)(3), May 15, 1978, 92 Stat. 246

Section, act Aug. 3, 1956, ch. 909, § 9, 70 Stat. 965, provided for revocation of tribal corporate charter and termination of Federal powers over tribe.



§ 850. Repealed. Pub. L. 95–281, § 1(b)(3), May 15, 1978, 92 Stat. 246

Section, act Aug. 3, 1956, ch. 909, § 10, 70 Stat. 965, provided for termination of supervision as not affecting prior claims filed by tribe against United States.



§ 851. Repealed. Pub. L. 95–281, § 1(b)(3), May 15, 1978, 92 Stat. 246

Section, act Aug. 3, 1956, ch. 909, § 11, 70 Stat. 965, provided for nonabrogation by termination of supervision of tribal or individual water rights.



§ 852. Repealed. Pub. L. 95–281, § 1(b)(3), May 15, 1978, 92 Stat. 246

Section, act Aug. 3, 1956, ch. 909, § 12, 70 Stat. 965, authorized Secretary to issue rules and regulations and hold referendums for implementation of provisions relating to termination of supervision.



§ 853. Repealed. Pub. L. 95–281, § 1(b)(3), May 15, 1978, 92 Stat. 246

Section, act Aug. 3, 1956, ch. 909, § 15, 70 Stat. 965, related to preparation and publication of membership roll.




SUBCHAPTER XXXVII–A—WYANDOTTE, PEORIA, OTTAWA, AND MODOC TRIBES OF OKLAHOMA: RESTORATION OF FEDERAL SUPERVISION
§ 861. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–281, § 1, May 15, 1978, 92 Stat. 246, which related to Federal recognition of the Wyandotte, Ottawa, and Peoria Tribes, was omitted from the Code as being of special and not general application.



§ 861a. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–281, § 2, May 15, 1978, 92 Stat. 246, which related to organization of tribes, was omitted from the Code as being of special and not general application.



§ 861b. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–281, § 3, May 15, 1978, 92 Stat. 247, which related to restoration of Federal supervision as fulfilling other Federal statutory requirements, was omitted from the Code as being of special and not general application.



§ 861c. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–281, § 4, May 15, 1978, 92 Stat. 247, which related to entitlement to participate in programs and services provided by United States to Indians as result of return to status as Indians, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXXVIII—OTOE AND MISSOURIA INDIANS
§ 871. Omitted
Editorial Notes
Codification
Section, Pub. L. 85–395, § 1, May 9, 1958, 72 Stat. 105, which related to membership roll, was omitted from the Code as being of special and not general application.



§ 872. Omitted
Editorial Notes
Codification
Section, Pub. L. 85–395, § 2, May 9, 1958, 72 Stat. 105, which authorized per capita distributions to tribal members from funds appropriated for a certain judgment against the United States, was omitted from the Code as being of special and not general application.



§ 873. Omitted
Editorial Notes
Codification
Section, Pub. L. 85–395, § 3, May 9, 1958, 72 Stat. 106; Pub. L. 86–540, June 29, 1960, 74 Stat. 252, which related to payments to next of kin or legatees, minors, and persons under legal disability, was omitted from the Code as being of special and not general application.



§ 874. Omitted
Editorial Notes
Codification
Section, Pub. L. 85–395, § 4, May 9, 1958, 72 Stat. 106, which provided for costs incurred in the preparation of the tribal roll and in the payment of per capita shares to be paid from the judgment fund, was omitted from the Code as being of special and not general application.



§ 875. Omitted
Editorial Notes
Codification
Section, Pub. L. 85–395, § 5, May 9, 1958, 72 Stat. 106, which authorized the Secretary of the Interior to prescribe rules and regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.



§ 876. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–661, Oct. 14, 1966, 80 Stat. 911, which authorized advances and expenditures from certain judgment funds and exempted distributions to members from Federal and State income taxes, was omitted from the Code as being of special and not general application.




SUBCHAPTER XXXIX—INDIANS OF OKLAHOMA
§ 881. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–401, § 1, Sept. 16, 1970, 84 Stat. 838, which related to disposition of the judgment fund of the Potawatomi Indians, was omitted from the Code as being of special and not general application.



§ 881a. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–401, § 2, Sept. 16, 1970, 84 Stat. 838, which related to payments to minor members of the Potawatomi Indians and members under legal disability, was omitted from the Code as being of special and not general application.



§ 882. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–404, § 1, Sept. 19, 1970, 84 Stat. 845, which related to disposition of the judgment fund of the Sac and Fox Tribes, was omitted from the Code as being of special and not general application.



§ 882a. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–404, § 2, Sept. 19, 1970, 84 Stat. 845, which exempted per capita payments to members of the Sac and Fox Tribes from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 883. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–586, § 1, Oct. 27, 1972, 86 Stat. 1295; Pub. L. 98–605, § 5, Oct. 30, 1984, 98 Stat. 3168, which related to disposition of the judgment fund of the Osage Tribe, was omitted from the Code as being of special and not general application.



§ 883a. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–586, § 2, Oct. 27, 1972, 86 Stat. 1295, which related to payments to members of the Osage Tribe, was omitted from the Code as being of special and not general application.



§ 883b. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–586, § 3, Oct. 27, 1972, 86 Stat. 1296, which related to filing of claims by members of the Osage Tribe and reversion of unclaimed shares, was omitted from the Code as being of special and not general application.



§ 883c. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–586, § 4, Oct. 27, 1972, 86 Stat. 1296, which exempted per capita distributions under sections 883 to 883d of this title from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 883d. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–586, § 5, Oct. 27, 1972, 86 Stat. 1296, which authorized the prescription of rules and regulations to carry out the provisions of former sections 883 to 883d of this title, was omitted from the Code as being of special and not general application.




SUBCHAPTER XL—MENOMINEE TRIBE OF WISCONSIN: TERMINATION OF FEDERAL SUPERVISION
§ 891. Repealed. Pub. L. 93–197, § 3(b), Dec. 22, 1973, 87 Stat. 770

Section, act June 17, 1954, ch. 303, § 1, 68 Stat. 250, set out purpose of former sections 891 to 902 as orderly termination of Federal supervision over property of Menominee Tribe.

Statutory Notes and Related Subsidiaries
Authorization of AppropriationsPub. L. 89–653, § 1, Oct. 15, 1966, 80 Stat. 903, authorized appropriations for the fiscal year ending June 30, 1967, and for each of the three succeeding fiscal years to compensate Wisconsin and its political subdivisions for extraordinary expenses occasioned by the termination of Federal supervision over the Menominee Tribe of Wisconsin by the act of June 17, 1954, ch. 303, 68 Stat. 250.



§ 892. Repealed. Pub. L. 93–197, § 3(b), Dec. 22, 1973, 87 Stat. 770

Section, act June 17, 1954, ch. 303, § 2, 68 Stat. 250, defined “Tribe” and “Secretary”.



§ 893. Repealed. Pub. L. 93–197, § 3(b), Dec. 22, 1973, 87 Stat. 770

Section, act June 17, 1954, ch. 303, § 3, 68 Stat. 250, set forth procedure for inclusion on tribal membership roll prior to its closure.



§ 894. Repealed. Pub. L. 93–197, § 3(b), Dec. 22, 1973, 87 Stat. 770

Section, act June 17, 1954, ch. 303, § 5, 68 Stat. 251, authorized payment of $1,500 to tribal members.



§ 895. Repealed. Pub. L. 93–197, § 3(b), Dec. 22, 1973, 87 Stat. 770

Section, acts June 17, 1954, ch. 303, § 6, 68 Stat. 251; July 14, 1956, ch. 601, 70 Stat. 544; July 2, 1958, Pub. L. 85–488, § 1(a), 72 Stat. 290, authorized hiring of management specialists by tribe to assist tribe in studying industrial programs for reservation.



§ 896. Repealed. Pub. L. 93–197, § 3(b), Dec. 22, 1973, 87 Stat. 770

Section, acts June 17, 1954, ch. 303, § 7, 68 Stat. 251; July 14, 1956, ch. 604, § 1, 70 Stat. 549; July 2, 1958, Pub. L. 85–488, § 1(b), 72 Stat. 290; Sept. 8, 1960, Pub. L. 86–733, § 1, 74 Stat. 867, required tribe to formulate and submit a plan to Secretary for control of tribal property and service functions conducted by United States.



§ 897. Repealed. Pub. L. 93–197, § 3(b), Dec. 22, 1973, 87 Stat. 770

Section, acts June 17, 1954, ch. 303, § 8, 68 Stat. 252; July 14, 1956, ch. 604, § 2, 70 Stat. 550; July 2, 1958, Pub. L. 85–488, § 1(c), 72 Stat. 291; Sept. 8, 1960, Pub. L. 86–733, § 2, 74 Stat. 867, authorized transfer of all tribal property by Secretary on or before Apr. 30, 1961, to tribal corporation or a trustee selected by Secretary.



§ 898. Repealed. Pub. L. 93–197, § 3(b), Dec. 22, 1973, 87 Stat. 770

Section, acts June 17, 1954, ch. 303, § 9, 68 Stat. 252; Sept. 8, 1960, Pub. L. 86–733, § 3, 74 Stat. 867, set forth conditions for tax exemptions for distributions, conveyances, and transfer of title to assets.



§ 899. Repealed. Pub. L. 93–197, § 3(b), Dec. 22, 1973, 87 Stat. 770

Section, act June 17, 1954, ch. 303, § 10, 68 Stat. 252, provided for publication in Federal Register by Secretary of a proclamation of transferred property.



§ 900. Repealed. Pub. L. 93–197, § 3(b), Dec. 22, 1973, 87 Stat. 770

Section, act June 17, 1954, ch. 303, § 11, 68 Stat. 252, related to protection of minors, etc. by Secretary prior to transfer of tribal property.



§ 901. Repealed. Pub. L. 93–197, § 3(b), Dec. 22, 1973, 87 Stat. 770

Section, act June 17, 1954, ch. 303, § 12, 68 Stat. 252, authorized Secretary to promulgate rules and regulations.



§ 902. Repealed. Pub. L. 93–197, § 3(b), Dec. 22, 1973, 87 Stat. 770

Section, act June 17, 1954, ch. 303, § 14, as added Sept. 8, 1960, Pub. L. 86–733, § 4, 74 Stat 867, authorized contracts with Wisconsin Department of Public Instruction for completion of any vocational or undergraduate college program prior to termination of Federal responsibilities.




SUBCHAPTER XLI—MENOMINEE TRIBE OF WISCONSIN: RESTORATION OF FEDERAL SUPERVISION
§ 903. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–197, § 2, Dec. 22, 1973, 87 Stat. 770, which set out definitions, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 93–197, § 1, Dec. 22, 1973, 87 Stat. 770, provided that Pub. L. 93–197, enacting this subchapter and repealing sections 891 to 902 of this title, could be cited as the “Menominee Restoration Act”.



§ 903a. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–197, § 3, Dec. 22, 1973, 87 Stat. 770; Pub. L. 96–88, title V, § 509(b), Oct. 17, 1979, 93 Stat. 695, which related to Federal recognition of the Menominee Tribe, was omitted from the Code as being of special and not general application.



§ 903b. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–197, § 4, Dec. 22, 1973, 87 Stat. 771, which set out provisions relating to the Menominee Restoration Committee, was omitted from the Code as being of special and not general application.



§ 903c. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–197, § 5, Dec. 22, 1973, 87 Stat. 772, which related to tribal constitution and bylaws, was omitted from the Code as being of special and not general application.



§ 903d. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–197, § 6, Dec. 22, 1973, 87 Stat. 772, which related to transfer of assets of Menominee Enterprises, Inc., to the United States and holding of land in trust for the tribe as their reservation, was omitted from the Code as being of special and not general application.



§ 903e. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–197, § 7, Dec. 22, 1973, 87 Stat. 773, which authorized the Secretary of the Interior to make such rules and regulations necessary to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.



§ 903f. Omitted
Editorial Notes
Codification
Section, Pub. L. 93–197, § 8, Dec. 22, 1973, 87 Stat. 773, which authorized appropriations as may be necessary to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.



§ 903g. Omitted
Editorial Notes
Codification
Section, act Oct. 10, 1940, ch. 851, § 3(c), 54 Stat. 1111, which exempted contracts for labor or supplies from certain advertising requirements, was omitted from the Code as being of special and not general application.




SUBCHAPTER XLII—QUAPAW TRIBE: DISTRIBUTION OF JUDGMENT FUND
§ 911. Omitted
Editorial Notes
Codification
Section, Pub. L. 86–97, § 1, July 17, 1959, 73 Stat. 221, which related to membership roll, was omitted from the Code as being of special and not general application.



§ 912. Omitted
Editorial Notes
Codification
Section, Pub. L. 86–97, § 2, July 17, 1959, 73 Stat. 222, which related to per capita payments to tribal members from funds appropriated for a certain judgment against the United States and exemption of such payments from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 913. Omitted
Editorial Notes
Codification
Section, Pub. L. 86–97, § 3, July 17, 1959, 73 Stat. 222, which related to payment of shares of deceased enrollees, minors, and persons under legal disability, was omitted from the Code as being of special and not general application.



§ 914. Omitted
Editorial Notes
Codification
Section, Pub. L. 86–97, § 4, July 17, 1959, 73 Stat. 222, which related to payment of costs, was omitted from the Code as being of special and not general application.




SUBCHAPTER XLIII—CATAWBA TRIBE OF SOUTH CAROLINA: DIVISION OF ASSETS
§ 931. Repealed. Pub. L. 103–116, § 4(c), Oct. 27, 1993, 107 Stat. 1121

Section, Pub. L. 86–322, § 1, Sept. 21, 1959, 73 Stat. 592, related to publication of notice of agreement to division of assets, closure of roll, preparation of roll, protest against inclusion or omission from roll, finality of determinations, and final publication.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 103–116, § 17, Oct. 27, 1993, 107 Stat. 1138, provided that: “Except for sections 7, 8, and 12 [enacting sections 941e, 941f and 941j of this title], the provisions of this Act [enacting subchapter XLIII–A (§ 941 et seq.) of this title and provisions formerly set out as a note under section 941 of this title and repealing this subchapter] shall become effective upon the transfer of the Existing Reservation under section 12 [enacting section 941j of this title] to the Secretary.”

[In accordance with the provisions of Pub. L. 103–116, a quitclaim deed transferring the existing reservation to the United States as Trustee for the Tribe was executed on Nov. 29, 1993. This conveyance was accepted on behalf of the United States, in trust, on Jan. 19, 1994. The deed was recorded Jan. 20, 1994.]



§ 932. Repealed. Pub. L. 103–116, § 4(c), Oct. 27, 1993, 107 Stat. 1121

Section, Pub. L. 86–322, § 2, Sept. 21, 1959, 73 Stat. 592, related to personal property rights of enrolled members and restrictions on alienation.



§ 933. Repealed. Pub. L. 103–116, § 4(c), Oct. 27, 1993, 107 Stat. 1121

Section, Pub. L. 86–322, § 3, Sept. 21, 1959, 73 Stat. 592, related to distribution of tribal assets.



§ 934. Repealed. Pub. L. 103–116, § 4(c), Oct. 27, 1993, 107 Stat. 1121

Section, Pub. L. 86–322, § 4, Sept. 21, 1959, 73 Stat. 593, related to land surveys and execution of conveyances by Secretary and title of grantees.



§ 935. Repealed. Pub. L. 103–116, § 4(c), Oct. 27, 1993, 107 Stat. 1121

Section, Pub. L. 86–322, § 5, Sept. 21, 1959, 73 Stat. 593, related to revocation of tribal constitution, termination of Federal services, application of Federal and State laws, and effect on citizenship status.



§ 936. Repealed. Pub. L. 103–116, § 4(c), Oct. 27, 1993, 107 Stat. 1121

Section, Pub. L. 86–322, § 6, Sept. 21, 1959, 73 Stat. 593, provided that rights, privileges, and obligations under South Carolina laws would be unaffected.



§ 937. Repealed. Pub. L. 103–116, § 4(c), Oct. 27, 1993, 107 Stat. 1121

Section, Pub. L. 86–322, § 7, Sept. 21, 1959, 73 Stat. 593, related to applicability of Federal or State income taxes on distributed property.



§ 938. Repealed. Pub. L. 103–116, § 4(c), Oct. 27, 1993, 107 Stat. 1121

Section, Pub. L. 86–322, § 8, Sept. 21, 1959, 73 Stat. 594, related to education and training program, purposes, subjects, transportation, subsistence, contracts, and other education programs.




SUBCHAPTER XLIII–A—CATAWBA INDIAN TRIBE OF SOUTH CAROLINA; RESTORATION OF FEDERAL TRUST RELATIONSHIP
§ 941. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–116, § 2, Oct. 27, 1993, 107 Stat. 1118, which set out declaration of policy, Congressional findings, and purpose of this subchapter, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 103–116, § 17, Oct. 27, 1993, 107 Stat. 1138, which generally provided that the provisions of Pub. L. 103–116 were to become effective upon the transfer of the Existing Reservation to the Secretary, was editorially reclassified and is set out as a note under former section 931 of this title.

Short TitlePub. L. 103–116, § 1, Oct. 27, 1993, 107 Stat. 1118, provided that Pub. L. 103–116, enacting this subchapter and provisions set out as a note under section 931 of this title and repealing subchapter XLIII (§ 931 et seq.) of this chapter, could be cited as the “Catawba Indian Tribe of South Carolina Land Claims Settlement Act of 1993”.



§ 941a. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–116, § 3, Oct. 27, 1993, 107 Stat. 1120, which set out definitions, was omitted from the Code as being of special and not general application.



§ 941b. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–116, § 4, Oct. 27, 1993, 107 Stat. 1121, which related to restoration of Federal trust relationship between the Tribe and the United States, was omitted from the Code as being of special and not general application.



§ 941c. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–116, § 5, Oct. 27, 1993, 107 Stat. 1122, which authorized appropriation and provided for disbursement of funds in accordance with the settlement agreement, was omitted from the Code as being of special and not general application.



§ 941d. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–116, § 6, Oct. 27, 1993, 107 Stat. 1122, which related to ratification of prior transfers of land or natural resources and extinguishment of aboriginal title, rights, and claims, was omitted from the Code as being of special and not general application.



§ 941e. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–116, § 7, Oct. 27, 1993, 107 Stat. 1124, which related to base membership roll, was omitted from the Code as being of special and not general application.



§ 941f. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–116, § 8, Oct. 27, 1993, 107 Stat. 1125, which related to transitional and provisional tribal government, was omitted from the Code as being of special and not general application.



§ 941g. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–116, § 9, Oct. 27, 1993, 107 Stat. 1125, which related to tribal constitution and governance, was omitted from the Code as being of special and not general application.



§ 941h. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–116, § 10, Oct. 27, 1993, 107 Stat. 1126, which set out administrative provisions relating to jurisdiction, taxation, and other matters, was omitted from the Code as being of special and not general application.



§ 941i. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–116, § 11, Oct. 27, 1993, 107 Stat. 1127, which related to tribal trust funds, was omitted from the Code as being of special and not general application.



§ 941j. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–116, § 12, Oct. 27, 1993, 107 Stat. 1133, which related to transfer of existing reservation to the United States as trustee for the tribe and expansion of reservation, was omitted from the Code as being of special and not general application.



§ 941k. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–116, § 13, Oct. 27, 1993, 107 Stat. 1136, which related to acquisition or disposal of real estate outside the reservation by the tribe, was omitted from the Code as being of special and not general application.



§ 941l. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–116, § 14, Oct. 27, 1993, 107 Stat. 1136, which related to rights and responsibilities with respect to the conduct of games of chance, was omitted from the Code as being of special and not general application.



§ 941m. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–116, § 15, Oct. 27, 1993, 107 Stat. 1136, which related to severability, applicability of other laws, and other general provisions, was omitted from the Code as being of special and not general application.



§ 941n. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–116, § 16, Oct. 27, 1993, 107 Stat. 1137, which related to tax treatment of income and transactions, was omitted from the Code as being of special and not general application.




SUBCHAPTER XLIV—AGUA CALIENTE (PALM SPRINGS) RESERVATION OF CALIFORNIA: EQUALIZATION OF ALLOTMENTS
§ 951. Omitted
Editorial Notes
Codification
Section, Pub. L. 86–339, § 1, Sept. 21, 1959, 73 Stat. 602, which directed the Secretary of the Interior to do whatever is necessary and proper to equalize as nearly as possible the values of all allotments of land on the Agua Caliente (Palm Springs) Reservation, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 86–339, Sept. 21, 1959, 73 Stat. 602, which enacted this subchapter, was popularly known as the “Agua Caliente Equalization Act of 1959”.



§ 952. Omitted
Editorial Notes
Codification
Section, Pub. L. 86–339, § 2, Sept. 21, 1959, 73 Stat. 602, which provided for any member of the Agua Caliente Band alive on Sept. 21, 1959, who had not yet received an allotment of land to be given such an allotment and provided for no further allotments of land to be made thereafter, was omitted from the Code as being of special and not general application.



§ 953. Omitted
Editorial Notes
Codification
Section, Pub. L. 86–339, § 3, Sept. 21, 1959, 73 Stat. 602; Pub. L. 105–308, § 4(a), Oct. 30, 1998, 112 Stat. 2934, which related to determination of value of unallotted and allotted lands and equalization of value of allotments and designated certain lands not subject to allotment as tribal reserves, was omitted from the Code as being of special and not general application.



§ 954. Omitted
Editorial Notes
Codification
Section, Pub. L. 86–339, § 4, Sept. 21, 1959, 73 Stat. 604; Pub. L. 90–597, Oct. 17, 1968, 82 Stat. 1164, which related to powers and duties of guardians, conservators, and other fiduciaries, was omitted from the Code as being of special and not general application.



§ 955. Omitted
Editorial Notes
Codification
Section, Pub. L. 86–339, § 5, Sept. 21, 1959, 73 Stat. 604; Pub. L. 100–581, title II, § 216, Nov. 1, 1988, 102 Stat. 2941, which related to tax exemptions for equalization allotments and cash payments received in lieu thereof, was omitted from the Code as being of special and not general application.



§ 956. Omitted
Editorial Notes
Codification
Section, Pub. L. 86–339, § 6, Sept. 21, 1959, 73 Stat. 604, which related to claims against allotments, was omitted from the Code as being of special and not general application.



§ 957. Omitted
Editorial Notes
Codification
Section, Pub. L. 86–339, § 7, Sept. 21, 1959, 73 Stat. 605, which provided that allotments in accordance with the provisions of this subchapter be deemed complete and full equalization of allotments on the reservation, was omitted from the Code as being of special and not general application.



§ 958. Omitted
Editorial Notes
Codification
Section, Pub. L. 86–339, § 8, Sept. 21, 1959, 73 Stat. 605, which authorized band to organize a legal entity and to request the Secretary of the Interior to transfer to such entity title to lands in the reserves established by former section 953 of this title, was omitted from the Code as being of special and not general application.




SUBCHAPTER XLV—OMAHA TRIBE: DISTRIBUTION OF JUDGMENT FUND
§ 961. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–235, § 1, Sept. 14, 1961, 75 Stat. 508, which related to membership roll, was omitted from the Code as being of special and not general application.



§ 962. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–235, § 2, Sept. 14, 1961, 75 Stat. 508, which directed that roll prepared pursuant to former section 961 of this title would constitute membership as of Sept. 14, 1961, and provided for enrollment of children born after such date, was omitted from the Code as being of special and not general application.



§ 963. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–235, § 3, Sept. 14, 1961, 75 Stat. 508, which related to per capita distribution to tribal members out of funds appropriated to pay a judgment dated Feb. 11, 1960, and provided for tax exemption of the funds so distributed, was omitted from the Code as being of special and not general application.



§ 964. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–235, § 4, Sept. 14, 1961, 75 Stat. 508, which related to payment of shares of deceased enrollees and minors or persons under legal disability, was omitted from the Code as being of special and not general application.



§ 965. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–235, § 5, Sept. 14, 1961, 75 Stat. 509, which provided that no funds distributed under Pub. L. 87–235 be subject to any liens, debts, or claims against the tribe or members thereof except delinquent debts owed by the tribe to the United States or owed by members of the tribe to the tribe or to the United States, was omitted from the Code as being of special and not general application.



§ 966. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–235, § 6, Sept. 14, 1961, 75 Stat. 509, which provided for costs incurred in the preparation of the membership roll and in the payment of the per capita shares to be paid from the judgment fund, was omitted from the Code as being of special and not general application.



§ 967. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–235, § 7, Sept. 14, 1961, 75 Stat. 509, which authorized the prescription of rules and regulations, was omitted from the Code as being of special and not general application.



§ 967a. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–717, § 1, Nov. 2, 1966, 80 Stat. 1114, which related to per capita distribution out of funds appropriated to pay a certain judgment to tribal members living on Nov. 2, 1966, and use of balance of funds, was omitted from the Code as being of special and not general application.



§ 967b. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–717, § 2, Nov. 2, 1966, 80 Stat. 1115, which provided for payments to minors and persons under legal disability to be paid in accordance with such procedures as the Secretary of the Interior determines will adequately protect their best interests and for shares under certain amount to revert to tribe, was omitted from the Code as being of special and not general application.



§ 967c. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–717, § 3, Nov. 2, 1966, 80 Stat. 1115, which related to tax exemption of funds distributed under the provisions of former sections 967a to 967d of this title, was omitted from the Code as being of special and not general application.



§ 967d. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–717, § 4, Nov. 2, 1966, 80 Stat. 1115, which authorized the prescription of rules and regulations to carry out the provisions of former sections 967a to 967d of this title, was omitted from the Code as being of special and not general application.




SUBCHAPTER XLVI—PONCA TRIBE OF NEBRASKA: TERMINATION OF FEDERAL SUPERVISION
§ 971. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–629, § 1, Sept. 5, 1962, 76 Stat. 429, which related to membership roll, was omitted from the Code as being of special and not general application.



§ 972. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–629, § 2, Sept. 5, 1962, 76 Stat. 429, which related to personal property rights of tribe members and restrictions thereon, was omitted from the Code as being of special and not general application.



§ 973. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–629, § 3, Sept. 5, 1962, 76 Stat. 429, which related to distribution of assets, was omitted from the Code as being of special and not general application.



§ 974. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–629, § 4, Sept. 5, 1962, 76 Stat. 430, which related to sale of trust lands, was omitted from the Code as being of special and not general application.



§ 975. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–629, § 5, Sept. 5, 1962, 76 Stat. 430, which related to land surveys and execution of conveyances by the Secretary of the Interior, was omitted from the Code as being of special and not general application.



§ 976. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–629, § 6, Sept. 5, 1962, 76 Stat. 430, which provided that nothing in this subchapter would affect any claims filed against the United States by the Ponca Tribe before Sept. 5, 1962, was omitted from the Code as being of special and not general application.



§ 977. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–629, § 7, Sept. 5, 1962, 76 Stat. 430, which provided that nothing in this subchapter would affect the rights, privileges, or obligations of the tribe or its members under the laws of Nebraska, was omitted from the Code as being of special and not general application.



§ 978. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–629, § 8, Sept. 5, 1962, 76 Stat. 430, which related to taxation of property distributed under this subchapter, was omitted from the Code as being of special and not general application.



§ 979. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–629, § 9, Sept. 5, 1962, 76 Stat. 430, which authorized the use of tribal funds for the payment of expenses of the tribe under this subchapter and authorized appropriations from the Treasury to reimburse the tribe for such expenditures, was omitted from the Code as being of special and not general application.



§ 980. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–629, § 10, Sept. 5, 1962, 76 Stat. 431, which related to termination of Federal trust relationship of the United States to the tribe and its members, was omitted from the Code as being of special and not general application.




SUBCHAPTER XLVI–A—PONCA TRIBE OF NEBRASKA: RESTORATION OF RIGHTS AND PRIVILEGES
§ 983. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–484, § 2, Oct. 31, 1990, 104 Stat. 1167, which set out definitions, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 101–484, § 1, Oct. 31, 1990, 104 Stat. 1167, provided that Pub. L. 101–484, enacting this subchapter, could be cited as the “Ponca Restoration Act”.



§ 983a. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–484, § 3, Oct. 31, 1990, 104 Stat. 1167, which related to Federal recognition of the Ponca Tribe, was omitted from the Code as being of special and not general application.



§ 983b. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–484, § 4, Oct. 31, 1990, 104 Stat. 1167, which related to restoration of rights of the tribe, was omitted from the Code as being of special and not general application.



§ 983c. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–484, § 5, Oct. 31, 1990, 104 Stat. 1168; Pub. L. 104–109, § 12, Feb. 12, 1996, 110 Stat. 765, which related to eligibility of the tribe and its members for Federal services and benefits, was omitted from the Code as being of special and not general application.



§ 983d. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–484, § 6, Oct. 31, 1990, 104 Stat. 1168, which provided for governance of the tribe by an Interim Council until a constitution would be adopted and tribal officials would be elected, was omitted from the Code as being of special and not general application.



§ 983e. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–484, § 7, Oct. 31, 1990, 104 Stat. 1168, which related to membership roll, was omitted from the Code as being of special and not general application.



§ 983f. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–484, § 8, Oct. 31, 1990, 104 Stat. 1169, which related to adoption of a tribal constitution and election of tribal officials, was omitted from the Code as being of special and not general application.



§ 983g. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–484, § 9, Oct. 31, 1990, 104 Stat. 1169, which directed the Secretary of the Interior to prescribe regulations necessary to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.



§ 983h. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–484, § 10, Oct. 31, 1990, 104 Stat. 1169; Pub. L. 102–497, § 2, Oct. 24, 1992, 106 Stat. 3255, which related to the establishment of an economic development plan for the tribe, was omitted from the Code as being of special and not general application.




SUBCHAPTER XLVII—CHEROKEE NATION: DISTRIBUTION OF JUDGMENT FUND
§ 991. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–775, § 1, Oct. 9, 1962, 76 Stat. 776, which provided for per capita payments to tribal members from funds appropriated for a certain judgment against the United States, was omitted from the Code as being of special and not general application.



§ 992. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–775, § 2, Oct. 9, 1962, 76 Stat. 776, which related to payment of shares of deceased enrollees and minors or persons under legal disability, was omitted from the Code as being of special and not general application.



§ 993. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–775, § 3, Oct. 9, 1962, 76 Stat. 776, which related to time for filing of claims, reversion of funds upon failure to file, and use of reverted funds, was omitted from the Code as being of special and not general application.



§ 994. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–775, § 4, Oct. 9, 1962, 76 Stat. 776, which exempted funds distributed under this subchapter from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 995. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–775, § 5, Oct. 9, 1962, 76 Stat. 776, which provided that payments would not be subject to liens, debts, or claims except delinquent debts owed by the tribe to the United States or owed by individual Indians to the tribe or to the United States, was omitted from the Code as being of special and not general application.



§ 996. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–775, § 6, Oct. 9, 1962, 76 Stat. 776, which provided that payments would not be held to be “other income and resources”, as that term was used in certain provisions of Title 42, The Public Health and Welfare, was omitted from the Code as being of special and not general application.



§ 997. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–775, § 7, Oct. 9, 1962, 76 Stat. 777, which provided for costs incident to making payments to be paid from the judgment fund, was omitted from the Code as being of special and not general application.



§ 998. Omitted
Editorial Notes
Codification
Section, Pub. L. 87–775, § 8, Oct. 9, 1962, 76 Stat. 777, which authorized the Secretary of the Interior to prescribe rules and regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER XLVIII—SNAKE OR PAIUTE INDIANS OF OREGON: DISTRIBUTION OF JUDGMENT FUND
§ 1011. Omitted
Editorial Notes
Codification
Section, Pub. L. 88–464, § 1, Aug. 20, 1964, 78 Stat. 563, which related to membership roll, was omitted from the Code as being of special and not general application.



§ 1012. Omitted
Editorial Notes
Codification
Section, Pub. L. 88–464, § 2, Aug. 20, 1964, 78 Stat. 563, which authorized withdrawal of funds on deposit in the Treasury that were appropriated in satisfaction of a certain judgment against the United States and pro rata division of such funds among those persons whose names appear on the roll, was omitted from the Code as being of special and not general application.



§ 1013. Omitted
Editorial Notes
Codification
Section, Pub. L. 88–464, § 3, Aug. 20, 1964, 78 Stat. 563, which provided for distribution of shares to enrollees and their heirs and legatees according to rules and regulations prescribed by the Secretary of the Interior and for exemption of such distributions from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1014. Omitted
Editorial Notes
Codification
Section, Pub. L. 88–464, § 4, Aug. 20, 1964, 78 Stat. 563, which provided for costs incurred by the Secretary of the Interior in the preparation of the membership rolls and in the payment of pro rata shares to be paid by appropriate withdrawals from the judgment fund, was omitted from the Code as being of special and not general application.



§ 1015. Omitted
Editorial Notes
Codification
Section, Pub. L. 88–464, § 5, Aug. 20, 1964, 78 Stat. 563, which authorized the Secretary of the Interior to prescribe rules and regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER XLIX—SHAWNEE TRIBE OR NATION: DISTRIBUTION OF JUDGMENT FUND
§ 1031. Omitted
Editorial Notes
Codification
Section, Pub. L. 88–457, § 1, Aug. 20, 1964, 78 Stat. 555, which set out the proportions by which funds appropriated for a certain judgment were to be divided among the Absentee Band, the Cherokee Band, and the Eastern Band of Shawnee Indians, was omitted from the Code as being of special and not general application.



§ 1032. Omitted
Editorial Notes
Codification
Section, Pub. L. 88–457, § 2, Aug. 20, 1964, 78 Stat. 555, which provided for the advance or expenditure of funds credited to the Absentee and the Eastern Bands for any purpose authorized by the respective tribal governing bodies and approved by the Secretary of the Interior, was omitted from the Code as being of special and not general application.



§ 1033. Omitted
Editorial Notes
Codification
Section, Pub. L. 88–457, § 3, Aug. 20, 1964, 78 Stat. 555, which related to preparation of roll for the purpose of determining individual interests in the funds placed to the credit of the Cherokee Band, was omitted from the Code as being of special and not general application.



§ 1034. Omitted
Editorial Notes
Codification
Section, Pub. L. 88–457, § 4, Aug. 20, 1964, 78 Stat. 555, which provided for per capita distributions to members of the Cherokee Band upon completion of roll, was omitted from the Code as being of special and not general application.



§ 1035. Omitted
Editorial Notes
Codification
Section, Pub. L. 88–457, § 5, Aug. 20, 1964, 78 Stat. 555, which related to distribution of shares of deceased enrollees and minors or persons under legal disability, was omitted from the Code as being of special and not general application.



§ 1036. Omitted
Editorial Notes
Codification
Section, Pub. L. 88–457, § 6, Aug. 20, 1964, 78 Stat. 556, which exempted funds distributed in accordance with this subchapter from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1037. Omitted
Editorial Notes
Codification
Section, Pub. L. 88–457, § 7, Aug. 20, 1964, 78 Stat. 556, which provided for payment of costs incurred in the preparation of the roll and in the payment of the per capita shares by withdrawals from the judgment fund of the appropriate band, was omitted from the Code as being of special and not general application.



§ 1038. Omitted
Editorial Notes
Codification
Section, Pub. L. 88–457, § 8, Aug. 20, 1964, 78 Stat. 556, which authorized prescription of rules and regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER XLIX–A—SHAWNEE TRIBE STATUS
§ 1041. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title VII, § 702, Dec. 27, 2000, 114 Stat. 2913, which set out Congressional findings, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 106–568, title VII, § 701, Dec. 27, 2000, 114 Stat. 2913, provided that title VII of Pub. L. 106–568, enacting this subchapter, could be cited as the “Shawnee Tribe Status Act of 2000”.



§ 1041a. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title VII, § 703, Dec. 27, 2000, 114 Stat. 2913, which set out definitions, was omitted from the Code as being of special and not general application.



§ 1041b. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title VII, § 704, Dec. 27, 2000, 114 Stat. 2914, which reaffirmed Federal recognition of the tribe and trust relationship between the United States and the tribe and set forth provisions relating to special programs eligibility and continuation of Federal benefits, was omitted from the Code as being of special and not general application.



§ 1041c. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title VII, § 705, Dec. 27, 2000, 114 Stat. 2915, which related to membership roll, was omitted from the Code as being of special and not general application.



§ 1041d. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title VII, § 706, Dec. 27, 2000, 114 Stat. 2915, which recognized the constitution and bylaws and governing body as constituted on Dec. 27, 2000, as the governing documents and governing body of the tribe and provided the tribe with the right to reorganize its tribal government, was omitted from the Code as being of special and not general application.



§ 1041e. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title VII, § 707, Dec. 27, 2000, 114 Stat. 2915; Pub. L. 109–59, title X, § 10213, Aug. 10, 2005, 119 Stat. 1939, which related to eligibility of tribe to have land acquired in trust for its benefit, was omitted from the Code as being of special and not general application.



§ 1041f. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title VII, § 708, Dec. 27, 2000, 114 Stat. 2916, which related to jurisdiction over tribal lands, was omitted from the Code as being of special and not general application.



§ 1041g. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title VII, § 709, Dec. 27, 2000, 114 Stat. 2916, which provided that nothing in this subchapter would be construed to affect restrictions against alienation of any individual Indian’s land, was omitted from the Code as being of special and not general application.



§ 1041h. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title VII, § 710, Dec. 27, 2000, 114 Stat. 2916, which provided that no provision of this subchapter would be construed to affect any treaty to which a tribe referred to in this subchapter was a party, was omitted from the Code as being of special and not general application.




SUBCHAPTER L—TILLAMOOK AND NEHALEM BANDS OF THE TILLAMOOK INDIANS: DISTRIBUTION OF JUDGMENT FUND
§ 1051. Omitted
Editorial Notes
Codification
Section, Pub. L. 88–506, § 1, Aug. 30, 1964, 78 Stat. 639, which related to preparation of membership roll, was omitted from the Code as being of special and not general application.



§ 1052. Omitted
Editorial Notes
Codification
Section, Pub. L. 88–506, § 2, Aug. 30, 1964, 78 Stat. 639, which authorized distribution to tribal members of prorated shares of funds appropriated for a certain judgment against the United States, was omitted from the Code as being of special and not general application.



§ 1053. Omitted
Editorial Notes
Codification
Section, Pub. L. 88–506, § 3, Aug. 30, 1964, 78 Stat. 639, which exempted funds distributed in accordance with this subchapter from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1054. Omitted
Editorial Notes
Codification
Section, Pub. L. 88–506, § 4, Aug. 30, 1964, 78 Stat. 639, which provided for payment of costs incurred in preparation of rolls and distribution of payment of pro rata shares, was omitted from the Code as being of special and not general application.



§ 1055. Omitted
Editorial Notes
Codification
Section, Pub. L. 88–506, § 5, Aug. 30, 1964, 78 Stat. 639, which authorized prescription of rules and regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER LI—CONFEDERATED TRIBES OF THE COLVILLE RESERVATION: DISTRIBUTION OF JUDGMENT FUND
§ 1071. Omitted
Editorial Notes
Codification
Section, Pub. L. 88–551, Aug. 31, 1964, 78 Stat. 755, which provided for per capita payments to enrolled tribal members from funds appropriated for a judgment dated Mar. 1, 1960, and exemption of such payments from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1072. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–244, § 1, Mar. 9, 1972, 86 Stat. 56, which provided for per capita distributions to enrolled tribal members born on or prior to and living on Mar. 9, 1972, from funds appropriated for a certain judgment, was omitted from the Code as being of special and not general application.



§ 1073. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–244, § 2, Mar. 9, 1972, 86 Stat. 57, which exempted distributed funds from Federal and State income taxes and provided for payments to minors and persons under legal disabilities, was omitted from the Code as being of special and not general application.




SUBCHAPTER LII—QUILEUTE AND HOH TRIBES OF WASHINGTON: DISTRIBUTION OF JUDGMENT FUND
§ 1081. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–655, § 1, Oct. 14, 1966, 80 Stat. 905, which related to division of judgment funds on the basis of tribal membership rolls and advances or expenditures from tribal funds, was omitted from the Code as being of special and not general application.



§ 1082. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–655, § 2, Oct. 14, 1966, 80 Stat. 905, which directed the preparation of membership rolls for the Quileute and Hoh Tribes, was omitted from the Code as being of special and not general application.



§ 1083. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–655, § 3, Oct. 14, 1966, 80 Stat. 905, which related to criteria to be employed in preparing Quileute base roll, was omitted from the Code as being of special and not general application.



§ 1084. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–655, § 4, Oct. 14, 1966, 80 Stat. 905, which related to inclusion of names in the Hoh base roll, was omitted from the Code as being of special and not general application.



§ 1085. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–655, § 5, Oct. 14, 1966, 80 Stat. 905, which related to development and adoption of a tribal organizational document upon completion of Hoh base roll, was omitted from the Code as being of special and not general application.



§ 1086. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–655, § 6, Oct. 14, 1966, 80 Stat. 905, which authorized the Secretary of the Interior to advance or expend certain tribal funds of the Hoh tribe, was omitted from the Code as being of special and not general application.



§ 1087. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–655, § 7, Oct. 14, 1966, 80 Stat. 906, which related to tax exemption of funds distributed to individual members of the Quileute and Hoh Tribes under the provisions of this subchapter, was omitted from the Code as being of special and not general application.



§ 1088. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–655, § 8, Oct. 14, 1966, 80 Stat. 906, which authorized the Secretary of the Interior to prescribe rules and regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER LIII—NOOKSACK TRIBE OF WASHINGTON: DISTRIBUTION OF JUDGMENT FUND
§ 1101. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–656, § 1, Oct. 14, 1966, 80 Stat. 906, which related to membership roll, was omitted from the Code as being of special and not general application.



§ 1102. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–656, § 2, Oct. 14, 1966, 80 Stat. 906, which related to distribution of funds to tribe members, was omitted from the Code as being of special and not general application.



§ 1103. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–656, § 3, Oct. 14, 1966, 80 Stat. 906, which related to distribution of shares of deceased enrollees and minors or persons under legal disability, was omitted from the Code as being of special and not general application.



§ 1104. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–656, § 4, Oct. 14, 1966, 80 Stat. 906, which exempted funds distributed under the provisions of this subchapter from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1105. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–656, § 5, Oct. 14, 1966, 80 Stat. 906, which authorized the Secretary of the Interior to prescribe rules and regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER LIV—MIAMI INDIANS OF INDIANA AND OKLAHOMA: DISTRIBUTION OF JUDGMENT FUND
§ 1111. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–659, § 1, Oct. 14, 1966, 80 Stat. 909, which related to distribution and use of funds appropriated for a certain judgment, was omitted from the Code as being of special and not general application.



§ 1112. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–659, § 2, Oct. 14, 1966, 80 Stat. 909, which related to advances or expenditures from judgment funds and persons entitled to per capita payments from such funds, was omitted from the Code as being of special and not general application.



§ 1113. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–659, § 3, Oct. 14, 1966, 80 Stat. 909, which related to membership roll of Miami Indians of Indiana, was omitted from the Code as being of special and not general application.



§ 1114. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–659, § 4, Oct. 14, 1966, 80 Stat. 909, which related to membership roll of Miami Indians of Oklahoma, was omitted from the Code as being of special and not general application.



§ 1115. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–659, § 5, Oct. 14, 1966, 80 Stat. 909, which related to applications for enrollment, was omitted from the Code as being of special and not general application.



§ 1116. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–659, § 6, Oct. 14, 1966, 80 Stat. 909, which provided for distribution of certain judgment funds to individuals whose names appeared on the roll prepared pursuant to former section 1113 of this title, was omitted from the Code as being of special and not general application.



§ 1117. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–659, § 7, Oct. 14, 1966, 80 Stat. 910, which provided for distribution of certain judgment funds to persons whose names appeared on the roll prepared pursuant to former section 1114 of this title, was omitted from the Code as being of special and not general application.



§ 1118. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–659, § 8, Oct. 14, 1966, 80 Stat. 910, which related to distribution of shares of deceased enrollees and minors or persons under legal disability, was omitted from the Code as being of special and not general application.



§ 1119. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–659, § 9, Oct. 14, 1966, 80 Stat. 910, which authorized the Secretary of the Interior to reserve judgment funds for the payment of litigation expenses related to cases pending before the Indian Claims Commission, was omitted from the Code as being of special and not general application.



§ 1120. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–659, § 10, Oct. 14, 1966, 80 Stat. 910, which exempted distributed funds from Federal and State income taxes and provided for payment of certain costs, was omitted from the Code as being of special and not general application.



§ 1121. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–659, § 11, Oct. 14, 1966, 80 Stat. 910, which authorized the prescription of rules and regulations, was omitted from the Code as being of special and not general application.



§ 1122. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–309, § 1, June 2, 1972, 86 Stat. 199, which directed the distribution of certain judgment funds as provided in former sections 1122 to 1130 of this title, was omitted from the Code as being of special and not general application.



§ 1123. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–309, § 2, June 2, 1972, 86 Stat. 199, which provided for payment of costs incident to carrying out the provisions of former sections 1122 to 1130 of this title, was omitted from the Code as being of special and not general application.



§ 1124. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–309, § 3, June 2, 1972, 86 Stat. 200, which related to revision of roll prepared pursuant to former section 1114 of this title, was omitted from the Code as being of special and not general application.



§ 1125. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–309, § 4, June 2, 1972, 86 Stat. 200, which related to application for addition of a name to the roll pursuant to former section 1124 of this title, was omitted from the Code as being of special and not general application.



§ 1126. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–309, § 5, June 2, 1972, 86 Stat. 200, which directed that funds be distributed equally to the individuals enrolled, was omitted from the Code as being of special and not general application.



§ 1127. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–309, § 6, June 2, 1972, 86 Stat. 200, which allowed for the use of certain judgment funds of the Miami Tribe of Oklahoma for any purpose that is authorized by the tribal governing body and approved by the Secretary of the Interior, was omitted from the Code as being of special and not general application.



§ 1128. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–309, § 7, June 2, 1972, 86 Stat. 200, which related to payment of shares of deceased enrollees and minors or persons under legal disability, was omitted from the Code as being of special and not general application.



§ 1129. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–309, § 8, June 2, 1972, 86 Stat. 200, which related to tax exemption of funds distributed under the provisions of former sections 1122 to 1130 of this title, was omitted from the Code as being of special and not general application.



§ 1130. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–309, § 9, June 2, 1972, 86 Stat. 200, which authorized prescription of rules and regulations to carry out the provisions of former sections 1122 to 1130 of this title, was omitted from the Code as being of special and not general application.




SUBCHAPTER LV—DUWAMISH TRIBE OF WASHINGTON: DISTRIBUTION OF JUDGMENT FUND
§ 1131. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–660, § 1, Oct. 14, 1966, 80 Stat. 910, which related to membership roll, was omitted from the Code as being of special and not general application.



§ 1132. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–660, § 2, Oct. 14, 1966, 80 Stat. 911, which provided for funds remaining after payment of expenses to be distributed in equal shares to members of the tribe, was omitted from the Code as being of special and not general application.



§ 1133. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–660, § 3, Oct. 14, 1966, 80 Stat. 911, which related to distribution of shares of deceased enrollees and minors or persons under legal disability, was omitted from the Code as being of special and not general application.



§ 1134. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–660, § 4, Oct. 14, 1966, 80 Stat. 911, which exempted funds distributed under the provisions of this subchapter from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1135. Omitted
Editorial Notes
Codification
Section, Pub. L. 89–660, § 5, Oct. 14, 1966, 80 Stat. 911, which authorized the Secretary of the Interior to prescribe rules and regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER LVI—EMIGRANT NEW YORK INDIANS: DISTRIBUTION OF JUDGMENT FUND
§ 1141. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–93, § 1, Sept. 27, 1967, 81 Stat. 229, which related to distribution of judgment funds and payment of attorney’s fees and expenses, was omitted from the Code as being of special and not general application.



§ 1142. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–93, § 2, Sept. 27, 1967, 81 Stat. 229, which related to preparation of membership rolls, was omitted from the Code as being of special and not general application.



§ 1143. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–93, § 3, Sept. 27, 1967, 81 Stat. 229, which related to assistance of the Secretary of the Interior in preparing membership rolls and eligibility for enrollment, was omitted from the Code as being of special and not general application.



§ 1144. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–93, § 4, Sept. 27, 1967, 81 Stat. 229, which directed the Secretary of the Interior to apportion the judgment funds among the tribal groups based proportionally on the number of enrollees of each group, was omitted from the Code as being of special and not general application.



§ 1145. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–93, § 5, Sept. 27, 1967, 81 Stat. 229, which related to disposition of apportioned shares, was omitted from the Code as being of special and not general application.



§ 1146. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–93, § 6, Sept. 27, 1967, 81 Stat. 230, which exempted funds distributed per capita from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1147. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–93, § 7, Sept. 27, 1967, 81 Stat. 230, which authorized the Secretary of the Interior to prescribe rules and regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER LVII—UPPER AND LOWER CHEHALIS TRIBES: DISTRIBUTION OF JUDGMENT FUND
§ 1151. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–114, § 1, Oct. 24, 1967, 81 Stat. 335, which related to membership roll, was omitted from the Code as being of special and not general application.



§ 1152. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–114, § 2, Oct. 24, 1967, 81 Stat. 335, which provided for funds remaining after payment of expenses to be distributed in equal shares to members of the tribe, was omitted from the Code as being of special and not general application.



§ 1153. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–114, § 3, Oct. 24, 1967, 81 Stat. 335, which related to distribution of shares of deceased enrollees and minors or persons under legal disabilities, was omitted from the Code as being of special and not general application.



§ 1154. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–114, § 4, Oct. 24, 1967, 81 Stat. 335, which exempted funds distributed under the provisions of this subchapter from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1155. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–114, § 5, Oct. 24, 1967, 81 Stat. 335, which authorized the Secretary of the Interior to prescribe rules and regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER LVIII—CHEYENNE-ARAPAHO INDIANS OF OKLAHOMA: DISTRIBUTION OF JUDGMENT FUND
§ 1161. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–117, § 1, Oct. 31, 1967, 81 Stat. 337, which directed the Secretary of the Interior to distribute to the tribes certain funds appropriated in satisfaction of the settlement and compromise of claims against the United States, was omitted from the Code as being of special and not general application.



§ 1162. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–117, § 2, Oct. 31, 1967, 81 Stat. 337, which provided for five hundred thousand dollars of the judgment funds to be held in trust for the purpose of providing education and scholarships for members of the tribes, was omitted from the Code as being of special and not general application.



§ 1163. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–117, § 3, Oct. 31, 1967, 81 Stat. 337; Pub. L. 92–439, Sept. 29, 1972, 86 Stat. 742, which related to payment of shares of deceased enrollees and minors or persons under legal disability, was omitted from the Code as being of special and not general application.



§ 1164. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–117, § 4, Oct. 31, 1967, 81 Stat. 338, which related to claims by living enrollees or by the heirs or legatees of deceased enrollees for per capita shares, was omitted from the Code as being of special and not general application.



§ 1165. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–117, § 5, Oct. 31, 1967, 81 Stat. 338, which exempted funds distributed or held in trust under the provisions of this subchapter from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1166. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–117, § 6, Oct. 31, 1967, 81 Stat. 338, which provided for costs incident to making the payments authorized by this subchapter to be paid from the judgment fund, was omitted from the Code as being of special and not general application.



§ 1167. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–117, § 7, Oct. 31, 1967, 81 Stat. 338, which authorized the Secretary of the Interior to prescribe rules and regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER LIX—IOWA TRIBES OF KANSAS AND NEBRASKA AND OF OKLAHOMA: DISTRIBUTION OF JUDGMENT FUND
§ 1171. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–199, Dec. 14, 1967, 81 Stat. 583, which related to distribution of certain judgment funds, authorized uses of such funds, and tax exemption for per capita distributions, was omitted from the Code as being of special and not general application.




SUBCHAPTER LX—DELAWARE NATION OF INDIANS
§ 1181. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–508, § 1, Sept. 21, 1968, 82 Stat. 861, which related to preparation of membership roll and eligibility for inclusion, was omitted from the Code as being of special and not general application.



§ 1182. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–508, § 2, Sept. 21, 1968, 82 Stat. 861, which provided for judgment funds to be divided equally between the Cherokee Delawares and the Delaware Tribe, was omitted from the Code as being of special and not general application.



§ 1183. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–508, § 3, Sept. 21, 1968, 82 Stat. 862, which provided for judgment funds to be distributed in equal shares to those persons whose names appeared on the roll, was omitted from the Code as being of special and not general application.



§ 1184. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–508, § 4, Sept. 21, 1968, 82 Stat. 862, which related to payment of shares of deceased enrollees and enrollees who are less than twenty-one years of age or under a legal disability, was omitted from the Code as being of special and not general application.



§ 1185. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–508, § 5, Sept. 21, 1968, 82 Stat. 862, which exempted funds distributed under the provisions of this subchapter from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1186. Omitted
Editorial Notes
Codification
Section, Pub. L. 90–508, § 6, Sept. 21, 1968, 82 Stat. 862, which authorized the Secretary of the Interior to prescribe rules and regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXI—CONFEDERATED TRIBES OF UMATILLA RESERVATION: DISTRIBUTION OF JUDGMENT FUND
§ 1191. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–259, § 1, May 21, 1970, 84 Stat. 253, which provided for per capita distribution of certain judgment funds to eligible members of the Confederated Tribes and set out provisions relating to the payment of shares of deceased members and minors or incompetents, was omitted from the Code as being of special and not general application.



§ 1192. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–259, § 2, May 21, 1970, 84 Stat. 254, which related to eligibility for per capita payments, was omitted from the Code as being of special and not general application.



§ 1193. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–259, § 3, May 21, 1970, 84 Stat. 254, which provided that judgment funds would remain tribal funds until distributed, was omitted from the Code as being of special and not general application.



§ 1194. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–259, § 4, May 21, 1970, 84 Stat. 254, which exempted per capita distributions of judgment funds from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1195. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–259, § 5, May 21, 1970, 84 Stat. 254, which provided for certain moneys withheld from per capita distribution to be invested or placed in trust and for the income thereon to be used for the education of members of the tribe, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXII—SIOUX TRIBE OF MONTANA: DISTRIBUTION OF JUDGMENT FUND
§ 1201. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–283, § 1, June 19, 1970, 84 Stat. 313, which related to per capita distributions of judgment funds, eligibility of tribal members for distributions, and payment of attorney’s fees, expenses, and other deductions, was omitted from the Code as being of special and not general application.



§ 1202. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–283, § 2, June 19, 1970, 84 Stat. 313, which related to determination of per capita shares, reversion of denied shares to the tribe, and use of reverted funds, was omitted from the Code as being of special and not general application.



§ 1203. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–283, § 3, June 19, 1970, 84 Stat. 313, which related to payment of shares to minors and persons under legal disability, was omitted from the Code as being of special and not general application.



§ 1204. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–283, § 4, June 19, 1970, 84 Stat. 313, which exempted funds distributed under the provisions of this subchapter from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1205. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–283, § 5, June 19, 1970, 84 Stat. 313, which provided for certain moneys withheld from per capita distribution to be credited to a joint account for expenditure for official salaries and expenses of Fort Peck Tribes, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXIII—TLINGIT AND HAIDA INDIANS OF ALASKA
§ 1211. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–335, July 13, 1970, 84 Stat. 431, which related to distribution of certain judgment funds, authorized uses of such funds, and exemption of distributions from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1212. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–454, title II, § 202, Nov. 2, 1994, 108 Stat. 4792, which set out Congressional findings, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 103–454, title II, § 201, Nov. 2, 1994, 108 Stat. 4792, provided that title II of Pub. L. 103–454, enacting sections 1212 to 1215 of this title, could be cited as the “Tlingit and Haida Status Clarification Act”.



§ 1213. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–454, title II, § 203, Nov. 2, 1994, 108 Stat. 4792, which reaffirmed the status of the Central Council of Tlingit and Haida Indian Tribes as a federally recognized Indian tribe, was omitted from the Code as being of special and not general application.



§ 1214. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–454, title II, § 204, Nov. 2, 1994, 108 Stat. 4793, which related to construction of former sections 1212 to 1215 of this title, was omitted from the Code as being of special and not general application.



§ 1215. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–454, title II, § 205, Nov. 2, 1994, 108 Stat. 4793; Pub. L. 104–109, § 10, Feb. 12, 1996, 110 Stat. 765, which related to prohibition against duplicative services, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXIV—CONFEDERATED TRIBES OF WEAS, PIANKASHAWS, PEORIAS, AND KASKASKIAS: DISTRIBUTION OF JUDGMENT FUND
§ 1221. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–364, § 1, July 31, 1970, 84 Stat. 688, which related to membership roll, was omitted from the Code as being of special and not general application.



§ 1222. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–364, § 2, July 31, 1970, 84 Stat. 688, which provided for a portion of certain judgment funds obtained by the tribe to be used for improvement and maintenance of the Peoria Indian Cemetery and for the balance of such funds to be distributed in equal shares to tribe members, was omitted from the Code as being of special and not general application.



§ 1223. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–364, § 3, July 31, 1970, 84 Stat. 688, which related to distribution of shares of deceased enrollees and minors or persons under legal disability, was omitted from the Code as being of special and not general application.



§ 1224. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–364, § 4, July 31, 1970, 84 Stat. 688, which related to disposition of subsequent judgment funds, was omitted from the Code as being of special and not general application.



§ 1225. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–364, § 5, July 31, 1970, 84 Stat. 689, which exempted funds distributed under the provisions of this subchapter from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1226. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–364, § 6, July 31, 1970, 84 Stat. 689, which provided for shares not distributed within two years to revert to the tribe, was omitted from the Code as being of special and not general application.



§ 1227. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–364, § 7, July 31, 1970, 84 Stat. 689, which authorized the Secretary of the Interior to prescribe rules and regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXV—CHEMEHUEVI TRIBE: DISTRIBUTION OF JUDGMENT FUND
§ 1231. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–417, § 1, Sept. 25, 1970, 84 Stat. 868, which provided for judgment funds to be distributed in equal shares to enrolled members of the tribe, was omitted from the Code as being of special and not general application.



§ 1232. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–417, § 2, Sept. 25, 1970, 84 Stat. 868, which related to preparation of membership roll by the Secretary of the Interior, was omitted from the Code as being of special and not general application.



§ 1233. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–417, § 3, Sept. 25, 1970, 84 Stat. 868, which related to distribution of shares of deceased enrollees and minors or persons under legal disability, was omitted from the Code as being of special and not general application.



§ 1234. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–417, § 4, Sept. 25, 1970, 84 Stat. 868, which exempted funds distributed under this subchapter from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1235. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–417, § 5, Sept. 25, 1970, 84 Stat. 868, which provided that the roll prepared by the Secretary of the Interior pursuant to this subchapter would not be deemed to constitute the membership roll of the Chemehuevi Tribe, was omitted from the Code as being of special and not general application.



§ 1236. Omitted
Editorial Notes
Codification
Section, Pub. L. 91–417, § 6, Sept. 25, 1970, 84 Stat. 868, which provided for costs incident to carrying out the provisions of this subchapter to be paid from the judgment funds, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXVI—PEMBINA BAND OF CHIPPEWA INDIANS: DISTRIBUTION OF JUDGMENT FUND
§ 1241. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–59, § 1, July 29, 1971, 85 Stat. 158, which related to distribution of judgment funds and payment of attorney fees and expenses, was omitted from the Code as being of special and not general application.



§ 1242. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–59, § 2, July 29, 1971, 85 Stat. 158, which related to preparation of membership rolls of the Pembina Band, was omitted from the Code as being of special and not general application.



§ 1243. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–59, § 3, July 29, 1971, 85 Stat. 158, which related to applications for enrollment in the band, was omitted from the Code as being of special and not general application.



§ 1244. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–59, § 4, July 29, 1971, 85 Stat. 158, which related to apportionment of funds between the Minnesota Chippewa Tribe, the Turtle Mountain Band of Chippewas of North Dakota, and the Chippewa-Cree Tribe of Montana, was omitted from the Code as being of special and not general application.



§ 1245. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–59, § 5, July 29, 1971, 85 Stat. 158, which related to use of apportioned funds, was omitted from the Code as being of special and not general application.



§ 1246. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–59, § 6, July 29, 1971, 85 Stat. 159, which exempted funds distributed per capita under the provisions of this subchapter from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1247. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–59, § 7, July 29, 1971, 85 Stat. 159, which related to payment of shares of deceased enrollees and minors or persons under legal disability, was omitted from the Code as being of special and not general application.



§ 1248. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–59, § 8, July 29, 1971, 85 Stat. 159, which authorized the Secretary of the Interior to prescribe rules and regulations to effect the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXVII—CONFEDERATED SALISH AND KOOTENAI TRIBES OF THE FLATHEAD RESERVATION, MONTANA: DISTRIBUTION OF JUDGMENT FUND
§ 1251. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–253, § 1, Mar. 17, 1972, 86 Stat. 64, which related to distribution of judgment funds and payment of attorney fees and expenses, was omitted from the Code as being of special and not general application.



§ 1252. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–253, § 2, Mar. 17, 1972, 86 Stat. 64, which exempted funds distributed to members of the tribes from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1253. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–253, § 3, Mar. 17, 1972, 86 Stat. 64, which related to payments to minors and persons under a legal disability, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXVIII—BLACKFEET AND GROS VENTRE TRIBES: DISTRIBUTION OF JUDGMENT FUND
§ 1261. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–254, § 1, Mar. 18, 1972, 86 Stat. 64, which related to distribution of judgment funds and payment of attorney fees and expenses, was omitted from the Code as being of special and not general application.



§ 1262. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–254, § 2, Mar. 18, 1972, 86 Stat. 64, which related to membership roll and per capita distributions to tribal members, was omitted from the Code as being of special and not general application.



§ 1263. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–254, § 3, Mar. 18, 1972, 86 Stat. 65, which authorized each tribal governing body to use the balance of its tribe’s share of the judgment funds for any purposes approved by the Secretary of the Interior, was omitted from the Code as being of special and not general application.



§ 1264. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–254, § 4, Mar. 18, 1972, 86 Stat. 65, which exempted funds distributed per capita under the provisions of this subchapter from Federal and State income taxes and provided that such distributions would not be considered as income or resources when determining the extent of eligibility for assistance under the Social Security Act, was omitted from the Code as being of special and not general application.



§ 1265. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–254, § 5, Mar. 18, 1972, 86 Stat. 65, which authorized the Secretary of the Interior to prescribe rules and regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXIX—JICARILLA APACHE TRIBE: DISTRIBUTION OF JUDGMENT FUND
§ 1271. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–295, § 1, May 16, 1972, 86 Stat. 139, which authorized the tribal governing body to use the judgment funds, after payment of attorney fees and other litigation expenses, for any purpose approved by the Secretary of the Interior, was omitted from the Code as being of special and not general application.



§ 1272. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–295, § 2, May 16, 1972, 86 Stat. 139, which related to payment of shares to minors and persons under legal disability, was omitted from the Code as being of special and not general application.



§ 1273. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–295, § 3, May 16, 1972, 86 Stat. 139, which exempted funds distributed per capita under the provisions of this subchapter from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1274. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–295, § 4, May 16, 1972, 86 Stat. 139, which authorized the Secretary of the Interior to prescribe rules and regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXX—HAVASUPAI TRIBE OF ARIZONA: DISTRIBUTION OF JUDGMENT FUND
§ 1281. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–438, § 1, Sept. 29, 1972, 86 Stat. 741, which authorized the tribal governing body to use judgment funds for any purpose approved by the Secretary of the Interior, was omitted from the Code as being of special and not general application.



§ 1282. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–438, § 2, Sept. 29, 1972, 86 Stat. 741, which exempted funds distributed per capita under the provisions of this subchapter from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1283. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–438, § 3, Sept. 29, 1972, 86 Stat. 741, which related to payment of shares of deceased enrollees and minors or persons under legal disability, was omitted from the Code as being of special and not general application.



§ 1284. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–438, § 4, Sept. 29, 1972, 86 Stat. 741, which authorized the Secretary of the Interior to prescribe rules and regulations to effect the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXXI—DELAWARE TRIBE AND ABSENTEE DELAWARE TRIBE OF WESTERN OKLAHOMA: DISTRIBUTION OF JUDGMENT FUND
§ 1291. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–456, § 1, Oct. 3, 1972, 86 Stat. 762, which provided for certain judgment funds, after payment of attorney fees and other expenses, to be distributed as provided in this subchapter, was omitted from the Code as being of special and not general application.



§ 1292. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–456, § 2, Oct. 3, 1972, 86 Stat. 762, which set out requirements for inclusion on membership roll, was omitted from the Code as being of special and not general application.



§ 1293. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–456, § 3, Oct. 3, 1972, 86 Stat. 762, which related to applications for enrollment in tribe, was omitted from the Code as being of special and not general application.



§ 1294. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–456, § 4, Oct. 3, 1972, 86 Stat. 762, which directed the apportionment of funds between the tribes and set forth provisions relating to distribution to members in equal shares and credit of remaining amounts, was omitted from the Code as being of special and not general application.



§ 1295. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–456, § 5, Oct. 3, 1972, 86 Stat. 763, which related to payments to heirs or legatees of deceased enrollees and minors or persons under legal disability, was omitted from the Code as being of special and not general application.



§ 1296. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–456, § 6, Oct. 3, 1972, 86 Stat. 763, which exempted funds distributed per capita under the provisions of this subchapter from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1297. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–456, § 7, Oct. 3, 1972, 86 Stat. 763, which authorized the Secretary of the Interior to prescribe rules and regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXXII—YAVAPAI APACHE TRIBE OF ARIZONA: DISTRIBUTION OF JUDGMENT FUND
§ 1300. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–461, § 1, Oct. 6, 1972, 86 Stat. 768, which related to distribution of judgment funds and payment of attorney fees and expenses, was omitted from the Code as being of special and not general application.



§ 1300a. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–461, § 2, Oct. 6, 1972, 86 Stat. 769, which related to set aside of percentage of funds for the benefit of the Payson Indian Band, was omitted from the Code as being of special and not general application.



§ 1300a–1. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–461, § 3, Oct. 6, 1972, 86 Stat. 769, which related to preparation of membership rolls by the Yavapai Apache Indian Community of the Camp Verde Reservation, the Fort McDowell Mohave-Apache Community, and the Yavapai-Prescott Community, was omitted from the Code as being of special and not general application.



§ 1300a–2. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–461, § 4, Oct. 6, 1972, 86 Stat. 769, which related to apportionment of funds not set aside pursuant to former section 1300a of this title among the groups cited in former section 1300a–1 of this title and use of funds, was omitted from the Code as being of special and not general application.



§ 1300a–3. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–461, § 5, Oct. 6, 1972, 86 Stat. 769, which related to exemption of funds distributed per capita under the provisions of this subchapter from Federal and State income taxes and payments to minors and persons under legal disability, was omitted from the Code as being of special and not general application.



§ 1300a–4. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–461, § 6, Oct. 6, 1972, 86 Stat. 769, which authorized the Secretary of the Interior to prescribe rules and regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXXIII—KICKAPOO INDIANS OF KANSAS AND OKLAHOMA: DISTRIBUTION OF JUDGMENT FUND
§ 1300b. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–467, § 1, Oct. 6, 1972, 86 Stat. 781, which related to division of judgment funds on the basis of tribal membership rolls after payment of attorney fees and litigation expenses, was omitted from the Code as being of special and not general application.



§ 1300b–1. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–467, § 2, Oct. 6, 1972, 86 Stat. 781, which provided for distribution of per capita shares to tribal members and authorized the governing body of each tribal group to use the balance of funds for any purposes approved by the Secretary of the Interior, was omitted from the Code as being of special and not general application.



§ 1300b–2. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–467, § 3, Oct. 6, 1972, 86 Stat. 781, which prohibited the Secretary from approving plans for the use of money specified in former section 1300b–1 of this title until at least thirty days after the plans have been submitted by the Secretary to Congressional committees, was omitted from the Code as being of special and not general application.



§ 1300b–3. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–467, § 4, Oct. 6, 1972, 86 Stat. 781, which related to payments to minors and persons under legal disability, was omitted from the Code as being of special and not general application.



§ 1300b–4. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–467, § 5, Oct. 6, 1972, 86 Stat. 781, which exempted funds distributed per capita under the provisions of this subchapter from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1300b–5. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–467, § 6, Oct. 6, 1972, 86 Stat. 781, which authorized the Secretary of the Interior to prescribe rules and regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXXIII–A—TEXAS BAND OF KICKAPOO INDIANS
§ 1300b–11. Omitted
Editorial Notes
Codification
Section, Pub. L. 97–429, § 2, Jan. 8, 1983, 96 Stat. 2269, which set out Congressional findings and declaration of policy, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 97–429, § 1, Jan. 8, 1983, 96 Stat. 2269, provided that Pub. L. 97–429, enacting this subchapter, could be cited as the “Texas Band of Kickapoo Act”.



§ 1300b–12. Omitted
Editorial Notes
Codification
Section, Pub. L. 97–429, § 3, Jan. 8, 1983, 96 Stat. 2269, which set out definitions, was omitted from the Code as being of special and not general application.



§ 1300b–13. Omitted
Editorial Notes
Codification
Section, Pub. L. 97–429, § 4, Jan. 8, 1983, 96 Stat. 2269, which related to establishment of membership roll, was omitted from the Code as being of special and not general application.



§ 1300b–14. Omitted
Editorial Notes
Codification
Section, Pub. L. 97–429, § 5, Jan. 8, 1983, 96 Stat. 2270, which related to land acquisition, was omitted from the Code as being of special and not general application.



§ 1300b–15. Omitted
Editorial Notes
Codification
Section, Pub. L. 97–429, § 6, Jan. 8, 1983, 96 Stat. 2270, which related to jurisdiction over civil causes of action and criminal offenses arising on the Band’s trust lands, was omitted from the Code as being of special and not general application.



§ 1300b–16. Omitted
Editorial Notes
Codification
Section, Pub. L. 97–429, § 7, Jan. 8, 1983, 96 Stat. 2270, which related to provision of Federal Indian services, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXXIV—YANKTON SIOUX TRIBE: DISTRIBUTION OF JUDGMENT FUND
§ 1300c. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–468, § 1, Oct. 6, 1972, 86 Stat. 782, which related to distribution of judgment funds and payment of attorney fees and expenses, was omitted from the Code as being of special and not general application.



§ 1300c–1. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–468, § 2, Oct. 6, 1972, 86 Stat. 782, which provided for the withholding of a portion of the judgment funds for expert witnesses or other programing needs in certain claims, was omitted from the Code as being of special and not general application.



§ 1300c–2. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–468, § 3, Oct. 6, 1972, 86 Stat. 782, which related to preparation of tribal membership roll, was omitted from the Code as being of special and not general application.



§ 1300c–3. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–468, § 4, Oct. 6, 1972, 86 Stat. 782, which related to per capita distributions of judgment funds to tribal members, other authorized uses of judgment funds, and distribution of shares to minors and persons under legal disability, was omitted from the Code as being of special and not general application.



§ 1300c–4. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–468, § 5, Oct. 6, 1972, 86 Stat. 782, which exempted funds distributed per capita under the provisions of this subchapter from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1300c–5. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–468, § 6, Oct. 6, 1972, 86 Stat. 782, which authorized the Secretary of the Interior to prescribe rules and regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXXV—MISSISSIPPI SIOUX TRIBES: DISTRIBUTION OF JUDGMENT FUND
Part A—1972 Distribution Authority
§ 1300d. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–555, § 1, Oct. 25, 1972, 86 Stat. 1168, which related to distribution of judgment funds and payment of attorney fees and expenses, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 105–387, § 1, Nov. 13, 1998, 112 Stat. 3471, provided that Pub. L. 105–387, enacting part B of this subchapter (former section 1300d–21 et seq. of this title) and amending former sections 1300d–3 and 1300d–4 of this title, could be cited as the “Mississippi Sioux Tribes Judgment Fund Distribution Act of 1998”.



§ 1300d–1. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–555, title I, § 101, Oct. 25, 1972, 86 Stat. 1168, which related to membership rolls of Lower Council Sioux tribal groups, was omitted from the Code as being of special and not general application.



§ 1300d–2. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–555, title I, § 102, Oct. 25, 1972, 86 Stat. 1168, which related to apportionment of funds on the basis of the membership rolls, distribution of per capita shares to tribe members, and use of remaining funds, was omitted from the Code as being of special and not general application.



§ 1300d–3. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–555, title II, § 201, Oct. 25, 1972, 86 Stat. 1169; Pub. L. 105–387, § 7(d)(2), Nov. 13, 1998, 112 Stat. 3475, which related to membership rolls of Upper Council Sioux tribal groups, was omitted from the Code as being of special and not general application.



§ 1300d–4. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–555, title II, § 202, Oct. 25, 1972, 86 Stat. 1169; Pub. L. 105–387, § 7(d)(1), Nov. 13, 1998, 112 Stat. 3474, which related to apportionment of funds on the basis of reservation or other residence, distribution of per capita shares to enrolled members, and use of remaining funds, was omitted from the Code as being of special and not general application.



§ 1300d–5. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–555, title III, § 301, Oct. 25, 1972, 86 Stat. 1170, which provided that only citizens of the United States would be eligible to be enrolled under this part, was omitted from the Code as being of special and not general application.



§ 1300d–6. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–555, title III, § 302, Oct. 25, 1972, 86 Stat. 1170, which required any person qualifying for enrollment with more than one group to elect the group with which he would be enrolled for the purpose of this part, was omitted from the Code as being of special and not general application.



§ 1300d–7. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–555, title III, § 303, Oct. 25, 1972, 86 Stat. 1170, which related to payments to minors and persons under legal disability, was omitted from the Code as being of special and not general application.



§ 1300d–8. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–555, title III, § 304, Oct. 25, 1972, 86 Stat. 1170, which exempted funds distributed per capita under the provisions of this part from Federal and State income taxes, was omitted from the Code as being of special and not general application.



§ 1300d–9. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–555, title III, § 305, Oct. 25, 1972, 86 Stat. 1170, which authorized the Secretary of the Interior to prescribe rules and regulations to carry out the provisions of this part, was omitted from the Code as being of special and not general application.



§ 1300d–10. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–555, title III, § 306, as added Pub. L. 102–497, § 17, Oct. 24, 1992, 106 Stat. 3261, which authorized the Attorney General to negotiate and settle any action brought to contest the constitutionality or validity of the distribution to the Sisseton and Wahpeton tribes, was omitted from the Code as being of special and not general application.




Part B—1998 Distribution Authority
§ 1300d–21. Omitted
Editorial Notes
Codification
Section, Pub. L. 105–387, § 2, Nov. 13, 1998, 112 Stat. 3471, which set out definitions, was omitted from the Code as being of special and not general application.



§ 1300d–22. Omitted
Editorial Notes
Codification
Section, Pub. L. 105–387, § 3, Nov. 13, 1998, 112 Stat. 3471, which related to distribution to, and use of certain funds by, the Sisseton and Wahpeton Tribes of Sioux Indians, was omitted from the Code as being of special and not general application.



§ 1300d–23. Omitted
Editorial Notes
Codification
Section, Pub. L. 105–387, § 4, Nov. 13, 1998, 112 Stat. 3471, which related to amount of distribution and allocation of funds to accounts established for the benefit of the tribal governing bodies, was omitted from the Code as being of special and not general application.



§ 1300d–24. Omitted
Editorial Notes
Codification
Section, Pub. L. 105–387, § 5, Nov. 13, 1998, 112 Stat. 3472, which related to use of allocated funds, was omitted from the Code as being of special and not general application.



§ 1300d–25. Omitted
Editorial Notes
Codification
Section, Pub. L. 105–387, § 6, Nov. 13, 1998, 112 Stat. 3473, which provided that a payment made to a tribe or individual would not effect eligibility for a Federal service or program or result in the reduction or denial of any service or program, was omitted from the Code as being of special and not general application.



§ 1300d–26. Omitted
Editorial Notes
Codification
Section, Pub. L. 105–387, § 7, Nov. 13, 1998, 112 Stat. 3474, which related to percentage of funds to be distributed to lineal descendants and verification of ancestry, was omitted from the Code as being of special and not general application.



§ 1300d–27. Omitted
Editorial Notes
Codification
Section, Pub. L. 105–387, § 8, Nov. 13, 1998, 112 Stat. 3475, which related to challenges to the constitutionality or validity of distributions under this part, was omitted from the Code as being of special and not general application.





SUBCHAPTER LXXVI—ASSINIBOINE TRIBES OF MONTANA: DISTRIBUTION OF JUDGMENT FUND
§ 1300e. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–557, § 1, Oct. 25, 1972, 86 Stat. 1171, which related to division of judgment funds between tribal groups and payment of attorney fees and expenses, was omitted from the Code as being of special and not general application.



§ 1300e–1. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–557, § 2, Oct. 25, 1972, 86 Stat. 1171, which related to payment of per capita shares to members of the Assiniboine Tribe of the Fort Peck Reservation, deductions from judgment fund for other uses, and eligibility for per capita payments, was omitted from the Code as being of special and not general application.



§ 1300e–2. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–557, § 3, Oct. 25, 1972, 86 Stat. 1171, which related to expenditure of funds withheld from per capita distribution pursuant to former section 1300e–1 of this title, was omitted from the Code as being of special and not general application.



§ 1300e–3. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–557, § 2, Oct. 25, 1972, 86 Stat. 1171, which related to payment of per capita shares to members of the Assiniboine Tribe of the Fort Belknap Reservation, deductions from judgment fund for other uses, and eligibility for per capita payments, was omitted from the Code as being of special and not general application.



§ 1300e–4. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–557, § 5, Oct. 25, 1972, 86 Stat. 1172, which related to expenditure of funds withheld from distribution under former section 1300e–3 of this title, was omitted from the Code as being of special and not general application.



§ 1300e–5. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–557, § 6, Oct. 25, 1972, 86 Stat. 1172, which related to determination of per capita share amounts and reversion to tribe of shares of individuals whose claims for per capita shares were rejected and whose appeals were denied, was omitted from the Code as being of special and not general application.



§ 1300e–6. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–557, § 7, Oct. 25, 1972, 86 Stat. 1172, which related to exemption of funds distributed per capita under the provisions of this subchapter from Federal and State income taxes and payments to minors and persons under legal disability, was omitted from the Code as being of special and not general application.



§ 1300e–7. Omitted
Editorial Notes
Codification
Section, Pub. L. 92–557, § 8, Oct. 25, 1972, 86 Stat. 1172, which authorized the Secretary of the Interior to prescribe rules and regulations to effect the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXXVII—PASCUA YAQUI TRIBE
§ 1300f. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–375, § 1, Sept. 18, 1978, 92 Stat. 712; Pub. L. 103–357, § 1(a), Oct. 14, 1994, 108 Stat. 3418, which related to eligibility of tribe members for services and assistance, administration of tribal lands, and exercise of criminal and civil jurisdiction over such lands, was omitted from the Code as being of special and not general application.



§ 1300f–1. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–375, § 2, Sept. 18, 1978, 92 Stat. 712, which related to adoption of tribal constitution and bylaws, was omitted from the Code as being of special and not general application.



§ 1300f–2. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–375, § 3, Sept. 18, 1978, 92 Stat. 712; Pub. L. 103–357, § 1(b), Oct. 14, 1994, 108 Stat. 3418; Pub. L. 112–214, § 1, Dec. 20, 2012, 126 Stat. 1588, which related to membership of tribe, was omitted from the Code as being of special and not general application.



§ 1300f–3. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–375, § 4, as added Pub. L. 103–357, § 2, Oct. 14, 1994, 108 Stat. 3418; amended Pub. L. 104–109, § 4, Feb. 12, 1996, 110 Stat. 764, which directed the Secretary of the Interior to conduct one or more studies related to the adequacy of tribal lands for the needs of the tribe, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXXVIII—YSLETA DEL SUR PUEBLO: RESTORATION OF FEDERAL SUPERVISION
§ 1300g. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–89, title I, § 101, Aug. 18, 1987, 101 Stat. 666, which set out definitions, was omitted from the Code as being of special and not general application.



§ 1300g–1. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–89, title I, § 102, Aug. 18, 1987, 101 Stat. 666, which redesignated the Tiwa Indians of Ysleta, Texas, as the Ysleta del Sur Pueblo, was omitted from the Code as being of special and not general application.



§ 1300g–2. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–89, title I, § 103, Aug. 18, 1987, 101 Stat. 667, which provided for restoration of Federal trust relationship between the United States and the tribe, was omitted from the Code as being of special and not general application.



§ 1300g–3. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–89, title I, § 104, Aug. 18, 1987, 101 Stat. 667, which related to State and tribal authority, was omitted from the Code as being of special and not general application.



§ 1300g–4. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–89, title I, § 105, Aug. 18, 1987, 101 Stat. 667, which set out provisions relating to tribal reservation, was omitted from the Code as being of special and not general application.



§ 1300g–5. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–89, title I, § 106, Aug. 18, 1987, 101 Stat. 668, which repealed the Tiwa Indians Act (Pub. L. 90–287, Apr. 12, 1968, 82 Stat. 93, providing the tribe’s designation and transferring responsibility for the tribe to the State of Texas), was omitted from the Code as being of special and not general application.



§ 1300g–6. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–89, title I, § 107, Aug. 18, 1987, 101 Stat. 668, which prohibited gaming activities prohibited by the laws of the State of Texas on the reservation and on lands of the tribe, was omitted from the Code as being of special and not general application.



§ 1300g–7. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–89, title I, § 108, Aug. 18, 1987, 101 Stat. 669; Pub. L. 112–157, § 1, Aug. 10, 2012, 126 Stat. 1213, which related to tribal membership, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXXIX—LAC VIEUX DESERT BAND OF LAKE SUPERIOR CHIPPEWA INDIANS
§ 1300h. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–420, § 2, Sept. 8, 1988, 102 Stat. 1577, which set out congressional findings, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 100–420, § 1, Sept. 8, 1988, 102 Stat. 1577, provided that Pub. L. 100–420, enacting this subchapter, could be cited as the “Lac Vieux Desert Band of Lake Superior Chippewa Indians Act”.



§ 1300h–1. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–420, § 3, Sept. 8, 1988, 102 Stat. 1577, which set out definitions, was omitted from the Code as being of special and not general application.



§ 1300h–2. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–420, § 4, Sept. 8, 1988, 102 Stat. 1577, which reaffirmed the Federal recognition of the band and the trust relationship between the United States and the band and provided for the band and its members to be eligible for all special programs and services provided by the United States to Indians because of their status as Indians, was omitted from the Code as being of special and not general application.



§ 1300h–3. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–420, § 5, Sept. 8, 1988, 102 Stat. 1578; Pub. L. 104–109, § 18, Feb. 12, 1996, 110 Stat. 766, which related to establishment of a band membership roll, was omitted from the Code as being of special and not general application.



§ 1300h–4. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–420, § 6, Sept. 8, 1988, 102 Stat. 1578, which related to organization of the tribe, adoption of a tribal constitution, and election of a tribal governing body, was omitted from the Code as being of special and not general application.



§ 1300h–5. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–420, § 7, Sept. 8, 1988, 102 Stat. 1579, which related to land acquisition and establishment of Federal reservation, was omitted from the Code as being of special and not general application.



§ 1300h–6. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–420, § 8, Sept. 8, 1988, 102 Stat. 1579, which related to distribution of judgment funds, was omitted from the Code as being of special and not general application.



§ 1300h–7. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–420, § 9, Sept. 8, 1988, 102 Stat. 1579; Pub. L. 101–301, § 7, May 24, 1990, 104 Stat. 210, which related to constitutional amendment, was omitted from the Code as being of special and not general application.



§ 1300h–8. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–420, § 10, Sept. 8, 1988, 102 Stat. 1579, which directed that spending authority provided under this subchapter would be effective for any fiscal year only to such extent as provided in advance in appropriation acts, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXXX—HOOPA-YUROK SETTLEMENT
§ 1300i. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–580, § 1, Oct. 31, 1988, 102 Stat. 2924, which provided that this subchapter could be cited as the “Hoopa-Yurok Settlement Act” and set out definitions, was omitted from the Code as being of special and not general application.



§ 1300i–1. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–580, § 2, Oct. 31, 1988, 102 Stat. 2925, which related to partition of the joint reservation and establishment of the Hoopa Valley Reservation and the Yurok Reservation, was omitted from the Code as being of special and not general application.



§ 1300i–2. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–580, § 3, Oct. 31, 1988, 102 Stat. 2927; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516, which provided that nothing in this subchapter would affect the entitlement established under decisions of the United States Court of Federal Claims in the Short cases or any final judgment which might be rendered in those cases, was omitted from the Code as being of special and not general application.



§ 1300i–3. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–580, § 4, Oct. 31, 1988, 102 Stat. 2927, which related to establishment and distribution of the Hoopa-Yurok Settlement Fund, was omitted from the Code as being of special and not general application.



§ 1300i–4. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–580, § 5, Oct. 31, 1988, 102 Stat. 2928; Pub. L. 101–301, § 9(1), (2), May 24, 1990, 104 Stat. 210; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516, which related to the Hoopa-Yurok Settlement Roll, was omitted from the Code as being of special and not general application.



§ 1300i–5. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–580, § 6, Oct. 31, 1988, 102 Stat. 2929, which related to election of settlement option, was omitted from the Code as being of special and not general application.



§ 1300i–6. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–580, § 7, Oct. 31, 1988, 102 Stat. 2931, which related to division of remaining funds after Settlement Fund payments have been made, was omitted from the Code as being of special and not general application.



§ 1300i–7. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–580, § 8, Oct. 31, 1988, 102 Stat. 2932, which ratified and confirmed the existing governing documents of the Hoopa Valley Tribe and the governing body established and elected thereunder, was omitted from the Code as being of special and not general application.



§ 1300i–8. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–580, § 9, Oct. 31, 1988, 102 Stat. 2932; Pub. L. 101–121, title III, § 315, Oct. 23, 1989, 103 Stat. 744; Pub. L. 101–301, § 9(3), May 24, 1990, 104 Stat. 211, which related to recognition and organization of the Yurok Tribe, was omitted from the Code as being of special and not general application.



§ 1300i–9. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–580, § 10, Oct. 31, 1988, 102 Stat. 2934, which related to establishment of a plan for economic development for the Yurok Tribe, was omitted from the Code as being of special and not general application.



§ 1300i–10. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–580, § 11, Oct. 31, 1988, 102 Stat. 2935, which set out special considerations related to certain tribal lands, was omitted from the Code as being of special and not general application.



§ 1300i–11. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–580, § 14, Oct. 31, 1988, 102 Stat. 2936; Pub. L. 101–301, § 9(4), May 24, 1990, 104 Stat. 211; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516, which related to claims challenging the partition of the joint reservation pursuant to former section 1300i–1 of this title, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXXXI—POKAGON BAND OF POTAWATOMI INDIANS
§ 1300j. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–323, § 1, Sept. 21, 1994, 108 Stat. 2152, which set out congressional findings, was omitted from the Code as being of special and not general application.



§ 1300j–1. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–323, § 2, Sept. 21, 1994, 108 Stat. 2153, which affirmed Federal recognition of the Pokagon Band, was omitted from the Code as being of special and not general application.



§ 1300j–2. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–323, § 3, Sept. 21, 1994, 108 Stat. 2153, which provided for the band and its members to be eligible for all Federal services and benefits furnished to federally recognized Indian tribes, was omitted from the Code as being of special and not general application.



§ 1300j–3. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–323, § 4, Sept. 21, 1994, 108 Stat. 2153, which required submission of membership rolls to the Secretary of the Interior not later than 18 months after Sept. 21, 1994, was omitted from the Code as being of special and not general application.



§ 1300j–4. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–323, § 5, Sept. 21, 1994, 108 Stat. 2154, which related to adoption of a constitution and bylaws and election of a governing body for the band, was omitted from the Code as being of special and not general application.



§ 1300j–5. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–323, § 6, Sept. 21, 1994, 108 Stat. 2154, which provided that tribal lands would consist of all real property held by or in trust for the band on and after Sept. 21, 1994, was omitted from the Code as being of special and not general application.



§ 1300j–6. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–323, § 7, Sept. 21, 1994, 108 Stat. 2154, which listed counties in Michigan comprising the band’s service area, was omitted from the Code as being of special and not general application.



§ 1300j–7. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–323, § 8, Sept. 21, 1994, 108 Stat. 2154, which related to jurisdiction over lands taken into trust by the Secretary of the Interior for the benefit of the band, was omitted from the Code as being of special and not general application.



§ 1300j–7a. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–323, § 9, as added Pub. L. 103–435, § 20(2), Nov. 2, 1994, 108 Stat. 4574; amended Pub. L. 104–109, § 1, Feb. 12, 1996, 110 Stat. 763, which required submission of a list of members of the band as of Sept. 21, 1994, to the Secretary of the Interior not later than 120 days after such date, and submission of a membership roll to the Secretary not later than 18 months after such date, was omitted from the Code as being of special and not general application.



§ 1300j–8. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–323, § 10, formerly § 9, Sept. 21, 1994, 108 Stat. 2155; renumbered § 10, Pub. L. 103–435, § 20(1), Nov. 2, 1994, 108 Stat. 4574, which set out definitions, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXXXII—LITTLE TRAVERSE BAY BANDS OF ODAWA INDIANS; LITTLE RIVER BAND OF OTTAWA INDIANS
§ 1300k. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–324, § 2, Sept. 21, 1994, 108 Stat. 2156, which set out congressional findings, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 103–324, § 1, Sept. 21, 1994, 108 Stat. 2156, provided that Pub. L. 103–324, enacting this subchapter, could be cited as the “Little Traverse Bay Bands of Odawa Indians and the Little River Band of Ottawa Indians Act”.



§ 1300k–1. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–324, § 3, Sept. 21, 1994, 108 Stat. 2157, which set out definitions, was omitted from the Code as being of special and not general application.



§ 1300k–2. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–324, § 4, Sept. 21, 1994, 108 Stat. 2157, which reaffirmed Federal recognition of the Little Traverse Bay Bands of Odawa Indians and the Little River Band of Ottawa Indians and provided for the bands and their members to be eligible for all services and benefits provided by the Federal Government to Indians because of their federally recognized status, was omitted from the Code as being of special and not general application.



§ 1300k–3. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–324, § 5, Sept. 21, 1994, 108 Stat. 2158; Pub. L. 104–109, § 2(a), Feb. 12, 1996, 110 Stat. 763, which reaffirmed all rights and privileges of the bands and members thereof which might have been abrogated or diminished before Sept. 21, 1994, was omitted from the Code as being of special and not general application.



§ 1300k–4. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–324, § 6, Sept. 21, 1994, 108 Stat. 2158, which related to transfers of land to the United States to be held in trust for the benefit of the bands, was omitted from the Code as being of special and not general application.



§ 1300k–5. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–324, § 7, Sept. 21, 1994, 108 Stat. 2159, which required submission of membership rolls to the Secretary of the Interior not later than 18 months after Sept. 21, 1994, was omitted from the Code as being of special and not general application.



§ 1300k–6. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–324, § 8, Sept. 21, 1994, 108 Stat. 2159, which related to adoption of constitutions and election of governing bodies of the bands, was omitted from the Code as being of special and not general application.



§ 1300k–7. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–324, § 9, as added Pub. L. 103–435, § 21, Nov. 2, 1994, 108 Stat. 4574; amended Pub. L. 104–109, § 2(b), Feb. 12, 1996, 110 Stat. 763, which required submission of a list of members of the respective bands as of Sept. 21, 1994, to the Secretary of the Interior not later than 120 days after such date, and submission of a membership roll to the Secretary by each of the bands not later than 18 months after such date, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXXXIII—AUBURN INDIAN RESTORATION
§ 1300l. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–434, title II, § 202, Oct. 31, 1994, 108 Stat. 4533, which provided for restoration of Federal recognition of the tribe and of all rights and privileges of the tribe and its members, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 103–434, title II, § 201, Oct. 31, 1994, 108 Stat. 4533, provided that title II of Pub. L. 103–434, enacting this subchapter, could be cited as the “Auburn Indian Restoration Act”.



§ 1300l–1. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–434, title II, § 203, Oct. 31, 1994, 108 Stat. 4533; Pub. L. 104–109, § 8(a), Feb. 12, 1996, 110 Stat. 764, which related to establishment of a plan for economic development for the tribe, was omitted from the Code as being of special and not general application.



§ 1300l–2. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–434, title II, § 204, Oct. 31, 1994, 108 Stat. 4534; Pub. L. 104–122, Mar. 29, 1996, 110 Stat. 876, which provided for the transfer of land to the United States to be held in trust for the tribe or an individual member of the tribe as part of the tribe’s reservation, was omitted from the Code as being of special and not general application.



§ 1300l–3. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–434, title II, § 205, Oct. 31, 1994, 108 Stat. 4534, which related to tribal membership rolls, was omitted from the Code as being of special and not general application.



§ 1300l–4. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–434, title II, § 206, Oct. 31, 1994, 108 Stat. 4535; Pub. L. 104–109, § 8(b), Feb. 12, 1996, 110 Stat. 765, which provided for governance of the tribe by an Interim Council until adoption of a new tribal constitution and bylaws, was omitted from the Code as being of special and not general application.



§ 1300l–5. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–434, title II, § 207, Oct. 31, 1994, 108 Stat. 4535, which related to adoption of a tribal constitution and bylaws and election of tribal officials, was omitted from the Code as being of special and not general application.



§ 1300l–6. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–434, title II, § 208, Oct. 31, 1994, 108 Stat. 4535, which set out definitions, was omitted from the Code as being of special and not general application.



§ 1300l–7. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–434, title II, § 209, Oct. 31, 1994, 108 Stat. 4536, which authorized the Secretary of the Interior to promulgate regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXXXIV—PASKENTA BAND OF NOMLAKI INDIANS OF CALIFORNIA
§ 1300m. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–454, title III, § 302, Nov. 2, 1994, 108 Stat. 4793, which set out definitions, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 103–454, title III, § 301, Nov. 2, 1994, 108 Stat. 4793, provided that title III of Pub. L. 103–454, enacting this subchapter, could be cited as the “Paskenta Band Restoration Act”.



§ 1300m–1. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–454, title III, § 303, Nov. 2, 1994, 108 Stat. 4793, which provided for restoration of Federal recognition of the tribe and of all rights and privileges of the tribe and its members, was omitted from the Code as being of special and not general application.



§ 1300m–2. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–454, title III, § 304, Nov. 2, 1994, 108 Stat. 4794, which related to establishment of a plan for economic development for the tribe, was omitted from the Code as being of special and not general application.



§ 1300m–3. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–454, title III, § 305, Nov. 2, 1994, 108 Stat. 4794, which provided for the transfer of land to the United States to be held in trust for the tribe as part of the tribe’s reservation, was omitted from the Code as being of special and not general application.



§ 1300m–4. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–454, title III, § 306, Nov. 2, 1994, 108 Stat. 4794, which related to tribal membership rolls, was omitted from the Code as being of special and not general application.



§ 1300m–5. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–454, title III, § 307, Nov. 2, 1994, 108 Stat. 4795, which provided for governance of the tribe by an Interim Council until adoption of a new tribal constitution and bylaws, was omitted from the Code as being of special and not general application.



§ 1300m–6. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–454, title III, § 308, Nov. 2, 1994, 108 Stat. 4795, which related to adoption of a tribal constitution and bylaws and election of tribal officials, was omitted from the Code as being of special and not general application.



§ 1300m–7. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–454, title III, § 309, Nov. 2, 1994, 108 Stat. 4796, which authorized the Secretary of the Interior to promulgate regulations to carry out the provisions of this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER LXXXV—GRATON RANCHERIA RESTORATION
§ 1300n. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title XIV, § 1402, Dec. 27, 2000, 114 Stat. 2939, which set out congressional findings, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 106–568, title XIV, § 1401, Dec. 27, 2000, 114 Stat. 2939, provided that title XIV of Pub. L. 106–568, enacting this subchapter, could be cited as the “Graton Rancheria Restoration Act”.



§ 1300n–1. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title XIV, § 1403, Dec. 27, 2000, 114 Stat. 2939, which set out definitions, was omitted from the Code as being of special and not general application.



§ 1300n–2. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title XIV, § 1404, Dec. 27, 2000, 114 Stat. 2939, which provided for restoration of Federal recognition of the tribe and of all rights and privileges of the tribe and its members, was omitted from the Code as being of special and not general application.



§ 1300n–3. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title XIV, § 1405, Dec. 27, 2000, 114 Stat. 2940, which provided for the transfer of land to the Secretary of the Interior be held in trust for the benefit of the tribe as part of the tribe’s reservation, was omitted from the Code as being of special and not general application.



§ 1300n–4. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title XIV, § 1406, Dec. 27, 2000, 114 Stat. 2940, which related to tribal membership rolls, was omitted from the Code as being of special and not general application.



§ 1300n–5. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title XIV, § 1407, Dec. 27, 2000, 114 Stat. 2941, which provided for governance of the tribe by an Interim Tribal Council until ratification of a final tribal constitution, was omitted from the Code as being of special and not general application.



§ 1300n–6. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title XIV, § 1408, Dec. 27, 2000, 114 Stat. 2941, which related to ratification of a final constitution for the tribe and election of tribal officials, was omitted from the Code as being of special and not general application.





CHAPTER 15—CONSTITUTIONAL RIGHTS OF INDIANS




SUBCHAPTER I—GENERALLY


Sec.


1301.Definitions.


1302.Constitutional rights.


1303.Habeas corpus.


1304.Tribal jurisdiction over crimes of domestic violence.



SUBCHAPTER II—MODEL CODE GOVERNING COURTS OF INDIAN OFFENSES


1311.Model code.


1312.Authorization of appropriations.



SUBCHAPTER III—JURISDICTION OVER CRIMINAL AND CIVIL ACTIONS


1321.Assumption by State of criminal jurisdiction.


1322.Assumption by State of civil jurisdiction.


1323.Retrocession of jurisdiction by State.


1324.Amendment of State constitutions or statutes to remove legal impediment; effective date.


1325.Abatement of actions.


1326.Special election.



SUBCHAPTER IV—EMPLOYMENT OF LEGAL COUNSEL


1331.Approval.



SUBCHAPTER V—MATERIALS AND PUBLICATIONS


1341.Authorization of Secretary.



SUBCHAPTER I—GENERALLY
§ 1301. Definitions
For purposes of this subchapter, the term—(1) “Indian tribe” means any tribe, band, or other group of Indians subject to the jurisdiction of the United States and recognized as possessing powers of self-government;

(2) “powers of self-government” means and includes all governmental powers possessed by an Indian tribe, executive, legislative, and judicial, and all offices, bodies, and tribunals by and through which they are executed, including courts of Indian offenses; and means the inherent power of Indian tribes, hereby recognized and affirmed, to exercise criminal jurisdiction over all Indians;

(3) “Indian court” means any Indian tribal court or court of Indian offense; and

(4) “Indian” means any person who would be subject to the jurisdiction of the United States as an Indian under section 1153, title 18, if that person were to commit an offense listed in that section in Indian country to which that section applies.

(Pub. L. 90–284, title II, § 201, Apr. 11, 1968, 82 Stat. 77; Pub. L. 101–511, title VIII, § 8077(b), (c), Nov. 5, 1990, 104 Stat. 1892.)

Editorial Notes
Amendments1990—Par. (2). Pub. L. 101–511, § 8077(b), inserted at end “means the inherent power of Indian tribes, hereby recognized and affirmed, to exercise criminal jurisdiction over all Indians;”.
Par. (4). Pub. L. 101–511, § 8077(c), added par. (4).

Statutory Notes and Related Subsidiaries
Short TitleTitle II of Pub. L. 90–284, which is classified generally to this subchapter, is popularly known as the “Indian Civil Rights Act of 1968”.

Time Limitation on Criminal Misdemeanor Ju­risdiction of Tribal Courts Over Non-Member IndiansPub. L. 101–511, title VIII, § 8077(d), Nov. 5, 1990, 104 Stat. 1893, as amended by Pub. L. 102–124, § 1, Oct. 9, 1991, 105 Stat. 616, which provided that the effects of subsecs. (b) and (c), which amended this section, as those subsections affect the criminal misdemeanor jurisdiction of tribal courts over non-member Indians have no effect after Oct. 18, 1991, was repealed by Pub. L. 102–137, Oct. 28, 1991, 105 Stat. 646. Subsequent to repeal, Pub. L. 102–172, title VIII, § 8112A(b), Nov. 26, 1991, 105 Stat. 1202, purported to amend section 8077(d) of Pub. L. 101–511 by substituting “1993” for “1991”.



§ 1302. Constitutional rights(a) In generalNo Indian tribe in exercising powers of self-government shall—(1) make or enforce any law prohibiting the free exercise of religion, or abridging the freedom of speech, or of the press, or the right of the people peaceably to assemble and to petition for a redress of grievances;

(2) violate the right of the people to be secure in their persons, houses, papers, and effects against unreasonable search and seizures, nor issue warrants, but upon probable cause, supported by oath or affirmation, and particularly describing the place to be searched and the person or thing to be seized;

(3) subject any person for the same offense to be twice put in jeopardy;

(4) compel any person in any criminal case to be a witness against himself;

(5) take any private property for a public use without just compensation;

(6) deny to any person in a criminal proceeding the right to a speedy and public trial, to be informed of the nature and cause of the accusation, to be confronted with the witnesses against him, to have compulsory process for obtaining witnesses in his favor, and at his own expense to have the assistance of counsel for his defense (except as provided in subsection (b));

(7)(A) require excessive bail, impose excessive fines, or inflict cruel and unusual punishments;

(B) except as provided in subparagraph (C), impose for conviction of any 1 offense any penalty or punishment greater than imprisonment for a term of 1 year or a fine of $5,000, or both;

(C) subject to subsection (b), impose for conviction of any 1 offense any penalty or punishment greater than imprisonment for a term of 3 years or a fine of $15,000, or both; or

(D) impose on a person in a criminal proceeding a total penalty or punishment greater than imprisonment for a term of 9 years;


(8) deny to any person within its jurisdiction the equal protection of its laws or deprive any person of liberty or property without due process of law;

(9) pass any bill of attainder or ex post facto law; or

(10) deny to any person accused of an offense punishable by imprisonment the right, upon request, to a trial by jury of not less than six persons.


(b) Offenses subject to greater than 1-year imprisonment or a fine greater than $5,000A tribal court may subject a defendant to a term of imprisonment greater than 1 year but not to exceed 3 years for any 1 offense, or a fine greater than $5,000 but not to exceed $15,000, or both, if the defendant is a person accused of a criminal offense who—(1) has been previously convicted of the same or a comparable offense by any jurisdiction in the United States; or

(2) is being prosecuted for an offense comparable to an offense that would be punishable by more than 1 year of imprisonment if prosecuted by the United States or any of the States.


(c) Rights of defendantsIn a criminal proceeding in which an Indian tribe, in exercising powers of self-government, imposes a total term of imprisonment of more than 1 year on a defendant, the Indian tribe shall—(1) provide to the defendant the right to effective assistance of counsel at least equal to that guaranteed by the United States Constitution; and

(2) at the expense of the tribal government, provide an indigent defendant the assistance of a defense attorney licensed to practice law by any jurisdiction in the United States that applies appropriate professional licensing standards and effectively ensures the competence and professional responsibility of its licensed attorneys;

(3) require that the judge presiding over the criminal proceeding—(A) has sufficient legal training to preside over criminal proceedings; and

(B) is licensed to practice law by any jurisdiction in the United States;


(4) prior to charging the defendant, make publicly available the criminal laws (including regulations and interpretative documents), rules of evidence, and rules of criminal procedure (including rules governing the recusal of judges in appropriate circumstances) of the tribal government; and

(5) maintain a record of the criminal proceeding, including an audio or other recording of the trial proceeding.


(d) SentencesIn the case of a defendant sentenced in accordance with subsections (b) and (c), a tribal court may require the defendant—(1) to serve the sentence—(A) in a tribal correctional center that has been approved by the Bureau of Indian Affairs for long-term incarceration, in accordance with guidelines to be developed by the Bureau of Indian Affairs (in consultation with Indian tribes) not later than 180 days after July 29, 2010;

(B) in the nearest appropriate Federal facility, at the expense of the United States pursuant to the Bureau of Prisons tribal prisoner pilot program described in section 304(c) 11 See References in Text note below. of the Tribal Law and Order Act of 2010;

(C) in a State or local government-approved detention or correctional center pursuant to an agreement between the Indian tribe and the State or local government; or

(D) in an alternative rehabilitation center of an Indian tribe; or


(2) to serve another alternative form of punishment, as determined by the tribal court judge pursuant to tribal law.


(e) Definition of offenseIn this section, the term “offense” means a violation of a criminal law.


(f) Effect of sectionNothing in this section affects the obligation of the United States, or any State government that has been delegated authority by the United States, to investigate and prosecute any criminal violation in Indian country.


(Pub. L. 90–284, title II, § 202, Apr. 11, 1968, 82 Stat. 77; Pub. L. 99–570, title IV, § 4217, Oct. 27, 1986, 100 Stat. 3207–146; Pub. L. 111–211, title II, § 234(a), July 29, 2010, 124 Stat. 2279.)

Editorial Notes

References in TextSection 304(c) of the Tribal Law and Order Act of 2010, referred to in subsec. (d)(1)(B), probably means section 234(c) of title II of Pub. L. 111–211, which is set out as a note below. See par. (13) of H. Con. Res. 304 (111th Congress), which is not classified to the Code.

Amendments2010—Pub. L. 111–211, § 234(a)(1), designated existing provisions as subsec. (a) and inserted subsec. heading.
Subsec. (a)(6). Pub. L. 111–211, § 234(a)(2)(A), inserted “(except as provided in subsection (b))” after “assistance of counsel for his defense”. Amendment was executed to reflect the probable intent of Congress, notwithstanding errors in the directory language in quoting the text to be inserted.
Subsec. (a)(7). Pub. L. 111–211, § 234(a)(2)(B), added par. (7) and struck out former par. (7) which read as follows: “require excessive bail, impose excessive fines, inflict cruel and unusual punishments, and in no event impose for conviction of any one offense any penalty or punishment greater than imprisonment for a term of one year and a fine of $5,000, or both;”.
Subsecs. (b) to (f). Pub. L. 111–211, § 234(a)(3), added subsecs. (b) to (f).
1986—Par. (7). Pub. L. 99–570, which directed that “for a term of one year and a fine of $5,000, or both” be substituted for “for a term of six months and a fine of $500, or both”, was executed by making the substitution for “for a term of six months or a fine of $500, or both” as the probable intent of Congress.

Statutory Notes and Related Subsidiaries
Bureau of Prisons Tribal Prisoner Pilot ProgramPub. L. 111–211, title II, § 234(c), July 29, 2010, 124 Stat. 2281, provided that:
“(1) In general.—Not later than 120 days after the date of enactment of this title [July 29, 2010], the Director of the Bureau of Prisons shall establish a pilot program under which the Bureau of Prisons shall accept offenders convicted in tribal court pursuant to section 202 of the Indian Civil Rights Act of 1968 (25 U.S.C. 1302) (as amended by this section), subject to the conditions described in paragraph (2).

“(2) Conditions.—“(A) In general.—As a condition of participation in the pilot program described in paragraph (1), the tribal court shall submit to the Attorney General a request for confinement of the offender, for approval by the Attorney General (or a designee) by not later than 30 days after the date of submission.

“(B) Limitations.—Requests for confinement shall be limited to offenders convicted of a violent crime (comparable to the violent crimes described in section 1153(a) of title 18, United States Code) for which the sentence includes a term of imprisonment of 2 or more years.

“(C) Custody conditions.—The imprisonment by the Bureau of Prisons shall be subject to the conditions described in section 5003 of title 18, United States Code, regarding the custody of State offenders, except that the offender shall be placed in the nearest available and appropriate Federal facility, and imprisoned at the expense of the United States.

“(D) Cap.—The Bureau of Prisons shall confine not more than 100 tribal offenders at any time.


“(3) Rescinding requests.—“(A) In general.—The applicable tribal government shall retain the authority to rescind the request for confinement of a tribal offender by the Bureau of Prisons under this paragraph at any time during the sentence of the offender.

“(B) Return to tribal custody.—On rescission of a request under subparagraph (A), a tribal offender shall be returned to tribal custody.


“(4) Reassessment.—If tribal court demand for participation in this pilot program exceeds 100 tribal offenders, a representative of the Bureau of Prisons shall notify Congress.

“(5) Report.—Not later than 3 years after the date of establishment of the pilot program, the Attorney General shall submit to Congress a report describing the status of the program, including recommendations regarding the future of the program, if any.

“(6) Termination.—Except as otherwise provided by an Act of Congress, the pilot program under this paragraph shall expire on the date that is 4 years after the date on which the program is established.”



[For definition of “tribal government” as used in section 234(c) of Pub. L. 111–211, set out above, see section 203(a) of Pub. L. 111–211, set out as a note under section 2801 of this title.]

Purpose of 1986 AmendmentPub. L. 99–570, title IV, § 4217, Oct. 27, 1986, 100 Stat. 3207–146, provided in part that amendment of par. (7) of this section was to “enhance the ability of tribal governments to prevent and penalize the traffic of illegal narcotics on Indian reservations”.



§ 1303. Habeas corpus
The privilege of the writ of habeas corpus shall be available to any person, in a court of the United States, to test the legality of his detention by order of an Indian tribe.
(Pub. L. 90–284, title II, § 203, Apr. 11, 1968, 82 Stat. 78.)

§ 1304. Tribal jurisdiction over crimes of domestic violence(a) DefinitionsIn this section:(1) Dating violenceThe term “dating violence” means violence committed by a person who is or has been in a social relationship of a romantic or intimate nature with the victim, as determined by the length of the relationship, the type of relationship, and the frequency of interaction between the persons involved in the relationship.


(2) Domestic violenceThe term “domestic violence” means violence committed by a current or former spouse or intimate partner of the victim, by a person with whom the victim shares a child in common, by a person who is cohabitating with or has cohabitated with the victim as a spouse or intimate partner, or by a person similarly situated to a spouse of the victim under the domestic- or family- violence laws of an Indian tribe that has jurisdiction over the Indian country where the violence occurs.


(3) Indian countryThe term “Indian country” has the meaning given the term in section 1151 of title 18.


(4) Participating tribeThe term “participating tribe” means an Indian tribe that elects to exercise special domestic violence criminal jurisdiction over the Indian country of that Indian tribe.


(5) Protection orderThe term “protection order”—(A) means any injunction, restraining order, or other order issued by a civil or criminal court for the purpose of preventing violent or threatening acts or harassment against, sexual violence against, contact or communication with, or physical proximity to, another person; and

(B) includes any temporary or final order issued by a civil or criminal court, whether obtained by filing an independent action or as a pendent lite order in another proceeding, if the civil or criminal order was issued in response to a complaint, petition, or motion filed by or on behalf of a person seeking protection.


(6) Special domestic violence criminal jurisdictionThe term “special domestic violence criminal jurisdiction” means the criminal jurisdiction that a participating tribe may exercise under this section but could not otherwise exercise.


(7) Spouse or intimate partnerThe term “spouse or intimate partner” has the meaning given the term in section 2266 of title 18.



(b) Nature of the criminal jurisdiction(1) In generalNotwithstanding any other provision of law, in addition to all powers of self-government recognized and affirmed by sections 1301 and 1303 of this title, the powers of self-government of a participating tribe include the inherent power of that tribe, which is hereby recognized and affirmed, to exercise special domestic violence criminal jurisdiction over all persons.


(2) Concurrent jurisdictionThe exercise of special domestic violence criminal jurisdiction by a participating tribe shall be concurrent with the jurisdiction of the United States, of a State, or of both.


(3) ApplicabilityNothing in this section—(A) creates or eliminates any Federal or State criminal jurisdiction over Indian country; or

(B) affects the authority of the United States or any State government that has been delegated authority by the United States to investigate and prosecute a criminal violation in Indian country.


(4) Exceptions(A) Victim and defendant are both non-Indians(i) In generalA participating tribe may not exercise special domestic violence criminal jurisdiction over an alleged offense if neither the defendant nor the alleged victim is an Indian.


(ii) Definition of victimIn this subparagraph and with respect to a criminal proceeding in which a participating tribe exercises special domestic violence criminal jurisdiction based on a violation of a protection order, the term “victim” means a person specifically protected by a protection order that the defendant allegedly violated.



(B) Defendant lacks ties to the Indian tribeA participating tribe may exercise special domestic violence criminal jurisdiction over a defendant only if the defendant—(i) resides in the Indian country of the participating tribe;

(ii) is employed in the Indian country of the participating tribe; or

(iii) is a spouse, intimate partner, or dating partner of—(I) a member of the participating tribe; or

(II) an Indian who resides in the Indian country of the participating tribe.





(c) Criminal conductA participating tribe may exercise special domestic violence criminal jurisdiction over a defendant for criminal conduct that falls into one or more of the following categories:(1) Domestic violence and dating violenceAn act of domestic violence or dating violence that occurs in the Indian country of the participating tribe.


(2) Violations of protection ordersAn act that—(A) occurs in the Indian country of the participating tribe; and

(B) violates the portion of a protection order that—(i) prohibits or provides protection against violent or threatening acts or harassment against, sexual violence against, contact or communication with, or physical proximity to, another person;

(ii) was issued against the defendant;

(iii) is enforceable by the participating tribe; and

(iv) is consistent with section 2265(b) of title 18.




(d) Rights of defendantsIn a criminal proceeding in which a participating tribe exercises special domestic violence criminal jurisdiction, the participating tribe shall provide to the defendant—(1) all applicable rights under this Act;

(2) if a term of imprisonment of any length may be imposed, all rights described in section 1302(c) of this title;

(3) the right to a trial by an impartial jury that is drawn from sources that—(A) reflect a fair cross section of the community; and

(B) do not systematically exclude any distinctive group in the community, including non-Indians; and


(4) all other rights whose protection is necessary under the Constitution of the United States in order for Congress to recognize and affirm the inherent power of the participating tribe to exercise special domestic violence criminal jurisdiction over the defendant.


(e) Petitions to stay detention(1) In generalA person who has filed a petition for a writ of habeas corpus in a court of the United States under section 1303 of this title may petition that court to stay further detention of that person by the participating tribe.


(2) Grant of stayA court shall grant a stay described in paragraph (1) if the court—(A) finds that there is a substantial likelihood that the habeas corpus petition will be granted; and

(B) after giving each alleged victim in the matter an opportunity to be heard, finds by clear and convincing evidence that under conditions imposed by the court, the petitioner is not likely to flee or pose a danger to any person or the community if released.


(3) NoticeAn Indian tribe that has ordered the detention of any person has a duty to timely notify such person of his rights and privileges under this subsection and under section 1303 of this title.



(f) Grants to tribal governmentsThe Attorney General may award grants to the governments of Indian tribes (or to authorized designees of those governments)—(1) to strengthen tribal criminal justice systems to assist Indian tribes in exercising special domestic violence criminal jurisdiction, including—(A) law enforcement (including the capacity of law enforcement or court personnel to enter information into and obtain information from national crime information databases);

(B) prosecution;

(C) trial and appellate courts;

(D) probation systems;

(E) detention and correctional facilities;

(F) alternative rehabilitation centers;

(G) culturally appropriate services and assistance for victims and their families; and

(H) criminal codes and rules of criminal procedure, appellate procedure, and evidence;


(2) to provide indigent criminal defendants with the effective assistance of licensed defense counsel, at no cost to the defendant, in criminal proceedings in which a participating tribe prosecutes a crime of domestic violence or dating violence or a criminal violation of a protection order;

(3) to ensure that, in criminal proceedings in which a participating tribe exercises special domestic violence criminal jurisdiction, jurors are summoned, selected, and instructed in a manner consistent with all applicable requirements; and

(4) to accord victims of domestic violence, dating violence, and violations of protection orders rights that are similar to the rights of a crime victim described in section 3771(a) of title 18, consistent with tribal law and custom.


(g) Supplement, not supplantAmounts made available under this section shall supplement and not supplant any other Federal, State, tribal, or local government amounts made available to carry out activities described in this section.


(h) Authorization of appropriationsThere are authorized to be appropriated $5,000,000 for each of fiscal years 2014 through 2018 to carry out subsection (f) and to provide training, technical assistance, data collection, and evaluation of the criminal justice systems of participating tribes.


(Pub. L. 90–284, title II, § 204, as added Pub. L. 113–4, title IX, § 904, Mar. 7, 2013, 127 Stat. 120.)

Editorial Notes

References in TextThis Act, referred to in subsec. (d)(1), probably means title II of Pub. L. 90–284, Apr. 11, 1968, 82 Stat. 77, popularly known as the Indian Civil Rights Act of 1968, which is classified generally to this subchapter.

Statutory Notes and Related Subsidiaries
Effective Dates; Pilot ProjectPub. L. 113–4, title IX, § 908, Mar. 7, 2013, 127 Stat. 125, provided that:
“(a) General Effective Date.—Except as provided in section 4 [18 U.S.C. 2261 note] and subsection (b) of this section, the amendments made by this title [see Tables for classification] shall take effect on the date of enactment of this Act [Mar. 7, 2013].

“(b) Effective Date for Special Domestic-violence Criminal Jurisdiction.—“(1) In general.—Except as provided in paragraph (2), subsections (b) through (d) of section 204 of Public Law 90–284 [25 U.S.C. 1304(b)–(d)] (as added by section 904) shall take effect on the date that is 2 years after the date of enactment of this Act [Mar. 7, 2013].

“(2) Pilot project.—“(A) In general.—At any time during the 2-year period beginning on the date of enactment of this Act, an Indian tribe may ask the Attorney General to designate the tribe as a participating tribe under section 204(a) of Public Law 90–284 [25 U.S.C. 1304(a)] on an accelerated basis.

“(B) Procedure.—The Attorney General may grant a request under subparagraph (A) after coordinating with the Secretary of the Interior, consulting with affected Indian tribes, and concluding that the criminal justice system of the requesting tribe has adequate safeguards in place to protect defendants’ rights, consistent with section 204 of Public Law 90–284 [25 U.S.C. 1304].

“(C) Effective dates for pilot projects.—An Indian tribe designated as a participating tribe under this paragraph may commence exercising special domestic violence criminal jurisdiction pursuant to subsections (b) through (d) of section 204 of Public Law 90–284 on a date established by the Attorney General, after consultation with that Indian tribe, but in no event later than the date that is 2 years after the date of enactment of this Act.”









SUBCHAPTER II—MODEL CODE GOVERNING COURTS OF INDIAN OFFENSES
§ 1311. Model code
The Secretary of the Interior is authorized and directed to recommend to the Congress, on or before July 1, 1968, a model code to govern the administration of justice by courts of Indian offenses on Indian reservations. Such code shall include provisions which will (1) assure that any individual being tried for an offense by a court of Indian offenses shall have the same rights, privileges, and immunities under the United States Constitution as would be guaranteed any citizen of the United States being tried in a Federal court for any similar offense, (2) assure that any individual being tried for an offense by a court of Indian offenses will be advised and made aware of his rights under the United States Constitution, and under any tribal constitution applicable to such individual, (3) establish proper qualifications for the office of judge of the court of Indian offenses, and (4) provide for the establishing of educational classes for the training of judges of courts of Indian offenses. In carrying out the provisions of this subchapter, the Secretary of the Interior shall consult with the Indians, Indian tribes, and interested agencies of the United States.
(Pub. L. 90–284, title III, § 301, Apr. 11, 1968, 82 Stat. 78.)

§ 1312. Authorization of appropriations
There is hereby authorized to be appropriated such sum as may be necessary to carry out the provisions of this subchapter.
(Pub. L. 90–284, title III, § 302, Apr. 11, 1968, 82 Stat. 78.)


SUBCHAPTER III—JURISDICTION OVER CRIMINAL AND CIVIL ACTIONS
§ 1321. Assumption by State of criminal jurisdiction(a) Consent of United States(1) In generalThe consent of the United States is hereby given to any State not having jurisdiction over criminal offenses committed by or against Indians in the areas of Indian country situated within such State to assume, with the consent of the Indian tribe occupying the particular Indian country or part thereof which could be affected by such assumption, such measure of jurisdiction over any or all of such offenses committed within such Indian country or any part thereof as may be determined by such State to the same extent that such State has jurisdiction over any such offense committed elsewhere within the State, and the criminal laws of such State shall have the same force and effect within such Indian country or part thereof as they have elsewhere within that State.


(2) Concurrent jurisdictionAt the request of an Indian tribe, and after consultation with and consent by the Attorney General, the United States shall accept concurrent jurisdiction to prosecute violations of sections 1152 and 1153 of title 18 within the Indian country of the Indian tribe.



(b) Alienation, encumbrance, taxation, and use of property; hunting, trapping, or fishingNothing in this section shall authorize the alienation, encumbrance, or taxation of any real or personal property, including water rights, belonging to any Indian or any Indian tribe, band, or community that is held in trust by the United States or is subject to a restriction against alienation imposed by the United States; or shall authorize regulation of the use of such property in a manner inconsistent with any Federal treaty, agreement, or statute or with any regulation made pursuant thereto; or shall deprive any Indian or any Indian tribe, band, or community of any right, privilege, or immunity afforded under Federal treaty, agreement, or statute with respect to hunting, trapping, or fishing or the control, licensing, or regulation thereof.


(Pub. L. 90–284, title IV, § 401, Apr. 11, 1968, 82 Stat. 78; Pub. L. 111–211, title II, § 221(a), July 29, 2010, 124 Stat. 2271.)

Editorial Notes
Amendments2010—Pub. L. 111–211 substituted “Assumption by State of criminal jurisdiction” for “Assumption by State” in section catchline, inserted subsec. (a) heading, inserted par. (1) designation and heading, and added par. (2). Amendment to section catchline was executed as the probable intent of Congress, notwithstanding directory language which erroneously directed the amendment to subsec. (a).



§ 1322. Assumption by State of civil jurisdiction(a) Consent of United States; force and effect of civil lawsThe consent of the United States is hereby given to any State not having jurisdiction over civil causes of action between Indians or to which Indians are parties which arise in the areas of Indian country situated within such State to assume, with the consent of the tribe occupying the particular Indian country or part thereof which would be affected by such assumption, such measure of jurisdiction over any or all such civil causes of action arising within such Indian country or any part thereof as may be determined by such State to the same extent that such State has jurisdiction over other civil causes of action, and those civil laws of such State that are of general application to private persons or private property shall have the same force and effect within such Indian country or part thereof as they have elsewhere within that State.


(b) Alienation, encumbrance, taxation, use, and probate of propertyNothing in this section shall authorize the alienation, encumbrance, or taxation of any real or personal property, including water rights, belonging to any Indian or any Indian tribe, band, or community that is held in trust by the United States or is subject to a restriction against alienation imposed by the United States; or shall authorize regulation of the use of such property in a manner inconsistent with any Federal treaty, agreement, or statute, or with any regulation made pursuant thereto; or shall confer jurisdiction upon the State to adjudicate, in probate proceedings or otherwise, the ownership or right to possession of such property or any interest therein.


(c) Force and effect of tribal ordinances or customsAny tribal ordinance or custom heretofore or hereafter adopted by an Indian tribe, band, or community in the exercise of any authority which it may possess shall, if not inconsistent with any applicable civil law of the State, be given full force and effect in the determination of civil causes of action pursuant to this section.


(Pub. L. 90–284, title IV, § 402, Apr. 11, 1968, 82 Stat. 79.)

§ 1323. Retrocession of jurisdiction by State(a) Acceptance by United StatesThe United States is authorized to accept a retrocession by any State of all or any measure of the criminal or civil jurisdiction, or both, acquired by such State pursuant to the provisions of section 1162 of title 18, section 1360 of title 28, or section 7 of the Act of August 15, 1953 (67 Stat. 588), as it was in effect prior to its repeal by subsection (b) of this section.


(b) Repeal of statutory provisionsSection 7 of the Act of August 15, 1953 (67 Stat. 588), is hereby repealed, but such repeal shall not affect any cession of jurisdiction made pursuant to such section prior to its repeal.


(Pub. L. 90–284, title IV, § 403, Apr. 11, 1968, 82 Stat. 79.)

Editorial Notes

References in TextSection 7 of the Act of August 15, 1953, referred to in text, is section 7 of act Aug. 15, 1953, ch. 505, 67 Stat. 588, which is set out as a note under section 1360 of Title 28, Judiciary and Judicial Procedure.

Executive Documents

Ex. Ord. No. 11435. Designating Secretary of the Interior To Accept Retrocession of Jurisdiction by State
Ex. Ord. No. 11435, Nov. 21, 1968, 33 F.R. 17339, provided:
By virtue of the authority vested in me by section 465 of the Revised Statutes (25 U.S.C. 9) and as President of the United States, the Secretary of the Interior is hereby designated and empowered to exercise, without the approval, ratification, or other action of the President or of any other officer of the United States, any and all authority conferred upon the United States by Section 403(a) of the Act of April 11, 1968, 82 Stat. 79 (25 U.S.C. 1323(a)): Provided, That acceptance of retrocession of all or any measure of civil or criminal jurisdiction, or both, by the Secretary hereunder shall be effected by publication in the Federal Register of a notice which shall specify the jurisdiction retroceded and the effective date of the retrocession: Provided further, That acceptance of such retrocession of criminal jurisdiction shall be effected only after consultation by the Secretary with the Attorney General.

Lyndon B. Johnson.




§ 1324. Amendment of State constitutions or statutes to remove legal impediment; effective date
Notwithstanding the provisions of any enabling Act for the admission of a State, the consent of the United States is hereby given to the people of any State to amend, where necessary, their State constitution or existing statutes, as the case may be, to remove any legal impediment to the assumption of civil or criminal jurisdiction in accordance with the provisions of this subchapter. The provisions of this subchapter shall not become effective with respect to such assumption of jurisdiction by any such State until the people thereof have appropriately amended their State constitution or statutes, as the case may be.
(Pub. L. 90–284, title IV, § 404, Apr. 11, 1968, 82 Stat. 79.)

§ 1325. Abatement of actions(a) Pending actions or proceedings; effect of cessionNo action or proceeding pending before any court or agency of the United States immediately prior to any cession of jurisdiction by the United States pursuant to this subchapter shall abate by reason of that cession. For the purposes of any such action or proceeding, such cession shall take effect on the day following the date of final determination of such action or proceeding.


(b) Criminal actions; effect of cessionNo cession made by the United States under this subchapter shall deprive any court of the United States of jurisdiction to hear, determine, render judgment, or impose sentence in any criminal action instituted against any person for any offense committed before the effective date of such cession, if the offense charged in such action was cognizable under any law of the United States at the time of the commission of such offense. For the purposes of any such criminal action, such cession shall take effect on the day following the date of final determination of such action.


(Pub. L. 90–284, title IV, § 405, Apr. 11, 1968, 82 Stat. 80.)

§ 1326. Special election
State jurisdiction acquired pursuant to this subchapter with respect to criminal offenses or civil causes of action, or with respect to both, shall be applicable in Indian country only where the enrolled Indians within the affected area of such Indian country accept such jurisdiction by a majority vote of the adult Indians voting at a special election held for that purpose. The Secretary of the Interior shall call such special election under such rules and regulations as he may prescribe, when requested to do so by the tribal council or other governing body, or by 20 per centum of such enrolled adults.
(Pub. L. 90–284, title IV, § 406, Apr. 11, 1968, 82 Stat. 80.)


SUBCHAPTER IV—EMPLOYMENT OF LEGAL COUNSEL
§ 1331. Approval
Notwithstanding any other provision of law, if any application made by an Indian, Indian tribe, Indian council, or any band or group of Indians under any law requiring the approval of the Secretary of the Interior or the Commissioner of Indian Affairs of contracts or agreements relating to the employment of legal counsel (including the choice of counsel and the fixing of fees) by any such Indians, tribe, council, band, or group is neither granted nor denied within ninety days following the making of such application, such approval shall be deemed to have been granted.
(Pub. L. 90–284, title VI, § 601, Apr. 11, 1968, 82 Stat. 80.)


SUBCHAPTER V—MATERIALS AND PUBLICATIONS
§ 1341. Authorization of Secretary(a) Revision of document on “Indian Affairs, Laws and Treaties” and treatise on “Federal Indian Laws”; compilation of official opinions; printing and republicationIn order that the constitutional rights of Indians might be fully protected, the Secretary of the Interior is authorized and directed to—(1) have the document entitled “Indian Affairs, Laws and Treaties” (Senate Document Numbered 319, volumes 1 and 2, Fifty-eighth Congress), revised and extended to include all treaties, laws, Executive orders, and regulations relating to Indian affairs in force on September 1, 1967, and to have such revised document printed at the Government Publishing Office;

(2) have revised and republished the treatise entitled “Federal Indian Law”; and

(3) have prepared, to the extent determined by the Secretary of the Interior to be feasible, an accurate compilation of the official opinions, published and unpublished, of the Solicitor of the Department of the Interior relating to Indian affairs rendered by the Solicitor prior to September 1, 1967, and to have such compilation printed as a Government publication at the Government Publishing Office.


(b) Current servicesWith respect to the document entitled “Indian Affairs, Laws and Treaties” as revised and extended in accordance with paragraph (1) of subsection (a), and the compilation prepared in accordance with paragraph (3) of such subsection, the Secretary of the Interior shall take such action as may be necessary to keep such document and compilation current on an annual basis.


(c) Authorization of appropriationsThere is authorized to be appropriated for carrying out the provisions of this subchapter such sum as may be necessary.


(Pub. L. 90–284, title VII, § 701, Apr. 11, 1968, 82 Stat. 80; Pub. L. 93–265, Apr. 12, 1974, 88 Stat. 84; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537.)

Editorial Notes
Amendments1974—Subsec. (c). Pub. L. 93–265 struck out “, with respect to the preparation but not including printing,” before “such sum”.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in subsec. (a)(1), (3) on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of Title 44, Public Printing and Documents.





CHAPTER 16—DISTRIBUTION OF JUDGMENT FUNDS



Sec.


1401.Funds appropriated in satisfaction of judgments of Indian Claims Commission or United States Court of Federal Claims.


1402.Plan for use or distribution of funds.


1403.Preparation of plan.


1404.Hearing transcripts and tribal support statements; submission to Congress with plan.


1405.Effective date of plan; joint resolution of disapproval.


1406.Rules and regulations.


1407.Tax exemption; resources exemption limitation.


1408.Resources exemption.



§ 1401. Funds appropriated in satisfaction of judgments of Indian Claims Commission or United States Court of Federal Claims(a) Use and distributionNotwithstanding any other law, all use or distribution of funds appropriated in satisfaction of a judgment of the Indian Claims Commission or the United States Court of Federal Claims in favor of any Indian tribe, band, group, pueblo, or community (hereinafter referred to as “Indian tribe”), together with any investment income earned thereon, after payment of attorney fees and litigation expenses, shall be made pursuant to the provisions of this chapter.


(b) Amounts remaining to be held in trust unless otherwise providedExcept as provided in sections 164 and 165 of this title, amounts which the Secretary of the Interior has remaining after execution of either a plan under this chapter, or another Act enacted heretofore or hereafter providing for the use or distribution of amounts awarded in satisfaction of a judgment in favor of an Indian tribe or tribes, together with any investment income earned thereon and after payment of attorney fees and litigation expenses, shall be held in trust by the Secretary for the tribe or tribes involved if the plan or Act does not otherwise provide for the use of such amounts.


(c) Short titleThis chapter may be cited as the “Indian Tribal Judgment Funds Use or Distribution Act”.


(Pub. L. 93–134, § 1, Oct. 19, 1973, 87 Stat. 466; Pub. L. 97–164, title I, § 160(a)(1), Apr. 2, 1982, 96 Stat. 48; Pub. L. 100–153, § 4, Nov. 5, 1987, 101 Stat. 886; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516.)

Editorial Notes

References in TextThe Indian Claims Commission, referred to in text, terminated Sept. 30, 1978. See Codification note set out under former section 70 et seq. of this title.

Amendments1992—Subsec. (a). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1987—Subsec. (a). Pub. L. 100–153, § 4(1), (2), designated existing provision as subsec. (a) and substituted “any investment income” for “any interest”.
Subsecs. (b), (c). Pub. L. 100–153, § 4(3), added subsecs. (b) and (c).
1982—Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of Title 28, Judiciary and Judicial Procedure.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of Title 28, Judiciary and Judicial Procedure.

Short Title of 2014 AmendmentPub. L. 113–290, § 1, Dec. 19, 2014, 128 Stat. 3291, provided that: “This Act [amending section 1407 of this title] may be cited as the ‘Grand Portage Band Per Capita Adjustment Act’.”




§ 1402. Plan for use or distribution of funds(a) Preparation and submission to Congress by Secretary of the Interior; contents; copy to affected Indian tribeWithin one year after appropriation of funds to pay a judgment of the Indian Claims Commission or the United States Court of Federal Claims to any Indian tribe, the Secretary of the Interior shall prepare and submit to Congress a plan for the use and distribution of the funds. Such plan shall include identification of the present-day beneficiaries, a formula for the division of the funds among two or more beneficiary entities if such is warranted, and a proposal for the use and distribution of the funds. The Secretary shall simultaneously submit a copy of such plan to each affected tribe or group.


(b) Time for preparation and submission of planWith respect to judgments, for which funds have been appropriated prior to January 12, 1983, but for which use or distribution has not been authorized by enactment of legislation or by an effective plan under this chapter, the Secretary shall prepare and submit such plans within one year of January 12, 1983.


(c) Submission of proposed legislation and report to CongressIn any case where the Secretary determines that the circumstances do not permit the preparation and submission of a plan as provided in this chapter, he shall submit to the Congress within the one-year period proposed legislation to authorize use or distribution of such funds, together with a report thereon.


(d) Submission of proposed legislation and report to Congress in absence of consent of tribal governments to division of judgment funds between two or more beneficiary entitiesIn cases where the Secretary has to submit a plan dividing judgment funds between two or more beneficiary entities, he shall obtain the consent of the tribal governments involved to the proposed division. If the Secretary cannot obtain such consent within one hundred and eighty days after appropriation of the funds for the award or within one hundred and eighty days of January 12, 1983, he shall submit proposed legislation to the Congress as provided in subsection (c).


(e) Extension of time for preparation and submission of planAn extension of the one-year period, not to exceed one hundred and eighty days, may be requested by the Secretary or by the affected Indian tribe, submitting such request to the committees through the Secretary, and any such request will be subject to the approval of both the Senate Committee on Indian Affairs and the United States House of Representatives Committee on Natural Resources.


(Pub. L. 93–134, § 2, Oct. 19, 1973, 87 Stat. 466; Pub. L. 97–164, title I, § 160(a)(1), Apr. 2, 1982, 96 Stat. 48; Pub. L. 97–458, § 1, Jan. 12, 1983, 96 Stat. 2512; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516; Pub. L. 103–437, § 10(e)(1), (2)(A), Nov. 2, 1994, 108 Stat. 4589.)

Editorial Notes

References in TextThe Indian Claims Commission, referred to in subsec. (a), terminated Sept. 30, 1978. See Codification note set out under former section 70 et seq. of this title.

Codification
In subsec. (a), “United States Claims Court” [now United States Court of Federal Claims] substituted for “Court of Claims” pursuant to section 160(a)(1) of Pub. L. 97–164, as the probable intent of Congress, notwithstanding later amendment by section 1 of Pub. L. 97–458, which made reference to Court of Claims.

Amendments1994—Subsec. (e). Pub. L. 103–437 substituted “Committee on Indian” for “Select Committee on Indian” and “Natural Resources” for “Interior and Insular Affairs”.
1992—Subsec. (a). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.
1983—Subsec. (a). Pub. L. 97–458 substituted “one year” for “one hundred and eighty days”; inserted provision for contents of the plan; inserted provision for submission of copy of the plan to each affected tribe or group, incorporating part of former subsec. (c); struck out proviso prescribing Oct. 19, 1973, as the commencing date with respect to judgments for which funds were appropriated and for which legislation authorizing use or distribution was not enacted prior to Oct. 19, 1973; and struck out second sentence respecting submission of proposed legislation and report to Congress, incorporated in subsec. (c). See Codification note above.
Subsec. (b). Pub. L. 97–458 added subsec. (b). Former subsec. (b) redesignated (e).
Subsec. (c). Pub. L. 97–458 redesignated second sentence of subsec. (a) as subsec. (c) and substituted “he shall submit to the Congress within the one-year period proposed legislation to authorize use or distribution of such funds, together with a report thereon” for “he shall submit, within such one hundred and eighty-day period, proposed legislation as provided in section 1405(b) of this title”. Former subsec. (c) respecting notification of affected Indian tribe on the date of submission of the plan covered in part in subsec. (a) as to provision for a copy of the plan.
Subsec. (d). Pub. L. 97–458 added subsec. (d).
Subsec. (e). Pub. L. 97–458 redesignated subsec. (b) as (e); increased time allowed for submission of plans to one year from a one hundred and eighty-day period and additional time allowed for such submissions to one hundred and eighty from ninety days; and substituted the Senate Select Committee on Indian Affairs for the Senate Committee on Interior and Insular Affairs as the Senate committee approving any extensions.
1982—Subsec. (a). Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims”. See Codification note above.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of Title 28, Judiciary and Judicial Procedure.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of Title 28, Judiciary and Judicial Procedure.



§ 1403. Preparation of plan(a) Prerequisites for final preparationThe Secretary shall prepare a plan which shall best serve the interests of all those entities and individuals entitled to receive funds of each Indian judgment. Prior to the final preparation of the plan, the Secretary shall—(1) receive and consider any resolution or communication, together with any suggested use or distribution plan, which any affected Indian tribe may wish to submit to him; and

(2) hold a hearing of record, after appropriate public notice, to obtain the testimony of leaders and members of the Indian tribe which may receive any portion, or be affected by the use or distribution, of such funds, in the area in which such Indian tribe is located and at a time which shall best serve the convenience of the eligible members thereof.


(b) GuidelinesIn preparing a plan for the use or distribution of the funds of each Indian judgment, the Secretary shall, among other things, be assured that—(1) legal, financial, and other expertise of the Department of the Interior has been made fully available in an advisory capacity to the Indian tribe which is entitled to such funds to assist it to develop and communicate to the Secretary pursuant to clause (1) of subsection (a) of this section its own suggested plan for the distribution and use of such funds;

(2) the needs and desires of any groups or individuals who are in a minority position, but who are also entitled to receive such funds, have been fully ascertained and considered;

(3) the interests of minors and other legally incompetent persons who are entitled to receive any portion of such funds as are subsequently distributed to them are and will be protected and preserved; 11 So in original. The semicolon probably should be a colon. Provided, That such funds may be disbursed to the parents or legal guardian of such minors or legal incompetents in such amounts as may be necessary for the minor or legal incompetent’s health, education, welfare, or emergencies under a plan or plans approved by the Secretary and the tribal governing body of the Indian tribe involved.22 So in original. The period probably should be a semicolon.

(4) any provision, including enrollment provisions, of the constitution, bylaws, rules, and procedures of such tribe which may affect the distribution or other use of such funds are in full accord with the principles of fairness and equity;

(5) a significant portion of such funds shall be set aside and programed to serve common tribal needs, educational requirements, and such other purposes as the circumstances of the affected Indian tribe may justify, except not less than 20 per centum of such funds shall be so set aside and programed unless the Secretary determines that the particular circumstances of the pertinent Indian tribe clearly warrant otherwise: Provided, That in the development of such plan the Secretary shall survey past and present plans of the tribe for economic development, shall consider long range benefits which might accrue to the tribe from such plans, and shall encourage programing of funds for economic development purposes where appropriate; and

(6) methods exist and will be employed to insure the proper performance of the plan once it becomes effective under section 1405 of this title.


(Pub. L. 93–134, § 3, Oct. 19, 1973, 87 Stat. 467; Pub. L. 97–458, § 2, Jan. 12, 1983, 96 Stat. 2512.)

Editorial Notes
Amendments1983—Subsec. (b)(3). Pub. L. 97–458, § 2(a), inserted proviso.
Subsec. (b)(5). Pub. L. 97–458, § 2(b), inserted proviso.

Statutory Notes and Related Subsidiaries
Disbursements for Urgent Needs of Minors and Legal Incompetents and Accounting for ExpendituresPub. L. 97–458, § 2(a), Jan. 12, 1983, 96 Stat. 2512, provided in part that plan or plans approved by the Secretary and the tribal governing body of an Indian tribe for disbursements to parents or legal guardian of minors or legal incompetents for health, education, welfare, or emergencies of their charges “shall be limited to urgent needs arising from extenuating circumstances and shall accord with general principles governing administration of trust funds of minors and legal incompetents, including a requirement for strict accounting for expenditures.”



§ 1404. Hearing transcripts and tribal support statements; submission to Congress with plan
When submitting the plan as provided in section 1402 of this title, the Secretary shall also submit to the Congress with such plan—(1) copies of the transcripts of hearings held by him concerning the Indian judgment pursuant to clause (2) of section 1403(a) of this title and all other papers and documents considered by him in the preparation of such plan, including any resolution, communication, or suggested use or distribution plan of the pertinent Indian tribe submitted pursuant to clause (1) of section 1403(a) of this title; and

(2) a statement of the extent to which such plan reflects the desires of the Indian tribe or individuals who are entitled to such funds, which statement shall specify the alternatives, if any, proposed by such Indian tribe or individuals in lieu of such plan, together with an indication of the degree of support among the interested parties for each such alternative.

(Pub. L. 93–134, § 4, Oct. 19, 1973, 87 Stat. 467.)

§ 1405. Effective date of plan; joint resolution of disapproval(a) Original planThe plan prepared by the Secretary shall become effective, and he shall take immediate action to implement the plan for the use or distribution of such judgment funds, at the end of the sixty-day period (excluding days on which either the House of Representatives or the Senate is not in session because of an adjournment of more than three calendar days to a day certain) beginning on the day such plan is submitted to the Congress, unless during such sixty-day period a joint resolution is enacted disapproving such plans.


(b) Proposed legislation and report to Congress following Congressional disapprovalWithin thirty calendar days after the date of enactment of a joint resolution disapproving a plan, the Secretary shall submit to the Congress proposed legislation, together with a report thereon, authorizing use or distribution of such funds.


(c) Successor plan previously withdrawn or amended prior to Congressional action; consent to amendmentsWithin the sixty-day period and before the adoption of any resolution disapproving a plan, the Secretary may withdraw or amend such plan: Provided, That any amendments affecting the division of an award between two or more beneficiary entities shall be subject to the consent of these entities as provided in section 1402(d) of this title. Any such amended plan shall become valid at the end of a sixty-day period beginning on the day such amendment is submitted to the Congress, unless during such sixty-day period, a joint resolution is enacted disapproving such plan as amended.


(d) Resubmission of successor plan within prescribed period following withdrawal of planOnce a plan is withdrawn before the end of a sixty-day period, the Secretary has until the expiration of the original one-year deadline to resubmit a plan to Congress. Such a plan shall become valid at the end of a sixty-day period beginning on the day such new plan is submitted to the Congress, unless during such sixty-day period, a joint resolution is enacted disapproving such plan.


(e) Recomputation of sixty-day period from date of introduction of joint resolution of disapproval; reextension restrictionUpon the introduction of the first such resolution of disapproval in either the House of Representatives or the Senate, the sixty-day period shall be recomputed from the date of such introduction and shall not again be extended.


(Pub. L. 93–134, § 5, Oct. 19, 1973, 87 Stat. 468; Pub. L. 97–458, § 3, Jan. 12, 1983, 96 Stat. 2513.)

Editorial Notes
Amendments1983—Subsec. (a). Pub. L. 97–458, § 3(a), substituted “unless during such sixty-day period a joint resolution is enacted” for “unless during such sixty-day period either House adopts a resolution disapproving such plans”.
Subsec. (b). Pub. L. 97–458, § 3(b), substituted “date of enactment of a joint resolution disapproving a plan” for “date of adoption of a resolution disapproving a plan”.
Subsecs. (c) to (e). Pub. L. 97–458, § 3(c), added subsecs. (c) to (e).



§ 1406. Rules and regulations(a) PromulgationThe Secretary shall promulgate rules and regulations to implement this chapter no later than the end of the one hundred and eighty-day period beginning on October 19, 1973. Among other things, such rules and regulations shall provide for adequate notice to all entities and persons who may receive funds under any Indian judgment of all relevant procedures pursuant to this chapter concerning any such judgment.


(b) Publication in Federal RegisterNo later than sixty days prior to the promulgation of such rules and regulations the Secretary shall publish the proposed rules and regulations in the Federal Register.


(c) HearingsNo later than thirty days prior to the promulgation of such rules and regulations, the Secretary shall provide, with adequate public notice, the opportunity for hearings on the proposed rules and regulations, once published, to all interested parties.


(Pub. L. 93–134, § 6, Oct. 19, 1973, 87 Stat. 468.)

§ 1407. Tax exemption; resources exemption limitation
None of the funds which—(1) are distributed per capita or held in trust pursuant to a plan approved under the provisions of this chapter, or 11 So in original. The word “or” probably should not appear.

(2) on January 12, 1983, are to be distributed per capita or are held in trust pursuant to a plan approved by the Congress prior to January 12, 1983,

(3) were distributed pursuant to a plan approved by Congress after December 31, 1981 but prior to January 12, 1983, and any purchases made with such funds, or

(4) are paid by the State of Minnesota to the Bois Forte Band of Chippewa Indians or the Grand Portage Band of Lake Superior Chippewa Indians, or both, pursuant to the agreements of each Band to voluntarily restrict tribal rights to hunt and fish in territory cede 22 So in original. Probably should be “ceded”. under the Treaty of September 30, 1854 (10 Stat. 1109), including all interest accrued on such funds during any period in which such funds are held in a minor’s trust,

including all interest and investment income accrued thereon while such funds are so held in trust, shall be subject to Federal or State income taxes, nor shall such funds nor their availability be considered as income or resources nor otherwise utilized as the basis for denying or reducing the financial assistance or other benefits to which such household or member would otherwise be entitled under the Social Security Act [42 U.S.C. 301 et seq.] or, except for per capita shares in excess of $2,000, any Federal or federally assisted program.
(Pub. L. 93–134, § 7, Oct. 19, 1973, 87 Stat. 468; Pub. L. 97–458, § 4, Jan. 12, 1983, 96 Stat. 2513; Pub. L. 106–568, title VIII, § 818, Dec. 27, 2000, 114 Stat. 2918; Pub. L. 113–290, § 2, Dec. 19, 2014, 128 Stat. 3291.)

Editorial Notes

References in TextThe Social Security Act, referred to in text, is act Aug. 14, 1935, ch. 531, 49 Stat. 620, as amended, which is classified generally to chapter 7 (§ 301 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.

Amendments2014—Par. (4). Pub. L. 113–290 substituted “or the Grand Portage Band of Lake Superior Chippewa Indians, or both, pursuant to the agreements of each Band” for “pursuant to the agreements of such Band”.
2000—Par. (4). Pub. L. 106–568 added par. (4).
1983—Pub. L. 97–458 amended section generally. Prior to amendment, section read as follows: “None of the funds distributed per capita or held in trust under the provisions of this chapter shall be subject to Federal or State income taxes, and the per capita payments shall not be considered as income or resources when determining the extent of eligibility for assistance under the Social Security Act”.



§ 1408. Resources exemption
Interests of individual Indians in trust or restricted lands shall not be considered a resource, and up to $2,000 per year of income received by individual Indians that is derived from such interests shall not be considered income, in determining eligibility for assistance under the Social Security Act [42 U.S.C. 301 et seq.] or any other Federal or federally assisted program.
(Pub. L. 93–134, § 8, as added Pub. L. 97–458, § 4, Jan. 12, 1983, 96 Stat. 2514; amended Pub. L. 103–66, title XIII, § 13736(a), Aug. 10, 1993, 107 Stat. 663.)

Editorial Notes

References in TextThe Social Security Act, referred to in text, is act Aug. 14, 1935, ch. 531, 49 Stat. 620, as amended, which is classified generally to chapter 7 (§ 301 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.

Amendments1993—Pub. L. 103–66 inserted “, and up to $2,000 per year of income received by individual Indians that is derived from such interests shall not be considered income,” after “resource”.

Statutory Notes and Related Subsidiaries
Effective Date of 1993 AmendmentPub. L. 103–66, title XIII, § 13736(b), Aug. 10, 1993, 107 Stat. 663, provided that: “The amendment made by this section [amending this section] shall take effect on January 1, 1994.”





CHAPTER 17—FINANCING ECONOMIC DEVELOPMENT OF INDIANS AND INDIAN ORGANIZATIONS




GENERAL PROVISIONS


Sec.


1451.Congressional declaration of policy.


1452.Definitions.


1453.Assistance or activities of other Federal agencies unaffected.



SUBCHAPTER I—INDIAN REVOLVING LOAN FUND


1461.Administration as single Indian Revolving Loan Fund sums from diverse sources; availability of fund for loans to Indians and for administrative expenses.


1462.Economic development; educational loans; limitation of loans to or investments in non-Indian organizations.


1463.Repayment of loan; financing from other sources.


1464.Maturity of loans; interest rate; interest deferral on educational loans.


1465.Modification of amount of loan and document securing loan in collection of loan or in best interests of the United States.


1466.Land and personal property title.


1467.Security for loan; assignment of securities; reasonable assurance of repayment.


1468.Authorization of appropriations.


1469.Rules and regulations.



SUBCHAPTER II—LOAN GUARANTY AND INSURANCE


1481.Loan guaranties and insurance.


1482.Premium charges; deposits in Indian Loan Guaranty and Insurance Fund.


1483.Interest rate.


1484.Application for loan; approval by Secretary; issuance of certificate; limitations on amount of loans to individual Indians or economic enterprises; review by Secretary.


1485.Sale or assignment of loans and underlying security.


1486.Loans ineligible for guaranty or insurance.


1487.Loans eligible for insurance.


1488.Lenders authorized to make loans; decrease or increase of liability under the guaranty.


1489.Loans made by certain financial institutions without regard to limitations and restrictions of other Federal statutes with respect to certain particulars.


1490.Maturity of loans.


1491.Defaults; written notification; pro rata payments; subrogation and assignment rights of Secretary; cancellation of uncollectable portion of obligations; forbearance for benefit of borrower; interest or charges cessation date.


1492.Claims for losses; submission to Secretary; reimbursement: single and aggregate loss limitations, conditions; assignment of note or judgment; collection or cancellation by Secretary; interest or charges cessation date.


1493.Loan refusal; conditions; prohibition against acquisition of additional loans; payment of claims on loans made in good faith.


1494.Evidence of eligibility of loan for and amount of guaranty or insurance; defenses and partial defenses against original lender.


1495.Land and personal property titles.


1496.Powers of Secretary; finality of financial transactions and property acquisitions, management, and dispositions.


1497.Indian Loan Guaranty and Insurance Fund.


1497a.Supplemental surety bond guarantee.


1498.Rules and regulations.


1499.Limitation on guarantee of debt issues; approval of bond issue sale.



SUBCHAPTER III—INTEREST SUBSIDIES AND ADMINISTRATIVE EXPENSES


1511.Interest subsidies; rules and regulations.


1512.Authorization of appropriations for interest payments.



SUBCHAPTER IV—INDIAN BUSINESS GRANTS


1521.Indian Business Development Program; establishment; statement of purpose.


1522.Conditions.


1523.Authorization of appropriations.


1524.Rules and regulations.



SUBCHAPTER V—MISCELLANEOUS PROVISIONS


1541.Competent management and technical assistance for economic enterprises.


1542.Agency cooperation; private contracts for management services and technical assistance.


1543.Funds limitation for private contracts.


1544.Additional compensation to contractors of Federal agency.


1545.Livestock loans; cash settlements.


1546.Disposition of cash settlements.



GENERAL PROVISIONS
§ 1451. Congressional declaration of policy
It is hereby declared to be the policy of Congress to provide capital on a reimbursable basis to help develop and utilize Indian resources, both physical and human, to a point where the Indians will fully exercise responsibility for the utilization and management of their own resources and where they will enjoy a standard of living from their own productive efforts comparable to that enjoyed by non-Indians in neighboring communities.
(Pub. L. 93–262, § 2, Apr. 12, 1974, 88 Stat. 77.)

Statutory Notes and Related Subsidiaries
Short Title of 2006 AmendmentPub. L. 109–221, § 1(a), May 12, 2006, 120 Stat. 336, provided that: “This Act [enacting section 494a of this title and section 1613a of Title 43, Public Lands, amending sections 348, 415, 464, 1481, 1485, 1486, 1497, 2206, 2706, and 2717 of this title and sections 1629b and 1629e of Title 43, enacting provisions set out as notes under sections 348 and 415 of this title and section 1629b of Title 43, and amending provisions set out as a note under section 2201 of this title] may be cited as the ‘Native American Technical Corrections Act of 2006’.”


Short Title of 2002 AmendmentPub. L. 107–331, title I, § 101, Dec. 13, 2002, 116 Stat. 2835, provided that: “This Act [enacting subchapter XIII of chapter 19 of this title, amending sections 415, 1484, and 1485 of this title, and enacting provisions set out as notes under sections 415 and 1485 of this title] may be cited as the ‘Indian Financing Amendments Act of 2002’.”


Short Title of 1984 AmendmentPub. L. 98–449, § 1, Oct. 4, 1984, 98 Stat. 1725, provided: “That this Act [enacting section 47a of this title and amending sections 1461, 1465, 1481, 1484, 1491, 1497, 1512, 1522, 1523, 1541, and 1543 of this title] may be cited as the ‘Indian Financing Act Amendments of 1984’.”


Short TitlePub. L. 93–262, § 1, Apr. 12, 1974, 88 Stat. 77, provided: “That this Act [enacting this chapter] may be cited as the ‘Indian Financing Act of 1974’.”




§ 1452. Definitions
For the purpose of this chapter, the term—(a) “Secretary” means the Secretary of the Interior.

(b) “Indian” means any person who is a member of any Indian tribe, band, group, pueblo, or community which is recognized by the Federal Government as eligible for services from the Bureau of Indian Affairs and any “Native” as defined in the Alaska Native Claims Settlement Act [43 U.S.C. 1601 et seq.].

(c) “Tribe” means any Indian tribe, band, group, pueblo, or community, including Native villages and Native groups (including corporations organized by Kenai, Juneau, Sitka, and Kodiak) as defined in the Alaska Native Claims Settlement Act [43 U.S.C. 1601 et seq.], which is recognized by the Federal Government as eligible for services from the Bureau of Indian Affairs.

(d) “Reservation” includes Indian reservations, public domain Indian allotments, former Indian reservations in Oklahoma, and land held by incorporated Native groups, regional corporations, and village corporations under the provisions of the Alaska Native Claims Settlement Act [43 U.S.C. 1601 et seq.].

(e) “Economic enterprise” means any Indian-owned (as defined by the Secretary of the Interior) commercial, industrial, or business activity established or organized for the purpose of profit: Provided, That such Indian ownership shall constitute not less than 51 per centum of the enterprise.

(f) “Organization”, unless otherwise specified, shall be the governing body of any Indian tribe, as defined in subsection (c), or entity established or recognized by such governing body for the purpose of this chapter.

(g) “Other organizations” means any non-Indian individual, firm, corporation, partnership, or association.

(h) “Surety” has the same meaning as in section 694a of title 15.

(i) “Surety Bond” means a bid bond, payment bond, or performance bond as those terms are defined in section 694a of title 15.

(Pub. L. 93–262, § 3, Apr. 12, 1974, 88 Stat. 77; Pub. L. 100–442, § 5(b), Sept. 22, 1988, 102 Stat. 1764.)

Editorial Notes

References in TextThe Alaska Native Claims Settlement Act, referred to in pars. (b) to (d), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, as amended, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.

Amendments1988—Pars. (h), (i). Pub. L. 100–442 added pars. (h) and (i).



§ 1453. Assistance or activities of other Federal agencies unaffected
No provision of this chapter or any other Act shall be construed to terminate or otherwise curtail the assistance or activities of the Small Business Administration or any other Federal agency with respect to any Indian tribe, organization, or individual because of their eligibility for assistance under this chapter.
(Pub. L. 93–262, § 4, Apr. 12, 1974, 88 Stat. 77.)


SUBCHAPTER I—INDIAN REVOLVING LOAN FUND
§ 1461. Administration as single Indian Revolving Loan Fund sums from diverse sources; availability of fund for loans to Indians and for administrative expenses
In order to provide credit that is not available from private money markets, or to supplement funds from private lenders, including loans guaranteed by the Secretary pursuant to section 1481 of this title, all funds that are now or hereafter a part of the revolving fund authorized by the Act of June 18, 1934 (48 Stat. 986) [25 U.S.C. 5101 et seq.], the Act of June 26, 1936 (49 Stat. 1968),11 So in original. Probably should be “(49 Stat. 1967),”. and the Act of April 19, 1950 (64 Stat. 44), as amended and supplemented, including sums received in settlement of debts of livestock pursuant to sections 1545 and 1546 of this title, and sums collected in repayment of loans heretofore or hereafter made, and as interest or other charges on loans, shall hereafter be administered as a single Indian Revolving Loan Fund. The fund shall be available for loans to Indians having a form of organization that is satisfactory to the Secretary and for loans to individual Indians: Provided, That, where the Secretary determines a rejection of a loan application from a member of an organization making loans to its membership from moneys borrowed from the fund is unwarranted, he may, in his discretion, make a direct loan to such individual from the fund. The fund shall also be available for administrative expenses incurred in connection therewith, or, in the discretion of the Secretary of the Interior, as a contribution to the Indian Loan Guaranty and Insurance Fund authorized by section 1497 of this title, or for the payment of interest subsidies authorized by section 1511 of this title.
(Pub. L. 93–262, title I, § 101, Apr. 12, 1974, 88 Stat. 78; Pub. L. 98–449, § 2, Oct. 4, 1984, 98 Stat. 1725; Pub. L. 101–644, title III, § 303(a), Nov. 29, 1990, 104 Stat. 4667.)

Editorial Notes

References in TextAct of June 18, 1934, referred to in text, is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which is classified generally to chapter 45 (§ 5101 et seq.) of this title. Provisions of the act establishing the revolving fund are set out in section 5113 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.
Act of June 26, 1936, referred to in text, is act June 26, 1936, ch. 831, 49 Stat. 1967, popularly known as the Oklahoma Welfare Act, which was classified generally to subchapter VIII (§ 501 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 45A (§ 5201 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5201 of this title and Tables. Provisions of the Act relating to the revolving fund appear in section 5206 of this title.
Act of April 19, 1950, referred to in text, is act Apr. 19, 1950, ch. 92, 64 Stat. 44, which was classified generally to subchapter XXI (§ 631 et seq.) of chapter 14 of this title and was omitted from the Code as being of special and not general application.

Amendments1990—Pub. L. 101–644 substituted “money markets, or to supplement funds from private lenders, including loans guaranteed by the Secretary pursuant to section 1481 of this title,” for “money markets,” in first sentence and inserted before period at end of third sentence “, or, in the discretion of the Secretary of the Interior, as a contribution to the Indian Loan Guaranty and Insurance Fund authorized by section 1497 of this title, or for the payment of interest subsidies authorized by section 1511 of this title”.
1984—Pub. L. 98–449 which directed that “which are not members of or eligible for membership in an organization which is making loans to its members” be struck out was executed by striking out “who are not members of or eligible for membership in an organization which is making loans to its members” before proviso.



§ 1462. Economic development; educational loans; limitation of loans to or investments in non-Indian organizations
Loans may be made for any purpose which will promote the economic development of (a) the individual Indian borrower, including loans for educational purposes, and (b) the Indian organization and its members including loans by such organizations to other organizations and investments in other organizations regardless of whether they are organizations of Indians: Provided, That not more than 50 per centum of loan made to an organization shall be used by such organization for the purpose of making loans to or investments in non-Indian organizations.
(Pub. L. 93–262, title I, § 102, Apr. 12, 1974, 88 Stat. 78.)

§ 1463. Repayment of loan; financing from other sources
Loans may be made only when, in the judgment of the Secretary, there is a reasonable prospect of repayment, and only to applicants who in the opinion of the Secretary are unable to obtain financing from other sources on reasonable terms and conditions.
(Pub. L. 93–262, title I, § 103, Apr. 12, 1974, 88 Stat. 78.)

§ 1464. Maturity of loans; interest rate; interest deferral on educational loans
Loans shall be for terms that do not exceed thirty years and shall bear interest at (a) a rate determined by the Secretary of the Treasury taking into consideration the market yield on municipal bonds: Provided, That in no event shall the rate be greater than the rate determined by the Secretary of the Treasury taking into consideration the current average yield on outstanding marketable obligations of the United States of comparable maturity, plus (b) such additional charge, if any, toward covering other costs of the program as the Secretary may determine to be consistent with its purpose: Provided, That educational loans may provide for interest to be deferred while the borrower is in school or in the military service.
(Pub. L. 93–262, title I, § 104, Apr. 12, 1974, 88 Stat. 78.)

§ 1465. Modification of amount of loan and document securing loan in collection of loan or in best interests of the United States
The Secretary may cancel, adjust, compromise, or reduce the amount of any loan or any portion thereof heretofore or hereafter made from the revolving loan fund established by this subchapter and its predecessor constituent funds which he determines to be uncollectable in whole or in part, or which is collectable only at an unreasonable cost, or when such action would, in his judgment, be in the best interests of the United States. He may also adjust, compromise, subordinate, or modify the terms of any mortgage, lease, assignment, contract, agreement, or other document taken to secure such loans.
(Pub. L. 93–262, title I, § 105, Apr. 12, 1974, 88 Stat. 78; Pub. L. 98–449, § 3, Oct. 4, 1984, 98 Stat. 1725.)

Editorial Notes
Amendments1984—Pub. L. 98–449 struck out proviso at end of first sentence which provided that proceedings pursuant to this section would be effective only after following the procedure set out in section 386a of this title.



§ 1466. Land and personal property title
Title to any land purchased by a tribe or by an individual Indian with loans made from the revolving loan fund may be taken in trust unless the land is located outside the boundaries of a reservation or a tribal consolidation area approved by the Secretary. Title to any land purchased by a tribe or an individual Indian which is outside the boundaries of the reservation or approved consolidation area may be taken in trust if the purchaser was the owner of trust or restricted interests in the land before the purchase, otherwise title shall be taken in the name of the purchasers without any restriction on alienation, control, or use. Title to any personal property purchased with a loan from the revolving loan fund shall be taken in the name of the purchaser.
(Pub. L. 93–262, title I, § 106, Apr. 12, 1974, 88 Stat. 78.)

§ 1467. Security for loan; assignment of securities; reasonable assurance of repayment
Any organization receiving a loan from the revolving loan fund shall be required to assign to the United States as security for the loan all securities acquired in connection with the loans made to its members from such funds unless the Secretary determines that the repayment of the loan to the United States is otherwise reasonably assured.
(Pub. L. 93–262, title I, § 107, Apr. 12, 1974, 88 Stat. 79.)

§ 1468. Authorization of appropriations
There is authorized to be appropriated, to provide capital and to restore any impairment of capital for the revolving loan fund $50,000,000 exclusive of prior authorizations and appropriations.
(Pub. L. 93–262, title I, § 108, Apr. 12, 1974, 88 Stat. 79.)

§ 1469. Rules and regulations
The Secretary shall promulgate rules and regulations to carry out the provisions of this subchapter.
(Pub. L. 93–262, title I, § 109, Apr. 12, 1974, 88 Stat. 79.)


SUBCHAPTER II—LOAN GUARANTY AND INSURANCE
§ 1481. Loan guaranties and insurance(a) In generalIn order to provide access to private money sources which otherwise would not be available, the Secretary may—(1) guarantee not to exceed 90 per centum of the unpaid principal and interest due on any loan made to any organization of Indians having a form or organization satisfactory to the Secretary, and to individual Indians; or

(2) insure loans under an agreement approved by the Secretary whereby the lender will be reimbursed for losses in an amount not to exceed 15 per centum of the aggregate of such loans made by it, but not to exceed 90 per centum of the loss on any one loan.


(b) Eligible borrowersThe Secretary may guarantee or insure loans under subsection (a) to both for-profit and nonprofit borrowers.


(Pub. L. 93–262, title II, § 201, Apr. 12, 1974, 88 Stat. 79; Pub. L. 98–449, § 4, Oct. 4, 1984, 98 Stat. 1725; Pub. L. 109–221, title IV, § 401(a), May 12, 2006, 120 Stat. 341.)

Editorial Notes
Amendments2006—Pub. L. 109–221, § 401(a)(1), (2), (4), inserted section catchline, designated existing provisions as subsec. (a) and inserted heading, substituted “the Secretary may—
“(1) guarantee”
for “Secretary is authorized (a) to guarantee”, and added subsec. (b).
Pub. L. 109–221, § 401(a)(3), which directed substitution of “members; or
“(2) insure”
for “members; and (b) in lieu of such guaranty, to insure”, was executed by making the substitution for “and (b) in lieu of such guaranty, to insure” to reflect the probable intent of Congress and the amendment by Pub. L. 98–449. See 1984 Amendment note below.
1984—Pub. L. 98–449 struck out “who are not members of or eligible for membership in an organization which is making loans to its members” before “; and (b)”.



§ 1482. Premium charges; deposits in Indian Loan Guaranty and Insurance Fund
The Secretary shall fix such premium charges for the insurance and guarantee of loans as are in his judgment adequate to cover expenses and probable losses, and deposit receipts from such charges in the Indian Loan Guaranty and Insurance Fund established pursuant to section 1497(a) of this title.
(Pub. L. 93–262, title II, § 202, Apr. 12, 1974, 88 Stat. 79.)

§ 1483. Interest rate
Loans guaranteed or insured pursuant to this subchapter shall bear interest (exclusive of premium charges for insurance, and service charge, if any) at rates not to exceed such per centum per annum on the principal obligation outstanding as the Secretary determines to be reasonable taking into consideration the range of interest rates prevailing in the private market for similar loans and the risks assumed by the United States.
(Pub. L. 93–262, title II, § 203, Apr. 12, 1974, 88 Stat. 79.)

§ 1484. Application for loan; approval by Secretary; issuance of certificate; limitations on amount of loans to individual Indians or economic enterprises; review by Secretary
The application for a loan to be guaranteed hereunder shall be submitted to the Secretary for approval. The Secretary may review each loan application individually and independently from the lender. Upon approval, the Secretary shall issue a certificate as evidence of the guaranty. Such certificate shall be issued only when, in the judgment of the Secretary, there is a reasonable prospect of repayment. No loan to an individual Indian may be guaranteed or insured which would cause the total unpaid principal indebtedness to exceed $500,000. No loan to an economic enterprise (as defined in section 1452 of this title) in excess of $250,000, or such lower amount as the Secretary may determine to be appropriate, shall be insured unless prior approval of the loan is obtained from the Secretary.
(Pub. L. 93–262, title II, § 204, Apr. 12, 1974, 88 Stat. 79; Pub. L. 98–449, § 5, Oct. 4, 1984, 98 Stat. 1725; Pub. L. 100–442, § 1, Sept. 22, 1988, 102 Stat. 1763; Pub. L. 101–644, title III, § 303(b), Nov. 29, 1990, 104 Stat. 4668; Pub. L. 107–331, title I, § 103(a), Dec. 13, 2002, 116 Stat. 2836.)

Editorial Notes
Amendments2002—Pub. L. 107–331 substituted “$250,000” for “$100,000”.
1990—Pub. L. 101–644 struck out “prior” before “approval” in first sentence and substituted “may review” for “shall review” in second sentence.
1988—Pub. L. 100–442 substituted “$500,000” for “$350,000”.
1984—Pub. L. 98–449 substituted “$350,000” for “$100,000”, and inserted after first sentence “The Secretary shall review each loan application individually and independently from the lender.”



§ 1485. Sale or assignment of loans and underlying security(a) In generalAll or any portion of a loan guaranteed or insured under this subchapter, including the security given for the loan—(1) may be transferred by the lender by sale or assignment to any person; and

(2) may be retransferred by the transferee.


(b) Transfers of loansWith respect to a transfer described in subsection (a)—(1) the transfer shall be consistent with such regulations as the Secretary shall promulgate under subsection (h); and

(2) the transferee shall give notice of the transfer to the Secretary.


(c) Full faith and credit(1) In generalThe full faith and credit of the United States is pledged to the payment of all loan guarantees and loan insurance made under this subchapter after December 13, 2002.


(2) ValidityExcept as provided in regulations in effect on the date on which a loan is made, the validity of a guarantee or insurance of a loan under this subchapter shall be incontestable.



(d) DamagesNotwithstanding section 3302 of title 31, the Secretary may recover from a lender of a loan under this subchapter any damages suffered by the Secretary as a result of a material breach of the obligations of the lender with respect to a guarantee or insurance by the Secretary of the loan.


(e) Fees(1) In generalThe Secretary may collect a fee for any loan or guaranteed or insured portion of a loan that is transferred in accordance with this section.


(2) Compensation of fiscal transfer agentA fiscal transfer agent designated under subsection (f) may be compensated through any of the fees assessed under this section and any interest earned on any funds or fees collected by the fiscal transfer agent while the funds or fees are in the control of the fiscal transfer agent and before the time at which the fiscal transfer agent is contractually required to transfer such funds to the Secretary or to transferees or other holders.



(f) Central registration of loansOn promulgation of final regulations under subsection (h), the Secretary shall—(1) provide for a central registration of all guaranteed or insured loans transferred under this section; and

(2) enter into 1 or more contracts with a fiscal transfer agent—(A) to act as the designee of the Secretary under this section; and

(B) to carry out on behalf of the Secretary the central registration and fiscal transfer agent functions under this section.



(g) Pooling of loans(1) In generalNothing in this subchapter prohibits the pooling of whole loans or interests in loans transferred under this section.


(2) RegulationsIn promulgating regulations under subsection (i),11 See References in Text note below. the Secretary may include such regulations to effect orderly and efficient pooling procedures as the Secretary determines to be necessary.



(h) RegulationsNot later than 180 days after December 13, 2002, the Secretary shall develop such procedures and promulgate such regulations as are necessary to facilitate, administer, and promote transfers of loans and guaranteed and insured portions of loans under this section.


(Pub. L. 93–262, title II, § 205, Apr. 12, 1974, 88 Stat. 80; Pub. L. 100–442, § 2, Sept. 22, 1988, 102 Stat. 1763; Pub. L. 107–331, title I, § 103(b), Dec. 13, 2002, 116 Stat. 2836; Pub. L. 109–221, title IV, § 401(b), May 12, 2006, 120 Stat. 342.)

Editorial Notes

References in TextSubsection (i), referred to in subsec. (g)(2), was redesignated as subsection (h) of this section by Pub. L. 109–221, title IV, § 401(b)(3), May 12, 2006, 120 Stat. 342.

Amendments2006—Pub. L. 109–221, § 401(b)(1), inserted section catchline.
Subsecs. (a), (b). Pub. L. 109–221, § 401(b)(1), added subsecs. (a) and (b) and struck out former subsecs. (a) and (b), which authorized loan sale or assignment and set forth parameters for initial transfers.
Subsec. (c). Pub. L. 109–221, § 401(b)(2), (3), redesignated subsec. (d) as (c) and struck out former subsec. (c) which set forth requirements for secondary transfers under this subchapter.
Subsec. (c)(2). Pub. L. 109–221, § 401(b)(4), added par. (2) and struck out former par (2) which provided for the incontestability of a guarantee or insurance of a loan under this subchapter with an exception for fraud or misrepresentation.
Subsec. (d). Pub. L. 109–221, § 401(b)(3), redesignated subsec. (e) as (d). Former subsec. (d) redesignated (c).
Subsec. (e). Pub. L. 109–221, § 401(b)(5), designated existing provisions as par. (1), inserted heading, and added par. (2).
Pub. L. 109–221, § 401(b)(3), redesignated subsec. (f) as (e). Former subsec. (e) redesignated (d).
Subsec. (f). Pub. L. 109–221, § 401(b)(6), substituted “subsection (h)” for “subsection (i)” in introductory provisions and struck out “, and issuance of acknowledgments,” after “agent functions” in par. (2)(B).
Pub. L. 109–221, § 401(b)(3), redesignated subsec. (g) as (f). Former subsec. (f) redesignated (e).
Subsec. (g) to (i). Pub. L. 109–221, § 401(b)(3), redesignated subsecs. (h) and (i) as (g) and (h), respectively. Former subsec. (g) redesignated (f).
2002—Pub. L. 107–331 designated existing provisions as subsec. (a), inserted heading and substituted “Any loan guaranteed or insured” for “Any loan guaranteed”, and added subsecs. (b) to (i).
1988—Pub. L. 100–442 amended section generally. Prior to amendment, section read as follows: “Any loan guaranteed hereunder, including the security given therefor, may be sold or assigned by the lender to any financial institution subject to examination and supervision by an agency of the United States or of any State or the District of Columbia.”

Statutory Notes and Related Subsidiaries
Findings and PurposePub. L. 107–331, title I, § 102, Dec. 13, 2002, 116 Stat. 2835, provided that:
“(a) Findings.—Congress finds that—“(1) the Indian Financing Act of 1974 (25 U.S.C. 1451 et seq.) was intended to provide Native American borrowers with access to commercial sources of capital that otherwise would not be available through the guarantee or insurance of loans by the Secretary of the Interior;

“(2) although the Secretary of the Interior has made loan guarantees and insurance available, use of those guarantees and that insurance by lenders to benefit Native American business borrowers has been limited;

“(3) twenty-seven years after the date of enactment of the Indian Financing Act of 1974 (25 U.S.C. 1451 et seq.) [Pub. L. 93–262, which was approved Apr. 12, 1974], the promotion and development of Native American-owned business remains an essential foundation for growth of economic and social stability of Native Americans;

“(4) use by commercial lenders of the available loan insurance and guarantees may be limited by liquidity and other capital market-driven concerns; and

“(5) it is in the best interest of the insured and guaranteed loan program of the Department of the Interior—“(A) to encourage the orderly development and expansion of a secondary market for loans guaranteed or insured by the Secretary of the Interior; and

“(B) to expand the number of lenders originating loans under the Indian Financing Act of 1974 (25 U.S.C. 1451 et seq.).



“(b) Purpose.—The purpose of this Act [see Short Title of 2002 Amendment note set out under section 1451 of this title] is to reform and clarify the Indian Financing Act of 1974 (25 U.S.C. 1451 et seq.) in order to—“(1) stimulate the use by lenders of secondary market investors for loans guaranteed or insured under a program administered by the Secretary of the Interior;

“(2) preserve the authority of the Secretary to administer the program and regulate lenders;

“(3) clarify that a good faith investor in loans insured or guaranteed by the Secretary will receive appropriate payments;

“(4) provide for the appointment by the Secretary of a qualified fiscal transfer agent to establish and administer a system for the orderly transfer of those loans; and

“(5)(A) authorize the Secretary to promulgate regulations to encourage and expand a secondary market program for loans guaranteed or insured by the Secretary; and

“(B) allow the pooling of those loans as the secondary market develops.”








§ 1486. Loans ineligible for guaranty or insurance
Loans made by any agency or instrumentality of the Federal Government (not including an eligible Community Development Finance Institution), or by an organization of Indians from funds borrowed from the United States, and loans the interest on which is not included in gross income for the purposes of chapter 1 of title 26 shall not be eligible for guaranty or insurance hereunder.
(Pub. L. 93–262, title II, § 206, Apr. 12, 1974, 88 Stat. 80; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 109–221, title IV, § 401(c), May 12, 2006, 120 Stat. 342.)

Editorial Notes
Amendments2006—Pub. L. 109–221 inserted “(not including an eligible Community Development Finance Institution)” after “Government”.
1986—Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.



§ 1487. Loans eligible for insurance
Any loans insured hereunder shall be restricted to those made by a financial institution subject to examination and supervision by an agency of the United States, a State, or the District of Columbia, and to loans made by Indian organizations from their own funds to other tribes or organizations of Indians.
(Pub. L. 93–262, title II, § 207, Apr. 12, 1974, 88 Stat. 80.)

§ 1488. Lenders authorized to make loans; decrease or increase of liability under the guaranty
Loans guaranteed hereunder may be made by any lender satisfactory to the Secretary, except as provided in section 1486 of this title. The liability under the guaranty shall decrease or increase pro rata with any decrease or increase in the unpaid portion of the obligation.
(Pub. L. 93–262, title II, § 208, Apr. 12, 1974, 88 Stat. 80.)

§ 1489. Loans made by certain financial institutions without regard to limitations and restrictions of other Federal statutes with respect to certain particulars
Any loan made by any national bank or Federal savings and loan association, or by any bank, trust company, building and loan association, or insurance company authorized to do business in the District of Columbia, at least 20 per centum of which is guaranteed hereunder, may be made without regard to the limitations and restrictions of any other Federal statute with respect to (a) ratio of amount of loan to the value of the property; (b) maturity of loans; (c) requirement of mortgage or other security; (d) priority of lien; or (e) percentage of assets which may be invested in real estate loans.
(Pub. L. 93–262, title II, § 209, Apr. 12, 1974, 88 Stat. 80.)

§ 1490. Maturity of loans
The maturity of any loan guaranteed or insured hereunder shall not exceed thirty years.
(Pub. L. 93–262, title II, § 210, Apr. 12, 1974, 88 Stat. 80.)

§ 1491. Defaults; written notification; pro rata payments; subrogation and assignment rights of Secretary; cancellation of uncollectable portion of obligations; forbearance for benefit of borrower; interest or charges cessation date
In the event of a default of a loan guaranteed hereunder, the holder of the guaranty certificate may immediately notify the Secretary in writing of such default and the Secretary shall thereupon pay to such holder the pro rata portion of the amount guaranteed and shall be subrogated to the rights of the holder of the guaranty and receive an assignment of the obligation and security. The Secretary may cancel the uncollectable portion of any obligation, to which he has an assignment or a subrogated right under this section. Nothing in this section shall be construed to preclude any forbearance for the benefit of the borrower as may be agreed upon by the parties to the loan and approved by the Secretary. The Secretary may establish the date, not later than the date of judgment and decree of foreclosure or sale, upon which accrual of interest or charges shall cease.
(Pub. L. 93–262, title II, § 211, Apr. 12, 1974, 88 Stat. 80; Pub. L. 98–449, § 6, Oct. 4, 1984, 98 Stat. 1725.)

Editorial Notes
Amendments1984—Pub. L. 98–449 struck out proviso at end of second sentence which provided that proceedings pursuant to this section shall be effective only after following the procedure set out in section 386a of this title.



§ 1492. Claims for losses; submission to Secretary; reimbursement: single and aggregate loss limitations, conditions; assignment of note or judgment; collection or cancellation by Secretary; interest or charges cessation date
When a lender suffers a loss on a loan insured hereunder, including accrued interest, a claim therefor shall be submitted to the Secretary. If the Secretary finds that the loss has been suffered, he shall reimburse the lender therefor: Provided, That the amount payable to the lender for a loss on any one loan shall not exceed 90 per centum of such loss: Provided further, That no reimbursement may be made for losses in excess of 15 per centum of the aggregate of insured loans made by the lender: Provided further, That before any reimbursement is made, all reasonable collection efforts shall have been exhausted by the lender, and the security for the loan shall have been liquidated to the extent feasible, and the proceeds applied on the debt. Upon reimbursement, in whole or in part, to the lender, the note or judgment evidencing the debt shall be assigned to the United States, and the lender shall have no further claim against the borrower or the United States. The Secretary shall then take such further collection action as may be warranted, or may cancel the uncollectable portion of any debt assigned pursuant hereto. The Secretary may establish a date upon which accrual of interest or charges shall cease.
(Pub. L. 93–262, title II, § 212, Apr. 12, 1974, 88 Stat. 80.)

§ 1493. Loan refusal; conditions; prohibition against acquisition of additional loans; payment of claims on loans made in good faith
Whenever the Secretary finds that any lender or holder of a guaranty certificate fails to maintain adequate accounting records, or to demonstrate proper ability to service adequately loans guaranteed or insured, or to exercise proper credit judgment, or has willfully or negligently engaged in practices otherwise detrimental to the interests of a borrower or of the United States, he may refuse, either temporarily or permanently, to guarantee or insure any further loans made by such lender or holder, and may bar such lender or holder from acquiring additional loans guaranteed or insured hereunder: Provided, That the Secretary shall not refuse to pay a valid guaranty or insurance claim on loans previously made in good faith.
(Pub. L. 93–262, title II, § 213, Apr. 12, 1974, 88 Stat. 81.)

§ 1494. Evidence of eligibility of loan for and amount of guaranty or insurance; defenses and partial defenses against original lender
Any evidence of guaranty or insurance issued by the Secretary shall be conclusive evidence of the eligibility of the loan for guaranty or insurance under the provisions of this chapter and the amount of such guaranty or insurance: Provided, That nothing in this section shall preclude the Secretary from establishing, as against the original lender, defenses based on fraud or material misrepresentation or bar him from establishing, by regulations in force at the date of such issuance or disbursement, whichever is the earlier, partial defenses to the amount payable on the guaranty or insurance.
(Pub. L. 93–262, title II, § 214, Apr. 12, 1974, 88 Stat. 81.)

§ 1495. Land and personal property titles
Title to any land purchased by a tribe or by an individual Indian with loans guaranteed or insured pursuant to this subchapter may be taken in trust, unless the land is located outside the boundaries of a reservation or a tribal consolidation area approved by the Secretary. Title to any land purchased by a tribe or an individual Indian which is outside the boundaries of the reservation or approved consolidation area may be taken in trust if the purchaser was the owner of trust or restricted interests in the land before the purchase, otherwise title shall be taken in the name of the purchaser without any restriction on alienation, control, or use. Title to any personal property purchased with loans guaranteed or insured hereunder shall be taken in the name of the purchaser.
(Pub. L. 93–262, title II, § 215, Apr. 12, 1974, 88 Stat. 81.)

§ 1496. Powers of Secretary; finality of financial transactions and property acquisitions, management, and dispositions
The financial transactions of the Secretary incident to or arising out of the guarantee or insurance of loans and surety bonds, and the acquisition, management, and disposition of property, real, personal, or mixed, incident to such activities, shall be final and conclusive upon all officers of the Government. With respect to matters arising out of the guaranty or insurance program authorized by this subchapter, and notwithstanding the provisions of any other laws, the Secretary may—(a) sue and be sued in his official capacity in any court of competent jurisdiction;

(b) subject to the specific limitations in this subchapter, consent to the modification, with respect to the rate of interest, time of payment on principal or interest or any portion thereof, security, or any other provisions of any note, contract, mortgage, or other instrument securing a loan or surety bond which has been guaranteed or insured hereunder;

(c) subject to the specific limitations in this subchapter, pay, or compromise, any claim on, or arising because of any loan or surety bond guaranty or insurance;

(d) subject to the specific limitations in this subchapter, pay, compromise, waive, or release any right, title, claim, lien, or demand, however acquired, including, but not limited to, any equity or right of redemption;

(e) purchase at any sale, public or private, upon such terms and for such prices as he determines to be reasonable, and take title to property, real, personal, or mixed; and similarly sell, at public or private sale, exchange, assign, convey, or otherwise dispose of such property; and

(f) complete, administer, operate, obtain, and pay for insurance on, and maintain, renovate, repair, modernize, lease, or otherwise deal with any property acquired or held pursuant to the guaranty or insurance program authorized by this subchapter.

(Pub. L. 93–262, title II, § 216, Apr. 12, 1974, 88 Stat. 81; Pub. L. 100–442, § 5(c), Sept. 22, 1988, 102 Stat. 1764.)

Editorial Notes
Amendments1988—Pub. L. 100–442 inserted “and surety bonds” after “of loans” in introductory text, “or surety” after “a loan” in par. (b), and “or surety” after “any loan” in par. (c).



§ 1497. Indian Loan Guaranty and Insurance Fund(a) Establishment of revolving fundThere is hereby created an Indian Loan Guaranty and Insurance Fund (hereinafter referred to as the “fund”) which shall be available to the Secretary as a revolving fund without fiscal year limitation for carrying out the provisions of this subchapter.


(b) Aggregate loans or surety bonds limitationThe Secretary may use the fund for the purpose of fulfilling the obligations with respect to loans or surety bonds guaranteed or insured under this subchapter, but the aggregate of such loans or surety bonds which are insured or guaranteed by the Secretary shall be limited to $1,500,000,000.


(c) Assets, liabilities, and obligations of fund; loan and surety bond servicing and purchasing agreements: terms and conditionsAll funds, claims, notes, mortgages, contracts, and property acquired by the Secretary under this section, and all collections and proceeds therefrom, shall constitute assets of the fund; and all liabilities and obligations of such assets shall be liabilities and obligations of the fund. The Secretary is authorized to make agreements with respect to servicing loans or surety bonds held, guaranteed, or insured by him under this subchapter and purchasing such guaranteed or insured loans or surety bonds on such terms and conditions as he may prescribe.


(d) Utilization of fund for diverse paymentsThe Secretary may also utilize the fund to pay taxes, insurance, prior liens, expenses necessary to make fiscal adjustments in connection with the application and transmittal of collections, and other expenses and advances to protect the Secretary for loans or surety bonds which are guaranteed or insured under this subchapter or held by the Secretary, to acquire such security property at foreclosure sale or otherwise, and to pay administrative expenses.


(e) Authorization of appropriationsThere are authorized to be appropriated for each fiscal year beginning in fiscal year 1985 such sums as may be necessary to fulfill obligations with respect to losses on loans or surety bonds guaranteed or insured under this subchapter. All collections and all moneys appropriated pursuant to the authority of this subsection shall remain available until expended.


(Pub. L. 93–262, title II, § 217, Apr. 12, 1974, 88 Stat. 82; Pub. L. 98–449, § 7, Oct. 4, 1984, 98 Stat. 1725; Pub. L. 100–442, §§ 3, 4(a), (b), 5(d), Sept. 22, 1988, 102 Stat. 1763, 1764; Pub. L. 105–362, title VIII, § 801(b), Nov. 10, 1998, 112 Stat. 3287; Pub. L. 109–221, title IV, § 401(d), May 12, 2006, 120 Stat. 343.)

Editorial Notes
Amendments2006—Subsec. (b). Pub. L. 109–221 substituted “$1,500,000,000” for “$500,000,000”.
1998—Subsec. (f). Pub. L. 105–362 struck out subsec. (f) which read as follows: “If the Secretary determines that the amount in the fund is not sufficient to maintain an adequate level of reserves necessary to meet the responsibilities of the fund in connection with losses on loans or surety bonds guaranteed or insured under this subchapter, the Secretary shall promptly submit a report notifying Congress of the deficiencies in the fund.”
1988—Subsec. (b). Pub. L. 100–442, §§ 3, 5(d), inserted “or surety bonds” after “loans” in two places and substituted “$500,000,000” for “$200,000,000”.
Subsecs. (c), (d). Pub. L. 100–442, § 5(d), inserted “or surety bonds” after “loans” wherever appearing.
Subsec. (e). Pub. L. 100–442, §§ 4(a), 5(d), inserted “or surety bonds” after “loans” and substituted “All collections and all moneys appropriated pursuant to the authority of this subsection shall remain available” for “All collections shall remain”.
Subsec. (f). Pub. L. 100–442, § 4(b), added subsec. (f).
1984—Subsec. (e). Pub. L. 98–449 added subsec. (e).

Statutory Notes and Related Subsidiaries
Limitation on New Credit AuthorityPub. L. 100–442, § 4(c), Sept. 22, 1988, 102 Stat. 1763, provided that: “Any new credit authority (as defined in section 3 of the Congressional Budget and Impoundment Control Act of 1974 [2 U.S.C. 622]) which is provided by amendments made by this Act [enacting sections 1497a, 1499, and 1544 of this title and amending this section and sections 1452, 1484, 1485, 1496, and 1498 of this title] shall be effective only to such extent and in such amounts as may be approved in advance in appropriation Acts.”




§ 1497a. Supplemental surety bond guarantee(a) Amount; eligibilityThe Secretary is authorized to provide a supplemental surety bond guarantee, not to exceed 20 percent of any loss, for any Indian individual or economic enterprise eligible for a surety guarantee under section 694b of title 15, so that the aggregate of the two guarantees is 100 percent.


(b) ConditionsThe Secretary may provide a supplemental guarantee under this section only if the Secretary determines that—(1) the Indian individual or economic enterprise has secured or will likely secure a surety bond guarantee under section 694b of title 15;

(2) the supplemental guarantee is necessary for the Indian individual or economic enterprise to secure a surety bond;

(3) no more than 25 percent of the surety’s business is comprised of bonds guaranteed pursuant to this section; and

(4) the surety will provide appropriate technical assistance and advice to, and monitor the performance of, the Indian individual or economic enterprise for the prevention or mitigation of a loss.


(c) Fees and chargesThe rules and regulations promulgated by the Secretary to carry out this section shall include the setting of reasonable fees to be paid by the Indian individual or economic enterprise and reasonable premium charges to be paid by sureties. In setting fees and charges, the Secretary may take into consideration the cost to the surety of providing the services required by paragraph (4) of subsection (b). The receipts from the fees and charges shall be deposited in the Fund established by section 1497(a) of this title.


(Pub. L. 93–262, title II, § 218, as added Pub. L. 100–442, § 5(a), Sept. 22, 1988, 102 Stat. 1764.)

Editorial Notes
Prior ProvisionsA prior section 218 of Pub. L. 93–262 was renumbered section 219 by Pub. L. 100–442 and is classified to section 1498 of this title.



§ 1498. Rules and regulations
The Secretary shall promulgate rules and regulations to carry out the provisions of this subchapter.
(Pub. L. 93–262, title II, § 219, formerly § 218, Apr. 12, 1974, 88 Stat. 82; renumbered § 219, Pub. L. 100–442, § 5(a), Sept. 22, 1988, 102 Stat. 1764.)

§ 1499. Limitation on guarantee of debt issues; approval of bond issue sale(a) The Secretary may guarantee not to exceed 90 percent of the unpaid principal and interest due on an issue of bonds, debentures, or similar obligations issued by an organization satisfactory to the Secretary. Such an issue shall be deemed a loan for purposes of sections 1482, 1483, 1484, 1485, 1486, 1489, 1490, 1491, 1493, 1494, 1495, 1496, and 1497 of this title.

(b) The method by which an issue of bonds guaranteed under this section may be sold shall be subject to approval by the Secretary.

(Pub. L. 93–262, title II, § 220, as added Pub. L. 100–442, § 6, Sept. 22, 1988, 102 Stat. 1764.)


SUBCHAPTER III—INTEREST SUBSIDIES AND ADMINISTRATIVE EXPENSES
§ 1511. Interest subsidies; rules and regulations
The Secretary is authorized under such rules and regulations as he may prescribe to pay as an interest subsidy on loans which are guaranteed or insured under the provisions of subchapter II of this chapter amounts which are necessary to reduce the rate payable by the borrower to the rate determined under section 1464 of this title.
(Pub. L. 93–262, title III, § 301, Apr. 12, 1974, 88 Stat. 82.)

§ 1512. Authorization of appropriations for interest payments
There are authorized to be appropriated for fiscal year 1985, and for each fiscal year thereafter, an amount which does not exceed $5,500,000 for purposes of making interest payments authorized under this subchapter. Sums appropriated under this section, shall remain available until expended.
(Pub. L. 93–262, title III, § 302, Apr. 12, 1974, 88 Stat. 82; Pub. L. 98–449, § 8, Oct. 4, 1984, 98 Stat. 1725.)

Editorial Notes
Amendments1984—Pub. L. 98–449 amended section generally, substituting provisions authorizing appropriations for payment of interest under this subchapter for provisions authorizing appropriations for the Indian Loan Guarantee and Insurance Fund, interest subsidies and administrative expenses.




SUBCHAPTER IV—INDIAN BUSINESS GRANTS
§ 1521. Indian Business Development Program; establishment; statement of purpose
There is established within the Department of the Interior the Indian Business Development Program whose purpose is to stimulate and increase Indian entrepreneurship and employment by providing equity capital through nonreimbursable grants made by the Secretary of the Interior to Indians and Indian tribes to establish and expand profit-making Indian-owned economic enterprises on or near reservations.
(Pub. L. 93–262, title IV, § 401, Apr. 12, 1974, 88 Stat. 82.)

§ 1522. Conditions(a) Limitation of amountNo grant in excess of $100,000 in the case of an Indian and $250,000 in the case of an Indian tribe, or such lower amount as the Secretary may determine to be appropriate, may be made under this subchapter.


(b) Financing from other sources; inability to obtain funds; applicant’s financial resourcesA grant may be made only to an applicant who, in the opinion of the Secretary, is unable to obtain adequate financing for its economic enterprise from other sources: Provided, That prior to making any grant under this subchapter, the Secretary shall assure that, where practical, the applicant has reasonably made available for the economic enterprise funds from the applicant’s own financial resources.


(c) Percentage requirementNo grant may be made to an applicant who is unable to obtain at least 60 per centum of the necessary funds for the economic enterprise from other sources.


(Pub. L. 93–262, title IV, § 402, Apr. 12, 1974, 88 Stat. 83; Pub. L. 98–449, § 9, Oct. 4, 1984, 98 Stat. 1725.)

Editorial Notes
Amendments1984—Subsec. (a). Pub. L. 98–449 amended subsec. (a) generally, substituting provisions setting forth different levels of maximum grant amounts in cases of Indians and Indian tribes for provisions providing a maximum of $50,000 in cases of both Indians and Indian tribes.



§ 1523. Authorization of appropriations
There are authorized to be appropriated not to exceed the sum of $10,000,000 per year for fiscal year 1986 and each fiscal year thereafter for the purposes of this subchapter.
(Pub. L. 93–262, title IV, § 403, Apr. 12, 1974, 88 Stat. 83; Pub. L. 95–68, July 20, 1977, 91 Stat. 272; Pub. L. 98–449, § 10, Oct. 4, 1984, 98 Stat. 1726.)

Editorial Notes
Amendments1984—Pub. L. 98–449 amended section generally, substituting “$10,000,000” for “$14,000,000” and “1986 and each fiscal year thereafter” for “1978 and 1979”.
1977—Pub. L. 95–68 substituted “$14,000,000 for each of the fiscal years 1978 and 1979” for “$10,000,000 for each of the fiscal years 1975, 1976, and 1977”.



§ 1524. Rules and regulations
The Secretary of the Interior is authorized to prescribe such rules and regulations as may be necessary to carry out the purposes of this chapter.
(Pub. L. 93–262, title IV, § 404, Apr. 12, 1974, 88 Stat. 83.)


SUBCHAPTER V—MISCELLANEOUS PROVISIONS
§ 1541. Competent management and technical assistance for economic enterprises
Prior to and concurrent with the making or guaranteeing of any loan under subchapters I and II of this chapter and with the making of a grant under subchapter IV of this chapter, the purpose of which is to fund the development of an economic enterprise, the Secretary shall insure that the loan or grant applicant shall be provided competent management and technical assistance for preparation of the application and/or administration of funds granted consistent with the nature of the enterprise proposed to be or in fact funded.
(Pub. L. 93–262, title V, § 501, Apr. 12, 1974, 88 Stat. 83; Pub. L. 98–449, § 12, Oct. 4, 1984, 98 Stat. 1726.)

Editorial Notes
Amendments1984—Pub. L. 98–449 amended section generally, inserting “Prior to and” and “for preparation of the application and/or administration of funds granted”.



§ 1542. Agency cooperation; private contracts for management services and technical assistance
For the purpose of providing the assistance required under section 1541 of this title, the Secretary is authorized to cooperate with the Small Business Administration and the Corporation for National and Community Service and other Federal agencies in the use of existing programs of this character in those agencies. In addition, the Secretary is authorized to enter into contracts with private organizations for providing such services and assistance.
(Pub. L. 93–262, title V, § 502, Apr. 12, 1974, 88 Stat. 83; Pub. L. 93–113, title VI, § 601(d), Oct. 1, 1973, 87 Stat. 416; Pub. L. 103–82, title IV, § 405(f), Sept. 21, 1993, 107 Stat. 921.)

Editorial Notes
Amendments1993—Pub. L. 103–82 substituted “the Corporation for National and Community Service” for “ACTION Agency”.
1973—Pub. L. 93–113 substituted “ACTION Agency” for “ACTION”.

Statutory Notes and Related Subsidiaries
Effective Date of 1993 AmendmentAmendment by Pub. L. 103–82 effective Apr. 4, 1994, see section 406(b) of Pub. L. 103–82, set out as a note under section 8332 of Title 5, Government Organization and Employees.



§ 1543. Funds limitation for private contracts
For the purpose of entering into contracts pursuant to section 1542 of this title in fiscal year 1985, the Secretary is authorized to use not to exceed 6 percent of any funds appropriated for any fiscal year pursuant to section 1512 of this title. For fiscal year 1986 and for each fiscal year thereafter, there are authorized to be appropriated such sums as may be necessary to carry out the provisions of this subchapter.
(Pub. L. 93–262, title V, § 503, Apr. 12, 1974, 88 Stat. 83; Pub. L. 98–449, § 13, Oct. 4, 1984, 98 Stat. 1726.)

Editorial Notes
Amendments1984—Pub. L. 98–449 amended section generally, substituting provisions limiting funds expended for private contracts to 6 percent of appropriated funds in 1985 and authorizing the appropriation of such sums as may be necessary to carry out this subchapter in fiscal years after 1985 for provisions putting a 5 percent limitation on use of appropriated funds.



§ 1544. Additional compensation to contractors of Federal agency
Notwithstanding any other provision of law, a contractor of a Federal agency under any Act of Congress may be allowed an additional amount of compensation equal to 5 percent of the amount paid, or to be paid, to a subcontractor or supplier, in carrying out the contract if such subcontractor or supplier is an Indian organization or Indian-owned economic enterprise as defined in this chapter.
(Pub. L. 93–262, title V, § 504, added Pub. L. 100–442, § 7, Sept. 22, 1988, 102 Stat. 1765.)

§ 1545. Livestock loans; cash settlements
All acceptances of cash settlements by the Commissioner of Indian Affairs for livestock lent by the United States to any individual Indian, or to any tribe, association, corporation, or other group of Indians, and all sales and relending of livestock repaid in kind to the United States on account of such loans are authorized and ratified: Provided, That on and after May 24, 1950, the value of such livestock for the purposes of any such cash settlement shall be based on prevailing market prices in the area and shall be ascertained by a committee composed of three members, one of whom shall be selected by the superintendent of the particular agency, one of whom shall be selected by the chairman of the tribal council, and one of whom shall be selected by the other two members.
(May 24, 1950, ch. 197, § 1, 64 Stat. 190.)

Editorial Notes
Codification
Section was enacted as part of act May 24, 1950, ch. 197, and not as part of the Indian Financing Act of 1974 which comprises this chapter.
Section was formerly classified to section 442 of this title prior to editorial reclassification and renumbering as this section.



§ 1546. Disposition of cash settlements
Any moneys received on and after May 24, 1950, in settlement of such debts or from the sale of livestock so repaid to the United States shall be deposited in the revolving fund established pursuant to the Acts of June 18, 1934 (48 Stat. 984) [25 U.S.C. 5101 et seq.], and June 26, 1936 (49 Stat. 1967), as amended and supplemented.
(May 24, 1950, ch. 197, § 2, 64 Stat. 190.)

Editorial Notes

References in TextAct of June 18, 1934, referred to in text, is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which is classified generally to chapter 45 (§ 5101 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables. Provisions of the Act establishing the revolving fund are set out in section 5113 of this title.
Act of June 26, 1936, referred to in text, is act June 26, 1936, ch. 831, 49 Stat. 1967, popularly known as the Oklahoma Welfare Act, which was classified generally to subchapter VIII (§ 501 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 45A (§ 5201 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5201 of this title and Tables. Provisions of the Act relating to the revolving fund appear in section 5206 of this title.
Funds in the revolving fund authorized by these Acts, and certain other sums, to be administered after Apr. 12, 1974, as a single Indian Revolving Loan Fund, see section 1461 of this title.

Codification
Section was enacted as part of act May 24, 1950, ch. 197, and not as part of the Indian Financing Act of 1974 which comprises this chapter.
Section was formerly classified to section 443 of this title prior to editorial reclassification and renumbering as this section.





CHAPTER 18—INDIAN HEALTH CARE




GENERAL PROVISIONS


Sec.


1601.Congressional findings.


1602.Declaration of national Indian health policy.


1603.Definitions.



SUBCHAPTER I—INDIAN HEALTH PROFESSIONAL PERSONNEL


1611.Congressional statement of purpose.


1612.Health professions recruitment program for Indians.


1613.Health professions preparatory scholarship program for Indians.


1613a.Indian health professions scholarships.


1614.Indian health service extern programs.


1615.Continuing education allowances.


1616.Community Health Representative Program.


1616a.Indian Health Service Loan Repayment Program.


1616a–1.Scholarship and Loan Repayment Recovery Fund.


1616b.Recruitment activities.


1616c.Tribal recruitment and retention program.


1616d.Advanced training and research.


1616e.Nursing program.


1616e–1.Nursing school clinics.


1616f.Tribal culture and history.


1616g.INMED program.


1616h.Health training programs of community colleges.


1616i.Additional incentives for health professionals.


1616j.Retention bonus.


1616k.Nursing residency program.


1616l.Community health aide program.


1616m.Matching grants to tribes for scholarship programs.


1616n.Tribal health program administration.


1616o.University of South Dakota pilot program.


1616p.Health professional chronic shortage demonstration programs.


1616q.Exemption from payment of certain fees.


1616r.Repealed.



SUBCHAPTER II—HEALTH SERVICES


1621.Indian Health Care Improvement Fund.


1621a.Catastrophic Health Emergency Fund.


1621b.Health promotion and disease prevention services.


1621c.Diabetes prevention, treatment, and control.


1621d.Other authority for provision of services.


1621e.Reimbursement from certain third parties of costs of health services.


1621f.Crediting of reimbursements.


1621g.Health services research.


1621h.Mental health prevention and treatment services.


1621i.Managed care feasibility study.


1621j.California contract health services demonstration program.


1621k.Coverage of screening mammography.


1621l.Patient travel costs.


1621m.Epidemiology centers.


1621n.Comprehensive school health education programs.


1621o.Indian youth grant program.


1621p.American Indians Into Psychology Program.


1621q.Prevention, control, and elimination of communicable and infectious diseases.


1621r.Contract health services payment study.


1621s.Prompt action on payment of claims.


1621t.Licensing.


1621u.Liability for payment.


1621v.Offices of Indian Men’s Health and Indian Women’s Health.


1621w.Repealed.


1621x.Limitation on use of funds.


1621y.Contract health service administration and disbursement formula.


1622.Transferred.


1623.Special rules relating to Indians.



SUBCHAPTER III—HEALTH FACILITIES


1631.Consultation; closure of facilities; reports.


1632.Safe water and sanitary waste disposal facilities.


1633.Preferences to Indians and Indian firms.


1634.Expenditure of non-Service funds for renovation.


1635.Repealed.


1636.Grant program for construction, expansion, and modernization of small ambulatory care facilities.


1637.Indian health care delivery demonstration projects.


1638.Land transfer.


1638a.Tribal management of federally owned quarters.


1638b.Applicability of Buy American requirement.


1638c.Contracts for personal services in Indian Health Service facilities.


1638d.Credit to appropriations of money collected for meals at Indian Health Service facilities.


1638e.Other funding, equipment, and supplies for facilities.


1638f.Indian country modular component facilities demonstration program.


1638g.Mobile health stations demonstration program.



SUBCHAPTER III–A—ACCESS TO HEALTH SERVICES


1641.Treatment of payments under Social Security Act health benefits programs.


1642.Purchasing health care coverage.


1643.Amount and use of funds reimbursed through medicare and medicaid available to Indian Health Service.


1644.Grants to and contracts with the Service, Indian tribes, tribal organizations, and urban Indian organizations to facilitate outreach, enrollment, and coverage of Indians under Social Security Act health benefit programs and other health benefits programs.


1645.Sharing arrangements with Federal agencies.


1646.Authorization for emergency contract health services.


1647.Eligible Indian veteran services.


1647a.Nondiscrimination under Federal health care programs in qualifications for reimbursement for services.


1647b.Access to Federal insurance.


1647c.General exceptions.


1647d.Navajo Nation medicaid agency feasibility study.



SUBCHAPTER IV—HEALTH SERVICES FOR URBAN INDIANS


1651.Purpose.


1652.Contracts with, and grants to, urban Indian organizations.


1653.Contracts and grants for provision of health care and referral services.


1654.Contracts and grants for determination of unmet health care needs.


1655.Evaluations; renewals.


1656.Other contract and grant requirements.


1657.Reports and records.


1658.Limitation on contract authority.


1659.Facilities renovation.


1660.Urban Health Programs Branch.


1660a.Grants for alcohol and substance abuse related services.


1660b.Treatment of certain demonstration projects.


1660c.Urban NIAAA transferred programs.


1660d.Conferring with urban Indian organizations.


1660e.Expanded program authority for urban Indian organizations.


1660f.Community Health Representatives.


1660g.Use of Federal Government facilities and sources of supply.


1660h.Health information technology.


1660i.Deeming an Urban Indian organization and employees thereof to be a part of the public health service for the purposes of certain claims for personal injury.



SUBCHAPTER V—ORGANIZATIONAL IMPROVEMENTS


1661.Establishment of the Indian Health Service as an agency of the Public Health Service.


1662.Automated management information system.


1663.Office of Direct Service Tribes.


1663a.Nevada Area Office.



SUBCHAPTER V–A—BEHAVIORAL HEALTH PROGRAMS



Part A—General Programs


1665.Definitions.


1665a.Behavioral health prevention and treatment services.


1665b.Memoranda of agreement with the Department of the Interior.


1665c.Comprehensive behavioral health prevention and treatment program.


1665d.Mental health technician program.


1665e.Licensing requirement for mental health care workers.


1665f.Indian women treatment programs.


1665g.Indian youth program.


1665h.Inpatient and community-based mental health facilities design, construction, and staffing.


1665i.Training and community education.


1665j.Behavioral health program.


1665k.Fetal alcohol spectrum disorders programs.


1665l.Child sexual abuse prevention and treatment programs.


1665m.Domestic and sexual violence prevention and treatment.


1665n.Behavioral health research.



Part B—Indian Youth Suicide Prevention


1667.Findings and purpose.


1667a.Definitions.


1667b.Indian youth telemental health demonstration project.


1667c.Substance abuse and mental health services Administration grants.


1667d.Use of predoctoral psychology and psychiatry interns.


1667e.Indian youth life skills development demonstration program.



SUBCHAPTER VI—MISCELLANEOUS


1671.Reports.


1672.Regulations.


1673.Repealed.


1674.Leases with Indian tribes.


1675.Confidentiality of medical quality assurance records; qualified immunity for participants.


1676.Limitation on use of funds appropriated to Indian Health Service.


1677.Nuclear resource development health hazards.


1678.Arizona as contract health service delivery area.


1678a.North Dakota and South Dakota as contract health service delivery area.


1679.Eligibility of California Indians.


1680.California as a contract health service delivery area.


1680a.Contract health facilities.


1680b.National Health Service Corps.


1680c.Health services for ineligible persons.


1680d.Infant and maternal mortality; fetal alcohol syndrome.


1680e.Contract health services for the Trenton Service Area.


1680f.Indian Health Service and Department of Veterans Affairs health facilities and services sharing.


1680g.Reallocation of base resources.


1680h.Demonstration projects for tribal management of health care services.


1680i.Child sexual abuse treatment programs.


1680j.Tribal leasing.


1680k.Repealed.


1680l.Shared services for long-term care.


1680m.Results of demonstration projects.


1680n.Priority for Indian reservations.


1680o.Authorization of appropriations.


1680p.Annual budget submission.


1680q.Prescription drug monitoring.


1680r.Tribal health program option for cost sharing.


1680s.Disease and injury prevention report.


1680t.Other GAO reports.


1680u.Traditional health care practices.


1680v.Director of HIV/AIDS Prevention and Treatment.


1681.Omitted.


1682.Subrogation of claims by Indian Health Service.


1683.Indian Catastrophic Health Emergency Fund.


1684.Emergency plan for Indian safety and health.


1685.Service of traditional foods in public facilities.



GENERAL PROVISIONS
§ 1601. Congressional findings
The Congress finds the following:(1) Federal health services to maintain and improve the health of the Indians are consonant with and required by the Federal Government’s historical and unique legal relationship with, and resulting responsibility to, the American Indian people.

(2) A major national goal of the United States is to provide the resources, processes, and structure that will enable Indian tribes and tribal members to obtain the quantity and quality of health care services and opportunities that will eradicate the health disparities between Indians and the general population of the United States.

(3) A major national goal of the United States is to provide the quantity and quality of health services which will permit the health status of Indians to be raised to the highest possible level and to encourage the maximum participation of Indians in the planning and management of those services.

(4) Federal health services to Indians have resulted in a reduction in the prevalence and incidence of preventable illnesses among, and unnecessary and premature deaths of, Indians.

(5) Despite such services, the unmet health needs of the American Indian people are severe and the health status of the Indians is far below that of the general population of the United States.

(Pub. L. 94–437, § 2, Sept. 30, 1976, 90 Stat. 1400; Pub. L. 102–573, § 3(a), Oct. 29, 1992, 106 Stat. 4526; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Amendment by Pub. L. 111–148 is based on section 102 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 redesignated subsecs. (a), (b), (c), and (d) as pars. (1), (3), (4), and (5), respectively, realigned margins, and added par. (2).
1992—Pub. L. 102–573 substituted “finds the following:” for “finds that—” in introductory provisions and struck out last sentence of subsec. (d) which compared death rates of Indians to those of all Americans for tuberculosis, influenza and pneumonia, and compared death rates for infants, subsec. (e) which related to threat to fulfillment of Federal responsibility to Indians posed by low health status of American Indian people, subsec. (f) which enumerated causes imperiling improvements in Indian health, and subsec. (g) which related to confidence of Indian people in Federal Indian health services.

Statutory Notes and Related Subsidiaries
Short Title of 2021 AmendmentPub. L. 116–311, § 1, Jan. 5, 2021, 134 Stat. 4927, provided that: “This Act [amending section 1645 of this title] may be cited as the ‘Proper and Reimbursed Care for Native Veterans Act’ or the ‘PRC for Native Veterans Act’.”


Short Title of 2010 AmendmentSection 1(a) of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935, provided that: “This Act [probably means S. 1790 as enacted into law by Pub. L. 111–148, enacting subchapter V–A of this chapter, sections 1616p to 1616r, 1621y, 1638a, 1638e to 1638g, 1647 to 1647d, 1660d to 1660h, 1663, 1663a, 1675, 1678, 1678a, 1679, and 1680p to 1680v of this title, amending sections 1601 to 1603, 1615, 1616l, 1621, 1621a, 1621c to 1621f, 1621h, 1621j to 1621m, 1621o to 1621q, 1621t to 1621v, 1631, 1637, 1638b, 1641, 1642, 1644, 1645, 1652, 1659, 1660b, 1661, 1680b, 1680c, 1680l, and 1680o of this title and sections 1395l, 1395qq, 11705, 11706, 11709, and 11711 of Title 42, The Public Health and Welfare, repealing sections 1616p, 1621w, 1638a, 1647, 1660d, 1663, 1675, 1678, 1679, and 1680k of this title, and enacting provisions set out as a note under section 11705 of Title 42] may be cited as the ‘Indian Health Care Improvement Reauthorization and Extension Act of 2009’.”


Short Title of 2000 AmendmentPub. L. 106–417, § 1, Nov. 1, 2000, 114 Stat. 1812, provided that: “This Act [enacting and amending section 1645 of this title, amending sections 1395qq and 1396j of Title 42, The Public Health and Welfare, and enacting provisions set out as notes under section 1645 of this title] may be cited as the ‘Alaska Native and American Indian Direct Reimbursement Act of 2000’.”


Short Title of 1996 AmendmentPub. L. 104–313, § 1(a), Oct. 19, 1996, 110 Stat. 3820, provided that: “This Act [amending sections 1603, 1613a, 1621j, 1645, 1665e, 1665j, and 1680k of this title] may be cited as the ‘Indian Health Care Improvement Technical Corrections Act of 1996’.”


Short Title of 1992 AmendmentPub. L. 102–573, § 1, Oct. 29, 1992, 106 Stat. 4526, provided that: “This Act [see Tables for classification] may be cited as the ‘Indian Health Amendments of 1992’.”


Short Title of 1990 AmendmentPub. L. 101–630, title V, § 501, Nov. 28, 1990, 104 Stat. 4556, provided that: “This title [enacting sections 1621h, 1637, 1659, and 1660 of this title, amending sections 1653, 1657, and 2474 of this title, and enacting provisions set out as notes under sections 1621h, 1653, and 2415 of this title] may be cited as the ‘Indian Health Care Amendments of 1990’.”


Short Title of 1988 AmendmentPub. L. 100–713, § 1, Nov. 23, 1988, 102 Stat. 4784, provided that: “This Act [enacting sections 1616 to 1616j, 1621a to 1621g, 1636, 1651 to 1658, 1661, 1662, and 1680a to 1680j of this title and sections 254s and 295j of Title 42, The Public Health and Welfare, amending sections 1603, 1612 to 1613a, 1614, 1615, 1621, 1631, 1632, 1634, 1674, 1676, and 1678 to 1680 of this title and section 5316 of Title 5, Government Organization and Employees, repealing section 1635 of this title and section 254r of Title 42, enacting provisions set out as notes under this section and sections 1611, 1621b, 1661, and 1677 of this title and sections 254r, 1395qq, and 1396j of Title 42, amending provisions set out as a note under section 1396j of Title 42, and repealing provisions set out as a note under section 1396j of Title 42] may be cited as the ‘Indian Health Care Amendments of 1988’.”


Short Title of 1980 AmendmentPub. L. 96–537, § 1(a), Dec. 17, 1980, 94 Stat. 3173, provided that: “this Act [enacting sections 1622, 1634, and 1676 to 1680 of this title, amending sections 1603, 1612 to 1614, 1621, 1651 to 1657, and 1674 of this title and section 294y–1 of Title 42, The Public Health and Welfare, and repealing section 1658 of this title] may be cited as the ‘Indian Health Care Amendments of 1980’.”


Short TitlePub. L. 94–437, § 1, Sept. 30, 1976, 90 Stat. 1400, provided: “That this Act [enacting this chapter and sections 1395qq and 1396j of Title 42, The Public Health and Welfare, amending sections 234, 1395f, 1395n, and 1396d of Title 42, and enacting provisions set out as notes under section 1671 of this title and sections 1395qq and 1396j of Title 42] may be cited as the ‘Indian Health Care Improvement Act’.”


SeparabilityPub. L. 100–713, title VIII, § 801, Nov. 23, 1988, 102 Stat. 4839, provided that: “If any provision of this Act, any amendment made by this Act [see Short Title of 1988 Amendment note above], or the application of such provision or amendment to any person or circumstances is held to be invalid, the remainder of this Act, the remaining amendments made by this Act, and the application of such provision or amendment to persons or circumstances other than those to which it is held invalid, shall not be affected thereby.”


Availability of AppropriationsPub. L. 100–713, § 4, Nov. 23, 1988, 102 Stat. 4785, provided that: “Any new spending authority (described in subsection (c)(2)(A) or (B) of section 401 of the Congressional Budget Act of 1974 [2 U.S.C. 651(c)(2)(A), (B)]) which is provided under this Act [see Short Title of 1988 Amendment note above] shall be effective for any fiscal year only to such extent or in such amounts as are provided in appropriation Acts.”




§ 1602. Declaration of national Indian health policy
Congress declares that it is the policy of this Nation, in fulfillment of its special trust responsibilities and legal obligations to Indians—(1) to ensure the highest possible health status for Indians and urban Indians and to provide all resources necessary to effect that policy;

(2) to raise the health status of Indians and urban Indians to at least the levels set forth in the goals contained within the Healthy People 2010 initiative or successor objectives;

(3) to ensure maximum Indian participation in the direction of health care services so as to render the persons administering such services and the services themselves more responsive to the needs and desires of Indian communities;

(4) to increase the proportion of all degrees in the health professions and allied and associated health professions awarded to Indians so that the proportion of Indian health professionals in each Service area is raised to at least the level of that of the general population;

(5) to require that all actions under this chapter shall be carried out with active and meaningful consultation with Indian tribes and tribal organizations, and conference with urban Indian organizations, to implement this chapter and the national policy of Indian self-determination;

(6) to ensure that the United States and Indian tribes work in a government-to-government relationship to ensure quality health care for all tribal members; and

(7) to provide funding for programs and facilities operated by Indian tribes and tribal organizations in amounts that are not less than the amounts provided to programs and facilities operated directly by the Service.

(Pub. L. 94–437, § 3, Sept. 30, 1976, 90 Stat. 1401; Pub. L. 102–573, § 3(b), Oct. 29, 1992, 106 Stat. 4526; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThis chapter, referred to in par. (5), was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Codification
Amendment by Pub. L. 111–148 is based on section 103 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, section related to declaration of health objectives.
1992—Pub. L. 102–573 amended section generally. Prior to amendment, section read as follows: “The Congress hereby declares that it is the policy of this Nation, in fulfillment of its special responsibilities and legal obligation to the American Indian people, to meet the national goal of providing the highest possible health status to Indians and to provide existing Indian health services with all resources necessary to effect that policy.”



§ 1603. Definitions
In this chapter:(1) Area officeThe term “Area office” means an administrative entity including a program office, within the Indian Health Service through which services and funds are provided to the service units within a defined geographic area.


(2) Behavioral health(A) In generalThe term “behavioral health” means the blending of substance (alcohol, drugs, inhalants, and tobacco) abuse and mental health disorders prevention and treatment for the purpose of providing comprehensive services.


(B) InclusionsThe term “behavioral health” includes the joint development of substance abuse and mental health treatment planning and coordinated case management using a multidisciplinary approach.



(3) California IndianThe term “California Indian” means any Indian who is eligible for health services provided by the Service pursuant to section 1679 of this title.


(4) Community collegeThe term “community college” means—(A) a tribal college or university; or

(B) a junior or community college.


(5) Contract health serviceThe term “contract health service” means any health service that is—(A) delivered based on a referral by, or at the expense of, an Indian health program; and

(B) provided by a public or private medical provider or hospital that is not a provider or hospital of the Indian health program.


(6) DepartmentThe term “Department”, unless otherwise designated, means the Department of Health and Human Services.


(7) Disease prevention(A) In generalThe term “disease prevention” means any activity for—(i) the reduction, limitation, and prevention of—(I) disease; and

(II) complications of disease; and


(ii) the reduction of consequences of disease.


(B) InclusionsThe term “disease prevention” includes an activity for—(i) controlling—(I) the development of diabetes;

(II) high blood pressure;

(III) infectious agents;

(IV) injuries;

(V) occupational hazards and disabilities;

(VI) sexually transmittable diseases; or

(VII) toxic agents; or


(ii) providing—(I) fluoridation of water; or

(II) immunizations.




(8) FAEThe term “FAE” means fetal alcohol effect.


(9) FASThe term “fetal alcohol syndrome” or “FAS” means a syndrome in which, with a history of maternal alcohol consumption during pregnancy, the following criteria are met:(A) Central nervous system involvement such as mental retardation, developmental delay, intellectual deficit, microencephaly, or neurologic abnormalities.

(B) Craniofacial abnormalities with at least 2 of the following: microophthalmia, short palpebral fissures, poorly developed philtrum, thin upper lip, flat nasal bridge, and short upturned nose.

(C) Prenatal or postnatal growth delay.


(10) Health professionThe term “Health profession” means allopathic medicine, family medicine, internal medicine, pediatrics, geriatric medicine, obstetrics and gynecology, podiatric medicine, nursing, public health nursing, dentistry, psychiatry, osteopathy, optometry, pharmacy, psychology, public health, social work, marriage and family therapy, chiropractic medicine, environmental health and engineering, an allied health profession, or any other health profession.


(11) Health promotionThe term “health promotion” means any activity for—(A) fostering social, economic, environmental, and personal factors conducive to health, including raising public awareness regarding health matters and enabling individuals to cope with health problems by increasing knowledge and providing valid information;

(B) encouraging adequate and appropriate diet, exercise, and sleep;

(C) promoting education and work in accordance with physical and mental capacity;

(D) making available safe water and sanitary facilities;

(E) improving the physical, economic, cultural, psychological, and social environment;

(F) promoting culturally competent care; and

(G) providing adequate and appropriate programs, including programs for—(i) abuse prevention (mental and physical);

(ii) community health;

(iii) community safety;

(iv) consumer health education;

(v) diet and nutrition;

(vi) immunization and other methods of prevention of communicable diseases, including HIV/AIDS;

(vii) environmental health;

(viii) exercise and physical fitness;

(ix) avoidance of fetal alcohol spectrum disorders;

(x) first aid and CPR education;

(xi) human growth and development;

(xii) injury prevention and personal safety;

(xiii) behavioral health;

(xiv) monitoring of disease indicators between health care provider visits through appropriate means, including Internet-based health care management systems;

(xv) personal health and wellness practices;

(xvi) personal capacity building;

(xvii) prenatal, pregnancy, and infant care;

(xviii) psychological well-being;

(xix) reproductive health and family planning;

(xx) safe and adequate water;

(xxi) healthy work environments;

(xxii) elimination, reduction, and prevention of contaminants that create unhealthy household conditions (including mold and other allergens);

(xxiii) stress control;

(xxiv) substance abuse;

(xxv) sanitary facilities;

(xxvi) sudden infant death syndrome prevention;

(xxvii) tobacco use cessation and reduction;

(xxviii) violence prevention; and

(xxix) such other activities identified by the Service, a tribal health program, or an urban Indian organization to promote achievement of any of the objectives referred to in section 1602(2) of this title.



(12) Indian health programThe term “Indian health program” means—(A) any health program administered directly by the Service;

(B) any tribal health program; and

(C) any Indian tribe or tribal organization to which the Secretary provides funding pursuant to section 47 of this title.


(13) Indians or IndianThe term “Indians” or “Indian”, unless otherwise designated, means any person who is a member of an Indian tribe, as defined in subsection (d) hereof,11 See References in Text note below. except that, for the purpose of sections 1612 and 1613 of this title, such terms shall mean any individual who 22 So in original. Probably should be followed by a dash.(A),33 So in original. The comma probably should not appear. irrespective of whether he or she lives on or near a reservation, is a member of a tribe, band, or other organized group of Indians, including those tribes, bands, or groups terminated since 1940 and those recognized now or in the future by the State in which they reside, or who is a descendant, in the first or second degree, of any such member, or

(B) is an Eskimo or Aleut or other Alaska Native, or

(C) is considered by the Secretary of the Interior to be an Indian for any purpose, or

(D) is determined to be an Indian under regulations promulgated by the Secretary.


(14) Indian tribeThe term “Indian tribe” means any Indian tribe, band, nation, or other organized group or community, including any Alaska Native village or group or regional or village corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act (85 Stat. 688) [43 U.S.C. 1601 et seq.], which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.


(15) Junior or community collegeThe term “junior or community college” has the meaning given the term in section 1058(e) 1 of title 20.


(16) Reservation(A) In generalThe term “reservation” means a reservation, Pueblo, or colony of any Indian tribe.


(B) InclusionsThe term “reservation” includes—(i) former reservations in Oklahoma;

(ii) Indian allotments; and

(iii) Alaska Native Regions established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).



(17) SecretaryThe term “Secretary”, unless otherwise designated, means the Secretary of Health and Human Services.


(18) ServiceThe term “Service” means the Indian Health Service.


(19) Service areaThe term “Service area” means the geographical area served by each area office.


(20) Service unitThe term “Service unit” means an administrative entity of the Service or a tribal health program through which services are provided, directly or by contract, to eligible Indians within a defined geographic area.


(21) Substance abuseThe term “Substance abuse” includes inhalant abuse.


(22) TelehealthThe term “telehealth” has the meaning given the term in section 254c–16(a) of title 42.


(23) TelemedicineThe term “telemedicine” means a telecommunications link to an end user through the use of eligible equipment that electronically links health professionals or patients and health professionals at separate sites in order to exchange health care information in audio, video, graphic, or other format for the purpose of providing improved health care services.


(24) Tribal college or universityThe term “tribal college or university” has the meaning given the term in section 1059c(b) of title 20.


(25) Tribal health programThe term “tribal health program” means an Indian tribe or tribal organization that operates any health program, service, function, activity, or facility funded, in whole or part, by the Service through, or provided for in, a contract or compact with the Service under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).1


(26) Tribal organizationThe term “tribal organization” has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).1


(27) Urban centerThe term “Urban center” means any community which has a sufficient urban Indian population with unmet health needs to warrant assistance under subchapter IV, as determined by the Secretary.


(28) Urban IndianThe term “Urban Indian” means any individual who resides in an urban center, as defined in subsection (g) hereof,1 and who meets one or more of the four criteria in subsection (c)(1) through (4) of this section.1


(29) Urban Indian organizationThe term “Urban Indian organization” means a nonprofit corporate body situated in an urban center, governed by an urban Indian controlled board of directors, and providing for the maximum participation of all interested Indian groups and individuals, which body is capable of legally cooperating with other public and private entities for the purpose of performing the activities described in section 1653(a) of this title.


(Pub. L. 94–437, § 4, Sept. 30, 1976, 90 Stat. 1401; Pub. L. 96–537, § 2, Dec. 17, 1980, 94 Stat. 3173; Pub. L. 100–713, title II, §§ 201(b), 203(b), title V, § 502, Nov. 23, 1988, 102 Stat. 4803, 4804, 4824; Pub. L. 102–573, § 3(c), title IX, § 902(1), Oct. 29, 1992, 106 Stat. 4529, 4591; Pub. L. 104–313, § 2(a), Oct. 19, 1996, 110 Stat. 3820; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.
Subsection (d) hereof, referred to in par. (13), was redesignated par. (14) of this section by section 10221(a) of Pub. L. 111–148.
The Alaska Native Claims Settlement Act, referred to in pars. (14) and (16)(B)(iii), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43, and Tables.
Section 1058(e) of title 20, referred to in par. (15), probably means section 1058(f) of title 20, which defines “junior or community college”. Section 1058(e) of title 20 was redesignated section 1058(f) of title 20 by Pub. L. 105–244, title III, § 303(b)(1), Oct. 7, 1998, 112 Stat. 1639.
The Indian Self-Determination and Education Assistance Act, referred to in pars. (25) and (26), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. Section 4 of the Act was classified to section 450b of this title prior to editorial reclassification as section 5304 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
Subsection (g) hereof, referred to in par. (28), was redesignated par. (27) of this section by section 10221(a) of Pub. L. 111–148.
Subsection (c)(1) through (4) of this section, referred to in par. (28), was redesignated par. (13)(A) to (D) of this section by section 10221(a) of Pub. L. 111–148.

Codification
Amendment by Pub. L. 111–148 is based on section 104 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 substituted “In this chapter:” for “For purposes of this chapter—” in introductory provisions, redesignated pars. in subsecs. (c), (j), (k), and (l) as subpars. and realigned margins, redesignated subsecs. (a) to (q) as pars. (17), (18), (13), (14), (26), (28), (27), (29), (1), (20), (11), (7), (19), (10), (21), (8), and (9), respectively, and realigned margins, struck out former pars. (7), (9), (11), (20), and (26), as so redesignated, added pars. (2) to (7), (9), (11), (12), (15), (16), (20), and (22) to (26), arranged pars. in numerical order, and inserted heading and “The term” after each par. designation. Prior to amendment, pars. (7), (9), (11), (20), and (26), as so redesignated, defined disease prevention, FAS, health promotion, service unit, and tribal organization, respectively. Amendment directing redesignation of pars. contained in subsec. (c) as subpars. was executed by redesignating pars. (1) to (4) as subpars. (A) to (D), respectively, as the probable intent of Congress. Amendment directing the striking of paragraph “(12) (as redesignated by paragraph (3))” could not be executed because there was no par. (12) redesignated by par. (3).
1996—Subsec. (n). Pub. L. 104–313 inserted “allopathic medicine,” before “family medicine” and substituted “an allied health profession, or any other health profession” for “and allied health professions”.
1992—Subsec. (c). Pub. L. 102–573, § 902(1), substituted “sections 1612 and 1613 of this title” for “sections 1612, 1613, and 1621(c)(5) of this title”.
Subsecs. (m) to (q). Pub. L. 102–573, § 3(c), added subsecs. (m) to (q).
1988—Subsec. (h). Pub. L. 100–713, § 502, inserted “urban” after “governed by an”.
Subsec. (i). Pub. L. 100–713, § 201(b), added subsec. (i) and struck out former subsec. (i) which defined “rural Indian”.
Subsec. (j). Pub. L. 100–713, § 201(b), added subsec. (j) and struck out former subsec. (j) which defined “rural community”.
Subsec. (k). Pub. L. 100–713, §§ 201(b), 203(b), added subsec. (k) and struck out former subsec. (k) which defined “rural Indian organization”.
Subsec. (l). Pub. L. 100–713, § 203(b), added subsec. (l).
1980—Subsec. (a). Pub. L. 96–537, § 2(a), substituted “Secretary of Health and Human Services” for “Secretary of Health, Education, and Welfare”.
Subsec. (h). Pub. L. 96–537, § 2(b), substituted “governed by an Indian controlled board of directors” for “composed of urban Indians”.
Subsecs. (i) to (k). Pub. L. 96–537, § 2(c), added subsecs. (i) to (k).




SUBCHAPTER I—INDIAN HEALTH PROFESSIONAL PERSONNEL
§ 1611. Congressional statement of purpose
The purpose of this subchapter is to increase the number of Indians entering the health professions and to assure an adequate supply of health professionals to the Service, Indian tribes, tribal organizations, and urban Indian organizations involved in the provision of health care to Indian people.
(Pub. L. 94–437, title I, § 101, Sept. 30, 1976, 90 Stat. 1402; Pub. L. 102–573, title I, § 101, Oct. 29, 1992, 106 Stat. 4530.)

Editorial Notes
Amendments1992—Pub. L. 102–573 amended section generally. Prior to amendment, section read as follows: “The purpose of this subchapter is to augment the inadequate number of health professionals serving Indians and remove the multiple barriers to the entrance of health professionals into the Service and private practice among Indians.”

Statutory Notes and Related Subsidiaries
Advisory Panel and Report on Recruitment and RetentionPub. L. 100–713, title I, § 110, Nov. 23, 1988, 102 Stat. 4800, directed Secretary of Health and Human Services to establish an advisory panel composed of 10 physicians or other health professionals who are employees of, or assigned to, the Indian Health Service, 3 representatives of tribal health boards, and 1 representative of an urban health care organization, such advisory panel to conduct an investigation of (1) administrative policies and regulatory procedures which impede recruitment or retention of physicians and other health professionals by Indian Health Service, and (2) regulatory changes necessary to establish pay grades for health professionals employed by, or assigned to, the Service that correspond to the pay grades established for positions provided under 38 U.S.C. 4103 and 4104 and costs associated with establishing such pay grades, and, no later than the date that is 18 months after Nov. 23, 1988, to submit to Congress a report on the investigation, together with any recommendations for administrative or legislative changes in existing law, practices, or procedures.



§ 1612. Health professions recruitment program for Indians(a) Grants for education and trainingThe Secretary, acting through the Service, shall make grants to public or nonprofit private health or educational entities or Indian tribes or tribal organizations to assist such entities in meeting the costs of—(1) identifying Indians with a potential for education or training in the health professions and encouraging and assisting them—(A) to enroll in courses of study in such health professions; or

(B) if they are not qualified to enroll in any such courses of study, to undertake such postsecondary education or training as may be required to qualify them for enrollment;


(2) publicizing existing sources of financial aid available to Indians enrolled in any course of study referred to in paragraph (1) of this subsection or who are undertaking training necessary to qualify them to enroll in any such course of study; or

(3) establishing other programs which the Secretary determines will enhance and facilitate the enrollment of Indians in, and the subsequent pursuit and completion by them of, courses of study referred to in paragraph (1) of this subsection.


(b) Application for grant; submittal and approval; preference; payment(1) No grant may be made under this section unless an application therefor has been submitted to, and approved by, the Secretary. Such application shall be in such form, submitted in such manner, and contain such information, as the Secretary shall by regulation prescribe. The Secretary shall give a preference to applications submitted by Indian tribes or tribal organizations.

(2) The amount of any grant under this section shall be determined by the Secretary. Payments pursuant to grants under this section may be made in advance or by way of reimbursement, and at such intervals and on such conditions as the Secretary finds necessary.


(Pub. L. 94–437, title I, § 102, Sept. 30, 1976, 90 Stat. 1402; Pub. L. 96–537, § 3(a), Dec. 17, 1980, 94 Stat. 3173; Pub. L. 100–713, title I, § 101, Nov. 23, 1988, 102 Stat. 4785; Pub. L. 102–573, title I, §§ 102(a), 117(b)(1), title IX, § 902(2)(A), Oct. 29, 1992, 106 Stat. 4530, 4544, 4591.)

Editorial Notes
Amendments1992—Subsec. (a)(1). Pub. L. 102–573, § 102(a)(1), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “identifying Indians with a potential for education or training in the health professions and encouraging and assisting them (A) to enroll in schools of medicine, osteopathy, dentistry, veterinary medicine, optometry, podiatry, pharmacy, public health, nursing, or allied health professions; or (B), if they are not qualified to enroll in any such school, to undertake such post-secondary education or training as may be required to qualify them for enrollment;”.
Subsec. (a)(2). Pub. L. 102–573, § 102(a)(2), substituted “course of study” for “school” in two places and “paragraph (1)” for “clause (1)(A)”.
Subsec. (a)(3). Pub. L. 102–573, § 102(a)(3), substituted “enrollment of Indians in, and the subsequent pursuit and completion by them of, courses of study referred to in paragraph (1) of this subsection” for “enrollment of Indians, and the subsequent pursuit and completion by them of courses of study, in any school referred to in clause (1)(A) of this subsection”.
Subsec. (b)(1). Pub. L. 102–573, § 902(2)(A), substituted “prescribe. The Secretary shall” for “: Provided, That the Secretary shall”.
Subsec. (c). Pub. L. 102–573, § 117(b)(1), struck out subsec. (c) which authorized appropriations for fiscal years 1989 to 1992.
1988—Subsec. (c). Pub. L. 100–713 amended subsec. (c) generally. Prior to amendment, subsec. (c) read as follows: “For the purpose of making payments pursuant to grants under this section, there are authorized to be appropriated $900,000 for fiscal year 1978, $1,500,000 for fiscal year 1979, and $1,800,000 for fiscal year 1980. There are authorized to be appropriated to carry out this section $2,300,000 for the fiscal year ending September 30, 1981, $2,600,000 for the fiscal year ending September 30, 1982, $3,000,000 for the fiscal year ending September 30, 1983, and $3,500,000 for the fiscal year ending September 30, 1984.”
1980—Subsec. (c). Pub. L. 96–537 substituted provisions authorizing appropriation of specific amounts for fiscal years ending Sept. 30, 1981, Sept. 30, 1982, Sept. 30, 1983, and Sept. 30, 1984, for provisions authorizing appropriation of such amounts as may be specifically authorized by an act enacted after Sept. 30, 1976.



§ 1613. Health professions preparatory scholarship program for Indians(a) RequirementsThe Secretary, acting through the Service, shall make scholarship grants to Indians who—(1) have successfully completed their high school education or high school equivalency; and

(2) have demonstrated the capability to successfully complete courses of study in the health professions.


(b) Purposes and duration of grants; preprofessional and pregraduate educationScholarship grants made pursuant to this section shall be for the following purposes:(1) Compensatory preprofessional education of any grantee, such scholarship not to exceed two years on a full-time basis (or the part-time equivalent thereof, as determined by the Secretary).

(2) Pregraduate education of any grantee leading to a baccalaureate degree in an approved course of study preparatory to a field of study in a health profession, such scholarship not to exceed 4 years (or the part-time equivalent thereof, as determined by the Secretary).


(c) Covered expensesScholarship grants made under this section may cover costs of tuition, books, transportation, board, and other necessary related expenses of a grantee while attending school.


(d) Basis for denial of assistanceThe Secretary shall not deny scholarship assistance to an eligible applicant under this section solely on the basis of the applicant’s scholastic achievement if such applicant has been admitted to, or maintained good standing at, an accredited institution.


(e) Eligibility for assistance under other Federal programsThe Secretary shall not deny scholarship assistance to an eligible applicant under this section solely by reason of such applicant’s eligibility for assistance or benefits under any other Federal program.


(Pub. L. 94–437, title I, § 103, Sept. 30, 1976, 90 Stat. 1403; Pub. L. 96–537, § 3(b), Dec. 17, 1980, 94 Stat. 3174; Pub. L. 100–713, title I, § 102, Nov. 23, 1988, 102 Stat. 4785; Pub. L. 102–573, title I, § 102(b), Oct. 29, 1992, 106 Stat. 4530.)

Editorial Notes
Amendments1992—Subsec. (a)(2). Pub. L. 102–573, § 102(b)(1), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “have demonstrated the capability to successfully complete courses of study in schools of medicine, osteopathy, dentistry, veterinary medicine, optometry, podiatry, pharmacy, public health, nursing, or allied health professions.”
Subsec. (b)(1). Pub. L. 102–573, § 102(b)(2), inserted before period at end “on a full-time basis (or the part-time equivalent thereof, as determined by the Secretary)”.
Subsec. (b)(2). Pub. L. 102–573, § 102(b)(3), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “Pregraduate education of any grantee leading to a baccalaureate degree in an approved premedicine, predentistry, preoste­opathy, preveterinary medicine, preoptom­etry, or prepodiatry curriculum, such scholarship not to exceed four years.”
Subsec. (c). Pub. L. 102–573, § 102(b)(4), struck out “full time” after “while attending school”.
Subsec. (e). Pub. L. 102–573, § 102(b)(5), amended subsec. (e) generally. Prior to amendment, subsec. (e) read as follows: “There are authorized to be appropriated for the purpose of carrying out the provisions of this section—
“(1) $3,000,000 for fiscal year 1989,
“(2) $3,700,000 for fiscal year 1990,
“(3) $4,400,000 for fiscal year 1991, and
“(4) $5,100,000 for fiscal year 1992.”
1988—Subsec. (c). Pub. L. 100–713, § 102(b), inserted “of a grantee while attending school full time” after “expenses”.
Subsecs. (d), (e). Pub. L. 100–713, § 102(a), added subsecs. (d) and (e) and struck out former subsec. (d) which read as follows: “There are authorized to be appropriated for the purpose of this section: $800,000 for fiscal year 1978, $1,000,000 for fiscal year 1979, and $1,300,000 for fiscal year 1980. There are authorized to be appropriated to carry out this section $3,510,000 for the fiscal year ending September 30, 1981, $4,000,000 for the fiscal year ending September 30, 1982, $4,620,000 for the fiscal year ending September 30, 1983, and $5,300,000 for the fiscal year ending September 30, 1984.”
1980—Subsec. (b). Pub. L. 96–537, § 3(b)(1), substituted provisions specifying in pars. (1) and (2), purposes for which scholarship grants could be made, for provisions that the scholarship grant shall be for a period not to exceed two academic years, which years shall be for compensatory preprofessional education of the grantee.
Subsec. (d). Pub. L. 96–537, § 3(b)(2), substituted provisions authorizing appropriation of specific amounts for fiscal years ending Sept. 30, 1981, Sept. 30, 1982, Sept. 30, 1983, and Sept. 30, 1984, for provisions authorizing appropriations of such amounts as may be specifically authorized by an act enacted after Sept. 30, 1976.



§ 1613a. Indian health professions scholarships(a) General authorityIn order to provide health professionals to Indians, Indian tribes, tribal organizations, and urban Indian organizations, the Secretary, acting through the Service and in accordance with this section, shall make scholarship grants to Indians who are enrolled full or part time in appropriately accredited schools and pursuing courses of study in the health professions. Such scholarships shall be designated Indian Health Scholarships and shall be made in accordance with section 254l of title 42, except as provided in subsection (b) of this section.


(b) Recipients; active duty service obligation(1) The Secretary, acting through the Service, shall determine who shall receive scholarships under subsection (a) and shall determine the distribution of such scholarships among such health professions on the basis of the relative needs of Indians for additional service in such health professions.

(2) An individual shall be eligible for a scholarship under subsection (a) in any year in which such individual is enrolled full or part time in a course of study referred to in subsection (a) of this section.

(3)(A) The active duty service obligation under a written contract with the Secretary under section 254l of title 42 that an individual has entered into under that section shall, if that individual is a recipient of an Indian Health Scholarship, be met in full-time practice, by service—(i) in the Indian Health Service;

(ii) in a program conducted under a contract entered into under the Indian Self-Determination Act [25 U.S.C. 5321 et seq.];

(iii) in a program assisted under subchapter IV of this chapter; 11 So in original. Probably should be followed by “or”.

(iv) in the private practice of the applicable profession if, as determined by the Secretary, in accordance with guidelines promulgated by the Secretary, such practice is situated in a physician or other health professional shortage area and addresses the health care needs of a substantial number of Indians; or 22 So in original. The “; or” probably should be a period.


(B) At the request of any individual who has entered into a contract referred to in subparagraph (A) and who receives a degree in medicine (including osteopathic or allopathic medicine), dentistry, optometry, podiatry, or pharmacy, the Secretary shall defer the active duty service obligation of that individual under that contract, in order that such individual may complete any internship, residency, or other advanced clinical training that is required for the practice of that health profession, for an appropriate period (in years, as determined by the Secretary), subject to the following conditions:(i) No period of internship, residency, or other advanced clinical training shall be counted as satisfying any period of obligated service that is required under this section.

(ii) The active duty service obligation of that individual shall commence not later than 90 days after the completion of that advanced clinical training (or by a date specified by the Secretary).

(iii) The active duty service obligation will be served in the health profession of that individual, in a manner consistent with clauses (i) through (v) of subparagraph (A).


(C) A recipient of an Indian Health Scholarship may, at the election of the recipient, meet the active duty service obligation described in subparagraph (A) by service in a program specified in that subparagraph that—(i) is located on the reservation of the tribe in which the recipient is enrolled; or

(ii) serves the tribe in which the recipient is enrolled.


(D) Subject to subparagraph (C), the Secretary, in making assignments of Indian Health Scholarship recipients required to meet the active duty service obligation described in subparagraph (A), shall give priority to assigning individuals to service in those programs specified in subparagraph (A) that have a need for health professionals to provide health care services as a result of individuals having breached contracts entered into under this section.


(4) In the case of an individual receiving a scholarship under this section who is enrolled part time in an approved course of study—(A) such scholarship shall be for a period of years not to exceed the part-time equivalent of 4 years, as determined by the Secretary;

(B) the period of obligated service described in paragraph (3)(A) shall be equal to the greater of—(i) the part-time equivalent of one year for each year for which the individual was provided a scholarship (as determined by the Secretary); or

(ii) two years; and


(C) the amount of the monthly stipend specified in section 254l(g)(1)(B) of title 42 shall be reduced pro rata (as determined by the Secretary) based on the number of hours such student is enrolled.


(5)(A) An individual who has, on or after October 29, 1992, entered into a written contract with the Secretary under this section and who—(i) fails to maintain an acceptable level of academic standing in the educational institution in which he is enrolled (such level determined by the educational institution under regulations of the Secretary),

(ii) is dismissed from such educational institution for disciplinary reasons,

(iii) voluntarily terminates the training in such an educational institution for which he is provided a scholarship under such contract before the completion of such training, or

(iv) fails to accept payment, or instructs the educational institution in which he is enrolled not to accept payment, in whole or in part, of a scholarship under such contract,

in lieu of any service obligation arising under such contract, shall be liable to the United States for the amount which has been paid to him, or on his behalf, under the contract.

(B) If for any reason not specified in subparagraph (A) an individual breaches his written contract by failing either to begin such individual’s service obligation under this section or to complete such service obligation, the United States shall be entitled to recover from the individual an amount determined in accordance with the formula specified in subsection (l) of section 1616a of this title in the manner provided for in such subsection.

(C) Upon the death of an individual who receives an Indian Health Scholarship, any obligation of that individual for service or payment that relates to that scholarship shall be canceled.

(D) The Secretary shall provide for the partial or total waiver or suspension of any obligation of service or payment of a recipient of an Indian Health Scholarship if the Secretary determines that—(i) it is not possible for the recipient to meet that obligation or make that payment;

(ii) requiring that recipient to meet that obligation or make that payment would result in extreme hardship to the recipient; or

(iii) the enforcement of the requirement to meet the obligation or make the payment would be unconscionable.


(E) Notwithstanding any other provision of law, in any case of extreme hardship or for other good cause shown, the Secretary may waive, in whole or in part, the right of the United States to recover funds made available under this section.

(F) Notwithstanding any other provision of law, with respect to a recipient of an Indian Health Scholarship, no obligation for payment may be released by a discharge in bankruptcy under title 11, unless that discharge is granted after the expiration of the 5-year period beginning on the initial date on which that payment is due, and only if the bankruptcy court finds that the nondischarge of the obligation would be unconscionable.



(c) Placement OfficeThe Secretary shall, acting through the Service, establish a Placement Office to develop and implement a national policy for the placement, to available vacancies within the Service, of Indian Health Scholarship recipients required to meet the active duty service obligation prescribed under section 254m of title 42 without regard to any competitive personnel system, agency personnel limitation, or Indian preference policy.


(Pub. L. 94–437, title I, § 104, as added Pub. L. 100–713, title I, § 104(a), Nov. 23, 1988, 102 Stat. 4786; amended Pub. L. 102–573, title I, §§ 102(c), 103, Oct. 29, 1992, 106 Stat. 4531, 4532; Pub. L. 104–313, § 2(b), Oct. 19, 1996, 110 Stat. 3820.)

Editorial Notes

References in TextThe Indian Self-Determination Act, referred to in subsec. (b)(3)(A)(ii), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Prior ProvisionsA prior section 104 of Pub. L. 94–437, title I, Sept. 30, 1976, 90 Stat. 1403, amended former section 234 of Title 42, The Public Health and Welfare.

Amendments1996—Subsec. (b)(3)(A). Pub. L. 104–313, § 2(b)(1)(A), substituted “The active duty service obligation under a written contract with the Secretary under section 254l of title 42 that an individual has entered into under that section shall, if that individual is a recipient of an Indian Health Scholarship, be met in full-time practice, by service—” for “The active duty service obligation prescribed under section 254m of title 42 shall be met by a  recipient  of  an  Indian  Health  Scholarship  by service—” in introductory provisions, struck out “or” at end of cl. (iii), and substituted “; or” for period at end of cl. (iv).
Subsec. (b)(3)(B). Pub. L. 104–313, § 2(b)(1)(C), added subpar. (B). Former subpar. (B) redesignated (C).
Subsec. (b)(3)(C). Pub. L. 104–313, § 2(b)(1)(D), substituted “described in subparagraph (A) by service in a program specified in that subparagraph” for “prescribed under section 254m of title 42 by service in a program specified in subparagraph (A)”.
Pub. L. 104–313, § 2(b)(1)(B), redesignated subpar. (B) as (C). Former subpar. (C) redesignated (D).
Subsec. (b)(3)(D). Pub. L. 104–313, § 2(b)(1)(E), substituted “Subject to subparagraph (C),” for “Subject to subparagraph (B),” and “described in subparagraph (A)” for “prescribed under section 254m of title 42”.
Pub. L. 104–313, § 2(b)(1)(B), redesignated subpar. (C) as (D).
Subsec. (b)(4)(B). Pub. L. 104–313, § 2(b)(2)(A), substituted “the period of obligated service described in paragraph (3)(A) shall be equal to the greater of—” for “the period of obligated service specified in section 254l(f)(1)(B)(iv) of title 42 shall be equal to the greater of—” in introductory provisions.
Subsec. (b)(4)(C). Pub. L. 104–313, § 2(b)(2)(B), made technical amendment to reference in original act which appears in text as reference to section 254l(g)(1)(B) of title 42.
Subsec. (b)(5)(C) to (F). Pub. L. 104–313, § 2(b)(3), added subpars. (C) to (F).
1992—Subsec. (a). Pub. L. 102–573, § 102(c)(1)(C), substituted “accredited schools and pursuing courses of study in the health professions” for “accredited schools of medicine, osteopathy, podiatry, psychology, dentistry, environmental health and engineering, nursing, optometry, public health, allied health professions, and social work”.
Pub. L. 102–573, § 102(c)(1)(A), (B), substituted “Indians, Indian tribes, tribal organizations, and urban Indian organizations” for “Indian communities” and “full or part time” for “full time”.
Subsec. (b)(2). Pub. L. 102–573, § 102(c)(2)(A), substituted “full or part time” for “full time” and “course of study” for “health profession school”.
Subsec. (b)(3). Pub. L. 102–573, § 102(c)(2)(B), designated existing provisions as subpar. (A), redesignated former subpars. (A) to (D) as cls. (i) to (iv), respectively, and added subpars. (B) and (C).
Subsec. (b)(4). Pub. L. 102–573, § 102(c)(2)(C), added par. (4).
Subsec. (b)(5). Pub. L. 102–573, § 103, added par. (5).
Subsec. (c). Pub. L. 102–573, § 102(c)(3), amended subsec. (c) generally. Prior to amendment, subsec. (c) read as follows: “For purposes of this section, the term ‘Indian’ has the same meaning given that term by subsection (c) of section 1603 of this title, including all individuals described in clauses (1) through (4) of that subsection.”
Subsec. (d). Pub. L. 102–573, § 102(c)(4), struck out subsec. (d) which authorized appropriations for fiscal years 1989 to 1992.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentPub. L. 102–573, title I, § 102(d), Oct. 29, 1992, 106 Stat. 4532, provided that: “The amendments made by subsection (c)(1)(C) and subsection (c)(2)(B) [amending this section] shall apply with respect to scholarships granted under section 104 of the Indian Health Care Improvement Act [this section] after the date of the enactment of this Act [Oct. 29, 1992].”




§ 1614. Indian health service extern programs(a) Employment of scholarship grantees during non­academic periodsAny individual who receives a scholarship grant pursuant to section 1613a of this title shall be entitled to employment in the Service during any nonacademic period of the year. Periods of employment pursuant to this subsection shall not be counted in determining the fulfillment of the service obligation incurred as a condition of the scholarship grant.


(b) Employment of medical and other students during nonacademic periodsAny individual enrolled in a course of study in the health professions may be employed by the Service during any nonacademic period of the year. Any such employment shall not exceed one hundred and twenty days during any calendar year.


(c) Employment without regard to competitive personnel system or agency personnel limitation; compensationAny employment pursuant to this section shall be made without regard to any competitive personnel system or agency personnel limitation and to a position which will enable the individual so employed to receive practical experience in the health profession in which he or she is engaged in study. Any individual so employed shall receive payment for his or her services comparable to the salary he or she would receive if he or she were employed in the competitive system. Any individual so employed shall not be counted against any employment ceiling affecting the Service or the Department of Health and Human Services.


(Pub. L. 94–437, title I, § 105, Sept. 30, 1976, 90 Stat. 1404; Pub. L. 95–83, title III, § 307(n)(2), Aug. 1, 1977, 91 Stat. 393; Pub. L. 96–537, § 3(c), Dec. 17, 1980, 94 Stat. 3174; Pub. L. 100–713, title I, § 103, Nov. 23, 1988, 102 Stat. 4786; Pub. L. 102–573, title I, §§ 102(e), 117(b)(2), title IX, § 902(2)(B), Oct. 29, 1992, 106 Stat. 4532, 4544, 4591.)

Editorial Notes
Amendments1992—Subsec. (a). Pub. L. 102–573, § 102(e)(1), substituted “section 1613a of this title” for “section 254r of title 42”.
Subsec. (b). Pub. L. 102–573, § 102(e)(2), substituted “course of study in the health professions” for “school of medicine, osteopathy, dentistry, veterinary medicine, optometry, podiatry, pharmacy, public health, nursing, or allied health professions”.
Subsec. (c). Pub. L. 102–573, § 902(2)(B), substituted “Department of Health and Human Services” for “Department of Health, Education, and Welfare”.
Subsec. (d). Pub. L. 102–573, § 117(b)(2), struck out subsec. (d) which authorized appropriations for fiscal years 1989 to 1992.
1988—Subsec. (d). Pub. L. 100–713 amended subsec. (d) generally. Prior to amendment, subsec. (d) read as follows: “There are authorized to be appropriated for the purpose of this section: $600,000 for fiscal year 1978, $800,000 for fiscal year 1979, and $1,000,000 for fiscal year 1980. There are authorized to be appropriated to carry out this section $990,000 for the fiscal year ending September 30, 1981, $1,140,000 for the fiscal year ending September 30, 1982, $1,310,000 for the fiscal year ending September 30, 1983, and $1,510,000 for the fiscal year ending September 30, 1984.”
1980—Subsec. (d). Pub. L. 96–537 substituted provisions authorizing appropriations of specific amounts for fiscal years ending Sept. 30, 1981, Sept. 30, 1982, Sept. 30, 1983, and Sept. 30, 1984, for provisions authorizing appropriation of such amounts as may be specifically authorized by an act enacted after Sept. 30, 1976.
1977—Subsec. (a). Pub. L. 95–83 substituted reference to “section 294y–1 of title 42” for reference to “section 104” meaning section 104 of Pub. L. 94–437, which added section 234(i)(2) of Title 42, The Public Health and Welfare.



§ 1615. Continuing education allowances
In order to encourage scholarship and stipend recipients under sections 1613a, 1614, and 1616h of this title and health professionals, including community health representatives and emergency medical technicians, to join or continue in an Indian health program and to provide services in the rural and remote areas in which a significant portion of Indians reside, the Secretary, acting through the Service, may—(1) provide programs or allowances to transition into an Indian health program, including licensing, board or certification examination assistance, and technical assistance in fulfilling service obligations under sections 1613a, 1614, and 1616h of this title; and

(2) provide programs or allowances to health professionals employed in an Indian health program to enable those professionals, for a period of time each year prescribed by regulation of the Secretary, to take leave of the duty stations of the professionals for professional consultation, management, leadership, and refresher training courses.

(Pub. L. 94–437, title I, § 106, Sept. 30, 1976, 90 Stat. 1404; Pub. L. 100–713, title I, § 105, Nov. 23, 1988, 102 Stat. 4787; Pub. L. 102–573, title I, §§ 104(a), 115, Oct. 29, 1992, 106 Stat. 4533, 4543; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Amendment by Pub. L. 111–148 is based on section 134(c) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, section related to discretionary allowances to health professionals employed in the Service to take leave for professional consultation and refresher training courses and included a limitation on use of appropriations to establish postdoctoral training programs for health professionals.
1992—Subsec. (a). Pub. L. 102–573, § 104(a), inserted “nurses,” after “physicians, dentists,”.
Subsec. (b). Pub. L. 102–573, § 115, amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “There are authorized to be appropriated for the purpose of carrying out the provisions of this section—
“(1) $500,000 for fiscal year 1989,
“(2) $526,300 for fiscal year 1990,
“(3) $553,800 for fiscal year 1991, and
“(4) $582,500 for fiscal year 1992.”
1988—Subsec. (b). Pub. L. 100–713 amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “There are authorized to be appropriated for the purpose of this section: $100,000 for fiscal year 1978, $200,000 for fiscal year 1979, and $250,000 for fiscal year 1980. For fiscal years 1981, 1982, 1983, and 1984 there are authorized to be appropriated for the purpose of this section such sums as may be specifically authorized by an Act enacted after this chapter.”



§ 1616. Community Health Representative Program(a) Under the authority of section 13 of this title, the Secretary shall maintain a Community Health Representative Program under which the Service—(1) provides for the training of Indians as health paraprofessionals, and

(2) uses such paraprofessionals in the provision of health care, health promotion, and disease prevention services to Indian communities.


(b) The Secretary, acting through the Community Health Representative Program of the Service, shall—(1) provide a high standard of training for paraprofessionals to Community Health Representatives to ensure that the Community Health Representatives provide quality health care, health promotion, and disease prevention services to the Indian communities served by such Program,

(2) in order to provide such training, develop and maintain a curriculum that—(A) combines education in the theory of health care with supervised practical experience in the provision of health care, and

(B) provides instruction and practical experience in health promotion and disease prevention activities, with appropriate consideration given to lifestyle factors that have an impact on Indian health status, such as alcoholism, family dysfunction, and poverty,


(3) maintain a system which identifies the needs of Community Health Representatives for continuing education in health care, health promotion, and disease prevention and maintain programs that meet the needs for such continuing education,

(4) maintain a system that provides close supervision of Community Health Representatives,

(5) maintain a system under which the work of Community Health Representatives is reviewed and evaluated, and

(6) promote traditional health care practices of the Indian tribes served consistent with the Service standards for the provision of health care, health promotion, and disease prevention.


(Pub. L. 94–437, title I, § 107, as added Pub. L. 100–713, title I, § 107, Nov. 23, 1988, 102 Stat. 4788; amended Pub. L. 102–573, title I, § 105, Oct. 29, 1992, 106 Stat. 4535.)

Editorial Notes
Amendments1992—Subsec. (b)(2). Pub. L. 102–573, § 105(1), inserted “and maintain” in introductory provisions.
Subsec. (b)(2)(B). Pub. L. 102–573, § 105(2), inserted at end “with appropriate consideration given to lifestyle factors that have an impact on Indian health status, such as alcoholism, family dysfunction, and poverty,”.
Subsec. (b)(3). Pub. L. 102–573, § 105(3), substituted “maintain” for “develop” in two places.
Subsec. (b)(4). Pub. L. 102–573, § 105(4), struck out “develop and” before “maintain”.
Subsec. (b)(5). Pub. L. 102–573, § 105(3), substituted “maintain” for “develop”.



§ 1616a. Indian Health Service Loan Repayment Program(a) Establishment(1) The Secretary, acting through the Service, shall establish a program to be known as the Indian Health Service Loan Repayment Program (hereinafter referred to as the “Loan Repayment Program”) in order to assure an adequate supply of trained health professionals necessary to maintain accreditation of, and provide health care services to Indians through, Indian health programs.

(2) For the purposes of this section—(A) the term “Indian health program” means any health program or facility funded, in whole or part, by the Service for the benefit of Indians and administered—(i) directly by the Service;

(ii) by any Indian tribe or tribal or Indian organization pursuant to a contract under—(I) the Indian Self-Determination Act [25 U.S.C. 5321 et seq.], or

(II) section 23 of the Act of April 30, 1908 11 See References in Text note below. (25 U.S.C. 47), popularly known as the “Buy-Indian” Act; or


(iii) by an urban Indian organization pursuant to subchapter IV of this chapter; and


(B) the term “State” has the same meaning given such term in section 254d(i)(4) 1 of title 42.



(b) EligibilityTo be eligible to participate in the Loan Repayment Program, an individual must—(1)(A) be enrolled—(i) in a course of study or program in an accredited institution, as determined by the Secretary, within any State and be scheduled to complete such course of study in the same year such individual applies to participate in such program; or

(ii) in an approved graduate training program in a health profession; or


(B) have—(i) a degree in a health profession; and

(ii) a license to practice a health profession in a State;



(2)(A) be eligible for, or hold, an appointment as a commissioned officer in the Regular or Reserve Corps 22 See Change of Name note below. of the Public Health Service;

(B) be eligible for selection for civilian service in the Regular or Reserve Corps 2 of the Public Health Service;

(C) meet the professional standards for civil service employment in the Indian Health Service; or

(D) be employed in an Indian health program without a service obligation; and


(3) submit to the Secretary an application for a contract described in subsection (f).


(c) Application and contract forms(1) In disseminating application forms and contract forms to individuals desiring to participate in the Loan Repayment Program, the Secretary shall include with such forms a fair summary of the rights and liabilities of an individual whose application is approved (and whose contract is accepted) by the Secretary, including in the summary a clear explanation of the damages to which the United States is entitled under subsection (l) in the case of the individual’s breach of the contract. The Secretary shall provide such individuals with sufficient information regarding the advantages and disadvantages of service as a commissioned officer in the Regular or Reserve Corps 2 of the Public Health Service or a civilian employee of the Indian Health Service to enable the individual to make a decision on an informed basis.

(2) The application form, contract form, and all other information furnished by the Secretary under this section shall be written in a manner calculated to be understood by the average individual applying to participate in the Loan Repayment Program.

(3) The Secretary shall make such application forms, contract forms, and other information available to individuals desiring to participate in the Loan Repayment Program on a date sufficiently early to ensure that such individuals have adequate time to carefully review and evaluate such forms and information.


(d) Vacancies; priority(1) Consistent with paragraph (3), the Secretary, acting through the Service and in accordance with subsection (k), shall annually—(A) identify the positions in each Indian health program for which there is a need or a vacancy, and

(B) rank those positions in order of priority.


(2) Consistent with the priority determined under paragraph (1), the Secretary, in determining which applications under the Loan Repayment Program to approve (and which contracts to accept), shall give priority to applications made by—(A) Indians; and

(B) individuals recruited through the efforts of Indian tribes or tribal or Indian organizations.


(3)(A) Subject to subparagraph (B), of the total amounts appropriated for each of the fiscal years 1993, 1994, and 1995 for loan repayment contracts under this section, the Secretary shall provide that—(i) not less than 25 percent be provided to applicants who are nurses, nurse practitioners, or nurse midwives; and

(ii) not less than 10 percent be provided to applicants who are mental health professionals (other than applicants described in clause (i)).


(B) The requirements specified in clause (i) or clause (ii) of subparagraph (A) shall not apply if the Secretary does not receive the number of applications from the individuals described in clause (i) or clause (ii), respectively, necessary to meet such requirements.



(e) Approval(1) An individual becomes a participant in the Loan Repayment Program only upon the Secretary and the individual entering into a written contract described in subsection (f).

(2) The Secretary shall provide written notice to an individual promptly on—(A) the Secretary’s approving, under paragraph (1), of the individual’s participation in the Loan Repayment Program, including extensions resulting in an aggregate period of obligated service in excess of 4 years; or

(B) the Secretary’s disapproving an individual’s participation in such Program.



(f) Contract termsThe written contract referred to in this section between the Secretary and an individual shall contain—(1) an agreement under which—(A) subject to paragraph (3), the Secretary agrees—(i) to pay loans on behalf of the individual in accordance with the provisions of this section, and

(ii) to accept (subject to the availability of appropriated funds for carrying out this section) the individual into the Service or place the individual with a tribe or Indian organization as provided in subparagraph (B)(iii), and


(B) subject to paragraph (3), the individual agrees—(i) to accept loan payments on behalf of the individual;

(ii) in the case of an individual described in subsection (b)(1)—(I) to maintain enrollment in a course of study or training described in subsection (b)(1)(A) until the individual completes the course of study or training, and

(II) while enrolled in such course of study or training, to maintain an acceptable level of academic standing (as determined under regulations of the Secretary by the educational institution offering such course of study or training);


(iii) to serve for a time period (hereinafter in this section referred to as the “period of obligated service”) equal to 2 years or such longer period as the individual may agree to serve in the full-time clinical practice of such individual’s profession in an Indian health program to which the individual may be assigned by the Secretary;



(2) a provision permitting the Secretary to extend for such longer additional periods, as the individual may agree to, the period of obligated service agreed to by the individual under paragraph (1)(B)(iii);

(3) a provision that any financial obligation of the United States arising out of a contract entered into under this section and any obligation of the individual which is conditioned thereon is contingent upon funds being appropriated for loan repayments under this section;

(4) a statement of the damages to which the United States is entitled under subsection (l) for the individual’s breach of the contract; and

(5) such other statements of the rights and liabilities of the Secretary and of the individual, not inconsistent with this section.


(g) Loan repayment purposes; maximum amount; tax liability reimbursement; schedule of payments(1) A loan repayment provided for an individual under a written contract under the Loan Repayment Program shall consist of payment, in accordance with paragraph (2), on behalf of the individual of the principal, interest, and related expenses on government and commercial loans received by the individual regarding the undergraduate or graduate education of the individual (or both), which loans were made for—(A) tuition expenses;

(B) all other reasonable educational expenses, including fees, books, and laboratory expenses, incurred by the individual; and

(C) reasonable living expenses as determined by the Secretary.


(2)(A) For each year of obligated service that an individual contracts to serve under subsection (f) the Secretary may pay up to $35,000 (or an amount equal to the amount specified in section 254l–1(g)(2)(A) of title 42) on behalf of the individual for loans described in paragraph (1). In making a determination of the amount to pay for a year of such service by an individual, the Secretary shall consider the extent to which each such determination—(i) affects the ability of the Secretary to maximize the number of contracts that can be provided under the Loan Repayment Program from the amounts appropriated for such contracts;

(ii) provides an incentive to serve in Indian health programs with the greatest shortages of health professionals; and

(iii) provides an incentive with respect to the health professional involved remaining in an Indian health program with such a health professional shortage, and continuing to provide primary health services, after the completion of the period of obligated service under the Loan Repayment Program.


(B) Any arrangement made by the Secretary for the making of loan repayments in accordance with this subsection shall provide that any repayments for a year of obligated service shall be made no later than the end of the fiscal year in which the individual completes such year of service.


(3) For the purpose of providing reimbursements for tax liability resulting from payments under paragraph (2) on behalf of an individual, the Secretary—(A) in addition to such payments, may make payments to the individual in an amount not less than 20 percent and not more than 39 percent of the total amount of loan repayments made for the taxable year involved; and

(B) may make such additional payments as the Secretary determines to be appropriate with respect to such purpose.


(4) The Secretary may enter into an agreement with the holder of any loan for which payments are made under the Loan Repayment Program to establish a schedule for the making of such payments.


(h) Effect on employment ceiling of Department of Health and Human ServicesNotwithstanding any other provision of law, individuals who have entered into written contracts with the Secretary under this section, while undergoing academic training, shall not be counted against any employment ceiling affecting the Department of Health and Human Services.


(i) Recruiting programsThe Secretary shall conduct recruiting programs for the Loan Repayment Program and other health professional programs of the Service at educational institutions training health professionals or specialists identified in subsection (a).


(j) Prohibition of assignment to other government departmentsSection 215 of title 42 shall not apply to individuals during their period of obligated service under the Loan Repayment Program.


(k) Staff needs of health programs administered by Indian tribesThe Secretary, in assigning individuals to serve in Indian health programs pursuant to contracts entered into under this section, shall—(1) ensure that the staffing needs of Indian health programs administered by an Indian tribe or tribal or health organization receive consideration on an equal basis with programs that are administered directly by the Service; and

(2) give priority to assigning individuals to Indian health programs that have a need for health professionals to provide health care services as a result of individuals having breached contracts entered into under this section.


(l) Voluntary termination of study or dismissal from educational institution; collection of damages(1) An individual who has entered into a written contract with the Secretary under this section and who—(A) is enrolled in the final year of a course of study and who—(i) fails to maintain an acceptable level of academic standing in the educational institution in which he is enrolled (such level determined by the educational institution under regulations of the Secretary);

(ii) voluntarily terminates such enrollment; or

(iii) is dismissed from such educational institution before completion of such course of study; or


(B) is enrolled in a graduate training program, fails to complete such training program, and does not receive a waiver from the Secretary under subsection (b)(1)(B)(ii),

shall be liable, in lieu of any service obligation arising under such contract, to the United States for the amount which has been paid on such individual’s behalf under the contract.

(2) If, for any reason not specified in paragraph (1), an individual breaches his written contract under this section by failing either to begin, or complete, such individual’s period of obligated service in accordance with subsection (f), the United States shall be entitled to recover from such individual an amount to be determined in accordance with the following formula:

A=3Z(t-s/t)
in which—
(A) “A” is the amount the United States is entitled to recover;

(B) “Z” is the sum of the amounts paid under this section to, or on behalf of, the individual and the interest on such amounts which would be payable if, at the time the amounts were paid, they were loans bearing interest at the maximum legal prevailing rate, as determined by the Treasurer of the United States;

(C) “t” is the total number of months in the individual’s period of obligated service in accordance with subsection (f); and

(D) “s” is the number of months of such period served by such individual in accordance with this section.

Amounts not paid within such period shall be subject to collection through deductions in Medicare payments pursuant to section 1395ccc of title 42.
(3)(A) Any amount of damages which the United States is entitled to recover under this subsection shall be paid to the United States within the 1-year period beginning on the date of the breach or such longer period beginning on such date as shall be specified by the Secretary.

(B) If damages described in subparagraph (A) are delinquent for 3 months, the Secretary shall, for the purpose of recovering such damages—(i) utilize collection agencies contracted with by the Administrator of the General Services Administration; or

(ii) enter into contracts for the recovery of such damages with collection agencies selected by the Secretary.


(C) Each contract for recovering damages pursuant to this subsection shall provide that the contractor will, not less than once each 6 months, submit to the Secretary a status report on the success of the contractor in collecting such damages. Section 3718 of title 31 shall apply to any such contract to the extent not inconsistent with this subsection.



(m) Cancellation or waiver of obligations; bankruptcy discharge(1) Any obligation of an individual under the Loan Repayment Program for service or payment of damages shall be canceled upon the death of the individual.

(2) The Secretary shall by regulation provide for the partial or total waiver or suspension of any obligation of service or payment by an individual under the Loan Repayment Program whenever compliance by the individual is impossible or would involve extreme hardship to the individual and if enforcement of such obligation with respect to any individual would be unconscionable.

(3) The Secretary may waive, in whole or in part, the rights of the United States to recover amounts under this section in any case of extreme hardship or other good cause shown, as determined by the Secretary.

(4) Any obligation of an individual under the Loan Repayment Program for payment of damages may be released by a discharge in bankruptcy under title 11 only if such discharge is granted after the expiration of the 5-year period beginning on the first date that payment of such damages is required, and only if the bankruptcy court finds that nondischarge of the obligation would be unconscionable.


(n) Annual reportThe Secretary shall submit to the President, for inclusion in each report required to be submitted to the Congress under section 1671 of this title, a report concerning the previous fiscal year which sets forth—(1) the health professional positions maintained by the Service or by tribal or Indian organizations for which recruitment or retention is difficult;

(2) the number of Loan Repayment Program applications filed with respect to each type of health profession;

(3) the number of contracts described in subsection (f) that are entered into with respect to each health profession;

(4) the amount of loan payments made under this section, in total and by health profession;

(5) the number of scholarship grants that are provided under section 1613a of this title with respect to each health profession;

(6) the amount of scholarship grants provided under section 1613a of this title, in total and by health profession;

(7) the number of providers of health care that will be needed by Indian health programs, by location and profession, during the three fiscal years beginning after the date the report is filed; and

(8) the measures the Secretary plans to take to fill the health professional positions maintained by the Service or by tribes or tribal or Indian organizations for which recruitment or retention is difficult.


(Pub. L. 94–437, title I, § 108, as added Pub. L. 100–713, title I, § 108, Nov. 23, 1988, 102 Stat. 4789; amended Pub. L. 102–573, title I, §§ 106(a)–(g)(1), (h), (i), 117(b)(3), title IX, § 902(2)(C), (D), Oct. 29, 1992, 106 Stat. 4535–4537, 4544, 4591.)

Editorial Notes

References in TextThe Indian Self-Determination Act, referred to in subsec. (a)(2)(A)(ii)(I), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
Section 23 of the Act of April 30, 1908, referred to in subsec. (a)(2)(A)(ii)(II), probably should be a reference to section 23 of act June 25, 1910, ch. 431, 36 Stat. 861, which is popularly known as the “Buy Indian Act”, and is classified to section 47 of this title. Act Apr. 30, 1908, ch. 153, 35 Stat. 70, does not contain a section 23 but does have provisions (at 35 Stat. 71) similar to those in section 23 of act June 25, 1910, ch. 431, 36 Stat. 861.
Section 254d(i)(4) of title 42, referred to in subsec. (a)(2)(B), was redesignated section 254d(j)(4) of title 42 by Pub. L. 107–251, title III, § 310(b)(1), Oct. 26, 2002, 116 Stat. 1643.

Amendments1992—Subsec. (a)(1). Pub. L. 102–573, § 106(a)(1), substituted “health professionals” for “physicians, dentists, nurses, nurse practitioners, physician assistants, clinical and counseling psychologists, graduates of schools of public health, graduates of schools of social work, and other health professionals”.
Subsec. (b)(1)(A)(i). Pub. L. 102–573, § 106(a)(2)(A)(i), amended cl. (i) generally. Prior to amendment, cl. (i) read as follows: “as a full-time student in the final year of a course of study or program in an accredited institution, as determined by the Secretary, within any State; or”.
Subsec. (b)(1)(A)(ii). Pub. L. 102–573, § 106(a)(2)(A)(ii), substituted “a health profession” for “medicine, osteopathy, dentistry, or other health profession”.
Subsec. (b)(1)(B). Pub. L. 102–573, § 106(a)(2)(B), in cl. (i), substituted “a degree in a health profession; and” for “a degree in medicine, osteopathy, dentistry, or other health profession;”, redesignated cl. (iii) as (ii) and substituted “a health profession” for “medicine, osteopathy, dentistry, or other health profession”, and struck out former cl. (ii) which read as follows: “completed an approved graduate training program in medicine, osteopathy, dentistry, or other health profession in a State, except that the Secretary may waive the completion requirement of this clause for good cause; and”.
Subsec. (b)(2) to (4). Pub. L. 102–573, § 106(a)(2)(C), inserted “and” at end of par. (2)(D), added par. (3), and struck out former pars. (3) and (4) which read as follows:
“(3) submit an application to participate in the Loan Repayment Program; and
“(4) sign and submit to the Secretary, at the time of submission of such application, a written contract (described in subsection (f) of this section) to accept repayment of educational loans and to serve (in accordance with this section) for the applicable period of obligated service in an Indian health program.”
Subsec. (d)(1). Pub. L. 102–573, § 106(b)(1), substituted “Consistent with paragraph (3), the” for “The”.
Subsec. (d)(1)(A). Pub. L. 102–573, § 902(2)(C), substituted “Indian health” for “Indian Health”.
Subsec. (d)(3). Pub. L. 102–573, § 106(b)(2), added par. (3).
Subsec. (e)(1). Pub. L. 102–573, § 106(c), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “An individual becomes a participant in the Loan Repayment Program only on the Secretary’s approval of the individual’s application submitted under subsection (b)(3) of this section and the Secretary’s acceptance of the contract submitted by the individual under subsection (b)(4) of this section.”
Subsec. (e)(2)(A). Pub. L. 102–573, § 106(d), inserted “, including extensions resulting in an aggregate period of obligated service in excess of 4 years” before “; or”.
Subsec. (g)(1). Pub. L. 102–573, § 106(e), in introductory provisions, substituted “loans received by the individual regarding the undergraduate or graduate education of the individual (or both), which loans were made for” for “loans received by the individual for”.
Subsec. (g)(2)(A). Pub. L. 102–573, § 106(f), amended subpar. (A) generally. Prior to amendment, subpar. (A) read as follows: “Except as provided in subparagraph (B) and paragraph (3), for each year of obligated service for which an individual contracts to serve under subsection (f) of this section, the Secretary may pay up to $25,000 on behalf of the individual for loans described in paragraph (1).”
Subsec. (g)(3). Pub. L. 102–573, § 106(g)(1), amended par. (3) generally. Prior to amendment, par. (3) read as follows: “In addition to payments made under paragraph (2), in any case in which payments on behalf of an individual under the Loan Repayment Program result in an increase in Federal, State, or local income tax liability for such individual, the Secretary may, on the request of such individual, make payments to such individual in a reasonable amount, as determined by the Secretary, to reimburse such individual for all or part of the increased tax liability of the individual.”
Subsec. (i). Pub. L. 102–573, § 902(2)(D), substituted “health professional programs of the Service” for “Service manpower programs”.
Subsec. (k). Pub. L. 102–573, § 106(h), amended subsec. (k) generally. Prior to amendment, subsec. (k) read as follows: “The Secretary shall ensure that the staffing needs of Indian health programs administered by any Indian tribe or tribal or Indian organization receive consideration on an equal basis with programs that are administered directly by the Service.”
Subsec. (n). Pub. L. 102–573, § 106(i), amended subsec. (n) generally. Prior to amendment, subsec. (n) consisted of pars. (1) and (2) requiring submission of annual reports to Congress by the first of March and the first of July of each year.
Subsec. (o). Pub. L. 102–573, § 117(b)(3), struck out subsec. (o) which read as follows: “There are authorized to be appropriated such sums as may be necessary for each fiscal year to carry out the provisions of this section.”

Statutory Notes and Related Subsidiaries

Change of Name
Reference to Reserve Corps of the Public Health Service deemed to be a reference to the Ready Reserve Corps, see section 402(c)(3) of Title 42, The Public Health and Welfare.

Effective Date of 1992 AmendmentPub. L. 102–573, title I, § 106(g)(2), Oct. 29, 1992, 106 Stat. 4537, provided that: “The amendment made by paragraph (1) [amending this section] shall apply only with respect to contracts under section 108 of the Indian Health Care Improvement Act [this section] entered into on or after the date of enactment of this Act [Oct. 29, 1992].”




§ 1616a–1. Scholarship and Loan Repayment Recovery Fund(a) EstablishmentThere is established in the Treasury of the United States a fund to be known as the Indian Health Scholarship and Loan Repayment Recovery Fund (hereafter in this section referred to as the “Fund”). The Fund shall consist of such amounts as may be appropriated to the Fund under subsection (b). Amounts appropriated for the Fund shall remain available until expended.


(b) Authorization of appropriationsFor each fiscal year, there is authorized to be appropriated to the Fund an amount equal to the sum of—(1) the amount collected during the preceding fiscal year by the Federal Government pursuant to—(A) the liability of individuals under subparagraph (A) or (B) of section 1613a(b)(5) of this title for the breach of contracts entered into under section 1613a of this title; and

(B) the liability of individuals under section 1616a(l) of this title for the breach of contracts entered into under section 1616a of this title; and


(2) the aggregate amount of interest accruing during the preceding fiscal year on obligations held in the Fund pursuant to subsection (d) and the amount of proceeds from the sale or redemption of such obligations during such fiscal year.


(c) Use of funds(1) Amounts in the Fund and available pursuant to appropriation Acts may be expended by the Secretary, acting through the Service, to make payments to an Indian tribe or tribal organization administering a health care program pursuant to a contract entered into under the Indian Self-Determination Act [25 U.S.C. 5321 et seq.]—(A) to which a scholarship recipient under section 1613a of this title or a loan repayment program participant under section 1616a of this title has been assigned to meet the obligated service requirements pursuant to 11 So in original. Probably should be “to such”. sections; and

(B) that has a need for a health professional to provide health care services as a result of such recipient or participant having breached the contract entered into under section 1613a of this title or section 1616a of this title.


(2) An Indian tribe or tribal organization receiving payments pursuant to paragraph (1) may expend the payments to recruit and employ, directly or by contract, health professionals to provide health care services.


(d) Investment of excess funds(1) The Secretary of the Treasury shall invest such amounts of the Fund as such Secretary determines are not required to meet current withdrawals from the Fund. Such investments may be made only in interest-bearing obligations of the United States. For such purpose, such obligations may be acquired on original issue at the issue price, or by purchase of outstanding obligations at the market price.

(2) Any obligation acquired by the Fund may be sold by the Secretary of the Treasury at the market price.


(Pub. L. 94–437, title I, § 108A, as added Pub. L. 102–573, title I, § 110, Oct. 29, 1992, 106 Stat. 4538.)

Editorial Notes

References in TextThe Indian Self-Determination Act, referred to in subsec. (c)(1), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.



§ 1616b. Recruitment activities(a) The Secretary may reimburse health professionals seeking positions in the Service, including individuals considering entering into a contract under section 1616a of this title, and their spouses, for actual and reasonable expenses incurred in traveling to and from their places of residence to an area in which they may be assigned for the purpose of evaluating such area with respect to such assignment.

(b) The Secretary, acting through the Service, shall assign one individual in each area office to be responsible on a full-time basis for recruitment activities.

(Pub. L. 94–437, title I, § 109, as added Pub. L. 100–713, title I, § 108, Nov. 23, 1988, 102 Stat. 4794; amended Pub. L. 102–573, title I, § 107, Oct. 29, 1992, 106 Stat. 4538.)

Editorial Notes
Amendments1992—Pub. L. 102–573, § 107(1), substituted “Recruitment activities” for “Travel expenses for recruitment” in section catchline.
Subsec. (b). Pub. L. 102–573, § 107(2), amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “There are authorized to be appropriated $100,000 for each of the fiscal years 1990, 1991, and 1992, for the purpose of carrying out the provisions of this section.”



§ 1616c. Tribal recruitment and retention program(a) Projects funded on competitive basisThe Secretary, acting through the Service, shall fund, on a competitive basis, projects to enable Indian tribes and tribal and Indian organizations to recruit, place, and retain health professionals to meet the staffing needs of Indian health programs (as defined in section 1616a(a)(2) of this title).


(b) Eligibility(1) Any Indian tribe or tribal or Indian organization may submit an application for funding of a project pursuant to this section.

(2) Indian tribes and tribal and Indian organizations under the authority of the Indian Self-Determination Act [25 U.S.C. 5321 et seq.] shall be given an equal opportunity with programs that are administered directly by the Service to compete for, and receive, grants under subsection (a) for such projects.


(Pub. L. 94–437, title I, § 110, as added Pub. L. 100–713, title I, § 108, Nov. 23, 1988, 102 Stat. 4794; amended Pub. L. 102–573, title I, § 117(b)(4), Oct. 29, 1992, 106 Stat. 4544.)

Editorial Notes

References in TextThe Indian Self-Determination Act, referred to in subsec. (b)(2), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Amendments1992—Subsec. (c). Pub. L. 102–573 struck out subsec. (c) which authorized appropriations for fiscal years 1990 to 1992.



§ 1616d. Advanced training and research(a) Establishment of programThe Secretary, acting through the Service, shall establish a program to enable health professionals to pursue advanced training or research in areas of study for which the Secretary determines a need exists. In selecting participants for a program established under this subsection, the Secretary, acting through the Service, shall give priority to applicants who are employed by the Indian Health Service, Indian tribes, tribal organizations, and urban Indian organizations, at the time of the submission of the applications.


(b) Obligated serviceAn individual who participates in a program under subsection (a), where the educational costs are borne by the Service, shall incur an obligation to serve in an Indian health program (as defined in section 1616a(a)(2) of this title) for a period of obligated service equal to at least the period of time during which the individual participates in such program. In the event that the individual fails to complete such obligated service, the individual shall be liable to the United States for the period of service remaining. In such event, with respect to individuals entering the program after October 29, 1992, the United States shall be entitled to recover from such individual an amount to be determined in accordance with the formula specified in subsection (l) of section 1616a of this title in the manner provided for in such subsection.


(c) EligibilityHealth professionals from Indian tribes and tribal and Indian organizations under the authority of the Indian Self-Determination Act [25 U.S.C. 5321 et seq.] shall be given an equal opportunity to participate in the program under subsection (a).


(Pub. L. 94–437, title I, § 111, as added Pub. L. 100–713, title I, § 108, Nov. 23, 1988, 102 Stat. 4795; amended Pub. L. 102–573, title I, § 108, Oct. 29, 1992, 106 Stat. 4538; Pub. L. 103–435, § 16(a), Nov. 2, 1994, 108 Stat. 4573.)

Editorial Notes

References in TextThe Indian Self-Determination Act, referred to in subsec. (c), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Amendments1994—Subsec. (a). Pub. L. 103–435, § 16(a)(1), struck out “who have worked in an Indian health program (as defined in section 1616a(a)(2) of this title) for a substantial period of time” after “health professionals” and inserted at end “In selecting participants for a program established under this subsection, the Secretary, acting through the Service, shall give priority to applicants who are employed by the Indian Health Service, Indian tribes, tribal organizations, and urban Indian organizations, at the time of the submission of the applications.”
Subsec. (b). Pub. L. 103–435, § 16(a)(2), inserted “(as defined in section 1616a(a)(2) of this title)” after “Indian health program”.
1992—Subsec. (b). Pub. L. 102–573, § 108(1), amended last sentence generally. Prior to amendment, last sentence read as follows: “The Secretary shall develop standards for appropriate recoupment for such remaining service.”
Subsec. (d). Pub. L. 102–573, § 108(2), struck out subsec. (d) which directed Secretary to prescribe regulations to carry out this section.



§ 1616e. Nursing program(a) GrantsThe Secretary, acting through the Service, shall provide grants to—(1) public or private schools of nursing,

(2) tribally controlled community colleges and tribally controlled postsecondary vocational institutions (as defined in section 2397h(2) 11 See References in Text note below. of title 20), and

(3) nurse midwife programs, and nurse practitioner programs, that are provided by any public or private institution,

for the purpose of increasing the number of nurses, nurse midwives, and nurse practitioners who deliver health care services to Indians.

(b) PurposesGrants provided under subsection (a) may be used to—(1) recruit individuals for programs which train individuals to be nurses, nurse midwives, or nurse practitioners,

(2) provide scholarships to individuals enrolled in such programs that may pay the tuition charged for such program and other expenses incurred in connection with such program, including books, fees, room and board, and stipends for living expenses,

(3) provide a program that encourages nurses, nurse midwives, and nurse practitioners to provide, or continue to provide, health care services to Indians,

(4) provide a program that increases the skills of, and provides continuing education to, nurses, nurse midwives, and nurse practitioners, or

(5) provide any program that is designed to achieve the purpose described in subsection (a).


(c) ApplicationEach application for a grant under subsection (a) shall include such information as the Secretary may require to establish the connection between the program of the applicant and a health care facility that primarily serves Indians.


(d) PreferenceIn providing grants under subsection (a), the Secretary shall extend a preference to—(1) programs that provide a preference to Indians,

(2) programs that train nurse midwives or nurse practitioners,

(3) programs that are interdisciplinary, and

(4) programs that are conducted in cooperation with a center for gifted and talented Indian students established under section 2624(a) 1 of this title.


(e) Quentin N. Burdick American Indians Into Nursing ProgramThe Secretary shall provide one of the grants authorized under subsection (a) to establish and maintain a program at the University of North Dakota to be known as the “Quentin N. Burdick American Indians Into Nursing Program”. Such program shall, to the maximum extent feasible, coordinate with the Quentin N. Burdick Indian Health Programs established under section 1616g(b) of this title and the Quentin N. Burdick American Indians Into Psychology Program established under section 1621p(b) of this title.


(f) Service obligationThe active duty service obligation prescribed under section 254m of title 42 shall be met by each individual who receives training or assistance described in paragraph (1) or (2) of subsection (b) that is funded by a grant provided under subsection (a). Such obligation shall be met by service—(A) in the Indian Health Service;

(B) in a program conducted under a contract entered into under the Indian Self-Determination Act [25 U.S.C. 5321 et seq.];

(C) in a program assisted under subchapter IV of this chapter; or

(D) in the private practice of nursing if, as determined by the Secretary, in accordance with guidelines promulgated by the Secretary, such practice is situated in a physician or other health professional shortage area and addresses the health care needs of a substantial number of Indians.


(g) Authorization of appropriationsBeginning with fiscal year 1993, of the amounts appropriated under the authority of this subchapter for each fiscal year to be used to carry out this section, not less than $1,000,000 shall be used to provide grants under subsection (a) for the training of nurse midwives, nurse anesthetists, and nurse practitioners.


(Pub. L. 94–437, title I, § 112, as added Pub. L. 100–713, title I, § 108, Nov. 23, 1988, 102 Stat. 4795; amended Pub. L. 102–573, title I, §§ 104(b), (c), 114(a), Oct. 29, 1992, 106 Stat. 4533, 4543.)

Editorial Notes

References in TextSection 2397h of title 20, referred to in subsec. (a)(2), was omitted in the general amendment of chapter 44 (§ 2301 et seq.) of Title 20, Education, by Pub. L. 105–332, § 1(b), Oct. 31, 1998, 112 Stat. 3076.
Section 2624 of this title, referred to in subsec. (d)(4), was repealed by Pub. L. 103–382, title III, § 367, Oct. 20, 1994, 108 Stat. 3976.
The Indian Self-Determination Act, referred to in subsec. (f)(B), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Amendments1992—Subsec. (a)(2). Pub. L. 102–573, § 114(a), inserted “and tribally controlled postsecondary vocational institutions (as defined in section 2397h(2) of title 20)” after “community colleges”.
Subsecs. (e), (f). Pub. L. 102–573, § 104(b), added subsec. (e) and redesignated former subsec. (e) as (f). Former subsec. (f) redesignated (g).
Subsec. (g). Pub. L. 102–573, § 104(c), amended subsec. (g) generally. Prior to amendment, subsec. (g) read as follows:
“(1) There are authorized to be appropriated for each of the fiscal years 1990, 1991, and 1992, $5,000,000 for the purpose of carrying out the provisions of this section.
“(2) Of the amounts appropriated under the authority of paragraph (1) for each fiscal year, the Secretary shall use at least $1,000,000 to provide grants under subsection (a) for the training of nurse midwives.”
Pub. L. 102–573, § 104(b)(1), redesignated subsec. (f) as (g).



§ 1616e–1. Nursing school clinics(a) GrantsIn addition to the authority of the Secretary under section 1616e(a)(1) of this title, the Secretary, acting through the Service, is authorized to provide grants to public or private schools of nursing for the purpose of establishing, developing, operating, and administering clinics to address the health care needs of Indians, and to provide primary health care services to Indians who reside on or within 50 miles of Indian country, as defined in section 1151 of title 18.


(b) PurposesGrants provided under subsection (a) may be used to—(1) establish clinics, to be run and staffed by the faculty and students of a grantee school, to provide primary care services in areas in or within 50 miles of Indian country (as defined in section 1151 of title 18);

(2) provide clinical training, program development, faculty enhancement, and student scholarships in a manner that would benefit such clinics; and

(3) carry out any other activities determined appropriate by the Secretary.


(c) Amount and conditionsThe Secretary may award grants under this section in such amounts and subject to such conditions as the Secretary deems appropriate.


(d) DesignThe clinics established under this section shall be designed to provide nursing students with a structured clinical experience that is similar in nature to that provided by residency training programs for physicians.


(e) RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out the provisions of this section.


(f) Authorization to use amountsOut of amounts appropriated to carry out this subchapter for each of the fiscal years 1993 through 2000 not more than $5,000,000 may be used to carry out this section.


(Pub. L. 94–437, title I, § 112A, as added Pub. L. 102–573, title I, § 104(f), Oct. 29, 1992, 106 Stat. 4534.)

§ 1616f. Tribal culture and history(a) Program establishedThe Secretary, acting through the Service, shall establish a program under which appropriate employees of the Service who serve particular Indian tribes shall receive educational instruction in the history and culture of such tribes and in the history of the Service.


(b) Tribally controlled institutionsTo the extent feasible, the program established under subsection (a) shall—(1) be carried out through tribally controlled colleges or universities (within the meaning of section 1801(a)(4) of this title) and tribally controlled postsecondary vocational institutions (as defined in section 2397h(2) 11 See References in Text note below. of title 20),

(2) be developed in consultation with the affected tribal government, and

(3) include instruction in Native American studies.


(Pub. L. 94–437, title I, § 113, as added Pub. L. 100–713, title I, § 109, Nov. 23, 1988, 102 Stat. 4796; amended Pub. L. 102–573, title I, §§ 114(b), 117(b)(5), Oct. 29, 1992, 106 Stat. 4543, 4544; Pub. L. 105–244, title IX, § 901(d), Oct. 7, 1998, 112 Stat. 1828; Pub. L. 110–315, title IX, § 941(k)(2)(I)(i), Aug. 14, 2008, 122 Stat. 3467.)

Editorial Notes

References in TextSection 2397h of title 20, referred to in subsec. (b)(1), was omitted in the general amendment of chapter 44 (§ 2301 et seq.) of Title 20, Education, by Pub. L. 105–332, § 1(b), Oct. 31, 1998, 112 Stat. 3076.

Amendments2008—Subsec. (b)(1). Pub. L. 110–315 substituted “tribally controlled colleges or universities (within the meaning of section 1801(a)(4) of this title)” for “tribally-controlled community colleges (within the meaning of section 1801(4) of this title)”.
1998—Subsec. (b)(1). Pub. L. 105–244 made technical amendment to reference in original act which appears in text as reference to section 1801(4) of this title.
1992—Subsec. (b)(1). Pub. L. 102–573, § 114(b), inserted before comma at end “and tribally controlled postsecondary vocational institutions (as defined in section 2397h(2) of title 20)”.
Subsec. (c). Pub. L. 102–573, § 117(b)(5), struck out subsec. (c) which authorized appropriations for fiscal years 1990 to 1992.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.



§ 1616g. INMED program(a) GrantsThe Secretary is authorized to provide grants to at least 3 colleges and universities for the purpose of maintaining and expanding the Native American health careers recruitment program known as the “Indians into Medicine Program” (hereinafter in this section referred to as “INMED”) as a means of encouraging Indians to enter the health professions.


(b) University of North DakotaThe Secretary shall provide one of the grants authorized under subsection (a) to maintain the INMED program at the University of North Dakota, to be known as the “Quentin N. Burdick Indian Health Programs”, unless the Secretary makes a determination, based upon program reviews, that the program is not meeting the purposes of this section. Such program shall, to the maximum extent feasible, coordinate with the Quentin N. Burdick American Indians Into Psychology Program established under section 1621p(b) of this title and the Quentin N. Burdick American Indians Into Nursing Program established under section 1616e(e) of this title.


(c) Regulations; contents of recruitment program(1) The Secretary shall develop regulations for the competitive awarding of the grants provided under this section.

(2) Applicants for grants provided under this section shall agree to provide a program which—(A) provides outreach and recruitment for health professions to Indian communities including elementary, secondary and community colleges located on Indian reservations which will be served by the program,

(B) incorporates a program advisory board comprised of representatives from the tribes and communities which will be served by the program,

(C) provides summer preparatory programs for Indian students who need enrichment in the subjects of math and science in order to pursue training in the health professions,

(D) provides tutoring, counseling and support to students who are enrolled in a health career program of study at the respective college or university, and

(E) to the maximum extent feasible, employs qualified Indians in the program.



(d) Report to CongressBy no later than the date that is 3 years after November 23, 1988, the Secretary shall submit a report to the Congress on the program established under this section including recommendations for expansion or changes to the program.


(Pub. L. 94–437, title I, § 114, as added Pub. L. 100–713, title I, § 109, Nov. 23, 1988, 102 Stat. 4796; amended Pub. L. 102–573, title I, §§ 109, 117(b)(6), Oct. 29, 1992, 106 Stat. 4538, 4544.)

Editorial Notes
Amendments1992—Subsec. (b). Pub. L. 102–573, § 109, inserted “to be known as the ‘Quentin N. Burdick Indian Health Programs’,” after “North Dakota,” and “Such program shall, to the maximum extent feasible, coordinate with the Quentin N. Burdick American Indians Into Psychology Program established under section 1621p(b) of this title and the Quentin N. Burdick American Indians Into Nursing Program established under section 1616e(e) of this title.” at end.
Subsec. (e). Pub. L. 102–573, § 117(b)(6), struck out subsec. (e) which authorized appropriations for fiscal years 1990 to 1992.



§ 1616h. Health training programs of community colleges(a) Grants(1) The Secretary, acting through the Service, shall award grants to community colleges for the purpose of assisting the community college in the establishment of programs which provide education in a health profession leading to a degree or diploma in a health profession for individuals who desire to practice such profession on an Indian reservation or in a tribal clinic.

(2) The amount of any grant awarded to a community college under paragraph (1) for the first year in which such a grant is provided to the community college shall not exceed $100,000.


(b) Eligibility(1) The Secretary, acting through the Service, shall award grants to community colleges that have established a program described in subsection (a)(1) for the purpose of maintaining the program and recruiting students for the program.

(2) Grants may only be made under this section to a community college which—(A) is accredited,

(B) has access to a hospital facility, Service facility, or hospital that could provide training of nurses or health professionals,

(C) has entered into an agreement with an accredited college or university medical school, the terms of which—(i) provide a program that enhances the transition and recruitment of students into advanced baccalaureate or graduate programs which train health professionals, and

(ii) stipulate certifications necessary to approve internship and field placement opportunities at service unit facilities of the Service or at tribal health facilities,


(D) has a qualified staff which has the appropriate certifications, and

(E) is capable of obtaining State or regional accreditation of the program described in subsection (a)(1).



(c) Agreements and technical assistanceThe Secretary shall encourage community colleges described in subsection (b)(2) to establish and maintain programs described in subsection (a)(1) by—(1) entering into agreements with such colleges for the provision of qualified personnel of the Service to teach courses of study in such programs, and

(2) providing technical assistance and support to such colleges.


(d) Advanced trainingAny program receiving assistance under this section that is conducted with respect to a health profession shall also offer courses of study which provide advanced training for any health professional who—(1) has already received a degree or diploma in such health profession, and

(2) provides clinical services on an Indian reservation, at a Service facility, or at a tribal clinic.

Such courses of study may be offered in conjunction with the college or university with which the community college has entered into the agreement required under subsection (b)(2)(C).

(e) DefinitionsFor purposes of this section—(1) The term “community college” means—(A) a junior or community college that is a tribally controlled college or university, or

(B) a junior or community college.


(2) The term “tribally controlled college or university” has the meaning given to such term by section 1801(a)(4) of this title.

(3) The term “junior or community college” has the meaning given to such term by section 1058(e) 11 See References in Text note below. of title 20.


(Pub. L. 94–437, title I, § 115, as added Pub. L. 100–713, title I, § 109, Nov. 23, 1988, 102 Stat. 4797; amended Pub. L. 102–573, title I, § 117(b)(7), Oct. 29, 1992, 106 Stat. 4544; Pub. L. 105–244, title IX, § 901(d), Oct. 7, 1998, 112 Stat. 1828; Pub. L. 110–315, title IX, § 941(k)(2)(I)(ii), Aug. 14, 2008, 122 Stat. 3467.)

Editorial Notes

References in TextSection 1058 of title 20, referred to in subsec. (e)(3), was amended by Pub. L. 105–244, title III, § 303(b)(1), Oct. 7, 1998, 112 Stat. 1639, which redesignated subsecs. (d) and (e) as (e) and (f), respectively.

Amendments2008—Subsec. (e)(1)(A). Pub. L. 110–315, § 941(k)(2)(I)(ii)(I), substituted “a junior or community college that is a tribally controlled college or university” for “a tribally controlled community college”.
Subsec. (e)(2). Pub. L. 110–315, § 941(k)(2)(I)(ii)(II), added par. (2) and struck out former par. (2) which read as follows: “The term ‘tribally controlled community college’ has the meaning given to such term by section 1801(4) of this title.”
1998—Subsec. (e)(2). Pub. L. 105–244 made technical amendment to reference in original act which appears in text as reference to section 1801(4) of this title.
1992—Subsec. (f). Pub. L. 102–573 struck out subsec. (f) which authorized appropriations for fiscal years 1990 to 1992.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.



§ 1616i. Additional incentives for health professionals(a) Incentive special payThe Secretary may provide the incentive special pay authorized under section 302(b) or 335(b) of title 37 to civilian medical officers of the Indian Health Service who are assigned to, and serving in, positions included in the list established under subsection (b)(1) for which recruitment or retention of personnel is difficult.


(b) List of positions; bonus pay(1) The Secretary shall establish and update on an annual basis a list of positions of health care professionals employed by, or assigned to, the Service for which recruitment or retention is difficult.

(2)(A) The Secretary may pay a bonus to any commissioned officer or civil service employee, other than a commissioned medical officer, dental officer, optometrist, and veterinarian, who is employed in or assigned to, and serving in, a position in the Service included in the list established by the Secretary under paragraph (1).

(B) The total amount of bonus payments made by the Secretary under this paragraph to any employee during any 1-year period shall not exceed $2,000.



(c) Work schedulesThe Secretary may establish programs to allow the use of flexible work schedules, and compressed work schedules, in accordance with the provisions of subchapter II of chapter 61 of title 5, for health professionals employed by, or assigned to, the Service.


(Pub. L. 94–437, title I, § 116, as added Pub. L. 100–713, title I, § 109, Nov. 23, 1988, 102 Stat. 4798; amended Pub. L. 102–573, title I, § 117(b)(8), title IX, § 901(1), Oct. 29, 1992, 106 Stat. 4544, 4590; Pub. L. 115–91, div. A, title VI, § 618(f), Dec. 12, 2017, 131 Stat. 1427.)

Editorial Notes
Amendments2017—Subsec. (a). Pub. L. 115–91 inserted “or 335(b)” after “section 302(b)”.
1992—Subsec. (d). Pub. L. 102–573, § 901(1), struck out subsec. (d) which required a report to Congress by the Secretary no later than 6 months after Nov. 23, 1988, relating to overtime pay for individuals employed by the Service.
Subsec. (e). Pub. L. 102–573, § 117(b)(8), struck out subsec. (e) which authorized appropriations for fiscal years 1990 to 1992.



§ 1616j. Retention bonus(a) EligibilityThe Secretary may pay a retention bonus to any physician or nurse employed by, or assigned to, and serving in, the Service either as a civilian employee or as a commissioned officer in the Regular or Reserve Corps 11 See Change of Name note below. of the Public Health Service who—(1) is assigned to, and serving in, a position included in the list established under section 1616i(b)(1) of this title for which recruitment or retention of personnel is difficult,

(2) the Secretary determines is needed by the Service,

(3) has—(A) completed 3 years of employment with the Service, or

(B) completed any service obligations incurred as a requirement of—(i) any Federal scholarship program, or

(ii) any Federal education loan repayment program, and



(4) enters into an agreement with the Service for continued employment for a period of not less than 1 year.


(b) Minimum award percentage to nursesBeginning with fiscal year 1993, not less than 25 percent of the retention bonuses awarded each year under subsection (a) shall be awarded to nurses.


(c) Rates; maximum rateThe Secretary may establish rates for the retention bonus which shall provide for a higher annual rate for multiyear agreements than for single year agreements referred to in subsection (a)(4), but in no event shall the annual rate be more than $25,000 per annum.


(d) Time of paymentThe retention bonus for the entire period covered by the agreement described in subsection (a)(4) shall be paid at the beginning of the agreed upon term of service.


(e) Refund; interestAny physician or nurse failing to complete the agreed upon term of service, except where such failure is through no fault of the individual, shall be obligated to refund to the Government the full amount of the retention bonus for the period covered by the agreement, plus interest as determined by the Secretary in accordance with section 1616a(l)(2)(B) of this title.


(f) Physicians and nurses employed under Indian Self-Determination ActThe Secretary may pay a retention bonus to any physician or nurse employed by an organization providing health care services to Indians pursuant to a contract under the Indian Self-Determination Act [25 U.S.C. 5321 et seq.] if such physician or nurse is serving in a position which the Secretary determines is—(1) a position for which recruitment or retention is difficult; and

(2) necessary for providing health care services to Indians.


(Pub. L. 94–437, title I, § 117, as added Pub. L. 100–713, title I, § 109, Nov. 23, 1988, 102 Stat. 4799; amended Pub. L. 102–573, title I, § 104(d), Oct. 29, 1992, 106 Stat. 4533.)

Editorial Notes

References in TextThe Indian Self-Determination Act, referred to in subsec. (f), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Amendments1992—Subsecs. (b) to (f). Pub. L. 102–573 added subsec. (b), redesignated former subsecs. (b) to (e) as (c) to (f), respectively, and amended subsec. (f) generally, substituting provisions relating to physicians and nurses employed under the Indian Self-Determination Act for provisions which authorized appropriations for fiscal years 1990 to 1992.

Statutory Notes and Related Subsidiaries

Change of Name
Reference to Reserve Corps of the Public Health Service deemed to be a reference to the Ready Reserve Corps, see section 402(c)(3) of Title 42, The Public Health and Welfare.



§ 1616k. Nursing residency program(a) EstablishmentThe Secretary, acting through the Service, shall establish a program to enable licensed practical nurses, licensed vocational nurses, and registered nurses who are working in an Indian health program (as defined in section 1616a(a)(2)(A) of this title), and have done so for a period of not less than one year, to pursue advanced training.


(b) Program componentsSuch program shall include a combination of education and work study in an Indian health program (as defined in section 1616a(a)(2)(A) of this title) leading to an associate or bachelor’s degree (in the case of a licensed practical nurse or licensed vocational nurse) or a bachelor’s degree (in the case of a registered nurse) or a Master’s degree.


(c) Service obligation of program participantAn individual who participates in a program under subsection (a), where the educational costs are paid by the Service, shall incur an obligation to serve in an Indian health program for a period of obligated service equal to at least three times the period of time during which the individual participates in such program. In the event that the individual fails to complete such obligated service, the United States shall be entitled to recover from such individual an amount determined in accordance with the formula specified in subsection (l) of section 1616a of this title in the manner provided for in such subsection.


(Pub. L. 94–437, title I, § 118, as added Pub. L. 102–573, title I, § 104(e), Oct. 29, 1992, 106 Stat. 4534; amended Pub. L. 103–435, § 16(b), Nov. 2, 1994, 108 Stat. 4573.)

Editorial Notes
Amendments1994—Subsec. (b). Pub. L. 103–435 inserted before period at end “or a Master’s degree”.



§ 1616l. Community health aide program(a) General purposes of programPursuant to section 13 of this title, the Secretary, acting through the Service, shall develop and operate a Community Health Aide Program in the State of Alaska under which the Service—(1) provides for the training of Alaska Natives as health aides or community health practitioners;

(2) uses those aides or practitioners in the provision of health care, health promotion, and disease prevention services to Alaska Natives living in villages in rural Alaska; and

(3) provides for the establishment of teleconferencing capacity in health clinics located in or near those villages for use by community health aides or community health practitioners.


(b) Specific program requirementsThe Secretary, acting through the Community Health Aide Program of the Service, shall—(1) using trainers accredited by the Program, provide a high standard of training to community health aides and community health practitioners to ensure that those aides and practitioners provide quality health care, health promotion, and disease prevention services to the villages served by the Program;

(2) in order to provide such training, develop a curriculum that—(A) combines education regarding the theory of health care with supervised practical experience in the provision of health care;

(B) provides instruction and practical experience in the provision of acute care, emergency care, health promotion, disease prevention, and the efficient and effective management of clinic pharmacies, supplies, equipment, and facilities; and

(C) promotes the achievement of the health status objectives specified in section 1602(2) of this title;


(3) establish and maintain a Community Health Aide Certification Board to certify as community health aides or community health practitioners individuals who have successfully completed the training described in paragraph (1) or can demonstrate equivalent experience;

(4) develop and maintain a system that identifies the needs of community health aides and community health practitioners for continuing education in the provision of health care, including the areas described in paragraph (2)(B), and develop programs that meet the needs for such continuing education;

(5) develop and maintain a system that provides close supervision of community health aides and community health practitioners;

(6) develop a system under which the work of community health aides and community health practitioners is reviewed and evaluated to ensure the provision of quality health care, health promotion, and disease prevention services; and

(7) ensure that—(A) pulpal therapy (not including pulpotomies on deciduous teeth) or extraction of adult teeth can be performed by a dental health aide therapist only after consultation with a licensed dentist who determines that the procedure is a medical emergency that cannot be resolved with palliative treatment; and

(B) dental health aide therapists are strictly prohibited from performing all other oral or jaw surgeries, subject to the condition that uncomplicated extractions shall not be considered oral surgery under this section.



(c) Program review(1) Neutral panel(A) EstablishmentThe Secretary, acting through the Service, shall establish a neutral panel to carry out the study under paragraph (2).


(B) MembershipMembers of the neutral panel shall be appointed by the Secretary from among clinicians, economists, community practitioners, oral epidemiologists, and Alaska Natives.



(2) Study(A) In generalThe neutral panel established under paragraph (1) shall conduct a study of the dental health aide therapist services provided by the Community Health Aide Program under this section to ensure that the quality of care provided through those services is adequate and appropriate.


(B) Parameters of studyThe Secretary, in consultation with interested parties, including professional dental organizations, shall develop the parameters of the study.


(C) InclusionsThe study shall include a determination by the neutral panel with respect to—(i) the ability of the dental health aide therapist services under this section to address the dental care needs of Alaska Natives;

(ii) the quality of care provided through those services, including any training, improvement, or additional oversight required to improve the quality of care; and

(iii) whether safer and less costly alternatives to the dental health aide therapist services exist.


(D) ConsultationIn carrying out the study under this paragraph, the neutral panel shall consult with Alaska tribal organizations with respect to the adequacy and accuracy of the study.



(3) ReportThe neutral panel shall submit to the Secretary, the Committee on Indian Affairs of the Senate, and the Committee on Natural Resources of the House of Representatives a report describing the results of the study under paragraph (2), including a description of—(A) any determination of the neutral panel under paragraph (2)(C); and

(B) any comments received from Alaska tribal organizations under paragraph (2)(D).



(d) Nationalization of program(1) In generalExcept as provided in paragraph (2), the Secretary, acting through the Service, may establish a national Community Health Aide Program in accordance with the program under this section, as the Secretary determines to be appropriate.


(2) Requirement; exclusionSubject to paragraphs (3) and (4), in establishing a national program under paragraph (1), the Secretary—(A) shall not reduce the amounts provided for the Community Health Aide Program described in subsections (a) and (b); and

(B) shall exclude dental health aide therapist services from services covered under the program.


(3) Election of Indian tribe or tribal organization(A) In generalSubparagraph (B) of paragraph (2) shall not apply in the case of an election made by an Indian tribe or tribal organization located in a State (other than Alaska) in which the use of dental health aide therapist services or midlevel dental health provider services is authorized under State law to supply such services in accordance with State law.


(B) Action by SecretaryOn an election by an Indian tribe or tribal organization under subparagraph (A), the Secretary, acting through the Service, shall facilitate implementation of the services elected.



(4) VacanciesThe Secretary shall not fill any vacancy for a certified dentist in a program operated by the Service with a dental health aide therapist.



(e) Effect of sectionNothing in this section shall restrict the ability of the Service, an Indian tribe, or a tribal organization to participate in any program or to provide any service authorized by any other Federal law.


(Pub. L. 94–437, title I, § 119, as added Pub. L. 102–573, title I, § 111, Oct. 29, 1992, 106 Stat. 4539; amended Pub. L. 111–148, title X, § 10221(a), (b)(1), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Amendment by section 10221(a) of Pub. L. 111–148 is based on section 111 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148, except as provided in section 10221(b)(1) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148, § 10221(a), amended section generally. Prior to amendment, section related to maintenance of Community Health Aide Program for Alaska and related training, curriculum, and establishment and maintenance of Certification Board.
Subsec. (d)(2). Pub. L. 111–148, § 10221(b)(1)(A)(i), substituted “Subject to paragraphs (3) and (4), in establishing” for “In establishing” in introductory provisions.
Subsec. (d)(3), (4). Pub. L. 111–148, § 10221(b)(1)(A)(ii), added pars. (3) and (4).
Subsec. (e). Pub. L. 111–148, § 10221(b)(1)(B), added subsec. (e).



§ 1616m. Matching grants to tribes for scholarship programs(a) In general(1) The Secretary shall make grants to Indian tribes and tribal organizations for the purpose of assisting such tribes and tribal organizations in educating Indians to serve as health professionals in Indian communities.

(2) Amounts available for grants under paragraph (1) for any fiscal year shall not exceed 5 percent of amounts available for such fiscal year for Indian Health Scholarships under section 1613a of this title.

(3) An application for a grant under paragraph (1) shall be in such form and contain such agreements, assurances, and information as the Secretary determines are necessary to carry out this section.


(b) Compliance with requirements(1) An Indian tribe or tribal organization receiving a grant under subsection (a) shall agree to provide scholarships to Indians pursuing education in the health professions in accordance with the requirements of this section.

(2) With respect to the costs of providing any scholarship pursuant to paragraph (1)—(A) 80 percent of the costs of the scholarship shall be paid from the grant made under subsection (a) to the Indian tribe or tribal organization; and

(B) 20 percent of such costs shall be paid from non-Federal contributions by the Indian tribe or tribal organization through which the scholarship is provided.


(3) In determining the amount of non-Federal contributions that have been provided for purposes of subparagraph (B) of paragraph (2), any amounts provided by the Federal Government to the Indian tribe or tribal organization involved or to any other entity shall not be included.

(4) Non-Federal contributions required by subparagraph (B) of paragraph (2) may be provided directly by the Indian tribe or tribal organization involved or through donations from public and private entities.


(c) Course of study in health professionsAn Indian tribe or tribal organization shall provide scholarships under subsection (b) only to Indians enrolled or accepted for enrollment in a course of study (approved by the Secretary) in one of the health professions described in section 1613a(a) of this title.


(d) Contract requirementsIn providing scholarships under subsection (b), the Secretary and the Indian tribe or tribal organization shall enter into a written contract with each recipient of such scholarship. Such contract shall—(1) obligate such recipient to provide service in an Indian health program (as defined in section 1616a(a)(2)(A) of this title), in the same service area where the Indian tribe or tribal organization providing the scholarship is located, for—(A) a number of years equal to the number of years for which the scholarship is provided (or the part-time equivalent thereof, as determined by the Secretary), or for a period of 2 years, whichever period is greater; or

(B) such greater period of time as the recipient and the Indian tribe or tribal organization may agree;


(2) provide that the amount of such scholarship—(A) may be expended only for—(i) tuition expenses, other reasonable educational expenses, and reasonable living expenses incurred in attendance at the educational institution; and

(ii) payment to the recipient of a monthly stipend of not more than the amount authorized by section 254l(g)(1)(B) of title 42, such amount to be reduced pro rata (as determined by the Secretary) based on the number of hours such student is enrolled; and


(B) may not exceed, for any year of attendance for which the scholarship is provided, the total amount required for the year for the purposes authorized in subparagraph (A);


(3) require the recipient of such scholarship to maintain an acceptable level of academic standing (as determined by the educational institution in accordance with regulations issued by the Secretary); and

(4) require the recipient of such scholarship to meet the educational and licensure requirements necessary to be a physician, certified nurse practitioner, certified nurse midwife, or physician assistant.


(e) Breach of contract(1) An individual who has entered into a written contract with the Secretary and an Indian tribe or tribal organization under subsection (d) and who—(A) fails to maintain an acceptable level of academic standing in the educational institution in which he is enrolled (such level determined by the educational institution under regulations of the Secretary),

(B) is dismissed from such educational institution for disciplinary reasons,

(C) voluntarily terminates the training in such an educational institution for which he is provided a scholarship under such contract before the completion of such training, or

(D) fails to accept payment, or instructs the educational institution in which he is enrolled not to accept payment, in whole or in part, of a scholarship under such contract,

in lieu of any service obligation arising under such contract, shall be liable to the United States for the Federal share of the amount which has been paid to him, or on his behalf, under the contract.

(2) If for any reason not specified in paragraph (1), an individual breaches his written contract by failing either to begin such individual’s service obligation required under such contract or to complete such service obligation, the United States shall be entitled to recover from the individual an amount determined in accordance with the formula specified in subsection (l) of section 1616a of this title in the manner provided for in such subsection.

(3) The Secretary may carry out this subsection on the basis of information submitted by the tribes or tribal organizations involved, or on the basis of information collected through such other means as the Secretary determines to be appropriate.


(f) Nondiscriminatory practiceThe recipient of a scholarship under subsection (b) shall agree, in providing health care pursuant to the requirements of subsection (d)(1)—(1) not to discriminate against an individual seeking such care on the basis of the ability of the individual to pay for such care or on the basis that payment for such care will be made pursuant to the program established in title XVIII of the Social Security Act [42 U.S.C. 1395 et seq.] or pursuant to the program established in title XIX of such Act [42 U.S.C. 1396 et seq.]; and

(2) to accept assignment under section 1842(b)(3)(B)(ii) of the Social Security Act [42 U.S.C. 1395u(b)(3)(B)(ii)] for all services for which payment may be made under part B of title XVIII of such Act [42 U.S.C. 1395j et seq.], and to enter into an appropriate agreement with the State agency that administers the State plan for medical assistance under title XIX of such Act [42 U.S.C. 1396 et seq.] to provide service to individuals entitled to medical assistance under the plan.


(g) Payments for subsequent fiscal yearsThe Secretary may not make any payments under subsection (a) to an Indian tribe or tribal organization for any fiscal year subsequent to the first fiscal year of such payments unless the Secretary determines that, for the immediately preceding fiscal year, the Indian tribe or tribal organization has complied with requirements of this section.


(Pub. L. 94–437, title I, § 120, as added Pub. L. 102–573, title I, § 112, Oct. 29, 1992, 106 Stat. 4540.)

Editorial Notes

References in TextThe Social Security Act, referred to in subsec. (f), is act Aug. 14, 1935, ch. 531, 49 Stat. 620, as amended. Titles XVIII and XIX of the Act are classified generally to subchapters XVIII (§ 1395 et seq.) and XIX (§ 1396 et seq.) of chapter 7 of Title 42, The Public Health and Welfare, respectively. Part B of title XVIII of the Act is classified generally to part B (§ 1395j et seq.) of subchapter XVIII of chapter 7 of Title 42. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.



§ 1616n. Tribal health program administration
The Secretary shall, by contract or otherwise, provide training for individuals in the administration and planning of tribal health programs.
(Pub. L. 94–437, title I, § 121, as added Pub. L. 102–573, title I, § 113, Oct. 29, 1992, 106 Stat. 4542.)

§ 1616o. University of South Dakota pilot program(a) EstablishmentThe Secretary may make a grant to the School of Medicine of the University of South Dakota (hereafter in this section referred to as “USDSM”) to establish a pilot program on an Indian reservation at one or more service units in South Dakota to address the chronic manpower shortage in the Aberdeen Area of the Service.


(b) PurposesThe purposes of the program established pursuant to a grant provided under subsection (a) are—(1) to provide direct clinical and practical experience at a service unit to medical students and residents from USDSM and other medical schools;

(2) to improve the quality of health care for Indians by assuring access to qualified health care professionals; and

(3) to provide academic and scholarly opportunities for physicians, physician assistants, nurse practitioners, nurses, and other allied health professionals serving Indian people by identifying and utilizing all academic and scholarly resources of the region.


(c) Composition; designationThe pilot program established pursuant to a grant provided under subsection (a) shall—(1) incorporate a program advisory board composed of representatives from the tribes and communities in the area which will be served by the program; and

(2) shall be designated as an extension of the USDSM campus and program participants shall be under the direct supervision and instruction of qualified medical staff serving at the service unit who shall be members of the USDSM faculty.


(d) Coordination with other schoolsThe USDSM shall coordinate the program established pursuant to a grant provided under subsection (a) with other medical schools in the region, nursing schools, tribal community colleges, and other health professional schools.


(e) Development of additional professional opportunitiesThe USDSM, in cooperation with the Service, shall develop additional professional opportunities for program participants on Indian reservations in order to improve the recruitment and retention of qualified health professionals in the Aberdeen Area of the Service.


(Pub. L. 94–437, title I, § 122, as added Pub. L. 102–573, title I, § 116, Oct. 29, 1992, 106 Stat. 4543.)

§ 1616p. Health professional chronic shortage demonstration programs(a) Demonstration programsThe Secretary, acting through the Service, may fund demonstration programs for Indian health programs to address the chronic shortages of health professionals.


(b) Purposes of programsThe purposes of demonstration programs under subsection (a) shall be—(1) to provide direct clinical and practical experience within an Indian health program to health profession students and residents from medical schools;

(2) to improve the quality of health care for Indians by ensuring access to qualified health professionals;

(3) to provide academic and scholarly opportunities for health professionals serving Indians by identifying all academic and scholarly resources of the region; and

(4) to provide training and support for alternative provider types, such as community health representatives, and community health aides.


(c) Advisory boardThe demonstration programs established pursuant to subsection (a) shall incorporate a program advisory board, which may be composed of representatives of tribal governments, Indian health programs, and Indian communities in the areas to be served by the demonstration programs.


(Pub. L. 94–437, title I, § 123, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 123 of Pub. L. 94–437 is based on section 112 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1616p, Pub. L. 94–437, title I, § 123, as added Pub. L. 102–573, title I, § 117(a), Oct. 29, 1992, 106 Stat. 4544, authorized appropriations through fiscal year 2000 to carry out this subchapter, prior to repeal by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935. The repeal is based on section 101(b)(1) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1616q. Exemption from payment of certain fees
Employees of a tribal health program or urban Indian organization shall be exempt from payment of licensing, registration, and any other fees imposed by a Federal agency to the same extent that officers of the commissioned corps of the Public Health Service and other employees of the Service are exempt from those fees.
(Pub. L. 94–437, title I, § 124, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 124 of Pub. L. 94–437 is based on section 113 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1616r. Repealed. Pub. L. 111–148, title X, § 10221(b)(2), Mar. 23, 2010, 124 Stat. 936

Section, Pub. L. 94–437, title I, § 125, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935, was based on section 134(b) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009 which was enacted into law by section 10221(a) of Pub. L. 111–148 and related to treatment of a scholarship provided to an individual under this subchapter as a qualified scholarship for purposes of section 117 of Title 26, Internal Revenue Code.




SUBCHAPTER II—HEALTH SERVICES
§ 1621. Indian Health Care Improvement Fund(a) Use of fundsThe Secretary, acting through the Service, is authorized to expend funds, directly or under the authority of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.),11 See References in Text note below. which are appropriated under the authority of this section, for the purposes of—(1) eliminating the deficiencies in health status and health resources of all Indian tribes;

(2) eliminating backlogs in the provision of health care services to Indians;

(3) meeting the health needs of Indians in an efficient and equitable manner, including the use of telehealth and telemedicine when appropriate;

(4) eliminating inequities in funding for both direct care and contract health service programs; and

(5) augmenting the ability of the Service to meet the following health service responsibilities with respect to those Indian tribes with the highest levels of health status deficiencies and resource deficiencies:(A) Clinical care, including inpatient care, outpatient care (including audiology, clinical eye, and vision care), primary care, secondary and tertiary care, and long-term care.

(B) Preventive health, including mammography and other cancer screening.

(C) Dental care.

(D) Mental health, including community mental health services, inpatient mental health services, dormitory mental health services, therapeutic and residential treatment centers, and training of traditional health care practitioners.

(E) Emergency medical services.

(F) Treatment and control of, and rehabilitative care related to, alcoholism and drug abuse (including fetal alcohol syndrome) among Indians.

(G) Injury prevention programs, including data collection and evaluation, demonstration projects, training, and capacity building.

(H) Home health care.

(I) Community health representatives.

(J) Maintenance and improvement.



(b) No offset or limitationAny funds appropriated under the authority of this section shall not be used to offset or limit any other appropriations made to the Service under this chapter or section 13 of this title, or any other provision of law.


(c) Allocation; use(1) In generalFunds appropriated under the authority of this section shall be allocated to Service units, Indian tribes, or tribal organizations. The funds allocated to each Indian tribe, tribal organization, or Service unit under this paragraph shall be used by the Indian tribe, tribal organization, or Service unit under this paragraph to improve the health status and reduce the resource deficiency of each Indian tribe served by such Service unit, Indian tribe, or tribal organization.


(2) Apportionment of allocated fundsThe apportionment of funds allocated to a Service unit, Indian tribe, or tribal organization under paragraph (1) among the health service responsibilities described in subsection (a)(5) shall be determined by the Service in consultation with, and with the active participation of, the affected Indian tribes and tribal organizations.



(d) Provisions relating to health status and resource deficienciesFor the purposes of this section, the following definitions apply:(1) DefinitionThe term “health status and resource deficiency” means the extent to which—(A) the health status objectives set forth in sections 1602(1) and 1602(2) of this title are not being achieved; and

(B) the Indian tribe or tribal organization does not have available to it the health resources it needs, taking into account the actual cost of providing health care services given local geographic, climatic, rural, or other circumstances.


(2) Available resourcesThe health resources available to an Indian tribe or tribal organization include health resources provided by the Service as well as health resources used by the Indian tribe or tribal organization, including services and financing systems provided by any Federal programs, private insurance, and programs of State or local governments.


(3) Process for review of determinationsThe Secretary shall establish procedures which allow any Indian tribe or tribal organization to petition the Secretary for a review of any determination of the extent of the health status and resource deficiency of such Indian tribe or tribal organization.



(e) Eligibility for fundsTribal health programs shall be eligible for funds appropriated under the authority of this section on an equal basis with programs that are administered directly by the Service.


(f) ReportBy no later than the date that is 3 years after March 23, 2010, the Secretary shall submit to Congress the current health status and resource deficiency report of the Service for each Service unit, including newly recognized or acknowledged Indian tribes. Such report shall set out—(1) the methodology then in use by the Service for determining tribal health status and resource deficiencies, as well as the most recent application of that methodology;

(2) the extent of the health status and resource deficiency of each Indian tribe served by the Service or a tribal health program;

(3) the amount of funds necessary to eliminate the health status and resource deficiencies of all Indian tribes served by the Service or a tribal health program; and

(4) an estimate of—(A) the amount of health service funds appropriated under the authority of this chapter, or any other Act, including the amount of any funds transferred to the Service for the preceding fiscal year which is allocated to each Service unit, Indian tribe, or tribal organization;

(B) the number of Indians eligible for health services in each Service unit or Indian tribe or tribal organization; and

(C) the number of Indians using the Service resources made available to each Service unit, Indian tribe or tribal organization, and, to the extent available, information on the waiting lists and number of Indians turned away for services due to lack of resources.



(g) Inclusion in base budgetFunds appropriated under this section for any fiscal year shall be included in the base budget of the Service for the purpose of determining appropriations under this section in subsequent fiscal years.


(h) ClarificationNothing in this section is intended to diminish the primary responsibility of the Service to eliminate existing backlogs in unmet health care needs, nor are the provisions of this section intended to discourage the Service from undertaking additional efforts to achieve equity among Indian tribes and tribal organizations.


(i) Funding designationAny funds appropriated under the authority of this section shall be designated as the “Indian Health Care Improvement Fund”.


(Pub. L. 94–437, title II, § 201, Sept. 30, 1976, 90 Stat. 1404; Pub. L. 96–537, § 4, Dec. 17, 1980, 94 Stat. 3174; Pub. L. 100–713, title II, § 201(a), Nov. 23, 1988, 102 Stat. 4800; Pub. L. 102–573, title II, § 201(a), (c), 207(b), 217(b)(1), Oct. 29, 1992, 106 Stat. 4544, 4546, 4551, 4559; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsec. (a), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
This chapter, referred to in subsecs. (b) and (f)(4)(A), was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Codification
Amendment by Pub. L. 111–148 is based on section 121 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, section consisted of subsecs. (a) to (h) relating to the Indian Health Care Improvement Fund.
1992—Pub. L. 102–573, § 201(c), amended section catchline generally.
Subsec. (a). Pub. L. 102–573, § 201(a)(1)(A), substituted “this section” for “subsection (h) of this section” in introductory provisions.
Subsec. (a)(1). Pub. L. 102–573, § 201(a)(1)(B), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “raising the health status of Indians to zero deficiency,”.
Subsec. (a)(4). Pub. L. 102–573, § 201(a)(1)(C), in introductory provisions inserted “, either through direct or contract care or through contracts entered into pursuant to the Indian Self-Determination Act,” after “responsibilities” and substituted “status and resource deficiencies” for “resources deficiency”.
Subsec. (a)(4)(B). Pub. L. 102–573, § 207(b), substituted “preventive health, including screening mam­mography in accordance with section 1621k of this title” for “preventive health”.
Subsec. (b)(1). Pub. L. 102–573, § 201(a)(2)(A), substituted “this section” for “subsection (h) of this section”.
Subsec. (b)(2). Pub. L. 102–573, § 201(a)(2)(B), redesignated par. (3) as (2) and struck out former par. (2) which read as follows: “Funds which are appropriated under the authority of subsection (h) of this section may be allocated to, or used for the benefit of, any Indian tribe which has a health resources deficiency level at level I or II only if a sufficient amount of funds have been appropriated under the authority of subsection (h) of this section to raise all Indian tribes to health resources deficiency level II.”
Subsec. (b)(2)(A). Pub. L. 102–573, § 201(a)(2)(C), in first sentence, substituted “this section” for “subsection (h) of this section” and struck out “but such allocation shall be made in a manner which ensures that the requirement of paragraph (2) is met” after “service unit basis” and, in second sentence, struck out “(in accordance with paragraph (2))” after “the service unit” and substituted “reduce the health status and resource deficiency” for “raise the deficiency level”.
Subsec. (b)(2)(B). Pub. L. 102–573, § 201(a)(2)(D), inserted “, and with the active participation of,” after “in consultation with”.
Subsec. (b)(3). Pub. L. 102–573, § 201(a)(2)(B), redesignated par. (3) as (2).
Subsec. (c)(1). Pub. L. 102–573, § 201(a)(3)(B), amended par. (1) generally, substituting provisions defining “health status and resource deficiency” for former provisions defining “health resources deficiency”.
Pub. L. 102–573, § 201(a)(3)(A), redesignated par. (2) as (1) and struck out former par. (1) which specified the health resource deficiency levels of an Indian tribe.
Subsec. (c)(2). Pub. L. 102–573, § 201(a)(3)(A), redesignated par. (3) as (2). Former par. (2) redesignated (1).
Subsec. (c)(3). Pub. L. 102–573, § 201(a)(3)(A), (C), redesignated par. (4) as (3) and substituted “The” for “Under regulations, the” and “extent of the health status and resource deficiency” for “health resources deficiency level”. Former par. (3) redesignated (2).
Subsec. (c)(4). Pub. L. 102–573, § 201(a)(3)(A), redesignated par. (4) as (3).
Subsec. (d)(1). Pub. L. 102–573, § 201(a)(4), substituted “this section” for “subsection (h) of this section”.
Subsec. (e). Pub. L. 102–573, § 201(a)(5)(A), in introductory provisions, substituted “3 years after October 29, 1992, the Secretary shall submit to the Congress the current health status and resource deficiency report” for “60 days after November 23, 1988, the Secretary shall submit to the Congress the current health services priority system report”.
Subsec. (e)(1). Pub. L. 102–573, § 201(a)(5)(B), substituted “health status and resource deficiencies” for “health resources deficiencies”.
Subsec. (e)(2). Pub. L. 102–573, § 201(a)(5)(C), substituted “the extent of the health status and resource deficiency of” for “the level of health resources deficiency for”.
Subsec. (e)(3). Pub. L. 102–573, § 201(a)(5)(D), substituted “eliminate the health status and resource deficiencies of all Indian tribes served by the Service; and” for “raise all Indian tribes served by the Service below health resources deficiency level II to health resources deficiency level II;”.
Subsec. (e)(4) to (6). Pub. L. 102–573, § 201(a)(5)(E), redesignated par. (6) as (4) and struck out former pars. (4) and (5) which read as follows:
“(4) the amount of funds necessary to raise all tribes served by the Service below health resources deficiency level I to health resources deficiency level I;
“(5) the amount of funds necessary to raise all tribes served by the Service to zero health resources deficiency; and”.
Subsec. (f). Pub. L. 102–573, § 201(a)(6), redesignated par. (2) as entire subsec. and struck out former par. (1) which read as follows: “The President shall include with the budget submitted to the Congress under section 1105 of title 31 for each fiscal year a separate statement which specifies the amount of funds requested to carry out the provisions of this section for such fiscal year.”
Subsec. (h). Pub. L. 102–573, § 217(b)(1), substituted “this section” for “this subsection” and struck out former first sentence which authorized appropriations for fiscal years 1990 to 1992.
1988—Pub. L. 100–713 amended section generally, substituting subsecs. (a) to (h) relating to improvement of Indian health status for former subsecs. (a) to (e) relating to direct patient care program.
1980—Subsec. (c)(1). Pub. L. 96–537, § 4(a)(1), inserted provisions authorizing appropriation of specific amounts for fiscal years ending Sept. 30, 1981, Sept. 30, 1982, Sept. 30, 1983, and Sept. 30, 1984, and further authorizing additional positions as may be necessary for each such fiscal year.
Subsec. (c)(2). Pub. L. 96–537, § 4(a)(2), inserted provisions authorizing appropriation of specific amounts for fiscal years ending Sept. 30, 1981, Sept. 30, 1982, Sept. 30, 1983, and Sept. 30, 1984, and further authorizing additional positions as may be necessary for each such fiscal year.
Subsec. (c)(3). Pub. L. 96–537, § 4(a)(3), inserted provisions authorizing appropriation of specific amounts for fiscal years ending Sept. 30, 1981, Sept. 30, 1982, Sept. 30, 1983, and Sept. 30, 1984, and further authorizing additional positions as may be necessary for each such fiscal year.
Subsec. (c)(4)(A). Pub. L. 96–537, § 4(b)(1), inserted provisions authorizing appropriation of specific amounts for fiscal years ending Sept. 30, 1981, Sept. 30, 1982, Sept. 30, 1983, and Sept. 30, 1984, and further authorizing additional positions as may be necessary for each such fiscal year.
Subsec. (c)(4)(B). Pub. L. 96–537, § 4(b)(2), inserted provisions authorizing appropriation of specific amounts for fiscal years ending Sept. 30, 1981, Sept. 30, 1982, Sept. 30, 1983, and Sept. 30, 1984, and further authorizing additional positions as may be necessary for each such fiscal year.
Subsec. (c)(4)(C). Pub. L. 96–537, § 4(b)(3), inserted provisions authorizing appropriation of specific amounts for fiscal years ending Sept. 30, 1981, Sept. 30, 1982, Sept. 30, 1983, and Sept. 30, 1984, and further authorizing additional positions as may be necessary for each such fiscal year.
Subsec. (c)(4)(D). Pub. L. 96–537, § 4(b)(4), inserted provisions authorizing appropriation of specific amounts for fiscal years ending Sept. 30, 1981, Sept. 30, 1982, Sept. 30, 1983, and Sept. 30, 1984, and further authorizing additional positions as may be necessary for each such fiscal year.
Subsec. (c)(4)(E). Pub. L. 96–537, § 4(b)(5), inserted provisions authorizing appropriation of specific amounts for fiscal years ending Sept. 30, 1981, Sept. 30, 1982, Sept. 30, 1983, and Sept. 30, 1984.
Subsec. (c)(5). Pub. L. 96–537, § 4(c)(1), inserted provisions authorizing appropriation of specific amounts for fiscal years ending Sept. 30, 1981, Sept. 30, 1982, Sept. 30, 1983, and Sept. 30, 1984.
Subsec. (c)(6). Pub. L. 96–537, § 4(c)(2), inserted provisions authorizing appropriation of specific amounts for fiscal years ending Sept. 30, 1981, Sept. 30, 1982, Sept. 30, 1983, and Sept. 30, 1984, and further authorizing additional positions as may be necessary for each such fiscal year.
Subsec. (c)(7). Pub. L. 96–537, § 4(c)(3), struck out par. (7) which authorized appropriation for the items referred to in subsecs. (c)(1) to (c)(6) of such sums as may be specifically authorized by an act enacted after Sept. 30, 1976, for fiscal years 1981, 1982, 1983, and 1984, and which further authorized positions for items referred to in subsecs. (c)(1) to (c)(6) other than subsecs. (c)(4)(E) and (c)(5), as may be specified in an act enacted after Sept. 30, 1976.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentsPub. L. 102–573, title II, § 201(b), Oct. 29, 1992, 106 Stat. 4546, provided that: “Except with respect to the amendments made by subsection (a)(5) [amending this section], the amendments made by subsection (a) [amending this section] shall take effect three years after the date of the enactment of this Act [Oct. 29, 1992]. The amendments made by subsection (a)(5) shall take effect upon the date of the enactment of this Act.”


Contract Medical Care FundsPub. L. 108–7, div. F, title II, Feb. 20, 2003, 117 Stat. 261, provided in part: “That contract medical care funds appropriated heretofore and hereafter for tribes recognized after January 1, 1995, may be used to provide medical services directly or through contract medical care”.




§ 1621a. Catastrophic Health Emergency Fund(a) EstablishmentThere is established an Indian Catastrophic Health Emergency Fund (hereafter in this section referred to as the “CHEF”) consisting of—(1) the amounts deposited under subsection (f); and

(2) the amounts appropriated to CHEF under this section.


(b) AdministrationCHEF shall be administered by the Secretary, acting through the headquarters of the Service, solely for the purpose of meeting the extraordinary medical costs associated with the treatment of victims of disasters or catastrophic illnesses who are within the responsibility of the Service.


(c) Conditions on use of FundNo part of CHEF or its administration shall be subject to contract or grant under any law, including the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.),11 See References in Text note below. nor shall CHEF funds be allocated, apportioned, or delegated on an Area Office, Service Unit, or other similar basis.


(d) RegulationsThe Secretary shall promulgate regulations consistent with the provisions of this section to—(1) establish a definition of disasters and catastrophic illnesses for which the cost of the treatment provided under contract would qualify for payment from CHEF;

(2) provide that a Service Unit shall not be eligible for reimbursement for the cost of treatment from CHEF until its cost of treating any victim of such catastrophic illness or disaster has reached a certain threshold cost which the Secretary shall establish at—(A) the 2000 level of $19,000; and

(B) for any subsequent year, not less than the threshold cost of the previous year increased by the percentage increase in the medical care expenditure category of the consumer price index for all urban consumers (United States city average) for the 12-month period ending with December of the previous year;


(3) establish a procedure for the reimbursement of the portion of the costs that exceeds such threshold cost incurred by—(A) Service Units; or

(B) whenever otherwise authorized by the Service, non-Service facilities or providers;


(4) establish a procedure for payment from CHEF in cases in which the exigencies of the medical circumstances warrant treatment prior to the authorization of such treatment by the Service; and

(5) establish a procedure that will ensure that no payment shall be made from CHEF to any provider of treatment to the extent that such provider is eligible to receive payment for the treatment from any other Federal, State, local, or private source of reimbursement for which the patient is eligible.


(e) No offset or limitationAmounts appropriated to CHEF under this section shall not be used to offset or limit appropriations made to the Service under the authority of section 13 of this title, or any other law.


(f) Deposit of reimbursement fundsThere shall be deposited into CHEF all reimbursements to which the Service is entitled from any Federal, State, local, or private source (including third party insurance) by reason of treatment rendered to any victim of a disaster or catastrophic illness the cost of which was paid from CHEF.


(Pub. L. 94–437, title II, § 202, as added Pub. L. 100–713, title II, § 202, Nov. 23, 1988, 102 Stat. 4803; amended Pub. L. 102–573, title II, §§ 202(a), 217(b)(2), Oct. 29, 1992, 106 Stat. 4546, 4559; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsec. (c), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Amendment by Pub. L. 111–148 is based on section 122 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, section related to establishment of Indian Catastrophic Health Emergency Fund with provisions for its administration, promulgation of regulations, procedures for payment, effect of appropriated funds on other appropriations, and deposit of reimbursements.
1992—Subsec. (a)(1)(B). Pub. L. 102–573, § 202(a)(1), substituted “to the Fund under this section” for “under subsection (e) of this section”.
Subsec. (b)(2). Pub. L. 102–573, § 202(a)(2), substituted “shall establish at—” and subpars. (A) and (B) for “shall establish at not less than $10,000 or not more than $20,000;”.
Subsec. (c). Pub. L. 102–573, § 202(a)(3), substituted “Amounts appropriated to the Fund under this section” for “Funds appropriated under subsection (e) of this section”.
Subsec. (e). Pub. L. 102–573, § 217(b)(2), struck out subsec. (e) which authorized appropriations for fiscal years 1989 to 1992.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentPub. L. 102–573, title II, § 202(b), Oct. 29, 1992, 106 Stat. 4546, provided that: “The amendment made by subsection (a)(2) [amending this section] shall take effect January 1, 1993.”




§ 1621b. Health promotion and disease prevention services(a) AuthorizationThe Secretary, acting through the Service, shall provide health promotion and disease prevention services to Indians so as to achieve the health status objectives set forth in section 1602(b) 11 See References in Text note below. of this title.


(b) Evaluation statement for Presidential budgetThe Secretary shall submit to the President for inclusion in each statement which is required to be submitted to the Congress under section 1671 of this title an evaluation of—(1) the health promotion and disease prevention needs of Indians,

(2) the health promotion and disease prevention activities which would best meet such needs,

(3) the internal capacity of the Service to meet such needs, and

(4) the resources which would be required to enable the Service to undertake the health promotion and disease prevention activities necessary to meet such needs.


(Pub. L. 94–437, title II, § 203, as added Pub. L. 100–713, title II, § 203(c), Nov. 23, 1988, 102 Stat. 4805; amended Pub. L. 102–573, title II, § 203, Oct. 29, 1992, 106 Stat. 4546.)

Editorial Notes

References in TextSection 1602 of this title, referred to in subsec. (a), was amended generally by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935, and, as so amended, no longer contains a subsec. (b).

Amendments1992—Subsec. (a). Pub. L. 102–573, § 203(1), inserted before period at end “so as to achieve the health status objectives set forth in section 1602(b) of this title”.
Subsec. (b). Pub. L. 102–573, § 203(2), in introductory provisions, substituted “section 1671” for “section 1621(f)”.
Subsec. (c). Pub. L. 102–573, § 203(3), struck out subsec. (c) which directed establishment of between 1 and 4 health-related demonstration projects to terminate 30 months after Nov. 23, 1988.

Statutory Notes and Related Subsidiaries
Congressional Findings on Health Promotion and Disease PreventionPub. L. 100–713, title II, § 203(a), Nov. 23, 1988, 102 Stat. 4804, provided that: 
“The Congress finds that health promotion and disease prevention activities will—
“(1) improve the health and well being of Indians, and

“(2) reduce the expenses for medical care of Indians.”






§ 1621c. Diabetes prevention, treatment, and control(a) Determinations regarding diabetesThe Secretary, acting through the Service, and in consultation with Indian tribes and tribal organizations, shall determine—(1) by Indian tribe and by Service unit, the incidence of, and the types of complications resulting from, diabetes among Indians; and

(2) based on the determinations made pursuant to paragraph (1), the measures (including patient education and effective ongoing monitoring of disease indicators) each Service unit should take to reduce the incidence of, and prevent, treat, and control the complications resulting from, diabetes among Indian tribes within that Service unit.


(b) Diabetes screeningTo the extent medically indicated and with informed consent, the Secretary shall screen each Indian who receives services from the Service for diabetes and for conditions which indicate a high risk that the individual will become diabetic and establish a cost-effective approach to ensure ongoing monitoring of disease indicators. Such screening and monitoring may be conducted by a tribal health program and may be conducted through appropriate Internet-based health care management programs.


(c) Diabetes projectsThe Secretary shall continue to maintain each model diabetes project in existence on March 23, 2010, any such other diabetes programs operated by the Service or tribal health programs, and any additional diabetes projects, such as the Medical Vanguard program provided for in title IV of Public Law 108–87, as implemented to serve Indian tribes. tribal 11 So in original. Probably should be capitalized. health programs shall receive recurring funding for the diabetes projects that they operate pursuant to this section, both at March 23, 2010, and for projects which are added and funded thereafter.


(d) Dialysis programsThe Secretary is authorized to provide, through the Service, Indian tribes, and tribal organizations, dialysis programs, including the purchase of dialysis equipment and the provision of necessary staffing.


(e) Other duties of the Secretary(1) In generalThe Secretary shall, to the extent funding is available—(A) in each area office, consult with Indian tribes and tribal organizations regarding programs for the prevention, treatment, and control of diabetes;

(B) establish in each area office a registry of patients with diabetes to track the incidence of diabetes and the complications from diabetes in that area; and

(C) ensure that data collected in each area office regarding diabetes and related complications among Indians are disseminated to all other area offices, subject to applicable patient privacy laws.


(2) Diabetes control officers(A) In generalThe Secretary may establish and maintain in each area office a position of diabetes control officer to coordinate and manage any activity of that area office relating to the prevention, treatment, or control of diabetes to assist the Secretary in carrying out a program under this section or section 254c–3 of title 42.


(B) Certain activitiesAny activity carried out by a diabetes control officer under subparagraph (A) that is the subject of a contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.),22 See References in Text note below. and any funds made available to carry out such an activity, shall not be divisible for purposes of that Act.




(Pub. L. 94–437, title II, § 204, as added Pub. L. 100–713, title II, § 203(c), Nov. 23, 1988, 102 Stat. 4806; amended Pub. L. 102–573, title II, §§ 204, 217(b)(3), title IX, § 901(2), Oct. 29, 1992, 106 Stat. 4546, 4559, 4590; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextPublic Law 108–87, referred to in subsec. (c), is Pub. L. 108–87, Sept. 30, 2003, 117 Stat. 1054, known as the Department of Defense Appropriations Act, 2004. Title IV of the Act (117 Stat. 1067) is not classified to the Code. For complete classification of this Act to the Code, see Tables.
The Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsec. (e)(2)(B), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Amendment by Pub. L. 111–148 is based on sections 101(c)(1) and 123 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which were enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, section related to determination of incidence of, and types of complications resulting from, diabetes among Indians, measures for treatment and control of diabetes among tribes, screening of each Indian receiving services from the Service, model diabetes projects, establishment by diabetes control officers of registry of patients with diabetes, and authorization of appropriations.
Subsec. (c)(1). Pub. L. 111–148 struck out “through fiscal year 2000” before “each model diabetes project” in introductory provisions prior to general amendment of section. See above.
1992—Subsec. (a). Pub. L. 102–573, § 901(2), redesignated par. (1) as entire subsec., redesignated subpars. (A) and (B) as pars. (1) and (2), respectively, substituted “paragraph (1)” for “subparagraph (A)” in par. (2), and struck out former par. (2) which read as follows: “Within 18 months after November 23, 1988, the Secretary shall prepare and transmit to the President and the Congress a report describing the determinations made and measures taken under paragraph (1) and making recommendations for additional funding to prevent, treat, and control diabetes among Indians.”
Subsec. (c). Pub. L. 102–573, § 204(1), amended subsec. (c) generally. Prior to amendment, subsec. (c) read as follows:
“(1) The Secretary shall continue to maintain during fiscal years 1988 through 1991 each of the following model diabetes projects which are in existence on November 23, 1988:
“(A) Claremore Indian Hospital in Oklahoma;
“(B) Fort Totten Health Center in North Dakota;
“(C) Sacaton Indian Hospital in Arizona;
“(D) Winnebago Indian Hospital in Nebraska;
“(E) Albuquerque Indian Hospital in New Mexico;
“(F) Perry, Princeton, and Old Town Health Centers in Maine; and
“(G) Bellingham Health Center in Washington.
“(2) The Secretary shall establish in fiscal year 1989, and maintain during fiscal years 1989 through 1991, a model diabetes project in each of the following locations:
“(A) Fort Berthold Reservation;
“(B) the Navajo Reservation;
“(C) the Papago Reservation;
“(D) the Zuni Reservation; and
“(E) the States of Alaska, California, Minnesota, Montana, Oregon, and Utah.”
Subsec. (d)(4). Pub. L. 102–573, § 204(2), added par. (4).
Subsec. (e). Pub. L. 102–573, § 217(b)(3), substituted “this section” for “subsection (c) of this section” and struck out at beginning “There are authorized to be appropriated such sums as may be necessary to carry out the provisions of this section.”



§ 1621d. Other authority for provision of services(a) DefinitionsIn this section:(1) Assisted living serviceThe term “assisted living service” means any service provided by an assisted living facility (as defined in section 1715w(b) of title 12), except that such an assisted living facility—(A) shall not be required to obtain a license; but

(B) shall meet all applicable standards for licensure.


(2) Home- and community-based serviceThe term “home- and community-based service” means 1 or more of the services specified in paragraphs (1) through (9) of section 1396t(a) of title 42 (whether provided by the Service or by an Indian tribe or tribal organization pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)) 11 See References in Text note below. that are or will be provided in accordance with applicable standards.


(3) Hospice careThe term “hospice care” means—(A) the items and services specified in subparagraphs (A) through (H) of section 1395x(dd)(1) of title 42; and

(B) such other services as an Indian tribe or tribal organization determines are necessary and appropriate to provide in furtherance of that care.


(4) Long-term care servicesThe term “long-term care services” has the meaning given the term “qualified long-term care services” in section 7702B(c) of title 26.



(b) Funding authorizedThe Secretary, acting through the Service, Indian tribes, and tribal organizations, may provide funding under this chapter to meet the objectives set forth in section 1602 of this title through health care-related services and programs not otherwise described in this chapter for the following services:(1) Hospice care.

(2) Assisted living services.

(3) Long-term care services.

(4) Home- and community-based services.


(c) EligibilityThe following individuals shall be eligible to receive long-term care services under this section:(1) Individuals who are unable to perform a certain number of activities of daily living without assistance.

(2) Individuals with a mental impairment, such as dementia, Alzheimer’s disease, or another disabling mental illness, who may be able to perform activities of daily living under supervision.

(3) Such other individuals as an applicable tribal health program determines to be appropriate.


(d) Authorization of convenient care servicesThe Secretary, acting through the Service, Indian tribes, and tribal organizations, may also provide funding under this chapter to meet the objectives set forth in section 1602 of this title for convenient care services programs pursuant to section 1637(c)(2)(A) of this title.


(Pub. L. 94–437, title II, § 205, as added Pub. L. 102–573, title II, § 206(a), Oct. 29, 1992, 106 Stat. 4548; amended Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsec. (a)(2), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
This chapter, referred to in subsecs. (b) and (d), was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Codification
Amendment by Pub. L. 111–148 is based on section 124(a)(1) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1621d, Pub. L. 94–437, title II, § 205, as added Pub. L. 100–713, title II, § 203(c), Nov. 23, 1988, 102 Stat. 4807, related to Native Hawaiian health promotion and disease prevention, prior to repeal by Pub. L. 100–579, § 14, formerly § 10, Oct. 31, 1988, 102 Stat. 2923; Pub. L. 100–690, title II, § 2310, Nov. 18, 1988, 102 Stat. 4229; renumbered § 14, Pub. L. 102–396, title IX, § 9168, Oct. 6, 1992, 106 Stat. 1948. See section 11701 et seq. of Title 42, The Public Health and Welfare.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, section related to hospice care feasibility study.



§ 1621e. Reimbursement from certain third parties of costs of health services(a) Right of recoveryExcept as provided in subsection (f), the United States, an Indian tribe, or tribal organization shall have the right to recover from an insurance company, health maintenance organization, employee benefit plan, third-party tortfeasor, or any other responsible or liable third party (including a political subdivision or local governmental entity of a State) the reasonable charges billed by the Secretary, an Indian tribe, or tribal organization in providing health services through the Service, an Indian tribe, or tribal organization, or, if higher, the highest amount the third party would pay for care and services furnished by providers other than governmental entities, to any individual to the same extent that such individual, or any nongovernmental provider of such services, would be eligible to receive damages, reimbursement, or indemnification for such charges or expenses if—(1) such services had been provided by a nongovernmental provider; and

(2) such individual had been required to pay such charges or expenses and did pay such charges or expenses.


(b) Limitations on recoveries from StatesSubsection (a) shall provide a right of recovery against any State, only if the injury, illness, or disability for which health services were provided is covered under—(1) workers’ compensation laws; or

(2) a no-fault automobile accident insurance plan or program.


(c) Nonapplicability of other lawsNo law of any State, or of any political subdivision of a State and no provision of any contract, insurance or health maintenance organization policy, employee benefit plan, self-insurance plan, managed care plan, or other health care plan or program entered into or renewed after November 23, 1988, shall prevent or hinder the right of recovery of the United States, an Indian tribe, or tribal organization under subsection (a).


(d) No effect on private rights of actionNo action taken by the United States, an Indian tribe, or tribal organization to enforce the right of recovery provided under this section shall operate to deny to the injured person the recovery for that portion of the person’s damage not covered hereunder.


(e) Enforcement(1) In generalThe United States, an Indian tribe, or tribal organization may enforce the right of recovery provided under subsection (a) by—(A) intervening or joining in any civil action or proceeding brought—(i) by the individual for whom health services were provided by the Secretary, an Indian tribe, or tribal organization; or

(ii) by any representative or heirs of such individual, or


(B) instituting a separate civil action, including a civil action for injunctive relief and other relief and including, with respect to a political subdivision or local governmental entity of a State, such an action against an official thereof.


(2) NoticeAll reasonable efforts shall be made to provide notice of action instituted under paragraph (1)(B) to the individual to whom health services were provided, either before or during the pendency of such action.


(3) Recovery from tortfeasors(A) In generalIn any case in which an Indian tribe or tribal organization that is authorized or required under a compact or contract issued pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) 11 See References in Text note below. to furnish or pay for health services to a person who is injured or suffers a disease on or after March 23, 2010, under circumstances that establish grounds for a claim of liability against the tortfeasor with respect to the injury or disease, the Indian tribe or tribal organization shall have a right to recover from the tortfeasor (or an insurer of the tortfeasor) the reasonable value of the health services so furnished, paid for, or to be paid for, in accordance with the Federal Medical Care Recovery Act (42 U.S.C. 2651 et seq.), to the same extent and under the same circumstances as the United States may recover under that Act.


(B) TreatmentThe right of an Indian tribe or tribal organization to recover under subparagraph (A) shall be independent of the rights of the injured or diseased person served by the Indian tribe or tribal organization.




(f) LimitationAbsent specific written authorization by the governing body of an Indian tribe for the period of such authorization (which may not be for a period of more than 1 year and which may be revoked at any time upon written notice by the governing body to the Service), the United States shall not have a right of recovery under this section if the injury, illness, or disability for which health services were provided is covered under a self-insurance plan funded by an Indian tribe, tribal organization, or urban Indian organization. Where such authorization is provided, the Service may receive and expend such amounts for the provision of additional health services consistent with such authorization.


(g) Costs and attorney’s feesIn any action brought to enforce the provisions of this section, a prevailing plaintiff shall be awarded its reasonable attorney’s fees and costs of litigation.


(h) Nonapplicability of claims filing requirementsAn insurance company, health maintenance organization, self-insurance plan, managed care plan, or other health care plan or program (under the Social Security Act [42 U.S.C. 301 et seq.] or otherwise) may not deny a claim for benefits submitted by the Service or by an Indian tribe or tribal organization based on the format in which the claim is submitted if such format complies with the format required for submission of claims under title XVIII of the Social Security Act [42 U.S.C. 1395 et seq.] or recognized under section 1175 of such Act [42 U.S.C. 1320d–4].


(i) Application to urban Indian organizationsThe previous provisions of this section shall apply to urban Indian organizations with respect to populations served by such Organizations 11 So in original. Probably should not be capitalized. in the same manner they apply to Indian tribes and tribal organizations with respect to populations served by such Indian tribes and tribal organizations.


(j) Statute of limitationsThe provisions of section 2415 of title 28 shall apply to all actions commenced under this section, and the references therein to the United States are deemed to include Indian tribes, tribal organizations, and urban Indian organizations.


(k) SavingsNothing in this section shall be construed to limit any right of recovery available to the United States, an Indian tribe, or tribal organization under the provisions of any applicable, Federal, State, or tribal law, including medical lien laws.


(Pub. L. 94–437, title II, § 206, as added Pub. L. 100–713, title II, § 204, Nov. 23, 1988, 102 Stat. 4811; amended Pub. L. 102–573, title II, § 209, Oct. 29, 1992, 106 Stat. 4551; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsec. (e)(3)(A), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
The Federal Medical Care Recovery Act, referred to in subsec. (e)(3)(A), probably means Pub. L. 87–693, Sept. 25, 1962, 76 Stat. 593, which is classified generally to chapter 32 (§ 2651 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Tables.
The Social Security Act, referred to in subsec. (h), is act Aug. 14, 1935, ch. 531, 49 Stat. 620, which is classified generally to chapter 7 (§ 301 et seq.) of Title 42, The Public Health and Welfare. Title XVIII of the Act is classified generally to subchapter XVIII (§ 1395 et seq.) of chapter 7 of Title 42. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.

Codification
Amendment by Pub. L. 111–148 is based on section 125 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, section related to right of recovery of costs of health services by the United States, an Indian tribe, or a tribal organization from certain third parties.
1992—Subsec. (a). Pub. L. 102–573, § 209(b)(1), substituted “Except as provided in subsection (f) of this section, the” for “The”.
Pub. L. 102–573, § 209(a)(1)–(3), inserted “, an Indian tribe, or a tribal organization” after “United States”, after “Service”, and after “Secretary”.
Subsec. (b). Pub. L. 102–573, § 209(a)(4), struck out “, or any political subdivision of a State,” after “against any State”.
Subsecs. (c), (d). Pub. L. 102–573, § 209(a)(1), inserted “, an Indian tribe, or a tribal organization” after “United States”.
Subsec. (e). Pub. L. 102–573, § 209(a)(1), (3), inserted “, an Indian tribe, or a tribal organization” after “United States” in two places and after “Secretary”.
Subsec. (f). Pub. L. 102–573, § 209(b)(2), added subsec. (f).



§ 1621f. Crediting of reimbursements(a) Use of amounts(1) Retention by programExcept as provided in sections 1621a(a)(2) and 1680c of this title, all reimbursements received or recovered under any of the programs described in paragraph (2), including under section 1680c of this title, by reason of the provision of health services by the Service, by an Indian tribe or tribal organization, or by an urban Indian organization, shall be credited to the Service, such Indian tribe or tribal organization, or such urban Indian organization, respectively, and may be used as provided in section 1641 of this title. In the case of such a service provided by or through a Service Unit, such amounts shall be credited to such unit and used for such purposes.


(2) Programs coveredThe programs referred to in paragraph (1) are the following:(A) Titles XVIII, XIX, and XXI of the Social Security Act [42 U.S.C. 1395 et seq., 1396 et seq., 1397aa et seq.].

(B) This chapter, including section 1680c of this title.

(C) Public Law 87–693 [42 U.S.C. 2651 et seq.].

(D) Any other provision of law.



(b) No offset of amountsThe Service may not offset or limit any amount obligated to any Service Unit or entity receiving funding from the Service because of the receipt of reimbursements under subsection (a).


(Pub. L. 94–437, title II, § 207, as added Pub. L. 100–713, title II, § 204, Nov. 23, 1988, 102 Stat. 4812; amended Pub. L. 102–573, title VII, § 701(c)(1), Oct. 29, 1992, 106 Stat. 4572; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Social Security Act, referred to in subsec. (a)(2)(A), is act Aug. 14, 1935, ch. 531, 49 Stat. 620. Titles XVIII, XIX, and XXI of the Act are classified generally to subchapters XVIII (§ 1395 et seq.), XIX (§ 1396 et seq.), and XXI (§ 1397aa et seq.), respectively, of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.
This chapter, referred to in subsec. (a)(2)(B), was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.
Public Law 87–693, referred to in subsec. (a)(2)(C), is Pub. L. 87–693, Sept. 25, 1962, 76 Stat. 593, popularly known as the Federal Medical Care Recovery Act, which is classified generally to chapter 32 (§ 2651 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Tables.

Codification
Amendment by Pub. L. 111–148 is based on section 126 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, section related to crediting of reimbursements.
1992—Subsec. (a). Pub. L. 102–573 made technical amendment to reference to section 1680c of this title to reflect renumbering of corresponding section of original act.



§ 1621g. Health services research
Of the amounts appropriated for the Service in any fiscal year, other than amounts made available for the Indian Health Care Improvement Fund, not less than $200,000 shall be available only for research to further the performance of the health service responsibilities of the Service. Indian tribes and tribal organizations contracting with the Service under the authority of the Indian Self-Determination Act [25 U.S.C. 5321 et seq.] shall be given an equal opportunity to compete for, and receive, research funds under this section.
(Pub. L. 94–437, title II, § 208, as added Pub. L. 100–713, title II, § 204, Nov. 23, 1988, 102 Stat. 4812.)

Editorial Notes

References in TextThe Indian Self-Determination Act, referred to in text, is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.



§ 1621h. Mental health prevention and treatment services(a) National plan for Indian Mental Health Services(1) Not later than 120 days after November 28, 1990, the Secretary, acting through the Service, shall develop and publish in the Federal Register a final national plan for Indian Mental Health Services. The plan shall include—(A) an assessment of the scope of the problem of mental illness and dysfunctional and self-destructive behavior, including child abuse and family violence, among Indians, including—(i) the number of Indians served by the Service who are directly or indirectly affected by such illness or behavior, and

(ii) an estimate of the financial and human cost attributable to such illness or behavior;


(B) an assessment of the existing and additional resources necessary for the prevention and treatment of such illness and behavior; and

(C) an estimate of the additional funding needed by the Service to meet its responsibilities under the plan.


(2) The Secretary shall submit a copy of the national plan to the Congress.


(b) Memorandum of agreementNot later than 180 days after November 28, 1990, the Secretary and the Secretary of the Interior shall develop and enter into a memorandum of agreement under which the Secretaries shall, among other things—(1) determine and define the scope and nature of mental illness and dysfunctional and self-destructive behavior, including child abuse and family violence, among Indians;

(2) make an assessment of the existing Federal, tribal, State, local, and private services, resources, and programs available to provide mental health services for Indians;

(3) make an initial determination of the unmet need for additional services, resources, and programs necessary to meet the needs identified pursuant to paragraph (1);

(4)(A) ensure that Indians, as citizens of the United States and of the States in which they reside, have access to mental health services to which all citizens have access;

(B) determine the right of Indians to participate in, and receive the benefit of, such services; and

(C) take actions necessary to protect the exercise of such right;


(5) delineate the responsibilities of the Bureau of Indian Affairs and the Service, including mental health identification, prevention, education, referral, and treatment services (including services through multidisciplinary resource teams), at the central, area, and agency and service unit levels to address the problems identified in paragraph (1);

(6) provide a strategy for the comprehensive coordination of the mental health services provided by the Bureau of Indian Affairs and the Service to meet the needs identified pursuant to paragraph (1), including—(A) the coordination of alcohol and substance abuse programs of the Service, the Bureau of Indian Affairs, and the various tribes (developed under the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 [25 U.S.C. 2401 et seq.]) with the mental health initiatives pursuant to this chapter, particularly with respect to the referral and treatment of dually-diagnosed individuals requiring mental health and substance abuse treatment; and

(B) ensuring that Bureau of Indian Affairs and Service programs and services (including multidisciplinary resource teams) addressing child abuse and family violence are coordinated with such non-Federal programs and services;


(7) direct appropriate officials of the Bureau of Indian Affairs and the Service, particularly at the agency and service unit levels, to cooperate fully with tribal requests made pursuant to subsection (d); and

(8) provide for an annual review of such agreement by the two Secretaries.


(c) Community mental health plan(1) The governing body of any Indian tribe may, at its discretion, adopt a resolution for the establishment of a community mental health plan providing for the identification and coordination of available resources and programs to identify, prevent, or treat mental illness or dysfunctional and self-destructive behavior, including child abuse and family violence, among its members.

(2) In furtherance of a plan established pursuant to paragraph (1) and at the request of a tribe, the appropriate agency, service unit, or other officials of the Bureau of Indian Affairs and the Service shall cooperate with, and provide technical assistance to, the tribe in the development of such plan. Upon the establishment of such a plan and at the request of the tribe, such officials, as directed by the memorandum of agreement developed pursuant to subsection (c), shall cooperate with the tribe in the implementation of such plan.

(3) Two or more Indian tribes may form a coalition for the adoption of resolutions and the establishment and development of a joint community mental health plan under this subsection.

(4) The Secretary, acting through the Service, may make grants to Indian tribes adopting a resolution pursuant to paragraph (1) to obtain technical assistance for the development of a community mental health plan and to provide administrative support in the implementation of such plan.


(d) Behavioral health training and community education programs(1) Study; listThe Secretary, acting through the Service, and the Secretary of the Interior, in consultation with Indian tribes and tribal organizations, shall conduct a study and compile a list of the types of staff positions specified in paragraph (2) whose qualifications include, or should include, training in the identification, prevention, education, referral, or treatment of mental illness, or dysfunctional and self destructive behavior.


(2) PositionsThe positions referred to in paragraph (1) are—(A) staff positions within the Bureau of Indian Affairs, including existing positions, in the fields of—(i) elementary and secondary education;

(ii) social services and family and child welfare;

(iii) law enforcement and judicial services; and

(iv) alcohol and substance abuse;


(B) staff positions within the Service; and

(C) staff positions similar to those identified in subparagraphs (A) and (B) established and maintained by Indian tribes and tribal organizations (without regard to the funding source).


(3) Training criteria(A) In generalThe appropriate Secretary shall provide training criteria appropriate to each type of position identified in paragraphs (2)(A) and (2)(B) and ensure that appropriate training has been, or shall be provided to any individual in any such position. With respect to any such individual in a position identified pursuant to paragraph (2)(C), the respective Secretaries shall provide appropriate training to, or provide funds to, an Indian tribe or tribal organization for training of appropriate individuals. In the case of positions funded under a contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.),11 See References in Text note below. the appropriate Secretary shall ensure that such training costs are included in the contract or compact, as the Secretary determines necessary.


(B) Position specific training criteriaPosition specific training criteria shall be culturally relevant to Indians and Indian tribes and shall ensure that appropriate information regarding traditional health care practices is provided.



(4) Community education on mental illnessThe Service shall develop and implement, on request of an Indian tribe, tribal organization, or urban Indian organization, or assist the Indian tribe, tribal organization, or urban Indian organization to develop and implement, a program of community education on mental illness. In carrying out this paragraph, the Service shall, upon request of an Indian tribe, tribal organization, or urban Indian organization, provide technical assistance to the Indian tribe, tribal organization, or urban Indian organization to obtain and develop community educational materials on the identification, prevention, referral, and treatment of mental illness and dysfunctional and self-destructive behavior.


(5) PlanNot later than 90 days after March 23, 2010, the Secretary shall develop a plan under which the Service will increase the health care staff providing behavioral health services by at least 500 positions within 5 years after March 23, 2010, with at least 200 of such positions devoted to child, adolescent, and family services. The plan developed under this paragraph shall be implemented under section 13 of this title.



(e) Staffing(1) Within 90 days after November 28, 1990, the Secretary shall develop a plan under which the Service will increase the health care staff providing mental health services by at least 500 positions within five years after November 28, 1990, with at least 200 of such positions devoted to child, adolescent, and family services. Such additional staff shall be primarily assigned to the service unit level for services which shall include outpatient, emergency, aftercare and follow-up, and prevention and education services.

(2) The plan developed under paragraph (1) shall be implemented under section 13 of this title.


(f) Staff recruitment and retention(1) The Secretary shall provide for the recruitment of the additional personnel required by subsection (f) and the retention of all Service personnel providing mental health services. In carrying out this subsection, the Secretary shall give priority to practitioners providing mental health services to children and adolescents with mental health problems.

(2) In carrying out paragraph (1), the Secretary shall develop a program providing for—(A) the payment of bonuses (which shall not be more favorable than those provided for under sections 1616i and 1616j of this title) for service in hardship posts;

(B) the repayment of loans (for which the provisions of repayment contracts shall not be more favorable than the repayment contracts under section 1616a of this title) for health professions education as a recruitment incentive; and

(C) a system of postgraduate rotations as a retention incentive.


(3) This subsection shall be carried out in coordination with the recruitment and retention programs under subchapter I.


(g) Mental Health Technician program(1) Under the authority of section 13 of this title, the Secretary shall establish and maintain a Mental Health Technician program within the Service which—(A) provides for the training of Indians as mental health technicians; and

(B) employs such technicians in the provision of community-based mental health care that includes identification, prevention, education, referral, and treatment services.


(2) In carrying out paragraph (1)(A), the Secretary shall provide high standard paraprofessional training in mental health care necessary to provide quality care to the Indian communities to be served. Such training shall be based upon a curriculum developed or approved by the Secretary which combines education in the theory of mental health care with supervised practical experience in the provision of such care.

(3) The Secretary shall supervise and evaluate the mental health technicians in the training program.

(4) The Secretary shall ensure that the program established pursuant to this subsection involves the utilization and promotion of the traditional Indian health care and treatment practices of the Indian tribes to be served.


(h) Mental health researchThe Secretary, acting through the Service and in consultation with the National Institute of Mental Health, shall enter into contracts with, or make grants to, appropriate institutions for the conduct of research on the incidence and prevalence of mental disorders among Indians on Indian reservations and in urban areas. Research priorities under this subsection shall include—(1) the inter-relationship and inter-dependence of mental disorders with alcoholism, suicide, homicides, accidents, and the incidence of family violence, and

(2) the development of models of prevention techniques.

The effect of the inter-relationships and interdependencies referred to in paragraph (1) on children, and the development of prevention techniques under paragraph (2) applicable to children, shall be emphasized.

(i) Facilities assessmentWithin one year after November 28, 1990, the Secretary, acting through the Service, shall make an assessment of the need for inpatient mental health care among Indians and the availability and cost of inpatient mental health facilities which can meet such need. In making such assessment, the Secretary shall consider the possible conversion of existing, under-utilized service hospital beds into psychiatric units to meet such need.


(j) Annual reportThe Service shall develop methods for analyzing and evaluating the overall status of mental health programs and services for Indians and shall submit to the President, for inclusion in each report required to be transmitted to the Congress under section 1671 of this title, a report on the mental health status of Indians which shall describe the progress being made to address mental health problems of Indian communities.


(k) Mental health demonstration grant program(1) The Secretary, acting through the Service, is authorized to make grants to Indian tribes and inter-tribal consortia to pay 75 percent of the cost of planning, developing, and implementing programs to deliver innovative community-based mental health services to Indians. The 25 percent tribal share of such cost may be provided in cash or through the provision of property or services.

(2) The Secretary may award a grant for a project under paragraph (1) to an Indian tribe or inter-tribal consortium which meets the following criteria:(A) The project will address significant unmet mental health needs among Indians.

(B) The project will serve a significant number of Indians.

(C) The project has the potential to deliver services in an efficient and effective manner.

(D) The tribe or consortium has the administrative and financial capability to administer the project.

(E) The project will deliver services in a manner consistent with traditional Indian healing and treatment practices.

(F) The project is coordinated with, and avoids duplication of, existing services.


(3) For purposes of this subsection, the Secretary shall, in evaluating applications for grants for projects to be operated under any contract entered into with the Service under the Indian Self-Determination Act [25 U.S.C. 5321 et seq.], use the same criteria that the Secretary uses in evaluating any other application for such a grant.

(4) The Secretary may only award one grant under this subsection with respect to a service area until the Secretary has awarded grants for all service areas with respect to which the Secretary receives applications during the application period, as determined by the Secretary, which meet the criteria specified in paragraph (2).

(5) Not later than 180 days after the close of the term of the last grant awarded pursuant to this subsection, the Secretary shall submit to the Congress a report evaluating the effectiveness of the innovative community-based projects demonstrated pursuant to this subsection. Such report shall include findings and recommendations, if any, relating to the reorganization of the programs of the Service for delivery of mental health services to Indians.

(6) Grants made pursuant to this section may be expended over a period of three years and no grant may exceed $1,000,000 for the fiscal years involved.


(l) Licensing requirement for mental health care workersAny person employed as a psychologist, social worker, or marriage and family therapist for the purpose of providing mental health care services to Indians in a clinical setting under the authority of this chapter or through a contract pursuant to the Indian Self-Determination Act [25 U.S.C. 5321 et seq.] shall—(1) in the case of a person employed as a psychologist, be licensed as a clinical psychologist or working under the direct supervision of a licensed clinical psychologist;

(2) in the case of a person employed as a social worker, be licensed as a social worker or working under the direct supervision of a licensed social worker; or

(3) in the case of a person employed as a marriage and family therapist, be licensed as a marriage and family therapist or working under the direct supervision of a licensed marriage and family therapist.


(m) Intermediate adolescent mental health services(1) The Secretary, acting through the Service, may make grants to Indian tribes and tribal organizations to provide intermediate mental health services to Indian children and adolescents, including—(A) inpatient and outpatient services;

(B) emergency care;

(C) suicide prevention and crisis intervention; and

(D) prevention and treatment of mental illness, and dysfunctional and self-destructive behavior, including child abuse and family violence.


(2) Funds provided under this subsection may be used—(A) to construct or renovate an existing health facility to provide intermediate mental health services;

(B) to hire mental health professionals;

(C) to staff, operate, and maintain an intermediate mental health facility, group home, or youth shelter where intermediate mental health services are being provided; and

(D) to make renovations and hire appropriate staff to convert existing hospital beds into adolescent psychiatric units.


(3) Funds provided under this subsection may not be used for the purposes described in section 1621o(b)(1) of this title.

(4) An Indian tribe or tribal organization receiving a grant under this subsection shall ensure that intermediate adolescent mental health services are coordinated with other tribal, Service, and Bureau of Indian Affairs mental health, alcohol and substance abuse, and social services programs on the reservation of such tribe or tribal organization.

(5) The Secretary shall establish criteria for the review and approval of applications for grants made pursuant to this subsection.


(Pub. L. 94–437, title II, § 209, as added Pub. L. 101–630, title V, § 503(b), Nov. 28, 1990, 104 Stat. 4557; amended Pub. L. 102–573, title II, §§ 205, 217(b)(4), title IX, § 902(3), Oct. 29, 1992, 106 Stat. 4547, 4559, 4591; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986, referred to in subsec. (b)(6)(A), is subtitle C of title IV of Pub. L. 99–570, Oct. 27, 1986, 100 Stat. 3207–137, as amended, which is classified generally to chapter 26 (§ 2401 et seq.) of this title. For complete classification of subtitle C to the Code, see Short Title note set out under section 2401 of this title and Tables.
This chapter, referred to in subsecs. (b)(6)(A) and (l), was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.
The Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsec. (d)(3)(A), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
The Indian Self-Determination Act, referred to in subsecs. (k)(3) and (l), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Amendment by Pub. L. 111–148 is based on sections 101(b)(2) and 127 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which were enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Subsec. (d). Pub. L. 111–148 added subsec. (d) and struck out former subsec. (d) which related to mental health training and community education programs.
Subsec. (m)(6). Pub. L. 111–148 struck out par. (6) which authorized appropriations for fiscal years 1993 to 2000.
1992—Pub. L. 102–573, § 902(3)(A), made technical amendment to section catchline.
Subsec. (b). Pub. L. 102–573, § 902(3)(B), redesignated subsec. (c) as (b). Prior to amendment, no subsec. (b) had been enacted.
Subsec. (c). Pub. L. 102–573, §§ 217(b)(4)(A), 902(3)(B), redesignated subsec. (d) as (c) and struck out par. (5) which authorized appropriations of $500,000 for fiscal year 1991 and $1,000,000 for fiscal year 1992 to carry out this subsec. Former subsec. (c) redesignated (b).
Subsec. (d). Pub. L. 102–573, §§ 217(b)(4)(A), (D), 902(3)(B), redesignated subsec. (e) as (d), substituted “this section” for “this subsection” in par. (3)(B), and struck out par. (6) which authorized appropriations of $500,000 for fiscal year 1991 and $5,000,000 for fiscal year 1992 to carry out this subsec., with certain amounts to be allocated for community education. Former subsec. (d) redesignated (c).
Subsec. (e). Pub. L. 102–573, § 902(3)(B), redesignated subsec. (f) as (e). Former subsec. (e) redesignated (d).
Subsec. (f). Pub. L. 102–573, §§ 217(b)(4)(A), 902(3)(B), redesignated subsec. (g) as (f) and struck out par. (4) which appropriated $1,200,000 for fiscal year 1992 to carry out this subsec. Former subsec. (f) redesignated (e).
Subsec. (g). Pub. L. 102–573, §§ 217(b)(4)(A), 902(3)(B), redesignated subsec. (h) as (g) and struck out par. (5) which authorized appropriation of $1,000,000 for fiscal year 1992 for purposes of providing training required under this subsec. Former subsec. (g) redesignated (f).
Subsec. (h). Pub. L. 102–573, §§ 217(b)(4)(B), 902(3)(B), redesignated subsec. (i) as (h), struck out par. (1) designation before “The Secretary, acting”, redesignated subpars. (A) and (B) as pars. (1) and (2), respectively, substituted “paragraph (1)” and “paragraph (2)” for “subparagraph (A)” and “subparagraph (B)”, respectively, in closing provisions, and struck out former par. (2) which authorized appropriation of $2,000,000 for fiscal year 1992 to carry out this subsec., to remain available until expended. Former subsec. (h) redesignated (g).
Subsec. (i). Pub. L. 102–573, §§ 217(b)(4)(C), 902(3)(B), redesignated subsec. (j) as (i), struck out par. (1) designation before “Within one year”, and struck out par. (2) which authorized appropriation of $500,000 for fiscal year 1992 to make the assessment required by this subsec. Former subsec. (i) redesignated (h).
Subsec. (j). Pub. L. 102–573, §§ 205(1), 902(3)(B), redesignated subsec. (k) as (j) and substituted “submit to the President, for inclusion in each report required to be transmitted to the Congress under section 1671 of this title, a report” for “submit to the Congress an annual report”. Former subsec. (j) redesignated (i).
Subsec. (k). Pub. L. 102–573, §§ 217(b)(4)(E), 902(3)(B), redesignated subsec. (l) as (k), and in par. (6) substituted “section” for “subsection” in second sentence and struck out first sentence which authorized appropriations of $2,000,000 for fiscal year 1991 and $3,000,000 for fiscal year 1992 to carry out purposes of this subsec. Former subsec. (k) redesignated (j).
Subsecs. (l), (m). Pub. L. 102–573, § 205(2), added subsecs. (l) and (m). Former subsec. (l) redesignated (k).

Statutory Notes and Related Subsidiaries
Statement of PurposesPub. L. 101–630, title V, § 503(a), Nov. 28, 1990, 104 Stat. 4556, provided that: 
“The purposes of this section [enacting this section] are to—
“(1) authorize and direct the Indian Health Service to develop a comprehensive mental health prevention and treatment program;

“(2) provide direction and guidance relating to mental illness and dysfunctional and self-destructive behavior, including child abuse and family violence, to those Federal, tribal, State, and local agencies responsible for programs in Indian communities in areas of health care, education, social services, child and family welfare, alcohol and substance abuse, law enforcement, and judicial services;

“(3) assist Indian tribes to identify services and resources available to address mental illness and dysfunctional and self-destructive behavior;

“(4) provide authority and opportunities for Indian tribes to develop and implement, and coordinate with, community-based mental health programs which include identification, prevention, education, referral, and treatment services, including through multidisciplinary resource teams;

“(5) ensure that Indians, as citizens of the United States and of the States in which they reside, have the same access to mental health services to which all such citizens have access; and

“(6) modify or supplement existing programs and authorities in the areas identified in paragraph (2).”






§ 1621i. Managed care feasibility study(a) The Secretary, acting through the Service, shall conduct a study to assess the feasibility of allowing an Indian tribe to purchase, directly or through the Service, managed care coverage for all members of the tribe from—(1) a tribally owned and operated managed care plan; or

(2) a State licensed managed care plan.


(b) Not later than the date which is 12 months after October 29, 1992, the Secretary shall transmit to the Congress a report containing—(1) a detailed description of the study conducted pursuant to this section; and

(2) a discussion of the findings and conclusions of such study.


(Pub. L. 94–437, title II, § 210, as added Pub. L. 102–573, title II, § 206(b), Oct. 29, 1992, 106 Stat. 4549.)

§ 1621j. California contract health services demonstration program(a) EstablishmentThe Secretary shall establish a demonstration program to evaluate the use of a contract care intermediary to improve the accessibility of health services to California Indians.


(b) Agreement with California Rural Indian Health Board(1) In establishing such program, the Secretary shall enter into an agreement with the California Rural Indian Health Board to reimburse the Board for costs (including reasonable administrative costs) incurred, during the period of the demonstration program, in providing medical treatment under contract to California Indians described in section 1679(b) 11 See References in Text note below. of this title throughout the California contract health services delivery area described in section 1680 of this title with respect to high-cost contract care cases.

(2) Not more than 5 percent of the amounts provided to the Board under this section for any fiscal year may be for reimbursement for administrative expenses incurred by the Board during such fiscal year.

(3) No payment may be made for treatment provided under the demonstration program to the extent payment may be made for such treatment under the Catastrophic Health Emergency Fund described in section 1621a of this title or from amounts appropriated or otherwise made available to the California contract health service delivery area for a fiscal year.


(c) Advisory boardThere is hereby established an advisory board which shall advise the California Rural Indian Health Board in carrying out the demonstration pursuant to this section. The advisory board shall be composed of representatives, selected by the California Rural Indian Health Board, from not less than 8 tribal health programs serving California Indians covered under such demonstration, at least one half of whom are not affiliated with the California Rural Indian Health Board.


(d) Commencement and termination datesThe demonstration program described in this section shall begin on January 1, 1993, and shall terminate on September 30, 1997.


(e) ReportNot later than July 1, 1998, the California Rural Indian Health Board shall submit to the Secretary a report on the demonstration program carried out under this section, including a statement of its findings regarding the impact of using a contract care intermediary on—(1) access to needed health services;

(2) waiting periods for receiving such services; and

(3) the efficient management of high-cost contract care cases.


(f) “High-cost contract care cases” definedFor the purposes of this section, the term “high-cost contract care cases” means those cases in which the cost of the medical treatment provided to an individual—(1) would otherwise be eligible for reimbursement from the Catastrophic Health Emergency Fund established under section 1621a of this title, except that the cost of such treatment does not meet the threshold cost requirement established pursuant to section 1621a(b)(2) 1 of this title; and

(2) exceeds $1,000.


(Pub. L. 94–437, title II, § 211, as added Pub. L. 102–573, title II, § 206(c), Oct. 29, 1992, 106 Stat. 4549; amended Pub. L. 104–313, § 2(c), Oct. 19, 1996, 110 Stat. 3822; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextSection 1679 of this title, referred to in subsec. (b)(1), was repealed and a new section 1679 was enacted by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935. Provisions describing California Indians, similar to those that appeared in former section 1679(b) are now contained in new section 1679(a).
Section 1621a of this title, referred to in subsec. (f)(1), was amended generally by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935, and, as so amended, no longer contains a subsec. (b)(2).

Codification
Amendment by Pub. L. 111–148 is based on section 101(b)(3) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Subsec. (g). Pub. L. 111–148 struck out subsec. (g) which authorized appropriations for fiscal years 1996 through 2000.
1996—Subsec. (g). Pub. L. 104–313 substituted “1996 through 2000” for “1993, 1994, 1995, 1996, and 1997”.

Statutory Notes and Related Subsidiaries
Termination of Advisory BoardsAdvisory boards established after Jan. 5, 1973, to terminate not later than the expiration of the 2-year period beginning on the date of their establishment, unless, in the case of a board established by the President or an officer of the Federal Government, such board is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a board established by Congress, its duration is otherwise provided by law. See sections 3(2) and 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, 776, set out in the Appendix to Title 5, Government Organization and Employees.



§ 1621k. Coverage of screening mammography
The Secretary, through the Service, shall provide for screening mammography (as defined in section 1861(jj) of the Social Security Act [42 U.S.C. 1395x(jj)]) for Indian and urban Indian women 35 years of age or older at a frequency, determined by the Secretary (in consultation with the Director of the National Cancer Institute), appropriate to such women, and under such terms and conditions as are consistent with standards established by the Secretary to assure the safety and accuracy of screening mammography under part B of title XVIII of the Social Security Act [42 U.S.C. 1395j et seq.] and other cancer screenings.
(Pub. L. 94–437, title II, § 212, as added Pub. L. 102–573, title II, § 207(a), Oct. 29, 1992, 106 Stat. 4550; amended Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Social Security Act, referred to in text, is act Aug. 14, 1935, ch. 531, 49 Stat. 620, as amended. Part B of title XVIII of the Act is classified generally to part B (§ 1395j et seq.) of subchapter XVIII of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.

Codification
Amendment by Pub. L. 111–148 is based on section 128 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 inserted “and other cancer screenings” before period at end.



§ 1621l. Patient travel costs(a) Definition of qualified escortIn this section, the term “qualified escort” means—(1) an adult escort (including a parent, guardian, or other family member) who is required because of the physical or mental condition, or age, of the applicable patient;

(2) a health professional for the purpose of providing necessary medical care during travel by the applicable patient; or

(3) other escorts, as the Secretary or applicable Indian Health Program determines to be appropriate.


(b) Provision of fundsThe Secretary, acting through the Service and Tribal Health Programs, is authorized to provide funds for the following patient travel costs, including qualified escorts, associated with receiving health care services provided (either through direct or contract care or through a contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)) 11 See References in Text note below. under this chapter—(1) emergency air transportation and non-emergency air transportation where ground transportation is infeasible;

(2) transportation by private vehicle (where no other means of transportation is available), specially equipped vehicle, and ambulance; and

(3) transportation by such other means as may be available and required when air or motor vehicle transportation is not available.


(Pub. L. 94–437, title II, § 213, as added Pub. L. 102–573, title II, § 208, Oct. 29, 1992, 106 Stat. 4551; amended Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsec. (b), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
This chapter, referred to in subsec. (b), was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Codification
Amendment by Pub. L. 111–148 is based on sections 101(c)(2) and 129 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which were enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, section directed Secretary to provide funds for patient travel costs for emergency air transportation and nonemergency air transportation where ground transportation was infeasible and authorized appropriations for fiscal years 1993 to 2000.
Pub. L. 111–148 substituted “The Secretary” for “(a) The Secretary” prior to general amendment of section. See above.



§ 1621m. Epidemiology centers(a) Establishment of centers(1) In generalThe Secretary shall establish an epidemiology center in each Service area to carry out the functions described in subsection (b).


(2) New centers(A) In generalSubject to subparagraph (B), any new center established after March 23, 2010, may be operated under a grant authorized by subsection (d).


(B) RequirementFunding provided in a grant described in subparagraph (A) shall not be divisible.



(3) Funds not divisibleAn epidemiology center established under this subsection shall be subject to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.),11 See References in Text note below. but the funds for the center shall not be divisible.



(b) Functions of centersIn consultation with and on the request of Indian tribes, tribal organizations, and urban Indian organizations, each Service area epidemiology center established under this section shall, with respect to the applicable Service area—(1) collect data relating to, and monitor progress made toward meeting, each of the health status objectives of the Service, the Indian tribes, tribal organizations, and urban Indian organizations in the Service area;

(2) evaluate existing delivery systems, data systems, and other systems that impact the improvement of Indian health;

(3) assist Indian tribes, tribal organizations, and urban Indian organizations in identifying highest-priority health status objectives and the services needed to achieve those objectives, based on epidemiological data;

(4) make recommendations for the targeting of services needed by the populations served;

(5) make recommendations to improve health care delivery systems for Indians and urban Indians;

(6) provide requested technical assistance to Indian tribes, tribal organizations, and urban Indian organizations in the development of local health service priorities and incidence and prevalence rates of disease and other illness in the community; and

(7) provide disease surveillance and assist Indian tribes, tribal organizations, and urban Indian communities to promote public health.


(c) Technical assistanceThe Director of the Centers for Disease Control and Prevention shall provide technical assistance to the centers in carrying out this section.


(d) Grants for studies(1) In generalThe Secretary may make grants to Indian tribes, tribal organizations, Indian organizations, and eligible intertribal consortia to conduct epidemiological studies of Indian communities.


(2) Eligible intertribal consortiaAn intertribal consortium or Indian organization shall be eligible to receive a grant under this subsection if the intertribal consortium is—(A) incorporated for the primary purpose of improving Indian health; and

(B) representative of the Indian tribes or urban Indian communities residing in the area in which the intertribal consortium is located.


(3) ApplicationsAn application for a grant under this subsection shall be submitted in such manner and at such time as the Secretary shall prescribe.


(4) RequirementsAn applicant for a grant under this subsection shall—(A) demonstrate the technical, administrative, and financial expertise necessary to carry out the functions described in paragraph (5);

(B) consult and cooperate with providers of related health and social services in order to avoid duplication of existing services; and

(C) demonstrate cooperation from Indian tribes or urban Indian organizations in the area to be served.


(5) Use of fundsA grant provided under paragraph (1) may be used—(A) to carry out the functions described in subsection (b);

(B) to provide information to, and consult with, tribal leaders, urban Indian community leaders, and related health staff regarding health care and health service management issues; and

(C) in collaboration with Indian tribes, tribal organizations, and urban Indian organizations, to provide to the Service information regarding ways to improve the health status of Indians.



(e) Access to information(1) In generalAn epidemiology center operated by a grantee pursuant to a grant awarded under subsection (d) shall be treated as a public health authority (as defined in section 164.501 of title 45, Code of Federal Regulations (or a successor regulation)) for purposes of the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191; 110 Stat. 1936).


(2) Access to informationThe Secretary shall grant to each epidemiology center described in paragraph (1) access to use of the data, data sets, monitoring systems, delivery systems, and other protected health information in the possession of the Secretary.


(3) RequirementThe activities of an epidemiology center described in paragraph (1) shall be for the purposes of research and for preventing and controlling disease, injury, or disability (as those activities are described in section 164.512 of title 45, Code of Federal Regulations (or a successor regulation)), for purposes of the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191; 110 Stat. 1936).



(Pub. L. 94–437, title II, § 214, as added Pub. L. 102–573, title II, § 210, Oct. 29, 1992, 106 Stat. 4551; amended Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsec. (a)(3), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
The Health Insurance Portability and Accountability Act of 1996, referred to in subsec. (e)(1), (3), is Pub. L. 104–191, Aug. 21, 1996, 110 Stat. 1936. For complete classification of this Act to the Code, see Short Title of 1996 Amendments note set out under section 201 of Title 42, The Public Health and Welfare, and Tables.

Codification
Amendment by Pub. L. 111–148 is based on section 130 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, section related to establishment and functions of epidemiology centers.



§ 1621n. Comprehensive school health education programs(a) Award of grantsThe Secretary, acting through the Service and in consultation with the Secretary of the Interior, may award grants to Indian tribes to develop comprehensive school health education programs for children from preschool through grade 12 in schools located on Indian reservations.


(b) Use of grantsGrants awarded under this section may be used to—(1) develop health education curricula;

(2) train teachers in comprehensive school health education curricula;

(3) integrate school-based, community-based, and other public and private health promotion efforts;

(4) encourage healthy, tobacco-free school environments;

(5) coordinate school-based health programs with existing services and programs available in the community;

(6) develop school programs on nutrition education, personal health, and fitness;

(7) develop mental health wellness programs;

(8) develop chronic disease prevention programs;

(9) develop substance abuse prevention programs;

(10) develop accident prevention and safety education programs;

(11) develop activities for the prevention and control of communicable diseases; and

(12) develop community and environmental health education programs.


(c) AssistanceThe Secretary shall provide technical assistance to Indian tribes in the development of health education plans, and the dissemination of health education materials and information on existing health programs and resources.


(d) Criteria for review and approval of applicationsThe Secretary shall establish criteria for the review and approval of applications for grants made pursuant to this section.


(e) Report of recipientRecipients of grants under this section shall submit to the Secretary an annual report on activities undertaken with funds provided under this section. Such reports shall include a statement of—(1) the number of preschools, elementary schools, and secondary schools served;

(2) the number of students served;

(3) any new curricula established with funds provided under this section;

(4) the number of teachers trained in the health curricula; and

(5) the involvement of parents, members of the community, and community health workers in programs established with funds provided under this section.


(f) Program development(1) The Secretary of the Interior, acting through the Bureau of Indian Affairs and in cooperation with the Secretary, shall develop a comprehensive school health education program for children from preschool through grade 12 in schools operated by the Bureau of Indian Affairs.

(2) Such program shall include—(A) school programs on nutrition education, personal health, and fitness;

(B) mental health wellness programs;

(C) chronic disease prevention programs;

(D) substance abuse prevention programs;

(E) accident prevention and safety education programs; and

(F) activities for the prevention and control of communicable diseases.


(3) The Secretary of the Interior shall—(A) provide training to teachers in comprehensive school health education curricula;

(B) ensure the integration and coordination of school-based programs with existing services and health programs available in the community; and

(C) encourage healthy, tobacco-free school environments.



(g) Authorization of appropriationsThere are authorized to be appropriated to carry out this section $15,000,000 for fiscal year 1993 and such sums as may be necessary for each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999, and 2000.


(Pub. L. 94–437, title II, § 215, as added Pub. L. 102–573, title II, § 211, Oct. 29, 1992, 106 Stat. 4553.)

§ 1621o. Indian youth grant program(a) GrantsThe Secretary, acting through the Service, is authorized to make grants to Indian tribes, tribal organizations, and urban Indian organizations for innovative mental and physical disease prevention and health promotion and treatment programs for Indian preadolescent and adolescent youths.


(b) Use of funds(1) Funds made available under this section may be used to—(A) develop prevention and treatment programs for Indian youth which promote mental and physical health and incorporate cultural values, community and family involvement, and traditional healers; and

(B) develop and provide community training and education.


(2) Funds made available under this section may not be used to provide services described in section 1665g(c) of this title.


(c) Models for delivery of comprehensive health care servicesThe Secretary shall—(1) disseminate to Indian tribes information regarding models for the delivery of comprehensive health care services to Indian and urban Indian adolescents;

(2) encourage the implementation of such models; and

(3) at the request of an Indian tribe, provide technical assistance in the implementation of such models.


(d) Criteria for review and approval of applicationsThe Secretary shall establish criteria for the review and approval of applications under this section.


(Pub. L. 94–437, title II, § 216, as added Pub. L. 102–573, title II, § 212, Oct. 29, 1992, 106 Stat. 4554; amended Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Amendment by Pub. L. 111–148 is based on sections 101(b)(4) and 131 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which were enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Subsec. (b)(2). Pub. L. 111–148 substituted “section 1665g(c) of this title” for “section 1621h(m) of this title”.
Subsec. (e). Pub. L. 111–148 struck out subsec. (e) which authorized appropriations for fiscal years 1993 to 2000.



§ 1621p. American Indians Into Psychology Program(a) Grants authorizedThe Secretary, acting through the Service, shall make grants of not more than $300,000 to each of 9 colleges and universities for the purpose of developing and maintaining Indian psychology career recruitment programs as a means of encouraging Indians to enter the behavioral health field. These programs shall be located at various locations throughout the country to maximize their availability to Indian students and new programs shall be established in different locations from time to time.


(b) Quentin N. Burdick program grantThe Secretary shall provide a grant authorized under subsection (a) to develop and maintain a program at the University of North Dakota to be known as the “Quentin N. Burdick American Indians Into Psychology Program”. Such program shall, to the maximum extent feasible, coordinate with the Quentin N. Burdick Indian health programs authorized under section 1616j(b) 11 See References in Text note below. of this title, the Quentin N. Burdick American Indians Into Nursing Program authorized under section 1616h(e) 1 of this title, and existing university research and communications networks.


(c) RegulationsThe Secretary shall issue regulations pursuant to this chapter for the competitive awarding of grants provided under this section.


(d) Conditions of grantApplicants under this section shall agree to provide a program which, at a minimum—(1) provides outreach and recruitment for health professions to Indian communities including elementary, secondary, and accredited and accessible community colleges that will be served by the program;

(2) incorporates a program advisory board comprised of representatives from the tribes and communities that will be served by the program;

(3) provides summer enrichment programs to expose Indian students to the various fields of psychology through research, clinical, and experimental activities;

(4) provides stipends to undergraduate and graduate students to pursue a career in psychology;

(5) develops affiliation agreements with tribal colleges and universities, the Service, university affiliated programs, and other appropriate accredited and accessible entities to enhance the education of Indian students;

(6) to the maximum extent feasible, uses existing university tutoring, counseling, and student support services; and

(7) to the maximum extent feasible, employs qualified Indians in the program.


(e) Active duty service requirementThe active duty service obligation prescribed under section 254m of title 42 shall be met by each graduate who receives a stipend described in subsection (d)(4) that is funded under this section. Such obligation shall be met by service—(1) in an Indian health program;

(2) in a program assisted under subchapter IV; or

(3) in the private practice of psychology if, as determined by the Secretary, in accordance with guidelines promulgated by the Secretary, such practice is situated in a physician or other health professional shortage area and addresses the health care needs of a substantial number of Indians.


(f) Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,700,000 for fiscal year 2010 and each fiscal year thereafter.


(Pub. L. 94–437, title II, § 217, as added Pub. L. 102–573, title II, § 213, Oct. 29, 1992, 106 Stat. 4555; amended Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextSection 1616j(b) of this title, referred to in subsec. (b), does not authorize the Quentin N. Burdick Indian health programs. For provisions authorizing the Quentin N. Burdick Indian Health Programs, see section 1616g(b) of this title.
Section 1616h(e) of this title, referred to in subsec. (b), does not authorize the Quentin N. Burdick American Indians Into Nursing Program. For provisions authorizing the Quentin N. Burdick American Indians Into Nursing Program, see section 1616e(e) of this title.
This chapter, referred to in subsec. (c), was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Codification
Amendment by Pub. L. 111–148 is based on section 132 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, section authorized Secretary to provide grants to at least 3 colleges and universities for purpose of developing and maintaining American Indian psychology career recruitment programs to encourage Indians to enter mental health field.



§ 1621q. Prevention, control, and elimination of communicable and infectious diseases(a) Grants authorizedThe Secretary, acting through the Service, and after consultation with the Centers for Disease Control and Prevention, may make grants available to Indian tribes and tribal organizations for the following:(1) Projects for the prevention, control, and elimination of communicable and infectious diseases, including tuberculosis, hepatitis, HIV, respiratory syncytial virus, hanta virus, sexually transmitted diseases, and H. pylori.

(2) Public information and education programs for the prevention, control, and elimination of communicable and infectious diseases.

(3) Education, training, and clinical skills improvement activities in the prevention, control, and elimination of communicable and infectious diseases for health professionals, including allied health professionals.

(4) Demonstration projects for the screening, treatment, and prevention of hepatitis C virus (HCV).


(b) Application requiredThe Secretary may provide funding under subsection (a) only if an application or proposal for funding is submitted to the Secretary.


(c) Coordination with health agenciesIndian tribes and tribal organizations receiving funding under this section are encouraged to coordinate their activities with the Centers for Disease Control and Prevention and State and local health agencies.


(d) Technical assistance; reportIn carrying out this section, the Secretary—(1) may, at the request of an Indian tribe or tribal organization, provide technical assistance; and

(2) shall prepare and submit a report to Congress biennially on the use of funds under this section and on the progress made toward the prevention, control, and elimination of communicable and infectious diseases among Indians and urban Indians.


(Pub. L. 94–437, title II, § 218, as added Pub. L. 102–573, title II, § 214, Oct. 29, 1992, 106 Stat. 4556; amended Pub. L. 103–437, § 10(e)(1), (2)(B), Nov. 2, 1994, 108 Stat. 4589; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Amendment by Pub. L. 111–148 is based on section 133 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, section related to grants to Indian tribes and tribal organizations for prevention, control, and elimination of tuberculosis.
1994—Subsec. (d)(4). Pub. L. 103–437 substituted “Committee on Indian” for “Select Committee on Indian” and “Natural Resources” for “Interior and Insular Affairs”.

Statutory Notes and Related Subsidiaries
Coverage of Testing for COVID–19 at No Cost Sharing for Indians Receiving Purchased/Referred CarePub. L. 116–127, div. F, § 6007, Mar. 18, 2020, 134 Stat. 208, provided that: “The Secretary of Health and Human Services shall cover, without the imposition of any cost sharing requirements, the cost of providing any COVID–19 related items and services as described in paragraph (1) of section 6001(a) [of Pub. L. 116–127, 42 U.S.C. 1320b–5 note] (or the administration of such products) or visits described in paragraph (2) of such section furnished during any portion of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 320b–5(g) [1320b–5(g)]) beginning on or after the date of the enactment of this Act [Mar. 18, 2020] to Indians (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) receiving health services through the Indian Health Service, including through an Urban Indian Organization, regardless of whether such items or services have been authorized under the purchased/referred care system funded by the Indian Health Service or is covered as a health service of the Indian Health Service.”




§ 1621r. Contract health services payment study(a) Duty of SecretaryThe Secretary, acting through the Service and in consultation with representatives of Indian tribes and tribal organizations operating contract health care programs under the Indian Self-Determination Act (25 U.S.C. 450f et seq.) 11 See References in Text note below. or under self-governance compacts, Service personnel, private contract health services providers, the Indian Health Service Fiscal Intermediary, and other appropriate experts, shall conduct a study—(1) to assess and identify administrative barriers that hinder the timely payment for services delivered by private contract health services providers to individual Indians by the Service and the Indian Health Service Fiscal Intermediary;

(2) to assess and identify the impact of such delayed payments upon the personal credit histories of individual Indians who have been treated by such providers; and

(3) to determine the most efficient and effective means of improving the Service’s contract health services payment system and ensuring the development of appropriate consumer protection policies to protect individual Indians who receive authorized services from private contract health services providers from billing and collection practices, including the development of materials and programs explaining patients’ rights and responsibilities.


(b) Functions of studyThe study required by subsection (a) shall—(1) assess the impact of the existing contract health services regulations and policies upon the ability of the Service and the Indian Health Service Fiscal Intermediary to process, on a timely and efficient basis, the payment of bills submitted by private contract health services providers;

(2) assess the financial and any other burdens imposed upon individual Indians and private contract health services providers by delayed payments;

(3) survey the policies and practices of collection agencies used by contract health services providers to collect payments for services rendered to individual Indians;

(4) identify appropriate changes in Federal policies, administrative procedures, and regulations, to eliminate the problems experienced by private contract health services providers and individual Indians as a result of delayed payments; and

(5) compare the Service’s payment processing requirements with private insurance claims processing requirements to evaluate the systemic differences or similarities employed by the Service and private insurers.


(c) Report to CongressNot later than 12 months after October 29, 1992, the Secretary shall transmit to the Congress a report that includes—(1) a detailed description of the study conducted pursuant to this section; and

(2) a discussion of the findings and conclusions of such study.


(Pub. L. 94–437, title II, § 219, as added Pub. L. 102–573, title II, § 215, Oct. 29, 1992, 106 Stat. 4557.)

Editorial Notes

References in TextThe Indian Self-Determination Act (25 U.S.C. 450f et seq.), referred to in subsec. (a), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which was classified principally to part A (§ 450f et seq.) of subchapter II of chapter 14 of this title prior to editorial reclassification as subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.



§ 1621s. Prompt action on payment of claims(a) Time of responseThe Service shall respond to a notification of a claim by a provider of a contract care service with either an individual purchase order or a denial of the claim within 5 working days after the receipt of such notification.


(b) Failure to timely respondIf the Service fails to respond to a notification of a claim in accordance with subsection (a), the Service shall accept as valid the claim submitted by the provider of a contract care service.


(c) Time of paymentThe Service shall pay a completed contract care service claim within 30 days after completion of the claim.


(Pub. L. 94–437, title II, § 220, as added Pub. L. 102–573, title II, § 215, Oct. 29, 1992, 106 Stat. 4558.)

§ 1621t. Licensing
Licensed health professionals employed by a tribal health program shall be exempt, if licensed in any State, from the licensing requirements of the State in which the tribal health program performs the services described in the contract or compact of the tribal health program under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).11 See References in Text note below.
(Pub. L. 94–437, title II, § 221, as added Pub. L. 102–573, title II, § 215, Oct. 29, 1992, 106 Stat. 4559; amended Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in text, is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Amendment by Pub. L. 111–148 is based on section 134(a) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, section related to demonstration of electronic claims processing.



§ 1621u. Liability for payment(a) No patient liabilityA patient who receives contract health care services that are authorized by the Service shall not be liable for the payment of any charges or costs associated with the provision of such services.


(b) NotificationThe Secretary shall notify a contract care provider and any patient who receives contract health care services authorized by the Service that such patient is not liable for the payment of any charges or costs associated with the provision of such services not later than 5 business days after receipt of a notification of a claim by a provider of contract care services.


(c) No recourseFollowing receipt of the notice provided under subsection (b), or, if a claim has been deemed accepted under section 1621s(b) of this title, the provider shall have no further recourse against the patient who received the services.


(Pub. L. 94–437, title II, § 222, as added Pub. L. 102–573, title II, § 215, Oct. 29, 1992, 106 Stat. 4559; amended Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Amendment by Pub. L. 111–148 is based on section 135 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, section related to absence of patient liability for payment of charges or costs for contract health care services and requirement that Secretary notify contract care provider and patient of absence of patient’s liability.

Statutory Notes and Related Subsidiaries
Rule of ConstructionPub. L. 116–260, div. BB, title I, § 102(d)(3), Dec. 27, 2020, 134 Stat. 2797, provided that: 
“Nothing in this title [probably means “this section”, enacting sections 9816 and 9822 of Title 26, Internal Revenue Code, sections 1185e and 1185k of Title 29, Labor, and sections 300gg–111 and 300gg–117 of Title 42, The Public Health and Welfare, amending section 8902 of Title 5, Government Organization and Employees, section 223 of Title 26, and sections 300gg–19a, 300gg–21, 300gg–22, 300gg–23, and 18011 of Title 42, and enacting provisions set out as notes under section 8902 of Title 5 and section 223 of Title 26], including the amendments made by this title [probably means “this section”] may be construed as modifying, reducing, or eliminating—
“(A) the protections under section 222 of the Indian Health Care Improvement Act (25 U.S.C. 1621u) and under subpart I of part 136 of title 42, Code of Federal Regulations (or any successor regulation), against payment liability for a patient who receives contract health services that are authorized by the Indian Health Service; or

“(B) the requirements under section 1866(a)(1)(U) of the Social Security Act (42 U.S.C. 1395cc(a)(1)(U)).”






§ 1621v. Offices of Indian Men’s Health and Indian Women’s Health(a) Office of Indian Men’s Health(1) EstablishmentThe Secretary may establish within the Service an office, to be known as the “Office of Indian Men’s Health”.


(2) Director(A) In generalThe Office of Indian Men’s Health shall be headed by a director, to be appointed by the Secretary.


(B) DutiesThe director shall coordinate and promote the health status of Indian men in the United States.



(3) ReportNot later than 2 years after March 23, 2010, the Secretary, acting through the Service, shall submit to Congress a report describing—(A) any activity carried out by the director as of the date on which the report is prepared; and

(B) any finding of the director with respect to the health of Indian men.



(b) Office of Indian Women’s HealthThe Secretary, acting through the Service, shall establish an office, to be known as the “Office of Indian Women’s Health”, to monitor and improve the quality of health care for Indian women (including urban Indian women) of all ages through the planning and delivery of programs administered by the Service, in order to improve and enhance the treatment models of care for Indian women.


(Pub. L. 94–437, title II, § 223, as added Pub. L. 102–573, title II, § 216, Oct. 29, 1992, 106 Stat. 4559; amended Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Amendment by Pub. L. 111–148 is based on section 136 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 substituted “Offices of Indian Men’s Health and Indian Women’s Health” for “Office of Indian Women’s Health Care” in section catchline, added subsec. (a), designated existing provisions as subsec. (b), inserted subsec. (b) heading, substituted “The Secretary, acting through the Service, shall establish an office, to be known as the ‘Office of Indian Women’s Health’, to” for “There is established within the Service an Office of Indian Women’s Health Care to oversee efforts of the Service to”, and inserted “(including urban Indian women)” before “of all ages”.



§ 1621w. Repealed. Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935

Section, Pub. L. 94–437, title II, § 224, as added Pub. L. 102–573, title II, § 217(a), Oct. 29, 1992, 106 Stat. 4559, authorized appropriations to carry out this subchapter through fiscal year 2000.


The repeal is based on section 101(b)(5) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1621x. Limitation on use of funds
Amounts appropriated to carry out this subchapter may not be used in a manner inconsistent with the Assisted Suicide Funding Restriction Act of 1997 [42 U.S.C. 14401 et seq.].
(Pub. L. 94–437, title II, § 225, as added Pub. L. 105–12, § 9(f), Apr. 30, 1997, 111 Stat. 27.)

Editorial Notes

References in TextThe Assisted Suicide Funding Restriction Act of 1997, referred to in text, is Pub. L. 105–12, Apr. 30, 1997, 111 Stat. 23, which is classified principally to chapter 138 (§ 14401 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 14401 of Title 42 and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Apr. 30, 1997, and applicable to Federal payments made pursuant to obligations incurred after Apr. 30, 1997, for items and services provided on or after such date, subject to also being applicable with respect to contracts entered into, renewed, or extended after Apr. 30, 1997, as well as contracts entered into before Apr. 30, 1997, to the extent permitted under such contracts, see section 11 of Pub. L. 105–12, set out as a note under section 14401 of Title 42, The Public Health and Welfare.



§ 1621y. Contract health service administration and disbursement formula(a) Submission of reportAs soon as practicable after March 23, 2010, the Comptroller General of the United States shall submit to the Secretary, the Committee on Indian Affairs of the Senate, and the Committee on Natural Resources of the House of Representatives, and make available to each Indian tribe, a report describing the results of the study of the Comptroller General regarding the funding of the contract health service program (including historic funding levels and a recommendation of the funding level needed for the program) and the administration of the contract health service program (including the distribution of funds pursuant to the program), as requested by Congress in March 2009, or pursuant to section 1680t of this title.


(b) Consultation with tribesOn receipt of the report under subsection (a), the Secretary shall consult with Indian tribes regarding the contract health service program, including the distribution of funds pursuant to the program—(1) to determine whether the current distribution formula would require modification if the contract health service program were funded at the level recommended by the Comptroller General;

(2) to identify any inequities in the current distribution formula under the current funding level or inequitable results for any Indian tribe under the funding level recommended by the Comptroller General;

(3) to identify any areas of program administration that may result in the inefficient or ineffective management of the program; and

(4) to identify any other issues and recommendations to improve the administration of the contract health services program and correct any unfair results or funding disparities identified under paragraph (2).


(c) Subsequent action by SecretaryIf, after consultation with Indian tribes under subsection (b), the Secretary determines that any issue described in subsection (b)(2) exists, the Secretary may initiate procedures under subchapter III of chapter 5 of title 5 to negotiate or promulgate regulations to establish a disbursement formula for the contract health service program funding.


(Pub. L. 94–437, title II, § 226, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 226 of Pub. L. 94–437 is based on section 137 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1622. Transferred
Editorial Notes
Codification
Section, Pub. L. 94–437, title IV, § 404, as added Pub. L. 96–537, § 6, Dec. 17, 1980, 94 Stat. 3176, which related to grants to and contracts with tribal organizations, was transferred to section 1644 of this title.



§ 1623. Special rules relating to Indians(a) No Cost-sharing for Indians with income at or below 300 percent of poverty enrolled in coverage through a State ExchangeFor provisions prohibiting cost sharing for Indians enrolled in any qualified health plan in the individual market through an Exchange, see section 18071(d) of title 42.


(b) Payer of last resortHealth programs operated by the Indian Health Service, Indian tribes, tribal organizations, and Urban Indian organizations (as those terms are defined in section 1603 of this title) shall be the payer of last resort for services provided by such Service, tribes, or organizations to individuals eligible for services through such programs, notwithstanding any Federal, State, or local law to the contrary.


(Pub. L. 111–148, title II, § 2901(a), (b), Mar. 23, 2010, 124 Stat. 333.)

Editorial Notes
Codification
Section is comprised of subsecs. (a) and (b) of section 2901 of Pub. L. 111–148. Subsections (c) and (d) of section 2901 amended sections 1396a and 1320b–9, respectively, of Title 42, The Public Health and Welfare.
Section was enacted as part of the Patient Protection and Affordable Care Act, and not as part of the Indian Health Care Improvement Act which comprises this chapter.




SUBCHAPTER III—HEALTH FACILITIES
§ 1631. Consultation; closure of facilities; reports(a) Consultation; standards for accreditationPrior to the expenditure of, or the making of any firm commitment to expend, any funds appropriated for the planning, design, construction, or renovation of facilities pursuant to section 13 of this title, the Secretary, acting through the Service, shall—(1) consult with any Indian tribe that would be significantly affected by such expenditure for the purpose of determining and, whenever practicable, honoring tribal preferences concerning size, location, type, and other characteristics of any facility on which such expenditure is to be made, and

(2) ensure, whenever practicable, that such facility meets the standards of the Joint Commission on Accreditation of Health Care Organizations by not later than 1 year after the date on which the construction or renovation of such facility is completed.


(b) Closure; report on proposed closure(1) Notwithstanding any provision of law other than this subsection, no Service hospital or outpatient health care facility of the Service, or any portion of such a hospital or facility, may be closed if the Secretary has not submitted to the Congress at least 1 year prior to the date such hospital or facility (or portion thereof) is proposed to be closed an evaluation of the impact of such proposed closure which specifies, in addition to other considerations—(A) the accessibility of alternative health care resources for the population served by such hospital or facility;

(B) the cost effectiveness of such closure;

(C) the quality of health care to be provided to the population served by such hospital or facility after such closure;

(D) the availability of contract health care funds to maintain existing levels of service;

(E) the views of the Indian tribes served by such hospital or facility concerning such closure;

(F) the level of utilization of such hospital or facility by all eligible Indians; and

(G) the distance between such hospital or facility and the nearest operating Service hospital.


(2) Paragraph (1) shall not apply to any temporary closure of a facility or of any portion of a facility if such closure is necessary for medical, environmental, or safety reasons.


(c) Health care facility priority system(1) In general(A) Priority systemThe Secretary, acting through the Service, shall maintain a health care facility priority system, which—(i) shall be developed in consultation with Indian tribes and tribal organizations;

(ii) shall give Indian tribes’ needs the highest priority;

(iii)(I) may include the lists required in paragraph (2)(B)(ii); and

(II) shall include the methodology required in paragraph (2)(B)(v); and

(III) may include such health care facilities, and such renovation or expansion needs of any health care facility, as the Service may identify; and


(iv) shall provide an opportunity for the nomination of planning, design, and construction projects by the Service, Indian tribes, and tribal organizations for consideration under the priority system at least once every 3 years, or more frequently as the Secretary determines to be appropriate.


(B) Needs of facilities under ISDEAA agreementsThe Secretary shall ensure that the planning, design, construction, renovation, and expansion needs of Service and non-Service facilities operated under contracts or compacts in accordance with the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) 11 See References in Text note below. are fully and equitably integrated into the health care facility priority system.


(C) Criteria for evaluating needsFor purposes of this subsection, the Secretary, in evaluating the needs of facilities operated under a contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.),1 shall use the criteria used by the Secretary in evaluating the needs of facilities operated directly by the Service.


(D) Priority of certain projects protectedThe priority of any project established under the construction priority system in effect on March 23, 2010, shall not be affected by any change in the construction priority system taking place after that date if the project—(i) was identified in the fiscal year 2008 Service budget justification as—(I) 1 of the 10 top-priority inpatient projects;

(II) 1 of the 10 top-priority outpatient projects;

(III) 1 of the 10 top-priority staff quarters developments; or

(IV) 1 of the 10 top-priority Youth Regional Treatment Centers;


(ii) had completed both Phase I and Phase II of the construction priority system in effect on March 23, 2010; or

(iii) is not included in clause (i) or (ii) and is selected, as determined by the Secretary—(I) on the initiative of the Secretary; or

(II) pursuant to a request of an Indian tribe or tribal organization.




(2) Report; contents(A) Initial comprehensive report(i) DefinitionsIn this subparagraph:(I) Facilities Appropriation Advisory BoardThe term “Facilities Appropriation Advisory Board” means the advisory board, comprised of 12 members representing Indian tribes and 2 members representing the Service, established at the discretion of the Director—(aa) to provide advice and recommendations for policies and procedures of the programs funded pursuant to facilities appropriations; and

(bb) to address other facilities issues.


(II) Facilities Needs Assessment WorkgroupThe term “Facilities Needs Assessment Workgroup” means the workgroup established at the discretion of the Director—(aa) to review the health care facilities construction priority system; and

(bb) to make recommendations to the Facilities Appropriation Advisory Board for revising the priority system.



(ii) Initial report(I) In generalNot later than 1 year after March 23, 2010, the Secretary shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes the comprehensive, national, ranked list of all health care facilities needs for the Service, Indian tribes, and tribal organizations (including inpatient health care facilities, outpatient health care facilities, specialized health care facilities (such as for long-term care and alcohol and drug abuse treatment), wellness centers, and staff quarters, and the renovation and expansion needs, if any, of such facilities) developed by the Service, Indian tribes, and tribal organizations for the Facilities Needs Assessment Workgroup and the Facilities Appropriation Advisory Board.


(II) InclusionsThe initial report shall include—(aa) the methodology and criteria used by the Service in determining the needs and establishing the ranking of the facilities needs; and

(bb) such other information as the Secretary determines to be appropriate.



(iii) Updates of reportBeginning in calendar year 2011, the Secretary shall—(I) update the report under clause (ii) not less frequently that once every 5 years; and

(II) include the updated report in the appropriate annual report under subparagraph (B) for submission to Congress under section 1671 of this title.



(B) Annual reportsThe Secretary shall submit to the President, for inclusion in the report required to be transmitted to Congress under section 1671 of this title, a report which sets forth the following:(i) A description of the health care facility priority system of the Service established under paragraph (1).

(ii) Health care facilities lists, which may include—(I) the 10 top-priority inpatient health care facilities;

(II) the 10 top-priority outpatient health care facilities;

(III) the 10 top-priority specialized health care facilities (such as long-term care and alcohol and drug abuse treatment); and

(IV) the 10 top-priority staff quarters developments associated with health care facilities.


(iii) The justification for such order of priority.

(iv) The projected cost of such projects.

(v) The methodology adopted by the Service in establishing priorities under its health care facility priority system.



(3) Requirements for preparation of reportsIn preparing the report required under paragraph (2), the Secretary shall—(A) consult with and obtain information on all health care facilities needs from Indian tribes and tribal organizations; and

(B) review the total unmet needs of all Indian tribes and tribal organizations for health care facilities (including staff quarters), including needs for renovation and expansion of existing facilities.



(d) Review of methodology used for health facilities construction priority system(1) In generalNot later than 1 year after the establishment of the priority system under subsection (c)(1)(A), the Comptroller General of the United States shall prepare and finalize a report reviewing the methodologies applied, and the processes followed, by the Service in making each assessment of needs for the list under subsection (c)(2)(A)(ii) and developing the priority system under subsection (c)(1), including a review of—(A) the recommendations of the Facilities Appropriation Advisory Board and the Facilities Needs Assessment Workgroup (as those terms are defined in subsection (c)(2)(A)(i)); and

(B) the relevant criteria used in ranking or prioritizing facilities other than hospitals or clinics.


(2) Submission to CongressThe Comptroller General of the United States shall submit the report under paragraph (1) to—(A) the Committees on Indian Affairs and Appropriations of the Senate;

(B) the Committees on Natural Resources and Appropriations of the House of Representatives; and

(C) the Secretary.



(e) Funding conditionAll funds appropriated under section 13 of this title, for the planning, design, construction, or renovation of health facilities for the benefit of 1 or more Indian Tribes shall be subject to the provisions of section 102 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450f) 1 or sections 504 and 505 of that Act (25 U.S.C. 458aaa–3, 458aaa–4).1


(f) Development of innovative approachesThe Secretary shall consult and cooperate with Indian tribes and tribal organizations, and confer with urban Indian organizations, in developing innovative approaches to address all or part of the total unmet need for construction of health facilities, that may include—(1) the establishment of an area distribution fund in which a portion of health facility construction funding could be devoted to all Service areas;

(2) approaches provided for in other provisions of this subchapter; and

(3) other approaches, as the Secretary determines to be appropriate.


(h) 22 So in original. Subsec. (g) is set out below. Funds appropriated subject to section 5321 of this titleAll funds appropriated under section 13 of this title for the planning, design, construction, or renovation of health facilities for the benefit of an Indian tribe or tribes shall be subject to the provisions of section 102 of the Indian Self-Determination Act [25 U.S.C. 5321].


(g) 33 So in original. Subsec. (h) is set out above. Priority of certain projects protectedThe priority of any project established under the construction priority system in effect on March 23, 2010, shall not be affected by any change in the construction priority system taking place after that date if the project—(1) was identified in the fiscal year 2008 Service budget justification as—(A) 1 of the 10 top-priority inpatient projects;

(B) 1 of the 10 top-priority outpatient projects;

(C) 1 of the 10 top-priority staff quarters developments; or

(D) 1 of the 10 top-priority Youth Regional Treatment Centers;


(2) had completed both Phase I and Phase II of the construction priority system in effect on March 23, 2010; or

(3) is not included in clause (i) or (ii) 44 So in original. Probably should be “paragraph (1) or (2)”. and is selected, as determined by the Secretary—(A) on the initiative of the Secretary; or

(B) pursuant to a request of an Indian tribe or tribal organization.



(Pub. L. 94–437, title III, § 301, Sept. 30, 1976, 90 Stat. 1406; Pub. L. 100–713, title III, § 301, Nov. 23, 1988, 102 Stat. 4812; Pub. L. 102–573, title III, § 301, title IX, § 902(4)(B), Oct. 29, 1992, 106 Stat. 4560, 4591; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in subsecs. (c)(1)(B), (C), (e), and (h), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. Sections 102, 504, and 505 of the Act were classified to sections 450f, 458aaa–3, and 458aaa–4 of this title prior to editorial reclassification as sections 5321, 5384, and 5385, respectively, of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Amendment by Pub. L. 111–148 is based on sections 141 and 142 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which were enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 added subsecs. (c) to (f), redesignated former subsec. (d) as (h), added subsec. (g) at end, and struck out former subsec. (c) which related to annual report on health facility priority system.
1992—Subsec. (a)(2). Pub. L. 102–573, § 301(1), substituted “Health Care Organizations” for “Hospitals”.
Subsec. (b)(1). Pub. L. 102–573, § 301(2), struck out “other” before “outpatient health care facility” in introductory provisions and added subpars. (F) and (G).
Subsec. (c). Pub. L. 102–573, § 301(3), redesignated subsec. (d) as (c) and struck out former subsec. (c) which read as follows: “The President shall include with the budget submitted under section 1105 of title 31, for each of the fiscal years 1990, 1991, and 1992, program information documents for the construction of 10 Indian health facilities which—
“(1) comply with applicable construction standards, and
“(2) have been approved by the Secretary.”
Subsec. (c)(1). Pub. L. 102–573, § 301(4), amended introductory provisions generally. Prior to amendment, introductory provisions read as follows: “The Secretary shall submit to the Congress an annual report which sets forth—”.
Subsec. (c)(2) to (5). Pub. L. 102–573, § 301(5), redesignated pars. (3) to (5) as (2) to (4), respectively, and struck out former par. (2) which read as follows: “The first report required under paragraph (1) shall be submitted by no later than the date that is 180 days after November 23, 1988, and, beginning in 1990, each subsequent annual report shall be submitted by the date that is 60 days after the date on which the President submits the budget to the Congress under section 1105 of title 31.”
Subsecs. (d), (e). Pub. L. 102–573, §§ 301(3), 902(4)(B), redesignated subsec. (e) as (d) and substituted “section 102 of the Indian Self-Determination Act” for “sections 102 and 103(b) of the Indian Self-Determination Act”. Former subsec. (d) redesignated (c).
1988—Pub. L. 100–713 amended section generally, substituting subsecs. (a) to (e) relating to consultation, closure of facilities, and reports for former subsecs. (a) to (c) relating to construction and renovation of Service facilities.



§ 1632. Safe water and sanitary waste disposal facilities(a) Congressional findingsThe Congress hereby finds and declares that—(1) the provision of safe water supply systems and sanitary sewage and solid waste disposal systems is primarily a health consideration and function;

(2) Indian people suffer an inordinately high incidence of disease, injury, and illness directly attributable to the absence or inadequacy of such systems;

(3) the long-term cost to the United States of treating and curing such disease, injury, and illness is substantially greater than the short-term cost of providing such systems and other preventive health measures;

(4) many Indian homes and communities still lack safe water supply systems and sanitary sewage and solid waste disposal systems; and

(5) it is in the interest of the United States, and it is the policy of the United States, that all Indian communities and Indian homes, new and existing, be provided with safe and adequate water supply systems and sanitary sewage waste disposal systems as soon as possible.


(b) Authority; assistance; transfer of funds(1) In furtherance of the findings and declarations made in subsection (a), Congress reaffirms the primary responsibility and authority of the Service to provide the necessary sanitation facilities and services as provided in section 2004a of title 42.

(2) The Secretary, acting through the Service, is authorized to provide under section 2004a of title 42—(A) financial and technical assistance to Indian tribes and communities in the establishment, training, and equipping of utility organizations to operate and maintain Indian sanitation facilities;

(B) ongoing technical assistance and training in the management of utility organizations which operate and maintain sanitation facilities; and

(C) operation and maintenance assistance for, and emergency repairs to, tribal sanitation facilities when necessary to avoid a health hazard or to protect the Federal investment in sanitation facilities.


(3) Notwithstanding any other provision of law—(A) the Secretary of Housing and Urban Affairs is authorized to transfer funds appropriated under the Housing and Community Development Act of 1974 (42 U.S.C. 5301, et seq.) to the Secretary of Health and Human Services, and

(B) the Secretary of Health and Human Services is authorized to accept and use such funds for the purpose of providing sanitation facilities and services for Indians under section 2004a of title 42.



(c) 10-year planBeginning in fiscal year 1990, the Secretary, acting through the Service, shall develop and begin implementation of a 10-year plan to provide safe water supply and sanitation sewage and solid waste disposal facilities to existing Indian homes and communities and to new and renovated Indian homes.


(d) Tribal capabilityThe financial and technical capability of an Indian tribe or community to safely operate and maintain a sanitation facility shall not be a prerequisite to the provision or construction of sanitation facilities by the Secretary.


(e) Amount of assistance(1) The Secretary is authorized to provide financial assistance to Indian tribes and communities in an amount equal to the Federal share of the costs of operating, managing, and maintaining the facilities provided under the plan described in subsection (c).

(2) For the purposes of paragraph (1), the term “Federal share” means 80 percent of the costs described in paragraph (1).

(3) With respect to Indian tribes with fewer than 1,000 enrolled members, the non-Federal portion of the costs of operating, managing, and maintaining such facilities may be provided, in part, through cash donations or in kind property, fairly evaluated.


(f) Eligibility of programs administered by Indian tribesPrograms administered by Indian tribes or tribal organizations under the authority of the Indian Self-Determination Act [25 U.S.C. 5321 et seq.] shall be eligible for—(1) any funds appropriated pursuant to this section, and

(2) any funds appropriated for the purpose of providing water supply or sewage disposal services,

on an equal basis with programs that are administered directly by the Service.

(g) Annual report; sanitation deficiency levels(1) The Secretary shall submit to the President, for inclusion in each report required to be transmitted to the Congress under section 1671 of this title, a report which sets forth—(A) the current Indian sanitation facility priority system of the Service;

(B) the methodology for determining sanitation deficiencies;

(C) the level of sanitation deficiency for each sanitation facilities project of each Indian tribe or community;

(D) the amount of funds necessary to raise all Indian tribes and communities to a level I sanitation deficiency; and

(E) the amount of funds necessary to raise all Indian tribes and communities to zero sanitation deficiency.


(2) In preparing each report required under paragraph (1) (other than the initial report), the Secretary shall consult with Indian tribes and tribal organizations (including those tribes or tribal organizations operating health care programs or facilities under any contract entered into with the Service under the Indian Self-Determination Act [25 U.S.C. 5321 et seq.]) to determine the sanitation needs of each tribe.

(3) The methodology used by the Secretary in determining sanitation deficiencies for purposes of paragraph (1) shall be applied uniformly to all Indian tribes and communities.

(4) For purposes of this subsection, the sanitation deficiency levels for an Indian tribe or community are as follows:(A) level I is an Indian tribe or community with a sanitation system—(i) which complies with all applicable water supply and pollution control laws, and

(ii) in which the deficiencies relate to routine replacement, repair, or maintenance needs;


(B) level II is an Indian tribe or community with a sanitation system—(i) which complies with all applicable water supply and pollution control laws, and

(ii) in which the deficiencies relate to capital improvements that are necessary to improve the facilities in order to meet the needs of such tribe or community for domestic sanitation facilities;


(C) level III is an Indian tribe or community with a sanitation system which—(i) has an inadequate or partial water supply and a sewage disposal facility that does not comply with applicable water supply and pollution control laws, or

(ii) has no solid waste disposal facility;


(D) level IV is an Indian tribe or community with a sanitation system which lacks either a safe water supply system or a sewage disposal system; and

(E) level V is an Indian tribe or community that lacks a safe water supply and a sewage disposal system.


(5) For purposes of this subsection, any Indian tribe or community that lacks the operation and maintenance capability to enable its sanitation system to meet pollution control laws may not be treated as having a level I or II sanitation deficiency.


(Pub. L. 94–437, title III, § 302, Sept. 30, 1976, 90 Stat. 1407; Pub. L. 100–713, title III, § 302, Nov. 23, 1988, 102 Stat. 4814; Pub. L. 102–573, title III, §§ 302, 307(b)(1), Oct. 29, 1992, 106 Stat. 4560, 4564.)

Editorial Notes

References in TextThe Housing and Community Development Act of 1974, referred to in subsec. (b)(3)(A), is Pub. L. 93–383, Aug. 22, 1974, 88 Stat. 633, as amended. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of Title 42, The Public Health and Welfare, and Tables.
The Indian Self-Determination Act, referred to in subsecs. (f) and (g)(2), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Amendments1992—Subsec. (e). Pub. L. 102–573, § 302(1), amended subsec. (e) generally. Prior to amendment, subsec. (e) read as follows: “The provisions of this section shall not diminish the primary responsibility of the Indian family, community, or tribe to establish, collect, and utilize reasonable user fees, or otherwise set aside funding, for the purpose of operating and maintaining sanitation facilities.”
Subsec. (f)(1). Pub. L. 102–573, § 302(2), substituted “this section” for “subsection (h)”.
Subsec. (g)(1). Pub. L. 102–573, § 302(3)(A), substituted “The Secretary shall submit to the President, for inclusion in each report required to be transmitted to the Congress under section 1671 of this title, a report” for “The Secretary shall submit to the Congress an annual report”.
Subsec. (g)(2) to (6). Pub. L. 102–573, § 302(3)(B), redesignated pars. (3) to (6) as (2) to (5), respectively, and struck out former par. (2) which read as follows: “The first report required under paragraph (1) shall be submitted by no later than the date that is 180 days after November 23, 1988, and, beginning in 1990, each subsequent annual report shall be submitted by the date that is 60 days after the date on which the President submits the budget to the Congress under section 1105 of title 31.”
Subsec. (h). Pub. L. 102–573, § 307(b)(1), struck out subsec. (h) which authorized appropriations to carry out subsec. (b)(2) for fiscal years 1990 to 1992.
1988—Pub. L. 100–713 amended section generally, substituting subsecs. (a) to (h) relating to safe water and sanitary waste disposal facilities for former subsecs. (a) to (c) relating to construction of safe water and sanitary waste disposal facilities.



§ 1633. Preferences to Indians and Indian firms(a) Discretionary authority; covered activitiesThe Secretary, acting through the Service, may utilize the negotiating authority of section 47 of this title, to give preference to any Indian or any enterprise, partnership, corporation, or other type of business organization owned and controlled by an Indian or Indians including former or currently federally recognized Indian tribes in the State of New York (hereinafter referred to as an “Indian firm”) in the construction and renovation of Service facilities pursuant to section 1631 of this title and in the construction of safe water and sanitary waste disposal facilities pursuant to section 1632 of this title. Such preference may be accorded by the Secretary unless he finds, pursuant to rules and regulations promulgated by him, that the project or function to be contracted for will not be satisfactory or such proj­ect or function cannot be properly completed or maintained under the proposed contract. The Secretary, in arriving at his finding, shall consider whether the Indian or Indian firm will be deficient with respect to (1) ownership and control by Indians, (2) equipment, (3) bookkeeping and accounting procedures, (4) substantive knowledge of the project or function to be contracted for, (5) adequately trained personnel, or (6) other necessary components of contract performance.


(b) Pay ratesFor the purpose of implementing the provisions of this subchapter, the Secretary shall assure that the rates of pay for personnel engaged in the construction or renovation of facilities constructed or renovated in whole or in part by funds made available pursuant to this subchapter are not less than the prevailing local wage rates for similar work as determined in accordance with sections 3141–3144, 3146, and 3147 of title 40.


(Pub. L. 94–437, title III, § 303, Sept. 30, 1976, 90 Stat. 1407.)

Editorial Notes
Codification
“Sections 3141–3144, 3146, and 3147 of title 40” substituted in subsec. (b) for “the Act of March 3, 1931 (40 U.S.C. 276a—276a–5, known as the Davis-Bacon Act)” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, the first section of which enacted Title 40, Public Buildings, Property, and Works.



§ 1634. Expenditure of non-Service funds for renovation(a) Authority of Secretary(1) Notwithstanding any other provision of law, the Secretary is authorized to accept any major renovation or modernization by any Indian tribe of any Service facility, or of any other Indian health facility operated pursuant to a contract entered into under the Indian Self-Determination Act [25 U.S.C. 5321 et seq.], including—(A) any plans or designs for such renovation or modernization; and

(B) any renovation or modernization for which funds appropriated under any Federal law were lawfully expended,

but only if the requirements of subsection (b) are met.

(2) The Secretary shall maintain a separate priority list to address the needs of such facilities for personnel or equipment.

(3) The Secretary shall submit to the President, for inclusion in each report required to be transmitted to the Congress under section 1671 of this title, the priority list maintained pursuant to paragraph (2).


(b) RequirementsThe requirements of this subsection are met with respect to any renovation or modernization if—(1) the tribe or tribal organization—(A) provides notice to the Secretary of its intent to renovate or modernize; and

(B) applies to the Secretary to be placed on a separate priority list to address the needs of such new facilities for personnel or equipment; and


(2) the renovation or modernization—(A) is approved by the appropriate area director of the Service; and

(B) is administered by the tribe in accordance with the rules and regulations prescribed by the Secretary with respect to construction or renovation of Service facilities.



(c) Recovery for non-use as Service facilityIf any Service facility which has been renovated or modernized by an Indian tribe under this section ceases to be used as a Service facility during the 20-year period beginning on the date such renovation or modernization is completed, such Indian tribe shall be entitled to recover from the United States an amount which bears the same ratio to the value of such facility at the time of such cessation as the value of such renovation or modernization (less the total amount of any funds provided specifically for such facility under any Federal program that were expended for such renovation or modernization) bore to the value of such facility at the time of the completion of such renovation or modernization.


(Pub. L. 94–437, title III, § 305, as added Pub. L. 96–537, § 5, Dec. 17, 1980, 94 Stat. 3175; amended Pub. L. 100–713, title III, § 303(a), Nov. 23, 1988, 102 Stat. 4816; Pub. L. 102–573, title III, § 305, Oct. 29, 1992, 106 Stat. 4563.)

Editorial Notes

References in TextThe Indian Self-Determination Act, referred to in subsec. (a)(1), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Amendments1992—Pub. L. 102–573 amended section generally, substituting present provisions for former provisions which related to: in subsec. (a), authority of Secretary; in subsec. (b), requirements; in subsec. (c), higher priority project; and in subsec. (d), recovery for non-use as Service facility.
1988—Pub. L. 100–713 amended section generally, substituting “Expenditure of non-Service funds for renovation” for “Authorization of appropriations” in section catchline and subsecs. (a) to (d) for former single unlettered par.



§ 1635. Repealed. Pub. L. 100–713, title III, § 303(b), Nov. 23, 1988, 102 Stat. 4817

Section, Pub. L. 98–473, title I, § 101(c) [title II, § 201], Oct. 12, 1984, 98 Stat. 1837, 1865, related to renovation and modernization of facilities.



§ 1636. Grant program for construction, expansion, and modernization of small ambulatory care facilities(a) Authorization(1) The Secretary, acting through the Service, shall make grants to tribes and tribal organizations for the construction, expansion, or modernization of facilities for the provision of ambulatory care services to eligible Indians (and noneligible persons as provided in subsection (c)(1)(C)). A grant made under this section may cover up to 100 percent of the costs of such construction, expansion, or modernization. For the purposes of this section, the term “construction” includes the replacement of an existing facility.

(2) A grant under paragraph (1) may only be made to a tribe or tribal organization operating an Indian health facility (other than a facility owned or constructed by the Service, including a facility originally owned or constructed by the Service and transferred to a tribe or tribal organization) pursuant to a contract entered into under the Indian Self-Determination Act [25 U.S.C. 5321 et seq.].


(b) Use of grant(1) A grant provided under this section may be used only for the construction, expansion, or modernization (including the planning and design of such construction, expansion, or modernization) of an ambulatory care facility—(A) located apart from a hospital;

(B) not funded under section 1631 of this title or section 1637 of this title; and

(C) which, upon completion of such construction, expansion, or modernization will—(i) have a total capacity appropriate to its projected service population;

(ii) serve no less than 500 eligible Indians annually; and

(iii) provide ambulatory care in a service area (specified in the contract entered into under the Indian Self-Determination Act [25 U.S.C. 5321 et seq.]) with a population of not less than 2,000 eligible Indians.



(2) The requirements of clauses (ii) and (iii) of paragraph (1)(C) shall not apply to a tribe or tribal organization applying for a grant under this section whose tribal government offices are located on an island.


(c) Application for grant(1) No grant may be made under this section unless an application for such a grant has been submitted to and approved by the Secretary. An application for a grant under this section shall be submitted in such form and manner as the Secretary shall by regulation prescribe and shall set forth reasonable assurance by the applicant that, at all times after the construction, expansion, or modernization of a facility carried out pursuant to a grant received under this section—(A) adequate financial support will be available for the provision of services at such facility;

(B) such facility will be available to eligible Indians without regard to ability to pay or source of payment; and

(C) such facility will, as feasible without diminishing the quality or quantity of services provided to eligible Indians, serve noneligible persons on a cost basis.


(2) In awarding grants under this section, the Secretary shall give priority to tribes and tribal organizations that demonstrate—(A) a need for increased ambulatory care services; and

(B) insufficient capacity to deliver such services.



(d) Transfer of interest to United States upon cessation of facilityIf any facility (or portion thereof) with respect to which funds have been paid under this section, ceases, at any time after completion of the construction, expansion, or modernization carried out with such funds, to be utilized for the purposes of providing ambulatory care services to eligible Indians, all of the right, title, and interest in and to such facility (or portion thereof) shall transfer to the United States.


(Pub. L. 94–437, title III, § 306, as added Pub. L. 100–713, title III, § 304, Nov. 23, 1988, 102 Stat. 4817; amended Pub. L. 102–573, title III, § 303, Oct. 29, 1992, 106 Stat. 4561.)

Editorial Notes

References in TextThe Indian Self-Determination Act, referred to in subsecs. (a)(2) and (b)(1)(C)(iii), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Amendments1992—Pub. L. 102–573 amended section generally, substituting provisions relating to grant program for construction, expansion, and modernization of small ambulatory care facilities for provisions relating to conveyance of certain real property under Alaska Native Claims Settlement Act.



§ 1637. Indian health care delivery demonstration projects(a) Purpose and general authority(1) PurposeThe purpose of this section is to encourage the establishment of demonstration projects that meet the applicable criteria of this section to be carried out by the Secretary, acting through the Service, or Indian tribes or tribal organizations acting pursuant to contracts or compacts under the Indian Self Determination 11 So in original. Probably should be “Self-Determination”. and Education Assistance Act (25 U.S.C. 450 et seq.)— 22 See References in Text note below.(A) to test alternative means of delivering health care and services to Indians through facilities; or

(B) to use alternative or innovative methods or models of delivering health care services to Indians (including primary care services, contract health services, or any other program or service authorized by this chapter) through convenient care services (as defined in subsection (c)), community health centers, or cooperative agreements or arrangements with other health care providers that share or coordinate the use of facilities, funding, or other resources, or otherwise coordinate or improve the coordination of activities of the Service, Indian tribes, or tribal organizations, with those of the other health care providers.


(2) AuthorityThe Secretary, acting through the Service, is authorized to carry out, or to enter into contracts or compacts under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) 2 with Indian tribes or tribal organizations to carry out, health care delivery demonstration projects that—(A) test alternative means of delivering health care and services to Indians through facilities; or

(B) otherwise carry out the purposes of this section.



(b) Use of fundsThe Secretary, in approving projects pursuant to this section—(1) may authorize such contracts for the construction and renovation of hospitals, health centers, health stations, and other facilities to deliver health care services; and

(2) is authorized—(A) to waive any leasing prohibition;

(B) to permit use and carryover of funds appropriated for the provision of health care services under this chapter (including for the purchase of health benefits coverage, as authorized by section 1642(a) of this title);

(C) to permit the use of other available funds, including other Federal funds, funds from third-party collections in accordance with sections 1621e, 1621f, and 1641 of this title, and non-Federal funds contributed by State or local governmental agencies or facilities or private health care providers pursuant to cooperative or other agreements with the Service, 1 or more Indian tribes, or tribal organizations;

(D) to permit the use of funds or property donated or otherwise provided from any source for project purposes;

(E) to provide for the reversion of donated real or personal property to the donor; and

(F) to permit the use of Service funds to match other funds, including Federal funds.



(c) Health care demonstration projects(1) Definition of convenient care serviceIn this subsection, the term “convenient care service” means any primary health care service, such as urgent care services, nonemergent care services, prevention services and screenings, and any service authorized by section 1621b of this title or 1621d(d) of this title, that is offered—(A) at an alternative setting; or

(B) during hours other than regular working hours.


(2) General projects(A) CriteriaThe Secretary may approve under this section demonstration projects that meet the following criteria:(i) There is a need for a new facility or program, such as a program for convenient care services, or an improvement in, increased efficiency at, or reorientation of an existing facility or program.

(ii) A significant number of Indians, including Indians with low health status, will be served by the project.

(iii) The project has the potential to deliver services in an efficient and effective manner.

(iv) The project is economically viable.

(v) For projects carried out by an Indian tribe or tribal organization, the Indian tribe or tribal organization has the administrative and financial capability to administer the project.

(vi) The project is integrated with providers of related health or social services (including State and local health care agencies or other health care providers) and is coordinated with, and avoids duplication of, existing services in order to expand the availability of services.


(B) PriorityIn approving demonstration projects under this paragraph, the Secretary shall give priority to demonstration projects, to the extent the projects meet the criteria described in subparagraph (A), located in any of the following Service units:(i) Cass Lake, Minnesota.

(ii) Mescalero, New Mexico.

(iii) Owyhee and Elko, Nevada.

(iv) Schurz, Nevada.

(v) Ft. Yuma, California.



(3) Innovative health services delivery demonstration project(A) Application or requestOn receipt of an application or request from an Indian tribe, a consortium of Indian tribes, or a tribal organization within a Service area, the Secretary shall take into consideration alternative or innovated 33 So in original. Probably should be “innovative”. methods to deliver health care services within the Service area (or a portion of, or facility within, the Service area) as described in the application or request, including medical, dental, pharmaceutical, nursing, clinical laboratory, contract health services, convenient care services, community health centers, or any other health care services delivery models designed to improve access to, or efficiency or quality of, the health care, health promotion, or disease prevention services and programs under this chapter.


(B) ApprovalIn addition to projects described in paragraph (2), in any fiscal year, the Secretary is authorized under this paragraph to approve not more than 10 applications for health care delivery demonstration projects that meet the criteria described in subparagraph (C).


(C) CriteriaThe Secretary shall approve under subparagraph (B) demonstration projects that meet all of the following criteria:(i) The criteria set forth in paragraph (2)(A).

(ii) There is a lack of access to health care services at existing health care facilities, which may be due to limited hours of operation at those facilities or other factors.

(iii) The project—(I) expands the availability of services; or

(II) reduces—(aa) the burden on Contract Health Services; or

(bb) the need for emergency room visits.






(d) Technical assistanceOn receipt of an application or request from an Indian tribe, a consortium of Indian tribes, or a tribal organization, the Secretary shall provide such technical and other assistance as may be necessary to enable applicants to comply with this section, including information regarding the Service unit budget and available funding for carrying out the proposed demonstration project.


(e) Service to ineligible personsSubject to section 1680c of this title, the authority to provide services to persons otherwise ineligible for the health care benefits of the Service, and the authority to extend hospital privileges in Service facilities to non-Service health practitioners as provided in section 1680c of this title, may be included, subject to the terms of that section, in any demonstration project approved pursuant to this section.


(f) Equitable treatmentFor purposes of subsection (c), the Secretary, in evaluating facilities operated under any contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.),2 shall use the same criteria that the Secretary uses in evaluating facilities operated directly by the Service.


(g) Equitable integration of facilitiesThe Secretary shall ensure that the planning, design, construction, renovation, and expansion needs of Service and non-Service facilities that are the subject of a contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) 2 for health services are fully and equitably integrated into the implementation of the health care delivery demonstration projects under this section.


(Pub. L. 94–437, title III, § 307, as added Pub. L. 101–630, title V, § 504, Nov. 28, 1990, 104 Stat. 4562; amended Pub. L. 102–573, title III, §§ 304, 307(b)(2), title VII, § 701(c)(2), title IX, § 902(4)(A), Oct. 29, 1992, 106 Stat. 4562, 4564, 4572, 4591; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a)(1)(B), (b)(2)(B), (c)(3)(A), was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.
The Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsecs. (a), (f), and (g), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Amendment by Pub. L. 111–148 is based on section 143 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, section authorized contracts and grants to carry out an Indian health care delivery demonstration project and related to use of funds, criteria, technical assistance, service to ineligible persons, equitable treatment, equitable integration of facilities, and report to Congress.
1992—Pub. L. 102–573, § 902(4)(A), made technical amendment to section catchline.
Subsec. (c)(1)(A). Pub. L. 102–573, § 304(a)(1), inserted “or program” after “facility” in two places.
Subsec. (c)(3)(A). Pub. L. 102–573, § 304(a)(2), substituted “On or before September 30, 1995, the” for “The” and inserted “and for which a completed application has been received by the Secretary” after “paragraph (1)”.
Subsec. (c)(3)(B). Pub. L. 102–573, § 304(a)(3), which directed amendment of subsec. (c) by striking subpar. (B) and inserting a new subpar. (B), was executed by making the amendment in par. (3) of subsec. (c) to reflect the probable intent of Congress. Prior to amendment, subpar. (B) read as follows: “After entering into contracts or awarding grants in accordance with subparagraph (A), and taking into account contracts entered into and grants awarded under such subparagraph, the Secretary may only enter into one contract or award one grant under this subsection with respect to a service area until the Secretary has entered into contracts or awarded grants for all service areas with respect to which the Secretary receives applications during the application period, as determined by the Secretary, which meet the criteria developed under paragraph (1).”
Subsec. (e). Pub. L. 102–573, § 701(c)(2), made technical amendment to the reference to section 1680c of this title to reflect renumbering of corresponding section of original act.
Subsec. (h). Pub. L. 102–573, § 304(b), amended subsec. (h) generally. Prior to amendment, subsec. (h) read as follows: “Within 90 days after the end of the period set out in subsection (a) of this section, the Secretary shall prepare and submit to Congress a report, together with legislative recommendations, on the findings and conclusions derived from the demonstration projects.”
Subsec. (i). Pub. L. 102–573, § 307(b)(2), struck out subsec. (i) which authorized appropriation of such sums as necessary for fiscal years 1991 and 1992 for purpose of carrying out this section.



§ 1638. Land transfer
The Bureau of Indian Affairs is authorized to transfer, at no cost, up to 5 acres of land at the Chemawa Indian School, Salem, Oregon, to the Service for the provision of health care services. The land authorized to be transferred by this section is that land adjacent to land under the jurisdiction of the Service and occupied by the Chemawa Indian Health Center.
(Pub. L. 94–437, title III, § 308, as added Pub. L. 102–573, title III, § 306, Oct. 29, 1992, 106 Stat. 4564.)

§ 1638a. Tribal management of federally owned quarters(a) Rental rates(1) EstablishmentNotwithstanding any other provision of law, a tribal health program that operates a hospital or other health facility and the federally owned quarters associated with such a facility pursuant to a contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) 11 See References in Text note below. may establish the rental rates charged to the occupants of those quarters, on providing notice to the Secretary.


(2) ObjectivesIn establishing rental rates under this subsection, a tribal health program shall attempt—(A) to base the rental rates on the reasonable value of the quarters to the occupants of the quarters; and

(B) to generate sufficient funds to prudently provide for the operation and maintenance of the quarters, and at the discretion of the tribal health program, to supply reserve funds for capital repairs and replacement of the quarters.


(3) Equitable fundingA federally owned quarters the rental rates for which are established by a tribal health program under this subsection shall remain eligible to receive improvement and repair funds to the same extent that all federally owned quarters used to house personnel in programs of the Service are eligible to receive those funds.


(4) Notice of rate changeA tribal health program that establishes a rental rate under this subsection shall provide occupants of the federally owned quarters a notice of any change in the rental rate by not later than the date that is 60 days notice before the effective date of the change.


(5) Rates in AlaskaA rental rate established by a tribal health program under this section for a federally owned quarters in the State of Alaska may be based on the cost of comparable private rental housing in the nearest established community with a year-round population of 1,500 or more individuals.



(b) Direct collection of rent(1) In generalNotwithstanding any other provision of law, and subject to paragraph (2), a tribal health program may collect rent directly from Federal employees who occupy federally owned quarters if the tribal health program submits to the Secretary and the employees a notice of the election of the tribal health program to collect rents directly from the employees.


(2) Action by employeesOn receipt of a notice described in paragraph (1)—(A) the affected Federal employees shall pay rent for occupancy of a federally owned quarters directly to the applicable tribal health program; and

(B) the Secretary shall not have the authority to collect rent from the employees through payroll deduction or otherwise.


(3) Use of paymentsThe rent payments under this subsection—(A) shall be retained by the applicable tribal health program in a separate account, which shall be used by the tribal health program for the maintenance (including capital repairs and replacement) and operation of the quarters, as the tribal health program determines to be appropriate; and

(B) shall not be made payable to, or otherwise be deposited with, the United States.


(4) Retrocession of authorityIf a tribal health program that elected to collect rent directly under paragraph (1) requests retrocession of the authority of the tribal health program to collect that rent, the retrocession shall take effect on the earlier of—(A) the first day of the month that begins not less than 180 days after the tribal health program submits the request; and

(B) such other date as may be mutually agreed on by the Secretary and the tribal health program.



(Pub. L. 94–437, title III, § 309, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsec. (a)(1), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section 309 of Pub. L. 94–437 is based on section 144 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1638a, Pub. L. 94–437, title III, § 309, as added Pub. L. 102–573, title III, § 307(a), Oct. 29, 1992, 106 Stat. 4564, authorized appropriations through fiscal year 2000 to carry out this subchapter, prior to repeal by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935. The repeal is based on section 101(b)(6) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1638b. Applicability of Buy American requirement(a) Duty of SecretaryThe Secretary shall ensure that the requirements of the Buy American Act apply to all procurements made with funds made available to carry out this subchapter.


(b) Report to CongressThe Secretary shall submit to the Congress a report on the amount of procurements from foreign entities made in fiscal years 1993 and 1994 with funds made available to carry out this subchapter. Such report shall separately indicate the dollar value of items procured with such funds for which the Buy American Act was waived pursuant to the Trade Agreement Act of 1979 or any international agreement to which the United States is a party.


(c) Fraudulent use of Made-in-America labelIf it has been finally determined by a court or Federal agency that any person intentionally affixed a label bearing a “Made in America” inscription, or any inscription with the same meaning, to any product sold in or shipped to the United States that is not made in the United States, such person shall be ineligible to receive any contract or subcontract made with funds made available to carry out this subchapter, pursuant to the debarment, suspension, and ineligibility procedures described in sections 9.400 through 9.409 of title 48, Code of Federal Regulations.


(d) “Buy American Act” definedFor purposes of this section, the term “Buy American Act” means title III of the Act entitled “An Act making appropriations for the Treasury and Post Office Departments for the fiscal year ending June 30, 1934, and for other purposes”, approved March 3, 1933 (41 U.S.C. 10a et seq.) 11 See References in Text note below..


(Pub. L. 94–437, title III, § 310, as added Pub. L. 102–573, title III, § 308, Oct. 29, 1992, 106 Stat. 4564; amended Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Trade Agreement Act of 1979, referred to in subsec. (b), probably means the Trade Agreements Act of 1979, Pub. L. 96–39, July 26, 1979, 93 Stat. 144, as amended. For complete classification of this Act to the Code, see References in Text note set out under section 2501 of Title 19, Customs Duties, and Tables.
Title III of the Act entitled “An Act making appropriations for the Treasury and Post Office Departments for the fiscal year ending June 30, 1934, and for other purposes”, approved March 3, 1933, referred to in subsec. (d), is title III of act Mar. 3, 1933, ch. 212, 47 Stat. 1520, known as the Buy American Act, which was classified generally to sections 10a, 10b, and 10c of former Title 41, Public Contracts, and was substantially repealed and restated in chapter 83 (§ 8301 et seq.) of Title 41, Public Contracts, by Pub. L. 111–350, §§ 3, 7(b), Jan. 4, 2011, 124 Stat. 3677, 3855. For complete classification of title III to the Code, see Short Title of 1933 Act note set out under section 101 of Title 41 and Tables. For disposition of sections of former Title 41, see Disposition Table preceding section 101 of Title 41.

Codification
Amendment by Pub. L. 111–148 is based on section 101(c)(3) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Subsecs. (a) to (c). Pub. L. 111–148 substituted “funds made available to carry out this subchapter” for “funds provided pursuant to the authorization contained in section 1638a of this title”.



§ 1638c. Contracts for personal services in Indian Health Service facilities
In fiscal year 1995 and thereafter (a) the Secretary may enter into personal services contracts with entities, either individuals or organizations, for the provision of services in facilities owned, operated or constructed under the jurisdiction of the Indian Health Service; (b) the Secretary may exempt such a contract from competitive contracting requirements upon adequate notice of contracting opportunities to individuals and organizations residing in the geographic vicinity of the health facility; (c) consideration of individuals and organizations shall be based solely on the qualifications established for the contract and the proposed contract price; and (d) individuals providing health care services pursuant to these contracts are covered by the Federal Tort Claims Act.
(Pub. L. 103–332, title II, Sept. 30, 1994, 108 Stat. 2530.)

Editorial Notes

References in TextThe Federal Tort Claims Act, referred to in text, is title IV of act Aug. 2, 1946, ch. 753, 60 Stat. 842, which was classified principally to chapter 20 (§§ 921, 922, 931–934, 941–946) of former Title 28, Judicial Code and Judiciary. Title IV of act Aug. 2, 1946, was substantially repealed and reenacted as sections 1346(b) and 2671 et seq. of Title 28, Judiciary and Judicial Procedure, by act June 25, 1948, ch. 646, 62 Stat. 992, the first section of which enacted Title 28. The Federal Tort Claims Act is also commonly used to refer to chapter 171 of Title 28, Judiciary and Judicial Procedure. For complete classification of title IV to the Code, see Tables. For distribution of former sections of Title 28 into the revised Title 28, see Table at the beginning of Title 28.

Codification
Section was enacted as part of the Department of the Interior and Related Agencies Appropriations Act, 1995, and not as part of the Indian Health Care Improvement Act which comprises this chapter.



§ 1638d. Credit to appropriations of money collected for meals at Indian Health Service facilities
Money before, on, and after September 30, 1994, collected for meals served at Indian Health Service facilities will be credited to the appropriations from which the services were furnished and shall be credited to the appropriation when received.
(Pub. L. 103–332, title II, Sept. 30, 1994, 108 Stat. 2530.)

Editorial Notes
Codification
Section was enacted as part of the Department of the Interior and Related Agencies Appropriations Act, 1995, and not as part of the Indian Health Care Improvement Act which comprises this chapter.



§ 1638e. Other funding, equipment, and supplies for facilities(a) Authorization(1) Authority to transfer fundsThe head of any Federal agency to which funds, equipment, or other supplies are made available for the planning, design, construction, or operation of a health care or sanitation facility may transfer the funds, equipment, or supplies to the Secretary for the planning, design, construction, or operation of a health care or sanitation facility to achieve—(A) the purposes of this chapter; and

(B) the purposes for which the funds, equipment, or supplies were made available to the Federal agency.


(2) Authority to accept fundsThe Secretary may—(A) accept from any source, including Federal and State agencies, funds, equipment, or supplies that are available for the construction or operation of health care or sanitation facilities; and

(B) use those funds, equipment, and supplies to plan, design,,11 So in original. construct, and operate health care or sanitation facilities for Indians, including pursuant to a contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).22 See References in Text note below.


(3) Effect of receiptReceipt of funds by the Secretary under this subsection shall not affect any priority established under section 1631 of this title.



(b) Interagency agreementsThe Secretary may enter into interagency agreements with Federal or State agencies and other entities, and accept funds, equipment, or other supplies from those entities, to provide for the planning, design, construction, and operation of health care or sanitation facilities to be administered by Indian health programs to achieve—(1) the purposes of this chapter; and

(2) the purposes for which the funds were appropriated or otherwise provided.


(c) Establishment of standards(1) In generalThe Secretary, acting through the Service, shall establish, by regulation, standards for the planning, design, construction, and operation of health care or sanitation facilities serving Indians under this chapter.


(2) Other regulationsNotwithstanding any other provision of law, any other applicable regulations of the Department shall apply in carrying out projects using funds transferred under this section.



(d) Definition of sanitation facilityIn this section, the term “sanitation facility” means a safe and adequate water supply system, sanitary sewage disposal system, or sanitary solid waste system (including all related equipment and support infrastructure).


(Pub. L. 94–437, title III, § 311, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a)(1)(A), (b)(1), and (c)(1), was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.
The Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsec. (a)(2)(B), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section 311 of Pub. L. 94–437 is based on section 145 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1638f. Indian country modular component facilities demonstration program(a) Definition of modular component health care facilityIn this section, the term “modular component health care facility” means a health care facility that is constructed—(1) off-site using prefabricated component units for subsequent transport to the destination location; and

(2) represents 11 So in original. a more economical method for provision of health care facility 22 So in original. Probably should be “provision of a health care facility”. than a traditionally constructed health care building.


(b) EstablishmentThe Secretary, acting through the Service, shall establish a demonstration program under which the Secretary shall award no less than 3 grants for purchase, installation and maintenance of modular component health care facilities in Indian communities for provision of health care services.


(c) Selection of locations(1) Petitions(A) SolicitationThe Secretary shall solicit from Indian tribes petitions for location of the modular component health care facilities in the Service areas of the petitioning Indian tribes.


(B) PetitionTo be eligible to receive a grant under this section, an Indian tribe or tribal organization must submit to the Secretary a petition to construct a modular component health care facility in the Indian community of the Indian tribe, at such time, in such manner, and containing such information as the Secretary may require.



(2) SelectionIn selecting the location of each modular component health care facility to be provided under the demonstration program, the Secretary shall give priority to projects already on the Indian Health Service facilities construction priority list and petitions which demonstrate that erection of a modular component health facility—(A) is more economical than construction of a traditionally constructed health care facility;

(B) can be constructed and erected on the selected location in less time than traditional construction; and

(C) can adequately house the health care services needed by the Indian population to be served.


(3) Effect of selectionA modular component health care facility project selected for participation in the demonstration program shall not be eligible for entry on the facilities construction priorities list entitled “IHS Health Care Facilities FY 2011 Planned Construction Budget” and dated May 7, 2009 (or any successor list).



(d) Eligibility(1) In generalAn Indian tribe may submit a petition under subsection (c)(1)(B) regardless of whether the Indian tribe is a party to any contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).33 See References in Text note below.


(2) AdministrationAt the election of an Indian tribe or tribal organization selected for participation in the demonstration program, the funds provided for the project shall be subject to the provisions of the Indian Self-Determination and Education Assistance Act.



(e) ReportsNot later than 1 year after the date on which funds are made available for the demonstration program and annually thereafter, the Secretary shall submit to Congress a report describing—(1) each activity carried out under the demonstration program, including an evaluation of the success of the activity; and

(2) the potential benefits of increased use of modular component health care facilities in other Indian communities.


(f) Authorization of appropriationsThere are authorized to be appropriated $50,000,000 to carry out the demonstration program under this section for the first 5 fiscal years, and such sums as may be necessary to carry out the program in subsequent fiscal years.


(Pub. L. 94–437, title III, § 312, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsec. (d), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section 312 of Pub. L. 94–437 is based on section 146 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1638g. Mobile health stations demonstration program(a) DefinitionsIn this section:(1) Eligible tribal consortiumThe term “eligible tribal consortium” means a consortium composed of 2 or more Service units between which a mobile health station can be transported by road in up to 8 hours. A Service unit operated by the Service or by an Indian tribe or tribal organization shall be equally eligible for participation in such consortium.


(2) Mobile health stationThe term “mobile health station” means a health care unit that—(A) is constructed, maintained, and capable of being transported within a semi-trailer truck or similar vehicle;

(B) is equipped for the provision of 1 or more specialty health care services; and

(C) can be equipped to be docked to a stationary health care facility when appropriate.


(3) Specialty health care service(A) In generalThe term “specialty health care service” means a health care service which requires the services of a health care professional with specialized knowledge or experience.


(B) InclusionsThe term “specialty health care service” includes any service relating to—(i) dialysis;

(ii) surgery;

(iii) mammography;

(iv) dentistry; or

(v) any other specialty health care service.




(b) EstablishmentThe Secretary, acting through the Service, shall establish a demonstration program under which the Secretary shall provide at least 3 mobile health station projects.


(c) PetitionTo be eligible to receive a mobile health station under the demonstration program, an eligible tribal consortium shall submit to the Secretary, 11 So in original. The comma probably should not appear. a petition at such time, in such manner, and containing—(1) a description of the Indian population to be served;

(2) a description of the specialty service or services for which the mobile health station is requested and the extent to which such service or services are currently available to the Indian population to be served; and

(3) such other information as the Secretary may require.


(d) Use of fundsThe Secretary shall use amounts made available to carry out the demonstration program under this section—(1)(A) to establish, purchase, lease, or maintain mobile health stations for the eligible tribal consortia selected for projects; and

(B) to provide, through the mobile health station, such specialty health care services as the affected eligible tribal consortium determines to be necessary for the Indian population served;


(2) to employ an existing mobile health station (regardless of whether the mobile health station is owned or rented and operated by the Service) to provide specialty health care services to an eligible tribal consortium; and

(3) to establish, purchase, or maintain docking equipment for a mobile health station, including the establishment or maintenance of such equipment at a modular component health care facility (as defined in section 1638f(a) of this title), if applicable.


(e) ReportsNot later than 1 year after the date on which the demonstration program is established under subsection (b) and annually thereafter, the Secretary, acting through the Service, shall submit to Congress a report describing—(1) each activity carried out under the demonstration program including an evaluation of the success of the activity; and

(2) the potential benefits of increased use of mobile health stations to provide specialty health care services for Indian communities.


(f) Authorization of appropriationsThere are authorized to be appropriated $5,000,000 per year to carry out the demonstration program under this section for the first 5 fiscal years, and such sums as may be needed to carry out the program in subsequent fiscal years.


(Pub. L. 94–437, title III, § 313, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 313 of Pub. L. 94–437 is based on section 147 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.




SUBCHAPTER III–A—ACCESS TO HEALTH SERVICES

Editorial Notes
Codification
This subchapter was in the original title IV of Pub. L. 94–437, as amended. Prior to amendment by Pub. L. 102–573, title IV enacted section 1622 of this title and sections 1395qq and 1396j of Title 42, The Public Health and Welfare, amended sections 1395f, 1395n, and 1396d of Title 42, and enacted provisions set out as notes under section 1671 of this title and sections 1395qq and 1396j of Title 42.


§ 1641. Treatment of payments under Social Security Act health benefits programs(a) Disregard of Medicare, Medicaid, and CHIP payments in determining appropriationsAny payments received by an Indian health program or by an urban Indian organization under title XVIII, XIX, or XXI of the Social Security Act [42 U.S.C. 1395 et seq., 1396 et seq., 1397aa et seq.] for services provided to Indians eligible for benefits under such respective titles shall not be considered in determining appropriations for the provision of health care and services to Indians.


(b) Nonpreferential treatmentNothing in this chapter authorizes the Secretary to provide services to an Indian with coverage under title XVIII, XIX, or XI 11 So in original. Probably should be “XXI”. of the Social Security Act in preference to an Indian without such coverage.


(c) Use of funds(1) Special fund(A) 100 percent pass-through of payments due to facilitiesNotwithstanding any other provision of law, but subject to paragraph (2), payments to which a facility of the Service is entitled by reason of a provision of title XVIII or XIX of the Social Security Act [42 U.S.C. 1395 et seq., 1396 et seq.] shall be placed in a special fund to be held by the Secretary. In making payments from such fund, the Secretary shall ensure that each Service unit of the Service receives 100 percent of the amount to which the facilities of the Service, for which such Service unit makes collections, are entitled by reason of a provision of either such title.


(B) Use of fundsAmounts received by a facility of the Service under subparagraph (A) by reason of a provision of title XVIII or XIX of the Social Security Act shall first be used (to such extent or in such amounts as are provided in appropriation Acts) for the purpose of making any improvements in the programs of the Service operated by or through such facility which may be necessary to achieve or maintain compliance with the applicable conditions and requirements of such respective title. Any amounts so received that are in excess of the amount necessary to achieve or maintain such conditions and requirements shall, subject to consultation with the Indian tribes being served by the Service unit, be used for reducing the health resource deficiencies (as determined in section 1621(c) of this title) of such Indian tribes, including the provision of services pursuant to section 1621d of this title.



(2) Direct payment optionParagraph (1) shall not apply to a tribal health program upon the election of such program under subsection (d) to receive payments directly. No payment may be made out of the special fund described in such paragraph with respect to reimbursement made for services provided by such program during the period of such election.



(d) Direct billing(1) In generalSubject to complying with the requirements of paragraph (2), a tribal health program may elect to directly bill for, and receive payment for, health care items and services provided by such program for which payment is made under title XVIII, XIX, or XXI of the Social Security Act [42 U.S.C. 1395 et seq., 1396 et seq., 1397aa et seq.] or from any other third party payor.


(2) Direct reimbursement(A) Use of fundsEach tribal health program making the election described in paragraph (1) with respect to a program under a title of the Social Security Act [42 U.S.C. 301 et seq.] shall be reimbursed directly by that program for items and services furnished without regard to subsection (c)(1), except that all amounts so reimbursed shall be used by the tribal health program for the purpose of making any improvements in facilities of the tribal health program that may be necessary to achieve or maintain compliance with the conditions and requirements applicable generally to such items and services under the program under such title and to provide additional health care services, improvements in health care facilities and tribal health programs, any health care-related purpose (including coverage for a service or service within a contract health service delivery area or any portion of a contract health service delivery area that would otherwise be provided as a contract health service), or otherwise to achieve the objectives provided in section 1602 of this title.


(B) AuditsThe amounts paid to a tribal health program making the election described in paragraph (1) with respect to a program under title XVIII, XIX, or XXI of the Social Security Act shall be subject to all auditing requirements applicable to the program under such title, as well as all auditing requirements applicable to programs administered by an Indian health program. Nothing in the preceding sentence shall be construed as limiting the application of auditing requirements applicable to amounts paid under title XVIII, XIX, or XXI of the Social Security Act.


(C) Identification of source of paymentsAny tribal health program that receives reimbursements or payments under title XVIII, XIX, or XXI of the Social Security Act shall provide to the Service a list of each provider enrollment number (or other identifier) under which such program receives such reimbursements or payments.



(3) Examination and implementation of changes(A) In generalThe Secretary, acting through the Service and with the assistance of the Administrator of the Centers for Medicare & Medicaid Services, shall examine on an ongoing basis and implement any administrative changes that may be necessary to facilitate direct billing and reimbursement under the program established under this subsection, including any agreements with States that may be necessary to provide for direct billing under a program under title XIX or XXI of the Social Security Act [42 U.S.C. 1396 et seq., 1397aa et seq.].


(B) Coordination of informationThe Service shall provide the Administrator of the Centers for Medicare & Medicaid Services with copies of the lists submitted to the Service under paragraph (2)(C), enrollment data regarding patients served by the Service (and by tribal health programs, to the extent such data is available to the Service), and such other information as the Administrator may require for purposes of administering title XVIII, XIX, or XXI of the Social Security Act.



(4) Withdrawal from programA tribal health program that bills directly under the program established under this subsection may withdraw from participation in the same manner and under the same conditions that an Indian tribe or tribal organization may retrocede a contracted program to the Secretary under the authority of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).22 See References in Text note below. All cost accounting and billing authority under the program established under this subsection shall be returned to the Secretary upon the Secretary’s acceptance of the withdrawal of participation in this program.


(5) Termination for failure to comply with requirementsThe Secretary may terminate the participation of a tribal health program or 33 So in original. The word “or” probably should not appear. in the direct billing program established under this subsection if the Secretary determines that the program has failed to comply with the requirements of paragraph (2). The Secretary shall provide a tribal health program with notice of a determination that the program has failed to comply with any such requirement and a reasonable opportunity to correct such noncompliance prior to terminating the program’s participation in the direct billing program established under this subsection.



(e) Related provisions under the Social Security ActFor provisions related to subsections (c) and (d), see sections 1880, 1911, and 2107(e)(1)(D) 2 of the Social Security Act [42 U.S.C. 1395qq, 1396j, 1397gg(e)(1)(D)].


(Pub. L. 94–437, title IV, § 401, Sept. 30, 1976, 90 Stat. 1408; Pub. L. 102–573, title IV, § 401(a), Oct. 29, 1992, 106 Stat. 4565; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Social Security Act, referred to in subsecs. (a) to (d), is act Aug. 14, 1935, ch. 531, 49 Stat. 620, which is classified generally to chapter 7 (§ 301 et seq.) of Title 42, The Public Health and Welfare. Titles XVIII, XIX, and XXI of the Act are classified generally to subchapters XVIII (§ 1395 et seq.), XIX (§ 1396 et seq.), and XXI (§ 1397aa et seq.), respectively, of chapter 7 of Title 42. Section 2107(e)(1)(D) of the Social Security Act, referred to in subsec. (e), is section 2107(e)(1)(D) of act Aug. 14, 1935, ch. 531, as added by Pub. L. 111–148, which was redesignated section 2107(e)(1)(F) of act Aug. 14, 1935, ch. 531, by Pub. L. 114–255, div. A, title V, § 5005(c)(1)(A), Dec. 13, 2016, 130 Stat. 1194, and which was redesignated section 2107(e)(1)(G) of act Aug. 14, 1935, ch. 531, by Pub. L. 115–123, div. E, title XII, § 53102(d)(1)(A), Feb. 9, 2018, 132 Stat. 299. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.
This chapter, referred to in subsec. (b), was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.
The Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsec. (d)(4), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Amendment by Pub. L. 111–148 is based on section 151 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.
Prior to general amendment by Pub. L. 102–573, section 401 of Pub. L. 94–437, in subsec. (a) amended sections 1395f and 1395n of Title 42, The Public Health and Welfare, in subsec. (b) enacted section 1395qq of Title 42, and in subsecs. (c) and (d) enacted provisions set out as notes under section 1395qq of Title 42 which were restated in this section.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, section related to treatment of payments received by a hospital or skilled nursing facility of the Service for services to Indians under medicare program in determining appropriations for health care and services to Indians.
1992—Pub. L. 102–573 amended section generally, substituting subsecs. (a) and (b) for former subsecs. (a) to (d). See Codification note above.



§ 1642. Purchasing health care coverage(a) In generalInsofar as amounts are made available under law (including a provision of the Social Security Act [42 U.S.C. 301 et seq.], the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.),11 See References in Text note below. or other law, other than under section 1644 of this title) to Indian tribes, tribal organizations, and urban Indian organizations for health benefits for Service beneficiaries, Indian tribes, tribal organizations, and urban Indian organizations may use such amounts to purchase health benefits coverage (including coverage for a service, or service within a contract health service delivery area, or any portion of a contract health service delivery area that would otherwise be provided as a contract health service) for such beneficiaries in any manner, including through—(1) a tribally owned and operated health care plan;

(2) a State or locally authorized or licensed health care plan;

(3) a health insurance provider or managed care organization;

(4) a self-insured plan; or

(5) a high deductible or health savings account plan.


(b) Financial needThe purchase of coverage under subsection (a) by an Indian tribe, tribal organization, or urban Indian organization may be based on the financial needs of such beneficiaries (as determined by the 1 or more Indian tribes being served based on a schedule of income levels developed or implemented by such 1 ore 22 So in original. Probably should be “or”. more Indian tribes).


(c) Expenses for self-insured planIn the case of a self-insured plan under subsection (a)(4), the amounts may be used for expenses of operating the plan, including administration and insurance to limit the financial risks to the entity offering the plan.


(d) ConstructionNothing in this section shall be construed as affecting the use of any amounts not referred to in subsection (a).


(Pub. L. 94–437, title IV, § 402, Sept. 30, 1976, 90 Stat. 1409; Pub. L. 100–713, title IV, § 401(a), (b), Nov. 23, 1988, 102 Stat. 4818; Pub. L. 102–573, title IV, § 401(b)(1), Oct. 29, 1992, 106 Stat. 4565; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Social Security Act, referred to in subsec. (a), is act Aug. 14, 1935, ch. 531, 49 Stat. 620, which is classified generally to chapter 7 (§ 301 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.
The Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsec. (a), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Amendment by Pub. L. 111–148 is based on section 152 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.
Prior to general amendment by Pub. L. 102–573, section 402 of Pub. L. 94–437, in subsec. (a) enacted section 1396j of Title 42, The Public Health and Welfare, in subsecs. (b) to (d) enacted provisions set out as notes under section 1396j of Title 42 (of which subsecs. (c) and (d) were restated in this section), and in subsec. (e) amended section 1396d of Title 42.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, section related to treatment of payments under medicaid program.
1992—Pub. L. 102–573 amended section generally, substituting subsecs. (a) and (b) for former subsecs. (a) to (e). See Codification note above.
1988—Subsec. (b). Pub. L. 100–713, § 401(b), struck out subsec. (b) which authorized Secretary of Health and Human Services to enter into agreements to reimburse State agencies for health care and services provided in Indian Health Service facilities to Indians eligible for medical assistance under title XIX of the Social Security Act.
Subsec. (c). Pub. L. 100–713, § 401(a), substituted “skilled nursing facility, or any other type of facility which provides services of a type otherwise covered under a State plan for medical assistance approved under title XIX of the Social Security Act” for “or skilled nursing facility”, “such a State plan” for “a State plan approved under title XIX of the Social Security Act”, and “In making payments from such fund, the Secretary shall ensure that each service unit of the Indian Health Service receives at least 50 percent of the amounts to which the facilities of the Indian Health Service, for which such service unit makes collections, are entitled by reason of section 1911 of the Social Security Act, if such amount is necessary for the purpose of making improvements in such facilities in order to achieve compliance with the conditions and requirements of title XIX of the Social Security Act. This subsection shall” for “The preceding sentence shall”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentPub. L. 102–573, title IV, § 401(b)(2), Oct. 29, 1992, 106 Stat. 4565, provided that: “The increase (from 50 percent) in the percentage of the payments from the fund to be made to each service unit of the Service specified in the amendment made by paragraph (1) [amending this section] shall take effect beginning with payments made on January 1, 1993.”


Effective Date of 1988 AmendmentPub. L. 100–713, title IV, § 401(c), Nov. 23, 1988, 102 Stat. 4818, provided that: “The amendments made by this section [amending this section] shall apply to services performed on or after the date of the enactment of this Act [Nov. 23, 1988].”




§ 1643. Amount and use of funds reimbursed through medicare and medicaid available to Indian Health Service
The Secretary shall submit to the President, for inclusion in the report required to be transmitted to the Congress under section 1671 of this title, an accounting on the amount and use of funds made available to the Service pursuant to this subchapter as a result of reimbursements through titles XVIII and XIX of the Social Security Act, as amended [42 U.S.C. 1395 et seq., 1396 et seq.].
(Pub. L. 94–437, title IV, § 403, Sept. 30, 1976, 90 Stat. 1410; Pub. L. 102–573, title IV, § 402, Oct. 29, 1992, 106 Stat. 4566.)

Editorial Notes

References in TextThe Social Security Act, referred to in text, is act Aug. 14, 1935, ch. 531, 49 Stat. 620, as amended. Titles XVIII and XIX of the Act are classified generally to subchapters XVIII (§ 1395 et seq.) and XIX (§ 1396 et seq.) of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.

Codification
Section was formerly set out as a note under section 1671 of this title.

Amendments1992—Pub. L. 102–573 substituted “The Secretary shall submit to the President, for inclusion in the report required to be transmitted to the Congress under section 1671 of this title,” for “The Secretary shall include in his annual report required by section 1671 of this title”.



§ 1644. Grants to and contracts with the Service, Indian tribes, tribal organizations, and urban Indian organizations to facilitate outreach, enrollment, and coverage of Indians under Social Security Act health benefit programs and other health benefits programs(a) Indian tribes and tribal organizationsThe Secretary, acting through the Service, shall make grants to or enter into contracts with Indian tribes and tribal organizations to assist such tribes and tribal organizations in establishing and administering programs on or near reservations and trust lands, including programs to provide outreach and enrollment through video, electronic delivery methods, or telecommunication devices that allow real-time or time-delayed communication between individual Indians and the benefit program, to assist individual Indians—(1) to enroll for benefits under a program established under title XVIII, XIX, or XXI of the Social Security Act [42 U.S.C. 1395 et seq., 1396 et seq., 1397aa et seq.] and other health benefits programs; and

(2) with respect to such programs for which the charging of premiums and cost sharing is not prohibited under such programs, to pay premiums or cost sharing for coverage for such benefits, which may be based on financial need (as determined by the Indian tribe or tribes or tribal organizations being served based on a schedule of income levels developed or implemented by such tribe, tribes, or tribal organizations).


(b) ConditionsThe Secretary, acting through the Service, shall place conditions as deemed necessary to effect the purpose of this section in any grant or contract which the Secretary makes with any Indian tribe or tribal organization pursuant to this section. Such conditions shall include requirements that the Indian tribe or tribal organization successfully undertake—(1) to determine the population of Indians eligible for the benefits described in subsection (a);

(2) to educate Indians with respect to the benefits available under the respective programs;

(3) to provide transportation for such individual Indians to the appropriate offices for enrollment or applications for such benefits; and

(4) to develop and implement methods of improving the participation of Indians in receiving benefits under such programs.


(c) Application to urban Indian organizations(1) In generalThe provisions of subsection (a) shall apply with respect to grants and other funding to urban Indian organizations with respect to populations served by such organizations in the same manner they apply to grants and contracts with Indian tribes and tribal organizations with respect to programs on or near reservations.


(2) RequirementsThe Secretary shall include in the grants or contracts made or provided under paragraph (1) requirements that are—(A) consistent with the requirements imposed by the Secretary under subsection (b);

(B) appropriate to urban Indian organizations and urban Indians; and

(C) necessary to effect the purposes of this section.



(d) Facilitating cooperationThe Secretary, acting through the Centers for Medicare & Medicaid Services, shall develop and disseminate best practices that will serve to facilitate cooperation with, and agreements between, States and the Service, Indian tribes, tribal organizations, or urban Indian organizations with respect to the provision of health care items and services to Indians under the programs established under title XVIII, XIX, or XXI of the Social Security Act [42 U.S.C. 1395 et seq., 1396 et seq., 1397aa et seq.].


(e) Agreements relating to improving enrollment of Indians under Social Security Act health benefits programsFor provisions relating to agreements of the Secretary, acting through the Service, for the collection, preparation, and submission of applications by Indians for assistance under the Medicaid and children’s health insurance programs established under titles XIX and XXI of the Social Security Act [42 U.S.C. 1396 et seq., 1397aa et seq.], and benefits under the Medicare program established under title XVIII of such Act [42 U.S.C. 1395 et seq.], see subsections (a) and (b) of section 1139 of the Social Security Act [42 U.S.C. 1320b–9].


(f) Definition of premiums and cost sharingIn this section:(1) PremiumThe term “premium” includes any enrollment fee or similar charge.


(2) Cost sharingThe term “cost sharing” includes any deduction, deductible, copayment, coinsurance, or similar charge.



(Pub. L. 94–437, title IV, § 404, as added Pub. L. 96–537, § 6, Dec. 17, 1980, 94 Stat. 3176; amended Pub. L. 102–573, title IV, § 403, Oct. 29, 1992, 106 Stat. 4566; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Social Security Act, referred to in subsecs. (a)(1), (d), and (e), is act Aug. 14, 1935, ch. 531, 49 Stat. 620. Titles XVIII, XIX, and XXI of the Act are classified generally to subchapters XVIII (§ 1395 et seq.), XIX (§ 1396 et seq.), and XXI (§ 1397aa et seq.), respectively, of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.

Codification
Amendment by Pub. L. 111–148 is based on section 153 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.
Section was formerly classified to section 1622 of this title.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, section related to grants to and contracts with tribal organizations.
1992—Subsec. (b)(4). Pub. L. 102–573, § 403(1), amended par. (4) generally. Prior to amendment, par. (4) read as follows: “develop and implement a schedule of income levels to determine the extent of payment of premiums by such organization for coverage of needy individuals; and methods of improving the participation of Indians in receiving the benefits provided pursuant to titles XVIII and XIX of the Social Security Act.”
Subsec. (c). Pub. L. 102–573, § 403(2), amended subsec. (c) generally. Prior to amendment, subsec. (c) read as follows: “There are authorized to be appropriated $5,000,000 for the fiscal year ending September 30, 1981, $5,750,000 for the fiscal year ending September 30, 1982, $6,615,000 for the fiscal year ending September 30, 1983, and $7,610,000 for the fiscal year ending September 30, 1984.”



§ 1645. Sharing arrangements with Federal agencies(a) Authority(1) In generalThe Secretary may enter into (or expand) arrangements for the sharing of medical facilities and services between the Service, Indian tribes, urban Indian organizations, and tribal organizations and the Department of Veterans Affairs and the Department of Defense.


(2) Consultation by Secretary requiredThe Secretary may not finalize any arrangement between the Service and a Department described in paragraph (1) without first consulting with the Indian tribes which will be significantly affected by the arrangement.



(b) LimitationsThe Secretary shall not take any action under this section or under subchapter IV of chapter 81 of title 38 which would impair—(1) the priority access of any Indian to health care services provided through the Service and the eligibility of any Indian to receive health services through the Service;

(2) the quality of health care services provided to any Indian through the Service;

(3) the priority access of any veteran to health care services provided by the Department of Veterans Affairs;

(4) the quality of health care services provided by the Department of Veterans Affairs or the Department of Defense; or

(5) the eligibility of any Indian who is a veteran to receive health services through the Department of Veterans Affairs.


(c) ReimbursementThe Service, Indian tribe, urban Indian organization, or tribal organization shall be reimbursed by the Department of Veterans Affairs or the Department of Defense (as the case may be) where services are provided through the Service, an Indian tribe, an urban Indian organization, or a tribal organization to beneficiaries eligible for services from either such Department, notwithstanding any other provision of law, regardless of whether such services are provided directly by the Service, an Indian tribe, or tribal organization, through purchased/referred care, or through a contract for travel described in section 1621l(b) of this title.


(d) ConstructionNothing in this section may be construed as creating any right of a non-Indian veteran to obtain health services from the Service.


(Pub. L. 94–437, title IV, § 405, as added Pub. L. 100–713, title IV, § 402, Nov. 23, 1988, 102 Stat. 4818; amended Pub. L. 102–573, title IV, § 404, title VII, § 701(c)(3), Oct. 29, 1992, 106 Stat. 4566, 4572; Pub. L. 104–313, § 2(d), Oct. 19, 1996, 110 Stat. 3822; Pub. L. 105–277, div. A, § 101(e) [title III, § 336], Oct. 21, 1998, 112 Stat. 2681–231, 2681–295; Pub. L. 105–362, title VI, § 601(a)(2)(B), Nov. 10, 1998, 112 Stat. 3285; Pub. L. 106–417, §§ 3(a), 4, Nov. 1, 2000, 114 Stat. 1813, 1816; Pub. L. 108–173, title IX, § 900(e)(6)(B), Dec. 8, 2003, 117 Stat. 2373; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935; Pub. L. 116–260, div. FF, title XI, § 1113, Dec. 27, 2020, 134 Stat. 3251; Pub. L. 116–311, § 2, Jan. 5, 2021, 134 Stat. 4927.)

Editorial Notes
Codification
Amendment by Pub. L. 111–148 is based on section 154 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.
Section was formerly set out as a note under section 1395qq of Title 42, The Public Health and Welfare.

Amendments2021—Subsec. (c). Pub. L. 116–311 inserted “, regardless of whether such services are provided directly by the Service, an Indian tribe, or tribal organization, through purchased/referred care, or through a contract for travel described in section 1621l(b) of this title” before period at end.
2020—Subsec. (a)(1). Pub. L. 116–260, § 1113(1), inserted “urban Indian organizations,” before “and tribal organizations”.
Subsec. (c). Pub. L. 116–260, § 1113(2), inserted “urban Indian organization,” before “or tribal organization” and “an urban Indian organization,” before “or a tribal organization”.
2010—Pub. L. 111–148 amended section generally. Prior to amendment, section related to establishment of program for direct billing of medicare, medicaid, and other third party payors by Indian tribes, tribal organizations, and Alaska Native health organizations.
2003—Subsec. (d)(1). Pub. L. 108–173 substituted “Centers for Medicare & Medicaid Services” for “Health Care Financing Administration” in introductory provisions.
2000—Pub. L. 106–417, § 4(a), reenacted section as in effect on Nov. 9, 1998. For text of section as reenacted, see 1998 Amendment note below.
Pub. L. 106–417, § 3(a), amended section generally. For text of section prior to amendment, see subsecs. (a) to (d) of section as set out in 1998 Amendment note below.
Subsec. (e). Pub. L. 106–417, § 4(b), struck out subsec. (e). For text of subsec. (e) prior to amendment, see subsec. (e) of section as set out in 1998 Amendment note below.
1998—Pub. L. 105–362 repealed section. Prior to repeal, section read as follows:
“§ 1645. Demonstration program for direct billing of medicare, medicaid, and other third party payors
“(a) The Secretary shall establish a demonstration program under which Indian tribes, tribal organizations, and Alaska Native health organizations, which are contracting the entire operation of an entire hospital or clinic of the Service under the authority of the Indian Self-Determination Act, shall directly bill for, and receive payment for, health care services provided by such hospital or clinic for which payment is made under title XVIII of the Social Security Act (medicare), under a State plan for medical assistance approved under title XIX of the Social Security Act (medicaid), or from any other third-party payor. The last sentence of section 1905(b) of the Social Security Act shall apply for purposes of the demonstration program.
“(b)(1) Each hospital or clinic participating in the demonstration program described in subsection (a) of this section shall be reimbursed directly under the medicare and medicaid programs for services furnished, without regard to the provisions of section 1880(c) of the Social Security Act and sections 1642(a) and 1680c(b)(2)(A) of this title, but all funds so reimbursed shall first be used by the hospital or clinic for the purpose of making any improvements in the hospital or clinic that may be necessary to achieve or maintain compliance with the conditions and requirements applicable generally to facilities of such type under the medicare or medicaid program. Any funds so reimbursed which are in excess of the amount necessary to achieve or maintain such conditions or requirements shall be used—
“(A) solely for improving the health resources deficiency level of the Indian tribe, and
“(B) in accordance with the regulations of the Service applicable to funds provided by the Service under any contract entered into under the Indian Self-Determination Act.
“(2) The amounts paid to the hospitals and clinics participating in the demonstration program described in subsection (a) of this section shall be subject to all auditing requirements applicable to programs administered directly by the Service and to facilities participating in the medicare and medicaid programs.
“(3) The Secretary shall monitor the performance of hospitals and clinics participating in the demonstration program described in subsection (a) of this section, and shall require such hospitals and clinics to submit reports on the program to the Secretary on a quarterly basis (or more frequently if the Secretary deems it to be necessary).
“(4) Notwithstanding section 1880(c) of the Social Security Act or section 1642(a) of this title, no payment may be made out of the special fund described in section 1880(c) of the Social Security Act, or section 1642(a) of this title, for the benefit of any hospital or clinic participating in the demonstration program described in subsection (a) of this section during the period of such participation.
“(c)(1) In order to be considered for participation in the demonstration program described in subsection (a) of this section, a hospital or clinic must submit an application to the Secretary which establishes to the satisfaction of the Secretary that—
“(A) the Indian tribe, tribal organization, or Alaska Native health organization contracts the entire operation of the Service facility;
“(B) the facility is eligible to participate in the medicare and medicaid programs under sections 1880 and 1911 of the Social Security Act;
“(C) the facility meets any requirements which apply to programs operated directly by the Service; and
“(D) the facility is accredited by the Joint Commission on Accreditation of Hospitals, or has submitted a plan, which has been approved by the Secretary, for achieving such accreditation prior to October 1, 1990.
“(2) From among the qualified applicants, the Secretary shall, prior to October 1, 1989, select no more than 4 facilities to participate in the demonstration program described in subsection (a) of this section. The demonstration program described in subsection (a) of this section shall begin by no later than October 1, 1991, and end on September 30, 2000.
“(d)(1) On November 23, 1988, the Secretary, acting through the Service, shall commence an examination of—
“(A) any administrative changes which may be necessary to allow direct billing and reimbursement under the demonstration program described in subsection (a) of this section, including any agreements with States which may be necessary to provide for such direct billing under the medicaid program; and
“(B) any changes which may be necessary to enable participants in such demonstration program to provide to the Service medical records information on patients served under such demonstration program which is consistent with the medical records information system of the Service.
“(2) Prior to the commencement of the demonstration program described in subsection (a) of this section, the Secretary shall implement all changes required as a result of the examinations conducted under paragraph (1).
“(3) Prior to October 1, 1990, the Secretary shall determine any accounting information which a participant in the demonstration program described in subsection (a) of this section would be required to report.
“(e) The Secretary shall submit a final report at the end of fiscal year 1996, on the activities carried out under the demonstration program described in subsection (a) of this section which shall include an evaluation of whether such activities have fulfilled the objectives of such program. In such report the Secretary shall provide a recommendation, based upon the results of such demonstration program, as to whether direct billing of, and reimbursement by, the medicare and medicaid programs and other third-party payors should be authorized for all Indian tribes and Alaska Native health organizations which are contracting the entire operation of a facility of the Service.
“(f) The Secretary shall provide for the retrocession of any contract entered into between a participant in the demonstration program described in subsection (a) of this section and the Service under the authority of the Indian Self-Determination Act. All cost accounting and billing authority shall be retroceded to the Secretary upon the Secretary’s acceptance of a retroceded contract.”
Subsec. (c)(2). Pub. L. 105–277 substituted “2000” for “1998”.
1996—Subsec. (c)(2). Pub. L. 104–313 substituted “1998” for “1996”.
1992—Subsec. (b)(1). Pub. L. 102–573, § 701(c)(3)(A), substituted “sections 1642(a)” for “sections 402(c)” and made technical amendment to reference to section 1680c(b)(2)(A) to reflect renumbering of corresponding section of original act.
Subsec. (b)(4). Pub. L. 102–573, § 701(c)(3)(B), substituted “section 1642(a)” for “section 402(c)” in two places.
Subsec. (c)(2). Pub. L. 102–573, § 404(1), substituted “1996” for “1995”.
Subsec. (e). Pub. L. 102–573, § 404(2), substituted “1996” for “1995”.

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentPub. L. 106–417, § 3(c), Nov. 1, 2000, 114 Stat. 1816, provided that: “The amendments made by this section [amending this section and sections 1395qq and 1396j of Title 42, The Public Health and Welfare] shall take effect on October 1, 2000.”

Pub. L. 106–417, § 4(a), Nov. 1, 2000, 114 Stat. 1816, provided that the reenactment of this section by section 4(a) is effective Nov. 9, 1998.
Pub. L. 106–417, § 4(b), Nov. 1, 2000, 114 Stat. 1816, provided that the amendment made by section 4(b) is effective Nov. 10, 1998.

FindingsPub. L. 106–417, § 2, Nov. 1, 2000, 114 Stat. 1812, provided findings of Congress relating to amendment of this section by Pub. L. 106–417.



§ 1646. Authorization for emergency contract health services
With respect to an elderly or disabled Indian receiving emergency medical care or services from a non-Service provider or in a non-Service facility under the authority of this chapter, the time limitation (as a condition of payment) for notifying the Service of such treatment or admission shall be 30 days.
(Pub. L. 94–437, title IV, § 406, as added Pub. L. 102–573, title IV, § 405, Oct. 29, 1992, 106 Stat. 4566.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.



§ 1647. Eligible Indian veteran services(a) Findings; purpose(1) FindingsCongress finds that—(A) collaborations between the Secretary and the Secretary of Veterans Affairs regarding the treatment of Indian veterans at facilities of the Service should be encouraged to the maximum extent practicable; and

(B) increased enrollment for services of the Department of Veterans Affairs by veterans who are members of Indian tribes should be encouraged to the maximum extent practicable.


(2) PurposeThe purpose of this section is to reaffirm the goals stated in the document entitled “Memorandum of Understanding Between the VA/Veterans Health Administration And HHS/Indian Health Service” and dated February 25, 2003 (relating to cooperation and resource sharing between the Veterans Health Administration and Service).



(b) DefinitionsIn this section:(1) Eligible Indian veteranThe term “eligible Indian veteran” means an Indian or Alaska Native veteran who receives any medical service that is—(A) authorized under the laws administered by the Secretary of Veterans Affairs; and

(B) administered at a facility of the Service (including a facility operated by an Indian tribe or tribal organization through a contract or compact with the Service under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)) 11 See References in Text note below. pursuant to a local memorandum of understanding.


(2) Local memorandum of understandingThe term “local memorandum of understanding” means a memorandum of understanding between the Secretary (or a designee, including the director of any area office of the Service) and the Secretary of Veterans Affairs (or a designee) to implement the document entitled “Memorandum of Understanding Between the VA/Veterans Health Administration And HHS/Indian Health Service” and dated February 25, 2003 (relating to cooperation and resource sharing between the Veterans Health Administration and Indian Health Service).



(c) Eligible Indian veterans expenses(1) In generalNotwithstanding any other provision of law, the Secretary shall provide for veteran-related expenses incurred by eligible Indian veterans as described in subsection (b)(1)(B).


(2) Method of paymentThe Secretary shall establish such guidelines as the Secretary determines to be appropriate regarding the method of payments to the Secretary of Veterans Affairs under paragraph (1).



(d) Tribal approval of memorandaIn negotiating a local memorandum of understanding with the Secretary of Veterans Affairs regarding the provision of services to eligible Indian veterans, the Secretary shall consult with each Indian tribe that would be affected by the local memorandum of understanding.


(e) Funding(1) TreatmentExpenses incurred by the Secretary in carrying out subsection (c)(1) shall not be considered to be Contract Health Service expenses.


(2) Use of fundsOf funds made available to the Secretary in appropriations Acts for the Service (excluding funds made available for facilities, Contract Health Services, or contract support costs), the Secretary shall use such sums as are necessary to carry out this section.



(Pub. L. 94–437, title IV, § 407, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsec. (b)(1)(B), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section 407 of Pub. L. 94–437 is based on section 155 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1647, Pub. L. 94–437, title IV, § 407, as added Pub. L. 102–573, title IV, § 406, Oct. 29, 1992, 106 Stat. 4566, authorized appropriations through fiscal year 2000 to carry out this subchapter, prior to repeal by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935. The repeal is based on section 101(b)(7) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1647a. Nondiscrimination under Federal health care programs in qualifications for reimbursement for services(a) Requirement to satisfy generally applicable participation requirements(1) In generalA Federal health care program must accept an entity that is operated by the Service, an Indian tribe, tribal organization, or urban Indian organization as a provider eligible to receive payment under the program for health care services furnished to an Indian on the same basis as any other provider qualified to participate as a provider of health care services under the program if the entity meets generally applicable State or other requirements for participation as a provider of health care services under the program.


(2) Satisfaction of State or local licensure or recognition requirementsAny requirement for participation as a provider of health care services under a Federal health care program that an entity be licensed or recognized under the State or local law where the entity is located to furnish health care services shall be deemed to have been met in the case of an entity operated by the Service, an Indian tribe, tribal organization, or urban Indian organization if the entity meets all the applicable standards for such licensure or recognition, regardless of whether the entity obtains a license or other documentation under such State or local law. In accordance with section 1621t of this title, the absence of the licensure of a health professional employed by such an entity under the State or local law where the entity is located shall not be taken into account for purposes of determining whether the entity meets such standards, if the professional is licensed in another State.



(b) Application of exclusion from participation in Federal health care programs(1) Excluded entitiesNo entity operated by the Service, an Indian tribe, tribal organization, or urban Indian organization that has been excluded from participation in any Federal health care program or for which a license is under suspension or has been revoked by the State where the entity is located shall be eligible to receive payment or reimbursement under any such program for health care services furnished to an Indian.


(2) Excluded individualsNo individual who has been excluded from participation in any Federal health care program or whose State license is under suspension shall be eligible to receive payment or reimbursement under any such program for health care services furnished by that individual, directly or through an entity that is otherwise eligible to receive payment for health care services, to an Indian.


(3) Federal health care program definedIn this subsection, the term,11 So in original. The comma probably should not appear. “Federal health care program” has the meaning given that term in section 1320a–7b(f) of title 42, except that, for purposes of this subsection, such term shall include the health insurance program under chapter 89 of title 5.



(c) Related provisionsFor provisions related to nondiscrimination against providers operated by the Service, an Indian tribe, tribal organization, or urban Indian organization, see section 1320b–9(c) 22 See References in Text note below. of title 42.


(Pub. L. 94–437, title IV, § 408, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextSection 1320b–9 of title 42, referred to in subsec. (c), relates to improved access to, and delivery of, health care for Indians under subchapters XIX and XXI of chapter 7 of Title 42, The Public Health and Welfare. Subsec. (c) of section 1320b–9 of Title 42 contains definitions of terms.

Codification
Section 408 of Pub. L. 94–437 is based on section 156 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1647b. Access to Federal insurance
Notwithstanding the provisions of title 5, Executive order, or administrative regulation, an Indian tribe or tribal organization carrying out programs under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) or the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.) or an urban Indian organization carrying out programs under subchapter IV of this chapter shall be entitled to purchase coverage, rights, and benefits for the employees of such Indian tribe or tribal organization, or urban Indian organization, under chapter 89 of title 5 and chapter 87 of such title if necessary employee deductions and agency contributions in payment for the coverage, rights, and benefits for the period of employment with such Indian tribe or tribal organization, or urban Indian organization, are currently deposited in the applicable Employee’s Fund under such title.
(Pub. L. 94–437, title IV, § 409, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935; amended Pub. L. 116–260, div. FF, title XI, § 1114, Dec. 27, 2020, 134 Stat. 3251.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in text, is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see section 1 of Pub. L. 93–638, set out as a Short Title note under section 5301 of this title and Tables.
The Tribally Controlled Schools Act of 1988, referred to in text, is part B (§§ 5201–5212) of title V of Pub. L. 100–297, Apr. 28, 1988, 102 Stat. 385, which is classified generally to chapter 27 (§ 2501 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 2501 of this title and Tables.

Codification
Section 409 of Pub. L. 94–437 is based on section 157 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2020—Pub. L. 116–260 substituted “(25 U.S.C. 5301 et seq.) or the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.)” for “(25 U.S.C. 450 et seq.)”.



§ 1647c. General exceptions
The requirements of this subchapter shall not apply to any excepted benefits described in paragraph (1)(A) or (3) of section 300gg–91(c) of title 42.
(Pub. L. 94–437, title IV, § 410, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 410 of Pub. L. 94–437 is based on section 158 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1647d. Navajo Nation medicaid agency feasibility study(a) StudyThe Secretary shall conduct a study to determine the feasibility of treating the Navajo Nation as a State for the purposes of title XIX of the Social Security Act [42 U.S.C. 1396 et seq.], to provide services to Indians living within the boundaries of the Navajo Nation through an entity established having the same authority and performing the same functions as single-State medicaid agencies responsible for the administration of the State plan under title XIX of the Social Security Act.


(b) ConsiderationsIn conducting the study, the Secretary shall consider the feasibility of—(1) assigning and paying all expenditures for the provision of services and related administration funds, under title XIX of the Social Security Act [42 U.S.C. 1396 et seq.], to Indians living within the boundaries of the Navajo Nation that are currently paid to or would otherwise be paid to the State of Arizona, New Mexico, or Utah;

(2) providing assistance to the Navajo Nation in the development and implementation of such entity for the administration, eligibility, payment, and delivery of medical assistance under title XIX of the Social Security Act;

(3) providing an appropriate level of matching funds for Federal medical assistance with respect to amounts such entity expends for medical assistance for services and related administrative costs; and

(4) authorizing the Secretary, at the option of the Navajo Nation, to treat the Navajo Nation as a State for the purposes of title XIX 11 See References in Text note below. of the Social Security Act (relating to the State children’s health insurance program) under terms equivalent to those described in paragraphs (2) through (4).22 So in original. Probably should be paragraphs “(1) through (3).”.


(c) ReportNot later then 3 years after March 23, 2010, the Secretary shall submit to the Committee on Indian Affairs and Committee on Finance of the Senate and the Committee on Natural Resources and Committee on Energy and Commerce of the House of Representatives a report that includes—(1) the results of the study under this section;

(2) a summary of any consultation that occurred between the Secretary and the Navajo Nation, other Indian Tribes, the States of Arizona, New Mexico, and Utah, counties which include Navajo Lands, and other interested parties, in conducting this study;

(3) projected costs or savings associated with establishment of such entity, and any estimated impact on services provided as described in this section in relation to probable costs or savings; and

(4) legislative actions that would be required to authorize the establishment of such entity if such entity is determined by the Secretary to be feasible.


(Pub. L. 94–437, title IV, § 411, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Social Security Act, referred to in subsecs. (a) and (b), is act Aug. 14, 1935, ch. 531, 49 Stat. 620. Title XIX of the Act is classified generally to subchapter XIX (§ 1396 et seq.) of chapter 7 of Title 42, The Public Health and Welfare. Title XIX of the Social Security Act (relating to the State children’s health insurance program), referred to in subsec. (b)(4), probably means title XXI of the Act, which is classified generally to subchapter XXI (§ 1397aa et seq.) of chapter 7 of Title 42 and relates to the State Children’s Health Insurance Program. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.

Codification
Section 411 of Pub. L. 94–437 is based on section 159 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.




SUBCHAPTER IV—HEALTH SERVICES FOR URBAN INDIANS

Editorial Notes
Codification
This subchapter was in the original title V of Pub. L. 94–437. Title IV of Pub. L. 94–437 is classified to subchapter III–A of this chapter.


§ 1651. Purpose
The purpose of this subchapter is to establish programs in urban centers to make health services more accessible to urban Indians.
(Pub. L. 94–437, title V, § 501, as added Pub. L. 100–713, title V, § 501, Nov. 23, 1988, 102 Stat. 4820.)

Editorial Notes
Prior ProvisionsA prior section 1651, Pub. L. 94–437, title V, § 501, Sept. 30, 1976, 90 Stat. 1410; Pub. L. 96–537, § 7, Dec. 17, 1980, 94 Stat. 3176, related to Congressional statement of purpose, prior to the general revision of this subchapter by Pub. L. 100–713.



§ 1652. Contracts with, and grants to, urban Indian organizations(a) In generalPursuant to section 13 of this title, the Secretary, acting through the Service, shall enter into contracts with, or make grants to, urban Indian organizations to assist the urban Indian organizations in the establishment and administration, within urban centers, of programs that meet the requirements of this subchapter.


(b) ConditionsSubject to section 1656 of this title, the Secretary, acting through the Service, shall include such conditions as the Secretary considers necessary to effect the purpose of this subchapter in any contract into which the Secretary enters with, or in any grant the Secretary makes to, any urban Indian organization pursuant to this subchapter.


(Pub. L. 94–437, title V, § 502, as added Pub. L. 100–713, title V, § 501, Nov. 23, 1988, 102 Stat. 4820; amended Pub. L. 102–573, title V, § 501(a), Oct. 29, 1992, 106 Stat. 4567; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Amendment by Pub. L. 111–148 is based on section 163(b) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1652, Pub. L. 94–437, title V, § 502, Sept. 30, 1976, 90 Stat. 1410; Pub. L. 96–537, § 7, Dec. 17, 1980, 94 Stat. 3177, related to contracts with urban and rural Indian organizations, prior to the general revision of this subchapter by Pub. L. 100–713.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, text read as follows: “Under authority of section 13 of this title, the Secretary, through the Service, shall enter into contracts with, or make grants to, urban Indian organizations to assist such organizations in the establishment and administration, within the urban centers in which such organizations are situated, of programs which meet the requirements set forth in this subchapter. The Secretary, through the Service, shall include such conditions as the Secretary considers necessary to effect the purpose of this subchapter in any contract which the Secretary enters into with, or in any grant the Secretary makes to, any urban Indian organization pursuant to this subchapter.”
1992—Pub. L. 102–573 substituted “Contracts with, and grants to, urban Indian organizations” for “Contracts with urban Indian organizations” in section catchline, and in text substituted “contracts with, or make grants to,” for “contracts with” and inserted “, or in any grant the Secretary makes to,” after “enters into with”.



§ 1653. Contracts and grants for provision of health care and referral services(a) RequirementsUnder authority of section 13 of this title, the Secretary, through the Service, shall enter into contracts with, or make grants to, urban Indian organizations for the provision of health care and referral services for urban Indians residing in the urban centers in which such organizations are situated. Any such contract or grant shall include requirements that the urban Indian organization successfully undertake to—(1) estimate the population of urban Indians residing in the urban center in which such organization is situated who are or could be recipients of health care or referral services;

(2) estimate the current health status of urban Indians residing in such urban center;

(3) estimate the current health care needs of urban Indians residing in such urban center;

(4) identify all public and private health services resources within such urban center which are or may be available to urban Indians;

(5) determine the use of public and private health services resources by the urban Indians residing in such urban center;

(6) assist such health services resources in providing services to urban Indians;

(7) assist urban Indians in becoming familiar with and utilizing such health services resources;

(8) provide basic health education, including health promotion and disease prevention education, to urban Indians;

(9) establish and implement training programs to accomplish the referral and education tasks set forth in paragraphs (6) through (8) of this subsection;

(10) identify gaps between unmet health needs of urban Indians and the resources available to meet such needs;

(11) make recommendations to the Secretary and Federal, State, local, and other resource agencies on methods of improving health service programs to meet the needs of urban Indians; and

(12) where necessary, provide, or enter into contracts for the provision of, health care services for urban Indians.


(b) Criteria for selection of organizations to enter into contracts or receive grantsThe Secretary, through the Service, shall by regulation prescribe the criteria for selecting urban Indian organizations to enter into contracts or receive grants under this section. Such criteria shall, among other factors, include—(1) the extent of unmet health care needs of urban Indians in the urban center involved;

(2) the size of the urban Indian population in the urban center involved;

(3) the accessibility to, and utilization of, health care services (other than services provided under this subchapter) by urban Indians in the urban center involved;

(4) the extent, if any, to which the activities set forth in subsection (a) would duplicate—(A) any previous or current public or private health services project in an urban center that was or is funded in a manner other than pursuant to this subchapter; or

(B) any project funded under this subchapter;


(5) the capability of an urban Indian organization to perform the activities set forth in subsection (a) and to enter into a contract with the Secretary or to meet the requirements for receiving a grant under this section;

(6) the satisfactory performance and successful completion by an urban Indian organization of other contracts with the Secretary under this subchapter;

(7) the appropriateness and likely effectiveness of conducting the activities set forth in subsection (a) in an urban center; and

(8) the extent of existing or likely future participation in the activities set forth in subsection (a) by appropriate health and health-related Federal, State, local, and other agencies.


(c) Grants for health promotion and disease prevention servicesThe Secretary, acting through the Service, shall facilitate access to, or provide, health promotion and disease prevention services for urban Indians through grants made to urban Indian organizations administering contracts entered into pursuant to this section or receiving grants under subsection (a).


(d) Grants for immunization services(1) The Secretary, acting through the Service, shall facilitate access to, or provide, immunization services for urban Indians through grants made to urban Indian organizations administering contracts entered into pursuant to this section or receiving grants under subsection (a).

(2) In making any grant to carry out this subsection, the Secretary shall take into consideration—(A) the size of the urban Indian population to be served;

(B) the immunization levels of the urban Indian population, particularly the immunization levels of infants, children, and the elderly;

(C) the utilization by the urban Indians of alternative resources from State and local governments for no-cost or low-cost immunization services to the general population; and

(D) the capability of the urban Indian organization to carry out services pursuant to this subsection.


(3) For purposes of this subsection, the term “immunization services” means services to provide without charge immunizations against vaccine-preventable diseases.


(e) Grants for mental health services(1) The Secretary, acting through the Service, shall facilitate access to, or provide, mental health services for urban Indians through grants made to urban Indian organizations administering contracts entered into pursuant to this section or receiving grants under subsection (a).

(2) A grant may not be made under this subsection to an urban Indian organization until that organization has prepared, and the Service has approved, an assessment of the mental health needs of the urban Indian population concerned, the mental health services and other related resources available to that population, the barriers to obtaining those services and resources, and the needs that are unmet by such services and resources.

(3) Grants may be made under this subsection—(A) to prepare assessments required under paragraph (2);

(B) to provide outreach, educational, and referral services to urban Indians regarding the availability of direct mental health services, to educate urban Indians about mental health issues and services, and effect coordination with existing mental health providers in order to improve services to urban Indians;

(C) to provide outpatient mental health services to urban Indians, including the identification and assessment of illness, therapeutic treatments, case management, support groups, family treatment, and other treatment; and

(D) to develop innovative mental health service delivery models which incorporate Indian cultural support systems and resources.



(f) Grants for prevention and treatment of child abuse(1) The Secretary, acting through the Service, shall facilitate access to, or provide, services for urban Indians through grants to urban Indian organizations administering contracts entered into pursuant to this section or receiving grants under subsection (a) to prevent and treat child abuse (including sexual abuse) among urban Indians.

(2) A grant may not be made under this subsection to an urban Indian organization until that organization has prepared, and the Service has approved, an assessment that documents the prevalence of child abuse in the urban Indian population concerned and specifies the services and programs (which may not duplicate existing services and programs) for which the grant is requested.

(3) Grants may be made under this subsection—(A) to prepare assessments required under paragraph (2);

(B) for the development of prevention, training, and education programs for urban Indian populations, including child education, parent education, provider training on identification and intervention, education on reporting requirements, prevention campaigns, and establishing service networks of all those involved in Indian child protection; and

(C) to provide direct outpatient treatment services (including individual treatment, family treatment, group therapy, and support groups) to urban Indians who are child victims of abuse (including sexual abuse) or adult survivors of child sexual abuse, to the families of such child victims, and to urban Indian perpetrators of child abuse (including sexual abuse).


(4) In making grants to carry out this subsection, the Secretary shall take into consideration—(A) the support for the urban Indian organization demonstrated by the child protection authorities in the area, including committees or other services funded under the Indian Child Welfare Act of 1978 (25 U.S.C. 1901 et seq.), if any;

(B) the capability and expertise demonstrated by the urban Indian organization to address the complex problem of child sexual abuse in the community; and

(C) the assessment required under paragraph (2).



(Pub. L. 94–437, title V, § 503, as added Pub. L. 100–713, title V, § 501, Nov. 23, 1988, 102 Stat. 4821; amended Pub. L. 101–630, title V, § 505, Nov. 28, 1990, 104 Stat. 4564; Pub. L. 102–573, title V, §§ 501(b)(1), 505(b)(1), Oct. 29, 1992, 106 Stat. 4567, 4570.)

Editorial Notes

References in TextThe Indian Child Welfare Act of 1978, referred to in subsec. (f)(4)(A), is Pub. L. 95–608, Nov. 8, 1978, 92 Stat. 3069, as amended, which is classified principally to chapter 21 (§ 1901 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1901 of this title and Tables.

Prior ProvisionsA prior section 1653, Pub. L. 94–437, title V, § 503, Sept. 30, 1976, 90 Stat. 1410; Pub. L. 96–537, § 7, Dec. 17, 1980, 94 Stat. 3177, related to contract eligibility, prior to the general revision of this subchapter by Pub. L. 100–713.

Amendments1992—Pub. L. 102–573, § 501(b)(1)(G), inserted “and grants” in section catchline.
Subsec. (a). Pub. L. 102–573, § 501(b)(1)(A), inserted “, or make grants to,” after “contracts with” and “or grant” after “such contract”.
Subsec. (b). Pub. L. 102–573, § 501(b)(1)(B), inserted “or receive grants” after “enter into contracts” in introductory provisions and “or to meet the requirements for receiving a grant” after “Secretary” in par. (5).
Subsec. (c). Pub. L. 102–573, § 505(b)(1)(A), struck out par. (1) designation before “The Secretary, acting” and struck out par. (2) which authorized appropriation of $1,000,000 for fiscal year 1992 to carry out this subsec.
Subsec. (c)(1). Pub. L. 102–573, § 501(b)(1)(C), inserted before period at end “or receiving grants under subsection (a)”.
Subsec. (d)(1). Pub. L. 102–573, § 501(b)(1)(D), inserted before period at end “or receiving grants under subsection (a)”.
Subsec. (d)(4). Pub. L. 102–573, § 505(b)(1)(B), struck out par. (4) which authorized appropriation of $1,000,000 for fiscal year 1992 to carry out this subsec.
Subsec. (e)(1). Pub. L. 102–573, § 501(b)(1)(E), inserted before period at end “or receiving grants under subsection (a)”.
Subsec. (e)(4). Pub. L. 102–573, § 505(b)(1)(C), struck out par. (4) which authorized appropriations of $500,000 for fiscal year 1991 and $2,000,000 for fiscal year 1992 to carry out this subsec.
Subsec. (f)(1). Pub. L. 102–573, § 501(b)(1)(F), inserted “or receiving grants under subsection (a)” after “pursuant to this section”.
Subsec. (f)(5). Pub. L. 102–573, § 505(b)(1)(D), struck out par. (5) which authorized appropriations of $500,000 for fiscal year 1991 and $2,000,000 for fiscal year 1992 to carry out this subsec.
1990—Subsecs. (c) to (f). Pub. L. 101–630 added subsecs. (c) to (f).

Statutory Notes and Related Subsidiaries
Facilities AssessmentPub. L. 101–630, title V, § 506(a), (b), Nov. 28, 1990, 104 Stat. 4566, directed the Secretary to conduct a survey of all facilities used by contractors under title V of the Indian Health Care Improvement Act (25 U.S.C. 1651 et seq.) and submit a report to Congress on the survey not later than one year after Nov. 28, 1990, containing information for each location on safety and building codes, lease restrictions and requirements, and an assessment of any building deficiencies and recommendations for improvements.



§ 1654. Contracts and grants for determination of unmet health care needs(a) AuthorityUnder authority of section 13 of this title, the Secretary, through the Service, may enter into contracts with, or make grants to, urban Indian organizations situated in urban centers for which contracts have not been entered into, or grants have not been made, under section 1653 of this title. The purpose of a contract or grant made under this section shall be the determination of the matters described in subsection (b)(1) in order to assist the Secretary in assessing the health status and health care needs of urban Indians in the urban center involved and determining whether the Secretary should enter into a contract or make a grant under section 1653 of this title with respect to the urban Indian organization which the Secretary has entered into a contract with, or made a grant to, under this section.


(b) RequirementsAny contract entered into, or grant made, by the Secretary under this section shall include requirements that—(1) the urban Indian organization successfully undertake to—(A) document the health care status and unmet health care needs of urban Indians in the urban center involved; and

(B) with respect to urban Indians in the urban center involved, determine the matters described in clauses (2), (3), (4), and (8) of section 1653(b) of this title; and


(2) the urban Indian organization complete performance of the contract, or carry out the requirements of the grant, within one year after the date on which the Secretary and such organization enter into such contract, or within one year after such organization receives such grant, whichever is applicable.


(c) RenewalThe Secretary may not renew any contract entered into, or grant made, under this section.


(Pub. L. 94–437, title V, § 504, as added Pub. L. 100–713, title V, § 501, Nov. 23, 1988, 102 Stat. 4822; amended Pub. L. 102–573, title V, § 501(b)(2), Oct. 29, 1992, 106 Stat. 4567.)

Editorial Notes
Prior ProvisionsA prior section 1654, Pub. L. 94–437, title V, § 504, Sept. 30, 1976, 90 Stat. 1411; Pub. L. 96–537, § 7, Dec. 17, 1980, 94 Stat. 3178, related to other contract requirements, prior to the general revision of this subchapter by Pub. L. 100–713.

Amendments1992—Pub. L. 102–573, § 501(b)(2)(D), inserted “and grants” in section catchline.
Subsec. (a). Pub. L. 102–573, § 501(b)(2)(A), added subsec. (a) and struck out former subsec. (a) which read as follows: “Under authority of section 13 of this title, the Secretary, through the Service, may enter into contracts with urban Indian organizations situated in urban centers for which contracts have not been entered into under section 1653 of this title. The purpose of a contract under this section shall be the determination of the matters described in subsection (b)(1) of this section in order to assist the Secretary in assessing the health status and health care needs of urban Indians in the urban center involved and determining whether the Secretary should enter into a contract under section 1653 of this title with the urban Indian organization with which the Secretary has entered into a contract under this section.”
Subsec. (b). Pub. L. 102–573, § 501(b)(2)(B), inserted “, or grant made,” after “contract entered into” in introductory provisions and substituted “, or carry out the requirements of the grant, within one year after the date on which the Secretary and such organization enter into such contract, or within one year after such organization receives such grant, whichever is applicable.” for “within one year after the date on which the Secretary and such organization enter into such contract.” in par. (2).
Subsec. (c). Pub. L. 102–573, § 501(b)(2)(C), inserted “, or grant made,” after “entered into”.



§ 1655. Evaluations; renewals(a) Contract compliance and performanceThe Secretary, through the Service, shall develop procedures to evaluate compliance with grant requirements under this subchapter and compliance with, and performance of contracts entered into by urban Indian organizations under this subchapter. Such procedures shall include provisions for carrying out the requirements of this section.


(b) Annual onsite evaluationThe Secretary, through the Service, shall conduct an annual onsite evaluation of each urban Indian organization which has entered into a contract or received a grant under section 1653 of this title for purposes of determining the compliance of such organization with, and evaluating the performance of such organization under, such contract or the terms of such grant.


(c) Noncompliance or unsatisfactory performanceIf, as a result of the evaluations conducted under this section, the Secretary determines that an urban Indian organization has not complied with the requirements of a grant or complied with or satisfactorily performed a contract under section 1653 of this title, the Secretary shall, prior to renewing such contract or grant, attempt to resolve with such organization the areas of noncompliance or unsatisfactory performance and modify such contract or grant to prevent future occurrences of such noncompliance or unsatisfactory performance. If the Secretary determines that such noncompliance or unsatisfactory performance cannot be resolved and prevented in the future, the Secretary shall not renew such contract or grant with such organization and is authorized to enter into a contract or make a grant under section 1653 of this title with another urban Indian organization which is situated in the same urban center as the urban Indian organization whose contract or grant is not renewed under this section.


(d) Contract and grant renewalsIn determining whether to renew a contract or grant with an urban Indian organization under section 1653 of this title which has completed performance of a contract or grant under section 1654 of this title, the Secretary shall review the records of the urban Indian organization, the reports submitted under section 1657 of this title, and, in the case of a renewal of a contract or grant under section 1653 of this title, shall consider the results of the onsite evaluations conducted under subsection (b).


(Pub. L. 94–437, title V, § 505, as added Pub. L. 100–713, title V, § 501, Nov. 23, 1988, 102 Stat. 4822; amended Pub. L. 102–573, title V, § 501(b)(3), Oct. 29, 1992, 106 Stat. 4568.)

Editorial Notes
Prior ProvisionsA prior section 1655, Pub. L. 94–437, title V, § 505, Sept. 30, 1976, 90 Stat. 1412; Pub. L. 96–537, § 7, Dec. 17, 1980, 94 Stat. 3179, related to reports by urban Indian organizations and rural Indian organizations to Secretary, contents, audit of reports and records, prior to the general revision of this subchapter by Pub. L. 100–713.

Amendments1992—Pub. L. 102–573, § 501(b)(3)(E), substituted “renewals” for “contract renewals” in section catchline.
Subsec. (a). Pub. L. 102–573, § 501(b)(3)(A), inserted “compliance with grant requirements under this subchapter and” before “compliance with, and”.
Subsec. (b). Pub. L. 102–573, § 501(b)(3)(B), inserted “or received a grant” after “entered into a contract” and “or the terms of such grant” before period at end.
Subsec. (c). Pub. L. 102–573, § 501(b)(3)(C), inserted “the requirements of a grant or complied with” after “has not complied with”, “or grant” after “such contract” wherever appearing, “or make a grant” after “enter into a contract”, and “or grant” after “whose contract”.
Subsec. (d). Pub. L. 102–573, § 501(b)(3)(D), inserted “or grant” after “a contract” wherever appearing.



§ 1656. Other contract and grant requirements(a) Federal regulations; exceptionsContracts with urban Indian organizations entered into pursuant to this subchapter shall be in accordance with all Federal contracting laws and regulations except that, in the discretion of the Secretary, such contracts may be negotiated without advertising and need not conform to the provisions of sections 3131 and 3133 of title 40.


(b) PaymentPayments under any contracts or grants pursuant to this subchapter may be made in advance or by way of reimbursement and in such installments and on such conditions as the Secretary deems necessary to carry out the purposes of this subchapter.


(c) Revision or amendmentNotwithstanding any provision of law to the contrary, the Secretary may, at the request or consent of an urban Indian organization, revise or amend any contract entered into by the Secretary with such organization under this subchapter as necessary to carry out the purposes of this subchapter.


(d) Existing Government facilitiesIn connection with any contract or grant entered into pursuant to this subchapter, the Secretary may permit an urban Indian organization to utilize, in carrying out such contract or grant, existing facilities owned by the Federal Government within the Secretary’s jurisdiction under such terms and conditions as may be agreed upon for the use and maintenance of such facilities.


(e) Uniform provision of services and assistanceContracts with, or grants to, urban Indian organizations and regulations adopted pursuant to this subchapter shall include provisions to assure the fair and uniform provision to urban Indians of services and assistance under such contracts or grants by such organizations.


(f) Eligibility for health care or referral servicesUrban Indians, as defined in section 1603(f) 11 See References in Text note below. of this title, shall be eligible for health care or referral services provided pursuant to this subchapter.


(Pub. L. 94–437, title V, § 506, as added Pub. L. 100–713, title V, § 501, Nov. 23, 1988, 102 Stat. 4823; amended Pub. L. 102–573, title V, § 501(b)(4), Oct. 29, 1992, 106 Stat. 4568.)

Editorial Notes

References in TextSection 1603(f) of this title, referred to in subsec. (f), was redesignated section 1603(28) of this title by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.

Codification
“Sections 3131 and 3133 of title 40” substituted in subsec. (a) for “the Act of August 24, 1935 (40 U.S.C. 270a, et seq.)” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, the first section of which enacted Title 40, Public Buildings, Property, and Works.

Prior ProvisionsA prior section 1656, Pub. L. 94–437, title V, § 506, Sept. 30, 1976, 90 Stat. 1412; Pub. L. 96–537, § 7, Dec. 17, 1980, 94 Stat. 3179, authorized appropriations, prior to the general revision of this subchapter by Pub. L. 100–713.

Amendments1992—Pub. L. 102–573, § 501(b)(4)(D), inserted “and grant” in section catchline.
Subsec. (b). Pub. L. 102–573, § 501(b)(4)(A), inserted “or grants” after “any contracts”.
Subsec. (d). Pub. L. 102–573, § 501(b)(4)(B), inserted “or grant” after “contract” in two places.
Subsec. (e). Pub. L. 102–573, § 501(b)(4)(C), inserted “, or grants to,” after “Contracts with” and “or grants” after “such contracts”.



§ 1657. Reports and records(a) Quarterly reportsFor each fiscal year during which an urban Indian organization receives or expends funds pursuant to a contract entered into, or a grant received, pursuant to this subchapter, such organization shall submit to the Secretary a quarterly report including—(1) in the case of a contract or grant under section 1653 of this title, information gathered pursuant to clauses (10) and (11) of subsection (a) of such section;

(2) information on activities conducted by the organization pursuant to the contract or grant;

(3) an accounting of the amounts and purposes for which Federal funds were expended; and

(4) such other information as the Secretary may request.


(b) Audit by Secretary and Comptroller GeneralThe reports and records of the urban Indian organization with respect to a contract or grant under this subchapter shall be subject to audit by the Secretary and the Comptroller General of the United States.


(c) Cost of annual private auditThe Secretary shall allow as a cost of any contract or grant entered into under section 1653 of this title the cost of an annual private audit conducted by a certified public accountant.


(d) Health status, services, and areas of unmet needs; child welfare(1) The Secretary, acting through the Service, shall submit a report to the Congress not later than March 31, 1992, evaluating—(A) the health status of urban Indians;

(B) the services provided to Indians through this subchapter;

(C) areas of unmet needs in urban areas served under this subchapter; and

(D) areas of unmet needs in urban areas not served under this subchapter.


(2) In preparing the report under paragraph (1), the Secretary shall consult with urban Indian health providers and may contract with a national organization representing urban Indian health concerns to conduct any aspect of the report.

(3) The Secretary and the Secretary of the Interior shall—(A) assess the status of the welfare of urban Indian children, including the volume of child protection cases, the prevalence of child sexual abuse, and the extent of urban Indian coordination with tribal authorities with respect to child sexual abuse; and

(B) submit a report on the assessment required under subparagraph (A), together with recommended legislation to improve Indian child protection in urban Indian populations, to the Congress no later than March 31, 1992.



(Pub. L. 94–437, title V, § 507, as added Pub. L. 100–713, title V, § 501, Nov. 23, 1988, 102 Stat. 4823; amended Pub. L. 101–630, title V, § 507, Nov. 28, 1990, 104 Stat. 4566; Pub. L. 102–573, title V, § 501(b)(5), Oct. 29, 1992, 106 Stat. 4568.)

Editorial Notes
Prior ProvisionsA prior section 1657, Pub. L. 94–437, title V, § 507, Sept. 30, 1976, 90 Stat. 1412; Pub. L. 96–537, § 7, Dec. 17, 1980, 94 Stat. 3179, related to review of program by Secretary and report to Congress, prior to the general revision of this subchapter by Pub. L. 100–713.

Amendments1992—Subsec. (a). Pub. L. 102–573, § 501(b)(5)(A), inserted “, or a grant received,” after “entered into” in introductory provisions and “or grant” after “contract” in pars. (1) and (2).
Subsecs. (b), (c). Pub. L. 102–573, § 501(b)(5)(B), inserted “or grant” after “contract”.
1990—Subsec. (d). Pub. L. 101–630 added subsec. (d).



§ 1658. Limitation on contract authority
The authority of the Secretary to enter into contracts under this subchapter shall be to the extent, and in an amount, provided for in appropriation Acts.
(Pub. L. 94–437, title V, § 508, as added Pub. L. 100–713, title V, § 501, Nov. 23, 1988, 102 Stat. 4824.)

Editorial Notes
Prior ProvisionsA prior section 1658, Pub. L. 94–437, title V, § 508, Sept. 30, 1976, 90 Stat. 1412, provided that not to exceed 1 per centum of the amounts authorized by section 1656 of this title be available for not to exceed two pilot projects providing outreach services to eligible Indians residing in rural communities near Indian reservations, prior to the general revision of this subchapter by Pub. L. 96–537, § 7, Dec. 17, 1980, 94 Stat. 3176.



§ 1659. Facilities renovation
The Secretary may make funds available to contractors or grant recipients under this subchapter for minor renovations to facilities or construction or expansion of facilities, including leased facilities, to assist such contractors or grant recipients in meeting or maintaining the Joint Commission for Accreditation of Health Care Organizations (JCAHO) standards.
(Pub. L. 94–437, title V, § 509, formerly § 409, as added Pub. L. 101–630, title V, § 506(c), Nov. 28, 1990, 104 Stat. 4566; renumbered § 509 and amended Pub. L. 102–573, title V, §§ 501(b)(6), 505(b)(2), title IX, § 902(5)(A), Oct. 29, 1992, 106 Stat. 4569, 4571, 4591; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Amendment by Pub. L. 111–148 is based on section 161 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 inserted “or construction or expansion of facilities” after “renovations to facilities”.
1992—Pub. L. 102–573, § 902(5)(A), made technical amendment to section catchline.
Pub. L. 102–573, § 505(b)(2), struck out last sentence which authorized appropriation of $1,000,000 for fiscal year 1992 to carry out this section.
Pub. L. 102–573, § 501(b)(6), inserted “or grant recipients” after “contractors” in two places.



§ 1660. Urban Health Programs Branch(a) EstablishmentThere is hereby established within the Service a Branch of Urban Health Programs which shall be responsible for carrying out the provisions of this subchapter and for providing central oversight of the programs and services authorized under this subchapter.


(b) Staff, services, and equipmentThe Secretary shall appoint such employees to work in the branch, including a program director, and shall provide such services and equipment, as may be necessary for it to carry out its responsibilities. The Secretary shall also analyze the need to provide at least one urban health program analyst for each area office of the Indian Health Service and shall submit his findings to the Congress as a part of the Department’s fiscal year 1993 budget request.


(Pub. L. 94–437, title V, § 510, formerly § 511, as added Pub. L. 101–630, title V, § 508, Nov. 28, 1990, 104 Stat. 4567; renumbered § 510 and amended Pub. L. 102–573, title V, § 501(b)(7), title IX, § 902(5)(B), Oct. 29, 1992, 106 Stat. 4569, 4591.)

Editorial Notes
Amendments1992—Pub. L. 102–573, § 902(5)(B), made technical amendment to section catchline.
Subsec. (a). Pub. L. 102–573, § 501(b)(7), inserted “and for providing central oversight of the programs and services authorized under this subchapter” before period at end.



§ 1660a. Grants for alcohol and substance abuse related services(a) GrantsThe Secretary may make grants for the provision of health-related services in prevention of, treatment of, rehabilitation of, or school and community-based education in, alcohol and substance abuse in urban centers to those urban Indian organizations with whom the Secretary has entered into a contract under this subchapter or under section 1621 of this title.


(b) Goals of grantEach grant made pursuant to subsection (a) shall set forth the goals to be accomplished pursuant to the grant. The goals shall be specific to each grant as agreed to between the Secretary and the grantee.


(c) CriteriaThe Secretary shall establish criteria for the grants made under subsection (a), including criteria relating to the—(1) size of the urban Indian population;

(2) accessibility to, and utilization of, other health resources available to such population;

(3) duplication of existing Service or other Federal grants or contracts;

(4) capability of the organization to adequately perform the activities required under the grant;

(5) satisfactory performance standards for the organization in meeting the goals set forth in such grant, which standards shall be negotiated and agreed to between the Secretary and the grantee on a grant-by-grant basis; and

(6) identification of need for services.

The Secretary shall develop a methodology for allocating grants made pursuant to this section based on such criteria.

(d) Treatment of funds received by urban Indian organizationsAny funds received by an urban Indian organization under this chapter for substance abuse prevention, treatment, and rehabilitation shall be subject to the criteria set forth in subsection (c).


(Pub. L. 94–437, title V, § 511, as added Pub. L. 102–573, title V, § 502, Oct. 29, 1992, 106 Stat. 4569.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (d), was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Prior ProvisionsA prior section 511 of Pub. L. 94–437 was renumbered section 510 and is classified to section 1660 of this title.



§ 1660b. Treatment of certain demonstration projects
Notwithstanding any other provision of law, the Tulsa Clinic and Oklahoma City Clinic demonstration projects shall—(1) be permanent programs within the Service’s direct care program;

(2) continue to be treated as Service units and operating units in the allocation of resources and coordination of care; and

(3) continue to meet the requirements and definitions of an urban Indian organization in this chapter, and shall not be subject to the provisions of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).11 See References in Text note below.

(Pub. L. 94–437, title V, § 512, as added Pub. L. 102–573, title V, § 503, Oct. 29, 1992, 106 Stat. 4569; amended Pub. L. 105–256, § 4(b), Oct. 14, 1998, 112 Stat. 1897; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThis chapter, referred to in par. (3), was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.
The Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in par. (3), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Amendment by Pub. L. 111–148 is based on sections 101(b)(8) and 162 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which were enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, section related to treatment of certain demonstration projects as Service units in the allocation of resources and coordination of care.
Subsec. (c). Pub. L. 111–148 struck out subsec. (c), which authorized appropriations to carry out this section through fiscal year 2002, prior to general amendment of section. See above.
1998—Subsec. (c). Pub. L. 105–256 added subsec. (c).

Statutory Notes and Related Subsidiaries
Permanent Programs Under the Direct Care Program of the Indian Health ServicePub. L. 108–447, div. E, title II, Dec. 8, 2004, 118 Stat. 3087, provided in part that: “Notwithstanding any other provision of law, the Tulsa and Oklahoma City Clinic demonstration projects shall be permanent programs under the direct care program of the Indian Health Service; shall be treated as service units and operating units in the allocation of resources and coordination of care; shall continue to meet the requirements applicable to an Urban Indian organization under this title [title II of div. E of Pub. L. 108–447, see Tables for classification]; and shall not be subject to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) [now 25 U.S.C. 5301 et seq.].”


Extension of Terms of ProjectsPub. L. 105–256, § 4(a), Oct. 14, 1998, 112 Stat. 1897, provided for extension of terms of projects referred to in section 1660b of this title to Oct. 1, 2002.



§ 1660c. Urban NIAAA transferred programs(a) Duty of SecretaryThe Secretary shall, within the Branch of Urban Health Programs of the Service, make grants or enter into contracts for the administration of urban Indian alcohol programs that were originally established under the National Institute on Alcoholism and Alcohol Abuse (hereafter in this section referred to as “NIAAA”) and transferred to the Service.


(b) Use of grantsGrants provided or contracts entered into under this section shall be used to provide support for the continuation of alcohol prevention and treatment services for urban Indian populations and such other objectives as are agreed upon between the Service and a recipient of a grant or contract under this section.


(c) Eligibility for grantsUrban Indian organizations that operate Indian alcohol programs originally funded under NIAAA and subsequently transferred to the Service are eligible for grants or contracts under this section.


(d) Combination of fundsFor the purpose of carrying out this section, the Secretary may combine NIAAA alcohol funds with other substance abuse funds currently administered through the Branch of Urban Health Programs of the Service.


(e) Evaluation and report to CongressThe Secretary shall evaluate and report to the Congress on the activities of programs funded under this section at least every 5 years.


(Pub. L. 94–437, title V, § 513, as added Pub. L. 102–573, title V, § 504, Oct. 29, 1992, 106 Stat. 4570; amended Pub. L. 105–362, title VI, § 602(a), Nov. 10, 1998, 112 Stat. 3286.)

Editorial Notes
Amendments1998—Subsec. (e). Pub. L. 105–362 substituted “every 5 years” for “every two years”.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in subsec. (e) of this section relating to reporting to Congress on the activities of programs funded under this section, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and page 97 of House Document No. 103–7.



§ 1660d. Conferring with urban Indian organizations(a) Definition of conferIn this section, the term “confer” means to engage in an open and free exchange of information and opinions that—(1) leads to mutual understanding and comprehension; and

(2) emphasizes trust, respect, and shared responsibility.


(b) RequirementThe Secretary shall ensure that the Service confers, to the maximum extent practicable, with urban Indian organizations in carrying out this chapter.


(Pub. L. 94–437, title V, § 514, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b), was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Codification
Section 514 of Pub. L. 94–437 is based on section 163(a) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1660d, Pub. L. 94–437, title V, § 514, as added Pub. L. 102–573, title V, § 505(a), Oct. 29, 1992, 106 Stat. 4570, authorized appropriations through fiscal year 2000 to carry out this subchapter, prior to repeal by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935. The repeal by Pub. L. 111–148 is based on section 101(b)(9) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1660e. Expanded program authority for urban Indian organizations
Notwithstanding any other provision of this chapter, the Secretary, acting through the Service, is authorized to establish programs, including programs for awarding grants, for urban Indian organizations that are identical to any programs established pursuant to sections 1621q, 1665a, and 1665g(g) of this title.
(Pub. L. 94–437, title V, § 515, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Codification
Section 515 of Pub. L. 94–437 is based on section 164 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1660f. Community Health Representatives
The Secretary, acting through the Service, may enter into contracts with, and make grants to, urban Indian organizations for the employment of Indians trained as health service providers through the Community Health Representative Program under section 1616 of this title in the provision of health care, health promotion, and disease prevention services to urban Indians.
(Pub. L. 94–437, title V, § 516, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 516 of Pub. L. 94–437 is based on section 165 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1660g. Use of Federal Government facilities and sources of supply(a) In generalThe Secretary may permit an urban Indian organization that has entered into a contract or received a grant pursuant to this subchapter, in carrying out the contract or grant, to use, in accordance with such terms and conditions for use and maintenance as are agreed on by the Secretary and the urban Indian organizations—(1) any existing facility under the jurisdiction of the Secretary;

(2) all equipment contained in or pertaining to such an existing facility; and

(3) any other personal property of the Federal Government under the jurisdiction of the Secretary.


(b) DonationsSubject to subsection (d), the Secretary may donate to an urban Indian organization that has entered into a contract or received a grant pursuant to this subchapter any personal or real property determined to be excess to the needs of the Service or the General Services Administration for the purposes of carrying out the contract or grant.


(c) Acquisition of propertyThe Secretary may acquire excess or surplus personal or real property of the Federal Government for donation, subject to subsection (d), to an urban Indian organization that has entered into a contract or received a grant pursuant to this subchapter if the Secretary determines that the property is appropriate for use by the urban Indian organization for purposes of the contract or grant.


(d) PriorityIf the Secretary receives from an urban Indian organization or an Indian tribe or tribal organization a request for a specific item of personal or real property described in subsection (b) or (c), the Secretary shall give priority to the request for donation to the Indian tribe or tribal organization, if the Secretary receives the request from the Indian tribe or tribal organization before the earlier of—(1) the date on which the Secretary transfers title to the property to the urban Indian organization; and

(2) the date on which the Secretary transfers the property physically to the urban Indian organization.


(e) Executive agency statusFor purposes of section 501(a) of title 40, an urban Indian organization that has entered into a contract or received a grant pursuant to this subchapter may be considered to be an Executive agency in carrying out the contract or grant.


(Pub. L. 94–437, title V, § 517, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 517 of Pub. L. 94–437 is based on section 166 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1660h. Health information technology
The Secretary, acting through the Service, may make grants to urban Indian organizations under this subchapter for the development, adoption, and implementation of health information technology (as defined in section 300jj of title 42), telemedicine services development, and related infrastructure.
(Pub. L. 94–437, title V, § 518, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 518 of Pub. L. 94–437 is based on section 166 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1660i. Deeming an Urban Indian organization and employees thereof to be a part of the public health service for the purposes of certain claims for personal injury
Section 5321(d) of this title shall apply—(1) to an Urban Indian organization to the same extent and in the same manner as such section applies to an Indian tribe, a tribal organization, and an Indian contractor; and

(2) to the employees of an Urban Indian organization to the same extent and in the same manner as such section applies to employees of an Indian tribe, a tribal organization, or an Indian contractor.

(Pub. L. 94–437, title V, § 519, as added Pub. L. 116–313, § 1, Jan. 5, 2021, 134 Stat. 4929.)


SUBCHAPTER V—ORGANIZATIONAL IMPROVEMENTS

Editorial Notes
Codification
This subchapter was in the original title VI of Pub. L. 94–437. Titles IV and V of Pub. L. 94–437 are classified to subchapters III–A and IV of this chapter, respectively.


§ 1661. Establishment of the Indian Health Service as an agency of the Public Health Service(a) Establishment(1) In generalIn order to more effectively and efficiently carry out the responsibilities, authorities, and functions of the United States to provide health care services to Indians and Indian tribes, as are or may be on and after November 23, 1988, provided by Federal statute or treaties, there is established within the Public Health Service of the Department the Indian Health Service.


(2) DirectorThe Service shall be administered by a Director, who shall be appointed by the President, by and with the advice and consent of the Senate. The Director shall report to the Secretary. Effective with respect to an individual appointed by the President, by and with the advice and consent of the Senate, after January 1, 2008, the term of service of the Director shall be 4 years. A Director may serve more than 1 term.


(3) IncumbentThe individual serving in the position of Director of the Service on the day before March 23, 2010, shall serve as Director.


(4) Advocacy and consultationThe position of Director is established to, in a manner consistent with the government-to-government relationship between the United States and Indian Tribes—(A) facilitate advocacy for the development of appropriate Indian health policy; and

(B) promote consultation on matters relating to Indian health.



(b) AgencyThe Service shall be an agency within the Public Health Service of the Department, and shall not be an office, component, or unit of any other agency of the Department.


(c) DutiesThe Director shall—(1) perform all functions that were, on the day before March 23, 2010, carried out by or under the direction of the individual serving as Director of the Service on that day;

(2) perform all functions of the Secretary relating to the maintenance and operation of hospital and health facilities for Indians and the planning for, and provision and utilization of, health services for Indians, including by ensuring that all agency directors, managers, and chief executive officers have appropriate and adequate training, experience, skill levels, knowledge, abilities, and education (including continuing training requirements) to competently fulfill the duties of the positions and the mission of the Service;

(3) administer all health programs under which health care is provided to Indians based upon their status as Indians which are administered by the Secretary, including programs under—(A) this chapter;

(B) section 13 of this title;

(C) the Act of August 5, 1954 (42 U.S.C. 2001 et seq.);

(D) the Act of August 16, 1957 (42 U.S.C. 2005 et seq.); and

(E) the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.); 11 See References in Text note below.


(4) administer all scholarship and loan functions carried out under subchapter I;

(5) directly advise the Secretary concerning the development of all policy- and budget-related matters affecting Indian health;

(6) collaborate with the Assistant Secretary for Health concerning appropriate matters of Indian health that affect the agencies of the Public Health Service;

(7) advise each Assistant Secretary of the Department concerning matters of Indian health with respect to which that Assistant Secretary has authority and responsibility;

(8) advise the heads of other agencies and programs of the Department concerning matters of Indian health with respect to which those heads have authority and responsibility;

(9) coordinate the activities of the Department concerning matters of Indian health; and

(10) perform such other functions as the Secretary may designate.


(d) Authority(1) In generalThe Secretary, acting through the Director, shall have the authority—(A) except to the extent provided for in paragraph (2), to appoint and compensate employees for the Service in accordance with title 5;

(B) to enter into contracts for the procurement of goods and services to carry out the functions of the Service; and

(C) to manage, expend, and obligate all funds appropriated for the Service.


(2) Personnel actionsNotwithstanding any other provision of law, the provisions of section 5116 of this title,22 So in original. The comma probably should not appear. shall apply to all personnel actions taken with respect to new positions created within the Service as a result of its establishment under subsection (a).



(Pub. L. 94–437, title VI, § 601, as added Pub. L. 100–713, title VI, § 601(a), Nov. 23, 1988, 102 Stat. 4824; amended Pub. L. 102–573, title VI, §§ 601, 602(a)(1), (c), title IX, § 902(6), (7), Oct. 29, 1992, 106 Stat. 4571, 4592; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (c)(3)(A), was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.
Act of August 5, 1954, referred to in subsec. (c)(3)(C), is act Aug. 5, 1954, ch. 658, 68 Stat. 674, which is classified generally to subchapter I (§ 2001 et seq.) of chapter 22 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Tables.
Act of August 16, 1957, referred to in subsec. (c)(3)(D), is Pub. L. 85–151, Aug. 16, 1957, 71 Stat. 370, which is classified generally to subchapter II (§ 2005 et seq.) of chapter 22 of Title 42. For complete classification of this Act to the Code, see Tables.
The Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsec. (c)(3)(E), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Amendment by Pub. L. 111–148 is based on section 171 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.
“On and after November 23, 1988,”, referred to in subsec. (a)(1), was in the original “hereafter” and was translated as meaning the date of enactment of Pub. L. 100–713 which added this section rather than the date of enactment of Pub. L. 111–148, which amended this section generally, to reflect the probable intent of Congress.

Prior ProvisionsA prior section 1661, Pub. L. 94–437, title VI, § 601, Sept. 30, 1976, 90 Stat. 1412, related to feasibility study and report to Congress, prior to the general revision of this subchapter by Pub. L. 100–713.

Amendments2010—Pub. L. 111–148 amended section generally, revising and restating provisions relating to establishment of the Indian Health Service as an agency of the Public Health Service and inserting additional provisions relating to responsibilities of the Director.
1992—Subsec. (a). Pub. L. 102–573, § 602(c), inserted at end “Effective with respect to an individual appointed by the President, by and with the advice and consent of the Senate, after January 1, 1993, the term of service of the Director shall be 4 years. A Director may serve more than 1 term.”
Pub. L. 102–573, § 602(a)(1), substituted “President, by and with the advice and consent of the Senate” for “Secretary” in second sentence.
Subsec. (c)(3)(D). Pub. L. 102–573, § 902(6), substituted “(42 U.S.C. 2005 et seq.)” for “(25 U.S.C. 2005, et seq.)”.
Subsec. (c)(4). Pub. L. 102–573, § 601, added par. (4).
Subsec. (d)(1)(C). Pub. L. 102–573, § 902(7), substituted “appropriated” for “appropriate”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentPub. L. 102–573, title VI, § 602(a)(2), Oct. 29, 1992, 106 Stat. 4571, provided that: “The amendment made by paragraph (1) [amending this section] shall take effect January 1, 1993.”


Effective DatePub. L. 100–713, title VI, § 601(c), Nov. 23, 1988, 102 Stat. 4826, provided that:
“(1) Except as provided in paragraph (2), section 601 of the Indian Health Care Improvement Act [this section] added by subsection (a) of this section shall take effect 9 months from the date of the enactment of this section [Nov. 23, 1988].

“(2) Notwithstanding subsections (b) [set out below] and (c)(1), any action which carries out such section 601 that is taken by the Secretary before the effective date of such section 601 shall be effective beginning on the date such action was taken.”




Interim AppointmentPub. L. 102–573, title VI, § 602(b), Oct. 29, 1992, 106 Stat. 4571, authorized the President to appoint an individual to serve as Interim Director of the Service from Jan. 1, 1993, until confirmation of a Director.

Transfer of Personnel, Records, Equipment, Etc., to Indian Health ServicePub. L. 100–713, title VI, § 601(b), Nov. 23, 1988, 102 Stat. 4826, provided for the transfer within 9 months of Nov. 23, 1988, of personnel, records, equipment, facilities, and interests in property of the Indian Health Service to the Indian Health Service established by Pub. L. 100–713.



§ 1662. Automated management information system(a) Establishment(1) The Secretary shall establish an automated management information system for the Service.

(2) The information system established under paragraph (1) shall include—(A) a financial management system,

(B) a patient care information system for each area served by the Service,

(C) a privacy component that protects the privacy of patient information held by, or on behalf of, the Service, and

(D) a services-based cost accounting component that provides estimates of the costs associated with the provision of specific medical treatments or services in each area office of the Service.



(b) Provision to Indian tribes and organizations; reimbursement(1) The Secretary shall provide each Indian tribe and tribal organization that provides health services under a contract entered into with the Service under the Indian Self-Determination Act [25 U.S.C. 5321 et seq.] automated management information systems which—(A) meet the management information needs of such Indian tribe or tribal organization with respect to the treatment by the Indian tribe or tribal organization of patients of the Service, and

(B) meet the management information needs of the Service.


(2) The Secretary shall reimburse each Indian tribe or tribal organization for the part of the cost of the operation of a system provided under paragraph (1) which is attributable to the treatment by such Indian tribe or tribal organization of patients of the Service.

(3) The Secretary shall provide systems under paragraph (1) to Indian tribes and tribal organizations providing health services in California by no later than September 30, 1990.


(c) Access to recordsNotwithstanding any other provision of law, each patient shall have reasonable access to the medical or health records of such patient which are held by, or on behalf of, the Service.


(Pub. L. 94–437, title VI, § 602, as added Pub. L. 100–713, title VI, § 601(a), Nov. 23, 1988, 102 Stat. 4825; amended Pub. L. 102–573, title IX, § 901(3), Oct. 29, 1992, 106 Stat. 4591.)

Editorial Notes

References in TextThe Indian Self-Determination Act, referred to in subsec. (b)(1), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Amendments1992—Subsec. (a)(3). Pub. L. 102–573 struck out par. (3) which directed Secretary to submit report to Congress no later than Sept. 30, 1989.



§ 1663. Office of Direct Service Tribes(a) EstablishmentThere is established within the Service an office, to be known as the “Office of Direct Service Tribes”.


(b) TreatmentThe Office of Direct Service Tribes shall be located in the Office of the Director.


(c) DutiesThe Office of Direct Service Tribes shall be responsible for—(1) providing Service-wide leadership, guidance and support for direct service tribes to include strategic planning and program evaluation;

(2) ensuring maximum flexibility to tribal health and related support systems for Indian beneficiaries;

(3) serving as the focal point for consultation and participation between direct service tribes and organizations and the Service in the development of Service policy;

(4) holding no less than biannual consultations with direct service tribes in appropriate locations to gather information and aid in the development of health policy; and

(5) directing a national program and providing leadership and advocacy in the development of health policy, program management, budget formulation, resource allocation, and delegation support for direct service tribes.


(Pub. L. 94–437, title VI, § 603, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 603 of Pub. L. 94–437 is based on section 172 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1663, Pub. L. 94–437, title VI, § 603, as added Pub. L. 102–573, title VI, § 603, Oct. 29, 1992, 106 Stat. 4571, authorized appropriations through fiscal year 2000 to carry out this subchapter, prior to repeal by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935. The repeal is based on section 101(b)(10) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1663a. Nevada Area Office(a) In generalNot later than 1 year after March 23, 2010, in a manner consistent with the tribal consultation policy of the Service, the Secretary shall submit to Congress a plan describing the manner and schedule by which an area office, separate and distinct from the Phoenix Area Office of the Service, can be established in the State of Nevada.


(b) Failure to submit plan(1) Definition of operations fundsIn this subsection, the term “operations funds” means only the funds used for—(A) the administration of services, including functional expenses such as overtime, personnel salaries, and associated benefits; or

(B) related tasks that directly affect the operations described in subparagraph (A).


(2) Withholding of fundsIf the Secretary fails to submit a plan in accordance with subsection (a), the Secretary shall withhold the operations funds reserved for the Office of the Director, subject to the condition that the withholding shall not adversely impact the capacity of the Service to deliver health care services.


(3) RestorationThe operations funds withheld pursuant to paragraph (2) may be restored, at the discretion of the Secretary, to the Office of the Director on achievement by that Office of compliance with this section.



(Pub. L. 94–437, title VI, § 604, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 604 of Pub. L. 94–437 is based on section 173 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.




SUBCHAPTER V–A—BEHAVIORAL HEALTH PROGRAMS

Editorial Notes
Codification
Title VII of the Indian Health Care Improvement Act, comprising this subchapter, was originally enacted by Pub. L. 94–437, title VII, as added Pub. L. 102–573, title VII, § 702(a), Oct. 29, 1992, 106 Stat. 4572, and amended by Pub. L. 104–313, Oct. 19, 1996, 110 Stat. 3820; Pub. L. 105–244, Oct. 7, 1998, 112 Stat. 1581; Pub. L. 105–256, Oct. 14, 1998, 112 Stat. 1896; Pub. L. 110–315, Aug. 14, 2008, 122 Stat. 3078. Such title is shown herein, however, as having been added by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935, without reference to such intervening amendments because of the extensive revision of the title’s provisions by Pub. L. 111–148. A prior title VII was renumbered VIII by Pub. L. 102–573 and is classified to subchapter VI of this chapter.


Part A—General Programs
§ 1665. Definitions
In this part:(1) Alcohol-related neurodevelopmental disorders; ARNDThe term “alcohol-related neurodevelopmental disorders” or “ARND” means, with a history of maternal alcohol consumption during pregnancy, central nervous system abnormalities, which may range from minor intellectual deficits and developmental delays to mental retardation. ARND children may have behavioral problems, learning disabilities, problems with executive functioning, and attention disorders. The neurological defects of ARND may be as severe as FAS, but facial anomalies and other physical characteristics are not present in ARND, thus making diagnosis difficult.


(2) AssessmentThe term “assessment” means the systematic collection, analysis, and dissemination of information on health status, health needs, and health problems.


(3) Behavioral health aftercareThe term “behavioral health aftercare” includes those activities and resources used to support recovery following inpatient, residential, intensive substance abuse, or mental health outpatient or outpatient treatment. The purpose is to help prevent or deal with relapse by ensuring that by the time a client or patient is discharged from a level of care, such as outpatient treatment, an aftercare plan has been developed with the client. An aftercare plan may use such resources as a community-based therapeutic group, transitional living facilities, a 12-step sponsor, a local 12-step or other related support group, and other community-based providers.


(4) Dual diagnosisThe term “dual diagnosis” means coexisting substance abuse and mental illness conditions or diagnosis. Such clients are sometimes referred to as mentally ill chemical abusers (MICAs).


(5) Fetal alcohol spectrum disorders(A) In generalThe term “fetal alcohol spectrum disorders” includes a range of effects that can occur in an individual whose mother drank alcohol during pregnancy, including physical, mental, behavioral, and/or learning disabilities with possible lifelong implications.


(B) InclusionsThe term “fetal alcohol spectrum disorders” may include—(i) fetal alcohol syndrome (FAS);

(ii) partial fetal alcohol syndrome (partial FAS);

(iii) alcohol-related birth defects (ARBD); and

(iv) alcohol-related neurodevelopmental disorders (ARND).



(6) FAS or fetal alcohol syndromeThe term “FAS” or “fetal alcohol syndrome” means a syndrome in which, with a history of maternal alcohol consumption during pregnancy, the following criteria are met:(A) Central nervous system involvement, such as mental retardation, developmental delay, intellectual deficit, microencephaly, or neurological abnormalities.

(B) Craniofacial abnormalities with at least 2 of the following:(i) Microophthalmia.

(ii) Short palpebral fissures.

(iii) Poorly developed philtrum.

(iv) Thin upper lip.

(v) Flat nasal bridge.

(vi) Short upturned nose.


(C) Prenatal or postnatal growth delay.


(7) RehabilitationThe term “rehabilitation” means medical and health care services that—(A) are recommended by a physician or licensed practitioner of the healing arts within the scope of their practice under applicable law;

(B) are furnished in a facility, home, or other setting in accordance with applicable standards; and

(C) have as their purpose any of the following:(i) The maximum attainment of physical, mental, and developmental functioning.

(ii) Averting deterioration in physical or mental functional status.

(iii) The maintenance of physical or mental health functional status.



(8) Substance abuseThe term “substance abuse” includes inhalant abuse.


(Pub. L. 94–437, title VII, § 701, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification

Codification
Section 701 of Pub. L. 94–437 is based on section 181 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1665, Pub. L. 94–437, title VII, § 701, as added Pub. L. 102–573, title VII, § 702(a), Oct. 29, 1992, 106 Stat. 4572, related to responsibilities of Indian Health Service for alcohol and substance abuse prevention and treatment, prior to the general amendment of this subchapter by Pub. L. 111–148.



§ 1665a. Behavioral health prevention and treatment services(a) PurposesThe purposes of this section are as follows:(1) To authorize and direct the Secretary, acting through the Service, Indian tribes, and tribal organizations, to develop a comprehensive behavioral health prevention and treatment program which emphasizes collaboration among alcohol and substance abuse, social services, and mental health programs.

(2) To provide information, direction, and guidance relating to mental illness and dysfunction and self-destructive behavior, including child abuse and family violence, to those Federal, tribal, State, and local agencies responsible for programs in Indian communities in areas of health care, education, social services, child and family welfare, alcohol and substance abuse, law enforcement, and judicial services.

(3) To assist Indian tribes to identify services and resources available to address mental illness and dysfunctional and self-destructive behavior.

(4) To provide authority and opportunities for Indian tribes and tribal organizations to develop, implement, and coordinate with community-based programs which include identification, prevention, education, referral, and treatment services, including through multidisciplinary resource teams.

(5) To ensure that Indians, as citizens of the United States and of the States in which they reside, have the same access to behavioral health services to which all citizens have access.

(6) To modify or supplement existing programs and authorities in the areas identified in paragraph (2).


(b) Plans(1) DevelopmentThe Secretary, acting through the Service, Indian tribes, and tribal organizations, shall encourage Indian tribes and tribal organizations to develop tribal plans, and urban Indian organizations to develop local plans, and for all such groups to participate in developing areawide plans for Indian Behavioral Health Services. The plans shall include, to the extent feasible, the following components:(A) An assessment of the scope of alcohol or other substance abuse, mental illness, and dysfunctional and self-destructive behavior, including suicide, child abuse, and family violence, among Indians, including—(i) the number of Indians served who are directly or indirectly affected by such illness or behavior; or

(ii) an estimate of the financial and human cost attributable to such illness or behavior.


(B) An assessment of the existing and additional resources necessary for the prevention and treatment of such illness and behavior, including an assessment of the progress toward achieving the availability of the full continuum of care described in subsection (c).

(C) An estimate of the additional funding needed by the Service, Indian tribes, tribal organizations, and urban Indian organizations to meet their responsibilities under the plans.


(2) National clearinghouseThe Secretary, acting through the Service, shall coordinate with existing national clearinghouses and information centers to include at the clearinghouses and centers plans and reports on the outcomes of such plans developed by Indian tribes, tribal organizations, urban Indian organizations, and Service areas relating to behavioral health. The Secretary shall ensure access to these plans and outcomes by any Indian tribe, tribal organization, urban Indian organization, or the Service.


(3) Technical assistanceThe Secretary shall provide technical assistance to Indian tribes, tribal organizations, and urban Indian organizations in preparation of plans under this section and in developing standards of care that may be used and adopted locally.



(c) ProgramsThe Secretary, acting through the Service, shall provide, to the extent feasible and if funding is available, programs including the following:(1) Comprehensive careA comprehensive continuum of behavioral health care which provides—(A) community-based prevention, intervention, outpatient, and behavioral health aftercare;

(B) detoxification (social and medical);

(C) acute hospitalization;

(D) intensive outpatient/day treatment;

(E) residential treatment;

(F) transitional living for those needing a temporary, stable living environment that is supportive of treatment and recovery goals;

(G) emergency shelter;

(H) intensive case management;

(I) diagnostic services; and

(J) promotion of healthy approaches to risk and safety issues, including injury prevention.


(2) Child careBehavioral health services for Indians from birth through age 17, including—(A) preschool and school age fetal alcohol spectrum disorder services, including assessment and behavioral intervention;

(B) mental health and substance abuse services (emotional, organic, alcohol, drug, inhalant, and tobacco);

(C) identification and treatment of co-occurring disorders and comorbidity;

(D) prevention of alcohol, drug, inhalant, and tobacco use;

(E) early intervention, treatment, and aftercare;

(F) promotion of healthy approaches to risk and safety issues; and

(G) identification and treatment of neglect and physical, mental, and sexual abuse.


(3) Adult careBehavioral health services for Indians from age 18 through 55, including—(A) early intervention, treatment, and aftercare;

(B) mental health and substance abuse services (emotional, alcohol, drug, inhalant, and tobacco), including sex specific services;

(C) identification and treatment of co-occurring disorders (dual diagnosis) and comorbidity;

(D) promotion of healthy approaches for risk-related behavior;

(E) treatment services for women at risk of giving birth to a child with a fetal alcohol spectrum disorder; and

(F) sex specific treatment for sexual assault and domestic violence.


(4) Family careBehavioral health services for families, including—(A) early intervention, treatment, and aftercare for affected families;

(B) treatment for sexual assault and domestic violence; and

(C) promotion of healthy approaches relating to parenting, domestic violence, and other abuse issues.


(5) Elder careBehavioral health services for Indians 56 years of age and older, including—(A) early intervention, treatment, and aftercare;

(B) mental health and substance abuse services (emotional, alcohol, drug, inhalant, and tobacco), including sex specific services;

(C) identification and treatment of co-occurring disorders (dual diagnosis) and comorbidity;

(D) promotion of healthy approaches to managing conditions related to aging;

(E) sex specific treatment for sexual assault, domestic violence, neglect, physical and mental abuse and exploitation; and

(F) identification and treatment of dementias regardless of cause.



(d) Community behavioral health plan(1) EstablishmentThe governing body of any Indian tribe, tribal organization, or urban Indian organization may adopt a resolution for the establishment of a community behavioral health plan providing for the identification and coordination of available resources and programs to identify, prevent, or treat substance abuse, mental illness, or dysfunctional and self-destructive behavior, including child abuse and family violence, among its members or its service population. This plan should include behavioral health services, social services, intensive outpatient services, and continuing aftercare.


(2) Technical assistanceAt the request of an Indian tribe, tribal organization, or urban Indian organization, the Bureau of Indian Affairs and the Service shall cooperate with and provide technical assistance to the Indian tribe, tribal organization, or urban Indian organization in the development and implementation of such plan.


(3) FundingThe Secretary, acting through the Service, Indian tribes, and tribal organizations, may make funding available to Indian tribes and tribal organizations which adopt a resolution pursuant to paragraph (1) to obtain technical assistance for the development of a community behavioral health plan and to provide administrative support in the implementation of such plan.



(e) Coordination for availability of servicesThe Secretary, acting through the Service, shall coordinate behavioral health planning, to the extent feasible, with other Federal agencies and with State agencies, to encourage comprehensive behavioral health services for Indians regardless of their place of residence.


(f) Mental health care need assessmentNot later than 1 year after March 23, 2010, the Secretary, acting through the Service, shall make an assessment of the need for inpatient mental health care among Indians and the availability and cost of inpatient mental health facilities which can meet such need. In making such assessment, the Secretary shall consider the possible conversion of existing, underused Service hospital beds into psychiatric units to meet such need.


(Pub. L. 94–437, title VII, § 702, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 702 of Pub. L. 94–437 is based on section 181 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1665a, Pub. L. 94–437, title VII, § 702, as added Pub. L. 102–573, title VII, § 702(a), Oct. 29, 1992, 106 Stat. 4573, provided for Indian Health Service program, prior to the general amendment of this subchapter by Pub. L. 111–148.



§ 1665b. Memoranda of agreement with the Department of the Interior(a) ContentsNot later than 1 year after March 23, 2010, the Secretary, acting through the Service, and the Secretary of the Interior shall develop and enter into a memoranda 11 So in original. Probably should be “memorandum”. of agreement, or review and update any existing memoranda of agreement, as required by section 4205 of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2411) under which the Secretaries address the following:(1) The scope and nature of mental illness and dysfunctional and self-destructive behavior, including child abuse and family violence, among Indians.

(2) The existing Federal, tribal, State, local, and private services, resources, and programs available to provide behavioral health services for Indians.

(3) The unmet need for additional services, resources, and programs necessary to meet the needs identified pursuant to paragraph (1).

(4)(A) The right of Indians, as citizens of the United States and of the States in which they reside, to have access to behavioral health services to which all citizens have access.

(B) The right of Indians to participate in, and receive the benefit of, such services.

(C) The actions necessary to protect the exercise of such right.


(5) The responsibilities of the Bureau of Indian Affairs and the Service, including mental illness identification, prevention, education, referral, and treatment services (including services through multidisciplinary resource teams), at the central, area, and agency and Service unit, Service area, and headquarters levels to address the problems identified in paragraph (1).

(6) A strategy for the comprehensive coordination of the behavioral health services provided by the Bureau of Indian Affairs and the Service to meet the problems identified pursuant to paragraph (1), including—(A) the coordination of alcohol and substance abuse programs of the Service, the Bureau of Indian Affairs, and Indian tribes and tribal organizations (developed under the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2401 et seq.)) with behavioral health initiatives pursuant to this chapter, particularly with respect to the referral and treatment of dually diagnosed individuals requiring behavioral health and substance abuse treatment; and

(B) ensuring that the Bureau of Indian Affairs and Service programs and services (including multidisciplinary resource teams) addressing child abuse and family violence are coordinated with such non-Federal programs and services.


(7) Directing appropriate officials of the Bureau of Indian Affairs and the Service, particularly at the agency and Service unit levels, to cooperate fully with tribal requests made pursuant to community behavioral health plans adopted under section 1665a(c) of this title and section 4206 of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2412).

(8) Providing for an annual review of such agreement by the Secretaries which shall be provided to Congress and Indian tribes and tribal organizations.


(b) Specific provisions requiredThe memoranda of agreement updated or entered into pursuant to subsection (a) shall include specific provisions pursuant to which the Service shall assume responsibility for—(1) the determination of the scope of the problem of alcohol and substance abuse among Indians, including the number of Indians within the jurisdiction of the Service who are directly or indirectly affected by alcohol and substance abuse and the financial and human cost;

(2) an assessment of the existing and needed resources necessary for the prevention of alcohol and substance abuse and the treatment of Indians affected by alcohol and substance abuse; and

(3) an estimate of the funding necessary to adequately support a program of prevention of alcohol and substance abuse and treatment of Indians affected by alcohol and substance abuse.


(c) PublicationEach memorandum of agreement entered into or renewed (and amendments or modifications thereto) under subsection (a) shall be published in the Federal Register. At the same time as publication in the Federal Register, the Secretary shall provide a copy of such memoranda, amendment, or modification to each Indian tribe, tribal organization, and urban Indian organization.


(Pub. L. 94–437, title VII, § 703, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986, referred to in subsec. (a)(6)(A), is subtitle C of title IV of Pub. L. 99–570, Oct. 27, 1986, 100 Stat. 3207–137, which is classified generally to chapter 26 (§ 2401 et seq.) of this title. For complete classification of subtitle C to the Code, see Short Title note set out under section 2401 of this title and Tables.
This chapter, referred to in subsec. (a)(6)(A), was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Codification
Section 703 of Pub. L. 94–437 is based on section 181 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1665b, Pub. L. 94–437, title VII, § 703, as added Pub. L. 102–573, title VII, § 702(a), Oct. 29, 1992, 106 Stat. 4573, related to Indian women treatment programs, prior to the general amendment of this subchapter by Pub. L. 111–148. See section 1665f of this title.



§ 1665c. Comprehensive behavioral health prevention and treatment program(a) Establishment(1) In generalThe Secretary, acting through the Service, shall provide a program of comprehensive behavioral health, prevention, treatment, and aftercare, which may include, if feasible and appropriate, systems of care, and shall include—(A) prevention, through educational intervention, in Indian communities;

(B) acute detoxification, psychiatric hospitalization, residential, and intensive outpatient treatment;

(C) community-based rehabilitation and aftercare;

(D) community education and involvement, including extensive training of health care, educational, and community-based personnel;

(E) specialized residential treatment programs for high-risk populations, including pregnant and postpartum women and their children; and

(F) diagnostic services.


(2) Target populationsThe target population of such programs shall be members of Indian tribes. Efforts to train and educate key members of the Indian community shall also target employees of health, education, judicial, law enforcement, legal, and social service programs.



(b) Contract health services(1) In generalThe Secretary, acting through the Service, may enter into contracts with public or private providers of behavioral health treatment services for the purpose of carrying out the program required under subsection (a).


(2) Provision of assistanceIn carrying out this subsection, the Secretary shall provide assistance to Indian tribes and tribal organizations to develop criteria for the certification of behavioral health service providers and accreditation of service facilities which meet minimum standards for such services and facilities.



(Pub. L. 94–437, title VII, § 704, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 704 of Pub. L. 94–437 is based on section 181 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1665c, Pub. L. 94–437, title VII, § 704, as added Pub. L. 102–573, title VII, § 702(a), Oct. 29, 1992, 106 Stat. 4574, provided for Indian Health Service program of alcohol and substance abuse detoxification and rehabilitation for Indian youth, prior to the general amendment of this subchapter by Pub. L. 111–148.



§ 1665d. Mental health technician program(a) In generalPursuant to section 13 of this title, the Secretary shall establish and maintain a mental health technician program within the Service which—(1) provides for the training of Indians as mental health technicians; and

(2) employs such technicians in the provision of community-based mental health care that includes identification, prevention, education, referral, and treatment services.


(b) Paraprofessional trainingIn carrying out subsection (a), the Secretary, acting through the Service, shall provide high-standard paraprofessional training in mental health care necessary to provide quality care to the Indian communities to be served. Such training shall be based upon a curriculum developed or approved by the Secretary which combines education in the theory of mental health care with supervised practical experience in the provision of such care.


(c) Supervision and evaluation of techniciansThe Secretary, acting through the Service, shall supervise and evaluate the mental health technicians in the training program.


(d) Traditional health care practicesThe Secretary, acting through the Service, shall ensure that the program established pursuant to this section involves the use and promotion of the traditional health care practices of the Indian tribes to be served.


(Pub. L. 94–437, title VII, § 705, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 705 of Pub. L. 94–437 is based on section 181 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1665d, Pub. L. 94–437, title VII, § 705, as added Pub. L. 102–573, title VII, § 702(a), Oct. 29, 1992, 106 Stat. 4576, provided for program of training and community education about alcohol and substance abuse, prior to the general amendment of this subchapter by Pub. L. 111–148.



§ 1665e. Licensing requirement for mental health care workers(a) In generalSubject to section 1621t of this title, and except as provided in subsection (b), any individual employed as a psychologist, social worker, or marriage and family therapist for the purpose of providing mental health care services to Indians in a clinical setting under this chapter is required to be licensed as a psychologist, social worker, or marriage and family therapist, respectively.


(b) TraineesAn individual may be employed as a trainee in psychology, social work, or marriage and family therapy to provide mental health care services described in subsection (a) if such individual—(1) works under the direct supervision of a licensed psychologist, social worker, or marriage and family therapist, respectively;

(2) is enrolled in or has completed at least 2 years of course work at a post-secondary, accredited education program for psychology, social work, marriage and family therapy, or counseling; and

(3) meets such other training, supervision, and quality review requirements as the Secretary may establish.


(Pub. L. 94–437, title VII, § 706, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Codification
Section 706 of Pub. L. 94–437 is based on section 181 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1665e, Pub. L. 94–437, title VII, § 706, as added Pub. L. 102–573, title VII, § 702(a), Oct. 29, 1992, 106 Stat. 4576; amended Pub. L. 104–313, § 2(e), Oct. 19, 1996, 110 Stat. 3822, provided for establishment of an alcohol and substance abuse residential treatment center in Gallup, New Mexico, prior to the general amendment of this subchapter by Pub. L. 111–148.



§ 1665f. Indian women treatment programs(a) GrantsThe Secretary, consistent with section 1665a of this title, may make grants to Indian tribes, tribal organizations, and urban Indian organizations to develop and implement a comprehensive behavioral health program of prevention, intervention, treatment, and relapse prevention services that specifically addresses the cultural, historical, social, and child care needs of Indian women, regardless of age.


(b) Use of grant fundsA grant made pursuant to this section may be used—(1) to develop and provide community training, education, and prevention programs for Indian women relating to behavioral health issues, including fetal alcohol spectrum disorders;

(2) to identify and provide psychological services, counseling, advocacy, support, and relapse prevention to Indian women and their families; and

(3) to develop prevention and intervention models for Indian women which incorporate traditional health care practices, cultural values, and community and family involvement.


(c) CriteriaThe Secretary, in consultation with Indian tribes and tribal organizations, shall establish criteria for the review and approval of applications and proposals for funding under this section.


(d) Allocation of funds for urban Indian organizations20 percent of the funds appropriated pursuant to this section shall be used to make grants to urban Indian organizations.


(Pub. L. 94–437, title VII, § 707, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 707 of Pub. L. 94–437 is based on section 181 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1665f, Pub. L. 94–437, title VII, § 707, as added Pub. L. 102–573, title VII, § 702(a), Oct. 29, 1992, 106 Stat. 4577, related to compilation of data and preparation of reports on cases of alcohol or substance abuse in which Indian Health Service personnel or services were involved, prior to the general amendment of this subchapter by Pub. L. 111–148.



§ 1665g. Indian youth program(a) Detoxification and rehabilitationThe Secretary, acting through the Service, consistent with section 1665a of this title, shall develop and implement a program for acute detoxification and treatment for Indian youths, including behavioral health services. The program shall include regional treatment centers designed to include detoxification and rehabilitation for both sexes on a referral basis and programs developed and implemented by Indian tribes or tribal organizations at the local level under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).11 See References in Text note below. Regional centers shall be integrated with the intake and rehabilitation programs based in the referring Indian community.


(b) Alcohol and substance abuse treatment centers or facilities(1) Establishment(A) In generalThe Secretary, acting through the Service, shall construct, renovate, or, as necessary, purchase, and appropriately staff and operate, at least 1 youth regional treatment center or treatment network in each area under the jurisdiction of an area office.


(B) Area office in CaliforniaFor the purposes of this subsection, the area office in California shall be considered to be 2 area offices, 1 office whose jurisdiction shall be considered to encompass the northern area of the State of California, and 1 office whose jurisdiction shall be considered to encompass the remainder of the State of California for the purpose of implementing California treatment networks.



(2) FundingFor the purpose of staffing and operating such centers or facilities, funding shall be pursuant to section 13 of this title.


(3) LocationA youth treatment center constructed or purchased under this subsection shall be constructed or purchased at a location within the area described in paragraph (1) agreed upon (by appropriate tribal resolution) by a majority of the Indian tribes to be served by such center.


(4) Specific provision of funds(A) In generalNotwithstanding any other provision of this subchapter, the Secretary may, from amounts authorized to be appropriated for the purposes of carrying out this section, make funds available to—(i) the Tanana Chiefs Conference, Incorporated, for the purpose of leasing, constructing, renovating, operating, and maintaining a residential youth treatment facility in Fairbanks, Alaska; and

(ii) the Southeast Alaska Regional Health Corporation to staff and operate a residential youth treatment facility without regard to the proviso set forth in section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(l)).1


(B) Provision of services to eligible youthsUntil additional residential youth treatment facilities are established in Alaska pursuant to this section, the facilities specified in subparagraph (A) shall make every effort to provide services to all eligible Indian youths residing in Alaska.




(c) Intermediate adolescent behavioral health services(1) In generalThe Secretary, acting through the Service, may provide intermediate behavioral health services, which may, if feasible and appropriate, incorporate systems of care, to Indian children and adolescents, including—(A) pretreatment assistance;

(B) inpatient, outpatient, and aftercare services;

(C) emergency care;

(D) suicide prevention and crisis intervention; and

(E) prevention and treatment of mental illness and dysfunctional and self-destructive behavior, including child abuse and family violence.


(2) Use of fundsFunds provided under this subsection may be used—(A) to construct or renovate an existing health facility to provide intermediate behavioral health services;

(B) to hire behavioral health professionals;

(C) to staff, operate, and maintain an intermediate mental health facility, group home, sober housing, transitional housing or similar facilities, or youth shelter where intermediate behavioral health services are being provided;

(D) to make renovations and hire appropriate staff to convert existing hospital beds into adolescent psychiatric units; and

(E) for intensive home- and community-based services.


(3) CriteriaThe Secretary, acting through the Service, shall, in consultation with Indian tribes and tribal organizations, establish criteria for the review and approval of applications or proposals for funding made available pursuant to this subsection.



(d) Federally owned structures(1) In generalThe Secretary, in consultation with Indian tribes and tribal organizations, shall—(A) identify and use, where appropriate, federally owned structures suitable for local residential or regional behavioral health treatment for Indian youths; and

(B) establish guidelines for determining the suitability of any such federally owned structure to be used for local residential or regional behavioral health treatment for Indian youths.


(2) Terms and conditions for use of structureAny structure described in paragraph (1) may be used under such terms and conditions as may be agreed upon by the Secretary and the agency having responsibility for the structure and any Indian tribe or tribal organization operating the program.



(e) Rehabilitation and aftercare services(1) In generalThe Secretary, Indian tribes, or tribal organizations, in cooperation with the Secretary of the Interior, shall develop and implement within each Service unit, community-based rehabilitation and follow-up services for Indian youths who are having significant behavioral health problems, and require long-term treatment, community reintegration, and monitoring to support the Indian youths after their return to their home community.


(2) AdministrationServices under paragraph (1) shall be provided by trained staff within the community who can assist the Indian youths in their continuing development of self-image, positive problem-solving skills, and nonalcohol or substance abusing behaviors. Such staff may include alcohol and substance abuse counselors, mental health professionals, and other health professionals and paraprofessionals, including community health representatives.



(f) Inclusion of family in youth treatment programIn providing the treatment and other services to Indian youths authorized by this section, the Secretary, acting through the Service, shall provide for the inclusion of family members of such youths in the treatment programs or other services as may be appropriate. Not less than 10 percent of the funds appropriated for the purposes of carrying out subsection (e) shall be used for outpatient care of adult family members related to the treatment of an Indian youth under that subsection.


(g) Multidrug abuse programThe Secretary, acting through the Service, shall provide, consistent with section 1665a of this title, programs and services to prevent and treat the abuse of multiple forms of substances, including alcohol, drugs, inhalants, and tobacco, among Indian youths residing in Indian communities, on or near reservations, and in urban areas and provide appropriate mental health services to address the incidence of mental illness among such youths.


(h) Indian youth mental healthThe Secretary, acting through the Service, shall collect data for the report under section 1671 of this title with respect to—(1) the number of Indian youth who are being provided mental health services through the Service and tribal health programs;

(2) a description of, and costs associated with, the mental health services provided for Indian youth through the Service and tribal health programs;

(3) the number of youth referred to the Service or tribal health programs for mental health services;

(4) the number of Indian youth provided residential treatment for mental health and behavioral problems through the Service and tribal health programs, reported separately for on- and off-reservation facilities; and

(5) the costs of the services described in paragraph (4).


(Pub. L. 94–437, title VII, § 708, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsecs. (a) and (b)(4)(A)(ii), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. Section 4(l) of the Act was classified to section 450b(l) of this title prior to editorial reclassification as section 5304(l) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section 708 of Pub. L. 94–437 is based on section 181 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1665g, Pub. L. 94–437, title VII, § 708, as added Pub. L. 102–573, title VII, § 702(a), Oct. 29, 1992, 106 Stat. 4578, provided for grants to Indian tribes and tribal organizations to establish fetal alcohol syndrome and fetal alcohol effect programs, prior to the general amendment of this subchapter by Pub. L. 111–148.



§ 1665h. Inpatient and community-based mental health facilities design, construction, and staffing
Not later than 1 year after March 23, 2010, the Secretary, acting through the Service, may provide, in each area of the Service, not less than 1 inpatient mental health care facility, or the equivalent, for Indians with behavioral health problems. For the purposes of this subsection,11 So in original. Probably should be “section,”. California shall be considered to be 2 area offices, 1 office whose location shall be considered to encompass the northern area of the State of California and 1 office whose jurisdiction shall be considered to encompass the remainder of the State of California. The Secretary shall consider the possible conversion of existing, underused Service hospital beds into psychiatric units to meet such need.
(Pub. L. 94–437, title VII, § 709, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 709 of Pub. L. 94–437 is based on section 181 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1665h, Pub. L. 94–437, title VII, § 709, as added Pub. L. 102–573, title VII, § 702(a), Oct. 29, 1992, 106 Stat. 4579, related to the Pueblo substance abuse treatment project for San Juan Pueblo, New Mexico, prior to the general amendment of this subchapter by Pub. L. 111–148.



§ 1665i. Training and community education(a) ProgramThe Secretary, in cooperation with the Secretary of the Interior, shall develop and implement or assist Indian tribes and tribal organizations to develop and implement, within each Service unit or tribal program, a program of community education and involvement which shall be designed to provide concise and timely information to the community leadership of each tribal community. Such program shall include education about behavioral health issues to political leaders, tribal judges, law enforcement personnel, members of tribal health and education boards, health care providers including traditional practitioners, and other critical members of each tribal community. Such program may also include community-based training to develop local capacity and tribal community provider training for prevention, intervention, treatment, and aftercare.


(b) InstructionThe Secretary, acting through the Service, shall provide instruction in the area of behavioral health issues, including instruction in crisis intervention and family relations in the context of alcohol and substance abuse, child sexual abuse, youth alcohol and substance abuse, and the causes and effects of fetal alcohol spectrum disorders to appropriate employees of the Bureau of Indian Affairs and the Service, and to personnel in schools or programs operated under any contract with the Bureau of Indian Affairs or the Service, including supervisors of emergency shelters and halfway houses described in section 2433 of this title.


(c) Training modelsIn carrying out the education and training programs required by this section, the Secretary, in consultation with Indian tribes, tribal organizations, Indian behavioral health experts, and Indian alcohol and substance abuse prevention experts, shall develop and provide community-based training models. Such models shall address—(1) the elevated risk of alcohol abuse and other behavioral health problems faced by children of alcoholics;

(2) the cultural, spiritual, and multigenerational aspects of behavioral health problem prevention and recovery; and

(3) community-based and multidisciplinary strategies for preventing and treating behavioral health problems.


(Pub. L. 94–437, title VII, § 710, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 710 of Pub. L. 94–437 is based on section 181 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1665i, Pub. L. 94–437, title VII, § 710, as added Pub. L. 102–573, title VII, § 702(a), Oct. 29, 1992, 106 Stat. 4580, provided for the completion of construction of the Thunder Child Treatment Center, prior to the general amendment of this subchapter by Pub. L. 111–148.



§ 1665j. Behavioral health program(a) Innovative programsThe Secretary, acting through the Service, consistent with section 1665a of this title, may plan, develop, implement, and carry out programs to deliver innovative community-based behavioral health services to Indians.


(b) Awards; criteriaThe Secretary may award a grant for a project under subsection (a) to an Indian tribe or tribal organization and may consider the following criteria:(1) The project will address significant unmet behavioral health needs among Indians.

(2) The project will serve a significant number of Indians.

(3) The project has the potential to deliver services in an efficient and effective manner.

(4) The Indian tribe or tribal organization has the administrative and financial capability to administer the project.

(5) The project may deliver services in a manner consistent with traditional health care practices.

(6) The project is coordinated with, and avoids duplication of, existing services.


(c) Equitable treatmentFor purposes of this subsection,11 So in original. Probably should be “section,”. the Secretary shall, in evaluating project applications or proposals, use the same criteria that the Secretary uses in evaluating any other application or proposal for such funding.


(Pub. L. 94–437, title VII, § 711, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 711 of Pub. L. 94–437 is based on section 181 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1665j, Pub. L. 94–437, title VII, § 711, as added Pub. L. 102–573, title VII, § 702(a), Oct. 29, 1992, 106 Stat. 4580; amended Pub. L. 104–313, § 2(f), Oct. 19, 1996, 110 Stat. 3822; Pub. L. 105–244, title IX, § 901(d), Oct. 7, 1998, 112 Stat. 1828; Pub. L. 105–256, § 13(a), Oct. 14, 1998, 112 Stat. 1900; Pub. L. 110–315, title IX, § 941(k)(2)(I)(iii), Aug. 14, 2008, 122 Stat. 3467, authorized substance abuse counselor education demonstration projects, prior to the general amendment of this subchapter by Pub. L. 111–148.



§ 1665k. Fetal alcohol spectrum disorders programs(a) Programs(1) EstablishmentThe Secretary, consistent with section 1665a of this title, acting through the Service, Indian Tribes, and Tribal Organizations, is authorized to establish and operate fetal alcohol spectrum disorders programs as provided in this section for the purposes of meeting the health status objectives specified in section 1602 of this title.


(2) Use of funds(A) In generalFunding provided pursuant to this section shall be used for the following:(i) To develop and provide for Indians community and in-school training, education, and prevention programs relating to fetal alcohol spectrum disorders.

(ii) To identify and provide behavioral health treatment to high-risk Indian women and high-risk women pregnant with an Indian’s child.

(iii) To identify and provide appropriate psychological services, educational and vocational support, counseling, advocacy, and information to fetal alcohol spectrum disorders-affected Indians and their families or caretakers.

(iv) To develop and implement counseling and support programs in schools for fetal alcohol spectrum disorders-affected Indian children.

(v) To develop prevention and intervention models which incorporate practitioners of traditional health care practices, cultural values, and community involvement.

(vi) To develop, print, and disseminate education and prevention materials on fetal alcohol spectrum disorders.

(vii) To develop and implement, in consultation with Indian Tribes and Tribal Organizations, and in conference with urban Indian Organizations, culturally sensitive assessment and diagnostic tools including dysmorphology clinics and multidisciplinary fetal alcohol spectrum disorders clinics for use in Indian communities and urban Centers.

(viii) To develop and provide training on fetal alcohol spectrum disorders to professionals providing services to Indians, including medical and allied health practitioners, social service providers, educators, and law enforcement, court officials and corrections personnel in the juvenile and criminal justice systems.


(B) Additional usesIn addition to any purpose under subparagraph (A), funding provided pursuant to this section may be used for 1 or more of the following:(i) Early childhood intervention projects from birth on to mitigate the effects of fetal alcohol spectrum disorders among Indians.

(ii) Community-based support services for Indians and women pregnant with Indian children.

(iii) Community-based housing for adult Indians with fetal alcohol spectrum disorders.



(3) Criteria for applicationsThe Secretary shall establish criteria for the review and approval of applications for funding under this section.



(b) ServicesThe Secretary, acting through the Service, Indian Tribes, and Tribal Organizations, shall—(1) develop and provide services for the prevention, intervention, treatment, and aftercare for those affected by fetal alcohol spectrum disorders in Indian communities; and

(2) provide supportive services, including services to meet the special educational, vocational, school-to-work transition, and independent living needs of adolescent and adult Indians with fetal alcohol spectrum disorders.


(c) Applied research projectsThe Secretary, acting through the Substance Abuse and Mental Health Services Administration, shall make grants to Indian Tribes, Tribal Organizations, and urban Indian Organizations for applied research projects which propose to elevate the understanding of methods to prevent, intervene, treat, or provide rehabilitation and behavioral health aftercare for Indians and urban Indians affected by fetal alcohol spectrum disorders.


(d) Funding for urban Indian organizationsTen percent of the funds appropriated pursuant to this section shall be used to make grants to urban Indian Organizations funded under subchapter IV.


(Pub. L. 94–437, title VII, § 712, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 712 of Pub. L. 94–437 is based on section 181 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1665k, Pub. L. 94–437, title VII, § 712, as added Pub. L. 102–573, title VII, § 702(a), Oct. 29, 1992, 106 Stat. 4581, provided for establishment of the Gila River alcohol and substance abuse treatment facility, prior to the general amendment of this subchapter by Pub. L. 111–148.



§ 1665l. Child sexual abuse prevention and treatment programs(a) EstablishmentThe Secretary, acting through the Service, shall establish, consistent with section 1665a of this title, in every Service area, programs involving treatment for—(1) victims of sexual abuse who are Indian children or children in an Indian household; and

(2) other members of the household or family of the victims described in paragraph (1).


(b) Use of fundsFunding provided pursuant to this section shall be used for the following:(1) To develop and provide community education and prevention programs related to sexual abuse of Indian children or children in an Indian household.

(2) To identify and provide behavioral health treatment to victims of sexual abuse who are Indian children or children in an Indian household, and to their family members who are affected by sexual abuse.

(3) To develop prevention and intervention models which incorporate traditional health care practices, cultural values, and community involvement.

(4) To develop and implement culturally sensitive assessment and diagnostic tools for use in Indian communities and urban centers.


(c) CoordinationThe programs established under subsection (a) shall be carried out in coordination with programs and services authorized under the Indian Child Protection and Family Violence Prevention Act (25 U.S.C. 3201 et seq.).


(Pub. L. 94–437, title VII, § 713, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Indian Child Protection and Family Violence Prevention Act, referred to in subsec. (c), is title IV of Pub. L. 101–630, Nov. 28, 1990, 104 Stat. 4544, which is classified principally to chapter 34 (§ 3201 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 3201 of this title and Tables.

Codification
Section 713 of Pub. L. 94–437 is based on section 181 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1665l, Pub. L. 94–437, title VII, § 713, as added Pub. L. 102–573, title VII, § 702(a), Oct. 29, 1992, 106 Stat. 4581, provided for the conduct of the Alaska Native drug and alcohol abuse demonstration project, prior to the general amendment of this subchapter by Pub. L. 111–148.



§ 1665m. Domestic and sexual violence prevention and treatment(a) In generalThe Secretary, in accordance with section 1665a of this title, is authorized to establish in each Service area programs involving the prevention and treatment of—(1) Indian victims of domestic violence or sexual abuse; and

(2) other members of the household or family of the victims described in paragraph (1).


(b) Use of fundsFunds made available to carry out this section shall be used—(1) to develop and implement prevention programs and community education programs relating to domestic violence and sexual abuse;

(2) to provide behavioral health services, including victim support services, and medical treatment (including examinations performed by sexual assault nurse examiners) to Indian victims of domestic violence or sexual abuse;

(3) to purchase rape kits; and

(4) to develop prevention and intervention models, which may incorporate traditional health care practices.


(c) Training and certification(1) In generalNot later than 1 year after March 23, 2010, the Secretary shall establish appropriate protocols, policies, procedures, standards of practice, and, if not available elsewhere, training curricula and training and certification requirements for services for victims of domestic violence and sexual abuse.


(2) ReportNot later than 18 months after March 23, 2010, the Secretary shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes the means and extent to which the Secretary has carried out paragraph (1).



(d) Coordination(1) In generalThe Secretary, in coordination with the Attorney General, Federal and tribal law enforcement agencies, Indian health programs, and domestic violence or sexual assault victim organizations, shall develop appropriate victim services and victim advocate training programs—(A) to improve domestic violence or sexual abuse responses;

(B) to improve forensic examinations and collection;

(C) to identify problems or obstacles in the prosecution of domestic violence or sexual abuse; and

(D) to meet other needs or carry out other activities required to prevent, treat, and improve prosecutions of domestic violence and sexual abuse.


(2) ReportNot later than 2 years after March 23, 2010, the Secretary shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes, with respect to the matters described in paragraph (1), the improvements made and needed, problems or obstacles identified, and costs necessary to address the problems or obstacles, and any other recommendations that the Secretary determines to be appropriate.



(Pub. L. 94–437, title VII, § 714, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 714 of Pub. L. 94–437 is based on section 181 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1665m, Pub. L. 94–437, title VII, § 714, as added Pub. L. 102–573, title VII, § 702(a), Oct. 29, 1992, 106 Stat. 4581, authorized appropriations through fiscal year 2000 to carry out this subchapter, prior to the general amendment of this subchapter by Pub. L. 111–148.



§ 1665n. Behavioral health research(a) In generalThe Secretary, in consultation with appropriate Federal agencies, shall make grants to, or enter into contracts with, Indian tribes, tribal organizations, and urban Indian organizations or enter into contracts with, or make grants to appropriate institutions for, the conduct of research on the incidence and prevalence of behavioral health problems among Indians served by the Service, Indian tribes, or tribal organizations and among Indians in urban areas. Research priorities under this section shall include—(1) the multifactorial causes of Indian youth suicide, including—(A) protective and risk factors and scientific data that identifies those factors; and

(B) the effects of loss of cultural identity and the development of scientific data on those effects;


(2) the interrelationship and interdependence of behavioral health problems with alcoholism and other substance abuse, suicide, homicides, other injuries, and the incidence of family violence; and

(3) the development of models of prevention techniques.


(b) EmphasisThe effect of the interrelationships and interdependencies referred to in subsection (a)(2) on children, and the development of prevention techniques under subsection (a)(3) applicable to children, shall be emphasized.


(Pub. L. 94–437, title VII, § 715, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 715 of Pub. L. 94–437 is based on section 181 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.




Part B—Indian Youth Suicide Prevention
§ 1667. Findings and purpose(a) FindingsCongress finds that—(1)(A) the rate of suicide of American Indians and Alaska Natives is 1.9 times higher than the national average rate; and

(B) the rate of suicide of Indian and Alaska Native youth aged 15 through 24 is—(i) 3.5 times the national average rate; and

(ii) the highest rate of any population group in the United States;



(2) many risk behaviors and contributing factors for suicide are more prevalent in Indian country than in other areas, including—(A) history of previous suicide attempts;

(B) family history of suicide;

(C) history of depression or other mental illness;

(D) alcohol or drug abuse;

(E) health disparities;

(F) stressful life events and losses;

(G) easy access to lethal methods;

(H) exposure to the suicidal behavior of others;

(I) isolation; and

(J) incarceration;


(3) according to national data for 2005, suicide was the second-leading cause of death for Indians and Alaska Natives of both sexes aged 10 through 34;

(4)(A) the suicide rates of Indian and Alaska Native males aged 15 through 24 are—(i) as compared to suicide rates of males of any other racial group, up to 4 times greater; and

(ii) as compared to suicide rates of females of any other racial group, up to 11 times greater; and


(B) data demonstrates that, over their lifetimes, females attempt suicide 2 to 3 times more often than males;


(5)(A) Indian tribes, especially Indian tribes located in the Great Plains, have experienced epidemic levels of suicide, up to 10 times the national average; and

(B) suicide clustering in Indian country affects entire tribal communities;


(6) death rates for Indians and Alaska Natives are statistically underestimated because many areas of Indian country lack the proper resources to identify and monitor the presence of disease;

(7)(A) the Indian Health Service experiences health professional shortages, with physician vacancy rates of approximately 17 percent, and nursing vacancy rates of approximately 18 percent, in 2007;

(B) 90 percent of all teens who die by suicide suffer from a diagnosable mental illness at time of death;

(C) more than ½ of teens who die by suicide have never been seen by a mental health provider; and

(D) ⅓ of health needs in Indian country relate to mental health;


(8) often, the lack of resources of Indian tribes and the remote nature of Indian reservations make it difficult to meet the requirements necessary to access Federal assistance, including grants;

(9) the Substance Abuse and Mental Health Services Administration and the Service have established specific initiatives to combat youth suicide in Indian country and among Indians and Alaska Natives throughout the United States, including the National Suicide Prevention Initiative of the Service, which has worked with Service, tribal, and urban Indian health programs since 2003;

(10) the National Strategy for Suicide Prevention was established in 2001 through a Department of Health and Human Services collaboration among—(A) the Substance Abuse and Mental Health Services Administration;

(B) the Service;

(C) the Centers for Disease Control and Prevention;

(D) the National Institutes of Health; and

(E) the Health Resources and Services Administration; and


(11) the Service and other agencies of the Department of Health and Human Services use information technology and other programs to address the suicide prevention and mental health needs of Indians and Alaska Natives.


(b) PurposesThe purposes of this part are—(1) to authorize the Secretary to carry out a demonstration project to test the use of telemental health services in suicide prevention, intervention, and treatment of Indian youth, including through—(A) the use of psychotherapy, psychiatric assessments, diagnostic interviews, therapies for mental health conditions predisposing to suicide, and alcohol and substance abuse treatment;

(B) the provision of clinical expertise to, consultation services with, and medical advice and training for frontline health care providers working with Indian youth;

(C) training and related support for community leaders, family members, and health and education workers who work with Indian youth;

(D) the development of culturally relevant educational materials on suicide; and

(E) data collection and reporting;


(2) to encourage Indian tribes, tribal organizations, and other mental health care providers serving residents of Indian country to obtain the services of predoctoral psychology and psychiatry interns; and

(3) to enhance the provision of mental health care services to Indian youth through existing grant programs of the Substance Abuse and Mental Health Services Administration.


(Pub. L. 94–437, title VII, § 721, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 721 of Pub. L. 94–437 is based on section 181 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1667a. Definitions
In this part:(1) AdministrationThe term “Administration” means the Substance Abuse and Mental Health Services Administration.


(2) Demonstration projectThe term “demonstration project” means the Indian youth telemental health demonstration project authorized under section 1667b(a) of this title.


(3) Telemental healthThe term “telemental health” means the use of electronic information and telecommunications technologies to support long-distance mental health care, patient and professional-related education, public health, and health administration.


(Pub. L. 94–437, title VII, § 722, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 722 of Pub. L. 94–437 is based on section 181 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1667b. Indian youth telemental health demonstration project(a) Authorization(1) In generalThe Secretary, acting through the Service, is authorized to carry out a demonstration project to award grants for the provision of telemental health services to Indian youth who—(A) have expressed suicidal ideas;

(B) have attempted suicide; or

(C) have behavioral health conditions that increase or could increase the risk of suicide.


(2) Eligibility for grantsGrants under paragraph (1) shall be awarded to Indian tribes and tribal organizations that operate 1 or more facilities—(A) located in an area with documented disproportionately high rates of suicide;

(B) reporting active clinical telehealth capabilities; or

(C) offering school-based telemental health services to Indian youth.


(3) Grant periodThe Secretary shall award grants under this section for a period of up to 4 years.


(4) Maximum number of grantsNot more than 5 grants shall be provided under paragraph (1), with priority consideration given to Indian tribes and tribal organizations that—(A) serve a particular community or geographic area in which there is a demonstrated need to address Indian youth suicide;

(B) enter into collaborative partnerships with Service or other tribal health programs or facilities to provide services under this demonstration project;

(C) serve an isolated community or geographic area that has limited or no access to behavioral health services; or

(D) operate a detention facility at which Indian youth are detained.


(5) Consultation with AdministrationIn developing and carrying out the demonstration project under this subsection, the Secretary shall consult with the Administration as the Federal agency focused on mental health issues, including suicide.



(b) Use of funds(1) In generalAn Indian tribe or tribal organization shall use a grant received under subsection (a) for the following purposes:(A) To provide telemental health services to Indian youth, including the provision of—(i) psychotherapy;

(ii) psychiatric assessments and diagnostic interviews, therapies for mental health conditions predisposing to suicide, and treatment; and

(iii) alcohol and substance abuse treatment.


(B) To provide clinician-interactive medical advice, guidance and training, assistance in diagnosis and interpretation, crisis counseling and intervention, and related assistance to Service or tribal clinicians and health services providers working with youth being served under the demonstration project.

(C) To assist, educate, and train community leaders, health education professionals and paraprofessionals, tribal outreach workers, and family members who work with the youth receiving telemental health services under the demonstration project, including with identification of suicidal tendencies, crisis intervention and suicide prevention, emergency skill development, and building and expanding networks among those individuals and with State and local health services providers.

(D) To develop and distribute culturally appropriate community educational materials regarding—(i) suicide prevention;

(ii) suicide education;

(iii) suicide screening;

(iv) suicide intervention; and

(v) ways to mobilize communities with respect to the identification of risk factors for suicide.


(E) To conduct data collection and reporting relating to Indian youth suicide prevention efforts.


(2) Traditional health care practicesIn carrying out the purposes described in paragraph (1), an Indian tribe or tribal organization may use and promote the traditional health care practices of the Indian tribes of the youth to be served.



(c) Applications(1) In generalSubject to paragraph (2), to be eligible to receive a grant under subsection (a), an Indian tribe or tribal organization shall prepare and submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require, including—(A) a description of the project that the Indian tribe or tribal organization will carry out using the funds provided under the grant;

(B) a description of the manner in which the project funded under the grant would—(i) meet the telemental health care needs of the Indian youth population to be served by the project; or

(ii) improve the access of the Indian youth population to be served to suicide prevention and treatment services;


(C) evidence of support for the project from the local community to be served by the project;

(D) a description of how the families and leadership of the communities or populations to be served by the project would be involved in the development and ongoing operations of the project;

(E) a plan to involve the tribal community of the youth who are provided services by the project in planning and evaluating the behavioral health care and suicide prevention efforts provided, in order to ensure the integration of community, clinical, environmental, and cultural components of the treatment; and

(F) a plan for sustaining the project after Federal assistance for the demonstration project has terminated.


(2) Efficiency of grant application processThe Secretary shall carry out such measures as the Secretary determines to be necessary to maximize the time and workload efficiency of the process by which Indian tribes and tribal organizations apply for grants under paragraph (1).



(d) CollaborationThe Secretary, acting through the Service, shall encourage Indian tribes and tribal organizations receiving grants under this section to collaborate to enable comparisons regarding best practices across projects.


(e) Annual reportEach grant recipient shall submit to the Secretary an annual report that—(1) describes the number of telemental health services provided; and

(2) includes any other information that the Secretary may require.


(f) Reports to Congress(1) Initial report(A) In generalNot later than 2 years after the date on which the first grant is awarded under this section, the Secretary shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources and the Committee on Energy and Commerce of the House of Representatives a report that—(i) describes each project funded by a grant under this section during the preceding 2-year period, including a description of the level of success achieved by the project; and

(ii) evaluates whether the demonstration project should be continued during the period beginning on the date of termination of funding for the demonstration project under subsection (g) and ending on the date on which the final report is submitted under paragraph (2).


(B) Continuation of demonstration projectOn a determination by the Secretary under clause (ii) of subparagraph (A) that the demonstration project should be continued, the Secretary may carry out the demonstration project during the period described in that clause using such sums otherwise made available to the Secretary as the Secretary determines to be appropriate.



(2) Final reportNot later than 270 days after the date of termination of funding for the demonstration project under subsection (g), the Secretary shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources and the Committee on Energy and Commerce of the House of Representatives a final report that—(A) describes the results of the projects funded by grants awarded under this section, including any data available that indicate the number of attempted suicides;

(B) evaluates the impact of the telemental health services funded by the grants in reducing the number of completed suicides among Indian youth;

(C) evaluates whether the demonstration project should be—(i) expanded to provide more than 5 grants; and

(ii) designated as a permanent program; and


(D) evaluates the benefits of expanding the demonstration project to include urban Indian organizations.



(g) Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,500,000 for each of fiscal years 2010 through 2013.


(Pub. L. 94–437, title VII, § 723, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 723 of Pub. L. 94–437 is based on section 181 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1667c. Substance abuse and mental health services Administration grants(a) Grant applications(1) Efficiency of grant application processThe Secretary, acting through the Administration, shall carry out such measures as the Secretary determines to be necessary to maximize the time and workload efficiency of the process by which Indian tribes and tribal organizations apply for grants under any program administered by the Administration, including by providing methods other than electronic methods of submitting applications for those grants, if necessary.


(2) Priority for certain grants(A) In generalTo fulfill the trust responsibility of the United States to Indian tribes, in awarding relevant grants pursuant to a program described in subparagraph (B), the Secretary shall take into consideration the needs of Indian tribes or tribal organizations, as applicable, that serve populations with documented high suicide rates, regardless of whether those Indian tribes or tribal organizations possess adequate personnel or infrastructure to fulfill all applicable requirements of the relevant program.


(B) Description of grant programsA grant program referred to in subparagraph (A) is a grant program—(i) administered by the Administration to fund activities relating to mental health, suicide prevention, or suicide-related risk factors; and

(ii) under which an Indian tribe or tribal organization is an eligible recipient.



(3) Clarification regarding Indian tribes and tribal organizationsNotwithstanding any other provision of law, in applying for a grant under any program administered by the Administration, no Indian tribe or tribal organization shall be required to apply through a State or State agency.


(4) Requirements for affected States(A) DefinitionsIn this paragraph:(i) Affected StateThe term “affected State” means a State—(I) the boundaries of which include 1 or more Indian tribes; and

(II) the application for a grant under any program administered by the Administration of which includes statewide data.


(ii) Indian populationThe term “Indian population” means the total number of residents of an affected State who are Indian.



(B) RequirementsAs a condition of receipt of a grant under any program administered by the Administration, each affected State shall—(i) describe in the grant application—(I) the Indian population of the affected State; and

(II) the contribution of that Indian population to the statewide data used by the affected State in the application; and


(ii) demonstrate to the satisfaction of the Secretary that—(I) of the total amount of the grant, the affected State will allocate for use for the Indian population of the affected State an amount equal to the proportion that—(aa) the Indian population of the affected State; bears to

(bb) the total population of the affected State; and


(II) the affected State will take reasonable efforts to collaborate with each Indian tribe located within the affected State to carry out youth suicide prevention and treatment measures for members of the Indian tribe.



(C) ReportNot later than 1 year after the date of receipt of a grant described in subparagraph (B), an affected State shall submit to the Secretary a report describing the measures carried out by the affected State to ensure compliance with the requirements of subparagraph (B)(ii).




(b) No non-Federal share requirementNotwithstanding any other provision of law, no Indian tribe or tribal organization shall be required to provide a non-Federal share of the cost of any project or activity carried out using a grant provided under any program administered by the Administration.


(c) Outreach for rural and isolated Indian tribesDue to the rural, isolated nature of most Indian reservations and communities (especially those reservations and communities in the Great Plains region), the Secretary shall conduct outreach activities, with a particular emphasis on the provision of telemental health services, to achieve the purposes of this part with respect to Indian tribes located in rural, isolated areas.


(d) Provision of other assistance(1) In generalThe Secretary, acting through the Administration, shall carry out such measures (including monitoring and the provision of required assistance) as the Secretary determines to be necessary to ensure the provision of adequate suicide prevention and mental health services to Indian tribes described in paragraph (2), regardless of whether those Indian tribes possess adequate personnel or infrastructure—(A) to submit an application for a grant under any program administered by the Administration, including due to problems relating to access to the Internet or other electronic means that may have resulted in previous obstacles to submission of a grant application; or

(B) to fulfill all applicable requirements of the relevant program.


(2) Description of Indian tribesAn Indian tribe referred to in paragraph (1) is an Indian tribe—(A) the members of which experience—(i) a high rate of youth suicide;

(ii) low socioeconomic status; and

(iii) extreme health disparity;


(B) that is located in a remote and isolated area; and

(C) that lacks technology and communication infrastructure.


(3) Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as the Secretary determines to be necessary to carry out this subsection.



(e) Early intervention and assessment services(1) Definition of affected entityIn this subsection, the term “affected entity” means any entity—(A) that receives a grant for suicide intervention, prevention, or treatment under a program administered by the Administration; and

(B) the population to be served by which includes Indian youth.


(2) RequirementThe Secretary, acting through the Administration, shall ensure that each affected entity carrying out a youth suicide early intervention and prevention strategy described in section 290bb–36(c)(1) of title 42, or any other youth suicide-related early intervention and assessment activity, provides training or education to individuals who interact frequently with the Indian youth to be served by the affected entity (including parents, teachers, coaches, and mentors) on identifying warning signs of Indian youth who are at risk of committing suicide.



(Pub. L. 94–437, title VII, § 724, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 724 of Pub. L. 94–437 is based on section 181 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1667d. Use of predoctoral psychology and psychiatry interns
The Secretary shall carry out such activities as the Secretary determines to be necessary to encourage Indian tribes, tribal organizations, and other mental health care providers to obtain the services of predoctoral psychology and psychiatry interns—(1) to increase the quantity of patients served by the Indian tribes, tribal organizations, and other mental health care providers; and

(2) for purposes of recruitment and retention.

(Pub. L. 94–437, title VII, § 725, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 725 of Pub. L. 94–437 is based on section 181 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1667e. Indian youth life skills development demonstration program(a) PurposeThe purpose of this section is to authorize the Secretary, acting through the Administration, to carry out a demonstration program to test the effectiveness of a culturally compatible, school-based, life skills curriculum for the prevention of Indian and Alaska Native adolescent suicide, including through—(1) the establishment of tribal partnerships to develop and implement such a curriculum, in cooperation with—(A) behavioral health professionals, with a priority for tribal partnerships cooperating with mental health professionals employed by the Service;

(B) tribal or local school agencies; and

(C) parent and community groups;


(2) the provision by the Administration or the Service of—(A) technical expertise; and

(B) clinicians, analysts, and educators, as appropriate;


(3) training for teachers, school administrators, and community members to implement the curriculum;

(4) the establishment of advisory councils composed of parents, educators, community members, trained peers, and others to provide advice regarding the curriculum and other components of the demonstration program;

(5) the development of culturally appropriate support measures to supplement the effectiveness of the curriculum; and

(6) projects modeled after evidence-based projects, such as programs evaluated and published in relevant literature.


(b) Demonstration grant program(1) DefinitionsIn this subsection:(A) CurriculumThe term “curriculum” means the culturally compatible, school-based, life skills curriculum for the prevention of Indian and Alaska Native adolescent suicide identified by the Secretary under paragraph (2)(A).


(B) Eligible entityThe term “eligible entity” means—(i) an Indian tribe;

(ii) a tribal organization;

(iii) any other tribally authorized entity; and

(iv) any partnership composed of 2 or more entities described in clause (i), (ii), or (iii).



(2) EstablishmentThe Secretary, acting through the Administration, may establish and carry out a demonstration program under which the Secretary shall—(A) identify a culturally compatible, school-based, life skills curriculum for the prevention of Indian and Alaska Native adolescent suicide;

(B) identify the Indian tribes that are at greatest risk for adolescent suicide;

(C) invite those Indian tribes to participate in the demonstration program by—(i) responding to a comprehensive program requirement request of the Secretary; or

(ii) submitting, through an eligible entity, an application in accordance with paragraph (4); and


(D) provide grants to the Indian tribes identified under subparagraph (B) and eligible entities to implement the curriculum with respect to Indian and Alaska Native youths who—(i) are between the ages of 10 and 19; and

(ii) attend school in a region that is at risk of high youth suicide rates, as determined by the Administration.



(3) Requirements(A) TermThe term of a grant provided under the demonstration program under this section shall be not less than 4 years.


(B) Maximum numberThe Secretary may provide not more than 5 grants under the demonstration program under this section.


(C) AmountThe grants provided under this section shall be of equal amounts.


(D) Certain schoolsIn selecting eligible entities to receive grants under this section, the Secretary shall ensure that not less than 1 demonstration program shall be carried out at each of—(i) a school operated by the Bureau of Indian Education;

(ii) a Tribal 11 So in original. Probably should not be capitalized. school; and

(iii) a school receiving payments under section 7702 or 7703 of title 20.



(4) ApplicationsTo be eligible to receive a grant under the demonstration program, an eligible entity shall submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require, including—(A) an assurance that, in implementing the curriculum, the eligible entity will collaborate with 1 or more local educational agencies, including elementary schools, middle schools, and high schools;

(B) an assurance that the eligible entity will collaborate, for the purpose of curriculum development, implementation, and training and technical assistance, with 1 or more—(i) nonprofit entities with demonstrated expertise regarding the development of culturally sensitive, school-based, youth suicide prevention and intervention programs; or

(ii) institutions of higher education with demonstrated interest and knowledge regarding culturally sensitive, school-based, life skills youth suicide prevention and intervention programs;


(C) an assurance that the curriculum will be carried out in an academic setting in conjunction with at least 1 classroom teacher not less frequently than twice each school week for the duration of the academic year;

(D) a description of the methods by which curriculum participants will be—(i) screened for mental health at-risk indicators; and

(ii) if needed and on a case-by-case basis, referred to a mental health clinician for further assessment and treatment and with crisis response capability; and


(E) an assurance that supportive services will be provided to curriculum participants identified as high-risk participants, including referral, counseling, and follow-up services for—(i) drug or alcohol abuse;

(ii) sexual or domestic abuse; and

(iii) depression and other relevant mental health concerns.



(5) Use of fundsAn Indian tribe identified under paragraph (2)(B) or an eligible entity may use a grant provided under this subsection—(A) to develop and implement the curriculum in a school-based setting;

(B) to establish an advisory council—(i) to advise the Indian tribe or eligible entity regarding curriculum development; and

(ii) to provide support services identified as necessary by the community being served by the Indian tribe or eligible entity;


(C) to appoint and train a school- and community-based cultural resource liaison, who will act as an intermediary among the Indian tribe or eligible entity, the applicable school administrators, and the advisory council established by the Indian tribe or eligible entity;

(D) to establish an on-site, school-based, MA- or PhD-level mental health practitioner (employed by the Service, if practicable) to work with tribal educators and other personnel;

(E) to provide for the training of peer counselors to assist in carrying out the curriculum;

(F) to procure technical and training support from nonprofit or State entities or institutions of higher education identified by the community being served by the Indian tribe or eligible entity as the best suited to develop and implement the curriculum;

(G) to train teachers and school administrators to effectively carry out the curriculum;

(H) to establish an effective referral procedure and network;

(I) to identify and develop culturally compatible curriculum support measures;

(J) to obtain educational materials and other resources from the Administration or other appropriate entities to ensure the success of the demonstration program; and

(K) to evaluate the effectiveness of the curriculum in preventing Indian and Alaska Native adolescent suicide.



(c) EvaluationsUsing such amounts made available pursuant to subsection (e) as the Secretary determines to be appropriate, the Secretary shall conduct, directly or through a grant, contract, or cooperative agreement with an entity that has experience regarding the development and operation of successful culturally compatible, school-based, life skills suicide prevention and intervention programs or evaluations, an annual evaluation of the demonstration program under this section, including an evaluation of—(1) the effectiveness of the curriculum in preventing Indian and Alaska Native adolescent suicide;

(2) areas for program improvement; and

(3) additional development of the goals and objectives of the demonstration program.


(d) Report to Congress(1) In generalSubject to paragraph (2), not later than 180 days after the date of termination of the demonstration program, the Secretary shall submit to the Committee on Indian Affairs and the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Natural Resources and the Committee on Education and Labor of the House of Representatives a final report that—(A) describes the results of the program of each Indian tribe or eligible entity under this section;

(B) evaluates the effectiveness of the curriculum in preventing Indian and Alaska Native adolescent suicide;

(C) makes recommendations regarding—(i) the expansion of the demonstration program under this section to additional eligible entities;

(ii) designating the demonstration program as a permanent program; and

(iii) identifying and distributing the curriculum through the Suicide Prevention Resource Center of the Administration; and


(D) incorporates any public comments received under paragraph (2).


(2) Public commentThe Secretary shall provide a notice of the report under paragraph (1) and an opportunity for public comment on the report for a period of not less than 90 days before submitting the report to Congress.



(e) Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for each of fiscal years 2010 through 2014.


(Pub. L. 94–437, title VII, § 726, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935; amended Pub. L. 114–95, title IX, § 9215(qq), Dec. 10, 2015, 129 Stat. 2181.)

Editorial Notes
Codification
Section 726 of Pub. L. 94–437 is based on section 181 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2015—Subsec. (b)(3)(D)(iii). Pub. L. 114–95 made technical amendment to reference in original act which appears in text as reference to section 7702 or 7703 of title 20.

Statutory Notes and Related Subsidiaries
Effective Date of 2015 AmendmentAmendment by Pub. L. 114–95 effective Dec. 10, 2015, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 114–95, set out as a note under section 6301 of Title 20, Education.





SUBCHAPTER VI—MISCELLANEOUS

Editorial Notes
Codification
This subchapter was in the original title VIII, formerly VII, of Pub. L. 94–437, as renumbered by Pub. L. 102–573. Titles IV, V, VI, and VII of Pub. L. 94–437 are classified to subchapters III–A, IV, V, and V–A of this chapter, respectively.


§ 1671. Reports
The President shall, at the time the budget is submitted under section 1105 of title 31, for each fiscal year transmit to the Congress a report containing—(1) a report on the progress made in meeting the objectives of this chapter, including a review of programs established or assisted pursuant to this chapter and an assessment and recommendations of additional programs or additional assistance necessary to, at a minimum, provide health services to Indians, and ensure a health status for Indians, which are at a parity with the health services available to and the health status of, the general population;

(2) a report on whether, and to what extent, new national health care programs, benefits, initiatives, or financing systems have had an impact on the purposes of this chapter and any steps that the Secretary may have taken to consult with Indian tribes to address such impact;

(3) a report on the use of health services by Indians—(A) on a national and area or other relevant geographical basis;

(B) by gender and age;

(C) by source of payment and type of service; and

(D) comparing such rates of use with rates of use among comparable non-Indian populations.11 So in original. The period probably should be a semicolon.


(4) a separate statement which specifies the amount of funds requested to carry out the provisions of section 1621 of this title;

(5) a separate statement of the total amount obligated or expended in the most recently completed fiscal year to achieve each of the objectives described in section 1680d of this title, relating to infant and maternal mortality and fetal alcohol syndrome;

(6) the reports required by sections 1602(d),22 See References in Text note below. 1616a(n), 1621b(b), 1621h(j), 1631(c), 1632(g), 1634(a)(3), 1643, 1665g(e),2 and 1680g(a), and 1680l(f) 2 of this title;

(7) for fiscal year 1995, the report required by sections 1665a(c)(3) 2 and 1665l(b) 2 of this title;

(8) for fiscal year 1997, the interim report required by section 1637(h)(1) 2 of this title; and

(9) for fiscal year 1999, the reports required by sections 1637(h)(2),2 1660b(b),2 1665j(f),2 and 1680k(g) 2 of this title.

(Pub. L. 94–437, title VIII, § 801, formerly title VII, § 701, Sept. 30, 1976, 90 Stat. 1413; renumbered title VIII, § 801, and amended Pub. L. 102–573, title VII, § 701(a), (b), title VIII, § 801, Oct. 29, 1992, 106 Stat. 4572, 4584.)

Editorial Notes

References in TextSection 1602 of this title, referred to in par. (6), was amended generally by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935, and, as so amended, no longer contains a subsec. (d).
Section 1665g of this title, referred to in par. (6), was omitted and a new section 1665g was enacted in the general amendment of subchapter V–A by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935. Subsec. (e) of the new section 1665g does not relate to reporting requirements.
Section 1680l of this title, referred to in par. (6), was amended generally by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935, and, as so amended, no longer contains a subsec. (f).
Section 1665a of this title, referred to in par. (7), was omitted and a new section 1665a was enacted in the general amendment of subchapter V–A by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935. Subsec. (c)(3) of the new section 1665a does not relate to reporting requirements.
Section 1665l of this title, referred to in par. (7), was omitted and a new section 1665l was enacted in the general amendment of subchapter V–A by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935. The new section 1665l does not contain provisions relating to reporting requirements.
Section 1637 of this title, referred to in pars. (8) and (9), was amended generally by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935, and, as so amended, no longer contains a subsec. (h).
Section 1660b of this title, referred to in par. (9), was amended generally by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935, and, as so amended, no longer contains a subsec. (b).
Section 1665j of this title, referred to in par. (9), was omitted and a new section 1665j was enacted in the general amendment of subchapter V–A by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935. The new section 1665j does not contain a subsec. (f).
Section 1680k of this title, referred to in par. (9), was repealed by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.

Amendments1992—Pub. L. 102–573, § 801, amended section generally. Prior to amendment, section read as follows: “The Secretary shall report annually to the President and the Congress on progress made in effecting the purposes of this chapter. Within three months after the end of fiscal year 1979, the Secretary shall review expenditures and progress made under this chapter and make recommendations to the Congress concerning any additional authorizations for fiscal years 1981 through 1984 for programs authorized under this chapter which he deems appropriate. In the event the Congress enacts legislation authorizing appropriations for programs under this chapter for fiscal years 1981 through 1984, within three months after the end of fiscal year 1983, the Secretary shall review programs established or assisted pursuant to this chapter and shall submit to the Congress his assessment and recommendations of additional programs or additional assistance necessary to, at a minimum, provide health services to Indians, and insure a health status for Indians, which are at a parity with the health services available to, and the health status, of the general population.”

Statutory Notes and Related Subsidiaries
Commission on Indian and Native Alaskan Health CarePub. L. 106–310, div. B, title XXXIII, § 3307, Oct. 17, 2000, 114 Stat. 1216, provided that:
“(a) In General.—There is established a commission to be known as the Commission on Indian and Native Alaskan Health Care that shall examine the health concerns of Indians and Native Alaskans who reside on reservations and tribal lands (hereafter in this section referred to as the ‘Commission’).

“(b) Membership.—“(1) In general.—The Commission established under subsection (a) shall consist of—“(A) the Secretary;

“(B) 15 members who are experts in the health care field and issues that the Commission is established to examine; and

“(C) the Director of the Indian Health Service and the Commissioner of Indian Affairs, who shall be nonvoting members.


“(2) Appointing authority.—Of the 15 members of the Commission described in paragraph (1)(B)—“(A) two shall be appointed by the Speaker of the House of Representatives;

“(B) two shall be appointed by the Minority Leader of the House of Representatives;

“(C) two shall be appointed by the Majority Leader of the Senate;

“(D) two shall be appointed by the Minority Leader of the Senate; and

“(E) seven shall be appointed by the Secretary.


“(3) Limitation.—Not fewer than 10 of the members appointed to the Commission shall be Indians or Native Alaskans.

“(4) Chairperson.—The Secretary shall serve as the Chairperson of the Commission.

“(5) Experts.—The Commission may seek the expertise of any expert in the health care field to carry out its duties.


“(c) Period of Appointment.—Members shall be appointed for the life of the Commission. Any vacancy in the Commission shall not affect its powers, but shall be filed [sic] in the same manner as the original appointment.

“(d) Duties of the Commission.—The Commission shall—“(1) study the health concerns of Indians and Native Alaskans; and

“(2) prepare the reports described in subsection (i).


“(e) Powers of the Commission.—“(1) Hearings.—The Commission may hold such hearings, including hearings on reservations, sit and act at such times and places, take such testimony, and receive such information as the Commission considers advisable to carry out the purpose for which the Commission was established.

“(2) Information from federal agencies.—The Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out the purpose for which the Commission was established. Upon request of the Chairperson of the Commission, the head of such department or agency shall furnish such information to the Commission.


“(f) Compensation of Members.—“(1) In general.—Except as provided in subparagraph (B), each member of the Commission may be compensated at a rate not to exceed the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time), during which that member is engaged in the actual performance of the duties of the Commission.

“(2) Limitation.—Members of the Commission who are officers or employees of the United States shall receive no additional pay on account of their service on the Commission.


“(g) Travel Expenses of Members.—The members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under section 5703 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.

“(h) Commission Personnel Matters.—“(1) In general.—The Secretary, in accordance with rules established by the Commission, may select and appoint a staff director and other personnel necessary to enable the Commission to carry out its duties.

“(2) Compensation of personnel.—The Secretary, in accordance with rules established by the Commission, may set the amount of compensation to be paid to the staff director and any other personnel that serve the Commission.

“(3) Detail of government employees.—Any Federal Government employee may be detailed to the Commission without reimbursement, and the detail shall be without interruption or loss of civil service status or privilege.

“(4) Consultant services.—The Chairperson of the Commission is authorized to procure the temporary and intermittent services of experts and consultants in accordance with section 3109 of title 5, United States Code, at rates not to exceed the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of such title.


“(i) Report.—“(1) In general.—Not later than 3 years after the date of the enactment of the Youth Drug and Mental Health Services Act [Oct. 17, 2000], the Secretary shall prepare and submit, to the Committee on Health, Education, Labor, and Pensions of the Senate, a report that shall—“(A) detail the health problems faced by Indians and Native Alaskans who reside on reservations;

“(B) examine and explain the causes of such problems;

“(C) describe the health care services available to Indians and Native Alaskans who reside on reservations and the adequacy of such services;

“(D) identify the reasons for the provision of inadequate health care services for Indians and Native Alaskans who reside on reservations, including the availability of resources;

“(E) develop measures for tracking the health status of Indians and Native Americans who reside on reservations; and

“(F) make recommendations for improvements in the health care services provided for Indians and Native Alaskans who reside on reservations, including recommendations for legislative change.


“(2) Exception.—In addition to the report required under paragraph (1), not later than 2 years after the date of the enactment of the Youth Drug and Mental Health Services Act [Oct. 17, 2000], the Secretary shall prepare and submit, to the Committee on Health, Education, Labor, and Pensions of the Senate, a report that describes any alcohol and drug abuse among Indians and Native Alaskans who reside on reservations.


“(j) Permanent Commission.—Section 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.

“(k) Authorization of Appropriations.—There is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2001, and such sums as may be necessary for fiscal years 2002 and 2003.”




References to Sections 701 to 720 of Public Law 94–437Pub. L. 102–573, title VII, § 701(d), Oct. 29, 1992, 106 Stat. 4572, provided that: “Any reference in a provision of law other than the Indian Health Care Improvement Act [25 U.S.C. 1601 et seq.] to sections redesignated by subsection (b) [renumbering sections 701 to 720 of Pub. L. 94–437 as sections 801 to 820 of Pub. L. 94–437, which are classified to sections 1671 to 1680j of this title] shall be deemed to refer to the section as so redesignated.”




§ 1672. Regulations
Prior to any revision of or amendment to rules or regulations promulgated pursuant to this chapter, the Secretary shall consult with Indian tribes and appropriate national or regional Indian organizations and shall publish any proposed revision or amendment in the Federal Register not less than sixty days prior to the effective date of such revision or amendment in order to provide adequate notice to, and receive comments from, other interested parties.
(Pub. L. 94–437, title VIII, § 802, formerly title VII, § 702, Sept. 30, 1976, 90 Stat. 1413; renumbered title VIII, § 802, and amended Pub. L. 102–573, title VII, § 701(a), (b), title VIII, § 802, Oct. 29, 1992, 106 Stat. 4572, 4585.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Amendments1992—Pub. L. 102–573, § 802, amended section generally, substituting present provisions for former provisions relating in subsec. (a) to consideration, formulation, proposal, and promulgation of regulations and in subsec. (b) to revision and amendment of regulations.



§ 1673. Repealed. Pub. L. 102–573, title IX, § 901(4), Oct. 29, 1992, 106 Stat. 4591

Section, Pub. L. 94–437, title VIII, § 803, formerly title VII, § 703, Sept. 30, 1976, 90 Stat. 1413; renumbered title VIII, § 803, Pub. L. 102–573, title VII, § 701(a), (b), Oct. 29, 1992, 106 Stat. 4572, related to submission by Secretary to Congress of plan to implement provisions of this chapter.



§ 1674. Leases with Indian tribes(a) Notwithstanding any other provision of law, the Secretary is authorized, in carrying out the purposes of this chapter, to enter into leases with Indian tribes for periods not in excess of twenty years. Property leased by the Secretary from an Indian tribe may be reconstructed or renovated by the Secretary pursuant to an agreement with such Indian tribe.

(b) The Secretary may enter into leases, contracts, and other legal agreements with Indian tribes or tribal organizations which hold—(1) title to;

(2) a leasehold interest in; or

(3) a beneficial interest in (where title is held by the United States in trust for the benefit of a tribe);

facilities used for the administration and delivery of health services by the Service or by programs operated by Indian tribes or tribal organizations to compensate such Indian tribes or tribal organizations for costs associated with the use of such facilities for such purposes. Such costs include rent, depreciation based on the useful life of the building, principal and interest paid or accrued, operation and maintenance expenses, and other expenses determined by regulation to be allowable.

(Pub. L. 94–437, title VIII, § 804, formerly title VII, § 704, Sept. 30, 1976, 90 Stat. 1414; Pub. L. 96–537, § 8(a), Dec. 17, 1980, 94 Stat. 3179; Pub. L. 100–713, title VII, § 701, Nov. 23, 1988, 102 Stat. 4826; renumbered title VIII, § 804, Pub. L. 102–573, title VII, § 701(a), (b), Oct. 29, 1992, 106 Stat. 4572.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Amendments1988—Pub. L. 100–713 designated existing provisions as subsec. (a) and added subsec. (b).
1980—Pub. L. 96–537 inserted provision that property leased by the Secretary from an Indian tribe may be reconstructed or renovated by the Secretary pursuant to an agreement with such Indian tribe.



§ 1675. Confidentiality of medical quality assurance records; qualified immunity for participants(a) DefinitionsIn this section:(1) Health care providerThe term “health care provider” means any health care professional, including community health aides and practitioners certified under section 1616l of this title, who is—(A) granted clinical practice privileges or employed to provide health care services at—(i) an Indian health program; or

(ii) a health program of an urban Indian organization; and


(B) licensed or certified to perform health care services by a governmental board or agency or professional health care society or organization.


(2) Medical quality assurance programThe term “medical quality assurance program” means any activity carried out before, on, or after March 23, 2010, by or for any Indian health program or urban Indian organization to assess the quality of medical care, including activities conducted by or on behalf of individuals, Indian health program or urban Indian organization medical or dental treatment review committees, or other review bodies responsible for quality assurance, credentials, infection control, patient safety, patient care assessment (including treatment procedures, blood, drugs, and therapeutics), medical records, health resources management review, and identification and prevention of medical or dental incidents and risks.


(3) Medical quality assurance recordThe term “medical quality assurance record” means the proceedings, records, minutes, and reports that—(A) emanate from quality assurance program activities described in paragraph (2); and

(B) are produced or compiled by or for an Indian health program or urban Indian organization as part of a medical quality assurance program.



(b) Confidentiality of recordsMedical quality assurance records created by or for any Indian health program or a health program of an urban Indian organization as part of a medical quality assurance program are confidential and privileged. Such records may not be disclosed to any person or entity, except as provided in subsection (d).


(c) Prohibition on disclosure and testimony(1) In generalNo part of any medical quality assurance record described in subsection (b) may be subject to discovery or admitted into evidence in any judicial or administrative proceeding, except as provided in subsection (d).


(2) TestimonyAn individual who reviews or creates medical quality assurance records for any Indian health program or urban Indian organization who participates in any proceeding that reviews or creates such records may not be permitted or required to testify in any judicial or administrative proceeding with respect to such records or with respect to any finding, recommendation, evaluation, opinion, or action taken by such person or body in connection with such records except as provided in this section.



(d) Authorized disclosure and testimony(1) In generalSubject to paragraph (2), a medical quality assurance record described in subsection (b) may be disclosed, and an individual referred to in subsection (c) may give testimony in connection with such a record, only as follows:(A) To a Federal agency or private organization, if such medical quality assurance record or testimony is needed by such agency or organization to perform licensing or accreditation functions related to any Indian health program or to a health program of an urban Indian organization to perform monitoring, required by law, of such program or organization.

(B) To an administrative or judicial proceeding commenced by a present or former Indian health program or urban Indian organization provider concerning the termination, suspension, or limitation of clinical privileges of such health care provider.

(C) To a governmental board or agency or to a professional health care society or organization, if such medical quality assurance record or testimony is needed by such board, agency, society, or organization to perform licensing, credentialing, or the monitoring of professional standards with respect to any health care provider who is or was an employee of any Indian health program or urban Indian organization.

(D) To a hospital, medical center, or other institution that provides health care services, if such medical quality assurance record or testimony is needed by such institution to assess the professional qualifications of any health care provider who is or was an employee of any Indian health program or urban Indian organization and who has applied for or been granted authority or employment to provide health care services in or on behalf of such program or organization.

(E) To an officer, employee, or contractor of the Indian health program or urban Indian organization that created the records or for which the records were created. If 11 So in original. Probably should be “were created, if”. that officer, employee, or contractor has a need for such record or testimony to perform official duties.

(F) To a criminal or civil law enforcement agency or instrumentality charged under applicable law with the protection of the public health or safety, if a qualified representative of such agency or instrumentality makes a written request that such record or testimony be provided for a purpose authorized by law.

(G) In an administrative or judicial proceeding commenced by a criminal or civil law enforcement agency or instrumentality referred to in subparagraph (F), but only with respect to the subject of such proceeding.


(2) Identity of participantsWith the exception of the subject of a quality assurance action, the identity of any person receiving health care services from any Indian health program or urban Indian organization or the identity of any other person associated with such program or organization for purposes of a medical quality assurance program that is disclosed in a medical quality assurance record described in subsection (b) shall be deleted from that record or document before any disclosure of such record is made outside such program or organization.



(e) Disclosure for certain purposes(1) In generalNothing in this section shall be construed as authorizing or requiring the withholding from any person or entity aggregate statistical information regarding the results of any Indian health program or urban Indian organization’s medical quality assurance programs.


(2) Withholding from CongressNothing in this section shall be construed as authority to withhold any medical quality assurance record from a committee of either House of Congress, any joint committee of Congress, or the Government Accountability Office if such record pertains to any matter within their respective jurisdictions.



(f) Prohibition on disclosure of record or testimonyAn individual or entity having possession of or access to a record or testimony described by this section may not disclose the contents of such record or testimony in any manner or for any purpose except as provided in this section.


(g) Exemption from Freedom of Information ActMedical quality assurance records described in subsection (b) may not be made available to any person under section 552 of title 5.


(h) Limitation on civil liabilityAn individual who participates in or provides information to a person or body that reviews or creates medical quality assurance records described in subsection (b) shall not be civilly liable for such participation or for providing such information if the participation or provision of information was in good faith based on prevailing professional standards at the time the medical quality assurance program activity took place.


(i) Application to information in certain other recordsNothing in this section shall be construed as limiting access to the information in a record created and maintained outside a medical quality assurance program, including a patient’s medical records, on the grounds that the information was presented during meetings of a review body that are part of a medical quality assurance program.


(j) RegulationsThe Secretary, acting through the Service, shall promulgate regulations pursuant to section 1672 of this title.


(k) Continued protectionDisclosure under subsection (d) does not permit redisclosure except to the extent such further disclosure is authorized under subsection (d) or is otherwise authorized to be disclosed under this section.


(l) InconsistenciesTo the extent that the protections under part C of title IX of the Public Health Service Act (42 U.S.C. 229b–21 et seq.) [42 U.S.C. 299b–21 et seq.] (as amended by the Patient Safety and Quality Improvement Act of 2005 (Public Law 109–41; 119 Stat. 424)) and this section are inconsistent, the provisions of whichever is more protective shall control.


(m) Relationship to other lawThis section shall continue in force and effect, except as otherwise specifically provided in any Federal law enacted after March 23, 2010.


(Pub. L. 94–437, title VIII, § 805, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Public Health Service Act, referred to in subsec. (l), is act July 1, 1944, ch. 373, 58 Stat. 682. Part C of title IX of the Act is classified generally to part C (§ 299b–21 et seq.) of subchapter VII of chapter 6A of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 201 of Title 42 and Tables.

Codification
Section 805 of Pub. L. 94–437 is based on section 191 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1675, Pub. L. 94–437, title VIII, § 805, formerly title VII, § 705, Sept. 30, 1976, 90 Stat. 1414; renumbered title VIII, § 805, Pub. L. 102–573, title VII, § 701(a), (b), Oct. 29, 1992, 106 Stat. 4572, provided that funds appropriated pursuant to this chapter were to remain available until expended, prior to repeal by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935. The repeal is based on section 101(b)(11) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1676. Limitation on use of funds appropriated to Indian Health Service(a) HHS appropriationsAny limitation on the use of funds contained in an Act providing appropriations for the Department of Health and Human Services for a period with respect to the performance of abortions shall apply for that period with respect to the performance of abortions using funds contained in an Act providing appropriations for the Indian Health Service.


(b) Limitations pursuant to other Federal lawAny limitation pursuant to other Federal laws on the use of Federal funds appropriated to the Service shall apply with respect to the performance or coverage of abortions.


(Pub. L. 94–437, title VIII, § 806, formerly title VII, § 706, as added Pub. L. 96–537, § 8(b), Dec. 17, 1980, 94 Stat. 3179; amended Pub. L. 100–713, title VII, § 718, Nov. 23, 1988, 102 Stat. 4837; renumbered title VIII, § 806, Pub. L. 102–573, title VII, § 701(a), (b), Oct. 29, 1992, 106 Stat. 4572; Pub. L. 111–148, title X, § 10221(b)(3), Mar. 23, 2010, 124 Stat. 936.)

Editorial Notes
Amendments2010—Pub. L. 111–148 designated existing provisions as subsec. (a), inserted heading, and added subsec. (b).
1988—Pub. L. 100–713 inserted section catchline and amended text generally. Prior to amendment, text read as follows: “Within one year from December 17, 1980, the Secretary shall submit to the Congress a resource allocation plan. Such plan shall explain the future allocation of services and funds among the service population of the Service and shall provide a schedule for reducing deficiencies in resources of tribes and nontribal specific entities.”



§ 1677. Nuclear resource development health hazards(a) StudyThe Secretary and the Service shall conduct, in conjunction with other appropriate Federal agencies and in consultation with concerned Indian tribes and organizations, a study of the health hazards to Indian miners and Indians on or near Indian reservations and in Indian communities as a result of nuclear resource development. Such study shall include—(1) an evaluation of the nature and extent of nuclear resource development related health problems currently exhibited among Indians and the causes of such health problems;

(2) an analysis of the potential effect of ongoing and future nuclear resource development on or near Indian reservations and communities;

(3) an evaluation of the types and nature of activities, practices, and conditions causing or affecting such health problems, including uranium mining and milling, uranium mine tailing deposits, nuclear powerplant operation and construction, and nuclear waste disposal;

(4) a summary of any findings and recommendations provided in Federal and State studies, reports, investigations, and inspections during the five years prior to December 17, 1980, that directly or indirectly relate to the activities, practices, and conditions affecting the health or safety of such Indians; and

(5) the efforts that have been made by Federal and State agencies and mining and milling companies to effectively carry out an education program for such Indians regarding the health and safety hazards of such nuclear resource development.


(b) Health care plan; developmentUpon completion of such study the Secretary and the Service shall take into account the results of such study and develop a health care plan to address the health problems studied under subsection (a). The plan shall include—(1) methods for diagnosing and treating Indians currently exhibiting such health problems;

(2) preventive care for Indians who may be exposed to such health hazards, including the monitoring of the health of individuals who have or may have been exposed to excessive amounts of radiation, or affected by other nuclear development activities that have had or could have a serious impact upon the health of such individuals; and

(3) a program of education for Indians who, by reason of their work or geographic proximity to such nuclear development activities, may experience health problems.


(c) Reports to CongressThe Secretary and the Service shall submit to Congress the study prepared under subsection (a) no later than the date eighteen months after December 17, 1980. The health care plan prepared under subsection (b) shall be submitted in a report no later than the date one year after the date that the study prepared under subsection (a) is submitted to Congress. Such report shall include recommended activities for the implementation of the plan, as well as an evaluation of any activities previously undertaken by the Service to address such health problems.


(d) Intergovernmental Task Force; establishment and functions(1) There is established an Intergovernmental Task Force to be composed of the following individuals (or their designees): the Secretary of Energy, the Administrator of the Environmental Protection Agency, the Director of the United States Bureau of Mines, the Assistant Secretary for Occupational Safety and Health, and the Secretary of the Interior.

(2) The Task Force shall identify existing and potential operations related to nuclear resource development that affect or may affect the health of Indians on or near an Indian reservation or in an Indian community and enter into activities to correct existing health hazards and insure that current and future health problems resulting from nuclear resource development activities are minimized or reduced.

(3) The Secretary shall be Chairman of the Task Force. The Task Force shall meet at least twice each year. Each member of the Task Force shall furnish necessary assistance to the Task Force.


(e) Medical careIn the case of any Indian who—(1) as a result of employment in or near a uranium mine or mill, suffers from a work related illness or condition;

(2) is eligible to receive diagnosis and treatment services from a Service facility; and

(3) by reason of such Indian’s employment, is entitled to medical care at the expense of such mine or mill operator;

the Service shall, at the request of such Indian, render appropriate medical care to such Indian for such illness or condition and may recover the costs of any medical care so rendered to which such Indian is entitled at the expense of such operator from such operator. Nothing in this subsection shall affect the rights of such Indian to recover damages other than such costs paid to the Service from the employer for such illness or condition.

(Pub. L. 94–437, title VIII, § 807, formerly title VII, § 707, as added Pub. L. 96–537, § 8(b), Dec. 17, 1980, 94 Stat. 3179; amended Pub. L. 102–285, § 10(b), May 18, 1992, 106 Stat. 172; renumbered title VIII, § 807, and amended Pub. L. 102–573, title VII, § 701(a), (b), title VIII, § 813(b), Oct. 29, 1992, 106 Stat. 4572, 4590.)

Editorial Notes
Amendments1992—Subsec. (f). Pub. L. 102–573, § 813(b), struck out subsec. (f) which authorized appropriation of $300,000 to carry out the study as provided in subsec. (a), such amount to be expended by the date eighteen months after Dec. 17, 1980.

Statutory Notes and Related Subsidiaries

Change of Name
“United States Bureau of Mines” substituted for “Bureau of Mines” in subsec. (d)(1) pursuant to section 10(b) of Pub. L. 102–285, set out as a note under section 1 of Title 30, Mineral Lands and Mining. For provisions relating to closure and transfer of functions of the United States Bureau of Mines, see note set out under section 1 of Title 30, Minerals and Mining.

Nuclear Resource Development Health Hazards; Study and ReportPub. L. 100–713, title VII, § 717, Nov. 23, 1988, 102 Stat. 4837, provided for a study to determine the number of active nuclear resource development sites on Indian lands in the United States and the health hazards that exist as a result of such sites and required a report to Congress describing the findings and conclusions of the study by no later than 2 years after Nov. 23, 1988.



§ 1678. Arizona as contract health service delivery area(a) In generalThe State of Arizona shall be designated as a contract health service delivery area by the Service for the purpose of providing contract health care services to members of Indian tribes in the State of Arizona.


(b) Maintenance of servicesThe Service shall not curtail any health care services provided to Indians residing on reservations in the State of Arizona if the curtailment is due to the provision of contract services in that State pursuant to the designation of the State as a contract health service delivery area by subsection (a).


(Pub. L. 94–437, title VIII, § 808, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 808 of Pub. L. 94–437 is based on section 192(1) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1678, Pub. L. 94–437, title VIII, § 808, formerly title VII, § 708, as added Pub. L. 96–537, § 8(b), Dec. 17, 1980, 94 Stat. 3181; amended Pub. L. 100–713, title VII, § 702, Nov. 23, 1988, 102 Stat. 4827; renumbered title VIII, § 808, and amended Pub. L. 102–573, title VII, § 701(a), (b), title VIII, § 803, Oct. 29, 1992, 106 Stat. 4572, 4585, temporarily designated Arizona as a contract health service delivery area, prior to repeal by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935. The repeal is based on section 192(1) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1678a. North Dakota and South Dakota as contract health service delivery area(a) In generalThe States of North Dakota and South Dakota shall be designated as a contract health service delivery area by the Service for the purpose of providing contract health care services to members of Indian tribes in the States of North Dakota and South Dakota.


(b) Maintenance of servicesThe Service shall not curtail any health care services provided to Indians residing on any reservation, or in any county that has a common boundary with any reservation, in the State of North Dakota or South Dakota if the curtailment is due to the provision of contract services in those States pursuant to the designation of the States as a contract health service delivery area by subsection (a).


(Pub. L. 94–437, title VIII, § 808A, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 808A of Pub. L. 94–437 is based on section 192(2) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1679. Eligibility of California Indians(a) In generalThe following California Indians shall be eligible for health services provided by the Service:(1) Any member of a federally recognized Indian tribe.

(2) Any descendant of an Indian who was residing in California on June 1, 1852, if such descendant—(A) is a member of the Indian community served by a local program of the Service; and

(B) is regarded as an Indian by the community in which such descendant lives.


(3) Any Indian who holds trust interests in public domain, national forest, or reservation allotments in California.

(4) Any Indian of California who is listed on the plans for distribution of the assets of rancherias and reservations located within the State of California under the Act of August 18, 1958 (72 Stat. 619), and any descendant of such an Indian.


(b) ClarificationNothing in this section may be construed as expanding the eligibility of California Indians for health services provided by the Service beyond the scope of eligibility for such health services that applied on May 1, 1986.


(Pub. L. 94–437, title VIII, § 809, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextAct of August 18, 1958, referred to in subsec. (a)(4), is Pub. L. 85–671, Aug. 18, 1958, 72 Stat. 619, which is not classified to the Code.

Codification
Section 809 of Pub. L. 94–437 is based on section 192(3) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Prior ProvisionsA prior section 1679, Pub. L. 94–437, title VIII, § 809, formerly title VII, § 709, as added Pub. L. 96–537, § 8(b), Dec. 17, 1980, 94 Stat. 3181; amended Pub. L. 100–713, title VII, § 703, Nov. 23, 1988, 102 Stat. 4827; renumbered title VIII, § 809, Pub. L. 102–573, title VII, § 701(a), (b), Oct. 29, 1992, 106 Stat. 4572, related to report to Congress containing sufficient data to determine eligibility of California Indians for health services provided by the Service and preliminary eligibility criteria, prior to repeal by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935. The repeal is based on section 192(3) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1680. California as a contract health service delivery area
The State of California, excluding the counties of Alameda, Contra Costa, Los Angeles, Marin, Orange, Sacramento, San Francisco, San Mateo, Santa Clara, Kern, Merced, Monterey, Napa, San Benito, San Joaquin, San Luis Obispo, Santa Cruz, Solano, Stanislaus, and Ventura shall be designated as a contract health service delivery area by the Service for the purpose of providing contract health services to Indians in such State.
(Pub. L. 94–437, title VIII, § 810, formerly title VII, § 710, as added Pub. L. 96–537, § 8(b), Dec. 17, 1980, 94 Stat. 3181; amended Pub. L. 100–713, title VII, § 704, Nov. 23, 1988, 102 Stat. 4828; renumbered title VIII, § 810, Pub. L. 102–573, title VII, § 701(a), (b), Oct. 29, 1992, 106 Stat. 4572.)

Editorial Notes
Amendments1988—Pub. L. 100–713 inserted section catchline and amended text generally, substituting provisions designating parts of California as a contract health service delivery area for former provisions which authorized a demonstration project for lifting personnel ceilings for the Indian Health Service.



§ 1680a. Contract health facilities
The Service shall provide funds for health care programs and facilities operated by tribes and tribal organizations under contracts with the Service entered into under the Indian Self-Determination Act [25 U.S.C. 5321 et seq.]—(1) for the maintenance and repair of clinics owned or leased by such tribes or tribal organizations,

(2) for employee training,

(3) for cost-of-living increases for employees, and

(4) for any other expenses relating to the provision of health services,

on the same basis as such funds are provided to programs and facilities operated directly by the Service.
(Pub. L. 94–437, title VIII, § 811, formerly title VII, § 711, as added Pub. L. 100–713, title VII, § 705, Nov. 23, 1988, 102 Stat. 4828; renumbered title VIII, § 811, Pub. L. 102–573, title VII, § 701(a), (b), Oct. 29, 1992, 106 Stat. 4572.)

Editorial Notes

References in TextThe Indian Self-Determination Act, referred to in text, is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.



§ 1680b. National Health Service Corps(a) No reduction in servicesThe Secretary shall not remove a member of the National Health Service Corps from an Indian health program or urban Indian organization or withdraw funding used to support such a member, unless the Secretary, acting through the Service, has ensured that the Indians receiving services from the member will experience no reduction in services.


(b) Treatment of Indian health programsAt the request of an Indian health program, the services of a member of the National Health Service Corps assigned to the Indian health program may be limited to the individuals who are eligible for services from that Indian health program.


(Pub. L. 94–437, title VIII, § 812, formerly title VII, § 712, as added Pub. L. 100–713, title VII, § 706, Nov. 23, 1988, 102 Stat. 4828; renumbered title VIII, § 812, Pub. L. 102–573, title VII, § 701(a), (b), Oct. 29, 1992, 106 Stat. 4572; amended Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Amendment by Pub. L. 111–148 is based on section 193 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 amended section generally, revising and restating former provisions as subsec. (a) and adding subsec. (b).



§ 1680c. Health services for ineligible persons(a) ChildrenAny individual who—(1) has not attained 19 years of age;

(2) is the natural or adopted child, stepchild, foster child, legal ward, or orphan of an eligible Indian; and

(3) is not otherwise eligible for health services provided by the Service,

shall be eligible for all health services provided by the Service on the same basis and subject to the same rules that apply to eligible Indians until such individual attains 19 years of age. The existing and potential health needs of all such individuals shall be taken into consideration by the Service in determining the need for, or the allocation of, the health resources of the Service. If such an individual has been determined to be legally incompetent prior to attaining 19 years of age, such individual shall remain eligible for such services until 1 year after the date of a determination of competency.

(b) SpousesAny spouse of an eligible Indian who is not an Indian, or who is of Indian descent but is not otherwise eligible for the health services provided by the Service, shall be eligible for such health services if all such spouses or spouses who are married to members of each Indian tribe being served are made eligible, as a class, by an appropriate resolution of the governing body of the Indian tribe or tribal organization providing such services. The health needs of persons made eligible under this paragraph shall not be taken into consideration by the Service in determining the need for, or allocation of, its health resources.


(c) Health facilities providing health services(1) In generalThe Secretary is authorized to provide health services under this subsection through health facilities operated directly by the Service to individuals who reside within the Service unit and who are not otherwise eligible for such health services if—(A) the Indian tribes served by such Service unit requests such provision of health services to such individuals, and

(B) the Secretary and the served Indian tribes have jointly determined that the provision of such health services will not result in a denial or diminution of health services to eligible Indians.


(2) ISDEAA programsIn the case of health facilities operated under a contract or compact entered into under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.),11 See References in Text note below. the governing body of the Indian tribe or tribal organization providing health services under such contract or compact is authorized to determine whether health services should be provided under such contract or compact to individuals who are not eligible for such health services under any other subsection of this section or under any other provision of law. In making such determinations, the governing body of the Indian tribe or tribal organization shall take into account the consideration described in paragraph (1)(B). Any services provided by the Indian tribe or tribal organization pursuant to a determination made under this subparagraph shall be deemed to be provided under the agreement entered into by the Indian tribe or tribal organization under the Indian Self-Determination and Education Assistance Act. The provisions of section 314 of Public Law 101–512 (104 Stat. 1959), as amended by section 308 of Public Law 103–138 (107 Stat. 1416), shall apply to any services provided by the Indian tribe or tribal organization pursuant to a determination made under this subparagraph.


(3) Payment for services(A) In generalPersons receiving health services provided by the Service under this subsection shall be liable for payment of such health services under a schedule of charges prescribed by the Secretary which, in the judgment of the Secretary, results in reimbursement in an amount not less than the actual cost of providing the health services. Notwithstanding section 1621f of this title or any other provision of law, amounts collected under this subsection, including Medicare, Medicaid, or children’s health insurance program reimbursements under titles XVIII, XIX, and XXI of the Social Security Act [42 U.S.C. 1395 et seq., 1396 et seq., 1397aa et seq.], shall be credited to the account of the program providing the service and shall be used for the purposes listed in section 1641(d)(2) of this title and amounts collected under this subsection shall be available for expenditure within such program.


(B) Indigent peopleHealth services may be provided by the Secretary through the Service under this subsection to an indigent individual who would not be otherwise eligible for such health services but for the provisions of paragraph (1) only if an agreement has been entered into with a State or local government under which the State or local government agrees to reimburse the Service for the expenses incurred by the Service in providing such health services to such indigent individual.



(4) Revocation of consent for services(A) Single tribe service areaIn the case of a Service Area which serves only 1 Indian tribe, the authority of the Secretary to provide health services under paragraph (1) shall terminate at the end of the fiscal year succeeding the fiscal year in which the governing body of the Indian tribe revokes its concurrence to the provision of such health services.


(B) Multitribal service areaIn the case of a multitribal Service Area, the authority of the Secretary to provide health services under paragraph (1) shall terminate at the end of the fiscal year succeeding the fiscal year in which at least 51 percent of the number of Indian tribes in the Service Area revoke their concurrence to the provisions of such health services.




(d) Other servicesThe Service may provide health services under this subsection to individuals who are not eligible for health services provided by the Service under any other provision of law in order to—(1) achieve stability in a medical emergency;

(2) prevent the spread of a communicable disease or otherwise deal with a public health hazard;

(3) provide care to non-Indian women pregnant with an eligible Indian’s child for the duration of the pregnancy through postpartum; or

(4) provide care to immediate family members of an eligible individual if such care is directly related to the treatment of the eligible individual.


(e) Hospital privileges for practitioners(1) In generalHospital privileges in health facilities operated and maintained by the Service or operated under a contract or compact pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) 1 may be extended to non-Service health care practitioners who provide services to individuals described in subsection (a), (b), (c), or (d). Such non-Service health care practitioners may, as part of the privileging process, be designated as employees of the Federal Government for purposes of section 1346(b) and chapter 171 of title 28 (relating to Federal tort claims) only with respect to acts or omissions which occur in the course of providing services to eligible individuals as a part of the conditions under which such hospital privileges are extended.


(2) DefinitionFor purposes of this subsection, the term “non-Service health care practitioner” means a practitioner who is not—(A) an employee of the Service; or

(B) an employee of an Indian tribe or tribal organization operating a contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) 1 or an individual who provides health care services pursuant to a personal services contract with such Indian tribe or tribal organization.



(f) Eligible IndianFor purposes of this section, the term “eligible Indian” means any Indian who is eligible for health services provided by the Service without regard to the provisions of this section.


(Pub. L. 94–437, title VIII, § 813, formerly title VII, § 713, as added Pub. L. 100–713, title VII, § 707(a), Nov. 23, 1988, 102 Stat. 4829; renumbered title VIII, § 813, and amended Pub. L. 102–573, title VII, § 701(a), (b), title IX, § 902(8), Oct. 29, 1992, 106 Stat. 4572, 4592; Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsecs. (c)(2) and (e), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
Section 314 of Public Law 101–512, referred to in subsec. (c)(2), is set out as a note under section 5321 of this title.
The Social Security Act, referred to in subsec. (c)(3)(A), is act Aug. 14, 1935, ch. 531, 49 Stat. 620. Titles XVIII, XIX, and XXI of the Act are classified generally to subchapters XVIII (§ 1395 et seq.), XIX (§ 1396 et seq.), and XXI (§ 1397aa et seq.), respectively, of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.

Codification
Amendment by Pub. L. 111–148 is based on section 194 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, section related to health services for ineligible persons and consisted of subsecs. (a) to (e).
1992—Subsec. (b)(2)(A). Pub. L. 102–573, § 902(8), substituted “section 1642(a) of this title” for “section 402(c) of this Act”.



§ 1680d. Infant and maternal mortality; fetal alcohol syndrome
By no later than January 1, 1990, the Secretary shall develop and begin implementation of a plan to achieve the following objectives by January 1, 1994:(1) reduction of the rate of Indian infant mortality in each area office of the Service to the lower of—(A) twelve deaths per one thousand live births, or

(B) the rate of infant mortality applicable to the United States population as a whole;


(2) reduction of the rate of maternal mortality in each area office of the Service to the lower of—(A) five deaths per one hundred thousand live births, or

(B) the rate of maternal mortality applicable to the United States population as a whole; and


(3) reduction of the rate of fetal alcohol syndrome among Indians served by, or on behalf of, the Service to one per one thousand live births.

(Pub. L. 94–437, title VIII, § 814, formerly title VII, § 714, as added Pub. L. 100–713, title VII, § 708, Nov. 23, 1988, 102 Stat. 4831; renumbered title VIII, § 814, and amended Pub. L. 102–573, title VII, § 701(a), (b), title VIII, § 804, Oct. 29, 1992, 106 Stat. 4572, 4585.)

Editorial Notes
Amendments1992—Pub. L. 102–573, § 804, struck out subsec. (a) designation before “By no later” and struck out subsec. (b) which read as follows: “The President shall include with the budget submitted under section 1105 of title 31 for each fiscal year a separate statement which specifies the total amount obligated or expended in the most recently completed fiscal year to achieve each of the objectives described in subsection (a) of this section.”



§ 1680e. Contract health services for the Trenton Service Area(a) Service to Turtle Mountain BandThe Secretary, acting through the Service, is directed to provide contract health services to members of the Turtle Mountain Band of Chippewa Indians that reside in the Trenton Service Area of Divide, McKenzie, and Williams counties in the State of North Dakota and the adjoining counties of Richland, Roosevelt, and Sheridan in the State of Montana.


(b) Band member eligibility not expandedNothing in this section may be construed as expanding the eligibility of members of the Turtle Mountain Band of Chippewa Indians for health services provided by the Service beyond the scope of eligibility for such health services that applied on May 1, 1986.


(Pub. L. 94–437, title VIII, § 815, formerly title VII, § 715, as added Pub. L. 100–713, title VII, § 709, Nov. 23, 1988, 102 Stat. 4831; renumbered title VIII, § 815, Pub. L. 102–573, title VII, § 701(a), (b), Oct. 29, 1992, 106 Stat. 4572.)

§ 1680f. Indian Health Service and Department of Veterans Affairs health facilities and services sharing(a) Feasibility study and reportThe Secretary shall examine the feasibility of entering into an arrangement for the sharing of medical facilities and services between the Indian Health Service and the Department of Veterans Affairs and shall, in accordance with subsection (b), prepare a report on the feasibility of such an arrangement and submit such report to the Congress by no later than September 30, 1990.


(b) Nonimpairment of service quality, eligibility, or priority of accessThe Secretary shall not take any action under this section or under subchapter IV of chapter 81 of title 38 which would impair—(1) the priority access of any Indian to health care services provided through the Indian Health Service;

(2) the quality of health care services provided to any Indian through the Indian Health Service;

(3) the priority access of any veteran to health care services provided by the Department of Veterans Affairs;

(4) the quality of health care services provided to any veteran by the Department of Veterans Affairs;

(5) the eligibility of any Indian to receive health services through the Indian Health Service; or

(6) the eligibility of any Indian who is a veteran to receive health services through the Department of Veterans Affairs.


(c) Cross utilization of services(1) Not later than December 23, 1988, the Director of the Indian Health Service and the Secretary of Veterans Affairs shall implement an agreement under which—(A) individuals in the vicinity of Roosevelt, Utah, who are eligible for health care from the Department of Veterans Affairs could obtain health care services at the facilities of the Indian Health Service located at Fort Duchesne, Utah; and

(B) individuals eligible for health care from the Indian Health Service at Fort Duchesne, Utah, could obtain health care services at the George E. Wahlen Department of Veterans Affairs Medical Center located in Salt Lake City, Utah.


(2) Not later than November 23, 1990, the Secretary and the Secretary of Veterans Affairs shall jointly submit a report to the Congress on the health care services provided as a result of paragraph (1).


(d) Right to health servicesNothing in this section may be construed as creating any right of a veteran to obtain health services from the Indian Health Service except as provided in an agreement under subsection (c).


(Pub. L. 94–437, title VIII, § 816, formerly title VII, § 716, as added Pub. L. 100–713, title VII, § 710, Nov. 23, 1988, 102 Stat. 4832; amended Pub. L. 102–54, § 13(j)(2), June 13, 1991, 105 Stat. 276; renumbered title VIII, § 816, and amended Pub. L. 102–573, title VII, § 701(a), (b), title IX, § 902(9), Oct. 29, 1992, 106 Stat. 4572, 4592; Pub. L. 108–170, title II, § 244, Dec. 6, 2003, 117 Stat. 2054.)

Editorial Notes
Amendments2003—Subsec. (c)(1)(B). Pub. L. 108–170 substituted “George E. Wahlen Department of Veterans Affairs Medical Center” for “Department of Veterans Affairs medical center”.
1992—Pub. L. 102–573, § 902(9), amended section catchline.
1991—Subsecs. (a), (b)(3), (4), (6). Pub. L. 102–54, § 13(j)(2)(A), substituted “Department of Veterans Affairs” for “Veterans’ Administration”.
Subsec. (c)(1). Pub. L. 102–54, § 13(j)(2)(B), substituted “Not later than December 23, 1988, the Director of the Indian Health Service and the Secretary of Veterans Affairs shall” for “Within 30 days after November 23, 1988, the Director of the Indian Health Service and the Administrator of Veterans’ Affairs are authorized and directed to”.
Subsec. (c)(1)(A), (B). Pub. L. 102–54, § 13(j)(2)(A), substituted “Department of Veterans Affairs” for “Veterans’ Administration”.
Subsec. (c)(2). Pub. L. 102–54, § 13(j)(2)(C), substituted “Not later than November 23, 1990, the Secretary and the Secretary of Veterans Affairs shall” for “Not later than 2 years after November 23, 1988, the Secretary and the Administrator of Veterans’ Affairs shall”.

Statutory Notes and Related Subsidiaries
Designation of George E. Wahlen Department of Veterans Affairs Medical CenterPub. L. 108–170, title II, § 244, Dec. 6, 2003, 117 Stat. 2054, provided that: “The Department of Veterans Affairs Medical Center in Salt Lake City, Utah, shall after the date of the enactment of this Act [Dec. 6, 2003] be known and designated as the ‘George E. Wahlen Department of Veterans Affairs Medical Center’. Any references to such facility in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the George E. Wahlen Department of Veterans Affairs Medical Center.”




§ 1680g. Reallocation of base resources(a) Report to CongressNotwithstanding any other provision of law, any allocation of Service funds for a fiscal year that reduces by 5 percent or more from the previous fiscal year the funding for any recurring program, project, or activity of a service unit may be implemented only after the Secretary has submitted to the President, for inclusion in the report required to be transmitted to the Congress under section 1671 of this title, a report on the proposed change in allocation of funding, including the reasons for the change and its likely effects.


(b) Appropriated amountsSubsection (a) shall not apply if the total amount appropriated to the Service for a fiscal year is less than the amount appropriated to the Service for previous fiscal year.


(Pub. L. 94–437, title VIII, § 817, formerly title VII, § 717, as added Pub. L. 100–713, title VII, § 711, Nov. 23, 1988, 102 Stat. 4833; renumbered title VIII, § 817, and amended Pub. L. 102–573, title VII, § 701(a), (b), title VIII, § 805, Oct. 29, 1992, 106 Stat. 4572, 4585.)

Editorial Notes
Amendments1992—Subsec. (a). Pub. L. 102–573, § 805, substituted “Secretary has submitted to the President, for inclusion in the report required to be transmitted to the Congress under section 1671 of this title,” for “Secretary has submitted to the Congress”.



§ 1680h. Demonstration projects for tribal management of health care services(a) Establishment; grants(1) The Secretary, acting through the Service, shall make grants to Indian tribes to establish demonstration projects under which the Indian tribe will develop and test a phased approach to assumption by the Indian tribe of the health care delivery system of the Service for members of the Indian tribe living on or near the reservations of the Indian tribe through the use of Service, tribal, and private sector resources.

(2) A grant may be awarded to an Indian tribe under paragraph (1) only if the Secretary determines that the Indian tribe has the administrative and financial capabilities necessary to conduct a demonstration project described in paragraph (1).


(b) Health care contractsDuring the period in which a demonstration project established under subsection (a) is being conducted by an Indian tribe, the Secretary shall award all health care contracts, including community, behavioral, and preventive health care contracts, to the Indian tribe in the form of a single grant to which the regulations prescribed under part A of title XIX of the Public Health Service Act [42 U.S.C. 300w et seq.] (as modified as necessary by any agreement entered into between the Secretary and the Indian tribe to achieve the purposes of the demonstration project established under subsection (a)) shall apply.


(c) Waiver of procurement lawsThe Secretary may waive such provisions of Federal procurement law as are necessary to enable any Indian tribe to develop and test administrative systems under the demonstration project established under subsection (a), but only if such waiver does not diminish or endanger the delivery of health care services to Indians.


(d) Termination; evaluation and report(1) The demonstration project established under subsection (a) shall terminate on September 30, 1993, or, in the case of a demonstration project for which a grant is made after September 30, 1990, three years after the date on which such grant is made.

(2) By no later than September 30, 1996, the Secretary shall evaluate the performance of each Indian tribe that has participated in a demonstration project established under subsection (a) and shall submit to the Congress a report on such evaluations and demonstration projects.


(e) Joint venture demonstration projects(1) The Secretary, acting through the Service, shall make arrangements with Indian tribes to establish joint venture demonstration projects under which an Indian tribe shall expend tribal, private, or other available nontribal funds, for the acquisition or construction of a health facility for a minimum of 20 years, under a no-cost lease, in exchange for agreement by the Service to provide the equipment, supplies, and staffing for the operation and maintenance of such a health facility. A tribe may utilize tribal funds, private sector, or other available resources, including loan guarantees, to fulfill its commitment under this subsection.

(2) The Secretary shall make such an arrangement with an Indian tribe only if the Secretary first determines that the Indian tribe has the administrative and financial capabilities necessary to complete the timely acquisition or construction of the health facility described in paragraph (1).

(3) An Indian tribe or tribal organization that has entered into a written agreement with the Secretary under this subsection, and that breaches or terminates without cause such agreement, shall be liable to the United States for the amount that has been paid to the tribe, or paid to a third party on the tribe’s behalf, under the agreement. The Secretary has the right to recover tangible property (including supplies), and equipment, less depreciation, and any funds expended for operations and maintenance under this section. The preceding sentence does not apply to any funds expended for the delivery of health care services, or for personnel or staffing, shall be recoverable.11 So in original. The words “, shall be recoverable” probably should not appear.


(Pub. L. 94–437, title VIII, § 818, formerly title VII, § 718, as added Pub. L. 100–713, title VII, § 713, Nov. 23, 1988, 102 Stat. 4833; renumbered title VIII, § 818, and amended Pub. L. 102–573, title VII, § 701(a), (b), title VIII, § 808, Oct. 29, 1992, 106 Stat. 4572, 4586.)

Editorial Notes

References in TextThe Public Health Service Act, referred to in subsec. (b), is act July 1, 1944, ch. 373, 58 Stat. 682, as amended. Part A of title XIX of the Public Health Service Act is classified generally to part A (§ 300w et seq.) of subchapter XVII of chapter 6A of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 201 of Title 42 and Tables.

Amendments1992—Subsec. (d)(1). Pub. L. 102–573, § 808(1)(A), inserted before period at end “, or, in the case of a demonstration project for which a grant is made after September 30, 1990, three years after the date on which such grant is made”.
Subsec. (d)(2). Pub. L. 102–573, § 808(1)(B), substituted “1996” for “1994”.
Subsec. (e). Pub. L. 102–573, § 808(2), amended subsec. (e) generally. Prior to amendment, subsec. (e) read as follows: “There are authorized to be appropriated such sums as may be necessary to carry out the purposes of this section.”



§ 1680i. Child sexual abuse treatment programs(a) Continuation of existing demonstration programsThe Secretary and the Secretary of the Interior shall, for each fiscal year through fiscal year 1995, continue the demonstration programs involving treatment for child sexual abuse provided through the Hopi Tribe and the Assiniboine and Sioux Tribes of the Fort Peck Reservation.


(b) Establishment of new demonstration programsBeginning October 1, 1995, the Secretary and the Secretary of the Interior may establish, in any service area, demonstration programs involving treatment for child sexual abuse, except that the Secretaries may not establish a greater number of such programs in one service area than in any other service area until there is an equal number of such programs established with respect to all service areas from which the Secretary receives qualified applications during the application period (as determined by the Secretary).


(Pub. L. 94–437, title VIII, § 819, formerly title VII, § 719, as added Pub. L. 100–713, title VII, § 715, Nov. 23, 1988, 102 Stat. 4836; renumbered title VIII, § 819, and amended Pub. L. 102–573, title VII, § 701(a), (b), title VIII, § 806, Oct. 29, 1992, 106 Stat. 4572, 4586.)

Editorial Notes
Amendments1992—Pub. L. 102–573, § 806, amended section generally. Prior to amendment, section read as follows:
“(a) The Secretary and the Secretary of the Interior shall, for each of the fiscal years 1989, 1990, and 1991, continue to provide through the Hopi Tribe and the Asiniboine and Sioux Tribes of the Fort Peck Reservation the demonstration programs involving treatment for child sexual abuse that were conducted during fiscal year 1988 through such tribes.
“(b) There are authorized to be appropriated for each of the fiscal years 1989, 1990, and 1991 such sums as may be necessary to carry out the provisions of this section.”



§ 1680j. Tribal leasing
Indian tribes providing health care services pursuant to a contract entered into under the Indian Self-Determination Act [25 U.S.C. 5321 et seq.] may lease permanent structures for the purpose of providing such health care services without obtaining advance approval in appropriation Acts.
(Pub. L. 94–437, title VIII, § 820, formerly title VII, § 720, as added Pub. L. 100–713, title VII, § 716, Nov. 23, 1988, 102 Stat. 4837; renumbered title VIII, § 820, and amended Pub. L. 102–573, title VII, § 701(a), (b), title VIII, § 807, Oct. 29, 1992, 106 Stat. 4572, 4586.)

Editorial Notes

References in TextThe Indian Self-Determination Act, referred to in text, is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Amendments1992—Pub. L. 102–573, § 807, amended section generally. Prior to amendment, section read as follows:
“(a) The Secretary, through the Service, shall make grants to the Eight Northern Indian Pueblos Council, San Juan Pueblo, New Mexico, for the purpose of providing substance abuse treatment services to Indians in need of such services.
“(b) There are authorized to be appropriated to carry out this section $250,000 for each of the fiscal years 1990 and 1991.”



§ 1680k. Repealed. Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935

Section, Pub. L. 94–437, title VIII, § 821, as added Pub. L. 102–573, title VIII, § 809, Oct. 29, 1992, 106 Stat. 4587; amended Pub. L. 104–313, § 2(g), Oct. 19, 1996, 110 Stat. 3822, related to establishment of demonstration projects for the delivery of home- and community-based services to functionally disabled Indians.


The repeal is based on section 124(a)(2) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1680l. Shared services for long-term care(a) Long-term care(1) In generalNotwithstanding any other provision of law, the Secretary, acting through the Service, is authorized to provide directly, or enter into contracts or compacts under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) 11 See References in Text note below. with Indian tribes or tribal organizations for, the delivery of long-term care (including health care services associated with long-term care) provided in a facility to Indians.


(2) InclusionsEach agreement under paragraph (1) shall provide for the sharing of staff or other services between the Service or a tribal health program and a long-term care or related facility owned and operated (directly or through a contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)) 1 by the Indian tribe or tribal organization.



(b) Contents of agreementsAn agreement entered into pursuant to subsection (a)—(1) may, at the request of the Indian tribe or tribal organization, delegate to the Indian tribe or tribal organization such powers of supervision and control over Service employees as the Secretary determines to be necessary to carry out the purposes of this section;

(2) shall provide that expenses (including salaries) relating to services that are shared between the Service and the tribal health program be allocated proportionately between the Service and the Indian tribe or tribal organization; and

(3) may authorize the Indian tribe or tribal organization to construct, renovate, or expand a long-term care or other similar facility (including the construction of a facility attached to a Service facility).


(c) Minimum requirementAny nursing facility provided for under this section shall meet the requirements for nursing facilities under section 1396r of title 42.


(d) Other assistanceThe Secretary shall provide such technical and other assistance as may be necessary to enable applicants to comply with this section.


(e) Use of existing or underused facilitiesThe Secretary shall encourage the use of existing facilities that are underused, or allow the use of swing beds, for long-term or similar care.


(Pub. L. 94–437, title VIII, § 822, as added Pub. L. 102–573, title VIII, § 810, Oct. 29, 1992, 106 Stat. 4588; amended Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsec. (a), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Amendment by Pub. L. 111–148 is based on section 124(b) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, section related to shared services demonstration project.



§ 1680m. Results of demonstration projects
The Secretary shall provide for the dissemination to Indian tribes of the findings and results of demonstration projects conducted under this chapter.
(Pub. L. 94–437, title VIII, § 823, as added Pub. L. 102–573, title VIII, § 811, Oct. 29, 1992, 106 Stat. 4589.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.



§ 1680n. Priority for Indian reservations(a) Facilities and projectsBeginning on October 29, 1992, the Bureau of Indian Affairs and the Service shall, in all matters involving the reorganization or development of Service facilities, or in the establishment of related employment projects to address unemployment conditions in economically depressed areas, give priority to locating such facilities and projects on Indian lands if requested by the Indian tribe with jurisdiction over such lands.


(b) “Indian lands” definedFor purposes of this section, the term “Indian lands” means—(1) all lands within the limits of any Indian reservation; and

(2) any lands title which is held in trust by the United States for the benefit of any Indian tribe or individual Indian, or held by any Indian tribe or individual Indian subject to restriction by the United States against alienation and over which an Indian tribe exercises governmental power.


(Pub. L. 94–437, title VIII, § 824, as added Pub. L. 102–573, title VIII, § 812, Oct. 29, 1992, 106 Stat. 4589.)

§ 1680o. Authorization of appropriations
There are authorized to be appropriated such sums as are necessary to carry out this chapter for fiscal year 2010 and each fiscal year thereafter, to remain available until expended.
(Pub. L. 94–437, title VIII, § 825, as added Pub. L. 102–573, title VIII, § 813(a), Oct. 29, 1992, 106 Stat. 4590; amended Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Codification
Amendment by Pub. L. 111–148 is based on section 101(a) of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.

Amendments2010—Pub. L. 111–148 amended section generally. Prior to amendment, section authorized appropriations through fiscal year 2000 to carry out this subchapter.



§ 1680p. Annual budget submission
Effective beginning with the submission of the annual budget request to Congress for fiscal year 2011, the President shall include, in the amount requested and the budget justification, amounts that reflect any changes in—(1) the cost of health care services, as indexed for United States dollar inflation (as measured by the Consumer Price Index); and

(2) the size of the population served by the Service.

(Pub. L. 94–437, title VIII, § 826, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 826 of Pub. L. 94–437 is based on section 195 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1680q. Prescription drug monitoring(a) Monitoring(1) EstablishmentThe Secretary, in coordination with the Secretary of the Interior and the Attorney General, shall establish a prescription drug monitoring program, to be carried out at health care facilities of the Service, tribal health care facilities, and urban Indian health care facilities.


(2) ReportNot later than 18 months after March 23, 2010, the Secretary shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes—(A) the needs of the Service, tribal health care facilities, and urban Indian health care facilities with respect to the prescription drug monitoring program under paragraph (1);

(B) the planned development of that program, including any relevant statutory or administrative limitations; and

(C) the means by which the program could be carried out in coordination with any State prescription drug monitoring program.



(b) Abuse(1) In generalThe Attorney General, in conjunction with the Secretary and the Secretary of the Interior, shall conduct—(A) an assessment of the capacity of, and support required by, relevant Federal and tribal agencies—(i) to carry out data collection and analysis regarding incidents of prescription drug abuse in Indian communities; and

(ii) to exchange among those agencies and Indian health programs information relating to prescription drug abuse in Indian communities, including statutory and administrative requirements and limitations relating to that abuse; and


(B) training for Indian health care providers, tribal leaders, law enforcement officers, and school officials regarding awareness and prevention of prescription drug abuse and strategies for improving agency responses to addressing prescription drug abuse in Indian communities.


(2) ReportNot later than 18 months after March 23, 2010, the Attorney General shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes—(A) the capacity of Federal and tribal agencies to carry out data collection and analysis and information exchanges as described in paragraph (1)(A);

(B) the training conducted pursuant to paragraph (1)(B);

(C) infrastructure enhancements required to carry out the activities described in paragraph (1), if any; and

(D) any statutory or administrative barriers to carrying out those activities.



(Pub. L. 94–437, title VIII, § 827, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 827 of Pub. L. 94–437 is based on section 196 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1680r. Tribal health program option for cost sharing(a) In generalNothing in this chapter limits the ability of a tribal health program operating any health program, service, function, activity, or facility funded, in whole or part, by the Service through, or provided for in, a compact with the Service pursuant to title V of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 458aaa et seq.) 11 See References in Text note below. to charge an Indian for services provided by the tribal health program.


(b) ServiceNothing in this chapter authorizes the Service—(1) to charge an Indian for services; or

(2) to require any tribal health program to charge an Indian for services.


(Pub. L. 94–437, title VIII, § 828, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.
The Indian Self-Determination and Education Assistance Act, referred to in subsec. (a), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203. Title V of the Act was classified principally to part E (§ 458aaa et seq.) of subchapter II of chapter 14 of this title prior to editorial reclassification as subchapter V (§ 5381 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section 828 of Pub. L. 94–437 is based on section 197 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1680s. Disease and injury prevention report
Not later than 18 months after March 23, 2010, the Secretary shall submit to the Committee on Indian Affairs of the Senate and the Committees on Natural Resources and Energy and Commerce of the House of Representatives 11 So in original. Probably should be followed by “a report”. describing—(1) all disease and injury prevention activities conducted by the Service, independently or in conjunction with other Federal departments and agencies and Indian tribes; and

(2) the effectiveness of those activities, including the reductions of injury or disease conditions achieved by the activities.

(Pub. L. 94–437, title VIII, § 829, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 829 of Pub. L. 94–437 is based on section 198 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1680t. Other GAO reports(a) Coordination of services(1) Study and evaluationThe Comptroller General of the United States shall conduct a study, and evaluate the effectiveness, of coordination of health care services provided to Indians—(A) through Medicare, Medicaid, or SCHIP;

(B) by the Service; or

(C) using funds provided by—(i) State or local governments; or

(ii) Indian tribes.



(2) ReportNot later than 18 months after March 23, 2010, the Comptroller General shall submit to Congress a report—(A) describing the results of the evaluation under paragraph (1); and

(B) containing recommendations of the Comptroller General regarding measures to support and increase coordination of the provision of health care services to Indians as described in paragraph (1).



(b) Payments for contract health services(1) In generalThe Comptroller General shall conduct a study on the use of health care furnished by health care providers under the contract health services program funded by the Service and operated by the Service, an Indian tribe, or a tribal organization.


(2) AnalysisThe study conducted under paragraph (1) shall include an analysis of—(A) the amounts reimbursed under the contract health services program described in paragraph (1) for health care furnished by entities, individual providers, and suppliers, including a comparison of reimbursement for that health care through other public programs and in the private sector;

(B) barriers to accessing care under such contract health services program, including barriers relating to travel distances, cultural differences, and public and private sector reluctance to furnish care to patients under the program;

(C) the adequacy of existing Federal funding for health care under the contract health services program;

(D) the administration of the contract health service program, including the distribution of funds to Indian health programs pursuant to the program; and

(E) any other items determined appropriate by the Comptroller General.


(3) ReportNot later than 18 months after March 23, 2010, the Comptroller General shall submit to Congress a report on the study conducted under paragraph (1), together with recommendations regarding—(A) the appropriate level of Federal funding that should be established for health care under the contract health services program described in paragraph (1);

(B) how to most efficiently use that funding; and

(C) the identification of any inequities in the current distribution formula or inequitable results for any Indian tribe under the funding level, and any recommendations for addressing any inequities or inequitable results identified.


(4) ConsultationIn conducting the study under paragraph (1) and preparing the report under paragraph (3), the Comptroller General shall consult with the Service, Indian tribes, and tribal organizations.



(Pub. L. 94–437, title VIII, § 830, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes
Codification
Section 830 of Pub. L. 94–437 is based on section 199 of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1680u. Traditional health care practices
Although the Secretary may promote traditional health care practices, consistent with the Service standards for the provision of health care, health promotion, and disease prevention under this chapter, the United States is not liable for any provision of traditional health care practices pursuant to this chapter that results in damage, injury, or death to a patient. Nothing in this subsection shall be construed to alter any liability or other obligation that the United States may otherwise have under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) 11 See References in Text note below. or this chapter.
(Pub. L. 94–437, title VIII, § 831, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, known as the Indian Health Care Improvement Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.
The Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in text, is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section 831 of Pub. L. 94–437 is based on section 199A of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1680v. Director of HIV/AIDS Prevention and Treatment(a) EstablishmentThe Secretary, acting through the Service, shall establish within the Service the position of the Director of HIV/AIDS Prevention and Treatment (referred to in this section as the “Director”).


(b) DutiesThe Director shall—(1) coordinate and promote HIV/AIDS prevention and treatment activities specific to Indians;

(2) provide technical assistance to Indian tribes, tribal organizations, and urban Indian organizations regarding existing HIV/AIDS prevention and treatment programs; and

(3) ensure interagency coordination to facilitate the inclusion of Indians in Federal HIV/AIDS research and grant opportunities, with emphasis on the programs operated under the Ryan White Comprehensive Aids 11 So in original. Probably should be “AIDS”. Resources Emergency Act of 1990 (Public Law 101–381; 104 Stat. 576) and the amendments made by that Act.


(c) ReportNot later than 2 years after March 23, 2010, and not less frequently than once every 2 years thereafter, the Director shall submit to Congress a report describing, with respect to the preceding 2-year period—(1) each activity carried out under this section; and

(2) any findings of the Director with respect to HIV/AIDS prevention and treatment activities specific to Indians.


(Pub. L. 94–437, title VIII, § 832, as added Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.)

Editorial Notes

References in TextThe Ryan White Comprehensive AIDS Resources Emergency Act of 1990, referred to in subsec. (b)(3), is Pub. L. 101–381, Aug. 18, 1990, 104 Stat. 576, which enacted subchapter XXIV (§ 300ff et seq.) of chapter 6A of Title 42, The Public Health and Welfare, transferred section 300ee–6 of Title 42 to section 300ff–48 of Title 42, amended sections 284a, 286, 287a, 287c–2 (now 285q–2), 289f, 290aa–3a (now 290aa–1), 299c–5, 300ff–48, and 300aaa to 300aaa–13 (now 238 to 238m) of Title 42, and enacted provisions set out as notes under sections 201, 300x–4, 300ff–11, 300ff–46, and 300ff–80 of Title 42. For complete classification of this Act to the Code, see Short Title of 1990 Amendments note set out under section 201 of Title 42 and Tables.

Codification
Section 832 of Pub. L. 94–437 is based on section 199B of title I of S. 1790, One Hundred Eleventh Congress, as reported by the Committee on Indian Affairs of the Senate in Dec. 2009, which was enacted into law by section 10221(a) of Pub. L. 111–148.



§ 1681. Omitted
Editorial Notes
Codification
Section, Pub. L. 104–134, title I, § 101(c) [title II], Apr. 26, 1996, 110 Stat. 1321–156, 1321–190; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327, which provided that the Indian Health Service was to neither bill nor charge those Indians who may have economic means to pay unless and until Congress directs Service to implement policy to do so, was from the Department of the Interior and Related Agencies Appropriations Act, 1996, and was not repeated in subsequent appropriations acts. Provisions similar to those in this section were contained in the following prior appropriation acts:
Pub. L. 103–332, title II, Sept. 30, 1994, 108 Stat. 2529.
Pub. L. 103–138, title II, Nov. 11, 1993, 107 Stat. 1409.
Pub. L. 102–381, title II, Oct. 5, 1992, 106 Stat. 1409.
Pub. L. 102–154, title II, Nov. 13, 1991, 105 Stat. 1027.
Pub. L. 101–512, title II, Nov. 5, 1990, 104 Stat. 1952.
Pub. L. 101–121, title II, Oct. 23, 1989, 103 Stat. 734.
Pub. L. 100–446, title II, Sept. 27, 1988, 102 Stat. 1816.
Pub. L. 100–202, § 101(g) [title II], Dec. 22, 1987, 101 Stat. 1329–213, 1329–245.
Pub. L. 99–500, § 101(h) [title II], Oct. 18, 1986, 100 Stat. 1783–242, 1783–277, and Pub. L. 99–591, § 101(h) [title II], Oct. 30, 1986, 100 Stat. 3341–242, 3341–277.
Pub. L. 99–190, § 101(d) [title II], Dec. 19, 1985, 99 Stat. 1224, 1256.
Pub. L. 98–473, title I, § 101(c) [title II], Oct. 12, 1984, 98 Stat. 1837, 1865.



§ 1682. Subrogation of claims by Indian Health Service
On and after October 18, 1986, the Indian Health Service may seek subrogation of claims including but not limited to auto accident claims, including no-fault claims, personal injury, disease, or disability claims, and worker’s compensation claims, the proceeds of which shall be credited to the funds established by sections 401 and 402 11 See References in Text note below. of the Indian Health Care Improvement Act.
(Pub. L. 99–500, § 101(h) [title II], Oct. 18, 1986, 100 Stat. 1783–242, 1783–277, and Pub. L. 99–591, § 101(h) [title II], Oct. 30, 1986, 100 Stat. 3341–242, 3341–277.)

Editorial Notes

References in TextSections 401 and 402 of the Indian Health Care Improvement Act, referred to in text, probably means former sections 401 and 402 of Pub. L. 94–437, title IV, Sept. 30, 1976, 90 Stat. 1408, 1409, which enacted sections 1395qq and 1396j of Title 42, The Public Health and Welfare, amended sections 1395f, 1395n, and 1396d of Title 42, and enacted provisions set out as notes under sections 1395qq and 1396j of Title 42. Sections 401 and 402 of the Act were amended generally by section 401(a), (b)(1) of Pub. L. 102–573, title IV, Oct. 29, 1992, 106 Stat. 4565, and by section 10221(a) of Pub. L. 111–148, title X, Mar. 23, 2010, 124 Stat. 935, and are classified to sections 1641 and 1642 of this title, respectively.

Codification
Pub. L. 99–591 is a corrected version of Pub. L. 99–500.
Section was enacted as part of the Department of the Interior and Related Agencies Appropriations Act, 1987, as enacted by Pub. L. 99–500 and Pub. L. 99–591, and not as part of the Indian Health Care Improvement Act which comprises this chapter.

Prior ProvisionsA prior section 1682, Pub. L. 98–473, title I, § 101(c) [title II], Oct. 12, 1984, 98 Stat. 1837, 1865, which related to subrogation of claims by Indian Health Service, was omitted as superseded by section 101(h) [title II] of Pub. L. 99–500 and Pub. L. 99–591.



§ 1683. Indian Catastrophic Health Emergency Fund
$10,000,000 shall remain available until expended, for the establishment of an Indian Catastrophic Health Emergency Fund (hereinafter referred to as the “Fund”). On and after October 18, 1986, the Fund is to cover the Indian Health Service portion of the medical expenses of catastrophic illness falling within the responsibility of the Service and shall be administered by the Secretary of Health and Human Services, acting through the central office of the Indian Health Service. No part of the Fund or its administration shall be subject to contract or grant under the Indian Self-Determination and Education Assistance Act (Public Law 93–638) [25 U.S.C. 5301 et seq.]. There shall be deposited into the Fund all amounts recovered under the authority of the Federal Medical Care Recovery Act (42 U.S.C. 2651 et seq.), which shall become available for obligation upon receipt and which shall remain available for obligation until expended. The Fund shall not be used to pay for health services provided to eligible Indians to the extent that alternate Federal, State, local, or private insurance resources for payment: (1) are available and accessible to the beneficiary; or (2) would be available and accessible if the beneficiary were to apply for them; or (3) would be available and accessible to other citizens similarly situated under Federal, State, or local law or regulation or private insurance program notwithstanding Indian Health Service eligibility or residency on or off a Federal Indian reservation.
(Pub. L. 99–500, § 101(h) [title II], Oct. 18, 1986, 100 Stat. 1783–242, 1783–276, and Pub. L. 99–591, § 101(h) [title II], Oct. 30, 1986, 100 Stat. 3341–242, 3341–276.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act (Public Law 93–638), referred to in text, is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
The Federal Medical Care Recovery Act (42 U.S.C. 2651 et seq.), referred to in text, probably means Pub. L. 87–693, Sept. 25, 1962, 76 Stat. 593, which is classified generally to chapter 32 (§ 2651 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Tables.

Codification
Pub. L. 99–591 is a corrected version of Pub. L. 99–500.
Section was enacted as part of the Department of the Interior and Related Agencies Appropriations Act, 1987, as enacted by Pub. L. 99–500 and Pub. L. 99–591, and not as part of the Indian Health Care Improvement Act which comprises this chapter.



§ 1684. Emergency plan for Indian safety and health(a) Establishment of FundThere is established in the Treasury of the United States a fund, to be known as the “Emergency Fund for Indian Safety and Health” (referred to in this section as the “Fund”), consisting of such amounts as are appropriated to the Fund under subsection (b).


(b) Transfers to Fund(1) In generalThere is authorized to be appropriated to the Fund, out of funds of the Treasury not otherwise appropriated, $1,602,619,000 for the 5-year period beginning on October 1, 2008.


(2) Availability of amountsAmounts deposited in the Fund under this section shall—(A) be made available without further appropriation;

(B) be in addition to amounts made available under any other provision of law; and

(C) remain available until expended.



(c) Expenditures from FundOn request by the Attorney General, the Secretary of the Interior, or the Secretary of Health and Human Services, the Secretary of the Treasury shall transfer from the Fund to the Attorney General, the Secretary of the Interior, or the Secretary of Health and Human Services, as appropriate, such amounts as the Attorney General, the Secretary of the Interior, or the Secretary of Health and Human Services determines to be necessary to carry out the emergency plan under subsection (f).


(d) Transfers of amounts(1) In generalThe amounts required to be transferred to the Fund under this section shall be transferred at least monthly from the general fund of the Treasury to the Fund on the basis of estimates made by the Secretary of the Treasury.


(2) AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates were in excess of or less than the amounts required to be transferred.



(e) Remaining amountsAny amounts remaining in the Fund on September 30 of an applicable fiscal year may be used by the Attorney General, the Secretary of the Interior, or the Secretary of Health and Human Services to carry out the emergency plan under subsection (f) for any subsequent fiscal year.


(f) Emergency planNot later than 1 year after July 30, 2008, the Attorney General, the Secretary of the Interior, and the Secretary of Health and Human Services, in consultation with Indian tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)),11 See References in Text note below. shall jointly establish an emergency plan that addresses law enforcement, water, and health care needs of Indian tribes under which, for each of fiscal years 2010 through 2019, of amounts in the Fund—(1) the Attorney General shall use—(A) 18.5 percent for the construction, rehabilitation, and replacement of Federal Indian detention facilities;

(B) 1.5 percent to investigate and prosecute crimes in Indian country (as defined in section 1151 of title 18);

(C) 1.5 percent for use by the Office of Justice Programs for Indian and Alaska Native programs; and

(D) 0.5 percent to provide assistance to—(i) parties to cross-deputization or other cooperative agreements between State or local governments and Indian tribes (as defined in section 5130 of this title) carrying out law enforcement activities in Indian country; and

(ii) the State of Alaska (including political subdivisions of that State) for carrying out the Village Public Safety Officer Program and law enforcement activities on Alaska Native land (as defined in section 3902 of this title);



(2) the Secretary of the Interior shall—(A) deposit 15.5 percent in the public safety and justice account of the Bureau of Indian Affairs for use by the Office of Justice Services of the Bureau in providing law enforcement or detention services, directly or through contracts or compacts with Indian tribes under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.); 1 and

(B) use not more than $602,619,000 to implement requirements of Indian water settlement agreements that are approved by Congress (or the legislation to implement such an agreement) under which the United States shall plan, design, rehabilitate, or construct, or provide financial assistance for the planning, design, rehabilitation, or construction of, water supply or delivery infrastructure that will serve an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)); 1 and


(3) the Secretary of Health and Human Services, acting through the Director of the Indian Health Service, shall use 12.5 percent to provide, directly or through contracts or compacts with Indian tribes under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)— 1(A) contract health services;

(B) construction, rehabilitation, and replacement of Indian health facilities; and

(C) domestic and community sanitation facilities serving members of Indian tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) 1 pursuant to section 2004a of title 42.



(Pub. L. 110–293, title VI, § 601, July 30, 2008, 122 Stat. 2968; Pub. L. 111–291, title VIII, § 831, Dec. 8, 2010, 124 Stat. 3163.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in subsec. (f), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. Section 4 of the Act was classified to section 450b of this title prior to editorial reclassification as section 5304 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was enacted as part of the Tom Lantos and Henry J. Hyde United States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization Act of 2008, and not as part of the Indian Health Care Improvement Act which comprises this chapter.
Section was formerly classified to section 443c of this title prior to editorial reclassification and renumbering as this section.

Amendments2010—Subsec. (b)(1). Pub. L. 111–291, § 831(1), substituted “$1,602,619,000” for “$2,000,000,000”.
Subsec. (f)(2)(B). Pub. L. 111–291, § 831(2), substituted “not more than $602,619,000” for “50 percent”.



§ 1685. Service of traditional foods in public facilities(a) PurposesThe purposes of this section are—(1) to provide access to traditional foods in food service programs;

(2) to encourage increased consumption of traditional foods to decrease health disparities among Indians, particularly Alaska Natives; and

(3) to provide alternative food options for food service programs.


(b) DefinitionsIn this section:(1) Alaska NativeThe term “Alaska Native” means a person who is a member of any Native village, Village Corporation, or Regional Corporation (as those terms are defined in section 1602 of title 43).


(2) CommissionerThe term “Commissioner” means the Commissioner of Food and Drugs.


(3) Food service programThe term “food service program” includes—(A) food service at residential child care facilities that have a license from an appropriate State agency;

(B) any child nutrition program (as that term is defined in section 1769f(b) of title 42);

(C) food service at hospitals, clinics, and long-term care facilities; and

(D) senior meal programs.


(4) Indian; Indian tribeThe terms “Indian” and “Indian tribe” have the meanings given those terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).11 See References in Text note below.


(5) Traditional food(A) In generalThe term “traditional food” means food that has traditionally been prepared and consumed by an Indian tribe.


(B) InclusionsThe term “traditional food” includes—(i) wild game meat;

(ii) fish;

(iii) seafood;

(iv) marine mammals;

(v) plants; and

(vi) berries.



(6) Tribal organizationThe term “tribal organization” has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).1



(c) ProgramThe Secretary and the Commissioner shall allow the donation to and serving of traditional food through food service programs at public facilities and nonprofit facilities, including facilities operated by Indian tribes and facilities operated by tribal organizations, that primarily serve Indians if the operator of the food service program—(1) ensures that the food is received whole, gutted, gilled, as quarters, or as a roast, without further processing;

(2) makes a reasonable determination that—(A) the animal was not diseased;

(B) the food was butchered, dressed, transported, and stored to prevent contamination, undesirable microbial growth, or deterioration; and

(C) the food will not cause a significant health hazard or potential for human illness;


(3) carries out any further preparation or processing of the food at a different time or in a different space from the preparation or processing of other food for the applicable program to prevent cross-contamination;

(4) cleans and sanitizes food-contact surfaces of equipment and utensils after processing the traditional food;

(5) labels donated traditional food with the name of the food;

(6) stores the traditional food separately from other food for the applicable program, including through storage in a separate freezer or refrigerator or in a separate compartment or shelf in the freezer or refrigerator;

(7) follows Federal, State, local, county, tribal, or other non-Federal law regarding the safe preparation and service of food in public or nonprofit facilities; and

(8) follows other such criteria as established by the Secretary and Commissioner.


(d) Liability(1) In generalThe United States, an Indian tribe, a tribal organization, a State, a county or county equivalent, a local educational agency, and an entity or person authorized to facilitate the donation, storage, preparation, or serving of traditional food by the operator of a food service program shall not be liable in any civil action for any damage, injury, or death caused to any person by the donation to or storage, preparation, or serving of traditional foods through food service programs.


(2) Rule of constructionNothing in paragraph (1) alters any liability or other obligation of the United States under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 1450 et seq.).1



(Pub. L. 113–79, title IV, § 4033, Feb. 7, 2014, 128 Stat. 818; Pub. L. 115–334, title IV, § 4203, Dec. 20, 2018, 132 Stat. 4656.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in subsecs. (b)(4), (6) and (d)(2), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. Section 4 of the Act was classified to section 450b of this title prior to editorial reclassification as section 5304 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was enacted as part of the Agricultural Act of 2014, and not as part of the Indian Health Care Improvement Act which comprises this chapter.
Section was formerly classified to section 443d of this title prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (d)(1). Pub. L. 115–334 substituted “a tribal organization, a State, a county or county equivalent, a local educational agency, and an entity or person authorized to facilitate the donation, storage, preparation, or serving of traditional food by the operator of a food service program” for “and a tribal organization” and “donation to or storage, preparation, or serving of traditional foods” for “donation to or serving of traditional foods”.





CHAPTER 19—INDIAN LAND CLAIMS SETTLEMENTS




SUBCHAPTER I—RHODE ISLAND INDIAN CLAIMS SETTLEMENT


Sec.


1701 to 1716.Omitted.



SUBCHAPTER II—MAINE INDIAN CLAIMS SETTLEMENT


1721 to 1735.Omitted.



SUBCHAPTER III—FLORIDA INDIAN (MICCOSUKEE) LAND CLAIMS SETTLEMENT


1741 to 1750e.Omitted.



SUBCHAPTER IV—CONNECTICUT INDIAN LAND CLAIMS SETTLEMENT


1751 to 1760.Omitted.



SUBCHAPTER V—MASSACHUSETTS INDIAN LAND CLAIMS SETTLEMENT


1771 to 1771i.Omitted.



SUBCHAPTER VI—FLORIDA INDIAN (SEMINOLE) LAND CLAIMS SETTLEMENT


1772 to 1772g.Omitted.



SUBCHAPTER VII—WASHINGTON INDIAN (PUYALLUP) LAND CLAIMS SETTLEMENT


1773 to 1773j.Omitted.



SUBCHAPTER VIII—SENECA NATION (NEW YORK) LAND CLAIMS SETTLEMENT


1774 to 1774h.Omitted.



SUBCHAPTER IX—MOHEGAN NATION (CONNECTICUT) LAND CLAIMS SETTLEMENT


1775 to 1775h.Omitted.



SUBCHAPTER X—CROW LAND CLAIMS SETTLEMENT


1776 to 1776k.Omitted.



SUBCHAPTER XI—SANTO DOMINGO PUEBLO LAND CLAIMS SETTLEMENT


1777 to 1777e.Omitted.



SUBCHAPTER XII—TORRES-MARTINEZ DESERT CAHUILLA INDIANS CLAIMS SETTLEMENT


1778 to 1778h.Omitted.



SUBCHAPTER XIII—CHEROKEE, CHOCTAW, AND CHICKASAW NATIONS CLAIMS SETTLEMENT


1779 to 1779g.Omitted.



SUBCHAPTER XIV—PUEBLO DE SAN ILDEFONSO CLAIMS SETTLEMENT


1780 to 1780p.Omitted.



Editorial Notes




Codification
This chapter, comprised of sections 1701 to 1780p of this title, relating to settlement of the land claims of certain Indian tribes, was omitted from the Code as being of special and not general application.


SUBCHAPTER I—RHODE ISLAND INDIAN CLAIMS SETTLEMENT
Part A—General Provisions
§ 1701. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–395, § 2, Sept. 30, 1978, 92 Stat. 813, which set out congressional findings and declaration of policy, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 95–395, § 1, Sept. 30, 1978, 92 Stat. 813, provided that Pub. L. 95–395, enacting this subchapter, could be cited as the “Rhode Island Indian Claims Settlement Act”.



§ 1702. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–395, § 3, Sept. 30, 1978, 92 Stat. 813, which set out definitions for this subchapter, was omitted from the Code as being of special and not general application.



§ 1703. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–395, § 4, Sept. 30, 1978, 92 Stat. 814, which established the Rhode Island Indian Claims Settlement Fund, was omitted from the Code as being of special and not general application.



§ 1704. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–395, § 5, Sept. 30, 1978, 92 Stat. 814, which related to option agreements to purchase private settlement lands, was omitted from the Code as being of special and not general application.



§ 1705. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–395, § 6, Sept. 30, 1978, 92 Stat. 815, which related to publication of findings as to whether the State of Rhode Island had satisfied the conditions set forth in section 1706 of this title and consequences of such publication, was omitted from the Code as being of special and not general application.



§ 1706. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–395, § 7, Sept. 30, 1978, 92 Stat. 816, which provided that section 1705 of this title would not take effect until the Secretary of the Interior had made certain findings, was omitted from the Code as being of special and not general application.



§ 1707. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–395, § 8, Sept. 30, 1978, 92 Stat. 816, which related to purchase and transfer of private settlement lands, was omitted from the Code as being of special and not general application.



§ 1708. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–395, § 9, Sept. 30, 1978, 92 Stat. 817; Pub. L. 104–208, div. A, title I, § 101(d) [title III, § 330], Sept. 30, 1996, 110 Stat. 3009–181, 3009–227, which related to applicability of Rhode Island law and treatment of settlement lands under the Indian Gaming Regulatory Act, was omitted from the Code as being of special and not general application.



§ 1709. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–395, § 10, Sept. 30, 1978, 92 Stat. 817, which provided for preservation of certain other Federal benefits, was omitted from the Code as being of special and not general application.



§ 1710. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–395, § 11, Sept. 30, 1978, 92 Stat. 817, which authorized appropriations of $3,500,000 to carry out the purposes of this subchapter, was omitted from the Code as being of special and not general application.



§ 1711. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–395, § 12, Sept. 30, 1978, 92 Stat. 817, which related to limitation of actions and jurisdiction, was omitted from the Code as being of special and not general application.



§ 1712. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–395, § 13, Sept. 30, 1978, 92 Stat. 817, which related to approval of prior transfers and extinguishment of claims and aboriginal title outside the town of Charlestown, Rhode Island, was omitted from the Code as being of special and not general application.




Part B—Tax Treatment
§ 1715. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–395, title II, § 201, as added Pub. L. 96–601, § 5(a), Dec. 24, 1980, 94 Stat. 3498, which provided for tax exemption for settlement lands, with certain exceptions, was omitted from the Code as being of special and not general application.



§ 1716. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–395, title II, § 202, as added Pub. L. 96–601, § 5(a), Dec. 24, 1980, 94 Stat. 3499; amended Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095, which related to deferral of capital gains, was omitted from the Code as being of special and not general application.





SUBCHAPTER II—MAINE INDIAN CLAIMS SETTLEMENT
§ 1721. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–420, § 2, Oct. 10, 1980, 94 Stat. 1785, which set out Congressional findings and declaration of policy, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 96–420, § 1, Oct. 10, 1980, 94 Stat. 1785, provided that Pub. L. 96–420, enacting this subchapter, could be cited as the “Maine Indian Claims Settlement Act of 1980”.



§ 1722. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–420, § 3, Oct. 10, 1980, 94 Stat. 1786, which set out definitions for this subchapter, was omitted from the Code as being of special and not general application.



§ 1723. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–420, § 4, Oct. 10, 1980, 94 Stat. 1787, which related to approval of prior transfers and extinguishment of Indian title and claims of Indians within the State of Maine, was omitted from the Code as being of special and not general application.



§ 1724. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–420, § 5, Oct. 10, 1980, 94 Stat. 1788, which related to the Maine Indian Claims Settlement and Land Acquisition Funds, was omitted from the Code as being of special and not general application.



§ 1725. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–420, § 6, Oct. 10, 1980, 94 Stat. 1793; Pub. L. 97–428, § 3, Jan. 8, 1983, 96 Stat. 2268, which provided for applicability of State law, was omitted from the Code as being of special and not general application.



§ 1726. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–420, § 7, Oct. 10, 1980, 94 Stat. 1795, which related to the tribal organization of the Passamaquoddy Tribe, the Penobscot Nation, and the Houlton Band of Maliseet Indians, was omitted from the Code as being of special and not general application.



§ 1727. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–420, § 8, Oct. 10, 1980, 94 Stat. 1795, which provided for implementation of the Indian Child Welfare Act in jurisdiction over Indian child custody proceedings, was omitted from the Code as being of special and not general application.



§ 1728. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–420, § 9, Oct. 10, 1980, 94 Stat. 1795, which provided that payments to a tribe under this subchapter would not affect eligibility of the State for participation in Federal financial aid programs and that receipt of payments from the State would not affect eligibility of a tribe for Federal benefits, was omitted from the Code as being of special and not general application.



§ 1729. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–420, § 10, Oct. 10, 1980, 94 Stat. 1796; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095, which related to capital gains on transfers of land, was omitted from the Code as being of special and not general application.



§ 1730. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–420, § 11, Oct. 10, 1980, 94 Stat. 1796, which related to transfer of tribal trust funds held by the State of Maine, was omitted from the Code as being of special and not general application.



§ 1731. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–420, § 12, Oct. 10, 1980, 94 Stat. 1796, which provided that this subchapter would constitute a general discharge and release of all obligations of the State of Maine arising from any treaty or agreement with any Indian tribe, except as expressly provided herein, was omitted from the Code as being of special and not general application.



§ 1732. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–420, § 13, Oct. 10, 1980, 94 Stat. 1797, which related to limitation of actions, was omitted from the Code as being of special and not general application.



§ 1733. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–420, § 14, Oct. 10, 1980, 94 Stat. 1797, which authorized appropriations, was omitted from the Code as being of special and not general application.



§ 1734. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–420, § 15, Oct. 10, 1980, 94 Stat. 1797, which related to severability of provisions, was omitted from the Code as being of special and not general application.



§ 1735. Omitted
Editorial Notes
Codification
Section, Pub. L. 96–420, § 16, Oct. 10, 1980, 94 Stat. 1797, which related to construction of this subchapter and construction in the State of Maine of Federal laws enacted after Oct. 10, 1980, for the benefit of Indians, was omitted from the Code as being of special and not general application.




SUBCHAPTER III—FLORIDA INDIAN (MICCOSUKEE) LAND CLAIMS SETTLEMENT
Part A—Florida Indian Land Claims Settlement Act of 1982
§ 1741. Omitted
Editorial Notes
Codification
Section, Pub. L. 97–399, § 2, Dec. 31, 1982, 96 Stat. 2012, which set out congressional findings and declaration of policy, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 97–399, § 1, Dec. 31, 1982, 96 Stat. 2012, provided that Pub. L. 97–399, enacting this part A (§ 1741 et seq.) of this subchapter, could be cited as the “Florida Indian Land Claims Settlement Act of 1982”.



§ 1742. Omitted
Editorial Notes
Codification
Section, Pub. L. 97–399, § 3, Dec. 31, 1982, 96 Stat. 2012, which set out definitions for this part, was omitted from the Code as being of special and not general application.



§ 1743. Omitted
Editorial Notes
Codification
Section, Pub. L. 97–399, § 4, Dec. 31, 1982, 96 Stat. 2013, which related to findings by the Secretary of the Interior, was omitted from the Code as being of special and not general application.



§ 1744. Omitted
Editorial Notes
Codification
Section, Pub. L. 97–399, § 5, Dec. 31, 1982, 96 Stat. 2013, which related to approval of prior transfers and extinguishment of claims and aboriginal title involving Florida Indians, was omitted from the Code as being of special and not general application.



§ 1745. Omitted
Editorial Notes
Codification
Section, Pub. L. 97–399, § 6, Dec. 31, 1982, 96 Stat. 2014, which provided for special provisions for the Miccosukee Tribe, was omitted from the Code as being of special and not general application.



§ 1746. Omitted
Editorial Notes
Codification
Section, Pub. L. 97–399, § 7, Dec. 31, 1982, 96 Stat. 2015, which related to the rights and interests granted to the Miccosukee Tribe and the civil and criminal jurisdiction of the State of Florida, was omitted from the Code as being of special and not general application.



§ 1747. Omitted
Editorial Notes
Codification
Section, Pub. L. 97–399, § 8, Dec. 31, 1982, 96 Stat. 2015, which related to the transfer to the United States of Miccosukee Tribe lands in trust, was omitted from the Code as being of special and not general application.



§ 1748. Omitted
Editorial Notes
Codification
Section, Pub. L. 97–399, § 9, Dec. 31, 1982, 96 Stat. 2016, which related to limitation of actions, was omitted from the Code as being of special and not general application.



§ 1749. Omitted
Editorial Notes
Codification
Section, Pub. L. 97–399, § 10, Dec. 31, 1982, 96 Stat. 2016, which described certain consequences in the event the Settlement Agreement ever became invalidated, was omitted from the Code as being of special and not general application.




Part B—Miccosukee Settlement
§ 1750. Omitted
Editorial Notes
Codification
Section, Pub. L. 105–83, title VII, § 702, Nov. 14, 1997, 111 Stat. 1624, which set out congressional findings, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 105–83, title VII, § 701, Nov. 14, 1997, 111 Stat. 1624, provided that title VII of Pub. L. 105–83, enacting this part, could be cited as the “Miccosukee Settlement Act of 1997”.



§ 1750a. Omitted
Editorial Notes
Codification
Section, Pub. L. 105–83, title VII, § 703, Nov. 14, 1997, 111 Stat. 1624, which set out definitions for this part, was omitted from the Code as being of special and not general application.



§ 1750b. Omitted
Editorial Notes
Codification
Section, Pub. L. 105–83, title VII, § 704, Nov. 14, 1997, 111 Stat. 1625, which ratified the Settlement Agreement, was omitted from the Code as being of special and not general application.



§ 1750c. Omitted
Editorial Notes
Codification
Section, Pub. L. 105–83, title VII, § 705, Nov. 14, 1997, 111 Stat. 1625, which related to authority of the Secretary of the Interior as Trustee for the tribe, was omitted from the Code as being of special and not general application.



§ 1750d. Omitted
Editorial Notes
Codification
Section, Pub. L. 105–83, title VII, § 706, Nov. 14, 1997, 111 Stat. 1626, which identified the Miccosukee Indian Reservation lands, was omitted from the Code as being of special and not general application.



§ 1750e. Omitted
Editorial Notes
Codification
Section, Pub. L. 105–83, title VII, § 707, Nov. 14, 1997, 111 Stat. 1626, which set forth provisions relating to eligibility for Federal services or benefits and taxation of payments and conveyances of land, was omitted from the Code as being of special and not general application.





SUBCHAPTER IV—CONNECTICUT INDIAN LAND CLAIMS SETTLEMENT
§ 1751. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–134, § 2, Oct. 18, 1983, 97 Stat. 851, which set out congressional findings, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 98–134, § 1, Oct. 18, 1983, 97 Stat. 851, provided that Pub. L. 98–134, enacting this subchapter, could be cited as the “Mashantucket Pequot Indian Claims Settlement Act”.



§ 1752. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–134, § 3, Oct. 18, 1983, 97 Stat. 852, which set out definitions for this subchapter, was omitted from the Code as being of special and not general application.



§ 1753. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–134, § 4, Oct. 18, 1983, 97 Stat. 852, which related to extinguishment of aboriginal titles and Indian claims, was omitted from the Code as being of special and not general application.



§ 1754. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–134, § 5, Oct. 18, 1983, 97 Stat. 853; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095, which related to establishment and administration of the Mashantucket Pequot Settlement Fund, was omitted from the Code as being of special and not general application.



§ 1755. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–134, § 6, Oct. 18, 1983, 97 Stat. 855, which related to State jurisdiction over the reservation, was omitted from the Code as being of special and not general application.



§ 1756. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–134, § 7, Oct. 18, 1983, 97 Stat. 855, which related to practice and procedure in questions of constitutionality of this subchapter and with respect to claims extinguished by the operation of this subchapter, was omitted from the Code as being of special and not general application.



§ 1757. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–134, § 8, Oct. 18, 1983, 97 Stat. 855, which provided for a restriction against alienation of lands, was omitted from the Code as being of special and not general application.



§ 1757a. Omitted
Editorial Notes
Codification
Section, Pub. L. 110–228, § 1, May 8, 2008, 122 Stat. 753, which related to extensions of leases of certain land by the tribe, was omitted from the Code as being of special and not general application.



§ 1758. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–134, § 9, Oct. 18, 1983, 97 Stat. 855, which related to extension of Federal recognition and privileges, was omitted from the Code as being of special and not general application.



§ 1759. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–134, § 10, Oct. 18, 1983, 97 Stat. 856, which provided for a general discharge and release of the State of Connecticut, was omitted from the Code as being of special and not general application.



§ 1760. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–134, § 11, Oct. 18, 1983, 97 Stat. 856, which provided for severability of provisions, was omitted from the Code as being of special and not general application.




SUBCHAPTER V—MASSACHUSETTS INDIAN LAND CLAIMS SETTLEMENT
§ 1771. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–95, § 2, Aug. 18, 1987, 101 Stat. 704, which set out congressional findings and declaration of policy, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 100–95, § 1, Aug. 18, 1987, 101 Stat. 704, provided that Pub. L. 100–95, enacting this subchapter and provisions formerly set out as a note under this section, could be cited as the “Wampanoag Tribal Council of Gay Head, Inc., Indian Claims Settlement Act of 1987”.



§ 1771a. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–95, § 3, Aug. 18, 1987, 101 Stat. 704, which related to the Gay Head Indian claims settlement fund, was omitted from the Code as being of special and not general application.



§ 1771b. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–95, § 4, Aug. 18, 1987, 101 Stat. 705, which related to approval of prior transfers and extinguishment of aboriginal title and claims of Gay Head Indians, was omitted from the Code as being of special and not general application.



§ 1771c. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–95, § 5, Aug. 18, 1987, 101 Stat. 705, which provided for conditions precedent to Federal purchase of settlement lands, was omitted from the Code as being of special and not general application.



§ 1771d. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–95, § 6, Aug. 18, 1987, 101 Stat. 706, which related to the purchase and transfer of settlement lands, was omitted from the Code as being of special and not general application.



§ 1771e. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–95, § 7, Aug. 18, 1987, 101 Stat. 707, which related to jurisdiction over settlement lands and restraint on alienation, was omitted from the Code as being of special and not general application.



§ 1771f. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–95, § 8, Aug. 18, 1987, 101 Stat. 708, which set out definitions for this subchapter, was omitted from the Code as being of special and not general application.



§ 1771g. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–95, § 9, Aug. 18, 1987, 101 Stat. 709, which related to applicability of State law, was omitted from the Code as being of special and not general application.



§ 1771h. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–95, § 10, Aug. 18, 1987, 101 Stat. 710, which related to limitations of action and jurisdiction, was omitted from the Code as being of special and not general application.



§ 1771i. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–95, § 12, Aug. 18, 1987, 101 Stat. 710, which provided that, for the purpose of eligibility for Federal services, tribal members residing on Martha’s Vineyard, Massachusetts, would be deemed to be living on or near an Indian reservation, was omitted from the Code as being of special and not general application.




SUBCHAPTER VI—FLORIDA INDIAN (SEMINOLE) LAND CLAIMS SETTLEMENT
§ 1772. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–228, § 2, Dec. 31, 1987, 101 Stat. 1556, which set out congressional findings and policy, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 100–228, § 1, Dec. 31, 1987, 101 Stat. 1556, provided that Pub. L. 100–228, enacting this subchapter, could be cited as the “Seminole Indian Land Claims Settlement Act of 1987”.



§ 1772a. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–228, § 3, Dec. 31, 1987, 101 Stat. 1557, which set out definitions for this subchapter, was omitted from the Code as being of special and not general application.



§ 1772b. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–228, § 4, Dec. 31, 1987, 101 Stat. 1557, which set forth provisions relating to the effective date of section 1772c of this title, including the making of certain findings by the Secretary of the Interior, was omitted from the Code as being of special and not general application.



§ 1772c. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–228, § 5, Dec. 31, 1987, 101 Stat. 1558, which related to approval of prior transfers and extinguishment of claims and aboriginal title involving Florida Indians, was omitted from the Code as being of special and not general application.



§ 1772d. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–228, § 6, Dec. 31, 1987, 101 Stat. 1559, which related to acceptance of land by the Secretary of the Interior in trust as a reservation for use and benefit of the Seminole Tribe, was omitted from the Code as being of special and not general application.



§ 1772e. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–228, § 7, Dec. 31, 1987, 101 Stat. 1560, which related to the compact defining the scope of Seminole water rights and their utilization by the tribe, was omitted from the Code as being of special and not general application.



§ 1772f. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–228, § 8, Dec. 31, 1987, 101 Stat. 1561, which related to judicial review of provisions of this subchapter, was omitted from the Code as being of special and not general application.



§ 1772g. Omitted
Editorial Notes
Codification
Section, Pub. L. 100–228, § 9, Dec. 31, 1987, 101 Stat. 1561, which described results of revocation of the Settlement Agreement or any part thereof, was omitted from the Code as being of special and not general application.




SUBCHAPTER VII—WASHINGTON INDIAN (PUYALLUP) LAND CLAIMS SETTLEMENT
§ 1773. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–41, § 2, June 21, 1989, 103 Stat. 83, which set out congressional findings and purpose, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 101–41, § 1, June 21, 1989, 103 Stat. 83, provided that Pub. L. 101–41, enacting this subchapter and provisions formerly set out as a note under section 1773a of this title, could be cited as the “Puyallup Tribe of Indians Settlement Act of 1989”.



§ 1773a. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–41, § 3, June 21, 1989, 103 Stat. 84, which provided for resolution of Puyallup tribal land claims, was omitted from the Code as being of special and not general application.



§ 1773b. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–41, § 4, June 21, 1989, 103 Stat. 85, which related to acceptance by the Secretary of the Interior of the conveyance of certain lands to be held in trust for the benefit of the tribe, was omitted from the Code as being of special and not general application.



§ 1773c. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–41, § 5, June 21, 1989, 103 Stat. 86, which related to standards to be applied by the Secretary of the Interior in accepting additional lands in trust, was omitted from the Code as being of special and not general application.



§ 1773d. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–41, § 6, June 21, 1989, 103 Stat. 86, which related to one-time payment to each enrolled member and establishment of a permanent trust fund to enhance the ability of the tribe to provide services to its members, was omitted from the Code as being of special and not general application.



§ 1773e. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–41, § 7, June 21, 1989, 103 Stat. 87, which appropriated $100,000 for navigation equipment at Commencement Bay as part of the fisheries aspect of the Settlement Agreement, was omitted from the Code as being of special and not general application.



§ 1773f. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–41, § 8, June 21, 1989, 103 Stat. 87, which related to funds for economic development and land acquisition, was omitted from the Code as being of special and not general application.



§ 1773g. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–41, § 9, June 21, 1989, 103 Stat. 88, which related to exercise of jurisdiction as provided in the Settlement Agreement and as otherwise provided by Federal law, was omitted from the Code as being of special and not general application.



§ 1773h. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–41, § 10, June 21, 1989, 103 Stat. 88, which set out provisions relating to encumbrance of funds and assets, eligibility of tribe and its members for Federal programs, and tax treatment of funds and assets, was omitted from the Code as being of special and not general application.



§ 1773i. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–41, § 11, June 21, 1989, 103 Stat. 89, which required the Secretary to take such actions as needed to carry out this subchapter and the Settlement Agreement, was omitted from the Code as being of special and not general application.



§ 1773j. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–41, § 12, June 21, 1989, 103 Stat. 89, which set out definitions for this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER VIII—SENECA NATION (NEW YORK) LAND CLAIMS SETTLEMENT
§ 1774. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–503, § 2, Nov. 3, 1990, 104 Stat. 1292, which set out congressional findings and purposes, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 101–503, § 1, Nov. 3, 1990, 104 Stat. 1292, provided that Pub. L. 101–503, enacting this subchapter, could be cited as the “Seneca Nation Settlement Act of 1990”.



§ 1774a. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–503, § 3, Nov. 3, 1990, 104 Stat. 1293, which set out definitions for this subchapter, was omitted from the Code as being of special and not general application.



§ 1774b. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–503, § 4, Nov. 3, 1990, 104 Stat. 1294, which related to new leases in accordance with the Settlement Agreement and extinguishment of claims with respect to prior and existing leases, was omitted from the Code as being of special and not general application.



§ 1774c. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–503, § 5, Nov. 3, 1990, 104 Stat. 1295, which related to responsibilities and restrictions concerning leases, was omitted from the Code as being of special and not general application.



§ 1774d. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–503, § 6, Nov. 3, 1990, 104 Stat. 1295, which related to sources of settlement funds and distribution and use of amounts, was omitted from the Code as being of special and not general application.



§ 1774e. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–503, § 7, Nov. 3, 1990, 104 Stat. 1296, which related to conditions precedent to payment of United States and State funds, was omitted from the Code as being of special and not general application.



§ 1774f. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–503, § 8, Nov. 3, 1990, 104 Stat. 1296, which set out provisions relating to encumbrance of funds, eligibility of tribe and its members for Federal programs, and acquisitions of land, was omitted from the Code as being of special and not general application.



§ 1774g. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–503, § 9, Nov. 3, 1990, 104 Stat. 1297, which related to limitation of action to contest constitutionality or validity of this subchapter, was omitted from the Code as being of special and not general application.



§ 1774h. Omitted
Editorial Notes
Codification
Section, Pub. L. 101–503, § 10, Nov. 3, 1990, 104 Stat. 1297, which authorized appropriations, was omitted from the Code as being of special and not general application.




SUBCHAPTER IX—MOHEGAN NATION (CONNECTICUT) LAND CLAIMS SETTLEMENT
§ 1775. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–377, § 2, Oct. 19, 1994, 108 Stat. 3501, which set out congressional findings and purposes, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 103–377, § 1, Oct. 19, 1994, 108 Stat. 3501, provided that Pub. L. 103–377, enacting this subchapter, could be cited as the “Mohegan Nation of Connecticut Land Claims Settlement Act of 1994”.



§ 1775a. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–377, § 3, Oct. 19, 1994, 108 Stat. 3502, which set out definitions for this subchapter, was omitted from the Code as being of special and not general application.



§ 1775b. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–377, § 4, Oct. 19, 1994, 108 Stat. 3502, which related to action by the Secretary of the Interior regarding the compact between the State of Connecticut and the tribe providing for gaming operations and transfers of land to be held in trust and used as the tribe’s reservation pursuant to the State Agreement, was omitted from the Code as being of special and not general application.



§ 1775c. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–377, § 5, Oct. 19, 1994, 108 Stat. 3504, which provided for conveyance of lands described in exhibits A and B of the State Agreement, was omitted from the Code as being of special and not general application.



§ 1775d. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–377, § 6, Oct. 19, 1994, 108 Stat. 3505, which related to consent of the United States to State assumption of criminal jurisdiction, was omitted from the Code as being of special and not general application.



§ 1775e. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–377, § 7, Oct. 19, 1994, 108 Stat. 3505, which ratified the Town Agreement, was omitted from the Code as being of special and not general application.



§ 1775f. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–377, § 8, Oct. 19, 1994, 108 Stat. 3505, which related to the general discharge and release of obligations of the State of Connecticut, was omitted from the Code as being of special and not general application.



§ 1775g. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–377, § 9, Oct. 19, 1994, 108 Stat. 3506, which related to the effect of revocation of the State Agreement or the gaming compact, was omitted from the Code as being of special and not general application.



§ 1775h. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–377, § 10, Oct. 19, 1994, 108 Stat. 3507, which provided for judicial review of provisions of this subchapter or any agreement entered into under the authority of this subchapter or approved by this subchapter, was omitted from the Code as being of special and not general application.




SUBCHAPTER X—CROW LAND CLAIMS SETTLEMENT
§ 1776. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–444, § 2, Nov. 2, 1994, 108 Stat. 4632, which set out congressional findings and purposes, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 103–444, § 1, Nov. 2, 1994, 108 Stat. 4632, provided that Pub. L. 103–444, enacting this subchapter, could be cited as the “Crow Boundary Settlement Act of 1994”.



§ 1776a. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–444, § 3, Nov. 2, 1994, 108 Stat. 4633, which set out definitions for this subchapter, was omitted from the Code as being of special and not general application.



§ 1776b. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–444, § 4, Nov. 2, 1994, 108 Stat. 4634, which related to ratification of the Settlement Agreement, was omitted from the Code as being of special and not general application.



§ 1776c. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–444, § 5, Nov. 2, 1994, 108 Stat. 4635; Pub. L. 104–109, § 9(a), Feb. 12, 1996, 110 Stat. 765, which related to Settlement terms and conditions and extinguishment of claims, was omitted from the Code as being of special and not general application.



§ 1776d. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–444, § 6, Nov. 2, 1994, 108 Stat. 4638; amended Pub. L. 103–435, § 23, Nov. 2, 1994, 108 Stat. 4575, which provided for the establishment and administration of the Crow Tribal Trust Fund, was omitted from the Code as being of special and not general application.



§ 1776e. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–444, § 7, Nov. 2, 1994, 108 Stat. 4640, which related to effect of Federal recognition of the tribe on eligibility of a tribe or a member of a tribe for other Federal services, was omitted from the Code as being of special and not general application.



§ 1776f. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–444, § 8, Nov. 2, 1994, 108 Stat. 4640, which related to exchanges of land or minerals, was omitted from the Code as being of special and not general application.



§ 1776g. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–444, § 9, Nov. 2, 1994, 108 Stat. 4640; Pub. L. 104–109, § 9(b), Feb. 12, 1996, 110 Stat. 765, which related to effectiveness of this subchapter and approval of releases and waivers, was omitted from the Code as being of special and not general application.



§ 1776h. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–444, § 10, Nov. 2, 1994, 108 Stat. 4641; Pub. L. 104–109, § 9(c), Feb. 12, 1996, 110 Stat. 765, which related to distribution to each tribe from the escrow fund, establishment of a Suspension Account for each tribe, and withdrawals from and termination of the Suspension Accounts, was omitted from the Code as being of special and not general application.



§ 1776i. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–444, § 11, Nov. 2, 1994, 108 Stat. 4642, which related to continuation of the Fort Laramie Treaty of 1868, was omitted from the Code as being of special and not general application.



§ 1776j. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–444, § 12, Nov. 2, 1994, 108 Stat. 4642, which provided that terms and conditions of this subchapter and the Settlement Agreement would constitute full and complete satisfaction of certain claims, was omitted from the Code as being of special and not general application.



§ 1776k. Omitted
Editorial Notes
Codification
Section, Pub. L. 103–444, § 13, Nov. 2, 1994, 108 Stat. 4643, which authorized appropriations, was omitted from the Code as being of special and not general application.




SUBCHAPTER XI—SANTO DOMINGO PUEBLO LAND CLAIMS SETTLEMENT
§ 1777. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–425, § 2, Nov. 1, 2000, 114 Stat. 1890, which set out congressional findings and purposes, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 106–425, § 1, Nov. 1, 2000, 114 Stat. 1890, provided that Pub. L. 106–425, enacting this subchapter, could be cited as the “Santo Domingo Pueblo Claims Settlement Act of 2000”.



§ 1777a. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–425, § 3, Nov. 1, 2000, 114 Stat. 1891, which set out definitions for this subchapter, was omitted from the Code as being of special and not general application.



§ 1777b. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–425, § 4, Nov. 1, 2000, 114 Stat. 1892, which approved and ratified the Settlement Agreement, was omitted from the Code as being of special and not general application.



§ 1777c. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–425, § 5, Nov. 1, 2000, 114 Stat. 1892, which related to resolution of disputes and claims, was omitted from the Code as being of special and not general application.



§ 1777d. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–425, § 6, Nov. 1, 2000, 114 Stat. 1895, which related to affirmation of accurate boundaries of the Santo Domingo Pueblo Grant, was omitted from the Code as being of special and not general application.



§ 1777e. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–425, § 7, as added Pub. L. 106–434, § 3, Nov. 6, 2000, 114 Stat. 1913, which related to exchange of certain lands with the State of New Mexico, authorized other exchanges of land, and approved certain resolutions pertaining to conveyances and boundary disputes, was omitted from the Code as being of special and not general application.




SUBCHAPTER XII—TORRES-MARTINEZ DESERT CAHUILLA INDIANS CLAIMS SETTLEMENT
§ 1778. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title VI, § 602, Dec. 27, 2000, 114 Stat. 2906, which set out congressional findings and purpose, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 106–568, title VI, § 601, Dec. 27, 2000, 114 Stat. 2906, provided that title VI of Pub. L. 106–568, enacting this subchapter and provisions formerly set out as a note under this section, could be cited as the “Torres-Martinez Desert Cahuilla Indians Claims Settlement Act”.



§ 1778a. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title VI, § 603, Dec. 27, 2000, 114 Stat. 2908, which set out definitions for this subchapter, was omitted from the Code as being of special and not general application.



§ 1778b. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title VI, § 604, Dec. 27, 2000, 114 Stat. 2908, which ratified the Settlement Agreement, was omitted from the Code as being of special and not general application.



§ 1778c. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title VI, § 605, Dec. 27, 2000, 114 Stat. 2908, which related to establishment and administration of tribal and allottees settlement trust fund accounts, was omitted from the Code as being of special and not general application.



§ 1778d. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title VI, § 606, Dec. 27, 2000, 114 Stat. 2909, which related to trust land acquisition and status, was omitted from the Code as being of special and not general application.



§ 1778e. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title VI, § 607, Dec. 27, 2000, 114 Stat. 2911, which related to conveyances to certain water districts of permanent flowage easements as to Indian trust lands and Federal lands, was omitted from the Code as being of special and not general application.



§ 1778f. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title VI, § 608, Dec. 27, 2000, 114 Stat. 2912, which related to satisfaction of claims regarding lack of drainage of tribal and allottee lands and approval of releases and waivers required by the Settlement Agreement and this subchapter, was omitted from the Code as being of special and not general application.



§ 1778g. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title VI, § 609, Dec. 27, 2000, 114 Stat. 2912, which set forth provisions relating to effect of this subchapter and the Settlement Agreement on eligibility for benefits and other services, preservation of existing rights, and amendment of the Settlement Agreement, was omitted from the Code as being of special and not general application.



§ 1778h. Omitted
Editorial Notes
Codification
Section, Pub. L. 106–568, title VI, § 610, Dec. 27, 2000, 114 Stat. 2912, which authorized appropriations, was omitted from the Code as being of special and not general application.




SUBCHAPTER XIII—CHEROKEE, CHOCTAW, AND CHICKASAW NATIONS CLAIMS SETTLEMENT
§ 1779. Omitted
Editorial Notes
Codification
Section, Pub. L. 107–331, title VI, § 602, Dec. 13, 2002, 116 Stat. 2845, which set out congressional findings, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 107–331, title VI, § 601, Dec. 13, 2002, 116 Stat. 2845, provided that title VI of Pub. L. 107–331, enacting this subchapter, could be cited as the “Cherokee, Choctaw, and Chickasaw Nations Claims Settlement Act”.



§ 1779a. Omitted
Editorial Notes
Codification
Section, Pub. L. 107–331, title VI, § 603, Dec. 13, 2002, 116 Stat. 2847, which stated the purposes of this subchapter, was omitted from the Code as being of special and not general application.



§ 1779b. Omitted
Editorial Notes
Codification
Section, Pub. L. 107–331, title VI, § 604, Dec. 13, 2002, 116 Stat. 2847, which set out definitions for this subchapter, was omitted from the Code as being of special and not general application.



§ 1779c. Omitted
Editorial Notes
Codification
Section, Pub. L. 107–331, title VI, § 605, Dec. 13, 2002, 116 Stat. 2848, which related to settlement of claims, appropriations, and allocation of funds, was omitted from the Code as being of special and not general application.



§ 1779d. Omitted
Editorial Notes
Codification
Section, Pub. L. 107–331, title VI, § 606, Dec. 13, 2002, 116 Stat. 2851, which related to establishment and management of a separate tribal trust fund for each of the Indian Nations, was omitted from the Code as being of special and not general application.



§ 1779e. Omitted
Editorial Notes
Codification
Section, Pub. L. 107–331, title VI, § 607, Dec. 13, 2002, 116 Stat. 2852, which related to payment of attorney fees, was omitted from the Code as being of special and not general application.



§ 1779f. Omitted
Editorial Notes
Codification
Section, Pub. L. 107–331, title VI, § 608, Dec. 13, 2002, 116 Stat. 2852, which provided for the extinguishment of claims of other Indian tribes and filing of claims relating to the extinguishment, was omitted from the Code as being of special and not general application.



§ 1779g. Omitted
Editorial Notes
Codification
Section, Pub. L. 107–331, title VI, § 609, Dec. 13, 2002, 116 Stat. 2855, which related to the effect of this subchapter on claims, was omitted from the Code as being of special and not general application.




SUBCHAPTER XIV—PUEBLO DE SAN ILDEFONSO CLAIMS SETTLEMENT
§ 1780. Omitted
Editorial Notes
Codification
Section, Pub. L. 109–286, § 2, Sept. 27, 2006, 120 Stat. 1218, which set out definitions of terms and purposes of this subchapter, was omitted from the Code as being of special and not general application.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 109–286, § 1, Sept. 27, 2006, 120 Stat. 1218, provided that Pub. L. 109–286, enacting this subchapter, could be cited as the “Pueblo de San Ildefonso Claims Settlement Act of 2005”.



§ 1780a. Omitted
Editorial Notes
Codification
Section, Pub. L. 109–286, § 3, Sept. 27, 2006, 120 Stat. 1219, which related to ratification and correction of the Settlement and Los Alamos Agreements, was omitted from the Code as being of special and not general application.



§ 1780b. Omitted
Editorial Notes
Codification
Section, Pub. L. 109–286, § 4, Sept. 27, 2006, 120 Stat. 1219, which provided for judgment and dismissal of certain litigation pending on Sept. 27, 2006, was omitted from the Code as being of special and not general application.



§ 1780c. Omitted
Editorial Notes
Codification
Section, Pub. L. 109–286, § 5, Sept. 27, 2006, 120 Stat. 1220, which related to extinguishment of any claims to land and any claims for damages or other remedies, was omitted from the Code as being of special and not general application.



§ 1780d. Omitted
Editorial Notes
Codification
Section, Pub. L. 109–286, § 6, Sept. 27, 2006, 120 Stat. 1221, which related to establishment and management of the Pueblo de San Ildefonso Land Claims Settlement Fund, was omitted from the Code as being of special and not general application.



§ 1780e. Omitted
Editorial Notes
Codification
Section, Pub. L. 109–286, § 7, Sept. 27, 2006, 120 Stat. 1221, which authorized sale of lands by the Secretary of Agriculture, was omitted from the Code as being of special and not general application.



§ 1780f. Omitted
Editorial Notes
Codification
Section, Pub. L. 109–286, § 8, Sept. 27, 2006, 120 Stat. 1224, which related to execution and delivery of deeds by the Secretary of Agriculture and conveyance by the Pueblo to the United States in trust, was omitted from the Code as being of special and not general application.



§ 1780g. Omitted
Editorial Notes
Codification
Section, Pub. L. 109–286, § 9, Sept. 27, 2006, 120 Stat. 1224, which related to trust status of Settlement Area Land and National Forest boundaries, was omitted from the Code as being of special and not general application.



§ 1780h. Omitted
Editorial Notes
Codification
Section, Pub. L. 109–286, § 10, Sept. 27, 2006, 120 Stat. 1225, which related to management of lands prior to conveyance, was omitted from the Code as being of special and not general application.



§ 1780i. Omitted
Editorial Notes
Codification
Section, Pub. L. 109–286, § 11, Sept. 27, 2006, 120 Stat. 1225, which related to withdrawal of certain land from location, entry, and patent under the public land laws and mining and mineral leasing laws, subject to valid existing rights, was omitted from the Code as being of special and not general application.



§ 1780j. Omitted
Editorial Notes
Codification
Section, Pub. L. 109–286, § 12, Sept. 27, 2006, 120 Stat. 1225, which related to the conveyance of the Northern Tier Land, was omitted from the Code as being of special and not general application.



§ 1780k. Omitted
Editorial Notes
Codification
Section, Pub. L. 109–286, § 13, Sept. 27, 2006, 120 Stat. 1228, which provided for boundaries between the Pueblo of Santa Clara and the Pueblo de San Ildefonso, was omitted from the Code as being of special and not general application.



§ 1780l. Omitted
Editorial Notes
Codification
Section, Pub. L. 109–286, § 14, Sept. 27, 2006, 120 Stat. 1229, which related to distribution of funds plan, was omitted from the Code as being of special and not general application.



§ 1780m. Omitted
Editorial Notes
Codification
Section, Pub. L. 109–286, § 15, Sept. 27, 2006, 120 Stat. 1229, which provided for rule of construction and judicial review of the Settlement and Los Alamos Agreements, was omitted from the Code as being of special and not general application.



§ 1780n. Omitted
Editorial Notes
Codification
Section, Pub. L. 109–286, § 16, Sept. 27, 2006, 120 Stat. 1229, which provided that this subchapter would take effect on Sept. 27, 2006, was omitted from the Code as being of special and not general application.



§ 1780o. Omitted
Editorial Notes
Codification
Section, Pub. L. 109–286, § 17, Sept. 27, 2006, 120 Stat. 1229, which expressed intent of Congress that most land conveyances and adjustments be completed by 180 days after Sept. 27, 2006, was omitted from the Code as being of special and not general application.



§ 1780p. Omitted
Editorial Notes
Codification
Section, Pub. L. 109–286, § 18, Sept. 27, 2006, 120 Stat. 1230, which authorized appropriations, was omitted from the Code as being of special and not general application.





CHAPTER 20—TRIBALLY CONTROLLED COLLEGES AND UNIVERSITIES ASSISTANCE



Sec.


1801.Definitions.



SUBCHAPTER I—TRIBALLY CONTROLLED COLLEGES OR UNIVERSITIES GRANT PROGRAM


1802.Purpose.


1803.Grants authorized.


1804.Eligible grant recipients.


1804a.Planning grants.


1805.Technical assistance contracts.


1806.Eligibility studies.


1807.Grants to tribally controlled colleges or universities.


1808.Amount of grants.


1809.Effect on other programs.


1810.Authorization of appropriations.


1811.Grant adjustments.


1812.Report on facilities.


1813.Construction of new facilities.


1814.Miscellaneous provisions.


1815.Rules and regulations.



SUBCHAPTER II—TRIBALLY CONTROLLED COLLEGE OR UNIVERSITY ENDOWMENT PROGRAM


1831.Purpose.


1832.Establishment of program; program agreements.


1833.Use of funds.


1834.Compliance with matching requirement.


1835.Allocation of funds.


1836.Authorization of appropriations.



SUBCHAPTER III—TRIBAL ECONOMIC DEVELOPMENT


1851.Grants authorized.


1852.Authorization of appropriations.



SUBCHAPTER IV—TRIBALLY CONTROLLED POSTSECONDARY CAREER AND TECHNICAL INSTITUTIONS


1861.Definition of tribally controlled postsecondary career and technical institution.


1862.Tribally controlled postsecondary career and technical institutions program.


1863.Applicability of other laws.


1864.Authorization of appropriations.



§ 1801. Definitions(a) For purposes of this chapter, the term—(1) “Indian” means a person who is a member of an Indian tribe;

(2) “Indian tribe” means any Indian tribe, band, nation, or other organized group or community, including any Alaskan Native village or regional or village corporation as defined in or established pursuant to the Alaskan Native Claims Settlement Act [43 U.S.C. 1601 et seq.], which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians;

(3) “Secretary”, unless otherwise designated, means the Secretary of the Interior;

(4) “tribally controlled college or university” means an institution of higher education which is formally controlled, or has been formally sanctioned, or chartered, by the governing body of an Indian tribe or tribes, except that no more than one such institution shall be recognized with respect to any such tribe;

(5) “institution of higher education” means an institution of higher education as defined by section 1001 11 So in original. Probably should be section “1001(a)”. of title 20, except that clause (2) of such section shall not be applicable and the reference to Secretary in clause (5)(A) 22 So in original. Probably should be “(5)”. of such section shall be deemed to refer to the Secretary of the Interior;

(6) “national Indian organization” means an organization which the Secretary finds is nationally based, represents a substantial Indian constituency, and has expertise in the fields of tribally controlled colleges and universities and Indian higher education;

(7) “Indian student” means a student who is—(A) a member of an Indian tribe; or

(B) a biological child of a member of an Indian tribe, living or deceased;


(8) “Indian student count” means a number equal to the total number of Indian students enrolled in each tribally controlled college or university, determined in a manner consistent with subsection (b) of this section on the basis of the quotient of the sum of the credit hours of all Indian students so enrolled, divided by twelve; and

(9) “satisfactory progress toward a degree or certificate” has the meaning given to such term by the institution at which the student is enrolled.


(b) The following conditions shall apply for the purpose of determining the Indian student count pursuant to subsection (a)(8):(1) Such number shall be calculated on the basis of the registrations of Indian students as in effect at the conclusion of the third week of each academic term.

(2) Credits earned in classes offered during a summer term shall be counted toward the computation of the Indian student count in the succeeding fall term.

(3) Credits earned by any student who has not obtained a high school degree or its equivalent shall be counted toward the computation of the Indian student count if the institution at which the student is in attendance has established criteria for the admission of such student on the basis of the student’s ability to benefit from the education or training offered. The institution shall be presumed to have established such criteria if the admission procedures for such studies include counseling or testing that measures the student’s aptitude to successfully complete the course in which the student has enrolled. No credits earned by such student for purposes of obtaining a high school degree or its equivalent shall be counted toward the computation of the Indian student count.

(4) Indian students earning credits in any continuing education program of a tribally controlled college or university shall be included in determining the sum of all credit hours.

(5) Eligible credits earned in a continuing education program—(A) shall be determined as one credit for every ten contact hours in the case of an institution on a quarter system, or 15 contact hours in the case of an institution on a semester system, of participation in an organized continuing education experience under responsible sponsorship, capable direction, and qualified instruction, as described in the criteria established by the International Association for Continuing Education and Training; and

(B) shall be limited to ten percent of the Indian student count of a tribally controlled college or university.



(Pub. L. 95–471, § 2, formerly § 1, Oct. 17, 1978, 92 Stat. 1325; renumbered § 2 and amended Pub. L. 98–192, § 1, Dec. 1, 1983, 97 Stat. 1335; Pub. L. 99–428, § 3, Sept. 30, 1986, 100 Stat. 982; Pub. L. 105–244, title I, § 102(a)(8)(B), title IX, § 901(b)(5), (9), Oct. 7, 1998, 112 Stat. 1619, 1828; Pub. L. 110–315, title IX, § 941(a)–(c), Aug. 14, 2008, 122 Stat. 3460, 3461.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning Pub. L. 95–471, Oct. 17, 1978, 92 Stat. 1325, known as the Tribally Controlled Colleges and Universities Assistance Act of 1978, which enacted this chapter and former section 640c–1 of this title, amended former section 640c of this title, and enacted provisions set out as notes under this section and former sections 640a and 640c–1 of this title. For complete classification of this Act to the Code, see Short Title note set out below and Tables.
The Alaskan Native Claims Settlement Act, referred to in subsec. (a)(2), probably means the Alaska Native Claims Settlement Act, Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, as amended, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.

Amendments2008—Subsec. (a)(6). Pub. L. 110–315, § 941(a), substituted “in the fields of tribally controlled colleges and universities and Indian higher education” for “in the field of Indian education”.
Subsec. (a)(7) to (9). Pub. L. 110–315, § 941(b), added par. (7) and redesignated former pars. (7) and (8) as (8) and (9), respectively.
Subsec. (b). Pub. L. 110–315, § 941(c)(1), substituted “subsection (a)(8)” for “paragraph (7) of subsection (a)” in introductory provisions.
Subsec. (b)(5). Pub. L. 110–315, § 941(c)(2), added par. (5) and struck out former par. (5) which read as follows: “Credits earned in a continuing education program shall be converted to a credit-hour basis in accordance with the tribally controlled college or university’s system for providing credit for participation in such program.”
Subsec. (b)(6). Pub. L. 110–315, § 941(c)(3), struck out par. (6) which read as follows: “No credit hours earned by an Indian student who is not making satisfactory progress toward a degree or certificate shall be taken into account.”
1998—Subsec. (a)(4). Pub. L. 105–244, § 901(b)(5), substituted “college or university” for “community college”.
Subsec. (a)(5). Pub. L. 105–244, § 102(a)(8)(B), substituted “section 1001” for “section 1141(a)”.
Subsec. (a)(7). Pub. L. 105–244, § 901(b)(5), substituted “college or university” for “community college”.
Subsec. (b)(4). Pub. L. 105–244, § 901(b)(5), substituted “college or university” for “community college”.
Subsec. (b)(5). Pub. L. 105–244, § 901(b)(9), substituted “college or university’s” for “community college’s”.
1986—Subsec. (a)(8). Pub. L. 99–428, § 3(a), added par. (8).
Subsec. (b)(3) to (6). Pub. L. 99–428, § 3(b), added par. (3), redesignated former pars. (3) to (5) as (4) to (6), respectively, and in par. (6) struck out “, in accordance with the standards and practices of the appropriate accrediting agency or the institution at which the student is in attendance,” after “certificate”.
1983—Subsec. (a). Pub. L. 98–192, § 1(1), designated existing provisions as subsec. (a) and inserted introductory provision preceding par. (1).
Subsec. (a)(1). Pub. L. 98–192, § 1(2), struck out “and is eligible to receive services from the Secretary of the Interior” after “Indian tribe”.
Subsec. (a)(5). Pub. L. 98–192, § 1(3), inserted “and the reference to Secretary in clause (5)(A) of such section shall be deemed to refer to the Secretary of the Interior”.
Subsec. (a)(7). Pub. L. 98–192, § 1(4), substituted provision defining “Indian student count” to mean a number equal to the total number of Indian students enrolled in each tribally controlled community college, determined as consistent with subsec. (b) of this section on the basis of the quotient of the sum of the credit hours of all Indians so enrolled, divided by twelve for provision defining “full-time equivalent Indian student” to mean the number of Indians enrolled full-time and the full-time equivalent of the number of Indians enrolled part-time, determined on the basis of the quotient of the sum of the credit hours of all part-time students divided by twelve, calculated on the basis of registrations as in effect at the conclusion of the sixth week of an academic term.
Subsec. (b). Pub. L. 98–192, § 1(4), added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.

Short Title of 1986 AmendmentPub. L. 99–428, § 1, Sept. 30, 1986, 100 Stat. 982, provided that: “This Act [amending this section and sections 640c–1, 1808 to 1810, 1812, 1813, and 1836 of this title] may be cited as the ‘Tribally Controlled Community College Assistance Amendments of 1986’.”


Short TitlePub. L. 95–471, § 1, Oct. 17, 1978, 92 Stat. 1325, as amended by Pub. L. 105–244, title IX, § 901(b)(1), Oct. 7, 1998, 112 Stat. 1827; Pub. L. 110–315, title IX, § 941(k)(1), Aug. 14, 2008, 122 Stat. 3465, provided that: “This Act [enacting this chapter and section 640c–1 of this title, amending section 640c of this title, and enacting provisions set out as notes under sections 640a and 640c–1 of this title] may be cited as the ‘Tribally Controlled Colleges and Universities Assistance Act of 1978’.”

Pub. L. 95–471, title IV, § 401, as added by Pub. L. 101–392, title III, § 312, Sept. 25, 1990, 104 Stat. 804, provided that: “This title [enacting subchapter III of this chapter] may be cited as the ‘Tribal Economic Development and Technology Related Education Assistance Act of 1990’.”


Additional Conforming AmendmentsPub. L. 105–244, title IX, § 901(c), Oct. 7, 1998, 112 Stat. 1828, provided that:
“(1) Recommended legislation.—The Secretary of Education shall prepare and submit to Congress recommended legislation containing technical and conforming amendments to reflect the changes made by subsection (b) [see Tables for classification].

“(2) Submission to congress.—Not later than 6 months after the effective date of this title [see section 3 of Pub. L. 105–244, set out as an Effective Date of 1998 Amendment note under section 1001 of Title 20, Education], the Secretary of Education shall submit the recommended legislation referred to under paragraph (1).”




References to Tribally Controlled Community College Assistance Act of 1978Pub. L. 105–244, title IX, § 901(d), Oct. 7, 1998, 112 Stat. 1828, provided that: “Any reference to a section or other provision of the Tribally Controlled Community College Assistance Act of 1978 shall be deemed to be a reference to the Tribally Controlled College or University Assistance Act of 1978 [now Tribally Controlled Colleges and Universities Assistance Act of 1978].”


Executive Documents

Executive Order No. 13021
Ex. Ord. No. 13021, Oct. 19, 1996, 61 F.R. 54929, as amended by Ex. Ord. No. 13104, Oct. 19, 1998, 63 F.R. 56535, which established the President’s Board of Advisors on Tribal Colleges and Universities and the White House Initiative on Tribal Colleges and Universities in the Department of Education and required a Five-Year Federal Plan regarding tribal colleges and universities, was revoked by Ex. Ord. No. 13270, § 10, July 3, 2002, 67 F.R. 45291, formerly set out below.


Executive Order No. 13270
Ex. Ord. No. 13270, July 3, 2002, 67 F.R. 45288, which established the President’s Board of Advisors on Tribal Colleges and Universities and the White House Initiative on Tribal Colleges and Universities and required agencies to develop and submit plans for making certain improvements in tribal colleges and universities, was revoked by Ex. Ord. No. 13592, § 5(c), Dec. 2, 2011, 76 F.R. 76607, set out as a note under section 7401 of Title 20, Education.


Extension of Term of President’s Board of Advisors on Tribal Colleges and Universities
Ex. Ord. No. 13585, § 1(n), Sept. 30, 2011, 76 F.R. 62281, which extended term of President’s Board of Advisors on Tribal Colleges and Universities until Sept. 30, 2013, was revoked by Ex. Ord. No. 13592, § 5(c), Dec. 2, 2011, 76 F.R. 76607, set out as a note under section 7401 of Title 20, Education.
Previous extensions of term of President’s Board of Advisors on Tribal Colleges and Universities were contained in the following prior Executive Orders:
Ex. Ord. No. 13511, Sept. 29, 2009, 74 F.R. 50909, extended term until Sept. 30, 2011.
Ex. Ord. No. 13446, Sept. 28, 2007, 72 F.R. 56175, extended term until Sept. 30, 2009.
Ex. Ord. No. 13385, Sept. 29, 2005, 70 F.R. 57989, extended term until Sept. 30, 2007.
Ex. Ord. No. 13316, Sept. 17, 2003, 68 F.R. 55255, extended term until Sept. 30, 2005.
Ex. Ord. No. 13225, Sept. 28, 2001, 66 F.R. 50291, extended term until Sept. 30, 2003.
Ex. Ord. No. 13138, Sept. 30, 1999, 64 F.R. 53879, extended term until Sept. 30, 2001.



SUBCHAPTER I—TRIBALLY CONTROLLED COLLEGES OR UNIVERSITIES GRANT PROGRAM
§ 1802. Purpose
It is the purpose of this subchapter to provide grants for the operation and improvement of tribally controlled colleges or universities to insure continued and expanded educational opportunities for Indian students, and to allow for the improvement and expansion of the physical resources of such institutions.
(Pub. L. 95–471, title I, § 101, Oct. 17, 1978, 92 Stat. 1325; Pub. L. 98–192, § 2, Dec. 1, 1983, 97 Stat. 1336; Pub. L. 105–244, title IX, § 901(b)(6), Oct. 7, 1998, 112 Stat. 1828.)

Editorial Notes
Amendments1998—Pub. L. 105–244 substituted “colleges or universities” for “community colleges”.
1983—Pub. L. 98–192 inserted “, and to allow for the improvement and expansion of the physical resources of such institutions”.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.



§ 1803. Grants authorized(a) PurposesThe Secretary shall, subject to appropriations, make grants pursuant to this subchapter to tribally controlled colleges or universities to aid in the post-secondary education of Indian students.


(b) Deposit of funds; limitations on usesGrants made pursuant to this subchapter shall go into the general operating funds of the institution to defray, at the determination of the tribally controlled college or university, expenditures for academic, educational, and administrative purposes and for the operation and maintenance of the college or university. Funds provided pursuant to this subchapter shall not be used in connection with religious worship or sectarian instruction.


(Pub. L. 95–471, title I, § 102, Oct. 17, 1978, 92 Stat. 1326; Pub. L. 98–192, § 3(a), Dec. 1, 1983, 97 Stat. 1336; Pub. L. 105–244, title IX, § 901(b)(5), (6), (12), Oct. 7, 1998, 112 Stat. 1828.)

Editorial Notes
Amendments1998—Subsec. (a). Pub. L. 105–244, § 901(b)(6), substituted “colleges or universities” for “community colleges”.
Subsec. (b). Pub. L. 105–244, § 901(b)(5), (12), substituted “controlled college or university” for “controlled community college” and “the college or university” for “the college”.
1983—Subsec. (a). Pub. L. 98–192, § 3(a)(1), substituted “shall, subject to appropriations,” for “is authorized to”.
Subsec. (b). Pub. L. 98–192, § 3(a)(2), substituted “to defray, at the determination of the tribally controlled community college, expenditures for academic, educational, and administrative purposes and for the operation and maintenance of the college” for “to defray the expense of activities related to education programs for Indian students”.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.



§ 1804. Eligible grant recipients
To be eligible for assistance under this subchapter, a tribally controlled college or university must be one which—(1) is governed by a board of directors or board of trustees a majority of which are Indians;

(2) demonstrates adherence to stated goals, a philosophy, or a plan of operation which is directed to meet the needs of Indians;

(3) if in operation for more than one year, has students a majority of whom are Indians; and

(4)(A) is accredited by a nationally recognized accrediting agency or association determined by the Secretary of Education to be a reliable authority with regard to the quality of training offered; or

(B) according to such an agency or association, is making reasonable progress toward accreditation.


(Pub. L. 95–471, title I, § 103, Oct. 17, 1978, 92 Stat. 1326; Pub. L. 105–244, title IX, § 901(b)(5), Oct. 7, 1998, 112 Stat. 1828; Pub. L. 110–315, title IX, § 941(d), Aug. 14, 2008, 122 Stat. 3461.)

Editorial Notes
Amendments2008—Par. (4). Pub. L. 110–315 added par. (4).
1998—Pub. L. 105–244 substituted “college or university” for “community college” in introductory provisions.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.



§ 1804a. Planning grants(a) Establishment of programThe Secretary shall establish a program in accordance with this section to make grants to tribes and tribal entities (1) to conduct planning activities for the purpose of developing proposals for the establishment of tribally controlled colleges or universities, or (2) to determine the need and potential for the establishment of such colleges or universities.


(b) Procedures for submission and review of applicationsThe Secretary shall establish, by regulation, procedures for the submission and review of applications for grants under this section.


(c) Reservation of funds; number of grantsFrom the amount appropriated to carry out this subchapter for any fiscal year (exclusive of sums appropriated for section 1805 of this title), the Secretary shall reserve (and expend) an amount necessary to make grants to five applicants under this section of not more than $15,000 each, or an amount necessary to make grants in that amount to each of the approved applicants, if less than five apply and are approved.


(Pub. L. 95–471, title I, § 104, as added Pub. L. 98–192, § 4(a)(2), Dec. 1, 1983, 97 Stat. 1336; amended Pub. L. 105–244, title IX, § 901(b)(6), (8), Oct. 7, 1998, 112 Stat. 1828.)

Editorial Notes
Amendments1998—Subsec. (a). Pub. L. 105–244 substituted “controlled colleges or universities” for “controlled community colleges” in cl. (1) and “such colleges or universities” for “such colleges” in cl. (2).

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.



§ 1805. Technical assistance contracts(a) Technical assistance(1) In generalThe Secretary shall provide, upon request from a tribally controlled college or university which is receiving funds under section 1808 of this title, technical assistance either directly or through contract.


(2) Designated organizationThe Secretary shall require that a contract for technical assistance under paragraph (1) shall be awarded to an organization designated by the tribally controlled college or university to be assisted.



(b) Effect of sectionNo authority to enter into contracts provided by this section shall be effective except to the extent authorized in advance by appropriations Acts.


(Pub. L. 95–471, title I, § 105, formerly § 104, Oct. 17, 1978, 92 Stat. 1326; renumbered § 105 and amended Pub. L. 98–192, §§ 4(a)(1), 5, Dec. 1, 1983, 97 Stat. 1336; Pub. L. 105–244, title IX, § 901(b)(5), Oct. 7, 1998, 112 Stat. 1828; Pub. L. 110–315, title IX, § 941(e), Aug. 14, 2008, 122 Stat. 3461.)

Editorial Notes
Amendments2008—Pub. L. 110–315 inserted subsec. and par. designations and headings, designated first sentence as par. (1) of subsec. (a), designated second sentence as par. (2) of subsec. (a) and substituted “The Secretary shall require that a contract for technical assistance under paragraph (1) shall be awarded” for “In the awarding of contracts for technical assistance, preference shall be given”, and designated third sentence as subsec. (b).
1998—Pub. L. 105–244 substituted “college or university” for “community college” in two places.
1983—Pub. L. 98–192, § 5, inserted “from a tribally controlled community college which is receiving funds under section 1808 of this title” and struck out “to tribally controlled community colleges” before “either directly”.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.



§ 1806. Eligibility studies(a) Development of plans, procedures, and criteriaThe Secretary is authorized to enter into an agreement with the Secretary of Education to assist the Bureau of Indian Affairs in developing plans, procedures, and criteria for conducting the eligibility studies required by this section. Such agreement shall provide for continuing technical assistance in the conduct of such studies.


(b) Initiation by Secretary; grant applications and budgetsThe Secretary, within thirty days after a request by any Indian tribe, shall initiate a 11 So in original. Probably should be “an”. eligibility study to determine whether there is justification to encourage and maintain a tribally controlled college or university, and, upon a positive determination, shall aid in the preparation of grant applications and related budgets which will insure successful operation of such an institution. Such a positive determination shall be effective for the fiscal year succeeding the fiscal year in which such determination is made.


(c) Source of appropriationsFunds to carry out the purposes of this section for any fiscal year may be drawn from either—(1) general administrative appropriations to the Secretary made after October 17, 1978 for such fiscal year; or

(2) not more than 5 per centum of the funds appropriated to carry out section 1807 of this title for such fiscal year.


(Pub. L. 95–471, title I, § 106, formerly § 105, Oct. 17, 1978, 92 Stat. 1326; renumbered § 106 and amended Pub. L. 98–192, §§ 4(a)(1), (b)(1), 6(a), Dec. 1, 1983, 97 Stat. 1336, 1337; Pub. L. 105–244, title IX, § 901(b)(5), Oct. 7, 1998, 112 Stat. 1828.)

Editorial Notes
Amendments1998—Subsec. (b). Pub. L. 105–244 substituted “college or university” for “community college”.
1983—Subsec. (a). Pub. L. 98–192, § 6(a)(2), (3), substituted “eligibility” for “feasibility” and “Secretary of Education” for “Assistant Secretary of Education of the Department of Health, Education, and Welfare”.
Subsec. (b). Pub. L. 98–192, § 6(a)(2), (4), inserted provision that such positive determination be effective for fiscal year succeeding fiscal year in which such determination is made, and substituted “eligibility” for “feasibility”.
Subsec. (c)(2). Pub. L. 98–192, §§ 4(b)(1), 6(a)(5), substituted “5 per centum” for “10 per centum” and made a technical amendment to reference to section 1807 of this title to reflect renumbering of that section.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.



§ 1807. Grants to tribally controlled colleges or universities(a) Submission of applications; necessity of eligibility studyGrants shall be made under this subchapter only in response to applications by tribally controlled colleges or universities. Such applications shall be submitted at such time, in such manner, and will contain or be accompanied by such information as the Secretary may reasonably require pursuant to regulations. Such application shall include a description of recordkeeping procedures for the expenditure of funds received under this chapter which will allow the Secretary to audit and monitor programs conducted with such funds. The Secretary shall not consider any grant application unless a 11 So in original. Probably should be “an”. eligibility study has been conducted under section 1806 of this title and it has been found that the applying college or university will service a reasonable student population.


(b) Determination of support; factors consideredThe Secretary shall consult with the Secretary of Education to determine the reasonable number of students required to support a tribally controlled college or university. Consideration shall be given to such factors as tribal and cultural differences, isolation, the presence of alternate education sources, and proposed curriculum.


(c) Priority and number of grantsPriority in grants shall be given to institutions which are operating on October 17, 1978, and which have a history of service to the Indian people. In the first year for which funds are appropriated to carry out this section, the number of grants shall be limited to not less than eight nor more than fifteen.


(d) Consultation with national Indian organizations and tribal governmentsIn making grants pursuant to this section, the Secretary shall, to the extent practicable, consult with national Indian organizations and with tribal governments chartering the institutions being considered.


(Pub. L. 95–471, title I, § 107, formerly § 106, Oct. 17, 1978, 92 Stat. 1327; Pub. L. 97–375, title I, § 108(c), Dec. 21, 1982, 96 Stat. 1820; renumbered § 107 and amended Pub. L. 98–192, §§ 3(b), 4(a)(1), (b)(2), 6(b), Dec. 1, 1983, 97 Stat. 1336, 1337; Pub. L. 105–244, title IX, § 901(b)(4)–(6), Oct. 7, 1998, 112 Stat. 1828.)

Editorial Notes
Amendments1998—Pub. L. 105–244, § 901(b)(4), substituted “colleges or universities” for “community colleges” in section catchline.
Subsec. (a). Pub. L. 105–244, § 901(b)(5), (6), substituted “colleges or universities” for “community colleges” and “college or university” for “community college”.
Subsec. (b). Pub. L. 105–244, § 901(b)(5), substituted “college or university” for “community college”.
1983—Subsec. (a). Pub. L. 98–192, § 6(b)(1), substituted “eligibility” for “feasibility”.
Pub. L. 98–192, § 4(b)(2), made a technical amendment to reference to section 1806 of this title to reflect renumbering of that section.
Pub. L. 98–192, § 3(b), inserted provision that such application include a description of the recordkeeping procedures for expenditure of funds as will allow Secretary to audit and monitor programs conducted with such funds.
Subsec. (b). Pub. L. 98–192, § 6(b)(2), substituted “Secretary of Education” for “Assistant Secretary of Education of the Department of Health, Education, and Welfare”.
1982—Subsec. (e). Pub. L. 97–375 struck out subsec. (e) which directed the Secretary to report to Congress on Jan. 15 of each year the current status of tribally controlled community colleges and his recommendations for needed action.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.



§ 1808. Amount of grants(a) Requirement(1) In generalExcept as provided in paragraph (2) and section 1811 of this title, the Secretary shall, subject to appropriations, grant for each academic year to each tribally controlled college or university having an application approved by the Secretary an amount equal to the product obtained by multiplying—(A) the Indian student count at such college or university during the academic year preceding the academic year for which such funds are being made available, as determined by the Secretary in accordance with section 1801(a)(8) of this title; and

(B) $8,000, as adjusted annually for inflation.


(2) ExceptionThe amount of a grant under paragraph (1) shall not exceed an amount equal to the total cost of the education program provided by the applicable tribally controlled college or university.



(b) Advance installment payments; adjustments; methods of payment; interest or investment income; types of investments(1) The Secretary shall make payments, pursuant to grants under this chapter, of not less than 95 percent of the funds available for allotment by October 15 or no later than 14 days after appropriations become available, with a payment equal to the remainder of any grant to which a grantee is entitled to be made no later than January 1 of each fiscal year.

(2) Notwithstanding any other provision of law, the Secretary shall not, in disbursing funds provided under this subchapter, use any method of payment which was not used during fiscal year 1987 in the disbursement of funds provided under this subchapter.

(3)(A) Notwithstanding any provision of law other than subparagraph (B), any interest or investment income that accrues on any funds provided under this subchapter after such funds are paid to the tribally controlled college or university and before such funds are expended for the purpose for which such funds were provided under this subchapter shall be the property of the tribally controlled college or university and shall not be taken into account by any officer or employee of the Federal Government in determining whether to provide assistance, or the amount of assistance, to the tribally controlled college or university under any provision of Federal law.

(B) All interest or investment income described in subparagraph (A) shall be expended by the tribally controlled college or university by no later than the close of the fiscal year succeeding the fiscal year in which such interest or investment income accrues.


(4) Funds provided under this subchapter may only be invested by the tribally controlled college or university in obligations of the United States or in obligations or securities that are guaranteed or insured by the United States.


(c) Accounting by recipient institutions; data collection system(1) Each institution receiving payments under this subchapter shall annually provide to the Secretary an accurate and detailed accounting of its operating and maintenance expenses and such other information concerning costs as the Secretary may request.

(2) The Secretary shall, in consultation with the National Center for Education Statistics, establish a data collection system for the purpose of obtaining accurate information with respect to the needs and costs of operation and maintenance of tribally controlled colleges or universities.


(d) Construction of sectionNothing in this section shall be construed as interfering with, or suspending the obligation of the Bureau for, the implementation of all legislative provisions enacted prior to April 28, 1988, specifically including those of Public Law 98–192.


(Pub. L. 95–471, title I, § 108, formerly § 107, Oct. 17, 1978, 92 Stat. 1327; Pub. L. 97–375, title I, § 108(c), Dec. 21, 1982, 96 Stat. 1820; renumbered § 108 and amended Pub. L. 98–192, §§ 4(a)(1), 7, Dec. 1, 1983, 97 Stat. 1336, 1337; Pub. L. 99–428, § 4, Sept. 30, 1986, 100 Stat. 983; Pub. L. 100–297, title V, § 5402(a), Apr. 28, 1988, 102 Stat. 415; Pub. L. 100–427, § 24, Sept. 9, 1988, 102 Stat. 1613; Pub. L. 101–477, § 1(a), Oct. 30, 1990, 104 Stat. 1152; Pub. L. 105–244, title IX, § 901(a)(1), (b)(5)–(7), Oct. 7, 1998, 112 Stat. 1827, 1828; Pub. L. 110–315, title IX, § 941(f), Aug. 14, 2008, 122 Stat. 3462.)

Editorial Notes

References in TextPublic Law 98–192, referred to in subsec. (d), is Pub. L. 98–192, Dec. 1, 1983, 97 Stat. 1335, which enacted sections 1804a and 1831 to 1836 of this title, amended former section 640c–1 and sections 1801 to 1803 and 1805 to 1813 of this title, and enacted provisions set out as a note under section 1815 of this title. For complete classification of Pub. L. 98–192 to the Code, see Tables.

Amendments2008—Subsec. (a). Pub. L. 110–315 inserted subsec. (a) and par. (1) headings, designated introductory provisions and pars. (1) and (2) as par. (1), redesignated former pars. (1) and (2) as subpars. (A) and (B), respectively, of par. (1), in introductory provisions, substituted “Except as provided in paragraph (2) and section 1811 of this title,” for “Except as provided in section 1811 of this title,”, “approved by the Secretary” for “approved by him”, and “product obtained by multiplying” for “product of”, in subpar. (A), substituted “section 1801(a)(8) of this title” for “section 1801(a)(7) of this title”, in subpar. (B), substituted “$8,000, as adjusted annually for inflation.” for “$6,000,”, added par. (2), and struck out former concluding provisions which read as follows: “except that no grant shall exceed the total cost of the education program provided by such college or university.”
1998—Subsec. (a). Pub. L. 105–244, § 901(a)(1), (b)(5), (7), substituted “controlled college or university” for “controlled community college” in introductory provisions, “such college or university” for “such college” in par. (1) and concluding provisions, and “$6,000” for “$5,820” in par. (2).
Subsec. (b)(3), (4). Pub. L. 105–244, § 901(b)(5), substituted “college or university” for “community college” wherever appearing.
Subsec. (c)(2). Pub. L. 105–244, § 901(b)(6), substituted “colleges or universities” for “community colleges”.
1990—Subsec. (a)(1). Pub. L. 101–477, § 1(a)(1), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “the Indian student count at such college during such academic year, as determined by the Secretary in accordance with section 1801(a)(7) of this title; and”.
Subsec. (b)(1). Pub. L. 101–477, § 1(a)(2), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “The Secretary shall make payments, pursuant to grants under this subchapter, in advance installments of not less than 40 per centum of the funds available for allotment, based on anticipated or actual numbers of full-time equivalent Indian students or such other factors as determined by the Secretary. Adjustments for overpayments and underpayments shall be applied to the remainder of such funds and such remainder shall be delivered no later than July 1 of each year.”
Subsecs. (c), (d). Pub. L. 101–477, § 1(a)(3), redesignated subsec. (c), relating to construction of section, as (d).
1988—Subsec. (b). Pub. L. 100–297 designated existing provisions as par. (1) and added pars. (2) to (4).
Subsec. (c). Pub. L. 100–427 added subsec. (c) relating to construction of section.
1986—Subsec. (a)(2). Pub. L. 99–428 amended par. (2) generally. Prior to amendment, par. (2) read as follows:
“(A) $4,000 for fiscal year 1984,
“(B) $5,025 for fiscal year 1985,
“(C) $5,415 for fiscal year 1986, and
“(D) $5,820 for fiscal year 1987,”.
1983—Subsec. (a). Pub. L. 98–192 amended subsec. (a) generally, substituting provision establishing a formula premised on Indian student count at each tribally controlled community college on which funding is to be based for provision which directing the Secretary to grant an amount equal to $4,000 for each full-time equivalent Indian student in attendance during the academic year to each tribally controlled community college having an application approved by the Secretary.
1982—Subsec. (c)(2). Pub. L. 97–375 struck out pro­vision directing Secretary to report annually to Congress on needs of tribally controlled community colleges.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.

Effective Date of 1988 AmendmentFor effective date and applicability of amendment by Pub. L. 100–297, see section 6303 of Pub. L. 100–297, set out as a note under section 1071 of Title 20, Education.



§ 1809. Effect on other programs(a) Eligibility for assistanceExcept as specifically provided in this subchapter, eligibility for assistance under this subchapter shall not, by itself, preclude the eligibility of any tribally controlled college or university to receive Federal financial assistance under any program authorized under the Higher Education Act of 1965 [20 U.S.C. 1001 et seq.] or any other applicable program for the benefit of institutions of higher education, community colleges, or postsecondary educational institutions.


(b) Allocations from Bureau of Indian Affairs(1) The amount of any grant for which tribally controlled colleges or universities are eligible under section 1808 of this title shall not be altered because of funds allocated to any such colleges or universities from funds appropriated under section 13 of this title.

(2) No tribally controlled college or university shall be denied funds appropriated under section 13 of this title because of the funds it receives under this chapter.

(3) No tribally controlled college or university for which a tribe has designated a portion of the funds appropriated for the tribe from funds appropriated under section 13 of this title may be denied a contract for such portion under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) 11 See References in Text note below. (except as provided in that Act), or denied appropriate contract support to administer such portion of the appropriated funds.


(c) 22 So in original. Two subsecs. (c) have been enacted. Assistance deemed to be basic educational opportunity grantFor the purposes of sections 312(2)(A)(i) and 322(a)(2)(A)(i) of the Higher Education Act of 1965 [20 U.S.C. 1058(2)(A)(i), 1061(a)(2)(A)(i)],33 See References in Text note below. any Indian student who receives a student assistance grant from the Bureau of Indian Affairs for postsecondary education shall be deemed to have received such assistance under subpart 1 of part A of title IV of such Act [20 U.S.C. 1070a et seq.].


(c) 2 Treatment of funds under certain Federal lawsNotwithstanding any other provision of law, funds provided under this subchapter to the tribally controlled college or university may be treated as non-Federal, private funds of the college or university for purposes of any provision of Federal law which requires that non-Federal or private funds of the college or university be used in a project or for a specific purpose.


(Pub. L. 95–471, title I, § 109, formerly § 108, Oct. 17, 1978, 92 Stat. 1328; renumbered § 109 and amended Pub. L. 98–192, §§ 4(a)(1), 8, Dec. 1, 1983, 97 Stat. 1336, 1337; Pub. L. 99–428, § 5, Sept. 30, 1986, 100 Stat. 983; Pub. L. 100–297, title V, § 5403(a), Apr. 28, 1988, 102 Stat. 416; Pub. L. 105–244, title IX, § 901(b)(5), (6), (8), (10), (12), (e), Oct. 7, 1998, 112 Stat. 1828, 1829.)

Editorial Notes

References in TextThe Higher Education Act of 1965, referred to in subsecs. (a) and (c), is Pub. L. 89–329, Nov. 8, 1965, 79 Stat. 1219, which is classified generally to chapter 28 (§ 1001 et seq.) of Title 20, Education. Sections 312 and 322 of the Act, which were classified to sections 1058 and 1061, respectively, of Title 20, were omitted in the general revision of title III of the Higher Education Act of 1965 by Pub. L. 99–498, title III, § 301(a), Oct. 17, 1986, 100 Stat. 1290, which enacted new sections 312 and 322 which are classified to sections 1058 and 1061, respectively, of Title 20. Subpart 1 of part A of title IV of the Higher Education Act of 1965 is classified generally to subpart 1 (§ 1070a et seq.) of part A of subchapter IV of chapter 28 of Title 20. For complete classification of the Higher Education Act of 1965 to the Code, see Short Title note set out under section 1001 of Title 20 and Tables.
The Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsec. (b)(3), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Amendments1998—Subsec. (a). Pub. L. 105–244, § 901(b)(10), inserted “or university” after “tribally controlled college”.
Subsec. (b)(1). Pub. L. 105–244, § 901(b)(6), (8), substituted “controlled colleges or universities” for “controlled community colleges” and “such colleges or universities” for “such colleges”.
Subsec. (b)(2), (3). Pub. L. 105–244, § 901(b)(5), substituted “college or university” for “community college”.
Subsec. (c). Pub. L. 105–244, § 901(e), redesignated subsec. (d), relating to treatment of funds under certain Federal laws, as (c).
Subsec. (d). Pub. L. 105–244, § 901(e), redesignated subsec. (d), relating to treatment of funds under certain Federal laws, as (c).
Pub. L. 105–244, § 901(b)(5), (12), substituted “controlled college or university” for “controlled community college” and substituted “the college or university” for “the college” in two places.
1988—Subsec. (d). Pub. L. 100–297 added subsec. (d).
1986—Subsec. (b)(3). Pub. L. 99–428 added par. (3).
1983—Pub. L. 98–192, § 8, designated existing provision as subsec. (a) and added subsecs. (b) and (c).

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.

Effective Date of 1988 AmendmentFor effective date and applicability of amendment by Pub. L. 100–297, see section 6303 of Pub. L. 100–297, set out as a note under section 1071 of Title 20, Education.



§ 1810. Authorization of appropriations(a)(1) There is authorized to be appropriated, for the purpose of carrying out section 1805 of this title, $3,200,000 for fiscal year 2009 and such sums as may be necessary for each of the five succeeding fiscal years.

(2) There is authorized to be appropriated for the purpose of carrying out section 1807 of this title, such sums as may be necessary for fiscal year 2009 and such sums as may be necessary for each of the five succeeding fiscal years.

(3) There is authorized to be appropriated for the purpose of carrying out sections 1812(b) and 1813 of this title, such sums as may be necessary for fiscal year 2009 and such sums as may be necessary for each of the five succeeding fiscal years.

(4) Funds appropriated pursuant to the authorizations under this section for the fiscal year 2009 and for each of the five succeeding fiscal years shall be transferred by the Secretary of the Treasury through the most expeditious method available, with each of the tribally controlled colleges or universities being designated as its own certifying agency.


(b)(1) For the purpose of affording adequate notice of funding available under this chapter, amounts appropriated in an appropriation Act for any fiscal year to carry out this chapter shall become available for obligation on July 1 of that fiscal year and shall remain available until September 30 of the succeeding fiscal year.

(2) In order to effect a transition to the forward funding method of timing appropriation action described in paragraph (1), there are authorized to be appropriated, in an appropriation Act or Acts for the same fiscal year, two separate appropriations to carry out this chapter, the first of which shall not be subject to paragraph (1).


(Pub. L. 95–471, title I, § 110, formerly § 109, Oct. 17, 1978, 92 Stat. 1328; renumbered § 110 and amended Pub. L. 98–192, §§ 4(a)(1), 9, Dec. 1, 1983, 97 Stat. 1336, 1337; Pub. L. 99–428, § 2(a), Sept. 30, 1986, 100 Stat. 982; Pub. L. 101–477, § 1(b), Oct. 30, 1990, 104 Stat. 1152; Pub. L. 102–325, title XIII, § 1301(a), July 23, 1992, 106 Stat. 797; Pub. L. 105–244, title IX, § 901(a)(2)(A), (b)(11), Oct. 7, 1998, 112 Stat. 1827, 1828; Pub. L. 110–315, title IX, § 941(g), Aug. 14, 2008, 122 Stat. 3462.)

Editorial Notes
Amendments2008—Subsec. (a)(1). Pub. L. 110–315, § 941(g)(1), (2), substituted “2009” for “1999” and “five succeeding” for “4 succeeding”.
Subsec. (a)(2). Pub. L. 110–315, § 941(g)(1)–(3), substituted “such sums as may be necessary” for “$40,000,000”, “2009” for “1999”, and “five succeeding” for “4 succeeding”.
Subsec. (a)(3). Pub. L. 110–315, § 941(g)(1), (2), (4), substituted “such sums as may be necessary” for “$10,000,000”, “2009” for “1999”, and “five succeeding” for “4 succeeding”.
Subsec. (a)(4). Pub. L. 110–315, § 941(g)(1), (5), substituted “2009” for “1999” and “five succeeding” for “succeeding 4”.
1998—Subsec. (a)(1). Pub. L. 105–244, § 901(a)(2)(A)(i), substituted “1999” for “1993”.
Subsec. (a)(2). Pub. L. 105–244, § 901(a)(2)(A)(ii), substituted “$40,000,000 for fiscal year 1999” for “$30,000,000 for fiscal year 1993”.
Subsec. (a)(3). Pub. L. 105–244, § 901(a)(2)(A)(iii), substituted “1999” for “1993”.
Subsec. (a)(4). Pub. L. 105–244, § 901(a)(2)(A)(iv), (b)(11), substituted “1999” for “1993” and “tribally controlled colleges or universities” for “Tribally Controlled Community Colleges”.
1992—Subsec. (a). Pub. L. 102–325 amended subsec. (a) generally, in pars. (1) to (3) substituting provisions authorizing appropriations for fiscal years 1993 to 1997 for provisions authorizing appropriations for fiscal years 1990 to 1992 and adding par. (4).
1990—Subsec. (a)(1). Pub. L. 101–477, § 1(b)(1), substituted “1990 and 1991, and for fiscal year 1992, such sums as may be necessary” for “1987, 1988, 1989, and 1990”.
Subsec. (a)(2). Pub. L. 101–477, § 1(b)(2), substituted “1990 and 1991, and for fiscal year 1992, such sums as may be necessary” for “1987, 1988, 1989, and 1990”.
Subsec. (a)(3). Pub. L. 101–477, § 1(b)(3), substituted “1990, 1991, and 1992” for “1987, 1988, 1989, and 1990”.
1986—Subsec. (a)(1). Pub. L. 99–428, § 2(a)(1), substituted “1987, 1988, 1989, and 1990” for “1985, 1986, and 1987”.
Subsec. (a)(2), (3). Pub. L. 99–428, § 2(a)(2), substituted “the fiscal years 1987, 1988, 1989, and 1990” for “such fiscal years”.
1983—Subsec. (a). Pub. L. 98–192, § 9, amended subsec. (a) generally, substituting provision authorizing appropriations for fiscal years 1985, 1986, and 1987 of $3,200,000 for carrying out section 1805 of this title, $30,000,000 for carrying out section 1807 of this title, and appropriations as necessary for carrying out sections 1812(b) and 1813 of this title for provision authorizing appropriations for carrying out section 1807 of this title of $25,000,000 for each of the fiscal years beginning Oct. 1, 1979 and Oct. 1, 1980, and $30,000,000 for the fiscal year beginning Oct. 1, 1981, and $3,200,000 for each of such fiscal years for the provision of technical assistance pursuant to section 1805 of this title.
Subsec. (b). Pub. L. 98–192, § 9, amended subsec. (b) generally, substituting provision relating to affording adequate notice of funding available under this chapter and directing two separate appropriations in order to effect a transition to the forward funding method of timing appropriation action for provision directing that, unless otherwise provided, funds appropriated under this section remain available until expended.
Subsec. (c). Pub. L. 98–192, § 9, struck out subsec. (c) which provided that nothing in this chapter be deemed to authorize appropriations for fiscal year beginning Oct. 1, 1978.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.

Effective Date of 1992 AmendmentAmendment by Pub. L. 102–325 effective Oct. 1, 1992, see section 2 of Pub. L. 102–325, set out as a note under section 1001 of Title 20, Education.



§ 1811. Grant adjustments(a) Formula for allocation(1) If the sums appropriated for any fiscal year pursuant to section 1810(a)(2) of this title for grants under section 1807 of this title are not sufficient to pay in full the total amount which approved applicants are eligible to receive under such section for such fiscal year—(A) the Secretary shall first allocate to each such applicant which received funds under section 1807 of this title for the preceding fiscal year an amount equal to 95 percent of the payment received by such applicant under section 1808 of this title;

(B) the Secretary shall next allocate to applicants who did not receive funds under such section for the preceding fiscal year an amount equal to 100 per centum of the product of—(i) the per capita payment for the preceding fiscal year; and

(ii) the applicant’s projected Indian student count for the academic year for which payment is being made;

in the order in which such applicants have qualified for assistance in accordance with such section so that no amount shall be allocated to a later qualified applicant until each earlier qualified applicant is allocated an amount equal to such product; and

(C) if additional funds remain after making the allocations required by subparagraphs (A) and (B), the Secretary shall allocate such funds by—(i) ratably increasing the amounts of the grants determined under subparagraph (A) until such grants are equal to 100 per centum of the product described in such subparagraph; and

(ii) then ratably increasing the amounts of both (I) the grants determined under subparagraph (A), as increased under clause (i) of this subparagraph, and (II) the grants determined under subparagraph (B).



(2) For purposes of paragraph (1) of this subsection, the term “per capita payment” for any fiscal year shall be determined by dividing the amount available for grants to tribally controlled colleges or universities under section 1807 of this title for such fiscal year by the sum of the Indian student counts of such colleges or universities for such fiscal year. The Secretary shall, on the basis of the most satisfactory data available, compute the Indian student count for any fiscal year for which such count was not used for the purpose of making allocations under this subchapter.


(b) Ratable reduction or increase in funds available for existing schools; excess funds; definition(1) If the sums appropriated for any fiscal year for grants under section 1807 of this title are not sufficient to pay in full the total amount of the grants determined pursuant to subsection (a)(1)(A), the amount which applicants described in such subsection are eligible to receive under section 1807 of this title for such fiscal year shall be ratably reduced.

(2) If any additional funds become available for making payments under section 1807 of this title for any fiscal year to which subsection (a) or paragraph (1) of this subsection applies, such additional amounts shall be allocated by first increasing grants reduced under paragraph (1) of this subsection on the same basis as they were reduced and by then allocating the remainder in accordance with subsection (a). Sums appropriated in excess of the amount necessary to pay in full the total amounts for which applicants are eligible under section 1807 of this title shall be allocated by ratably increasing such total amounts.

(3) References in this subsection and subsection (a) to section 1807 of this title shall, with respect to fiscal year 1983, be deemed to refer to section 1806 of this title as in effect at the beginning of such fiscal year.


(c) Reallocation of fundsIn any fiscal year in which the amounts for which grant recipients are eligible to receive have been reduced under the first sentence of subsection (a) of this section, and in which additional funds have not been made available to pay in full the total of such amounts under the second sentence of such subsection, each grantee shall report to the Secretary any unused portion of received funds ninety days prior to the grant expiration date. The amounts so reported by any grant recipient shall be made available for reallocation to eligible grantees on a basis proportionate to the amount which is unfunded as a result of the ratable reduction, but no grant recipient shall receive, as a result of such reallocation, more than the amount provided for under section 1807(a) of this title.


(Pub. L. 95–471, title I, § 111, formerly § 110, Oct. 17, 1978, 92 Stat. 1328; renumbered § 111 and amended Pub. L. 98–192, §§ 4(a)(1), (b)(3), 10, Dec. 1, 1983, 97 Stat. 1336, 1338; Pub. L. 101–477, § 1(c), Oct. 30, 1990, 104 Stat. 1152; Pub. L. 105–244, title IX, § 901(b)(6), (8), Oct. 7, 1998, 112 Stat. 1828.)

Editorial Notes
Amendments1998—Subsec. (a)(2). Pub. L. 105–244 substituted “controlled colleges or universities” for “controlled community colleges” and “such colleges or universities” for “such colleges”.
1990—Subsec. (a)(1)(A). Pub. L. 101–477, § 1(c)(1), amended subpar. (A) generally. Prior to amendment, subpar. (A) read as follows: “the Secretary shall first allocate to each such applicant which received funds under section 1807 of this title for the preceding fiscal year an amount equal to 95 per centum of the product of—
“(i) the per capita payment for the preceding fiscal year; and
“(ii) such applicant’s Indian student count for the current fiscal year;”.
Subsec. (a)(1)(B)(ii). Pub. L. 101–477, § 1(c)(2), amended cl. (ii) generally. Prior to amendment, cl. (ii) read as follows: “the applicant’s Indian student count for the current fiscal year;”.
1983—Subsec. (a). Pub. L. 98–192, § 10, amended subsec. (a) generally, substituting provision establishing a formula to be used to determine funding between existing and newly eligible schools when funds appropriated are not sufficient to pay in full the total amount which approved applicants are eligible to receive under section 1807 of this title for provision that if funds were insufficient to pay in full the total amounts which approved grant applicants were eligible to receive, the available funds would be ratably decreased and if funds later became available or there were excess funds, such funds would be ratably increased.
Subsecs. (b), (c). Pub. L. 98–192, § 10, added subsec. (b) and redesignated former subsec. (b) as (c).
Pub. L. 98–192, § 4(b)(3), made a technical amendment to reference to section 1807 of this title to reflect renumbering of that section.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.



§ 1812. Report on facilities(a) Study on condition of currently existing facilities; submission of report; contentsThe Secretary shall provide for the conduct of a study of facilities available for use by tribally controlled colleges or universities. Such study shall consider the condition of currently existing Bureau of Indian Affairs facilities which are vacant or underutilized and shall consider available alternatives for renovation, alteration, repair, and reconstruction of such facilities (including renovation, alteration, repair, and reconstruction necessary to bring such facilities into compliance with local building codes). Such study shall also identify the need for new construction. A report on the results of such study shall be submitted to the Congress not later than eighteen months after September 30, 1986. Such report shall also include an identification of property—(1) on which structurally sound buildings suitable for use as educational facilities are located, and

(2) which is available for use by tribally controlled colleges or universities under section 523 of title 40 and under the Act of August 6, 1956 (70 Stat. 1057; 25 U.S.C. 443a).11 See References in Text note below.


(b) Renovation programThe Secretary, in consultation with the Bureau of Indian Affairs, shall initiate a program to conduct necessary renovations, alterations, repairs, and reconstruction identified pursuant to subsection (a) of this section.


(c) Determination and prioritization of construction and renovation needs(1) The Secretary shall enter into a contract with an organization described in paragraph (2) to establish and provide on an annual basis criteria for the determination and prioritization in a consistent and equitable manner of the facilities construction and renovation needs of colleges or universities that receive funding under this chapter or the Navajo Community College Act.

(2) An organization described in this section is any organization that—(A) is eligible to receive a contract under the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.]; and

(B) has demonstrated expertise in areas and issues dealing with tribally controlled colleges or universities.


(3) The Secretary shall include the priority list established pursuant to this subsection in the budget submitted annually to the Congress.


(d) “Reconstruction” definedFor the purposes of this section, the term “reconstruction” has the meaning provided in the first sentence of subparagraph (B) of section 1132e–1(2) 1 of title 20.


(Pub. L. 95–471, title I, § 112, formerly § 111, Oct. 17, 1978, 92 Stat. 1328; renumbered § 112 and amended Pub. L. 98–192, §§ 4(a)(1), 11, Dec. 1, 1983, 97 Stat. 1336, 1339; Pub. L. 99–428, § 6(a), Sept. 30, 1986, 100 Stat. 983; Pub. L. 101–392, title III, § 313, Sept. 25, 1990, 104 Stat. 805; Pub. L. 105–244, title IX, § 901(b)(6), (13), Oct. 7, 1998, 112 Stat. 1828.)

Editorial Notes

References in TextThe Act of August 6, 1956 (70 Stat. 1057; 25 U.S.C. 443a), referred to in subsec. (a)(2), is act Aug. 6, 1956, ch. 979, 70 Stat. 1057, which was formerly classified to section 443a of this title prior to editorial reclassification as a note under section 1457 of Title 43, Public Lands.
The Navajo Community College Act, referred to in subsec. (c)(1), is Pub. L. 92–189, Dec. 15, 1971, 85 Stat. 646, which was classified to section 640a et seq. of this title and was omitted from the Code as being of special and not general application.
The Indian Self-Determination and Education Assistance Act, referred to in subsec. (c)(2)(A), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
Section 1132e–1 of title 20, referred to in subsec. (d), was omitted in the general revision of subchapter VII (§ 1132a et seq.) of chapter 28 of Title 20, Education, by Pub. L. 99–498, title VII, § 701, Oct. 17, 1986, 100 Stat. 1520. See section 1132i–1 of Title 20.

Codification
“Section 523 of title 40” substituted in subsec. (a)(2) for “section 202(a)(2) of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 483(a)(2))” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, the first section of which enacted Title 40, Public Buildings, Property, and Works.

Amendments1998—Subsec. (a). Pub. L. 105–244, § 901(b)(6), substituted “colleges or universities” for “community colleges” in introductory provisions and par. (2).
Subsec. (c)(1). Pub. L. 105–244, § 901(b)(13), substituted “colleges or universities” for “colleges”.
Subsec. (c)(2)(B). Pub. L. 105–244, § 901(b)(6), substituted “colleges or universities” for “community colleges”.
1990—Subsecs. (c), (d). Pub. L. 101–392 added subsec. (c) and redesignated former subsec. (c) as (d).
1986—Subsec. (a). Pub. L. 99–428, § 6(a), substituted “Secretary” for “Administrator of General Services” and “September 30, 1986” for “December 1, 1983”.
Subsec. (b). Pub. L. 99–428, § 6(a)(1), substituted “Secretary” for “Administrator of General Services”.
1983—Pub. L. 98–192 amended section generally, substituting provision requiring a study on the condition of currently existing facilities, submission of a report on the study, contents of the report, establishment of a renovation program, and defining term “reconstruction” for provision which required the Secretary of the Interior, not later than ninety days after Oct. 17, 1978, to prepare and submit a report to the Congress containing a survey of existing and planned physical facilities of tribally controlled community colleges.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.

Effective Date of 1990 AmendmentAmendment by Pub. L. 101–392 effective July 1, 1991, see section 702(a) of Pub. L. 101–392, set out as an Effective Date note under section 3423a of Title 20, Education.



§ 1813. Construction of new facilities(a) GrantsWith respect to any tribally controlled college or university for which the report of the Secretary under section 1812(a) of this title identifies a need for new construction, the Secretary shall, subject to appropriations and on the basis of an application submitted in accordance with such requirements as the Secretary may prescribe by regulation, provide grants for such construction in accordance with this section.


(b) Eligibility requirementsIn order to be eligible for a grant under this section, a tribally controlled college or university—(1) must be a current recipient of grants under section 1805 or 1807 of this title, and

(2) must be accredited by a nationally recognized accrediting agency listed by the Secretary of Education pursuant to the last sentence of section 1001 of title 20, except that such requirement may be waived if the Secretary determines that there is a reasonable expectation that such college or university will be fully accredited within eighteen months. In any case where such a waiver is granted, grants under this section shall be available only for planning and development of proposals for construction.


(c) Maximum amount of grant; waiver of restriction(1) Except as provided in paragraph (2), grants for construction under this section shall not exceed 80 per centum of the cost of such construction, except that no tribally controlled college or university shall be required to expend more than $400,000 in fulfillment of the remaining 20 per centum. For the purpose of providing its required portion of the cost of such construction, a tribally controlled college or university may use funds provided under section 13 of this title.

(2) The Secretary may waive, in whole or in part, the requirements of paragraph (1) in the case of any tribally controlled college or university which demonstrates that neither such college or university nor the tribal government with which it is affiliated have sufficient resources to comply with such requirements. The Secretary shall base a decision on whether to grant such a waiver solely on the basis of the following factors: (A) tribal population; (B) potential student population; (C) the rate of unemployment among tribal members; (D) tribal financial resources; and (E) other factors alleged by the college or university to have a bearing on the availability of resources for compliance with the requirements of paragraph (1) and which may include the educational attainment of tribal members.


(d) Failure to use facility in approved manner; title to vest in United States; settlementIf, within twenty years after completion of construction of a facility which has been constructed in whole or in part with a grant made available under this section—(1) the facility ceases to be used by the applicant in a public or nonprofit capacity as an academic facility, unless the Secretary determines that there is good cause for releasing the institution from this obligation, and

(2) the tribe with which the applicant is affiliated fails to use the facility for a public purpose approved by the tribal government in furtherance of the general welfare of the community served by the tribal government,

title to the facility shall vest in the United States and the applicant (or such tribe if such tribe is the successor in title to the facility) shall be entitled to recover from the United States an amount which bears the same ratio to the present value of the facility as the amount of the applicant’s contribution (excluding any funds provided under section 13 of this title) bore to the original cost of the facility. Such value shall be determined by agreement of the parties or by action brought in the United States district court for the district in which such facility is located.

(e) Religious useNo construction assisted with funds under this section shall be used for religious worship or a sectarian activity or for a school or department of divinity.


(f) “Construction” and “academic facilities” definedFor the purposes of this section—(1) the term “construction” includes reconstruction or renovation (as such terms are defined in the first sentence of subparagraph (B) of section 1132e–1(2) 11 See References in Text note below. of title 20); and

(2) the term “academic facilities” has the meaning provided such term under section 1132e–1(1) 1 of title 20.


(Pub. L. 95–471, title I, § 113, formerly § 112, Oct. 17, 1978, 92 Stat. 1329; renumbered § 113 and amended Pub. L. 98–192, §§ 4(a)(1), 12, Dec. 1, 1983, 97 Stat. 1336, 1340; Pub. L. 99–428, § 6(b), Sept. 30, 1986, 100 Stat. 983; Pub. L. 105–244, title I, § 102(a)(8)(C), title IX, § 901(b)(5), (7), (12), Oct. 7, 1998, 112 Stat. 1619, 1828.)

Editorial Notes

References in TextSection 1132e–1 of title 20, referred to in subsec. (f), was omitted in the general revision of subchapter VII (§ 1132a et seq.) of chapter 28 of Title 20, Education, by Pub. L. 99–498, title VII, § 701, Oct. 17, 1986, 100 Stat. 1520.

Amendments1998—Subsec. (a). Pub. L. 105–244, § 901(b)(5), substituted “college or university” for “community college”.
Subsec. (b). Pub. L. 105–244, § 901(b)(5), substituted “college or university” for “community college” in introductory provisions.
Subsec. (b)(2). Pub. L. 105–244, §§ 102(a)(8)(C), 901(b)(7), substituted “section 1001” for “section 1141(a)” and “such college or university” for “such college”.
Subsec. (c)(1). Pub. L. 105–244, § 901(b)(5), substituted “college or university” for “community college” in two places.
Subsec. (c)(2). Pub. L. 105–244, § 901(b)(5), (7), (12), in introductory provisions, substituted “controlled college or university” for “controlled community college” and “such college or university” for “such college” and, in subpar. (E), substituted “the college or university” for “the college”.
1986—Subsec. (a). Pub. L. 99–428 substituted “Secretary under” for “Administrator of General Services under”.
1983—Pub. L. 98–192 amended section generally, substituting provision authorizing grants for construction of new facilities, establishing eligibility requirements for grants, maximum amounts of grants, waiver of amount restriction, results of failure to use facilities in an approved manner, and prohibition of religious use of such facilities, and defining “construction” and “academic facilities” for provision requiring Secretary of the Interior to conduct a detailed survey and study of academic facilities needs of tribally controlled community colleges and report to Congress not later than Nov. 1, 1979, the results of such survey and study.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.



§ 1814. Miscellaneous provisions(a) Eligibility of Navajo TribeThe Navajo Tribe shall not be eligible to participate under the provisions of this subchapter.


(b) Discriminatory practices prohibited(1) The Secretary shall not provide any funds to any institution which denies admission to any Indian student because such individual is not a member of a specific Indian tribe, or which denies admission to any Indian student because such individual is a member of a specific tribe.

(2) The Secretary shall take steps to recover any unexpended and unobligated funds provided under this subchapter held by an institution determined to be in violation of paragraph (1).


(Pub. L. 95–471, title I, § 114, formerly § 113, Oct. 17, 1978, 92 Stat. 1329; renumbered § 114, Pub. L. 98–192, § 4(a)(1), Dec. 1, 1983, 97 Stat. 1336.)

§ 1815. Rules and regulations(a) Consultation with national Indian organizationsWithin four months from October 17, 1978, the Secretary shall, to the extent practicable, consult with national Indian organizations to consider and formulate appropriate rules and regulations for the conduct of the grant program established by this subchapter.


(b) PublicationWithin six months from October 17, 1978, the Secretary shall publish proposed rules and regulations in the Federal Register for the purpose of receiving comments from interested parties.


(c) PromulgationWithin ten months from October 17, 1978, the Secretary shall promulgate rules and regulations for the conduct of the grant program established by this subchapter.


(d) Source of appropriationsFunds to carry out the purposes of this section may be drawn from general administrative appropriations to the Secretary made after October 17, 1978.


(Pub. L. 95–471, title I, § 115, formerly § 114, Oct. 17, 1978, 92 Stat. 1329; renumbered § 115, Pub. L. 98–192, § 4(a)(1), Dec. 1, 1983, 97 Stat. 1336.)

Statutory Notes and Related Subsidiaries
Promulgation of Regulations; ConsultationPub. L. 98–192, § 15, Dec. 1, 1983, 97 Stat. 1343, provided that: “In promulgating any regulations to implement the amendments made by this Act [enacting sections 1804a and 1831 to 1836 of this title and amending former section 640c–1 and sections 1801 to 1803 and 1805 to 1813 of this title], the Secretary of the Interior shall consult with tribally controlled community colleges.”





SUBCHAPTER II—TRIBALLY CONTROLLED COLLEGE OR UNIVERSITY ENDOWMENT PROGRAM
§ 1831. Purpose
It is the purpose of this subchapter to provide grants for the encouragement of endowment funds for the operation and improvement of tribally controlled colleges or universities.
(Pub. L. 95–471, title III, § 301, as added Pub. L. 98–192, § 13, Dec. 1, 1983, 97 Stat. 1341; amended Pub. L. 105–244, title IX, § 901(b)(6), Oct. 7, 1998, 112 Stat. 1828.)

Editorial Notes
Amendments1998—Pub. L. 105–244 substituted “colleges or universities” for “community colleges”.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.



§ 1832. Establishment of program; program agreements(a) From the amount appropriated pursuant to section 1836 of this title, the Secretary shall establish a program of making endowment grants to tribally controlled colleges or universities which are current recipients of assistance under section 1807 of this title or under section 3 of the Navajo Community College Act. No such college or university shall be ineligible for such a grant for a fiscal year by reason of the receipt of such a grant for a preceding fiscal year, but no such college or university shall be eligible for such a grant for a fiscal year if such college or university has been awarded a grant under section 1065 of title 20 for such fiscal year.

(b) No grant for the establishment of an endowment fund by a tribally controlled college or university shall be made unless such college or university enters into an agreement with the Secretary which—(1) provides for the investment and maintenance of a trust fund, the corpus and earnings of which shall be invested in the same manner as funds are invested under paragraph (2) of section 1065(c) of title 20, except that for purposes of this paragraph, the term “trust fund” means a fund established by an institution of higher education or by a foundation that is exempt from taxation and is maintained for the purpose of generating income for the support of the institution, and may include real estate;

(2) provides for the deposit in such trust fund of—(A) any Federal capital contributions made from funds appropriated under section 1836 of this title;

(B) a capital contribution by such college or university in an amount (or of a value) equal to half of the amount of each Federal capital contribution; and

(C) any earnings of the funds so deposited;


(3) provides that such funds will be deposited in such a manner as to insure the accumulation of interest thereon at a rate not less than that generally available for similar funds deposited at the banking or savings institution for the same period or periods of time;

(4) provides that, if at any time such college or university withdraws any capital contribution made by that college or university, an amount of Federal capital contribution equal to twice the amount of (or value of) such withdrawal shall be withdrawn and returned to the Secretary for reallocation to other colleges or universities;

(5) provides that no part of the net earnings of such trust fund will inure to the benefit of any private person; and

(6) includes such other provisions as may be necessary to protect the financial interest of the United States and promote the purpose of this subchapter and as are agreed to by the Secretary and the college or university, including a description of recordkeeping procedures for the expenditure of accumulated interest which will allow the Secretary to audit and monitor programs and activities conducted with such interest.


(Pub. L. 95–471, title III, § 302, as added Pub. L. 98–192, § 13, Dec. 1, 1983, 97 Stat. 1341; amended Pub. L. 101–477, § 1(d)(1)(A), (B), Oct. 30, 1990, 104 Stat. 1152, 1153; Pub. L. 103–382, title III, § 383, Oct. 20, 1994, 108 Stat. 4018; Pub. L. 105–244, title IX, § 901(b)(5)–(7), (12), (14), (15), Oct. 7, 1998, 112 Stat. 1828.)

Editorial Notes

References in TextSection 3 of the Navajo Community College Act, referred to in subsec. (a), is section 3 of Pub. L. 92–189, Dec. 15, 1971, 85 Stat. 646, which was classified to section 640b of this title and was omitted from the Code as being of special and not general application.

Amendments1998—Subsec. (a). Pub. L. 105–244, § 901(b)(6), (7), substituted “colleges or universities” for “community colleges” and substituted “such college or university” for “such college” wherever appearing.
Subsec. (b). Pub. L. 105–244, § 901(b)(5), (7), in introductory provisions, substituted “controlled college or university” for “controlled community college” and “such college or university” for “such college”.
Subsec. (b)(2)(B). Pub. L. 105–244, § 901(b)(7), substituted “such college or university” for “such college”.
Subsec. (b)(4). Pub. L. 105–244, § 901(b)(7), (14), (15), substituted “such college or university” for “such college”, “that college or university” for “that college”, and “other colleges or universities” for “other colleges”.
Subsec. (b)(6). Pub. L. 105–244, § 901(b)(12), substituted “the college or university” for “the college”.
1994—Subsec. (a). Pub. L. 103–382, § 383(1), substituted “section 1065 of title 20” for “section 1065a of title 20”.
Subsec. (b)(1). Pub. L. 103–382, § 383(2)(A), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “provides for the establishment and maintenance of a trust fund at a federally insured banking or savings institution;”.
Subsec. (b)(3). Pub. L. 103–382, § 383(2)(B), struck out “same” before “banking or savings institution”.
1990—Subsec. (b)(2)(B). Pub. L. 101–477, § 1(d)(1)(A), substituted “(or of a value) equal to half of” for “equal to”.
Subsec. (b)(4). Pub. L. 101–477, § 1(d)(1)(B), substituted “an amount of Federal capital contribution equal to twice the amount of (or value of) such withdrawal” for “an equal amount of Federal capital contribution”.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.

Effective Date of 1990 AmendmentPub. L. 101–477, § 1(d)(2), Oct. 30, 1990, 104 Stat. 1153, provided that: “The amendments made by paragraphs (A) through (E) of subsection (a) [probably means subpars. (A) to (E) of subsec. (d)(1), amending this section and sections 1834 and 1835 of this title] shall take effect October 1, 1991.”




§ 1833. Use of funds
Interest deposited, pursuant to section 1832(b)(2)(C) of this title, in the trust fund of any tribally controlled college or university may be periodically withdrawn and used, at the discretion of such college or university, to defray any expenses associated with the operation of such college or university, including expense of operations and maintenance, administration, academic and support personnel, community and student services programs, and technical assistance.
(Pub. L. 95–471, title III, § 303, as added Pub. L. 98–192, § 13, Dec. 1, 1983, 97 Stat. 1342; amended Pub. L. 105–244, title IX, § 901(b)(5), (7), Oct. 7, 1998, 112 Stat. 1828.)

Editorial Notes
Amendments1998—Pub. L. 105–244 substituted “controlled college or university” for “controlled community college” and substituted “such college or university” for “such college” in two places.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.



§ 1834. Compliance with matching requirement
For the purpose of complying with the contribution requirement of section 1832(b)(2)(B) of this title, a tribally controlled college or university may use funds which are available from any private or tribal source. Any real or personal property received by a tribally controlled college or university as a donation or gift on or after October 30, 1990, may, to the extent of its fair market value as determined by the Secretary, be used by such college or university as its contribution pursuant to section 1832(b)(2)(B) of this title, or as part of such contribution, as the case may be. In any case in which any such real or personal property so used is thereafter sold or otherwise disposed of by such college or university, the proceeds therefrom shall be deposited pursuant to section 1832(b)(2)(B) of this title but shall not again be considered for Federal capital contribution purposes.
(Pub. L. 95–471, title III, § 304, as added Pub. L. 98–192, § 13, Dec. 1, 1983, 97 Stat. 1342; amended Pub. L. 101–477, § 1(d)(1)(C), Oct. 30, 1990, 104 Stat. 1153; Pub. L. 105–244, title IX, § 901(b)(5), (7), Oct. 7, 1998, 112 Stat. 1828.)

Editorial Notes
Amendments1998—Pub. L. 105–244 substituted “controlled college or university” for “controlled community college” in two places and “such college or university” for “such college” in two places.
1990—Pub. L. 101–477 inserted at end “Any real or personal property received by a tribally controlled community college as a donation or gift on or after October 30, 1990, may, to the extent of its fair market value as determined by the Secretary, be used by such college as its contribution pursuant to section 1832(b)(2)(B) of this title, or as part of such contribution, as the case may be. In any case in which any such real or personal property so used is thereafter sold or otherwise disposed of by such college, the proceeds therefrom shall be deposited pursuant to section 1832(b)(2)(B) of this title but shall not again be considered for Federal capital contribution purposes.”

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.

Effective Date of 1990 AmendmentAmendment by Pub. L. 101–477 effective Oct. 1, 1991, see section 1(d)(2) of Pub. L. 101–477, set out as a note under section 1832 of this title.



§ 1835. Allocation of funds(a) From the amount appropriated pursuant to section 1836 of this title, the Secretary shall allocate to each tribally controlled college or university which is eligible for an endowment grant under this subchapter an amount for a Federal capital contribution equal to twice the value of the property or the amount which such college or university demonstrates has been placed within the control of, or irrevocably committed to the use of, the college or university and is available for deposit as a capital contribution of that college or university in accordance with section 1832(b)(2)(B) of this title, except that the maximum amount which may be so allocated to any such college or university for any fiscal year shall not exceed $750,000.

(b) If for any fiscal year the amount appropriated pursuant to section 1836 of this title is not sufficient to allocate to each tribally controlled college or university an amount equal to twice the value of the property or the amount demonstrated by such college or university pursuant to subsection (a), then the amount of the allocation to each such college or university shall be ratably reduced.

(Pub. L. 95–471, title III, § 305, as added Pub. L. 98–192, § 13, Dec. 1, 1983, 97 Stat. 1342; amended Pub. L. 101–477, § 1(d)(1)(D), (E), Oct. 30, 1990, 104 Stat. 1153; Pub. L. 105–244, title IX, § 901(b)(5), (7), (12), (14), Oct. 7, 1998, 112 Stat. 1828.)

Editorial Notes
Amendments1998—Subsec. (a). Pub. L. 105–244 substituted “controlled college or university” for “controlled community college”, “such college or university” for “such college” in two places, “the college or university” for “the college”, and “that college or university” for “that college”.
Subsec. (b). Pub. L. 105–244, § 901(b)(5), (7), substituted “controlled college or university” for “controlled community college” and substituted “such college or university” for “such college” in two places.
1990—Pub. L. 101–477 inserted “twice the value of the property or” after “equal to” in subsecs. (a) and (b) and substituted “$750,000” for “$350,000” in subsec. (a).

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.

Effective Date of 1990 AmendmentAmendment by Pub. L. 101–477 effective Oct. 1, 1991, see section 1(d)(2) of Pub. L. 101–477, set out as a note under section 1832 of this title.



§ 1836. Authorization of appropriations(a) There are authorized to be appropriated to carry out the provisions of this subchapter, $10,000,000 for fiscal year 2009 and such sums as may be necessary for each of the five succeeding fiscal years.

(b) Any funds appropriated pursuant to subsection (a) are authorized to remain available until expended.

(Pub. L. 95–471, title III, § 306, as added Pub. L. 98–192, § 13, Dec. 1, 1983, 97 Stat. 1343; amended Pub. L. 99–428, § 2(b), Sept. 30, 1986, 100 Stat. 982; Pub. L. 101–477, § 1(d)(1)(F), Oct. 30, 1990, 104 Stat. 1153; Pub. L. 102–325, title XIII, § 1301(b), July 23, 1992, 106 Stat. 797; Pub. L. 105–244, title IX, § 901(a)(2)(B), Oct. 7, 1998, 112 Stat. 1827; Pub. L. 110–315, title IX, § 941(h), Aug. 14, 2008, 122 Stat. 3462.)

Editorial Notes
Amendments2008—Subsec. (a). Pub. L. 110–315 substituted “2009” for “1999” and “five succeeding” for “4 succeeding”.
1998—Subsec. (a). Pub. L. 105–244 substituted “1999” for “1993”.
1992—Subsec. (a). Pub. L. 102–325 amended subsec. (a) generally, substituting provisions authorizing appropriations for fiscal years 1993 to 1997 for provisions authorizing appropriations for fiscal years 1987 to 1992.
1990—Subsec. (a). Pub. L. 101–477 substituted “1990 and 1991, and for fiscal year 1992, $10,000,000” for “and 1990”.
1986—Subsec. (a). Pub. L. 99–428 substituted “1987, 1988, 1989, and 1990” for “1985, 1986, and 1987”.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.

Effective Date of 1992 AmendmentAmendment by Pub. L. 102–325 effective Oct. 1, 1992, see section 2 of Pub. L. 102–325, set out as a note under section 1001 of Title 20, Education.




SUBCHAPTER III—TRIBAL ECONOMIC DEVELOPMENT
§ 1851. Grants authorized(a) General authorityThe Secretary is authorized, subject to the availability of appropriations, to make grants to tribally controlled colleges or universities which receive grants under either this chapter or the Navajo Community College Act for the establishment and support of tribal economic development and education institutes. Each program conducted with assistance under a grant under this subsection shall include at least the following activities:(1) Determination of the economic development needs and potential of the Indian tribes involved in the program, including agriculture and natural resources needs.

(2) Development of consistent courses of instruction to prepare postsecondary students, tribal officials and others to meet the needs defined under paragraph (1). The development of such courses may be coordinated with secondary institutions to the extent practicable.

(3) The conduct of vocational courses, including administrative expenses and student support services.

(4) Technical assistance and training to Federal, tribal and community officials and business managers and planners deemed necessary by the institution to enable full implementation of, and benefits to be derived from, the program developed under paragraph (1).

(5) Clearinghouse activities encouraging the coordination of, and providing a point for the coordination of, all vocational activities (and academically related training) serving all students of the Indian tribe involved in the grant.

(6) The evaluation of such grants and their effect on the needs developed under paragraph (1) and tribal economic self-sufficiency.


(b) Amount and durationThe grants shall be of such amount and duration as to afford the greatest opportunity for success and the generation of relevant data.


(c) ApplicationsInstitutions which receive funds under other subchapters of this chapter or the Navajo Community College Act may apply for grants under this subchapter either individually or as consortia. Each applicant shall act in cooperation with an Indian tribe or tribes in developing and implementing a grant under this subchapter.11 See References in Text note below.


(Pub. L. 95–471, title IV, § 402, as added Pub. L. 101–392, title III, § 312, Sept. 25, 1990, 104 Stat. 804; amended Pub. L. 105–244, title IX, § 901(b)(6), Oct. 7, 1998, 112 Stat. 1828.)

Editorial Notes

References in TextThe Navajo Community College Act, referred to in subsecs. (a) and (c), is Pub. L. 92–189, Dec. 15, 1971, 85 Stat. 646, which was classified to section 640a et seq. of this title and was omitted from the Code as being of special and not general application.
This subchapter, referred to at the end of subsec. (c), was in the original “this part” and was translated as reading “this title” to reflect the probable intent of Congress because title IV of Pub. L. 95–471, which comprises this subchapter, does not contain parts.

Amendments1998—Subsec. (a). Pub. L. 105–244 substituted “colleges or universities” for “community colleges” in introductory provisions.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.

Effective DateSubchapter effective July 1, 1991, see section 702(a) of Pub. L. 101–392, set out as a note under section 3423a of Title 20, Education.

Short TitleFor short title of title IV of Pub. L. 95–471, which enacted this subchapter, as the “Tribal Economic Development and Technology Related Education Assistance Act of 1990”, see section 401 of Pub. L. 95–471, set out as a Short Title note under section 1801 of this title.



§ 1852. Authorization of appropriations
There are authorized to be appropriated for grants under this subchapter, such sums as may be necessary for fiscal year 2009 and such sums as may be necessary for each of the five succeeding fiscal years.
(Pub. L. 95–471, title IV, § 403, as added Pub. L. 101–392, title III, § 312, Sept. 25, 1990, 104 Stat. 805; amended Pub. L. 102–325, title XIII, § 1301(c), July 23, 1992, 106 Stat. 797; Pub. L. 105–244, title IX, § 901(a)(2)(C), Oct. 7, 1998, 112 Stat. 1827; Pub. L. 110–315, title IX, § 941(i), Aug. 14, 2008, 122 Stat. 3463.)

Editorial Notes
Amendments2008—Pub. L. 110–315 substituted “such sums as may be necessary for fiscal year 2009” for “$2,000,000 for fiscal year 1999” and “five succeeding” for “4 succeeding”.
1998—Pub. L. 105–244 substituted “1999” for “1993”.
1992—Pub. L. 102–325 amended section generally, substituting provisions authorizing appropriations for fiscal years 1993 to 1997 for provisions authorizing appropriations for fiscal years 1991 to 1996.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.

Effective Date of 1992 AmendmentAmendment by Pub. L. 102–325 effective Oct. 1, 1992, see section 2 of Pub. L. 102–325, set out as a note under section 1001 of Title 20, Education.




SUBCHAPTER IV—TRIBALLY CONTROLLED POSTSECONDARY CAREER AND TECHNICAL INSTITUTIONS
§ 1861. Definition of tribally controlled postsecondary career and technical institution
In this subchapter, the term “tribally controlled postsecondary career and technical institution” has the meaning given the term in section 2302 of title 20.
(Pub. L. 95–471, title V, § 501, as added Pub. L. 110–315, title IX, § 941(j)(1), Aug. 14, 2008, 122 Stat. 3463.)

§ 1862. Tribally controlled postsecondary career and technical institutions program(a) In generalSubject to the availability of appropriations, for fiscal year 2009 and each fiscal year thereafter, the Secretary shall—(1) subject to subsection (b), select two tribally controlled postsecondary career and technical institutions to receive assistance under this subchapter; and

(2) provide funding to the selected tribally controlled postsecondary career and technical institutions to pay the costs (including institutional support costs) of operating postsecondary career and technical education programs for Indian students at the tribally controlled postsecondary career and technical institutions.


(b) Selection of certain institutions(1) RequirementFor each fiscal year during which the Secretary determines that a tribally controlled postsecondary career and technical institution described in paragraph (2) meets the definition referred to in section 1861 of this title, the Secretary shall select that tribally controlled postsecondary career and technical institution under subsection (a)(1) to receive funding under this section.


(2) InstitutionsThe two tribally controlled postsecondary career and technical institutions referred to in paragraph (1) are—(A) the United Tribes Technical College; and

(B) the Navajo Technical College.



(c) Method of paymentFor each applicable fiscal year, the Secretary shall provide funding under this section to each tribally controlled postsecondary career and technical institution selected for the fiscal year under subsection (a)(1) in a lump sum payment for the fiscal year.


(d) Distribution(1) In generalFor fiscal year 2009 and each fiscal year thereafter, of amounts made available pursuant to section 1864 of this title, the Secretary shall distribute to each tribally controlled postsecondary career and technical institution selected for the fiscal year under subsection (a)(1) an amount equal to the greater of—(A) the total amount appropriated for the tribally controlled postsecondary career and technical institution for fiscal year 2006; or

(B) the total amount appropriated for the tribally controlled postsecondary career and technical institution for fiscal year 2008.


(2) Excess amountsIf, for any fiscal year, the amount made available pursuant to section 1864 of this title exceeds the sum of the amounts required to be distributed under paragraph (1) to the tribally controlled postsecondary career and technical institutions selected for the fiscal year under subsection (a)(1), the Secretary shall distribute to each tribally controlled postsecondary career and technical institution selected for that fiscal year a portion of the excess amount, to be determined by—(A) dividing the excess amount by the aggregate Indian student count (as defined in section 2327(h) of title 20) of such institutions for the prior academic year; and

(B) multiplying the quotient described in subparagraph (A) by the Indian student count of each such institution for the prior academic year.



(Pub. L. 95–471, title V, § 502, as added Pub. L. 110–315, title IX, § 941(j)(1), Aug. 14, 2008, 122 Stat. 3463.)

§ 1863. Applicability of other laws(a) In generalParagraphs (4) and (8) of subsection (a), and subsection (b), of section 1801 of this title, sections 1805, 1808, 1811, 1812 and 1813 of this title, subchapters II and III of this chapter, and title II 11 See References in Text note below. shall not apply to this subchapter.


(b) Indian self-determination and education assistanceFunds made available pursuant to this subchapter shall be subject to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).1


(c) Election to receiveA tribally controlled postsecondary career and technical institution selected for a fiscal year under section 1862(b) of this title may elect to receive funds pursuant to section 1862 of this title in accordance with an agreement between the tribally controlled postsecondary career and technical institution and the Secretary under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)1 if the agreement is in existence on August 14, 2008.


(d) Other assistanceEligibility for, or receipt of, assistance under this subchapter shall not preclude the eligibility of a tribally controlled postsecondary career and technical institution to receive Federal financial assistance under—(1) any program under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.);

(2) any program under the Carl D. Perkins Career and Technical Education Act of 2006 [20 U.S.C. 2301 et seq.]; or

(3) any other applicable program under which a benefit is provided for—(A) institutions of higher education;

(B) community colleges; or

(C) postsecondary educational institutions.



(Pub. L. 95–471, title V, § 503, as added Pub. L. 110–315, title IX, § 941(j)(1), Aug. 14, 2008, 122 Stat. 3464.)

Editorial Notes

References in TextTitle II, referred to in subsec. (a), is title II of Pub. L. 95–471, Oct. 17, 1978, 92 Stat. 1329, known as the Navajo Community College Assistance Act of 1978, which enacted former section 640c–1 of this title, amended former section 640c of this title, and enacted provisions set out as notes under former sections 640a and 640c–1 of this title.
The Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsecs. (b) and (c), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
The Higher Education Act of 1965, referred to in subsec. (d)(1), is Pub. L. 89–329, Nov. 8, 1965, 79 Stat. 1219, which is classified generally to chapter 28 (§ 1001 et seq.) of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 1001 of Title 20 and Tables.
The Carl D. Perkins Career and Technical Education Act of 2006, referred to in subsec. (d)(2), is Pub. L. 88–210, Dec. 18, 1963, 77 Stat. 403, as amended generally by Pub. L. 109–270, § 1(b), Aug. 12, 2006, 120 Stat. 683, which is classified generally to chapter 44 (§ 2301 et seq.) of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 2301 of Title 20 and Tables.



§ 1864. Authorization of appropriations
There are authorized to be appropriated such sums as are necessary for fiscal year 2009 and each fiscal year thereafter to carry out this subchapter.
(Pub. L. 95–471, title V, § 504, as added Pub. L. 110–315, title IX, § 941(j)(1), Aug. 14, 2008, 122 Stat. 3465.)



CHAPTER 21—INDIAN CHILD WELFARE



Sec.


1901.Congressional findings.


1902.Congressional declaration of policy.


1903.Definitions.



SUBCHAPTER I—CHILD CUSTODY PROCEEDINGS


1911.Indian tribe jurisdiction over Indian child custody proceedings.


1912.Pending court proceedings.


1913.Parental rights; voluntary termination.


1914.Petition to court of competent jurisdiction to invalidate action upon showing of certain violations.


1915.Placement of Indian children.


1916.Return of custody.


1917.Tribal affiliation information and other information for protection of rights from tribal relationship; application of subject of adoptive placement; disclosure by court.


1918.Reassumption of jurisdiction over child custody proceedings.


1919.Agreements between States and Indian tribes.


1920.Improper removal of child from custody; declination of jurisdiction; forthwith return of child: danger exception.


1921.Higher State or Federal standard applicable to protect rights of parent or Indian custodian of Indian child.


1922.Emergency removal or placement of child; termination; appropriate action.


1923.Effective date.



SUBCHAPTER II—INDIAN CHILD AND FAMILY PROGRAMS


1931.Grants for on or near reservation programs and child welfare codes.


1932.Grants for off-reservation programs for additional services.


1933.Funds for on and off reservation programs.


1934.“Indian” defined for certain purposes.



SUBCHAPTER III—RECORDKEEPING, INFORMATION AVAILABILITY, AND TIMETABLES


1951.Information availability to and disclosure by Secretary.


1952.Rules and regulations.



SUBCHAPTER IV—MISCELLANEOUS PROVISIONS


1961.Locally convenient day schools.


1962.Copies to the States.


1963.Severability.



§ 1901. Congressional findings
Recognizing the special relationship between the United States and the Indian tribes and their members and the Federal responsibility to Indian people, the Congress finds—(1) that clause 3, section 8, article I of the United States Constitution provides that “The Congress shall have Power * * * To regulate Commerce * * * with Indian tribes 11 So in original. Probably should be capitalized.” and, through this and other constitutional authority, Congress has plenary power over Indian affairs;

(2) that Congress, through statutes, treaties, and the general course of dealing with Indian tribes, has assumed the responsibility for the protection and preservation of Indian tribes and their resources;

(3) that there is no resource that is more vital to the continued existence and integrity of Indian tribes than their children and that the United States has a direct interest, as trustee, in protecting Indian children who are members of or are eligible for membership in an Indian tribe;

(4) that an alarmingly high percentage of Indian families are broken up by the removal, often unwarranted, of their children from them by nontribal public and private agencies and that an alarmingly high percentage of such children are placed in non-Indian foster and adoptive homes and institutions; and

(5) that the States, exercising their recognized jurisdiction over Indian child custody proceedings through administrative and judicial bodies, have often failed to recognize the essential tribal relations of Indian people and the cultural and social standards prevailing in Indian communities and families.

(Pub. L. 95–608, § 2, Nov. 8, 1978, 92 Stat. 3069.)

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 95–608, § 1, Nov. 8, 1987, 92 Stat. 3069, provided: “That this Act [enacting this chapter] may be cited as the ‘Indian Child Welfare Act of 1978’.”




§ 1902. Congressional declaration of policy
The Congress hereby declares that it is the policy of this Nation to protect the best interests of Indian children and to promote the stability and security of Indian tribes and families by the establishment of minimum Federal standards for the removal of Indian children from their families and the placement of such children in foster or adoptive homes which will reflect the unique values of Indian culture, and by providing for assistance to Indian tribes in the operation of child and family service programs.
(Pub. L. 95–608, § 3, Nov. 8, 1978, 92 Stat. 3069.)

§ 1903. Definitions
For the purposes of this chapter, except as may be specifically provided otherwise, the term—(1) “child custody proceeding” shall mean and include—(i) “foster care placement” which shall mean any action removing an Indian child from its parent or Indian custodian for temporary placement in a foster home or institution or the home of a guardian or conservator where the parent or Indian custodian cannot have the child returned upon demand, but where parental rights have not been terminated;

(ii) “termination of parental rights” which shall mean any action resulting in the termination of the parent-child relationship;

(iii) “preadoptive placement” which shall mean the temporary placement of an Indian child in a foster home or institution after the termination of parental rights, but prior to or in lieu of adoptive placement; and

(iv) “adoptive placement” which shall mean the permanent placement of an Indian child for adoption, including any action resulting in a final decree of adoption.

Such term or terms shall not include a placement based upon an act which, if committed by an adult, would be deemed a crime or upon an award, in a divorce proceeding, of custody to one of the parents.

(2) “extended family member” shall be as defined by the law or custom of the Indian child’s tribe or, in the absence of such law or custom, shall be a person who has reached the age of eighteen and who is the Indian child’s grandparent, aunt or uncle, brother or sister, brother-in-law or sister-in-law, niece or nephew, first or second cousin, or stepparent;

(3) “Indian” means any person who is a member of an Indian tribe, or who is an Alaska Native and a member of a Regional Corporation as defined in section 1606 of title 43;

(4) “Indian child” means any unmarried person who is under age eighteen and is either (a) a member of an Indian tribe or (b) is eligible for membership in an Indian tribe and is the biological child of a member of an Indian tribe;

(5) “Indian child’s tribe” means (a) the Indian tribe in which an Indian child is a member or eligible for membership or (b), in the case of an Indian child who is a member of or eligible for membership in more than one tribe, the Indian tribe with which the Indian child has the more significant contacts;

(6) “Indian custodian” means any Indian person who has legal custody of an Indian child under tribal law or custom or under State law or to whom temporary physical care, custody, and control has been transferred by the parent of such child;

(7) “Indian organization” means any group, association, partnership, corporation, or other legal entity owned or controlled by Indians, or a majority of whose members are Indians;

(8) “Indian tribe” means any Indian tribe, band, nation, or other organized group or community of Indians recognized as eligible for the services provided to Indians by the Secretary because of their status as Indians, including any Alaska Native village as defined in section 1602(c) of title 43;

(9) “parent” means any biological parent or parents of an Indian child or any Indian person who has lawfully adopted an Indian child, including adoptions under tribal law or custom. It does not include the unwed father where paternity has not been acknowledged or established;

(10) “reservation” means Indian country as defined in section 1151 of title 18 and any lands, not covered under such section, title to which is either held by the United States in trust for the benefit of any Indian tribe or individual or held by any Indian tribe or individual subject to a restriction by the United States against alienation;

(11) “Secretary” means the Secretary of the Interior; and

(12) “tribal court” means a court with jurisdiction over child custody proceedings and which is either a Court of Indian Offenses, a court established and operated under the code or custom of an Indian tribe, or any other administrative body of a tribe which is vested with authority over child custody proceedings.

(Pub. L. 95–608, § 4, Nov. 8, 1978, 92 Stat. 3069.)

SUBCHAPTER I—CHILD CUSTODY PROCEEDINGS
§ 1911. Indian tribe jurisdiction over Indian child custody proceedings(a) Exclusive jurisdictionAn Indian tribe shall have jurisdiction exclusive as to any State over any child custody proceeding involving an Indian child who resides or is domiciled within the reservation of such tribe, except where such jurisdiction is otherwise vested in the State by existing Federal law. Where an Indian child is a ward of a tribal court, the Indian tribe shall retain exclusive jurisdiction, notwithstanding the residence or domicile of the child.


(b) Transfer of proceedings; declination by tribal courtIn any State court proceeding for the foster care placement of, or termination of parental rights to, an Indian child not domiciled or residing within the reservation of the Indian child’s tribe, the court, in the absence of good cause to the contrary, shall transfer such proceeding to the jurisdiction of the tribe, absent objection by either parent, upon the petition of either parent or the Indian custodian or the Indian child’s tribe: Provided, That such transfer shall be subject to declination by the tribal court of such tribe.


(c) State court proceedings; interventionIn any State court proceeding for the foster care placement of, or termination of parental rights to, an Indian child, the Indian custodian of the child and the Indian child’s tribe shall have a right to intervene at any point in the proceeding.


(d) Full faith and credit to public acts, records, and judicial proceedings of Indian tribesThe United States, every State, every territory or possession of the United States, and every Indian tribe shall give full faith and credit to the public acts, records, and judicial proceedings of any Indian tribe applicable to Indian child custody proceedings to the same extent that such entities give full faith and credit to the public acts, records, and judicial proceedings of any other entity.


(Pub. L. 95–608, title I, § 101, Nov. 8, 1978, 92 Stat. 3071.)

§ 1912. Pending court proceedings(a) Notice; time for commencement of proceedings; additional time for preparationIn any involuntary proceeding in a State court, where the court knows or has reason to know that an Indian child is involved, the party seeking the foster care placement of, or termination of parental rights to, an Indian child shall notify the parent or Indian custodian and the Indian child’s tribe, by registered mail with return receipt requested, of the pending proceedings and of their right of intervention. If the identity or location of the parent or Indian custodian and the tribe cannot be determined, such notice shall be given to the Secretary in like manner, who shall have fifteen days after receipt to provide the requisite notice to the parent or Indian custodian and the tribe. No foster care placement or termination of parental rights proceeding shall be held until at least ten days after receipt of notice by the parent or Indian custodian and the tribe or the Secretary: Provided, That the parent or Indian custodian or the tribe shall, upon request, be granted up to twenty additional days to prepare for such proceeding.


(b) Appointment of counselIn any case in which the court determines indigency, the parent or Indian custodian shall have the right to court-appointed counsel in any removal, placement, or termination proceeding. The court may, in its discretion, appoint counsel for the child upon a finding that such appointment is in the best interest of the child. Where State law makes no provision for appointment of counsel in such proceedings, the court shall promptly notify the Secretary upon appointment of counsel, and the Secretary, upon certification of the presiding judge, shall pay reasonable fees and expenses out of funds which may be appropriated pursuant to section 13 of this title.


(c) Examination of reports or other documentsEach party to a foster care placement or termination of parental rights proceeding under State law involving an Indian child shall have the right to examine all reports or other documents filed with the court upon which any decision with respect to such action may be based.


(d) Remedial services and rehabilitative programs; preventive measuresAny party seeking to effect a foster care placement of, or termination of parental rights to, an Indian child under State law shall satisfy the court that active efforts have been made to provide remedial services and rehabilitative programs designed to prevent the breakup of the Indian family and that these efforts have proved unsuccessful.


(e) Foster care placement orders; evidence; determination of damage to childNo foster care placement may be ordered in such proceeding in the absence of a determination, supported by clear and convincing evidence, including testimony of qualified expert witnesses, that the continued custody of the child by the parent or Indian custodian is likely to result in serious emotional or physical damage to the child.


(f) Parental rights termination orders; evidence; determination of damage to childNo termination of parental rights may be ordered in such proceeding in the absence of a determination, supported by evidence beyond a reasonable doubt, including testimony of qualified expert witnesses, that the continued custody of the child by the parent or Indian custodian is likely to result in serious emotional or physical damage to the child.


(Pub. L. 95–608, title I, § 102, Nov. 8, 1978, 92 Stat. 3071.)

§ 1913. Parental rights; voluntary termination(a) Consent; record; certification matters; invalid consentsWhere any parent or Indian custodian voluntarily consents to a foster care placement or to termination of parental rights, such consent shall not be valid unless executed in writing and recorded before a judge of a court of competent jurisdiction and accompanied by the presiding judge’s certificate that the terms and consequences of the consent were fully explained in detail and were fully understood by the parent or Indian custodian. The court shall also certify that either the parent or Indian custodian fully understood the explanation in English or that it was interpreted into a language that the parent or Indian custodian understood. Any consent given prior to, or within ten days after, birth of the Indian child shall not be valid.


(b) Foster care placement; withdrawal of consentAny parent or Indian custodian may withdraw consent to a foster care placement under State law at any time and, upon such withdrawal, the child shall be returned to the parent or Indian custodian.


(c) Voluntary termination of parental rights or adoptive placement; withdrawal of consent; return of custodyIn any voluntary proceeding for termination of parental rights to, or adoptive placement of, an Indian child, the consent of the parent may be withdrawn for any reason at any time prior to the entry of a final decree of termination or adoption, as the case may be, and the child shall be returned to the parent.


(d) Collateral attack; vacation of decree and return of custody; limitationsAfter the entry of a final decree of adoption of an Indian child in any State court, the parent may withdraw consent thereto upon the grounds that consent was obtained through fraud or duress and may petition the court to vacate such decree. Upon a finding that such consent was obtained through fraud or duress, the court shall vacate such decree and return the child to the parent. No adoption which has been effective for at least two years may be invalidated under the provisions of this subsection unless otherwise permitted under State law.


(Pub. L. 95–608, title I, § 103, Nov. 8, 1978, 92 Stat. 3072.)

§ 1914. Petition to court of competent jurisdiction to invalidate action upon showing of certain violations
Any Indian child who is the subject of any action for foster care placement or termination of parental rights under State law, any parent or Indian custodian from whose custody such child was removed, and the Indian child’s tribe may petition any court of competent jurisdiction to invalidate such action upon a showing that such action violated any provision of sections 1911, 1912, and 1913 of this title.
(Pub. L. 95–608, title I, § 104, Nov. 8, 1978, 92 Stat. 3072.)

§ 1915. Placement of Indian children(a) Adoptive placements; preferencesIn any adoptive placement of an Indian child under State law, a preference shall be given, in the absence of good cause to the contrary, to a placement with (1) a member of the child’s extended family; (2) other members of the Indian child’s tribe; or (3) other Indian families.


(b) Foster care or preadoptive placements; criteria; preferencesAny child accepted for foster care or preadoptive placement shall be placed in the least restrictive setting which most approximates a family and in which his special needs, if any, may be met. The child shall also be placed within reasonable proximity to his or her home, taking into account any special needs of the child. In any foster care or preadoptive placement, a preference shall be given, in the absence of good cause to the contrary, to a placement with—(i) a member of the Indian child’s extended family;

(ii) a foster home licensed, approved, or specified by the Indian child’s tribe;

(iii) an Indian foster home licensed or approved by an authorized non-Indian licensing authority; or

(iv) an institution for children approved by an Indian tribe or operated by an Indian organization which has a program suitable to meet the Indian child’s needs.


(c) Tribal resolution for different order of preference; personal preference considered; anonymity in application of preferencesIn the case of a placement under subsection (a) or (b) of this section, if the Indian child’s tribe shall establish a different order of preference by resolution, the agency or court effecting the placement shall follow such order so long as the placement is the least restrictive setting appropriate to the particular needs of the child, as provided in subsection (b) of this section. Where appropriate, the preference of the Indian child or parent shall be considered: Provided, That where a consenting parent evidences a desire for anonymity, the court or agency shall give weight to such desire in applying the preferences.


(d) Social and cultural standards applicableThe standards to be applied in meeting the preference requirements of this section shall be the prevailing social and cultural standards of the Indian community in which the parent or extended family resides or with which the parent or extended family members maintain social and cultural ties.


(e) Record of placement; availabilityA record of each such placement, under State law, of an Indian child shall be maintained by the State in which the placement was made, evidencing the efforts to comply with the order of preference specified in this section. Such record shall be made available at any time upon the request of the Secretary or the Indian child’s tribe.


(Pub. L. 95–608, title I, § 105, Nov. 8, 1978, 92 Stat. 3073.)

§ 1916. Return of custody(a) Petition; best interests of childNotwithstanding State law to the contrary, whenever a final decree of adoption of an Indian child has been vacated or set aside or the adoptive parents voluntarily consent to the termination of their parental rights to the child, a biological parent or prior Indian custodian may petition for return of custody and the court shall grant such petition unless there is a showing, in a proceeding subject to the provisions of section 1912 of this title, that such return of custody is not in the best interests of the child.


(b) Removal from foster care home; placement procedureWhenever an Indian child is removed from a foster care home or institution for the purpose of further foster care, preadoptive, or adoptive placement, such placement shall be in accordance with the provisions of this chapter, except in the case where an Indian child is being returned to the parent or Indian custodian from whose custody the child was originally removed.


(Pub. L. 95–608, title I, § 106, Nov. 8, 1978, 92 Stat. 3073.)

§ 1917. Tribal affiliation information and other information for protection of rights from tribal relationship; application of subject of adoptive placement; disclosure by court
Upon application by an Indian individual who has reached the age of eighteen and who was the subject of an adoptive placement, the court which entered the final decree shall inform such individual of the tribal affiliation, if any, of the individual’s biological parents and provide such other information as may be necessary to protect any rights flowing from the individual’s tribal relationship.
(Pub. L. 95–608, title I, § 107, Nov. 8, 1978, 92 Stat. 3073.)

§ 1918. Reassumption of jurisdiction over child cus­tody proceedings(a) Petition; suitable plan; approval by SecretaryAny Indian tribe which became subject to State jurisdiction pursuant to the provisions of the Act of August 15, 1953 (67 Stat. 588), as amended by title IV of the Act of April 11, 1968 (82 Stat. 73, 78), or pursuant to any other Federal law, may reassume jurisdiction over child custody proceedings. Before any Indian tribe may reassume jurisdiction over Indian child custody proceedings, such tribe shall present to the Secretary for approval a petition to reassume such jurisdiction which includes a suitable plan to exercise such jurisdiction.


(b) Criteria applicable to consideration by Secretary; partial retrocession(1) In considering the petition and feasibility of the plan of a tribe under subsection (a), the Secretary may consider, among other things:(i) whether or not the tribe maintains a membership roll or alternative provision for clearly identifying the persons who will be affected by the reassumption of jurisdiction by the tribe;

(ii) the size of the reservation or former reservation area which will be affected by retrocession and reassumption of jurisdiction by the tribe;

(iii) the population base of the tribe, or distribution of the population in homogeneous communities or geographic areas; and

(iv) the feasibility of the plan in cases of multitribal occupation of a single reservation or geographic area.


(2) In those cases where the Secretary determines that the jurisdictional provisions of section 1911(a) of this title are not feasible, he is authorized to accept partial retrocession which will enable tribes to exercise referral jurisdiction as provided in section 1911(b) of this title, or, where appropriate, will allow them to exercise exclusive jurisdiction as provided in section 1911(a) of this title over limited community or geographic areas without regard for the reservation status of the area affected.


(c) Approval of petition; publication in Federal Register; notice; reassumption period; correction of causes for disapprovalIf the Secretary approves any petition under subsection (a), the Secretary shall publish notice of such approval in the Federal Register and shall notify the affected State or States of such approval. The Indian tribe concerned shall reassume jurisdiction sixty days after publication in the Federal Register of notice of approval. If the Secretary disapproves any petition under subsection (a), the Secretary shall provide such technical assistance as may be necessary to enable the tribe to correct any deficiency which the Secretary identified as a cause for disapproval.


(d) Pending actions or proceedings unaffectedAssumption of jurisdiction under this section shall not affect any action or proceeding over which a court has already assumed jurisdiction, except as may be provided pursuant to any agreement under section 1919 of this title.


(Pub. L. 95–608, title I, § 108, Nov. 8, 1978, 92 Stat. 3074.)

Editorial Notes

References in TextAct of August 15, 1953, referred to in subsec. (a), is act Aug. 15, 1953, ch. 505, 67 Stat. 588, as amended, which enacted section 1162 of Title 18, Crimes and Criminal Procedure, section 1360 of Title 28, Judiciary and Judicial Procedure, and provisions set out as notes under section 1360 of Title 28. For complete classification of this Act to the Code, see Tables.



§ 1919. Agreements between States and Indian tribes(a) Subject coverageStates and Indian tribes are authorized to enter into agreements with each other respecting care and custody of Indian children and jurisdiction over child custody proceedings, including agreements which may provide for orderly transfer of jurisdiction on a case-by-case basis and agreements which provide for concurrent jurisdiction between States and Indian tribes.


(b) Revocation; notice; actions or proceedings unaffectedSuch agreements may be revoked by either party upon one hundred and eighty days’ written notice to the other party. Such revocation shall not affect any action or proceeding over which a court has already assumed jurisdiction, unless the agreement provides otherwise.


(Pub. L. 95–608, title I, § 109, Nov. 8, 1978, 92 Stat. 3074.)

§ 1920. Improper removal of child from custody; declination of jurisdiction; forthwith return of child: danger exception
Where any petitioner in an Indian child custody proceeding before a State court has improperly removed the child from custody of the parent or Indian custodian or has improperly retained custody after a visit or other temporary relinquishment of custody, the court shall decline jurisdiction over such petition and shall forthwith return the child to his parent or Indian custodian unless returning the child to his parent or custodian would subject the child to a substantial and immediate danger or threat of such danger.
(Pub. L. 95–608, title I, § 110, Nov. 8, 1978, 92 Stat. 3075.)

§ 1921. Higher State or Federal standard applicable to protect rights of parent or Indian custodian of Indian child
In any case where State or Federal law applicable to a child custody proceeding under State or Federal law provides a higher standard of protection to the rights of the parent or Indian custodian of an Indian child than the rights provided under this subchapter, the State or Federal court shall apply the State or Federal standard.
(Pub. L. 95–608, title I, § 111, Nov. 8, 1978, 92 Stat. 3075.)

§ 1922. Emergency removal or placement of child; termination; appropriate action
Nothing in this subchapter shall be construed to prevent the emergency removal of an Indian child who is a resident of or is domiciled on a reservation, but temporarily located off the reservation, from his parent or Indian custodian or the emergency placement of such child in a foster home or institution, under applicable State law, in order to prevent imminent physical damage or harm to the child. The State authority, official, or agency involved shall insure that the emergency removal or placement terminates immediately when such removal or placement is no longer necessary to prevent imminent physical damage or harm to the child and shall expeditiously initiate a child custody proceeding subject to the provisions of this subchapter, transfer the child to the jurisdiction of the appropriate Indian tribe, or restore the child to the parent or Indian custodian, as may be appropriate.
(Pub. L. 95–608, title I, § 112, Nov. 8, 1978, 92 Stat. 3075.)

§ 1923. Effective date
None of the provisions of this subchapter, except sections 1911(a), 1918, and 1919 of this title, shall affect a proceeding under State law for foster care placement, termination of parental rights, preadoptive placement, or adoptive placement which was initiated or completed prior to one hundred and eighty days after November 8, 1978, but shall apply to any subsequent proceeding in the same matter or subsequent proceedings affecting the custody or placement of the same child.
(Pub. L. 95–608, title I, § 113, Nov. 8, 1978, 92 Stat. 3075.)


SUBCHAPTER II—INDIAN CHILD AND FAMILY PROGRAMS
§ 1931. Grants for on or near reservation programs and child welfare codes(a) Statement of purpose; scope of programsThe Secretary is authorized to make grants to Indian tribes and organizations in the establishment and operation of Indian child and family service programs on or near reservations and in the preparation and implementation of child welfare codes. The objective of every Indian child and family service program shall be to prevent the breakup of Indian families and, in particular, to insure that the permanent removal of an Indian child from the custody of his parent or Indian custodian shall be a last resort. Such child and family service programs may include, but are not limited to—(1) a system for licensing or otherwise regulating Indian foster and adoptive homes;

(2) the operation and maintenance of facilities for the counseling and treatment of Indian families and for the temporary custody of Indian children;

(3) family assistance, including homemaker and home counselors, day care, afterschool care, and employment, recreational activities, and respite care;

(4) home improvement programs;

(5) the employment of professional and other trained personnel to assist the tribal court in the disposition of domestic relations and child welfare matters;

(6) education and training of Indians, including tribal court judges and staff, in skills relating to child and family assistance and service programs;

(7) a subsidy program under which Indian adoptive children may be provided support comparable to that for which they would be eligible as foster children, taking into account the appropriate State standards of support for maintenance and medical needs; and

(8) guidance, legal representation, and advice to Indian families involved in tribal, State, or Federal child custody proceedings.


(b) Non-Federal matching funds for related Social Security or other Federal financial assistance programs; assistance for such programs unaffected; State licensing or approval for qualification for assistance under federally assisted programFunds appropriated for use by the Secretary in accordance with this section may be utilized as non-Federal matching share in connection with funds provided under titles IV–B and XX of the Social Security Act [42 U.S.C. 620 et seq., 1397 et seq.] or under any other Federal financial assistance programs which contribute to the purpose for which such funds are authorized to be appropriated for use under this chapter. The provision or possibility of assistance under this chapter shall not be a basis for the denial or reduction of any assistance otherwise authorized under titles IV–B and XX of the Social Security Act or any other federally assisted program. For purposes of qualifying for assistance under a federally assisted program, licensing or approval of foster or adoptive homes or institutions by an Indian tribe shall be deemed equivalent to licensing or approval by a State.


(Pub. L. 95–608, title II, § 201, Nov. 8, 1978, 92 Stat. 3075.)

Editorial Notes

References in TextThe Social Security Act, referred to in subsec. (b), is act Aug. 14, 1935, ch. 531, 49 Stat. 620, as amended. Titles IV–B and XX of the Social Security Act are classified generally to part B (§ 620 et seq.) of subchapter IV and subchapter XX (§ 1397 et seq.) of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.



§ 1932. Grants for off-reservation programs for additional services
The Secretary is also authorized to make grants to Indian organizations to establish and operate off-reservation Indian child and family service programs which may include, but are not limited to—(1) a system for regulating, maintaining, and supporting Indian foster and adoptive homes, including a subsidy program under which Indian adoptive children may be provided support comparable to that for which they would be eligible as Indian foster children, taking into account the appropriate State standards of support for maintenance and medical needs;

(2) the operation and maintenance of facilities and services for counseling and treatment of Indian families and Indian foster and adoptive children;

(3) family assistance, including homemaker and home counselors, day care, afterschool care, and employment, recreational activities, and respite care; and

(4) guidance, legal representation, and advice to Indian families involved in child custody proceedings.

(Pub. L. 95–608, title II, § 202, Nov. 8, 1978, 92 Stat. 3076.)

§ 1933. Funds for on and off reservation programs(a) Appropriated funds for similar programs of Department of Health and Human Services; appropriation in advance for paymentsIn the establishment, operation, and funding of Indian child and family service programs, both on and off reservation, the Secretary may enter into agreements with the Secretary of Health and Human Services, and the latter Secretary is hereby authorized for such purposes to use funds appropriated for similar programs of the Department of Health and Human Services: Provided, That authority to make payments pursuant to such agreements shall be effective only to the extent and in such amounts as may be provided in advance by appropriation Acts.


(b) Appropriation authorization under section 13 of this titleFunds for the purposes of this chapter may be appropriated pursuant to the provisions of section 13 of this title.


(Pub. L. 95–608, title II, § 203, Nov. 8, 1978, 92 Stat. 3076; Pub. L. 96–88, title V, § 509(b), Oct. 17, 1979, 93 Stat. 695.)

Statutory Notes and Related Subsidiaries

Change of Name
“Secretary of Health and Human Services” and “Department of Health and Human Services” substituted for “Secretary of Health, Education, and Welfare” and “Department of Health, Education, and Welfare”, respectively, in subsec. (a) pursuant to section 509(b) of Pub. L. 96–88, which is classified to section 3508(b) of Title 20, Education.



§ 1934. “Indian” defined for certain purposes
For the purposes of sections 1932 and 1933 of this title, the term “Indian” shall include persons defined in section 1603(c) 11 See References in Text note below. of this title.
(Pub. L. 95–608, title II, § 204, Nov. 8, 1978, 92 Stat. 3077.)

Editorial Notes

References in TextSection 1603(c) of this title, referred to in text, was redesignated section 1603(13) of this title by Pub. L. 111–148, title X, § 10221(a), Mar. 23, 2010, 124 Stat. 935.




SUBCHAPTER III—RECORDKEEPING, INFORMATION AVAILABILITY, AND TIMETABLES
§ 1951. Information availability to and disclosure by Secretary(a) Copy of final decree or order; other information; anonymity affidavit; exemption from Freedom of Information ActAny State court entering a final decree or order in any Indian child adoptive placement after November 8, 1978, shall provide the Secretary with a copy of such decree or order together with such other information as may be necessary to show—(1) the name and tribal affiliation of the child;

(2) the names and addresses of the biological parents;

(3) the names and addresses of the adoptive parents; and

(4) the identity of any agency having files or information relating to such adoptive placement.

Where the court records contain an affidavit of the biological parent or parents that their identity remain confidential, the court shall include such affidavit with the other information. The Secretary shall insure that the confidentiality of such information is maintained and such information shall not be subject to the Freedom of Information Act (5 U.S.C. 552), as amended.

(b) Disclosure of information for enrollment of Indian child in tribe or for determination of member rights or benefits; certification of entitlement to enrollmentUpon the request of the adopted Indian child over the age of eighteen, the adoptive or foster parents of an Indian child, or an Indian tribe, the Secretary shall disclose such information as may be necessary for the enrollment of an Indian child in the tribe in which the child may be eligible for enrollment or for determining any rights or benefits associated with that membership. Where the documents relating to such child contain an affidavit from the biological parent or parents requesting anonymity, the Secretary shall certify to the Indian child’s tribe, where the information warrants, that the child’s parentage and other circumstances of birth entitle the child to enrollment under the criteria established by such tribe.


(Pub. L. 95–608, title III, § 301, Nov. 8, 1978, 92 Stat. 3077.)

§ 1952. Rules and regulations
Within one hundred and eighty days after November 8, 1978, the Secretary shall promulgate such rules and regulations as may be necessary to carry out the provisions of this chapter.
(Pub. L. 95–608, title III, § 302, Nov. 8, 1978, 92 Stat. 3077.)


SUBCHAPTER IV—MISCELLANEOUS PROVISIONS
§ 1961. Locally convenient day schools(a) Sense of CongressIt is the sense of Congress that the absence of locally convenient day schools may contribute to the breakup of Indian families.


(b) Report to Congress; contents, etc.The Secretary is authorized and directed to prepare, in consultation with appropriate agencies in the Department of Health and Human Services, a report on the feasibility of providing Indian children with schools located near their homes, and to submit such report to the Select Committee on Indian Affairs of the United States Senate and the Committee on Interior and Insular Affairs of the United States House of Representatives within two years from November 8, 1978. In developing this report the Secretary shall give particular consideration to the provision of educational facilities for children in the elementary grades.


(Pub. L. 95–608, title IV, § 401, Nov. 8, 1978, 92 Stat. 3078; Pub. L. 96–88, title V, § 509(b), Oct. 17, 1979, 93 Stat. 695.)

Statutory Notes and Related Subsidiaries

Change of Name
“Department of Health and Human Services” substituted for “Department of Health, Education, and Welfare” in subsec. (b), pursuant to section 509(b) of Pub. L. 96–88 which is classified to section 3508(b) of Title 20, Education.
Select Committee on Indian Affairs of the Senate redesignated Committee on Indian Affairs of the Senate by section 25 of Senate Resolution No. 71, Feb. 25, 1993, One Hundred Third Congress.
Committee on Interior and Insular Affairs of the House of Representatives changed to Committee on Natural Resources of the House of Representatives on Jan. 5, 1993, by House Resolution No. 5, One Hundred Third Congress.



§ 1962. Copies to the States
Within sixty days after November 8, 1978, the Secretary shall send to the Governor, chief justice of the highest court of appeal, and the attorney general of each State a copy of this chapter, together with committee reports and an explanation of the provisions of this chapter.
(Pub. L. 95–608, title IV, § 402, Nov. 8, 1978, 92 Stat. 3078.)

§ 1963. Severability
If any provision of this chapter or the applicability thereof is held invalid, the remaining provisions of this chapter shall not be affected thereby.
(Pub. L. 95–608, title IV, § 403, Nov. 8, 1978, 92 Stat. 3078.)



CHAPTER 22—BUREAU OF INDIAN AFFAIRS PROGRAMS



Sec.


2000.Declaration of policy.


2001.Accreditation for the basic education of Indian children in Bureau of Indian Affairs schools.


2002.National criteria for home-living situations.


2003.Codification of regulations.


2004.School boundaries.


2005.Facilities construction.


2006.Bureau of Indian Affairs education functions.


2007.Allotment formula.


2008.Administrative cost grants.


2009.Division of Budget Analysis.


2010.Uniform direct funding and support.


2011.Policy for Indian control of Indian education.


2012.Indian education personnel.


2013.Computerized management information system.


2014.Recruitment of Indian educators.


2015.Annual report; audits.


2016.Rights of Indian students.


2017.Regulations.


2018.Regional meetings and negotiated rulemaking.


2019.Early childhood development program.


2020.Tribal departments or divisions of education.


2021.Definitions.




Editorial Notes
Codification
Part B of title XI of the Education Amendments of 1978, comprising this chapter, was originally enacted as part B of title XI of Pub. L. 95–561, Nov. 1, 1978, 92 Stat. 2316, and amended by 1978 Reorg. Plan No. 2, eff. Jan. 1, 1979, 43 F.R. 36037, 92 Stat. 3783; Pub. L. 96–46, Aug. 6, 1979, 93 Stat. 338; Pub. L. 96–88, Oct. 17, 1979, 93 Stat. 668; Pub. L. 97–375, Dec. 21, 1982, 96 Stat. 1819; Pub. L. 98–511, Oct. 19, 1984, 98 Stat. 2366; Pub. L. 99–89, Aug. 15, 1985, 99 Stat. 379; Pub. L. 99–228, Dec. 28, 1985, 99 Stat. 1747; Pub. L. 99–570, Oct. 27, 1986, 100 Stat. 3207; Pub. L. 100–297, Apr. 28, 1988, 102 Stat. 130; Pub. L. 100–427, Sept. 9, 1988, 102 Stat. 1603; Pub. L. 101–301, May 24, 1990, 104 Stat. 206; Pub. L. 102–531, Oct. 27, 1992, 106 Stat. 3469; Pub. L. 103–382, Oct. 20, 1994, 108 Stat. 3518; Pub. L. 104–134, Apr. 26, 1996, 110 Stat. 1321; Pub. L. 104–140, May 2, 1996, 110 Stat. 1327; Pub. L. 105–244, Oct. 7, 1998, 112 Stat. 1581; Pub. L. 105–362, Nov. 10, 1998, 112 Stat. 3280; Pub. L. 106–554, Dec. 21, 2000, 114 Stat. 2763. Part B of title XI of the Act is shown herein, however, as having been added by Pub. L. 107–110 without reference to such intervening amendments because of the extensive amendment of the part’s provisions by Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2007.


§ 2000. Declaration of policy
Congress declares that the Federal Government has the sole responsibility for the operation and financial support of the Bureau of Indian Affairs funded school system that it has established on or near Indian reservations and Indian trust lands throughout the Nation for Indian children. It is the policy of the United States to fulfill the Federal Government’s unique and continuing trust relationship with and responsibility to the Indian people for the education of Indian children and for the operation and financial support of the Bureau of Indian Affairs-funded school system to work in full cooperation with tribes toward the goal of ensuring that the programs of the Bureau of Indian Affairs-funded school system are of the highest quality and provide for the basic elementary and secondary educational needs of Indian children, including meeting the unique educational and cultural needs of those children.
(Pub. L. 95–561, title XI, § 1120, as added Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2007.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.

Short Title of 2002 AmendmentPub. L. 107–110, title X, § 1041, Jan. 8, 2002, 115 Stat. 2007, provided that: “This part [part D (§§ 1041–1045) of title X of Pub. L. 107–110, enacting this chapter and sections 2501 to 2511 of this title, amending section 13d–2 of this title, and repealing former sections 2501 to 2511 of this title] may be cited as the ‘Native American Education Improvement Act of 2001’.”


Short Title of 1988 AmendmentPub. L. 100–297, title V, § 5101, Apr. 28, 1988, 102 Stat. 363, provided that: “This part [part A (§§ 5101–5120) of title V of Pub. L. 100–297, enacting sections 2008a, 2022a, and 2022b of this title, amending sections 2001 to 2005, 2008 to 2011, and 2019 of this title, repealing section 241bb–1 of Title 20, Education, enacting provisions set out as notes under section 2011 of this title and section 1411 of Title 20, and repealing provisions set out as a note under section 241aa of Title 20] may be cited as the ‘Indian Education Amendments of 1988’.”


Short Title of 1985 AmendmentPub. L. 99–89, § 1(a), Aug. 15, 1985, 99 Stat. 379, provided that: “This Act [amending sections 2001, 2004, 2006, 2008, 2009, 2016, 2020, 2021, and 2022 of this title, repealing section 2023 of this title, and enacting provisions formerly set out as a note under section 2001 of this title] may be cited as the ‘Indian Education Technical Amendments Act of 1985’.”


Short Title of 1984 AmendmentPub. L. 98–511, title V, § 501(a), Oct. 19, 1984, 98 Stat. 2391, provided that: “This title [enacting sections 2020 to 2023 of this title, amending sections 2001, 2004, 2006, 2008, 2009, 2011, 2012, 2016, 2018 of this title, and sections 241aa to 241ff, 1211a, 1221g, 3385, 3385a, and 3385b of Title 20, Education, and enacting provisions set out as a note under section 241ff of Title 20] may be cited as the ‘Indian Education Amendments of 1984’.”


Bureau of Indian Education Operated SchoolsPub. L. 112–74, div. E, title I, § 115, Dec. 23, 2011, 125 Stat. 1009, as amended by Pub. L. 113–235, div. F, title I, § 116, Dec. 16, 2014, 128 Stat. 2421; Pub. L. 114–113, div. G, title I, § 113, Dec. 18, 2015, 129 Stat. 2550, provided that:
“(a)(1) Notwithstanding any other provision of law or Federal regulation, including section 586(c) of title 40, United States Code, the Director of the BIE [Bureau of Indian Education], or the Director’s designee, is authorized to enter into agreements with public and private persons and entities that provide for such persons and entities to rent or lease the land or facilities of a Bureau-operated school for such periods of time as the school is Bureau operated, in exchange for a consideration (in the form of funds) that benefits the school, as determined by the head of the school.

“(2) Funds received under paragraph (1) shall be retained by the school and used for school purposes otherwise authorized by law. Any funds received under paragraph (1) are hereby made available until expended for such purposes, notwithstanding section 3302 of title 31, United States Code.

“(3) Nothing in this section shall be construed to allow for the diminishment of, or otherwise affect, the appropriation of funds to the budget accounts for the operation and maintenance of Bureau-operated schools. No funds shall be withheld from the distribution to the budget of any Bureau-operated school due to the receipt by the school of a benefit in accordance with this section.


“(b) Notwithstanding any provision of title 5, United States Code, or any regulation promulgated under such title, education personnel who are under the direction and supervision of the Secretary of the Interior may participate in a fundraising activity for the benefit of a Bureau-operated school in an official capacity as part of their official duties. When participating in such an official capacity, the employee may use the employee’s official title, position, and authority. Nothing in this subsection shall be construed to authorize participation in political activity (as such term is used in section 7324 of title 5, United States Code) otherwise prohibited by law.

“(c) The Secretary of the Interior shall promulgate regulations to carry out this section not later than 16 months after the date of the enactment of this Act [Dec. 23, 2011]. Such regulations shall include—“(1) standards for the appropriate use of Bureau-operated school lands and facilities by third parties under a rental or lease agreement;

“(2) provisions for the establishment and administration of mechanisms for the acceptance of consideration for the use and benefit of a school in accordance with this section (including, in appropriate cases, the establishment and administration of trust funds);

“(3) accountability standards to ensure ethical conduct; and

“(4) provisions for monitoring the amount and terms of consideration received, the manner in which the consideration is used, and any results achieved by such use.


“(d) Provisions of this section shall apply to fiscal years 2012 through 2027.”




Therapeutic Model Demonstration SchoolsPub. L. 103–382, title V, § 566, Oct. 20, 1994, 108 Stat. 4059, provided that:
“(a) Authorization.—“(1) In general.—The Secretary of the Interior, acting through the Bureau of Indian Affairs, is authorized to establish demonstration schools, based on the therapeutic model described in this section, to provide services necessary to achieve positive changes in the attitudes, behavior, and academic performance of Indian youth attending off-reservation boarding schools.

“(2) Purpose.—The purpose of the therapeutic model demonstration schools is—“(A) to provide a program, based on an annual written plan, linking clinicians, counselors, and mental health professionals with academic program personnel in a culturally sensitive residential program tailored to the particular needs of Indian students;

“(B) to provide for a continued evaluation of the planning and implementation of the therapeutic model in the designated schools; and

“(C) to determine what steps the Bureau of Indian Affairs must take and what resources are required to transform existing off-reservation boarding schools to meet the needs of chemically dependent, emotionally disturbed, socially troubled, or other at-risk Indian youth who attend such schools.



“(b) Location.—The Secretary shall initiate the therapeutic model at two schools during school years 1994 through 1996, and shall give priority to—“(1) one school that is the recipient of a grant under section 5204 of the August [Augustus] F. Hawkins-Robert T. Stafford Elementary and Secondary School Improvement Amendments of 1988 [25 U.S.C. 2503] during the 1994–1995 school year; and

“(2) one school operated by the Bureau of Indian Affairs during the 1995–1996 school year.


“(c) Services.—The demonstration schools shall provide an integrated residential environment that may include—“(1) mental health services;

“(2) education;

“(3) recreation therapy;

“(4) social service programs;

“(5) substance abuse education and prevention; and

“(6) other support services for aftercare.


“(d) Staffing.—The demonstration schools shall be staffed with health and social service professionals, and educators, and may include—“(1) clinical psychologists;

“(2) child psychologists;

“(3) substance abuse counselors;

“(4) social workers; and

“(5) health educators.


“(e) Enrollment.—Notwithstanding any other provision of law, the Secretary of the Interior may limit the enrollment at the demonstration schools.

“(f) Assistance.—The Secretary is authorized to enter into agreements with other organizations and agencies, including the Indian Health Service, to carry out this section.

“(g) Report.—Not later than July 31 of each year, the Secretary of the Interior shall submit a report to the Committee on Indian Affairs of the Senate and the Committee on Education and Labor of the House of Representatives on the progress of the Department of the Interior in the development of the demonstration schools.”






§ 2001. Accreditation for the basic education of Indian children in Bureau of Indian Affairs schools(a) Purpose; declarations of purpose(1) PurposeThe purpose of the accreditation required under this section shall be to ensure that Indian students being served by a school funded by the Bureau of Indian Affairs are provided with educational opportunities that equal or exceed those for all other students in the United States.


(2) Declarations of purposeLocal school boards for schools operated by the Bureau of Indian Affairs, in cooperation and consultation with the appropriate tribal governing bodies and their communities, are encouraged to adopt declarations of purpose for education for their communities, taking into account the implications of such declarations on education in their communities and for their schools. In adopting such declarations of purpose, the school boards shall consider the effect the declarations may have on the motivation of students and faculties.



(b) Accreditation(1) Deadline(A) In generalNot later than 24 months after January 8, 2002, each Bureau-funded school shall, to the extent that necessary funds are provided, be a candidate for accreditation or be accredited—(i) by a tribal accrediting body, if the accreditation standards of the tribal accrediting body have been accepted by formal action of the tribal governing body and such accreditation is acknowledged by a generally recognized State certification or regional accrediting agency;

(ii) by a regional accreditation agency;

(iii) by State accreditation standards for the State in which the Bureau-funded school is located; or

(iv) in the case of a Bureau-funded school that is located on a reservation that is located in more than one State, in accordance with the State accreditation standards of one State as selected by the tribal government.


(B) Feasibility studyNot later than 12 months after January 8, 2002, the Secretary of the Interior and the Secretary of Education shall, in consultation with Indian tribes, Indian education organizations, and accrediting agencies, develop and submit to the appropriate committees of Congress a report on the desirability and feasibility of establishing a tribal accreditation agency that would—(i) review and acknowledge the accreditation standards for Bureau-funded schools; and

(ii) establish accreditation procedures to facilitate the application, review of the standards and review processes, and recognition of qualified and credible tribal departments of education as accrediting bodies serving tribal schools.



(2) Determination of accreditation to be appliedThe accreditation type applied for each school shall be determined by the tribal governing body, or the school board, if authorized by the tribal governing body.


(3) Assistance to school boards(A) In generalThe Secretary, through contracts and grants, shall provide technical and financial assistance to Bureau-funded schools, to the extent that necessary amounts are made available, to enable such schools to obtain the accreditation required under this subsection, if the school boards request that such assistance, in part or in whole, be provided.


(B) Entities through which assistance may be providedThe Secretary may provide such assistance directly or through the Department of Education, an institution of higher education, a private not-for-profit organization or for-profit organization, an educational service agency, or another entity with demonstrated experience in assisting schools in obtaining accreditation.



(4) Application of current standards during accreditationA Bureau-funded school that is seeking accreditation shall remain subject to the standards issued under this section 11 See References in Text note below. and in effect on the day before January 8, 2002, until such time as the school is accredited, except that if any of such standards are in conflict with the standards of the accrediting agency, the standards of such agency shall apply in such case.


(5) Annual report on unaccredited schoolsNot later than 90 days after the end of each school year, the Secretary shall prepare and submit to the Committee on Appropriations, the Committee on Education and the Workforce, and the Committee on Resources of the House of Representatives and the Committee on Appropriations, the Committee on Indian Affairs, and the Committee on Health, Education, Labor, and Pensions of the Senate, a report concerning unaccredited Bureau-funded schools that—(A) identifies those Bureau-funded schools that fail to be accredited or to be candidates for accreditation within the period provided for in paragraph (1);

(B) with respect to each Bureau-funded school identified under subparagraph (A), identifies the reasons that each such school is not accredited or a candidate for accreditation, as determined by the appropriate accreditation agency, and a description of any possible way in which to remedy such nonaccreditation; and

(C) with respect to each Bureau-funded school for which the reported reasons for the lack of accreditation under subparagraph (B) are a result of the school’s inadequate basic resources, contains information and funding requests for the full funding needed to provide such schools with accreditation, such funds if provided shall be applied to such unaccredited school under this paragraph.


(6) Opportunity to review and present evidence(A) In generalPrior to including a Bureau-funded school in an annual report required under paragraph (5), the Secretary shall—(i) ensure that the school has exhausted all administrative remedies provided by the accreditation agency; and

(ii) provide the school with an opportunity to review the data on which such inclusion is based.


(B) Provision of additional informationIf the school board of a school that the Secretary has proposed for inclusion in an annual report under paragraph (5) believes that such inclusion is in error, the school board may provide to the Secretary such information as the board believes is in conflict with the information and conclusions of the Secretary with respect to the determination to include the school in such annual report. The Secretary shall consider such information provided by the school board before making a final determination concerning the inclusion of the school in any such report.


(C) Publication of accreditation statusNot later than 30 days after making an initial determination to include a school in an annual report under paragraph (5), the Secretary shall make public the final determination on the accreditation status of the school.



(7) School plan(A) In generalNot later than 120 days after the date on which a school is included in an annual report under paragraph (5), the school shall develop a school plan, in consultation with interested parties including parents, school staff, the school board, and other outside experts (if appropriate), that shall be submitted to the Secretary for approval. The school plan shall cover a 3-year period and shall—(i) incorporate strategies that address the specific issues that caused the school to fail to be accredited or fail to be a candidate for accreditation;

(ii) incorporate policies and practices concerning the school that have the greatest likelihood of ensuring that the school will obtain accreditation during the 3-year period beginning on the date on which the plan is implemented;

(iii) contain an assurance that the school will reserve the necessary funds, from the funds described in paragraph (3), for each fiscal year for the purpose of obtaining accreditation;

(iv) specify how the funds described in clause (iii) will be used to obtain accreditation;

(v) establish specific annual, objective goals for measuring continuous and significant progress made by the school in a manner that will ensure the accreditation of the school within the 3-year period described in clause (ii);

(vi) identify how the school will provide written notification about the lack of accreditation to the parents of each student enrolled in such school, in a format and, to the extent practicable, in a language the parents can understand; and

(vii) specify the responsibilities of the school board and any assistance to be provided by the Secretary under paragraph (3).


(B) ImplementationA school shall implement the school plan under subparagraph (A) expeditiously, but in no event later than the beginning of the school year following the school year in which the school was included in the annual report under paragraph (5) so long as the necessary resources have been provided to the school.


(C) Review of planNot later than 45 days after receiving a school plan, the Secretary shall—(i) establish a peer-review process to assist with the review of the plan; and

(ii) promptly review the school plan, work with the school as necessary, and approve the school plan if the plan meets the requirements of this paragraph.



(8) Corrective action(A) DefinitionIn this subsection, the term “corrective action” means any action that—(i) substantially and directly responds to—(I) the failure of a school to achieve accreditation; and

(II) any underlying staffing, curriculum, or other programmatic problem in the school that contributed to the lack of accreditation; and


(ii) is designed to increase substantially the likelihood that the school will be accredited.


(B) WaiverThe Secretary shall grant a waiver which shall exempt a school from any or all of the requirements of this paragraph and paragraph (7) (though such school shall be required to comply with the standards contained in part 36 of title 25, Code of Federal Register,22 So in original. Probably should be “Regulations,”. as in effect on January 8, 2002) if the school—(i) is identified in the report described in paragraph (5)(C); and

(ii) fails to be accredited for reasons that are beyond the control of the school board, as determined by the Secretary, including, but not limited to—(I) a significant decline in financial resources;

(II) the poor condition of facilities, vehicles, or other property; and

(III) a natural disaster.



(C) Duties of SecretaryAfter providing assistance to a school under paragraph (3), the Secretary shall—(i) annually review the progress of the school under the applicable school plan to determine whether the school is meeting, or making adequate progress toward achieving the goals described in paragraph (7)(A)(v) with respect to reaccreditation or becoming a candidate for accreditation;

(ii) except as provided in subparagraph (B), continue to provide assistance while implementing the school’s plan, and, if determined appropriate by the Secretary, take corrective action with respect to the school if it fails to be accredited at the end of the third full year immediately following the date that the school’s plan was first in effect under paragraph (7);

(iii) provide all students enrolled in a school that is eligible for a corrective action determination by the Secretary under clause (ii) with the option to transfer to another public or Bureau-funded school, including a public charter school, that is accredited;

(iv) promptly notify the parents of children enrolled in a school that is eligible for a corrective action determination by the Secretary under clause (ii) of the option to transfer their child to another public or Bureau-funded school; and

(v) provide, or pay for the provision of, transportation for each student described in clause (iii) to the school described in clause (iii) to which the student elects to be transferred to the extent funds are available, as determined by the tribal governing body.


(D) Failure of school plan of Bureau-operated schoolWith respect to a Bureau-operated school that fails to be accredited at the end of the third full year immediately following the date that the school’s plan was first in effect under paragraph (7), the Secretary may take one or more of the following corrective actions:(i) Institute and fully implement actions suggested by the accrediting agency.

(ii) Consult with the tribe involved to determine the causes for the lack of accreditation including potential staffing and administrative changes that are or may be necessary.

(iii) Set aside a certain amount of funds that may only be used by the school to obtain accreditation.

(iv)(I) Provide the tribe with a 60-day period during which to determine whether the tribe desires to operate the school as a contract or grant school before meeting the accreditation requirements in section 5207(c) of the Tribally Controlled Schools Act of 1988 1 at the beginning of the next school year following the determination to take corrective action. If the tribe agrees to operate the school as a contract or grant school, the tribe shall prepare a plan, pursuant to paragraph (7), for approval by the Secretary in accordance with paragraph (7), to achieve accreditation.

(II) If the tribe declines to assume control of the school, the Secretary, in consultation with the tribe, may contract with an outside entity, consistent with applicable law, or appoint a receiver or trustee to operate and administer the affairs of the school until the school is accredited. The outside entity, receiver, or trustee shall prepare a plan, pursuant to paragraph (7), for approval by the Secretary in accordance with paragraph (7).

(III) Upon accreditation of the school, the Secretary shall allow the tribe to continue to operate the school as a grant or contract school, or if the school is being controlled by an outside entity, provide the tribe with the option to assume operation of the school as a contract school, in accordance with the Indian Self-Determination Act [25 U.S.C. 5321 et seq.], or as a grant school in accordance with the Tribally Controlled Schools Act of 1988 [25 U.S.C. 2501 et seq.], at the beginning of the school year following the school year in which the school obtains accreditation. If the tribe declines, the Secretary may allow the outside entity, receiver, or trustee to continue the operation of the school or reassume control of the school.



(E) Failure of school plan of contract or grant school(i) Corrective actionWith respect to a contract or grant school that fails to be accredited at the end of the third full year immediately following the date that the school’s plan was first in effect under paragraph (7), the Secretary may take one or more of the corrective actions described in subparagraph (D)(i) and (D)(ii). The Secretary shall implement such corrective action for at least 1 year prior to taking any action described under clause (ii).


(ii) Outside entityIf the corrective action described in clause (i) does not result in accreditation of the school, the Secretary, in conjunction with the tribal governing body, may contract with an outside entity to operate the school in order to achieve accreditation of the school within 2 school years. Prior to entering into such a contract, the Secretary shall develop a proposal for such operation which shall include, at a minimum, the following elements:(I) The identification of one or more outside entities each of which has demonstrated to the Secretary its ability to develop a satisfactory plan for achieving accreditation and its willingness and availability to undertake such a plan.

(II) A plan for implementing operation of the school by such an outside entity, including the methodology for oversight and evaluation of the performance of the outside entity by the Secretary and the tribe.


(iii) Proposal amendmentsThe tribal governing body shall have 60 days to amend the plan developed pursuant to clause (ii), including identifying another outside entity to operate the school. The Secretary shall reach agreement with the tribal governing body on the proposal and any such amendments to the plan not later than 30 days after the expiration of the 60-day period described in the preceding sentence. After the approval of the proposal and any amendments, the Secretary, with continuing consultation with such tribal governing body, shall implement the proposal.


(iv) AccreditationUpon accreditation of the school, the tribe shall have the option to assume the operation and administration of the school as a contract school after complying with the Indian Self-Determination Act [25 U.S.C. 5321 et seq.], or as a grant school, after complying with the Tribally Controlled Schools Act of 1988 [25 U.S.C. 2501 et seq.], at the beginning of the school year following the year in which the school obtains accreditation.


(v) RetrocedeNothing in this subparagraph shall limit a tribe’s right to retrocede operation of a school to the Secretary pursuant to section 105(e) of the Indian Self-Determination Act [25 U.S.C. 5324(e)] (with respect to a contract school) or section 5204(f) of the Tribally Controlled Schools Act of 1988 1 (with respect to a grant school).


(vi) ConsistentThe provisions of this subparagraph shall be construed to be consistent with the provisions of the Tribally Controlled Schools Act of 1988 [25 U.S.C. 2501 et seq.] and the Indian Self-Determination Act [25 U.S.C. 5321 et seq.] as in effect on the day before January 8, 2002, and shall not be construed as expanding the authority of the Secretary under any other law.



(F) HearingWith respect to a school that is operated pursuant to a grant, or a school that is operated under a contract under the Indian Self-Determination Act [25 U.S.C. 5321 et seq.], prior to implementing any corrective action under this paragraph, the Secretary shall provide notice and an opportunity for a hearing to the affected school pursuant to section 5207 of the Tribally Controlled Schools Act of 1988.1



(9) Statutory constructionNothing in this section shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded to school employees under applicable law (including applicable regulations or court orders) or under the terms of any collective bargaining agreement, memorandum of understanding, or other agreement between such employees and their employers.


(10) Fiscal control and fund accounting standardsThe Bureau shall, either directly or through contract with an Indian organization, establish a consistent system of reporting standards for fiscal control and fund accounting for all contract and grant schools. Such standards shall provide data comparable to those used by Bureau-operated schools.



(c) Annual plan(1) In generalExcept as provided in subsection (b), the Secretary shall implement the standards in effect under this section 1 on the day before January 8, 2002.


(2) PlanOn an annual basis, the Secretary shall submit to the appropriate committees of Congress, all Bureau-funded schools, and the tribal governing bodies of such schools a detailed plan to ensure that all Bureau-funded schools are accredited, or if such schools are in the process of obtaining accreditation that such schools meet the Bureau standards in effect on the day before January 8, 2002, to the extent that such standards do not conflict with the standards of the accrediting agency. Such plan shall include detailed information on the status of each school’s educational program in relation to the applicable standards, specific cost estimates for meeting such standards at each school, and specific timelines for bringing each school up to the level required by such standards.



(d) Closure or consolidation of schools(1) In generalExcept as specifically required by law—(A) no Bureau-funded school or dormitory operated on or after January 1, 1992, may be closed, consolidated, or transferred to another authority; and

(B) no program of such a school may be substantially curtailed except in accordance with the requirements of this subsection.


(2) ExceptionsThis subsection (other than this paragraph) shall not apply—(A) in those cases in which the tribal governing body for a school, or the local school board concerned (if designated by the tribal governing body to act under this paragraph), requests the closure, consolidation, or substantial curtailment; or

(B) if a temporary closure, consolidation, or substantial curtailment is required by facility conditions that constitute an immediate hazard to health and safety.


(3) RegulationsThe Secretary shall, by regulation, promulgate standards and procedures for the closure, transfer to another authority, consolidation, or substantial curtailment of Bureau schools, in accordance with the requirements of this subsection.


(4) Notice(A) In generalIn a case in which closure, transfer to another authority, consolidation, or substantial curtailment of a school is under active consideration or review by any division of the Bureau or the Department of the Interior, the affected tribe, tribal governing body, and designated local school board will be notified immediately in writing, kept fully and currently informed, and afforded an opportunity to comment with respect to such consideration or review.


(B) Decision to closeIf a formal decision is made to close, transfer to another authority, consolidate, or substantially curtail a school, the affected tribe, tribal governing body, and designated school board shall be notified not later than 180 days before the end of the school year preceding the proposed closure date.


(C) CopiesCopies of any such notices and information shall be—(i) submitted promptly to the appropriate committees of Congress; and

(ii) published in the Federal Register.



(5) ReportThe Secretary shall submit to the appropriate committees of Congress, the affected tribe, and the designated school board, a report describing the process of the active consideration or review referred to in paragraph (4) that includes—(A) a study of the impact of such action on the student population;

(B) a description of those students with particular educational and social needs;

(C) recommendations to ensure that alternative services are available to such students; and

(D) a description of the consultation conducted between the potential service provider, current service provider, parents, tribal representatives and the tribe or tribes involved, and the Director of the Office of Indian Education Programs within the Bureau regarding such students.


(6) Limitation on certain actionsNo irrevocable action may be taken in furtherance of any such proposed school closure, transfer to another authority, consolidation, or substantial curtailment (including any action which would prejudice the personnel or programs of such school) prior to the end of the first full academic year after such report is made.


(7) Approval of Indian tribesThe Secretary shall not terminate, close, consolidate, contract, transfer to another authority, or take any other action relating to an elementary school or secondary school (or any program of such a school) of an Indian tribe without the approval of the governing body of any Indian tribe that would be affected by such an action.



(e) Application for contracts or grants for non-Bureau-funded schools or expansion of Bureau-funded schools(1) Review by Secretary(A) Consideration of factors(i) In generalThe Secretary shall consider only the factors described in subparagraph (B) in reviewing—(I) applications from any tribe for the awarding of a contract or grant for a school that is not a Bureau-funded school; and

(II) applications from any tribe or school board of any Bureau-funded school for—(aa) a school which is not a Bureau-funded school; or

(bb) the expansion of a Bureau-funded school which would increase the amount of funds received by the Indian tribe or school board under section 2007 of this title.



(ii) No denial based on geographic proximityWith respect to applications described in this subparagraph, the Secretary shall give consideration to all factors described in subparagraph (B), but no such application shall be denied based primarily upon the geographic proximity of comparable public education.



(B) FactorsWith respect to applications described in subparagraph (A), the Secretary shall consider the following factors relating to the program and services that are the subject of the application:(i) The adequacy of the facilities or the potential to obtain or provide adequate facilities.

(ii) Geographic and demographic factors in the affected areas.

(iii) The adequacy of the applicant’s program plans or, in the case of a Bureau-funded school, of projected needs analysis done either by the tribe or the Bureau.

(iv) Geographic proximity of comparable public education.

(v) The stated needs of all affected parties, including students, families, tribal governments at both the central and local levels, and school organizations.

(vi) Adequacy and comparability of programs already available.

(vii) Consistency of available programs with tribal educational codes or tribal legislation on education.

(viii) The history and success of those services for the proposed population to be served, as determined from all factors, including standardized examination performance.



(2) Determination on application(A) In generalNot later than 180 days after the date on which an application described in paragraph (1)(A) is submitted to the Secretary, the Secretary shall make a determination of whether to approve the application.


(B) Failure to make determinationIf the Secretary fails to make a determination with respect to an application by the date described in subparagraph (A), the application shall be deemed to have been approved by the Secretary.



(3) Requirements for applications(A) In generalNotwithstanding paragraph (2)(B), an application described in paragraph (1)(A) may be approved by the Secretary only if—(i) the application has been approved by the tribal governing body of the students served by (or to be served by) the school or program that is the subject of the application; and

(ii) written evidence of such approval is submitted with the application.


(B) Included informationEach application described in paragraph (1)(A) shall include information concerning each of the factors described in paragraph (1)(B).



(4) Denial of applicationsIf the Secretary denies an application described in paragraph (1)(A), the Secretary shall—(A) state the objections to the application in writing to the applicant not later than 180 days after the date the application is submitted to the Secretary;

(B) provide assistance to the applicant to overcome the stated objections;

(C) provide to the applicant a hearing on the record regarding the denial, under the same rules and regulations as apply under the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.]; and

(D) provide to the applicant a notice of the applicant’s appeals rights and an opportunity to appeal the decision resulting from the hearing under subparagraph (D).


(5) Effective date of a subject application(A) In generalExcept as otherwise provided in this paragraph, an action that is the subject of any application described in paragraph (1)(A) that is approved by the Secretary shall become effective—(i) at the beginning of the academic year following the fiscal year in which the application is approved; or

(ii) at an earlier date determined by the Secretary.


(B) Applications deemed approvedIf an application is deemed to have been approved by the Secretary under paragraph (2)(B), the action that is the subject of the application shall become effective—(i) on the date that is 18 months after the date on which the application is submitted to the Secretary; or

(ii) at an earlier date determined by the Secretary.



(6) Statutory constructionNothing in this section or any other provision of law, shall be construed to preclude the expansion of grades and related facilities at a Bureau-funded school, if such expansion is paid for with non-Bureau funds. Subject to the availability of appropriated funds the Secretary is authorized to provide the necessary funds needed to supplement the cost of operations and maintenance of such expansion.



(f) Joint administrationAdministrative, transportation, and program cost funds received by Bureau-funded schools, and any program from the Department of Education or any other Federal agency for the purpose of providing education or related services, and other funds received for such education and related services from nonfederally funded programs, shall be apportioned and the funds shall be retained at the school.


(g) General use of fundsFunds received by Bureau-funded schools from the Bureau of Indian Affairs, and under any program from the Department of Education or any other Federal agency, for the purpose of providing education or related services may be used for schoolwide projects to improve the educational program for all Indian students.


(h) Study on adequacy of funds and formulas(1) StudyThe Comptroller General of the United States shall conduct a study to determine the adequacy of funding, and formulas used by the Bureau to determine funding, for programs operated by Bureau-funded schools, taking into account unique circumstances applicable to Bureau-funded schools. The study shall analyze existing information gathered and contained in germane studies that have been conducted or are currently being conducted with regard to Bureau-funded schools.


(2) ActionUpon completion of the study, the Secretary of the Interior shall take such action as necessary to ensure distribution of the findings of the study to all affected Indian tribes, local school boards, and associations of local school boards.



(Pub. L. 95–561, title XI, § 1121, as added Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2007; amended Pub. L. 109–54, title I, § 127, Aug. 2, 2005, 119 Stat. 525.)

Editorial Notes

References in TextThis section, referred to in subsec. (b)(4) and the second place appearing in subsec. (c)(1), mean section 1121 of Pub. L. 95–561, prior to the general amendment of this chapter by Pub. L. 107–110. See Prior Provisions notes below.
The Indian Self-Determination Act, referred to in subsec. (b)(8)(D) to (F), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
The Tribally Controlled Schools Act of 1988, referred to in subsec. (b)(8)(D) to (F), is part B (§§ 5201–5212) of title V of Pub. L. 100–297, Apr. 28, 1988, 102 Stat. 385, as amended, which is classified generally to chapter 27 (§ 2501 et seq.) of this title. Sections 5204 and 5207 of the Act were classified to sections 2503 and 2506, respectively, of this title, prior to repeal by Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2063. Pub. L. 107–110 enacted new sections 5204 and 5207 which are classified to sections 2503 and 2506, respectively, of this title. Pub. L. 107–110 enacted new sections 5203 and 5206 of Pub. L. 100–297, relating to subject matter similar to that of former sections 5204 and 5207, respectively, which are classified to sections 2502 and 2505, respectively, of this title. For complete classification of this Act to the Code, see Short Title note set out under section 2501 of this title and Tables.
The Indian Self-Determination and Education Assistance Act, referred to in subsec. (e)(4)(C), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Prior ProvisionsA prior section 2001, Pub. L. 95–561, title XI, § 1121, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 3979; amended Pub. L. 104–134, title I, § 101(d) [title VII, § 703(d)], Apr. 26, 1996, 110 Stat. 1321–211, 1321–255; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327; Pub. L. 105–362, title VIII, § 801(c)(1), Nov. 10, 1998, 112 Stat. 3287, related to standards for basic education of Indian children in Bureau of Indian Affairs schools, prior to the general amendment of this chapter by Pub. L. 107–110.
Another prior section 2001, Pub. L. 95–561, title XI, § 1121, Nov. 1, 1978, 92 Stat. 2316; Pub. L. 96–46, § 2(b)(2)–(4), Aug. 6, 1979, 93 Stat. 341; Pub. L. 96–88, title III, § 301(a)(1), title V, § 507, Oct. 17, 1979, 93 Stat. 677, 692; Pub. L. 98–511, title V, § 502, Oct. 19, 1984, 98 Stat. 2391; Pub. L. 99–89, § 2, Aug. 15, 1985, 99 Stat. 379; Pub. L. 99–570, title IV, § 4133(b)(3), Oct. 27, 1986, 100 Stat. 3207–134; Pub. L. 100–297, title V, §§ 5102, 5104, Apr. 28, 1988, 102 Stat. 363, 365; Pub. L. 100–427, § 1(a), (b), Sept. 9, 1988, 102 Stat. 1603; Pub. L. 102–531, title III, § 312(b), Oct. 27, 1992, 106 Stat. 3504, related to standards for basic education of Indian children in Bureau or contract schools, prior to the general amendment of this chapter by Pub. L. 103–382.

Amendments2005—Subsec. (d)(7). Pub. L. 109–54 added par. (7) and struck out heading and text of former par. (7). Text read as follows: “The Secretary may, with the approval of the tribal governing body, terminate, contract, transfer to any other authority, consolidate, or substantially curtail the operation or facilities of—
“(A) any Bureau-funded school that is operated on or after January 1, 1999;
“(B) any program of such a school that is operated on or after January 1, 1999; or
“(C) any school board of a school operated under a grant under the Tribally Controlled Schools Act of 1988.”

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.


Change of Name
Committee on Education and the Workforce of House of Representatives changed to Committee on Education and Labor of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.
Committee on Resources of House of Representatives changed to Committee on Natural Resources of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007.



§ 2002. National criteria for home-living situations(a) Revision of standards(1) In generalThe Secretary, in consultation with the Secretary of Education, Indian organizations and tribes, and Bureau-funded schools, shall revise the national standards for home-living (dormitory) situations to include such factors as heating, lighting, cooling, adult-child ratios, needs for counselors (including special needs related to off-reservation home-living (dormitory) situations), therapeutic programs, space, and privacy.


(2) ImplementationSuch standards shall be implemented in Bureau-operated schools, and shall serve as minimum standards for contract or grant schools.


(3) Revision after establishmentOnce established, any revisions of such standards shall be developed according to the requirements established under section 2017 of this title.



(b) ImplementationThe Secretary shall implement the revised standards established under this section immediately upon completion of the standards.


(c) Plan(1) In generalThe Secretary shall submit to the appropriate committees of Congress, the tribes, and the affected schools, and publish in the Federal Register, a detailed plan to bring all Bureau-funded schools that provide home-living (dormitory) situations up to the standards established under this section.


(2) Components of planThe plan described in paragraph (1) shall include—(A) a statement of the relative needs of each Bureau-funded home-living (dormitory) school;

(B) projected future needs of each Bureau-funded home-living (dormitory) school;

(C) detailed information on the status of each school in relation to the standards established under this section;

(D) specific cost estimates for meeting each standard for each such school;

(E) aggregate cost estimates for bringing all such schools into compliance with the criteria established under this section; and

(F) specific timelines for bringing each school into compliance with such standards.



(d) Waiver(1) In generalA tribal governing body or local school board may, in accordance with this subsection, waive the standards established under this section for a school described in subsection (a).


(2) Inappropriate standards(A) In generalA tribal governing body, or the local school board so designated by the tribal governing body, may waive, in whole or in part, the standards established under this section if such standards are determined by such body or board to be inappropriate for the needs of students from that tribe.


(B) Alternative standardsThe tribal governing body or school board involved shall, not later than 60 days after providing a waiver under subparagraph (A) for a school, submit to the Director a proposal for alternative standards that take into account the specific needs of the tribe’s children. Such alternative standards shall be established by the Director for the school involved unless specifically rejected by the Director for good cause and in writing provided to the affected tribes or local school board.




(e) Closure for failure to meet standards prohibitedNo school in operation on or before July 1, 1999 (regardless of compliance or noncompliance with the standards established under this section), may be closed, transferred to another authority, or consolidated, and no program of such a school may be substantially curtailed, because the school failed to meet such standards.


(Pub. L. 95–561, title XI, § 1122, as added Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2018.)

Editorial Notes
Prior ProvisionsA prior section 2002, Pub. L. 95–561, title XI, § 1122, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 3984; amended Pub. L. 105–362, title VIII, § 801(c)(2), Nov. 10, 1998, 112 Stat. 3288, related to national criteria for dormitory situations, prior to the general amendment of this chapter by Pub. L. 107–110.
Another prior section 2002, Pub. L. 95–561, title XI, § 1122, Nov. 1, 1978, 92 Stat. 2318; Pub. L. 96–46, § 2(b)(5), Aug. 6, 1979, 93 Stat. 341; Pub. L. 96–88, title III, § 301(a)(1), title V, § 507, Oct. 17, 1979, 93 Stat. 677, 692; Pub. L. 100–297, title V, § 5105, Apr. 28, 1988, 102 Stat. 367, related to national criteria for dormitory situations, prior to the general amendment of this chapter by Pub. L. 103–382.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2003. Codification of regulations(a) Part 32 of Title 25, Code of Federal RegulationsThe provisions of part 32 of title 25, Code of Federal Regulations, as in effect on January 1, 1987, are incorporated into this Act and shall be treated as though such provisions are set forth in this subsection. Such provisions may be altered only by means of an Act of Congress. To the extent that such provisions of part 32 do not conform with this Act or any statutory provision of law enacted before November 1, 1978, the provisions of this Act and the provisions of such other statutory law shall govern.


(b) Definition of regulationIn this section, the term “regulation” means any rule, regulation, guideline, interpretation, order, or requirement of general applicability prescribed by any officer or employee of the executive branch.


(Pub. L. 95–561, title XI, § 1123, as added Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2019.)

Editorial Notes

References in TextThis Act, referred to in subsec. (a), means Pub. L. 95–561, Nov. 1, 1978, 92 Stat. 2143, as amended, known as the Education Amendments of 1978. For complete classification of this Act to the Code, see Short Title of 1978 Amendment note set out under section 6301 of Title 20, Education, and Tables.

Prior ProvisionsA prior section 2003, Pub. L. 95–561, title XI, § 1123, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 3985, related to the incorporation of regulations into, or the application of regulations to, Pub. L. 95–561, prior to the general amendment of this chapter by Pub. L. 107–110.
Another prior section 2003, Pub. L. 95–561, title XI, § 1123, Nov. 1, 1978, 92 Stat. 2319; Pub. L. 100–297, title V, § 5106, Apr. 28, 1988, 102 Stat. 367, related to the incorporation of regulations into, or the application of regulations to, Pub. L. 95–561, prior to the general amendment of this chapter by Pub. L. 103–382.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2004. School boundaries(a) Establishment by SecretaryThe Secretary shall establish, by regulation, separate geographical attendance areas for each Bureau-funded school.


(b) Establishment by tribal bodyIn any case where there is more than one Bureau-funded school located on an Indian reservation, at the direction of the tribal governing body, the relevant school boards of the Bureau-funded schools on the reservation may, by mutual consent, establish the relevant attendance areas for such schools, subject to the approval of the tribal governing body. Any such boundaries so established shall be accepted by the Secretary.


(c) Boundary revisions(1) NoticeOn or after July 1, 2001, no geographical attendance area shall be revised or established with respect to any Bureau-funded school unless the tribal governing body or the local school board concerned (if so designated by the tribal governing body) has been afforded—(A) at least 6 months notice of the intention of the Bureau to revise or establish such attendance area; and

(B) the opportunity to propose alternative boundaries.


(2) Revision processAny tribe may petition the Secretary for revision of existing attendance area boundaries. The Secretary shall accept such proposed alternative or revised boundaries unless the Secretary finds, after consultation with the affected tribe or tribes, that such revised boundaries do not reflect the needs of the Indian students to be served or do not provide adequate stability to all of the affected programs. The Secretary shall cause such revisions to be published in the Federal Register.


(3) Tribal resolution determinationNothing in this section shall deny a tribal governing body the authority, on a continuing basis, to adopt a tribal resolution allowing parents the choice of the Bureau-funded school their children may attend, regardless of the attendance boundaries established under this section.



(d) Funding restrictions(1) In generalThe Secretary shall not deny funding to a Bureau-funded school for any eligible Indian student attending the school solely because that student’s home or domicile is outside of the geographical attendance area established for that school under this section.


(2) TransportationNo funding shall be made available without tribal authorization to enable a school to provide transportation for any student to or from the school and a location outside the approved attendance area of the school.



(e) Reservation as boundaryWhen there is only one Bureau-funded program located on an Indian reservation—(1) the attendance area for the program shall be the boundaries (established by treaty, agreement, legislation, court decisions, or executive decisions and as accepted by the tribe) of the reservation served; and

(2) those students residing near the reservation shall also receive services from such program.


(f) Off-reservation home-living (dormitory) schools(1) In generalNotwithstanding any geographical attendance areas, attendance at off-reservation home-living (dormitory) schools shall include students requiring special emphasis programs to be implemented at each off-reservation home-living (dormitory) school.


(2) CoordinationSuch attendance shall be coordinated between education line officers, the family, and the referring and receiving programs.



(Pub. L. 95–561, title XI, § 1124, as added Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2019.)

Editorial Notes
Prior ProvisionsA prior section 2004, Pub. L. 95–561, title XI, § 1124, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 3986, related to school boundaries, prior to the general amendment of this chapter by Pub. L. 107–110.
Another prior section 2004, Pub. L. 95–561, title XI, § 1124, Nov. 1, 1978, 92 Stat. 2319; Pub. L. 98–511, title V, § 503, Oct. 19, 1984, 98 Stat. 2393; Pub. L. 99–89, § 3, Aug. 15, 1985, 99 Stat. 380; Pub. L. 100–297, title V, § 5120, Apr. 28, 1988, 102 Stat. 384, related to school boundaries, prior to the general amendment of this chapter by Pub. L. 103–382.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2005. Facilities construction(a) National survey of facilities conditions(1) In generalNot later than 12 months after January 8, 2002, the Government Accountability Office shall compile, collect, and secure the data that are needed to prepare a national survey of the physical conditions of all Bureau-funded school facilities.


(2) Data and methodologiesIn preparing the national survey required under paragraph (1), the Government Accountability Office shall use the following data and methodologies:(A) The existing Department of Defense formula for determining the condition and adequacy of Department of Defense facilities.

(B) Data related to conditions of Bureau-funded schools that has previously been compiled, collected, or secured from whatever source derived so long as the data are accurate, relevant, timely, and necessary to the survey.

(C) The methodologies of the American Institute of Architects, or other accredited and reputable architecture or engineering associations.


(3) Consultations(A) In generalIn carrying out the survey required under paragraph (1), the Government Accountability Office shall, to the maximum extent practicable, consult (and if necessary contract) with national, regional, and tribal Indian education organizations to ensure that a complete and accurate national survey is achieved.


(B) Requests for informationAll Bureau-funded schools shall comply with reasonable requests for information by the Government Accountability Office and shall respond to such requests in a timely fashion.



(4) SubmissionNot later than 2 years after January 8, 2002, the Government Accountability Office shall submit the results of the national survey conducted under paragraph (1) to the Committee on Indian Affairs, the Committee on Health, Education, Labor, and Pensions, and the Committee on Appropriations of the Senate and the Committee on Resources, the Committee on Education and the Workforce, and the Committee on Appropriations of the House of Representatives and to the Secretary. The Secretary shall submit the results of the national survey to school boards of Bureau-funded schools and their respective tribes.


(5) Negotiated rulemaking committee(A) In generalNot later than 6 months after the date on which the submission is made under paragraph (4), the Secretary shall establish a negotiated rulemaking committee pursuant to section 2018(b)(3) of this title. The negotiated rulemaking committee shall prepare and submit to the Secretary the following:(i) A catalog of the condition of school facilities at all Bureau-funded schools that—(I) incorporates the findings from the Government Accountability Office study evaluating and comparing school systems of the Department of Defense and the Bureau of Indian Affairs;

(II) rates such facilities with respect to the rate of deterioration and useful life of structures and major systems;

(III) establishes a routine maintenance schedule for each facility;

(IV) identifies the complementary educational facilities that do not exist but that are needed; and

(V) makes projections on the amount of funds needed to keep each school viable, consistent with the accreditation standards required pursuant to this Act.


(ii) A school replacement and new construction report that determines replacement and new construction need, and a formula for the equitable distribution of funds to address such need, for Bureau-funded schools. Such formula shall utilize necessary factors in determining an equitable distribution of funds, including—(I) the size of school;

(II) school enrollment;

(III) the age of the school;

(IV) the condition of the school;

(V) environmental factors at the school; and

(VI) school isolation.


(iii) A renovation repairs report that determines renovation need (major and minor), and a formula for the equitable distribution of funds to address such need, for Bureau-funded schools. Such report shall identify needed repairs or renovations with respect to a facility, or a part of a facility, or the grounds of the facility, to remedy a need based on disabilities access or health and safety changes to a facility. The formula developed shall utilize necessary factors in determining an equitable distribution of funds, including the factors described in clause (ii).


(B) Submission of reportsNot later than 24 months after the negotiated rulemaking committee is established under subparagraph (A), the reports described in clauses (ii) and (iii) of subparagraph (A) shall be submitted to the committees of Congress referred to in paragraph (4), the national and regional Indian education organizations, and to all school boards of Bureau-funded schools and their respective tribes.



(6) Facilities information systems support databaseThe Secretary shall develop a Facilities Information Systems Support Database to maintain and update the information contained in the reports under clauses (ii) and (iii) of paragraph (5)(A) and the information contained in the survey conducted under paragraph (1). The system shall be updated every 3 years by the Bureau of Indian Affairs and monitored by Government Accountability Office, and shall be made available to school boards of Bureau-funded schools and their respective tribes, and Congress.



(b) Compliance with health and safety standards(1) In generalThe Secretary shall immediately begin to bring all schools, dormitories, and other Indian education-related facilities operated by the Bureau or under contract or grant with the Bureau, into compliance with—(A) all applicable tribal, Federal, or State health and safety standards, whichever provides greater protection (except that the tribal standards to be applied shall be no greater than any otherwise applicable Federal or State standards);

(B) section 794 of title 29; and

(C) the Americans with Disabilities Act of 1990 [42 U.S.C. 12101 et seq.].


(2) No termination requiredNothing in this subsection requires termination of the operations of any facility that—(A) does not comply with the provisions and standards described in paragraph (1); and

(B) is in use on January 8, 2002.



(c) Compliance planAt the time that the annual budget request for Bureau educational services is presented, the Secretary shall submit to the appropriate committees of Congress a detailed plan to bring all facilities covered under subsection (a) into compliance with the standards referred to in that subsection that includes—(1) detailed information on the status of each facility’s compliance with such standards;

(2) specific cost estimates for meeting such standards at each school; and

(3) specific timelines for bringing each school into compliance with such standards.


(d) Construction priorities(1) System to establish prioritiesOn an annual basis, the Secretary shall submit to the appropriate committees of Congress and cause to be published in the Federal Register, the system used to establish priorities for replacement and construction projects for Bureau-funded schools and home-living schools, including boarding schools and dormitories. At the time any budget request for education is presented, the Secretary shall publish in the Federal Register and submit with the budget request the current list of all Bureau-funded school construction priorities.


(2) Long-term construction and replacement listIn addition to the plan submitted under subsection (c), the Secretary shall—(A) not later than 18 months after January 8, 2002, establish a long-term construction and replacement list for all Bureau-funded schools;

(B) using the list prepared under subparagraph (A), propose a list for the orderly replacement of all Bureau-funded education-related facilities over a period of 40 years to enable planning and scheduling of budget requests;

(C) cause the list prepared under subparagraph (B) to be published in the Federal Register and allow a period of not less than 120 days for public comment;

(D) make such revisions to the list prepared under subparagraph (B) as are appropriate based on the comments received; and

(E) cause the final list to be published in the Federal Register.


(3) Effect on other listNothing in this section shall interfere with or change in any way the construction priority list as it existed on the day before January 8, 2002.



(e) Hazardous condition at Bureau-funded school(1) Closure, consolidation, or curtailment(A) In generalA Bureau-funded school may be closed or consolidated, or the programs of a Bureau-funded school may be substantially curtailed, by reason of facility conditions that constitute an immediate hazard to health and safety only if a health and safety officer of the Bureau and an individual designated at the beginning of the school year by the tribe involved under subparagraph (B) determine that such conditions exist at a facility of the Bureau-funded school.


(B) Designation of individual by tribeTo be designated by a tribe for purposes of subparagraph (A), an individual shall—(i) be a licensed or certified facilities safety inspector;

(ii) have demonstrated experience in the inspection of facilities for health and safety purposes with respect to occupancy; or

(iii) have a significant educational background in the health and safety of facilities with respect to occupancy.


(C) InspectionAfter making a determination described in subparagraph (A), the Bureau health and safety officer and the individual designated by the tribe shall conduct an inspection of the conditions of such facility in order to determine whether conditions at such facility constitute an immediate hazard to health and safety. Such inspection shall be completed as expeditiously as practicable, but not later than 20 days after the date on which the action described in subparagraph (A) is taken.


(D) Failure to concurIf the Bureau health and safety officer, and the individual designated by the tribe, conducting the inspection of a facility required under subparagraph (C) do not concur that conditions at the facility constitute an immediate hazard to health and safety, such officer and individual shall immediately notify the tribal governing body and provide written information related to their determinations.


(E) Consideration by tribal governing bodyNot later than 10 days after a tribal governing body receives notice under subparagraph (D), the tribal governing body shall consider all information relating to the determinations of the Bureau health and safety officer and the individual designated by the tribe and make a determination regarding the closure, consolidation, or curtailment involved.


(F) Agreement to close, consolidate, or curtail(i) In generalIf the Bureau health and safety officer and the individual designated by the tribe conducting the inspection of a facility required under subparagraph (C), concur that conditions at the facility constitute an immediate hazard to health and safety, or if the tribal governing body makes such a determination under subparagraph (E), the facility involved shall be closed immediately.


(ii) Reopening of facility if no immediate hazard found to existIf the Bureau health and safety officer or the individual designated by the tribe conducting the inspection of a facility required under subparagraph (C) determines that conditions at the facility do not constitute an immediate hazard to health and safety, any consolidation or curtailment that was made under this paragraph shall immediately cease and any school closed by reason of conditions at the facility shall be reopened immediately.



(G) General closure reportIf a Bureau-funded school is temporarily closed or consolidated or the programs of a Bureau-funded school are temporarily substantially curtailed under this subsection and the Secretary determines that the closure, consolidation, or curtailment will exceed 1 year, the Secretary shall submit to the appropriate committees of Congress, the affected tribe, and the local school board, not later than 90 days after the date on which the closure, consolidation, or curtailment was initiated, a report that specifies—(i) the reasons for such temporary action;

(ii) the actions the Secretary is taking to eliminate the conditions that constitute the hazard;

(iii) an estimated date by which the actions described in clause (ii) will be concluded; and

(iv) a plan for providing alternate education services for students enrolled at the school that is to be closed.



(2) Nonapplication of certain standards for temporary facility use(A) Classroom activitiesThe Secretary shall permit the local school board to temporarily utilize facilities adjacent to the school, or satellite facilities, if such facilities are suitable for conducting classroom activities. In permitting the use of facilities under the preceding sentence, the Secretary may waive applicable minor standards under section 2001 of this title relating to such facilities (such as the required number of exit lights or configuration of restrooms) so long as such waivers do not result in the creation of an environment that constitutes an immediate and substantial threat to the health, safety, and life of students and staff.


(B) Administrative activitiesThe provisions of subparagraph (A) shall apply with respect to administrative personnel if the facilities involved are suitable for activities performed by such personnel.


(C) TemporaryIn this paragraph, the term “temporary” means—(i) with respect to a school that is to be closed for not more than 1 year, 3 months or less; and

(ii) with respect to a school that is to be closed for not less than 1 year, a time period determined appropriate by the Bureau.



(3) Treatment of closureAny closure of a Bureau-funded school under this subsection for a period that exceeds 30 days but is less than 1 year, shall be treated by the Bureau as an emergency facility improvement and repair project.


(4) Use of fundsWith respect to a Bureau-funded school that is closed under this subsection, the tribal governing body, or the designated local school board of each Bureau-funded school, involved may authorize the use of funds allocated pursuant to section 2007 of this title, to abate the hazardous conditions without further action by Congress.



(f) Funding requirement(1) Distribution of fundsBeginning with the first fiscal year following January 8, 2002, all funds appropriated to the budget accounts for the operations and maintenance of Bureau-funded schools shall be distributed by formula to the schools. No funds from these accounts may be retained or segregated by the Bureau to pay for administrative or other costs of any facilities branch or office, at any level of the Bureau.


(2) Requirements for certain usesNo funds shall be withheld from the distribution to the budget of any school operated under contract or grant by the Bureau for maintenance or any other facilities or road-related purpose, unless such school has consented, as a modification to the contract or in writing for grants schools, to the withholding of such funds, including the amount thereof, the purpose for which the funds will be used, and the timeline for the services to be provided. The school may, at the end of any fiscal year, cancel an agreement under this paragraph upon giving the Bureau 30 days notice of its intent to do so.



(g) No reduction in Federal fundingNothing in this section shall diminish any Federal funding due to the receipt by the school of funding for facilities improvement or construction from a State or any other source.


(Pub. L. 95–561, title XI, § 1125, as added Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2021; amended Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Editorial Notes

References in TextThis Act, referred to in subsec. (a)(5)(A)(i)(V), means Pub. L. 95–561, Nov. 1, 1978, 92 Stat. 2143, as amended, known as the Education Amendments of 1978. For complete classification of this Act to the Code, see Short Title of 1978 Amendment note set out under section 6301 of Title 20, Education, and Tables.
The Americans with Disabilities Act of 1990, referred to in subsec. (b)(1)(C), is Pub. L. 101–336, July 26, 1990, 104 Stat. 327, as amended which is classified principally to chapter 126 (§ 12101 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 12101 of Title 42 and Tables.

Prior ProvisionsA prior section 2005, Pub. L. 95–561, title XI, § 1125, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 3986, related to facilities construction, prior to the general amendment of this chapter by Pub. L. 107–110.
Another prior section 2005, Pub. L. 95–561, title XI, § 1125, Nov. 1, 1978, 92 Stat. 2319; Pub. L. 100–297, title V, § 5103, Apr. 28, 1988, 102 Stat. 364, related to facilities construction, prior to the general amendment of this chapter by Pub. L. 103–382.

Amendments2004—Subsec. (a). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office” wherever appearing.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Resources of House of Representatives changed to Committee on Natural Resources of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007.
Committee on Education and the Workforce of House of Representatives changed to Committee on Education and Labor of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.

Use of Tribal Priority Allocations Funds for School FacilitiesPub. L. 105–277, div. A, § 101(e) [title I], Oct. 21, 1998, 112 Stat. 2681–231, 2681–246, provided in part: “That hereafter tribes may use tribal priority allocations funds for the replacement and repair of school facilities in compliance with [former] 25 U.S.C. 2005(a) [see now 25 U.S.C. 2005(b)], so long as such replacement or repair is approved by the Secretary and completed with non-Federal tribal and/or tribal priority allocation funds”.




§ 2006. Bureau of Indian Affairs education functions(a) Formulation and establishment of policy and procedure; supervision of programs and expendituresThe Secretary shall vest in the Assistant Secretary for Indian Affairs all functions with respect to formulation and establishment of policy and procedure and supervision of programs and expenditures of Federal funds for the purpose of Indian education administered by the Bureau. The Assistant Secretary shall carry out such functions through the Director of the Office of Indian Education Programs.


(b) Direction and supervision of personnel operations(1) In generalNot later than 180 days after January 8, 2002, the Director of the Office shall direct and supervise the operations of all personnel directly and substantially involved in the provision of education program services by the Bureau, including school or institution custodial or maintenance personnel, and personnel responsible for contracting, procurement, and finance functions connected with school operation programs.


(2) TransfersThe Assistant Secretary for Indian Affairs shall, not later than 180 days after January 8, 2002, coordinate the transfer of functions relating to procurements for, contracts of, operation of, and maintenance of schools and other support functions to the Director.



(c) Inherent Federal functionFor purposes of this Act, all functions relating to education that are located at the Area or Agency level and performed by an education line officer shall be subject to contract under the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.], unless determined by the Secretary to be inherently Federal functions as defined in section 2021(12) of this title.


(d) Evaluation of programs; services and support functions; technical and coordinating assistanceEducation personnel who are under the direction and supervision of the Director of the Office of Indian Education Programs in accordance with subsection (b)(1) shall—(1) monitor and evaluate Bureau education programs;

(2) provide all services and support functions for education programs with respect to personnel matters involving staffing actions and functions; and

(3) provide technical and coordinating assistance in areas such as procurement, contracting, budgeting, personnel, curriculum, and operation and maintenance of school facilities.


(e) Construction, improvement, operation, and maintenance of facilities(1) Plan for constructionThe Assistant Secretary shall submit as part of the annual budget a plan—(A) for school facilities to be constructed under section 2005(c) of this title;

(B) for establishing priorities among projects and for the improvement and repair of educational facilities, which together shall form the basis for the distribution of appropriated funds; and

(C) for capital improvements to be made over the 5 succeeding years.


(2) Program for operation and maintenance(A) EstablishmentThe Assistant Secretary shall establish a program, including the distribution of appropriated funds, for the operation and maintenance of education facilities. Such program shall include—(i) a method of computing the amount necessary for each educational facility;

(ii) similar treatment of all Bureau-funded schools;

(iii) a notice of an allocation of appropriated funds from the Director of the Office of Indian Education Programs directly to the education line officers and appropriate school officials;

(iv) a method for determining the need for, and priority of, facilities repair and maintenance projects, both major and minor (to be determined, through the conduct by the Assistant Secretary, of a series of meetings at the agency and area level with representatives of the Bureau-funded schools in those areas and agencies to receive comment on the lists and prioritization of such projects); and

(v) a system for the conduct of routine preventive maintenance.


(B) Local supervisorsThe appropriate education line officers shall make arrangements for the maintenance of education facilities with the local supervisors of the Bureau maintenance personnel. The local supervisors of Bureau maintenance personnel shall take appropriate action to implement the decisions made by the appropriate education line officers, except that no funds under this chapter may be authorized for expenditure unless such appropriate education line officer is assured that the necessary maintenance has been, or will be, provided in a reasonable manner.



(3) ImplementationThis subsection shall be implemented as soon as practicable after January 8, 2002.



(f) Acceptance of gifts and bequests(1) GuidelinesNotwithstanding any other provision of law, the Director of the Office shall promulgate guidelines for the establishment and administration of mechanisms for the acceptance of gifts and bequests for the use and benefit of particular schools or designated Bureau-operated education programs, including, in appropriate cases, the establishment and administration of trust funds.


(2) Monitoring and reportsExcept as provided in paragraph (3), in a case in which a Bureau-operated education program is the beneficiary of such a gift or bequest, the Director shall—(A) make provisions for monitoring use of the gift or bequest; and

(B) submit a report to the appropriate committees of Congress that describes the amount and terms of such gift or bequest, the manner in which such gift or bequest shall be used, and any results achieved by such use.


(3) ExceptionThe requirements of paragraph (2) shall not apply in the case of a gift or bequest that is valued at $5,000 or less.



(g) Definition of functionsFor the purpose of this section, the term “functions” includes powers and duties.


(Pub. L. 95–561, title XI, § 1126, as added Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2026.)

Editorial Notes

References in TextThis Act, referred to in subsec. (c), means Pub. L. 95–561, Nov. 1, 1978, 92 Stat. 2143, as amended, known as the Education Amendments of 1978. For complete classification of this Act to the Code, see Short Title of 1978 Amendment note set out under section 6301 of Title 20, Education, and Tables.
The Indian Self-Determination and Education Assistance Act, referred to in subsec. (c), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Prior ProvisionsA prior section 2006, Pub. L. 95–561, title XI, § 1126, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 3988, related to Bureau of Indian Affairs education functions, prior to the general amendment of this chapter by Pub. L. 107–110.
Another prior section 2006, Pub. L. 95–561, title XI, § 1126, Nov. 1, 1978, 92 Stat. 2319; Pub. L. 96–46, § 2(b)(6), Aug. 6, 1979, 93 Stat. 341; Pub. L. 98–511, title V, § 504, Oct. 19, 1984, 98 Stat. 2393; Pub. L. 99–89, § 4, Aug. 15, 1985, 99 Stat. 381; Pub. L. 100–427, § 1(c)(3), Sept. 9, 1988, 102 Stat. 1603, related to Bureau of Indian Affairs education functions, prior to the general amendment of this chapter by Pub. L. 103–382.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2007. Allotment formula(a) Factors considered; revision to reflect standards(1) FormulaThe Secretary shall establish, by regulation adopted in accordance with section 2017 of this title, a formula for determining the minimum annual amount of funds necessary to sustain each Bureau-funded school. In establishing such formula, the Secretary shall consider—(A) the number of eligible Indian students served and total student population of the school;

(B) special cost factors, such as—(i) the isolation of the school;

(ii) the need for special staffing, transportation, or educational programs;

(iii) food and housing costs;

(iv) maintenance and repair costs associated with the physical condition of the educational facilities;

(v) special transportation and other costs of isolated and small schools;

(vi) the costs of home-living (dormitory) arrangements, where determined necessary by a tribal governing body or designated school board;

(vii) costs associated with greater lengths of service by education personnel;

(viii) the costs of therapeutic programs for students requiring such programs; and

(ix) special costs for gifted and talented students;


(C) the cost of providing academic services which are at least equivalent to those provided by public schools in the State in which the school is located;

(D) whether the available funding will enable the school involved to comply with the accreditation standards applicable to the school under section 2001 of this title; and

(E) such other relevant factors as the Secretary determines are appropriate.


(2) Revision of formula(A) In generalUpon the establishment of the standards required in section 2002 of this title, the Secretary shall revise the formula established under this subsection to reflect the cost of funding such standards.


(B) Review of formulaNot later than January 1, 2003, the Secretary shall review the formula established under this section and shall take such steps as are necessary to increase the availability of counseling and therapeutic programs for students in off-reservation home-living (dormitory) schools and other Bureau-operated residential facilities.


(C) Review of standardsConcurrent with such action, the Secretary shall review the standards established under section 2002 of this title to be certain that adequate provision is made for parental notification regarding, and consent for, such counseling and therapeutic programs.




(b) Pro rata allotmentNotwithstanding any other provision of law, Federal funds appropriated for the general local operation of Bureau-funded schools shall be allotted pro rata in accordance with the formula established under subsection (a).


(c) Annual adjustment; reservation of amount for school board activities(1) Annual adjustmentFor fiscal year 2003, and for each subsequent fiscal year, the Secretary shall adjust the formula established under subsection (a) to ensure that the formula does the following:(A) Uses a weighted unit of 1.2 for each eligible Indian student enrolled in the seventh and eighth grades of the school in considering the number of eligible Indian students served by the school.

(B) Considers a school with an enrollment of less than 50 eligible Indian students as having an average daily attendance of 50 eligible Indian students for purposes of implementing the adjustment factor for small schools.

(C) Takes into account the provision of residential services on less than a 9-month basis at a school when the school board and supervisor of the school determine that a less than 9-month basis will be implemented for the school year involved.

(D) Uses a weighted unit of 2.0 for each eligible Indian student that—(i) is gifted and talented; and

(ii) is enrolled in the school on a full-time basis,

in considering the number of eligible Indian students served by the school.

(E) Uses a weighted unit of 0.25 for each eligible Indian student who is enrolled in a year-long credit course in an Indian or Native language as part of the regular curriculum of a school, in considering the number of eligible Indian students served by such school. The adjustment required under this subparagraph shall be used for such school after—(i) the certification of the Indian or Native language curriculum by the school board of such school to the Secretary, together with an estimate of the number of full-time students expected to be enrolled in the curriculum in the second school year for which the certification is made; and

(ii) the funds appropriated for allotment under this section are designated by the appropriations Act appropriating such funds as the amount necessary to implement such adjustment at such school without reducing allotments made under this section to any school by virtue of such adjustment.



(2) Reservation of amount(A) In generalFrom the funds allotted in accordance with the formula established under subsection (a) for each Bureau school, the local school board of such school may reserve an amount which does not exceed the greater of—(i) $8,000; or

(ii) the lesser of—(I) $15,000; or

(II) 1 percent of such allotted funds,


for school board activities for such school, including (notwithstanding any other provision of law) meeting expenses and the cost of membership in, and support of, organizations engaged in activities on behalf of Indian education.

(B) Training(i) In generalEach local school board, and any agency school board that serves as a local school board for any grant or contract school, shall ensure that each individual who is a new member of the school board receives, within 1 year after the individual becomes a member of the school board, 40 hours of training relevant to that individual’s service on the board.


(ii) Types of trainingSuch training may include training concerning legal issues pertaining to Bureau-funded schools, legal issues pertaining to school boards, ethics, and other topics determined to be appropriate by the school board.


(iii) RecommendationThe training described in this subparagraph shall not be required, but is recommended, for a tribal governing body that serves in the capacity of a school board.





(d) Reservation of amount for emergencies(1) In generalThe Secretary shall reserve from the funds available for distribution for each fiscal year under this section an amount that, in the aggregate, equals 1 percent of the funds available for such purpose for that fiscal year, to be used, at the discretion of the Director of the Office of Indian Education Programs, to meet emergencies and unforeseen contingencies affecting the education programs funded under this section.


(2) Use of fundsFunds reserved under this subsection may be expended only for education services or programs, including emergency repairs of educational facilities, at a schoolsite (as defined by section 2503(c)(2) 11 So in original. Probably should be section “2502(c)(2)”. of this title).


(3) Availability of fundsFunds reserved under this subsection shall remain available without fiscal year limitation until expended. However, the aggregate amount available from all fiscal years may not exceed 1 percent of the current year funds.


(4) ReportWhen the Secretary makes funds available under this subsection, the Secretary shall report such action to the appropriate committees of Congress within the annual budget submission.



(e) Supplemental appropriationsSupplemental appropriations enacted to meet increased pay costs attributable to school level personnel shall be distributed under this section.


(f) Eligible Indian student definedIn this section, the term “eligible Indian student” means a student who—(1) is a member of, or is at least one-fourth degree Indian blood descendant of a member of, a tribe that is eligible for the special programs and services provided by the United States through the Bureau to Indians because of their status as Indians;

(2) resides on or near a reservation or meets the criteria for attendance at a Bureau off-reservation home-living school; and

(3) is enrolled in a Bureau-funded school.


(g) Tuition(1) In generalNo eligible Indian student or a student attending a Bureau school under paragraph (2)(C) may be charged tuition for attendance at a Bureau school or contract or grant school.


(2) Attendance of non-Indian students at Bureau schoolsThe Secretary may permit the attendance at a Bureau school of a student who is not an eligible Indian student if—(A) the Secretary determines that the student’s attendance will not adversely affect the school’s program for eligible Indian students because of cost, overcrowding, or violation of standards or accreditation;

(B) the school board consents;

(C) the student is a dependent of a Bureau, Indian Health Service, or tribal government employee who lives on or near the school site; or

(D) tuition is paid for the student that is not more than the tuition charged by the nearest public school district for out-of-district students and shall be in addition to the school’s allocation under this section.


(3) Attendance of non-Indian students at contract and grant schoolsThe school board of a contract or grant school may permit students who are not eligible Indian students under this subsection to attend its contract school or grant school. Any tuition collected for those students shall be in addition to funding received under this section.



(h) Funds available without fiscal year limitationNotwithstanding any other provision of law, at the election of the school board of a Bureau school made at any time during the fiscal year, a portion equal to not more than 15 percent of the funds allocated with respect to a school under this section for any fiscal year shall remain available to the school for expenditure without fiscal year limitation. The Assistant Secretary shall take such steps as are necessary to implement this subsection.


(i) Students at Richfield dormitory, Richfield, Utah(1) In generalTuition for the instruction of each out-of-State Indian student in a home-living situation at the Richfield dormitory in Richfield, Utah, who attends Sevier County high schools in Richfield, Utah, for an academic year, shall be paid from Indian school equalization program funds authorized in this section and section 2009 2 of this title, at a rate not to exceed the weighted amount provided for under subsection (b) for a student for that year.


(2) No administrative cost fundsNo additional administrative cost funds shall be provided under this chapter to pay for administrative costs relating to the instruction of the students.



(Pub. L. 95–561, title XI, § 1127, as added Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2028.)

Editorial Notes
Prior ProvisionsA prior section 2007, Pub. L. 95–561, title XI, § 1127, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 3989, related to allotment formula, prior to the general amendment of this chapter by Pub. L. 107–110.
Another prior section 2007, Pub. L. 95–561, title XI, § 1127, Nov. 1, 1978, 92 Stat. 2320, related to policies and procedures for implementation of transferred administrative functions, prior to the general amendment of this chapter by Pub. L. 103–382.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2008. Administrative cost grants(a) DefinitionsIn this section:(1) Administrative cost(A) In generalThe term “administrative cost” means the cost of necessary administrative functions which—(i) the tribe or tribal organization incurs as a result of operating a tribal elementary or secondary educational program;

(ii) are not customarily paid by comparable Bureau-operated programs out of direct program funds; and

(iii) are either—(I) normally provided for comparable Bureau programs by Federal officials using resources other than Bureau direct program funds; or

(II) are otherwise required of tribal self-determination program operators by law or prudent management practice.



(B) InclusionsThe term “administrative cost” may include—(i) contract or grant (or other agreement) administration;

(ii) executive, policy, and corporate leadership and decisionmaking;

(iii) program planning, development, and management;

(iv) fiscal, personnel, property, and procurement management;

(v) related office services and record keeping; and

(vi) costs of necessary insurance, auditing, legal, safety and security services.



(2) Bureau elementary and secondary functionsThe term “Bureau elementary and secondary functions” means—(A) all functions funded at Bureau schools by the Office;

(B) all programs—(i) funds for which are appropriated to other agencies of the Federal Government; and

(ii) which are administered for the benefit of Indians through Bureau schools; and


(C) all operation, maintenance, and repair funds for facilities and Government quarters used in the operation or support of elementary and secondary education functions for the benefit of Indians, from whatever source derived.


(3) Direct cost base(A) In generalExcept as otherwise provided in subparagraph (B), the direct cost base of a tribe or tribal organization for the fiscal year is the aggregate direct cost program funding for all tribal elementary or secondary educational programs operated by the tribe or tribal organization during—(i) the second fiscal year preceding such fiscal year; or

(ii) if such programs have not been operated by the tribe or tribal organization during the 2 preceding fiscal years, the first fiscal year preceding such fiscal year.


(B) Functions not previously operatedIn the case of Bureau elementary or secondary education functions which have not previously been operated by a tribe or tribal organization under contract, grant, or agreement with the Bureau, the direct cost base for the initial year shall be the projected aggregate direct cost program funding for all Bureau elementary and secondary functions to be operated by the tribe or tribal organization during that fiscal year.



(4) Maximum base rateThe term “maximum base rate” means 50 percent.


(5) Minimum base rateThe term “minimum base rate” means 11 percent.


(6) Standard direct cost baseThe term “standard direct cost base” means $600,000.


(7) Tribal elementary or secondary educational programsThe term “tribal elementary or secondary educational programs” means all Bureau elementary and secondary functions, together with any other Bureau programs or portions of programs (excluding funds for social services that are appropriated to agencies other than the Bureau and are funded through the Bureau, funds for major subcontracts, construction, and other major capital expenditures, and unexpended funds carried over from prior years) which share common administrative cost functions, that are operated directly by a tribe or tribal organization under a contract, grant, or agreement with the Bureau.



(b) Grants; effect upon appropriated amounts(1) GrantsSubject to the availability of funds, the Secretary shall provide grants to each tribe or tribal organization operating a contract school or grant school in the amount determined under this section with respect to the tribe or tribal organization for the purpose of paying the administrative and indirect costs incurred in operating contract or grant schools, provided that no school operated as a stand-alone institution shall receive less than $200,000 per year for these purposes, in order to—(A) enable tribes and tribal organizations operating such schools, without reducing direct program services to the beneficiaries of the program, to provide all related administrative overhead services and operations necessary to meet the requirements of law and prudent management practice; and

(B) carry out other necessary support functions which would otherwise be provided by the Secretary or other Federal officers or employees, from resources other than direct program funds, in support of comparable Bureau-operated programs.


(2) Effect upon appropriated amountsAmounts appropriated to fund the grants provided under this section shall be in addition to, and shall not reduce, the amounts appropriated for the program being administered by the contract or grant school.



(c) Determination of grant amount(1) In generalThe amount of the grant provided to each tribe or tribal organization under this section for each fiscal year shall be determined by applying the administrative cost percentage rate of the tribe or tribal organization to the aggregate of the Bureau elementary and secondary functions operated by the tribe or tribal organization for which funds are received from or through the Bureau.


(2) Direct cost base fundsThe Secretary shall—(A) reduce the amount of the grant determined under paragraph (1) to the extent that payments for administrative costs are actually received by an Indian tribe or tribal organization under any Federal education program included in the direct cost base of the tribe or tribal organization; and

(B) take such actions as may be necessary to be reimbursed by any other department or agency of the Federal Government for the portion of grants made under this section for the costs of administering any program for Indians that is funded by appropriations made to such other department or agency.



(d) Administrative cost percentage rate(1) In generalFor purposes of this section, the administrative cost percentage rate for a contract or grant school for a fiscal year is equal to the percentage determined by dividing—(A) the sum of—(i) the amount equal to—(I) the direct cost base of the tribe or tribal organization for the fiscal year, multiplied by

(II) the minimum base rate; plus


(ii) the amount equal to—(I) the standard direct cost base; multiplied by

(II) the maximum base rate; by



(B) the sum of—(i) the direct cost base of the tribe or tribal organization for the fiscal year; plus

(ii) the standard direct cost base.



(2) RoundingThe administrative cost percentage rate shall be determined to the 1⁄100 of a decimal point.


(3) ApplicabilityThe administrative cost percentage rate determined under this subsection shall not apply to other programs operated by the tribe or tribal organization.



(e) Combining funds(1) In generalFunds received by a tribe or contract or grant school as grants under this section for tribal elementary or secondary educational programs may be combined by the tribe or contract or grant school into a single administrative cost account without the necessity of maintaining separate funding source accounting.


(2) Indirect cost fundsIndirect cost funds for programs at the school which share common administrative services with tribal elementary or secondary educational programs may be included in the administrative cost account described in paragraph (1).



(f) Availability of fundsFunds received as grants under this section with respect to tribal elementary or secondary education programs shall remain available to the contract or grant school without fiscal year limitation and without diminishing the amount of any grants otherwise payable to the school under this section for any fiscal year beginning after the fiscal year for which the grant is provided.


(g) Treatment of fundsFunds received as grants under this section for Bureau-funded programs operated by a tribe or tribal organization under a contract or agreement shall not be taken into consideration for purposes of indirect cost underrecovery and overrecovery determinations by any Federal agency for any other funds, from whatever source derived.


(h) Treatment of entity operating other programsIn applying this section and section 106 of the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5325] with respect to an Indian tribe or tribal organization that—(1) receives funds under this section for administrative costs incurred in operating a contract or grant school or a school operated under the Tribally Controlled Schools Act of 1988 [25 U.S.C. 2501 et seq.]; and

(2) operates one or more other programs under a contract or grant provided under the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.],

the Secretary shall ensure that the Indian tribe or tribal organization is provided with the full amount of the administrative costs that are associated with operating the contract or grant school, and of the indirect costs, that are associated with all of such other programs, except that funds appropriated for implementation of this section shall be used only to supply the amount of the grant required to be provided by this section.

(i) Studies for determination of factors affecting costs; base rates limits; standard direct cost base; report to Congress(1) StudiesNot later than 120 days after January 8, 2002, the Director of the Office of Indian Education Programs shall—(A) conduct such studies as may be needed to establish an empirical basis for determining relevant factors substantially affecting required administrative costs of tribal elementary and secondary education programs, using the formula set forth in subsection (c); and

(B) conduct a study to determine—(i) a maximum base rate which ensures that the amount of the grants provided under this section will provide adequate (but not excessive) funding of the administrative costs of the smallest tribal elementary or secondary educational programs;

(ii) a minimum base rate which ensures that the amount of the grants provided under this section will provide adequate (but not excessive) funding of the administrative costs of the largest tribal elementary or secondary educational programs; and

(iii) a standard direct cost base which is the aggregate direct cost funding level for which the percentage determined under subsection (d) will—(I) be equal to the median between the maximum base rate and the minimum base rate; and

(II) ensure that the amount of the grants provided under this section will provide adequate (but not excessive) funding of the administrative costs of tribal elementary or secondary educational programs closest to the size of the program.




(2) GuidelinesThe studies required under paragraph (1) shall—(A) be conducted in full consultation (in accordance with section 2011 of this title) with—(i) the tribes and tribal organizations that are affected by the application of the formula set forth in subsection (c); and

(ii) all national and regional Indian organizations of which such tribes and tribal organizations are typically members;


(B) be conducted onsite with a representative statistical sample of the tribal elementary or secondary educational programs under a contract entered into with a nationally reputable public accounting and business consulting firm;

(C) take into account the availability of skilled labor commodities, business and automatic data processing services, related Indian preference and Indian control of education requirements, and any other market factors found to substantially affect the administrative costs and efficiency of each such tribal elementary or secondary educational program studied in order to ensure that all required administrative activities can reasonably be delivered in a cost effective manner for each such program, given an administrative cost allowance generated by the values, percentages, or other factors found in the studies to be relevant in such formula;

(D) identify, and quantify in terms of percentages of direct program costs, any general factors arising from geographic isolation, or numbers of programs administered, independent of program size factors used to compute a base administrative cost percentage in such formula; and

(E) identify any other incremental cost factors substantially affecting the costs of required administrative cost functions at any of the tribal elementary or secondary educational programs studied and determine whether the factors are of general applicability to other such programs, and (if so) how the factors may effectively be incorporated into such formula.


(3) Consultation with Inspector GeneralIn carrying out the studies required under this subsection, the Director shall obtain the input of, and afford an opportunity to participate to, the Inspector General of the Department of the Interior.


(4) Consideration of delivery of administrative servicesDeterminations described in paragraph (2)(C) shall be based on what is practicable at each location studied, given prudent management practice, irrespective of whether required administrative services were actually or fully delivered at these sites, or whether other services were delivered instead, during the period of the study.


(5) ReportUpon completion of the studies conducted under paragraph (1), the Director shall submit to Congress a report on the findings of the studies, together with determinations based upon such studies that would affect the definitions set forth under subsection (e) that are used in the formula set forth in subsection (c).


(6) Projection of costsThe Secretary shall include in the Bureau’s justification for each appropriations request beginning in the first fiscal year after the completion of the studies conducted under paragraph (1), a projection of the overall costs associated with the formula set forth in subsection (c) for all tribal elementary or secondary education programs which the Secretary expects to be funded in the fiscal year for which the appropriations are sought.


(7) Determination of program sizeFor purposes of this subsection, the size of tribal elementary or secondary educational programs is determined by the aggregate direct cost program funding level for all Bureau-funded programs which share common administrative cost functions.



(j) Authorization of appropriations(1) In generalThere are authorized to be appropriated to carry out this section such sums as may be necessary.


(2) ReductionsIf the total amount of funds necessary to provide grants to tribes and tribal organizations in the amounts determined under subsection (c) for a fiscal year exceeds the amount of funds appropriated to carry out this section for such fiscal year, the Secretary shall reduce the amount of each grant determined under subsection (c) for such fiscal year by an amount that bears the same relationship to such excess as the amount of such grants determined under subsection (c) bears to the total of all grants determined under subsection (c) section 11 So in original. for all tribes and tribal organizations for such fiscal year.



(k) Applicability to schools operating under Tribally Controlled Schools Act of 1988The provisions of this section shall apply to schools operating under the Tribally Controlled Schools Act of 1988 [25 U.S.C. 2501 et seq.].


(l) Administrative cost grant budget requests(1) In generalBeginning with President’s 22 So in original. Probably should be preceded by “the”. annual budget request under section 1105 of title 31 for fiscal year 2002, and with respect to each succeeding budget request, at the discretion of the Secretary, the Secretary shall submit to the appropriate committees of Congress information and funding requests for the full funding of administrative costs grants required to be paid under this section.


(2) Requirements(A) Funding for new conversions to contract or grant school operationsWith respect to a budget request under paragraph (1), the amount required to provide full funding for an administrative cost grant for each tribe or tribal organization expected to begin operation of a Bureau-funded school as contract or grant school in the academic year funded by such annual budget request, the amount so required shall not be less than 10 percent of the amount required for subparagraph (B).


(B) Funding for continuing contract and grant school operationsWith respect to a budget request under paragraph (1), the amount required to provide full funding for an administrative cost grant for each tribe or tribal organization operating a contract or grant school at the time the annual budget request is submitted, which amount shall include the amount of funds required to provide full funding for an administrative cost grant for each tribe or tribal organization which began operation of a contract or grant school with administrative cost grant funds supplied from the amount described in subparagraph (A).




(Pub. L. 95–561, title XI, § 1128, as added Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2032.)

Editorial Notes

References in TextThe Tribally Controlled Schools Act of 1988, referred to in subsecs. (h)(1) and (k), is part B (§§ 5201–5212) of title V of Pub. L. 100–297, Apr. 28, 1988, 102 Stat. 385, as amended, which is classified generally to chapter 27 (§ 2501 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 2501 of this title and Tables.
The Indian Self-Determination and Education Assistance Act, referred to in subsec. (h)(2), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Prior ProvisionsA prior section 2008, Pub. L. 95–561, title XI, § 1128, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 3993, related to administrative cost grants, prior to the general amendment of this chapter by Pub. L. 107–110.
Another prior section 2008 and a prior section 2008a were omitted in the general amendment of this chapter by Pub. L. 103–382.
Section 2008, Pub. L. 95–561, title XI, § 1128, Nov. 1, 1978, 92 Stat. 2320; Pub. L. 96–46, § 2(b)(7), (8), Aug. 6, 1979, 93 Stat. 341; Pub. L. 98–511, title V, § 505, Oct. 19, 1984, 98 Stat. 2394; Pub. L. 99–89, § 5, Aug. 15, 1985, 99 Stat. 381; Pub. L. 99–228, § 1, Dec. 28, 1985, 99 Stat. 1747; Pub. L. 100–297, title V, §§ 5107(a), 5108(b), (c), Apr. 28, 1988, 102 Stat. 368, 375; Pub. L. 100–427, §§ 2(a), (b)(1), (c), 3, 5, Sept. 9, 1988, 102 Stat. 1604, 1605; Pub. L. 101–301, § 5(d)(1), May 24, 1990, 104 Stat. 208; Pub. L. 103–382, title III, § 393(b), Oct. 20, 1994, 108 Stat. 4026, related to allotment formula.
Section 2008a, Pub. L. 95–561, title XI, § 1128A, as added Pub. L. 100–297, title V, § 5108(a), Apr. 28, 1988, 102 Stat. 369; amended Pub. L. 100–427, § 4, Sept. 9, 1988, 102 Stat. 1604; Pub. L. 101–301, § 5(f), May 24, 1990, 104 Stat. 208, related to administrative cost grants.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2009. Division of Budget Analysis(a) EstablishmentNot later than 1 year after January 8, 2002, the Secretary shall establish within the Office of Indian Education Programs a Division of Budget Analysis (hereafter in this section referred to as the “Division”). Such Division shall be under the direct supervision and control of the Director of the Office.


(b) FunctionsIn consultation with the tribal governing bodies and tribal school boards, the Director of the Office, through the Division, shall conduct studies, surveys, or other activities to gather demographic information on Bureau-funded schools and project the amount necessary to provide Indian students in such schools the educational program set forth in this chapter.


(c) Annual reportsNot later than the date on which the Assistant Secretary for Indian Affairs makes the annual budget submission, for each fiscal year after January 8, 2002, the Director of the Office shall submit to the appropriate committees of Congress (including the Appropriations committees), all Bureau-funded schools, and the tribal governing bodies of such schools, a report that contains—(1) projections, based upon the information gathered pursuant to subsection (b) and any other relevant information, of amounts necessary to provide Indian students in Bureau-funded schools the educational program set forth in this chapter;

(2) a description of the methods and formulas used to calculate the amounts projected pursuant to paragraph (1); and

(3) such other information as the Director of the Office considers appropriate.


(d) Use of reportsThe Director of the Office and the Assistant Secretary for Indian Affairs shall use the annual report required by subsection (c) when preparing annual budget submissions.


(Pub. L. 95–561, title XI, § 1129, as added Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2038.)

Editorial Notes
Prior ProvisionsA prior section 2009, Pub. L. 95–561, title XI, § 1129, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 3998, related to Division of Budget Analysis, prior to the general amendment of this chapter by Pub. L. 107–110.
Another prior section 2009, Pub. L. 95–561, title XI, § 1129, Nov. 1, 1978, 92 Stat. 2321; Pub. L. 98–511, title V, §§ 506, 507(a), Oct. 19, 1984, 98 Stat. 2395, 2396; Pub. L. 99–89, § 6, Aug. 15, 1985, 99 Stat. 382; Pub. L. 99–570, title IV, § 4133(b)(4), Oct. 27, 1986, 100 Stat. 3207–134; Pub. L. 100–297, title V, §§ 5109, 5110, 5118, Apr. 28, 1988, 102 Stat. 375, 376, 382; Pub. L. 100–427, §§ 6, 9(d), Sept. 9, 1988, 102 Stat. 1605, 1607, related to uniform direct funding and support, prior to the general amendment of this chapter by Pub. L. 103–382.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2010. Uniform direct funding and support(a) Establishment of system and forward funding(1) In generalThe Secretary shall establish, by regulation adopted in accordance with section 2016 of this title, a system for the direct funding and support of all Bureau-funded schools. Such system shall allot funds in accordance with section 2007 of this title. All amounts appropriated for distribution in accordance with this section shall be made available in accordance with paragraph (2).


(2) Timing for use of funds(A) AvailabilityFor the purposes of affording adequate notice of funding available pursuant to the allotments made under section 2007 of this title and the allotments of funds for operation and maintenance of facilities, amounts appropriated in an appropriations Act for any fiscal year for such allotments—(i) shall become available for obligation by the affected schools on July 1 of the fiscal year for which such allotments are appropriated without further action by the Secretary; and

(ii) shall remain available for obligation through the succeeding fiscal year.


(B) PublicationsThe Secretary shall, on the basis of the amounts appropriated as described in this paragraph—(i) publish, not later than July 1 of the fiscal year for which the amounts are appropriated, information indicating the amount of the allotments to be made to each affected school under section 2007 of this title, of 80 percent of such appropriated amounts; and

(ii) publish, not later than September 30 of such fiscal year, information indicating the amount of the allotments to be made under section 2007 of this title, from the remaining 20 percent of such appropriated amounts, adjusted to reflect the actual student attendance.


(C) OverpaymentsAny overpayments made to tribal schools shall be returned to the Secretary not later than 30 days after the final determination that the school was overpaid pursuant to this section.



(3) Limitation(A) ExpendituresNotwithstanding any other provision of law (including a regulation), the supervisor of a Bureau-operated school may expend an aggregate of not more than $50,000 of the amount allotted to the school under section 2007 of this title to acquire materials, supplies, equipment, operation services, maintenance services, and other services for the school, and amounts received as operations and maintenance funds, funds received from the Department of Education, or funds received from other Federal sources, without competitive bidding if—(i) the cost for any single item acquired does not exceed $15,000;

(ii) the school board approves the acquisition;

(iii) the supervisor certifies that the cost is fair and reasonable;

(iv) the documents relating to the acquisition executed by the supervisor of the school or other school staff cite this paragraph as authority for the acquisition; and

(v) the acquisition transaction is documented in a journal maintained at the school that clearly identifies when the transaction occurred, the item that was acquired and from whom, the price paid, the quantities acquired, and any other information the supervisor or the school board considers to be relevant.


(B) NoticeNot later than 6 months after January 8, 2002, the Secretary shall send notice of the provisions of this paragraph to each supervisor of a Bureau school and associated school board chairperson, the education line officer of each agency and area, and the Bureau division in charge of procurement, at both the local and national levels.


(C) Application and guidelinesThe Director of the Office shall be responsible for—(i) determining the application of this paragraph, including the authorization of specific individuals to carry out this paragraph;

(ii) ensuring that there is at least one such individual at each Bureau facility; and

(iii) the provision of guidelines on the use of this paragraph and adequate training on such guidelines.



(4) Effect of sequestration orderIf a sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 reduces the amount of funds available for allotment under section 2007 of this title for any fiscal year by more than 7 percent of the amount of funds available for allotment under such section during the preceding fiscal year—(A) to fund allotments under section 2007 of this title, the Secretary, notwithstanding any other law, may use—(i) funds appropriated for the operation of any Bureau-funded school that is closed or consolidated; and

(ii) funds appropriated for any program that has been curtailed at any Bureau school; and


(B) the Secretary may waive the application of the provisions of section 2001(h) of this title with respect to the closure or consolidation of a school, or the curtailment of a program at a school, during such fiscal year if the funds described in clauses (i) and (ii) of subparagraph (A) with respect to such school are used to fund allotments made under section 2007 of this title for such fiscal year.



(b) Local financial plans for expenditure of funds(1) Plan requiredEach Bureau-operated school that receives an allotment under section 2007 of this title shall prepare a local financial plan that specifies the manner in which the school will expend the funds made available under the allotment and ensures that the school will meet the accreditation requirements or standards for the school pursuant to section 2001 of this title.


(2) RequirementA local financial plan under paragraph (1) shall comply with all applicable Federal and tribal laws.


(3) Preparation and revision(A) In generalThe financial plan for a school under subparagraph (A) 11 So in original. Probably should be “paragraph (1)”. shall be prepared by the supervisor of the school in active consultation with the local school board for the school.


(B) Authority of school boardThe local school board for each school shall have the authority to ratify, reject, or amend such financial plan and, at the initiative of the local school board or in response to the supervisor of the school, to revise such financial plan to meet needs not foreseen at the time of preparation of the financial plan.



(4) Role of supervisorThe supervisor of the school—(A) shall implement the decisions of the school board relating to the financial plan under paragraph (1);

(B) shall provide the appropriate local union representative of the education employees of the school with copies of proposed financial plans relating to the school and all modifications and proposed modifications to the plans, and at the same time submit such copies to the local school board; and

(C) may appeal any such action of the local school board to the appropriate education line officer of the Bureau agency by filing a written statement describing the action and the reasons the supervisor believes such action should be overturned.


(5) Statements(A) In generalA copy of each statement filed under paragraph (4)(C) shall be submitted to the local school board and such board shall be afforded an opportunity to respond, in writing, to such appeal.


(B) Overturned actionsAfter reviewing such written appeal and response, the appropriate education line officer may, for good cause, overturn the action of the local school board.


(C) Transmission of determinationThe appropriate education line officer shall transmit the determination of such appeal in the form of a written opinion to such board and to such supervisor identifying the reasons for overturning such action.




(c) Tribal division of education, self-determination grant and contract fundsThe Secretary may approve applications for funding tribal divisions of education and developing tribal codes of education, from funds made available pursuant to section 5322(a) of this title.


(d) Technical assistance and trainingIn carrying out this section, a local school board may request technical assistance and training from the Secretary, and the Secretary shall, to the maximum extent practicable, provide those services and make appropriate provisions in the budget of the Office for the provision of those services.


(e) Summer program of academic and support services(1) Plan(A) In generalA financial plan under subsection (b) for a school may include, at the discretion of the local administrator and the school board of such school, a provision for a summer program of academic and support services for students of the school.


(B) Prevention activitiesAny such program may include activities related to the prevention of alcohol and substance abuse.


(C) Summer useThe Assistant Secretary for Indian Affairs shall provide for the use of any such school facility during any summer in which such use is requested.



(2) Use of other fundsNotwithstanding any other provision of law, funds authorized under the Act of April 16, 1934 [25 U.S.C. 5342 et seq.], and this Act may be used to augment the services provided in each summer program at the option, and under the control, of the tribe or Indian controlled school receiving such funds.


(3) Technical assistance and program coordinationThe Assistant Secretary for Indian Affairs, acting through the Director of the Office, shall—(A) provide technical assistance and coordination for any program described in paragraph (1); and

(B) to the extent practicable, encourage the coordination of such programs with any other summer programs that might benefit Indian youth, regardless of the funding source or administrative entity of any such program.



(f) Cooperative agreements(1) Implementation(A) In generalFrom funds allotted to a Bureau school under section 2007 of this title, the Secretary shall, if specifically requested by the appropriate tribal governing body, implement a cooperative agreement that is entered into between the tribe, the Bureau, the local school board, and a local public school district that meets the requirements of paragraph (2) and involves the school.


(B) TermsThe tribe, the Bureau, the school board, and the local public school district shall determine the terms of an agreement entered into under subparagraph (A).



(2) Coordination provisionsAn agreement under paragraph (1) may, with respect to the Bureau school and schools in the school district involved, encompass coordination of all or any part of the following:(A) The academic program and curriculum, unless the Bureau school is accredited by a State or regional accrediting entity and would not continue to be so accredited if the agreement encompassed the program and curriculum.

(B) Support services, including procurement and facilities maintenance.

(C) Transportation.


(3) Equal benefit and burden(A) In generalEach agreement entered into under paragraph (1) shall confer a benefit upon the Bureau school commensurate with the burden assumed by the school.


(B) LimitationSubparagraph (A) shall not be construed to require equal expenditures, or an exchange of similar services, by the Bureau school and schools in the school district.




(g) Product or result of student projectsNotwithstanding any other provision of law, in a case in which there is agreement on action between the superintendent and the school board of a Bureau-funded school, the product or result of a project conducted in whole or in major part by a student may be given to that student upon the completion of such project.


(h) Matching fund requirements(1) Not considered Federal fundsNotwithstanding any other provision of law, funds received by a Bureau-funded school under this chapter for education-related activities (not including funds for construction, maintenance, and facilities improvement or repair) shall not be considered Federal funds for the purposes of a matching funds requirement for any Federal program.


(2) LimitationIn considering an application from a Bureau-funded school for participation in a program or project that requires matching funds, the entity administering such program or project or awarding such grant shall not give positive or negative weight to such application based solely on the provisions of paragraph (1).



(Pub. L. 95–561, title XI, § 1130, as added Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2039.)

Editorial Notes

References in TextThe Balanced Budget and Emergency Deficit Control Act of 1985, referred to in subsec. (a)(4), is title II of Pub. L. 99–177, Dec. 12, 1985, 99 Stat. 1038, as amended which enacted chapter 20 (§ 900 et seq.) and sections 654 to 656 of Title 2, The Congress, amended sections 602, 622, 631 to 642, and 651 to 653 of Title 2, sections 1104 to 1106, and 1109 of Title 31, Money and Finance, and section 911 of Title 42, The Public Health and Welfare, repealed section 661 of Title 2, enacted provisions set out as notes under section 900 of Title 2 and section 911 of Title 42, and amended provisions set out as a note under section 621 of Title 2. For complete classification of this Act to the Code, see Short Title note set out under section 900 of Title 2 and Tables.
Act of April 16, 1934, referred to in subsec. (e)(2), is act Apr. 16, 1934, ch. 147, 48 Stat. 596, popularly known as the Johnson-O’Malley Act, which is classified generally to section 5342 et seq. of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
This Act, referred to in subsec. (e)(2), means Pub. L. 95–561, Nov. 1, 1978, 92 Stat. 2143, as amended, known as the Education Amendments of 1978. For complete classification of this Act to the Code, see Short Title of 1978 Amendment note set out under section 6301 of Title 20, Education, and Tables.
This chapter, referred to in subsec. (h)(1), was in the original “this title”, meaning title XI (§ 1101 et seq.) of Pub. L. 95–561, which is classified principally to this chapter. For complete classification of title XI to the Code, see Tables.

Prior ProvisionsA prior section 2010, Pub. L. 95–561, title XI, § 1130, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 3999, related to uniform direct funding and support, prior to the general amendment of this chapter by Pub. L. 107–110.
Another prior section 2010, Pub. L. 95–561, title XI, § 1130, Nov. 1, 1978, 92 Stat. 2321; Pub. L. 100–297, title V, § 5111, Apr. 28, 1988, 102 Stat. 376; Pub. L. 100–427, § 7, Sept. 9, 1988, 102 Stat. 1605, related to policy for Indian control of Indian education, prior to the general amendment of this chapter by Pub. L. 103–382.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2011. Policy for Indian control of Indian education(a) Facilitation of Indian controlIt shall be the policy of the United States acting through the Secretary, in carrying out the functions of the Bureau, to facilitate Indian control of Indian affairs in all matters relating to education.


(b) Consultation with tribes(1) In generalAll actions under this Act shall be done with active consultation with tribes. The United States acting through the Secretary and tribes shall work in a government-to-government relationship to ensure quality education for all tribal members.


(2) Requirements(A) Definition of consultationIn this subsection, the term “consultation” means a process involving the open discussion and joint deliberation of all options with respect to potential issues or changes between the Bureau and all interested parties.


(B) Discussion and joint deliberationDuring discussions and joint deliberations, interested parties (including tribes and school officials) shall be given an opportunity—(i) to present issues (including proposals regarding changes in current practices or programs) that will be considered for future action by the Secretary; and

(ii) to participate and discuss the options presented, or to present alternatives, with the views and concerns of the interested parties given effect unless the Secretary determines, from information available from or presented by the interested parties during one or more of the discussions and deliberations, that there is a substantial reason for another course of action.


(C) Explanation by SecretaryThe Secretary shall submit to any Member of Congress, within 18 days of the receipt of a written request by such Member, a written explanation of any decision made by the Secretary which is not consistent with the views of the interested parties described in subparagraph (B).




(Pub. L. 95–561, title XI, § 1131, as added Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2043.)

Editorial Notes

References in TextThis Act, referred to in subsec. (b)(1), means Pub. L. 95–561, Nov. 1, 1978, 92 Stat. 2143, as amended, known as the Education Amendments of 1978. For complete classification of this Act to the Code, see Short Title of 1978 Amendment note set out under section 6301 of Title 20, Education, and Tables.

Prior ProvisionsA prior section 2011, Pub. L. 95–561, title XI, § 1131, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 4001, related to policy for Indian control of Indian education, prior to the general amendment of this chapter by Pub. L. 107–110.
Another prior section 2011, Pub. L. 95–561, title XI, § 1131, Nov. 1, 1978, 92 Stat. 2322; 1978 Reorg. Plan No. 2, § 102, eff. Jan. 1, 1979, 43 F.R. 36037, 92 Stat. 3783; Pub. L. 98–511, title V, § 507(b), Oct. 19, 1984, 98 Stat. 2396; Pub. L. 100–297, title V, §§ 5112(a), (b)(1), 5114, 5115, Apr. 28, 1988, 102 Stat. 377, 378, 380; Pub. L. 100–427, § 9(a)–(c), Sept. 9, 1988, 102 Stat. 1606, related to education personnel, prior to the general amendment of this chapter by Pub. L. 103–382.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2012. Indian education personnel(a) In generalChapter 51, subchapter III of chapter 53, and chapter 63 of title 5, relating to classification, pay and leave, respectively, and the sections of such title relating to the appointment, promotion, hours of work, and removal of civil service employees, shall not apply to educators or to education positions (as defined in subsection (p)).


(b) RegulationsNot later than 60 days after January 8, 2002, the Secretary shall prescribe regulations to carry out this section. Such regulations shall provide for—(1) the establishment of education positions;

(2) the establishment of qualifications for educators and education personnel;

(3) the fixing of basic compensation for educators and education positions;

(4) the appointment of educators;

(5) the discharge of educators;

(6) the entitlement of educators to compensation;

(7) the payment of compensation to educators;

(8) the conditions of employment of educators;

(9) the leave system for educators;

(10) the annual leave and sick leave for educators;

(11) the length of the school year applicable to education positions described in subsection (a); and

(12) such additional matters as may be appropriate.


(c) Qualifications of educators(1) RequirementsIn prescribing regulations to govern the qualifications of educators, the Secretary shall require that—(A) lists of qualified and interviewed applicants for education positions be maintained in each agency and area office of the Bureau from among individuals who have applied at the agency or area level for an education position or who have applied at the national level and have indicated in such application an interest in working in certain areas or agencies;

(B) a local school board shall have the authority to waive on a case-by-case basis, any formal education or degree qualifications established by regulation pursuant to subsection (b)(2), in order for a tribal member to be hired in an education position to teach courses on tribal culture and language and that subject to subsection (e)(2), a determination by a school board that such a person be hired shall be instituted by the supervisor of the school involved; and

(C) that 11 So in original. The word “that” probably should not appear. it shall not be a prerequisite to the employment of an individual in an education position at the local level that—(i) such individual’s name appear on a list maintained pursuant to subparagraph (A); or

(ii) such individual have applied at the national level for an education position.



(2) Exception for certain temporary employmentThe Secretary may authorize the temporary employment in an education position of an individual who has not met the certification standards established pursuant to regulations if the Secretary determines that failure to do so would result in that position remaining vacant.



(d) Hiring of educators(1) RequirementsIn prescribing regulations to govern the appointment of educators, the Secretary shall require—(A)(i)(I) that educators employed in a Bureau school (other than the supervisor of the school) shall be hired by the supervisor of the school; and

(II) in a case in which there are no qualified applicants available to fill a vacancy at a Bureau school, the supervisor may consult a list maintained pursuant to subsection (c)(1)(A);


(ii) each supervisor of a Bureau school shall be hired by the education line officer of the agency office of the Bureau for the jurisdiction in which the school is located;

(iii) each educator employed in an agency office of the Bureau shall be hired by the superintendent for education of the agency office; and

(iv) each education line officer and educator employed in the office of the Director of the Office shall be hired by the Director;


(B)(i) before an individual is employed in an education position in a Bureau school by the supervisor of the school (or, with respect to the position of supervisor, by the appropriate agency education line officer), the local school board for the school shall be consulted; and

(ii) that a determination by such school board, as evidenced by school board records, that such individual should or should not be so employed shall be instituted by the supervisor (or with respect to the position of supervisor, by the superintendent for education of the agency office);


(C)(i) before an individual is employed in an education position in an agency or area office of the Bureau, the appropriate agency school board shall be consulted; and

(ii) a determination by such school board, as evidenced by school board records, that such individual should or should not be employed shall be instituted by the superintendent for education of the agency office; and


(D) all employment decisions or actions be in compliance with all applicable Federal, State, and tribal laws.


(2) Information regarding application at national level(A) In generalAny individual who applies at the local level for an education position shall state on such individual’s application whether or not such individual has applied at the national level for an education position in the Bureau.


(B) Determination of accuracyIf such individual is employed at the local level, such individual’s name shall be immediately forwarded to the Secretary, who shall, as soon as practicable but in no event in more than 30 days, ascertain the accuracy of the statement made by such individual pursuant to subparagraph (A).


(C) False statementsNotwithstanding subsection (e), if the individual’s statement is found to have been false, such individual, at the Secretary’s discretion, may be disciplined or discharged.


(D) Conditional appointment for national provisionIf the individual has applied at the national level for an education position in the Bureau, the appointment of such individual at the local level shall be conditional for a period of 90 days, during which period the Secretary may appoint a more qualified individual (as determined by the Secretary) from the list maintained at the national level pursuant to subsection (c)(1)(A)(ii) 22 So in original. Subsec. (c)(1)(A) does not contain clauses. to the position to which such individual was appointed.



(3) Statutory constructionExcept as expressly provided, nothing in this section shall be construed as conferring upon local school boards authority over, or control of, educators at Bureau-funded schools or the authority to issue management decisions.


(4) Appeals(A) By supervisor(i) In generalThe supervisor of a school may appeal to the appropriate agency education line officer any determination by the local school board for the school that an individual be employed, or not be employed, in an education position in the school (other than that of supervisor) by filing a written statement describing the determination and the reasons the supervisor believes such determination should be overturned.


(ii) Action by boardA copy of such statement shall be submitted to the local school board and such board shall be afforded an opportunity to respond, in writing, to such appeal.


(iii) Overturning of determinationAfter reviewing such written appeal and response, the education line officer may, for good cause, overturn the determination of the local school board.


(iv) Transmission of determinationThe education line officer shall transmit the determination of such appeal in the form of a written opinion to such board and to such supervisor identifying the reasons for overturning such determination.



(B) By education line officer(i) In generalThe education line officer of an agency office of the Bureau may appeal to the Director of the Office any determination by the local school board for the school that an individual be employed, or not be employed, as the supervisor of a school by filing a written statement describing the determination and the reasons the supervisor believes such determination should be overturned.


(ii) Action by boardA copy of such statement shall be submitted to the local school board and such board shall be afforded an opportunity to respond, in writing, to such appeal.


(iii) Overturning of determinationAfter reviewing such written appeal and response, the Director may, for good cause, overturn the determination of the local school board.


(iv) Transmission of determinationThe Director shall transmit the determination of such appeal in the form of a written opinion to such board and to such education line officer identifying the reasons for overturning such determination.




(5) Other appeals(A) In generalThe education line officer of an agency office of the Bureau may appeal to the Director of the Office any determination by the agency school board that an individual be employed, or not be employed, in an education position in such agency office by filing a written statement describing the determination and the reasons the supervisor believes such determination should be overturned.


(B) Action by boardA copy of such statement shall be submitted to the agency school board and such board shall be afforded an opportunity to respond, in writing, to such appeal.


(C) Overturning of determinationAfter reviewing such written appeal and response, the Director may, for good cause, overturn the determination of the agency school board.


(D) Transmission of determinationThe Director shall transmit the determination of such appeal in the form of a written opinion to such board and to such education line officer identifying the reasons for overturning such determination.




(e) Discharge and conditions of employment of educators(1) RegulationsIn promulgating regulations to govern the discharge and conditions of employment of educators, the Secretary shall require—(A) that procedures shall be established for the rapid and equitable resolution of grievances of educators;

(B) that no educator may be discharged without notice of the reasons for the discharge and an opportunity for a hearing under procedures that comport with the requirements of due process; and

(C) that each educator employed in a Bureau school shall be notified 30 days prior to the end of an academic year whether the employment contract of the individual will be renewed for the following year.


(2) Procedures for discharge(A) Determinations(i) In generalExcept as provided in clause (iii), the supervisor of a Bureau school may discharge (subject to procedures established under paragraph (1)(B)) for cause (as determined under regulations prescribed by the Secretary) any educator employed in such school.


(ii) Notification of boardOn giving notice to an educator of the supervisor’s intention to discharge the educator, the supervisor shall immediately notify the local school board of the proposed discharge.


(iii) Determination by boardIf the local school board determines that such educator shall not be discharged, that determination shall be followed by the supervisor.



(B) Appeals(i) In generalThe supervisor shall have the right to appeal to the education line officer of the appropriate agency office of the Bureau a determination by a local school board under subparagraph (A)(iii), as evidenced by school board records, not to discharge an educator.


(ii) Decision of agency education line officerUpon hearing such an appeal, the agency education line officer may, for good cause, issue a decision overturning the determination of the local school board with respect to the employment of such individual.


(iii) Form of decisionThe education line officer shall make the decision in writing and submit the decision to the local school board.




(3) Recommendations of school boards for dischargeEach local school board for a Bureau school shall have the right—(A) to recommend to the supervisor that an educator employed in the school be discharged; and

(B) to recommend to the education line officer of the appropriate agency office of the Bureau and to the Director of the Office, that the supervisor of the school be discharged.



(f) Applicability of Indian preference laws(1) Applicability(A) In generalNotwithstanding any provision of the Indian preference laws, such laws shall not apply in the case of any personnel action carried out under this section with respect to an applicant or employee not entitled to an Indian preference if each tribal organization concerned—(i) grants a written waiver of the application of those laws with respect to the personnel action; and

(ii) states that the waiver is necessary.


(B) No effect on responsibility of BureauThis paragraph shall not be construed to relieve the responsibility of the Bureau to issue timely and adequate announcements and advertisements concerning any such personnel action if such action is intended to fill a vacancy (no matter how such vacancy is created).



(2) DefinitionsIn this subsection:(A) Indian preference laws(i) In generalThe term “Indian preference laws” means section 5116 of this title or any other provision of law granting a preference to Indians in promotions and other personnel actions.


(ii) ExclusionThe term “Indian preference laws” does not include section 5307(b) of this title.



(B) Tribal organizationThe term “tribal organization” means—(i) the recognized governing body of any Indian tribe, band, nation, pueblo, or other organized community, including a Native village (as defined in section 1602(c) of title 43); or

(ii) in connection with any personnel action referred to in this subsection, any local school board to which the governing body has delegated the authority to grant a waiver under this subsection with respect to a personnel action.




(g) Compensation or annual salary(1) In general(A) Compensation for educators and education positionsExcept as otherwise provided in this section, the Secretary shall establish the compensation or annual salary rate for educators and education positions—(i) at rates in effect under the General Schedule for individuals with comparable qualifications, and holding comparable positions, to whom chapter 51 of title 5 is applicable; or

(ii) on the basis of the Federal Wage System schedule in effect for the locality involved, and for the comparable positions, at the rates of compensation in effect for the senior executive service.


(B) Compensation or salary for teachers and counselors(i) In generalThe Secretary shall establish the rate of compensation, or annual salary rate, for the positions of teachers and counselors (including dormitory counselors and home-living counselors) at the rate of compensation applicable (on January 8, 2002, and thereafter) for comparable positions in the overseas schools under the Defense Department Overseas Teachers Pay and Personnel Practices Act [20 U.S.C. 901 et seq.].


(ii) Essential provisionsThe Secretary shall allow the local school boards involved authority to implement only the aspects of the Defense Department Overseas Teachers Pay and Personnel Practices Act pay provisions that are considered essential for recruitment and retention of teachers and counselors. Implementation of such provisions shall not be construed to require the implementation of that entire Act.



(C) Rates for new hires(i) In generalBeginning with the first fiscal year following January 8, 2002, each local school board of a Bureau school may establish a rate of compensation or annual salary rate described in clause (ii) for teachers and counselors (including academic counselors) who are new hires at the school and who had not worked at the school, as of the first day of such fiscal year.


(ii) Consistent ratesThe rates established under clause (i) shall be consistent with the rates paid for individuals in the same positions, with the same tenure and training, as the teachers and counselors, in any other school within whose boundaries the Bureau school is located.


(iii) DecreasesIn a case in which the establishment of rates under clause (i) causes a reduction in compensation at a school from the rate of compensation that was in effect for the first fiscal year following January 8, 2002, the new rates of compensation may be applied to the compensation of employees of the school who worked at the school as of January 8, 2002, by applying those rates at each contract renewal for the employees so that the reduction takes effect in three equal installments.


(iv) IncreasesIn a case in which adoption of rates under clause (i) leads to an increase in the payment of compensation from that which was in effect for the fiscal year following January 8, 2002, the school board may make such rates applicable at the next contract renewal such that—(I) the increase occurs in its entirety; or

(II) the increase is applied in three equal installments.



(D) Use of regulations; continued employment of certain educatorsThe establishment of rates of basic compensation and annual salary rates under subparagraphs (B) and (C) shall not—(i) preclude the use of regulations and procedures used by the Bureau prior to April 28, 1988, in making determinations regarding promotions and advancements through levels of pay that are based on the merit, education, experience, or tenure of the educator; or

(ii) affect the continued employment or compensation of an educator who was employed in an education position on October 31, 1979, and who did not make an election under subsection (p) 33 See References in Text note below. as in effect on January 1, 1990.



(2) Post differential rates(A) In generalThe Secretary may pay a post differential rate, not to exceed 25 percent of the rate of compensation, for educators or education positions, on the basis of conditions of environment or work that warrant additional pay, as a recruitment and retention incentive.


(B) Supervisor’s authority(i) In generalExcept as provided in clause (ii), on the request of the supervisor and the local school board of a Bureau school, the Secretary shall grant the supervisor of the school authorization to provide one or more post differential rates under subparagraph (A).


(ii) ExceptionThe Secretary shall disapprove, or approve with a modification, a request for authorization to provide a post differential rate if the Secretary determines for clear and convincing reasons (and advises the board in writing of those reasons) that the rate should be disapproved or decreased because the disparity of compensation between the appropriate educators or positions in the Bureau school, and the comparable educators or positions at the nearest public school, is—(I)(aa) at least 5 percent; or

(bb) less than 5 percent; and


(II) does not affect the recruitment or retention of employees at the school.


(iii) Approval of requestsA request made under clause (i) shall be considered to be approved at the end of the 60th day after the request is received in the Central Office of the Bureau unless before that time the request is approved, approved with a modification, or disapproved by the Secretary.


(iv) Discontinuation of or decrease in ratesThe Secretary or the supervisor of a Bureau school may discontinue or decrease a post differential rate provided for under this paragraph at the beginning of an academic year if—(I) the local school board requests that such differential be discontinued or decreased; or

(II) the Secretary or the supervisor, respectively, determines for clear and convincing reasons (and advises the board in writing of those reasons) that there is no disparity of compensation that would affect the recruitment or retention of employees at the school after the differential is discontinued or decreased.


(v) ReportsOn or before February 1 of each year, the Secretary shall submit to Congress a report describing the requests and approvals of authorization made under this paragraph during the previous year and listing the positions receiving post differential rates under contracts entered into under those authorizations.





(h) Liquidation of remaining leave upon terminationUpon termination of employment with the Bureau, any annual leave remaining to the credit of an individual covered by this section shall be liquidated in accordance with sections 5551(a) and 6306 of title 5, except that leave earned or accrued under regulations promulgated pursuant to subsection (b)(10) shall not be so liquidated.


(i) Transfer of remaining sick leave upon transfer, promotion, or reemploymentIn the case of any educator who is transferred, promoted, or reappointed, without break in service, to a position in the Federal Government under a different leave system, any remaining leave to the credit of such person earned or credited under the regulations promulgated pursuant to subsection (b)(10) shall be transferred to such person’s credit in the employing agency on an adjusted basis in accordance with regulations which shall be promulgated by the Office of Personnel Management.


(j) Ineligibility for employment of voluntarily terminated educatorsAn educator who voluntarily terminates employment with the Bureau before the expiration of the existing employment contract between such educator and the Bureau shall not be eligible to be employed in another education position in the Bureau during the remainder of the term of such contract.


(k) Dual compensationIn the case of any educator employed in an education position described in subsection (l)(1)(A) 44 So in original. Subsec. (l)(1) does not contain subpars. who—(1) is employed at the close of a school year;

(2) agrees in writing to serve in such position for the next school year; and

(3) is employed in another position during the recess period immediately preceding such next school year, or during such recess period receives additional compensation referred to in section 5533 of title 5, relating to dual compensation,

shall not apply to such educator by reason of any such employment during a recess period for any receipt of additional compensation.

(l) Voluntary services(1) In generalNotwithstanding section 1342 of title 31, the Secretary may, subject to the approval of the local school board concerned, accept voluntary services on behalf of Bureau schools.


(2) Federal employee protectionNothing in this chapter requires Federal employees to work without compensation or allows the use of volunteer services to displace or replace Federal employees.


(3) Federal statusAn individual providing volunteer services under this section is a Federal employee only for purposes of chapter 81 of title 5 and chapter 171 of title 28.



(m) Proration of pay(1) Election of employee(A) In generalNotwithstanding any other provision of law, including laws relating to dual compensation, the Secretary, at the election of the employee, shall prorate the salary of an employee employed in an education position for the academic school year over the entire 12-month period.


(B) ElectionEach educator employed for the academic school year shall annually elect to be paid on a 12-month basis or for those months while school is in session.


(C) No loss of pay or benefitsNo educator shall suffer a loss of pay or benefits, including benefits under unemployment or other Federal or federally assisted programs, because of such election.



(2) Change of electionDuring the course of such year the employee may change election once.


(3) Lump sum paymentThat portion of the employee’s pay which would be paid between academic school years may be paid in a lump sum at the election of the employee.


(4) NonapplicabilityThis subsection applies to those individuals employed under the provisions of this section or title 5.


(5) DefinitionsFor purposes of this subsection, the terms “educator” and “education position” have the meanings contained in paragraphs (1) and (2) of subsection (o).



(n) Extracurricular activities(1) Stipend(A) In generalNotwithstanding any other provision of law, the Secretary may provide, for each Bureau area, a stipend in lieu of overtime premium pay or compensatory time off.


(B) Provision to employeesAny employee of the Bureau who performs additional activities to provide services to students or otherwise support the school’s academic and social programs may elect to be compensated for all such work on the basis of the stipend.


(C) Nature of stipendSuch stipend shall be paid as a supplement to the employee’s base pay.



(2) Election not to receive stipendIf an employee elects not to be compensated through the stipend established by this subsection, the appropriate provisions of title 5 shall apply.


(3) Applicability of subsectionThis subsection applies to all Bureau employees, regardless of whether the employee is employed under this section or title 5.



(o) DefinitionsIn this section:(1) Education positionThe term “education position” means a position in the Bureau the duties and responsibilities of which—(A)(i) are performed on a school year basis principally in a Bureau school; and

(ii) involve—(I) classroom or other instruction or the supervision or direction of classroom or other instruction;

(II) any activity (other than teaching) which requires academic credits in educational theory and practice equal to the academic credits in educational theory and practice required for a bachelor’s degree in education from an accredited institution of higher education;

(III) any activity in or related to the field of education notwithstanding that academic credits in educational theory and practice are not a formal requirement for the conduct of such activity; or

(IV) support services at, or associated with, the site of the school; or



(B) are performed at the agency level of the Bureau and involve the implementation of education-related programs other than the position for agency superintendent for education.


(2) EducatorThe term “educator” means an individual whose services are required, or who is employed, in an education position.



(p) Covered individuals; electionThis section shall apply with respect to any educator hired after November 1, 1979 (and to any educator who elected for coverage under that provision after November 1, 1979) and to the position in which such individual is employed. The enactment of this section shall not affect the continued employment of an individual employed on October 31, 1979, in an education position, or such person’s right to receive the compensation attached to such position.


(q) Furlough without consent(1) In generalAn educator who was employed in an education position on October 31, 1979, who was eligible to make an election under subsection (p) 3 at that time, and who did not make the election under such subsection, may not be placed on furlough (within the meaning of section 7511(a)(5) of title 5,55 So in original. The comma probably should be a closing parenthesis. without the consent of such educator for an aggregate of more than 4 weeks within the same calendar year, unless—(A) the supervisor, with the approval of the local school board (or of the education line officer upon appeal under paragraph (2)), of the Bureau school at which such educator provides services determines that a longer period of furlough is necessary due to an insufficient amount of funds available for personnel compensation at such school, as determined under the financial plan process as determined under section 2009(b) 66 So in original. Probably should be section “2010(b)”. of this title; and

(B) all educators (other than principals and clerical employees) providing services at such Bureau school are placed on furloughs of equal length, except that the supervisor, with the approval of the local school board (or of the agency education line officer upon appeal under paragraph (2)), may continue one or more educators in pay status if—(i) such educators are needed to operate summer programs, attend summer training sessions, or participate in special activities including curriculum development committees; and

(ii) such educators are selected based upon such educator’s qualifications after public notice of the minimum qualifications reasonably necessary and without discrimination as to supervisory, nonsupervisory, or other status of the educators who apply.



(2) AppealsThe supervisor of a Bureau school may appeal to the appropriate agency education line officer any refusal by the local school board to approve any determination of the supervisor that is described in paragraph (1)(A) by filing a written statement describing the determination and the reasons the supervisor believes such determination should be approved. A copy of such statement shall be submitted to the local school board and such board shall be afforded an opportunity to respond, in writing, to such appeal. After reviewing such written appeal and response, the education line officer may, for good cause, approve the determination of the supervisor. The educational line officer shall transmit the determination of such appeal in the form of a written opinion to such local school board and to the supervisor identifying the reasons for approving such determination.



(r) StipendsThe Secretary is authorized to provide annual stipends to teachers who become certified by the National Board of Professional Teaching Standards, the National Council on Teacher Quality, or other nationally recognized certification or credentialing organizations.


(Pub. L. 95–561, title XI, § 1132, as added Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2044.)

Editorial Notes

References in TextThe General Schedule, referred to in subsec. (g)(1)(A)(i), is set out under section 5332 of Title 5, Government Organization and Employees.
The Defense Department Overseas Teachers Pay and Personnel Practices Act, referred to in subsec. (g)(1)(B), is Pub. L. 86–91, July 17, 1959, 73 Stat. 213, as amended, which is classified generally to chapter 25 (§ 901 et seq.) of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 901 of Title 20 and Tables.
Subsection (p), referred to in subsecs. (g)(1)(D)(ii) and (q)(1), probably should be a reference to subsec. (o) of prior section 1131 of Pub. L. 95–561 which was classified to section 2011 of this title prior to the general amendment of this chapter by Pub. L. 103–382. See Prior Provisions note set out under section 2011 of this title.

Prior ProvisionsA prior section 2012, Pub. L. 95–561, title XI, § 1132, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 4002; amended Pub. L. 105–362, title VIII, § 801(c)(3), Nov. 10, 1998, 112 Stat. 3288, related to education personnel, prior to the general amendment of this chapter by Pub. L. 107–110.
Another prior section 2012, Pub. L. 95–561, title XI, § 1132, Nov. 1, 1978, 92 Stat. 2326; Pub. L. 96–46, § 2(b)(9), Aug. 6, 1979, 93 Stat. 341; Pub. L. 98–511, title V, § 508, Oct. 19, 1984, 98 Stat. 2397, related to establishment of a computerized management information system, prior to the general amendment of this chapter by Pub. L. 103–382.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.

Adjustments to Rates of Basic Compensation or Annual Salary Rates for Education PositionsPub. L. 104–208, div. A, title I, § 101(d) [title I], Sept. 30, 1996, 110 Stat. 3009–181, 3009–193, provided in part: “That in fiscal year 1997 and thereafter, notwithstanding the provisions of [former] 25 U.S.C. 2012(h)(1)(A) and (B) [see now 25 U.S.C. 2012(g)(1)(A), (B)], upon the recommendation of either (i) a local school board and school supervisor for an education position in a Bureau of Indian Affairs operated school, or (ii) an Agency school board and education line officer for an Agency education position, the Secretary [of the Interior] shall establish adjustments to the rates of basic compensation or annual salary rates established under [former] 25 U.S.C. 2012(h)(1)(A) and (B) for education positions at the school or the Agency, at a level not less than that for comparable positions in the nearest public school district, and the adjustment shall be deemed to be a change to basic pay and shall not be subject to collective bargaining: Provided further, That any reduction to rates of basic compensation or annual salary rates below the rates established under [former] 25 U.S.C. 2012(h)(1)(A) and (B) shall apply only to educators appointed after June 30, 1997, and shall not affect the right of an individual employed on June 30, 1997, in an education position, to receive the compensation attached to such position under [former] 25 U.S.C. 2012(h)(1)(A) and (B) so long as the individual remains in the same position at the same school”.

Similar provisions were contained in the following prior appropriation act:
Pub. L. 104–134, title I, § 101(c) [title I], Apr. 26, 1996, 110 Stat. 1321–156, 1321–171; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.
Pub. L. 105–83, title I, Nov. 14, 1997, 111 Stat. 1555, provided in part: “That beginning in fiscal year 1998 and thereafter and notwithstanding [former] 25 U.S.C. 2012(h)(1)(B) [see now 25 U.S.C. 2012(g)(1)(B)], when the rates of basic compensation for teachers and counselors at Bureau-operated schools are established at the rates of basic compensation applicable to comparable positions in overseas schools under the Defense Department Overseas Teachers Pay and Personnel Practices Act [20 U.S.C. 901 et seq.], such rates shall become effective with the start of the next academic year following the issuance of the Department of Defense salary schedule and shall not be effected retroactively”.

Similar provisions were contained in the following prior appropriation act:
Pub. L. 104–208, div. A, title I, § 101(d) [title I], Sept. 30, 1996, 110 Stat. 3009–181, 3009–193.



§ 2013. Computerized management information system(a) In generalNot later than 12 months after January 8, 2002, the Secretary shall update the computerized management information system within the Office. The information to be updated shall include information regarding—(1) student enrollment;

(2) curricula;

(3) staffing;

(4) facilities;

(5) community demographics;

(6) student assessment information;

(7) information on the administrative and program costs attributable to each Bureau program, divided into discrete elements;

(8) relevant reports;

(9) personnel records;

(10) finance and payroll; and

(11) such other items as the Secretary determines to be appropriate.


(b) Implementation of systemNot later than July 1, 2003, the Secretary shall complete the implementation of the updated computerized management information system at each Bureau field office and Bureau-funded school.


(Pub. L. 95–561, title XI, § 1133, as added Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2055.)

Editorial Notes
Prior ProvisionsA prior section 2013, Pub. L. 95–561, title XI, § 1133, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 4010, related to management information system, prior to the general amendment of this chapter by Pub. L. 107–110.
Another prior section 2013, Pub. L. 95–561, title XI, § 1133, Nov. 1, 1978, 92 Stat. 2327, related to Bureau education policies, practices, and procedures, prior to the general amendment of this chapter by Pub. L. 103–382.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2014. Recruitment of Indian educators
The Secretary shall institute a policy for the recruitment of qualified Indian educators and a detailed plan to promote employees from within the Bureau. Such plan shall include opportunities for acquiring work experience prior to actual work assignment.
(Pub. L. 95–561, title XI, § 1134, as added Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2055.)

Editorial Notes
Prior ProvisionsA prior section 2014, Pub. L. 95–561, title XI, § 1134, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 4010, related to Bureau education policies, prior to the general amendment of this chapter by Pub. L. 107–110.
Another prior section 2014, Pub. L. 95–561, title XI, § 1134, Nov. 1, 1978, 92 Stat. 2327, related to uniform education procedures and practices by Bureau divisions, prior to the general amendment of this chapter by Pub. L. 103–382.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2015. Annual report; audits(a) Annual reportsThe Secretary shall submit to each appropriate committee of Congress, all Bureau-funded schools, and the tribal governing bodies of such schools, a detailed annual report on the state of education within the Bureau, and any problems encountered in Indian education during the period covered by the report, that includes—(1) suggestions for the improvement of the Bureau educational system and for increasing tribal or local Indian control of such system; and

(2) information on the status of tribally controlled community colleges.


(b) Budget requestThe annual budget request for the education programs of the Bureau, as submitted as part of the President’s next annual budget request under section 1105 of title 31 shall include the plans required by sections 2001(c), 2002(c), and 2004(c) 11 So in original. Probably should be “2005(c)”. of this title.


(c) Financial and compliance auditsThe Inspector General of the Department of the Interior shall establish a system to ensure that financial and compliance audits, based upon the extent to which a school described in subsection (a) has complied with the local financial plan under section 2010 of this title, are conducted of each Bureau-operated school at least once every 3 years.


(d) Administrative evaluation of schoolsThe Director shall, at least once every 3 to 5 years, conduct a comprehensive evaluation of Bureau-operated schools. Such evaluation shall be in addition to any other program review or evaluation that may be required under Federal law.


(Pub. L. 95–561, title XI, § 1135, as added Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2056.)

Editorial Notes
Prior ProvisionsA prior section 2015, Pub. L. 95–561, title XI, § 1135, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 4010, related to uniform education procedures and practices, prior to the general amendment of this chapter by Pub. L. 107–110.
Another prior section 2015, Pub. L. 95–561, title XI, § 1135, Nov. 1, 1978, 92 Stat. 2327, related to recruitment policy for Indian educators and promotion plan for Bureau employees, prior to the general amendment of this chapter by Pub. L. 103–382.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2016. Rights of Indian students
The Secretary shall prescribe such rules and regulations as are necessary to ensure the constitutional and civil rights of Indian students attending Bureau-funded schools, including such students’ rights to—(1) privacy under the laws of the United States;

(2) freedom of religion and expression; and

(3) due process in connection with disciplinary actions, suspensions, and expulsions.

(Pub. L. 95–561, title XI, § 1136, as added Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2056.)

Editorial Notes
Prior ProvisionsA prior section 2016, Pub. L. 95–561, title XI, § 1136, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 4010, related to recruitment of Indian educators, prior to the general amendment of this chapter by Pub. L. 107–110. See section 2014 of this title.
Another prior section 2016, Pub. L. 95–561, title XI, § 1136, Nov. 1, 1978, 92 Stat. 2327; Pub. L. 97–375, title II, § 208(b), Dec. 21, 1982, 96 Stat. 1825; Pub. L. 98–511, title V, § 509, Oct. 19, 1984, 98 Stat. 2397; Pub. L. 99–89, § 7, Aug. 15, 1985, 99 Stat. 383, related to annual reports to Congressional committees and audits, prior to the general amendment of this chapter by Pub. L. 103–382.
A prior section 2016a, Pub. L. 100–297, title VI, § 6210, Apr. 28, 1988, 102 Stat. 427, directed Assistant Secretary of the Interior for Bureau of Indian Affairs to submit to appropriate committees of Congress, the President, and the Secretary by September 30 of every other year a report on education of Indian children, prior to repeal by Pub. L. 100–427, § 27, Sept. 9, 1988, 102 Stat. 1614.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2017. Regulations(a) Promulgation(1) In generalThe Secretary may promulgate only such regulations—(A) as are necessary to ensure compliance with the specific provisions of this chapter; and

(B) as the Secretary is authorized to promulgate pursuant to section 2510 of this title.11 So in original. Probably should be section “2509”.


(2) PublicationIn promulgating the regulations, the Secretary shall—(A) publish proposed regulations in the Federal Register; and

(B) provide a period of not less than 120 days for public comment and consultation on the regulations.


(3) CitationThe regulations shall contain, immediately following each regulatory section, a citation to any statutory provision providing authority to promulgate such regulatory section.



(b) MiscellaneousThe provisions of this Act shall supersede any conflicting provisions of law (including any conflicting regulations) in effect on the day before the date of enactment of this Act and the Secretary is authorized to repeal any regulation inconsistent with the provisions of this Act.


(Pub. L. 95–561, title XI, § 1137, as added Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2056.)

Editorial Notes

References in TextThis Act, referred to in subsec. (b), means Pub. L. 95–561, Nov. 1, 1978, 92 Stat. 2143, as amended, known as the Education Amendments of 1978. For complete classification of this Act to the Code, see Short Title of 1978 Amendment note set out under section 6301 of Title 20, Education, and Tables.

Prior ProvisionsA prior section 2017, Pub. L. 95–561, title XI, § 1137, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 4011; amended Pub. L. 105–244, title IX, § 901(d), Oct. 7, 1998, 112 Stat. 1828; Pub. L. 105–362, title VIII, § 801(c)(4), Nov. 10, 1998, 112 Stat. 3288, related to biennial report, prior to the general amendment of this chapter by Pub. L. 107–110. See section 2015 of this title.
Another prior section 2017, Pub. L. 95–561, title XI, § 1137, Nov. 1, 1978, 92 Stat. 2327, related to constitutional and civil rights of Indian children attending Bureau schools, prior to the general amendment of this chapter by Pub. L. 103–382.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2018. Regional meetings and negotiated rulemaking(a) Regional meetingsPrior to publishing any proposed regulations under subsection (b)(1), and prior to establishing the negotiated rulemaking committee under subsection (b)(3), the Secretary shall convene regional meetings to consult with personnel of the Office of Indian Education Programs, educators at Bureau schools, and tribal officials, parents, teachers, administrators, and school board members of tribes served by Bureau-funded schools to provide guidance to the Secretary on the content of regulations authorized to be promulgated under this chapter and the Tribally Controlled Schools Act of 1988 [25 U.S.C. 2501 et seq.].


(b) Negotiated rulemaking(1) In generalNotwithstanding sections 563(a) and 565(a) of title 5, the Secretary shall promulgate regulations authorized under subsection (a) and under the Tribally Controlled Schools Act of 1988 [25 U.S.C. 2501 et seq.], in accordance with the negotiated rulemaking procedures provided for under subchapter III of chapter 5 of title 5, and shall publish final regulations in the Federal Register.


(2) Notification to CongressIf draft regulations implementing this chapter and the Tribally Controlled Schools Act of 1988 [25 U.S.C. 2501 et seq.] are not promulgated in final form within 18 months after January 8, 2002, the Secretary shall notify the appropriate committees of Congress of which draft regulations were not promulgated in final form by the deadline and the reason such final regulations were not promulgated.


(3) Rulemaking committeeThe Secretary shall establish a negotiated rulemaking committee to carry out this subsection. In establishing such committee, the Secretary shall—(A) apply the procedures provided for under subchapter III of chapter 5 of title 5 in a manner that reflects the unique government-to-government relationship between Indian tribes and the United States;

(B) ensure that the membership of the committee includes only representatives of the Federal Government and of tribes served by Bureau-funded schools;

(C) select the tribal representatives of the committee from among individuals nominated by the representatives of the tribal and tribally operated schools;

(D) ensure, to the maximum extent possible, that the tribal representative membership on the committee reflects the proportionate share of students from tribes served by the Bureau-funded school system; and

(E) comply with the Federal Advisory Committee Act (5 U.S.C. App.).


(4) Special ruleThe Secretary shall carry out this section using the general administrative funds of the Department of the Interior. In accordance with subchapter III of chapter 5 of title 5 and section 7(d) of the Federal Advisory Committee Act, payment of costs associated with negotiated rulemaking shall include the reasonable expenses of committee members.



(c) Application of section(1) Supremacy of provisionsThe provisions of this section shall supersede any conflicting regulations in effect on the day before the date of enactment of this chapter, and the Secretary may repeal any regulation that is inconsistent with the provisions of this chapter.


(2) ModificationsThe Secretary may modify regulations promulgated under this section or the Tribally Controlled Schools Act of 1988 [25 U.S.C. 2501 et seq.], only in accordance with this section.



(Pub. L. 95–561, title XI, § 1138, as added Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2057.)

Editorial Notes

References in TextThe Tribally Controlled Schools Act of 1988, referred to in subsecs. (a), (b)(1), (2), and (c)(2), is part B (§ 5201–5212) of title V of Pub. L. 100–297, Apr. 28, 1988, 102 Stat. 385, as amended, which is classified generally to chapter 27 (§ 2501 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 2501 of this title and Tables.
The Federal Advisory Committee Act, referred to in subsec. (b)(3)(E), (4), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, as amended, which is set out in the Appendix to Title 5, Government Organization and Employees.
The date of enactment of this chapter, referred to in subsec. (c)(1), probably means the date of enactment of Pub. L. 107–110, which amended this chapter generally and was approved Jan. 8, 2002.

Prior ProvisionsA prior section 2018, Pub. L. 95–561, title XI, § 1138, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 4011, related to rights of Indian students, prior to the general amendment of this chapter by Pub. L. 107–110. See section 2016 of this title.
Another prior section 2018, Pub. L. 95–561, title XI, § 1138, Nov. 1, 1978, 92 Stat. 2327; Pub. L. 98–511, title V, § 510, Oct. 19, 1984, 98 Stat. 2397, related to regulations implementing administrative provisions, prior to the general amendment of this chapter by Pub. L. 103–382.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2019. Early childhood development program(a) In generalThe Secretary shall provide grants to tribes, tribal organizations, and consortia of tribes and tribal organizations to fund early childhood development programs that are operated by such tribes, organizations, or consortia.


(b) Amount of grants(1) In generalThe total amount of the grants provided under subsection (a) with respect to each tribe, tribal organization, or consortium of tribes or tribal organizations for each fiscal year shall be equal to the amount which bears the same relationship to the total amount appropriated under the authority of subsection (g) for such fiscal year (less amounts provided under subsection (f)) as—(A) the total number of children under 6 years of age who are members of—(i) such tribe;

(ii) the tribe that authorized such tribal organization; or

(iii) any tribe that—(I) is a member of such consortium; or

(II) authorizes any tribal organization that is a member of such consortium; bears to



(B) the total number of all children under 6 years of age who are members of any tribe that—(i) is eligible to receive funds under subsection (a);

(ii) is a member of a consortium that is eligible to receive such funds; or

(iii) authorizes a tribal organization that is eligible to receive such funds.



(2) LimitationNo grant may be provided under subsection (a)—(A) to any tribe that has less than 500 members;

(B) to any tribal organization which is authorized—(i) by only one tribe that has less than 500 members; or

(ii) by one or more tribes that have a combined total membership of less than 500 members; or


(C) to any consortium composed of tribes, or tribal organizations authorized by tribes, that have a combined total tribal membership of less than 500 members.



(c) Application(1) In generalA grant may be provided under subsection (a) to a tribe, tribal organization, or consortium of tribes and tribal organizations only if the tribe, organization, or consortium submits to the Secretary an application for the grant at such time and in such form as the Secretary shall prescribe.


(2) ContentsApplications submitted under paragraph (1) shall set forth the early childhood development program that the applicant desires to operate.



(d) Requirement of programs fundedThe early childhood development programs that are funded by grants provided under subsection (a)—(1) shall coordinate existing programs and may provide services that meet identified needs of parents and children under 6 years of age which are not being met by existing programs, including—(A) prenatal care;

(B) nutrition education;

(C) health education and screening;

(D) family literacy services;

(E) educational testing; and

(F) other educational services;


(2) may include instruction in the language, art, and culture of the tribe; and

(3) shall provide for periodic assessment of the program.


(e) Coordination of family literacy programsFamily literacy programs operated under this section and other family literacy programs operated by the Bureau of Indian Affairs shall be coordinated with family literacy programs for Indian children under subpart 2 of part B of title II of the Elementary and Secondary Education Act of 1965 [20 U.S.C. 6641 et seq.] in order to avoid duplication and to encourage the dissemination of information on quality family literacy programs serving Indians.


(f) Administrative costsThe Secretary shall, out of funds appropriated under subsection (g), include in the grants provided under subsection (a) amounts for administrative costs incurred by the tribe, tribal organization, or consortium of tribes in establishing and maintaining the early childhood development program.


(g) Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary.


(Pub. L. 95–561, title XI, § 1139, as added Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2058; amended Pub. L. 114–95, title IX, § 9215(cc)(1), Dec. 10, 2015, 129 Stat. 2173.)

Editorial Notes

References in TextThe Elementary and Secondary Education Act of 1965, referred to in subsec. (e), is Pub. L. 89–10, Apr. 11, 1965, 79 Stat. 27. Subpart 2 of part B of title II of the Act is classified generally to subpart 2 (§ 6641 et seq.) of part B of subchapter II of chapter 70 of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 6301 of Title 20 and Tables.

Prior ProvisionsA prior section 2019, Pub. L. 95–561, title XI, § 1139, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 4011, related to promulgation of regulations, prior to repeal by Pub. L. 105–362, title VIII, § 801(c)(5), Nov. 10, 1998, 112 Stat. 3288. See section 2017 of this title.
Another prior section 2019, Pub. L. 95–561, title XI, § 1139, Nov. 1, 1978, 92 Stat. 2328; Pub. L. 100–297, title V, § 5117, Apr. 28, 1988, 102 Stat. 382; Pub. L. 100–427, § 1(c)(1), (2), Sept. 9, 1988, 102 Stat. 1603; Pub. L. 101–301, § 5(a), May 24, 1990, 104 Stat. 207, defined terms used in this chapter, prior to the general amendment of this chapter by Pub. L. 103–382.

Amendments2015—Subsec. (e). Pub. L. 114–95 substituted “subpart 2 of part B of title II of the Elementary and Secondary Education Act of 1965” for “part B of title I of the Elementary and Secondary Education Act of 1965”.

Statutory Notes and Related Subsidiaries
Effective Date of 2015 AmendmentAmendment by Pub. L. 114–95 effective Dec. 10, 2015, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 114–95, set out as a note under section 6301 of Title 20, Education.

Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2020. Tribal departments or divisions of education(a) In generalSubject to the availability of appropriations, the Secretary shall make grants and provide technical assistance to tribes for the development and operation of tribal departments or divisions of education for the purpose of planning and coordinating all educational programs of the tribe.


(b) ApplicationsFor a tribe to be eligible to receive a grant under this section, the governing body of the tribe shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.


(c) DiversityThe Secretary shall award grants under this section in a manner that fosters geographic and population diversity.


(d) UseTribes that receive grants under this section shall use the funds made available through the grants—(1) to facilitate tribal control in all matters relating to the education of Indian children on reservations (and on former Indian reservations in Oklahoma);

(2) to provide for the development of coordinated educational programs (including all preschool, elementary, secondary, and higher or vocational educational programs funded by tribal, Federal, or other sources) on reservations (and on former Indian reservations in Oklahoma) by encouraging tribal administrative support of all Bureau-funded educational programs as well as encouraging tribal cooperation and coordination with entities carrying out all educational programs receiving financial support from other Federal agencies, State agencies, or private entities; and

(3) to provide for the development and enforcement of tribal educational codes, including tribal educational policies and tribal standards applicable to curriculum, personnel, students, facilities, and support programs.


(e) PrioritiesIn making grants under this section, the Secretary shall give priority to any application that—(1) includes—(A) assurances that the applicant serves three or more separate Bureau-funded schools; and

(B) assurances from the applicant that the tribal department of education to be funded under this section will provide coordinating services and technical assistance to all of such schools;


(2) includes assurances that all education programs for which funds are provided by such a contract or grant will be monitored and audited, by or through the tribal department of education, to ensure that the programs meet the requirements of law; and

(3) provides a plan and schedule that—(A) provides for—(i) the assumption, by the tribal department of education, of all assets and functions of the Bureau agency office associated with the tribe, to the extent the assets and functions relate to education; and

(ii) the termination by the Bureau of such functions and office at the time of such assumption; and


(B) provides that the assumption shall occur over the term of the grant made under this section, except that, when mutually agreeable to the tribal governing body and the Assistant Secretary, the period in which such assumption is to occur may be modified, reduced, or extended after the initial year of the grant.



(f) Time period of grantSubject to the availability of appropriated funds, a grant provided under this section shall be provided for a period of 3 years. If the performance of the grant recipient is satisfactory to the Secretary, the grant may be renewed for additional 3-year terms.


(g) Terms, conditions, or requirementsA tribe that receives a grant under this section shall comply with regulations relating to grants made under section 5322(a) of this title that are in effect on the date that the tribal governing body submits the application for the grant under subsection (b). The Secretary shall not impose any terms, conditions, or requirements on the provision of grants under this section that are not specified in this section.


(h) Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,000,000.


(Pub. L. 95–561, title XI, § 1140, as added Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2059.)

Editorial Notes
Prior ProvisionsA prior section 2020, Pub. L. 95–561, title XI, § 1140, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 4011, related to voluntary services, prior to the general amendment of this chapter by Pub. L. 107–110. See section 2012 of this title.
Another prior section 2020, Pub. L. 95–561, title XI, § 1140, as added Pub. L. 98–511, title V, § 511, Oct. 19, 1984, 98 Stat. 2397; amended Pub. L. 99–89, § 8, Aug. 15, 1985, 99 Stat. 383, related to voluntary services, prior to the general amendment of this chapter by Pub. L. 103–382.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2021. Definitions
For the purposes of this chapter, unless otherwise specified:(1) Agency school boardThe term “agency school board” means a body—(A) the members of which are appointed by all of the school boards of the schools located within an agency, including schools operated under contract or grant; and

(B) the number of such members is determined by the Secretary, in consultation with the affected tribes;

except that, in agencies serving a single school, the school board of such school shall fulfill these duties, and in agencies having schools or a school operated under contract or grant, one such member at least shall be from such a school.

(2) BureauThe term “Bureau” means the Bureau of Indian Affairs of the Department of the Interior.


(3) Bureau-funded schoolThe term “Bureau-funded school” means—(A) a Bureau school;

(B) a contract or grant school; or

(C) a school for which assistance is provided under the Tribally Controlled Schools Act of 1988 [25 U.S.C. 2501 et seq.].


(4) Bureau schoolThe term “Bureau school” means a Bureau-operated elementary or secondary day or boarding school or a Bureau-operated dormitory for students attending a school other than a Bureau school.


(5) Complementary educational facilitiesThe term “complementary educational facilities” means educational program functional spaces such as libraries, gymnasiums, and cafeterias.


(6) Contract or grant schoolThe term “contract or grant school” means an elementary school, secondary school, or dormitory that receives financial assistance for its operation under a contract, grant, or agreement with the Bureau under section 5321, 5322(a), or 5352 of this title, or under the Tribally Controlled Schools Act of 1988 [25 U.S.C. 2501 et seq.].


(7) DirectorThe term “Director” means the Director of the Office of Indian Education Programs.


(8) Education line officerThe term “education line officer” means a member of the education personnel under the supervision of the Director of the Office, whether located in a central, area, or agency office.


(9) Family literacy servicesThe term “family literacy services” has the meaning given that term in section 7801 of title 20.


(10) Financial planThe term “financial plan” means a plan of services provided by each Bureau school.


(11) Indian organizationThe term “Indian organization” means any group, association, partnership, corporation, or other legal entity owned or controlled by a federally recognized Indian tribe or tribes, or a majority of whose members are members of federally recognized tribes.


(12) Inherently Federal functionsThe term “inherently Federal functions” means functions and responsibilities which, under section 2006(c) of this title, are noncontractable, including—(A) the allocation and obligation of Federal funds and determinations as to the amounts of expenditures;

(B) the administration of Federal personnel laws for Federal employees;

(C) the administration of Federal contracting and grant laws, including the monitoring and auditing of contracts and grants in order to maintain the continuing trust, programmatic, and fiscal responsibilities of the Secretary;

(D) the conducting of administrative hearings and deciding of administrative appeals;

(E) the determination of the Secretary’s views and recommendations concerning administrative appeals or litigation and the representation of the Secretary in administrative appeals and litigation;

(F) the issuance of Federal regulations and policies as well as any documents published in the Federal Register;

(G) reporting to Congress and the President;

(H) the formulation of the Secretary’s and the President’s policies and their budgetary and legislative recommendations and views; and

(I) the nondelegable statutory duties of the Secretary relating to trust resources.


(13) Local educational agencyThe term “local educational agency” means a board of education or other legally constituted local school authority having administrative control and direction of free public education in a county, township, or independent or other school district located within a State, and includes any State agency that directly operates and maintains facilities for providing free public education.


(14) Local school boardThe term “local school board”, when used with respect to a Bureau school, means a body chosen in accordance with the laws of the tribe to be served or, in the absence of such laws, elected by the parents of the Indian children attending the school, except that, for a school serving a substantial number of students from different tribes—(A) the members of the body shall be appointed by the tribal governing bodies of the tribes affected; and

(B) the number of such members shall be determined by the Secretary in consultation with the affected tribes.


(15) OfficeThe term “Office” means the Office of Indian Education Programs within the Bureau.


(16) Regulation(A) In generalThe term “regulation” means any part of a statement of general or particular applicability of the Secretary designed to carry out, interpret, or prescribe law or policy in carrying out this Act.


(B) Rule of constructionNothing in subparagraph (A) or any other provision of this chapter shall be construed to prohibit the Secretary from issuing guidance, internal directives, or other documents similar to the documents found in the Indian Affairs Manual of the Bureau of Indian Affairs.



(17) SecretaryThe term “Secretary” means the Secretary of the Interior.


(18) SupervisorThe term “supervisor” means the individual in the position of ultimate authority at a Bureau school.


(19) Tribal governing bodyThe term “tribal governing body” means, with respect to any school, the tribal governing body, or tribal governing bodies, that represent at least 90 percent of the students served by such school.


(20) TribeThe term “tribe” means any Indian tribe, band, nation, or other organized group or community, including an Alaska Native Regional Corporation or Village Corporation (as defined in or established pursuant to the Alaska Native Claims Settlement Act [43 U.S.C. 1601 et seq.]), which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.


(Pub. L. 95–561, title XI, § 1141, as added Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2061; amended Pub. L. 114–95, title IX, § 9215(cc)(2), Dec. 10, 2015, 129 Stat. 2173.)

Editorial Notes

References in TextThe Tribally Controlled Schools Act of 1988, referred to in pars. (3)(C) and (6), is part B (§ 5201–5212) of title V of Pub. L. 100–297, Apr. 28, 1988, 102 Stat. 385, as amended, which is classified generally to chapter 27 (§ 2501 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 2501 of this title and Tables.
This Act, referred to in par. (16)(A), means Pub. L. 95–561, Nov. 1, 1978, 92 Stat. 2143, as amended, known as the Education Amendments of 1978. For complete classification of this Act to the Code, see Short Title of 1978 Amendment note set out under section 6301 of Title 20, Education, and Tables.
This chapter, referred to in par. (16)(B), was in the original “this title”, meaning title XI (§ 1101 et seq.) of Pub. L. 95–561, as amended, which is classified principally to this chapter. For complete classification of title XI to the Code, see Tables.
The Alaska Native Claims Settlement Act, referred to in par. (20), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, as amended, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.

Prior ProvisionsA prior section 2021, Pub. L. 95–561, title XI, § 1141, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 4012, related to proration of pay, prior to the general amendment of this chapter by Pub. L. 107–110. See section 2012 of this title.
Another prior section 2021, Pub. L. 95–561, title XI, § 1140A, formerly § 1141, as added Pub. L. 98–511, title V, § 512, Oct. 19, 1984, 98 Stat. 2398; renumbered § 1140A and amended Pub. L. 99–89, § 9(a)(1), (b), Aug. 15, 1985, 99 Stat. 383, related to proration of pay, prior to the general amendment of this chapter by Pub. L. 103–382.
A prior section 2022, Pub. L. 95–561, title XI, § 1142, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 4012, related to extracurricular activities, prior to the general amendment of this chapter by Pub. L. 107–110. See section 2012 of this title.
Another prior section 2022 and prior sections 2022a and 2022b were omitted in the general amendment of this chapter by Pub. L. 103–382.
Section 2022, Pub. L. 95–561, title XI, § 1140B, formerly § 1142, as added Pub. L. 98–511, title V, § 512, Oct. 19, 1984, 98 Stat. 2398; renumbered § 1140B, and amended Pub. L. 99–89, § 9(a)(1), (c), Aug. 15, 1985, 99 Stat. 383, related to extracurricular activities.
Section 2022a, Pub. L. 95–561, title XI, § 1141, as added Pub. L. 100–297, title V, § 5116(2), Apr. 28, 1988, 102 Stat. 381, related to early childhood development program.
Section 2022b, Pub. L. 95–561, title XI, § 1142, as added Pub. L. 100–297, title V, § 5119, Apr. 28, 1988, 102 Stat. 383, related to tribal departments of education.
A prior section 2023, Pub. L. 95–561, title XI, § 1143, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 4012; amended Pub. L. 106–554, § 1(a)(4) [div. B, title XVI, § 1607(a)], Dec. 21, 2000, 114 Stat. 2763, 2763A–335, related to early childhood development program, prior to the general amendment of this chapter by Pub. L. 107–110. See section 2019 of this title.
Another prior section 2023, Pub. L. 95–561, title XI, § 1143, as added Pub. L. 98–511, title V, § 512, Oct. 19, 1984, 98 Stat. 2398, related to employee housing, rental rates, and waiver of rentals during non-session periods and non-pay status, prior to repeal by Pub. L. 99–89, § 9(a)(2), Aug. 15, 1985, 99 Stat. 383.
Prior sections 2024 to 2026 were omitted in the general amendment of this chapter by Pub. L. 107–110.
Section 2024, Pub. L. 95–561, title XI, § 1144, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 4013; amended Pub. L. 105–244, title IX, § 901(d), Oct. 7, 1998, 112 Stat. 1828, related to tribal departments of education. See section 2020 of this title.
Section 2025, Pub. L. 95–561, title XI, § 1145, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 4015, related to payments to grantees.
Section 2026, Pub. L. 95–561, title XI, § 1146, as added Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 4015; amended Pub. L. 106–554, § 1(a)(4) [div. B, title XVI, § 1607(b)], Dec. 21, 2000, 114 Stat. 2763, 2763A–335, defined terms. See section 2021 of this title.

Amendments2015—Par. (9). Pub. L. 114–95 made technical amendment to reference in original act which appears in text as reference to section 7801 of title 20.

Statutory Notes and Related Subsidiaries
Effective Date of 2015 AmendmentAmendment by Pub. L. 114–95 effective Dec. 10, 2015, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 114–95, set out as a note under section 6301 of Title 20, Education.

Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.




CHAPTER 23—DEVELOPMENT OF TRIBAL MINERAL RESOURCES



Sec.


2101.Definitions.


2102.Minerals Agreements.


2103.Secretary’s determination on Minerals Agreements.


2104.Secretary’s review of prior Minerals Agreements.


2105.Effect of other provisions.


2106.Assistance to tribes or individuals during Minerals Agreement negotiations.


2107.Regulations; consultation with Indian organizations; pending agreements.


2108.Tribal right to develop mineral resources.



§ 2101. Definitions
For the purposes of this chapter, the term—(1) “Indian” means any individual Indian or Alaska Native who owns land or interests in land the title to which is held in trust by the United States or is subject to a restriction against alienation imposed by the United States;

(2) “Indian tribe” means any Indian tribe, band, nation, pueblo, community, rancheria, colony, or other group which owns land or interests in land title to which is held in trust by the United States or is subject to a restriction against alienation imposed by the United States; and

(3) “Secretary” means the Secretary of the Interior.

(Pub. L. 97–382, § 2, Dec. 22, 1982, 96 Stat. 1938.)

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 97–382, § 1, Dec. 22, 1982, 96 Stat. 1938, provided: “That this Act [enacting this chapter] may be cited as the ‘Indian Mineral Development Act of 1982’.”




§ 2102. Minerals Agreements(a) Authorization for tribes; approval by SecretaryAny Indian tribe, subject to the approval of the Secretary and any limitation or provision contained in its constitution or charter, may enter into any joint venture, operating, production sharing, service, managerial, lease or other agreement, or any amendment, supplement or other modification of such agreement (hereinafter referred to as a “Minerals Agreement”) providing for the exploration for, or extraction, processing, or other development of, oil, gas, uranium, coal, geothermal, or other energy or nonenergy mineral resources (hereinafter referred to as “mineral resources”) in which such Indian tribe owns a beneficial or restricted interest, or providing for the sale or other disposition of the production or products of such mineral resources.


(b) Inclusion of individual holdings; approval by parties and SecretaryAny Indian owning a beneficial or restricted interest in mineral resources may include such resources in a tribal Minerals Agreement subject to the concurrence of the parties and a finding by the Secretary that such participation is in the best interest of the Indian.


(Pub. L. 97–382, § 3, Dec. 22, 1982, 96 Stat. 1938.)

§ 2103. Secretary’s determination on Minerals Agreements(a) Time; enforcementThe Secretary shall approve or disapprove any Minerals Agreement submitted to him for approval within (1) one hundred and eighty days after submission or (2) sixty days after compliance, if required, with section 4332(2)(C) of title 42 or any other requirement of Federal law, whichever is later. Any party to such an agreement may enforce the provisions of this subsection pursuant to section 1361 of title 28.


(b) Factors for consideration; extent of required studyIn approving or disapproving a Minerals Agreement, the Secretary shall determine if it is in the best interest of the Indian tribe or of any individual Indian who may be party to such agreement and shall consider, among other things, the potential economic return to the tribe; the potential environmental, social, and cultural effects on the tribe; and provisions for resolving disputes that may arise between the parties to the agreement: Provided, That the Secretary shall not be required to prepare any study regarding environmental, socioeconomic, or cultural effects of the implementation of a Minerals Agreement apart from that which may be required under section 4332(2)(C) of title 42.


(c) Prior notice of proposed finding; privileged informationNot later than thirty days prior to formal approval or disapproval of any Minerals Agreement, the Secretary shall provide written findings forming the basis of his intent to approve or disapprove such agreement to the affected Indian tribe. Notwithstanding any other law, such findings and all projections, studies, data or other information possessed by the Department of the Interior regarding the terms and conditions of the Minerals Agreement, the financial return to the Indian parties thereto, or the extent, nature, value or disposition of the Indian mineral resources, or the production, products or proceeds thereof, shall be held by the Department of the Interior as privileged proprietary information of the affected Indian or Indian tribe.


(d) Delegation; final action; appeal; burden on SecretaryThe authority to disapprove agreements under this section may only be delegated to the Assistant Secretary of the Interior for Indian Affairs. The decision of the Secretary or, where authority is delegated, of the Assistant Secretary of the Interior for Indian Affairs, to disapprove a Minerals Agreement shall be deemed a final agency action. The district courts of the United States shall have jurisdiction to review the Secretary’s disapproval action and shall determine the matter de novo. The burden is on the Secretary to sustain his action.


(e) Nonliability of United States; continuing obligationsWhere the Secretary has approved a Minerals Agreement in compliance with the provisions of this chapter and any other applicable provision of law, the United States shall not be liable for losses sustained by a tribe or individual Indian under such agreement: Provided, That the Secretary shall continue to have a trust obligation to ensure that the rights of a tribe or individual Indian are protected in the event of a violation of the terms of any Minerals Agreement by any other party to such agreement: Provided further, That nothing in this chapter shall absolve the United States from any responsibility to Indians, including those which derive from the trust relationship and from any treaties, Executive orders, or agreement between the United States and any Indian tribe.


(Pub. L. 97–382, § 4, Dec. 22, 1982, 96 Stat. 1938.)

§ 2104. Secretary’s review of prior Minerals Agreements(a) Time; criteria; notice of modifications; time for compliance; effect of noncomplianceThe Secretary shall review, within ninety days of December 22, 1982, any existing Minerals Agreement, which does not purport to be a lease, entered into by any Indian tribe and approved by the Secretary after January 1, 1975, but prior to December 22, 1982, to determine if such agreement complies with the purposes of this chapter. Such review shall be limited to the terms of the agreement and shall not address questions of the parties’ compliance therewith. The Secretary shall notify the affected tribe and other parties to the agreement of any modifications necessary to bring an agreement into compliance with the purposes of this chapter. The tribe and other parties to such agreement shall within ninety days after notice make such modifications. If such modifications are not made within ninety days, the provisions of this chapter may not be used as a defense in any proceeding challenging the validity of the agreement.


(b) Review before promulgation of regulations; not Federal actionThe review required by subsection (a) of this section may be performed prior to the promulgation of regulations required under section 2107 of this title and shall not be considered a Federal action within the meaning of that term in section 4332(2)(C) of title 42.


(Pub. L. 97–382, § 5, Dec. 22, 1982, 96 Stat. 1939.)

§ 2105. Effect of other provisions
Nothing in this chapter shall affect, nor shall any Minerals Agreement approved pursuant to this chapter be subject to or limited by, sections 396a to 396g of this title, or any other law authorizing the development or disposition of the mineral resources of an Indian or Indian tribe.
(Pub. L. 97–382, § 6, Dec. 22, 1982, 96 Stat. 1940.)

§ 2106. Assistance to tribes or individuals during Minerals Agreement negotiations
In carrying out the obligations of the United States, the Secretary shall ensure that upon the request of an Indian tribe or individual Indian and to the extent of his available resources, such tribe or individual Indian shall have available advice, assistance, and information during the negotiation of a Minerals Agreement. The Secretary may fulfill this responsibility either directly through the use of Federal officials and resources or indirectly by providing financial assistance to the Indian tribe or individual Indian to secure independent assistance.
(Pub. L. 97–382, § 7, Dec. 22, 1982, 96 Stat. 1940.)

§ 2107. Regulations; consultation with Indian organizations; pending agreements
Within one hundred and eighty days of December 22, 1982, the Secretary of the Interior shall promulgate rules and regulations to facilitate implementation of this chapter. The Secretary shall, to the extent practicable, consult with national and regional Indian organizations and tribes with expertise in mineral development both in the initial formulation of rules and regulations and any future revision or amendment of such rules and regulations. Where there is pending before the Secretary for his approval a Minerals Agreement of the type authorized by section 2102 of this title which was submitted prior to December 22, 1982, the Secretary shall evaluate and approve or disapprove such agreement based upon section 2103 of this title, but shall not withhold or delay such approval or disapproval on the grounds that the rules and regulations implementing this chapter have not been promulgated.
(Pub. L. 97–382, § 8, Dec. 22, 1982, 96 Stat. 1940.)

§ 2108. Tribal right to develop mineral resources
Nothing in this chapter shall impair any right of an Indian tribe organized under section 16 or 17 of the Act of June 18, 1934 (48 Stat. 987), as amended [25 U.S.C. 5123, 5124], to develop their mineral resources as may be provided in any constitution or charter adopted by such tribe pursuant to that Act [25 U.S.C. 5101 et seq.].
(Pub. L. 97–382, § 9, Dec. 22, 1982, 96 Stat. 1940.)

Editorial Notes

References in TextAct of June 18, 1934, referred to in text, popularly known as the Indian Reorganization Act, is classified generally to chapter 45 (§ 5101 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.




CHAPTER 24—INDIAN LAND CONSOLIDATION



Sec.


2201.Definitions.


2202.Other applicable provisions.


2203.Adoption of land consolidation plan with approval of Secretary.


2204.Purchase of trust or restricted or controlled lands at no less than fair market value; requisite conditions.


2205.Tribal probate codes; acquisitions of fractional interests by tribes.


2206.Descent and distribution.


2207.Full faith and credit to tribal actions under tribal ordinances limiting descent and distribution of trust or restricted or controlled lands.


2208.Conveyancing authority upon sale or exchange of tribal lands; removal of trust status of individually owned lands.


2209.Trusteeship title of United States for any Indian or Indian tribe.


2210.Tax exemption.


2211.Governing body of tribe; construction of chapter as not vesting with authority not authorized by tribal constitution or by-laws.


2212.Fractional interest acquisition program.


2213.Administration of acquired fractional interests; disposition of proceeds.


2214.Establishing fair market value.


2215.Acquisition Fund.


2216.Trust and restricted land transactions.


2217.Reports to Congress.


2218.Approval of leases, rights-of-way, and sales of natural resources.


2219.Application to Alaska.


2220.Owner-managed interests.


2221.Annual notice and filing; current whereabouts of interest owners.



§ 2201. Definitions
For the purpose of this chapter—(1) “Indian tribe” or “tribe” means any Indian tribe, band, group, pueblo, or community for which, or for the members of which, the United States holds lands in trust;

(2) “Indian” means—(A) any person who is a member of any Indian tribe, is eligible to become a member of any Indian tribe, or is an owner (as of October 27, 2004) of a trust or restricted interest in land;

(B) any person meeting the definition of Indian under the Indian Reorganization Act (25 U.S.C. 479) 11 See References in Text note below. and the regulations promulgated thereunder; and

(C) with respect to the inheritance and ownership of trust or restricted land in the State of California pursuant to section 2206 of this title, any person described in subparagraph (A) or (B) or any person who owns a trust or restricted interest in a parcel of such land in that State.22 So in original. The period probably should be a semicolon.


(3) “Secretary” means the Secretary of the Interior;

(4)(i) “trust or restricted lands” means lands, title to which is held by the United States in trust for an Indian tribe or individual, or which is held by an Indian tribe or individual subject to a restriction by the United States against alienation; and (ii) “trust or restricted interest in land” or “trust or restricted interest in a parcel of land” means an interest in land, the title to which interest is held in trust by the United States for an Indian tribe or individual, or which is held by an Indian tribe or individual subject to a restriction by the United States against alienation.2


(5) “heirs of the first or second degree” means parents, children, grandchildren, grandparents, brothers and sisters of a decedent.2

(6) “parcel of highly fractionated Indian land” means a parcel of land that the Secretary, pursuant to authority under a provision of this chapter, determines to have, as evidenced by the Secretary’s records at the time of the determination—(A) 50 or more but less than 100 co-owners of undivided trust or restricted interests, and no 1 of such co-owners holds a total undivided trust or restricted interest in the parcel that is greater than 10 percent of the entire undivided ownership of the parcel; or

(B) 100 or more co-owners of undivided trust or restricted interests;


(7) the term “land” means any real property;

(8) “person” or “individual” means a natural person;

(9) “eligible heirs” means, for purposes of section 2206 of this title, any of a decedent’s children, grandchildren, great grandchildren, full siblings, half siblings by blood, and parents who are—(A) Indian; or

(B) lineal descendents within 2 degrees of consanguinity of an Indian; or

(C) owners of a trust or restricted interest in a parcel of land for purposes of inheriting by descent, renunciation, or consolidation agreement under section 2206 of this title, another trust or restricted interest in such parcel from the decedent; and


(10) “without regard to waste” means, with respect to a life estate interest in land, that the holder of such estate is entitled to the receipt of all income, including bonuses and royalties, from such land to the exclusion of the remaindermen.

(Pub. L. 97–459, title II, § 202, Jan. 12, 1983, 96 Stat. 2517; Pub. L. 106–462, title I, § 103(1), Nov. 7, 2000, 114 Stat. 1992; Pub. L. 108–374, § 6(b), Oct. 27, 2004, 118 Stat. 1804; Pub. L. 110–453, title II, § 207(a), Dec. 2, 2008, 122 Stat. 5030.)

Editorial Notes

References in TextThe Indian Reorganization Act, referred to in par. (2)(B), is act June 18, 1934, ch. 576, 48 Stat. 984, which was classified generally to subchapter V (§ 461 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 45 (§ 5101 et seq.) of this title. The term “Indian” was defined for purposes of this Act in section 479 of this title prior to editorial reclassification as section 5129 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.
This chapter, referred to in par. (6), was in the original “this Act”, which was translated as reading “this title”, meaning title II of Pub. L. 97–459, to reflect the probable intent of Congress.

Amendments2008—Par. (4). Pub. L. 110–453, § 207(a)(1), designated existing provisions as cls. (i) and (ii) and, in cl. (ii), substituted “an interest in land, the title to which interest” for “an interest in land, title to which”.
Par. (7). Pub. L. 110–453, § 207(a)(2), added par. (7) and struck out former par. (7) which read as follows: “ ‘land’ means any real property, and includes within its meaning for purposes of this chapter improvements permanently affixed to real property;”.
2004—Par. (2). Pub. L. 108–374, § 6(b)(1), added par. (2) and struck out former par. (2) which read as follows: “ ‘Indian’ means any person who is a member of any Indian tribe or is eligible to become a member of any Indian tribe, or any person who has been found to meet the definition of ‘Indian’ under a provision of Federal law if the Secretary determines that using such law’s definition of Indian is consistent with the purposes of this chapter;”.
Par. (4). Pub. L. 108–374, § 6(b)(2), added par. (4) and struck out former par. (4) which read as follows: “ ‘trust or restricted lands’ means lands, title to which is held by the United States in trust for an Indian or an Indian tribe or lands title to which is held by Indians or an Indian tribe subject to a restriction by the United States against alienation; and”.
Pars. (6) to (10). Pub. L. 108–374, § 6(b)(3), added pars. (6) to (10).
2000—Par. (1). Pub. L. 106–462, § 103(1)(A), substituted “(1)‘Indian tribe’ or ‘tribe’ ” for “(1) ‘tribe’ ”.
Par. (2). Pub. L. 106–462, § 103(1)(B), added par. (2) and struck out former par. (2) which read as follows: “ ‘Indian’ means any person who is a member of a tribe or any person who is recognized as an Indian by the Secretary of the Interior;”.
Par. (5). Pub. L. 106–462, § 103(1)(C)–(E), added par. (5).

Statutory Notes and Related Subsidiaries
Notice; Effective Date of 2004 AmendmentPub. L. 108–374, § 8, Oct. 27, 2004, 118 Stat. 1809, as amended by Pub. L. 109–221, title V, § 501(b)(3), May 12, 2006, 120 Stat. 344, provided that:
“(a) Notice.—“(1) In general.—Not later than 180 days after the date of enactment of this Act [Oct. 27, 2004], the Secretary shall notify Indian tribes and owners of trust or restricted lands of the amendments made by this Act [see Short Title of 2004 Amendment note below].

“(2) Specifications.—The notice required under paragraph (1) shall be designed to inform Indian owners of trust or restricted land of—“(A) the effect of this Act and the amendments made by this Act, with emphasis on the effect of the provisions of this Act and the amendments made by this Act, on the testate disposition and intestate descent of their interests in trust or restricted land;

“(B) estate planning options available to the owners, including any opportunities for receiving estate planning assistance or advice;

“(C) the use of negotiated sales, gift deeds, land exchanges, and other transactions for consolidating the ownership of land; and

“(D) a toll-free telephone number to be used for obtaining information regarding the provisions of this Act and any trust assets of such owners.


“(3) Requirements.—The Secretary shall provide the notice required under paragraph (1)—“(A) by direct mail for those Indians with interests in trust and restricted lands for which the Secretary has an address for the interest holder;

“(B) through the Federal Register;

“(C) through local newspapers in areas with significant Indian populations, reservation newspapers, and newspapers that are directed at an Indian audience; and

“(D) through any other means determined appropriate by the Secretary.


“(4) Certification.—After providing notice under this subsection, the Secretary shall—“(A) certify that the requirements of this subsection have been met; and

“(B) publish notice of that certification in the Federal Register.



“(b) Effective Dates.—“(1) In general.—Except as provided in paragraph (2), the amendments made by this Act [see Short Title of 2004 Amendment note below] apply on and after the date that is 1 year after the date on which the Secretary makes the certification required under subsection (a)(4) [such certification made June 20, 2005, see 70 F.R. 37107].

“(2) Exceptions.—The following provisions of law apply as of the date of enactment of this Act [Oct. 27, 2004]:“(A) Subsections (e) and (f) of section 207 of the Indian Land Consolidation Act (25 U.S.C. 2206) (as amended by this Act).

“(B) Subsection (g) of section 207 of the Indian Land Consolidation Act (25 U.S.C. 2206) (as in effect on March 1, 2006).

“(C) The amendments made by section 4, section 5, paragraphs (1), (3), (4), (5), (6), (7), (8), (9), (10), and (11) of section 6(a), section 6(b)(3), and section 7 of this Act [see Tables for classification].”






Short Title of 2005 AmendmentPub. L. 109–157, § 1, Dec. 30, 2005, 119 Stat. 2949, provided that: “This Act [amending sections 464, 2204 to 2206, 2212, 2214, and 2216 of this title, enacting provisions set out as a note under section 464 of this title, and amending provisions set out as a note under this section] may be cited as the ‘Indian Land Probate Reform Technical Corrections Act of 2005’.”


Short Title of 2004 AmendmentPub. L. 108–374, § 1, Oct. 27, 2004, 118 Stat. 1773, provided that: “This Act [enacting sections 2220 and 2221 of this title, amending this section and sections 348, 464, 2204 to 2206, 2212 to 2216, and 2218 of this title, and enacting provisions set out as notes under this section] may be cited as the ‘American Indian Probate Reform Act of 2004’.”


Short Title of 2000 AmendmentPub. L. 106–462, § 1, Nov. 7, 2000, 114 Stat. 1991, provided that: “This Act [enacting sections 2205, 2206, and 2212 to 2219 of this title, amending this section and sections 348, 372, 373, 464, 2204, and 2207 of this title, repealing sections 331 to 333, 2205, and 2206 of this title, and enacting provisions set out as notes under this section and sections 396 and 2206 of this title] may be cited as the ‘Indian Land Consolidation Act Amendments of 2000’.”


Short Title of 1991 AmendmentPub. L. 102–238, § 1, Dec. 17, 1991, 105 Stat. 1908, provided that: “This Act [amending sections 2203, 2703, and 2718 of this title, enacting provisions set out as a note under section 1437f of Title 42, The Public Health and Welfare, and repealing provisions set out as a note under section 1437f of Title 42] may be cited as the ‘Technical Amendments to Various Indian Laws Act of 1991’.”


Short TitlePub. L. 97–459, title II, § 201, Jan. 12, 1983, 96 Stat. 2517, provided that: “This title [enacting this chapter] may be cited as the ‘Indian Land Consolidation Act’.”


RegulationsPub. L. 108–374, § 10, Oct. 27, 2004, 118 Stat. 1810, provided that: “The Secretary is authorized to adopt such regulations as may be necessary to implement the provisions of this Act [see Short Title of 2004 Amendment note above].”


SeverabilityPub. L. 108–374, § 9, Oct. 27, 2004, 118 Stat. 1810, as amended by Pub. L. 109–157, § 8(a)(2), Dec. 30, 2005, 119 Stat. 2952, provided that: “If any provision of this Act [see Short Title of 2004 Amendment note above] or of any amendment made by this Act, or the application of any such provision to any person or circumstance, is held to be invalid for any reason, the remainder of this Act and of amendments made by this Act, and the application of the provisions and of the amendments made by this Act to any other person or circumstance shall not be affected by such holding, except that each of subclauses (II), (III), and (IV) of section 205(c)(2)(I)(i) of the Indian Land Consolidation Act (25 U.S.C. 2204(c)(2)(I)(i)) is deemed to be inseverable from the other 2, such that if any 1 of those 3 subclauses is held to be invalid for any reason, neither of the other 2 of such subclauses shall be given effect.”


Congressional FindingsPub. L. 108–374, § 2, Oct. 27, 2004, 118 Stat. 1773, provided that: 
“Congress finds that—
“(1) the Act of February 8, 1887 (commonly known as the ‘Indian General Allotment Act’) (25 U.S.C. 331 et seq.), which authorized the allotment of Indian reservations, did not permit Indian allotment owners to provide for the testamentary disposition of the land that was allotted to them;

“(2) that Act provided that allotments would descend according to State law of intestate succession based on the location of the allotment;

“(3) the reliance of the Federal Government on the State law of intestate succession with respect to the descent of allotments has resulted in numerous problems affecting Indian tribes, members of Indian tribes, and the Federal Government, including—“(A) the increasingly fractionated ownership of trust and restricted land as that land is inherited by successive generations of owners as tenants in common;

“(B) the application of different rules of intestate succession to each interest of a decedent in or to trust or restricted land if that land is located within the boundaries of more than 1 State, which application—“(i) makes probate planning unnecessarily difficult; and

“(ii) impedes efforts to provide probate planning assistance or advice;


“(C) the absence of a uniform general probate code for trust and restricted land, which makes it difficult for Indian tribes to work cooperatively to develop tribal probate codes; and

“(D) the failure of Federal law to address or provide for many of the essential elements of general probate law, either directly or by reference, which—“(i) is unfair to the owners of trust and restricted land (and heirs and devisees of owners); and

“(ii) makes probate planning more difficult;



“(4) a uniform Federal probate code would likely—“(A) reduce the number of fractionated interests in trust or restricted land;

“(B) facilitate efforts to provide probate planning assistance and advice and create incentives for owners of trust and restricted land to engage in estate planning;

“(C) facilitate intertribal efforts to produce tribal probate codes in accordance with section 206 of the Indian Land Consolidation Act (25 U.S.C. 2205); and

“(D) provide essential elements of general probate law that are not applicable on the date of enactment of this Act [Oct. 27, 2004] to interests in trust or restricted land; and


“(5) the provisions of a uniform Federal probate code and other forth [sic] in this Act [see Short Title of 2004 Amendment note above] should operate to further the policy of the United States as stated in the Indian Land Consolidated Act Amendments of 2000, Public Law 106–462, [§]102, November 7, 2000, 114 Stat. 1992 [set out as a note below].”



Pub. L. 106–462, title I, § 101, Nov. 7, 2000, 114 Stat. 1991, provided that: 
“Congress finds that—
“(1) in the 1800’s and early 1900’s, the United States sought to assimilate Indian people into the surrounding non-Indian culture by allotting tribal lands to individual members of Indian tribes;

“(2) as a result of the allotment Acts and related Federal policies, over 90,000,000 acres of land have passed from tribal ownership;

“(3) many trust allotments were taken out of trust status, often without their owner’s consent;

“(4) without restrictions on alienation, allotment owners were subject to exploitation and their allotments were often sold or disposed of without any tangible or enduring benefit to their owners;

“(5) the trust periods for trust allotments have been extended indefinitely;

“(6) because of the inheritance provisions in the original treaties or allotment Acts, the ownership of many of the trust allotments that have remained in trust status has become fractionated into hundreds or thousands of undivided interests, many of which represent 2 percent or less of the total interests;

“(7) Congress has authorized the acquisition of lands in trust for individual Indians, and many of those lands have also become fractionated by subsequent inheritance;

“(8) the acquisitions referred to in paragraph (7) continue to be made;

“(9) the fractional interests described in this section often provide little or no return to the beneficial owners of those interests and the administrative costs borne by the United States for those interests are inordinately high;

“(10) in Babbitt v. Youpee (117 S[.] Ct. 727 (1997)), the United States Supreme Court found the application of section 207 of the Indian Land Consolidation Act (25 U.S.C. 2206) to the facts presented in that case to be unconstitutional, forcing the Department of the Interior to address the status of thousands of undivided interests in trust and restricted lands;

“(11)(A) on February 19, 1999, the Secretary of the Interior issued a Secretarial Order which officially reopened the probate of all estates where an interest in land was ordered to escheat to an Indian tribe pursuant to section 207 of the Indian Land Consolidation Act (25 U.S.C. 2206); and

“(B) the Secretarial Order also directed appropriate officials of the Bureau of Indian Affairs to distribute such interests ‘to the rightful heirs and beneficiaries without regard to 25 U.S.C. 2206’;


“(12) in the absence of comprehensive remedial legislation, the number of the fractional interests will continue to grow exponentially;

“(13) the problem of the fractionation of Indian lands described in this section is the result of a policy of the Federal Government, cannot be solved by Indian tribes, and requires a solution under Federal law.[;]

“(14) any devise or inheritance of an interest in trust or restricted Indian lands is a matter of Federal law; and

“(15) consistent with the Federal policy of tribal self-determination, the Federal Government should encourage the recognized tribal government that exercises jurisdiction over a reservation to establish a tribal probate code for that reservation.”




Declaration of PolicyPub. L. 106–462, title I, § 102, Nov. 7, 2000, 114 Stat. 1992, provided that: 
“It is the policy of the United States—
“(1) to prevent the further fractionation of trust allotments made to Indians;

“(2) to consolidate fractional interests and ownership of those interests into usable parcels;

“(3) to consolidate fractional interests in a manner that enhances tribal sovereignty;

“(4) to promote tribal self-sufficiency and self-determination; and

“(5) to reverse the effects of the allotment policy on Indian tribes.”




Authorization of AppropriationsPub. L. 106–462, title I, § 105, Nov. 7, 2000, 114 Stat. 2007, provided that: “There are authorized to be appropriated not to exceed $8,000,000 for fiscal year 2001 and each subsequent fiscal year to carry out the provisions of this title [enacting sections 2205, 2206, and 2212 to 2219 of this title, amending this section and sections 348, 372, 373, 2204, 2207, and 5107 of this title, repealing sections 331 to 333, 2205, and 2206 of this title, and enacting provisions set out as notes under this section and section 2206 of this title] (and the amendments made by this title) that are not otherwise funded under the authority provided for in any other provision of Federal law.”




§ 2202. Other applicable provisions
The provisions of section 5108 of this title shall apply to all tribes notwithstanding the provisions of section 5125 of this title: Provided, That nothing in this section is intended to supersede any other provision of Federal law which authorizes, prohibits, or restricts the acquisition of land for Indians with respect to any specific tribe, reservation, or state(s).
(Pub. L. 97–459, title II, § 203, Jan. 12, 1983, 96 Stat. 2517.)

§ 2203. Adoption of land consolidation plan with approval of Secretary(a) Statement of purpose; sales or exchanges: terms and conditionsNotwithstanding any other provision of law, any tribe, acting through its governing body, is authorized, with the approval of the Secretary to adopt a land consolidation plan providing for the sale or exchange of any tribal lands or interest in lands for the purpose of eliminating undivided fractional interests in Indian trust or restricted lands or consolidating its tribal landholdings: Provided, That—(1) except as provided by subsection (c), the sale price or exchange value received by the tribe for land or interests in land covered by this section shall be no less than within 10 per centum of the fair market value as determined by the Secretary;

(2) if the tribal land involved in an exchange is of greater or lesser value than the land for which it is being exchanged, the tribe may accept or give cash in such exchange in order to equalize the values of the property exchanged;

(3) any proceeds from the sale of land or interests in land or proceeds received by the tribe to equalize an exchange made pursuant to this section shall be used exclusively for the purchase of other land or interests in land;

(4) the Secretary shall maintain a separate trust account for each tribe selling or exchanging land pursuant to this section consisting of the proceeds of the land sales and exchanges and shall release such funds only for the purpose of buying lands under this section; and

(5) any tribe may retain the mineral rights to such sold or exchanged lands and the Secretary shall assist such tribe in determining the value of such mineral rights and shall take such value into consideration in determining the fair market value of such lands.


(b) Conveyancing requirement; specific findings for nonexecutionThe Secretary must execute such instrument of conveyance needed to effectuate a sale or exchange of tribal lands made pursuant to an approved tribal land consolidation plan unless he makes a specific finding that such sale or exchange is not in the best interest of the tribe or is not in compliance with the tribal land consolidation plan.


(c) Below market value conveyance of Cherokee Nation of Oklahoma homesitesThe Secretary may execute instruments of conveyance for less than fair market value to effectuate the transfer of lands used as homesites held, on December 17, 1991, by the United States in trust for the Cherokee Nation of Oklahoma. Only the lands used as homesites, and described in the land consolidation plan of the Cherokee Nation of Oklahoma approved by the Secretary on February 6, 1987, shall be subject to this subsection.


(Pub. L. 97–459, title II, § 204, Jan. 12, 1983, 96 Stat. 2517; Pub. L. 98–608, § 1(1), Oct. 30, 1984, 98 Stat. 3171; Pub. L. 102–238, § 3, Dec. 17, 1991, 105 Stat. 1908.)

Editorial Notes
Amendments1991—Subsec. (a)(1). Pub. L. 102–238, § 3(1), substituted “(1) except as provided by subsection (c), the sale price” for “(1) the sale price”.
Subsec. (c). Pub. L. 102–238, § 3(2), added subsec. (c).
1984—Subsec. (a). Pub. L. 98–608 amended subsec. (a) generally, substituting “: Provided, That—” for period at end and inserting five numbered pars., thereby correcting errors originally contained in this section as enacted by Pub. L. 97–459, the text of which had a portion of section 204 appearing in section 206 (classified to section 2205 of this title) as the result of inadvertent error in the execution of committee amendments (see House Report No. 97–908, Sept. 30, 1982) to the bill. Pub. L. 97–459 enacted subsec. (a) as ending with “tribal landholdings.”, and included portion of section 204 containing proviso and five numbered pars. within text of section 206.
Subsec. (b). Pub. L. 98–608 included subsec. (b) within this section and substituted a period for the dash after “tribal land consolidation plan”, thereby correcting errors originally contained in this section as enacted by Pub. L. 97–459, which, as the result of inadvertent error in the execution of committee amendments (see House Report No. 97–908, Sept. 30, 1982) to the bill, enacted subsec. (b) as part of section 206(b) of Pub. L. 97–459 and ended it with “tribal land consolidation plan—”.



§ 2204. Purchase of trust or restricted or controlled lands at no less than fair market value; requisite conditions(a) Purchase of land(1) In generalSubject to subsection (b), any Indian tribe may purchase, at not less than fair market value and with the consent of the owners of the interests, part or all of the interests in—(A) any tract of trust or restricted land within the boundaries of the reservation of the tribe; or

(B) land that is otherwise subject to the jurisdiction of the tribe.


(2) Required consent(A) In generalThe Indian tribe may purchase all interests in a tract described in paragraph (1) with the consent of the owners of undivided interests equal to at least 50 percent of the undivided interest in the tract.


(B) Interest owned by tribeInterests owned by an Indian tribe in a tract may be included in the computation of the percentage of ownership of the undivided interests in that tract for purposes of determining whether the consent requirement under subparagraph (A) has been met.




(b) Conditions applicable to purchaseSubsection (a) applies on the condition that—(1) any Indian owning any undivided interest, and in actual use and possession of such tract for at least three years preceding the tribal initiative, may purchase such tract by matching the tribal offer;

(2) if at any time within five years following the date of acquisition of such land by an individual pursuant to this section, such property is offered for sale or a petition is filed with the Secretary for removal of the property from trust or restricted status, the tribe shall have 180 days from the date it is notified of such offer or petition to acquire such property by paying to the owner the fair market value as determined by the Secretary; and

(3) the approval of the Secretary shall be required for a land sale initiated under this section, except that such approval shall not be required with respect to a land sale transaction initiated by an Indian tribe that has in effect a land consolidation plan that has been approved by the Secretary under section 2203 of this title.


(c) Partition of highly fractionated Indian lands(1) ApplicabilityThis subsection shall be applicable only to parcels of land (including surface and subsurface interests, except with respect to a subsurface interest that has been severed from the surface interest, in which case this subsection shall apply only to the surface interest) which the Secretary has determined, pursuant to paragraph (2)(B),11 So in original. Probably should be paragraph “(2)(C),”. to be parcels of highly fractionated Indian land.


(2) RequirementsEach partition action under this subsection shall be conducted by the Secretary in accordance with the following requirements:(A) ApplicationUpon receipt of any payment or bond required under subparagraph (B), the Secretary shall commence a process for partitioning a parcel of land by sale in accordance with the provisions of this subsection upon receipt of an application by—(i) the Indian tribe with jurisdiction over the subject land that owns an undivided interest in the parcel of land; or

(ii) any person owning an undivided interest in the parcel of land who is eligible to bid at the sale of the parcel pursuant to subclause (II), (III), or (IV) of subparagraph (I)(i);

provided that no such application shall be valid or considered if it is received by the Secretary prior to the date that is 1 year after the date on which notice is published pursuant to section 8(a)(4) of the American Indian Probate Reform Act of 2004.

(B) Costs of serving notice and publicationThe costs of serving and publishing notice under subparagraph (F) shall be borne by the applicant. Upon receiving written notice from the Secretary, the applicant must pay to the Secretary an amount determined by the Secretary to be the estimated costs of such service of notice and publication, or furnish a sufficient bond for such estimated costs within the time stated in the notice, failing which, unless an extension is granted by the Secretary, the Secretary shall not be required to commence the partition process under subparagraph (A) and may deny the application. The Secretary shall have the discretion and authority in any case to waive either the payment or the bond (or any portion of such payment or bond) otherwise required by this subparagraph, upon making a determination that such waiver will further the policies of this chapter.


(C) DeterminationUpon receipt of an application pursuant to subparagraph (A), the Secretary shall determine whether the subject parcel meets the requirements set forth in section 2201(6) of this title to be classified as a parcel of highly fractionated Indian land.


(D) Consent requirements(i) In generalA parcel of land may be partitioned under this subsection only if the applicant obtains the written consent of—(I) the Indian tribe with jurisdiction over the subject land if such Indian tribe owns an undivided interest in the parcel;

(II) any owner who, for the 3-year period immediately preceding the date on which the Secretary receives the application, has(aa) continuously maintained a bona fide residence on the parcel; or

(bb) operated a bona fide farm, ranch, or other business on the parcel; and


(III) the owners (including parents of minor owners and legal guardians of incompetent owners) of at least 50 percent of the undivided interests in the parcel, but only in cases where the Secretary determines that, based on the final appraisal prepared pursuant to subparagraph (F), any 1 owner’s total undivided interest in the parcel (not including the interest of an Indian tribe or that of the owner requesting the partition) has a value in excess of $1,500.


 Any consent required by this clause must be in writing and acknowledged before a notary public (or other official authorized to make acknowledgments), and shall be approved by the Secretary unless the Secretary has reason to believe that the consent was obtained as a result of fraud or undue influence.
(ii) Consent by the Secretary on behalf of certain individualsFor the purposes of clause (i)(III), the Secretary may consent on behalf of—(I) undetermined heirs of trust or restricted interests and owners of such interests who are minors and legal incompetents having no parents or legal guardian; and

(II) missing owners or owners of trust or restricted interests whose whereabouts are unknown, but only after a search for such owners has been completed in accordance with the provisions of this subsection.



(E) AppraisalAfter the Secretary has determined that the subject parcel is a parcel of highly fractionated Indian land pursuant to subparagraph (C), the Secretary shall cause to be made, in accordance with the provisions of this chapter for establishing fair market value, an appraisal of the fair market value of the subject parcel.


(F) Notice to owners on completion of appraisalUpon completion of the appraisal, the Secretary shall give notice of the requested partition and appraisal to all owners of undivided interests in the parcel, in accordance with principles of due process. Such notice shall include the following requirements:(i) Written noticeThe Secretary shall attempt to give each owner written notice of the partition action stating the following:(I) That a proceeding to partition the parcel of land by sale has been commenced.

(II) The legal description of the subject parcel.

(III) The owner’s ownership interest in the subject parcel as evidenced by the Secretary’s records as of the date that owners are determined in accordance with clause (ii).

(IV) The results of the appraisal.

(V) The owner’s right to receive a copy of the appraisal upon written request.

(VI) The owner’s right to comment on or object to the proposed partition and the appraisal.

(VII) That the owner must timely comment on or object in writing to the proposed partition or the appraisal, in order to receive notice of approval of the appraisal and right to appeal.

(VIII) The date by which the owner’s written comments or objections must be received, which shall not be less than 90 days after the date that the notice is mailed under this clause or last published under clause (ii)(II).

(IX) The address for requesting copies of the appraisal and for submitting written comments or objections.

(X) The name and telephone number of the official to be contacted for purposes of obtaining information regarding the proceeding, including the time and date of the auction of the land or the date for submitting sealed bids.

(XI) Any other information the Secretary deems to be appropriate.


(ii) Manner of service(I) Service by certified mailThe Secretary shall use due diligence to provide all owners of interests in the subject parcel, as evidenced by the Secretary’s records at the time of the determination under subparagraph (C), with actual notice of the partition proceedings by mailing a copy of the written notice described in clause (i) by certified mail, restricted delivery, to each such owner at the owner’s last known address. For purposes of this subsection, owners shall be determined from the Secretary’s land title records as of the date of the determination under subparagraph (C) or a date that is not more than 90 days prior to the date of mailing under this clause, whichever is later. In the event the written notice to an owner is returned undelivered, the Secretary shall attempt to obtain a current address for such owner by conducting a reasonable search (including a reasonable search of records maintained by local, State, Federal and tribal governments and agencies) and by inquiring with the Indian tribe with jurisdiction over the subject parcel, and, if different from that tribe, the Indian tribe of which the owner is a member, and, if successful in locating any such owner, send written notice by certified mail in accordance with this subclause.


(II) Notice by publicationThe Secretary shall give notice by publication of the partition proceedings to all owners that the Secretary was unable to serve pursuant to subclause (I), and to unknown heirs and assigns by—(aa) publishing the notice described in clause (i) at least 2 times in a newspaper of general circulation in the county or counties where the subject parcel of land is located or, if there is an Indian tribe with jurisdiction over the parcel of land and that tribe publishes a tribal newspaper or newsletter at least once every month, 1 time in such newspaper of general circulation and 1 time in such tribal newspaper or newsletter;

(bb) posting such notice in a conspicuous place in the tribal headquarters or administration building (or such other tribal building determined by the Secretary to be most appropriate for giving public notice) of the Indian tribe with jurisdiction over the parcel of land, if any; and

(cc) in addition to the foregoing, in the Secretary’s discretion, publishing notice in any other place or means that the Secretary determines to be appropriate.




(G) Review of comments on appraisal(i) In generalAfter reviewing and considering comments or information timely submitted by any owner of an interest in the parcel in response to the notice required under subparagraph (F), the Secretary may, consistent with the provisions of this chapter for establishing fair market value—(I) order a new appraisal; or

(II) approve the appraisal;


provided that if the Secretary orders a new appraisal under subclause (I), notice of the new appraisal shall be given as specified in clause (ii).
(ii) NoticeNotice shall be given—(I) in accordance with subparagraph (H), where the new appraisal results in a value of the land that is equal to or greater than that of the earlier appraisal; or

(II) in accordance with subparagraph (F)(ii), where the new appraisal results in a lower valuation of the land.



(H) Notice to owners of approval of appraisal and right to appealUpon making the determination under subparagraph (G), the Secretary shall provide to the Indian tribe with jurisdiction over the subject land and to all persons who submitted written comments on or objections to the proposed partition or appraisal, a written notice to be served on such tribe and persons by certified mail. Such notice shall state—(i) the results of the appraisal;

(ii) that the owner has the right to review a copy of the appraisal upon request;

(iii) that the land will be sold for not less than the appraised value, subject to the consent requirements under paragraph (2)(D);

(iv) the time of the sale or for submitting bids under subparagraph (I);

(v) that the owner has the right, under the Secretary’s regulations governing administrative appeals, to pursue an administrative appeal from—(I) the determination that the land may be partitioned by sale under the provisions of this section; and

(II) the Secretary’s order approving the appraisal;


(vi) the date by which an administrative appeal must be taken, a citation to the provisions of the Secretary’s regulations that will govern the owner’s appeal, and any other information required by such regulations to be given to parties affected by adverse decisions of the Secretary;

(vii) in cases where the Secretary determines that any person’s undivided trust or restricted interest in the parcel exceeds $1,500 pursuant to paragraph (2)(D)(iii), that the Secretary has authority to consent to the partition on behalf of undetermined heirs of trust or restricted interests in the parcel and owners of such interests whose whereabouts are unknown; and

(viii) any other information the Secretary deems to be appropriate.


(I) Sale to eligible purchaser(i) In generalSubject to clauses (ii) and (iii) and the consent requirements of paragraph (2)(D), the Secretary shall, after providing notice to owners under subparagraph (H), including the time and place of sale or for receiving sealed bids, at public auction or by sealed bid (whichever of such methods of sale the Secretary determines to be more appropriate under the circumstances) sell the parcel of land by competitive bid for not less than the final appraised fair market value to the highest bidder from among the following eligible bidders:(I) The Indian tribe, if any, with jurisdiction over the trust or restricted interests in the parcel being sold.

(II) Any person who is a member, or is eligible to be a member, of the Indian tribe described in subclause (I).

(III) Any person who is a member, or is eligible to be a member, of an Indian tribe but not of the tribe described in subclause (I), but only if such person already owns an undivided interest in the parcel at the time of sale.

(IV) Any lineal descendent of the original allottee of the parcel who is a member or is eligible to be a member of an Indian tribe or, with respect to a parcel located in the State of California that is not within an Indian tribe’s reservation or not otherwise subject to the jurisdiction of an Indian tribe, who is a member, or eligible to be a member, of an Indian tribe or owns a trust or restricted interest in the parcel.


(ii) Right to match highest bidIf the highest bidder is a person who is only eligible to bid under clause (i)(III), the Indian tribe that has jurisdiction over the parcel, if any, shall have the right to match the highest bid and acquire the parcel, but only if—(I) prior to the date of the sale, the governing body of such tribe has adopted a tribal law or resolution reserving its right to match the bids of such nonmember bidders in partition sales under this subsection and delivered a copy of such law or resolution to the Secretary; and

(II) the parcel is not acquired under clause (iii).


(iii) Right to purchaseAny person who is a member, or eligible to be a member, of the Indian tribe with jurisdiction over the trust or restricted interests in the parcel being sold and is, as of the time of sale under this subparagraph, the owner of the largest undivided interest in the parcel shall have a right to purchase the parcel by tendering to the Secretary an amount equal to the highest sufficient bid submitted at the sale, less that amount of the bid attributable to such owner’s share, but only if—(I) the owner submitted a sufficient bid at the sale;

(II) the owner’s total undivided interest in the parcel immediately prior to the sale was—(aa) greater than the undivided interest held by any other co-owners, except where there are 2 or more co-owners whose interests are of equal size but larger than the interests of all other co-owners and such owners of the largest interests have agreed in writing that 1 of them may exercise the right of purchase under this clause; and

(bb) equal to or greater than 20 percent of the entire undivided ownership of the parcel;


(III) within 3 days following the date of the auction or for receiving sealed bids, and in accordance with the regulations adopted to implement this section (if any), the owner delivers to the Secretary a written notice of intent to exercise the owner’s rights under this clause; and

(IV) such owner tenders the amount of the purchase price required under this clause—(aa) not more than 30 days after the date of the auction or time for receiving sealed bids; and

(bb) in accordance with any requirements of the regulations promulgated under paragraph (5).



(iv) Interest acquiredA purchaser of a parcel of land under this subparagraph shall acquire title to the parcel in trust or restricted status, free and clear of any and all claims of title or ownership of all persons or entities (not including the United States) owning or claiming to own an interest in such parcel prior to the time of sale.



(J) Proceeds of sale(i) Subject to clauses (ii) and (iii), the Secretary shall distribute the proceeds of sale of a parcel of land under the provisions of this section to the owners of interests in such parcel in proportion to their respective ownership interests.

(ii) Proceeds attributable to the sale of trust or restricted interests shall be maintained in accounts as trust personalty.

(iii) Proceeds attributable to the sale of interests of owners whose whereabouts are unknown, of undetermined heirs, and of other persons whose ownership interests have not been recorded shall be held by the Secretary until such owners, heirs, or other persons have been determined, at which time such proceeds shall be distributed in accordance with clauses (i) and (ii).


(K) Lack of bids or consent(i) Lack of bidsIf no bidder described in subparagraph (I) presents a bid that equals or exceeds the final appraised value, the Secretary may either—(I) purchase the parcel of land for its appraised fair market value on behalf of the Indian tribe with jurisdiction over the land, subject to the lien and procedures provided under section 2213(b) of this title; or

(II) terminate the partition process.


(ii) Lack of consentIf an applicant fails to obtain any applicable consent required under the provisions of subparagraph (D) by the date established by the Secretary prior to the proposed sale, the Secretary may either extend the time for obtaining any such consent or deny the request for partition.




(3) Enforcement(A) In generalIf a partition is approved under this subsection and an owner of an interest in the parcel of land refuses to surrender possession in accordance with the partition decision, or refuses to execute any conveyance necessary to implement the partition, then any affected owner or the United States may—(i) commence a civil action in the United States district court for the district in which the parcel of land is located; and

(ii) request that the court issue an order for ejectment or any other appropriate remedy necessary for the partition of the land by sale.


(B) Federal roleWith respect to any civil action brought under subparagraph (A)—(i) the United States—(I) shall receive notice of the civil action; and

(II) may be a party to the civil action; and


(ii) the civil action shall not be dismissed, and no relief requested shall be denied, on the ground that the civil action is against the United States or that the United States is a necessary and indispensable party.



(4) Grants and loansThe Secretary may provide grants and low interest loans to successful bidders at sales authorized by this subsection, provided that—(A) the total amount of such assistance in any such sale shall not exceed 20 percent of the appraised value of the parcel of land sold; and

(B) the grant or loan funds provided shall only be applied toward the purchase price of the parcel of land sold.


(5) RegulationsThe Secretary is authorized to adopt such regulations as may be necessary to implement the provisions of this subsection. Such regulations may include provisions for giving notice of sales to prospective purchasers eligible to submit bids at sales conducted under paragraph (2)(I).



(Pub. L. 97–459, title II, § 205, Jan. 12, 1983, 96 Stat. 2517; Pub. L. 98–608, § 1(2), Oct. 30, 1984, 98 Stat. 3171; Pub. L. 106–462, title I, § 103(2), Nov. 7, 2000, 114 Stat. 1993; Pub. L. 108–374, §§ 4, 6(a)(1), Oct. 27, 2004, 118 Stat. 1787, 1797; Pub. L. 109–157, §§ 2, 8(a)(1), Dec. 30, 2005, 119 Stat. 2949, 2952; Pub. L. 110–453, title II, § 207(b), Dec. 2, 2008, 122 Stat. 5030.)

Editorial Notes

References in TextSection 8(a)(4) of the American Indian Probate Reform Act of 2004, referred to in subsec. (c)(2)(A), is section 8(a)(4) of Pub. L. 108–374, which is set out as a note under section 2201 of this title.
This chapter, referred to in subsec. (c)(2)(B), (E), (G)(i), was in the original “this Act”, which was translated as reading “this title”, meaning title II of Pub. L. 97–459, to reflect the probable intent of Congress.

Amendments2008—Subsec. (c)(2)(D)(i). Pub. L. 110–453 substituted “by the Secretary” for “by Secretary” in concluding provisions.
2005—Subsec. (a). Pub. L. 109–157, § 2(1), added subsec. (a) and struck out heading and text of former subsec. (a). Text read as follows: “Subject to subsection (b) of this section, any Indian tribe may purchase at no less than the fair market value part or all of the interests in any tract of trust or restricted land within that tribe’s reservation or otherwise subject to that tribe’s jurisdiction with the consent of the owners of such interests. The tribe may purchase all of the interests in such tract with the consent of the owners of undivided interests equal to at least 50 percent of the undivided interest in such tract. Interests owned by an Indian tribe in a tract may be included in the computation of the percentage of ownership of the undivided interests in that tract for purposes of determining whether the consent requirement under the preceding sentence has been met.”
Subsec. (c). Pub. L. 109–157, § 2(2), redesignated subsec. (d) as (c). Prior to amendment, no subsec. (c) had been enacted.
Subsec. (c)(2)(G)(ii)(I). Pub. L. 109–157, § 2(3)(A)(i), substituted “a value of the land that is equal to or greater than that of the earlier appraisal” for “a higher valuation of the land”.
Subsec. (c)(2)(I)(iii)(III). Pub. L. 109–157, § 2(3)(A)(ii)(I), inserted “(if any)” after “this section”.
Subsec. (c)(2)(I)(iii)(IV)(aa). Pub. L. 109–157, § 2(3)(A)(ii)(II)(aa), substituted “more” for “less”.
Subsec. (c)(2)(I)(iii)(IV)(bb). Pub. L. 109–157, § 2(3)(A)(ii)(II)(bb), substituted “under paragraph (5)” for “to implement this section”.
Subsec. (c)(5). Pub. L. 109–157, § 2(3)(B), in second sentence, substituted “may” for “shall”.
Subsec. (d). Pub. L. 109–157, § 8(a)(1), amended directory language of Pub. L. 108–374, § 4. See 2004 Amendment note below.
Pub. L. 109–157, § 2(2), redesignated subsec. (d) as (c).
2004—Subsec. (a). Pub. L. 108–374, § 6(a)(1), in second sentence, substituted “undivided interests equal to at least 50 percent of the undivided interest” for “over 50 per centum of the undivided interests”.
Subsec. (d). Pub. L. 108–374, § 4, as amended by Pub. L. 109–157, § 8(a)(1), added subsec. (d).
2001—Pub. L. 106–462, § 103(2)(A)(iii), which directed substitution of subsec. (b) designation and heading and “Subsection (a) applies on the condition that—” for “: Provided, That—”, was executed by making the substitution for “Provided, That—” to reflect the probable intent of Congress and the amendment by Pub. L. 106–462, § 103(2)(A)(ii). See below.
Pub. L. 106–462, § 103(2)(A)(i), (ii), substituted subsec. (a) designation and heading and “Subject to subsection (b), any Indian” for “Any Indian” and “. Interests owned by an Indian tribe in a tract may be included in the computation of the percentage of ownership of the undivided interests in that tract for purposes of determining whether the consent requirement under the preceding sentence has been met.” for the colon before “Provided, That—”.
Subsec. (b)(2). Pub. L. 106–462, § 103(2)(B)(ii), inserted “and” at end.
Pub. L. 106–462, § 103(2)(B)(i), which directed substitution of “if” for “If,”, was executed by making the substitution for “if,” to reflect the probable intent of Congress.
Subsec. (b)(3). Pub. L. 106–462, § 103(2)(C), added par. (3) and struck out former par. (3) which read as follows: “all purchases and sales initiated under this section shall be subject to approval by the Secretary.”
1984—Pub. L. 98–608 amended section generally, substituting “the owners of such interests. The tribe may purchase all of the interests in such tract with the consent of the owners of over 50 per centum of the undivided interests in such tract” for “of over 50 per centum of the owners or with the consent of the owners of over 50 per centum of undivided interests in such tract” before proviso.
Par. (1). Pub. L. 98–608 redesignated par. (2) as (1) and inserted “for at least three years preceding the tribal initiative,” before “may purchase such tract”. Former par. (1), which provided that no such tract shall be acquired by any Indian or tribe over the objections of three or less owners owning 50 per centum or more of the total interest in such tract, was struck out.
Par. (2). Pub. L. 98–608 added par. (2). Former par. (2) redesignated (1).
Pars. (3), (4). Pub. L. 98–608 redesignated par. (4) as (3), and in par. (3), as so redesignated, substituted “subject to approval” for “approved” and struck out former par. (3), which provided that “this section shall not apply to any tract of land owned by less than fifteen persons; and”.

Statutory Notes and Related Subsidiaries
Effective Date of 2005 AmendmentAmendment by Pub. L. 109–157 effective as if included in Pub. L. 108–374, see section 9 of Pub. L. 109–157, set out as a note under section 5107 of this title.

SeverabilityInvalidity of any provision of Pub. L. 108–374 not to affect validity of remaining provisions, except that each of subcls. (II), (III), or (IV) of subsection (c)(2)(I)(i) of this section deemed to be inseverable from the other two, such that invalidity of any one subcl. renders the other two without effect, see section 9 of Pub. L. 108–374, as amended, set out as a note under section 2201 of this title.



§ 2205. Tribal probate codes; acquisitions of fractional interests by tribes(a) Tribal probate codes(1) In generalNotwithstanding any other provision of law, any Indian tribe may adopt a tribal probate code to govern descent and distribution of trust or restricted lands that are—(A) located within that Indian tribe’s reservation; or

(B) otherwise subject to the jurisdiction of that Indian tribe.


(2) Possible inclusionsA tribal probate code referred to in paragraph (1) may include—(A) rules of intestate succession; and

(B) other tribal probate code provisions that are consistent with Federal law and that promote the policies set forth in section 102 of the Indian Land Consolidation Act Amendments of 2000.


(3) Tribal probate codesExcept as provided in any applicable Federal law, the Secretary shall not approve a tribal probate code, or an amendment to such a code, that prohibits the devise of an interest in trust or restricted land to—(A) an Indian lineal descendant of the original allottee; or

(B) an Indian who is not a member of the Indian tribe with jurisdiction over such an interest;

unless the code provides for—
(i) the renouncing of interests to eligible devisees in accordance with the code;

(ii) the opportunity for a devisee who is the spouse or lineal descendant of a testator to reserve a life estate without regard to waste; and

(iii) payment of fair market value in the manner prescribed under subsection (c)(2).



(b) Secretarial approval(1) In generalAny tribal probate code enacted under subsection (a), and any amendment to such a tribal probate code, shall be subject to the approval of the Secretary.


(2) Review and approval(A) In generalEach Indian tribe that adopts a tribal probate code under subsection (a) shall submit that code to the Secretary for review. Not later than 180 days after a tribal probate code is submitted to the Secretary under this paragraph, the Secretary shall review and approve or disapprove that tribal probate code.


(B) Consequence of failures to approve or disapprove a tribal probate codeIf the Secretary fails to approve or disapprove a tribal probate code submitted for review under subparagraph (A) by the date specified in that subparagraph, the tribal probate code shall be deemed to have been approved by the Secretary, but only to the extent that the tribal probate code is consistent with Federal law and promotes the policies set forth in section 102 of the Indian Land Consolidation Act Amendments of 2000.


(C) Consistency of tribal probate code with chapterThe Secretary may not approve a tribal probate code, or any amendment to such a code, under this paragraph unless the Secretary determines that the tribal probate code promotes the policies set forth in section 102 of the Indian Land Consolidation Act Amendments of 2000.


(D) ExplanationIf the Secretary disapproves a tribal probate code, or an amendment to such a code, under this paragraph, the Secretary shall include in the notice of disapproval to the Indian tribe a written explanation of the reasons for the disapproval.


(E) Amendments(i) In generalEach Indian tribe that amends a tribal probate code under this paragraph shall submit the amendment to the Secretary for review and approval. Not later than 60 days after receiving an amendment under this subparagraph, the Secretary shall review and approve or disapprove the amendment.


(ii) Consequence of failure to approve or disapprove an amendmentIf the Secretary fails to approve or disapprove an amendment submitted under clause (i), the amendment shall be deemed to have been approved by the Secretary, but only to the extent that the amendment is consistent with Federal law and promotes the policies set forth in section 102 of the Indian Land Consolidation Act 11 So in original. Probably should be followed by “Amendments”. of 2000.




(3) Effective datesA tribal probate code approved under paragraph (2) shall become effective on the later of—(A) the date that is 1 year after the date on which the Secretary makes the certification required under section 8(a)(4) of the American Indian Probate Reform Act of 2004 (25 U.S.C. 2201 note; Public Law 108–374); or

(B) 180 days after the date of approval.


(4) Limitations(A) Tribal probate codesEach tribal probate code enacted under subsection (a) shall apply only to the estate of a decedent who dies on or after the effective date of the tribal probate code.


(B) Amendments to tribal probate codesWith respect to an amendment to a tribal probate code referred to in subparagraph (A), that amendment shall apply only to the estate of a decedent who dies on or after the effective date of the amendment.



(5) RepealsThe repeal of a tribal probate code shall—(A) not become effective earlier than the date that is 180 days after the Secretary receives notice of the repeal; and

(B) apply only to the estate of a decedent who dies on or after the effective date of the repeal.



(c) Authority available to Indian tribes(1) Authority(A) In generalIf the owner of an interest in trust or restricted land devises an interest in such land to a non-Indian under section 2206(b)(2)(A)(ii) of this title, the Indian tribe that exercises jurisdiction over the parcel of land involved may acquire such interest by paying to the Secretary the fair market value of such interest, as determined by the Secretary on the date of the decedent’s death.


(B) TransferThe Secretary shall transfer payments received under subparagraph (A) to any person or persons who would have received an interest in land if the interest had not been acquired by the Indian tribe in accordance with this paragraph.



(2) Limitation(A) Inapplicability to certain interests(i) In generalParagraph (1) shall not apply to an interest in trust or restricted land if—(I) while the decedent’s estate is pending before the Secretary, the non-Indian devisee renounces the interest in favor of an Indian person; or

(II)(aa) the interest is part of a family farm that is devised to a member of the family of the decedent; and

(bb) the devisee agrees in writing that the Indian tribe with jurisdiction over the land will have the opportunity to acquire the interest for fair market value if the interest is offered for sale to a person or entity that is not a member of the family of the owner of the land.



(ii) Recording of interestOn request by the Indian tribe described in clause (i)(II)(bb), a restriction relating to the acquisition by the Indian tribe of an interest in a family farm involved shall be recorded as part of the deed relating to the interest involved.


(iii) Mortgage and foreclosureNothing in clause (i)(II) limits—(I) the ability of an owner of land to which that clause applies to mortgage the land; or

(II) the right of the entity holding such a mortgage to foreclose or otherwise enforce such a mortgage agreement in accordance with applicable law.


(iv) Definition of “member of the family”In this paragraph, the term “member of the family”, with respect to a decedent or landowner, means—(I) a lineal descendant of a decedent or landowner;

(II) a lineal descendant of the grandparent of a decedent or landowner;

(III) the spouse of a descendant or landowner described in subclause (I) or (II); and

(IV) the spouse of a decedent or landowner.



(B) Reservation of life estateA non-Indian devisee described in paragraph (1), may retain a life estate in the interest involved, including a life estate to the revenue produced from the interest. The amount of any payment required under paragraph (1) shall be reduced to reflect the value of any life estate reserved by a non-Indian devisee under this subparagraph.



(3) PaymentsWith respect to payments by an Indian tribe under paragraph (1), the Secretary shall—(A) upon the request of the tribe, allow a reasonable period of time, not to exceed 2 years, for the tribe to make payments of amounts due pursuant to paragraph (1); or

(B) recognize alternative agreed upon exchanges of consideration or extended payment terms between the non-Indian devisee described in paragraph (1) and the tribe in satisfaction of the payment under paragraph (1).



(d) Use of proposed findings by tribal justice systems(1) Tribal justice system definedIn this subsection, the term “tribal justice system” has the meaning given that term in section 3602 of this title.


(2) RegulationsThe Secretary by regulation may provide for the use of findings of fact and conclusions of law, as rendered by a tribal justice system, as proposed findings of fact and conclusions of law in the adjudication of probate proceedings by the Department of the Interior.



(Pub. L. 97–459, title II, § 206, as added Pub. L. 106–462, title I, § 103(3), Nov. 7, 2000, 114 Stat. 1993; amended Pub. L. 108–374, § 6(a)(3), Oct. 27, 2004, 118 Stat. 1799; Pub. L. 109–157, § 3, Dec. 30, 2005, 119 Stat. 2950.)

Editorial Notes

References in TextSection 102 of the Indian Land Consolidation Act Amendments of 2000, referred to in subsecs. (a)(2)(B), (b)(2)(B), (C), (E)(ii), is section 102 of Pub. L. 106–462, which is set out as a note under section 2201 of this title.
This chapter, referred to in subsec. (b)(2)(C), was in the original “this Act”, which was translated as reading “this title”, meaning title II of Pub. L. 97–459, to reflect the probable intent of Congress.

Prior ProvisionsA prior section 2205, Pub. L. 97–459, title II, § 206, Jan. 12, 1983, 96 Stat. 2518; Pub. L. 98–608, § 1(3), Oct. 30, 1984, 98 Stat. 3172, related to descent and distribution of trust or restricted or controlled lands, tribal ordinance barring nonmembers of tribe or non-Indians from inheritance by devise or descent, and limitation on life estate, prior to repeal by Pub. L. 106–462, title I, § 103(3), Nov. 7, 2000, 114 Stat. 1993.

Amendments2005—Subsec. (b)(3)(A). Pub. L. 109–157, § 3(1), added subpar. (A) and struck out former subpar. (A) which read as follows: “the date specified in section 2206(g)(5) of this title; or”.
Subsec. (c)(1)(A). Pub. L. 109–157, § 3(2)(A), substituted “section 2206(b)(2)(A)(ii)” for “section 2206(a)(6)(A)”.
Subsec. (c)(2)(A)(i)(II)(bb). Pub. L. 109–157, § 3(2)(B), inserted “in writing” after “agrees”.
2004—Subsec. (a)(3). Pub. L. 108–374, § 6(a)(3)(A), added par. (3) and struck out heading and text of former par. (3). Text read as follows: “The Secretary shall not approve a tribal probate code if such code prevents an Indian person from inheriting an interest in an allotment that was originally allotted to his or her lineal ancestor.”
Subsec. (c)(1). Pub. L. 108–374, § 6(a)(3)(B)(i)(I), (III), substituted “Authority” for “In general” in heading, designated existing provisions as subpar. (A), inserted heading, and struck out at end “The Secretary shall transfer such payment to the devisee.”, and added subpar. (B).
Subsec. (c)(1)(A). Pub. L. 108–374, § 6(a)(3)(B)(i)(II), which directed the substitution of “section 207(b)(2)(A)(ii) of this title” for “section 207(a)(6)(A) of this title” in the original, could not be executed, because “of this title” did not appear in the original.
Subsec. (c)(2)(A). Pub. L. 108–374, § 6(a)(3)(B)(ii)(I), substituted “Inapplicability to certain interests” for “In general” in heading, designated existing provisions as cl. (i) and inserted heading, inserted subcl. (I) designation and added subcl. (II), and added cls. (ii) to (iv).
Subsec. (c)(2)(B). Pub. L. 108–374, § 6(a)(3)(B)(ii)(II), which directed the substitution of “paragraph (1)” for “subparagraph (A) or a non-Indian devisee described in section 2206(a)(6)(B) of this title” was executed by making the substitution for language which did not contain the words “of this title” in the original, to reflect the probable intent of Congress.

Statutory Notes and Related Subsidiaries
Effective Date of 2005 AmendmentAmendment by Pub. L. 109–157 effective as if included in Pub. L. 108–374, see section 9 of Pub. L. 109–157, set out as a note under section 5107 of this title.



§ 2206. Descent and distribution(a) Nontestamentary disposition(1) Rules of descentSubject to any applicable Federal law relating to the devise or descent of trust or restricted property, any trust or restricted interest in land or interest in trust personalty that is not disposed of by a valid will—(A) shall descend according to an applicable tribal probate code approved in accordance with section 2205 of this title; or

(B) in the case of a trust or restricted interest in land or interest in trust personalty to which a tribal probate code does not apply, shall descend in accordance with—(i) paragraphs (2) through (5); and

(ii) other applicable Federal law.



(2) 11 So in original. Another par. (2) follows par. (5). Rules governing descent of estate(A) Surviving spouseIf there is a surviving spouse of the decedent, such spouse shall receive trust and restricted land and trust personalty in the estate as follows:(i) If the decedent is survived by 1 or more eligible heirs described in subparagraph (B)(i), (ii), (iii), or (iv), the surviving spouse shall receive ⅓ of the trust personalty of the decedent and a life estate without regard to waste in the interests in trust or restricted lands of the decedent.

(ii) If there are no eligible heirs described in subparagraph (B)(i), (ii), (iii), or (iv), the surviving spouse shall receive all of the trust personalty of the decedent and a life estate without regard to waste in the trust or restricted lands of the decedent.

(iii) The remainder shall pass as set forth in subparagraph (B).

(iv) Trust personalty passing to a surviving spouse under the provisions of this subparagraph shall be maintained by the Secretary in an account as trust personalty, but only if such spouse is Indian.


(B) Individual and tribal heirsWhere there is no surviving spouse of the decedent, or there is a remainder interest pursuant to subparagraph (A), the trust or restricted estate or such remainder shall, subject to subparagraphs (A) and (D), pass as follows:(i) To those of the decedent’s children who are eligible heirs (or if 1 or more of such children do not survive the decedent, the children of any such deceased child who are eligible heirs, by right of representation, but only if such children of the deceased child survive the decedent) in equal shares.

(ii) If the property does not pass under clause (i), to those of the decedent’s surviving great-grandchildren who are eligible heirs, in equal shares.

(iii) If the property does not pass under clause (i) or (ii), to the decedent’s surviving parent who is an eligible heir, and if both parents survive the decedent and are both eligible heirs, to both parents in equal shares.

(iv) If the property does not pass under clause (i), (ii), or (iii), to those of the decedent’s surviving siblings who are eligible heirs, in equal shares.

(v) If the property does not pass under clause (i), (ii), (iii), or (iv), to the Indian tribe with jurisdiction over the interests in trust or restricted lands;

except that notwithstanding clause (v), an Indian co-owner (including the Indian tribe referred to in clause (v)) of a parcel of trust or restricted land may acquire an interest that would otherwise descend under that clause by paying into the estate of the decedent, before the close of the probate of the estate, the fair market value of the interest in the land; if more than 1 Indian co-owner offers to pay for such interest, the highest bidder shall acquire the interest.

(C) No Indian tribe(i) In generalIf there is no Indian tribe with jurisdiction over the interests in trust or restricted lands that would otherwise descend under subparagraph (B)(v), then such interests shall be divided equally among co-owners of trust or restricted interests in the parcel; if there are no such co-owners, then to the United States, provided that any such interests in land passing to the United States under this subparagraph shall be sold by the Secretary and the proceeds from such sale deposited into the land acquisition fund established under section 2215 of this title and used for the purposes described in subsection (b) of that section.


(ii) Contiguous parcelIf the interests passing to the United States under this subparagraph are in a parcel of land that is contiguous to another parcel of trust or restricted land, the Secretary shall give the owner or owners of the trust or restricted interest in the contiguous parcel the first opportunity to purchase the interest at not less than fair market value determined in accordance with this chapter. If more than 1 such owner in the contiguous parcel request to purchase the parcel, the Secretary shall sell the parcel by public auction or sealed bid (as determined by the Secretary) at not less than fair market value to the owner of a trust or restricted interest in the contiguous parcel submitting the highest bid.



(D) Intestate descent of small fractional interests in land(i) General ruleNotwithstanding subparagraphs (A) and (B), and subject to any applicable Federal law, any trust or restricted interest in land in the decedent’s estate that is not disposed of by a valid will and represents less than 5 percent of the entire undivided ownership of the parcel of land of which such interest is a part, as evidenced by the decedent’s estate inventory at the time of the heirship determination, shall descend in accordance with clauses (ii) through (v).


(ii) Surviving spouseIf there is a surviving spouse, and such spouse was residing on a parcel of land described in clause (i) at the time of the decedent’s death, the spouse shall receive a life estate without regard to waste in the decedent’s trust or restricted interest in only such parcel, and the remainder interest in that parcel shall pass in accordance with clause (iii).


(iii) Single heir ruleWhere there is no life estate created under clause (ii) or there is a remainder interest under that clause, the trust or restricted interest or remainder interest that is subject to this subparagraph shall descend, in trust or restricted status, to—(I) the decedent’s surviving child, but only if such child is an eligible heir; and if 2 or more surviving children are eligible heirs, then to the oldest of such children;

(II) if the interest does not pass under subclause (I), the decedent’s surviving grandchild, but only if such grandchild is an eligible heir; and if 2 or more surviving grandchildren are eligible heirs, then to the oldest of such grandchildren;

(III) if the interest does not pass under subclause (I) or (II), the decedent’s surviving great grandchild, but only if such great grandchild is an eligible heir; and if 2 or more surviving great grandchildren are eligible heirs, then to the oldest of such great grandchildren;

(IV) if the interest does not pass under subclause (I), (II), or (III), the Indian tribe with jurisdiction over the interest; or

(V) if the interest does not pass under subclause (I), (II), or (III), and there is no such Indian tribe to inherit the property under subclause (IV), the interest shall be divided equally among co-owners of trust or restricted interests in the parcel; and if there are no such co-owners, then to the United States, to be sold, and the proceeds from sale used, in the same manner provided in subparagraph (C).


The determination of which person is the oldest eligible heir for inheritance purposes under this clause shall be made by the Secretary in the decedent’s probate proceeding and shall be consistent with the provisions of this chapter.
(iv) ExceptionsNotwithstanding clause (iii)—(I)(aa) the heir of an interest under this subparagraph, unless the heir is a minor or incompetent person, may agree in writing entered into the record of the decedent’s probate proceeding to renounce such interest, in trust or restricted status, in favor of—(AA) any other eligible heir or Indian person related to the heir by blood, but in any case never in favor of more than 1 such heir or person;

(BB) not more than 1 co-owner of another trust or restricted interest in such parcel of land; or

(CC) the Indian tribe with jurisdiction over the interest, if any; and


(bb) the Secretary shall give effect to such agreement in the distribution of the interest in the probate proceeding; and


(II) the governing body of the Indian tribe with jurisdiction over an interest in trust or restricted land that is subject to the provisions of this subparagraph may adopt a rule of intestate descent applicable to such interest that differs from the order of descent set forth in clause (iii). The Secretary shall apply such rule to the interest in distributing the decedent’s estate, but only if—(aa) a copy of the tribal rule is delivered to the official designated by the Secretary to receive copies of tribal rules for the purposes of this clause;

(bb) the tribal rule provides for the intestate inheritance of such interest by no more than 1 heir, so that the interest does not further fractionate;

(cc) the tribal rule does not apply to any interest disposed of by a valid will;

(dd) the decedent died on or after the date described in subsection (b) of section 8 of the American Indian Probate 22 So in original. Probably should be followed by “Reform”. Act of 2004, or on or after the date on which a copy of the tribal rule was delivered to the Secretary pursuant to item (aa), whichever is later; and

(ee) the Secretary does not make a determination within 90 days after a copy of the tribal rule is delivered pursuant to item (aa) that the rule would be unreasonably difficult to administer or does not conform with the requirements in item (bb) or (cc).



(v) Effect of subparagraphNothing in this subparagraph limits the right of any person to devise any trust or restricted interest pursuant to a valid will in accordance with subsection (b).




(3) Right of representationIf, under this subsection, all or any part of the estate of a decedent is to pass to children of a deceased child by right of representation, that part is to be divided into as many equal shares as there are living children of the decedent and pre-deceased children who left issue who survive the decedent. Each living child of the decedent, if any, shall receive 1 share, and the share of each pre-deceased child shall be divided equally among the pre-deceased child’s children.


(4) Special rule relating to survivalIn the case of intestate succession under this subsection, if an individual fails to survive the decedent by at least 120 hours, as established by clear and convincing evidence—(A) the individual shall be deemed to have predeceased the decedent for the purpose of intestate succession; and

(B) the heirs of the decedent shall be determined in accordance with this section.


(5) Status of inherited interestsExcept as provided in paragraphs (2)(A) and (D) regarding the life estate of a surviving spouse, a trust or restricted interest in land or trust personalty that descends under the provisions of this subsection shall vest in the heir in the same trust or restricted status as such interest was held immediately prior to the decedent’s death.


(2) 33 So in original. Another par. (2) follows par. (1). Intestate descent of permanent improvements(A) Definition of covered permanent improvementIn this paragraph, the term “covered permanent improvement” means a permanent improvement (including an interest in such an improvement) that is—(i) included in the estate of a decedent; and

(ii) attached to a parcel of trust or restricted land that is also, in whole or in part, included in the estate of that decedent.


(B) Rule of descentExcept as otherwise provided in a tribal probate code approved under section 2205 of this title or a consolidation agreement approved under subsection (j)(9), a covered permanent improvement in the estate of a decedent shall—(i) descend to each eligible heir to whom the trust or restricted interest in land in the estate descends pursuant to this subsection; or

(ii) pass to the recipient of the trust or restricted interest in land in the estate pursuant to a renunciation under subsection (j)(8).


(C) Application and effectThe provisions of this paragraph apply to a covered permanent improvement—(i) even though that covered permanent improvement is not held in trust; and

(ii) without altering or otherwise affecting the non-trust status of such a covered permanent improvement.’ 44 So in original. The quotation mark probably should not appear.




(b) Testamentary disposition(1) General devise of an interest in trust or restricted land(A) In generalSubject to any applicable Federal law relating to the devise or descent of trust or restricted land, or a tribal probate code approved by the Secretary in accordance with section 2205 of this title, the owner of a trust or restricted interest in land may devise such interest to—(i) any lineal descendant of the testator;

(ii) any person who owns a preexisting undivided trust or restricted interest in the same parcel of land;

(iii) the Indian tribe with jurisdiction over the interest in land; or

(iv) any Indian;

in trust or restricted status.

(B) Rules of interpretationAny devise of a trust or restricted interest in land pursuant to subparagraph (A) to an Indian or the Indian tribe with jurisdiction over the interest shall be deemed to be a devise of the interest in trust or restricted status. Any devise of a trust or restricted interest in land to a person who is only eligible to be a devisee under clause (i) or (ii) of subparagraph (A) shall be presumed to be a devise of the interest in trust or restricted status unless language in such devise clearly evidences an intent on the part of the testator that the interest is to pass as a life estate or fee interest in accordance with paragraph (2)(A).



(2) Devise of trust or restricted land as a life estate or in fee(A) In generalExcept as provided under any applicable Federal law, any trust or restricted interest in land that is not devised in accordance with paragraph (1)(A) may be devised only—(i) as a life estate to any person, with the remainder being devised only in accordance with subparagraph (B) or paragraph (1); or

(ii) except as provided in subparagraph (B), as a fee interest without Federal restrictions against alienation to any person who is not eligible to be a devisee under clause (iv) of paragraph (1)(A).


(B) Indian reorganization act lands(i) In generalSubject to clauses (ii) and (iii), any interest”; 55 So in original. in trust or restricted land that is subject to section 5107 of this title, may be devised only in accordance with—(I) that section;

(II) subparagraph (A)(i); or

(III) paragraph (1)(A).


(ii) Exception(I) In generalNotwithstanding clause (i), in any case in which a resolution, law, or other duly adopted enactment of the Indian tribe with jurisdiction over the land of which an interest described in clause (i) is a part requests the Secretary to apply subparagraph (A)(ii) to devises of trust or restricted land under the jurisdiction of the Indian tribe, the interest may be devised in fee in accordance with subparagraph (A)(ii).


(II) EffectSubclause (I) shall apply with respect to a devise of a trust or restricted interest in land by any decedent who dies on or after the date on which the applicable Indian tribe adopts the resolution, law, or other enactment described in subclause (I), regardless of the date on which the devise is made.


(III) Notice of requestAn Indian tribe shall provide to the Secretary a copy of any resolution, law, or other enactment of the Indian tribe that requests the Secretary to apply subparagraph (A)(ii) to devises of trust or restricted land under the jurisdiction of the Indian tribe.



(iii) EffectExcept as provided in clause (ii), nothing; and 66 So in original. The semicolon and word “and” probably should not appear. in this section or in section 5107 of this title, shall be construed to authorize the devise of any interest in trust or restricted land that is subject to section 5107 of this title to any person as a fee interest under subparagraph (A)(ii).




(3) General devise of an interest in trust personalty(A) Trust personality 77 So in original. Probably should be “personalty”. definedThe term “trust personalty” as used in this section includes all funds and securities of any kind which are held in trust in an individual Indian money account or otherwise supervised by the Secretary.


(B) In generalSubject to any applicable Federal law relating to the devise or descent of such trust personalty, or a tribal probate code approved by the Secretary in accordance with section 2205 of this title, the owner of an interest in trust personalty may devise such an interest to any person or entity.


(C) Maintenance as trust personaltyIn the case of a devise of an interest in trust personalty to a person or Indian tribe eligible to be a devisee under paragraph (1)(A), the Secretary shall maintain and continue to manage such interests as trust personalty.


(D) Direct disbursement and distributionIn the case of a devise of an interest in trust personalty to a person or Indian tribe not eligible to be a devisee under paragraph (1)(A), the Secretary shall directly disburse and distribute such personalty to the devisee.



(4) Invalid devises and wills(A) LandAny trust or restricted interest in land that is not devised in accordance with paragraph (1) or (2) or that is not disposed of by a valid will shall descend in accordance with the applicable law of intestate succession as provided for in subsection (a).


(B) PersonaltyAny trust personalty that is not disposed of by a valid will shall descend in accordance with the applicable law of intestate succession as provided for in subsection (a).




(c) Joint tenancy; right of survivorship(1) Presumption of joint tenancyIf a testator devises trust or restricted interests in the same parcel of land to more than 1 person, in the absence of clear and express language in the devise stating that the interest is to pass to the devisees as tenants in common, the devise shall be presumed to create a joint tenancy with the right of survivorship in the interests involved.


(2) ExceptionParagraph (1) shall not apply to any devise of an interest in trust or restricted land where the will in which such devise is made was executed prior to the date that is 1 year after the date on which the Secretary publishes the certification required by section 8(a)(4) of the American Indian Probate Reform Act of 2004.



(d) Descent of off-reservation lands(1) Indian reservation definedFor purposes of this subsection, the term “Indian reservation” includes lands located within—(A)(i) Oklahoma; and

(ii) the boundaries of an Indian tribe’s former reservation (as defined and determined by the Secretary);


(B) the boundaries of any Indian tribe’s current or former reservation; or

(C) any area where the Secretary is required to provide special assistance or consideration of a tribe’s acquisition of land or interests in land.


(2) DescentExcept in the State of California, upon the death of an individual holding an interest in trust or restricted lands that are located outside the boundaries of an Indian reservation and that are not subject to the jurisdiction of any Indian tribe, that interest shall descend either—(A) by testate or intestate succession in trust to an Indian; or

(B) in fee status to any other devises or heirs.



(e) Approval of agreementsThe official authorized to adjudicate the probate of trust or restricted lands shall have the authority to approve agreements between a decedent’s heirs and devisees to consolidate interests in trust or restricted lands. The agreements referred to in the preceding sentence may include trust or restricted lands that are not a part of the decedent’s estate that is the subject of the probate. The Secretary may promulgate regulations for the implementation of this subsection.


(f) Estate planning assistance(1) In general(A) The activities conducted under this subsection shall be conducted in accordance with any applicable—(i) tribal probate code; or

(ii) tribal land consolidation plan.


(B) The Secretary shall provide estate planning assistance in accordance with this subsection, to the extent amounts are appropriated for such purpose.


(2) RequirementsThe estate planning assistance provided under paragraph (1) shall be designed to—(A) inform, advise, and assist Indian landowners with respect to estate planning in order to facilitate the transfer of trust or restricted lands to a devisee or devisees selected by the landowners;

(B) dramatically increase the use of wills and other methods of devise among Indian landowners;

(C) substantially reduce the quantity and complexity of Indian estates that pass intestate through the probate process, while protecting the rights and interests of Indian landowners; and

(D) assist Indian landowners in accessing information pursuant to section 2216(e) of this title.


(3) Probate code development and legal assistance grantsIn carrying out this section, the Secretary may award grants, including noncompetitive grants, to—(A) Indian tribes, for purposes of tribal probate code development and estate planning services to tribal members;

(B) organizations that provide legal assistance services for Indian tribes, Indian organizations, and individual owners of interests in trust or restricted lands that are qualified as nonprofit organizations under section 501(c)(3) of title 26 and provide such services pursuant to Federal poverty guidelines, for purposes of providing civil legal assistance to such Indian tribes, individual owners, and Indian organizations for the development of tribal probate codes, for estate planning services or for other purposes consistent with the services they provide to Indians and Indian tribes; and

(C) in specific areas and reservations where qualified nonprofit organizations referred to in subparagraph (B) do not provide such legal assistance to Indian tribes, Indian organizations, or individual owners of trust or restricted land, to other providers of such legal assistance;

that submit an application to the Secretary, in such form and manner as the Secretary may prescribe.

(4) Authorization for appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out the provisions of paragraph (3).



(g) Applicable Federal law(1) In generalAny references in subsections (a) and (b) to applicable Federal law include—(A) Public Law 91–627 (84 Stat. 1874);

(B) Public Law 92–377 (86 Stat. 530);

(C) Public Law 92–443 (86 Stat. 744);

(D) Public Law 96–274 (94 Stat. 537); and

(E) Public Law 98–513 (98 Stat. 2411).


(2) No effect on lawsNothing in this chapter amends or otherwise affects the application of any law specified in paragraph (1), or any other Federal law that pertains specifically to—(A) trust or restricted land located on 1 or more specific Indian reservations that are expressly identified in such law; or

(B) the allotted land (or any interest relating to such land) of 1 or more specific Indian tribes expressly identified in such law, including any of the Federal laws governing the probate or determination of heirs associated with, or otherwise relating to, the land, interest in land, or other interests or assets that are owned by individuals in—(i) Five Civilized Tribes restricted fee status; or

(ii) Osage Tribe restricted fee status.



(3) Limitation on effect of paragraphExcept to the extent that this chapter would amend or otherwise affect the application of a Federal law specified or described in paragraph (1) or (2), nothing in paragraph (2) limits the application of this chapter to trust or restricted land, interests in such land, or any other trust or restricted interests or assets.



(h) Rules of interpretationIn the absence of a contrary intent, and except as otherwise provided under this chapter, applicable Federal law, or a tribal probate code approved by the Secretary pursuant to section 2205 of this title, wills shall be construed as to trust and restricted land and trust personalty in accordance with the following rules:(1) Construction that will passes all property(A) In generalA will shall be construed to apply to all trust and restricted land and trust personalty which the testator owned at his death, including any such land or personalty acquired after the execution of his will.


(B) Permanent improvementsExcept as otherwise expressly provided in the will, a devise of a trust or restricted interest in a parcel of land shall be presumed to include the interest of the testator in any permanent improvements attached to the parcel of land.


(C) Application and effectThe provisions of this paragraph apply to a covered permanent improvement—(i) even though that covered permanent improvement is not held in trust; and

(ii) without altering or otherwise affecting the non-trust status of such a covered permanent improvement.



(2) Class gifts(A) No differentiation between relationship by blood and relationship by affinityTerms of relationship that do not differentiate relationships by blood from those by affinity, such as “uncles”, “aunts”, “nieces”, or “nephews”, are construed to exclude relatives by affinity. Terms of relationship that do not differentiate relationships by the half blood from those by the whole blood, such as “brothers”, “sisters”, “nieces”, or “nephews”, are construed to include both types of relationships.


(B) Meaning of “heirs” and “next of kin”, etc.; time of ascertaining classA devise of trust or restricted interest in land or an interest in trust personalty to the testator’s or another designated person’s “heirs”, “next of kin”, “relatives”, or “family” shall mean those persons, including the spouse, who would be entitled to take under the provisions of this chapter for nontestamentary disposition. The class is to be ascertained as of the date of the testator’s death.


(C) Time for ascertaining classIn construing a devise to a class other than a class described in subparagraph (B), the class shall be ascertained as of the time the devise is to take effect in enjoyment. The surviving issue of any member of the class who is then dead shall take by right of representation the share which their deceased ancestor would have taken.



(3) Meaning of “die without issue” and similar phrasesIn any devise under this chapter,88 See References in Text note below. the words “die without issue”, “die without leaving issue”, “have no issue”, or words of a similar import shall be construed to mean that an individual had no lineal descendants in his lifetime or at his death, and not that there will be no lineal descendants at some future time.


(4) Persons born out of wedlockIn construing provisions of this chapter 8 relating to lapsed and void devises, and in construing a devise to a person or persons described by relationship to the testator or to another, a person born out of wedlock shall be considered the child of the natural mother and also of the natural father.


(5) Lapsed devisesSubject to the provisions of subsection (b), where the testator devises or bequeaths a trust or restricted interest in land or trust personalty to the testator’s grandparents or to the lineal descendent of a grandparent, and the devisee or legatee dies before the testator leaving lineal descendents, such descendents shall take the interest so devised or bequeathed per stirpes.


(6) Void devisesExcept as provided in paragraph (5), and if the disposition shall not be otherwise expressly provided for by a tribal probate code approved under section 2205 of this title, if a devise other than a residuary devise of a trust or restricted interest in land or trust personalty fails for any reason, such interest shall become part of the residue and pass, subject to the provisions of subsection (b), to the other residuary devisees, if any, in proportion to their respective shares or interests in the residue.


(7) Family cemetery plotIf a family cemetery plot owned by the testator in trust or restricted status at his decease is not mentioned in the decedent’s will, the ownership of the plot shall descend to his heirs as if he had died intestate.



(i) Heirship by killing(1) Heir by killing definedAs used in this subsection, “heir by killing” means any person who knowingly participates, either as a principal or as an accessory before the fact, in the willful and unlawful killing of the decedent.


(2) No acquisition of property by killingSubject to any applicable Federal law relating to the devise or descent of trust or restricted land, no heir by killing shall in any way acquire any trust or restricted interests in land or interests in trust personalty as the result of the death of the decedent, but such property shall pass in accordance with this subsection.


(3) Descent, distribution, and right of survivorshipThe heir by killing shall be deemed to have predeceased the decedent as to decedent’s trust or restricted interests in land or trust personalty which would have passed from the decedent or his estate to such heir—(A) under intestate succession under this section;

(B) under a tribal probate code, unless otherwise provided for;

(C) as the surviving spouse;

(D) by devise;

(E) as a reversion or a vested remainder;

(F) as a survivorship interest; and

(G) as a contingent remainder or executory or other future interest.


(4) Joint tenants, joint owners, and joint obligees(A) Any trust or restricted land or trust personalty held by only the heir by killing and the decedent as joint tenants, joint owners, or joint obligees shall pass upon the death of the decedent to his or her estate, as if the heir by killing had predeceased the decedent.

(B) As to trust or restricted land or trust personalty held jointly by 3 or more persons, including both the heir by killing and the decedent, any income which would have accrued to the heir by killing as a result of the death of the decedent shall pass to the estate of the decedent as if the heir by killing had predeceased the decedent and any surviving joint tenants.

(C) Notwithstanding any other provision of this subsection, the decedent’s trust or restricted interest in land or trust personalty that is held in a joint tenancy with the right of survivorship shall be severed from the joint tenancy as though the property held in the joint tenancy were to be severed and distributed equally among the joint tenants and the decedent’s interest shall pass to his estate; the remainder of the interests shall remain in joint tenancy with right of survivorship among the surviving joint tenants.


(5) Life estate for the life of anotherIf the estate is held by a third person whose possession expires upon the death of the decedent, it shall remain in such person’s hands for the period of time following the decedent’s death equal to the life expectancy of the decedent but for the killing.


(6) Preadjudication rule(A) In generalIf a person has been charged, whether by indictment, information, or otherwise by the United States, a tribe, or any State, with voluntary manslaughter or homicide in connection with a decedent’s death, then any and all trust or restricted land or trust personalty that would otherwise pass to that person from the decedent’s estate shall not pass or be distributed by the Secretary until the charges have been resolved in accordance with the provisions of this paragraph.


(B) Dismissal or withdrawalUpon dismissal or withdrawal of the charge, or upon a verdict of not guilty, such land and personalty shall pass as if no charge had been filed or made.


(C) ConvictionUpon conviction of such person, and the exhaustion of all appeals, if any, the trust and restricted land and trust personalty in the estate shall pass in accordance with this subsection.



(7) Broad construction; policy of subsectionThis subsection shall not be considered penal in nature, but shall be construed broadly in order to effect the policy that no person shall be allowed to profit by his own wrong, wherever committed.



(j) General rules governing probate(1) ScopeExcept as provided under applicable Federal law or a tribal probate code approved under section 2205 of this title, the provisions of this subsection shall govern the probate of estates containing trust and restricted interests in land or trust personalty.


(2) Pretermitted spouses and children(A) Spouses(i) In generalExcept as provided in clause (ii), if the surviving spouse of a testator married the testator after the testator executed the will of the testator, the surviving spouse shall receive the intestate share in the decedent’s trust or restricted land and trust personalty that the spouse would have received if the testator had died intestate.


(ii) ExceptionClause (i) shall not apply to a trust or restricted interest in land where—(I) the will of a testator is executed before the date that is 1 year after the date on which the Secretary publishes a notice of certification under section 8(a)(4) of the American Indian Probate Reform Act of 2004 (25 U.S.C. 2201 note; Public Law 108–374);

(II)(aa) the spouse of a testator is a non-Indian; and

(bb) the testator devised the interests in trust or restricted land of the testator to 1 or more Indians;


(III) it appears, based on an examination of the will or other evidence, that the will was made in contemplation of the marriage of the testator to the surviving spouse;

(IV) the will expresses the intention that the will is to be effective notwithstanding any subsequent marriage; or

(V)(aa) the testator provided for the spouse by a transfer of funds or property outside the will; and

(bb) an intent that the transfer be in lieu of a testamentary provision is demonstrated by statements of the testator or through a reasonable inference based on the amount of the transfer or other evidence.



(iii) Spouses married at the time of the willShould the surviving spouse of the testator be omitted from the will of the testator, the surviving spouse shall be treated, for purposes of trust or restricted land or trust personalty in the testator’s estate, in accordance with subsection (a)(2)(A), as though there was no will but only if—(I) the testator and surviving spouse were continuously married without legal separation for the 5-year period preceding the decedent’s death;

(II) the testator and surviving spouse have a surviving child who is the child of the testator;

(III) the surviving spouse has made substantial payments toward the purchase of, or improvements to, the trust or restricted land in such estate; or

(IV) the surviving spouse is under a binding obligation to continue making loan payments for the trust or restricted land for a substantial period of time;


 except that, if there is evidence that the testator adequately provided for the surviving spouse and any minor children by a transfer of funds or property outside of the will, this clause shall not apply.

(B) Children(i) In generalIf a testator executed the will of the testator before the birth or adoption of 1 or more children of the testator, and the omission of the children from the will is a product of inadvertence rather than an intentional omission, the children shall share in the trust or restricted interests in land and trust personalty as if the decedent had died intestate.


(ii) Adopted heirsAny person recognized as an heir by virtue of adoption under the Act of July 8, 1940 (25 U.S.C. 372a), shall be treated as the child of a decedent under this subsection.


(iii) Adopted-out children(I) In generalFor purposes of this chapter, an adopted person shall not be considered the child or issue of his natural parents, except in distributing the estate of a natural kin, other than the natural parent, who has maintained a family relationship with the adopted person. If a natural parent shall have married the adopting parent, the adopted person for purposes of inheritance by, from and through him shall also be considered the issue of such natural parent.


(II) Eligible heir pursuant to other Federal law or tribal lawNotwithstanding the provisions of subparagraph (B)(iii)(I), other Federal laws and laws of the Indian tribe with jurisdiction over the trust or restricted interest in land may otherwise define the inheritance rights of adopted-out children.





(3) Divorce(A) Surviving spouse(i) In generalAn individual who is divorced from a decedent, or whose marriage to the decedent has been annulled, shall not be considered to be a surviving spouse unless, by virtue of a subsequent marriage, the individual is married to the decedent at the time of death of the decedent.


(ii) SeparationA decree of separation that does not dissolve a marriage, and terminate the status of husband and wife, shall not be considered a divorce for the purpose of this subsection.


(iii) No effect on adjudicationsNothing in clause (i) shall prevent the Secretary from giving effect to a property right settlement relating to a trust or restricted interest in land or an interest in trust personalty if 1 of the parties to the settlement dies before the issuance of a final decree dissolving the marriage of the parties to the property settlement.



(B) Effect of subsequent divorce on a will or devise(i) In generalIf, after executing a will, a testator is divorced or the marriage of the testator is annulled, as of the effective date of the divorce or annulment, any disposition of trust or restricted interests in land or of trust personalty made by the will to the former spouse of the testator shall be considered to be revoked unless the will expressly provides otherwise.


(ii) PropertyProperty that is prevented from passing to a former spouse of a decedent under clause (i) shall pass as if the former spouse failed to survive the decedent.


(iii) Provisions of willsAny provision of a will that is considered to be revoked solely by operation of this subparagraph shall be revived by the remarriage of a testator to the former spouse of the testator.




(4) After-born heirsA child in gestation at the time of decedent’s death will be treated as having survived the decedent if the child lives at least 120 hours after its birth.


(5) Advancements of trust personalty during lifetime; effect on distribution of estate(A) The trust personalty of a decedent who dies intestate as to all or a portion of his or her estate, given during the decedent’s lifetime to a person eligible to be an heir of the decedent under subsection (b)(2)(B), shall be treated as an advancement against the heir’s inheritance, but only if the decedent declared in a contemporaneous writing, or the heir acknowledged in writing, that the gift is an advancement or is to be taken into account in computing the division and distribution of the decedent’s intestate estate.

(B) For the purposes of this section, trust personalty advanced during the decedent’s lifetime is valued as of the time the heir came into possession or enjoyment of the property or as of the time of the decedent’s death, whichever occurs first.

(C) If the recipient of the trust personalty predeceases the decedent, the property shall not be treated as an advancement or taken into account in computing the division and distribution of the decedent’s intestate estate unless the decedent’s contemporaneous writing provides otherwise.


(6) Heirs related to decedent through 2 lines; single shareA person who is related to the decedent through 2 lines of relationship is entitled to only a single share of the trust or restricted land or trust personalty in the decedent’s estate based on the relationship that would entitle such person to the larger share.


(7) Notice(A) In generalTo the maximum extent practicable, the Secretary shall notify each owner of trust and restricted land of the provisions of this chapter.


(B) Combined noticesThe notice under subparagraph (A) may, at the discretion of the Secretary, be provided with the notice required under subsection (a) of section 8 of the American Indian Probate Reform Act of 2004.



(8) Renunciation or disclaimer of interests(A) In generalAny person 18 years of age or older may renounce or disclaim an inheritance of a trust or restricted interest in land or in trust personalty through intestate succession or devise, either in full or subject to the reservation of a life estate (where the interest is an interest in land), in accordance with subparagraph (B), by filing a signed and acknowledged declaration with the probate decisionmaker prior to entry of a final probate order. No interest so renounced or disclaimed shall be considered to have vested in the renouncing or disclaiming heir or devisee, and the renunciation or disclaimer shall not be considered to be a transfer or gift of the renounced or disclaimed interest.


(B) Eligible recipients of renounced or disclaimed interests; notice to recipients(i) Interests in landA trust or restricted interest in land may be renounced or disclaimed only in favor of—(I) an eligible heir;

(II) any person who would have been eligible to be a devisee of the interest in question pursuant to subsection (b)(1)(A) (but only in cases where the renouncing person is a devisee of the interest under a valid will); or

(III) the Indian tribe with jurisdiction over the interest in question;


 and the interest so renounced shall pass to its recipient in trust or restricted status.
(ii) Trust personaltyAn interest in trust personalty may be renounced or disclaimed in favor of any person who would be eligible to be a devisee of such an interest under subsection (b)(3) and shall pass to the recipient in accordance with the provisions of that subsection.


(iii) Unauthorized renunciations and disclaimersUnless renounced or disclaimed in favor of a person or Indian tribe eligible to receive the interest in accordance with the provisions of this subparagraph, a renounced or disclaimed interest shall pass as if the renunciation or disclaimer had not been made.



(C) Acceptance of interestA renunciation or disclaimer of an interest filed in accordance with this paragraph shall be considered accepted when implemented in a final order by a decisionmaker, and shall thereafter be irrevocable. No renunciation or disclaimer of an interest shall be included in such order unless the recipient of the interest has been given notice of the renunciation or disclaimer and has not refused to accept the interest. All disclaimers and renunciations filed and implemented in probate orders made effective prior to October 27, 2004, are hereby ratified.


(D) Rule of constructionNothing in this paragraph shall be construed to allow the renunciation of an interest that is subject to subsection (a)(2)(D) in favor of more than 1 person.



(9) Consolidation agreements(A) In generalDuring the pendency of probate, the decisionmaker is authorized to approve written consolidation agreements effecting exchanges or gifts voluntarily entered into between the decedent’s eligible heirs or devisees, to consolidate interests in any tract of land included in the decedent’s trust inventory. Such agreements may provide for the conveyance of interests already owned by such heirs or devisees in such tracts, without having to comply with the Secretary’s rules and requirements otherwise applicable to conveyances by deed of trust or restricted interests in land.


(B) EffectiveAn agreement approved under subparagraph (A) shall be considered final when implemented in an order by a decisionmaker. The final probate order shall direct any changes necessary to the Secretary’s land records, to reflect and implement the terms of the approved agreement.


(C) Effect on purchase option at probateAny interest in trust or restricted land that is subject to a consolidation agreement under this paragraph or subsection (e) shall not be available for purchase under subsection (o) unless the decisionmaker determines that the agreement should not be approved.




(k) Notification to landownersAfter receiving a written request by any owner of a trust or restricted interest in land, the Secretary shall provide to such landowner the following information with respect to each tract of trust or restricted land in which the landowner has an interest:(1) The location of the tract of land involved.

(2) The identity of each other co-owner of interests in the parcel of land.

(3) The percentage of ownership of each owner of an interest in the tract.


(l) Pilot project for the management of trust assets of Indian families and relatives(1) Development pilot projectThe Secretary shall consult with tribes, individual landowner organizations, Indian advocacy organizations, and other interested parties to—(A) develop a pilot project for the creation of legal entities such as private or family trusts, partnerships corporations, or other organizations to improve, facilitate, and assist in the efficient management of interests in trust or restricted lands or funds owned by Indian family members and relatives; and

(B) develop proposed rules, regulations, and guidelines to implement the pilot project, including—(i) the criteria for establishing such legal entities;

(ii) reporting and other requirements that the Secretary determines to be appropriate for administering such entities; and

(iii) provisions for suspending or revoking the authority of an entity to engage in activities relating to the management of trust or restricted assets under the pilot project in order to protect the interests of the beneficial owners of such assets.



(2) Primary purposes; limitation; approval of transactions; payments by Secretary(A) PurposesThe primary purpose of any entity organized under the pilot project shall be to improve, facilitate, and assist in the management of interests in trust or restricted land, held by 1 or more persons, in furtherance of the purposes of this chapter.


(B) LimitationThe organization or activities of any entity under the pilot project shall not be construed to impair, impede, replace, abrogate, or modify in any respect the trust duties or responsibilities of the Secretary, nor shall anything in this subsection or in any rules, regulations, or guidelines developed under this subsection enable any private or family trustee of trust or restricted interests in land to exercise any powers over such interests greater than that held by the Secretary with respect to such interests.


(C) Secretarial approval of transactionsAny transaction involving the lease, use, mortgage or other disposition of trust or restricted land or other trust assets administered by or through an entity under the pilot project shall be subject to approval by the Secretary in accordance with applicable Federal law.


(D) PaymentsThe Secretary shall have the authority to make payments of income and revenues derived from trust or restricted land or other trust assets administered by or through an entity participating in the pilot project directly to the entity, in accordance with requirements of the regulations adopted pursuant to this subsection.



(3) Limitations on pilot project(A) Number of organizationsThe number of entities established under the pilot project authorized by this subsection shall not exceed 30.


(B) Regulations requiredNo entity shall commence activities under the pilot project authorized by this subsection until the Secretary has adopted final rules and regulations under paragraph (1)(B).



(4) Report to CongressPrior to the expiration of the pilot project provided for under this subsection, the Secretary shall submit a report to Congress stating—(A) a description of the Secretary’s consultation with Indian tribes, individual landowner associations, Indian advocacy organizations, and other parties consulted with regarding the development of rules and regulations for the creation and management of interests in trust and restricted lands under the pilot project;

(B) the feasibility of accurately monitoring the performance of legal entities such as those involved in the pilot project, and the effectiveness of such entities as mechanisms to manage and protect trust assets;

(C) the impact that the use of entities such as those in the pilot project may have with respect to the accomplishment of the goals of this chapter; and

(D) any recommendations that the Secretary may have regarding whether to adopt a permanent program as a management and consolidation measure for interests in trust or restricted lands.



(m) Notice to heirsPrior to holding a hearing to determine the heirs to trust or restricted property, or making a decision determining such heirs, the Secretary shall seek to provide actual written notice of the proceedings to all heirs. Such efforts shall include—(1) a search of publicly available records and Federal records, including telephone and address directories and including electronic search services or directories;

(2) an inquiry with family members and co-heirs of the property;

(3) an inquiry with the tribal government of which the owner is a member, and the tribal government with jurisdiction over the property, if any; and

(4) if the property is of a value greater than $2,000, engaging the services of an independent firm to conduct a missing persons search.


(n) Missing heirs(1) For purposes of this subsection and subsection (m), an heir may be presumed missing if—(A) such heir’s whereabouts remain unknown 60 days after completion of notice efforts under subsection (m); and

(B) in the proceeding to determine a decedent’s heirs, the Secretary finds that the heir has had no contact with other heirs of the decedent, if any, or with the Department relating to trust or restricted land or other trust assets at any time during the 6-year period preceding the hearing to determine heirs.


(2) Before the date for declaring an heir missing, any person may request an extension of time to locate such heir. The Secretary shall grant a reasonable extension of time for good cause.

(3) An heir shall be declared missing only after a review of the efforts made in the heirship proceeding and a finding has been made that this subsection has been complied with.

(4) An heir determined to be missing pursuant to this subsection shall be deemed to have predeceased the decedent for purposes of descent and devise of trust or restricted land and trust personalty within that decedent’s estate.


(o) Purchase option at probate(1) In generalThe trust or restricted interests in a parcel of land in the decedent’s estate may be purchased at probate in accordance with the provisions of this subsection.


(2) Sale of interest at fair market valueSubject to paragraph (3), the Secretary is authorized to sell trust or restricted interests in land subject to this subsection, including the interest that a surviving spouse would otherwise receive under subparagraph (A) or (D) of subsection (a)(2), at no less than fair market value, as determined in accordance with the provisions of this chapter, to any of the following eligible purchasers:(A) Any other eligible heir taking an interest in the same parcel of land by intestate succession or the decedent’s other devisees of interests in the same parcel who are eligible to receive a devise under subsection (b)(1)(A).

(B) All persons who own undivided trust or restricted interests in the same parcel of land involved in the probate proceeding.

(C) The Indian tribe with jurisdiction over the interest, or the Secretary on behalf of such Indian tribe.


(3) Request to purchase; consent requirements; multiple requests to purchase(A) In generalNo sale of an interest in probate shall occur under this subsection unless—(i) an eligible purchaser described in paragraph (2) submits a written request to purchase prior to the distribution of the interest to heirs or devisees of the decedent and in accordance with any regulations of the Secretary; and

(ii) except as provided in paragraph (5), the heirs or devisees of such interest, and the decedent’s surviving spouse, if any, receiving a life estate under subparagraph (A) or (D) of subsection (a)(2) consent to the sale.


(B) Multiple requests to purchaseExcept for interests purchased pursuant to paragraph (5), if the Secretary receives a request with respect to an interest from more than 1 eligible purchaser under paragraph (2), the Secretary shall sell the interest to the eligible purchaser that is selected by the applicable heir, devisee, or surviving spouse.



(4) Appraisal and noticePrior to the sale of an interest pursuant to this subsection, the Secretary shall—(A) appraise the interest at its fair market value in accordance with this chapter; and

(B) provide eligible heirs, other devisees, and the Indian tribe with jurisdiction over the interest with written notice, sent by first class mail, that the interest is available for purchase in accordance with this subsection.


(5) Small undivided interests in Indian lands(A) In generalSubject to subparagraph (B), the consent of a person who is an heir or surviving spouse otherwise required under paragraph (3)(A)(ii) shall not be required for the sale of an interest at probate under this subsection if—(i) the interest is passing by intestate succession;

(ii) prior to the sale the Secretary determines in the probate proceeding that, at the time of death of the applicable decedent, the interest of the decedent in the land represented less than 5 percent of the entire undivided ownership of the parcel of land as evidenced by the Secretary’s records as of the time the determination is made; and

(iii)(I) the Secretary is purchasing the interest under the program authorized under section 2212(a)(1) of this title; or

(II) after receiving a notice under paragraph (4)(B), the Indian tribe with jurisdiction over the interest is proposing to purchase the interest from an heir or surviving spouse who is not residing on the property in accordance with clause (i), and who is not a member, and is not eligible to become a member, of that Indian tribe.



(B) ExceptionNotwithstanding subparagraph (A), the consent of such heir or surviving spouse shall be required for the sale at probate of the interest of the heir or surviving spouse if, at the time of the decedent’s death, the heir or surviving spouse was residing on the parcel of land of which the interest to be sold was a part.



(6) Distribution of proceeds(A) In generalProceeds from the sale of interests under this subsection shall be distributed to the heirs, devisees, or spouse whose interest was sold in accordance with the values of their respective interests.


(B) Holding in trustProceeds described in subparagraph (A) shall be deposited and held in an account as trust personalty if the interest sold would otherwise pass to—(i) the heir, by intestate succession under subsection (a); or

(ii) the devisee in trust or restricted status under subsection (b)(1).




(Pub. L. 97–459, title II, § 207, as added Pub. L. 106–462, title I, § 103(4), Nov. 7, 2000, 114 Stat. 1995; amended Pub. L. 108–374, §§ 3, 6(a)(2), (4), (e), Oct. 27, 2004, 118 Stat. 1774, 1797, 1800, 1805; Pub. L. 109–157, § 4, Dec. 30, 2005, 119 Stat. 2950; Pub. L. 109–221, title V, § 501(a), May 12, 2006, 120 Stat. 343; Pub. L. 110–453, title II, § 207(c), Dec. 2, 2008, 122 Stat. 5030.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a)(2)(C)(ii), (D)(iii), (g)(2), (3), introductory provisions of (h) and (h)(2)(B), (j)(2)(B)(iii)(I), (7)(A), (l)(2)(A), (o)(2), (4)(A), was in the original “this Act”, which was translated as reading “this title”, meaning title II of Pub. L. 97–459, to reflect the probable intent of Congress. This chapter, referred to in the original in subsec. (h)(3), (4), probably should have been “this title”, meaning title II of Pub. L. 97–459 which enacted this chapter.
Section 8 of the American Indian Probate Reform Act of 2004, referred to in subsecs. (a)(2)(D)(iv)(II)(dd), (c)(2), and (j)(2)(A)(ii)(I), (7)(B), is section 8 of Pub. L. 108–374, which is set out as a note under section 2201 of this title.
Public Law 91–627, referred to in subsec. (g)(1)(A), is Pub. L. 91–627, Dec. 31, 1970, 84 Stat. 1874, which amended former section 607 of this title and enacted provisions formerly set out as a note under section 607 of this title.
Public Law 92–377, referred to in subsec. (g)(1)(B), is Pub. L. 92–377, Aug. 10, 1972, 86 Stat. 530, which is not classified to the Code.
Public Law 92–443, referred to in subsec. (g)(1)(C), is Pub. L. 92–443, Sept. 29, 1972, 86 Stat. 744, which is not classified to the Code.
Public Law 96–274, referred to in subsec. (g)(1)(D), is Pub. L. 96–274, June 17, 1980, 94 Stat. 537, which is not classified to the Code.
Public Law 98–513, referred to in subsec. (g)(1)(E), is Pub. L. 98–513, Oct. 19, 1984, 98 Stat. 2411, which is not classified to the Code.
Act of July 8, 1940, referred to in subsec. (j)(2)(B)(ii), is act July 8, 1940, ch. 555, 54 Stat. 746, which enacted section 372a of this title and provisions set out as a note under section 372a of this title.

Prior ProvisionsA prior section 2206, Pub. L. 97–459, title II, § 207, Jan. 12, 1983, 96 Stat. 2519; Pub. L. 98–608, § 1(4), Oct. 30, 1984, 98 Stat. 3172; Pub. L. 101–644, title III, § 301(a), Nov. 29, 1990, 104 Stat. 4666, related to escheat to tribe of trust or restricted or controlled lands, fractional interests, and Indian tribal codes, prior to repeal by Pub. L. 106–462, title I, § 103(4), Nov. 7, 2000, 114 Stat. 1995.

Amendments2008—Subsec. (a)(2). Pub. L. 110–453, § 207(c)(1)(B), added par. (2) relating to intestate descent of permanent improvements.
Subsec. (a)(2)(D)(i). Pub. L. 110–453, § 207(c)(1)(A)(i), substituted “clauses (ii) through (v)” for “clauses (ii) through (iv)”.
Subsec. (a)(2)(D)(iv)(II). Pub. L. 110–453, § 207(c)(1)(A)(ii), which directed substitution of “descent” for “decedent”, was executed by making the substitution only in introductory provisions after “order of”, to reflect the probable intent of Congress.
Subsec. (a)(2)(D)(v). Pub. L. 110–453, § 207(c)(1)(A)(iii), added cl. (v) and struck out former cl. (v). Prior to amendment, text read as follows: “This subparagraph shall not be construed to limit a person’s right to devise any trust or restricted interest by way of a valid will in accordance with subsection (b) of this section.”
Subsec. (b)(2)(B). Pub. L. 110–453, § 207(c)(2), designated introductory provisions and cls. (i) to (iii) as cl. (i), inserted heading, and substituted “Subject to clauses (ii) and (iii), any interest’;” for “Any interest”, redesignated former cls. (i) to (iii) as subcls. (I) to (III), respectively, of cl. (i) and realigned margins, substituted period for semicolon at end of subcl. (III), added cl. (ii), and designated concluding provisions as cl. (iii), inserted heading, and substituted “Except as provided in clause (ii), nothing; and” for “provided that nothing”.
Subsec. (h)(1). Pub. L. 110–453, § 207(c)(3), designated existing provisions as subpar. (A), inserted heading, and added subpars. (B) and (C).
Subsecs. (i)(4)(C), (j)(2)(A)(ii). Pub. L. 110–453, § 207(c)(4), (5), substituted “interest in land” for “interest land”.
Subsec. (k). Pub. L. 110–453, § 207(c)(6), inserted “a” after “receiving” in introductory provisions.
Subsec. (o)(3). Pub. L. 110–453, § 207(c)(7)(A), substituted “Request to purchase; consent requirements; multiple requests to purchase” for “Request to purchase; auction; consent requirements” in heading, designated introductory provisions and subpars. (A) and (B) as subpar. (A) and inserted heading, redesignated former subpars. (A) and (B) as cls. (i) and (ii), respectively, of subpar. (A) and realigned margins, added subpar. (B), and struck out former concluding provisions which read as follows: “If the Secretary receives more than 1 request to purchase the same interest, the Secretary shall sell the interest by public auction or sealed bid (as determined by the Secretary) at not less than the appraised fair market value to the eligible purchaser submitting the highest bid.”
Subsec. (o)(4). Pub. L. 110–453, § 207(c)(7)(B), inserted “and” at end of subpar. (A), substituted period for “; and” at end of subpar. (B), and struck out subpar. (C) which read as follows: “if the Secretary receives more than 1 request to purchase the interest by a person described in subparagraph (B), provide notice of the manner (auction or sealed bid), time and place of the sale, a description, and the appraised fair market value, of the interest to be sold—
“(i) to the heirs or other devisees and the Indian tribe with jurisdiction over the interest, by first class mail; and
“(ii) to all other eligible purchasers, by posting written notice in at least 5 conspicuous places in the vicinity of the place of hearing.”
Subsec. (o)(5)(A). Pub. L. 110–453, § 207(c)(7)(C)(i)(I), in introductory provisions, inserted “or surviving spouse” after “heir”, substituted “paragraph (3)(A)(ii)” for “paragraph (3)(B)”, and struck out “auction and” after “required for the”.
Subsec. (o)(5)(A)(ii). Pub. L. 110–453, § 207(c)(7)(C)(i)(III)(aa), (bb), substituted “sale” for “auction” and “, at the time of death of the applicable decedent, the interest of the decedent in the land represented” for “the interest passing to such heir represents”.
Subsec. (o)(5)(A)(iii). Pub. L. 110–453, § 207(c)(7)(C)(i)(II), (III)(cc), (IV), added cl. (iii).
Subsec. (o)(5)(B). Pub. L. 110–453, § 207(c)(7)(C)(ii), inserted “or surviving spouse” after “heir” in two places and substituted “interest of the heir or surviving spouse” for “heir’s interest”.
2006—Subsec. (g)(2). Pub. L. 109–221, § 501(a)(1), substituted “specified in paragraph (1)” for “described in paragraph (1)” in introductory provisions and “identified in such law” for “identified in Federal law” in subpar. (B).
Subsec. (g)(3). Pub. L. 109–221, § 501(a)(2), added par. (3) and struck out former par. (3). Text read as follows: “Except to the extent that this chapter otherwise affects the application of a Federal law described in paragraph (2), nothing in this subsection limits the application of this chapter to trust or restricted land, interests in such land, or any other trust or restricted interests or assets.”
2005—Subsec. (a)(2)(D)(iv)(I)(aa). Pub. L. 109–157, § 4(b)(1), substituted “this subparagraph” for “clause (iii)”.
Subsec. (a)(2)(D)(iv)(I)(aa)(BB). Pub. L. 109–157, § 4(b)(2), substituted “not more than 1 co-owner” for “any co-owner”.
Subsec. (c). Pub. L. 109–157, § 4(c), reenacted heading without change.
Subsec. (f)(3). Pub. L. 109–157, § 4(d), inserted “, including noncompetitive grants,” after “award grants” in introductory provisions.
Subsec. (g). Pub. L. 109–157, § 4(a)(1), redesignated subsec. (h) as (g).
Subsec. (g)(2). Pub. L. 109–157, § 4(a)(2)(A)(i), inserted “specifically” after “pertains” in introductory provisions.
Subsec. (g)(2)(B). Pub. L. 109–157, § 4(a)(2)(A)(ii), added subpar. (B) and struck out former subpar. (B) which read as follows: “the allotted lands of 1 or more specific Indian tribes that are expressly identified in such law.”
Subsec. (g)(3). Pub. L. 109–157, § 4(a)(2)(B), added par. (3).
Subsec. (h). Pub. L. 109–157, § 4(a)(1), redesignated subsec. (i) as (h). Former subsec. (h) redesignated (g).
Subsec. (h)(6). Pub. L. 109–157, § 4(a)(3)(A), made technical amendment to reference in original act which appears in text as reference to section 2205 of this title.
Subsec. (h)(7). Pub. L. 109–157, § 4(a)(3)(B), inserted “in trust or restricted status” after “testator”.
Subsec. (i). Pub. L. 109–157, § 4(a)(1), redesignated subsec. (j) as (i). Former subsec. (i) redesignated (h).
Subsec. (j). Pub. L. 109–157, § 4(a)(1), redesignated subsec. (k) as (j). Former subsec. (j) redesignated (i).
Subsec. (j)(2)(A)(ii)(I). Pub. L. 109–157, § 4(a)(4)(A)(i), substituted “the date that is 1 year after the date on which the Secretary publishes a notice of certification under section 8(a)(4) of the American Indian Probate Reform Act of 2004 (25 U.S.C. 2201 note; Public Law 108–374)” for “October 27, 2004”.
Subsec. (j)(2)(A)(iii). Pub. L. 109–157, § 4(a)(4)(A)(ii), struck out “the provisions of” before “subsection (a)(2)(A)” and made technical amendment to reference in original act which appears in text as reference to subsection (a)(2)(A) in introductory provisions.
Subsec. (j)(8)(D). Pub. L. 109–157, § 4(a)(4)(B), struck out “the provisions of” before “subsection (a)(2)(D)” and made technical amendment to reference in original act which appears in text as reference to subsection (a)(2)(D).
Subsec. (j)(9)(C). Pub. L. 109–157, § 4(a)(4)(C), made technical amendment to reference in original act which appears in text as reference to subsection (e) and substituted “subsection (o)” for “subsection (p)”.
Subsecs. (k) to (n). Pub. L. 109–157, § 4(a)(1), redesignated subsecs. (l) to (o) as (k) to (n), respectively. Former subsec. (k) redesignated (j).
Subsec. (o). Pub. L. 109–157, § 4(a)(1), redesignated subsec. (p) as (o). Former subsec. (o) redesignated (n).
Subsec. (o)(2). Pub. L. 109–157, § 4(a)(5)(A)(i), substituted “subparagraph (A) or (D) of subsection (a)(2)” for “subsection (a)(2)(A) or (D)” in introductory provisions.
Subsec. (o)(2)(A). Pub. L. 109–157, § 4(a)(5)(A)(ii), made technical amendment to reference in original act which appears in text as reference to subsection (b)(1)(A).
Subsec. (o)(3)(B). Pub. L. 109–157, § 4(a)(5)(B), substituted “subparagraph (A) or (D) of subsection (a)(2)” for “subsection (a)(2)(A) or (D)”.
Subsec. (o)(6). Pub. L. 109–157, § 4(a)(5)(C), designated first sentence as subpar. (A), inserted subpar. heading, added subpar. (B), and struck out former second sentence which read as follows: “The proceeds attributable to an heir or devisee shall be held in an account as trust personalty if the interest sold would have otherwise passed to the heir or devisee in trust or restricted status.”
2004—Subsec. (a). Pub. L. 108–374, § 3(a), added subsec. (a) and struck out heading and text of former subsec. (a) which related to testamentary disposition.
Subsec. (b). Pub. L. 108–374, § 3(b), added subsec. (b) and struck out heading and text of former subsec. (b) which related to intestate succession.
Subsec. (c). Pub. L. 108–374, § 3(c), added text of subsec. (c) and struck out text of former subsec. (c) which related to ownership interests in the same parcel of trust or restricted lands devised or passed to more than one person.
Subsec. (f)(1). Pub. L. 108–374, § 6(e)(1), added par. (1) and struck out heading and text of former par. (1). Text read as follows: “The Secretary shall provide estate planning assistance in accordance with this subsection, to the extent amounts are appropriated for such purpose.”
Subsec. (f)(2)(B) to (D). Pub. L. 108–374, § 6(e)(2), added subpars. (B) and (C) and redesignated former subpar. (B) as (D).
Subsec. (f)(3), (4). Pub. L. 108–374, § 6(e)(3), added pars. (3) and (4) and struck out heading and text of former par. (3). Text read as follows: “In carrying out this section, the Secretary may enter into contracts with entities that have expertise in Indian estate planning and tribal probate codes.”
Subsec. (g). Pub. L. 108–374, § 6(a)(4), struck out heading and text of subsec. (g) which related to notification to Indian tribes and owners of trust or restricted lands of amendments made by the Indian Land Consolidation Act Amendments of 2000.
Subsecs. (h) to (k). Pub. L. 108–374, § 3(d), added subsecs. (h) to (k).
Subsecs. (l) to (o). Pub. L. 108–374, § 6(e)(4), which directed amendment of section by adding subsecs. (l) to (o) at end, was executed by adding those subsecs. after subsec. (k), to reflect the probable intent of Congress.
Subsec. (p). Pub. L. 108–374, § 6(a)(2), added subsec. (p).

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentPub. L. 110–453, title II, § 207(f), Dec. 2, 2008, 122 Stat. 5033, provided that:
“(1) Testamentary disposition.—The amendments made by subsection (c)(2) of this section to section 207(b) of the Indian Land Consolidation Act (25 U.S.C. 2206(b)) shall not apply to any will executed before the date that is 1 year after the date of enactment of this Act [Dec. 2, 2008].

“(2) Small undivided interests in indian lands.—The amendments made by subsection (c)(7)(C) of this section to subsection (o)(5) of section 207 of the Indian Land Consolidation Act (25 U.S.C. 2206) shall not apply to or affect any sale of an interest under subsection (o)(5) of that section that was completed before the date of enactment of this Act.”




Effective Date of 2005 AmendmentAmendment by Pub. L. 109–157 effective as if included in Pub. L. 108–374, see section 9 of Pub. L. 109–157, set out as a note under section 5107 of this title.

Effective Date of 2004 AmendmentAmendment by Pub. L. 108–374 applicable on and after the date that is 1 year after June 20, 2005, except that subsecs. (e) and (f) of this section (as amended by Pub. L. 108–374), subsec. (g) of this section (as in effect on Mar. 1, 2006), and amendment by section 6(a)(4) of Pub. L. 108–374 are applicable as of Oct. 27, 2004, see section 8(b) of Pub. L. 108–374, set out as a Notice; Effective Date of 2004 Amendment note under section 2201 of this title.

Judicial ReviewPub. L. 106–462, title I, § 104, Nov. 7, 2000, 114 Stat. 2006, provided that after the Secretary of the Interior provided the certification required under former subsec. (g)(4) of this section, the owner of an interest in trust or restricted land could bring an administrative action to challenge the application of this section to the devise or descent of his or her interest or interests in trust or restricted lands, and could seek judicial review of the final decision of the Secretary with respect to such challenge.



§ 2207. Full faith and credit to tribal actions under tribal ordinances limiting descent and distribution of trust or restricted or controlled lands
The Secretary in carrying out his responsibility to regulate the descent and distribution of trust lands under section 372 of this title, and other laws, shall give full faith and credit to any tribal actions taken pursuant to subsections (a) and (b) of section 2205 of this title, which provision shall apply only to estates of decedent’s whose deaths occur on or after the effective date of tribal ordinances adopted pursuant to this chapter.
(Pub. L. 97–459, title II, § 208, Jan. 12, 1983, 96 Stat. 2519; Pub. L. 106–462, title I, § 103(5), Nov. 7, 2000, 114 Stat. 1999.)

Editorial Notes
Amendments2000—Pub. L. 106–462 substituted “subsections (a) and (b) of section 2205” for “section 2205”.



§ 2208. Conveyancing authority upon sale or exchange of tribal lands; removal of trust status of individually owned lands
The Secretary shall have the authority to issue deeds, patents, or such other instruments of conveyance needed to effectuate a sale or exchange of tribal lands made pursuant to the terms of this chapter and to remove, at the request of an Indian owner, the trust status of individually held lands or interests therein, where authorized by law.
(Pub. L. 97–459, title II, § 209, Jan. 12, 1983, 96 Stat. 2519.)

§ 2209. Trusteeship title of United States for any Indian or Indian tribe
Title to any land acquired under this chapter by any Indian or Indian tribe shall be taken in trust by the United States for that Indian or Indian tribe.
(Pub. L. 97–459, title II, § 210, Jan. 12, 1983, 96 Stat. 2519.)

§ 2210. Tax exemption
All lands or interests in land acquired by the United States for an Indian or Indian tribe under authority of this chapter shall be exempt from Federal, State and local taxation.
(Pub. L. 97–459, title II, § 211, Jan. 12, 1983, 96 Stat. 2519.)

§ 2211. Governing body of tribe; construction of chapter as not vesting with authority not authorized by tribal constitution or by-laws
Nothing in this chapter shall be construed as vesting the governing body of an Indian tribe with any authority which is not authorized by the constitution and by-laws or other organizational document of such tribe.
(Pub. L. 97–459, title II, § 212, as added Pub. L. 98–608, § 1(5), Oct. 30, 1984, 98 Stat. 3173.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, which was translated as reading “this title”, meaning title II of Pub. L. 97–459, to reflect the probable intent of Congress.



§ 2212. Fractional interest acquisition program(a) Acquisition by Secretary(1) In generalThe Secretary may acquire, at the discretion of the Secretary and with the consent of the owner, or from an heir during probate in accordance with section 2206(o) of this title and at fair market value, any fractional interest in trust or restricted lands.


(2) Authority of SecretaryThe Secretary shall submit the report required under section 2217 of this title concerning how the fractional interest acquisition program should be enhanced to increase the resources made available to Indian tribes and individual Indian landowners.


(3) Interests held in trustSubject to section 2213 of this title, the Secretary shall immediately hold interests acquired under this chapter in trust for the recognized tribal government that exercises jurisdiction over the land involved.



(b) RequirementsIn implementing subsection (a), the Secretary—(1) shall promote the policies provided for in section 102 of the Indian Land Consolidation Act Amendments of 2000;

(2) may give priority to the acquisition of fractional interests representing 2 percent or less of a parcel of trust or restricted land, especially those interests that would have escheated to a tribe but for the Supreme Court’s decision in Babbitt v. Youpee (117 S 11 So in original. Probably should be followed by a period. Ct. 727 (1997));

(3) to the extent practicable—(A) shall consult with the tribal government that exercises jurisdiction over the land involved in determining which tracts to acquire on a reservation;

(B) shall coordinate the acquisition activities with the acquisition program of the tribal government that exercises jurisdiction over the land involved, including a tribal land consolidation plan approved pursuant to section 2203 of this title; and

(C) may enter into agreements (such agreements will not be subject to the provisions of the Indian Self-Determination and Education Assistance Act of 1974 [25 U.S.C. 5301 et seq.]) with the tribal government that exercises jurisdiction over the land involved or a subordinate entity of the tribal government to carry out some or all of the Secretary’s land acquisition program; and


(4) shall minimize the administrative costs associated with the land acquisition program through the use of policies and procedures designed to accommodate the voluntary sale of interests under this section, notwithstanding the existence of any otherwise applicable policy, procedure, or regulation, through the elimination of duplicate—(A) conveyance documents;

(B) administrative proceedings; and

(C) transactions.



(c) Sale of interest to Indian landowners(1) Conveyance at request(A) In generalAt the request of any Indian who owns an undivided interest in a parcel of trust or restricted land, the Secretary shall convey an interest in such parcel acquired under this section to the Indian landowner—(i) on payment by the Indian landowner of the amount paid for the interest by the Secretary; or

(ii) if—(I) the Indian referred to in this subparagraph provides assurances that the purchase price will be paid by pledging revenue from any source, including trust resources; and

(II) the Secretary determines that the purchase price will be paid in a timely and efficient manner.



(B) LimitationWith respect to a conveyance under this subsection, the Secretary shall not approve an application to terminate the trust status or remove the restrictions of such an interest unless the interest is subject to a foreclosure of a mortgage in accordance with section 5135 of this title.



(2) Multiple ownersIf more than one Indian owner requests an interest under paragraph (1), the Secretary shall convey the interest to the Indian owner who owns the largest percentage of the undivided interest in the parcel of trust or restricted land involved.


(3) LimitationIf an Indian tribe that has jurisdiction over a parcel of trust or restricted land owns an undivided interest in a parcel of such land, such interest may only be acquired under paragraph (1) with the consent of such Indian tribe.



(d) Authorization of appropriationsThere is authorized to be appropriated to carry out this section $75,000,000 for fiscal year 2005, $95,000,000 for fiscal year 2006, and $145,000,000 for each of fiscal years 2007 through 2010.


(Pub. L. 97–459, title II, § 213, as added Pub. L. 106–462, title I, § 103(6), Nov. 7, 2000, 114 Stat. 1999; amended Pub. L. 108–374, § 6(a)(5), Oct. 27, 2004, 118 Stat. 1800; Pub. L. 109–157, § 5, Dec. 30, 2005, 119 Stat. 2952; Pub. L. 110–453, title II, § 207(d), Dec. 2, 2008, 122 Stat. 5033.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a)(3), was in the original “this Act”, which was translated as reading “this title”, meaning title II of Pub. L. 97–459, to reflect the probable intent of Congress.
Section 102 of the Indian Land Consolidation Act Amendments of 2000, referred to in subsec. (b)(1), is section 102 of Pub. L. 106–462, which is set out as a note under section 2201 of this title.
The Indian Self-Determination and Education Assistance Act of 1974, referred to in subsec. (b)(3)(C), probably means the Indian Self-Determination and Education Assistance Act, Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Amendments2008—Subsec. (a)(1). Pub. L. 110–453 substituted “section 2206(o)” for “section 2206(p)”.
2005—Pub. L. 109–157, § 5(1), amended section catchline generally making technical correction to section designation.
Subsec. (a)(1). Pub. L. 109–157, § 5(2), made technical amendment to reference in original act which appears in text as reference to section 2206(p) of this title.
2004—Pub. L. 108–374, § 6(a)(5)(A), substituted “Fractional interest acquisition program” for “Pilot program for the acquisition of fractional interests” in section catchline.
Subsec. (a)(1). Pub. L. 108–374, § 6(a)(5)(B)(i), inserted “or from an heir during probate in accordance with section 2206(p) of this title” after “owner,”.
Subsec. (a)(2). Pub. L. 108–374, § 6(a)(5)(B)(ii), (iii), reenacted heading without change, substituted “The Secretary shall submit” for “(B) Required report.—Prior to expiration of the authority provided for in subparagraph (A), the Secretary shall submit” and “how the fractional interest acquisition program should be enhanced to increase the resources made” for “whether the program to acquire fractional interests should be extended or altered to make resources”, and struck out heading and text of subpar. (A). Text of subpar. (A) read as follows: “The Secretary shall have the authority to acquire interests in trust or restricted lands under this section during the 3-year period beginning on the date of certification that is referred to in section 2206(g)(5) of this title.”
Subsec. (b)(4). Pub. L. 108–374, § 6(a)(5)(C), added par. (4) and struck out former par. (4) which read as follows: “shall minimize the administrative costs associated with the land acquisition program.”
Subsec. (c)(1)(A). Pub. L. 108–374, § 6(a)(5)(D)(i)(I)–(III), substituted “an undivided interest” for “at least 5 percent of the undivided interest”, inserted “in such parcel” after “the Secretary shall convey an interest”, and substituted “landowner—” and cls. (i) and (ii) for “landowner upon payment by the Indian landowner of the amount paid for the interest by the Secretary.”
Subsec. (c)(1)(B). Pub. L. 108–374, § 6(a)(5)(D)(i)(IV), inserted “unless the interest is subject to a foreclosure of a mortgage in accordance with section 5135 of this title” before period at end.
Subsec. (c)(3). Pub. L. 108–374, § 6(a)(5)(D)(ii), substituted “an undivided interest” for “10 percent or more of the undivided interests”.
Subsec. (d). Pub. L. 108–374, § 6(a)(5)(E), added subsec. (d).

Statutory Notes and Related Subsidiaries
Effective Date of 2005 AmendmentAmendment by Pub. L. 109–157 effective as if included in Pub. L. 108–374, see section 9 of Pub. L. 109–157, set out as a note under section 5107 of this title.



§ 2213. Administration of acquired fractional interests; disposition of proceeds(a) In generalSubject to the conditions described in subsection (b)(1), an Indian tribe receiving a fractional interest under section 2212 of this title may, as a tenant in common with the other owners of the trust or restricted lands, lease the interest, sell the resources, consent to the granting of rights-of-way, or engage in any other transaction affecting the trust or restricted land authorized by law.


(b) Application of revenue from acquired interests to land consolidation program(1) In generalThe Secretary shall have a lien on any revenue accruing to an interest described in subsection (a) until the Secretary provides for the removal of the lien under paragraph (3), (4), or (5).


(2) Requirements(A) In generalUntil the Secretary removes a lien from an interest in land under paragraph (1)—(i) any lease, resource sale contract, right-of-way, or other document evidencing a transaction affecting the interest shall contain a clause providing that all revenue derived from the interest shall be paid to the Secretary; and

(ii) any revenue derived from any interest acquired by the Secretary in accordance with section 2212 of this title shall be deposited in the fund created under section 2215 of this title.


(B) Approval of transactionsNotwithstanding section 5123 of this title, or any other provision of law, until the Secretary removes a lien from an interest in land under paragraph (1), the Secretary may approve a transaction covered under this section on behalf of an Indian tribe.



(3) Removal of liens after findingsThe Secretary may remove a lien referred to in paragraph (1) if the Secretary makes a finding that—(A) the costs of administering the interest from which revenue accrues under the lien will equal or exceed the projected revenues for the parcel of land involved;

(B) in the discretion of the Secretary, it will take an unreasonable period of time for the parcel of land to generate revenue that equals the purchase price paid for the interest; or

(C) a subsequent decrease in the value of land or commodities associated with the parcel of land make it likely that the interest will be unable to generate revenue that equals the purchase price paid for the interest in a reasonable time.


(4) Removal of liens upon payment into the acquisition fundThe Secretary shall remove a lien referred to in paragraph (1) upon payment of an amount equal to the purchase price of that interest in land into the Acquisition Fund created under section 2215 11 See References in Text note below. of this title, except where the tribe with jurisdiction over such interest in land authorizes the Secretary to continue the lien in order to generate additional acquisition funds.


(5) Other removal of liensThe Secretary may, in consultation with tribal governments and other entities described in section 2212(b)(3) of this title, periodically remove liens referred to in paragraph (1) from interests in land acquired by the Secretary.



(c) Tribe not treated as party to lease; no effect on tribal sovereignty, immunity(1) In generalParagraph (2) shall apply with respect to any undivided interest in allotted land held by the Secretary in trust for a tribe if a lease or agreement under subsection (a) is otherwise applicable to such undivided interest by reason of this section even though the Indian tribe did not consent to the lease or agreement.


(2) Application of leaseThe lease or agreement described in paragraph (1) shall apply to the portion of the undivided interest in allotted land described in such paragraph (including entitlement of the Indian tribe to payment under the lease or agreement), and the Indian tribe shall not be treated as being a party to the lease or agreement. Nothing in this section (or in the lease or agreement) shall be construed to affect the sovereignty of the Indian tribe.



(Pub. L. 97–459, title II, § 214, as added Pub. L. 106–462, title I, § 103(6), Nov. 7, 2000, 114 Stat. 2000; amended Pub. L. 108–374, § 6(a)(6), Oct. 27, 2004, 118 Stat. 1801.)

Editorial Notes
References in Text
Section 2215 of this title, referred to in the original in subsec. (b)(4), probably should have been “section 216”, meaning section 216 of Pub. L. 97–459, which is classified to section 2215 of this title and relates to the establishment of an Acquisition Fund. Pub. L. 97–459 does not contain a section 2215.

Amendments2004—Subsec. (b). Pub. L. 108–374 added subsec. (b) and struck out heading and text of former subsec. (b) which related to conditions applicable to the administration by Indian tribes of acquired fractional interests in trust or restricted lands.



§ 2214. Establishing fair market value
For purposes of this chapter, the Secretary may develop a system for establishing the fair market value of various types of lands and improvements. Such a system may include determinations of fair market value based on appropriate geographic units as determined by the Secretary. Such a system may govern the amounts offered for the purchase of interests in trust or restricted land under this chapter.
(Pub. L. 97–459, title II, § 215, as added Pub. L. 106–462, title I, § 103(6), Nov. 7, 2000, 114 Stat. 2002; amended Pub. L. 108–374, § 6(a)(7), Oct. 27, 2004, 118 Stat. 1802; Pub. L. 109–157, § 6, Dec. 30, 2005, 119 Stat. 2952.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, which was translated as reading “this title”, meaning title II of Pub. L. 97–459, to reflect the probable intent of Congress.

Amendments2005—Pub. L. 109–157 substituted “Such a system may govern the amounts offered for the purchase of interests in trust or restricted land under this chapter.” for “Such system may govern the amounts offered for the purchase of interests in trust or restricted lands under this chapter.”
2004—Pub. L. 108–374, which directed substitution of “this Act” for “section 2212 of this title” in last sentence, was executed by substituting “this chapter” for “section 213”, meaning section 213 of Pub. L. 97–459, which is classified to section 2212 of this title, to reflect the probable intent of Congress.

Statutory Notes and Related Subsidiaries
Effective Date of 2005 AmendmentAmendment by Pub. L. 109–157 effective as if included in Pub. L. 108–374, see section 9 of Pub. L. 109–157, set out as a note under section 5107 of this title.



§ 2215. Acquisition Fund(a) In generalThe Secretary shall establish an Acquisition Fund to—(1) disburse appropriations authorized to accomplish the purposes of section 2212 of this title; and

(2) collect all revenues received from the lease, permit, or sale of resources from interests acquired under section 2212 of this title or paid by Indian landowners under section 2212 of this title.


(b) Deposits; use(1) In generalAll proceeds from leases, permits, or resource sales derived from an interest in trust or restricted lands described in subsection (a)(2) shall—(A) be deposited in the Acquisition Fund;

(B) as specified in advance in appropriations Acts, be available for the purpose of acquiring additional fractional interests in trust or restricted lands; and

(C) be used to acquire undivided interests on the reservation from which the income was derived.


(2) Use of fundsThe Secretary may use the revenue deposited in the Acquisition Fund under paragraph (1) to acquire some or all of the undivided interests in any parcels of land in accordance with section 2204 of this title.



(Pub. L. 97–459, title II, § 216, as added Pub. L. 106–462, title I, § 103(6), Nov. 7, 2000, 114 Stat. 2002; amended Pub. L. 108–374, § 6(a)(8), Oct. 27, 2004, 118 Stat. 1802.)

Editorial Notes
Amendments2004—Subsec. (a)(2). Pub. L. 108–374, § 6(a)(8)(A), added par. (2) and struck out former par. (2) which read as follows: “collect all revenues received from the lease, permit, or sale of resources from interests in trust or restricted lands transferred to Indian tribes by the Secretary under section 2212 of this title or paid by Indian landowners under section 2212(c) of this title.”
Subsec. (b)(1). Pub. L. 108–374, § 6(a)(8)(B)(i), substituted “All” for “Subject to paragraph (2), all” in introductory provisions and added subpar. (C).
Subsec. (b)(2). Pub. L. 108–374, § 6(a)(8)(B)(ii), added par. (2) and struck out heading and text of former par. (2). Text read as follows: “With respect to the deposit of proceeds derived from an interest under paragraph (1), the aggregate amount deposited under that paragraph shall not exceed the purchase price of that interest under section 2212 of this title.”



§ 2216. Trust and restricted land transactions(a) PolicyIt is the policy of the United States to encourage and assist the consolidation of land ownership through transactions—(1) involving individual Indians;

(2) between Indians and the tribal government that exercises jurisdiction over the land; or

(3) between individuals who own an interest in trust and restricted land who wish to convey that interest to an Indian or the tribal government that exercises jurisdiction over the parcel of land involved;

in a manner consistent with the policy of maintaining the trust status of allotted lands. Nothing in this section shall be construed to apply to or to authorize the sale of trust or restricted lands to a person who is not an Indian.

(b) Sales, exchanges and gift deeds between Indians and between Indians and Indian tribes(1) In general(A) Estimate of valueNotwithstanding any other provision of law and only after the Indian selling, exchanging, or conveying by gift deed for no or nominal consideration an interest in land, has been provided with an estimate of the value of the interest of the Indian pursuant to this section—(i) the sale or exchange or conveyance of an interest in trust or restricted land may be made for an amount that is less than the fair market value of that interest; and

(ii) the approval of a transaction that is in compliance with this section shall not constitute a breach of trust by the Secretary.


(B) Waiver of requirementThe requirement for an estimate of value under subparagraph (A) may be waived in writing by an owner of a trust or restricted interest in land either selling, exchanging, or conveying by gift deed for no or nominal consideration such interest—(i) to an Indian person who is the owner’s spouse, brother, sister, lineal ancestor, lineal descendant, or collateral heir; or

(ii) to an Indian co-owner or to the tribe with jurisdiction over the subject parcel of land, where the grantor owns a fractional interest that represents 5 percent or less of the parcel.



(2) LimitationFor a period of 5 years after the Secretary approves a conveyance pursuant to this subsection, the Secretary shall not approve an application to terminate the trust status or remove the restrictions of such an interest.



(c) Acquisition of interest by SecretaryAn Indian, or the recognized tribal government of a reservation, in possession of an interest in trust or restricted lands, at least a portion of which is in trust or restricted status on November 7, 2000, and located within a reservation, may request that the interest be taken into trust by the Secretary. Upon such a request, the Secretary shall forthwith take such interest into trust.


(d) Status of landsThe sale, exchange, or conveyance by gift deed for no or nominal consideration of an interest in trust or restricted land under this section shall not affect the status of that land as trust or restricted land.


(e) Land ownership informationNotwithstanding any other provision of law, the names and mailing addresses of the owners of any interest in trust or restricted lands, and information on the location of the parcel and the percentage of undivided interest owned by each individual shall, upon written request, be made available to—(1) other owners of interests in trust or restricted lands within the same reservation;

(2) the tribe that exercises jurisdiction over the land where the parcel is located or any person who is eligible for membership in that tribe; and

(3) any person that is leasing, using, or consolidating, or is applying to lease, use, or consolidate, such trust or restricted land or the interest in trust or restricted lands.


(f) Purchase of land by Indian tribe(1) In generalExcept as provided in paragraph (2), before the Secretary approves an application to terminate the trust status or remove the restrictions on alienation from a parcel of, or interest in, trust or restricted land, the Indian tribe with jurisdiction over the parcel shall have the opportunity—(A) to match any offer contained in the application; or

(B) in a case in which there is no purchase price offered, to acquire the interest in the parcel by paying the fair market value of the interest.


(2) Exception for family farms(A) In generalParagraph (1) shall not apply to a parcel of, or interest in, trust or restricted land that is part of a family farm that is conveyed to a member of the family of a landowner (as defined in section 2205(c)(2)(A)(iv) of this title) if the conveyance requires that in the event that the parcel or interest is offered for sale to an entity or person that is not a member of the family of the landowner, the Indian tribe with jurisdiction over the land shall be afforded the opportunity to purchase the interest pursuant to paragraph (1).


(B) Applicability of other provisionSection 2205(c)(2)(A) of this title shall apply with respect to the recording and mortgaging of any trust or restricted land referred to in subparagraph (A).




(Pub. L. 97–459, title II, § 217, as added Pub. L. 106–462, title I, § 103(6), Nov. 7, 2000, 114 Stat. 2002; amended Pub. L. 108–374, § 6(a)(9), Oct. 27, 2004, 118 Stat. 1803; Pub. L. 109–157, § 7, Dec. 30, 2005, 119 Stat. 2952.)

Editorial Notes
Amendments2005—Subsec. (e). Pub. L. 109–157 substituted “be made available to—” for “be made available to”.
2004—Subsec. (b)(1)(B). Pub. L. 108–374, § 6(a)(9)(A), added subpar. (B) and struck out heading and text of former subpar. (B). Text read as follows: “The requirement for an estimate of value under subparagraph (A) may be waived in writing by an Indian selling, exchanging, or conveying by gift deed for no or nominal consideration an interest in land with an Indian person who is the owner’s spouse, brother, sister, lineal ancestor of Indian blood, lineal descendant, or collateral heir.”
Subsec. (e). Pub. L. 108–374, § 6(a)(9)(B), added introductory provisions and struck out former introductory provisions which read as follows: “Notwithstanding any other provision of law, the names and mailing addresses of the Indian owners of trust or restricted lands, and information on the location of the parcel and the percentage of undivided interest owned by each individual, or of any interest in trust or restricted lands, shall, upon written request, be made available to—”.
Subsec. (e)(1). Pub. L. 108–374, § 6(a)(9)(C), struck out “Indian” before “owners”.
Subsec. (e)(3). Pub. L. 108–374, § 6(a)(9)(D), substituted “any person that is leasing, using, or consolidating, or is applying to lease, use, or consolidate,” for “prospective applicants for the leasing, use, or consolidation of”.
Subsec. (f). Pub. L. 108–374, § 6(a)(9)(E), added subsec. (f) and struck out heading and text of former subsec. (f). Text read as follows: “After the expiration of the limitation period provided for in subsection (b)(2) of this section and prior to considering an Indian application to terminate the trust status or to remove the restrictions on alienation from trust or restricted land sold, exchanged or otherwise conveyed under this section, the Indian tribe that exercises jurisdiction over the parcel of such land shall be notified of the application and given the opportunity to match the purchase price that has been offered for the trust or restricted land involved.”

Statutory Notes and Related Subsidiaries
Effective Date of 2005 AmendmentAmendment by Pub. L. 109–157 effective as if included in Pub. L. 108–374, see section 9 of Pub. L. 109–157, set out as a note under section 5107 of this title.



§ 2217. Reports to Congress(a) In generalPrior to expiration of the authority provided for in section 2212(a)(2)(A) of this title, the Secretary, after consultation with Indian tribes and other interested parties, shall submit to the Committee on Indian Affairs and the Committee on Energy and Natural Resources of the Senate and the Committee on Resources of the House of Representatives a report that indicates, for the period covered by the report—(1) the number of fractional interests in trust or restricted lands acquired; and

(2) the impact of the resulting reduction in the number of such fractional interests on the financial and realty recordkeeping systems of the Bureau of Indian Affairs.


(b) ReportThe reports described in subsection (a) and section 2212(a) of this title shall contain findings as to whether the program under this chapter to acquire fractional interests in trust or restricted lands should be extended and whether such program should be altered to make resources available to Indian tribes and individual Indian landowners.


(Pub. L. 97–459, title II, § 218, as added Pub. L. 106–462, title I, § 103(6), Nov. 7, 2000, 114 Stat. 2004.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b), was in the original “this Act”, which was translated as reading “this title”, meaning title II of Pub. L. 97–459, to reflect the probable intent of Congress.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Resources of House of Representatives changed to Committee on Natural Resources of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007.



§ 2218. Approval of leases, rights-of-way, and sales of natural resources(a) Approval by the Secretary(1) In generalNotwithstanding any other provision of law, the Secretary may approve any lease or agreement that affects individually owned allotted land or any other land held in trust or restricted status by the Secretary on behalf of an Indian, if—(A) the owners of not less than the applicable percentage (determined under subsection (b)) of the undivided interest in the allotted land that is covered by the lease or agreement consent in writing to the lease or agreement; and

(B) the Secretary determines that approving the lease or agreement is in the best interest of the owners of the undivided interest in the allotted land.


(2) Rule of constructionNothing in this section shall be construed to apply to leases involving coal or uranium.


(3) DefinitionIn this section, the term “allotted land” includes any land held in trust or restricted status by the Secretary on behalf of one or more Indians.



(b) Applicable percentage(1) Percentage interestThe applicable percentage referred to in subsection (a)(1) shall be determined as follows:(A) If there are 5 or fewer owners of the undivided interest in the allotted land, the applicable percentage shall be 90 percent.

(B) If there are more than 5 such owners, but fewer than 11 such owners, the applicable percentage shall be 80 percent.

(C) If there are more than 10 such owners, but fewer than 20 such owners, the applicable percentage shall be 60 percent.

(D) If there are 20 or more such owners, the applicable percentage shall be a majority of the interests in the allotted land.


(2) Determination of owners(A) In generalFor purposes of this subsection, in determining the number of owners of, and their interests in, the undivided interest in the allotted land with respect to a lease or agreement, the Secretary shall make such determination based on the records of the Department of the Interior that identify the owners of such lands and their interests and the number of owners of such land on the date on which the lease or agreement involved is submitted to the Secretary under this section.


(B) Rule of constructionNothing in subparagraph (A) shall be construed to authorize the Secretary to treat an Indian tribe as the owner of an interest in allotted land that did not escheat to the tribe pursuant to section 2206 of this title as a result of the Supreme Court’s decision in Babbitt v. Youpee (117 S 11 So in original. Probably should be followed by a period. Ct. 727 (1997)).




(c) Authority of Secretary to sign lease or agreement on behalf of certain ownersThe Secretary may give written consent to a lease or agreement under subsection (a)—(1) on behalf of the individual Indian owner if the owner is deceased and the heirs to, or devisees of, the interest of the deceased owner have not been determined; or

(2) on behalf of any heir or devisee referred to in paragraph (1) if the heir or devisee has been determined but cannot be located 1


(d) Effect of approval(1) Application to all parties(A) In generalSubject to paragraph (2), a lease or agreement approved by the Secretary under subsection (a) shall be binding on the parties described in subparagraph (B), to the same extent as if all of the owners of the undivided interest in allotted land covered under the lease or agreement consented to the lease or agreement.


(B) Description of partiesThe parties referred to in subparagraph (A) are—(i) the owners of the undivided interest in the allotted land covered under the lease or agreement referred to in such subparagraph; and

(ii) all other parties to the lease or agreement.



(2) Tribe not treated as party to lease; no effect on tribal sovereignty, immunity(A) In generalSubparagraph (B) shall apply with respect to any undivided interest in allotted land held by the Secretary in trust for a tribe if a lease or agreement under subsection (a) is otherwise applicable to such undivided interest by reason of this section even though the Indian tribe did not consent to the lease or agreement.


(B) Application of leaseThe lease or agreement described in subparagraph (A) shall apply to the portion of the undivided interest in allotted land described in such paragraph (including entitlement of the Indian tribe to payment under the lease or agreement), and the Indian tribe shall not be treated as being a party to the lease or agreement. Nothing in this section (or in the lease or agreement) shall be construed to affect the sovereignty of the Indian tribe.




(e) Distribution of proceeds(1) In generalThe proceeds derived from a lease or agreement that is approved by the Secretary under subsection (a) shall be distributed to all owners of undivided interest in the allotted land covered under the lease or agreement.


(2) Determination of amounts distributedThe amount of the proceeds under paragraph (1) that are distributed to each owner under that paragraph shall be determined in accordance with the portion of the undivided interest in the allotted land covered under the lease or agreement that is owned by that owner.



(f) Rule of constructionNothing in this section shall be construed to amend or modify the provisions of Public Law 105–188 (25 U.S.C. 396 note), the American Indian Agricultural Resources Management Act (25 U.S.C. 3701 et seq.), title II of the Indian Land Consolidation Act Amendments of 2000, or any other Act that provides specific standards for the percentage of ownership interest that must approve a lease or agreement on a specified reservation.


(g) Other lawsNothing in this chapter shall be construed to supersede, repeal, or modify any general or specific statute authorizing the grant or approval of any type of land use transaction involving fractional interests in trust or restricted land.


(Pub. L. 97–459, title II, § 219, as added Pub. L. 106–462, title I, § 103(6), Nov. 7, 2000, 114 Stat. 2004; amended Pub. L. 108–374, § 6(a)(10), (11), Oct. 27, 2004, 118 Stat. 1804.)

Editorial Notes

References in TextThe American Indian Agricultural Resources Management Act, referred to in subsec. (f), probably means the American Indian Agricultural Resource Management Act, Pub. L. 103–177, Dec. 3, 1993, 107 Stat. 2011, as amended, which is classified generally to chapter 39 (§ 3701 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 3701 of this title and Tables.
The Indian Land Consolidation Act Amendments of 2000, referred to in subsec. (f), is Pub. L. 106–462, Nov. 7, 2000, 114 Stat. 1991. Title II of the Act enacted provisions classified as a note under section 396 of this title. For complete classification of this Act to the Code, see Short Title of 2000 Amendment note set out under section 2201 of this title and Tables.
This chapter, referred to in subsec. (g), was in the original “this Act”, which was translated as reading “this title”, meaning title II of Pub. L. 97–459, to reflect the probable intent of Congress.

Amendments2004—Subsec. (b)(1)(A). Pub. L. 108–374, § 6(a)(10), substituted “90” for “100”.
Subsec. (g). Pub. L. 108–374, § 6(a)(11), added subsec. (g).



§ 2219. Application to Alaska(a) FindingsCongress finds that—(1) numerous academic and governmental organizations have studied the nature and extent of fractionated ownership of Indian land outside of Alaska and have proposed solutions to this problem; and

(2) despite these studies, there has not been a comparable effort to analyze the problem, if any, of fractionated ownership in Alaska.


(b) Application of chapter to AlaskaExcept as provided in this section, this chapter shall not apply to land located within Alaska.


(c) Rule of constructionNothing in this section shall be construed to constitute a ratification of any determination by any agency, instrumentality, or court of the United States that may support the assertion of tribal jurisdiction over allotment lands or interests in such land in Alaska.


(Pub. L. 97–459, title II, § 220, as added Pub. L. 106–462, title I, § 103(6), Nov. 7, 2000, 114 Stat. 2006.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b), was in the original “this Act”, which was translated as reading “this title”, meaning title II of Pub. L. 97–459, to reflect the probable intent of Congress.



§ 2220. Owner-managed interests(a) PurposeThe purpose of this section is to provide a means for the owner or co-owners of trust or restricted interests in a parcel of land to enter into surface leases of such parcel for certain purposes without approval of the Secretary.


(b) Mineral interestsNothing in this section shall be construed to limit or otherwise affect the application of any Federal law requiring the Secretary to approve mineral leases or other agreements for the development of the mineral interest in trust or restricted land.


(c) Owner management(1) In generalNotwithstanding any provision of Federal law requiring the Secretary to approve individual Indian leases of individual Indian trust or restricted land, where the owners of all of the undivided trust or restricted interests in a parcel of land have submitted applications to the Secretary pursuant to subsection (a), and the Secretary has approved such applications under subsection (d), such owners may, without further approval by the Secretary, enter into a lease of the parcel for agricultural purposes for a term not to exceed 10 years.


(2) Rule of constructionNo such lease shall be effective until it has been executed by the owners of all undivided trust or restricted interests in the parcel.



(d) Approval of applications for owner management(1) In generalSubject to the provisions of paragraph (2), the Secretary shall approve an application for owner management submitted by a qualified applicant pursuant to this section unless the Secretary has reason to believe that the applicant is submitting the application as the result of fraud or undue influence. No such application shall be valid or considered if it is received by the Secretary prior to the date that is 1 year after the date on which notice is published pursuant to section 8(a)(4) of the American Indian Probate Reform Act of 2004.


(2) Commencement of owner-managed statusNotwithstanding the approval of 1 or more applications pursuant to paragraph (1), no trust or restricted interest in a parcel of land shall acquire owner-managed status until applications for all of the trust or restricted interests in such parcel of land have been submitted to and approved by the Secretary pursuant to this section.



(e) Validity of leasesNo lease of trust or restricted interests in a parcel of land that is owner-managed under this section shall be valid or enforceable against the owners of such interests, or against the land, the interest or the United States, unless such lease—(1) is consistent with, and entered into in accordance with, the requirements of this section; or

(2) has been approved by the Secretary in accordance with other Federal laws applicable to the leasing of trust or restricted land.


(f) Lease revenuesThe Secretary shall not be responsible for the collection of, or accounting for, any lease revenues accruing to any interests under a lease authorized by subsection (e), so long as such interest is in owner-managed status under the provisions of this section.


(g) Jurisdiction(1) Jurisdiction unaffected by statusThe Indian tribe with jurisdiction over an interest in trust or restricted land that becomes owner-managed pursuant to this section shall continue to have jurisdiction over the interest to the same extent and in all respects that such tribe had prior to the interest acquiring owner-managed status.


(2) Persons using landAny person holding, leasing, or otherwise using such interest in land shall be considered to consent to the jurisdiction of the Indian tribe referred to in paragraph (1), including such tribe’s laws and regulations, if any, relating to the use, and any effects associated with the use, of the interest.



(h) Continuation of owner-managed status; revocation(1) In generalSubject to the provisions of paragraph (2), after the applications of the owners of all of the trust or restricted interests in a parcel of land have been approved by the Secretary pursuant to subsection (d), each such interest shall continue in owner-managed status under this section notwithstanding any subsequent conveyance of the interest in trust or restricted status to another person or the subsequent descent of the interest in trust or restricted status by testate or intestate succession to 1 or more heirs.


(2) RevocationOwner-managed status of an interest may be revoked upon written request of the owners (including the parents or legal guardians of minors or incompetent owners) of all trust or restricted interests in the parcel, submitted to the Secretary in accordance with regulations adopted under subsection (l).11 See References in Text note below. The revocation shall become effective as of the date on which the last of all such requests has been delivered to the Secretary.


(3) Effect of revocationRevocation of owner-managed status under paragraph (2) shall not affect the validity of any lease made in accordance with the provisions of this section prior to the effective date of the revocation, provided that, after such revocation becomes effective, the Secretary shall be responsible for the collection of, and accounting for, all future lease revenues accruing to the trust or restricted interests in the parcel from and after such effective date.



(i) Defined terms(1) For purposes of subsection (d)(1), the term “qualified applicant” means—(A) a person over the age of 18 who owns a trust or restricted interest in a parcel of land; and

(B) the parent or legal guardian of a minor or incompetent person who owns a trust or restricted interest in a parcel of land.


(2) For purposes of this section, the term “owner-managed status” means, with respect to a trust or restricted interest, that—(A) the interest is a trust or restricted interest in a parcel of land for which applications covering all trust or restricted interests in such parcel have been submitted to and approved by the Secretary pursuant to subsection (d);

(B) the interest may be leased without approval of the Secretary pursuant to, and in a manner that is consistent with, the requirements of this section; and

(C) no revocation has occurred under subsection (h)(2).



(j) Secretarial approval of other transactionsExcept with respect to the specific lease transaction described in paragraph (1) of subsection (c), interests that acquire owner-managed status under the provisions of this section shall continue to be subject to all Federal laws requiring the Secretary to approve transactions involving trust or restricted land (including leases with terms of a duration in excess of 10 years) that would otherwise apply to such interests if the interests had not acquired owner-managed status under this section.


(k) Effect of sectionSubject to subsections (c), (f), and (h), nothing in this section diminishes or otherwise affects any authority or responsibility of the Secretary with respect to an interest in trust or restricted land.


(Pub. L. 97–459, title II, § 221, as added Pub. L. 108–374, § 5, Oct. 27, 2004, 118 Stat. 1795; amended Pub. L. 110–453, title II, § 207(e), Dec. 2, 2008, 122 Stat. 5033.)

Editorial Notes

References in TextSection 8(a)(4) of the American Indian Probate Reform Act of 2004, referred to in subsec. (d)(1), is section 8(a)(4) of Pub. L. 108–374, which is set out as a note under section 2201 of this title.
Subsection (l), referred to in subsec. (h)(2), probably should be a reference to section 10 of Pub. L. 108–374, which is set out as a note under section 2201 of this title and relates to the adoption of regulations. This section does not contain a subsec. (l).

Amendments2008—Subsec. (a). Pub. L. 110–453 inserted “owner or” before “co-owners”.



§ 2221. Annual notice and filing; current whereabouts of interest owners
On at least an annual basis, the Secretary shall include along with other regular reports to owners of trust or restricted interests in land and individual Indian money account owners a change of name and address form by means of which the owner may confirm or update the owner’s name and address. The change of name and address form shall include a section in which the owner may confirm and update the owner’s name and address.
(Pub. L. 97–459, title II, § 222, as added Pub. L. 108–374, § 7, Oct. 27, 2004, 118 Stat. 1809.)


CHAPTER 25—OLD AGE ASSISTANCE CLAIMS SETTLEMENT



Sec.


2301.Definitions.


2302.Payment of claims.


2303.Notice.


2304.Identification of right to payment and expedited claim payment.


2305.Discharge and barring of claims.


2306.Authorization of appropriations.


2307.Treatment of funds.



§ 2301. Definitions
For purposes of this chapter, the term—(1) “Secretary” means the Secretary of the Interior;

(2) “unauthorized disbursement” means a disbursement made from the trust estate of a deceased Indian which was made by the Secretary to a State or a political subdivision of a State for the purpose of reimbursing the State or political subdivision for any old age assistance made to the deceased Indian before death in violation of Federal laws governing Indian trust property: Provided, That, except for purposes of section 2303 of this title, the term also includes the reimbursements for welfare payments identified in either the list published on April 17, 1985, at page 15290 of volume 50 of the Federal Register, as modified or amended on November 13, 1985, at page 46835 of volume 50 of the Federal Register, or the list published on March 31, 1983, at page 13698 of volume 48 of the Federal Register, as modified or amended on November 7, 1983, at page 51204 of volume 48 of the Federal Register; and

(3) “trust estate” means that portion of the estate that consists of real or personal property, title to which is held by the United States for the benefit of the Indian or which may not be alienated without the consent of the Secretary.

(Pub. L. 98–500, § 2, Oct. 19, 1984, 98 Stat. 2317; Pub. L. 100–153, § 5, Nov. 5, 1987, 101 Stat. 886.)

Editorial Notes
Amendments1987—Par. (2). Pub. L. 100–153 inserted proviso that “unauthorized disbursement” includes specifically identified reimbursements for welfare payments.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 98–500, § 1, Oct. 19, 1984, 98 Stat. 2317, provided: “That this Act [enacting this chapter] may be cited as the ‘Old Age Assistance Claims Settlement Act’.”




§ 2302. Payment of claims(a) Authority of SecretaryThe Secretary is authorized and directed to determine the portion of any unauthorized disbursement to which any individual under this chapter is entitled, and to pay to such individual the amount which the Secretary determines such individual to be entitled. Any payment under this provision shall include interest at a rate of 5 per centum per annum, simple interest, from the date on which such disbursement was made from the trust estate of the deceased Indian.


(b) Minimum amount for paymentNo payment shall be made to a person under subsection (a) with respect to any unauthorized disbursement from the trust estate of a deceased Indian if—(1) the total amount of unauthorized disbursements from such trust estate was less than $50; or

(2) the payment (not including interest) would be less than $10.


(Pub. L. 98–500, § 3, Oct. 19, 1984, 98 Stat. 2317; Pub. L. 100–581, title II, § 201, Nov. 1, 1988, 102 Stat. 2939.)

Editorial Notes
Amendments1988—Subsec. (b). Pub. L. 100–581 amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “No payment shall be made under subsection (a) with respect to any unauthorized disbursement from the trust estate of a deceased Indian if the total amount of unauthorized disbursement from such trust estate was less than $50.”



§ 2303. Notice(a) Publication; list of trust estates; unauthorized disbursements; Federal RegisterWithin one hundred and eighty days after October 19, 1984, the Secretary shall publish in the Federal Register a list of all trust estates from which unauthorized disbursements are known to have been made, including the amount of the unauthorized disbursement made from each such trust estate.


(b) Secretary to provide information to affected tribes, bands, or groupsWithin thirty days after the publication of this list, the Secretary shall provide a copy of this chapter and a copy of the Federal Register containing this list, or such parts as may be pertinent, to each Indian tribe, band, or group the rights of whose members may be affected by this chapter.


(c) Submission of additional unauthorized disbursement claimsAny tribe, band or group of Indians, or any individual Indian shall have one hundred and eighty days after the date of the publication in the Federal Register of the list provided for in subsection (b) of this section to submit to the Secretary any additional unauthorized disbursement claims not contained on the list.


(d) Publication of additional unauthorized disbursement claimsNot more than thirty days after the expiration of the one hundred and eighty day period provided for in subsection (c) of this section, the Secretary shall publish in the Federal Register a list containing the additional unauthorized disbursement claims submitted during such period.


(Pub. L. 98–500, § 4, Oct. 19, 1984, 98 Stat. 2317.)

§ 2304. Identification of right to payment and expedited claim payment(a) Search of recordsThe Secretary shall conduct a search of the records of the Department of the Interior to identify individuals who are entitled to any portion of the unauthorized disbursements which were made and to ascertain the amount of such unauthorized disbursements to which each of such individuals is entitled.


(b) Payment without filing of claimIn any case in which the Secretary ascertains the name and location of any individual who is entitled to any portion of an unauthorized disbursement and determines the amount of such unauthorized disbursement to which such individual is entitled, the Secretary shall pay such amount, including interest thereon as provided in section 2302 of this title, to such individual immediately without requiring such individual to file a formal claim for payment.


(c) NotificationThe Secretary shall use the best available means of notifying each individual who is identified in the search conducted under subsection (a) of the right of such individual to receive payment under this chapter. The means of notification available to the Secretary shall include—(1) notice provided directly to such individual;

(2) notification of the next of kin of such individual;

(3) notification of the chairman or chief executive officer of the tribe of which such individual is a member or of which the deceased Indian was a member; and

(4) publication of notice in newspapers of general circulation in the appropriate area.


(Pub. L. 98–500, § 5, Oct. 19, 1984, 98 Stat. 2318.)

§ 2305. Discharge and barring of claims(a) Payment and acceptanceThe payment and acceptance of any claim, after its determination in accordance with this chapter, shall be a full discharge to the United States or any State or political subdivision thereof of all claims and demands touching any of the matters involved in the controversy.


(b) Claims filed prior to October 19, 1984The provisions of this chapter shall not affect claims arising from any unauthorized disbursement which were filed in any court of competent jurisdiction prior to October 19, 1984.


(Pub. L. 98–500, § 6, Oct. 19, 1984, 98 Stat. 2318.)

§ 2306. Authorization of appropriations(a) There are authorized to be appropriated for the purpose of carrying out the provisions of this chapter $2,500,000 for each of the fiscal years 1986 and 1987, and such sums as may be necessary for any subsequent fiscal year. The amounts appropriated under the authority of this subsection shall remain available without fiscal year limitation for purposes of carrying out the provisions of this chapter until all claims filed under this chapter have been resolved.

(b) Funds necessary to pay the expenses of administering this chapter shall be appropriated and expended under the authority of section 13 of this title.

(Pub. L. 98–500, § 7, Oct. 19, 1984, 98 Stat. 2318.)

§ 2307. Treatment of funds
Funds distributed under the provisions of this chapter shall not be considered as income or resources nor otherwise utilized as the basis for denying or reducing the financial assistance or other benefits to which such household or member would otherwise be entitled under the Social Security Act [42 U.S.C. 301 et seq.] or, except for per capita shares in excess of $2,000, any Federal or federally assisted program.
(Pub. L. 98–500, § 8, Oct. 19, 1984, 98 Stat. 2319.)

Editorial Notes

References in TextThe Social Security Act, referred to in text, is act Aug. 14, 1935, ch. 531, 49 Stat. 620, as amended, which is classified generally to chapter 7 (§ 301 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.




CHAPTER 26—INDIAN ALCOHOL AND SUBSTANCE ABUSE PREVENTION AND TREATMENT




SUBCHAPTER I—GENERAL PROVISIONS


Sec.


2401.Congressional findings.


2402.Purpose.


2403.Definitions.



SUBCHAPTER II—COORDINATION OF RESOURCES AND PROGRAMS


2411.Inter-departmental Memorandum of Agreement.


2412.Tribal Action Plans.


2413.Departmental responsibility.


2414.Congressional intent in construction of laws.


2414a.Review of programs.


2415.Federal facilities, property, and equipment; leasing of tribal property.


2416.Newsletter.



SUBCHAPTER III—INDIAN YOUTH PROGRAMS


2431.Review of programs.


2432.Indian education programs.


2433.Emergency shelters.


2434.Social services reports.



SUBCHAPTER IV—LAW ENFORCEMENT AND JUDICIAL SERVICES


2441.Review of programs.


2442.Illegal narcotics traffic on Tohono O’odham and St. Regis Reservations; source eradication.



SUBCHAPTER V—BUREAU OF INDIAN AFFAIRS LAW ENFORCEMENT


2451.Bureau of Indian Affairs law enforcement and judicial training.


2452.Medical assessment and treatment of juvenile offenders.


2453.Juvenile detention centers.


2454.Model Indian Juvenile Code.


2455.Law enforcement and judicial report.



SUBCHAPTER VI—INDIAN ALCOHOL AND SUBSTANCE ABUSE TREATMENT AND REHABILITATION


2471 to 2478.Transferred or Repealed.



SUBCHAPTER I—GENERAL PROVISIONS
§ 2401. Congressional findings
The Congress finds and declares that—(1) the Federal Government has a historical relationship and unique legal and moral responsibility to Indian tribes and their members,

(2) included in this responsibility is the treaty, statutory, and historical obligation to assist the Indian tribes in meeting the health and social needs of their members,

(3) alcoholism and alcohol and substance abuse is the most severe health and social problem facing Indian tribes and people today and nothing is more costly to Indian people than the consequences of alcohol and substance abuse measured in physical, mental, social, and economic terms,

(4) alcohol and substance abuse is the leading generic risk factor among Indians, and Indians die from alcoholism at over 4 times the age-adjusted rates for the United States population and alcohol and substance misuse results in a rate of years of potential life lost nearly 5 times that of the United States,

(5) 4 of the top 10 causes of death among Indians are alcohol and drug related injuries (18 percent of all deaths), chronic liver disease and cirrhosis (5 percent), suicide (3 percent), and homicide (3 percent),

(6) primarily because deaths from unintentional injuries and violence occur disproportionately among young people, the age-specific death rate for Indians is approximately double the United States rate for the 15 to 45 age group,

(7) Indians between the ages of 15 and 24 years of age are more than 2 times as likely to commit suicide as the general population and approximately 80 percent of those suicides are alcohol-related,

(8) Indians between the ages of 15 and 24 years of age are twice as likely as the general population to die in automobile accidents, 75 percent of which are alcohol-related,

(9) the Indian Health Service, which is charged with treatment and rehabilitation efforts, has directed only 1 percent of its budget for alcohol and substance abuse problems,

(10) the Bureau of Indian Affairs, which has responsibility for programs in education, social services, law enforcement, and other areas, has assumed little responsibility for coordinating its various efforts to focus on the epidemic of alcohol and substance abuse among Indian people,

(11) this lack of emphasis and priority continues despite the fact that Bureau of Indian Affairs and Indian Health Service officials publicly acknowledge that alcohol and substance abuse among Indians is the most serious health and social problem facing the Indian people, and

(12) the Indian tribes have the primary responsibility for protecting and ensuring the well-being of their members and the resources made available under this chapter will assist Indian tribes in meeting that responsibility.

(Pub. L. 99–570, title IV, § 4202, Oct. 27, 1986, 100 Stat. 3207–137.)

Editorial Notes

References in TextThis chapter, referred to in par. (12), was in the original “this subtitle”, meaning subtitle C of title IV of Pub. L. 99–570, Oct. 27, 1986, 100 Stat. 3207–137, known as the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986, which is classified generally to this chapter. For complete classification of subtitle C to the Code, see Short Title note below and Tables.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 99–570, title IV, § 4201, Oct. 27, 1986, 100 Stat. 3207–137, provided that: “This subtitle [subtitle C (§§ 4201–4230) of title IV of Pub. L. 99–570, enacting this chapter, amending section 1302 of this title, and enacting provisions set out as a note under section 1302 of this title] may be cited as the ‘Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986’.”


Rule of Construction for Pub. L. 100–690Pub. L. 100–690, title II, § 2219, Nov. 18, 1988, 102 Stat. 4222, provided that: “Except as otherwise provided in this Act or the amendments made by this Act [see Tables for classification], nothing in this Act or the amendments made by this Act shall be construed to affect the obligation of the United States to any Indian or Indian tribe arising out of any treaty, statute, Executive order, or the trust responsibility of the United States owing to such Indian or Indian tribe. Nothing in this section shall exempt any individual Indian from the sanctions of ‘user accountability’ provided for elsewhere in this Act: Provided, That no individual Indian shall be denied any benefit under Federal Indian programs comparable to those ‘means tested’ safety net programs otherwise excluded under this Act.”




§ 2402. Purpose
It is the purpose of this chapter to—(1) authorize and develop a comprehensive, coordinated attack upon the illegal narcotics traffic in Indian country and the deleterious impact of alcohol and substance abuse upon Indian tribes and their members,

(2) provide needed direction and guidance to those Federal agencies responsible for Indian programs to identify and focus existing programs and resources, including those made available by this chapter, upon this problem,

(3) provide authority and opportunities for Indian tribes to develop and implement a coordinated program for the prevention and treatment of alcohol and substance abuse at the local level, and

(4) to 11 So in original. modify or supplement existing programs and authorities in the areas of education, family and social services, law enforcement and judicial services, and health services to further the purposes of this chapter.

(Pub. L. 99–570, title IV, § 4203, Oct. 27, 1986, 100 Stat. 3207–138.)

§ 2403. Definitions
For purposes of this chapter—(1) The term “agency” means the local administrative entity of the Bureau of Indian Affairs serving one or more Indian tribes within a defined geographic area.

(2) The term “youth” shall have the meaning given it in any particular Tribal Action Plan adopted pursuant to section 2411 of this title, except that, for purposes of statistical reporting under this chapter, it shall mean a person who is 19 years or younger or who is in attendance at a secondary school.

(3) The term “Indian tribe” means any Indian tribe, band, nation, or other organized group or community of Indians (including any Alaska Native village or regional or village corporation as defined in, or established pursuant to, the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)) which is recognized as eligible for special programs and services provided by the United States to Indians because of their status as Indians.

(4) The term “prevention and treatment” includes, as appropriate—(A) efforts to identify, and the identification of, Indians who are at risk with respect to, or who are abusers of, alcohol or controlled substances,

(B) intervention into cases of on-going alcohol and substance abuse to halt a further progression of such abuse,

(C) prevention through education and the provision of alternative activities,

(D) treatment for alcohol and substance abusers to help abstain from, and alleviate the effects of, abuse,

(E) rehabilitation to provide on-going assistance, either on an inpatient or outpatient basis, to help Indians reform or abstain from alcohol or substance abuse,

(F) follow-up or after-care to provide the appropriate counseling and assistance on an outpatient basis, and

(G) referral to other sources of assistance or resources.


(5) The term “service unit” means an administrative entity within the Indian Health Service or a tribe or tribal organization operating health care programs or facilities with funds from the Indian Health Service under the Indian Self-Determination Act [25 U.S.C. 5321 et seq.] through which the services are provided, directly or by contract, to the eligible Indian population within a defined geographic area.

(6) The terms “Urban Indian”, “Urban Center”, and “Urban Indian Organization” shall have the same meaning as provided in section 1603 of this title.

(Pub. L. 99–570, title IV, § 4204, Oct. 27, 1986, 100 Stat. 3207–138; Pub. L. 100–690, title II, § 2202, Nov. 18, 1988, 102 Stat. 4217.)

Editorial Notes

References in TextThe Alaska Native Claims Settlement Act, referred to in par. (3), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, as amended, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.
The Indian Self-Determination Act, referred to in par. (5), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Amendments1988—Par. (6). Pub. L. 100–690 added par. (6).




SUBCHAPTER II—COORDINATION OF RESOURCES AND PROGRAMS
§ 2411. Inter-departmental Memorandum of Agreement(a) In generalNot later than 1 year after July 29, 2010, the Secretary of the Interior, the Attorney General, and the Secretary of Health and Human Services shall develop and enter into a Memorandum of Agreement which shall, among other things—(1) determine and define the scope of the problem of alcohol and substance abuse for Indian tribes and their members and its financial and human costs, and specifically identify such problems affecting Indian youth,

(2) identify—(A) the resources and programs of the Bureau of Indian Affairs, Office of Justice Programs, Substance Abuse and Mental Health Services Administration, and Indian Health Service, and

(B) other Federal, tribal, State and local, and private resources and programs,

which would be relevant to a coordinated effort to combat alcohol and substance abuse among Indian people, including those programs and resources made available by this chapter,

(3) develop and establish appropriate minimum standards for each agency’s program responsibilities under the Memorandum of Agreement which may be—(A) the existing Federal or State standards in effect, or

(B) in the absence of such standards, new standards which will be developed and established in consultation with Indian tribes,


(4) coordinate the Bureau of Indian Affairs, Department of Justice, Substance Abuse and Mental Health Services Administration, and Indian Health Service alcohol and substance abuse programs existing on October 27, 1986, with programs or efforts established by this chapter,

(5) delineate the responsibilities of the Bureau of Indian Affairs, Department of Justice, Substance Abuse and Mental Health Services Administration, and the Indian Health Service to coordinate alcohol and substance abuse-related services at the central, area, agency, and service unit levels,

(6) direct Bureau of Indian Affairs agency and education superintendents, where appropriate, and the Indian Health Service service unit directors to cooperate fully with tribal requests made pursuant to section 2412 of this title, and

(7) provide for an annual review of such agreements by the Secretary of the Interior, the Attorney General, and the Secretary of Health and Human Services.


(b) Character of activitiesTo the extent that there are new activities undertaken pursuant to this chapter, those activities shall supplement, not supplant, activities, programs, and local actions that are ongoing on October 27, 1986. Such activities shall be undertaken in the manner least disruptive to tribal control, in accordance with the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.),11 See References in Text note below. and local control, in accordance with section 2010 1 of this title.


(c) ConsultationThe Secretary of the Interior, the Attorney General, and the Secretary of Health and Human Services shall, in developing the Memorandum of Agreement under subsection (a), consult with and solicit the comments of—(1) interested Indian tribes,

(2) Indian individuals,

(3) Indian organizations, and

(4) professionals in the treatment of alcohol and substance abuse.


(d) PublicationThe Memorandum of Agreement under subsection (a) shall be submitted to Congress and published in the Federal Register not later than 130 days after July 29, 2010. At the same time as publication in the Federal Register, the Secretary of the Interior shall provide a copy of this chapter and the Memorandum of Agreement under subsection (a) to each Indian tribe.


(Pub. L. 99–570, title IV, § 4205, Oct. 27, 1986, 100 Stat. 3207–139; Pub. L. 111–211, title II, § 241(a)(1), July 29, 2010, 124 Stat. 2287.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsec. (b), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
Section 2010 of this title, referred to in subsec. (b), was in the original a reference to section 1130 of the Education Amendments of 1978, Pub. L. 95–561. Section 1130 of Pub. L. 95–561 was omitted in the general amendment of chapter 22 (§ 2001 et seq.) of this title by Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 3979. Pub. L. 103–382 enacted a new section 1130 of Pub. L. 95–561, relating to uniform direct funding and support, which is classified to section 2010 of this title. Provisions relating to Indian control of Indian education are now contained in section 2011 of this title.

Amendments2010—Subsec. (a). Pub. L. 111–211, § 241(a)(1)(A)(i), in introductory provisions, substituted “Not later than 1 year after July 29, 2010” for “Not later than 120 days after October 27, 1986” and inserted “, the Attorney General,” after “Secretary of the Interior”.
Subsec. (a)(2)(A). Pub. L. 111–211, § 241(a)(1)(A)(ii), which directed insertion of “, Office of Justice Programs, Substance Abuse and Mental Health Services Administration,” after “Bureau of Indian Affairs,”, was executed by making the insertion after “Bureau of Indian Affairs” to reflect the probable intent of Congress.
Subsec. (a)(4), (5). Pub. L. 111–211, § 241(a)(1)(A)(iii), (iv), inserted “, Department of Justice, Substance Abuse and Mental Health Services Administration,” after “Bureau of Indian Affairs”.
Subsec. (a)(7). Pub. L. 111–211, § 241(a)(1)(A)(v), inserted “, the Attorney General,” after “Secretary of the Interior”.
Subsec. (c). Pub. L. 111–211, § 241(a)(1)(B), inserted “, the Attorney General,” after “Secretary of the Interior” in introductory provisions.
Subsec. (d). Pub. L. 111–211, § 241(a)(1)(C), substituted “July 29, 2010” for “October 27, 1986”.



§ 2412. Tribal Action Plans(a) In generalThe governing body of any Indian tribe may, at its discretion, adopt a resolution for the establishment of a Tribal Action Plan to coordinate available resources and programs, including programs and resources made available by this chapter, in an effort to combat alcohol and substance abuse among its members. Such resolution shall be the basis for the implementation of this chapter and of the Memorandum of Agreement under section 2411 of this title.


(b) CooperationAt the request of any Indian tribe pursuant to a resolution adopted under subsection (a), the Bureau of Indian Affairs agency and education superintendents, where appropriate,,11 So in original. the Office of Justice Programs, the Substance Abuse and Mental Health Services Administration, and the Indian Health Service service unit director providing services to such tribe shall cooperate with the tribe in the development of a Tribal Action Plan to coordinate resources and programs relevant to alcohol and substance abuse prevention and treatment. Upon the development of such a plan, such superintendents and director, as directed by the Memorandum of Agreement established under section 2411 of this title, shall enter into an agreement with the tribe for the implementation of the Tribal Action Plan under subsection (a).


(c) Provisions(1) Any Tribal Action Plan entered into under subsection (b) shall provide for—(A) the establishment of a Tribal Coordinating Committee which shall—(i) at a minimum, have as members a tribal representative who shall serve as Chairman and the Bureau of Indian Affairs agency and education superintendents, where appropriate,,1 the Office of Justice Programs, the Substance Abuse and Mental Health Services Administration, and the Indian Health Service service unit director, or their representatives,

(ii) have primary responsibility for the implementation of the Tribal Action Plan,

(iii) have the responsibility for on-going review and evaluation of, and the making of recommendations to the tribe relating to, the Tribal Action Plan, and

(iv) have the responsibility for scheduling Federal, tribal or other personnel for training in the prevention and treatment of alcohol and substance abuse among Indians as provided under section 2475 22 See References in Text note below. of this title, and


(B) the incorporation of the minimum standards for those programs and services which it encompasses which shall be—(i) the Federal or State standards as provided in section 2411(a)(3) of this title, or

(ii) applicable tribal standards, if such standards are no less stringent than the Federal or State standards.



(2) Any Tribal Action Plan may, among other things, provide for—(A) an assessment of the scope of the problem of alcohol and substance abuse for the Indian tribe which adopted the resolution for the Plan,

(B) the identification and coordination of available resources and programs relevant to a program of alcohol and substance abuse prevention and treatment,

(C) the establishment and prioritization of goals and the efforts needed to meet those goals,

(D) the identification of the community and family roles in any of the efforts undertaken as part of the Tribal Action Plan,

(E) the establishment of procedures for amendment and revision of the plan as may be determined necessary by the Tribal Coordinating Committee, and

(F) an evaluation component to measure the success of efforts made.


(3) All Tribal Action Plans shall be updated every 2 years.


(d) Grants(1) The Secretary of the Interior may make grants to Indian tribes adopting a resolution pursuant to subsection (a) to provide technical assistance in the development of a Tribal Action Plan. The Secretary shall allocate funds based on need.

(2) There are authorized to be appropriated for grants under this subsection not more than $2,000,000 for the period of fiscal years 2011 through 2015.


(e) Federal actionIf any Indian tribe does not adopt a resolution as provided in subsection (a) within 90 days after the publication of the Memorandum of Agreement in the Federal Register as provided in section 2411 of this title, the Secretary of the Interior, the Attorney General, and the Secretary of Health and Human Services shall require the Bureau of Indian Affairs agency and education superintendents, where appropriate, and the Indian Health Service service unit director serving such tribe to enter into an agreement to identify and coordinate available programs and resources to carry out the purposes of this chapter for such tribe. After such an agreement has been entered into for a tribe such tribe may adopt a resolution under subsection (a).


(f) Grants for training, education, and prevention programs(1) The Secretary of the Interior may make grants to Indian tribes adopting a resolution pursuant to subsection (a) to implement and develop community and in-school training, education, and prevention programs on alcohol and substance abuse, fetal alcohol syndrome and fetal alcohol effect.

(2) Funds provided under this section may be used for, but are not limited to, the development and implementation of tribal programs for—(A) youth employment;

(B) youth recreation;

(C) youth cultural activities;

(D) community awareness programs; and

(E) community training and education programs.


(3) There are authorized to be appropriated to carry out the provisions of this subsection $5,000,000 for fiscal years 2011 through 2015.


(Pub. L. 99–570, title IV, § 4206, Oct. 27, 1986, 100 Stat. 3207–140; Pub. L. 100–690, title II, §§ 2203, 2204, Nov. 18, 1988, 102 Stat. 4217; Pub. L. 102–573, title VII, § 703(1), Oct. 29, 1992, 106 Stat. 4582; Pub. L. 111–211, title II, § 241(a)(2), July 29, 2010, 124 Stat. 2287.)

Editorial Notes

References in TextSection 2475 of this title, referred to in subsec. (c)(1)(A)(iv), was repealed by Pub. L. 102–573, title VII, § 702(b)(2), Oct. 29, 1992, 106 Stat. 4582.

Amendments2010—Subsec. (b). Pub. L. 111–211, § 241(a)(2)(A), inserted “, the Office of Justice Programs, the Substance Abuse and Mental Health Services Administration,” before “and the Indian Health Service service unit”.
Subsec. (c)(1)(A)(i). Pub. L. 111–211, § 241(a)(2)(B), inserted “, the Office of Justice Programs, the Substance Abuse and Mental Health Services Administration,” before “and the Indian Health Service service unit”.
Subsec. (d)(2). Pub. L. 111–211, § 241(a)(2)(C), substituted “the period of fiscal years 2011 through 2015” for “fiscal year 1993 and such sums as are necessary for each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999, and 2000”.
Subsec. (e). Pub. L. 111–211, § 241(a)(2)(D), inserted “, the Attorney General,” after “the Secretary of the Interior”.
Subsec. (f)(3). Pub. L. 111–211, § 241(a)(2)(E), substituted “fiscal years 2011 through 2015” for “fiscal year 1993 and such sums as are necessary for each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999, and 2000”.
1992—Subsec. (c). Pub. L. 102–573, § 703(1)(A), in par. (2), redesignated subpars. (2) to (4) as subpars. (B) to (D), respectively, and added subpar. (F), and added par. (3).
Subsec. (d)(2). Pub. L. 102–573, § 703(1)(B), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “There is authorized to be appropriated not to exceed $1,000,000 for each of the fiscal years 1989, 1990, 1991, and 1992 for grants under this subsection.”
Subsec. (f). Pub. L. 102–573, § 703(1)(C), added subsec. (f).
1988—Subsec. (c)(2)(E). Pub. L. 100–690, § 2203, added subpar. (E).
Subsec. (d)(2). Pub. L. 100–690, § 2204, amended par. (2) generally. Prior to amendment, par. (2) read as follows: “There is authorized to be appropriated not to exceed $1,000,000 for each of the fiscal year 1987, 1988, and 1989 for grants under this subsection.”



§ 2413. Departmental responsibility(a) ImplementationThe Secretary of the Interior, acting through the Bureau of Indian Affairs, the Attorney General, and the Secretary of Health and Human Services, acting through the Indian Health Service, shall bear equal responsibility for the implementation of this chapter in cooperation with Indian tribes.


(b) Office of Alcohol and Substance Abuse(1) Establishment(A) In generalTo improve coordination among the Federal agencies and departments carrying out this chapter, there is established within the Substance Abuse and Mental Health Services Administration an office, to be known as the “Office of Indian Alcohol and Substance Abuse” (referred to in this section as the “Office”).


(B) DirectorThe director of the Office shall be appointed by the Administrator of the Substance Abuse and Mental Health Services Administration—(i) on a permanent basis; and

(ii) at a grade of not less than GS–15 of the General Schedule.



(2) Responsibilities of OfficeIn addition to other responsibilities which may be assigned to such Office, it shall be responsible for—(A) coordinating with other agencies to monitor the performance and compliance of the relevant Federal programs in achieving the goals and purposes of this chapter and the Memorandum of Agreement entered into under section 2411 of this title;

(B) serving as a point of contact for Indian tribes and the Tribal Coordinating Committees regarding the implementation of this chapter, the Memorandum of Agreement, and any Tribal Action Plan established under section 2412 of this title; and

(C) not later than 1 year after July 29, 2010, developing, in coordination and consultation with tribal governments, a framework for interagency and tribal coordination that—(i) establish 11 So in original. Probably should be “establishes”. the goals and other desired outcomes of this Act;

(ii) prioritizes outcomes that are aligned with the purposes of affected agencies;

(iii) provides guidelines for resource and information sharing;

(iv) provides technical assistance to the affected agencies to establish effective and permanent interagency communication and coordination; and

(v) determines whether collaboration is feasible, cost-effective, and within agency capability.



(3) Appointment of employeesThe Administrator of the Substance Abuse and Mental Health Services Administration shall appoint such employees to work in the Office, and shall provide such funding, services, and equipment, as may be necessary to enable the Office to carry out the responsibilities under this subsection.



(c) Indian Youth Programs Officer(1) There is established in the Office the position to be known as the Indian Youth Programs Officer. The Administrator of the Substance Abuse and Mental Health Services Administration shall appoint the Indian Youth Programs Officer.

(2) The position of Indian Youth Programs Officer shall be established on a permanent basis at no less than the grade of GS–14 of the General Schedule.

(3) In addition to other responsibilities which may be assigned to the Indian Youth Programs Officer relating to Indian youth such Officer shall be responsible for—(A) monitoring the performance and compliance of the applicable Federal programs in meeting the goals and purposes of this chapter and the Memorandum of Agreement entered into under section 2411 of this title as they relate to Indian youth efforts, and

(B) providing advice and recommendations, including recommendations submitted by Indian tribes and Tribal Coordinating Committees, to the Director of the Office as they relate to Indian youth.



(Pub. L. 99–570, title IV, § 4207, Oct. 27, 1986, 100 Stat. 3207–141; Pub. L. 100–690, title II, § 2216, Nov. 18, 1988, 102 Stat. 4221; Pub. L. 102–573, title VII, § 703(2), Oct. 29, 1992, 106 Stat. 4583; Pub. L. 111–211, title II, § 241(a)(3), July 29, 2010, 124 Stat. 2288.)

Editorial Notes

References in TextThe General Schedule, referred to in subsecs. (b)(1)(B)(ii) and (c)(2), is set out under section 5332 of Title 5, Government Organization and Employees.
This Act, referred to in subsec. (b)(2)(C)(i), is Pub. L. 99–570, Oct. 27, 1986, 100 Stat. 3207, known as the Anti-Drug Abuse Act of 1986. For complete classification of this Act to the Code, see Short Title of 1986 Amendment note set out under section 801 of Title 21, Food and Drugs, and Tables.

Amendments2010—Subsec. (a). Pub. L. 111–211, § 241(a)(3)(A), inserted “, the Attorney General” after “Bureau of Indian Affairs”.
Subsec. (b)(1). Pub. L. 111–211, § 241(a)(3)(B)(i), added par. (1) and struck out former par. (1) which read as follows: “In order to better coordinate the various programs of the Bureau of Indian Affairs in carrying out this chapter, there is established within the Office of the Assistant Secretary of the Interior for Indian Affairs an Office of Alcohol and Substance Abuse. The director of such office shall be appointed by the Assistant Secretary of the Interior for Indian Affairs on a permanent basis at no less than a grade GS–15 of the General Schedule.”
Subsec. (b)(2). Pub. L. 111–211, § 241(a)(3)(B)(ii)(I), inserted heading.
Subsec. (b)(2)(A). Pub. L. 111–211, § 241(a)(3)(B)(ii)(II), added subpar. (A) and struck out former subpar. (A) which read as follows: “monitoring the performance and compliance of programs of the Bureau of Indian Affairs in meeting the goals and purposes of this chapter and the Memorandum of Agreement entered into under section 2411 of this title, and”.
Subsec. (b)(2)(B). Pub. L. 111–211, § 241(a)(3)(B)(ii)(III)(aa), struck out “within the Bureau of Indian Affairs” after “point of contact”.
Subsec. (b)(2)(C). Pub. L. 111–211, § 241(a)(3)(B)(ii)(III)(bb), (IV), added subpar. (C).
Subsec. (b)(3). Pub. L. 111–211, § 241(a)(3)(B)(iii), added par. (3) and struck out former par. (3) which read as follows: “The Assistant Secretary of the Interior for Indian Affairs shall appoint such employees to work in the Office of Alcohol and Substance Abuse, and shall provide such funding, services, and equipment as may be necessary to enable the Office of Alcohol and Substance Abuse to carry out its responsibilities.”
Subsec. (c)(1). Pub. L. 111–211, § 241(a)(3)(C)(i), (ii), struck out “of Alcohol and Substance Abuse” after “Office” and substituted “The Administrator of the Substance Abuse and Mental Health Services Administration” for “The Assistant Secretary of the Interior for Indian Affairs”.
Subsec. (c)(3). Pub. L. 111–211, § 241(a)(3)(C)(iii)(I), which directed substitution of “youth” for “Youth” in introductory provisions, was executed by making the substitution for “Youth” the second time appearing, to reflect the probable intent of Congress.
Subsec. (c)(3)(A). Pub. L. 111–211, § 241(a)(3)(C)(iii)(II), substituted “the applicable Federal programs” for “programs of the Bureau of Indian Affairs”.
Subsec. (c)(3)(B). Pub. L. 111–211, § 241(a)(3)(C)(i), struck out “of Alcohol and Substance Abuse” after “Office”.
1992—Subsec. (b)(3). Pub. L. 102–573 amended par. (3) generally. Prior to amendment, par. (3) read as follows: “The Assistant Secretary of the Interior for Indian Affairs shall appoint such employees to work in the Office of Alcohol and Substance Abuse, and shall provide such services and equipment, as may be necessary to enable the Office of Alcohol and Substance Abuse to carry out its responsibilities.”
1988—Subsec. (b)(1). Pub. L. 100–690, § 2216(1), (2), substituted “Assistant Secretary of the Interior for” for “Assistant Secretary of” and “Assistant Secretary of the Interior for Indian Affairs on” for “Assistant Secretary on”.
Subsec. (b)(3). Pub. L. 100–690, § 2216(3), added par. (3).
Subsec. (c)(1). Pub. L. 100–690, § 2216(4), inserted at end “The Assistant Secretary of the Interior for Indian Affairs shall appoint the Indian Youth Programs Officer.”



§ 2414. Congressional intent in construction of laws
It is the intent of Congress that—(1) specific Federal laws, and administrative regulations promulgated thereunder, establishing programs of the Bureau of Indian Affairs, the Indian Health Service, and other Federal agencies, and

(2) general Federal laws, including laws limiting augmentation of Federal appropriations or encouraging joint or cooperative funding,

shall be liberally construed and administered to achieve the purposes of this chapter.
(Pub. L. 99–570, title IV, § 4208, Oct. 27, 1986, 100 Stat. 3207–142.)

§ 2414a. Review of programs(a) In generalIn the development of the Memorandum of Agreement required by section 2411 of this title, the Secretary of the Interior, the Attorney General, and the Secretary of Health and Human Services shall review and consider—(1) the various programs established by Federal law providing health services and benefits to Indian tribes, including those relating to mental health and alcohol and substance abuse prevention and treatment,

(2) tribal, State and local, and private health resources and programs,

(3) where facilities to provide such treatment are or should be located, and

(4) the effectiveness of public and private alcohol and substance abuse treatment programs in operation on October 27, 1986,

to determine their applicability and relevance in carrying out the purposes of this chapter.

(b) DisseminationThe results of the review conducted under subsection (a) shall be provided to every Indian tribe as soon as possible for their consideration and use in the development or modification of a Tribal Action Plan.


(Pub. L. 99–570, title IV, § 4208A, formerly § 4224, Oct. 27, 1986, 100 Stat. 3207–148; renumbered § 4208A, Pub. L. 102–573, title VII, § 702(b)(1), Oct. 29, 1992, 106 Stat. 4582; amended Pub. L. 111–211, title II, § 241(a)(4), July 29, 2010, 124 Stat. 2289.)

Editorial Notes
Codification
Section was formerly classified to section 2471 of this title prior to renumbering by Pub. L. 102–573.
Pub. L. 111–211, § 241(a)(4), which directed amendment of section 4208a of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986, was executed to this section, which is section 4208A of the Act, to reflect the probable intent of Congress. See 2010 Amendment note below.

Amendments2010—Subsec. (a). Pub. L. 111–211 inserted “, the Attorney General,” after “the Secretary of the Interior” in introductory provisions. See Codification note above.



§ 2415. Federal facilities, property, and equipment; leasing of tribal property(a) Facility availabilityIn the furtherance of the purposes and goals of this chapter, the Secretary of the Interior, the Attorney General, and the Secretary of Health and Human Services shall make available for community use, to the extent permitted by law and as may be provided in a Tribal Action Plan, local Federal facilities, property, and equipment, including school facilities. Such facility availability shall include school facilities under the Secretary of the Interior’s jurisdiction: Provided, That the use of any school facilities shall be conditioned upon approval of the local school board with jurisdiction over such school.


(b) CostsAny additional cost associated with the use of Federal facilities, property, or equipment under subsection (a) may be borne by the Secretary of the Interior, the Attorney General, and the Secretary of Health and Human Services out of available Federal, tribal, State, local, or private funds, if not otherwise prohibited by law. This subsection does not require the Secretary of the Interior, nor the Attorney General, nor the Secretary of Health and Human Services to expend additional funds to meet the additional costs which may be associated with the provision of such facilities, property, or equipment for community use. Where the use of Federal facilities, property, or equipment under subsection (a) furthers the purposes and goals of this chapter, the use of funds other than those funds appropriated to the Department of the Interior, the Department of Justice, or the Department of Health and Human Services to meet the additional costs associated with such use shall not constitute an augmentation of Federal appropriations.


(c) Leases(1) The Secretary of the Interior, the Attorney General, and the Secretary of Health and Human Services are authorized to enter into long-term leases of tribally owned or leased facilities to house programs established by this chapter where they determine that there is no Federal facility reasonably available for such purpose and the cost of constructing a new Federal facility would exceed the cost of such Federal lease unless they determine that mitigating factors favor such a lease.

(2) A tribally owned or leased facility may be leased pursuant to this authority to house a regional treatment center to be established pursuant to section 2474(b) 11 See References in Text note below. of this title only if all the tribes within the Indian Health Service area to be served by such regional treatment center initially consent to such Federal lease.


(Pub. L. 99–570, title IV, § 4209, Oct. 27, 1986, 100 Stat. 3207–142; Pub. L. 100–690, title II, § 2205, Nov. 18, 1988, 102 Stat. 4217; Pub. L. 111–211, title II, § 241(a)(5), July 29, 2010, 124 Stat. 2289.)

Editorial Notes

References in TextSection 2474(b) of this title, referred to in subsec. (c)(2), was repealed by Pub. L. 102–573, title VII, § 702(b)(2), Oct. 29, 1992, 106 Stat. 4582.

Amendments2010—Subsec. (a). Pub. L. 111–211, § 241(a)(5)(A), inserted “, the Attorney General,” after “the Secretary of the Interior”.
Subsec. (b). Pub. L. 111–211, § 241(a)(5)(B), inserted “, the Attorney General,” after “the Secretary of the Interior” in first sentence, “, nor the Attorney General,” after “the Secretary of the Interior” in second sentence, and “, the Department of Justice,” after “the Department of the Interior” in third sentence.
Subsec. (c)(1). Pub. L. 111–211, § 241(a)(5)(C), which directed insertion of “, the Attorney General,” after “the Secretary of the Interior”, was executed by making the insertion after “The Secretary of the Interior”, to reflect the probable intent of Congress.
1988—Pub. L. 100–690, § 2205(1), inserted “; leasing of tribal property” in section catchline.
Subsec. (c). Pub. L. 100–690, § 2205(2), added subsec. (c).

Statutory Notes and Related Subsidiaries
Lease and Operation of Facilities in Fairbanks, AlaskaPub. L. 101–630, title V, § 509(b), (c), Nov. 28, 1990, 104 Stat. 4567, provided that:
“(b) Lease of Facilities.—The Secretary of Health and Human Services, acting under section 4209(c) and 4227(b) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act [of 1986, 25 U.S.C. 2415(c), 2474(b)], may—“(1) without regard to section 4209(c)(2) of that Act, lease from the Tanana Chiefs Conference facilities that are located in Fairbanks, Alaska, and that the Tanana Chiefs Conference has leased from another entity, and

“(2) if the Secretary enters into a lease under paragraph (1) for at least 40 years, renovate the facilities to the extent needed.


“(c) Self-Determination Contracts for Staffing and Operation.—The Secretary of Health and Human Services, acting under section 102 of the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5321], may contract with the Tanana Chiefs Conference to staff and operate the facilities leased under subsection (b), without a request of an Indian tribe, and without regard to the definition and proviso in section 4(l) of that Act [25 U.S.C. 5304(l)].”






§ 2416. Newsletter(a) In generalThe Secretary of the Interior shall publish an alcohol and substance abuse newsletter in cooperation with the Secretary of Health and Human Services and the Secretary of Education to report on Indian alcohol and substance abuse projects and programs. The newsletter shall—(1) be published once in each calendar quarter,

(2) include reviews of programs determined by the Secretary of the Interior to be exemplary and provide sufficient information to enable interested persons to obtain further information about such programs, and

(3) be circulated without charge to—(A) schools,

(B) tribal offices,

(C) Bureau of Indian Affairs’ agency and area offices,

(D) Indian Health Service area and service unit offices,

(E) Indian Health Service alcohol programs, and

(F) other entities providing alcohol and substance abuse related services or resources to Indian people.



(b) Authorization of appropriationsThere are authorized to be appropriated to carry out this section $500,000 for fiscal year 1993 and such sums as may be necessary for each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999, and 2000.


(Pub. L. 99–570, title IV, § 4210, Oct. 27, 1986, 100 Stat. 3207–143; Pub. L. 100–690, title II, § 2218, Nov. 18, 1988, 102 Stat. 4222; Pub. L. 102–573, title VII, § 703(3), Oct. 29, 1992, 106 Stat. 4583.)

Editorial Notes
Amendments1992—Subsec. (b). Pub. L. 102–573 amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “There are authorized to be appropriated for each of the fiscal years 1989, 1990, 1991, and 1992, $300,000 to carry out the provisions of this section.”
1988—Pub. L. 100–690 struck out “, not later than 120 days after October 27, 1986,” after “the Interior shall”, designated existing provisions as subsec. (a), and added subsec. (b).




SUBCHAPTER III—INDIAN YOUTH PROGRAMS
§ 2431. Review of programs(a) ReviewIn the development of the Memorandum of Agreement required by section 2411 of this title, the Secretary of the Interior, the Attorney General, and the Secretary of Health and Human Services, in cooperation with the Secretary of Education shall review and consider—(1) Federal programs providing education services or benefits to Indian children,

(2) tribal, State, local, and private educational resources and programs,

(3) Federal programs providing family and social services and benefits for Indian families and children,

(4) Federal programs relating to youth employment, recreation, cultural, and community activities, and

(5) tribal, State, local, and private resources for programs similar to those cited in paragraphs (3) and (4),

to determine their applicability and relevance in carrying out the purposes of this chapter.

(b) PublicationThe results of the review conducted under subsection (a) shall be provided to each Indian tribe as soon as possible for their consideration and use in the development or modification of a Tribal Action Plan under section 2412 of this title.


(Pub. L. 99–570, title IV, § 4211, Oct. 27, 1986, 100 Stat. 3207–143; Pub. L. 111–211, title II, § 241(a)(6), July 29, 2010, 124 Stat. 2289.)

Editorial Notes
Amendments2010—Subsec. (a). Pub. L. 111–211 inserted “, the Attorney General,” after “the Secretary of the Interior” in introductory provisions.



§ 2432. Indian education programs(a) Summer youth programs(1) In generalThe head of the Indian Alcohol and Substance Abuse Program, in coordination with the Assistant Secretary for Indian Affairs, shall develop and implement programs in tribal schools and schools funded by the Bureau of Indian Education (subject to the approval of the local school board or contract school board) to determine the effectiveness of summer youth programs in advancing the purposes and goals of this Act.


(2) CostsThe head of the Indian Alcohol and Substance Abuse Program and the Assistant Secretary shall defray all costs associated with the actual operation and support of the summer youth programs in a school from funds appropriated to carry out this subsection.


(3) Authorization of appropriationsThere are authorized to be appropriated to carry out the programs under this subsection $5,000,000 for each of fiscal years 2011 through 2015.



(b) Use of fundsFederal financial assistance made available to public or private schools because of the enrollment of Indian children pursuant to—(1) the Act of April 16, 1934, as amended by the Indian Education Assistance Act (25 U.S.C. 452 et seq.),11 See References in Text note below.

(2) the Indian Elementary and Secondary School Assistance Act (20 U.S.C. 241aa et seq.),1 and

(3) the Indian Education Act (20 U.S.C. 3385),1

may be used to support a program of instruction relating to alcohol and substance abuse prevention and treatment.

(Pub. L. 99–570, title IV, § 4212, Oct. 27, 1986, 100 Stat. 3207–144; Pub. L. 100–690, title II, § 2206, Nov. 18, 1988, 102 Stat. 4218; Pub. L. 102–573, title VII, § 703(4), Oct. 29, 1992, 106 Stat. 4583; Pub. L. 111–211, title II, § 241(b), July 29, 2010, 124 Stat. 2289.)

Editorial Notes

References in TextThis Act, referred to in subsec. (a)(1), is Pub. L. 99–570, Oct. 27, 1986, 100 Stat. 3207, known as the Anti-Drug Abuse Act of 1986. For complete classification of this Act to the Code, see Short Title of 1986 Amendment note set out under section 801 of Title 21, Food and Drugs, and Tables.
Act of April 16, 1934, referred to in subsec. (b)(1), is act Apr. 16, 1934, ch. 147, 48 Stat. 596, popularly known as the Johnson-O’Malley Act, which was classified generally to section 452 et seq. of this title prior to editorial reclassification as section 5342 et seq. of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
The Indian Education Assistance Act, referred to in subsec. (b)(1), is title II of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2213, which enacted subchapter III (§ 5349 et seq.) of chapter 46 of this title, sections 5345 to 5347 of this title, and provisions set out as a note under section 5347 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
The Indian Elementary and Secondary School Assistance Act, referred to in subsec. (b)(2), is title III of act Sept. 30, 1950, ch. 1124, as added by Pub. L. 92–318, title IV, § 411(a), June 23, 1972, 86 Stat. 334, as amended, which was classified generally to subchapter III (§ 241aa et seq.) of chapter 13 of Title 20, Education, and was repealed by Pub. L. 100–297, title V, § 5352(1), Apr. 28, 1988, 102 Stat. 414.
The Indian Education Act, referred to in subsec. (b)(3), is title IV of Pub. L. 92–318, June 23, 1972, 86 Stat. 334, as amended. Section 3385 of Title 20, which was enacted by section 421(a) of the Act, was repealed by Pub. L. 100–297, title V, § 5352(2), Apr. 28, 1988. For complete classification of this Act to the Code, see Tables.

Codification
Pub. L. 111–211, § 241(b), which directed amendment of “[s]ection 4212 of the Indian Alcohol and Substance Abuse Prevention Act of 1986”, was executed to this section, which is section 4212 of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986, to reflect the probable intent of Congress. See 2010 Amendment note below.

Amendments2010—Subsec. (a). Pub. L. 111–211 added subsec. (a) and struck out former subsec. (a). Prior to amendment, text read as follows: “The Assistant Secretary of Indian Affairs shall develop and implement pilot programs in selected schools funded by the Bureau of Indian Affairs (subject to the approval of the local school board or contract school board) to determine the effectiveness of summer youth programs in furthering the purposes and goals of this chapter. The Assistant Secretary shall defray all costs associated with the actual operation and support of the pilot programs in the school from funds appropriated for this section. For the pilot programs there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 1993, 1994, 1995, 1996, 1997, 1998, 1999, and 2000.” See Codification note above.
1992—Subsec. (a). Pub. L. 102–573 substituted “1993, 1994, 1995, 1996, 1997, 1998, 1999, and 2000” for “1989, 1990, 1991, and 1992”.
1988—Subsec. (a). Pub. L. 100–690 substituted “1989, 1990, 1991, and 1992” for “1987, 1988, and 1989”.



§ 2433. Emergency shelters(a) In generalA Tribal Action Plan adopted pursuant to section 2412 of this title may make such provisions as may be necessary and practical for the establishment, funding, licensing, and operation of emergency shelters or half-way houses for Indian youth who are alcohol or substance abusers, including youth who have been arrested for offenses directly or indirectly related to alcohol or substance abuse. Half-way houses may be used as either intake facilities or aftercare facilities for youth admitted, or to be admitted, for long-term treatment of substance abuse. The Indian Health Service, the Bureau of Indian Affairs, and the tribes are authorized to use their respective resources to adequately staff and operate any such facility.


(b) Referrals(1) In any case where an Indian youth is arrested or detained by the Bureau of Indian Affairs or tribal law enforcement personnel for an offense relating to alcohol or substance abuse, other than for a status offense as defined by the Juvenile Justice and Delinquency Prevention Act of 1974 [34 U.S.C. 11101 et seq.], under circumstances where such youth may not be immediately restored to the custody of his parents or guardians and where there is space available in an appropriately licensed and supervised emergency shelter or half-way house, such youth shall be referred to such facility in lieu of incarceration in a secured facility unless such youth is deemed a danger to himself or to other persons.

(2) In any case where there is a space available in an appropriately licensed and supervised emergency shelter or half-way house, the Bureau of Indian Affairs and tribal courts are encouraged to refer Indian youth convicted of offenses directly or indirectly related to alcohol and substance abuse to such facilities in lieu of sentencing to incarceration in a secured juvenile facility.


(c) Direction to StatesIn the case of any State that exercises criminal jurisdiction over any part of Indian country under section 1162 of title 18 or section 1321 of this title, such State is urged to require its law enforcement officers to—(1) place any Indian youth arrested for any offense related to alcohol or substance abuse in a temporary emergency shelter described in subsection (d) or a community-based alcohol or substance abuse treatment facility in lieu of incarceration to the extent such facilities are available, and

(2) observe the standards promulgated under subsection (d).


(d) StandardsThe Assistant Secretary of Indian Affairs shall, as part of the development of the Memorandum of Agreement set out in section 2411 of this title, promulgate standards by which the emergency shelters established under a program pursuant to subsection (a) shall be established and operated.


(e) Authorization(1) For the planning and design, construction, and renovation of, or purchase or lease of land or facilities for, emergency shelters and half-way houses to provide emergency care for Indian youth, there are authorized to be appropriated $10,000,000 for each of fiscal years 2011 through 2015.

(2) For the staffing and operation of emergency shelters and half-way houses, there are authorized to be appropriated $5,000,000 for fiscal year 1993 and $7,000,000 for each of fiscal years 2011 through 2015.

(3) The Secretary of the Interior shall allocate funds appropriated pursuant to this subsection on the basis of priority of need of the various Indian tribes and such funds, when allocated, shall be subject to contracting or available for grants pursuant to the Indian Self-Determination Act [25 U.S.C. 5321 et seq.].

(4) Funds appropriated under the authority of this subsection may be used by any Indian tribe or tribal organization to purchase or lease any land or facilities if—(A) the Secretary of the Interior determines that no Federal land or facilities are rea­sonably available for emergency shelters or halfway 11 So in original. Probably should be “half-way”. houses described in subsection (a) to serve the needs of that Indian tribe or tribal organization, and

(B) the Indian tribe or tribal organization enters into an agreement with the Secretary of the Interior that requires the Indian tribe or tribal organization to use the land or facilities for emergency shelters or half-way houses described in subsection (a).


(5) Nothing in this Act may be construed—(A) to limit the authority for contracts with, or grants to, Indian tribes or tribal organizations under the Indian Self-Determination Act [25 U.S.C. 5321 et seq.] for the construction, improvement, renovation, operation, repair, land acquisition, or maintenance of tribal juvenile detention facilities, emergency shelters, or half-way houses, or

(B) to require a lease of tribal facilities to the United States to qualify for financial assistance for the facilities under this chapter or any other Act.



(Pub. L. 99–570, title IV, § 4213, Oct. 27, 1986, 100 Stat. 3207–144; Pub. L. 100–690, title II, § 2207, Nov. 18, 1988, 102 Stat. 4218; Pub. L. 101–272, Apr. 18, 1990, 104 Stat. 137; Pub. L. 102–573, title VII, § 703(5), Oct. 29, 1992, 106 Stat. 4583; Pub. L. 111–211, title II, § 241(c), July 29, 2010, 124 Stat. 2290.)

Editorial Notes

References in TextThe Juvenile Justice and Delinquency Prevention Act of 1974, referred to in subsec. (b)(1), is Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1109, which is classified principally to chapter 111 (§ 11101 et seq.) of Title 34, Crime Control and Law Enforcement. For complete classification of this Act to the Code, see Short Title of 1974 Act note set out under section 10101 of Title 34 and Tables.
The Indian Self-Determination Act, referred to in subsec. (e)(3), (5)(A), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
This Act, referred to in subsec. (e)(5), is Pub. L. 99–570, Oct. 27, 1986, 100 Stat. 3207, known as the Anti-Drug Abuse Act of 1986. For complete classification of this Act to the Code, see Short Title of 1986 Amendment note set out under section 801 of Title 21, Food and Drugs, and Tables.

Amendments2010—Subsec. (e)(1). Pub. L. 111–211, § 241(c)(1), substituted “each of fiscal years 2011 through 2015.” for “fiscal year 1993 and such sums as may be necessary for each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999, and 2000.”
Subsec. (e)(2). Pub. L. 111–211, § 241(c)(2), substituted “each of fiscal years 2011 through 2015.” for “each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999, and 2000.”
Subsec. (e)(4), (5). Pub. L. 111–211, § 241(c)(3), realigned margins.
1992—Subsec. (e)(1), (2). Pub. L. 102–573 amended pars. (1) and (2) generally. Prior to amendment, pars. (1) and (2) read as follows:
“(1) For the planning and design, construction, and renovation of, or purchase or lease of land or facilities for, emergency shelters or half-way houses to provide emergency care for Indian youth, there is authorized to be appropriated $5,000,000 for the fiscal year 1989 and $3,000,000 for each of the fiscal years 1990, 1991, and 1992.
“(2) For the staffing and operation of emergency shelters and half-way houses, there is authorized to be appropriated $3,000,000 for the fiscal year 1989 and $3,000,000 for fiscal year 1990. An amount equal to the amount of funds appropriated pursuant to this paragraph for fiscal year 1990 shall be included in the base budget of the Bureau of Indian Affairs and funding thereafter shall be pursuant to section 13 of this title.”
1990—Subsec. (e)(1). Pub. L. 101–272, § 1(1), inserted “, or purchase or lease of land or facilities for,” after “renovation of”.
Subsec. (e)(3). Pub. L. 101–272, § 1(2), inserted “or available for grants” after “subject to contracting”.
Subsec. (e)(4), (5). Pub. L. 101–272, § 1(3), added pars. (4) and (5).
1988—Subsec. (a). Pub. L. 100–690, § 2207(a), inserted provisions which permitted half-way houses to be used as either intake facilities or aftercare facilities, and authorized Indian Health Service, Bureau of Indian Affairs, and tribes to use resources to staff and operate such facilities.
Subsec. (e). Pub. L. 100–690, § 2207(b), amended subsec. (e) generally. Prior to amendment, subsec. (e) read as follows: “For the planning and design, construction, and renovation of emergency shelters or half-way houses to provide emergency care for Indian youth, there is authorized to be appropriated $5,000,000 for each of the fiscal years 1987, 1988, and 1989. For the operation of emergency shelters or half-way houses there is authorized to be appropriated $3,000,000 for each of the fiscal years 1987, 1988, and 1989. The Secretary of the Interior shall allocate funds appropriated pursuant to this subsection on the basis of priority of need of the various Indian tribes and such funds, when allocated, shall be subject to contracting pursuant to the Indian Self-Determination Act.”



§ 2434. Social services reports(a) DataThe Secretary of the Interior, with respect to the administration of any family or social services program by the Bureau of Indian Affairs directly or through contracts under the Indian Self-Determination Act [25 U.S.C. 5321 et seq.], shall require the compilation of data relating to the number and types of child abuse and neglect cases seen and the type of assistance provided. Additionally, such data should also be categorized to reflect those cases that involve, or appear to involve, alcohol and substance abuse, those cases which are recurring, and those cases which involve other minor siblings.


(b) Referral of dataThe data compiled pursuant to subsection (a) shall be provided annually to the affected Indian tribe and Tribal Coordinating Committee to assist them in developing or modifying a Tribal Action Plan and shall also be submitted to the Indian Health Service service unit director who will have responsibility for compiling a tribal comprehensive report as provided in section 2477 11 See References in Text note below. of this title.


(c) ConfidentialityIn carrying out the requirements of subsections (a) and (b), the Secretary shall insure that the data is compiled and reported in a manner which will preserve the confidentiality of the families and individuals.


(Pub. L. 99–570, title IV, § 4214, Oct. 27, 1986, 100 Stat. 3207–145.)

Editorial Notes

References in TextThe Indian Self-Determination Act, referred to in subsec. (a), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
Section 2477 of this title, referred to in subsec. (b), was repealed by Pub. L. 102–573, title VII, § 702(b)(2), Oct. 29, 1992, 106 Stat. 4582.




SUBCHAPTER IV—LAW ENFORCEMENT AND JUDICIAL SERVICES
§ 2441. Review of programs(a) Law enforcement and judicial servicesIn the development of the Memorandum of Agreement required by section 2411 of this title, the Secretary of the Interior, the Attorney General, and the Secretary of Health and Human Services, in cooperation with the Attorney General of the United States, shall review and consider—(1) the various programs established by Federal law providing law enforcement or judicial services for Indian tribes, and

(2) tribal and State and local law enforcement and judicial programs and systems

to determine their applicability and relevance in carrying out the purposes of this chapter.

(b) Dissemination of reviewThe results of the review conducted pursuant to subsection (a) shall be made available to every Indian tribe as soon as possible for their consideration and use in the development and modification of a Tribal Action Plan.


(Pub. L. 99–570, title IV, § 4215, Oct. 27, 1986, 100 Stat. 3207–145; Pub. L. 111–211, title II, § 241(d), July 29, 2010, 124 Stat. 2290.)

Editorial Notes
Amendments2010—Subsec. (a). Pub. L. 111–211 inserted “, the Attorney General,” after “the Secretary of the Interior” in introductory provisions.



§ 2442. Illegal narcotics traffic on Tohono O’odham and St. Regis Reservations; source eradication(a) Investigation and control(1) The Secretary of the Interior shall provide assistance to—(A) the Tohono O’odham Tribe of Arizona for the investigation and control of illegal narcotics traffic on the Tohono O’odham Reservation along the border with Mexico;

(B) the St. Regis Band of Mohawk Indians of New York for the development of tribal law enforcement and judicial systems to aid in the investigation and control of illegal narcotics traffic on the St. Regis Reservation along the border with Canada;

(C) the Makah Indian Tribe of Washington for the investigation and control of illegal narcotic traffic on the Makah Indian Reservation arising from its proximity to international waters; and

(D) the Blackfeet Nation of Montana for the investigation and control of illegal narcotics traffic on the Blackfeet Indian Reservation along the border with Canada.


(2) The Secretary shall ensure that tribal efforts under this subsection are coordinated with appropriate Federal law enforcement agencies, including the United States Customs and Border Protection, the Bureau of Immigration and Customs Enforcement, and the Drug Enforcement Administration.

(3) Authorization of appropriations.—There is authorized to be appropriated to carry out this subsection $2,000,000 for each of fiscal years 2011 through 2015.


(b) Marijuana eradication and interdiction(1) The Secretary of the Interior, in cooperation with appropriate Federal, tribal, and State and local law enforcement agencies, shall establish and implement a program for the eradication of marijuana cultivation, and interdiction, investigation, and control of illegal narcotics trafficking within Indian country as defined in section 1152 of title 18. The Secretary shall establish a priority for the use of funds appropriated under paragraph (2) for those Indian reservations where the scope of the problem is most critical, and such funds shall be available for contracting by Indian tribes pursuant to the Indian Self-Determination Act (25 U.S.C. 450f et seq.).11 See References in Text note below.

(2) For the purpose of establishing the program required by paragraph (1), there are authorized to be appropriated $2,000,000 for each of fiscal years 2011 through 2015.


(Pub. L. 99–570, title IV, § 4216, Oct. 27, 1986, 100 Stat. 3207–146; Pub. L. 100–690, title II, § 2208, Nov. 18, 1988, 102 Stat. 4218; Pub. L. 102–573, title VII, § 703(6)–(8), Oct. 29, 1992, 106 Stat. 4583; Pub. L. 111–211, title II, § 241(e), July 29, 2010, 124 Stat. 2290.)

Editorial Notes

References in TextThe Indian Self-Determination Act (25 U.S.C. 450f et seq.), referred to in subsec. (b)(1), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which was classified principally to part A (§ 450f et seq.) of subchapter II of chapter 14 of this title prior to editorial reclassification as subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Amendments2010—Subsec. (a)(1)(D). Pub. L. 111–211, § 241(e)(1)(A), added subpar. (D).
Subsec. (a)(2). Pub. L. 111–211, § 241(e)(1)(B), substituted “United States Customs and Border Protection, the Bureau of Immigration and Customs Enforcement, and the Drug Enforcement Administration” for “United States Custom Service”.
Subsec. (a)(3). Pub. L. 111–211, § 241(e)(1)(C), added par. (3) and struck out former par. (3) which read as follows: “For the purpose of providing the assistance required by this subsection, there are authorized to be appropriated—
“(A) $500,000 under paragraph (1)(A) for fiscal year 1993 and such sums as may be necessary for each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999, and 2000,
“(B) $500,000 under paragraph (1)(B) for fiscal year 1993 and such sums as may be necessary for each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999, and 2000, and
“(C) $500,000 under paragraph (1)(C) for fiscal year 1993 and such sums as may be necessary for each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999, and 2000.”
Subsec. (b)(2). Pub. L. 111–211, § 241(e)(2), which directed striking “for the fiscal year 1993 and such sums as may be necessary for each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999, and 2000” and “for each of fiscal years 2011 through 2015.”, was executed by substituting “for each of fiscal years 2011 through 2015” for “for fiscal year 1993 and such sums as may be necessary for each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999, and 2000”, to reflect the probable intent of Congress.
1992—Subsec. (a)(1)(C). Pub. L. 102–573, § 703(6), added subpar. (C).
Subsec. (a)(3). Pub. L. 102–573, § 703(7), amended par. (3) generally. Prior to amendment, par. (3) read as follows: “For the purpose of providing the assistance required by this subsection, there are authorized to be appropriated—
“(A) $500,000 under paragraph (1)(A) for each of the fiscal years 1989, 1990, 1991, and 1992, and
“(B) $450,000 under paragraph (1)(B) for each of the fiscal years 1989 and 1990.”
Subsec. (b). Pub. L. 102–573, § 703(8), amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows:
“(1) The Secretary of the Interior, in cooperation with appropriate Federal, tribal, and State and local law enforcement agencies, shall establish and implement a program for the eradication of marijuana cultivation within Indian country as defined in section 1152 of title 18. The Secretary shall establish a priority for the use of funds appropriated under subsection (b) of this section for those Indian reservations where the scope of the problem is most critical, and such funds shall be available for contracting by Indian tribes pursuant to the Indian Self-Determination Act.
“(2) Authorization.—For the purpose of establishing the program required by paragraph (1), there are authorized to be appropriated $500,000 for each of the fiscal years 1989, 1990, 1991, and 1992.”
1988—Pub. L. 100–690, § 2208(a), substituted “Tohono O’odham and St. Regis Reservations;” for “Papago Reservation:” in section catchline.
Subsec. (a). Pub. L. 100–690, § 2208(a), amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows:
“(1) Investigation and control.—The Secretary of the Interior shall provide assistance to the Papago Indian Tribe (Tohono O’odham) of Arizona for the investigation and control of illegal narcotics traffic on the Papago Reservation along the border with Mexico. The Secretary shall ensure that tribal efforts are coordinated with appropriate Federal law enforcement agencies, including the United States Customs Service.
“(2) Authorizations.—For the purpose of providing the assistance required by subsection (a) of this section, there is authorized to be appropriated $500,000 for each of the fiscal years 1987, 1988, and 1989.”
Subsec. (b)(2). Pub. L. 100–690, § 2208(b), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “To carry out subsection (a) of this section, there is authorized to be appropriated such sums as may be necessary for each of the fiscal years 1987, 1988, and 1989.”




SUBCHAPTER V—BUREAU OF INDIAN AFFAIRS LAW ENFORCEMENT
§ 2451. Bureau of Indian Affairs law enforcement and judicial training(a) Training programs(1) In generalThe Secretary of the Interior, in coordination with the Attorney General, the Administrator of the Drug Enforcement Administration, and the Director of the Federal Bureau of Investigation, shall ensure, through the establishment of a new training program or by supplementing existing training programs, that all Bureau of Indian Affairs and tribal law enforcement and judicial personnel have access to training regarding—(A) the investigation and prosecution of offenses relating to illegal narcotics; and

(B) alcohol and substance abuse prevention and treatment.


(2) Youth-related trainingAny training provided to Bureau of Indian Affairs or tribal law enforcement or judicial personnel under paragraph (1) shall include training in issues relating to youth alcohol and substance abuse prevention and treatment.



(b) AuthorizationFor the purposes of providing the training required by subsection (a), there are authorized to be appropriated $2,000,000 for fiscal year 1993 and such sums as are necessary for each of fiscal years 2011 through 2015.


(Pub. L. 99–570, title IV, § 4218, Oct. 27, 1986, 100 Stat. 3207–146; Pub. L. 100–690, title II, § 2209, Nov. 18, 1988, 102 Stat. 4219; Pub. L. 102–573, title VII, § 703(9), Oct. 29, 1992, 106 Stat. 4584; Pub. L. 111–211, title II, § 241(f), July 29, 2010, 124 Stat. 2291.)

Editorial Notes
Amendments2010—Subsec. (a). Pub. L. 111–211, § 241(f)(1), added subsec. (a) and struck out former subsec. (a). Prior to amendment, text read as follows: “The Secretary of the Interior shall ensure, through the establishment of a new training program or through the supplement of existing training programs, that all Bureau of Indian Affairs and tribal law enforcement and judicial personnel shall have available training in the investigation and prosecution of offenses relating to illegal narcotics and in alcohol and substance abuse prevention and treatment. Any training provided to Bureau of Indian Affairs and tribal law enforcement and judicial personnel as provided in this subsection shall specifically include training in the problems of youth alcohol and substance abuse prevention and treatment. Such training shall be coordinated with the Indian Health Service in the carrying out of its responsibilities under section 2475 of this title.”
Subsec. (b). Pub. L. 111–211, § 241(f)(2), substituted “as are necessary for each of fiscal years 2011 through 2015.” for “as may be necessary for each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999 and 2000.”
1992—Subsec. (b). Pub. L. 102–573 amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “For the purpose of providing the training required by subsection (a) of this section, there are authorized to be appropriated $1,500,000 for each of the fiscal years 1989, 1990, 1991, and 1992.”
1988—Subsec. (b). Pub. L. 100–690 amended subsec. (b) generally, substituting “1989, 1990, 1991, and 1992” for “1987, 1988, and 1989”.



§ 2452. Medical assessment and treatment of juvenile offenders(a) Development and implementation of proceduresThe Memorandum of Agreement entered into pursuant to section 2411 of this title shall include a specific provision for the development and implementation at each Bureau of Indian Affair 11 So in original. Probably should be “Affairs”. agency and Indian Health Service 22 So in original. Probably should be followed by “service”. unit of a procedure for the emergency medical assessment and treatment of every Indian youth arrested or detained by Bureau of Indian Affairs or tribal law enforcement personnel for an offense relating to or involving alcohol or substance abuse. The medical assessment required by this subsection—(1) shall be conducted to determine the mental or physical state of the individual assessed so that appropriate steps can be taken to protect the individual’s health and well-being,

(2) shall occur as soon as possible after the arrest or detention of an Indian youth, and

(3) shall be provided by the Indian Health Service, either through its direct or contract health service.


(b) Treatment of certain committed youthThe Indian Health Service shall not refuse to provide necessary interim treatment for any Indian youth referred pursuant to subsection (a) who has been charged or is being prosecuted for any crime unless such referral is prohibited by a court of competent jurisdiction or the youth is determined by a court of competent jurisdiction to be a danger to others.


(Pub. L. 99–570, title IV, § 4219, Oct. 27, 1986, 100 Stat. 3207–147; Pub. L. 100–690, title II, § 2210, Nov. 18, 1988, 102 Stat. 4219.)

Editorial Notes
Amendments1988—Pub. L. 100–690 designated existing provisions as subsec. (a) and added subsec. (b).



§ 2453. Juvenile detention centers(a) Plan(1) In generalThe Secretary of the Interior shall construct or renovate and staff new or existing juvenile detention centers.


(2) Construction and operationThe Secretary shall ensure that the construction and operation of the centers is consistent with the Juvenile Justice and Delinquency Prevention Act of 1974 [34 U.S.C. 11101 et seq.].


(3) Development of plan(A) In generalNot later than 1 year after July 29, 2010, the Secretary and the Attorney General, in consultation with tribal leaders and tribal justice officials, shall develop a long-term plan for the construction, renovation, and operation of Indian juvenile detention and treatment centers and alternatives to detention for juvenile offenders.


(B) CoordinationThe plan under subparagraph (A) shall require the Bureau of Indian Education and the Indian Health Service to coordinate with tribal and Bureau of Indian Affairs juvenile detention centers to provide services to those centers.




(b) Authorization(1) For the purpose of constructing or renovating juvenile detention centers as provided in subsection (a), there are authorized to be appropriated $10,000,000 for each of fiscal years 2011 through 2015.

(2) For the purpose of staffing and operating juvenile detention centers, there are authorized to be appropriated $7,000,000 for each of fiscal years 2011 through 2015.


(Pub. L. 99–570, title IV, § 4220, Oct. 27, 1986, 100 Stat. 3207–147; Pub. L. 100–690, title II, § 2211, Nov. 18, 1988, 102 Stat. 4219; Pub. L. 102–573, title VII, § 703(10), Oct. 29, 1992, 106 Stat. 4584; Pub. L. 111–211, title II, § 241(g), July 29, 2010, 124 Stat. 2291.)

Editorial Notes

References in TextThe Juvenile Justice and Delinquency Prevention Act of 1974, referred to in subsec. (a)(2), is Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1109, which is classified principally to chapter 111 (§ 11101 et seq.) of Title 34, Crime Control and Law Enforcement. For complete classification of this Act to the Code, see Short Title of 1974 Act note set out under section 10101 of Title 34 and Tables.

Amendments2010—Subsec. (a). Pub. L. 111–211, § 241(g)(1), designated first sentence as par. (1) and second sentence as par. (2), inserted headings, and added par. (3).
Subsec. (b)(1). Pub. L. 111–211, § 241(g)(2)(A), substituted “for each of fiscal years 2011 through 2015” for “for fiscal year 1993 and such sums as may be necessary for each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999, and 2000”.
Subsec. (b)(2). Pub. L. 111–211, § 241(g)(2), substituted “for each of fiscal years 2011 through 2015” for “for fiscal year 1993 and such sums as may be necessary for each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999, and 2000” and realigned margins.
1992—Subsec. (b). Pub. L. 102–573 amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows:
“(1) For the purpose of constructing or renovating juvenile detention centers as provided in subsection (a), there is authorized to be appropriated $10,000,000 for the fiscal year 1989 and $5,000,000 for each of the fiscal years 1990 and 1991.
“(2) For the purpose of staffing and operating juvenile detention centers, there is authorized to be appropriated $5,000,000 for each of the fiscal years 1989 and 1990. An amount equal to the amount of funds appropriated pursuant to this paragraph for fiscal year 1990 shall be included in the base budget of the Bureau of Indian Affairs and funding thereafter shall be pursuant to section 13 of this title.”
1988—Subsec. (b). Pub. L. 100–690 amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “For the purpose of subsection (a), there is authorized to be appropriated $10,000,000 for construction and renovation for each of the fiscal years 1987, 1988, and 1989, and $5,000,000 for staffing and operation for each of the fiscal years 1987, 1988, and 1989.”



§ 2454. Model Indian Juvenile Code
The Secretary of the Interior, either directly or by contract, shall provide for the development of a Model Indian Juvenile Code which shall be consistent with the Juvenile Justice and Delinquency Prevention Act of 1974 [34 U.S.C. 11101 et seq.] and which shall include provisions relating to the disposition of cases involving Indian youth arrested or detained by Bureau of Indian Affairs or tribal law enforcement personnel for alcohol or drug related offenses. The development of such model code 11 So in original. Probably should be “Model Code”. shall be accomplished in cooperation with Indian organizations having an expertise or knowledge in the field of law enforcement and judicial procedure and in consultation with Indian tribes. Upon completion of the Model Code, the Secretary shall make copies available to each Indian tribe.
(Pub. L. 99–570, title IV, § 4221, Oct. 27, 1986, 100 Stat. 3207–147.)

Editorial Notes

References in TextThe Juvenile Justice and Delinquency Prevention Act of 1974, referred to in text, is Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1109, which is classified principally to chapter 111 (§ 11101 et seq.) of Title 34, Crime Control and Law Enforcement. For complete classification of this Act to the Code, see Short Title of 1974 Act note set out under section 10101 of Title 34 and Tables.



§ 2455. Law enforcement and judicial report(a) Compilation of law enforcement dataThe Secretary of the Interior, with respect to the administration of any law enforcement or judicial services program by the Bureau of Indian Affairs, either directly or through contracts under the Indian Self-Determination Act [25 U.S.C. 5321 et seq.], shall require the compilation of data relating to calls and encounters, arrests and detentions, and disposition of cases by Bureau of Indian Affairs or tribal law enforcement or judicial personnel involving Indians where it is determined that alcohol or substance abuse is a contributing factor.


(b) Referral of dataThe data compiled pursuant to subsection (a) shall be provided annually to the affected Indian tribe and Tribal Coordinating Committee to assist them in developing or modifying a Tribal Action Plan and shall also be submitted to the Indian Health Service 11 So in original. Probably should be followed by “service”. unit director who will have the responsibility for compiling a tribal comprehensive report as provided in section 2477 22 See References in Text note below. of this title.


(c) ConfidentialityIn carrying out this section, the Secretary shall insure that the data is compiled and reported in a manner which will preserve the confidentiality of the families and individuals involved.


(Pub. L. 99–570, title IV, § 4222, Oct. 27, 1986, 100 Stat. 3207–148.)

Editorial Notes

References in TextThe Indian Self-Determination Act, referred to in subsec. (a), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
Section 2477 of this title, referred to in subsec. (b), was repealed by Pub. L. 102–573, title VII, § 702(b)(2), Oct. 29, 1992, 106 Stat. 4582.




SUBCHAPTER VI—INDIAN ALCOHOL AND SUBSTANCE ABUSE TREATMENT AND REHABILITATION
§ 2471. Transferred
Editorial Notes
Codification
Section, Pub. L. 99–570, title IV, § 4224, Oct. 27, 1986, 100 Stat. 3207–148, which related to review of programs providing health services and benefits to Indians, was renumbered section 4208A of Pub. L. 99–570 by Pub. L. 102–573, title VII, § 702(b)(1), Oct. 29, 1992, 106 Stat. 4582, and transferred to section 2414a of this title.



§§ 2472 to 2478. Repealed. Pub. L. 102–573, title VII, § 702(b)(2), Oct. 29, 1992, 106 Stat. 4582

Section 2472, Pub. L. 99–570, title IV, § 4225, Oct. 27, 1986, 100 Stat. 3207–148, related to responsibilities of Indian Health Service for alcohol and substance abuse prevention and treatment.


Section 2473, Pub. L. 99–570, title IV, § 4226, Oct. 27, 1986, 100 Stat. 3207–149; Pub. L. 100–690, title II, § 2217, Nov. 18, 1988, 102 Stat. 4222, provided for program of alcohol and substance abuse prevention and treatment through Indian Health Service.


Section 2474, Pub. L. 99–570, title IV, § 4227, Oct. 27, 1986, 100 Stat. 3207–149; Pub. L. 100–690, title II, § 2212, Nov. 18, 1988, 102 Stat. 4219; Pub. L. 101–630, title V, § 509(a), Nov. 28, 1990, 104 Stat. 4567, provided for Indian Health Service program of alcohol and substance abuse detoxification and rehabilitation for Indian youth.


Section 2475, Pub. L. 99–570, title IV, § 4228, Oct. 27, 1986, 100 Stat. 3207–150; Pub. L. 100–690, title II, § 2213, Nov. 18, 1988, 102 Stat. 4220, provided for program of training and community education about alcohol and substance abuse.


Section 2476, Pub. L. 99–570, title IV, § 4229, Oct. 27, 1986, 100 Stat. 3207–152; Pub. L. 100–690, title II, § 2214, Nov. 18, 1988, 102 Stat. 4220, provided for establishment of Navajo alcohol rehabilitation demonstration program.


Section 2477, Pub. L. 99–570, title IV, § 4230, Oct. 27, 1986, 100 Stat. 3207–152, related to compilation of data and preparation of reports on cases of alcohol or substance abuse in which Indian Health Service personnel or services were involved.


Section 2478, Pub. L. 99–570, title IV, § 4231, as added Pub. L. 100–690, title II, § 2215, Nov. 18, 1988, 102 Stat. 4221, authorized grants for alcohol and substance abuse prevention and treatment in urban centers.





CHAPTER 27—TRIBALLY CONTROLLED SCHOOL GRANTS



Sec.


2501.Declaration of policy.


2502.Grants authorized.


2502a.Retrocession or re-assumption of Indian education funds.


2503.Composition of grants.


2504.Eligibility for grants.


2505.Duration of eligibility determination.


2506.Payment of grants; investment of funds.


2507.Application with respect to Indian Self-Determination and Education Assistance Act.


2508.Role of the Director.


2509.Regulations.


2510.The tribally controlled grant school endowment program.


2511.Definitions.



§ 2501. Declaration of policy(a) RecognitionCongress recognizes that the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.], which was a product of the legitimate aspirations and a recognition of the inherent authority of Indian nations, was and is a crucial positive step toward tribal and community control and that the United States has an obligation to assure maximum Indian participation in the direction of educational services so as to render the persons administering such services and the services themselves more responsive to the needs and desires of Indian communities.


(b) CommitmentCongress declares its commitment to the maintenance of the Federal Government’s unique and continuing trust relationship with and responsibility to the Indian people for the education of Indian children through the establishment of a meaningful Indian self-determination policy for education that will deter further perpetuation of Federal bureaucratic domination of programs.


(c) National goalCongress declares that a national goal of the United States is to provide the resources, processes, and structure that will enable tribes and local communities to obtain the quantity and quality of educational services and opportunities that will permit Indian children—(1) to compete and excel in areas of their choice; and

(2) to achieve the measure of self-determination essential to their social and economic well-being.


(d) Educational needsCongress affirms—(1) true self-determination in any society of people is dependent upon an educational process that will ensure the development of qualified people to fulfill meaningful leadership roles;

(2) that Indian people have special and unique educational needs, including the need for programs to meet the linguistic and cultural aspirations of Indian tribes and communities; and

(3) that those needs may best be met through a grant process.


(e) Federal relationsCongress declares a commitment to the policies described in this section and support, to the full extent of congressional responsibility, for Federal relations with the Indian nations.


(f) TerminationCongress repudiates and rejects House Concurrent Resolution 108 of the 83d Congress and any policy of unilateral termination of Federal relations with any Indian nation.


(Pub. L. 100–297, title V, § 5202, as added Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2063.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in subsec. (a), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
House Concurrent Resolution 108 of the 83rd Congress, referred to in subsec. (f), is H. Con. Res. 108, Eighty-third Congress, Aug. 1, 1953, 67 Stat. B132, which is not classified to the Code.

Prior ProvisionsA prior section 2501, Pub. L. 100–297, title V, § 5202, Apr. 28, 1988, 102 Stat. 385, set forth findings, prior to repeal by Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2063.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.

Short TitlePub. L. 100–297, title V, § 5201, Apr. 28, 1988, 102 Stat. 385, provided that: “This part [part B (§§ 5201–5212) of title V of Pub. L. 100–297, enacting this chapter] may be cited as the ‘Tribally Controlled Schools Act of 1988’.”


Tribal School Construction Demonstration ProgramPub. L. 108–7, div. F, title I, § 122, Feb. 20, 2003, 117 Stat. 241, as amended by Pub. L. 108–108, title I, § 136(a), Nov. 10, 2003, 117 Stat. 1270, provided that:
“(a) Definitions.—In this section:“(1) Construction.—The term ‘construction’, with respect to a tribally controlled school, includes the construction or renovation of that school.

“(2) Indian tribe.—The term ‘Indian tribe’ has the meaning given that term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)) [now 25 U.S.C. 5304(e)].

“(3) Secretary.—The term ‘Secretary’ means the Secretary of the Interior.

“(4) Tribally controlled school.—The term ‘tribally controlled school’ means a school that currently receives a grant under the Tribally Controlled Schools Act of 1988, as amended (25 U.S.C. 2501 et seq.) or is determined by the Secretary to meet the eligibility criteria of section 5205 of the Tribally Controlled Schools Act of 1988, as amended (25 U.S.C. 2504).

“(5) Department.—The term ‘Department’ means the Department of the Interior.

“(6) Demonstration program.—The term ‘demonstration program’ means the Tribal School Construction Demonstration Program.


“(b) In General.—The Secretary shall carry out a demonstration program for fiscal years 2003 through 2007 to provide grants to Indian tribes for the construction of tribally controlled schools.“(1) In general.—Subject to the availability of appropriations, in carrying out the demonstration program under subsection (b), the Secretary shall award a grant to each Indian tribe that submits an application that is approved by the Secretary under paragraph (2). The Secretary shall ensure that applications for funding to replace schools currently receiving funding for facility operation and maintenance from the Bureau of Indian Affairs receive the highest priority for grants under this section. Among such applications, the Secretary shall give priority to applications of Indian tribes that agree to fund all future facility operation and maintenance costs of the tribally controlled school funded under the demonstration program from other than Federal funds.

“(2) Grant applications.—An application for a grant under the section shall—“(A) include a proposal for the construction of a tribally controlled school of the Indian tribe that submits the application; and

“(B) be in such form as the Secretary determines appropriate.


“(3) Grant agreement.—As a condition to receiving a grant under this section, the Indian tribe shall enter into an agreement with the Secretary that specifies—“(A) the costs of construction under the grant;

“(B) that the Indian tribe shall be required to contribute towards the cost of the construction a tribal share equal to 50 percent of the costs; and

“(C) any other term or condition that the Secretary determines to be appropriate.


“(4) Eligibility.—Grants awarded under the demonstration program shall be used only for construction or replacement of a tribally controlled school.


“(c) Effect of Grant.—(1) Except as provided in paragraph (2) of this subsection, A [sic] grant received under this section shall be in addition to any other funds received by an Indian tribe under any other provision of law. The receipt of a grant under this section shall not affect the eligibility of an Indian tribe receiving funding, or the amount of funding received by the Indian tribe, under the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.) or the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) [now 25 U.S.C. 5301 et seq.].

“(2) A tribe receiving a grant for construction of a tribally controlled school under this section shall not be eligible to receive funding from the Bureau of Indian Affairs for that school for education operations or facility operation and maintenance if the school that was not at the time of the grant: (i) a school receiving funding for education operations or facility operation and maintenance under the Tribally Controlled Schools Act [25 U.S.C. 2501 et seq.] or the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.] or (ii) a school operated by the Bureau of Indian Affairs.


“(d) Report.—At the conclusion of the five-year demonstration program, the Secretary shall report to Congress as to whether the demonstration program has achieved its purposes of providing additional tribes fair opportunities to construct tribally controlled schools, accelerating construction of needed educational facilities in Indian Country, and permitting additional funds to be provided for the Department’s priority list for construction of replacement educational facilities.”



Similar provisions were contained in the following prior appropriation acts:
Pub. L. 107–63, title I, § 125, Nov. 5, 2001, 115 Stat. 440.
Pub. L. 106–291, title I, § 153, Oct. 11, 2000, 114 Stat. 960.



§ 2502. Grants authorized(a) In general(1) EligibilityThe Secretary shall provide grants to Indian tribes, and tribal organizations that—(A) operate contract schools under title XI of the Education Amendments of 1978 [25 U.S.C. 2000 et seq.] and notify the Secretary of their election to operate the schools with assistance under this chapter rather than continuing the schools as contract schools;

(B) operate other tribally controlled schools eligible for assistance under this chapter and submit applications (which are approved by their tribal governing bodies) to the Secretary for such grants; or

(C) elect to assume operation of Bureau-funded schools with the assistance under this chapter and submit applications (which are approved by their tribal governing bodies) to the Secretary for such grants.


(2) Deposit of fundsGrants provided under this chapter shall be deposited into the general operating fund of the tribally controlled school with respect to which the grant is made.


(3) Use of funds(A) In generalExcept as otherwise provided in this paragraph, grants provided under this chapter shall be used to defray, at the discretion of the school board of the tribally controlled school with respect to which the grant is provided, any expenditures for education related activities for which any funds that compose the grant may be used under the laws described in section 2504(a) of this title, including expenditures for—(i) school operations, academic, educational, residential, guidance and counseling, and administrative purposes; and

(ii) support services for the school, including transportation.


(B) ExceptionGrants provided under this chapter may, at the discretion of the school board of the tribally controlled school with respect to which such grant is provided, be used to defray operations and maintenance expenditures for the school if any funds for the operation and maintenance of the school are allocated to the school under the provisions of any of the laws described in section 2504(a) of this title.




(b) Limitations(1) One grant per tribe or organization per fiscal yearNot more than one grant may be provided under this chapter with respect to any Indian tribe or tribal organization for any fiscal year.


(2) Nonsectarian useFunds provided under any grant made under this chapter may not be used in connection with religious worship or sectarian instruction.


(3) Administrative costs limitationFunds provided under any grant under this chapter may not be expended for administrative costs (as defined in section 1128(h)(1) of the Education Amendments of 1978 [25 U.S.C. 2008(h)(1)]) in excess of the amount generated for such costs under section 1128 of such Act.



(c) Limitation on transfer of funds among school sites(1) In generalIn the case of a grantee that operates schools at more than one school site, the grantee may expend at any school site operated by the grantee not more than the lesser of—(A) 10 percent of the funds allocated for another school site under section 1128 of the Education Amendments of 1978 [25 U.S.C. 2008]; or

(B) $400,000 of the funds allocated for another school site.


(2) Definition of school siteFor purposes of this subsection, the term “school site” means the physical location and the facilities of an elementary or secondary educational or residential program operated by, or under contract or grant with, the Bureau for which a discreet 11 So in original. Probably should be “discrete”. student count is identified under the funding formula established under section 1127 of the Education Amendments of 1978 [25 U.S.C. 2007].



(d) No requirement to accept grantsNothing in this chapter may be construed—(1) to require a tribe or tribal organization to apply for or accept; or

(2) to allow any person to coerce any tribe or tribal organization to apply for, or accept,

a grant under this chapter to plan, conduct, and administer all of, or any portion of, any Bureau program. Such applications and the timing of such applications shall be strictly voluntary. Nothing in this chapter may be construed as allowing or requiring any grant with any entity other than the entity to which the grant is provided.

(e) No effect on Federal responsibilityGrants provided under this chapter shall not terminate, modify, suspend, or reduce the responsibility of the Federal Government to provide a program.


(f) Retrocession(1) In generalWhenever a tribal governing body requests retrocession of any program for which assistance is provided under this chapter, such retrocession shall become effective upon a date specified by the Secretary that is not later than 120 days after the date on which the tribal governing body requests the retrocession. A later date may be specified if mutually agreed upon by the Secretary and the tribal governing body. If such a program is retroceded, the Secretary shall provide to any Indian tribe served by such program at least the same quantity and quality of services that would have been provided under such program at the level of funding provided under this chapter prior to the retrocession.


(2) Status after retrocessionThe tribe requesting retrocession shall specify whether the retrocession is to status as a Bureau-operated school or as a school operated under contract under the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.].


(3) Transfer of equipment and materialsExcept as otherwise determined by the Secretary, the tribe or tribal organization operating the program to be retroceded must transfer to the Secretary (or to the tribe or tribal organization which will operate the program as a contract school) the existing equipment and materials which were acquired—(A) with assistance under this chapter; or

(B) upon assumption of operation of the program under this chapter, if the school was a Bureau-funded school under title XI of the Education Amendments of 1978 [25 U.S.C. 2000 et seq.] before receiving assistance under this chapter.



(g) Prohibition of termination for administrative convenienceGrants provided under this chapter may not be terminated, modified, suspended, or reduced solely for the convenience of the administering agency.


(Pub. L. 100–297, title V, § 5203, as added Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2064.)

Editorial Notes

References in TextThe Education Amendments of 1978, referred to in subsecs. (a)(1)(A) and (f)(3)(B), is Pub. L. 95–561, Nov. 1, 1978, 92 Stat. 2143, as amended. Title XI of the Act is classified principally to chapter 22 (§ 2000 et seq.) of this title. For complete classification of this Act to the Code, see Short Title of 1978 Amendment note set out under section 6301 of Title 20, Education, and Tables.
The Indian Self-Determination and Education Assistance Act, referred to in subsec. (f)(2), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Prior ProvisionsA prior section 2502, Pub. L. 100–297, title V, § 5203, Apr. 28, 1988, 102 Stat. 385, set forth declaration of policy, prior to repeal by Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2063. See section 2501 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2502a. Retrocession or re-assumption of Indian education funds
Beginning July 1, 2008, and thereafter, any funds (including investments and interest earned, except for construction funds) held by a Public Law 100–297 grant or a Public Law 93–638 contract school shall, upon retrocession to or re-assumption by the Bureau of Indian Education, remain available to the Bureau of Indian Education for a period of 5 years from the date of retrocession or re-assumption for the benefit of the programs approved for the school on October 1, 1995.
(Pub. L. 113–76, div. G, title I, § 110, Jan. 17, 2014, 128 Stat. 312.)

Editorial Notes

References in TextPublic Law 100–297, referred to in text, is Pub. L. 100–297, Apr. 28, 1988, 102 Stat. 130. For complete classification of this Act to the Code, see Short Title of 1988 Amendments note set out under section 6301 of Title 20, Education, and Tables.
Public Law 93–638, referred to in text, is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was enacted as part of the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2014, and also as part of the Consolidated Appropriations Act, 2014, and not as part of the Tribally Controlled Schools Act of 1988 which comprises this chapter.



§ 2503. Composition of grants(a) In generalThe grant provided under this chapter to an Indian tribe or tribal organization for any fiscal year shall consist of—(1) the total amount of funds allocated for such fiscal year under sections 1127 and 1128 of the Education Amendments of 1978 [25 U.S.C. 2007, 2008] with respect to the tribally controlled schools eligible for assistance under this chapter which are operated by such Indian tribe or tribal organization, including, but not limited to, funds provided under such sections, or under any other provision of law, for transportation costs;

(2) to the extent requested by such Indian tribe or tribal organization, the total amount of funds provided from operations and maintenance accounts and, notwithstanding section 5324 of this title, or any other provision of law, other facilities accounts for such schools for such fiscal year (including but not limited to those referenced under section 1126(d) of the Education Amendments of 1978 [25 U.S.C. 2006(d)] or any other law); and

(3) the total amount of funds that are allocated to such schools for such fiscal year under—(A) title I of the Elementary and Secondary Education Act of 1965 [20 U.S.C. 6301 et seq.];

(B) the Individuals with Disabilities Education Act [20 U.S.C. 1400 et seq.]; and

(C) any other Federal education law, that are allocated to such schools for such fiscal year.11 So in original. The words “, that are allocated to such schools for such fiscal year” probably should not appear.



(b) Special rules(1) In general(A) Applicability of certain lawsFunds allocated to a tribally controlled school by reason of paragraph (1) or (2) of subsection (a) shall be subject to the provisions of this chapter and shall not be subject to any additional restriction, priority, or limitation that is imposed by the Bureau with respect to funds provided under—(i) title I of the Elementary and Secondary Education Act of 1965 [20 U.S.C. 6301 et seq.];

(ii) the Individuals with Disabilities Education Act [20 U.S.C. 1400 et seq.]; or

(iii) any Federal education law other than title XI of the Education Amendments of 1978 [25 U.S.C. 2000 et seq.].


(B) Applicability of Bureau provisionsIndian tribes and tribal organizations to which grants are provided under this chapter, and tribally controlled schools for which such grants are provided, shall not be subject to any requirements, obligations, restrictions, or limitations imposed by the Bureau that would otherwise apply solely by reason of the receipt of funds provided under any law referred to in clause (i), (ii), or (iii) of subparagraph (A).



(2) Schools considered contract schoolsTribally controlled schools for which grants are provided under this chapter shall be treated as contract schools for the purposes of allocation of funds under sections 1126(e), 1127, and 1128 of the Education Amendments of 1978 [25 U.S.C. 2006(e), 2007, 2008].


(3) Schools considered Bureau schoolsTribally controlled schools for which grants are provided under this chapter shall be treated as Bureau schools for the purposes of allocation of funds provided under—(A) title I of the Elementary and Secondary Education Act of 1965 [20 U.S.C. 6301 et seq.];

(B) the Individuals with Disabilities Education Act [20 U.S.C. 1400 et seq.]; and

(C) any other Federal education law, that are distributed through the Bureau.


(4) Accounts; use of certain funds(A) Separate account(i) In generalNotwithstanding section 2503(a)(2) 22 So in original. Probably should be “2502(a)(2)”. of this title, with respect to funds from facilities improvement and repair, alteration and renovation (major or minor), health and safety, or new construction accounts included in the grant provided under section 2503(a) 33 So in original. Probably should be “2502(a)”. of this title, the grant recipient shall maintain a separate account for such funds.


(ii) Submission of accountingAt the end of the period designated for the work covered by the funds received, the grant recipient shall submit to the Secretary a separate accounting of the work done and the funds expended.


(iii) Use of fundsFunds received from those accounts may only be used for the purpose for which the funds were appropriated and for the work encompassed by the application or submission for which the funds were received.


(iv) Completion of projectUpon completion of a project for which a separate account is established under this paragraph, the portion of the grant related to such project may be closed out upon agreement by the grantee and the Secretary.



(B) Requirements for projects(i) Regulatory requirementsWith respect to a grant to a tribally controlled school under this chapter for new construction or facilities improvements and repair in excess of $100,000, such grant shall be subject to the Administrative and Audit Requirements and Cost Principles for Assistance Programs contained in part 12 of title 43, Code of Federal Regulations.


(ii) ExceptionNotwithstanding clause (i), grants described in such clause shall not be subject to section 12.61 of title 43, Code of Federal Regulations. The Secretary and the grantee shall negotiate and determine a schedule of payments for the work to be performed.


(iii) ApplicationsIn considering applications for a grant described in clause (i), the Secretary shall consider whether the Indian tribe or tribal organization involved would be deficient in ensuring that the construction projects under the proposed grant conform to applicable building standards and codes and Federal, tribal, or State health and safety standards as required under section 1124 of the Education Amendments of 1978 (25 U.S.C. 2005(a)) 44 See References in Text note below. with respect to organizational and financial management capabilities.


(iv) DisputesAny disputes between the Secretary and any grantee concerning a grant described in clause (i) shall be subject to the dispute provisions contained in section 2508(e) 55 So in original. Probably should be “2507(e)”. of this title.



(C) New constructionNotwithstanding subparagraph (A), a school receiving a grant under this chapter for facilities improvement and repair may use such grant funds for new construction if the tribal governing body or tribal organization that submits the application for the grant provides funding for the new construction equal to at least 25 percent of the total cost of such new construction.


(D) PeriodIn a case in which the appropriations measure under which the funds described in subparagraph (A) are made available or the application submitted for the funds does not stipulate a period for the work covered by the funds, the Secretary and the grant recipient shall consult and determine such a period prior to the transfer of the funds. A period so determined may be extended upon mutual agreement of the Secretary and the grant recipient.



(5) Enforcement of request to include funds(A) In generalIf the Secretary fails to carry out a request filed by an Indian tribe or tribal organization to include in such tribe 66 So in original. Probably should be “tribe’s”. or organization’s grant under this chapter the funds described in subsection (a)(2) within 180 days after the filing of the request, the Secretary shall—(i) be deemed to have approved such request; and

(ii) immediately upon the expiration of such 180-day period amend the grant accordingly.


(B) RightsA tribe or organization described in subparagraph (A) may enforce its rights under subsection (a)(2) and this paragraph, including rights relating to any denial or failure to act on such tribe’s or organization’s request, pursuant to the dispute authority described in section 2508(e) 5 of this title.




(Pub. L. 100–297, title V, § 5204, as added Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2066.)

Editorial Notes

References in TextThe Elementary and Secondary Education Act of 1965, referred to in subsecs. (a)(3)(A) and (b)(1)(A)(i), (3)(A), is Pub. L. 89–10, Apr. 11, 1965, 79 Stat. 27. Title I of the Act is classified generally to subchapter I (§ 6301 et seq.) of chapter 70 of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 6301 of Title 20 and Tables.
The Individuals with Disabilities Education Act, referred to in subsecs. (a)(3)(B) and (b)(1)(A)(ii), (3)(B), is title VI of Pub. L. 91–230, Apr. 13, 1970, 84 Stat. 175, as amended, which is classified generally to chapter 33 (§ 1400 et seq.) of Title 20, Education. For complete classification of this Act to the Code, see section 1400 of Title 20 and Tables.
The Education Amendments of 1978, referred to in subsec. (b)(1)(A)(iii), is Pub. L. 95–561, Nov. 1, 1978, 92 Stat. 2143, as amended. Title XI of the Act is classified principally to chapter 22 (§ 2000 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 6301 of Title 20, Education, and Tables.
Section 1124 of the Education Amendments of 1978 (25 U.S.C. 2005(a)), referred to in subsec. (b)(4)(B)(iii), probably should be section 1125 of the Education Amendments of 1978, Pub. L. 95–561, which is classified to section 2005 of this title and requires, in subsec. (b), compliance with health and safety standards. Section 1124 of Pub. L. 95–561, which is classified to section 2004 of this title, relates to school boundaries.

Prior ProvisionsA prior section 2503, Pub. L. 100–297, title V, § 5204, Apr. 28, 1988, 102 Stat. 386; Pub. L. 100–427, § 10(a), (b), Sept. 9, 1988, 102 Stat. 1607; Pub. L. 102–119, § 26(f), Oct. 7, 1991, 105 Stat. 607; Pub. L. 103–382, title III, § 394(m)(1), Oct. 20, 1994, 108 Stat. 4029, authorized grants, prior to repeal by Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2063. See section 2502 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2504. Eligibility for grants(a) Rules(1) In generalA tribally controlled school is eligible for assistance under this chapter if the school—(A) on April 28, 1988, was a contract school under title XI of the Education Amendments of 1978 [25 U.S.C. 2000 et seq.] and the tribe or tribal organization operating the school submits to the Secretary a written notice of election to receive a grant under this chapter;

(B) was a Bureau-operated school under title XI of the Education Amendments of 1978 [25 U.S.C. 2000 et seq.] and has met the requirements of subsection (b);

(C) is a school for which the Bureau has not provided funds, but which has met the requirements of subsection (c); or

(D) is a school with respect to which an election has been made under paragraph (2) and which has met the requirements of subsection (b).


(2) New schoolsAny application which has been submitted under the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.] by an Indian tribe for a school which is not in operation on January 8, 2002, shall be reviewed under the guidelines and regulations for applications submitted under the Indian Self-Determination and Education Assistance Act that were in effect at the time the application was submitted, unless the Indian tribe or tribal organization elects to have the application reviewed under the provisions of subsection (b).



(b) Additional requirements for Bureau-funded schools and certain electing schools(1) Bureau-funded schoolsA school that was a Bureau-funded school under title XI of the Education Amendments of 1978 [25 U.S.C. 2000 et seq.] on January 8, 2002, and any school with respect to which an election is made under subsection (a)(2), meets the requirements of this subsection if—(A) the Indian tribe or tribal organization that operates, or desires to operate, the school submits to the Secretary an application requesting that the Secretary—(i) transfer operation of the school to the Indian tribe or tribal organization, if the Indian tribe or tribal organization is not already operating the school; and

(ii) make a determination as to whether the school is eligible for assistance under this chapter; and


(B) the Secretary makes a determination that the school is eligible for assistance under this chapter.


(2) Certain electing schools(A) In generalBy not later than the date that is 120 days after the date on which an application is submitted to the Secretary under paragraph (1)(A), the Secretary shall determine—(i) in the case of a school which is not being operated by the Indian tribe or tribal organization, whether to transfer operation of the school to the Indian tribe or tribal organization; and

(ii) whether the school is eligible for assistance under this chapter.


(B) Other determinationsIn considering applications submitted under paragraph (1)(A), the Secretary—(i) shall transfer operation of the school to the Indian tribe or tribal organization, if the tribe or tribal organization is not already operating the school; and

(ii) shall determine that the school is eligible for assistance under this chapter, unless the Secretary finds by clear and convincing evidence that the services to be provided by the Indian tribe or tribal organization will be deleterious to the welfare of the Indians served by the school.


(C) ConsiderationsIn considering applications submitted under paragraph (1)(A), the Secretary shall consider whether the Indian tribe or tribal organization would be deficient in operating the school with respect to—(i) equipment;

(ii) bookkeeping and accounting procedures;

(iii) ability to adequately manage a school; or

(iv) adequately trained personnel.




(c) Additional requirements for a school which is not a Bureau-funded school(1) In generalA school which is not a Bureau-funded school under title XI of the Education Amendments of 1978 [25 U.S.C. 2000 et seq.] meets the requirements of this subsection if—(A) the Indian tribe or tribal organization that operates, or desires to operate, the school submits to the Secretary an application requesting a determination by the Secretary as to whether the school is eligible for assistance under this chapter; and

(B) the Secretary makes a determination that a school is eligible for assistance under this chapter.


(2) Deadline for determination by Secretary(A) In generalBy not later than the date that is 180 days after the date on which an application is submitted to the Secretary under paragraph (1)(A), the Secretary shall determine whether the school is eligible for assistance under this chapter.


(B) ConsiderationsIn making the determination under subparagraph (A), the Secretary shall give equal consideration to each of the following factors:(i) With respect to the applicant’s proposal—(I) the adequacy of facilities or the potential to obtain or provide adequate facilities;

(II) geographic and demographic factors in the affected areas;

(III) adequacy of the applicant’s program plans;

(IV) geographic proximity of comparable public education; and

(V) the needs as expressed by all affected parties, including but not limited to students, families, tribal governments at both the central and local levels, and school organizations.


(ii) With respect to all education services already available—(I) geographic and demographic factors in the affected areas;

(II) adequacy and comparability of programs already available;

(III) consistency of available programs with tribal education codes or tribal legislation on education; and

(IV) the history and success of these services for the proposed population to be served, as determined from all factors including, if relevant, standardized examination performance.



(C) Geographic proximityThe Secretary may not make a determination under this paragraph that is primarily based upon the geographic proximity of comparable public education.


(D) Other informationApplications submitted under paragraph (1)(A) shall include information on the factors described in subparagraph (B)(i), but the applicant may also provide the Secretary such information relative to the factors described in subparagraph (B)(ii) as the applicant considers appropriate.


(E) DeadlineIf the Secretary fails to make a determination under subparagraph (A) with respect to an application within 180 days after the date on which the Secretary received the application, the Secretary shall be treated as having made a determination that the tribally controlled school is eligible for assistance under the title 11 See References in Text note below. and the grant shall become effective 18 months after the date on which the Secretary received the application, or on an earlier date, at the Secretary’s discretion.




(d) Filing of applications and reports(1) In generalAll applications and reports submitted to the Secretary under this chapter, and any amendments to such applications or reports, shall be filed with the education line officer designated by the Director of the Office of Indian Education Programs of the Bureau of Indian Affairs. The date on which such filing occurs shall, for purposes of this chapter, be treated as the date on which the application or amendment was submitted to the Secretary.


(2) Supporting documentationAny application that is submitted under this chapter shall be accompanied by a document indicating the action taken by the tribal governing body in authorizing such application.



(e) Effective date for approved applicationsExcept as provided by subsection (c)(2)(E), a grant provided under this chapter, and any transfer of the operation of a Bureau school made under subsection (b), shall become effective beginning the academic year succeeding the fiscal year in which the application for the grant or transfer is made, or at an earlier date determined by the Secretary.


(f) Denial of applications(1) In generalWhenever the Secretary refuses to approve a grant under this chapter, to transfer operation of a Bureau school under subsection (b), or determines that a school is not eligible for assistance under this chapter, the Secretary shall—(A) state the objections in writing to the tribe or tribal organization within the allotted time;

(B) provide assistance to the tribe or tribal organization to overcome all stated objections;

(C) at the request of the tribe or tribal organization, provide the tribe or tribal organization a hearing on the record under the same rules and regulations that apply under the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.]; and

(D) provide an opportunity to appeal the objection raised.


(2) Timeline for reconsideration of amended applicationsThe Secretary shall reconsider any amended application submitted under this chapter within 60 days after the amended application is submitted to the Secretary.



(g) ReportThe Bureau shall submit an annual report to the Congress on all applications received, and actions taken (including the costs associated with such actions), under this section at the same time that the President is required to submit to Congress the budget under section 1105 of title 31.


(Pub. L. 100–297, title V, § 5205, as added Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2068.)

Editorial Notes

References in TextThe Education Amendments of 1978, referred to in subsecs. (a)(1)(A), (B), (b)(1), and (c)(1), is Pub. L. 95–561, Nov. 1, 1978, 92 Stat. 2143, as amended. Title XI of the Act is classified principally to chapter 22 (§ 2000 et seq.) of this title. For complete classification of this Act to the Code, see Short Title of 1978 Amendment note set out under section 6301 of Title 20, Education, and Tables.
The Indian Self-Determination and Education Assistance Act, referred to in subsecs. (a)(2) and (f)(1)(C), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
The title, referred to in subsec. (c)(2)(E), probably should be “this part”, meaning part B of title V of Pub. L. 100–297, known as the Tribally Controlled Schools Act of 1988, which is classified generally to this chapter. For complete classification of part B to the Code, see Short Title note set out under section 2501 of this title and Tables.

Prior ProvisionsA prior section 2504, Pub. L. 100–297, title V, § 5205, Apr. 28, 1988, 102 Stat. 387; Pub. L. 100–427, § 10(c), Sept. 9, 1988, 102 Stat. 1608; Pub. L. 101–301, § 5(g), May 24, 1990, 104 Stat. 209; Pub. L. 102–119, § 26(f), Oct. 7, 1991, 105 Stat. 607; Pub. L. 103–382, title III, §§ 382(a), (b), 394(m)(2), Oct. 20, 1994, 108 Stat. 4017, 4029, related to composition of grants, prior to repeal by Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2063. See section 2503 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2505. Duration of eligibility determination(a) In generalIf the Secretary determines that a tribally controlled school is eligible for assistance under this chapter, the eligibility determination shall remain in effect until the determination is revoked by the Secretary, and the requirements of subsection (b) or (c) of section 2504 of this title, if applicable, shall be considered to have been met with respect to such school until the eligibility determination is revoked by the Secretary.


(b) Annual reports(1) In generalEach recipient of a grant provided under this chapter shall complete an annual report which shall be limited to—(A) an annual financial statement reporting revenue and expenditures as defined by the cost accounting established by the grantee;

(B) an annual financial audit conducted pursuant to the standards of the Single Audit Act of 1984 [31 U.S.C. 7501 et seq.];

(C) a biennial compliance audit of the procurement of personal property during the period for which the report is being prepared that shall be in compliance with written procurement standards that are developed by the local school board;

(D) an annual submission to the Secretary of the number of students served and a brief description of programs offered under the grant; and

(E) a program evaluation conducted by an impartial evaluation review team, to be based on the standards established for purposes of subsection (c)(1)(A)(ii).11 So in original. Probably should be subsection “(c)(1)(B)(ii).”


(2) Evaluation review teamsWhere appropriate, other tribally controlled schools and representatives of tribally controlled community colleges shall make up members of the evaluation review teams.


(3) EvaluationsIn the case of a school which is accredited, evaluations will be conducted at intervals under the terms of accreditation.


(4) Submission of report(A) To tribal governing bodyUpon completion of the report required under paragraph (1), the recipient of the grant shall send (via first class mail, return receipt requested) a copy of such annual report to the tribal governing body (as defined in section 2012(f) of this title) of the tribally controlled school.


(B) To SecretaryNot later than 30 days after receiving written confirmation that the tribal governing body has received the report sent pursuant to subparagraph (A), the recipient of the grant shall send a copy of the report to the Secretary.




(c) Revocation of eligibility(1) Determination of eligibility for assistanceThe Secretary shall not revoke a determination that a school is eligible for assistance under this chapter if—(A) the Indian tribe or tribal organization submits the reports required under subsection (b) with respect to the school; and

(B) at least one of the following clauses applies with respect to the school:(i) The school is certified or accredited by a State or regional accrediting association or is a candidate in good standing for such accreditation under the rules of the State or regional accrediting association, showing that credits achieved by the students within the education programs are, or will be, accepted at grade level by a State certified or regionally accredited institution.

(ii) The Secretary determines that there is a reasonable expectation that the certification or accreditation described in clause (i), or candidacy in good standing for such certification or accreditation, will be achieved by the school within 3 years. The school seeking accreditation shall remain under the standards of the Bureau in effect on January 8, 2002, until such time as the school is accredited, except that if the Bureau standards are in conflict with the standards of the accrediting agency, the standards of such agency shall apply in such case.

(iii) The school is accredited by a tribal department of education if such accreditation is accepted by a generally recognized regional or State accreditation agency.

(iv)(I) With respect to a school that lacks accreditation, or that is not a candidate for accreditation, based on circumstances that are not beyond the control of the school board, every 3 years an impartial evaluator agreed upon by the Secretary and the grant recipient conducts evaluations of the school, and the school receives a positive assessment under such evaluations. The evaluations are conducted under standards adopted by a contractor under a contract for the school entered into under the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.] (or revisions of such standards agreed to by the Secretary and the grant recipient) prior to January 8, 2002.

(II) If the Secretary and a grant recipient other than a tribal governing body fail to agree on such an evaluator, the tribal governing body shall choose the evaluator or perform the evaluation. If the Secretary and a grant recipient that is a tribal governing body fail to agree on such an evaluator, subclause (I) shall not apply.

(III) A positive assessment by an impartial evaluator under this clause shall not affect the revocation of a determination of eligibility by the Secretary where such revocation is based on circumstances that were within the control of the school board.




(2) Notice requirements for revocationThe Secretary shall not revoke a determination that a school is eligible for assistance under this chapter, or reassume control of a school that was a Bureau school prior to approval of an application submitted under section 2505(b)(1)(A) 22 So in original. Probably should be section “2504(b)(1)(A)”. of this title until the Secretary—(A) provides notice to the tribally controlled school and the tribal governing body (within the meaning of section 2021 of this title) of the tribally controlled school which states—(i) the specific deficiencies that led to the revocation or resumption determination; and

(ii) the actions that are needed to remedy such deficiencies; and


(B) affords such authority an opportunity to effect the remedial actions.


(3) Technical assistanceThe Secretary shall provide such technical assistance to enable the school and governing body to carry out such remedial actions.


(4) Hearing and appealIn addition to notice and technical assistance under this subsection, the Secretary shall provide to the school and governing body—(A) at the request of the school or governing body, a hearing on the record regarding the revocation or reassumption determination, to be conducted under the rules and regulations described in section 2505(f)(1)(C) 33 So in original. Probably should be section “2504(f)(1)(C)”. of this title; and

(B) an opportunity to appeal the decision resulting from the hearing.



(d) Applicability of section pursuant to election under section 2507(b)With respect to a tribally controlled school that receives assistance under this chapter pursuant to an election made under section 2507(b) of this title—(1) subsection (b) of this section shall apply; and

(2) the Secretary may not revoke eligibility for assistance under this chapter except in conformance with subsection (c) of this section.


(Pub. L. 100–297, title V, § 5206, as added Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2072.)

Editorial Notes

References in TextThe Single Audit Act of 1984, referred to in subsec. (b)(1)(B), is Pub. L. 98–502, Oct. 19, 1984, 98 Stat. 2327, which enacted chapter 75 (§ 7501 et seq.) of Title 31, Money and Finance, and provisions set out as notes under section 7501 of Title 31. For complete classification of this Act to the Code, see Short Title of 1984 Amendment note set out under section 7501 of Title 31 and Tables.
The Indian Self-Determination and Education Assistance Act, referred to in subsec. (c)(1)(B)(iv)(I), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Prior ProvisionsA prior section 2505, Pub. L. 100–297, title V, § 5206, Apr. 28, 1988, 102 Stat. 388; Pub. L. 100–427, § 11, Sept. 9, 1988, 102 Stat. 1608; Pub. L. 105–362, title VIII, § 801(d), Nov. 10, 1998, 112 Stat. 3288, related to eligibility for grants, prior to repeal by Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2063. See section 2504 of this title.Q04

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2506. Payment of grants; investment of funds(a) Payments(1) In generalExcept as otherwise provided in this subsection, the Secretary shall make payments to grantees under this chapter in two payments, of which—(A) the first payment shall be made not later than July 1 of each year in an amount equal to 80 percent of the amount which the grantee was entitled to receive during the preceding academic year; and

(B) the second payment, consisting of the remainder to which the grantee is entitled for the academic year, shall be made not later than December 1 of each year.


(2) Excess fundingIn a case in which the amount provided to a grant recipient under paragraph (1)(A) is in excess of the amount that the recipient is entitled to receive for the academic year involved, the recipient shall return to the Secretary such excess amount not later than 30 days after the final determination that the school was overpaid pursuant to this section. The amount returned to the Secretary under this paragraph shall be distributed equally to all schools in the system.


(3) Newly funded schoolsFor any school for which no payment under this chapter was made from Bureau funds in the preceding academic year, full payment of the amount computed for the first academic year of eligibility under this chapter shall be made not later than December 1 of the academic year.


(4) Late fundingWith regard to funds for grantees that become available for obligation on October 1 of the fiscal year for which such funds are appropriated, the Secretary shall make payments to grantees not later than December 1 of the fiscal year.


(5) Applicability of certain title 31 provisionsThe provisions of chapter 39 of title 31 shall apply to the payments required to be made by paragraphs (1), (3), and (4).


(6) RestrictionsParagraphs (1), (3), and (4) shall be subject to any restriction on amounts of payments under this chapter that are imposed by a continuing resolution or other Act appropriating the funds involved.



(b) Investment of funds(1) Treatment of interest and investment incomeNotwithstanding any other provision of law, any interest or investment income that accrues to any funds provided under this chapter after such funds are paid to the Indian tribe or tribal organization and before such funds are expended for the purpose for which such funds were provided under this chapter shall be the property of the Indian tribe or tribal organization and shall not be taken into account by any officer or employee of the Federal Government in determining whether to provide assistance, or the amount of assistance, under any provision of Federal law. Such interest income shall be spent on behalf of the school.


(2) Permissible investmentsFunds provided under this chapter may be invested by the Indian tribe or tribal organization before such funds are expended for the purposes of this chapter so long as such funds are—(A) invested by the Indian tribe or tribal organization only in obligations of the United States, or in obligations or securities that are guaranteed or insured by the United States, or mutual (or other) funds registered with the Securities and Exchange Commission and which only invest in obligations of the United States, or securities that are guaranteed or insured by the United States; or

(B) deposited only into accounts that are insure by and 11 So in original. Probably should be “insured by an”. agency or instrumentality of the United States, or are fully collateralized to ensure protection of the funds, even in the event of a bank failure.



(c) RecoveriesFor the purposes of underrecovery and overrecovery determinations by any Federal agency for any other funds, from whatever source derived, funds received under this chapter shall not be taken into consideration.


(Pub. L. 100–297, title V, § 5207, as added Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2074.)

Editorial Notes
Prior ProvisionsA prior section 2506, Pub. L. 100–297, title V, § 5207, Apr. 28, 1988, 102 Stat. 391; Pub. L. 100–427, § 12, Sept. 9, 1988, 102 Stat. 1608, related to duration of eligibility determination, prior to repeal by Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2063. See section 2505 of this title.Q04

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2507. Application with respect to Indian Self-Determination and Education Assistance Act(a) Certain provisions to apply to grantsThe following provisions of the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.] (and any subsequent revisions thereto or renumbering thereof), shall apply to grants provided under this chapter:(1) Section 5(f) [25 U.S.C. 5305(f)] (relating to single agency audit).

(2) Section 6 [25 U.S.C. 5306] (relating to criminal activities; penalties).

(3) Section 7 [25 U.S.C. 5307] (relating to wage and labor standards).

(4) Section 104 [25 U.S.C. 5323] (relating to retention of Federal employee coverage).

(5) Section 105(f) [25 U.S.C. 5324(f)] (relating to Federal property).

(6) Section 105(k) [25 U.S.C. 5324(k)] (relating to access to Federal sources of supply).

(7) Section 105(l) [25 U.S.C. 5324(l)] (relating to lease of facility used for administration and delivery of services).

(8) Section 106(f) [25 U.S.C. 5325(f)] (relating to limitation on remedies relating to cost allowances).

(9) Section 106(j) [25 U.S.C. 5325(j)] (relating to use of funds for matching or cost participation requirements).

(10) Section 106(k) [25 U.S.C. 5325(k)] (relating to allowable uses of funds).

(11) Section 108(c) [25 U.S.C. 5329(c)] (Model Agreements provisions (1)(a)(5) 11 So in original. Probably should be “1(b)(5)”. (relating to limitations of costs), (1)(a)(7) 22 So in original. Probably should be “1(b)(7)”. (relating to records and monitoring), (1)(a)(8) 33 So in original. Probably should be “1(b)(8)”. (relating to property), and (a)(1)(9) 44 So in original. Probably should be “1(b)(9)”. (relating to availability of funds).55 So in original. There probably should be a second closing parenthesis.

(12) Section 109 [25 U.S.C. 5330] (relating to reassumption).

(13) Section 111 [25 U.S.C. 5332] (relating to sovereign immunity and trusteeship rights unaffected).


(b) Election for grant in lieu of contract(1) In generalContractors for activities to which this chapter applies who have entered into a contract under the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.] that is in effect on January 8, 2002, may, by giving notice to the Secretary, elect to have the provisions of this chapter apply to such activity in lieu of such contract.


(2) Effective date of electionAny election made under paragraph (1) shall take effect on the first day of July immediately following the date of such election.


(3) ExceptionIn any case in which the first day of July immediately following the date of an election under paragraph (1) is less than 60 days after such election, such election shall not take effect until the first day of July of 66 So in original. Probably should be followed by “the”. year following the year in which the election is made.



(c) No duplicationNo funds may be provided under any contract entered into under the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.] to pay any expenses incurred in providing any program or services if a grant has been made under this chapter to pay such expenses.


(d) Transfers and carryovers(1) Buildings, equipment, supplies, materialsA tribe or tribal organization assuming the operation of—(A) a Bureau school with assistance under this chapter shall be entitled to the transfer or use of buildings, equipment, supplies, and materials to the same extent as if it were contracting under the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.]; or

(B) a contract school with assistance under this chapter shall be entitled to the transfer or use of buildings, equipment, supplies, and materials that were used in the operation of the contract school to the same extent as if it were contracting under the Indian Self-Determination and Education Assistance Act.


(2) FundsAny tribe or tribal organization which assumes operation of a Bureau school with assistance under this chapter and any tribe or tribal organization which elects to operate a school with assistance under this chapter rather that 77 So in original. Probably should be “than”. to continue as a contract school shall be entitled to any funds which would carryover from the previous fiscal year as if such school were operated as a contract school.


(3) Funding for school improvementAny tribe or tribal organization that assumes operation of a Bureau school or a contract school with assistance under this chapter shall be eligible for funding for the improvement, alteration, replacement, and repair of facilities to the same extent as a Bureau school.



(e) Exceptions, problems, and disputesAny exception or problem cited in an audit conducted pursuant to section 2505(b)(1) of this title, any dispute regarding a grant authorized to be made pursuant to this chapter or any amendment to such grant, and any dispute involving an administrative cost grant under section 2008 of this title shall be administered under the provisions governing such exceptions, problems, or disputes in the case of contracts under the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.]. The Equal Access to Justice Act shall apply to administrative appeals filed after September 8, 1988, by grantees regarding a grant under this chapter, including an administrative cost grant.


(Pub. L. 100–297, title V, § 5208, as added Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2076.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in text, is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
The Equal Access to Justice Act, referred to in subsec. (e), is title II of Pub. L. 96–481, Oct. 21, 1980, 94 Stat. 2325, as amended. For complete classification of this Act to the Code, see Short Title note set out under section 504 of Title 5, Government Organization and Employees, and Tables.

Prior ProvisionsA prior section 2507, Pub. L. 100–297, title V, § 5208, Apr. 28, 1988, 102 Stat. 393; Pub. L. 100–427, § 13, Sept. 9, 1988, 102 Stat. 1609; Pub. L. 103–382, title III, § 382(c), Oct. 20, 1994, 108 Stat. 4017, related to payment of grants and investment of funds, prior to repeal by Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2063. See section 2506 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2508. Role of the Director
Applications for grants under this chapter, and all application modifications, shall be reviewed and approved by personnel under the direction and control of the Director of the Office of Indian Education Programs. Required reports shall be submitted to education personnel under the direction and control of the Director of such Office.
(Pub. L. 100–297, title V, § 5209, as added Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2077.)

Editorial Notes
Prior ProvisionsA prior section 2508, Pub. L. 100–297, title V, § 5209, Apr. 28, 1988, 102 Stat. 394; Pub. L. 100–427, § 14, Sept. 9, 1988, 102 Stat. 1609; Pub. L. 101–301, § 5(b), May 24, 1990, 104 Stat. 207; Pub. L. 103–382, title III, § 382(d), (e), Oct. 20, 1994, 108 Stat. 4017, 4018, related to application with respect to Indian Self-Determination and Education Assistance Act, prior to repeal by Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2063. See section 2507 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2509. Regulations
The Secretary is authorized to issue regulations relating to the discharge of duties specifically assigned to the Secretary in this chapter. For all other matters relating to the details of planning, developing, implementing, and evaluating grants under this chapter, the Secretary shall not issue regulations.
(Pub. L. 100–297, title V, § 5210, as added Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2077.)

Editorial Notes
Prior ProvisionsA prior section 2509, Pub. L. 100–297, title V, § 5210, Apr. 28, 1988, 102 Stat. 394, related to role of Director, prior to repeal by Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2063. See section 2508 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2510. The tribally controlled grant school endowment program(a) In general(1) EstablishmentEach school receiving a grant under this chapter may establish, at a federally insured financial institution, a trust fund for the purposes of this section.


(2) Deposits and useThe school may provide—(A) for deposit into the trust fund, only funds from non-Federal sources, except that the interest on funds received from grants provided under this chapter may be used for that purpose;

(B) for deposit into the trust fund, any earnings on funds deposited in the fund; and

(C) for the sole use of the school any noncash, in-kind contributions of real or personal property, which may at any time be used, sold, or otherwise disposed of.



(b) InterestInterest from the fund established under subsection (a) may periodically be withdrawn and used, at the discretion of the school, to defray any expenses associated with the operation of the school consistent with the purposes of this Act.11 See References in Text note below.


(Pub. L. 100–297, title V, § 5211, as added Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2078.)

Editorial Notes

References in TextThis Act, referred to in subsec. (b), is Pub. L. 100–297 and probably should be “this part”, meaning part B of title V of Pub. L. 100–297, known as the Tribally Controlled Schools Act of 1988, which is classified generally to this chapter. For complete classification of part B to the Code, see Short Title note set out under section 2501 of this title and Tables.

Prior ProvisionsA prior section 2510, Pub. L. 100–297, title V, § 5211, Apr. 28, 1988, 102 Stat. 394, related to regulations, prior to repeal by Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2063. See section 2509 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.



§ 2511. Definitions
In this chapter:(1) BureauThe term “Bureau” means the Bureau of Indian Affairs of the Department of the Interior.


(2) Eligible Indian studentThe term “eligible Indian student” has the meaning given such term in section 2007(f) of this title.


(3) IndianThe term “Indian” means a member of an Indian tribe, and includes individuals who are eligible for membership in a tribe, and the child or grandchild of such an individual.


(4) Indian tribeThe term “Indian tribe” means any Indian tribe, band, nation, or other organized group or community, including an Alaska Native Village Corporation or Regional Corporation (as defined in or established pursuant to the Alaska Native Claims Settlement Act [43 U.S.C. 1601 et seq.]), which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.


(5) Local educational agencyThe term “local educational agency” means a public board of education or other public authority legally constituted within a State for either administrative control or direction of, or to perform a service function for, public elementary schools or secondary schools in a city, county, township, school district, or other political subdivision of a State or such combination of school districts or counties as are recognized in a State as an administrative agency for the State’s public elementary schools or secondary schools. Such term includes any other public institution or agency having administrative control and direction of a public elementary school or secondary school.


(6) SecretaryThe term “Secretary” means the Secretary of the Interior.


(7) Tribal governing bodyThe term “tribal governing body” means, with respect to any school that receives assistance under this Act,11 See References in Text note below. the recognized governing body of the Indian tribe involved.


(8) Tribal organization(A) In generalThe term “tribal organization” means—(i) the recognized governing body of any Indian tribe; or

(ii) any legally established organization of Indians that—(I) is controlled, sanctioned, or chartered by such governing body or is democratically elected by the adult members of the Indian community to be served by such organization; and

(II) includes the maximum participation of Indians in all phases of the organization’s activities.



(B) AuthorizationIn any case in which a grant is provided under this chapter to an organization to provide services through a tribally controlled school benefiting more than one Indian tribe, the approval of the governing bodies of Indian tribes representing 80 percent of the students attending the tribally controlled school shall be considered a sufficient tribal authorization for such grant.



(9) Tribally controlled schoolThe term “tribally controlled school” means a school that—(A) is operated by an Indian tribe or a tribal organization, enrolling students in kindergarten through grade 12, including a preschool;

(B) is not a local educational agency; and

(C) is not directly administered by the Bureau of Indian Affairs.


(Pub. L. 100–297, title V, § 5212, as added Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2078.)

Editorial Notes

References in TextThe Alaska Native Claims Settlement Act, referred to in par. (4), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, as amended, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.
This Act, referred to in par. (7), is Pub. L. 100–297 and probably should be “this part”, meaning part B of title V of Pub. L. 100–297, known as the Tribally Controlled Schools Act of 1988, which is classified generally to this chapter. For complete classification of part B to the Code, see Short Title note set out under section 2501 of this title and Tables.

Prior ProvisionsA prior section 2511, Pub. L. 100–297, title V, § 5212, Apr. 28, 1988, 102 Stat. 394, defined terms, prior to repeal by Pub. L. 107–110, title X, § 1043, Jan. 8, 2002, 115 Stat. 2063.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as a note under section 6301 of Title 20, Education.




CHAPTER 28—INDIAN EDUCATION PROGRAM
SUBCHAPTER I—FINANCIAL ASSISTANCE TO LOCAL EDUCATIONAL AGENCIES FOR THE EDUCATION OF INDIAN CHILDREN
§§ 2601 to 2606. Repealed. Pub. L. 103–382, title III, § 367, Oct. 20, 1994, 108 Stat. 3976

Section 2601, Pub. L. 100–297, title V, § 5311, Apr. 28, 1988, 102 Stat. 395, related to policy declaration concerning academic needs of Indian students.


Section 2602, Pub. L. 100–297, title V, § 5312, Apr. 28, 1988, 102 Stat. 396; Pub. L. 100–427, § 15, Sept. 9, 1988, 102 Stat. 1610, related to grants to local educational agencies for education of Indian children.


Section 2603, Pub. L. 100–297, title V, § 5313, Apr. 28, 1988, 102 Stat. 398, related to permissible uses of Federal funds.


Section 2604, Pub. L. 100–297, title V, § 5314, Apr. 28, 1988, 102 Stat. 398; Pub. L. 100–427, § 16, Sept. 9, 1988, 102 Stat. 1610; Pub. L. 101–301, § 5(c), May 24, 1990, 104 Stat. 207, related to applications for grants and conditions for approval.


Section 2605, Pub. L. 100–297, title V, § 5315, Apr. 28, 1988, 102 Stat. 402; Pub. L. 100–427, § 17, Sept. 9, 1988, 102 Stat. 1611, related to payments to local educational agencies.


Section 2606, Pub. L. 100–297, title V, § 5316, Apr. 28, 1988, 102 Stat. 402, authorized appropriations for Indian education and permitted Secretary to reallocate funds.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 100–297, title V, § 5301, Apr. 28, 1988, 102 Stat. 395, provided that part C (§§ 5301–5352) of title V of Pub. L. 100–297, enacting this chapter, repealing sections 241aa, 241bb, 241cc to 241ff, 1211a, 1221f to 1221h, and 3385 to 3385b of Title 20, Education, and repealing provisions set out as notes under sections 241aa and 1411 of Title 20, could be cited as the “Indian Education Act of 1988”, prior to repeal by Pub. L. 103–382, title III, § 367, Oct. 20, 1994, 108 Stat. 3976.




SUBCHAPTER II—SPECIAL PROGRAMS AND PROJECTS TO IMPROVE EDUCATIONAL OPPORTUNITIES FOR INDIAN CHILDREN
§§ 2621 to 2624. Repealed. Pub. L. 103–382, title III, § 367, Oct. 20, 1994, 108 Stat. 3976

Section 2621, Pub. L. 100–297, title V, § 5321, Apr. 28, 1988, 102 Stat. 403; Pub. L. 100–427, § 18, Sept. 9, 1988, 102 Stat. 1612, related to improvement of educational opportunities for Indian children.


Section 2622, Pub. L. 100–297, title V, § 5322, Apr. 28, 1988, 102 Stat. 406, related to special educational training programs for teachers of Indian children.


Section 2623, Pub. L. 100–297, title V, § 5323, Apr. 28, 1988, 102 Stat. 407; Pub. L. 100–427, § 19(a), Sept. 9, 1988, 102 Stat. 1612, provided for fellowships for Indian students.


Section 2624, Pub. L. 100–297, title V, § 5324, Apr. 28, 1988, 102 Stat. 408; Pub. L. 100–427, § 20, Sept. 9, 1988, 102 Stat. 1612; Pub. L. 101–301, § 5(d)(2), May 24, 1990, 104 Stat. 208, authorized programs for gifted and talented Indian children.




SUBCHAPTER III—SPECIAL PROGRAMS RELATING TO ADULT EDUCATION FOR INDIANS
§ 2631. Repealed. Pub. L. 103–382, title III, § 367, Oct. 20, 1994, 108 Stat. 3976

Section, Pub. L. 100–297, title V, § 5330, Apr. 28, 1988, 102 Stat. 410, related to improvement of educational opportunities for adult Indians. See section 7851 of Title 20, Education.




SUBCHAPTER IV—PROGRAM ADMINISTRATION
§§ 2641 to 2643. Repealed. Pub. L. 103–382, title III, § 367, Oct. 20, 1994, 108 Stat. 3976

Section 2641, Pub. L. 100–297, title V, § 5341, Apr. 28, 1988, 102 Stat. 411; Pub. L. 100–427, § 21, Sept. 9, 1988, 102 Stat. 1612, related to establishment of Office of Indian Education within Department of Education. See section 3423c of Title 20, Education.


Section 2642, Pub. L. 100–297, title V, § 5342, Apr. 28, 1988, 102 Stat. 412; Pub. L. 100–427, § 22, Sept. 9, 1988, 102 Stat. 1613, established National Advisory Council on Indian Education.


Section 2643, Pub. L. 100–297, title V, § 5343, Apr. 28, 1988, 102 Stat. 413, authorized appropriations for administration of Indian education programs. See section 7882 of Title 20, Education.




SUBCHAPTER V—MISCELLANEOUS
§ 2651. Repealed. Pub. L. 103–382, title III, § 367, Oct. 20, 1994, 108 Stat. 3976

Section, Pub. L. 100–297, title V, § 5351, Apr. 28, 1988, 102 Stat. 413; Pub. L. 100–427, § 23, Sept. 9, 1988, 102 Stat. 1613, defined terms for purposes of this chapter. See section 7881 of Title 20, Education.





CHAPTER 29—INDIAN GAMING REGULATION



Sec.


2701.Findings.


2702.Declaration of policy.


2703.Definitions.


2704.National Indian Gaming Commission.


2705.Powers of Chairman.


2706.Powers of Commission.


2707.Commission staffing.


2708.Commission; access to information.


2709.Interim authority to regulate gaming.


2710.Tribal gaming ordinances.


2711.Management contracts.


2712.Review of existing ordinances and contracts.


2713.Civil penalties.


2714.Judicial review.


2715.Subpoena and deposition authority.


2716.Investigative powers.


2717.Commission funding.


2717a.Availability of class II gaming activity fees to carry out duties of Commission.


2718.Authorization of appropriations.


2719.Gaming on lands acquired after October 17, 1988.


2720.Dissemination of information.


2721.Severability.



§ 2701. Findings
The Congress finds that—(1) numerous Indian tribes have become engaged in or have licensed gaming activities on Indian lands as a means of generating tribal governmental revenue;

(2) Federal courts have held that section 81 of this title requires Secretarial review of management contracts dealing with Indian gaming, but does not provide standards for approval of such contracts;

(3) existing Federal law does not provide clear standards or regulations for the conduct of gaming on Indian lands;

(4) a principal goal of Federal Indian policy is to promote tribal economic development, tribal self-sufficiency, and strong tribal government; and

(5) Indian tribes have the exclusive right to regulate gaming activity on Indian lands if the gaming activity is not specifically prohibited by Federal law and is conducted within a State which does not, as a matter of criminal law and public policy, prohibit such gaming activity.

(Pub. L. 100–497, § 2, Oct. 17, 1988, 102 Stat. 2467.)

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 100–497, § 1, Oct. 17, 1988, 102 Stat. 2467, provided: “That this Act [enacting this chapter and sections 1166 to 1168 of Title 18, Crimes and Criminal Procedure] may be cited as the ‘Indian Gaming Regulatory Act’.”




§ 2702. Declaration of policy
The purpose of this chapter is—(1) to provide a statutory basis for the operation of gaming by Indian tribes as a means of promoting tribal economic development, self-sufficiency, and strong tribal governments;

(2) to provide a statutory basis for the regulation of gaming by an Indian tribe adequate to shield it from organized crime and other corrupting influences, to ensure that the Indian tribe is the primary beneficiary of the gaming operation, and to assure that gaming is conducted fairly and honestly by both the operator and players; and

(3) to declare that the establishment of independent Federal regulatory authority for gaming on Indian lands, the establishment of Federal standards for gaming on Indian lands, and the establishment of a National Indian Gaming Commission are necessary to meet congressional concerns regarding gaming and to protect such gaming as a means of generating tribal revenue.

(Pub. L. 100–497, § 3, Oct. 17, 1988, 102 Stat. 2467.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 100–497, Oct. 17, 1988, 102 Stat. 2467, known as the Indian Gaming Regulatory Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2701 of this title and Tables.



§ 2703. Definitions
For purposes of this chapter—(1) The term “Attorney General” means the Attorney General of the United States.

(2) The term “Chairman” means the Chairman of the National Indian Gaming Commission.

(3) The term “Commission” means the National Indian Gaming Commission established pursuant to section 2704 of this title.

(4) The term “Indian lands” means—(A) all lands within the limits of any Indian reservation; and

(B) any lands title to which is either held in trust by the United States for the benefit of any Indian tribe or individual or held by any Indian tribe or individual subject to restriction by the United States against alienation and over which an Indian tribe exercises governmental power.


(5) The term “Indian tribe” means any Indian tribe, band, nation, or other organized group or community of Indians which—(A) is recognized as eligible by the Secretary for the special programs and services provided by the United States to Indians because of their status as Indians, and

(B) is recognized as possessing powers of self-government.


(6) The term “class I gaming” means social games solely for prizes of minimal value or traditional forms of Indian gaming engaged in by individuals as a part of, or in connection with, tribal ceremonies or celebrations.

(7)(A) The term “class II gaming” means—(i) the game of chance commonly known as bingo (whether or not electronic, computer, or other technologic aids are used in connection therewith)—(I) which is played for prizes, including monetary prizes, with cards bearing numbers or other designations,

(II) in which the holder of the card covers such numbers or designations when objects, similarly numbered or designated, are drawn or electronically determined, and

(III) in which the game is won by the first person covering a previously designated arrangement of numbers or designations on such cards,

including (if played in the same location) pull-tabs, lotto, punch boards, tip jars, instant bingo, and other games similar to bingo, and

(ii) card games that—(I) are explicitly authorized by the laws of the State, or

(II) are not explicitly prohibited by the laws of the State and are played at any location in the State,

but only if such card games are played in conformity with those laws and regulations (if any) of the State regarding hours or periods of operation of such card games or limitations on wagers or pot sizes in such card games.


(B) The term “class II gaming” does not include—(i) any banking card games, including baccarat, chemin de fer, or blackjack (21), or

(ii) electronic or electromechanical facsimiles of any game of chance or slot machines of any kind.


(C) Notwithstanding any other provision of this paragraph, the term “class II gaming” includes those card games played in the State of Michigan, the State of North Dakota, the State of South Dakota, or the State of Washington, that were actually operated in such State by an Indian tribe on or before May 1, 1988, but only to the extent of the nature and scope of the card games that were actually operated by an Indian tribe in such State on or before such date, as determined by the Chairman.

(D) Notwithstanding any other provision of this paragraph, the term “class II gaming” includes, during the 1-year period beginning on October 17, 1988, any gaming described in subparagraph (B)(ii) that was legally operated on Indian lands on or before May 1, 1988, if the Indian tribe having jurisdiction over the lands on which such gaming was operated requests the State, by no later than the date that is 30 days after October 17, 1988, to negotiate a Tribal-State compact under section 2710(d)(3) of this title.

(E) Notwithstanding any other provision of this paragraph, the term “class II gaming” includes, during the 1-year period beginning on December 17, 1991, any gaming described in subparagraph (B)(ii) that was legally operated on Indian lands in the State of Wisconsin on or before May 1, 1988, if the Indian tribe having jurisdiction over the lands on which such gaming was operated requested the State, by no later than November 16, 1988, to negotiate a Tribal-State compact under section 2710(d)(3) of this title.

(F) If, during the 1-year period described in subparagraph (E), there is a final judicial determination that the gaming described in subparagraph (E) is not legal as a matter of State law, then such gaming on such Indian land shall cease to operate on the date next following the date of such judicial decision.


(8) The term “class III gaming” means all forms of gaming that are not class I gaming or class II gaming.

(9) The term “net revenues” means gross revenues of an Indian gaming activity less amounts paid out as, or paid for, prizes and total operating expenses, excluding management fees.

(10) The term “Secretary” means the Secretary of the Interior.

(Pub. L. 100–497, § 4, Oct. 17, 1988, 102 Stat. 2467; Pub. L. 102–238, § 2(a), Dec. 17, 1991, 105 Stat. 1908; Pub. L. 102–497, § 16, Oct. 24, 1992, 106 Stat. 3261.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 100–497, Oct. 17, 1988, 102 Stat. 2467, known as the Indian Gaming Regulatory Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2701 of this title and Tables.

Amendments1992—Par. (7)(E). Pub. L. 102–497 struck out “or Montana” after “Wisconsin”.
1991—Par. (7)(E), (F). Pub. L. 102–238 added subpars. (E) and (F).

Statutory Notes and Related Subsidiaries
Class II Gaming With Respect to Indian Tribes in Wisconsin or Montana Engaged in Negotiating Tribal-State CompactsPub. L. 101–301, § 6, May 24, 1990, 104 Stat. 209, provided that: “Notwithstanding any other provision of law, the term ‘class II gaming’ includes, for purposes of applying Public Law 100–497 [25 U.S.C. 2701 et seq.] with respect to any Indian tribe located in the State of Wisconsin or the State of Montana, during the 1-year period beginning on the date of enactment of this Act [May 24, 1990], any gaming described in section 4(7)(B)(ii) of Public Law 100–497 [25 U.S.C. 2703(7)(B)(ii)] that was legally operated on Indian lands on or before May 1, 1988, if the Indian tribe having jurisdiction over the lands on which such gaming was operated made a request, by no later than November 16, 1988, to the State in which such gaming is operated to negotiate a Tribal-State compact under section 11(d)(3) of Public Law 100–497 [25 U.S.C. 2710(d)(3)].”


Tribal-State Compact Covering Indian Tribes in Minnesota; Operation of Class II Games; Allowance of Additional Year for NegotiationsPub. L. 101–121, title I, § 118, Oct. 23, 1989, 103 Stat. 722, provided that: “Notwithstanding any other provision of law, the term ‘Class II gaming’ in Public Law 100–497 [25 U.S.C. 2701 et seq.], for any Indian tribe located in the State of Minnesota, includes, during the period commencing on the date of enactment of this Act [Oct. 23, 1989] and continuing for 365 days from that date, any gaming described in section 4(7)(B)(ii) of Public Law 100–497 [25 U.S.C. 2703(7)(B)(ii)] that was legally operated on Indian lands on or before May 1, 1988, if the Indian tribe having jurisdication [sic] over the lands on which such gaming was operated, requested the State of Minnesota, no later than 30 days after the date of enactment of Public Law 100–497 [Oct. 17, 1988], to negotiate a tribal-state compact pursuant to section 11(d)(3) of Public Law 100–497 [25 U.S.C. 2710(d)(3)].”




§ 2704. National Indian Gaming Commission(a) EstablishmentThere is established within the Department of the Interior a Commission to be known as the National Indian Gaming Commission.


(b) Composition; investigation; term of office; re­moval(1) The Commission shall be composed of three full-time members who shall be appointed as follows:(A) a Chairman, who shall be appointed by the President with the advice and consent of the Senate; and

(B) two associate members who shall be appointed by the Secretary of the Interior.


(2)(A) The Attorney General shall conduct a background investigation on any person considered for appointment to the Commission.

(B) The Secretary shall publish in the Federal Register the name and other information the Secretary deems pertinent regarding a nominee for membership on the Commission and shall allow a period of not less than thirty days for receipt of public comment.


(3) Not more than two members of the Commission shall be of the same political party. At least two members of the Commission shall be enrolled members of any Indian tribe.

(4)(A) Except as provided in subparagraph (B), the term of office of the members of the Commission shall be three years.

(B) Of the initial members of the Commission—(i) two members, including the Chairman, shall have a term of office of three years; and

(ii) one member shall have a term of office of one year.



(5) No individual shall be eligible for any appointment to, or to continue service on, the Commission, who—(A) has been convicted of a felony or gaming offense;

(B) has any financial interest in, or management responsibility for, any gaming activity; or

(C) has a financial interest in, or management responsibility for, any management contract approved pursuant to section 2711 of this title.


(6) A Commissioner may only be removed from office before the expiration of the term of office of the member by the President (or, in the case of associate member, by the Secretary) for neglect of duty, or malfeasance in office, or for other good cause shown.


(c) VacanciesVacancies occurring on the Commission shall be filled in the same manner as the original appointment. A member may serve after the expiration of his term of office until his successor has been appointed, unless the member has been removed for cause under subsection (b)(6).


(d) QuorumTwo members of the Commission, at least one of which is the Chairman or Vice Chairman, shall constitute a quorum.


(e) Vice ChairmanThe Commission shall select, by majority vote, one of the members of the Commission to serve as Vice Chairman. The Vice Chairman shall serve as Chairman during meetings of the Commission in the absence of the Chairman.


(f) MeetingsThe Commission shall meet at the call of the Chairman or a majority of its members, but shall meet at least once every 4 months.


(g) Compensation(1) The Chairman of the Commission shall be paid at a rate equal to that of level IV of the Executive Schedule under section 5315 of title 5.

(2) The associate members of the Commission shall each be paid at a rate equal to that of level V of the Executive Schedule under section 5316 of title 5.

(3) All members of the Commission shall be reimbursed in accordance with title 5 for travel, subsistence, and other necessary expenses incurred by them in the performance of their duties.


(Pub. L. 100–497, § 5, Oct. 17, 1988, 102 Stat. 2469.)

§ 2705. Powers of Chairman(a) The Chairman, on behalf of the Commission, shall have power, subject to an appeal to the Commission, to—(1) issue orders of temporary closure of gaming activities as provided in section 2713(b) of this title;

(2) levy and collect civil fines as provided in section 2713(a) of this title;

(3) approve tribal ordinances or resolutions regulating class II gaming and class III gaming as provided in section 2710 of this title; and

(4) approve management contracts for class II gaming and class III gaming as provided in sections 2710(d)(9) and 2711 of this title.


(b) The Chairman shall have such other powers as may be delegated by the Commission.

(Pub. L. 100–497, § 6, Oct. 17, 1988, 102 Stat. 2470.)

§ 2706. Powers of Commission(a) Budget approval; civil fines; fees; subpoenas; permanent ordersThe Commission shall have the power, not subject to delegation—(1) upon the recommendation of the Chairman, to approve the annual budget of the Commission as provided in section 2717 of this title;

(2) to adopt regulations for the assessment and collection of civil fines as provided in section 2713(a) of this title;

(3) by an affirmative vote of not less than 2 members, to establish the rate of fees as provided in section 2717 of this title;

(4) by an affirmative vote of not less than 2 members, to authorize the Chairman to issue subpoenas as provided in section 2715 of this title; and

(5) by an affirmative vote of not less than 2 members and after a full hearing, to make permanent a temporary order of the Chairman closing a gaming activity as provided in section 2713(b)(2) of this title.


(b) Monitoring; inspection of premises; investigations; access to records; mail; contracts; hearings; oaths; regulationsThe Commission—(1) shall monitor class II gaming conducted on Indian lands on a continuing basis;

(2) shall inspect and examine all premises located on Indian lands on which class II gaming is conducted;

(3) shall conduct or cause to be conducted such background investigations as may be necessary;

(4) may demand access to and inspect, examine, photocopy, and audit all papers, books, and records respecting gross revenues of class II gaming conducted on Indian lands and any other matters necessary to carry out the duties of the Commission under this chapter;

(5) may use the United States mail in the same manner and under the same conditions as any department or agency of the United States;

(6) may procure supplies, services, and property by contract in accordance with applicable Federal laws and regulations;

(7) may enter into contracts with Federal, State, tribal and private entities for activities necessary to the discharge of the duties of the Commission and, to the extent feasible, contract the enforcement of the Commission’s regulations with the Indian tribes;

(8) may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission deems appropriate;

(9) may administer oaths or affirmations to witnesses appearing before the Commission; and

(10) shall promulgate such regulations and guidelines as it deems appropriate to implement the provisions of this chapter.


(c) Omitted

(d) Application of Government Performance and Results Act(1) In generalIn carrying out any action under this chapter, the Commission shall be subject to the Government Performance and Results Act of 1993 (Public Law 103–62; 107 Stat. 285).


(2) PlansIn addition to any plan required under the Government Performance and Results Act of 1993 (Public Law 103–62; 107 Stat. 285), the Commission shall submit a plan to provide technical assistance to tribal gaming operations in accordance with that Act.



(Pub. L. 100–497, § 7, Oct. 17, 1988, 102 Stat. 2470; Pub. L. 109–221, title III, § 301(a), May 12, 2006, 120 Stat. 341.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (b)(4), (10) and (d)(1), was in the original “this Act”, meaning Pub. L. 100–497, Oct. 17, 1988, 102 Stat. 2467, known as the Indian Gaming Regulatory Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2701 of this title and Tables.
The Government Performance and Results Act of 1993, referred to in subsec. (d), is Pub. L. 103–62, Aug. 3, 1993, 107 Stat. 285, which enacted section 306 of Title 5, Government Organization and Employees, sections 1115 to 1119, 9703, and 9704 of Title 31, Money and Finance, and sections 2801 to 2805 of Title 39, Postal Service, amended section 1105 of Title 31, and enacted provisions set out as notes under sections 1101 and 1115 of Title 31. For complete classification of this Act to the Code, see Short Title of 1993 Amendment note set out under section 1101 of Title 31 and Tables.

Codification
Subsec. (c) of this section, which required the Commission to submit a report to Congress every two years on various matters relating to the operation of the Commission, terminated, effective May 15, 2000, pursuant to section 3003 of Pub. L. 104-66, as amended, set out as a note under section 1113 of Title 31, Money and Finance. See, also, page 114 of House Document No. 103-7.

Amendments2006—Subsec. (d). Pub. L. 109–221 added subsec. (d).



§ 2707. Commission staffing(a) General CounselThe Chairman shall appoint a General Counsel to the Commission who shall be paid at the annual rate of basic pay payable for GS–18 of the General Schedule under section 5332 of title 5.


(b) StaffThe Chairman shall appoint and supervise other staff of the Commission without regard to the provisions of title 5 governing appointments in the competitive service. Such staff shall be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no individual so appointed may receive pay in excess of the annual rate of basic pay payable for GS–17 of the General Schedule under section 5332 of that title.


(c) Temporary servicesThe Chairman may procure temporary and intermittent services under section 3109(b) of title 5, but at rates for individuals not to exceed the daily equivalent of the maximum annual rate of basic pay payable for GS–18 of the General Schedule.


(d) Federal agency personnelUpon the request of the Chairman, the head of any Federal agency is authorized to detail any of the personnel of such agency to the Commission to assist the Commission in carrying out its duties under this chapter, unless otherwise prohibited by law.


(e) Administrative support servicesThe Secretary or Administrator of General Services shall provide to the Commission on a reimbursable basis such administrative support services as the Commission may request.


(Pub. L. 100–497, § 8, Oct. 17, 1988, 102 Stat. 2471.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (d), was in the original “this Act”, meaning Pub. L. 100–497, Oct. 17, 1988, 102 Stat. 2467, known as the Indian Gaming Regulatory Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2701 of this title and Tables.

Statutory Notes and Related Subsidiaries
References in Other Laws to GS–16, 17, or 18 Pay RatesReferences in laws to the rates of pay for GS–16, 17, or 18, or to maximum rates of pay under the General Schedule, to be considered references to rates payable under specified sections of Title 5, Government Organization and Employees, see section 529 [title I, § 101(c)(1)] of Pub. L. 101–509, set out in a note under section 5376 of Title 5.



§ 2708. Commission; access to information
The Commission may secure from any department or agency of the United States information necessary to enable it to carry out this chapter. Upon the request of the Chairman, the head of such department or agency shall furnish such information to the Commission, unless otherwise prohibited by law.
(Pub. L. 100–497, § 9, Oct. 17, 1988, 102 Stat. 2472.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 100–497, Oct. 17, 1988, 102 Stat. 2467, known as the Indian Gaming Regulatory Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2701 of this title and Tables.



§ 2709. Interim authority to regulate gaming
Notwithstanding any other provision of this chapter, the Secretary shall continue to exercise those authorities vested in the Secretary on the day before October 17, 1988, relating to supervision of Indian gaming until such time as the Commission is organized and prescribes regulations. The Secretary shall provide staff and support assistance to facilitate an orderly transition to regulation of Indian gaming by the Commission.
(Pub. L. 100–497, § 10, Oct. 17, 1988, 102 Stat. 2472.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 100–497, Oct. 17, 1988, 102 Stat. 2467, known as the Indian Gaming Regulatory Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2701 of this title and Tables.



§ 2710. Tribal gaming ordinances(a) Jurisdiction over class I and class II gaming activity(1) Class I gaming on Indian lands is within the exclusive jurisdiction of the Indian tribes and shall not be subject to the provisions of this chapter.

(2) Any class II gaming on Indian lands shall continue to be within the jurisdiction of the Indian tribes, but shall be subject to the provisions of this chapter.


(b) Regulation of class II gaming activity; net revenue allocation; audits; contracts(1) An Indian tribe may engage in, or license and regulate, class II gaming on Indian lands within such tribe’s jurisdiction, if—(A) such Indian gaming is located within a State that permits such gaming for any purpose by any person, organization or entity (and such gaming is not otherwise specifically prohibited on Indian lands by Federal law), and

(B) the governing body of the Indian tribe adopts an ordinance or resolution which is approved by the Chairman.

A separate license issued by the Indian tribe shall be required for each place, facility, or location on Indian lands at which class II gaming is conducted.

(2) The Chairman shall approve any tribal ordinance or resolution concerning the conduct, or regulation of class II gaming on the Indian lands within the tribe’s jurisdiction if such ordinance or resolution provides that—(A) except as provided in paragraph (4), the Indian tribe will have the sole proprietary interest and responsibility for the conduct of any gaming activity;

(B) net revenues from any tribal gaming are not to be used for purposes other than—(i) to fund tribal government operations or programs;

(ii) to provide for the general welfare of the Indian tribe and its members;

(iii) to promote tribal economic development;

(iv) to donate to charitable organizations; or

(v) to help fund operations of local government agencies;


(C) annual outside audits of the gaming, which may be encompassed within existing independent tribal audit systems, will be provided by the Indian tribe to the Commission;

(D) all contracts for supplies, services, or concessions for a contract amount in excess of $25,000 annually (except contracts for professional legal or accounting services) relating to such gaming shall be subject to such independent audits;

(E) the construction and maintenance of the gaming facility, and the operation of that gaming is conducted in a manner which adequately protects the environment and the public health and safety; and

(F) there is an adequate system which—(i) ensures that background investigations are conducted on the primary management officials and key employees of the gaming enterprise and that oversight of such officials and their management is conducted on an ongoing basis; and

(ii) includes—(I) tribal licenses for primary management officials and key employees of the gaming enterprise with prompt notification to the Commission of the issuance of such licenses;

(II) a standard whereby any person whose prior activities, criminal record, if any, or reputation, habits and associations pose a threat to the public interest or to the effective regulation of gaming, or create or enhance the dangers of unsuitable, unfair, or illegal practices and methods and activities in the conduct of gaming shall not be eligible for employment; and

(III) notification by the Indian tribe to the Commission of the results of such background check before the issuance of any of such licenses.




(3) Net revenues from any class II gaming activities conducted or licensed by any Indian tribe may be used to make per capita payments to members of the Indian tribe only if—(A) the Indian tribe has prepared a plan to allocate revenues to uses authorized by paragraph (2)(B);

(B) the plan is approved by the Secretary as adequate, particularly with respect to uses described in clause (i) or (iii) of paragraph (2)(B);

(C) the interests of minors and other legally incompetent persons who are entitled to receive any of the per capita payments are protected and preserved and the per capita payments are disbursed to the parents or legal guardian of such minors or legal incompetents in such amounts as may be necessary for the health, education, or welfare, of the minor or other legally incompetent person under a plan approved by the Secretary and the governing body of the Indian tribe; and

(D) the per capita payments are subject to Federal taxation and tribes notify members of such tax liability when payments are made.


(4)(A) A tribal ordinance or resolution may provide for the licensing or regulation of class II gaming activities owned by any person or entity other than the Indian tribe and conducted on Indian lands, only if the tribal licensing requirements include the requirements described in the subclauses of subparagraph (B)(i) and are at least as restrictive as those established by State law governing similar gaming within the jurisdiction of the State within which such Indian lands are located. No person or entity, other than the Indian tribe, shall be eligible to receive a tribal license to own a class II gaming activity conducted on Indian lands within the jurisdiction of the Indian tribe if such person or entity would not be eligible to receive a State license to conduct the same activity within the jurisdiction of the State.

(B)(i) The provisions of subparagraph (A) of this paragraph and the provisions of subparagraphs (A) and (B) of paragraph (2) shall not bar the continued operation of an individually owned class II gaming operation that was operating on September 1, 1986, if—(I) such gaming operation is licensed and regulated by an Indian tribe pursuant to an ordinance reviewed and approved by the Commission in accordance with section 2712 of this title,

(II) income to the Indian tribe from such gaming is used only for the purposes described in paragraph (2)(B) of this subsection,

(III) not less than 60 percent of the net revenues is income to the Indian tribe, and

(IV) the owner of such gaming operation pays an appropriate assessment to the National Indian Gaming Commission under section 2717(a)(1) of this title for regulation of such gaming.


(ii) The exemption from the application of this subsection provided under this subparagraph may not be transferred to any person or entity and shall remain in effect only so long as the gaming activity remains within the same nature and scope as operated on October 17, 1988.

(iii) Within sixty days of October 17, 1988, the Secretary shall prepare a list of each individually owned gaming operation to which clause (i) applies and shall publish such list in the Federal Register.




(c) Issuance of gaming license; certificate of self-regulation(1) The Commission may consult with appropriate law enforcement officials concerning gaming licenses issued by an Indian tribe and shall have thirty days to notify the Indian tribe of any objections to issuance of such license.

(2) If, after the issuance of a gaming license by an Indian tribe, reliable information is received from the Commission indicating that a primary management official or key employee does not meet the standard established under subsection (b)(2)(F)(ii)(II), the Indian tribe shall suspend such license and, after notice and hearing, may revoke such license.

(3) Any Indian tribe which operates a class II gaming activity and which—(A) has continuously conducted such activity for a period of not less than three years, including at least one year after October 17, 1988; and

(B) has otherwise complied with the provisions of this section 11 So in original. Probably should be followed by a comma.

may petition the Commission for a certificate of self-regulation.

(4) The Commission shall issue a certificate of self-regulation if it determines from available information, and after a hearing if requested by the tribe, that the tribe has—(A) conducted its gaming activity in a manner which—(i) has resulted in an effective and honest accounting of all revenues;

(ii) has resulted in a reputation for safe, fair, and honest operation of the activity; and

(iii) has been generally free of evidence of criminal or dishonest activity;


(B) adopted and is implementing adequate systems for—(i) accounting for all revenues from the activity;

(ii) investigation, licensing, and monitoring of all employees of the gaming activity; and

(iii) investigation, enforcement and prosecution of violations of its gaming ordinance and regulations; and


(C) conducted the operation on a fiscally and economically sound basis.


(5) During any year in which a tribe has a certificate for self-regulation—(A) the tribe shall not be subject to the provisions of paragraphs (1), (2), (3), and (4) of section 2706(b) of this title;

(B) the tribe shall continue to submit an annual independent audit as required by subsection (b)(2)(C) and shall submit to the Commission a complete resume on all employees hired and licensed by the tribe subsequent to the issuance of a certificate of self-regulation; and

(C) the Commission may not assess a fee on such activity pursuant to section 2717 of this title in excess of one quarter of 1 per centum of the gross revenue.


(6) The Commission may, for just cause and after an opportunity for a hearing, remove a certificate of self-regulation by majority vote of its members.


(d) Class III gaming activities; authorization; revocation; Tribal-State compact(1) Class III gaming activities shall be lawful on Indian lands only if such activities are—(A) authorized by an ordinance or resolution that—(i) is adopted by the governing body of the Indian tribe having jurisdiction over such lands,

(ii) meets the requirements of subsection (b), and

(iii) is approved by the Chairman,


(B) located in a State that permits such gaming for any purpose by any person, organization, or entity, and

(C) conducted in conformance with a Tribal-State compact entered into by the Indian tribe and the State under paragraph (3) that is in effect.


(2)(A) If any Indian tribe proposes to engage in, or to authorize any person or entity to engage in, a class III gaming activity on Indian lands of the Indian tribe, the governing body of the Indian tribe shall adopt and submit to the Chairman an ordinance or resolution that meets the requirements of subsection (b).

(B) The Chairman shall approve any ordinance or resolution described in subparagraph (A), unless the Chairman specifically determines that—(i) the ordinance or resolution was not adopted in compliance with the governing documents of the Indian tribe, or

(ii) the tribal governing body was significantly and unduly influenced in the adoption of such ordinance or resolution by any person identified in section 2711(e)(1)(D) of this title.

Upon the approval of such an ordinance or resolution, the Chairman shall publish in the Federal Register such ordinance or resolution and the order of approval.

(C) Effective with the publication under subparagraph (B) of an ordinance or resolution adopted by the governing body of an Indian tribe that has been approved by the Chairman under subparagraph (B), class III gaming activity on the Indian lands of the Indian tribe shall be fully subject to the terms and conditions of the Tribal-State compact entered into under paragraph (3) by the Indian tribe that is in effect.

(D)(i) The governing body of an Indian tribe, in its sole discretion and without the approval of the Chairman, may adopt an ordinance or resolution revoking any prior ordinance or resolution that authorized class III gaming on the Indian lands of the Indian tribe. Such revocation shall render class III gaming illegal on the Indian lands of such Indian tribe.

(ii) The Indian tribe shall submit any revocation ordinance or resolution described in clause (i) to the Chairman. The Chairman shall publish such ordinance or resolution in the Federal Register and the revocation provided by such ordinance or resolution shall take effect on the date of such publication.

(iii) Notwithstanding any other provision of this subsection—(I) any person or entity operating a class III gaming activity pursuant to this paragraph on the date on which an ordinance or resolution described in clause (i) that revokes authorization for such class III gaming activity is published in the Federal Register may, during the 1-year period beginning on the date on which such revocation ordinance or resolution is published under clause (ii), continue to operate such activity in conformance with the Tribal-State compact entered into under paragraph (3) that is in effect, and

(II) any civil action that arises before, and any crime that is committed before, the close of such 1-year period shall not be affected by such revocation ordinance or resolution.




(3)(A) Any Indian tribe having jurisdiction over the Indian lands upon which a class III gaming activity is being conducted, or is to be conducted, shall request the State in which such lands are located to enter into negotiations for the purpose of entering into a Tribal-State compact governing the conduct of gaming activities. Upon receiving such a request, the State shall negotiate with the Indian tribe in good faith to enter into such a compact.

(B) Any State and any Indian tribe may enter into a Tribal-State compact governing gaming activities on the Indian lands of the Indian tribe, but such compact shall take effect only when notice of approval by the Secretary of such compact has been published by the Secretary in the Federal Register.

(C) Any Tribal-State compact negotiated under subparagraph (A) may include provisions relating to—(i) the application of the criminal and civil laws and regulations of the Indian tribe or the State that are directly related to, and necessary for, the licensing and regulation of such activity;

(ii) the allocation of criminal and civil jurisdiction between the State and the Indian tribe necessary for the enforcement of such laws and regulations;

(iii) the assessment by the State of such activities in such amounts as are necessary to defray the costs of regulating such activity;

(iv) taxation by the Indian tribe of such activity in amounts comparable to amounts assessed by the State for comparable activities;

(v) remedies for breach of contract;

(vi) standards for the operation of such activity and maintenance of the gaming facility, including licensing; and

(vii) any other subjects that are directly related to the operation of gaming activities.



(4) Except for any assessments that may be agreed to under paragraph (3)(C)(iii) of this subsection, nothing in this section shall be interpreted as conferring upon a State or any of its political subdivisions authority to impose any tax, fee, charge, or other assessment upon an Indian tribe or upon any other person or entity authorized by an Indian tribe to engage in a class III activity. No State may refuse to enter into the negotiations described in paragraph (3)(A) based upon the lack of authority in such State, or its political subdivisions, to impose such a tax, fee, charge, or other assessment.

(5) Nothing in this subsection shall impair the right of an Indian tribe to regulate class III gaming on its Indian lands concurrently with the State, except to the extent that such regulation is inconsistent with, or less stringent than, the State laws and regulations made applicable by any Tribal-State compact entered into by the Indian tribe under paragraph (3) that is in effect.

(6) The provisions of section 1175 of title 15 shall not apply to any gaming conducted under a Tribal-State compact that—(A) is entered into under paragraph (3) by a State in which gambling devices are legal, and

(B) is in effect.


(7)(A) The United States district courts shall have jurisdiction over—(i) any cause of action initiated by an Indian tribe arising from the failure of a State to enter into negotiations with the Indian tribe for the purpose of entering into a Tribal-State compact under paragraph (3) or to conduct such negotiations in good faith,

(ii) any cause of action initiated by a State or Indian tribe to enjoin a class III gaming activity located on Indian lands and conducted in violation of any Tribal-State compact entered into under paragraph (3) that is in effect, and

(iii) any cause of action initiated by the Secretary to enforce the procedures prescribed under subparagraph (B)(vii).


(B)(i) An Indian tribe may initiate a cause of action described in subparagraph (A)(i) only after the close of the 180-day period beginning on the date on which the Indian tribe requested the State to enter into negotiations under paragraph (3)(A).

(ii) In any action described in subparagraph (A)(i), upon the introduction of evidence by an Indian tribe that—(I) a Tribal-State compact has not been entered into under paragraph (3), and

(II) the State did not respond to the request of the Indian tribe to negotiate such a compact or did not respond to such request in good faith,

the burden of proof shall be upon the State to prove that the State has negotiated with the Indian tribe in good faith to conclude a Tribal-State compact governing the conduct of gaming activities.

(iii) If, in any action described in subparagraph (A)(i), the court finds that the State has failed to negotiate in good faith with the Indian tribe to conclude a Tribal-State compact governing the conduct of gaming activities, the court shall order the State and the Indian Tribe 22 So in original. Probably should not be capitalized. to conclude such a compact within a 60-day period. In determining in such an action whether a State has negotiated in good faith, the court—(I) may take into account the public interest, public safety, criminality, financial integrity, and adverse economic impacts on existing gaming activities, and

(II) shall consider any demand by the State for direct taxation of the Indian tribe or of any Indian lands as evidence that the State has not negotiated in good faith.


(iv) If a State and an Indian tribe fail to conclude a Tribal-State compact governing the conduct of gaming activities on the Indian lands subject to the jurisdiction of such Indian tribe within the 60-day period provided in the order of a court issued under clause (iii), the Indian tribe and the State shall each submit to a mediator appointed by the court a proposed compact that represents their last best offer for a compact. The mediator shall select from the two proposed compacts the one which best comports with the terms of this chapter and any other applicable Federal law and with the findings and order of the court.

(v) The mediator appointed by the court under clause (iv) shall submit to the State and the Indian tribe the compact selected by the mediator under clause (iv).

(vi) If a State consents to a proposed compact during the 60-day period beginning on the date on which the proposed compact is submitted by the mediator to the State under clause (v), the proposed compact shall be treated as a Tribal-State compact entered into under paragraph (3).

(vii) If the State does not consent during the 60-day period described in clause (vi) to a proposed compact submitted by a mediator under clause (v), the mediator shall notify the Secretary and the Secretary shall prescribe, in consultation with the Indian tribe, procedures—(I) which are consistent with the proposed compact selected by the mediator under clause (iv), the provisions of this chapter, and the relevant provisions of the laws of the State, and

(II) under which class III gaming may be conducted on the Indian lands over which the Indian tribe has jurisdiction.




(8)(A) The Secretary is authorized to approve any Tribal-State compact entered into between an Indian tribe and a State governing gaming on Indian lands of such Indian tribe.

(B) The Secretary may disapprove a compact described in subparagraph (A) only if such compact violates—(i) any provision of this chapter,

(ii) any other provision of Federal law that does not relate to jurisdiction over gaming on Indian lands, or

(iii) the trust obligations of the United States to Indians.


(C) If the Secretary does not approve or disapprove a compact described in subparagraph (A) before the date that is 45 days after the date on which the compact is submitted to the Secretary for approval, the compact shall be considered to have been approved by the Secretary, but only to the extent the compact is consistent with the provisions of this chapter.

(D) The Secretary shall publish in the Federal Register notice of any Tribal-State compact that is approved, or considered to have been approved, under this paragraph.


(9) An Indian tribe may enter into a management contract for the operation of a class III gaming activity if such contract has been submitted to, and approved by, the Chairman. The Chairman’s review and approval of such contract shall be governed by the provisions of subsections (b), (c), (d), (f), (g), and (h) of section 2711 of this title.


(e) Approval of ordinancesFor purposes of this section, by not later than the date that is 90 days after the date on which any tribal gaming ordinance or resolution is submitted to the Chairman, the Chairman shall approve such ordinance or resolution if it meets the requirements of this section. Any such ordinance or resolution not acted upon at the end of that 90-day period shall be considered to have been approved by the Chairman, but only to the extent such ordinance or resolution is consistent with the provisions of this chapter.


(Pub. L. 100–497, § 11, Oct. 17, 1988, 102 Stat. 2472.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a), (d)(7)(B)(iv), (vii)(I), (8)(B)(i), (C), and (e), was in the original “this Act”, meaning Pub. L. 100–497, Oct. 17, 1988, 102 Stat. 2467, known as the Indian Gaming Regulatory Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2701 of this title and Tables.

ConstitutionalityFor information regarding constitutionality of certain provisions of section 11 of Pub. L. 100–497, see Congressional Research Service, The Constitution of the United States of America: Analysis and Interpretation, Appendix 1, Acts of Congress Held Unconstitutional in Whole or in Part by the Supreme Court of the United States.



§ 2711. Management contracts(a) Class II gaming activity; information on operators(1) Subject to the approval of the Chairman, an Indian tribe may enter into a management contract for the operation and management of a class II gaming activity that the Indian tribe may engage in under section 2710(b)(1) of this title, but, before approving such contract, the Chairman shall require and obtain the following information:(A) the name, address, and other additional pertinent background information on each person or entity (including individuals comprising such entity) having a direct financial interest in, or management responsibility for, such contract, and, in the case of a corporation, those individuals who serve on the board of directors of such corporation and each of its stockholders who hold (directly or indirectly) 10 percent or more of its issued and outstanding stock;

(B) a description of any previous experience that each person listed pursuant to subparagraph (A) has had with other gaming contracts with Indian tribes or with the gaming industry generally, including specifically the name and address of any licensing or regulatory agency with which such person has had a contract relating to gaming; and

(C) a complete financial statement of each person listed pursuant to subparagraph (A).


(2) Any person listed pursuant to paragraph (1)(A) shall be required to respond to such written or oral questions that the Chairman may propound in accordance with his responsibilities under this section.

(3) For purposes of this chapter, any reference to the management contract described in paragraph (1) shall be considered to include all collateral agreements to such contract that relate to the gaming activity.


(b) ApprovalThe Chairman may approve any management contract entered into pursuant to this section only if he determines that it provides at least—(1) for adequate accounting procedures that are maintained, and for verifiable financial reports that are prepared, by or for the tribal governing body on a monthly basis;

(2) for access to the daily operations of the gaming to appropriate tribal officials who shall also have a right to verify the daily gross revenues and income made from any such tribal gaming activity;

(3) for a minimum guaranteed payment to the Indian tribe that has preference over the retirement of development and construction costs;

(4) for an agreed ceiling for the repayment of development and construction costs;

(5) for a contract term not to exceed five years, except that, upon the request of an Indian tribe, the Chairman may authorize a contract term that exceeds five years but does not exceed seven years if the Chairman is satisfied that the capital investment required, and the income projections, for the particular gaming activity require the additional time; and

(6) for grounds and mechanisms for terminating such contract, but actual contract termination shall not require the approval of the Commission.


(c) Fee based on percentage of net revenues(1) The Chairman may approve a management contract providing for a fee based upon a percentage of the net revenues of a tribal gaming activity if the Chairman determines that such percentage fee is reasonable in light of surrounding circumstances. Except as otherwise provided in this subsection, such fee shall not exceed 30 percent of the net revenues.

(2) Upon the request of an Indian tribe, the Chairman may approve a management contract providing for a fee based upon a percentage of the net revenues of a tribal gaming activity that exceeds 30 percent but not 40 percent of the net revenues if the Chairman is satisfied that the capital investment required, and income projections, for such tribal gaming activity require the additional fee requested by the Indian tribe.


(d) Period for approval; extensionBy no later than the date that is 180 days after the date on which a management contract is submitted to the Chairman for approval, the Chairman shall approve or disapprove such contract on its merits. The Chairman may extend the 180-day period by not more than 90 days if the Chairman notifies the Indian tribe in writing of the reason for the extension. The Indian tribe may bring an action in a United States district court to compel action by the Chairman if a contract has not been approved or disapproved within the period required by this subsection.


(e) DisapprovalThe Chairman shall not approve any contract if the Chairman determines that—(1) any person listed pursuant to subsection (a)(1)(A) of this section—(A) is an elected member of the governing body of the Indian tribe which is the party to the management contract;

(B) has been or subsequently is convicted of any felony or gaming offense;

(C) has knowingly and willfully provided materially important false statements or information to the Commission or the Indian tribe pursuant to this chapter or has refused to respond to questions propounded pursuant to subsection (a)(2); or

(D) has been determined to be a person whose prior activities, criminal record if any, or reputation, habits, and associations pose a threat to the public interest or to the effective regulation and control of gaming, or create or enhance the dangers of unsuitable, unfair, or illegal practices, methods, and activities in the conduct of gaming or the carrying on of the business and financial arrangements incidental thereto;


(2) the management contractor has, or has attempted to, unduly interfere or influence for its gain or advantage any decision or process of tribal government relating to the gaming activity;

(3) the management contractor has deliberately or substantially failed to comply with the terms of the management contract or the tribal gaming ordinance or resolution adopted and approved pursuant to this chapter; or

(4) a trustee, exercising the skill and diligence that a trustee is commonly held to, would not approve the contract.


(f) Modification or voidingThe Chairman, after notice and hearing, shall have the authority to require appropriate contract modifications or may void any contract if he subsequently determines that any of the provisions of this section have been violated.


(g) Interest in landNo management contract for the operation and management of a gaming activity regulated by this chapter shall transfer or, in any other manner, convey any interest in land or other real property, unless specific statutory authority exists and unless clearly specified in writing in said contract.


(h) AuthorityThe authority of the Secretary under section 81 of this title, relating to management contracts regulated pursuant to this chapter, is hereby transferred to the Commission.


(i) Investigation feeThe Commission shall require a potential contractor to pay a fee to cover the cost of the investigation necessary to reach a determination required in subsection (e) of this section.


(Pub. L. 100–497, § 12, Oct. 17, 1988, 102 Stat. 2479.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a)(3), (e)(1)(C), (3), (g), and (h), was in the original “this Act”, meaning Pub. L. 100–497, Oct. 17, 1988, 102 Stat. 2467, known as the Indian Gaming Regulatory Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2701 of this title and Tables.



§ 2712. Review of existing ordinances and contracts(a) Notification to submitAs soon as practicable after the organization of the Commission, the Chairman shall notify each Indian tribe or management contractor who, prior to October 17, 1988, adopted an ordinance or resolution authorizing class II gaming or class III gaming or entered into a management contract, that such ordinance, resolution, or contract, including all collateral agreements relating to the gaming activity, must be submitted for his review within 60 days of such notification. Any activity conducted under such ordinance, resolution, contract, or agreement shall be valid under this chapter, or any amendment made by this chapter, unless disapproved under this section.


(b) Approval or modification of ordinance or resolution(1) By no later than the date that is 90 days after the date on which an ordinance or resolution authorizing class II gaming or class III gaming is submitted to the Chairman pursuant to subsection (a), the Chairman shall review such ordinance or resolution to determine if it conforms to the requirements of section 2710(b) of this title.

(2) If the Chairman determines that an ordinance or resolution submitted under subsection (a) conforms to the requirements of section 2710(b) of this title, the Chairman shall approve it.

(3) If the Chairman determines that an ordinance or resolution submitted under subsection (a) does not conform to the requirements of section 2710(b) of this title, the Chairman shall provide written notification of necessary modifications to the Indian tribe which shall have not more than 120 days to bring such ordinance or resolution into compliance.


(c) Approval or modification of management contract(1) Within 180 days after the submission of a management contract, including all collateral agreements, pursuant to subsection (a), the Chairman shall subject such contract to the requirements and process of section 2711 of this title.

(2) If the Chairman determines that a management contract submitted under subsection (a), and the management contractor under such contract, meet the requirements of section 2711 of this title, the Chairman shall approve the management contract.

(3) If the Chairman determines that a contract submitted under subsection (a), or the management contractor under a contract submitted under subsection (a), does not meet the requirements of section 2711 of this title, the Chairman shall provide written notification to the parties to such contract of necessary modifications and the parties shall have not more than 120 days to come into compliance. If a management contract has been approved by the Secretary prior to October 17, 1988, the parties shall have not more than 180 days after notification of necessary modifications to come into compliance.


(Pub. L. 100–497, § 13, Oct. 17, 1988, 102 Stat. 2481.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning Pub. L. 100–497, Oct. 17, 1988, 102 Stat. 2467, known as the Indian Gaming Regulatory Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2701 of this title and Tables.



§ 2713. Civil penalties(a) Authority; amount; appeal; written complaint(1) Subject to such regulations as may be prescribed by the Commission, the Chairman shall have authority to levy and collect appropriate civil fines, not to exceed $25,000 per violation, against the tribal operator of an Indian game or a management contractor engaged in gaming for any violation of any provision of this chapter, any regulation prescribed by the Commission pursuant to this chapter, or tribal regulations, ordinances, or resolutions approved under section 2710 or 2712 of this title.

(2) The Commission shall, by regulation, provide an opportunity for an appeal and hearing before the Commission on fines levied and collected by the Chairman.

(3) Whenever the Commission has reason to believe that the tribal operator of an Indian game or a management contractor is engaged in activities regulated by this chapter, by regulations prescribed under this chapter, or by tribal regulations, ordinances, or resolutions, approved under section 2710 or 2712 of this title, that may result in the imposition of a fine under subsection (a)(1), the permanent closure of such game, or the modification or termination of any management contract, the Commission shall provide such tribal operator or management contractor with a written complaint stating the acts or omissions which form the basis for such belief and the action or choice of action being considered by the Commission. The allegation shall be set forth in common and concise language and must specify the statutory or regulatory provisions alleged to have been violated, but may not consist merely of allegations stated in statutory or regulatory language.


(b) Temporary closure; hearing(1) The Chairman shall have power to order temporary closure of an Indian game for substantial violation of the provisions of this chapter, of regulations prescribed by the Commission pursuant to this chapter, or of tribal regulations, ordinances, or resolutions approved under section 2710 or 2712 of this title.

(2) Not later than thirty days after the issuance by the Chairman of an order of temporary closure, the Indian tribe or management contractor involved shall have a right to a hearing before the Commission to determine whether such order should be made permanent or dissolved. Not later than sixty days following such hearing, the Commission shall, by a vote of not less than two of its members, decide whether to order a permanent closure of the gaming operation.


(c) Appeal from final decisionA decision of the Commission to give final approval of a fine levied by the Chairman or to order a permanent closure pursuant to this section shall be appealable to the appropriate Federal district court pursuant to chapter 7 of title 5.


(d) Regulatory authority under tribal lawNothing in this chapter precludes an Indian tribe from exercising regulatory authority provided under tribal law over a gaming establishment within the Indian tribe’s jurisdiction if such regulation is not inconsistent with this chapter or with any rules or regulations adopted by the Commission.


(Pub. L. 100–497, § 14, Oct. 17, 1988, 102 Stat. 2482.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a)(1), (3), (b)(1), and (d), was in the original “this Act”, meaning Pub. L. 100–497, Oct. 17, 1988, 102 Stat. 2467, known as the Indian Gaming Regulatory Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2701 of this title and Tables.



§ 2714. Judicial review
Decisions made by the Commission pursuant to sections 2710, 2711, 2712, and 2713 of this title shall be final agency decisions for purposes of appeal to the appropriate Federal district court pursuant to chapter 7 of title 5.
(Pub. L. 100–497, § 15, Oct. 17, 1988, 102 Stat. 2483.)

§ 2715. Subpoena and deposition authority(a) Attendance, testimony, production of papers, etc.By a vote of not less than two members, the Commission shall have the power to require by subpoena the attendance and testimony of witnesses and the production of all books, papers, and documents relating to any matter under consideration or investigation. Witnesses so summoned shall be paid the same fees and mileage that are paid witnesses in the courts of the United States.


(b) Geographical locationThe attendance of witnesses and the production of books, papers, and documents, may be required from any place in the United States at any designated place of hearing. The Commission may request the Secretary to request the Attorney General to bring an action to enforce any subpoena under this section.


(c) Refusal of subpoena; court order; contemptAny court of the United States within the jurisdiction of which an inquiry is carried on may, in case of contumacy or refusal to obey a subpoena for any reason, issue an order requiring such person to appear before the Commission (and produce books, papers, or documents as so ordered) and give evidence concerning the matter in question and any failure to obey such order of the court may be punished by such court as a contempt thereof.


(d) Depositions; noticeA Commissioner may order testimony to be taken by deposition in any proceeding or investigation pending before the Commission at any stage of such proceeding or investigation. Such depositions may be taken before any person designated by the Commission and having power to administer oaths. Reasonable notice must first be given to the Commission in writing by the party or his attorney proposing to take such deposition, and, in cases in which a Commissioner proposes to take a deposition, reasonable notice must be given. The notice shall state the name of the witness and the time and place of the taking of his deposition. Any person may be compelled to appear and depose, and to produce books, papers, or documents, in the same manner as witnesses may be compelled to appear and testify and produce like documentary evidence before the Commission, as hereinbefore provided.


(e) Oath or affirmation requiredEvery person deposing as herein provided shall be cautioned and shall be required to swear (or affirm, if he so requests) to testify to the whole truth, and shall be carefully examined. His testimony shall be reduced to writing by the person taking the deposition, or under his direction, and shall, after it has been reduced to writing, be subscribed by the deponent. All depositions shall be promptly filed with the Commission.


(f) Witness feesWitnesses whose depositions are taken as authorized in this section, and the persons taking the same, shall severally be entitled to the same fees as are paid for like services in the courts of the United States.


(Pub. L. 100–497, § 16, Oct. 17, 1988, 102 Stat. 2483.)

§ 2716. Investigative powers(a) Confidential informationExcept as provided in subsection (b), the Commission shall preserve any and all information received pursuant to this chapter as confidential pursuant to the provisions of paragraphs (4) and (7) of section 552(b) of title 5.


(b) Provision to law enforcement officialsThe Commission shall, when such information indicates a violation of Federal, State, or tribal statutes, ordinances, or resolutions, provide such information to the appropriate law enforcement officials.


(c) Attorney GeneralThe Attorney General shall investigate activities associated with gaming authorized by this chapter which may be a violation of Federal law.


(Pub. L. 100–497, § 17, Oct. 17, 1988, 102 Stat. 2484.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (c), was in the original “this Act”, meaning Pub. L. 100–497, Oct. 17, 1988, 102 Stat. 2467, known as the Indian Gaming Regulatory Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2701 of this title and Tables.



§ 2717. Commission funding(a)(1) The Commission shall establish a schedule of fees to be paid to the Commission annually by each gaming operation that conducts a class II or class III gaming activity that is regulated by this chapter.

(2)(A) The rate of the fees imposed under the schedule established under paragraph (1) shall be—(i) no more than 2.5 percent of the first $1,500,000, and

(ii) no more than 5 percent of amounts in excess of the first $1,500,000,

of the gross revenues from each activity regulated by this chapter.

(B) The total amount of all fees imposed during any fiscal year under the schedule established under paragraph (1) shall not exceed 0.080 percent of the gross gaming revenues of all gaming operations subject to regulation under this chapter.


(3) The Commission, by a vote of not less than two of its members, shall annually adopt the rate of the fees authorized by this section which shall be payable to the Commission on a quarterly basis.

(4) Failure to pay the fees imposed under the schedule established under paragraph (1) shall, subject to the regulations of the Commission, be grounds for revocation of the approval of the Chairman of any license, ordinance, or resolution required under this chapter for the operation of gaming.

(5) To the extent that revenue derived from fees imposed under the schedule established under paragraph (1) are not expended or committed at the close of any fiscal year, such surplus funds shall be credited to each gaming activity on a pro rata basis against such fees imposed for the succeeding year.

(6) For purposes of this section, gross revenues shall constitute the annual total amount of money wagered, less any amounts paid out as prizes or paid for prizes awarded and less allowance for amortization of capital expenditures for structures.


(b)(1) The Commission, in coordination with the Secretary and in conjunction with the fiscal year of the United States, shall adopt an annual budget for the expenses and operation of the Commission.

(2) The budget of the Commission may include a request for appropriations, as authorized by section 2718 of this title, in an amount equal the amount of funds derived from assessments authorized by subsection (a) for the fiscal year preceding the fiscal year for which the appropriation request is made.

(3) The request for appropriations pursuant to paragraph (2) shall be subject to the approval of the Secretary and shall be included as a part of the budget request of the Department of the Interior.


(Pub. L. 100–497, § 18, Oct. 17, 1988, 102 Stat. 2484; Pub. L. 105–83, title I, § 123(a)(1)–(2)(B), Nov. 14, 1997, 111 Stat. 1566; Pub. L. 109–221, title III, § 301(b), May 12, 2006, 120 Stat. 341.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a)(1), (2), (4), was in the original “this Act”, meaning Pub. L. 100–497, Oct. 17, 1988, 102 Stat. 2467, known as the Indian Gaming Regulatory Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2701 of this title and Tables.

Amendments2006—Subsec. (a)(2)(B). Pub. L. 109–221 added subpar. (B) and struck out former subpar. (B) which read as follows: “The total amount of all fees imposed during any fiscal year under the schedule established under paragraph (1) shall not exceed $8,000,000.”
1997—Subsec. (a)(1). Pub. L. 105–83, § 123(a)(1), substituted “gaming operation that conducts a class II or class III gaming activity” for “class II gaming activity”.
Subsec. (a)(2)(A)(i). Pub. L. 105–83, § 123(a)(2)(A), substituted “no more than 2.5 percent” for “no less than 0.5 percent nor more than 2.5 percent”.
Subsec. (a)(2)(B). Pub. L. 105–83, § 123(a)(2)(B), substituted “$8,000,000” for “$1,500,000”.

Statutory Notes and Related Subsidiaries
Application to Self-Regulated TribesPub. L. 105–83, title I, § 123(a)(2)(C), Nov. 14, 1997, 111 Stat. 1566, as amended by Pub. L. 105–277, div. A, § 101(e) [title III, § 338], Oct. 21, 1998, 112 Stat. 2681–231, 2681–295, provided that: “[N]othing in subsection (a) of this section [amending this section] shall apply to the Mississippi Band of Choctaw.”




§ 2717a. Availability of class II gaming activity fees to carry out duties of Commission
In fiscal year 1990 and thereafter, fees collected pursuant to and as limited by section 2717 of this title shall be available to carry out the duties of the Commission, to remain available until expended.
(Pub. L. 101–121, title I, Oct. 23, 1989, 103 Stat. 718.)

Editorial Notes
Codification
Section was enacted as part of the Department of the Interior and Related Agencies Appropriations Act, 1990, and not as part of the Indian Gaming Regulatory Act which comprises this chapter.



§ 2718. Authorization of appropriations(a) Subject to section 2717 of this title, there are authorized to be appropriated, for fiscal year 1998, and for each fiscal year thereafter, an amount equal to the amount of funds derived from the assessments authorized by section 2717(a) of this title.

(b) Notwithstanding section 2717 of this title, there are authorized to be appropriated to fund the operation of the Commission, $2,000,000 for fiscal year 1998, and $2,000,000 for each fiscal year thereafter. The amounts authorized to be appropriated in the preceding sentence shall be in addition to the amounts authorized to be appropriated under subsection (a).

(Pub. L. 100–497, § 19, Oct. 17, 1988, 102 Stat. 2485; Pub. L. 102–238, § 2(b), Dec. 17, 1991, 105 Stat. 1908; Pub. L. 105–83, title I, § 123(b), Nov. 14, 1997, 111 Stat. 1566; Pub. L. 105–119, title VI, § 627, Nov. 26, 1997, 111 Stat. 2522.)

Editorial Notes
Amendments1997—Subsec. (a). Pub. L. 105–119 amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “Subject to the provisions of section 2717 of this title, there are hereby authorized to be appropriated for fiscal year 1998, and for each fiscal year thereafter, an amount equal to the amount of funds derived from the assessments authorized by section 2717(a) of this title for the fiscal year immediately preceding the fiscal year involved, for the operation of the Commission.”
Pub. L. 105–83, § 123(b)(1), substituted “for fiscal year 1998, and for each fiscal year thereafter, an amount equal to the amount of funds derived from the assessments authorized by section 2717(a) of this title for the fiscal year immediately preceding the fiscal year involved,” for “such sums as may be necessary”.
Subsec. (b). Pub. L. 105–83, § 123(b)(2), added subsec. (b) and struck out former subsec. (b) which read as follows: “Notwithstanding the provisions of section 2717 of this title, there are hereby authorized to be appropriated not to exceed $2,000,000 to fund the operation of the Commission for each of the fiscal years beginning October 1, 1988, and October 1, 1989. Notwithstanding the provisions of section 2717 of this title, there are authorized to be appropriated such sums as may be necessary to fund the operation of the Commission for each of the fiscal years beginning October 1, 1991, and October 1, 1992.”
1991—Subsec. (b). Pub. L. 102–238 inserted at end “Notwithstanding the provisions of section 2717 of this title, there are authorized to be appropriated such sums as may be necessary to fund the operation of the Commission for each of the fiscal years beginning October 1, 1991, and October 1, 1992.”



§ 2719. Gaming on lands acquired after October 17, 1988(a) Prohibition on lands acquired in trust by SecretaryExcept as provided in subsection (b), gaming regulated by this chapter shall not be conducted on lands acquired by the Secretary in trust for the benefit of an Indian tribe after October 17, 1988, unless—(1) such lands are located within or contiguous to the boundaries of the reservation of the Indian tribe on October 17, 1988; or

(2) the Indian tribe has no reservation on October 17, 1988, and—(A) such lands are located in Oklahoma and—(i) are within the boundaries of the Indian tribe’s former reservation, as defined by the Secretary, or

(ii) are contiguous to other land held in trust or restricted status by the United States for the Indian tribe in Oklahoma; or


(B) such lands are located in a State other than Oklahoma and are within the Indian tribe’s last recognized reservation within the State or States within which such Indian tribe is presently located.



(b) Exceptions(1) Subsection (a) will not apply when—(A) the Secretary, after consultation with the Indian tribe and appropriate State and local officials, including officials of other nearby Indian tribes, determines that a gaming establishment on newly acquired lands would be in the best interest of the Indian tribe and its members, and would not be detrimental to the surrounding community, but only if the Governor of the State in which the gaming activity is to be conducted concurs in the Secretary’s determination; or

(B) lands are taken into trust as part of—(i) a settlement of a land claim,

(ii) the initial reservation of an Indian tribe acknowledged by the Secretary under the Federal acknowledgment process, or

(iii) the restoration of lands for an Indian tribe that is restored to Federal recognition.



(2) Subsection (a) shall not apply to—(A) any lands involved in the trust petition of the St. Croix Chippewa Indians of Wisconsin that is the subject of the action filed in the United States District Court for the District of Columbia entitled St. Croix Chippewa Indians of Wisconsin v. United States, Civ. No. 86–2278, or

(B) the interests of the Miccosukee Tribe of Indians of Florida in approximately 25 contiguous acres of land, more or less, in Dade County, Florida, located within one mile of the intersection of State Road Numbered 27 (also known as Krome Avenue) and the Tamiami Trail.


(3) Upon request of the governing body of the Miccosukee Tribe of Indians of Florida, the Secretary shall, notwithstanding any other provision of law, accept the transfer by such Tribe to the Secretary of the interests of such Tribe in the lands described in paragraph (2)(B) and the Secretary shall declare that such interests are held in trust by the Secretary for the benefit of such Tribe and that such interests are part of the reservation of such Tribe under sections 5108 and 5110 of this title, subject to any encumbrances and rights that are held at the time of such transfer by any person or entity other than such Tribe. The Secretary shall publish in the Federal Register the legal description of any lands that are declared held in trust by the Secretary under this paragraph.


(c) Authority of Secretary not affectedNothing in this section shall affect or diminish the authority and responsibility of the Secretary to take land into trust.


(d) Application of title 26(1) The provisions of title 26 (including sections 1441, 3402(q), 6041, and 6050I, and chapter 35 of such title) concerning the reporting and withholding of taxes with respect to the winnings from gaming or wagering operations shall apply to Indian gaming operations conducted pursuant to this chapter, or under a Tribal-State compact entered into under section 2710(d)(3) of this title that is in effect, in the same manner as such provisions apply to State gaming and wagering operations.

(2) The provisions of this subsection shall apply notwithstanding any other provision of law enacted before, on, or after October 17, 1988, unless such other provision of law specifically cites this subsection.


(Pub. L. 100–497, § 20, Oct. 17, 1988, 102 Stat. 2485.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (d)(1), was in the original “this Act”, meaning Pub. L. 100–497, Oct. 17, 1988, 102 Stat. 2467, known as the Indian Gaming Regulatory Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2701 of this title and Tables.



§ 2720. Dissemination of information
Consistent with the requirements of this chapter, sections 1301, 1302, 1303 and 1304 of title 18 shall not apply to any gaming conducted by an Indian tribe pursuant to this chapter.
(Pub. L. 100–497, § 21, Oct. 17, 1988, 102 Stat. 2486.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 100–497, Oct. 17, 1988, 102 Stat. 2467, known as the Indian Gaming Regulatory Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2701 of this title and Tables.



§ 2721. Severability
In the event that any section or provision of this chapter, or amendment made by this chapter, is held invalid, it is the intent of Congress that the remaining sections or provisions of this chapter, and amendments made by this chapter, shall continue in full force and effect.
(Pub. L. 100–497, § 22, Oct. 17, 1988, 102 Stat. 2486.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 100–497, Oct. 17, 1988, 102 Stat. 2467, known as the Indian Gaming Regulatory Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 2701 of this title and Tables.




CHAPTER 30—INDIAN LAW ENFORCEMENT REFORM



Sec.


2801.Definitions.


2802.Indian law enforcement responsibilities.


2803.Law enforcement authority.


2804.Assistance by other agencies.


2805.Regulations.


2806.Jurisdiction.


2807.Uniform allowance.


2808.Source of funds.


2809.Reports to tribes.


2810.Assistant United States Attorney tribal liaisons.


2811.Native American Issues Coordinator.


2812.Indian Law and Order Commission.


2813.Testimony by Federal employees.


2814.Policies and protocol.


2815.State, tribal, and local law enforcement cooperation.



§ 2801. Definitions
For purposes of this chapter—(1) The term “Branch of Criminal Investigations” means the entity the Secretary is required to establish within the Office of Justice Services under section 2802(d)(1) of this title.

(2) The term “Bureau” means the Bureau of Indian Affairs of the Department of the Interior.

(3) The term “employee of the Bureau” includes an officer of the Bureau.

(4) The term “enforcement of a law” includes the prevention, detection, and investigation of an offense and the detention or confinement of an offender.

(5) The term “Indian country” has the meaning given that term in section 1151 of title 18.

(6) The term “Indian tribe” has the meaning given that term in section 1301 of this title.

(7) The term “offense” means an offense against the United States and includes a violation of a Federal regulation relating to part or all of Indian country.

(8) The term “Secretary” means the Secretary of the Interior.

(10) 11 So in original. There is no par. (9). The term “tribal justice official” means—(A) a tribal prosecutor;

(B) a tribal law enforcement officer; or

(C) any other person responsible for investigating or prosecuting an alleged criminal offense in tribal court.


(Pub. L. 101–379, § 2, Aug. 18, 1990, 104 Stat. 473; Pub. L. 111–211, title II, §§ 203(b), 211(a), July 29, 2010, 124 Stat. 2263, 2264.)

Editorial Notes
Amendments2010—Pub. L. 111–211, § 211(a), redesignated and reordered pars. (9) and (1) to (7) as (1) to (8), respectively, substituted “Office of Justice Services” for “Division of Law Enforcement Services” in par. (1), and struck out former par. (8) which read as follows: “The term ‘Division of Law Enforcement Services’ means the entity established within the Bureau under section 2802(b) of this title.”
Par. (10). Pub. L. 111–211, § 203(b), added par. (10).

Statutory Notes and Related Subsidiaries
Short Title of 2020 AmendmentPub. L. 116–166, § 1, Oct. 10, 2020, 134 Stat. 766, provided that: “This Act [enacting provisions set out as a note under section 2802 of this title] may be cited as the ‘Not Invisible Act of 2019’.”


Short Title of 2010 AmendmentPub. L. 111–211, title II, § 201(a), July 29, 2010, 124 Stat. 2261, provided that: “This title [enacting part G (§ 458ccc et seq.) of subchapter II of chapter 14 of this title and sections 2810 to 2815, 3665a, and 3682 of this title, redesignating part F (§ 458bbb et seq.) of subchapter II of chapter 14 of this title as part H (§ 458ddd et seq.), amending this section and sections 458ddd–1, 458ddd–2, 1302, 1321, 2411 to 2413, 2414a, 2415, 2431 to 2433, 2441, 2442, 2451, 2453, 2802 to 2804, 2809, 3613, 3621, 3653, 3662, 3663, 3666, and 3681 of this title, sections 841, 845, 1162, 4042, and 4352 of Title 18, Crimes and Criminal Procedure, sections 872, 872a, 873, and 878 of Title 21, Food and Drugs, sections 534 and 543 of Title 28, Judiciary and Judicial Procedure, and sections 2996f, 3732, 3796h, 3796dd, 5616, 5783, and 13709 of Title 42, The Public Health and Welfare, enacting provisions set out as notes under this section and section 1302 of this title, section 872 of Title 21, section 534 of Title 28, and sections 3732, 3796h, 3796dd, and 14044 of Title 42, amending provisions set out as a note under section 534 of Title 28, and repealing provisions set out as a note under section 3651 of this title] may be cited as the ‘Tribal Law and Order Act of 2010’.”


Short TitlePub. L. 101–379, § 1, Aug. 18, 1990, 104 Stat. 473, provided that: “This Act [enacting this chapter and provisions set out as a note under section 2991a of Title 42, The Public Health and Welfare] may be cited as the ‘Indian Law Enforcement Reform Act’.”


SeverabilityPub. L. 111–211, title II, § 204, July 29, 2010, 124 Stat. 2263, provided that: “If any provision of this title [see Short Title of 2010 Amendment note above], an amendment made by this title, or the application of such a provision or amendment to any individual, entity, or circumstance, is determined by a court of competent jurisdiction to be invalid, the remaining provisions of this title, the remaining amendments made by this title, and the application of those provisions and amendments to individuals, entities, or circumstances other than the affected individual, entity, or circumstance shall not be affected.”


Findings; PurposesPub. L. 111–211, title II, § 202, July 29, 2010, 124 Stat. 2262, provided that:
“(a) Findings.—Congress finds that—“(1) the United States has distinct legal, treaty, and trust obligations to provide for the public safety of Indian country;

“(2) Congress and the President have acknowledged that—“(A) tribal law enforcement officers are often the first responders to crimes on Indian reservations; and

“(B) tribal justice systems are often the most appropriate institutions for maintaining law and order in Indian country;


“(3) less than 3,000 tribal and Federal law enforcement officers patrol more than 56,000,000 acres of Indian country, which reflects less than ½ of the law enforcement presence in comparable rural communities nationwide;

“(4) the complicated jurisdictional scheme that exists in Indian country—“(A) has a significant negative impact on the ability to provide public safety to Indian communities;

“(B) has been increasingly exploited by criminals; and

“(C) requires a high degree of commitment and cooperation among tribal, Federal, and State law enforcement officials;


“(5)(A) domestic and sexual violence against American Indian and Alaska Native women has reached epidemic proportions;

“(B) 34 percent of American Indian and Alaska Native women will be raped in their lifetimes; and

“(C) 39 percent of American Indian and Alaska Native women will be subject to domestic violence;


“(6) Indian tribes have faced significant increases in instances of domestic violence, burglary, assault, and child abuse as a direct result of increased methamphetamine use on Indian reservations; and

“(7) crime data is a fundamental tool of law enforcement, but for decades the Bureau of Indian Affairs and the Department of Justice have not been able to coordinate or consistently report crime and prosecution rates in tribal communities.


“(b) Purposes.—The purposes of this title [see Short Title of 2010 Amendment note above] are—“(1) to clarify the responsibilities of Federal, State, tribal, and local governments with respect to crimes committed in Indian country;

“(2) to increase coordination and communication among Federal, State, tribal, and local law enforcement agencies;

“(3) to empower tribal governments with the authority, resources, and information necessary to safely and effectively provide public safety in Indian country;

“(4) to reduce the prevalence of violent crime in Indian country and to combat sexual and domestic violence against American Indian and Alaska Native women;

“(5) to prevent drug trafficking and reduce rates of alcohol and drug addiction in Indian country; and

“(6) to increase and standardize the collection of criminal data and the sharing of criminal history information among Federal, State, and tribal officials responsible for responding to and investigating crimes in Indian country.”





Jurisdiction of the State of AlaskaPub. L. 111–211, title II, § 205, July 29, 2010, 124 Stat. 2264, provided that: “Nothing in this Act [see Tables for classification] limits, alters, expands, or diminishes the civil or criminal jurisdiction of the State of Alaska, any subdivision of the State of Alaska, or any Indian tribe in that State.”


Criminal Jurisdiction Over Non-IndiansPub. L. 111–211, title II, § 206, July 29, 2010, 124 Stat. 2264, provided that: “Nothing in this Act [see Tables for classification] confers on an Indian tribe criminal jurisdiction over non-Indians.”



Definitions
Pub. L. 111–211, title II, § 203(a), July 29, 2010, 124 Stat. 2263, provided that: 
“In this title [see Short Title of 2010 Amendment note above]:
“(1) Indian country.—The term ‘Indian country’ has the meaning given the term in section 1151 of title 18, United States Code.

“(2) Indian tribe.—The term ‘Indian tribe’ has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a) [now 25 U.S.C. 5130].

“(3) Secretary.—The term ‘Secretary’ means the Secretary of the Interior.

“(4) Tribal government.—The term ‘tribal government’ means the governing body of a federally recognized Indian tribe.”




Executive Documents

Ex. Ord. No. 13898. Establishing the Task Force on Missing and Murdered American Indians and Alaska Natives
Ex. Ord. No. 13898, Nov. 26, 2019, 84 F.R. 66059, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, and in order to enhance the operation of the criminal justice system and address the legitimate concerns of American Indian and Alaska Native communities regarding missing and murdered people—particularly missing and murdered indigenous women and girls—it is hereby ordered as follows:
Section 1. Purpose. My Administration has heard the ongoing and serious concerns of tribal governments regarding missing and murdered members of American Indian and Alaska Native communities, particularly women and girls. To address the severity of those concerns, top officials within the Federal Government will coordinate and engage with the tribal governments.
Sec. 2. Establishment. (a) There is hereby established the Task Force on Missing and Murdered American Indians and Alaska Natives (Task Force), co-chaired by the Attorney General and the Secretary of the Interior (Secretary) or their designees.
(b) The Department of Justice shall provide funding and administrative support as may be necessary for the performance and functions of the Task Force. The Attorney General, in consultation with the Secretary, shall designate an official of the Department of Justice to serve as the Executive Director of the Task Force, responsible for coordinating its day-to-day functions. As necessary and appropriate, the Co-Chairs may afford the other members of the Task Force an opportunity to provide input into the decision of whom to designate as the Executive Director.
Sec. 3. Membership. (a) In addition to the Co-Chairs, the Task Force shall be composed wholly of full-time, or permanent part-time, officers or employees of the Federal Government and shall include the following members:
(i) the Director of the Federal Bureau of Investigation;
(ii) the Assistant Secretary for Indian Affairs, Department of the Interior;
(iii) the Director of the Office on Violence Against Women, Department of Justice;
(iv) the Director of the Office of Justice Services, Bureau of Indian Affairs, Department of the Interior;
(v) the Chair of the Native American Issues Subcommittee of the Attorney General’s Advisory Committee;
(vi) the Commissioner of the Administration for Native Americans, Department of Health and Human Services; and
(vii) such representatives of other executive departments, agencies, and offices as the Co-Chairs may, from time to time, designate.
(b) In performing the functions set forth in sections 4 and 5 of this order, the Co-Chairs and members may designate representatives of their respective departments, agencies, offices, or entities under their direction to participate in the Task Force as necessary, and the Co-Chairs may also direct coordination with other Presidential task forces. In carrying out its functions, the Task Force shall coordinate with appropriate White House officials, including the Senior Counselor to the President, the Assistant to the President for Domestic Policy, and the Deputy Assistant to the President and Director of Intergovernmental Affairs.
Sec. 4. Mission and Functions. (a) The Task Force shall:
(i) conduct appropriate consultations with tribal governments on the scope and nature of the issues regarding missing and murdered American Indians and Alaska Natives;
(ii) develop model protocols and procedures to apply to new and unsolved cases of missing or murdered persons in American Indian and Alaska Native communities, including best practices for:
(A) improving the way law enforcement investigators and prosecutors respond to the high volume of such cases, and to the investigative challenges that might be presented in cases involving female victims;
(B) collecting and sharing data among various jurisdictions and law enforcement agencies; and
(C) better use of existing criminal databases, such as the National Missing and Unidentified Persons System (NamUs), the National Crime Information Center (NCIC), and the Combined DNA Index System (CODIS) including the National DNA Index System (NDIS);
(iii) establish a multi-disciplinary, multi-jurisdictional team including representatives from tribal law enforcement and the Departments of Justice and the Interior to review cold cases involving missing and murdered American Indians and Alaska Natives;
(iv) address the need for greater clarity concerning roles, authorities, and jurisdiction throughout the lifecycle of cases involving missing and murdered American Indians and Alaska Natives by:
(A) developing and publishing best-practices guidance for use by Federal, State, local, and tribal law enforcement in cases involving missing and murdered American Indians and Alaska Natives, to include best practices related to communication with affected families from initiation of an investigation through case resolution or closure;
(B) facilitating formal agreements or arrangements among Federal, State, local, and tribal law enforcement to promote maximally cooperative, trauma-informed responses to cases involving missing and murdered American Indians and Alaska Natives;
(C) developing and executing an education and outreach campaign for communities that are most affected by crime against American Indians and Alaska Natives to identify and reduce such crime; and
(D) developing, in partnership with NamUs, a public-awareness campaign to educate both rural and urban communities about the needs of affected families and resources that are both needed and available.
Sec. 5. Reporting. (a) No later than 1 year after the date of this order [Nov. 26, 2019], the Task Force shall develop and submit to the President, through the Assistant to the President for Domestic Policy, a written report regarding the activities and accomplishments of the Task Force, the status of projects the Task Force has not yet completed, and specific recommendations for future action of the Task Force.
(b) No later than 2 years after the date of this order, the Task Force shall develop and submit to the President, through the Assistant to the President for Domestic Policy, a final written report regarding the activities and accomplishments of the Task Force.
Sec. 6. Termination. The Task Force shall terminate 2 years after the date of this order [Nov. 26, 2019], unless otherwise directed by the President.
Sec. 7. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Donald J. Trump.




§ 2802. Indian law enforcement responsibilities(a) Responsibility of SecretaryThe Secretary, acting through the Bureau, shall be responsible for providing, or for assisting in the provision of, law enforcement services in Indian country as provided in this chapter.


(b) Office of Justice ServicesThere is established in the Bureau an office, to be known as the “Office of Justice Services”, that, under the supervision of the Secretary, or an individual designated by the Secretary, shall be responsible for—(1) carrying out the law enforcement functions of the Secretary in Indian country, and

(2) implementing the provisions of this section.


(c) Additional responsibilities of DivisionSubject to the provisions of this chapter and other applicable Federal or tribal laws, the responsibilities of the Office of Justice Services in Indian country shall include—(1) the enforcement of Federal law and, with the consent of the Indian tribe, tribal law;

(2) in cooperation with appropriate Federal and tribal law enforcement agencies, the investigation of offenses against criminal laws of the United States;

(3) the protection of life and property;

(4) the development of methods and expertise to resolve conflicts and solve crimes;

(5) the provision of criminal justice remedial actions, correctional and detention services, and rehabilitation;

(6) the reduction of recidivism and adverse social effects;

(7) the development of preventive and outreach programs which will enhance the public conception of law enforcement responsibilities through training and development of needed public service skills;

(8) the assessment and evaluation of program accomplishments in reducing crime;

(9) the development and provision of law enforcement training and technical assistance, including training to properly interview victims of domestic and sexual violence and to collect, preserve, and present evidence to Federal and tribal prosecutors to increase the conviction rate for domestic and sexual violence offenses for purposes of addressing and preventing domestic and sexual violent offenses;

(10) the development and provision of dispatch and emergency and E–911 services;

(11) communicating with tribal leaders, tribal community and victims’ advocates, tribal justice officials, indigent defense representatives, and residents of Indian country on a regular basis regarding public safety and justice concerns facing tribal communities;

(12) conducting meaningful and timely consultation with tribal leaders and tribal justice officials in the development of regulatory policies and other actions that affect public safety and justice in Indian country;

(13) providing technical assistance and training to tribal law enforcement officials to gain access and input authority to utilize the National Criminal Information Center and other national crime information databases pursuant to section 534 of title 28;

(14) in coordination with the Attorney General pursuant to subsection (g) of section 10132 of title 34, collecting, analyzing, and reporting data regarding Indian country crimes on an annual basis;

(15) on an annual basis, sharing with the Department of Justice all relevant crime data, including Uniform Crime Reports, that the Office of Justice Services prepares and receives from tribal law enforcement agencies on a tribe-by-tribe basis to ensure that individual tribal governments providing data are eligible for programs offered by the Department of Justice;

(16) submitting to the appropriate committees of Congress, for each fiscal year, a detailed spending report regarding tribal public safety and justice programs that includes—(A)(i) the number of full-time employees of the Bureau and tribal governments who serve as—(I) criminal investigators;

(II) uniform police;

(III) police and emergency dispatchers;

(IV) detention officers;

(V) executive personnel, including special agents in charge, and directors and deputies of various offices in the Office of Justice Services; and

(VI) tribal court judges, prosecutors, public defenders, appointed defense counsel, or related staff; and


(ii) the amount of appropriations obligated for each category described in clause (i) for each fiscal year;


(B) a list of amounts dedicated to law enforcement and corrections, vehicles, related transportation costs, equipment, inmate transportation costs, inmate transfer costs, replacement, improvement, and repair of facilities, personnel transfers, detailees and costs related to their details, emergency events, public safety and justice communications and technology costs, and tribal court personnel, facilities, indigent defense, and related program costs;

(C) a list of the unmet staffing needs of law enforcement, corrections, and court personnel (including indigent defense and prosecution staff) at tribal and Bureau of Indian Affairs justice agencies, the replacement and repair needs of tribal and Bureau corrections facilities, needs for tribal police and court facilities, and public safety and emergency communications and technology needs; and

(D) the formula, priority list or other methodology used to determine the method of disbursement of funds for the public safety and justice programs administered by the Office of Justice Services;


(17) submitting to the appropriate committees of Congress, for each fiscal year, a report summarizing the technical assistance, training, and other support provided to tribal law enforcement and corrections agencies that operate relevant programs pursuant to self-determination contracts or self-governance compacts with the Secretary; and

(18) promulgating regulations to carry out this chapter, and routinely reviewing and updating, as necessary, the regulations contained in subchapter B of title 25,11 So in original. Probably should be “subchapter B of chapter I of title 25,”. Code of Federal Regulations (or successor regulations).


(d) Branch of Criminal Investigations; establishment, responsibilities, regulations, personnel, etc.(1) The Secretary shall establish within the Office of Justice Services a separate Branch of Criminal Investigations which, under such inter-agency agreement as may be reached between the Secretary and appropriate agencies or officials of the Department of Justice and subject to such guidelines as may be adopted by relevant United States attorneys, shall be responsible for the investigation, and presentation for prosecution, of cases involving violations of sections 1152 and 1153 of title 18 within Indian country.

(2) The Branch of Criminal Investigations shall not be primarily responsible for the routine law enforcement and police operations of the Bureau in Indian country.

(3) The Secretary shall prescribe regulations which shall establish a procedure for active cooperation and consultation of the criminal investigative employees of the Bureau assigned to an Indian reservation with the governmental and law enforcement officials of the Indian tribe located on such reservation.

(4)(i) Criminal investigative personnel of the Branch shall be subject only to the supervision and direction of law enforcement personnel of the Branch or of the Office of Justice Services. Such personnel shall not be subject to the supervision of the Bureau of Indian Affairs Agency Superintendent or Bureau of Indian Affairs Area Office Director. Nothing in this paragraph is intended to prohibit cooperation, coordination, or consultation, as appropriate, with nonlaw enforcement Bureau of Indian Affairs personnel at the agency or area levels, or prohibit or restrict the right of a tribe to contract the investigative program under the authority of Public Law 93–638 [25 U.S.C. 5301 et seq.] or to maintain its own criminal investigative operations.

(ii) At the end of one year following the date of establishment of the separate Branch of Criminal Investigations, any tribe may, by resolution of the governing body of the tribe, request the Secretary to reestablish line authority through the Agency Superintendent or Bureau of Indian Affairs Area Office Director. In the absence of good cause to the contrary, the Secretary, upon receipt of such resolution, shall reestablish the line authority as requested by the tribe.



(e) Standards of education and experience and classification of positions(1) Standards of education and experience(A) In generalThe Secretary shall establish appropriate standards of education, experience, training, and other relevant qualifications for law enforcement personnel of the Office of Justice Services who are charged with law enforcement responsibilities pursuant to section 2803 of this title.


(B) Requirements for trainingThe training standards established under subparagraph (A)—(i) shall be consistent with standards accepted by the Federal Law Enforcement Training Accreditation commission for law enforcement officers attending similar programs; and

(ii) shall include, or be supplemented by, instruction regarding Federal sources of authority and jurisdiction, Federal crimes, Federal rules of criminal procedure, and constitutional law to bridge the gap between State training and Federal requirements.


(C) Training at State, tribal, and local academiesLaw enforcement personnel of the Office of Justice Services or an Indian tribe may satisfy the training standards established under subparagraph (A) through training at a State or tribal police academy, a State, regional, local, or tribal college or university, or other training academy (including any program at a State, regional, local, or tribal college or university) that meets the appropriate Peace Officer Standards of Training.


(D) Maximum age requirementPursuant to section 3307(e) of title 5, the Secretary may employ as a law enforcement officer under section 2803 of this title any individual under the age of 47, if the individual meets all other applicable hiring requirements for the applicable law enforcement position.



(2) The Secretary shall also provide for the classification of such positions within the Office of Justice Services at GS grades, as provided in section 5104 of title 5, consistent with the responsibilities and duties assigned to such positions and with the qualifications established for such positions.

(3) In classifying positions in the Office of Justice Services under paragraph (2), the Secretary shall ensure that such positions are classified at GS grades comparable to those for other Federal law enforcement personnel in other Federal agencies in light of the responsibilities, duties, and qualifications required of such positions.

(4) Background checks for tribal justice officials(A) In generalThe Office of Justice Services shall develop standards and deadlines for the provision of background checks to tribal law enforcement and corrections officials.


(B) TimingIf a request for a background check is made by an Indian tribe that has contracted or entered into a compact for law enforcement or corrections services with the Bureau of Indian Affairs pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.),22 See References in Text note below. the Office of Justice Services shall complete the check not later than 60 days after the date of receipt of the request, unless an adequate reason for failure to respond by that date is provided to the Indian tribe in writing.




(f) Long-term plan for tribal detention programsNot later than 1 year after July 29, 2010, the Secretary, acting through the Bureau, in coordination with the Department of Justice and in consultation with tribal leaders, tribal courts, tribal law enforcement officers, and tribal corrections officials, shall submit to Congress a long-term plan to address incarceration in Indian country, including—(1) a description of proposed activities for—(A) the construction, operation, and maintenance of juvenile (in accordance with section 2453(a)(3) of this title 33 So in original. Probably should be followed by a closing parenthesis. and adult detention facilities (including regional facilities) in Indian country;

(B) contracting with State and local detention centers, upon approval of affected tribal governments; and

(C) alternatives to incarceration, developed in cooperation with tribal court systems;


(2) an assessment and consideration of the construction of Federal detention facilities in Indian country; and

(3) any other alternatives as the Secretary, in coordination with the Attorney General and in consultation with Indian tribes, determines to be necessary.


(Pub. L. 101–379, § 3, Aug. 18, 1990, 104 Stat. 473; Pub. L. 111–211, title II, §§ 211(b), 231(a), 262, July 29, 2010, 124 Stat. 2264, 2272, 2299.)

Editorial Notes

References in TextPublic Law 93–638 and the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsecs. (d)(4)(i) and (e)(4)(B), are Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Amendments2010—Subsec. (b). Pub. L. 111–211, § 211(b)(1), inserted heading and substituted “There is established in the Bureau an office, to be known as the ‘Office of Justice Services’, that” for “There is hereby established within the Bureau a Division of Law Enforcement Services which” in introductory provisions.
Subsec. (c). Pub. L. 111–211, § 211(b)(2)(A), substituted “Office of Justice Services” for “Division of Law Enforcement Services” in introductory provisions.
Subsec. (c)(9). Pub. L. 111–211, § 262, inserted before semicolon “, including training to properly interview victims of domestic and sexual violence and to collect, preserve, and present evidence to Federal and tribal prosecutors to increase the conviction rate for domestic and sexual violence offenses for purposes of addressing and preventing domestic and sexual violent offenses”.
Subsec. (c)(10) to (18). Pub. L. 111–211, § 211(b)(2)(B)–(D), added pars. (10) to (18).
Subsec. (d)(1). Pub. L. 111–211, § 211(b)(3)(A), substituted “Office of Justice Services” for “Division of Law Enforcement Services”.
Subsec. (d)(4)(i). Pub. L. 111–211, § 211(b)(3)(B), substituted “Office of Justice Services” for “Division”.
Subsec. (e). Pub. L. 111–211, § 231(a)(1)(A), inserted heading.
Pub. L. 111–211, § 211(b)(4), substituted “Office of Justice Services” for “Division of Law Enforcement Services” in pars. (1) to (3).
Subsec. (e)(1). Pub. L. 111–211, § 231(a)(1), inserted heading, designated existing provisions as subpar. (A), inserted subpar. (A) heading, and added subpars. (B) to (D).
Subsec. (e)(3). Pub. L. 111–211, § 231(a)(2), substituted “agencies” for “Agencies”.
Subsec. (e)(4). Pub. L. 111–211, § 231(a)(3), added par. (4).
Subsec. (f). Pub. L. 111–211, § 211(b)(5), added subsec. (f).

Statutory Notes and Related Subsidiaries
Designation of Coordinator of Federal Efforts To Combat Violence Against Native PeoplePub. L. 116–166, §§ 2, 3, Oct. 10, 2020, 134 Stat. 766, provided that:
“SEC. 2. DEFINITIONS.“In this Act [enacting this note, provisions set out as a note under section 2801 of this title, and provisions not classified to the Code]—“(1) the term ‘Commission’ means the Department of the Interior and the Department of Justice Joint Commission on Reducing Violent Crime Against Indians under section 4 [134 Stat. 767];

“(2) the term ‘human trafficking’ means act or practice described in paragraph (9) or paragraph (10) [probably should be “paragraph (11) or paragraph (12)”] of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102);

“(3) the term ‘Indian’ means a member of an Indian tribe;

“(4) the terms ‘Indian lands’ and ‘Indian tribe’ have the meanings given the terms in section 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302); and

“(5) the terms ‘urban centers’ and ‘urban Indian organization’ have the meanings given the terms in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603).


“SEC. 3. COORDINATOR OF FEDERAL EFFORTS TO COMBAT VIOLENCE AGAINST NATIVE PEOPLE.“(a) Coordinator Designation.—The Secretary of the Interior shall designate an official within the Office of Justice Services in the Bureau of Indian Affairs who shall—“(1) coordinate prevention efforts, grants, and programs related to the murder of, trafficking of, and missing Indians across Federal agencies, including—“(A) the Bureau of Indian Affairs; and

“(B) the Department of Justice, including—“(i) the Office of Justice Programs;

“(ii) the Office on Violence Against Women;

“(iii) the Office of Community Oriented Policing Services;

“(iv) the Federal Bureau of Investigation; and

“(v) the Office of Tribal Justice;



“(2) ensure prevention efforts, grants, and programs of Federal agencies related to the murder of, trafficking of, and missing Indians consider the unique challenges of combating crime, violence, and human trafficking of Indians and on Indian lands faced by Tribal communities, urban centers, the Bureau of Indian Affairs, Tribal law enforcement, Federal law enforcement, and State and local law enforcement;

“(3) work in cooperation with outside organizations with expertise in working with Indian tribes and Indian Tribes to provide victim centered and culturally relevant training to tribal law enforcement, Indian Health Service health care providers, urban Indian organizations, Tribal community members and businesses, on how to effectively identify, respond to and report instances of missing persons, murder, and trafficking within Indian lands and of Indians; and

“(4) report directly to the Secretary of the Interior.


“(b) Report.—The official designated in subsection (a) shall submit to the Committee on Indian Affairs and the Committee on the Judiciary of the Senate and the Committee on Natural Resources and the Committee on the Judiciary of the House of Representatives a report to provide information on Federal coordination efforts accomplished over the previous year that includes—“(1) a summary of all coordination activities undertaken in compliance with this section;

“(2) a summary of all trainings completed under subsection (a)(3); and

“(3) recommendations for improving coordination across Federal agencies and of relevant Federal programs.”








§ 2803. Law enforcement authority
The Secretary may charge employees of the Bureau with law enforcement responsibilities and may authorize those employees to—(1) carry firearms;

(2) execute or serve warrants, summonses, or other orders relating to a crime committed in Indian country and issued under the laws of—(A) the United States (including those issued by a Court of Indian Offenses under regulations prescribed by the Secretary or offenses processed by the Central Violations Bureau); or

(B) an Indian tribe if authorized by the Indian tribe;


(3) make an arrest without a warrant for an offense committed in Indian country if—(A) the offense is committed in the presence of the employee,11 So in original. The comma probably should be a semicolon.

(B) the offense is a felony and the employee has probable cause to believe that the person to be arrested has committed, or is committing, the felony;

(C) the offense is a misdemeanor crime of domestic violence, dating violence, stalking, or violation of a protection order and has, as an element, the use or attempted use of physical force, or the threatened use of a deadly weapon, committed by a current or former spouse, parent, or guardian of the victim, by a person with whom the victim shares a child in common, by a person who is cohabitating with or has cohabited with the victim as a spouse, parent, or guardian, or by a person similarly situated to a spouse, parent or guardian of the victim, and the employee has probable cause to believe that the person to be arrested has committed, or is committing the crime; or

(D)(i) the offense involves—(I) a misdemeanor controlled substance offense in violation of—(aa) the Controlled Substances Act (21 U.S.C. 801 et seq.);

(bb) title IX of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a et seq.); 22 See References in Text note below. or

(cc) section 865 of title 21;


(II) a misdemeanor firearms offense in violation of chapter 44 of title 18;

(III) a misdemeanor assault in violation of chapter 7 of title 18; or

(IV) a misdemeanor liquor trafficking offense in violation of chapter 59 of title 18; and


(ii) the employee has probable cause to believe that the individual to be arrested has committed, or is committing, the crime;



(4) offer and pay a reward for services or information, or purchase evidence, assisting in the detection or investigation of the commission of an offense committed in Indian country or in the arrest of an offender against the United States;

(5) make inquiries of any person, and administer to, or take from, any person an oath, affirmation, or affidavit, concerning any matter relevant to the enforcement or carrying out in Indian country of a law of either the United States or an Indian tribe that has authorized the employee to enforce or carry out tribal laws;

(6) wear a prescribed uniform and badge or carry prescribed credentials;

(7) perform any other law enforcement related duty; and

(8) when requested, assist (with or without reimbursement) any Federal, tribal, State, or local law enforcement agency in the enforcement or carrying out of the laws or regulations the agency enforces or administers.

(Pub. L. 101–379, § 4, Aug. 18, 1990, 104 Stat. 475; Pub. L. 109–162, title IX, § 908(b), Jan. 5, 2006, 119 Stat. 3083; Pub. L. 111–211, title II, § 211(c), July 29, 2010, 124 Stat. 2266.)

Editorial Notes

References in TextThe Controlled Substances Act, referred to in par. (3)(D)(i)(I)(aa), is title II of Pub. L. 91–513, Oct. 27, 1970, 84 Stat. 1242, which is classified principally to subchapter I (§ 801 et seq.) of chapter 13 of Title 21, Food and Drugs. For complete classification of this Act to the Code, see Short Title note set out under section 801 of Title 21 and Tables.
The Personal Responsibility and Work Opportunity Reconciliation Act of 1996, referred to in par. (3)(D)(i)(I)(bb), is Pub. L. 104–193, Aug. 22, 1996, 110 Stat. 2105. Title IX of the Act enacted section 862b of Title 21, Food and Drugs, section 12392 of Title 34, Crime Control and Law Enforcement, and sections 608a and 710 of Title 42, The Public Health and Welfare, amended section 1693b of Title 15, Commerce and Trade, section 32 of Title 26, Internal Revenue Code, and sections 1396a, 1396g, 1397a, 1397b, 1437d, 1437f, and 1437z of Title 42, and enacted provisions set out as notes under section 32 of Title 26 and sections 601, 710, and 1396a of Title 42. For complete classification of this Act to the Code, see Short Title of 1996 Amendments note set out under section 1305 of Title 42 and Tables.

Amendments2010—Par. (2)(A). Pub. L. 111–211, § 211(c)(1), substituted “or offenses processed by the Central Violations Bureau); or” for “), or”.
Par. (3)(B), (C). Pub. L. 111–211, § 211(c)(2)(B), substituted “probable cause” for “reasonable grounds”.
Par. (3)(D). Pub. L. 111–211, § 211(c)(2)(A), (C), (D), added subpar. (D).
2006—Par. (3)(C). Pub. L. 109–162 added subpar. (C).



§ 2804. Assistance by other agencies(a) Agreements(1) In generalNot later than 180 days after July 29, 2010, the Secretary shall establish procedures to enter into memoranda of agreement for the use (with or without reimbursement) of the personnel or facilities of a Federal, tribal, State, or other government agency to aid in the enforcement or carrying out in Indian country of a law of either the United States or an Indian tribe that has authorized the Secretary to enforce tribal laws.


(2) Certain activitiesThe Secretary may authorize a law enforcement officer of such an agency to perform any activity the Secretary may authorize under section 2803 of this title.


(3) Program enhancement(A) Training sessions in Indian country(i) In generalThe procedures described in paragraph (1) shall include the development of a plan to enhance the certification and provision of special law enforcement commissions to tribal law enforcement officials, and, subject to subsection (d), State and local law enforcement officials, pursuant to this section.


(ii) InclusionsThe plan under clause (i) shall include the hosting of regional training sessions in Indian country, not less frequently than biannually, to educate and certify candidates for the special law enforcement commissions.



(B) Memoranda of agreement(i) In generalNot later than 180 days after July 29, 2010, the Secretary, in consultation with Indian tribes and tribal law enforcement agencies, shall develop minimum requirements to be included in special law enforcement commission agreements pursuant to this section.


(ii) Substance of agreementsEach agreement entered into pursuant to this section shall reflect the status of the applicable certified individual as a Federal law enforcement officer under subsection (f), acting within the scope of the duties described in section 2802(c) of this title.


(iii) AgreementNot later than 60 days after the date on which the Secretary determines that all applicable requirements under clause (i) are met, the Secretary shall offer to enter into a special law enforcement commission agreement with the Indian tribe.





(b) Agreement to be in accord with agreements between Secretary and Attorney GeneralAny agreement entered into under this section relating to the enforcement of the criminal laws of the United States shall be in accord with any agreement between the Secretary and the Attorney General of the United States.


(c) Limitations on use of personnel of non-Federal agencyThe Secretary may not use the personnel of a non-Federal agency under this section in an area of Indian country if the Indian tribe having jurisdiction over such area of Indian country has adopted a resolution objecting to the use of the personnel of such agency. The Secretary shall consult with Indian tribes before entering into any agreement under subsection (a) with a non-Federal agency that will provide personnel for use in any area under the jurisdiction of such Indian tribes.


(d) Authority of Federal agency head to enter into agreement with SecretaryNotwithstanding the provisions of section 1535 of title 31, the head of a Federal agency with law enforcement personnel or facilities may enter into an agreement (with or without reimbursement) with the Secretary under subsection (a).


(e) Authority of Federal agency head to enter into agreement with Indian tribeThe head of a Federal agency with law enforcement personnel or facilities may enter into an agreement (with or without reimbursement) with an Indian tribe relating to—(1) the law enforcement authority of the Indian tribe, or

(2) the carrying out of a law of either the United States or the Indian tribe.


(f) Status of person as Federal employeeWhile acting under authority granted by the Secretary under subsection (a), a person who is not otherwise a Federal employee shall be considered to be—(1) an employee of the Department of the Interior only for purposes of—(A) the provisions of law described in section 3374(c)(2) of title 5, and

(B) sections 111 and 1114 of title 18, and


(2) an eligible officer under subchapter III of chapter 81 of title 5.


(g) Acceptance of assistanceThe Bureau may accept reimbursement, resources, assistance, or funding from—(1) a Federal, tribal, State, or other government agency; or

(2) the Indian Law Enforcement Foundation established under section 5412(a) 11 See References in Text note below. of this title.


(Pub. L. 101–379, § 5, Aug. 18, 1990, 104 Stat. 476; Pub. L. 111–211, title II, § 231(b), (e), July 29, 2010, 124 Stat. 2273, 2278.)

Editorial Notes

References in TextSection 5412(a) of this title, referred to in subsec. (g)(2), was in the original “section 701(a) of the Indian Self-Determination and Education Assistance Act”, and was translated as reading “section 702(a) of the Indian Self-Determination and Education Assistance Act”, meaning section 702(a) of Pub. L. 93–638, to reflect the probable intent of Congress, because Pub. L. 93–638 does not contain a section 701(a), and section 702(a) of Pub. L. 93–638 relates to establishment of the Indian Law Enforcement Foundation.

Amendments2010—Subsec. (a). Pub. L. 111–211, § 231(b), inserted heading, designated first sentence as par. (1), inserted par. (1) heading, substituted “Not later than 180 days after July 29, 2010, the Secretary shall establish procedures to enter into memoranda of agreement” for “The Secretary may enter into an agreement”, designated second sentence as par. (2), inserted par. (2) heading, and added par. (3).
Subsec. (g). Pub. L. 111–211, § 231(e), added subsec. (g).



§ 2805. Regulations
After consultation with the Attorney General of the United States, the Secretary may prescribe under this chapter regulations relating to the enforcement of criminal laws of the United States and regulations relating to the consideration of applications for contracts awarded under the Indian Self-Determination Act [25 U.S.C. 5321 et seq.] to perform the functions of the Branch of Criminal Investigations.
(Pub. L. 101–379, § 6, Aug. 18, 1990, 104 Stat. 476.)

Editorial Notes

References in TextThe Indian Self-Determination Act, referred to in text, is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.



§ 2806. Jurisdiction(a) Investigative jurisdiction over offenses against criminal lawsThe Secretary shall have investigative jurisdiction over offenses against criminal laws of the United States in Indian country subject to an agreement between the Secretary and the Attorney General of the United States.


(b) Exercise of investigative authorityIn exercising the investigative authority conferred by this section, the employees of the Bureau shall cooperate with the law enforcement agency having primary investigative jurisdiction over the offense committed.


(c) Law enforcement commission or other delegation of prior authority not invalidated or diminishedThis chapter does not invalidate or diminish any law enforcement commission or other delegation of authority issued under the authority of the Secretary before August 18, 1990.


(d) Authorities in addition to prior authority; civil or criminal jurisdiction, law enforcement, investigative, or judicial authority, of United States, Indian tribes, States, etc., unaffectedThe authority provided by this chapter is in addition to, and not in derogation of, any authority that existed before August 18, 1990. The provisions of this chapter alter neither the civil or criminal jurisdiction of the United States, Indian tribes, States, or other political subdivisions or agencies, nor the law enforcement, investigative, or judicial authority of any Indian tribe, State, or political subdivision or agency thereof, or of any department, agency, court, or official of the United States other than the Secretary.


(Pub. L. 101–379, § 7, Aug. 18, 1990, 104 Stat. 476.)

§ 2807. Uniform allowance
Notwithstanding the limitation in section 5901(a) of title 5, the Secretary may provide a uniform allowance for uniformed law enforcement officers under section 2803 of this title of not more than $400 a year.
(Pub. L. 101–379, § 8, Aug. 18, 1990, 104 Stat. 477.)

§ 2808. Source of funds
Any expenses incurred by the Secretary under this chapter shall be paid from funds appropriated under section 13 of this title.
(Pub. L. 101–379, § 9, Aug. 18, 1990, 104 Stat. 477.)

§ 2809. Reports to tribes(a) Coordination and data collection(1) Investigative coordinationSubject to subsection (c), if a law enforcement officer or employee of any Federal department or agency terminates an investigation of an alleged violation of Federal criminal law in Indian country without referral for prosecution, the officer or employee shall coordinate with the appropriate tribal law enforcement officials regarding the status of the investigation and the use of evidence relevant to the case in a tribal court with authority over the crime alleged.


(2) Investigation dataThe Federal Bureau of Investigation shall compile, on an annual basis and by Field Division, information regarding decisions not to refer to an appropriate prosecuting authority cases in which investigations had been opened into an alleged crime in Indian country, including—(A) the types of crimes alleged;

(B) the statuses of the accused as Indians or non-Indians;

(C) the statuses of the victims as Indians or non-Indians; and

(D) the reasons for deciding against referring the investigation for prosecution.


(3) Prosecutorial coordinationSubject to subsection (c), if a United States Attorney declines to prosecute, or acts to terminate prosecution of, an alleged violation of Federal criminal law in Indian country, the United States Attorney shall coordinate with the appropriate tribal justice officials regarding the status of the investigation and the use of evidence relevant to the case in a tribal court with authority over the crime alleged.


(4) Prosecution dataThe United States Attorney shall submit to the Native American Issues Coordinator to compile, on an annual basis and by Federal judicial district, information regarding all declinations of alleged violations of Federal criminal law that occurred in Indian country that were referred for prosecution by law enforcement agencies, including—(A) the types of crimes alleged;

(B) the statuses of the accused as Indians or non-Indians;

(C) the statuses of the victims as Indians or non-Indians; and

(D) the reasons for deciding to decline or terminate the prosecutions.



(b) Annual reportsThe Attorney General shall submit to Congress annual reports containing, with respect to the applicable calendar year, the information compiled under paragraphs (2) and (4) of subsection (a)—(1) organized—(A) in the aggregate; and

(B)(i) for the Federal Bureau of Investigation, by Field Division; and

(ii) for United States Attorneys, by Federal judicial district; and



(2) including any relevant explanatory statements.


(c) Effect of section(1) In generalNothing in this section requires any Federal agency or official to transfer or disclose any confidential, privileged, or statutorily protected communication, information, or source to an official of any Indian tribe.


(2) Federal Rules of Criminal ProcedureNothing in this section affects or limits the requirements of Rule 6 of the Federal Rules of Criminal Procedure.


(3) RegulationsThe Attorney General shall establish, by regulation, standards for the protection of the confidential or privileged communications, information, and sources described in this section.



(Pub. L. 101–379, § 10, Aug. 18, 1990, 104 Stat. 477; Pub. L. 111–211, title II, § 212, July 29, 2010, 124 Stat. 2267.)

Editorial Notes

References in TextRule 6 of the Federal Rules of Criminal Procedure, referred to in subsec. (c)(2), is set out in the Appendix to Title 18, Crimes and Criminal Procedure.

Amendments2010—Pub. L. 111–211 added subsecs. (a) to (c) and struck out former subsecs. (a) to (d) which related, respectively, to reports by law enforcement officials of the Bureau of Indian Affairs or Federal Bureau of Investigation, reports by United States attorneys, case files included within reports, and transfer or disclosure of confidential or privileged communication, information, or sources to tribal officials.



§ 2810. Assistant United States Attorney tribal liaisons(a) AppointmentThe United States Attorney for each district that includes Indian country shall appoint not less than 1 assistant United States Attorney to serve as a tribal liaison for the district.


(b) DutiesThe duties of a tribal liaison shall include the following:(1) Coordinating the prosecution of Federal crimes that occur in Indian country.

(2) Developing multidisciplinary teams to combat child abuse and domestic and sexual violence offenses against Indians.

(3) Consulting and coordinating with tribal justice officials and victims’ advocates to address any backlog in the prosecution of major crimes in Indian country in the district.

(4) Developing working relationships and maintaining communication with tribal leaders, tribal community and victims’ advocates, and tribal justice officials to gather information from, and share appropriate information with, tribal justice officials.

(5) Coordinating with tribal prosecutors in cases in which a tribal government has concurrent jurisdiction over an alleged crime, in advance of the expiration of any applicable statute of limitation.

(6) Providing technical assistance and training regarding evidence gathering techniques and strategies to address victim and witness protection to tribal justice officials and other individuals and entities that are instrumental to responding to Indian country crimes.

(7) Conducting training sessions and seminars to certify special law enforcement commissions to tribal justice officials and other individuals and entities responsible for responding to Indian country crimes.

(8) Coordinating with the Office of Tribal Justice, as necessary.

(9) Conducting such other activities to address and prevent violent crime in Indian country as the applicable United States Attorney determines to be appropriate.


(c) Effect of sectionNothing in this section limits the authority of any United States Attorney to determine the duties of a tribal liaison officer to meet the needs of the Indian tribes located within the relevant Federal district.


(d) Enhanced prosecution of minor crimes(1) In generalEach United States Attorney serving a district that includes Indian country is authorized and encouraged—(A) to appoint Special Assistant United States Attorneys pursuant to section 543(a) of title 28 to prosecute crimes in Indian country as necessary to improve the administration of justice, and particularly when—(i) the crime rate exceeds the national average crime rate; or

(ii) the rate at which criminal offenses are declined to be prosecuted exceeds the national average declination rate;


(B) to coordinate with applicable United States district courts regarding scheduling of Indian country matters and holding trials or other proceedings in Indian country, as appropriate;

(C) to provide to appointed Special Assistant United States Attorneys appropriate training, supervision, and staff support; and

(D) to provide technical and other assistance to tribal governments and tribal court systems to ensure that the goals of this subsection are achieved.


(2) Sense of Congress regarding consultationIt is the sense of Congress that, in appointing Special Assistant United States Attorneys under this subsection, a United States Attorney should consult with tribal justice officials of each Indian tribe that would be affected by the appointment.



(Pub. L. 101–379, § 13, as added Pub. L. 111–211, title II, § 213(b)(1), July 29, 2010, 124 Stat. 2268.)

§ 2811. Native American Issues Coordinator(a) EstablishmentThere is established in the Executive Office for United States Attorneys of the Department of Justice a position to be known as the “Native American Issues Coordinator”.


(b) DutiesThe Native American Issues Coordinator shall—(1) coordinate with the United States Attorneys that have authority to prosecute crimes in Indian country;

(2) coordinate prosecutions of crimes of national significance in Indian country, as determined by the Attorney General;

(3) coordinate as necessary with other components of the Department of Justice and any relevant advisory groups to the Attorney General or the Deputy Attorney General; and

(4) carry out such other duties as the Attorney General may prescribe.


(Pub. L. 101–379, § 14, as added Pub. L. 111–211, title II, § 214(b), July 29, 2010, 124 Stat. 2271.)

§ 2812. Indian Law and Order Commission(a) EstablishmentThere is established a commission to be known as the Indian Law and Order Commission (referred to in this section as the “Commission”).


(b) Membership(1) In generalThe Commission shall be composed of 9 members, of whom—(A) 3 shall be appointed by the President, in consultation with—(i) the Attorney General; and

(ii) the Secretary;


(B) 2 shall be appointed by the Majority Leader of the Senate, in consultation with the Chairpersons of the Committees on Indian Affairs and the Judiciary of the Senate;

(C) 1 shall be appointed by the Minority Leader of the Senate, in consultation with the Vice Chairperson and Ranking Member of the Committees on Indian Affairs and the Judiciary of the Senate;

(D) 2 shall be appointed by the Speaker of the House of Representatives, in consultation with the Chairpersons of the Committees on the Judiciary and Natural Resources of the House of Representatives; and

(E) 1 shall be appointed by the Minority Leader of the House of Representatives, in consultation with the Ranking Members of the Committees on the Judiciary and Natural Resources of the House of Representatives.


(2) Requirements for eligibilityEach member of the Commission shall have significant experience and expertise in—(A) the Indian country criminal justice system; and

(B) matters to be studied by the Commission.


(3) Consultation requiredThe President, the Speaker and Minority Leader of the House of Representatives, and the Majority Leader and Minority Leader of the Senate shall consult before the appointment of members of the Commission under paragraph (1) to achieve, to the maximum extent practicable, fair and equitable representation of various points of view with respect to the matters to be studied by the Commission.


(4) TermEach member shall be appointed for the life of the Commission.


(5) Time for initial appointmentsThe appointment of the members of the Commission shall be made not later than 60 days after the date of enactment of this Act.


(6) VacanciesA vacancy in the Commission shall be filled—(A) in the same manner in which the original appointment was made; and

(B) not later than 60 days after the date on which the vacancy occurred.



(c) Operation(1) ChairpersonNot later than 15 days after the date on which all members of the Commission have been appointed, the Commission shall select 1 member to serve as Chairperson of the Commission.


(2) Meetings(A) In generalThe Commission shall meet at the call of the Chairperson.


(B) Initial meetingThe initial meeting shall take place not later than 30 days after the date described in paragraph (1).



(3) QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.


(4) RulesThe Commission may establish, by majority vote, any rules for the conduct of Commission business, in accordance with this chapter and other applicable law.



(d) Comprehensive study of criminal justice system relating to Indian countryThe Commission shall conduct a comprehensive study of law enforcement and criminal justice in tribal communities, including—(1) jurisdiction over crimes committed in Indian country and the impact of that jurisdiction on—(A) the investigation and prosecution of Indian country crimes; and

(B) residents of Indian land;


(2) the tribal jail and Federal prisons systems and the effect of those systems with respect to—(A) reducing Indian country crime; and

(B) rehabilitation of offenders;


(3)(A) tribal juvenile justice systems and the Federal juvenile justice system as relating to Indian country; and

(B) the effect of those systems and related programs in preventing juvenile crime, rehabilitating Indian youth in custody, and reducing recidivism among Indian youth;


(4) the impact of the Indian Civil Rights Act of 1968 (25 U.S.C. 1301 et seq.) on—(A) the authority of Indian tribes;

(B) the rights of defendants subject to tribal government authority; and

(C) the fairness and effectiveness of tribal criminal systems; and


(5) studies of such other subjects as the Commission determines relevant to achieve the purposes of the Tribal Law and Order Act of 2010.


(e) RecommendationsTaking into consideration the results of the study under paragraph (1),11 So in original. Probably should be “subsection (d),”. the Commission shall develop recommendations on necessary modifications and improvements to justice systems at the tribal, Federal, and State levels, including consideration of—(1) simplifying jurisdiction in Indian country;

(2) improving services and programs—(A) to prevent juvenile crime on Indian land;

(B) to rehabilitate Indian youth in custody; and

(C) to reduce recidivism among Indian youth;


(3) adjustments to the penal authority of tribal courts and exploring alternatives to incarceration;

(4) the enhanced use of chapter 43 of title 28 (commonly known as “the Federal Magistrates Act”) in Indian country;

(5) effective means of protecting the rights of victims and defendants in tribal criminal justice systems (including defendants incarcerated for a period of less than 1 year);

(6) changes to the tribal jails and Federal prison systems; and

(7) other issues that, as determined by the Commission, would reduce violent crime in Indian country.


(f) ReportNot later than 3 years after the date of enactment of this Act, the Commission shall submit to the President and Congress a report that contains—(1) a detailed statement of the findings and conclusions of the Commission; and

(2) the recommendations of the Commission for such legislative and administrative actions as the Commission considers to be appropriate.


(g) Powers(1) Hearings(A) In generalThe Commission may hold such hearings, meet and act at such times and places, take such testimony, and receive such evidence as the Commission considers to be advisable to carry out the duties of the Commission under this section.


(B) Public requirementThe hearings of the Commission under this paragraph shall be open to the public.



(2) Witness expenses(A) In generalA witness requested to appear before the Commission shall be paid the same fees and allowances as are paid to witnesses under section 1821 of title 28.


(B) Per diem and mileageThe fees and allowances for a witness shall be paid from funds made available to the Commission.



(3) Information from Federal, tribal, and State agencies(A) In generalThe Commission may secure directly from a Federal agency such information as the Commission considers to be necessary to carry out this section.


(B) Tribal and State agenciesThe Commission may request the head of any tribal or State agency to provide to the Commission such information as the Commission considers to be necessary to carry out this section.



(4) Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government.


(5) GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.



(h) Commission personnel matters(1) Travel expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, while away from the home or regular place of business of the member in the performance of the duties of the Commission.


(2) Detail of Federal employeesOn the affirmative vote of ⅔ of the members of the Commission and the approval of the appropriate Federal agency head, an employee of the Federal Government may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status, benefits, or privileges.


(3) Procurement of temporary and intermittent servicesOn request of the Commission, the Attorney General shall provide to the Commission, on a reimbursable basis, reasonable and appropriate office space, supplies, and administrative assistance.



(i) Contracts for research(1) Researchers and experts(A) In generalOn an affirmative vote of ⅔ of the members of the Commission, the Commission may select nongovernmental researchers and experts to assist the Commission in carrying out the duties of the Commission under this section.


(B) National Institute of JusticeThe National Institute of Justice may enter into a contract with the researchers and experts selected by the Commission under subparagraph (A) to provide funding in exchange for the services of the researchers and experts.



(2) Other organizationsNothing in this subsection limits the ability of the Commission to enter into contracts with any other entity or organization to carry out research necessary to carry out the duties of the Commission under this section.



(j) Tribal Advisory Committee(1) EstablishmentThe Commission shall establish a committee, to be known as the “Tribal Advisory Committee”.


(2) Membership(A) CompositionThe Tribal Advisory Committee shall consist of 2 representatives of Indian tribes from each region of the Bureau of Indian Affairs.


(B) QualificationsEach member of the Tribal Advisory Committee shall have experience relating to—(i) justice systems;

(ii) crime prevention; or

(iii) victim services.



(3) DutiesThe Tribal Advisory Committee shall—(A) serve as an advisory body to the Commission; and

(B) provide to the Commission advice and recommendations, submit materials, documents, testimony, and such other information as the Commission determines to be necessary to carry out the duties of the Commission under this section.



(k) FundingFor the fiscal year after July 29, 2010, out of any unobligated amounts available to the Secretary of the Interior or the Attorney General, the Secretary or the Attorney General may use to carry out this section not more than $2,000,000.


(l) Termination of CommissionThe Commission shall terminate 90 days after the date on which the Commission submits the report of the Commission under subsection (f).


(m) Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.


(Pub. L. 101–379, § 15, as added Pub. L. 111–211, title II, § 235, July 29, 2010, 124 Stat. 2282; amended Pub. L. 113–4, title IX, § 909(a), Mar. 7, 2013, 127 Stat. 126.)

Editorial Notes

References in TextThe date of enactment of this Act, referred to in subsecs. (b)(5) and (f), probably means the date of enactment of Pub. L. 111–211, which was approved July 29, 2010.
The Indian Civil Rights Act of 1968, referred to in subsec. (d)(4), is title II of Pub. L. 90–284, Apr. 11, 1968, 82 Stat. 77, which is classified generally to subchapter I (§ 1301 et seq.) of chapter 15 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1301 of this title and Tables.
The Tribal Law and Order Act of 2010, referred to in subsec. (d)(5), is title II of Pub. L. 111–211, July 29, 2010, 124 Stat. 2261. For complete classification of this Act to the Code, see Short Title of 2010 Amendment note set out under section 2801 of this title and Tables.
The Federal Advisory Committee Act, referred to in subsec. (m), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.

Amendments2013—Subsec. (f). Pub. L. 113–4 substituted “3 years” for “2 years” in introductory provisions.



§ 2813. Testimony by Federal employees(a) Approval of employee testimony or documents(1) In generalThe Director of the Office of Justice Services or the Director of the Indian Health Service, as appropriate (referred to in this section as the “Director concerned”), shall approve or disapprove, in writing, any request or subpoena from a tribal or State court for a law enforcement officer, sexual assault nurse examiner, or other employee under the supervision of the Director concerned to provide documents or testimony in a deposition, trial, or other similar criminal proceeding regarding information obtained in carrying out the official duties of the employee.


(2) DeadlineThe court issuing a subpoena under paragraph (1) shall provide to the appropriate Federal employee (or agency in the case of a document request) notice regarding the request to provide testimony (or release a document) by not less than 30 days before the date on which the testimony will be provided.



(b) Approval(1) In generalThe Director concerned shall approve a request or subpoena under subsection (a) if the request or subpoena does not violate the policy of the Department to maintain impartiality.


(2) Failure to approveIf the Director concerned fails to approve or disapprove a request or subpoena for testimony or release of a document by the date that is 30 days after the date of receipt of notice of the request or subpoena, the request or subpoena shall be considered to be approved for purposes of this section.



(Pub. L. 101–379, § 16, as added Pub. L. 111–211, title II, § 263, July 29, 2010, 124 Stat. 2300.)

§ 2814. Policies and protocol
The Director of the Indian Health Service, in coordination with the Director of the Office of Justice Services and the Director of the Office on Violence Against Women of the Department of Justice, in consultation with Indian Tribes and Tribal Organizations, and in conference with Urban Indian Organizations, shall develop standardized sexual assault policies and protocol for the facilities of the Service, based on similar protocol that has been established by the Department of Justice.
(Pub. L. 101–379, § 17, as added Pub. L. 111–211, title II, § 265, July 29, 2010, 124 Stat. 2300.)

§ 2815. State, tribal, and local law enforcement cooperation
The Attorney General may provide technical and other assistance to State, tribal, and local governments that enter into cooperative agreements, including agreements relating to mutual aid, hot pursuit of suspects, and cross-deputization for the purposes of—(1) improving law enforcement effectiveness;

(2) reducing crime in Indian country and nearby communities; and

(3) developing successful cooperative relationships that effectively combat crime in Indian country and nearby communities.

(Pub. L. 111–211, title II, § 222, July 29, 2010, 124 Stat. 2272.)

Editorial Notes
Codification
Section was enacted as part of the Tribal Law and Order Act of 2010, and not as part of the Indian Law Enforcement Reform Act which comprises this chapter.

Statutory Notes and Related Subsidiaries

Definitions
For definitions of terms used in this section, see section 203(a) of Pub. L. 111–211, set out as a note under section 2801 of this title.




CHAPTER 31—NATIVE AMERICAN LANGUAGES



Sec.


2901.Findings.


2902.Definitions.


2903.Declaration of policy.


2904.No restrictions.


2905.Evaluations.


2906.Use of English.



§ 2901. Findings
The Congress finds that—(1) the status of the cultures and languages of Native Americans is unique and the United States has the responsibility to act together with Native Americans to ensure the survival of these unique cultures and languages;

(2) special status is accorded Native Americans in the United States, a status that recognizes distinct cultural and political rights, including the right to continue separate identities;

(3) the traditional languages of Native Americans are an integral part of their cultures and identities and form the basic medium for the transmission, and thus survival, of Native American cultures, literatures, histories, religions, political institutions, and values;

(4) there is a widespread practice of treating Native Americans 11 So in original. Probably should be “American”. languages as if they were anachronisms;

(5) there is a lack of clear, comprehensive, and consistent Federal policy on treatment of Native American languages which has often resulted in acts of suppression and extermination of Native American languages and cultures;

(6) there is convincing evidence that student achievement and performance, community and school pride, and educational opportunity is clearly and directly tied to respect for, and support of, the first language of the child or student;

(7) it is clearly in the interests of the United States, individual States, and territories to encourage the full academic and human potential achievements of all students and citizens and to take steps to realize these ends;

(8) acts of suppression and extermination directed against Native American languages and cultures are in conflict with the United States policy of self-determination for Native Americans;

(9) languages are the means of communication for the full range of human experiences and are critical to the survival of cultural and political integrity of any people; and

(10) language provides a direct and powerful means of promoting international communication by people who share languages.

(Pub. L. 101–477, title I, § 102, Oct. 30, 1990, 104 Stat. 1153.)

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 101–477, title I, § 101, Oct. 30, 1990, 104 Stat. 1153, provided that: “This title [enacting this chapter] may be cited as the ‘Native American Languages Act’.”




§ 2902. Definitions
For purposes of this chapter—(1) The term “Native American” means an Indian, Native Hawaiian, or Native American Pacific Islander.

(2) The term “Indian” has the meaning given to such term under section 7491(3) of title 20.

(3) The term “Native Hawaiian” has the meaning given to such term by section 7517 of title 20.

(4) The term “Native American Pacific Islander” means any descendent of the aboriginal people of any island in the Pacific Ocean that is a territory or possession of the United States.

(5) The terms “Indian tribe” and “tribal organization” have the respective meaning given to each of such terms under section 5304 of this title.

(6) The term “Native American language” means the historical, traditional languages spoken by Native Americans.

(7) The term “traditional leaders” includes Native Americans who have special expertise in Native American culture and Native American languages.

(8) The term “Indian reservation” has the same meaning given to the term “reservation” under section 1452 of this title.

(Pub. L. 101–477, title I, § 103, Oct. 30, 1990, 104 Stat. 1154; Pub. L. 104–109, § 11, Feb. 12, 1996, 110 Stat. 765; Pub. L. 107–110, title VII, § 702(f), Jan. 8, 2002, 115 Stat. 1947; Pub. L. 114–95, title IX, § 9215(iii), Dec. 10, 2015, 129 Stat. 2187.)

Editorial Notes
Amendments2015—Par. (2). Pub. L. 114–95, § 9215(iii)(1), made technical amendment to reference in original act which appears in text as reference to section 7491(3) of title 20.
Par. (3). Pub. L. 114–95, § 9215(iii)(2), made technical amendment to reference in original act which appears in text as reference to section 7517 of title 20.
2002—Par. (2). Pub. L. 107–110, § 702(f)(1), substituted “section 7491(3) of title 20” for “section 7881(4) of title 20”.
Par. (3). Pub. L. 107–110, § 702(f)(2), substituted “section 7517 of title 20” for “section 7912(1) of title 20”.
1996—Par. (2). Pub. L. 104–109, § 11(1), substituted “section 7881(4) of title 20” for “section 2651(4) of this title”.
Par. (3). Pub. L. 104–109, § 11(2), substituted “section 7912(1) of title 20” for “section 4909 of title 20”.

Statutory Notes and Related Subsidiaries
Effective Date of 2015 AmendmentAmendment by Pub. L. 114–95 effective Dec. 10, 2015, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 114–95, set out as a note under section 6301 of Title 20, Education.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–110 effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as an Effective Date note under section 6301 of Title 20, Education.



§ 2903. Declaration of policy
It is the policy of the United States to—(1) preserve, protect, and promote the rights and freedom of Native Americans to use, practice, and develop Native American languages;

(2) allow exceptions to teacher certification requirements for Federal programs, and programs funded in whole or in part by the Federal Government, for instruction in Native American languages when such teacher certification requirements hinder the employment of qualified teachers who teach in Native American languages, and to encourage State and territorial governments to make similar exceptions;

(3) encourage and support the use of Native American languages as a medium of instruction in order to encourage and support—(A) Native American language survival,

(B) educational opportunity,

(C) increased student success and performance,

(D) increased student awareness and knowledge of their culture and history, and

(E) increased student and community pride;


(4) encourage State and local education programs to work with Native American parents, educators, Indian tribes, and other Native American governing bodies in the implementation of programs to put this policy into effect;

(5) recognize the right of Indian tribes and other Native American governing bodies to use the Native American languages as a medium of instruction in all schools funded by the Secretary of the Interior;

(6) fully recognize the inherent right of Indian tribes and other Native American governing bodies, States, territories, and possessions of the United States to take action on, and give official status to, their Native American languages for the purpose of conducting their own business;

(7) support the granting of comparable proficiency achieved through course work in a Native American language the same academic credit as comparable proficiency achieved through course work in a foreign language, with recognition of such Native American language proficiency by institutions of higher education as fulfilling foreign language entrance or degree requirements; and

(8) encourage all institutions of elementary, secondary and higher education, where appropriate, to include Native American languages in the curriculum in the same manner as foreign languages and to grant proficiency in Native American languages the same full academic credit as proficiency in foreign languages.

(Pub. L. 101–477, title I, § 104, Oct. 30, 1990, 104 Stat. 1155.)

§ 2904. No restrictions
The right of Native Americans to express themselves through the use of Native American languages shall not be restricted in any public proceeding, including publicly supported education programs.
(Pub. L. 101–477, title I, § 105, Oct. 30, 1990, 104 Stat. 1155.)

§ 2905. Evaluations(a) The President shall direct the heads of the various Federal departments, agencies, and instrumentalities to—(1) evaluate their policies and procedures in consultation with Indian tribes and other Native American governing bodies as well as traditional leaders and educators in order to determine and implement changes needed to bring the policies and procedures into compliance with the provisions of this chapter;

(2) give the greatest effect possible in making such evaluations, absent a clear specific Federal statutory requirement to the contrary, to the policies and procedures which will give the broadest effect to the provisions of this chapter; and

(3) evaluate the laws which they administer and make recommendations to the President on amendments needed to bring such laws into compliance with the provisions of this chapter.


(b) By no later than the date that is 1 year after October 30, 1990, the President shall submit to the Congress a report containing recommendations for amendments to Federal laws that are needed to bring such laws into compliance with the provisions of this chapter.

(Pub. L. 101–477, title I, § 106, Oct. 30, 1990, 104 Stat. 1156.)

§ 2906. Use of English
Nothing in this chapter shall be construed as precluding the use of Federal funds to teach English to Native Americans.
(Pub. L. 101–477, title I, § 107, Oct. 30, 1990, 104 Stat. 1156.)


CHAPTER 32—NATIVE AMERICAN GRAVES PROTECTION AND REPATRIATION



Sec.


3001.Definitions.


3002.Ownership.


3003.Inventory for human remains and associated funerary objects.


3004.Summary for unassociated funerary objects, sacred objects, and cultural patrimony.


3005.Repatriation.


3006.Review committee.


3007.Penalty.


3008.Grants.


3009.Savings provision.


3010.Special relationship between Federal Government and Indian tribes and Native Hawaiian organizations.


3011.Regulations.


3012.Authorization of appropriations.


3013.Enforcement.



§ 3001. Definitions
For purposes of this chapter, the term—(1) “burial site” means any natural or prepared physical location, whether originally below, on, or above the surface of the earth, into which as a part of the death rite or ceremony of a culture, individual human remains are deposited.

(2) “cultural affiliation” means that there is a relationship of shared group identity which can be reasonably traced historically or prehistorically between a present day Indian tribe or Native Hawaiian organization and an identifiable earlier group.

(3) “cultural items” means human remains and—(A) “associated funerary objects” which shall mean objects that, as a part of the death rite or ceremony of a culture, are reasonably believed to have been placed with individual human remains either at the time of death or later, and both the human remains and associated funerary objects are presently in the possession or control of a Federal agency or museum, except that other items exclusively made for burial purposes or to contain human remains shall be considered as associated funerary objects.11 So in original. The period probably should be a comma.

(B) “unassociated funerary objects” which shall mean objects that, as a part of the death rite or ceremony of a culture, are reasonably believed to have been placed with individual human remains either at the time of death or later, where the remains are not in the possession or control of the Federal agency or museum and the objects can be identified by a preponderance of the evidence as related to specific individuals or families or to known human remains or, by a preponderance of the evidence, as having been removed from a specific burial site of an individual culturally affiliated with a particular Indian tribe,

(C) “sacred objects” which shall mean specific ceremonial objects which are needed by traditional Native American religious leaders for the practice of traditional Native American religions by their present day adherents, and

(D) “cultural patrimony” which shall mean an object having ongoing historical, traditional, or cultural importance central to the Native American group or culture itself, rather than property owned by an individual Native American, and which, therefore, cannot be alienated, appropriated, or conveyed by any individual regardless of whether or not the individual is a member of the Indian tribe or Native Hawaiian organization and such object shall have been considered inalienable by such Native American group at the time the object was separated from such group.


(4) “Federal agency” means any department, agency, or instrumentality of the United States. Such term does not include the Smithsonian Institution.

(5) “Federal lands” means any land other than tribal lands which are controlled or owned by the United States, including lands selected by but not yet conveyed to Alaska Native Corporations and groups organized pursuant to the Alaska Native Claims Settlement Act of 1971 [43 U.S.C. 1601 et seq.].

(6) “Hui Malama I Na Kupuna O Hawai’i Nei” means the nonprofit, Native Hawaiian organization incorporated under the laws of the State of Hawaii by that name on April 17, 1989, for the purpose of providing guidance and expertise in decisions dealing with Native Hawaiian cultural issues, particularly burial issues.

(7) “Indian tribe” means any tribe, band, nation, or other organized group or community of Indians, including any Alaska Native village (as defined in, or established pursuant to, the Alaska Native Claims Settlement Act [43 U.S.C. 1601 et seq.]), which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.

(8) “museum” means any institution or State or local government agency (including any institution of higher learning) that receives Federal funds and has possession of, or control over, Native American cultural items. Such term does not include the Smithsonian Institution or any other Federal agency.

(9) “Native American” means of, or relating to, a tribe, people, or culture that is indigenous to the United States.

(10) “Native Hawaiian” means any individual who is a descendant of the aboriginal people who, prior to 1778, occupied and exercised sovereignty in the area that now constitutes the State of Hawaii.

(11) “Native Hawaiian organization” means any organization which—(A) serves and represents the interests of Native Hawaiians,

(B) has as a primary and stated purpose the provision of services to Native Hawaiians, and

(C) has expertise in Native Hawaiian Affairs, and

shall include the Office of Hawaiian Affairs and Hui Malama I Na Kupuna O Hawai’i Nei.

(12) “Office of Hawaiian Affairs” means the Office of Hawaiian Affairs established by the constitution of the State of Hawaii.

(13) “right of possession” means possession obtained with the voluntary consent of an individual or group that had authority of alienation. The original acquisition of a Native American unassociated funerary object, sacred object or object of cultural patrimony from an Indian tribe or Native Hawaiian organization with the voluntary consent of an individual or group with authority to alienate such object is deemed to give right of possession of that object, unless the phrase so defined would, as applied in section 3005(c) of this title, result in a Fifth Amendment taking by the United States as determined by the United States Court of Federal Claims pursuant to 28 U.S.C. 1491 in which event the “right of possession” shall be as provided under otherwise applicable property law. The original acquisition of Native American human remains and associated funerary objects which were excavated, exhumed, or otherwise obtained with full knowledge and consent of the next of kin or the official governing body of the appropriate culturally affiliated Indian tribe or Native Hawaiian organization is deemed to give right of possession to those remains.

(14) “Secretary” means the Secretary of the Interior.

(15) “tribal land” means—(A) all lands within the exterior boundaries of any Indian reservation;

(B) all dependent Indian communities; 22 So in original. Probably should be followed by “and”.

(C) any lands administered for the benefit of Native Hawaiians pursuant to the Hawaiian Homes Commission Act, 1920, and section 4 of Public Law 86–3.


(Pub. L. 101–601, § 2, Nov. 16, 1990, 104 Stat. 3048; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 101–601, Nov. 16, 1990, 104 Stat. 3048, known as the Native American Graves Protection and Repatriation Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out below and Tables.
The Alaska Native Claims Settlement Act of 1971, referred to in par. (5), probably means the Alaska Native Claims Settlement Act. See note below.
The Alaska Native Claims Settlement Act, referred to in par. (7), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, as amended, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.
The Hawaiian Homes Commission Act, 1920, referred to in par. (15)(C), is act July 9, 1921, ch. 42, 42 Stat. 108, as amended, which was classified generally to sections 691 to 718 of Title 48, Territories and Insular Possessions, and was omitted from the Code.
Section 4 of Public Law 86–3, referred to in par. (15)(C), is section 4 of Pub. L. 86–3, which is set out as a note preceding section 491 of Title 48.

Amendments1992—Par. (13). Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court”.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of Title 28, Judiciary and Judicial Procedure.

Short TitlePub. L. 101–601, § 1, Nov. 16, 1990, 104 Stat. 3048, provided that: “This Act [enacting this chapter and section 1170 of Title 18, Crimes and Criminal Procedure] may be cited as the ‘Native American Graves Protection and Repatriation Act’.”




§ 3002. Ownership(a) Native American human remains and objectsThe ownership or control of Native American cultural items which are excavated or discovered on Federal or tribal lands after November 16, 1990, shall be (with priority given in the order listed)—(1) in the case of Native American human remains and associated funerary objects, in the lineal descendants of the Native American; or

(2) in any case in which such lineal descendants cannot be ascertained, and in the case of unassociated funerary objects, sacred objects, and objects of cultural patrimony—(A) in the Indian tribe or Native Hawaiian organization on whose tribal land such objects or remains were discovered;

(B) in the Indian tribe or Native Hawaiian organization which has the closest cultural affiliation with such remains or objects and which, upon notice, states a claim for such remains or objects; or

(C) if the cultural affiliation of the objects cannot be reasonably ascertained and if the objects were discovered on Federal land that is recognized by a final judgment of the Indian Claims Commission or the United States Court of Claims as the aboriginal land of some Indian tribe—(1) in the Indian tribe that is recognized as aboriginally occupying the area in which the objects were discovered, if upon notice, such tribe states a claim for such remains or objects, or

(2) if it can be shown by a preponderance of the evidence that a different tribe has a stronger cultural relationship with the remains or objects than the tribe or organization specified in paragraph (1), in the Indian tribe that has the strongest demonstrated relationship, if upon notice, such tribe states a claim for such remains or objects.




(b) Unclaimed Native American human remains and objectsNative American cultural items not claimed under subsection (a) shall be disposed of in accordance with regulations promulgated by the Secretary in consultation with the review committee established under section 3006 of this title, Native American groups, representatives of museums and the scientific community.


(c) Intentional excavation and removal of Native American human remains and objectsThe intentional removal from or excavation of Native American cultural items from Federal or tribal lands for purposes of discovery, study, or removal of such items is permitted only if—(1) such items are excavated or removed pursuant to a permit issued under section 470cc of title 16 which shall be consistent with this chapter;

(2) such items are excavated or removed after consultation with or, in the case of tribal lands, consent of the appropriate (if any) Indian tribe or Native Hawaiian organization;

(3) the ownership and right of control of the disposition of such items shall be as provided in subsections (a) and (b); and

(4) proof of consultation or consent under paragraph (2) is shown.


(d) Inadvertent discovery of Native American remains and objects(1) Any person who knows, or has reason to know, that such person has discovered Native American cultural items on Federal or tribal lands after November 16, 1990, shall notify, in writing, the Secretary of the Department, or head of any other agency or instrumentality of the United States, having primary management authority with respect to Federal lands and the appropriate Indian tribe or Native Hawaiian organization with respect to tribal lands, if known or readily ascertainable, and, in the case of lands that have been selected by an Alaska Native Corporation or group organized pursuant to the Alaska Native Claims Settlement Act of 1971 [43 U.S.C. 1601 et seq.], the appropriate corporation or group. If the discovery occurred in connection with an activity, including (but not limited to) construction, mining, logging, and agriculture, the person shall cease the activity in the area of the discovery, make a reasonable effort to protect the items discovered before resuming such activity, and provide notice under this subsection. Following the notification under this subsection, and upon certification by the Secretary of the department or the head of any agency or instrumentality of the United States or the appropriate Indian tribe or Native Hawaiian organization that notification has been received, the activity may resume after 30 days of such certification.

(2) The disposition of and control over any cultural items excavated or removed under this subsection shall be determined as provided for in this section.

(3) If the Secretary of the Interior consents, the responsibilities (in whole or in part) under paragraphs (1) and (2) of the Secretary of any department (other than the Department of the Interior) or the head of any other agency or instrumentality may be delegated to the Secretary with respect to any land managed by such other Secretary or agency head.


(e) RelinquishmentNothing in this section shall prevent the governing body of an Indian tribe or Native Hawaiian organization from expressly relinquishing control over any Native American human remains, or title to or control over any funerary object, or sacred object.


(Pub. L. 101–601, § 3, Nov. 16, 1990, 104 Stat. 3050.)

Editorial Notes

References in TextThe Indian Claims Commission, referred to in subsec. (a)(2)(C), terminated Sept. 30, 1978. See Codification note set out under former section 70 et seq. of this title.
The United States Court of Claims, referred to in subsec. (a)(2)(C), and the United States Court of Customs and Patent Appeals were merged effective Oct. 1, 1982, into a new United States Court of Appeals for the Federal Circuit by Pub. L. 97–164, Apr. 2, 1982, 96 Stat. 25, which also created a United States Claims Court [now United States Court of Federal Claims] that inherited the trial jurisdiction of the Court of Claims. See sections 48, 171 et seq., 791 et seq., and 1491 et seq. of Title 28, Judiciary and Judicial Procedure.
This chapter, referred to in subsec. (c)(1), was in the original “this Act”, meaning Pub. L. 101–601, Nov. 16, 1990, 104 Stat. 3048, known as the Native American Graves Protection and Repatriation Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 3001 of this title and Tables.
The Alaska Native Claims Settlement Act of 1971, referred to in subsec. (d)(1), probably means the Alaska Native Claims Settlement Act, Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, as amended, and which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.



§ 3003. Inventory for human remains and associated funerary objects(a) In generalEach Federal agency and each museum which has possession or control over holdings or collections of Native American human remains and associated funerary objects shall compile an inventory of such items and, to the extent possible based on information possessed by such museum or Federal agency, identify the geographical and cultural affiliation of such item.11 So in original. Probably should be “items.”


(b) Requirements(1) The inventories and identifications required under subsection (a) shall be—(A) completed in consultation with tribal government and Native Hawaiian organization officials and traditional religious leaders;

(B) completed by not later than the date that is 5 years after November 16, 1990, and

(C) made available both during the time they are being conducted and afterward to a review committee established under section 3006 of this title.


(2) Upon request by an Indian tribe or Native Hawaiian organization which receives or should have received notice, a museum or Federal agency shall supply additional available documentation to supplement the information required by subsection (a) of this section. The term “documentation” means a summary of existing museum or Federal agency records, including inventories or catalogues, relevant studies, or other pertinent data for the limited purpose of determining the geographical origin, cultural affiliation, and basic facts surrounding acquisition and accession of Native American human remains and associated funerary objects subject to this section. Such term does not mean, and this chapter shall not be construed to be an authorization for, the initiation of new scientific studies of such remains and associated funerary objects or other means of acquiring or preserving additional scientific information from such remains and objects.


(c) Extension of time for inventoryAny museum which has made a good faith effort to carry out an inventory and identification under this section, but which has been unable to complete the process, may appeal to the Secretary for an extension of the time requirements set forth in subsection (b)(1)(B). The Secretary may extend such time requirements for any such museum upon a finding of good faith effort. An indication of good faith shall include the development of a plan to carry out the inventory and identification process.


(d) Notification(1) If the cultural affiliation of any particular Native American human remains or associated funerary objects is determined pursuant to this section, the Federal agency or museum concerned shall, not later than 6 months after the completion of the inventory, notify the affected Indian tribes or Native Hawaiian organizations.

(2) The notice required by paragraph (1) shall include information—(A) which identifies each Native American human remains or associated funerary objects and the circumstances surrounding its acquisition;

(B) which lists the human remains or associated funerary objects that are clearly identifiable as to tribal origin; and

(C) which lists the Native American human remains and associated funerary objects that are not clearly identifiable as being culturally affiliated with that Indian tribe or Native Hawaiian organization, but which, given the totality of circumstances surrounding acquisition of the remains or objects, are determined by a reasonable belief to be remains or objects culturally affiliated with the Indian tribe or Native Hawaiian organization.


(3) A copy of each notice provided under paragraph (1) shall be sent to the Secretary who shall publish each notice in the Federal Register.


(e) InventoryFor the purposes of this section, the term “inventory” means a simple itemized list that summarizes the information called for by this section.


(Pub. L. 101–601, § 5, Nov. 16, 1990, 104 Stat. 3052.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b)(2), was in the original “this Act”, meaning Pub. L. 101–601, Nov. 16, 1990, 104 Stat. 3048, known as the Native American Graves Protection and Repatriation Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 3001 of this title and Tables.



§ 3004. Summary for unassociated funerary objects, sacred objects, and cultural patrimony(a) In generalEach Federal agency or museum which has possession or control over holdings or collections of Native American unassociated funerary objects, sacred objects, or objects of cultural patrimony shall provide a written summary of such objects based upon available information held by such agency or museum. The summary shall describe the scope of the collection, kinds of objects included, reference to geographical location, means and period of acquisition and cultural affiliation, where readily ascertainable.


(b) Requirements(1) The summary required under subsection (a) shall be—(A) in lieu of an object-by-object inventory;

(B) followed by consultation with tribal government and Native Hawaiian organization officials and traditional religious leaders; and

(C) completed by not later than the date that is 3 years after November 16, 1990.


(2) Upon request, Indian Tribes 11 So in original. Probably should not be capitalized. and Native Hawaiian organizations shall have access to records, catalogues, relevant studies or other pertinent data for the limited purposes of determining the geographic origin, cultural affiliation, and basic facts surrounding acquisition and accession of Native American objects subject to this section. Such information shall be provided in a reasonable manner to be agreed upon by all parties.


(Pub. L. 101–601, § 6, Nov. 16, 1990, 104 Stat. 3053.)

§ 3005. Repatriation(a) Repatriation of Native American human remains and objects possessed or controlled by Federal agencies and museums(1) If, pursuant to section 3003 of this title, the cultural affiliation of Native American human remains and associated funerary objects with a particular Indian tribe or Native Hawaiian organization is established, then the Federal agency or museum, upon the request of a known lineal descendant of the Native American or of the tribe or organization and pursuant to subsections (b) and (e) of this section, shall expeditiously return such remains and associated funerary objects.

(2) If, pursuant to section 3004 of this title, the cultural affiliation with a particular Indian tribe or Native Hawaiian organization is shown with respect to unassociated funerary objects, sacred objects or objects of cultural patrimony, then the Federal agency or museum, upon the request of the Indian tribe or Native Hawaiian organization and pursuant to subsections (b), (c) and (e) of this section, shall expeditiously return such objects.

(3) The return of cultural items covered by this chapter shall be in consultation with the requesting lineal descendant or tribe or organization to determine the place and manner of delivery of such items.

(4) Where cultural affiliation of Native American human remains and funerary objects has not been established in an inventory prepared pursuant to section 3003 of this title, or the summary pursuant to section 3004 of this title, or where Native American human remains and funerary objects are not included upon any such inventory, then, upon request and pursuant to subsections (b) and (e) and, in the case of unassociated funerary objects, subsection (c), such Native American human remains and funerary objects shall be expeditiously returned where the requesting Indian tribe or Native Hawaiian organization can show cultural affiliation by a preponderance of the evidence based upon geographical, kinship, biological, archaeological, anthropological, linguistic, folkloric, oral traditional, historical, or other relevant information or expert opinion.

(5) Upon request and pursuant to subsections (b), (c) and (e), sacred objects and objects of cultural patrimony shall be expeditiously returned where—(A) the requesting party is the direct lineal descendant of an individual who owned the sacred object;

(B) the requesting Indian tribe or Native Hawaiian organization can show that the object was owned or controlled by the tribe or organization; or

(C) the requesting Indian tribe or Native Hawaiian organization can show that the sacred object was owned or controlled by a member thereof, provided that in the case where a sacred object was owned by a member thereof, there are no identifiable lineal descendants of said member or the lineal descendants, upon notice, have failed to make a claim for the object under this chapter.



(b) Scientific studyIf the lineal descendant, Indian tribe, or Native Hawaiian organization requests the return of culturally affiliated Native American cultural items, the Federal agency or museum shall expeditiously return such items unless such items are indispensable for completion of a specific scientific study, the outcome of which would be of major benefit to the United States. Such items shall be returned by no later than 90 days after the date on which the scientific study is completed.


(c) Standard of repatriationIf a known lineal descendant or an Indian tribe or Native Hawaiian organization requests the return of Native American unassociated funerary objects, sacred objects or objects of cultural patrimony pursuant to this chapter and presents evidence which, if standing alone before the introduction of evidence to the contrary, would support a finding that the Federal agency or museum did not have the right of possession, then such agency or museum shall return such objects unless it can overcome such inference and prove that it has a right of possession to the objects.


(d) Sharing of information by Federal agencies and museumsAny Federal agency or museum shall share what information it does possess regarding the object in question with the known lineal descendant, Indian tribe, or Native Hawaiian organization to assist in making a claim under this section.


(e) Competing claimsWhere there are multiple requests for repatriation of any cultural item and, after complying with the requirements of this chapter, the Federal agency or museum cannot clearly determine which requesting party is the most appropriate claimant, the agency or museum may retain such item until the requesting parties agree upon its disposition or the dispute is otherwise resolved pursuant to the provisions of this chapter or by a court of competent jurisdiction.


(f) Museum obligationAny museum which repatriates any item in good faith pursuant to this chapter shall not be liable for claims by an aggrieved party or for claims of breach of fiduciary duty, public trust, or violations of state 11 So in original. Probably should be capitalized. law that are inconsistent with the provisions of this chapter.


(Pub. L. 101–601, § 7, Nov. 16, 1990, 104 Stat. 3054.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a)(3), (5)(C), (c), (e), and (f), was in the original “this Act”, meaning Pub. L. 101–601, Nov. 16, 1990, 104 Stat. 3048, known as the Native American Graves Protection and Repatriation Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 3001 of this title and Tables.



§ 3006. Review committee(a) EstablishmentWithin 120 days after November 16, 1990, the Secretary shall establish a committee to monitor and review the implementation of the inventory and identification process and repatriation activities required under sections 3003, 3004 and 3005 of this title.


(b) Membership(1) The Committee 11 So in original. Probably should not be capitalized. established under subsection (a) shall be composed of 7 members,(A) 3 of whom shall be appointed by the Secretary from nominations submitted by Indian tribes, Native Hawaiian organizations, and traditional Native American religious leaders with at least 2 of such persons being traditional Indian religious leaders;

(B) 3 of whom shall be appointed by the Secretary from nominations submitted by national museum organizations and scientific organizations; and

(C) 1 who shall be appointed by the Secretary from a list of persons developed and consented to by all of the members appointed pursuant to subparagraphs (A) and (B).


(2) The Secretary may not appoint Federal officers or employees to the committee.

(3) In the event vacancies shall occur, such vacancies shall be filled by the Secretary in the same manner as the original appointment within 90 days of the occurrence of such vacancy.

(4) Members of the committee established under subsection (a) shall serve without pay, but shall be reimbursed at a rate equal to the daily rate for GS–18 of the General Schedule for each day (including travel time) for which the member is actually engaged in committee business. Each member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5.


(c) ResponsibilitiesThe committee established under subsection (a) shall be responsible for—(1) designating one of the members of the committee as chairman;

(2) monitoring the inventory and identification process conducted under sections 3003 and 3004 of this title to ensure a fair, objective consideration and assessment of all available relevant information and evidence;

(3) upon the request of any affected party, reviewing and making findings related to—(A) the identity or cultural affiliation of cultural items, or

(B) the return of such items;


(4) facilitating the resolution of any disputes among Indian tribes, Native Hawaiian organizations, or lineal descendants and Federal agencies or museums relating to the return of such items including convening the parties to the dispute if deemed desirable;

(5) compiling an inventory of culturally unidentifiable human remains that are in the possession or control of each Federal agency and museum and recommending specific actions for developing a process for disposition of such remains;

(6) consulting with Indian tribes and Native Hawaiian organizations and museums on matters within the scope of the work of the committee affecting such tribes or organizations;

(7) consulting with the Secretary in the development of regulations to carry out this chapter;

(8) performing such other related functions as the Secretary may assign to the committee; and

(9) making recommendations, if appropriate, regarding future care of cultural items which are to be repatriated.


(d) Admissibility of records and findingsAny records and findings made by the review committee pursuant to this chapter relating to the identity or cultural affiliation of any cultural items and the return of such items may be admissible in any action brought under section 3013 of this title.


(e) Recommendations and reportThe committee shall make the recommendations under paragraph 22 So in original. Probably should be “subsection”. (c)(5) in consultation with Indian tribes and Native Hawaiian organizations and appropriate scientific and museum groups.


(f) AccessThe Secretary shall ensure that the committee established under subsection (a) and the members of the committee have reasonable access to Native American cultural items under review and to associated scientific and historical documents.


(g) Duties of SecretaryThe Secretary shall—(1) establish such rules and regulations for the committee as may be necessary, and

(2) provide reasonable administrative and staff support necessary for the deliberations of the committee.


(h) Annual reportThe committee established under subsection (a) shall submit an annual report to the Congress on the progress made, and any barriers encountered, in implementing this section during the previous year.


(i) TerminationThe committee established under subsection (a) shall terminate at the end of the 120-day period beginning on the day the Secretary certifies, in a report submitted to Congress, that the work of the committee has been completed.


(Pub. L. 101–601, § 8, Nov. 16, 1990, 104 Stat. 3055.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (c)(7) and (d), was in the original “this Act”, meaning Pub. L. 101–601, Nov. 16, 1990, 104 Stat. 3048, known as the Native American Graves Protection and Repatriation Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 3001 of this title and Tables.

Statutory Notes and Related Subsidiaries
References in Other Laws to GS–16, 17, or 18 Pay RatesReferences in laws to the rates of pay for GS–16, 17, or 18, or to maximum rates of pay under the General Schedule, to be considered references to rates payable under specified sections of Title 5, Government Organization and Employees, see section 529 [title I, § 101(c)(1)] of Pub. L. 101–509, set out in a note under section 5376 of Title 5.



§ 3007. Penalty(a) PenaltyAny museum that fails to comply with the requirements of this chapter may be assessed a civil penalty by the Secretary of the Interior pursuant to procedures established by the Secretary through regulation. A penalty assessed under this subsection shall be determined on the record after opportunity for an agency hearing. Each violation under this subsection shall be a separate offense.


(b) Amount of penaltyThe amount of a penalty assessed under subsection (a) shall be determined under regulations promulgated pursuant to this chapter, taking into account, in addition to other factors—(1) the archaeological, historical, or commercial value of the item involved;

(2) the damages suffered, both economic and noneconomic, by an aggrieved party,11 So in original. The comma probably should be a semicolon. and

(3) the number of violations that have occurred.


(c) Actions to recover penaltiesIf any museum fails to pay an assessment of a civil penalty pursuant to a final order of the Secretary that has been issued under subsection (a) and not appealed or after a final judgment has been rendered on appeal of such order, the Attorney General may institute a civil action in an appropriate district court of the United States to collect the penalty. In such action, the validity and amount of such penalty shall not be subject to review.


(d) SubpoenasIn hearings held pursuant to subsection (a), subpoenas may be issued for the attendance and testimony of witnesses and the production of relevant papers, books, and documents. Witnesses so summoned shall be paid the same fees and mileage that are paid to witnesses in the courts of the United States.


(Pub. L. 101–601, § 9, Nov. 16, 1990, 104 Stat. 3057.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (b), was in the original “this Act”, meaning Pub. L. 101–601, Nov. 16, 1990, 104 Stat. 3048, known as the Native American Graves Protection and Repatriation Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 3001 of this title and Tables.



§ 3008. Grants(a) Indian tribes and Native Hawaiian organizationsThe Secretary is authorized to make grants to Indian tribes and Native Hawaiian organizations for the purpose of assisting such tribes and organizations in the repatriation of Native American cultural items.


(b) MuseumsThe Secretary is authorized to make grants to museums for the purpose of assisting the museums in conducting the inventories and identification required under sections 3003 and 3004 of this title.


(Pub. L. 101–601, § 10, Nov. 16, 1990, 104 Stat. 3057.)

§ 3009. Savings provision
Nothing in this chapter shall be construed to—(1) limit the authority of any Federal agency or museum to—(A) return or repatriate Native American cultural items to Indian tribes, Native Hawaiian organizations, or individuals, and

(B) enter into any other agreement with the consent of the culturally affiliated tribe or organization as to the disposition of, or control over, items covered by this chapter;


(2) delay actions on repatriation requests that are pending on November 16, 1990;

(3) deny or otherwise affect access to any court;

(4) limit any procedural or substantive right which may otherwise be secured to individuals or Indian tribes or Native Hawaiian organizations; or

(5) limit the application of any State or Federal law pertaining to theft or stolen property.

(Pub. L. 101–601, § 11, Nov. 16, 1990, 104 Stat. 3057.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 101–601, Nov. 16, 1990, 104 Stat. 3048, known as the Native American Graves Protection and Repatriation Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 3001 of this title and Tables.



§ 3010. Special relationship between Federal Government and Indian tribes and Native Hawaiian organizations
This chapter reflects the unique relationship between the Federal Government and Indian tribes and Native Hawaiian organizations and should not be construed to establish a precedent with respect to any other individual, organization or foreign government.
(Pub. L. 101–601, § 12, Nov. 16, 1990, 104 Stat. 3058.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “This Act”, meaning Pub. L. 101–601, Nov. 16, 1990, 104 Stat. 3048, known as the Native American Graves Protection and Repatriation Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 3001 of this title and Tables.



§ 3011. Regulations
The Secretary shall promulgate regulations to carry out this chapter within 12 months of November 16, 1990.
(Pub. L. 101–601, § 13, Nov. 16, 1990, 104 Stat. 3058.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 101–601, Nov. 16, 1990, 104 Stat. 3048, known as the Native American Graves Protection and Repatriation Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 3001 of this title and Tables.



§ 3012. Authorization of appropriations
There is authorized to be appropriated such sums as may be necessary to carry out this chapter.
(Pub. L. 101–601, § 14, Nov. 16, 1990, 104 Stat. 3058.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 101–601, Nov. 16, 1990, 104 Stat. 3048, known as the Native American Graves Protection and Repatriation Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 3001 of this title and Tables.



§ 3013. Enforcement
The United States district courts shall have jurisdiction over any action brought by any person alleging a violation of this chapter and shall have the authority to issue such orders as may be necessary to enforce the provisions of this chapter.
(Pub. L. 101–601, § 15, Nov. 16, 1990, 104 Stat. 3058.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 101–601, Nov. 16, 1990, 104 Stat. 3048, known as the Native American Graves Protection and Repatriation Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 3001 of this title and Tables.




CHAPTER 32A—CULTURAL AND HERITAGE COOPERATION AUTHORITY



Sec.


3051.Purposes.


3052.Definitions.


3053.Reburial of human remains and cultural items.


3054.Temporary closure for traditional and cultural purposes.


3055.Forest products for traditional and cultural purposes.


3056.Prohibition on disclosure.


3057.Severability and savings provisions.



§ 3051. Purposes
The purposes of this chapter are—(1) to authorize the reburial of human remains and cultural items on National Forest System land, including human remains and cultural items repatriated under the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.);

(2) to prevent the unauthorized disclosure of information regarding reburial sites, including the quantity and identity of human remains and cultural items on sites and the location of sites;

(3) to authorize the Secretary of Agriculture to ensure access to National Forest System land, to the maximum extent practicable, by Indians and Indian tribes for traditional and cultural purposes;

(4) to authorize the Secretary to provide forest products, without consideration, to Indian tribes for traditional and cultural purposes;

(5) to authorize the Secretary to protect the confidentiality of certain information, including information that is culturally sensitive to Indian tribes;

(6) to increase the availability of Forest Service programs and resources to Indian tribes in support of the policy of the United States to promote tribal sovereignty and self-determination; and

(7) to strengthen support for the policy of the United States of protecting and preserving the traditional, cultural, and ceremonial rites and practices of Indian tribes, in accordance with Public Law 95–341 (commonly known as the American Indian Religious Freedom Act; 42 U.S.C. 1996).

(Pub. L. 110–234, title VIII, § 8101, May 22, 2008, 122 Stat. 1286; Pub. L. 110–246, § 4(a), title VIII, § 8101, June 18, 2008, 122 Stat. 1664, 2048.)

Editorial Notes

References in TextThe Native American Graves Protection and Repatriation Act, referred to in par. (1), is Pub. L. 101–601, Nov. 16, 1990, 104 Stat. 3048, which is classified principally to chapter 32 (§ 3001 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 3001 of this title and Tables.
The American Indian Religious Freedom Act, referred to in par. (7), is Pub. L. 95–341, Aug. 11, 1978, 92 Stat. 469, which is classified to sections 1996 and 1996a of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 1996 of Title 42 and Tables.

Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection and repeal of Pub. L. 110–234 by Pub. L. 110–246 effective May 22, 2008, the date of enactment of Pub. L. 110–234, see section 4 of Pub. L. 110–246, set out as a note under section 8701 of Title 7, Agriculture.

Definition of “Secretary”“Secretary” as meaning the Secretary of Agriculture, see section 8701 of Title 7, Agriculture.



§ 3052. Definitions
In this chapter:(1) Adjacent siteThe term “adjacent site” means a site that borders a boundary line of National Forest System land.


(2) Cultural itemsThe term “cultural items” has the meaning given the term in section 3001 of this title, except that the term does not include human remains.


(3) Human remainsThe term “human remains” means the physical remains of the body of a person of Indian ancestry.


(4) IndianThe term “Indian” means an individual who is a member of an Indian tribe.


(5) Indian tribeThe term “Indian tribe” means any Indian or Alaska Native tribe, band, nation, pueblo, village, or other community the name of which is included on a list published by the Secretary of the Interior pursuant to section 5131 of this title.


(6) Lineal descendantThe term “lineal descendant” means an individual that can trace, directly and without interruption, the ancestry of the individual through the traditional kinship system of an Indian tribe, or through the common law system of descent, to a known Indian, the human remains, funerary objects, or other sacred objects of whom are claimed by the individual.


(7) National Forest SystemThe term “National Forest System” has the meaning given the term in section 1609(a) of title 16.


(8) Reburial siteThe term “reburial site” means a specific physical location at which cultural items or human remains are reburied.


(9) Traditional and cultural purposeThe term “traditional and cultural purpose”, with respect to a definable use, area, or practice, means that the use, area, or practice is identified by an Indian tribe as traditional or cultural because of the long-established significance or ceremonial nature of the use, area, or practice to the Indian tribe.


(Pub. L. 110–234, title VIII, § 8102, May 22, 2008, 122 Stat. 1287; Pub. L. 110–246, § 4(a), title VIII, § 8102, June 18, 2008, 122 Stat. 1664, 2048.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection and repeal of Pub. L. 110–234 by Pub. L. 110–246 effective May 22, 2008, the date of enactment of Pub. L. 110–234, see section 4 of Pub. L. 110–246, set out as a note under section 8701 of Title 7, Agriculture.



§ 3053. Reburial of human remains and cultural items(a) Reburial sitesIn consultation with an affected Indian tribe or lineal descendant, the Secretary may authorize the use of National Forest System land by the Indian tribe or lineal descendant for the reburial of human remains or cultural items in the possession of the Indian tribe or lineal descendant that have been disinterred from National Forest System land or an adjacent site.


(b) ReburialWith the consent of the affected Indian tribe or lineal descendent, the Secretary may recover and rebury, at Federal expense or using other available funds, human remains and cultural items described in subsection (a) at the National Forest System land identified under that subsection.


(c) Authorization of use(1) In generalSubject to paragraph (2), the Secretary may authorize such uses of reburial sites on National Forest System land, or on the National Forest System land immediately surrounding a reburial site, as the Secretary determines to be necessary for management of the National Forest System.


(2) Avoidance of adverse impactsIn carrying out paragraph (1), the Secretary shall avoid adverse impacts to cultural items and human remains, to the maximum extent practicable.



(Pub. L. 110–234, title VIII, § 8103, May 22, 2008, 122 Stat. 1287; Pub. L. 110–246, § 4(a), title VIII, § 8103, June 18, 2008, 122 Stat. 1664, 2049.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection and repeal of Pub. L. 110–234 by Pub. L. 110–246 effective May 22, 2008, the date of enactment of Pub. L. 110–234, see section 4 of Pub. L. 110–246, set out as a note under section 8701 of Title 7, Agriculture.

Definition of “Secretary”“Secretary” as meaning the Secretary of Agriculture, see section 8701 of Title 7, Agriculture.



§ 3054. Temporary closure for traditional and cultural purposes(a) Recognition of historic useTo the maximum extent practicable, the Secretary shall ensure access to National Forest System land by Indians for traditional and cultural purposes, in accordance with subsection (b), in recognition of the historic use by Indians of National Forest System land.


(b) Closing land from public access(1) Authority to closeUpon the approval by the Secretary of a request from an Indian tribe, the Secretary may temporarily close from public access specifically identified National Forest System land to protect the privacy of tribal activities for traditional and cultural purposes.


(2) LimitationA closure of National Forest System land under paragraph (1) shall affect the smallest practicable area for the minimum period necessary for activities of the applicable Indian tribe.


(3) ConsistencyAccess by Indian tribes to National Forest System land under this subsection shall be consistent with the purposes of Public Law 95–341 (commonly known as the American Indian Religious Freedom Act; 42 U.S.C. 1996).



(Pub. L. 110–234, title VIII, § 8104, May 22, 2008, 122 Stat. 1288; Pub. L. 110–246, § 4(a), title VIII, § 8104, June 18, 2008, 122 Stat. 1664, 2049.)

Editorial Notes

References in TextThe American Indian Religious Freedom Act, referred to in subsec. (b)(3), is Pub. L. 95–341, Aug. 11, 1978, 92 Stat. 469, which is classified to sections 1996 and 1996a of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 1996 of Title 42 and Tables.

Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection and repeal of Pub. L. 110–234 by Pub. L. 110–246 effective May 22, 2008, the date of enactment of Pub. L. 110–234, see section 4 of Pub. L. 110–246, set out as a note under section 8701 of Title 7, Agriculture.

Definition of “Secretary”“Secretary” as meaning the Secretary of Agriculture, see section 8701 of Title 7, Agriculture.



§ 3055. Forest products for traditional and cultural purposes(a) In generalNotwithstanding section 472a of title 16, the Secretary may provide free of charge to Indian tribes any trees, portions of trees, or forest products from National Forest System land for traditional and cultural purposes.


(b) ProhibitionTrees, portions of trees, or forest products provided under subsection (a) may not be used for commercial purposes.


(Pub. L. 110–234, title VIII, § 8105, May 22, 2008, 122 Stat. 1288; Pub. L. 110–246, § 4(a), title VIII, § 8105, June 18, 2008, 122 Stat. 1664, 2050.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection and repeal of Pub. L. 110–234 by Pub. L. 110–246 effective May 22, 2008, the date of enactment of Pub. L. 110–234, see section 4 of Pub. L. 110–246, set out as a note under section 8701 of Title 7, Agriculture.

Definition of “Secretary”“Secretary” as meaning the Secretary of Agriculture, see section 8701 of Title 7, Agriculture.



§ 3056. Prohibition on disclosure(a) Nondisclosure of information(1) In generalThe Secretary shall not disclose under section 552 of title 5 (commonly known as the “Freedom of Information Act”), information relating to—(A) subject to subsection (b)(l),11 So in original. Probably should be “(b)(1),”. human remains or cultural items reburied on National Forest System land under section 3053 of this title; or

(B) subject to subsection (b)(2), resources, cultural items, uses, or activities that—(i) have a traditional and cultural purpose; and

(ii) are provided to the Secretary by an Indian or Indian tribe under an express expectation of confidentiality in the context of forest and rangeland research activities carried out under the authority of the Forest Service.



(2) Limitations on disclosureSubject to subsection (b)(2), the Secretary shall not be required to disclose information under section 552 of title 5 (commonly known as the “Freedom of Information Act”), concerning the identity, use, or specific location in the National Forest System of—(A) a site or resource used for traditional and cultural purposes by an Indian tribe; or

(B) any cultural items not covered under section 3053 of this title.



(b) Limited release of information(1) ReburialThe Secretary may disclose information described in subsection (a)(l)(A) 22 So in original. Probably should be “(a)(1)(A)”. if, before the disclosure, the Secretary—(A) consults with an affected Indian tribe or lineal descendent;

(B) determines that disclosure of the information—(i) would advance the purposes of this chapter; and

(ii) is necessary to protect the human remains or cultural items from harm, theft, or destruction; and


(C) attempts to mitigate any adverse impacts identified by an Indian tribe or lineal descendant that reasonably could be expected to result from disclosure of the information.


(2) Other informationThe Secretary, in consultation with appropriate Indian tribes, may disclose information described under paragraph (1)(B) or (2) of subsection (a) if the Secretary determines that disclosure of the information to the public—(A) would advance the purposes of this chapter;

(B) would not create an unreasonable risk of harm, theft, or destruction of the resource, site, or object, including individual organic or inorganic specimens; and

(C) would be consistent with other applicable laws.



(Pub. L. 110–234, title VIII, § 8106, May 22, 2008, 122 Stat. 1288; Pub. L. 110–246, § 4(a), title VIII, § 8106, June 18, 2008, 122 Stat. 1664, 2050.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection and repeal of Pub. L. 110–234 by Pub. L. 110–246 effective May 22, 2008, the date of enactment of Pub. L. 110–234, see section 4 of Pub. L. 110–246, set out as a note under section 8701 of Title 7, Agriculture.

Definition of “Secretary”“Secretary” as meaning the Secretary of Agriculture, see section 8701 of Title 7, Agriculture.



§ 3057. Severability and savings provisions(a) SeverabilityIf any provision of this chapter, or the application of any provision of this chapter to any person or circumstance is held invalid, the application of such provision or circumstance and the remainder of this chapter shall not be affected thereby.


(b) SavingsNothing in this chapter—(1) diminishes or expands the trust responsibility of the United States to Indian tribes, or any legal obligation or remedy resulting from that responsibility;

(2) alters, abridges, repeals, or affects any valid agreement between the Forest Service and an Indian tribe;

(3) alters, abridges, diminishes, repeals, or affects any reserved or other right of an Indian tribe; or

(4) alters, abridges, diminishes, repeals, or affects any other valid existing right relating to National Forest System land or other public land.


(Pub. L. 110–234, title VIII, § 8107, May 22, 2008, 122 Stat. 1289; Pub. L. 110–246, § 4(a), title VIII, § 8107, June 18, 2008, 122 Stat. 1664, 2051.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection and repeal of Pub. L. 110–234 by Pub. L. 110–246 effective May 22, 2008, the date of enactment of Pub. L. 110–234, see section 4 of Pub. L. 110–246, set out as a note under section 8701 of Title 7, Agriculture.




CHAPTER 33—NATIONAL INDIAN FOREST RESOURCES MANAGEMENT



Sec.


3101.Findings.


3102.Purposes.


3103.Definitions.


3104.Management of Indian forest land.


3105.Forest management deduction.


3106.Forest trespass.


3107.Direct payment of forest products receipts.


3108.Secretarial recognition of tribal laws.


3109.Indian forest land assistance account.


3110.Tribal forestry programs.


3111.Assessment of Indian forest land and management programs.


3112.Alaska Native technical assistance program.


3113.Establishment of Indian and Alaska Native forestry education assistance.


3114.Postgraduation recruitment, education and training programs.


3115.Cooperative agreement between Department of the Interior and Indian tribes.


3115a.Tribal forest assets protection.


3115b.Tribal forest management demonstration project.


3116.Obligated service; breach of contract.


3117.Authorization of appropriations.


3118.Regulations.


3119.Severability.


3120.Trust responsibility.



§ 3101. Findings
The Congress finds and declares that—(1) the forest lands of Indians are among their most valuable resources and Indian forest lands—(A) encompass more than 15,990,000 acres, including more than 5,700,000 acres of commercial forest land and 8,700,000 acres of woodland,

(B) are a perpetually renewable and manageable resource,

(C) provide economic benefits, including income, employment, and subsistence, and

(D) provide natural benefits, including ecological, cultural, and esthetic values;


(2) the United States has a trust responsibility toward Indian forest lands;

(3) existing Federal laws do not sufficiently assure the adequate and necessary trust management of Indian forest lands;

(4) the Federal investment in, and the management of, Indian forest land is significantly below the level of investment in, and management of, National Forest Service forest land, Bureau of Land Management forest land, or private forest land;

(5) tribal governments make substantial contributions to the overall management of Indian forest land; and

(6) there is a serious threat to Indian forest lands arising from trespass and unauthorized harvesting of Indian forest land resources.

(Pub. L. 101–630, title III, § 302, Nov. 28, 1990, 104 Stat. 4532.)

Statutory Notes and Related Subsidiaries
Short Title of 2004 AmendmentPub. L. 108–278, § 1, July 22, 2004, 118 Stat. 868, provided that: “This Act [enacting section 3115a of this title and enacting provisions set out as a note under section 3115b of this title] may be cited as the ‘Tribal Forest Protection Act of 2004’.”


Short TitlePub. L. 101–630, title III, § 301, Nov. 28, 1990, 104 Stat. 4532, provided that: “This title [enacting this chapter] may be cited as the ‘National Indian Forest Resources Management Act’.”




§ 3102. Purposes
The purposes of this chapter are to—(1) allow the Secretary of the Interior to take part in the management of Indian forest lands, with the participation of the lands’ beneficial owners, in a manner consistent with the Secretary’s trust responsibility and with the objectives of the beneficial owners;

(2) clarify the authority of the Secretary to make deductions from the proceeds of sale of Indian forest products, assure the use of such deductions on the reservation from which they are derived solely for use in forest land management activities, and assure that no other deductions shall be collected;

(3) increase the number of professional Indian foresters and related staff in forestry programs on Indian forest land; and

(4) provide for the authorization of necessary appropriations to carry out this chapter for the protection, conservation, utilization, management, and enhancement of Indian forest lands.

(Pub. L. 101–630, title III, § 303, Nov. 28, 1990, 104 Stat. 4532.)

§ 3103. Definitions
For the purposes of this chapter, the term—(1) “Alaska Native” means Native as defined in section 1602(b) of title 43;

(2) “forest” means an ecosystem of at least one acre in size, including timberland and woodland, which—(A) is characterized by a more or less dense and extensive tree cover,

(B) contains, or once contained, at least ten percent tree crown cover, and

(C) is not developed or planned for exclusive nonforest use;


(3) “Indian forest land” means Indian lands, including commercial and non-commercial timberland and woodland, that are considered chiefly valuable for the production of forest products or to maintain watershed or other land values enhanced by a forest cover, regardless whether a formal inspection and land classification action has been taken;

(4) “forest land management activities” means all activities performed in the management of Indian forest lands, including—(A) all aspects of program administration and executive direction such as—(i) development and maintenance of policy and operational procedures, program oversight, and evaluation,

(ii) securing of legal assistance and handling of legal matters,

(iii) budget, finance, and personnel management, and

(iv) development and maintenance of necessary data bases and program reports;


(B) all aspects of the development, preparation and revision of forest inventory and management plans, including aerial photography, mapping, field management inventories and re-inventories, inventory analysis, growth studies, allowable annual cut calculations, environmental assessment, and forest history, consistent with and reflective of tribal integrated resource management plans;

(C) forest land development, including forestation, thinning, tree improvement activities, and the use of silvicultural treatments to restore or increase growth and yield to the full productive capacity of the forest environment;

(D) protection against losses from wildfire, including acquisition and maintenance of fire fighting equipment and fire detection systems, construction of firebreaks, hazard reduction, prescribed burning, and the development of cooperative wildfire management agreements;

(E) protection against insects and disease, including—(i) all aspects of detection and evaluation,

(ii) preparation of project proposals containing project description, environmental assessments and statements, and cost-benefit analyses necessary to secure funding,

(iii) field suppression operations, and

(iv) reporting;


(F) assessment of damage caused by forest trespass, infestation or fire, including field examination and survey, damage appraisal, investigation assistance, and report, demand letter, and testimony preparation;

(G) all aspects of the preparation, administration, and supervision of timber sale contracts, paid and free use permits, and other Indian forest product harvest sale documents including—(i) cruising, product marking, silvicultural prescription, appraisal and harvest supervision,

(ii) forest product marketing assistance, including evaluation of marketing and development opportunities related to Indian forest products and consultation and advice to tribes, tribal and Indian enterprises on maximization of return on forest products,

(iii) archeological, historical, environmental and other land management reviews, clearances, and analyses,

(iv) advertising, executing, and supervising contracts,

(v) marking and scaling of timber, and

(vi) collecting, recording and distributing receipts from sales;


(H) provision of financial assistance for the education of Indians enrolled in accredited programs of postsecondary and postgraduate forestry and forestry-related fields of study, including the provision of scholarships, internships, relocation assistance, and other forms of assistance to cover educational expenses;

(I) participation in the development and implementation of tribal integrated resource management plans, including activities to coordinate current and future multiple uses of Indian forest lands;

(J) improvement and maintenance of extended season primary and secondary Indian forest land road systems; and

(K) research activities to improve the basis for determining appropriate management measures to apply to Indian forest lands;


(5) “forest management plan” means the principal document, approved by the Secretary, reflecting and consistent with a tribal integrated resource management plan, which provides for the regulation of the detailed, multiple-use operation of Indian forest land by methods assuring that such lands remain in a continuously productive state while meeting the objectives of the tribe and which shall include—(A) standards setting forth the funding and staffing requirements necessary to carry out each management plan, with a report of current forestry funding and staffing levels; and

(B) standards providing quantitative criteria to evaluate performance against the objectives set forth in the plan;


(6) “forest product” means—(A) timber,

(B) a timber product, including lumber, lath, crating, ties, bolts, logs, pulpwood, fuelwood, posts, poles and split products,

(C) bark,

(D) Christmas trees, stays, branches, firewood, berries, mosses, pinyon nuts, roots, acorns, syrups, wild rice, and herbs,

(E) other marketable material, and

(F) gravel which is extracted from, and utilized on, Indian forest lands;


(7) “forest resources” means all the benefits derived from Indian forest lands, including forest products, soil productivity, water, fisheries, wildlife, recreation, and aesthetic or other traditional values of Indian forest lands;

(8) “forest trespass” means the act of illegally removing forest products from, or illegally damaging forest products on, forest lands;

(9) “Indian” means a member of an Indian tribe;

(10) “Indian land” means land title to which is held by—(A) the United States in trust for an Indian, an individual of Indian or Alaska Native ancestry who is not a member of a federally-recognized Indian tribe, or an Indian tribe, or

(B) an Indian, an individual of Indian or Alaska Native ancestry who is not a member of a federally recognized tribe, or an Indian tribe subject to a restriction by the United States against alienation;


(11) “Indian tribe” or “tribe” means any Indian tribe, band, nation, Pueblo or other organized group or community which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians and shall mean, where appropriate, the recognized tribal government of such tribe’s reservation;

(12) “reservation” includes Indian reservations established pursuant to treaties, Acts of Congress or Executive orders, public domain Indian allotments, and former Indian reservations in Oklahoma;

(13) “Secretary” means the Secretary of the Interior;

(14) “sustained yield” means the yield of forest products that a forest can produce continuously at a given intensity of management; and

(15) “tribal integrated resource management plan” means a document, approved by an Indian tribe and the Secretary, which provides coordination for the comprehensive management of such tribe’s natural resources.

(Pub. L. 101–630, title III, § 304, Nov. 28, 1990, 104 Stat. 4533.)

§ 3104. Management of Indian forest land(a) Management activitiesThe Secretary shall undertake forest land management activities on Indian forest land, either directly or through contracts, cooperative agreements, or grants under the Indian Self-Determination Act [25 U.S.C. 5321 et seq.].


(b) Management objectivesIndian forest land management activities undertaken by the Secretary shall be designed to achieve the following objectives—(1) the development, maintenance, and enhancement of Indian forest land in a perpetually productive state in accordance with the principles of sustained yield and with the standards and objectives set forth in forest management plans by providing effective management and protection through the application of sound silvicultural and economic principles to—(A) the harvesting of forest products,

(B) forestation,

(C) timber stand improvement, and

(D) other forestry practices;


(2) the regulation of Indian forest lands through the development and implementation, with the full and active consultation and participation of the appropriate Indian tribe, of forest management plans which are supported by written tribal objectives and forest marketing programs;

(3) the regulation of Indian forest lands in a manner that will ensure the use of good method and order in harvesting so as to make possible, on a sustained yield basis, continuous productivity and a perpetual forest business;

(4) the development of Indian forest lands and associated value-added industries by Indians and Indian tribes to promote self-sustaining communities, so that Indians may receive from their Indian forest land not only stumpage value, but also the benefit of all the labor and profit that such Indian forest land is capable of yielding;

(5) the retention of Indian forest land in its natural state when an Indian tribe determines that the recreational, cultural, aesthetic, or traditional values of the Indian forest land represents the highest and best use of the land;

(6) the management and protection of forest resources to retain the beneficial effects to Indian forest lands of regulating water run-off and minimizing soil erosion; and

(7) the maintenance and improvement of timber productivity, grazing, wildlife, fisheries, recreation, aesthetic, cultural and other traditional values.


(Pub. L. 101–630, title III, § 305, Nov. 28, 1990, 104 Stat. 4535.)

Editorial Notes

References in TextThe Indian Self-Determination Act, referred to in subsec. (a), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.



§ 3105. Forest management deduction(a) Withholding of deductionPursuant to the authority of section 413 of this title, the Secretary shall withhold a reasonable deduction from the gross proceeds of sales of forest products harvested from Indian forest land under a timber sale contract, permit, or other harvest sale document, which has been approved by the Secretary, to cover in whole or part the cost of managing and protecting such Indian forest land.


(b) Amount of deductionDeductions made pursuant to subsection (a) shall not exceed the lesser amount of—(1) 10 percent of gross proceeds, or

(2) the percentage of gross proceeds collected on November 28, 1990, as forest management deductions by the Secretary on such sales of Indian forest products,

unless the appropriate Indian tribe consents to an increase in the deductions.

(c) Use of deductionThe full amount of any deduction collected by the Secretary shall be expended according to an approved expenditure plan, approved by the Secretary and the appropriate Indian tribe, for the performance of forest land management activities on the reservation from which such deductions are collected and shall be made available to the tribe, upon its request, by contract or agreement for the performance of such activities.


(d) Limitations(1) Forest management deductions withheld pursuant to this section shall not be available to—(A) cover the costs that are paid from funds appropriated specifically for fire suppression or pest control, or

(B) otherwise offset Federal appropriations for meeting the Federal trust responsibility for management of Indian forest lands.


(2) No other forest management deductions derived from Indian forest lands shall be collected to be covered into the general funds of the United States Treasury.


(Pub. L. 101–630, title III, § 306, Nov. 28, 1990, 104 Stat. 4536.)

§ 3106. Forest trespass(a) Civil penalties; regulationsNot later than 18 months from November 28, 1990, the Secretary shall issue regulations that—(1) establish civil penalties for the commission of forest trespass which provide for—(A) collection of the value of the products illegally removed plus a penalty of double their value,

(B) collection of the costs associated with damage to the Indian forest land caused by the act of trespass, and

(C) collection of the costs associated with enforcement of the regulations, including field examination and survey, damage appraisal, investigation assistance and reports, witness expenses, demand letters, court costs, and attorney fees;


(2) designate responsibility with the Department of the Interior for the detection and investigation of forest trespass; and

(3) set forth responsibilities and procedures for the assessment and collection of civil penalties.


(b) Treatment of proceedsThe proceeds of civil penalties collected under this section shall be treated as proceeds from the sale of forest products from the Indian forest lands upon which such trespass occurred.


(c) Concurrent jurisdictionIndian tribes which adopt the regulations promulgated by the Secretary pursuant to subsection (a) shall have concurrent civil jurisdiction to enforce the provisions of this section and the regulation promulgated thereunder. The Bureau of Indian Affairs and other agencies of the Federal Government shall, at the request of the tribe, defer to tribal prosecutions of forest trespass cases. Tribal court judgments regarding forest trespass shall be entitled to full faith and credit in Federal and State courts to the same extent as a Federal court judgment obtained under this section.


(Pub. L. 101–630, title III, § 307, Nov. 28, 1990, 104 Stat. 4537.)

§ 3107. Direct payment of forest products receipts(a) RegulationsNotwithstanding any other law, the Secretary shall, within 1 year from November 28, 1990, promulgate regulations providing for the payment of the receipts from the sale of Indian forest products as provided in this section.


(b) Payment into a bank depositoryUpon the request of an Indian tribe, the Secretary shall provide that the purchaser of the forest products of such tribe, which are harvested under a timber sale contract, permit or other harvest sale document which has been approved by the Secretary, shall make prompt direct payments of the gross proceeds of sales of such forest products, less any amounts segregated as forest management deductions pursuant to section 3105 of this title, into a bank depository account designated by such Indian tribe.


(Pub. L. 101–630, title III, § 308, Nov. 28, 1990, 104 Stat. 4537.)

§ 3108. Secretarial recognition of tribal laws
Subject to the Secretary’s responsibilities as reflected in sections 3101(2) and 3102(1) of this title and unless otherwise prohibited by Federal statutory law, the Secretary shall comply with tribal laws pertaining to Indian forest lands, including laws regulating the environment or historic or cultural preservation, and shall cooperate with the enforcement of such laws on Indian forest lands. Such cooperation shall include—(1) assistance in the enforcement of such laws;

(2) provision of notice of such laws to persons or entities undertaking activities on Indian forest lands; and

(3) upon the request of an Indian tribe, the appearance in tribal forums.

(Pub. L. 101–630, title III, § 309, Nov. 28, 1990, 104 Stat. 4538.)

§ 3109. Indian forest land assistance account(a) EstablishmentAt the request of an Indian tribe, the Secretary may establish a special Indian forest land assistance account within the tribe’s trust fund account to fund the Indian forest land management activities of such tribe.


(b) Deposits and expenditures(1) The Secretary may deposit into the Indian forest land assistance account established pursuant to subsection (a) any funds received by the Secretary or in the Secretary’s possession from—(A) non-Federal sources, if such funds are related to activities on or for the Indian forest lands of such tribe’s reservation,

(B) donations and contributions,

(C) unobligated forestry appropriations for the benefit of such Indian tribe, and

(D) user fees or other funds transferred under Federal interagency agreements if otherwise authorized by Federal law and, if such funds are related to activities on or for the Indian forest lands of such tribe’s reservation.

Funds deposited in such account shall be for the purpose of conducting forest land management activities on the Indian forest lands of such tribe.

(2) Funds in the Indian forest land assistance account and any interest or other income earned thereon shall remain available until expended and shall not be available to otherwise offset Federal appropriations for meeting the Federal responsibility for management of Indian forest lands.


(c) AuditsAt the request of an Indian tribe or upon the Secretary’s own volition, the Secretary may conduct audits of the Indian forest land assistance account and shall publish the results of such audit.


(Pub. L. 101–630, title III, § 310, Nov. 28, 1990, 104 Stat. 4538.)

§ 3110. Tribal forestry programs(a) EstablishmentThe Secretary shall establish within the Bureau of Indian Affairs a program to provide financial support to forestry programs established by an Indian tribe.


(b) Support allocation formula; criteria(1) The Secretary, with the participation of Indian tribes with Indian forest lands, shall establish, and promulgate by regulations, a formula—(A) for the determination of Indian tribes eligible for such support,

(B) for the provision of levels of assistance for the forestry programs of such tribes, and

(C) the allocation of base support funds to such tribes under the program established pursuant to subsection (a).


(2) The formula established pursuant to this subsection shall provide funding necessary to support—(A) one professional forester, including fringe benefits and support costs, for each eligible tribe, and

(B) one additional professional forester or forest technician, including fringe benefits and support costs, for each level of assistance for which an eligible Indian tribe qualifies.


(3) In any fiscal year that appropriations are not sufficient to fully fund tribal forestry programs at each level of assistance under the formula required to be established in this section, available funds for each level of assistance shall be evenly divided among the tribes qualifying for that level of assistance.


(Pub. L. 101–630, title III, § 311, Nov. 28, 1990, 104 Stat. 4538.)

§ 3111. Assessment of Indian forest land and management programs(a) Initial assessment(1) Within 1 year after November 28, 1990, the Secretary, in consultation with affected Indian tribes, shall enter into a contract with a non-Federal entity knowledgeable in forest management practices on Federal and private lands to conduct an independent assessment of Indian forest lands and Indian forest land management practices.

(2) Such assessment shall be national in scope and shall include—(A) an in-depth analysis of management practices on, and the level of funding for, specific Indian forest land compared with similar Federal and private forest lands,

(B) a survey of the condition of Indian forest lands, including health and productivity levels,

(C) an evaluation of the staffing patterns of forestry organizations of the Bureau of Indian Affairs and of Indian tribes,

(D) an evaluation of procedures employed in timber sales administration, including preparation, field supervision, and accountability for proceeds,

(E) an analysis of the potential for reducing or eliminating relevant administrative procedures, rules and policies of the Bureau of Indian Affairs consistent with the Federal trust responsibility,

(F) a comprehensive review of the adequacy of Indian forest land management plans, including their compatibility with applicable tribal integrated resource management plans and their ability to meet tribal needs and priorities,

(G) an evaluation of the feasibility and desirability of establishing minimum standards against which the adequacy of the forestry programs of the Bureau of Indian Affairs in fulfilling its trust responsibility to Indian tribes can be measured, and

(H) a recommendation of any reforms and increased funding levels necessary to bring Indian forest land management programs to a state-of-the-art condition.


(3) Such assessment shall include specific examples and comparisons from each of the regions of the United States where Indian forest lands are located.

(4) The initial assessment required by this subsection shall be completed no later than 36 months following November 28, 1990. Upon completion, the assessment shall be submitted to the Committee on Natural Resources of the United States House of Representatives and the Committee on Indian Affairs of the United States Senate and shall be made available to Indian tribes.


(b) Periodic assessmentsOn each 10-year anniversary of November 28, 1990, the Secretary shall provide for an independent assessment of Indian forest lands and Indian forest land management practices under the criteria established in subsection (a) which shall include analyses measured against findings in previous assessments.


(c) Status report to CongressThe Secretary shall submit, within 1 year of the first full fiscal year after November 28, 1990, and within 6 months of the end of each succeeding fiscal year, a report to the Committee on Natural Resources of the United States House of Representatives, the Committee on Indian Affairs of the United States Senate, and to the affected Indian tribes a report on the status of Indian forest lands with respect to standards, goals and objectives set forth in approved forest management plans for each Indian tribe with Indian forest lands. The report shall identify the amount of Indian forest land in need of forestation or other silviculture treatment and the quantity of timber available for sale, offered for sale, and sold for each Indian tribe.


(d) Assistance from Secretary of AgricultureThe Secretary of Agriculture, through the Forest Service, is authorized to provide, upon the request of the Secretary of the Interior, on a nonreimbursable basis, technical assistance in the conduct of such research and evaluation activities as may be necessary for the completion of any reports or assessments required by this chapter.


(Pub. L. 101–630, title III, § 312, Nov. 28, 1990, 104 Stat. 4539; Pub. L. 103–437, § 10(f), Nov. 2, 1994, 108 Stat. 4589.)

Editorial Notes
Amendments1994—Subsec. (a)(4). Pub. L. 103–437, § 10(f)(1), substituted “Committee on Indian” for “Select Committee on Indian” and “Natural Resources” for “Interior and Insular Affairs”.
Subsec. (c). Pub. L. 103–437, inserted “the” after “report to” and substituted “Committee on Indian” for “Select Committee on Indian” and “Natural Resources” for “Interior and Insular Affairs”.



§ 3112. Alaska Native technical assistance program(a) EstablishmentThe Secretary, in consultation with the village and regional corporations established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), shall establish a program of technical assistance for such corporations to promote the sustained yield management of their forest resources. Such technical assistance shall also be available to promote local processing and other value-added activities with such forest resources.


(b) Indian Self-Determination ActThe technical assistance to be provided by the Secretary pursuant to subsection (a) shall be made available through contracts, grants or agreements entered into in accordance with, and made available to entities eligible for, such contracts, grants, or agreements under the Indian Self-Determination Act [25 U.S.C. 5321 et seq.].


(Pub. L. 101–630, title III, § 313, Nov. 28, 1990, 104 Stat. 4540.)

Editorial Notes

References in TextThe Alaska Native Claims Settlement Act, referred to in subsec. (a), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, as amended, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.
The Indian Self-Determination Act, referred to in subsec. (b), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.



§ 3113. Establishment of Indian and Alaska Native forestry education assistance(a) Forester intern program(1) Notwithstanding the provisions of title 5 governing appointments in the competitive service, the Secretary shall establish and maintain in the Bureau of Indian Affairs at least 20 forester intern positions for Indian and Alaska Native students.

(2) For purposes of this subsection, the term “forester intern” means an Indian or Alaska Native who—(A) is acquiring necessary academic qualifications to become a forester or a professional trained in forestry-related fields, and

(B) is appointed to one of the positions established under paragraph (1).


(3) The Secretary shall pay all costs for tuition, books, fees and living expenses incurred by a forester intern while attending an approved post-secondary or graduate school in a full-time forestry-related curriculum.

(4) A forester intern shall be required to enter into an obligated service agreement to serve as a professional forester or other forestry-related professional with the Bureau of Indian Affairs, an Indian tribe, or a tribal forest-related enterprise for 2 years for each year of education for which the Secretary pays the intern’s educational costs under paragraph (3) of this subsection.

(5) A forester intern shall be required to report for service with the Bureau of Indian Affairs during any break in attendance at school of more than 3 weeks duration. Time spent in such service shall be counted toward satisfaction of the intern’s obligated service agreement.


(b) Cooperative education program(1) The Secretary shall maintain, through the Bureau of Indian Affairs, a cooperative education program for the purpose of recruiting promising Indian and Alaska Native students who are enrolled in secondary schools, tribally-controlled community colleges, and other post-secondary or graduate schools for employment as a professional forester or other forestry-related professional with the Bureau of Indian Affairs, an Indian tribe, or a tribal forest-related enterprise.

(2) The cooperative educational program that is to be maintained under paragraph (1) shall be modeled on and shall have essentially the same features of the program operated on November 28, 1990, pursuant to chapter 308 of the Federal Personnel Manual of the Office of Personnel Management.

(3) Under the cooperative agreement program that is to be maintained under paragraph (1), the Secretary shall pay all costs for tuition, books, and fees of an Indian or Alaska Native student who—(A) is enrolled in a course of study at an education institution with which the Secretary has entered into a cooperative agreement, and

(B) is interested in a career with the Bureau of Indian Affairs, an Indian tribe or a tribal enterprise in the management of Indian forest land.


(4) Financial need shall not be a requirement to receive assistance under the cooperative agreement program that is to be maintained under this subsection.

(5) A recipient of assistance under the cooperative education program that is to be maintained under this subsection shall be required to enter into an obligated service agreement to serve as a professional forester or other forestry-related professional with the Bureau of Indian Affairs, an Indian tribe, or a tribal forest-related enterprise for one year for each year for which the Secretary pays the recipient’s educational costs pursuant to paragraph (3).


(c) Scholarship program(1) The Secretary is authorized to grant forestry scholarships to Indians and Alaska Natives enrolled in accredited programs for post-secondary and graduate forestry and forestry-related programs of study as full-time students.

(2) A recipient of a scholarship under paragraph (1) shall be required to enter into an obligated service agreement with the Secretary in which the recipient agrees to accept employment for one year for each year the recipient received a scholarship, following completion of the recipient’s forestry or forestry-related course of study, with(A) the Bureau of Indian Affairs;

(B) a forestry program conducted under a contract, grant, or cooperative agreement entered into under the Indian Self-Determination Act [25 U.S.C. 5321 et seq.];

(C) an Indian enterprise engaged in a forestry or forestry-related business; or

(D) an Indian tribe’s forestry-related program.


(3) The Secretary shall not deny scholarship assistance under this subsection solely on the basis of an applicant’s scholastic achievement if the applicant has been admitted to and remains in good standing in an accredited postsecondary or graduate institution.


(d) Forestry education outreachThe Secretary shall conduct, through the Bureau of Indian Affairs, and in consultation with other appropriate local, State and Federal agencies, and in consultation and coordination with Indian tribes, a forestry education outreach program for Indian and Alaska Native youth to explain and stimulate interest in all aspects of Indian forest land management and careers in forestry.


(e) Adequacy of programsThe Secretary shall administer the programs described in this section until a sufficient number of Indians and Alaska Natives are trained to ensure that there is an adequate number of qualified, professional Indian foresters to manage the Bureau of Indian Affairs forestry programs and forestry programs maintained by or for Indian tribes.


(Pub. L. 101–630, title III, § 314, Nov. 28, 1990, 104 Stat. 4540.)

Editorial Notes

References in TextThe Indian Self-Determination Act, referred to in subsec. (c)(2)(B), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.



§ 3114. Postgraduation recruitment, education and training programs(a) Postgraduation recruitmentThe Secretary shall establish and maintain a program to attract Indian and Alaska Native professional foresters and forester technicians who have already graduated from their course of postsecondary or graduate education for employment in either the Bureau of Indian Affairs forestry programs or, subject to the approval of the tribe, in tribal forestry programs. According to such regulations as the Secretary may prescribe, such program shall provide for the employment of Indian and Alaska Native professional foresters or forestry technicians in exchange for the Secretary’s assumption of the employee’s outstanding student loans. The period of employment shall be determined by the amount of the loan that is assumed.


(b) Postgraduate intergovernmental internshipsFor the purposes of training, skill development and orientation of Indian, Alaska native,11 So in original. Probably should be capitalized. and Federal forestry personnel, and the enhancement of tribal and Bureau of Indian Affairs forestry programs, the Secretary shall establish and actively conduct a program for the cooperative internship of Federal, Indian, and Alaska Native forestry personnel. Such program shall—(1) for agencies within the Department of the Interior—(A) provide for the internship of Bureau of Indian Affairs, Alaska Native, and Indian forestry employees in the forestry-related programs of other agencies of the Department of the Interior, and

(B) provide for the internship of forestry personnel from other Department of the Interior agencies within the Bureau of Indian Affairs and, with the consent of the tribe, within tribal forestry programs;


(2) for agencies not within the Department of the Interior, provide, pursuant to an interagency agreement, internships within the Bureau of Indian Affairs and, with the consent of the tribe, within a tribal forestry program of other forestry personnel of such agencies who are above their sixth year of Federal service;

(3) provide for the continuation of salary and benefits for participating Federal employees by their originating agency;

(4) provide for salaries and benefits of participating Indian and Alaska Native forestry employees by the host agency; and

(5) provide for a bonus pay incentive at the conclusion of the internship for any participant.


(c) Continuing education and trainingThe Secretary shall maintain a program within the Division of Forestry of the Bureau of Indian Affairs for the ongoing education and training of Bureau of Indian Affairs, Alaska Native, and Indian forestry personnel. Such program shall provide for—(1) orientation training for Bureau of Indian Affairs forestry personnel in tribal-Federal relations and responsibilities;

(2) continuing technical forestry education for Bureau of Indian Affairs, Alaska Native, and tribal forestry personnel; and

(3) developmental training of Indian and Alaska Native personnel in forest land based enterprises and marketing.


(Pub. L. 101–630, title III, § 315, Nov. 28, 1990, 104 Stat. 4542.)

§ 3115. Cooperative agreement between Department of the Interior and Indian tribes(a) Cooperative agreements(1) To facilitate the administration of the programs and activities of the Department of the Interior, the Secretary is authorized to negotiate and enter into cooperative agreements with Indian tribes to—(A) engage in cooperative manpower and job training and development programs,

(B) to develop and publish cooperative environmental education and natural resource planning materials, and

(C) to perform land and facility improvements, including forestry and other natural resources protection, fire protection, reforestation, timber stand improvement, debris removal, and other activities related to land and natural resource management.

The Secretary may enter into such agreements when the Secretary determines the public interest will be benefited.

(2) In such cooperative agreements, the Secretary is authorized to advance or reimburse funds to contractors from any appropriated funds available for similar kinds of work or by furnishing or sharing materials, supplies, facilities or equipment without regard to the provisions of section 3324, title 31, relating to the advance of public moneys.


(b) SupervisionIn any agreement authorized by this section, Indian tribes and their employees may perform cooperative work under the supervision of the Department of the Interior in emergencies or otherwise as mutually agreed to, but shall not be deemed to be Federal employees other than for purposes of section 11 So in original. Probably should be “sections”. 2671 through 2680 of title 28 and section 1 8101 through 8193 of title 5.


(c) Savings provisionNothing in this chapter shall be construed to limit the authority of the Secretary to enter into cooperative agreements otherwise authorized by law.


(Pub. L. 101–630, title III, § 316, Nov. 28, 1990, 104 Stat. 4543.)

§ 3115a. Tribal forest assets protection(a) DefinitionsIn this Act:(1) Federal landThe term “Federal land” means—(A) land of the National Forest System (as defined in section 1609(a) of title 16) administered by the Secretary of Agriculture, acting through the Chief of the Forest Service; and

(B) public lands (as defined in section 1702 of title 43), the surface of which is administered by the Secretary of the Interior, acting through the Director of the Bureau of Land Management.


(2) Indian forest land or rangelandThe term “Indian forest land or rangeland” means land that—(A) is held in trust by, or with a restriction against alienation by, the United States for an Indian tribe or a member of an Indian tribe; and

(B)(i)(I) is Indian forest land (as defined in section 3103 of this title); or

(II) has a cover of grasses, brush, or any similar vegetation; or


(ii) formerly had a forest cover or vegetative cover that is capable of restoration.



(3) Indian tribeThe term “Indian tribe” has the meaning given the term in section 5304 of this title.


(4) SecretaryThe term “Secretary” means—(A) the Secretary of Agriculture, with respect to land under the jurisdiction of the Forest Service; and

(B) the Secretary of the Interior, with respect to land under the jurisdiction of the Bureau of Land Management.



(b) Authority to protect Indian forest land or rangeland(1) In generalNot later than 120 days after the date on which an Indian tribe submits to the Secretary a request to enter into an agreement or contract to carry out a project to protect Indian forest land or rangeland (including a project to restore Federal land that borders on or is adjacent to Indian forest land or rangeland) that meets the criteria described in subsection (c), the Secretary may issue public notice of initiation of any necessary environmental review or of the potential of entering into an agreement or contract with the Indian tribe pursuant to section 347 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 2104 note; Public Law 105–277) (as amended by section 323 of the Department of the Interior and Related Agencies Appropriations Act, 2003 (117 Stat. 275)), or such other authority as appropriate, under which the Indian tribe would carry out activities described in paragraph (3).


(2) Environmental analysisFollowing completion of any necessary environmental analysis, the Secretary may enter into an agreement or contract with the Indian tribe as described in paragraph (1).


(3) ActivitiesUnder an agreement or contract entered into under paragraph (2), the Indian tribe may carry out activities to achieve land management goals for Federal land that is—(A) under the jurisdiction of the Secretary; and

(B) bordering or adjacent to the Indian forest land or rangeland under the jurisdiction of the Indian tribe.



(c) Selection criteriaThe criteria referred to in subsection (b), with respect to an Indian tribe, are whether—(1) the Indian forest land or rangeland under the jurisdiction of the Indian tribe borders on or is adjacent to land under the jurisdiction of the Forest Service or the Bureau of Land Management;

(2) Forest Service or Bureau of Land Management land bordering on or adjacent to the Indian forest land or rangeland under the jurisdiction of the Indian tribe—(A) poses a fire, disease, or other threat to—(i) the Indian forest land or rangeland under the jurisdiction of the Indian tribe; or

(ii) a tribal community; or


(B) is in need of land restoration activities;


(3) the agreement or contracting activities applied for by the Indian tribe are not already covered by a stewardship contract or other instrument that would present a conflict on the subject land; and

(4) the Forest Service or Bureau of Land Management land described in the application of the Indian tribe presents or involves a feature or circumstance unique to that Indian tribe (including treaty rights or biological, archaeological, historical, or cultural circumstances).


(d) Notice of denialIf the Secretary denies a tribal request under subsection (b)(1), the Secretary may issue a notice of denial to the Indian tribe, which—(1) identifies the specific factors that caused, and explains the reasons that support, the denial;

(2) identifies potential courses of action for overcoming specific issues that led to the denial; and

(3) proposes a schedule of consultation with the Indian tribe for the purpose of developing a strategy for protecting the Indian forest land or rangeland of the Indian tribe and interests of the Indian tribe in Federal land.


(e) Proposal evaluation and determination factorsIn entering into an agreement or contract in response to a request of an Indian tribe under subsection (b)(1), the Secretary may—(1) use a best-value basis; and

(2) give specific consideration to tribally-related factors in the proposal of the Indian tribe, including—(A) the status of the Indian tribe as an Indian tribe;

(B) the trust status of the Indian forest land or rangeland of the Indian tribe;

(C) the cultural, traditional, and historical affiliation of the Indian tribe with the land subject to the proposal;

(D) the treaty rights or other reserved rights of the Indian tribe relating to the land subject to the proposal;

(E) the indigenous knowledge and skills of members of the Indian tribe;

(F) the features of the landscape of the land subject to the proposal, including watersheds and vegetation types;

(G) the working relationships between the Indian tribe and Federal agencies in coordinating activities affecting the land subject to the proposal; and

(H) the access by members of the Indian tribe to the land subject to the proposal.



(f) No effect on existing authorityNothing in this Act—(1) prohibits, restricts, or otherwise adversely affects the participation of any Indian tribe in stewardship agreements or contracting under the authority of section 347 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 2104 note; Public Law 105–277) (as amended by section 323 of the Department of the Interior and Related Agencies Appropriations Act, 2003 (117 Stat. 275)) or other authority invoked pursuant to this Act; or

(2) invalidates any agreement or contract under that authority.


(g) ReportNot later than 4 years after July 22, 2004, the Secretary shall submit to Congress a report that describes the Indian tribal requests received and agreements or contracts that have been entered into under this Act.


(Pub. L. 108–278, § 2, July 22, 2004, 118 Stat. 868; Pub. L. 115–325, title II, § 202(b)(1), Dec. 18, 2018, 132 Stat. 4459.)

Editorial Notes

References in TextThis Act, referred to in subsecs. (a), (f), and (g), is Pub. L. 108–278, July 22, 2004, 118 Stat. 868, which enacted this section and provisions set out as notes under sections 3101 and 3115b of this title.
Section 347 of the Department of the Interior and Related Agencies Appropriations Act, 1999, referred to in subsecs. (b)(1) and (f)(1), was section § 101(e) [title III, § 347] of Pub. L. 105–277, div. A, as amended, which was set out as a note under section 2104 of Title 16, Conservation, prior to repeal by Pub. L. 113–79, title VIII, § 8205(b), Feb. 7, 2014, 128 Stat. 921. Provisions similar to § 101(e) [title III, § 347] of Pub. L. 105–277, div. A, as amended, were enacted by Pub. L. 108–148, title VI, § 604, as added Pub. L. 113–79, title VIII, § 8205(a), Feb. 7, 2014, 128 Stat. 918 and are classified to section 6591c of Title 16, Conservation.

Codification
Section was enacted as part of the Tribal Forest Protection Act of 2004, and not as part of the National Indian Forest Resources Management Act which comprises this chapter.

Amendments2018—Subsec. (a). Pub. L. 115–325 substituted “In this Act” for “In this section” in introductory provisions.



§ 3115b. Tribal forest management demonstration project(a) In generalThe Secretary of the Interior and the Secretary may carry out demonstration projects by which federally recognized Indian Tribes or Tribal organizations may contract to perform administrative, management, and other functions of programs of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a et seq.) through contracts entered into under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304 et seq.).


(b) RequirementsWith respect to any contract or project carried out under subsection (a)—(1) on National Forest System land, the Secretary shall carry out all functions delegated to the Secretary of the Interior under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304 et seq.);

(2) the Secretary or the Secretary of the Interior, as applicable, shall make any decisions required to be made under—(A) the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and

(B) the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a et seq.); and


(3) the contract or project shall be entered into under, and in accordance with, section 403(b)(2) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5363(b)(2)).


(Pub. L. 115–334, title VIII, § 8703, Dec. 20, 2018, 132 Stat. 4877.)

Editorial Notes

References in TextThe Tribal Forest Protection Act of 2004, referred to in subsecs. (a) and (b)(2)(B), is Pub. L. 108–278, July 22, 2004, 118 Stat. 868. For complete classification of this Act to the Code, see section 1 of Pub. L. 108–278, set out as a Short Title of 2004 Amendment note under section 3101 of this title and Tables.
The Indian Self-Determination and Education Assistance Act, referred to in subsecs. (a) and (b)(1), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see section 1 of Pub. L. 93–638, set out as a Short Title note under section 5301 of this title and Tables.
The National Environmental Policy Act of 1969, referred to in subsec. (b)(2)(A), is Pub. L. 91–190, Jan. 1, 1970, 83 Stat. 852, which is classified generally to chapter 55 (§ 4321 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 4321 of Title 42 and Tables.

Codification
Section was enacted as part of the Agriculture Improvement Act of 2018, and not as part of the National Indian Forest Resources Management Act which comprises this chapter.

Statutory Notes and Related Subsidiaries
PurposePub. L. 115–325, title II, § 202(a), Dec. 18, 2018, 132 Stat. 4459, provided that: “The purpose of this section [amending section 3115a of this title and enacting provisions set out as notes under this section] is to establish a biomass demonstration project for federally recognized Indian tribes and Alaska Native corporations to promote biomass energy production.”


Alaska Native Biomass Demonstration ProjectPub. L. 115–325, title II, § 202(c), Dec. 18, 2018, 132 Stat. 4461, provided that:
“(1) Definitions.—In this subsection:“(A) Federal land.—The term ‘Federal land’ means—“(i) land of the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)) administered by the Secretary of Agriculture, acting through the Chief of the Forest Service; and

“(ii) public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)), the surface of which is administered by the Secretary of the Interior, acting through the Director of the Bureau of Land Management.


“(B) Indian tribe.—The term ‘Indian tribe’ has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).

“(C) Secretary.—The term ‘Secretary’ means—“(i) the Secretary of Agriculture, with respect to land under the jurisdiction of the Forest Service; and

“(ii) the Secretary of the Interior, with respect to land under the jurisdiction of the Bureau of Land Management.


“(D) Tribal organization.—The term ‘tribal organization’ has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).


“(2) Agreements.—For each of fiscal years 2017 through 2021, the Secretary shall enter into an agreement or contract with an Indian tribe or a tribal organization to carry out a demonstration project to promote biomass energy production (including biofuel, heat, and electricity generation) by providing reliable supplies of woody biomass from Federal land.

“(3) Demonstration projects.—In each fiscal year for which projects are authorized, at least 1 new demonstration project that meets the eligibility criteria described in paragraph (4) shall be carried out under contracts or agreements described in paragraph (2).

“(4) Eligibility criteria.—To be eligible to enter into a contract or agreement under this subsection, an Indian tribe or tribal organization shall submit to the Secretary an application—“(A) containing such information as the Secretary may require; and

“(B) that includes a description of the demonstration project proposed to be carried out by the Indian tribe or tribal organization.


“(5) Selection.—In evaluating the applications submitted under paragraph (4), the Secretary shall—“(A) take into consideration whether a proposed project would—“(i) increase the availability or reliability of local or regional energy;

“(ii) enhance the economic development of the Indian tribe;

“(iii) result in or improve the connection of electric power transmission facilities serving the Indian tribe with other electric transmission facilities;

“(iv) improve the forest health or watersheds of Federal land or non-Federal land;

“(v) demonstrate new investments in infrastructure; or

“(vi) otherwise promote the use of woody biomass; and


“(B) exclude from consideration any merchantable logs that have been identified by the Secretary for commercial sale.


“(6) Implementation.—The Secretary shall—“(A) ensure that the criteria described in paragraph (4) are publicly available by not later than 120 days after the date of enactment of this subsection [Dec. 18, 2018]; and

“(B) to the maximum extent practicable, consult with Indian tribes and appropriate tribal organizations likely to be affected in developing the application and otherwise carrying out this subsection.


“(7) Report.—Not later than September 20, 2019, the Secretary shall submit to Congress a report that describes, with respect to the reporting period—“(A) each individual application received under this subsection; and

“(B) each contract and agreement entered into pursuant to this subsection.


“(8) Term.—A contract or agreement entered into under this subsection—“(A) shall be for a term of not more than 20 years; and

“(B) may be renewed in accordance with this subsection for not more than an additional 10 years.”





Tribal Biomass Demonstration ProjectPub. L. 108–278, § 3, as added by Pub. L. 115–325, title II, § 202(b)(2), Dec. 18, 2018, 132 Stat. 4459, provided that:
“(a) Stewardship Contracts or Similar Agreements.—For each of fiscal years 2017 through 2021, the Secretary shall enter into stewardship contracts or similar agreements (excluding direct service contracts) with Indian tribes to carry out demonstration projects to promote biomass energy production (including biofuel, heat, and electricity generation) on Indian forest land and in nearby communities by providing reliable supplies of woody biomass from Federal land.

“(b) Demonstration Projects.—In each fiscal year for which projects are authorized, at least 4 new demonstration projects that meet the eligibility criteria described in subsection (c) shall be carried out under contracts or agreements described in subsection (a).

“(c) Eligibility Criteria.—To be eligible to enter into a contract or agreement under this section, an Indian tribe shall submit to the Secretary an application—“(1) containing such information as the Secretary may require; and

“(2) that includes a description of—“(A) the Indian forest land or rangeland under the jurisdiction of the Indian tribe; and

“(B) the demonstration project proposed to be carried out by the Indian tribe.



“(d) Selection.—In evaluating the applications submitted under subsection (c), the Secretary shall—“(1) take into consideration—“(A) the factors set forth in paragraphs (1) and (2) of section 2(e) [25 U.S.C. 3115a(e)(1), (2)]; and

“(B) whether a proposed project would—“(i) increase the availability or reliability of local or regional energy;

“(ii) enhance the economic development of the Indian tribe;

“(iii) result in or improve the connection of electric power transmission facilities serving the Indian tribe with other electric transmission facilities;

“(iv) improve the forest health or watersheds of Federal land or Indian forest land or rangeland;

“(v) demonstrate new investments in infrastructure; or

“(vi) otherwise promote the use of woody biomass; and



“(2) exclude from consideration any merchantable logs that have been identified by the Secretary for commercial sale.


“(e) Implementation.—The Secretary shall—“(1) ensure that the criteria described in subsection (c) are publicly available by not later than 120 days after the date of enactment of this section [Dec. 18, 2018]; and

“(2) to the maximum extent practicable, consult with Indian tribes and appropriate intertribal organizations likely to be affected in developing the application and otherwise carrying out this section.


“(f) Report.—Not later than September 20, 2019, the Secretary shall submit to Congress a report that describes, with respect to the reporting period—“(1) each individual tribal application received under this section; and

“(2) each contract and agreement entered into pursuant to this section.


“(g) Incorporation of Management Plans.—In carrying out a contract or agreement under this section, on receipt of a request from an Indian tribe, the Secretary shall incorporate into the contract or agreement, to the maximum extent practicable, management plans (including forest management and integrated resource management plans) in effect on the Indian forest land or rangeland of the respective Indian tribe.

“(h) Term.—A contract or agreement entered into under this section—“(1) shall be for a term of not more than 20 years; and

“(2) may be renewed in accordance with this section for not more than an additional 10 years.”




[For definitions of terms used in section 3 of Pub. L. 108–278, set out above, see section 3115a(a) of this title.]


Definition of “Secretary”
“Secretary” as meaning the Secretary of Agriculture, see section 2 of Pub. L. 115–334, set out as a note under section 9001 of Title 7, Agriculture.



§ 3116. Obligated service; breach of contract(a) Obligated serviceWhere an individual enters into an agreement for obligated service in return for financial assistance under any provision of this chapter, the Secretary shall adopt such regulations as are necessary to provide for the offer of employment to the recipient of such assistance as required by such provision. Where an offer of employment is not reasonably made, the regulations shall provide that such service shall no longer be required.


(b) Breach of contract; repaymentWhere an individual fails to accept a reasonable offer of employment in fulfillment of such obligated service or unreasonably terminates or fails to perform the duties of such employment, the Secretary shall require a repayment of the financial assistance provided, prorated for the amount of time of obligated service performed, together with interest on such amount which would be payable if at the time the amounts were paid they were loans bearing interest at the maximum legal prevailing rate, as determined by the Treasurer of the United States.


(Pub. L. 101–630, title III, § 317, Nov. 28, 1990, 104 Stat. 4544.)

§ 3117. Authorization of appropriations
There are authorized to be appropriated such sums as may be necessary to carry out the purposes of this chapter.
(Pub. L. 101–630, title III, § 318, Nov. 28, 1990, 104 Stat. 4544.)

§ 3118. Regulations
Except as otherwise provided by this chapter, the Secretary is directed to promulgate final regulations for the implementation of the 11 So in original. Probably should be “this”. chapter within eighteen months from November 28, 1990. All regulations promulgated pursuant to this chapter shall be developed by the Secretary with the participation of the affected Indian tribes.
(Pub. L. 101–630, title III, § 319, Nov. 28, 1990, 104 Stat. 4544.)

§ 3119. Severability
If any provision of this chapter, or the application of any provision of this chapter to any person or circumstance, is held invalid, the application of such provision or circumstance and the remainder of this chapter shall not be affected thereby.
(Pub. L. 101–630, title III, § 320, Nov. 28, 1990, 104 Stat. 4544.)

§ 3120. Trust responsibility
Nothing in this chapter shall be construed to diminish or expand the trust responsibility of the United States toward Indian forest lands, or any legal obligation or remedy resulting therefrom.
(Pub. L. 101–630, title III, § 321, Nov. 28, 1990, 104 Stat. 4544.)


CHAPTER 34—INDIAN CHILD PROTECTION AND FAMILY VIOLENCE PREVENTION



Sec.


3201.Findings and purpose.


3202.Definitions.


3203.Reporting procedures.


3204.Central registry.


3205.Confidentiality.


3206.Waiver of parental consent.


3207.Character investigations.


3208.Indian Child Abuse Treatment Grant Program.


3209.Indian Child Resource and Family Services Centers.


3210.Indian Child Protection and Family Violence Prevention Program.


3211.Repealed.



§ 3201. Findings and purpose(a) FindingsThe Congress, after careful review of the problem of child abuse on Indian reservations and the historical and special relationship of the Federal Government with Indian people,(1) finds that—(A) incidents of abuse of children on Indian reservations are grossly underreported;

(B) such underreporting is often a result of the lack of a mandatory Federal reporting law;

(C) multiple incidents of sexual abuse of children on Indian reservations have been perpetrated by persons employed or funded by the Federal Government;

(D) Federal Government investigations of the background of Federal employees who care for, or teach, Indian children are often deficient;

(E) funds spent by the United States on Indian reservations or otherwise spent for the benefit of Indians who are victims of child abuse or family violence are inadequate to meet the growing needs for mental health treatment and counseling for victims of child abuse or family violence and their families; and

(F) there is no resource that is more vital to the continued existence and integrity of Indian tribes than their children and the United States has a direct interest, as trustee, in protecting Indian children who are members of, or are eligible for membership in, an Indian tribe; and


(2) declares that two major goals of the United States are to—(A) identify the scope of incidents of abuse of children and family violence in Indian country and to reduce such incidents; and

(B) provide funds for mental health treatment for Indian victims of child abuse and family violence on Indian reservations.



(b) PurposeThe purposes of this chapter are to—(1) require that reports of abused Indian children are made to the appropriate authorities in an effort to prevent further abuse;

(2) establish a reliable data base for statistical purposes and to authorize a study to determine the need for a central registry for reported incidents of abuse;

(3) authorize such other actions as are necessary to ensure effective child protection in Indian country;

(4) establish the Indian Child Abuse Prevention and Treatment Grant Program to provide funds for the establishment on Indian reservations of treatment programs for victims of child sexual abuse;

(5) provide for technical assistance and training related to the investigation and treatment of cases of child abuse and neglect;

(6) establish Indian Child Resource and Family Services Centers in each Bureau of Indian Affairs Area Office which will consist of multi-disciplinary teams of personnel with experience and training in the prevention, identification, investigation, and treatment of child abuse and neglect;

(7) provide for the treatment and prevention of incidents of family violence;

(8) establish tribally operated programs to protect Indian children and reduce the incidents of family violence in Indian country; and

(9) authorize other actions necessary to ensure effective child protection on Indian reservations.


(Pub. L. 101–630, title IV, § 402, Nov. 28, 1990, 104 Stat. 4544.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b), was in the original “this title”, meaning title IV of Pub. L. 101–630, Nov. 28, 1990, 104 Stat. 4544, known as the Indian Child Protection and Family Violence Prevention Act, which is classified principally to this chapter. For complete classification of title IV to the Code, see Short Title note below and Tables.

Statutory Notes and Related Subsidiaries
Short Title of 2016 AmendmentPub. L. 114–165, § 1, June 3, 2016, 130 Stat. 415, provided that: “This Act [amending section 3207 of this title] may be cited as the ‘Native American Children’s Safety Act’.”


Short TitlePub. L. 101–630, title IV, § 401, Nov. 28, 1990, 104 Stat. 4544, provided that: “This title [enacting this chapter and section 1169 of Title 18, Crimes and Criminal Procedure] may be cited as the ‘Indian Child Protection and Family Violence Prevention Act’.”




§ 3202. Definitions
For the purposes of this chapter, the term—(1) “Bureau” means the Bureau of Indian Affairs of the Department of the Interior;

(2) “child” means an individual who—(A) is not married, and

(B) has not attained 18 years of age;


(3) “child abuse” includes but is not limited to—(A) any case in which—(i) a child is dead or exhibits evidence of skin bruising, bleeding, malnutrition, failure to thrive, burns, fracture of any bone, subdural hematoma, soft tissue swelling, and

(ii) such condition is not justifiably explained or may not be the product of an accidental occurrence; and


(B) any case in which a child is subjected to sexual assault, sexual molestation, sexual exploitation, sexual contact, or prostitution;


(4) “child neglect” includes but is not limited to, negligent treatment or maltreatment of a child by a person, including a person responsible for the child’s welfare, under circumstances which indicate that the child’s health or welfare is harmed or threatened thereby;

(5) “family violence” means any act, or threatened act, of violence, including any forceful detention of an individual, which—(A) results, or threatens to result, in physical or mental injury, and

(B) is committed by an individual against another individual—(i) to whom such person is, or was, related by blood or marriage or otherwise legally related, or

(ii) with whom such person is, or was, residing;



(6) “Indian” means any individual who is a member of an Indian tribe;

(7) “Indian child” has the meaning given to such term by section 1903(4) of this title;

(8) “Indian country” has the meaning given to such term by section 1151 of title 18;

(9) “Indian reservation” means any Indian reservation, public domain Indian allotment, former Indian reservation in Oklahoma, or lands held by incorporated Native groups, regional corporations, or village corporations under the provisions of the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.);

(10) “Indian tribe” and “tribal organization” have the respective meanings given to each of such terms under section 5304 of this title;

(11) “inter-tribal consortium” means a partnership between—(A) an Indian tribe or tribal organization of an Indian tribe, and

(B) one or more Indian tribes or tribal organizations of one or more other Indian tribes;


(12) “local child protective services agency” means that agency of the Federal Government, of a State, or of an Indian tribe that has the primary responsibility for child protection on any Indian reservation or within any community in Indian country;

(13) “local law enforcement agency” means that Federal, tribal, or State law enforcement agency that has the primary responsibility for the investigation of an instance of alleged child abuse within the portion of Indian country involved;

(14) “persons responsible for a child’s welfare” means any person who has legal or other recognized duty for the care and safety of a child, including—(A) any employee or volunteer of a children’s residential facility, and

(B) any person providing out-of-home care, education, or services to children;


(15) “related assistance”—(A) includes counseling and self-help services to abusers, victims, and dependents in family violence situations (which shall include counseling of all family members to the extent feasible) and referrals for appropriate health-care services (including alcohol and drug abuse treatment), and

(B) may include food, clothing, child care, transportation, and emergency services for victims of family violence and their dependents;


(16) “Secretary” means the Secretary of the Interior;

(17) “shelter” means the provision of temporary refuge and related assistance in compliance with applicable Federal and tribal laws and regulations governing the provision, on a regular basis, of shelter, safe homes, meals, and related assistance to victims of family violence or their dependents; and

(18) “Service” means the Indian Health Service of the Department of Health and Human Services.

(Pub. L. 101–630, title IV, § 403, Nov. 28, 1990, 104 Stat. 4545.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title IV of Pub. L. 101–630, Nov. 28, 1990, 104 Stat. 4544, known as the Indian Child Protection and Family Violence Prevention Act, which is classified principally to this chapter. For complete classification of title IV to the Code, see Short Title note set out under section 3201 of this title and Tables.
The Alaska Native Claims Settlement Act, referred to in par. (9), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, as amended, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.



§ 3203. Reporting procedures(a) Omitted

(b) Notification of child abuse reports(1) When a local law enforcement agency or local child protective services agency receives an initial report from any person of—(A) the abuse of a child in Indian country, or

(B) actions which would reasonably be expected to result in abuse of a child in Indian country, the receiving agency shall immediately notify appropriate officials of the other agency of such report and shall also submit, when prepared, a copy of the written report required under subsection (c) to such agency.


(2) Where a report of abuse involves an Indian child or where the alleged abuser is an Indian and where a preliminary inquiry indicates a criminal violation has occurred, the local law enforcement agency, if other than the Federal Bureau of Investigation, shall immediately report such occurrence to the Federal Bureau of Investigation.


(c) Written report of child abuse(1) Within 36 hours after receiving an initial report described in subsection (b), the receiving agency shall prepare a written report which shall include, if available—(A) the name, address, age, and sex of the child that is the subject of the report;

(B) the grade and the school in which the child is currently enrolled;

(C) the name and address of the child’s parents or other person responsible for the child’s care;

(D) the name and address of the alleged offender;

(E) the name and address of the person who made the report to the agency;

(F) a brief narrative as to the nature and extent of the child’s injuries, including any previously known or suspected abuse of the child or the child’s siblings and the suspected date of the abuse; and

(G) any other information the agency or the person who made the report to the agency believes to be important to the investigation and disposition of the alleged abuse.


(2)(A) Any local law enforcement agency or local child protective services agency that receives a report alleging abuse described in section 3202(3) 11 See References in Text note below. of this title shall immediately initiate an investigation of such allegation and shall take immediate, appropriate steps to secure the safety and well-being of the child or children involved.

(B) Upon completion of the investigation of any report of alleged abuse that is made to a local law enforcement agency or local child protective services agency, such agency shall prepare a final written report on such allegation.



(d) Confidentiality of informantThe identity of any person making a report described in subsection (b)(1) shall not be disclosed, without the consent of the individual, to any person other than a court of competent jurisdiction or an employee of an Indian tribe, a State or the Federal Government who needs to know the information in the performance of such employee’s duties.


(Pub. L. 101–630, title IV, § 404, Nov. 28, 1990, 104 Stat. 4547.)

Editorial Notes

References in TextSection 3202(3) of this title, referred to in subsec. (c)(2)(A), was in the original “section 503(3)” meaning section 503(3) of Pub. L. 101–630, and was translated as reading section 403(3), which defines child abuse, to reflect the probable intent of Congress.

Codification
Section is comprised of section 404 of Pub. L. 101–630. Subsec. (a) of section 404 enacted section 1169 of Title 18, Crimes and Criminal Procedure.



§ 3204. Central registry(a) Preparation of studyThe Secretary, in consultation with the Secretary of Health and Human Services and the Attorney General of the United States, is hereby authorized and directed to prepare a written study on the feasibility of, and need for, the establishment of a Central Register for reports or information on the abuse of children in Indian country.


(b) Content of studyThe study conducted pursuant to subsection (a) shall include, but shall not be limited to—(1) the need for, and purpose of, a Central Register;

(2) the examination of due process implication of the maintenance of such a register;

(3) the extension of access to information contained in the register;

(4) the need and process for expunging information from the register;

(5) the types, and duration of maintenance, of information in the register; and

(6) the classes of persons who should be covered by such register.


(c) Submission to CongressThe Secretary shall complete the study conducted pursuant to this section and shall submit such study, together with recommendations and draft legislation to implement such recommendations, to the Congress within 180 days after November 28, 1990.


(Pub. L. 101–630, title IV, § 405, Nov. 28, 1990, 104 Stat. 4549.)

§ 3205. Confidentiality
Pursuant to section 552a of title 5, the Family Educational Rights and Privacy Act of 1974 (20 U.S.C. 1232g), or any other provision of law, agencies of any Indian tribe, of any State, or of the Federal Government that investigate and treat incidents of abuse of children may provide information and records to those agencies of any Indian tribe, any State, or the Federal Government that need to know the information in performance of their duties. For purposes of this section, Indian tribal governments shall be treated the same as other Federal Government entities.
(Pub. L. 101–630, title IV, § 406, Nov. 28, 1990, 104 Stat. 4550.)

Editorial Notes

References in TextThe Family Educational Rights and Privacy Act of 1974 (20 U.S.C. 1232g), referred to in text, is section 513 of title V of Pub. L. 93–380, Aug. 21, 1974, 88 Stat. 571, which enacted section 1232g of Title 20, Education, and provisions set out as notes under sections 1221 and 1232g of Title 20. For complete classification of this Act to the Code, see Short Title of 1974 Amendment note set out under section 1221 of Title 20 and Tables.



§ 3206. Waiver of parental consent(a) Examinations and interviewsPhotographs, x-rays, medical examinations, psychological examinations, and interviews of an Indian child alleged to have been subject to abuse in Indian country shall be allowed without parental consent if local child protective services or local law enforcement officials have reason to believe the child has been subject to abuse.


(b) Interviews by law enforcement and child protective services officialsIn any case in which officials of the local law enforcement agency or local child protective services agency have reason to believe that an Indian child has been subject to abuse in Indian country, the officials of those agencies shall be allowed to interview the child without first obtaining the consent of the parent, guardian, or legal custodian.


(c) Protection of childExaminations and interviews of a child who may have been the subject of abuse shall be conducted under such circumstances and with such safeguards as are designed to minimize additional trauma to the child and, where time permits, shall be conducted with the advise,11 So in original. Probably should be “advice”. or under the guidance, of a local multidisciplinary team established pursuant to section 3210 of this title or, in the absence of a local team, a multidisciplinary team established pursuant to section 3209 of this title.


(d) Court ordersUpon a finding of reasonable suspicion that an Indian child has been the subject of abuse in Indian country, a Federal magistrate judge or United States District Court may issue an order enforcing any provision of this section.


(Pub. L. 101–630, title IV, § 407, Nov. 28, 1990, 104 Stat. 4550; Pub. L. 101–650, title III, § 321, Dec. 1, 1990, 104 Stat. 5117.)

Statutory Notes and Related Subsidiaries

Change of Name
“Federal magistrate judge” substituted for “Federal magistrate” in subsec. (d) pursuant to section 321 of Pub. L. 101–650, set out as a note under section 631 of Title 28, Judiciary and Judicial Procedure.



§ 3207. Character investigations(a) By Secretary of the Interior and Secretary of Health and Human ServicesThe Secretary and the Secretary of Health and Human Services shall—(1) compile a list of all authorized positions within their respective departments the duties and responsibilities of which involve regular contact with, or control over, Indian children,

(2) conduct an investigation of the character of each individual who is employed, or is being considered for employment, by the respective Secretary in a position listed pursuant to paragraph (1), and

(3) prescribe by regulations minimum standards of character that each of such individuals must meet to be appointed to such positions.


(b) Criminal recordsThe minimum standards of character that are to be prescribed under this section shall ensure that none of the individuals appointed to positions described in subsection (a) have been found guilty of, or entered a plea of nolo contendere or guilty to, any felonious offense, or any of two or more misdemeanor offenses, under Federal, State, or tribal law involving crimes of violence; sexual assault, molestation, exploitation, contact or prostitution; crimes against persons; or offenses committed against children.


(c) Investigations by Indian tribes and tribal organizationsEach Indian tribe or tribal organization that receives funds under the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.] or the Tribally Controlled Schools Act of 1988 [25 U.S.C. 2501 et seq.] shall—(1) conduct an investigation of the character of each individual who is employed, or is being considered for employment, by such tribe or tribal organization in a position that involves regular contact with, or control over, Indian children, and

(2) employ individuals in those positions only if the individuals meet standards of character, no less stringent than those prescribed under subsection (a), as the Indian tribe or tribal organization shall establish.


(d) By tribal social services agency for foster care placements in tribal court proceedings(1) DefinitionsIn this subsection:(A) Covered individualThe term “covered individual” includes—(i) any individual 18 years of age or older; and

(ii) any individual who the tribal social services agency determines is subject to a criminal records check under paragraph (2)(A).


(B) Foster care placementThe term “foster care placement” means any action removing an Indian child from a parent or Indian custodian for temporary placement in a foster home or institution or the home of a guardian or conservator if—(i) the parent or Indian custodian cannot have the child returned on demand; and

(ii)(I) parental rights have not been terminated; or

(II) parental rights have been terminated but the child has not been permanently placed.



(C) Indian custodianThe term “Indian custodian” means any Indian—(i) who has legal custody of an Indian child under tribal law or custom or under State law; or

(ii) to whom temporary physical care, custody, and control has been transferred by the parent of the child.


(D) ParentThe term “parent” means—(i) any biological parent of an Indian child; or

(ii) any Indian who has lawfully adopted an Indian child, including adoptions under tribal law or custom.


(E) Tribal courtThe term “tribal court” means a court—(i) with jurisdiction over foster care placements; and

(ii) that is—(I) a Court of Indian Offenses;

(II) a court established and operated under the code or custom of an Indian tribe; or

(III) any other administrative body of an Indian tribe that is vested with authority over foster care placements.



(F) Tribal social services agencyThe term “tribal social services agency” means the agency of an Indian tribe that has the primary responsibility for carrying out foster care licensing or approval (as of the date on which the proceeding described in paragraph (2)(A) commences) for the Indian tribe.



(2) Criminal records check before foster care placement(A) In generalExcept as provided in paragraph (3), no foster care placement shall be finally approved and no foster care license shall be issued until the tribal social services agency—(i) completes a criminal records check of each covered individual who resides in the household or is employed at the institution in which the foster care placement will be made; and

(ii) concludes that each covered individual described in clause (i) meets such standards as the Indian tribe shall establish in accordance with subparagraph (B).


(B) Standards of placementThe standards described in subparagraph (A)(ii) shall include—(i) requirements that each tribal social services agency described in subparagraph (A)—(I) perform criminal records checks, including fingerprint-based checks of national crime information databases (as defined in section 534(f)(3) of title 28);

(II) check any abuse registries maintained by the Indian tribe; and

(III) check any child abuse and neglect registry maintained by the State in which the covered individual resides for information on the covered individual, and request any other State in which the covered individual resided in the preceding 5 years, to enable the tribal social services agency to check any child abuse and neglect registry maintained by that State for such information; and


(ii) any other additional requirement that the Indian tribe determines is necessary and permissible within the existing authority of the Indian tribe, such as the creation of voluntary agreements with State entities in order to facilitate the sharing of information related to the performance of criminal records checks.


(C) ResultsExcept as provided in paragraph (3), no foster care placement shall be ordered in any proceeding described in subparagraph (A) if an investigation described in clause (i) of that subparagraph reveals that a covered individual described in that clause has been found by a Federal, State, or tribal court to have committed any crime listed in clause (i) or (ii) of section 671(a)(20)(A) of title 42.



(3) Emergency placementParagraph (2) shall not apply to an emergency foster care placement, as determined by a tribal social services agency.


(4) Recertification of foster homes or institutions(A) In generalNot later than 2 years after June 3, 2016, each Indian tribe shall establish procedures to recertify homes or institutions in which foster care placements are made.


(B) ContentsThe procedures described in subparagraph (A) shall include, at a minimum, periodic intervals at which the home or institution shall be subject to recertification to ensure—(i) the safety of the home or institution for the Indian child; and

(ii) that each covered individual who resides in the home or is employed at the institution is subject to a criminal records check in accordance with this subsection, including any covered individual who—(I) resides in the home or is employed at the institution on the date on which the procedures established under subparagraph (A) commences; 11 So in original. Probably should be “commence;”. and

(II) did not reside in the home or was not employed at the institution on the date on which the investigation described in paragraph (2)(A)(i) was completed.



(C) Guidance issued by the SecretaryThe procedures established under subparagraph (A) shall be subject to any regulation or guidance issued by the Secretary that is in accordance with the purpose of this subsection.



(5) GuidanceNot later than 2 years after June 3, 2016, and after consultation with Indian tribes, the Secretary shall issue guidance regarding—(A) procedures for a criminal records check of any covered individual who—(i) resides in the home or is employed at the institution in which the foster care placement is made after the date on which the investigation described in paragraph (2)(A)(i) is completed; and

(ii) was not the subject of an investigation described in paragraph (2)(A)(i) before the foster care placement was made;


(B) self-reporting requirements for foster care homes or institutions in which any covered individual described in subparagraph (A) resides if the head of the household or the operator of the institution has knowledge that the covered individual—(i) has been found by a Federal, State, or tribal court to have committed any crime listed in clause (i) or (ii) of section 671(a)(20)(A) of title 42; or

(ii) is listed on a registry described in clause (II) or (III) of paragraph (2)(B)(i);


(C) promising practices used by Indian tribes to address emergency foster care placement procedures under paragraph (3); and

(D) procedures for certifying compliance with this chapter.



(Pub. L. 101–630, title IV, § 408, Nov. 28, 1990, 104 Stat. 4551; Pub. L. 106–568, title VIII, § 814, Dec. 27, 2000, 114 Stat. 2918; Pub. L. 114–165, § 2, June 3, 2016, 130 Stat. 415.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in subsec. (c), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
The Tribally Controlled Schools Act of 1988, referred to in subsec. (c), is part B (§§ 5201–5212) of title V of Pub. L. 100–297, Apr. 28, 1988, 102 Stat. 385, which is classified generally to chapter 27 (§ 2501 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 2501 of this title and Tables.
This chapter, referred to in subsec. (d)(5)(D), was in the original “this Act” and was translated as reading “this title”, meaning title IV of Pub. L. 101–630, Nov. 28, 1990, 104 Stat. 4544, known as the Indian Child Protection and Family Violence Prevention Act, which is classified principally to this chapter, to reflect the probable intent of Congress. For complete classification of title IV to the Code, see Short Title note set out under section 3201 of this title and Tables.

Amendments2016—Subsec. (d). Pub. L. 114–165 added subsec. (d).
2000—Subsec. (b). Pub. L. 106–568 substituted “any felonious offense, or any of two or more misdemeanor offenses,” for “any offense” and “crimes against persons; or offenses committed against children” for “or crimes against persons”.



§ 3208. Indian Child Abuse Treatment Grant Program(a) EstablishmentThe Secretary of Health and Human Services, acting through the Service and in cooperation with the Bureau, shall establish an Indian Child Abuse Treatment Grant Program that provides grants to any Indian tribe or inter­tribal consortium for the establishment on Indian reservations of treatment programs for Indians who have been victims of child sexual abuse.


(b) Grant applications(1) Any Indian tribe or intertribal consortium may submit to the Secretary of Health and Human Services an application for a grant under subsection (a).

(2) Any application submitted under paragraph (1)—(A) shall be in such form as the Secretary of Health and Human Services may prescribe;

(B) shall be submitted to such Secretary on or before the date designated by such Secretary; and

(C) shall specify—(i) the nature of the program proposed by the applicant,

(ii) the data and information on which the program is based,

(iii) the extent to which the program plans to use or incorporate existing services available on the reservation, and

(iv) the specific treatment concepts to be used under the program.




(c) Maximum grant amountThe maximum amount of any grant awarded under subsection (a) shall not exceed $500,000.


(d) Grant administration and final reportEach recipient of a grant awarded under subsection (a) shall—(1) furnish the Secretary of Health and Human Services with such information as such Secretary may require to—(A) evaluate the program for which the grant is made, and

(B) ensure that the grant funds are expended for the purposes for which the grant was made, and


(2) submit to such Secretary at the close of the term of the grant a final report which shall include such information as the Secretary may require.


(e) Authorization of appropriationsthere 11 So in original. Probably should be capitalized. is hereby authorized to be appropriated to carry out the provisions of this section $10,000,000 for each of the fiscal years 1992, 1993, 1994, 1995, 1996, and 1997.


(Pub. L. 101–630, title IV, § 409, Nov. 28, 1990, 104 Stat. 4551; Pub. L. 104–16, § 1, June 21, 1995, 109 Stat. 190.)

Editorial Notes
Amendments1995—Subsec. (e). Pub. L. 104–16 substituted “1995, 1996, and 1997” for “and 1995”.



§ 3209. Indian Child Resource and Family Services Centers(a) EstablishmentThe Secretary shall establish within each area office of the Bureau an Indian Child Resource and Family Services Center.


(b) Memorandum of AgreementThe Secretary and the Secretary of Health and Human Services shall enter into a Memorandum of Agreement which provides for the staffing of the Centers established under this section.


(c) Center staffingEach Center established under subsection (a) shall be staffed by a multidisciplinary team of personnel with experience and training in prevention, identification, investigation, and treatment of incidents of family violence, child abuse, and child neglect.


(d) Center responsibilities and functionsEach Center established under subsection (a) shall—(1) provide advice, technical assistance, and consultation to Indian tribes, tribal organizations, and inter-tribal consortia upon request;

(2) provide training to appropriate personnel of Indian tribes, tribal organizations, the Bureau and the Service on the identification and investigation of cases of family violence, child abuse, and child neglect and, to the extent practicable, coordinate with institutions of higher education, including tribally controlled community colleges, to offer college-level credit to interested trainees;

(3) develop training materials on the prevention, identification, investigation, and treatment of incidents of family violence, child abuse, and child neglect for distribution to Indian tribes and to tribal organizations;

(4) develop recommendations to assist Federal and tribal personnel to respond to cases of family violence, child abuse, and child neglect; and

(5) develop policies and procedures for each agency office of the Bureau and service unit of the Service within the area which, to the extent feasible, comply with tribal laws pertaining to cases of family violence, child abuse, and child neglect, including any criminal laws, and which provide for maximum cooperation with the enforcement of such laws.


(e) Multidisciplinary team personnelEach multidisciplinary team established under this section shall include, but is not limited to, personnel with a background in—(1) law enforcement,

(2) child protective services,

(3) juvenile counseling and adolescent mental health, and

(4) domestic violence.


(f) Center advisory boardThe Secretary, in consultation with the Secretary of Health and Human Services, shall establish, for each Indian Child Resource and Family Services Center, an advisory board to advise and assist such Center in carrying out its activities under this chapter. Each advisory board shall consist of 7 members appointed by the Secretary from Indian tribes and human service providers served by an area office of the Bureau. Members shall serve without compensation, but may be reimbursed for travel and other expenses while carrying out the duties of the board. The advisory board shall assist the Center in coordinating programs, identifying training materials, and developing policies and procedures relating to family violence, child abuse, and child neglect.


(g) Application of Indian Self-Determination Act to CentersIndian Child Resource and Family Services Centers established under subsection (a) shall be subject to the provisions of the Indian Self-Determination Act [25 U.S.C. 5321 et seq.]. If a Center is located in an area office of the Bureau which serves more than one Indian tribe, any application to enter into a contract to operate the Center pursuant to such Act must have the consent of each of the other tribes to be served under the contract, except that, in the Juneau Area, only the consent of such tribes or tribal consortia that are engaged in contracting of Indian Child Protection and Family Violence Prevention programs pursuant to such Act shall be required. This section shall not preclude the designation of an existing child resource and family services center operated by a tribe or tribal organization as a Center if all of the tribes to be served by the Center agree to such designation.


(h) Authorization of appropriationsThere are authorized to be appropriated to carry out the provisions of this section $3,000,000 for each of the fiscal years 1992, 1993, 1994, 1995, 1996, and 1997.


(Pub. L. 101–630, title IV, § 410, Nov. 28, 1990, 104 Stat. 4552; Pub. L. 104–16, § 1, June 21, 1995, 109 Stat. 190.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (f), was in the original “this Act” and was translated as reading “this title”, meaning title IV of Pub. L. 101–630, Nov. 28, 1990, 104 Stat. 4544, known as the Indian Child Protection and Family Violence Prevention Act, which is classified principally to this chapter, to reflect the probable intent of Congress. For complete classification of title IV to the Code, see Short Title note set out under section 3201 of this title and Tables.
The Indian Self-Determination Act, referred to in subsec. (g), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Amendments1995—Subsec. (h). Pub. L. 104–16 substituted “1995, 1996, and 1997” for “and 1995”.

Statutory Notes and Related Subsidiaries
Termination of Advisory BoardsAdvisory boards established after Jan. 5, 1973, to terminate not later than the expiration of the 2-year period beginning on the date of their establishment, unless, in the case of a board established by the President or an officer of the Federal Government, such board is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a board established by the Congress, its duration is otherwise provided for by law. See sections 3(2) and 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, 776, set out in the Appendix to Title 5, Government Organization and Employees.



§ 3210. Indian Child Protection and Family Violence Prevention Program(a) EstablishmentThe Secretary shall establish within the Bureau an Indian Child Protection and Family Violence Prevention Program to provide financial assistance to any Indian tribe, tribal organization, or inter-tribal consortium for the development of an Indian Child Protection and Family Violence Prevention program.


(b) Indian Self-Determination Act agreementsThe Secretary is authorized to enter into agreements with Indian tribes, tribal organizations, or inter-tribal consortia pursuant to the Indian Self-Determination Act [25 U.S.C. 5321 et seq.] for the establishment of Indian Child Protection and Family Violence Prevention programs on Indian reservations.


(c) Investigation and treatment and prevention of child abuse and family violenceAn Indian tribe operating an Indian Child Protection and Family Violence Prevention program established under this section shall designate the agency or officials which shall be responsible—(1) for the investigation of reported cases of child abuse and child neglect; and

(2) for the treatment and prevention of incidents of family violence; and

(3) for the provision of immediate shelter and related assistance for victims of family violence and their dependents.


(d) Program responsibilities and functionsFunds provided pursuant to this section may be used for—(1) the establishment of a child protective services program which may include—(A) the employment of child protective services staff to investigate cases of child abuse and child neglect,

(B) training programs for child protective services personnel, law enforcement personnel, and judicial personnel in the investigation, prevention, and treatment of cases of child abuse and child neglect, and

(C) purchase of equipment to assist in the investigation of cases of child abuse and child neglect;


(2) the establishment of a family violence prevention and treatment program which may include—(A) the employment of family violence prevention and treatment staff to respond to incidents of family violence,

(B) the provision of immediate shelter and related assistance for victims of family violence and their dependents,

(C) training programs for family violence prevention and treatment personnel, law enforcement personnel, and judicial personnel in the investigation, prevention, and treatment of cases of family violence; and

(D) construction or renovation of facilities for the establishment of family violence shelters;


(3) the development and implementation of a multidisciplinary child abuse investigation and prosecution program which may—(A) coordinate child abuse prevention, investigation, prosecution, treatment, and counseling services,

(B) develop protocols among related agencies to ensure that investigations of child abuse cases, to the extent practicable, minimize the trauma to the child victim, and

(C) provide for the coordination and cooperation of law enforcement agencies, courts of competent jurisdiction, and other tribal, Federal, and State agencies through intergovernmental or interagency agreements that define and specify each party’s responsibilities;


(4) the development of tribal child protection codes and regulations;

(5) the establishment of training programs for—(A) professional and paraprofessional personnel in the fields of medicine, law, education, social work, and other relevant fields who are engaged in, or intend to work in, the field of prevention, identification, investigation, and treatment of family violence, child abuse, and child neglect,

(B) instruction in methods of protecting children from abuse and neglect for persons responsible for the welfare of Indian children, including parents of, and persons who work with, Indian children, or

(C) educational, identification, prevention and treatment services for child abuse and child neglect in cooperation with preschool, elementary and secondary schools, or tribally controlled college or university 11 So in original. Probably should be “colleges or universities”. (within the meaning of section 1801 of this title);


(6) other community education efforts for tribal members (including school children) regarding issues of family violence, child abuse, and child neglect; and

(7) such other innovative and culturally relevant programs and projects as the Secretary may approve, including programs and projects for—(A) parental awareness and self-help,

(B) prevention and treatment of alcohol and drug-related family violence, child abuse, and child neglect, or

(C) home health visitor programs,

that show promise of successfully preventing and treating cases of family violence, child abuse, and child neglect.


(f) 22 So in original. No subsec. (e) has been enacted. Secretarial regulations; base support funding(1) The Secretary, with the participation of Indian tribes, shall establish, and promulgate by regulations, a formula which establishes base support funding for Indian Child Protection and Family Violence Prevention programs.

(2) In the development of regulations for base support funding for such programs, the Secretary shall develop, in consultation with Indian tribes, appropriate caseload standards and staffing requirements which are comparable to standards developed by the National Association of Social Work, the Child Welfare League of America and other professional associations in the field of social work and child welfare. Each level of funding assistance shall correspond to the staffing requirements established by the Secretary pursuant to this section.

(3) Factors to be considered in the development of the base support funding formula shall include, but are not limited to—(A) projected service population of the program;

(B) projected service area of the program;

(C) projected number of cases per month; and

(D) special circumstances warranting additional program resources, such as high incidence of child sexual abuse, high incidence of violent crimes against women, or the existence of a significant victim population within the community.


(4) The formula established pursuant to this subsection shall provide funding necessary to support—(A) one child protective services or family violence caseworker, including fringe benefits and support costs, for each tribe; and

(B) an additional child protective services and family violence caseworker, including fringe benefits and support costs, for each level of assistance for which an Indian tribe qualifies.


(5) In any fiscal year that appropriations are not sufficient to fully fund Indian Child Protection and Family Violence Prevention programs at each level of assistance under the formula required to be established in this subsection, available funds for each level of assistance shall be evenly divided among the tribes qualifying for that level of assistance.


(g) Maintenance of effortServices provided under contracts made under this section shall supplement, not supplant, services from any other funds available for the same general purposes, including, but not limited to—(1) treatment, including, but not limited to—(A) individual counseling,

(B) group counseling, and

(C) family counseling;


(2) social services and case management;

(3) training available to Indian tribes, tribal agencies, and Indian organizations regarding the identification, investigation, prevention, and treatment of family violence, child abuse, and child neglect; and

(4) law enforcement services, including investigations and prosecutions.


(h) Contract evaluation and annual reportEach recipient of funds awarded pursuant to subsection (a) shall—(1) furnish the Secretary with such information as the Secretary may require to—(A) evaluate the program for which the award is made, and

(B) ensure that funds are expended for the purposes for which the award was made; and


(2) submit to the Secretary at the end of each fiscal year an annual report which shall include such information as the Secretary may require.


(i) Authorization of appropriationsThere are authorized to be appropriated to carry out the provisions of this section $30,000,000 for each of the fiscal years 1992, 1993, 1994, 1995, 1996, and 1997.


(Pub. L. 101–630, title IV, § 411, Nov. 28, 1990, 104 Stat. 4553; Pub. L. 104–16, § 1, June 21, 1995, 109 Stat. 190; Pub. L. 105–244, title IX, § 901(d), Oct. 7, 1998, 112 Stat. 1828; Pub. L. 110–315, title IX, § 941(k)(2)(J), Aug. 14, 2008, 122 Stat. 3467.)

Editorial Notes

References in TextThe Indian Self-Determination Act, referred to in subsec. (b), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Amendments2008—Subsec. (d)(5)(C). Pub. L. 110–315 substituted “tribally controlled college or university (within the meaning of section 1801 of this title)” for “tribally controlled community colleges (within the meaning of section 1801 of this title)”.
1998—Subsec. (d)(5)(C). Pub. L. 105–244 made technical amendment to reference in original act which appears in text as reference to section 1801 of this title.
1995—Subsec. (i). Pub. L. 104–16 substituted “1995, 1996, and 1997” for “and 1995”.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.



§ 3211. Repealed. Pub. L. 105–362, title VIII, § 801(a), Nov. 10, 1998, 112 Stat. 3287

Section, Pub. L. 101–630, title IV, § 412, Nov. 28, 1990, 104 Stat. 4556, related to annual reports to Congress on administration of provisions concerning Indian child protection and family violence prevention.




CHAPTER 35—INDIAN HIGHER EDUCATION PROGRAMS




SUBCHAPTER I—HIGHER EDUCATION TRIBAL GRANT AUTHORIZATION


Sec.


3301.Short title.


3302.Findings.


3303.Program authority.


3304.Qualification for grants to tribes.


3305.Allocation of grant funds.


3306.Limitations on use of funds.


3307.Administrative provisions.



SUBCHAPTER II—CRITICAL NEEDS FOR TRIBAL DEVELOPMENT


3321.Short title.


3322.Definitions.


3323.Service conditions permitted.


3324.Critical area service agreements.


3325.General provisions.



SUBCHAPTER III—TRIBAL DEVELOPMENT STUDENT ASSISTANCE REVOLVING LOAN PROGRAM


3331 to 3338.Repealed.



SUBCHAPTER IV—AMERICAN INDIAN POST-SECONDARY ECONOMIC DEVELOPMENT SCHOLARSHIP


3351 to 3355.Repealed.



SUBCHAPTER V—AMERICAN INDIAN TEACHER TRAINING


3371.Repealed.



SUBCHAPTER I—HIGHER EDUCATION TRIBAL GRANT AUTHORIZATION
§ 3301. Short title
This subchapter may be cited as the “Higher Education Tribal Grant Authorization Act”.
(Pub. L. 102–325, title XIII, § 1311, July 23, 1992, 106 Stat. 798.)

§ 3302. Findings
The Congress finds that—(1) there are increasing numbers of Indian students qualifying for postsecondary education, and there are increasing numbers desiring to go to postsecondary institutions;

(2) the needs of these students far outpace the resources available currently;

(3) Indian tribes have shown an increasing interest in administering programs serving these individuals and making decisions on these programs reflecting their determinations of the tribal and human needs;

(4) the contracting process under the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.] has provided a mechanism for the majority of the tribes to assume control over this program from the Bureau of Indian Affairs;

(5) however, inherent limitations in the contracting philosophy and mechanism, coupled with cumbersome administrative procedures developed by the Bureau of Indian Affairs have effectively limited the efficiency and effectiveness of these programs;

(6) the provision of these services in the most effective and efficient form possible is necessary for tribes, the country, and the individuals to be served; and

(7) these services are part of the Federal Government’s continuing trust responsibility to provide education services to American Indian and Alaska Natives.

(Pub. L. 102–325, title XIII, § 1312, July 23, 1992, 106 Stat. 798.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in par. (4), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.



§ 3303. Program authority(a) In generalThe Secretary shall, from the amounts appropriated for the purpose of supporting higher education grants for Indian students under the authority of section 13 of this title, make grants to Indian tribes in accordance with the requirements of this subchapter to permit those tribes to provide financial assistance to individual Indian students for the cost of attendance at institutions of higher education.


(b) Limitation on Secretary’s authorityThe Secretary shall not place any restrictions on the use of funds provided to an Indian tribe under this subchapter that is not expressly authorized by this subchapter.


(c) Effect on Federal responsibilitiesThe provisions of this subchapter shall not affect any trust responsibilities of the Federal Government.


(d) No termination for administrative convenienceGrants provided under this subchapter may not be terminated, modified, suspended, or reduced only for the convenience of the administering agency.


(Pub. L. 102–325, title XIII, § 1313, July 23, 1992, 106 Stat. 798.)

§ 3304. Qualification for grants to tribes(a) Contracting tribesAny Indian tribe that obtains funds for educational purposes similar to those authorized in this subchapter pursuant to contract under the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.] may qualify for a grant under this subchapter by submitting to the Secretary a notice of intent to administer a student assistance program under section 3303 of this title. Such notice shall be effective for the fiscal year following the fiscal year in which it is submitted, except that if such notice is submitted during the last 90 days of a fiscal year such notice shall be effective the second fiscal year following the fiscal year in which it is submitted, unless the Secretary waives this limitation.


(b) Noncontracting tribesAny Indian tribe that is not eligible to qualify for a grant under this subchapter by filing a notice under subsection (a) may qualify for such a grant by filing an application for such a grant. Such application shall be submitted under guidelines for programs under the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.], as in effect on January 1, 1991, and shall be reviewed under the standards, practices, and procedures applicable to applications to contract under such Act as in effect on the date the application is received, except that—(1) if the tribe is not notified that its application has been disapproved within 180 days after it is filed with the Secretary, the application shall be deemed to be approved;

(2) if the application is disapproved, the Secretary shall provide technical assistance to the tribe for purposes of correcting deficiencies in the application;

(3) the Secretary shall designate an office or official to receive such applications, and shall toll the 180-day period described in paragraph (1) from the date of receipt by such office or official; and

(4) applications shall be approved for the fiscal year following the fiscal year in which submitted, unless the Secretary waives the limitation of this paragraph.


(c) Termination of grants(1) Continuing eligibility presumedAn Indian tribe which has qualified under subsection (a) or (b) for a grant under this subchapter for any fiscal year shall continue to be eligible for such a grant for each succeeding fiscal year unless the Secretary revokes such eligibility for a cause described in paragraph (2).


(2) Causes for loss of eligibilityThe Secretary may revoke the eligibility of an Indian tribe for a grant under this subchapter if such tribe—(A) fails to submit to the Bureau an annual financial statement that reports revenues and expenditures determined by use of an accounting system, established by the tribe, that complies with generally accepted accounting principles;

(B) fails to submit to the Bureau an annual program description, stating the number of students served, and containing such information concerning such students, their educational programs and progress, and the financial assistance distributed to such students as the Secretary may require by regulation;

(C) fails to submit to the Secretary a biennial financial audit conducted in accordance with chapter 75 of title 31; or

(D) fails, in an evaluation of its financial assistance program conducted by an impartial third party entity, to comply with standards under this subchapter relating to (i) eligible students, programs, or institutions of higher education, (ii) satisfactory progress, or (iii) allowable administrative costs; as determined under contracts applicable to programs to provide financial assistance to individual Indian students for the cost of attendance at institutions of higher education administered by Indian tribes under the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.] and in effect on January 20, 1991.


(3) Procedures for revocation of eligibilityThe Secretary shall not revoke the eligibility of an Indian tribe for a grant under this subchapter except—(A) after notice in writing to the tribe of the cause and opportunity to the tribe to correct;

(B) providing technical assistance to the tribe in making such corrections; and

(C) after hearing and appeals conducted under the same rules and regulations that apply to similar termination actions under the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.].



(Pub. L. 102–325, title XIII, § 1314, July 23, 1992, 106 Stat. 799.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in text, is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.



§ 3305. Allocation of grant funds(a) Allocation of funds(1) In generalThe Secretary shall continue to determine the amount of program funds to be received by each grantee under this subchapter by the same method used for determining such distribution in fiscal year 1991 for tribally-administered and Bureau-administered programs of grants to individual Indians to defray postsecondary expenses.


(2) Administrative costsIn addition to the amount determined under paragraph (1), a grantee which has exercised the option given in section 3304(a) of this title to administer the program under a grant shall receive an amount for administrative costs determined pursuant to the method used by the grantee during the preceding contract period. All other grantees shall receive an amount for administrative costs determined pursuant to the regulations governing such determinations under the Indian Self Determination and Education Assistance Act [25 U.S.C. 5301 et seq.], as in effect at the time of application to grants being made.


(3) Single grant; separate accountsEach grantee shall receive only one grant during any fiscal year, which shall include both of the amounts under paragraphs (1) and (2). Each grantee shall maintain this grant in a separate account.



(b) Use of fundsFunds provided by grants under this subchapter shall be used—(1) to make grants to individual Indian students to meet, on the basis of need, any educational expense of attendance in a postsecondary education program (as determined under the contracts applying to the postsecondary education program administered by tribes under the Indian Self Determination and Education Assistance Act (Public Law 93–638) [25 U.S.C. 5301 et seq.]), to the extent that such expense is not met from other sources or cannot be defrayed through the action of any State, Federal, or municipal Act, except that nothing in this subsection shall be interpreted as requiring any priority in consideration of resources; and

(2) costs of administering the program under this subchapter, except that no more may be spent on administration of such program than is generated by the method for administrative cost computation specified in subsection (a)(2).


(Pub. L. 102–325, title XIII, § 1315, July 23, 1992, 106 Stat. 800.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in subsecs. (a)(2) and (b)(1), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.



§ 3306. Limitations on use of funds(a) Use for religious purposesNone of the funds made available under this subchapter may be used for study at any school or department of divinity or for any religious worship or sectarian activity.


(b) Interest on fundsNo interest or other income on any funds made available under this subchapter shall be used for any purpose other than those for which such funds may be used.


(c) Payments(1) In generalExcept as otherwise provided in this subsection, the Secretary shall make payments to grantees under this subchapter in two payments—(A) one payment to be made no later than October 1 of each fiscal year in an amount equal to one-half the amount paid during the preceding fiscal year to the grantee or a contractor that has elected to have the provisions of this subchapter apply, and

(B) the second payment consisting of the remainder to which the grantee or contractor is entitled for the fiscal year to be made by no later than January 1 of the fiscal year.


(2) New granteesFor any tribe for which no payment was made under this subchapter in the preceding fiscal year, full payment of the amount computed for each fiscal year shall be made by January 1 of the fiscal year.



(d) Investment of funds(1) Treatment as tribal propertyNotwithstanding any other provision of law, any interest or investment income that accrues on any funds provided under this subchapter after such funds are paid to the Indian tribe or tribal organization and before such funds are expended for the purpose for which such funds were provided under this subchapter shall be the property of the Indian tribe or tribal organization and shall not be taken into account by any officer or employee of the Federal Government in determining whether to provide assistance, or the amount of assistance, under any provision of Federal law.


(2) Investment requirementsFunds provided under this subchapter may be—(A) invested by the Indian tribe or tribal organization only in obligations of the United States or in obligations or securities that are guaranteed or insured by the United States, or

(B) deposited only into accounts that are insured by an agency or instrumentality of the United States.



(e) RecoveriesFor the purposes of under recovery and over recovery determinations by any Federal agency for any other funds, from whatever source derived, funds received under this subchapter shall not be taken into consideration.


(Pub. L. 102–325, title XIII, § 1316, July 23, 1992, 106 Stat. 801.)

§ 3307. Administrative provisions(a) Omitted

(b) Role of DirectorApplications for grants under this subchapter, and all application modifications, shall be reviewed and approved by personnel under the direction and control of the Director of the Office of Indian Education Programs. Required reports shall be submitted to education personnel under the direction and control of the Director of such Office.


(c) Application of Indian Self-Determination and Education Assistance ActAll provisions of sections 5, 6, 7, 105, 109, and 110 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450c et seq.),11 See References in Text note below. except those provisions pertaining to indirect costs and length of contract, shall apply to grants provided under this subchapter.


(d) RegulationsThe Secretary is authorized to issue regulations relating to the discharge of duties specifically assigned to the Secretary by this subchapter. In all other matters relating to the details of planning, development, implementing, and evaluating grants under this subchapter, the Secretary shall not issue regulations. Regulations issued pursuant to this subchapter shall not have the standing of a Federal statute for the purposes of judicial review.


(e) RetrocessionWhenever an Indian tribe requests retrocession of any program for which assistance is provided under this subchapter, such retrocession shall become effective upon a date specified by the Secretary not more than 120 days after the date on which the tribe requests the retrocession, or such later date as may be mutually agreed upon by the Secretary and the tribe. If such a program is retroceded, the Secretary shall provide to any Indian tribe served by such program at least the same quantity and quality of services that would have been provided under such program at the level of funding provided under this subchapter prior to the retrocession. The tribal governing body requesting the retrocession shall specify whether the retrocession shall be to a contract administered by the tribe, or a tribal entity, under the authority of the Indian Self-Determination Act [25 U.S.C. 5321 et seq.] or to a Bureau administered program.


(f) DefinitionsFor the purposes of this subchapter:(1) The term “Secretary” means the Secretary of the Interior.

(2) The terms “Indian” and “Indian tribe” have the same meaning given those terms in sections 22 So in original. Probably should be “section”. 4(d) and (e), respectively, of the Indian Self Determination and Education Assistance Act [25 U.S.C. 5304(d), (e)].


(Pub. L. 102–325, title XIII, § 1317, July 23, 1992, 106 Stat. 802.)

Editorial Notes

References in TextSections 5, 6, 7, 105, 109, and 110 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450c et seq.), referred to in subsec. (c), are sections 5, 6, 7, 105, 109, and 110 of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which were classified to sections 450c, 450d, 450e, 450j, 450m, and 450m–1, respectively, of this title prior to editorial reclassification as sections 5305, 5306, 5307, 5324, 5330, and 5331, respectively, of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
The Indian Self-Determination Act, referred to in subsec. (e), is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Subsec. (a) of this section, which required the Secretary to submit a biennial report to Congress on programs established under this subchapter, terminated, effective May 15, 2000, pursuant to section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance. See, also, page 79 of House Document No. 103–7.




SUBCHAPTER II—CRITICAL NEEDS FOR TRIBAL DEVELOPMENT
§ 3321. Short title
This subchapter may be cited as the “Critical Needs for Tribal Development Act”.
(Pub. L. 102–325, title XIII, § 1321, July 23, 1992, 106 Stat. 803.)

§ 3322. Definitions
As used in this subchapter:(1) The term “federally funded higher education assistance” means any grant assistance provided to an Indian student from funds made available for such purpose by contract or grant to an Indian tribe from amounts appropriated under the authority of section 13 of this title.

(2) The term “eligible Indian tribe or tribal organization” means any Indian tribe or tribal organization that qualifies to administer federally funded higher education assistance under a contract pursuant to the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.] or under a grant pursuant to subchapter I of this chapter.

(3) The term “Indian” has the meaning given such term in section 4(d) of the Indian Self Determination and Education Assistance Act [25 U.S.C. 5304(d)].

(Pub. L. 102–325, title XIII, § 1322, July 23, 1992, 106 Stat. 803.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in par. (2), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.



§ 3323. Service conditions permitted(a) In generalAn eligible Indian tribe or tribal organization may, in accordance with the requirements of this subchapter, require any applicant for federally funded higher education assistance, as a condition of receipt of such assistance, to enter into a critical area service agreement in accordance with section 3324 of this title.


(b) Critical area designationAny eligible Indian tribe or tribal organization that intends to require critical area service agreements shall, by a formal action of the tribal council or its delegate, designate particular occupational areas as critical areas for the economic or human development needs of the tribe or its members. The tribe or organization shall notify the Secretary of the Interior in writing of such designated critical areas. Such designations shall be applicable to federally funded higher education assistance for any fiscal year following the fiscal year in which the designation is made until such designation is withdrawn by the tribe or organization by formal action. The tribe or organization shall notify the Secretary of the Interior in writing of any designations that are withdrawn.


(Pub. L. 102–325, title XIII, § 1323, July 23, 1992, 106 Stat. 803.)

§ 3324. Critical area service agreements(a) Terms of agreementsA critical area service agreement shall be an agreement between an Indian student who receives or who shall receive federally funded higher education assistance and an Indian tribe or tribal organization providing such assistance in which the student agrees—(1) to undertake a course of study at an eligible institution (as that term is defined in section 1085(a) of title 20) in an area of critical need, as determined under section 3323 of this title, and to pursue that course of study to its completion; and

(2)(A) to perform, for each academic year for which the student receives federally funded higher education assistance under a critical area service agreement, one calendar year of service to the tribe or organization in an occupation that is in a critical area designated by the tribe pursuant to section 3323(b) 11 See References in Text note below. of this title, commencing not later than 6 months after the student ceases to carry at an institution of higher education at least one-half the normal full-time academic workload as determined by the institution; or

(B) to repay such assistance to the Secretary, together with interest thereon at a rate prescribed by the Secretary by regulation, in monthly or quarterly installments over not more than 5 years.



(b) Service limitations and conditionsThe tribe or tribal organization shall agree that a student performing services under a critical area service agreement—(1) shall be provided compensation, benefits, and working conditions at the same level and to the same extent as any other employee working a similar length of time and doing the same type of work;

(2) may be treated as providing services to the tribe or organization if the student provides services for members of the tribe or organization that are approved by the tribe or organization and agreed to by the student even though such services are performed while the student is employed by a Federal, State, or local agency or instrumentality or by a nonprofit or for-profit private institution or organization; and

(3) may obtain the benefits of a waiver or suspension in accordance with the requirements of subsection (c).


(c) Waiver and suspension of service agreement(1) WaiverAn Indian tribe or tribal organization may, by formal action, waive the service agreement of an Indian student for just cause, as determined in accordance with regulations prescribed by the Secretary. The tribe or organization shall notify the Secretary in writing of any waiver granted under this subsection.


(2) SuspensionThe obligation of a student to perform services under a critical area service agreement—(A) shall be suspended for not more than 18 months if, at the request of the student, the tribe or organization determines that there are no employment opportunities available in any critical service area; and

(B) shall be suspended if the student ceases to attend an institution of higher education as a consequence of an institutional determination of unsatisfactory performance.

If, at the end of a period of suspension under subparagraph (A), there are still no employment opportunities available in any critical service area, the student’s obligations under the agreement shall terminate. A suspension under subparagraph (B) shall be reviewed by the tribe or organization annually, but may be continued indefinitely.


(d) Pro rata reduction for partial servicesThe Secretary shall, by regulation, provide for the pro rata reduction of repayment obligations under subsection (a)(2) in the case of any student who partially completes the service obligation of that student under subsection (a)(2)(A).


(e) Certification of serviceAn Indian tribe or tribal organization receiving services under a critical area service agreement—(1) shall establish procedures for monitoring and evaluating the provisions of this subchapter, and provide a copy of such procedures to the Secretary and to each individual providing services under a critical area service agreement;

(2) shall annually certify to the Secretary the identities of the individuals performing service under such agreements; and

(3) shall annually certify to the Secretary the amount of service performed, and the amount remaining to be performed, by each such individual under such agreements.


(Pub. L. 102–325, title XIII, § 1324, July 23, 1992, 106 Stat. 803.)

Editorial Notes

References in TextSection 3323(b) of this title, referred to in subsec. (a)(2)(A), was in the original a reference to “section 1322(b)”, meaning section 1322(b) of Pub. L. 102–325, which has been translated as reading section 1323(b) of Pub. L. 102–325 to reflect the probable intent of Congress because section 1322 does not have a subsec. (b) and section 1323(b) relates to designation of critical areas by tribes.



§ 3325. General provisions(a) Application of existing proceduresExcept as provided in subsection (b), the requirements relating to student eligibility, needs analysis, and determination of eligibility for the program to be attended regularly incorporated by reference into contracts under the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.] for tribal operation of higher education grant programs prior to January 1, 1991, shall apply.


(b) Additional, excess, and incremental costsThe tribe or tribal organization may establish in writing, subject to the review of the Secretary, procedures for determining additional, excess, or inducement costs to be associated with grants for critical area service agreements.


(Pub. L. 102–325, title XIII, § 1325, July 23, 1992, 106 Stat. 805.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in subsec. (a), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.




SUBCHAPTER III—TRIBAL DEVELOPMENT STUDENT ASSISTANCE REVOLVING LOAN PROGRAM
§§ 3331 to 3338. Repealed. Pub. L. 105–332, § 6(b)(1), Oct. 31, 1998, 112 Stat. 3128

Section 3331, Pub. L. 102–325, title XIII, § 1341, July 23, 1992, 106 Stat. 809, provided that subchapter could be cited as the “Tribal Development Student Assistance Act”.


Section 3332, Pub. L. 102–325, title XIII, § 1342, July 23, 1992, 106 Stat. 809, declared congressional findings and purposes.


Section 3333, Pub. L. 102–325, title XIII, § 1343, July 23, 1992, 106 Stat. 809, related to revolving fund.


Section 3334, Pub. L. 102–325, title XIII, § 1344, July 23, 1992, 106 Stat. 810, related to eligible recipients.


Section 3335, Pub. L. 102–325, title XIII, § 1345, July 23, 1992, 106 Stat. 810, related to terms of loans.


Section 3336, Pub. L. 102–325, title XIII, § 1346, July 23, 1992, 106 Stat. 811, related to service fulfillment and conditions, repayments, and waivers.


Section, 3337, Pub. L. 102–325, title XIII, § 1347, July 23, 1992, 106 Stat. 812, related to administration.


Section 3338, Pub. L. 102–325, title XIII, § 1348, July 23, 1992, 106 Stat. 812, authorized appropriations.




SUBCHAPTER IV—AMERICAN INDIAN POST-SECONDARY ECONOMIC DEVELOPMENT SCHOLARSHIP
§§ 3351 to 3355. Repealed. Pub. L. 105–332, § 6(b)(1), Oct. 31, 1998, 112 Stat. 3128

Section 3351, Pub. L. 102–325, title XIII, § 1361, July 23, 1992, 106 Stat. 813, related to American Indian Post-Secondary Economic Development Scholarship.


Section 3352, Pub. L. 102–325, title XIII, § 1362, July 23, 1992, 106 Stat. 813, related to Indian scholarships.


Section 3353, Pub. L. 102–325, title XIII, § 1363, July 23, 1992, 106 Stat. 813, related to scholarship conditions.


Section 3354, Pub. L. 102–325, title XIII, § 1364, July 23, 1992, 106 Stat. 815, required annual reports by Indian tribes receiving grants.


Section 3355, Pub. L. 102–325, title XIII, § 1365, July 23, 1992, 106 Stat. 815, authorized appropriations.




SUBCHAPTER V—AMERICAN INDIAN TEACHER TRAINING
§ 3371. Repealed. Pub. L. 105–332, § 6(b)(1), Oct. 31, 1998, 112 Stat. 3128

Section, Pub. L. 102–325, title XIII, § 1371, July 23, 1992, 106 Stat. 815; Pub. L. 105–244, title I, § 102(a)(8)(D), Oct. 7, 1998, 112 Stat. 1619, related to American Indian teacher training.





CHAPTER 36—INDIAN EMPLOYMENT, TRAINING AND RELATED SERVICES



Sec.


3401.Statement of purpose.


3402.Definitions.


3403.Integration of services authorized.


3404.Programs affected.


3405.Plan requirements.


3406.Plan review.


3407.Plan approval; Secretarial authority; review of decision.


3408.Job creation activities authorized.


3409.Employer training placements.


3410.Federal responsibilities.


3411.No reduction in amounts.


3412.Transfer of funds.


3413.Administration of funds.


3414, 3415.Repealed.


3416.Labor market information on Indian work force.


3417.Assignment of Federal personnel to State Indian economic development programs.



§ 3401. Statement of purpose
The purpose of this chapter is to facilitate the ability of Indian tribes and tribal organizations to integrate the employment, training and related services they provide from diverse Federal sources in order to improve the effectiveness of those services, reduce joblessness in Indian communities, and serve tribally determined goals consistent with the policy of self-determination, while reducing administrative, reporting, and accounting costs.
(Pub. L. 102–477, § 2, Oct. 23, 1992, 106 Stat. 2302; Pub. L. 115–93, § 3, Dec. 18, 2017, 131 Stat. 2026.)

Editorial Notes
Amendments2017—Pub. L. 115–93 substituted “The purpose of this chapter is to facilitate the ability of Indian tribes and tribal organizations to” for “The purposes of this chapter are to demonstrate how Indian tribal governments can” and “, and serve tribally determined” for “and serve tribally-determined” and inserted “from diverse Federal sources” after “they provide” and “, while reducing administrative, reporting, and accounting costs” after “self-determination”.

Statutory Notes and Related Subsidiaries
Short Title of 2017 AmendmentPub. L. 115–93, § 1, Dec. 18, 2017, 131 Stat. 2026, provided that: “This Act [amending this section and sections 3402 to 3407, 3409 to 3413, 3416, and 3417 of this title, repealing sections 3414 and 3415 of this title, and enacting and amending provisions set out as notes under this section] may be cited as the ‘Indian Employment, Training and Related Services Consolidation Act of 2017’.”


Short Title of 2000 AmendmentPub. L. 106–568, title XI, § 1101, Dec. 27, 2000, 114 Stat. 2930, provided that: “This title [amending sections 3402, 3404, and 3406 to 3408 of this title and enacting provisions set out as notes under this section] may be cited as the ‘Indian Employment, Training, and Related Services Demonstration Act Amendments of 2000’.”


Short TitlePub. L. 102–477, § 1, Oct. 23, 1992, 106 Stat. 2302, as amended by Pub. L. 115–93, § 2(a), Dec. 18, 2017, 131 Stat. 2026, provided that: “This Act [enacting this chapter] may be cited as the ‘Indian Employment, Training and Related Services Act of 1992’.”


Effect of Pub. L. 115–93Pub. L. 115–93, § 17, Dec. 18, 2017, 131 Stat. 2037, provided that: 
“Nothing in this Act [see Short Title of 2017 Amendment note above] or any amendment made by this Act—
“(1) affects any plan approved under the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C. 3401 et seq.) (as so redesignated) before the date of enactment of this Act [Dec. 18, 2017];

“(2) requires any Indian tribe or tribal organization to resubmit a plan described in paragraph (1); or

“(3) modifies the effective period of any plan described in paragraph (1).”




ReferencesPub. L. 115–93, § 2(b), Dec. 18, 2017, 131 Stat. 2026, provided that: “Any reference in law to the ‘Indian Employment, Training and Related Services Demonstration Act of 1992’ shall be deemed to be a reference to the ‘Indian Employment, Training and Related Services Act of 1992’.”


Congressional Findings and PurposesPub. L. 106–568, title XI, § 1102, Dec. 27, 2000, 114 Stat. 2931, provided that:
“(a) Findings.—The Congress finds that—“(1) [sic] Indian tribes and Alaska Native organizations that have participated in carrying out programs under the Indian Employment, Training, and Related Services Demonstration Act of 1992 [now Indian Employment, Training, and Related Services Act of 1992] (25 U.S.C. 3401 et seq.) have—“(A) improved the effectiveness of employment-related services provided by those tribes and organizations to their members;

“(B) enabled more Indian and Alaska Native people to prepare for and secure employment;

“(C) assisted in transitioning tribal members from welfare to work; and

“(D) otherwise demonstrated the value of integrating employment, training, education and related services. [sic]

“(E) the initiatives under the Indian Employment, Training, and Related Services Demonstration Act of 1992 should be strengthened by ensuring that all Federal programs that emphasize the value of work may be included within a demonstration program of an Indian or Alaska Native organization; and

“(F) the initiatives under the Indian Employment, Training, and Related Services Demonstration Act of 1992 should have the benefit of the support and attention of the officials with policymaking authority of—“(i) the Department of the Interior; or

“(ii) other Federal agencies that administer programs covered by the Indian Employment, Training, and Related Services Demonstration Act of 1992.




“(b) Purposes.—The purposes of this title [see Short Title of 2000 Amendment note above] are to demonstrate how Indian tribal governments can integrate the employment, training, and related services they provide in order to improve the effectiveness of those services, reduce joblessness in Indian communities, foster economic development on Indian lands, and serve tribally-determined goals consistent with the policies of self-determination and self-governance.”




Report on Expanding Opportunities for Program IntegrationPub. L. 106–568, title XI, § 1104, Dec. 27, 2000, 114 Stat. 2932, provided that not later than 1 year after Dec. 27, 2000, the Secretary, the Secretary of Health and Human Services, the Secretary of Labor, and the tribes and organizations participating in the integration initiative under title XI of Pub. L. 106–568 (see Short Title of 2000 Amendment note above) would submit a report to Congress on the opportunities for expanding the integration of human resource development and economic development programs under such title, and the feasibility of establishing Joint Funding Agreements to authorize tribes to access and coordinate funds and resources from various agencies for human resources development, physical infrastructure development, and economic development assistance.



§ 3402. Definitions
For the purposes of this chapter, the following definitions apply:(1) Federal agencyThe term “federal 11 So in original. Probably should be capitalized. agency” has the same meaning given the term “agency” in section 551(1) of title 5.


(2) Indian tribe(A) In generalThe terms “Indian tribe” and “tribe” have the meaning given the term “Indian tribe” in section 5304 of this title.


(B) InclusionThe term “Indian tribe” includes tribal organizations (as defined in section 5304 of this title).



(3) IndianThe term “Indian” shall have the meaning given such term in section 5304(d) of this title.


(4) ProgramThe term “program” means a program described in section 3404(a) of this title.


(5) SecretaryExcept where otherwise provided, the term “Secretary” means the Secretary of the Interior.


(Pub. L. 102–477, § 3, Oct. 23, 1992, 106 Stat. 2302; Pub. L. 106–568, title XI, § 1103(a), Dec. 27, 2000, 114 Stat. 2931; Pub. L. 115–93, § 4, Dec. 18, 2017, 131 Stat. 2026.)

Editorial Notes
Amendments2017—Par. (2). Pub. L. 115–93, § 4(1), added par. (2) and struck out former par. (2). Prior to amendment, text read as follows: “The terms ‘Indian tribe’ and ‘tribe’ shall have the meaning given the term ‘Indian tribe’ in section 5304(e) of this title.”
Pars. (4), (5). Pub. L. 115–93, § 4(2), (3), added par. (4) and redesignated former par. (4) as (5).
2000—Pub. L. 106–568 added par. (1) and redesignated former pars. (1) to (3) as (2) to (4), respectively.



§ 3403. Integration of services authorized
The Secretary shall, after approving a plan submitted by an Indian tribe in accordance with section 3407 of this title, authorize the Indian tribe to, in accordance with the plan—(1) integrate the programs and Federal funds received by the Indian tribe in accordance with waiver authority granted under section 3406(d) of this title; and

(2) coordinate the employment, training, and related services provided with those funds in a consolidated and comprehensive tribal plan.

(Pub. L. 102–477, § 4, Oct. 23, 1992, 106 Stat. 2302; Pub. L. 115–93, § 5, Dec. 18, 2017, 131 Stat. 2027.)

Editorial Notes
Amendments2017—Pub. L. 115–93 amended section generally. Prior to amendment, text read as follows: “The Secretary of the Interior, in cooperation with the appropriate Secretary of Labor, Secretary of Health and Human Services, or Secretary of Education, shall, upon the receipt of a plan acceptable to the Secretary of the Interior submitted by an Indian tribal government, authorize the tribal government to coordinate, in accordance with such plan, its federally funded employment, training, and related services programs in a manner that integrates the program services involved into a single, coordinated, comprehensive program and reduces administrative costs by consolidating administrative functions.”



§ 3404. Programs affected(a) Programs affected(1) In generalThe programs that may be integrated pursuant to a plan approved under section 3407 of this title shall be only programs—(A) implemented for the purpose of—(i) job training;

(ii) welfare to work and tribal work experience;

(iii) creating or enhancing employment opportunities;

(iv) skill development;

(v) assisting Indian youth and adults to succeed in the workforce;

(vi) encouraging self-sufficiency;

(vii) familiarizing individual participants with the world of work;

(viii) facilitating the creation of job opportunities;

(ix) economic development; or

(x) any services related to the activities described in clauses (i) through (x); and


(B) under which an Indian tribe or members of an Indian tribe—(i) are eligible to receive funds—(I) under a statutory or administrative formula making funds available to an Indian tribe; or

(II) based solely or in part on their status as Indians under Federal law; or


(ii) have secured funds as a result of a noncompetitive process or a specific designation.



(2) Treatment of block grant fundsFor purposes of this section, programs funded by block grant funds provided to an Indian tribe, regardless of whether the block grant is for the benefit of the Indian tribe because of the status of the Indian tribe or the status of the beneficiaries the grant serves, shall be eligible to be integrated into the plan.



(b) Program authorizationThe Secretary shall, in cooperation with the Attorney General, the Secretary of Agriculture, the Secretary of Commerce, the Secretary of Education, the Secretary of Energy, the Secretary of Health and Human Services, the Secretary of Homeland Security, the Secretary of Housing and Urban Development, the Secretary of Labor, the Secretary of Transportation, and the Secretary of Veterans Affairs, after the Secretary approves a plan submitted by an Indian tribe or tribal organization under section 3407 of this title, authorize the Indian tribe or tribal organization, as applicable, to coordinate, in accordance with the plan, federally funded employment, training, and related services programs and funding in a manner that integrates the programs and funding into a consolidated and comprehensive program.


(Pub. L. 102–477, § 5, Oct. 23, 1992, 106 Stat. 2302; Pub. L. 106–568, title XI, § 1103(b), Dec. 27, 2000, 114 Stat. 2931; Pub. L. 115–93, § 6, Dec. 18, 2017, 131 Stat. 2027.)

Editorial Notes
Amendments2017—Pub. L. 115–93 amended section generally. Prior to amendment, text read as follows: “The programs that may be integrated in a demonstration project under any such plan referred to in section 3403 of this title shall include any program under which an Indian tribe is eligible for receipt of funds under a statutory or administrative formula for the purposes of assisting Indian youth and adults to succeed in the workforce, encouraging self-sufficiency, familiarizing Indian Youth and adults with the world of work, facilitating the creation of job opportunities and any services related to these activities.”
2000—Pub. L. 106–568 substituted “assisting Indian youth and adults to succeed in the workforce, encouraging self-sufficiency, familiarizing Indian Youth and adults with the world of work, facilitating the creation of job opportunities and any services related to these activities” for “job training, tribal work experience, employment opportunities, or skill development, or any program designed for the enhancement of job opportunities or employment training”.



§ 3405. Plan requirements
A plan submitted to the Secretary for approval under this chapter shall—(1) identify the programs to be integrated and consolidated;

(2) be consistent with the purposes of this chapter;

(3) describe—(A) a comprehensive strategy identifying the full range of potential employment opportunities on and near the service area of the Indian tribe;

(B) the education, training, and related services to be provided to assist Indians to access those employment opportunities;

(C) the way in which services and program funds are to be integrated, consolidated, and delivered; and

(D) the results expected, including the expected number of program participants in unsubsidized employment during the second quarter after exit from the program, from the plan;


(4) identify the projected expenditures under the plan in a single budget covering all consolidated funds;

(5) identify any agency of the Indian tribe to be involved in the delivery of the services integrated under the plan;

(6) identify any statutory provisions, regulations, policies, or procedures that the Indian tribe believes need to be waived to implement the plan; and

(7) be approved by the governing body of the Indian tribe.

(Pub. L. 102–477, § 6, Oct. 23, 1992, 106 Stat. 2303; Pub. L. 115–93, § 7, Dec. 18, 2017, 131 Stat. 2028.)

Editorial Notes
Amendments2017—Pub. L. 115–93 amended section generally. Prior to amendment, section related to plan requirements, consisting of eight pars.



§ 3406. Plan review(a) In generalUpon receipt of a plan from an Indian tribe, the Secretary shall consult with—(1) the head of each Federal agency overseeing a program identified in the plan; and

(2) the Indian tribe that submitted the plan.


(b) Identification of waiversThe parties identified in subsection (a) shall identify any waivers of applicable statutory, regulatory, or administrative requirements, or of Federal agency policies or procedures necessary to enable the Indian tribe to efficiently implement the plan.


(c) Tribal waiver requestIn consultation with the Secretary, a participating Indian tribe may request that the head of each affected agency waive any statutory, regulatory, or administrative requirement, policy, or procedure identified subsection 11 So in original. (b).


(d) Waiver authority(1) In generalExcept as provided in paragraph (2), notwithstanding any other provision of law, the head of each affected Federal agency shall waive any applicable statutory, regulatory, or administrative requirement, regulation, policy, or procedure promulgated by the agency that has been identified by the parties under subparagraph 22 So in original. Probably should be “subsection”. (b).


(2) ExceptionThe head of an affected Federal agency shall not grant a waiver under paragraph (1) if the head of the affected agency determines that a waiver will be inconsistent with—(A) the purposes of this chapter; or

(B) the provision of law from which the program included in the plan derives its authority that is specifically applicable to Indians.



(e) Decision on waiver request(1) In generalNot later than 90 days after the head of an affected agency receives a waiver request, the head of the affected agency shall decide whether to grant or deny the request.


(2) Denial of requestIf the head of the affected agency denies a waiver request, not later than 30 days after the date on which the denial is made, the head of the affected agency shall provide the requesting Indian tribe and the Secretary with written notice of the denial and the reasons for the denial.


(3) Failure to act on requestIf the head of an affected agency does not make a decision under paragraph (1) by the deadline identified in that paragraph, the request shall be considered to be granted.



(f) Secretarial reviewIf the head of an affected agency denies a waiver request under subsection (e)(2), not later than 30 days after the date on which the request is denied, the Secretary shall review the denial and determine whether granting the waiver—(1) will be inconsistent with the provisions of this chapter; or

(2) will prevent the affected agency from fulfilling the obligations of the affected agency under this chapter.


(g) Interagency dispute resolution(1) In generalNot later than 30 days after the date on which the Secretary determines that granting the waiver will not be inconsistent with the provisions of this chapter and will not prevent the affected agency from fulfilling the obligations of the affected agency under this chapter, the Secretary shall establish and initiate an interagency dispute resolution process involving—(A) the Secretary;

(B) the participating Indian tribe; and

(C) the head of the affected agency.


(2) DurationA dispute subject to paragraph (1) shall be resolved not later than 30 days after the date on which the process is initiated.



(h) Final authorityIf the dispute resolution process fails to resolve the dispute between a participating Indian tribe and an affected agency, the head of the affected agency shall have the final authority to resolve the dispute.


(i) Final decisionNot later than 10 days after the date on which the dispute is resolved under this section, the Secretary shall provide the requesting Indian tribe with—(1) the final decision on the waiver request; and

(2) notice of the right to file an appeal in accordance with the applicable provisions described in section 3407(d) of this title.


(Pub. L. 102–477, § 7, Oct. 23, 1992, 106 Stat. 2303; Pub. L. 106–568, title XI, § 1103(c), Dec. 27, 2000, 114 Stat. 2932; Pub. L. 115–93, § 8, Dec. 18, 2017, 131 Stat. 2029.)

Editorial Notes
Amendments2017—Pub. L. 115–93 amended section generally. Prior to amendment, text read as follows: “Upon receipt of the plan from a tribal government, the Secretary of the Interior shall consult with the Secretary of each Federal agency providing funds to be used to implement the plan, and with the tribal government submitting the plan. The parties so consulting shall identify any waivers of statutory requirements or of Federal agency regulations, policies, or procedures necessary to enable the tribal government to implement its plan. Notwithstanding any other provision of law, the Secretary of the affected agency shall have the authority to waive any statutory requirement, regulation, policy, or procedure promulgated by that agency that has been so identified by such tribal government or agency, unless the Secretary of the affected agency determines that such a waiver is inconsistent with the purposes of this chapter or those provisions of the statute from which the program involved derives its authority which are specifically applicable to Indian programs.”
2000—Pub. L. 106–568 substituted “Federal agency” for “Federal department” and “Federal agency regulations” for “Federal departmental regulations”, substituted “agency” for “department” wherever appearing, and inserted “statutory requirement,” after “to waive any”.



§ 3407. Plan approval; Secretarial authority; review of decision(a) In generalThe Secretary shall have exclusive authority to approve or disapprove a plan submitted by an Indian tribe in accordance with section 3405 of this title.


(b) Approval process(1) In generalNot later than 90 days after the date on which the Secretary receives a plan, the Secretary shall, after coordinating with the Secretary of each Federal agency providing funds to be used to implement the plan, approve or deny the plan.


(2) ApprovalIf the Secretary approves a plan under paragraph (1), the Secretary shall authorize the transfer of program funds identified in the plan in accordance with section 3412 of this title.


(3) DenialIf the Secretary denies the plan under paragraph (1), the Secretary shall provide to the Indian tribe a written notification of disapproval of the plan that contains a specific finding that clearly demonstrates, or that is supported by a controlling legal authority, that the plan does not meet the requirements described in section 3405 of this title.


(4) Partial approval(A) In generalIf a plan is denied under paragraph (3) solely on the basis that a request for a waiver that is part of the plan has not been approved (or is subject to dispute resolution) under section 3406 of this title, the Secretary shall, upon a request from the tribe, grant partial approval for those portions of the plan not affected by the request for a waiver.


(B) Approval after resolutionWith respect to a plan described in subparagraph (A), on resolution of the request for a waiver under section 3406 of this title, the Secretary shall, on a request from the tribe, approve the plan or amended plan not later than 90 days after the date on which the Secretary receives the request.



(5) Failure to actIf the Secretary does not make a decision under paragraph (1) within 90 days of the date on which the Secretary receives the plan, the plan shall be considered to be approved.



(c) Extension of timeNotwithstanding any other provision of law, the Secretary may extend or otherwise alter the 90-day period identified in subsection (b)(1) for not more than 90 additional days, if, before the expiration of the period, the Secretary obtains the express written consent of the Indian tribe.


(d) Review of denial(1) Procedure upon refusal to approve planIf the Secretary denies a plan under subsection (b)(3), the Secretary shall—(A) state any objections in writing to the Indian tribe;

(B) provide assistance to the Indian tribe to overcome the stated objections; and

(C) unless the Indian tribe brings a civil action under paragraph (2), provide the Indian tribe with a hearing on the record with the right to engage in full discovery relevant to any issue raised in the matter and the opportunity for appeal on the objections raised, under such rules and regulations as the Secretary may promulgate.


(2) Civil actions(A) In generalThe district courts of the United States shall have original jurisdiction of a civil action against the appropriate Secretary arising under this section.


(B) Administrative hearing and appeal not requiredAn Indian tribe may bring a civil action under this paragraph without regard to whether the Indian tribe had a hearing or filed an appeal under paragraph (1).


(C) ReliefIn an action brought under this paragraph, the court may order appropriate relief (including injunctive relief to reverse a denial of a plan under this section or to compel an officer or employee of the United States, or any agency thereof, to perform a duty provided under this chapter or regulations promulgated thereunder) against any action by an officer or employee of the United States or any agency thereof contrary to this chapter or regulations promulgated thereunder.



(3) Final agency actionNotwithstanding any other provision of law, a decision by an official of the Department of the Interior or the Department of Health and Human Services, as appropriate (collectively referred to in this paragraph as the “Department”) that constitutes final agency action and that relates to an appeal within the Department that is conducted under paragraph (1)(C) shall be made—(A) by an official of the Department who holds a position at a higher organizational level within the Department than the level of the departmental agency (such as the Indian Health Service or the Bureau of Indian Affairs) in which the decision that is the subject of the appeal was made; or

(B) by an administrative law judge.



(Pub. L. 102–477, § 8, Oct. 23, 1992, 106 Stat. 2303; Pub. L. 106–568, title XI, § 1103(d), Dec. 27, 2000, 114 Stat. 2932; Pub. L. 115–93, § 9, Dec. 18, 2017, 131 Stat. 2030.)

Editorial Notes
Amendments2017—Pub. L. 115–93 amended section generally. Prior to amendment, text read as follows: “Within 90 days after the receipt of a tribal government’s plan by the Secretary, the Secretary shall inform the tribal government, in writing, of the Secretary’s approval or disapproval of the plan, including any request for a waiver that is made as part of the plan submitted by the tribal government. If the plan is disapproved, the tribal government shall be informed, in writing, of the reasons for the disapproval and shall be given an opportunity to amend its plan or to petition the Secretary to reconsider such disapproval, including reconsidering the disapproval of any waiver requested by the Indian tribe.”
2000—Pub. L. 106–568 inserted “, including any request for a waiver that is made as part of the plan submitted by the tribal government” after “disapproval of the plan” and “, including reconsidering the disapproval of any waiver requested by the Indian tribe” after “reconsider such disapproval”.



§ 3408. Job creation activities authorized(a) In generalThe plan submitted by a tribal government may involve the expenditure of funds for the creation of employment opportunities and for the development of the economic resources of the tribal government or of individual Indian people if such expenditures are consistent with an overall regional economic activity which has a reasonable likelihood of success and consistent with the purposes specifically applicable to Indian programs in the statute under which the funds are authorized.


(b) Job creation opportunities(1) In generalNotwithstanding any other provisions of law, including any requirement of a program that is integrated under a plan under this chapter, a tribal government may use a percentage of the funds made available under this chapter (as determined under paragraph (2)) for the creation of employment opportunities, including providing private sector training placement under section 3409 of this title.


(2) Determination of percentageThe percentage of funds that a tribal government may use under this subsection is the greater of—(A) the rate of unemployment in the service area of the tribe up to a maximum of 25 percent; or

(B) 10 percent.



(c) LimitationThe funds used for an expenditure described in subsection (a) may only include funds made available to the Indian tribe by a Federal agency under a statutory or administrative formula.


(Pub. L. 102–477, § 9, Oct. 23, 1992, 106 Stat. 2303; Pub. L. 106–568, title XI, § 1103(e), Dec. 27, 2000, 114 Stat. 2932.)

Editorial Notes
Amendments2000—Pub. L. 106–568 designated existing provisions as subsec. (a), inserted heading, and added subsecs. (b) and (c).



§ 3409. Employer training placements(a) In generalSubject to subsection (b), an Indian tribe that has in place an approved plan under this chapter may use the funds made available for the plan under this chapter—(1) to place participants in training positions with employers; and

(2) to pay the participants a training allowance or wage for a training period of not more than 24 months, which may be nonconsecutive.


(b) RequirementsAn Indian tribe may carry out subsection (a) only if the Indian tribe enters into a written agreement with each applicable employer under which the employer shall agree—(1) to provide on-the-job training to the participants; and

(2) on satisfactory completion of the training period described in subsection (a)(2), to prioritize the provision of permanent employment to the participants.


(Pub. L. 102–477, § 10, Oct. 23, 1992, 106 Stat. 2304; Pub. L. 115–93, § 10, Dec. 18, 2017, 131 Stat. 2032.)

Editorial Notes
Amendments2017—Pub. L. 115–93 amended section generally. Prior to amendment, text read as follows: “A tribal government participating in a demonstration program under this chapter is authorized to utilize funds available under such plan to place participants in training positions with private employers and pay such participants a training allowance or wage for a period not to exceed 12 months, if the tribal government obtains a written agreement from the private employer to provide on-the-job training to such participants and, upon satisfactory completion of the training period, to guarantee permanent employment to such participants for a minimum of 12 months.”



§ 3410. Federal responsibilities(a) Lead agency(1) In generalNotwithstanding any other provision of law, the lead agency responsible for implementation of this chapter shall be the Bureau of Indian Affairs.


(2) InclusionsThe responsibilities of the Director of the Bureau of Indian Affairs in carrying out this chapter shall include—(A) in coordination with the head of each Federal agency overseeing a program identified in the plan, the development of a single model report for each Indian tribe that has in place an approved plan under this chapter to submit to the Director reports on any consolidated activities undertaken and joint expenditures made under the plan;

(B) the provision, directly or through contract, of appropriate voluntary and technical assistance to participating Indian tribes;

(C) the development and use of a single monitoring and oversight system for plans approved under this chapter;

(D)(i) the receipt of all funds covered by a plan approved under this chapter; and

(ii) the distribution of the funds to the respective Indian tribes by not later than 45 days after the date of receipt of the funds from the appropriate Federal department or agency; and


(E)(i) the performance of activities described in section 3406 of this title relating to agency waivers; and

(ii) the establishment of an interagency dispute resolution process.



(3) Memorandum of agreement(A) In generalNot later than 1 year after December 18, 2017, the Secretary (acting through the Director of the Bureau of Indian Affairs), in conjunction with the Secretaries of Agriculture, Commerce, Education, Energy, Health and Human Services, Homeland Security, Housing and Urban Development, Labor, Transportation, and Veterans Affairs and the Attorney General, shall enter into an interdepartmental memorandum of agreement providing for the implementation of this chapter.


(B) InclusionsThe memorandum of agreement under subparagraph (A) shall include provisions relating to—(i) an annual meeting of participating Indian tribes and Federal departments and agencies, to be co-chaired by—(I) a representative of the President; and

(II) a representative of the participating Indian tribes;


(ii) an annual review of the achievements under this chapter, including the number and percentage of program participants in unsubsidized employment during the second quarter after exit from the program, and any statutory, regulatory, administrative, or policy obstacles that prevent participating Indian tribes from fully and efficiently carrying out the purposes of this chapter; and

(iii) a forum comprised of participating Indian tribes and Federal departments and agencies to identify and resolve interagency conflicts and conflicts between the Federal Government and Indian tribes in the administration of this chapter.




(b) Report format(1) In generalThe lead agency shall develop and distribute to Indian tribes that have in place an approved plan under this chapter a single report format, in accordance with the requirements of this chapter.


(2) RequirementsThe lead agency shall ensure that the report format developed under paragraph (1), together with records maintained by each participating Indian tribe, contains information sufficient—(A) to determine whether the Indian tribe has complied with the requirements of the approved plan of the Indian tribe;

(B) to determine the number and percentage of program participants in unsubsidized employment during the second quarter after exit from the program; and

(C) to provide assurances to the head of each applicable Federal department or agency that the Indian tribe has complied with all directly applicable statutory and regulatory requirements not waived under section 3406 of this title.


(3) LimitationThe report format developed under paragraph (1) shall not require a participating Indian tribe to report on the expenditure of funds expressed by fund source or single agency code transferred to the Indian tribe under an approved plan under this chapter but instead shall require the Indian tribe to submit a single report on the expenditure of consolidated funds under such plan.



(Pub. L. 102–477, § 11, Oct. 23, 1992, 106 Stat. 2304; Pub. L. 115–93, § 11, Dec. 18, 2017, 131 Stat. 2032.)

Editorial Notes
Amendments2017—Pub. L. 115–93 amended section generally. Prior to amendment, section related to Federal responsibilities, specifying the responsibilities of Department of the Interior, and report requirements.



§ 3411. No reduction in amounts(a) In generalIn no case shall the amount of Federal funds available to an Indian tribe that has in place an approved plan under this chapter be reduced as a result of—(1) the enactment of this chapter; or

(2) the approval or implementation of a plan of an Indian tribe under this chapter.


(b) Interaction with other lawsThe inclusion of a program in a tribal plan under this chapter shall not—(1) modify, limit, or otherwise affect the eligibility of the program for contracting under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.); or

(2) eliminate the applicability of any provision of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.), as the provision relates to a specific program eligible for contracting under that Act.


(Pub. L. 102–477, § 12, Oct. 23, 1992, 106 Stat. 2304; Pub. L. 115–93, § 12, Dec. 18, 2017, 131 Stat. 2034.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in subsec. (b), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Amendments2017—Pub. L. 115–93 amended section generally. Prior to amendment, text read as follows: “In no case shall the amount of Federal funds available to a tribal government involved in any demonstration project be reduced as a result of the enactment of this chapter.”



§ 3412. Transfer of funds(a) In generalNotwithstanding any other provision of law, not later than 30 days after the date of apportionment to the applicable Federal department or agency, the head of a Federal agency overseeing a program identified in a plan approved under this chapter shall transfer to the Director of the Bureau of Indian Affairs for distribution to an Indian tribe any funds identified in the approved plan of the Indian tribe.


(b) Transfer of fundsNotwithstanding any other provision of law, at the request of the Indian tribe, all program funds transferred to an Indian tribe in accordance with the approved plan of the Indian tribe shall be transferred to the Indian tribe pursuant to an existing contract, compact, or funding agreement awarded pursuant to title I or IV of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.).


(Pub. L. 102–477, § 13, Oct. 23, 1992, 106 Stat. 2304; Pub. L. 115–93, § 13, Dec. 18, 2017, 131 Stat. 2034.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in subsec. (b), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203. Title I of the Act is classified principally to subchapter I (§ 5321 et seq.) of chapter 46 of this title. Title IV of the Act is classified generally to subchapter IV (§ 5361 et seq.) of chapter 46 of this title. For complete classification of this Act to the Code, see section 1 of Pub. L. 93–638, set out as a Short Title note under section 5301 of this title and Tables.

Amendments2017—Pub. L. 115–93 amended section generally. Prior to amendment, text read as follows: “The Secretary of the Interior, Secretary of Labor, Secretary of Health and Human Services, or the Secretary of Education, as appropriate, is authorized to take such action as may be necessary to provide for an interagency transfer of funds otherwise available to a tribal government in order to further the purposes of this chapter.”



§ 3413. Administration of funds(a) Requirements(1) In general(A) Consolidation and reallocation of fundsNotwithstanding any other provision of law, all amounts transferred to a tribe pursuant to an approved plan may be consolidated, reallocated, and rebudgeted as specified in the approved plan to best meet the employment, training, and related needs of the local community served by the Indian tribe.


(B) Authorized use of fundsThe amounts used to carry out a plan approved under this chapter shall be administered in such manner as the Secretary determines to be appropriate to ensure the amounts are spent on activities authorized under the approved plan.


(C) EffectNothing in this section interferes with the ability of the Secretary or the lead agency to use accounting procedures that conform to generally accepted accounting principles, auditing procedures, and safeguarding of funds that conform to chapter 75 of title 31 (commonly known as the “Single Audit Act of 1984”).



(2) Separate records and audits not requiredNotwithstanding any other provision of law (including regulations and circulars of any agency (including Office of Management and Budget Circular A–133)), an Indian tribe that has in place an approved plan under this chapter shall not be required—(A) to maintain separate records that trace any service or activity conducted under the approved plan to the program for which the funds were initially authorized or transferred;

(B) to allocate expenditures among such a program; or

(C) to audit expenditures by the original source of the program.



(b) Carryover(1) In generalAny funds transferred to an Indian tribe under this chapter that are not obligated or expended prior to the beginning of the fiscal year after the fiscal year for which the funds were appropriated shall remain available for obligation or expenditure without fiscal year limitation, subject to the condition that the funds shall be obligated or expended in accordance with the approved plan of the Indian tribe.


(2) No additional documentationThe Indian tribe shall not be required to provide any additional justification or documentation of the purposes of the approved plan as a condition of receiving or expending the funds.



(c) Indirect costsNotwithstanding any other provision of law, an Indian tribe shall be entitled to recover 100 percent of any indirect costs incurred by the Indian tribe as a result of the transfer of funds to the Indian tribe under this chapter.


(d) Overage(1) In generalAll administrative costs may be commingled and participating Indian tribes shall be entitled to the full amount of such costs (under each program or department’s regulations).


(2) TreatmentThe amount equal to the difference between the amount of the commingled funds and the actual administrative cost of the programs, as described in paragraph (1), shall be considered to be properly spent for Federal audit purposes if the amount is used to achieve the purposes of this chapter.



(e) Matching fundsNotwithstanding any other provision of law, any funds transferred to an Indian tribe under this chapter shall be treated as non-Federal funds for purposes of meeting matching requirements under any other Federal law, except those administered by the Department of Labor or the Department of Health and Human Services.


(f) ClaimsThe following provisions of law shall apply to plans approved under this chapter:(1) Section 314 of the Department of the Interior and Related Agencies Appropriations Act, 1991 (Public Law 101–512; 104 Stat. 1959 [25 U.S.C. 5321 note]).

(2) Chapter 171 of title 28 (commonly known as the “Federal Tort Claims Act”).


(g) Interest or other income(1) In generalAn Indian tribe shall be entitled to retain interest earned on any funds transferred to the tribe under an approved plan and such interest shall not diminish the amount of funds the Indian tribe is authorized to receive under the plan in the year the interest is earned or in any subsequent fiscal year.


(2) Prudent investmentFunds transferred under a plan shall be managed in accordance with the prudent investment standard.



(Pub. L. 102–477, § 14, Oct. 23, 1992, 106 Stat. 2305; Pub. L. 115–93, § 14, Dec. 18, 2017, 131 Stat. 2035.)

Editorial Notes
Amendments2017—Pub. L. 115–93 substituted “Administration of funds” for “Administration of funds and overage” in section catchline, added subsecs. (a) to (c) and (e) to (g), redesignated former subsec. (b) as (d) and designated existing provisions as par. (1), inserted heading, substituted “regulations)” for “regulations), and no overage shall be counted for Federal audit purposes, provided that the overage is used for the purposes provided for under this chapter”, and added par. (2), and struck out former subsec. (a) which related to administration of funds.



§§ 3414, 3415. Repealed. Pub. L. 115–93, § 16(a), Dec. 18, 2017, 131 Stat. 2036

Section 3414, Pub. L. 102–477, § 15, Oct. 23, 1992, 106 Stat. 2305, related to fiscal accountability.


Section 3415, Pub. L. 102–477, § 16, Oct. 23, 1992, 106 Stat. 2305; Pub. L. 103–437, § 10(e)(1), (2)(C), Nov. 2, 1994, 108 Stat. 4589, related to report on statutory obstacles to program integration.



§ 3416. Labor market information on Indian work force(a) ReportThe Secretary of Labor, in consultation with the Secretary, Indian tribes, and the Director of the Bureau of the Census, shall develop, maintain and publish, not less than biennially, a report on the population eligible for the services which the Secretary provides to Indian people. The report shall include, but is not limited to, information at the national level by State, Bureau of Indian Affairs Service area, and tribal level for the—(1) total service population;

(2) the service population under age 16 and over 64;

(3) the population available for work, including those not considered to be actively seeking work;

(4) the employed population, including those employed with annual earnings below the poverty line; and

(5) the numbers employed in private sector positions and in public sector positions.


(b) Indian demographic informationThe Secretary, in consultation with the Bureau of the Census of the Department of Commerce, and the National Center for Native American Studies and Policy Development authorized by Public Law 101–301, shall prepare a report on the need for comprehensive, accurate and periodically updated information on the size and characteristics of the Indian and Alaska Native population throughout the entire United States. This report shall include the need for information, together with the cost of acquiring such information, on the characteristics and need for education, health, housing, job training, and other basic needs of such population, and shall take into consideration the need for this information by Indian tribes and organizations serving Indians in nonreservation areas. The report shall be submitted to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources and the Committee on Education and Labor of the House of Representatives not later than 12 months after October 23, 1992.


(Pub. L. 102–477, § 15, formerly § 17, Oct. 23, 1992, 106 Stat. 2305; Pub. L. 103–437, § 10(e)(1), (2)(C), Nov. 2, 1994, 108 Stat. 4589; renumbered § 15 and amended Pub. L. 115–93, §§ 15, 16(b), Dec. 18, 2017, 131 Stat. 2036.)

Editorial Notes

References in TextPublic Law 101–301, referred to in subsec. (b), is Pub. L. 101–301, May 24, 1990, 104 Stat. 206. Section 11 of Pub. L. 101–301, which authorized feasibility study for the establishment of a National Center for Native American Studies and Policy Development, is not classified to the Code. For complete classification of this Act to the Code, see Tables.

Prior ProvisionsA prior section 15 of Pub. L. 102–477 was classified to section 3414 of this title, prior to repeal by Pub. L. 115–93.

Amendments2017—Subsec. (a). Pub. L. 115–93, § 15, in introductory provisions, substituted “The Secretary of Labor, in consultation with the Secretary, Indian tribes, and the Director of the Bureau of the Census, shall” for “The Secretary, in consultation with the Secretary of Labor, shall, in a consistent and reliable manner,” and struck out “, by gender,” after “population”.
1994—Subsec. (b). Pub. L. 103–437 substituted “Committee on Indian” for “Select Committee on Indian” and “Natural Resources” for “Interior and Insular Affairs”.



§ 3417. Assignment of Federal personnel to State Indian economic development programs
Any State with an economic development program targeted to Indian tribes shall be eligible to receive, at no cost to the State, such Federal personnel assignments as the Secretary, in accordance with the applicable provisions of the Intergovernmental Personnel Act of 1970 [42 U.S.C. 4701 et seq.], may deem appropriate to help ensure the success of such program.
(Pub. L. 102–477, § 16, formerly § 18, Oct. 23, 1992, 106 Stat. 2306; renumbered § 16, Pub. L. 115–93, 16(b), Dec. 18, 2017, 131 Stat. 2036.)

Editorial Notes

References in TextThe Intergovernmental Personnel Act of 1970, referred to in text, is Pub. L. 91–648, Jan. 5, 1971, 84 Stat. 1909, as amended, which enacted sections 3371 to 3376 of Title 5, Government Organization and Employees, and chapter 62 (§ 4701 et seq.) of Title 42, The Public Health and Welfare, amended section 1304 of Title 5 and section 246 of Title 42, repealed sections 1881 to 1888 of Title 7, Agriculture, and section 869b of Title 20, Education, and enacted provisions set out as notes under section 3371 of Title 5. For complete classification of this Act to the Code, see Short Title note set out under section 4701 of Title 42 and Tables.

Prior ProvisionsA prior section 16 of Pub. L. 102–477 was classified to section 3415 of this title, prior to repeal by Pub. L. 115–93.




CHAPTER 37—INDIAN ENERGY



Sec.


3501.Definitions.


3502.Indian tribal energy resource development.


3503.Indian tribal energy resource regulation.


3504.Leases, business agreements, and rights-of-way involving energy development or transmission.


3505.Federal power marketing administrations.


3506.Wind and hydropower feasibility study.


3507.Appraisals.




Editorial Notes
Codification
Title XXVI of the Energy Policy Act of 1992, comprising this chapter, was originally enacted by Pub. L. 102–486, title XXVI, Oct. 24, 1992, 106 Stat. 3113, and amended by Pub. L. 103–437, Nov. 2, 1994, 108 Stat. 4581; Pub. L. 105–388, Nov. 13, 1998, 112 Stat. 3477. Title XXVI is shown herein, however, as having been added by Pub. L. 109–58, title V, § 503(a), Aug. 8, 2005, 119 Stat. 764, without reference to such intervening amendments because of the extensive revision of the title’s provisions by Pub. L. 109–58.


§ 3501. Definitions
In this chapter:(1) The term “Director” means the Director of the Office of Indian Energy Policy and Programs, Department of Energy.

(2) The term “Indian land” means—(A) any land located within the boundaries of an Indian reservation, pueblo, or rancheria;

(B) any land not located within the boundaries of an Indian reservation, pueblo, or rancheria, the title to which is held—(i) in trust by the United States for the benefit of an Indian tribe or an individual Indian;

(ii) by an Indian tribe or an individual Indian, subject to restriction against alienation under laws of the United States; or

(iii) by a dependent Indian community;


(C) land that is owned by an Indian tribe and was conveyed by the United States to a Native Corporation pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), or that was conveyed by the United States to a Native Corporation in exchange for such land;

(D) any land located in a census tract in which the majority of residents are Natives (as defined in section 3(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1602(b))); and

(E) any land located in a census tract in which the majority of residents are persons who are enrolled members of a federally recognized Tribe or village.


(3) The term “Indian reservation” includes—(A) an Indian reservation in existence in any State or States as of August 8, 2005;

(B) a public domain Indian allotment; and

(C) a dependent Indian community located within the borders of the United States, regardless of whether the community is located—(i) on original or acquired territory of the community; or

(ii) within or outside the boundaries of any State or States.



(4)(A) The term “Indian tribe” has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).11 See References in Text note below.

(B) For the purpose of paragraph (12) and sections 3503(b)(1)(C) and 3504 of this title, the term “Indian tribe” does not include any Native Corporation.


(5) The term “integration of energy resources” means any project or activity that promotes the location and operation of a facility (including any pipeline, gathering system, transportation system or facility, or electric transmission or distribution facility) on or near Indian land to process, refine, generate electricity from, or otherwise develop energy resources on, Indian land.

(6) The term “Native Corporation” has the meaning given the term in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).

(7) The term “organization” means a partnership, joint venture, limited liability company, or other unincorporated association or entity that is established to develop Indian energy resources.

(8) The term “Program” means the Indian energy resource development program established under section 3502(a) of this title.

(9) The term “qualified Indian tribe” means an Indian tribe that has—(A) carried out a contract or compact under title I or IV of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) for a period of not less than 3 consecutive years ending on the date on which the Indian tribe submits the application without material audit exception (or without any material audit exceptions that were not corrected within the 3-year period) relating to the management of tribal land or natural resources; or

(B) substantial experience in the administration, review, or evaluation of energy resource leases or agreements or has otherwise substantially participated in the administration, management, or development of energy resources located on the tribal land of the Indian tribe.


(10) The term “Secretary” means the Secretary of the Interior.

(11) The term “sequestration” means the long-term separation, isolation, or removal of greenhouse gases from the atmosphere, including through a biological or geologic method such as reforestation or an underground reservoir.

(12) The term “tribal energy development organization” means—(A) any enterprise, partnership, consortium, corporation, or other type of business organization that is engaged in the development of energy resources and is wholly owned by an Indian tribe (including an organization incorporated pursuant to section 5124 of this title or section 5203 of this title); and

(B) any organization of two or more entities, at least one of which is an Indian tribe, that has the written consent of the governing bodies of all Indian tribes participating in the organization to apply for a grant, loan, or other assistance under section 3502 of this title or to enter into a lease or business agreement with, or acquire a right-of-way from, an Indian tribe pursuant to subsection (a)(2)(A)(ii) or (b)(2)(B) of section 3504 of this title.


(13) The term “tribal land” means any land or interests in land owned by any Indian tribe, title to which is held in trust by the United States, or is subject to a restriction against alienation under laws of the United States.

(Pub. L. 102–486, title XXVI, § 2601, as added Pub. L. 109–58, title V, § 503(a), Aug. 8, 2005, 119 Stat. 764; amended Pub. L. 115–325, title I, § 105(a), Dec. 18, 2018, 132 Stat. 4455; Pub. L. 116–260, div. Z, title VIII, § 8013(a), Dec. 27, 2020, 134 Stat. 2592.)

Editorial Notes

References in TextThe Alaska Native Claims Settlement Act, referred to in par. (2)(C), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.
The Indian Self-Determination and Education Assistance Act, referred to in pars. (4)(A) and (9)(A), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203. Titles I and IV of the Act are classified principally to subchapter I (§ 5321 et seq.) and generally to subchapter IV (§ 5361 et seq.), respectively, of chapter 46 of this title. Section 4 of the Act was classified to section 450b of this title prior to editorial reclassification as section 5304 of this title. For complete classification of this Act to the Code, see section 1 of Pub. L. 93–638, set out as a Short Title note under section 5301 of this title and Tables.

Prior ProvisionsA prior section 3501, Pub. L. 102–486, title XXVI, § 2601, Oct. 24, 1992, 106 Stat. 3113, defined terms, prior to the general amendment of this chapter by Pub. L. 109–58.

Amendments2020—Par. (2)(D), (E). Pub. L. 116–260 added subpars. (D) and (E).
2018—Pars. (9) to (11). Pub. L. 115–325, § 105(a)(1), (2), added par. (9) and redesignated former pars. (9) and (10) as (10) and (11), respectively. Former par. (11) redesignated (12).
Par. (12). Pub. L. 115–325, § 105(a)(3), added par. (12) and struck out former par. (12) which read as follows: “The term ‘tribal energy resource development organization’ means an organization of two or more entities, at least one of which is an Indian tribe, that has the written consent of the governing bodies of all Indian tribes participating in the organization to apply for a grant, loan, or other assistance under section 3502 of this title.”
Pub. L. 115–325, § 105(a)(1), redesignated par. (11) as (12). Former par. (12) redesignated (13).
Par. (13). Pub. L. 115–325, § 105(a)(1), redesignated par. (12) as (13).

Statutory Notes and Related Subsidiaries
Short Title of 2018 AmendmentPub. L. 115–325, § 1, Dec. 18, 2018, 132 Stat. 4445, provided that: “This Act [enacting sections 167 and 3507 of this title, amending this section, sections 415, 3115a, 3502 to 3504, and 3506 of this title, section 800 of Title 16, Conservation, and section 6863 of Title 42, The Public Health and Welfare, and enacting provisions set out as notes under sections 3104 and 3504 of this title and section 800 of Title 16] may be cited as the ‘Indian Tribal Energy Development and Self-Determination Act Amendments of 2017’.”


Consultation With Indian TribesPub. L. 109–58, title V, § 504, Aug. 8, 2005, 119 Stat. 778, provided that: “In carrying out this title [enacting this chapter, section 7144e of Title 42, The Public Health and Welfare, and subchapter V (§ 16001) of chapter 149 of Title 42, amending section 4132 of this title and section 5315 of Title 5, Government Organization and Employees, and enacting provisions set out as a note under section 15801 of Title 42] and the amendments made by this title, the Secretary [of Energy] and the Secretary of the Interior shall, as appropriate and to the maximum extent practicable, involve and consult with Indian tribes.”




§ 3502. Indian tribal energy resource development(a) Department of the Interior program(1) To assist Indian tribes in the development of energy resources and further the goal of Indian self-determination, the Secretary shall establish and implement an Indian energy resource development program to assist consenting Indian tribes and tribal energy development organizations in achieving the purposes of this chapter.

(2) In carrying out the Program, the Secretary shall—(A) provide development grants to Indian tribes and tribal energy development organizations for use in developing or obtaining the managerial and technical capacity needed to develop energy resources on Indian land, and to properly account for resulting energy production and revenues;

(B) provide grants to Indian tribes and tribal energy development organizations for use in carrying out projects to promote the integration of energy resources, and to process, use, or develop those energy resources, on Indian land;

(C) provide low-interest loans to Indian tribes and tribal energy development organizations for use in the promotion of energy resource development on Indian land and integration of energy resources;

(D) provide grants and technical assistance to an appropriate tribal environmental organization, as determined by the Secretary, that represents multiple Indian tribes to establish a national resource center to develop tribal capacity to establish and carry out tribal environmental programs in support of energy-related programs and activities under this chapter, including—(i) training programs for tribal environmental officials, program managers, and other governmental representatives;

(ii) the development of model environmental policies and tribal laws, including tribal environmental review codes, and the creation and maintenance of a clearinghouse of best environmental management practices; and

(iii) recommended standards for reviewing the implementation of tribal environmental laws and policies within tribal judicial or other tribal appeals systems; and


(E) consult with each applicable Indian tribe before adopting or approving a well spacing program or plan applicable to the energy resources of that Indian tribe or the members of that Indian tribe.


(3) There are authorized to be appropriated to carry out this subsection such sums as are necessary for each of fiscal years 2006 through 2016.

(4) Planning.—(A) In general.—In carrying out the program established by paragraph (1), the Secretary shall provide technical assistance to interested Indian tribes to develop energy plans, including—(i) plans for electrification;

(ii) plans for oil and gas permitting, renewable energy permitting, energy efficiency, electricity generation, transmission planning, water planning, and other planning relating to energy issues;

(iii) plans for the development of energy resources and to ensure the protection of natural, historic, and cultural resources; and

(iv) any other plans that would assist an Indian tribe in the development or use of energy resources.


(B) Cooperation.—In establishing the program under paragraph (1), the Secretary shall work in cooperation with the Office of Indian Energy Policy and Programs of the Department of Energy.



(b) Department of Energy Indian energy education planning and management assistance program(1) The Director shall establish programs to assist consenting Indian tribes in meeting energy education, research and development, planning, and management needs.

(2) In carrying out this subsection, the Director may provide grants, on a competitive basis, to an Indian tribe, intertribal organization, or tribal energy development organization for use in carrying out—(A) energy, energy efficiency, and energy conservation programs;

(B) studies and other activities supporting tribal acquisitions of energy supplies, services, and facilities, including the creation of tribal utilities to assist in securing electricity to promote electrification of homes and businesses on Indian land;

(C) activities to increase the capacity of Indian tribes to manage energy development and energy efficiency programs;

(D) planning, construction, development, operation, maintenance, and improvement of tribal electrical generation, transmission, and distribution facilities located on Indian land; and

(E) development, construction, and interconnection of electric power transmission facilities located on Indian land with other electric transmission facilities.


(3) Technical and scientific resources.—In addition to providing grants to Indian tribes under this subsection, the Secretary shall collaborate with the Directors of the National Laboratories in making the full array of technical and scientific resources of the Department of Energy available for tribal energy activities and projects.

(4)(A) The Director shall develop a program to support and implement research projects that provide Indian tribes with opportunities to participate in carbon sequestration practices on Indian land, including—(i) geologic sequestration;

(ii) forest sequestration;

(iii) agricultural sequestration; and

(iv) any other sequestration opportunities the Director considers to be appropriate.


(B) The activities carried out under subparagraph (A) shall be—(i) coordinated with other carbon sequestration research and development programs conducted by the Secretary of Energy;

(ii) conducted to determine methods consistent with existing standardized measurement protocols to account and report the quantity of carbon dioxide or other greenhouse gases sequestered in projects that may be implemented on Indian land; and

(iii) reviewed periodically to collect and distribute to Indian tribes information on carbon sequestration practices that will increase the sequestration of carbon without threatening the social and economic well-being of Indian tribes.



(5)(A) The Director, in consultation with Indian tribes, may develop a formula for providing grants under this subsection.

(B) In providing a grant under this subsection, the Director shall give priority to any application received from an Indian tribe with inadequate electric service (as determined by the Director).

(C) In providing a grant under this subsection for an activity to provide, or expand the provision of, electricity on Indian land, the Director shall encourage cooperative arrangements between Indian tribes and utilities that provide service to Indian tribes, as the Director determines to be appropriate.

(D) The Secretary of Energy may reduce any applicable cost share required of an Indian tribe, intertribal organization, or tribal energy development organization in order to receive a grant under this subsection to not less than 10 percent if the Indian tribe, intertribal organization, or tribal energy development organization meets criteria developed by the Secretary of Energy, including financial need.

(E) Section 16352 of title 42 shall not apply to assistance provided under this subsection.


(6) The Secretary of Energy may issue such regulations as the Secretary determines to be necessary to carry out this subsection.

(7) There is authorized to be appropriated to carry out this subsection $30,000,000 for each of fiscal years 2021 through 2025.


(c) Department of Energy loan guarantee program(1) Subject to paragraphs (2) and (4), the Secretary of Energy may provide loan guarantees (as defined in section 661a of title 2) for an amount equal to not more than 90 percent of the unpaid principal and interest due on any loan made to an Indian tribe or a tribal energy development organization for energy development.

(2) In providing a loan guarantee under this subsection for an activity to provide, or expand the provision of, electricity on Indian land, the Secretary of Energy shall encourage cooperative arrangements between Indian tribes and utilities that provide service to Indian tribes, as the Secretary determines to be appropriate.

(3) A loan guaranteed under this subsection shall be made by—(A) a financial institution subject to examination by the Secretary of Energy;

(B) an Indian tribe, from funds of the Indian tribe; or

(C) a tribal energy development organization, from funds of the tribal energy development organization.


(4) The aggregate outstanding amount guaranteed by the Secretary of Energy at any time under this subsection shall not exceed $2,000,000,000.

(5) Not later than 1 year after December 18, 2018, the Secretary of Energy shall issue such regulations as the Secretary of Energy determines are necessary to carry out this subsection.

(6) There are authorized to be appropriated such sums as are necessary to carry out this subsection, to remain available until expended.

(7) Not later than 1 year after August 8, 2005, the Secretary of Energy shall submit to Congress a report on the financing requirements of Indian tribes for energy development on Indian land.


(d) Preference(1) In purchasing electricity or any other energy product or byproduct, a Federal agency or department may give preference to an energy and resource production enterprise, partnership, consortium, corporation, or other type of business organization the majority of the interest in which is owned and controlled by 1 or more Indian tribes.

(2) In carrying out this subsection, a Federal agency or department shall not—(A) pay more than the prevailing market price for an energy product or byproduct; or

(B) obtain less than prevailing market terms and conditions.



(Pub. L. 102–486, title XXVI, § 2602, as added Pub. L. 109–58, title V, § 503(a), Aug. 8, 2005, 119 Stat. 765; amended Pub. L. 115–325, title I, §§ 101, 104, 105(b), Dec. 18, 2018, 132 Stat. 4445, 4455, 4456; Pub. L. 116–260, div. Z, title VIII, § 8013(b), (c), Dec. 27, 2020, 134 Stat. 2592, 2593.)

Editorial Notes
Codification
August 8, 2005, referred to in subsec. (c)(7), was in the original “the date of enactment of this section”, which was translated as meaning the date of enactment of Pub. L. 109–58, which amended this chapter generally, to reflect the probable intent of Congress.

Prior ProvisionsA prior section 3502, Pub. L. 102–486, title XXVI, § 2602, Oct. 24, 1992, 106 Stat. 3113, related to tribal consultation in implementing provisions, prior to the general amendment of this chapter by Pub. L. 109–58.

Amendments2020—Subsec. (b)(5)(D), (E). Pub. L. 116–260, § 8013(b), added subpars. (D) and (E).
Subsec. (b)(7). Pub. L. 116–260, § 8013(c), substituted “$30,000,000 for each of fiscal years 2021 through 2025” for “$20,000,000 for each of fiscal years 2006 through 2016”.
2018—Subsec. (a)(1). Pub. L. 115–325, § 105(b)(1)(A), substituted “tribal energy development organizations” for “tribal energy resource development organizations”.
Subsec. (a)(2). Pub. L. 115–325, § 105(b)(1)(B), substituted “tribal energy development organizations” for “tribal energy resource development organizations” wherever appearing.
Subsec. (a)(2)(E). Pub. L. 115–325, § 101(a)(1), added subpar. (E).
Subsec. (a)(4). Pub. L. 115–325, § 101(a)(2), added par. (4).
Subsec. (b)(2). Pub. L. 115–325, §§ 101(b)(1), 105(b)(2), substituted “Indian tribe, intertribal organization, or tribal energy development organization” for “Indian tribe or tribal energy resource development organization” in introductory provisions.
Subsec. (b)(2)(C) to (E). Pub. L. 115–325, § 101(b)(2), (3), added subpar. (C) and redesignated former subpars. (C) and (D) as (D) and (E), respectively.
Subsec. (b)(3) to (7). Pub. L. 115–325, § 104, added par. (3) and redesignated former pars. (3) to (6) as (4) to (7), respectively.
Subsec. (c)(1). Pub. L. 115–325, § 101(c)(1), inserted “or a tribal energy development organization” after “Indian tribe”.
Subsec. (c)(3). Pub. L. 115–325, § 101(c)(2)(A), substituted “guaranteed” for “guarantee” in introductory provisions.
Subsec. (c)(3)(C). Pub. L. 115–325, § 101(c)(2)(B)–(D), added subpar. (C).
Subsec. (c)(5). Pub. L. 115–325, § 101(c)(3), substituted “Not later than 1 year after December 18, 2018, the Secretary of Energy shall” for “The Secretary of Energy may”.



§ 3503. Indian tribal energy resource regulation(a) GrantsThe Secretary may provide to Indian tribes, on an annual basis, grants for use in accordance with subsection (b).


(b) Use of fundsFunds from a grant provided under this section may be used—(1)(A) by an Indian tribe for the development of a tribal energy resource inventory or tribal energy resource on Indian land;

(B) by an Indian tribe for the development of a feasibility study or other report necessary to the development of energy resources on Indian land;

(C) by an Indian tribe (other than an Indian Tribe in the State of Alaska, except the Metlakatla Indian Community) for—(i) the development and enforcement of tribal laws (including regulations) relating to tribal energy resource development; and

(ii) the development of technical infrastructure to protect the environment under applicable law; or


(D) by a Native Corporation for the development and implementation of corporate policies and the development of technical infrastructure to protect the environment under applicable law; and


(2) by an Indian tribe for the training of employees that—(A) are engaged in the development of energy resources on Indian land; or

(B) are responsible for protecting the environment.



(c) Other assistance(1) In carrying out the obligations of the United States under this chapter, the Secretary shall ensure, to the maximum extent practicable and to the extent of available resources, that on the request of an Indian tribe or a tribal energy development organization, the Indian tribe or tribal energy development organization shall have available scientific and technical information and expertise, for use in the regulation, development, and management of energy resources of the Indian tribe on Indian land.

(2) The Secretary may carry out paragraph (1)—(A) directly, through the use of Federal officials; or

(B) indirectly, by providing financial assistance to an Indian tribe or tribal energy development organization to secure independent assistance.



(Pub. L. 102–486, title XXVI, § 2603, as added Pub. L. 109–58, title V, § 503(a), Aug. 8, 2005, 119 Stat. 768; amended Pub. L. 115–325, title I, § 102, Dec. 18, 2018, 132 Stat. 4447.)

Editorial Notes
Prior ProvisionsA prior section 3503, Pub. L. 102–486, title XXVI, § 2603, Oct. 24, 1992, 106 Stat. 3114; Pub. L. 105–388, § 10, Nov. 13, 1998, 112 Stat. 3484, related to promotion of energy resource development and energy vertical integration on Indian reservations, prior to the general amendment of this chapter by Pub. L. 109–58.

Amendments2018—Subsec. (c)(1). Pub. L. 115–325, § 102(1), substituted “on the request of an Indian tribe or a tribal energy development organization, the Indian tribe or tribal energy development organization” for “on the request of an Indian tribe, the Indian tribe”.
Subsec. (c)(2)(B). Pub. L. 115–325, § 102(2), inserted “or tribal energy development organization” after “Indian tribe”.



§ 3504. Leases, business agreements, and rights-of-way involving energy development or transmission(a) Leases and business agreementsIn accordance with this section—(1) an Indian tribe may, at the discretion of the Indian tribe, enter into a lease or business agreement for the purpose of energy resource development on tribal land, including a lease or business agreement for—(A) exploration for, extraction of, processing of, or other development of the energy mineral resources of the Indian tribe located on tribal land;

(B) construction or operation of—(i) an electric production, generation, transmission, or distribution facility (including a facility that produces electricity from renewable energy resources) located on tribal land; or

(ii) a facility to process or refine energy resources, at least a portion of which have been developed on or produced from tribal land; or


(C) pooling, unitization, or communitization of the energy mineral resources of the Indian tribe located on tribal land with any other energy mineral resource (including energy mineral resources owned by the Indian tribe or an individual Indian in fee, trust, or restricted status or by any other persons or entities) if the owner, or, if appropriate, lessee, of the resources has consented or consents to the pooling, unitization, or communitization of the other resources under any lease or agreement; and


(2) a lease or business agreement described in paragraph (1) shall not require review by, or the approval of, the Secretary under section 81 of this title, or any other provision of law (including regulations), if the lease or business agreement—(A) was executed—(i) in accordance with the requirements of a tribal energy resource agreement in effect under subsection (e) (including the periodic review and evaluation of the activities of the Indian tribe under the agreement, to be conducted pursuant to subparagraphs (D) and (E) of subsection (e)(2)); or

(ii) by the Indian tribe and a tribal energy development organization for which the Indian tribe has obtained a certification pursuant to subsection (h); and


(B) has a term that does not exceed—(i) 30 years; or

(ii) in the case of a lease for the production of oil resources, gas resources, or both, 10 years and as long thereafter as oil or gas is produced in paying quantities.




(b) Rights-of-wayAn Indian tribe may grant a right-of-way over tribal land without review or approval by the Secretary if the right-of-way—(1) serves—(A) an electric production, generation, transmission, or distribution facility (including a facility that produces electricity from renewable energy resources) located on tribal land;

(B) a facility located on tribal land that extracts, produces, processes, or refines energy resources; or

(C) the purposes, or facilitates in carrying out the purposes, of any lease or agreement entered into for energy resource development on tribal land;


(2) was executed—(A) in accordance with the requirements of a tribal energy resource agreement in effect under subsection (e) (including the periodic review and evaluation of the activities of the Indian tribe under the agreement, to be conducted pursuant to subparagraphs (D) and (E) of subsection (e)(2)); or

(B) by the Indian tribe and a tribal energy development organization for which the Indian tribe has obtained a certification pursuant to subsection (h); and


(3) has a term that does not exceed 30 years.


(c) RenewalsA lease or business agreement entered into, or a right-of-way granted, by an Indian tribe under this section may be renewed at the discretion of the Indian tribe in accordance with this section.


(d) ValidityNo lease or business agreement entered into, or right-of-way granted, pursuant to this section shall be valid unless the lease, business agreement, or right-of-way is authorized by subsection (a) or (b).


(e) Tribal energy resource agreements(1) In general.—(A) Authorization.—On or after December 18, 2018, a qualified Indian tribe may submit to the Secretary a tribal energy resource agreement governing leases, business agreements, and rights-of-way under this section.

(B) Notice of complete proposed agreement.—Not later than 60 days after the date on which the tribal energy resource agreement is submitted under subparagraph (A), the Secretary shall—(i) notify the Indian tribe as to whether the agreement is complete or incomplete;

(ii) if the agreement is incomplete, notify the Indian tribe of what information or documentation is needed to complete the submission; and

(iii) identify and notify the Indian tribe of the financial assistance, if any, to be provided by the Secretary to the Indian tribe to assist in the implementation of the tribal energy resource agreement, including the environmental review of individual projects.


(C) Effect.—Nothing in this paragraph precludes the Secretary from providing any financial assistance at any time to the Indian tribe to assist in the implementation of the tribal energy resource agreement.


(2) Procedure.—(A) Effective date.—(i) In general.—On the date that is 271 days after the date on which the Secretary receives a tribal energy resource agreement from a qualified Indian tribe under paragraph (1), the tribal energy resource agreement shall take effect, unless the Secretary disapproves the tribal energy resource agreement under subparagraph (B).

(ii) Revised tribal energy resource agreement.—On the date that is 91 days after the date on which the Secretary receives a revised tribal energy resource agreement from a qualified Indian tribe under paragraph (4)(B), the revised tribal energy resource agreement shall take effect, unless the Secretary disapproves the revised tribal energy resource agreement under subparagraph (B).


(B) Disapproval.—The Secretary shall disapprove a tribal energy resource agreement submitted pursuant to paragraph (1) or (4)(B) only if—(i) a provision of the tribal energy resource agreement violates applicable Federal law (including regulations) or a treaty applicable to the Indian tribe;

(ii) the tribal energy resource agreement does not include one or more provisions required under subparagraph (D); or

(iii) the tribal energy resource agreement does not include provisions that, with respect to any lease, business agreement, or right-of-way to which the tribal energy resource agreement applies—(I) address amendments and renewals;

(II) address the economic return to the Indian tribe under leases, business agreements, and rights-of-way;

(III) establish requirements for environmental review in accordance with subparagraph (C);

(IV) ensure compliance with all applicable environmental laws, including a requirement that each lease, business agreement, and right-of-way state that the lessee, operator, or right-of-way grantee shall comply with all such laws;

(V) provide for public notification of final approvals;

(VI) establish a process for consultation with any affected States regarding off-reservation impacts, if any, identified under subparagraph (C)(i);

(VII) describe the remedies for breach of the lease, business agreement, or right-of-way;

(VIII) require each lease, business agreement, and right-of-way to include a statement that, if any of its provisions violates an express term or requirement of the tribal energy resource agreement pursuant to which the lease, business agreement, or right-of-way was executed—(aa) the provision shall be null and void; and

(bb) if the Secretary determines the provision to be material, the Secretary may suspend or rescind the lease, business agreement, or right-of-way or take other appropriate action that the Secretary determines to be in the best interest of the Indian tribe;


(IX) require each lease, business agreement, and right-of-way to provide that it will become effective on the date on which a copy of the executed lease, business agreement, or right-of-way is delivered to the Secretary in accordance with regulations promulgated under paragraph (8);

(X) include citations to tribal laws, regulations, or procedures, if any, that set out tribal remedies that must be exhausted before a petition may be submitted to the Secretary under paragraph (7)(B);

(XI) in accordance with the regulations promulgated by the Secretary under paragraph (8), require that the Indian tribe, as soon as practicable after receipt of a notice by the Indian tribe, give written notice to the Secretary of—(aa) any breach or other violation by another party of any provision in a lease, business agreement, or right-of-way entered into under the tribal energy resource agreement; and

(bb) any activity or occurrence under a lease, business agreement, or right-of-way that constitutes a violation of Federal environmental laws;


(XII) include a certification by the Indian tribe that the Indian tribe has—(aa) carried out a contract or compact under title I or IV of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) for a period of not less than 3 consecutive years ending on the date on which the Indian tribe submits the application without material audit exception (or without any material audit exceptions that were not corrected within the 3-year period) relating to the management of tribal land or natural resources; or

(bb) substantial experience in the administration, review, or evaluation of energy resource leases or agreements or has otherwise substantially participated in the administration, management, or development of energy resources located on the tribal land of the Indian tribe; and


(XIII) at the option of the Indian tribe, identify which functions, if any, authorizing any operational or development activities pursuant to a lease, right-of-way, or business agreement approved by the Indian tribe, that the Indian tribe intends to conduct.



(C) Tribal energy resource agreements submitted under paragraph (1) shall establish, and include provisions to ensure compliance with, an environmental review process that, with respect to a lease, business agreement, or right-of-way under this section, provides for, at a minimum—(i) a process for ensuring that—(I) the public is informed of, and has reasonable opportunity to comment on, any significant environmental impacts of the proposed action; and

(II) the Indian tribe provides responses to relevant and substantive public comments on any impacts described in subclause (I) before the Indian tribe approves the lease, business agreement, or right-of-way;


(ii) a process for ensuring that—(I) the public is informed of, and has an opportunity to comment on, the environmental impacts of the proposed action; and

(II) responses to relevant and substantive comments are provided, before tribal approval of the lease, business agreement, or right-of-way;


(iii) sufficient administrative support and technical capability to carry out the environmental review process; and

(iv) oversight by the Indian tribe of energy development activities by any other party under any lease, business agreement, or right-of-way entered into pursuant to the tribal energy resource agreement, to determine whether the activities are in compliance with the tribal energy resource agreement and applicable Federal environmental laws.


(D) A tribal energy resource agreement between the Secretary and an Indian tribe under this subsection shall include—(i) provisions requiring the Secretary to conduct a periodic review and evaluation to monitor the performance of the activities of the Indian tribe associated with the development of energy resources under the tribal energy resource agreement; and

(ii) if a periodic review and evaluation, or an investigation, by the Secretary of any breach or violation described in a notice provided by the Indian tribe to the Secretary in accordance with subparagraph (B)(iv)(XI),11 So in original. Probably should be “subparagraph (B)(iii)(XI)”. results in a finding by the Secretary of imminent jeopardy to a physical trust asset arising from a violation of the tribal energy resource agreement or applicable Federal laws, provisions authorizing the Secretary to take actions determined by the Secretary to be necessary to protect the asset, including reassumption of responsibility for activities associated with the development of energy resources on tribal land until the violation and any condition that caused the jeopardy are corrected.


(E) Periodic review and evaluation under subparagraph (D) shall be conducted on an annual basis, except that, after the third annual review and evaluation, the Secretary and the Indian tribe may mutually agree to amend the tribal energy resource agreement to authorize the review and evaluation under subparagraph (D) to be conducted once every 2 years.

(F) Effective period.—A tribal energy resource agreement that takes effect pursuant to this subsection shall remain in effect to the extent any provision of the tribal energy resource agreement is consistent with applicable Federal law (including regulations), unless the tribal energy resource agreement is—(i) rescinded by the Secretary pursuant to paragraph (7)(D)(iii)(II); or

(ii) voluntarily rescinded by the Indian tribe pursuant to the regulations promulgated under paragraph (8)(B) (or successor regulations).



(3) Notice and comment; secretarial review.—The Secretary shall provide notice and opportunity for public comment on tribal energy resource agreements submitted under paragraph (1). The Secretary’s review of a tribal energy resource agreement shall be limited to activities specified by the provisions of the tribal energy resource agreement.

(4) Action in case of disapproval.—If the Secretary disapproves a tribal energy resource agreement submitted by an Indian tribe under paragraph (1), the Secretary shall, not later than 10 days after the date of disapproval, provide the Indian tribe with—(A) a detailed, written explanation of—(i) each reason for the disapproval; and

(ii) the revisions or changes to the tribal energy resource agreement necessary to address each reason; and


(B) an opportunity to revise and resubmit the tribal energy resource agreement.


(5) Provision of documents to secretary.—If an Indian tribe executes a lease or business agreement, or grants a right-of-way, in accordance with a tribal energy resource agreement in effect under this subsection, the Indian tribe shall, in accordance with the process and requirements under regulations promulgated under paragraph (8), provide to the Secretary—(A) a copy of the lease, business agreement, or right-of-way document (including all amendments to and renewals of the document); and

(B) in the case of a tribal energy resource agreement or a lease, business agreement, or right-of-way that permits payments to be made directly to the Indian tribe, information and documentation of those payments sufficient to enable the Secretary to discharge the trust responsibility of the United States to enforce the terms of, and protect the rights of the Indian tribe under, the lease, business agreement, or right-of-way.


(6) Secretarial obligations and effect of section.—(A) In carrying out this section, the Secretary shall—(i) act in accordance with the trust responsibility of the United States relating to mineral and other trust resources; and

(ii) act in good faith and in the best interests of the Indian tribes.


(B) Subject only to the provisions of subsections (a)(2), (b), and (c) waiving the requirement of Secretarial approval of leases, business agreements, and rights-of-way executed pursuant to tribal energy resource agreements in effect under this section, and the provisions of subparagraphs (C) and (D), nothing in this section shall absolve the United States from any responsibility to Indians or Indian tribes, including, but not limited to, those which derive from the trust relationship or from any treaties, statutes, and other laws of the United States, Executive orders, or agreements between the United States and any Indian tribe.

(C) The Secretary shall continue to fulfill the trust obligation of the United States to perform the obligations of the Secretary under this section and to ensure that the rights and interests of an Indian tribe are protected if—(i) any other party to a lease, business agreement, or right-of-way violates any applicable Federal law or the terms of any lease, business agreement, or right-of-way under this section; or

(ii) any provision in a lease, business agreement, or right-of-way violates the tribal energy resource agreement pursuant to which the lease, business agreement, or right-of-way was executed.


(D)(i) In this subparagraph, the term “negotiated term” means any term or provision that is negotiated by an Indian tribe and any other party to a lease, business agreement, or right-of-way entered into pursuant to a tribal energy resource agreement in effect under this section.

(ii) Notwithstanding subparagraph (B), the United States shall not be liable to any party (including any Indian tribe) for any negotiated term of, or any loss resulting from the negotiated terms of, a lease, business agreement, or right-of-way executed pursuant to and in accordance with a tribal energy resource agreement in effect under paragraph (2).

(iii) Nothing in this section absolves, limits, or otherwise affects the liability, if any, of the United States for any—(I) term of any lease, business agreement, or right-of-way under this section that is not a negotiated term; or

(II) losses that are not the result of a negotiated term, including losses resulting from the failure of the Secretary to perform an obligation of the Secretary under this section.




(7) Petitions by interested parties.—(A) In this paragraph, the term “interested party” means any person (including an entity) that the Secretary determines has demonstrated with substantial evidence that an interest of the person has sustained, or will sustain, an adverse environmental impact as a result of the failure of an Indian tribe to comply with a tribal energy resource agreement of the Indian tribe in effect under paragraph (2).

(B) After exhaustion of all remedies (if any) provided under the laws of the Indian tribe, and in accordance with regulations promulgated by the Secretary under paragraph (8), an interested party may submit to the Secretary a petition to review the compliance by an Indian tribe with a tribal energy resource agreement of the Indian tribe in effect under paragraph (2).

(C)(i) Not later than 20 days after the date on which the Secretary receives a petition under subparagraph (B), the Secretary shall—(I) provide to the Indian tribe a copy of the petition; and

(II) consult with the Indian tribe regarding any noncompliance alleged in the petition.


(ii) Not later than 45 days after the date on which a consultation under clause (i)(II) takes place, the Indian tribe shall respond to any claim made in a petition under subparagraph (B).

(iii) The Secretary shall act in accordance with subparagraphs (D) and (E) only if the Indian tribe—(I) denies, or fails to respond to, each claim made in the petition within the period described in clause (ii); or

(II) fails, refuses, or is unable to cure or otherwise resolve each claim made in the petition within a reasonable period, as determined by the Secretary, after the expiration of the period described in clause (ii).



(D)(i) Not later than 120 days after the date on which the Secretary receives a petition under subparagraph (B), the Secretary shall determine—(I) whether the petitioner is an interested party; and

(II) if the petitioner is an interested party, whether the Indian tribe is not in compliance with the tribal energy resource agreement as alleged in the petition.


(ii) The Secretary may adopt procedures under paragraph (8) authorizing an extension of time, not to exceed 120 days, for making the determinations under clause (i) in any case in which the Secretary determines that additional time is necessary to evaluate the allegations of the petition.

(iii) Subject to subparagraph (E), if the Secretary determines that the Indian tribe is not in compliance with the tribal energy resource agreement pursuant to clause (i), the Secretary shall only take such action as the Secretary determines necessary to address the claims of noncompliance made in the petition, including—(I) temporarily suspending any activity under a lease, business agreement, or right-of-way under this section until the Indian tribe is in compliance with the tribal energy resource agreement; or

(II) rescinding all or part of the tribal energy resource agreement, and if all of the agreement is rescinded, reassuming the responsibility for approval of any future leases, business agreements, or rights-of-way described in subsection (a)(2)(A)(i) or (b)(2)(A).



(E) Before taking an action described in subparagraph (D)(iii), the Secretary shall—(i) make a written determination that describes, with respect to each claim made in the petition, how the tribal energy resource agreement has been violated;

(ii) provide the Indian tribe with a written notice of the violations together with the written determination; and

(iii) before taking any action described in subparagraph (D)(iii) or seeking any other remedy, provide the Indian tribe with a hearing and a reasonable opportunity to attain compliance with the tribal energy resource agreement.


(F) An Indian tribe described in subparagraph (E) shall retain all rights to appeal under any regulation promulgated by the Secretary.

(G) Notwithstanding any other provision of this paragraph, the Secretary shall dismiss any petition from an interested party that has agreed with the Indian tribe to a resolution of the claims presented in the petition of that party.


(8) Not later than 1 year after August 8, 2005, the Secretary shall promulgate regulations that implement this subsection, including—(A) a process and requirements in accordance with which an Indian tribe may—(i) voluntarily rescind a tribal energy resource agreement approved by the Secretary under this subsection;

(ii) return to the Secretary the responsibility to approve any future lease, business agreement, or right-of-way under this subsection; and

(iii) amend an approved tribal energy resource agreement to assume authority for approving leases, business agreements, or rights-of-way for development of another energy resource that is not included in an approved tribal energy resource agreement without being required to apply for a new tribal energy resource agreement;


(B) provisions establishing the scope of, and procedures for, the periodic review and evaluation described in subparagraphs (D) and (E) of paragraph (2), including provisions for review of transactions, reports, site inspections, and any other review activities the Secretary determines to be appropriate; and

(C) provisions describing final agency actions after exhaustion of administrative appeals from determinations of the Secretary under paragraph (7).


(9) Effect.—Nothing in this section authorizes the Secretary to deny a tribal energy resource agreement or any amendment to a tribal energy resource agreement, or to limit the effect or implementation of this section, due to lack of promulgated regulations.


(f) No effect on other lawNothing in this section affects the application of—(1) any Federal environmental law;

(2) the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.); or

(3) except as otherwise provided in this chapter, the Indian Mineral Development Act of 1982 (25 U.S.C. 2101 et seq.).


(g) Financial assistance in lieu of activities by the Secretary(1) In generalAny amounts that the Secretary would otherwise expend to operate or carry out any program, function, service, or activity (or any portion of a program, function, service, or activity) of the Department that, as a result of an Indian tribe carrying out activities under a tribal energy resource agreement, the Secretary does not expend, the Secretary shall, at the request of the Indian tribe, make available to the Indian tribe in accordance with this subsection.


(2) Annual funding agreementsThe Secretary shall make the amounts described in paragraph (1) available to an Indian tribe through an annual written funding agreement that is negotiated and entered into with the Indian tribe that is separate from the tribal energy resource agreement.


(3) Effect of appropriationsNotwithstanding paragraph (1)—(A) the provision of amounts to an Indian tribe under this subsection is subject to the availability of appropriations; and

(B) the Secretary shall not be required to reduce amounts for programs, functions, services, or activities that serve any other Indian tribe to make amounts available to an Indian tribe under this subsection.


(4) Determination(A) In generalThe Secretary shall calculate the amounts under paragraph (1) in accordance with the regulations adopted under section 103(b) of the Indian Tribal Energy Development and Self-Determination Act Amendments of 2017.


(B) ApplicabilityThe effective date or implementation of a tribal energy resource agreement under this section shall not be delayed or otherwise affected by—(i) a delay in the promulgation of regulations under section 103(b) of the Indian Tribal Energy Development and Self-Determination Act Amendments of 2017;

(ii) the period of time needed by the Secretary to make the calculation required under paragraph (1); or

(iii) the adoption of a funding agreement under paragraph (2).




(h) Certification of tribal energy development organization(1) In generalNot later than 90 days after the date on which an Indian tribe submits an application for certification of a tribal energy development organization in accordance with regulations promulgated under section 103(b) of the Indian Tribal Energy Development and Self-Determination Act Amendments of 2017, the Secretary shall approve or disapprove the application.


(2) RequirementsThe Secretary shall approve an application for certification if—(A)(i) the Indian tribe has carried out a contract or compact under title I or IV of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.); and

(ii) for a period of not less than 3 consecutive years ending on the date on which the Indian tribe submits the application, the contract or compact—(I) has been carried out by the Indian tribe without material audit exceptions (or without any material audit exceptions that were not corrected within the 3-year period); and

(II) has included programs or activities relating to the management of tribal land; and



(B)(i) the tribal energy development organization is organized under the laws of the Indian tribe;

(ii)(I) the majority of the interest in the tribal energy development organization is owned and controlled by the Indian tribe (or the Indian tribe and one or more other Indian tribes) the tribal land of which is being developed; and

(II) the organizing document of the tribal energy development organization requires that the Indian tribe with jurisdiction over the land maintain at all times the controlling interest in the tribal energy development organization;


(iii) the organizing document of the tribal energy development organization requires that the Indian tribe (or the Indian tribe and one or more other Indian tribes) the tribal land of which is being developed own and control at all times a majority of the interest in the tribal energy development organization; and

(iv) the organizing document of the tribal energy development organization includes a statement that the organization shall be subject to the jurisdiction, laws, and authority of the Indian tribe.



(3) Action by SecretaryIf the Secretary approves an application for certification pursuant to paragraph (2), the Secretary shall, not more than 10 days after making the determination—(A) issue a certification stating that—(i) the tribal energy development organization is organized under the laws of the Indian tribe and subject to the jurisdiction, laws, and authority of the Indian tribe;

(ii) the majority of the interest in the tribal energy development organization is owned and controlled by the Indian tribe (or the Indian tribe and one or more other Indian tribes) the tribal land of which is being developed;

(iii) the organizing document of the tribal energy development organization requires that the Indian tribe with jurisdiction over the land maintain at all times the controlling interest in the tribal energy development organization;

(iv) the organizing document of the tribal energy development organization requires that the Indian tribe (or the Indian tribe and one or more other Indian tribes the tribal land of which is being developed) own and control at all times a majority of the interest in the tribal energy development organization; and

(v) the certification is issued pursuant this subsection;


(B) deliver a copy of the certification to the Indian tribe; and

(C) publish the certification in the Federal Register.



(i) Sovereign immunityNothing in this section waives the sovereign immunity of an Indian tribe.


(j) Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary for each of fiscal years 2006 through 2016 to carry out this section and to make grants or provide other appropriate assistance to Indian tribes to assist the Indian tribes in developing and implementing tribal energy resource agreements in accordance with this section.


(Pub. L. 102–486, title XXVI, § 2604, as added Pub. L. 109–58, title V, § 503(a), Aug. 8, 2005, 119 Stat. 769; amended Pub. L. 115–325, title I, §§ 103(a), 105(d), Dec. 18, 2018, 132 Stat. 4447, 4456.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in subsecs. (e)(2)(B)(iii)(XII)(aa) and (h)(2)(A)(i), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203. Titles I and IV of the Act are classified principally to subchapter I (§ 5321 et seq.) and generally to subchapter IV (§ 5361 et seq.), respectively, of chapter 46 of this title. For complete classification of this Act to the Code, see section 1 of Pub. L. 93–638, set out as a Short Title note under section 5301 of this title and Tables.
The Surface Mining Control and Reclamation Act of 1977, referred to in subsec. (f)(2), is Pub. L. 95–87, Aug. 3, 1977, 91 Stat. 445, as amended, which is classified generally to chapter 25 (§ 1201 et seq.) of Title 30, Mineral Lands and Mining. For complete classification of this Act to the Code, see Short Title note set out under section 1201 of Title 30 and Tables.
The Indian Mineral Development Act of 1982, referred to in subsec. (f)(3), is Pub. L. 97–382, Dec. 22, 1982, 96 Stat. 1938, which is classified generally to chapter 23 (§ 2101 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 2101 of this title and Tables.
Section 103(b) of the Indian Tribal Energy Development and Self-Determination Act Amendments of 2017, referred to in subsecs. (g)(4) and (h)(1), is section 103(b) of Pub. L. 115–325, which is set out as a note under this section.

Prior ProvisionsA prior section 3504, Pub. L. 102–486, title XXVI, § 2604, Oct. 24, 1992, 106 Stat. 3114, related to Indian energy resource regulation, prior to the general amendment of this chapter by Pub. L. 109–58.

Amendments2018—Subsec. (a)(1)(A). Pub. L. 115–325, § 103(a)(1)(A)(i), struck out “or” at end.
Subsec. (a)(1)(B)(i). Pub. L. 115–325, § 103(a)(1)(A)(ii)(I), added cl. (i) and struck out former cl. (i) which read as follows: “an electric generation, transmission, or distribution facility located on tribal land; or”.
Subsec. (a)(1)(B)(ii). Pub. L. 115–325, § 103(a)(1)(A)(ii)(II), substituted “energy resources, at least a portion of which have been developed on or produced from tribal land; or” for “energy resources developed on tribal land; and”.
Subsec. (a)(1)(C). Pub. L. 115–325, § 103(a)(1)(A)(iii), added subpar. (C).
Subsec. (a)(2). Pub. L. 115–325, § 103(a)(1)(B), added par. (2) and struck out former par. (2) which set out conditions under which a lease or business agreement described in par. (1) would not require review or approval.
Subsec. (b). Pub. L. 115–325, § 103(a)(2), added subsec. (b) and struck out former subsec. (b) which related to rights-of-way for pipelines or electric transmission or distribution lines.
Subsec. (d). Pub. L. 115–325, § 103(a)(3), added subsec. (d) and struck out former subsec. (d). Prior to amendment, text read as follows: “No lease, business agreement, or right-of-way relating to the development of tribal energy resources under this section shall be valid unless the lease, business agreement, or right-of-way is authorized by a tribal energy resource agreement approved by the Secretary under subsection (e)(2).”
Subsec. (e)(1). Pub. L. 115–325, § 103(a)(4)(A), added par. (1) and struck out former par. (1) which read as follows: “On the date on which regulations are promulgated under paragraph (8), an Indian tribe may submit to the Secretary for approval a tribal energy resource agreement governing leases, business agreements, and rights-of-way under this section.”
Subsec. (e)(2). Pub. L. 115–325, § 103(a)(4)(B)(i), inserted heading.
Subsec. (e)(2)(A). Pub. L. 115–325, § 103(a)(4)(B)(i), added subpar. (A) and struck out former subpar. (A) which read as follows: “Not later than 270 days after the date on which the Secretary receives a tribal energy resource agreement from an Indian tribe under paragraph (1), or not later than 60 days after the Secretary receives a revised tribal energy resource agreement from an Indian tribe under paragraph (4)(C) (or a later date, as agreed to by the Secretary and the Indian tribe), the Secretary shall approve or disapprove the tribal energy resource agreement.”
Subsec. (e)(2)(B). Pub. L. 115–325, § 103(a)(4)(B)(ii)(I), inserted heading and substituted “The Secretary shall disapprove a tribal energy resource agreement submitted pursuant to paragraph (1) or (4)(B) only if” for “The Secretary shall approve a tribal energy resource agreement submitted under paragraph (1) if” in introductory provisions.
Subsec. (e)(2)(B)(i), (ii). Pub. L. 115–325, § 103(a)(4)(B)(ii)(I), added cls. (i) and (ii) and struck out former cls. (i) and (ii) which read as follows:
“(i) the Secretary determines that the Indian tribe has demonstrated that the Indian tribe has sufficient capacity to regulate the development of energy resources of the Indian tribe;
“(ii) the tribal energy resource agreement includes provisions required under subparagraph (D); and”.
Subsec. (e)(2)(B)(iii). Pub. L. 115–325, § 103(a)(4)(B)(ii)(II)(bb), (cc), redesignated subcls. (III), (IV), (VI), (VII), (IX) to (XIV), and (XVI) as (I), (II), (III), (IV), (V) to (X), and (XI), respectively, and struck out former subcls. (I), (II), (V), (VIII), and (XV) which read as follows:
“(I) ensure the acquisition of necessary information from the applicant for the lease, business agreement, or right-of-way;
“(II) address the term of the lease or business agreement or the term of conveyance of the right-of-way;
“(V) address technical or other relevant requirements;
“(VIII) identify final approval authority;
“(XV) specify the financial assistance, if any, to be provided by the Secretary to the Indian tribe to assist in implementation of the tribal energy resource agreement, including environmental review of individual projects; and”.
Pub. L. 115–325, § 103(a)(4)(B)(ii)(II)(aa), substituted “does not include provisions that, with respect to any lease, business agreement, or right-of-way to which the tribal energy resource agreement applies” for “includes provisions that, with respect to a lease, business agreement, or right-of-way under this section” in introductory provisions.
Subsec. (e)(2)(B)(iii)(XI)(bb). Pub. L. 115–325, § 103(a)(4)(B)(ii)(II)(dd), substituted “Federal environmental laws;” for “Federal or tribal environmental laws.”
Subsec. (e)(2)(B)(iii)(XII), (XIII). Pub. L. 115–325, § 103(a)(4)(B)(ii)(II)(ee), added subcls. (XII) and (XIII). Former subcls. (XII) and (XIII) redesignated (VIII) and (IX), respectively.
Subsec. (e)(2)(C). Pub. L. 115–325, § 103(a)(4)(B)(iii), added cl. (i), redesignated cls. (iii) to (v) as (ii) to (iv), respectively, and struck out former cls. (i) and (ii) which read as follows:
“(i) the identification and evaluation of all significant environmental effects (as compared to a no-action alternative), including effects on cultural resources;
“(ii) the identification of proposed mitigation measures, if any, and incorporation of appropriate mitigation measures into the lease, business agreement, or right-of-way;”.
Subsec. (e)(2)(D)(ii). Pub. L. 115–325, § 103(a)(4)(B)(iv), substituted “subparagraph (B)(iv)(XI)” for “subparagraph (B)(iii)(XVI)”.
Subsec. (e)(2)(F). Pub. L. 115–325, § 103(a)(4)(B)(v), added subpar. (F).
Subsec. (e)(3). Pub. L. 115–325, § 105(d)(1), inserted heading and struck out “for approval” after “submitted”.
Subsec. (e)(4). Pub. L. 115–325, § 105(d)(2), inserted heading.
Pub. L. 115–325, § 103(a)(4)(C), substituted “date of disapproval, provide the Indian tribe with” for “date of disapproval” in introductory provisions, added subpars. (A) and (B), and struck out former subpars. (A) to (C) which read as follows:
“(A) notify the Indian tribe in writing of the basis for the disapproval;
“(B) identify what changes or other actions are required to address the concerns of the Secretary; and
“(C) provide the Indian tribe with an opportunity to revise and resubmit the tribal energy resource agreement.”
Subsec. (e)(5). Pub. L. 115–325, § 105(d)(3), inserted heading and substituted “in effect” for “approved” in introductory provisions.
Subsec. (e)(6). Pub. L. 115–325, § 105(d)(4)(A), inserted heading.
Subsec. (e)(6)(A)(i), (ii). Pub. L. 115–325, § 105(d)(4)(B), realigned margins.
Subsec. (e)(6)(B). Pub. L. 115–325, §§ 103(a)(4)(D)(i), 105(d)(4)(C), substituted “Subject only to” for “Subject to”, “in effect” for “approved”, and “subparagraphs (C) and (D)” for “subparagraph (D)”.
Subsec. (e)(6)(C). Pub. L. 115–325, § 103(a)(4)(D)(ii), inserted “to perform the obligations of the Secretary under this section and” before “to ensure” in introductory provisions.
Subsec. (e)(6)(D)(i). Pub. L. 115–325, § 105(d)(4)(D)(i), substituted “a tribal energy resource agreement in effect under this section” for “an approved tribal energy resource agreement”.
Subsec. (e)(6)(D)(ii). Pub. L. 115–325, § 105(d)(4)(D)(ii), substituted “in effect” for “approved by the Secretary”.
Subsec. (e)(6)(D)(iii). Pub. L. 115–325, § 103(a)(4)(D)(iii), added cl. (iii).
Subsec. (e)(7). Pub. L. 115–325, § 105(d)(5)(A), inserted heading.
Subsec. (e)(7)(A). Pub. L. 115–325, §§ 103(a)(4)(E)(i), 105(d)(5)(B), substituted “the Secretary determines has demonstrated with substantial evidence” for “has demonstrated” and “in effect” for “approved by the Secretary”.
Subsec. (e)(7)(B). Pub. L. 115–325, §§ 103(a)(4)(E)(ii), 105(d)(5)(C), substituted “all remedies (if any) provided under the laws of the Indian tribe” for “any tribal remedy” and “in effect” for “approved by the Secretary”.
Subsec. (e)(7)(D)(i). Pub. L. 115–325, § 103(a)(4)(E)(iii)(I), substituted “determine—” for “determine whether the Indian tribe is not in compliance with the tribal energy resource agreement.” and added subcls. (I) and (II).
Subsec. (e)(7)(D)(ii). Pub. L. 115–325, § 103(a)(4)(E)(iii)(II), substituted “determinations” for “determination”.
Subsec. (e)(7)(D)(iii). Pub. L. 115–325, § 103(a)(4)(E)(iii)(III), in introductory provisions, substituted “agreement pursuant to clause (i), the Secretary shall only take such action as the Secretary determines necessary to address the claims of noncompliance made in the petition, including” for “agreement, the Secretary shall take such action as the Secretary determines to be necessary to ensure compliance with the tribal energy resource agreement, including”.
Subsec. (e)(7)(D)(iii)(I). Pub. L. 115–325, § 105(d)(5)(D)(i), struck out “approved” before “tribal energy resource agreement”.
Subsec. (e)(7)(D)(iii)(II). Pub. L. 115–325, § 105(d)(5)(D)(ii), struck out “approval of” before “all or part of” and substituted “subsection (a)(2)(A)(i) or (b)(2)(A)” for “subsection (a) or (b)”.
Subsec. (e)(7)(E)(i). Pub. L. 115–325, § 103(a)(4)(E)(iv), substituted “, with respect to each claim made in the petition, how” for “the manner in which”.
Subsec. (e)(7)(G). Pub. L. 115–325, § 103(a)(4)(E)(v), added subpar. (G).
Subsec. (e)(8). Pub. L. 115–325, § 103(a)(4)(F)(i), (ii), redesignated subpars. (B) to (D) as (A) to (C), respectively, and struck out former subpar. (A) which read as follows: “criteria to be used in determining the capacity of an Indian tribe under paragraph (2)(B)(i), including the experience of the Indian tribe in managing natural resources and financial and administrative resources available for use by the Indian tribe in implementing the approved tribal energy resource agreement of the Indian tribe;”.
Subsec. (e)(8)(A)(iii). Pub. L. 115–325, § 103(a)(4)(F)(iii), added cl. (iii).
Subsec. (e)(9). Pub. L. 115–325, § 103(a)(4)(G), added par. (9).
Subsecs. (g) to (j). Pub. L. 115–325, § 103(a)(5), (6), added subsecs. (g) to (i) and redesignated former subsec. (g) as (j).

Statutory Notes and Related Subsidiaries
RegulationsPub. L. 115–325, title I, § 103(b), Dec. 18, 2018, 132 Stat. 4454, provided that: 
“Not later than 1 year after the date of enactment of the Indian Tribal Energy Development and Self-Determination Act Amendments of 2017 [Dec. 18, 2018], the Secretary shall promulgate or update any regulations that are necessary to implement this section, including provisions to implement—
“(1) section 2604(e)(8) of the Energy Policy Act of 1992 (25 U.S.C. 3504(e)(8)), including the process to be followed by an Indian tribe amending an existing tribal energy resource agreement to assume authority for approving leases, business agreements, or rights-of-way for development of an energy resource that is not included in the tribal energy resource agreement;

“(2) section 2604(g) of the Energy Policy Act of 1992 (25 U.S.C. 3504(g)) including the manner in which the Secretary, at the request of an Indian tribe, shall—“(A) identify the programs, functions, services, and activities (or any portions of programs, functions, services, or activities) that the Secretary will not have to operate or carry out as a result of the Indian tribe carrying out activities under a tribal energy resource agreement;

“(B) identify the amounts that the Secretary would have otherwise expended to operate or carry out each program, function, service, and activity (or any portion of a program, function, service, or activity) identified pursuant to subparagraph (A); and

“(C) provide to the Indian tribe a list of the programs, functions, services, and activities (or any portions of programs, functions, services, or activities) identified pursuant [to] subparagraph (A) and the amounts associated with each program, function, service, and activity (or any portion of a program, function, service, or activity) identified pursuant to subparagraph (B); and


“(3) section 2604(h) of the Energy Policy Act of 1992 (25 U.S.C. 3504(h)), including the process to be followed by, and any applicable criteria and documentation required for, an Indian tribe to request and obtain the certification described in that section.”






§ 3505. Federal power marketing administrations(a) DefinitionsIn this section:(1) The term “Administrator” means the Administrator of the Bonneville Power Administration and the Administrator of the Western Area Power Administration.

(2) The term “power marketing administration” means—(A) the Bonneville Power Administration;

(B) the Western Area Power Administration; and

(C) any other power administration the power allocation of which is used by or for the benefit of an Indian tribe located in the service area of the administration.



(b) Encouragement of Indian tribal energy developmentEach Administrator shall encourage Indian tribal energy development by taking such actions as the Administrators determine to be appropriate, including administration of programs of the power marketing administration, in accordance with this section.


(c) Action by AdministratorsIn carrying out this section, in accordance with laws in existence on August 8, 2005—(1) each Administrator shall consider the unique relationship that exists between the United States and Indian tribes;

(2) power allocations from the Western Area Power Administration to Indian tribes may be used to meet firming and reserve needs of Indian-owned energy projects on Indian land;

(3) the Administrator of the Western Area Power Administration may purchase non-federally generated power from Indian tribes to meet the firming and reserve requirements of the Western Area Power Administration; and

(4) each Administrator shall not—(A) pay more than the prevailing market price for an energy product; or

(B) obtain less than prevailing market terms and conditions.



(d) Assistance for transmission system use(1) An Administrator may provide technical assistance to Indian tribes seeking to use the high-voltage transmission system for delivery of electric power.

(2) The costs of technical assistance provided under paragraph (1) shall be funded—(A) by the Secretary of Energy using nonreimbursable funds appropriated for that purpose; or

(B) by any appropriate Indian tribe.



(e) Power allocation studyNot later than 2 years after August 8, 2005, the Secretary of Energy shall submit to Congress a report that—(1) describes the use by Indian tribes of Federal power allocations of the power marketing administration (or power sold by the Southwestern Power Administration) to or for the benefit of Indian tribes in a service area of the power marketing administration; and

(2) identifies—(A) the quantity of power allocated to, or used for the benefit of, Indian tribes by the Western Area Power Administration;

(B) the quantity of power sold to Indian tribes by any other power marketing administration; and

(C) barriers that impede tribal access to and use of Federal power, including an assessment of opportunities to remove those barriers and improve the ability of power marketing administrations to deliver Federal power.



(f) Authorization of appropriationsThere are authorized to be appropriated to carry out this section $750,000, non-reimbursable, to remain available until expended.


(Pub. L. 102–486, title XXVI, § 2605, as added Pub. L. 109–58, title V, § 503(a), Aug. 8, 2005, 119 Stat. 776.)

Editorial Notes
Prior ProvisionsA prior section 3505, Pub. L. 102–486, title XXVI, § 2605, Oct. 24, 1992, 106 Stat. 3115; Pub. L. 103–437, § 10(e)(1), (2)(D), Nov. 2, 1994, 108 Stat. 4589, related to Indian Energy Resource Commission, prior to the general amendment of this chapter by Pub. L. 109–58.



§ 3506. Wind and hydropower feasibility study(a) StudyThe Secretary of Energy, in coordination with the Secretary of the Army and the Secretary, shall conduct a study of the cost and feasibility of developing a demonstration project that uses wind energy generated by Indian tribes and hydropower generated by the Army Corps of Engineers on the Missouri River to supply firming power to the Western Area Power Administration.


(b) Scope of studyThe study shall—(1) determine the economic and engineering feasibility of blending wind energy and hydropower generated from the Missouri River dams operated by the Army Corps of Engineers, including an assessment of the costs and benefits of blending wind energy and hydropower compared to current sources used for firming power to the Western Area Power Administration;

(2) review historical and projected requirements for, patterns of availability and use of, and reasons for historical patterns concerning the availability of firming power;

(3) assess the wind energy resource potential on tribal land and projected cost savings through a blend of wind and hydropower over a 30-year period;

(4) determine seasonal capacity needs and associated transmission upgrades for integration of tribal wind generation and identify costs associated with these activities;

(5) include an independent tribal engineer and a Western Area Power Administration customer representative as study team members; and

(6) incorporate, to the extent appropriate, the results of the Dakotas Wind Transmission study prepared by the Western Area Power Administration.


(c) ReportNot later than 1 year after August 8, 2005, the Secretary of Energy, the Secretary, and the Secretary of the Army shall submit to Congress a report that describes the results of the study, including—(1) an analysis and comparison of the potential energy cost or benefits to the customers of the Western Area Power Administration through the use of combined wind and hydropower;

(2) an economic and engineering evaluation of whether a combined wind and hydropower system can reduce reservoir fluctuation, enhance efficient and reliable energy production, and provide Missouri River management flexibility;

(3) if found feasible, recommendations for a demonstration project to be carried out by the Western Area Power Administration, in partnership with an Indian tribal government or tribal energy development organization, and Western Area Power Administration customers to demonstrate the feasibility and potential of using wind energy produced on Indian land to supply firming energy to the Western Area Power Administration; and

(4) an identification of—(A) the economic and environmental costs of, or benefits to be realized through, a Federal-tribal-customer partnership; and

(B) the manner in which a Federal-tribal-customer partnership could contribute to the energy security of the United States.



(d) Funding(1) Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000, to remain available until expended.


(2) NonreimbursabilityCosts incurred by the Secretary in carrying out this section shall be nonreimbursable.



(Pub. L. 102–486, title XXVI, § 2606, as added Pub. L. 109–58, title V, § 503(a), Aug. 8, 2005, 119 Stat. 777; amended Pub. L. 115–325, title I, § 105(c), Dec. 18, 2018, 132 Stat. 4456.)

Editorial Notes
Prior ProvisionsA prior section 3506, Pub. L. 102–486, title XXVI, § 2606, Oct. 24, 1992, 106 Stat. 3118, related to tribal government energy assistance program, prior to the general amendment of this chapter by Pub. L. 109–58.

Amendments2018—Subsec. (c)(3). Pub. L. 115–325 substituted “energy development” for “energy resource development”.



§ 3507. Appraisals(a) In generalFor any transaction that requires approval of the Secretary and involves mineral or energy resources held in trust by the United States for the benefit of an Indian tribe or by an Indian tribe subject to Federal restrictions against alienation, any appraisal relating to fair market value of those resources required to be prepared under applicable law may be prepared by—(1) the Secretary;

(2) the affected Indian tribe; or

(3) a certified, third-party appraiser pursuant to a contract with the Indian tribe.


(b) Secretarial review and approvalNot later than 45 days after the date on which the Secretary receives an appraisal prepared by or for an Indian tribe under paragraph (2) or (3) of subsection (a), the Secretary shall—(1) review the appraisal; and

(2) approve the appraisal unless the Secretary determines that the appraisal fails to meet the standards set forth in regulations promulgated under subsection (d).


(c) Notice of disapprovalIf the Secretary determines that an appraisal submitted for approval under subsection (b) should be disapproved, the Secretary shall give written notice of the disapproval to the Indian tribe and a description of—(1) each reason for the disapproval; and

(2) how the appraisal should be corrected or otherwise cured to meet the applicable standards set forth in the regulations promulgated under subsection (d).


(d) RegulationsThe Secretary shall promulgate regulations to carry out this section, including standards the Secretary shall use for approving or disapproving the appraisal described in subsection (a).


(Pub. L. 102–486, title XXVI, § 2607, as added Pub. L. 115–325, title II, § 204(a), Dec. 18, 2018, 132 Stat. 4463.)


CHAPTER 38—INDIAN TRIBAL JUSTICE SUPPORT



Sec.


3601.Findings.


3602.Definitions.



SUBCHAPTER I—TRIBAL JUSTICE SYSTEMS


3611.Office of Tribal Justice Support.


3612.Survey of tribal judicial systems.


3613.Base support funding for tribal justice systems.


3614.Tribal judicial conferences.



SUBCHAPTER II—AUTHORIZATIONS OF APPROPRIATIONS


3621.Tribal justice systems.



SUBCHAPTER III—DISCLAIMERS


3631.Tribal authority.



§ 3601. Findings
The Congress finds and declares that—(1) there is a government-to-government relationship between the United States and each Indian tribe;

(2) the United States has a trust responsibility to each tribal government that includes the protection of the sovereignty of each tribal government;

(3) Congress, through statutes, treaties, and the exercise of administrative authorities, has recognized the self-determination, self-reliance, and inherent sovereignty of Indian tribes;

(4) Indian tribes possess the inherent authority to establish their own form of government, including tribal justice systems;

(5) tribal justice systems are an essential part of tribal governments and serve as important forums for ensuring public health and safety and the political integrity of tribal governments;

(6) Congress and the Federal courts have repeatedly recognized tribal justice systems as the appropriate forums for the adjudication of disputes affecting personal and property rights;

(7) traditional tribal justice practices are essential to the maintenance of the culture and identity of Indian tribes and to the goals of this chapter;

(8) tribal justice systems are inadequately funded, and the lack of adequate funding impairs their operation; and

(9) tribal government involvement in and commitment to improving tribal justice systems is essential to the accomplishment of the goals of this chapter.

(Pub. L. 103–176, § 2, Dec. 3, 1993, 107 Stat. 2004.)

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 103–176, § 1, Dec. 3, 1993, 107 Stat. 2004, provided that: “This Act [enacting this chapter] may be cited as the ‘Indian Tribal Justice Act’.”




§ 3602. Definitions
For purposes of this chapter:(1) The term “Bureau” means the Bureau of Indian Affairs of the Department of the Interior.

(2) The term “Courts of Indian Offenses” means the courts established pursuant to part 11 of title 25, Code of Federal Regulations.

(3) The term “Indian tribe” means any Indian tribe, band, nation, pueblo, or other organized group or community, including any Alaska Native entity, which administers justice under its inherent authority or the authority of the United States and which is recognized as eligible for the special programs and services provided by the United States to Indian tribes because of their status as Indians.

(4) The term “judicial personnel” means any judge, magistrate, court counselor, court clerk, court administrator, bailiff, probation officer, officer of the court, dispute resolution facilitator, or other official, employee, or volunteer within the tribal justice system.

(5) The term “Office” means the Office of Tribal Justice Support within the Bureau of Indian Affairs.

(6) The term “Secretary” means the Secretary of the Interior.

(7) The term “tribal organization” means any organization defined in section 5304(l) of this title.

(8) The term “tribal justice system” means the entire judicial branch, and employees thereof, of an Indian tribe, including (but not limited to) traditional methods and forums for dispute resolution, lower courts, appellate courts (including intertribal appellate courts), alternative dispute resolution systems, and circuit rider systems, established by inherent tribal authority whether or not they constitute a court of record.

(Pub. L. 103–176, § 3, Dec. 3, 1993, 107 Stat. 2004.)

SUBCHAPTER I—TRIBAL JUSTICE SYSTEMS
§ 3611. Office of Tribal Justice Support(a) EstablishmentThere is hereby established within the Bureau the Office of Tribal Justice Support. The purpose of the Office shall be to further the development, operation, and enhancement of tribal justice systems and Courts of Indian Offenses.


(b) Transfer of existing functions and personnelAll functions performed before December 3, 1993, by the Branch of Judicial Services of the Bureau and all personnel assigned to such Branch as of December 3, 1993, are hereby transferred to the Office of Tribal Justice Support. Any reference in any law, regulation, executive order, reorganization plan, or delegation of authority to the Branch of Judicial Services is deemed to be a reference to the Office of Tribal Justice Support.


(c) FunctionsIn addition to the functions transferred to the Office pursuant to subsection (b), the Office shall perform the following functions:(1) Provide funds to Indian tribes and tribal organizations for the development, enhancement, and continuing operation of tribal justice systems.

(2) Provide technical assistance and training, including programs of continuing education and training for personnel of Courts of Indian Offenses.

(3) Study and conduct research concerning the operation of tribal justice systems.

(4) Promote cooperation and coordination among tribal justice systems and the Federal and State judiciary systems.

(5) Oversee the continuing operations of the Courts of Indian Offenses.

(6) Provide funds to Indian tribes and tribal organizations for the continuation and enhancement of traditional tribal judicial practices.


(d) No imposition of standardsNothing in this chapter shall be deemed or construed to authorize the Office to impose justice standards on Indian tribes.


(e) Assistance to tribes(1) The Office shall provide technical assistance and training to any Indian tribe or tribal organization upon request. Technical assistance and training shall include (but not be limited to) assistance for the development of—(A) tribal codes and rules of procedure;

(B) tribal court administrative procedures and court records management systems;

(C) methods of reducing case delays;

(D) methods of alternative dispute resolution;

(E) tribal standards for judicial administration and conduct; and

(F) long-range plans for the enhancement of tribal justice systems.


(2) Technical assistance and training provided pursuant to paragraph (1) may be provided through direct services, by contract with independent entities, or through grants to Indian tribes or tribal organizations.


(f) Information clearinghouse on tribal justice systemsThe Office shall maintain an information clearinghouse (which shall include an electronic data base) on tribal justice systems and Courts of Indian Offenses, including (but not limited to) information on staffing, funding, model tribal codes, tribal justice activities, and tribal judicial decisions. The Office shall take such actions as may be necessary to ensure the confidentiality of records and other matters involving privacy rights.


(Pub. L. 103–176, title I, § 101, Dec. 3, 1993, 107 Stat. 2005.)

§ 3612. Survey of tribal judicial systems(a) In generalNot later than six months after December 3, 1993, the Secretary, in consultation with Indian tribes, shall enter into a contract with a non-Federal entity to conduct a survey of conditions of tribal justice systems and Courts of Indian Offenses to determine the resources and funding, including base support funding, needed to provide for expeditious and effective administration of justice. The Secretary, in like manner, shall annually update the information and findings contained in the survey required under this section.


(b) Local conditionsIn the course of any annual survey, the non-Federal entity shall document local conditions of each Indian tribe, including, but not limited to—(1) the geographic area and population to be served;

(2) the levels of functioning and capacity of the tribal justice system;

(3) the volume and complexity of the caseloads;

(4) the facilities, including detention facilities, and program resources available;

(5) funding levels and personnel staffing requirements for the tribal justice system; and

(6) the training and technical assistance needs of the tribal justice system.


(c) Consultation with Indian tribesThe non-Federal entity shall actively consult with Indian tribes and tribal organizations in the development and conduct of the surveys, including updates thereof, under this section. Indian tribes and tribal organizations shall have the opportunity to review and make recommendations regarding the findings of the survey, including updates thereof, prior to final publication of the survey or any update thereof. After Indian tribes and tribal organizations have reviewed and commented on the results of the survey, or any update thereof, the non-Federal entity shall report its findings, together with the comments and recommendations of the Indian tribes and tribal organizations, to the Secretary, the Committee on Indian Affairs of the Senate, and the Subcommittee on Native American Affairs of the Committee on Natural Resources of the House of Representatives.


(Pub. L. 103–176, title I, § 102, Dec. 3, 1993, 107 Stat. 2006.)

Editorial Notes

Change of Name
Subcommittee on Native American Affairs changed to Subcommittee on Native American and Insular Affairs.



§ 3613. Base support funding for tribal justice systems(a) In generalPursuant to the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.], the Secretary is authorized (to the extent provided in advance in appropriations Acts) to enter into contracts, grants, or agreements with Indian tribes for the performance of any function of the Office and for the development, enhancement, and continuing operation of tribal justice systems and traditional tribal judicial practices by Indian tribal governments.


(b) Purposes for which financial assistance may be usedFinancial assistance provided through contracts, grants, or agreements entered into pursuant to this section may be used for—(1) planning for the development, enhancement, and operation of tribal justice systems;

(2) the employment of tribal court personnel, including tribal court judges, prosecutors, public defenders, appointed defense counsel, guardians ad litem, and court-appointed special advocates for children and juveniles;

(3) training programs and continuing education for tribal judicial personnel;

(4) the acquisition, development, and maintenance of a law library and computer assisted legal research capacities;

(5) the development, revision, and publication of tribal codes, rules of practice, rules of procedure, and standards of judicial performance and conduct;

(6) the development and operation of records management systems;

(7) the construction or renovation of facilities for tribal justice systems;

(8) membership and related expenses for participation in national and regional organizations of tribal justice systems and other professional organizations; and

(9) the development and operation of other innovative and culturally relevant programs and projects, including (but not limited to) programs and projects for—(A) alternative dispute resolution;

(B) tribal victims assistance or victims services;

(C) tribal probation services or diversion programs;

(D) juvenile services and multidisciplinary investigations of child abuse; and

(E) traditional tribal judicial practices, traditional tribal justice systems, and traditional methods of dispute resolution.



(c) Formula(1) Not later than 180 days after December 3, 1993, the Secretary, with the full participation of Indian tribes, shall establish and promulgate by regulation, a formula which establishes base support funding for tribal justice systems in carrying out this section.

(2) The Secretary shall assess caseload and staffing needs for tribal justice systems that take into account unique geographic and demographic conditions. In the assessment of these needs, the Secretary shall work cooperatively with Indian tribes and tribal organizations and shall refer to any data developed as a result of the surveys conducted pursuant to section 3612 of this title and to relevant assessment standards developed by the Judicial Conference of the United States, the National Center for State Courts, the American Bar Association, and appropriate State bar associations.

(3) Factors to be considered in the development of the base support funding formula shall include, but are not limited to—(A) the caseload and staffing needs identified under paragraph (2);

(B) the geographic area and population to be served;

(C) the volume and complexity of the caseloads;

(D) the projected number of cases per month;

(E) the projected number of persons receiving probation services or participating in diversion programs; and

(F) any special circumstances warranting additional financial assistance.


(4) In developing and administering the formula for base support funding for the tribal judicial systems under this section, the Secretary shall ensure equitable distribution of funds.


(Pub. L. 103–176, title I, § 103, Dec. 3, 1993, 107 Stat. 2007; Pub. L. 111–211, title II, § 242(a)(1), July 29, 2010, 124 Stat. 2292.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in subsec. (a), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Amendments2010—Subsec. (b)(2). Pub. L. 111–211 added par. (2) and struck out former par. (2) which read as follows: “the employment of judicial personnel;”.



§ 3614. Tribal judicial conferences
The Secretary is authorized to provide funds to tribal judicial conferences, under section 3611 of this title, pursuant to contracts entered into under the authority of the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.] for the development, enhancement, and continuing operation of tribal justice systems of Indian tribes which are members of such conference. Funds provided under this section may be used for—(1) the employment of judges, magistrates, court counselors, court clerks, court administrators, bailiffs, probation officers, officers of the court, or dispute resolution facilitators;

(2) the development, revision, and publication of tribal codes, rules of practice, rules of procedure, and standards of judicial performance and conduct;

(3) the acquisition, development, and maintenance of a law library and computer assisted legal research capacities;

(4) training programs and continuing education for tribal judicial personnel;

(5) the development and operation of records management systems;

(6) planning for the development, enhancement, and operation of tribal justice systems; and

(7) the development and operation of other innovative and culturally relevant programs and projects, including (but not limited to) programs and projects for—(A) alternative dispute resolution;

(B) tribal victims assistance or victims services;

(C) tribal probation services or diversion programs;

(D) juvenile services and multidisciplinary investigations of child abuse; and

(E) traditional tribal judicial practices, traditional justice systems, and traditional methods of dispute resolution.


(Pub. L. 103–176, title I, § 104, Dec. 3, 1993, 107 Stat. 2008.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in text, is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.




SUBCHAPTER II—AUTHORIZATIONS OF APPROPRIATIONS
§ 3621. Tribal justice systems(a) OfficeThere is authorized to be appropriated to carry out sections 3611 and 3612 of this title, $7,000,000 for each of fiscal years 2011 through 2015. None of the funds provided under this subsection may be used for the administrative expenses of the Office.


(b) Base support funding for tribal justice systemsThere is authorized to be appropriated to carry out section 3613 of this title, $50,000,000 for each of fiscal years 2011 through 2015.


(c) Administrative expenses for OfficeThere is authorized to be appropriated, for the administrative expenses of the Office, $500,000 for each of fiscal years 2011 through 2015.


(d) Administrative expenses for tribal judicial conferencesThere is authorized to be appropriated, for the administrative expenses of tribal judicial conferences, $500,000 for each of fiscal years 2011 through 2015.


(e) SurveyFor carrying out the survey under section 3612 of this title, there is authorized to be appropriated, in addition to the amount authorized under subsection (a) of this section, $400,000.


(f) Indian priority systemFunds appropriated pursuant to the authorizations provided by this section and available for a tribal justice system shall not be subject to the Indian priority system. Nothing in this chapter shall preclude a tribal government from supplementing any funds received under this chapter with funds received from any other source including the Bureau or any other Federal agency.


(g) Allocation of fundsIn allocating funds appropriated pursuant to the authorization contained in subsection (a) among the Bureau, Office, tribal governments and Courts of Indian Offenses, the Secretary shall take such actions as may be necessary to ensure that such allocation is carried out in a manner that is fair and equitable to all tribal governments and is proportionate to base support funding under section 3613 of this title received by the Bureau, Office, tribal governments, and Courts of Indian Offenses.


(h) No offsetNo Federal agency shall offset funds made available pursuant to this chapter for tribal justice systems against other funds otherwise available for use in connection with tribal justice systems.


(Pub. L. 103–176, title II, § 201, Dec. 3, 1993, 107 Stat. 2009; Pub. L. 106–559, title II, § 202, Dec. 21, 2000, 114 Stat. 2782; Pub. L. 111–211, title II, § 242(a)(2), July 29, 2010, 124 Stat. 2292.)

Editorial Notes
Amendments2010—Subsec. (a). Pub. L. 111–211, § 242(a)(2)(A), substituted “sections 3611 and 3612 of this title” for “the provisions of sections 3611 and 3612 of this title” and “fiscal years 2011 through 2015” for “the fiscal years 2000 through 2007”.
Subsec. (b). Pub. L. 111–211, § 242(a)(2)(B), substituted “section 3613 of this title” for “the provisions of section 3613 of this title” and “fiscal years 2011 through 2015” for “the fiscal years 2000 through 2007”.
Subsecs. (c), (d). Pub. L. 111–211, § 242(a)(2)(C), (D), substituted “fiscal years 2011 through 2015” for “the fiscal years 2000 through 2007”.
2000—Subsecs. (a) to (d). Pub. L. 106–559 substituted “2000 through 2007” for “1994, 1995, 1996, 1997, 1998, 1999, and 2000”.




SUBCHAPTER III—DISCLAIMERS
§ 3631. Tribal authority
Nothing in this chapter shall be construed to—(1) encroach upon or diminish in any way the inherent sovereign authority of each tribal government to determine the role of the tribal justice system within the tribal government or to enact and enforce tribal laws;

(2) diminish in any way the authority of tribal governments to appoint personnel;

(3) impair the rights of each tribal government to determine the nature of its own legal system or the appointment of authority within the tribal government;

(4) alter in any way any tribal traditional dispute resolution forum;

(5) imply that any tribal justice system is an instrumentality of the United States; or

(6) diminish the trust responsibility of the United States to Indian tribal governments and tribal justice systems of such governments.

(Pub. L. 103–176, title III, § 301, Dec. 3, 1993, 107 Stat. 2009.)



CHAPTER 38A—INDIAN TRIBAL JUSTICE TECHNICAL AND LEGAL ASSISTANCE



Sec.


3651.Findings.


3652.Purposes.


3653.Definitions.



SUBCHAPTER I—TRAINING AND TECHNICAL ASSISTANCE, CIVIL AND CRIMINAL LEGAL ASSISTANCE GRANTS


3661.Tribal justice training and technical assistance grants.


3662.Tribal civil legal assistance grants.


3663.Tribal criminal assistance grants.


3664.No offset.


3665.Tribal authority.


3665a.Office of Tribal Justice.


3666.Authorization of appropriations.



SUBCHAPTER II—INDIAN TRIBAL COURTS


3681.Grants.


3682.Assistant probation officers.



§ 3651. Findings
The Congress finds and declares that—(1) there is a government-to-government relationship between the United States and Indian tribes;

(2) Indian tribes are sovereign entities and are responsible for exercising governmental authority over Indian lands;

(3) the rate of violent crime committed in Indian country is approximately twice the rate of violent crime committed in the United States as a whole;

(4) in any community, a high rate of violent crime is a major obstacle to investment, job creation and economic growth;

(5) tribal justice systems are an essential part of tribal governments and serve as important forums for ensuring the health and safety and the political integrity of tribal governments;

(6) Congress and the Federal courts have repeatedly recognized tribal justice systems as the most appropriate forums for the adjudication of disputes affecting personal and property rights on Native lands;

(7) enhancing tribal court systems and improving access to those systems serves the dual Federal goals of tribal political self-determination and economic self-sufficiency;

(8) there is both inadequate funding and an inadequate coordinating mechanism to meet the technical and legal assistance needs of tribal justice systems and this lack of adequate technical and legal assistance funding impairs their operation;

(9) tribal court membership organizations have served a critical role in providing training and technical assistance for development and enhancement of tribal justice systems;

(10) Indian legal services programs, as funded partially through the Legal Services Corporation, have an established record of providing cost effective legal assistance to Indian people in tribal court forums, and also contribute significantly to the development of tribal courts and tribal jurisprudence; and

(11) the provision of adequate technical assistance to tribal courts and legal assistance to both individuals and tribal courts is an essential element in the development of strong tribal court systems.

(Pub. L. 106–559, § 2, Dec. 21, 2000, 114 Stat. 2778.)

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 106–559, § 1, Dec. 21, 2000, 114 Stat. 2778, provided that: “This Act [enacting this chapter and amending section 3621 of this title and sections 1629e and 1629g of Title 43, Public Lands] may be cited as the ‘Indian Tribal Justice Technical and Legal Assistance Act of 2000’.”


Availability of Funds for Courts or Law Enforcement Officers of Certain Tribes or VillagesPub. L. 108–199, div. B, title I, § 112(a)(1), Jan. 23, 2004, 118 Stat. 62, which prohibited use of funds provided in div. B of Pub. L. 108–199 or on or after Jan. 23, 2004, for courts or law enforcement officers for a tribe or village in which fewer than 25 Native members live in the village year round or that is located within certain areas, was repealed by Pub. L. 111–211, title II, § 247(e)(1), July 29, 2010, 124 Stat. 2297.



§ 3652. Purposes
The purposes of this chapter are as follows:(1) to carry out the responsibility of the United States to Indian tribes and members of Indian tribes by ensuring access to quality technical and legal assistance.

(2) To strengthen and improve the capacity of tribal court systems that address civil and criminal causes of action under the jurisdiction of Indian tribes.

(3) To strengthen tribal governments and the economies of Indian tribes through the enhancement and, where appropriate, development of tribal court systems for the administration of justice in Indian country by providing technical and legal assistance services.

(4) To encourage collaborative efforts between national or regional membership organizations and associations whose membership consists of judicial system personnel within tribal justice systems; non-profit entities which provide legal assistance services for Indian tribes, members of Indian tribes, and/or tribal justice systems.

(5) To assist in the development of tribal judicial systems by supplementing prior congressional efforts such as the Indian Tribal Justice Act [25 U.S.C. 3601 et seq.] (Public Law 103–176).

(Pub. L. 106–559, § 3, Dec. 21, 2000, 114 Stat. 2779.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 106–559, Dec. 21, 2000, 114 Stat. 2778, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 3651 of this title and Tables.
The Indian Tribal Justice Act, referred to in par. (5), is Pub. L. 103–176, Dec. 3, 1993, 107 Stat. 2004, as amended, which is classified generally to chapter 38 (§ 3601 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 3601 of this title and Tables.



§ 3653. Definitions
For purposes of this chapter:(1) Attorney GeneralThe term “Attorney General” means the Attorney General of the United States.


(2) DirectorThe term “Director” means the Director of the Office of Tribal Justice.


(3) Indian landsThe term “Indian lands” shall include lands within the definition of “Indian country”, as defined in section 1151 of title 18; or “Indian reservations”, as defined in section 1452(d) of this title, or section 1903(10) of this title. For purposes of the preceding sentence, such section 1452(d) of this title shall be applied by treating the term “former Indian reservations in Oklahoma” as including only lands which are within the jurisdictional area of an Oklahoma Indian Tribe (as determined by the Secretary of the Interior) and are recognized by such Secretary as eligible for trust land status under part 151 of title 25, Code of Federal Regulations (as in effect on December 21, 2000).


(4) Indian tribeThe term “Indian tribe” means any Indian tribe, band, nation, pueblo, or other organized group or community which administers justice or plans to administer justice under its inherent authority or the authority of the United States and which is recognized as eligible for the special programs and services provided by the United States to Indian tribes because of their status as Indians.


(5) Judicial personnelThe term “judicial personnel” means any judge, magistrate, court counselor, court clerk, court administrator, bailiff, probation officer, officer of the court, dispute resolution facilitator, or other official, employee, or volunteer within the tribal judicial system.


(6) Non-profit entitiesThe term “non-profit entity” or “non-profit entities” has the meaning given that term in section 501(c)(3) of title 26.


(7) Office of Tribal JusticeThe term “Office of Tribal Justice” means the Office of Tribal Justice in the United States Department of Justice.


(8) Tribal justice systemThe term “tribal court”, “tribal court system”, or “tribal justice system” means the entire judicial branch, and employees thereof, of an Indian tribe, including, but not limited to, traditional methods and fora for dispute resolution, trial courts, appellate courts, including inter-tribal appellate courts, alternative dispute resolution systems, and circuit rider systems, established by inherent tribunal authority whether or not they constitute a court of record.


(Pub. L. 106–559, § 4, Dec. 21, 2000, 114 Stat. 2779; Pub. L. 111–211, title II, § 214(a)(1), July 29, 2010, 124 Stat. 2270.)

Editorial Notes
Amendments2010—Pars. (2) to (8). Pub. L. 111–211 added par. (2) and redesignated former pars. (2) to (7) as (3) to (8), respectively.



SUBCHAPTER I—TRAINING AND TECHNICAL ASSISTANCE, CIVIL AND CRIMINAL LEGAL ASSISTANCE GRANTS
§ 3661. Tribal justice training and technical assistance grants
Subject to the availability of appropriations, the Attorney General, in consultation with the Office of Tribal Justice, shall award grants to national or regional membership organizations and associations whose membership consists of judicial system personnel within tribal justice systems which submit an application to the Attorney General in such form and manner as the Attorney General may prescribe to provide training and technical assistance for the development, enrichment, enhancement of tribal justice systems, or other purposes consistent with this chapter.
(Pub. L. 106–559, title I, § 101, Dec. 21, 2000, 114 Stat. 2780.)

§ 3662. Tribal civil legal assistance grants
Subject to the availability of appropriations, the Attorney General, in consultation with the Office of Tribal Justice, shall award grants to non-profit entities, as defined under section 501(c)(3) of title 26, which provide legal assistance services for Indian tribes, members of Indian tribes, or tribal justice systems pursuant to Federal poverty guidelines that submit an application to the Attorney General in such form and manner as the Attorney General may prescribe for the provision of civil legal assistance (including guardians ad litem and court-appointed special advocates for children and juveniles) to members of Indian tribes and tribal justice systems, and/or other purposes consistent with this chapter.
(Pub. L. 106–559, title I, § 102, Dec. 21, 2000, 114 Stat. 2780; Pub. L. 111–211, title II, § 242(b)(1), July 29, 2010, 124 Stat. 2292.)

Editorial Notes
Amendments2010—Pub. L. 111–211 inserted “(including guardians ad litem and court-appointed special advocates for children and juveniles)” after “civil legal assistance”.



§ 3663. Tribal criminal assistance grants
Subject to the availability of appropriations, the Attorney General, in consultation with the Office of Tribal Justice, shall award grants to non-profit entities, as defined by section 501(c)(3) of title 26, which provide legal assistance services for Indian tribes, members of Indian tribes, or tribal justice systems pursuant to Federal poverty guidelines that submit an application to the Attorney General in such form and manner as the Attorney General may prescribe for the provision of defense counsel services to all defendants in tribal court criminal proceedings and prosecution and judicial services for tribal courts, and/or other purposes consistent with this chapter. Funding under this subchapter may apply to programs, procedures, or proceedings involving adult criminal actions, juvenile delinquency actions, and/or guardian-ad-litem appointments arising out of criminal or delinquency acts.
(Pub. L. 106–559, title I, § 103, Dec. 21, 2000, 114 Stat. 2780; Pub. L. 111–211, title II, § 242(b)(2), July 29, 2010, 124 Stat. 2292.)

Editorial Notes
Amendments2010—Pub. L. 111–211 substituted “defense counsel services to all defendants in tribal court criminal proceedings and prosecution and judicial services for tribal courts” for “criminal legal assistance to members of Indian tribes and tribal justice systems”.



§ 3664. No offset
No Federal agency shall offset funds made available pursuant to this chapter for Indian tribal court membership organizations or Indian legal services organizations against other funds otherwise available for use in connection with technical or legal assistance to tribal justice systems or members of Indian tribes.
(Pub. L. 106–559, title I, § 104, Dec. 21, 2000, 114 Stat. 2781.)

§ 3665. Tribal authority
Nothing in this chapter shall be construed to—(1) encroach upon or diminish in any way the inherent sovereign authority of each tribal government to determine the role of the tribal justice system within the tribal government or to enact and enforce tribal laws;

(2) diminish in any way the authority of tribal governments to appoint personnel;

(3) impair the rights of each tribal government to determine the nature of its own legal system or the appointment of authority within the tribal government;

(4) alter in any way any tribal traditional dispute resolution fora;

(5) imply that any tribal justice system is an instrumentality of the United States; or

(6) diminish the trust responsibility of the United States to Indian tribal governments and tribal justice systems of such governments.

(Pub. L. 106–559, title I, § 105, Dec. 21, 2000, 114 Stat. 2781.)

§ 3665a. Office of Tribal Justice(a) In generalNot later than 90 days after July 29, 2010, the Attorney General shall establish the Office of Tribal Justice as a component of the Department.


(b) Personnel and fundingThe Attorney General shall provide to the Office of Tribal Justice such personnel and funds as are necessary to establish the Office of Tribal Justice as a component of the Department under subsection (a).


(c) DutiesThe Office of Tribal Justice shall—(1) serve as the program and legal policy advisor to the Attorney General with respect to the treaty and trust relationship between the United States and Indian tribes;

(2) serve as the point of contact for federally recognized tribal governments and tribal organizations with respect to questions and comments regarding policies and programs of the Department and issues relating to public safety and justice in Indian country; and

(3) coordinate with other bureaus, agencies, offices, and divisions within the Department of Justice to ensure that each component has an accountable process to ensure meaningful and timely consultation with tribal leaders in the development of regulatory policies and other actions that affect—(A) the trust responsibility of the United States to Indian tribes;

(B) any tribal treaty provision;

(C) the status of Indian tribes as sovereign governments; or

(D) any other tribal interest.



(Pub. L. 106–559, title I, § 106, as added Pub. L. 111–211, title II, § 214(a)(2)(B), July 29, 2010, 124 Stat. 2270.)

Editorial Notes
Prior ProvisionsA prior section 106 of Pub. L. 106–559 was renumbered section 107 and is classified to section 3666 of this title.



§ 3666. Authorization of appropriations
For purposes of carrying out the activities under this subchapter, there are authorized to be appropriated such sums as are necessary for fiscal years 2011 through 2015.
(Pub. L. 106–559, title I, § 107, formerly § 106, Dec. 21, 2000, 114 Stat. 2781; renumbered § 107 and amended Pub. L. 111–211, title II, §§ 214(a)(2)(A), 242(b)(3)(A), July 29, 2010, 124 Stat. 2270, 2292.)

Editorial Notes
Amendments2010—Pub. L. 111–211, § 242(b)(3)(A), substituted “2011 through 2015” for “2000 through 2004”.




SUBCHAPTER II—INDIAN TRIBAL COURTS
§ 3681. Grants(a) In generalThe Attorney General may award grants and provide technical assistance to Indian tribes to enable such tribes to carry out programs to support—(1) the development, enhancement, and continuing operation of tribal justice systems; and

(2) the development and implementation of—(A) tribal codes and sentencing guidelines;

(B) inter-tribal courts and appellate systems;

(C) tribal probation services, diversion programs, and alternative sentencing provisions;

(D) tribal juvenile services and multi-disciplinary protocols for child physical and sexual abuse; and

(E) traditional tribal judicial practices, traditional tribal justice systems, and traditional methods of dispute resolution.



(b) ConsultationIn carrying out this section, the Attorney General may consult with the Office of Tribal Justice and any other appropriate tribal or Federal officials.


(c) RegulationsThe Attorney General may promulgate such regulations and guidelines as may be necessary to carry out this subchapter.


(d) Authorization of appropriationsFor purposes of carrying out the activities under this section, there are authorized to be appropriated such sums as are necessary for fiscal years 2011 through 2015.


(Pub. L. 106–559, title II, § 201, Dec. 21, 2000, 114 Stat. 2781; Pub. L. 111–211, title II, § 242(b)(3)(B), July 29, 2010, 124 Stat. 2292.)

Editorial Notes
Amendments2010—Subsec. (d). Pub. L. 111–211 substituted “2011 through 2015” for “2000 through 2004”.



§ 3682. Assistant probation officers
To the maximum extent practicable, the chief judge or chief probation or pretrial services officer of each judicial district, in coordination with the Office of Tribal Justice and the Office of Justice Services, shall—(1) appoint individuals residing in Indian country to serve as probation or pretrial services officers or assistants for purposes of monitoring and providing services to Federal prisoners residing in Indian country; and

(2) provide substance abuse, mental health, and other related treatment services to offenders residing on Indian land.

(Pub. L. 106–559, title II, § 203, as added Pub. L. 111–211, title II, § 245, July 29, 2010, 124 Stat. 2295.)



CHAPTER 39—AMERICAN INDIAN AGRICULTURAL RESOURCE MANAGEMENT



Sec.


3701.Findings.


3702.Purposes.


3703.Definitions.



SUBCHAPTER I—RANGELAND AND FARMLAND ENHANCEMENT


3711.Management of Indian rangelands and farmlands.


3712.Indian participation in land management activities.


3713.Indian agricultural lands trespass.


3714.Assessment of Indian agricultural management programs.


3715.Leasing of Indian agricultural lands.



SUBCHAPTER II—EDUCATION IN AGRICULTURE MANAGEMENT


3731.Indian and Alaska Native agriculture management education assistance programs.


3732.Postgraduation recruitment, education and training programs.


3733.Cooperative agreement between Department of the Interior and Indian tribes.


3734.Obligated service; breach of contract.



SUBCHAPTER III—GENERAL PROVISIONS


3741.Regulations.


3742.Trust responsibility.


3743.Severability.


3744.Federal, State and local authority.


3745.Authorization of appropriations.


3746.Tribal immunity.



§ 3701. Findings
The Congress finds and declares that—(1) the United States and Indian tribes have a government to government relationship;

(2) the United States has a trust responsibility to protect, conserve, utilize, and manage Indian agricultural lands consistent with its fiduciary obligation and its unique relationship with Indian tribes;

(3) Indian agricultural lands are renewable and manageable natural resources which are vital to the economic, social, and cultural welfare of many Indian tribes and their members; and

(4) development and management of Indian agricultural lands in accordance with integrated resource management plans will ensure proper management of Indian agricultural lands and will produce increased economic returns, enhance Indian self-determination, promote employment opportunities, and improve the social and economic well-being of Indian and surrounding communities.

(Pub. L. 103–177, § 2, Dec. 3, 1993, 107 Stat. 2011.)

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 103–177, § 1, Dec. 3, 1993, 107 Stat. 2011, provided that: “This Act [enacting this chapter] may be cited as the ‘American Indian Agricultural Resource Management Act’.”




§ 3702. Purposes
The purposes of this chapter are to—(1) carry out the trust responsibility of the United States and promote the self-determination of Indian tribes by providing for the management of Indian agricultural lands and related renewable resources in a manner consistent with identified tribal goals and priorities for conservation, multiple use, and sustained yield;

(2) authorize the Secretary to take part in the management of Indian agricultural lands, with the participation of the beneficial owners of the land, in a manner consistent with the trust responsibility of the Secretary and with the objectives of the beneficial owners;

(3) provide for the development and management of Indian agricultural lands; and

(4) increase the educational and training opportunities available to Indian people and communities in the practical, technical, and professional aspects of agriculture and land management to improve the expertise and technical abilities of Indian tribes and their members.

(Pub. L. 103–177, § 3, Dec. 3, 1993, 107 Stat. 2011.)

§ 3703. Definitions
For the purposes of this chapter:(1) The term “Indian agricultural lands” means Indian land, including farmland and rangeland, but excluding Indian forest land, that is used for the production of agricultural products, and Indian lands occupied by industries that support the agricultural community, regardless of whether a formal inspection and land classification has been conducted.

(2) The term “agricultural product” means—(A) crops grown under cultivated conditions whether used for personal consumption, subsistence, or sold for commercial benefit;

(B) domestic livestock, including cattle, sheep, goats, horses, buffalo, swine, reindeer, fowl, or other animal specifically raised and utilized for food or fiber or as beast of burden;

(C) forage, hay, fodder, feed grains, crop residues and other items grown or harvested for the feeding and care of livestock, sold for commercial profit, or used for other purposes; and

(D) other marketable or traditionally used materials authorized for removal from Indian agricultural lands.


(3) The term “agricultural resource” means—(A) all the primary means of production, including the land, soil, water, air, plant communities, watersheds, human resources, natural and physical attributes, and man-made developments, which together comprise the agricultural community; and

(B) all the benefits derived from Indian agricultural lands and enterprises, including cultivated and gathered food products, fibers, horticultural products, dyes, cultural or religious condiments, medicines, water, aesthetic, and other traditional values of agriculture.


(4) The term “agricultural resource management plan” means a plan developed under section 3711(b) of this title.

(5) The term “Bureau” means the Bureau of Indian Affairs of the Department of the Interior.

(6) The term “farmland” means Indian land excluding Indian forest land that is used for production of food, feed, fiber, forage and seed oil crops, or other agricultural products, and may be either dryland, irrigated, or irrigated pasture.

(7) The term “Indian forest land” means forest land as defined in section 3103(3) of this title.

(8) The term “Indian” means an individual who is a member of an Indian tribe.

(9) The term “Indian land” means land that is—(A) held in trust by the United States for an Indian tribe; or

(B) owned by an Indian or Indian tribe and is subject to restrictions against alienation.


(10) The term “Indian tribe” means any Indian tribe, band, nation, pueblo, or other organized group or community, including any Alaska Native village or regional corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.

(11) The term “integrated resource management plan” means the plan developed pursuant to the process used by tribal governments to assess available resources and to provide identified holistic management objectives that include quality of life, production goals and landscape descriptions of all designated resources that may include (but not be limited to) water, fish, wildlife, forestry, agriculture, minerals, and recreation, as well as community and municipal resources, and may include any previously adopted tribal codes and plans related to such resources.

(12) The term “land management activity” means all activities, accomplished in support of the management of Indian agricultural lands, including (but not limited to)—(A) preparation of soil and range inventories, farmland and rangeland management plans, and monitoring programs to evaluate management plans;

(B) agricultural lands and on-farm irrigation delivery system development, and the application of state of the art, soil and range conservation management techniques to restore and ensure the productive potential of Indian lands;

(C) protection against agricultural pests, including development, implementation, and evaluation of integrated pest management programs to control noxious weeds, undesirable vegetation, and vertebrate or invertebrate agricultural pests;

(D) administration and supervision of agricultural leasing and permitting activities, including determination of proper land use, carrying capacities, and proper stocking rates of livestock, appraisal, advertisement, negotiation, contract preparation, collecting, recording, and distributing lease rental receipts;

(E) technical assistance to individuals and tribes engaged in agricultural production or agribusiness; and

(F) educational assistance in agriculture, natural resources, land management and related fields of study, including direct assistance to tribally-controlled community colleges in developing and implementing curriculum for vocational, technical, and professional course work.


(13) The term “Indian landowner” means the Indian or Indian tribe that—(A) owns such Indian land, or

(B) is the beneficiary of the trust under which such Indian land is held by the United States.


(14) The term “rangeland” means Indian land, excluding Indian forest land, on which the native vegetation is predominantly grasses, grass-like plants, forbs, half-shrubs or shrubs suitable for grazing or browsing use, and includes lands revegetated naturally or artificially to provide a forage cover that is managed as native vegetation.

(15) The term “Secretary” means the Secretary of the Interior.

(Pub. L. 103–177, § 4, Dec. 3, 1993, 107 Stat. 2012.)

Editorial Notes

References in TextThe Alaska Native Claims Settlement Act, referred to in par. (10), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, as amended, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.



SUBCHAPTER I—RANGELAND AND FARMLAND ENHANCEMENT
§ 3711. Management of Indian rangelands and farmlands(a) Management objectivesConsistent with the provisions of the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.], the Secretary shall provide for the management of Indian agricultural lands to achieve the following objectives:(1) To protect, conserve, utilize, and maintain the highest productive potential on Indian agricultural lands through the application of sound conservation practices and techniques. These practices and techniques shall be applied to planning, development, inventorying, classification, and management of agricultural resources.

(2) To increase production and expand the diversity and availability of agricultural products for subsistence, income, and employment of Indians and Alaska Natives, through the development of agricultural resources on Indian lands.

(3) To manage agricultural resources consistent with integrated resource management plans in order to protect and maintain other values such as wildlife, fisheries, cultural resources, recreation and to regulate water runoff and minimize soil erosion.

(4) To enable Indian farmers and ranchers to maximize the potential benefits available to them through their land by providing technical assistance, training, and education in conservation practices, management and economics of agribusiness, sources and use of credit and marketing of agricultural products, and other applicable subject areas.

(5) To develop Indian agricultural lands and associated value-added industries of Indians and Indian tribes to promote self-sustaining communities.

(6) To assist trust and restricted Indian landowners in leasing their agricultural lands for a reasonable annual return, consistent with prudent management and conservation practices, and community goals as expressed in the tribal management plans and appropriate tribal ordinances.


(b) Indian agricultural resource management planning program(1) To meet the management objectives of this section, a 10-year Indian agriculture resource management and monitoring plan shall be developed and implemented as follows:(A) Pursuant to a self-determination contract or self-governance compact, an Indian tribe may develop or implement an Indian agriculture resource plan. Subject to the provisions of subparagraph (C), the tribe shall have broad discretion in designing and carrying out the planning process.

(B) If a tribe chooses not to contract the development or implementation of the plan, the Secretary shall develop or implement, as appropriate, the plan in close consultation with the affected tribe.

(C) Whether developed directly by the tribe or by the Secretary, the plan shall—(i) determine available agriculture resources;

(ii) identify specific tribal agricultural resource goals and objectives;

(iii) establish management objectives for the resources;

(iv) define critical values of the Indian tribe and its members and provide identified holistic management objectives;

(v) identify actions to be taken to reach established objectives;

(vi) be developed through public meetings;

(vii) use the public meeting records, existing survey documents, reports, and other research from Federal agencies, tribal community colleges, and land grant universities; and

(viii) be completed within three years of the initiation of activity to establish the plan.



(2) Indian agriculture resource management plans developed and approved under this section shall govern the management and administration of Indian agricultural resources and Indian agricultural lands by the Bureau and the Indian tribal government.


(Pub. L. 103–177, title I, § 101, Dec. 3, 1993, 107 Stat. 2014.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in subsec. (a), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.



§ 3712. Indian participation in land management activities(a) Tribal recognitionThe Secretary shall conduct all land management activities on Indian agricultural land in accordance with goals and objectives set forth in the approved agricultural resource management plan, in an integrated resource management plan, and in accordance with all tribal laws and ordinances, except in specific instances where such compliance would be contrary to the trust responsibility of the United States.


(b) Tribal lawsUnless otherwise prohibited by Federal law, the Secretary shall comply with tribal laws and ordinances pertaining to Indian agricultural lands, including laws regulating the environment and historic or cultural preservation, and laws or ordinances adopted by the tribal government to regulate land use or other activities under tribal jurisdiction. The Secretary shall—(1) provide assistance in the enforcement of such tribal laws;

(2) provide notice of such laws to persons or entities undertaking activities on Indian agricultural lands; and

(3) upon the request of an Indian tribe, require appropriate Federal officials to appear in tribal forums.


(c) Waiver of regulationsIn any case in which a regulation or administrative policy of the Department of the Interior conflicts with the objectives of the agricultural resource management plan provided for in section 3711 of this title, or with a tribal law, the Secretary may waive the application of such regulation or administrative policy unless such waiver would constitute a violation of a Federal statute or judicial decision or would conflict with his general trust responsibility under Federal law.


(d) Sovereign immunityThis section does not constitute a waiver of the sovereign immunity of the United States, nor does it authorize tribal justice systems to review actions of the Secretary.


(Pub. L. 103–177, title I, § 102, Dec. 3, 1993, 107 Stat. 2015.)

§ 3713. Indian agricultural lands trespass(a) Civil penalties; regulationsNot later than one year after December 3, 1993, the Secretary shall issue regulations that—(1) establish civil penalties for the commission of trespass on Indian agricultural lands, which provide for—(A) collection of the value of the products illegally used or removed plus a penalty of double their values;

(B) collection of the costs associated with damage to the Indian agricultural lands caused by the act of trespass; and

(C) collection of the costs associated with enforcement of the regulations, including field examination and survey, damage appraisal, investigation assistance and reports, witness expenses, demand letters, court costs, and attorney fees;


(2) designate responsibility within the Department of the Interior for the detection and investigation of Indian agricultural lands trespass; and

(3) set forth responsibilities and procedures for the assessment and collection of civil penalties.


(b) Treatment of proceedsThe proceeds of civil penalties collected under this section shall be treated as proceeds from the sale of agricultural products from the Indian agricultural lands upon which such trespass occurred.


(c) Concurrent jurisdictionIndian tribes which adopt the regulations promulgated by the Secretary pursuant to subsection (a) shall have concurrent jurisdiction with the United States to enforce the provisions of this section and the regulations promulgated thereunder. The Bureau and other agencies of the Federal Government shall, at the request of the tribal government, defer to tribal prosecutions of Indian agricultural land trespass cases. Tribal court judgments regarding agricultural trespass shall be entitled to full faith and credit in Federal and State courts to the same extent as a Federal court judgment obtained under this section. Nothing in this chapter shall be construed to diminish the sovereign authority of Indian tribes with respect to trespass.


(Pub. L. 103–177, title I, § 103, Dec. 3, 1993, 107 Stat. 2015.)

§ 3714. Assessment of Indian agricultural management programs(a) AssessmentWithin six months after December 3, 1993, the Secretary, in consultation with affected Indian tribes, shall enter into a contract with a non-Federal entity knowledgeable in agricultural management on Federal and private lands to conduct an independent assessment of Indian agricultural land management and practices. Such assessment shall be national in scope and shall include a comparative analysis of Federal investment and management efforts for Indian trust and restricted agricultural lands as compared to federally-owned lands managed by other Federal agencies or instrumentalities and as compared to federally-served private lands.


(b) PurposesThe purposes of the assessment shall be—(1) to establish a comprehensive assessment of the improvement, funding, and development needs for all Indian agricultural lands;

(2) to establish a comparison of management and funding provided to comparable lands owned or managed by the Federal Government through Federal agencies other than the Bureau; and

(3) to identify any obstacles to Indian access to Federal or private programs relating to agriculture or related rural development programs generally available to the public at large.


(c) ImplementationWithin one year after December 3, 1993, the Secretary shall provide the Subcommittee on Native American Affairs of the Committee on Natural Resources of the House of Representatives and the Committee on Indian Affairs of the Senate with a status report on the development of the comparative analysis required by this section and shall file a final report with the Congress not later than 18 months after December 3, 1993.


(Pub. L. 103–177, title I, § 104, Dec. 3, 1993, 107 Stat. 2016.)

Editorial Notes

Change of Name
Subcommittee on Native American Affairs changed to Subcommittee on Native American and Insular Affairs.



§ 3715. Leasing of Indian agricultural lands(a) Authority of SecretaryThe Secretary is authorized to—(1) approve any agricultural lease or permit with (A) a tenure of up to 10 years, or (B) a tenure longer than 10 years but not to exceed 25 years unless authorized by other Federal law, when such longer tenure is determined by the Secretary to be in the best interest of the Indian landowners and when such lease or permit requires substantial investment in the development of the lands or crops by the lessee; and

(2) lease or permit agricultural lands to the highest responsible bidder at rates less than the Federal appraisal after satisfactorily advertising such lands for lease, when, in the opinion of the Secretary, such action would be in the best interest of the Indian landowner.


(b) Authority of tribeWhen authorized by an appropriate tribal resolution establishing a general policy for leasing of Indian agricultural lands, the Secretary—(1) shall provide a preference to Indian operators in the issuance and renewal of agricultural leases and permits so long as the lessor receives fair market value for his property;

(2) shall waive or modify the requirement that a lessee post a surety or performance bond on agricultural leases and permits issued by the Secretary;

(3) shall provide for posting of other collateral or security in lieu of surety or other bonds;

(4) when such tribal resolution sets forth a tribal definition of what constitutes “highly fractionated undivided heirship lands” and adopts an alternative plan for providing notice to owners, may waive or modify any general notice requirement of Federal law and proceed to negotiate and lease or permit such highly fractionated undivided interest heirship lands in conformity with tribal law in order to prevent waste, reduce idle land acreage, and ensure income; and

(5) shall approve leases and permits of tribally owned agricultural lands at rates determined by the tribal governing body.


(c) Rights of individual landowners(1) Nothing in this section shall be construed as limiting or altering the authority or right of an individual allottee or Indian tribe in the legal or beneficial use of his, her, or its own land or to enter into an agricultural lease of the surface interest of his, her, or its allotment or land under any other provision of law.

(2)(A) The owners of a majority interest in any trust or restricted land are authorized to enter into an agricultural lease of the surface interest of a trust or restricted allotment, and such lease shall be binding upon the owners of the minority interests in such land if the terms of the lease provide such minority interests with not less than fair market value for such land.

(B) For the purposes of subparagraph (A), a majority interest in trust or restricted land is an interest greater than 50 percent of the legal or beneficial title.


(3) The provisions of subsection (b) shall not apply to a parcel of trust or restricted land if the owners of at least 50 percent of the legal or beneficial interest in such land file with the Secretary a written objection to the application of all or any part of such tribal rules to the leasing of such parcel of land.


(Pub. L. 103–177, title I, § 105, Dec. 3, 1993, 107 Stat. 2017; Pub. L. 103–435, § 12(a), Nov. 2, 1994, 108 Stat. 4572.)

Editorial Notes
Amendments1994—Subsec. (b)(5). Pub. L. 103–435, § 12(a)(1), added par. (5).
Subsec. (c)(1). Pub. L. 103–435, § 12(a)(2), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “Nothing in this section shall be construed as limiting or altering the authority or right of an individual allottee in the legal or beneficial use of his or her own land or to enter into an agricultural lease of the surface interest of his or her allotment under any other provision of law.”




SUBCHAPTER II—EDUCATION IN AGRICULTURE MANAGEMENT
§ 3731. Indian and Alaska Native agriculture management education assistance programs(a) Agricultural resources intern program(1) Notwithstanding the provisions of title 5 governing appointments in the competitive service, the Secretary shall establish and maintain in the Bureau or other appropriate office or bureau within the Department of the Interior at least 20 agricultural resources intern positions for Indian and Alaska Native students enrolled in an agriculture study program. Such positions shall be in addition to the forester intern positions authorized in section 3113(a) of this title.

(2) For purposes of this subsection—(A) the term “agricultural resources intern” means an Indian who—(i) is attending an approved postsecondary school in a full-time agriculture or related field, and

(ii) is appointed to one of the agricultural resources intern positions established under paragraph (1);


(B) the term “agricultural resources intern positions” means positions established pursuant to paragraph (1) for agricultural resources interns; and

(C) the term “agriculture study program” includes (but is not limited to) agricultural engineering, agricultural economics, animal husbandry, animal science, biological sciences, geographic information systems, horticulture, range management, soil science, and veterinary science.


(3) The Secretary shall pay, by reimbursement or otherwise, all costs for tuition, books, fees, and living expenses incurred by an agricultural resources intern while attending an approved postsecondary or graduate school in a full-time agricultural study program.

(4) An agricultural resources intern shall be required to enter into an obligated service agreement with the Secretary to serve as an employee in a professional agriculture or natural resources position with the Department of the Interior or other Federal agency or an Indian tribe for one year for each year of education for which the Secretary pays the intern’s educational costs under paragraph (3).

(5) An agricultural resources intern shall be required to report for service with the Bureau of Indian Affairs or other bureau or agency sponsoring his internship, or to a designated work site, during any break in attendance at school of more than 3 weeks duration. Time spent in such service shall be counted toward satisfaction of the intern’s obligated service agreement under paragraph (4).


(b) Cooperative education program(1) The Secretary shall maintain, through the Bureau, a cooperative education program for the purpose, among other things, of recruiting Indian and Alaska Native students who are enrolled in secondary schools, tribally controlled community colleges, and other postsecondary or graduate schools, for employment in professional agricultural or related positions with the Bureau or other Federal agency providing Indian agricultural or related services.

(2) The cooperative educational program under paragraph (1) shall be modeled after, and shall have essentially the same features as, the program in effect on December 3, 1993, pursuant to chapter 308 of the Federal Personnel Manual of the Office of Personnel Management.

(3) The cooperative educational program shall include, among others, the following:(A) The Secretary shall continue the established specific programs in agriculture and natural resources education at Southwestern Indian Polytechnic Institute (SIPI) and at Haskell Indian Junior College.

(B) The Secretary shall develop and maintain a cooperative program with the tribally controlled community colleges to coordinate course requirements, texts, and provide direct technical assistance so that a significant portion of the college credits in both the Haskell and Southwestern Indian Polytechnic Institute programs can be met through local program work at participating tribally controlled community colleges.

(C) Working through tribally controlled community colleges and in cooperation with land grant institutions, the Secretary shall implement an informational and educational program to provide practical training and assistance in creating or maintaining a successful agricultural enterprise, assessing sources of commercial credit, developing markets, and other subjects of importance in agricultural pursuits.

(D) Working through tribally controlled community colleges and in cooperation with land grant institutions, the Secretary shall implement research activities to improve the basis for determining appropriate management measures to apply to Indian agricultural management.


(4) Under the cooperative agreement program under paragraph (1), the Secretary shall pay, by reimbursement or otherwise, all costs for tuition, books, and fees of an Indian student who—(A) is enrolled in a course of study at an education institution with which the Secretary has entered into a cooperative agreement; and

(B) is interested in a career with the Bureau, an Indian tribe or a tribal enterprise in the management of Indian rangelands, farmlands, or other natural resource assets.


(5) A recipient of assistance under the cooperative education program under this subsection shall be required to enter into an obligated service agreement with the Secretary to serve as a professional in an agricultural resource related activity with the Bureau, or other Federal agency providing agricultural or related services to Indians or Indian tribes, or an Indian tribe for one year for each year for which the Secretary pays the recipients educational costs pursuant to paragraph (3).


(c) Scholarship program(1) The Secretary may grant scholarships to Indians enrolled in accredited agriculture related programs for postsecondary and graduate programs of study as full-time students.

(2) A recipient of a scholarship under paragraph (1) shall be required to enter into an obligated service agreement with the Secretary in which the recipient agrees to accept employment for one year for each year the recipient received a scholarship, following completion of the recipients course of study, with—(A) the Bureau or other agency of the Federal Government providing agriculture or natural resource related services to Indians or Indian tribes;

(B) an agriculture or related program conducted under a contract, grant, or cooperative agreement entered into under the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.]; or

(C) a tribal agriculture or related program.


(3) The Secretary shall not deny scholarship assistance under this subsection solely on the basis of an applicant’s scholastic achievement if the applicant has been admitted to and remains in good standing in an accredited post secondary 11 So in original. Probably should be “postsecondary”. or graduate institution.


(d) Educational outreachThe Secretary shall conduct, through the Bureau, and in consultation with other appropriate local, State and Federal agencies, and in consultation and coordination with Indian tribes, an agricultural resource education outreach program for Indian youth to explain and stimulate interest in all aspects of management and careers in Indian agriculture and natural resources.


(e) Adequacy of programsThe Secretary shall administer the programs described in this section until a sufficient number of Indians are trained to ensure that there is an adequate number of qualified, professional Indian agricultural resource managers to manage the Bureau agricultural resource programs and programs maintained by or for Indian tribes.


(Pub. L. 103–177, title II, § 201, Dec. 3, 1993, 107 Stat. 2018.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in subsec. (c)(2)(B), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Statutory Notes and Related Subsidiaries
Haskell Indian Nations University and Southwestern Indian Polytechnic Institute Administrative SystemsPub. L. 105–337, Oct. 31, 1998, 112 Stat. 3171, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Haskell Indian Nations University and Southwestern Indian Polytechnic Institute Administrative Systems Act of 1998’.


“SEC. 2. FINDINGS.“The Congress finds that—“(1) the provision of culturally sensitive curricula for higher education programs at Haskell Indian Nations University and the Southwestern Indian Polytechnic Institute is consistent with the commitment of the Federal Government to the fulfillment of treaty obligations to Indian tribes through the principle of self-determination and the use of Federal resources; and

“(2) giving a greater degree of autonomy to those institutions, while maintaining them as an integral part of the Bureau of Indian Affairs, will facilitate—“(A) the transition of Haskell Indian Nations University to a 4-year university; and

“(B) the administration and improvement of the academic program of the Southwestern Indian Polytechnic Institute.



“SEC. 3. DEFINITIONS; APPLICABILITY.“(a) Definitions.—For purposes of this Act:“(1) Secretary.—The term ‘Secretary’ means the Secretary of the Interior.

“(2) Employee.—The term ‘employee’, with respect to an institution named in subsection (b), means an individual employed in or under such institution.

“(3) Eligible.—The term ‘eligible’ means an individual who has qualified for appointment in the institution involved and whose name has been entered on the appropriate register or list of eligibles.

“(4) Demonstration project.—The term ‘demonstration project’ means a project conducted by or under the supervision of an institution named in subsection (b) to determine whether specified changes in personnel management policies or procedures would result in improved personnel management.


“(b) Applicability.—This Act applies to—“(1) Haskell Indian Nations University, located in Lawrence, Kansas; and

“(2) Southwestern Indian Polytechnic Institute, located in Albuquerque, New Mexico.



“SEC. 4. AUTHORITY.“(a) In General.—Each institution named in section 3(b) may conduct a demonstration project in accordance with the provisions of this Act. The conducting of any such demonstration project shall not be limited by any lack of specific authority under title 5, United States Code, to take the action contemplated, or by any provision of such title or any rule or regulation prescribed under such title which is inconsistent with the action, including any provision of law, rule, or regulation relating to—“(1) the methods of establishing qualification requirements for, recruitment for, and appointment to positions;

“(2) the methods of classifying positions and compensating employees;

“(3) the methods of assigning, reassigning, or promoting employees;

“(4) the methods of disciplining employees;

“(5) the methods of providing incentives to employees, including the provision of group or individual incentive bonuses or pay;

“(6) the hours of work per day or per week;

“(7) the methods of involving employees, labor organizations, and employee organizations in personnel decisions; and

“(8) the methods of reducing overall staff and grade levels.


“(b) Consultation and Other Requirements.—Before commencing a demonstration project under this Act, the president of the institution involved shall—“(1) in consultation with the board of regents of the institution and such other persons or representative bodies as the president considers appropriate, develop a plan for such project which identifies—“(A) the purposes of the project;

“(B) the types of employees or eligibles to be included (categorized by occupational series, grade, or organizational unit);

“(C) the number of employees or eligibles to be included (in the aggregate and by category);

“(D) the methodology;

“(E) the duration;

“(F) the training to be provided;

“(G) the anticipated costs;

“(H) the methodology and criteria for evaluation, consistent with subsection (f );

“(I) a specific description of any aspect of the project for which there is a lack of specific authority; and

“(J) a specific citation to any provision of law, rule, or regulation which, if not waived, would prohibit the conducting of the project, or any part of the project as proposed;


“(2) publish the plan in the Federal Register;

“(3) submit the plan so published to public hearing;

“(4) at least 180 days before the date on which the proposed project is to commence, provide notification of such project to—“(A) employees likely to be affected by the project; and

“(B) each House of Congress;


“(5) at least 90 days before the date on which the proposed project is to commence, provide each House of Congress with a report setting forth the final version of the plan; and

“(6) at least 60 days before the date on which the proposed project is to commence, inform all employees as to the final version of the plan, including all information relevant to the making of an election under subsection (h)(2)(A).


“(c) Limitations.—No demonstration project under this Act may—“(1) provide for a waiver of—“(A) any provision of law, rule, or regulation providing for—“(i) equal employment opportunity;

“(ii) Indian preference; or

“(iii) veterans’ preference;


“(B) any provision of chapter 23 of title 5, United States Code, or any other provision of such title relating to merit system principles or prohibited personnel practices, or any rule or regulation prescribed under authority of any such provision; or

“(C) any provision of subchapter II or III of chapter 73 of title 5, United States Code, or any rule or regulation prescribed under authority of any such provision;


“(2) impose any duty to engage in collective bargaining with respect to—“(A) classification of positions; or

“(B) pay, benefits, or any other form of compensation; or


“(3) provide that any employee be required to pay dues or fees of any kind to a labor organization as a condition of employment.


“(d) Commencement and Termination Dates.—Each demonstration project under this Act—“(1) shall commence within 2 years after the date of enactment of this Act [Oct. 31, 1998]; and

“(2) shall terminate by the end of the 5-year period beginning on the date on which such project commences, except that the project may continue beyond the end of such 5-year period—“(A) to the extent necessary to validate the results of the project; and

“(B) to the extent provided for under subsection (h)(2)(B).



“(e) Discretionary Authority To Terminate.—A demonstration project under this Act may be terminated by the Secretary or the president of the institution involved if either determines that the project creates a substantial hardship on, or is not in the best interests of, the institution and its educational goals.

“(f) Evaluation.—“(1) In general.—The Secretary shall provide for an evaluation of the results of each demonstration project under this Act and its impact on improving public management.

“(2) Information.—Upon request of the Secretary, an institution named in section 3(b) shall cooperate with and assist the Secretary, to the extent practicable, in any evaluation undertaken under this subsection and provide the Secretary with requested information and reports relating to the conducting of its demonstration project.


“(g) Role of the Office of Personnel Management.—Upon request of the Secretary or the president of an institution named in section 3(b), the Office of Personnel Management shall furnish information or technical advice on the design, operation, or evaluation, or any other aspect of a demonstration project under this Act.

“(h) Applicability.—“(1) In general.—Except as otherwise provided in this subsection, all applicants for employment with, all eligibles and employees of, and all positions in or under an institution named in section 3(b) shall be subject to inclusion in a demonstration project under this Act.

“(2) Provisions relating to certain benefits.—“(A) Option for certain individuals to remain under current law governing certain benefits.—“(i) Eligible individuals.—This subparagraph applies in the case of any individual who, as of the day before the date on which a demonstration project under this Act is to commence at an institution—     “(I) is an employee of such institution; and

     “(II) if benefits under subchapter III of chapter 83 or chapter 84 of title 5, United States Code, are to be affected, has completed at least 1 year of Government service (whether with such institution or otherwise), but taking into account only civilian service creditable under subchapter III of chapter 83 or chapter 84 of such title.


“(ii) Option.—If a demonstration project is to include changes to any benefits under subpart G of part III of title 5, United States Code, an employee described in clause (i) shall be afforded an election not to become subject to such demonstration project, to the extent those benefits are involved (and to instead remain subject to the provisions of such subpart G as if this Act had not been enacted).


“(B) Continuation of certain alternative benefit systems after demonstration project terminates for persons becoming subject thereto under the project.—Notwithstanding any other provision of this Act, the termination of a demonstration project shall not, in the case of any employee who becomes subject to a system of alternative benefits under this Act (in lieu of benefits that would otherwise be determined under subpart G of part III of title 5, United States Code), have the effect of terminating—“(i) any rights accrued by that individual under the system of alternative benefits involved; or

“(ii) the system under which those alternative benefits are afforded, to the extent continuation of such system beyond the termination date is provided for under the terms of the demonstration project (as in effect on the termination date).



“(3) Transition provisions.—“(A) Retention of annual and sick leave accrued before becoming subject to demonstration project.—Any individual becoming subject to a demonstration project under this Act shall, in a manner consistent with the requirements of section 6308 of title 5, United States Code, be credited with any annual leave and any sick leave standing to such individual’s credit immediately before becoming subject to the project.

“(B) Provisions relating to credit for leave upon separating while the demonstration project is still ongoing.—Any demonstration project under this Act shall include provisions consistent with the following:“(i) Lump-sum credit for annual leave.—In the case of any individual who, at the time of becoming subject to the demonstration project, has any leave for which a lump-sum payment might be paid under subchapter VI of chapter 55 of title 5, United States Code, such individual shall, if such individual separates from service (in the circumstances described in section 5551 or 5552 of such title 5, as applicable) while the demonstration project is still ongoing, be entitled to a lump-sum payment under such section 5551 or 5552 (as applicable) based on the amount of leave standing to such individual’s credit at the time such individual became subject to the demonstration project or the amount of leave standing to such individual’s credit at the time of separation, whichever is less.

“(ii) Retirement credit for sick leave.—In the case of any individual who, at the time of becoming subject to the demonstration project, has any sick leave which would be creditable under section 8339(m) of title 5, United States Code (had such individual then separated from service), any sick leave standing to such individual’s credit at the time of separation shall, if separation occurs while the demonstration project is still ongoing, be so creditable, but only to the extent that it does not exceed the amount of creditable sick leave that stood to such individual’s credit at the time such individual became subject to the demonstration project.


“(C) Transfer of leave remaining upon transfer to another agency.—In the case of any employee who becomes subject to the demonstration project and is subsequently transferred or otherwise appointed (without a break in service of 3 days or longer) to another position in the Federal Government or the government of the District of Columbia under a different leave system (whether while the project is still ongoing or otherwise), any leave remaining to the credit of that individual which was earned or credited under the demonstration project shall be transferred to such individual’s credit in the new employing agency on an adjusted basis under regulations prescribed under section 6308 of title 5, United States Code. Any such regulations shall be prescribed taking into account the provisions of subparagraph (B).

“(D) Collective-bargaining agreements.—Any collective-bargaining agreement in effect on the day before a demonstration project under this Act commences shall continue to be recognized by the institution involved until the earlier of—“(i) the date occurring 3 years after the commencement date of the project;

“(ii) the date as of which the agreement is scheduled to expire (disregarding any option to renew); or

“(iii) such date as may be determined by mutual agreement of the parties.





“SEC. 5. DELEGATION OF PROCUREMENT AUTHORITY.“The Secretary shall, to the maximum extent consistent with applicable law and subject to the availability of appropriations therefor, delegate to the presidents of the respective institutions named in section 3(b) procurement and contracting authority with respect to the conduct of the administrative functions of such institution.


“SEC. 6. AUTHORIZATION OF APPROPRIATIONS.“There are authorized to be appropriated, for fiscal year 1999, and each fiscal year thereafter, to each of the respective institutions named in section 3(b)—“(1) the amount of funds made available by appropriations as operations funding for the administration of such institution for fiscal year 1998; and

“(2) such additional sums as may be necessary for the operation of such institution pursuant to this Act.


“SEC. 7. REGULATIONS.“The president of each institution named in section 3(b) may, in consultation with the appropriate entities (referred to in section 4(b)(1)), prescribe any regulations necessary to carry out this Act.


“SEC. 8. LEGISLATION TO MAKE CHANGES PERMANENT.“Not later than 6 months before the date on which a demonstration project under this Act is scheduled to expire, the institution conducting such demonstration project shall submit to each House of Congress—“(1) recommendations as to whether or not the changes under such project should be continued or made permanent; and

“(2) proposed legislation for any changes in law necessary to carry out any such recommendations.”







§ 3732. Postgraduation recruitment, education and training programs(a) Assumption of loansThe Secretary shall establish and maintain a program to attract Indian professionals who are graduates of a course of postsecondary or graduate education for employment in either the Bureau agriculture or related programs or, subject to the approval of the tribe, in tribal agriculture or related programs. According to such regulations as the Secretary may prescribe, such program shall provide for the employment of Indian professionals in exchange for the assumption by the Secretary of the outstanding student loans of the employee. The period of employment shall be determined by the amount of the loan that is assumed.


(b) Postgraduate intergovernmental internshipsFor the purposes of training, skill development and orientation of Indian and Federal agricultural management personnel, and the enhancement of tribal and Bureau agricultural resource programs, the Secretary shall establish and actively conduct a program for the cooperative internship of Federal and Indian agricultural resource personnel. Such program shall—(1) for agencies within the Department of the Interior—(A) provide for the internship of Bureau and Indian agricultural resource employees in the agricultural resource related programs of other agencies of the Department of the Interior, and

(B) provide for the internship of agricultural resource personnel from the other Department of the Interior agencies within the Bureau, and, with the consent of the tribe, within tribal agricultural resource programs;


(2) for agencies not within the Department of the Interior, provide, pursuant to an interagency agreement, internships within the Bureau and, with the consent of the tribe, within a tribal agricultural resource program of other agricultural resource personnel of such agencies who are above their sixth year of Federal service;

(3) provide for the continuation of salary and benefits for participating Federal employees by their originating agency;

(4) provide for salaries and benefits of participating Indian agricultural resource employees by the host agency; and

(5) provide for a bonus pay incentive at the conclusion of the internship for any participant.


(c) Continuing education and trainingThe Secretary shall maintain a program within the Trust Services Division of the Bureau for Indian agricultural resource personnel which shall provide for—(1) orientation training for Bureau agricultural resource personnel in tribal-Federal relations and responsibilities;

(2) continuing technical agricultural resource education for Bureau and Indian agricultural resource personnel; and

(3) development training of Indian agricultural resource personnel in agricultural resource based enterprises and marketing.


(Pub. L. 103–177, title II, § 202, Dec. 3, 1993, 107 Stat. 2020.)

§ 3733. Cooperative agreement between Department of the Interior and Indian tribes(a) Cooperative agreements(1)(A) To facilitate the administration of the programs and activities of the Department of the Interior, the Secretary may negotiate and enter into cooperative agreements with Indian tribes to—(i) engage in cooperative manpower and job training,

(ii) develop and publish cooperative agricultural education and resource planning materials, and

(iii) perform land and facility improvements and other activities related to land and natural resource management and development.


(B) The Secretary may enter into these agreements when the Secretary determines the interest of Indians and Indian tribes will be benefited.


(2) In cooperative agreements entered into under paragraph (1), the Secretary may advance or reimburse funds to contractors from any appropriated funds available for similar kinds of work or by furnishing or sharing materials, supplies, facilities, or equipment without regard to the provisions of section 3324 of title 31 relating to the advance of public moneys.


(b) SupervisionIn any agreement authorized by this section, Indian tribes and their employees may perform cooperative work under the supervision of the Department of the Interior in emergencies or otherwise as mutually agreed to, but shall not be deemed to be Federal employees other than for the purposes of sections 2671 through 2680 of title 28 and sections 8101 through 8193 of title 5.


(c) Savings clauseNothing in this chapter shall be construed to limit the authority of the Secretary to enter into cooperative agreements otherwise authorized by law.


(Pub. L. 103–177, title II, § 203, Dec. 3, 1993, 107 Stat. 2021.)

§ 3734. Obligated service; breach of contract(a) Obligated serviceWhere an individual enters into an agreement for obligated service in return for financial assistance under any provision of this subchapter, the Secretary shall adopt such regulations as are necessary to provide for the offer of employment to the recipient of such assistance as required by such provision. Where an offer of employment is not reasonably made, the regulations shall provide that such service shall no longer be required.


(b) Breach of contract; repaymentWhere an individual fails to accept a reasonable offer of employment in fulfillment of such obligated service or unreasonably terminates or fails to perform the duties of such employment, the Secretary shall require a repayment of the financial assistance provided, prorated for the amount of time of obligated service that was performed, together with interest on such amount which would be payable if at the time the amounts were paid they were loans bearing interest at the maximum legal prevailing rate, as determined by the Secretary of the Treasury.


(Pub. L. 103–177, title II, § 204, Dec. 3, 1993, 107 Stat. 2022.)


SUBCHAPTER III—GENERAL PROVISIONS
§ 3741. Regulations
Except as otherwise provided by this chapter, the Secretary shall promulgate final regulations for the implementation of this chapter within 24 months after December 3, 1993. All regulations promulgated pursuant to this chapter shall be developed by the Secretary with the participation of the affected Indian tribes.
(Pub. L. 103–177, title III, § 301, Dec. 3, 1993, 107 Stat. 2022.)

§ 3742. Trust responsibility
Nothing in this chapter shall be construed to diminish or expand the trust responsibility of the United States toward Indian trust lands or natural resources, or any legal obligation or remedy resulting therefrom.
(Pub. L. 103–177, title III, § 302, Dec. 3, 1993, 107 Stat. 2022.)

§ 3743. Severability
If any provision of this chapter, or the application of any provision of this chapter to any person or circumstance, is held invalid, the application of such provision or circumstance and the remainder of this chapter shall not be affected thereby.
(Pub. L. 103–177, title III, § 303, Dec. 3, 1993, 107 Stat. 2022.)

§ 3744. Federal, State and local authority(a) DisclaimerNothing in this chapter shall be construed to supersede or limit the authority of Federal, State or local agencies otherwise authorized by law to provide services to Indians.


(b) Duplication of servicesThe Secretary shall work with all appropriate Federal departments and agencies to avoid duplication of programs and services currently available to Indian tribes and landowners from other sources.


(Pub. L. 103–177, title III, § 304, Dec. 3, 1993, 107 Stat. 2022.)

§ 3745. Authorization of appropriations(a) General authorizationThere are authorized to be appropriated such sums as may be necessary to carry out the purposes of this chapter.


(b) Funding sourceThe activities required under subchapter II may only be funded from appropriations made pursuant to this chapter. To the greatest extent possible, such activities shall be coordinated with activities funded from other sources.


(Pub. L. 103–177, title III, § 305, Dec. 3, 1993, 107 Stat. 2023.)

§ 3746. Tribal immunity
Nothing in this chapter shall be construed to affect, modify, diminish, or otherwise impair the sovereign immunity from suit enjoyed by Indian tribes.
(Pub. L. 103–177, title III, § 306, as added Pub. L. 103–435, § 12(b), Nov. 2, 1994, 108 Stat. 4572.)



CHAPTER 40—INDIAN DAMS SAFETY



Sec.


3801.Findings.


3802.Definitions.


3803.Dam Safety Maintenance and Repair Program.


3804.Authorization of appropriations.


3805.Indian dam safety.



§ 3801. Findings
The Congress finds that—(1) the Secretary of the Interior has identified 53 dams on Indian lands that present a threat to human life in the event of a failure;

(2) because of inadequate attention in the past to problems stemming from structural deficiencies and regular maintenance requirements for dams operated by the Bureau of Indian Affairs, unsafe Bureau dams continue to pose an imminent threat to people and property;

(3) many Bureau dams have maintenance deficiencies regardless of their current safety condition classification and the deficiencies must be corrected to avoid future threats to human life and property;

(4) safe working dams on Indian lands are necessary to supply irrigation water, to provide flood control, to provide water for municipal, industrial, domestic, livestock, and recreation uses, and for fish and wildlife habitats; and

(5) it is necessary to institute a regular dam maintenance and repair program, utilizing the expertise in the Bureau, Indian tribes, and other Federal agencies.

(Pub. L. 103–302, § 2, Aug. 23, 1994, 108 Stat. 1560.)

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 103–302, § 1, Aug. 23, 1994, 108 Stat. 1560, provided that: “This Act [enacting this chapter] may be cited as the ‘Indian Dams Safety Act of 1994’.”




§ 3802. Definitions
As used in this chapter:(1) The term “Bureau” means the Bureau of Indian Affairs.

(2) The term “dam” has the same meaning given such term by section 467 of title 33.

(3) The term “Secretary” means the Secretary of the Interior.

(4) The term “Indian tribe” means any Indian tribe, band, nation, pueblo, or other organized group or community, including any Alaska Native village or regional corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act [43 U.S.C. 1601 et seq.], which is recognized as eligible for the special programs and services provided by the United States to Indian tribes because of their status as Indians.

(Pub. L. 103–302, § 3, Aug. 23, 1994, 108 Stat. 1560; Pub. L. 104–303, title II, § 215(d), Oct. 12, 1996, 110 Stat. 3694.)

Editorial Notes

References in TextThe Alaska Native Claims Settlement Act, referred to in par. (4), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, as amended, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.

Amendments1996—Par. (2). Pub. L. 104–303 made technical amendment to reference in original act which appears in text as reference to section 467 of title 33.



§ 3803. Dam Safety Maintenance and Repair Program(a) EstablishmentThe Secretary shall establish a dam safety maintenance and repair program within the Bureau to ensure maintenance and monitoring of the condition of each dam identified pursuant to subsection (e) necessary to maintain the dam in a satisfactory condition on a long-term basis.


(b) Transfer of existing functions and personnelAll functions performed before August 23, 1994, pursuant to the Dam Safety Program established by the Secretary of the Interior by order dated February 28, 1980, and all Bureau of Indian Affairs personnel assigned to such program as of August 23, 1994, are hereby transferred to the Dam Safety Maintenance and Repair Program. Any reference in any law, regulation, executive order, reorganization plan, or delegation of authority to the Dam Safety Program is deemed to be a reference to the Dam Safety Maintenance and Repair Program.


(c) RehabilitationUnder the Dam Safety Maintenance and Repair Program, the Secretary shall perform such rehabilitation work as is necessary to bring the dams identified pursuant to subsection (e) to a satisfactory condition. In addition, each dam located on Indian lands shall be regularly maintained pursuant to the Dam Safety Maintenance and Repair Program established pursuant to subsection (a).


(d) Maintenance action planThe Secretary shall develop a maintenance action plan, which shall include a prioritization of actions to be taken, for those dams with a risk hazard rating of high or significant as identified pursuant to subsection (e).


(e) Identification of dams(1) Development of listThe Secretary shall develop a comprehensive list of dams located on Indian lands that describes the dam safety condition classification of each dam, as specified in paragraph (2), the risk hazard classification of each dam, as specified in paragraph (3), and the conditions resulting from maintenance deficiencies.


(2) Dam safety condition classificationsThe dam safety condition classification referred to in paragraph (1) is one of the following classifications:(A) SatisfactoryNo existing or potential dam safety deficiencies are recognized. Safe performance is expected under all anticipated conditions.


(B) FairNo existing dam safety deficiencies are recognized for normal loading conditions. Infrequent hydrologic or seismic events would probably result in a dam safety deficiency.


(C) Conditionally poorA potential dam safety deficiency is recognized for unusual loading conditions that may realistically occur during the expected life of the structure.


(D) PoorA potential dam safety deficiency is clearly recognized for normal loading conditions. Immediate actions to resolve the deficiency are recommended; reservoir restrictions may be necessary until resolution of the problem.


(E) UnsatisfactoryA dam safety deficiency exists for normal loading conditions. Immediate remedial action is required for resolution of the problem.



(3) Risk hazard classificationThe risk hazard classification referred to in paragraph (1) is one of the following classifications:(A) HighSix or more lives would be at risk or extensive property damage could occur if the dam failed.


(B) SignificantBetween one and six lives would be at risk or significant property damage could occur if the dam failed.


(C) LowNo lives would be at risk and limited property damage would occur if the dam failed.




(f) Limitation on program authorizationWork authorized by this chapter shall be for the purpose of dam safety maintenance and structural repair. The Secretary may authorize, upon request of an Indian tribe, up to 20 percent of the cost of repairs to be used to provide additional conservation storage capacity or developing benefits beyond those provided by the original dams and reservoirs. This chapter is not intended to preclude development of increased storage or benefits under any other authority or to preclude measures to protect fish and wildlife.


(g) Technical assistanceTo carry out the purposes of this chapter, the Secretary may obtain technical assistance on a nonreimbursable basis from other departments and agencies. Notwithstanding any such technical assistance, the Dam Safety Maintenance and Repair Program established under subsection (a) shall be under the direction and control of the Bureau.


(h) Contract authorityIn addition to any other authority established by law, the Secretary is authorized to contract with Indian tribes under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) 11 See References in Text note below. to carry out the Dam Safety Maintenance and Repair Program established under this chapter.


(i) Annual reportThe Secretary shall submit an annual report on the implementation of this chapter. The report shall include—(1) the list of dams and their status on the maintenance action plan developed under this section; and

(2) the projected total cost and a schedule of the projected annual cost of rehabilitation or repair for each dam under this section.

The report shall be submitted at the time the budget is required to be submitted under section 1105 of title 31 to the Subcommittee on Native American Affairs of the Committee on Natural Resources of the House of Representatives and the Committee on Indian Affairs of the Senate.

(Pub. L. 103–302, § 4, Aug. 23, 1994, 108 Stat. 1561; Pub. L. 104–109, § 3, Feb. 12, 1996, 110 Stat. 764.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsec. (h), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Amendments1996—Subsec. (h). Pub. L. 104–109 substituted “under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)” for “(under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e))), as amended,”.


Change of Name
Subcommittee on Native American Affairs changed to Subcommittee on Native American and Insular Affairs.



§ 3804. Authorization of appropriations
There is authorized to be appropriated such sums as may be necessary to carry out this chapter. Funds provided under this chapter are to be considered nonreimbursable.
(Pub. L. 103–302, § 5, Aug. 23, 1994, 108 Stat. 1563.)

§ 3805. Indian dam safety(a) DefinitionsIn this section:(1) Dam(A) In generalThe term “dam” has the meaning given the term in section 467 of title 33.


(B) InclusionsThe term “dam” includes any structure, facility, equipment, or vehicle used in connection with the operation of a dam.



(2) FundThe term “Fund” means, as applicable—(A) the High-Hazard Indian Dam Safety Deferred Maintenance Fund established by subsection (b)(1)(A); or

(B) the Low-Hazard Indian Dam Safety Deferred Maintenance Fund established by subsection (b)(2)(A).


(3) High hazard potential damThe term “high hazard potential dam” means a dam assigned to the significant or high hazard potential classification under the guidelines published by the Federal Emergency Management Agency entitled “Federal Guidelines for Dam Safety: Hazard Potential Classification System for Dams” (FEMA Publication Number 333).


(4) Indian tribeThe term “Indian tribe” has the meaning given the term in section 5304 of this title.


(5) Low hazard potential damThe term “low hazard potential dam” means a dam assigned to the low hazard potential classification under the guidelines published by the Federal Emergency Management Agency entitled “Federal Guidelines for Dam Safety: Hazard Potential Classification System for Dams” (FEMA Publication Number 333).


(6) SecretaryThe term “Secretary” means the Secretary of the Interior, acting through the Assistant Secretary for Indian Affairs, in consultation with the Secretary of the Army.



(b) Indian Dam Safety Deferred Maintenance Funds(1) High-Hazard Fund(A) EstablishmentThere is established in the Treasury of the United States a fund, to be known as the “High-Hazard Indian Dam Safety Deferred Maintenance Fund”, consisting of—(i) such amounts as are deposited in the Fund under subparagraph (B); and

(ii) any interest earned on investment of amounts in the Fund under subparagraph (D).


(B) Deposits to Fund(i) In generalFor each of fiscal years 2017 through 2030, the Secretary of the Treasury shall deposit in the Fund $22,750,000 from the general fund of the Treasury.


(ii) Availability of amountsAmounts deposited in the Fund under clause (i) shall be used, subject to appropriation, to carry out this section.



(C) Expenditures from Fund(i) In generalSubject to clause (ii), for each of fiscal years 2017 through 2030, the Secretary may, to the extent provided in advance in appropriations Acts, expend from the Fund, in accordance with this section, not more than the sum of—(I) $22,750,000; and

(II) the amount of interest accrued in the Fund.


(ii) Additional expendituresThe Secretary may expend more than $22,750,000 for any fiscal year referred to in clause (i) if the additional amounts are available in the Fund as a result of a failure of the Secretary to expend all of the amounts available under clause (i) in 1 or more prior fiscal years.



(D) Investments of amounts(i) In generalThe Secretary of the Treasury shall invest such portion of the Fund as is not, in the judgment of the Secretary, required to meet current withdrawals.


(ii) Credits to FundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to, and form a part of, the Fund.



(E) Transfers of amounts(i) In generalThe amounts required to be transferred to the Fund under this paragraph shall be transferred at least monthly.


(ii) AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates are in excess of or less than the amounts required to be transferred.



(F) TerminationOn September 30, 2030—(i) the Fund shall terminate; and

(ii) the unexpended and unobligated balance of the Fund shall be transferred to the general fund of the Treasury.



(2) Low-Hazard Fund(A) EstablishmentThere is established in the Treasury of the United States a fund, to be known as the “Low-Hazard Indian Dam Safety Deferred Maintenance Fund”, consisting of—(i) such amounts as are deposited in the Fund under subparagraph (B); and

(ii) any interest earned on investment of amounts in the Fund under subparagraph (D).


(B) Deposits to Fund(i) In generalFor each of fiscal years 2017 through 2030, the Secretary of the Treasury shall deposit in the Fund $10,000,000 from the general fund of the Treasury.


(ii) Availability of amountsAmounts deposited in the Fund under clause (i) shall be used, subject to appropriation, to carry out this section.



(C) Expenditures from Fund(i) In generalSubject to clause (ii), for each of fiscal years 2017 through 2030, the Secretary may, to the extent provided in advance in appropriations Acts, expend from the Fund, in accordance with this section, not more than the sum of—(I) $10,000,000; and

(II) the amount of interest accrued in the Fund.


(ii) Additional expendituresThe Secretary may expend more than $10,000,000 for any fiscal year referred to in clause (i) if the additional amounts are available in the Fund as a result of a failure of the Secretary to expend all of the amounts available under clause (i) in 1 or more prior fiscal years.



(D) Investments of amounts(i) In generalThe Secretary of the Treasury shall invest such portion of the Fund as is not, in the judgment of the Secretary, required to meet current withdrawals.


(ii) Credits to FundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to, and form a part of, the Fund.



(E) Transfers of amounts(i) In generalThe amounts required to be transferred to the Fund under this paragraph shall be transferred at least monthly.


(ii) AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates are in excess of or less than the amounts required to be transferred.



(F) TerminationOn September 30, 2030—(i) the Fund shall terminate; and

(ii) the unexpended and unobligated balance of the Fund shall be transferred to the general fund of the Treasury.




(c) Repair, replacement, and maintenance of certain Indian dams(1) Program establishment(A) In generalThe Secretary shall establish a program to address the deferred maintenance needs of Indian dams that—(i) create flood risks or other risks to public or employee safety or natural or cultural resources; and

(ii) unduly impede the management and efficiency of Indian dams.


(B) Funding(i) High-Hazard FundConsistent with subsection (b)(1)(B), the Secretary shall use or transfer to the Bureau of Indian Affairs not less than $22,750,000 of amounts in the High-Hazard Indian Dam Safety Deferred Maintenance Fund, plus accrued interest, for each of fiscal years 2017 through 2030 to carry out maintenance, repair, and replacement activities for 1 or more of the Indian dams described in paragraph (2)(A).


(ii) Low-Hazard FundConsistent with subsection (b)(2)(B), the Secretary shall use or transfer to the Bureau of Indian Affairs not less than $10,000,000 of amounts in the Low-Hazard Indian Dam Safety Deferred Maintenance Fund, plus accrued interest, for each of fiscal years 2017 through 2030 to carry out maintenance, repair, and replacement activities for 1 or more of the Indian dams described in paragraph (2)(B).



(C) Compliance with dam safety policiesMaintenance, repair, and replacement activities for Indian dams under this section shall be carried out in accordance with the dam safety policies of the Director of the Bureau of Indian Affairs established to carry out the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.).



(2) Eligible dams(A) High hazard potential damsThe dams eligible for funding under paragraph (1)(B)(i) are Indian high hazard potential dams in the United States that—(i) are included in the safety of dams program established pursuant to the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.); and

(iii)(I)(aa) 11 So in original. No cl. (ii) has been enacted. are owned by the Federal Government, as listed in the Federal inventory required by Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property asset management); and

(bb) are managed by the Bureau of Indian Affairs (including dams managed under contracts or compacts pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.)); or


(II) have deferred maintenance documented by the Bureau of Indian Affairs.



(B) Low hazard potential damsThe dams eligible for funding under paragraph (1)(B)(ii) are Indian low hazard potential dams in the United States that, on December 16, 2016—(i) are covered under the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.); and

(ii)(I)(aa) are owned by the Federal Government, as listed in the Federal inventory required by Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property asset management); and

(bb) are managed by the Bureau of Indian Affairs (including dams managed under contracts or compacts pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.)); or


(II) have deferred maintenance documented by the Bureau of Indian Affairs.




(3) Requirements and conditionsNot later than 120 days after December 16, 2016, and as a precondition to amounts being expended from the Fund to carry out this subsection, the Secretary, in consultation with representatives of affected Indian tribes, shall develop and submit to Congress—(A) programmatic goals to carry out this subsection that—(i) would enable the completion of repairing, replacing, improving, or performing maintenance on Indian dams as expeditiously as practicable, subject to the dam safety policies of the Director of the Bureau of Indian Affairs established to carry out the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.);

(ii) facilitate or improve the ability of the Bureau of Indian Affairs to carry out the mission of the Bureau of Indian Affairs in operating an Indian dam; and

(iii) ensure that the results of government-to-government consultation required under paragraph (4) be addressed; and


(B) funding prioritization criteria to serve as a methodology for distributing funds under this subsection that take into account—(i) the extent to which deferred maintenance of Indian dams poses a threat to—(I) public or employee safety or health;

(II) natural or cultural resources; or

(III) the ability of the Bureau of Indian Affairs to carry out the mission of the Bureau of Indian Affairs in operating an Indian dam;


(ii) the extent to which repairing, replacing, improving, or performing maintenance on an Indian dam will—(I) improve public or employee safety, health, or accessibility;

(II) assist in compliance with codes, standards, laws, or other requirements;

(III) address unmet needs; or

(IV) assist in protecting natural or cultural resources;


(iii) the methodology of the rehabilitation priority index of the Secretary, as in effect on December 16, 2016;

(iv) the potential economic benefits of the expenditures on job creation and general economic development in the affected tribal communities;

(v) the ability of an Indian dam to address tribal, regional, and watershed level flood prevention needs;

(vi) the need to comply with the dam safety policies of the Director of the Bureau of Indian Affairs established to carry out the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.);

(vii) the ability of the water storage capacity of an Indian dam to be increased to prevent flooding in downstream tribal and nontribal communities; and

(viii) such other factors as the Secretary determines to be appropriate to prioritize the use of available funds that are, to the fullest extent practicable, consistent with tribal and user recommendations received pursuant to the consultation and input process under paragraph (4).



(4) Tribal consultation and user input(A) In generalExcept as provided in subparagraph (B), before expending funds on an Indian dam pursuant to paragraph (1) and not later than 60 days after December 16, 2016, the Secretary shall—(i) consult with the Director of the Bureau of Indian Affairs on the expenditure of funds;

(ii) ensure that the Director of the Bureau of Indian Affairs advises the Indian tribe that has jurisdiction over the land on which a dam eligible to receive funding under paragraph (2) is located on the expenditure of funds; and

(iii) solicit and consider the input, comments, and recommendations of the landowners served by the Indian dam.


(B) EmergenciesIf the Secretary determines that an emergency circumstance exists with respect to an Indian dam, subparagraph (A) shall not apply with respect to that Indian dam.



(5) Allocation among dams(A) In generalSubject to subparagraph (B), to the maximum extent practicable, the Secretary shall ensure that, for each of fiscal years 2017 through 2030, each Indian dam eligible for funding under paragraph (2) that has critical maintenance needs receives part of the funding under paragraph (1) to address critical maintenance needs.


(B) PriorityIn allocating amounts under paragraph (1)(B), in addition to considering the funding priorities described in paragraph (3), the Secretary shall give priority to Indian dams eligible for funding under paragraph (2) that serve—(i) more than 1 Indian tribe within an Indian reservation; or

(ii) highly populated Indian communities, as determined by the Secretary.


(C) Cap on funding(i) In generalSubject to clause (ii), in allocating amounts under paragraph (1)(B), the Secretary shall allocate not more than $10,000,000 to any individual dam described in paragraph (2) during any consecutive 3-year period.


(ii) ExceptionNotwithstanding the cap described in clause (i), if the full amount under paragraph (1)(B) cannot be fully allocated to eligible Indian dams because the costs of the remaining activities authorized in paragraph (1)(B) of an Indian dam would exceed the cap described in clause (i), the Secretary may allocate the remaining funds to eligible Indian dams in accordance with this subsection.



(D) Basis of fundingAny amounts made available under this paragraph shall be nonreimbursable.


(E) Applicability of ISDEAAThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) shall apply to activities carried out under this paragraph.




(d) Tribal Safety of Dams Committee(1) Establishment of Committee(A) EstablishmentThe Secretary of the Interior shall establish within the Bureau of Indian Affairs the Tribal Safety of Dams Committee (referred to in this paragraph as the “Committee”).


(B) Membership(i) CompositionThe Committee shall be composed of 15 members, of whom—(I) 11 shall be appointed by the Secretary of the Interior from among individuals who, to the maximum extent practicable, have knowledge and expertise in dam safety issues and flood prevention and mitigation, of whom not less than 1 shall be a member of an Indian tribe in each of the Bureau of Indian Affairs regions of—(aa) the Northwest Region;

(bb) the Pacific Region;

(cc) the Western Region;

(dd) the Navajo Region;

(ee) the Southwest Region;

(ff) the Rocky Mountain Region;

(gg) the Great Plans 22 So in original. Probably should be “Plains”. Region; and

(hh) the Midwest Region;


(II) 2 shall be appointed by the Secretary of the Interior from among employees of the Bureau of Indian Affairs who have knowledge and expertise in dam safety issues and flood prevention and mitigation;

(III) 1 shall be appointed by the Secretary of the Interior from among employees of the Bureau of Reclamation who have knowledge and expertise in dam safety issues and flood prevention and mitigation; and

(IV) 1 shall be appointed by the Secretary of the Army from among employees of the Corps of Engineers who have knowledge and expertise in dam safety issues and flood prevention and mitigation.


(ii) Nonvoting membersThe members of the Committee appointed under subclauses (II) and (III) of clause (i) shall be nonvoting members.


(iii) DateThe appointments of the members of the Committee shall be made as soon as practicable after December 16, 2016.



(C) Period of appointmentMembers shall be appointed for the life of the Committee.


(D) VacanciesAny vacancy in the Committee shall not affect the powers of the Committee, but shall be filled in the same manner as the original appointment.


(E) Initial meetingNot later than 30 days after the date on which all members of the Committee have been appointed, the Committee shall hold the first meeting.


(F) MeetingsThe Committee shall meet at the call of the Chairperson.


(G) QuorumA majority of the members of the Committee shall constitute a quorum, but a lesser number of members may hold hearings.


(H) Chairperson and Vice ChairpersonThe Committee shall select a Chairperson and Vice Chairperson from among the members.



(2) Duties of the committee(A) StudyThe Committee shall conduct a thorough study of all matters relating to the modernization of the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.).


(B) RecommendationsThe Committee shall develop recommendations for legislation to improve the Indian Dams Safety Act of 1994 (25 U.S.C. 3801 et seq.).


(C) ReportNot later than 1 year after the date on which the Committee holds the first meeting, the Committee shall submit a report containing a detailed statement of the findings and conclusions of the Committee, together with recommendations for legislation that the Committee considers appropriate, to—(i) the Committee on Indian Affairs of the Senate; and

(ii) the Committee on Natural Resources of the House of Representatives.



(3) Powers of the Committee(A) HearingsThe Committee may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Committee considers appropriate to carry out this paragraph.


(B) Information from Federal agencies(i) In generalThe Committee may secure directly from any Federal department or agency such information as the Committee considers necessary to carry out this paragraph.


(ii) RequestOn request of the Chairperson of the Committee, the head of any Federal department or agency shall furnish information described in clause (i) to the Committee.



(C) Postal servicesThe Committee may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.


(D) GiftsThe Committee may accept, use, and dispose of gifts or donations of services or property.



(4) Committee personnel matters(A) Compensation of members(i) Non-Federal membersEach member of the Committee who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5 for each day (including travel time) during which the member is engaged in the performance of the duties of the Committee.


(ii) Federal membersEach member of the Committee who is an officer or employee of the Federal Government shall serve without compensation in addition to that received for services as an officer or employee of the Federal Government.



(B) Travel expensesThe members of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5 while away from their homes or regular places of business in the performance of services for the Committee.


(C) Staff(i) In general(I) AppointmentThe Chairperson of the Committee may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Committee to perform the duties of the Committee.


(II) ConfirmationThe employment of an executive director shall be subject to confirmation by the Committee.



(ii) CompensationThe Chairperson of the Committee may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.



(D) Detail of Government employeesAny Federal Government employee may be detailed to the Committee without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.


(E) Procurement of temporary and intermittent servicesThe Chairperson of the Committee may procure temporary and intermittent services under section 3109(b) of title 5 at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.



(5) Termination of the CommitteeThe Committee shall terminate 90 days after the date on which the Committee submits the report under paragraph (2)(C).


(6) FundingOf the amounts authorized to be expended from either Fund, $1,000,000 shall be made available from either Fund during fiscal year 2017 to carry out this subsection, to remain available until expended.



(e) Indian dam surveys(1) Tribal reportsThe Secretary shall request that, not less frequently than once every 180 days, each Indian tribe submit to the Secretary a report providing an inventory of the dams located on the land of the Indian tribe.


(2) BIA reportsNot less frequently than once each year, the Secretary shall submit to Congress a report describing the condition of each dam under the partial or total jurisdiction of the Secretary.



(f) Flood plain management pilot program(1) EstablishmentThe Secretary shall establish, within the Bureau of Indian Affairs, a flood plain management pilot program (referred to in this subsection as the “program”) to provide, at the request of an Indian tribe, guidance to the Indian tribe relating to best practices for the mitigation and prevention of floods, including consultation with the Indian tribe on—(A) flood plain mapping; or

(B) new construction planning.


(2) TerminationThe program shall terminate on the date that is 11 years after December 16, 2016.


(3) FundingOf the amounts authorized to be expended from either Fund, $250,000 shall be made available from either Fund during each of fiscal years 2017 through 2026 to carry out this subsection, to remain available until expended.



(Pub. L. 114–322, title III, § 3101, Dec. 16, 2016, 130 Stat. 1740; Pub. L. 115–270, title IV, § 4314, Oct. 23, 2018, 132 Stat. 3893.)

Editorial Notes

References in TextThe Indian Dams Safety Act of 1994, referred to in subsecs. (c)(1)(C), (2)(A)(i), (B)(i), (3)(A)(i), (B)(vi) and (d)(2)(A), (B), is Pub. L. 103–302, Aug. 23, 1994, 108 Stat. 1560, which is classified generally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 3801 of this title and Tables.
The Indian Self-Determination and Education Assistance Act, referred to in subsec. (c)(2)(A)(iii)(I)(bb), (B)(ii)(I)(bb), (5)(E), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was enacted as part of the Water Resources Development Act of 2016, and not as part of the Indian Dams Safety Act of 1994 which comprises this chapter.

Amendments2018—Pub. L. 115–270, § 4314(1), substituted “each of fiscal years 2017 through 2030” for “each of fiscal years 2017 through 2023” wherever appearing.
Subsec. (b)(1)(F). Pub. L. 115–270, § 4314(2)(A), substituted “September 30, 2030” for “September 30, 2023” in introductory provisions.
Subsec. (b)(2)(F). Pub. L. 115–270, § 4314(2)(B), substituted “September 30, 2030” for “September 30, 2023” in introductory provisions.
Subsec. (f)(2). Pub. L. 115–270, § 4314(3)(A), substituted “11 years” for “4 years”.
Subsec. (f)(3). Pub. L. 115–270, § 4314(3)(B), substituted “each of fiscal years 2017 through 2026” for “each of fiscal years 2017, 2018, and 2019”.




CHAPTER 41—INDIAN LANDS OPEN DUMP CLEANUP



Sec.


3901.Findings and purposes.


3902.Definitions.


3903.Inventory of open dumps.


3904.Authority of Director of Indian Health Service.


3905.Contract authority.


3906.Tribal demonstration project.


3907.Authorization of appropriations.


3908.Disclaimers.



§ 3901. Findings and purposes(a) FindingsThe Congress finds that—(1) there are at least 600 open dumps on Indian and Alaska Native lands;

(2) these dumps threaten the health and safety of residents of Indian and Alaska Native lands and contiguous areas;

(3) many of these dumps were established or are used by Federal agencies such as the Bureau of Indian Affairs and the Indian Health Service;

(4) these dumps threaten the environment;

(5) the United States holds most Indian lands in trust for the benefit of Indian tribes and Indian individuals; and

(6) most Indian tribal governments and Alaska Native entities lack the financial and technical resources necessary to close and maintain these dumps in compliance with applicable Federal laws.


(b) PurposesThe purposes of this chapter are to—(1) identify the location of open dumps on Indian lands and Alaska Native lands;

(2) assess the relative health and environmental hazards posed by such dumps; and

(3) provide financial and technical assistance to Indian tribal governments and Alaska Native entities, either directly or by contract, to close such dumps in compliance with applicable Federal standards and regulations, or standards promulgated by an Indian tribal government or Alaska Native entity, if such standards are more stringent than the Federal standards.


(Pub. L. 103–399, § 2, Oct. 22, 1994, 108 Stat. 4164.)

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 103–399, § 1, Oct. 22, 1994, 108 Stat. 4164, provided that: “This Act [enacting this chapter] may be cited as the ‘Indian Lands Open Dump Cleanup Act of 1994’.”




§ 3902. Definitions
For the purposes of this chapter, the following definitions shall apply:(1) Closure or closeThe term “closure or close” means the termination of operations at open dumps on Indian land or Alaska Native land and bringing such dumps into compliance with applicable Federal standards and regulations, or standards promulgated by an Indian tribal government or Alaska Native entity, if such standards are more stringent than the Federal standards and regulations.


(2) DirectorThe term “Director” means the Director of the Indian Health Service.


(3) Indian landThe term “Indian land” means—(A) land within the limits of any Indian reservation under the jurisdiction of the United States Government, notwithstanding the issuance of any patent, and including rights-of-way running through the reservation;

(B) dependent Indian communities within the borders of the United States whether within the original or subsequently acquired territory thereof, and whether within or without the limits of a State; and

(C) Indian allotments, the Indian titles to which have not been extinguished, including rights-of-way running through such allotments.


(4) Alaska Native landThe term “Alaska Native land” means (A) land conveyed or to be conveyed pursuant to the Alaska Native Claims Settlement Act [43 U.S.C. 1601 et seq.], including any land reconveyed under section 14(c)(3) of that Act (43 U.S.C. 1613(c)(3)), and (B) land conveyed pursuant to the Act of November 2, 1966 (16 U.S.C. 1151 et seq.; commonly known as the “Fur Seal Act of 1966”).


(5) Indian tribal governmentThe term “Indian tribal government” means the governing body of any Indian tribe, band, nation, pueblo, or other organized group or community which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.


(6) Alaska Native entityThe term “Alaska Native entity” includes native corporations established pursuant to the Alaska Native Claims Settlement Act [43 U.S.C. 1601 et seq.] and any Alaska Native village or municipal entity which owns Alaska Native land.


(7) Open dumpThe term “open dump” means any facility or site where solid waste is disposed of which is not a sanitary landfill which meets the criteria promulgated under section 4004 of the Solid Waste Disposal Act (42 U.S.C. 6944) and which is not a facility for disposal of hazardous waste.


(8) Postclosure maintenanceThe term “postclosure maintenance” means any activity undertaken at a closed solid waste management facility on Indian land or on Alaska Native land to maintain the integrity of containment features, monitor compliance with applicable performance standards, or remedy any situation or occurrence that violates regulations promulgated pursuant to subtitle D of the Solid Waste Disposal Act (42 U.S.C. 6941 et seq.).


(9) ServiceThe term “Service” means the Indian Health Service.


(10) Solid wasteThe term “solid waste” has the meaning provided that term by section 1004(27) of the Solid Waste Disposal Act (42 U.S.C. 6903) and any regulations promulgated thereunder.


(Pub. L. 103–399, § 3, Oct. 22, 1994, 108 Stat. 4164; Pub. L. 104–109, § 5, Feb. 12, 1996, 110 Stat. 764.)

Editorial Notes

References in TextThe Alaska Native Claims Settlement Act, referred to in pars. (4) and (6), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, as amended, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.
The Fur Seal Act of 1966, referred to in par. (4), is Pub. L. 89–702, Nov. 2, 1966, 80 Stat. 1091, as amended, which is classified principally to chapter 24 (§ 1151 et seq.) of Title 16, Conservation. For complete classification of this Act to the Code, see Short Title note set out under section 1151 of Title 16 and Tables.
The Solid Waste Disposal Act, referred to in par. (8), is title II of Pub. L. 89–272, Oct. 20, 1965, 79 Stat. 997, as amended generally by Pub. L. 94–580, § 2, Oct. 21, 1976, 90 Stat. 2795. Subtitle D of the Act is classified generally to subchapter IV (§ 6941 et seq.) of chapter 82 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 6901 of Title 42 and Tables.

Amendments1996—Par. (7). Pub. L. 104–109 substituted “section 4004 of the Solid Waste Disposal Act (42 U.S.C. 6944)” for “section 6944 of the Solid Waste Disposal Act (42 U.S.C. 6941 et seq.)”.



§ 3903. Inventory of open dumps(a) Study and inventoryNot later than 12 months after October 22, 1994, the Director shall conduct a study and inventory of open dumps on Indian lands and Alaska Native lands. The inventory shall list the geographic location of all open dumps, an evaluation of the contents of each dump, and an assessment of the relative severity of the threat to public health and the environment posed by each dump. Such assessment shall be carried out cooperatively with the Administrator of the Environmental Protection Agency. The Director shall obtain the concurrence of the Administrator in the determination of relative severity made by any such assessment.


(b) Annual reportsUpon completion of the study and inventory under subsection (a), the Director shall report to the Congress, and update such report annually—(1) the current priority of Indian and Alaska Native solid waste deficiencies,

(2) the methodology of determining the priority listing,

(3) the level of funding needed to effectively close or bring into compliance all open dumps on Indian lands or Alaska Native lands, and

(4) the progress made in addressing Indian and Alaska Native solid waste deficiencies.


(c) 10-year planThe Director shall develop and begin implementation of a 10-year plan to address solid waste disposal needs on Indian lands and Alaska Native lands. This 10-year plan shall identify—(1) the level of funding needed to effectively close or bring into compliance with applicable Federal standards any open dumps located on Indian lands and Alaska Native lands; and

(2) the level of funding needed to develop comprehensive solid waste management plans for every Indian tribal government and Alaska Native entity.


(Pub. L. 103–399, § 4, Oct. 22, 1994, 108 Stat. 4166.)

§ 3904. Authority of Director of Indian Health Service(a) Reservation inventory(1) Upon request by an Indian tribal government or Alaska Native entity, the Director shall—(A) conduct an inventory and evaluation of the contents of open dumps on the Indian lands or Alaska Native lands which are subject to the authority of the Indian tribal government or Alaska Native entity;

(B) determine the relative severity of the threat to public health and the environment posed by each dump based on information available to the Director and the Indian tribal government or Alaska Native entity unless the Director, in consultation with the Indian tribal government or Alaska Native entity, determines that additional actions such as soil testing or water monitoring would be appropriate in the circumstances; and

(C) develop cost estimates for the closure and postclosure maintenance of such dumps.


(2) The inventory and evaluation authorized under paragraph (1)(A) shall be carried out cooperatively with the Administrator of the Environmental Protection Agency. The Director shall obtain the concurrence of the Administrator in the determination of relative severity made under paragraph (1)(B).


(b) AssistanceUpon completion of the activities required to be performed pursuant to subsection (a), the Director shall, subject to subsection (c), provide financial and technical assistance to the Indian tribal government or Alaska Native entity to carry out the activities necessary to—(1) close such dumps; and

(2) provide for postclosure maintenance of such dumps.


(c) ConditionsAll assistance provided pursuant to subsection (b) shall be made available on a site-specific basis in accordance with priorities developed by the Director. Priorities on specific Indian lands or Alaska Native lands shall be developed in consultation with the Indian tribal government or Alaska Native entity. The priorities shall take into account the relative severity of the threat to public health and the environment posed by each open dump and the availability of funds necessary for closure and postclosure maintenance.


(Pub. L. 103–399, § 5, Oct. 22, 1994, 108 Stat. 4166.)

§ 3905. Contract authority(a) Authority of DirectorTo the maximum extent feasible, the Director shall carry out duties under this chapter through contracts, compacts, or memoranda of agreement with Indian tribal governments or Alaska Native entities pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.),11 See References in Text note below. section 2004a of title 42, or section 1632 of this title.


(b) Cooperative agreementsThe Director is authorized, for purposes of carrying out the duties of the Director under this chapter, to contract with or enter into such cooperative agreements with such other Federal agencies as is considered necessary to provide cost-sharing for closure and postclosure activities, to obtain necessary technical and financial assistance and expertise, and for such other purposes as the Director considers necessary.


(Pub. L. 103–399, § 6, Oct. 22, 1994, 108 Stat. 4167.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in subsec. (a), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title, prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.



§ 3906. Tribal demonstration project(a) In generalThe Director may establish and carry out a program providing for demonstration projects involving open dumps on Indian land or Alaska Native land. It shall be the purpose of such projects to determine if there are unique cost factors involved in the cleanup and maintenance of open dumps on such land, and the extent to which advanced closure planning is necessary. Under the program, the Director is authorized to select no less than three Indian tribal governments or Alaska Native entities to participate in such demonstration projects.


(b) CriteriaCriteria established by the Director for the selection and participation of an Indian tribal government or Alaska Native entity in the demonstration project shall provide that in order to be eligible to participate, an Indian tribal government or Alaska Native entity must—(1) have one or more existing open dumps on Indian lands or Alaska Native lands which are under its authority;

(2) have developed a comprehensive solid waste management plan for such lands; and

(3) have developed a closure and postclosure maintenance plan for each dump located on such lands.


(c) Duration of funding for projectNo demonstration project shall be funded for more than three fiscal years.


(Pub. L. 103–399, § 7, Oct. 22, 1994, 108 Stat. 4167.)

§ 3907. Authorization of appropriations(a) General authorizationThere are authorized to be appropriated such sums as may be necessary to carry out this chapter.


(b) CoordinationThe activities required to be performed by the Director under this chapter shall be coordinated with activities related to solid waste and sanitation facilities funded pursuant to other authorizations.


(Pub. L. 103–399, § 8, Oct. 22, 1994, 108 Stat. 4168.)

§ 3908. Disclaimers(a) Authority of DirectorNothing in this chapter shall be construed to alter, diminish, repeal, or supersede any authority conferred on the Director pursuant to section 1632 of this title, and section 2004a of title 42.


(b) Exempted lands and facilitiesThis chapter shall not apply to open dump sites on Indian lands or Alaska Native lands—(1) that comprise an area of one-half acre or less and that are used by individual families on lands to which they hold legal or beneficial title;

(2) of any size that have been or are being operated for a profit; or

(3) where solid waste from an industrial process is being or has been routinely disposed of at a privately owned facility in compliance with applicable Federal laws.


(c) Rules of construction(1) Nothing in this chapter shall be construed to amend or modify the authority or responsibility of the Administrator of the Environmental Protection Agency under the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).

(2) Nothing in this chapter is intended to amend, repeal, or supersede any provision of the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).


(Pub. L. 103–399, § 9, Oct. 22, 1994, 108 Stat. 4168.)

Editorial Notes

References in TextThe Solid Waste Disposal Act, referred to in subsec. (c), is title II of Pub. L. 89–272, Oct. 20, 1965, 79 Stat. 997, as amended generally by Pub. L. 94–580, § 2, Oct. 21, 1976, 90 Stat. 2795, which is classified generally to chapter 82 (§ 6901 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 6901 of Title 42 and Tables.




CHAPTER 42—AMERICAN INDIAN TRUST FUND MANAGEMENT REFORM



Sec.


4001.Definitions.



SUBCHAPTER I—RECOGNITION OF TRUST RESPONSIBILITY


4011Responsibility of Secretary to account for daily and annual balances of Indian trust funds.


4012.Authority for payment of claims for interest owed.



SUBCHAPTER II—INDIAN TRUST FUND MANAGEMENT PROGRAM


4021.Purpose.


4022.Voluntary withdrawal from trust funds program.


4023.Judgment funds.


4024.Technical assistance.


4025.Grant program.


4026.Return of withdrawn funds.


4027.Savings provision.


4028.Report to Congress.


4029.Regulations.



SUBCHAPTER III—SPECIAL TRUSTEE FOR AMERICAN INDIANS


4041.Purposes.


4042.Office of Special Trustee for American Indians.


4043.Authorities and functions of Special Trustee.


4044.Reconciliation report.


4045.Staff and consultants.


4046.Advisory board.



SUBCHAPTER IV—AUTHORIZATION OF APPROPRIATIONS


4061.Authorization of appropriations.



§ 4001. Definitions
For the purposes of this chapter:(1) The term “Special Trustee” means the Special Trustee for American Indians appointed under section 4042 of this title.

(2) The term “Indian tribe” means any Indian tribe, band, nation, or other organized group or community, including any Alaska Native village or regional or village corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act (85 Stat. 688) [43 U.S.C. 1601 et seq.], which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.

(3) The term “Secretary” means the Secretary of the Interior.

(4) The term “Office” means the Office of Special Trustee for American Indians established by section 4042 of this title.

(5) The term “Bureau” means the Bureau of Indian Affairs within the Department of the Interior.

(6) The term “Department” means the Department of the Interior.

(Pub. L. 103–412, § 2, Oct. 25, 1994, 108 Stat. 4239.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 103–412, Oct. 25, 1994, 108 Stat. 4239, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note below and Tables.
The Alaska Native Claims Settlement Act, referred to in par. (2), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, as amended, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 103–412, § 1(a), Oct. 25, 1994, 108 Stat. 4239, provided that: “This Act [enacting this chapter, amending sections 161a and 162a of this title, and enacting provisions set out as a note under section 161a of this title] may be cited as the ‘American Indian Trust Fund Management Reform Act of 1994’.”




SUBCHAPTER I—RECOGNITION OF TRUST RESPONSIBILITY
§ 4011. Responsibility of Secretary to account for daily and annual balances of Indian trust funds(a) Requirement to accountThe Secretary shall account for the daily and annual balance of all funds held in trust by the United States for the benefit of an Indian tribe or an individual Indian which are deposited or invested pursuant to section 162a of this title.


(b) Periodic statement of performanceNot later than 20 business days after the close of a calendar quarter, the Secretary shall provide a statement of performance to each Indian tribe and individual with respect to whom funds are deposited or invested pursuant to section 162a of this title. The statement, for the period concerned, shall identify—(1) the source, type, and status of the funds;

(2) the beginning balance;

(3) the gains and losses;

(4) receipts and disbursements; and

(5) the ending balance.


(c) Annual auditThe Secretary shall cause to be conducted an annual audit on a fiscal year basis of all funds held in trust by the United States for the benefit of an Indian tribe or an individual Indian which are deposited or invested pursuant to section 162a of this title, and shall include a letter relating to the audit in the first statement of performance provided under subsection (b) after the completion of the audit.


(Pub. L. 103–412, title I, § 102, Oct. 25, 1994, 108 Stat. 4240.)

Statutory Notes and Related Subsidiaries
Performance and Account Statements for Inactive AccountsProvisions stating that the Secretary was not required to provide a quarterly statement of performance for any Indian trust account that had not had activity for at least 18 months and had a balance of $1.00 or less but was required to issue an annual account statement and maintain a record of any such accounts and to permit the balance in each such account to be withdrawn upon the express written request of the account holder, were contained in Department of the Interior, Environment, and Related Agencies Appropriations Act, 2006, Pub. L. 109–54, title I, Aug. 2, 2005, 119 Stat. 519, and were repeated in provisions of subsequent appropriations acts which are not set out in the Code. Similar provisions were also contained in the following prior appropriations acts:
Pub. L. 108–447, div. E, title I, Dec. 8, 2004, 118 Stat. 3061.
Pub. L. 108–108, title I, Nov. 10, 2003, 117 Stat. 1263.
Pub. L. 108–7, div. F, title I, Feb. 20, 2003, 117 Stat. 236.
Pub. L. 107–63, title I, Nov. 5, 2001, 115 Stat. 435.
Pub. L. 106–291, title I, Oct. 11, 2000, 114 Stat. 939.
Pub. L. 106–113, div. B, § 1000(a)(3) [title I], Nov. 29, 1999, 113 Stat. 1535, 1501A–153.
Pub. L. 105–277, div. A, § 101(e) [title I], Oct. 21, 1998, 112 Stat. 2681–231, 2681–251.



§ 4012. Authority for payment of claims for interest owed
The Secretary shall make payments to an individual Indian in full satisfaction of any claim of such individual for interest on amounts deposited or invested on behalf of such individual before October 25, 1994, retroactive to the date that the Secretary began investing individual Indian monies on a regular basis, to the extent that the claim is identified—(1) by a reconciliation process of individual Indian money accounts, or

(2) by the individual and presented to the Secretary with supporting documentation, and is verified by the Secretary pursuant to the Department’s policy for addressing accountholder losses.

(Pub. L. 103–412, title I, § 104, Oct. 25, 1994, 108 Stat. 4241.)


SUBCHAPTER II—INDIAN TRUST FUND MANAGEMENT PROGRAM
§ 4021. Purpose
The purpose of this subchapter is to allow tribes an opportunity to manage tribal funds currently held in trust by the United States and managed by the Secretary through the Bureau, that, consistent with the trust responsibility of the United States and the principles of self-determination, will—(1) give Indian tribal governments greater control over the management of such trust funds; or

(2) otherwise demonstrate how the principles of self-determination can work with respect to the management of such trust funds, in a manner consistent with the trust responsibility of the United States.

(Pub. L. 103–412, title II, § 201, Oct. 25, 1994, 108 Stat. 4242.)

§ 4022. Voluntary withdrawal from trust funds program(a) In generalAn Indian tribe may, in accordance with this section, submit a plan to withdraw some or all funds held in trust for such tribe by the United States and managed by the Secretary through the Bureau.


(b) Approval of planThe Secretary shall approve such plan within 90 days of receipt and when approving the plan, the Secretary shall obtain the advice of the Special Trustee or prior to the appointment of such Special Trustee, the Director of the Office of Trust Fund Management within the Bureau. Such plan shall meet the following conditions:(1) Such plan has been approved by the appropriate Indian tribe and is accompanied by a resolution from the tribal governing body approving the plan.

(2) The Secretary determines such plan to be reasonable after considering all appropriate factors, including (but not limited to) the following:(A) The capability and experience of the individuals or institutions that will be managing the trust funds.

(B) The protection against substantial loss of principal.



(c) Dissolution of trust responsibilityBeginning on the date funds are withdrawn pursuant to this section, any trust responsibility or liability of the United States with respect to such funds shall cease except as provided for in section 4027 of this title.


(Pub. L. 103–412, title II, § 202, Oct. 25, 1994, 108 Stat. 4242.)

§ 4023. Judgment funds(a) In generalThe Secretary is authorized to approve plans under section 4022 of this title for the withdrawal of judgment funds held by the Secretary.


(b) LimitationOnly such funds held by the Secretary under the terms of the Indian Judgment Funds Use or Distribution Act [25 U.S.C. 1401 et seq.] or an Act of Congress which provides for the secretarial management of such judgment funds shall be included in such plans.


(c) Secretarial dutiesIn approving such plans, the Secretary shall ensure—(1) that the purpose and use of the judgment funds identified in the previously approved judgment fund plan will continue to be followed by the Indian tribe in the management of the judgment funds; and

(2) that only funds held for Indian tribes may be withdrawn and that any funds held for individual tribal members are not to be included in the plan.


(Pub. L. 103–412, title II, § 203, Oct. 25, 1994, 108 Stat. 4242.)

Editorial Notes

References in TextThe Indian Judgment Funds Use or Distribution Act, referred to in subsec. (b), probably means the Indian Tribal Judgment Funds Use or Distribution Act, Pub. L. 93–134, Oct. 19, 1973, 87 Stat. 466, as amended, which is classified generally to chapter 16 (§ 1401 et seq.) of this title. For complete classification of this Act to the Code, see Tables.



§ 4024. Technical assistance
The Secretary shall—(1) directly or by contract, provide Indian tribes with technical assistance in developing, implementing, and managing Indian trust fund investment plans; and

(2) among other things, ensure that legal, financial, and other expertise of the Department of the Interior has been made fully available in an advisory capacity to the Indian tribes to assist in the development, implementation, and management of investment plans.

(Pub. L. 103–412, title II, § 204, Oct. 25, 1994, 108 Stat. 4243.)

§ 4025. Grant program(a) General authorityThe Secretary is authorized to award grants to Indian tribes for the purpose of developing and implementing plans for the investment of Indian tribal trust funds.


(b) Use of fundsThe purposes for which funds provided under this section may be used include (but are not limited to)—(1) the training and education of employees responsible for monitoring the investment of trust funds;

(2) the building of tribal capacity for the investment and management of trust funds;

(3) the development of a comprehensive tribal investment plan;

(4) the implementation and management of tribal trust fund investment plans; and

(5) such other purposes related to this subchapter that the Secretary deems appropriate.


(Pub. L. 103–412, title II, § 205, Oct. 25, 1994, 108 Stat. 4243.)

§ 4026. Return of withdrawn funds
Subject to such conditions as the Secretary may prescribe, any Indian tribe which has withdrawn trust funds may choose to return any or all of the trust funds such tribe has withdrawn by notifying the Secretary in writing of its intention to return the funds to the control and management of the Secretary.
(Pub. L. 103–412, title II, § 206, Oct. 25, 1994, 108 Stat. 4243.)

§ 4027. Savings provision
By submitting or approving a plan under this subchapter, neither the tribe nor the Secretary shall be deemed to have accepted the account balance as accurate or to have waived any rights regarding such balance and to seek compensation.
(Pub. L. 103–412, title II, § 207, Oct. 25, 1994, 108 Stat. 4243.)

§ 4028. Report to Congress
The Secretary shall, beginning one year after October 25, 1994, submit an annual report to the Committee on Natural Resources of the House of Representatives and the Committee on Indian Affairs of the Senate on the implementation of programs under this subchapter. Such report shall include recommendations (if any) for changes necessary to better implement the purpose of this subchapter.
(Pub. L. 103–412, title II, § 208, Oct. 25, 1994, 108 Stat. 4243.)

§ 4029. Regulations(a) In generalNot later than 12 months after October 25, 1994, the Secretary shall promulgate final regulations for the implementation of this subchapter. All regulations promulgated pursuant to this subchapter shall be developed by the Secretary with the full and active participation of the Indian tribes with trust funds held by the Secretary and other affected Indian tribes.


(b) EffectThe lack of promulgated regulations shall not limit the effect of this subchapter.


(Pub. L. 103–412, title II, § 209, Oct. 25, 1994, 108 Stat. 4243.)


SUBCHAPTER III—SPECIAL TRUSTEE FOR AMERICAN INDIANS
§ 4041. Purposes
The purposes of this subchapter are—(1) to provide for more effective management of, and accountability for the proper discharge of, the Secretary’s trust responsibilities to Indian tribes and individual Indians by establishing in the Department of the Interior an Office of Special Trustee for American Indians to oversee and coordinate reforms within the Department of practices relating to the management and discharge of such responsibilities;

(2) to ensure that reform of such practices in the Department is carried out in a unified manner and that reforms of the policies, practices, procedures and systems of the Bureau, Minerals Management Service, and Bureau of Land Management, which carry out such trust responsibilities, are effective, consistent, and integrated; and

(3) to ensure the implementation of all reforms necessary for the proper discharge of the Secretary’s trust responsibilities to Indian tribes and individual Indians.

(Pub. L. 103–412, title III, § 301, Oct. 25, 1994, 108 Stat. 4244.)

Executive Documents

Transfer of Functions
The Minerals Management Service was abolished and functions divided among the Office of Natural Resources Revenue, the Bureau of Ocean Energy Management, and the Bureau of Safety and Environmental Enforcement. See Secretary of the Interior Orders No. 3299 of May 19, 2010, and No. 3302 of June 18, 2010, and chapters II, V, and XII of title 30, Code of Federal Regulations, as revised by final rules of the Department of the Interior at 75 F.R. 61051 and 76 F.R. 64432.



§ 4042. Office of Special Trustee for American Indians(a) EstablishmentThere is hereby established within the Department of the Interior the Office of Special Trustee for American Indians. The Office shall be headed by the Special Trustee who shall report directly to the Secretary.


(b) Special Trustee(1) AppointmentThe Special Trustee shall be appointed by the President, by and with the advice and consent of the Senate, from among individuals who possess demonstrated ability in general management of large governmental or business entities and particular knowledge of trust fund management, management of financial institutions, and the investment of large sums of money.


(2) CompensationThe Special Trustee shall be paid at a rate determined by the Secretary to be appropriate for the position, but not less than the rate of basic pay payable at Level II of the Executive Schedule under section 5313 of title 5.



(c) Termination of Office(1) Conditioned upon implementation of reformsThe Special Trustee, in proposing a termination date under section 4043(a)(2)(C) of this title, shall ensure continuation of the Office until all reforms identified in the strategic plan have been implemented to the satisfaction of the Special Trustee.


(2) 30-day noticeThirty days prior to the termination date proposed in the plan submitted under this section, the Special Trustee shall notify the Secretary and the Congress in writing of the progress in implementing the reforms identified in the plan. The Special Trustee, at that time, may recommend the continuation, or the permanent establishment, of the Office if the Special Trustee concludes that continuation or permanent establishment is necessary for the efficient discharge of the Secretary’s trust responsibilities.


(3) Termination dateThe Office shall terminate 180 legislative days after the date on which the notice to the Congress under paragraph (2) is provided, unless the Congress extends the authorities of the Special Trustee. For the purposes of this section, a legislative day is a day on which either House of the Congress is in session.



(Pub. L. 103–412, title III, § 302, Oct. 25, 1994, 108 Stat. 4244.)

§ 4043. Authorities and functions of Special Trustee(a) Comprehensive strategic plan(1) In generalThe Special Trustee shall prepare and, after consultation with Indian tribes and appropriate Indian organizations, submit to the Secretary and the Committee on Natural Resources of the House of Representatives and the Committee on Indian Affairs of the Senate, within one year after the initial appointment is made under section 4042(b) of this title, a comprehensive strategic plan for all phases of the trust management business cycle that will ensure proper and efficient discharge of the Secretary’s trust responsibilities to Indian tribes and individual Indians in compliance with this chapter.


(2) Plan requirementsThe plan prepared under paragraph (1) shall include the following:(A) Identification of all reforms to the policies, procedures, practices and systems of the Department, the Bureau, the Bureau of Land Management, and the Minerals Management Service necessary to ensure the proper and efficient discharge of the Secretary’s trust responsibilities in compliance with this chapter.

(B) Provisions for opportunities for Indian tribes to assist in the management of their trust accounts and to identify for the Secretary options for the investment of their trust accounts, in a manner consistent with the trust responsibilities of the Secretary, in ways that will help promote economic development in their communities.

(C) A timetable for implementing the reforms identified in the plan, including a date for the proposed termination of the Office.



(b) Duties(1) General oversight of reform effortsThe Special Trustee shall oversee all reform efforts within the Bureau, the Bureau of Land Management, and the Minerals Management Service relating to the trust responsibilities of the Secretary to ensure the establishment of policies, procedures, systems and practices to allow the Secretary to discharge his trust responsibilities in compliance with this chapter.


(2) Bureau of Indian Affairs(A) Monitor reconciliation of trust accountsThe Special Trustee shall monitor the reconciliation of tribal and Individual Indian Money trust accounts to ensure that the Bureau provides the account holders, with a fair and accurate accounting of all trust accounts.


(B) InvestmentsThe Special Trustee shall ensure that the Bureau establishes appropriate policies and procedures, and develops necessary systems, that will allow it—(i) properly to account for and invest, as well as maximize, in a manner consistent with the statutory restrictions imposed on the Secretary’s investment options, the return on the investment of all trust fund monies, and

(ii) to prepare accurate and timely reports to account holders (and others, as required) on a periodic basis regarding all collections, disbursements, investments, and return on investments related to their accounts.


(C) Ownership and lease dataThe Special Trustee shall ensure that the Bureau establishes policies and practices to maintain complete, accurate, and timely data regarding the ownership and lease of Indian lands.



(3) Bureau of Land ManagementThe Special Trustee shall ensure that the Bureau of Land Management establishes policies and practices adequate to enforce compliance with Federal requirements for drilling, production, accountability, environmental protection, and safety with respect to the lease of Indian lands.


(4) Minerals Management ServiceThe Special Trustee shall ensure that the Minerals Management Service establishes policies and practices to enforce compliance by lessees of Indian lands with all requirements for timely and accurate reporting of production and payment of lease royalties and other revenues, including the audit of leases to ensure that lessees are accurately reporting production levels and calculating royalty payments.



(c) Coordination of policies(1) In generalThe Special Trustee shall ensure that—(A) the policies, procedures, practices, and systems of the Bureau, the Bureau of Land Management, and the Minerals Management Service related to the discharge of the Secretary’s trust responsibilities are coordinated, consistent, and integrated, and

(B) the Department prepares comprehensive and coordinated written policies and procedures for each phase of the trust management business cycle.


(2) Standardized proceduresThe Special Trustee shall ensure that the Bureau imposes standardized trust fund accounting procedures throughout the Bureau.


(3) Integration of ledger with investment systemThe Special Trustee shall ensure that the trust fund investment, general ledger, and subsidiary accounting systems of the Bureau are integrated and that they are adequate to support the trust fund investment needs of the Bureau.


(4) Integration of land records, trust funds accounting, and asset management systems among agenciesThe Special Trustee shall ensure that—(A) the land records system of the Bureau interfaces with the trust fund accounting system, and

(B) the asset management systems of the Minerals Management Service and the Bureau of Land Management interface with the appropriate asset management and accounting systems of the Bureau, including ensuring that—(i) the Minerals Management Service establishes policies and procedures that will allow it to properly collect, account for, and disburse to the Bureau all royalties and other revenues generated by production from leases on Indian lands; and

(ii) the Bureau of Land Management and the Bureau provide Indian landholders with accurate and timely reports on a periodic basis that cover all transactions related to leases of Indian resources.



(5) Trust Management program budget(A) Development and submissionThe Special Trustee shall develop for each fiscal year, with the advice of program managers of each office within the Bureau of Indian Affairs, Bureau of Land Management and Minerals Management Service that participates in trust management, including the management of trust funds or natural resources, or which is charged with any responsibility under the comprehensive strategic plan prepared under subsection (a) of this section, a consolidated Trust Management program budget proposal that would enable the Secretary to efficiently and effectively discharge his trust responsibilities and to implement the comprehensive strategic plan, and shall submit such budget proposal to the Secretary, the Director of the Office of Management and Budget, and to the Congress.


(B) Duty of certain program managersEach program manager participating in trust management or charged with responsibilities under the comprehensive strategic plans shall transmit his office’s budget request to the Special Trustee at the same time as such request is submitted to his superiors (and before submission to the Office of Management and Budget) in the preparation of the budget of the President submitted to the Congress under section 1105(a) of title 31.


(C) Certification of adequacy of budget requestThe Special Trustee shall—(i) review each budget request submitted under subparagraph (B);

(ii) certify in writing as to the adequacy of such request to discharge, effectively and efficiently, the Secretary’s trust responsibilities and to implement the comprehensive strategic plan; and

(iii) notify the program manager of the Special Trustee’s certification under clause (ii).


(D) Maintenance of recordsThe Special Trustee shall maintain records of certifications made under subparagraph (C).


(E) Limitation on reprogramming or transferNo program manager shall submit, and no official of the Department of the Interior may approve or otherwise authorize, a reprogramming or transfer request with respect to any funds appropriated for trust management which is included in the Trust Management Program Budget unless such request has been approved by the Special Trustee.




(d) Problem resolutionThe Special Trustee shall provide such guidance as necessary to assist Department personnel in identifying problems and options for resolving problems, and in implementing reforms to Department, Bureau, Bureau of Land Management, and Minerals Management Service policies, procedures, systems and practices.


(e) Special Trustee accessThe Special Trustee, and his staff, shall have access to all records, reports, audits, reviews, documents, papers, recommendations, files and other material, as well as to any officer and employee, of the Department and any office or bureau thereof, as the Special Trustee deems necessary for the accomplishment of his duties under this chapter.


(f) Annual reportThe Special Trustee shall report to the Secretary and the Committee on Natural Resources of the House of Representatives and the Committee on Indian Affairs of the Senate each year on the progress of the Department, the Bureau, the Bureau of Land Management, and the Minerals Management Service in implementing the reforms identified in the comprehensive strategic plan under subsection (a)(1) and in meeting the timetable established in the strategic plan under subsection (a)(2)(C).


(Pub. L. 103–412, title III, § 303, Oct. 25, 1994, 108 Stat. 4245; Pub. L. 104–109, § 6(a), Feb. 12, 1996, 110 Stat. 764.)

Editorial Notes
Amendments1996—Subsec. (c)(5)(D). Pub. L. 104–109 substituted “subparagraph (C)” for “paragraph (3)(B)”.

Statutory Notes and Related Subsidiaries
Lands Title Report CommissionPub. L. 106–569, title V, § 501, Dec. 27, 2000, 114 Stat. 2959, provided that:
“(a) Establishment.—Subject to sums being provided in advance in appropriations Acts, there is established a Commission to be known as the Lands Title Report Commission (hereafter in this section referred to as the ‘Commission’) to facilitate home loan mortgages on Indian trust lands. The Commission will be subject to oversight by the Committee on Banking and Financial Services [now Committee on Financial Services] of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate.

“(b) Membership.—“(1) Appointment.—The Commission shall be composed of 12 members, appointed not later than 90 days after the date of the enactment of this Act [Dec. 27, 2000] as follows:“(A) Four members shall be appointed by the President.

“(B) Four members shall be appointed by the Chairperson of the Committee on Banking and Financial Services [now Committee on Financial Services] of the House of Representatives.

“(C) Four members shall be appointed by the Chairperson of the Committee on Banking, Housing, and Urban Affairs of the Senate.


“(2) Qualifications.—“(A) Members of tribes.—At all times, not less than eight of the members of the Commission shall be members of federally recognized Indian tribes.

“(B) Experience in land title matters.—All members of the Commission shall have experience in and knowledge of land title matters relating to Indian trust lands.


“(3) Chairperson.—The Chairperson of the Commission shall be one of the members of the Commission appointed under paragraph (1)(C), as elected by the members of the Commission.

“(4) Vacancies.—Any vacancy on the Commission shall not affect its powers, but shall be filled in the manner in which the original appointment was made.

“(5) Travel expenses.—Members of the Commission shall serve without pay, but each member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.


“(c) Initial Meeting.—The Chairperson of the Commission shall call the initial meeting of the Commission. Such meeting shall be held within 30 days after the Chairperson of the Commission determines that sums sufficient for the Commission to carry out its duties under this Act [probably should be “section”] have been appropriated for such purpose.

“(d) Duties.—The Commission shall analyze the system of the Bureau of Indian Affairs of the Department of the Interior for maintaining land ownership records and title documents and issuing certified title status reports relating to Indian trust lands and, pursuant to such analysis, determine how best to improve or replace the system—“(1) to ensure prompt and accurate responses to requests for title status reports;

“(2) to eliminate any backlog of requests for title status reports; and

“(3) to ensure that the administration of the system will not in any way impair or restrict the ability of Native Americans to obtain conventional loans for purchase of residences located on Indian trust lands, including any actions necessary to ensure that the system will promptly be able to meet future demands for certified title status reports, taking into account the anticipated complexity and volume of such requests.


“(e) Report.—Not later than the date of the termination of the Commission under subsection (h), the Commission shall submit a report to the Committee on Banking and Financial Services [now Committee on Financial Services] of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate describing the analysis and determinations made pursuant to subsection (d).

“(f) Powers.—“(1) Hearings and sessions.—The Commission may, for the purpose of carrying out this section, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate.

“(2) Staff of federal agencies.—Upon request of the Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this section.

“(3) Obtaining official data.—The Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this section. Upon request of the Chairperson of the Commission, the head of that department or agency shall furnish that information to the Commission.

“(4) Mails.—The Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.

“(5) Administrative support services.—Upon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its duties under this section.

“(6) Staff.—The Commission may appoint personnel as it considers appropriate, subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and shall pay such personnel in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates.


“(g) Authorization of Appropriations.—There is authorized to be appropriated to carry out this section such sums as may be necessary, and any amounts appropriated pursuant to this subsection shall remain available until expended.

“(h) Termination.—The Commission shall terminate 1 year after the date of the initial meeting of the Commission.”



Substantially identical provisions were contained in Pub. L. 106–568, title X, § 1001, Dec. 27, 2000, 114 Stat. 2923.

Executive Documents

Transfer of Functions
The Minerals Management Service was abolished and functions divided among the Office of Natural Resources Revenue, the Bureau of Ocean Energy Management, and the Bureau of Safety and Environmental Enforcement. See Secretary of the Interior Orders No. 3299 of May 19, 2010, and No. 3302 of June 18, 2010, and chapters II, V, and XII of title 30, Code of Federal Regulations, as revised by final rules of the Department of the Interior at 75 F.R. 61051 and 76 F.R. 64432.



§ 4044. Reconciliation report
The Secretary shall transmit to the Committee on Natural Resources of the House of Representatives and the Committee on Indian Affairs of the Senate, by May 31, 1996, a report identifying for each tribal trust fund account for which the Secretary is responsible a balance reconciled as of September 30, 1995. In carrying out this section, the Secretary shall consult with the Special Trustee. The report shall include—(1) a description of the Secretary’s methodology in reconciling trust fund accounts;

(2) attestations by each account holder that—(A) the Secretary has provided the account holder with as full and complete accounting as possible of the account holder’s funds to the earliest possible date, and that the account holder accepts the balance as reconciled by the Secretary; or

(B) the account holder disputes the balance of the account holder’s account as reconciled by the Secretary and statement explaining why the account holder disputes the Secretary’s reconciled balance; and


(3) a statement by the Secretary with regard to each account balance disputed by the account holder outlining efforts the Secretary will undertake to resolve the dispute.

(Pub. L. 103–412, title III, § 304, Oct. 25, 1994, 108 Stat. 4248.)

Statutory Notes and Related Subsidiaries
Settlement of Tribal ClaimsPub. L. 107–153, § 1, Mar. 19, 2002, 116 Stat. 79, as amended by Pub. L. 109–158, § 1, Dec. 30, 2005, 119 Stat. 2954, provided that:
“(a) In General.—Notwithstanding any other provision of law, for purposes of determining the date on which an Indian tribe received a reconciliation report for purposes of applying a statute of limitations, any such report provided to or received by an Indian tribe in response to section 304 of the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4044) shall be deemed to have been received by the Indian tribe on December 31, 2000.

“(b) Statement of Purpose.—Subsection (a) is solely intended to provide recipients of reconciliation reports with the opportunity to postpone the filing of claims, or to facilitate the voluntary dismissal of claims, to encourage settlement negotiations with the United States.”






§ 4045. Staff and consultants(a) StaffThe Special Trustee may employ such staff as the Special Trustee deems necessary. The Special Trustee may request staff assistance from within the Department and any office or Bureau thereof as the Special Trustee deems necessary.


(b) ContractsTo the extent and in such amounts as may be provided in advance by appropriations Acts, the Special Trustee may enter into contracts and other arrangements with public agencies and with private persons and organizations for consulting services and make such payments as necessary to carry out the provisions of this subchapter.


(Pub. L. 103–412, title III, § 305, Oct. 25, 1994, 108 Stat. 4248.)

§ 4046. Advisory board(a) Establishment and membershipNotwithstanding any other provision of law, the Special Trustee shall establish an advisory board to provide advice on all matters within the jurisdiction of the Special Trustee. The advisory board shall consist of nine members, appointed by the Special Trustee after consultation with Indian tribes and appropriate Indian organizations, of which—(1) five members shall represent trust fund account holders, including both tribal and Individual Indian Money accounts;

(2) two members shall have practical experience in trust fund and financial management;

(3) one member shall have practical experience in fiduciary investment management; and

(4) one member, from academia, shall have knowledge of general management of large organizations.


(b) TermEach member shall serve a term of two years.


(c) FACAThe advisory board shall not be subject to the Federal Advisory Committee Act.


(d) TerminationThe advisory board shall terminate upon termination of the Office of Special Trustee.


(Pub. L. 103–412, title III, § 306, Oct. 25, 1994, 108 Stat. 4249; Pub. L. 104–109, § 6(b), Feb. 12, 1996, 110 Stat. 764.)

Editorial Notes

References in TextThe Federal Advisory Committee Act, referred to in subsec. (c), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, as amended, which is set out in the Appendix to Title 5, Government Organization and Employees.

Amendments1996—Subsec. (d). Pub. L. 104–109 substituted “advisory board” for “Advisory Board”.

Statutory Notes and Related Subsidiaries
Appointment of New MembersPub. L. 108–7, div. F, title I, § 133, Feb. 20, 2003, 117 Stat. 243, provided that: “Within 90 days of enactment of this Act [Feb. 20, 2003] the Special Trustee for American Indians, in consultation with the Secretary of the Interior and the Tribes, shall appoint new members to the Special Trustee Advisory Board.”





SUBCHAPTER IV—AUTHORIZATION OF APPROPRIATIONS
§ 4061. Authorization of appropriations
There is authorized to be appropriated such sums as may be necessary to carry out the provisions of this chapter.
(Pub. L. 103–412, title IV, § 401, Oct. 25, 1994, 108 Stat. 4249.)



CHAPTER 43—NATIVE AMERICAN HOUSING ASSISTANCE AND SELF-DETERMINATION



Sec.


4101.Congressional findings.


4102.Administration through Office of Native American Programs.


4103.Definitions.


4104.Waiver of matching funds requirements in Indian housing programs.



SUBCHAPTER I—BLOCK GRANTS AND GRANT REQUIREMENTS


4111.Block grants.


4112.Indian housing plans.


4113.Review of plans.


4114.Treatment of program income and labor standards.


4115.Environmental review.


4116.Regulations.


4117.Authorization of appropriations.



SUBCHAPTER II—AFFORDABLE HOUSING ACTIVITIES



Part A—General Block Grant Program


4131.National objectives and eligible families.


4132.Eligible affordable housing activities.


4133.Program requirements.


4134.Types of investments.


4135.Low-income requirement and income targeting.


4136.Repealed.


4137.Lease requirements and tenant selection.


4138.Availability of records.


4139.Noncompliance with affordable housing requirement.


4140.Continued use of amounts for affordable housing.



Part B—Self-Determined Housing Activities for Tribal Communities


4145.Purpose.


4145a.Program authority.


4145b.Use of amounts for housing activities.


4145c.Inapplicability of other provisions.


4145d.Review and report.



SUBCHAPTER III—ALLOCATION OF GRANT AMOUNTS


4151.Annual allocation.


4152.Allocation formula.



SUBCHAPTER IV—COMPLIANCE, AUDITS, AND REPORTS


4161.Remedies for noncompliance.


4162.Replacement of recipient.


4163.Monitoring of compliance.


4164.Performance reports.


4165.Review and audit by Secretary.


4166.GAO audits.


4167.Reports to Congress.


4168.Public availability of information.



SUBCHAPTER V—TERMINATION OF ASSISTANCE FOR INDIAN TRIBES UNDER INCORPORATED PROGRAMS


4181.Termination of Indian housing assistance under United States Housing Act of 1937.


4182.Termination of new commitments for rental assistance.


4183.Savings provision.


4184.Effect on HOME Investment Partnerships Act.



SUBCHAPTER VI—FEDERAL GUARANTEES FOR FINANCING FOR TRIBAL HOUSING ACTIVITIES


4191.Authority and requirements.


4192.Security and repayment.


4193.Payment of interest.


4194.Training and information.


4195.Limitations on amount of guarantees.


4196.Demonstration program for guaranteed loans to finance tribal community and economic development activities.



SUBCHAPTER VII—OTHER HOUSING ASSISTANCE FOR NATIVE AMERICANS


4211.50-year leasehold interest in trust or restricted lands for housing purposes.


4212.Training and technical assistance.



SUBCHAPTER VIII—HOUSING ASSISTANCE FOR NATIVE HAWAIIANS


4221.Definitions.


4222.Block grants for affordable housing activities.


4223.Housing plan.


4224.Review of plans.


4225.Treatment of program income and labor standards.


4226.Environmental review.


4227.Regulations.


4228.Affordable housing activities.


4229.Eligible affordable housing activities.


4230.Program requirements.


4231.Types of investments.


4232.Low-income requirement and income targeting.


4233.Lease requirements and tenant selection.


4234.Repayment.


4235.Annual allocation.


4236.Allocation formula.


4237.Remedies for noncompliance.


4238.Monitoring of compliance.


4239.Performance reports.


4240.Review and audit by Secretary.


4241.Government Accountability Office audits.


4242.Reports to Congress.


4243.Authorization of appropriations.



§ 4101. Congressional findings
The Congress finds that—(1) the Federal Government has a responsibility to promote the general welfare of the Nation—(A) by using Federal resources to aid families and individuals seeking affordable homes in safe and healthy environments and, in particular, assisting responsible, deserving citizens who cannot provide fully for themselves because of temporary circumstances or factors beyond their control;

(B) by working to ensure a thriving national economy and a strong private housing market; and

(C) by developing effective partnerships among the Federal Government, State, tribal, and local governments, and private entities that allow government to accept responsibility for fostering the development of a healthy marketplace and allow families to prosper without government involvement in their day-to-day activities;


(2) there exists a unique relationship between the Government of the United States and the governments of Indian tribes and a unique Federal responsibility to Indian people;

(3) the Constitution of the United States invests the Congress with plenary power over the field of Indian affairs, and through treaties, statutes, and historical relations with Indian tribes, the United States has undertaken a unique trust responsibility to protect and support Indian tribes and Indian people;

(4) the Congress, through treaties, statutes, and the general course of dealing with Indian tribes, has assumed a trust responsibility for the protection and preservation of Indian tribes and for working with tribes and their members to improve their housing conditions and socioeconomic status so that they are able to take greater responsibility for their own economic condition;

(5) providing affordable homes in safe and healthy environments is an essential element in the special role of the United States in helping tribes and their members to improve their housing conditions and socioeconomic status;

(6) the need for affordable homes in safe and healthy environments on Indian reservations, in Indian communities, and in Native Alaskan villages is acute and the Federal Government shall work not only to provide housing assistance, but also, to the extent practicable, to assist in the development of private housing finance mechanisms on Indian lands to achieve the goals of economic self-sufficiency and self-determination for tribes and their members; and

(7) Federal assistance to meet these responsibilities shall be provided in a manner that recognizes the right of Indian self-determination and tribal self-governance by making such assistance available directly to the Indian tribes or tribally designated entities under authorities similar to those accorded Indian tribes in Public Law 93–638 (25 U.S.C. 450 et seq.).11 See References in Text note below.

(Pub. L. 104–330, § 2, Oct. 26, 1996, 110 Stat. 4017; Pub. L. 110–411, § 2, Oct. 14, 2008, 122 Stat. 4320.)

Editorial Notes

References in TextPublic Law 93–638 (25 U.S.C. 450 et seq.), referred to in par. (7), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Amendments2008—Pars. (6), (7). Pub. L. 110–411 substituted “shall” for “should”.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 104–330, title I, § 107, Oct. 26, 1996, 110 Stat. 4030, provided that: “Except as otherwise expressly provided in this Act [see Short Title note below], this Act and the amendments made by this Act shall take effect on October 1, 1997.”


Short Title of 2010 AmendmentPub. L. 111–269, § 1, Oct. 12, 2010, 124 Stat. 2850, provided that: “This Act [amending section 4103 of this title] may be cited as the ‘Indian Veterans Housing Opportunity Act of 2010’.”


Short Title of 2008 AmendmentPub. L. 110–411, § 1(a), Oct. 14, 2008, 122 Stat. 4319, provided that: “This Act [enacting part B of subchapter II and sections 4184 and 4196 of this title and amending this section and sections 4103, 4111 to 4114, 4116, 4117, 4131 to 4133, 4135, 4138, 4152, 4161, 4163, 4164, 4195, and 4212 of this title] may be cited as the ‘Native American Housing Assistance and Self-Determination Reauthorization Act of 2008’.”


Short Title of 2005 AmendmentPub. L. 109–136, § 1, Dec. 22, 2005, 119 Stat. 2643, provided that: “This Act [enacting section 1490t of Title 42, The Public Health and Welfare, amending section 4114 of this title and sections 12899f and 12899h–1 of Title 42, and enacting provisions set out as a note under this section] may be cited as the ‘Native American Housing Enhancement Act of 2005’.”


Short Title of 2004 AmendmentPub. L. 108–393, § 1, Oct. 30, 2004, 118 Stat. 2246, provided that: “This Act [amending section 4191 of this title] may be cited as the ‘Homeownership Opportunities for Native Americans Act of 2004’.”


Short Title of 2002 AmendmentPub. L. 107–292, § 1, Nov. 13, 2002, 116 Stat. 2053, provided that: “This Act [amending sections 4103, 4111, 4114, 4116, 4117, 4132, 4191, 4195, and 4212 of this title and section 1715z–13a of Title 12, Banks and Banking] may be cited as the ‘Native American Housing Assistance and Self-Determination Reauthorization Act of 2002’.”


Short Title of 2000 AmendmentsPub. L. 106–569, title V, § 511, Dec. 27, 2000, 114 Stat. 2966, provided that: “This subtitle [subtitle B (§§ 511–514) of title V of Pub. L. 106–569, enacting subchapter VIII of this chapter, section 1715z–13b of Title 12, Banks and Banking, and provisions set out as notes under section 4221 of this title] may be cited as the ‘Hawaiian Homelands Homeownership Act of 2000’.”

Pub. L. 106–568, § 1, Dec. 27, 2000, 114 Stat. 2868, provided that: “This Act [see Tables for classification] may be cited as the ‘Omnibus Indian Advancement Act’.”

Pub. L. 106–568, title II, § 201, Dec. 27, 2000, 114 Stat. 2872, provided that: “This title [enacting subchapter VIII of this chapter, section 1715z–13b of Title 12, Banks and Banking, and provisions set out as notes under section 4221 of this title] may be cited as the ‘Hawaiian Homelands Homeownership Act of 2000’.”


Short TitlePub. L. 104–330, § 1(a), Oct. 26, 1996, 110 Stat. 4016, provided that: “This Act [enacting this chapter and section 12899h–1 of Title 42, The Public Health and Welfare, amending sections 1715z–13a and 1721 of Title 12, Banks and Banking, and sections 1437a, 1437c to 1437e, 1437g, 1437l, 1437n, 1437u to 1437x, 1437aaa–5, 1437aaa–6, 1439, 11371 to 11376, 11382, 11401, 11403g, 11408, 11902 to 11905, 12747, and 12838 of Title 42, repealing sections 1437aa to 1437ee of Title 42, enacting provisions set out as notes under this section and sections 4181 and 4211 of this title and sections 11371, 12747, and 12899h–1 of Title 42, amending provisions set out as a note under section 11301 of Title 42, and repealing provisions set out as a note under section 1701z–6 of Title 12] may be cited as the ‘Native American Housing Assistance and Self-Determination Act of 1996’.”


Findings of 2005 AmendmentPub. L. 109–136, § 2, Dec. 22, 2005, 119 Stat. 2643, provided that: 
“Congress finds that—
“(1) there exist—“(A) a unique relationship between the Government of the United States and the governments of Indian tribes; and

“(B) a unique Federal trust responsibility to Indian people;


“(2) Native Americans experience some of the worst housing conditions in the country, with—“(A) 32.6 percent of Native homes being overcrowded;

“(B) 33 percent lacking adequate solid waste management systems;

“(C) 8 percent lacking a safe indoor water supply; and

“(D) approximately 90,000 Native families who are homeless or underhoused;


“(3) the poverty rate for Native Americans is twice that of the rest of the population of the United States;

“(4) the population growth of Native Americans that began in the latter part of the 20th century increased the need for Federal housing services;

“(5)(A) under the requirements of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.), members of Indian tribes are given preference for housing programs;

“(B) a primary purpose of the Act is to allow Indian tribes to leverage funds with other Federal and private funds;

“(C) the Department of Agriculture has been a significant funding source for housing for Indian tribes;

“(D) to allow assistance provided under the Act and assistance provided by the Secretary of Agriculture under other law to be combined to meet the severe housing needs of Indian tribes, the Housing Act of 1949 (42 U.S.C. 1471 [1441] et seq.) should be amended to allow for the preference referred to in subparagraph (A) by granting an exemption from title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) and title VIII of the Civil Rights Act of 1968 (42 U.S.C. 3601 et seq.); and

“(E) federally recognized Indian tribes exercising powers of self-government are governed by the Indian Civil Rights Act (25 U.S.C. 1301 et seq.); and


“(6) section 457 of the Cranston-Gonzales [Cranston-Gonzalez] National Affordable Housing Act (42 U.S.C. 12899f) should be amended to include Indian tribes, tribally designated housing entities, or other agencies that primarily serve Indians as eligible applicants for YouthBuild grants.”






§ 4102. Administration through Office of Native American Programs
The Secretary of Housing and Urban Development shall carry out this chapter through the Office of Native American Programs of the Department of Housing and Urban Development.
(Pub. L. 104–330, § 3, Oct. 26, 1996, 110 Stat. 4018.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as a note under section 4101 of this title.



§ 4103. Definitions
For purposes of this chapter, the following definitions shall apply:(1) Adjusted incomeThe term “adjusted income” means the annual income that remains after excluding the following amounts:(A) Youths, students, and persons with disabilities$480 for each member of the family residing in the household (other than the head of the household or the spouse of the head of the household)—(i) who is under 18 years of age; or

(ii) who is—(I) 18 years of age or older; and

(II) a person with disabilities or a full-time student.



(B) Elderly and disabled families$400 for an elderly or disabled family.


(C) Medical and attendant expensesThe amount by which 3 percent of the annual income of the family is exceeded by the aggregate of—(i) medical expenses, in the case of an elderly or disabled family; and

(ii) reasonable attendant care and auxiliary apparatus expenses for each family member who is a person with disabilities, to the extent necessary to enable any member of the family (including a member who is a person with disabilities) to be employed.


(D) Child care expensesChild care expenses, to the extent necessary to enable another member of the family to be employed or to further his or her education.


(E) Earned income of minorsThe amount of any earned income of any member of the family who is less than 18 years of age.


(F) Travel expensesExcessive travel expenses, not to exceed $25 per family per week, for employment- or education-related travel.


(G) Other amountsSuch other amounts as may be provided in the Indian housing plan for an Indian tribe.



(2) Affordable housingThe term “affordable housing” means housing that complies with the requirements for affordable housing under subchapter II. The term includes permanent housing for homeless persons who are persons with disabilities, transitional housing, and single room occupancy housing.


(3) Drug-related criminal activityThe term “drug-related criminal activity” means the illegal manufacture, sale, distribution, use, or possession with intent to manufacture, sell, distribute, or use, of a controlled substance (as such term is defined in section 802 of title 21).


(4) Elderly families and near-elderly familiesThe terms “elderly family” and “near-elderly family” mean a family whose head (or his or her spouse), or whose sole member, is an elderly person or a near-elderly person, respectively. Such terms include 2 or more elderly persons or near-elderly persons living together, and 1 or more such persons living with 1 or more persons determined under the Indian housing plan for the agency to be essential to their care or well-being.


(5) Elderly personThe term “elderly person” means a person who is at least 62 years of age.


(6) FamilyThe term “family” includes a family with or without children, an elderly family, a near-­elderly family, a disabled family, and a single person.


(7) Grant beneficiaryThe term “grant beneficiary” means the Indian tribe or tribes on behalf of which a grant is made under this chapter to a recipient.


(8) Housing related community development(A) In generalThe term “housing related community development” means any facility, community building, business, activity, or infrastructure that—(i) is owned by an Indian tribe or a tribally designated housing entity;

(ii) is necessary to the provision of housing in an Indian area; and

(iii)(I) would help an Indian tribe or tribally designated housing entity to reduce the cost of construction of Indian housing;

(II) would make housing more affordable, accessible, or practicable in an Indian area; or

(III) would otherwise advance the purposes of this chapter.



(B) ExclusionThe term “housing and community development” does not include any activity conducted by any Indian tribe under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.).



(9) IncomeThe term “income” means income from all sources of each member of the household, as determined in accordance with criteria prescribed by the Secretary, except that the following amounts may not be considered as income under this paragraph:(A) Any amounts not actually received by the family.

(B) Any amounts that would be eligible for exclusion under section 1382b(a)(7) of title 42.

(C) Any amounts received by any member of the family as disability compensation under chapter 11 of title 38 or dependency and indemnity compensation under chapter 13 of such title.


(10) IndianThe term “Indian” means any person who is a member of an Indian tribe.


(11) Indian areaThe term “Indian area” means the area within which an Indian tribe or a tribally designated housing entity, as authorized by 1 or more Indian tribes, provides assistance under this chapter for affordable housing.


(12) Indian housing planThe term “Indian housing plan” means a plan under section 4112 of this title.


(13) Indian tribe(A) In generalThe term “Indian tribe” means a tribe that is a federally recognized tribe or a State recognized tribe.


(B) Federally recognized tribeThe term “federally recognized tribe” means any Indian tribe, band, nation, or other organized group or community of Indians, including any Alaska Native village or regional or village corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act [43 U.S.C. 1601 et seq.], that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).11 See References in Text note below.


(C) State recognized tribe(i) In generalThe term “State recognized tribe” means any tribe, band, nation, pueblo, village, or community—(I) that has been recognized as an Indian tribe by any State; and

(II) for which an Indian Housing Authority has, before the effective date under section 705, entered into a contract with the Secretary pursuant to the United States Housing Act of 1937 [42 U.S.C. 1437 et seq.] for housing for Indian families and has received funding pursuant to such contract within the 5-year period ending upon such effective date.


(ii) ConditionsNotwithstanding clause (i)—(I) the allocation formula under section 4152 of this title shall be determined for a State recognized tribe under tribal membership eligibility criteria in existence on October 26, 1996; and

(II) nothing in this paragraph shall be construed to confer upon a State recognized tribe any rights, privileges, responsibilities, or obligations otherwise accorded groups recognized as Indian tribes by the United States for other purposes.




(14) Low-income familyThe term “low-income family” means a family whose income does not exceed 80 percent of the median income for the area, as determined by the Secretary with adjustments for smaller and larger families, except that the Secretary may, for purposes of this paragraph, establish income ceilings higher or lower than 80 percent of the median for the area on the basis of the findings of the Secretary or the agency that such variations are necessary because of prevailing levels of construction costs or unusually high or low family incomes.


(15) Median incomeThe term “median income” means, with respect to an area that is an Indian area, the greater of—(A) the median income for the Indian area, which the Secretary shall determine; or

(B) the median income for the United States.


(16) Near-elderly personThe term “near-elderly person” means a person who is at least 55 years of age and less than 62 years of age.


(17) NonprofitThe term “nonprofit” means, with respect to an organization, association, corporation, or other entity, that no part of the net earnings of the entity inures to the benefit of any member, founder, contributor, or individual.


(18) Person with disabilitiesThe term “person with disabilities” means a person who—(A) has a disability as defined in section 423 of title 42;

(B) is determined, pursuant to regulations issued by the Secretary, to have a physical, mental, or emotional impairment which—(i) is expected to be of long-continued and indefinite duration;

(ii) substantially impedes his or her ability to live independently; and

(iii) is of such a nature that such ability could be improved by more suitable housing conditions; or


(C) has a developmental disability as defined in section 15002 of title 42.

Such term shall not exclude persons who have the disease of acquired immunodeficiency syndrome or any conditions arising from the etiologic agent for acquired immunodeficiency syndrome. Notwithstanding any other provision of law, no individual shall be considered a person with disabilities, for purposes of eligibility for housing assisted under this chapter, solely on the basis of any drug or alcohol dependence. The Secretary shall consult with other appropriate Federal agencies to implement the preceding sentence.

(19) RecipientThe term “recipient” means an Indian tribe or the entity for one or more Indian tribes that is authorized to receive grant amounts under this chapter on behalf of the tribe or tribes.


(20) SecretaryExcept as otherwise specifically provided in this chapter, the term “Secretary” means the Secretary of Housing and Urban Development.


(21) StateThe term “State” means the States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, the Virgin Islands, American Samoa, and any other territory or possession of the United States and Indian tribes.


(22) Tribally designated housing entityThe terms “tribally designated housing entity” and “housing entity” have the following meaning:(A) Existing IHA’sWith respect to any Indian tribe that has not taken action under subparagraph (B), and for which an Indian housing authority—(i) was established for purposes of the United States Housing Act of 1937 [42 U.S.C. 1437 et seq.] before October 26, 1996, that meets the requirements under the United States Housing Act of 1937,

(ii) is acting on October 26, 1996, as the Indian housing authority for the tribe, and

(iii) is not an Indian tribe for purposes of this chapter,

the terms mean such Indian housing authority.

(B) Other entitiesWith respect to any Indian tribe that, pursuant to this chapter, authorizes an entity other than the tribal government to receive grant amounts and provide assistance under this chapter for affordable housing for Indians, which entity is established—(i) by exercise of the power of self-government of one or more Indian tribes independent of State law, or

(ii) by operation of State law providing specifically for housing authorities or housing entities for Indians, including regional housing authorities in the State of Alaska,

the terms mean such entity.

(C) EstablishmentA tribally designated housing entity may be authorized or established by one or more Indian tribes to act on behalf of each such tribe authorizing or establishing the housing entity.



(Pub. L. 104–330, § 4, Oct. 26, 1996, 110 Stat. 4018; Pub. L. 105–256, § 13(b), Oct. 14, 1998, 112 Stat. 1900; Pub. L. 105–276, title V, § 595(e)(1), (2), Oct. 21, 1998, 112 Stat. 2656; Pub. L. 106–402, title IV, § 401(b)(2), Oct. 30, 2000, 114 Stat. 1737; Pub. L. 107–292, § 3, Nov. 13, 2002, 116 Stat. 2053; Pub. L. 110–411, § 3, Oct. 14, 2008, 122 Stat. 4320; Pub. L. 111–269, § 2, Oct. 12, 2010, 124 Stat. 2850.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.
The Indian Gaming Regulatory Act, referred to in par. (8)(B), is Pub. L. 100–497, Oct. 17, 1988, 102 Stat. 2467, which is classified principally to chapter 29 (§ 2701 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 2701 of this title and Tables.
The Alaska Native Claims Settlement Act, referred to in par. (13)(B), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.
The Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in par. (13)(B), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
For the effective date under section 705, referred to in par. (13)(C)(i)(II), as Oct. 26, 1996, see section 705 of Pub. L. 104–330, set out as an Effective Date note under section 4211 of this title.
The United States Housing Act of 1937, referred to in pars. (13)(C)(i)(II) and (22)(A)(i), is act Sept. 1, 1937, ch. 896, as revised generally by Pub. L. 93–383, title II, § 201(a), Aug. 22, 1974, 88 Stat. 653, which is classified generally to chapter 8 (§ 1437 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 1437 of Title 42 and Tables.

Amendments2010—Par. (9)(C). Pub. L. 111–269 added subpar. (C).
2008—Pars. (8) to (22). Pub. L. 110–411 added par. (8), redesignated former pars. (8) to (21) as (9) to (22), respectively, and struck out former par. (22) which defined “housing related community development”.
2002—Par. (22). Pub. L. 107–292 added par. (22).
2000—Par. (17)(C). Pub. L. 106–402 substituted “as defined in section 15002 of title 42” for “as defined in section 6001 of title 42”.
1998—Par. (10). Pub. L. 105–276, § 595(e)(1), amended heading and text of par. (10) generally. Prior to amendment, text read as follows: “The term ‘Indian area’ means the area within which a tribally designated housing entity is authorized by one or more Indian tribes to provide assistance under this chapter for affordable housing.”
Par. (12)(B). Pub. L. 105–256 substituted “Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)” for “Indian Self-Determination and Education Assistance Act of 1975”.
Par. (12)(C)(i)(II). Pub. L. 105–276, § 595(e)(2), substituted “705” for “107”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as a note under section 4101 of this title.



§ 4104. Waiver of matching funds requirements in Indian housing programs(a) Authorization of waiverFor any housing program that provides assistance through any Indian housing authority, the Secretary of Housing and Urban Development may provide assistance under such program in any fiscal year notwithstanding any other provision of law that requires the Indian housing authority to provide amounts to match or supplement the amounts provided under such program, if the Indian housing authority has not received amounts for such fiscal year under title I of the Housing and Community Development Act of 1974 [42 U.S.C. 5301 et seq.].


(b) Extent of waiverThe authority under subsection (a) to provide assistance notwithstanding requirements regarding matching or supplemental amounts shall be effective only to the extent provided by the Secretary, which shall not extend beyond the fiscal year in which the waiver is made or beyond the receipt of any amounts by an Indian housing authority under title I of the Housing and Community Development Act of 1974 [42 U.S.C. 5301 et seq.].


(c) Definition of housing programFor purposes of this section, the term “housing program” means a program under the administration of the Secretary of Housing and Urban Development or the Secretary of Agriculture (through the Administrator of the Farmers Home Administration) that provides assistance in the form of contracts, grants, loans, cooperative agreements, or any other form of assistance (including the insurance or guarantee of a loan, mortgage, or pool of mortgages) for housing.


(Pub. L. 101–625, title IX, § 959, Nov. 28, 1990, 104 Stat. 4423.)

Editorial Notes

References in TextThe Housing and Community Development Act of 1974, referred to in subsecs. (a) and (b), is Pub. L. 93–383, Aug. 22, 1974, 88 Stat. 633, as amended. Title I of the Act is classified principally to chapter 69 (§ 5301 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of Title 42 and Tables.

Codification
Section was enacted as part of the Cranston-Gonzalez National Affordable Housing Act, and not as part of the Native American Housing Assistance and Self-Determination Act of 1996 which comprises this chapter.
Section was formerly classified to section 1437ff of Title 42, The Public Health and Welfare.



SUBCHAPTER I—BLOCK GRANTS AND GRANT REQUIREMENTS
§ 4111. Block grants(a) Authority(1) In generalFor each fiscal year, the Secretary shall (to the extent amounts are made available to carry out this chapter) make grants under this section on behalf of Indian tribes—(A) to carry out affordable housing activities under part A of subchapter II; and

(B) to carry out self-determined housing activities for tribal communities programs under part B of that subchapter.


(2) Provision of amountsUnder such a grant on behalf of an Indian tribe, the Secretary shall provide the grant amounts for the tribe directly to the recipient for the tribe.



(b) Plan requirement(1) In generalThe Secretary may make a grant under this chapter on behalf of an Indian tribe for a fiscal year only if—(A) the Indian tribe has submitted to the Secretary an Indian housing plan for such fiscal year under section 4112 of this title; and

(B) the plan has been determined under section 4113 of this title to comply with the requirements of section 4112 of this title.


(2) WaiverThe Secretary may waive the applicability of the requirements under paragraph (1), in whole or in part, for a period of not more than 90 days, if the Secretary determines that an Indian tribe has not complied with, or is unable to comply with, those requirements due to exigent circumstances beyond the control of the Indian tribe.



(c) Local cooperation agreementNotwithstanding any other provision of this chapter, grant amounts provided under this chapter on behalf of an Indian tribe may not be used for rental or lease-purchase homeownership units that are owned by the recipient for the tribe unless the governing body of the locality within which the property subject to the development activities to be assisted with the grant amounts is or will be situated has entered into an agreement with the recipient for the tribe providing for local cooperation required by the Secretary pursuant to this chapter. The Secretary may waive the requirements of this subsection and subsection (d) if the recipient has made a good faith effort to fulfill the requirements of this subsection and subsection (d) and agrees to make payments in lieu of taxes to the appropriate taxing authority in an amount consistent with the requirements of subsection (d)(2) until such time as the matter of making such payments has been resolved in accordance with subsection (d).


(d) Exemption from taxationNotwithstanding any other provision of this chapter, grant amounts provided under this chapter on behalf of an Indian tribe may not be used for affordable housing activities under this chapter for rental or lease-purchase dwelling units developed under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) or with amounts provided under this chapter that are owned by the recipient for the tribe unless—(1) such dwelling units (which, in the case of units in a multi-unit project, shall be exclusive of any portions of the project not developed under the United States Housing Act of 1937 [42 U.S.C. 1437 et seq.] or with amounts provided under this chapter) are exempt from all real and personal property taxes levied or imposed by any State, tribe, city, county, or other political subdivision; and

(2) the recipient for the tribe makes annual payments of user fees to compensate such governments for the costs of providing governmental services, including police and fire protection, roads, water and sewerage systems, utilities systems and related facilities, or payments in lieu of taxes to such taxing authority, in an amount equal to the greater of $150 per dwelling unit or 10 percent of the difference between the shelter rent and the utility cost, or such lesser amount as—(A) is prescribed by State, tribal, or local law;

(B) is agreed to by the local governing body in the agreement under subsection (c); or

(C) the recipient and the local governing body agree that such user fees or payments in lieu of taxes shall not be made.



(e) Effect of failure to exempt from taxationNotwithstanding subsection (d), a grant recipient that does not comply with the requirements under such subsection may receive a block grant under this chapter, but only if the tribe, State, city, county, or other political subdivision in which the affordable housing development is located contributes, in the form of cash or tax remission, the amount by which the taxes paid with respect to the development exceed the amounts prescribed in subsection (d)(2).


(f) AmountExcept as otherwise provided under this chapter, the amount of a grant under this section to a recipient for a fiscal year shall be—(1) in the case of a recipient whose grant beneficiary is a single Indian tribe, the amount of the allocation under section 4151 of this title for the Indian tribe; and

(2) in the case of a recipient whose grant beneficiary is more than 1 Indian tribe, the sum of the amounts of the allocations under section 4151 of this title for each such Indian tribe.


(g) Use for affordable housing activities under planExcept as provided in subsection (h) of this section and part B of subchapter II, amounts provided under a grant under this section may be used only for affordable housing activities under subchapter II that are consistent with an Indian housing plan approved under section 4113 of this title.


(h) Administrative and planning expensesThe Secretary shall, by regulation, authorize each recipient to use a percentage of any grant amounts received under this chapter for comprehensive housing and community development planning activities and for any reasonable administrative and planning expenses of the recipient relating to carrying out this chapter and activities assisted with such amounts, which may include costs for salaries of individuals engaged in administering and managing affordable housing activities assisted with grant amounts provided under this chapter and expenses of preparing an Indian housing plan under section 4112 of this title.


(i) Public-private partnershipsEach recipient shall make all reasonable efforts, consistent with the purposes of this chapter, to maximize participation by the private sector, including nonprofit organizations and for-profit entities, in implementing the approved Indian housing plan.


(j) Federal supply sourcesFor purposes of section 501 of title 40, on election by the applicable Indian tribe—(1) each Indian tribe or tribally designated housing entity shall be considered to be an Executive agency in carrying out any program, service, or other activity under this chapter; and

(2) each Indian tribe or tribally designated housing entity and each employee of the Indian tribe or tribally designated housing entity shall have access to sources of supply on the same basis as employees of an Executive agency.


(k) Tribal preference in employment and contractingNotwithstanding any other provision of law, with respect to any grant (or portion of a grant) made on behalf of an Indian tribe under this chapter that is intended to benefit 1 Indian tribe, the tribal employment and contract preference laws (including regulations and tribal ordinances) adopted by the Indian tribe that receives the benefit shall apply with respect to the administration of the grant (or portion of a grant).


(Pub. L. 104–330, title I, § 101, Oct. 26, 1996, 110 Stat. 4022; Pub. L. 105–276, title V, § 595(e)(3), (4), Oct. 21, 1998, 112 Stat. 2656, 2657; Pub. L. 106–568, title X, § 1003(a), Dec. 27, 2000, 114 Stat. 2925; Pub. L. 106–569, title V, § 503(a), Dec. 27, 2000, 114 Stat. 2961; Pub. L. 107–292, § 4, Nov. 13, 2002, 116 Stat. 2054; Pub. L. 110–411, title I, § 101, Oct. 14, 2008, 122 Stat. 4320.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.
The United States Housing Act of 1937, referred to in subsec. (d), is act Sept. 1, 1937, ch. 896, as revised generally by Pub. L. 93–383, title II, § 201(a), Aug. 22, 1974, 88 Stat. 653, which is classified generally to chapter 8 (§ 1437 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 1437 of Title 42 and Tables.

Amendments2008—Subsec. (a). Pub. L. 110–411, § 101(1), designated first sentence as par. (1) and inserted heading, substituted “tribes—” for “tribes to carry out affordable housing activities.”, added subpars. (A) and (B), and designated second sentence as par. (2) and inserted heading.
Subsec. (g). Pub. L. 110–411, § 101(2), inserted “of this section and part B of subchapter II” after “subsection (h)”.
Subsecs. (j), (k). Pub. L. 110–411, § 101(3), added subsecs. (j) and (k).
2002—Subsec. (h). Pub. L. 107–292 inserted “and planning” after “Administrative” in heading and “for comprehensive housing and community development planning activities and” after “received under this chapter” in text.
2000—Subsec. (b)(2). Pub. L. 106–568, § 1003(a)(1), and Pub. L. 106–569, § 503(a)(1), amended par. (2) identically, substituting “for a period of not more than 90 days, if the Secretary determines that an Indian tribe has not complied with, or is unable to comply with, those requirements due to exigent circumstances beyond the control of the Indian tribe.” for “if the Secretary finds that an Indian tribe has not complied or cannot comply with such requirements due to circumstances beyond the control of the tribe.”
Subsec. (c). Pub. L. 106–568, § 1003(a)(2), and Pub. L. 106–569, § 503(a)(2), amended subsec. (c) identically, inserting at end “The Secretary may waive the requirements of this subsection and subsection (d) if the recipient has made a good faith effort to fulfill the requirements of this subsection and subsection (d) and agrees to make payments in lieu of taxes to the appropriate taxing authority in an amount consistent with the requirements of subsection (d)(2) until such time as the matter of making such payments has been resolved in accordance with subsection (d).”
1998—Subsec. (c). Pub. L. 105–276, § 595(e)(3), reenacted heading without change and amended text generally. Prior to amendment, text read as follows: “The Secretary may not make any grant under this chapter on behalf of an Indian tribe unless the governing body of the locality within which any affordable housing to be assisted with the grant amounts will be situated has entered into an agreement with the recipient for the tribe providing for local cooperation required by the Secretary pursuant to this chapter.”
Subsec. (d). Pub. L. 105–276, § 595(e)(4)(A), added subsec. (d) heading, introductory provisions, and par. (1), and struck out former subsec. (d) heading, introductory provisions, and par. (1). Text read as follows: “A grant recipient for an Indian tribe may receive a block grant under this chapter only if—
“(1) the affordable housing assisted with grant amounts received by the recipient (exclusive of any portions not assisted with amounts provided under this chapter) is exempt from all real and personal property taxes levied or imposed by any State, tribe, city, county, or other political subdivision; and”.
Subsec. (d)(2). Pub. L. 105–276, § 595(e)(4)(B), inserted “for the tribe” after “the recipient” in introductory provisions.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as a note under section 4101 of this title.



§ 4112. Indian housing plans(a) Plan submissionThe Secretary shall provide—(1)(A) for an Indian tribe to submit to the Secretary, by not later than 75 days before the beginning of each tribal program year, a 1-year housing plan for the Indian tribe; or

(B) for the tribally designated housing entity for the tribe to submit the plan as provided in subsection (c) for the tribe; and


(2) for the review of such plans.


(b) 1-year plan requirement(1) In generalA housing plan of an Indian tribe under this section shall—(A) be in such form as the Secretary may prescribe; and

(B) contain the information described in paragraph (2).


(2) Required informationA housing plan shall include the following information with respect to the tribal program year for which assistance under this chapter is made available:(A) Description of planned activitiesA statement of planned activities, including—(i) the types of household to receive assistance;

(ii) the types and levels of assistance to be provided;

(iii) the number of units planned to be produced;

(iv)(I) a description of any housing to be demolished or disposed of;

(II) a timetable for the demolition or disposition; and

(III) any other information required by the Secretary with respect to the demolition or disposition;


(v) a description of the manner in which the recipient will protect and maintain the viability of housing owned and operated by the recipient that was developed under a contract between the Secretary and an Indian housing authority pursuant to the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.); and

(vi) outcomes anticipated to be achieved by the recipient.


(B) Statement of needsA statement of the housing needs of the low-income Indian families residing in the jurisdiction of the Indian tribe, and the means by which those needs will be addressed during the applicable period, including—(i) a description of the estimated housing needs and the need for assistance for the low-income Indian families in the jurisdiction, including a description of the manner in which the geographical distribution of assistance is consistent with the geographical needs and needs for various categories of housing assistance; and

(ii) a description of the estimated housing needs for all Indian families in the jurisdiction.


(C) Financial resourcesAn operating budget for the recipient, in such form as the Secretary may prescribe, that includes—(i) an identification and description of the financial resources reasonably available to the recipient to carry out the purposes of this chapter, including an explanation of the manner in which amounts made available will leverage additional resources; and

(ii) the uses to which those resources will be committed, including eligible and required affordable housing activities under subchapter II and administrative expenses.


(D) Certification of complianceEvidence of compliance with the requirements of this chapter, including, as appropriate—(i) a certification that, in carrying out this chapter, the recipient will comply with the applicable provisions of title II of the Civil Rights Act of 1968 (25 U.S.C. 1301 et seq.) and other applicable Federal laws and regulations;

(ii) a certification that the recipient will maintain adequate insurance coverage for housing units that are owned and operated or assisted with grant amounts provided under this chapter, in compliance with such requirements as the Secretary may establish;

(iii) a certification that policies are in effect and are available for review by the Secretary and the public governing the eligibility, admission, and occupancy of families for housing assisted with grant amounts provided under this chapter;

(iv) a certification that policies are in effect and are available for review by the Secretary and the public governing rents and homebuyer payments charged, including the methods by which the rents or homebuyer payments are determined, for housing assisted with grant amounts provided under this chapter;

(v) a certification that policies are in effect and are available for review by the Secretary and the public governing the management and maintenance of housing assisted with grant amounts provided under this chapter; and

(vi) a certification that the recipient will comply with section 4114(b) of this title.




(c) Participation of tribally designated housing entityA plan under this section for an Indian tribe may be prepared and submitted on behalf of the tribe by the tribally designated housing entity for the tribe, but only if such plan contains a certification by the recognized tribal government of the grant beneficiary that such tribe—(1) has had an opportunity to review the plan and has authorized the submission of the plan by the housing entity; or

(2) has delegated to such tribally designated housing entity the authority to submit a plan on behalf of the tribe without prior review by the tribe.


(d) Coordination of plansA plan under this section may cover more than 1 Indian tribe, but only if the certification requirements under subsection (c) are complied with by each such grant beneficiary covered.


(e) RegulationsThe requirements relating to the contents of plans under this section shall be established by regulation, pursuant to section 4116 of this title.


(Pub. L. 104–330, title I, § 102, Oct. 26, 1996, 110 Stat. 4023; Pub. L. 105–276, title V, § 595(e)(5), Oct. 21, 1998, 112 Stat. 2657; Pub. L. 106–568, title X, § 1003(b), (c), Dec. 27, 2000, 114 Stat. 2926; Pub. L. 106–569, title V, § 503(b), (c), Dec. 27, 2000, 114 Stat. 2962; Pub. L. 110–411, title I, § 102, Oct. 14, 2008, 122 Stat. 4321.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b)(2), was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.
The United States Housing Act of 1937, referred to in subsec. (b)(2)(A)(v), is act Sept. 1, 1937, ch. 896, as revised generally by Pub. L. 93–383, title II, § 201(a), Aug. 22, 1974, 88 Stat. 653, which is classified generally to chapter 8 (§ 1437 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 1437 of Title 42 and Tables.
The Civil Rights Act of 1968, referred to in subsec. (b)(2)(D)(i), is Pub. L. 90–284, Apr. 11, 1968, 82 Stat. 73. Title II of the Act, popularly known as the Indian Civil Rights Act of 1968, is classified generally to subchapter I (§ 1301 et seq.) of chapter 15 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 3601 of Title 42, The Public Health and Welfare, and Tables.

Amendments2008—Subsec. (a)(1)(A). Pub. L. 110–411, § 102(1)(A), added subpar. (A) and struck out former subpar. (A) which read as follows: “for an Indian tribe to submit to the Secretary, for each fiscal year, a housing plan under this section for the tribe; or”.
Subsec. (a)(1)(B). Pub. L. 110–411, § 102(1)(B), substituted “subsection (c)” for “subsection (d)”.
Subsecs. (b), (c). Pub. L. 110–411, § 102(2), (3), added subsec. (b), redesignated subsec. (d) as (c), and struck out former subsecs. (b) and (c) which required housing plans to contain certain information relating to a 5-year period and a 1-year period, respectively.
Subsec. (d). Pub. L. 110–411, § 102(3), (4), redesignated subsec. (e) as (d) and substituted “subsection (c)” for “subsection (d)”. Former subsec. (d) redesignated (c).
Subsecs. (e), (f). Pub. L. 110–411, § 102(3), redesignated subsecs. (e) and (f) as (d) and (e), respectively.
2000—Subsec. (c)(6). Pub. L. 106–568, § 1003(b), and Pub. L. 106–569, § 503(b), amended subsec. (c) identically, adding par. (6).
Subsecs. (f), (g). Pub. L. 106–568, § 1003(c), and Pub. L. 106–569, § 503(c), amended section identically, redesignating subsec. (g) as (f) and striking out heading and text of former subsec. (f). Text read as follows:
“(1) Separate requirements.—The Secretary may—
“(A) establish requirements for submission of plans under this section and the information to be included in such plans applicable to small Indian tribes and small tribally designated housing entities; and
“(B) waive any requirements under this section that the Secretary determines are burdensome or unnecessary for such tribes and housing entities.
“(2) Small tribes.—The Secretary may define small Indian tribes and small tribally designated housing entities based on the number of dwelling units assisted under this subchapter by the tribe or housing entity or owned or operated pursuant to a contract under the United States Housing Act of 1937 between the Secretary and the Indian housing authority for the tribe.”
1998—Subsec. (a). Pub. L. 105–276 redesignated par. (1) as (1)(A), par. (2) as (1)(B), and par. (3) as (2), and inserted “or” at end of par. (1)(A).

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the date provided by the Secretary of Housing and Urban Development pursuant to section 4116(a) of this title to provide for timely submission and review of Indian housing plans as necessary for the provision of assistance under this chapter in fiscal year 1998, see section 4113(e) of this title.



§ 4113. Review of plans(a) Review and notice(1) ReviewThe Secretary shall conduct a limited review of each Indian housing plan submitted to the Secretary to ensure that the plan complies with the requirements of section 4112 of this title. The Secretary shall have the discretion to review a plan only to the extent that the Secretary considers review is necessary.


(2) NoticeThe Secretary shall notify each Indian tribe for which a plan is submitted and any tribally designated housing entity for the tribe whether the plan complies with such requirements not later than 60 days after receiving the plan. If the Secretary does not notify the Indian tribe, as required under this subsection and subsection (b), the plan shall be considered, for purposes of this chapter, to have been determined to comply with the requirements under section 4112 of this title and the tribe shall be considered to have been notified of compliance upon the expiration of such 60-day period.



(b) Notice of reasons for determination of noncomplianceIf the Secretary determines that a plan, as submitted, does not comply with the requirements under section 4112 of this title, the Secretary shall specify in the notice under subsection (a) the reasons for the noncompliance and any modifications necessary for the plan to meet the requirements under section 4112 of this title.


(c) ReviewAfter submission of the Indian housing plan or any amendment or modification to the plan to the Secretary, to the extent that the Secretary considers such action to be necessary to make determinations under this subsection, the Secretary shall review the plan (including any amendments or modifications thereto) to determine whether the contents of the plan—(1) set forth the information required by section 4112 of this title to be contained in an Indian housing plan;

(2) are consistent with information and data available to the Secretary; and

(3) are not prohibited by or inconsistent with any provision of this chapter or other applicable law.

If the Secretary determines that any of the appropriate certifications required under section 4112(c)(5) 11 See References in Text note below. of this title are not included in the plan, the plan shall be deemed to be incomplete.

(d) Updates to planAfter a plan under section 4112 of this title has been submitted for an Indian tribe for any tribal program year, the tribe may comply with the provisions of such section for any succeeding tribal program year by submitting only such information regarding such changes as may be necessary to update the plan previously submitted.


(e) Self-determined activities programNotwithstanding any other provision of this section, the Secretary—(1) shall review the information included in an Indian housing plan pursuant to subsections (b)(4) 22 So in original. Subsec. (b) does not contain a par. (4). and (c)(7) 33 So in original. Subsec. (c) does not contain a par. (7). only to determine whether the information is included for purposes of compliance with the requirement under section 4145a(b)(2) 44 So in original. Section 4145a(b) of this title does not contain a par. (2). of this title; and

(2) may not approve or disapprove an Indian housing plan based on the content of the particular benefits, activities, or results included pursuant to subsections (b)(4) 2 and (c)(7).3


(Pub. L. 104–330, title I, § 103, Oct. 26, 1996, 110 Stat. 4026; Pub. L. 105–276, title V, § 595(e)(6), Oct. 21, 1998, 112 Stat. 2657; Pub. L. 110–411, title I, § 103, Oct. 14, 2008, 122 Stat. 4323.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a)(2) and (c)(3), was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.
Section 4112(c)(5) of this title, referred to in subsec. (c), was repealed by Pub. L. 110–411, title I, § 102(2), Oct. 14, 2008, 122 Stat. 4321.

Amendments2008—Subsec. (d). Pub. L. 110–411, § 103(1), substituted “tribal program” for “fiscal” in two places, struck out “(with respect to information included for the 5-year period under section 4112(b) of this title or the 1-year period under section 4112(c) of this title)” before “by submitting only such information”, and struck out at end “Not less than once every 5 years, the tribe shall submit a complete plan.”
Subsec. (e). Pub. L. 110–411, § 103(2), added subsec. (e) and struck out former subsec. (e). Prior to amendment, text read as follows: “This section and section 4112 of this title shall take effect on the date provided by the Secretary pursuant to section 4116(a) of this title to provide for timely submission and review of Indian housing plans as necessary for the provision of assistance under this chapter in fiscal year 1998.”
1998—Subsec. (c)(3). Pub. L. 105–276 inserted “not” before “prohibited”.



§ 4114. Treatment of program income and labor standards(a) Program income(1) Authority to retainNotwithstanding any other provision of this chapter, a recipient may retain any program income that is realized from any grant amounts under this chapter if—(A) such income was realized after the initial disbursement of the grant amounts received by the recipient; and

(B) the recipient has agreed that it will utilize such income for housing related activities in accordance with this chapter.


(2) Prohibition of restricted access or reduction of grantThe Secretary may not restrict access to or reduce the grant amount for any Indian tribe based solely on—(A) whether the recipient for the tribe retains program income under paragraph (1);

(B) the amount of any such program income retained;

(C) whether the recipient retains reserve amounts described in section 4140 of this title; or

(D) whether the recipient has expended retained program income for housing-related activities.


(3) Exclusion of amountsThe Secretary may, by regulation, exclude from consideration as program income any amounts determined to be so small that compliance with the requirements of this subsection would create an unreasonable administrative burden on the recipient.


(4) Exclusion from program income of regular developer’s fees for low-income housing tax credit projectsNotwithstanding any other provision of this chapter, any income derived from a regular and customary developer’s fee for any project that receives a low-income housing tax credit under section 42 of title 26, and that is initially funded using a grant provided under this chapter, shall not be considered to be program income if the developer’s fee is approved by the State housing credit agency.



(b) Labor standards(1) In generalAny contract or agreement for assistance, sale, or lease pursuant to this chapter shall contain a provision requiring that not less than the wages prevailing in the locality, as determined or adopted (subsequent to a determination under applicable State, tribal, or local law) by the Secretary, shall be paid to all architects, technical engineers, draftsmen, and technicians employed in the development, and all maintenance laborers and mechanics employed in the operation, of the affordable housing project involved; and shall also contain a provision that not less than the wages prevailing in the locality, as predetermined by the Secretary of Labor pursuant to sections 3141–3144, 3146, and 3147 of title 40, shall be paid to all laborers and mechanics employed in the development of the affordable housing involved, and the Secretary shall require certification as to compliance with the provisions of this paragraph before making any payment under such contract or agreement.


(2) ExceptionsParagraph (1) and the provisions relating to wages (pursuant to paragraph (1)) in any contract or agreement for assistance, sale, or lease pursuant to this chapter, shall not apply to any individual who receives no compensation or is paid expenses, reasonable benefits, or a nominal fee to perform the services for which the individual volunteered and who is not otherwise employed at any time in the construction work.


(3) Application of tribal lawsParagraph (1) shall not apply to any contract or agreement for assistance, sale, or lease pursuant to this chapter, if such contract or agreement is otherwise covered by one or more laws or regulations adopted by an Indian tribe that requires the payment of not less than prevailing wages, as determined by the Indian tribe.



(Pub. L. 104–330, title I, § 104, Oct. 26, 1996, 110 Stat. 4027; Pub. L. 106–568, title X, § 1003(j), Dec. 27, 2000, 114 Stat. 2930; Pub. L. 106–569, title V, § 503(i), Dec. 27, 2000, 114 Stat. 2965; Pub. L. 107–292, § 5, Nov. 13, 2002, 116 Stat. 2054; Pub. L. 109–136, § 3, Dec. 22, 2005, 119 Stat. 2644; Pub. L. 110–411, title I, § 104, Oct. 14, 2008, 122 Stat. 4323.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.

Codification
“Sections 3141–3144, 3146, and 3147 of title 40” substituted in subsec. (b)(1) for “the Act of March 3, 1931 (commonly known as the Davis-Bacon Act; chapter 411; 46 Stat. 1494; 40 U.S.C. 276a et seq.)” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, the first section of which enacted Title 40, Public Buildings, Property, and Works.

Amendments2008—Subsec. (a)(4). Pub. L. 110–411 added par. (4).
2005—Subsec. (a)(2). Pub. L. 109–136 inserted “restrict access to or” after “not” in introductory provisions.
2002—Subsec. (a)(1). Pub. L. 107–292, § 5(1)(A), substituted “Notwithstanding any other provision of this chapter, a recipient” for “A recipient” in introductory provisions.
Subsec. (a)(1)(B). Pub. L. 107–292, § 5(1)(B), added subpar. (B) and struck out former subpar. (B) which read as follows: “the recipient has agreed that it will utilize the program income for affordable housing activities in accordance with the provisions of this chapter.”
Subsec. (a)(2). Pub. L. 107–292, § 5(2)(A), inserted “restricted access or” before “reduction” in heading.
Subsec. (a)(2)(D). Pub. L. 107–292, § 5(2)(B)–(D), added subpar. (D).
2000—Subsec. (b)(1). Pub. L. 106–568, § 1003(j)(1), and Pub. L. 106–569, § 503(i)(1), amended par. (1) identically, substituting “Act of March 3, 1931 (commonly known as the Davis-Bacon Act; chapter 411; 46 Stat. 1494; 40 U.S.C. 276a et seq.)” for “Davis-Bacon Act (40 U.S.C. 276a–276a–5)”.
Subsec. (b)(3). Pub. L. 106–568, § 1003(j)(2), and Pub. L. 106–569, § 503(i)(2), amended subsec. (b) identically, adding par. (3).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as a note under section 4101 of this title.



§ 4115. Environmental review(a) In general(1) Release of fundsIn order to ensure that the policies of the National Environmental Policy Act of 1969 [42 U.S.C. 4321 et seq.] and other provisions of law that further the purposes of such Act (as specified in regulations issued by the Secretary) are most effectively implemented in connection with the expenditure of grant amounts provided under this chapter, and to ensure to the public undiminished protection of the environment, the Secretary, in lieu of the environmental protection procedures otherwise applicable, may by regulation provide for the release of amounts for particular projects to tribes which assume all of the responsibilities for environmental review, decisionmaking, and action pursuant to such Act, and such other provisions of law as the regulations of the Secretary specify, that would apply to the Secretary were the Secretary to undertake such projects as Federal projects.


(2) Regulations(A) In generalThe Secretary shall issue regulations to carry out this section only after consultation with the Council on Environmental Quality.


(B) ContentsThe regulations issued under this paragraph shall—(i) provide for the monitoring of the environmental reviews performed under this section;

(ii) in the discretion of the Secretary, facilitate training for the performance of such reviews; and

(iii) provide for the suspension or termination of the assumption of responsibilities under this section.



(3) Effect on assumed responsibilityThe duty of the Secretary under paragraph (2)(B) shall not be construed to limit or reduce any responsibility assumed by a recipient of grant amounts with respect to any particular release of funds.



(b) ProcedureThe Secretary shall approve the release of funds subject to the procedures authorized by this section only if, not less than 15 days prior to such approval and prior to any commitment of funds to such projects, the tribe has submitted to the Secretary a request for such release accompanied by a certification that meets the requirements of subsection (c). The approval of the Secretary of any such certification shall be deemed to satisfy the responsibilities of the Secretary under the National Environmental Policy Act of 1969 [42 U.S.C. 4321 et seq.] and such other provisions of law as the regulations of the Secretary specify insofar as those responsibilities relate to the releases of funds for projects to be carried out pursuant thereto that are covered by such certification.


(c) CertificationA certification under the procedures authorized by this section shall—(1) be in a form acceptable to the Secretary;

(2) be executed by the chief executive officer or other officer of the tribe under this chapter qualified under regulations of the Secretary;

(3) specify that the tribe has fully carried out its responsibilities as described under subsection (a); and

(4) specify that the certifying officer—(A) consents to assume the status of a responsible Federal official under the National Environmental Policy Act of 1969 [42 U.S.C. 4321 et seq.] and each provision of law specified in regulations issued by the Secretary insofar as the provisions of such Act or such other provisions of law apply pursuant to subsection (a); and

(B) is authorized and consents on behalf of the tribe and such officer to accept the jurisdiction of the Federal courts for the purpose of enforcement of the responsibilities of the certifying officer as such an official.



(d) Environmental complianceThe Secretary may waive the requirements under this section if the Secretary determines that a failure on the part of a recipient to comply with provisions of this section—(1) will not frustrate the goals of the National Environmental Policy Act of 1969 [42 U.S.C. 4321 et seq.] or any other provision of law that furthers the goals of that Act;

(2) does not threaten the health or safety of the community involved by posing an immediate or long-term hazard to residents of that community;

(3) is a result of inadvertent error, including an incorrect or incomplete certification provided under subsection (c)(1); and

(4) may be corrected through the sole action of the recipient.


(Pub. L. 104–330, title I, § 105, Oct. 26, 1996, 110 Stat. 4028; Pub. L. 106–568, title X, § 1003(d), Dec. 27, 2000, 114 Stat. 2926; Pub. L. 106–569, title V, § 503(d), Dec. 27, 2000, 114 Stat. 2962.)

Editorial Notes

References in TextThe National Environmental Policy Act of 1969, referred to in text, is Pub. L. 91–190, Jan. 1, 1970, 83 Stat. 852, as amended, which is classified generally to chapter 55 (§ 4321 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 4321 of Title 42 and Tables.
This chapter, referred to in subsecs. (a)(1) and (c)(2), was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.

Amendments2000—Subsec. (d). Pub. L. 106–568 and Pub. L. 106–569 amended section identically, adding subsec. (d).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as a note under section 4101 of this title.



§ 4116. Regulations(a) Transition requirements(1) In generalNot later than 90 days after October 26, 1996, the Secretary shall, by notice issued in the Federal Register, establish any requirements necessary to provide for the transition (upon the effectiveness of this chapter and the amendments made by this chapter) from the provision of assistance for Indian tribes and Indian housing authorities under the United States Housing Act of 1937 [42 U.S.C. 1437 et seq.] and other related provisions of law to the provision of assistance in accordance with this chapter and the amendments made by this chapter.


(2) Public comments; general notice of proposed rulemakingThe notice issued under paragraph (1) shall—(A) invite public comments regarding such transition requirements and final regulations to carry out this chapter; and

(B) include a general notice of proposed rulemaking (for purposes of section 564(a) of title 5) of the final regulations under subsection (b).



(b) Final regulations(1) TimingThe Secretary shall issue final regulations necessary to carry out this chapter not later than September 1, 1997, and such regulations shall take effect not later than the effective date of this chapter.


(2) Negotiated rulemaking procedure(A) In generalNotwithstanding sections 563(a) and 565(a) of title 5, all regulations required under this chapter, including any regulations that may be required pursuant to amendments made to this chapter after October 26, 1996, shall be issued according to a negotiated rulemaking procedure under subchapter III of chapter 5 of title 5.


(B) Committee(i) In generalNot later than 180 days after the date of enactment of the Native American Housing Assistance and Self-Determination Reauthorization Act of 2008 and any other Act to reauthorize this chapter, the Secretary shall establish a negotiated rulemaking committee, in accordance with the procedures under that subchapter, for the development of proposed regulations under subparagraph (A).


(ii) AdaptationIn establishing the negotiated rulemaking committee, the Secretary shall—(I) adapt the procedures under the subchapter described in clause (i) to the unique government-to-government relationship between the Indian tribes and the United States, and shall ensure that the membership of the committee include only representatives of the Federal Government and of geographically diverse small, medium, and large Indian tribes; and

(II) shall not preclude the participation of tribally designated housing entities should tribes elect to be represented by such entities.



(C) Subsequent negotiated rulemakingThe Secretary shall—(i) initiate a negotiated rulemaking in accordance with this section by not later than 90 days after the date of enactment of the Native American Housing Assistance and Self-Determination Reauthorization Act of 2008 and any other Act to reauthorize this chapter; and

(ii) promulgate regulations pursuant to this section by not later than 2 years after the date of enactment of the Native American Housing Assistance and Self-Determination Reauthorization Act of 2008 and any other Act to reauthorize this chapter.


(D) ReviewNot less frequently than once every 7 years, the Secretary, in consultation with Indian tribes, shall review the regulations promulgated pursuant to this section in effect on the date on which the review is conducted.




(c) Effective dateThis section shall take effect on October 26, 1996.


(Pub. L. 104–330, title I, § 106, Oct. 26, 1996, 110 Stat. 4029; Pub. L. 107–292, § 6, Nov. 13, 2002, 116 Stat. 2054; Pub. L. 110–411, title I, § 105, Oct. 14, 2008, 122 Stat. 4324.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (b), was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.
For the effective date of this chapter, referred to in subsecs. (a)(1) and (b)(1), as Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as an Effective Date note under section 4101 of this title.
The United States Housing Act of 1937, referred to in subsec. (a)(1), is act Sept. 1, 1937, ch. 896, as revised generally by Pub. L. 93–383, title II, § 201(a), Aug. 22, 1974, 88 Stat. 653, which is classified generally to chapter 8 (§ 1437 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 1437 of Title 42 and Tables.
The date of enactment of the Native American Housing Assistance and Self-Determination Reauthorization Act of 2008, referred to in subsec. (b)(2)(B)(i), (C), is the date of enactment of Pub. L. 110–411, which was approved Oct. 14, 2008.

Amendments2008—Subsec. (b)(2)(B)(i). Pub. L. 110–411, § 105(1), substituted “Not later than 180 days after the date of enactment of the Native American Housing Assistance and Self-Determination Reauthorization Act of 2008 and any other Act to reauthorize this chapter, the Secretary” for “The Secretary”.
Subsec. (b)(2)(C), (D). Pub. L. 110–411, § 105(2), added subpars. (C) and (D).
2002—Subsec. (b)(2)(A). Pub. L. 107–292 inserted “, including any regulations that may be required pursuant to amendments made to this chapter after October 26, 1996,” after “required under this chapter”.



§ 4117. Authorization of appropriations
There are authorized to be appropriated for grants under this subchapter such sums as may be necessary for each of fiscal years 2009 through 2013. This section shall take effect on October 26, 1996.
(Pub. L. 104–330, title I, § 108, Oct. 26, 1996, 110 Stat. 4030; Pub. L. 107–292, § 2(a), Nov. 13, 2002, 116 Stat. 2053; Pub. L. 110–411, title VII, § 701(a), Oct. 14, 2008, 122 Stat. 4334.)

Editorial Notes
Amendments2008—Pub. L. 110–411 substituted “2009 through 2013” for “1998 through 2007”.
2002—Pub. L. 107–292 substituted “1998 through 2007” for “1998, 1999, 2000, and 2001”.




SUBCHAPTER II—AFFORDABLE HOUSING ACTIVITIES
Part A—General Block Grant Program
§ 4131. National objectives and eligible families(a) Primary objectiveThe national objectives of this chapter are—(1) to assist and promote affordable housing activities to develop, maintain, and operate affordable housing in safe and healthy environments on Indian reservations and in other Indian areas for occupancy by low-income Indian families;

(2) to ensure better access to private mortgage markets for Indian tribes and their members and to promote self-sufficiency of Indian tribes and their members;

(3) to coordinate activities to provide housing for Indian tribes and their members with Federal, State, and local activities to further economic and community development for Indian tribes and their members;

(4) to plan for and integrate infrastructure resources for Indian tribes with housing development for tribes; and

(5) to promote the development of private capital markets in Indian country and to allow such markets to operate and grow, thereby benefiting Indian communities.


(b) Eligible families(1) In generalExcept as provided under paragraphs (2) and (4), and except with respect to loan guarantees under the demonstration program under subchapter VI, assistance under eligible housing activities under this chapter shall be limited to low-income Indian families on Indian reservations and other Indian areas.


(2) Exception to low-income requirement(A) Exception to requirementNotwithstanding paragraph (1), a recipient may provide housing or housing assistance through affordable housing activities for which a grant is provided under this chapter to any family that is not a low-income family, to the extent that the Secretary approves the activities due to a need for housing for those families that cannot reasonably be met without that assistance.


(B) LimitsThe Secretary shall establish limits on the amount of assistance that may be provided under this chapter for activities for families who are not low-income families.



(3) Essential familiesNotwithstanding paragraph (1), a recipient may provide housing or housing assistance provided through affordable housing activities assisted with grant amounts under this chapter for a family on an Indian reservation or other Indian area if the recipient determines that the presence of the family on the Indian reservation or other Indian area is essential to the well-being of Indian families and the need for housing for the family cannot reasonably be met without such assistance.


(4) Law enforcement officersA recipient may provide housing or housing assistance provided through affordable housing activities assisted with grant amounts under this chapter for a law enforcement officer on an Indian reservation or other Indian area, if—(A) the officer—(i) is employed on a full-time basis by the Federal Government or a State, county, or other unit of local government, or lawfully recognized tribal government; and

(ii) in implementing such full-time employment, is sworn to uphold, and make arrests for, violations of Federal, State, county, or tribal law; and


(B) the recipient determines that the presence of the law enforcement officer on the Indian reservation or other Indian area may deter crime.


(5) Law enforcement officersNotwithstanding paragraph (1), a recipient may provide housing or housing assistance provided through affordable housing activities assisted with grant amounts under this chapter to a law enforcement officer on the reservation or other Indian area, who is employed full-time by a Federal, State, county or tribal government, and in implementing such full-time employment is sworn to uphold, and make arrests for violations of Federal, State, county or tribal law, if the recipient determines that the presence of the law enforcement officer on the Indian reservation or other Indian area may deter crime.


(6) 11 So in original. Two pars. (6) have been enacted. Preference for tribal members and other Indian familiesThe Indian housing plan for an Indian tribe may require preference, for housing or housing assistance provided through affordable housing activities assisted with grant amounts provided under this chapter on behalf of such tribe, to be given (to the extent practicable) to Indian families who are members of such tribe, or to other Indian families. In any case in which the applicable Indian housing plan for an Indian tribe provides for preference under this paragraph, the recipient for the tribe shall ensure that housing activities that are assisted with grant amounts under this chapter for such tribe are subject to such preference.


(6) 1 ExemptionTitle VI of the Civil Rights Act of 1964 [42 U.S.C. 2000d et seq.] and title VIII of the Civil Rights Act of 1968 [42 U.S.C. 3601 et seq.] shall not apply to actions by federally recognized tribes and the tribally designated housing entities of those tribes under this chapter.



(Pub. L. 104–330, title II, § 201, Oct. 26, 1996, 110 Stat. 4031; Pub. L. 105–276, title V, § 595(e)(7), Oct. 21, 1998, 112 Stat. 2657; Pub. L. 106–377, § 1(a)(1) [title II, § 210], Oct. 27, 2000, 114 Stat. 1441, 1441A–26; Pub. L. 106–568, title X, § 1003(e), Dec. 27, 2000, 114 Stat. 2926; Pub. L. 110–411, title II, § 201, Oct. 14, 2008, 122 Stat. 4324.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.
The Civil Rights Act of 1964, referred to in subsec. (b)(6), is Pub. L. 88–352, July 2, 1964, 78 Stat. 241, as amended. Title VI of the Act is classified generally to subchapter V (§ 2000d et seq.) of chapter 21 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 2000a of Title 42 and Tables.
The Civil Rights Act of 1968, referred to in subsec. (b)(6), is Pub. L. 90–284, Apr. 11, 1968, 82 Stat. 73, as amended. Title VIII of the Act, known as the Fair Housing Act, is classified principally to subchapter I (§ 3601 et seq.) of chapter 45 of Title 42. For complete classification of this Act to the Code, see Short Title note set out under section 3601 of Title 42 and Tables.

Amendments2008—Subsec. (b)(1). Pub. L. 110–411, § 201(1), inserted “and except with respect to loan guarantees under the demonstration program under subchapter VI,” after “paragraphs (2) and (4),”.
Subsec. (b)(2). Pub. L. 110–411, § 201(2), added subpar. (A), designated second sentence as subpar. (B) and inserted heading, and struck out former first sentence which read as follows: “A recipient may provide assistance for homeownership activities under section 4132(2) of this title, model activities under section 4132(6) of this title, or loan guarantee activities under subchapter VI of this chapter to Indian families who are not low-income families, to the extent that the Secretary approves the activities pursuant to such section or subchapter because there is a need for housing for such families that cannot reasonably be met without such assistance.”
Subsec. (b)(3). Pub. L. 110–411, § 201(3), substituted “Essential” for “Non-Indian” in heading and “for a family” for “for a non-Indian family” in text.
Subsec. (b)(4)(A)(i). Pub. L. 110–411, § 201(4), inserted “or other unit of local government,” after “county,”.
2000—Subsec. (b)(1). Pub. L. 106–568, § 1003(e)(1), substituted “paragraphs (2) and (4)” for “paragraph (2)”.
Subsec. (b)(4). Pub. L. 106–568, § 1003(e)(3), added par. (4). Former par. (4) redesignated (5).
Pub. L. 106–377, § 1(a)(1) [title II, § 210(2)], added par. (4). Former par. (4) redesignated (5).
Subsec. (b)(5). Pub. L. 106–568, § 1003(e)(2), redesignated par. (4) as (5). Former par. (5) redesignated (6).
Pub. L. 106–377, § 1(a)(1) [title II, § 210(1)], redesignated par. (4) as (5). Former par. (5) redesignated (6).
Subsec. (b)(6). Pub. L. 106–568, § 1003(e)(2), redesignated par. (5), relating to preference for tribal members and other Indian families, as (6).
Pub. L. 106–377, § 1(a)(1) [title II, § 210(1)], redesignated par. (5), relating to exemption, as (6).
1998—Subsec. (b)(5). Pub. L. 105–276 substituted “federally recognized tribes and the tribally designated housing entities of those tribes” for “Indian tribes” and “chapter” for “subsection”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as a note under section 4101 of this title.



§ 4132. Eligible affordable housing activities
Affordable housing activities under this subchapter are activities, in accordance with the requirements of this subchapter, to develop, operate, maintain, or support affordable housing for rental or homeownership, or to provide housing services with respect to affordable housing, through the following activities:(1) Indian housing assistanceThe provision of modernization or operating assistance for housing previously developed or operated pursuant to a contract between the Secretary and an Indian housing authority.


(2) DevelopmentThe acquisition, new construction, reconstruction, or moderate or substantial rehabilitation of affordable housing, which may include real property acquisition, site improvement, development and rehabilitation of utilities, necessary infrastructure, and utility services, conversion, demolition, financing, administration and planning, improvement to achieve greater energy efficiency, mold remediation, and other related activities.


(3) Housing servicesThe provision of housing-related services for affordable housing, such as housing counseling in connection with rental or homeownership assistance, establishment and support of resident organizations and resident management corporations, energy auditing, activities related to the provision of self-sufficiency and other services, and other services related to assisting owners, tenants, contractors, and other entities, participating or seeking to participate in other housing activities assisted pursuant to this section.


(4) Housing management servicesThe provision of management services for affordable housing, including preparation of work specifications, loan processing, inspections, tenant selection, management of tenant-based rental assistance, the costs of operation and maintenance of units developed with funds provided under this chapter, and management of affordable housing projects.


(5) Crime prevention and safety activitiesThe provision of safety, security, and law enforcement measures and activities appropriate to protect residents of affordable housing from crime.


(6) Model activitiesHousing activities under model programs that are designed to carry out the purposes of this chapter and are specifically approved by the Secretary as appropriate for such purpose.


(7) Community development demonstration project(A) In generalConsistent with principles of Indian self-determination and the findings of this chapter, the Secretary shall conduct and submit to Congress a study of the feasibility of establishing a demonstration project in which Indian tribes, tribal organizations, or tribal consortia are authorized to expend amounts received pursuant to the Native American Housing Assistance and Self-Determination Reauthorization Act of 2002 in order to design, implement, and operate community development demonstration projects.


(B) StudyNot later than 1 year after November 13, 2002, the Secretary shall submit the study conducted under subparagraph (A) to the Committee on Banking, Housing, and Urban Affairs and the Committee on Indian Affairs of the Senate, and the Committee on Financial Services and the Committee on Resources of the House of Representatives.



(8) Self-Determination Act demonstration project(A) In generalConsistent with the provisions of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.),11 See References in Text note below. the Secretary shall conduct and submit to Congress a study of the feasibility of establishing a demonstration project in which Indian tribes and tribal organizations are authorized to receive assistance in a manner that maximizes tribal authority and decision-making in the design and implementation of Federal housing and related activity funding.


(B) StudyNot later than 1 year after November 13, 2002, the Secretary shall submit the study conducted under subparagraph (A) to the Committee on Banking, Housing, and Urban Affairs and the Committee on Indian Affairs of the Senate, and the Committee on Financial Services and the Committee on Resources of the House of Representatives.



(9) Reserve accounts(A) In generalSubject to subparagraph (B), the deposit of amounts, including grant amounts under section 4111 of this title, in a reserve account established for an Indian tribe only for the purpose of accumulating amounts for administration and planning relating to affordable housing activities under this section, in accordance with the Indian housing plan of the Indian tribe.


(B) Maximum amountA reserve account established under subparagraph (A) shall consist of not more than an amount equal to ¼ of the 5-year average of the annual amount used by a recipient for administration and planning under paragraph (2).



(Pub. L. 104–330, title II, § 202, Oct. 26, 1996, 110 Stat. 4032; Pub. L. 107–292, § 8, Nov. 13, 2002, 116 Stat. 2055; Pub. L. 109–58, title V, § 506(b), Aug. 8, 2005, 119 Stat. 779; Pub. L. 110–411, title II, § 202, Oct. 14, 2008, 122 Stat. 4325.)

Editorial Notes

References in TextThis chapter, referred to in pars. (4), (6), and (7)(A), was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.
The Native American Housing Assistance and Self-Determination Reauthorization Act of 2002, referred to in par. (7)(A), is Pub. L. 107–292, Nov. 13, 2002, 116 Stat. 2053. For complete classification of this Act to the Code, see Short Title of 2002 Amendment note set out under section 4101 of this title and Tables.
The Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in par. (8)(A), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Amendments2008—Pub. L. 110–411, § 202(1), substituted “to develop, operate, maintain, or support” for “to develop or to support” in introductory provisions.
Par. (2). Pub. L. 110–411, § 202(2), substituted “development and rehabilitation of utilities, necessary infrastructure,” for “development of utilities” and inserted “mold remediation,” after “energy efficiency,”.
Par. (4). Pub. L. 110–411, § 202(3), inserted “the costs of operation and maintenance of units developed with funds provided under this chapter,” after “rental assistance,”.
Par. (9). Pub. L. 110–411, § 202(4), added par. (9).
2005—Par. (2). Pub. L. 109–58, which directed amendment of section 202 of the Native American Housing and Self-Determination Act of 1996 by inserting “improvement to achieve greater energy efficiency,” after “planning,” in par. (2), was executed by making the insertion in par. (2) of this section, which is section 202 of the Native American Housing Assistance and Self-Determination Act of 1996, to reflect the probable intent of Congress.
2002—Pars. (7), (8). Pub. L. 107–292 added pars. (7) and (8).

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Resources of House of Representatives changed to Committee on Natural Resources of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007.

Effective DateSection effective Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as a note under section 4101 of this title.



§ 4133. Program requirements(a) Rents(1) EstablishmentSubject to paragraph (2), each recipient shall develop written policies governing rents and homebuyer payments charged for dwelling units assisted under this chapter, including the methods by which such rents and homebuyer payments are determined.


(2) Maximum rentIn the case of any low-income family residing in a dwelling unit assisted with grant amounts under this chapter, the monthly rent or homebuyer payment (as applicable) for such dwelling unit may not exceed 30 percent of the monthly adjusted income of such family.



(b) Maintenance and efficient operationEach recipient who owns or operates (or is responsible for funding any entity that owns or operates) housing developed or operated pursuant to a contract between the Secretary and an Indian housing authority pursuant to the United States Housing Act of 1937 [42 U.S.C. 1437 et seq.] shall, using amounts of any grants received under this chapter, reserve and use for operating assistance under section 4132(1) of this title such amounts as may be necessary to provide for the continued maintenance and efficient operation of such housing. This subsection may not be construed to prevent any recipient (or entity funded by a recipient) from demolishing or disposing of Indian housing referred to in this subsection, pursuant to regulations established by the Secretary.


(c) Insurance coverageEach recipient shall maintain adequate insurance coverage for housing units that are owned or operated or assisted with grant amounts provided under this chapter.


(d) Eligibility for admissionEach recipient shall develop written policies governing the eligibility, admission, and occupancy of families for housing assisted with grant amounts provided under this chapter.


(e) Management and maintenanceEach recipient shall develop policies governing the management and maintenance of housing assisted with grant amounts under this chapter.


(f) Use of grant amounts over extended periods(1) In generalTo the extent that the Indian housing plan for an Indian tribe provides for the use of amounts of a grant under section 4111 of this title for a period of more than 1 fiscal year, or for affordable housing activities for which the amounts will be committed for use or expended during a subsequent fiscal year, the Secretary shall not require those amounts to be used or committed for use at any time earlier than otherwise provided for in the Indian housing plan.


(2) CarryoverAny amount of a grant provided to an Indian tribe under section 4111 of this title for a fiscal year that is not used by the Indian tribe during that fiscal year may be used by the Indian tribe during any subsequent fiscal year.



(g) De minimis exemption for procurement of goods and servicesNotwithstanding any other provision of law, a recipient shall not be required to act in accordance with any otherwise applicable competitive procurement rule or procedure with respect to the procurement, using a grant provided under this chapter, of goods and services the value of which is less than $5,000.


(Pub. L. 104–330, title II, § 203, Oct. 26, 1996, 110 Stat. 4032; Pub. L. 110–411, title II, § 203, Oct. 14, 2008, 122 Stat. 4325.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.
The United States Housing Act of 1937, referred to in subsec. (b), is act Sept. 1, 1937, ch. 896, as revised generally by Pub. L. 93–383, title II, § 201(a), Aug. 22, 1974, 88 Stat. 653, which is classified generally to chapter 8 (§ 1437 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 1437 of Title 42 and Tables.

Amendments2008—Subsecs. (f), (g). Pub. L. 110–411 added subsecs. (f) and (g).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as a note under section 4101 of this title.



§ 4134. Types of investments(a) In generalSubject to section 4133 of this title and the Indian housing plan for an Indian tribe, the recipient for that tribe shall have—(1) the discretion to use grant amounts for affordable housing activities through equity investments, interest-bearing loans or advances, noninterest-bearing loans or advances, interest subsidies, leveraging of private investments, or any other form of assistance that the Secretary has determined to be consistent with the purposes of this chapter; and

(2) the right to establish the terms of assistance.


(b) InvestmentsA recipient may invest grant amounts for the purposes of carrying out affordable housing activities in investment securities and other obligations as approved by the Secretary.


(Pub. L. 104–330, title II, § 204, Oct. 26, 1996, 110 Stat. 4033.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a)(1), was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as a note under section 4101 of this title.



§ 4135. Low-income requirement and income targeting(a) In generalHousing shall qualify as affordable housing for purposes of this chapter only if—(1) each dwelling unit in the housing—(A) in the case of rental housing, is made available for occupancy only by a family that is a low-income family at the time of their initial occupancy of such unit;

(B) in the case of a contract to purchase existing housing, is made available for purchase only by a family that is a low-income family at the time of purchase;

(C) in the case of a lease-purchase agreement for existing housing or for housing to be constructed, is made available for lease-purchase only by a family that is a low-income family at the time the agreement is entered into; and

(D) in the case of a contract to purchase housing to be constructed, is made available for purchase only by a family that is a low-income family at the time the contract is entered into; and


(2) except for housing assisted under section 1437bb of title 42 (as in effect before the date of the effectiveness of this chapter), each dwelling unit in the housing will remain affordable, according to binding commitments satisfactory to the Secretary, for the remaining useful life of the property (as determined by the Secretary) without regard to the term of the mortgage or to transfer of ownership, or for such other period that the Secretary determines is the longest feasible period of time consistent with sound economics and the purposes of this chapter, except upon a foreclosure by a lender (or upon other transfer in lieu of foreclosure) if such action—(A) recognizes any contractual or legal rights of public agencies, nonprofit sponsors, or others to take actions that would avoid termination of low-income affordability in the case of foreclosure or transfer in lieu of foreclosure; and

(B) is not for the purpose of avoiding low-income affordability restrictions, as determined by the Secretary.



(b) ExceptionNotwithstanding subsection (a), housing assisted pursuant to section 4131(b)(2) of this title shall be considered affordable housing for purposes of this chapter.


(c) ApplicabilityThe provisions of paragraph (2) of subsection (a) regarding binding commitments for the remaining useful life of property shall not apply to a family or household member who subsequently takes ownership of a homeownership unit.


(Pub. L. 104–330, title II, § 205, Oct. 26, 1996, 110 Stat. 4033; Pub. L. 105–276, title V, § 595(e)(8), Oct. 21, 1998, 112 Stat. 2657; Pub. L. 110–411, title II, § 204, Oct. 14, 2008, 122 Stat. 4326.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (b), was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.
Section 1437bb of title 42, referred to in subsec. (a)(2), was repealed by Pub. L. 104–330, title V, § 501(a), Oct. 26, 1996, 110 Stat. 4041, effective Oct. 1, 1997.
For the date of the effectiveness of this chapter, referred to in subsec. (a)(2), as Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as an Effective Date note under section 4101 of this title.

Amendments2008—Subsec. (c). Pub. L. 110–411 added subsec. (c).
1998—Subsec. (a)(1)(B) to (D). Pub. L. 105–276 added subpars. (B) to (D) and struck out former subpar. (B) which read as follows: “in the case of housing for homeownership, is made available for purchase only by a family that is a low-income family at the time of purchase; and”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as a note under section 4101 of this title.



§ 4136. Repealed. Pub. L. 106–568, title X, § 1003(k)(2), Dec. 27, 2000, 114 Stat. 2930; Pub. L. 106–569, title V, § 503(j)(2), Dec. 27, 2000, 114 Stat. 2966

Section, Pub. L. 104–330, title II, § 206, Oct. 26, 1996, 110 Stat. 4034; Pub. L. 105–276, title V, § 595(a), Oct. 21, 1998, 112 Stat. 2656, related to certification of compliance with subsidy layering requirements.



§ 4137. Lease requirements and tenant selection(a) LeasesExcept to the extent otherwise provided by or inconsistent with tribal law, in renting dwelling units in affordable housing assisted with grant amounts provided under this chapter, the owner or manager of the housing shall utilize leases that—(1) do not contain unreasonable terms and conditions;

(2) require the owner or manager to maintain the housing in compliance with applicable housing codes and quality standards;

(3) require the owner or manager to give adequate written notice of termination of the lease, which shall be the period of time required under State, tribal, or local law;

(4) specify that, with respect to any notice of eviction or termination, notwithstanding any State, tribal, or local law, a resident shall be informed of the opportunity, prior to any hearing or trial, to examine any relevant documents, records, or regulations directly related to the eviction or termination;

(5) require that the owner or manager may not terminate the tenancy, during the term of the lease, except for serious or repeated violation of the terms or conditions of the lease, violation of applicable Federal, State, tribal, or local law, or for other good cause; and

(6) provide that the owner or manager may terminate the tenancy of a resident for any activity, engaged in by the resident, any member of the household of the resident, or any guest or other person under the control of the resident, that—(A) threatens the health or safety of, or right to peaceful enjoyment of the premises by, other residents or employees of the owner or manager of the housing;

(B) threatens the health or safety of, or right to peaceful enjoyment of their premises by, persons residing in the immediate vicinity of the premises; or

(C) is criminal activity (including drug-related criminal activity) on or off the premises.



(b) Tenant and homebuyer selectionThe owner or manager of affordable rental housing assisted with grant amounts provided under this chapter shall adopt and utilize written tenant and homebuyer selection policies and criteria that—(1) are consistent with the purpose of providing housing for low-income families;

(2) are reasonably related to program eligibility and the ability of the applicant to perform the obligations of the lease; and

(3) provide for—(A) the selection of tenants and homebuyers from a written waiting list in accordance with the policies and goals set forth in the Indian housing plan for the tribe that is the grant beneficiary of such grant amounts; and

(B) the prompt notification in writing to any rejected applicant of that rejection and the grounds for that rejection.



(Pub. L. 104–330, title II, § 207, Oct. 26, 1996, 110 Stat. 4034; Pub. L. 105–276, title V, § 595(b), (e)(9), Oct. 21, 1998, 112 Stat. 2656, 2658.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.

Amendments1998—Subsec. (b). Pub. L. 105–276, § 595(b)(1), (2), in heading substituted “Tenant and homebuyer selection” for “Tenant selection” and, in introductory provisions, inserted “and homebuyer” after “tenant”.
Subsec. (b)(3)(A). Pub. L. 105–276, § 595(b)(3), inserted “and homebuyers” after “tenants”.
Subsec. (b)(3)(B). Pub. L. 105–276, § 595(e)(9), substituted “to any rejected applicant of that rejection and the grounds for that rejection” for “of any rejected applicant of the grounds for any rejection”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as a note under section 4101 of this title.



§ 4138. Availability of records(a) Provision of informationNotwithstanding any other provision of law, except as provided in subsection (b), the National Crime Information Center, police departments, and other law enforcement agencies shall, upon request, provide information to Indian tribes or tribally designated housing entities regarding the criminal conviction records of applicants for employment, and of adult applicants for, or tenants of, housing assisted with grant amounts provided to such tribe or entity under this chapter for purposes of applicant screening, lease enforcement, and eviction.


(b) ExceptionA law enforcement agency described in subsection (a) shall provide information under this paragraph relating to any criminal conviction of a juvenile only to the extent that the release of such information is authorized under the law of the applicable State, tribe, or locality.


(c) ConfidentialityAn Indian tribe or tribally designated housing entity receiving information under this section may use such information only for the purposes provided in this section and such information may not be disclosed to any person who is not an officer, employee, or authorized representative of the tribe or entity or the owner of housing assisted under this chapter, and who has a job-related need to have access to the information for the purposes under this section. For judicial eviction proceedings, disclosures may be made to the extent necessary. The Secretary shall, by regulation, establish procedures necessary to ensure that information provided under this section to any tribe or entity is used, and confidentiality is maintained, as required under this section.


(Pub. L. 104–330, title II, § 208, Oct. 26, 1996, 110 Stat. 4035; Pub. L. 105–276, title V, § 595(e)(10), Oct. 21, 1998, 112 Stat. 2658; Pub. L. 110–411, title II, § 205, Oct. 14, 2008, 122 Stat. 4326.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (c), was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.

Amendments2008—Subsec. (a). Pub. L. 110–411 inserted “applicants for employment, and of” after “records of”.
1998—Subsec. (a). Pub. L. 105–276, § 595(e)(10)(A), substituted “subsection (b)” for “paragraph (2)”.
Subsec. (b). Pub. L. 105–276, § 595(e)(10)(B), substituted “subsection (a)” for “paragraph (1)”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as a note under section 4101 of this title.



§ 4139. Noncompliance with affordable housing requirement
If a recipient uses grant amounts to provide affordable housing under this subchapter, and at any time during the useful life of the housing the recipient does not comply with the requirement under section 4135(a)(2) of this title, the Secretary shall take appropriate action under section 4161(a) of this title.
(Pub. L. 104–330, title II, § 209, Oct. 26, 1996, 110 Stat. 4035; Pub. L. 105–276, title V, § 595(c), Oct. 21, 1998, 112 Stat. 2656; Pub. L. 106–568, title X, § 1003(f)(1), Dec. 27, 2000, 114 Stat. 2927; Pub. L. 106–569, title V, § 503(e)(1), Dec. 27, 2000, 114 Stat. 2962.)

Editorial Notes
Amendments2000—Pub. L. 106–568 and Pub. L. 106–569 generally amended section catchline and text identically. Prior to amendment, text read as follows: “If a recipient uses grant amounts to provide affordable housing under activities under this subchapter and, at any time during the useful life of the housing the housing does not comply with the requirement under section 4135(a)(2) of this title, the Secretary shall reduce future grant payments on behalf of the grant beneficiary by an amount equal to the grant amounts used for such housing (under the authority under section 4161(a)(2) of this title) or require repayment to the Secretary of an amount equal to such grant amounts.”
1998—Pub. L. 105–276 made technical amendment to reference in original act which appears in text as reference to section 4135(a)(2) of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as a note under section 4101 of this title.



§ 4140. Continued use of amounts for affordable housing
Any funds for programs for low-income housing under the United States Housing Act of 1937 [42 U.S.C. 1437 et seq.] that, on the date of the applicability of this chapter to an Indian tribe, are owned by, or in the possession or under the control of, the Indian housing authority for the tribe, including all reserves not otherwise obligated, shall be considered assistance under this chapter and subject to the provisions of this chapter relating to use of such assistance.
(Pub. L. 104–330, title II, § 210, Oct. 26, 1996, 110 Stat. 4036.)

Editorial Notes

References in TextThe United States Housing Act of 1937, referred to in text, is act Sept. 1, 1937, ch. 896, as revised generally by Pub. L. 93–383, title II, § 201(a), Aug. 22, 1974, 88 Stat. 653, which is classified generally to chapter 8 (§ 1437 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 1437 of Title 42 and Tables.
The date of the applicability of this chapter, referred to in text, probably means the effective date of Pub. L. 104–330, which is Oct. 1, 1997, except as otherwise expressly provided. See section 107 of Pub. L. 104–330, set out as an Effective Date note under section 4101 of this title.
This chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as a note under section 4101 of this title.




Part B—Self-Determined Housing Activities for Tribal Communities
§ 4145. Purpose
The purpose of this part is to establish a program for self-determined housing activities for the tribal communities to provide Indian tribes with the flexibility to use a portion of the grant amounts under section 4111 of this title for the Indian tribe in manners that are wholly self-determined by the Indian tribe for housing activities involving construction, acquisition, rehabilitation, or infrastructure relating to housing activities or housing that will benefit the community served by the Indian tribe.
(Pub. L. 104–330, title II, § 231, as added Pub. L. 110–411, title II, § 206(a)(2), Oct. 14, 2008, 122 Stat. 4326.)

§ 4145a. Program authority(a) Definition of qualifying Indian tribeIn this section, the term “qualifying Indian tribe” means, with respect to a fiscal year, an Indian tribe or tribally designated housing entity—(1) to or on behalf of which a grant is made under section 4111 of this title;

(2) that has complied with the requirements of section 4112(b)(6) 11 So in original. Section 4112(b) of this title does not contain a par. (6). of this title; and

(3) that, during the preceding 3-fiscal-year period, has no unresolved significant and material audit findings or exceptions, as demonstrated in—(A) the annual audits of that period completed under chapter 75 of title 31 (commonly known as the “Single Audit Act”); or

(B) an independent financial audit prepared in accordance with generally accepted auditing principles.



(b) AuthorityUnder the program under this part, for each of fiscal years 2009 through 2013, the recipient for each qualifying Indian tribe may use the amounts specified in subsection (c) in accordance with this part.


(c) AmountsWith respect to a fiscal year and a recipient, the amounts referred to in subsection (b) are amounts from any grant provided under section 4111 of this title to the recipient for the fiscal year, as determined by the recipient, but in no case exceeding the lesser of—(1) an amount equal to 20 percent of the total grant amount for the recipient for that fiscal year; and

(2) $2,000,000.


(Pub. L. 104–330, title II, § 232, as added Pub. L. 110–411, title II, § 206(a)(2), Oct. 14, 2008, 122 Stat. 4326.)

§ 4145b. Use of amounts for housing activities(a) Eligible housing activitiesAny amounts made available for use under this part by a recipient for an Indian tribe shall be used only for housing activities, as selected at the discretion of the recipient and described in the Indian housing plan for the Indian tribe pursuant to section 4112(b)(6) 11 So in original. Section 4112(b) of this title does not contain a par. (6). of this title, for the construction, acquisition, or rehabilitation of housing or infrastructure in accordance with section 4132 of this title to provide a benefit to families described in section 4131(b)(1) of this title.


(b) Prohibition on certain activitiesAmounts made available for use under this part may not be used for commercial or economic development.


(Pub. L. 104–330, title II, § 233, as added Pub. L. 110–411, title II, § 206(a)(2), Oct. 14, 2008, 122 Stat. 4327.)

§ 4145c. Inapplicability of other provisions(a) In generalExcept as otherwise specifically provided in this chapter, subchapter I, part A of subchapter II, and subchapters III through VIII shall not apply to—(1) the program under this part; or

(2) amounts made available in accordance with this part.


(b) Applicable provisionsThe following provisions of subchapters I through VIII shall apply to the program under this part and amounts made available in accordance with this part:(1) Section 4111(c) of this title (relating to local cooperation agreements).

(2) Subsections (d) and (e) of section 4111 of this title (relating to tax exemption).

(3) Section 4111(j) of this title (relating to Federal supply sources).

(4) Section 4111(k) of this title (relating to tribal preference in employment and contracting).

(5) Section 4112(b)(4) 11 So in original. Section 4112(b) of this title does not contain a par. (4). of this title (relating to certification of compliance).

(6) Section 4114 of this title (relating to treatment of program income and labor standards).

(7) Section 4115 of this title (relating to environmental review).

(8) Section 4131(b) of this title (relating to eligible families).

(9) Section 4133(c) of this title (relating to insurance coverage).

(10) Section 4133(g) of this title (relating to a de minimis exemption for procurement of goods and services).

(11) Section 4136 22 See References in Text note below. of this title (relating to treatment of funds).

(12) Section 4139 of this title (relating to noncompliance with affordable housing requirement).

(13) Section 4161 of this title (relating to remedies for noncompliance).

(14) Section 4168 of this title (relating to public availability of information).

(15) Section 4211 of this title (relating to 50-year leasehold interests in trust or restricted lands for housing purposes).


(Pub. L. 104–330, title II, § 234, as added Pub. L. 110–411, title II, § 206(a)(2), Oct. 14, 2008, 122 Stat. 4327.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.
Subchapters I through VIII, referred to in subsecs. (a) and (b), were in the original references to titles I through VIII of Pub. L. 104–330, which enacted subchapters I through VIII of this chapter. In addition to enacting subchapter V, title V enacted section 12899h–1 of Title 42, The Public Health and Welfare, amended sections 1437a, 1437c to 1437e, 1437g, 1437l, 1437n, 1437u to 1437x, 1437aaa–5, 1437aaa–6, 1439, 11371 to 11376, 11382, 11401, 11403g, 11408, 11903a, 12747, and 12838 of Title 42, repealed sections 1437aa to 1437ee of Title 42, enacted provisions set out as notes under sections 11371, 12747, and 12899h–1 of Title 42, amended provisions set out as a note under section 11301 of Title 42, and repealed provisions set out as a note under section 1701z–6 of Title 12, Banks and Banking. In addition to enacting subchapter VII, title VII amended sections 1715z–13a and 1721 of Title 12 and sections 11902 to 11905 of Title 42. For complete classification of titles I to VIII to the Code, see Short Title note set out under section 4101 of this title and Tables.
Section 4136 of this title, referred to in subsec. (b)(11), related to certification of compliance with subsidy layering requirements and was repealed by Pub. L. 106–568, title X, § 1003(k)(2), Dec. 27, 2000, 114 Stat. 2930 and Pub. L. 106–569, title V, § 503(j)(2), Dec. 27, 2000, 114 Stat. 2966.



§ 4145d. Review and report(a) ReviewDuring calendar year 2011, the Secretary shall conduct a review of the results achieved by the program under this part to determine—(1) the housing constructed, acquired, or rehabilitated under the program;

(2) the effects of the housing described in paragraph (1) on costs to low-income families of affordable housing;

(3) the effectiveness of each recipient in achieving the results intended to be achieved, as described in the Indian housing plan for the Indian tribe; and

(4) the need for, and effectiveness of, extending the duration of the program and increasing the amount of grants under section 4111 of this title that may be used under the program.


(b) ReportNot later than December 31, 2011, the Secretary shall submit to Congress a report describing the information obtained pursuant to the review under subsection (a) (including any conclusions and recommendations of the Secretary with respect to the program under this part), including—(1) recommendations regarding extension of the program for subsequent fiscal years and increasing the amounts under section 4145a(c) of this title that may be used under the program; and

(2) recommendations for—(A)(i) specific Indian tribes or recipients that should be prohibited from participating in the program for failure to achieve results; and

(ii) the period for which such a prohibition should remain in effect; or


(B) standards and procedures by which Indian tribes or recipients may be prohibited from participating in the program for failure to achieve results.



(c) Provision of information to SecretaryNotwithstanding any other provision of this chapter, recipients participating in the program under this part shall provide such information to the Secretary as the Secretary may request, in sufficient detail and in a timely manner sufficient to ensure that the review and report required by this section is accomplished in a timely manner.


(Pub. L. 104–330, title II, § 235, as added Pub. L. 110–411, title II, § 206(a)(2), Oct. 14, 2008, 122 Stat. 4328.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (c), was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.





SUBCHAPTER III—ALLOCATION OF GRANT AMOUNTS
§ 4151. Annual allocation
For each fiscal year, the Secretary shall allocate any amounts made available for assistance under this chapter for the fiscal year, in accordance with the formula established pursuant to section 4152 of this title, among Indian tribes that comply with the requirements under this chapter for a grant under this chapter.
(Pub. L. 104–330, title III, § 301, Oct. 26, 1996, 110 Stat. 4036.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as a note under section 4101 of this title.



§ 4152. Allocation formula(a) Establishment(1) In generalThe Secretary shall, by regulations issued not later than the expiration of the 12-month period beginning on October 26, 1996, in the manner provided under section 4116 of this title, establish a formula to provide for allocating amounts available for a fiscal year for block grants under this chapter among Indian tribes in accordance with the requirements of this section.


(2) Study of need data(A) In generalThe Secretary shall enter into a contract with an organization with expertise in housing and other demographic data collection methodologies under which the organization, in consultation with Indian tribes and Indian organizations, shall—(i) assess existing data sources, including alternatives to the decennial census, for use in evaluating the factors for determination of need described in subsection (b); and

(ii) develop and recommend methodologies for collecting data on any of those factors, including formula area, in any case in which existing data is determined to be insufficient or inadequate, or fails to satisfy the requirements of this chapter.


(B) Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section, to remain available until expended.




(b) Factors for determination of needThe formula shall be based on factors that reflect the need of the Indian tribes and the Indian areas of the tribes for assistance for affordable housing activities, including the following factors:(1)(A) The number of low-income housing dwelling units developed under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.), pursuant to a contract between an Indian housing authority for the tribe and the Secretary, that are owned or operated by a recipient on the October 1 of the calendar year immediately preceding the year for which funds are provided, subject to the condition that such a unit shall not be considered to be a low-income housing dwelling unit for purposes of this section if—(i) the recipient ceases to possess the legal right to own, operate, or maintain the unit; or

(ii) the unit is lost to the recipient by conveyance, demolition, or other means.


(B) If the unit is a homeownership unit not conveyed within 25 years from the date of full availability, the recipient shall not be considered to have lost the legal right to own, operate, or maintain the unit if the unit has not been conveyed to the homebuyer for reasons beyond the control of the recipient.

(C) If the unit is demolished and the recipient rebuilds the unit within 1 year of demolition of the unit, the unit may continue to be considered a low-income housing dwelling unit for the purpose of this paragraph.

(D) In this paragraph, the term “reasons beyond the control of the recipient” means, after making reasonable efforts, there remain—(i) delays in obtaining or the absence of title status reports;

(ii) incorrect or inadequate legal descriptions or other legal documentation necessary for conveyance;

(iii) clouds on title due to probate or intestacy or other court proceedings; or

(iv) any other legal impediment.


(E) Subparagraphs (A) through (D) shall not apply to any claim arising from a formula current assisted stock calculation or count involving an Indian housing block grant allocation for any fiscal year through fiscal year 2008, if a civil action relating to the claim is filed by not later than 45 days after October 14, 2008.


(2) The extent of poverty and economic distress and the number of Indian families within Indian areas of the tribe.

(3) Other objectively measurable conditions as the Secretary and the Indian tribes may specify.


(c) Other factors for considerationIn establishing the formula, the Secretary shall consider—(1) the relative administrative capacities and other challenges faced by the recipient, including, but not limited to geographic distribution within the Indian area and technical capacity; and

(2) the extent to which terminations of assistance under subchapter V will affect funding available to State recognized tribes.


(d) Funding for public housing operation and modernization(1) Full funding(A) In generalExcept with respect to an Indian tribe described in subparagraph (B), the formula shall provide that, if, in any fiscal year, the total amount made available for assistance under this chapter is equal to or greater than the total amount made available for fiscal year 1996 for assistance for the operation and modernization of public housing developed or operated pursuant to a contract between the Secretary and an Indian housing authority pursuant to the United States Housing Act of 1937 [42 U.S.C. 1437 et seq.], the amount provided for such fiscal year for each Indian tribe for which such operating or modernization assistance was provided for fiscal year 1996 shall not be less than the total amount of such operating and modernization assistance provided for fiscal year 1996 for such tribe.


(B) Certain Indian tribesWith respect to fiscal year 2001 and each fiscal year thereafter, for any Indian tribe with an Indian housing authority that owns or operates fewer than 250 public housing units, the formula shall provide that if the amount provided for a fiscal year in which the total amount made available for assistance under this chapter is equal to or greater than the amount made available for fiscal year 1996 for assistance for the operation and modernization of the public housing referred to in subparagraph (A), then the amount provided to that Indian tribe as modernization assistance shall be equal to the average annual amount of funds provided to the Indian tribe (other than funds provided as emergency assistance) under the assistance program under section 14 of the United States Housing Act of 1937 (42 U.S.C. 1437l) for the period beginning with fiscal year 1992 and ending with fiscal year 1997.



(2) Partial fundingThe formula shall provide that, if, in any fiscal year, the total amount made available for assistance under this chapter is less than the total amount made available for fiscal year 1996 for assistance for the operation and modernization of public housing developed or operated pursuant to a contract between the Secretary and an Indian housing authority pursuant to the United States Housing Act of 1937 [42 U.S.C. 1437 et seq.], the amount provided for such fiscal year for each Indian tribe for which such operating or modernization assistance was provided for fiscal year 1996 shall not be less than the amount that bears the same ratio to the total amount available for assistance under this chapter for such fiscal year that the amount of operating and modernization assistance provided for the tribe for fiscal year 1996 bears to the total amount made available for fiscal year 1996 for assistance for the operation and modernization of such public housing.



(e) Effective dateThis section shall take effect on October 26, 1996.


(Pub. L. 104–330, title III, § 302, Oct. 26, 1996, 110 Stat. 4036; Pub. L. 106–568, title X, § 1003(g), Dec. 27, 2000, 114 Stat. 2928; Pub. L. 106–569, title V, § 503(f), Dec. 27, 2000, 114 Stat. 2964; Pub. L. 110–411, title III, § 301, Oct. 14, 2008, 122 Stat. 4329.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (d), was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.
The United States Housing Act of 1937, referred to in subsecs. (b)(1)(A) and (d), is act Sept. 1, 1937, ch. 896, as revised generally by Pub. L. 93–383, title II, § 201(a), Aug. 22, 1974, 88 Stat. 653, which is classified generally to chapter 8 (§ 1437 et seq.) of Title 42, The Public Health and Welfare. Section 14 of the Act, which was classified to section 1437l of Title 42, was repealed by Pub. L. 105–276, title V, § 522(a), Oct. 21, 1998, 112 Stat. 2564. For complete classification of this Act to the Code, see Short Title note set out under section 1437 of Title 42 and Tables.
Subchapter V, referred to in subsec. (c)(2), was in the original “title V”, meaning title V of Pub. L. 104–330, which enacted subchapter V of this chapter and section 12899h–1 of Title 42, The Public Health and Welfare, amended sections 1437a, 1437c to 1437e, 1437g, 1437l, 1437n, 1437u to 1437x, 1437aaa–5, 1437aaa–6, 1439, 11371 to 11376, 11382, 11401, 11403g, 11408, 11903a, 12747, and 12838 of Title 42, repealed sections 1437aa to 1437ee of Title 42, enacted provisions set out as notes under sections 11371, 12747, and 12899h–1 of Title 42, amended provisions set out as a note under section 11301 of Title 42, and repealed provisions set out as a note under section 1701z–6 of Title 12, Banks and Banking. For complete classification of title V to the Code, see Tables.

Amendments2008—Subsec. (a). Pub. L. 110–411, § 301(1), designated existing provisions as par. (1), inserted heading, and added par. (2).
Subsec. (b)(1). Pub. L. 110–411, § 301(2), added par. (1) and struck out former par. (1) which read as follows: “The number of low-income housing dwelling units owned or operated at the time pursuant to a contract between an Indian housing authority for the tribe and the Secretary.”
2000—Subsec. (d)(1). Pub. L. 106–568, § 1003(g)(1), and Pub. L. 106–569, § 503(f)(1), which directed identical amendment of par. (1) by substituting subpar. (A) designation, heading, and “Except with respect to an Indian tribe described in subparagraph (B), the formula” for “The formula,”, were executed by making the substitution for “The formula” to reflect the probable intent of Congress.
Subsec. (d)(1)(B). Pub. L. 106–568, § 1003(g)(2), and Pub. L. 106–569, § 503(f)(2), amended par. (1) identically, adding subpar. (B).




SUBCHAPTER IV—COMPLIANCE, AUDITS, AND REPORTS
§ 4161. Remedies for noncompliance(a) Actions by Secretary affecting grant amounts(1) In generalExcept as provided in subsection (b), if the Secretary finds after reasonable notice and opportunity for hearing that a recipient of assistance under this chapter has failed to comply substantially with any provision of this chapter, the Secretary shall—(A) terminate payments under this chapter to the recipient;

(B) reduce payments under this chapter to the recipient by an amount equal to the amount of such payments that were not expended in accordance with this chapter;

(C) limit the availability of payments under this chapter to programs, projects, or activities not affected by such failure to comply; or

(D) in the case of noncompliance described in section 4162(b) of this title, provide a replacement tribally designated housing entity for the recipient, under section 4162 of this title.


(2) Substantial noncomplianceThe failure of a recipient to comply with the requirements of section 4152(b)(1) of this title regarding the reporting of low-income dwelling units shall not, in itself, be considered to be substantial noncompliance for purposes of this subchapter.


(3) Continuance of actionsIf the Secretary takes an action under subparagraph (A), (B), or (C) of paragraph (1), the Secretary shall continue such action until the Secretary determines that the failure to comply has ceased.


(4) Exception for certain actions(A) In generalNotwithstanding any other provision of this subsection, if the Secretary makes a determination that the failure of a recipient of assistance under this chapter to comply substantially with any material provision (as that term is defined by the Secretary) of this chapter is resulting, and would continue to result, in a continuing expenditure of Federal funds in a manner that is not authorized by law, the Secretary may take an action described in paragraph (1)(C) before conducting a hearing.


(B) Procedural requirementIf the Secretary takes an action described in subparagraph (A), the Secretary shall—(i) provide notice to the recipient at the time that the Secretary takes that action; and

(ii) conduct a hearing not later than 60 days after the date on which the Secretary provides notice under clause (i).


(C) DeterminationUpon completion of a hearing under this paragraph, the Secretary shall make a determination regarding whether to continue taking the action that is the subject of the hearing, or take another action under this subsection.




(b) Noncompliance because of technical incapacity(1) In generalIf the Secretary makes a finding under subsection (a), but determines that the failure to comply substantially with the provisions of this chapter—(A) is not a pattern or practice of activities constituting willful noncompliance, and

(B) is a result of the limited capability or capacity of the recipient,

the Secretary may provide technical assistance for the recipient (directly or indirectly) that is designed to increase the capability and capacity of the recipient to administer assistance provided under this chapter in compliance with the requirements under this chapter, if the recipient enters into a performance agreement with the Secretary that specifies the compliance objectives that the recipient will be required to achieve by the termination date of the performance agreement.

(2) Performance agreementThe period of a performance agreement described in paragraph (1) shall be for 1 year.


(3) ReviewUpon the termination of a performance agreement entered into under paragraph (1), the Secretary shall review the performance of the recipient that is a party to the agreement.


(4) Effect of reviewIf, on the basis of a review under paragraph (3), the Secretary determines that the recipient—(A) has made a good faith effort to meet the compliance objectives specified in the agreement, the Secretary may enter into an additional performance agreement for the period specified in paragraph (2); and

(B) has failed to make a good faith effort to meet applicable compliance objectives, the Secretary shall determine the recipient to have failed to comply substantially with this chapter, and the recipient shall be subject to an action under subsection (a).



(c) Referral for civil action(1) AuthorityIn lieu of, or in addition to, any action authorized by subsection (a), if the Secretary has reason to believe that a recipient has failed to comply substantially with any provision of this chapter, the Secretary may refer the matter to the Attorney General of the United States with a recommendation that an appropriate civil action be instituted.


(2) Civil actionUpon such a referral, the Attorney General may bring a civil action in any United States district court having venue thereof for such relief as may be appropriate, including an action to recover the amount of the assistance furnished under this chapter that was not expended in accordance with it, or for mandatory or injunctive relief.



(d) Review(1) In generalAny recipient who receives notice under subsection (a) of the termination, reduction, or limitation of payments under this chapter—(A) may, not later than 60 days after receiving such notice, file with the United States Court of Appeals for the circuit in which such State is located, or in the United States Court of Appeals for the District of Columbia, a petition for review of the action of the Secretary; and

(B) upon the filing of any petition under subparagraph (A), shall forthwith transmit copies of the petition to the Secretary and the Attorney General of the United States, who shall represent the Secretary in the litigation.


(2) ProcedureThe Secretary shall file in the court a record of the proceeding on which the Secretary based the action, as provided in section 2112 of title 28. No objection to the action of the Secretary shall be considered by the court unless such objection has been urged before the Secretary.


(3) Disposition(A) Court proceedingsThe court shall have jurisdiction to affirm or modify the action of the Secretary or to set it aside in whole or in part. The findings of fact by the Secretary, if supported by substantial evidence on the record considered as a whole, shall be conclusive. The court may order additional evidence to be taken by the Secretary, and to be made part of the record.


(B) SecretaryThe Secretary—(i) may modify the findings of fact of the Secretary, or make new findings, by reason of the new evidence so taken and filed with the court; and

(ii) shall file—(I) such modified or new findings, which findings with respect to questions of fact shall be conclusive if supported by substantial evidence on the record considered as a whole; and

(II) the recommendation of the Secretary, if any, for the modification or setting aside of the original action of the Secretary.




(4) FinalityUpon the filing of the record with the court, the jurisdiction of the court shall be exclusive and its judgment shall be final, except that such judgment shall be subject to review by the Supreme Court of the United States upon writ of certiorari or certification as provided in section 1254 of title 28.



(Pub. L. 104–330, title IV, § 401, Oct. 26, 1996, 110 Stat. 4037; Pub. L. 106–568, title X, § 1003(h), (i), Dec. 27, 2000, 114 Stat. 2928, 2929; Pub. L. 106–569, title V, § 503(g), (h), Dec. 27, 2000, 114 Stat. 2964, 2965; Pub. L. 110–411, title IV, § 401, Oct. 14, 2008, 122 Stat. 4330.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.

Amendments2008—Subsec. (a)(2) to (4). Pub. L. 110–411 added par. (2) and redesignated former pars. (2) and (3) as (3) and (4), respectively.
2000—Subsec. (a). Pub. L. 106–568, § 1003(h), and Pub. L. 106–569, § 503(g), amended subsec. (a) identically, designating existing provisions as par. (1), inserting heading, redesignating former pars. (1) to (4) as subpars. (A) to (D), respectively, of par. (1), realigning margins, designating concluding provisions as par. (2), inserting heading, substituting “If the Secretary takes an action under subparagraph (A), (B), or (C) of paragraph (1)” for “If the Secretary takes an action under paragraph (1), (2), or (3)”, and adding par. (3).
Subsec. (b). Pub. L. 106–568, § 1003(i), and Pub. L. 106–569, § 503(h), amended subsec. (b) identically, designating existing provisions as par. (1), inserting heading, redesignating former pars. (1) and (2) as subpars. (A) and (B), respectively, of par. (1), realigning margins of concluding provisions, inserting “, if the recipient enters into a performance agreement with the Secretary that specifies the compliance objectives that the recipient will be required to achieve by the termination date of the performance agreement” before period at end of concluding provisions, and adding pars. (2) to (4).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as a note under section 4101 of this title.



§ 4162. Replacement of recipient(a) AuthorityAs a condition of the Secretary making a grant under this chapter on behalf of an Indian tribe, the tribe shall agree that, notwithstanding any other provision of law, the Secretary may, only in the circumstances set forth in subsection (b), require that a replacement tribally designated housing entity serve as the recipient for the tribe, in accordance with subsection (c).


(b) Conditions of removalThe Secretary may require such replacement tribally designated housing entity for a tribe only upon a determination by the Secretary on the record after opportunity for a hearing that the recipient for the tribe has engaged in a pattern or practice of activities that constitutes substantial or willful noncompliance with the requirements under this chapter.


(c) Choice and term of replacementIf the Secretary requires that a replacement tribally designated housing entity serve as the recipient for a tribe (or tribes)—(1) the replacement entity shall be an entity mutually agreed upon by the Secretary and the tribe (or tribes) for which the recipient was authorized to act, except that if no such entity is agreed upon before the expiration of the 60-day period beginning upon the date that the Secretary makes the determination under subsection (b), the Secretary shall act as the replacement entity until agreement is reached upon a replacement entity; and

(2) the replacement entity (or the Secretary, as provided in paragraph (1)) shall act as the tribally designated housing entity for the tribe (or tribes) for a period that expires upon—(A) a date certain, which shall be specified by the Secretary upon making the determination under subsection (b); or

(B) the occurrence of specific conditions, which conditions shall be specified in written notice provided by the Secretary to the tribe upon making the determination under subsection (b).



(Pub. L. 104–330, title IV, § 402, Oct. 26, 1996, 110 Stat. 4039.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (b), was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as a note under section 4101 of this title.



§ 4163. Monitoring of compliance(a) Enforceable agreementsEach recipient, through binding contractual agreements with owners and otherwise, shall ensure long-term compliance with the provisions of this chapter. Such measures shall provide for (1) enforcement of the provisions of this chapter by the grant beneficiary or by recipients and other intended beneficiaries, and (2) remedies for the breach of such provisions.


(b) Periodic monitoringNot less frequently than annually, each recipient shall review the activities conducted and housing assisted under this chapter to assess compliance with the requirements of this chapter. Such review shall include an appropriate level of onsite inspection of housing to determine compliance with applicable requirements. The results of each review shall be included in the performance report of the recipient submitted to the Secretary under section 4164 of this title and made available to the public.


(c) Performance measuresThe Secretary shall establish such performance measures as may be necessary to assess compliance with the requirements of this chapter.


(Pub. L. 104–330, title IV, § 403, Oct. 26, 1996, 110 Stat. 4039; Pub. L. 110–411, title IV, § 402, Oct. 14, 2008, 122 Stat. 4330.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.

Amendments2008—Subsec. (b). Pub. L. 110–411 inserted “an appropriate level of” after “shall include”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as a note under section 4101 of this title.



§ 4164. Performance reports(a) RequirementFor each fiscal year, each recipient shall—(1) review the progress it has made during such fiscal year in carrying out the Indian housing plan (or plans) for the Indian tribes for which it administers grant amounts; and

(2) submit a report to the Secretary (in a form acceptable to the Secretary) describing the conclusions of the review.


(b) ContentEach report under this section for a fiscal year shall—(1) describe the use of grant amounts provided to the recipient for such fiscal year;

(2) assess the relationship of such use to the planned activities identified in the Indian housing plan of the grant beneficiary; and

(3) indicate the programmatic accomplishments of the recipient.


(c) SubmissionThe Secretary shall establish dates for submission of reports under this section, and review such reports and make such recommendations as the Secretary considers appropriate to carry out the purposes of this chapter.


(d) Public availabilityA recipient preparing a report under this section shall make the report publicly available to the citizens in the jurisdiction of the recipient in sufficient time to permit such citizens to comment on such report prior to its submission to the Secretary, and in such manner and at such times as the recipient may determine. The report shall include a summary of any comments received by the grant beneficiary or recipient from citizens in its jurisdiction regarding its program.


(Pub. L. 104–330, title IV, § 404, Oct. 26, 1996, 110 Stat. 4040; Pub. L. 110–411, title IV, § 403, Oct. 14, 2008, 122 Stat. 4330.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (c), was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.

Amendments2008—Subsec. (b)(2). Pub. L. 110–411, § 403(1), substituted “planned activities” for “goals” and inserted “and” after semicolon at end.
Subsec. (b)(3), (4). Pub. L. 110–411, § 403(2), (3), substituted period for “; and” at end of par. (3) and struck out par. (4) which read as follows: “describe the manner in which the recipient would change its programs as a result of its experiences.”

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as a note under section 4101 of this title.



§ 4165. Review and audit by Secretary(a) Requirements under chapter 75 of title 31An entity designated by an Indian tribe as a housing entity shall be treated, for purposes of chapter 75 of title 31, as a non-Federal entity that is subject to the audit requirements that apply to non-Federal entities under that chapter.


(b) Additional reviews and audits(1) In generalIn addition to any audit or review under subsection (a), to the extent the Secretary determines such action to be appropriate, the Secretary may conduct an audit or review of a recipient in order to—(A) determine whether the recipient—(i) has carried out—(I) eligible activities in a timely manner; and

(II) eligible activities and certification in accordance with this chapter and other applicable law;


(ii) has a continuing capacity to carry out eligible activities in a timely manner; and

(iii) is in compliance with the Indian housing plan of the recipient; and


(B) verify the accuracy of information contained in any performance report submitted by the recipient under section 4164 of this title.


(2) On-site visitsTo the extent practicable, the reviews and audits conducted under this subsection shall include on-site visits by the appropriate official of the Department of Housing and Urban Development.



(c) Review of reports(1) In generalThe Secretary shall provide each recipient that is the subject of a report made by the Secretary under this section notice that the recipient may review and comment on the report during a period of not less than 30 days after the date on which notice is issued under this paragraph.


(2) Public availabilityAfter taking into consideration any comments of the recipient under paragraph (1), the Secretary—(A) may revise the report; and

(B) not later than 30 days after the date on which those comments are received, shall make the comments and the report (with any revisions made under subparagraph (A)) readily available to the public.



(d) Effect of reviewsSubject to section 4161(a) of this title, after reviewing the reports and audits relating to a recipient that are submitted to the Secretary under this section, the Secretary may adjust the amount of a grant made to a recipient under this chapter in accordance with the findings of the Secretary with respect to those reports and audits.


(Pub. L. 104–330, title IV, § 405, Oct. 26, 1996, 110 Stat. 4040; Pub. L. 106–568, title X, § 1003(f)(2), Dec. 27, 2000, 114 Stat. 2927; Pub. L. 106–569, title V, § 503(e)(2), Dec. 27, 2000, 114 Stat. 2963.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (b)(1)(A)(i)(II) and (d), was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.

Amendments2000—Pub. L. 106–568 and Pub. L. 106–569 amended section identically, reenacting section catchline without change and amending text generally. Prior to amendment, section required the Secretary to make reviews and audits of recipients’ activities and performance, to prepare reports, and to make adjustments in amounts of annual grants under this chapter based on the reviews and audits.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as a note under section 4101 of this title.



§ 4166. GAO audits
To the extent that the financial transactions of Indian tribes and recipients of grant amounts under this chapter relate to amounts provided under this chapter, such transactions may be audited by the Comptroller General of the United States under such rules and regulations as may be prescribed by the Comptroller General. The representatives of the Government Accountability Office shall have access to all books, accounts, records, reports, files, and other papers, things, or property belonging to or in use by such tribes and recipients pertaining to such financial transactions and necessary to facilitate the audit.
(Pub. L. 104–330, title IV, § 406, Oct. 26, 1996, 110 Stat. 4041; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.

Amendments2004—Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as a note under section 4101 of this title.



§ 4167. Reports to Congress(a) In generalNot later than 90 days after the conclusion of each fiscal year in which assistance under this chapter is made available, the Secretary shall submit to the Congress a report that contains—(1) a description of the progress made in accomplishing the objectives of this chapter;

(2) a summary of the use of funds available under this chapter during the preceding fiscal year; and

(3) a description of the aggregate outstanding loan guarantees under subchapter VI.


(b) Related reportsThe Secretary may require recipients of grant amounts under this chapter to submit to the Secretary such reports and other information as may be necessary in order for the Secretary to make the report required by subsection (a).


(Pub. L. 104–330, title IV, § 407, Oct. 26, 1996, 110 Stat. 4041.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as a note under section 4101 of this title.



§ 4168. Public availability of information
Each recipient shall make any housing plan, policy, or annual report prepared by the recipient available to the general public.
(Pub. L. 104–330, title IV, § 408, as added Pub. L. 105–276, title V, § 595(e)(14)(A), Oct. 21, 1998, 112 Stat. 2658.)


SUBCHAPTER V—TERMINATION OF ASSISTANCE FOR INDIAN TRIBES UNDER INCORPORATED PROGRAMS
§ 4181. Termination of Indian housing assistance under United States Housing Act of 1937(a) Termination of assistanceAfter September 30, 1997, financial assistance may not be provided under the United States Housing Act of 1937 [42 U.S.C. 1437 et seq.] or pursuant to any commitment entered into under such Act, for Indian housing developed or operated pursuant to a contract between the Secretary and an Indian housing authority, unless such assistance is provided from amounts made available for fiscal year 1997 and pursuant to a commitment entered into before September 30, 1997. Any housing that is the subject of a contract for tenant-based assistance between the Secretary and an Indian housing authority that is terminated under this section shall, for the following fiscal year and each fiscal year thereafter, be considered to be a dwelling unit under section 4152(b)(1) of this title.


(b) Termination of restrictions on use of Indian housingAfter September 30, 1997, any housing developed or operated pursuant to a contract between the Secretary and an Indian housing authority pursuant to the United States Housing Act of 1937 [42 U.S.C. 1437 et seq.] shall not be subject to any provision of such Act or any annual contributions contract or other agreement pursuant to such Act, but shall be considered and maintained as affordable housing for purposes of this chapter.


(Pub. L. 104–330, title V, § 502, Oct. 26, 1996, 110 Stat. 4043; Pub. L. 106–568, title X, § 1003(k)(3), Dec. 27, 2000, 114 Stat. 2930; Pub. L. 106–569, title V, § 503(j)(3), Dec. 27, 2000, 114 Stat. 2966.)

Editorial Notes

References in TextThe United States Housing Act of 1937, referred to in text, is act Sept. 1, 1937, ch. 896, as revised generally by Pub. L. 93–383, title II, § 201(a), Aug. 22, 1974, 88 Stat. 653, which is classified generally to chapter 8 (§ 1437 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 1437 of Title 42 and Tables.
This chapter, referred to in subsec. (b), was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.

Amendments2000—Subsec. (a). Pub. L. 106–568 and Pub. L. 106–569 amended subsec. (a) identically, inserting at end “Any housing that is the subject of a contract for tenant-based assistance between the Secretary and an Indian housing authority that is terminated under this section shall, for the following fiscal year and each fiscal year thereafter, be considered to be a dwelling unit under section 4152(b)(1) of this title.”

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 104–330, title V, § 508, Oct. 26, 1996, 110 Stat. 4045, provided that: “Sections 502, 503, and 507 [25 U.S.C. 4181, 4182, 4183] shall take effect on the date of the enactment of this Act [Oct. 26, 1996].”




§ 4182. Termination of new commitments for rental assistance
After September 30, 1997, financial assistance for rental housing assistance under the United States Housing Act of 1937 [42 U.S.C. 1437 et seq.] may not be provided to any Indian housing authority or tribally designated housing entity, unless such assistance is provided pursuant to a contract for such assistance entered into by the Secretary and the Indian housing authority before such date. Any such assistance provided pursuant to such a contract shall be governed by the provisions of the United States Housing Act of 1937 (as in effect before the date of the effectiveness of this chapter) and the provisions of such contract.
(Pub. L. 104–330, title V, § 503, Oct. 26, 1996, 110 Stat. 4043.)

Editorial Notes

References in TextThe United States Housing Act of 1937, referred to in text, is act Sept. 1, 1937, ch. 896, as revised generally by Pub. L. 93–383, title II, § 201(a), Aug. 22, 1974, 88 Stat. 653, which is classified generally to chapter 8 (§ 1437 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 1437 of Title 42 and Tables.
For the date of the effectiveness of this chapter, referred to in text, as Oct. 1, 1997, except as otherwise expressly provided, see section 107 of Pub. L. 104–330, set out as an Effective Date note under section 4101 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 26, 1996, see section 508 of Pub. L. 104–330, set out as a note under section 4181 of this title.



§ 4183. Savings provision(a) Existing rights and dutiesExcept as provided in sections 4181 and 4182 of this title, this chapter may not be construed to affect the validity of any right, duty, or obligation of the United States or other person arising under or pursuant to any commitment or agreement lawfully entered into before October 1, 1997, under the United States Housing Act of 1937 [42 U.S.C. 1437 et seq.], subtitle D of title IV of the Cranston-Gonzalez National Affordable Housing Act [42 U.S.C. 12899 et seq.],11 See References in Text note below. title II of the Cranston-Gonzalez National Affordable Housing Act [42 U.S.C. 12721 et seq.], title IV of the McKinney-Vento Homeless Assistance Act [42 U.S.C. 11360 et seq.], or section 2 of the HUD Demonstration Act of 1993.


(b) Obligations under repealed provisionsNotwithstanding the amendments made by this subchapter, any obligation of the Secretary made under or pursuant to title II of the Cranston-Gonzalez National Affordable Housing Act [42 U.S.C. 12721 et seq.], title IV of the McKinney-Vento Homeless Assistance Act [42 U.S.C. 11360 et seq.], or section 2 of the HUD Demonstration Act of 1993 shall continue to be governed by the provisions of such Acts (as in effect before the date of the effectiveness of the amendments made by this subchapter).


(Pub. L. 104–330, title V, § 507, Oct. 26, 1996, 110 Stat. 4045; Pub. L. 106–400, § 2, Oct. 30, 2000, 114 Stat. 1675; Pub. L. 109–281, § 2(d)(2), Sept. 22, 2006, 120 Stat. 1181.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.
The United States Housing Act of 1937, referred to in subsec. (a), is act Sept. 1, 1937, ch. 896, as revised generally by Pub. L. 93–383, title II, Aug. 22, 1974, 88 Stat. 653, which is classified generally to chapter 8 (§ 1437 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 1437 of Title 42 and Tables.
The Cranston-Gonzalez National Affordable Housing Act, referred to in text, is Pub. L. 101–625, Nov. 28, 1990, 104 Stat. 4079. Title II of the Act, known as the HOME Investment Partnerships Act, is classified principally to subchapter II (§ 12721 et seq.) of chapter 130 of Title 42, The Public Health and Welfare. Subtitle D of title IV of the Act was classified generally to part C (§ 12899 et seq.) of subchapter IV of chapter 130 of Title 42 prior to repeal by Pub. L. 109–281, § 2(e), Sept. 22, 2006, 120 Stat. 1181. For complete classification of this Act to the Code, see Short Title note set out under section 12701 of Title 42 and Tables.
The McKinney-Vento Homeless Assistance Act, referred to in text, is Pub. L. 100–77, July 22, 1987, 101 Stat. 482. Title IV of the Act is classified principally to subchapter IV (§ 11360 et seq.) of chapter 119 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 11301 of Title 42 and Tables.
Section 2 of the HUD Demonstration Act of 1993, referred to in text, is section 2 of Pub. L. 103–120, Oct. 27, 1993, 107 Stat. 1144, which was set out as a note under section 11301 of Title 42, The Public Health and Welfare, prior to repeal by Pub. L. 103–120, § 2(g).
This subchapter, referred to in subsec. (b), was in the original “this title”, meaning title V of Pub. L. 104–330, which enacted this subchapter and section 12899h–1 of Title 42, The Public Health and Welfare, amended sections 1437a, 1437c to 1437e, 1437g, 1437l, 1437n, 1437u to 1437x, 1437aaa–5, 1437aaa–6, 1439, 11371 to 11376, 11382, 11401, 11403g, 11408, 11903a, 12747, and 12838 of Title 42, repealed sections 1437aa to 1437ee of Title 42, enacted provisions set out as notes under sections 11371, 12747, and 12899h–1 of Title 42, amended provisions set out as a note under section 11301 of Title 42, and repealed provisions set out as a note under section 1701z–6 of Title 12, Banks and Banking. For complete classification of title V to the Code, see Tables.
The date of the effectiveness of the amendments made by this subchapter, referred to in subsec. (b), means the effective date of the amendments made by title V of Pub. L. 104–330, which is Oct. 1, 1997, except as otherwise expressly provided. See section 107 of Pub. L. 104–330, set out as an Effective Date note under section 4101 of this title.

Amendments2006—Subsec. (b). Pub. L. 109–281 struck out “subtitle D of title IV of the Cranston-Gonzalez National Affordable Housing Act,” after “pursuant to”.
2000—Pub. L. 106–400 substituted “McKinney-Vento Homeless Assistance Act” for “Stewart B. McKinney Homeless Assistance Act” in subsecs. (a) and (b).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 26, 1996, see section 508 of Pub. L. 104–330, set out as a note under section 4181 of this title.



§ 4184. Effect on HOME Investment Partnerships Act
Nothing in this chapter or an amendment made by this chapter prohibits or prevents any participating jurisdiction (within the meaning of the HOME Investment Partnerships Act (42 U.S.C. 12721 et seq.)) from providing any amounts made available to the participating jurisdiction under that Act (42 U.S.C. 12721 et seq.) to an Indian tribe or a tribally designated housing entity for use in accordance with that Act (42 U.S.C. 12721 et seq.).
(Pub. L. 104–330, title V, § 509, as added Pub. L. 110–411, title V, § 501(a), Oct. 14, 2008, 122 Stat. 4331.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.
The HOME Investment Partnerships Act, referred to in text, is title II of Pub. L. 101–625, Nov. 28, 1990, 104 Stat. 4094, which enacted subchapter II of chapter 130 of Title 42, The Public Health and Welfare, amended section 1437f of Title 42, and repealed section 1706e of Title 12, Banks and Banking, sections 1437o and 1452b of Title 42, and provisions set out as a note under section 1715l of Title 12. For complete classification of this Act to the Code, see Short Title note set out under section 12701 of Title 42 and Tables.




SUBCHAPTER VI—FEDERAL GUARANTEES FOR FINANCING FOR TRIBAL HOUSING ACTIVITIES
§ 4191. Authority and requirements(a) AuthorityTo such extent or in such amounts as provided in appropriations Acts, the Secretary may, subject to the limitations of this subchapter (including limitations designed to protect and maintain the viability of rental housing units owned or operated by the recipient that were developed under a contract between the Secretary and an Indian housing authority pursuant to the United States Housing Act of 1937 [42 U.S.C. 1437 et seq.]), and upon such terms and conditions as the Secretary may prescribe, guarantee and make commitments to guarantee, the notes or other obligations issued by Indian tribes or tribally designated housing entities with tribal approval, for the purposes of financing affordable housing activities described in section 4132 of this title and housing related community development activity as consistent with the purposes of this chapter.


(b) Terms of loansNotes or other obligations guaranteed pursuant to this subchapter shall be in such form and denominations, have such maturities, and be subject to such conditions as may be prescribed by regulations issued by the Secretary. The Secretary may not deny a guarantee under this subchapter on the basis of the proposed repayment period for the note or other obligation, unless the period is more than 20 years or the Secretary determines that the period causes the guarantee to constitute an unacceptable financial risk.


(c) Limitation on outstanding guaranteesNo guarantee or commitment to guarantee shall be made with respect to any note or other obligation if the total outstanding notes or obligations of the issuer guaranteed under this subchapter (excluding any amount defeased under the contract entered into under section 4192(a)(1) of this title) would thereby exceed an amount equal to 5 times the amount of the grant approval for the issuer pursuant to subchapter III.


(d) Limitation on percentageA guarantee made under this subchapter shall guarantee repayment of 95 percent of the unpaid principal and interest due on the notes or other obligations guaranteed.


(Pub. L. 104–330, title VI, § 601, Oct. 26, 1996, 110 Stat. 4046; Pub. L. 107–292, § 7, Nov. 13, 2002, 116 Stat. 2054; Pub. L. 108–393, § 2, Oct. 30, 2004, 118 Stat. 2246.)

Editorial Notes

References in TextThe United States Housing Act of 1937, referred to in subsec. (a), is act Sept. 1, 1937, ch. 896, as revised generally by Pub. L. 93–383, title II, Aug. 22, 1974, 88 Stat. 653, which is classified generally to chapter 8 (§ 1437 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 1437 of Title 42 and Tables.
This chapter, referred to in subsec. (a), was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.

Amendments2004—Subsec. (d). Pub. L. 108–393 added subsec. (d).
2002—Subsec. (a). Pub. L. 107–292, § 7(1), inserted “and housing related community development activity as consistent with the purposes of this chapter” after “section 4132 of this title”.
Subsecs. (b) to (d). Pub. L. 107–292, § 7(2), (3), redesignated subsecs. (c) and (d) as (b) and (c), respectively, and struck out heading and text of former subsec. (b). Text read as follows: “A guarantee under this subchapter may be used to assist an Indian tribe or housing entity in obtaining financing only if the Indian tribe or housing entity has made efforts to obtain such financing without the use of such guarantee and cannot complete such financing consistent with the timely execution of the program plans without such guarantee.”

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 104–330, title VI, § 606, Oct. 26, 1996, 110 Stat. 4048, provided that: “This title [enacting this subchapter] shall take effect on the date of the enactment of this Act [Oct. 26, 1996].”

[Another section 606 of Pub. L. 104–330 is classified to section 4196 of this title.]



§ 4192. Security and repayment(a) Requirements on issuerTo assure the repayment of notes or other obligations and charges incurred under this subchapter and as a condition for receiving such guarantees, the Secretary shall require the Indian tribe or housing entity issuing such notes or obligations to—(1) enter into a contract, in a form acceptable to the Secretary, for repayment of notes or other obligations guaranteed under this subchapter;

(2) pledge any grant for which the issuer may become eligible under this chapter;

(3) demonstrate that the extent of such issuance and guarantee under this subchapter is within the financial capacity of the tribe and is not likely to impair the ability to use grant amounts under subchapter I, taking into consideration the requirements under section 4133(b) of this title; and

(4) furnish, at the discretion of the Secretary, such other security as may be deemed appropriate by the Secretary in making such guarantees, including increments in local tax receipts generated by the activities assisted under this chapter or disposition proceeds from the sale of land or rehabilitated property.


(b) Repayment from grant amountsNotwithstanding any other provision of this chapter—(1) the Secretary may apply grants pledged pursuant to subsection (a)(2) to any repayments due the United States as a result of such guarantees; and

(2) grants allocated under this chapter for an Indian tribe or housing entity (including program income derived therefrom) may be used to pay principal and interest due (including such servicing, underwriting, and other costs as may be specified in regulations issued by the Secretary) on notes or other obligations guaranteed pursuant to this subchapter.


(c) Full faith and creditThe full faith and credit of the United States is pledged to the payment of all guarantees made under this subchapter. Any such guarantee made by the Secretary shall be conclusive evidence of the eligibility of the obligations for such guarantee with respect to principal and interest, and the validity of any such guarantee so made shall be incontestable in the hands of a holder of the guaranteed obligations.


(Pub. L. 104–330, title VI, § 602, Oct. 26, 1996, 110 Stat. 4046.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (b), was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 26, 1996, see section 606 of Pub. L. 104–330, set out as a note under section 4191 of this title.



§ 4193. Payment of interest
The Secretary may make, and contract to make, grants, in such amounts as may be approved in appropriations Acts, to or on behalf of an Indian tribe or housing entity issuing notes or other obligations guaranteed under this subchapter, to cover not to exceed 30 percent of the net interest cost (including such servicing, underwriting, or other costs as may be specified in regulations of the Secretary) to the borrowing entity or agency of such obligations. The Secretary may also, to the extent approved in appropriations Acts, assist the issuer of a note or other obligation guaranteed under this subchapter in the payment of all or a portion of the principal and interest amount due under the note or other obligation, if the Secretary determines that the issuer is unable to pay the amount because of circumstances of extreme hardship beyond the control of the issuer.
(Pub. L. 104–330, title VI, § 603, Oct. 26, 1996, 110 Stat. 4047.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 26, 1996, see section 606 of Pub. L. 104–330, set out as a note under section 4191 of this title.



§ 4194. Training and information
The Secretary, in cooperation with eligible public entities, shall carry out training and information activities with respect to the guarantee program under this subchapter.
(Pub. L. 104–330, title VI, § 604, Oct. 26, 1996, 110 Stat. 4047.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 26, 1996, see section 606 of Pub. L. 104–330, set out as a note under section 4191 of this title.



§ 4195. Limitations on amount of guarantees(a) Aggregate fiscal year limitationNotwithstanding any other provision of law and subject only to the absence of qualified applicants or proposed activities and to the authority provided in this subchapter, to the extent approved or provided in appropriations Acts, the Secretary may enter into commitments to guarantee notes and obligations under this subchapter with an aggregate principal amount not to exceed $400,000,000 for each of fiscal years 2009 through 2013.


(b) Authorization of appropriations for credit subsidyThere are authorized to be appropriated to cover the costs (as such term is defined in section 661a of title 2) of guarantees under this subchapter such sums as may be necessary for each of fiscal years 2009 through 2013.


(c) Aggregate outstanding limitationThe total amount of outstanding obligations guaranteed on a cumulative basis by the Secretary pursuant to this subchapter shall not at any time exceed $2,000,000,000 or such higher amount as may be authorized to be appropriated for this subchapter for any fiscal year.


(d) Fiscal year limitations on tribesThe Secretary shall monitor the use of guarantees under this subchapter by Indian tribes. If the Secretary finds that 50 percent of the aggregate guarantee authority under subsection (c) has been committed, the Secretary may—(1) impose limitations on the amount of guarantees any one Indian tribe may receive in any fiscal year of $50,000,000; or

(2) request the enactment of legislation increasing the aggregate outstanding limitation on guarantees under this subchapter.


(Pub. L. 104–330, title VI, § 605, Oct. 26, 1996, 110 Stat. 4047; Pub. L. 107–292, § 2(b), Nov. 13, 2002, 116 Stat. 2053; Pub. L. 110–411, title VII, § 701(b), Oct. 14, 2008, 122 Stat. 4334.)

Editorial Notes
Amendments2008—Subsecs. (a), (b). Pub. L. 110–411 substituted “2009 through 2013” for “1997 through 2007”.
2002—Subsecs. (a), (b). Pub. L. 107–292 substituted “1997 through 2007” for “1997, 1998, 1999, 2000, and 2001”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 26, 1996, see section 606 of Pub. L. 104–330, set out as a note under section 4191 of this title.



§ 4196. Demonstration program for guaranteed loans to finance tribal community and economic development activities(a) Authority(1) In generalSubject to paragraph (2), to the extent and in such amounts as are provided in appropriation Acts, subject to the requirements of this section, and in accordance with such terms and conditions as the Secretary may prescribe, the Secretary may guarantee and make commitments to guarantee the notes and obligations issued by Indian tribes or tribally designated housing entities with tribal approval, for the purposes of financing activities carried out on Indian reservations and in other Indian areas that, under the first sentence of section 5308(a) of title 42, are eligible for financing with notes and other obligations guaranteed pursuant to that section.


(2) LimitationThe Secretary may guarantee, or make commitments to guarantee, under paragraph (1) the notes or obligations of not more than 4 Indian tribes or tribally designated housing entities located in each Department of Housing and Urban Development Office of Native American Programs region.



(b) Low-income benefit requirementNot less than 70 percent of the aggregate amount received by an Indian tribe or tribally designated housing entity as a result of a guarantee under this section shall be used for the support of activities that benefit low-income families on Indian reservations and other Indian areas.


(c) Financial soundness(1) In generalThe Secretary shall establish underwriting criteria for guarantees under this section, including fees for the guarantees, as the Secretary determines to be necessary to ensure that the program under this section is financially sound.


(2) Amounts of feesFees for guarantees established under paragraph (1) shall be established in amounts that are sufficient, but do not exceed the minimum amounts necessary, to maintain a negative credit subsidy for the program under this section, as determined based on the risk to the Federal Government under the underwriting requirements established under paragraph (1).



(d) Terms of obligations(1) In generalEach note or other obligation guaranteed pursuant to this section shall be in such form and denomination, have such maturity, and be subject to such conditions as the Secretary may prescribe, by regulation.


(2) LimitationThe Secretary may not deny a guarantee under this section on the basis of the proposed repayment period for the note or other obligation, unless—(A) the period is more than 20 years; or

(B) the Secretary determines that the period would cause the guarantee to constitute an unacceptable financial risk.



(e) Limitation on percentageA guarantee made under this section shall guarantee repayment of 95 percent of the unpaid principal and interest due on the note or other obligation guaranteed.


(f) Security and repayment(1) Requirements on issuerTo ensure the repayment of notes and other obligations and charges incurred under this section and as a condition for receiving the guarantees, the Secretary shall require the Indian tribe or housing entity issuing the notes or obligations—(A) to enter into a contract, in a form acceptable to the Secretary, for repayment of notes or other obligations guaranteed under this section;

(B) to demonstrate that the extent of each issuance and guarantee under this section is within the financial capacity of the Indian tribe; and

(C) to furnish, at the discretion of the Secretary, such security as the Secretary determines to be appropriate in making the guarantees, including increments in local tax receipts generated by the activities assisted by a guarantee under this section or disposition proceeds from the sale of land or rehabilitated property, except that the security may not include any grant amounts received or for which the issuer may be eligible under subchapter I.


(2) Full faith and credit(A) In generalThe full faith and credit of the United States is pledged to the payment of all guarantees made under this section.


(B) Treatment of guarantees(i) In generalAny guarantee made by the Secretary under this section shall be conclusive evidence of the eligibility of the obligations for the guarantee with respect to principal and interest.


(ii) Incontestable natureThe validity of any such a guarantee shall be incontestable in the hands of a holder of the guaranteed obligations.





(g) Training and informationThe Secretary, in cooperation with Indian tribes and tribally designated housing entities, may carry out training and information activities with respect to the guarantee program under this section.


(h) Limitations on amount of guarantees(1) Aggregate fiscal year limitationNotwithstanding any other provision of law, subject only to the absence of qualified applicants or proposed activities and to the authority provided in this section, and to the extent approved or provided for in appropriations Acts, the Secretary may enter into commitments to guarantee notes and obligations under this section with an aggregate principal amount not to exceed $200,000,000 for each of fiscal years 2009 through 2013.


(2) Authorization of appropriations for credit subsidyThere are authorized to be appropriated to cover the costs (as defined in section 661a of title 2) of guarantees under this section $1,000,000 for each of fiscal years 2009 through 2013.


(3) Aggregate outstanding limitationThe total amount of outstanding obligations guaranteed on a cumulative basis by the Secretary pursuant to this section shall not at any time exceed $1,000,000,000 or such higher amount as may be authorized to be appropriated for this section for any fiscal year.


(4) Fiscal year limitations on Indian tribes(A) In generalThe Secretary shall monitor the use of guarantees under this section by Indian tribes.


(B) ModificationsIf the Secretary determines that 50 percent of the aggregate guarantee authority under paragraph (3) has been committed, the Secretary may—(i) impose limitations on the amount of guarantees pursuant to this section that any single Indian tribe may receive in any fiscal year of $25,000,000; or

(ii) request the enactment of legislation increasing the aggregate outstanding limitation on guarantees under this section.




(i) ReportNot later than 4 years after October 14, 2008, the Secretary shall submit to Congress a report describing the use of the authority under this section by Indian tribes and tribally designated housing entities, including—(1) an identification of the extent of the use and the types of projects and activities financed using that authority; and

(2) an analysis of the effectiveness of the use in carrying out the purposes of this section.


(j) TerminationThe authority of the Secretary under this section to make new guarantees for notes and obligations shall terminate on October 1, 2013.


(Pub. L. 104–330, title VI, § 606, as added Pub. L. 110–411, title VI, § 601(a), Oct. 14, 2008, 122 Stat. 4331.)

Editorial Notes
Codification
Another section 606 of Pub. L. 104–330 is set out as an Effective Date note under section 4191 of this title.




SUBCHAPTER VII—OTHER HOUSING ASSISTANCE FOR NATIVE AMERICANS
§ 4211. 50-year leasehold interest in trust or restricted lands for housing purposes(a) Authority to leaseNotwithstanding any other provision of law, any trust or restricted Indian lands, whether tribally or individually owned, may be leased by the Indian owners, subject to the approval of the affected Indian tribe and the Secretary of the Interior, for housing development and residential purposes.


(b) TermEach lease pursuant to subsection (a) shall be for a term not exceeding 50 years.


(c) Rule of constructionThis section may not be construed to repeal, limit, or affect any authority to lease any trust or restricted Indian lands that—(1) is conferred by or pursuant to any other provision of law; or

(2) provides for leases for any period exceeding 50 years.


(d) Self-implementationThis section is intended to be self-implementing and shall not require the issuance of any rule, regulation, or order to take effect as provided in section 705.


(Pub. L. 104–330, title VII, § 702, Oct. 26, 1996, 110 Stat. 4050.)

Editorial Notes

References in TextSection 705, referred to in subsec. (d), is section 705 of Pub. L. 104–330, which is set out as an Effective Date note below.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 104–330, title VII, § 705, Oct. 26, 1996, 110 Stat. 4052, provided that: “This title [enacting this subchapter and amending sections 1715z–13a and 1721 of Title 12, Banks and Banking, and sections 11902 to 11905 of Title 42, The Public Health and Welfare] and the amendments made by this title (but not including the amendments made by section 704 [amending sections 11902 to 11905 of Title 42]) shall take effect on the date of the enactment of this Act [Oct. 26, 1996].”




§ 4212. Training and technical assistance
There are authorized to be appropriated for assistance for a national organization representing Native American housing interests for providing training and technical assistance to Indian housing authorities and tribally designated housing entities such sums as may be necessary for each of fiscal years 2009 through 2013.
(Pub. L. 104–330, title VII, § 703, Oct. 26, 1996, 110 Stat. 4051; Pub. L. 107–292, § 2(c), Nov. 13, 2002, 116 Stat. 2053; Pub. L. 110–411, title VII, § 701(c), Oct. 14, 2008, 122 Stat. 4334.)

Editorial Notes
Amendments2008—Pub. L. 110–411 substituted “2009 through 2013” for “1997 through 2007”.
2002—Pub. L. 107–292 substituted “1997 through 2007” for “1997, 1998, 1999, 2000, and 2001”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 26, 1996, see section 705 of Pub. L. 104–330, set out as a note under section 4211 of this title.




SUBCHAPTER VIII—HOUSING ASSISTANCE FOR NATIVE HAWAIIANS
§ 4221. Definitions
In this subchapter:(1) Department of Hawaiian Home Lands; DepartmentThe term “Department of Hawaiian Home Lands” or “Department” means the agency or department of the government of the State of Hawaii that is responsible for the administration of the Hawaiian Homes Commission Act, 1920 (42 Stat. 108 et seq.).


(2) DirectorThe term “Director” means the Director of the Department of Hawaiian Home Lands.


(3) Elderly families; near-elderly families(A) In generalThe term “elderly family” or “near-elderly family” means a family whose head (or his or her spouse), or whose sole member, is—(i) for an elderly family, an elderly person; or

(ii) for a near-elderly family, a near-elderly person.


(B) Certain families includedThe term “elderly family” or “near-elderly family” includes—(i) two or more elderly persons or near-elderly persons, as the case may be, living together; and

(ii) one or more persons described in clause (i) living with one or more persons determined under the housing plan to be essential to their care or well-being.



(4) Hawaiian Home LandsThe term “Hawaiian Home Lands” means lands that—(A) have the status as Hawaiian home lands under section 204 of the Hawaiian Homes Commission Act, 1920 (42 Stat. 110); or

(B) are acquired pursuant to that Act.


(5) Housing areaThe term “housing area” means an area of Hawaiian Home Lands with respect to which the Department of Hawaiian Home Lands is authorized to provide assistance for affordable housing under this chapter.


(6) Housing entityThe term “housing entity” means the Department of Hawaiian Home Lands.


(7) Housing planThe term “housing plan” means a plan developed by the Department of Hawaiian Home Lands.


(8) Median incomeThe term “median income” means, with respect to an area that is a Hawaiian housing area, the greater of—(A) the median income for the Hawaiian housing area, which shall be determined by the Secretary; or

(B) the median income for the State of Hawaii.


(9) Native HawaiianThe term “Native Hawaiian” means any individual who is—(A) a citizen of the United States; and

(B) a descendant of the aboriginal people, who, prior to 1778, occupied and exercised sovereignty in the area that currently constitutes the State of Hawaii, as evidenced by—(i) genealogical records;

(ii) verification by kupuna (elders) or kamaʻaina (long-term community residents); or

(iii) birth records of the State of Hawaii.



(Pub. L. 104–330, title VIII, § 801, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2876, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2969.)

Editorial Notes

References in TextThe Hawaiian Homes Commission Act, 1920, referred to in pars. (1) and (4)(B), is act July 9, 1921, ch. 42, 42 Stat. 108, as amended, which was classified generally to sections 691 to 718 of Title 48, Territories and Insular Possessions, and was omitted from the Code.
This chapter, referred to in par. (5), was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.

Codification
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted substantially identical sections 801 of Pub. L. 104–330. This section is based on the text of section 801 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 104–330, title VIII, § 808, as added by Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2979, provided that: “Except as otherwise expressly provided in this title [enacting this subchapter], this title shall take effect on the date of the enactment of the American Homeownership and Economic Opportunity Act of 2000 [Pub. L. 106–569, approved Dec. 27, 2000].”

Pub. L. 104–330, title VIII, § 808, as added by Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2885, provided that: “Except as otherwise expressly provided in this title [enacting this subchapter], this title shall take effect on the date of the enactment of the Native American Housing Assistance and Self-Determination Amendments of 2000 [probably should be the Hawaiian Homelands Ownership Act of 2000, title II of Pub. L. 106–568, approved Dec. 27, 2000].”


FindingsPub. L. 106–569, title V, § 512, Dec. 27, 2000, 114 Stat. 2966, provided that: 
“The Congress finds that—
“(1) the United States has undertaken a responsibility to promote the general welfare of the United States by—“(A) employing its resources to remedy the unsafe and unsanitary housing conditions and the acute shortage of decent, safe, and sanitary dwellings for families of lower income; and

“(B) developing effective partnerships with governmental and private entities to accomplish the objectives referred to in subparagraph (A);


“(2) the United States has a special responsibility for the welfare of the Native peoples of the United States, including Native Hawaiians;

“(3) pursuant to the provisions of the Hawaiian Homes Commission Act, 1920 (42 Stat. 108 et seq.) [former 48 U.S.C. 691 et seq.], the United States set aside 200,000 acres of land in the Federal territory that later became the State of Hawaii in order to establish a homeland for the native people of Hawaii—Native Hawaiians;

“(4) despite the intent of Congress in 1920 to address the housing needs of Native Hawaiians through the enactment of the Hawaiian Homes Commission Act, 1920 (42 Stat. 108 et seq.), Native Hawaiians eligible to reside on the Hawaiian home lands have been foreclosed from participating in Federal housing assistance programs available to all other eligible families in the United States;

“(5) although Federal housing assistance programs have been administered on a racially neutral basis in the State of Hawaii, Native Hawaiians continue to have the greatest unmet need for housing and the highest rates of overcrowding in the United States;

“(6) among the Native American population of the United States, Native Hawaiians experience the highest percentage of housing problems in the United States, as the percentage—“(A) of housing problems in the Native Hawaiian population is 49 percent, as compared to—“(i) 44 percent for American Indian and Alaska Native households in Indian country; and

“(ii) 27 percent for all other households in the United States; and


“(B) overcrowding in the Native Hawaiian population is 36 percent as compared to 3 percent for all other households in the United States;


“(7) among the Native Hawaiian population, the needs of Native Hawaiians, as that term is defined in section 801 of the Native American Housing Assistance and Self-Determination Act of 1996 [25 U.S.C. 4221] (as added by this subtitle), eligible to reside on the Hawaiian Home Lands are the most severe, as—“(A) the percentage of overcrowding in Native Hawaiian households on the Hawaiian Home Lands is 36 percent; and

“(B) approximately 13,000 Native Hawaiians, which constitute 95 percent of the Native Hawaiians who are eligible to reside on the Hawaiian Home Lands, are in need of housing;


“(8) applying the Department of Housing and Urban Development guidelines—“(A) 70.8 percent of Native Hawaiians who either reside or who are eligible to reside on the Hawaiian Home Lands have incomes that fall below the median family income; and

“(B) 50 percent of Native Hawaiians who either reside or who are eligible to reside on the Hawaiian Home Lands have incomes below 30 percent of the median family income;


“(9) one-third of those Native Hawaiians who are eligible to reside on the Hawaiian Home Lands pay more than 30 percent of their income for shelter, and one-half of those Native Hawaiians face overcrowding;

“(10) the extraordinarily severe housing needs of Native Hawaiians demonstrate that Native Hawaiians who either reside on, or are eligible to reside on, Hawaiian Home Lands have been denied equal access to Federal low-income housing assistance programs available to other qualified residents of the United States, and that a more effective means of addressing their housing needs must be authorized;

“(11) consistent with the recommendations of the National Commission on American Indian, Alaska Native, and Native Hawaiian Housing, and in order to address the continuing prevalence of extraordinarily severe housing needs among Native Hawaiians who either reside or are eligible to reside on the Hawaiian Home Lands, Congress finds it necessary to extend the Federal low-income housing assistance available to American Indians and Alaska Natives under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.) to those Native Hawaiians;

“(12) under the treatymaking power of the United States, Congress had the constitutional authority to confirm a treaty between the United States and the government that represented the Hawaiian people, and from 1826 until 1893, the United States recognized the independence of the Kingdom of Hawaii, extended full diplomatic recognition to the Hawaiian Government, and entered into treaties and conventions with the Hawaiian monarchs to govern commerce and navigation in 1826, 1842, 1849, 1875, and 1887;

“(13) the United States has recognized and reaffirmed that—“(A) Native Hawaiians have a cultural, historic, and land-based link to the indigenous people who exercised sovereignty over the Hawaiian Islands, and that group has never relinquished its claims to sovereignty or its sovereign lands;

“(B) Congress does not extend services to Native Hawaiians because of their race, but because of their unique status as the indigenous people of a once sovereign nation as to whom the United States has established a trust relationship;

“(C) Congress has also delegated broad authority to administer a portion of the Federal trust responsibility to the State of Hawaii;

“(D) the political status of Native Hawaiians is comparable to that of American Indians and Alaska Natives; and

“(E) the aboriginal, indigenous people of the United States have—“(i) a continuing right to autonomy in their internal affairs; and

“(ii) an ongoing right of self-determination and self-governance that has never been extinguished;



“(14) the political relationship between the United States and the Native Hawaiian people has been recognized and reaffirmed by the United States as evidenced by the inclusion of Native Hawaiians in—“(A) the Native American Programs Act of 1974 (42 U.S.C. 2291 [2991] et seq.);

“(B) the American Indian Religious Freedom Act (42 U.S.C. 1996 et seq.);

“(C) the National Museum of the American Indian Act (20 U.S.C. 80q et seq.);

“(D) the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.);

“(E) the National Historic Preservation Act (16 U.S.C. 470 et seq.) [see 54 U.S.C. 300101 et seq.];

“(F) the Native American Languages Act of 1992 (106 Stat. 3434 [Pub. L. 102–524, see Short Title of 1992 Amendment note set out under section 2991 of Title 42, The Public Health and Welfare]);

“(G) the American Indian, Alaska Native and Native Hawaiian Culture and Arts [Art] Development Act (20 U.S.C. 4401 et seq.);

“(H) the Job Training Partnership Act ([former] 29 U.S.C. 1501 et seq.); and

“(I) the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.); and


“(15) in the area of housing, the United States has recognized and reaffirmed the political relationship with the Native Hawaiian people through—“(A) the enactment of the Hawaiian Homes Commission Act, 1920 (42 Stat. 108 et seq.), which set aside approximately 200,000 acres of public lands that became known as Hawaiian Home Lands in the Territory of Hawaii that had been ceded to the United States for homesteading by Native Hawaiians in order to rehabilitate a landless and dying people;

“(B) the enactment of the Act entitled ‘An Act to provide for the admission of the State of Hawaii into the Union’, approved March 18, 1959 (73 Stat. 4) [Pub. L. 86–3, 48 U.S.C. note prec. 491]—“(i) by ceding to the State of Hawaii title to the public lands formerly held by the United States, and mandating that those lands be held in public trust, for the betterment of the conditions of Native Hawaiians, as that term is defined in section 201 of the Hawaiian Homes Commission Act, 1920 (42 Stat. 108 et seq.); and

“(ii) by transferring the United States responsibility for the administration of Hawaiian Home Lands to the State of Hawaii, but retaining the authority to enforce the trust, including the exclusive right of the United States to consent to any actions affecting the lands which comprise the corpus of the trust and any amendments to the Hawaiian Homes Commission Act, 1920 (42 Stat. 108 et seq.), enacted by the legislature of the State of Hawaii affecting the rights of beneficiaries under the Act;


“(C) the authorization of mortgage loans insured by the Federal Housing Administration for the purchase, construction, or refinancing of homes on Hawaiian Home Lands under the National Housing Act (Public Law 479; 73d Congress; 12 U.S.C. 1701 et seq.);

“(D) authorizing Native Hawaiian representation on the National Commission on American Indian, Alaska Native, and Native Hawaiian Housing under Public Law 101–235 [see Tables for classification];

“(E) the inclusion of Native Hawaiians in the definition under section 3764 [now 3765] of title 38, United States Code, applicable to subchapter V of chapter 37 of title 38, United States Code (relating to a housing loan program for Native American veterans); and

“(F) the enactment of the Hawaiian Home Lands Recovery Act (109 Stat. 357; 48 U.S.C. 491, note prec.) [Pub. L. 104–42, title II] which establishes a process for the conveyance of Federal lands to the Department of Hawaiian Homes Lands that are equivalent in value to lands acquired by the United States from the Hawaiian Home Lands inventory.”




Substantially identical provisions were contained in Pub. L. 106–568, title II, § 202, Dec. 27, 2000, 114 Stat. 2872.



§ 4222. Block grants for affordable housing activities(a) Grant authorityFor each fiscal year, the Secretary shall (to the extent amounts are made available to carry out this subchapter) make a grant under this subchapter to the Department of Hawaiian Home Lands to carry out affordable housing activities for Native Hawaiian families who are eligible to reside on the Hawaiian Home Lands.


(b) Plan requirement(1) In generalThe Secretary may make a grant under this subchapter to the Department of Hawaiian Home Lands for a fiscal year only if—(A) the Director has submitted to the Secretary a housing plan for that fiscal year; and

(B) the Secretary has determined under section 4224 of this title that the housing plan complies with the requirements of section 4223 of this title.


(2) WaiverThe Secretary may waive the applicability of the requirements under paragraph (1), in part, if the Secretary finds that the Department of Hawaiian Home Lands has not complied or cannot comply with those requirements due to circumstances beyond the control of the Department of Hawaiian Home Lands.



(c) Use of funds for affordable housing activities under planExcept as provided in subsection (e), amounts provided under a grant under this section may be used only for affordable housing activities under this subchapter that are consistent with a housing plan approved under section 4224 of this title.


(d) Administrative expenses(1) In generalThe Secretary shall, by regulation, authorize the Department of Hawaiian Home Lands to use a percentage of any grant amounts received under this subchapter for any reasonable administrative and planning expenses of the Department relating to carrying out this subchapter and activities assisted with those amounts.


(2) Administrative and planning expensesThe administrative and planning expenses referred to in paragraph (1) include—(A) costs for salaries of individuals engaged in administering and managing affordable housing activities assisted with grant amounts provided under this subchapter; and

(B) expenses incurred in preparing a housing plan under section 4223 of this title.



(e) Public-private partnershipsThe Director shall make all reasonable efforts, consistent with the purposes of this subchapter, to maximize participation by the private sector, including nonprofit organizations and for-profit entities, in implementing a housing plan that has been approved by the Secretary under section 4223 of this title.


(Pub. L. 104–330, title VIII, § 802, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2877, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2971.)

Editorial Notes
Codification
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted identical sections 802 of Pub. L. 104–330. This section is based on the text of section 802 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513.



§ 4223. Housing plan(a) Plan submissionThe Secretary shall—(1) require the Director to submit a housing plan under this section for each fiscal year; and

(2) provide for the review of each plan submitted under paragraph (1).


(b) Five-year planEach housing plan under this section shall—(1) be in a form prescribed by the Secretary; and

(2) contain, with respect to the 5-year period beginning with the fiscal year for which the plan is submitted, the following information:(A) Mission statement.—A general statement of the mission of the Department of Hawaiian Home Lands to serve the needs of the low-income families to be served by the Department.

(B) Goals and objectives.—A statement of the goals and objectives of the Department of Hawaiian Home Lands to enable the Department to serve the needs identified in subparagraph (A) during the period.

(C) Activities plans.—An overview of the activities planned during the period including an analysis of the manner in which the activities will enable the Department to meet its mission, goals, and objectives.



(c) One-year planA housing plan under this section shall—(1) be in a form prescribed by the Secretary; and

(2) contain the following information relating to the fiscal year for which the assistance under this subchapter is to be made available:(A) Goals and objectives.—A statement of the goals and objectives to be accomplished during the period covered by the plan.

(B) Statement of needs.—A statement of the housing needs of the low-income families served by the Department and the means by which those needs will be addressed during the period covered by the plan, including—(i) a description of the estimated housing needs and the need for assistance for the low-income families to be served by the Department, including a description of the manner in which the geographical distribution of assistance is consistent with—(I) the geographical needs of those families; and

(II) needs for various categories of housing assistance; and


(ii) a description of the estimated housing needs for all families to be served by the Department.


(C) Financial resources.—An operating budget for the Department of Hawaiian Home Lands, in a form prescribed by the Secretary, that includes—(i) an identification and a description of the financial resources reasonably available to the Department to carry out the purposes of this subchapter, including an explanation of the manner in which amounts made available will be used to leverage additional resources; and

(ii) the uses to which the resources described in clause (i) will be committed, including—(I) eligible and required affordable housing activities; and

(II) administrative expenses.



(D) Affordable housing resources.—A statement of the affordable housing resources currently available at the time of the submittal of the plan and to be made available during the period covered by the plan, including—(i) a description of the significant characteristics of the housing market in the State of Hawaii, including the availability of housing from other public sources, private market housing;

(ii) the manner in which the characteristics referred to in clause (i) influence the decision of the Department of Hawaiian Home Lands to use grant amounts to be provided under this subchapter for—(I) rental assistance;

(II) the production of new units;

(III) the acquisition of existing units; or

(IV) the rehabilitation of units;


(iii) a description of the structure, coordination, and means of cooperation between the Department of Hawaiian Home Lands and any other governmental entities in the development, submission, or implementation of housing plans, including a description of—(I) the involvement of private, public, and nonprofit organizations and institutions;

(II) the use of loan guarantees under section 1715z–13b of title 12; and

(III) other housing assistance provided by the United States, including loans, grants, and mortgage insurance;


(iv) a description of the manner in which the plan will address the needs identified pursuant to subparagraph (C);

(v) a description of—(I) any existing or anticipated homeownership programs and rental programs to be carried out during the period covered by the plan; and

(II) the requirements and assistance available under the programs referred to in subclause (I);


(vi) a description of—(I) any existing or anticipated housing rehabilitation programs necessary to ensure the long-term viability of the housing to be carried out during the period covered by the plan; and

(II) the requirements and assistance available under the programs referred to in subclause (I);


(vii) a description of—(I) all other existing or anticipated housing assistance provided by the Department of Hawaiian Home Lands during the period covered by the plan, including—(aa) transitional housing;

(bb) homeless housing;

(cc) college housing; and

(dd) supportive services housing; and


(II) the requirements and assistance available under such programs;


(viii)(I) a description of any housing to be demolished or disposed of;

(II) a timetable for that demolition or disposition; and

(III) any other information required by the Secretary with respect to that demolition or disposition;


(ix) a description of the manner in which the Department of Hawaiian Home Lands will coordinate with welfare agencies in the State of Hawaii to ensure that residents of the affordable housing will be provided with access to resources to assist in obtaining employment and achieving self-sufficiency;

(x) a description of the requirements established by the Department of Hawaiian Home Lands to—(I) promote the safety of residents of the affordable housing;

(II) facilitate the undertaking of crime prevention measures;

(III) allow resident input and involvement, including the establishment of resident organizations; and

(IV) allow for the coordination of crime prevention activities between the Department and local law enforcement officials; and


(xi) a description of the entities that will carry out the activities under the plan, including the organizational capacity and key personnel of the entities.


(E) Certification of compliance.—Evidence of compliance that shall include, as appropriate—(i) a certification that the Department of Hawaiian Home Lands will comply with—(I) title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) or with the Fair Housing Act (42 U.S.C. 3601 et seq.) in carrying out this subchapter, to the extent that such title 11 See Codification note below. is applicable; and

(II) other applicable Federal statutes;


(ii) a certification that the Department will require adequate insurance coverage for housing units that are owned and operated or assisted with grant amounts provided under this subchapter, in compliance with such requirements as may be established by the Secretary;

(iii) a certification that policies are in effect and are available for review by the Secretary and the public governing the eligibility, admission, and occupancy of families for housing assisted with grant amounts provided under this subchapter;

(iv) a certification that policies are in effect and are available for review by the Secretary and the public governing rents charged, including the methods by which such rents or homebuyer payments are determined, for housing assisted with grant amounts provided under this subchapter; and

(v) a certification that policies are in effect and are available for review by the Secretary and the public governing the management and maintenance of housing assisted with grant amounts provided under this subchapter.




(d) Applicability of civil rights statutes(1) In generalTo the extent that the requirements of title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) or of the Fair Housing Act (42 U.S.C. 3601 et seq.) apply to assistance provided under this subchapter, nothing in the requirements concerning discrimination on the basis of race shall be construed to prevent the provision of assistance under this subchapter—(A) to the Department of Hawaiian Home Lands on the basis that the Department served Native Hawaiians; or

(B) to an eligible family on the basis that the family is a Native Hawaiian family.


(2) Civil rightsProgram eligibility under this subchapter may be restricted to Native Hawaiians. Subject to the preceding sentence, no person may be discriminated against on the basis of race, color, national origin, religion, sex, familial status, or disability.



(e) Use of nonprofit organizationsAs a condition of receiving grant amounts under this subchapter, the Department of Hawaiian Home Lands shall, to the extent practicable, provide for private nonprofit organizations experienced in the planning and development of affordable housing for Native Hawaiians to carry out affordable housing activities with those grant amounts.


(Pub. L. 104–330, title VIII, § 803, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2878, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2971.)

Editorial Notes

References in TextThe Civil Rights Act of 1964, referred to in subsecs. (c)(2)(E)(i)(I) and (d)(1), is Pub. L. 88–352, July 2, 1964, 78 Stat. 241, as amended. Title VI of the Act is classified generally to subchapter V (§ 2000d et seq.) of chapter 21 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 2000a of Title 42 and Tables.
The Fair Housing Act, referred to in subsecs. (c)(2)(E)(i)(I) and (d)(1), is title VIII of Pub. L. 90–284, Apr. 11, 1968, 82 Stat. 81, as amended, which is classified principally to subchapter I (§ 3601 et seq.) of chapter 45 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 3601 of Title 42 and Tables.

Codification
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted substantially identical sections 803 of Pub. L. 104–330. This section is based on the text of section 803 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513. Section 803 of Pub. L. 104–330, as added by Pub. L. 106–568, referred to title VIII of the Act popularly known as the Civil Rights Act of 1968 instead of the Fair Housing Act in subsecs. (c)(2)(E)(i)(I) and (d)(1). Title VIII of the Civil Rights Act of 1968 is title VIII of Pub. L. 90–284 which is known as the Fair Housing Act, see References in Text note above. The reference to “such title” in subsec. (c)(2)(E)(i)(I) probably refers to title VI of the Civil Rights Act of 1964 and title VIII of the Civil Rights Act of 1968 (the Fair Housing Act).



§ 4224. Review of plans(a) Review and notice(1) Review(A) In generalThe Secretary shall conduct a review of a housing plan submitted to the Secretary under section 4223 of this title to ensure that the plan complies with the requirements of that section.


(B) LimitationThe Secretary shall have the discretion to review a plan referred to in subparagraph (A) only to the extent that the Secretary considers that the review is necessary.



(2) Notice(A) In generalNot later than 60 days after receiving a plan under section 4223 of this title, the Secretary shall notify the Director of the Department of Hawaiian Home Lands whether the plan complies with the requirements under that section.


(B) Effect of failure of Secretary to take actionFor purposes of this subchapter, if the Secretary does not notify the Director, as required under this subsection and subsection (b), upon the expiration of the 60-day period described in subparagraph (A)—(i) the plan shall be considered to have been determined to comply with the requirements under section 4223 of this title; and

(ii) the Director shall be considered to have been notified of compliance.




(b) Notice of reasons for determination of noncomplianceIf the Secretary determines that a plan submitted under section 4223 of this title does not comply with the requirements of that section, the Secretary shall specify in the notice under subsection (a)—(1) the reasons for noncompliance; and

(2) any modifications necessary for the plan to meet the requirements of section 4223 of this title.


(c) Review(1) In generalAfter the Director of the Department of Hawaiian Home Lands submits a housing plan under section 4223 of this title, or any amendment or modification to the plan to the Secretary, to the extent that the Secretary considers such action to be necessary to make a determination under this subsection, the Secretary shall review the plan (including any amendments or modifications thereto) to determine whether the contents of the plan—(A) set forth the information required by section 4223 of this title to be contained in the housing plan;

(B) are consistent with information and data available to the Secretary; and

(C) are not prohibited by or inconsistent with any provision of this chapter or any other applicable law.


(2) Incomplete plansIf the Secretary determines under this subsection that any of the appropriate certifications required under section 4223(c)(2)(E) of this title are not included in a plan, the plan shall be considered to be incomplete.



(d) Updates to plan(1) In generalSubject to paragraph (2), after a plan under section 4223 of this title has been submitted for a fiscal year, the Director of the Department of Hawaiian Home Lands may comply with the provisions of that section for any succeeding fiscal year (with respect to information included for the 5-year period under section 4223(b) of this title or for the 1-year period under section 4223(c) of this title) by submitting only such information regarding such changes as may be necessary to update the plan previously submitted.


(2) Complete plansThe Director shall submit a complete plan under section 4223 of this title not later than 4 years after submitting an initial plan under that section, and not less frequently than every 4 years thereafter.



(e) Effective dateThis section and section 4223 of this title shall take effect on the date provided by the Secretary pursuant to section 4227(a) 11 So in original. Probably should be section “4227”. of this title to provide for timely submission and review of the housing plan as necessary for the provision of assistance under this subchapter for fiscal year 2001.


(Pub. L. 104–330, title VIII, § 804, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2881, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2975.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (c)(1)(C), was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.

Codification
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted substantially identical sections 804 of Pub. L. 104–330. This section is based on the text of section 804 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513.



§ 4225. Treatment of program income and labor standards(a) Program income(1) Authority to retainThe Department of Hawaiian Home Lands may retain any program income that is realized from any grant amounts received by the Department under this subchapter if—(A) that income was realized after the initial disbursement of the grant amounts received by the Department; and

(B) the Director agrees to use the program income for affordable housing activities in accordance with the provisions of this subchapter.


(2) Prohibition of reduction of grantThe Secretary may not reduce the grant amount for the Department of Hawaiian Home Lands based solely on—(A) whether the Department retains program income under paragraph (1); or

(B) the amount of any such program income retained.


(3) Exclusion of amountsThe Secretary may, by regulation, exclude from consideration as program income any amounts determined to be so small that compliance with the requirements of this subsection would create an unreasonable administrative burden on the Department.



(b) Labor standards(1) In generalAny contract or agreement for assistance, sale, or lease pursuant to this subchapter shall contain—(A) a provision requiring that an amount not less than the wages prevailing in the locality, as determined or adopted (subsequent to a determination under applicable State or local law) by the Secretary, shall be paid to all architects, technical engineers, draftsmen, technicians employed in the development and all maintenance, and laborers and mechanics employed in the operation, of the affordable housing project involved; and

(B) a provision that an amount not less than the wages prevailing in the locality, as predetermined by the Secretary of Labor pursuant to sections 3141–3144, 3146, and 3147 of title 40 shall be paid to all laborers and mechanics employed in the development of the affordable housing involved.


(2) ExceptionsParagraph (1) and provisions relating to wages required under paragraph (1) in any contract or agreement for assistance, sale, or lease under this subchapter, shall not apply to any individual who performs the services for which the individual volunteered and who is not otherwise employed at any time in the construction work and received no compensation or is paid expenses, reasonable benefits, or a nominal fee for those services.



(Pub. L. 104–330, title VIII, § 805, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2883, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2976.)

Editorial Notes
Codification
“Sections 3141–3144, 3146, and 3147 of title 40” substituted in subsec. (b)(1)(B) for “the Act commonly known as the ‘Davis-Bacon Act’ (46 Stat. 1494; chapter 411; 40 U.S.C. 276a et seq.)” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, the first section of which enacted Title 40, Public Buildings, Property, and Works.
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted substantially identical sections 805 of Pub. L. 104–330. This section is based on the text of section 805 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513.



§ 4226. Environmental review(a) In general(1) Release of funds(A) In generalThe Secretary may carry out the alternative environmental protection procedures described in subparagraph (B) in order to ensure—(i) that the policies of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other provisions of law that further the purposes of such Act (as specified in regulations issued by the Secretary) are most effectively implemented in connection with the expenditure of grant amounts provided under this subchapter; and

(ii) to the public undiminished protection of the environment.


(B) Alternative environmental protection procedureIn lieu of applying environmental protection procedures otherwise applicable, the Secretary may by regulation provide for the release of funds for specific projects to the Department of Hawaiian Home Lands if the Director of the Department assumes all of the responsibilities for environmental review, decisionmaking, and action under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and such other provisions of law as the regulations of the Secretary specify, that would apply to the Secretary were the Secretary to undertake those projects as Federal projects.



(2) Regulations(A) In generalThe Secretary shall issue regulations to carry out this section only after consultation with the Council on Environmental Quality.


(B) ContentsThe regulations issued under this paragraph shall—(i) provide for the monitoring of the environmental reviews performed under this section;

(ii) in the discretion of the Secretary, facilitate training for the performance of such reviews; and

(iii) provide for the suspension or termination of the assumption of responsibilities under this section.



(3) Effect on assumed responsibilityThe duty of the Secretary under paragraph (2)(B) shall not be construed to limit or reduce any responsibility assumed by the Department of Hawaiian Home Lands for grant amounts with respect to any specific release of funds.



(b) Procedure(1) In generalThe Secretary shall authorize the release of funds subject to the procedures under this section only if, not less than 15 days before that approval and before any commitment of funds to such projects, the Director of the Department of Hawaiian Home Lands submits to the Secretary a request for such release accompanied by a certification that meets the requirements of subsection (c).


(2) Effect of approvalThe approval of the Secretary of a certification described in paragraph (1) shall be deemed to satisfy the responsibilities of the Secretary under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and such other provisions of law as the regulations of the Secretary specify to the extent that those responsibilities relate to the releases of funds for projects that are covered by that certification.



(c) CertificationA certification under the procedures under this section shall—(1) be in a form acceptable to the Secretary;

(2) be executed by the Director of the Department of Hawaiian Home Lands;

(3) specify that the Department of Hawaiian Home Lands has fully carried out its responsibilities as described under subsection (a); and

(4) specify that the Director—(A) consents to assume the status of a responsible Federal official under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and each provision of law specified in regulations issued by the Secretary to the extent that those laws apply by reason of subsection (a); and

(B) is authorized and consents on behalf of the Department of Hawaiian Home Lands and the Director to accept the jurisdiction of the Federal courts for the purpose of enforcement of the responsibilities of the Director of the Department of Hawaiian Home Lands as such an official.



(Pub. L. 104–330, title VIII, § 806, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2883, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2977.)

Editorial Notes

References in TextThe National Environmental Policy Act of 1969, referred to in subsecs. (a)(1), (b)(2), and (c)(4)(A), is Pub. L. 91–190, Jan. 1, 1970, 83 Stat. 852, as amended, which is classified generally to chapter 55 (§ 4321 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 4321 of Title 42 and Tables.

Codification
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted substantially identical sections 806 of Pub. L. 104–330. This section is based on the text of section 806 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513.



§ 4227. Regulations
The Secretary shall issue final regulations necessary to carry out this subchapter not later than October 1, 2001.
(Pub. L. 104–330, title VIII, § 807, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2885, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2979.)

Editorial Notes
Codification
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted substantially identical sections 807 of Pub. L. 104–330. This section is based on the text of section 807 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513. Section 807 of Pub. L. 104–330, as added by Pub. L. 106–568, § 203, required the issuance of final regulations not later than October 1, 2000, instead of October 1, 2001.



§ 4228. Affordable housing activities(a) 11 So in original. No subsec. (b) has been enacted. National objectives and eligible families(1) Primary objectiveThe national objectives of this subchapter are—(A) to assist and promote affordable housing activities to develop, maintain, and operate affordable housing in safe and healthy environments for occupancy by low-income Native Hawaiian families;

(B) to ensure better access to private mortgage markets and to promote self-sufficiency of low-income Native Hawaiian families;

(C) to coordinate activities to provide housing for low-income Native Hawaiian families with Federal, State, and local activities to further economic and community development;

(D) to plan for and integrate infrastructure resources on the Hawaiian Home Lands with housing development; and

(E) to—(i) promote the development of private capital markets; and

(ii) allow the markets referred to in clause (i) to operate and grow, thereby benefiting Native Hawaiian communities.



(2) Eligible families(A) In generalExcept as provided under subparagraph (B), assistance for eligible housing activities under this subchapter shall be limited to low-income Native Hawaiian families.


(B) Exception to low-income requirement(i) In generalThe Director may provide assistance for homeownership activities under—(I) section 4229(b) of this title;

(II) model activities under section 4229(f) of this title; or

(III) loan guarantee activities under section 1715z–13b of title 12 to Native Hawaiian families who are not low-income families, to the extent that the Secretary approves the activities under that section to address a need for housing for those families that cannot be reasonably met without that assistance.


(ii) LimitationsThe Secretary shall establish limitations on the amount of assistance that may be provided under this subchapter for activities for families that are not low-income families.



(C) Other familiesNotwithstanding paragraph (1), the Director may provide housing or housing assistance provided through affordable housing activities assisted with grant amounts under this subchapter to a family that is not composed of Native Hawaiians if—(i) the Department determines that the presence of the family in the housing involved is essential to the well-being of Native Hawaiian families; and

(ii) the need for housing for the family cannot be reasonably met without the assistance.


(D) Preference(i) In generalA housing plan submitted under section 4223 of this title may authorize a preference, for housing or housing assistance provided through affordable housing activities assisted with grant amounts provided under this subchapter to be provided, to the extent practicable, to families that are eligible to reside on the Hawaiian Home Lands.


(ii) ApplicationIn any case in which a housing plan provides for preference described in clause (i), the Director shall ensure that housing activities that are assisted with grant amounts under this subchapter are subject to that preference.



(E) Use of nonprofit organizationsAs a condition of receiving grant amounts under this subchapter, the Department of Hawaiian Home Lands, shall to the extent practicable, provide for private nonprofit organizations experienced in the planning and development of affordable housing for Native Hawaiians to carry out affordable housing activities with those grant amounts.




(Pub. L. 104–330, title VIII, § 809, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2885, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2979.)

Editorial Notes
Codification
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted identical sections 809 of Pub. L. 104–330. This section is based on the text of section 809 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513.



§ 4229. Eligible affordable housing activities(a) In generalAffordable housing activities under this section are activities conducted in accordance with the requirements of section 4230 of this title to—(1) develop or to support affordable housing for rental or homeownership; or

(2) provide housing services with respect to affordable housing, through the activities described in subsection (b).


(b) ActivitiesThe activities described in this subsection are the following:(1) DevelopmentThe acquisition, new construction, reconstruction, or moderate or substantial rehabilitation of affordable housing, which may include—(A) real property acquisition;

(B) site improvement;

(C) the development of utilities and utility services;

(D) conversion;

(E) demolition;

(F) financing;

(G) administration and planning; and

(H) other related activities.


(2) Housing servicesThe provision of housing-related services for affordable housing, including—(A) housing counseling in connection with rental or homeownership assistance;

(B) the establishment and support of resident organizations and resident management corporations;

(C) energy auditing;

(D) activities related to the provisions of self-sufficiency and other services; and

(E) other services related to assisting owners, tenants, contractors, and other entities participating or seeking to participate in other housing activities assisted pursuant to this section.


(3) Housing management servicesThe provision of management services for affordable housing, including—(A) the preparation of work specifications;

(B) loan processing;

(C) inspections;

(D) tenant selection;

(E) management of tenant-based rental assistance; and

(F) management of affordable housing projects.


(4) Crime prevention and safety activitiesThe provision of safety, security, and law enforcement measures and activities appropriate to protect residents of affordable housing from crime.


(5) Model activitiesHousing activities under model programs that are—(A) designed to carry out the purposes of this subchapter; and

(B) specifically approved by the Secretary as appropriate for the purpose referred to in subparagraph (A).



(Pub. L. 104–330, title VIII, § 810, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2886, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2980.)

Editorial Notes
Codification
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted identical sections 810 of Pub. L. 104–330. This section is based on the text of section 810 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513.



§ 4230. Program requirements(a) Rents(1) EstablishmentSubject to paragraph (2), as a condition to receiving grant amounts under this subchapter, the Director shall develop written policies governing rents and homebuyer payments charged for dwelling units assisted under this subchapter, including methods by which such rents and homebuyer payments are determined.


(2) Maximum rentIn the case of any low-income family residing in a dwelling unit assisted with grant amounts under this subchapter, the monthly rent or homebuyer payment (as applicable) for that dwelling unit may not exceed 30 percent of the monthly adjusted income of that family.



(b) Maintenance and efficient operation(1) In generalThe Director shall, using amounts of any grants received under this subchapter, reserve and use for operating under section 4229 of this title such amounts as may be necessary to provide for the continued maintenance and efficient operation of such housing.


(2) Disposal of certain housingThis subsection may not be construed to prevent the Director, or any entity funded by the Department, from demolishing or disposing of housing, pursuant to regulations established by the Secretary.



(c) Insurance coverageAs a condition to receiving grant amounts under this subchapter, the Director shall require adequate insurance coverage for housing units that are owned or operated or assisted with grant amounts provided under this subchapter.


(d) Eligibility for admissionAs a condition to receiving grant amounts under this subchapter, the Director shall develop written policies governing the eligibility, admission, and occupancy of families for housing assisted with grant amounts provided under this subchapter.


(e) Management and maintenanceAs a condition to receiving grant amounts under this subchapter, the Director shall develop policies governing the management and maintenance of housing assisted with grant amounts under this subchapter.


(Pub. L. 104–330, title VIII, § 811, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2887, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2981.)

Editorial Notes
Codification
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted identical sections 811 of Pub. L. 104–330. This section is based on the text of section 811 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513.



§ 4231. Types of investments(a) In generalSubject to section 4230 of this title and an applicable housing plan approved under section 4223 of this title, the Director shall have—(1) the discretion to use grant amounts for affordable housing activities through the use of—(A) equity investments;

(B) interest-bearing loans or advances;

(C) noninterest-bearing loans or advances;

(D) interest subsidies;

(E) the leveraging of private investments; or

(F) any other form of assistance that the Secretary determines to be consistent with the purposes of this subchapter; and


(2) the right to establish the terms of assistance provided with funds referred to in paragraph (1).


(b) InvestmentsThe Director may invest grant amounts for the purposes of carrying out affordable housing activities in investment securities and other obligations, as approved by the Secretary.


(Pub. L. 104–330, title VIII, § 812, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2888, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2982.)

Editorial Notes
Codification
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted identical sections 812 of Pub. L. 104–330. This section is based on the text of section 812 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513.



§ 4232. Low-income requirement and income targeting(a) In generalHousing shall qualify for affordable housing for purposes of this subchapter only if—(1) each dwelling unit in the housing—(A) in the case of rental housing, is made available for occupancy only by a family that is a low-income family at the time of the initial occupancy of that family of that unit; and

(B) in the case of housing for homeownership, is made available for purchase only by a family that is a low-income family at the time of purchase; and


(2) each dwelling unit in the housing will remain affordable, according to binding commitments satisfactory to the Secretary, for—(A) the remaining useful life of the property (as determined by the Secretary) without regard to the term of the mortgage or to transfer of ownership; or

(B) such other period as the Secretary determines is the longest feasible period of time consistent with sound economics and the purposes of this subchapter, except upon a foreclosure by a lender (or upon other transfer in lieu of foreclosure) if that action—(i) recognizes any contractual or legal rights of any public agency, nonprofit sponsor, or other person or entity to take an action that would—(I) avoid termination of low-income affordability, in the case of foreclosure; or

(II) transfer ownership in lieu of foreclosure; and


(ii) is not for the purpose of avoiding low-income affordability restrictions, as determined by the Secretary.




(b) ExceptionNotwithstanding subsection (a), housing assistance pursuant to section 4228(a)(2)(B) of this title shall be considered affordable housing for purposes of this subchapter.


(Pub. L. 104–330, title VIII, § 813, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2888, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2982.)

Editorial Notes
Codification
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted identical sections 813 of Pub. L. 104–330. This section is based on the text of section 813 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513.



§ 4233. Lease requirements and tenant selection(a) LeasesExcept to the extent otherwise provided by or inconsistent with the laws of the State of Hawaii, in renting dwelling units in affordable housing assisted with grant amounts provided under this subchapter, the Director, owner, or manager shall use leases that—(1) do not contain unreasonable terms and conditions;

(2) require the Director, owner, or manager to maintain the housing in compliance with applicable housing codes and quality standards;

(3) require the Director, owner, or manager to give adequate written notice of termination of the lease, which shall be the period of time required under applicable State or local law;

(4) specify that, with respect to any notice of eviction or termination, notwithstanding any State or local law, a resident shall be informed of the opportunity, before any hearing or trial, to examine any relevant documents, record, or regulations directly related to the eviction or termination;

(5) require that the Director, owner, or manager may not terminate the tenancy, during the term of the lease, except for serious or repeated violation of the terms and conditions of the lease, violation of applicable Federal, State, or local law, or for other good cause; and

(6) provide that the Director, owner, or manager may terminate the tenancy of a resident for any activity, engaged in by the resident, any member of the household of the resident, or any guest or other person under the control of the resident, that—(A) threatens the health or safety of, or right to peaceful enjoyment of the premises by, other residents or employees of the Department, owner, or manager;

(B) threatens the health or safety of, or right to peaceful enjoyment of their premises by, persons residing in the immediate vicinity of the premises; or

(C) is criminal activity (including drug-related criminal activity) on or off the premises.



(b) Tenant or homebuyer selectionAs a condition to receiving grant amounts under this subchapter, the Director shall adopt and use written tenant and homebuyer selection policies and criteria that—(1) are consistent with the purpose of providing housing for low-income families;

(2) are reasonably related to program eligibility and the ability of the applicant to perform the obligations of the lease; and

(3) provide for—(A) the selection of tenants and homebuyers from a written waiting list in accordance with the policies and goals set forth in an applicable housing plan approved under section 4223 of this title; and

(B) the prompt notification in writing of any rejected applicant of the grounds for that rejection.



(Pub. L. 104–330, title VIII, § 814, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2889, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2983.)

Editorial Notes
Codification
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted identical sections 814 of Pub. L. 104–330. This section is based on the text of section 814 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513.



§ 4234. Repayment
If the Department of Hawaiian Home Lands uses grant amounts to provide affordable housing under activities under this subchapter and, at any time during the useful life of the housing, the housing does not comply with the requirement under section 4232(a)(2) of this title, the Secretary shall—(1) reduce future grant payments on behalf of the Department by an amount equal to the grant amounts used for that housing (under the authority of section 4238(a)(2) of this title); or

(2) require repayment to the Secretary of any amount equal to those grant amounts.

(Pub. L. 104–330, title VIII, § 815, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2890, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2984.)

Editorial Notes
Codification
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted identical sections 815 of Pub. L. 104–330. This section is based on the text of section 815 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513.



§ 4235. Annual allocation
For each fiscal year, the Secretary shall allocate any amounts made available for assistance under this subchapter for the fiscal year, in accordance with the formula established pursuant to section 4236 of this title to the Department of Hawaiian Home Lands if the Department complies with the requirements under this subchapter for a grant under this subchapter.
(Pub. L. 104–330, title VIII, § 816, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2890, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2984.)

Editorial Notes
Codification
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted identical sections 816 of Pub. L. 104–330. This section is based on the text of section 816 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513.



§ 4236. Allocation formula(a) EstablishmentThe Secretary shall, by regulation issued not later than the expiration of the 6-month period beginning on December 27, 2000, in the manner provided under section 4227 of this title, establish a formula to provide for the allocation of amounts available for a fiscal year for block grants under this subchapter in accordance with the requirements of this section.


(b) Factors for determination of needThe formula under subsection (a) shall be based on factors that reflect the needs for assistance for affordable housing activities, including—(1) the number of low-income dwelling units owned or operated at the time pursuant to a contract between the Director and the Secretary;

(2) the extent of poverty and economic distress and the number of Native Hawaiian families eligible to reside on the Hawaiian Home Lands; and

(3) any other objectively measurable conditions that the Secretary and the Director may specify.


(c) Other factors for considerationIn establishing the formula under subsection (a), the Secretary shall consider the relative administrative capacities of the Department of Hawaiian Home Lands and other challenges faced by the Department, including—(1) geographic distribution within Hawaiian Home Lands; and

(2) technical capacity.


(d) Effective dateThis section shall take effect on December 27, 2000.


(Pub. L. 104–330, title VIII, § 817, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2890, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2984.)

Editorial Notes
Codification
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted substantially identical sections 817 of Pub. L. 104–330. This section is based on the text of section 817 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513.



§ 4237. Remedies for noncompliance(a) Actions by Secretary affecting grant amounts(1) In generalExcept as provided in subsection (b), if the Secretary finds after reasonable notice and opportunity for a hearing that the Department of Hawaiian Home Lands has failed to comply substantially with any provision of this subchapter, the Secretary shall—(A) terminate payments under this subchapter to the Department;

(B) reduce payments under this subchapter to the Department by an amount equal to the amount of such payments that were not expended in accordance with this subchapter; or

(C) limit the availability of payments under this subchapter to programs, projects, or activities not affected by such failure to comply.


(2) ActionsIf the Secretary takes an action under subparagraph (A), (B), or (C) of paragraph (1), the Secretary shall continue that action until the Secretary determines that the failure by the Department to comply with the provision has been remedied by the Department and the Department is in compliance with that provision.



(b) Noncompliance because of a technical incapacityThe Secretary may provide technical assistance for the Department, either directly or indirectly, that is designed to increase the capability and capacity of the Director of the Department to administer assistance provided under this subchapter in compliance with the requirements under this subchapter if the Secretary makes a finding under subsection (a), but determines that the failure of the Department to comply substantially with the provisions of this subchapter—(1) is not a pattern or practice of activities constituting willful noncompliance; and

(2) is a result of the limited capability or capacity of the Department of Hawaiian Home Lands.


(c) Referral for civil action(1) AuthorityIn lieu of, or in addition to, any action that the Secretary may take under subsection (a), if the Secretary has reason to believe that the Department of Hawaiian Home Lands has failed to comply substantially with any provision of this subchapter, the Secretary may refer the matter to the Attorney General of the United States with a recommendation that an appropriate civil action be instituted.


(2) Civil actionUpon receiving a referral under paragraph (1), the Attorney General may bring a civil action in any United States district court of appropriate jurisdiction for such relief as may be appropriate, including an action—(A) to recover the amount of the assistance furnished under this subchapter that was not expended in accordance with this subchapter; or

(B) for mandatory or injunctive relief.



(d) Review(1) In generalIf the Director receives notice under subsection (a) of the termination, reduction, or limitation of payments under this chapter, the Director—(A) may, not later than 60 days after receiving such notice, file with the United States Court of Appeals for the Ninth Circuit, or in the United States Court of Appeals for the District of Columbia, a petition for review of the action of the Secretary; and

(B) upon the filing of any petition under subparagraph (A), shall forthwith transmit copies of the petition to the Secretary and the Attorney General of the United States, who shall represent the Secretary in the litigation.


(2) Procedure(A) In generalThe Secretary shall file in the court a record of the proceeding on which the Secretary based the action, as provided in section 2112 of title 28.


(B) ObjectionsNo objection to the action of the Secretary shall be considered by the court unless the Department has registered the objection before the Secretary.



(3) Disposition(A) Court proceedings(i) Jurisdiction of courtThe court shall have jurisdiction to affirm or modify the action of the Secretary or to set the action aside in whole or in part.


(ii) Findings of factIf supported by substantial evidence on the record considered as a whole, the findings of fact by the Secretary shall be conclusive.


(iii) AdditionThe court may order evidence, in addition to the evidence submitted for review under this subsection, to be taken by the Secretary, and to be made part of the record.



(B) Secretary(i) In generalThe Secretary, by reason of the additional evidence referred to in subparagraph (A) and filed with the court—(I) may—(aa) modify the findings of fact of the Secretary; or

(bb) make new findings; and


(II) shall file—(aa) such modified or new findings; and

(bb) the recommendation of the Secretary, if any, for the modification or setting aside of the original action of the Secretary.



(ii) FindingsThe findings referred to in clause (i)(II)(bb) shall, with respect to a question of fact, be considered to be conclusive if those findings are—(I) supported by substantial evidence on the record; and

(II) considered as a whole.




(4) Finality(A) In generalExcept as provided in subparagraph (B), upon the filing of the record under this subsection with the court—(i) the jurisdiction of the court shall be exclusive; and

(ii) the judgment of the court shall be final.


(B) Review by Supreme CourtA judgment under subparagraph (A) shall be subject to review by the Supreme Court of the United States upon writ of certiorari or certification, as provided in section 1254 of title 28.




(Pub. L. 104–330, title VIII, § 818, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2891, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2985.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (d)(1), was in the original “this Act”, meaning Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, known as the Native American Housing Assistance and Self-Determination Act of 1996. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of this title and Tables.

Codification
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted identical sections 818 of Pub. L. 104–330. This section is based on the text of section 818 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513.



§ 4238. Monitoring of compliance(a) Enforceable agreements(1) In generalThe Director, through binding contractual agreements with owners or other authorized entities, shall ensure long-term compliance with the provisions of this subchapter.


(2) MeasuresThe measures referred to in paragraph (1) shall provide for—(A) to the extent allowable by Federal and State law, the enforcement of the provisions of this subchapter by the Department and the Secretary; and

(B) remedies for breach of the provisions referred to in paragraph (1).



(b) Periodic monitoring(1) In generalNot less frequently than annually, the Director shall review the activities conducted and housing assisted under this subchapter to assess compliance with the requirements of this subchapter.


(2) ReviewEach review under paragraph (1) shall include onsite inspection of housing to determine compliance with applicable requirements.


(3) ResultsThe results of each review under paragraph (1) shall be—(A) included in a performance report of the Director submitted to the Secretary under section 4239 of this title; and

(B) made available to the public.



(c) Performance measuresThe Secretary shall establish such performance measures as may be necessary to assess compliance with the requirements of this subchapter.


(Pub. L. 104–330, title VIII, § 819, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2893, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2987.)

Editorial Notes
Codification
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted identical sections 819 of Pub. L. 104–330. This section is based on the text of section 819 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513.



§ 4239. Performance reports(a) RequirementFor each fiscal year, the Director shall—(1) review the progress the Department has made during that fiscal year in carrying out the housing plan submitted by the Department under section 4223 of this title; and

(2) submit a report to the Secretary (in a form acceptable to the Secretary) describing the conclusions of the review.


(b) ContentEach report submitted under this section for a fiscal year shall—(1) describe the use of grant amounts provided to the Department of Hawaiian Home Lands for that fiscal year;

(2) assess the relationship of the use referred to in paragraph (1) to the goals identified in the housing plan;

(3) indicate the programmatic accomplishments of the Department; and

(4) describe the manner in which the Department would change its housing plan submitted under section 4223 of this title as a result of its experiences.


(c) SubmissionsThe Secretary shall—(1) establish a date for submission of each report under this section;

(2) review each such report; and

(3) with respect to each such report, make recommendations as the Secretary considers appropriate to carry out the purposes of this subchapter.


(d) Public availability(1) Comments by beneficiariesIn preparing a report under this section, the Director shall make the report publicly available to the beneficiaries of the Hawaiian Homes Commission Act, 1920 (42 Stat. 108 et seq.) and give a sufficient amount of time to permit those beneficiaries to comment on that report before it is submitted to the Secretary (in such manner and at such time as the Director may determine).


(2) Summary of commentsThe report shall include a summary of any comments received by the Director from beneficiaries under paragraph (1) regarding the program to carry out the housing plan.



(Pub. L. 104–330, title VIII, § 820, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2893, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2987.)

Editorial Notes

References in TextThe Hawaiian Homes Commission Act, 1920, referred to in subsec. (d)(1), is act July 9, 1921, ch. 42, 42 Stat. 108, as amended, which was classified generally to sections 691 to 718 of Title 48, Territories and Insular Possessions, and was omitted from the Code.

Codification
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted identical sections 820 of Pub. L. 104–330. This section is based on the text of section 820 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513.



§ 4240. Review and audit by Secretary(a) Annual review(1) In generalThe Secretary shall, not less frequently than on an annual basis, make such reviews and audits as may be necessary or appropriate to determine whether—(A) the Director has—(i) carried out eligible activities under this subchapter in a timely manner;

(ii) carried out and made certifications in accordance with the requirements and the primary objectives of this subchapter and with other applicable laws; and

(iii) a continuing capacity to carry out the eligible activities in a timely manner;


(B) the Director has complied with the housing plan submitted by the Director under section 4223 of this title; and

(C) the performance reports of the Department under section 4240 11 So in original. Probably should be section “4239”. of this title are accurate.


(2) Onsite visitsEach review conducted under this section shall, to the extent practicable, include onsite visits by employees of the Department of Housing and Urban Development.



(b) Report by SecretaryThe Secretary shall give the Department of Hawaiian Home Lands not less than 30 days to review and comment on a report under this subsection. After taking into consideration the comments of the Department, the Secretary may revise the report and shall make the comments of the Department and the report with any revisions, readily available to the public not later than 30 days after receipt of the comments of the Department.


(c) Effect of reviewsThe Secretary may make appropriate adjustments in the amount of annual grants under this subchapter in accordance with the findings of the Secretary pursuant to reviews and audits under this section. The Secretary may adjust, reduce, or withdraw grant amounts, or take other action as appropriate in accordance with the reviews and audits of the Secretary under this section, except that grant amounts already expended on affordable housing activities may not be recaptured or deducted from future assistance provided to the Department of Hawaiian Home Lands.


(Pub. L. 104–330, title VIII, § 821, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2894, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2988.)

Editorial Notes
Codification
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted identical sections 821 of Pub. L. 104–330. This section is based on the text of section 821 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513.



§ 4241. Government Accountability Office audits
To the extent that the financial transactions of the Department of Hawaiian Home Lands involving grant amounts under this subchapter relate to amounts provided under this subchapter, those transactions may be audited by the Comptroller General of the United States under such regulations as may be prescribed by the Comptroller General. The Comptroller General of the United States shall have access to all books, accounts, records, reports, files, and other papers, things, or property belonging to or in use by the Department of Hawaiian Home Lands pertaining to such financial transactions and necessary to facilitate the audit.
(Pub. L. 104–330, title VIII, § 822, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2895, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2989; amended Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Editorial Notes
Codification
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted identical sections 822 of Pub. L. 104–330. This section is based on the text of section 822 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513.

Amendments2004—Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office” in section catchline.



§ 4242. Reports to Congress(a) In generalNot later than 90 days after the conclusion of each fiscal year in which assistance under this subchapter is made available, the Secretary shall submit to Congress a report that contains—(1) a description of the progress made in accomplishing the objectives of this subchapter;

(2) a summary of the use of funds available under this subchapter during the preceding fiscal year; and

(3) a description of the aggregate outstanding loan guarantees under section 1715z–13b of title 12.


(b) Related reportsThe Secretary may require the Director to submit to the Secretary such reports and other information as may be necessary in order for the Secretary to prepare the report required under subsection (a).


(Pub. L. 104–330, title VIII, § 823, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2895, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2989.)

Editorial Notes
Codification
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted identical sections 823 of Pub. L. 104–330. This section is based on the text of section 823 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513.



§ 4243. Authorization of appropriations
There are authorized to be appropriated to the Department of Housing and Urban Development for grants under this subchapter such sums as may be necessary for each of fiscal years 2001, 2002, 2003, 2004, and 2005.
(Pub. L. 104–330, title VIII, § 824, as added Pub. L. 106–568, title II, § 203, Dec. 27, 2000, 114 Stat. 2895, and Pub. L. 106–569, title V, § 513, Dec. 27, 2000, 114 Stat. 2989.)

Editorial Notes
Codification
Pub. L. 106–568, § 203, and Pub. L. 106–569, § 513, enacted substantially identical sections 824 of Pub. L. 104–330. This section is based on the text of section 824 of Pub. L. 104–330, as added by Pub. L. 106–569, § 513. Section 824 of Pub. L. 104–330, as added by Pub. L. 106–568, § 203, authorized appropriations for fiscal years 2000 to 2004, instead of fiscal years 2001 to 2005.





CHAPTER 44—NATIVE AMERICAN BUSINESS DEVELOPMENT, TRADE PROMOTION, AND TOURISM



Sec.


4301.Findings; purposes.


4302.Definitions.


4303.Office of Native American Business Development.


4304.Native American trade and export promotion.


4305.Intertribal tourism demonstration projects.


4306.Report to Congress.


4306a.Indian community development initiatives.


4307.Authorization of appropriations.



§ 4301. Findings; purposes(a) FindingsCongress finds that—(1) clause 3 of section 8 of article I of the United States Constitution recognizes the special relationship between the United States and Indian Tribes;

(2) beginning in 1970, with the inauguration by the Nixon Administration of the Indian self-determination era, each President has reaffirmed the special government-to-government relationship between Indian Tribes and the United States;

(3) in 1994, President Clinton issued an Executive memorandum to the heads of departments and agencies that obligated all Federal departments and agencies, particularly those that have an impact on economic development, to evaluate the potential impacts of their actions on Indian Tribes;

(4) consistent with the principles of inherent Tribal sovereignty and the special relationship between Indian Tribes and the United States, Indian Tribes retain the right to enter into contracts and agreements to trade freely, and seek enforcement of treaty and trade rights;

(5) Congress has carried out the responsibility of the United States for the protection and preservation of Indian Tribes and the resources of Indian Tribes through the endorsement of treaties, and the enactment of other laws, including laws that provide for the exercise of administrative authorities;

(6) the United States has an obligation to guard and preserve the sovereignty of Indian Tribes in order to foster strong Tribal governments, Indian self-determination, and economic self-sufficiency among Indian Tribes;

(7) the capacity of Indian Tribes to build strong Tribal governments and vigorous economies is hindered by the inability of Indian Tribes to engage communities that surround Indian lands and outside investors in economic activities on Indian lands;

(8) despite the availability of abundant natural resources on Indian lands and a rich cultural legacy that accords great value to self-determination, self-reliance, and independence, Native Americans suffer higher rates of unemployment, poverty, poor health, substandard housing, and associated social ills than those of any other group in the United States;

(9) the United States has an obligation to assist Indian Tribes with the creation of appropriate economic and political conditions with respect to Indian lands to—(A) encourage investment from outside sources that do not originate with the Tribes; and

(B) facilitate economic ventures with outside entities that are not Tribal entities;


(10) the economic success and material well-being of Native American communities depends on the combined efforts of the Federal Government, Tribal governments, the private sector, and individuals;

(11) the lack of employment and entrepreneurial opportunities in the communities referred to in paragraph (7) has resulted in a multigenerational dependence on Federal assistance that is—(A) insufficient to address the magnitude of needs; and

(B) unreliable in availability; and


(12) the twin goals of economic self-sufficiency and political self-determination for Native Americans can best be served by making available to address the challenges faced by those groups—(A) the resources of the private market;

(B) adequate capital; and

(C) technical expertise.



(b) PurposesThe purposes of this chapter are as follows:(1) To revitalize economically and physically distressed Native American economies by—(A) encouraging the formation of new businesses by eligible entities, and the expansion of existing businesses; and

(B) facilitating the movement of goods to and from Indian lands and the provision of services by Indians.


(2) To promote private investment in the economies of Indian Tribes and to encourage the sustainable development of resources of Indian Tribes and Indian-owned businesses.

(3) To promote the long-range sustained growth of the economies of Indian Tribes.

(4) To raise incomes of Indians in order to reduce the number of Indians at poverty levels and provide the means for achieving a higher standard of living on Indian reservations.

(5) To encourage intertribal, regional, and international trade and business development in order to assist in increasing productivity and the standard of living of members of Indian Tribes and improving the economic self-sufficiency of the governing bodies of Indian Tribes.

(6) To promote economic self-sufficiency and political self-determination for Indian Tribes and members of Indian Tribes.


(c) Applicability to Indian-Owned BusinessesThe findings and purposes in subsections (a) and (b) shall apply to any Indian-owned business governed—(1) by Tribal laws regulating trade or commerce on Indian lands; or

(2) pursuant to section 261 of this title.


(Pub. L. 106–464, § 2, Nov. 7, 2000, 114 Stat. 2012; Pub. L. 116–261, § 3(a), (e)(2), (3), Dec. 30, 2020, 134 Stat. 3307, 3311.)

Editorial Notes
Amendments2020—Subsec. (a). Pub. L. 116–261, § 3(e)(2), (3), substituted “Tribes” for “tribes” and “Tribal” for “tribal” wherever appearing.
Subsec. (b). Pub. L. 116–261, § 3(e)(2), substituted “Tribes” for “tribes” wherever appearing.
Subsec. (c). Pub. L. 116–261, § 3(a), added subsec. (c).

Statutory Notes and Related Subsidiaries
Short Title of 2020 AmendmentPub. L. 116–261, § 1, Dec. 30, 2020, 134 Stat. 3306, provided that: “This Act [enacting section 4306a of this title, amending this section and sections 47, 4302 to 4305, and 4307 of this title and sections 2991b, 2991b–2, 2991b–3, 2991c, 2992c, and 2992d of Title 42, The Public Health and Welfare, and enacting provisions set out as a note under this section] may be cited as the ‘Indian Community Economic Enhancement Act of 2020’.”


Short TitlePub. L. 106–464, § 1, Nov. 7, 2000, 114 Stat. 2012, provided that: “This Act [enacting this chapter] may be cited as the ‘Native American Business Development, Trade Promotion, and Tourism Act of 2000’.”


FindingsPub. L. 116–261, § 2, Dec. 30, 2020, 134 Stat. 3306, provided that: 
“Congress finds that—
“(1)(A) to bring industry and economic development to Indian communities, Indian Tribes must overcome a number of barriers, including—“(i) geographical location;

“(ii) lack of infrastructure or capacity;

“(iii) lack of sufficient collateral and capital; and

“(iv) regulatory bureaucracy relating to—“(I) development; and

“(II) access to services provided by the Federal Government; and



“(B) the barriers described in subparagraph (A) often add to the cost of doing business in Indian communities;


“(2) Indian Tribes—“(A) enact laws and exercise sovereign governmental powers;

“(B) determine policy for the benefit of Tribal members; and

“(C) produce goods and services for consumers;


“(3) the Federal Government has—“(A) an important government-to-government relationship with Indian Tribes; and

“(B) a role in facilitating healthy and sustainable Tribal economies;


“(4) the input of Indian Tribes in developing Federal policy and programs leads to more meaningful and effective measures to assist Indian Tribes and Indian entrepreneurs in building Tribal economies;

“(5)(A) many components of Tribal infrastructure need significant repair or replacement; and

“(B) access to private capital for projects in Indian communities—“(i) may not be available; or

“(ii) may come at a higher cost than such access for other projects;



“(6)(A) Federal capital improvement programs, such as those that facilitate tax-exempt bond financing and loan guarantees, are tools that help improve or replace crumbling infrastructure;

“(B) lack of parity in treatment of an Indian Tribe as a governmental entity under Federal tax and certain other regulatory laws impedes, in part, the ability of Indian Tribes to raise capital through issuance of tax exempt debt, invest as an accredited investor, and benefit from other investment incentives accorded to State and local governmental entities; and

“(C) as a result of the disparity in treatment of Indian Tribes described in subparagraph (B), investors may avoid financing, or demand a premium to finance, projects in Indian communities, making the projects more costly or inaccessible;


“(7) there are a number of Federal loan guarantee programs available to facilitate financing of business, energy, economic, housing, and community development projects in Indian communities, and those programs may support public-private partnerships for infrastructure development, but improvements and support are needed for those programs specific to Indian communities to facilitate more effectively private financing for infrastructure and other urgent development needs; and

“(8)(A) most real property held by Indian Tribes is trust or restricted land that essentially cannot be held as collateral; and

“(B) while creative solutions, such as leasehold mortgages, have been developed in response to the problem identified in subparagraph (A), some solutions remain subject to review and approval by the Bureau of Indian Affairs, adding additional costs and delay to Tribal projects.”





Tribal Promise ZonesPub. L. 115–334, title XII, § 12510, Dec. 20, 2018, 132 Stat. 4990, provided that:
“(a) In General.—In this section, the term ‘Tribal Promise Zone’ means an area that—“(1) is nominated by 1 or more Indian tribes (as defined in section 4(13) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103(13))) for designation as a Tribal Promise Zone (in this section referred to as a ‘nominated zone’);

“(2) has a continuous boundary; and

“(3) the Secretary [of Agriculture] designates as a Tribal Promise Zone, after consultation with the Secretary of Commerce, the Secretary of Education, the Attorney General, the Secretary of the Interior, the Secretary of Housing and Urban Development, the Secretary of Health and Human Services, the Secretary of Labor, the Secretary of the Treasury, the Secretary of Transportation, and other agencies as appropriate.


“(b) Authorization and Number of Designations.—Not later than 1 year after the date of enactment of this Act [Dec. 20, 2018], the Secretary shall nominate a minimum number of nominated zones, as determined by the Secretary in consultation with Indian tribes, to be designated as Tribal Promise Zones.

“(c) Period of Designations.—“(1) In general.—The Secretary shall designate nominated zones as Tribal Promise Zones before January 1, 2020.

“(2) Effective dates of designations.—The designation of any Tribal Promise Zone shall take effect—“(A) for purposes of priority consideration in Federal grant programs and initiatives (other than this section), upon execution of the Tribal Promise Zone agreement with the Secretary; and

“(B) for purposes of this section, on January 1 of the first calendar year beginning after the date of the execution of the Tribal Promise Zone agreement.


“(3) Termination of designations.—The designation of any Tribal Promise Zone shall end on the earlier of—“(A)(i) with respect to a Tribal Promise Zone not described in paragraph (4), the end of the 10-year period beginning on the date that such designation takes effect; or

“(ii) with respect to a Tribal Promise Zone described in paragraph (4), the end of the 10-year period beginning on the date the area was designated as a Tribal Promise Zone before the date of the enactment of this Act; or


“(B) the date of the revocation of such designation.


“(4) Application to certain zones already designated.—In the case of any area designated as a Tribal Promise Zone by the Secretary before the date of the enactment of this Act, such area shall be deemed a Tribal Promise Zone designated under this section (notwithstanding whether any such designation has been revoked before the date of the enactment of this Act) and shall reduce the number of Tribal Promise Zones remaining to be designated under paragraph (1).


“(d) Limitations on Designations.—No area may be designated under this section unless—“(1) the entities nominating the area have the authority to nominate the area of designation under this section;

“(2) such entities provide written assurances satisfactory to the Secretary that the competitiveness plan described in the application under subsection (e) for such area will be implemented and that such entities will provide the Secretary with such data regarding the economic conditions of the area (before, during, and after the area’s period of designation as a Tribal Promise Zone) as the Secretary may require; and

“(3) the Secretary determines that any information furnished is reasonably accurate.


“(e) Application.—No area may be designated under this section unless the application for such designation—“(1) demonstrates that the nominated zone satisfies the eligibility criteria described in subsection (a); and

“(2) includes a competitiveness plan that—“(A) addresses the need of the nominated zone to attract investment and jobs and improve educational opportunities;

“(B) leverages the nominated zone’s economic strengths and outlines targeted investments to develop competitive advantages;

“(C) demonstrates collaboration across a wide range of stakeholders;

“(D) outlines a strategy that connects the nominated zone to drivers of regional economic growth; and

“(E) proposes a strategy for focusing on increased access to high quality affordable housing and improved public safety.



“(f) Selection Criteria.—“(1) In general.—From among the nominated zones eligible for designation under this section, the Secretary shall designate Tribal Promise Zones on the basis of—“(A) the effectiveness of the competitiveness plan submitted under subsection (e) and the assurances made under subsection (d);

“(B) unemployment rates, poverty rates, vacancy rates, crime rates, and such other factors as the Secretary may identify, including household income, labor force participation, and educational attainment; and

“(C) other criteria as determined by the Secretary.


“(2) Minimal standards.—The Secretary may set minimal standards for the levels of unemployment and poverty that must be satisfied for designation as a Tribal Promise Zone.”





General Accounting Office StudyPub. L. 106–568, title IV, § 421, Dec. 27, 2000, 114 Stat. 2906, directed the Comptroller General to conduct a study and make findings and recommendations with respect to Federal programs designed to assist Indian tribes and tribal members with economic development, job creation, entrepreneurship, and business development, and to report to Congress not later than 1 year after Dec. 27, 2000.

Indian Tribal Regulatory Reform and Business DevelopmentPub. L. 106–447, Nov. 6, 2000, 114 Stat. 1934, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Indian Tribal Regulatory Reform and Business Development Act of 2000’.


“SEC. 2. FINDINGS; PURPOSES.“(a) Findings.—Congress finds that—“(1) despite the availability of abundant natural resources on Indian lands and a rich cultural legacy that accords great value to self-determination, self-reliance, and independence, Native Americans suffer rates of unemployment, poverty, poor health, substandard housing, and associated social ills which are greater than the rates for any other group in the United States;

“(2) the capacity of Indian tribes to build strong Indian tribal governments and vigorous economies is hindered by the inability of Indian tribes to engage communities that surround Indian lands and outside investors in economic activities conducted on Indian lands;

“(3) beginning in 1970, with the issuance by the Nixon Administration of a special message to Congress on Indian Affairs, each President has reaffirmed the special government-to-government relationship between Indian tribes and the United States; and

“(4) the United States has an obligation to assist Indian tribes with the creation of appropriate economic and political conditions with respect to Indian lands to—“(A) encourage investment from outside sources that do not originate with the Indian tribes; and

“(B) facilitate economic development on Indian lands.



“(b) Purposes.—The purposes of this Act are as follows:“(1) To provide for a comprehensive review of the laws (including regulations) that affect investment and business decisions concerning activities conducted on Indian lands.

“(2) To determine the extent to which those laws unnecessarily or inappropriately impair—“(A) investment and business development on Indian lands; or

“(B) the financial stability and management efficiency of Indian tribal governments.


“(3) To establish an authority to conduct the review under paragraph (1) and report findings and recommendations that result from the review to Congress and the President.



“SEC. 3. DEFINITIONS.“In this Act:“(1) Authority.—The term ‘Authority’ means the Regulatory Reform and Business Development on Indian Lands Authority.

“(2) Federal agency.—The term ‘Federal agency’ means an agency, as that term is defined in section 551(1) of title 5, United States Code.

“(3) Indian.—The term ‘Indian’ has the meaning given that term in section 4(d) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(d)) [now 25 U.S.C. 5304(d)].

“(4) Indian lands.—“(A) In general.—The term ‘Indian lands’ includes lands under the definition of—“(i) the term ‘Indian country’ under section 1151 of title 18, United States Code; or

“(ii) the term ‘reservation’ under—     “(I) section 3(d) of the Indian Financing Act of 1974 (25 U.S.C. 1452(d)); or

     “(II) section 4(10) of the Indian Child Welfare Act of 1978 (25 U.S.C. 1903(10)).



“(B) Former indian reservations in oklahoma.—For purposes of applying section 3(d) of the Indian Financing Act of 1974 (25 U.S.C. 1452(d)) under subparagraph (A)(ii), the term ‘former Indian reservations in Oklahoma’ shall be construed to include lands that are—“(i) within the jurisdictional areas of an Oklahoma Indian tribe (as determined by the Secretary of the Interior); and

“(ii) recognized by the Secretary of the Interior as eligible for trust land status under part 151 of title 25, Code of Federal Regulations (as in effect on the date of enactment of this Act [Nov. 6, 2000]).



“(5) Indian tribe.—The term ‘Indian tribe’ has the meaning given that term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)) [now 25 U.S.C. 5304(e)].

“(6) Secretary.—The term ‘Secretary’ means the Secretary of Commerce.

“(7) Tribal organization.—The term ‘tribal organization’ has the meaning given that term in section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(l)) [now 25 U.S.C. 5304(l)].


“SEC. 4. ESTABLISHMENT OF AUTHORITY.“(a) Establishment.—“(1) In general.—Not later than 60 days after the date of enactment of this Act [Nov. 6, 2000], the Secretary, in consultation with the Secretary of the Interior and other officials whom the Secretary determines to be appropriate, shall establish an authority to be known as the Regulatory Reform and Business Development on Indian Lands Authority.

“(2) Purpose.—The Secretary shall establish the Authority under this subsection in order to facilitate the identification and subsequent removal of obstacles to investment, business development, and the creation of wealth with respect to the economies of Native American communities.


“(b) Membership.—“(1) In general.—The Authority established under this section shall be composed of 21 members.

“(2) Representatives of indian tribes.—12 members of the Authority shall be representatives of the Indian tribes from the areas of the Bureau of Indian Affairs. Each such area shall be represented by such a representative.

“(3) Representatives of the private sector.—No fewer than 4 members of the Authority shall be representatives of nongovernmental economic activities carried out by private enterprises in the private sector.


“(c) Initial Meeting.—Not later than 90 days after the date of enactment of this Act [Nov. 6, 2000], the Authority shall hold its initial meeting.

“(d) Review.—Beginning on the date of the initial meeting under subsection (c), the Authority shall conduct a review of laws (including regulations) relating to investment, business, and economic development that affect investment and business decisions concerning activities conducted on Indian lands.

“(e) Meetings.—The Authority shall meet at the call of the chairperson.

“(f) Quorum.—A majority of the members of the Authority shall constitute a quorum, but a lesser number of members may hold hearings.

“(g) Chairperson.—The Authority shall select a chairperson from among its members.


“SEC. 5. REPORT.“Not later than 1 year after the date of enactment of this Act [Nov. 6, 2000], the Authority shall prepare and submit to the Committee on Indian Affairs of the Senate, the Committee on Resources [now Committee on Natural Resources] of the House of Representatives, and to the governing body of each Indian tribe a report that includes—“(1) the findings of the Authority concerning the review conducted under section 4(d); and

“(2) such recommendations concerning the proposed revisions to the laws that were subject to review as the Authority determines to be appropriate.


“SEC. 6. POWERS OF THE AUTHORITY.“(a) Hearings.—The Authority may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Authority considers advisable to carry out the duties of the Authority.

“(b) Information From Federal Agencies.—The Authority may secure directly from any Federal department or agency such information as the Authority considers necessary to carry out the duties of the Authority.

“(c) Postal Services.—The Authority may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.

“(d) Gifts.—The Authority may accept, use, and dispose of gifts or donations of services or property.


“SEC. 7. AUTHORITY PERSONNEL MATTERS.“(a) Compensation of Members.—“(1) Non-federal members.—Members of the Authority who are not officers or employees of the Federal Government shall serve without compensation, except for travel expenses as provided under subsection (b).

“(2) Officers and employees of the federal government.—Members of the Authority who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.


“(b) Travel Expenses.—The members of the Authority shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Authority.

“(c) Staff.—“(1) In general.—The chairperson of the Authority may, without regard to the civil service laws, appoint and terminate such personnel as may be necessary to enable the Authority to perform its duties.

“(2) Procurement of temporary and intermittent services.—The chairperson of the Authority may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed under GS–13 of the General Schedule established under section 5332 of title 5, United States Code.



“SEC. 8. TERMINATION OF THE AUTHORITY.“The Authority shall terminate 90 days after the date on which the Authority has submitted a copy of the report prepared under section 5 to the committees of Congress specified in section 5 and to the governing body of each Indian tribe.


“SEC. 9. EXEMPTION FROM FEDERAL ADVISORY COMMITTEE ACT.“The activities of the Authority conducted under this Act shall be exempt from the Federal Advisory Committee Act (5 U.S.C. App.).


“SEC. 10. AUTHORIZATION OF APPROPRIATIONS.“There are authorized to be appropriated such sums as are necessary to carry out this Act, to remain available until expended.”







§ 4302. Definitions
In this chapter:(1) DirectorThe term “Director” means the Director of Native American Business Development appointed pursuant to section 4303(a)(2) of this title.


(2) Eligible entityThe term “eligible entity” means an Indian Tribe or Tribal organization, an Indian arts and crafts organization, as that term is defined in section 305a of this title, a Tribal enterprise, a Tribal marketing cooperative (as that term is defined by the Secretary, in consultation with the Secretary of the Interior), or any other Indian-owned business.


(3) IndianThe term “Indian” has the meaning given that term in section 5304(d) of this title.


(4) Indian goods and servicesThe term “Indian goods and services” means—(A) Indian goods, within the meaning of section 305a of this title;

(B) goods produced or originated by an eligible entity; and

(C) services provided by eligible entities.


(5) Indian lands(A) In generalThe term “Indian lands” includes lands under the definition of—(i) the term “Indian country” under section 1151 of title 18; or

(ii) the term “reservation” under—(I) section 1452(d) of this title; or

(II) section 1903(10) of this title.



(B) Former Indian reservations in OklahomaFor purposes of applying section 1452(d) of this title under subparagraph (A)(ii), the term “former Indian reservations in Oklahoma” shall be construed to include lands that are—(i) within the jurisdictional areas of an Oklahoma Indian Tribe (as determined by the Secretary of the Interior); and

(ii) recognized by the Secretary of the Interior as eligible for trust land status under part 151 of title 25, Code of Federal Regulations (as in effect on November 7, 2000).



(6) Indian-owned businessThe term “Indian-owned business” means an entity organized for the conduct of trade or commerce with respect to which at least 50 percent of the property interests of the entity are owned by Indians or Indian Tribes (or a combination thereof).


(7) Indian tribe 11 So in original. Probably should be capitalized.The term “Indian Tribe” has the meaning given the term “Indian tribe” in section 5304(e) of this title.


(8) OfficeThe term “Office” means the Office of Native American Business Development established by section 4303(a)(1) of this title.


(9) SecretaryThe term “Secretary” means the Secretary of Commerce.


(10) Tribal enterpriseThe term “Tribal enterprise” means a commercial activity or business managed or controlled by an Indian Tribe.


(11) Tribal organizationThe term “Tribal organization” has the meaning given that term in section 5304(l) of this title.


(Pub. L. 106–464, § 3, Nov. 7, 2000, 114 Stat. 2013; Pub. L. 116–261, § 3(b), (e), Dec. 30, 2020, 134 Stat. 3307, 3311.)

Editorial Notes
Amendments2020—Par. (1). Pub. L. 116–261, § 3(e)(1)(A), which directed substitution of “Tribe” for “tribe” in par. (1), could not be executed because the term “tribe” does not appear. See below.
Pub. L. 116–261, § 3(b)(2), added par. (1). Former par. (1) redesignated (2).
Par. (2). Pub. L. 116–261, § 3(e)(3), substituted “Tribal” for “tribal” wherever appearing.
Pub. L. 116–261, § 3(e)(1)(A), which directed substitution of “Tribe” for “tribe” in par. (1), was executed by making the substitution in par. (2) in light of the intervening amendment by Pub. L. 116–261, § 3(b)(1), redesignating former par. (1) as (2), to reflect the probable intent of Congress. See below.
Pub. L. 116–261, § 3(b)(1), redesignated par. (1) as (2). Former par. (2) redesignated (3).
Par. (3). Pub. L. 116–261, § 3(b)(1), redesignated par. (2) as (3). Former par. (3) redesignated (4).
Par. (4). Pub. L. 116–261, § 3(e)(1)(A), which directed substitution of “Tribe” for “tribe” in par. (4), could not be executed because the term “tribe” does not appear. See below.
Pub. L. 116–261, § 3(b)(1), redesignated par. (3) as (4). Former par. (4) redesignated (5).
Par. (5). Pub. L. 116–261, § 3(b)(1), redesignated par. (4) as (5). Former par. (5) redesignated (6).
Par. (5)(B)(i). Pub. L. 116–261, § 3(e)(1)(A), which directed substitution of “Tribe” for “tribe” in par. (4), was executed by making the substitution in par. (5)(B)(i), in light of the intervening amendment by Pub. L. 116–261, § 3(b)(1), redesignating former par. (4) as (5), to reflect the probable intent of Congress. See above.
Par. (6). Pub. L. 116–261, § 3(e)(2), substituted “Tribes” for “tribes”.
Pub. L. 116–261, § 3(e)(1)(B), which directed substitution of “The term ‘Indian Tribe’ has the meaning given the term ‘Indian tribe’ ” for “The term ‘Indian tribe’ has the meaning given that term” in par. (6), could not be executed because the phrase “The term ‘Indian tribe’ has the meaning given that term” does not appear. See below.
Pub. L. 116–261, § 3(b)(1), redesignated par. (5) as (6). Former par. (6) redesignated (7).
Par. (7). Pub. L. 116–261, § 3(e)(1)(B), which directed substitution of “The term ‘Indian Tribe’ has the meaning given the term ‘Indian tribe’ ” for “The term ‘Indian tribe’ has the meaning given that term” in par. (6) was executed by making the substitution in par. (7) in light of the intervening amendment by Pub. L. 116–261, § 3(b)(1), redesignating former par. (6) as (7), to reflect the probable intent of Congress. See below.
Pub. L. 116–261, § 3(b)(1), redesignated par. (6) as (7). Former par. (7) redesignated (9).
Par. (8). Pub. L. 116–261, § 3(e)(1)(A), which directed substitution of “Tribe” for “tribe” in par. (8), could not be executed because the term “tribe” do not appear. See below. See below.
Pub. L. 116–261, § 3(b)(3), added par. (8), Former par. (8) redesignated (10).
Par. (9). Pub. L. 116–261, § 3(b)(1), redesignated par. (7) as (9). Former par. (9) redesignated (11).
Par. (10). Pub. L. 116–261, § 3(e)(3), substituted “Tribal” for “tribal”.
Pub. L. 116–261, § 3(e)(1)(A), which directed substitution of “Tribe” for “tribe” in par. (8), was executed by making the substitution in par. (10) in light of the intervening amendment by Pub. L. 116–261, § 3(b)(1), redesignating former par. (8) as (10), to reflect the probable intent of Congress. See below.
Pub. L. 116–261, § 3(b)(1), redesignated par. (8) as (10).
Par. (11). Pub. L. 116–261, § 3(e)(3), substituted “Tribal” for “tribal”.
Pub. L. 116–261, § 3(b)(1), redesignated par. (9) as (11).



§ 4303. Office of Native American Business Development(a) In general(1) EstablishmentThere is established within the Office of the Secretary an office known as the Office of Native American Business Development.


(2) DirectorThe Office shall be headed by a Director, appointed by the Secretary, whose title shall be the Director of Native American Business Development. The Director shall be compensated at a rate not to exceed level V of the Executive Schedule under section 5316 of title 5.



(b) Duties of the Secretary(1) In generalThe Secretary, acting through the Director, shall ensure the coordination of Federal programs that provide assistance, including financial and technical assistance, to eligible entities for increased business, the expansion of trade by eligible entities, and economic development on Indian lands.


(2) Interagency coordinationThe Secretary, acting through the Director, shall coordinate Federal programs relating to Indian economic development, including any such program of the Department of the Interior, the Small Business Administration, the Department of Labor, or any other Federal agency charged with Indian economic development responsibilities.


(3) ActivitiesIn carrying out the duties described in paragraph (1), the Secretary, acting through the Director, shall ensure the coordination of, or, as appropriate, carry out—(A) Federal programs designed to provide legal, accounting, or financial assistance to eligible entities;

(B) market surveys;

(C) the development of promotional materials;

(D) the financing of business development seminars;

(E) the facilitation of marketing;

(F) the participation of appropriate Federal agencies or eligible entities in trade fairs;

(G) any activity that is not described in subparagraphs (A) through (F) that is related to the development of appropriate markets; and

(H) any other activity that the Secretary, in consultation with the Director, determines to be appropriate to carry out this section.


(4) AssistanceIn conjunction with the activities described in paragraph (3), the Secretary, acting through the Director, shall provide—(A) financial assistance, technical assistance, and administrative services to eligible entities to assist those entities with—(i) identifying and taking advantage of business development opportunities; and

(ii) compliance with appropriate laws and regulatory practices; and


(B) such other assistance as the Secretary, in consultation with the Director, determines to be necessary for the development of business opportunities for eligible entities to enhance the economies of Indian Tribes.


(5) PrioritiesIn carrying out the duties and activities described in paragraphs (3) and (4), the Secretary, acting through the Director, shall give priority to activities that—(A) provide the greatest degree of economic benefits to Indians; and

(B) foster long-term stable economies of Indian Tribes.


(6) ProhibitionThe Secretary may not provide under this section assistance for any activity related to the operation of a gaming activity on Indian lands pursuant to the Indian Gaming Regulatory Act [25 U.S.C. 2701 et seq.].



(c) Duties of Director(1) In generalThe Director shall serve as—(A) the program and policy advisor to the Secretary with respect to the trust and governmental relationship between the United States and Indian Tribes; and

(B) the point of contact for Indian Tribes, Tribal organizations, and Indians regarding—(i) policies and programs of the Department of Commerce; and

(ii) other matters relating to economic development and doing business in Indian lands.



(2) Departmental coordinationThe Director shall coordinate with all offices and agencies within the Department of Commerce to ensure that each office and agency has an accountable process to ensure—(A) meaningful and timely coordination and assistance, as required by this chapter; and

(B) consultation with Indian Tribes regarding the policies, programs, assistance, and activities of the offices and agencies.


(3) Office operationsThere are authorized to be appropriated to carry out this section not more than $2,000,000 for each fiscal year.



(Pub. L. 106–464, § 4, Nov. 7, 2000, 114 Stat. 2015; Pub. L. 116–261, § 3(c), (e)(2), Dec. 30, 2020, 134 Stat. 3308, 3311.)

Editorial Notes

References in TextThe Indian Gaming Regulatory Act, referred to in subsec. (b)(6), is Pub. L. 100–497, Oct. 17, 1988, 102 Stat. 2467, as amended, which is classified principally to chapter 29 (§ 2701 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 2701 of this title and Tables.

Amendments2020—Subsec. (a)(1). Pub. L. 116–261, § 3(c)(1)(A), substituted “Office of the Secretary” for “Department of Commerce” and struck out “(referred to in this chapter as the ‘Office’)” before period at end.
Subsec. (a)(2). Pub. L. 116–261, § 3(c)(1)(B), struck out “(referred to in this chapter as the ‘Director’)” after “Development”.
Subsec. (b)(4)(B), (5)(B). Pub. L. 116–261, § 3(e)(2), substituted “Tribes” for “tribes”.
Subsec. (c). Pub. L. 116–261, § 3(c)(2), added subsec. (c).



§ 4304. Native American trade and export promotion(a) In generalThe Secretary, acting through the Director, shall carry out a Native American export and trade promotion program (referred to in this section as the “program”).


(b) Coordination of Federal programs and servicesIn carrying out the program, the Secretary, acting through the Director, and in cooperation with the heads of appropriate Federal agencies, shall ensure the coordination of Federal programs and services designed to—(1) develop the economies of Indian Tribes; and

(2) stimulate the demand for Indian goods and services that are available from eligible entities.


(c) ActivitiesIn carrying out the duties described in subsection (b), the Secretary, acting through the Director, shall ensure the coordination of, or, as appropriate, carry out—(1) Federal programs designed to provide technical or financial assistance to eligible entities;

(2) the development of promotional materials;

(3) the financing of appropriate trade missions;

(4) the marketing of Indian goods and services;

(5) the participation of appropriate Federal agencies or eligible entities in international trade fairs; and

(6) any other activity related to the development of markets for Indian goods and services.


(d) Technical assistanceIn conjunction with the activities described in subsection (c), the Secretary, acting through the Director, shall provide technical assistance and administrative services to eligible entities to assist those entities with—(1) the identification of appropriate markets for Indian goods and services;

(2) entering the markets referred to in paragraph (1);

(3) compliance with foreign or domestic laws and practices with respect to financial institutions with respect to the export and import of Indian goods and services; and

(4) entering into financial arrangements to provide for the export and import of Indian goods and services.


(e) PrioritiesIn carrying out the duties and activities described in subsections (b) and (c), the Secretary, acting through the Director, shall give priority to activities that—(1) provide the greatest degree of economic benefits to Indians; and

(2) foster long-term stable international markets for Indian goods and services.


(Pub. L. 106–464, § 5, Nov. 7, 2000, 114 Stat. 2016; Pub. L. 116–261, § 3(e)(2), Dec. 30, 2020, 134 Stat. 3311.)

Editorial Notes
Amendments2020—Subsec. (b)(1). Pub. L. 116–261 substituted “Tribes” for “tribes”.



§ 4305. Intertribal tourism demonstration projects(a) Program to conduct tourism projects(1) In generalThe Secretary, acting through the Director, shall conduct a Native American tourism program to facilitate the development and conduct of tourism demonstration projects by Indian Tribes, on a Tribal, intertribal, or regional basis.


(2) Demonstration projects(A) In generalUnder the program established under this section, in order to assist in the development and promotion of tourism on and in the vicinity of Indian lands, the Secretary, acting through the Director, shall, in coordination with the Under Secretary of Agriculture for Rural Development, assist eligible entities in the planning, development, and implementation of tourism development demonstration projects that meet the criteria described in subparagraph (B).


(B) Projects describedIn selecting tourism development demonstration projects under this section, the Secretary, acting through the Director, shall select projects that have the potential to increase travel and tourism revenues by attracting visitors to Indian lands and lands in the vicinity of Indian lands, including projects that provide for—(i) the development and distribution of educational and promotional materials pertaining to attractions located on and near Indian lands;

(ii) the development of educational resources to assist in private and public tourism development on and in the vicinity of Indian lands; and

(iii) the coordination of tourism-related joint ventures and cooperative efforts between eligible entities and appropriate State and local governments that have jurisdiction over areas in the vicinity of Indian lands.



(3) GrantsTo carry out the program under this section, the Secretary, acting through the Director, may award grants or enter into other appropriate arrangements with Indian Tribes, Tribal organizations, intertribal consortia, or other Tribal entities that the Secretary, in consultation with the Director, determines to be appropriate.


(4) LocationsIn providing for tourism development demonstration projects under the program under this section, the Secretary, acting through the Director, shall provide for a demonstration project to be conducted—(A) for Indians of the Four Corners area located in the area adjacent to the border between Arizona, Utah, Colorado, and New Mexico;

(B) for Indians of the northwestern area that is commonly known as the Great Northwest (as determined by the Secretary);

(C) for the Oklahoma Indians in Oklahoma;

(D) for the Indians of the Great Plains area (as determined by the Secretary); and

(E) for Alaska Natives in Alaska.



(b) AssistanceThe Secretary, acting through the Director, shall provide financial assistance, technical assistance, and administrative services to participants that the Secretary, acting through the Director, selects to carry out a tourism development project under this section, with respect to—(1) feasibility studies conducted as part of that project;

(2) market analyses;

(3) participation in tourism and trade missions; and

(4) any other activity that the Secretary, in consultation with the Director, determines to be appropriate to carry out this section.


(c) Infrastructure developmentThe demonstration projects conducted under this section shall include provisions to facilitate the development and financing of infrastructure, including the development of Indian reservation roads in a manner consistent with title 23.


(Pub. L. 106–464, § 6, Nov. 7, 2000, 114 Stat. 2016; Pub. L. 116–261, § 3(e)(2), (3), Dec. 30, 2020, 134 Stat. 3311.)

Editorial Notes
Amendments2020—Subsec. (a)(1). Pub. L. 116–261, § 3(e)(2), (3), substituted “Tribes” for “tribes” and “Tribal” for “tribal”.
Subsec. (a)(3). Pub. L. 116–261, § 3(e)(2), (3), substituted “Tribes” for “tribes” and “Tribal” for “tribal” in two places.



§ 4306. Report to Congress(a) In generalNot later than 1 year after November 7, 2000, and annually thereafter, the Secretary, in consultation with the Director, shall prepare and submit to the Committee on Indian Affairs of the Senate and the Committee on Resources of the House of Representatives a report on the operation of the Office.


(b) Contents of reportEach report prepared under subsection (a) shall include—(1) for the period covered by the report, a summary of the activities conducted by the Secretary, acting through the Director, in carrying out sections 4303 through 4305 of this title; and

(2) any recommendations for legislation that the Secretary, in consultation with the Director, determines to be necessary to carry out sections 4303 through 4305 of this title.


(Pub. L. 106–464, § 7, Nov. 7, 2000, 114 Stat. 2018.)

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Resources of House of Representatives changed to Committee on Natural Resources of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007.



§ 4306a. Indian community development initiatives(a) Interagency coordinationNot later than 1 year after December 30, 2020, the Secretary, the Secretary of the Interior, and the Secretary of the Treasury shall coordinate—(1) to develop initiatives that—(A) encourage, promote, and provide education regarding investments in Indian communities through—(i) the loan guarantee program of Bureau of Indian Affairs under section 1481 of this title;

(ii) programs carried out using amounts in the Community Development Financial Institutions Fund established under section 4703(a) of title 12; and

(iii) other capital development programs;


(B) examine and develop alternatives that would qualify as collateral for financing in Indian communities; and

(C) provide entrepreneur and other training relating to economic development through tribally controlled colleges and universities and other Indian organizations with experience in providing such training;


(2) to consult with Indian Tribes and with the Securities and Exchange Commission to study, and collaborate to establish, regulatory changes necessary to qualify an Indian Tribe as an accredited investor for the purposes of sections 230.500 through 230.508 of title 17, Code of Federal Regulations (or successor regulations), consistent with the goals of promoting capital formation and ensuring qualifying Indian Tribes have the ability to withstand investment loss, on a basis comparable to other legal entities that qualify as accredited investors who are not natural persons;

(3) to identify regulatory, legal, or other barriers to increasing investment, business, and economic development, including qualifying or approving collateral structures, measurements of economic strength, and contributions of Indian economies in Indian communities through the Authority established under section 4 of the Indian Tribal Regulatory Reform and Business Development Act of 2000 (25 U.S.C. 4301 note);

(4) to ensure consultation with Indian Tribes regarding increasing investment in Indian communities and the development of the report required in paragraph (5); and

(5) not less than once every 2 years, to provide a report to Congress regarding—(A) improvements to Indian communities resulting from such initiatives and recommendations for promoting sustained growth of the Tribal economies;

(B) results of the study and collaboration regarding the necessary changes referenced in paragraph (2) and the impact of allowing Indian Tribes to qualify as an accredited investor; and

(C) the identified regulatory, legal, and other barriers referenced in paragraph (3).



(b) WaiverFor assistance provided pursuant to section 4707 of title 12 to benefit Native Community Development Financial Institutions, as defined by the Secretary of the Treasury, section 4707(e) of such title shall not apply.


(c) Indian Economic Development Feasibility Study(1) In generalThe Government Accountability Office shall conduct a study and, not later than 18 months after December 30, 2020, submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report on the findings of the study and recommendations.


(2) ContentsThe study shall include an assessment of each of the following:(A) In generalThe study shall assess current Federal capitalization and related programs and services that are available to assist Indian communities with business and economic development, including manufacturing, physical infrastructure (such as telecommunications and broadband), community development, and facilities construction for such purposes. For each of the Federal programs and services identified, the study shall assess the current use and demand by Indian Tribes, individuals, businesses, and communities of the programs, the capital needs of Indian Tribes, businesses, and communities related to economic development, the extent to which the programs and services overlap or are duplicative, and the extent that similar programs have been used to assist non-Indian communities compared to the extent used for Indian communities.


(B) Financing assistanceThe study shall assess and quantify the extent of assistance provided to non-Indian borrowers and to Indian (both Tribal and individual) borrowers (including information about such assistance as a percentage of need for Indian borrowers and for non-Indian borrowers, assistance to Indian borrowers and to non-Indian borrowers as a percentage of total applicants, and such assistance to Indian borrowers as individuals as compared to such assistance to Indian Tribes) through the loan programs, the loan guarantee programs, or bond guarantee programs of the—(i) Department of the Interior;

(ii) Department of Agriculture;

(iii) Department of Housing and Urban Development;

(iv) Department of Energy;

(v) Small Business Administration; and

(vi) Community Development Financial Institutions Fund of the Department of the Treasury.


(C) Tax incentivesThe study shall assess and quantify the extent of the assistance and allocations afforded for non-Indian projects and for Indian projects pursuant to each of the following tax incentive programs:(i) New market tax credit.

(ii) Low income housing tax credit.

(iii) Investment tax credit.

(iv) Renewable energy tax incentives.

(v) Accelerated depreciation.


(D) Tribal investment incentiveThe study shall assess various alternative incentives that could be provided to enable and encourage Tribal governments to invest in an Indian community development investment fund or bank.




(Pub. L. 106–464, § 8, as added Pub. L. 116–261, § 3(d)(2), Dec. 30, 2020, 134 Stat. 3308.)

Editorial Notes

References in TextSection 4 of the Indian Tribal Regulatory Reform and Business Development Act of 2000 (25 U.S.C. 4301 note), referred to in subsec. (a)(3), is section 4 of Pub. L. 106–447, which is set out as a note under section 4301 of this title.

Prior ProvisionsA prior section 8 of Pub. L. 106–464, which was classified to section 4307 of this title, was redesignated section 10 of Pub. L. 106–464 by Pub. L. 116–261, § 3(d)(1), Dec. 30, 2020, 134 Stat. 3308.



§ 4307. Authorization of appropriations
There are authorized to be appropriated such sums as are necessary to carry out this chapter, to remain available until expended.
(Pub. L. 106–464, § 10, formerly § 8, Nov. 7, 2000, 114 Stat. 2018; renumbered § 10, Pub. L. 116–261, § 3(d)(1), Dec. 30, 2020, 134 Stat. 3308.)


CHAPTER 44A—NATIVE AMERICAN TOURISM AND IMPROVING VISITOR EXPERIENCE



Sec.


4351.Purposes.


4352.Definitions.


4353.Integrating Federal tourism assets to strengthen Native tourism opportunities.


4354.Native American tourism and branding enhancement.


4355.Effect.



§ 4351. Purposes
The purposes of this chapter are—(1) to enhance and integrate Native American tourism—(A) to empower Native American communities; and

(B) to advance the National Travel and Tourism Strategy;


(2) to increase coordination and collaboration between Federal tourism assets to support Native American tourism and bolster recreational travel and tourism;

(3) to expand heritage and cultural tourism opportunities in the United States to spur economic development, create jobs, and increase tourism revenues;

(4) to enhance and improve self-determination and self-governance capabilities in the Native American community and to promote greater self-sufficiency;

(5) to encourage Indian tribes, tribal organizations, and Native Hawaiian organizations to engage more fully in Native American tourism activities to increase visitation to rural and remote areas in the United States that are too difficult to access or are unknown to domestic travelers and international tourists;

(6) to provide grants, loans, and technical assistance to Indian tribes, tribal organizations, and Native Hawaiian organizations that will—(A) spur important infrastructure development;

(B) increase tourism capacity; and

(C) elevate living standards in Native American communities; and


(7) to support the development of technologically innovative projects that will incorporate recreational travel and tourism information and data from Federal assets to improve the visitor experience.

(Pub. L. 114–221, § 2, Sept. 23, 2016, 130 Stat. 847.)

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 114–221, § 1, Sept. 23, 2016, 130 Stat. 847, provided that: “This Act [enacting this chapter] may be cited as the ‘Native American Tourism and Improving Visitor Experience Act’ or the ‘NATIVE Act’.”




§ 4352. Definitions
In this chapter:(1) AgencyThe term “agency” has the meaning given the term in section 551 of title 5.


(2) Indian tribeThe term “Indian tribe” has the meaning given the term in section 5304 of this title.


(3) Native Hawaiian organizationThe term “Native Hawaiian organization” means a nonprofit organization—(A) that serves the interests of Native Hawaiians;

(B) in which Native Hawaiians serve in substantive and policymaking positions; and

(C) that is recognized for having expertise in Native Hawaiian culture and heritage, including tourism.


(4) Tribal organizationThe term “tribal organization” has the meaning given the term in section 5304 of this title.


(Pub. L. 114–221, § 3, Sept. 23, 2016, 130 Stat. 848.)

§ 4353. Integrating Federal tourism assets to strengthen Native tourism opportunities(a) Secretary of Commerce and Secretary of the InteriorThe Secretary of Commerce and the Secretary of the Interior shall update the respective management plans and tourism initiatives of the Department of Commerce and the Department of the Interior to include Indian tribes, tribal organizations, and Native Hawaiian organizations.


(b) Other agenciesThe head of each agency that has recreational travel or tourism functions or complementary programs shall update the respective management plans and tourism strategies of the agency to include Indian tribes, tribal organizations, and Native Hawaiian organizations.


(c) Native American tourism plans(1) In generalThe plans shall outline policy proposals—(A) to improve travel and tourism data collection and analysis;

(B) to increase the integration, alignment, and utility of public records, publications, and Web sites maintained by Federal agencies;

(C) to create a better user experience for domestic travelers and international visitors;

(D) to align Federal agency Web sites and publications;

(E) to support national tourism goals;

(F) to identify agency programs that could be used to support tourism capacity building and help sustain tourism infrastructure in Native American communities;

(G) to develop innovative visitor portals for parks, landmarks, heritage and cultural sites, and assets that showcase and respect the diversity of the indigenous peoples of the United States;

(H) to share local Native American heritage through the development of bilingual interpretive and directional signage that could include or incorporate English and the local Native American language or languages; and

(I) to improve access to transportation programs related to Native American community capacity building for tourism and trade, including transportation planning for programs related to visitor enhancement and safety.


(2) Consultation with Indian tribes and Native AmericansIn developing the plan under paragraph (1), the head of each agency shall consult with Indian tribes and the Native American community to identify appropriate levels of inclusion of the Indian tribes and Native Americans in Federal tourism activities, public records and publications, including Native American tourism information available on Web sites.



(d) Technical assistance(1) In generalThe Secretary of the Interior, in consultation with the Secretary of Commerce, shall enter into a memorandum of understanding or cooperative agreement with an entity or organization with a demonstrated record in tribal communities of defining, introducing, developing, and sustaining American Indian, Alaska Native, and Native Hawaiian tourism and related activities in a manner that respects and honors native traditions and values.


(2) CoordinationThe memorandum of understanding or cooperative agreement described in paragraph (1) shall formalize a role for the organization or entity to serve as a facilitator between the Secretary of the Interior and the Secretary of Commerce and the Indian tribes, tribal organizations, and Native Hawaiian organizations—(A) to identify areas where technical assistance is needed through consultations with Indian tribes, tribal organizations, and Native Hawaiian organizations to empower the Indian tribes, tribal organizations, and Native Hawaiian organizations to participate fully in the tourism industry; and

(B) to provide a means for the delivery of technical assistance and coordinate the delivery of the assistance to Indian tribes, tribal organizations, and Native Hawaiian organizations in collaboration with the Secretary of the Interior, the Secretary of Commerce, and other entities with distinctive experience, as appropriate.


(3) FundingSubject to the availability of appropriations, the head of each Federal agency, including the Secretary of the Interior, the Secretary of Commerce, the Secretary of Transportation, the Secretary of Agriculture, the Secretary of Health and Human Services, and the Secretary of Labor shall obligate any funds made available to the head of the agency to cover any administrative expenses incurred by the organization or entity described in paragraph (1) in carrying out programs or activities of the agency.


(4) MetricsThe Secretary of the Interior and the Secretary of Commerce shall coordinate with the organization or entity described in paragraph (1) to develop metrics to measure the effectiveness of the entity or organization in strengthening tourism opportunities for Indian tribes, tribal organizations, and Native Hawaiian organizations.



(e) ReportsNot later than 1 year after September 23, 2016, and occasionally thereafter, the Secretary of the Interior and the Secretary of Commerce shall each submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes—(1) the manner in which the Secretary of the Interior or the Secretary of Commerce, as applicable, is including Indian tribes, tribal organizations, and Native Hawaiian organizations in management plans;

(2) the efforts of the Secretary of the Interior or the Secretary of Commerce, as applicable, to develop departmental and agency tourism plans to support tourism programs of Indian tribes, tribal organizations, and Native Hawaiian organizations;

(3) the manner in which the entity or organization described in subsection (d)(1) is working to promote tourism to empower Indian tribes, tribal organizations, and Native Hawaiian organizations to participate fully in the tourism industry; and

(4) the effectiveness of the entity or organization described in subsection (d)(1) based on the metrics developed under subsection (d)(4).


(Pub. L. 114–221, § 4, Sept. 23, 2016, 130 Stat. 848.)

§ 4354. Native American tourism and branding enhancement(a) In generalThe head of each agency shall—(1) take actions that help empower Indian tribes, tribal organizations, and Native Hawaiian organizations to showcase the heritage, foods, traditions, history, and continuing vitality of Native American communities;

(2) support the efforts of Indian tribes, tribal organizations, and Native Hawaiian organizations—(A) to identify and enhance or maintain traditions and cultural features that are important to sustain the distinctiveness of the local Native American community; and

(B) to provide visitor experiences that are authentic and respectful;


(3) provide assistance to interpret the connections between the indigenous peoples of the United States and the national identity of the United States;

(4) enhance efforts to promote understanding and respect for diverse cultures and subcultures in the United States and the relevance of those cultures to the national brand of the United States; and

(5) enter into appropriate memoranda of understanding and establish public-private partnerships to ensure that arriving domestic travelers at airports and arriving international visitors at ports of entry are welcomed in a manner that both showcases and respects the diversity of Native American communities.


(b) GrantsTo the extent practicable, grant programs relating to travel, recreation, or tourism administered by the Commissioner of the Administration for Native Americans, Chairman of the National Endowment for the Arts, Chairman of the National Endowment for the Humanities, or the head of an agency with assets or resources relating to travel, recreation, or tourism promotion or branding enhancement for which Indian tribes, tribal organizations, or Native Hawaiian organizations are eligible may be used—(1) to support the efforts of Indian tribes, tribal organizations, and Native Hawaiian organizations to tell the story of Native Americans as the First Peoples of the United States;

(2) to use the arts and humanities to help revitalize Native communities, promote economic development, increase livability, and present the uniqueness of the United States to visitors in a way that celebrates the diversity of the United States; and

(3) to carry out this section.


(c) SmithsonianThe Advisory Council and the Board of Regents of the Smithsonian Institution shall work with Indian tribes, tribal organizations, Native Hawaiian organizations, and nonprofit organizations to establish long-term partnerships with non-Smithsonian museums and educational and cultural organizations—(1) to share collections, exhibitions, interpretive materials, and educational strategies; and

(2) to conduct joint research and collaborative projects that would support tourism efforts for Indian tribes, tribal organizations, and Native Hawaiian organizations and carry out the intent of this section.


(Pub. L. 114–221, § 5, Sept. 23, 2016, 130 Stat. 850.)

§ 4355. Effect
Nothing in this chapter alters, or demonstrates congressional support for the alteration of, the legal relationship between the United States and any American Indian, Alaska Native, or Native Hawaiian individual, group, organization, or entity.
(Pub. L. 114–221, § 6, Sept. 23, 2016, 130 Stat. 851.)


CHAPTER 45—PROTECTION OF INDIANS AND CONSERVATION OF RESOURCES



Sec.


5101.Allotment of land on Indian reservations.

5102.Existing periods of trust and restrictions on alienation extended.

5103.Restoration of lands to tribal ownership.

5104.Exchanges of land.

5105.Title to lands.

5106.Use of funds appropriated under section 5108.

5107.Transfer and exchange of restricted Indian lands and shares of Indian tribes and corporations.

5108.Acquisition of lands, water rights or surface rights; appropriation; title to lands; tax exemption.

5109.Indian forestry units; rules and regulations.

5110.New Indian reservations.

5111.Allotments or holdings outside of reservations.

5112.Indian corporations; appropriation for organizing.

5113.Revolving fund; appropriation for loans.

5114.Interest charges covered into revolving fund.

5115.Vocational and trade schools; appropriation for tuition.

5116.Standards for Indians appointed to Indian Office.

5117.Indian preference laws applicable to Bureau of Indian Affairs and Indian Health Service positions.

5118.Application generally.

5119.Application to Alaska.

5120.Continuation of allowances.

5121.Claims or suits of Indian tribes against United States; rights unimpaired.

5122.Offsets of gratuities.

5123.Organization of Indian tribes; constitution and bylaws and amendment thereof; special election.

5124.Incorporation of Indian tribes; charter; ratification by election.

5125.Acceptance optional.

5126.Mandatory application of sections 5102 and 5124.

5127.Procedure.

5128.Application of laws and treaties.

5129.Definitions.

5130.Definitions.

5131.Publication of list of recognized tribes.

5132.Indians eligible for loans.

5133.Revolving fund; loans; regulations.

5134.Sale of land by individual Indian owners.

5135.Mortgages and deeds of trust by individual Indian owners; removal from trust or restricted status; application to Secretary.

5136.Loans to purchasers of highly fractioned land.

5137.Removal of duplicative appraisals.

5138.Title in trust to United States.

5139.Tribal rights and privileges in connection with loans.

5140.Mortgaged property governed by State law.

5141.Interest rates and taxes.

5142.Reduction of unpaid principal.

5143.Authorization of appropriations.

5144.Certification of rental proceeds.


§ 5101. Allotment of land on Indian reservations
On and after June 18, 1934, no land of any Indian reservation, created or set apart by treaty or agreement with the Indians, Act of Congress, Executive order, purchase, or otherwise, shall be allotted in severalty to any Indian.
(June 18, 1934, ch. 576, § 1, 48 Stat. 984.)

Editorial Notes
Codification
Section was formerly classified to section 461 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Short Title of 2004 AmendmentPub. L. 108–204, § 1(a), Mar. 2, 2004, 118 Stat. 542, provided that: “This Act [amending section 5123 of this title and former sections 640d–24 and 712e of this title and provisions set out as notes under section 301 of Title 7, Agriculture, section 7420 of Title 10, Armed Forces, and section 431 of Title 16, Conservation] may be cited as the ‘Native American Technical Corrections Act of 2004’.”


Short Title of 1994 AmendmentPub. L. 103–454, title I, § 101, Nov. 2, 1994, 108 Stat. 4791, provided that: “This title [enacting sections 5130 and 5131 of this title and provisions set out as a note under section 5130 of this title] may be cited as the ‘Federally Recognized Indian Tribe List Act of 1994’.”


Short TitleAct June 18, 1934, ch. 576, 48 Stat. 984, which enacted this section and sections 5102, 5103, 5107 to 5113, 5115, 5116, 5118, 5120, 5121, 5123 to 5125, and 5129 of this title, is popularly known as the “Indian Reorganization Act”.



§ 5102. Existing periods of trust and restrictions on alienation extended
The existing periods of trust placed upon any Indian lands and any restriction on alienation thereof are extended and continued until otherwise directed by Congress.
(June 18, 1934, ch. 576, § 2, 48 Stat. 984.)

Editorial Notes
Codification
Section was formerly classified to section 462 of this title prior to editorial reclassification and renumbering as this section.



§ 5103. Restoration of lands to tribal ownership(a) Protection of existing rightsThe Secretary of the Interior, if he shall find it to be in the public interest, is authorized to restore to tribal ownership the remaining surplus lands of any Indian reservation heretofore opened, or authorized to be opened, to sale, or any other form of disposal by Presidential proclamation, or by any of the public-land laws of the United States: Provided, however, That valid rights or claims of any persons to any lands so withdrawn existing on the date of the withdrawal shall not be affected by this Act: Provided further, That this section shall not apply to lands within any reclamation project heretofore authorized in any Indian reservation.


(b) Papago Indians; permits for easements, etc.(1), (2) Repealed. May 27, 1955, ch. 106, § 1, 69 Stat. 67.

(3) Water reservoirs, charcos, water holes, springs, wells, or any other form of water development by the United States or the Papago Indians shall not be used for mining purposes under the terms of this Act, except under permit from the Secretary of the Interior approved by the Papago Indian Council: Provided, That nothing herein shall be construed as interfering with or affecting the validity of the water rights of the Indians of this reservation: Provided further, That the appropriation of living water heretofore or hereafter affected, by the Papago Indians is recognized and validated subject to all the laws applicable thereto.

(4) Nothing herein contained shall restrict the granting or use of permits for easements or rights-of-way; or ingress or egress over the lands for all proper and lawful purposes.


(June 18, 1934, ch. 576, § 3, 48 Stat. 984; Aug. 28, 1937, ch. 866, 50 Stat. 862; May 27, 1955, ch. 106, § 1, 69 Stat. 67.)

Editorial Notes

References in Text“Heretofore”, referred to in subsec. (a), means before June 18, 1934.
This Act, referred to in subsecs. (a) and (b)(3), is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which is classified generally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.

Codification
Section was formerly classified to section 463 of this title prior to editorial reclassification and renumbering as this section.

Amendments1955—Subsec. (b)(1). Act May 27, 1955, repealed par. (1) which restored lands of Papago Indian Reservation to exploration and location.
Subsec. (b)(2). Act May 27, 1955, repealed par. (2) which required person desiring a mineral patent to pay $1 per acre in lieu of annual rental.
Subsec. (b)(4). Act May 27, 1955, struck out provisions relating to authority to issue or promulgate rules or regulations in conflict with Executive Order of Feb. 1, 1917 or act of Feb. 21, 1931 (46 Stat. 1202).
1937—Subsec. (a). Act Aug. 28, 1937, designated existing provisions of first par. as subsec. (a).
Subsec. (b)(1). Act Aug. 28, 1937, designated existing provisions of first par. as par. (1), substituted “damages shall be paid to the superintendent or other officer in charge of the reservation for the credit of the owner thereof” for “damages shall be paid to the Papago Tribe” and “to be the fair and reasonable value of such improvement” for “but not to exceed the cost of said improvements” and struck out “and payments derived from damages or rentals shall be deposited in the Treasury of the United States to the credit of the Papago Tribe” after “mining operations,”.
Subsec. (b)(2). Act Aug. 28, 1937, designated existing provisions of first par. as par. (2), inserted “pay to the superintendent or other officer in charge of the reservation, for” before “deposit”, substituted “Provided, That an applicant for patent shall also pay to the Secretary or other officer in charge of the said reservation for the credit of the owner” for “Provided further, That patentee shall also pay into the Treasury of the United States to the credit of the Papago Tribe” substituted “but the sum thus deposited, except for a deduction of rental at the annual rate hereinbefore provided, shall be refunded to the applicant in the event that patent is not acquired” for “the payment of $1.00 per acre for surface use to be refunded to patentee in the event that patent is not acquired” after “determination by the Secretary of the Interior, but not to exceed the cost thereof”.
Subsec. (b)(3). Act Aug. 28, 1937, added par. (3).
Subsec. (b)(4). Act Aug. 28, 1937, designated second par. as par. (4).

Statutory Notes and Related Subsidiaries
Papago Indian ReservationAct May 27, 1955, ch. 106, § 1, 69 Stat. 67, provided: “That the provisions with respect to subjection of mineral lands within the Papago Indian Reservation to exploration, location, and entry under the mining laws of the United States in the Executive order dated February 1, 1917, creating the Papago Indian Reservation, and in the third proviso in section 1 of the Act of February 21, 1931 (46 Stat. 1202), and the provisions of subsection (b)(1) and (2) and of the remainder, following the word ‘purposes,’ of subsection (b)(4) of section 3 of the Act of June 18, 1934 (48 Stat. 984; 25 U.S.C. 461–479 [now 25 U.S.C. 5101–5129]), as amended by the Act of August 26 [28], 1937 (50 Stat. 862, 863; 25 U.S.C. 463 [now 25 U.S.C. 5103]) [this section], are hereby repealed, all tribal lands within the Papago Indian Reservation are hereby withdrawn from all forms of exploration, location, and entry under such laws, the minerals underlying such lands are hereby made a part of the reservation to be held in trust by the United States for the Papago Indian Tribe, and such minerals shall be subject to lease for mining purposes pursuant to the provisions of the Act of May 11, 1938 (52 Stat. 347) [sections 396a to 396g of this title]: Provided, That the provisions of this Act shall not be applicable to lands within the Papago Indian Reservation for which a mineral patent has heretofore been issued or to a claim that has been validly initiated before the date of this Act and thereafter maintained under the mining laws of the United States.”


Executive Documents

Transfer of Functions
Functions of all other officers of Department of the Interior and functions of all agencies and employees of Department, with two exceptions, transferred to Secretary of the Interior, with power vested in him to authorize their performance or performance of any of his functions by any of those officers, agencies, and employees, by Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 5104. Exchanges of land
For the purpose of effecting land consolidations between Indians and non-Indians within the reservation, the Secretary of the Interior is authorized, under such rules and regulations as he may prescribe, to acquire through purchase, exchange, or relinquishment, any interest in lands, water rights, or surface rights to lands within said reservation. Exchanges of lands hereunder shall be made on the basis of equal value and the value of improvements on lands to be relinquished to the Indians or by Indians to non-Indians shall be given due consideration and allowance made therefor in the valuation of lieu lands. This section shall apply to tribal, trust, or otherwise restricted Indian allotments whether the allottee be living or deceased.
(Aug. 10, 1939, ch. 662, § 2, 53 Stat. 1351.)

Editorial Notes
Codification
Section was formerly classified to section 463e of this title prior to editorial reclassification and renumbering as this section.



§ 5105. Title to lands
Title to lands or any interest therein acquired pursuant to this Act for Indian use shall be taken in the name of the United States of America in trust for the tribe or individual Indian for which acquired.
(Aug. 10, 1939, ch. 662, § 3, 53 Stat. 1351.)

Editorial Notes

References in TextThis Act, referred to in text, is act Aug. 10, 1939, ch. 662, 53 Stat. 1351, which is classified principally to sections 5104 to 5106 of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 463f of this title prior to editorial reclassification and renumbering as this section.



§ 5106. Use of funds appropriated under section 5108
For the purpose of carrying into effect the land-purchase provision of this Act, the Secretary of the Interior is authorized to use so much as may be necessary of any funds heretofore or hereafter appropriated pursuant to section 5108 of this title.
(Aug. 10, 1939, ch. 662, § 4, 53 Stat. 1351.)

Editorial Notes

References in TextThis Act, referred to in text, is act Aug. 10, 1939, ch. 662, 53 Stat. 1351, which is classified principally to sections 5104 to 5106 of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 463g of this title prior to editorial reclassification and renumbering as this section.



§ 5107. Transfer and exchange of restricted Indian lands and shares of Indian tribes and corporations
Except as provided in this Act, no sale, devise, gift, exchange, or other transfer of restricted Indian lands or of shares in the assets of any Indian tribe or corporation organized under this Act shall be made or approved: Provided, That such lands or interests may, with the approval of the Secretary of the Interior, be sold, devised, or otherwise transferred to the Indian tribe in which the lands or shares are located or from which the shares were derived, or to a successor corporation: Provided further, That, subject to section 8(b) of the American Indian Probate Reform Act of 2004 (Public Law 108–374; 25 U.S.C. 2201 note), lands and shares described in the preceding proviso shall descend or be devised to any member of an Indian tribe or corporation described in that proviso or to an heir or lineal descendant of such a member in accordance with the Indian Land Consolidation Act (25 U.S.C. 2201 et seq.), including a tribal probate code approved, or regulations promulgated under, that Act: Provided further, That the Secretary of the Interior may authorize any voluntary exchanges of lands of equal value and the voluntary exchange of shares of equal value whenever such exchange, in the judgment of the Secretary, is expedient and beneficial for or compatible with the proper consolidation of Indian lands and for the benefit of cooperative organizations.
(June 18, 1934, ch. 576, § 4, 48 Stat. 985; Pub. L. 96–363, § 1, Sept. 26, 1980, 94 Stat. 1207; Pub. L. 106–462, title I, § 106(c), Nov. 7, 2000, 114 Stat. 2007; Pub. L. 108–374, § 6(d), Oct. 27, 2004, 118 Stat. 1805; Pub. L. 109–157, § 8(b), Dec. 30, 2005, 119 Stat. 2952; Pub. L. 109–221, title V, § 501(b)(1), May 12, 2006, 120 Stat. 343.)

Editorial Notes

References in TextThis Act, referred to in text, is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which is classified generally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.
The Indian Land Consolidation Act, referred to in text, is title II of Pub. L. 97–459, Jan. 12, 1983, 96 Stat. 2517, which is classified generally to chapter 24 (§ 2201 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 2201 of this title and Tables.

Codification
Section was formerly classified to section 464 of this title prior to editorial reclassification and renumbering as this section.

Amendments2006—Pub. L. 109–221 amended section catchline and text generally. Prior to amendment, text related to transfer and exchange of restricted Indian land and shares of Indian tribes and corporations.
2005—Pub. L. 109–157 amended section catchline and text generally. Prior to amendment, text related to transfer of restricted Indian lands or shares in assets of Indian tribes or corporation and exchange of lands.
2004—Pub. L. 108–374, § 6(d)(1), (2), in first proviso, struck out “, in accordance with the then existing laws of the State, or Federal laws where applicable, in which said lands are located or in which the subject matter of the corporation is located,” after “descend or be devised” and “, except as provided by the Indian Land Consolidation Act, any other Indian person for whom the Secretary of the Interior determines that the United States may hold land in trust:” after “lineal descendants of such member or”.
Pub. L. 108–374, § 6(d)(3), which directed insertion of “in accordance with the Indian Land Consolidation Act (25 U.S.C. 2201 et seq.) (including a tribal probate code approved under that Act or regulations promulgated under that Act):” in first proviso without specifying where the insertion was to be made, was executed by making the insertion at end of first proviso, to reflect the probable intent of Congress.
2000—Pub. L. 106–462, which directed the amendment of this section by substituting “member or, except as provided by the Indian Land Consolidation Act,” for “member or:”, was executed by making the substitution for “member or” before “any other Indian person” to reflect the probable intent of Congress because the phrase “member or:” did not appear in text.
1980—Pub. L. 96–363, which directed the amendment of the first proviso of this section by substituting “or any heirs or lineal descendants of such member or any other Indian person for whom the Secretary of the Interior determines that the United States may hold land in trust” for “or any heirs of such members”, was executed by making the substitution for “or any heirs of such member” to reflect the probable intent of Congress.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentAmendment by Pub. L. 109–221 effective as if included in the enactment of Pub. L. 108–374, see section 501(c) of Pub. L. 109–221, set out as a note under section 348 of this title.

Effective Date of 2005 AmendmentPub. L. 109–157, § 9, Dec. 30, 2005, 119 Stat. 2953, provided that: “The amendments made by this Act [amending this section, sections 2204 to 2206, 2212, 2214, and 2216 of this title and provisions set out as a note under section 2201 of this title] shall be effective as if included in the American Indian Probate Reform Act of 2004 (25 U.S.C. 2201 note; Public Law 108–374).”


Effective Date of 2004 AmendmentAmendment by Pub. L. 108–374 applicable on and after the date that is 1 year after June 20, 2005, see section 8(b) of Pub. L. 108–374, set out as a Notice; Effective Date of 2004 Amendment note under section 2201 of this title.



§ 5108. Acquisition of lands, water rights or surface rights; appropriation; title to lands; tax exemption
The Secretary of the Interior is authorized, in his discretion, to acquire, through purchase, relinquishment, gift, exchange, or assignment, any interest in lands, water rights, or surface rights to lands, within or without existing reservations, including trust or otherwise restricted allotments, whether the allottee be living or deceased, for the purpose of providing land for Indians.
For the acquisition of such lands, interests in lands, water rights, and surface rights, and for expenses incident to such acquisition, there is authorized to be appropriated, out of any funds in the Treasury not otherwise appropriated, a sum not to exceed $2,000,000 in any one fiscal year: Provided, That no part of such funds shall be used to acquire additional land outside of the exterior boundaries of Navajo Indian Reservation for the Navajo Indians in Arizona, nor in New Mexico, in the event that legislation to define the exterior boundaries of the Navajo Indian Reservation in New Mexico, and for other purposes, or similar legislation, becomes law.
The unexpended balances of any appropriations made pursuant to this section shall remain available until expended.
Title to any lands or rights acquired pursuant to this Act or the Act of July 28, 1955 (69 Stat. 392), as amended (25 U.S.C. 608 et seq.) 11 See References in Text note below. shall be taken in the name of the United States in trust for the Indian tribe or individual Indian for which the land is acquired, and such lands or rights shall be exempt from State and local taxation.
(June 18, 1934, ch. 576, § 5, 48 Stat. 985; Pub. L. 100–581, title II, § 214, Nov. 1, 1988, 102 Stat. 2941.)

Editorial Notes

References in TextThis Act, referred to in text, is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which is classified generally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.
Act of July 28, 1955, referred to in text, is act July 28, 1955, ch. 423, 69 Stat. 392, which was classified to sections 608 to 608c of this title prior to omission from the Code as being of special and not general application.

Codification
Section was formerly classified to section 465 of this title prior to editorial reclassification and renumbering as this section.

Amendments1988—Pub. L. 100–581 inserted “or the Act of July 28, 1955 (69 Stat. 392), as amended (25 U.S.C. 608 et seq.)” after “this Act”.



§ 5109. Indian forestry units; rules and regulations
The Secretary of the Interior is directed to make rules and regulations for the operation and management of Indian forestry units on the principle of sustained-yield management, to restrict the number of livestock grazed on Indian range units to the estimated carrying capacity of such ranges, and to promulgate such other rules and regulations as may be necessary to protect the range from deterioration, to prevent soil erosion, to assure full utilization of the range, and like purposes.
(June 18, 1934, ch. 576, § 6, 48 Stat. 986.)

Editorial Notes
Codification
Section was formerly classified to section 466 of this title prior to editorial reclassification and renumbering as this section.



§ 5110. New Indian reservations
The Secretary of the Interior is hereby authorized to proclaim new Indian reservations on lands acquired pursuant to any authority conferred by this Act, or to add such lands to existing reservations: Provided, That lands added to existing reservations shall be designated for the exclusive use of Indians entitled by enrollment or by tribal membership to residence at such reservations.
(June 18, 1934, ch. 576, § 7, 48 Stat. 986.)

Editorial Notes

References in TextThis Act, referred to in text, is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which is classified generally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.

Codification
Section was formerly classified to section 467 of this title prior to editorial reclassification and renumbering as this section.



§ 5111. Allotments or holdings outside of reservations
Nothing contained in this Act shall be construed to relate to Indian holdings of allotments or homesteads upon the public domain outside of the geographic boundaries of any Indian reservation now existing or established hereafter.
(June 18, 1934, ch. 576, § 8, 48 Stat. 986.)

Editorial Notes

References in TextThis Act, referred to in text, is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which is classified generally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.

Codification
Section was formerly classified to section 468 of this title prior to editorial reclassification and renumbering as this section.



§ 5112. Indian corporations; appropriation for organizing
There is authorized to be appropriated, out of any funds in the Treasury not otherwise appropriated, such sums as may be necessary, but not to exceed $250,000 in any fiscal year, to be expended at the order of the Secretary of the Interior, in defraying the expenses of organizing Indian chartered corporations or other organizations created under this Act.
(June 18, 1934, ch. 576, § 9, 48 Stat. 986.)

Editorial Notes

References in TextThis Act, referred to in text, is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which is classified generally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.

Codification
Section was formerly classified to section 469 of this title prior to editorial reclassification and renumbering as this section.



§ 5113. Revolving fund; appropriation for loans
There is authorized to be appropriated, out of any funds in the Treasury not otherwise appropriated, the sum of $20,000,000 to be established as a revolving fund from which the Secretary of the Interior, under such rules and regulations as he may prescribe, may make loans to Indian chartered corporations for the purpose of promoting the economic development of such tribes and of their members, and may defray the expenses of administering such loans. Repayment of amounts loaned under this authorization shall be credited to the revolving fund and shall be available for the purposes for which the fund is established.
(June 18, 1934, ch. 576, § 10, 48 Stat. 986; Pub. L. 86–533, § 1(16), June 29, 1960, 74 Stat. 248; Pub. L. 87–250, Sept. 15, 1961, 75 Stat. 520.)

Editorial Notes
Codification
Section was formerly classified to section 470 of this title prior to editorial reclassification and renumbering as this section.

Amendments1961—Pub. L. 87–250 substituted “$20,000,000” for “$10,000,000”.
1960—Pub. L. 86–533 repealed provisions which required a report to be made annually to the Congress of transactions under the authorization.

Statutory Notes and Related Subsidiaries
Administration of FundFunds from diverse sources to be administered as a single Indian Revolving Loan Fund after Apr. 12, 1974, see section 1461 of this title.



§ 5114. Interest charges covered into revolving fund
Interest or other charges heretofore or hereafter collected on loans shall be credited to the revolving fund created by section 5113 of this title and shall be available for the establishment of a revolving fund for the purpose of making and administering loans to Indian-chartered corporations in accordance with the Act of June 18, 1934 (48 Stat. 986) [25 U.S.C. 5101 et seq.], and of making and administering loans to individual Indians and to associations or corporate groups of Indians of Oklahoma in accordance with the Act of June 26, 1936 (49 Stat. 1967).
(June 28, 1941, ch. 259, § 1, 55 Stat. 316.)

Editorial Notes

References in TextAct of June 18, 1934, referred to in text, is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which is classified generally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.
Act of June 26, 1936, referred to in text, is act June 26, 1936, ch. 831, 49 Stat. 1967, popularly known as the Oklahoma Welfare Act, which was classified generally to subchapter VIII (§ 501 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 45A (§ 5201 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5201 of this title and Tables. Provisions of the Act relating to the revolving fund appear in section 5206 of this title.

Codification
Section was formerly classified to section 470a of this title prior to editorial reclassification and renumbering as this section.



§ 5115. Vocational and trade schools; appropriation for tuition
There is authorized to be appropriated, out of any funds in the United States Treasury not otherwise appropriated, a sum not to exceed $250,000 annually, together with any unexpended balances of previous appropriations made pursuant to this section, for loans to Indians for the payment of tuition and other expenses in recognized vocational and trade schools: Provided, That not more than $50,000 of such sum shall be available for loans to Indian students in high schools and colleges. Such loans shall be reimbursable under rules established by the Commissioner of Indian Affairs.
(June 18, 1934, ch. 576, § 11, 48 Stat. 986.)

Editorial Notes
Codification
Section was formerly classified to section 471 of this title prior to editorial reclassification and renumbering as this section.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 5116. Standards for Indians appointed to Indian Office
The Secretary of the Interior is directed to establish standards of health, age, character, experience, knowledge, and ability for Indians who may be appointed, without regard to civil-service laws, to the various positions maintained, now or hereafter, by the Indian Office, in the administration of functions or services affecting any Indian tribe. Such qualified Indians shall hereafter have the preference to appointment to vacancies in any such positions.
(June 18, 1934, ch. 576, § 12, 48 Stat. 986.)

Editorial Notes
Codification
Section was formerly classified to section 472 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Conversion to Career AppointmentStatus of Indian appointed to Federal service under excepted appointment to be converted to career appointment in competitive service after three years of continuous service and satisfactory performance, see section 5323(m) of this title.

Executive Documents

Transfer of Functions
For transfer of functions of other officers, employees, and agencies of Department of the Interior, with certain exceptions, to Secretary of the Interior, with power to delegate, see Reorg. Plan No. 3 of 1950, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, set out in the Appendix to Title 5, Government Organization and Employees.



§ 5117. Indian preference laws applicable to Bureau of Indian Affairs and Indian Health Service positions(a) Establishment of retention categories for purposes of reduction-in-force proceduresFor purposes of applying reduction-in-force procedures under subsection (a) of section 3502 of title 5 with respect to positions within the Bureau of Indian Affairs and the Indian Health Service, the competitive and excepted service retention registers shall be combined, and any employee entitled to Indian preference who is within a retention category established under regulations prescribed under such subsection to provide due effect to military preference shall be entitled to be retained in preference to other employees not entitled to Indian preference who are within such retention category.


(b) Reassignment of employees other than to positions in higher grades; authority to make determinations respecting(1) The Indian preference laws shall not apply in the case of any reassignment within the Bureau of Indian Affairs or within the Indian Health Service (other than to a position in a higher grade) of an employee not entitled to Indian preference if it is determined that under the circumstances such reassignment is necessary—(A) to assure the health or safety of the employee or of any member of the employee’s household;

(B) in the course of a reduction in force; or

(C) because the employee’s working relationship with a tribe has so deteriorated that the employee cannot provide effective service for such tribe or the Federal Government.


(2) The authority to make any determination under subparagraph (A), (B), or (C) of paragraph (1) is vested in the Secretary of the Interior with respect to the Bureau of Indian Affairs and the Secretary of Health and Human Services with respect to the Indian Health Service, and, notwithstanding any other provision of law, the Secretary involved may not delegate such authority to any individual other than a Deputy Secretary or Assistant Secretary of the respective department.


(c) Waiver of applicability in personnel actions; scope, procedures, etc.(1) Notwithstanding any provision of the Indian preference laws, such laws shall not apply in the case of any personnel action respecting an applicant or employee not entitled to Indian preference if each tribal organization concerned grants, in writing, a waiver of the application of such laws with respect to such personnel action.

(2) The provisions of section 8336(j) of title 5 shall not apply to any individual who has accepted a waiver with respect to a personnel action pursuant to paragraph (1) of this subsection or to section 2011(f) 11 See References in Text note below. of this title.


(d) Placement of non-Indian employees in other Federal positions; assistance of Office of Personnel Management; cooperation of other Federal agenciesThe Office of Personnel Management shall provide all appropriate assistance to the Bureau of Indian Affairs and the Indian Health Service in placing non-Indian employees of such agencies in other Federal positions. All other Federal agencies shall cooperate to the fullest extent possible in such placement efforts.


(e) DefinitionsFor purposes of this section—(1) The term “tribal organization” means—(A) the recognized governing body of any Indian tribe, band, nation, pueblo, or other organized community, including a Native village (as defined in section 1602(c) of title 43); or

(B) in connection with any personnel action referred to in subsection (c)(1) of this section, any legally established organization of Indians which is controlled, sanctioned, or chartered by a governing body referred to in subparagraph (A) of this paragraph and which has been delegated by such governing body the authority to grant a waiver under such subsection with respect to such personnel action.


(2) The term “Indian preference laws” means section 5116 of this title or any other provision of law granting a preference to Indians in promotions and other personnel actions.

(3) The term “Bureau of Indian Affairs” means (A) the Bureau of Indian Affairs and (B) all other organizational units in the Department of the Interior directly and primarily related to providing services to Indians and in which positions are filled in accordance with the Indian preference laws.


(Pub. L. 96–135, § 2, Dec. 5, 1979, 93 Stat. 1057; Pub. L. 96–88, title V, § 509(b), Oct. 17, 1979, 93 Stat. 695; Pub. L. 100–581, title II, § 205, Nov. 1, 1988, 102 Stat. 2940; Pub. L. 101–509, title V, § 529 [title I, § 112(c)], Nov. 5, 1990, 104 Stat. 1427, 1454; Pub. L. 105–362, title VIII, § 801(e), title XIII, § 1302(d), Nov. 10, 1998, 112 Stat. 3288, 3294.)

Editorial Notes

References in TextSection 2011(f) of this title, referred to in subsec. (c)(2), was in the original a reference to section 1131 of the Education Amendments of 1978, Pub. L. 95–561, meaning section 1131 of Pub. L. 95–561 prior to the general amendments of chapter 22 (§ 2000 et seq.) of this title by Pub. L. 103–382, title III, § 381, Oct. 20, 1994, 108 Stat. 3979, and Pub. L. 107–110, title X, § 1042, Jan. 8, 2002, 115 Stat. 2007. As added by Pub. L. 107–110, section 1131 of Pub. L. 95–561 relates to policy for Indian control of Indian education and is classified to section 2011 of this title. Provisions relating to waivers of education personnel actions are now contained in section 2012(f) of this title.

Codification
Section was formerly classified to section 472a of this title prior to editorial reclassification and renumbering as this section.

Amendments1998—Subsec. (d). Pub. L. 105–362, § 801(e)(3), struck out par. (1) designation and struck out par. (2) which read as follows: “The Secretaries of the Interior and Health and Human Services, and the Director of the Office of Personnel Management shall each submit a report to Congress following the close of each fiscal year with respect to the actions which they took in such fiscal year to place non-Indian employees of the Bureau of Indian Affairs and the Indian Health Service in other Federal positions.”
Pub. L. 105–362, § 801(e)(1), (2), redesignated subsec. (e) as (d) and struck out former subsec. (d) which read as follows: “The Secretaries of the Interior and Health and Human Services shall each submit to the Congress a report following the close of each fiscal year with respect to the actions which they took in such fiscal year to recruit and train Indians to qualify such Indians for positions which are subject to preference under the Indian preference laws. Such report shall also include information as to the grade levels and occupational classifications of Indian and non-Indian employees in the Bureau of Indian Affairs and the Indian Health Service.”
Subsec. (e). Pub. L. 105–362, § 1302(d), which directed the amendment of subsec. (e) by striking out par. (1) designation after “(e)” and striking out par. (2), could not be executed because par. (1) designation did not immediately follow “(e)” subsequent to amendment by Pub. L. 105–362, § 801(e)(2). See above.
Pub. L. 105–362, § 801(e)(2), redesignated subsec. (f) as (e). Former subsec. (e) redesignated (d).
Subsec. (f). Pub. L. 105–362, § 801(e)(2), redesignated subsec. (f) as (e).
1990—Subsec. (b)(2). Pub. L. 101–509 substituted “a Deputy Secretary” for “an Under Secretary” before “or Assistant Secretary”.
1988—Subsec. (c)(1). Pub. L. 100–581 substituted “an applicant or employee” for “an employee”.

Statutory Notes and Related Subsidiaries

Change of Name
“Secretary of Health and Human Services” substituted for “Secretary of Health, Education, and Welfare” in subsec. (b)(2) pursuant to section 509(b) of Pub. L. 96–88 which is classified to section 3508(b) of Title 20, Education.

Effective Date of 1990 AmendmentAmendment by Pub. L. 101–509 effective on first day of first pay period beginning on or after Nov. 5, 1990, with continued service by incumbent Under Secretary of the Interior, see section 529 [title I, § 112(e)(1), (2)(B)] of Pub. L. 101–509, set out as a note under section 3404 of Title 20, Education.



§ 5118. Application generally
The provisions of this Act shall not apply to any of the Territories, colonies, or insular possessions of the United States, except that sections 9, 10, 11, 12, and 16 [25 U.S.C. 5112, 5113, 5115, 5116, 5123] shall apply to the Territory of Alaska: Provided, That sections 4, 7, 16, 17, and 18 of this Act [25 U.S.C. 5107, 5110, 5123, 5124, 5125] shall not apply to the following-named Indian tribes, the members of such Indian tribes, together with members of other tribes affiliated with such named tribes located in the State of Oklahoma, as follows: Cheyenne, Arapaho, Apache, Comanche, Kiowa, Caddo, Delaware, Wichita, Osage, Kaw, Otoe, Tonkawa, Pawnee, Ponca, Shawnee, Ottawa, Quapaw, Seneca, Wyandotte, Iowa, Sac and Fox, Kickapoo, Pottawatomi, Cherokee, Chickasaw, Choctaw, Creek, and Seminole. Section 4 of this Act [25 U.S.C. 5107] shall not apply to the Indians of the Klamath Reservation in Oregon.
(June 18, 1934, ch. 576, § 13, 48 Stat. 986; Pub. L. 101–301, § 3(b), May 24, 1990, 104 Stat. 207.)

Editorial Notes

References in TextThis Act, referred to in text, is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which is classified generally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.

Codification
Section was formerly classified to section 473 of this title prior to editorial reclassification and renumbering as this section.

Amendments1990—Pub. L. 101–301 substituted “sections 4,” for “sections 2, 4,” in proviso.

Executive Documents
Admission of Alaska as StateAdmission of Alaska into the Union was accomplished Jan. 3, 1959, on issuance of Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73 Stat. c16, as required by sections 1 and 8(c) of Pub. L. 85–508, July 7, 1958, 72 Stat. 339, set out as notes preceding section 21 of Title 48, Territories and Insular Possessions.



§ 5119. Application to Alaska
Sections 5101, 5108, 5110, 5111, 5121, 5124, and 5129 of this title shall after May 1, 1936, apply to the Territory of Alaska: Provided, That groups of Indians in Alaska not recognized prior to May 1, 1936, as bands or tribes, but having a common bond of occupation, or association, or residence within a well-defined neighborhood, community, or rural district, may organize to adopt constitutions and bylaws and to receive charters of incorporation and Federal loans under sections 5113, 5123, and 5124 of this title.
(May 1, 1936, ch. 254, § 1, 49 Stat. 1250.)

Editorial Notes
Codification
Section was formerly classified to section 362 of Title 48, Territories and Insular Possessions, prior to transfer to section 473a of this title and editorial reclassification and renumbering as this section.

Executive Documents
Admission of Alaska as StateAdmission of Alaska into the Union was accomplished Jan. 3, 1959, on issuance of Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73 Stat. c16, as required by sections 1 and 8(c) of Pub. L. 85–508, July 7, 1958, 72 Stat. 339, set out as notes preceding section 21 of Title 48, Territories and Insular Possessions.



§ 5120. Continuation of allowances
The Secretary of the Interior is directed to continue the allowance of the articles enumerated in section 17 of the Act of March 2, 1889 (23 Stat. L. 894), or their commuted cash value under the Act of June 10, 1896 (29 Stat. L. 334), to all Sioux Indians who would be eligible, but for the provisions of this Act, to receive allotments of lands in severalty under section 19 of the Act of May 29, 1908 (25 Stat. L. 451), or under any prior Act, and who have the prescribed status of the head of a family or single person over the age of eighteen years, and his approval shall be final and conclusive, claims therefor to be paid as formerly from the permanent appropriation made by said section 17 and carried on the books of the Treasury for this purpose. No person shall receive in his own right more than one allowance of the benefits, and application must be made and approved during the lifetime of the allottee or the right shall lapse. Such benefits shall continue to be paid upon such reservation until such time as the lands available therein for allotment on June 18, 1934, would have been exhausted by the award to each person receiving such benefits of an allotment of eighty acres of such land.
(June 18, 1934, ch. 576, § 14, 48 Stat. 987.)

Editorial Notes

References in TextSection 17 of the Act of March 2, 1889, referred to in text, probably means section 17 of act Mar. 2, 1889, ch. 405, 25 Stat. 894, which is not classified to the Code.
Act of June 10, 1896, referred to in text, is act June 10, 1896, ch. 398, 29 Stat. 334, which is not classified to the Code.
This Act, referred to in text, is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which is classified generally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.
Section 19 of the Act of May 29, 1908, referred to in text, probably means section 19 of act May 29, 1908, ch. 216, 35 Stat. 451, which is not classified to the Code.

Codification
Section was formerly classified to section 474 of this title prior to editorial reclassification and renumbering as this section.



§ 5121. Claims or suits of Indian tribes against United States; rights unimpaired
Nothing in this Act shall be construed to impair or prejudice any claim or suit of any Indian tribe against the United States. It is declared to be the intent of Congress that no expenditures for the benefit of Indians made out of appropriations authorized by said sections shall be considered as offsets in any suit brought to recover upon any claim of such Indians against the United States.
(June 18, 1934, ch. 576, § 15, 48 Stat. 987.)

Editorial Notes

References in TextThis Act, referred to in text, is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which is classified generally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.

Codification
Section was formerly classified to section 475 of this title prior to editorial reclassification and renumbering as this section.



§ 5122. Offsets of gratuities
In all suits now pending in the United States Court of Federal Claims by an Indian tribe or band which have not been tried or submitted, and in any suit hereafter filed in the United States Court of Federal Claims by any such tribe or band, the United States Court of Federal Claims is directed to consider and to offset against any amount found due the said tribe or band all sums expended gratuitously by the United States for the benefit of the said tribe or band; and in all cases now pending or hereafter filed in the United States Court of Federal Claims in which an Indian tribe or band is party plaintiff, wherein the duty of the court is merely to report its findings of fact and conclusions to Congress, the said United States Court of Federal Claims is directed to include in its report a statement of the amount of money which has been expended by the United States gratuitously for the benefit of the said tribe or band: Provided, That expenditures made prior to the date of the law, treaty, agreement, or Executive order under which the claims arise shall not be offset against the claims or claim asserted; and expenditures under the Act of June 18, 1934 (48 Stat. L. 984) [25 U.S.C. 5101 et seq.], except expenditures under appropriations made pursuant to section 5 of such Act [25 U.S.C. 5108], shall not be charged as offsets against any claim on behalf of an Indian tribe or tribes now pending in the United States Court of Federal Claims or hereafter filed: Provided further, That funds appropriated and expended from tribal funds shall not be construed as gratuities; and this section shall not be deemed to amend or affect the various Acts granting jurisdiction to the United States Court of Federal Claims to hear and determine the claims listed on page 678 of the hearings before the subcommittee of the House Committee on Appropriations on the second deficiency appropriation bill for the fiscal year 1935: And provided further, That no expenditure under any emergency appropriation or allotment made subsequently to March 4, 1933, and generally applicable throughout the United States for relief in stricken agricultural areas, relief from distress caused by unemployment and conditions resulting therefrom, the prosecution of public works and public projects for the relief of unemployment or to increase employment, and for work relief (including the civil-works program) shall be considered in connection with the operation of this section.
(Aug. 12, 1935, ch. 508, § 2, 49 Stat. 596; Pub. L. 97–164, title I, § 160(a)(8), Apr. 2, 1982, 96 Stat. 48; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516.)

Editorial Notes

References in TextAct of June 18, 1934, referred to in text, is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which is classified generally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.

Codification
Section was formerly classified to section 475a of this title prior to editorial reclassification and renumbering as this section.

Amendments1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court” wherever appearing.
1982—Pub. L. 97–164 substituted “United States Claims Court” for “Court of Claims” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of Title 28, Judiciary and Judicial Procedure.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of Title 28, Judiciary and Judicial Procedure.



§ 5123. Organization of Indian tribes; constitution and bylaws and amendment thereof; special election(a) Adoption; effective dateAny Indian tribe shall have the right to organize for its common welfare, and may adopt an appropriate constitution and bylaws, and any amendments thereto, which shall become effective when—(1) ratified by a majority vote of the adult members of the tribe or tribes at a special election authorized and called by the Secretary under such rules and regulations as the Secretary may prescribe; and

(2) approved by the Secretary pursuant to subsection (d) of this section.


(b) RevocationAny constitution or bylaws ratified and approved by the Secretary shall be revocable by an election open to the same voters and conducted in the same manner as provided in subsection (a) of this section for the adoption of a constitution or bylaws.


(c) Election procedure; technical assistance; review of proposals; notification of contrary-to-applicable law findings(1) The Secretary shall call and hold an election as required by subsection (a) of this section—(A) within one hundred and eighty days after the receipt of a tribal request for an election to ratify a proposed constitution and bylaws, or to revoke such constitution and bylaws; or

(B) within ninety days after receipt of a tribal request for election to ratify an amendment to the constitution and bylaws.


(2) During the time periods established by paragraph (1), the Secretary shall—(A) provide such technical advice and assistance as may be requested by the tribe or as the Secretary determines may be needed; and

(B) review the final draft of the constitution and bylaws, or amendments thereto to determine if any provision therein is contrary to applicable laws.


(3) After the review provided in paragraph (2) and at least thirty days prior to the calling of the election, the Secretary shall notify the tribe, in writing, whether and in what manner the Secretary has found the proposed constitution and bylaws or amendments thereto to be contrary to applicable laws.


(d) Approval or disapproval by Secretary; enforcement(1) If an election called under subsection (a) of this section results in the adoption by the tribe of the proposed constitution and bylaws or amendments thereto, the Secretary shall approve the constitution and bylaws or amendments thereto within forty-five days after the election unless the Secretary finds that the proposed constitution and bylaws or any amendments are contrary to applicable laws.

(2) If the Secretary does not approve or disapprove the constitution and bylaws or amendments within the forty-five days, the Secretary’s approval shall be considered as given. Actions to enforce the provisions of this section may be brought in the appropriate Federal district court.


(e) Vested rights and powers; advisement of presubmitted budget estimatesIn addition to all powers vested in any Indian tribe or tribal council by existing law, the constitution adopted by said tribe shall also vest in such tribe or its tribal council the following rights and powers: To employ legal counsel; to prevent the sale, disposition, lease, or encumbrance of tribal lands, interests in lands, or other tribal assets without the consent of the tribe; and to negotiate with the Federal, State, and local governments. The Secretary shall advise such tribe or its tribal council of all appropriation estimates or Federal projects for the benefit of the tribe prior to the submission of such estimates to the Office of Management and Budget and the Congress.


(f) Privileges and immunities of Indian tribes; prohibition on new regulationsDepartments or agencies of the United States shall not promulgate any regulation or make any decision or determination pursuant to the Act of June 18, 1934 (25 U.S.C. 461 et seq., 48 Stat. 984) 11 See References in Text note below. as amended, or any other Act of Congress, with respect to a federally recognized Indian tribe that classifies, enhances, or diminishes the privileges and immunities available to the Indian tribe relative to other federally recognized tribes by virtue of their status as Indian tribes.


(g) Privileges and immunities of Indian tribes; existing regulationsAny regulation or administrative decision or determination of a department or agency of the United States that is in existence or effect on May 31, 1994, and that classifies, enhances, or diminishes the privileges and immunities available to a federally recognized Indian tribe relative to the privileges and immunities available to other federally recognized tribes by virtue of their status as Indian tribes shall have no force or effect.


(h) Tribal sovereigntyNotwithstanding any other provision of this Act—(1) each Indian tribe shall retain inherent sovereign power to adopt governing documents under procedures other than those specified in this section; and

(2) nothing in this Act invalidates any constitution or other governing document adopted by an Indian tribe after June 18, 1934, in accordance with the authority described in paragraph (1).


(June 18, 1934, ch. 576, § 16, 48 Stat. 987; Pub. L. 100–581, title I, § 101, Nov. 1, 1988, 102 Stat. 2938; Pub. L. 103–263, § 5(b), May 31, 1994, 108 Stat. 709; Pub. L. 106–179, § 3, Mar. 14, 2000, 114 Stat. 47; Pub. L. 108–204, title I, § 103, Mar. 2, 2004, 118 Stat. 543.)

Editorial Notes

References in TextAct of June 18, 1934 (25 U.S.C. 461 et seq., 48 Stat. 984) and this Act, referred to in subsecs. (f) and (h), is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which was classified generally to subchapter V (§ 461 et seq.) of chapter 14 of this title prior to editorial reclassification as this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.

Codification
May 31, 1994, referred to in subsec. (g), was in the original “the date of enactment of this Act”, which was translated as meaning the date of enactment of Pub. L. 103–263, which enacted subsec. (g) of this section, to reflect the probable intent of Congress.
Section was formerly classified to section 476 of this title prior to editorial reclassification and renumbering as this section.

Amendments2004—Subsec. (h). Pub. L. 108–204 added subsec. (h).
2000—Subsec. (e). Pub. L. 106–179 struck out “, the choice of counsel and fixing of fees to be subject to the approval of the Secretary” after “To employ legal counsel”.
1994—Subsecs. (f), (g). Pub. L. 103–263 added subsecs. (f) and (g).
1988—Pub. L. 100–581 amended section generally, substituting subsecs. (a) to (e) for two former undesignated pars.

Statutory Notes and Related Subsidiaries
Definitions ApplicablePub. L. 100–581, title I, § 102, Nov. 1, 1988, 102 Stat. 2939, provided that: 
“For the purpose of this Act [probably means title I of Pub. L. 100–581 which amended this section and enacted provisions set out below], the term—
“(1) ‘applicable laws’ means any treaty, Executive order or Act of Congress or any final decision of the Federal courts which are applicable to the tribe, and any other laws which are applicable to the tribe pursuant to an Act of Congress or by any final decision of the Federal courts;

“(2) ‘appropriate tribal request’ means receipt in the Area Office of the Bureau of Indian Affairs having administrative jurisdiction over the requesting tribe, of a duly enacted tribal resolution requesting a Secretarial election as well as a copy of the proposed tribal constitution and bylaws, amendment, or revocation action;

“(3) ‘Secretary’ means the Secretary of the Interior.”




Amendment of Tribal Constitution and BylawsPub. L. 100–581, title I, § 103, Nov. 1, 1988, 102 Stat. 2939, provided that: “Nothing in this Act [probably means title I of Pub. L. 100–581 which amended this section and enacted provisions set out above] is intended to amend, revoke, or affect any tribal constitution, bylaw, or amendment ratified and approved prior to this Act.”




§ 5124. Incorporation of Indian tribes; charter; ratification by election
The Secretary of the Interior may, upon petition by any tribe, issue a charter of incorporation to such tribe: Provided, That such charter shall not become operative until ratified by the governing body of such tribe. Such charter may convey to the incorporated tribe the power to purchase, take by gift, or bequest, or otherwise, own, hold, manage, operate, and dispose of property of every description, real and personal, including the power to purchase restricted Indian lands and to issue in exchange therefor interests in corporate property, and such further powers as may be incidental to the conduct of corporate business, not inconsistent with law; but no authority shall be granted to sell, mortgage, or lease for a period exceeding twenty-five years any trust or restricted lands included in the limits of the reservation. Any charter so issued shall not be revoked or surrendered except by Act of Congress.
(June 18, 1934, ch. 576, § 17, 48 Stat. 988; Pub. L. 101–301, § 3(c), May 24, 1990, 104 Stat. 207.)

Editorial Notes
Codification
Section was formerly classified to section 477 of this title prior to editorial reclassification and renumbering as this section.

Amendments1990—Pub. L. 101–301 substituted “by any tribe” for “by at least one-third of the adult Indians”, “by the governing body of such tribe” for “at a special election by a majority vote of the adult Indians living on the reservation”, and “twenty-five years any trust or restricted lands” for “ten years any of the land”.



§ 5125. Acceptance optional
This Act shall not apply to any reservation wherein a majority of the adult Indians, voting at a special election duly called by the Secretary of the Interior, shall vote against its application. It shall be the duty of the Secretary of the Interior, within one year after June 18, 1934, to call such an election, which election shall be held by secret ballot upon thirty days’ notice.
(June 18, 1934, ch. 576, § 18, 48 Stat. 988.)

Editorial Notes

References in TextThis Act, referred to in text, is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which is classified generally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.

Codification
Section was formerly classified to section 478 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Extensions of TimeThe time for holding an election under this section was extended to June 18, 1936, by act June 15, 1935, ch. 260, § 2, 49 Stat. 378.
Act June 15, 1935, ch. 260, § 3, 49 Stat. 378, provided that the periods of trust or the restrictions on alienation of Indian lands should be extended to Dec. 31, 1936, in case of a vote against the application of sections 5101 to 5103, 5107 to 5113, 5115, 5116, 5118, 5120, 5121, 5123 to 5125, and 5129 of this title.



§ 5126. Mandatory application of sections 5102 and 5124
Notwithstanding section 5125 of this title, sections 5102 and 5124 of this title shall apply to—(1) all Indian tribes,

(2) all lands held in trust by the United States for Indians, and

(3) all lands owned by Indians that are subject to a restriction imposed by the United States on alienation of the rights of the Indians in the lands.

(Pub. L. 101–301, § 3(a), May 24, 1990, 104 Stat. 207.)

Editorial Notes
Codification
Section was formerly classified to section 478–1 of this title prior to editorial reclassification and renumbering as this section.



§ 5127. Procedure
In any election heretofore or hereafter held under the Act of June 18, 1934 (48 Stat. 984) [25 U.S.C. 5101 et seq.], on the question of excluding a reservation from the application of the said Act or on the question of adopting a constitution and bylaws or amendments thereto or on the question of ratifying a charter, the vote of a majority of those actually voting shall be necessary and sufficient to effectuate such exclusion, adoption, or ratification, as the case may be: Provided, however, That in each instance the total vote cast shall not be less than 30 per centum of those entitled to vote.
(June 15, 1935, ch. 260, § 1, 49 Stat. 378.)

Editorial Notes

References in TextAct of June 18, 1934, referred to in text, is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which is classified generally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.

Codification
Section was formerly classified to section 478a of this title prior to editorial reclassification and renumbering as this section.



§ 5128. Application of laws and treaties
All laws, general and special, and all treaty provisions affecting any Indian reservation which has voted or may vote to exclude itself from the application of the Act of June 18, 1934 (48 Stat. 984) [25 U.S.C. 5101 et seq.], shall be deemed to have been continuously effective as to such reservation, notwithstanding the passage of said Act of June 18, 1934. Nothing in the Act of June 18, 1934, shall be construed to abrogate or impair any rights guaranteed under any existing treaty with any Indian tribe, where such tribe voted not to exclude itself from the application of said Act.
(June 15, 1935, ch. 260, § 4, 49 Stat. 378.)

Editorial Notes

References in TextAct of June 18, 1934, referred to in text, is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which is classified generally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.

Codification
Section was formerly classified to section 478b of this title prior to editorial reclassification and renumbering as this section.



§ 5129. Definitions
The term “Indian” as used in this Act shall include all persons of Indian descent who are members of any recognized Indian tribe now under Federal jurisdiction, and all persons who are descendants of such members who were, on June 1, 1934, residing within the present boundaries of any Indian reservation, and shall further include all other persons of one-half or more Indian blood. For the purposes of this Act, Eskimos and other aboriginal peoples of Alaska shall be considered Indians. The term “tribe” wherever used in this Act shall be construed to refer to any Indian tribe, organized band, pueblo, or the Indians residing on one reservation. The words “adult Indians” wherever used in this Act shall be construed to refer to Indians who have attained the age of twenty-one years.
(June 18, 1934, ch. 576, § 19, 48 Stat. 988.)

Editorial Notes

References in TextThis Act, referred to in text, is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which is classified generally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.

Codification
Section was formerly classified to section 479 of this title prior to editorial reclassification and renumbering as this section.

Executive Documents
Admission of Alaska as StateAdmission of Alaska into the Union was accomplished Jan. 3, 1959, on issuance of Proc. No. 3269, Jan. 3, 1959, 24 F.R. 81, 73 Stat. c16, as required by sections 1 and 8(c) of Pub. L. 85–508, July 7, 1958, 72 Stat. 339, set out as notes preceding section 21 of Title 48, Territories and Insular Possessions.



§ 5130. Definitions
For the purposes of this title: 11 See References in Text note below.(1) The term “Secretary” means the Secretary of the Interior.

(2) The term “Indian tribe” means any Indian or Alaska Native tribe, band, nation, pueblo, village or community that the Secretary of the Interior acknowledges to exist as an Indian tribe.

(3) The term “list” means the list of recognized tribes published by the Secretary pursuant to section 5131 of this title.

(Pub. L. 103–454, title I, § 102, Nov. 2, 1994, 108 Stat. 4791.)

Editorial Notes

References in TextThis title, referred to in introductory provisions, is title I of Pub. L. 103–454, Nov. 2, 1994, 108 Stat. 4791, which enacted this section, section 5131 of this title, and provisions set out as a note below. For complete classification of this title to the Code, see Short Title of 1994 Amendment note set out under section 5101 of this title and Tables.

Codification
Section was formerly classified to section 479a of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Short TitleFor short title of this section and section 5131 of this title as the “Federally Recognized Indian Tribe List Act of 1994”, see section 101 of Pub. L. 103–454, set out as a note under section 5101 of this title.

Congressional FindingsPub. L. 103–454, title I, § 103, Nov. 2, 1994, 108 Stat. 4791, provided that: 
“The Congress finds that—
“(1) the Constitution, as interpreted by Federal case law, invests Congress with plenary authority over Indian Affairs;

“(2) ancillary to that authority, the United States has a trust responsibility to recognized Indian tribes, maintains a government-to-government relationship with those tribes, and recognizes the sovereignty of those tribes;

“(3) Indian tribes presently may be recognized by Act of Congress; by the administrative procedures set forth in part 83 of the Code of Federal Regulations denominated ‘Procedures for Establishing that an American Indian Group Exists as an Indian Tribe;’ or by a decision of a United States court;

“(4) a tribe which has been recognized in one of these manners may not be terminated except by an Act of Congress;

“(5) Congress has expressly repudiated the policy of terminating recognized Indian tribes, and has actively sought to restore recognition to tribes that previously have been terminated;

“(6) the Secretary of the Interior is charged with the responsibility of keeping a list of all federally recognized tribes;

“(7) the list published by the Secretary should be accurate, regularly updated, and regularly published, since it is used by the various departments and agencies of the United States to determine the eligibility of certain groups to receive services from the United States; and

“(8) the list of federally recognized tribes which the Secretary publishes should reflect all of the federally recognized Indian tribes in the United States which are eligible for the special programs and services provided by the United States to Indians because of their status as Indians.”






§ 5131. Publication of list of recognized tribes(a) Publication of listThe Secretary shall publish in the Federal Register a list of all Indian tribes which the Secretary recognizes to be eligible for the special programs and services provided by the United States to Indians because of their status as Indians.


(b) Frequency of publicationThe list shall be published within 60 days of November 2, 1994, and annually on or before every January 30 thereafter.


(Pub. L. 103–454, title I, § 104, Nov. 2, 1994, 108 Stat. 4792.)

Editorial Notes
Codification
Section was formerly classified to section 479a–1 of this title prior to editorial reclassification and renumbering as this section.



§ 5132. Indians eligible for loans
On and after May 10, 1939, no individual of less than one-quarter degree of Indian blood shall be eligible for a loan from funds made available in accordance with the provisions of the Act of June 18, 1934 (48 Stat. 986) [25 U.S.C. 5101 et seq.], and the Act of June 26, 1936 (49 Stat. 1967).
(May 10, 1939, ch. 119, § 1, 53 Stat. 698.)

Editorial Notes

References in TextAct of June 18, 1934, referred to in text, is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which is classified generally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.
Act of June 26, 1936, referred to in text, is act June 26, 1936, ch. 831, 49 Stat. 1967, popularly known as the Oklahoma Welfare Act, which was classified generally to subchapter VIII (§ 501 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 45A (§ 5201 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5201 of this title and Tables. Provisions of the Act relating to the revolving fund appear in section 5206 of this title.

Codification
Section was formerly classified to section 480 of this title prior to editorial reclassification and renumbering as this section.



§ 5133. Revolving fund; loans; regulations
The Secretary of the Interior, or his designated representative, is authorized, under such regulations as the Secretary may prescribe, to make loans from the revolving fund established pursuant to the Acts of June 18, 1934 (48 Stat. 984) [25 U.S.C. 5101 et seq.], and June 26, 1936 (49 Stat. 1967), to tribes, bands, groups, and individual Indians, not otherwise eligible for loans under said Acts: Provided, That no portion of these funds shall be loaned to Indians of less than one-quarter Indian blood.
(May 7, 1948, ch. 266, 62 Stat. 211.)

Editorial Notes

References in TextAct of June 18, 1934, referred to in text, is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which is classified generally to this chapter. Provisions of the Act establishing the revolving fund are set out in section 5113 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.
Act of June 26, 1936, referred to in text, is act June 26, 1936, ch. 831, 49 Stat. 1967, popularly known as the Oklahoma Welfare Act, which was classified generally to subchapter VIII (§ 501 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 45A (§ 5201 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5201 of this title and Tables. Provisions of the Act relating to the revolving fund appear in section 5206 of this title.
Funds in the revolving fund authorized by these Acts, and certain other sums, to be administered after Apr. 12, 1974, as a single Indian Revolving Loan Fund, see section 1461 of this title.

Codification
Section was formerly classified to section 482 of this title prior to editorial reclassification and renumbering as this section.



§ 5134. Sale of land by individual Indian owners
The Secretary of the Interior, or his duly authorized representative, is authorized in his discretion, and upon application of the Indian owners, to issue patents in fee, to remove restrictions against alienation, and to approve conveyances, with respect to lands or interests in lands held by individual Indians under the provisions of the Act of June 18, 1934 (48 Stat. 984) [25 U.S.C. 5101 et seq.], or the Act of June 26, 1936 (49 Stat. 1967).
(May 14, 1948, ch. 293, 62 Stat. 236.)

Editorial Notes

References in TextAct of June 18, 1934, referred to in text, is act June 18, 1934, ch. 576, 48 Stat. 984, popularly known as the Indian Reorganization Act, which is classified generally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.
Act of June 26, 1936, referred to in text, is act June 26, 1936, ch. 831, 49 Stat. 1967, popularly known as the Oklahoma Welfare Act, which was classified generally to subchapter VIII (§ 501 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 45A (§ 5201 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5201 of this title and Tables.

Codification
Section was formerly classified to section 483 of this title prior to editorial reclassification and renumbering as this section.



§ 5135. Mortgages and deeds of trust by individual Indian owners; removal from trust or restricted status; application to Secretary(a) The individual Indian owners of any land which either is held by the United States in trust for them or is subject to a restriction against alienation imposed by the United States are authorized, subject to approval by the Secretary of the Interior, to execute a mortgage or deed of trust to such land. Such land shall be subject to foreclosure or sale pursuant to the terms of such mortgage or deed of trust in accordance with the laws of the tribe which has jurisdiction over such land or, in the case where no tribal foreclosure law exists, in accordance with the laws of the State or Territory in which the land is located. For the purpose of any foreclosure or sale proceeding the Indian owners shall be regarded as vested with an unrestricted fee simple title to the land, the United States shall not be a necessary party to the proceeding, and any conveyance of the land pursuant to the proceeding shall divest the United States of title to the land. All mortgages and deeds of trust to such land heretofore approved by the Secretary of the Interior are ratified and confirmed.

(b) In the event such land is acquired by an Indian or an Indian tribe, such land shall not be removed from trust or restricted status except upon application to the Secretary under existing law.

(Mar. 29, 1956, ch. 107, 70 Stat. 62; Pub. L. 98–608, § 2, Oct. 30, 1984, 98 Stat. 3173; Pub. L. 101–644, title III, § 301(c), Nov. 29, 1990, 104 Stat. 4667.)

Editorial Notes
Codification
Section was formerly classified to section 483a of this title prior to editorial reclassification and renumbering as this section.

Amendments1990—Subsec. (a). Pub. L. 101–644 inserted “tribe which has jurisdiction over such land or, in the case where no tribal foreclosure law exists, in accordance with the laws of the” before “State” in second sentence.
1984—Pub. L. 98–608 designated existing provisions as subsec. (a) and added subsec. (b).



§ 5136. Loans to purchasers of highly fractioned land(a) In generalThe Secretary of Agriculture is authorized to make direct loans in a manner consistent with direct loans pursuant to subtitle D of the Consolidated Farm and Rural Development Act (7 U.S.C. 1981 et seq.), to any Indian tribe recognized by the Secretary of the Interior or tribal corporation established pursuant to the Indian Reorganization Act (25 U.S.C. 477),11 See References in Text note below. which does not have adequate uncommitted funds, to acquire lands or interests therein within the tribe’s reservation as determined by the Secretary of the Interior, or within a community in Alaska incorporated by the Secretary pursuant to the Indian Reorganization Act [25 U.S.C. 5101 et seq.], for use of the tribe or the corporation or the members of either. Such loans shall be limited to such Indian tribes or tribal corporations as have reasonable prospects of success in their proposed operations and as are unable to obtain sufficient credit elsewhere at reasonable rates and terms to finance the purposes authorized in sections 5136 to 5143 of this title.


(b) Highly fractionated land(1) In generalSubject to paragraph (2), the Secretary of Agriculture may make and insure loans in accordance with section 1929 of title 7 to eligible purchasers of highly fractionated land or to intermediaries in order to establish revolving loan funds for the purchase of highly fractionated land under that section.


(2) ExclusionSection 5140 of this title shall not apply to trust land, restricted tribal land, or tribal corporation land that is mortgaged in accordance with paragraph (1).



(Pub. L. 91–229, § 1, Apr. 11, 1970, 84 Stat. 120; Pub. L. 110–234, title V, § 5501, May 22, 2008, 122 Stat. 1161; Pub. L. 110–246, § 4(a), title V, § 5501, June 18, 2008, 122 Stat. 1664, 1922; Pub. L. 113–79, title V, § 5402, Feb. 7, 2014, 128 Stat. 840.)

Editorial Notes

References in TextThe Consolidated Farm and Rural Development Act, referred to in subsec. (a), is title III of Pub. L. 87–128, Aug. 8, 1961, 75 Stat. 307. Subtitle D of the Act is classified principally to subchapter IV (§ 1981 et seq.) of chapter 50 of Title 7, Agriculture. For complete classification of the Act to the Code, see Short Title note set out under section 1921 of Title 7 and Tables.
Tribal corporation established by the Indian Reorganization Act (25 U.S.C. 477), referred to in subsec. (a), means a tribal corporation established under section 17 of act June 18, 1934, ch. 576, 48 Stat. 988, which was classified to section 477 of this title prior to editiorial reclassification as section 5124 of this title.
The Indian Reorganization Act, referred to in subsec. (a), is act June 18, 1934, ch. 576, 48 Stat. 984, which is classified generally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.

Codification
Pub. L. 110–234 and Pub. L. 110–246 made identical amendments to this section. The amendments by Pub. L. 110–234 were repealed by section 4(a) of Pub. L. 110–246.
Section was formerly classified to section 488 of this title prior to editorial reclassification and renumbering as this section.

Amendments2014—Subsec. (a). Pub. L. 113–79, § 5402(1), in first sentence, substituted “direct loans in a manner consistent with direct loans pursuant to subtitle D of the Consolidated Farm and Rural Development Act (7 U.S.C. 1981 et seq.)” for “loans from the Farmers Home Administration Direct Loan Account created by section 1988(c) of title 7, and to make and insure loans as provided in sections 1928 and 1929 of title 7”.
Subsec. (b)(1). Pub. L. 113–79, § 5402(2), substituted “or to intermediaries in order to establish revolving loan funds for the purchase of highly fractionated land under that section” for “pursuant to section 2204(c) of this title”.
2008—Pub. L. 110–246, § 5501, inserted section catchline, designated existing provisions as subsec. (a), inserted heading, and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentAmendment of this section and repeal of Pub. L. 110–234 by Pub. L. 110–246 effective May 22, 2008, the date of enactment of Pub. L. 110–234, see section 4 of Pub. L. 110–246, set out as an Effective Date note under section 8701 of Title 7, Agriculture.



§ 5137. Removal of duplicative appraisals
Notwithstanding any other law (including regulations), in making loans under section 5136 of this title, borrowers who are Indian tribes, members of Indian tribes, or tribal corporations shall only be required to obtain 1 appraisal under an appraisal standard recognized as of February 7, 2014, by the Secretary or the Secretary of the Interior.
(Pub. L. 113–79, title V, § 5403, Feb. 7, 2014, 128 Stat. 840.)

Editorial Notes
Codification
Section was formerly classified to section 488a of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Definition of “Secretary”
“Secretary” as meaning the Secretary of Agriculture, see section 9001 of Title 7, Agriculture.



§ 5138. Title in trust to United States
Title to land acquired by a tribe or tribal corporation with a loan made or insured pursuant to sections 5136 to 5143 of this title may, with the approval of the Secretary of the Interior, be taken by the United States in trust for the tribe or tribal corporation.
(Pub. L. 91–229, § 2, Apr. 11, 1970, 84 Stat. 120.)

Editorial Notes
Codification
Section was formerly classified to section 489 of this title prior to editorial reclassification and renumbering as this section.



§ 5139. Tribal rights and privileges in connection with loans
A tribe or tribal corporation to which a loan is made or insured pursuant to sections 5136 to 5143 of this title (1) may waive in writing any immunity from suit or liability which it may possess, (2) may mortgage or otherwise hypothecate trust or restricted property if (a) authorized by its constitution or charter or by a tribal referendum, and (b) approved by the Secretary of the Interior, and (3) shall comply with rules and regulations prescribed by the Secretary of Agriculture in connection with such loans.
(Pub. L. 91–229, § 3, Apr. 11, 1970, 84 Stat. 120.)

Editorial Notes
Codification
Section was formerly classified to section 490 of this title prior to editorial reclassification and renumbering as this section.



§ 5140. Mortgaged property governed by State law
Trust or restricted tribal or tribal corporation property mortgaged pursuant to sections 5136 to 5143 of this title shall be subject to foreclosure and sale or conveyance in lieu of foreclosure, free of such trust or restrictions, in accordance with the laws of the State in which the property is located.
(Pub. L. 91–229, § 4, Apr. 11, 1970, 84 Stat. 120.)

Editorial Notes
Codification
Section was formerly classified to section 491 of this title prior to editorial reclassification and renumbering as this section.



§ 5141. Interest rates and taxes
Loans made or insured pursuant to sections 5136 to 5143 of this title will be subject to the interest rate provisions of section 307(a)(3)(B) of the Consolidated Farmers Home Administration Act of 1961, as amended [7 U.S.C. 1927(a)(3)(B)], and to the provisions of subtitle D of that Act [7 U.S.C. 1981 et seq.] except sections 340 [7 U.S.C. 1990], 341, 342 [7 U.S.C. 1013a], and 343 [7 U.S.C. 1991] thereof: Provided, That section 334 [7 U.S.C. 1984] thereof shall not be construed to subject to taxation any lands or interests therein while they are held by an Indian tribe or tribal corporation or by the United States in trust for such tribe or tribal corporation pursuant to sections 5136 to 5143 of this title.
(Pub. L. 91–229, § 5, Apr. 11, 1970, 84 Stat. 120; Pub. L. 101–624, title XVIII, § 1854(a), Nov. 28, 1990, 104 Stat. 3837.)

Editorial Notes

References in TextThe Consolidated Farmers Home Administration Act of 1961, referred to in text, is now the Consolidated Farm and Rural Development Act, Pub. L. 87–128, title III, Aug. 8, 1961, 75 Stat. 307. Subtitle D of the Consolidated Farm and Rural Development Act is classified principally to subchapter IV (§ 1981 et seq.) of chapter 50 of Title 7, Agriculture. For complete classification of this Act to the Code, see Short Title note set out under section 1921 of Title 7 and Tables.
Section 341 of that Act is set out as a note under section 1921 of Title 7.

Codification
Section was formerly classified to section 492 of this title prior to editorial reclassification and renumbering as this section.

Amendments1990—Pub. L. 101–624 substituted “section 307(a)(3)(B)” for “section 307(a)”.



§ 5142. Reduction of unpaid principal(a) In generalThe Secretary of Agriculture may, on the application of the borrower of a loan or loans made under sections 5136 to 5143 of this title, reduce the unpaid principal balance of such loan or loans to the current fair market value of the land purchased with the proceeds of the loan or loans if—(1) the fair market value of the land has declined by at least 25 percent since such land was purchased by the borrower;

(2) the land has been held by the borrower for a period of at least 5 years; and

(3) the Secretary of the Interior finds that the borrower has insufficient income to both repay the loan or loans and provide normal tribal governmental services.


(b) Fair market value(1) AppraisalCurrent fair market value under subsection (a) of this section shall be determined through an appraisal by an independent qualified fee appraiser, selected by mutual agreement between the borrower and the Secretary of Agriculture.


(2) CostsThe cost of appraisals undertaken under paragraph (1) shall be paid by the borrower.



(c) AppealsDecisions of the Secretary of Agriculture under this section shall be appealable in accordance with the provisions of section 333B 11 See References in Text note below. of the Consolidated Farm and Rural Development Act (7 U.S.C. 1983b).


(d) Future applicationsA borrower that had a loan or loans reduced under this section shall not submit an application for another reduction on such loan or loans for a period of 5 years after the initial reduction.


(Pub. L. 91–229, § 6, as added Pub. L. 101–82, title III, § 303, Aug. 14, 1989, 103 Stat. 583.)

Editorial Notes

References in TextSection 333B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1983b), referred to in subsec. (c), probably means section 333B of Pub. L. 87–128, as added by Pub. L. 99–198, title XIII, § 1313(a), Dec. 23, 1985, 99 Stat. 1525, and amended, which related to appeals from adverse decisions under the Act, prior to repeal by Pub. L. 103–354, title II, § 281(c), Oct. 13, 1994, 108 Stat. 3233, and enactment of a new section 333B of Pub. L. 87–128 by Pub. L. 110–234, title V, § 5301, May 22, 2008, 122 Stat. 1147, and Pub. L. 110–246, title V, § 5301, June 18, 2008, 122 Stat. 1908, which established a beginning farmers’ pilot program.

Codification
Another section 6 of Pub. L. 91–229 was added by Pub. L. 101–624, title XVIII, § 1854(b), Nov. 28, 1990, 104 Stat. 3837, and is classified to section 5143 of this title.
Section was formerly classified to section 493 of this title prior to editorial reclassification and renumbering as this section.



§ 5143. Authorization of appropriations
There are authorized to be appropriated to carry out sections 5136 to 5143 of this title $8,000,000 for each of the fiscal years 1991 through 1995.
(Pub. L. 91–229, § 6, as added Pub. L. 101–624, title XVIII, § 1854(b), Nov. 28, 1990, 104 Stat. 3837.)

Editorial Notes
Codification
Another section 6 of Pub. L. 91–229 was added by Pub. L. 101–82, title III, § 303, Aug. 14, 1989, 103 Stat. 583, and is classified to section 5142 of this title.
Section was formerly classified to section 494 of this title prior to editorial reclassification and renumbering as this section.



§ 5144. Certification of rental proceeds
Notwithstanding any other provision of law, any actual rental proceeds from the lease of land acquired under section 5136 of this title certified by the Secretary of the Interior shall be deemed—(1) to constitute the rental value of that land; and

(2) to satisfy the requirement for appraisal of that land.

(Pub. L. 109–221, title II, § 203, May 12, 2006, 120 Stat. 341.)

Editorial Notes
Codification
Section was formerly classified to section 494a of this title prior to editorial reclassification and renumbering as this section.




CHAPTER 45A—OKLAHOMA INDIAN WELFARE



Sec.


5201.Acquisition of agricultural and grazing lands for Indians; title to lands; tax exemption.

5202.Purchase of restricted Indian lands; preference to Secretary of the Interior; waiver of preference.

5203.Organization of tribes or bands; constitution; charter; right to participate in revolving credit fund.

5204.Cooperative associations; charter; purposes; voting rights.

5205.Amendment or revocation of charters; suits by and against associations

5206.Loans to individuals and groups; appropriation.

5207.Availability and allocation of funds; royalties from mineral deposits.

5208.Application of provisions to Osage County.

5209.Rules and regulations; repeals.

5210.Payment of gross production taxes; method.



Editorial Notes
Codification
Chapter was formerly classified to subchapter VIII (§ 501 et seq.) of chapter 14 of this title prior to editorial reclassification as this chapter.


§ 5201. Acquisition of agricultural and grazing lands for Indians; title to lands; tax exemption
The Secretary of the Interior is authorized, in his discretion, to acquire by purchase, relinquishment, gift, exchange, or assignment, any interest in lands, water rights, or surface rights to lands, within or without existing Indian reservations, including trust or otherwise restricted lands now in Indian ownership: Provided, That such lands shall be agricultural and grazing lands of good character and quality in proportion to the respective needs of the particular Indian or Indians for whom such purchases are made. Title to all lands so acquired shall be taken in the name of the United States, in trust for the tribe, band, group, or individual Indian for whose benefit such land is so acquired, and while the title thereto is held by the United States said lands shall be free from any and all taxes, save that the State of Oklahoma is authorized to levy and collect a gross-production tax, not in excess of the rate applied to production from lands in private ownership, upon all oil and gas produced from said lands, which said tax the Secretary of the Interior is authorized and directed to cause to be paid.
(June 26, 1936, ch. 831, § 1, 49 Stat. 1967.)

Editorial Notes
Codification
Section was formerly classified to section 501 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Short TitleAct June 26, 1936, ch. 831, 49 Stat. 1967, which enacted this chapter, is popularly known as the “Oklahoma Welfare Act” and the “Oklahoma Indian Welfare Act”.

References to This SectionReferences to this section in chapter 46 of this title deemed to include section 82a of this title, see section 5391 of this title.



§ 5202. Purchase of restricted Indian lands; preference to Secretary of the Interior; waiver of preference
Whenever any restricted Indian land or interests in land, other than sales or leases of oil, gas, or other minerals therein, are offered for sale, pursuant to the terms of this chapter or any other Act of Congress, the Secretary of the Interior shall have a preference right, in his discretion, to purchase the same for or in behalf of any other Indian or Indians of the same or any other tribe, at a fair valuation to be fixed by the appraisement satisfactory to the Indian owner or owners, or if offered for sale at auction said Secretary shall have a preference right, in his discretion, to purchase the same for or in behalf of any other Indian or Indians by meeting the highest bid otherwise offered therefor.
The preference right of the Secretary to purchase shall be considered as waived where notice of the pendency of sale is given in writing to the Superintendent of the Five Civilized Tribes for at least ten days prior to the date of sale and the Secretary does not within that time exercise the preferential right to purchase.
(June 26, 1936, ch. 831, § 2, 49 Stat. 1967; Aug. 4, 1947, ch. 458, § 10, 61 Stat. 734.)

Editorial Notes
Codification
Section was formerly classified to section 502 of this title prior to editorial reclassification and renumbering as this section.

Amendments1947—Act Aug. 4, 1947, added second paragraph.



§ 5203. Organization of tribes or bands; constitution; charter; right to participate in revolving credit fund
Any recognized tribe or band of Indians residing in Oklahoma shall have the right to organize for its common welfare and to adopt a constitution and bylaws, under such rules and regulations as the Secretary of the Interior may prescribe. The Secretary of the Interior may issue to any such organized group a charter of incorporation, which shall become operative when ratified by a majority vote of the adult members of the organization voting: Provided, however, That such election shall be void unless the total vote cast be at least 30 per centum of those entitled to vote. Such charter may convey to the incorporated group, in addition to any powers which may properly be vested in a body corporate under the laws of the State of Oklahoma, the right to participate in the revolving credit fund and to enjoy any other rights or privileges secured to an organized Indian tribe under the Act of June 18, 1934 (48 Stat. 984) [25 U.S.C. 5101 et seq.]: Provided, That the corporate funds of any such chartered group may be deposited in any national bank within the State of Oklahoma or otherwise invested, utilized, or disbursed in accordance with the terms of the corporate charter.
(June 26, 1936, ch. 831, § 3, 49 Stat. 1967.)

Editorial Notes

References in TextAct of June 18, 1934, referred to in text, popularly known as the Indian Reorganization Act, is classified generally to chapter 45 (§ 5101 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.

Codification
Section was formerly classified to section 503 of this title prior to editorial reclassification and renumbering as this section.



§ 5204. Cooperative associations; charter; purposes; voting rights
Any ten or more Indians, as determined by the official tribal rolls, or Indian descendants of such enrolled members, or Indians as defined in the Act of June 18, 1934 (48 Stat. 984) [25 U.S.C. 5101 et seq.], who reside within the State of Oklahoma in convenient proximity to each other may receive from the Secretary of the Interior a charter as a local cooperative association for any one or more of the following purposes: Credit administration, production, marketing, consumers’ protection, or land management. The provisions of this chapter, the regulations of the Secretary of the Interior, and the charters of the cooperative associations issued pursuant thereto shall govern such cooperative associations: Provided, That in those matters not covered by this chapter, regulations, or charters, the laws of the State of Oklahoma, if applicable, shall govern. In any stock or nonstock cooperative association no one member shall have more than one vote, and membership therein shall be open to all Indians residing within the prescribed district.
(June 26, 1936, ch. 831, § 4, 49 Stat. 1967.)

Editorial Notes

References in TextAct of June 18, 1934, referred to in text, popularly known as the Indian Reorganization Act, is classified generally to chapter 45 (§ 5101 et seq.) of this title. Provisions of the Act defining “Indian” appear in section 5129 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.

Codification
Section was formerly classified to section 504 of this title prior to editorial reclassification and renumbering as this section.



§ 5205. Amendment or revocation of charters; suits by and against associations
The charters of any cooperative association organized pursuant to section 5204 of this title shall not be amended or revoked by the Secretary except after a majority vote of the membership. Such cooperative associations may sue and be sued in any court of the State of Oklahoma or of the United States having jurisdiction of the cause of action, but a certified copy of all papers filed in any action against a cooperative association in a court of Oklahoma shall be served upon the Secretary of the Interior, or upon an employee duly authorized by him to receive such service. Within thirty days after such service or within such extended time as the trial court may permit, the Secretary of the Interior may intervene in such action or may remove such action to the United States district court.
(June 26, 1936, ch. 831, § 5, 49 Stat. 1968; June 25, 1948, ch. 646, § 29, 62 Stat. 991.)

Editorial Notes
Codification
Section was formerly classified to section 505 of this title prior to editorial reclassification and renumbering as this section.

Amendments1948—Act June 25, 1948, struck out provisions relating to procedure for removal.

Statutory Notes and Related Subsidiaries
Effective Date of 1948 AmendmentAct June 25, 1948, ch. 646, § 38, 62 Stat. 992, provided that the amendment made by that act is effective Sept 1, 1948.



§ 5206. Loans to individuals and groups; appropriation
The Secretary is authorized to make loans to individual Indians and to associations or corporate groups organized pursuant to this chapter. For the making of such loans and for expenses of the cooperative associations organized pursuant to this chapter there shall be appropriated, out of the Treasury of the United States, the sum of $2,000,000.
(June 26, 1936, ch. 831, § 6, 49 Stat. 1968.)

Editorial Notes
Codification
Section was formerly classified to section 506 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Administration of Funds in Revolving FundFunds authorized by act June 26, 1936, to be administered as a single Indian Revolving Loan Fund after Apr. 12, 1974, see section 1461 of this title.



§ 5207. Availability and allocation of funds; royalties from mineral deposits
All funds appropriated under the several grants of authority contained in the Act of June 18, 1934 (48 Stat. 984) [25 U.S.C. 5101 et seq.], are hereby made available for use under the provisions of this chapter, and Oklahoma Indians shall be accorded and allocated a fair and just share of any and all funds appropriated after June 26, 1936, under the authorization herein set forth: Provided, That any royalties, bonuses, or other revenues derived from mineral deposits underlying lands purchased in Oklahoma under the authority granted by this chapter, or by the Act of June 18, 1934, shall be deposited in the Treasury of the United States, and such revenues are made available for expenditure by the Secretary of the Interior for the acquisition of lands and for loans to Indians in Oklahoma as authorized by this chapter and by the Act of June 18, 1934 (48 Stat. 984).
(June 26, 1936, ch. 831, § 7, 49 Stat. 1968.)

Editorial Notes

References in TextAct of June 18, 1934, referred to in text, popularly known as the Indian Reorganization Act, is classified generally to chapter 45 (§ 5101 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5101 of this title and Tables.

Codification
Section was formerly classified to section 507 of this title prior to editorial reclassification and renumbering as this section.



§ 5208. Application of provisions to Osage County
This chapter shall not relate to or affect Osage County, Oklahoma.
(June 26, 1936, ch. 831, § 8, 49 Stat. 1968.)

Editorial Notes
Codification
Section was formerly classified to section 508 of this title prior to editorial reclassification and renumbering as this section.



§ 5209. Rules and regulations; repeals
The Secretary of the Interior is authorized to prescribe such rules and regulations as may be necessary to carry out the provisions of this chapter. All Acts or parts of Acts inconsistent with this chapter are repealed.
(June 26, 1936, ch. 831, § 9, 49 Stat. 1968.)

Editorial Notes
Codification
Section was formerly classified to section 509 of this title prior to editorial reclassification and renumbering as this section.



§ 5210. Payment of gross production taxes; method
Whenever restricted Indian lands in the State of Oklahoma are subject to gross production tax on minerals, including oil and gas, the Secretary of the Interior, in his discretion, may cause such tax or taxes due the State of Oklahoma to be paid in the manner provided for by the statutes of the State of Oklahoma.
(Aug. 25, 1937, ch. 772, 50 Stat. 806.)

Editorial Notes
Codification
This section was not enacted as part of act June 26, 1936, ch. 831, 49 Stat. 1967, which comprises this chapter.
Section was formerly classified to section 510 of this title prior to editorial reclassification and renumbering as this section.




CHAPTER 46—INDIAN SELF-DETERMINATION AND EDUCATION ASSISTANCE



Sec.


5301.Congressional statement of findings.

5302.Congressional declaration of policy.

5303.Tribal and Federal advisory committees.

5304.Definitions.

5305.Reporting and audit requirements for recipients of Federal financial assistance.

5306.Criminal activities involving grants, contracts, etc.; penalties.

5307.Wage and labor standards.

5308.Grant and cooperative agreements.

5309.Use of excess funds.

5310.Investment of advance payments; restrictions.


SUBCHAPTER I—INDIAN SELF-DETERMINATION


5321.Self-determination contracts.

5322.Grants to tribal organizations or tribes.

5323.Retention of Federal employee coverage, rights and benefits by employees of tribal organizations.

5324.Contract or grant provisions and administration.

5325.Contract funding and indirect costs.

5326.Indian Health Service: availability of funds for Indian self-determination or self-governance contract or grant support costs.

5327.Department of the Interior: availability of funds for Indian self-determination or self-governance contract or grant support costs.

5328.Rules and regulations.

5329.Contract or grant specifications.

5330.Rescission of contract or grant and assumption of control of program, etc.; authority; grounds; procedure; correction of violation as prerequisite to new contract or grant agreement; construction with occupational safety and health requirements.

5331.Contract disputes and claims.

5332.Sovereign immunity and trusteeship rights unaffected.


SUBCHAPTER II—CONTRACTS WITH STATES


5341.Donations for Indians; use of gifts; annual report to Congress.

5342.Contracts for education, medical attention, relief and social welfare of Indians.

5343.Use of Government property by States and Territories.

5344.Rules and regulations; minimum standards of service.

5345.Contracts for education in public schools; submission of education plan by contractor as prerequisite; criteria for approval of plan by Secretary of the Interior; participation by non-Indian students.

5346.Local committee of Indian parents in school districts having school boards composed of non-Indian majority.

5347.Reimbursement to school districts for educating non-resident students.

5348.Computation of student count.


SUBCHAPTER III—INDIAN EDUCATION ASSISTANCE


5351.School construction, acquisition, or renovation contracts.

5352.General education contract and grant provisions and requirements; school district quality and standards of excellence.

5353.Availability of funds to agencies, institutions, and organizations.

5354.Rules and regulations.

5355.Eligibility for funds of tribe or tribal organization controlling or managing private schools.

5356.Supplemental assistance to funds provided to local educational agencies.


SUBCHAPTER IV—TRIBAL SELF-GOVERNANCE—DEPARTMENT OF THE INTERIOR


5361.Definitions.

5362.Tribal Self-Governance Program.

5363.Funding agreements.

5364.Compacts.

5365.General provisions.

5366.Provisions relating to the Secretary.

5367.Construction programs and projects.

5368.Payment.

5369.Facilitation.


5370.Discretionary application of other sections.


5371.Annual budget list.


5372.Reports.


5373.Regulations.


5374.Effect of circulars, policies, manuals, guidance, and rules.


5375.Appeals.


5376.Application of other provisions.


5377.Authorization of appropriations.



SUBCHAPTER V—TRIBAL SELF-GOVERNANCE—INDIAN HEALTH SERVICE


5381.Definitions.

5382.Establishment.

5383.Selection of participating Indian tribes.

5384.Compacts.

5385.Funding agreements.

5386.General provisions.

5387.Provisions relating to the Secretary.

5388.Transfer of funds.

5389.Construction projects.

5390.Federal procurement laws and regulations.

5391.Civil actions.

5392.Facilitation.

5393.Budget request.

5394.Reports.

5395.Disclaimers.

5396.Application of other sections of this chapter.

5397.Regulations.

5398.Appeals.

5399.Authorization of appropriations.


SUBCHAPTER VI—INDIAN LAW ENFORCEMENT FOUNDATION


5411.Definitions.


5412.Indian Law Enforcement Foundation.


5413.Administrative services and support.



SUBCHAPTER VII—NATIONAL FUND FOR EXCELLENCE IN AMERICAN INDIAN EDUCATION


5421.National Fund for Excellence in American Indian Education.

5422.Administrative services and support.

5423.Definitions.


§ 5301. Congressional statement of findings(a) Findings respecting historical and special legal relationship, and resultant responsibilitiesThe Congress, after careful review of the Federal Government’s historical and special legal relationship with, and resulting responsibilities to, American Indian people, finds that—(1) the prolonged Federal domination of Indian service programs has served to retard rather than enhance the progress of Indian people and their communities by depriving Indians of the full opportunity to develop leadership skills crucial to the realization of self-government, and has denied to the Indian people an effective voice in the planning and implementation of programs for the benefit of Indians which are responsive to the true needs of Indian communities; and

(2) the Indian people will never surrender their desire to control their relationships both among themselves and with non-Indian governments, organizations, and persons.


(b) Further findingsThe Congress further finds that—(1) true self-determination in any society of people is dependent upon an educational process which will insure the development of qualified people to fulfill meaningful leadership roles;

(2) the Federal responsibility for and assistance to education of Indian children has not effected the desired level of educational achievement or created the diverse opportunities and personal satisfaction which education can and should provide; and

(3) parental and community control of the educational process is of crucial importance to the Indian people.


(Pub. L. 93–638, § 2, Jan. 4, 1975, 88 Stat. 2203.)

Editorial Notes
Codification
Section was formerly classified to section 450 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Short Title of 2020 AmendmentPub. L. 116–260, div. DD, § 1, Dec. 27, 2020, 134 Stat. 3008, provided that: “This division [amending section 5363 of this title and repealing in part and omitting in part section 671 of Title 16, Conservation] may be cited as the ‘Montana Water Rights Protection Act’.”

Pub. L. 116–180, § 1(a), Oct. 21, 2020, 134 Stat. 857, provided that: “This Act [enacting sections 5364 to 5377 of this title, amending sections 5304, 5305, 5321, 5324, 5325, 5329, and 5361 to 5363 of this title, repealing sections 5364 to 5368 of this title, and enacting provisions set out as notes under sections 5305 and 5361 of this title] may be cited as the ‘Practical Reforms and Other Goals To Reinforce the Effectiveness of Self-Governance and Self-Determination for Indian Tribes Act of 2019’ or the ‘PROGRESS for Indian Tribes Act’.”


Short Title of 2018 AmendmentPub. L. 115–404, § 1, Dec. 31, 2018, 132 Stat. 5349, provided that: “This Act [enacting section 5348 of this title] may be cited as the ‘Johnson-O’Malley Supplemental Indian Education Program Modernization Act’.”


Short Title of 2000 AmendmentPub. L. 106–568, title VIII, § 801, Dec. 27, 2000, 114 Stat. 2916, provided that: “This title [see Tables for classification] may be cited as the ‘Native American Laws Technical Corrections Act of 2000’.”

Pub. L. 106–568, title XIII, § 1301, Dec. 27, 2000, 114 Stat. 2936, provided that: “This title [enacting subchapter VII of this chapter] may be cited as the ‘American Indian Education Foundation Act of 2000’.”

Pub. L. 106–260, § 1, Aug. 18, 2000, 114 Stat. 711, provided that: “This Act [see Tables for classification] may be cited as the ‘Tribal Self-Governance Amendments of 2000’.”


Short Title of 1994 AmendmentPub. L. 103–413, § 1, Oct. 25, 1994, 108 Stat. 4250, provided that: “This Act [see Tables for classification] may be cited as the ‘Indian Self-Determination Act Amendments of 1994’.”

Pub. L. 103–413, title I, § 101, Oct. 25, 1994, 108 Stat. 4250, provided that: “This title [see Tables for classification] may be cited as the ‘Indian Self-Determination Contract Reform Act of 1994’.”

Pub. L. 103–413, title II, § 201, Oct. 25, 1994, 108 Stat. 4270, provided that: “This title [enacting subchapter IV (§ 5361 et seq.) of this chapter and provisions set out as notes under section 5361 of this title] may be cited as the ‘Tribal Self-Governance Act of 1994’.”


Short Title of 1990 AmendmentPub. L. 101–644, title II, § 201, Nov. 29, 1990, 104 Stat. 4665, provided that: “This title [see Tables for classification] may be cited as the ‘Indian Self-Determination and Education Assistance Act Amendments of 1990’.”


Short Title of 1988 AmendmentPub. L. 100–472, title I, § 101, Oct. 5, 1988, 102 Stat. 2285, provided that: “This Act [see Tables for classification] may be cited as the ‘Indian Self-Determination and Education Assistance Act Amendments of 1988’.”


Short TitlePub. L. 93–638, § 1, Jan. 4, 1975, 88 Stat. 2203, provided: “That this Act [enacting this chapter, section 13a of this title, and section 2004b of Title 42, The Public Health and Welfare, and amending section 3371 of Title 5, Government Organization and Employees, section 4762 of Title 42, and section 3806 of Title 50, War and National Defense] may be cited as the ‘Indian Self-Determination and Education Assistance Act’.”

Pub. L. 93–638, title I, § 101, Jan. 4, 1975, 88 Stat. 2206, provided that: “This title [enacting subchapter I (§ 5321 et seq.) of this chapter and section 2004b of Title 42, The Public Health and Welfare, and amending section 3371 of Title 5, Government Organization and Employees, section 4762 of Title 42, and section 3806 of Title 50, War and National Defense] may be cited as the ‘Indian Self-Determination Act’.”

Pub. L. 93–638, title II, § 201, Jan. 4, 1975, 88 Stat. 2213, provided that: “This title [enacting subchapter III (§ 5351 et seq.) of this chapter, sections 5345 to 5347 of this title, and provisions set out as a note under section 5347 of this title] may be cited as the ‘Indian Education Assistance Act’.”

Act April 16, 1934, ch. 147, 48 Stat. 596, which enacted sections 5342 to 5348 of this title, is popularly known as the “Johnson-O’Malley Act”.

Savings ProvisionsPub. L. 100–472, title II, § 210, Oct. 5, 1988, 102 Stat. 2298, provided that: 
“Nothing in this Act [see Tables for classification] shall be construed as—
“(1) affecting, modifying, diminishing, or otherwise impairing the sovereign immunity from suit enjoyed by an Indian tribe; or

“(2) authorizing or requiring the termination of any existing trust responsibility of the United States with respect to Indian people.”




SeverabilityPub. L. 100–472, title II, § 211, Oct. 5, 1988, 102 Stat. 2298, provided that: “If any provision of this Act [see Tables for classification] or the application thereof to any Indian tribe, entity, person or circumstance is held invalid, neither the remainder of this Act, nor the application of any provisions herein to other Indian tribes, entities, persons, or circumstances, shall be affected thereby.”


Consultation With Alaska Native CorporationsPub. L. 108–199, div. H, § 161, Jan. 23, 2004, 118 Stat. 452, as amended by Pub. L. 108–447, div. H, title V, § 518, Dec. 8, 2004, 118 Stat. 3267, provided that: “The Director of the Office of Management and Budget and all Federal agencies shall hereafter consult with Alaska Native corporations on the same basis as Indian tribes under Executive Order No. 13175 [set out below].”


Executive Documents

Ex. Ord. No. 13175. Consultation and Coordination With Indian Tribal Governments
Ex. Ord. No. 13175, Nov. 6, 2000, 65 F.R. 67249, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, and in order to establish regular and meaningful consultation and collaboration with tribal officials in the development of Federal policies that have tribal implications, to strengthen the United States government-to-government relationships with Indian tribes, and to reduce the imposition of unfunded mandates upon Indian tribes; it is hereby ordered as follows:
Section 1. Definitions. For purposes of this order:
(a) “Policies that have tribal implications” refers to regulations, legislative comments or proposed legislation, and other policy statements or actions that have substantial direct effects on one or more Indian tribes, on the relationship between the Federal Government and Indian tribes, or on the distribution of power and responsibilities between the Federal Government and Indian tribes.
(b) “Indian tribe” means an Indian or Alaska Native tribe, band, nation, pueblo, village, or community that the Secretary of the Interior acknowledges to exist as an Indian tribe pursuant to the Federally Recognized Indian Tribe List Act of 1994, 25 U.S.C. 479a [now 25 U.S.C. 5130].
(c) “Agency” means any authority of the United States that is an “agency” under 44 U.S.C. 3502(1), other than those considered to be independent regulatory agencies, as defined in 44 U.S.C. 3502(5).
(d) “Tribal officials” means elected or duly appointed officials of Indian tribal governments or authorized intertribal organizations.
Sec. 2. Fundamental Principles. In formulating or implementing policies that have tribal implications, agencies shall be guided by the following fundamental principles:
(a) The United States has a unique legal relationship with Indian tribal governments as set forth in the Constitution of the United States, treaties, statutes, Executive Orders, and court decisions. Since the formation of the Union, the United States has recognized Indian tribes as domestic dependent nations under its protection. The Federal Government has enacted numerous statutes and promulgated numerous regulations that establish and define a trust relationship with Indian tribes.
(b) Our Nation, under the law of the United States, in accordance with treaties, statutes, Executive Orders, and judicial decisions, has recognized the right of Indian tribes to self-government. As domestic dependent nations, Indian tribes exercise inherent sovereign powers over their members and territory. The United States continues to work with Indian tribes on a government-to-government basis to address issues concerning Indian tribal self-government, tribal trust resources, and Indian tribal treaty and other rights.
(c) The United States recognizes the right of Indian tribes to self-government and supports tribal sovereignty and self-determination.
Sec. 3. Policymaking Criteria. In addition to adhering to the fundamental principles set forth in section 2, agencies shall adhere, to the extent permitted by law, to the following criteria when formulating and implementing policies that have tribal implications:
(a) Agencies shall respect Indian tribal self-government and sovereignty, honor tribal treaty and other rights, and strive to meet the responsibilities that arise from the unique legal relationship between the Federal Government and Indian tribal governments.
(b) With respect to Federal statutes and regulations administered by Indian tribal governments, the Federal Government shall grant Indian tribal governments the maximum administrative discretion possible.
(c) When undertaking to formulate and implement policies that have tribal implications, agencies shall:
(1) encourage Indian tribes to develop their own policies to achieve program objectives;
(2) where possible, defer to Indian tribes to establish standards; and
(3) in determining whether to establish Federal standards, consult with tribal officials as to the need for Federal standards and any alternatives that would limit the scope of Federal standards or otherwise preserve the prerogatives and authority of Indian tribes.
Sec. 4. Special Requirements for Legislative Proposals. Agencies shall not submit to the Congress legislation that would be inconsistent with the policymaking criteria in Section 3.
Sec. 5. Consultation. (a) Each agency shall have an accountable process to ensure meaningful and timely input by tribal officials in the development of regulatory policies that have tribal implications. Within 30 days after the effective date of this order, the head of each agency shall designate an official with principal responsibility for the agency’s implementation of this order. Within 60 days of the effective date of this order, the designated official shall submit to the Office of Management and Budget (OMB) a description of the agency’s consultation process.
(b) To the extent practicable and permitted by law, no agency shall promulgate any regulation that has tribal implications, that imposes substantial direct compliance costs on Indian tribal governments, and that is not required by statute, unless:
(1) funds necessary to pay the direct costs incurred by the Indian tribal government or the tribe in complying with the regulation are provided by the Federal Government; or
(2) the agency, prior to the formal promulgation of the regulation,
(A) consulted with tribal officials early in the process of developing the proposed regulation;
(B) in a separately identified portion of the preamble to the regulation as it is to be issued in the Federal Register, provides to the Director of OMB a tribal summary impact statement, which consists of a description of the extent of the agency’s prior consultation with tribal officials, a summary of the nature of their concerns and the agency’s position supporting the need to issue the regulation, and a statement of the extent to which the concerns of tribal officials have been met; and
(C) makes available to the Director of OMB any written communications submitted to the agency by tribal officials.
(c) To the extent practicable and permitted by law, no agency shall promulgate any regulation that has tribal implications and that preempts tribal law unless the agency, prior to the formal promulgation of the regulation,
(1) consulted with tribal officials early in the process of developing the proposed regulation;
(2) in a separately identified portion of the preamble to the regulation as it is to be issued in the Federal Register, provides to the Director of OMB a tribal summary impact statement, which consists of a description of the extent of the agency’s prior consultation with tribal officials, a summary of the nature of their concerns and the agency’s position supporting the need to issue the regulation, and a statement of the extent to which the concerns of tribal officials have been met; and
(3) makes available to the Director of OMB any written communications submitted to the agency by tribal officials.
(d) On issues relating to tribal self-government, tribal trust resources, or Indian tribal treaty and other rights, each agency should explore and, where appropriate, use consensual mechanisms for developing regulations, including negotiated rulemaking.
Sec. 6. Increasing Flexibility for Indian Tribal Waivers.
(a) Agencies shall review the processes under which Indian tribes apply for waivers of statutory and regulatory requirements and take appropriate steps to streamline those processes.
(b) Each agency shall, to the extent practicable and permitted by law, consider any application by an Indian tribe for a waiver of statutory or regulatory requirements in connection with any program administered by the agency with a general view toward increasing opportunities for utilizing flexible policy approaches at the Indian tribal level in cases in which the proposed waiver is consistent with the applicable Federal policy objectives and is otherwise appropriate.
(c) Each agency shall, to the extent practicable and permitted by law, render a decision upon a complete application for a waiver within 120 days of receipt of such application by the agency, or as otherwise provided by law or regulation. If the application for waiver is not granted, the agency shall provide the applicant with timely written notice of the decision and the reasons therefor.
(d) This section applies only to statutory or regulatory requirements that are discretionary and subject to waiver by the agency.
Sec. 7. Accountability.
(a) In transmitting any draft final regulation that has tribal implications to OMB pursuant to Executive Order 12866 of September 30, 1993 [5 U.S.C. 601 note], each agency shall include a certification from the official designated to ensure compliance with this order stating that the requirements of this order have been met in a meaningful and timely manner.
(b) In transmitting proposed legislation that has tribal implications to OMB, each agency shall include a certification from the official designated to ensure compliance with this order that all relevant requirements of this order have been met.
(c) Within 180 days after the effective date of this order the Director of OMB and the Assistant to the President for Intergovernmental Affairs shall confer with tribal officials to ensure that this order is being properly and effectively implemented.
Sec. 8. Independent Agencies. Independent regulatory agencies are encouraged to comply with the provisions of this order.
Sec. 9. General Provisions. (a) This order shall supplement but not supersede the requirements contained in Executive Order 12866 (Regulatory Planning and Review) [5 U.S.C. 601 note], Executive Order 12988 (Civil Justice Reform) [28 U.S.C. 519 note], OMB Circular A–19, and the Executive Memorandum of April 29, 1994, on Government-to-Government Relations with Native American Tribal Governments [set out below].
(b) This order shall complement the consultation and waiver provisions in sections 6 and 7 of Executive Order 13132 (Federalism) [5 U.S.C. 601 note].
(c) Executive Order 13084 (Consultation and Coordination with Indian Tribal Governments) [former 25 U.S.C. 450 note] is revoked at the time this order takes effect.
(d) This order shall be effective 60 days after the date of this order.
Sec. 10. Judicial Review. This order is intended only to improve the internal management of the executive branch, and is not intended to create any right, benefit, or trust responsibility, substantive or procedural, enforceable at law by a party against the United States, its agencies, or any person.

William J. Clinton.



Ex. Ord. No. 13647. Establishing the White House Council on Native American Affairs
Ex. Ord. No. 13647, June 26, 2013, 78 F.R. 39539, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, and in order to promote and sustain prosperous and resilient Native American tribal governments, it is hereby ordered as follows:
Section 1. Policy. The United States recognizes a government-to-government relationship, as well as a unique legal and political relationship, with federally recognized tribes. This relationship is set forth in the Constitution of the United States, treaties, statutes, Executive Orders, administrative rules and regulations, and judicial decisions. Honoring these relationships and respecting the sovereignty of tribal nations is critical to advancing tribal self-determination and prosperity.
As we work together to forge a brighter future for all Americans, we cannot ignore a history of mistreatment and destructive policies that have hurt tribal communities. The United States seeks to continue restoring and healing relations with Native Americans and to strengthen its partnership with tribal governments, for our more recent history demonstrates that tribal self-determination—the ability of tribal governments to determine how to build and sustain their own communities—is necessary for successful and prospering communities. We further recognize that restoring tribal lands through appropriate means helps foster tribal self-determination.
This order establishes a national policy to ensure that the Federal Government engages in a true and lasting government-to-government relationship with federally recognized tribes in a more coordinated and effective manner, including by better carrying out its trust responsibilities. This policy is established as a means of promoting and sustaining prosperous and resilient tribal communities. Greater engagement and meaningful consultation with tribes is of paramount importance in developing any policies affecting tribal nations.
To honor treaties and recognize tribes’ inherent sovereignty and right to self-government under U.S. law, it is the policy of the United States to promote the development of prosperous and resilient tribal communities, including by:
(a) promoting sustainable economic development, particularly energy, transportation, housing, other infrastructure, entrepreneurial, and workforce development to drive future economic growth and security;
(b) supporting greater access to, and control over, nutrition and healthcare, including special efforts to confront historic health disparities and chronic diseases;
(c) supporting efforts to improve the effectiveness and efficiency of tribal justice systems and protect tribal communities;
(d) expanding and improving lifelong educational opportunities for American Indians and Alaska Natives, while respecting demands for greater tribal control over tribal education, consistent with Executive Order 13592 of December 2, 2011 (Improving American Indian and Alaska Native Educational Opportunities and Strengthening Tribal Colleges and Universities); and
(e) protecting tribal lands, environments, and natural resources, and promoting respect for tribal cultures.
Sec. 2. Establishment. There is established the White House Council on Native American Affairs (Council). The Council shall improve coordination of Federal programs and the use of resources available to tribal communities.
Sec. 3. Membership. (a) The Secretary of the Interior shall serve as the Chair of the Council, which shall also include the heads of the following executive departments, agencies, and offices:
(i) the Department of State;
(ii) the Department of the Treasury;
(iii) the Department of Defense;
(iv) the Department of Justice;
(v) the Department of Agriculture;
(vi) the Department of Commerce;
(vii) the Department of Labor;
(viii) the Department of Health and Human Services;
(ix) the Department of Housing and Urban Development;
(x) the Department of Transportation;
(xi) the Department of Energy;
(xii) the Department of Education;
(xiii) the Department of Veterans Affairs;
(xiv) the Department of Homeland Security;
(xv) the Social Security Administration;
(xvi) the Office of Personnel Management;
(xvii) the Office of the United States Trade Representative;
(xviii) the Office of Management and Budget;
(xix) the Environmental Protection Agency;
(xx) the Small Business Administration;
(xxi) the Council of Economic Advisers;
(xxii) the Office of National Drug Control Policy;
(xxiii) the Domestic Policy Council;
(xxiv) the National Economic Council;
(xxv) the Office of Science and Technology Policy;
(xxvi) the Council on Environmental Quality;
(xxvii) the White House Office of Public Engagement and Intergovernmental Affairs;
(xxviii) the Advisory Council on Historic Preservation;
(xxix) the Denali Commission;
(xxx) the White House Office of Cabinet Affairs; and
(xxxi) such other executive departments, agencies, and offices as the Chair may, from time to time, designate.
(b) A member of the Council may designate a senior-level official, who is a full-time officer or employee of the Federal Government, to perform his or her functions.
(c) The Department of the Interior shall provide funding and administrative support for the Council to the extent permitted by law and within existing appropriations.
(d) The Council shall coordinate its policy development through the Domestic Policy Council.
(e) The Council shall coordinate its outreach to federally recognized tribes through the White House Office of Public Engagement and Intergovernmental Affairs.
(f) The Council shall meet three times a year, with any additional meetings convened as deemed necessary by the Chair.
The Chair may invite other interested agencies and offices to attend meetings as appropriate.
Sec. 4. Mission and Function of the Council. The Council shall work across executive departments, agencies, and offices to coordinate development of policy recommendations to support tribal self-governance and improve the quality of life for Native Americans, and shall coordinate the United States Government’s engagement with tribal governments and their communities. The Council shall:
(a) make recommendations to the President, through the Director of the Domestic Policy Council, concerning policy priorities, including improving the effectiveness of Federal investments in Native American communities, where appropriate, to increase the impact of Federal resources and create greater opportunities to help improve the quality of life for Native Americans;
(b) coordinate, through the Director of the Office of Public Engagement and Intergovernmental Affairs, Federal engagement with tribal governments and Native American stakeholders regarding issues important to Native Americans, including with tribal consortia, small businesses, education and training institutions including tribal colleges and universities, health-care providers, trade associations, research and grant institutions, law enforcement, State and local governments, and community and non-profit organizations;
(c) coordinate a more effective and efficient process for executive departments, agencies, and offices to honor the United States commitment to tribal consultation as set forth in Executive Order 13175 of November 6, 2000 (Consultation and Coordination With Indian Tribal Governments), and my memorandum of November 5, 2009 (Tribal Consultation); and
(d) assist the White House Office of Public Engagement and Intergovernmental Affairs in organizing the White House Tribal Nations Conference each year by bringing together leaders invited from all federally recognized Indian tribes and senior officials from the Federal Government to provide for direct government-to-government discussion of the Federal Government’s Indian country policy priorities.
Sec. 5. General Provisions. (a) The heads of executive departments, agencies, and offices shall assist and provide information to the Council, consistent with applicable law, as may be necessary to carry out the functions of the Council.
(b) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department, agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(c) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(d) For purposes of this order, “federally recognized tribe” means an Indian or Alaska Native tribe, band, nation, pueblo, village, or community that the Secretary of the Interior acknowledges to exist as an Indian tribe pursuant to the Federally Recognized Indian Tribe List Act of 1994, 25 U.S.C. 479a [now 25 U.S.C. 5130].
(e) For purposes of this order, “American Indian and Alaska Native” means a member of an Indian tribe, as membership is defined by the tribe.
(f) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Barack Obama.



Government-to-Government Relations With Native American Tribal Governments
Memorandum of President of the United States, Apr. 29, 1994, 59 F.R. 22951, provided:
Memorandum for the Heads of Executive Departments and Agencies
The United States Government has a unique legal relationship with Native American tribal governments as set forth in the Constitution of the United States, treaties, statutes, and court decisions. As executive departments and agencies undertake activities affecting Native American tribal rights or trust resources, such activities should be implemented in a knowledgeable, sensitive manner respectful of tribal sovereignty. Today, as part of an historic meeting, I am outlining principles that executive departments and agencies, including every component bureau and office, are to follow in their interactions with Native American tribal governments. The purpose of these principles is to clarify our responsibility to ensure that the Federal Government operates within a government-to-government relationship with federally recognized Native American tribes. I am strongly committed to building a more effective day-to-day working relationship reflecting respect for the rights of self-government due the sovereign tribal governments.
In order to ensure that the rights of sovereign tribal governments are fully respected, executive branch activities shall be guided by the following:
(a) The head of each executive department and agency shall be responsible for ensuring that the department or agency operates within a government-to-government relationship with federally recognized tribal governments.
(b) Each executive department and agency shall consult, to the greatest extent practicable and to the extent permitted by law, with tribal governments prior to taking actions that affect federally recognized tribal governments. All such consultations are to be open and candid so that all interested parties may evaluate for themselves the potential impact of relevant proposals.
(c) Each executive department and agency shall assess the impact of Federal Government plans, projects, programs, and activities on tribal trust resources and assure that tribal government rights and concerns are considered during the development of such plans, projects, programs, and activities.
(d) Each executive department and agency shall take appropriate steps to remove any procedural impediments to working directly and effectively with tribal governments on activities that affect the trust property and/or governmental rights of the tribes.
(e) Each executive department and agency shall work cooperatively with other Federal departments and agencies to enlist their interest and support in cooperative efforts, where appropriate, to accomplish the goals of this memorandum.
(f) Each executive department and agency shall apply the requirements of Executive Orders Nos. 12875 (“Enhancing the Intergovernmental Partnership”) [former 5 U.S.C. 601 note] and 12866 (“Regulatory Planning and Review”) [5 U.S.C. 601 note] to design solutions and tailor Federal programs, in appropriate circumstances, to address specific or unique needs of tribal communities.
The head of each executive department and agency shall ensure that the department or agency’s bureaus and components are fully aware of this memorandum, through publication or other means, and that they are in compliance with its requirements.
This memorandum is intended only to improve the internal management of the executive branch and is not intended to, and does not, create any right to administrative or judicial review, or any other right or benefit or trust responsibility, substantive or procedural, enforceable by a party against the United States, its agencies or instrumentalities, its officers or employees, or any other person.
The Director of the Office of Management and Budget is authorized and directed to publish this memorandum in the Federal Register.

William J. Clinton.



Tribal Consultation
Memorandum of President of the United States, Nov. 5, 2009, 74 F.R. 57881, provided:
Memorandum for the Heads of Executive Departments And Agencies
The United States has a unique legal and political relationship with Indian tribal governments, established through and confirmed by the Constitution of the United States, treaties, statutes, executive orders, and judicial decisions. In recognition of that special relationship, pursuant to Executive Order 13175 of November 6, 2000, executive departments and agencies (agencies) are charged with engaging in regular and meaningful consultation and collaboration with tribal officials in the development of Federal policies that have tribal implications, and are responsible for strengthening the government-to-government relationship between the United States and Indian tribes.
History has shown that failure to include the voices of tribal officials in formulating policy affecting their communities has all too often led to undesirable and, at times, devastating and tragic results. By contrast, meaningful dialogue between Federal officials and tribal officials has greatly improved Federal policy toward Indian tribes. Consultation is a critical ingredient of a sound and productive Federal-tribal relationship.
My Administration is committed to regular and meaningful consultation and collaboration with tribal officials in policy decisions that have tribal implications including, as an initial step, through complete and consistent implementation of Executive Order 13175. Accordingly, I hereby direct each agency head to submit to the Director of the Office of Management and Budget (OMB), within 90 days after the date of this memorandum, a detailed plan of actions the agency will take to implement the policies and directives of Executive Order 13175. This plan shall be developed after consultation by the agency with Indian tribes and tribal officials as defined in Executive Order 13175. I also direct each agency head to submit to the Director of the OMB, within 270 days after the date of this memorandum, and annually thereafter, a progress report on the status of each action included in its plan together with any proposed updates to its plan.
Each agency’s plan and subsequent reports shall designate an appropriate official to coordinate implementation of the plan and preparation of progress reports required by this memorandum. The Assistant to the President for Domestic Policy and the Director of the OMB shall review agency plans and subsequent reports for consistency with the policies and directives of Executive Order 13175.
In addition, the Director of the OMB, in coordination with the Assistant to the President for Domestic Policy, shall submit to me, within 1 year from the date of this memorandum, a report on the implementation of Executive Order 13175 across the executive branch based on the review of agency plans and progress reports. Recommendations for improving the plans and making the tribal consultation process more effective, if any, should be included in this report.
The terms “Indian tribe,” “tribal officials,” and “policies that have tribal implications” as used in this memorandum are as defined in Executive Order 13175.
The Director of the OMB is hereby authorized and directed to publish this memorandum in the Federal Register.
This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person. Executive departments and agencies shall carry out the provisions of this memorandum to the extent permitted by law and consistent with their statutory and regulatory authorities and their enforcement mechanisms.

Barack Obama.




§ 5302. Congressional declaration of policy(a) Recognition of obligation of United StatesThe Congress hereby recognizes the obligation of the United States to respond to the strong expression of the Indian people for self-determination by assuring maximum Indian participation in the direction of educational as well as other Federal services to Indian communities so as to render such services more responsive to the needs and desires of those communities.


(b) Declaration of commitmentThe Congress declares its commitment to the maintenance of the Federal Government’s unique and continuing relationship with, and responsibility to, individual Indian tribes and to the Indian people as a whole through the establishment of a meaningful Indian self-determination policy which will permit an orderly transition from the Federal domination of programs for, and services to, Indians to effective and meaningful participation by the Indian people in the planning, conduct, and administration of those programs and services. In accordance with this policy, the United States is committed to supporting and assisting Indian tribes in the development of strong and stable tribal governments, capable of administering quality programs and developing the economies of their respective communities.


(c) Declaration of national goalThe Congress declares that a major national goal of the United States is to provide the quantity and quality of educational services and opportunities which will permit Indian children to compete and excel in the life areas of their choice, and to achieve the measure of self-determination essential to their social and economic well-being.


(Pub. L. 93–638, § 3, Jan. 4, 1975, 88 Stat. 2203; Pub. L. 100–472, title I, § 102, Oct. 5, 1988, 102 Stat. 2285.)

Editorial Notes
Codification
Section was formerly classified to section 450a of this title prior to editorial reclassification and renumbering as this section.

Amendments1988—Subsec. (b). Pub. L. 100–472 added subsec. (b) and struck out former subsec. (b) which read as follows: “The Congress declares its commitment to the maintenance of the Federal Government’s unique and continuing relationship with and responsibility to the Indian people through the establishment of a meaningful Indian self-determination policy which will permit an orderly transition from Federal domination of programs for and services to Indians to effective and meaningful participation by the Indian people in the planning, conduct, and administration of those programs and services.”



§ 5303. Tribal and Federal advisory committees
Notwithstanding any other provision of law (including any regulation), the Secretary of the Interior and the Secretary of Health and Human Services are authorized to jointly establish and fund advisory committees or other advisory bodies composed of members of Indian tribes or members of Indian tribes and representatives of the Federal Government to ensure tribal participation in the implementation of the Indian Self-Determination and Education Assistance Act (Public Law 93–638) [25 U.S.C. 5301 et seq.].
(Pub. L. 101–644, title II, § 204, as added Pub. L. 103–435, § 22(b), Nov. 2, 1994, 108 Stat. 4575.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in text, is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was enacted as part of the Indian Self-Determination and Education Assistance Act Amendments of 1990, and not as part of the Indian Self-Determination and Education Assistance Act which comprises this chapter.
Section was formerly classified to section 450a–1 of this title prior to editorial reclassification and renumbering as this section.



§ 5304. Definitions
For purposes of this chapter, the term—(a) “construction programs” means programs for the planning, design, construction, repair, improvement, and expansion of buildings or facilities, including, but not limited to, housing, law enforcement and detention facilities, sanitation and water systems, roads, schools, administration and health facilities, irrigation and agricultural work, and water conservation, flood control, or port facilities;

(b) “contract funding base” means the base level from which contract funding needs are determined, including all contract costs;

(c) “direct program costs” means costs that can be identified specifically with a particular contract objective;

(d) “Indian” means a person who is a member of an Indian tribe;

(e) “Indian tribe” or “Indian Tribe” means any Indian tribe, band, nation, or other organized group or community, including any Alaska Native village or regional or village corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act (85 Stat. 688) [43 U.S.C. 1601 et seq.], which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians;

(f) “indirect costs” means costs incurred for a common or joint purpose benefiting more than one contract objective, or which are not readily assignable to the contract objectives specifically benefited without effort disproportionate to the results achieved;

(g) “indirect cost rate” means the rate arrived at through negotiation between an Indian tribe or tribal organization and the appropriate Federal agency;

(h) “mature contract” means a self-determination contract that has been continuously operated by a tribal organization for three or more years, and for which there are no significant and material audit exceptions in the annual financial audit of the tribal organization: Provided, That upon the request of a tribal organization or the tribal organization’s Indian tribe for purposes of section 5321(a) of this title, a contract of the tribal organization which meets this definition shall be considered to be a mature contract;

(i) “Secretary”, unless otherwise designated, means either the Secretary of Health and Human Services or the Secretary of the Interior or both;

(j) “self-determination contract” means a contract entered into under subchapter I (or a grant or cooperative agreement used under section 5308 of this title) between a Tribal organization and the appropriate Secretary for the planning, conduct, and administration of programs or services that are otherwise provided to Indian Tribes and members of Indian Tribes pursuant to Federal law, subject to the condition that, except as provided in section 5324(a)(3) of this title, no contract entered into under subchapter I (or grant or cooperative agreement used under section 5308 of this title) shall be—(1) considered to be a procurement contract; or

(2) except as provided in section 5328(a)(1) of this title, subject to any Federal procurement law (including regulations);


(k) “State education agency” means the State board of education or other agency or officer primarily responsible for supervision by the State of public elementary and secondary schools, or, if there is no such officer or agency, an officer or agency designated by the Governor or by State law;

(l) “Tribal organization” or “tribal organization” means the recognized governing body of any Indian tribe; any legally established organization of Indians which is controlled, sanctioned, or chartered by such governing body or which is democratically elected by the adult members of the Indian community to be served by such organization and which includes the maximum participation of Indians in all phases of its activities: Provided, That in any case where a contract is let or grant made to an organization to perform services benefiting more than one Indian tribe, the approval of each such Indian tribe shall be a prerequisite to the letting or making of such contract or grant; and

(m) “construction contract” means a fixed-price or cost-reimbursement self-determination contract for a construction project, except that such term does not include any contract—(1) that is limited to providing planning services and construction management services (or a combination of such services);

(2) for the Housing Improvement Program or roads maintenance program of the Bureau of Indian Affairs administered by the Secretary of the Interior; or

(3) for the health facility maintenance and improvement program administered by the Secretary of Health and Human Services.


(Pub. L. 93–638, § 4, Jan. 4, 1975, 88 Stat. 2204; Pub. L. 100–472, title I, § 103, Oct. 5, 1988, 102 Stat. 2286; Pub. L. 100–581, title II, § 208, Nov. 1, 1988, 102 Stat. 2940; Pub. L. 101–301, § 2(a)(1)–(3), May 24, 1990, 104 Stat. 206; Pub. L. 101–644, title II, § 202(1), (2), Nov. 29, 1990, 104 Stat. 4665; Pub. L. 103–413, title I, § 102(1), Oct. 25, 1994, 108 Stat. 4250; Pub. L. 116–180, title II, § 201(a), Oct. 21, 2020, 134 Stat. 878.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
The Alaska Native Claims Settlement Act, referred to in subsec. (e), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43, and Tables.
Subchapter I, referred to in subsec. (j), was in the original “title I”, meaning title I of Pub. L. 93–638, known as the Indian Self-Determination Act, which is classified principally to subchapter I (§ 5321 et seq.) of this chapter. For complete classification of title I to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was formerly classified to section 450b of this title prior to editorial reclassification and renumbering as this section.

Amendments2020—Subsec. (e). Pub. L. 116–180, § 201(a)(2)(A), substituted “ ‘Indian tribe’ or ‘Indian Tribe’ means” for “ ‘Indian tribe’ means”.
Subsec. (j). Pub. L. 116–180, § 201(a)(1), added subsec. (j) and struck out former subsec. (j) which defined “self-determination contract”.
Subsec. (l). Pub. L. 116–180, § 201(a)(2)(B), substituted “ ‘Tribal organization’ or ‘tribal organization’ means” for “ ‘tribal organization’ means”.
1994—Subsec. (g). Pub. L. 103–413, § 102(1)(A), substituted “indirect cost rate” for “indirect costs rate”.
Subsec. (m). Pub. L. 103–413, § 102(1)(B)–(D), added subsec. (m).
1990—Subsec. (e). Pub. L. 101–301, § 2(a)(1), inserted a comma before “which is recognized”.
Subsec. (h). Pub. L. 101–644, § 202(1), struck out “in existence on October 5, 1988,” before “which meets this definition”.
Subsec. (j). Pub. L. 101–644, § 202(2), substituted “contract (or grant or cooperative agreement utilized under section 5308 of this title) entered” for “contract entered” in two places.
Pub. L. 101–301, § 2(a)(2), (3), substituted “under this chapter” for “pursuant to this Act” in two places and struck out “the” before “Secretary”.
1988—Pub. L. 100–472 amended section generally, substituting subsecs. (a) to (l) for former subsecs. (a) to (d) and (f) which defined “Indian”, “Indian tribe”, “Tribal organization”, “Secretary”, and “State education agency”.
Subsec. (h). Pub. L. 100–581, § 208(a)(1), substituted “by a tribal organization” for “by tribal organization”.
Pub. L. 100–581, § 208(a)(2), which directed the amendment of subsec. (h) by substituting “a tribal organization or the tribal organization’s Indian tribe for purposes of section 5321(a) of this title” for “a tribal organization or a tribal governing body” was executed by substituting the new language for “a tribal organization or tribal governing body” to reflect the probable intent of Congress.
Subsec. (j). Pub. L. 100–581, § 208(b), substituted “the Secretary for the planning” for “Secretary the planning” and “except as provided the last proviso in section 5324(a) of this title, no contract” for “no contract”.



§ 5305. Reporting and audit requirements for recipients of Federal financial assistance(a) Maintenance of records(1) Each recipient of Federal financial assistance under this chapter shall keep such records as the appropriate Secretary shall prescribe by regulation promulgated under sections 552 and 553 of title 5, including records which fully disclose—(A) the amount and disposition by such recipient of the proceeds of such assistance,

(B) the cost of the project or undertaking in connection with which such assistance is given or used,

(C) the amount of that portion of the cost of the project or undertaking supplied by other sources, and

(D) such other information as will facilitate an effective audit.


(2) For the purposes of this subsection, such records for a mature contract shall consist of quarterly financial statements for the purpose of accounting for Federal funds, the annual single-agency audit required by chapter 75 of title 31 11 So in original. Probably should be followed by a comma. and a brief annual program report.


(b) Access to books, documents, papers, and records for audit and examination by Comptroller General, etc.The Comptroller General and the appropriate Secretary, or any of their duly authorized representatives, shall, until the expiration of three years after the retention period for the report that is submitted to the Secretary under subsection (a), have access (for the purpose of audit and examination) to any books, documents, papers, and records of such recipients which in the opinion of the Comptroller General or the appropriate Secretary may be related or pertinent to the grants, contracts, subcontracts, subgrants, or other arrangements referred to in the preceding subsection. The retention period shall be defined in regulations promulgated by the Secretary pursuant to section 5373 of this title.


(c) Availability by recipient of required reports and information to Indian people served or representedEach recipient of Federal financial assistance referred to in subsection (a) of this section shall make such reports and information available to the Indian people served or represented by such recipient as and in a manner determined to be adequate by the appropriate Secretary.


(d) Repayment to Treasury by recipient of unexpended or unused fundsExcept as provided in section 13a or 5325(a)(3) 22 See References in Text note below. of this title, funds paid to a financial assistance recipient referred to in subsection (a) of this section and not expended or used for the purposes for which paid shall be repaid to the Treasury of the United States through the respective Secretary.


(e) Annual report to tribesThe Secretary shall report annually in writing to each tribe regarding projected and actual staffing levels, funding obligations, and expenditures for programs operated directly by the Secretary serving that tribe.


(f) Single-agency audit report; additional information; declination criteria and procedures(1) For each fiscal year during which an Indian tribal organization receives or expends funds pursuant to a contract entered into, or grant made, under this chapter, the tribal organization that requested such contract or grant shall submit to the appropriate Secretary a single-agency audit report required by chapter 75 of title 31.

(2) In addition to submitting a single-agency audit report pursuant to paragraph (1), a tribal organization referred to in such paragraph shall submit such additional information concerning the conduct of the program, function, service, or activity carried out pursuant to the contract or grant that is the subject of the report as the tribal organization may negotiate with the Secretary.

(3) Any disagreement over reporting requirements shall be subject to the declination criteria and procedures set forth in section 5321 of this title.


(Pub. L. 93–638, § 5, formerly § 5 and title I, § 108, Jan. 4, 1975, 88 Stat. 2204, 2212; renumbered and amended Pub. L. 100–472, title I, § 104, title II, § 208, Oct. 5, 1988, 102 Stat. 2287, 2296; Pub. L. 100–581, title II, § 209, Nov. 1, 1988, 102 Stat. 2940; Pub. L. 101–301, § 2(a)(4), May 24, 1990, 104 Stat. 206; Pub. L. 101–644, title II, § 202(3), Nov. 29, 1990, 104 Stat. 4665; Pub. L. 103–413, title I, § 102(2), Oct. 25, 1994, 108 Stat. 4250; Pub. L. 116–180, title II, § 201(b), Oct. 21, 2020, 134 Stat. 879.)

Amendment of Subsection (f)(1)Pub. L. 116–180, title II, § 201(b)(2), (c), Oct. 21, 2020, 134 Stat. 879, provided that, effective 14 months after Oct. 21, 2020, subsection (f)(1) of this section is amended by inserting “if the Indian Tribal organization expends $500,000 or more in Federal awards during such fiscal year” after “under this chapter,”. See 2020 Amendment note below.

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a)(1) and (f)(1), was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
Section 5325(a)(3) of this title, referred to in subsec. (d), was repealed and a new subsec. (a)(3) of section 5325 was added by Pub. L. 103–413, title I, § 102(14)(C), Oct. 25, 1994, 108 Stat. 4257. See section 5325(a)(4) of this title.

Codification
Section was formerly classified to section 450c of this title prior to editorial reclassification and renumbering as this section.

Amendments2020—Subsec. (b). Pub. L. 116–180, § 201(b)(1), substituted “after the retention period for the report that is submitted to the Secretary under subsection (a)” for “after completion of the project or undertaking referred to in the preceding subsection of this section” and inserted at end “The retention period shall be defined in regulations promulgated by the Secretary pursuant to section 5373 of this title.”
Subsec. (f)(1). Pub. L. 116–180, § 201(b)(2), inserted “if the Indian Tribal organization expends $500,000 or more in Federal awards during such fiscal year” after “under this chapter,”.
1994—Subsec. (f). Pub. L. 103–413 added subsec. (f) and struck out former subsec. (f) which read as follows: “For each fiscal year during which an Indian tribal organization receives or expends funds pursuant to a contract or grant under this chapter, the Indian tribe which requested such contract or grant shall submit to the appropriate Secretary a report including, but not limited to, an accounting of the amounts and purposes for which Federal funds were expended, information on the conduct of the program or service involved, and such other information as the appropriate Secretary may request through regulations promulgated under sections 552 and 553 of title 5.”
1990—Subsec. (a)(2). Pub. L. 101–301 substituted “chapter 75 of title 31” for “the Single Audit Act of 1984 (98 Stat. 2327, 31 U.S.C. 7501 et seq.),”.
Subsec. (d). Pub. L. 101–644 substituted “Except as provided in section 13a or 5325(a)(3) of this title,” for “Any” and inserted “through the respective Secretary” before period at end.
1988—Subsec. (a). Pub. L. 100–472, § 104(a), amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “Each recipient of Federal financial assistance from the Secretary of Interior or the Secretary of Health, Education, and Welfare, under this chapter, shall keep such records as the appropriate Secretary shall prescribe, including records which fully disclose the amount and disposition by such recipient of the proceeds of such assistance, the cost of the project or undertaking in connection with which such assistance is given or used, the amount of that portion of the cost of the project or undertaking supplied by other sources, and such other records as will facilitate an effective audit.”
Subsec. (e). Pub. L. 100–581 substituted “to each tribe” for “to tribes”.
Pub. L. 100–472, § 104(b), added subsec. (e).
Subsec. (f). Pub. L. 100–472, § 208, redesignated former section 450l of this title as subsec. (f) of this section and inserted “through regulations promulgated under sections 552 and 553 of title 5”.

Statutory Notes and Related Subsidiaries
Effective Date of 2020 AmendmentPub. L. 116–180, title II, § 201(c), Oct. 21, 2020, 134 Stat. 879, provided that: “The amendment made by subsection (b)(2) [amending this section] shall not take effect until 14 months after the date of enactment of this Act [Oct. 21, 2020].”




§ 5306. Criminal activities involving grants, contracts, etc.; penalties
Whoever, being an officer, director, agent, or employee of, or connected in any capacity with, any recipient of a contract, subcontract, grant, or subgrant pursuant to this chapter or the Act of April 16, 1934 (48 Stat. 596), as amended [25 U.S.C. 5342 et seq.], embezzles, willfully misapplies, steals, or obtains by fraud any of the money, funds, assets, or property which are the subject of such a grant, subgrant, contract, or subcontract, shall be fined not more than $10,000 or imprisoned for not more than two years, or both, but if the amount so embezzled, misapplied, stolen, or obtained by fraud does not exceed $100, he shall be fined not more than $1,000 or imprisoned not more than one year, or both.
(Pub. L. 93–638, § 6, Jan. 4, 1975, 88 Stat. 2205.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
Act of April 16, 1934, referred to in text, is act Apr. 16, 1934, ch. 147, 48 Stat. 596, popularly known as the Johnson-O’Malley Act, which is classified generally to section 5342 et seq. of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was formerly classified to section 450d of this title prior to editorial reclassification and renumbering as this section.



§ 5307. Wage and labor standards(a) Similar construction in localityAll laborers and mechanics employed by contractors or subcontractors (excluding tribes and tribal organizations) in the construction, alteration, or repair, including painting or decorating of buildings or other facilities in connection with contracts or grants entered into pursuant to this chapter, shall be paid wages at not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor in accordance with sections 3141–3144, 3146, and 3147 of title 40. With respect to construction, alteration, or repair work to which the Act of March 3, 1921 11 See References in Text note below. is applicable under the terms of this section, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14, of 1950, and section 3145 of title 40.


(b) Preference requirements for wages and grantsAny contract, subcontract, grant, or subgrant pursuant to this chapter, the Act of April 16, 1934 (48 Stat. 596), as amended [25 U.S.C. 5342 et seq.], or any other Act authorizing Federal contracts with or grants to Indian organizations or for the benefit of Indians, shall require that to the greatest extent feasible—(1) preferences and opportunities for training and employment in connection with the administration of such contracts or grants shall be given to Indians; and

(2) preference in the award of subcontracts and subgrants in connection with the administration of such contracts or grants shall be given to Indian organizations and to Indian-owned economic enterprises as defined in section 1452 of this title.


(c) Self-determination contractsNotwithstanding subsections (a) and (b) of this section, with respect to any self-determination contract, or portion of a self-determination contract, that is intended to benefit one tribe, the tribal employment or contract preference laws adopted by such tribe shall govern with respect to the administration of the contract or portion of the contract.


(Pub. L. 93–638, § 7, Jan. 4, 1975, 88 Stat. 2205; Pub. L. 103–413, title I, § 102(3), (4), Oct. 25, 1994, 108 Stat. 4251.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a) and (b), was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
Act of March 3, 1921, referred to in subsec. (a), probably means the act of March 3, 1931, ch. 411, 46 Stat. 1494, known as the Davis Bacon Act, which was classified generally to sections 276a to 276a–5 of former Title 40, Public Buildings, Property, and Works, and was repealed and reenacted as sections 3141–3144, 3146, and 3147 of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304.
Reorganization Plan Numbered 14 of 1950, referred to in subsec. (a), is set out in the Appendix to Title 5, Government Organization and Employees.
Act of April 16, 1934, referred to in subsec. (b), is act Apr. 16, 1934, ch. 147, 48 Stat. 596, popularly known as the Johnson-O’Malley Act, which is classified generally to section 5342 et seq. of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was formerly classified to section 450e of this title prior to editorial reclassification and renumbering as this section.
In subsec. (a), “sections 3141–3144, 3146, and 3147 of title 40” substituted for “the Davis-Bacon Act of March 3, 1931 (46 Stat. 1494), as amended” and “section 3145 of title 40” substituted for “section 2 of the Act of June 13, 1934 (48 Stat. 948, 40 U.S.C. 276c)” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, the first section of which enacted Title 40, Public Buildings, Property, and Works.

Amendments1994—Subsec. (a). Pub. L. 103–413, § 102(3), substituted “or subcontractors (excluding tribes and tribal organizations)” for “of subcontractors”.
Subsec. (c). Pub. L. 103–413, § 102(4), added subsec. (c).



§ 5308. Grant and cooperative agreements
The provisions of this chapter shall not be subject to the requirements of chapter 63 of title 31: Provided, That a grant agreement or a cooperative agreement may be utilized in lieu of a contract under section 5321 11 See Codification note below. of this title when mutually agreed to by the appropriate Secretary and the tribal organization involved.
(Pub. L. 93–638, § 9, as added Pub. L. 98–250, § 1, Apr. 3, 1984, 98 Stat. 118; amended Pub. L. 101–301, § 2(a)(5), May 24, 1990, 104 Stat. 206.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section 5321 of this title, referred to in text, was in the original “sections 102 and 103 of this Act”, and was translated as meaning section 102 of Pub. L. 93–638 because section 103(a) and (b) and the first sentence of section 103(c) of Pub. L. 93–638 were repealed and the remainder of section 103 of Pub. L. 93–638 was redesignated as section 102(d) by Pub. L. 100–472, title II, § 201(b)(1), Oct. 5, 1988, 102 Stat. 2289.
Section was formerly classified to section 450e–1 of this title prior to editorial reclassification and renumbering as this section.

Amendments1990—Pub. L. 101–301 substituted “chapter 63 of title 31” for “the Federal Grant and Cooperative Agreement Act of 1977 (Pub. L. 95–224; 92 Stat. 3)”.



§ 5309. Use of excess funds
Beginning in fiscal year 1998 and thereafter, where the actual costs of construction projects under self-determination contracts, compacts, or grants, pursuant to Public Laws 93–638, 103–413, or 100–297, are less than the estimated costs thereof, use of the resulting excess funds shall be determined by the appropriate Secretary after consultation with the tribes.
(Pub. L. 105–83, title III, § 310, Nov. 14, 1997, 111 Stat. 1590.)

Editorial Notes

References in TextPublic Law 93–638, referred to in text, is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
Public Law 103–413, referred to in text, is Pub. L. 103–413, Oct. 25, 1994, 108 Stat. 4250, known as the Indian Self-Determination Act Amendments of 1994, which is classified principally to subchapter IV (§ 5361 et seq.) of this chapter. For complete classification of this Act to the Code, see Short Title of 1994 Amendment note set out under section 5301 of this title and Tables.
Public Law 100–297, referred to in text, is Pub. L. 100–297, Apr. 28, 1988, 102 Stat. 130, known as the Augustus F. Hawkins-Robert T. Stafford Elementary and Secondary School Improvement Amendments of 1988. For complete classification of this Act to the Code, see Short Title of 1988 Amendments note set out under section 6301 of Title 20, Education, and Tables.

Codification
Section was enacted as part of the Department of the Interior and Related Agencies Appropriations Act, 1998, and not as part of the Indian Self-Determination and Education Assistance Act which comprises this chapter.
Section was formerly classified to section 450e–2 of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsProvisions similar to those in this section were contained in the following prior appropriation acts:
Pub. L. 104–208, div. A, title I, § 101(d) [title III, § 310], Sept. 30, 1996, 110 Stat. 3009–181, 3009–221.
Pub. L. 104–134, title I, § 101(c) [title III, § 310], Apr. 26, 1996, 110 Stat. 1321–156, 1321–197; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.



§ 5310. Investment of advance payments; restrictions
Advance payments made by the Department of the Interior to Indian tribes, tribal organizations, and tribal consortia pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) 11 See References in Text note below. or the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.) may on and after December 8, 2004, be invested by the Indian tribe, tribal organization, or consortium before such funds are expended for the purposes of the grant, compact, or annual funding agreement so long as such funds are—(1) invested by the Indian tribe, tribal organization, or consortium only in obligations of the United States, or in obligations or securities that are guaranteed or insured by the United States, or mutual (or other) funds registered with the Securities and Exchange Commission and which only invest in obligations of the United States or securities that are guaranteed or insured by the United States; or

(2) deposited only into accounts that are insured by an agency or instrumentality of the United States, or are fully collateralized to ensure protection of the funds, even in the event of a bank failure.

(Pub. L. 108–447, div. E, title I, § 111, Dec. 8, 2004, 118 Stat. 3064.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in text, is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
The Tribally Controlled Schools Act of 1988, referred to in text, is part B (§§ 5201–5212) of title V of Pub. L. 100–297, Apr. 28, 1988, 102 Stat. 385, which is classified generally to chapter 27 (§ 2501 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 2501 of this title and Tables.

Codification
Section was enacted as part of the Department of the Interior and Related Agencies Appropriations Act, 2005, and also as part of the Consolidated Appropriations Act, 2005, and not as part of the Indian Self-Determination and Education Assistance Act which comprises this chapter.
Section was formerly classified to section 450e–3 of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsProvisions similar to those in this section were contained in the following prior appropriation acts:
Pub. L. 108–108, title I, § 111, Nov. 10, 2003, 117 Stat. 1266.
Pub. L. 108–7, div. F, title I, § 111, Feb. 20, 2003, 117 Stat. 239.
Pub. L. 107–63, title I, § 111, Nov. 5, 2001, 115 Stat. 438.
Pub. L. 106–291, title I, § 111, Oct. 11, 2000, 114 Stat. 942.
Pub. L. 106–113, div. B, § 1000(a)(3), [title I, § 111], Nov. 29, 1999, 113 Stat. 1535, 1501A–156.
Pub. L. 105–277, div. A, § 101(e), [title I, § 111], Oct. 21, 1998, 112 Stat. 2681–231, 2681–254.
Pub. L. 105–83, title I, § 112, Nov. 14, 1997, 111 Stat. 1562.



SUBCHAPTER I—INDIAN SELF-DETERMINATION
§ 5321. Self-determination contracts(a) Request by tribe; authorized programs(1) The Secretary is directed, upon the request of any Indian tribe by tribal resolution, to enter into a self-determination contract or contracts with a tribal organization to plan, conduct, and administer programs or portions thereof, including construction programs—(A) provided for in the Act of April 16, 1934 (48 Stat. 596), as amended [25 U.S.C. 5342 et seq.];

(B) which the Secretary is authorized to administer for the benefit of Indians under the Act of November 2, 1921 (42 Stat. 208) [25 U.S.C. 13], and any Act subsequent thereto;

(C) provided by the Secretary of Health and Human Services under the Act of August 5, 1954 (68 Stat. 674), as amended [42 U.S.C. 2001 et seq.];

(D) administered by the Secretary for the benefit of Indians for which appropriations are made to agencies other than the Department of Health and Human Services or the Department of the Interior; and

(E) for the benefit of Indians because of their status as Indians without regard to the agency or office of the Department of Health and Human Services or the Department of the Interior within which it is performed.

The programs, functions, services, or activities that are contracted under this paragraph shall include administrative functions of the Department of the Interior and the Department of Health and Human Services (whichever is applicable) that support the delivery of services to Indians, including those administrative activities supportive of, but not included as part of, the service delivery programs described in this paragraph that are otherwise contractable. The administrative functions referred to in the preceding sentence shall be contractable without regard to the organizational level within the Department that carries out such functions.

(2) If so authorized by an Indian tribe under paragraph (1) of this subsection, a tribal organization may submit a proposal for a self-determination contract, or a proposal to amend or renew a self-determination contract, to the Secretary for review. Subject to the provisions of paragraph (4), the Secretary shall, within ninety days after receipt of the proposal, approve the proposal and award the contract unless the Secretary provides written notification to the applicant that contains a specific finding that clearly demonstrates that, or that is supported by a controlling legal authority that—(A) the service to be rendered to the Indian beneficiaries of the particular program or function to be contracted will not be satisfactory;

(B) adequate protection of trust resources is not assured;

(C) the proposed project or function to be contracted for cannot be properly completed or maintained by the proposed contract;

(D) the amount of funds proposed under the contract is in excess of the applicable funding level for the contract, as determined under section 5325(a) of this title; or

(E) the program, function, service, or activity (or portion thereof) that is the subject of the proposal is beyond the scope of programs, functions, services, or activities covered under paragraph (1) because the proposal includes activities that cannot lawfully be carried out by the contractor.

Notwithstanding any other provision of law, the Secretary may extend or otherwise alter the 90-day period specified in the second sentence of this subsection,11 So in original. Probably should be “paragraph,”. if before the expiration of such period, the Secretary obtains the voluntary and express written consent of the tribe or tribal organization to extend or otherwise alter such period. The contractor shall include in the proposal of the contractor the standards under which the tribal organization will operate the contracted program, service, function, or activity, including in the area of construction, provisions regarding the use of licensed and qualified architects, applicable health and safety standards, adherence to applicable Federal, State, local, or tribal building codes and engineering standards. The standards referred to in the preceding sentence shall ensure structural integrity, accountability of funds, adequate competition for subcontracting under tribal or other applicable law, the commencement, performance, and completion of the contract, adherence to project plans and specifications (including any applicable Federal construction guidelines and manuals), the use of proper materials and workmanship, necessary inspection and testing, and changes, modifications, stop work, and termination of the work when warranted.

(3) Upon the request of a tribal organization that operates two or more mature self-determination contracts, those contracts may be consolidated into one single contract.

(4) The Secretary shall approve any severable portion of a contract proposal that does not support a declination finding described in paragraph (2). If the Secretary determines under such paragraph that a contract proposal—(A) proposes in part to plan, conduct, or administer a program, function, service, or activity that is beyond the scope of programs covered under paragraph (1), or

(B) proposes a level of funding that is in excess of the applicable level determined under section 5325(a) of this title,

subject to any alteration in the scope of the proposal that the Secretary and the tribal organization agree to, the Secretary shall, as appropriate, approve such portion of the program, function, service, or activity as is authorized under paragraph (1) or approve a level of funding authorized under section 5325(a) of this title. If a tribal organization elects to carry out a severable portion of a contract proposal pursuant to this paragraph, subsection (b) of this section shall only apply to the portion of the contract that is declined by the Secretary pursuant to this subsection.


(b) Procedure upon refusal of request to contractWhenever the Secretary declines to enter into a self-determination contract or contracts pursuant to subsection (a) of this section, the Secretary shall—(1) state any objections in writing to the tribal organization,

(2) provide assistance to the tribal organization to overcome the stated objections, and

(3) provide the tribal organization with a hearing on the record with the right to engage in full discovery relevant to any issue raised in the matter and the opportunity for appeal on the objections raised, under such rules and regulations as the Secretary may promulgate, except that the tribe or tribal organization may, in lieu of filing such appeal, exercise the option to initiate an action in a Federal district court and proceed directly to such court pursuant to section 5331(a) of this title.


(c) Liability insurance; waiver of defense(1) Beginning in 1990, the Secretary shall be responsible for obtaining or providing liability insurance or equivalent coverage, on the most cost-effective basis, for Indian tribes, tribal organizations, and tribal contractors carrying out contracts, grant agreements and cooperative agreements pursuant to this chapter. In obtaining or providing such coverage, the Secretary shall take into consideration the extent to which liability under such contracts or agreements are covered by the Federal Tort Claims Act.

(2) In obtaining or providing such coverage, the Secretary shall, to the greatest extent practicable, give a preference to coverage underwritten by Indian-owned economic enterprises (as defined in section 1452 of this title), except that, for the purposes of this subsection, such enterprises may include non-profit corporations.

(3)(A) Any policy of insurance obtained or provided by the Secretary pursuant to this subsection shall contain a provision that the insurance carrier shall waive any right it may have to raise as a defense the sovereign immunity of an Indian tribe from suit, but that such waiver shall extend only to claims the amount and nature of which are within the coverage and limits of the policy and shall not authorize or empower such insurance carrier to waive or otherwise limit the tribe’s sovereign immunity outside or beyond the coverage or limits of the policy of insurance.

(B) No waiver of the sovereign immunity of an Indian tribe pursuant to this paragraph shall include a waiver to the extent of any potential liability for interest prior to judgment or for punitive damages or for any other limitation on liability imposed by the law of the State in which the alleged injury occurs.



(d) Tribal organizations and Indian contractors deemed part of Public Health ServiceFor purposes of section 233 of title 42, with respect to claims by any person, initially filed on or after December 22, 1987, whether or not such person is an Indian or Alaska Native or is served on a fee basis or under other circumstances as permitted by Federal law or regulations for personal injury, including death, resulting from the performance prior to, including, or after December 22, 1987, of medical, surgical, dental, or related functions, including the conduct of clinical studies or investigations, or for purposes of section 2679, title 28, with respect to claims by any such person, on or after November 29, 1990, for personal injury, including death, resulting from the operation of an emergency motor vehicle, an Indian tribe, a tribal organization or Indian contractor carrying out a contract, grant agreement, or cooperative agreement under sections 22 So in original. Probably should be “section”. 5321 or 5322 of this title is deemed to be part of the Public Health Service in the Department of Health and Human Services while carrying out any such contract or agreement and its employees (including those acting on behalf of the organization or contractor as provided in section 2671 of title 28 and including an individual who provides health care services pursuant to a personal services contract with a tribal organization for the provision of services in any facility owned, operated, or constructed under the jurisdiction of the Indian Health Service) are deemed employees of the Service while acting within the scope of their employment in carrying out the contract or agreement: Provided, That such employees shall be deemed to be acting within the scope of their employment in carrying out such contract or agreement when they are required, by reason of such employment, to perform medical, surgical, dental or related functions at a facility other than the facility operated pursuant to such contract or agreement, but only if such employees are not compensated for the performance of such functions by a person or entity other than such Indian tribe, tribal organization or Indian contractor.


(e) Burden of proof at hearing or appeal declining contract; final agency action(1) With respect to any hearing or appeal conducted pursuant to subsection (b)(3) of this section or any civil action conducted pursuant to section 5331(a) of this title, the Secretary shall have the burden of proof to establish by clearly demonstrating the validity of the grounds for declining the contract proposal (or portion thereof).

(2) Notwithstanding any other provision of law, a decision by an official of the Department of the Interior or the Department of Health and Human Services, as appropriate (referred to in this paragraph as the “Department”) that constitutes final agency action and that relates to an appeal within the Department that is conducted under subsection (b)(3) of this section shall be made either—(A) by an official of the Department who holds a position at a higher organizational level within the Department than the level of the departmental agency (such as the Indian Health Service or the Bureau of Indian Affairs) in which the decision that is the subject of the appeal was made; or

(B) by an administrative judge.



(f) Good faith requirementIn the negotiation of contracts and funding agreements, the Secretary shall—(1) at all times negotiate in good faith to maximize implementation of the self-determination policy; and

(2) carry out this chapter in a manner that maximizes the policy of Tribal self-determination, in a manner consistent with—(A) the purposes specified in section 5302 of this title; and

(B) the PROGRESS for Indian Tribes Act.



(g) Rule of constructionSubject to section 101(a) of the PROGRESS for Indian Tribes Act, each provision of this chapter and each provision of a contract or funding agreement shall be liberally construed for the benefit of the Indian Tribe participating in self-determination, and any ambiguity shall be resolved in favor of the Indian Tribe.


(Pub. L. 93–638, title I, § 102, formerly §§ 102 and 103(c), Jan. 4, 1975, 88 Stat. 2206; Pub. L. 100–202, § 101(g) [title II, § 201], Dec. 22, 1987, 101 Stat. 1329–213, 1329–246; Pub. L. 100–446, title II, § 201, Sept. 27, 1988, 102 Stat. 1817; renumbered § 102 and amended Pub. L. 100–472, title II, § 201(a), (b)(1), Oct. 5, 1988, 102 Stat. 2288, 2289; Pub. L. 100–581, title II, § 210, Nov. 1, 1988, 102 Stat. 2941; Pub. L. 101–644, title II, § 203(b), Nov. 29, 1990, 104 Stat. 4666; Pub. L. 103–413, title I, § 102(5)–(9), Oct. 25, 1994, 108 Stat. 4251–4253; Pub. L. 106–260, § 6, Aug. 18, 2000, 114 Stat. 732; Pub. L. 116–180, title II, § 202, Oct. 21, 2020, 134 Stat. 879.)

Editorial Notes

References in TextAct of April 16, 1934, referred to in subsec. (a)(1)(A), is act Apr. 16, 1934, ch. 147, 48 Stat. 596, popularly known as the Johnson-O’Malley Act, which is classified generally to section 5342 et seq. of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
Act of August 5, 1954, referred to in subsec. (a)(1)(C), is act Aug. 5, 1954, ch. 658, 68 Stat. 674, which is classified generally to subchapter I (§ 2001 et seq.) of chapter 22 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Tables.
This chapter, referred to in subsecs. (c)(1), (f)(2), and (g), was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
The Federal Tort Claims Act, referred to in subsec. (c)(1), is title IV of act Aug. 2, 1946, ch. 753, 60 Stat. 842, which was classified principally to chapter 20 (§§ 921, 922, 931–934, 941–946) of former Title 28, Judicial Code and Judiciary. Title IV of act Aug. 2, 1946, was substantially repealed and reenacted as sections 1346(b) and 2671 et seq. of Title 28, Judiciary and Judicial Procedure, by act June 25, 1948, ch. 646, 62 Stat. 992, the first section of which enacted Title 28. The Federal Tort Claims Act is also commonly used to refer to chapter 171 of Title 28, Judiciary and Judicial Procedure. For complete classification of title IV to the Code, see Tables. For distribution of former sections of Title 28 into the revised Title 28, see Table at the beginning of Title 28.
The PROGRESS for Indian Tribes Act, referred to in subsec. (f)(2)(B), is Pub. L. 116–180, Oct. 21, 2020, 134 Stat. 857, also known as the Practical Reforms and Other Goals To Reinforce the Effectiveness of Self-Governance and Self-Determination for Indian Tribes Act of 2019. For complete classification of this Act to the Code, see Short Title of 2020 Amendment note set out under section 5301 of this title and Tables.
Section 101(a) of the PROGRESS for Indian Tribes Act, referred to in subsec. (g), is section 101(a) of Pub. L. 116–180, which is set out as a note under section 5361 of this title.

Codification
Except as provided below, section was formerly classified to section 450f of this title prior to editorial reclassification and renumbering as this section.
Subsec. (d) of this section was formerly classified to the last sentence of subsec. (c) of former section 450g of this title prior to redesignation as subsec. (d) of former section 450f of this title by Pub. L. 100–472, § 201(b)(1), and editorial reclassification and renumbering of former section 450f of this title as this section. See 1988 Amendment note below.

Amendments2020—Subsec. (c)(2). Pub. L. 116–180, § 202(1), substituted “economic enterprises (as defined in section 1452 of this title), except that” for “economic enterprises as defined in section 1452 of this title, except that”.
Subsecs. (f), (g). Pub. L. 116–180, § 202(2), added subsecs. (f) and (g).
2000—Subsec. (e)(1). Pub. L. 106–260 inserted “or any civil action conducted pursuant to section 5331(a) of this title” after “subsection (b)(3) of this section”.
1994—Subsec. (a)(1). Pub. L. 103–413, § 102(5), inserted concluding provisions.
Subsec. (a)(2). Pub. L. 103–413, § 102(6)(A)(i), (ii), (vi), inserted “, or a proposal to amend or renew a self-determination contract,” before “to the Secretary for review” in first sentence and, in second sentence, substituted “Subject to the provisions of paragraph (4), the Secretary” for “The Secretary”, inserted “and award the contract” after “approve the proposal”, substituted “the Secretary provides written notification to the applicant that contains a specific finding that clearly demonstrates that, or that is supported by a controlling legal authority that” for “, within sixty days of receipt of the proposal, a specific finding is made that”, and inserted concluding provisions.
Subsec. (a)(2)(D), (E). Pub. L. 103–413, § 102(6)(A)(iii)–(v), added subpars. (D) and (E).
Subsec. (a)(4). Pub. L. 103–413, § 102(6)(B), added par. (4).
Subsec. (b)(3). Pub. L. 103–413, § 102(7), inserted “with the right to engage in full discovery relevant to any issue raised in the matter” after “record” and “, except that the tribe or tribal organization may, in lieu of filing such appeal, exercise the option to initiate an action in a Federal district court and proceed directly to such court pursuant to section 5331(a) of this title” before period at end.
Subsec. (d). Pub. L. 103–413, § 102(8), substituted “as provided in section 2671 of title 28 and including an individual who provides health care services pursuant to a personal services contract with a tribal organization for the provision of services in any facility owned, operated, or constructed under the jurisdiction of the Indian Health Service)” for “as provided in section 2671 of title 28)”.
Subsec. (e). Pub. L. 103–413, § 102(9), added subsec. (e).
1990—Subsec. (d). Pub. L. 101–644 inserted “or for purposes of section 2679, title 28, with respect to claims by any such person, on or after November 29, 1990, for personal injury, including death, resulting from the operation of an emergency motor vehicle,” after “investigations,”.
1988—Pub. L. 100–472, § 201(a), amended section generally, revising and restating provisions of subsecs. (a) to (c).
Subsec. (c)(2). Pub. L. 100–581 which directed amendment of par. (2) by substituting “section 1452 of this title” for “section 1425 of title 25, United States Code” was executed by making the substitution for “section 1425, title 25, United States Code” to reflect the probable intent of Congress.
Subsec. (d). Pub. L. 100–472, § 201(b)(1), redesignated the last sentence of subsec. (c) of former section 450g of this title as subsec. (d) of this section and substituted reference to sections 5321 or 5322 of this title for reference to former sections 450g and 450h(b) of this title. See Codification notes above and set out under section 5322 of this title.
Pub. L. 100–446 inserted into sentence beginning “For purposes of” the words “by any person, initially filed on or after December 22, 1987, whether or not such person is an Indian or Alaska Native or is served on a fee basis or under other circumstances as permitted by Federal law or regulations” after “claims”, “prior to, including, or after December 22, 1987,” after “performance”, “an Indian tribe,” after “investigations,” and “: Provided, That such employees shall be deemed to be acting within the scope of their employment in carrying out such contract or agreement when they are required, by reason of such employment, to perform medical, surgical, dental or related functions at a facility other than the facility operated pursuant to such contract or agreement, but only if such employees are not compensated for the performance of such functions by a person or entity other than such Indian tribe, tribal organization or Indian contractor” after “the contract or agreement”.
1987—Subsec. (d). Pub. L. 100–202 inserted sentence at end deeming a tribal organization or Indian contractor carrying out a contract, grant agreement, or cooperative agreement to be part of the Public Health Service while carrying out any such contract or agreement and its employees to be employees of the Service while acting within the scope of their employment in carrying out the contract or agreement.

Statutory Notes and Related Subsidiaries
Short TitleFor short title of this subchapter as the “Indian Self-Determination Act”, see section 101 of Pub. L. 93–638, set out as a note under section 5301 of this title.

Savings ProvisionPub. L. 106–260, § 11, Aug. 18, 2000, 114 Stat. 734, provided that: “Funds appropriated for title III of the Indian Self-Determination and Education Assistance Act ([Pub. L. 93–638, former] 25 U.S.C. 450f note) shall be available for use under title V of such Act [25 U.S.C. 5381 et seq.].”


Indian Tribal Tort Claims and Risk ManagementPub. L. 105–277, div. A, § 101(e) [title VII], Oct. 21, 1998, 112 Stat. 2681–231, 2681–335, provided that:
“SEC. 701. SHORT TITLE.“This title may be cited as the ‘Indian Tribal Tort Claims and Risk Management Act of 1998’.”




“SEC. 702. FINDINGS AND PURPOSE.
“(a) Findings.—Congress finds that—
“(1) Indian tribes have made significant achievements toward developing a foundation for economic self-sufficiency and self-determination, and that economic self-sufficiency and self-determination have increased opportunities for the Indian tribes and other entities and persons to interact more frequently in commerce and intergovernmental relationships;
“(2) although Indian tribes have sought and secured liability insurance coverage to meet their needs, many Indian tribes are faced with significant barriers to obtaining liability insurance because of the high cost or unavailability of such coverage in the private market;
“(3) as a result, Congress has extended liability coverage provided to Indian tribes to organizations to carry out activities under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) [now 25 U.S.C. 5301 et seq.]; and
“(4) there is an emergent need for comprehensive and cost-efficient insurance that allows the economy of Indian tribes to continue to grow and provides compensation to persons that may suffer personal injury or loss of property.
“(b) Purpose.—The purpose of this title is to provide for a study to facilitate relief for a person who is injured as a result of an official action of a tribal government.
“SEC. 703. DEFINITIONS.
“In this title:
“(1) Indian tribe.—The term ‘Indian tribe’ has the meaning given that term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)) [now 25 U.S.C. 5304(e)].
“(2) Secretary.—The term ‘Secretary’ means the Secretary of the Interior.
“(3) Tribal organization.—The term ‘tribal organization’ has the meaning given that term in section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(l)) [now 25 U.S.C. 5304(l)].
“SEC. 704. STUDY AND REPORT TO CONGRESS.
“(a) In General.—
“(1) Study.—In order to minimize and, if possible, eliminate redundant or duplicative liability insurance coverage and to ensure that the provision of insurance to Indian tribes is cost-effective, the Secretary shall conduct a comprehensive survey of the degree, type, and adequacy of liability insurance coverage of Indian tribes at the time of the study.
“(2) Contents of study.—The study conducted under this subsection shall include—
“(A) an analysis of loss data;
“(B) risk assessments;
“(C) projected exposure to liability, and related matters; and
“(D) the category of risk and coverage involved, which may include—
“(i) general liability;
“(ii) automobile liability;
“(iii) the liability of officials of the Indian tribe;
“(iv) law enforcement liability;
“(v) workers’ compensation; and
“(vi) other types of liability contingencies.
“(3) Assessment of coverage by categories of risk.—For each Indian tribe, for each category of risk identified under paragraph (2), the Secretary, in conducting the study, shall determine whether insurance coverage or coverage under chapter 171 of title 28, United States Code, applies to that Indian tribe for that activity.
“(b) Report.—Not later than June 1, 1999, and annually thereafter, the Secretary shall submit a report to Congress that contains legislative recommendations that the Secretary determines to—
“(1) be appropriate to improve the provision of insurance coverage to Indian tribes; or
“(2) otherwise achieve the purpose of providing relief to persons who are injured as a result of an official action of a tribal government.
“SEC. 705. AUTHORIZATION OF APPROPRIATIONS.
“There are authorized to be appropriated to the Department of the Interior such sums as may be necessary to carry out this title.”

Claims Resulting From Performance of Contract, Grant Agreement, or Cooperative Agreement; Civil Action Against Tribe, Tribal Organization, Etc., Deemed Action Against United States; Reimbursement of Treasury for Payment of ClaimsPub. L. 101–512, title III, § 314, Nov. 5, 1990, 104 Stat. 1959, as amended by Pub. L. 103–138, title III, § 308, Nov. 11, 1993, 107 Stat. 1416, provided that: “With respect to claims resulting from the performance of functions during fiscal year 1991 and thereafter, or claims asserted after September 30, 1990, but resulting from the performance of functions prior to fiscal year 1991, under a contract, grant agreement, or any other agreement or compact authorized by the Indian Self-Determination and Education Assistance Act of 1975, as amended (88 Stat. 2203; 25 U.S.C. 450 et seq. [now 25 U.S.C. 5301 et seq.]) [Pub. L. 93–638, see Short Title note set out under section 5301 of this title and Tables] or by title V, part B, Tribally Controlled School Grants of the Hawkins-Stafford Elementary and Secondary School Improvement Amendments of 1988, as amended (102 Stat. 385; 25 U.S.C. 2501 et seq.), an Indian tribe, tribal organization or Indian contractor is deemed hereafter to be part of the Bureau of Indian Affairs in the Department of the Interior or the Indian Health Service in the Department of Health and Human Services while carrying out any such contract or agreement and its employees are deemed employees of the Bureau or Service while acting within the scope of their employment in carrying out the contract or agreement: Provided, That after September 30, 1990, any civil action or proceeding involving such claims brought hereafter against any tribe, tribal organization, Indian contractor or tribal employee covered by this provision shall be deemed to be an action against the United States and will be defended by the Attorney General and be afforded the full protection and coverage of the Federal Tort Claims Act [See Short Title note under section 2671 of Title 28, Judiciary and Judicial Procedure]: Provided further, That beginning with the fiscal year ending September 30, 1991, and thereafter, the appropriate Secretary shall request through annual appropriations funds sufficient to reimburse the Treasury for any claims paid in the prior fiscal year pursuant to the foregoing provisions: Provided further, That nothing in this section shall in any way affect the provisions of section 102(d) of the Indian Self-Determination and Education Assistance Act of 1975, as amended (88 Stat. 2203; 25 U.S.C. 450 et seq. [now 25 U.S.C. 5301 et seq.]) [25 U.S.C. 5321(d)].”


Reference to Former Section 450g(c) in Public Law 100–446Pub. L. 100–472, title II, § 201(b)(2), Oct. 5, 1988, 102 Stat. 2289, provided that: “Any reference to section 103(c) [§ 103(c) of Pub. L. 93–638, former 25 U.S.C. 450g(c)] contained in an Act making appropriations for the Department of the Interior and Related Agencies for fiscal year 1989 [Pub. L. 100–446, see Tables for classification] shall be deemed to apply to section 102(d) of such Act [§ 102(d) of Pub. L. 93–638, former 25 U.S.C. 450f(d), now 25 U.S.C. 5321(d)] as amended by this Act.”

See Codification notes above.



§ 5322. Grants to tribal organizations or tribes(a) Request by tribe for contract or grant by Secretary of the Interior for improving, etc., tribal governmental, contracting, and program planning activitiesThe Secretary of the Interior is authorized, upon the request of any Indian tribe (from funds appropriated for the benefit of Indians pursuant to section 13 of this title, and any Act subsequent thereto) to contract with or make a grant or grants to any tribal organization for—(1) the strengthening or improvement of tribal government (including, but not limited to, the development, improvement, and administration of planning, financial management, or merit personnel systems; the improvement of tribally funded programs or activities; or the development, construction, improvement, maintenance, preservation, or operation of tribal facilities or resources);

(2) the planning, training, evaluation of other activities designed to improve the capacity of a tribal organization to enter into a contract or contracts pursuant to section 5321 of this title and the additional costs associated with the initial years of operation under such a contract or contracts; or

(3) the acquisition of land in connection with items (1) and (2) above: Provided, That in the case of land within Indian country (as defined in chapter 53 of title 18) or which adjoins on at least two sides lands held in trust by the United States for the tribe or for individual Indians, the Secretary of 11 So in original. Probably should be followed by “the”. Interior may (upon request of the tribe) acquire such land in trust for the tribe.


(b) Grants by Secretary of Health and Human Services for development, maintenance, etc., of health facilities or services and improvement of contract capabilities implementing hospital and health facility functionsThe Secretary of Health and Human Services may, in accordance with regulations adopted pursuant to section 5328 of this title, make grants to any Indian tribe or tribal organization for—(1) the development, construction, operation, provision, or maintenance of adequate health facilities or services including the training of personnel for such work, from funds appropriated to the Indian Health Service for Indian health services or Indian health facilities; or

(2) planning, training, evaluation or other activities designed to improve the capacity of a tribal organization to enter into a contract or contracts pursuant to section 103 of this Act.22 See References in Text note below.


(c) Use as matching shares for other similar Federal grant programsThe provisions of any other Act notwithstanding, any funds made available to a tribal organization under grants pursuant to this section may be used as matching shares for any other Federal grant programs which contribute to the purposes for which grants under this section are made.


(d) Technical assistanceThe Secretary is directed, upon the request of any tribal organization and subject to the availability of appropriations, to provide technical assistance on a nonreimbursable basis to such tribal organization—(1) to develop any new self-determination contract authorized pursuant to this chapter;

(2) to provide for the assumption by such tribal organization of any program, or portion thereof, provided for in section 5321(a)(1) of this title; or

(3) to develop modifications to any proposal for a self-determination contract which the Secretary has declined to approve pursuant to section 5321 of this title.


(e) Grants for technical assistance and for planning, etc., Federal programs for tribeThe Secretary is authorized, upon the request of an Indian tribe, to make a grant to any tribal organization for—(1) obtaining technical assistance from providers designated by the tribal organization, including tribal organizations that operate mature contracts, for the purposes of program planning and evaluation, including the development of any management systems necessary for contract management, and the development of cost allocation plans for indirect cost rates; and

(2) the planning, designing, monitoring, and evaluating of Federal programs serving the tribe, including Federal administrative functions.


(Pub. L. 93–638, title I, § 103, formerly § 104, Jan. 4, 1975, 88 Stat. 2207; renumbered § 103 and amended Pub. L. 100–472, title II, § 202, Oct. 5, 1988, 102 Stat. 2289; Pub. L. 101–644, title II, § 203(g)(1), Nov. 29, 1990, 104 Stat. 4666.)

Editorial Notes

References in TextSection 103 of this Act, referred to in subsec. (b)(2), probably means former section 103 of Pub. L. 93–638, which was classified to former section 450g of this title, prior to repeal in part and transfer in part to former section 450f(d) of this title by Pub. L. 100–472, title II, § 201(b)(1), Oct. 5, 1988, 102 Stat. 2289, and editorial reclassification and renumbering of former section 450f(d) as section 5321(d) of this title. See Prior Provisions note below.
This chapter, referred to in subsec. (d)(1), was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was formerly classified to section 450h of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 103 of Pub. L. 93–638 was classified to former section 450g of this title prior to repeal in part and transfer in part to former section 450f(d) of this title by Pub. L. 100–472, title II, § 201(b)(1), Oct. 5, 1988, 102 Stat. 2289, and editorial reclassification and renumbering of former section 450f(d) as section 5321(d) of this title.

Amendments1990—Subsec. (a)(3). Pub. L. 101–644, which directed the substitution of “Indian country (as defined in chapter 53 of title 18)” for “reservation boundaries” in “section 301(a)(3) of the Indian Self-Determination Act”, was executed to this section, which is section 103(a)(3) of that Act, to reflect the probable intent of Congress.
1988—Subsec. (a). Pub. L. 100–472, § 202(b), inserted “or” at end of par. (2), substituted a period for “; or” at end of par. (3), and struck out par. (4) which read as follows: “the planning, designing, monitoring, and evaluating of Federal programs serving the tribe.”
Subsec. (b). Pub. L. 100–472, § 202(c), substituted “Health and Human Services” for “Health, Education, and Welfare”.
Subsecs. (d), (e). Pub. L. 100–472, § 202(d), added subsecs. (d) and (e).

Statutory Notes and Related Subsidiaries
Authority of Secretary To Acquire Lands In TrustPub. L. 101–644, title II, § 203(g)(2), Nov. 29, 1990, 104 Stat. 4666, provided that: “The amendment made by paragraph (1) [amending this section] shall not alter or otherwise modify or affect existing prohibitions or limitations on the Secretary’s authority to acquire lands in trust.”




§ 5323. Retention of Federal employee coverage, rights and benefits by employees of tribal organizations(a) to (d) Omitted

(e) Eligible employees; Federal employee programs subject to retentionNotwithstanding the provisions of sections 8347(o), 8713, and 8914 of title 5, executive order, or administrative regulation, an employee serving under an appointment not limited to one year or less who leaves Federal employment to be employed by a tribal organization, the city of St. Paul, Alaska, the city of St. George, Alaska, upon incorporation, or the Village Corporations of St. Paul and St. George Islands established pursuant to section 1607 of title 43, in connection with governmental or other activities which are or have been performed by employees in or for Indian communities is entitled, if the employee and the tribal organization so elect, to the following:(1) To retain coverage, rights, and benefits under subchapter I of chapter 81 (“Compensation for Work Injuries”) of title 5, and for this purpose his employment with the tribal organization shall be deemed employment by the United States. However, if an injured employee, or his dependents in case of his death, receives from the tribal organization any payment (including an allowance, gratuity, payment under an insurance policy for which the premium is wholly paid by the tribal organization, or other benefit of any kind) on account of the same injury or death, the amount of that payment shall be credited against any benefit payable under subchapter I of chapter 81 of title 5, as follows:(A) payments on account of injury or disability shall be credited against disability compensation payable to the injured employee; and

(B) payments on account of death shall be credited against death compensation payable to dependents of the deceased employee.


(2) To retain coverage, rights, and benefits under chapter 83 (“Retirement”) or chapter 84 (“Federal Employees Retirement System”) of title 5, if necessary employee deductions and agency contributions in payment for coverage, rights, and benefits for the period of employment with the tribal organization are currently deposited in the Civil Service Retirement and Disability Fund (section 8348 of title 5); and the period during which coverage, rights, and benefits are retained under this paragraph is deemed creditable service under section 8332 of title 5. Days of unused sick leave to the credit of an employee under a formal leave system at the time the employee leaves Federal employment to be employed by a tribal organization remain to his credit for retirement purposes during covered service with the tribal organization.

(3) To retain coverage, rights, and benefits under chapter 89 (“Health Insurance”) of title 5, if necessary employee deductions and agency contributions in payment for the coverage, rights, and benefits for the period of employment with the tribal organization are currently deposited in the Employee’s Health Benefit Fund (section 8909 of title 5); and the period during which coverage, rights, and benefits are retained under this paragraph is deemed service as an employee under chapter 89 of title 5.

(4) To retain coverage, rights, and benefits under chapter 87 (“Life Insurance”) of title 5, if necessary employee deductions and agency contributions in payment for the coverage, rights, and benefits for the period of employment with the tribal organizations are currently deposited in the Employee’s Life Insurance Fund (section 8714 of title 5); and the period during which coverage, rights, and benefits are retained under this paragraph is deemed service as an employee under chapter 87 of title 5.


(f) Deposit by tribal organization of employee deductions and agency contributions in appropriate fundsDuring the period an employee is entitled to the coverage, rights, and benefits pursuant to the preceding subsection, the tribal organization employing such employee shall deposit currently in the appropriate funds the employee deductions and agency contributions required by paragraphs (2), (3), and (4) of such preceding subsection.


(g) Election for retention by employee and tribal organization before date of employment by tribal organization; transfer of employee to another tribal organizationAn employee who is employed by a tribal organization under subsection (e) of this section and such tribal organization shall make the election to retain the coverages, rights, and benefits in paragraphs (1), (2), (3), and (4) of such subsection (e) before the date of his employment by a tribal organization. An employee who is employed by a tribal organization under subsection (e) of this section shall continue to be entitled to the benefits of such subsection if he is employed by another tribal organization to perform service in activities of the type described in such subsection.


(h) “Employee” definedFor the purposes of subsections (e), (f), and (g) of this section, the term “employee” means an employee as defined in section 2105 of title 5.


(i) Promulgation of implementation regulations by PresidentThe President may prescribe regulations necessary to carry out the provisions of subsections (e), (f), (g), and (h) of this section and to protect and assure the compensation, retirement, insurance, leave, reemployment rights, and such other similar civil service employment rights as he finds appropriate.


(j) Additional employee employment rightsAnything in sections 205 and 207 of title 18 to the contrary notwithstanding—(1) an officer or employee of the United States assigned to a tribal organization (as defined in section 5304(l) of this title) or an inter-tribal consortium (as defined in section 5381 of this title), as authorized under section 3372 of title 5 or section 48 of this title may act as agent or attorney for, and appear on behalf of, such tribal organization or inter-tribal consortium in connection with any matter related to a tribal governmental activity or Federal Indian program or service pending before any department, agency, court, or commission, including any matter in which the United States is a party or has a direct and substantial interest: Provided, That such officer or employee must advise in writing the head of the department, agency, court, or commission with which the officer or employee is dealing or appearing on behalf of the tribal organization or inter-tribal consortium of any personal and substantial involvement with the matter involved; and

(2) a former officer or employee of the United States who is carrying out official duties as an employee or as an elected or appointed official of a tribal organization (as defined in section 5304(l) of this title) or inter-tribal consortium (as defined in section 5381 of this title) may act as agent or attorney for, and appear on behalf of, such tribal organization or intra-tribal consortium in connection with any matter related to a tribal governmental activity or Federal Indian program or service pending before any department, agency, court, or commission, including any matter in which the United States is a party or has a direct and substantial interest: Provided, That such former officer or employee must advise in writing the head of the department, agency, court, or commission with which the former officer or employee is dealing or appearing on behalf of the tribal organization or inter-tribal consortium of any personal and substantial involvement that he or she may have had as an officer or employee of the United States in connection with the matter involved.


(k), (l) Omitted

(m) Conversion to career appointmentThe status of an Indian (as defined in section 5129 of this title) appointed (except temporary appointments) to the Federal service under an excepted appointment under the authority of section 5116 of this title, or any other provision of law granting a preference to Indians in personnel actions, shall be converted to a career appointment in the competitive service after three years of continuous service and satisfactory performance. The conversion shall not alter the Indian’s eligibility for preference in personnel actions.


(Pub. L. 93–638, title I, § 104, formerly § 105, Jan. 4, 1975, 88 Stat. 2208; Pub. L. 89–702, title II, § 210(a), as added Pub. L. 98–129, § 2, Oct. 14, 1983, 97 Stat. 843; Pub. L. 99–221, § 3(a), Dec. 26, 1985, 99 Stat. 1735; renumbered § 104 and amended Pub. L. 100–472, title II, § 203, Oct. 5, 1988, 102 Stat. 2290; Pub. L. 101–301, § 2(a)(6), May 24, 1990, 104 Stat. 206; Pub. L. 110–81, title I, § 104(b), Sept. 14, 2007, 121 Stat. 740.)

Editorial Notes
Codification
Section was formerly classified to section 450i of this title prior to editorial reclassification and renumbering as this section.
Section is comprised of section 104 of Pub. L. 93–638. Subsecs. (a) to (d) of section 104 of Pub. L. 93–638 are classified to section 3371 of Title 5, Government Organization and Employees, section 2004b of Title 42, The Public Health and Welfare, section 3806 of Title 50, War and National Defense, and section 4762 of Title 42, respectively. Subsecs. (k) and (l) of section 104 of Pub. L. 93–638 are classified to section 3372 of Title 5.

Prior ProvisionsA prior section 104 of Pub. L. 93–638 was renumbered section 103 by Pub. L. 100–472 and is classified to section 5322 of this title.

Amendments2007—Subsec. (j). Pub. L. 110–81 amended subsec. (j) generally. Prior to amendment, text read as follows: “Anything in sections 205 and 207 of title 18 to the contrary notwithstanding, officers and employees of the United States assigned to an Indian tribe as authorized under section 3372 of title 5, or section 48 of this title and former officers and employees of the United States employed by Indian tribes may act as agents or attorneys for or appear on behalf of such tribes in connection wth [sic] any matter pending before any department, agency, court, or commission, including any matter in which the United States is a party or has a direct and substantial interest: Provided, That each such officer or employee or former officer or employee must advise in writing the head of the department, agency, court, or commission with which he is dealing or appearing on behalf of the tribe of any personal and substantial involvement he may have had as an officer or employee of the United States in connection with the matter involved.”
1990—Subsec. (m). Pub. L. 101–301 substituted “an Indian (as defined in section 5129 of this title) appointed (except temporary appointments)” for “an Indian appointed”.
1988—Subsecs. (a), (b). Pub. L. 100–472, § 203(b), (c), amended subsecs. (a) and (b). See Codification note above.
Subsec. (e). Pub. L. 100–472, § 203(d), (e), in introductory provisions, substituted “Notwithstanding the provisions of sections 8347(o), 8713, and 8914 of title 5” for “Notwithstanding any other law” and struck out “on or before December 31, 1988” after “title 43”, and in par. (2), inserted “or chapter 84 (‘Federal Employees Retirement System’)”. Notwithstanding directory language that the substitution of “Notwithstanding the provisions of sections 8347(o), 8713, and 8914 of title 5” be made in par. (2) of subsec. (e), the substitution was made in introductory provisions of subsec. (e) to reflect the probable intent of Congress because the language replaced appeared only in those introductory provisions.
Subsecs. (k), (l). Pub. L. 100–472, § 203(f), added subsecs. (k) and (l). See Codification note above.
Subsec. (m). Pub. L. 100–472, § 203(f), added subsec. (m).
1985—Subsec. (e). Pub. L. 99–221 substituted “1988” for “1985”.
1983—Subsec. (e). Pub. L. 89–702, § 210(a), as added by Pub. L. 98–129, inserted “, the city of St. Paul, Alaska, the city of St. George, Alaska, upon incorporation, or the Village Corporations of St. Paul and St. George Islands established pursuant to section 1607 of title 43”.

Statutory Notes and Related Subsidiaries
Effective Date of 2007 AmendmentPub. L. 110–81, title I, § 105(d), Sept. 14, 2007, 121 Stat. 741, provided that: “The amendments made by section 104 [amending this section and section 207 of Title 18, Crimes and Criminal Procedure] shall take effect on the date of the enactment of this Act [Sept. 14, 2007], except that section 104(j)(2) of the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5323(j)(2)] (as amended by section 104(b)) shall apply to individuals who leave Federal office or employment to which such amendments apply on or after the 60th day after the date of the enactment of this Act.”


Pribilof Island Natives Employed by Federal Government on October 28, 1983Pub. L. 89–702, title II, § 210(b), as added by Pub. L. 98–129, § 2, Oct. 14, 1983, 97 Stat. 844, provided that: “Notwithstanding any other provision of law, any Native of the Pribilof Islands employed by the Federal government on October 28, 1983, shall be deemed to have been covered under chapters 81, 83, 85 and 87 of title 5, United States Code, on such date for the purposes of determining eligibility for continuity of benefits under section 105(e) of the Act of January 4, 1975 (Public Law 93–638), known as the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5323(e)].”


Executive Documents

Ex. Ord. No. 11899. Providing for Protection of Certain Civil Service Employment Rights of Federal Personnel Who Leave Federal Employment To Be Employed by Tribal Organizations
Ex. Ord. No. 11899, Jan. 26, 1976, 41 F.R. 3459, as amended by Ex. Ord. No. 12107, Dec. 28, 1978, 44 F.R. 1055; Ex. Ord. No. 12608, Sept. 9, 1987, 52 F.R. 34617, provided:
By virtue of the authority vested in me by section 105(i) of the Indian Self-Determination and Education Assistance Act (88 Stat. 2210, 25 U.S.C. 450i) [now 25 U.S.C. 5323], section 3301 of title 5 of the United States Code, section 301 of title 3 of the United States Code, and as President of the United States of America, it is hereby ordered as follows:
Section 1. The Office of Personnel Management is hereby designated and empowered to exercise, without approval, ratification, or other action by the President, but after consultation with the Department of the Interior and the Department of Health and Human Services, the authority vested in the President by Section 105(i) of the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5323(i)] (hereinafter referred to as the Act), to issue regulations necessary to carry out the provisions of subsections (e)(2), (e)(3), (e)(4), (f), (g) and (h) of section 105 of the act [25 U.S.C. 5323(e)(2), (3), (4), (f), (g), (h)], to carry out the provisions of subsection (e)(1) of section 105 of the act [25 U.S.C. 5323(e)(1)] pertains to section 8151 of title 5 of the United States Code, and to protect and assure any other civil service employment rights which it finds appropriate.
Sec. 2. The Office of Personnel Management shall, after consultation with the Department of the Interior and the Department of Health and Human Services, issue regulations, as it deems appropriate, providing for the establishment, granting, and exercise of reemployment rights for employees who leave Federal employment for employment by an Indian tribal organization under provisions of the act.
Sec. 3. The Secretary of Labor is hereby designated and empowered to exercise, without approval, ratification, or other action by the President, the authority vested in the President by section 105(i) of the act [25 U.S.C. 5323(i)] to issue regulations necessary to carry out the provisions of section 105(e)(1) of the act [25 U.S.C. 5323(e)(1)], except as provided in section 1 of this order.



§ 5324. Contract or grant provisions and administration(a) Applicability of Federal contracting laws and regulations; waiver of requirements(1) Notwithstanding any other provision of law, subject to paragraph (3), the contracts and cooperative agreements entered into with tribal organizations pursuant to section 5321 of this title shall not be subject to Federal contracting or cooperative agreement laws (including any regulations), except to the extent that such laws expressly apply to Indian tribes.

(2) Program standards applicable to a nonconstruction self-determination contract shall be set forth in the contract proposal and the final contract of the tribe or tribal organization.

(3)(A) With respect to a construction contract (or a subcontract of such a construction contract), the provisions of division B (except sections 1123, 2303, 2304, and 2313) of subtitle I of title 41 and the regulations relating to acquisitions promulgated under division B (except sections 1123, 2303, 2304, and 2313) of subtitle I of title 41 shall apply only to the extent that the application of such provision 11 So in original. Probably should be “provisions”. to the construction contract (or subcontract) is—(i) necessary to ensure that the contract may be carried out in a satisfactory manner;

(ii) directly related to the construction activity; and

(iii) not inconsistent with this chapter.


(B) A list of the Federal requirements that meet the requirements of clauses (i) through (iii) of subparagraph (A) shall be included in an attachment to the contract pursuant to negotiations between the Secretary and the tribal organization.

(C)(i) Except as provided in subparagraph (B), no Federal law listed in clause (ii) or any other provision of Federal law (including an Executive order) relating to acquisition by the Federal Government shall apply to a construction contract that a tribe or tribal organization enters into under this chapter, unless expressly provided in such law.

(ii) The laws listed in this paragraph are as follows:(I) Chapters 1 to 11 of title 40 and division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41.

(II) Section 6101 of title 41.

(III) Section 9(c) 22 See References in Text note below. of the Act of Aug. 2, 1946 (60 Stat. 809, chapter 744).

(IV) Division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41.

(V) Section 13 of the Act of Oct. 3, 1944 (58 Stat. 770; chapter 479).

(VI) Chapters 21, 25, 27, 29, and 31 of title 44.

(VII) Section 3145 of title 40.

(VIII) Chapter 65 of title 41.

(IX) Chapter 67 of title 41.

(X) The Small Business Act (15 U.S.C. 631 et seq.).

(XI) Executive Order Nos. 12138, 11246, 11701 and 11758.





(b) Payments; transfer of funds by Treasury for disbursement by tribal organization; accountability for interest accrued prior to disbursementPayments of any grants or under any contracts pursuant to sections 5321 and 5322 of this title may be made in advance or by way of reimbursement and in such installments and on such conditions as the appropriate Secretary deems necessary to carry out the purposes of this subchapter. The transfer of funds shall be scheduled consistent with program requirements and applicable Treasury regulations, so as to minimize the time elapsing between the transfer of such funds from the United States Treasury and the disbursement thereof by the tribal organization, whether such disbursement occurs prior to or subsequent to such transfer of funds. Tribal organizations shall not be held accountable for interest earned on such funds, pending their disbursement by such organization.


(c) Term of self-determination contracts; annual renegotiation(1) A self-determination contract shall be—(A) for a term not to exceed three years in the case of other than a mature contract, unless the appropriate Secretary and the tribe agree that a longer term would be advisable, and

(B) for a definite or an indefinite term, as requested by the tribe (or, to the extent not limited by tribal resolution, by the tribal organization), in the case of a mature contract.

The amounts of such contracts shall be subject to the availability of appropriations.

(2) The amounts of such contracts may be renegotiated annually to reflect changed circumstances and factors, including, but not limited to, cost increases beyond the control of the tribal organization.


(d) Calendar year basis for contracts(1) Beginning in fiscal year 1990, upon the election of a tribal organization, the Secretary shall use the calendar year as the basis for any contracts or agreements under this chapter, unless the Secretary and the Indian tribe or tribal organization agree on a different period.

(2) The Secretary shall, on or before April 1 of each year beginning in 1992, submit a report to the Congress on the amounts of any additional obligation authority needed to implement this subsection in the next following fiscal year.


(e) Effective date for retrocession of contractIf an Indian tribe, or a tribal organization authorized by a tribe, requests retrocession of the appropriate Secretary for any contract or portion of a contract entered into pursuant to this chapter, unless the tribe or tribal organization rescinds the request for retrocession, such retrocession shall become effective on—(1) the earlier of—(A) the date that is 1 year after the date the Indian tribe or tribal organization submits such request; or

(B) the date on which the contract expires; or


(2) such date as may be mutually agreed by the Secretary and the Indian tribe.


(f) Use of existing school buildings, hospitals, and other facilities and equipment therein; acquisition and donation of excess or surplus Government personal propertyIn connection with any self-determination contract or grant made pursuant to section 5321 or 5322 of this title, the appropriate Secretary may—(1) permit an Indian tribe or tribal organization in carrying out such contract or grant, to utilize existing school buildings, hospitals, and other facilities and all equipment therein or appertaining thereto and other personal property owned by the Government within the Secretary’s jurisdiction under such terms and conditions as may be agreed upon for their use and maintenance;

(2) donate to an Indian tribe or tribal organization title to any personal or real property found to be excess to the needs of the Bureau of Indian Affairs, the Indian Health Service, or the General Services Administration, except that—(A) subject to the provisions of subparagraph (B), title to property and equipment furnished by the Federal Government for use in the performance of the contract or purchased with funds under any self-determination contract or grant agreement shall, unless otherwise requested by the tribe or tribal organization, vest in the appropriate tribe or tribal organization;

(B) if property described in subparagraph (A) has a value in excess of $5,000 at the time of the retrocession, rescission, or termination of the self-determination contract or grant agreement, at the option of the Secretary, upon the retrocession, rescission, or termination, title to such property and equipment shall revert to the Department of the Interior or the Department of Health and Human Services, as appropriate; and

(C) all property referred to in subparagraph (A) shall remain eligible for replacement on the same basis as if title to such property were vested in the United States; and


(3) acquire excess or surplus Government personal or real property for donation to an Indian tribe or tribal organization if the Secretary determines the property is appropriate for use by the tribe or tribal organization for a purpose for which a self-determination contract or grant agreement is authorized under this chapter.


(g) Performance of personal servicesThe contracts authorized under section 5321 of this title and grants pursuant to section 5322 of this title may include provisions for the performance of personal services which would otherwise be performed by Federal employees including, but in no way limited to, functions such as determination of eligibility of applicants for assistance, benefits, or services, and the extent or amount of such assistance, benefits, or services to be provided and the provisions of such assistance, benefits, or services, all in accordance with the terms of the contract or grant and applicable rules and regulations of the appropriate Secretary: Provided, That the Secretary shall not make any contract which would impair his ability to discharge his trust responsibilities to any Indian tribe or individuals.


(h) Fair and uniform provision by tribal organization of services and assistance to covered IndiansContracts and grants with tribal organizations pursuant to sections 5321 and 5322 of this title shall include provisions to assure the fair and uniform provision by such tribal organizations of the services and assistance they provide to Indians under such contracts and grants.


(i) Division of administration of program(1) If a self-determination contract requires the Secretary to divide the administration of a program that has previously been administered for the benefit of a greater number of tribes than are represented by the tribal organization that is a party to the contract, the Secretary shall take such action as may be necessary to ensure that services are provided to the tribes not served by a self-determination contract, including program redesign in consultation with the tribal organization and all affected tribes.

(2) Nothing in this subchapter shall be construed to limit or reduce in any way the funding for any program, project, or activity serving a tribe under this or other applicable Federal law. Any tribe or tribal organization that alleges that a self-determination contract is in violation of this section may apply the provisions of section 5331 of this title.


(j) Proposal to redesign program, activity, function, or serviceUpon providing notice to the Secretary, a tribal organization that carries out a nonconstruction self-determination contract may propose a redesign of a program, activity, function, or service carried out by the tribal organization under the contract, including any nonstatutory program standard, in such manner as to best meet the local geographic, demographic, economic, cultural, health, and institutional needs of the Indian people and tribes served under the contract. The Secretary shall evaluate any proposal to redesign any program, activity, function, or service provided under the contract. With respect to declining to approve a redesigned program, activity, function, or service under this subsection, the Secretary shall apply the criteria and procedures set forth in section 5321 of this title.


(k) Access to Federal sources of supplyFor purposes of section 501 of title 40 (relating to Federal sources of supply, including lodging providers, airlines and other transportation providers), a tribal organization carrying out a contract, grant, or cooperative agreement under this chapter shall be deemed an executive agency and part of the Indian Health Service when carrying out such contract, grant, or agreement and the employees of the tribal organization shall be eligible to have access to such sources of supply on the same basis as employees of an executive agency have such access. For purposes of carrying out such contract, grant, or agreement, the Secretary shall, at the request of an Indian tribe, enter into an agreement for the acquisition, on behalf of the Indian tribe, of any goods, services, or supplies available to the Secretary from the General Services Administration or other Federal agencies that are not directly available to the Indian tribe under this section or under any other Federal law, including acquisitions from prime vendors. All such acquisitions shall be undertaken through the most efficient and speedy means practicable, including electronic ordering arrangements.


(l) Lease of facility used for administration and delivery of services(1) Upon the request of an Indian tribe or tribal organization, the Secretary shall enter into a lease with the Indian tribe or tribal organization that holds title to, a leasehold interest in, or a trust interest in, a facility used by the Indian tribe or tribal organization for the administration and delivery of services under this chapter.

(2) The Secretary shall compensate each Indian tribe or tribal organization that enters into a lease under paragraph (1) for the use of the facility leased for the purposes specified in such paragraph. Such compensation may include rent, depreciation based on the useful life of the facility, principal and interest paid or accrued, operation and maintenance expenses, and such other reasonable expenses that the Secretary determines, by regulation, to be allowable.


(m) Statutory requirements; technical assistance; precontract negotiation phase; fixed price construction contract(1) Each construction contract requested, approved, or awarded under this chapter, shall be subject to—(A) except as otherwise provided in this chapter, the provisions of this chapter, other than sections 5321(a)(2), 5325(l), 5329 and 5330 of this title; and

(B) section 314 of the Department of the Interior and Related Agencies Appropriations Act, 1991 (104 Stat. 1959).


(2) In providing technical assistance to tribes and tribal organizations in the development of construction contract proposals, the Secretary shall provide, not later than 30 days after receiving a request from a tribe or tribal organization, all information available to the Secretary regarding the construction project, including construction drawings, maps, engineering reports, design reports, plans of requirements, cost estimates, environmental assessments or environmental impact reports, and archaeological reports.

(3) Prior to finalizing a construction contract proposal pursuant to section 5321(a) of this title, and upon request of the tribe or tribal organization that submits the proposal, the Secretary shall provide for a precontract negotiation phase in the development of a contract proposal. Such phase shall include, at a minimum, the following elements:(A) The provision of technical assistance pursuant to section 5322 of this title and paragraph (2).

(B) A joint scoping session between the Secretary and the tribe or tribal organization to review all plans, specifications, engineering reports, cost estimates, and other information available to the parties, for the purpose of identifying all areas of agreement and disagreement.

(C) An opportunity for the Secretary to revise the plans, designs, or cost estimates of the Secretary in response to concerns raised, or information provided by, the tribe or tribal organization.

(D) A negotiation session during which the Secretary and the tribe or tribal organization shall seek to develop a mutually agreeable contract proposal.

(E) Upon the request of the tribe or tribal organization, the use of an alternative dispute resolution mechanism to seek resolution of all remaining areas of disagreement pursuant to the dispute resolution provisions under subchapter IV of chapter 5 of title 5.

(F) The submission to the Secretary by the tribe or tribal organization of a final contract proposal pursuant to section 5321(a) of this title.


(4)(A) Subject to subparagraph (B), in funding a fixed-price construction contract pursuant to section 5325(a) of this title, the Secretary shall provide for the following:(i) The reasonable costs to the tribe or tribal organization for general administration incurred in connection with the project that is the subject of the contract.

(ii) The ability of the contractor that carries out the construction contract to make a reasonable profit, taking into consideration the risks associated with carrying out the contract and other relevant considerations.


(B) In establishing a contract budget for a construction project, the Secretary shall not be required to separately identify the components described in clauses (i) and (ii) of subparagraph (A).

(C) The total amount awarded under a construction contract shall reflect an overall fair and reasonable price to the parties, including the following costs:(i) The reasonable costs to the tribal organization of performing the contract, taking into consideration the terms of the contract and the requirements of this chapter and any other applicable law.

(ii) The costs of preparing the contract proposal and supporting cost data.

(iii) The costs associated with auditing the general and administrative costs of the tribal organization associated with the management of the construction contract.

(iv) In the case of a fixed-price contract, a fair profit determined by taking into consideration the relevant risks and local market conditions.

(v) If the Secretary and the tribe or tribal organization are unable to develop a mutually agreeable construction contract proposal pursuant to the procedures set forth in this subsection, the tribe or tribal organization may submit a final contract proposal to the Secretary. Not later than 30 days after receiving such final contract proposal, the Secretary shall approve the contract proposal and award the contract, unless, during such period the Secretary declines the proposal pursuant to subsections (a)(2) and (b) 2 of section 5321 of this title (including providing opportunity for an appeal pursuant to section 5321(b) of this title).




(n) Rental rates for housing for Government employees in AlaskaNotwithstanding any other provision of law, the rental rates for housing provided to an employee by the Federal Government in Alaska pursuant to a self-determination contract shall be determined on the basis of—(1) the reasonable value of the quarters and facilities (as such terms are defined under section 5911 of title 5) to such employee, and

(2) the circumstances under which such quarters and facilities are provided to such employee,

as based on the cost of comparable private rental housing in the nearest established community with a year-round population of 1,500 or more individuals.

(o) Patient records(1) In generalAt the option of an Indian tribe or tribal organization, patient records may be deemed to be Federal records under those provisions of title 44 that are commonly referred to as the “Federal Records Act of 1950” for the limited purposes of making such records eligible for storage by Federal Records Centers to the same extent and in the same manner as other Department of Health and Human Services patient records.


(2) Treatment of recordsPatient records that are deemed to be Federal records under those provisions of title 44 that are commonly referred to as the “Federal Records Act of 1950” pursuant to this subsection shall not be considered Federal records for the purposes of chapter 5 of title 5.



(p) Interpretation by SecretaryExcept as otherwise provided by law, the Secretary shall interpret all Federal laws (including regulations) and Executive orders in a manner that facilitates, to the maximum extent practicable—(1) the inclusion in self-determination contracts and funding agreements of—(A) applicable programs, services, functions, and activities (or portions thereof); and

(B) funds associated with those programs, services, functions, and activities;


(2) the implementation of self-determination contracts and funding agreements; and

(3) the achievement of Tribal health objectives.


(q) Technical assistance for internal controls(1) Technical Assistance for Internal Controls.— 33 So in original. The heading of par. (1) was probably meant for subsec. (q), the heading of which was editorially supplied. In considering proposals for, amendments to, or in the course of, a contract under this subchapter and compacts under subchapters IV and V of this chapter, if the Secretary determines that the Indian Tribe lacks adequate internal controls necessary to manage the contracted program or programs, the Secretary shall, as soon as practicable, provide the necessary technical assistance to assist the Indian Tribe in developing adequate internal controls. As part of that technical assistance, the Secretary and the Tribe shall develop a plan for assessing the subsequent effectiveness of such technical assistance. The inability of the Secretary to provide technical assistance or lack of a plan under this subsection shall not result in the reassumption of an existing agreement, contract, or compact, or declination or rejection of a new agreement, contract, or compact.

(2) The Secretary shall prepare a report to be included in the information required for the reports under sections 5372(b)(2)(A) and 5394(b)(2)(A) of this title. The Secretary shall include in this report, in the aggregate, a description of the internal controls that were inadequate, the technical assistance provided, and a description of Secretarial actions taken to address any remaining inadequate internal controls after the provision of technical assistance and implementation of the plan required by paragraph (1).


(Pub. L. 93–638, title I, § 105, formerly § 106, Jan. 4, 1975, 88 Stat. 2210; renumbered § 105 and amended Pub. L. 100–472, title II, § 204, Oct. 5, 1988, 102 Stat. 2291; Pub. L. 101–301, § 2(a)(7), May 24, 1990, 104 Stat. 207; Pub. L. 101–644, title II, § 203(c)–(e), Nov. 29, 1990, 104 Stat. 4666; Pub. L. 103–413, title I, §§ 102(10)–(13), 106, Oct. 25, 1994, 108 Stat. 4253–4255, 4270; Pub. L. 104–109, § 7, Feb. 12, 1996, 110 Stat. 764; Pub. L. 106–260, §§ 7, 8, Aug. 18, 2000, 114 Stat. 732, 733; Pub. L. 116–180, title II, § 203, Oct. 21, 2020, 134 Stat. 880.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a)(3)(A)(iii), (C)(i), (d)(1), (e), (f)(3), (k), (l)(1), and (m)(1), (4)(C)(i), was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
Section 9(c) of the Act of Aug. 2, 1946, referred to in subsec. (a)(3)(C)(ii)(III), was section 9(c) of act Aug. 2, 1946, ch. 744, 60 Stat. 809, which amended section 5 of former Title 41, Public Contracts, and was repealed by Pub. L. 111–350, § 7(b), Jan. 4, 2011, 124 Stat. 3855, which Act enacted Title 41, Public Contracts.
Section 13 of the Act of Oct. 3, 1944 (58 Stat. 770; chapter 479), referred to in subsec. (a)(3)(C)(ii)(V), is act Oct. 3, 1944, ch. 479, § 13, 58 Stat. 770, which is set out as a note under section 545 of Title 40, Public Buildings, Property, and Works.
The Small Business Act, referred to in subsec. (a)(3)(C)(ii)(X), is Pub. L. 85–536, § 2(1 et seq.), July 18, 1958, 72 Stat. 384, which is classified generally to chapter 14A (§ 631 et seq.) of Title 15, Commerce and Trade. For complete classification of this Act to the Code, see Short Title note set out under section 631 of Title 15 and Tables.
Executive Order Nos. 12138, 11246, 11701 and 11758, referred to in subsec. (a)(3)(C)(ii)(XI), are Ex. Ord. No. 12138, May 18, 1979, 44 F.R. 29637, which is set out as a note under section 631 of Title 15, Commerce and Trade, Ex. Ord. No. 11246, Sept. 24, 1965, 30 F.R. 12319, which is set out as a note under section 2000e of Title 42, The Public Health and Welfare, Ex. Ord. No. 11701, Jan. 24, 1973, 38 F.R. 2675, which is set out as a note under section 4212 of Title 38, Veterans’ Benefits, and Ex. Ord. No. 11758, Jan. 15, 1974, 39 F.R. 2075, which is set out as a note under section 701 of Title 29, Labor.
This subchapter, referred to in subsecs. (b), (i)(2) and (q)(1), was in the original “this title”, meaning title I of Pub. L. 93–638, known as the Indian Self-Determination Act, which is classified principally to this subchapter (§ 5321 et seq.). For complete classification of title I to the Code, see Short Title note set out under section 5301 of this title and Tables.
Section 314 of the Department of the Interior and Related Agencies Appropriations Act, 1991, referred to in subsec. (m)(1)(B), is section 314 of Pub. L. 101–512, which is set out as a note under section 5321 of this title.
Subsections (a)(2) and (b) of section 5321 of this title, referred to in subsec. (m)(4)(C)(v), was in the original “sections 102(a)(2) and 102(b) of section 102”, and was translated as reading “subsections (a)(2) and (b) of section 102”, meaning section 102 of Pub. L. 93–638, to reflect the probable intent of Congress.
The Federal Records Act of 1950, referred to in subsec. (o), was title V of act June 30, 1949, ch. 288, as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583, which was classified generally to sections 392 to 396 and 397 to 401 of former Title 44, Public Printing and Documents. Section 6(d) of act Sept. 5, 1950, was repealed by Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1238, the first section of which enacted Title 44, Public Printing and Documents. For disposition of sections of former Title 44, see Table at the beginning of Title 44. Title V of act June 30, 1949, was repealed by Pub. L. 107–217, § 4, Aug. 21, 2002, 116 Stat. 1303.

Codification
Section was formerly classified to section 450j of this title prior to editorial reclassification and renumbering as this section.
In subsec. (a)(3)(A), “division B (except sections 1123, 2303, 2304, and 2313) of subtitle I of title 41” substituted for “the Office of Federal Procurement Policy Act (41 U.S.C. 401 et seq.)” and for “such Act” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.
In subsec. (a)(3)(C)(ii)(I), “Chapters 1 to 11 of title 40 and division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41” substituted for “The Federal Property and Administrative Services Act of 1949 (40 U.S.C. 471 et seq.)” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, which Act enacted Title 40, Public Buildings, Property, and Works, and Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.
In subsec. (a)(3)(C)(ii)(II), “Section 6101 of title 41” substituted for “Section 3709 of the Revised Statutes” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.
In subsec. (a)(3)(C)(ii)(IV), “Division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41” substituted for “Title III of the Federal Property and Administrative Services Act of 1949 (63 Stat. 393 et seq., chapter 288)” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.
In subsec. (a)(3)(C)(ii)(VII), “Section 3145 of title 40” substituted for “Section 2 of the Act of June 13, 1934 (48 Stat 948, chapter 483 [482])” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, which Act enacted Title 40, Public Buildings, Property, and Works.
In subsec. (a)(3)(C)(ii)(VIII), “Chapter 65 of title 41” substituted for “Sections 1 through 12 of the Act of June 30, 1936 (49 Stat. 2036 et seq. chapter 881)” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.
In subsec. (a)(3)(C)(ii)(IX), “Chapter 67 of title 41” substituted for “The Service Control [Contract] Act of 1965 (41 U.S.C. 351 et seq.)” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.
In subsec. (k), “section 501 of title 40” substituted for “section 201(a) of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 481(a))” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, which Act enacted Title 40, Public Buildings, Property, and Works.

Prior ProvisionsA prior section 105 of Pub. L. 93–638 was renumbered section 104 by Pub. L. 100–472 and is classified to section 5323 of this title.

Amendments2020—Subsec. (b). Pub. L. 116–180, § 203(1), substituted reference to sections 5321 and 5322 of this title for reference to section 5321 of this title, former section 103 of Pub. L. 93–638, or section 5322 of this title. For disposition of former section 103 of Pub. L. 93–638, see Prior Provisions note set out under section 5322 of this title.
Subsecs. (p), (q). Pub. L. 116–180, § 203(2), added subsecs. (p) and (q).
2000—Subsec. (k). Pub. L. 106–260, § 7, substituted “deemed an executive agency and part of the Indian Health Service” for “deemed an executive agency” and inserted at end “For purposes of carrying out such contract, grant, or agreement, the Secretary shall, at the request of an Indian tribe, enter into an agreement for the acquisition, on behalf of the Indian tribe, of any goods, services, or supplies available to the Secretary from the General Services Administration or other Federal agencies that are not directly available to the Indian tribe under this section or under any other Federal law, including acquisitions from prime vendors. All such acquisitions shall be undertaken through the most efficient and speedy means practicable, including electronic ordering arrangements.”
Subsec. (o). Pub. L. 106–260, § 8, added subsec. (o).
1996—Subsec. (e). Pub. L. 104–109 made technical amendment to directory language of Pub. L. 103–413, § 102(11). See 1994 Amendment note below.
1994—Subsec. (a). Pub. L. 103–413, § 102(10), added subsec. (a) and struck out former subsec. (a) which read as follows: “Contracts with tribal organizations pursuant to section 5321 of this title shall be in accordance with all Federal contracting laws and regulations except that, in the discretion of the appropriate Secretary, such contracts may be negotiated without advertising and need not conform with the provisions of sections 270a to 270d of title 40: Provided, That the appropriate Secretary may waive any provisions of such contracting laws or regulations which he determines are not appropriate for the purposes of the contract involved or inconsistent with the provisions of this Act: Provided further, That, except for construction contracts (or sub-contracts of such a construction contract), the Office of Federal Procurement Policy Act (88 Stat. 796; 41 U.S.C. 401 et seq.) and Federal acquisition regulations promulgated thereunder shall not apply to self-determination contracts.”
Subsec. (e). Pub. L. 103–413, § 102(11), as amended by Pub. L. 104–109, added subsec. (e) and struck out former subsec. (e) which read as follows: “Whenever an Indian tribe requests retrocession of the appropriate Secretary for any contract entered into pursuant to this Act, such retrocession shall become effective one year from the date of the request by the Indian tribe or at such date as may be mutually agreed by the Secretary and the Indian tribe.”
Subsec. (f)(2). Pub. L. 103–413, § 102(12), added par. (2) and struck out former par. (2) which read as follows: “donate to an Indian tribe or tribal organization the title to any personal or real property found to be excess to the needs of the Bureau of Indian Affairs, the Indian Health Service, or the General Services Administration, including property and equipment purchased with funds under any self-determination contract or grant agreement; and”.
Subsec. (h). Pub. L. 103–413, § 106, struck out “and the rules and regulations adopted by the Secretaries of the Interior and Health and Human Services pursuant to section 5328 of this title” after “sections 5321 and 5322 of this title”.
Subsecs. (i) to (n). Pub. L. 103–413, § 102(13), added subsecs. (i) to (n).
1990—Subsec. (a). Pub. L. 101–301 substituted “sub-contracts of such a construction contract” for “sub-contracts in such cases where the tribal contractor has sub-contracted the activity”.
Subsec. (c)(1)(B). Pub. L. 101–644, § 203(c), amended subpar. (B) generally. Prior to amendment, subpar. (B) read as follows: “for an indefinite term in the case of a mature contract.”
Subsec. (d). Pub. L. 101–644, § 203(d), amended subsec. (d) generally. Prior to amendment, subsec. (d) read as follows:
“(1) No later than fiscal year 1990, the Secretary shall begin using the calendar year as the basis for contracts and agreements under this Act except for instances where the Secretary and the Indian tribe or tribal organization agree on a different period.
“(2) The Secretary shall submit a report to the Congress within ninety days of October 5, 1988, on the amounts of any additional obligational authority needed to implement this subsection in fiscal year 1989.”
Subsec. (f)(2), (3). Pub. L. 101–644, § 203(e), inserted “or real” after “personal”.
1988—Subsec. (a). Pub. L. 100–472, § 204(b), (c), substituted reference to section 5321 of this title for reference to section 5321 of this title and former section 103 of Pub. L. 93–638 and inserted proviso relating to nonapplication of Office of Federal Procurement Policy Act to self-determination contracts. See Prior Provisions note set out under section 5322 of this title.
Subsec. (b). Pub. L. 100–472, § 204(d), which directed the amendment of subsec. (b) by substituting reference to sections 5321 and 5322 of this title for text in original Act reading “sections 102, 103, and 104”, could not be executed because text enacted by Pub. L. 93–638 read “section 102, 103, or 104”. Intended amendment was reenacted by Pub. L. 116–180, § 203(1), see 2020 Amendment note above.
Subsec. (c). Pub. L. 100–472, § 204(e), added subsec. (c) and struck out former subsec. (c) which related to limitation on term of any contract requested by a tribe pursuant to section 5321 of this title and former section 103 of Pub. L. 93–638 and annual renegotiation of amounts. See Prior Provisions note set out under section 5322 of this title.
Subsec. (d). Pub. L. 100–472, § 204(e), added subsec. (d) and struck out former subsec. (d) which related to revision or amendment of contracts or grants at request or with consent of tribal organization and effective date for retrocession of contracts.
Subsec. (e). Pub. L. 100–472, § 204(e), added subsec. (e) and struck out former subsec. (e) which authorized the Secretary to permit tribal organizations to use existing school buildings, hospitals, and other facilities and equipment therein in carrying out grants or contracts.
Subsec. (f). Pub. L. 100–472, § 204(e), added subsec. (f). Former subsec. (f) redesignated (g).
Subsec. (g). Pub. L. 100–472, § 204(f), redesignated former subsec. (f) as (g) and substituted reference to section 5321 of this title for reference to section 5321 of this title and former section 103 of Pub. L. 93–638. Former subsec. (g) redesignated (h). See Prior Provisions note set out under section 5322 of this title.
Subsec. (h). Pub. L. 100–472, § 204(g), (h), redesignated former subsec. (g) as (h), substituted reference to sections 5321 and 5322 of this title for reference to section 5321 of this title, former section 103 of Pub. L. 93–638, and section 5322 of this title, and reference to Health and Human Services for reference to Health, Education, and Welfare. Former subsec. (h), which related to minimum amount of funds under terms of contracts, was struck out. See Prior Provisions note set out under section 5322 of this title.

Statutory Notes and Related Subsidiaries
Continued Availability of Certain FundsPub. L. 105–277, div. A, § 101(e) [title I], Oct. 21, 1998, 112 Stat. 2681–231, 2681–246, provided in part that: “hereafter funds made available to tribes and tribal organizations through contracts, compact agreements, or grants, as authorized by the Indian Self-Determination Act of 1975 [25 U.S.C. 5321 et seq.] or grants authorized by the Indian Education Amendments of 1988 (25 U.S.C. 2001 and 2008A [probably means prior versions of 25 U.S.C. 2001 and 2008a]) shall remain available until expended by the contractor or grantee”.




§ 5325. Contract funding and indirect costs(a) Amount of funds provided(1) The amount of funds provided under the terms of self-determination contracts entered into pursuant to this chapter shall not be less than the appropriate Secretary would have otherwise provided for the operation of the programs or portions thereof for the period covered by the contract, without regard to any organizational level within the Department of the Interior or the Department of Health and Human Services, as appropriate, at which the program, function, service, or activity or portion thereof, including supportive administrative functions that are otherwise contractable, is operated.

(2) There shall be added to the amount required by paragraph (1) contract support costs which shall consist of an amount for the reasonable costs for activities which must be carried on by a tribal organization as a contractor to ensure compliance with the terms of the contract and prudent management, but which—(A) normally are not carried on by the respective Secretary in his direct operation of the program; or

(B) are provided by the Secretary in support of the contracted program from resources other than those under contract.


(3)(A) The contract support costs that are eligible costs for the purposes of receiving funding under this chapter shall include the costs of reimbursing each tribal contractor for reasonable and allowable costs of—(i) direct program expenses for the operation of the Federal program that is the subject of the contract; and

(ii) any additional administrative or other expense incurred by the governing body of the Indian Tribe or Tribal organization and any overhead expense incurred by the tribal contractor in connection with the operation of the Federal program, function, service, or activity pursuant to the contract,

except that such funding shall not duplicate any funding provided under subsection (a)(1) of this section.

(B) In calculating the reimbursement rate for expenses described in subparagraph (A)(ii), not less than 50 percent of the expenses described in subparagraph (A)(ii) that are incurred by the governing body of an Indian Tribe or Tribal organization relating to a Federal program, function, service, or activity carried out pursuant to the contract shall be considered to be reasonable and allowable.

(C) On an annual basis, during such period as a tribe or tribal organization operates a Federal program, function, service, or activity pursuant to a contract entered into under this chapter, the tribe or tribal organization shall have the option to negotiate with the Secretary the amount of funds that the tribe or tribal organization is entitled to receive under such contract pursuant to this paragraph.


(4) For each fiscal year during which a self-determination contract is in effect, any savings attributable to the operation of a Federal program, function, service, or activity under a self-determination contract by a tribe or tribal organization (including a cost reimbursement construction contract) shall—(A) be used to provide additional services or benefits under the contract; or

(B) be expended by the tribe or tribal organization in the succeeding fiscal year, as provided in section 13a of this title.


(5) Subject to paragraph (6), during the initial year that a self-determination contract is in effect, the amount required to be paid under paragraph (2) shall include startup costs consisting of the reasonable costs that have been incurred or will be incurred on a one-time basis pursuant to the contract necessary—(A) to plan, prepare for, and assume operation of the program, function, service, or activity that is the subject of the contract; and

(B) to ensure compliance with the terms of the contract and prudent management.


(6) Costs incurred before the initial year that a self-determination contract is in effect may not be included in the amount required to be paid under paragraph (2) if the Secretary does not receive a written notification of the nature and extent of the costs prior to the date on which such costs are incurred.


(b) Reductions and increases in amount of funds providedThe amount of funds required by subsection (a) of this section—(1) shall not be reduced to make funding available for contract monitoring or administration by the Secretary;

(2) shall not be reduced by the Secretary in subsequent years except pursuant to—(A) a reduction in appropriations from the previous fiscal year for the program or function to be contracted;

(B) a directive in the statement of the managers accompanying a conference report on an appropriation bill or continuing resolution;

(C) a tribal authorization;

(D) a change in the amount of pass-through funds needed under a contract; or

(E) completion of a contracted project, activity, or program;


(3) shall not be reduced by the Secretary to pay for Federal functions, including, but not limited to, Federal pay costs, Federal employee retirement benefits, automated data processing, contract technical assistance or contract monitoring;

(4) shall not be reduced by the Secretary to pay for the costs of Federal personnel displaced by a self-determination contract; and

(5) may, at the request of the tribal organization, be increased by the Secretary if necessary to carry out this chapter or as provided in section 5324(c) of this title.

Notwithstanding any other provision in this chapter, the provision of funds under this chapter is subject to the availability of appropriations and the Secretary is not required to reduce funding for programs, projects, or activities serving a tribe to make funds available to another tribe or tribal organization under this chapter.

(c) Annual reportsNot later than May 15 of each year, the Secretary shall prepare and submit to Congress an annual report on the implementation of this chapter. Such report shall include—(1) an accounting of the total amounts of funds provided for each program and the budget activity for direct program costs and contract support costs of tribal organizations under self-determination;

(2) an accounting of any deficiency in funds needed to provide required contract support costs to all contractors for the fiscal year for which the report is being submitted;

(3) the indirect cost rate and type of rate for each tribal organization that has been negotiated with the appropriate Secretary;

(4) the direct cost base and type of base from which the indirect cost rate is determined for each tribal organization;

(5) the indirect cost pool amounts and the types of costs included in the indirect cost pool; and

(6) an accounting of any deficiency in funds needed to maintain the preexisting level of services to any Indian tribes affected by contracting activities under this chapter, and a statement of the amount of funds needed for transitional purposes to enable contractors to convert from a Federal fiscal year accounting cycle, as authorized by section 5324(d) of this title.


(d) Treatment of shortfalls in indirect cost recoveries(1) Where a tribal organization’s allowable indirect cost recoveries are below the level of indirect costs that the tribal organizations should have received for any given year pursuant to its approved indirect cost rate, and such shortfall is the result of lack of full indirect cost funding by any Federal, State, or other agency, such shortfall in recoveries shall not form the basis for any theoretical over-recovery or other adverse adjustment to any future years’ indirect cost rate or amount for such tribal organization, nor shall any agency seek to collect such shortfall from the tribal organization.

(2) Nothing in this subsection shall be construed to authorize the Secretary to fund less than the full amount of need for indirect costs associated with a self-determination contract.


(e) Liability for indebtedness incurred before fiscal year 1992Indian tribes and tribal organizations shall not be held liable for amounts of indebtedness attributable to theoretical or actual under-recoveries or theoretical over-recoveries of indirect costs, as defined in Office of Management and Budget Circular A–87, incurred for fiscal years prior to fiscal year 1992.


(f) Limitation on remedies relating to cost disallowancesAny right of action or other remedy (other than those relating to a criminal offense) relating to any disallowance of costs shall be barred unless the Secretary has given notice of any such disallowance within three hundred and sixty-five days of receiving any required annual single agency audit report or, for any period covered by law or regulation in force prior to October 19, 1984, any other required final audit report. Such notice shall set forth the right of appeal and hearing to the board of contract appeals pursuant to section 5331 of this title. For the purpose of determining the 365-day period specified in this paragraph, an audit report shall be deemed to have been received on the date of actual receipt by the Secretary, if, within 60 days after receiving the report, the Secretary does not give notice of a determination by the Secretary to reject the single-agency report as insufficient due to noncompliance with chapter 75 of title 31 or noncompliance with any other applicable law. Nothing in this subsection shall be deemed to enlarge the rights of the Secretary with respect to section 5123 of this title.


(g) Addition to contract of full amount contractor entitled; adjustmentUpon the approval of a self-determination contract, the Secretary shall add to the contract the full amount of funds to which the contractor is entitled under subsection (a) of this section, subject to adjustments for each subsequent year that such tribe or tribal organization administers a Federal program, function, service, or activity under such contract.


(h) Indirect costs for contracts for construction programsIn calculating the indirect costs associated with a self-determination contract for a construction program, the Secretary shall take into consideration only those costs associated with the administration of the contract and shall not take into consideration those moneys actually passed on by the tribal organization to construction contractors and subcontractors.


(i) Indian Health Service and Bureau of Indian Affairs budget consultationsOn an annual basis, the Secretary shall consult with, and solicit the participation of, Indian tribes and tribal organizations in the development of the budget for the Indian Health Service and the Bureau of Indian Affairs (including participation of Indian tribes and tribal organizations in formulating annual budget requests that the Secretary submits to the President for submission to Congress pursuant to section 1105 of title 31).


(j) Use of funds for matching or cost participation requirementsNotwithstanding any other provision of law, a tribal organization may use funds provided under a self-determination contract to meet matching or cost participation requirements under other Federal and non-Federal programs.


(k) Allowable uses of funds without approval of SecretaryWithout intending any limitation, a tribal organization may, without the approval of the Secretary, expend funds provided under a self-determination contract for the following purposes, to the extent that the expenditure of the funds is supportive of a contracted program:(1) Depreciation and use allowances not otherwise specifically prohibited by law, including the depreciation of facilities owned by the tribe or tribal organization.

(2) Publication and printing costs.

(3) Building, realty, and facilities costs, including rental costs or mortgage expenses.

(4) Automated data processing and similar equipment or services.

(5) Costs for capital assets and repairs.

(6) Management studies.

(7) Professional services, other than services provided in connection with judicial proceedings by or against the United States.

(8) Insurance and indemnification, including insurance covering the risk of loss of or damage to property used in connection with the contract without regard to the ownership of such property.

(9) Costs incurred to raise funds or contributions from non-Federal sources for the purpose of furthering the goals and objectives of the self-determination contract.

(10) Interest expenses paid on capital expenditures such as buildings, building renovation, or acquisition or fabrication of capital equipment, and interest expenses on loans necessitated due to delays by the Secretary in providing funds under a contract.

(11) Expenses of a governing body of a tribal organization that are attributable to the management or operation of programs under this chapter.

(12) Costs associated with the management of pension funds, self-insurance funds, and other funds of the tribal organization that provide for participation by the Federal Government.


(l) Suspension, withholding, or delay in payment of funds(1) The Secretary may only suspend, withhold, or delay the payment of funds for a period of 30 days beginning on the date the Secretary makes a determination under this paragraph to a tribal organization under a self-determination contract, if the Secretary determines that the tribal organization has failed to substantially carry out the contract without good cause. In any such case, the Secretary shall provide the tribal organization with reasonable advance written notice, technical assistance (subject to available resources) to assist the tribal organization, a hearing on the record not later than 10 days after the date of such determination or such later date as the tribal organization shall approve, and promptly release any funds withheld upon subsequent compliance.

(2) With respect to any hearing or appeal conducted pursuant to this subsection, the Secretary shall have the burden of proof to establish by clearly demonstrating the validity of the grounds for suspending, withholding, or delaying payment of funds.


(m) Use of program income earnedThe program income earned by a tribal organization in the course of carrying out a self-determination contract—(1) shall be used by the tribal organization to further the general purposes of the contract; and

(2) shall not be a basis for reducing the amount of funds otherwise obligated to the contract.


(n) Reduction of administrative or other responsibilities of Secretary; use of savingsTo the extent that programs, functions, services, or activities carried out by tribal organizations pursuant to contracts entered into under this chapter reduce the administrative or other responsibilities of the Secretary with respect to the operation of Indian programs and result in savings that have not otherwise been included in the amount of contract funds determined under subsection (a) of this section, the Secretary shall make such savings available for the provision of additional services to program beneficiaries, either directly or through contractors, in a manner equitable to both direct and contracted programs.


(o) Rebudgeting by tribal organizationNotwithstanding any other provision of law (including any regulation), a tribal organization that carries out a self-determination contract may, with respect to allocations within the approved budget of the contract, rebudget to meet contract requirements, if such rebudgeting would not have an adverse effect on the performance of the contract.


(Pub. L. 93–638, title I, § 106, as added Pub. L. 100–472, title II, § 205, Oct. 5, 1988, 102 Stat. 2292; amended Pub. L. 101–301, § 2(a)(8), (9), May 24, 1990, 104 Stat. 207; Pub. L. 101–644, title II, § 203(a), Nov. 29, 1990, 104 Stat. 4666; Pub. L. 103–413, title I, § 102(14)–(19), Oct. 25, 1994, 108 Stat. 4257–4259; Pub. L. 105–362, title VIII, § 801(g), Nov. 10, 1998, 112 Stat. 3288; Pub. L. 106–260, § 9, Aug. 18, 2000, 114 Stat. 733; Pub. L. 116–180, title II, § 204, Oct. 21, 2020, 134 Stat. 880.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a)(1), (3), (b), (c), (k)(11), and (n), was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was formerly classified to section 450j–1 of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 106 of Pub. L. 93–638 was renumbered section 105 by Pub. L. 100–472 and is classified to section 5324 of this title.

Amendments2020—Subsec. (a)(3)(A). Pub. L. 116–180, § 204(1), substituted “; and” for “, and” in cl. (i) and “expense incurred by the governing body of the Indian Tribe or Tribal organization and any overhead expense incurred” for “expense related to the overhead incurred” in cl. (ii).
Subsec. (a)(3)(B), (C). Pub. L. 116–180, § 204(2), (3), added subpar. (B) and redesignated former subpar. (B) as (C).
2000—Subsecs. (c) to (o). Pub. L. 106–260 added subsec. (c) and redesignated former subsecs. (c) to (n) as (d) to (o), respectively.
1998—Subsecs. (c) to (o). Pub. L. 105–362 redesignated subsecs. (d) to (o) as (c) to (n), respectively, and struck out former subsec. (c) which related to Secretary’s annual report to Congress on implementation of this chapter.
1994—Subsec. (a)(1). Pub. L. 103–413, § 102(14)(A), inserted before period at end “, without regard to any organizational level within the Department of the Interior or the Department of Health and Human Services, as appropriate, at which the program, function, service, or activity or portion thereof, including supportive administrative functions that are otherwise contractable, is operated”.
Subsec. (a)(2). Pub. L. 103–413, § 102(14)(B), inserted “an amount for” after “consist of”.
Subsec. (a)(3). Pub. L. 103–413, § 102(14)(C), added par. (3) and struck out former par. (3) which read as follows: “Any savings in operation under a self-determination contract shall be utilized to provide additional services or benefits under the contract or be expended in the succeeding fiscal year as provided in section 13a of this title.”
Subsec. (a)(4) to (6). Pub. L. 103–413, § 102(14)(C), added pars. (4) to (6).
Subsec. (c). Pub. L. 103–413, § 102(15)(A), substituted “May 15” for “March 15” in introductory provisions.
Subsec. (c)(1), (2). Pub. L. 103–413, § 102(15)(B), substituted “contract support costs” for “indirect costs”.
Subsec. (c)(6). Pub. L. 103–413, § 102(15)(C)–(E), added par. (6).
Subsec. (f). Pub. L. 103–413, § 102(16), inserted after second sentence “For the purpose of determining the 365-day period specified in this paragraph, an audit report shall be deemed to have been received on the date of actual receipt by the Secretary, if, within 60 days after receiving the report, the Secretary does not give notice of a determination by the Secretary to reject the single-agency report as insufficient due to noncompliance with chapter 75 of title 31 or noncompliance with any other applicable law.”
Subsec. (g). Pub. L. 103–413, § 102(17), added subsec. (g) and struck out former subsec. (g) which read as follows: “Upon the approval of a self-determination contract and at the request of an Indian tribe or tribal organization, the Secretary shall add the indirect cost funding amount awarded for a self-determination contract to the amount awarded for direct program funding for the first year and, subject to adjustments in the amount of direct program costs for the contract, for each subsequent year that the program remains continuously under contract.”
Subsec. (i). Pub. L. 103–413, § 102(18), added subsec. (i) and struck out former subsec. (i) which read as follows: “Within one month after October 5, 1988, the Secretary is mandated to establish a team in each area of the Bureau of Indian Affairs which consists of agency personnel (area personnel in the Navajo Area and in the case of Indian tribes not served by an agency) and tribal representatives for the purpose of analyzing the ‘Indian Priority System’ and other aspects of the budgeting and funding allocation process of the Bureau of Indian Affairs for the purpose of making a report to Congress with appropriate recommendations for changes and legislative actions to achieve greater tribal decision-making authority over the use of funds appropriated for the benefit of the tribes and their members. The report along with the analysis, findings and recommendations of the area teams shall be submitted to Congress within six months of October 5, 1988. The Secretary may submit to Congress separate comments on the information and recommendations on the report.”
Subsecs. (j) to (o). Pub. L. 103–413, § 102(19), added subsecs. (j) to (o).
1990—Subsec. (e). Pub. L. 101–644 substituted “1992” for “1988”.
Subsec. (f). Pub. L. 101–301, § 2(a)(8), substituted “prior to enactment of chapter 75 of title 31” for “prior to enactment of the Single Agency Audit Act of 1984 (chapter 75 of title 31)”, which for purposes of codification was translated as “prior to October 19, 1984”, requiring no change in text.
Subsec. (i). Pub. L. 101–301, § 2(a)(9), substituted “agency personnel (area personnel in the Navajo Area and in the case of Indian tribes not served by an agency)” for “agency personnel”.



§ 5326. Indian Health Service: availability of funds for Indian self-determination or self-governance contract or grant support costs
Before, on, and after October 21, 1998, and notwithstanding any other provision of law, funds available to the Indian Health Service in this Act or any other Act for Indian self-determination or self-governance contract or grant support costs may be expended only for costs directly attributable to contracts, grants and compacts pursuant to the Indian Self-Determination Act [25 U.S.C. 5321 et seq.] and no funds appropriated by this or any other Act shall be available for any contract support costs or indirect costs associated with any contract, grant, cooperative agreement, self-governance compact, or funding agreement entered into between an Indian tribe or tribal organization and any entity other than the Indian Health Service.
(Pub. L. 105–277, div. A, § 101(e) [title II], Oct. 21, 1998, 112 Stat. 2681–231, 2681–280.)

Editorial Notes

References in TextThe Indian Self-Determination Act, referred to in text, is title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to this subchapter (§ 5321 et seq.). For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was enacted as part of the Department of the Interior and Related Agencies Appropriations Act, 1999, and also as part of the Omnibus Consolidated and Emergency Supplemental Appropriations Act, 1999, and not as part of the Indian Self-Determination and Education Assistance Act which comprises this chapter.
Section was formerly classified to section 450j–2 of this title prior to editorial reclassification and renumbering as this section.



§ 5327. Department of the Interior: availability of funds for Indian self-determination or self-governance contract or grant support costs
Notwithstanding any other provision of law, including but not limited to the Indian Self-Determination Act of 1975, as amended [25 U.S.C. 5321 et seq.], on and after November 29, 1999, funds available to the Department of the Interior for Indian self-determination or self-governance contract or grant support costs may be expended only for costs directly attributable to contracts, grants and compacts pursuant to the Indian Self-Determination Act of 1975 and on and after November 29, 1999, funds appropriated in this title 11 See References in Text note below. shall not be available for any contract support costs or indirect costs associated with any contract, grant, cooperative agreement, self-governance compact or funding agreement entered into between an Indian tribe or tribal organization and any entity other than an agency of the Department of the Interior.
(Pub. L. 106–113, div. B, § 1000(a)(3) [title I, § 113], Nov. 29, 1999, 113 Stat. 1535, 1501A–157.)

Editorial Notes

References in TextThe Indian Self-Determination Act of 1975, referred to in text, probably means the Indian Self-Determination Act, title I of Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2206, which is classified principally to this subchapter (§ 5321 et seq.). For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
This title, referred to in text, is title I of the Department of the Interior and Related Agencies Appropriations Act, 2000, as enacted by Pub. L. 106–113, div. B, § 1000(a)(3), Nov. 29, 1999, 113 Stat. 1535, 1501A–135. For complete classification of this title to the Code, see Tables.

Codification
Section was enacted as part of the Department of the Interior and Related Agencies Appropriations Act, 2000, and not as part of the Indian Self-Determination and Education Assistance Act which comprises this chapter.
Section was formerly classified to section 450j–3 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Similar ProvisionsSimilar provisions were contained in Pub. L. 105–277, div. A, § 101(e) [title I, § 114], Oct. 21, 1998, 112 Stat. 2681–231, 2681–255.



§ 5328. Rules and regulations(a) Authority of Secretaries of the Interior and of Health and Human Services to promulgate; time restriction(1) Except as may be specifically authorized in this subsection, or in any other provision of this chapter, the Secretary of the Interior and the Secretary of Health and Human Services may not promulgate any regulation, nor impose any nonregulatory requirement, relating to self-determination contracts or the approval, award, or declination of such contracts, except that the Secretary of the Interior and the Secretary of Health and Human Services may promulgate regulations under this chapter relating to chapter 171 of title 28, commonly known as the “Federal Tort Claims Act”, chapter 71 of title 41, declination and waiver procedures, appeal procedures, reassumption procedures, discretionary grant procedures for grants awarded under section 5322 of this title, property donation procedures arising under section 5324(f) of this title, internal agency procedures relating to the implementation of this chapter, retrocession and tribal organization relinquishment procedures, contract proposal contents, conflicts of interest, construction, programmatic reports and data requirements, procurement standards, property management standards, and financial management standards.

(2)(A) The regulations promulgated under this chapter, including the regulations referred to in this subsection, shall be promulgated—(i) in conformance with sections 552 and 553 of title 5 and subsections (c), (d), and (e) of this section; and

(ii) as a single set of regulations in title 25 of the Code of Federal Regulations.


(B) The authority to promulgate regulations set forth in this chapter shall expire if final regulations are not promulgated within 20 months after October 25, 1994.



(b) Conflicting laws and regulationsThe provisions of this chapter shall supersede any conflicting provisions of law (including any conflicting regulations) in effect on the day before October 25, 1994, and the Secretary is authorized to repeal any regulation inconsistent with the provisions of this chapter.


(c) Revisions and amendments; procedures applicableThe Secretary of the Interior and the Secretary of Health and Human Services are authorized, with the participation of Indian tribes and tribal organizations, to revise and amend any rules or regulations promulgated pursuant to this section: Provided, That prior to any revision or amendment to such rules or regulations, the respective Secretary or Secretaries shall present the proposed revision or amendment to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives and shall, to the extent practicable, consult with appropriate national or regional Indian organizations and shall publish any proposed revisions in the Federal Register not less than sixty days prior to the effective date of such rules and regulations in order to provide adequate notice to, and receive comments from, other interested parties.


(d) Consultation in drafting and promulgating; negotiation process; interagency committees; extension of deadlines(1) In drafting and promulgating regulations as provided in subsection (a) of this section (including drafting and promulgating any revised regulations), the Secretary of the Interior and the Secretary of Health and Human Services shall confer with, and allow for active participation by, representatives of Indian tribes, tribal organizations, and individual tribal members.

(2)(A) In carrying out rulemaking processes under this chapter, the Secretary of the Interior and the Secretary of Health and Human Services shall follow the guidance of—(i) subchapter III of chapter 5 of title 5, commonly known as the “Negotiated Rulemaking Act of 1990”; and

(ii) the recommendations of the Administrative Conference of the United States numbered 82–4 and 85–5 entitled “Procedures for Negotiating Proposed Regulations” under sections 305.82–4 and 305.85–5 of title 1, Code of Federal Regulations, and any successor recommendation or law (including any successor regulation).


(B) The tribal participants in the negotiation process referred to in subparagraph (A) shall be nominated by and shall represent the groups described in this paragraph and shall include tribal representatives from all geographic regions.

(C) The negotiations referred to in subparagraph (B) shall be conducted in a timely manner. Proposed regulations to implement the amendments made by the Indian Self-Determination Contract Reform Act of 1994 shall be published in the Federal Register by the Secretary of the Interior and the Secretary of Health and Human Services not later than 180 days after October 25, 1994.

(D) Notwithstanding any other provision of law (including any regulation), the Secretary of the Interior and the Secretary of Health and Human Services are authorized to jointly establish and fund such interagency committees or other interagency bodies, including advisory bodies comprised of tribal representatives, as may be necessary or appropriate to carry out the provisions of this chapter.

(E) If the Secretary determines that an extension of the deadlines under subsection (a)(2)(B) of this section and subparagraph (C) of this paragraph is appropriate, the Secretary may submit proposed legislation to Congress for the extension of such deadlines.



(e) Exceptions in or waiver of regulationsThe Secretary may, with respect to a contract entered into under this chapter, make exceptions in the regulations promulgated to carry out this chapter, or waive such regulations, if the Secretary finds that such exception or waiver is in the best interest of the Indians served by the contract or is consistent with the policies of this chapter, and is not contrary to statutory law. In reviewing each request, the Secretary shall follow the timeline, findings, assistance, hearing, and appeal procedures set forth in section 5321 of this title.


(Pub. L. 93–638, title I, § 107, Jan. 4, 1975, 88 Stat. 2212; Pub. L. 96–88, title V, § 509(b), Oct. 17, 1979, 93 Stat. 695; Pub. L. 100–472, title II, § 207, Oct. 5, 1988, 102 Stat. 2295; Pub. L. 101–644, title II, § 203(f), Nov. 29, 1990, 104 Stat. 4666; Pub. L. 103–413, title I, § 105, Oct. 25, 1994, 108 Stat. 4269; Pub. L. 103–435, § 22(a)(1), Nov. 2, 1994, 108 Stat. 4575; Pub. L. 103–437, § 10(c)(2), Nov. 2, 1994, 108 Stat. 4589; Pub. L. 104–133, § 1, Apr. 25, 1996, 110 Stat. 1320; Pub. L. 104–287, § 6(e), Oct. 11, 1996, 110 Stat. 3399.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a), (b), (d)(2)(A), (D), and (e), was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
The Indian Self-Determination Contract Reform Act of 1994, referred to in subsec. (d)(2)(C), is title I of Pub. L. 103–413, Oct. 25, 1994, 108 Stat. 4250, which enacted section 5329 of this title, amended this section and sections 5304, 5305, 5307, 5321, 5324, 5325, 5330, and 5331 of this title, and enacted provisions set out as a note under section 5301 of this title. For complete classification of this Act to the Code, see Short Title of 1994 Amendment note set out under section 5301 of this title and Tables.

Codification
Section was formerly classified to section 450k of this title prior to editorial reclassification and renumbering as this section.
In subsec. (a)(1), “chapter 71 of title 41” substituted for “the Contract Disputes Act of 1978 (41 U.S.C. 601 et seq.)” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.

Amendments1996—Subsec. (a)(2)(B). Pub. L. 104–133 substituted “20 months” for “18 months”.
Subsec. (b). Pub. L. 104–287 repealed Pub. L. 103–437, § 10(c)(2)(A). See 1994 Amendment note below.
1994—Subsec. (a). Pub. L. 103–413, § 105(1), added subsec. (a) and struck out former subsec. (a) which read as follows: “The Secretaries of the Interior and of Health and Human Services are each authorized to perform any and all acts and to make such rules and regulations as may be necessary and proper for the purposes of carrying out the provisions of this chapter: Provided, however, That all Federal requirements for self-determination contracts and grants under this Act shall be promulgated as regulations in conformity with sections 552 and 553 of title 5.”
Subsec. (b). Pub. L. 103–437, § 10(c)(2)(A), which directed that subsec. (b) be repealed, was itself repealed by Pub. L. 104–287, § 6(e). See Effective Date and Construction of 1996 Amendment note below.
Pub. L. 103–435, which directed substitution of “Committee on Natural Resources” for “Committee on Interior and Insular Affairs” in par. (2), could not be executed because “Committee on Interior and Insular Affairs” did not appear in text subsequent to amendment by Pub. L. 103–413, § 105(1). See below.
Pub. L. 103–413, § 105(1), added subsec. (b) and struck out former subsec. (b) which read as follows:
“(b)(1) Within three months from October 5, 1988, the Secretary shall consider and formulate appropriate regulations to implement the provisions of this Act, with the participation of Indian tribes. Such proposed regulations shall contain all Federal requirements applicable to self-determination contracts and grants under this Act.
“(2) Within six months from October 5, 1988, the Secretary shall present the proposed regulations to the Select Committee on Indian Affairs of the United States Senate and to the Committee on Interior and Insular Affairs of the United States House of Representatives.
“(3) Within seven months from October 5, 1988, the Secretary shall publish proposed regulations in the Federal Register for the purpose of receiving comments from tribes and other interested parties.
“(4) Within ten months from October 5, 1988, the Secretary shall promulgate regulations to implement the provisions of such Act.”
Subsec. (c). Pub. L. 103–437, § 10(c)(2)(B), substituted “Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives” for “Committees on Interior and Insular Affairs of the United States Senate and House of Representatives”.
Subsecs. (d), (e). Pub. L. 103–413, § 105(2), added subsecs. (d) and (e).
1990—Subsec. (c). Pub. L. 101–644 inserted “, with the participation of Indian tribes and tribal organizations,” after “authorized”.
1988—Subsec. (a). Pub. L. 100–472, § 207(a), substituted “Health and Human Services” for “Health, Education, and Welfare”, and inserted proviso relating to promulgation of Federal requirements for self-determination contracts as regulations.
Subsec. (b). Pub. L. 100–472, § 207(b), amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows:
“(1) Within six months from January 4, 1975, the Secretary of the Interior and the Secretary of Health and Human Services shall each to the extent practicable, consult with national and regional Indian organizations to consider and formulate appropriate rules and regulations to implement the provisions of this chapter.
“(2) Within seven months from January 4, 1975, the Secretary of the Interior and the Secretary of Health and Human Services shall each present the proposed rules and regulations to the Committees on Interior and Insular Affairs of the United States Senate and House of Representatives.
“(3) Within eight months from January 4, 1975, the Secretary of the Interior and the Secretary of Health and Human Services shall publish proposed rules and regulations in the Federal Register for the purpose of receiving comments from interested parties.
“(4) Within ten months from January 4, 1975, the Secretary of the Interior and the Secretary of Health and Human Services shall promulgate rules and regulations to implement the provisions of this chapter.”

Statutory Notes and Related Subsidiaries

Change of Name
“Secretary of Health and Human Services” substituted for “Secretary of Health, Education, and Welfare” in subsec. (c), pursuant to section 509(b) of Pub. L. 96–88, which is classified to section 3508(b) of Title 20, Education.

Effective Date and Construction of 1996 AmendmentPub. L. 104–287, § 6(e), Oct. 11, 1996, 110 Stat. 3399, provided that: “Effective November 2, 1994, section 10(c)(2)(A) of the Act of November 2, 1994 (Public Law 103–437, 108 Stat. 4589) [amending this section], is repealed and section 107(b) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450k(b)) [now 25 U.S.C. 5328(b)], as amended by section 105(1) of the Indian Self-Determination Act (Public Law 103–413, 108 Stat. 4269), is revived and shall read as if section 10(c)(2)(A) of the Act of November 2, 1994 (Public Law 103–437, 108 Stat. 4589), had not been enacted.”




§ 5329. Contract or grant specifications(a) TermsEach self-determination contract entered into under this chapter shall—(1) contain, or incorporate by reference, the provisions of the model agreement described in subsection (c) of this section (with modifications where indicated and the blanks appropriately filled in), and

(2) subject to subsections (a) and (b) of section 5321 of this title, contain such other provisions as are agreed to by the parties.


(b) Payments; Federal recordsNotwithstanding any other provision of law, the Secretary may make payments pursuant to section 1(b)(6) of such model agreement. As provided in section 1(b)(7) of the model agreement, the records of the tribal government or tribal organization specified in such section shall not be considered Federal records for purposes of chapter 5 of title 5.


(c) Model agreementThe model agreement referred to in subsection (a)(1) of this section reads as follows:


“SECTION 1. AGREEMENT BETWEEN THE SECRETARY AND THE ______ TRIBAL GOVERNMENT.“(a) Authority and Purpose.—“(1) Authority.—This agreement, denoted a Self-Determination Contract (referred to in this agreement as the ‘Contract’), is entered into by the Secretary of the Interior or the Secretary of Health and Human Services (referred to in this agreement as the ‘Secretary’), for and on behalf of the United States pursuant to title I of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) 11 See References in Text note below. and by the authority of the ______ tribal government or tribal organization (referred to in this agreement as the ‘Contractor’). The provisions of title I of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) 1 are incorporated in this agreement.

“(2) Purpose.—Each provision of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) 1 and each provision of this Contract shall be liberally construed for the benefit of the Contractor to transfer the funding and the following related functions, services, activities, and programs (or portions thereof), that are otherwise contractable under section 102(a) of such Act, including all related administrative functions, from the Federal Government to the Contractor: (List functions, services, activities, and programs).


“(b) Terms, Provisions, and Conditions.—“(1) Term.—Pursuant to section 105(c)(1) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450j(c)(1)),1 the term of this contract shall be __ years. Pursuant to section 105(d)(1) of such Act (25 U.S.C. 450j(d)) 1, upon the election by the Contractor, the period of this Contract shall be determined on the basis of a calendar year, unless the Secretary and the Contractor agree on a different period in the annual funding agreement incorporated by reference in subsection (f)(2).

“(2) Effective date.—This Contract shall become effective upon the date of the approval and execution by the Contractor and the Secretary, unless the Contractor and the Secretary agree on an effective date other than the date specified in this paragraph.

“(3) Program standard.—The Contractor agrees to administer the program, services, functions and activities (or portions thereof) listed in subsection (a)(2) of the Contract in conformity with the following standards: (list standards).

“(4) Funding amount.—Subject to the availability of appropriations, the Secretary shall make available to the Contractor the total amount specified in the annual funding agreement incorporated by reference in subsection (f)(2). Such amount shall not be less than the applicable amount determined pursuant to section 106(a) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450j–1).1

“(5) Limitation of costs.—The Contractor shall not be obligated to continue performance that requires an expenditure of funds in excess of the amount of funds awarded under this Contract. If, at any time, the Contractor has reason to believe that the total amount required for performance of this Contract or a specific activity conducted under this Contract would be greater than the amount of funds awarded under this Contract, the Contractor shall provide reasonable notice to the appropriate Secretary. If the appropriate Secretary does not take such action as may be necessary to increase the amount of funds awarded under this Contract, the Contractor may suspend performance of the Contract until such time as additional funds are awarded.

“(6) Payment.—“(A) In general.—Payments to the Contractor under this Contract shall—“(i) be made as expeditiously as practicable; and

“(ii) include financial arrangements to cover funding during periods covered by joint resolutions adopted by Congress making continuing appropriations, to the extent permitted by such resolutions.


“(B) Quarterly, semiannual, lump-sum, and other methods of payment.—“(i) In general.—Pursuant to section 108(b) of the Indian Self-Determination and Education Assistance Act, and notwithstanding any other provision of law, for each fiscal year covered by this Contract, the Secretary shall make available to the Contractor the funds specified for the fiscal year under the annual funding agreement incorporated by reference pursuant to subsection (f)(2) by paying to the Contractor, on a quarterly basis, one-quarter of the total amount provided for in the annual funding agreement for that fiscal year, in a lump-sum payment or as semiannual payments, or any other method of payment authorized by law, in accordance with such method as may be requested by the Contractor and specified in the annual funding agreement.

“(ii) Method of quarterly payment.—If quarterly payments are specified in the annual funding agreement incorporated by reference pursuant to subsection (f)(2), each quarterly payment made pursuant to clause (i) shall be made on the first day of each quarter of the fiscal year, except that in any case in which the Contract year coincides with the Federal fiscal year, payment for the first quarter shall be made not later than the date that is 10 calendar days after the date on which the Office of Management and Budget apportions the appropriations for the fiscal year for the programs, services, functions, and activities subject to this Contract.

“(iii) Applicability.—Chapter 39 of title 31, United States Code, shall apply to the payment of funds due under this Contract and the annual funding agreement referred to in clause (i).



“(7) Records and monitoring.—“(A) In general.—Except for previously provided copies of tribal records that the Secretary demonstrates are clearly required to be maintained as part of the recordkeeping system of the Department of the Interior or the Department of Health and Human Services (or both), records of the Contractor shall not be considered Federal records for purposes of chapter 5 of title 5, United States Code.

“(B) Recordkeeping system.—The Contractor shall maintain a recordkeeping system and, upon reasonable advance request, provide reasonable access to such records to the Secretary.

“(C) Responsibilities of contractor.—The Contractor shall be responsible for managing the day-to-day operations conducted under this Contract and for monitoring activities conducted under this Contract to ensure compliance with the Contract and applicable Federal requirements. With respect to the monitoring activities of the Secretary, the routine monitoring visits shall be limited to not more than two performance monitoring visits for this Contract by the head of each operating division, departmental bureau, or departmental agency, or duly authorized representative of such head unless—“(i) the Contractor agrees to one or more additional visits; or

“(ii) the appropriate official determines that there is reasonable cause to believe that grounds for reassumption of the Contract, suspension of Contract payments, or other serious Contract performance deficiency may exist.

No additional visit referred to in clause (ii) shall be made until such time as reasonable advance notice that includes a description of the nature of the problem that requires the additional visit has been given to the Contractor.


“(8) Property.—“(A) In general.—As provided in section 105(f) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450j(f)),1 at the request of the Contractor, the Secretary may make available, or transfer to the Contractor, all reasonably divisible real property, facilities, equipment, and personal property that the Secretary has used to provide or administer the programs, services, functions, and activities covered by this Contract. A mutually agreed upon list specifying the property, facilities, and equipment so furnished shall also be prepared by the Secretary, with the concurrence of the Contractor, and periodically revised by the Secretary, with the concurrence of the Contractor.

“(B) Records.—The Contractor shall maintain a record of all property referred to in subparagraph (A) or other property acquired by the Contractor under section 105(f)(2)(A) of such Act for purposes of replacement.

“(C) Joint use agreements.—Upon the request of the Contractor, the Secretary and the Contractor shall enter into a separate joint use agreement to address the shared use by the parties of real or personal property that is not reasonably divisible.

“(D) Acquisition of property.—The Contractor is granted the authority to acquire such excess property as the Contractor may determine to be appropriate in the judgment of the Contractor to support the programs, services, functions, and activities operated pursuant to this Contract.

“(E) Confiscated or excess property.—The Secretary shall assist the Contractor in obtaining such confiscated or excess property as may become available to tribes, tribal organizations, or local governments.

“(F) Screener identification card.—A screener identification card (General Services Administration form numbered 2946) shall be issued to the Contractor not later than the effective date of this Contract. The designated official shall, upon request, assist the Contractor in securing the use of the card.

“(G) Capital equipment.—The Contractor shall determine the capital equipment, leases, rentals, property, or services the Contractor requires to perform the obligations of the Contractor under this subsection, and shall acquire and maintain records of such capital equipment, property rentals, leases, property, or services through applicable procurement procedures of the Contractor.


“(9) Availability of funds.—Notwithstanding any other provision of law, any funds provided under this Contract—“(A) shall remain available until expended; and

“(B) with respect to such funds, no further—“(i) approval by the Secretary, or

“(ii) justifying documentation from the Contractor,


shall be required prior to the expenditure of such funds.

“(10) Transportation.—Beginning on the effective date of this Contract, the Secretary shall authorize the Contractor to obtain interagency motor pool vehicles and related services for performance of any activities carried out under this Contract.

“(11) Federal program guidelines, manuals, or policy directives.—Except as specifically provided in the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) 1 the Contractor is not required to abide by program guidelines, manuals, or policy directives of the Secretary, unless otherwise agreed to by the Contractor and the Secretary, or otherwise required by law.

“(12) Disputes.—“(A) Third-party mediation defined.—For the purposes of this Contract, the term ‘third-party mediation’ means a form of mediation whereby the Secretary and the Contractor nominate a third party who is not employed by or significantly involved with the Secretary of the Interior, the Secretary of Health and Human Services, or the Contractor, to serve as a third-party mediator to mediate disputes under this Contract.

“(B) Alternative procedures.—In addition to, or as an alternative to, remedies and procedures prescribed by section 110 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450m–1),1 the parties to this Contract may jointly—“(i) submit disputes under this Contract to third-party mediation;

“(ii) submit the dispute to the adjudicatory body of the Contractor, including the tribal court of the Contractor;

“(iii) submit the dispute to mediation processes provided for under the laws, policies, or procedures of the Contractor; or

“(iv) use the administrative dispute resolution processes authorized in subchapter IV of chapter 5 of title 5, United States Code.


“(C) Effect of decisions.—The Secretary shall be bound by decisions made pursuant to the processes set forth in subparagraph (B), except that the Secretary shall not be bound by any decision that significantly conflicts with the interests of Indians or the United States.


“(13) Administrative procedures of contractor.—Pursuant to the Indian Civil Rights Act of 1968 (25 U.S.C. 1301 et seq.), the laws, policies, and procedures of the Contractor shall provide for administrative due process (or the equivalent of administrative due process) with respect to programs, services, functions, and activities that are provided by the Contractor pursuant to this Contract.

“(14) Successor annual funding agreement.—“(A) In general.—Negotiations for a successor annual funding agreement, provided for in subsection (f)(2), shall begin not later than 120 days prior to the conclusion of the preceding annual funding agreement. Except as provided in section 105(c)(2) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450j(c)(2)) 1 the funding for each such successor annual funding agreement shall only be reduced pursuant to section 106(b) of such Act (25 U.S.C. 450j–1(b)).1

“(B) Information.—The Secretary shall prepare and supply relevant information, and promptly comply with any request by the Contractor for information that the Contractor reasonably needs to determine the amount of funds that may be available for a successor annual funding agreement, as provided for in subsection (f)(2) of this Contract.


“(15) Contract requirements; approval by secretary.—“(A) In general.—Except as provided in subparagraph (B), for the term of the Contract, section 2103 of the Revised Statutes (25 U.S.C. 81), section 16 of the Act of June 18, 1934 (48 Stat. 987, chapter 576; 25 U.S.C. 476),1 and the Act of July 3, 1952 (25 U.S.C. 82a), shall not apply to any contract entered into in connection with this Contract.

“(B) Requirements.—Each Contract entered into by the Contractor with a third party in connection with performing the obligations of the Contractor under this Contract shall—“(i) be in writing;

“(ii) identify the interested parties, the authorities of such parties, and purposes of the Contract;

“(iii) state the work to be performed under the Contract; and

“(iv) state the process for making any claim, the payments to be made, and the terms of the Contract, which shall be fixed.




“(c) Obligation of the Contractor.—“(1) Contract performance.—Except as provided in subsection (d)(2), the Contractor shall perform the programs, services, functions, and activities as provided in the annual funding agreement under subsection (f)(2) of this Contract.

“(2) Amount of funds.—The total amount of funds to be paid under this Contract pursuant to section 106(a) shall be determined in an annual funding agreement entered into between the Secretary and the Contractor, which shall be incorporated into this Contract.

“(3) Contracted programs.—Subject to the availability of appropriated funds, the Contractor shall administer the programs, services, functions, and activities identified in this Contract and funded through the annual funding agreement under subsection (f)(2).

“(4) Trust services for individual indians.—“(A) In general.—To the extent that the annual funding agreement provides funding for the delivery of trust services to individual Indians that have been provided by the Secretary, the Contractor shall maintain at least the same level of service as the Secretary provided for such individual Indians, subject to the availability of appropriated funds for such services.

“(B) Trust services to individual indians.—For the purposes of this paragraph only, the term ‘trust services for individual Indians’ means only those services that pertain to land or financial management connected to individually held allotments.


“(5) Fair and uniform services.—The Contractor shall provide services under this Contract in a fair and uniform manner and shall provide access to an administrative or judicial body empowered to adjudicate or otherwise resolve complaints, claims, and grievances brought by program beneficiaries against the Contractor arising out of the performance of the Contract.


“(d) Obligation of the United States.—“(1) Trust responsibility.—“(A) In general.—The United States reaffirms the trust responsibility of the United States to the ______ Indian tribe(s) to protect and conserve the trust resources of the Indian tribe(s) and the trust resources of individual Indians.

“(B) Construction of contract.—Nothing in this Contract may be construed to terminate, waive, modify, or reduce the trust responsibility of the United States to the tribe(s) or individual Indians. The Secretary shall act in good faith in upholding such trust responsibility.


“(2) Good faith.—To the extent that health programs are included in this Contract, and within available funds, the Secretary shall act in good faith in cooperating with the Contractor to achieve the goals set forth in the Indian Health Care Improvement Act (25 U.S.C. 1601 et seq.).

“(3) Programs retained.—As specified in the annual funding agreement, the United States hereby retains the programs, services, functions, and activities with respect to the tribe(s) that are not specifically assumed by the Contractor in the annual funding agreement under subsection (f)(2).


“(e) Other Provisions.—“(1) Designated officials.—Not later than the effective date of this Contract, the United States shall provide to the Contractor, and the Contractor shall provide to the United States, a written designation of a senior official to serve as a representative for notices, proposed amendments to the Contract, and other purposes for this Contract.

“(2) Contract modifications or amendment.—“(A) In general.—Except as provided in subparagraph (B), no modification to this Contract shall take effect unless such modification is made in the form of a written amendment to the Contract, and the Contractor and the Secretary provide written consent for the modification.

“(B) Exception.—The addition of supplemental funds for programs, functions, and activities (or portions thereof) already included in the annual funding agreement under subsection (f)(2), and the reduction of funds pursuant to section 106(b)(2), shall not be subject to subparagraph (A).


“(3) Officials not to benefit.—No Member of Congress, or resident commissioner, shall be admitted to any share or part of any contract executed pursuant to this Contract, or to any benefit that may arise from such contract. This paragraph may not be construed to apply to any contract with a third party entered into under this Contract if such contract is made with a corporation for the general benefit of the corporation.

“(4) Covenant against contingent fees.—The parties warrant that no person or selling agency has been employed or retained to solicit or secure any contract executed pursuant to this Contract upon an agreement or understanding for a commission, percentage, brokerage, or contingent fee, excepting bona fide employees or bona fide established commercial or selling agencies maintained by the Contractor for the purpose of securing business.


“(f) Attachments.—“(1) Approval of contract.—Unless previously furnished to the Secretary, the resolution of the ______ Indian tribe(s) authorizing the contracting of the programs, services, functions, and activities identified in this Contract is attached to this Contract as attachment 1.

“(2) Annual funding agreement.—“(A) In general.—The annual funding agreement under this Contract shall only contain—“(i) terms that identify the programs, services, functions, and activities to be performed or administered, the general budget category assigned, the funds to be provided, and the time and method of payment; and

“(ii) subject to subsections (a) and (b) of section 102 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5321), such other provisions, including a brief description of the programs, services, functions, and activities to be performed (including those supported by financial resources other than those provided by the Secretary), to which the parties agree.


“(B) Incorporation by reference.—The annual funding agreement is hereby incorporated in its entirety in this Contract and attached to this Contract as attachment 2.”




(Pub. L. 93–638, title I, § 108, as added Pub. L. 103–413, title I, § 103, Oct. 25, 1994, 108 Stat. 4260; amended Pub. L. 106–568, title VIII, § 812(a), Dec. 27, 2000, 114 Stat. 2917; Pub. L. 116–180, title II, § 205, Oct. 21, 2020, 134 Stat. 881.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
The Indian Self-Determination and Education Assistance Act, referred to in the provisions of subsec. (c) setting out the model agreement, is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as this chapter. Title I of the Act was classified principally to part A (§ 450f et seq.) of chapter 14 of this title prior to editorial reclassification as this subchapter. Sections 105, 106, and 110 of the Act were classified to sections 450j, 450j–1, and 450m–1, respectively, of this title prior to editorial reclassification as sections 5324, 5325, and 5331, respectively, of this title. Section 102(a) of the Act is classified to section 5321(a) of this title. Section 108(b) of the Act is classified to subsec. (b) of this section. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
The Indian Civil Rights Act of 1968, referred to in section 1(b)(13) of the provisions of subsec. (c) setting out the model agreement, is title II of Pub. L. 90–284, Apr. 11, 1968, 82 Stat. 77, which is classified generally to subchapter I (§ 1301 et seq.) of chapter 15 of this title. For complete classification of this Act to the Code, see Tables.
Section 16 of the Act of June 18, 1934, referred to in section 1(b)(15)(A) of the provisions of subsec. (c) setting out the model agreement, is section 16 of act June 18, 1934, ch. 576, 48 Stat. 987, which was classified to section 476 of this title prior to editorial reclassification as section 5123 of this title.
The Act of July 3, 1952, referred to in section 1(b)(15)(A) of the provisions of subsec. (c) setting out the model agreement, is act July 3, 1952, ch. 549, 66 Stat. 323, which enacted section 82a of this title and provisions set out as a note under section 82a of this title.
The Indian Health Care Improvement Act, referred to in section 1(d)(2) of the provisions of subsec. (c) setting out the model agreement, is Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, which is classified principally to chapter 18 (§ 1601 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Codification
Section was formerly classified to section 450l of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 108 of Pub. L. 93–638 was renumbered section 5(f) and was classified to section 450c(f) of this title prior to editorial reclassification as section 5305(f) of this title.

Amendments2020—Subsec. (a)(2). Pub. L. 116–180, § 205(1), inserted “subject to subsections (a) and (b) of section 5321 of this title,” before “contain”.
Subsec. (c). Pub. L. 116–180, § 205(3), substituted “two performance monitoring visits” for “one performance monitoring visit” in the introductory provisions of section 1(b)(7)(C) of the provisions setting out the model agreement.
Pub. L. 116–180, § 205(2), inserted “subject to subsections (a) and (b) of section 102 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5321),” before “such other provisions” in section 1(f)(2)(A)(ii) of the provisions setting out the model agreement.
2000—Subsec. (c). Pub. L. 106–568 substituted “, section 16 of the Act of June 18, 1934” for “and section 16 of the Act of June 18, 1934” and “and the Act of July 3, 1952 (25 U.S.C. 82a), shall not apply” for “shall not apply” in section 1(b)(15)(A) of the provisions setting out the model agreement.

Statutory Notes and Related Subsidiaries
Quarterly Payments of Funds to TribesPub. L. 105–83, title III, § 311, Nov. 14, 1997, 111 Stat. 1590, provided that: “Notwithstanding Public Law 103–413 [see Short Title of 1994 Amendment note set out under section 5301 of this title], quarterly payments of funds to tribes and tribal organizations under annual funding agreements pursuant to section 108 of Public Law 93–638 [25 U.S.C. 5329], as amended, beginning in fiscal year 1998 and therafter [sic], may be made on the first business day following the first day of a fiscal quarter.”

Similar provisions were contained in the following prior appropriation acts:
Pub. L. 104–208, div. A, title I, § 101(d) [title III, § 311], Sept. 30, 1996, 110 Stat. 3009–181, 3009–221.
Pub. L. 104–134, title I, § 101(c) [title III, § 311], Apr. 26, 1996, 110 Stat. 1321–156, 1321–197; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.



§ 5330. Rescission of contract or grant and assumption of control of program, etc.; authority; grounds; procedure; correction of violation as prerequisite to new contract or grant agreement; construction with occupational safety and health requirements
Each contract or grant agreement entered into pursuant to sections 5321 and 5322 11 See Codification note below. of this title shall provide that in any case where the appropriate Secretary determines that the tribal organization’s performance under such contract or grant agreement involves (1) the violation of the rights or endangerment of the health, safety, or welfare of any persons; or (2) gross negligence or mismanagement in the handling or use of funds provided to the tribal organization pursuant to such contract or grant agreement, or in the management of trust fund, trust lands or interests in such lands pursuant to such contract or grant agreement, such Secretary may, under regulations prescribed by him and after providing notice and a hearing on the record to such tribal organization, rescind such contract or grant agreement, in whole or in part, and assume or resume control or operation of the program, activity, or service involved if he determines that the tribal organization has not taken corrective action as prescribed by the Secretary to remedy the contract deficiency, except that the appropriate Secretary may, upon written notice to a tribal organization, and the tribe served by the tribal organization, immediately rescind a contract or grant, in whole or in part, and resume control or operation of a program, activity, function, or service, if the Secretary finds that (i) there is an immediate threat of imminent harm to the safety of any person, or imminent substantial and irreparable harm to trust funds, trust lands, or interests in such lands, and (ii) such threat arises from the failure of the contractor to fulfill the requirements of the contract. In such cases, the Secretary shall provide the tribal organization with a hearing on the record within ten days or such later date as the tribal organization may approve. Such Secretary may decline to enter into a new contract or grant agreement and retain control of such program, activity, or service until such time as he is satisfied that the violations of rights or endangerment of health, safety, or welfare which necessitated the rescission has been corrected. In any hearing or appeal provided for under this section, the Secretary shall have the burden of proof to establish, by clearly demonstrating the validity of the grounds for rescinding, assuming, or reassuming the contract that is the subject of the hearing. Nothing in this section shall be construed as contravening the Occupational Safety and Health Act of 1970, as amended [29 U.S.C. 651 et seq.].
(Pub. L. 93–638, title I, § 109, Jan. 4, 1975, 88 Stat. 2212; Pub. L. 100–581, title II, § 211, Nov. 1, 1988, 102 Stat. 2941; Pub. L. 101–301, § 2(a)(10), May 24, 1990, 104 Stat. 207; Pub. L. 103–413, title I, § 104(1), Oct. 25, 1994, 108 Stat. 4268.)

Editorial Notes

References in TextThe Occupational Safety and Health Act of 1970, referred to in text, is Pub. L. 91–596, Dec. 29, 1970, 84 Stat. 1590, which is classified principally to chapter 15 (§ 651 et seq.) of Title 29, Labor. For complete classification of this Act to the Code, see Short Title note set out under section 651 of Title 29 and Tables.

Codification
Sections 5321 and 5322 of this title, referred to in text, was in the original “sections 102, 103, and 104 of this Act”, and was translated as meaning sections 102 and 103 of Pub. L. 93–638 because section 104 of Pub. L. 93–638 was renumbered section 103 and former section 103(a) and (b) and the first sentence of section 103(c) of Pub. L. 93–638 were repealed and the remainder of section 103 of Pub. L. 93–638 was redesignated as section 102(d) by Pub. L. 100–472, title II, §§ 201(b)(1), 202, Oct. 5, 1988, 102 Stat. 2289.
Section was formerly classified to section 450m of this title prior to editorial reclassification and renumbering as this section.

Amendments1994—Pub. L. 103–413 inserted “or in the management of trust fund, trust lands or interests in such lands pursuant to such contract or grant agreement,” after “pursuant to such contract or grant agreement,” and “, in whole or in part,” after “rescind such contract or grant agreement”, substituted “action as prescribed by the Secretary to remedy the contract deficiency, except that the appropriate Secretary may, upon written notice to a tribal organization, and the tribe served by the tribal organization, immediately rescind a contract or grant, in whole or in part, and resume control or operation of a program, activity, function, or service, if the Secretary finds that (i) there is an immediate threat of imminent harm to the safety of any person, or imminent substantial and irreparable harm to trust funds, trust lands, or interests in such lands, and (ii) such threat arises from the failure of the contractor to fulfill the requirements of the contract. In such cases, the Secretary” for “action as prescribed by him: Provided, That the appropriate Secretary may, upon notice to a tribal organization, immediately rescind a contract or grant and resume control or operation of a program, activity, or service if he finds that there is an immediate threat to safety and, in such cases, he”, struck out second period after “the tribal organization may approve”, and inserted before last sentence “In any hearing or appeal provided for under this section, the Secretary shall have the burden of proof to establish, by clearly demonstrating the validity of the grounds for rescinding, assuming, or reassuming the contract that is the subject of the hearing.”
1990—Pub. L. 101–301 substituted “providing notice and a hearing” for “providing notice and hearing”.
1988—Pub. L. 100–581 inserted “on the record” after “providing notice and hearing”.
Pub. L. 100–581 which directed amendment of this section by substituting “in such cases, he shall provide the tribal organization with a hearing on the record within ten days or such later date as the tribal organization may approve.” for “in such cases, he shall hold a hearing within ten days thereof” was executed by substituting the new language for “in such cases, he shall hold a hearing on such action within ten days thereof” to reflect the probable intent of Congress.



§ 5331. Contract disputes and claims(a) Civil actions; concurrent jurisdiction; reliefThe United States district courts shall have original jurisdiction over any civil action or claim against the appropriate Secretary arising under this chapter and, subject to the provisions of subsection (d) of this section and concurrent with the United States Court of Claims, over any civil action or claim against the Secretary for money damages arising under contracts authorized by this chapter. In an action brought under this paragraph, the district courts may order appropriate relief including money damages, injunctive relief against any action by an officer of the United States or any agency thereof contrary to this chapter or regulations promulgated thereunder, or mandamus to compel an officer or employee of the United States, or any agency thereof, to perform a duty provided under this chapter or regulations promulgated hereunder (including immediate injunctive relief to reverse a declination finding under section 5321(a)(2) of this title or to compel the Secretary to award and fund an approved self-determination contract).


(b) Revision of contractsThe Secretary shall not revise or amend a self-determination contract with a tribal organization without the tribal organization’s consent.


(c) Application of laws to administrative appealsThe Equal Access to Justice Act (Publc 11 So in original. Probably should be “Public”, “21,”, and “94”, respectively. Law 96–481, Act of October 1,1 1980; 92 1 Stat. 2325, as amended), section 504 of title 5, and section 2412 of title 28 shall apply to administrative appeals pending on or filed after October 5, 1988, by tribal organizations regarding self-determination contracts.


(d) Application of chapter 71 of title 41Chapter 71 of title 41 shall apply to self-determination contracts, except that all administrative appeals relating to such contracts shall be heard by the Interior Board of Contract Appeals established pursuant to section 8 of such Act (41 U.S.C. 607).22 See References in Text note below.


(e) Application of subsection (d)Subsection (d) of this section shall apply to any case pending or commenced on or after March 17, 1986, before the Boards of Contract Appeals of the Department of the Interior or the Department of Health and Human Services 2 except that in any such cases finally disposed of before October 5, 1988, the thirty-day period referred to in section 504(a)(2) of title 5 shall be deemed to commence on October 5, 1988.


(Pub. L. 93–638, title I, § 110, as added Pub. L. 100–472, title II, § 206(a), Oct. 5, 1988, 102 Stat. 2294; amended Pub. L. 100–581, title II, § 212, Nov. 1, 1988, 102 Stat. 2941; Pub. L. 101–301, §§ 1(a)(2), 2(b), May 24, 1990, 104 Stat. 206, 207; Pub. L. 103–413, title I, § 104(2), (3), Oct. 25, 1994, 108 Stat. 4268.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a), was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
The Equal Access to Justice Act, referred to in subsec. (c), is Pub. L. 96–481, title II, Oct. 21, 1980, 94 Stat. 2325. For complete classification of this Act to the Code, see Short Title note set out under section 504 of Title 5, Government Organization and Employees, and Tables.
The Interior Board of Contract Appeals established pursuant to section 8 of such Act (41 U.S.C. 607), referred to in subsec. (d), terminated effective 1 year after Jan. 6, 2006, pursuant to section 847(g) of Pub. L. 109–163, set out as an Effective Date of 2006 Amendment note under section 5372a of Title 5, Government Organization and Employees. Any reference to such Board to be treated as referring to the Civilian Board of Contract Appeals pursuant to Pub. L. 109–163, div. A, title VIII, § 847(e), Jan. 6, 2006, 119 Stat. 3394, formerly set out in a note under section 607 of former Title 41, Public Contracts. The Civilian Board of Contract Appeals was established by section 42 of Pub. L. 93–400 which was classified to section 438 of former Title 41 prior to being repealed and restated as section 7105(b) of Title 41, Public Contracts, by Pub. L. 111–350, §§ 3, 7(b), Jan. 4, 2011, 124 Stat. 3677, 3855.
The Boards of Contract Appeals of the Department of the Interior or the Department of Health and Human Services, referred to in subsec. (e), terminated effective 1 year after Jan. 6, 2006, pursuant to section 847(g) of Pub. L. 109–163, set out as an Effective Date of 2006 Amendment note under section 5372a of Title 5, Government Organization and Employees. Any reference to such Boards to be treated as referring to the Civilian Board of Contract Appeals pursuant to Pub. L. 109–163, div. A, title VIII, § 847(e), Jan. 6, 2006, 119 Stat. 3394, formerly set out in a note under section 607 of former Title 41, Public Contracts. The Civilian Board of Contract Appeals was established by section 42 of Pub. L. 93–400 which was classified to section 438 of former Title 41 prior to being repealed and restated as section 7105(b) of Title 41, Public Contracts, by Pub. L. 111–350, §§ 3, 7(b), Jan. 4, 2011, 124 Stat. 3677, 3855.
October 5, 1988, referred to in subsec. (e), was in the original “the date of enactment of these amendments” and “the date of enactment of this subsection”, meaning the date of enactment of the Indian Self-Determination and Education Assistance Act Amendments of 1988, Pub. L. 100–472, which enacted this section.

Codification
Section was formerly classified to section 450m–1 of this title prior to editorial reclassification and renumbering as this section.
In subsec. (d), “Chapter 71 of title 41” substituted for “The Contract Disputes Act (Public Law 95–563, Act of November 1, 1978; 92 Stat. 2383, as amended)” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.

Prior ProvisionsA prior section 110 of Pub. L. 93–638 was renumbered section 111 by Pub. L. 100–472 and is classified to section 5332 of this title.

Amendments1994—Subsec. (a). Pub. L. 103–413, § 104(2), inserted before period at end “(including immediate injunctive relief to reverse a declination finding under section 5321(a)(2) of this title or to compel the Secretary to award and fund an approved self-determination contract)”.
Subsec. (d). Pub. L. 103–413, § 104(3), inserted before period at end “, except that all administrative appeals relating to such contracts shall be heard by the Interior Board of Contract Appeals established pursuant to section 8 of such Act (41 U.S.C. 607)”.
1990—Subsec. (a). Pub. L. 101–301, § 1(a)(2), made technical correction to directory language of Pub. L. 100–581, § 212(a). See 1988 Amendment note below.
Subsec. (b). Pub. L. 101–301, § 2(b), amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “Unless otherwise agreed to by the resolution of tribal organization, the Secretary shall not revise or amend a self-determination contract with such tribal organization.”
Subsec. (c). Pub. L. 101–301, § 1(a)(2), made technical correction to directory language of Pub. L. 100–581, § 212(c). See 1988 Amendment note below.
1988—Subsec. (a). Pub. L. 100–581, § 212(a), as amended by Pub. L. 101–301, § 1(a)(2), substituted “over any civil action” for “over civil action” after “Court of Claims,”.
Subsec. (b). Pub. L. 100–581, § 212(b), substituted “of tribal organization” for “of an Indian tribe” and “such tribal organization” for “such tribe”.
Subsec. (c). Pub. L. 100–581, § 212(c), as amended by Pub. L. 101–301, § 1(a)(2), amended subsec. (c) generally. Prior to amendment, subsec. (c) read as follows: “The Equal Access to Justice Act (Public Law 96–481, Act of October 1 [21], 1980; 94 Stat. 2325, as amended) shall apply to administrative appeals by tribal organizations regarding self-determination contracts.”



§ 5332. Sovereign immunity and trusteeship rights unaffected
Nothing in this chapter shall be construed as—(1) affecting, modifying, diminishing, or otherwise impairing the sovereign immunity from suit enjoyed by an Indian tribe; or

(2) authorizing or requiring the termination of any existing trust responsibility of the United States with respect to the Indian people.

(Pub. L. 93–638, title I, § 111, formerly § 110, Jan. 4, 1975, 88 Stat. 2213; renumbered § 111, Pub. L. 100–472, title II, § 206(b), Oct. 5, 1988, 102 Stat. 2295.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was formerly classified to section 450n of this title prior to editorial reclassification and renumbering as this section.




SUBCHAPTER II—CONTRACTS WITH STATES

Editorial Notes
Codification
Subchapter, consisting of sections 5341 to 5347 of this title, was not enacted as part of the Indian Self-Determination and Education Assistance Act which comprises this chapter.


§ 5341. Donations for Indians; use of gifts; annual report to Congress
The Secretary of the Interior may accept donations of funds or other property for the advancement of the Indian race, and he may use the donated property in accordance with the terms of the donation in furtherance of any program authorized by other provision of law for the benefit of Indians. An annual report shall be made to the Congress on donations received and allocations made from such donations. This report shall include administrative costs and other pertinent data.
(Feb. 14, 1931, ch. 171, 46 Stat. 1106; Pub. L. 90–333, June 8, 1968, 82 Stat. 171.)

Editorial Notes
Codification
Section was not enacted as part of the Johnson-O’Malley Act which comprises this subchapter, nor as part of the Indian Self-Determination and Education Assistance Act which comprises this chapter.
Section was formerly classified to section 451 of this title prior to editorial reclassification and renumbering as this section.

Amendments1968—Pub. L. 90–333 expanded area of permissible uses to which Secretary may put donated property by substituting provisions allowing inclusion of programs otherwise authorized by law intended to benefit Indians for provisions limiting permissible uses to programs otherwise authorized by law only if it could be shown that property would benefit a particular Indian institution or individual, and inserted provisions for an annual report to Congress on donations received and allocations made from such donations.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in this section relating to making an annual report to Congress, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and page 113 of House Document No. 103–7.



§ 5342. Contracts for education, medical attention, relief and social welfare of Indians
The Secretary of the Interior is authorized, in his discretion, to enter into a contract or contracts with any State or Territory, or political subdivision thereof, or with any State university, college, or school, or with any appropriate State or private corporation, agency, or institution, for the education, medical attention, agricultural assistance, and social welfare, including relief of distress, of Indians in such State or Territory, through the agencies of the State or Territory or of the corporations and organizations hereinbefore named, and to expend under such contract or contracts, moneys appropriated by Congress for the education, medical attention, agricultural assistance, and social welfare, including relief of distress, of Indians in such State or Territory.
(Apr. 16, 1934, ch. 147, § 1, 48 Stat. 596; June 4, 1936, ch. 490, § 1, 49 Stat. 1458.)

Editorial Notes
Codification
Section was formerly classified to section 452 of this title prior to editorial reclassification and renumbering as this section.

Amendments1936—Act June 4, 1936, substituted “with any State or Territory, or political subdivision thereof, or with any State university, college, or school, or with any appropriate State or private corporation, agency, or institution”, “through the agencies of the State or Territory or of the corporations and organizations hereinbefore named,”, and “such State or Territory” for “any State or Territory having legal authority so to do,”, “through the qualified agencies of such State or Territory,”, and “such State”, respectively.

Statutory Notes and Related Subsidiaries
Short TitleSections 5342 to 5348 of this title popularly known as the “Johnson-O’Malley Act”, see note under section 5301 of this title.

Distribution of Public School AssistancePub. L. 100–446, title I, Sept. 27, 1988, 102 Stat. 1795, provided that: “notwithstanding any other provision of law, the amounts available for assistance to public schools under the Act of April 16, 1934 (48 Stat. 596), as amended (25 U.S.C. 452 et seq.) [now 25 U.S.C. 5342 et seq.], shall be distributed on the basis of the formula recommended by the Assistant Secretary of Indian Affairs in a letter to the Committees on Appropriations dated June 27, 1988, except that for the fiscal year ending September 30, 1989, the minimum weight factor shall be 1.1 rather than 1.3 and for the fiscal year ending September 30, 1990, the minimum weight factor shall be 1.2 rather than 1.3”.

Similar provisions were contained in the following prior appropriation act:
Pub. L. 100–202, § 101(g) [title I], Dec. 22, 1987, 101 Stat. 1329–213, 1329–228.

Limitation on Contract AuthorityPub. L. 99–190, § 101(d) [title I], Dec. 19, 1985, 99 Stat. 1224, 1235, provided that: “notwithstanding any law or regulation, in allocating funds for aid to public schools under the Act of April 16, 1934, as amended [25 U.S.C. 5342 et seq.], the Secretary shall enter into contracts only for the provision of supplementary educational services for Indian children”.




§ 5343. Use of Government property by States and Territories
The Secretary of the Interior, in making any contract authorized by sections 5342 to 5348 of this title, may permit such contracting party to utilize, for the purposes of said sections, existing school buildings, hospitals, and other facilities, and all equipment therein or appertaining thereto, including livestock and other personal property owned by the Government, under such terms and conditions as may be agreed upon for their use and maintenance.
(Apr. 16, 1934, ch. 147, § 2, 48 Stat. 596; June 4, 1936, ch. 490, § 2, 49 Stat. 1459.)

Editorial Notes
Codification
Section was formerly classified to section 453 of this title prior to editorial reclassification and renumbering as this section.

Amendments1936—Act June 4, 1936, substituted “, may permit such contracting party” for “with any State or Territory, may permit such State or Territory”.



§ 5344. Rules and regulations; minimum standards of service
The Secretary of the Interior is authorized to perform any and all acts and to make such rules and regulations, including minimum standards of service, as may be necessary and proper for the purpose of carrying the provisions of sections 5342 to 5348 of this title into effect: Provided, That such minimum standards of service are not less than the highest maintained by the States or Territories within which said contract or contracts, as herein provided, are to be effective.
(Apr. 16, 1934, ch. 147, § 3, 48 Stat. 596; June 4, 1936, ch. 490, § 3, 49 Stat. 1459.)

Editorial Notes
Codification
Section was formerly classified to section 454 of this title prior to editorial reclassification and renumbering as this section.

Amendments1936—Act June 4, 1936, substituted “within which” for “with which”.



§ 5345. Contracts for education in public schools; submission of education plan by contractor as prerequisite; criteria for approval of plan by Secretary of the Interior; participation by non-Indian students
The Secretary of the Interior shall not enter into any contract for the education of Indians unless the prospective contractor has submitted to, and has had approved by the Secretary of the Interior, an education plan, which plan, in the determination of the Secretary, contains educational objectives which adequately address the educational needs of the Indian students who are to be beneficiaries of the contract and assures that the contract is capable of meeting such objectives: Provided, That where students other than Indian students participate in such programs, money expended under such contract shall be prorated to cover the participation of only the Indian students.
(Apr. 16, 1934, ch. 147, § 4, as added Pub. L. 93–638, title II, § 202, Jan. 4, 1975, 88 Stat. 2213.)

Editorial Notes
Codification
Section was formerly classified to section 455 of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 4 of act Apr. 16, 1934, ch. 147, 48 Stat. 596; June 4, 1936, ch. 490, 49 Stat. 1458, directed Secretary of the Interior to report to Congress any contracts made under provisions of sections 5342 to 5344 of this title, prior to repeal by Pub. L. 86–533, § 1(15), June 29, 1960, 74 Stat. 248.



§ 5346. Local committee of Indian parents in school districts having school boards composed of non-Indian majority(a) Election; functionsWhenever a school district affected by a contract or contracts for the education of Indians pursuant to sections 5342 to 5348 of this title has a local school board not composed of a majority of Indians, the parents of the Indian children enrolled in the school or schools affected by such contract or contracts shall elect a local committee from among their number. Such committee shall fully participate in the development of, and shall have the authority to approve or disapprove programs to be conducted under such contract or contracts, and shall carry out such other duties, and be so structured, as the Secretary of the Interior shall by regulation provide: Provided, however, That, whenever a local Indian committee or committees established pursuant to section 7424(c)(4) of title 20 or an Indian advisory school board or boards established pursuant to sections 5342 to 5348 of this title prior to January 4, 1975, exists in such school district, such committee or board may, in the discretion of the affected tribal governing body or bodies, be utilized for the purposes of this section.


(b) Revocation of contractsThe Secretary of the Interior may, in his discretion, revoke any contract if the contractor fails to permit a local committee to perform its duties pursuant to subsection (a) of this section.


(Apr. 16, 1934, ch. 147, § 5, as added Pub. L. 93–638, title II, § 202, Jan. 4, 1975, 88 Stat. 2213; amended Pub. L. 103–382, title III, § 393(d), Oct. 20, 1994, 108 Stat. 4027; Pub. L. 107–110, title VII, § 702(e), Jan. 8, 2002, 115 Stat. 1947; Pub. L. 114–95, title IX, § 9215(a), Dec. 10, 2015, 129 Stat. 2166.)

Editorial Notes
Codification
Section was formerly classified to section 456 of this title prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 5 of act Apr. 16, 1934, ch. 147, 48 Stat. 596, which excluded Oklahoma from the application of contract provisions, was omitted in the general amendment of act Apr. 16, 1934, by act June 4, 1936, ch. 490, 49 Stat. 1458.

Amendments2015—Subsec. (a). Pub. L. 114–95 made technical amendment to reference in original act which appears in text as reference to section 7424(c)(4) of title 20.
2002—Subsec. (a). Pub. L. 107–110 substituted reference to section 7424(c)(4) of title 20 for reference to section 7814(c)(4) of title 20.
1994—Subsec. (a). Pub. L. 103–382 substituted reference to section 7814(c)(4) of title 20 for reference to section 241dd(b)(2)(B)(ii) of title 20.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–110 effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as an Effective Date note under section 6301 of Title 20, Education.



§ 5347. Reimbursement to school districts for educating non-resident students
Any school district educating Indian students who are members of recognized Indian tribes, who do not normally reside in the State in which such school district is located, and who are residing in Federal boarding facilities for the purposes of attending public schools within such district may, in the discretion of the Secretary of the Interior, be reimbursed by him for the full per capita costs of educating such Indian students.
(Apr. 16, 1934, ch. 147, § 6, as added Pub. L. 93–638, title II, § 202, Jan. 4, 1975, 88 Stat. 2214.)

Editorial Notes
Codification
Section was formerly classified to section 457 of this title prior to editorial reclassification and renumbering as this section.



§ 5348. Computation of student count(a) DefinitionsFor the purposes of sections 5342 to 5348 of this title, the following definitions apply:(1) Contracting partyThe term “contracting party” means an entity that has a contract through a program authorized under sections 5342 to 5348 of this title.


(2) Eligible entityThe term “eligible entity” means an entity that is eligible to apply for a contract for a supplemental or operational support program under sections 5342 to 5348 of this title, as outlined in section 5342 of this title.


(3) Existing contracting partyThe term “existing contracting party” means a contracting party that has a contract under sections 5342 to 5348 of this title that is in effect on December 31, 2018.


(4) JOM Modernization ActThe term “JOM Modernization Act” means the Johnson-O’Malley Supplemental Indian Education Program Modernization Act.


(5) New contracting partyThe term “new contracting party” means an entity that enters into a contract under sections 5342 to 5348 of this title after December 31, 2018.


(6) SecretaryThe term “Secretary” means the Secretary of the Interior.



(b) Determination of the number of eligible Indian students(1) Initial determinations(A) In generalThe Secretary shall make an initial determination of the number of eligible Indian students served or potentially served by each eligible entity in accordance with subparagraph (B).


(B) Process for making the initial determination(i) Preliminary reportNot later than 180 days after December 31, 2018, the Secretary shall publish a preliminary report describing the number of eligible Indian students served or potentially served by each eligible entity, using the most applicable and accurate data (as determined by the Secretary in consultation with eligible entities) from the fiscal year preceding the fiscal year for which the initial determination is to be made from—(I) the Bureau of the Census;

(II) the National Center for Education Statistics; or

(III) the Office of Indian Education of the Department of Education.


(ii) Data reconciliationTo improve the accuracy of the preliminary report described in clause (i) prior to publishing, the Secretary shall reconcile the data described in the preliminary report with—(I) each existing contracting party’s data regarding the number of eligible Indian students served by the existing contracting party for the fiscal year preceding the fiscal year for which the initial determination is made; and

(II) identifiable tribal enrollment information.


(iii) Comment periodAfter publishing the preliminary report under clause (i) in accordance with clause (ii), the Secretary shall establish a 60-day comment period to gain feedback about the preliminary report from eligible entities, which the Secretary shall take into consideration in preparing the final report described in clause (iv).


(iv) Final reportNot later than 120 days after concluding the consultation described in clause (iii), the Secretary shall publish a final report on the initial determination of the number of eligible Indian students served or potentially served by each eligible entity, including justification for not including any feedback gained during such consultation, if applicable.




(2) Subsequent academic yearsFor each academic year following the fiscal year for which an initial determination is made under paragraph (1) to determine the number of eligible Indian students served or potentially served by a contracting party, the Secretary shall determine the number of eligible Indian students served by the contracting party based on the reported eligible Indian student count numbers identified through the reporting process described in subsection (c).



(c) Contracting party student count reporting compliance(1) In generalFor each academic year following the fiscal year for which an initial determination is made under subsection (b) to determine the number of eligible Indian students served or potentially served by a contracting party, the contracting party shall submit to the Secretary a report describing the number of eligible Indian students who were served using amounts allocated to such party under sections 5342 to 5348 of this title during the previous fiscal year. The report shall also include an accounting of the amounts and purposes for which the contract funds were expended.


(2) Failure to complyA contracting party that fails to submit a report under paragraph (1) shall receive no amounts under sections 5342 to 5348 of this title for the fiscal year following the academic year for which the report should have been submitted.


(3) NoticeThe Secretary shall provide contracting parties with timely information relating to—(A) initial and final reporting deadlines; and

(B) the consequences of failure to comply outlined in paragraph (2).


(4) Technical assistanceThe Secretary, acting through the Director of the Bureau of Indian Education, shall provide technical assistance and training on compliance with the reporting requirements of this subsection to contracting parties.



(d) Annual report(1) In generalThe Secretary shall prepare an annual report, including the most recent determination of the number of eligible Indian students served by each contracting party, recommendations on appropriate funding levels for the program based on such determination, and an assessment of the contracts under sections 5342 to 5348 of this title that the Secretary—(A) may include in the budget request of the Department of the Interior for each fiscal year;

(B) shall submit to—(i) the Committee on Indian Affairs of the Senate;

(ii) the Subcommittee on Interior, Environment, and Related Agencies of the Committee on Appropriations of the Senate;

(iii) the Committee on Education and the Workforce of the House of Representatives; and

(iv) the Subcommittee on Interior, Environment, and Related Agencies of the Committee on Appropriations of the House of Representatives; and


(C) shall make publicly available.


(2) Manner of preparationThe Secretary shall prepare the report under paragraph (1) in a manner so as to prevent or minimize new administrative burdens on contracting parties receiving funds under sections 5342 to 5348 of this title.



(e) Hold harmless(1) Initial hold harmless(A) In generalExcept as provided under subparagraph (B) and subject to subparagraphs (C) and (D), for a fiscal year, an existing contracting party shall not receive an amount under sections 5342 to 5348 of this title that is less than the amount that such existing contracting party received under sections 5342 to 5348 of this title for the fiscal year preceding December 31, 2018.


(B) Exceptions(i) In generalAn existing contracting party shall receive an amount under sections 5342 to 5348 of this title for a fiscal year that is less than the amount that the existing contracting party received under sections 5342 to 5348 of this title for the fiscal year preceding December 31, 2018, if one or more of the following conditions is met:(I) Failure to reportThe existing contracting party failed to submit a complete report described in subsection (c) that was most recently due from the date of the determination.


(II) Violations of contract or lawThe Secretary has found that the existing contracting party has violated the terms of a contract entered into under sections 5342 to 5348 of this title or has otherwise violated Federal law.


(III) Student count decreaseThe number of eligible Indian students reported by such existing contracting party under subsection (c) has decreased below the number of eligible Indian students served by the existing contracting party in the fiscal year preceding December 31, 2018.



(ii) Amount of funding reduction for existing contracting parties reporting decreased student countsA reduction in an amount pursuant to clause (i)(III) shall not be done in such a manner that the existing contracting party receives an amount of funding per eligible Indian student that is less than the amount of funding per eligible Indian student such party received for the fiscal year preceding December 31, 2018.



(C) Ratable reductions in appropriationsIf the funds available under sections 5342 to 5348 of this title for a fiscal year are insufficient to pay the full amounts that all existing contracting parties are eligible to receive under subparagraph (A) for the fiscal year, the Secretary shall ratably reduce those amounts for the fiscal year.


(D) SunsetThis paragraph shall cease to be effective 4 years after December 31, 2018.



(2) Maximum decrease after 4 yearsBeginning 4 years after December 31, 2018, no contracting party shall receive for a fiscal year more than a 10 percent decrease in funding per eligible Indian student from the previous fiscal year.



(f) Funding allocation and reform(1) Funding reformThe Secretary may make recommendations for legislation to increase the amount of funds available per eligible Indian student through contracts under sections 5342 to 5348 of this title to equal to or greater than the amount of funds that were available per eligible Indian student through contracts under sections 5342 to 5348 of this title for fiscal year 1995, and attempt to identify additional sources of funding that do not reallocate existing funds otherwise utilized by Indian students served—(A) by the Bureau of Indian Education; or

(B) under title VI of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7401 et seq.).


(2) Increases in program funding(A) In generalSubject to subsection (e) and subparagraph (B), for any fiscal year for which the amount appropriated to carry out sections 5342 to 5348 of this title exceeds the amount appropriated to carry out sections 5342 to 5348 of this title for the preceding fiscal year, the excess amounts shall—(i) be allocated only to those contracting parties that did not receive their full per student funding allocation for the previous fiscal year; and

(ii) be allocated first to new contracting parties that did not receive their full per student funding allocation for the previous fiscal year.


(B) Parity in fundingSubparagraph (A) shall have no effect after the first fiscal year for which each contracting party receives their full per student funding allocation.




(g) Increased geographical and tribal participation in the Johnson-O’Malley supplementary education programTo the maximum extent practicable, the Secretary shall consult with Indian tribes and contact State educational agencies, local educational agencies, and Alaska Native organizations that have not previously entered into a contract under sections 5342 to 5348 of this title—(1) to determine the interest of the Indian tribes, State educational agencies, local educational agencies, and Alaska Native organizations, in entering into such contracts; and

(2) to share information relating to the process for entering into a contract under sections 5342 to 5348 of this title.


(h) Rulemaking(1) In generalNot later than 1 year after December 31, 2018, the Secretary, acting through the Director of the Bureau of Indian Education, shall undertake and complete a rulemaking process, following the provisions of subchapter II of chapter 5 of title 5, to—(A) determine how the regulatory definition of “eligible Indian student” may be revised to clarify eligibility requirements for contracting parties under sections 5342 to 5348 of this title;

(B) determine, as necessary, how the funding formula described in section 273.31 of title 25, Code of Federal Regulations (as in effect on the day before December 31, 2018) may be clarified and revised to ensure full participation of contracting parties and provide clarity on the funding process under sections 5342 to 5348 of this title; and

(C) otherwise reconcile and modernize the rules to comport with the activities of the contracting parties under sections 5342 to 5348 of this title as of December 31, 2018.


(2) ReportNot later than 30 days after the date the rulemaking under paragraph (1) is complete, the Secretary shall submit a report to Congress describing the results of such rulemaking and necessary recommendations to ensure the full implementation of such rulemaking.



(i) Student privacyThe Secretary shall ensure that data is collected and each report is prepared under this section in a manner that protects the rights of eligible Indian students in accordance with section 1232g of title 20 (commonly referred to as the Family Educational Rights and Privacy Act of 1974).


(j) GAO ReportNot later than 18 months after the final report described in subsection (b)(1)(B)(iv) is published, the Comptroller General shall—(1) conduct a review of the implementation of this section during the preceding 2-year period, including any factors impacting—(A) the accuracy of the determinations of the number of eligible Indian students under this section;

(B) the communication between the Bureau of Indian Education and contracting parties; and

(C) the efforts by the Bureau of Indian Education to ensure accurate and sufficient distribution of funding for Indian students;


(2) submit a report describing the results of the review under paragraph (1) to—(A) the Committee on Indian Affairs of the Senate;

(B) the Subcommittee on Interior, Environment, and Related Agencies of the Committee on Appropriations of the Senate;

(C) the Subcommittee on Indian, Insular and Alaska Native Affairs of the Committee on Natural Resources of the House of Representatives; and

(D) the Subcommittee on Interior, Environment, and Related Agencies of the Committee on Appropriations of the House of Representatives; and


(3) make such report publicly available.


(k) EffectNothing in this section—(1) creates a new program or duplicates program activities under sections 5342 to 5348 of this title; or

(2) replaces or diminishes the effect of regulations to carry out sections 5342 to 5348 of this title existing on the day before December 31, 2018, unless expressly provided in this section.


(Apr. 16, 1934, ch. 147, § 7, as added Pub. L. 115–404, § 2, Dec. 31, 2018, 132 Stat. 5349.)

Editorial Notes

References in TextThe Johnson-O’Malley Supplemental Indian Education Program Modernization Act, referred to subsec. (a)(4), is Pub. L. 115–404, Dec. 31, 2018, 132 Stat. 5349, which enacted this section and provisions set out as a note under section 5301 of this title. For complete classification of this Act to the Code, see Short Title of 2018 Amendment note set out under section 5301 of this title and Tables.
The Elementary and Secondary Education Act of 1965, referred to in subsec. (f)(1)(B), is Pub. L. 89–10, Apr. 11, 1965, 79 Stat. 27. Title VI of the Act is classified generally to subchapter VI (§ 7401 et seq.) of chapter 70 of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 6301 of Title 20 and Tables.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Education and the Workforce of House of Representatives changed to Committee on Education and Labor of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.




SUBCHAPTER III—INDIAN EDUCATION ASSISTANCE
§ 5351. School construction, acquisition, or renovation contracts(a) Authorization; prerequisitesThe Secretary is authorized to enter into a contract or contracts with any State education agency or school district for the purpose of assisting such agency or district in the acquisition of sites for, or the construction, acquisition, or renovation of facilities (including all necessary equipment) in school districts on or adjacent to or in close proximity to any Indian reservation or other lands held in trust by the United States for Indians, if such facilities are necessary for the education of Indians residing on any such reservation or lands.


(b) Eligibility requirements for assistance in federally-affected areas; applicability to projects in determining maximum amount, allocation, of funds, etc.The Secretary may expend not less than 75 per centum of such funds as are authorized and appropriated pursuant to this section on those projects which meet the eligibility requirements under subsections (a) and (b) of section 644 11 See References in Text note below. of title 20. Such funds shall be allocated on the basis of existing funding priorities, if any, established by the Secretary of Education under subsections (a) and (b) of section 644 1 of title 20. The Secretary of Education is directed to submit to the Secretary, at the beginning of each fiscal year, commencing with the first full fiscal year after January 4, 1975, a list of those projects eligible for funding under subsections (a) and (b) of section 644 1 of title 20.


(c) Eligibility of private schools to receive funds; maximum amountThe Secretary may expend not more than 25 per centum of such funds as may be authorized and appropriated pursuant to this section on any school eligible to receive funds under section 5355 of this title.


(d) Duties of State education agencies pursuant to contractsAny contract entered into by the Secretary pursuant to this section shall contain provisions requiring the relevant State educational agency to—(1) provide Indian students attending any such facilities constructed, acquired, or renovated, in whole or in part, from funds made available pursuant to this section with standards of education not less than those provided non-Indian students in the school district in which the facilities are situated; and

(2) meet, with respect to such facilities, the requirements of the State and local building codes, and other building standards set by the State educational agency or school district for other public school facilities under its jurisdiction or control or by the local government in the jurisdiction within which the facilities are situated.


(e) Advisory consultations by Secretary with affected entities and governing bodies prior to contracts; applicabilityThe Secretary shall consult with the entity designated pursuant to section 5346 of this title, and with the governing body of any Indian tribe or tribes the educational opportunity for the members of which will be significantly affected by any contract entered into pursuant to this section. Such consultation shall be advisory only, but shall occur prior to the entering into of any such contract. The foregoing provisions of this subsection shall not be applicable where the application for a contract pursuant to this section is submitted by an elected school board of which a majority of its members are Indians.


(f) Evaluation and report to Congress of effectiveness of construction, etc., programs; scope and content of reportWithin ninety days following the expiration of the three year period following January 4, 1975, the Secretary shall evaluate the effectiveness of the program pursuant to this section and transmit a report of such evaluation to the Congress. Such report shall include—(1) an analysis of construction costs and the impact on such costs of the provisions of subsection (f) of this section and the Act of March 3, 1921 (46 Stat. 1491), as amended; 1

(2) a description of the working relationship between the Department of the Interior and the Department of Education including any memorandum of understanding in connection with the acquisition of data pursuant to subsection (b) of this section;

(3) projections of the Secretary of future construction needs of the public schools serving Indian children residing on or adjacent to Indian reservations;

(4) a description of the working relationship of the Department of the Interior with local or State educational agencies in connection with the contracting for construction, acquisition, or renovation of school facilities pursuant to this section; and

(5) the recommendations of the Secretary with respect to the transfer of the responsibility for administering subsections (a) and (b) of section 644 1 of title 20 from the Department of Education to the Department of the Interior.


(g) Authorization of appropriationsFor the purpose of carrying out the provisions of this section, there is authorized to be appropriated the sum of $35,000,000 for the fiscal year ending June 30, 1974; $35,000,000 for each of the four succeeding fiscal years; and thereafter, such sums as may be necessary, all of such sums to remain available until expended.


(Pub. L. 93–638, title II, § 204, Jan. 4, 1975, 88 Stat. 2214; Pub. L. 96–88, title III, § 301, title V, § 507, Oct. 17, 1979, 93 Stat. 677, 692.)

Editorial Notes

References in TextSection 644 of title 20, referred to in subsecs. (b) and (f)(5), was repealed by Pub. L. 103–382, title III, § 331(a), Oct. 20, 1994, 108 Stat. 3965.
Act of March 3, 1921, referred to in subsec. (f)(1), probably means the act of Mar. 3, 1931, ch. 411, 46 Stat. 1494, known as the Davis-Bacon Act, which was classified generally to sections 276a to 276a–5 of former Title 40, Public Buildings, Property, and Works, and was repealed and reenacted as sections 3141–3144, 3146, and 3147 of Title 40, Public Buildings, Property, and Works, by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304.

Codification
Section was formerly classified to section 458 of this title prior to editorial reclassification and renumbering as this section.

Short TitleFor short title of this subchapter as the “Indian Education Assistance Act”, see section 201 of Pub. L. 93–638, set out as a note under section 5301 of this title.

Statutory Notes and Related Subsidiaries

Transfer of Functions
“Secretary of Education” substituted for “United States Commissioner of Education” in subsec. (b), and “Department of Education” substituted for “Department of Health, Education, and Welfare” in subsec. (f)(2), (5), pursuant to sections 301 and 507 of Pub. L. 96–88, which is classified to sections 3441 and 3507 of Title 20, Education, and which transferred functions and offices (relating to education) of Commissioner of Education and Department of Health, Education, and Welfare to Secretary and Department of Education.



§ 5352. General education contract and grant provisions and requirements; school district quality and standards of excellence
No funds from any grant or contract pursuant to this subchapter shall be made available to any school district unless the Secretary is satisfied that the quality and standard of education, including facilities and auxiliary services, for Indian students enrolled in the schools of such district are at least equal to that provided all other students from resources, other than resources provided in this subchapter, available to the local school district.
(Pub. L. 93–638, title II, § 205, Jan. 4, 1975, 88 Stat. 2216.)

Editorial Notes

References in TextThis subchapter, referred to in text, was in the original “this title”, meaning title II of Pub. L. 93–638, known as the Indian Education Assistance Act, which is classified principally to this subchapter. For complete classification of title II to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was formerly classified to section 458a of this title prior to editorial reclassification and renumbering as this section.



§ 5353. Availability of funds to agencies, institutions, and organizations
No funds from any contract or grant pursuant to this subchapter shall be made available by any Federal agency directly to other than public agencies and Indian tribes, institutions, and organizations: Provided, That school districts, State education agencies, and Indian tribes, institutions, and organizations assisted by this subchapter may use funds provided herein to contract for necessary services with any appropriate individual, organization, or corporation.
(Pub. L. 93–638, title II, § 206, Jan. 4, 1975, 88 Stat. 2216.)

Editorial Notes
Codification
Section was formerly classified to section 458b of this title prior to editorial reclassification and renumbering as this section.



§ 5354. Rules and regulations(a) Prerequisites for promulgation(1) Within six months from January 4, 1975, the Secretary shall, to the extent practicable, consult with national and regional Indian organizations with experiences in Indian education to consider and formulate appropriate rules and regulations to implement the provisions of this subchapter.

(2) Within seven months from January 4, 1975, the Secretary shall present the proposed rules and regulations to the Committees on Interior and Insular Affairs of the United States Senate and House of Representatives.

(3) Within eight months from January 4, 1975, the Secretary shall publish proposed rules and regulations in the Federal Register for the purpose of receiving comments from interested parties.

(4) Within ten months from January 4, 1975, the Secretary shall promulgate rules and regulations to implement the provisions of this subchapter.


(b) Revision and amendmentThe Secretary is authorized to revise and amend any rules or regulations promulgated pursuant to subsection (a) of this section: Provided, That prior to any revision or amendment to such rules or regulations the Secretary shall, to the extent practicable, consult with appropriate national and regional Indian organizations, and shall publish any proposed revisions in the Federal Register not less than sixty days prior to the effective date of such rules and regulations in order to provide adequate notice to, and receive comments from, other interested parties.


(Pub. L. 93–638, title II, § 207, Jan. 4, 1975, 88 Stat. 2216.)

Editorial Notes
Codification
Section was formerly classified to section 458c of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Interior and Insular Affairs of the Senate abolished and replaced by Committee on Energy and Natural Resources of the Senate, effective Feb. 11, 1977. See Rule XXV of Standing Rules of the Senate, as amended by Senate Resolution No. 4, Ninety-fifth Congress (popularly cited as the “Committee System Reorganization Amendments of 1977”), approved Feb. 4, 1977. Section 105 of Senate Resolution No. 4 established a temporary Select Committee on Indian Affairs having jurisdiction over matters relating to Indian affairs (such matters previously having been within the jurisdiction of the Committee on Interior and Insular Affairs). Senate Resolution No. 127, June 6, 1984, Ninety-eighth Congress, established the Select Committee on Indian Affairs as a permanent committee of the Senate, and section 25 of Senate Resolution No. 71, Feb. 25, 1993, One Hundred Third Congress, redesignated the Select Committee on Indian Affairs as the Committee on Indian Affairs.
Committee on Interior and Insular Affairs of the House of Representatives changed to Committee on Natural Resources of the House of Representatives on Jan. 5, 1993, by House Resolution No. 5, One Hundred Third Congress.



§ 5355. Eligibility for funds of tribe or tribal organization controlling or managing private schools
The Secretary is authorized and directed to provide funds, pursuant to this chapter; the the 11 So in original. Act of April 16, 1934 (48 Stat. 596), as amended [25 U.S.C. 5342 et seq.]; or any other authority granted to him to any tribe or tribal organization which controls and manages any previously private school.
(Pub. L. 93–638, title II, § 208, Jan. 4, 1975, 88 Stat. 2216; Pub. L. 97–375, title I, § 108(d), Dec. 21, 1982, 96 Stat. 1820.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
Act of April 16, 1934, referred to in text, is act Apr. 16, 1934, ch. 147, 48 Stat. 596, popularly known as the Johnson-O’Malley Act, which is classified generally to section 5342 et seq. of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was formerly classified to section 458d of this title prior to editorial reclassification and renumbering as this section.

Amendments1982—Pub. L. 97–375 struck out provisions relating to annual reporting requirements of Secretary to Congressional committees respecting educational assistance program conducted pursuant to this section.



§ 5356. Supplemental assistance to funds provided to local educational agencies
The assistance provided in this chapter for the education of Indians in the public schools of any State is in addition and supplemental to assistance provided under title VI of the Elementary and Secondary Education Act of 1965 [20 U.S.C. 7401 et seq.].
(Pub. L. 93–638, title II, § 209, Jan. 4, 1975, 88 Stat. 2217; Pub. L. 103–382, title III, § 393(c), Oct. 20, 1994, 108 Stat. 4027; Pub. L. 114–95, title IX, § 9215(rr), Dec. 10, 2015, 129 Stat. 2181.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
The Elementary and Secondary Education Act of 1965, referred to in text, is Pub. L. 89–10, Apr. 11, 1965, 79 Stat. 27, as amended. Title VI of the Act is classified generally to subchapter VI (§ 7401 et seq.) of chapter 70 of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 6301 of Title 20 and Tables.

Codification
Section was formerly classified to section 458e of this title prior to editorial reclassification and renumbering as this section.

Amendments2015—Pub. L. 114–95 substituted “assistance provided under title VI of the Elementary and Secondary Education Act of 1965.” for “assistance provided under title IX of the Elementary and Secondary Education Act of 1965.”
1994—Pub. L. 103–382 substituted “title IX of the Elementary and Secondary Education Act of 1965” for “title IV of the Act of June 23, 1972 (86 Stat. 235)”.




SUBCHAPTER IV—TRIBAL SELF-GOVERNANCE—DEPARTMENT OF THE INTERIOR
§ 5361. Definitions
In this subchapter:(1) CompactThe term “compact” means a self-governance compact entered into under section 5364 of this title.


(2) Construction program; construction projectThe term “construction program” or “construction project” means a Tribal undertaking relating to the administration, planning, environmental determination, design, construction, repair, improvement, or expansion of roads, bridges, buildings, structures, systems, or other facilities for purposes of housing, law enforcement, detention, sanitation, water supply, education, administration, community, health, irrigation, agriculture, conservation, flood control, transportation, or port facilities, or for other Tribal purposes.


(3) DepartmentThe term “Department” means the Department of the Interior.


(4) Funding agreementThe term “funding agreement” means a funding agreement entered into under section 5363 of this title.


(5) Gross mismanagementThe term “gross mismanagement” means a significant violation, shown by a preponderance of the evidence, of a compact, funding agreement, or statutory or regulatory requirement applicable to Federal funds for a program administered by an Indian Tribe under a compact or funding agreement.


(6) Inherent Federal functionThe term “inherent Federal function” means a Federal function that may not legally be delegated to an Indian Tribe.


(7) Non-BIA programThe term “non-BIA program” means all or a portion of a program, function, service, or activity that is administered by any bureau, service, office, or agency of the Department of the Interior other than—(A) the Bureau of Indian Affairs;

(B) the Office of the Assistant Secretary for Indian Affairs; or

(C) the Office of the Special Trustee for American Indians.


(8) ProgramThe term “program” means any program, function, service, or activity (or portion thereof) within the Department that is included in a funding agreement.


(9) SecretaryThe term “Secretary” means the Secretary of the Interior.


(10) Self-determination contractThe term “self-determination contract” means a self-determination contract entered into under section 5321 of this title.


(11) Self-governanceThe term “self-governance” means the Tribal Self-Governance Program established under section 5362 of this title.


(12) Tribal shareThe term “Tribal share” means the portion of all funds and resources of an Indian Tribe that—(A) support any program within the Bureau of Indian Affairs, the Office of the Special Trustee for American Indians, or the Office of the Assistant Secretary for Indian Affairs; and

(B) are not required by the Secretary for the performance of an inherent Federal function.


(13) Tribal water rights settlementThe term “Tribal water rights settlement” means any settlement, compact, or other agreement expressly ratified or approved by an Act of Congress that—(A) includes an Indian Tribe and the United States as parties; and

(B) quantifies or otherwise defines any water right of the Indian Tribe.


(Pub. L. 93–638, title IV, § 401, as added Pub. L. 103–413, title II, § 204, Oct. 25, 1994, 108 Stat. 4271; Pub. L. 116–180, title I, § 101(b), Oct. 21, 2020, 134 Stat. 858.)

Editorial Notes
Codification
Section was formerly classified to section 458aa of this title prior to editorial reclassification and renumbering as this section.

Amendments2020—Pub. L. 116–180 amended section generally. Prior to amendment, section related to establishment of a Tribal Self-Governance program. See section 5362 of this title.

Statutory Notes and Related Subsidiaries
Short TitleFor short title of this subchapter as the “Tribal Self-Governance Act of 1994”, see section 201 of Pub. L. 103–413, set out as a Short Title of 1994 Amendment note under section 5301 of this title.

Construction of 2020 AmendmentPub. L. 116–180, title I, § 101(a), Oct. 21, 2020, 134 Stat. 857, provided that: 
“Nothing in this Act [see Short Title of 2020 Amendment note set out under section 5301 of this title], or the amendments made by this Act, shall be construed—
“(1) to modify, limit, expand, or otherwise affect—“(A) the authority of the Secretary of the Interior, as provided for under the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.] (as in effect on the day before the date of enactment of this Act [Oct. 21, 2020]), regarding—“(i) the inclusion of any non-BIA program (as defined in section 401 of the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5361]) in a self-determination contract or funding agreement under section 403(c) of such Act [25 U.S.C. 5363(c)] (as so in effect); or

“(ii) the implementation of any contract or agreement described in clause (i) that is in effect on the day described in subparagraph (A);


“(B) the meaning, application, or effect of any Tribal water rights settlement, including the performance required of a party thereto or any payment or funding obligation thereunder;

“(C) the authority, jurisdiction, or responsibility of a State to manage, control, or regulate fish and wildlife under State law (including regulations) on land or water in the State, including Federal public land;

“(D) except for the authority provided to the Secretary as described in subparagraph (A), the applicability or effect of any Federal law related to the protection or management of fish or wildlife; or

“(E) any treaty-reserved right or other right of any Indian Tribe as recognized by any other means, including treaties or agreements with the United States, Executive orders, statutes, regulations, or case law; or


“(2) to authorize any provision of a contract or agreement that is not consistent with the terms of a Tribal water rights settlement.”




Application of Other ProvisionsPub. L. 116–180, title II, § 201(d), Oct. 21, 2020, 134 Stat. 879, provided that: “Sections 4, 5, 6, 7, 102(c), 104, 105(a)(1), 105(f), 110, and 111 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304, 5305, 5306, 5307, 5321(c), 5323, 5324(a)(1), 5324(f), 5331, and 5332) and section 314 of the Department of the Interior and Related Agencies Appropriations Act, 1991 (Public Law 101–512; 104 Stat. 1959) [25 U.S.C. 5321 note], apply to compacts and funding agreements entered into under title IV of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5361 et seq.).”


Congressional Statement of FindingsPub. L. 103–413, title II, § 202, Oct. 25, 1994, 108 Stat. 4270, provided that: 
“Congress finds that—
“(1) the tribal right of self-government flows from the inherent sovereignty of Indian tribes and nations;

“(2) the United States recognizes a special government-to-government relationship with Indian tribes, including the right of the tribes to self-governance, as reflected in the Constitution, treaties, Federal statutes, and the course of dealings of the United States with Indian tribes;

“(3) although progress has been made, the Federal bureaucracy, with its centralized rules and regulations, has eroded tribal self-governance and dominates tribal affairs;

“(4) the Tribal Self-Governance Demonstration Project [see Pub. L. 93–638, title III, as added by Pub. L. 100–472, title II, § 209, Oct. 5, 1988, 102 Stat. 2296, formerly set out as a note under former 25 U.S.C. 450f] was designed to improve and perpetuate the government-to-government relationship between Indian tribes and the United States and to strengthen tribal control over Federal funding and program management; and

“(5) Congress has reviewed the results of the Tribal Self-Governance Demonstration Project and finds that—“(A) transferring control to tribal governments, upon tribal request, over funding and decisionmaking for Federal programs, services, functions, and activities, or portions thereof, is an effective way to implement the Federal policy of government-to-government relations with Indian tribes; and

“(B) transferring control to tribal governments, upon tribal request, over funding and decisionmaking for Federal programs, services, functions, and activities strengthens the Federal policy of Indian self-determination.”





Congressional Declaration of PolicyPub. L. 103–413, title II, § 203, Oct. 25, 1994, 108 Stat. 4271, provided that: 
“It is the policy of this title [enacting this subchapter] to permanently establish and implement tribal self-governance—
“(1) to enable the United States to maintain and improve its unique and continuing relationship with, and responsibility to, Indian tribes;

“(2) to permit each Indian tribe to choose the extent of the participation of such tribe in self-governance;

“(3) to coexist with the provisions of the Indian Self-Determination Act [title I of Pub. L. 93–638, see Short Title note set out under section 5301 of this title] relating to the provision of Indian services by designated Federal agencies;

“(4) to ensure the continuation of the trust responsibility of the United States to Indian tribes and Indian individuals;

“(5) to permit an orderly transition from Federal domination of programs and services to provide Indian tribes with meaningful authority to plan, conduct, redesign, and administer programs, services, functions, and activities that meet the needs of the individual tribal communities; and

“(6) to provide for an orderly transition through a planned and measurable parallel reduction in the Federal bureaucracy.”






§ 5362. Tribal Self-Governance Program(a) EstablishmentThe Secretary shall establish and carry out a program within the Department to be known as the “Tribal Self-Governance Program”.


(b) Selection of participating Indian Tribes(1) In general(A) EligibilityThe Secretary, acting through the Director of the Office of Self-Governance, may select not more than 50 new Indian Tribes per year from those tribes eligible under subsection (c) to participate in self-governance.


(B) Joint participationOn the request of each participating Indian Tribe, 2 or more otherwise eligible Indian Tribes may be treated as a single Indian Tribe for the purpose of participating in self-governance.



(2) Other authorized Indian Tribe or Tribal organizationIf an Indian Tribe authorizes another Indian Tribe or a Tribal organization to plan for or carry out a program on its behalf under this subchapter, the authorized Indian Tribe or Tribal organization shall have the rights and responsibilities of the authorizing Indian Tribe (except as otherwise provided in the authorizing resolution).


(3) Joint participation as organizationTwo or more Indian Tribes that are not otherwise eligible under subsection (c) may be treated as a single Indian Tribe for the purpose of participating in self-governance as a Tribal organization if—(A) each Indian Tribe so requests; and

(B) the Tribal organization itself, or at least one of the Indian Tribes participating in the Tribal organization, is eligible under subsection (c).


(4) Tribal withdrawal from a Tribal organization(A) In generalAn Indian Tribe that withdraws from participation in a Tribal organization, in whole or in part, shall be entitled to participate in self-governance if the Indian Tribe is eligible under subsection (c).


(B) Effect of withdrawalIf an Indian Tribe withdraws from participation in a Tribal organization, the Indian Tribe shall be entitled to its Tribal share of funds and resources supporting the programs that the Indian Tribe is entitled to carry out under the compact and funding agreement of the Indian Tribe.


(C) Participation in self-governanceThe withdrawal of an Indian Tribe from a Tribal organization shall not affect the eligibility of the Tribal organization to participate in self-governance on behalf of one or more other Indian Tribes, if the Tribal organization still qualifies under subsection (c).


(D) Withdrawal process(i) In generalAn Indian Tribe may, by Tribal resolution, fully or partially withdraw its Tribal share of any program in a funding agreement from a participating Tribal organization.


(ii) NotificationThe Indian Tribe shall provide a copy of the Tribal resolution described in clause (i) to the Secretary.


(iii) Effective date(I) In generalA withdrawal under clause (i) shall become effective on the date that is specified in the Tribal resolution and mutually agreed upon by the Secretary, the withdrawing Indian Tribe, and the Tribal organization that signed the compact and funding agreement on behalf of the withdrawing Indian Tribe or Tribal organization.


(II) No specified dateIn the absence of a date specified in the resolution, the withdrawal shall become effective on—(aa) the earlier of—(AA) 1 year after the date of submission of the request; and

(BB) the date on which the funding agreement expires; or


(bb) such date as may be mutually agreed upon by the Secretary, the withdrawing Indian Tribe, and the Tribal organization that signed the compact and funding agreement on behalf of the withdrawing Indian Tribe or Tribal organization.




(E) Distribution of fundsIf an Indian Tribe or Tribal organization eligible to enter into a self-determination contract or a compact or funding agreement fully or partially withdraws from a participating Tribal organization, the withdrawing Indian Tribe—(i) may elect to enter into a self-determination contract or compact, in which case—(I) the withdrawing Indian Tribe or Tribal organization shall be entitled to its Tribal share of unexpended funds and resources supporting the programs that the Indian Tribe will be carrying out under its own self-determination contract or compact and funding agreement (calculated on the same basis as the funds were initially allocated to the funding agreement of the Tribal organization); and

(II) the funds referred to in subclause (I) shall be withdrawn by the Secretary from the funding agreement of the Tribal organization and transferred to the withdrawing Indian Tribe, on the condition that sections 5321 and 5324(i) of this title, as appropriate, shall apply to the withdrawing Indian Tribe; or


(ii) may elect not to enter into a self-determination contract or compact, in which case all unexpended funds and resources associated with the withdrawing Indian Tribe’s returned programs (calculated on the same basis as the funds were initially allocated to the funding agreement of the Tribal organization) shall be returned by the Tribal organization to the Secretary for operation of the programs included in the withdrawal.


(F) Return to mature contract statusIf an Indian Tribe elects to operate all or some programs carried out under a compact or funding agreement under this subchapter through a self-determination contract under subchapter I, at the option of the Indian Tribe, the resulting self-determination contract shall be a mature self-determination contract as long as the Indian Tribe meets the requirements set forth in section 5304(h) of this title.




(c) EligibilityTo be eligible to participate in self-governance, an Indian Tribe shall—(1) successfully complete the planning phase described in subsection (d);

(2) request participation in self-governance by resolution or other official action by the Tribal governing body; and

(3) demonstrate, for the 3 fiscal years preceding the date on which the Indian Tribe requests participation, financial stability and financial management capability as evidenced by the Indian Tribe having no uncorrected significant and material audit exceptions in the required annual audit of its self-determination or self-governance agreements with any Federal agency.


(d) Planning phase(1) In generalAn Indian Tribe seeking to begin participation in self-governance shall complete a planning phase as provided in this subsection.


(2) ActivitiesThe planning phase shall—(A) be conducted to the satisfaction of the Indian Tribe; and

(B) include—(i) legal and budgetary research; and

(ii) internal Tribal government planning, training, and organizational preparation.




(e) Grants(1) In generalSubject to the availability of appropriations, an Indian Tribe or Tribal organization that meets the requirements of paragraphs (2) and (3) of subsection (c) shall be eligible for grants—(A) to plan for participation in self-governance; and

(B) to negotiate the terms of participation by the Indian Tribe or Tribal organization in self-governance, as set forth in a compact and a funding agreement.


(2) Receipt of grant not requiredReceipt of a grant under paragraph (1) shall not be a requirement of participation in self-governance.



(Pub. L. 93–638, title IV, § 402, as added Pub. L. 103–413, title II, § 204, Oct. 25, 1994, 108 Stat. 4272; amended Pub. L. 104–208, div. A, title I, § 101(d) [title I, § 117], Sept. 30, 1996, 110 Stat. 3009–181, 3009–201; Pub. L. 116–180, title I, § 101(c), Oct. 21, 2020, 134 Stat. 859.)

Editorial Notes

References in TextSubchapter I, referred to in subsec. (b)(4)(F), was in the original “title I”, meaning title I of Pub. L. 93–638, known as the Indian Self-Determination Act, which is classified principally to subchapter I (§ 5321 et seq.) of this chapter. For complete classification of title I to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was formerly classified to section 458bb of this title prior to editorial reclassification and renumbering as this section.

Amendments2020—Pub. L. 116–180 amended section generally. Prior to amendment, section related to selection of Indian tribes to participate in Self-Governance.
1996—Subsec. (b)(1). Pub. L. 104–208 amended par. (1) generally. Prior to amendment, par. (1) read as follows: “In addition to those Indian tribes participating in Self-Governance under subsection (a) of this section, the Secretary, acting through the Director of the Office of Self-Governance, may select up to 20 new tribes per year from the applicant pool described in subsection (c) of this section to participate in Self-Governance.”



§ 5363. Funding agreements(a) AuthorizationThe Secretary shall, on the request of any Indian Tribe or Tribal organization, negotiate and enter into a written funding agreement with the governing body of the Indian Tribe or the Tribal organization in a manner consistent with—(1) the trust responsibility of the Federal Government, treaty obligations, and the government-to-government relationship between Indian Tribes and the United States; and

(2) subsection (b).


(b) ContentsEach funding agreement shall—(1) authorize the tribe to plan, conduct, consolidate, and administer programs, services, functions, and activities, or portions thereof, administered by the Department of the Interior through the Bureau of Indian Affairs, the Office of the Assistant Secretary for Indian Affairs, and the Office of the Special Trustee for American Indians, without regard to the agency or office of that Bureau or those Offices within which the program, service, function, and activity, or portion thereof, is performed, including funding for agency, area, and central office functions in accordance with subsection (g)(3) of this section, and including—(A) any program, service, function, and activity, or portion thereof, administered under the authority of—(i) the Act of April 16, 1934 (25 U.S.C. 452 et seq.); 11 See References in Text note below. and

(ii) section 13 of this title;


(B) programs, services, functions, and activities or portions thereof administered by the Secretary of the Interior that are otherwise available to Indian tribes or Indians for which appropriations are made to agencies other than the Department of the Interior; and

(C) any other program, service, function, or activity (or portion thereof) that is provided through the Bureau of Indian Affairs, the Office of the Assistant Secretary for Indian Affairs, or the Office of the Special Trustee for American Indians with respect to which Indian Tribes or Indians are primary or significant beneficiaries;


(2) subject to such terms as may be negotiated, authorize the tribe to plan, conduct, consolidate, and administer programs, services, functions, and activities, or portions thereof, administered by the Department of the Interior, other than through the Bureau of Indian Affairs, that are otherwise available to Indian tribes or Indians, as identified in section 5372(c) of this title, except that nothing in this subsection may be construed to provide any tribe with a preference with respect to the opportunity of the tribe to administer programs, services, functions, and activities, or portions thereof, unless such preference is otherwise provided for by law; and

(3) subject to the terms of the agreement, authorize the tribe to redesign or consolidate programs, services, functions, and activities, or portions thereof, and reallocate funds for such programs, services, functions, and activities, or portions thereof, except that, with respect to the reallocation, consolidation, and redesign of programs described in paragraph (2), a joint agreement between the Secretary and the tribe shall be required.


(c) Additional activitiesEach funding agreement negotiated pursuant to subsections (a) and (b) of this section may, in accordance to such additional terms as the parties deem appropriate, also include other programs, services, functions, and activities, or portions thereof, administered by the Secretary of the Interior which are of special geographic, historical, or cultural significance to the participating Indian tribe requesting a compact.


(d) Provisions relating to SecretaryFunding agreements negotiated between the Secretary and an Indian tribe shall include provisions—(1) to monitor the performance of trust functions by the tribe through the annual trust evaluation, and

(2) for the Secretary to reassume a program, service, function, or activity, or portions thereof, if there is a finding of imminent jeopardy to a physical trust asset, natural resources, or public health and safety.


(e) Construction projects(1) Regarding construction programs or projects, the Secretary and Indian tribes may negotiate for the inclusion of specific provisions of division B (except sections 1123, 2303, 2304, and 2313) of subtitle I of title 41 and Federal acquisition regulations in any funding agreement entered into under this chapter. Absent a negotiated agreement, such provisions and regulatory requirements shall not apply.

(2) In all construction projects performed pursuant to this subchapter, the Secretary shall ensure that proper health and safety standards are provided for in the funding agreements.


(f) SubmissionNot later than 90 days before the proposed effective date of an agreement entered into under this section, the Secretary shall submit a copy of such agreement to each Indian Tribe that is served by the Agency that is serving the tribe that is a party to the funding agreement.


(g) Payment(1) At the request of the governing body of the tribe and under the terms of an agreement entered into under this section, the Secretary shall provide funding to the tribe to carry out the agreement.

(2) The funding agreements authorized by this subchapter and title III of this Act shall provide for advance payments to the tribes in the form of annual or semi-annual installments at the discretion of the tribes.

(3) Subject to paragraph (4) of this subsection and paragraphs (1) through (3) of subsection (b) of this section, the Secretary shall provide funds to the tribe under an agreement under this subchapter for programs, services, functions, and activities, or portions thereof, in an amount equal to the amount that the tribe would have been eligible to receive under contracts and grants under this chapter, including amounts for direct program and contract support costs and, in addition, any funds that are specifically or functionally related to the provision by the Secretary of services and benefits to the tribe or its members, without regard to the organization level within the Department where such functions are carried out.

(4) Funds for trust services to individual Indians shall be available under an agreement entered into under this section only to the extent that the same services that would have been provided by the Secretary are provided to individual Indians by the tribe.


(h) Civil actions(1) Except as provided in paragraph (2), for the purposes of section 5331 of this title, the term “contract” shall include agreements entered into under this subchapter.

(2) For the period that an agreement entered into under this subchapter is in effect, the provisions of section 81 of this title, section 5123 of this title, and the Act of July 3, 1952 (25 U.S.C. 82a), shall not apply to attorney and other professional contracts by Indian tribal governments participating in Self-Governance under this subchapter.


(i) Facilitation(1) Except as otherwise provided by law, the Secretary shall interpret each Federal law and regulation in a manner that will facilitate—(A) the inclusion of programs, services, functions, and activities in the agreements entered into under this section; and

(B) the implementation of agreements entered into under this section.


(2)(A) A tribe may submit a written request for a waiver to the Secretary identifying the regulation sought to be waived and the basis for the request.

(B) Not later than 60 days after receipt by the Secretary of a written request by a tribe to waive application of a Federal regulation for an agreement entered into under this section, the Secretary shall either approve or deny the requested waiver in writing to the tribe. A denial may be made only upon a specific finding by the Secretary that identified language in the regulation may not be waived because such waiver is prohibited by Federal law. The Secretary’s decision shall be final for the Department.



(j) FundsAll funds provided under funding agreements entered into pursuant to this chapter, and all funds provided under contracts or grants made pursuant to this chapter, shall be treated as non-Federal funds for purposes of meeting matching requirements under any other Federal law.


(k) DisclaimerNothing in this section is intended or shall be construed to expand or alter existing statutory authorities in the Secretary so as to authorize the Secretary to enter into any agreement under subsection (b)(2) of this section and section 5372(c) of this title with respect to functions that are inherently Federal or where the statute establishing the existing program does not authorize the type of participation sought by the tribe: Provided, however an Indian tribe or tribes need not be identified in the authorizing statute in order for a program or element of a program to be included in a compact under subsection (b)(2) of this section.


(l) Incorporate self-determination provisionsAt the option of a participating tribe or tribes, any or all provisions of subchapter I of this chapter shall be made part of an agreement entered into under title III of this Act or this subchapter. The Secretary is obligated to include such provisions at the option of the participating tribe or tribes. If such provision is incorporated it shall have the same force and effect as if set out in full in title III or this subchapter.


(m) Other provisions(1) Excluded fundingA funding agreement shall not authorize an Indian Tribe to plan, conduct, administer, or receive Tribal share funding under any program that—(A) is provided under the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1801 et seq.); or

(B) is provided for elementary and secondary schools under the formula developed under section 2007 of this title.


(2) Services, functions, and responsibilitiesA funding agreement shall specify—(A) the services to be provided under the funding agreement;

(B) the functions to be performed under the funding agreement; and

(C) the responsibilities of the Indian Tribe and the Secretary under the funding agreement.


(3) Base budget(A) In generalA funding agreement shall, at the option of the Indian Tribe, provide for a stable base budget specifying the recurring funds (which may include funds available under section 5325(a) of this title) to be transferred to the Indian Tribe, for such period as the Indian Tribe specifies in the funding agreement, subject to annual adjustment only to reflect changes in congressional appropriations.


(B) LimitationsNotwithstanding subparagraph (A), a funding agreement shall not specify funding associated with a program described in subsection (b)(2) or (c) unless the Secretary agrees.



(4) No waiver of trust responsibilityA funding agreement shall prohibit the Secretary from waiving, modifying, or diminishing in any way the trust responsibility of the United States with respect to Indian Tribes and individual Indians that exists under treaties, Executive orders, court decisions, and other laws.



(n) AmendmentThe Secretary shall not revise, amend, or require additional terms in a new or subsequent funding agreement without the consent of the Indian Tribe, unless such terms are required by Federal law.


(o) Effective dateA funding agreement shall become effective on the date specified in the funding agreement.


(p) Existing and subsequent funding agreements(1) Subsequent funding agreementsAbsent notification from an Indian Tribe that the Indian Tribe is withdrawing or retroceding the operation of one or more programs identified in a funding agreement, or unless otherwise agreed to by the parties to the funding agreement or by the nature of any noncontinuing program, service, function, or activity contained in a funding agreement—(A) a funding agreement shall remain in full force and effect until a subsequent funding agreement is executed, with funding paid annually for each fiscal year the agreement is in effect; and

(B) the term of the subsequent funding agreement shall be retroactive to the end of the term of the preceding funding agreement for the purposes of calculating the amount of funding to which the Indian Tribe is entitled.


(2) DisputesDisputes over the implementation of paragraph (1)(A) shall be subject to section 5366(c) of this title.


(3) Existing funding agreementsAn Indian Tribe that was participating in self-governance under this subchapter on October 21, 2020, shall have the option at any time after that date—(A) to retain its existing funding agreement (in whole or in part) to the extent that the provisions of that funding agreement are not directly contrary to any express provision of this subchapter; or

(B) to negotiate a new funding agreement in a manner consistent with this subchapter.


(4) Multiyear funding agreementsAn Indian Tribe may, at the discretion of the Indian Tribe, negotiate with the Secretary for a funding agreement with a term that exceeds 1 year.



(Pub. L. 93–638, title IV, § 403, as added Pub. L. 103–413, title II, § 204, Oct. 25, 1994, 108 Stat. 4272; amended Pub. L. 104–109, § 19, Feb. 12, 1996, 110 Stat. 766; Pub. L. 105–244, title IX, § 901(d), Oct. 7, 1998, 112 Stat. 1828; Pub. L. 106–568, title VIII, § 812(b), Dec. 27, 2000, 114 Stat. 2917; Pub. L. 110–315, title IX, § 941(k)(2)(H), Aug. 14, 2008, 122 Stat. 3467; Pub. L. 116–180, title I, § 101(d), Oct. 21, 2020, 134 Stat. 862; Pub. L. 116–260, div. DD, § 13(a)(3), Dec. 27, 2020, 134 Stat. 3033.)

Editorial Notes

References in TextAct of April 16, 1934 (25 U.S.C. 452 et seq.), referred to in subsec. (b)(1)(A)(i), is act Apr. 16, 1934, ch. 147, 48 Stat. 596, popularly known as the Johnson-O’Malley Act, which was classified generally to section 452 et seq. of this title prior to editorial reclassification as section 5342 et seq. of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
This chapter, referred to in subsecs. (e)(1), (g)(3), and (j), was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
Title III of this Act, referred to in subsecs. (g)(2) and (l), is title III of Pub. L. 93–638, as added by Pub. L. 100–472, title II, § 209, Oct. 5, 1988, 102 Stat. 2296, which was set out as a note under former section 450f of this title prior to repeal by Pub. L. 106–260, § 10, Aug. 18, 2000, 114 Stat. 734.
The Act of July 3, 1952, referred to in subsec. (h)(2), is act July 3, 1952, ch. 549, 66 Stat. 323, which enacted section 82a of this title and provisions set out as a note under section 82a of this title.
Subchapter I of this chapter, referred to in subsec. (l), was in the original “title I of this Act”, meaning title I of Pub. L. 93–638, known as the Indian Self-Determination Act, which is classified principally to subchapter I (§ 5321 et seq.) of this chapter. For complete classification of title I to the Code, see Short Title note set out under section 5301 of this title and Tables.
The Tribally Controlled Colleges and Universities Assistance Act of 1978, referred to in subsec. (m)(1)(A), is Pub. L. 95–471, Oct. 17, 1978, 92 Stat. 1325, which is classified principally to chapter 20 (§ 1801 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1801 of this title and Tables.

Codification
Section was formerly classified to section 458cc of this title prior to editorial reclassification and renumbering as this section.
In subsec. (e)(1), “division B (except sections 1123, 2303, 2304, and 2313) of subtitle I of title 41” substituted for “the Office of Federal Procurement and Policy Act” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.

Amendments2020—Subsec. (a). Pub. L. 116–180, § 101(d)(1), added subsec. (a) and struck out former subsec. (a). Prior to amendment, text read as follows: “The Secretary shall negotiate and enter into an annual written funding agreement with the governing body of each participating tribal government in a manner consistent with the Federal Government’s laws and trust relationship to and responsibility for the Indian people.”
Subsec. (b)(1). Pub. L. 116–180, § 101(d)(2)(A), in introductory provisions, substituted “the Office of the Assistant Secretary for Indian Affairs, and the Office of the Special Trustee for American Indians, without regard to the agency or office of that Bureau or those Offices” for “without regard to the agency or office of the Bureau of Indian Affairs” and “and including—” for “and including”, inserted subpar. (A) designation before “any program”, added subpar. (C), and redesignated former subpars. (A), (B), and (C) as subpars. (A)(i), (A)(ii), and (B), respectively, and realigned margins.
Subsec. (b)(2). Pub. L. 116–180, § 101(d)(2)(B), substituted “section 5372(c) of this title” for “section 5365(c) of this title” and inserted “and” at end.
Subsec. (b)(3). Pub. L. 116–180, § 101(d)(2)(C), substituted period for semicolon at end.
Subsec. (b)(4). Pub. L. 116–260, which directed amendment of par. (4) by adding “and” at end of subpar. (A), striking out “and” at end of subpar. (B), and striking out subpar. (C), could not be executed due to intervening amendment by Pub. 116–180, § 101(d)(2)(B)(D). See note below.
Pub. L. 116–180, § 101(d)(2)(D), struck out par. (4) which read as follows: “prohibit the inclusion of funds provided—
“(A) pursuant to the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1801 et seq.);
“(B) for elementary and secondary schools under the formula developed pursuant to section 2008 of this title; and
“(C) the Flathead Agency Irrigation Division or the Flathead Agency Power Division, except that nothing in this section shall affect the contract authority of such divisions under section 5321 of this title;”.
Subsec. (b)(5) to (9). Pub. L. 116–180, § 101(d)(2)(B)(D), struck out pars. (5) to (9) which set out various requirements and responsibilities related to funding agreements.
Subsec. (f). Pub. L. 116–180, § 101(d)(3), struck out “for review” after “Submission” in heading, substituted “such agreement to” for “such agreement to—”, struck out par. (1) designation before “each Indian tribe”, substituted “agreement.” for “agreement;”, and struck out pars. (2) and (3) which read as follows:
“(2) the Committee on Indian Affairs of the Senate; and
“(3) the Subcommittee on Native American Affairs of the Committee on Natural Resources of the House of Representatives.”
Subsec. (k). Pub. L. 116–180, § 101(d)(4), substituted “section 5372(c) of this title” for “section 5365(c)(1) of this title”.
Subsecs. (m) to (p). Pub. L. 116–180, § 101(d)(5), added subsecs. (m) to (p).
2008—Subsec. (b)(4)(A). Pub. L. 110–315 substituted “the Tribally Controlled Colleges and Universities Assistance Act of 1978” for “the Tribally Controlled College or University Assistance Act of 1978”.
2000—Subsec. (h)(2). Pub. L. 106–568 struck out “and” before “section 5123 of this title” and substituted “and the Act of July 3, 1952 (25 U.S.C. 82a), shall not apply” for “shall not apply”.
1998—Subsec. (b)(4)(A). Pub. L. 105–244 substituted “Tribally Controlled College or University Assistance Act of 1978” for “Tribally Controlled Community College Assistance Act of 1978”.
1996—Subsec. (l). Pub. L. 104–109 added subsec. (l).

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.



§ 5364. Compacts(a) In generalThe Secretary shall negotiate and enter into a written compact with each Indian Tribe participating in self-governance in a manner consistent with the trust responsibility of the Federal Government, treaty obligations, and the government-to-government relationship between Indian Tribes and the United States.


(b) ContentsA compact under subsection (a) shall—(1) specify and affirm the general terms of the government-to-government relationship between the Indian Tribe and the Secretary; and

(2) include such terms as the parties intend shall control during the term of the compact.


(c) AmendmentA compact under subsection (a) may be amended only by agreement of the parties.


(d) Effective dateThe effective date of a compact under subsection (a) shall be—(1) the date of the execution of the compact by the parties; or

(2) such date as is mutually agreed upon by the parties.


(e) DurationA compact under subsection (a) shall remain in effect—(1) for so long as permitted by Federal law; or

(2) until termination by written agreement, retrocession, or reassumption.


(f) Existing compactsAn Indian Tribe participating in self-governance under this subchapter, as in effect on October 21, 2020, shall have the option at any time after that date—(1) to retain its negotiated compact (in whole or in part) to the extent that the provisions of the compact are not directly contrary to any express provision of this subchapter; or

(2) to negotiate a new compact in a manner consistent with this subchapter.


(Pub. L. 93–638, title IV, § 404, as added Pub. L. 116–180, title I, § 101(e), Oct. 21, 2020, 134 Stat. 864.)

Editorial Notes
Prior ProvisionsA prior section 5364, Pub. L. 93–638, title IV, § 404, as added Pub. L. 103–413, title II, § 204, Oct. 25, 1994, 108 Stat. 4275, related to identification of funds in annual budget request, prior to repeal by Pub. L. 116–180, title I, § 101(e), Oct. 21, 2020, 134 Stat. 864. See section 5371 of this title. Such section was formerly classified to section 458dd of this title prior to editorial reclassification and renumbering as section 5364.



§ 5365. General provisions(a) ApplicabilityAn Indian Tribe and the Secretary shall include in any compact or funding agreement provisions that reflect the requirements of this subchapter.


(b) Conflicts of interestAn Indian Tribe participating in self-governance shall ensure that internal measures are in place to address, pursuant to Tribal law and procedures, conflicts of interest in the administration of programs.


(c) Audits(1) Single Agency Audit ActChapter 75 of title 31 shall apply to a funding agreement under this subchapter.


(2) Cost principlesAn Indian Tribe shall apply cost principles under the applicable Office of Management and Budget circular, except as modified by—(A) any provision of law, including section 5325 of this title; or

(B) any exemptions to applicable Office of Management and Budget circulars subsequently granted by the Office of Management and Budget.


(3) Federal claimsAny claim by the Federal Government against an Indian Tribe relating to funds received under a funding agreement based on any audit under this subsection shall be subject to section 5325(f) of this title.



(d) Redesign and consolidationExcept as provided in section 5367 of this title, an Indian Tribe may redesign or consolidate programs, or reallocate funds for programs, in a compact or funding agreement in any manner that the Indian Tribe determines to be in the best interest of the Indian community being served—(1) so long as the redesign or consolidation does not have the effect of denying eligibility for services to population groups otherwise eligible to be served under applicable Federal law; and

(2) except that, with respect to the reallocation, consolidation, and redesign of programs described in subsection (b)(2) or (c) of section 5363 of this title, a joint agreement between the Secretary and the Indian Tribe shall be required.


(e) Retrocession(1) In generalAn Indian Tribe may fully or partially retrocede to the Secretary any program under a compact or funding agreement.


(2) Effective date(A) AgreementUnless an Indian Tribe rescinds a request for retrocession under paragraph (1), the retrocession shall become effective on the date specified by the parties in the compact or funding agreement.


(B) No agreementIn the absence of a specification of an effective date in the compact or funding agreement, the retrocession shall become effective on—(i) the earlier of—(I) 1 year after the date on which the request is submitted; and

(II) the date on which the funding agreement expires; or


(ii) such date as may be mutually agreed upon by the Secretary and the Indian Tribe.




(f) NonduplicationA funding agreement shall provide that, for the period for which, and to the extent to which, funding is provided to an Indian Tribe under this subchapter, the Indian Tribe—(1) shall not be entitled to contract with the Secretary for funds under section 5321 of this title, except that the Indian Tribe shall be eligible for new programs on the same basis as other Indian Tribes; and

(2) shall be responsible for the administration of programs in accordance with the compact or funding agreement.


(g) Records(1) In generalUnless an Indian Tribe specifies otherwise in the compact or funding agreement, records of an Indian Tribe shall not be considered to be Federal records for purposes of chapter 5 of title 5.


(2) Recordkeeping systemAn Indian Tribe shall—(A) maintain a recordkeeping system; and

(B) on a notice period of not less than 30 days, provide the Secretary with reasonable access to the records to enable the Department to meet the requirements of sections 3101 through 3106 of title 44.



(Pub. L. 93–638, title IV, § 405, as added Pub. L. 116–180, title I, § 101(e), Oct. 21, 2020, 134 Stat. 865.)

Editorial Notes
Prior ProvisionsA prior section 5365, Pub. L. 93–638, title IV, § 405, as added Pub. L. 103–413, title II, § 204, Oct. 25, 1994, 108 Stat. 4276, related to reports, prior to repeal by Pub. L. 116–180, title I, § 101(e), Oct. 21, 2020, 134 Stat. 864. See section 5372 of this title. Such section was formerly classified to section 458ee of this title prior to editorial reclassification and renumbering as section 5365.



§ 5366. Provisions relating to the Secretary(a) Trust evaluationsA funding agreement shall include a provision to monitor the performance of trust functions by the Indian Tribe through the annual trust evaluation.


(b) Reassumption(1) In generalA compact or funding agreement shall include provisions for the Secretary to reassume a program and associated funding if there is a specific finding relating to that program of—(A) imminent jeopardy to a trust asset, a natural resource, or public health and safety that—(i) is caused by an act or omission of the Indian Tribe; and

(ii) arises out of a failure to carry out the compact or funding agreement; or


(B) gross mismanagement with respect to funds transferred to an Indian Tribe under a compact or funding agreement, as determined by the Secretary in consultation with the Inspector General, as appropriate.


(2) ProhibitionThe Secretary shall not reassume operation of a program, in whole or part, unless—(A) the Secretary first provides written notice and a hearing on the record to the Indian Tribe; and

(B) the Indian Tribe does not take corrective action to remedy the mismanagement of the funds or programs, or the imminent jeopardy to a trust asset, natural resource, or public health and safety.


(3) Exception(A) In generalNotwithstanding paragraph (2), the Secretary may, on written notice to the Indian Tribe, immediately reassume operation of a program if—(i) the Secretary makes a finding of imminent and substantial jeopardy and irreparable harm to a trust asset, a natural resource, or the public health and safety caused by an act or omission of the Indian Tribe; and

(ii) the imminent and substantial jeopardy and irreparable harm to the trust asset, natural resource, or public health and safety arises out of a failure by the Indian Tribe to carry out the terms of an applicable compact or funding agreement.


(B) ReassumptionIf the Secretary reassumes operation of a program under subparagraph (A), the Secretary shall provide the Indian Tribe with a hearing on the record not later than 10 days after the date of reassumption.




(c) Inability to agree on compact or funding agreement(1) Final offerIf the Secretary and a participating Indian Tribe are unable to agree, in whole or in part, on the terms of a compact or funding agreement (including funding levels), the Indian Tribe may submit a final offer to the Secretary.


(2) DeterminationNot more than 60 days after the date of receipt of a final offer by one or more of the officials designated pursuant to paragraph (4), the Secretary shall review and make a determination with respect to the final offer, except that the 60-day period may be extended for up to 30 days for circumstances beyond the control of the Secretary, upon written request by the Secretary to the Indian tribe.


(3) ExtensionsThe deadline described in paragraph (2) may be extended for any length of time, as agreed upon by both the Indian Tribe and the Secretary.


(4) Designated officials(A) In generalThe Secretary shall designate one or more appropriate officials in the Department to receive a copy of the final offer described in paragraph (1).


(B) No designationIf no official is designated, the Director of the Office of the Executive Secretariat and Regulatory Affairs shall be the designated official.



(5) No timely determinationIf the Secretary fails to make a determination with respect to a final offer within the period specified in paragraph (2), including any extension agreed to under paragraph (3), the Secretary shall be deemed to have agreed to the offer, except that with respect to any compact or funding agreement provision concerning a program described under section 5363(c) of this title, the Secretary shall be deemed to have rejected the offer with respect to such provision and the terms of clauses (ii) through (iv) of paragraphs 11 So in original. Probably should be “paragraph”. (6)(A) shall apply.


(6) Rejection of final offer(A) In generalIf the Secretary rejects a final offer (or one or more provisions or funding levels in a final offer), the Secretary shall—(i) provide timely written notification to the Indian Tribe that contains a specific finding that clearly demonstrates, or that is supported by a controlling legal authority, that—(I) the amount of funds proposed in the final offer exceeds the applicable funding level as determined under section 5325(a)(1) of this title;

(II) the program that is the subject of the final offer is an inherent Federal function or is subject to the discretion of the Secretary under section 5363(c) of this title;

(III) the Indian Tribe cannot carry out the program in a manner that would not result in significant danger or risk to the public health or safety, to natural resources, or to trust resources;

(IV) the Indian Tribe is not eligible to participate in self-governance under section 5362(c) of this title;

(V) the funding agreement would violate a Federal statute or regulation; or

(VI) with respect to a program or portion of a program included in a final offer pursuant to section 5363(b)(2) of this title, the program or the portion of the program is not otherwise available to Indian Tribes or Indians under section 5321(a)(1)(E) of this title;


(ii) provide technical assistance to overcome the objections stated in the notification required by clause (i);

(iii) provide the Indian Tribe with a hearing on the record with the right to engage in full discovery relevant to any issue raised in the matter, and the opportunity for appeal on the objections raised, except that the Indian Tribe may, in lieu of filing such appeal, directly proceed to initiate an action in a United States district court under section 5331(a) of this title; and

(iv) provide the Indian Tribe the option of entering into the severable portions of a final proposed compact or funding agreement (including a lesser funding amount, if any), that the Secretary did not reject, subject to any additional alterations necessary to conform the compact or funding agreement to the severed provisions.


(B) Effect of exercising certain optionIf an Indian Tribe exercises the option specified in subparagraph (A)(iv)—(i) the Indian Tribe shall retain the right to appeal the rejection by the Secretary under this section; and

(ii) clauses (i), (ii), and (iii) of subparagraph (A) shall apply only to the portion of the proposed final compact or funding agreement that was rejected by the Secretary.




(d) Burden of proofIn any administrative action, hearing, appeal, or civil action brought under this section, the Secretary shall have the burden of proof—(1) of demonstrating, by a preponderance of the evidence, the validity of the grounds for a reassumption under subsection (b); and

(2) of clearly demonstrating the validity of the grounds for rejecting a final offer made under subsection (c).


(e) Good faith(1) In generalIn the negotiation of compacts and funding agreements, the Secretary shall at all times negotiate in good faith to maximize implementation of the self-governance policy.


(2) PolicyThe Secretary shall carry out this subchapter in a manner that maximizes the policy of Tribal self-governance.



(f) Savings(1) In generalTo the extent that programs carried out for the benefit of Indian Tribes and Tribal organizations under this subchapter reduce the administrative or other responsibilities of the Secretary with respect to the operation of Indian programs and result in savings that have not otherwise been included in the amount of Tribal shares and other funds determined under section 5368(c) of this title, except for funding agreements entered into for programs under section 5363(c) of this title, the Secretary shall make such savings available to the Indian Tribes or Tribal organizations for the provision of additional services to program beneficiaries in a manner equitable to directly served, contracted, and compacted programs.


(2) Discretionary programs of special significanceFor any savings generated as a result of the assumption of a program by an Indian Tribe under section 5363(c) of this title, such savings shall be made available to that Indian Tribe.



(g) Trust responsibilityThe Secretary may not waive, modify, or diminish in any way the trust responsibility of the United States with respect to Indian Tribes and individual Indians that exists under treaties, Executive orders, other laws, or court decisions.


(h) Decision makerA decision that constitutes final agency action and relates to an appeal within the Department conducted under subsection (c)(6)(A)(iii) may be made by—(1) an official of the Department who holds a position at a higher organizational level within the Department than the level of the departmental agency in which the decision that is the subject of the appeal was made; or

(2) an administrative law judge.


(i) Rules of constructionSubject to section 101(a) of the PROGRESS for Indian Tribes Act, each provision of this subchapter and each provision of a compact or funding agreement shall be liberally construed for the benefit of the Indian Tribe participating in self-governance, and any ambiguity shall be resolved in favor of the Indian Tribe.


(Pub. L. 93–638, title IV, § 406, as added Pub. L. 116–180, title I, § 101(e), Oct. 21, 2020, 134 Stat. 866.)


References in TextSection 101(a) of the PROGRESS for Indian Tribes Act, referred to in subsec. (i), is section 101(a) of Pub. L. 116–180, which is set out as a note under section 5361 of this title.

Editorial Notes
Prior ProvisionsA prior section 5366, Pub. L. 93–638, title IV, § 406, as added Pub. L. 103–413, title II, § 204, Oct. 25, 1994, 108 Stat. 4277; amended Pub. L. 105–277, div. A, § 101(e) [title I, § 133], Oct. 21, 1998, 112 Stat. 2681–231, 2681–264, set out disclaimers regarding construction of provisions of this chapter and subchapter. Such ection was formerly classified to section 458ff of this title prior to editorial reclassification and renumbering as section 5366.



§ 5367. Construction programs and projects(a) In generalIndian Tribes participating in Tribal self-governance may carry out any construction project included in a compact or funding agreement under this subchapter.


(b) Tribal option to carry out certain Federal environmental activitiesIn carrying out a construction project under this subchapter, an Indian Tribe may, subject to the agreement of the Secretary, elect to assume some Federal responsibilities under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), division A of subtitle III of title 54, and related provisions of other law and regulations that would apply if the Secretary were to undertake a construction project, by adopting a resolution—(1) designating a certifying Tribal officer to represent the Indian Tribe and to assume the status of a responsible Federal official under those Acts, laws, or regulations; and

(2) accepting the jurisdiction of the United States courts for the purpose of enforcing the responsibilities of the certifying Tribal officer assuming the status of a responsible Federal official under those Acts, laws, or regulations.


(c) Savings clauseNotwithstanding subsection (b), nothing in this section authorizes the Secretary to include in any compact or funding agreement duties of the Secretary under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), division A of subtitle III of title 54, and other related provisions of law that are inherent Federal functions.


(d) Codes and standardsIn carrying out a construction project under this subchapter, an Indian Tribe shall—(1) adhere to applicable Federal, State, local, and Tribal building codes, architectural and engineering standards, and applicable Federal guidelines regarding design, space, and operational standards, appropriate for the particular project; and

(2) use only architects and engineers who—(A) are licensed to practice in the State in which the facility will be built; and

(B) certify that—(i) they are qualified to perform the work required by the specific construction involved; and

(ii) upon completion of design, the plans and specifications meet or exceed the applicable construction and safety codes.




(e) Tribal accountability(1) In generalIn carrying out a construction project under this subchapter, an Indian Tribe shall assume responsibility for the successful completion of the construction project and of a facility that is usable for the purpose for which the Indian Tribe received funding.


(2) RequirementsFor each construction project carried out by an Indian Tribe under this subchapter, the Indian Tribe and the Secretary shall negotiate a provision to be included in the funding agreement that identifies—(A) the approximate start and completion dates for the project, which may extend over a period of one or more years;

(B) a general description of the project, including the scope of work, references to design criteria, and other terms and conditions;

(C) the responsibilities of the Indian Tribe and the Secretary for the project;

(D) how project-related environmental considerations will be addressed;

(E) the amount of funds provided for the project;

(F) the obligations of the Indian Tribe to comply with the codes referenced in subsection (d)(1) and applicable Federal laws and regulations;

(G) the agreement of the parties over who will bear any additional costs necessary to meet changes in scope, or errors or omissions in design and construction; and

(H) the agreement of the Secretary to issue a certificate of occupancy, if requested by the Indian Tribe, based upon the review and verification by the Secretary, to the satisfaction of the Secretary, that the Indian Tribe has secured upon completion the review and approval of the plans and specifications, sufficiency of design, life safety, and code compliance by qualified, licensed, and independent architects and engineers.



(f) Funding(1) In generalFunding appropriated for construction projects carried out under this subchapter shall be included in funding agreements as annual or semiannual advance payments at the option of the Indian Tribe.


(2) Advance paymentsThe Secretary shall include all associated project contingency funds with each advance payment, and the Indian Tribe shall be responsible for the management of such contingency funds.



(g) NegotiationsAt the option of the Indian Tribe, construction project funding proposals shall be negotiated pursuant to the statutory process in section 5324 of this title, and any resulting construction project agreement shall be incorporated into the funding agreement as addenda.


(h) Federal review and verification(1) In generalOn a schedule negotiated by the Secretary and the Indian Tribe—(A) the Secretary shall review and verify, to the satisfaction of the Secretary, that project planning and design documents prepared by the Indian Tribe in advance of initial construction are in conformity with the obligations of the Indian Tribe under subsection (d); and

(B) before the project planning and design documents are implemented, the Secretary shall review and verify to the satisfaction of the Secretary that subsequent document amendments which result in a significant change in construction are in conformity with the obligations of the Indian Tribe under subsection (d).


(2) ReportsThe Indian Tribe shall provide the Secretary with project progress and financial reports not less than semiannually.


(3) Oversight visitsThe Secretary may conduct onsite project oversight visits semiannually or on an alternate schedule agreed to by the Secretary and the Indian Tribe.



(i) Application of other lawsUnless otherwise agreed to by the Indian Tribe and except as otherwise provided in this chapter, no provision of title 41, the Federal Acquisition Regulation, or any other law or regulation pertaining to Federal procurement (including Executive orders) shall apply to any construction program or project carried out under this subchapter.


(j) Future fundingUpon completion of a facility constructed under this subchapter, the Secretary shall include the facility among those eligible for annual operation and maintenance funding support comparable to that provided for similar facilities funded by the Department as annual appropriations are available and to the extent that the facility size and complexity and other factors do not exceed the funding formula criteria for comparable buildings.


(Pub. L. 93–638, title IV, § 407, as added Pub. L. 116–180, title I, § 101(e), Oct. 21, 2020, 134 Stat. 870.)

Editorial Notes

References in TextThe National Environmental Policy Act of 1969, referred to in subsecs. (b) and (c), is Pub. L. 91–190, Jan. 1, 1970, 83 Stat. 852, which is classified generally to chapter 55 (§ 4321 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 4321 of Title 42 and Tables.
This chapter, referred to in subsec. (i), was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Prior ProvisionsA prior section 5367, Pub. L. 93–638, title IV, § 407, as added Pub. L. 103–413, title II, § 204, Oct. 25, 1994, 108 Stat. 4277, related to regulations to carry out this subchapter, prior to repeal by Pub. L. 116–180, title I, § 101(e), Oct. 21, 2020, 134 Stat. 864. See section 5373 of this title. Such section was formerly classified to section 458gg of this title prior to editorial reclassification and renumbering as section 5367.



§ 5368. Payment(a) In generalAt the request of the governing body of an Indian Tribe and under the terms of an applicable funding agreement, the Secretary shall provide funding to the Indian Tribe to carry out the funding agreement.


(b) Advance annual paymentAt the option of the Indian Tribe, a funding agreement shall provide for an advance annual payment to an Indian Tribe.


(c) Amount(1) In generalSubject to subsection (e) and sections 5363 and 5365 of this title, the Secretary shall provide funds to the Indian Tribe under a funding agreement for programs in an amount that is equal to the amount that the Indian Tribe would have been entitled to receive under contracts and grants under this chapter (including amounts for direct program and contract support costs and, in addition, any funds that are specifically or functionally related to the provision by the Secretary of services and benefits to the Indian Tribe or its members) without regard to the organization level within the Department at which the programs are carried out.


(2) Savings clauseNothing in this section reduces programs, services, or funds of, or provided to, another Indian Tribe.



(d) Timing(1) In generalPursuant to the terms of any compact or funding agreement entered into under this subchapter, the Secretary shall transfer to the Indian Tribe all funds provided for in the funding agreement, pursuant to subsection (c), and provide funding for periods covered by joint resolution adopted by Congress making continuing appropriations, to the extent permitted by such resolution.


(2) TransfersNot later than 1 year after October 21, 2020, in any instance in which a funding agreement requires an annual transfer of funding to be made at the beginning of a fiscal year or requires semiannual or other periodic transfers of funding to be made commencing at the beginning of a fiscal year, the first such transfer shall be made not later than 10 days after the apportionment of such funds by the Office of Management and Budget to the Department, unless the funding agreement provides otherwise.



(e) AvailabilityFunds for trust services to individual Indians shall be available under a funding agreement only to the extent that the same services that would have been provided by the Secretary are provided to individual Indians by the Indian Tribe.


(f) Multiyear fundingA funding agreement may provide for multiyear funding.


(g) Limitations on authority of the SecretaryThe Secretary shall not—(1) fail to transfer to an Indian Tribe its full share of any central, headquarters, regional, area, or service unit office or other funds due under this subchapter for programs eligible under paragraph (1) or (2) of section 5363(b) of this title, except as required by Federal law;

(2) withhold any portion of such funds for transfer over a period of years; or

(3) reduce the amount of funds required under this subchapter—(A) to make funding available for self-governance monitoring or administration by the Secretary;

(B) in subsequent years, except as necessary as a result of—(i) a reduction in appropriations from the previous fiscal year for the program to be included in a compact or funding agreement;

(ii) a congressional directive in legislation or an accompanying report;

(iii) a Tribal authorization;

(iv) a change in the amount of pass-through funds subject to the terms of the funding agreement; or

(v) completion of an activity under a program for which the funds were provided;


(C) to pay for Federal functions, including—(i) Federal pay costs;

(ii) Federal employee retirement benefits;

(iii) automated data processing;

(iv) technical assistance; and

(v) monitoring of activities under this subchapter; or


(D) to pay for costs of Federal personnel displaced by self-determination contracts under this chapter or self-governance under this subchapter.



(h) Federal resourcesIf an Indian Tribe elects to carry out a compact or funding agreement with the use of Federal personnel, Federal supplies (including supplies available from Federal warehouse facilities), Federal supply sources (including lodging, airline transportation, and other means of transportation, including the use of interagency motor pool vehicles), or other Federal resources (including supplies, services, and resources available to the Secretary under any procurement contracts in which the Department is eligible to participate), the Secretary shall, as soon as practicable, acquire and transfer such personnel, supplies, or resources to the Indian Tribe under this subchapter.


(i) Prompt Payment ActChapter 39 of title 31 shall apply to the transfer of funds due under a compact or funding agreement authorized under this subchapter.


(j) Interest or other income(1) In generalAn Indian Tribe may retain interest or income earned on any funds paid under a compact or funding agreement to carry out governmental purposes.


(2) No effect on other amountsThe retention of interest or income under paragraph (1) shall not diminish the amount of funds an Indian Tribe is entitled to receive under a funding agreement in the year the interest or income is earned or in any subsequent fiscal year.


(3) Investment standardFunds transferred under this subchapter shall be managed by the Indian Tribe using the prudent investment standard, provided that the Secretary shall not be liable for any investment losses of funds managed by the Indian Tribe that are not otherwise guaranteed or insured by the Federal Government.



(k) Carryover of funds(1) In generalNotwithstanding any provision of an appropriations Act, all funds paid to an Indian Tribe in accordance with a compact or funding agreement shall remain available until expended.


(2) Effect of carryoverIf an Indian Tribe elects to carry over funding from one year to the next, the carryover shall not diminish the amount of funds the Indian Tribe is entitled to receive under a funding agreement in that fiscal year or any subsequent fiscal year.



(l) Limitation of costs(1) In generalAn Indian Tribe shall not be obligated to continue performance that requires an expenditure of funds in excess of the amount of funds transferred under a compact or funding agreement.


(2) Notice of insufficiencyIf at any time the Indian Tribe has reason to believe that the total amount provided for a specific activity under a compact or funding agreement is insufficient, the Indian Tribe shall provide reasonable notice of such insufficiency to the Secretary.


(3) Suspension of performanceIf, after notice under paragraph (2), the Secretary does not increase the amount of funds transferred under the funding agreement, the Indian Tribe may suspend performance of the activity until such time as additional funds are transferred.


(4) Savings clauseNothing in this section reduces any programs, services, or funds of, or provided to, another Indian Tribe.



(m) Distribution of fundsThe Office of Self-Governance shall be responsible for distribution of all Bureau of Indian Affairs funds provided under this subchapter unless otherwise agreed by the parties to an applicable funding agreement.


(n) ApplicabilityNotwithstanding any other provision of this section, section 101(a) of the PROGRESS for Indian Tribes Act applies to subsections (a) through (m).


(Pub. L. 93–638, title IV, § 408, as added Pub. L. 116–180, title I, § 101(e), Oct. 21, 2020, 134 Stat. 872.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (c)(1) and (g)(3)(D), was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
Section 101(a) of the PROGRESS for Indian Tribes Act, referred to in subsec. (n), is section 101(a) of Pub. L. 116–180, which is set out as a note under section 5361 of this title.

Prior ProvisionsA prior section 5368, Pub. L. 93–638, title IV, § 408, as added Pub. L. 103–413, title II, § 204, Oct. 25, 1994, 108 Stat. 4278, authorized appropriations, prior to repeal by Pub. L. 116–180, title I, § 101(e), Oct. 21, 2020, 134 Stat. 864, 872. See section 5377 of this title. Such section was formerly classified to section 458hh of this title prior to editorial reclassification and renumbering as section 5368.



§ 5369. Facilitation(a) In generalExcept as otherwise provided by law (including section 101(a) of the PROGRESS for Indian Tribes Act), the Secretary shall interpret each Federal law and regulation in a manner that facilitates—(1) the inclusion of programs in funding agreements; and

(2) the implementation of funding agreements.


(b) Regulation waiver(1) RequestAn Indian Tribe may submit to the Secretary a written request for a waiver of applicability of a Federal regulation, including—(A) an identification of the specific text in the regulation sought to be waived; and

(B) the basis for the request.


(2) Determination by the secretaryNot later than 120 days after receipt by the Secretary and the designated officials under paragraph (4) of a request under paragraph (1), the Secretary shall approve or deny the requested waiver in writing to the Indian Tribe.


(3) ExtensionsThe deadline described in paragraph (2) may be extended for any length of time, as agreed upon by both the Indian Tribe and the Secretary.


(4) Designated officialsThe Secretary shall designate one or more appropriate officials in the Department to receive a copy of the waiver request described in paragraph (1).


(5) Grounds for denialThe Secretary may deny a request under paragraph (1) upon a specific finding by the Secretary that the identified text in the regulation may not be waived because such a waiver is prohibited by Federal law.


(6) Failure to make determinationIf the Secretary fails to make a determination with respect to a waiver request within the period specified in paragraph (2) (including any extension agreed to under paragraph (3)), the Secretary shall be deemed to have agreed to the request, except that for a waiver request relating to programs eligible under section 5363(b)(2) or section 5363(c) of this title, the Secretary shall be deemed to have denied the request.


(7) FinalityA decision of the Secretary under this section shall be final for the Department.



(Pub. L. 93–638, title IV, § 409, as added Pub. L. 116–180, title I, § 101(e), Oct. 21, 2020, 134 Stat. 874.)

Editorial Notes

References in TextSection 101(a) of the PROGRESS for Indian Tribes Act, referred to in subsec. (a), is section 101(a) of Pub. L. 116–180, which is set out as a note under section 5361 of this title.



§ 5370. Discretionary application of other sections(a) In generalExcept as otherwise provided in section 201(d) of the PROGRESS for Indian Tribes Act, at the option of a participating Indian Tribe or Indian Tribes, any of the provisions of subchapter I may be incorporated in any compact or funding agreement under this subchapter. The inclusion of any such provision shall be subject to, and shall not conflict with, section 101(a) of such Act.


(b) EffectEach incorporated provision under subsection (a) shall—(1) have the same force and effect as if set out in full in this subchapter;

(2) supplement or replace any related provision in this subchapter; and

(3) apply to any agency otherwise governed by this subchapter.


(c) Effective dateIf an Indian Tribe requests incorporation at the negotiation stage of a compact or funding agreement, the incorporation shall—(1) be effective immediately; and

(2) control the negotiation and resulting compact and funding agreement.


(Pub. L. 93–638, title IV, § 410, as added Pub. L. 116–180, title I, § 101(e), Oct. 21, 2020, 134 Stat. 875.)

Editorial Notes

References in TextSections 101(a) and 201(d) of the PROGRESS for Indian Tribes Act, referred to in subsec. (a), are sections 101(a) and 201(d) of Pub. L. 116–180, which are set out as notes under section 5361 of this title.
Subchapter I, referred to in subsec. (a), was in the original “title I”, meaning title I of Pub. L. 93–638, known as the Indian Self-Determination Act, which is classified principally to subchapter I (§ 5321 et seq.) of this chapter. For complete classification of title I to the Code, see Short Title note set out under section 5301 of this title and Tables.



§ 5371. Annual budget list
The Secretary shall list, in the annual budget request submitted to Congress under section 1105 of title 31, any funds proposed to be included in funding agreements authorized under this subchapter.
(Pub. L. 93–638, title IV, § 411, as added Pub. L. 116–180, title I, § 101(e), Oct. 21, 2020, 134 Stat. 876.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 5364 of this title prior to repeal by Pub. L. 116–180.



§ 5372. Reports(a) In general(1) RequirementOn January 1 of each year, the Secretary shall submit to Congress a report regarding the administration of this subchapter.


(2) AnalysisAny Indian Tribe may submit to the Office of Self-Governance and to the appropriate committees of Congress a detailed annual analysis of unmet Tribal needs for funding agreements under this subchapter.



(b) ContentsThe report under subsection (a)(1) shall—(1) be compiled from information contained in funding agreements, annual audit reports, and data of the Secretary regarding the disposition of Federal funds;

(2) identify—(A) the relative costs and benefits of self-governance;

(B) with particularity, all funds that are specifically or functionally related to the provision by the Secretary of services and benefits to self-governance Indian Tribes and members of Indian Tribes;

(C) the funds transferred to each Indian Tribe and the corresponding reduction in the Federal employees and workload; and

(D) the funding formula for individual Tribal shares of all Central Office funds, together with the comments of affected Indian Tribes, developed under subsection (d);


(3) before being submitted to Congress, be distributed to the Indian Tribes for comment (with a comment period of not less than 30 days);

(4) include the separate views and comments of each Indian Tribe or Tribal organization; and

(5) include a list of—(A) all such programs that the Secretary determines, in consultation with Indian Tribes participating in self-governance, are eligible for negotiation to be included in a funding agreement at the request of a participating Indian Tribe; and

(B) all such programs which Indian Tribes have formally requested to include in a funding agreement under section 5363(c) of this title due to the special geographic, historical, or cultural significance of the program to the Indian Tribe, indicating whether each request was granted or denied, and stating the grounds for any denial.



(c) Report on non-BIA programs(1) In generalIn order to optimize opportunities for including non-BIA programs in agreements with Indian Tribes participating in self-governance under this subchapter, the Secretary shall review all programs administered by the Department, other than through the Bureau of Indian Affairs, the Office of the Assistant Secretary for Indian Affairs, or the Office of the Special Trustee for American Indians, without regard to the agency or office concerned.


(2) Programmatic targetsThe Secretary shall establish programmatic targets, after consultation with Indian Tribes participating in self-governance, to encourage bureaus of the Department to ensure that an appropriate portion of those programs are available to be included in funding agreements.


(3) PublicationThe lists under subsection (b)(5) and targets under paragraph (2) shall be published in the Federal Register and made available to any Indian Tribe participating in self-governance.


(4) Annual review(A) In generalThe Secretary shall annually review and publish in the Federal Register, after consultation with Indian Tribes participating in self-governance, revised lists and programmatic targets.


(B) ContentsIn preparing the revised lists and programmatic targets, the Secretary shall consider all programs that were eligible for contracting in the original list published in the Federal Register in 1995, except for programs specifically determined not to be contractible as a matter of law.




(d) Report on Central Office fundsNot later than January 1, 2020, the Secretary shall, in consultation with Indian Tribes, develop a funding formula to determine the individual Tribal share of funds controlled by the Central Office of the Bureau of Indian Affairs and the Office of the Special Trustee for inclusion in the compacts.


(Pub. L. 93–638, title IV, § 412, as added Pub. L. 116–180, title I, § 101(e), Oct. 21, 2020, 134 Stat. 876.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 5365 of this title prior to repeal by Pub. L. 116–180.



§ 5373. Regulations(a) In general(1) PromulgationNot later than 90 days after October 21, 2020, the Secretary shall initiate procedures under subchapter III of chapter 5 of title 5 to negotiate and promulgate such regulations as are necessary to carry out this subchapter.


(2) Publication of proposed regulationsProposed regulations to implement this subchapter shall be published in the Federal Register not later than 21 months after October 21, 2020.


(3) Expiration of authorityThe authority to promulgate regulations under paragraph (1) shall expire on the date that is 30 months after October 21, 2020.



(b) Committee(1) MembershipA negotiated rulemaking committee established pursuant to section 565 of title 5 to carry out this section shall have as its members only representatives of the Federal Government and Tribal government.


(2) Lead agencyAmong the Federal representatives described in paragraph (1), the Office of Self-Governance shall be the lead agency for the Department.



(c) Adaptation of proceduresThe Secretary shall adapt the negotiated rulemaking procedures to the unique context of self-governance and the government-to-government relationship between the United States and Indian Tribes.


(d) Effect(1) RepealThe Secretary may repeal any regulation that is inconsistent with this chapter.


(2) Conflicting provisionsSubject to section 101(a) of the PROGRESS for Indian Tribes Act and except with respect to programs described under section 5363(c) of this title, this subchapter shall supersede any conflicting provision of law (including any conflicting regulations).


(3) Effectiveness without regard to regulationsThe lack of promulgated regulations on an issue shall not limit the effect or implementation of this subchapter.



(Pub. L. 93–638, title IV, § 413, as added Pub. L. 116–180, title I, § 101(e), Oct. 21, 2020, 134 Stat. 877.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (d)(1), was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
Section 101(a) of the PROGRESS for Indian Tribes Act, referred to in subsec. (d)(2), is section 101(a) of Pub. L. 116–180, which is set out as a note under section 5361 of this title.

Prior ProvisionsProvisions similar to those in this section were contained in section 5367 of this title prior to repeal by Pub. L. 116–180.



§ 5374. Effect of circulars, policies, manuals, guidance, and rules
Unless expressly agreed to by a participating Indian Tribe in a compact or funding agreement, the participating Indian Tribe shall not be subject to any agency circular, policy, manual, guidance, or rule adopted by the Department, except for—(1) the eligibility provisions of section 5324(g) of this title; and

(2) regulations promulgated pursuant to section 5373 of this title.

(Pub. L. 93–638, title IV, § 414, as added Pub. L. 116–180, title I, § 101(e), Oct. 21, 2020, 134 Stat. 878.)

§ 5375. Appeals
Except as provided in section 5366(d) of this title, in any administrative action, appeal, or civil action for judicial review of any decision made by the Secretary under this subchapter, the Secretary shall have the burden of proof of demonstrating by a preponderance of the evidence—(1) the validity of the grounds for the decision; and

(2) the consistency of the decision with the requirements and policies of this subchapter.

(Pub. L. 93–638, title IV, § 415, as added Pub. L. 116–180, title I, § 101(e), Oct. 21, 2020, 134 Stat. 878.)

§ 5376. Application of other provisions
Section 314 of the Department of the Interior and Related Agencies Appropriations Act, 1991 (Public Law 101–512; 104 Stat. 1959), shall apply to compacts and funding agreements entered into under this subchapter.
(Pub. L. 93–638, title IV, § 416, as added Pub. L. 116–180, title I, § 101(e), Oct. 21, 2020, 134 Stat. 878.)

Editorial Notes

References in TextSection 314 of the Department of the Interior and Related Agencies Appropriations Act, 1991, referred to in text, is section 314 of Pub. L. 101–512, which is set out as a note under section 5321 of this title.



§ 5377. Authorization of appropriations
There are authorized to be appropriated such sums as may be necessary to carry out this subchapter.
(Pub. L. 93–638, title IV, § 417, as added Pub. L. 116–180, title I, § 101(e), Oct. 21, 2020, 134 Stat. 878.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 5368 of this title prior to repeal by Pub. L. 116–180.




SUBCHAPTER V—TRIBAL SELF-GOVERNANCE—INDIAN HEALTH SERVICE

Editorial Notes
Codification
Subchapter is comprised of title V of Pub. L. 93–638, as added by Pub. L. 106–260, § 4, Aug. 18, 2000, 114 Stat. 712. Another title V of Pub. L. 93–638, as added by Pub. L. 106–568, title XIII, § 1302, Dec. 27, 2000, 114 Stat. 2936, was redesignated title VIII, and is classified to subchapter VII (§ 5421 et seq.) of this chapter.


§ 5381. Definitions(a) In generalIn this subchapter:(1) Construction projectThe term “construction project”—(A) means an organized noncontinuous undertaking to complete a specific set of predetermined objectives for the planning, environmental determination, design, construction, repair, improvement, or expansion of buildings or facilities, as described in a construction project agreement; and

(B) does not include construction program administration and activities described in paragraphs (1) through (3) of section 5304(m) of this title, that may otherwise be included in a funding agreement under this subchapter.


(2) Construction project agreementThe term “construction project agreement” means a negotiated agreement between the Secretary and an Indian tribe, that at a minimum—(A) establishes project phase start and completion dates;

(B) defines a specific scope of work and standards by which it will be accomplished;

(C) identifies the responsibilities of the Indian tribe and the Secretary;

(D) addresses environmental considerations;

(E) identifies the owner and operations and maintenance entity of the proposed work;

(F) provides a budget;

(G) provides a payment process; and

(H) establishes the duration of the agreement based on the time necessary to complete the specified scope of work, which may be 1 or more years.


(3) Gross mismanagementThe term “gross mismanagement” means a significant, clear, and convincing violation of a compact, funding agreement, or regulatory, or statutory requirements applicable to Federal funds transferred to an Indian tribe by a compact or funding agreement that results in a significant reduction of funds available for the programs, services, functions, or activities (or portions thereof) assumed by an Indian tribe.


(4) Inherent Federal functionsThe term “inherent Federal functions” means those Federal functions which cannot legally be delegated to Indian tribes.


(5) Inter-tribal consortiumThe term “inter-tribal consortium” means a coalition of two 11 So in original. Probably should be followed by “or”. more separate Indian tribes that join together for the purpose of participating in self-governance, including tribal organizations.


(6) SecretaryThe term “Secretary” means the Secretary of Health and Human Services.


(7) Self-governanceThe term “self-governance” means the program of self-governance established under section 5382 of this title.


(8) Tribal shareThe term “tribal share” means an Indian tribe’s portion of all funds and resources that support secretarial programs, services, functions, and activities (or portions thereof) that are not required by the Secretary for performance of inherent Federal functions.



(b) Indian tribeIn any case in which an Indian tribe has authorized another Indian tribe, an inter-tribal consortium, or a tribal organization to plan for or carry out programs, services, functions, or activities (or portions thereof) on its behalf under this subchapter, the authorized Indian tribe, inter-tribal consortium, or tribal organization shall have the rights and responsibilities of the authorizing Indian tribe (except as otherwise provided in the authorizing resolution or in this subchapter). In such event, the term “Indian tribe” as used in this subchapter shall include such other authorized Indian tribe, inter-tribal consortium, or tribal organization.


(Pub. L. 93–638, title V, § 501, as added Pub. L. 106–260, § 4, Aug. 18, 2000, 114 Stat. 712.)

Editorial Notes
Codification
Section was formerly classified to section 458aaa of this title prior to editorial reclassification and renumbering as this section.
Another section 501 of Pub. L. 93–638 was renumbered section 801 and is classified to section 5421 of this title.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 106–260, § 13, Aug. 18, 2000, 114 Stat. 734, provided that: “Except as otherwise provided, the provisions of this Act [enacting this subchapter, amending sections 5321, 5324, and 5325 of this title, enacting provisions set out as notes under this section and sections 5301 and 5321 of this title, and repealing provisions set out as a note under former section 450f of this title] shall take effect on the date of the enactment of this Act [Aug. 18, 2000].”


FindingsPub. L. 106–260, § 2, Aug. 18, 2000, 114 Stat. 711, provided that: 
“Congress finds that—
“(1) the tribal right of self-government flows from the inherent sovereignty of Indian tribes and nations;

“(2) the United States recognizes a special government-to-government relationship with Indian tribes, including the right of the Indian tribes to self-governance, as reflected in the Constitution, treaties, Federal statutes, and the course of dealings of the United States with Indian tribes;

“(3) although progress has been made, the Federal bureaucracy, with its centralized rules and regulations, has eroded tribal self-governance and dominates tribal affairs;

“(4) the Tribal Self-Governance Demonstration Project, established under title III of the Indian Self-Determination and Education Assistance Act ([Pub. L. 93–638, former] 25 U.S.C. 450f note) was designed to improve and perpetuate the government-to-government relationship between Indian tribes and the United States and to strengthen tribal control over Federal funding and program management;

“(5) although the Federal Government has made considerable strides in improving Indian health care, it has failed to fully meet its trust responsibilities and to satisfy its obligations to the Indian tribes under treaties and other laws; and

“(6) Congress has reviewed the results of the Tribal Self-Governance Demonstration Project and finds that transferring full control and funding to tribal governments, upon tribal request, over decision making for Federal programs, services, functions, and activities (or portions thereof)—“(A) is an appropriate and effective means of implementing the Federal policy of government-to-government relations with Indian tribes; and

“(B) strengthens the Federal policy of Indian self-determination.”





Declaration of PolicyPub. L. 106–260, § 3, Aug. 18, 2000, 114 Stat. 712, provided that: 
“It is the policy of Congress—
“(1) to permanently establish and implement tribal self-governance within the Department of Health and Human Services;

“(2) to call for full cooperation from the Department of Health and Human Services and its constituent agencies in the implementation of tribal self-governance—“(A) to enable the United States to maintain and improve its unique and continuing relationship with, and responsibility to, Indian tribes;

“(B) to permit each Indian tribe to choose the extent of its participation in self-governance in accordance with the provisions of the Indian Self-Determination and Education Assistance Act [25 U.S.C. 5301 et seq.] relating to the provision of Federal services to Indian tribes;

“(C) to ensure the continuation of the trust responsibility of the United States to Indian tribes and Indian individuals;

“(D) to affirm and enable the United States to fulfill its obligations to the Indian tribes under treaties and other laws;

“(E) to strengthen the government-to-government relationship between the United States and Indian tribes through direct and meaningful consultation with all tribes;

“(F) to permit an orderly transition from Federal domination of programs and services to provide Indian tribes with meaningful authority, control, funding, and discretion to plan, conduct, redesign, and administer programs, services, functions, and activities (or portions thereof) that meet the needs of the individual tribal communities;

“(G) to provide for a measurable parallel reduction in the Federal bureaucracy as programs, services, functions, and activities (or portion thereof) are assumed by Indian tribes;

“(H) to encourage the Secretary to identify all programs, services, functions, and activities (or portions thereof) of the Department of Health and Human Services that may be managed by an Indian tribe under this Act [see Short Title of 2000 Amendments note set out under section 5301 of this title] and to assist Indian tribes in assuming responsibility for such programs, services, functions, and activities (or portions thereof); and

“(I) to provide Indian tribes with the earliest opportunity to administer programs, services, functions, and activities (or portions thereof) from throughout the Department of Health and Human Services.”







§ 5382. Establishment
The Secretary shall establish and carry out a program within the Indian Health Service of the Department of Health and Human Services to be known as the “Tribal Self-Governance Program” in accordance with this subchapter.
(Pub. L. 93–638, title V, § 502, as added Pub. L. 106–260, § 4, Aug. 18, 2000, 114 Stat. 714.)

Editorial Notes
Codification
Section was formerly classified to section 458aaa–1 of this title prior to editorial reclassification and renumbering as this section.
Another section 502 of Pub. L. 93–638 was renumbered section 802 and is classified to section 5422 of this title.



§ 5383. Selection of participating Indian tribes(a) Continuing participationEach Indian tribe that is participating in the Tribal Self-Governance Demonstration Project under title III 11 See References in Text note below. on August 18, 2000, may elect to participate in self-governance under this subchapter under existing authority as reflected in tribal resolution.


(b) Additional participants(1) In generalIn addition to those Indian tribes participating in self-governance under subsection (a) of this section, each year an additional 50 Indian tribes that meet the eligibility criteria specified in subsection (c) of this section shall be entitled to participate in self-governance.


(2) Treatment of certain Indian tribes(A) In generalAn Indian tribe that has withdrawn from participation in an inter-tribal consortium or tribal organization, in whole or in part, shall be entitled to participate in self-governance provided the Indian tribe meets the eligibility criteria specified in subsection (c) of this section.


(B) Effect of withdrawalIf an Indian tribe has withdrawn from participation in an inter-tribal consortium or tribal organization, that Indian tribe shall be entitled to its tribal share of funds supporting those programs, services, functions, and activities (or portions thereof) that the Indian tribe will be carrying out under the compact and funding agreement of the Indian tribe.


(C) Participation in self-governanceIn no event shall the withdrawal of an Indian tribe from an inter-tribal consortium or tribal organization affect the eligibility of the inter-tribal consortium or tribal organization to participate in self-governance.




(c) Applicant pool(1) In generalThe qualified applicant pool for self-governance shall consist of each Indian tribe that—(A) successfully completes the planning phase described in subsection (d) of this section;

(B) has requested participation in self-governance by resolution or other official action by the governing body of each Indian tribe to be served; and

(C) has demonstrated, for 3 fiscal years, financial stability and financial management capability.


(2) Criteria for determining financial stability and financial management capacityFor purposes of this subsection, evidence that, during the 3-year period referred to in paragraph (1)(C), an Indian tribe had no uncorrected significant and material audit exceptions in the required annual audit of the Indian tribe’s self-determination contracts or self-governance funding agreements with any Federal agency shall be conclusive evidence of the required stability and capability.



(d) Planning phaseEach Indian tribe seeking participation in self-governance shall complete a planning phase. The planning phase shall be conducted to the satisfaction of the Indian tribe and shall include—(1) legal and budgetary research; and

(2) internal tribal government planning and organizational preparation relating to the administration of health care programs.


(e) GrantsSubject to the availability of appropriations, any Indian tribe meeting the requirements of paragraph (1)(B) and (C) of subsection (c) of this section shall be eligible for grants—(1) to plan for participation in self-governance; and

(2) to negotiate the terms of participation by the Indian tribe or tribal organization in self-governance, as set forth in a compact and a funding agreement.


(f) Receipt of grant not requiredReceipt of a grant under subsection (e) of this section shall not be a requirement of participation in self-governance.


(Pub. L. 93–638, title V, § 503, as added Pub. L. 106–260, § 4, Aug. 18, 2000, 114 Stat. 714.)

Editorial Notes

References in TextTitle III, referred to in subsec. (a), means title III of Pub. L. 93–638, as added by Pub. L. 100–472, title II, § 209, Oct. 5, 1988, 102 Stat. 2296, which was set out as a note under former section 450f of this title prior to repeal by Pub. L. 106–260, § 10, Aug. 18, 2000, 114 Stat. 734.

Codification
Section was formerly classified to section 458aaa–2 of this title prior to editorial reclassification and renumbering as this section.
Another section 503 of Pub. L. 93–638 was renumbered section 803 and is classified to section 5423 of this title.



§ 5384. Compacts(a) Compact requiredThe Secretary shall negotiate and enter into a written compact with each Indian tribe participating in self-governance in a manner consistent with the Federal Government’s trust responsibility, treaty obligations, and the government-to-government relationship between Indian tribes and the United States.


(b) ContentsEach compact required under subsection (a) of this section shall set forth the general terms of the government-to-government relationship between the Indian tribe and the Secretary, including such terms as the parties intend shall control year after year. Such compacts may only be amended by mutual agreement of the parties.


(c) Existing compactsAn Indian tribe participating in the Tribal Self-Governance Demonstration Project under title III 11 See References in Text note below. on August 18, 2000, shall have the option at any time after August 18, 2000, to—(1) retain the Tribal Self-Governance Demonstration Project compact of that Indian tribe (in whole or in part) to the extent that the provisions of that funding agreement are not directly contrary to any express provision of this subchapter; or

(2) instead of retaining a compact or portion thereof under paragraph (1), negotiate a new compact in a manner consistent with the requirements of this subchapter.


(d) Term and effective dateThe effective date of a compact shall be the date of the approval and execution by the Indian tribe or another date agreed upon by the parties, and shall remain in effect for so long as permitted by Federal law or until terminated by mutual written agreement, retrocession, or reassumption.


(Pub. L. 93–638, title V, § 504, as added Pub. L. 106–260, § 4, Aug. 18, 2000, 114 Stat. 715.)

Editorial Notes

References in TextTitle III, referred to in subsec. (c), means title III of Pub. L. 93–638, as added by Pub. L. 100–472, title II, § 209, Oct. 5, 1988, 102 Stat. 2296, and amended, which was set out as a note under former section 450f of this title prior to repeal by Pub. L. 106–260, § 10, Aug. 18, 2000, 114 Stat. 734.

Codification
Section was formerly classified to section 458aaa–3 of this title prior to editorial reclassification and renumbering as this section.



§ 5385. Funding agreements(a) Funding agreement requiredThe Secretary shall negotiate and enter into a written funding agreement with each Indian tribe participating in self-governance in a manner consistent with the Federal Government’s trust responsibility, treaty obligations, and the government-to-government relationship between Indian tribes and the United States.


(b) Contents(1) In generalEach funding agreement required under subsection (a) of this section shall, as determined by the Indian tribe, authorize the Indian tribe to plan, conduct, consolidate, administer, and receive full tribal share funding, including tribal shares of discretionary Indian Health Service competitive grants (excluding congressionally earmarked competitive grants), for all programs, services, functions, and activities (or portions thereof), that are carried out for the benefit of Indians because of their status as Indians without regard to the agency or office of the Indian Health Service within which the program, service, function, or activity (or portion thereof) is performed.


(2) Inclusion of certain programs, services, functions, and activitiesSuch programs, services, functions, or activities (or portions thereof) include all programs, services, functions, activities (or portions thereof), including grants (which may be added to a funding agreement after an award of such grants), with respect to which Indian tribes or Indians are primary or significant beneficiaries, administered by the Department of Health and Human Services through the Indian Health Service and all local, field, service unit, area, regional, and central headquarters or national office functions so administered under the authority of—(A) section 13 of this title;

(B) the Act of April 16, 1934 (48 Stat. 596; chapter 147; 25 U.S.C. 452 et seq.); 11 See References in Text note below.

(C) the Act of August 5, 1954 (68 Stat. 674; chapter 658) [42 U.S.C. 2001 et seq.];

(D) the Indian Health Care Improvement Act (25 U.S.C. 1601 et seq.);

(E) the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2401 et seq.);

(F) any other Act of Congress authorizing any agency of the Department of Health and Human Services to administer, carry out, or provide financial assistance to such a program, service, function or activity (or portions thereof) described in this section that is carried out for the benefit of Indians because of their status as Indians; or

(G) any other Act of Congress authorizing such a program, service, function, or activity (or portions thereof) carried out for the benefit of Indians under which appropriations are made available to any agency other than an agency within the Department of Health and Human Services, in any case in which the Secretary administers that program, service, function, or activity (or portion thereof).



(c) Inclusion in compact or funding agreementIt shall not be a requirement that an Indian tribe or Indians be identified in the authorizing statute for a program or element of a program to be eligible for inclusion in a compact or funding agreement under this subchapter.


(d) Funding agreement termsEach funding agreement under this subchapter shall set forth—(1) terms that generally identify the programs, services, functions, and activities (or portions thereof) to be performed or administered; and

(2) for the items identified in paragraph (1)—(A) the general budget category assigned;

(B) the funds to be provided, including those funds to be provided on a recurring basis;

(C) the time and method of transfer of the funds;

(D) the responsibilities of the Secretary; and

(E) any other provision with respect to which the Indian tribe and the Secretary agree.



(e) Subsequent funding agreementsAbsent notification from an Indian tribe that is withdrawing or retroceding the operation of one or more programs, services, functions, or activities (or portions thereof) identified in a funding agreement, or unless otherwise agreed to by the parties, each funding agreement shall remain in full force and effect until a subsequent funding agreement is executed, and the terms of the subsequent funding agreement shall be retroactive to the end of the term of the preceding funding agreement.


(f) Existing funding agreementsEach Indian tribe participating in the Tribal Self-Governance Demonstration Project established under title III 1 on August 18, 2000, shall have the option at any time thereafter to—(1) retain the Tribal Self-Governance Demonstration Project funding agreement of that Indian tribe (in whole or in part) to the extent that the provisions of that funding agreement are not directly contrary to any express provision of this subchapter; or

(2) instead of retaining a funding agreement or portion thereof under paragraph (1), negotiate a new funding agreement in a manner consistent with the requirements of this subchapter.


(g) Stable base fundingAt the option of an Indian tribe, a funding agreement may provide for a stable base budget specifying the recurring funds (including, for purposes of this provision, funds available under section 5325(a) of this title) to be transferred to such Indian tribe, for such period as may be specified in the funding agreement, subject to annual adjustment only to reflect changes in congressional appropriations by sub-sub activity excluding earmarks.


(Pub. L. 93–638, title V, § 505, as added Pub. L. 106–260, § 4, Aug. 18, 2000, 114 Stat. 716.)

Editorial Notes

References in TextAct of April 16, 1934, referred to in subsec. (b)(2)(B), is act Apr. 16, 1934, ch. 147, 48 Stat. 596, popularly known as the Johnson-O’Malley Act, which was classified generally to section 452 et seq. of this title prior to editorial reclassification as section 5342 et seq. of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
Act of August 5, 1954, referred to in subsec. (b)(2)(C), is act Aug. 5, 1954, ch. 658, 68 Stat. 674, which is classified generally to subchapter I (§ 2001 et seq.) of chapter 22 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Tables.
The Indian Health Care Improvement Act, referred to in subsec. (b)(2)(D), is Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, which is classified principally to chapter 18 (§ 1601 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.
The Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986, referred to in subsec. (b)(2)(E), is subtitle C of title IV of Pub. L. 99–570, Oct. 27, 1986, 100 Stat. 3207–137, which is classified generally to chapter 26 (§ 2401 et seq.) of this title. For complete classification of subtitle C to the Code, see Short Title note set out under section 2401 of this title and Tables.
Title III, referred to in subsec. (f), means title III of Pub. L. 93–638, as added by Pub. L. 100–472, title II, § 209, Oct. 5, 1988, 102 Stat. 2296, which was set out as a note under former section 450f of this title prior to repeal by Pub. L. 106–260, § 10, Aug. 18, 2000, 114 Stat. 734.

Codification
Section was formerly classified to section 458aaa–4 of this title prior to editorial reclassification and renumbering as this section.



§ 5386. General provisions(a) ApplicabilityThe provisions of this section shall apply to compacts and funding agreements negotiated under this subchapter and an Indian tribe may, at its option, include provisions that reflect such requirements in a compact or funding agreement.


(b) Conflicts of interestIndian tribes participating in self-governance under this subchapter shall ensure that internal measures are in place to address conflicts of interest in the administration of self-governance programs, services, functions, or activities (or portions thereof).


(c) Audits(1) Single Agency Audit ActThe provisions of chapter 75 of title 31 requiring a single agency audit report shall apply to funding agreements under this subchapter.


(2) Cost principlesAn Indian tribe shall apply cost principles under the applicable Office of Management and Budget circular, except as modified by section 5325 of this title 11 So in original. other provisions of law, or by any exemptions to applicable Office of Management and Budget circulars subsequently granted by the Office of Management and Budget. No other audit or accounting standards shall be required by the Secretary. Any claim by the Federal Government against the Indian tribe relating to funds received under a funding agreement based on any audit under this subsection shall be subject to the provisions of section 5325(f) of this title.



(d) Records(1) In generalUnless an Indian tribe specifies otherwise in the compact or funding agreement, records of the Indian tribe shall not be considered Federal records for purposes of chapter 5 of title 5.


(2) Recordkeeping systemThe Indian tribe shall maintain a recordkeeping system, and, after 30 days advance notice, provide the Secretary with reasonable access to such records to enable the Department of Health and Human Services to meet its minimum legal recordkeeping system requirements under sections 3101 through 3106 of title 44.



(e) Redesign and consolidationAn Indian tribe may redesign or consolidate programs, services, functions, and activities (or portions thereof) included in a funding agreement under section 5385 of this title and reallocate or redirect funds for such programs, services, functions, and activities (or portions thereof) in any manner which the Indian tribe deems to be in the best interest of the health and welfare of the Indian community being served, only if the redesign or consolidation does not have the effect of denying eligibility for services to population groups otherwise eligible to be served under applicable Federal law.


(f) RetrocessionAn Indian tribe may retrocede, fully or partially, to the Secretary programs, services, functions, or activities (or portions thereof) included in the compact or funding agreement. Unless the Indian tribe rescinds the request for retrocession, such retrocession will become effective within the timeframe specified by the parties in the compact or funding agreement. In the absence of such a specification, such retrocession shall become effective on—(1) the earlier of—(A) 1 year after the date of submission of such request; or

(B) the date on which the funding agreement expires; or


(2) such date as may be mutually agreed upon by the Secretary and the Indian tribe.


(g) Withdrawal(1) Process(A) In generalAn Indian tribe may fully or partially withdraw from a participating inter-tribal consortium or tribal organization its share of any program, function, service, or activity (or portions thereof) included in a compact or funding agreement.


(B) Effective dateThe withdrawal referred to in subparagraph (A) shall become effective within the timeframe specified in the resolution which authorizes transfer to the participating tribal organization or inter-tribal consortium. In the absence of a specific timeframe set forth in the resolution, such withdrawal shall become effective on—(i) the earlier of—(I) 1 year after the date of submission of such request; or

(II) the date on which the funding agreement expires; or


(ii) such date as may be mutually agreed upon by the Secretary, the withdrawing Indian tribe, and the participating tribal organization or inter-tribal consortium that has signed the compact or funding agreement on behalf of the withdrawing Indian tribe, inter-tribal consortium, or tribal organization.



(2) Distribution of fundsWhen an Indian tribe or tribal organization eligible to enter into a self-determination contract under subchapter I of this chapter or a compact or funding agreement under this subchapter fully or partially withdraws from a participating inter-tribal consortium or tribal organization—(A) the withdrawing Indian tribe or tribal organization shall be entitled to its tribal share of funds supporting those programs, services, functions, or activities (or portions thereof) that the Indian tribe will be carrying out under its own self-determination contract or compact and funding agreement (calculated on the same basis as the funds were initially allocated in the funding agreement of the inter-tribal consortium or tribal organization); and

(B) the funds referred to in subparagraph (A) shall be transferred from the funding agreement of the inter-tribal consortium or tribal organization, on the condition that the provisions of sections 5321 and 5324(i) of this title, as appropriate, shall apply to that withdrawing Indian tribe.


(3) Regaining mature contract statusIf an Indian tribe elects to operate all or some programs, services, functions, or activities (or portions thereof) carried out under a compact or funding agreement under this subchapter through a self-determination contract under subchapter I of this chapter, at the option of the Indian tribe, the resulting self-determination contract shall be a mature self-determination contract.



(h) NonduplicationFor the period for which, and to the extent to which, funding is provided under this subchapter or under the compact or funding agreement, the Indian tribe shall not be entitled to contract with the Secretary for such funds under section 5321 of this title, except that such Indian tribe shall be eligible for new programs on the same basis as other Indian tribes.


(Pub. L. 93–638, title V, § 506, as added Pub. L. 106–260, § 4, Aug. 18, 2000, 114 Stat. 717.)

Editorial Notes

References in TextSubchapter I of this chapter, referred to in subsec. (g)(2), (3), was in the original “title I”, meaning title I of Pub. L. 93–638, known as the Indian Self-Determination Act, which is classified principally to subchapter I (§ 5321 et seq.) of this chapter. For complete classification of title I to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was formerly classified to section 458aaa–5 of this title prior to editorial reclassification and renumbering as this section.



§ 5387. Provisions relating to the Secretary(a) Mandatory provisions(1) Health status reportsCompacts or funding agreements negotiated between the Secretary and an Indian tribe shall include a provision that requires the Indian tribe to report on health status and service delivery—(A) to the extent such data is not otherwise available to the Secretary and specific funds for this purpose are provided by the Secretary under the funding agreement; and

(B) if such reporting shall impose minimal burdens on the participating Indian tribe and such requirements are promulgated under section 5397 of this title.


(2) Reassumption(A) In generalCompacts or funding agreements negotiated between the Secretary and an Indian tribe shall include a provision authorizing the Secretary to reassume operation of a program, service, function, or activity (or portions thereof) and associated funding if there is a specific finding relative to that program, service, function, or activity (or portion thereof) of—(i) imminent endangerment of the public health caused by an act or omission of the Indian tribe, and the imminent endangerment arises out of a failure to carry out the compact or funding agreement; or

(ii) gross mismanagement with respect to funds transferred to a tribe by a compact or funding agreement, as determined by the Secretary in consultation with the Inspector General, as appropriate.


(B) ProhibitionThe Secretary shall not reassume operation of a program, service, function, or activity (or portions thereof) unless—(i) the Secretary has first provided written notice and a hearing on the record to the Indian tribe; and

(ii) the Indian tribe has not taken corrective action to remedy the imminent endangerment to public health or gross mismanagement.


(C) Exception(i) In generalNotwithstanding subparagraph (B), the Secretary may, upon written notification to the Indian tribe, immediately reassume operation of a program, service, function, or activity (or portion thereof) if—(I) the Secretary makes a finding of imminent substantial and irreparable endangerment of the public health caused by an act or omission of the Indian tribe; and

(II) the endangerment arises out of a failure to carry out the compact or funding agreement.


(ii) ReassumptionIf the Secretary reassumes operation of a program, service, function, or activity (or portion thereof) under this subparagraph, the Secretary shall provide the Indian tribe with a hearing on the record not later than 10 days after such reassumption.



(D) HearingsIn any hearing or appeal involving a decision to reassume operation of a program, service, function, or activity (or portion thereof), the Secretary shall have the burden of proof of demonstrating by clear and convincing evidence the validity of the grounds for the reassumption.




(b) Final offerIn the event the Secretary and a participating Indian tribe are unable to agree, in whole or in part, on the terms of a compact or funding agreement (including funding levels), the Indian tribe may submit a final offer to the Secretary. Not more than 45 days after such submission, or within a longer time agreed upon by the Indian tribe, the Secretary shall review and make a determination with respect to such offer. In the absence of a timely rejection of the offer, in whole or in part, made in compliance with subsection (c) of this section, the offer shall be deemed agreed to by the Secretary.


(c) Rejection of final offers(1) In generalIf the Secretary rejects an offer made under subsection (b) of this section (or one or more provisions or funding levels in such offer), the Secretary shall provide—(A) a timely written notification to the Indian tribe that contains a specific finding that clearly demonstrates, or that is supported by a controlling legal authority, that—(i) the amount of funds proposed in the final offer exceeds the applicable funding level to which the Indian tribe is entitled under this subchapter;

(ii) the program, function, service, or activity (or portion thereof) that is the subject of the final offer is an inherent Federal function that cannot legally be delegated to an Indian tribe;

(iii) the Indian tribe cannot carry out the program, function, service, or activity (or portion thereof) in a manner that would not result in significant danger or risk to the public health; or

(iv) the Indian tribe is not eligible to participate in self-governance under section 5383 of this title;


(B) technical assistance to overcome the objections stated in the notification required by subparagraph (A);

(C) the Indian tribe with a hearing on the record with the right to engage in full discovery relevant to any issue raised in the matter and the opportunity for appeal on the objections raised, except that the Indian tribe may, in lieu of filing such appeal, directly proceed to initiate an action in a Federal district court pursuant to section 5331(a) of this title; and

(D) the Indian tribe with the option of entering into the severable portions of a final proposed compact or funding agreement, or provision thereof, (including a lesser funding amount, if any), that the Secretary did not reject, subject to any additional alterations necessary to conform the compact or funding agreement to the severed provisions.


(2) Effect of exercising certain optionIf an Indian tribe exercises the option specified in paragraph (1)(D), that Indian tribe shall retain the right to appeal the Secretary’s rejection under this section, and subparagraphs (A), (B), and (C) of that paragraph shall only apply to that portion of the proposed final compact, funding agreement, or provision thereof that was rejected by the Secretary.



(d) Burden of proofWith respect to any hearing or appeal or civil action conducted pursuant to this section, the Secretary shall have the burden of demonstrating by clear and convincing evidence the validity of the grounds for rejecting the offer (or a provision thereof) made under subsection (b) of this section.


(e) Good faithIn the negotiation of compacts and funding agreements the Secretary shall at all times negotiate in good faith to maximize implementation of the self-governance policy. The Secretary shall carry out this subchapter in a manner that maximizes the policy of tribal self-governance, in a manner consistent with the purposes specified in section 3 of the Tribal Self-Governance Amendments of 2000.


(f) SavingsTo the extent that programs, functions, services, or activities (or portions thereof) carried out by Indian tribes under this subchapter reduce the administrative or other responsibilities of the Secretary with respect to the operation of Indian programs and result in savings that have not otherwise been included in the amount of tribal shares and other funds determined under section 5388(c) of this title, the Secretary shall make such savings available to the Indian tribes, inter-tribal consortia, or tribal organizations for the provision of additional services to program beneficiaries in a manner equitable to directly served, contracted, and compacted programs.


(g) Trust responsibilityThe Secretary is prohibited from waiving, modifying, or diminishing in any way the trust responsibility of the United States with respect to Indian tribes and individual Indians that exists under treaties, Executive orders, other laws, or court decisions.


(h) DecisionmakerA decision that constitutes final agency action and relates to an appeal within the Department of Health and Human Services conducted under subsection (c) of this section shall be made either—(1) by an official of the Department who holds a position at a higher organizational level within the Department than the level of the departmental agency in which the decision that is the subject of the appeal was made; or

(2) by an administrative judge.


(Pub. L. 93–638, title V, § 507, as added Pub. L. 106–260, § 4, Aug. 18, 2000, 114 Stat. 719.)

Editorial Notes

References in TextSection 3 of the Tribal Self-Governance Amendments of 2000, referred to in subsec. (e), is section 3 of Pub. L. 106–260, which is set out as a note under section 5381 of this title.

Codification
Section was formerly classified to section 458aaa–6 of this title prior to editorial reclassification and renumbering as this section.



§ 5388. Transfer of funds(a) In generalPursuant to the terms of any compact or funding agreement entered into under this subchapter, the Secretary shall transfer to the Indian tribe all funds provided for in the funding agreement, pursuant to subsection (c) of this section, and provide funding for periods covered by joint resolution adopted by Congress making continuing appropriations, to the extent permitted by such resolutions. In any instance where a funding agreement requires an annual transfer of funding to be made at the beginning of a fiscal year, or requires semiannual or other periodic transfers of funding to be made commencing at the beginning of a fiscal year, the first such transfer shall be made not later than 10 days after the apportionment of such funds by the Office of Management and Budget to the Department, unless the funding agreement provides otherwise.


(b) Multiyear fundingThe Secretary is authorized to employ, upon tribal request, multiyear funding agreements. References in this subchapter to funding agreements shall include such multiyear funding agreements.


(c) Amount of fundingThe Secretary shall provide funds under a funding agreement under this subchapter in an amount equal to the amount that the Indian tribe would have been entitled to receive under self-determination contracts under this chapter, including amounts for direct program costs specified under section 5325(a)(1) of this title and amounts for contract support costs specified under section 5325(a)(2), (3), (5), and (6) of this title, including any funds that are specifically or functionally related to the provision by the Secretary of services and benefits to the Indian tribe or its members, all without regard to the organizational level within the Department where such functions are carried out.


(d) Prohibitions(1) In generalExcept as provided in paragraph (2), the Secretary is expressly prohibited from—(A) failing or refusing to transfer to an Indian tribe its full share of any central, headquarters, regional, area, or service unit office or other funds due under this chapter, except as required by Federal law;

(B) withholding portions of such funds for transfer over a period of years; and

(C) reducing the amount of funds required under this chapter—(i) to make funding available for self-governance monitoring or administration by the Secretary;

(ii) in subsequent years, except pursuant to—(I) a reduction in appropriations from the previous fiscal year for the program or function to be included in a compact or funding agreement;

(II) a congressional directive in legislation or accompanying report;

(III) a tribal authorization;

(IV) a change in the amount of pass-through funds subject to the terms of the funding agreement; or

(V) completion of a project, activity, or program for which such funds were provided;


(iii) to pay for Federal functions, including Federal pay costs, Federal employee retirement benefits, automated data processing, technical assistance, and monitoring of activities under this chapter; or

(iv) to pay for costs of Federal personnel displaced by self-determination contracts under this chapter or self-governance;



(2) ExceptionThe funds described in paragraph (1)(C) may be increased by the Secretary if necessary to carry out this chapter or as provided in section 5324(c)(2) of this title.



(e) Other resourcesIn the event an Indian tribe elects to carry out a compact or funding agreement with the use of Federal personnel, Federal supplies (including supplies available from Federal warehouse facilities), Federal supply sources (including lodging, airline transportation, and other means of transportation including the use of interagency motor pool vehicles) or other Federal resources (including supplies, services, and resources available to the Secretary under any procurement contracts in which the Department is eligible to participate), the Secretary shall acquire and transfer such personnel, supplies, or resources to the Indian tribe.


(f) Reimbursement to Indian Health ServiceWith respect to functions transferred by the Indian Health Service to an Indian tribe, the Indian Health Service shall provide goods and services to the Indian tribe, on a reimbursable basis, including payment in advance with subsequent adjustment. The reimbursements received from those goods and services, along with the funds received from the Indian tribe pursuant to this subchapter, may be credited to the same or subsequent appropriation account which provided the funding, such amounts to remain available until expended.


(g) Prompt Payment ActChapter 39 of title 31 shall apply to the transfer of funds due under a compact or funding agreement authorized under this subchapter.


(h) Interest or other income on transfersAn Indian tribe is entitled to retain interest earned on any funds paid under a compact or funding agreement to carry out governmental or health purposes and such interest shall not diminish the amount of funds the Indian tribe is authorized to receive under its funding agreement in the year the interest is earned or in any subsequent fiscal year. Funds transferred under this subchapter shall be managed using the prudent investment standard.


(i) Carryover of fundsAll funds paid to an Indian tribe in accordance with a compact or funding agreement shall remain available until expended. In the event that an Indian tribe elects to carry over funding from 1 year to the next, such carryover shall not diminish the amount of funds the Indian tribe is authorized to receive under its funding agreement in that or any subsequent fiscal year.


(j) Program incomeAll Medicare, Medicaid, or other program income earned by an Indian tribe shall be treated as supplemental funding to that negotiated in the funding agreement. The Indian tribe may retain all such income and expend such funds in the current year or in future years except to the extent that the Indian Health Care Improvement Act (25 U.S.C. 1601 et seq.) provides otherwise for Medicare and Medicaid receipts. Such funds shall not result in any offset or reduction in the amount of funds the Indian tribe is authorized to receive under its funding agreement in the year the program income is received or for any subsequent fiscal year.


(k) Limitation of costsAn Indian tribe shall not be obligated to continue performance that requires an expenditure of funds in excess of the amount of funds transferred under a compact or funding agreement. If at any time the Indian tribe has reason to believe that the total amount provided for a specific activity in the compact or funding agreement is insufficient the Indian tribe shall provide reasonable notice of such insufficiency to the Secretary. If the Secretary does not increase the amount of funds transferred under the funding agreement, the Indian tribe may suspend performance of the activity until such time as additional funds are transferred.


(Pub. L. 93–638, title V, § 508, as added Pub. L. 106–260, § 4, Aug. 18, 2000, 114 Stat. 722.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (c) and (d), was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
The Indian Health Care Improvement Act, referred to in subsec. (j), is Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, which is classified principally to chapter 18 (§ 1601 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of this title and Tables.

Codification
Section was formerly classified to section 458aaa–7 of this title prior to editorial reclassification and renumbering as this section.



§ 5389. Construction projects(a) In generalIndian tribes participating in tribal self-governance may carry out construction projects under this subchapter if they elect to assume all Federal responsibilities under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), division A of subtitle III of title 54, and related provisions of law that would apply if the Secretary were to undertake a construction project, by adopting a resolution—(1) designating a certifying officer to represent the Indian tribe and to assume the status of a responsible Federal official under such laws; and

(2) accepting the jurisdiction of the Federal court for the purpose of enforcement of the responsibilities of the responsible Federal official under such environmental laws.


(b) NegotiationsConstruction project proposals shall be negotiated pursuant to the statutory process in section 5324(m) of this title and resulting construction project agreements shall be incorporated into funding agreements as addenda.


(c) Codes and standardsThe Indian tribe and the Secretary shall agree upon and specify appropriate building codes and architectural and engineering standards (including health and safety) which shall be in conformity with nationally recognized standards for comparable projects.


(d) Responsibility for completionThe Indian tribe shall assume responsibility for the successful completion of the construction project in accordance with the negotiated construction project agreement.


(e) FundingFunding for construction projects carried out under this subchapter shall be included in funding agreements as annual advance payments, with semiannual payments at the option of the Indian tribe. Annual advance and semiannual payment amounts shall be determined based on mutually agreeable project schedules reflecting work to be accomplished within the advance payment period, work accomplished and funds expended in previous payment periods, and the total prior payments. The Secretary shall include associated project contingency funds with each advance payment installment. The Indian tribe shall be responsible for the management of the contingency funds included in funding agreements.


(f) ApprovalThe Secretary shall have at least one opportunity to approve project planning and design documents prepared by the Indian tribe in advance of construction of the facilities specified in the scope of work for each negotiated construction project agreement or amendment thereof which results in a significant change in the original scope of work. The Indian tribe shall provide the Secretary with project progress and financial reports not less than semiannually. The Secretary may conduct onsite project oversight visits semiannually or on an alternate schedule agreed to by the Secretary and the Indian tribe.


(g) WagesAll laborers and mechanics employed by contractors and subcontractors (excluding tribes and tribal organizations) in the construction, alteration, or repair, including painting or decorating of a building or other facilities in connection with construction projects funded by the United States under this chapter shall be paid wages at not less than those prevailing wages on similar construction in the locality as determined by the Secretary of Labor in accordance with sections 3141–3144, 3146, and 3147 of title 40. With respect to construction alteration, or repair work to which sections 3141–3144, 3146, and 3147 of title 40 are applicable under this section, the Secretary of Labor shall have the authority and functions set forth in the Reorganization Plan numbered 14, of 1950, and section 3145 of title 40.


(h) Application of other lawsUnless otherwise agreed to by the Indian tribe, no provision of division B (except sections 1123, 2303, 2304, and 2313) of subtitle I of title 41, the Federal Acquisition Regulations issued pursuant thereto, or any other law or regulation pertaining to Federal procurement (including Executive orders) shall apply to any construction project conducted under this subchapter.


(Pub. L. 93–638, title V, § 509, as added Pub. L. 106–260, § 4, Aug. 18, 2000, 114 Stat. 724; amended Pub. L. 113–287, § 5(g), Dec. 19, 2014, 128 Stat. 3269.)

Editorial Notes

References in TextThe National Environmental Policy Act of 1969, referred to in subsec. (a), is Pub. L. 91–190, Jan. 1, 1970, 83 Stat. 852, which is classified generally to chapter 55 (§ 4321 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 4321 of Title 42 and Tables.
This chapter, referred to in subsec. (g), was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.
Reorganization Plan numbered 14, of 1950, referred to in subsec. (g), is set out in the Appendix to Title 5, Government Organization and Employees.

Codification
Section was formerly classified to section 458aaa–8 of this title prior to editorial reclassification and renumbering as this section.
In subsec. (g), “sections 3141–3144, 3146, and 3147 of title 40” substituted for “the Davis-Bacon Act of March 3, 1931 (46 Stat. 1494)”, “sections 3141–3144, 3146, and 3147 of title 40 are” substituted for “the Act of March 3, 1931, is”, and “section 3145 of title 40” substituted for “section 2 of the Act of June 13, 1934 (48 Stat. 948)” on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, the first section of which enacted Title 40, Public Buildings, Property, and Works.
In subsec. (h), “division B (except sections 1123, 2303, 2304, and 2313) of subtitle I of title 41” substituted for “the Office of Federal Procurement Policy Act” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.

Amendments2014—Subsec. (a). Pub. L. 113–287, which directed substitution of “division A of subtitle III of title 54” for “the National Historic Preservation Act (16 U.S.C. 470et seq.)”, was executed by making the substitution for “the National Historic Preservation Act (16 U.S.C. 470 et seq.)” in introductory provisions to reflect the probable intent of Congress.



§ 5390. Federal procurement laws and regulations
Regarding construction programs or projects, the Secretary and Indian tribes may negotiate for the inclusion of specific provisions of division B (except sections 1123, 2303, 2304, and 2313) of subtitle I of title 41 and Federal acquisition regulations in any funding agreement entered into under this subchapter. Absent a negotiated agreement, such provisions and regulatory requirements shall not apply.
(Pub. L. 93–638, title V, § 510, as added Pub. L. 106–260, § 4, Aug. 18, 2000, 114 Stat. 726.)

Editorial Notes
Codification
Section was formerly classified to section 458aaa–9 of this title prior to editorial reclassification and renumbering as this section.
In text, “division B (except sections 1123, 2303, 2304, and 2313) of subtitle I of title 41” substituted for “the Office of Federal Procurement and Policy Act (41 U.S.C. 401 et seq.)” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.



§ 5391. Civil actions(a) Contract definedFor the purposes of section 5331 of this title, the term “contract” shall include compacts and funding agreements entered into under this subchapter.


(b) Applicability of certain lawsSection 81 of this title and section 5123 of this title, shall not apply to attorney and other professional contracts entered into by Indian tribes participating in self-governance under this subchapter.


(c) ReferencesAll references in this chapter to section 5201 of this title are hereby deemed to include section 82a of this title.


(Pub. L. 93–638, title V, § 511, as added Pub. L. 106–260, § 4, Aug. 18, 2000, 114 Stat. 726.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (c), was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was formerly classified to section 458aaa–10 of this title prior to editorial reclassification and renumbering as this section.



§ 5392. Facilitation(a) Secretarial interpretationExcept as otherwise provided by law, the Secretary shall interpret all Federal laws, Executive orders, and regulations in a manner that will facilitate—(1) the inclusion of programs, services, functions, and activities (or portions thereof) and funds associated therewith, in the agreements entered into under this section;

(2) the implementation of compacts and funding agreements entered into under this subchapter; and

(3) the achievement of tribal health goals and objectives.


(b) Regulation waiver(1) In generalAn Indian tribe may submit a written request to waive application of a regulation promulgated under section 5397 of this title or the authorities specified in section 5385(b) of this title for a compact or funding agreement entered into with the Indian Health Service under this subchapter, to the Secretary identifying the applicable Federal regulation sought to be waived and the basis for the request.


(2) ApprovalNot later than 90 days after receipt by the Secretary of a written request by an Indian tribe to waive application of a regulation for a compact or funding agreement entered into under this subchapter, the Secretary shall either approve or deny the requested waiver in writing. A denial may be made only upon a specific finding by the Secretary that identified language in the regulation may not be waived because such waiver is prohibited by Federal law. A failure to approve or deny a waiver request not later than 90 days after receipt shall be deemed an approval of such request. The Secretary’s decision shall be final for the Department.



(c) Access to Federal propertyIn connection with any compact or funding agreement executed pursuant to this subchapter or an agreement negotiated under the Tribal Self-Governance Demonstration Project established under title III,11 See References in Text note below. as in effect before August 18, 2000, upon the request of an Indian tribe, the Secretary—(1) shall permit an Indian tribe to use existing school buildings, hospitals, and other facilities and all equipment therein or appertaining thereto and other personal property owned by the Government within the Secretary’s jurisdiction under such terms and conditions as may be agreed upon by the Secretary and the Indian tribe for their use and maintenance;

(2) may donate to an Indian tribe title to any personal or real property found to be excess to the needs of any agency of the Department, or the General Services Administration, except that—(A) subject to the provisions of subparagraph (B), title to property and equipment furnished by the Federal Government for use in the performance of the compact or funding agreement or purchased with funds under any compact or funding agreement shall, unless otherwise requested by the Indian tribe, vest in the appropriate Indian tribe;

(B) if property described in subparagraph (A) has a value in excess of $5,000 at the time of retrocession, withdrawal, or reassumption, at the option of the Secretary upon the retrocession, withdrawal, or reassumption, title to such property and equipment shall revert to the Department of Health and Human Services; and

(C) all property referred to in subparagraph (A) shall remain eligible for replacement, maintenance, and improvement on the same basis as if title to such property were vested in the United States; and


(3) shall acquire excess or surplus Government personal or real property for donation to an Indian tribe if the Secretary determines the property is appropriate for use by the Indian tribe for any purpose for which a compact or funding agreement is authorized under this subchapter.


(d) Matching or cost-participation requirementAll funds provided under compacts, funding agreements, or grants made pursuant to this chapter, shall be treated as non-Federal funds for purposes of meeting matching or cost participation requirements under any other Federal or non-Federal program.


(e) State facilitationStates are hereby authorized and encouraged to enact legislation, and to enter into agreements with Indian tribes to facilitate and supplement the initiatives, programs, and policies authorized by this subchapter and other Federal laws benefiting Indians and Indian tribes.


(f) Rules of constructionEach provision of this subchapter and each provision of a compact or funding agreement shall be liberally construed for the benefit of the Indian tribe participating in self-governance and any ambiguity shall be resolved in favor of the Indian tribe.


(Pub. L. 93–638, title V, § 512, as added Pub. L. 106–260, § 4, Aug. 18, 2000, 114 Stat. 726.)

Editorial Notes

References in TextTitle III, referred to in subsec. (c), means title III of Pub. L. 93–638, as added by Pub. L. 100–472, title II, § 209, Oct. 5, 1988, 102 Stat. 2296, which was set out as a note under former section 450f of this title prior to repeal by Pub. L. 106–260, § 10, Aug. 18, 2000, 114 Stat. 734.
This chapter, referred to in subsec. (d), was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was formerly classified to section 458aaa–11 of this title prior to editorial reclassification and renumbering as this section.



§ 5393. Budget request(a) Requirement of annual budget request(1) In generalThe President shall identify in the annual budget request submitted to Congress under section 1105 of title 31 all funds necessary to fully fund all funding agreements authorized under this subchapter, including funds specifically identified to fund tribal base budgets. All funds so appropriated shall be apportioned to the Indian Health Service. Such funds shall be provided to the Office of Tribal Self-Governance which shall be responsible for distribution of all funds provided under section 5385 of this title.


(2) Rule of constructionNothing in this subsection shall be construed to authorize the Indian Health Service to reduce the amount of funds that a self-governance tribe is otherwise entitled to receive under its funding agreement or other applicable law, whether or not such funds are apportioned to the Office of Tribal Self-Governance under this section.



(b) Present funding; shortfallsIn such budget request, the President shall identify the level of need presently funded and any shortfall in funding (including direct program and contract support costs) for each Indian tribe, either directly by the Secretary of Health and Human Services, under self-determination contracts, or under compacts and funding agreements authorized under this subchapter.


(Pub. L. 93–638, title V, § 513, as added Pub. L. 106–260, § 4, Aug. 18, 2000, 114 Stat. 727.)

Editorial Notes
Codification
Section was formerly classified to section 458aaa–12 of this title prior to editorial reclassification and renumbering as this section.



§ 5394. Reports(a) Annual report(1) In generalNot later than January 1 of each year after August 18, 2000, the Secretary shall submit to the Committee on Indian Affairs of the Senate and the Committee on Resources of the House of Representatives a written report regarding the administration of this subchapter.


(2) AnalysisThe report under paragraph (1) shall include a detailed analysis of the level of need being presently funded or unfunded for each Indian tribe, either directly by the Secretary, under self-determination contracts under subchapter I of this chapter, or under compacts and funding agreements authorized under this chapter. In compiling reports pursuant to this section, the Secretary may not impose any reporting requirements on participating Indian tribes or tribal organizations, not otherwise provided in this chapter.



(b) ContentsThe report under subsection (a) of this section shall—(1) be compiled from information contained in funding agreements, annual audit reports, and data of the Secretary regarding the disposition of Federal funds; and

(2) identify—(A) the relative costs and benefits of self-governance;

(B) with particularity, all funds that are specifically or functionally related to the provision by the Secretary of services and benefits to self-governance Indian tribes and their members;

(C) the funds transferred to each self-governance Indian tribe and the corresponding reduction in the Federal bureaucracy;

(D) the funding formula for individual tribal shares of all headquarters funds, together with the comments of affected Indian tribes or tribal organizations, developed under subsection (c) of this section; and

(E) amounts expended in the preceding fiscal year to carry out inherent Federal functions, including an identification of those functions by type and location;


(3) contain a description of the method or methods (or any revisions thereof) used to determine the individual tribal share of funds controlled by all components of the Indian Health Service (including funds assessed by any other Federal agency) for inclusion in self-governance compacts or funding agreements;

(4) before being submitted to Congress, be distributed to the Indian tribes for comment (with a comment period of no less than 30 days, beginning on the date of distribution); and

(5) include the separate views and comments of the Indian tribes or tribal organizations.


(c) Report on fund distribution methodNot later than 180 days after August 18, 2000, the Secretary shall, after consultation with Indian tribes, submit a written report to the Committee on Resources of the House of Representatives and the Committee on Indian Affairs of the Senate that describes the method or methods used to determine the individual tribal share of funds controlled by all components of the Indian Health Service (including funds assessed by any other Federal agency) for inclusion in self-governance compacts or funding agreements.


(Pub. L. 93–638, title V, § 514, as added Pub. L. 106–260, § 4, Aug. 18, 2000, 114 Stat. 728.)

Editorial Notes

References in TextSubchapter I of this chapter, referred to in subsec. (a)(2), was in the original “title I”, meaning title I of Pub. L. 93–638, known as the Indian Self-Determination Act, which is classified principally to subchapter I (§ 5321 et seq.) of this chapter. For complete classification of title I to the Code, see Short Title note set out under section 5301 of this title and Tables.
This chapter, referred to in subsec. (a)(2), was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was formerly classified to section 458aaa–13 of this title prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Resources of House of Representatives changed to Committee on Natural Resources of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007.



§ 5395. Disclaimers(a) No funding reductionNothing in this subchapter shall be construed to limit or reduce in any way the funding for any program, project, or activity serving an Indian tribe under this or other applicable Federal law. Any Indian tribe that alleges that a compact or funding agreement is in violation of this section may apply the provisions of section 5331 of this title.


(b) Federal trust and treaty responsibilitiesNothing in this chapter shall be construed to diminish in any way the trust responsibility of the United States to Indian tribes and individual Indians that exists under treaties, Executive orders, or other laws and court decisions.


(c) Obligations of the United StatesThe Indian Health Service under this chapter shall neither bill nor charge those Indians who may have the economic means to pay for services, nor require any Indian tribe to do so.


(Pub. L. 93–638, title V, § 515, as added Pub. L. 106–260, § 4, Aug. 18, 2000, 114 Stat. 729.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (b) and (c), was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was formerly classified to section 458aaa–14 of this title prior to editorial reclassification and renumbering as this section.



§ 5396. Application of other sections of this chapter(a) Mandatory applicationAll provisions of sections 5305(b), 5306, 5307, 5321(c) and (d), 5323, 5324(k) and (l), 5325(a) through (k), and 5332 of this title and section 314 of Public Law 101–512 (coverage under chapter 171 of title 28, commonly known as the “Federal Tort Claims Act”), to the extent not in conflict with this subchapter, shall apply to compacts and funding agreements authorized by this subchapter.


(b) Discretionary applicationAt the request of a participating Indian tribe, any other provision of subchapter I of this chapter, to the extent such provision is not in conflict with this subchapter, shall be made a part of a funding agreement or compact entered into under this subchapter. The Secretary is obligated to include such provision at the option of the participating Indian tribe or tribes. If such provision is incorporated it shall have the same force and effect as if it were set out in full in this subchapter. In the event an Indian tribe requests such incorporation at the negotiation stage of a compact or funding agreement, such incorporation shall be deemed effective immediately and shall control the negotiation and resulting compact and funding agreement.


(Pub. L. 93–638, title V, § 516, as added Pub. L. 106–260, § 4, Aug. 18, 2000, 114 Stat. 729.)

Editorial Notes

References in TextSection 314 of Pub. L. 101–512, referred to in subsec. (a), is section 314 of Pub. L. 101–512, as amended, which is set out as a note under section 5321 of this title.
Subchapter I of this chapter, referred to in subsec. (b), was in the original “title I”, meaning title I of Pub. L. 93–638, known as the Indian Self-Determination Act, which is classified principally to subchapter I (§ 5321 et seq.) of this chapter. For complete classification of title I to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was formerly classified to section 458aaa–15 of this title prior to editorial reclassification and renumbering as this section.



§ 5397. Regulations(a) In general(1) PromulgationNot later than 90 days after August 18, 2000, the Secretary shall initiate procedures under subchapter III of chapter 5 of title 5 to negotiate and promulgate such regulations as are necessary to carry out this subchapter.


(2) Publication of proposed regulationsProposed regulations to implement this subchapter shall be published in the Federal Register by the Secretary no later than 1 year after August 18, 2000.


(3) Expiration of authorityThe authority to promulgate regulations under paragraph (1) shall expire 21 months after August 18, 2000.



(b) Committee(1) In generalA negotiated rulemaking committee established pursuant to section 565 of title 5 to carry out this section shall have as its members only Federal and tribal government representatives, a majority of whom shall be nominated by and be representatives of Indian tribes with funding agreements under this chapter.


(2) RequirementsThe committee shall confer with, and accommodate participation by, representatives of Indian tribes, inter-tribal consortia, tribal organizations, and individual tribal members.



(c) Adaptation of proceduresThe Secretary shall adapt the negotiated rulemaking procedures to the unique context of self-governance and the government-to-government relationship between the United States and Indian tribes.


(d) EffectThe lack of promulgated regulations shall not limit the effect of this subchapter.


(e) Effect of circulars, policies, manuals, guidances, and rulesUnless expressly agreed to by the participating Indian tribe in the compact or funding agreement, the participating Indian tribe shall not be subject to any agency circular, policy, manual, guidance, or rule adopted by the Indian Health Service, except for the eligibility provisions of section 5324(g) of this title and regulations promulgated under this section.


(Pub. L. 93–638, title V, § 517, as added Pub. L. 106–260, § 4, Aug. 18, 2000, 114 Stat. 730.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b)(1), was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was formerly classified to section 458aaa–16 of this title prior to editorial reclassification and renumbering as this section.



§ 5398. Appeals
In any appeal (including civil actions) involving decisions made by the Secretary under this subchapter, the Secretary shall have the burden of proof of demonstrating by clear and convincing evidence—(1) the validity of the grounds for the decision made; and

(2) that the decision is fully consistent with provisions and policies of this subchapter.

(Pub. L. 93–638, title V, § 518, as added Pub. L. 106–260, § 4, Aug. 18, 2000, 114 Stat. 730.)

Editorial Notes
Codification
Section was formerly classified to section 458aaa–17 of this title prior to editorial reclassification and renumbering as this section.



§ 5399. Authorization of appropriations(a) In generalThere are authorized to be appropriated such sums as may be necessary to carry out this subchapter.


(b) Availability of appropriationsNotwithstanding any other provision of this chapter, the provision of funds under this chapter shall be subject to the availability of appropriations and the Secretary is not required to reduce funding for programs, projects, or activities serving a tribe in order to make funds available to another tribe or tribal organization under this chapter.


(Pub. L. 93–638, title V, § 519, as added Pub. L. 106–260, § 4, Aug. 18, 2000, 114 Stat. 731.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b), was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was formerly classified to section 458aaa–18 of this title prior to editorial reclassification and renumbering as this section.




SUBCHAPTER VI—INDIAN LAW ENFORCEMENT FOUNDATION
§ 5411. Definitions
In this subchapter:(1) BoardThe term “Board” means the Board of Directors of the Foundation.


(2) BureauThe term “Bureau” means the Office of Justice Services of the Bureau of Indian Affairs.


(3) CommitteeThe term “Committee” means the Committee for the Establishment of the Indian Law Enforcement Foundation established under section 5412(e)(1) of this title.


(4) FoundationThe term “Foundation” means the Indian Law Enforcement Foundation established under section 5412 of this title.


(5) SecretaryThe term “Secretary” means the Secretary of the Interior.


(Pub. L. 93–638, title VII, § 701, as added Pub. L. 111–211, title II, § 231(c), July 29, 2010, 124 Stat. 2274.)

Editorial Notes
Codification
Section was formerly classified to section 458ccc of this title prior to editorial reclassification and renumbering as this section.



§ 5412. Indian Law Enforcement Foundation(a) Establishment(1) In generalAs soon as practicable after July 29, 2010, the Secretary shall establish, under the laws of the District of Columbia and in accordance with this subchapter, a foundation, to be known as the “Indian Law Enforcement Foundation”.


(2) Funding determinationsNo funds, gift, property, or other item of value (including any interest accrued on such an item) acquired by the Foundation shall—(A) be taken into consideration for purposes of determining Federal appropriations relating to the provision of public safety or justice services to Indians; or

(B) otherwise limit, diminish, or affect the Federal responsibility for the provision of public safety or justice services to Indians.



(b) Nature of corporationThe Foundation—(1) shall be a charitable and nonprofit federally chartered corporation; and

(2) shall not be an agency or instrumentality of the United States.


(c) Place of incorporation and domicileThe Foundation shall be incorporated and domiciled in the District of Columbia.


(d) DutiesThe Foundation shall—(1) encourage, accept, and administer, in accordance with the terms of each donation, private gifts of real and personal property, and any income from or interest in such gifts, for the benefit of, or in support of, public safety and justice services in American Indian and Alaska Native communities; and

(2) assist the Office of Justice Services of the Bureau of Indian Affairs and Indian tribal governments in funding and conducting activities and providing education to advance and support the provision of public safety and justice services in American Indian and Alaska Native communities.


(e) Committee for the Establishment of the Indian Law Enforcement Foundation(1) In generalThe Secretary shall establish a committee, to be known as the “Committee for the Establishment of the Indian Law Enforcement Foundation”, to assist the Secretary in establishing the Foundation.


(2) DutiesNot later than 180 days after July 29, 2010, the Committee shall—(A) carry out such activities as are necessary to incorporate the Foundation under the laws of the District of Columbia, including acting as incorporators of the Foundation;

(B) ensure that the Foundation qualifies for and maintains the status required to carry out this section, until the date on which the Board is established;

(C) establish the constitution and initial bylaws of the Foundation;

(D) provide for the initial operation of the Foundation, including providing for temporary or interim quarters, equipment, and staff; and

(E) appoint the initial members of the Board in accordance with the constitution and initial bylaws of the Foundation.



(f) Board of Directors(1) In generalThe Board of Directors shall be the governing body of the Foundation.


(2) PowersThe Board may exercise, or provide for the exercise of, the powers of the Foundation.


(3) Selection(A) In generalSubject to subparagraph (B), the number of members of the Board, the manner of selection of the members (including the filling of vacancies), and the terms of office of the members shall be as provided in the constitution and bylaws of the Foundation.


(B) Requirements(i) Number of membersThe Board shall be composed of not less than 7 members.


(ii) Initial voting membersThe initial voting members of the Board—(I) shall be appointed by the Committee not later than 180 days after the date on which the Foundation is established; and

(II) shall serve for staggered terms.


(iii) QualificationThe members of the Board shall be United States citizens with knowledge or experience regarding public safety and justice in Indian and Alaska Native communities.



(C) CompensationA member of the Board shall not receive compensation for service as a member, but shall be reimbursed for actual and necessary travel and subsistence expenses incurred in the performance of the duties of the Foundation.




(g) Officers(1) In generalThe officers of the Foundation shall be—(A) a Secretary, elected from among the members of the Board; and

(B) any other officers provided for in the constitution and bylaws of the Foundation.


(2) Chief operating officer(A) SecretarySubject to subparagraph (B), the Secretary of the Foundation may serve, at the direction of the Board, as the chief operating officer of the Foundation.


(B) AppointmentThe Board may appoint a chief operating officer in lieu of the Secretary of the Foundation under subparagraph (A), who shall serve at the direction of the Board.



(3) ElectionThe manner of election, term of office, and duties of the officers of the Foundation shall be as provided in the constitution and bylaws of the Foundation.



(h) PowersThe Foundation—(1) shall adopt a constitution and bylaws for the management of the property of the Foundation and the regulation of the affairs of the Foundation;

(2) may adopt and alter a corporate seal;

(3) may enter into contracts;

(4) may acquire (through gift or otherwise), own, lease, encumber, and transfer real or personal property as necessary or convenient to carry out the purposes of the Foundation;

(5) may sue and be sued; and

(6) may perform any other act necessary and proper to carry out the purposes of the Foundation.


(i) Principal office(1) In generalThe principal office of the Foundation shall be located in the District of Columbia.


(2) Activities; officesThe activities of the Foundation may be conducted, and offices may be maintained, throughout the United States in accordance with the constitution and bylaws of the Foundation.



(j) Service of processThe Foundation shall comply with the law on service of process of each State in which the Foundation is incorporated and of each State in which the Foundation carries on activities.


(k) Liability of officers, employees, and agents(1) In generalThe Foundation shall be liable for the acts of the officers, employees, and agents of the Foundation acting within the scope of the authority of the officers, employees, and agents.


(2) Personal liabilityA member of the Board shall be personally liable only for gross negligence in the performance of the duties of the member.



(l) Restrictions(1) Limitation on spendingBeginning with the fiscal year following the first full fiscal year during which the Foundation is in operation, the administrative costs of the Foundation shall not exceed the percentage described in paragraph (2) of the sum of—(A) the amounts transferred to the Foundation under subsection (n) during the preceding fiscal year; and

(B) donations received from private sources during the preceding fiscal year.


(2) PercentagesThe percentages referred to in paragraph (1) are—(A) for the first 2 fiscal years described in that paragraph, 25 percent;

(B) for the following fiscal year, 20 percent; and

(C) for each fiscal year thereafter, 15 percent.


(3) Appointment and hiringThe appointment of officers and employees of the Foundation shall be subject to the availability of funds.


(4) StatusA member of the Board or officer, employee, or agent of the Foundation shall not by reason of association with the Foundation be considered to be an officer, employee, or agent of the United States.



(m) AuditsThe Foundation shall comply with section 10101 of title 36 as if the Foundation were a corporation under part B of subtitle II of that title.


(n) FundingFor each of fiscal years 2011 through 2015, out of any unobligated amounts available to the Secretary, the Secretary may use to carry out this section not more than $500,000.


(Pub. L. 93–638, title VII, § 702, as added Pub. L. 111–211, title II, § 231(c), July 29, 2010, 124 Stat. 2274.)

Editorial Notes
Codification
Section was formerly classified to section 458ccc–1 of this title prior to editorial reclassification and renumbering as this section.



§ 5413. Administrative services and support(a) Provision of support by SecretarySubject to subsection (b), during the 5-year period beginning on the date on which the Foundation is established, the Secretary—(1) may provide personnel, facilities, and other administrative support services to the Foundation;

(2) may provide funds for initial operating costs and to reimburse the travel expenses of the members of the Board; and

(3) shall require and accept reimbursements from the Foundation for—(A) services provided under paragraph (1); and

(B) funds provided under paragraph (2).



(b) ReimbursementReimbursements accepted under subsection (a)(3)—(1) shall be deposited in the Treasury of the United States to the credit of the applicable appropriations account; and

(2) shall be chargeable for the cost of providing services described in subsection (a)(1) and travel expenses described in subsection (a)(2).


(c) Continuation of certain servicesThe Secretary may continue to provide facilities and necessary support services to the Foundation after the termination of the 5-year period specified in subsection (a) if the facilities and services are—(1) available; and

(2) provided on reimbursable cost basis.


(Pub. L. 93–638, title VII, § 703, as added Pub. L. 111–211, title II, § 231(c), July 29, 2010, 124 Stat. 2277.)

Editorial Notes
Codification
Section was formerly classified to section 458ccc–2 of this title prior to editorial reclassification and renumbering as this section.




SUBCHAPTER VII—NATIONAL FUND FOR EXCELLENCE IN AMERICAN INDIAN EDUCATION

Editorial Notes
Codification
Subchapter is comprised of title VIII, formerly title V, of Pub. L. 93–638, which was formerly classified to part F (§ 458bbb et seq.) of subchapter II of chapter 14 of this title prior to redesignation by Pub. L. 111–211, title II, § 231(d)(1), July 29, 2010, 124 Stat. 2278, transfer to former part H (§ 458ddd et seq.) of subchapter II of chapter 14 of this title, and editorial reclassification as this subchapter.


§ 5421. National Fund for Excellence in American Indian Education(a) In generalAs soon as practicable after December 27, 2000, the Secretary of the Interior shall establish, under the laws of the District of Columbia and in accordance with this subchapter, a foundation to be known as the “National Fund for Excellence in American Indian Education” (hereinafter referred to as the “Foundation”).


(b) Perpetual existenceExcept as otherwise provided, the Foundation shall have perpetual existence.


(c) Nature of corporationThe Foundation shall be a charitable and nonprofit federally chartered corporation and shall not be an agency or instrumentality of the United States.


(d) Place of incorporation and domicileThe Foundation shall be incorporated and domiciled in the District of Columbia.


(e) PurposesThe purposes of the Foundation shall be—(1) to encourage, accept, and administer private gifts of real and personal property or any income therefrom or other interest therein for the benefit of, or in support of, the mission of the Office of Indian Education Programs of the Bureau of Indian Affairs (or its successor office);

(2) to undertake and conduct such other activities as will further the educational opportunities of American Indians who attend a Bureau funded school; and

(3) to participate with, and otherwise assist, Federal, State, and tribal governments, agencies, entities, and individuals in undertaking and conducting activities that will further the educational opportunities of American Indians attending Bureau funded schools.


(f) Board of Directors(1) In generalThe Board of Directors shall be the governing body of the Foundation. The Board may exercise, or provide for the exercise of, the powers of the Foundation.


(2) SelectionThe number of members of the Board, the manner of their selection (including the filling of vacancies), and their terms of office shall be as provided in the constitution and bylaws of the Foundation. However, the Board shall have at least 11 members, two of whom shall be the Secretary and the Assistant Secretary of the Interior for Indian Affairs, who shall serve as ex officio nonvoting members, and the initial voting members of the Board shall be appointed by the Secretary not later than 6 months after the date that the Foundation is established and shall have staggered terms (as determined by the Secretary).


(3) QualificationThe members of the Board shall be United States citizens who are knowledgeable or experienced in American Indian education and shall, to the extent practicable, represent diverse points of view relating to the education of American Indians.


(4) CompensationMembers of the Board shall not receive compensation for their services as members, but shall be reimbursed for actual and necessary travel and subsistence expenses incurred by them in the performance of the duties of the Foundation.



(g) Officers(1) In generalThe officers of the Foundation shall be a secretary, elected from among the members of the Board, and any other officers provided for in the constitution and bylaws of the Foundation.


(2) Secretary of FoundationThe secretary shall serve, at the direction of the Board, as its chief operating officer and shall be knowledgeable and experienced in matters relating to education in general and education of American Indians in particular.


(3) ElectionThe manner of election, term of office, and duties of the officers shall be as provided in the constitution and bylaws of the Foundation.



(h) PowersThe Foundation—(1) shall adopt a constitution and bylaws for the management of its property and the regulation of its affairs, which may be amended;

(2) may adopt and alter a corporate seal;

(3) may make contracts, subject to the limitations of this chapter;

(4) may acquire (through a gift or otherwise), own, lease, encumber, and transfer real or personal property as necessary or convenient to carry out the purposes of the Foundation;

(5) may sue and be sued; and

(6) may perform any other act necessary and proper to carry out the purposes of the Foundation.


(i) Principal officeThe principal office of the Foundation shall be in the District of Columbia. However, the activities of the Foundation may be conducted, and offices may be maintained, throughout the United States in accordance with the constitution and bylaws of the Foundation.


(j) Service of processThe Foundation shall comply with the law on service of process of each State in which it is incorporated and of each State in which the Foundation carries on activities.


(k) Liability of officers and agentsThe Foundation shall be liable for the acts of its officers and agents acting within the scope of their authority. Members of the Board are personally liable only for gross negligence in the performance of their duties.


(l) Restrictions(1) Limitation on spendingBeginning with the fiscal year following the first full fiscal year during which the Foundation is in operation, the administrative costs of the Foundation may not exceed 10 percent of the sum of—(A) the amounts transferred to the Foundation under subsection (m) of this section during the preceding fiscal year; and

(B) donations received from private sources during the preceding fiscal year.


(2) Appointment and hiringThe appointment of officers and employees of the Foundation shall be subject to the availability of funds.


(3) StatusMembers of the Board, and the officers, employees, and agents of the Foundation are not, by reason of their association with the Foundation, officers, employees, or agents of the United States.



(m) Transfer of donated fundsThe Secretary may transfer to the Foundation funds held by the Department of the Interior under section 5341 of this title, if the transfer or use of such funds is not prohibited by any term under which the funds were donated.


(n) AuditsThe Foundation shall comply with the audit requirements set forth in section 10101 of title 36, as if it were a corporation in part B of subtitle II of that title.


(Pub. L. 93–638, title VIII, § 801, formerly title V, § 501, as added Pub. L. 106–568, title XIII, § 1302, Dec. 27, 2000, 114 Stat. 2936; amended Pub. L. 108–267, § 1(a),(b)(2), July 2, 2004, 118 Stat. 797; renumbered title VIII, § 801, Pub. L. 111–211, title II, § 231(d)(1), (2), July 29, 2010, 124 Stat. 2278.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (h)(3), was in the original “this Act”, meaning Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, known as the Indian Self-Determination and Education Assistance Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.

Codification
Section was formerly classified to section 458ddd of this title prior to editorial reclassification and renumbering as this section.

Amendments2004—Pub. L. 108–267, § 1(b)(2), substituted “National Fund for Excellence in American Indian Education” for “American Indian Education Foundation” in section catchline.
Subsec. (a). Pub. L. 108–267, § 1(a), substituted “a foundation to be known as the ‘National Fund for Excellence in American Indian Education’ (hereinafter referred to as the ‘Foundation’)” for “the American Indian Education Foundation”.

Statutory Notes and Related Subsidiaries
Short TitleFor short title of this subchapter as the “American Indian Education Foundation Act of 2000”, see section 1301 of Pub. L. 106–568, set out as a Short Title of 2000 Amendment note under section 5301 of this title.



§ 5422. Administrative services and support(a) Provision of support by SecretarySubject to subsection (b) of this section, during the 5-year period beginning on the date that the Foundation is established, the Secretary—(1) may provide personnel, facilities, and other administrative support services to the Foundation;

(2) may provide funds to reimburse the travel expenses of the members of the Board under section 5421 of this title; and

(3) shall require and accept reimbursements from the Foundation for any—(A) services provided under paragraph (1); and

(B) funds provided under paragraph (2).



(b) ReimbursementsReimbursements accepted under subsection (a)(3) of this section shall be deposited in the Treasury to the credit of the appropriations then current and chargeable for the cost of providing services described in subsection (a)(1) of this section and the travel expenses described in subsection (a)(2) of this section.


(c) Continuation of certain servicesNotwithstanding any other provision of this section, the Secretary may continue to provide facilities and necessary support services to the Foundation after the termination of the 5-year period specified in subsection (a) of this section, on a space available, reimbursable cost basis.


(Pub. L. 93–638, title VIII, § 802, formerly title V, § 502, as added Pub. L. 106–568, title XIII, § 1302, Dec. 27, 2000, 114 Stat. 2938; renumbered title VIII, § 802, and amended Pub. L. 111–211, title II, § 231(d), July 29, 2010, 124 Stat. 2278.)

Editorial Notes
Codification
Section was formerly classified to section 458ddd–1 of this title prior to editorial reclassification and renumbering as this section.

Amendments2010—Subsec. (a)(2). Pub. L. 111–211, § 231(d)(3), substituted reference to section 5421 of this title for reference to former section 458bbb of this title.



§ 5423. Definitions
For the purposes of this subchapter—(1) the term “Bureau funded school” has the meaning given that term in title XI of the Education Amendments of 1978 [25 U.S.C. 2000 et seq.];

(2) the term “Foundation” means the Foundation established by the Secretary pursuant to section 5421 of this title; and

(3) the term “Secretary” means the Secretary of the Interior.

(Pub. L. 93–638, title VIII, § 803, formerly title V, § 503, as added Pub. L. 106–568, title XIII, § 1302, Dec. 27, 2000, 114 Stat. 2938; renumbered title VIII, § 803, and amended Pub. L. 111–211, title II, § 231(d), July 29, 2010, 124 Stat. 2278.)

Editorial Notes

References in TextThe Education Amendments of 1978, referred to in par. (1), is Pub. L. 95–561, Nov. 1, 1978, 92 Stat. 2143. Title XI of the Act is classified principally to chapter 22 (§ 2000 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 6301 of Title 20, Education, and Tables.

Codification
Section was formerly classified to section 458ddd–2 of this title prior to editorial reclassification and renumbering as this section.

Amendments2010—Par. (2). Pub. L. 111–211, § 231(d)(3), substituted reference to section 5421 of this title for reference to former section 458bbb of this title.





CHAPTER 47—CONVEYANCE OF SUBMARGINAL LAND



Sec.


5501.Submarginal lands of United States held in trust for specified Indian tribes.

5502.Designation of tribes.

5503.Submarginal lands of United States held in trust for Stockbridge Munsee Indian Community.

5504.Existing rights of possession, contract, interest, etc.

5505.Gross receipts from conveyed lands.

5506.Tax exemption for conveyed lands and gross receipts; distribution of gross receipts to tribal members.


§ 5501. Submarginal lands of United States held in trust for specified Indian tribes(a) Declaration; addition to reservationsExcept as hereinafter provided, all of the right, title, and interest of the United States of America in all of the land, and the improvements now thereon, that was acquired under title II of the National Industrial Recovery Act of June 16, 1933 (48 Stat. 200), the Emergency Relief Appropriation Act of April 8, 1935 (49 Stat. 115), and section 55 of the Act of August 24, 1935 (49 Stat. 750, 781), and that are now administered by the Secretary of the Interior for the use or benefit of the Indian tribes identified in section 5502(a) of this title, together with all minerals underlying any such land whether acquired pursuant to such Acts or otherwise owned by the United States, are hereby declared to be held by the United States in trust for each of said tribes, and (except in the case of the Cherokee Nation) shall be a part of the reservations heretofore established for each of said tribes.


(b) Imposition of conditions on conveyed lands; lands excepted from conveying authorityThe property conveyed by this chapter shall be subject to the appropriation or disposition of any of the lands, or interests therein, within the Pine Ridge Indian Reservation, South Dakota, as authorized by sections 441j to 441o of title 16, and subject to a reservation in the United States of a right to prohibit or restrict improvements or structures on, and to continuously or intermittently inundate or otherwise use, lands in sections 25 and 26, township 48 north, range 3 west, at Odanah, Wisconsin, in connection with the Bad River flood control project as authorized by section 203 of the Act of July 3, 1958 (72 Stat. 297, 311): Provided, That this chapter shall not convey the title to any part of the lands or any interest therein that prior to October 17, 1975, have been included in the authorized water resources development projects in the Missouri River Basin as authorized by section 203 of the Act of July 3, 1958 (72 Stat. 297, 311), as amended and supplemented: Provided further, That such lands included in Missouri River Basin projects shall be treated as former trust lands are treated.


(c) Additional lands held in trust for specified Indian tribesThe right, title, and interest of the United States of America in all of the lands, including the improvements now thereon (title to which is in the United States), acquired under title II of the National Industrial Recovery Act of June 16, 1933 (48 Stat. 200), and any subsequent Emergency Relief Appropriation Acts, including but not limited to section 5 of the Emergency Relief Appropriation Act of 1939 (53 Stat. 927, 930) and section 4 of the Emergency Relief Appropriation Act, fiscal year 1941 (54 Stat. 611, 617), together with all minerals underlying any such land whether acquired pursuant to such Acts or otherwise owned by the United States, and which lands are now administered by the Secretary of the Interior for the use or benefit of (1) Ramah Navajo Indians, are hereby declared to be held in trust for the Ramah Band of the Navajo Tribe, and (2) Choctaw Indians of Mississippi, except lands subject to the Act of June 21, 1939 (53 Stat. 851), are hereby declared to be held in trust for the Mississippi Band of Choctaw Indians; excepting valid rights-of-way of record.


(Pub. L. 94–114, § 1, Oct. 17, 1975, 89 Stat. 577; Pub. L. 97–434, § 1(a), Jan. 8, 1983, 96 Stat. 2280.)

Editorial Notes

References in TextThe National Industrial Recovery Act, referred to in subsecs. (a) and (c), is act June 16, 1933, ch. 90, 48 Stat. 195. Title II of the Act was classified principally to subchapter I (§ 401 et seq.) of chapter 8 of former Title 40, Public Buildings, Property, and Works, and was terminated June 30, 1943 by act June 27, 1942, ch. 450, § 1, 56 Stat. 410. Provisions of title II of the Act which were classified to former Title 40 were repealed by Pub. L. 107–217, § 6(b), Aug. 21, 2002, 116 Stat. 1304. For complete classification of this Act to the Code, see Tables.
Emergency Relief Appropriation Act of April 8, 1935, referred to in subsec. (a), is act Apr. 8, 1935, ch. 48, 49 Stat. 115, which was not classified to the Code but was listed in the Supplementary Legislation note under section 721 of Title 15, Commerce and Trade.
Section 55 of the Act of August 24, 1935, referred to in subsec. (a), is act Aug. 24, 1935, ch. 641, § 55, 49 Stat. 781, which was not classified to the Code but was listed in the Supplementary Legislation note under section 721 of Title 15.
Section 203 of the Act of July 3, 1958, referred to in subsec. (b), is section 203 of Pub. L. 85–500, July 3, 1958, 72 Stat. 311, which was not classified to the Code.
Section 5 of the Emergency Relief Appropriation Act of 1939, referred to in subsec. (c), is act June 30, 1939, ch. 252, § 5, 53 Stat. 930, which was not classified to the Code.
Section 4 of the Emergency Relief Appropriation Act, fiscal year 1941, referred to in subsec. (c), is act June 26, 1940, ch. 432, § 4, 54 Stat. 617, which was not classified to the Code.
Act of June 21, 1939, referred to in subsec. (c), is act June 21, 1939, ch. 235, 53 Stat. 851, which was not classified to the Code.

Codification
Section was formerly classified to section 459 of this title prior to editorial reclassification and renumbering as this section.

Amendments1983—Subsec. (c). Pub. L. 97–434 added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 1983 AmendmentPub. L. 97–434, § 1(c), Jan. 8, 1983, 96 Stat. 2280, provided that: “The amendments made by this Act [amending this section and section 5502 of this title] shall be effective upon enactment of this Act [Jan. 8, 1983].”




§ 5502. Designation of tribes(a) Description of landsThe lands, declared by section 5501(a) of this title to be held in trust by the United States for the benefit of the Indian tribes named in this section, are generally described as follows:








TribeReservationSubmarginal land project donated to said tribe or groupApproximate acreage


 1. Bad River Band of the Lake Superior Tribe of Chippewa     ­Indians of WisconsinBad RiverBad River LI–WI–813,148.81
 2. Blackfeet TribeBlackfeetBlackfeet LI–MT–99,036.73
 3. Cherokee Nation of Oklahoma Delaware LI–OK–418,749.19
  Adair LI–OK–5................
 4. Cheyenne River Sioux TribeCheyenne RiverCheyenne Indian LI–SD–133,738.47
 5. Crow Creek Sioux TribeCrow CreekCrow Creek LI–SD–1019,169.89
 6. Lower Brule Sioux TribeLower BruleLower Brule LI–SD–1013,209.22
 7. Devils Lake Sioux TribeFort TottenFort Totten LI–ND–111,424.45
 8. Fort Belknap Indian CommunityFort BelknapFort Belknap LI–MT–825,530.10
 9. Assiniboine and Sioux TribesFort PeckFort Peck LI–MT–685,835.52
10. Lac Courte Oreilles Band of Lake Superior Chippewa IndiansLac Courte OreillesLac Courte LI–WI–913,184.65
11. Keweenaw Bay Indian CommunityL’AnseL’Anse LI–MI–84,016.49
12. Minnesota Chippewa TribeWhite EarthTwin Lakes LI–MN–628,544.80
  Flat Lake LI–MN–15................
13. Navajo TribeNavajoGallup-Two Wells LI–NM–1869,947.24
14. Oglala Sioux TribePine RidgePine Ridge LI–SD–718,064.48
15. Rosebud Sioux TribeRosebudCutmeat LI–SD–828,734.59
  Antelope LI–SD–9................
16. Shoshone-Bannock TribesFort HallFort Hall LI–ID–28,711.00
17. Standing Rock Sioux TribeStanding RockStanding Rock LI–ND–1010,255.50
  Standing Rock LI–SD–10................




(b) Publication in Federal Register of boundaries, etc.; estimation of acreagesThe Secretary of the Interior shall cause to be published in the Federal Register the boundaries and descriptions of the lands conveyed by this chapter. The acreages set out in the preceding subsection are estimates and shall not be construed as expanding or limiting the grant of the United States as defined in section 5501 of this title.


(Pub. L. 94–114, § 2, Oct. 17, 1975, 89 Stat. 578; Pub. L. 97–434, § 1(b), Jan. 8, 1983, 96 Stat. 2280.)

Editorial Notes
Codification
Section was formerly classified to section 459a of this title prior to editorial reclassification and renumbering as this section.

Amendments1983—Subsec. (a). Pub. L. 97–434 substituted “section 5501(a) of this title” for “section 5501 of this title”.

Statutory Notes and Related Subsidiaries
Effective Date of 1983 AmendmentAmendment by Pub. L. 97–434 effective Jan. 8, 1983, see section 1(c) of Pub. L. 97–434, set out as a note under section 5501 of this title.



§ 5503. Submarginal lands of United States held in trust for Stockbridge Munsee Indian Community
All of the right, title, and interest of the United States in all the minerals including gas and oil underlying the submarginal lands declared to be held in trust for the Stockbridge Munsee Indian Community by the Act of October 9, 1972 (86 Stat. 795), are hereby declared to be held by the United States in trust for the Stockbridge Munsee Indian Community.
(Pub. L. 94–114, § 3(a), Oct. 17, 1975, 89 Stat. 578.)

Editorial Notes

References in TextAct of October 9, 1972, referred to in text, is Pub. L. 92–480, Oct. 9, 1972, 86 Stat. 795, which was not classified to the Code.

Codification
Section is comprised of section 3(a) of Pub. L. 94–114. Section 3(b) of Pub. L. 94–114 repealed section 2 of Pub. L. 92–480, which related to claims offset involving the Stockbridge Munsee Indian Community and was not classified to the Code. Section 3(c) of Pub. L. 94–114 amended section 5 of Pub. L. 92–488, which related to claims offset involving the Burns Indian Colony and was not classified to the Code.
Section was formerly classified to section 459b of this title prior to editorial reclassification and renumbering as this section.



§ 5504. Existing rights of possession, contract, interest, etc.(a) Preservation; force and effect of mineral leases; rejection of pending applications for leases and return of advance rental paymentsNothing in this chapter shall deprive any person of any existing valid right of possession, contract right, interest, or title he may have in the land involved, or of any existing right of access to public domain lands over and across the land involved, as determined by the Secretary of the Interior. All existing mineral leases, including oil and gas leases, which may have been issued or approved pursuant to section 5 of the Mineral Leasing Act for Acquired Lands of August 7, 1947 (61 Stat. 913, 915) [30 U.S.C. 354], or the Mineral Leasing Act of 1920 (41 Stat. 437) [30 U.S.C. 181 et seq.], as amended prior to October 17, 1975, shall remain in force and effect in accordance with the provisions thereof. All applications for mineral leases, including oil and gas leases, pursuant to such Acts, pending on October 17, 1975, and covering any of the minerals conveyed by sections 5501 and 5503 of this title shall be rejected and the advance rental payments returned to the applicants.


(b) Administration of landsSubject to the provisions of subsection (a) of this section, the property conveyed by this chapter shall hereafter be administered in accordance with the laws and regulations applicable to property held in trust by the United States for Indian tribes, including but not limited to sections 396a to 396g of this title.


(Pub. L. 94–114, § 4, Oct. 17, 1975, 89 Stat. 578.)

Editorial Notes

References in TextThe Mineral Leasing Act of 1920, referred to in subsec. (a), is act Feb. 25, 1920, ch. 85, 41 Stat. 437, known as the Mineral Leasing Act, which is classified generally to chapter 3A (§ 181 et seq.) of Title 30, Mineral Lands and Mining. For complete classification of this Act to the Code, see Short Title note set out under section 181 of Title 30 and Tables.

Codification
Section was formerly classified to section 459c of this title prior to editorial reclassification and renumbering as this section.



§ 5505. Gross receipts from conveyed lands(a) Deposit to credit of tribe; nonapplicabilityAny and all gross receipts derived from, or which relate to, the property conveyed by this chapter, the Act of July 20, 1956 (70 Stat. 581), the Act of August 2, 1956 (70 Stat. 941), the Act of October 9, 1972 (86 Stat. 795), and section 1 of the Act of October 13, 1972 (86 Stat. 806) which were received by the United States subsequent to its acquisition by the United States under the statutes cited in section 5501 of this title and prior to such conveyance, from whatever source and for whatever purpose, including but not limited to the receipts in the special fund of the Treasury as required by section 6 of the Mineral Leasing Act for Acquired Lands of August 7, 1947 (61 Stat. 913, 915) [30 U.S.C. 355], shall as of October 17, 1975, be deposited to the credit of the Indian tribe receiving such land and may be expended by the tribe for such beneficial programs as the tribal governing body may determine: Provided, That this section shall not apply to any such receipts received prior to October 17, 1975, from the leasing of public domain minerals which were subject to the Mineral Leasing Act of 1920 (41 Stat. 437) [30 U.S.C. 181 et seq.], as amended and supplemented.


(b) Administration of gross receiptsAll gross receipts (including but not limited to bonuses, rents, and royalties) hereafter derived by the United States from any contract, permit or lease referred to in section 5504(a) of this title, or otherwise, shall be administered in accordance with the laws and regulations applicable to receipts from property held in trust by the United States for Indian tribes.


(Pub. L. 94–114, § 5, Oct. 17, 1975, 89 Stat. 579.)

Editorial Notes

References in TextAct of July 20, 1956, referred to in subsec. (a), is act July 20, 1956, ch. 645, 70 Stat. 581, which was set out as a note under former section 465 of this title and was omitted from the Code as being of special and not general application.
Act of August 2, 1956, referred to in subsec. (a), is act Aug. 2, 1956, ch. 886, 70 Stat. 941, which was not classified to the Code.
Act of October 9, 1972, referred to in subsec. (a), is Pub. L. 92–480, Oct. 9, 1972, 86 Stat. 795, which was not classified to the Code.
Section 1 of the Act of October 13, 1972, referred to in subsec. (a), is section 1 of Pub. L. 92–488, Oct. 13, 1972, 86 Stat. 806, which was not classified to the Code.
The Mineral Leasing Act of 1920, referred to in subsec. (a), is act Feb. 25, 1920, ch. 85, 41 Stat. 437, known as the Mineral Leasing Act, which is classified generally to chapter 3A (§ 181 et seq.) of Title 30, Mineral Lands and Mining. For complete classification of this Act to the Code, see Short Title note set out under section 181 of Title 30 and Tables.

Codification
Section was formerly classified to section 459d of this title prior to editorial reclassification and renumbering as this section.



§ 5506. Tax exemption for conveyed lands and gross receipts; distribution of gross receipts to tribal members
All property conveyed to tribes pursuant to this chapter and all the receipts therefrom referred to in section 5505 of this title, shall be exempt from Federal, State, and local taxation so long as such property is held in trust by the United States. Any distribution of such receipts to tribal members shall neither be considered as income or resources of such members for purposes of any such taxation nor as income, resources, or otherwise utilized as the basis for denying or reducing the financial assistance or other benefits to which such member or his household would otherwise be entitled to under the Social Security Act [42 U.S.C. 301 et seq.] or any other Federal or federally assisted program.
(Pub. L. 94–114, § 6, Oct. 17, 1975, 89 Stat. 579.)

Editorial Notes

References in TextThe Social Security Act, referred to in text, is act Aug. 14, 1935, ch. 531, 49 Stat. 620, which is classified generally to chapter 7 (§ 301 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.

Codification
Section was formerly classified to section 459e of this title prior to editorial reclassification and renumbering as this section.




CHAPTER 48—INDIAN TRUST ASSET REFORM




SUBCHAPTER I—RECOGNITION OF TRUST RESPONSIBILITY


Sec.


5601.Findings.


5602.Reaffirmation of policy.



SUBCHAPTER II—INDIAN TRUST ASSET MANAGEMENT DEMONSTRATION PROJECT


5611.Definitions.


5612.Establishment of demonstration project; selection of participating Indian tribes.


5613.Indian trust asset management plan.


5614.Forest land management and surface leasing activities.


5615.Effect of subchapter.



SUBCHAPTER III—IMPROVING EFFICIENCY AND STREAMLINING PROCESSES


5631.Purpose.


5632.Definitions.


5633.Under Secretary for Indian Affairs.


5634.Office of Special Trustee for American Indians.


5635.Appraisals and valuations.


5636.Cost savings.



SUBCHAPTER I—RECOGNITION OF TRUST RESPONSIBILITY
§ 5601. Findings
Congress finds that—(1) there exists a unique relationship between the Government of the United States and the governments of Indian tribes;

(2) there exists a unique Federal responsibility to Indians;

(3) through treaties, statutes, and historical relations with Indian tribes, the United States has undertaken a unique trust responsibility to protect and support Indian tribes and Indians;

(4) the fiduciary responsibilities of the United States to Indians also are founded in part on specific commitments made through written treaties and agreements securing peace, in exchange for which Indians have surrendered claims to vast tracts of land, which provided legal consideration for permanent, ongoing performance of Federal trust duties; and

(5) the foregoing historic Federal-tribal relations and understandings have benefitted the people of the United States as a whole for centuries and have established enduring and enforceable Federal obligations to which the national honor has been committed.

(Pub. L. 114–178, title I, § 101, June 22, 2016, 130 Stat. 432.)

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 114–178, § 1(a), June 22, 2016, 130 Stat. 432, provided that: “This Act [enacting this chapter] may be cited as the ‘Indian Trust Asset Reform Act’.”

Pub. L. 114–178, title II, § 201, June 22, 2016, 130 Stat. 433, provided that: “This title [enacting subchapter II of this chapter] may be cited as the ‘Indian Trust Asset Management Demonstration Project Act of 2016’.”




§ 5602. Reaffirmation of policy
Pursuant to the constitutionally vested authority of Congress over Indian affairs, Congress reaffirms that the responsibility of the United States to Indian tribes includes a duty to promote tribal self-determination regarding governmental authority and economic development.
(Pub. L. 114–178, title I, § 102, June 22, 2016, 130 Stat. 433.)


SUBCHAPTER II—INDIAN TRUST ASSET MANAGEMENT DEMONSTRATION PROJECT
§ 5611. Definitions
In this subchapter:(1) Indian tribeThe term “Indian tribe” has the meaning given the term in the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).11 See References in Text note below.


(2) ProjectThe term “Project” means the Indian trust asset management demonstration project established under section 5612(a) of this title.


(3) SecretaryThe term “Secretary” means the Secretary of the Interior.


(Pub. L. 114–178, title II, § 202, June 22, 2016, 130 Stat. 433.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in par. (1), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. Definitions of terms in the Act were contained in section 450b of this title, which was editorially reclassified as section 5304 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.



§ 5612. Establishment of demonstration project; selection of participating Indian tribes(a) In generalThe Secretary shall establish and carry out an Indian trust asset management demonstration project, in accordance with this subchapter.


(b) Selection of participating Indian tribes(1) In generalAn Indian tribe shall be eligible to participate in the project if—(A) the Indian tribe submits to the Secretary an application under subsection (c); and

(B) the Secretary approves the application of the Indian tribe.


(2) Notice(A) In generalThe Secretary shall provide a written notice to each Indian tribe approved to participate in the project.


(B) ContentsA notice under subparagraph (A) shall include—(i) a statement that the application of the Indian tribe has been approved by the Secretary; and

(ii) a requirement that the Indian tribe shall submit to the Secretary a proposed Indian trust asset management plan in accordance with section 5613 of this title.




(c) Application(1) In generalTo be eligible to participate in the project, an Indian tribe shall submit to the Secretary a written application in accordance with paragraph (2).


(2) RequirementsThe Secretary shall consider an application under this subsection only if the application—(A) includes a copy of a resolution or other appropriate action by the governing body of the Indian tribe, as determined by the Secretary, in support of or authorizing the application;

(B) is received by the Secretary after June 22, 2016; and

(C) states that the Indian tribe is requesting to participate in the project.



(d) DurationThe project—(1) shall remain in effect for a period of 10 years after June 22, 2016; but

(2) may be extended at the discretion of the Secretary.


(Pub. L. 114–178, title II, § 203, June 22, 2016, 130 Stat. 433.)

§ 5613. Indian trust asset management plan(a) Proposed plan(1) SubmissionAfter the date on which an Indian tribe receives a notice from the Secretary under section 5612(b)(2) of this title, the Indian tribe shall submit to the Secretary a proposed Indian trust asset management plan in accordance with paragraph (2).


(2) ContentsA proposed Indian trust asset management plan shall include provisions that—(A) identify the trust assets that will be subject to the plan;

(B) establish trust asset management objectives and priorities for Indian trust assets that are located within the reservation, or otherwise subject to the jurisdiction, of the Indian tribe;

(C) allocate trust asset management funding that is available for the Indian trust assets subject to the plan in order to meet the trust asset management objectives and priorities;

(D) if the Indian tribe has contracted or compacted functions or activities under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) 11 See References in Text note below. relating to the management of trust assets—(i) identify the functions or activities that are being or will be performed by the Indian tribe under the contracts, compacts, or other agreements under that Act, which may include any of the surface leasing or forest land management activities authorized by the proposed plan pursuant to section 5614(b) of this title; and

(ii) describe the practices and procedures that the Indian tribe will follow;


(E) establish procedures for nonbinding mediation or resolution of any dispute between the Indian tribe and the United States relating to the trust asset management plan;

(F) include a process for the Indian tribe and the Federal agencies affected by the trust asset management plan to conduct evaluations to ensure that trust assets are being managed in accordance with the plan; and

(G) identify any Federal regulations that will be superseded by the plan.


(3) Technical assistance and informationOn receipt of a written request from an Indian tribe, the Secretary shall provide to the Indian tribe any technical assistance and information, including budgetary information, that the Indian tribe determines to be necessary for preparation of a proposed plan.



(b) Approval and disapproval of proposed plans(1) Approval(A) In generalNot later than 120 days after the date on which an Indian tribe submits a proposed Indian trust asset management plan under subsection (a), the Secretary shall approve or disapprove the proposed plan.


(B) Requirements for disapprovalThe Secretary shall approve a proposed plan unless the Secretary determines that—(i) the proposed plan fails to address a requirement under subsection (a)(2);

(ii) the proposed plan includes 1 or more provisions that are inconsistent with subsection (c); or

(iii) the cost of implementing the proposed plan exceeds the amount of funding available for the management of trust assets that would be subject to the proposed plan.



(2) Action on disapproval(A) NoticeIf the Secretary disapproves a proposed plan under paragraph (1)(B), the Secretary shall provide to the Indian tribe a written notice of the disapproval, including any reason why the proposed plan was disapproved.


(B) Action by tribesIf a proposed plan is disapproved under paragraph (1)(B), the Indian tribe may resubmit an amended proposed plan by not later than 90 days after the date on which the Indian tribe receives the notice under subparagraph (A).



(3) Failure to approve or disapproveIf the Secretary fails to approve or disapprove a proposed plan in accordance with paragraph (1), the plan shall be considered to be approved.


(4) Judicial reviewAn Indian tribe may seek judicial review of a determination of the Secretary under this subsection in accordance with subchapter II of chapter 5, and chapter 7, of title 5, (commonly known as the “Administrative Procedure Act”), if—(A) the Secretary disapproves the proposed plan of the Indian tribe under paragraph (1); and

(B) the Indian tribe has exhausted all other administrative remedies available to the Indian tribe.



(c) Applicable lawsSubject to section 5614 of this title, an Indian trust asset management plan, and any activity carried out under the plan, shall not be approved unless the proposed plan is consistent with any treaties, statutes, and Executive orders that are applicable to the trust assets, or the management of the trust assets, identified in the plan.


(d) Termination of plan(1) In generalAn Indian tribe may terminate an Indian trust asset management plan on any date after the date on which a proposed Indian trust asset management plan is approved by providing to the Secretary—(A) a notice of the intent of the Indian tribe to terminate the plan; and

(B) a resolution of the governing body of the Indian tribe authorizing the termination of the plan.


(2) Effective dateA termination of an Indian trust asset management plan under paragraph (1) takes effect on October 1 of the first fiscal year following the date on which a notice is provided to the Secretary under paragraph (1)(A).



(Pub. L. 114–178, title II, § 204, June 22, 2016, 130 Stat. 434.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in subsec. (a)(2)(D), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.



§ 5614. Forest land management and surface leasing activities(a) DefinitionsIn this section:(1) Forest land management activityThe term “forest land management activity” means any activity described in section 304(4) of the National Indian Forest Resources Management Act (25 U.S.C. 3103(4)).


(2) Interested partyThe term “interested party” means an Indian or non-Indian individual, entity, or government the interests of which could be adversely affected by a tribal trust land leasing decision made by an applicable Indian tribe.


(3) Surface leasing transactionThe term “surface leasing transaction” means a residential, business, agricultural, or wind or solar resource lease of land the title to which is held—(A) in trust by the United States for the benefit of an Indian tribe; or

(B) in fee by an Indian tribe, subject to restrictions against alienation under Federal law.



(b) Approval by SecretaryThe Secretary may approve an Indian trust asset management plan that includes a provision authorizing the Indian tribe to enter into, approve, and carry out a surface leasing transaction or forest land management activity without approval of the Secretary, regardless of whether the surface leasing transaction or forest land management activity would require such an approval under otherwise applicable law (including regulations), if—(1) the resolution or other action of the governing body of the Indian tribe referred to in section 5612(c)(2)(A) of this title expressly authorizes the inclusion of the provision in the Indian trust asset management plan; and

(2) the Indian tribe has adopted regulations expressly incorporated by reference into the Indian trust asset management plan that—(A) with respect to a surface leasing transaction—(i) have been approved by the Secretary pursuant to subsection (h)(4) of section 415 of this title; or

(ii) have not yet been approved by the Secretary in accordance with clause (i), but that the Secretary determines at or prior to the time of approval under this paragraph meet the requirements of subsection (h)(3) of section 415 of this title; or


(B) with respect to forest land management activities, the Secretary determines—(i) are consistent with the regulations of the Secretary adopted under the National Indian Forest Resources Management Act (25 U.S.C. 3101 et seq.); and

(ii) provide for an environmental review process that includes—(I) the identification and evaluation of any significant effects of the proposed action on the environment; and

(II) a process consistent with the regulations referred to in clause (i) for ensuring that—(aa) the public is informed of, and has a reasonable opportunity to comment on, any significant environmental impacts of the proposed forest land management activity identified by the Indian tribe; and

(bb) the Indian tribe provides responses to relevant and substantive public comments on any such impacts before the Indian tribe approves the forest land management activity.






(c) Types of transactions(1) In generalAt the discretion of the Indian tribe, an Indian trust asset management plan may authorize the Indian tribe to carry out a surface leasing transaction, a forest land management activity, or both.


(2) Selection of specific transactions and activitiesAt the discretion of the Indian tribe, the Indian tribe may include in the integrated resource management plan any 1 or more of the transactions and activities authorized to be included in the plan under subsection (b).



(d) Technical assistance(1) In generalThe Secretary may provide technical assistance, on request of an Indian tribe, for development of a regulatory environmental review process required under subsection (b)(2)(B)(ii).


(2) Indian Self-Determination and Education Assistance ActThe technical assistance to be provided by the Secretary pursuant to paragraph (1) may be made available through contracts, grants, or agreements entered into in accordance with, and made available to entities eligible for, contracts, grants, or agreements under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).11 See References in Text note below.



(e) Federal environmental reviewNotwithstanding subsection (b), if an Indian tribe carries out a project or activity funded by a Federal agency, the Indian tribe shall have the authority to rely on the environmental review process of the applicable Federal agency, rather than any tribal environmental review process under this section.


(f) DocumentationIf an Indian tribe executes a surface leasing transaction or forest land management activity, pursuant to tribal regulations under subsection (b)(2), the Indian tribe shall provide to the Secretary 22 So in original. Probably should be followed by a dash.(1) a copy of the surface leasing transaction or forest land management activity documents, including any amendments to, or renewals of, the applicable transaction; and

(2) in the case of tribal regulations, a surface leasing transaction, or forest land management activities that allow payments to be made directly to the Indian tribe, documentation of the payments that is sufficient to enable the Secretary to discharge the trust responsibility of the United States under subsection (g).


(g) Trust responsibility(1) In generalThe United States shall not be liable for losses sustained—(A) by an Indian tribe as a result of the execution of any forest land management activity pursuant to tribal regulations under subsection (b); or

(B) by any party to a lease executed pursuant to tribal regulations under subsection (b).


(2) Authority of SecretaryPursuant to the authority of the Secretary to fulfill the trust obligation of the United States to Indian tribes under Federal law (including regulations), the Secretary may, on reasonable notice from the applicable Indian tribe and at the discretion of the Secretary, enforce the provisions of, or cancel, any lease executed by the Indian tribe under this section.



(h) Compliance(1) In generalAn interested party, after exhausting any applicable tribal remedies, may submit to the Secretary a petition, at such time and in such form as the Secretary determines to be appropriate, to review the compliance of an applicable Indian tribe with any tribal regulations approved by the Secretary under this subsection.


(2) ViolationsIf the Secretary determines under paragraph (1) that a violation of tribal regulations has occurred, the Secretary may take any action the Secretary determines to be necessary to remedy the violation, including rescinding the approval of the tribal regulations and reassuming responsibility for the approval of leases of tribal trust land.


(3) DocumentationIf the Secretary determines under paragraph (1) that a violation of tribal regulations has occurred and a remedy is necessary, the Secretary shall—(A) make a written determination with respect to the regulations that have been violated;

(B) provide to the applicable Indian tribe a written notice of the alleged violation, together with the written determination; and

(C) prior to the exercise of any remedy, the rescission of the approval of the regulation involved, or the reassumption of the trust asset transaction approval responsibilities, provide to the applicable Indian tribe—(i) a hearing on the record; and

(ii) a reasonable opportunity to cure the alleged violation.




(Pub. L. 114–178, title II, § 205, June 22, 2016, 130 Stat. 436.)

Editorial Notes

References in TextThe National Indian Forest Resources Management Act, referred to in subsec. (b)(2)(B)(i), is title III of Pub. L. 101–630, Nov. 28, 1990, 104 Stat. 4532, which is classified generally to chapter 33 of this title. For complete classification of this Act to the Code, see Short Title note set out under section 3101 of this title and Tables.
The Indian Self-Determination and Education Assistance Act, referred to in subsec. (d)(2), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.



§ 5615. Effect of subchapter(a) LiabilitySubject to section 5614 of this title and this section, nothing in this subchapter or an Indian trust asset management plan approved under section 5613 of this title shall independently diminish, increase, create, or otherwise affect the liability of the United States or an Indian tribe participating in the project for any loss resulting from the management of an Indian trust asset under an Indian trust asset management plan.


(b) Deviation from standard practicesThe United States shall not be liable to any party (including any Indian tribe) for any term of, or any loss resulting from the terms of, an Indian trust asset management plan that provides for management of a trust asset at a less-stringent standard than the Secretary would otherwise require or adhere to in absence of an Indian trust asset management plan.


(c) Effect of termination of planSubsection (b) applies to losses resulting from a transaction or activity described in that subsection even if the Indian trust asset management plan is terminated under section 5613(d) of this title or rescinded under section 5614(h) of this title.


(d) Effect on other laws(1) In generalExcept as provided in sections 5613 and 5614 of this title and subsection (e), nothing in this subchapter amends or otherwise affects the application of any treaty, statute, regulation, or Executive order that is applicable to Indian trust assets or the management or administration of Indian trust assets.


(2) Indian Self-Determination ActNothing in this subchapter limits or otherwise affects the authority of an Indian tribe, including an Indian tribe participating in the project, to enter into and carry out a contract, compact, or other agreement under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) 11 See References in Text note below. (including regulations).



(e) Separate approvalAn Indian tribe may submit to the Secretary tribal regulations described in section 5614(b) of this title governing forest land management activities for review and approval under this subchapter if the Indian tribe does not submit or intend to submit an Indian trust asset management plan.


(f) Trust responsibilityNothing in this subchapter enhances, diminishes, or otherwise affects the trust responsibility of the United States to Indian tribes or individual Indians.


(Pub. L. 114–178, title II, § 206, June 22, 2016, 130 Stat. 439.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in subsec. (d)(2), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.




SUBCHAPTER III—IMPROVING EFFICIENCY AND STREAMLINING PROCESSES
§ 5631. Purpose
The purpose of this subchapter is to ensure a more efficient and streamlined administration of duties of the Secretary of the Interior with respect to providing services and programs to Indians and Indian tribes, including the management of Indian trust resources.
(Pub. L. 114–178, title III, § 301, June 22, 2016, 130 Stat. 439.)

§ 5632. Definitions
In this subchapter:(1) BIAThe term “BIA” means the Bureau of Indian Affairs.


(2) DepartmentThe term “Department” means the Department of the Interior.


(3) SecretaryThe term “Secretary” means the Secretary of the Interior.


(4) Under SecretaryThe term “Under Secretary” means the Under Secretary for Indian Affairs established under section 5633(a) of this title.


(Pub. L. 114–178, title III, § 302, June 22, 2016, 130 Stat. 439.)

§ 5633. Under Secretary for Indian Affairs(a) Establishment of positionNotwithstanding any other provision of law, the Secretary may establish in the Department the position of Under Secretary for Indian Affairs, who shall report directly to the Secretary.


(b) Appointment(1) In generalExcept as provided in paragraph (2), the Under Secretary shall be appointed by the President, by and with the advice and consent of the Senate.


(2) ExceptionThe individual serving as the Assistant Secretary for Indian Affairs on June 22, 2016, may assume the position of Under Secretary without appointment under paragraph (1), if—(A) that individual was appointed as Assistant Secretary for Indian Affairs by the President, by and with the advice and consent of the Senate; and

(B) not later than 180 days after June 22, 2016, the Secretary approves the assumption.



(c) DutiesIn addition to any other duties directed by the Secretary, the Under Secretary shall—(1) coordinate with the Special Trustee for American Indians to ensure an orderly transition of the functions of the Special Trustee to one or more appropriate agencies, offices, or bureaus within the Department, as determined by the Secretary;

(2) to the maximum extent practicable, supervise and coordinate activities and policies of the BIA with activities and policies of—(A) the Bureau of Reclamation;

(B) the Bureau of Land Management;

(C) the Office of Natural Resources Revenue;

(D) the National Park Service; and

(E) the United States Fish and Wildlife Service; and


(3) provide for regular consultation with Indians and Indian tribes that own interests in trust resources and trust fund accounts.


(d) Personnel provisions(1) AppointmentsThe Under Secretary may appoint and fix the compensation of such officers and employees as the Under Secretary determines to be necessary to carry out any function transferred under this section.


(2) RequirementsExcept as otherwise provided by law—(A) any officer or employee described in paragraph (1) shall be appointed in accordance with the civil service laws;

(B) the compensation of such an officer or employee shall be fixed in accordance with title 5; and

(C) in appointing or otherwise hiring any employee, the Under Secretary shall give preference to Indians in accordance with section 5116 of this title.



(Pub. L. 114–178, title III, § 303, June 22, 2016, 130 Stat. 440.)

§ 5634. Office of Special Trustee for American Indians(a) Information to CongressNotwithstanding sections 4042 and 4043 of this title, not later than 1 year after June 22, 2016, the Secretary shall prepare and, after consultation with Indian tribes and appropriate Indian organizations, submit to the Committee on Natural Resources of the House of Representatives, the Committee on Indian Affairs of the Senate, and the Committees on Appropriations of the House of Representatives and the Senate—(1) an identification of all functions, other than the collection, management, and investment of Indian trust funds, that the Office of the Special Trustee performs independently or in concert with the BIA or other Federal agencies, specifically those functions that affect or relate to management of nonmonetary trust resources;

(2) a description of any functions of the Office of the Special Trustee that will be transitioned to other bureaus or agencies within the Department prior to the termination date of the Office, as described in paragraph (3), together with the timeframes for those transfers; and

(3) a transition plan and timetable for the termination of the Office of the Special Trustee, to occur not later than 2 years after the date of submission, unless the Secretary determines than an orderly transition cannot be accomplished within 2 years, in which case the Secretary shall include—(A) a statement of all reasons why the transition cannot be effected within that time; and

(B) an alternative date for completing the transition.



(b) Fiduciary trust officersSubject to applicable law and regulations, the Secretary, at the request of an Indian tribe or a consortium of Indian tribes, shall include fiduciary trust officers in a contract, compact, or other agreement under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).11 See References in Text note below.


(c) Effect of sectionNothing in this section or the submission required by this section—(1) shall cause the Office of the Special Trustee to terminate; or

(2) affect the application of sections 4042 and 4043 of this title.


(Pub. L. 114–178, title III, § 304, June 22, 2016, 130 Stat. 441.)

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act, referred to in subsec. (b), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of this title prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of this title. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of this title and Tables.



§ 5635. Appraisals and valuations(a) In generalNotwithstanding section 5634 of this title, not later than 18 months after June 22, 2016, the Secretary, in consultation with Indian tribes and tribal organizations, shall ensure that appraisals and valuations of Indian trust property are administered by a single bureau, agency, or other administrative entity within the Department.


(b) Minimum qualificationsNot later than 1 year after June 22, 2016, the Secretary shall establish and publish in the Federal Register minimum qualifications for individuals to prepare appraisals and valuations of Indian trust property.


(c) Secretarial approvalIn any case in which an Indian tribe or Indian beneficiary submits to the Secretary an appraisal or valuation that satisfies the minimum qualifications described in subsection (b), and that submission acknowledges the intent of the Indian tribe or beneficiary to have the appraisal or valuation considered under this section, the appraisal or valuation—(1) shall not require any additional review or approval by the Secretary; and

(2) shall be considered to be final for purposes of effectuating the transaction for which the appraisal or valuation is required.


(Pub. L. 114–178, title III, § 305, June 22, 2016, 130 Stat. 441.)

§ 5636. Cost savings(a) In generalFor any program, function, service, or activity (or any portion of a program, function, service, or activity) of the Office of the Special Trustee that will not be operated or carried out as a result of a transfer of functions and personnel following enactment of this chapter, the Secretary shall—(1) identify the amounts that the Secretary would otherwise have expended to operate or carry out each program, function, service, and activity (or portion of a program, function, service, or activity); and

(2) provide to the tribal representatives of the Tribal-Interior Budget Council or the representative of any other appropriate entity that advises the Secretary on Indian program budget or funding issues a list that describes—(A) the programs, functions, services, and activities (or any portion of a program, function, service, or activity) identified under paragraph (1); and

(B) the amounts associated with each program, function, service, and activity (or portion of a program, function, service, or activity).



(b) Tribal recommendationsNot later than 90 days after the date of receipt of a list under subsection (a)(2), the tribal representatives of the Tribal-Interior Budget Council and the representatives of any other appropriate entities that advise the Secretary on Indian program budget or funding issues may provide recommendations regarding how any amounts or cost savings should be reallocated, incorporated into future budget requests, or appropriated to—(1) the Secretary;

(2) the Office of Management and Budget;

(3) the Committee on Appropriations of the House of Representatives;

(4) the Committee on Natural Resources of the House of Representatives;

(5) the Committee on Appropriations of the Senate; and

(6) the Committee on Indian Affairs of the Senate.


(Pub. L. 114–178, title III, § 306, June 22, 2016, 130 Stat. 442.)



CHAPTER 49—SAVANNA’S ACT



Sec.


5701.Purposes.


5702.Definitions.


5703.Improving Tribal access to databases.


5704.Guidelines for responding to cases of missing or murdered Indians.


5705.Annual reporting requirements.



§ 5701. Purposes
The purposes of this chapter are—(1) to clarify the responsibilities of Federal, State, Tribal, and local law enforcement agencies with respect to responding to cases of missing or murdered Indians;

(2) to increase coordination and communication among Federal, State, Tribal, and local law enforcement agencies, including medical examiner and coroner offices;

(3) to empower Tribal governments with the resources and information necessary to effectively respond to cases of missing or murdered Indians; and

(4) to increase the collection of data related to missing or murdered Indian men, women, and children, regardless of where they reside, and the sharing of information among Federal, State, and Tribal officials responsible for responding to and investigating cases of missing or murdered Indians.

(Pub. L. 116–165, § 2, Oct. 10, 2020, 134 Stat. 760.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 116–165, Oct. 10, 2020, 134 Stat. 760, known as Savanna’s Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out below and Tables.

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 116–165, § 1, Oct. 10, 2020, 134 Stat. 760, provided that: “This Act [enacting this chapter and amending sections 10452, 10461, and 20126 of Title 34, Crime Control and Law Enforcement] may be cited as ‘Savanna’s Act’.”




§ 5702. Definitions
In this chapter:(1) ConferThe term “confer” has the meaning given the term in section 1660d of this title.


(2) DatabasesThe term “databases” means—(A) the National Crime Information Center database;

(B) the Combined DNA Index System;

(C) the Next Generation Identification System; and

(D) any other database relevant to responding to cases of missing or murdered Indians, including that under the Violent Criminal Apprehension Program and the National Missing and Unidentified Persons System.


(3) IndianThe term “Indian” means a member of an Indian Tribe.


(4) Indian countryThe term “Indian country” has the meaning given the term in section 1151 of title 18.


(5) Indian landThe term “Indian land” means Indian lands, as defined in section 4302 of this title.


(6) Indian TribeThe term “Indian Tribe” has the meaning given the term “Indian tribe” in section 5304 of this title.


(7) Law enforcement agencyThe term “law enforcement agency” means a Tribal, Federal, State, or local law enforcement agency.


(Pub. L. 116–165, § 3, Oct. 10, 2020, 134 Stat. 760.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 116–165, Oct. 10, 2020, 134 Stat. 760, known as Savanna’s Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title note set out under section 5701 of this title and Tables.



§ 5703. Improving Tribal access to databases(a) Tribal Enrollment InformationThe Attorney General shall provide training to law enforcement agencies regarding how to record the Tribal enrollment information or affiliation, as appropriate, of a victim in Federal databases.


(b) Consultation(1) ConsultationNot later than 180 days after October 10, 2020, the Attorney General, in cooperation with the Secretary of the Interior, shall complete a formal consultation with Indian Tribes on how to further improve Tribal data relevance and access to databases.


(2) Initial conferNot later than 180 days after October 10, 2020, the Attorney General, in coordination with the Secretary of the Interior, shall confer with Tribal organizations and urban Indian organizations on how to further improve American Indian and Alaska Native data relevance and access to databases.


(3) Omitted


(c) NotificationNot later than 180 days after October 10, 2020, the Attorney General shall—(1) develop and implement a dissemination strategy to educate the public of the National Missing and Unidentified Persons System; and

(2) conduct specific outreach to Indian Tribes, Tribal organizations, and urban Indian organizations regarding the ability to publicly enter information, through the National Missing and Unidentified Persons System or other non-law enforcement sensitive portal, regarding missing persons, which may include family members and other known acquaintances.


(Pub. L. 116–165, § 4, Oct. 10, 2020, 134 Stat. 761.)

Editorial Notes
Codification
Section is comprised of section 4 of Pub. L. 116–165. Subsec. (b)(3) of section 4 of Pub. L. 116–165 is classified to section 20126 of Title 34, Crime Control and Law Enforcement.



§ 5704. Guidelines for responding to cases of missing or murdered Indians(a) In generalNot later than 60 days after the date on which the consultation described in section 5703(b)(1) of this title is completed, the Attorney General shall direct United States attorneys to develop regionally appropriate guidelines to respond to cases of missing or murdered Indians that shall include—(1) guidelines on inter-jurisdictional cooperation among law enforcement agencies at the Tribal, Federal, State, and local levels, including inter-jurisdictional enforcement of protection orders and detailing specific responsibilities of each law enforcement agency;

(2) best practices in conducting searches for missing persons on and off Indian land;

(3) standards on the collection, reporting, and analysis of data and information on missing persons and unidentified human remains, and information on culturally appropriate identification and handling of human remains identified as Indian, including guidance stating that all appropriate information related to missing or murdered Indians be entered in a timely manner into applicable databases;

(4) guidance on which law enforcement agency is responsible for inputting information into appropriate databases under paragraph (3) if the Tribal law enforcement agency does not have access to those appropriate databases;

(5) guidelines on improving law enforcement agency response rates and follow-up responses to cases of missing or murdered Indians; and

(6) guidelines on ensuring access to culturally appropriate victim services for victims and their families.


(b) ConsultationUnited States attorneys shall develop the guidelines required under subsection (a) in consultation with Indian Tribes and other relevant partners, including—(1) the Department of Justice;

(2) the Federal Bureau of Investigation;

(3) the Department of the Interior;

(4) the Bureau of Indian Affairs;

(5) Tribal, State, and local law enforcement agencies;

(6) medical examiners;

(7) coroners;

(8) Tribal, State, and local organizations that provide victim services; and

(9) national, regional, or urban Indian organizations with relevant expertise.


(c) Compliance(1) In generalNot later than 1 year after October 10, 2020, the United States attorneys shall implement, by incorporating into office policies and procedures, the guidelines developed under subsection (a).


(2) ModificationEach Federal law enforcement agency shall modify the guidelines, policies, and protocols of the agency to incorporate the guidelines developed under subsection (a).


(3) DeterminationNot later than the end of each fiscal year beginning after the date the guidelines are established under this section and incorporated under this subsection, upon the request of a Tribal, State, or local law enforcement agency, the Attorney General shall determine whether the Tribal, State, or local law enforcement agency seeking recognition of compliance has incorporated guidelines into their respective guidelines, policies, and protocols.



(d) AccountabilityNot later than 30 days after compliance determinations are made each fiscal year in accordance with subsection (c)(3), the Attorney General shall—(1) disclose and publish, including on the website of the Department of Justice, the name of each Tribal, State, or local law enforcement agency that the Attorney General has determined has incorporated guidelines in accordance with subsection (c)(3);

(2) disclose and publish, including on the website of the Department of Justice, the name of each Tribal, State, or local law enforcement agency that has requested a determination in accordance with subsection (c)(3) that is pending;

(3) collect the guidelines into a resource of examples and best practices that can be used by other law enforcement agencies seeking to create and implement such guidelines.


(e) Training and technical assistanceThe Attorney General shall use the National Indian Country Training Initiative to provide training and technical assistance to Indian Tribes and law enforcement agencies on—(1) implementing the guidelines developed under subsection (a) or developing and implementing locally specific guidelines or protocols for responding to cases of missing or murdered Indians; and

(2) using the National Missing and Unidentified Persons System and accessing program services that will assist Indian Tribes with responding to cases of missing or murdered Indians.


(f) Guidelines from Indian Tribes(1) In generalIndian Tribes may submit their own guidelines to respond to cases of missing or murdered Indians to the Attorney General.


(2) PublicationUpon receipt of any guidelines from an Indian Tribe, the Attorney General shall publish the guidelines on the website of the Department of Justice in 1 centralized location to make the guidelines available as a resource to any Federal agency, State, or Tribal government.



(Pub. L. 116–165, § 5, Oct. 10, 2020, 134 Stat. 762.)

§ 5705. Annual reporting requirements(a) Annual reportingBeginning in the first fiscal year after October 10, 2020, the Attorney General shall include in its annual Indian Country Investigations and Prosecutions report to Congress information that—(1) includes known statistics on missing Indians in the United States, available to the Department of Justice, including—(A) age;

(B) gender;

(C) Tribal enrollment information or affiliation, if available;

(D) the current number of open cases per State;

(E) the total number of closed cases per State each calendar year, from the most recent 10 calendar years; and

(F) other relevant information the Attorney General determines is appropriate;


(2) includes known statistics on murdered Indians in the United States, available to the Department of Justice, including—(A) age;

(B) gender;

(C) Tribal enrollment information or affiliation, if available;

(D) the current number of open cases per State;

(E) the total number of closed cases per State each calendar year, from the most recent 10 calendar years; and

(F) other relevant information the Attorney General determines is appropriate;


(3) maintains victim privacy to the greatest extent possible by excluding information that can be used on its own or with other information to identify, contact, or locate a single person, or to identify an individual in context; and

(4) includes—(A) an explanation of why the statistics described in paragraph (1) may not be comprehensive; and

(B) recommendations on how data collection on missing or murdered Indians may be improved.



(b) Compliance(1) In generalBeginning in the first fiscal year after October 10, 2020, and annually thereafter, for the purpose of compiling accurate data for the annual report required under subsection (a), the Attorney General shall request all Tribal, State, and local law enforcement agencies to submit to the Department of Justice, to the fullest extent possible, all relevant information pertaining to missing or murdered Indians collected by the Tribal, State, and local law enforcement agency, and in a format provided by the Department of Justice that ensures the streamlining of data reporting.


(2) DisclosureThe Attorney General shall disclose and publish annually, including on the website of the Department of Justice, the name of each Tribal, State, or local law enforcement agency that the Attorney General has determined has submitted the information requested under paragraph (1) for the fiscal year in which the report was published.



(c) Inclusion of gender in missing and unidentified persons statisticsBeginning in the first calendar year after October 10, 2020, and annually thereafter, the Federal Bureau of Investigation shall include gender in its annual statistics on missing and unidentified persons published on its public website.


(Pub. L. 116–165, § 6, Oct. 10, 2020, 134 Stat. 763.)


CHAPTER 50—NATIVE AMERICAN BUSINESS INCUBATORS PROGRAM



Sec.


5801.Findings.


5802.Definitions.


5803.Establishment of program.


5804.Regulations.


5805.Schools to business incubator pipeline.


5806.Agency partnerships.


5807.Authorizations of appropriations.



§ 5801. Findings
Congress finds that—(1) entrepreneurs face specific challenges when transforming ideas into profitable business enterprises;

(2) entrepreneurs that want to provide products and services in reservation communities face an additional set of challenges that requires special knowledge;

(3) a business incubator is an organization that assists entrepreneurs in navigating obstacles that prevent innovative ideas from becoming viable businesses by providing services that include—(A) workspace and facilities resources;

(B) access to capital, business education, and counseling;

(C) networking opportunities;

(D) mentorship opportunities; and

(E) an environment intended to help establish and expand business operations;


(4) the business incubator model is suited to accelerating entrepreneurship in reservation communities because the business incubator model promotes collaboration to address shared challenges and provides individually tailored services for the purpose of overcoming obstacles unique to each participating business; and

(5) business incubators will stimulate economic development by providing Native entrepreneurs with the tools necessary to grow businesses that offer products and services to reservation communities.

(Pub. L. 116–174, § 2, Oct. 20, 2020, 134 Stat. 839.)

Statutory Notes and Related Subsidiaries
Short TitlePub. L. 116–174, § 1, Oct. 20, 2020, 134 Stat. 839, provided that: “This Act [enacting this chapter] may be cited as the ‘Native American Business Incubators Program Act’.”




§ 5802. Definitions
In this chapter:(1) Business incubatorThe term “business incubator” means an organization that—(A) provides physical workspace and facilities resources to startups and established businesses; and

(B) is designed to accelerate the growth and success of businesses through a variety of business support resources and services, including—(i) access to capital, business education, and counseling;

(ii) networking opportunities;

(iii) mentorship opportunities; and

(iv) other services intended to aid in developing a business.



(2) Eligible applicantThe term “eligible applicant” means an applicant eligible to apply for a grant under section 5803(b) of this title.


(3) Indian tribeThe term “Indian tribe” has the meaning given the term in section 5304 of this title.


(4) Institution of higher educationThe term “institution of higher education” has the meaning given the term in section 1001 of title 20.


(5) Native American; NativeThe terms “Native American” and “Native” have the meaning given the term “Indian” in section 5304 of this title.


(6) Native businessThe term “Native business” means a business concern that is at least 51-percent owned and controlled by 1 or more Native Americans.


(7) Native entrepreneurThe term “Native entrepreneur” means an entrepreneur who is a Native American.


(8) ProgramThe term “program” means the program established under section 5803(a) of this title.


(9) ReservationThe term “reservation” has the meaning given the term in section 1452 of this title.


(10) SecretaryThe term “Secretary” means the Secretary of the Interior.


(11) Tribal college or universityThe term “tribal college or university” has the meaning given the term “Tribal College or University” in section 1059c(b) of title 20.


(Pub. L. 116–174, § 3, Oct. 20, 2020, 134 Stat. 839.)

§ 5803. Establishment of program(a) In generalThe Secretary shall establish a program in the Office of Indian Energy and Economic Development under which the Secretary shall provide financial assistance in the form of competitive grants to eligible applicants for the establishment and operation of business incubators that serve reservation communities by providing business incubation and other business services to Native businesses and Native entrepreneurs.


(b) Eligible applicants(1) In generalTo be eligible to receive a grant under the program, an applicant shall—(A) be—(i) an Indian tribe;

(ii) a tribal college or university;

(iii) an institution of higher education; or

(iv) a private nonprofit organization or tribal nonprofit organization that—(I) provides business and financial technical assistance; and

(II) will commit to serving 1 or more reservation communities;



(B) be able to provide the physical workspace, equipment, and connectivity necessary for Native businesses and Native entrepreneurs to collaborate and conduct business on a local, regional, national, and international level; and

(C) in the case of an entity described in clauses (ii) through (iv) of subparagraph (A), have been operational for not less than 1 year before receiving a grant under the program.


(2) Joint project(A) In generalTwo or more entities may submit a joint application for a project that combines the resources and expertise of those entities at a physical location dedicated to assisting Native businesses and Native entrepreneurs under the program.


(B) ContentsA joint application submitted under subparagraph (A) shall—(i) contain a certification that each participant of the joint project is one of the eligible entities described in paragraph (1)(A); and

(ii) demonstrate that together the participants meet the requirements of subparagraphs (B) and (C) of paragraph (1).




(c) Application and selection process(1) Application requirementsEach eligible applicant desiring a grant under the program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—(A) a certification that the applicant—(i) is an eligible applicant;

(ii) will designate an executive director or program manager, if such director or manager has not been designated, to manage the business incubator; and

(iii) agrees—(I) to a site evaluation by the Secretary as part of the final selection process;

(II) to an annual programmatic and financial examination for the duration of the grant; and

(III) to the maximum extent practicable, to remedy any problems identified pursuant to the site evaluation under subclause (I) or an examination under subclause (II);



(B) a description of the 1 or more reservation communities to be served by the business incubator;

(C) a 3-year plan that describes—(i) the number of Native businesses and Native entrepreneurs to be participating in the business incubator;

(ii) whether the business incubator will focus on a particular type of business or industry;

(iii) a detailed breakdown of the services to be offered to Native businesses and Native entrepreneurs participating in the business incubator; and

(iv) a detailed breakdown of the services, if any, to be offered to Native businesses and Native entrepreneurs not participating in the business incubator;


(D) information demonstrating the effectiveness and experience of the eligible applicant in—(i) conducting financial, management, and marketing assistance programs designed to educate or improve the business skills of current or prospective businesses;

(ii) working in and providing services to Native American communities;

(iii) providing assistance to entities conducting business in reservation communities;

(iv) providing technical assistance under Federal business and entrepreneurial development programs for which Native businesses and Native entrepreneurs are eligible; and

(v) managing finances and staff effectively; and


(E) a site description of the location at which the eligible applicant will provide physical workspace, including a description of the technologies, equipment, and other resources that will be available to Native businesses and Native entrepreneurs participating in the business incubator.


(2) Evaluation considerations(A) In generalIn evaluating each application, the Secretary shall consider—(i) the ability of the eligible applicant—(I) to operate a business incubator that effectively imparts entrepreneurship and business skills to Native businesses and Native entrepreneurs, as demonstrated by the experience and qualifications of the eligible applicant;

(II) to commence providing services within a minimum period of time, to be determined by the Secretary; and

(III) to provide quality incubation services to a significant number of Native businesses and Native entrepreneurs;


(ii) the experience of the eligible applicant in providing services in Native American communities, including in the 1 or more reservation communities described in the application; and

(iii) the proposed location of the business incubator.


(B) Priority(i) In generalIn evaluating the proposed location of the business incubator under subparagraph (A)(iii), the Secretary shall—(I) consider the program goal of achieving broad geographic distribution of business incubators; and

(II) except as provided in clause (ii), give priority to eligible applicants that will provide business incubation services on or near the reservation of the 1 or more communities that were described in the application.


(ii) ExceptionThe Secretary may give priority to an eligible applicant that is not located on or near the reservation of the 1 or more communities that were described in the application if the Secretary determines that—(I) the location of the business incubator will not prevent the eligible applicant from providing quality business incubation services to Native businesses and Native entrepreneurs from the 1 or more reservation communities to be served; and

(II) siting the business incubator in the identified location will serve the interests of the 1 or more reservation communities to be served.




(3) Site evaluation(A) In generalBefore making a grant to an eligible applicant, the Secretary shall conduct a site visit, evaluate a video submission, or evaluate a written site proposal (if the applicant is not yet in possession of the site) of the proposed site to ensure the proposed site will permit the eligible applicant to meet the requirements of the program.


(B) Written site proposalA written site proposal shall meet the requirements described in paragraph (1)(E) and contain—(i) sufficient detail for the Secretary to ensure in the absence of a site visit or video submission that the proposed site will permit the eligible applicant to meet the requirements of the program; and

(ii) a timeline describing when the eligible applicant will be—(I) in possession of the proposed site; and

(II) operating the business incubator at the proposed site.



(C) FollowupNot later than 1 year after awarding a grant to an eligible applicant that submits an application with a written site proposal, the Secretary shall conduct a site visit or evaluate a video submission of the site to ensure the site is consistent with the written site proposal.




(d) Administration(1) DurationEach grant awarded under the program shall be for a term of 3 years.


(2) Payment(A) In generalExcept as provided in subparagraph (B), the Secretary shall disburse grant funds awarded to an eligible applicant in annual installments.


(B) More frequent disbursementsOn request by the applicant, the Secretary may make disbursements of grant funds more frequently than annually, on the condition that disbursements shall be made not more frequently than quarterly.



(3) Non-Federal contributions for initial assistance(A) In generalExcept as provided in subparagraph (B), an eligible applicant that receives a grant under the program shall provide non-Federal contributions in an amount equal to not less than 25 percent of the grant amount disbursed each year.


(B) WaiverThe Secretary may waive, in whole or in part, the requirements of subparagraph (A) with respect to an eligible applicant if, after considering the ability of the eligible applicant to provide non-Federal contributions, the Secretary determines that—(i) the proposed business incubator will provide quality business incubation services; and

(ii) the 1 or more reservation communities to be served are unlikely to receive similar services because of remoteness or other reasons that inhibit the provision of business and entrepreneurial development services.



(4) Renewals(A) In generalThe Secretary may renew a grant award under the program for a term not to exceed 3 years.


(B) ConsiderationsIn determining whether to renew a grant award, the Secretary shall consider with respect to the eligible applicant—(i) the results of the annual evaluations of the eligible applicant under subsection (f)(1);

(ii) the performance of the business incubator of the eligible applicant, as compared to the performance of other business incubators receiving assistance under the program;

(iii) whether the eligible applicant continues to be eligible for the program; and

(iv) the evaluation considerations for initial awards under subsection (c)(2).


(C) Non-Federal contributions for renewalsAn eligible applicant that receives a grant renewal under subparagraph (A) shall provide non-Federal contributions in an amount equal to not less than 33 percent of the total amount of the grant.



(5) No duplicative grantsAn eligible applicant shall not be awarded a grant under the program that is duplicative of existing Federal funding from another source.



(e) Program requirements(1) Use of fundsAn eligible applicant receiving a grant under the program may use grant amounts—(A) to provide physical workspace and facilities for Native businesses and Native entrepreneurs participating in the business incubator;

(B) to establish partnerships with other institutions and entities to provide comprehensive business incubation services to Native businesses and Native entrepreneurs participating in the business incubator; and

(C) for any other uses typically associated with business incubators that the Secretary determines to be appropriate and consistent with the purposes of the program.


(2) Minimum requirementsEach eligible applicant receiving a grant under the program shall—(A) offer culturally tailored incubation services to Native businesses and Native entrepreneurs;

(B) use a competitive process for selecting Native businesses and Native entrepreneurs to participate in the business incubator;

(C) provide physical workspace that permits Native businesses and Native entrepreneurs to conduct business and collaborate with other Native businesses and Native entrepreneurs;

(D) provide entrepreneurship and business skills training and education to Native businesses and Native entrepreneurs including—(i) financial education, including training and counseling in—(I) applying for and securing business credit and investment capital;

(II) preparing and presenting financial statements; and

(III) managing cash flow and other financial operations of a business;


(ii) management education, including training and counseling in planning, organization, staffing, directing, and controlling each major activity or function of a business or startup; and

(iii) marketing education, including training and counseling in—(I) identifying and segmenting domestic and international market opportunities;

(II) preparing and executing marketing plans;

(III) locating contract opportunities;

(IV) negotiating contracts; and

(V) using varying public relations and advertising techniques;



(E) provide direct mentorship or assistance finding mentors in the industry in which the Native business or Native entrepreneur operates or intends to operate; and

(F) provide access to networks of potential investors, professionals in the same or similar fields, and other business owners with similar businesses.


(3) TechnologyEach eligible applicant shall leverage technology to the maximum extent practicable to provide Native businesses and Native entrepreneurs with access to the connectivity tools needed to compete and thrive in 21st-century markets.



(f) Oversight(1) Annual evaluationsNot later than 1 year after the date on which the Secretary awards a grant to an eligible applicant under the program, and annually thereafter for the duration of the grant, the Secretary shall conduct an evaluation of, and prepare a report on, the eligible applicant, which shall—(A) describe the performance of the eligible applicant; and

(B) be used in determining the ongoing eligibility of the eligible applicant.


(2) Annual report(A) In generalNot later than 1 year after the date on which the Secretary awards a grant to an eligible applicant under the program, and annually thereafter for the duration of the grant, each eligible applicant receiving an award under the program shall submit to the Secretary a report describing the services the eligible applicant provided under the program during the preceding year.


(B) Report contentThe report described in subparagraph (A) shall include—(i) a detailed breakdown of the Native businesses and Native entrepreneurs receiving services from the business incubator, including, for the year covered by the report—(I) the number of Native businesses and Native entrepreneurs participating in or receiving services from the business incubator and the types of services provided to those Native businesses and Native entrepreneurs;

(II) the number of Native businesses and Native entrepreneurs established and jobs created or maintained; and

(III) the performance of Native businesses and Native entrepreneurs while participating in the business incubator and after graduation or departure from the business incubator; and


(ii) any other information the Secretary may require to evaluate the performance of a business incubator to ensure appropriate implementation of the program.


(C) LimitationsTo the maximum extent practicable, the Secretary shall not require an eligible applicant to report under subparagraph (A) information provided to the Secretary by the eligible applicant under other programs.


(D) CoordinationThe Secretary shall coordinate with the heads of other Federal agencies to ensure that, to the maximum extent practicable, the report content and form under subparagraphs (A) and (B) are consistent with other reporting requirements for Federal programs that provide business and entrepreneurial assistance.



(3) Report to Congress(A) In generalNot later than 2 years after the date on which the Secretary first awards funding under the program, and biennially thereafter, the Secretary shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report on the performance and effectiveness of the program.


(B) ContentsEach report submitted under subparagraph (A) shall—(i) account for each program year; and

(ii) include with respect to each business incubator receiving grant funds under the program—(I) the number of Native businesses and Native entrepreneurs that received business incubation or other services;

(II) the number of businesses established with the assistance of the business incubator;

(III) the number of jobs established or maintained by Native businesses and Native entrepreneurs receiving business incubation services, including a description of where the jobs are located with respect to reservation communities;

(IV) to the maximum extent practicable, the amount of capital investment and loan financing accessed by Native businesses and Native entrepreneurs receiving business incubation services; and

(V) an evaluation of the overall performance of the business incubator.





(Pub. L. 116–174, § 4, Oct. 20, 2020, 134 Stat. 840.)

§ 5804. Regulations
Not later than 180 days after October 20, 2020, the Secretary shall promulgate regulations to implement the program.
(Pub. L. 116–174, § 5, Oct. 20, 2020, 134 Stat. 847.)

§ 5805. Schools to business incubator pipeline
The Secretary shall facilitate the establishment of relationships between eligible applicants receiving funds through the program and educational institutions serving Native American communities, including tribal colleges and universities.
(Pub. L. 116–174, § 6, Oct. 20, 2020, 134 Stat. 847.)

§ 5806. Agency partnerships
The Secretary shall coordinate with the Secretary of Agriculture, the Secretary of Commerce, the Secretary of the Treasury, and the Administrator of the Small Business Administration to ensure, to the maximum extent practicable, that business incubators receiving grant funds under the program have the information and materials needed to provide Native businesses and Native entrepreneurs with the information and assistance necessary to apply for business and entrepreneurial development programs administered by the Department of Agriculture, the Department of Commerce, the Department of the Treasury, and the Small Business Administration.
(Pub. L. 116–174, § 7, Oct. 20, 2020, 134 Stat. 847.)

§ 5807. Authorizations of appropriations
There are authorized to be appropriated to carry out the program $5,000,000 for each of fiscal years 2020 through 2024.




